Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 1 of 829




 Exhibit 10c- Switch’s Privilege Log,
        Served June 19, 2019
                                Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 2 of 829


Bates                                   Document Date         Document Title                                                     Privilege
SWITCH‐AX‐1020882 ‐ SWITCH‐AX‐1020882       6/29/2015 14:31   Copy of Updated copy of SUPERNAP 10 27 2014.xlsx                   Attorney Client
SWITCH‐AX‐1020883 ‐ SWITCH‐AX‐1020885       6/29/2015 14:31   RE_ Network bandwidth costs for TD Cloud Environments_ Intel.msg   Attorney Client
SWITCH‐AX‐1020886 ‐ SWITCH‐AX‐1020886       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1020887 ‐ SWITCH‐AX‐1020888       6/29/2015 14:31   RE_ Teradata Pricing Request.msg                                   Attorney Client
SWITCH‐AX‐1020889 ‐ SWITCH‐AX‐1020889       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1020890 ‐ SWITCH‐AX‐1020890       6/29/2015 14:31   Pricing Request ‐ TD HD.msg                                        Attorney Client
SWITCH‐AX‐1020891 ‐ SWITCH‐AX‐1020891       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1020892 ‐ SWITCH‐AX‐1020893       6/29/2015 14:31   RE_ Pricing Request ‐ TD MC.msg                                    Attorney Client
SWITCH‐AX‐1020894 ‐ SWITCH‐AX‐1020894       6/29/2015 14:31   650862‐SWITCH‐NA‐OnlineRL.xlsx                                     Attorney Client
SWITCH‐AX‐1020895 ‐ SWITCH‐AX‐1020895       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1020896 ‐ SWITCH‐AX‐1020897       6/29/2015 14:31   Premise Health.msg                                                 Attorney Client
SWITCH‐AX‐1020898 ‐ SWITCH‐AX‐1020898       6/29/2015 14:31   425 Duke ‐ 7135 S Decatur (diverse).kmz                            Attorney Client
SWITCH‐AX‐1020899 ‐ SWITCH‐AX‐1020900       6/29/2015 14:31   RE_ McDonalds 10 gig p2p request.msg                               Attorney Client
SWITCH‐AX‐1020901 ‐ SWITCH‐AX‐1020903       6/29/2015 14:31   RE_ Network pricing for Kiewit.msg                                 Attorney Client
SWITCH‐AX‐1020904 ‐ SWITCH‐AX‐1020905       6/29/2015 14:31   RE_ 1 gig and 10 gig for Alaska Airline.msg                        Attorney Client
SWITCH‐AX‐1020906 ‐ SWITCH‐AX‐1020908       6/29/2015 14:31   RE_ Teradata Service Order Request.msg                             Attorney Client
SWITCH‐AX‐1020909 ‐ SWITCH‐AX‐1020911       6/29/2015 14:31   RE_ Teradata Service Order Request.msg                             Attorney Client
SWITCH‐AX‐1020912 ‐ SWITCH‐AX‐1020912       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1020913 ‐ SWITCH‐AX‐1020916       6/29/2015 14:31   RE_ Warner Bros bandwidth request (from East Coast).msg            Attorney Client
SWITCH‐AX‐1020917 ‐ SWITCH‐AX‐1020917       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1020918 ‐ SWITCH‐AX‐1020918       6/29/2015 14:31   RE_ Express change of addres.msg                                   Attorney Client
SWITCH‐AX‐1020919 ‐ SWITCH‐AX‐1020924       6/29/2015 14:31   RE_ Terradata Proposals.msg                                        Attorney Client
SWITCH‐AX‐1020925 ‐ SWITCH‐AX‐1020925       6/29/2015 14:31   Pricing Request ‐ T578‐P2P.msg                                     Attorney Client
SWITCH‐AX‐1020926 ‐ SWITCH‐AX‐1020926       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1020927 ‐ SWITCH‐AX‐1020927       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1020928 ‐ SWITCH‐AX‐1020930       6/29/2015 14:31   RE_ Pricing Request ‐ TD.msg                                       Attorney Client
SWITCH‐AX‐1020931 ‐ SWITCH‐AX‐1020931       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1020932 ‐ SWITCH‐AX‐1020932       6/29/2015 14:31   Quick Quote ‐ TD (RUSH).msg                                        Attorney Client
SWITCH‐AX‐1020933 ‐ SWITCH‐AX‐1020933       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1020934 ‐ SWITCH‐AX‐1020934       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1020935 ‐ SWITCH‐AX‐1020935       6/29/2015 14:31   Pricing Request ‐ TD MCAUS.msg                                     Attorney Client
SWITCH‐AX‐1020936 ‐ SWITCH‐AX‐1020936       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1020937 ‐ SWITCH‐AX‐1020937       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1020938 ‐ SWITCH‐AX‐1020938       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1020939 ‐ SWITCH‐AX‐1020941       6/29/2015 14:31   RE_ Unilever UK 1 gig connectivity quote.msg                       Attorney Client
SWITCH‐AX‐1020942 ‐ SWITCH‐AX‐1020942       6/29/2015 14:31   425 Duke ‐ 7135 S Decatur (diverse).kmz                            Attorney Client
SWITCH‐AX‐1020943 ‐ SWITCH‐AX‐1020943       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1020944 ‐ SWITCH‐AX‐1020947       6/29/2015 14:31   RE_ Premise Health.msg                                             Attorney Client
SWITCH‐AX‐1020948 ‐ SWITCH‐AX‐1020948       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1020949 ‐ SWITCH‐AX‐1020949       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1020950 ‐ SWITCH‐AX‐1020951       6/29/2015 14:31   RE_ Warner Bros Bandwidth requests.msg                             Attorney Client
SWITCH‐AX‐1020952 ‐ SWITCH‐AX‐1020954       6/29/2015 14:31   RE_ Warner Bros Bandwidth requests.msg                             Attorney Client
SWITCH‐AX‐1020955 ‐ SWITCH‐AX‐1020955       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1020956 ‐ SWITCH‐AX‐1020957       6/29/2015 14:31   RE_ Bandwidth cost request for BNSF.msg                            Attorney Client
SWITCH‐AX‐1020958 ‐ SWITCH‐AX‐1020958       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1020959 ‐ SWITCH‐AX‐1021152       6/29/2015 14:31   doc.kml                                                            Attorney Client




                                                                          EXHIBIT 10, PAGE 1755
                                Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 3 of 829


Bates                                   Document Date         Document Title                                                Privilege
SWITCH‐AX‐1021153 ‐ SWITCH‐AX‐1021921       6/29/2015 14:31   doc.kml                                                       Attorney Client
SWITCH‐AX‐1021922 ‐ SWITCH‐AX‐1022690       6/29/2015 14:31   doc.kml                                                       Attorney Client
SWITCH‐AX‐1022691 ‐ SWITCH‐AX‐1022691       6/29/2015 14:31   Pricing Request ‐ T578‐P2P.msg                                Attorney Client
SWITCH‐AX‐1022692 ‐ SWITCH‐AX‐1022692       6/29/2015 14:31   SO ‐ Teradata ‐ (Transport) 2‐13‐14.pdf                       Attorney Client
SWITCH‐AX‐1022693 ‐ SWITCH‐AX‐1022693       6/29/2015 14:31   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1022694 ‐ SWITCH‐AX‐1022694       6/29/2015 14:31   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1022695 ‐ SWITCH‐AX‐1022696       6/29/2015 14:31   RE_ Pricing Request ‐ TD (RUSH).msg                           Attorney Client
SWITCH‐AX‐1022697 ‐ SWITCH‐AX‐1022697       6/29/2015 14:31   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1022698 ‐ SWITCH‐AX‐1022698       6/29/2015 14:31   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1022699 ‐ SWITCH‐AX‐1022699       6/29/2015 14:31   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1022700 ‐ SWITCH‐AX‐1022700       6/29/2015 14:31   Pricing Request ‐ TD HD.msg                                   Attorney Client
SWITCH‐AX‐1022701 ‐ SWITCH‐AX‐1022707       6/29/2015 14:31   RE_ Pricing Request ‐ TD.msg                                  Attorney Client
SWITCH‐AX‐1022708 ‐ SWITCH‐AX‐1022708       6/29/2015 14:31   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1022709 ‐ SWITCH‐AX‐1022709       6/29/2015 14:31   Pricing Request ‐ TD MC.msg                                   Attorney Client
SWITCH‐AX‐1022710 ‐ SWITCH‐AX‐1022710       6/29/2015 14:31   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1022711 ‐ SWITCH‐AX‐1022714       6/29/2015 14:31   RE_ Terradata Proposals.msg                                   Attorney Client
SWITCH‐AX‐1022715 ‐ SWITCH‐AX‐1022716       6/29/2015 14:31   RE_ McDonalds 10 gig p2p request.msg                          Attorney Client
SWITCH‐AX‐1022717 ‐ SWITCH‐AX‐1022717       6/29/2015 14:31   Vegas to TN.KMZ                                               Attorney Client
SWITCH‐AX‐1022718 ‐ SWITCH‐AX‐1022718       6/29/2015 14:31   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1022719 ‐ SWITCH‐AX‐1022719       6/29/2015 14:31   Quick Quote ‐ TD NM.msg                                       Attorney Client
SWITCH‐AX‐1022720 ‐ SWITCH‐AX‐1022721       6/29/2015 14:31   RE_ 1 gig pricing for CareCentrix.msg                         Attorney Client
SWITCH‐AX‐1022722 ‐ SWITCH‐AX‐1022722       6/29/2015 14:31   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1022723 ‐ SWITCH‐AX‐1022723       6/29/2015 14:31   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1022724 ‐ SWITCH‐AX‐1022724       6/29/2015 14:31   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1022725 ‐ SWITCH‐AX‐1022725       6/29/2015 14:31   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1022726 ‐ SWITCH‐AX‐1022726       6/29/2015 14:31   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1022727 ‐ SWITCH‐AX‐1022727       6/29/2015 14:31   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1022728 ‐ SWITCH‐AX‐1022921       6/29/2015 14:31   doc.kml                                                       Attorney Client
SWITCH‐AX‐1022922 ‐ SWITCH‐AX‐1022922       6/29/2015 14:31   Pricing Request ‐ T578‐P2P.msg                                Attorney Client
SWITCH‐AX‐1022923 ‐ SWITCH‐AX‐1022923       6/29/2015 14:31   Pricing Request ‐ TDC.msg                                     Attorney Client
SWITCH‐AX‐1022924 ‐ SWITCH‐AX‐1022927       6/29/2015 14:31   RE_ Can you get pricing for 1G.msg                            Attorney Client
SWITCH‐AX‐1022928 ‐ SWITCH‐AX‐1022928       6/29/2015 14:31   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1022929 ‐ SWITCH‐AX‐1022931       6/29/2015 14:31   RE_ Pricing Request ‐ TD (RUSH).msg                           Attorney Client
SWITCH‐AX‐1022932 ‐ SWITCH‐AX‐1022932       6/29/2015 14:31   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1022933 ‐ SWITCH‐AX‐1022933       6/29/2015 14:31   Pricing Request ‐ TD ‐ CHS.msg                                Attorney Client
SWITCH‐AX‐1022934 ‐ SWITCH‐AX‐1022941       6/29/2015 14:31   RE_ Pricing Request ‐ TD.msg                                  Attorney Client
SWITCH‐AX‐1022942 ‐ SWITCH‐AX‐1022942       6/29/2015 14:31   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1022943 ‐ SWITCH‐AX‐1022944       6/29/2015 14:31   RE_ 1 gig and 10 gig Direct connect pricing to TD CLOUD.msg   Attorney Client
SWITCH‐AX‐1022945 ‐ SWITCH‐AX‐1022945       6/29/2015 14:31   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1022946 ‐ SWITCH‐AX‐1022946       6/29/2015 14:31   Pricing Request ‐ TD MCD.msg                                  Attorney Client
SWITCH‐AX‐1022947 ‐ SWITCH‐AX‐1022948       6/29/2015 14:31   Premise Health.msg                                            Attorney Client
SWITCH‐AX‐1022949 ‐ SWITCH‐AX‐1022949       6/29/2015 14:31   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1022950 ‐ SWITCH‐AX‐1022955       6/29/2015 14:31   RE_ Pricing Request ‐ TD ‐ CHS.msg                            Attorney Client
SWITCH‐AX‐1022956 ‐ SWITCH‐AX‐1022956       6/29/2015 14:31   SO ‐ Teradata Transport ‐ 2‐19‐15.pdf                         Attorney Client
SWITCH‐AX‐1022957 ‐ SWITCH‐AX‐1022957       6/29/2015 14:31   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1022958 ‐ SWITCH‐AX‐1022960       6/29/2015 14:31   RE_ Crown equipment 1 gig and 10 gig request.msg              Attorney Client




                                                                           EXHIBIT 10, PAGE 1756
                                Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 4 of 829


Bates                                   Document Date         Document Title                                                     Privilege
SWITCH‐AX‐1022961 ‐ SWITCH‐AX‐1022961       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1022962 ‐ SWITCH‐AX‐1022962       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1022963 ‐ SWITCH‐AX‐1022963       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1022964 ‐ SWITCH‐AX‐1022970       6/29/2015 14:31   RE_ Teradata Service Order Request.msg                             Attorney Client
SWITCH‐AX‐1022971 ‐ SWITCH‐AX‐1022971       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1022972 ‐ SWITCH‐AX‐1022972       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1022973 ‐ SWITCH‐AX‐1022973       6/29/2015 14:31   Teredata Carrier Analysis 1‐30‐14.xlsx                             Attorney Client
SWITCH‐AX‐1022974 ‐ SWITCH‐AX‐1022974       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1022975 ‐ SWITCH‐AX‐1022977       6/29/2015 14:31   RE_ Can you get pricing for 1G.msg                                 Attorney Client
SWITCH‐AX‐1022978 ‐ SWITCH‐AX‐1022982       6/29/2015 14:31   RE_ Can you get pricing for 1G.msg                                 Attorney Client
SWITCH‐AX‐1022983 ‐ SWITCH‐AX‐1022984       6/29/2015 14:31   RE_ Network bandwidth costs for TD Cloud Environments_ Intel.msg   Attorney Client
SWITCH‐AX‐1022985 ‐ SWITCH‐AX‐1022985       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1022986 ‐ SWITCH‐AX‐1022986       6/29/2015 14:31   Pricing Request ‐ TD AUS.msg                                       Attorney Client
SWITCH‐AX‐1022987 ‐ SWITCH‐AX‐1022987       6/29/2015 14:31   Pricing Request ‐ TD AUS.msg                                       Attorney Client
SWITCH‐AX‐1022988 ‐ SWITCH‐AX‐1022990       6/29/2015 14:31   RE_ 1 GB Dedicated Circuit Estimate for CHS.msg                    Attorney Client
SWITCH‐AX‐1022991 ‐ SWITCH‐AX‐1022991       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1022992 ‐ SWITCH‐AX‐1022992       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1022993 ‐ SWITCH‐AX‐1022994       6/29/2015 14:31   Terradata Proposals.msg                                            Attorney Client
SWITCH‐AX‐1022995 ‐ SWITCH‐AX‐1022995       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1022996 ‐ SWITCH‐AX‐1022996       6/29/2015 14:31   Vegas to TN.KMZ                                                    Attorney Client
SWITCH‐AX‐1022997 ‐ SWITCH‐AX‐1022997       6/29/2015 14:31   Pricing Request ‐ TD MCD.msg                                       Attorney Client
SWITCH‐AX‐1022998 ‐ SWITCH‐AX‐1022998       6/29/2015 14:31   Pricing Request ‐ PH.msg                                           Attorney Client
SWITCH‐AX‐1022999 ‐ SWITCH‐AX‐1022999       6/29/2015 14:31   image002.jpg                                                       Attorney Client
SWITCH‐AX‐1023000 ‐ SWITCH‐AX‐1023000       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1023001 ‐ SWITCH‐AX‐1023002       6/29/2015 14:31   RE_ Direct Connection for Newmont mining.msg                       Attorney Client
SWITCH‐AX‐1023003 ‐ SWITCH‐AX‐1023004       6/29/2015 14:31   RE_ Teradata Service Order Request.msg                             Attorney Client
SWITCH‐AX‐1023005 ‐ SWITCH‐AX‐1023006       6/29/2015 14:31   RE_ Warner Bros Bandwidth requests.msg                             Attorney Client
SWITCH‐AX‐1023007 ‐ SWITCH‐AX‐1023009       6/29/2015 14:31   2019064196_Switch.pdf                                              Attorney Client
SWITCH‐AX‐1023010 ‐ SWITCH‐AX‐1023012       6/29/2015 14:31   2019064196_Switch.pdf                                              Attorney Client
SWITCH‐AX‐1023013 ‐ SWITCH‐AX‐1023014       6/29/2015 14:31   RE_ Electronic Arts 10 gig pipe.msg                                Attorney Client
SWITCH‐AX‐1023015 ‐ SWITCH‐AX‐1023016       6/29/2015 14:31   RE_ Data Center Interconnect Circuits.msg                          Attorney Client
SWITCH‐AX‐1023017 ‐ SWITCH‐AX‐1023017       6/29/2015 14:31   Teradata Service Order.msg                                         Attorney Client
SWITCH‐AX‐1023018 ‐ SWITCH‐AX‐1023019       6/29/2015 14:31   RE_ Teradata Service Order.msg                                     Attorney Client
SWITCH‐AX‐1023020 ‐ SWITCH‐AX‐1023021       6/29/2015 14:31   RE_ Bandwidth quote.msg                                            Attorney Client
SWITCH‐AX‐1023022 ‐ SWITCH‐AX‐1023022       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1023023 ‐ SWITCH‐AX‐1023023       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1023024 ‐ SWITCH‐AX‐1023024       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1023025 ‐ SWITCH‐AX‐1023025       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1023026 ‐ SWITCH‐AX‐1023026       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1023027 ‐ SWITCH‐AX‐1023027       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1023028 ‐ SWITCH‐AX‐1023029       6/29/2015 14:31   RE_ P2P Quote to Australia.msg                                     Attorney Client
SWITCH‐AX‐1023030 ‐ SWITCH‐AX‐1023030       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1023031 ‐ SWITCH‐AX‐1023031       6/29/2015 14:31   Pricing Request ‐ TD MC.msg                                        Attorney Client
SWITCH‐AX‐1023032 ‐ SWITCH‐AX‐1023032       6/29/2015 14:31   Pricing Request ‐ TD HD.msg                                        Attorney Client
SWITCH‐AX‐1023033 ‐ SWITCH‐AX‐1023033       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1023034 ‐ SWITCH‐AX‐1023034       6/29/2015 14:31   image001.jpg                                                       Attorney Client




                                                                          EXHIBIT 10, PAGE 1757
                                Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 5 of 829


Bates                                   Document Date         Document Title                                                     Privilege
SWITCH‐AX‐1023035 ‐ SWITCH‐AX‐1023035       6/29/2015 14:31   425 Duke ‐ 7135 S Decatur (diverse).kmz                            Attorney Client
SWITCH‐AX‐1023036 ‐ SWITCH‐AX‐1023036       6/29/2015 14:31   image002.jpg                                                       Attorney Client
SWITCH‐AX‐1023037 ‐ SWITCH‐AX‐1023037       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1023038 ‐ SWITCH‐AX‐1023038       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1023039 ‐ SWITCH‐AX‐1023039       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1023040 ‐ SWITCH‐AX‐1023041       6/29/2015 14:31   RE_ Swift 1 gig pipe to Chandler AZ.msg                            Attorney Client
SWITCH‐AX‐1023042 ‐ SWITCH‐AX‐1023044       6/29/2015 14:31   RE_ Swift 1 gig pipe to Chandler AZ.msg                            Attorney Client
SWITCH‐AX‐1023045 ‐ SWITCH‐AX‐1023046       6/29/2015 14:31   RE_ Aeropostale 1 gig connection pricing.msg                       Attorney Client
SWITCH‐AX‐1023047 ‐ SWITCH‐AX‐1023055       6/29/2015 14:31   RE_ UPDATED_ Aeropostale Cloud P&L.msg                             Attorney Client
SWITCH‐AX‐1023056 ‐ SWITCH‐AX‐1023056       6/29/2015 14:31   Pricing Request ‐ T578‐P2P.msg                                     Attorney Client
SWITCH‐AX‐1023057 ‐ SWITCH‐AX‐1023058       6/29/2015 14:31   RE_ Can you get pricing for 1G.msg                                 Attorney Client
SWITCH‐AX‐1023059 ‐ SWITCH‐AX‐1023062       6/29/2015 14:31   RE_ Can you get pricing for 1G.msg                                 Attorney Client
SWITCH‐AX‐1023063 ‐ SWITCH‐AX‐1023066       6/29/2015 14:31   RE_ Can you get pricing for 1G.msg                                 Attorney Client
SWITCH‐AX‐1023067 ‐ SWITCH‐AX‐1023070       6/29/2015 14:31   RE_ Pricing Request ‐ TD.msg                                       Attorney Client
SWITCH‐AX‐1023071 ‐ SWITCH‐AX‐1023073       6/29/2015 14:31   RE_ Network bandwidth costs for TD Cloud Environments_ Intel.msg   Attorney Client
SWITCH‐AX‐1023074 ‐ SWITCH‐AX‐1023074       6/29/2015 14:31   Pricing Request ‐ TD ‐ CHS.msg                                     Attorney Client
SWITCH‐AX‐1023075 ‐ SWITCH‐AX‐1023075       6/29/2015 14:31   Pricing Request ‐ TD ‐ HERC.msg                                    Attorney Client
SWITCH‐AX‐1023076 ‐ SWITCH‐AX‐1023076       6/29/2015 14:31   Pricing Request ‐ TD HD.msg                                        Attorney Client
SWITCH‐AX‐1023077 ‐ SWITCH‐AX‐1023077       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1023078 ‐ SWITCH‐AX‐1023078       6/29/2015 14:31   Pricing Request ‐ TD HD.msg                                        Attorney Client
SWITCH‐AX‐1023079 ‐ SWITCH‐AX‐1023079       6/29/2015 14:31   Pricing Request ‐ TD DS.msg                                        Attorney Client
SWITCH‐AX‐1023080 ‐ SWITCH‐AX‐1023082       6/29/2015 14:31   RE_ Coca Cola 10 gig connection.msg                                Attorney Client
SWITCH‐AX‐1023083 ‐ SWITCH‐AX‐1023083       6/29/2015 14:31   Pricing Request ‐ TD MCD.msg                                       Attorney Client
SWITCH‐AX‐1023084 ‐ SWITCH‐AX‐1023087       6/29/2015 14:31   RE_ Pricing Request ‐ TD ‐ CHS.msg                                 Attorney Client
SWITCH‐AX‐1023088 ‐ SWITCH‐AX‐1023089       6/29/2015 14:31   RE_ Switch Circuit Order Documentation.msg                         Attorney Client
SWITCH‐AX‐1023090 ‐ SWITCH‐AX‐1023090       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1023091 ‐ SWITCH‐AX‐1023091       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1023092 ‐ SWITCH‐AX‐1023092       6/29/2015 14:31   650862‐SWITCH‐NA‐OnlineRL‐Version_4.xlsx                           Attorney Client
SWITCH‐AX‐1023093 ‐ SWITCH‐AX‐1023096       6/29/2015 14:31   RE_ 1 gig and 10 gig options for Meijer.msg                        Attorney Client
SWITCH‐AX‐1023097 ‐ SWITCH‐AX‐1023097       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1023098 ‐ SWITCH‐AX‐1023103       6/29/2015 14:31   RE_ Teradata Service Order Request.msg                             Attorney Client
SWITCH‐AX‐1023104 ‐ SWITCH‐AX‐1023104       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1023105 ‐ SWITCH‐AX‐1023109       6/29/2015 14:31   RE_ Warner Bros bandwidth request (from East Coast).msg            Attorney Client
SWITCH‐AX‐1023110 ‐ SWITCH‐AX‐1023110       6/29/2015 14:31   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1023111 ‐ SWITCH‐AX‐1023114       6/29/2015 16:06   no Title                                                           Attorney Client
SWITCH‐AX‐1023115 ‐ SWITCH‐AX‐1023115       6/29/2015 16:06   image002.jpg                                                       Attorney Client
SWITCH‐AX‐1023116 ‐ SWITCH‐AX‐1023125       6/29/2015 16:06   MSA Comcast Switch V4 150625_SSS_redlines.docx                     Attorney Client
SWITCH‐AX‐1023126 ‐ SWITCH‐AX‐1023135       6/29/2015 16:06   MSA Comcast Switch V4 150625_SSS_clean.pdf                         Attorney Client
SWITCH‐AX‐1023136 ‐ SWITCH‐AX‐1023136       6/29/2015 16:06   image003.jpg                                                       Attorney Client
SWITCH‐AX‐1023137 ‐ SWITCH‐AX‐1023140       6/29/2015 16:34   no Title                                                           Attorney Client
SWITCH‐AX‐1023141 ‐ SWITCH‐AX‐1023141       6/29/2015 16:34   image002.jpg                                                       Attorney Client
SWITCH‐AX‐1023142 ‐ SWITCH‐AX‐1023152       6/29/2015 16:34   Redline Comcast.docx                                               Attorney Client
SWITCH‐AX‐1023153 ‐ SWITCH‐AX‐1023153       6/29/2015 16:34   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1023154 ‐ SWITCH‐AX‐1023154       6/29/2015 17:42   no Title                                                           Attorney Client
SWITCH‐AX‐1023155 ‐ SWITCH‐AX‐1023188       6/29/2015 17:42   Switch ‐ Storey OPTC Application v1.01.docx                        Attorney Client
SWITCH‐AX‐1023189 ‐ SWITCH‐AX‐1023189       6/29/2015 17:42   image002.jpg                                                       Attorney Client




                                                                          EXHIBIT 10, PAGE 1758
                                Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 6 of 829


Bates                                   Document Date         Document Title                                                        Privilege
SWITCH‐AX‐1023190 ‐ SWITCH‐AX‐1023190       6/29/2015 17:48   no Title                                                              Attorney Client
SWITCH‐AX‐1023191 ‐ SWITCH‐AX‐1023191       6/29/2015 17:48   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1023192 ‐ SWITCH‐AX‐1023200       6/29/2015 17:48   Colocation Facilities Agreement 04‐29‐2015.docx                       Attorney Client
SWITCH‐AX‐1023201 ‐ SWITCH‐AX‐1023205       6/29/2015 18:36   no Title                                                              Attorney Client
SWITCH‐AX‐1023206 ‐ SWITCH‐AX‐1023206       6/29/2015 18:38   no Title                                                              Attorney Client
SWITCH‐AX‐1023207 ‐ SWITCH‐AX‐1023210       6/29/2015 18:38   MSA REI V5 06‐29‐2015 (Switch).docx                                   Attorney Client
SWITCH‐AX‐1023211 ‐ SWITCH‐AX‐1023214       6/29/2015 18:38   Comparison MSA REI V4 to V5 06‐29‐2015 (Switch).docx                  Attorney Client
SWITCH‐AX‐1023215 ‐ SWITCH‐AX‐1023216       6/29/2015 18:38   Master Services                                                       Attorney Client
SWITCH‐AX‐1023217 ‐ SWITCH‐AX‐1023218       6/29/2015 20:56   no Title                                                              Attorney Client
SWITCH‐AX‐1023219 ‐ SWITCH‐AX‐1023226       6/29/2015 20:56   TITLE                                                                 Attorney Client
SWITCH‐AX‐1023227 ‐ SWITCH‐AX‐1023227        6/30/2015 7:49   no Title                                                              Attorney Client;Work Product
SWITCH‐AX‐1023228 ‐ SWITCH‐AX‐1023228        6/30/2015 7:49   no Title                                                              Attorney Client
SWITCH‐AX‐1023229 ‐ SWITCH‐AX‐1023229        6/30/2015 7:52   no Title                                                              Attorney Client
SWITCH‐AX‐1023230 ‐ SWITCH‐AX‐1023230        6/30/2015 7:52   no Title                                                              Attorney Client
SWITCH‐AX‐1023231 ‐ SWITCH‐AX‐1023234        6/30/2015 8:04   no Title                                                              Attorney Client
SWITCH‐AX‐1023235 ‐ SWITCH‐AX‐1023235        6/30/2015 8:04   image001.png                                                          Attorney Client
SWITCH‐AX‐1023236 ‐ SWITCH‐AX‐1023239        6/30/2015 8:04   no Title                                                              Attorney Client
SWITCH‐AX‐1023240 ‐ SWITCH‐AX‐1023240        6/30/2015 8:04   image001.png                                                          Attorney Client
SWITCH‐AX‐1023241 ‐ SWITCH‐AX‐1023241        6/30/2015 8:05   no Title                                                              Attorney Client
SWITCH‐AX‐1023242 ‐ SWITCH‐AX‐1023244       6/30/2015 11:42   no Title                                                              Attorney Client
SWITCH‐AX‐1023245 ‐ SWITCH‐AX‐1023245       6/30/2015 11:42   image003.png                                                          Attorney Client
SWITCH‐AX‐1023246 ‐ SWITCH‐AX‐1023247       6/30/2015 11:45   no Title                                                              Attorney Client;Work Product
SWITCH‐AX‐1023248 ‐ SWITCH‐AX‐1023249       6/30/2015 11:45   Rhonda Garlick.msg                                                    Attorney Client;Work Product
SWITCH‐AX‐1023250 ‐ SWITCH‐AX‐1023251       6/30/2015 11:46   no Title                                                              Attorney Client;Work Product
SWITCH‐AX‐1023252 ‐ SWITCH‐AX‐1023255       6/30/2015 12:58   no Title                                                              Attorney Client
SWITCH‐AX‐1023256 ‐ SWITCH‐AX‐1023289       6/30/2015 12:58   Switch ‐ Storey OPTC Application v1.01.docx                           Attorney Client
SWITCH‐AX‐1023290 ‐ SWITCH‐AX‐1023290       6/30/2015 13:47   no Title                                                              Attorney Client
SWITCH‐AX‐1023291 ‐ SWITCH‐AX‐1023324       6/30/2015 13:47   Switch ‐ Storey OPTC Application v1.01 ‐ Switch Comments Draft.docx   Attorney Client
SWITCH‐AX‐1023325 ‐ SWITCH‐AX‐1023325       6/30/2015 14:10   no Title                                                              Attorney Client
SWITCH‐AX‐1023326 ‐ SWITCH‐AX‐1023341       6/30/2015 14:10   CFA Switch Bryan Cave 06‐30‐15 V3 (formatting issues).docx            Attorney Client
SWITCH‐AX‐1023342 ‐ SWITCH‐AX‐1023342       6/30/2015 14:30   no Title                                                              Attorney Client
SWITCH‐AX‐1023343 ‐ SWITCH‐AX‐1023343       6/30/2015 14:30   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1023344 ‐ SWITCH‐AX‐1023407       6/30/2015 14:30   Third AR Operating Agreement V9 06‐30‐2015 CL.DOCX                    Attorney Client
SWITCH‐AX‐1023408 ‐ SWITCH‐AX‐1023410       6/30/2015 14:57   no Title                                                              Attorney Client
SWITCH‐AX‐1023411 ‐ SWITCH‐AX‐1023470       6/30/2015 14:57   State of Nevada                                                       Attorney Client
SWITCH‐AX‐1023471 ‐ SWITCH‐AX‐1023471       6/30/2015 14:57   image002.jpg                                                          Attorney Client
SWITCH‐AX‐1023472 ‐ SWITCH‐AX‐1023508       6/30/2015 14:57   Switch ‐ Storey OPTC Application v3.00.docx                           Attorney Client
SWITCH‐AX‐1023509 ‐ SWITCH‐AX‐1023510       6/30/2015 14:59   no Title                                                              Attorney Client
SWITCH‐AX‐1023511 ‐ SWITCH‐AX‐1023518       6/30/2015 14:59   Cotton ‐ Incentive Unit Award (2015).docx                             Attorney Client
SWITCH‐AX‐1023519 ‐ SWITCH‐AX‐1023519       6/30/2015 14:59   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1023520 ‐ SWITCH‐AX‐1023527       6/30/2015 14:59   Garcia ‐ Incentive Unit Award (2015).docx                             Attorney Client
SWITCH‐AX‐1023528 ‐ SWITCH‐AX‐1023528       6/30/2015 15:10   no Title                                                              Attorney Client
SWITCH‐AX‐1023529 ‐ SWITCH‐AX‐1023529       6/30/2015 15:10   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1023530 ‐ SWITCH‐AX‐1023537       6/30/2015 15:10   Cotton ‐ Incentive Unit Award (2015).docx                             Attorney Client
SWITCH‐AX‐1023538 ‐ SWITCH‐AX‐1023545       6/30/2015 15:10   Garcia ‐ Incentive Unit Award (2015).docx                             Attorney Client
SWITCH‐AX‐1023546 ‐ SWITCH‐AX‐1023546       6/30/2015 15:10   no Title                                                              Attorney Client




                                                                           EXHIBIT 10, PAGE 1759
                                Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 7 of 829


Bates                                   Document Date         Document Title                                                  Privilege
SWITCH‐AX‐1023547 ‐ SWITCH‐AX‐1023547       6/30/2015 15:10   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1023548 ‐ SWITCH‐AX‐1023555       6/30/2015 15:10   Garcia ‐ Incentive Unit Award (2015).docx                       Attorney Client
SWITCH‐AX‐1023556 ‐ SWITCH‐AX‐1023563       6/30/2015 15:10   Cotton ‐ Incentive Unit Award (2015).docx                       Attorney Client
SWITCH‐AX‐1023564 ‐ SWITCH‐AX‐1023564       6/30/2015 16:40   no Title                                                        Attorney Client
SWITCH‐AX‐1023565 ‐ SWITCH‐AX‐1023574       6/30/2015 16:40   CFA Switch Bryan Cave V3 06‐30‐15 Switch.docx                   Attorney Client
SWITCH‐AX‐1023575 ‐ SWITCH‐AX‐1023584       6/30/2015 16:40   Redline CFA Bryan Cave Switch V2 to V3 06‐30‐2015 Switch.docx   Attorney Client
SWITCH‐AX‐1023585 ‐ SWITCH‐AX‐1023585       6/30/2015 16:40   no Title                                                        Attorney Client
SWITCH‐AX‐1023586 ‐ SWITCH‐AX‐1023595       6/30/2015 16:40   Redline CFA Bryan Cave Switch V2 to V3 06‐30‐2015 Switch.docx   Attorney Client
SWITCH‐AX‐1023596 ‐ SWITCH‐AX‐1023605       6/30/2015 16:40   CFA Switch Bryan Cave V3 06‐30‐15 Switch.docx                   Attorney Client
SWITCH‐AX‐1023606 ‐ SWITCH‐AX‐1023607       6/30/2015 16:54   no Title                                                        Attorney Client
SWITCH‐AX‐1023608 ‐ SWITCH‐AX‐1023617       6/30/2015 16:54   Redline CFA Bryan Cave Switch V2 to V3 06‐30‐2015 Switch.docx   Attorney Client
SWITCH‐AX‐1023618 ‐ SWITCH‐AX‐1023627       6/30/2015 16:54   CFA Switch Bryan Cave V3 06‐30‐15 Switch.docx                   Attorney Client
SWITCH‐AX‐1023628 ‐ SWITCH‐AX‐1023629       6/30/2015 17:41   no Title                                                        Attorney Client
SWITCH‐AX‐1023630 ‐ SWITCH‐AX‐1023776       6/30/2015 17:41   Microsoft Word ‐ Switch ‐ Storey OPTC Application v4.00         Attorney Client
SWITCH‐AX‐1023777 ‐ SWITCH‐AX‐1023784       6/30/2015 17:41   Microsoft Word ‐ Insig activity request cover Letter v0.01_EM   Attorney Client
SWITCH‐AX‐1023785 ‐ SWITCH‐AX‐1023785       6/30/2015 17:41   no Title                                                        Attorney Client
SWITCH‐AX‐1023786 ‐ SWITCH‐AX‐1023786       6/30/2015 17:41   image001.png                                                    Attorney Client
SWITCH‐AX‐1023787 ‐ SWITCH‐AX‐1023799       6/30/2015 17:41   PowerPoint Presentation                                         Attorney Client
SWITCH‐AX‐1023800 ‐ SWITCH‐AX‐1023803       6/30/2015 17:41   no Title                                                        Attorney Client
SWITCH‐AX‐1023804 ‐ SWITCH‐AX‐1023813       6/30/2015 17:41   Switch Comcast MSA IP 6‐29‐15 V6 Switch.docx                    Attorney Client
SWITCH‐AX‐1023814 ‐ SWITCH‐AX‐1023823       6/30/2015 17:41   Redline Switch Comcast MSA IP 06‐29‐15 V5 to V6 Switch.docx     Attorney Client
SWITCH‐AX‐1023824 ‐ SWITCH‐AX‐1023824       6/30/2015 17:41   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1023825 ‐ SWITCH‐AX‐1023825       6/30/2015 17:41   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1023826 ‐ SWITCH‐AX‐1023826       6/30/2015 18:00   no Title                                                        Attorney Client
SWITCH‐AX‐1023827 ‐ SWITCH‐AX‐1023830       6/30/2015 21:18   no Title                                                        Attorney Client
SWITCH‐AX‐1023831 ‐ SWITCH‐AX‐1023840       6/30/2015 21:18   Switch Comcast MSA IP 6‐29‐15 V6 Switch.docx                    Attorney Client
SWITCH‐AX‐1023841 ‐ SWITCH‐AX‐1023841       6/30/2015 21:18   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1023842 ‐ SWITCH‐AX‐1023851       6/30/2015 21:18   Redline Switch Comcast MSA IP 06‐29‐15 V5 to V6 Switch.docx     Attorney Client
SWITCH‐AX‐1023852 ‐ SWITCH‐AX‐1023852       6/30/2015 21:18   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1023853 ‐ SWITCH‐AX‐1023856       6/30/2015 21:19   no Title                                                        Attorney Client
SWITCH‐AX‐1023857 ‐ SWITCH‐AX‐1023866       6/30/2015 21:19   Switch Comcast MSA IP 6‐29‐15 V6 Switch.docx                    Attorney Client
SWITCH‐AX‐1023867 ‐ SWITCH‐AX‐1023876       6/30/2015 21:19   Redline Switch Comcast MSA IP 06‐29‐15 V5 to V6 Switch.docx     Attorney Client
SWITCH‐AX‐1023877 ‐ SWITCH‐AX‐1023877       6/30/2015 21:19   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1023878 ‐ SWITCH‐AX‐1023878       6/30/2015 21:19   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1023879 ‐ SWITCH‐AX‐1023879         7/1/2015 9:40   no Title                                                        Attorney Client
SWITCH‐AX‐1023880 ‐ SWITCH‐AX‐1023881         7/1/2015 9:40   AbusePOI.docx                                                   Attorney Client
SWITCH‐AX‐1023882 ‐ SWITCH‐AX‐1023883         7/1/2015 9:40   AbusePOI.pdf                                                    Attorney Client
SWITCH‐AX‐1023884 ‐ SWITCH‐AX‐1023888        7/1/2015 10:31   no Title                                                        Attorney Client
SWITCH‐AX‐1023889 ‐ SWITCH‐AX‐1024136        7/1/2015 10:31   NPC‐SPPC Vol 2.pdf                                              Attorney Client
SWITCH‐AX‐1024137 ‐ SWITCH‐AX‐1024144        7/1/2015 10:31   NPC‐SPPC Vol 1.pdf                                              Attorney Client
SWITCH‐AX‐1024145 ‐ SWITCH‐AX‐1024147        7/1/2015 10:32   no Title                                                        Attorney Client
SWITCH‐AX‐1024148 ‐ SWITCH‐AX‐1024488        7/1/2015 10:32   NPC‐SPPC Vol 3.pdf                                              Attorney Client
SWITCH‐AX‐1024489 ‐ SWITCH‐AX‐1024491        7/1/2015 10:34   no Title                                                        Attorney Client
SWITCH‐AX‐1024492 ‐ SWITCH‐AX‐1024846        7/1/2015 10:34   NPC‐SPPC Vol 4.pdf                                              Attorney Client
SWITCH‐AX‐1024847 ‐ SWITCH‐AX‐1024848        7/1/2015 11:51   no Title                                                        Attorney Client
SWITCH‐AX‐1024849 ‐ SWITCH‐AX‐1024849        7/1/2015 11:51   ATT00001.htm                                                    Attorney Client




                                                                          EXHIBIT 10, PAGE 1760
                                Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 8 of 829


Bates                                   Document Date        Document Title                                                  Privilege
SWITCH‐AX‐1024850 ‐ SWITCH‐AX‐1024850       7/1/2015 11:51   Switch ‐ SO ‐ SurveyMonkey (exec copy 06‐30‐2015).pdf           Attorney Client
SWITCH‐AX‐1024851 ‐ SWITCH‐AX‐1024851       7/1/2015 11:51   ATT00002.htm                                                    Attorney Client
SWITCH‐AX‐1024852 ‐ SWITCH‐AX‐1024861       7/1/2015 11:51   Switch ‐ CFA ‐ SurveyMonkey (exec copy 06‐30‐2015).pdf          Attorney Client
SWITCH‐AX‐1024862 ‐ SWITCH‐AX‐1024864       7/1/2015 11:59   no Title                                                        Attorney Client
SWITCH‐AX‐1024865 ‐ SWITCH‐AX‐1024868       7/1/2015 11:59   MSA REI V6 07‐01‐2015 (Switch).docx                             Attorney Client
SWITCH‐AX‐1024869 ‐ SWITCH‐AX‐1024869       7/1/2015 11:59   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1024870 ‐ SWITCH‐AX‐1024871       7/1/2015 12:18   no Title                                                        Attorney Client
SWITCH‐AX‐1024872 ‐ SWITCH‐AX‐1024872       7/1/2015 12:18   ATT00001.htm                                                    Attorney Client
SWITCH‐AX‐1024873 ‐ SWITCH‐AX‐1024873       7/1/2015 12:18   ATT00002.htm                                                    Attorney Client
SWITCH‐AX‐1024874 ‐ SWITCH‐AX‐1024883       7/1/2015 12:18   Switch ‐ CFA ‐ SurveyMonkey (exec copy 06‐30‐2015).pdf          Attorney Client
SWITCH‐AX‐1024884 ‐ SWITCH‐AX‐1024884       7/1/2015 12:18   Switch ‐ SO ‐ SurveyMonkey (exec copy 06‐30‐2015).pdf           Attorney Client
SWITCH‐AX‐1024885 ‐ SWITCH‐AX‐1024886       7/1/2015 12:40   no Title                                                        Attorney Client
SWITCH‐AX‐1024887 ‐ SWITCH‐AX‐1024896       7/1/2015 12:40   Signed Supernap‐ClearSky MSA.pdf                                Attorney Client
SWITCH‐AX‐1024897 ‐ SWITCH‐AX‐1024900       7/1/2015 13:34   no Title                                                        Attorney Client
SWITCH‐AX‐1024901 ‐ SWITCH‐AX‐1024902       7/1/2015 13:34   Side Letter 7‐1‐15 Confidentiality.doc                          Attorney Client
SWITCH‐AX‐1024903 ‐ SWITCH‐AX‐1025049       7/1/2015 13:34   Microsoft Word ‐ Switch ‐ Storey OPTC Application v4.00         Attorney Client
SWITCH‐AX‐1025050 ‐ SWITCH‐AX‐1025057       7/1/2015 13:34   Microsoft Word ‐ Insig activity request cover Letter v0.01_EM   Attorney Client
SWITCH‐AX‐1025058 ‐ SWITCH‐AX‐1025062       7/1/2015 15:38   no Title                                                        Attorney Client
SWITCH‐AX‐1025063 ‐ SWITCH‐AX‐1025205       7/1/2015 15:38   Microsoft Word ‐ Switch ‐ Storey OPTC Application v4.00         Attorney Client
SWITCH‐AX‐1025206 ‐ SWITCH‐AX‐1025211       7/1/2015 15:41   no Title                                                        Attorney Client
SWITCH‐AX‐1025212 ‐ SWITCH‐AX‐1025354       7/1/2015 15:41   Microsoft Word ‐ Switch ‐ Storey OPTC Application v4.00         Attorney Client
SWITCH‐AX‐1025355 ‐ SWITCH‐AX‐1025355       7/1/2015 16:11   no Title                                                        Attorney Client
SWITCH‐AX‐1025356 ‐ SWITCH‐AX‐1025356       7/1/2015 16:11   East Coast.xlsx                                                 Attorney Client
SWITCH‐AX‐1025357 ‐ SWITCH‐AX‐1025358       7/1/2015 16:28   no Title                                                        Attorney Client
SWITCH‐AX‐1025359 ‐ SWITCH‐AX‐1025368       7/1/2015 16:28   Signed Supernap‐ClearSky MSA.pdf                                Attorney Client
SWITCH‐AX‐1025369 ‐ SWITCH‐AX‐1025369       7/1/2015 16:28   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1025370 ‐ SWITCH‐AX‐1025374       7/1/2015 17:23   no Title                                                        Attorney Client
SWITCH‐AX‐1025375 ‐ SWITCH‐AX‐1025375       7/1/2015 17:23   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1025376 ‐ SWITCH‐AX‐1025376       7/1/2015 17:23   Switch Amendment #1 6‐22‐15 Switch.docx                         Attorney Client
SWITCH‐AX‐1025377 ‐ SWITCH‐AX‐1025377       7/1/2015 17:23   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1025378 ‐ SWITCH‐AX‐1025381       7/1/2015 17:23   MSA REI V6 07‐01‐2015 (Switch2).docx                            Attorney Client
SWITCH‐AX‐1025382 ‐ SWITCH‐AX‐1025386       7/1/2015 17:23   no Title                                                        Attorney Client
SWITCH‐AX‐1025387 ‐ SWITCH‐AX‐1025390       7/1/2015 17:23   MSA REI V6 07‐01‐2015 (Switch2).docx                            Attorney Client
SWITCH‐AX‐1025391 ‐ SWITCH‐AX‐1025391       7/1/2015 17:23   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1025392 ‐ SWITCH‐AX‐1025392       7/1/2015 17:23   Switch Amendment #1 6‐22‐15 Switch.docx                         Attorney Client
SWITCH‐AX‐1025393 ‐ SWITCH‐AX‐1025393       7/1/2015 17:23   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1025394 ‐ SWITCH‐AX‐1025398       7/1/2015 17:39   no Title                                                        Attorney Client
SWITCH‐AX‐1025399 ‐ SWITCH‐AX‐1025399       7/1/2015 17:39   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1025400 ‐ SWITCH‐AX‐1025403       7/1/2015 17:39   MSA REI V6 07‐01‐2015 (Switch2).docx                            Attorney Client
SWITCH‐AX‐1025404 ‐ SWITCH‐AX‐1025404       7/1/2015 17:39   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1025405 ‐ SWITCH‐AX‐1025409       7/1/2015 17:39   no Title                                                        Attorney Client
SWITCH‐AX‐1025410 ‐ SWITCH‐AX‐1025410       7/1/2015 17:39   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1025411 ‐ SWITCH‐AX‐1025414       7/1/2015 17:39   MSA REI V6 07‐01‐2015 (Switch2).docx                            Attorney Client
SWITCH‐AX‐1025415 ‐ SWITCH‐AX‐1025415       7/1/2015 17:39   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1025416 ‐ SWITCH‐AX‐1025417        7/2/2015 0:40   no Title                                                        Attorney Client
SWITCH‐AX‐1025418 ‐ SWITCH‐AX‐1025419        7/2/2015 0:40   no Title                                                        Attorney Client




                                                                          EXHIBIT 10, PAGE 1761
                                Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 9 of 829


Bates                                   Document Date        Document Title                                                                  Privilege
SWITCH‐AX‐1025420 ‐ SWITCH‐AX‐1025421        7/2/2015 0:40   no Title                                                                        Attorney Client
SWITCH‐AX‐1025422 ‐ SWITCH‐AX‐1025423        7/2/2015 0:40   no Title                                                                        Attorney Client
SWITCH‐AX‐1025424 ‐ SWITCH‐AX‐1025425        7/2/2015 0:40   no Title                                                                        Attorney Client
SWITCH‐AX‐1025426 ‐ SWITCH‐AX‐1025427        7/2/2015 0:40   no Title                                                                        Attorney Client
SWITCH‐AX‐1025428 ‐ SWITCH‐AX‐1025429        7/2/2015 0:40   no Title                                                                        Attorney Client
SWITCH‐AX‐1025430 ‐ SWITCH‐AX‐1025431        7/2/2015 0:40   no Title                                                                        Attorney Client
SWITCH‐AX‐1025432 ‐ SWITCH‐AX‐1025433        7/2/2015 0:40   no Title                                                                        Attorney Client
SWITCH‐AX‐1025434 ‐ SWITCH‐AX‐1025434        7/2/2015 8:02   no Title                                                                        Attorney Client
SWITCH‐AX‐1025435 ‐ SWITCH‐AX‐1025435        7/2/2015 8:02   East Coast.xlsx                                                                 Attorney Client
SWITCH‐AX‐1025436 ‐ SWITCH‐AX‐1025436        7/2/2015 9:51   no Title                                                                        Attorney Client
SWITCH‐AX‐1025437 ‐ SWITCH‐AX‐1025437        7/2/2015 9:51   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1025438 ‐ SWITCH‐AX‐1025441        7/2/2015 9:51   MSA REI V6 07‐01‐2015 (Switch2).docx                                            Attorney Client
SWITCH‐AX‐1025442 ‐ SWITCH‐AX‐1025442        7/2/2015 9:51   no Title                                                                        Attorney Client
SWITCH‐AX‐1025443 ‐ SWITCH‐AX‐1025446        7/2/2015 9:51   MSA REI V6 07‐01‐2015 (Switch2).docx                                            Attorney Client
SWITCH‐AX‐1025447 ‐ SWITCH‐AX‐1025447        7/2/2015 9:51   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1025448 ‐ SWITCH‐AX‐1025449        7/2/2015 9:55   no Title                                                                        Attorney Client
SWITCH‐AX‐1025450 ‐ SWITCH‐AX‐1025450        7/2/2015 9:55   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1025451 ‐ SWITCH‐AX‐1025454        7/2/2015 9:55   07‐02‐2015 Switch MSA REI V6 07‐01‐2015 (Switch2) REIedits.docx                 Attorney Client
SWITCH‐AX‐1025455 ‐ SWITCH‐AX‐1025455       7/2/2015 10:26   no Title                                                                        Attorney Client
SWITCH‐AX‐1025456 ‐ SWITCH‐AX‐1025456       7/2/2015 10:26   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1025457 ‐ SWITCH‐AX‐1025473       7/2/2015 10:26   Compare Result 9.docx                                                           Attorney Client
SWITCH‐AX‐1025474 ‐ SWITCH‐AX‐1025475       7/2/2015 10:36   no Title                                                                        Attorney Client
SWITCH‐AX‐1025476 ‐ SWITCH‐AX‐1025476       7/2/2015 10:36   Other State Rates 7‐2‐15.xlsx                                                   Attorney Client
SWITCH‐AX‐1025477 ‐ SWITCH‐AX‐1025506       7/2/2015 10:41   no Title                                                                        Attorney Client
SWITCH‐AX‐1025507 ‐ SWITCH‐AX‐1025507       7/2/2015 10:41   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1025508 ‐ SWITCH‐AX‐1025512       7/2/2015 10:41   Draft_Settlement_Agreement_Swiss_2014‐12‐18 (Reviewed with comments) (2).docx   Attorney Client
SWITCH‐AX‐1025513 ‐ SWITCH‐AX‐1025514       7/2/2015 10:57   no Title                                                                        Attorney Client
SWITCH‐AX‐1025515 ‐ SWITCH‐AX‐1025657       7/2/2015 10:57   Microsoft Word ‐ Switch ‐ Storey OPTC Application v4.00                         Attorney Client
SWITCH‐AX‐1025658 ‐ SWITCH‐AX‐1025659       7/2/2015 11:00   no Title                                                                        Attorney Client
SWITCH‐AX‐1025660 ‐ SWITCH‐AX‐1025822       7/2/2015 11:00   Microsoft Word ‐ Switch ‐ Storey OPTC Application v4.00                         Attorney Client
SWITCH‐AX‐1025823 ‐ SWITCH‐AX‐1025824       7/2/2015 12:06   no Title                                                                        Attorney Client
SWITCH‐AX‐1025825 ‐ SWITCH‐AX‐1025967       7/2/2015 12:06   Microsoft Word ‐ Switch ‐ Storey OPTC Application v4.00                         Attorney Client
SWITCH‐AX‐1025968 ‐ SWITCH‐AX‐1025969       7/2/2015 12:06   7‐1‐15 Confidentiality for Application Permit.pdf                               Attorney Client
SWITCH‐AX‐1025970 ‐ SWITCH‐AX‐1025975       7/2/2015 12:06   FTP‐setup (1).pdf                                                               Attorney Client
SWITCH‐AX‐1025976 ‐ SWITCH‐AX‐1025977       7/2/2015 12:11   no Title                                                                        Attorney Client
SWITCH‐AX‐1025978 ‐ SWITCH‐AX‐1026140       7/2/2015 12:11   Microsoft Word ‐ Switch ‐ Storey OPTC Application v4.00                         Attorney Client
SWITCH‐AX‐1026141 ‐ SWITCH‐AX‐1026144       7/2/2015 14:32   no Title                                                                        Attorney Client
SWITCH‐AX‐1026145 ‐ SWITCH‐AX‐1026152       7/2/2015 14:32   Colocation Facilities Agreement NGC Redlines 070215.docx                        Attorney Client
SWITCH‐AX‐1026153 ‐ SWITCH‐AX‐1026153       7/2/2015 14:32   image005.jpg                                                                    Attorney Client
SWITCH‐AX‐1026154 ‐ SWITCH‐AX‐1026157       7/2/2015 14:50   no Title                                                                        Attorney Client
SWITCH‐AX‐1026158 ‐ SWITCH‐AX‐1026158       7/2/2015 14:50   image007.jpg                                                                    Attorney Client
SWITCH‐AX‐1026159 ‐ SWITCH‐AX‐1026166       7/2/2015 14:50   Colocation Facilities Agreement NGC Redlines 070215.docx                        Attorney Client
SWITCH‐AX‐1026167 ‐ SWITCH‐AX‐1026170       7/2/2015 14:50   no Title                                                                        Attorney Client
SWITCH‐AX‐1026171 ‐ SWITCH‐AX‐1026171       7/2/2015 14:50   image007.jpg                                                                    Attorney Client
SWITCH‐AX‐1026172 ‐ SWITCH‐AX‐1026179       7/2/2015 14:50   Colocation Facilities Agreement NGC Redlines 070215.docx                        Attorney Client
SWITCH‐AX‐1026180 ‐ SWITCH‐AX‐1026180       7/2/2015 17:04   no Title                                                                        Attorney Client




                                                                         EXHIBIT 10, PAGE 1762
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 10 of 829


Bates                                   Document Date        Document Title                                                                     Privilege
SWITCH‐AX‐1026181 ‐ SWITCH‐AX‐1026181       7/2/2015 17:04   ATT00002.htm                                                                       Attorney Client
SWITCH‐AX‐1026182 ‐ SWITCH‐AX‐1026185       7/2/2015 17:04   ATT00005.htm                                                                       Attorney Client
SWITCH‐AX‐1026186 ‐ SWITCH‐AX‐1026186       7/2/2015 17:04   ATT00007.htm                                                                       Attorney Client
SWITCH‐AX‐1026187 ‐ SWITCH‐AX‐1026187       7/2/2015 17:04   ATT00003.htm                                                                       Attorney Client
SWITCH‐AX‐1026188 ‐ SWITCH‐AX‐1026188       7/2/2015 17:04   ATT00006.htm                                                                       Attorney Client
SWITCH‐AX‐1026189 ‐ SWITCH‐AX‐1026197       7/2/2015 17:04   Master Services                                                                    Attorney Client
SWITCH‐AX‐1026198 ‐ SWITCH‐AX‐1026198       7/2/2015 17:04   ATT00004.htm                                                                       Attorney Client
SWITCH‐AX‐1026199 ‐ SWITCH‐AX‐1026199       7/2/2015 17:04   ATT00001.htm                                                                       Attorney Client
SWITCH‐AX‐1026200 ‐ SWITCH‐AX‐1026200       7/2/2015 17:04   no Title                                                                           Attorney Client
SWITCH‐AX‐1026201 ‐ SWITCH‐AX‐1026204       7/2/2015 17:04   ATT00005.htm                                                                       Attorney Client
SWITCH‐AX‐1026205 ‐ SWITCH‐AX‐1026205       7/2/2015 17:04   ATT00002.htm                                                                       Attorney Client
SWITCH‐AX‐1026206 ‐ SWITCH‐AX‐1026206       7/2/2015 17:04   ATT00001.htm                                                                       Attorney Client
SWITCH‐AX‐1026207 ‐ SWITCH‐AX‐1026207       7/2/2015 17:04   ATT00006.htm                                                                       Attorney Client
SWITCH‐AX‐1026208 ‐ SWITCH‐AX‐1026208       7/2/2015 17:04   ATT00007.htm                                                                       Attorney Client
SWITCH‐AX‐1026209 ‐ SWITCH‐AX‐1026209       7/2/2015 17:04   ATT00004.htm                                                                       Attorney Client
SWITCH‐AX‐1026210 ‐ SWITCH‐AX‐1026210       7/2/2015 17:04   ATT00003.htm                                                                       Attorney Client
SWITCH‐AX‐1026211 ‐ SWITCH‐AX‐1026219       7/2/2015 17:04   Master Services                                                                    Attorney Client
SWITCH‐AX‐1026220 ‐ SWITCH‐AX‐1026220       7/2/2015 17:58   no Title                                                                           Attorney Client
SWITCH‐AX‐1026221 ‐ SWITCH‐AX‐1026221       7/2/2015 17:58   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1026222 ‐ SWITCH‐AX‐1026222       7/2/2015 17:58   Weekly Purchase Orders Approved 2015.xlsx                                          Attorney Client
SWITCH‐AX‐1026223 ‐ SWITCH‐AX‐1026224       7/2/2015 19:22   no Title                                                                           Attorney Client
SWITCH‐AX‐1026225 ‐ SWITCH‐AX‐1026225       7/2/2015 19:22   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1026226 ‐ SWITCH‐AX‐1026226       7/2/2015 19:22   2015 Payroll Budget V5 11.24.2014 PW.xlsx                                          Attorney Client
SWITCH‐AX‐1026227 ‐ SWITCH‐AX‐1026228       7/2/2015 21:08   no Title                                                                           Attorney Client
SWITCH‐AX‐1026229 ‐ SWITCH‐AX‐1026229       7/2/2015 21:08   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1026230 ‐ SWITCH‐AX‐1026233       7/2/2015 21:08   07‐02‐2015 Switch MSA REI V6 07‐01‐2015 (Switch2) REIedits.docx                    Attorney Client
SWITCH‐AX‐1026234 ‐ SWITCH‐AX‐1026234       7/5/2015 11:14   no Title                                                                           Attorney Client
SWITCH‐AX‐1026235 ‐ SWITCH‐AX‐1026251       7/5/2015 11:14   Redline Joint Development Agreement Switch eBay V1 to V2a 07‐05‐2015 CL.docx       Attorney Client
SWITCH‐AX‐1026252 ‐ SWITCH‐AX‐1026252       7/5/2015 11:14   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1026253 ‐ SWITCH‐AX‐1026253       7/5/2015 17:08   no Title                                                                           Attorney Client
SWITCH‐AX‐1026254 ‐ SWITCH‐AX‐1026254       7/5/2015 17:08   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1026255 ‐ SWITCH‐AX‐1026255       7/5/2015 17:08   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1026256 ‐ SWITCH‐AX‐1026256       7/5/2015 17:08   no Title                                                                           Attorney Client
SWITCH‐AX‐1026257 ‐ SWITCH‐AX‐1026257       7/5/2015 17:08   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1026258 ‐ SWITCH‐AX‐1026258       7/5/2015 17:08   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1026259 ‐ SWITCH‐AX‐1026259       7/5/2015 17:12   no Title                                                                           Attorney Client
SWITCH‐AX‐1026260 ‐ SWITCH‐AX‐1026261       7/5/2015 17:28   no Title                                                                           Attorney Client
SWITCH‐AX‐1026262 ‐ SWITCH‐AX‐1026269        7/6/2015 5:04   no Title                                                                           Attorney Client
SWITCH‐AX‐1026270 ‐ SWITCH‐AX‐1026294        7/6/2015 5:04   JVA (Redline) 05‐19‐2015 (Switch Comments) Accelero Comments 240515.docx           Attorney Client
SWITCH‐AX‐1026295 ‐ SWITCH‐AX‐1026312        7/6/2015 5:04   AR Technology License ‐ 20May2015 (Switch comments to current agreement)....docx   Attorney Client
SWITCH‐AX‐1026313 ‐ SWITCH‐AX‐1026313        7/6/2015 5:04   Exit Provision Proposal 05‐19‐2015 (Switch Comments).docx                          Attorney Client
SWITCH‐AX‐1026314 ‐ SWITCH‐AX‐1026315        7/6/2015 5:04   FW_ Swtich Comments.msg                                                            Attorney Client
SWITCH‐AX‐1026316 ‐ SWITCH‐AX‐1026326        7/6/2015 5:36   no Title                                                                           Attorney Client
SWITCH‐AX‐1026327 ‐ SWITCH‐AX‐1026329        7/6/2015 5:36   Redline IBM CDA Switch NDA Supplement v1 to v2 (Switch)[1].doc                     Attorney Client
SWITCH‐AX‐1026330 ‐ SWITCH‐AX‐1026330        7/6/2015 5:36   14‐9‐SU‐esig‐JM.jpg                                                                Attorney Client
SWITCH‐AX‐1026331 ‐ SWITCH‐AX‐1026332        7/6/2015 5:38   no Title                                                                           Attorney Client




                                                                         EXHIBIT 10, PAGE 1763
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 11 of 829


Bates                                   Document Date        Document Title                                                                                    Privilege
SWITCH‐AX‐1026333 ‐ SWITCH‐AX‐1026367        7/6/2015 5:38   Change‐Pro Redline ‐ LONSR01A JVA (circulated to Switch wo Exit Event language)‐1245492‐v1A and   Attorney Client
SWITCH‐AX‐1026368 ‐ SWITCH‐AX‐1026400        7/6/2015 5:38   JV_Agreement_‐‐_DRAFT_Mark‐Up.docx                                                                Attorney Client
SWITCH‐AX‐1026401 ‐ SWITCH‐AX‐1026402        7/6/2015 6:13   no Title                                                                                          Attorney Client
SWITCH‐AX‐1026403 ‐ SWITCH‐AX‐1026437        7/6/2015 6:13   Change‐Pro Redline ‐ LONSR01A JVA (circulated to Switch wo Exit Event language)‐1245492‐v1A and   Attorney Client
SWITCH‐AX‐1026438 ‐ SWITCH‐AX‐1026470        7/6/2015 6:13   JV_Agreement_‐‐_DRAFT_Mark‐Up.docx                                                                Attorney Client
SWITCH‐AX‐1026471 ‐ SWITCH‐AX‐1026472        7/6/2015 6:53   no Title                                                                                          Attorney Client
SWITCH‐AX‐1026473 ‐ SWITCH‐AX‐1026474        7/6/2015 6:53   Master Services                                                                                   Attorney Client
SWITCH‐AX‐1026475 ‐ SWITCH‐AX‐1026478        7/6/2015 6:53   Switch MCSA REI V7 07‐06‐2015 (Final).docx                                                        Attorney Client
SWITCH‐AX‐1026479 ‐ SWITCH‐AX‐1026479        7/6/2015 6:53   RE_ Addendum B.msg                                                                                Attorney Client
SWITCH‐AX‐1026480 ‐ SWITCH‐AX‐1026483        7/6/2015 6:53   Comparison MSA REI V4 to V5 06‐29‐2015 (Switch).docx                                              Attorney Client
SWITCH‐AX‐1026484 ‐ SWITCH‐AX‐1026487        7/6/2015 6:53   MSA REI V5 06‐29‐2015 (Switch).docx                                                               Attorney Client
SWITCH‐AX‐1026488 ‐ SWITCH‐AX‐1026498        7/6/2015 8:50   no Title                                                                                          Attorney Client
SWITCH‐AX‐1026499 ‐ SWITCH‐AX‐1026501        7/6/2015 8:50   Redline IBM CDA Switch NDA Supplement v1 to v2 (Switch)[1].doc                                    Attorney Client
SWITCH‐AX‐1026502 ‐ SWITCH‐AX‐1026502        7/6/2015 8:50   14‐9‐SU‐esig‐JM.jpg                                                                               Attorney Client
SWITCH‐AX‐1026503 ‐ SWITCH‐AX‐1026503        7/6/2015 9:28   no Title                                                                                          Attorney Client
SWITCH‐AX‐1026504 ‐ SWITCH‐AX‐1026504        7/6/2015 9:28   ATT00001.htm                                                                                      Attorney Client
SWITCH‐AX‐1026505 ‐ SWITCH‐AX‐1026507        7/6/2015 9:28   One Way Non‐Disclosure Agreement for Protection of Prospective Rackspace Customer                 Attorney Client
SWITCH‐AX‐1026508 ‐ SWITCH‐AX‐1026508        7/6/2015 9:28   no Title                                                                                          Attorney Client
SWITCH‐AX‐1026509 ‐ SWITCH‐AX‐1026510        7/6/2015 9:28   SCastor Expense Report 03‐18‐15 with receipts.pdf                                                 Attorney Client
SWITCH‐AX‐1026511 ‐ SWITCH‐AX‐1026516        7/6/2015 9:28   SCastor Expense Report 04‐15‐15 with receipts.pdf                                                 Attorney Client
SWITCH‐AX‐1026517 ‐ SWITCH‐AX‐1026529        7/6/2015 9:28   SCastor Expense Report 06‐05‐15.pdf                                                               Attorney Client
SWITCH‐AX‐1026530 ‐ SWITCH‐AX‐1026532        7/6/2015 9:28   SCastor Expense Report 04‐08‐15 with receipts.pdf                                                 Attorney Client
SWITCH‐AX‐1026533 ‐ SWITCH‐AX‐1026541        7/6/2015 9:28   SCastor Expense Report 02‐11‐15 with receipts.pdf                                                 Attorney Client
SWITCH‐AX‐1026542 ‐ SWITCH‐AX‐1026553        7/6/2015 9:28   SCastor Expense Report 04‐30‐15 with receipts.pdf                                                 Attorney Client
SWITCH‐AX‐1026554 ‐ SWITCH‐AX‐1026556        7/6/2015 9:28   SCastor Expense Report 03‐24‐15 with receipts.pdf                                                 Attorney Client
SWITCH‐AX‐1026557 ‐ SWITCH‐AX‐1026564        7/6/2015 9:28   SCastor Expense Report 05‐08‐15 with receipts.pdf                                                 Attorney Client
SWITCH‐AX‐1026565 ‐ SWITCH‐AX‐1026568        7/6/2015 9:28   SCastor Expense Report 02‐25‐15 with receipts.pdf                                                 Attorney Client
SWITCH‐AX‐1026569 ‐ SWITCH‐AX‐1026575        7/6/2015 9:28   SCastor Expense Report 05‐22‐15 with receipts.pdf                                                 Attorney Client
SWITCH‐AX‐1026576 ‐ SWITCH‐AX‐1026580        7/6/2015 9:28   SCastor Expense Report 03‐05‐15 with receipts.pdf                                                 Attorney Client
SWITCH‐AX‐1026581 ‐ SWITCH‐AX‐1026605        7/6/2015 9:28   SCastor Expense Report 02‐18‐15 with receipts.pdf                                                 Attorney Client
SWITCH‐AX‐1026606 ‐ SWITCH‐AX‐1026606       7/6/2015 10:13   YTD REVENUES THROUGH JULY BY GL.xlsx                                                              Attorney Client
SWITCH‐AX‐1026607 ‐ SWITCH‐AX‐1026608       7/6/2015 10:15   no Title                                                                                          Attorney Client
SWITCH‐AX‐1026609 ‐ SWITCH‐AX‐1026609       7/6/2015 10:15   2015 PROJECTED REVENUES 07.06.15.xlsx                                                             Attorney Client
SWITCH‐AX‐1026610 ‐ SWITCH‐AX‐1026610       7/6/2015 10:15   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1026611 ‐ SWITCH‐AX‐1026614       7/6/2015 11:02   no Title                                                                                          Attorney Client
SWITCH‐AX‐1026615 ‐ SWITCH‐AX‐1026623       7/6/2015 11:02   LONDOCS\2563561.02                                                                                Attorney Client
SWITCH‐AX‐1026624 ‐ SWITCH‐AX‐1026624       7/6/2015 11:02   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1026625 ‐ SWITCH‐AX‐1026633       7/6/2015 11:02   LONDOCS\2563561.02                                                                                Attorney Client
SWITCH‐AX‐1026634 ‐ SWITCH‐AX‐1026634       7/6/2015 11:16   no Title                                                                                          Attorney Client
SWITCH‐AX‐1026635 ‐ SWITCH‐AX‐1026635       7/6/2015 11:23   no Title                                                                                          Attorney Client
SWITCH‐AX‐1026636 ‐ SWITCH‐AX‐1026639       7/6/2015 11:24   no Title                                                                                          Attorney Client
SWITCH‐AX‐1026640 ‐ SWITCH‐AX‐1026641       7/6/2015 11:59   no Title                                                                                          Attorney Client
SWITCH‐AX‐1026642 ‐ SWITCH‐AX‐1026642       7/6/2015 11:59   ATT00005.htm                                                                                      Attorney Client
SWITCH‐AX‐1026643 ‐ SWITCH‐AX‐1026651       7/6/2015 11:59   NONINVESTDISCLOSETEMPLATE                                                                         Attorney Client
SWITCH‐AX‐1026652 ‐ SWITCH‐AX‐1026672       7/6/2015 11:59   Invesco Stable Asset Fund ‐ Agreement ‐ ACCESS State Street.pdf                                   Attorney Client
SWITCH‐AX‐1026673 ‐ SWITCH‐AX‐1026683       7/6/2015 11:59   682307 SWITCH LTD 401(K) PLAN 682307_IOA 6.16.2015 .pdf                                           Attorney Client




                                                                         EXHIBIT 10, PAGE 1764
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 12 of 829


Bates                                   Document Date        Document Title                                                    Privilege
SWITCH‐AX‐1026684 ‐ SWITCH‐AX‐1026684       7/6/2015 11:59   [PLEASE PRINT ON LETTERHEAD]                                      Attorney Client
SWITCH‐AX‐1026685 ‐ SWITCH‐AX‐1026685       7/6/2015 11:59   OFA_Fund_Change_Cover_Sheet_Oct 2014.pdf                          Attorney Client
SWITCH‐AX‐1026686 ‐ SWITCH‐AX‐1026686       7/6/2015 11:59   ATT00006.htm                                                      Attorney Client
SWITCH‐AX‐1026687 ‐ SWITCH‐AX‐1026687       7/6/2015 11:59   ATT00002.htm                                                      Attorney Client
SWITCH‐AX‐1026688 ‐ SWITCH‐AX‐1026688       7/6/2015 11:59   ATT00004.htm                                                      Attorney Client
SWITCH‐AX‐1026689 ‐ SWITCH‐AX‐1026694       7/6/2015 11:59   AccessInvestmentDisclosure                                        Attorney Client
SWITCH‐AX‐1026695 ‐ SWITCH‐AX‐1026695       7/6/2015 11:59   ATT00007.htm                                                      Attorney Client
SWITCH‐AX‐1026696 ‐ SWITCH‐AX‐1026696       7/6/2015 11:59   ATT00003.htm                                                      Attorney Client
SWITCH‐AX‐1026697 ‐ SWITCH‐AX‐1026701       7/6/2015 11:59   untitled                                                          Attorney Client
SWITCH‐AX‐1026702 ‐ SWITCH‐AX‐1026702       7/6/2015 11:59   ATT00001.htm                                                      Attorney Client
SWITCH‐AX‐1026703 ‐ SWITCH‐AX‐1026706       7/6/2015 12:21   no Title                                                          Attorney Client
SWITCH‐AX‐1026707 ‐ SWITCH‐AX‐1026707       7/6/2015 13:25   no Title                                                          Attorney Client
SWITCH‐AX‐1026708 ‐ SWITCH‐AX‐1026708       7/6/2015 13:25   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1026709 ‐ SWITCH‐AX‐1026712       7/6/2015 13:25   C011‐020112‐027‐SO (City National Bank).pdf                       Attorney Client
SWITCH‐AX‐1026713 ‐ SWITCH‐AX‐1026713       7/6/2015 13:25   Document.pdf                                                      Attorney Client
SWITCH‐AX‐1026714 ‐ SWITCH‐AX‐1026717       7/6/2015 13:25   Scanned Document                                                  Attorney Client
SWITCH‐AX‐1026718 ‐ SWITCH‐AX‐1026718       7/6/2015 14:17   no Title                                                          Attorney Client
SWITCH‐AX‐1026719 ‐ SWITCH‐AX‐1026723       7/6/2015 14:18   no Title                                                          Attorney Client
SWITCH‐AX‐1026724 ‐ SWITCH‐AX‐1026724       7/6/2015 14:18   SO ‐ Meriwest Credit Union ‐ 07‐06‐15.pdf                         Attorney Client
SWITCH‐AX‐1026725 ‐ SWITCH‐AX‐1026732       7/6/2015 14:18   Colocation Facilities Agreement 04‐29‐2015 (fillable form).pdf    Attorney Client
SWITCH‐AX‐1026733 ‐ SWITCH‐AX‐1026733       7/6/2015 14:25   no Title                                                          Attorney Client
SWITCH‐AX‐1026734 ‐ SWITCH‐AX‐1026741       7/6/2015 14:25   Redline MacroMOD Agreement V2 to V3 07‐06‐2015 CL.docx            Attorney Client
SWITCH‐AX‐1026742 ‐ SWITCH‐AX‐1026792       7/6/2015 14:25   Redline Land Lease eBay V10 to V11 07‐06‐2015 CL.docx             Attorney Client
SWITCH‐AX‐1026793 ‐ SWITCH‐AX‐1026793       7/6/2015 14:25   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1026794 ‐ SWITCH‐AX‐1026794       7/6/2015 16:03   no Title                                                          Attorney Client
SWITCH‐AX‐1026795 ‐ SWITCH‐AX‐1026795       7/6/2015 16:03   image001.png                                                      Attorney Client
SWITCH‐AX‐1026796 ‐ SWITCH‐AX‐1026808       7/6/2015 16:03   PowerPoint Presentation                                           Attorney Client
SWITCH‐AX‐1026809 ‐ SWITCH‐AX‐1026809       7/6/2015 16:11   no Title                                                          Attorney Client
SWITCH‐AX‐1026810 ‐ SWITCH‐AX‐1026811       7/6/2015 16:11   NDA‐SCG IBM v1 04‐15‐08 signed.pdf                                Attorney Client
SWITCH‐AX‐1026812 ‐ SWITCH‐AX‐1026812       7/6/2015 16:25   no Title                                                          Attorney Client
SWITCH‐AX‐1026813 ‐ SWITCH‐AX‐1026813       7/6/2015 16:25   SO ‐ Fox Entertainment (10G P2P ‐ Woodlands) 3‐31‐15[2].pdf       Attorney Client
SWITCH‐AX‐1026814 ‐ SWITCH‐AX‐1026816       7/6/2015 16:25   https://rmc.centurylink.com/portal/site/wwp/template.MAXIMIZE/m   Attorney Client
SWITCH‐AX‐1026817 ‐ SWITCH‐AX‐1026817       7/6/2015 16:25   Microsoft Outlook ‐ Memo Style                                    Attorney Client
SWITCH‐AX‐1026818 ‐ SWITCH‐AX‐1026818       7/6/2015 16:25   Slide 1                                                           Attorney Client
SWITCH‐AX‐1026819 ‐ SWITCH‐AX‐1026819       7/6/2015 16:25   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1026820 ‐ SWITCH‐AX‐1026820       7/6/2015 16:25   no Title                                                          Attorney Client
SWITCH‐AX‐1026821 ‐ SWITCH‐AX‐1026823       7/6/2015 16:25   https://rmc.centurylink.com/portal/site/wwp/template.MAXIMIZE/m   Attorney Client
SWITCH‐AX‐1026824 ‐ SWITCH‐AX‐1026824       7/6/2015 16:25   Slide 1                                                           Attorney Client
SWITCH‐AX‐1026825 ‐ SWITCH‐AX‐1026825       7/6/2015 16:25   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1026826 ‐ SWITCH‐AX‐1026826       7/6/2015 16:25   SO ‐ Fox Entertainment (10G P2P ‐ Woodlands) 3‐31‐15[2].pdf       Attorney Client
SWITCH‐AX‐1026827 ‐ SWITCH‐AX‐1026827       7/6/2015 16:25   Microsoft Outlook ‐ Memo Style                                    Attorney Client
SWITCH‐AX‐1026828 ‐ SWITCH‐AX‐1026832       7/6/2015 16:53   no Title                                                          Attorney Client
SWITCH‐AX‐1026833 ‐ SWITCH‐AX‐1026834       7/6/2015 17:09   no Title                                                          Attorney Client
SWITCH‐AX‐1026835 ‐ SWITCH‐AX‐1026835       7/6/2015 17:09   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1026836 ‐ SWITCH‐AX‐1026839       7/6/2015 17:09   Scanned Document                                                  Attorney Client
SWITCH‐AX‐1026840 ‐ SWITCH‐AX‐1026840       7/6/2015 17:09   Document.pdf                                                      Attorney Client




                                                                         EXHIBIT 10, PAGE 1765
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 13 of 829


Bates                                   Document Date        Document Title                                                       Privilege
SWITCH‐AX‐1026841 ‐ SWITCH‐AX‐1026842       7/6/2015 17:09   no Title                                                             Attorney Client
SWITCH‐AX‐1026843 ‐ SWITCH‐AX‐1026846       7/6/2015 17:09   Scanned Document                                                     Attorney Client
SWITCH‐AX‐1026847 ‐ SWITCH‐AX‐1026847       7/6/2015 17:09   Document.pdf                                                         Attorney Client
SWITCH‐AX‐1026848 ‐ SWITCH‐AX‐1026848       7/6/2015 17:09   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1026849 ‐ SWITCH‐AX‐1026850       7/6/2015 17:24   no Title                                                             Attorney Client;Work Product
SWITCH‐AX‐1026851 ‐ SWITCH‐AX‐1026851       7/6/2015 17:24   image001.jpg                                                         Attorney Client;Work Product
SWITCH‐AX‐1026852 ‐ SWITCH‐AX‐1026853       7/6/2015 17:24   no Title                                                             Attorney Client
SWITCH‐AX‐1026854 ‐ SWITCH‐AX‐1026854       7/6/2015 17:24   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1026855 ‐ SWITCH‐AX‐1026855       7/6/2015 17:31   no Title                                                             Attorney Client
SWITCH‐AX‐1026856 ‐ SWITCH‐AX‐1026857       7/6/2015 17:31   NDA‐SCG IBM v1 04‐15‐08 signed.pdf                                   Attorney Client
SWITCH‐AX‐1026858 ‐ SWITCH‐AX‐1026858       7/6/2015 17:31   no Title                                                             Attorney Client
SWITCH‐AX‐1026859 ‐ SWITCH‐AX‐1026860       7/6/2015 17:31   NDA‐SCG IBM v1 04‐15‐08 signed.pdf                                   Attorney Client
SWITCH‐AX‐1026861 ‐ SWITCH‐AX‐1026872       7/6/2015 17:33   no Title                                                             Attorney Client
SWITCH‐AX‐1026873 ‐ SWITCH‐AX‐1026875       7/6/2015 17:33   Redline IBM CDA Switch NDA Supplement v1 to v2 (Switch)[1].doc       Attorney Client
SWITCH‐AX‐1026876 ‐ SWITCH‐AX‐1026876       7/6/2015 17:33   14‐9‐SU‐esig‐JM.jpg                                                  Attorney Client
SWITCH‐AX‐1026877 ‐ SWITCH‐AX‐1026888       7/6/2015 17:33   no Title                                                             Attorney Client
SWITCH‐AX‐1026889 ‐ SWITCH‐AX‐1026891       7/6/2015 17:33   Redline IBM CDA Switch NDA Supplement v1 to v2 (Switch)[1].doc       Attorney Client
SWITCH‐AX‐1026892 ‐ SWITCH‐AX‐1026892       7/6/2015 17:33   14‐9‐SU‐esig‐JM.jpg                                                  Attorney Client
SWITCH‐AX‐1026893 ‐ SWITCH‐AX‐1026894       7/6/2015 18:34   no Title                                                             Attorney Client;Work Product
SWITCH‐AX‐1026895 ‐ SWITCH‐AX‐1026905       7/6/2015 18:34   Stipulation_070215 V5 07‐06‐15 Switch.docx                           Attorney Client;Work Product
SWITCH‐AX‐1026906 ‐ SWITCH‐AX‐1026916       7/6/2015 18:34   Reno Stipulation_070215_Redline V4 to V5 07‐06‐15 Switch.docx        Attorney Client;Work Product
SWITCH‐AX‐1026917 ‐ SWITCH‐AX‐1026918       7/6/2015 18:34   no Title                                                             Attorney Client;Work Product
SWITCH‐AX‐1026919 ‐ SWITCH‐AX‐1026929       7/6/2015 18:34   Reno Stipulation_070215_Redline V4 to V5 07‐06‐15 Switch.docx        Attorney Client;Work Product
SWITCH‐AX‐1026930 ‐ SWITCH‐AX‐1026940       7/6/2015 18:34   Stipulation_070215 V5 07‐06‐15 Switch.docx                           Attorney Client;Work Product
SWITCH‐AX‐1026941 ‐ SWITCH‐AX‐1026943       7/6/2015 20:20   no Title                                                             Attorney Client;Work Product
SWITCH‐AX‐1026944 ‐ SWITCH‐AX‐1026954       7/6/2015 20:20   Reno Stipulation_070215_Redline V4 to V5 07‐06‐15 Switch‐1.docx      Attorney Client;Work Product
SWITCH‐AX‐1026955 ‐ SWITCH‐AX‐1026957       7/6/2015 20:20   no Title                                                             Attorney Client
SWITCH‐AX‐1026958 ‐ SWITCH‐AX‐1026968       7/6/2015 20:20   Reno Stipulation_070215_Redline V4 to V5 07‐06‐15 Switch‐1.docx      Attorney Client
SWITCH‐AX‐1026969 ‐ SWITCH‐AX‐1026971       7/6/2015 20:48   no Title                                                             Attorney Client;Work Product
SWITCH‐AX‐1026972 ‐ SWITCH‐AX‐1026973       7/6/2015 20:48   no Title                                                             Attorney Client
SWITCH‐AX‐1026974 ‐ SWITCH‐AX‐1026975       7/6/2015 20:48   no Title                                                             Attorney Client
SWITCH‐AX‐1026976 ‐ SWITCH‐AX‐1026979       7/6/2015 21:05   no Title                                                             Attorney Client;Work Product
SWITCH‐AX‐1026980 ‐ SWITCH‐AX‐1026990       7/6/2015 21:05   Reno Stipulation_070215_Redline V4 to V5 07‐06‐15 Switch‐1‐1.docx    Attorney Client;Work Product
SWITCH‐AX‐1026991 ‐ SWITCH‐AX‐1026994       7/6/2015 21:05   no Title                                                             Attorney Client
SWITCH‐AX‐1026995 ‐ SWITCH‐AX‐1027005       7/6/2015 21:05   Reno Stipulation_070215_Redline V4 to V5 07‐06‐15 Switch‐1‐1.docx    Attorney Client
SWITCH‐AX‐1027006 ‐ SWITCH‐AX‐1027008       7/6/2015 22:21   no Title                                                             Attorney Client
SWITCH‐AX‐1027009 ‐ SWITCH‐AX‐1027012       7/6/2015 22:21   no Title                                                             Attorney Client;Work Product
SWITCH‐AX‐1027013 ‐ SWITCH‐AX‐1027015       7/6/2015 22:21   no Title                                                             Attorney Client
SWITCH‐AX‐1027016 ‐ SWITCH‐AX‐1027019       7/6/2015 22:36   no Title                                                             Attorney Client
SWITCH‐AX‐1027020 ‐ SWITCH‐AX‐1027023       7/6/2015 22:36   no Title                                                             Attorney Client
SWITCH‐AX‐1027024 ‐ SWITCH‐AX‐1027028        7/7/2015 5:25   no Title                                                             Attorney Client
SWITCH‐AX‐1027029 ‐ SWITCH‐AX‐1027031        7/7/2015 5:25   RE_ AT&T Partner Exchange ‐ Switch.msg                               Attorney Client
SWITCH‐AX‐1027032 ‐ SWITCH‐AX‐1027032        7/7/2015 5:25   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1027033 ‐ SWITCH‐AX‐1027042        7/7/2015 5:25   APEX Master REsale Agreement ‐ Supernap Switch (15 June 2015).docx   Attorney Client
SWITCH‐AX‐1027043 ‐ SWITCH‐AX‐1027047        7/7/2015 5:25   no Title                                                             Attorney Client
SWITCH‐AX‐1027048 ‐ SWITCH‐AX‐1027050        7/7/2015 5:25   RE_ AT&T Partner Exchange ‐ Switch.msg                               Attorney Client




                                                                         EXHIBIT 10, PAGE 1766
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 14 of 829


Bates                                   Document Date        Document Title                                                                                   Privilege
SWITCH‐AX‐1027051 ‐ SWITCH‐AX‐1027060        7/7/2015 5:25   APEX Master REsale Agreement ‐ Supernap Switch (15 June 2015).docx                               Attorney Client
SWITCH‐AX‐1027061 ‐ SWITCH‐AX‐1027061        7/7/2015 5:25   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1027062 ‐ SWITCH‐AX‐1027065        7/7/2015 6:28   no Title                                                                                         Attorney Client;Work Product
SWITCH‐AX‐1027066 ‐ SWITCH‐AX‐1027076        7/7/2015 6:28   Reno Stipulation_070215_Redline V4 to V5 07‐06‐15 Switch‐1‐1.docx                                Attorney Client;Work Product
SWITCH‐AX‐1027077 ‐ SWITCH‐AX‐1027082        7/7/2015 7:21   no Title                                                                                         Attorney Client
SWITCH‐AX‐1027083 ‐ SWITCH‐AX‐1027083        7/7/2015 7:21   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1027084 ‐ SWITCH‐AX‐1027093        7/7/2015 7:21   Redline Switch Comcast MSA IP 150701 V7 Switch_clean.docx                                        Attorney Client
SWITCH‐AX‐1027094 ‐ SWITCH‐AX‐1027094        7/7/2015 7:21   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1027095 ‐ SWITCH‐AX‐1027104        7/7/2015 7:21   Redline Switch Comcast MSA IP 150701 V7 Switch_clean.pdf                                         Attorney Client
SWITCH‐AX‐1027105 ‐ SWITCH‐AX‐1027109        7/7/2015 9:17   no Title                                                                                         Attorney Client;Work Product
SWITCH‐AX‐1027110 ‐ SWITCH‐AX‐1027120        7/7/2015 9:17   Stipulation V7 07‐07‐15 Switch.docx                                                              Attorney Client;Work Product
SWITCH‐AX‐1027121 ‐ SWITCH‐AX‐1027131        7/7/2015 9:17   Redline Stipulation V6 to V7 07‐07‐15 Switch.docx                                                Attorney Client;Work Product
SWITCH‐AX‐1027132 ‐ SWITCH‐AX‐1027133        7/7/2015 9:29   no Title                                                                                         Attorney Client
SWITCH‐AX‐1027134 ‐ SWITCH‐AX‐1027137        7/7/2015 9:29   C011‐070715‐095‐SO (50Mbps Transport for City National Bank ‐ 5525 S Decatur Blvd, LV, NV).pdf   Attorney Client
SWITCH‐AX‐1027138 ‐ SWITCH‐AX‐1027139        7/7/2015 9:38   no Title                                                                                         Attorney Client
SWITCH‐AX‐1027140 ‐ SWITCH‐AX‐1027145        7/7/2015 9:38   Microsoft Outlook ‐ Memo Style                                                                   Attorney Client
SWITCH‐AX‐1027146 ‐ SWITCH‐AX‐1027146        7/7/2015 9:38   SO ‐ Fox Entertainment (10G P2P ‐ Woodlands) 3‐31‐15[2].pdf                                      Attorney Client
SWITCH‐AX‐1027147 ‐ SWITCH‐AX‐1027148        7/7/2015 9:38   Slide 1                                                                                          Attorney Client
SWITCH‐AX‐1027149 ‐ SWITCH‐AX‐1027149        7/7/2015 9:38   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1027150 ‐ SWITCH‐AX‐1027152        7/7/2015 9:38   https://rmc.centurylink.com/portal/site/wwp/template.MAXIMIZE/m                                  Attorney Client
SWITCH‐AX‐1027153 ‐ SWITCH‐AX‐1027158        7/7/2015 9:52   no Title                                                                                         Attorney Client
SWITCH‐AX‐1027159 ‐ SWITCH‐AX‐1027168        7/7/2015 9:52   Redline Switch Comcast MSA IP 150701 V7 Switch_clean.docx                                        Attorney Client
SWITCH‐AX‐1027169 ‐ SWITCH‐AX‐1027169        7/7/2015 9:52   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1027170 ‐ SWITCH‐AX‐1027170        7/7/2015 9:52   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1027171 ‐ SWITCH‐AX‐1027180        7/7/2015 9:52   Redline Switch Comcast MSA IP 150701 V7 Switch_clean.pdf                                         Attorney Client
SWITCH‐AX‐1027181 ‐ SWITCH‐AX‐1027181        7/7/2015 9:52   image003.jpg                                                                                     Attorney Client
SWITCH‐AX‐1027182 ‐ SWITCH‐AX‐1027184        7/7/2015 9:55   no Title                                                                                         Attorney Client
SWITCH‐AX‐1027185 ‐ SWITCH‐AX‐1027185        7/7/2015 9:55   Document.pdf                                                                                     Attorney Client
SWITCH‐AX‐1027186 ‐ SWITCH‐AX‐1027189        7/7/2015 9:55   C011‐070715‐095‐SO (50Mbps Transport for City National Bank ‐ 5525 S Decatur Blvd, LV, NV).pdf   Attorney Client
SWITCH‐AX‐1027190 ‐ SWITCH‐AX‐1027192        7/7/2015 9:55   no Title                                                                                         Attorney Client
SWITCH‐AX‐1027193 ‐ SWITCH‐AX‐1027193        7/7/2015 9:55   Document.pdf                                                                                     Attorney Client
SWITCH‐AX‐1027194 ‐ SWITCH‐AX‐1027197        7/7/2015 9:55   C011‐070715‐095‐SO (50Mbps Transport for City National Bank ‐ 5525 S Decatur Blvd, LV, NV).pdf   Attorney Client
SWITCH‐AX‐1027198 ‐ SWITCH‐AX‐1027200        7/7/2015 9:56   no Title                                                                                         Attorney Client
SWITCH‐AX‐1027201 ‐ SWITCH‐AX‐1027201        7/7/2015 9:56   Document.pdf                                                                                     Attorney Client
SWITCH‐AX‐1027202 ‐ SWITCH‐AX‐1027205        7/7/2015 9:56   C011‐070715‐095‐SO (50Mbps Transport for City National Bank ‐ 5525 S Decatur Blvd, LV, NV).pdf   Attorney Client
SWITCH‐AX‐1027206 ‐ SWITCH‐AX‐1027208        7/7/2015 9:56   no Title                                                                                         Attorney Client
SWITCH‐AX‐1027209 ‐ SWITCH‐AX‐1027209        7/7/2015 9:56   Document.pdf                                                                                     Attorney Client
SWITCH‐AX‐1027210 ‐ SWITCH‐AX‐1027213        7/7/2015 9:56   C011‐070715‐095‐SO (50Mbps Transport for City National Bank ‐ 5525 S Decatur Blvd, LV, NV).pdf   Attorney Client
SWITCH‐AX‐1027214 ‐ SWITCH‐AX‐1027219       7/7/2015 10:00   no Title                                                                                         Attorney Client
SWITCH‐AX‐1027220 ‐ SWITCH‐AX‐1027221       7/7/2015 10:47   no Title                                                                                         Attorney Client
SWITCH‐AX‐1027222 ‐ SWITCH‐AX‐1027222       7/7/2015 10:47   image003.png                                                                                     Attorney Client
SWITCH‐AX‐1027223 ‐ SWITCH‐AX‐1027224       7/7/2015 10:47   Apple Solar Array Info.docx                                                                      Attorney Client
SWITCH‐AX‐1027225 ‐ SWITCH‐AX‐1027429       7/7/2015 10:47   vol 3 renw testimony needs cover 205 pgs POTTEY CHG new pg no.pdf                                Attorney Client
SWITCH‐AX‐1027430 ‐ SWITCH‐AX‐1027430       7/7/2015 11:12   no Title                                                                                         Attorney Client
SWITCH‐AX‐1027431 ‐ SWITCH‐AX‐1027433       7/7/2015 11:12   Switch Release 7‐7‐15.docx                                                                       Attorney Client
SWITCH‐AX‐1027434 ‐ SWITCH‐AX‐1027435       7/7/2015 11:26   no Title                                                                                         Attorney Client




                                                                          EXHIBIT 10, PAGE 1767
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 15 of 829


Bates                                   Document Date        Document Title                                                                  Privilege
SWITCH‐AX‐1027436 ‐ SWITCH‐AX‐1027436       7/7/2015 11:26   ATT00001.htm                                                                    Attorney Client
SWITCH‐AX‐1027437 ‐ SWITCH‐AX‐1027437       7/7/2015 11:26   SWITCH_BREAKDOWN_SI_REV03_250615.xlsx                                           Attorney Client
SWITCH‐AX‐1027438 ‐ SWITCH‐AX‐1027439       7/7/2015 11:44   no Title                                                                        Attorney Client
SWITCH‐AX‐1027440 ‐ SWITCH‐AX‐1027449       7/7/2015 11:44   Redline Sublease Banjo Innev V4 to V5 07‐07‐15 (Innev).docx                     Attorney Client
SWITCH‐AX‐1027450 ‐ SWITCH‐AX‐1027450       7/7/2015 11:44   no Title                                                                        Attorney Client
SWITCH‐AX‐1027451 ‐ SWITCH‐AX‐1027451       7/7/2015 11:44   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1027452 ‐ SWITCH‐AX‐1027452       7/7/2015 11:44   Weekly Purchase Orders Approved 2015.xlsx                                       Attorney Client
SWITCH‐AX‐1027453 ‐ SWITCH‐AX‐1027453       7/7/2015 11:52   no Title                                                                        Attorney Client
SWITCH‐AX‐1027454 ‐ SWITCH‐AX‐1027454       7/7/2015 11:52   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1027455 ‐ SWITCH‐AX‐1027471       7/7/2015 11:52   Redline JDA Switch eBay V1 to V2a 07‐05‐2015 TM.docx                            Attorney Client
SWITCH‐AX‐1027472 ‐ SWITCH‐AX‐1027472       7/7/2015 11:52   no Title                                                                        Attorney Client;Work Product
SWITCH‐AX‐1027473 ‐ SWITCH‐AX‐1027489       7/7/2015 11:52   Redline JDA Switch eBay V1 to V2a 07‐05‐2015 TM.docx                            Attorney Client;Work Product
SWITCH‐AX‐1027490 ‐ SWITCH‐AX‐1027490       7/7/2015 11:52   image001.jpg                                                                    Attorney Client;Work Product
SWITCH‐AX‐1027491 ‐ SWITCH‐AX‐1027492       7/7/2015 12:59   no Title                                                                        Attorney Client
SWITCH‐AX‐1027493 ‐ SWITCH‐AX‐1027502       7/7/2015 12:59   CFA Switch Bryan Cave V3 06‐30‐15 Switch.docx                                   Attorney Client
SWITCH‐AX‐1027503 ‐ SWITCH‐AX‐1027512       7/7/2015 12:59   Redline CFA Bryan Cave Switch V2 to V3 06‐30‐2015 Switch.docx                   Attorney Client
SWITCH‐AX‐1027513 ‐ SWITCH‐AX‐1027513       7/7/2015 13:15   no Title                                                                        Attorney Client
SWITCH‐AX‐1027514 ‐ SWITCH‐AX‐1027514       7/7/2015 13:15   Master Services                                                                 Attorney Client
SWITCH‐AX‐1027515 ‐ SWITCH‐AX‐1027515       7/7/2015 13:15   Switch ‐ 2014 PCI DSS ‐ AOC.pdf                                                 Attorney Client
SWITCH‐AX‐1027516 ‐ SWITCH‐AX‐1027519       7/7/2015 13:15   RE_ IDA Compliance Addendum ‐ PCI DSS 3.1 requirement 12.8.2_.msg               Attorney Client
SWITCH‐AX‐1027520 ‐ SWITCH‐AX‐1027522       7/7/2015 13:15   IDA Compliance Addendum for Colo v1 2015.docx                                   Attorney Client
SWITCH‐AX‐1027523 ‐ SWITCH‐AX‐1027531       7/7/2015 13:15   Switch 11.30.2009.pdf                                                           Attorney Client
SWITCH‐AX‐1027532 ‐ SWITCH‐AX‐1027539       7/7/2015 13:34   P117‐04‐001‐M.pdf                                                               Attorney Client
SWITCH‐AX‐1027540 ‐ SWITCH‐AX‐1027544       7/7/2015 14:31   no Title                                                                        Attorney Client
SWITCH‐AX‐1027545 ‐ SWITCH‐AX‐1027545       7/7/2015 14:31   14‐9‐SU‐esig‐LH[696].png                                                        Attorney Client
SWITCH‐AX‐1027546 ‐ SWITCH‐AX‐1027546       7/7/2015 14:31   14‐9‐SU‐esig‐LH[74].png                                                         Attorney Client
SWITCH‐AX‐1027547 ‐ SWITCH‐AX‐1027547       7/7/2015 14:31   Screen Shot 2015‐05‐01 at 1.43.05 PM.png                                        Attorney Client
SWITCH‐AX‐1027548 ‐ SWITCH‐AX‐1027548       7/7/2015 14:31   14‐9‐SU‐esig‐LH[68].png                                                         Attorney Client
SWITCH‐AX‐1027549 ‐ SWITCH‐AX‐1027551       7/7/2015 14:31   SUPERNAP Marketing Materials License V7 03‐12‐15.docx                           Attorney Client
SWITCH‐AX‐1027552 ‐ SWITCH‐AX‐1027559       7/7/2015 14:40   no Title                                                                        Attorney Client
SWITCH‐AX‐1027560 ‐ SWITCH‐AX‐1027560       7/7/2015 14:40   ATT49426.bmp                                                                    Attorney Client
SWITCH‐AX‐1027561 ‐ SWITCH‐AX‐1027561       7/7/2015 14:40   ATT34856.bmp                                                                    Attorney Client
SWITCH‐AX‐1027562 ‐ SWITCH‐AX‐1027570       7/7/2015 14:40   Redline to Electrical Sales Credit Agreement.pdf                                Attorney Client
SWITCH‐AX‐1027571 ‐ SWITCH‐AX‐1027571       7/7/2015 14:40   ATT81700.bmp                                                                    Attorney Client
SWITCH‐AX‐1027572 ‐ SWITCH‐AX‐1027585       7/7/2015 14:40   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc                     Attorney Client
SWITCH‐AX‐1027586 ‐ SWITCH‐AX‐1027586       7/7/2015 14:40   ATT55417.bmp                                                                    Attorney Client
SWITCH‐AX‐1027587 ‐ SWITCH‐AX‐1027587       7/7/2015 14:40   ATT59625.bmp                                                                    Attorney Client
SWITCH‐AX‐1027588 ‐ SWITCH‐AX‐1027600       7/7/2015 14:40   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc                     Attorney Client
SWITCH‐AX‐1027601 ‐ SWITCH‐AX‐1027601       7/7/2015 14:40   ATT83595.bmp                                                                    Attorney Client
SWITCH‐AX‐1027602 ‐ SWITCH‐AX‐1027602       7/7/2015 14:40   ATT27202.bmp                                                                    Attorney Client
SWITCH‐AX‐1027603 ‐ SWITCH‐AX‐1027603       7/7/2015 14:40   Master Global Carrier Agreement for Resellers of Allstream Services 284E.docx   Attorney Client
SWITCH‐AX‐1027604 ‐ SWITCH‐AX‐1027604       7/7/2015 15:28   no Title                                                                        Attorney Client
SWITCH‐AX‐1027605 ‐ SWITCH‐AX‐1027612       7/7/2015 15:28   Redline MacroMOD Agreement V2 to V3 07‐06‐2015 CL.docx                          Attorney Client
SWITCH‐AX‐1027613 ‐ SWITCH‐AX‐1027613       7/7/2015 15:28   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1027614 ‐ SWITCH‐AX‐1027614       7/7/2015 15:28   no Title                                                                        Attorney Client
SWITCH‐AX‐1027615 ‐ SWITCH‐AX‐1027615       7/7/2015 15:28   image001.jpg                                                                    Attorney Client




                                                                          EXHIBIT 10, PAGE 1768
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 16 of 829


Bates                                   Document Date        Document Title                                                          Privilege
SWITCH‐AX‐1027616 ‐ SWITCH‐AX‐1027623       7/7/2015 15:28   Redline MacroMOD Agreement V2 to V3 07‐06‐2015 CL.docx                  Attorney Client
SWITCH‐AX‐1027624 ‐ SWITCH‐AX‐1027625       7/7/2015 16:08   no Title                                                                Attorney Client
SWITCH‐AX‐1027626 ‐ SWITCH‐AX‐1027628       7/7/2015 16:08   https://rmc.centurylink.com/portal/site/wwp/template.MAXIMIZE/m         Attorney Client
SWITCH‐AX‐1027629 ‐ SWITCH‐AX‐1027630       7/7/2015 16:08   Slide 1                                                                 Attorney Client
SWITCH‐AX‐1027631 ‐ SWITCH‐AX‐1027636       7/7/2015 16:08   Microsoft Outlook ‐ Memo Style                                          Attorney Client
SWITCH‐AX‐1027637 ‐ SWITCH‐AX‐1027637       7/7/2015 16:08   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1027638 ‐ SWITCH‐AX‐1027638       7/7/2015 16:08   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1027639 ‐ SWITCH‐AX‐1027639       7/7/2015 16:08   SO ‐ Fox Entertainment (10G P2P ‐ Woodlands) 3‐31‐15[2].pdf             Attorney Client
SWITCH‐AX‐1027640 ‐ SWITCH‐AX‐1027649       7/7/2015 16:32   no Title                                                                Attorney Client
SWITCH‐AX‐1027650 ‐ SWITCH‐AX‐1027650       7/7/2015 16:32   SO ‐ Blackline (TransportZAYO) 7‐6‐15 ‐ signed.pdf                      Attorney Client
SWITCH‐AX‐1027651 ‐ SWITCH‐AX‐1027651       7/7/2015 16:32   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1027652 ‐ SWITCH‐AX‐1027652       7/7/2015 16:32   image004.png                                                            Attorney Client
SWITCH‐AX‐1027653 ‐ SWITCH‐AX‐1027653       7/7/2015 16:32   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1027654 ‐ SWITCH‐AX‐1027656       7/7/2015 16:32   Switch SO 559148 10G Wave NAP7 to Technology Drive North Route v2.pdf   Attorney Client
SWITCH‐AX‐1027657 ‐ SWITCH‐AX‐1027666       7/7/2015 16:32   no Title                                                                Attorney Client
SWITCH‐AX‐1027667 ‐ SWITCH‐AX‐1027667       7/7/2015 16:32   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1027668 ‐ SWITCH‐AX‐1027668       7/7/2015 16:32   image004.png                                                            Attorney Client
SWITCH‐AX‐1027669 ‐ SWITCH‐AX‐1027669       7/7/2015 16:32   SO ‐ Blackline (TransportZAYO) 7‐6‐15 ‐ signed.pdf                      Attorney Client
SWITCH‐AX‐1027670 ‐ SWITCH‐AX‐1027670       7/7/2015 16:32   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1027671 ‐ SWITCH‐AX‐1027673       7/7/2015 16:32   Switch SO 559148 10G Wave NAP7 to Technology Drive North Route v2.pdf   Attorney Client
SWITCH‐AX‐1027674 ‐ SWITCH‐AX‐1027674       7/7/2015 17:02   no Title                                                                Attorney Client
SWITCH‐AX‐1027675 ‐ SWITCH‐AX‐1027682       7/7/2015 17:02   Redline MacroMOD Agmt V2 to V3 07‐06‐2015 TM.docx                       Attorney Client
SWITCH‐AX‐1027683 ‐ SWITCH‐AX‐1027683       7/7/2015 17:02   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1027684 ‐ SWITCH‐AX‐1027684       7/7/2015 17:02   no Title                                                                Attorney Client
SWITCH‐AX‐1027685 ‐ SWITCH‐AX‐1027692       7/7/2015 17:02   Redline MacroMOD Agmt V2 to V3 07‐06‐2015 TM.docx                       Attorney Client
SWITCH‐AX‐1027693 ‐ SWITCH‐AX‐1027693       7/7/2015 17:02   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1027694 ‐ SWITCH‐AX‐1027695       7/7/2015 18:58   no Title                                                                Attorney Client
SWITCH‐AX‐1027696 ‐ SWITCH‐AX‐1027696       7/7/2015 18:58   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1027697 ‐ SWITCH‐AX‐1027704       7/7/2015 18:58   Redline MacroMOD Agreement V3b to V3c 07‐07‐2015 CL.DOCX                Attorney Client
SWITCH‐AX‐1027705 ‐ SWITCH‐AX‐1027722       7/7/2015 18:58   Redline JDA Switch eBay V2b to V2c 07‐07‐2015 CL.DOCX                   Attorney Client
SWITCH‐AX‐1027723 ‐ SWITCH‐AX‐1027723        7/8/2015 0:22   no Title                                                                Attorney Client
SWITCH‐AX‐1027724 ‐ SWITCH‐AX‐1027724        7/8/2015 0:22   no Title                                                                Attorney Client
SWITCH‐AX‐1027725 ‐ SWITCH‐AX‐1027725        7/8/2015 0:22   no Title                                                                Attorney Client
SWITCH‐AX‐1027726 ‐ SWITCH‐AX‐1027726        7/8/2015 0:22   no Title                                                                Attorney Client
SWITCH‐AX‐1027727 ‐ SWITCH‐AX‐1027727        7/8/2015 0:22   no Title                                                                Attorney Client
SWITCH‐AX‐1027728 ‐ SWITCH‐AX‐1027728        7/8/2015 0:22   no Title                                                                Attorney Client
SWITCH‐AX‐1027729 ‐ SWITCH‐AX‐1027729        7/8/2015 0:22   no Title                                                                Attorney Client
SWITCH‐AX‐1027730 ‐ SWITCH‐AX‐1027730        7/8/2015 0:22   no Title                                                                Attorney Client
SWITCH‐AX‐1027731 ‐ SWITCH‐AX‐1027731        7/8/2015 6:32   no Title                                                                Attorney Client
SWITCH‐AX‐1027732 ‐ SWITCH‐AX‐1027732        7/8/2015 6:32   no Title                                                                Attorney Client
SWITCH‐AX‐1027733 ‐ SWITCH‐AX‐1027734        7/8/2015 6:39   no Title                                                                Attorney Client
SWITCH‐AX‐1027735 ‐ SWITCH‐AX‐1027737        7/8/2015 7:06   no Title                                                                Attorney Client
SWITCH‐AX‐1027738 ‐ SWITCH‐AX‐1027739        7/8/2015 7:06   no Title                                                                Attorney Client
SWITCH‐AX‐1027740 ‐ SWITCH‐AX‐1027750        7/8/2015 8:50   no Title                                                                Attorney Client
SWITCH‐AX‐1027751 ‐ SWITCH‐AX‐1027751        7/8/2015 8:50   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1027752 ‐ SWITCH‐AX‐1027754        7/8/2015 8:50   Switch SO 559148 10G Wave NAP7 to Technology Drive North Route v2.pdf   Attorney Client




                                                                         EXHIBIT 10, PAGE 1769
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 17 of 829


Bates                                   Document Date        Document Title                                                                                  Privilege
SWITCH‐AX‐1027755 ‐ SWITCH‐AX‐1027755        7/8/2015 8:50   image004.png                                                                                    Attorney Client
SWITCH‐AX‐1027756 ‐ SWITCH‐AX‐1027756        7/8/2015 8:50   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1027757 ‐ SWITCH‐AX‐1027757        7/8/2015 8:50   SO ‐ Blackline (TransportZAYO) 7‐6‐15 ‐ signed.pdf                                              Attorney Client
SWITCH‐AX‐1027758 ‐ SWITCH‐AX‐1027759        7/8/2015 9:28   no Title                                                                                        Attorney Client
SWITCH‐AX‐1027760 ‐ SWITCH‐AX‐1027760        7/8/2015 9:28   GV Printer 1001.pdf                                                                             Attorney Client
SWITCH‐AX‐1027761 ‐ SWITCH‐AX‐1027763        7/8/2015 9:28   Scanned Document                                                                                Attorney Client
SWITCH‐AX‐1027764 ‐ SWITCH‐AX‐1027764        7/8/2015 9:28   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1027765 ‐ SWITCH‐AX‐1027765        7/8/2015 9:28   image001.png                                                                                    Attorney Client
SWITCH‐AX‐1027766 ‐ SWITCH‐AX‐1027767        7/8/2015 9:28   C011‐091112‐042‐SO (Molycorp).pdf                                                               Attorney Client
SWITCH‐AX‐1027768 ‐ SWITCH‐AX‐1027768        7/8/2015 9:48   no Title                                                                                        Attorney Client
SWITCH‐AX‐1027769 ‐ SWITCH‐AX‐1027770        7/8/2015 9:48   V5_15_0084_SPB_TechSuites_Flyer_7x11.indd                                                       Attorney Client
SWITCH‐AX‐1027771 ‐ SWITCH‐AX‐1027771        7/8/2015 9:48   TechSuites_4C_Logo.jpg                                                                          Attorney Client
SWITCH‐AX‐1027772 ‐ SWITCH‐AX‐1027772       7/8/2015 10:20   no Title                                                                                        Attorney Client
SWITCH‐AX‐1027773 ‐ SWITCH‐AX‐1027774       7/8/2015 10:20   V5_15_0084_SPB_TechSuites_Flyer_7x11.indd                                                       Attorney Client
SWITCH‐AX‐1027775 ‐ SWITCH‐AX‐1027775       7/8/2015 10:20   TechSuites_4C_Logo.jpg                                                                          Attorney Client
SWITCH‐AX‐1027776 ‐ SWITCH‐AX‐1027776       7/8/2015 10:20   no Title                                                                                        Attorney Client
SWITCH‐AX‐1027777 ‐ SWITCH‐AX‐1027777       7/8/2015 10:20   TechSuites_4C_Logo.jpg                                                                          Attorney Client
SWITCH‐AX‐1027778 ‐ SWITCH‐AX‐1027779       7/8/2015 10:20   V5_15_0084_SPB_TechSuites_Flyer_7x11.indd                                                       Attorney Client
SWITCH‐AX‐1027780 ‐ SWITCH‐AX‐1027780       7/8/2015 10:26   no Title                                                                                        Attorney Client
SWITCH‐AX‐1027781 ‐ SWITCH‐AX‐1027782       7/8/2015 10:34   no Title                                                                                        Attorney Client
SWITCH‐AX‐1027783 ‐ SWITCH‐AX‐1027783       7/8/2015 10:41   no Title                                                                                        Attorney Client
SWITCH‐AX‐1027784 ‐ SWITCH‐AX‐1027792       7/8/2015 10:41   CFA Switch V3 07‐08‐15 Switch.docx                                                              Attorney Client
SWITCH‐AX‐1027793 ‐ SWITCH‐AX‐1027801       7/8/2015 10:41   Redline CFA Switch V2 to V3 07‐08‐15 Switch.docx                                                Attorney Client
SWITCH‐AX‐1027802 ‐ SWITCH‐AX‐1027802       7/8/2015 10:41   no Title                                                                                        Attorney Client
SWITCH‐AX‐1027803 ‐ SWITCH‐AX‐1027811       7/8/2015 10:41   CFA Switch V3 07‐08‐15 Switch.docx                                                              Attorney Client
SWITCH‐AX‐1027812 ‐ SWITCH‐AX‐1027820       7/8/2015 10:41   Redline CFA Switch V2 to V3 07‐08‐15 Switch.docx                                                Attorney Client
SWITCH‐AX‐1027821 ‐ SWITCH‐AX‐1027831       7/8/2015 10:48   no Title                                                                                        Attorney Client
SWITCH‐AX‐1027832 ‐ SWITCH‐AX‐1027832       7/8/2015 10:48   image009.png                                                                                    Attorney Client
SWITCH‐AX‐1027833 ‐ SWITCH‐AX‐1027833       7/8/2015 10:48   image008.jpg                                                                                    Attorney Client
SWITCH‐AX‐1027834 ‐ SWITCH‐AX‐1027834       7/8/2015 10:48   B727‐09‐005‐E.pdf                                                                               Attorney Client
SWITCH‐AX‐1027835 ‐ SWITCH‐AX‐1027837       7/8/2015 10:48   Z059‐070815‐104‐SO (10Gbps Transport to Blackline ‐ 18155 Technology Dr, Culpeper, VA 22701).pdfAttorney Client
SWITCH‐AX‐1027838 ‐ SWITCH‐AX‐1027838       7/8/2015 10:48   image006.jpg                                                                                    Attorney Client
SWITCH‐AX‐1027839 ‐ SWITCH‐AX‐1027839       7/8/2015 10:48   image005.jpg                                                                                    Attorney Client
SWITCH‐AX‐1027840 ‐ SWITCH‐AX‐1027851       7/8/2015 10:53   no Title                                                                                        Attorney Client
SWITCH‐AX‐1027852 ‐ SWITCH‐AX‐1027854       7/8/2015 10:53   Z059‐070815‐104‐SO (10Gbps Transport to Blackline ‐ 18155 Technology Dr, Culpeper, VA 22701).pdfAttorney Client
SWITCH‐AX‐1027855 ‐ SWITCH‐AX‐1027855       7/8/2015 10:53   image008.jpg                                                                                    Attorney Client
SWITCH‐AX‐1027856 ‐ SWITCH‐AX‐1027856       7/8/2015 10:53   image009.png                                                                                    Attorney Client
SWITCH‐AX‐1027857 ‐ SWITCH‐AX‐1027857       7/8/2015 10:53   image006.jpg                                                                                    Attorney Client
SWITCH‐AX‐1027858 ‐ SWITCH‐AX‐1027858       7/8/2015 10:53   image005.jpg                                                                                    Attorney Client
SWITCH‐AX‐1027859 ‐ SWITCH‐AX‐1027859       7/8/2015 10:53   B727‐09‐005‐E.pdf                                                                               Attorney Client
SWITCH‐AX‐1027860 ‐ SWITCH‐AX‐1027865       7/8/2015 11:34   no Title                                                                                        Attorney Client
SWITCH‐AX‐1027866 ‐ SWITCH‐AX‐1027867       7/8/2015 11:34   Redline 2014 Switch MSCI ISS Rep v3 to v4 07‐08‐15 (MSCI).doc                                   Attorney Client
SWITCH‐AX‐1027868 ‐ SWITCH‐AX‐1027869       7/8/2015 11:34   Redline 2014 Switch MSCI ISS Assertion v4 to v5 070815 (MSCI).doc                               Attorney Client
SWITCH‐AX‐1027870 ‐ SWITCH‐AX‐1027870       7/8/2015 11:35   no Title                                                                                        Attorney Client
SWITCH‐AX‐1027871 ‐ SWITCH‐AX‐1027881       7/8/2015 11:35   CFA Switch Bryan Cave V4 07‐07‐15 Switch.docx                                                   Attorney Client
SWITCH‐AX‐1027882 ‐ SWITCH‐AX‐1027883       7/8/2015 11:44   no Title                                                                                        Attorney Client




                                                                         EXHIBIT 10, PAGE 1770
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 18 of 829


Bates                                   Document Date        Document Title                                                                                  Privilege
SWITCH‐AX‐1027884 ‐ SWITCH‐AX‐1027894       7/8/2015 11:44   CFA Switch Bryan Cave V4 07‐07‐15 Switch.docx                                                   Attorney Client
SWITCH‐AX‐1027895 ‐ SWITCH‐AX‐1027896       7/8/2015 11:44   no Title                                                                                        Attorney Client
SWITCH‐AX‐1027897 ‐ SWITCH‐AX‐1027908       7/8/2015 11:57   no Title                                                                                        Attorney Client
SWITCH‐AX‐1027909 ‐ SWITCH‐AX‐1027911       7/8/2015 11:57   Z059‐070815‐104‐SO (10Gbps Transport to Blackline ‐ 18155 Technology Dr, Culpeper, VA 22701).pdfAttorney Client
SWITCH‐AX‐1027912 ‐ SWITCH‐AX‐1027912       7/8/2015 11:57   B727‐09‐005‐E.pdf                                                                               Attorney Client
SWITCH‐AX‐1027913 ‐ SWITCH‐AX‐1027913       7/8/2015 11:57   image008.jpg                                                                                    Attorney Client
SWITCH‐AX‐1027914 ‐ SWITCH‐AX‐1027914       7/8/2015 11:57   image005.jpg                                                                                    Attorney Client
SWITCH‐AX‐1027915 ‐ SWITCH‐AX‐1027915       7/8/2015 11:57   image006.jpg                                                                                    Attorney Client
SWITCH‐AX‐1027916 ‐ SWITCH‐AX‐1027916       7/8/2015 11:57   image009.png                                                                                    Attorney Client
SWITCH‐AX‐1027917 ‐ SWITCH‐AX‐1027917       7/8/2015 14:14   no Title                                                                                        Attorney Client
SWITCH‐AX‐1027918 ‐ SWITCH‐AX‐1027927       7/8/2015 14:14   Sublease Banjo Innev V5 07‐07‐15 (Innev).pdf                                                    Attorney Client
SWITCH‐AX‐1027928 ‐ SWITCH‐AX‐1027937       7/8/2015 14:14   Redline Sublease Banjo Innev V4 to V5 07‐07‐15 (Innev).pdf                                      Attorney Client
SWITCH‐AX‐1027938 ‐ SWITCH‐AX‐1027943       7/8/2015 14:22   no Title                                                                                        Attorney Client
SWITCH‐AX‐1027944 ‐ SWITCH‐AX‐1027956       7/8/2015 14:22   A290‐07‐001‐M.pdf                                                                               Attorney Client
SWITCH‐AX‐1027957 ‐ SWITCH‐AX‐1027959       7/8/2015 14:22   SUPERNAP Marketing Materials License V7 03‐12‐15.docx                                           Attorney Client
SWITCH‐AX‐1027960 ‐ SWITCH‐AX‐1027965       7/8/2015 14:25   no Title                                                                                        Attorney Client
SWITCH‐AX‐1027966 ‐ SWITCH‐AX‐1027968       7/8/2015 14:29   no Title                                                                                        Attorney Client
SWITCH‐AX‐1027969 ‐ SWITCH‐AX‐1027978       7/8/2015 14:29   APEX Master REsale Agreement ‐ Supernap Switch (15 June 2015).docx                              Attorney Client
SWITCH‐AX‐1027979 ‐ SWITCH‐AX‐1027979       7/8/2015 14:29   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1027980 ‐ SWITCH‐AX‐1027980       7/8/2015 14:41   no Title                                                                                        Attorney Client
SWITCH‐AX‐1027981 ‐ SWITCH‐AX‐1027981       7/8/2015 14:41   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1027982 ‐ SWITCH‐AX‐1027989       7/8/2015 14:41   Incentive Unit Award Agt ‐ Derek Cotton.pdf                                                     Attorney Client
SWITCH‐AX‐1027990 ‐ SWITCH‐AX‐1027997       7/8/2015 14:41   Incentive Unit Award Agt ‐ Robert Garcia.pdf                                                    Attorney Client
SWITCH‐AX‐1027998 ‐ SWITCH‐AX‐1028003       7/8/2015 15:21   no Title                                                                                        Attorney Client
SWITCH‐AX‐1028004 ‐ SWITCH‐AX‐1028004       7/8/2015 15:22   no Title                                                                                        Attorney Client
SWITCH‐AX‐1028005 ‐ SWITCH‐AX‐1028005       7/8/2015 15:22   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1028006 ‐ SWITCH‐AX‐1028015       7/8/2015 15:22   Redline Switch Comcast MSA IP 06‐29‐15 V5 to V6 Switch.docx                                     Attorney Client
SWITCH‐AX‐1028016 ‐ SWITCH‐AX‐1028025       7/8/2015 15:22   Switch Comcast MSA IP 150701 V7 from Comcast.docx                                               Attorney Client
SWITCH‐AX‐1028026 ‐ SWITCH‐AX‐1028035       7/8/2015 15:22   Redline Switch Comcast MSA IP 06‐29‐15 V6 to V7 Comcast Changes.docx                            Attorney Client
SWITCH‐AX‐1028036 ‐ SWITCH‐AX‐1028047       7/8/2015 16:17   no Title                                                                                        Attorney Client
SWITCH‐AX‐1028048 ‐ SWITCH‐AX‐1028048       7/8/2015 16:17   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1028049 ‐ SWITCH‐AX‐1028049       7/8/2015 16:17   image009.png                                                                                    Attorney Client
SWITCH‐AX‐1028050 ‐ SWITCH‐AX‐1028052       7/8/2015 16:17   Z059‐070815‐104‐SO (10Gbps Transport to Blackline ‐ 18155 Technology Dr, Culpeper, VA 22701).pdfAttorney Client
SWITCH‐AX‐1028053 ‐ SWITCH‐AX‐1028053       7/8/2015 16:17   image005.jpg                                                                                    Attorney Client
SWITCH‐AX‐1028054 ‐ SWITCH‐AX‐1028054       7/8/2015 16:17   B727‐09‐005‐E.pdf                                                                               Attorney Client
SWITCH‐AX‐1028055 ‐ SWITCH‐AX‐1028055       7/8/2015 16:17   image008.jpg                                                                                    Attorney Client
SWITCH‐AX‐1028056 ‐ SWITCH‐AX‐1028056       7/8/2015 16:17   image006.jpg                                                                                    Attorney Client
SWITCH‐AX‐1028057 ‐ SWITCH‐AX‐1028063       7/8/2015 17:28   no Title                                                                                        Attorney Client
SWITCH‐AX‐1028064 ‐ SWITCH‐AX‐1028064       7/8/2015 17:28   no Title                                                                                        Attorney Client
SWITCH‐AX‐1028065 ‐ SWITCH‐AX‐1028065       7/8/2015 17:28   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1028066 ‐ SWITCH‐AX‐1028075       7/8/2015 17:28   Redline Switch Comcast MSA IP 06‐29‐15 V5 to V6 Switch.docx                                     Attorney Client
SWITCH‐AX‐1028076 ‐ SWITCH‐AX‐1028085       7/8/2015 17:28   Redline Switch Comcast MSA IP 06‐29‐15 V6 to V7 Comcast Changes.docx                            Attorney Client
SWITCH‐AX‐1028086 ‐ SWITCH‐AX‐1028095       7/8/2015 17:28   Switch Comcast MSA IP 150701 V7 from Comcast.docx                                               Attorney Client
SWITCH‐AX‐1028096 ‐ SWITCH‐AX‐1028125       7/8/2015 17:42   no Title                                                                                        Attorney Client
SWITCH‐AX‐1028126 ‐ SWITCH‐AX‐1028126       7/8/2015 17:42   image004.jpg                                                                                    Attorney Client
SWITCH‐AX‐1028127 ‐ SWITCH‐AX‐1028131       7/8/2015 17:42   Assignment Doc V1 to V3 07‐08‐15 Switch.docx                                                    Attorney Client




                                                                         EXHIBIT 10, PAGE 1771
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 19 of 829


Bates                                   Document Date        Document Title                                                         Privilege
SWITCH‐AX‐1028132 ‐ SWITCH‐AX‐1028161       7/8/2015 17:42   no Title                                                               Attorney Client
SWITCH‐AX‐1028162 ‐ SWITCH‐AX‐1028166       7/8/2015 17:42   Assignment Doc V1 to V3 07‐08‐15 Switch.docx                           Attorney Client
SWITCH‐AX‐1028167 ‐ SWITCH‐AX‐1028167       7/8/2015 17:42   image004.jpg                                                           Attorney Client
SWITCH‐AX‐1028168 ‐ SWITCH‐AX‐1028169       7/8/2015 19:20   no Title                                                               Attorney Client
SWITCH‐AX‐1028170 ‐ SWITCH‐AX‐1028170       7/8/2015 19:20   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1028171 ‐ SWITCH‐AX‐1028172       7/8/2015 19:20   no Title                                                               Attorney Client
SWITCH‐AX‐1028173 ‐ SWITCH‐AX‐1028173       7/8/2015 19:20   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1028174 ‐ SWITCH‐AX‐1028180        7/9/2015 8:00   no Title                                                               Attorney Client
SWITCH‐AX‐1028181 ‐ SWITCH‐AX‐1028181        7/9/2015 8:00   RE_ Addendum B.msg                                                     Attorney Client
SWITCH‐AX‐1028182 ‐ SWITCH‐AX‐1028183        7/9/2015 8:00   Master Services                                                        Attorney Client
SWITCH‐AX‐1028184 ‐ SWITCH‐AX‐1028187        7/9/2015 8:00   MSA REI V5 06‐29‐2015 (Switch).docx                                    Attorney Client
SWITCH‐AX‐1028188 ‐ SWITCH‐AX‐1028191        7/9/2015 8:00   Switch MCSA REI V7 07‐06‐2015 (Final).docx                             Attorney Client
SWITCH‐AX‐1028192 ‐ SWITCH‐AX‐1028195        7/9/2015 8:00   Comparison MSA REI V4 to V5 06‐29‐2015 (Switch).docx                   Attorney Client
SWITCH‐AX‐1028196 ‐ SWITCH‐AX‐1028197        7/9/2015 8:13   no Title                                                               Attorney Client
SWITCH‐AX‐1028198 ‐ SWITCH‐AX‐1028199        7/9/2015 9:48   no Title                                                               Attorney Client
SWITCH‐AX‐1028200 ‐ SWITCH‐AX‐1028200        7/9/2015 9:48   image002.jpg                                                           Attorney Client
SWITCH‐AX‐1028201 ‐ SWITCH‐AX‐1028204       7/9/2015 11:14   no Title                                                               Attorney Client
SWITCH‐AX‐1028205 ‐ SWITCH‐AX‐1028211       7/9/2015 12:31   no Title                                                               Attorney Client
SWITCH‐AX‐1028212 ‐ SWITCH‐AX‐1028212       7/9/2015 12:31   IOA.pdf                                                                Attorney Client
SWITCH‐AX‐1028213 ‐ SWITCH‐AX‐1028213       7/9/2015 12:31   withdrawal letter.pdf                                                  Attorney Client
SWITCH‐AX‐1028214 ‐ SWITCH‐AX‐1028215       7/9/2015 12:31   408b2.pdf                                                              Attorney Client
SWITCH‐AX‐1028216 ‐ SWITCH‐AX‐1028217       7/9/2015 12:35   no Title                                                               Attorney Client
SWITCH‐AX‐1028218 ‐ SWITCH‐AX‐1028218       7/9/2015 12:35   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1028219 ‐ SWITCH‐AX‐1028228       7/9/2015 12:35   Redline Switch Comcast MSA IP 06‐29‐15 V5 to V6 Switch.docx            Attorney Client
SWITCH‐AX‐1028229 ‐ SWITCH‐AX‐1028238       7/9/2015 12:35   Switch Comcast MSA IP 150701 V7 from Comcast.docx                      Attorney Client
SWITCH‐AX‐1028239 ‐ SWITCH‐AX‐1028248       7/9/2015 12:35   Redline Switch Comcast MSA IP 06‐29‐15 V6 to V7 Comcast Changes.docx   Attorney Client
SWITCH‐AX‐1028249 ‐ SWITCH‐AX‐1028249       7/9/2015 12:35   image003.jpg                                                           Attorney Client
SWITCH‐AX‐1028250 ‐ SWITCH‐AX‐1028251       7/9/2015 12:35   no Title                                                               Attorney Client
SWITCH‐AX‐1028252 ‐ SWITCH‐AX‐1028252       7/9/2015 12:35   image003.jpg                                                           Attorney Client
SWITCH‐AX‐1028253 ‐ SWITCH‐AX‐1028262       7/9/2015 12:35   Switch Comcast MSA IP 150701 V7 from Comcast.docx                      Attorney Client
SWITCH‐AX‐1028263 ‐ SWITCH‐AX‐1028263       7/9/2015 12:35   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1028264 ‐ SWITCH‐AX‐1028273       7/9/2015 12:35   Redline Switch Comcast MSA IP 06‐29‐15 V6 to V7 Comcast Changes.docx   Attorney Client
SWITCH‐AX‐1028274 ‐ SWITCH‐AX‐1028283       7/9/2015 12:35   Redline Switch Comcast MSA IP 06‐29‐15 V5 to V6 Switch.docx            Attorney Client
SWITCH‐AX‐1028284 ‐ SWITCH‐AX‐1028291       7/9/2015 12:41   no Title                                                               Attorney Client
SWITCH‐AX‐1028292 ‐ SWITCH‐AX‐1028293       7/9/2015 12:41   07‐09‐2013 Switch Master Carrier Services Addendum B.pdf               Attorney Client
SWITCH‐AX‐1028294 ‐ SWITCH‐AX‐1028295       7/9/2015 12:41   07‐09‐2015 Switch Colocation Agreement Amendment One.pdf               Attorney Client
SWITCH‐AX‐1028296 ‐ SWITCH‐AX‐1028299       7/9/2015 12:41   07‐09‐2015 Switch Master Carrier Services Agreement.pdf                Attorney Client
SWITCH‐AX‐1028300 ‐ SWITCH‐AX‐1028301       7/9/2015 12:44   no Title                                                               Attorney Client
SWITCH‐AX‐1028302 ‐ SWITCH‐AX‐1028302       7/9/2015 12:44   image005.jpg                                                           Attorney Client
SWITCH‐AX‐1028303 ‐ SWITCH‐AX‐1028303       7/9/2015 12:44   image003.jpg                                                           Attorney Client
SWITCH‐AX‐1028304 ‐ SWITCH‐AX‐1028306       7/9/2015 12:48   no Title                                                               Attorney Client
SWITCH‐AX‐1028307 ‐ SWITCH‐AX‐1028307       7/9/2015 12:48   image003.jpg                                                           Attorney Client
SWITCH‐AX‐1028308 ‐ SWITCH‐AX‐1028308       7/9/2015 12:48   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1028309 ‐ SWITCH‐AX‐1028311       7/9/2015 12:48   no Title                                                               Attorney Client
SWITCH‐AX‐1028312 ‐ SWITCH‐AX‐1028312       7/9/2015 12:48   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1028313 ‐ SWITCH‐AX‐1028313       7/9/2015 12:48   image003.jpg                                                           Attorney Client




                                                                         EXHIBIT 10, PAGE 1772
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 20 of 829


Bates                                   Document Date        Document Title                                                         Privilege
SWITCH‐AX‐1028314 ‐ SWITCH‐AX‐1028316       7/9/2015 12:54   no Title                                                               Attorney Client
SWITCH‐AX‐1028317 ‐ SWITCH‐AX‐1028317       7/9/2015 12:54   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1028318 ‐ SWITCH‐AX‐1028318       7/9/2015 12:54   image003.jpg                                                           Attorney Client
SWITCH‐AX‐1028319 ‐ SWITCH‐AX‐1028322       7/9/2015 12:55   no Title                                                               Attorney Client
SWITCH‐AX‐1028323 ‐ SWITCH‐AX‐1028323       7/9/2015 12:55   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1028324 ‐ SWITCH‐AX‐1028324       7/9/2015 12:55   image003.jpg                                                           Attorney Client
SWITCH‐AX‐1028325 ‐ SWITCH‐AX‐1028327       7/9/2015 13:13   no Title                                                               Attorney Client
SWITCH‐AX‐1028328 ‐ SWITCH‐AX‐1028328       7/9/2015 13:13   image005.jpg                                                           Attorney Client
SWITCH‐AX‐1028329 ‐ SWITCH‐AX‐1028330       7/9/2015 13:22   no Title                                                               Attorney Client
SWITCH‐AX‐1028331 ‐ SWITCH‐AX‐1028331       7/9/2015 13:22   6225 Sponsorships ‐ General Ledger Entries.xlsx                        Attorney Client
SWITCH‐AX‐1028332 ‐ SWITCH‐AX‐1028332       7/9/2015 13:22   image002.jpg                                                           Attorney Client
SWITCH‐AX‐1028333 ‐ SWITCH‐AX‐1028333       7/9/2015 13:43   no Title                                                               Attorney Client
SWITCH‐AX‐1028334 ‐ SWITCH‐AX‐1028334       7/9/2015 13:43   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1028335 ‐ SWITCH‐AX‐1028337       7/9/2015 13:43   Line of Credit Note STAC ‐ Switch 091212.pdf                           Attorney Client
SWITCH‐AX‐1028338 ‐ SWITCH‐AX‐1028355       7/9/2015 13:43   Line of Credit Agreement STAC ‐ Switch 091212.pdf                      Attorney Client
SWITCH‐AX‐1028356 ‐ SWITCH‐AX‐1028357       7/9/2015 14:15   no Title                                                               Attorney Client
SWITCH‐AX‐1028358 ‐ SWITCH‐AX‐1028358       7/9/2015 14:15   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1028359 ‐ SWITCH‐AX‐1028508       7/9/2015 14:15   CSPP Rev1a.pdf                                                         Attorney Client
SWITCH‐AX‐1028509 ‐ SWITCH‐AX‐1028510       7/9/2015 14:46   no Title                                                               Attorney Client
SWITCH‐AX‐1028511 ‐ SWITCH‐AX‐1028513       7/9/2015 14:46   Switch Issues List JV Agreement 9July2015 (CL).docx                    Attorney Client
SWITCH‐AX‐1028514 ‐ SWITCH‐AX‐1028514       7/9/2015 14:46   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1028515 ‐ SWITCH‐AX‐1028515       7/9/2015 15:42   no Title                                                               Attorney Client
SWITCH‐AX‐1028516 ‐ SWITCH‐AX‐1028517       7/9/2015 15:42   Redline IBM CDA Switch NDA Supplement v2 to v3 (IBM).doc               Attorney Client
SWITCH‐AX‐1028518 ‐ SWITCH‐AX‐1028518       7/9/2015 15:42   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1028519 ‐ SWITCH‐AX‐1028519       7/9/2015 16:37   no Title                                                               Attorney Client
SWITCH‐AX‐1028520 ‐ SWITCH‐AX‐1028520       7/9/2015 16:37   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1028521 ‐ SWITCH‐AX‐1028521       7/9/2015 16:37   Switch 6‐29‐15.pdf                                                     Attorney Client
SWITCH‐AX‐1028522 ‐ SWITCH‐AX‐1028524       7/9/2015 16:37   549396.pdf                                                             Attorney Client
SWITCH‐AX‐1028525 ‐ SWITCH‐AX‐1028525       7/9/2015 16:43   no Title                                                               Attorney Client
SWITCH‐AX‐1028526 ‐ SWITCH‐AX‐1028527       7/9/2015 16:43   3796_001.pdf                                                           Attorney Client
SWITCH‐AX‐1028528 ‐ SWITCH‐AX‐1028528       7/9/2015 16:49   no Title                                                               Attorney Client
SWITCH‐AX‐1028529 ‐ SWITCH‐AX‐1028531       7/9/2015 16:56   no Title                                                               Attorney Client
SWITCH‐AX‐1028532 ‐ SWITCH‐AX‐1028532       7/9/2015 16:56   SCOPE                                                                  Attorney Client
SWITCH‐AX‐1028533 ‐ SWITCH‐AX‐1028682       7/9/2015 16:56   CSPP Rev1a.pdf                                                         Attorney Client
SWITCH‐AX‐1028683 ‐ SWITCH‐AX‐1028683       7/9/2015 16:56   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1028684 ‐ SWITCH‐AX‐1028684       7/9/2015 17:04   no Title                                                               Attorney Client
SWITCH‐AX‐1028685 ‐ SWITCH‐AX‐1028687       7/9/2015 17:04   Line of Credit Note STAC ‐ Switch 091212.pdf                           Attorney Client
SWITCH‐AX‐1028688 ‐ SWITCH‐AX‐1028705       7/9/2015 17:04   Line of Credit Agreement STAC ‐ Switch 091212.pdf                      Attorney Client
SWITCH‐AX‐1028706 ‐ SWITCH‐AX‐1028710       7/9/2015 17:05   no Title                                                               Attorney Client
SWITCH‐AX‐1028711 ‐ SWITCH‐AX‐1028720       7/9/2015 17:05   Switch Comcast MSA IP 07‐09‐15 V8 Switch.docx                          Attorney Client
SWITCH‐AX‐1028721 ‐ SWITCH‐AX‐1028730       7/9/2015 17:05   Redline Switch Comcast MSA IP 06‐29‐15 V6 to V7 Comcast Changes.docx   Attorney Client
SWITCH‐AX‐1028731 ‐ SWITCH‐AX‐1028731       7/9/2015 17:05   image004.jpg                                                           Attorney Client
SWITCH‐AX‐1028732 ‐ SWITCH‐AX‐1028732       7/9/2015 17:05   image005.jpg                                                           Attorney Client
SWITCH‐AX‐1028733 ‐ SWITCH‐AX‐1028741       7/9/2015 17:31   no Title                                                               Attorney Client
SWITCH‐AX‐1028742 ‐ SWITCH‐AX‐1028743       7/9/2015 17:31   07‐09‐2015 Switch Colocation Agreement Amendment One.pdf               Attorney Client
SWITCH‐AX‐1028744 ‐ SWITCH‐AX‐1028751       7/9/2015 17:31   RE_ Carrier MSA changes.msg                                            Attorney Client




                                                                         EXHIBIT 10, PAGE 1773
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 21 of 829


Bates                                   Document Date         Document Title                                                      Privilege
SWITCH‐AX‐1028752 ‐ SWITCH‐AX‐1028752        7/9/2015 17:31   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1028753 ‐ SWITCH‐AX‐1028754        7/9/2015 17:31   07‐09‐2013 Switch Master Carrier Services Addendum B.pdf            Attorney Client
SWITCH‐AX‐1028755 ‐ SWITCH‐AX‐1028758        7/9/2015 17:31   07‐09‐2015 Switch Master Carrier Services Agreement.pdf             Attorney Client
SWITCH‐AX‐1028759 ‐ SWITCH‐AX‐1028767        7/9/2015 17:31   no Title                                                            Attorney Client
SWITCH‐AX‐1028768 ‐ SWITCH‐AX‐1028769        7/9/2015 17:31   07‐09‐2013 Switch Master Carrier Services Addendum B.pdf            Attorney Client
SWITCH‐AX‐1028770 ‐ SWITCH‐AX‐1028771        7/9/2015 17:31   07‐09‐2015 Switch Colocation Agreement Amendment One.pdf            Attorney Client
SWITCH‐AX‐1028772 ‐ SWITCH‐AX‐1028775        7/9/2015 17:31   07‐09‐2015 Switch Master Carrier Services Agreement.pdf             Attorney Client
SWITCH‐AX‐1028776 ‐ SWITCH‐AX‐1028783        7/9/2015 17:31   RE_ Carrier MSA changes.msg                                         Attorney Client
SWITCH‐AX‐1028784 ‐ SWITCH‐AX‐1028784        7/9/2015 17:31   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1028785 ‐ SWITCH‐AX‐1028786        7/9/2015 17:39   no Title                                                            Attorney Client
SWITCH‐AX‐1028787 ‐ SWITCH‐AX‐1028787        7/9/2015 17:39   6225 Sponsorships ‐ General Ledger Entries.xlsx                     Attorney Client
SWITCH‐AX‐1028788 ‐ SWITCH‐AX‐1028788        7/9/2015 17:39   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1028789 ‐ SWITCH‐AX‐1028797        7/9/2015 17:58   no Title                                                            Attorney Client
SWITCH‐AX‐1028798 ‐ SWITCH‐AX‐1028801        7/9/2015 17:58   07‐09‐2015 Switch Master Carrier Services Agreement.pdf             Attorney Client
SWITCH‐AX‐1028802 ‐ SWITCH‐AX‐1028803        7/9/2015 17:58   07‐09‐2013 Switch Master Carrier Services Addendum B.pdf            Attorney Client
SWITCH‐AX‐1028804 ‐ SWITCH‐AX‐1028805        7/9/2015 17:58   07‐09‐2015 Switch Colocation Agreement Amendment One.pdf            Attorney Client
SWITCH‐AX‐1028806 ‐ SWITCH‐AX‐1028812        7/9/2015 18:43   no Title                                                            Attorney Client
SWITCH‐AX‐1028813 ‐ SWITCH‐AX‐1028814        7/9/2015 18:43   Redline 2014 Switch MSCI ISS Assertion v4 to v5 070815 (MSCI).doc   Attorney Client
SWITCH‐AX‐1028815 ‐ SWITCH‐AX‐1028819        7/10/2015 6:33   no Title                                                            Attorney Client
SWITCH‐AX‐1028820 ‐ SWITCH‐AX‐1028820        7/10/2015 6:33   image003.jpg                                                        Attorney Client
SWITCH‐AX‐1028821 ‐ SWITCH‐AX‐1028821        7/10/2015 6:33   image004.jpg                                                        Attorney Client
SWITCH‐AX‐1028822 ‐ SWITCH‐AX‐1028822        7/10/2015 6:33   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1028823 ‐ SWITCH‐AX‐1028828        7/10/2015 8:59   no Title                                                            Attorney Client
SWITCH‐AX‐1028829 ‐ SWITCH‐AX‐1028829        7/10/2015 8:59   image005.jpg                                                        Attorney Client
SWITCH‐AX‐1028830 ‐ SWITCH‐AX‐1028830        7/10/2015 8:59   image006.jpg                                                        Attorney Client
SWITCH‐AX‐1028831 ‐ SWITCH‐AX‐1028831        7/10/2015 8:59   image007.jpg                                                        Attorney Client
SWITCH‐AX‐1028832 ‐ SWITCH‐AX‐1028836        7/10/2015 9:12   no Title                                                            Attorney Client
SWITCH‐AX‐1028837 ‐ SWITCH‐AX‐1028839        7/10/2015 9:12   549396.pdf                                                          Attorney Client
SWITCH‐AX‐1028840 ‐ SWITCH‐AX‐1028840        7/10/2015 9:12   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1028841 ‐ SWITCH‐AX‐1028841        7/10/2015 9:12   Switch 6‐29‐15.pdf                                                  Attorney Client
SWITCH‐AX‐1028842 ‐ SWITCH‐AX‐1028846        7/10/2015 9:12   no Title                                                            Attorney Client
SWITCH‐AX‐1028847 ‐ SWITCH‐AX‐1028849        7/10/2015 9:12   549396.pdf                                                          Attorney Client
SWITCH‐AX‐1028850 ‐ SWITCH‐AX‐1028850        7/10/2015 9:12   Switch 6‐29‐15.pdf                                                  Attorney Client
SWITCH‐AX‐1028851 ‐ SWITCH‐AX‐1028851        7/10/2015 9:12   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1028852 ‐ SWITCH‐AX‐1028854        7/10/2015 9:38   no Title                                                            Attorney Client
SWITCH‐AX‐1028855 ‐ SWITCH‐AX‐1028857        7/10/2015 9:38   Scanned Document                                                    Attorney Client
SWITCH‐AX‐1028858 ‐ SWITCH‐AX‐1028858        7/10/2015 9:38   GV Printer 1001.pdf                                                 Attorney Client
SWITCH‐AX‐1028859 ‐ SWITCH‐AX‐1028859        7/10/2015 9:38   image003.png                                                        Attorney Client
SWITCH‐AX‐1028860 ‐ SWITCH‐AX‐1028860        7/10/2015 9:38   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1028861 ‐ SWITCH‐AX‐1028863        7/10/2015 9:38   no Title                                                            Attorney Client
SWITCH‐AX‐1028864 ‐ SWITCH‐AX‐1028866        7/10/2015 9:38   Scanned Document                                                    Attorney Client
SWITCH‐AX‐1028867 ‐ SWITCH‐AX‐1028867        7/10/2015 9:38   GV Printer 1001.pdf                                                 Attorney Client
SWITCH‐AX‐1028868 ‐ SWITCH‐AX‐1028868        7/10/2015 9:38   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1028869 ‐ SWITCH‐AX‐1028869        7/10/2015 9:38   image003.png                                                        Attorney Client
SWITCH‐AX‐1028870 ‐ SWITCH‐AX‐1028874       7/10/2015 10:04   no Title                                                            Attorney Client
SWITCH‐AX‐1028875 ‐ SWITCH‐AX‐1028875       7/10/2015 10:04   image002.jpg                                                        Attorney Client




                                                                           EXHIBIT 10, PAGE 1774
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 22 of 829


Bates                                   Document Date         Document Title                                                                                      Privilege
SWITCH‐AX‐1028876 ‐ SWITCH‐AX‐1028876       7/10/2015 10:04   C362‐07‐006‐C.pdf                                                                                   Attorney Client
SWITCH‐AX‐1028877 ‐ SWITCH‐AX‐1028879       7/10/2015 10:04   Z059‐071015‐105‐SO (10Gbps Transport to Creative Artist Agency ‐ 2000 Avenue of the Stars, LA, CA   Attorney Client
SWITCH‐AX‐1028880 ‐ SWITCH‐AX‐1028880       7/10/2015 10:04   image003.jpg                                                                                        Attorney Client
SWITCH‐AX‐1028881 ‐ SWITCH‐AX‐1028882       7/10/2015 10:45   no Title                                                                                            Attorney Client
SWITCH‐AX‐1028883 ‐ SWITCH‐AX‐1028885       7/10/2015 10:45   Attachment 1, Statement of Work (Switch Communications).pdf                                         Attorney Client
SWITCH‐AX‐1028886 ‐ SWITCH‐AX‐1028899       7/10/2015 10:45   Microsoft Word ‐ pd07072015111014                                                                   Attorney Client
SWITCH‐AX‐1028900 ‐ SWITCH‐AX‐1028908       7/10/2015 10:45   Attachment 2, Switch Terms & Conditions (7‐2‐2015).pdf                                              Attorney Client
SWITCH‐AX‐1028909 ‐ SWITCH‐AX‐1028910       7/10/2015 10:45   no Title                                                                                            Attorney Client
SWITCH‐AX‐1028911 ‐ SWITCH‐AX‐1028919       7/10/2015 10:45   Attachment 2, Switch Terms & Conditions (7‐2‐2015).pdf                                              Attorney Client
SWITCH‐AX‐1028920 ‐ SWITCH‐AX‐1028920       7/10/2015 10:45   ATT00001.txt                                                                                        Attorney Client
SWITCH‐AX‐1028921 ‐ SWITCH‐AX‐1028923       7/10/2015 10:45   Attachment 1, Statement of Work (Switch Communications).pdf                                         Attorney Client
SWITCH‐AX‐1028924 ‐ SWITCH‐AX‐1028937       7/10/2015 10:45   Microsoft Word ‐ pd07072015111014                                                                   Attorney Client
SWITCH‐AX‐1028938 ‐ SWITCH‐AX‐1028939       7/10/2015 10:50   no Title                                                                                            Attorney Client
SWITCH‐AX‐1028940 ‐ SWITCH‐AX‐1028941       7/10/2015 10:50   no Title                                                                                            Attorney Client
SWITCH‐AX‐1028942 ‐ SWITCH‐AX‐1028943       7/10/2015 10:53   no Title                                                                                            Attorney Client
SWITCH‐AX‐1028944 ‐ SWITCH‐AX‐1028976       7/10/2015 10:53   Welcome Packet ‐ SUPERNAP 9.pdf                                                                     Attorney Client
SWITCH‐AX‐1028977 ‐ SWITCH‐AX‐1028978       7/10/2015 10:53   no Title                                                                                            Attorney Client
SWITCH‐AX‐1028979 ‐ SWITCH‐AX‐1029011       7/10/2015 10:53   Welcome Packet ‐ SUPERNAP 9.pdf                                                                     Attorney Client
SWITCH‐AX‐1029012 ‐ SWITCH‐AX‐1029013       7/10/2015 10:54   no Title                                                                                            Attorney Client
SWITCH‐AX‐1029014 ‐ SWITCH‐AX‐1029014       7/10/2015 10:54   14‐9‐SU‐esig‐JM.jpg                                                                                 Attorney Client
SWITCH‐AX‐1029015 ‐ SWITCH‐AX‐1029016       7/10/2015 10:54   no Title                                                                                            Attorney Client
SWITCH‐AX‐1029017 ‐ SWITCH‐AX‐1029017       7/10/2015 10:54   14‐9‐SU‐esig‐JM.jpg                                                                                 Attorney Client
SWITCH‐AX‐1029018 ‐ SWITCH‐AX‐1029019       7/10/2015 12:06   no Title                                                                                            Attorney Client
SWITCH‐AX‐1029020 ‐ SWITCH‐AX‐1029021       7/10/2015 12:12   no Title                                                                                            Attorney Client
SWITCH‐AX‐1029022 ‐ SWITCH‐AX‐1029026       7/10/2015 12:12   B614‐08‐002‐C.pdf                                                                                   Attorney Client
SWITCH‐AX‐1029027 ‐ SWITCH‐AX‐1029028       7/10/2015 12:12   Executed Addendum (Switch) ‐ Nicole Folino (2).pdf                                                  Attorney Client
SWITCH‐AX‐1029029 ‐ SWITCH‐AX‐1029031       7/10/2015 12:12   Exhibit A (Voice)_Blue Shield‐TDM and SIP 4‐11‐14.pdf                                               Attorney Client
SWITCH‐AX‐1029032 ‐ SWITCH‐AX‐1029032       7/10/2015 12:12   Blue Shield Billing Report.xlsx                                                                     Attorney Client
SWITCH‐AX‐1029033 ‐ SWITCH‐AX‐1029047       7/10/2015 12:12   B614‐08‐001‐M.pdf                                                                                   Attorney Client
SWITCH‐AX‐1029048 ‐ SWITCH‐AX‐1029048       7/10/2015 12:12   image002.jpg                                                                                        Attorney Client
SWITCH‐AX‐1029049 ‐ SWITCH‐AX‐1029050       7/10/2015 12:12   RampRate                                                                                            Attorney Client
SWITCH‐AX‐1029051 ‐ SWITCH‐AX‐1029053       7/10/2015 12:16   no Title                                                                                            Attorney Client
SWITCH‐AX‐1029054 ‐ SWITCH‐AX‐1029054       7/10/2015 12:16   image002.jpg                                                                                        Attorney Client
SWITCH‐AX‐1029055 ‐ SWITCH‐AX‐1029062       7/10/2015 12:39   MacroMOD Agreement EB 06‐29‐2015.doc                                                                Attorney Client
SWITCH‐AX‐1029063 ‐ SWITCH‐AX‐1029065       7/10/2015 12:50   no Title                                                                                            Attorney Client
SWITCH‐AX‐1029066 ‐ SWITCH‐AX‐1029066       7/10/2015 12:50   image002.jpg                                                                                        Attorney Client
SWITCH‐AX‐1029067 ‐ SWITCH‐AX‐1029074       7/10/2015 12:50   BPP‐070115‐114 Sandler Partners.pdf                                                                 Attorney Client
SWITCH‐AX‐1029075 ‐ SWITCH‐AX‐1029075       7/10/2015 13:11   no Title                                                                                            Attorney Client
SWITCH‐AX‐1029076 ‐ SWITCH‐AX‐1029076       7/10/2015 13:11   image001.png                                                                                        Attorney Client
SWITCH‐AX‐1029077 ‐ SWITCH‐AX‐1029089       7/10/2015 13:11   PowerPoint Presentation                                                                             Attorney Client
SWITCH‐AX‐1029090 ‐ SWITCH‐AX‐1029093       7/10/2015 13:53   no Title                                                                                            Attorney Client
SWITCH‐AX‐1029094 ‐ SWITCH‐AX‐1029094       7/10/2015 13:53   SO ‐ C3 ‐ 07‐10‐15.pdf                                                                              Attorney Client
SWITCH‐AX‐1029095 ‐ SWITCH‐AX‐1029102       7/10/2015 13:53   Colocation Facilities Agreement 04‐29‐2015 (fillable form).pdf                                      Attorney Client
SWITCH‐AX‐1029103 ‐ SWITCH‐AX‐1029104       7/10/2015 13:58   no Title                                                                                            Attorney Client
SWITCH‐AX‐1029105 ‐ SWITCH‐AX‐1029106       7/10/2015 13:58   Switch ‐ IBM Canada NDA Supplement v3 2015‐07‐07.doc                                                Attorney Client
SWITCH‐AX‐1029107 ‐ SWITCH‐AX‐1029108       7/10/2015 14:23   no Title                                                                                            Attorney Client




                                                                           EXHIBIT 10, PAGE 1775
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 23 of 829


Bates                                   Document Date         Document Title                                                          Privilege
SWITCH‐AX‐1029109 ‐ SWITCH‐AX‐1029109       7/10/2015 14:23   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1029110 ‐ SWITCH‐AX‐1029117       7/10/2015 14:23   BPP‐070115‐114 Sandler Partners.pdf                                     Attorney Client
SWITCH‐AX‐1029118 ‐ SWITCH‐AX‐1029120       7/10/2015 14:37   no Title                                                                Attorney Client
SWITCH‐AX‐1029121 ‐ SWITCH‐AX‐1029121       7/10/2015 14:37   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1029122 ‐ SWITCH‐AX‐1029122       7/10/2015 14:37   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1029123 ‐ SWITCH‐AX‐1029132       7/10/2015 14:37   C738‐07‐001‐M.pdf                                                       Attorney Client
SWITCH‐AX‐1029133 ‐ SWITCH‐AX‐1029135       7/10/2015 14:40   no Title                                                                Attorney Client
SWITCH‐AX‐1029136 ‐ SWITCH‐AX‐1029145       7/10/2015 14:40   C738‐07‐001‐M.pdf                                                       Attorney Client
SWITCH‐AX‐1029146 ‐ SWITCH‐AX‐1029146       7/10/2015 14:40   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1029147 ‐ SWITCH‐AX‐1029148       7/10/2015 14:56   no Title                                                                Attorney Client
SWITCH‐AX‐1029149 ‐ SWITCH‐AX‐1029155       7/10/2015 14:56   Microsoft Word ‐ LF CNCF LOI 2015‐07‐10.docx                            Attorney Client
SWITCH‐AX‐1029156 ‐ SWITCH‐AX‐1029162       7/10/2015 14:56   LF CNCF LOI 2015‐07‐10.docx                                             Attorney Client
SWITCH‐AX‐1029163 ‐ SWITCH‐AX‐1029169       7/10/2015 14:56   Microsoft Word ‐ LF CNCF LOI 2015‐07‐10‐redline.docx                    Attorney Client
SWITCH‐AX‐1029170 ‐ SWITCH‐AX‐1029171       7/10/2015 14:56   no Title                                                                Attorney Client
SWITCH‐AX‐1029172 ‐ SWITCH‐AX‐1029178       7/10/2015 14:56   LF CNCF LOI 2015‐07‐10.docx                                             Attorney Client
SWITCH‐AX‐1029179 ‐ SWITCH‐AX‐1029185       7/10/2015 14:56   Microsoft Word ‐ LF CNCF LOI 2015‐07‐10.docx                            Attorney Client
SWITCH‐AX‐1029186 ‐ SWITCH‐AX‐1029192       7/10/2015 14:56   Microsoft Word ‐ LF CNCF LOI 2015‐07‐10‐redline.docx                    Attorney Client
SWITCH‐AX‐1029193 ‐ SWITCH‐AX‐1029195       7/10/2015 15:01   no Title                                                                Attorney Client
SWITCH‐AX‐1029196 ‐ SWITCH‐AX‐1029198       7/10/2015 15:01   Attachment 1, Statement of Work (Switch Communications).pdf             Attorney Client
SWITCH‐AX‐1029199 ‐ SWITCH‐AX‐1029207       7/10/2015 15:01   Attachment 2, Switch Terms & Conditions ‐ Switch signed 7‐11‐2015.pdf   Attorney Client
SWITCH‐AX‐1029208 ‐ SWITCH‐AX‐1029208       7/10/2015 15:01   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1029209 ‐ SWITCH‐AX‐1029222       7/10/2015 15:01   Microsoft Word ‐ pd07072015111014                                       Attorney Client
SWITCH‐AX‐1029223 ‐ SWITCH‐AX‐1029223       7/10/2015 15:10   no Title                                                                Attorney Client
SWITCH‐AX‐1029224 ‐ SWITCH‐AX‐1029224       7/10/2015 15:10   no Title                                                                Attorney Client
SWITCH‐AX‐1029225 ‐ SWITCH‐AX‐1029230       7/10/2015 15:12   no Title                                                                Attorney Client
SWITCH‐AX‐1029231 ‐ SWITCH‐AX‐1029231       7/10/2015 15:12   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1029232 ‐ SWITCH‐AX‐1029233       7/10/2015 15:12   IBM 07‐10‐15.pdf                                                        Attorney Client
SWITCH‐AX‐1029234 ‐ SWITCH‐AX‐1029236       7/10/2015 15:39   no Title                                                                Attorney Client
SWITCH‐AX‐1029237 ‐ SWITCH‐AX‐1029237       7/10/2015 15:39   GV Printer 1001.pdf                                                     Attorney Client
SWITCH‐AX‐1029238 ‐ SWITCH‐AX‐1029240       7/10/2015 15:39   Scanned Document                                                        Attorney Client
SWITCH‐AX‐1029241 ‐ SWITCH‐AX‐1029241       7/10/2015 15:39   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1029242 ‐ SWITCH‐AX‐1029242       7/10/2015 15:39   image002.png                                                            Attorney Client
SWITCH‐AX‐1029243 ‐ SWITCH‐AX‐1029245       7/10/2015 15:39   no Title                                                                Attorney Client
SWITCH‐AX‐1029246 ‐ SWITCH‐AX‐1029246       7/10/2015 15:39   image002.png                                                            Attorney Client
SWITCH‐AX‐1029247 ‐ SWITCH‐AX‐1029247       7/10/2015 15:39   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1029248 ‐ SWITCH‐AX‐1029248       7/10/2015 15:39   GV Printer 1001.pdf                                                     Attorney Client
SWITCH‐AX‐1029249 ‐ SWITCH‐AX‐1029251       7/10/2015 15:39   Scanned Document                                                        Attorney Client
SWITCH‐AX‐1029252 ‐ SWITCH‐AX‐1029254       7/10/2015 15:47   no Title                                                                Attorney Client
SWITCH‐AX‐1029255 ‐ SWITCH‐AX‐1029255       7/10/2015 15:47   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1029256 ‐ SWITCH‐AX‐1029256       7/10/2015 15:47   GV Printer 1001.pdf                                                     Attorney Client
SWITCH‐AX‐1029257 ‐ SWITCH‐AX‐1029257       7/10/2015 15:47   image002.png                                                            Attorney Client
SWITCH‐AX‐1029258 ‐ SWITCH‐AX‐1029260       7/10/2015 15:47   Scanned Document                                                        Attorney Client
SWITCH‐AX‐1029261 ‐ SWITCH‐AX‐1029263       7/10/2015 15:56   no Title                                                                Attorney Client
SWITCH‐AX‐1029264 ‐ SWITCH‐AX‐1029264       7/10/2015 15:56   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1029265 ‐ SWITCH‐AX‐1029265       7/10/2015 15:56   RFP ‐ ONT.xlsx                                                          Attorney Client
SWITCH‐AX‐1029266 ‐ SWITCH‐AX‐1029266       7/10/2015 15:56   DOE Carrier Analysis 6‐19‐15.xlsx                                       Attorney Client




                                                                          EXHIBIT 10, PAGE 1776
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 24 of 829


Bates                                   Document Date         Document Title                                  Privilege
SWITCH‐AX‐1029267 ‐ SWITCH‐AX‐1029267       7/10/2015 15:56   image001.jpg                                    Attorney Client
SWITCH‐AX‐1029268 ‐ SWITCH‐AX‐1029268       7/10/2015 15:56   Zions Carrier Analysis 7‐8‐15.xlsx              Attorney Client
SWITCH‐AX‐1029269 ‐ SWITCH‐AX‐1029269       7/10/2015 15:56   VMWare Carrier Analysis 7‐8‐15.xlsx             Attorney Client
SWITCH‐AX‐1029270 ‐ SWITCH‐AX‐1029270       7/10/2015 15:56   Machine Zone Order Tracker 6‐24‐15.xlsx         Attorney Client
SWITCH‐AX‐1029271 ‐ SWITCH‐AX‐1029271       7/10/2015 15:56   image003.jpg                                    Attorney Client
SWITCH‐AX‐1029272 ‐ SWITCH‐AX‐1029275       7/10/2015 15:56   RE_ MZ ‐ New Ckt Requirements.msg               Attorney Client
SWITCH‐AX‐1029276 ‐ SWITCH‐AX‐1029276       7/10/2015 15:56   image002.jpg                                    Attorney Client
SWITCH‐AX‐1029277 ‐ SWITCH‐AX‐1029280       7/10/2015 16:09   no Title                                        Attorney Client
SWITCH‐AX‐1029281 ‐ SWITCH‐AX‐1029281       7/10/2015 16:09   M318‐07‐010‐C.pdf                               Attorney Client
SWITCH‐AX‐1029282 ‐ SWITCH‐AX‐1029282       7/10/2015 16:09   image005.png                                    Attorney Client
SWITCH‐AX‐1029283 ‐ SWITCH‐AX‐1029285       7/10/2015 16:09   C011‐071015‐096‐SO (Cox PRI for Molycorp).pdf   Attorney Client
SWITCH‐AX‐1029286 ‐ SWITCH‐AX‐1029294       7/10/2015 16:15   no Title                                        Attorney Client
SWITCH‐AX‐1029295 ‐ SWITCH‐AX‐1029296       7/10/2015 16:15   R233‐07‐046‐A.PDF                               Attorney Client
SWITCH‐AX‐1029297 ‐ SWITCH‐AX‐1029298       7/10/2015 16:15   R233‐07‐044‐A.PDF                               Attorney Client
SWITCH‐AX‐1029299 ‐ SWITCH‐AX‐1029302       7/10/2015 16:15   R233‐07‐045‐M.PDF                               Attorney Client
SWITCH‐AX‐1029303 ‐ SWITCH‐AX‐1029310       7/10/2015 16:20   no Title                                        Attorney Client
SWITCH‐AX‐1029311 ‐ SWITCH‐AX‐1029312       7/10/2015 16:20   R233‐07‐046‐A.PDF                               Attorney Client
SWITCH‐AX‐1029313 ‐ SWITCH‐AX‐1029314       7/10/2015 16:20   R233‐07‐044‐A.PDF                               Attorney Client
SWITCH‐AX‐1029315 ‐ SWITCH‐AX‐1029318       7/10/2015 16:20   R233‐07‐045‐M.PDF                               Attorney Client
SWITCH‐AX‐1029319 ‐ SWITCH‐AX‐1029321       7/10/2015 16:20   no Title                                        Attorney Client
SWITCH‐AX‐1029322 ‐ SWITCH‐AX‐1029322       7/10/2015 16:20   GV Printer 1001.pdf                             Attorney Client
SWITCH‐AX‐1029323 ‐ SWITCH‐AX‐1029323       7/10/2015 16:20   image001.jpg                                    Attorney Client
SWITCH‐AX‐1029324 ‐ SWITCH‐AX‐1029324       7/10/2015 16:20   image002.jpg                                    Attorney Client
SWITCH‐AX‐1029325 ‐ SWITCH‐AX‐1029327       7/10/2015 16:20   Scanned Document                                Attorney Client
SWITCH‐AX‐1029328 ‐ SWITCH‐AX‐1029328       7/10/2015 16:20   image003.png                                    Attorney Client
SWITCH‐AX‐1029329 ‐ SWITCH‐AX‐1029329       7/10/2015 16:27   no Title                                        Attorney Client
SWITCH‐AX‐1029330 ‐ SWITCH‐AX‐1029330       7/10/2015 16:27   RFP ‐ ONT.msg                                   Attorney Client
SWITCH‐AX‐1029331 ‐ SWITCH‐AX‐1029331       7/10/2015 16:27   RFP ‐ ONT.xlsx                                  Attorney Client
SWITCH‐AX‐1029332 ‐ SWITCH‐AX‐1029332       7/10/2015 16:27   RFP ‐ ONT.msg                                   Attorney Client
SWITCH‐AX‐1029333 ‐ SWITCH‐AX‐1029333       7/10/2015 16:27   RFP ‐ ONT.msg                                   Attorney Client
SWITCH‐AX‐1029334 ‐ SWITCH‐AX‐1029334       7/10/2015 16:27   RFP ‐ ONT.msg                                   Attorney Client
SWITCH‐AX‐1029335 ‐ SWITCH‐AX‐1029335       7/10/2015 16:27   image001.jpg                                    Attorney Client
SWITCH‐AX‐1029336 ‐ SWITCH‐AX‐1029336       7/10/2015 16:27   RFP ‐ ONT.msg                                   Attorney Client
SWITCH‐AX‐1029337 ‐ SWITCH‐AX‐1029337       7/10/2015 16:27   image001.jpg                                    Attorney Client
SWITCH‐AX‐1029338 ‐ SWITCH‐AX‐1029338       7/10/2015 16:27   RFP ‐ ONT.msg                                   Attorney Client
SWITCH‐AX‐1029339 ‐ SWITCH‐AX‐1029339       7/10/2015 16:27   RFP ‐ ONT.xlsx                                  Attorney Client
SWITCH‐AX‐1029340 ‐ SWITCH‐AX‐1029340       7/10/2015 16:27   RFP ‐ ONT.xlsx                                  Attorney Client
SWITCH‐AX‐1029341 ‐ SWITCH‐AX‐1029341       7/10/2015 16:27   image001.jpg                                    Attorney Client
SWITCH‐AX‐1029342 ‐ SWITCH‐AX‐1029342       7/10/2015 16:27   image001.jpg                                    Attorney Client
SWITCH‐AX‐1029343 ‐ SWITCH‐AX‐1029343       7/10/2015 16:27   RFP ‐ ONT.xlsx                                  Attorney Client
SWITCH‐AX‐1029344 ‐ SWITCH‐AX‐1029344       7/10/2015 16:27   RFP ‐ ONT.xlsx                                  Attorney Client
SWITCH‐AX‐1029345 ‐ SWITCH‐AX‐1029345       7/10/2015 16:27   RFP ‐ ONT.xlsx                                  Attorney Client
SWITCH‐AX‐1029346 ‐ SWITCH‐AX‐1029346       7/10/2015 16:27   RFP ‐ ONT.msg                                   Attorney Client
SWITCH‐AX‐1029347 ‐ SWITCH‐AX‐1029347       7/10/2015 16:27   image001.jpg                                    Attorney Client
SWITCH‐AX‐1029348 ‐ SWITCH‐AX‐1029348       7/10/2015 16:27   image001.jpg                                    Attorney Client
SWITCH‐AX‐1029349 ‐ SWITCH‐AX‐1029349       7/10/2015 16:27   image001.jpg                                    Attorney Client




                                                                          EXHIBIT 10, PAGE 1777
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 25 of 829


Bates                                   Document Date         Document Title                                                                                    Privilege
SWITCH‐AX‐1029350 ‐ SWITCH‐AX‐1029350       7/10/2015 16:27   RFP ‐ ONT.msg                                                                                     Attorney Client
SWITCH‐AX‐1029351 ‐ SWITCH‐AX‐1029351       7/10/2015 16:27   RFP ‐ ONT.xlsx                                                                                    Attorney Client
SWITCH‐AX‐1029352 ‐ SWITCH‐AX‐1029352       7/10/2015 16:27   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1029353 ‐ SWITCH‐AX‐1029353       7/10/2015 16:27   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1029354 ‐ SWITCH‐AX‐1029354       7/10/2015 16:27   RFP ‐ ONT.xlsx                                                                                    Attorney Client
SWITCH‐AX‐1029355 ‐ SWITCH‐AX‐1029355       7/10/2015 16:45   no Title                                                                                          Attorney Client
SWITCH‐AX‐1029356 ‐ SWITCH‐AX‐1029358       7/10/2015 16:45   Independent Contractor Services Agreement                                                         Attorney Client
SWITCH‐AX‐1029359 ‐ SWITCH‐AX‐1029361       7/10/2015 16:45   Independent Contractor Agt Switch GR 7‐1‐2015 Switch.pdf                                          Attorney Client
SWITCH‐AX‐1029362 ‐ SWITCH‐AX‐1029364       7/10/2015 17:00   no Title                                                                                          Attorney Client
SWITCH‐AX‐1029365 ‐ SWITCH‐AX‐1029541       7/10/2015 17:00   Stipulation_071015.pdf                                                                            Attorney Client
SWITCH‐AX‐1029542 ‐ SWITCH‐AX‐1029542       7/10/2015 17:37   2015 Budget (03.17.15) ‐ Saad.xlsx                                                                Attorney Client
SWITCH‐AX‐1029543 ‐ SWITCH‐AX‐1029543       7/10/2015 17:50   TSCIF Model 07‐10‐2015.xlsx                                                                       Attorney Client
SWITCH‐AX‐1029544 ‐ SWITCH‐AX‐1029546       7/10/2015 22:02   no Title                                                                                          Attorney Client
SWITCH‐AX‐1029547 ‐ SWITCH‐AX‐1029551        7/11/2015 5:46   no Title                                                                                          Attorney Client
SWITCH‐AX‐1029552 ‐ SWITCH‐AX‐1029552        7/11/2015 5:46   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1029553 ‐ SWITCH‐AX‐1029553        7/11/2015 5:46   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1029554 ‐ SWITCH‐AX‐1029554        7/11/2015 5:46   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1029555 ‐ SWITCH‐AX‐1029555        7/11/2015 5:46   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1029556 ‐ SWITCH‐AX‐1029559        7/11/2015 7:40   no Title                                                                                          Attorney Client
SWITCH‐AX‐1029560 ‐ SWITCH‐AX‐1029560        7/11/2015 7:40   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1029561 ‐ SWITCH‐AX‐1029561        7/11/2015 7:40   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1029562 ‐ SWITCH‐AX‐1029562        7/11/2015 8:55   no Title                                                                                          Attorney Client
SWITCH‐AX‐1029563 ‐ SWITCH‐AX‐1029567        7/11/2015 8:55   Switch ASC 718‐IRC 409a March 2015 Valuation Report_FINAL                                         Attorney Client
SWITCH‐AX‐1029568 ‐ SWITCH‐AX‐1029568        7/12/2015 8:35   no Title                                                                                          Attorney Client
SWITCH‐AX‐1029569 ‐ SWITCH‐AX‐1029571        7/12/2015 8:35   Switch Issues List JV Agreement 9July2015 (CL)                                                    Attorney Client
SWITCH‐AX‐1029572 ‐ SWITCH‐AX‐1029572        7/12/2015 8:38   no Title                                                                                          Attorney Client
SWITCH‐AX‐1029573 ‐ SWITCH‐AX‐1029575        7/12/2015 8:38   Switch Issues List JV Agreement 9July2015 (CL)                                                    Attorney Client
SWITCH‐AX‐1029576 ‐ SWITCH‐AX‐1029579       7/12/2015 11:44   no Title                                                                                          Attorney Client
SWITCH‐AX‐1029580 ‐ SWITCH‐AX‐1029580       7/12/2015 11:44   image005.jpg                                                                                      Attorney Client
SWITCH‐AX‐1029581 ‐ SWITCH‐AX‐1029581       7/12/2015 11:44   image007.jpg                                                                                      Attorney Client
SWITCH‐AX‐1029582 ‐ SWITCH‐AX‐1029582       7/12/2015 11:44   image004.jpg                                                                                      Attorney Client
SWITCH‐AX‐1029583 ‐ SWITCH‐AX‐1029586       7/12/2015 11:44   no Title                                                                                          Attorney Client
SWITCH‐AX‐1029587 ‐ SWITCH‐AX‐1029587       7/12/2015 11:44   image007.jpg                                                                                      Attorney Client
SWITCH‐AX‐1029588 ‐ SWITCH‐AX‐1029588       7/12/2015 11:44   image004.jpg                                                                                      Attorney Client
SWITCH‐AX‐1029589 ‐ SWITCH‐AX‐1029589       7/12/2015 11:44   image005.jpg                                                                                      Attorney Client
SWITCH‐AX‐1029590 ‐ SWITCH‐AX‐1029593       7/12/2015 19:41   no Title                                                                                          Attorney Client
SWITCH‐AX‐1029594 ‐ SWITCH‐AX‐1029594       7/12/2015 19:41   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1029595 ‐ SWITCH‐AX‐1029595       7/12/2015 19:41   image004.jpg                                                                                      Attorney Client
SWITCH‐AX‐1029596 ‐ SWITCH‐AX‐1029596       7/12/2015 19:41   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1029597 ‐ SWITCH‐AX‐1029597        7/13/2015 8:29   no Title                                                                                          Attorney Client
SWITCH‐AX‐1029598 ‐ SWITCH‐AX‐1029606        7/13/2015 8:29   Agreement 15‐07‐02 Switch (bja).docx                                                              Attorney Client
SWITCH‐AX‐1029607 ‐ SWITCH‐AX‐1029608        7/13/2015 9:40   no Title                                                                                          Attorney Client
SWITCH‐AX‐1029609 ‐ SWITCH‐AX‐1029609        7/13/2015 9:40   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1029610 ‐ SWITCH‐AX‐1029615        7/13/2015 9:40   [AB‐C36252528F] Notification of Acceptable Use Policy Violation of Single DMCA Infringement.msg   Attorney Client
SWITCH‐AX‐1029616 ‐ SWITCH‐AX‐1029622       7/13/2015 10:29   no Title                                                                                          Attorney Client
SWITCH‐AX‐1029623 ‐ SWITCH‐AX‐1029624       7/13/2015 10:29   Redline 2014 Switch MSCI ISS Assertion v4 to v5 070815 (MSCI).doc                                 Attorney Client




                                                                           EXHIBIT 10, PAGE 1778
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 26 of 829


Bates                                   Document Date         Document Title                                              Privilege
SWITCH‐AX‐1029625 ‐ SWITCH‐AX‐1029627       7/13/2015 10:55   no Title                                                    Attorney Client
SWITCH‐AX‐1029628 ‐ SWITCH‐AX‐1029628       7/13/2015 10:55   14‐9‐SU‐esig‐JM.jpg                                         Attorney Client
SWITCH‐AX‐1029629 ‐ SWITCH‐AX‐1029631       7/13/2015 10:55   no Title                                                    Attorney Client
SWITCH‐AX‐1029632 ‐ SWITCH‐AX‐1029632       7/13/2015 10:55   14‐9‐SU‐esig‐JM.jpg                                         Attorney Client
SWITCH‐AX‐1029633 ‐ SWITCH‐AX‐1029635       7/13/2015 13:42   no Title                                                    Attorney Client
SWITCH‐AX‐1029636 ‐ SWITCH‐AX‐1029636       7/13/2015 13:42   14‐9‐SU‐esig‐JM.jpg                                         Attorney Client
SWITCH‐AX‐1029637 ‐ SWITCH‐AX‐1029637       7/13/2015 13:42   14‐9‐SU‐esig‐JM.jpg                                         Attorney Client
SWITCH‐AX‐1029638 ‐ SWITCH‐AX‐1029640       7/13/2015 13:42   no Title                                                    Attorney Client
SWITCH‐AX‐1029641 ‐ SWITCH‐AX‐1029641       7/13/2015 13:42   14‐9‐SU‐esig‐JM.jpg                                         Attorney Client
SWITCH‐AX‐1029642 ‐ SWITCH‐AX‐1029642       7/13/2015 13:42   14‐9‐SU‐esig‐JM.jpg                                         Attorney Client
SWITCH‐AX‐1029643 ‐ SWITCH‐AX‐1029647       7/13/2015 13:45   no Title                                                    Attorney Client
SWITCH‐AX‐1029648 ‐ SWITCH‐AX‐1029648       7/13/2015 13:45   image004.jpg                                                Attorney Client
SWITCH‐AX‐1029649 ‐ SWITCH‐AX‐1029649       7/13/2015 13:45   image001.jpg                                                Attorney Client
SWITCH‐AX‐1029650 ‐ SWITCH‐AX‐1029650       7/13/2015 13:45   image002.jpg                                                Attorney Client
SWITCH‐AX‐1029651 ‐ SWITCH‐AX‐1029655       7/13/2015 13:45   no Title                                                    Attorney Client
SWITCH‐AX‐1029656 ‐ SWITCH‐AX‐1029656       7/13/2015 13:45   image004.jpg                                                Attorney Client
SWITCH‐AX‐1029657 ‐ SWITCH‐AX‐1029657       7/13/2015 13:45   image001.jpg                                                Attorney Client
SWITCH‐AX‐1029658 ‐ SWITCH‐AX‐1029658       7/13/2015 13:45   image002.jpg                                                Attorney Client
SWITCH‐AX‐1029659 ‐ SWITCH‐AX‐1029663       7/13/2015 13:51   no Title                                                    Attorney Client
SWITCH‐AX‐1029664 ‐ SWITCH‐AX‐1029664       7/13/2015 13:51   image004.jpg                                                Attorney Client
SWITCH‐AX‐1029665 ‐ SWITCH‐AX‐1029665       7/13/2015 13:51   image001.jpg                                                Attorney Client
SWITCH‐AX‐1029666 ‐ SWITCH‐AX‐1029666       7/13/2015 13:51   image004.jpg                                                Attorney Client
SWITCH‐AX‐1029667 ‐ SWITCH‐AX‐1029667       7/13/2015 13:51   image002.jpg                                                Attorney Client
SWITCH‐AX‐1029668 ‐ SWITCH‐AX‐1029672       7/13/2015 13:51   no Title                                                    Attorney Client
SWITCH‐AX‐1029673 ‐ SWITCH‐AX‐1029673       7/13/2015 13:51   image004.jpg                                                Attorney Client
SWITCH‐AX‐1029674 ‐ SWITCH‐AX‐1029674       7/13/2015 13:51   image002.jpg                                                Attorney Client
SWITCH‐AX‐1029675 ‐ SWITCH‐AX‐1029675       7/13/2015 13:51   image001.jpg                                                Attorney Client
SWITCH‐AX‐1029676 ‐ SWITCH‐AX‐1029676       7/13/2015 13:51   image004.jpg                                                Attorney Client
SWITCH‐AX‐1029677 ‐ SWITCH‐AX‐1029678       7/13/2015 16:33   no Title                                                    Attorney Client
SWITCH‐AX‐1029679 ‐ SWITCH‐AX‐1029683       7/13/2015 16:33   Switch ASC 718‐IRC 409a March 2015 Valuation Report_FINAL   Attorney Client
SWITCH‐AX‐1029684 ‐ SWITCH‐AX‐1029685       7/13/2015 16:41   no Title                                                    Attorney Client
SWITCH‐AX‐1029686 ‐ SWITCH‐AX‐1029694       7/13/2015 16:41   Redline Colocation Facilities Agreement 07‐13‐15.docx       Attorney Client
SWITCH‐AX‐1029695 ‐ SWITCH‐AX‐1029697       7/13/2015 16:43   no Title                                                    Attorney Client
SWITCH‐AX‐1029698 ‐ SWITCH‐AX‐1029702       7/13/2015 17:34   no Title                                                    Attorney Client
SWITCH‐AX‐1029703 ‐ SWITCH‐AX‐1029703       7/13/2015 17:34   image002.jpg                                                Attorney Client
SWITCH‐AX‐1029704 ‐ SWITCH‐AX‐1029704       7/13/2015 17:34   image001.jpg                                                Attorney Client
SWITCH‐AX‐1029705 ‐ SWITCH‐AX‐1029705       7/13/2015 17:34   image004.jpg                                                Attorney Client
SWITCH‐AX‐1029706 ‐ SWITCH‐AX‐1029710       7/13/2015 17:34   no Title                                                    Attorney Client
SWITCH‐AX‐1029711 ‐ SWITCH‐AX‐1029711       7/13/2015 17:34   image004.jpg                                                Attorney Client
SWITCH‐AX‐1029712 ‐ SWITCH‐AX‐1029712       7/13/2015 17:34   image001.jpg                                                Attorney Client
SWITCH‐AX‐1029713 ‐ SWITCH‐AX‐1029713       7/13/2015 17:34   image002.jpg                                                Attorney Client
SWITCH‐AX‐1029714 ‐ SWITCH‐AX‐1029718       7/13/2015 18:14   no Title                                                    Attorney Client
SWITCH‐AX‐1029719 ‐ SWITCH‐AX‐1029719       7/13/2015 18:14   image004.jpg                                                Attorney Client
SWITCH‐AX‐1029720 ‐ SWITCH‐AX‐1029720       7/13/2015 18:14   image001.jpg                                                Attorney Client
SWITCH‐AX‐1029721 ‐ SWITCH‐AX‐1029721       7/13/2015 18:14   image002.jpg                                                Attorney Client
SWITCH‐AX‐1029722 ‐ SWITCH‐AX‐1029726       7/13/2015 20:11   no Title                                                    Attorney Client




                                                                          EXHIBIT 10, PAGE 1779
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 27 of 829


Bates                                   Document Date         Document Title                                                                              Privilege
SWITCH‐AX‐1029727 ‐ SWITCH‐AX‐1029731       7/13/2015 20:11   no Title                                                                                   Attorney Client
SWITCH‐AX‐1029732 ‐ SWITCH‐AX‐1029736       7/13/2015 20:46   no Title                                                                                   Attorney Client
SWITCH‐AX‐1029737 ‐ SWITCH‐AX‐1029741       7/13/2015 20:46   no Title                                                                                   Attorney Client
SWITCH‐AX‐1029742 ‐ SWITCH‐AX‐1029742       7/13/2015 21:28   no Title                                                                                   Attorney Client
SWITCH‐AX‐1029743 ‐ SWITCH‐AX‐1029744       7/13/2015 21:33   no Title                                                                                   Attorney Client
SWITCH‐AX‐1029745 ‐ SWITCH‐AX‐1029746       7/13/2015 21:49   no Title                                                                                   Attorney Client
SWITCH‐AX‐1029747 ‐ SWITCH‐AX‐1029748        7/14/2015 8:48   no Title                                                                                   Attorney Client
SWITCH‐AX‐1029749 ‐ SWITCH‐AX‐1029750        7/14/2015 9:17   no Title                                                                                   Attorney Client
SWITCH‐AX‐1029751 ‐ SWITCH‐AX‐1029758        7/14/2015 9:17   Switch_WDS Colo Agreement wds rev. 7.6.15.pdf                                              Attorney Client
SWITCH‐AX‐1029759 ‐ SWITCH‐AX‐1029768        7/14/2015 9:17   WDS_Switch_MASTER Business Associate Agreement 2013 Omnibus Rules Rev. 3.2015 (All CompanieAttorney Client
SWITCH‐AX‐1029769 ‐ SWITCH‐AX‐1029771        7/14/2015 9:27   no Title                                                                                   Attorney Client
SWITCH‐AX‐1029772 ‐ SWITCH‐AX‐1029772        7/14/2015 9:27   SO ‐ Western Dental Services, Inc. ‐ 06‐10‐15.pdf                                          Attorney Client
SWITCH‐AX‐1029773 ‐ SWITCH‐AX‐1029780        7/14/2015 9:27   Colocation Facilities Agreement 04‐29‐2015 (fillable form).pdf                             Attorney Client
SWITCH‐AX‐1029781 ‐ SWITCH‐AX‐1029783        7/14/2015 9:48   no Title                                                                                   Attorney Client
SWITCH‐AX‐1029784 ‐ SWITCH‐AX‐1029786        7/14/2015 9:48   no Title                                                                                   Attorney Client
SWITCH‐AX‐1029787 ‐ SWITCH‐AX‐1029788        7/14/2015 9:53   no Title                                                                                   Attorney Client
SWITCH‐AX‐1029789 ‐ SWITCH‐AX‐1029790        7/14/2015 9:54   no Title                                                                                   Attorney Client
SWITCH‐AX‐1029791 ‐ SWITCH‐AX‐1029792        7/14/2015 9:54   no Title                                                                                   Attorney Client
SWITCH‐AX‐1029793 ‐ SWITCH‐AX‐1029794        7/14/2015 9:55   no Title                                                                                   Attorney Client
SWITCH‐AX‐1029795 ‐ SWITCH‐AX‐1029801       7/14/2015 11:00   no Title                                                                                   Attorney Client
SWITCH‐AX‐1029802 ‐ SWITCH‐AX‐1029803       7/14/2015 11:00   2014 Switch MSCI ISS Rep v4 07‐08‐15 (MSCI).doc                                            Attorney Client
SWITCH‐AX‐1029804 ‐ SWITCH‐AX‐1029805       7/14/2015 11:00   2014 Switch MSCI ISS Assertion v5 070815 (MSCI).doc                                        Attorney Client
SWITCH‐AX‐1029806 ‐ SWITCH‐AX‐1029808       7/14/2015 11:13   no Title                                                                                   Attorney Client
SWITCH‐AX‐1029809 ‐ SWITCH‐AX‐1029816       7/14/2015 12:19   no Title                                                                                   Attorney Client
SWITCH‐AX‐1029817 ‐ SWITCH‐AX‐1029819       7/14/2015 13:21   no Title                                                                                   Attorney Client
SWITCH‐AX‐1029820 ‐ SWITCH‐AX‐1029822       7/14/2015 13:21   no Title                                                                                   Attorney Client
SWITCH‐AX‐1029823 ‐ SWITCH‐AX‐1029825       7/14/2015 13:21   no Title                                                                                   Attorney Client
SWITCH‐AX‐1029826 ‐ SWITCH‐AX‐1029828       7/14/2015 13:21   no Title                                                                                   Attorney Client
SWITCH‐AX‐1029829 ‐ SWITCH‐AX‐1029831       7/14/2015 13:22   no Title                                                                                   Attorney Client
SWITCH‐AX‐1029832 ‐ SWITCH‐AX‐1029832       7/14/2015 13:31   2015 Budget (03.17.15)_2015 Variance Report.xlsx                                           Attorney Client
SWITCH‐AX‐1029833 ‐ SWITCH‐AX‐1029839       7/14/2015 14:15   no Title                                                                                   Attorney Client
SWITCH‐AX‐1029840 ‐ SWITCH‐AX‐1029847       7/14/2015 14:46   no Title                                                                                   Attorney Client
SWITCH‐AX‐1029848 ‐ SWITCH‐AX‐1029850       7/14/2015 15:47   no Title                                                                                   Attorney Client
SWITCH‐AX‐1029851 ‐ SWITCH‐AX‐1029853       7/14/2015 16:29   no Title                                                                                   Attorney Client
SWITCH‐AX‐1029854 ‐ SWITCH‐AX‐1029854       7/14/2015 16:29   Scanned from a Xerox Multifunction Device.pdf                                              Attorney Client
SWITCH‐AX‐1029855 ‐ SWITCH‐AX‐1029860       7/14/2015 16:44   no Title                                                                                   Attorney Client
SWITCH‐AX‐1029861 ‐ SWITCH‐AX‐1029861       7/14/2015 16:44   image004.jpg                                                                               Attorney Client
SWITCH‐AX‐1029862 ‐ SWITCH‐AX‐1029862       7/14/2015 16:44   image002.jpg                                                                               Attorney Client
SWITCH‐AX‐1029863 ‐ SWITCH‐AX‐1029863       7/14/2015 16:44   image001.jpg                                                                               Attorney Client
SWITCH‐AX‐1029864 ‐ SWITCH‐AX‐1029869       7/14/2015 16:44   no Title                                                                                   Attorney Client
SWITCH‐AX‐1029870 ‐ SWITCH‐AX‐1029870       7/14/2015 16:44   image002.jpg                                                                               Attorney Client
SWITCH‐AX‐1029871 ‐ SWITCH‐AX‐1029871       7/14/2015 16:44   image001.jpg                                                                               Attorney Client
SWITCH‐AX‐1029872 ‐ SWITCH‐AX‐1029872       7/14/2015 16:44   image004.jpg                                                                               Attorney Client
SWITCH‐AX‐1029873 ‐ SWITCH‐AX‐1029876       7/14/2015 17:31   no Title                                                                                   Attorney Client
SWITCH‐AX‐1029877 ‐ SWITCH‐AX‐1029880       7/14/2015 17:31   no Title                                                                                   Attorney Client
SWITCH‐AX‐1029881 ‐ SWITCH‐AX‐1029884       7/14/2015 17:35   no Title                                                                                   Attorney Client




                                                                          EXHIBIT 10, PAGE 1780
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 28 of 829


Bates                                   Document Date         Document Title                                                               Privilege
SWITCH‐AX‐1029885 ‐ SWITCH‐AX‐1029888       7/14/2015 18:29   no Title                                                                     Attorney Client
SWITCH‐AX‐1029889 ‐ SWITCH‐AX‐1029892       7/14/2015 20:55   no Title                                                                     Attorney Client
SWITCH‐AX‐1029893 ‐ SWITCH‐AX‐1029898       7/14/2015 21:01   no Title                                                                     Attorney Client
SWITCH‐AX‐1029899 ‐ SWITCH‐AX‐1029904       7/14/2015 21:01   no Title                                                                     Attorney Client
SWITCH‐AX‐1029905 ‐ SWITCH‐AX‐1029910       7/14/2015 21:01   no Title                                                                     Attorney Client
SWITCH‐AX‐1029911 ‐ SWITCH‐AX‐1029915       7/14/2015 21:27   no Title                                                                     Attorney Client
SWITCH‐AX‐1029916 ‐ SWITCH‐AX‐1029916        7/15/2015 4:22   no Title                                                                     Attorney Client
SWITCH‐AX‐1029917 ‐ SWITCH‐AX‐1029918        7/15/2015 4:22   Supernap Agreed Points.docx                                                  Attorney Client
SWITCH‐AX‐1029919 ‐ SWITCH‐AX‐1029924        7/15/2015 7:29   no Title                                                                     Attorney Client
SWITCH‐AX‐1029925 ‐ SWITCH‐AX‐1029925        7/15/2015 7:29   image004.jpg                                                                 Attorney Client
SWITCH‐AX‐1029926 ‐ SWITCH‐AX‐1029926        7/15/2015 7:29   image002.jpg                                                                 Attorney Client
SWITCH‐AX‐1029927 ‐ SWITCH‐AX‐1029927        7/15/2015 7:29   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1029928 ‐ SWITCH‐AX‐1029935        7/15/2015 9:30   no Title                                                                     Attorney Client
SWITCH‐AX‐1029936 ‐ SWITCH‐AX‐1029936        7/15/2015 9:30   image004.jpg                                                                 Attorney Client
SWITCH‐AX‐1029937 ‐ SWITCH‐AX‐1029937        7/15/2015 9:30   image005.jpg                                                                 Attorney Client
SWITCH‐AX‐1029938 ‐ SWITCH‐AX‐1029938        7/15/2015 9:30   image007.png                                                                 Attorney Client
SWITCH‐AX‐1029939 ‐ SWITCH‐AX‐1029939        7/15/2015 9:30   image008.jpg                                                                 Attorney Client
SWITCH‐AX‐1029940 ‐ SWITCH‐AX‐1029940        7/15/2015 9:30   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1029941 ‐ SWITCH‐AX‐1029941        7/15/2015 9:30   Microsoft Outlook ‐ Memo Style                                               Attorney Client
SWITCH‐AX‐1029942 ‐ SWITCH‐AX‐1029942        7/15/2015 9:30   image006.jpg                                                                 Attorney Client
SWITCH‐AX‐1029943 ‐ SWITCH‐AX‐1029943        7/15/2015 9:30   image003.jpg                                                                 Attorney Client
SWITCH‐AX‐1029944 ‐ SWITCH‐AX‐1029944        7/15/2015 9:30   image002.jpg                                                                 Attorney Client
SWITCH‐AX‐1029945 ‐ SWITCH‐AX‐1029945        7/15/2015 9:57   no Title                                                                     Attorney Client
SWITCH‐AX‐1029946 ‐ SWITCH‐AX‐1029948        7/15/2015 9:57   APN:_________________                                                        Attorney Client
SWITCH‐AX‐1029949 ‐ SWITCH‐AX‐1029953        7/15/2015 9:57   Encroachment Permit Application ‐ Storey County.pdf                          Attorney Client
SWITCH‐AX‐1029954 ‐ SWITCH‐AX‐1029955        7/15/2015 9:57   Encroachment App_201208091105021162 ‐ Churchill County Road Department.pdf   Attorney Client
SWITCH‐AX‐1029956 ‐ SWITCH‐AX‐1029958        7/15/2015 9:57   DATE: ___________________                                                    Attorney Client
SWITCH‐AX‐1029959 ‐ SWITCH‐AX‐1029961       7/15/2015 10:09   no Title                                                                     Attorney Client
SWITCH‐AX‐1029962 ‐ SWITCH‐AX‐1029965       7/15/2015 10:09   Independent Contractor Services Agreement                                    Attorney Client
SWITCH‐AX‐1029966 ‐ SWITCH‐AX‐1029966       7/15/2015 10:09   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1029967 ‐ SWITCH‐AX‐1029967       7/15/2015 10:43   Posted Purchase Invoices ‐ June 2015.xlsx                                    Attorney Client
SWITCH‐AX‐1029968 ‐ SWITCH‐AX‐1029975       7/15/2015 10:48   no Title                                                                     Attorney Client
SWITCH‐AX‐1029976 ‐ SWITCH‐AX‐1029976       7/15/2015 11:34   no Title                                                                     Attorney Client
SWITCH‐AX‐1029977 ‐ SWITCH‐AX‐1029977       7/15/2015 11:52   no Title                                                                     Attorney Client
SWITCH‐AX‐1029978 ‐ SWITCH‐AX‐1029986       7/15/2015 11:52   Attachment 2, Switch Terms & Conditions (7‐2‐2015).pdf                       Attorney Client
SWITCH‐AX‐1029987 ‐ SWITCH‐AX‐1030000       7/15/2015 11:52   Microsoft Word ‐ pd07072015111014                                            Attorney Client
SWITCH‐AX‐1030001 ‐ SWITCH‐AX‐1030003       7/15/2015 11:52   Attachment 1, Statement of Work (Switch Communications).pdf                  Attorney Client
SWITCH‐AX‐1030004 ‐ SWITCH‐AX‐1030004       7/15/2015 11:52   no Title                                                                     Attorney Client
SWITCH‐AX‐1030005 ‐ SWITCH‐AX‐1030018       7/15/2015 11:52   Microsoft Word ‐ pd07072015111014                                            Attorney Client
SWITCH‐AX‐1030019 ‐ SWITCH‐AX‐1030027       7/15/2015 11:52   Attachment 2, Switch Terms & Conditions (7‐2‐2015).pdf                       Attorney Client
SWITCH‐AX‐1030028 ‐ SWITCH‐AX‐1030030       7/15/2015 11:52   Attachment 1, Statement of Work (Switch Communications).pdf                  Attorney Client
SWITCH‐AX‐1030031 ‐ SWITCH‐AX‐1030036       7/15/2015 12:54   no Title                                                                     Attorney Client
SWITCH‐AX‐1030037 ‐ SWITCH‐AX‐1030037       7/15/2015 12:54   image002.jpg                                                                 Attorney Client
SWITCH‐AX‐1030038 ‐ SWITCH‐AX‐1030038       7/15/2015 12:54   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1030039 ‐ SWITCH‐AX‐1030050       7/15/2015 12:54   Microsoft Word ‐ Switch Comcast MSA IP 150715 FINAL.docx                     Attorney Client
SWITCH‐AX‐1030051 ‐ SWITCH‐AX‐1030051       7/15/2015 12:54   image004.jpg                                                                 Attorney Client




                                                                         EXHIBIT 10, PAGE 1781
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 29 of 829


Bates                                   Document Date         Document Title                                                          Privilege
SWITCH‐AX‐1030052 ‐ SWITCH‐AX‐1030058       7/15/2015 13:01   no Title                                                                Attorney Client
SWITCH‐AX‐1030059 ‐ SWITCH‐AX‐1030070       7/15/2015 13:01   Microsoft Word ‐ Switch Comcast MSA IP 150715 FINAL.docx                Attorney Client
SWITCH‐AX‐1030071 ‐ SWITCH‐AX‐1030071       7/15/2015 13:01   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1030072 ‐ SWITCH‐AX‐1030072       7/15/2015 13:01   image004.jpg                                                            Attorney Client
SWITCH‐AX‐1030073 ‐ SWITCH‐AX‐1030073       7/15/2015 13:01   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1030074 ‐ SWITCH‐AX‐1030080       7/15/2015 13:01   no Title                                                                Attorney Client
SWITCH‐AX‐1030081 ‐ SWITCH‐AX‐1030081       7/15/2015 13:01   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1030082 ‐ SWITCH‐AX‐1030082       7/15/2015 13:01   image004.jpg                                                            Attorney Client
SWITCH‐AX‐1030083 ‐ SWITCH‐AX‐1030083       7/15/2015 13:01   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1030084 ‐ SWITCH‐AX‐1030095       7/15/2015 13:01   Microsoft Word ‐ Switch Comcast MSA IP 150715 FINAL.docx                Attorney Client
SWITCH‐AX‐1030096 ‐ SWITCH‐AX‐1030096       7/15/2015 13:02   no Title                                                                Attorney Client
SWITCH‐AX‐1030097 ‐ SWITCH‐AX‐1030105       7/15/2015 13:02   Attachment 2, Switch Terms & Conditions ‐ Switch signed 7‐11‐2015.pdf   Attorney Client
SWITCH‐AX‐1030106 ‐ SWITCH‐AX‐1030106       7/15/2015 13:04   no Title                                                                Attorney Client
SWITCH‐AX‐1030107 ‐ SWITCH‐AX‐1030120       7/15/2015 13:04   Microsoft Word ‐ pd07072015111014                                       Attorney Client
SWITCH‐AX‐1030121 ‐ SWITCH‐AX‐1030129       7/15/2015 13:04   Attachment 2, Switch Terms & Conditions (7‐2‐2015).pdf                  Attorney Client
SWITCH‐AX‐1030130 ‐ SWITCH‐AX‐1030132       7/15/2015 13:04   Attachment 1, Statement of Work (Switch Communications).pdf             Attorney Client
SWITCH‐AX‐1030133 ‐ SWITCH‐AX‐1030153       7/15/2015 13:23   no Title                                                                Attorney Client
SWITCH‐AX‐1030154 ‐ SWITCH‐AX‐1030154       7/15/2015 13:23   image001.png                                                            Attorney Client
SWITCH‐AX‐1030155 ‐ SWITCH‐AX‐1030155       7/15/2015 13:28   no Title                                                                Attorney Client
SWITCH‐AX‐1030156 ‐ SWITCH‐AX‐1030158       7/15/2015 13:28   APS Direct Placement Agreement (30 Day Guarantee)                       Attorney Client
SWITCH‐AX‐1030159 ‐ SWITCH‐AX‐1030159       7/15/2015 14:06   no Title                                                                Attorney Client
SWITCH‐AX‐1030160 ‐ SWITCH‐AX‐1030160       7/15/2015 14:06   14‐9‐SU‐esig‐AK[1][7].png                                               Attorney Client
SWITCH‐AX‐1030161 ‐ SWITCH‐AX‐1030163       7/15/2015 14:06   Independent Contractor Agt Switch GR 7‐1‐2015 Switch                    Attorney Client
SWITCH‐AX‐1030164 ‐ SWITCH‐AX‐1030168       7/15/2015 14:11   no Title                                                                Attorney Client
SWITCH‐AX‐1030169 ‐ SWITCH‐AX‐1030169       7/15/2015 14:11   image005.png                                                            Attorney Client
SWITCH‐AX‐1030170 ‐ SWITCH‐AX‐1030173       7/15/2015 14:11   Independent Contractor Services Agreement                               Attorney Client
SWITCH‐AX‐1030174 ‐ SWITCH‐AX‐1030174       7/15/2015 14:11   Master Services                                                         Attorney Client
SWITCH‐AX‐1030175 ‐ SWITCH‐AX‐1030175       7/15/2015 14:11   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1030176 ‐ SWITCH‐AX‐1030176       7/15/2015 14:31   no Title                                                                Attorney Client
SWITCH‐AX‐1030177 ‐ SWITCH‐AX‐1030185       7/15/2015 14:31   MacroMOD Agreement REDLINE 071515.doc                                   Attorney Client
SWITCH‐AX‐1030186 ‐ SWITCH‐AX‐1030186       7/15/2015 14:37   no Title                                                                Attorney Client
SWITCH‐AX‐1030187 ‐ SWITCH‐AX‐1030189       7/15/2015 14:37   Switch SO 560059 1G ELINE NAP7 to 5655 W Badura.pdf                     Attorney Client
SWITCH‐AX‐1030190 ‐ SWITCH‐AX‐1030190       7/15/2015 14:37   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1030191 ‐ SWITCH‐AX‐1030191       7/15/2015 14:37   Two_Ckts_SO_SuperNAP.pdf                                                Attorney Client
SWITCH‐AX‐1030192 ‐ SWITCH‐AX‐1030192       7/15/2015 14:37   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1030193 ‐ SWITCH‐AX‐1030193       7/15/2015 14:37   Switch SO 560850 1G ELINE NAP7 to PAGE MILLS v2.pdf                     Attorney Client
SWITCH‐AX‐1030194 ‐ SWITCH‐AX‐1030195       7/15/2015 15:01   no Title                                                                Attorney Client
SWITCH‐AX‐1030196 ‐ SWITCH‐AX‐1030197       7/15/2015 15:02   no Title                                                                Attorney Client
SWITCH‐AX‐1030198 ‐ SWITCH‐AX‐1030206       7/15/2015 15:02   Attachment 2, Switch Terms & Conditions ‐ Switch signed 7‐11‐2015.pdf   Attorney Client
SWITCH‐AX‐1030207 ‐ SWITCH‐AX‐1030208       7/15/2015 15:14   no Title                                                                Attorney Client
SWITCH‐AX‐1030209 ‐ SWITCH‐AX‐1030216       7/15/2015 15:14   MacroMOD Agreement EB 071515 Clean.doc                                  Attorney Client
SWITCH‐AX‐1030217 ‐ SWITCH‐AX‐1030217       7/15/2015 15:36   Payment Ledger Entries‐ June 2015.xlsx                                  Attorney Client
SWITCH‐AX‐1030218 ‐ SWITCH‐AX‐1030218       7/15/2015 15:37   no Title                                                                Attorney Client
SWITCH‐AX‐1030219 ‐ SWITCH‐AX‐1030221       7/15/2015 15:37   Switch Release 7‐7‐15.docx                                              Attorney Client
SWITCH‐AX‐1030222 ‐ SWITCH‐AX‐1030222       7/15/2015 15:37   no Title                                                                Attorney Client
SWITCH‐AX‐1030223 ‐ SWITCH‐AX‐1030225       7/15/2015 15:37   Switch Release 7‐7‐15.docx                                              Attorney Client




                                                                          EXHIBIT 10, PAGE 1782
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 30 of 829


Bates                                   Document Date         Document Title                                             Privilege
SWITCH‐AX‐1030226 ‐ SWITCH‐AX‐1030227       7/15/2015 15:54   no Title                                                   Attorney Client
SWITCH‐AX‐1030228 ‐ SWITCH‐AX‐1030230       7/15/2015 16:01   no Title                                                   Attorney Client
SWITCH‐AX‐1030231 ‐ SWITCH‐AX‐1030237       7/15/2015 16:02   no Title                                                   Attorney Client
SWITCH‐AX‐1030238 ‐ SWITCH‐AX‐1030238       7/15/2015 16:02   image002.jpg                                               Attorney Client
SWITCH‐AX‐1030239 ‐ SWITCH‐AX‐1030239       7/15/2015 16:02   image004.jpg                                               Attorney Client
SWITCH‐AX‐1030240 ‐ SWITCH‐AX‐1030240       7/15/2015 16:02   image001.jpg                                               Attorney Client
SWITCH‐AX‐1030241 ‐ SWITCH‐AX‐1030247       7/15/2015 16:02   no Title                                                   Attorney Client
SWITCH‐AX‐1030248 ‐ SWITCH‐AX‐1030248       7/15/2015 16:02   image001.jpg                                               Attorney Client
SWITCH‐AX‐1030249 ‐ SWITCH‐AX‐1030249       7/15/2015 16:02   image004.jpg                                               Attorney Client
SWITCH‐AX‐1030250 ‐ SWITCH‐AX‐1030250       7/15/2015 16:02   image002.jpg                                               Attorney Client
SWITCH‐AX‐1030251 ‐ SWITCH‐AX‐1030257       7/15/2015 16:04   no Title                                                   Attorney Client
SWITCH‐AX‐1030258 ‐ SWITCH‐AX‐1030258       7/15/2015 16:04   image003.jpg                                               Attorney Client
SWITCH‐AX‐1030259 ‐ SWITCH‐AX‐1030259       7/15/2015 16:04   Two_Ckts_SO_SuperNAP.pdf                                   Attorney Client
SWITCH‐AX‐1030260 ‐ SWITCH‐AX‐1030260       7/15/2015 16:04   image001.jpg                                               Attorney Client
SWITCH‐AX‐1030261 ‐ SWITCH‐AX‐1030263       7/15/2015 16:04   Switch SO 560059 1G ELINE NAP7 to 5655 W Badura.pdf        Attorney Client
SWITCH‐AX‐1030264 ‐ SWITCH‐AX‐1030266       7/15/2015 16:04   Switch SO 560850 1G ELINE NAP7 to PAGE MILLS v2.pdf        Attorney Client
SWITCH‐AX‐1030267 ‐ SWITCH‐AX‐1030267       7/15/2015 16:04   no Title                                                   Attorney Client
SWITCH‐AX‐1030268 ‐ SWITCH‐AX‐1030270       7/15/2015 16:04   Switch SO 560850 1G ELINE NAP7 to PAGE MILLS v2.pdf        Attorney Client
SWITCH‐AX‐1030271 ‐ SWITCH‐AX‐1030273       7/15/2015 16:04   Switch SO 560059 1G ELINE NAP7 to 5655 W Badura.pdf        Attorney Client
SWITCH‐AX‐1030274 ‐ SWITCH‐AX‐1030274       7/15/2015 16:04   Two_Ckts_SO_SuperNAP.pdf                                   Attorney Client
SWITCH‐AX‐1030275 ‐ SWITCH‐AX‐1030275       7/15/2015 16:04   image003.jpg                                               Attorney Client
SWITCH‐AX‐1030276 ‐ SWITCH‐AX‐1030276       7/15/2015 16:04   image001.jpg                                               Attorney Client
SWITCH‐AX‐1030277 ‐ SWITCH‐AX‐1030281       7/15/2015 16:06   no Title                                                   Attorney Client
SWITCH‐AX‐1030282 ‐ SWITCH‐AX‐1030282       7/15/2015 16:06   image001.jpg                                               Attorney Client
SWITCH‐AX‐1030283 ‐ SWITCH‐AX‐1030284       7/15/2015 16:06   CL‐REI 7‐15‐15.pdf                                         Attorney Client
SWITCH‐AX‐1030285 ‐ SWITCH‐AX‐1030286       7/15/2015 16:12   no Title                                                   Attorney Client
SWITCH‐AX‐1030287 ‐ SWITCH‐AX‐1030287       7/15/2015 16:12   14‐9‐SU‐esig‐AK[1][3].png                                  Attorney Client
SWITCH‐AX‐1030288 ‐ SWITCH‐AX‐1030289       7/15/2015 16:12   Switch‐Supernap7‐Invoicing 12‐31‐2014.pdf                  Attorney Client
SWITCH‐AX‐1030290 ‐ SWITCH‐AX‐1030290       7/15/2015 16:12   14‐9‐SU‐esig‐AK[1][18].png                                 Attorney Client
SWITCH‐AX‐1030291 ‐ SWITCH‐AX‐1030296       7/15/2015 16:12   Switch‐Supernap7‐Invoicing 6‐30‐2015.pdf                   Attorney Client
SWITCH‐AX‐1030297 ‐ SWITCH‐AX‐1030301       7/15/2015 16:12   Switch‐Supernap7‐Invoicing 0115 4‐30‐2015.pdf              Attorney Client
SWITCH‐AX‐1030302 ‐ SWITCH‐AX‐1030303       7/15/2015 16:34   no Title                                                   Attorney Client
SWITCH‐AX‐1030304 ‐ SWITCH‐AX‐1030311       7/15/2015 16:34   Redline MacroMOD Agreement V4 to V5 07‐15‐2015.docx        Attorney Client
SWITCH‐AX‐1030312 ‐ SWITCH‐AX‐1030312       7/15/2015 17:58   no Title                                                   Attorney Client
SWITCH‐AX‐1030313 ‐ SWITCH‐AX‐1030315       7/15/2015 17:58   APS Direct Placement Agreement (30 Day Guarantee)          Attorney Client
SWITCH‐AX‐1030316 ‐ SWITCH‐AX‐1030316       7/15/2015 18:00   no Title                                                   Attorney Client
SWITCH‐AX‐1030317 ‐ SWITCH‐AX‐1030319       7/15/2015 18:00   APS Direct Placement Agreement (30 Day Guarantee)          Attorney Client
SWITCH‐AX‐1030320 ‐ SWITCH‐AX‐1030326       7/15/2015 18:31   no Title                                                   Attorney Client
SWITCH‐AX‐1030327 ‐ SWITCH‐AX‐1030327       7/15/2015 18:31   image002.jpg                                               Attorney Client
SWITCH‐AX‐1030328 ‐ SWITCH‐AX‐1030328       7/15/2015 18:31   image004.jpg                                               Attorney Client
SWITCH‐AX‐1030329 ‐ SWITCH‐AX‐1030329       7/15/2015 18:31   image001.jpg                                               Attorney Client
SWITCH‐AX‐1030330 ‐ SWITCH‐AX‐1030341       7/15/2015 18:31   Microsoft Word ‐ Switch Comcast MSA IP 150715 FINAL.docx   Attorney Client
SWITCH‐AX‐1030342 ‐ SWITCH‐AX‐1030349       7/15/2015 18:43   no Title                                                   Attorney Client
SWITCH‐AX‐1030350 ‐ SWITCH‐AX‐1030350       7/15/2015 18:43   image002.jpg                                               Attorney Client
SWITCH‐AX‐1030351 ‐ SWITCH‐AX‐1030351       7/15/2015 18:43   image004.jpg                                               Attorney Client
SWITCH‐AX‐1030352 ‐ SWITCH‐AX‐1030352       7/15/2015 18:43   image001.jpg                                               Attorney Client




                                                                          EXHIBIT 10, PAGE 1783
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 31 of 829


Bates                                   Document Date         Document Title                                             Privilege
SWITCH‐AX‐1030353 ‐ SWITCH‐AX‐1030353       7/15/2015 19:19   no Title                                                   Attorney Client
SWITCH‐AX‐1030354 ‐ SWITCH‐AX‐1030360       7/15/2015 19:37   no Title                                                   Attorney Client
SWITCH‐AX‐1030361 ‐ SWITCH‐AX‐1030361       7/15/2015 19:37   image003.jpg                                               Attorney Client
SWITCH‐AX‐1030362 ‐ SWITCH‐AX‐1030364       7/15/2015 19:46   no Title                                                   Attorney Client
SWITCH‐AX‐1030365 ‐ SWITCH‐AX‐1030372       7/15/2015 19:46   Redline MacroMOD Agreement V4 to V5 07‐15‐2015.docx        Attorney Client
SWITCH‐AX‐1030373 ‐ SWITCH‐AX‐1030374        7/16/2015 0:30   no Title                                                   Attorney Client
SWITCH‐AX‐1030375 ‐ SWITCH‐AX‐1030376        7/16/2015 0:30   no Title                                                   Attorney Client
SWITCH‐AX‐1030377 ‐ SWITCH‐AX‐1030378        7/16/2015 9:53   no Title                                                   Attorney Client
SWITCH‐AX‐1030379 ‐ SWITCH‐AX‐1030381        7/16/2015 9:53   APS Direct Placement Agreement (30 Day Guarantee)          Attorney Client
SWITCH‐AX‐1030382 ‐ SWITCH‐AX‐1030388       7/16/2015 10:38   no Title                                                   Attorney Client
SWITCH‐AX‐1030389 ‐ SWITCH‐AX‐1030389       7/16/2015 10:38   image006.jpg                                               Attorney Client
SWITCH‐AX‐1030390 ‐ SWITCH‐AX‐1030390       7/16/2015 10:38   image005.jpg                                               Attorney Client
SWITCH‐AX‐1030391 ‐ SWITCH‐AX‐1030393       7/16/2015 10:38   Switch SO 560059 1G ELINE NAP7 to 5655 W Badura.pdf        Attorney Client
SWITCH‐AX‐1030394 ‐ SWITCH‐AX‐1030396       7/16/2015 10:38   Switch SO 560850 1G ELINE NAP7 to PAGE MILLS v2.pdf        Attorney Client
SWITCH‐AX‐1030397 ‐ SWITCH‐AX‐1030397       7/16/2015 10:38   image004.png                                               Attorney Client
SWITCH‐AX‐1030398 ‐ SWITCH‐AX‐1030403       7/16/2015 10:54   no Title                                                   Attorney Client
SWITCH‐AX‐1030404 ‐ SWITCH‐AX‐1030404       7/16/2015 10:54   Master Services                                            Attorney Client
SWITCH‐AX‐1030405 ‐ SWITCH‐AX‐1030405       7/16/2015 10:54   image001.jpg                                               Attorney Client
SWITCH‐AX‐1030406 ‐ SWITCH‐AX‐1030406       7/16/2015 10:54   image002.png                                               Attorney Client
SWITCH‐AX‐1030407 ‐ SWITCH‐AX‐1030410       7/16/2015 10:54   Independent Contractor Services Agreement                  Attorney Client
SWITCH‐AX‐1030411 ‐ SWITCH‐AX‐1030417       7/16/2015 12:18   no Title                                                   Attorney Client
SWITCH‐AX‐1030418 ‐ SWITCH‐AX‐1030418       7/16/2015 12:18   image001.jpg                                               Attorney Client
SWITCH‐AX‐1030419 ‐ SWITCH‐AX‐1030419       7/16/2015 12:18   image003.jpg                                               Attorney Client
SWITCH‐AX‐1030420 ‐ SWITCH‐AX‐1030422       7/16/2015 12:18   Switch SO 560059 1G ELINE NAP7 to 5655 W Badura.pdf        Attorney Client
SWITCH‐AX‐1030423 ‐ SWITCH‐AX‐1030425       7/16/2015 12:18   Switch SO 560850 1G ELINE NAP7 to PAGE MILLS v2.pdf        Attorney Client
SWITCH‐AX‐1030426 ‐ SWITCH‐AX‐1030426       7/16/2015 12:18   Two_Ckts_SO_SuperNAP.pdf                                   Attorney Client
SWITCH‐AX‐1030427 ‐ SWITCH‐AX‐1030427       7/16/2015 12:18   no Title                                                   Attorney Client
SWITCH‐AX‐1030428 ‐ SWITCH‐AX‐1030428       7/16/2015 12:18   image003.jpg                                               Attorney Client
SWITCH‐AX‐1030429 ‐ SWITCH‐AX‐1030429       7/16/2015 12:18   Two_Ckts_SO_SuperNAP.pdf                                   Attorney Client
SWITCH‐AX‐1030430 ‐ SWITCH‐AX‐1030430       7/16/2015 12:18   image001.jpg                                               Attorney Client
SWITCH‐AX‐1030431 ‐ SWITCH‐AX‐1030433       7/16/2015 12:18   Switch SO 560850 1G ELINE NAP7 to PAGE MILLS v2.pdf        Attorney Client
SWITCH‐AX‐1030434 ‐ SWITCH‐AX‐1030436       7/16/2015 12:18   Switch SO 560059 1G ELINE NAP7 to 5655 W Badura.pdf        Attorney Client
SWITCH‐AX‐1030437 ‐ SWITCH‐AX‐1030444       7/16/2015 13:15   no Title                                                   Attorney Client
SWITCH‐AX‐1030445 ‐ SWITCH‐AX‐1030445       7/16/2015 13:15   image002.jpg                                               Attorney Client
SWITCH‐AX‐1030446 ‐ SWITCH‐AX‐1030446       7/16/2015 13:15   image001.jpg                                               Attorney Client
SWITCH‐AX‐1030447 ‐ SWITCH‐AX‐1030447       7/16/2015 13:15   image004.jpg                                               Attorney Client
SWITCH‐AX‐1030448 ‐ SWITCH‐AX‐1030459       7/16/2015 13:15   Microsoft Word ‐ Switch Comcast MSA IP 150715 FINAL.docx   Attorney Client
SWITCH‐AX‐1030460 ‐ SWITCH‐AX‐1030467       7/16/2015 13:15   no Title                                                   Attorney Client
SWITCH‐AX‐1030468 ‐ SWITCH‐AX‐1030479       7/16/2015 13:15   Microsoft Word ‐ Switch Comcast MSA IP 150715 FINAL.docx   Attorney Client
SWITCH‐AX‐1030480 ‐ SWITCH‐AX‐1030480       7/16/2015 13:15   image004.jpg                                               Attorney Client
SWITCH‐AX‐1030481 ‐ SWITCH‐AX‐1030481       7/16/2015 13:15   image001.jpg                                               Attorney Client
SWITCH‐AX‐1030482 ‐ SWITCH‐AX‐1030482       7/16/2015 13:15   image002.jpg                                               Attorney Client
SWITCH‐AX‐1030483 ‐ SWITCH‐AX‐1030491       7/16/2015 14:15   no Title                                                   Attorney Client
SWITCH‐AX‐1030492 ‐ SWITCH‐AX‐1030492       7/16/2015 14:15   image006.jpg                                               Attorney Client
SWITCH‐AX‐1030493 ‐ SWITCH‐AX‐1030493       7/16/2015 14:15   image007.jpg                                               Attorney Client
SWITCH‐AX‐1030494 ‐ SWITCH‐AX‐1030494       7/16/2015 14:15   image005.png                                               Attorney Client




                                                                          EXHIBIT 10, PAGE 1784
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 32 of 829


Bates                                   Document Date         Document Title                                                Privilege
SWITCH‐AX‐1030495 ‐ SWITCH‐AX‐1030506       7/16/2015 14:15   Microsoft Word ‐ Switch Comcast MSA IP 150715 FINAL.docx      Attorney Client
SWITCH‐AX‐1030507 ‐ SWITCH‐AX‐1030507       7/16/2015 14:15   image009.jpg                                                  Attorney Client
SWITCH‐AX‐1030508 ‐ SWITCH‐AX‐1030516       7/16/2015 14:15   no Title                                                      Attorney Client
SWITCH‐AX‐1030517 ‐ SWITCH‐AX‐1030517       7/16/2015 14:15   image005.png                                                  Attorney Client
SWITCH‐AX‐1030518 ‐ SWITCH‐AX‐1030518       7/16/2015 14:15   image007.jpg                                                  Attorney Client
SWITCH‐AX‐1030519 ‐ SWITCH‐AX‐1030519       7/16/2015 14:15   image009.jpg                                                  Attorney Client
SWITCH‐AX‐1030520 ‐ SWITCH‐AX‐1030531       7/16/2015 14:15   Microsoft Word ‐ Switch Comcast MSA IP 150715 FINAL.docx      Attorney Client
SWITCH‐AX‐1030532 ‐ SWITCH‐AX‐1030532       7/16/2015 14:15   image006.jpg                                                  Attorney Client
SWITCH‐AX‐1030533 ‐ SWITCH‐AX‐1030533       7/16/2015 14:19   no Title                                                      Attorney Client
SWITCH‐AX‐1030534 ‐ SWITCH‐AX‐1030546       7/16/2015 14:19   PowerPoint Presentation                                       Attorney Client
SWITCH‐AX‐1030547 ‐ SWITCH‐AX‐1030547       7/16/2015 15:50   Admin 2015 Budget Template.xlsx                               Attorney Client
SWITCH‐AX‐1030548 ‐ SWITCH‐AX‐1030548       7/16/2015 17:19   no Title                                                      Attorney Client
SWITCH‐AX‐1030549 ‐ SWITCH‐AX‐1030549       7/16/2015 17:19   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1030550 ‐ SWITCH‐AX‐1030552       7/16/2015 17:19   Scanned Document                                              Attorney Client
SWITCH‐AX‐1030553 ‐ SWITCH‐AX‐1030553       7/16/2015 17:19   Select.com‐OOB‐Circuit_Cox_Order‐20150716.pdf                 Attorney Client
SWITCH‐AX‐1030554 ‐ SWITCH‐AX‐1030554       7/16/2015 17:19   no Title                                                      Attorney Client
SWITCH‐AX‐1030555 ‐ SWITCH‐AX‐1030555       7/16/2015 17:19   Select.com‐OOB‐Circuit_Cox_Order‐20150716.pdf                 Attorney Client
SWITCH‐AX‐1030556 ‐ SWITCH‐AX‐1030558       7/16/2015 17:19   Scanned Document                                              Attorney Client
SWITCH‐AX‐1030559 ‐ SWITCH‐AX‐1030559       7/16/2015 17:19   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1030560 ‐ SWITCH‐AX‐1030561       7/17/2015 10:11   no Title                                                      Attorney Client
SWITCH‐AX‐1030562 ‐ SWITCH‐AX‐1030565       7/17/2015 10:11   SUBLEASE                                                      Attorney Client
SWITCH‐AX‐1030566 ‐ SWITCH‐AX‐1030566       7/17/2015 10:11   image002.jpg                                                  Attorney Client
SWITCH‐AX‐1030567 ‐ SWITCH‐AX‐1030568       7/17/2015 12:53   no Title                                                      Attorney Client
SWITCH‐AX‐1030569 ‐ SWITCH‐AX‐1030583       7/17/2015 12:53   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc   Attorney Client
SWITCH‐AX‐1030584 ‐ SWITCH‐AX‐1030585       7/17/2015 12:55   no Title                                                      Attorney Client
SWITCH‐AX‐1030586 ‐ SWITCH‐AX‐1030600       7/17/2015 12:55   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc   Attorney Client
SWITCH‐AX‐1030601 ‐ SWITCH‐AX‐1030602       7/17/2015 12:55   no Title                                                      Attorney Client
SWITCH‐AX‐1030603 ‐ SWITCH‐AX‐1030617       7/17/2015 12:55   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc   Attorney Client
SWITCH‐AX‐1030618 ‐ SWITCH‐AX‐1030618       7/17/2015 13:47   no Title                                                      Attorney Client
SWITCH‐AX‐1030619 ‐ SWITCH‐AX‐1030627       7/17/2015 13:47   Master Services                                               Attorney Client
SWITCH‐AX‐1030628 ‐ SWITCH‐AX‐1030628       7/17/2015 15:50   no Title                                                      Attorney Client
SWITCH‐AX‐1030629 ‐ SWITCH‐AX‐1030629       7/17/2015 15:50   Weekly Purchase Orders Approved 2015.xlsx                     Attorney Client
SWITCH‐AX‐1030630 ‐ SWITCH‐AX‐1030630       7/17/2015 15:50   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1030631 ‐ SWITCH‐AX‐1030631       7/17/2015 16:13   no Title                                                      Attorney Client
SWITCH‐AX‐1030632 ‐ SWITCH‐AX‐1030632       7/17/2015 16:13   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1030633 ‐ SWITCH‐AX‐1030643       7/17/2015 16:13   INTELISYS COMMINICATIONS, INC                                 Attorney Client
SWITCH‐AX‐1030644 ‐ SWITCH‐AX‐1030645       7/17/2015 16:13   INTELISYS COMMUNICATIONS, INC                                 Attorney Client
SWITCH‐AX‐1030646 ‐ SWITCH‐AX‐1030646       7/17/2015 16:13   Supernap Addendum.docx                                        Attorney Client
SWITCH‐AX‐1030647 ‐ SWITCH‐AX‐1030647       7/17/2015 16:13   no Title                                                      Attorney Client
SWITCH‐AX‐1030648 ‐ SWITCH‐AX‐1030648       7/17/2015 16:13   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1030649 ‐ SWITCH‐AX‐1030659       7/17/2015 16:13   INTELISYS COMMINICATIONS, INC                                 Attorney Client
SWITCH‐AX‐1030660 ‐ SWITCH‐AX‐1030661       7/17/2015 16:13   INTELISYS COMMUNICATIONS, INC                                 Attorney Client
SWITCH‐AX‐1030662 ‐ SWITCH‐AX‐1030662       7/17/2015 16:13   Supernap Addendum.docx                                        Attorney Client
SWITCH‐AX‐1030663 ‐ SWITCH‐AX‐1030663       7/17/2015 16:22   no Title                                                      Attorney Client
SWITCH‐AX‐1030664 ‐ SWITCH‐AX‐1030664       7/17/2015 16:22   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1030665 ‐ SWITCH‐AX‐1030703       7/17/2015 16:22   Employee Handbook V24 05‐22‐15.docx                           Attorney Client




                                                                          EXHIBIT 10, PAGE 1785
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 33 of 829


Bates                                   Document Date         Document Title                                                               Privilege
SWITCH‐AX‐1030704 ‐ SWITCH‐AX‐1030707       7/17/2015 16:22   Draft 9 Feb 2015 Supplier code of conduct.docx                               Attorney Client
SWITCH‐AX‐1030708 ‐ SWITCH‐AX‐1030708       7/17/2015 16:25   no Title                                                                     Attorney Client
SWITCH‐AX‐1030709 ‐ SWITCH‐AX‐1030748       7/17/2015 16:25   Internap.pdf                                                                 Attorney Client
SWITCH‐AX‐1030749 ‐ SWITCH‐AX‐1030749       7/17/2015 16:25   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1030750 ‐ SWITCH‐AX‐1030756       7/17/2015 16:25   Microsoft Word ‐ Equinix Code of Business Conduct _External Version_.doc     Attorney Client
SWITCH‐AX‐1030757 ‐ SWITCH‐AX‐1030774       7/17/2015 16:25   Third Party Security Standard                                                Attorney Client
SWITCH‐AX‐1030775 ‐ SWITCH‐AX‐1030776       7/17/2015 17:42   no Title                                                                     Attorney Client
SWITCH‐AX‐1030777 ‐ SWITCH‐AX‐1030785       7/17/2015 17:42   CFA WD Switch V3 07‐17‐15 Switch.pdf                                         Attorney Client
SWITCH‐AX‐1030786 ‐ SWITCH‐AX‐1030794       7/17/2015 17:42   Redline CFA WD Switch V1 to V3 07‐17‐15 Switch.pdf                           Attorney Client
SWITCH‐AX‐1030795 ‐ SWITCH‐AX‐1030796       7/17/2015 17:42   no Title                                                                     Attorney Client
SWITCH‐AX‐1030797 ‐ SWITCH‐AX‐1030805       7/17/2015 17:42   CFA WD Switch V3 07‐17‐15 Switch.pdf                                         Attorney Client
SWITCH‐AX‐1030806 ‐ SWITCH‐AX‐1030814       7/17/2015 17:42   Redline CFA WD Switch V1 to V3 07‐17‐15 Switch.pdf                           Attorney Client
SWITCH‐AX‐1030815 ‐ SWITCH‐AX‐1030816       7/17/2015 18:31   no Title                                                                     Attorney Client
SWITCH‐AX‐1030817 ‐ SWITCH‐AX‐1030819       7/17/2015 18:31   APS Direct Placement Agreement (30 Day Guarantee)                            Attorney Client
SWITCH‐AX‐1030820 ‐ SWITCH‐AX‐1030821       7/17/2015 18:31   no Title                                                                     Attorney Client
SWITCH‐AX‐1030822 ‐ SWITCH‐AX‐1030824       7/17/2015 18:31   DATE: ___________________                                                    Attorney Client
SWITCH‐AX‐1030825 ‐ SWITCH‐AX‐1030829       7/17/2015 18:31   Encroachment Permit Application ‐ Storey County.pdf                          Attorney Client
SWITCH‐AX‐1030830 ‐ SWITCH‐AX‐1030832       7/17/2015 18:31   APN:_________________                                                        Attorney Client
SWITCH‐AX‐1030833 ‐ SWITCH‐AX‐1030834       7/17/2015 18:31   Encroachment App_201208091105021162 ‐ Churchill County Road Department.pdf   Attorney Client
SWITCH‐AX‐1030835 ‐ SWITCH‐AX‐1030836       7/17/2015 18:31   no Title                                                                     Attorney Client
SWITCH‐AX‐1030837 ‐ SWITCH‐AX‐1030839       7/17/2015 18:31   DATE: ___________________                                                    Attorney Client
SWITCH‐AX‐1030840 ‐ SWITCH‐AX‐1030842       7/17/2015 18:31   APN:_________________                                                        Attorney Client
SWITCH‐AX‐1030843 ‐ SWITCH‐AX‐1030847       7/17/2015 18:31   Encroachment Permit Application ‐ Storey County.pdf                          Attorney Client
SWITCH‐AX‐1030848 ‐ SWITCH‐AX‐1030849       7/17/2015 18:31   Encroachment App_201208091105021162 ‐ Churchill County Road Department.pdf   Attorney Client
SWITCH‐AX‐1030850 ‐ SWITCH‐AX‐1030851       7/17/2015 18:33   no Title                                                                     Attorney Client
SWITCH‐AX‐1030852 ‐ SWITCH‐AX‐1030852       7/17/2015 18:33   image004.jpg                                                                 Attorney Client
SWITCH‐AX‐1030853 ‐ SWITCH‐AX‐1030863       7/17/2015 18:33   INTELISYS COMMINICATIONS, INC                                                Attorney Client
SWITCH‐AX‐1030864 ‐ SWITCH‐AX‐1030865       7/17/2015 18:33   INTELISYS COMMUNICATIONS, INC                                                Attorney Client
SWITCH‐AX‐1030866 ‐ SWITCH‐AX‐1030868       7/17/2015 18:34   no Title                                                                     Attorney Client
SWITCH‐AX‐1030869 ‐ SWITCH‐AX‐1030873       7/17/2015 18:34   Redline AUP v25 to v26 06‐22‐15.docx                                         Attorney Client
SWITCH‐AX‐1030874 ‐ SWITCH‐AX‐1030878       7/17/2015 18:34   AUP v26 06‐22‐15.pdf                                                         Attorney Client
SWITCH‐AX‐1030879 ‐ SWITCH‐AX‐1030879        7/18/2015 7:08   Memorized Transaction 150801.xls                                             Attorney Client
SWITCH‐AX‐1030880 ‐ SWITCH‐AX‐1030902       7/18/2015 14:52   Modify Switch MRC Template                                                   Attorney Client
SWITCH‐AX‐1030903 ‐ SWITCH‐AX‐1030903        7/20/2015 7:58   no Title                                                                     Attorney Client
SWITCH‐AX‐1030904 ‐ SWITCH‐AX‐1030912        7/20/2015 7:58   Agreement 15‐07‐02 Switch (bja).docx                                         Attorney Client
SWITCH‐AX‐1030913 ‐ SWITCH‐AX‐1030914        7/20/2015 9:30   no Title                                                                     Attorney Client
SWITCH‐AX‐1030915 ‐ SWITCH‐AX‐1030923        7/20/2015 9:30   Agreement 15‐07‐02 Switch (bja).docx                                         Attorney Client
SWITCH‐AX‐1030924 ‐ SWITCH‐AX‐1030925        7/20/2015 9:46   no Title                                                                     Attorney Client
SWITCH‐AX‐1030926 ‐ SWITCH‐AX‐1030926        7/20/2015 9:46   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1030927 ‐ SWITCH‐AX‐1030927        7/20/2015 9:46   Select.com‐OOB‐Circuit_Cox_Order‐20150716.pdf                                Attorney Client
SWITCH‐AX‐1030928 ‐ SWITCH‐AX‐1030930        7/20/2015 9:46   Scanned Document                                                             Attorney Client
SWITCH‐AX‐1030931 ‐ SWITCH‐AX‐1030932        7/20/2015 9:46   no Title                                                                     Attorney Client
SWITCH‐AX‐1030933 ‐ SWITCH‐AX‐1030933        7/20/2015 9:46   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1030934 ‐ SWITCH‐AX‐1030934        7/20/2015 9:46   Select.com‐OOB‐Circuit_Cox_Order‐20150716.pdf                                Attorney Client
SWITCH‐AX‐1030935 ‐ SWITCH‐AX‐1030937        7/20/2015 9:46   Scanned Document                                                             Attorney Client
SWITCH‐AX‐1030938 ‐ SWITCH‐AX‐1030940       7/20/2015 10:26   no Title                                                                     Attorney Client




                                                                         EXHIBIT 10, PAGE 1786
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 34 of 829


Bates                                   Document Date         Document Title                                                          Privilege
SWITCH‐AX‐1030941 ‐ SWITCH‐AX‐1030942       7/20/2015 10:26   Allstream MSA.msg                                                       Attorney Client
SWITCH‐AX‐1030943 ‐ SWITCH‐AX‐1030943       7/20/2015 10:26   xDSL                                                                    Attorney Client
SWITCH‐AX‐1030944 ‐ SWITCH‐AX‐1030958       7/20/2015 10:26   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc             Attorney Client
SWITCH‐AX‐1030959 ‐ SWITCH‐AX‐1030959       7/20/2015 10:26   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1030960 ‐ SWITCH‐AX‐1030965       7/20/2015 10:32   no Title                                                                Attorney Client
SWITCH‐AX‐1030966 ‐ SWITCH‐AX‐1030966       7/20/2015 10:32   Copy of Bryan Cave Law ‐ SO ‐ metered power 7 9 15.xlsx                 Attorney Client
SWITCH‐AX‐1030967 ‐ SWITCH‐AX‐1030978       7/20/2015 10:32   CFA Switch Bryan Cave V4 07‐07‐15 Switch.docx                           Attorney Client
SWITCH‐AX‐1030979 ‐ SWITCH‐AX‐1030979       7/20/2015 10:32   Bryan Cave Open Issues 07‐20‐15.xlsx                                    Attorney Client
SWITCH‐AX‐1030980 ‐ SWITCH‐AX‐1030980       7/20/2015 10:43   no Title                                                                Attorney Client
SWITCH‐AX‐1030981 ‐ SWITCH‐AX‐1030988       7/20/2015 10:43   Draft Employee Arbitration Agreement Condensed with Separate T&C.docx   Attorney Client
SWITCH‐AX‐1030989 ‐ SWITCH‐AX‐1030995       7/20/2015 10:43   Draft Employee Arbitration Agreement Long Form.docx                     Attorney Client
SWITCH‐AX‐1030996 ‐ SWITCH‐AX‐1031003       7/20/2015 12:53   no Title                                                                Attorney Client
SWITCH‐AX‐1031004 ‐ SWITCH‐AX‐1031005       7/20/2015 12:53   2014 Switch MSCI ISS Assertion v5 070815 (MSCI).doc                     Attorney Client
SWITCH‐AX‐1031006 ‐ SWITCH‐AX‐1031007       7/20/2015 12:53   2014 Switch MSCI ISS Rep v4 07‐08‐15 (MSCI).doc                         Attorney Client
SWITCH‐AX‐1031008 ‐ SWITCH‐AX‐1031008       7/20/2015 13:03   no Title                                                                Attorney Client
SWITCH‐AX‐1031009 ‐ SWITCH‐AX‐1031016       7/20/2015 13:22   no Title                                                                Attorney Client
SWITCH‐AX‐1031017 ‐ SWITCH‐AX‐1031018       7/20/2015 13:22   Scanned from a Xerox Multifunction Device.pdf                           Attorney Client
SWITCH‐AX‐1031019 ‐ SWITCH‐AX‐1031020       7/20/2015 13:22   Scanned from a Xerox Multifunction Device.pdf                           Attorney Client
SWITCH‐AX‐1031021 ‐ SWITCH‐AX‐1031022       7/20/2015 13:53   no Title                                                                Attorney Client
SWITCH‐AX‐1031023 ‐ SWITCH‐AX‐1031030       7/20/2015 14:19   no Title                                                                Attorney Client
SWITCH‐AX‐1031031 ‐ SWITCH‐AX‐1031039       7/20/2015 14:22   no Title                                                                Attorney Client
SWITCH‐AX‐1031040 ‐ SWITCH‐AX‐1031041       7/20/2015 14:22   2014 Switch MSCI ISS Rep v4 07‐20‐15 (executed).pdf                     Attorney Client
SWITCH‐AX‐1031042 ‐ SWITCH‐AX‐1031043       7/20/2015 14:22   2014 Switch MSCI ISS Assertion v5 07‐020‐15 (executed).pdf              Attorney Client
SWITCH‐AX‐1031044 ‐ SWITCH‐AX‐1031044       7/20/2015 14:27   no Title                                                                Attorney Client
SWITCH‐AX‐1031045 ‐ SWITCH‐AX‐1031053       7/20/2015 14:27   CGP Comments to Alpine CFA for Discussion with SC.docx                  Attorney Client
SWITCH‐AX‐1031054 ‐ SWITCH‐AX‐1031063       7/20/2015 14:38   no Title                                                                Attorney Client
SWITCH‐AX‐1031064 ‐ SWITCH‐AX‐1031064       7/20/2015 14:38   image007.png                                                            Attorney Client
SWITCH‐AX‐1031065 ‐ SWITCH‐AX‐1031065       7/20/2015 14:38   image006.jpg                                                            Attorney Client
SWITCH‐AX‐1031066 ‐ SWITCH‐AX‐1031069       7/20/2015 14:38   Independent Contractor Services Agreement                               Attorney Client
SWITCH‐AX‐1031070 ‐ SWITCH‐AX‐1031078       7/20/2015 14:45   no Title                                                                Attorney Client
SWITCH‐AX‐1031079 ‐ SWITCH‐AX‐1031081       7/20/2015 14:55   no Title                                                                Attorney Client
SWITCH‐AX‐1031082 ‐ SWITCH‐AX‐1031095       7/20/2015 14:55   RFP and Modified Provisions Comparison (DJ revisions 7‐20‐15).docx      Attorney Client
SWITCH‐AX‐1031096 ‐ SWITCH‐AX‐1031096       7/20/2015 15:39   no Title                                                                Attorney Client
SWITCH‐AX‐1031097 ‐ SWITCH‐AX‐1031108       7/20/2015 15:39   CFA Switch Bryan Cave V4 07‐07‐15 Switch (Needs RR Approval).docx       Attorney Client
SWITCH‐AX‐1031109 ‐ SWITCH‐AX‐1031112       7/20/2015 16:13   no Title                                                                Attorney Client
SWITCH‐AX‐1031113 ‐ SWITCH‐AX‐1031126       7/20/2015 16:13   RFP and Modified Provisions Comparison (DJ revisions 7‐20‐15).docx      Attorney Client
SWITCH‐AX‐1031127 ‐ SWITCH‐AX‐1031128       7/20/2015 16:13   no Title                                                                Attorney Client
SWITCH‐AX‐1031129 ‐ SWITCH‐AX‐1031130       7/20/2015 16:13   ATT00005.htm                                                            Attorney Client
SWITCH‐AX‐1031131 ‐ SWITCH‐AX‐1031144       7/20/2015 16:13   RFP and Modified Provisions Comparison (DJ revisions 7‐20‐15).docx      Attorney Client
SWITCH‐AX‐1031145 ‐ SWITCH‐AX‐1031145       7/20/2015 16:13   ATT00006.htm                                                            Attorney Client
SWITCH‐AX‐1031146 ‐ SWITCH‐AX‐1031146       7/20/2015 16:13   ATT00001.htm                                                            Attorney Client
SWITCH‐AX‐1031147 ‐ SWITCH‐AX‐1031147       7/20/2015 16:13   ATT00003.htm                                                            Attorney Client
SWITCH‐AX‐1031148 ‐ SWITCH‐AX‐1031148       7/20/2015 16:13   ATT00004.htm                                                            Attorney Client
SWITCH‐AX‐1031149 ‐ SWITCH‐AX‐1031149       7/20/2015 16:13   ATT00002.htm                                                            Attorney Client
SWITCH‐AX‐1031150 ‐ SWITCH‐AX‐1031150       7/20/2015 16:32   no Title                                                                Attorney Client
SWITCH‐AX‐1031151 ‐ SWITCH‐AX‐1031159       7/20/2015 16:32   Sub‐Agent Agreement Sandler Switch 02‐26‐15 (executed copy).PDF         Attorney Client




                                                                          EXHIBIT 10, PAGE 1787
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 35 of 829


Bates                                   Document Date         Document Title                                                                              Privilege
SWITCH‐AX‐1031160 ‐ SWITCH‐AX‐1031163       7/20/2015 16:34   no Title                                                                                   Attorney Client
SWITCH‐AX‐1031164 ‐ SWITCH‐AX‐1031166       7/20/2015 18:06   no Title                                                                                   Attorney Client
SWITCH‐AX‐1031167 ‐ SWITCH‐AX‐1031174       7/20/2015 18:06   Redline MacroMOD Agreement V4 to V5 07‐15‐2015.docx                                        Attorney Client
SWITCH‐AX‐1031175 ‐ SWITCH‐AX‐1031176        7/21/2015 2:19   no Title                                                                                   Attorney Client
SWITCH‐AX‐1031177 ‐ SWITCH‐AX‐1031213        7/21/2015 2:19   Change‐Pro Redline ‐ LONSR01A JV Agreement ‐‐ DRAFT Mark‐Up‐1224039‐v1K and LONSR01A JV Ag Attorney Client
SWITCH‐AX‐1031214 ‐ SWITCH‐AX‐1031244        7/21/2015 2:19   JV_Agreement_‐‐_DRAFT_Mark‐Up.docx                                                         Attorney Client
SWITCH‐AX‐1031245 ‐ SWITCH‐AX‐1031249        7/21/2015 6:34   no Title                                                                                   Attorney Client
SWITCH‐AX‐1031250 ‐ SWITCH‐AX‐1031254        7/21/2015 6:51   no Title                                                                                   Attorney Client
SWITCH‐AX‐1031255 ‐ SWITCH‐AX‐1031259        7/21/2015 6:51   no Title                                                                                   Attorney Client
SWITCH‐AX‐1031260 ‐ SWITCH‐AX‐1031264        7/21/2015 7:54   no Title                                                                                   Attorney Client
SWITCH‐AX‐1031265 ‐ SWITCH‐AX‐1031270        7/21/2015 7:57   no Title                                                                                   Attorney Client
SWITCH‐AX‐1031271 ‐ SWITCH‐AX‐1031276        7/21/2015 7:57   no Title                                                                                   Attorney Client
SWITCH‐AX‐1031277 ‐ SWITCH‐AX‐1031282        7/21/2015 7:57   no Title                                                                                   Attorney Client
SWITCH‐AX‐1031283 ‐ SWITCH‐AX‐1031288        7/21/2015 8:08   no Title                                                                                   Attorney Client
SWITCH‐AX‐1031289 ‐ SWITCH‐AX‐1031295        7/21/2015 8:36   no Title                                                                                   Attorney Client
SWITCH‐AX‐1031296 ‐ SWITCH‐AX‐1031302        7/21/2015 8:36   no Title                                                                                   Attorney Client
SWITCH‐AX‐1031303 ‐ SWITCH‐AX‐1031308        7/21/2015 8:53   no Title                                                                                   Attorney Client
SWITCH‐AX‐1031309 ‐ SWITCH‐AX‐1031310        7/21/2015 8:53   Switch ‐ IBM Canada NDA Supplement v3 2015‐07‐07_signed.pdf                                Attorney Client
SWITCH‐AX‐1031311 ‐ SWITCH‐AX‐1031311        7/21/2015 8:53   Switch ‐ John Carter ‐ modified TAA_signed.pdf                                             Attorney Client
SWITCH‐AX‐1031312 ‐ SWITCH‐AX‐1031312        7/21/2015 8:53   Switch ‐ Malcom Ware_modified TAA_signed.pdf                                               Attorney Client
SWITCH‐AX‐1031313 ‐ SWITCH‐AX‐1031313        7/21/2015 8:53   Switch ‐ Tom Keller_modified TAA_signed.pdf                                                Attorney Client
SWITCH‐AX‐1031314 ‐ SWITCH‐AX‐1031315        7/21/2015 8:53   Switch Communications Group ‐ IBM Corp_ CDA 4908013910.0_signed.pdf                        Attorney Client
SWITCH‐AX‐1031316 ‐ SWITCH‐AX‐1031317       7/21/2015 11:09   no Title                                                                                   Attorney Client
SWITCH‐AX‐1031318 ‐ SWITCH‐AX‐1031318       7/21/2015 11:09   image001.jpg                                                                               Attorney Client
SWITCH‐AX‐1031319 ‐ SWITCH‐AX‐1031329       7/21/2015 11:09   INTELISYS COMMINICATIONS, INC                                                              Attorney Client
SWITCH‐AX‐1031330 ‐ SWITCH‐AX‐1031331       7/21/2015 11:09   INTELISYS COMMUNICATIONS, INC                                                              Attorney Client
SWITCH‐AX‐1031332 ‐ SWITCH‐AX‐1031332       7/21/2015 11:09   Supernap Addendum.docx                                                                     Attorney Client
SWITCH‐AX‐1031333 ‐ SWITCH‐AX‐1031335       7/21/2015 11:09   no Title                                                                                   Attorney Client
SWITCH‐AX‐1031336 ‐ SWITCH‐AX‐1031340       7/21/2015 11:09   Switch‐Supernap7‐Invoicing 0115 4‐30‐2015.pdf                                              Attorney Client
SWITCH‐AX‐1031341 ‐ SWITCH‐AX‐1031342       7/21/2015 11:09   Switch‐Supernap7‐Invoicing 12‐31‐2014.pdf                                                  Attorney Client
SWITCH‐AX‐1031343 ‐ SWITCH‐AX‐1031348       7/21/2015 11:09   Switch‐Supernap7‐Invoicing 6‐30‐2015.pdf                                                   Attorney Client
SWITCH‐AX‐1031349 ‐ SWITCH‐AX‐1031349       7/21/2015 11:09   14‐9‐SU‐esig‐AK[1][3].png                                                                  Attorney Client
SWITCH‐AX‐1031350 ‐ SWITCH‐AX‐1031352       7/21/2015 12:03   no Title                                                                                   Attorney Client
SWITCH‐AX‐1031353 ‐ SWITCH‐AX‐1031353       7/21/2015 12:03   SO ‐ Stellar Solutions ‐ 07‐21‐15.pdf                                                      Attorney Client
SWITCH‐AX‐1031354 ‐ SWITCH‐AX‐1031361       7/21/2015 12:03   Colocation Facilities Agreement 04‐29‐2015 (fillable form).pdf                             Attorney Client
SWITCH‐AX‐1031362 ‐ SWITCH‐AX‐1031374       7/21/2015 12:40   no Title                                                                                   Attorney Client
SWITCH‐AX‐1031375 ‐ SWITCH‐AX‐1031375       7/21/2015 12:40   image001.jpg                                                                               Attorney Client
SWITCH‐AX‐1031376 ‐ SWITCH‐AX‐1031379       7/21/2015 12:40   Independent Contractor Services Agreement                                                  Attorney Client
SWITCH‐AX‐1031380 ‐ SWITCH‐AX‐1031380       7/21/2015 12:40   Master Services                                                                            Attorney Client
SWITCH‐AX‐1031381 ‐ SWITCH‐AX‐1031381       7/21/2015 12:40   image003.png                                                                               Attorney Client
SWITCH‐AX‐1031382 ‐ SWITCH‐AX‐1031382       7/21/2015 13:28   no Title                                                                                   Attorney Client
SWITCH‐AX‐1031383 ‐ SWITCH‐AX‐1031383       7/21/2015 13:28   image002.jpg                                                                               Attorney Client
SWITCH‐AX‐1031384 ‐ SWITCH‐AX‐1031384       7/21/2015 13:28   image001.png                                                                               Attorney Client
SWITCH‐AX‐1031385 ‐ SWITCH‐AX‐1031385       7/21/2015 13:30   no Title                                                                                   Attorney Client
SWITCH‐AX‐1031386 ‐ SWITCH‐AX‐1031386       7/21/2015 13:30   image002.jpg                                                                               Attorney Client
SWITCH‐AX‐1031387 ‐ SWITCH‐AX‐1031387       7/21/2015 13:30   image001.png                                                                               Attorney Client




                                                                          EXHIBIT 10, PAGE 1788
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 36 of 829


Bates                                   Document Date         Document Title                                                                      Privilege
SWITCH‐AX‐1031388 ‐ SWITCH‐AX‐1031391       7/21/2015 13:42   no Title                                                                            Attorney Client
SWITCH‐AX‐1031392 ‐ SWITCH‐AX‐1031400       7/21/2015 13:42   CFA WD Switch V4 07‐21‐15 Switch.pdf                                                Attorney Client
SWITCH‐AX‐1031401 ‐ SWITCH‐AX‐1031401       7/21/2015 14:14   no Title                                                                            Attorney Client
SWITCH‐AX‐1031402 ‐ SWITCH‐AX‐1031403       7/21/2015 14:14   Redline Add. to Sub‐Agent Agreement Switch Sandler V1 to V2 7‐21‐2015 Switch.docx   Attorney Client
SWITCH‐AX‐1031404 ‐ SWITCH‐AX‐1031404       7/21/2015 14:14   image002.jpg                                                                        Attorney Client
SWITCH‐AX‐1031405 ‐ SWITCH‐AX‐1031405       7/21/2015 14:14   image001.png                                                                        Attorney Client
SWITCH‐AX‐1031406 ‐ SWITCH‐AX‐1031407       7/21/2015 16:47   no Title                                                                            Attorney Client
SWITCH‐AX‐1031408 ‐ SWITCH‐AX‐1031408       7/21/2015 16:47   SO ‐ ReliaQuest ‐ 07‐21‐15.pdf                                                      Attorney Client
SWITCH‐AX‐1031409 ‐ SWITCH‐AX‐1031416       7/21/2015 16:47   Colocation Facilities Agreement 04‐29‐2015 (fillable form).pdf                      Attorney Client
SWITCH‐AX‐1031417 ‐ SWITCH‐AX‐1031418       7/21/2015 17:25   no Title                                                                            Attorney Client
SWITCH‐AX‐1031419 ‐ SWITCH‐AX‐1031419       7/21/2015 17:25   image001.png                                                                        Attorney Client
SWITCH‐AX‐1031420 ‐ SWITCH‐AX‐1031421       7/21/2015 17:25   Redline Add. to Sub‐Agent Agreement Switch Sandler V1 to V2 7‐21‐2015 Switch.docx   Attorney Client
SWITCH‐AX‐1031422 ‐ SWITCH‐AX‐1031422       7/21/2015 17:25   image002.jpg                                                                        Attorney Client
SWITCH‐AX‐1031423 ‐ SWITCH‐AX‐1031424       7/21/2015 17:29   no Title                                                                            Attorney Client
SWITCH‐AX‐1031425 ‐ SWITCH‐AX‐1031426       7/21/2015 17:29   Redline Add. to Sub‐Agent Agreement Switch Sandler V1 to V2 7‐21‐2015 Sw....docx    Attorney Client
SWITCH‐AX‐1031427 ‐ SWITCH‐AX‐1031427       7/21/2015 17:29   image001.png                                                                        Attorney Client
SWITCH‐AX‐1031428 ‐ SWITCH‐AX‐1031428       7/21/2015 17:29   image002.jpg                                                                        Attorney Client
SWITCH‐AX‐1031429 ‐ SWITCH‐AX‐1031430       7/21/2015 17:32   no Title                                                                            Attorney Client
SWITCH‐AX‐1031431 ‐ SWITCH‐AX‐1031431       7/21/2015 17:32   image001.png                                                                        Attorney Client
SWITCH‐AX‐1031432 ‐ SWITCH‐AX‐1031432       7/21/2015 17:32   image002.jpg                                                                        Attorney Client
SWITCH‐AX‐1031433 ‐ SWITCH‐AX‐1031434       7/21/2015 17:32   Redline Add. to Sub‐Agent Agreement Switch Sandler V1 to V2 7‐21‐2015 Sw....docx    Attorney Client
SWITCH‐AX‐1031435 ‐ SWITCH‐AX‐1031436       7/21/2015 17:35   no Title                                                                            Attorney Client
SWITCH‐AX‐1031437 ‐ SWITCH‐AX‐1031440       7/21/2015 17:35   AntiBribery Polcy V1 12‐5‐13 Switch.doc                                             Attorney Client
SWITCH‐AX‐1031441 ‐ SWITCH‐AX‐1031442       7/21/2015 17:35   SCOPE                                                                               Attorney Client
SWITCH‐AX‐1031443 ‐ SWITCH‐AX‐1031443       7/21/2015 17:35   SCOPE                                                                               Attorney Client
SWITCH‐AX‐1031444 ‐ SWITCH‐AX‐1031446       7/21/2015 17:35   SCOPE                                                                               Attorney Client
SWITCH‐AX‐1031447 ‐ SWITCH‐AX‐1031447       7/21/2015 17:35   SCOPE                                                                               Attorney Client
SWITCH‐AX‐1031448 ‐ SWITCH‐AX‐1031448       7/21/2015 17:35   SCOPE                                                                               Attorney Client
SWITCH‐AX‐1031449 ‐ SWITCH‐AX‐1031449       7/21/2015 17:35   SCOPE                                                                               Attorney Client
SWITCH‐AX‐1031450 ‐ SWITCH‐AX‐1031455       7/21/2015 17:35   SCOPE                                                                               Attorney Client
SWITCH‐AX‐1031456 ‐ SWITCH‐AX‐1031462       7/21/2015 17:35   Switch Substance Abuse Prevention Policy‐ JM.DOCX                                   Attorney Client
SWITCH‐AX‐1031463 ‐ SWITCH‐AX‐1031484       7/21/2015 17:35   Intel Code of Conduct                                                               Attorney Client
SWITCH‐AX‐1031485 ‐ SWITCH‐AX‐1031485       7/21/2015 17:35   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1031486 ‐ SWITCH‐AX‐1031487       7/21/2015 17:35   SCOPE                                                                               Attorney Client
SWITCH‐AX‐1031488 ‐ SWITCH‐AX‐1031488       7/21/2015 17:35   SCOPE                                                                               Attorney Client
SWITCH‐AX‐1031489 ‐ SWITCH‐AX‐1031491       7/21/2015 17:35   Microsoft Word ‐ Hiring Policy Rev 1 100812                                         Attorney Client
SWITCH‐AX‐1031492 ‐ SWITCH‐AX‐1031493       7/21/2015 17:35   SCOPE                                                                               Attorney Client
SWITCH‐AX‐1031494 ‐ SWITCH‐AX‐1031496       7/21/2015 17:35   SCOPE                                                                               Attorney Client
SWITCH‐AX‐1031497 ‐ SWITCH‐AX‐1031498       7/21/2015 17:35   SCOPE                                                                               Attorney Client
SWITCH‐AX‐1031499 ‐ SWITCH‐AX‐1031500       7/21/2015 17:35   SCOPE                                                                               Attorney Client
SWITCH‐AX‐1031501 ‐ SWITCH‐AX‐1031502       7/21/2015 17:35   SCOPE                                                                               Attorney Client
SWITCH‐AX‐1031503 ‐ SWITCH‐AX‐1031504       7/21/2015 17:35   SCOPE                                                                               Attorney Client
SWITCH‐AX‐1031505 ‐ SWITCH‐AX‐1031508       7/21/2015 17:35   SCOPE                                                                               Attorney Client
SWITCH‐AX‐1031509 ‐ SWITCH‐AX‐1031509       7/21/2015 17:35   Access Change ‐ Termination ‐ Exit Interview Form 102813.xlsx                       Attorney Client
SWITCH‐AX‐1031510 ‐ SWITCH‐AX‐1031511       7/21/2015 17:35   SCOPE                                                                               Attorney Client
SWITCH‐AX‐1031512 ‐ SWITCH‐AX‐1031513       7/21/2015 17:35   SCOPE                                                                               Attorney Client




                                                                          EXHIBIT 10, PAGE 1789
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 37 of 829


Bates                                   Document Date         Document Title                                                       Privilege
SWITCH‐AX‐1031514 ‐ SWITCH‐AX‐1031515       7/21/2015 17:35   SCOPE                                                                Attorney Client
SWITCH‐AX‐1031516 ‐ SWITCH‐AX‐1031517       7/21/2015 17:35   SCOPE                                                                Attorney Client
SWITCH‐AX‐1031518 ‐ SWITCH‐AX‐1031552       7/21/2015 17:35   Employee Handbook V13 07‐16‐13.docx                                  Attorney Client
SWITCH‐AX‐1031553 ‐ SWITCH‐AX‐1031559       7/21/2015 17:35   2012 Code of Conduct Disclosure.docx                                 Attorney Client
SWITCH‐AX‐1031560 ‐ SWITCH‐AX‐1031560       7/21/2015 17:35   SCOPE                                                                Attorney Client
SWITCH‐AX‐1031561 ‐ SWITCH‐AX‐1031561       7/21/2015 17:35   SCOPE                                                                Attorney Client
SWITCH‐AX‐1031562 ‐ SWITCH‐AX‐1031565       7/21/2015 17:35   Pages from Employee Handbook re Social Media V19 12‐06‐13.pdf        Attorney Client
SWITCH‐AX‐1031566 ‐ SWITCH‐AX‐1031566       7/21/2015 17:35   SCOPE                                                                Attorney Client
SWITCH‐AX‐1031567 ‐ SWITCH‐AX‐1031568       7/21/2015 17:35   Switch Conflict of Interest Policy V2 06‐11‐13 Switch.doc            Attorney Client
SWITCH‐AX‐1031569 ‐ SWITCH‐AX‐1031584       7/21/2015 17:35   PHOTO GALLERY                                                        Attorney Client
SWITCH‐AX‐1031585 ‐ SWITCH‐AX‐1031585       7/21/2015 17:35   SCOPE                                                                Attorney Client
SWITCH‐AX‐1031586 ‐ SWITCH‐AX‐1031586       7/21/2015 17:35   SCOPE                                                                Attorney Client
SWITCH‐AX‐1031587 ‐ SWITCH‐AX‐1031587       7/21/2015 17:35   SCOPE                                                                Attorney Client
SWITCH‐AX‐1031588 ‐ SWITCH‐AX‐1031589       7/21/2015 17:35   SCOPE                                                                Attorney Client
SWITCH‐AX‐1031590 ‐ SWITCH‐AX‐1031596       7/21/2015 17:35   Switch Substance Abuse Prevention Policy V3 SC.docx                  Attorney Client
SWITCH‐AX‐1031597 ‐ SWITCH‐AX‐1031603       7/21/2015 17:35   SCOPE                                                                Attorney Client
SWITCH‐AX‐1031604 ‐ SWITCH‐AX‐1031606       7/21/2015 17:35   SCOPE                                                                Attorney Client
SWITCH‐AX‐1031607 ‐ SWITCH‐AX‐1031608       7/21/2015 17:51   no Title                                                             Attorney Client
SWITCH‐AX‐1031609 ‐ SWITCH‐AX‐1031609       7/21/2015 17:51   Bethancourth ‐ Promotion Letter 2.pdf                                Attorney Client
SWITCH‐AX‐1031610 ‐ SWITCH‐AX‐1031610       7/21/2015 17:51   Grimaldi ‐ Promotion Letter.pdf                                      Attorney Client
SWITCH‐AX‐1031611 ‐ SWITCH‐AX‐1031611       7/21/2015 17:51   Flaherty ‐ Promotion Letter.pdf                                      Attorney Client
SWITCH‐AX‐1031612 ‐ SWITCH‐AX‐1031612       7/21/2015 17:51   image004.jpg                                                         Attorney Client
SWITCH‐AX‐1031613 ‐ SWITCH‐AX‐1031613       7/21/2015 17:51   Sims ‐ Promotion Letter 2.pdf                                        Attorney Client
SWITCH‐AX‐1031614 ‐ SWITCH‐AX‐1031614       7/21/2015 17:51   Merino ‐ Promotion Letter.pdf                                        Attorney Client
SWITCH‐AX‐1031615 ‐ SWITCH‐AX‐1031616       7/21/2015 22:18   no Title                                                             Attorney Client
SWITCH‐AX‐1031617 ‐ SWITCH‐AX‐1031618       7/21/2015 22:18   no Title                                                             Attorney Client
SWITCH‐AX‐1031619 ‐ SWITCH‐AX‐1031619        7/22/2015 8:27   no Title                                                             Attorney Client
SWITCH‐AX‐1031620 ‐ SWITCH‐AX‐1031620        7/22/2015 8:27   14‐9‐SU‐esig‐AK[1][55].png                                           Attorney Client
SWITCH‐AX‐1031621 ‐ SWITCH‐AX‐1031623        7/22/2015 8:27   Independent Contractor Services Agreement                            Attorney Client
SWITCH‐AX‐1031624 ‐ SWITCH‐AX‐1031629        7/22/2015 9:25   no Title                                                             Attorney Client
SWITCH‐AX‐1031630 ‐ SWITCH‐AX‐1031637        7/22/2015 9:25   Colocation Facilities Agreement 04‐29‐2015 (fillable form).pdf       Attorney Client
SWITCH‐AX‐1031638 ‐ SWITCH‐AX‐1031638        7/22/2015 9:25   image002.png                                                         Attorney Client
SWITCH‐AX‐1031639 ‐ SWITCH‐AX‐1031640       7/22/2015 10:36   no Title                                                             Attorney Client
SWITCH‐AX‐1031641 ‐ SWITCH‐AX‐1031641       7/22/2015 10:36   image003.jpg                                                         Attorney Client
SWITCH‐AX‐1031642 ‐ SWITCH‐AX‐1031647       7/22/2015 11:17   no Title                                                             Attorney Client
SWITCH‐AX‐1031648 ‐ SWITCH‐AX‐1031661       7/22/2015 11:17   RFP and Modified Provisions Comparison (DJ revisions 7‐20‐15).docx   Attorney Client
SWITCH‐AX‐1031662 ‐ SWITCH‐AX‐1031663       7/22/2015 12:05   no Title                                                             Attorney Client
SWITCH‐AX‐1031664 ‐ SWITCH‐AX‐1031664       7/22/2015 12:05   image002.png                                                         Attorney Client
SWITCH‐AX‐1031665 ‐ SWITCH‐AX‐1031669       7/22/2015 12:57   no Title                                                             Attorney Client
SWITCH‐AX‐1031670 ‐ SWITCH‐AX‐1031670       7/22/2015 12:57   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1031671 ‐ SWITCH‐AX‐1031673       7/22/2015 12:57   RE_ AT&T Partner Exchange ‐ Switch.msg                               Attorney Client
SWITCH‐AX‐1031674 ‐ SWITCH‐AX‐1031683       7/22/2015 12:57   APEX Master REsale Agreement ‐ Supernap Switch (15 June 2015).docx   Attorney Client
SWITCH‐AX‐1031684 ‐ SWITCH‐AX‐1031688       7/22/2015 12:57   no Title                                                             Attorney Client
SWITCH‐AX‐1031689 ‐ SWITCH‐AX‐1031698       7/22/2015 12:57   APEX Master REsale Agreement ‐ Supernap Switch (15 June 2015).docx   Attorney Client
SWITCH‐AX‐1031699 ‐ SWITCH‐AX‐1031701       7/22/2015 12:57   RE_ AT&T Partner Exchange ‐ Switch.msg                               Attorney Client
SWITCH‐AX‐1031702 ‐ SWITCH‐AX‐1031702       7/22/2015 12:57   image001.jpg                                                         Attorney Client




                                                                          EXHIBIT 10, PAGE 1790
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 38 of 829


Bates                                   Document Date         Document Title                                             Privilege
SWITCH‐AX‐1031703 ‐ SWITCH‐AX‐1031704       7/22/2015 13:12   no Title                                                   Attorney Client
SWITCH‐AX‐1031705 ‐ SWITCH‐AX‐1031722       7/22/2015 13:12   Issue Log_Supernap V.2.1 SI Comments 200715.docx           Attorney Client
SWITCH‐AX‐1031723 ‐ SWITCH‐AX‐1031731       7/22/2015 13:17   no Title                                                   Attorney Client
SWITCH‐AX‐1031732 ‐ SWITCH‐AX‐1031732       7/22/2015 13:17   image001.jpg                                               Attorney Client
SWITCH‐AX‐1031733 ‐ SWITCH‐AX‐1031733       7/22/2015 13:17   image004.jpg                                               Attorney Client
SWITCH‐AX‐1031734 ‐ SWITCH‐AX‐1031745       7/22/2015 13:17   Microsoft Word ‐ Switch Comcast MSA IP 150715 FINAL.docx   Attorney Client
SWITCH‐AX‐1031746 ‐ SWITCH‐AX‐1031746       7/22/2015 13:17   image002.jpg                                               Attorney Client
SWITCH‐AX‐1031747 ‐ SWITCH‐AX‐1031748       7/22/2015 13:26   no Title                                                   Attorney Client
SWITCH‐AX‐1031749 ‐ SWITCH‐AX‐1031756       7/22/2015 13:26   2010_switch_msa_H271‐07‐001‐M+%282%29 (1).pdf              Attorney Client
SWITCH‐AX‐1031757 ‐ SWITCH‐AX‐1031757       7/22/2015 13:26   ATT00002.htm                                               Attorney Client
SWITCH‐AX‐1031758 ‐ SWITCH‐AX‐1031758       7/22/2015 13:26   ATT00001.htm                                               Attorney Client
SWITCH‐AX‐1031759 ‐ SWITCH‐AX‐1031803       7/22/2015 13:26   Amendment_Switch_Communications_Group_LLC.docx             Attorney Client
SWITCH‐AX‐1031804 ‐ SWITCH‐AX‐1031805       7/22/2015 13:26   no Title                                                   Attorney Client
SWITCH‐AX‐1031806 ‐ SWITCH‐AX‐1031806       7/22/2015 13:26   ATT00001.htm                                               Attorney Client
SWITCH‐AX‐1031807 ‐ SWITCH‐AX‐1031856       7/22/2015 13:26   Amendment_Switch_Communications_Group_LLC.docx             Attorney Client
SWITCH‐AX‐1031857 ‐ SWITCH‐AX‐1031857       7/22/2015 13:26   ATT00002.htm                                               Attorney Client
SWITCH‐AX‐1031858 ‐ SWITCH‐AX‐1031858       7/22/2015 13:26   2010_switch_msa_H271‐07‐001‐M+%282%29 (1).pdf              Attorney Client
SWITCH‐AX‐1031859 ‐ SWITCH‐AX‐1031859       7/22/2015 14:41   no Title                                                   Attorney Client
SWITCH‐AX‐1031860 ‐ SWITCH‐AX‐1031860       7/22/2015 14:41   image001.jpg                                               Attorney Client
SWITCH‐AX‐1031861 ‐ SWITCH‐AX‐1031865       7/22/2015 14:41   KMBT_C284e‐20150722084310                                  Attorney Client
SWITCH‐AX‐1031866 ‐ SWITCH‐AX‐1031866       7/22/2015 14:42   no Title                                                   Attorney Client
SWITCH‐AX‐1031867 ‐ SWITCH‐AX‐1031867       7/22/2015 14:42   image001.jpg                                               Attorney Client
SWITCH‐AX‐1031868 ‐ SWITCH‐AX‐1031930       7/22/2015 14:42   Section 2 Executive Summary                                Attorney Client
SWITCH‐AX‐1031931 ‐ SWITCH‐AX‐1031940       7/22/2015 14:59   no Title                                                   Attorney Client
SWITCH‐AX‐1031941 ‐ SWITCH‐AX‐1031941       7/22/2015 14:59   image001.jpg                                               Attorney Client
SWITCH‐AX‐1031942 ‐ SWITCH‐AX‐1031942       7/22/2015 14:59   image002.jpg                                               Attorney Client
SWITCH‐AX‐1031943 ‐ SWITCH‐AX‐1031943       7/22/2015 14:59   image004.jpg                                               Attorney Client
SWITCH‐AX‐1031944 ‐ SWITCH‐AX‐1031945       7/22/2015 15:11   no Title                                                   Attorney Client
SWITCH‐AX‐1031946 ‐ SWITCH‐AX‐1031950       7/22/2015 15:11   KMBT_C284e‐20150722084310                                  Attorney Client
SWITCH‐AX‐1031951 ‐ SWITCH‐AX‐1031951       7/22/2015 15:11   image001.jpg                                               Attorney Client
SWITCH‐AX‐1031952 ‐ SWITCH‐AX‐1031952       7/22/2015 15:52   no Title                                                   Attorney Client
SWITCH‐AX‐1031953 ‐ SWITCH‐AX‐1031954       7/22/2015 15:52   AGENDA ITEMS.docx                                          Attorney Client
SWITCH‐AX‐1031955 ‐ SWITCH‐AX‐1031956       7/22/2015 19:12   no Title                                                   Attorney Client
SWITCH‐AX‐1031957 ‐ SWITCH‐AX‐1031966       7/22/2015 19:12   Switch_Clearsky Colocation Agmt 11June2015 redline.docx    Attorney Client
SWITCH‐AX‐1031967 ‐ SWITCH‐AX‐1031967       7/22/2015 19:12   image001.jpg                                               Attorney Client
SWITCH‐AX‐1031968 ‐ SWITCH‐AX‐1031972       7/22/2015 19:16   no Title                                                   Attorney Client;Work Product
SWITCH‐AX‐1031973 ‐ SWITCH‐AX‐1031977       7/22/2015 19:33   no Title                                                   Attorney Client
SWITCH‐AX‐1031978 ‐ SWITCH‐AX‐1031978       7/22/2015 21:01   no Title                                                   Attorney Client
SWITCH‐AX‐1031979 ‐ SWITCH‐AX‐1031995       7/22/2015 21:01   PLR_201129007.rtf                                          Attorney Client
SWITCH‐AX‐1031996 ‐ SWITCH‐AX‐1031996       7/22/2015 21:01   ATT00001.htm                                               Attorney Client
SWITCH‐AX‐1031997 ‐ SWITCH‐AX‐1031997       7/22/2015 21:01   ATT00002.htm                                               Attorney Client
SWITCH‐AX‐1031998 ‐ SWITCH‐AX‐1032014       7/22/2015 21:01   PLR_201314002.rtf                                          Attorney Client
SWITCH‐AX‐1032015 ‐ SWITCH‐AX‐1032015       7/22/2015 21:01   no Title                                                   Attorney Client
SWITCH‐AX‐1032016 ‐ SWITCH‐AX‐1032016       7/22/2015 21:01   ATT00001.htm                                               Attorney Client
SWITCH‐AX‐1032017 ‐ SWITCH‐AX‐1032033       7/22/2015 21:01   PLR_201129007.rtf                                          Attorney Client
SWITCH‐AX‐1032034 ‐ SWITCH‐AX‐1032034       7/22/2015 21:01   ATT00002.htm                                               Attorney Client




                                                                          EXHIBIT 10, PAGE 1791
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 39 of 829


Bates                                   Document Date         Document Title                                                     Privilege
SWITCH‐AX‐1032035 ‐ SWITCH‐AX‐1032051       7/22/2015 21:01   PLR_201314002.rtf                                                  Attorney Client
SWITCH‐AX‐1032052 ‐ SWITCH‐AX‐1032261        7/23/2015 6:27   TAB 16.pdf                                                         Attorney Client
SWITCH‐AX‐1032262 ‐ SWITCH‐AX‐1032262        7/23/2015 9:21   no Title                                                           Attorney Client
SWITCH‐AX‐1032263 ‐ SWITCH‐AX‐1032271        7/23/2015 9:21   PowerPoint Presentation                                            Attorney Client
SWITCH‐AX‐1032272 ‐ SWITCH‐AX‐1032272       7/23/2015 10:05   no Title                                                           Attorney Client
SWITCH‐AX‐1032273 ‐ SWITCH‐AX‐1032281       7/23/2015 10:05   PowerPoint Presentation                                            Attorney Client
SWITCH‐AX‐1032282 ‐ SWITCH‐AX‐1032282       7/23/2015 10:06   no Title                                                           Attorney Client
SWITCH‐AX‐1032283 ‐ SWITCH‐AX‐1032291       7/23/2015 10:06   PowerPoint Presentation                                            Attorney Client
SWITCH‐AX‐1032292 ‐ SWITCH‐AX‐1032292       7/23/2015 10:20   no Title                                                           Attorney Client
SWITCH‐AX‐1032293 ‐ SWITCH‐AX‐1032302       7/23/2015 10:20   CFA Switch Alpine Testing V5 7‐23‐2015 Switch (Final).pdf          Attorney Client
SWITCH‐AX‐1032303 ‐ SWITCH‐AX‐1032312       7/23/2015 10:20   Redline CFA Switch Alpine Testing V4 to V5 7‐23‐2015 Switch.docx   Attorney Client
SWITCH‐AX‐1032313 ‐ SWITCH‐AX‐1032314       7/23/2015 11:21   no Title                                                           Attorney Client
SWITCH‐AX‐1032315 ‐ SWITCH‐AX‐1032359       7/23/2015 11:21   Amendment_Switch_Communications_Group_LLC.docx                     Attorney Client
SWITCH‐AX‐1032360 ‐ SWITCH‐AX‐1032360       7/23/2015 11:21   ATT00001.htm                                                       Attorney Client
SWITCH‐AX‐1032361 ‐ SWITCH‐AX‐1032361       7/23/2015 11:21   ATT00002.htm                                                       Attorney Client
SWITCH‐AX‐1032362 ‐ SWITCH‐AX‐1032369       7/23/2015 11:21   2010_switch_msa_H271‐07‐001‐M+%282%29 (1).pdf                      Attorney Client
SWITCH‐AX‐1032370 ‐ SWITCH‐AX‐1032374       7/23/2015 12:47   no Title                                                           Attorney Client
SWITCH‐AX‐1032375 ‐ SWITCH‐AX‐1032384       7/23/2015 12:47   CFA Switch Alpine Testing V5 7‐23‐2015 Switch (Final).pdf          Attorney Client
SWITCH‐AX‐1032385 ‐ SWITCH‐AX‐1032385       7/23/2015 12:47   image003.png                                                       Attorney Client
SWITCH‐AX‐1032386 ‐ SWITCH‐AX‐1032395       7/23/2015 12:47   Redline CFA Switch Alpine Testing V4 to V5 7‐23‐2015 Switch.docx   Attorney Client
SWITCH‐AX‐1032396 ‐ SWITCH‐AX‐1032400       7/23/2015 12:47   no Title                                                           Attorney Client
SWITCH‐AX‐1032401 ‐ SWITCH‐AX‐1032410       7/23/2015 12:47   Redline CFA Switch Alpine Testing V4 to V5 7‐23‐2015 Switch.docx   Attorney Client
SWITCH‐AX‐1032411 ‐ SWITCH‐AX‐1032411       7/23/2015 12:47   image003.png                                                       Attorney Client
SWITCH‐AX‐1032412 ‐ SWITCH‐AX‐1032421       7/23/2015 12:47   CFA Switch Alpine Testing V5 7‐23‐2015 Switch (Final).pdf          Attorney Client
SWITCH‐AX‐1032422 ‐ SWITCH‐AX‐1032428       7/23/2015 14:04   no Title                                                           Attorney Client
SWITCH‐AX‐1032429 ‐ SWITCH‐AX‐1032430       7/23/2015 17:42   no Title                                                           Attorney Client
SWITCH‐AX‐1032431 ‐ SWITCH‐AX‐1032431       7/23/2015 17:42   Bryan Cave Issues and Changes 7‐23‐2015.xlsx                       Attorney Client
SWITCH‐AX‐1032432 ‐ SWITCH‐AX‐1032443       7/23/2015 17:42   Redline CFA Switch Bryan Cave V1 to V4 7‐23‐2015 Switch.docx       Attorney Client
SWITCH‐AX‐1032444 ‐ SWITCH‐AX‐1032446        7/24/2015 8:10   no Title                                                           Attorney Client
SWITCH‐AX‐1032447 ‐ SWITCH‐AX‐1032447        7/24/2015 8:10   image003.jpg                                                       Attorney Client
SWITCH‐AX‐1032448 ‐ SWITCH‐AX‐1032448        7/24/2015 8:10   image002.jpg                                                       Attorney Client
SWITCH‐AX‐1032449 ‐ SWITCH‐AX‐1032451        7/24/2015 8:11   no Title                                                           Attorney Client
SWITCH‐AX‐1032452 ‐ SWITCH‐AX‐1032459        7/24/2015 8:11   CFA Deckers SCG V2 10‐04‐12 SCG.PDF                                Attorney Client
SWITCH‐AX‐1032460 ‐ SWITCH‐AX‐1032473        7/24/2015 8:27   Ballard Spahr 2015031332.pdf                                       Attorney Client
SWITCH‐AX‐1032474 ‐ SWITCH‐AX‐1032476        7/24/2015 8:55   no Title                                                           Attorney Client
SWITCH‐AX‐1032477 ‐ SWITCH‐AX‐1032480        7/24/2015 8:55   Switch Release 7‐24‐15.docx                                        Attorney Client
SWITCH‐AX‐1032481 ‐ SWITCH‐AX‐1032481        7/24/2015 9:12   1310 Legal Retainer.xlsx                                           Attorney Client
SWITCH‐AX‐1032482 ‐ SWITCH‐AX‐1032482        7/24/2015 9:40   no Title                                                           Attorney Client
SWITCH‐AX‐1032483 ‐ SWITCH‐AX‐1032483        7/24/2015 9:40   ATT00002.htm                                                       Attorney Client
SWITCH‐AX‐1032484 ‐ SWITCH‐AX‐1032495        7/24/2015 9:40   New Hire Packet.pdf                                                Attorney Client
SWITCH‐AX‐1032496 ‐ SWITCH‐AX‐1032496        7/24/2015 9:40   ATT00001.htm                                                       Attorney Client
SWITCH‐AX‐1032497 ‐ SWITCH‐AX‐1032505        7/24/2015 9:40   Employment Eligibility Verification                                Attorney Client
SWITCH‐AX‐1032506 ‐ SWITCH‐AX‐1032511       7/24/2015 10:04   no Title                                                           Attorney Client
SWITCH‐AX‐1032512 ‐ SWITCH‐AX‐1032512       7/24/2015 10:04   image002.png                                                       Attorney Client
SWITCH‐AX‐1032513 ‐ SWITCH‐AX‐1032522       7/24/2015 10:04   CFA Switch Alpine Testing V5 7‐23‐2015 Switch (Final)‐signed.pdf   Attorney Client
SWITCH‐AX‐1032523 ‐ SWITCH‐AX‐1032526       7/24/2015 10:26   no Title                                                           Attorney Client




                                                                           EXHIBIT 10, PAGE 1792
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 40 of 829


Bates                                   Document Date         Document Title                                                                  Privilege
SWITCH‐AX‐1032527 ‐ SWITCH‐AX‐1032551       7/24/2015 10:26   REDLINE_TRIC_Water_Use_Agreement_Nonpotable (CL Comments to JBA Comments).pdf   Attorney Client
SWITCH‐AX‐1032552 ‐ SWITCH‐AX‐1032552       7/24/2015 10:26   image003.png                                                                    Attorney Client
SWITCH‐AX‐1032553 ‐ SWITCH‐AX‐1032560       7/24/2015 12:50   no Title                                                                        Attorney Client
SWITCH‐AX‐1032561 ‐ SWITCH‐AX‐1032561       7/24/2015 12:50   SO ‐ Offsite Data Sync ‐ 07‐24‐15.pdf                                           Attorney Client
SWITCH‐AX‐1032562 ‐ SWITCH‐AX‐1032562       7/24/2015 13:10   no Title                                                                        Attorney Client
SWITCH‐AX‐1032563 ‐ SWITCH‐AX‐1032571       7/24/2015 13:10   Employment Eligibility Verification                                             Attorney Client
SWITCH‐AX‐1032572 ‐ SWITCH‐AX‐1032572       7/24/2015 13:10   ATT00002.htm                                                                    Attorney Client
SWITCH‐AX‐1032573 ‐ SWITCH‐AX‐1032584       7/24/2015 13:10   New Hire Packet.pdf                                                             Attorney Client
SWITCH‐AX‐1032585 ‐ SWITCH‐AX‐1032585       7/24/2015 13:10   ATT00001.htm                                                                    Attorney Client
SWITCH‐AX‐1032586 ‐ SWITCH‐AX‐1032587       7/24/2015 14:43   no Title                                                                        Attorney Client
SWITCH‐AX‐1032588 ‐ SWITCH‐AX‐1032589       7/24/2015 14:44   no Title                                                                        Attorney Client
SWITCH‐AX‐1032590 ‐ SWITCH‐AX‐1032592       7/24/2015 18:24   no Title                                                                        Attorney Client
SWITCH‐AX‐1032593 ‐ SWITCH‐AX‐1032593       7/24/2015 18:24   image001.png                                                                    Attorney Client
SWITCH‐AX‐1032594 ‐ SWITCH‐AX‐1032594       7/24/2015 18:24   07.24.15.jpg                                                                    Attorney Client
SWITCH‐AX‐1032595 ‐ SWITCH‐AX‐1032595       7/24/2015 18:24   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1032596 ‐ SWITCH‐AX‐1032598       7/24/2015 18:24   no Title                                                                        Attorney Client
SWITCH‐AX‐1032599 ‐ SWITCH‐AX‐1032599       7/24/2015 18:24   07.24.15.jpg                                                                    Attorney Client
SWITCH‐AX‐1032600 ‐ SWITCH‐AX‐1032600       7/24/2015 18:24   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1032601 ‐ SWITCH‐AX‐1032601       7/24/2015 18:24   image001.png                                                                    Attorney Client
SWITCH‐AX‐1032602 ‐ SWITCH‐AX‐1032602       7/24/2015 19:31   no Title                                                                        Attorney Client
SWITCH‐AX‐1032603 ‐ SWITCH‐AX‐1032619       7/24/2015 19:31   PLR_201129007.rtf                                                               Attorney Client
SWITCH‐AX‐1032620 ‐ SWITCH‐AX‐1032636       7/24/2015 19:31   PLR_201314002.rtf                                                               Attorney Client
SWITCH‐AX‐1032637 ‐ SWITCH‐AX‐1032640        7/25/2015 0:49   no Title                                                                        Attorney Client
SWITCH‐AX‐1032641 ‐ SWITCH‐AX‐1032643        7/25/2015 0:49   no Title                                                                        Attorney Client
SWITCH‐AX‐1032644 ‐ SWITCH‐AX‐1032646        7/25/2015 0:49   no Title                                                                        Attorney Client
SWITCH‐AX‐1032647 ‐ SWITCH‐AX‐1032650        7/25/2015 0:49   no Title                                                                        Attorney Client
SWITCH‐AX‐1032651 ‐ SWITCH‐AX‐1032654        7/25/2015 0:49   no Title                                                                        Attorney Client
SWITCH‐AX‐1032655 ‐ SWITCH‐AX‐1032658        7/25/2015 0:49   no Title                                                                        Attorney Client
SWITCH‐AX‐1032659 ‐ SWITCH‐AX‐1032662        7/25/2015 0:49   no Title                                                                        Attorney Client
SWITCH‐AX‐1032663 ‐ SWITCH‐AX‐1032665        7/25/2015 0:49   no Title                                                                        Attorney Client
SWITCH‐AX‐1032666 ‐ SWITCH‐AX‐1032667        7/27/2015 8:09   no Title                                                                        Attorney Client
SWITCH‐AX‐1032668 ‐ SWITCH‐AX‐1032668        7/27/2015 8:09   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1032669 ‐ SWITCH‐AX‐1032669        7/27/2015 8:09   image003.png                                                                    Attorney Client
SWITCH‐AX‐1032670 ‐ SWITCH‐AX‐1032671        7/27/2015 8:09   no Title                                                                        Attorney Client
SWITCH‐AX‐1032672 ‐ SWITCH‐AX‐1032672        7/27/2015 8:09   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1032673 ‐ SWITCH‐AX‐1032673        7/27/2015 8:09   image003.png                                                                    Attorney Client
SWITCH‐AX‐1032674 ‐ SWITCH‐AX‐1032676        7/27/2015 8:41   no Title                                                                        Attorney Client
SWITCH‐AX‐1032677 ‐ SWITCH‐AX‐1032677        7/27/2015 8:41   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1032678 ‐ SWITCH‐AX‐1032678        7/27/2015 8:41   image003.png                                                                    Attorney Client
SWITCH‐AX‐1032679 ‐ SWITCH‐AX‐1032685       7/27/2015 10:30   no Title                                                                        Attorney Client
SWITCH‐AX‐1032686 ‐ SWITCH‐AX‐1032686       7/27/2015 10:30   image003.png                                                                    Attorney Client
SWITCH‐AX‐1032687 ‐ SWITCH‐AX‐1032687       7/27/2015 10:30   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1032688 ‐ SWITCH‐AX‐1032703       7/27/2015 10:30   Scanned from a Xerox Multifunction Device.pdf                                   Attorney Client
SWITCH‐AX‐1032704 ‐ SWITCH‐AX‐1032705       7/27/2015 10:48   no Title                                                                        Attorney Client
SWITCH‐AX‐1032706 ‐ SWITCH‐AX‐1032706       7/27/2015 10:50   no Title                                                                        Attorney Client
SWITCH‐AX‐1032707 ‐ SWITCH‐AX‐1032707       7/27/2015 10:50   Emily Shaevitz Resume 2015.pdf                                                  Attorney Client




                                                                         EXHIBIT 10, PAGE 1793
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 41 of 829


Bates                                   Document Date         Document Title                                                                           Privilege
SWITCH‐AX‐1032708 ‐ SWITCH‐AX‐1032732       7/27/2015 10:57   no Title                                                                                 Attorney Client
SWITCH‐AX‐1032733 ‐ SWITCH‐AX‐1032733       7/27/2015 10:57   image006.png                                                                             Attorney Client
SWITCH‐AX‐1032734 ‐ SWITCH‐AX‐1032736       7/27/2015 10:57   BKKDMS‐#1340871‐v1‐SCB‐SNT_List_of_Provisions_in_Facility_Agreement_to_be_Amended.DOCX   Attorney Client
SWITCH‐AX‐1032737 ‐ SWITCH‐AX‐1032738       7/27/2015 10:58   no Title                                                                                 Attorney Client
SWITCH‐AX‐1032739 ‐ SWITCH‐AX‐1032750       7/27/2015 10:58   New Hire Packet.pdf                                                                      Attorney Client
SWITCH‐AX‐1032751 ‐ SWITCH‐AX‐1032751       7/27/2015 11:10   no Title                                                                                 Attorney Client
SWITCH‐AX‐1032752 ‐ SWITCH‐AX‐1032752       7/27/2015 11:10   Emily Shaevitz Resume 2015.pdf                                                           Attorney Client
SWITCH‐AX‐1032753 ‐ SWITCH‐AX‐1032753       7/27/2015 11:20   no Title                                                                                 Attorney Client
SWITCH‐AX‐1032754 ‐ SWITCH‐AX‐1032754       7/27/2015 11:20   Emily Shaevitz Resume 2015.pdf                                                           Attorney Client
SWITCH‐AX‐1032755 ‐ SWITCH‐AX‐1032761       7/27/2015 11:24   no Title                                                                                 Attorney Client
SWITCH‐AX‐1032762 ‐ SWITCH‐AX‐1032762       7/27/2015 11:24   image002.png                                                                             Attorney Client
SWITCH‐AX‐1032763 ‐ SWITCH‐AX‐1032768       7/27/2015 12:08   no Title                                                                                 Attorney Client
SWITCH‐AX‐1032769 ‐ SWITCH‐AX‐1032769       7/27/2015 12:08   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1032770 ‐ SWITCH‐AX‐1032773       7/27/2015 12:08   Independent Contractor Services Agreement                                                Attorney Client
SWITCH‐AX‐1032774 ‐ SWITCH‐AX‐1032774       7/27/2015 12:08   RE_ Prequalification ‐ Irish Construction.msg                                            Attorney Client
SWITCH‐AX‐1032775 ‐ SWITCH‐AX‐1032776       7/27/2015 12:55   no Title                                                                                 Attorney Client
SWITCH‐AX‐1032777 ‐ SWITCH‐AX‐1032778       7/27/2015 13:06   no Title                                                                                 Attorney Client
SWITCH‐AX‐1032779 ‐ SWITCH‐AX‐1032781       7/27/2015 13:14   no Title                                                                                 Attorney Client
SWITCH‐AX‐1032782 ‐ SWITCH‐AX‐1032793       7/27/2015 14:49   no Title                                                                                 Attorney Client
SWITCH‐AX‐1032794 ‐ SWITCH‐AX‐1032805       7/27/2015 14:49   Redline CFA Switch Bryan Cave V1 to V4 7‐23‐2015 Switch.docx                             Attorney Client
SWITCH‐AX‐1032806 ‐ SWITCH‐AX‐1032806       7/27/2015 14:49   Bryan Cave Issues and Changes 7‐27‐2015.xlsx                                             Attorney Client
SWITCH‐AX‐1032807 ‐ SWITCH‐AX‐1032807       7/27/2015 14:49   image002.png                                                                             Attorney Client
SWITCH‐AX‐1032808 ‐ SWITCH‐AX‐1032819       7/27/2015 14:49   no Title                                                                                 Attorney Client
SWITCH‐AX‐1032820 ‐ SWITCH‐AX‐1032831       7/27/2015 14:49   Redline CFA Switch Bryan Cave V1 to V4 7‐23‐2015 Switch.docx                             Attorney Client
SWITCH‐AX‐1032832 ‐ SWITCH‐AX‐1032832       7/27/2015 14:49   image002.png                                                                             Attorney Client
SWITCH‐AX‐1032833 ‐ SWITCH‐AX‐1032833       7/27/2015 14:49   Bryan Cave Issues and Changes 7‐27‐2015.xlsx                                             Attorney Client
SWITCH‐AX‐1032834 ‐ SWITCH‐AX‐1032845       7/27/2015 14:51   no Title                                                                                 Attorney Client
SWITCH‐AX‐1032846 ‐ SWITCH‐AX‐1032846       7/27/2015 14:51   Bryan Cave Issues and Changes 7‐27‐2015.xlsx                                             Attorney Client
SWITCH‐AX‐1032847 ‐ SWITCH‐AX‐1032847       7/27/2015 14:51   image002.png                                                                             Attorney Client
SWITCH‐AX‐1032848 ‐ SWITCH‐AX‐1032859       7/27/2015 14:51   Redline CFA Switch Bryan Cave V1 to V4 7‐23‐2015 Switch.docx                             Attorney Client
SWITCH‐AX‐1032860 ‐ SWITCH‐AX‐1032861       7/27/2015 15:19   no Title                                                                                 Attorney Client
SWITCH‐AX‐1032862 ‐ SWITCH‐AX‐1032862       7/27/2015 15:19   Emily Shaevitz Resume 2015.pdf                                                           Attorney Client
SWITCH‐AX‐1032863 ‐ SWITCH‐AX‐1032863       7/27/2015 15:20   no Title                                                                                 Attorney Client
SWITCH‐AX‐1032864 ‐ SWITCH‐AX‐1032930       7/27/2015 15:20   _                                                                                        Attorney Client
SWITCH‐AX‐1032931 ‐ SWITCH‐AX‐1032931       7/27/2015 15:20   no Title                                                                                 Attorney Client
SWITCH‐AX‐1032932 ‐ SWITCH‐AX‐1032998       7/27/2015 15:20   _                                                                                        Attorney Client
SWITCH‐AX‐1032999 ‐ SWITCH‐AX‐1033010       7/27/2015 15:27   no Title                                                                                 Attorney Client
SWITCH‐AX‐1033011 ‐ SWITCH‐AX‐1033011       7/27/2015 15:27   image002.png                                                                             Attorney Client
SWITCH‐AX‐1033012 ‐ SWITCH‐AX‐1033013       7/27/2015 16:45   no Title                                                                                 Attorney Client
SWITCH‐AX‐1033014 ‐ SWITCH‐AX‐1033021       7/27/2015 16:45   CFA Prosper Switch v1 07‐27‐2015.pdf                                                     Attorney Client
SWITCH‐AX‐1033022 ‐ SWITCH‐AX‐1033034       7/27/2015 17:20   no Title                                                                                 Attorney Client
SWITCH‐AX‐1033035 ‐ SWITCH‐AX‐1033035       7/27/2015 17:20   image002.png                                                                             Attorney Client
SWITCH‐AX‐1033036 ‐ SWITCH‐AX‐1033036       7/27/2015 17:37   no Title                                                                                 Attorney Client
SWITCH‐AX‐1033037 ‐ SWITCH‐AX‐1033042       7/27/2015 17:37   PowerPoint Presentation                                                                  Attorney Client
SWITCH‐AX‐1033043 ‐ SWITCH‐AX‐1033055       7/27/2015 18:31   no Title                                                                                 Attorney Client
SWITCH‐AX‐1033056 ‐ SWITCH‐AX‐1033056       7/27/2015 18:31   image002.png                                                                             Attorney Client




                                                                         EXHIBIT 10, PAGE 1794
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 42 of 829


Bates                                   Document Date         Document Title                                       Privilege
SWITCH‐AX‐1033057 ‐ SWITCH‐AX‐1033059        7/28/2015 7:18   no Title                                             Attorney Client
SWITCH‐AX‐1033060 ‐ SWITCH‐AX‐1033060        7/28/2015 7:18   image004.png                                         Attorney Client
SWITCH‐AX‐1033061 ‐ SWITCH‐AX‐1033061        7/28/2015 7:18   image002.jpg                                         Attorney Client
SWITCH‐AX‐1033062 ‐ SWITCH‐AX‐1033063        7/28/2015 7:40   no Title                                             Attorney Client
SWITCH‐AX‐1033064 ‐ SWITCH‐AX‐1033304        7/28/2015 7:40   FCC‐15‐94A1.pdf                                      Attorney Client
SWITCH‐AX‐1033305 ‐ SWITCH‐AX‐1033307        7/28/2015 7:50   no Title                                             Attorney Client
SWITCH‐AX‐1033308 ‐ SWITCH‐AX‐1033308        7/28/2015 7:50   image001.png                                         Attorney Client
SWITCH‐AX‐1033309 ‐ SWITCH‐AX‐1033311        7/28/2015 7:54   no Title                                             Attorney Client
SWITCH‐AX‐1033312 ‐ SWITCH‐AX‐1033312        7/28/2015 7:54   image001.png                                         Attorney Client
SWITCH‐AX‐1033313 ‐ SWITCH‐AX‐1033315        7/28/2015 7:54   no Title                                             Attorney Client
SWITCH‐AX‐1033316 ‐ SWITCH‐AX‐1033316        7/28/2015 7:54   image001.png                                         Attorney Client
SWITCH‐AX‐1033317 ‐ SWITCH‐AX‐1033318        7/28/2015 8:03   no Title                                             Attorney Client
SWITCH‐AX‐1033319 ‐ SWITCH‐AX‐1033321        7/28/2015 8:03   LEGAL DEPARTMENT WORKFLOW 06‐15‐2015.pdf             Attorney Client
SWITCH‐AX‐1033322 ‐ SWITCH‐AX‐1033322        7/28/2015 8:03   ATT00001.htm                                         Attorney Client
SWITCH‐AX‐1033323 ‐ SWITCH‐AX‐1033323        7/28/2015 8:03   ATT00002.htm                                         Attorney Client
SWITCH‐AX‐1033324 ‐ SWITCH‐AX‐1033325        7/28/2015 8:03   no Title                                             Attorney Client
SWITCH‐AX‐1033326 ‐ SWITCH‐AX‐1033328        7/28/2015 8:03   LEGAL DEPARTMENT WORKFLOW 06‐15‐2015.pdf             Attorney Client
SWITCH‐AX‐1033329 ‐ SWITCH‐AX‐1033329        7/28/2015 8:03   ATT00001.htm                                         Attorney Client
SWITCH‐AX‐1033330 ‐ SWITCH‐AX‐1033330        7/28/2015 8:03   ATT00002.htm                                         Attorney Client
SWITCH‐AX‐1033331 ‐ SWITCH‐AX‐1033332       7/28/2015 10:13   no Title                                             Attorney Client
SWITCH‐AX‐1033333 ‐ SWITCH‐AX‐1033333       7/28/2015 10:13   ATT00003.htm                                         Attorney Client
SWITCH‐AX‐1033334 ‐ SWITCH‐AX‐1033367       7/28/2015 10:13   GID Rules Rates Regs Water.pdf                       Attorney Client
SWITCH‐AX‐1033368 ‐ SWITCH‐AX‐1033368       7/28/2015 10:13   ATT00001.htm                                         Attorney Client
SWITCH‐AX‐1033369 ‐ SWITCH‐AX‐1033369       7/28/2015 10:13   ATT00002.htm                                         Attorney Client
SWITCH‐AX‐1033370 ‐ SWITCH‐AX‐1033404       7/28/2015 10:13   GID Rules Rates Regs Sewer.pdf                       Attorney Client
SWITCH‐AX‐1033405 ‐ SWITCH‐AX‐1033405       7/28/2015 11:11   no Title                                             Attorney Client
SWITCH‐AX‐1033406 ‐ SWITCH‐AX‐1033407       7/28/2015 11:11   DiverseSupDef_v5.pdf                                 Attorney Client
SWITCH‐AX‐1033408 ‐ SWITCH‐AX‐1033408       7/28/2015 11:11   no Title                                             Attorney Client
SWITCH‐AX‐1033409 ‐ SWITCH‐AX‐1033410       7/28/2015 11:11   DiverseSupDef_v5.pdf                                 Attorney Client
SWITCH‐AX‐1033411 ‐ SWITCH‐AX‐1033411       7/28/2015 11:13   no Title                                             Attorney Client
SWITCH‐AX‐1033412 ‐ SWITCH‐AX‐1033413       7/28/2015 11:13   DiverseSupDef_v5.pdf                                 Attorney Client
SWITCH‐AX‐1033414 ‐ SWITCH‐AX‐1033414       7/28/2015 11:13   no Title                                             Attorney Client
SWITCH‐AX‐1033415 ‐ SWITCH‐AX‐1033415       7/28/2015 11:13   Remote Cheque Imaging RFI                            Attorney Client
SWITCH‐AX‐1033416 ‐ SWITCH‐AX‐1033416       7/28/2015 11:13   no Title                                             Attorney Client
SWITCH‐AX‐1033417 ‐ SWITCH‐AX‐1033441       7/28/2015 11:13   Remote Cheque Imaging RFI                            Attorney Client
SWITCH‐AX‐1033442 ‐ SWITCH‐AX‐1033449       7/28/2015 11:22   no Title                                             Attorney Client
SWITCH‐AX‐1033450 ‐ SWITCH‐AX‐1033455       7/28/2015 11:54   no Title                                             Attorney Client
SWITCH‐AX‐1033456 ‐ SWITCH‐AX‐1033459       7/28/2015 11:54   Gallo ‐ Switch Ltd. ‐ Mutual NDA (00238522‐2).DOCX   Attorney Client
SWITCH‐AX‐1033460 ‐ SWITCH‐AX‐1033460       7/28/2015 11:54   image003.jpg                                         Attorney Client
SWITCH‐AX‐1033461 ‐ SWITCH‐AX‐1033462       7/28/2015 12:12   no Title                                             Attorney Client
SWITCH‐AX‐1033463 ‐ SWITCH‐AX‐1033465       7/28/2015 12:12   CA‐072815‐0042 Griffin (not Switch signed).pdf       Attorney Client
SWITCH‐AX‐1033466 ‐ SWITCH‐AX‐1033466       7/28/2015 12:12   image001.jpg                                         Attorney Client
SWITCH‐AX‐1033467 ‐ SWITCH‐AX‐1033468       7/28/2015 13:10   no Title                                             Attorney Client
SWITCH‐AX‐1033469 ‐ SWITCH‐AX‐1033478       7/28/2015 13:10   Sublease Banjo Innev V5 07‐07‐15 (Innev) (2).docx    Attorney Client
SWITCH‐AX‐1033479 ‐ SWITCH‐AX‐1033479       7/28/2015 13:42   no Title                                             Attorney Client
SWITCH‐AX‐1033480 ‐ SWITCH‐AX‐1033507       7/28/2015 13:42   ipo‐costs‐considerations‐pwc‐deals.pdf               Attorney Client




                                                                          EXHIBIT 10, PAGE 1795
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 43 of 829


Bates                                   Document Date         Document Title                                                  Privilege
SWITCH‐AX‐1033508 ‐ SWITCH‐AX‐1033509       7/28/2015 13:45   no Title                                                        Attorney Client
SWITCH‐AX‐1033510 ‐ SWITCH‐AX‐1033519       7/28/2015 13:45   Sublease Banjo Innev V5 07‐07‐15 (Innev) (2).docx               Attorney Client
SWITCH‐AX‐1033520 ‐ SWITCH‐AX‐1033520       7/28/2015 13:46   no Title                                                        Attorney Client
SWITCH‐AX‐1033521 ‐ SWITCH‐AX‐1033548       7/28/2015 13:46   ipo‐costs‐considerations‐pwc‐deals.pdf                          Attorney Client
SWITCH‐AX‐1033549 ‐ SWITCH‐AX‐1033550       7/28/2015 13:46   no Title                                                        Attorney Client
SWITCH‐AX‐1033551 ‐ SWITCH‐AX‐1033552       7/28/2015 13:46   no Title                                                        Attorney Client
SWITCH‐AX‐1033553 ‐ SWITCH‐AX‐1033554       7/28/2015 14:22   no Title                                                        Attorney Client
SWITCH‐AX‐1033555 ‐ SWITCH‐AX‐1033564       7/28/2015 14:22   Redline ‐ Sublease Banjo Innev V5 to V6 07‐28‐15 (Innev).docx   Attorney Client
SWITCH‐AX‐1033565 ‐ SWITCH‐AX‐1033570       7/28/2015 15:32   no Title                                                        Attorney Client
SWITCH‐AX‐1033571 ‐ SWITCH‐AX‐1033571       7/28/2015 15:32   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1033572 ‐ SWITCH‐AX‐1033572       7/28/2015 15:32   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1033573 ‐ SWITCH‐AX‐1033573       7/28/2015 15:32   image005.jpg                                                    Attorney Client
SWITCH‐AX‐1033574 ‐ SWITCH‐AX‐1033574       7/28/2015 15:32   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1033575 ‐ SWITCH‐AX‐1033575       7/28/2015 15:32   New Billing Codes.msg                                           Attorney Client
SWITCH‐AX‐1033576 ‐ SWITCH‐AX‐1033576       7/28/2015 15:32   image003.png                                                    Attorney Client
SWITCH‐AX‐1033577 ‐ SWITCH‐AX‐1033577       7/28/2015 15:32   image004.png                                                    Attorney Client
SWITCH‐AX‐1033578 ‐ SWITCH‐AX‐1033578       7/28/2015 15:32   Bill Codes Questions.xls                                        Attorney Client
SWITCH‐AX‐1033579 ‐ SWITCH‐AX‐1033581       7/28/2015 16:55   no Title                                                        Attorney Client
SWITCH‐AX‐1033582 ‐ SWITCH‐AX‐1033582       7/28/2015 16:55   image001.png                                                    Attorney Client
SWITCH‐AX‐1033583 ‐ SWITCH‐AX‐1033585       7/28/2015 16:55   no Title                                                        Attorney Client
SWITCH‐AX‐1033586 ‐ SWITCH‐AX‐1033586       7/28/2015 16:55   image001.png                                                    Attorney Client
SWITCH‐AX‐1033587 ‐ SWITCH‐AX‐1033596       7/28/2015 16:57   no Title                                                        Attorney Client
SWITCH‐AX‐1033597 ‐ SWITCH‐AX‐1033597       7/28/2015 16:57   image001.png                                                    Attorney Client
SWITCH‐AX‐1033598 ‐ SWITCH‐AX‐1033632       7/28/2015 16:57   Microsoft Word ‐ Welcome Packet ‐ SuperNAP.doc                  Attorney Client
SWITCH‐AX‐1033633 ‐ SWITCH‐AX‐1033633       7/28/2015 16:57   image005.jpg                                                    Attorney Client
SWITCH‐AX‐1033634 ‐ SWITCH‐AX‐1033636       7/28/2015 17:35   no Title                                                        Attorney Client
SWITCH‐AX‐1033637 ‐ SWITCH‐AX‐1033637       7/28/2015 17:50   no Title                                                        Attorney Client
SWITCH‐AX‐1033638 ‐ SWITCH‐AX‐1033646       7/28/2015 17:50   Colocation Facilities Agreement 04‐29‐2015.docx                 Attorney Client
SWITCH‐AX‐1033647 ‐ SWITCH‐AX‐1033647       7/28/2015 17:50   no Title                                                        Attorney Client
SWITCH‐AX‐1033648 ‐ SWITCH‐AX‐1033656       7/28/2015 17:50   Colocation Facilities Agreement 04‐29‐2015.docx                 Attorney Client
SWITCH‐AX‐1033657 ‐ SWITCH‐AX‐1033659       7/28/2015 19:22   no Title                                                        Attorney Client
SWITCH‐AX‐1033660 ‐ SWITCH‐AX‐1033660       7/28/2015 19:22   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1033661 ‐ SWITCH‐AX‐1033686       7/28/2015 19:22   SNT JV Agreement 8 Jan 2015 (final fully executed).pdf          Attorney Client
SWITCH‐AX‐1033687 ‐ SWITCH‐AX‐1033689        7/29/2015 0:26   no Title                                                        Attorney Client
SWITCH‐AX‐1033690 ‐ SWITCH‐AX‐1033691        7/29/2015 5:56   no Title                                                        Attorney Client
SWITCH‐AX‐1033692 ‐ SWITCH‐AX‐1033706        7/29/2015 5:56   Charter complaint Order .pdf                                    Attorney Client
SWITCH‐AX‐1033707 ‐ SWITCH‐AX‐1033708        7/29/2015 9:35   no Title                                                        Attorney Client
SWITCH‐AX‐1033709 ‐ SWITCH‐AX‐1033709        7/29/2015 9:35   MRC Lift Review 01‐30‐15.xlsx                                   Attorney Client
SWITCH‐AX‐1033710 ‐ SWITCH‐AX‐1033714        7/29/2015 9:39   no Title                                                        Attorney Client
SWITCH‐AX‐1033715 ‐ SWITCH‐AX‐1033727        7/29/2015 9:39   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc     Attorney Client
SWITCH‐AX‐1033728 ‐ SWITCH‐AX‐1033728        7/29/2015 9:39   xDSL                                                            Attorney Client
SWITCH‐AX‐1033729 ‐ SWITCH‐AX‐1033741        7/29/2015 9:39   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc     Attorney Client
SWITCH‐AX‐1033742 ‐ SWITCH‐AX‐1033755        7/29/2015 9:39   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc     Attorney Client
SWITCH‐AX‐1033756 ‐ SWITCH‐AX‐1033758        7/29/2015 9:46   no Title                                                        Attorney Client
SWITCH‐AX‐1033759 ‐ SWITCH‐AX‐1033759        7/29/2015 9:46   image004.png                                                    Attorney Client
SWITCH‐AX‐1033760 ‐ SWITCH‐AX‐1033831        7/29/2015 9:46   Clicking Clean 2015_FINAL.PDF                                   Attorney Client




                                                                          EXHIBIT 10, PAGE 1796
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 44 of 829


Bates                                   Document Date         Document Title                                                                 Privilege
SWITCH‐AX‐1033832 ‐ SWITCH‐AX‐1033833        7/29/2015 9:46   2015 Clicking Clean Criteria and Plug‐In‐3.pdf                                 Attorney Client
SWITCH‐AX‐1033834 ‐ SWITCH‐AX‐1033836        7/29/2015 9:50   no Title                                                                       Attorney Client
SWITCH‐AX‐1033837 ‐ SWITCH‐AX‐1033843       7/29/2015 11:00   no Title                                                                       Attorney Client
SWITCH‐AX‐1033844 ‐ SWITCH‐AX‐1033846       7/29/2015 11:00   Switch Supernap Marketing Materials License Agreement 07‐28‐15 (SS) RED.docx   Attorney Client
SWITCH‐AX‐1033847 ‐ SWITCH‐AX‐1033858       7/29/2015 11:45   no Title                                                                       Attorney Client
SWITCH‐AX‐1033859 ‐ SWITCH‐AX‐1033859       7/29/2015 11:45   Bryan Cave Issues and Changes 7‐27‐2015.xlsx                                   Attorney Client
SWITCH‐AX‐1033860 ‐ SWITCH‐AX‐1033860       7/29/2015 11:45   image002.png                                                                   Attorney Client
SWITCH‐AX‐1033861 ‐ SWITCH‐AX‐1033872       7/29/2015 11:45   Redline CFA Switch Bryan Cave V1 to V4 7‐23‐2015 Switch.docx                   Attorney Client
SWITCH‐AX‐1033873 ‐ SWITCH‐AX‐1033884       7/29/2015 11:45   no Title                                                                       Attorney Client
SWITCH‐AX‐1033885 ‐ SWITCH‐AX‐1033896       7/29/2015 11:45   Redline CFA Switch Bryan Cave V1 to V4 7‐23‐2015 Switch.docx                   Attorney Client
SWITCH‐AX‐1033897 ‐ SWITCH‐AX‐1033897       7/29/2015 11:45   image002.png                                                                   Attorney Client
SWITCH‐AX‐1033898 ‐ SWITCH‐AX‐1033898       7/29/2015 11:45   Bryan Cave Issues and Changes 7‐27‐2015.xlsx                                   Attorney Client
SWITCH‐AX‐1033899 ‐ SWITCH‐AX‐1033902       7/29/2015 12:50   no Title                                                                       Attorney Client
SWITCH‐AX‐1033903 ‐ SWITCH‐AX‐1033906       7/29/2015 13:03   no Title                                                                       Attorney Client
SWITCH‐AX‐1033907 ‐ SWITCH‐AX‐1033909       7/29/2015 13:35   no Title                                                                       Attorney Client
SWITCH‐AX‐1033910 ‐ SWITCH‐AX‐1033913       7/29/2015 13:38   no Title                                                                       Attorney Client
SWITCH‐AX‐1033914 ‐ SWITCH‐AX‐1033917       7/29/2015 13:52   no Title                                                                       Attorney Client
SWITCH‐AX‐1033918 ‐ SWITCH‐AX‐1033918       7/29/2015 13:52   D740‐09‐002‐C.pdf                                                              Attorney Client
SWITCH‐AX‐1033919 ‐ SWITCH‐AX‐1033926       7/29/2015 13:52   D740‐09‐001‐M.pdf                                                              Attorney Client
SWITCH‐AX‐1033927 ‐ SWITCH‐AX‐1033930       7/29/2015 14:07   no Title                                                                       Attorney Client
SWITCH‐AX‐1033931 ‐ SWITCH‐AX‐1033934       7/29/2015 14:07   no Title                                                                       Attorney Client
SWITCH‐AX‐1033935 ‐ SWITCH‐AX‐1033939       7/29/2015 14:08   no Title                                                                       Attorney Client
SWITCH‐AX‐1033940 ‐ SWITCH‐AX‐1033940       7/29/2015 14:36   no Title                                                                       Attorney Client
SWITCH‐AX‐1033941 ‐ SWITCH‐AX‐1033941       7/29/2015 14:36   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1033942 ‐ SWITCH‐AX‐1033952       7/29/2015 14:36   A&R Assignment and Assumption 07‐29‐15 (executed).pdf                          Attorney Client
SWITCH‐AX‐1033953 ‐ SWITCH‐AX‐1033960       7/29/2015 14:56   no Title                                                                       Attorney Client
SWITCH‐AX‐1033961 ‐ SWITCH‐AX‐1033963       7/29/2015 14:56   Switch Supernap Marketing Materials License Agreement 07‐28‐15 (SS) RED.docx   Attorney Client
SWITCH‐AX‐1033964 ‐ SWITCH‐AX‐1033967       7/29/2015 15:20   no Title                                                                       Attorney Client
SWITCH‐AX‐1033968 ‐ SWITCH‐AX‐1033968       7/29/2015 15:25   no Title                                                                       Attorney Client
SWITCH‐AX‐1033969 ‐ SWITCH‐AX‐1033970       7/29/2015 15:25   Anthony Sims ‐ Promotion Letter & ESC Form.pdf                                 Attorney Client
SWITCH‐AX‐1033971 ‐ SWITCH‐AX‐1033971       7/29/2015 15:25   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1033972 ‐ SWITCH‐AX‐1033973       7/29/2015 15:25   David Grimaldi ‐ Promotion Letter & ESC Form.pdf                               Attorney Client
SWITCH‐AX‐1033974 ‐ SWITCH‐AX‐1033975       7/29/2015 15:25   David Flaherty ‐ Promotion Letter & ESC Form.pdf                               Attorney Client
SWITCH‐AX‐1033976 ‐ SWITCH‐AX‐1033977       7/29/2015 15:25   Manuel Bethancourth ‐ Promotion Letter & ESC Form.pdf                          Attorney Client
SWITCH‐AX‐1033978 ‐ SWITCH‐AX‐1033979       7/29/2015 15:25   Leonardo Merino ‐ Promotion Letter & ESC Form.pdf                              Attorney Client
SWITCH‐AX‐1033980 ‐ SWITCH‐AX‐1033981       7/29/2015 15:31   no Title                                                                       Attorney Client
SWITCH‐AX‐1033982 ‐ SWITCH‐AX‐1033984       7/29/2015 16:53   no Title                                                                       Attorney Client
SWITCH‐AX‐1033985 ‐ SWITCH‐AX‐1033985       7/29/2015 16:53   image003.jpg                                                                   Attorney Client
SWITCH‐AX‐1033986 ‐ SWITCH‐AX‐1033988       7/29/2015 16:53   scan.pdf                                                                       Attorney Client
SWITCH‐AX‐1033989 ‐ SWITCH‐AX‐1033991       7/29/2015 17:05   no Title                                                                       Attorney Client
SWITCH‐AX‐1033992 ‐ SWITCH‐AX‐1033993       7/29/2015 17:05   Re_ Banjo Lease Renewal.msg                                                    Attorney Client
SWITCH‐AX‐1033994 ‐ SWITCH‐AX‐1033998       7/29/2015 19:51   no Title                                                                       Attorney Client
SWITCH‐AX‐1033999 ‐ SWITCH‐AX‐1034011       7/29/2015 19:51   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc                    Attorney Client
SWITCH‐AX‐1034012 ‐ SWITCH‐AX‐1034025       7/29/2015 19:51   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc                    Attorney Client
SWITCH‐AX‐1034026 ‐ SWITCH‐AX‐1034038       7/29/2015 19:51   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc                    Attorney Client
SWITCH‐AX‐1034039 ‐ SWITCH‐AX‐1034039       7/29/2015 19:51   xDSL                                                                           Attorney Client




                                                                          EXHIBIT 10, PAGE 1797
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 45 of 829


Bates                                   Document Date         Document Title                                                                          Privilege
SWITCH‐AX‐1034040 ‐ SWITCH‐AX‐1034044       7/29/2015 19:51   no Title                                                                                Attorney Client
SWITCH‐AX‐1034045 ‐ SWITCH‐AX‐1034045       7/29/2015 19:51   xDSL                                                                                    Attorney Client
SWITCH‐AX‐1034046 ‐ SWITCH‐AX‐1034058       7/29/2015 19:51   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc                             Attorney Client
SWITCH‐AX‐1034059 ‐ SWITCH‐AX‐1034071       7/29/2015 19:51   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc                             Attorney Client
SWITCH‐AX‐1034072 ‐ SWITCH‐AX‐1034085       7/29/2015 19:51   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc                             Attorney Client
SWITCH‐AX‐1034086 ‐ SWITCH‐AX‐1034086       7/29/2015 23:51   no Title                                                                                Attorney Client;Work Product
SWITCH‐AX‐1034087 ‐ SWITCH‐AX‐1034276       7/29/2015 23:51   Draft Order 14‐11007.pdf                                                                Attorney Client;Work Product
SWITCH‐AX‐1034277 ‐ SWITCH‐AX‐1034277        7/30/2015 9:51   no Title                                                                                Attorney Client
SWITCH‐AX‐1034278 ‐ SWITCH‐AX‐1034287        7/30/2015 9:51   Redline APEX Master REsale Agreement ‐ Supernap Switch V5 to V6 7‐30‐2015 Switch.docx   Attorney Client
SWITCH‐AX‐1034288 ‐ SWITCH‐AX‐1034288        7/30/2015 9:51   no Title                                                                                Attorney Client
SWITCH‐AX‐1034289 ‐ SWITCH‐AX‐1034298        7/30/2015 9:51   Redline APEX Master REsale Agreement ‐ Supernap Switch V5 to V6 7‐30‐2015 Switch.docx   Attorney Client
SWITCH‐AX‐1034299 ‐ SWITCH‐AX‐1034300        7/30/2015 9:55   no Title                                                                                Attorney Client
SWITCH‐AX‐1034301 ‐ SWITCH‐AX‐1034310        7/30/2015 9:55   Redline APEX Master REsale Agreement ‐ Supernap Switch V5 to V6 7‐30‐2015 Switch.docx   Attorney Client
SWITCH‐AX‐1034311 ‐ SWITCH‐AX‐1034311        7/30/2015 9:55   image002.jpg                                                                            Attorney Client
SWITCH‐AX‐1034312 ‐ SWITCH‐AX‐1034313        7/30/2015 9:55   no Title                                                                                Attorney Client
SWITCH‐AX‐1034314 ‐ SWITCH‐AX‐1034323        7/30/2015 9:55   Redline APEX Master REsale Agreement ‐ Supernap Switch V5 to V6 7‐30‐2015 Switch.docx   Attorney Client
SWITCH‐AX‐1034324 ‐ SWITCH‐AX‐1034324        7/30/2015 9:55   image002.jpg                                                                            Attorney Client
SWITCH‐AX‐1034325 ‐ SWITCH‐AX‐1034332       7/30/2015 10:03   no Title                                                                                Attorney Client
SWITCH‐AX‐1034333 ‐ SWITCH‐AX‐1034335       7/30/2015 10:03   Switch Supernap Marketing Materials License Agreement 07‐28‐15 (SS) RED.docx            Attorney Client
SWITCH‐AX‐1034336 ‐ SWITCH‐AX‐1034337       7/30/2015 10:57   no Title                                                                                Attorney Client
SWITCH‐AX‐1034338 ‐ SWITCH‐AX‐1034346       7/30/2015 10:57   C488‐07‐001‐M.pdf                                                                       Attorney Client
SWITCH‐AX‐1034347 ‐ SWITCH‐AX‐1034347       7/30/2015 10:57   C488‐07‐002‐C.pdf                                                                       Attorney Client
SWITCH‐AX‐1034348 ‐ SWITCH‐AX‐1034348       7/30/2015 10:57   image002.jpg                                                                            Attorney Client
SWITCH‐AX‐1034349 ‐ SWITCH‐AX‐1034352       7/30/2015 10:57   Swtich CWT PCI addendum 073015 CWT legal stamp.pdf                                      Attorney Client
SWITCH‐AX‐1034353 ‐ SWITCH‐AX‐1034354       7/30/2015 10:57   no Title                                                                                Attorney Client
SWITCH‐AX‐1034355 ‐ SWITCH‐AX‐1034355       7/30/2015 10:57   image002.jpg                                                                            Attorney Client
SWITCH‐AX‐1034356 ‐ SWITCH‐AX‐1034356       7/30/2015 10:57   C488‐07‐001‐M.pdf                                                                       Attorney Client
SWITCH‐AX‐1034357 ‐ SWITCH‐AX‐1034357       7/30/2015 10:57   C488‐07‐002‐C.pdf                                                                       Attorney Client
SWITCH‐AX‐1034358 ‐ SWITCH‐AX‐1034360       7/30/2015 10:57   Swtich CWT PCI addendum 073015 CWT legal stamp.pdf                                      Attorney Client
SWITCH‐AX‐1034361 ‐ SWITCH‐AX‐1034361       7/30/2015 16:32   no Title                                                                                Attorney Client
SWITCH‐AX‐1034362 ‐ SWITCH‐AX‐1034369       7/30/2015 16:32   PowerPoint Presentation                                                                 Attorney Client
SWITCH‐AX‐1034370 ‐ SWITCH‐AX‐1034371       7/30/2015 16:41   no Title                                                                                Attorney Client
SWITCH‐AX‐1034372 ‐ SWITCH‐AX‐1034380       7/30/2015 16:41   Scanned from a Xerox Multifunction Device.pdf                                           Attorney Client
SWITCH‐AX‐1034381 ‐ SWITCH‐AX‐1034381       7/30/2015 16:57   no Title                                                                                Attorney Client
SWITCH‐AX‐1034382 ‐ SWITCH‐AX‐1034384       7/30/2015 16:57   LEGAL DEPARTMENT WORKFLOW 06‐15‐2015.pdf                                                Attorney Client
SWITCH‐AX‐1034385 ‐ SWITCH‐AX‐1034385       7/30/2015 17:22   no Title                                                                                Attorney Client
SWITCH‐AX‐1034386 ‐ SWITCH‐AX‐1034388       7/30/2015 17:22   LEGAL DEPARTMENT WORKFLOW 06‐15‐2015.pdf                                                Attorney Client
SWITCH‐AX‐1034389 ‐ SWITCH‐AX‐1034389       7/30/2015 17:22   ATT00001.htm                                                                            Attorney Client
SWITCH‐AX‐1034390 ‐ SWITCH‐AX‐1034390       7/30/2015 17:22   no Title                                                                                Attorney Client
SWITCH‐AX‐1034391 ‐ SWITCH‐AX‐1034393       7/30/2015 17:22   LEGAL DEPARTMENT WORKFLOW 06‐15‐2015.pdf                                                Attorney Client
SWITCH‐AX‐1034394 ‐ SWITCH‐AX‐1034394       7/30/2015 17:22   ATT00001.htm                                                                            Attorney Client
SWITCH‐AX‐1034395 ‐ SWITCH‐AX‐1034395       7/30/2015 17:35   no Title                                                                                Attorney Client
SWITCH‐AX‐1034396 ‐ SWITCH‐AX‐1034459       7/30/2015 17:35   Third AR Operating Agreement V18 07‐30‐2015 CL.docx                                     Attorney Client
SWITCH‐AX‐1034460 ‐ SWITCH‐AX‐1034460       7/30/2015 17:35   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1034461 ‐ SWITCH‐AX‐1034461       7/30/2015 17:54   no Title                                                                                Attorney Client
SWITCH‐AX‐1034462 ‐ SWITCH‐AX‐1034462       7/30/2015 17:54   ATT00002.htm                                                                            Attorney Client




                                                                          EXHIBIT 10, PAGE 1798
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 46 of 829


Bates                                   Document Date         Document Title                                                                          Privilege
SWITCH‐AX‐1034463 ‐ SWITCH‐AX‐1034526       7/30/2015 17:54   Third AR Operating Agreement V18 07‐30‐2015 CL.docx                                     Attorney Client
SWITCH‐AX‐1034527 ‐ SWITCH‐AX‐1034527       7/30/2015 17:54   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1034528 ‐ SWITCH‐AX‐1034528       7/30/2015 17:54   ATT00001.htm                                                                            Attorney Client
SWITCH‐AX‐1034529 ‐ SWITCH‐AX‐1034529       7/30/2015 17:54   no Title                                                                                Attorney Client
SWITCH‐AX‐1034530 ‐ SWITCH‐AX‐1034593       7/30/2015 17:54   Third AR Operating Agreement V18 07‐30‐2015 CL.docx                                     Attorney Client
SWITCH‐AX‐1034594 ‐ SWITCH‐AX‐1034594       7/30/2015 17:54   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1034595 ‐ SWITCH‐AX‐1034595       7/30/2015 17:54   ATT00001.htm                                                                            Attorney Client
SWITCH‐AX‐1034596 ‐ SWITCH‐AX‐1034596       7/30/2015 17:54   ATT00002.htm                                                                            Attorney Client
SWITCH‐AX‐1034597 ‐ SWITCH‐AX‐1034597       7/30/2015 17:56   no Title                                                                                Attorney Client
SWITCH‐AX‐1034598 ‐ SWITCH‐AX‐1034598       7/30/2015 17:56   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1034599 ‐ SWITCH‐AX‐1034599       7/30/2015 17:56   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1034600 ‐ SWITCH‐AX‐1034600       7/30/2015 17:56   no Title                                                                                Attorney Client
SWITCH‐AX‐1034601 ‐ SWITCH‐AX‐1034601       7/30/2015 17:56   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1034602 ‐ SWITCH‐AX‐1034602       7/30/2015 17:56   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1034603 ‐ SWITCH‐AX‐1034604       7/30/2015 17:58   no Title                                                                                Attorney Client
SWITCH‐AX‐1034605 ‐ SWITCH‐AX‐1034605       7/30/2015 17:58   image002.jpg                                                                            Attorney Client
SWITCH‐AX‐1034606 ‐ SWITCH‐AX‐1034632       7/30/2015 17:58   EBM_MIS_ServiceGuide_FINAL_August_2014.pdf                                              Attorney Client
SWITCH‐AX‐1034633 ‐ SWITCH‐AX‐1034663       7/30/2015 17:58   ATT_VPN_Service_ Guide.pdf                                                              Attorney Client
SWITCH‐AX‐1034664 ‐ SWITCH‐AX‐1034673       7/30/2015 17:58   Redline APEX Master REsale Agreement ‐ Supernap Switch V5 to V6 7‐30‐2015 Switch.docx   Attorney Client
SWITCH‐AX‐1034674 ‐ SWITCH‐AX‐1034674       7/30/2015 17:58   ATT Redline.msg                                                                         Attorney Client
SWITCH‐AX‐1034675 ‐ SWITCH‐AX‐1034676       7/30/2015 17:58   no Title                                                                                Attorney Client
SWITCH‐AX‐1034677 ‐ SWITCH‐AX‐1034677       7/30/2015 17:58   image002.jpg                                                                            Attorney Client
SWITCH‐AX‐1034678 ‐ SWITCH‐AX‐1034687       7/30/2015 17:58   Redline APEX Master REsale Agreement ‐ Supernap Switch V5 to V6 7‐30‐2015 Switch.docx   Attorney Client
SWITCH‐AX‐1034688 ‐ SWITCH‐AX‐1034714       7/30/2015 17:58   EBM_MIS_ServiceGuide_FINAL_August_2014.pdf                                              Attorney Client
SWITCH‐AX‐1034715 ‐ SWITCH‐AX‐1034715       7/30/2015 17:58   ATT Redline.msg                                                                         Attorney Client
SWITCH‐AX‐1034716 ‐ SWITCH‐AX‐1034746       7/30/2015 17:58   ATT_VPN_Service_ Guide.pdf                                                              Attorney Client
SWITCH‐AX‐1034747 ‐ SWITCH‐AX‐1034747       7/30/2015 18:24   no Title                                                                                Attorney Client
SWITCH‐AX‐1034748 ‐ SWITCH‐AX‐1034755       7/30/2015 18:24   PowerPoint Presentation                                                                 Attorney Client
SWITCH‐AX‐1034756 ‐ SWITCH‐AX‐1034756       7/30/2015 18:24   ATT00001.htm                                                                            Attorney Client
SWITCH‐AX‐1034757 ‐ SWITCH‐AX‐1034758       7/30/2015 18:24   no Title                                                                                Attorney Client
SWITCH‐AX‐1034759 ‐ SWITCH‐AX‐1034766       7/30/2015 18:24   PowerPoint Presentation                                                                 Attorney Client
SWITCH‐AX‐1034767 ‐ SWITCH‐AX‐1034767       7/30/2015 18:24   ATT00001.htm                                                                            Attorney Client
SWITCH‐AX‐1034768 ‐ SWITCH‐AX‐1034770       7/30/2015 18:37   no Title                                                                                Attorney Client
SWITCH‐AX‐1034771 ‐ SWITCH‐AX‐1034782       7/30/2015 18:37   [Untitled].pdf                                                                          Attorney Client
SWITCH‐AX‐1034783 ‐ SWITCH‐AX‐1034783       7/30/2015 18:37   ATT00001.htm                                                                            Attorney Client
SWITCH‐AX‐1034784 ‐ SWITCH‐AX‐1034786       7/30/2015 18:37   no Title                                                                                Attorney Client
SWITCH‐AX‐1034787 ‐ SWITCH‐AX‐1034798       7/30/2015 18:37   [Untitled].pdf                                                                          Attorney Client
SWITCH‐AX‐1034799 ‐ SWITCH‐AX‐1034799       7/30/2015 18:37   ATT00001.htm                                                                            Attorney Client
SWITCH‐AX‐1034800 ‐ SWITCH‐AX‐1034801       7/30/2015 18:46   no Title                                                                                Attorney Client
SWITCH‐AX‐1034802 ‐ SWITCH‐AX‐1034804       7/30/2015 19:01   no Title                                                                                Attorney Client
SWITCH‐AX‐1034805 ‐ SWITCH‐AX‐1034805       7/30/2015 19:01   image001.png                                                                            Attorney Client
SWITCH‐AX‐1034806 ‐ SWITCH‐AX‐1034806       7/30/2015 21:21   no Title                                                                                Attorney Client
SWITCH‐AX‐1034807 ‐ SWITCH‐AX‐1034809       7/30/2015 21:21   LEGAL DEPARTMENT WORKFLOW 06‐15‐2015.pdf                                                Attorney Client
SWITCH‐AX‐1034810 ‐ SWITCH‐AX‐1034812       7/30/2015 21:22   no Title                                                                                Attorney Client
SWITCH‐AX‐1034813 ‐ SWITCH‐AX‐1034813       7/30/2015 21:22   image001.png                                                                            Attorney Client
SWITCH‐AX‐1034814 ‐ SWITCH‐AX‐1034816       7/30/2015 21:22   no Title                                                                                Attorney Client




                                                                          EXHIBIT 10, PAGE 1799
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 47 of 829


Bates                                   Document Date         Document Title                                                                    Privilege
SWITCH‐AX‐1034817 ‐ SWITCH‐AX‐1034817       7/30/2015 21:22   image001.png                                                                      Attorney Client
SWITCH‐AX‐1034818 ‐ SWITCH‐AX‐1034819        7/31/2015 0:34   no Title                                                                          Attorney Client
SWITCH‐AX‐1034820 ‐ SWITCH‐AX‐1034823        7/31/2015 6:26   no Title                                                                          Attorney Client
SWITCH‐AX‐1034824 ‐ SWITCH‐AX‐1034824        7/31/2015 6:26   image001.png                                                                      Attorney Client
SWITCH‐AX‐1034825 ‐ SWITCH‐AX‐1034826        7/31/2015 9:49   no Title                                                                          Attorney Client
SWITCH‐AX‐1034827 ‐ SWITCH‐AX‐1034835        7/31/2015 9:49   Scanned from a Xerox Multifunction Device.pdf                                     Attorney Client
SWITCH‐AX‐1034836 ‐ SWITCH‐AX‐1034836       7/31/2015 10:04   no Title                                                                          Attorney Client
SWITCH‐AX‐1034837 ‐ SWITCH‐AX‐1034853       7/31/2015 10:04   36061048_1.docx                                                                   Attorney Client
SWITCH‐AX‐1034854 ‐ SWITCH‐AX‐1034859       7/31/2015 10:27   no Title                                                                          Attorney Client
SWITCH‐AX‐1034860 ‐ SWITCH‐AX‐1034862       7/31/2015 10:27   Z059‐071015‐105‐SO (10Gbps Transport to Creative Artist Agency ‐ 2000 Av....pdf   Attorney Client
SWITCH‐AX‐1034863 ‐ SWITCH‐AX‐1034863       7/31/2015 10:27   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1034864 ‐ SWITCH‐AX‐1034864       7/31/2015 10:27   C362‐07‐006‐C.pdf                                                                 Attorney Client
SWITCH‐AX‐1034865 ‐ SWITCH‐AX‐1034865       7/31/2015 10:27   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1034866 ‐ SWITCH‐AX‐1034866       7/31/2015 11:33   no Title                                                                          Attorney Client
SWITCH‐AX‐1034867 ‐ SWITCH‐AX‐1034867       7/31/2015 11:33   Joe Higgins Access Agreement.msg                                                  Attorney Client
SWITCH‐AX‐1034868 ‐ SWITCH‐AX‐1034868       7/31/2015 11:33   Robert Reilly Access Agreement.pdf                                                Attorney Client
SWITCH‐AX‐1034869 ‐ SWITCH‐AX‐1034869       7/31/2015 11:33   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1034870 ‐ SWITCH‐AX‐1034871       7/31/2015 11:33   Supernap Agreements.pdf                                                           Attorney Client
SWITCH‐AX‐1034872 ‐ SWITCH‐AX‐1034872       7/31/2015 11:33   Joe Higgins Access Agreement.pdf                                                  Attorney Client
SWITCH‐AX‐1034873 ‐ SWITCH‐AX‐1034873       7/31/2015 11:33   Signed SUPERNAP Access Agreement.msg                                              Attorney Client
SWITCH‐AX‐1034874 ‐ SWITCH‐AX‐1034881       7/31/2015 11:52   no Title                                                                          Attorney Client
SWITCH‐AX‐1034882 ‐ SWITCH‐AX‐1034882       7/31/2015 11:52   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1034883 ‐ SWITCH‐AX‐1034883       7/31/2015 11:52   SO ‐ onTop (IP‐Transport) 7‐28‐15.pdf                                             Attorney Client
SWITCH‐AX‐1034884 ‐ SWITCH‐AX‐1034886       7/31/2015 11:52   Switch SO 563951 1G Over 10G NAP8.pdf                                             Attorney Client
SWITCH‐AX‐1034887 ‐ SWITCH‐AX‐1034887       7/31/2015 11:52   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1034888 ‐ SWITCH‐AX‐1034897       7/31/2015 13:09   no Title                                                                          Attorney Client
SWITCH‐AX‐1034898 ‐ SWITCH‐AX‐1034898       7/31/2015 13:09   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1034899 ‐ SWITCH‐AX‐1034899       7/31/2015 13:09   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1034900 ‐ SWITCH‐AX‐1034906       7/31/2015 14:22   no Title                                                                          Attorney Client
SWITCH‐AX‐1034907 ‐ SWITCH‐AX‐1034907       7/31/2015 14:22   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1034908 ‐ SWITCH‐AX‐1034910       7/31/2015 14:22   Z059‐071015‐105‐SO (10Gbps Transport to Creative Artist Agency ‐ 2000 Av....pdf   Attorney Client
SWITCH‐AX‐1034911 ‐ SWITCH‐AX‐1034911       7/31/2015 14:22   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1034912 ‐ SWITCH‐AX‐1034912       7/31/2015 14:37   no Title                                                                          Attorney Client
SWITCH‐AX‐1034913 ‐ SWITCH‐AX‐1034913       7/31/2015 14:37   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1034914 ‐ SWITCH‐AX‐1034958       7/31/2015 14:37   Switch ASC 718‐IRC 409a June 2015 Valuation Report_DRAFT.pdf                      Attorney Client
SWITCH‐AX‐1034959 ‐ SWITCH‐AX‐1034969       7/31/2015 14:59   no Title                                                                          Attorney Client
SWITCH‐AX‐1034970 ‐ SWITCH‐AX‐1034970       7/31/2015 14:59   SO ‐ onTop (IP‐Transport) 7‐28‐15.pdf                                             Attorney Client
SWITCH‐AX‐1034971 ‐ SWITCH‐AX‐1034973       7/31/2015 14:59   Switch SO 563951 1G Over 10G NAP8.pdf                                             Attorney Client
SWITCH‐AX‐1034974 ‐ SWITCH‐AX‐1034974       7/31/2015 14:59   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1034975 ‐ SWITCH‐AX‐1034975       7/31/2015 14:59   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1034976 ‐ SWITCH‐AX‐1034976       7/31/2015 14:59   no Title                                                                          Attorney Client
SWITCH‐AX‐1034977 ‐ SWITCH‐AX‐1034977       7/31/2015 14:59   SO ‐ onTop (IP‐Transport) 7‐28‐15.pdf                                             Attorney Client
SWITCH‐AX‐1034978 ‐ SWITCH‐AX‐1034978       7/31/2015 14:59   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1034979 ‐ SWITCH‐AX‐1034981       7/31/2015 14:59   Switch SO 563951 1G Over 10G NAP8.pdf                                             Attorney Client
SWITCH‐AX‐1034982 ‐ SWITCH‐AX‐1034982       7/31/2015 14:59   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1034983 ‐ SWITCH‐AX‐1034985       7/31/2015 15:11   no Title                                                                          Attorney Client




                                                                           EXHIBIT 10, PAGE 1800
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 48 of 829


Bates                                   Document Date         Document Title                                                        Privilege
SWITCH‐AX‐1034986 ‐ SWITCH‐AX‐1034986       7/31/2015 15:11   image002.jpg                                                          Attorney Client
SWITCH‐AX‐1034987 ‐ SWITCH‐AX‐1034990       7/31/2015 15:16   no Title                                                              Attorney Client
SWITCH‐AX‐1034991 ‐ SWITCH‐AX‐1034991       7/31/2015 15:16   image002.jpg                                                          Attorney Client
SWITCH‐AX‐1034992 ‐ SWITCH‐AX‐1035002       7/31/2015 15:17   no Title                                                              Attorney Client
SWITCH‐AX‐1035003 ‐ SWITCH‐AX‐1035003       7/31/2015 15:17   SO ‐ onTop (IP‐Transport) 7‐28‐15.pdf                                 Attorney Client
SWITCH‐AX‐1035004 ‐ SWITCH‐AX‐1035004       7/31/2015 15:17   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1035005 ‐ SWITCH‐AX‐1035007       7/31/2015 15:17   Switch SO 563951 1G Over 10G NAP8.pdf                                 Attorney Client
SWITCH‐AX‐1035008 ‐ SWITCH‐AX‐1035008       7/31/2015 15:17   image002.jpg                                                          Attorney Client
SWITCH‐AX‐1035009 ‐ SWITCH‐AX‐1035009       7/31/2015 15:17   image003.jpg                                                          Attorney Client
SWITCH‐AX‐1035010 ‐ SWITCH‐AX‐1035020       7/31/2015 15:17   no Title                                                              Attorney Client
SWITCH‐AX‐1035021 ‐ SWITCH‐AX‐1035023       7/31/2015 15:17   Z059‐073115‐108‐SO (1Gbps Floor Burstable up to 10Gbps for onTo.pdf   Attorney Client
SWITCH‐AX‐1035024 ‐ SWITCH‐AX‐1035024       7/31/2015 15:17   image003.jpg                                                          Attorney Client
SWITCH‐AX‐1035025 ‐ SWITCH‐AX‐1035025       7/31/2015 15:17   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1035026 ‐ SWITCH‐AX‐1035026       7/31/2015 15:17   image002.jpg                                                          Attorney Client
SWITCH‐AX‐1035027 ‐ SWITCH‐AX‐1035038       7/31/2015 15:20   no Title                                                              Attorney Client
SWITCH‐AX‐1035039 ‐ SWITCH‐AX‐1035039       7/31/2015 15:20   image002.jpg                                                          Attorney Client
SWITCH‐AX‐1035040 ‐ SWITCH‐AX‐1035040       7/31/2015 15:20   SO ‐ onTop (IP‐Transport) 7‐28‐15.pdf                                 Attorney Client
SWITCH‐AX‐1035041 ‐ SWITCH‐AX‐1035041       7/31/2015 15:20   image003.jpg                                                          Attorney Client
SWITCH‐AX‐1035042 ‐ SWITCH‐AX‐1035044       7/31/2015 15:20   Z059‐073115‐108‐SO (1Gbps Floor Burstable up to 10Gbps for onTo.pdf   Attorney Client
SWITCH‐AX‐1035045 ‐ SWITCH‐AX‐1035045       7/31/2015 15:20   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1035046 ‐ SWITCH‐AX‐1035057       7/31/2015 15:20   no Title                                                              Attorney Client
SWITCH‐AX‐1035058 ‐ SWITCH‐AX‐1035058       7/31/2015 15:20   SO ‐ onTop (IP‐Transport) 7‐28‐15.pdf                                 Attorney Client
SWITCH‐AX‐1035059 ‐ SWITCH‐AX‐1035059       7/31/2015 15:20   image002.jpg                                                          Attorney Client
SWITCH‐AX‐1035060 ‐ SWITCH‐AX‐1035060       7/31/2015 15:20   image003.jpg                                                          Attorney Client
SWITCH‐AX‐1035061 ‐ SWITCH‐AX‐1035063       7/31/2015 15:20   Z059‐073115‐108‐SO (1Gbps Floor Burstable up to 10Gbps for onTo.pdf   Attorney Client
SWITCH‐AX‐1035064 ‐ SWITCH‐AX‐1035064       7/31/2015 15:20   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1035065 ‐ SWITCH‐AX‐1035065       7/31/2015 15:35   no Title                                                              Attorney Client
SWITCH‐AX‐1035066 ‐ SWITCH‐AX‐1035067       7/31/2015 15:35   SW Gas Certificate of Liability Insurance.pdf                         Attorney Client
SWITCH‐AX‐1035068 ‐ SWITCH‐AX‐1035068       7/31/2015 15:35   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1035069 ‐ SWITCH‐AX‐1035069       7/31/2015 15:40   no Title                                                              Attorney Client
SWITCH‐AX‐1035070 ‐ SWITCH‐AX‐1035071       7/31/2015 15:40   SW Gas Certificate of Liability Insurance.pdf                         Attorney Client
SWITCH‐AX‐1035072 ‐ SWITCH‐AX‐1035072       7/31/2015 15:40   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1035073 ‐ SWITCH‐AX‐1035073       7/31/2015 15:42   no Title                                                              Attorney Client
SWITCH‐AX‐1035074 ‐ SWITCH‐AX‐1035074       7/31/2015 15:42   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1035075 ‐ SWITCH‐AX‐1035076       7/31/2015 15:42   SW Gas Certificate of Liability Insurance.pdf                         Attorney Client
SWITCH‐AX‐1035077 ‐ SWITCH‐AX‐1035077       7/31/2015 15:43   no Title                                                              Attorney Client
SWITCH‐AX‐1035078 ‐ SWITCH‐AX‐1035078       7/31/2015 15:43   ATT00002.htm                                                          Attorney Client
SWITCH‐AX‐1035079 ‐ SWITCH‐AX‐1035079       7/31/2015 15:43   Capital Group RFP for Switch.xlsx                                     Attorney Client
SWITCH‐AX‐1035080 ‐ SWITCH‐AX‐1035080       7/31/2015 15:43   ATT00001.htm                                                          Attorney Client
SWITCH‐AX‐1035081 ‐ SWITCH‐AX‐1035082       7/31/2015 16:35   no Title                                                              Attorney Client
SWITCH‐AX‐1035083 ‐ SWITCH‐AX‐1035083       7/31/2015 16:35   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1035084 ‐ SWITCH‐AX‐1035128       7/31/2015 16:35   Switch ASC 718‐IRC 409a June 2015 Valuation Report_DRAFT.pdf          Attorney Client
SWITCH‐AX‐1035129 ‐ SWITCH‐AX‐1035130       7/31/2015 16:35   no Title                                                              Attorney Client
SWITCH‐AX‐1035131 ‐ SWITCH‐AX‐1035175       7/31/2015 16:35   Switch ASC 718‐IRC 409a June 2015 Valuation Report_DRAFT.pdf          Attorney Client
SWITCH‐AX‐1035176 ‐ SWITCH‐AX‐1035176       7/31/2015 16:35   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1035177 ‐ SWITCH‐AX‐1035178       7/31/2015 16:47   no Title                                                              Attorney Client




                                                                          EXHIBIT 10, PAGE 1801
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 49 of 829


Bates                                   Document Date         Document Title                                                          Privilege
SWITCH‐AX‐1035179 ‐ SWITCH‐AX‐1035181       7/31/2015 16:47   Independent Contractor Services Agreement                               Attorney Client
SWITCH‐AX‐1035182 ‐ SWITCH‐AX‐1035182       7/31/2015 17:11   no Title                                                                Attorney Client
SWITCH‐AX‐1035183 ‐ SWITCH‐AX‐1035185       7/31/2015 17:11   Microsoft Word ‐ Audit Committee ‐ Annual Performance and Assessment    Attorney Client
SWITCH‐AX‐1035186 ‐ SWITCH‐AX‐1035186       7/31/2015 17:11   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1035187 ‐ SWITCH‐AX‐1035247       7/31/2015 17:11   Microsoft Word ‐ AC Presentation 7.29.15.docx                           Attorney Client
SWITCH‐AX‐1035248 ‐ SWITCH‐AX‐1035249       7/31/2015 17:11   Microsoft Word ‐ May 7 2015 Audit Committee Minutes v2 07‐30‐15 (tmo)   Attorney Client
SWITCH‐AX‐1035250 ‐ SWITCH‐AX‐1035269       7/31/2015 17:11   Microsoft Word ‐ Switch LTD and Subsidiaries Q2 2015                    Attorney Client
SWITCH‐AX‐1035270 ‐ SWITCH‐AX‐1035314       7/31/2015 17:11   Switch ASC 718‐IRC 409a June 2015 Valuation Report_DRAFT.pdf            Attorney Client
SWITCH‐AX‐1035315 ‐ SWITCH‐AX‐1035315       7/31/2015 17:11   Microsoft Word ‐ Aug 6 Audit Comm Agenda v1 07‐31‐2015                  Attorney Client
SWITCH‐AX‐1035316 ‐ SWITCH‐AX‐1035316       7/31/2015 18:09   no Title                                                                Attorney Client
SWITCH‐AX‐1035317 ‐ SWITCH‐AX‐1035317       7/31/2015 18:09   06_30_15 Budget vs Actual ‐ Updated[1].pdf                              Attorney Client
SWITCH‐AX‐1035318 ‐ SWITCH‐AX‐1035318       7/31/2015 18:09   Microsoft Word ‐ Aug 6 Audit Comm Agenda v1 07‐31‐2015                  Attorney Client
SWITCH‐AX‐1035319 ‐ SWITCH‐AX‐1035320       7/31/2015 18:09   Microsoft Word ‐ May 7 2015 Audit Committee Minutes v2 07‐30‐15 (tmo)   Attorney Client
SWITCH‐AX‐1035321 ‐ SWITCH‐AX‐1035323       7/31/2015 18:09   Microsoft Word ‐ Audit Committee ‐ Annual Performance and Assessment    Attorney Client
SWITCH‐AX‐1035324 ‐ SWITCH‐AX‐1035384       7/31/2015 18:09   Microsoft Word ‐ AC Presentation 7.29.15.docx                           Attorney Client
SWITCH‐AX‐1035385 ‐ SWITCH‐AX‐1035404       7/31/2015 18:09   Microsoft Word ‐ Switch LTD and Subsidiaries Q2 2015                    Attorney Client
SWITCH‐AX‐1035405 ‐ SWITCH‐AX‐1035449       7/31/2015 18:09   Switch ASC 718‐IRC 409a June 2015 Valuation Report_DRAFT.pdf            Attorney Client
SWITCH‐AX‐1035450 ‐ SWITCH‐AX‐1035452       7/31/2015 22:41   no Title                                                                Attorney Client
SWITCH‐AX‐1035453 ‐ SWITCH‐AX‐1035457         8/2/2015 9:10   no Title                                                                Attorney Client
SWITCH‐AX‐1035458 ‐ SWITCH‐AX‐1035458         8/2/2015 9:10   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1035459 ‐ SWITCH‐AX‐1035459         8/2/2015 9:10   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1035460 ‐ SWITCH‐AX‐1035460         8/2/2015 9:10   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1035461 ‐ SWITCH‐AX‐1035465         8/2/2015 9:10   no Title                                                                Attorney Client
SWITCH‐AX‐1035466 ‐ SWITCH‐AX‐1035466         8/2/2015 9:10   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1035467 ‐ SWITCH‐AX‐1035467         8/2/2015 9:10   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1035468 ‐ SWITCH‐AX‐1035468         8/2/2015 9:10   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1035469 ‐ SWITCH‐AX‐1035471        8/2/2015 20:09   no Title                                                                Attorney Client
SWITCH‐AX‐1035472 ‐ SWITCH‐AX‐1035499        8/2/2015 20:09   Wtr Rts Agmt ‐ Nonpotable (7) redline.doc                               Attorney Client
SWITCH‐AX‐1035500 ‐ SWITCH‐AX‐1035525        8/2/2015 20:09   Wtr Rts Agmt ‐ Nonpotable (7).doc                                       Attorney Client
SWITCH‐AX‐1035526 ‐ SWITCH‐AX‐1035526        8/2/2015 20:44   no Title                                                                Attorney Client
SWITCH‐AX‐1035527 ‐ SWITCH‐AX‐1035536        8/2/2015 20:44   Incentive Unit Policy with Attachment V2 05‐20‐2015.pdf                 Attorney Client
SWITCH‐AX‐1035537 ‐ SWITCH‐AX‐1035538         8/3/2015 8:25   no Title                                                                Attorney Client
SWITCH‐AX‐1035539 ‐ SWITCH‐AX‐1035554         8/3/2015 8:25   IP Agreement (SV CHANGES 20150803).docx                                 Attorney Client
SWITCH‐AX‐1035555 ‐ SWITCH‐AX‐1035557         8/3/2015 8:48   no Title                                                                Attorney Client
SWITCH‐AX‐1035558 ‐ SWITCH‐AX‐1035565         8/3/2015 8:48   Redline MacroMOD Agreement V5 to V6 20150731.docx                       Attorney Client
SWITCH‐AX‐1035566 ‐ SWITCH‐AX‐1035568        8/3/2015 11:49   no Title                                                                Attorney Client
SWITCH‐AX‐1035569 ‐ SWITCH‐AX‐1035601        8/3/2015 11:49   Welcome Packet ‐ SUPERNAP 7 (S5‐6).pdf                                  Attorney Client
SWITCH‐AX‐1035602 ‐ SWITCH‐AX‐1035605        8/3/2015 13:45   no Title                                                                Attorney Client
SWITCH‐AX‐1035606 ‐ SWITCH‐AX‐1035615        8/3/2015 13:45   Redline ‐ Sublease Banjo Innev V1 to V6 07‐28‐15.docx                   Attorney Client
SWITCH‐AX‐1035616 ‐ SWITCH‐AX‐1035619        8/3/2015 15:36   no Title                                                                Attorney Client
SWITCH‐AX‐1035620 ‐ SWITCH‐AX‐1035620        8/3/2015 15:36   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1035621 ‐ SWITCH‐AX‐1035621        8/3/2015 15:36   Layout ‐ Premier Dental Holdings.pdf                                    Attorney Client
SWITCH‐AX‐1035622 ‐ SWITCH‐AX‐1035622        8/3/2015 15:36   ATT00002.jpg                                                            Attorney Client
SWITCH‐AX‐1035623 ‐ SWITCH‐AX‐1035625        8/3/2015 15:36   Eng Doc ‐ Premier Dental Holdings.pdf                                   Attorney Client
SWITCH‐AX‐1035626 ‐ SWITCH‐AX‐1035628        8/3/2015 15:36   Sec Doc ‐ Premier Dental Holdings.pdf                                   Attorney Client
SWITCH‐AX‐1035629 ‐ SWITCH‐AX‐1035629        8/3/2015 17:10   no Title                                                                Attorney Client




                                                                          EXHIBIT 10, PAGE 1802
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 50 of 829


Bates                                   Document Date        Document Title                                                                 Privilege
SWITCH‐AX‐1035630 ‐ SWITCH‐AX‐1035631       8/3/2015 17:10   2) REC RFP‐REC Acquisition Agreement_8‐X‐15.docx                               Attorney Client
SWITCH‐AX‐1035632 ‐ SWITCH‐AX‐1035636       8/3/2015 17:10   1a) REC RFP‐Authorization to Issue RFP_Exhibit A_8‐3‐15.docx                   Attorney Client
SWITCH‐AX‐1035637 ‐ SWITCH‐AX‐1035836       8/3/2015 17:10   March 3, 2014 WSPP Agreement updated on 4.17.14 (W0022030.DOCX;1)              Attorney Client
SWITCH‐AX‐1035837 ‐ SWITCH‐AX‐1035839       8/3/2015 17:10   3a) REC RFP‐WSPP Agreement Schedule R Confirmation Agreement_8‐X‐15.docx       Attorney Client
SWITCH‐AX‐1035840 ‐ SWITCH‐AX‐1035841       8/3/2015 17:10   1) REC RFP‐Authorization to Issue RFP_8‐3‐15.docx                              Attorney Client
SWITCH‐AX‐1035842 ‐ SWITCH‐AX‐1035849       8/3/2015 17:10   4) REC RFP‐Portfolio Energy Credit Sale Agreement_8‐X‐15.docx                  Attorney Client
SWITCH‐AX‐1035850 ‐ SWITCH‐AX‐1035851       8/3/2015 18:21   no Title                                                                       Attorney Client
SWITCH‐AX‐1035852 ‐ SWITCH‐AX‐1035853       8/3/2015 18:21   1) REC RFP‐Authorization to Issue RFP_8‐3‐15.docx                              Attorney Client
SWITCH‐AX‐1035854 ‐ SWITCH‐AX‐1035855       8/3/2015 18:21   2) REC RFP‐REC Acquisition Agreement_8‐X‐15.docx                               Attorney Client
SWITCH‐AX‐1035856 ‐ SWITCH‐AX‐1035863       8/3/2015 18:21   4) REC RFP‐Portfolio Energy Credit Sale Agreement_8‐X‐15.docx                  Attorney Client
SWITCH‐AX‐1035864 ‐ SWITCH‐AX‐1036063       8/3/2015 18:21   March 3, 2014 WSPP Agreement updated on 4.17.14 (W0022030.DOCX;1)              Attorney Client
SWITCH‐AX‐1036064 ‐ SWITCH‐AX‐1036066       8/3/2015 18:21   3a) REC RFP‐WSPP Agreement Schedule R Confirmation Agreement_8‐X‐15.docx       Attorney Client
SWITCH‐AX‐1036067 ‐ SWITCH‐AX‐1036071       8/3/2015 18:21   1a) REC RFP‐Authorization to Issue RFP_Exhibit A_8‐3‐15.docx                   Attorney Client
SWITCH‐AX‐1036072 ‐ SWITCH‐AX‐1036072       8/3/2015 18:43   Collection Report 150803.xls                                                   Attorney Client
SWITCH‐AX‐1036073 ‐ SWITCH‐AX‐1036076       8/3/2015 18:44   no Title                                                                       Attorney Client
SWITCH‐AX‐1036077 ‐ SWITCH‐AX‐1036077       8/3/2015 18:44   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1036078 ‐ SWITCH‐AX‐1036078       8/3/2015 18:44   Collection Report 150803.xls                                                   Attorney Client
SWITCH‐AX‐1036079 ‐ SWITCH‐AX‐1036081       8/4/2015 13:14   no Title                                                                       Attorney Client
SWITCH‐AX‐1036082 ‐ SWITCH‐AX‐1036085       8/4/2015 13:14   Switch Release 8‐4‐15 Switch.docx                                              Attorney Client
SWITCH‐AX‐1036086 ‐ SWITCH‐AX‐1036093       8/4/2015 14:21   no Title                                                                       Attorney Client
SWITCH‐AX‐1036094 ‐ SWITCH‐AX‐1036096       8/4/2015 14:21   Switch Supernap Marketing Materials License Agreement 07‐28‐15 (SS) RED.docx   Attorney Client
SWITCH‐AX‐1036097 ‐ SWITCH‐AX‐1036101       8/4/2015 18:56   no Title                                                                       Attorney Client
SWITCH‐AX‐1036102 ‐ SWITCH‐AX‐1036114       8/4/2015 18:56   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc                    Attorney Client
SWITCH‐AX‐1036115 ‐ SWITCH‐AX‐1036128       8/4/2015 18:56   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc                    Attorney Client
SWITCH‐AX‐1036129 ‐ SWITCH‐AX‐1036142       8/4/2015 18:56   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc                    Attorney Client
SWITCH‐AX‐1036143 ‐ SWITCH‐AX‐1036150        8/5/2015 4:05   no Title                                                                       Attorney Client
SWITCH‐AX‐1036151 ‐ SWITCH‐AX‐1036153        8/5/2015 4:05   patrick mirandah co                                                            Attorney Client
SWITCH‐AX‐1036154 ‐ SWITCH‐AX‐1036155        8/5/2015 4:05   rptAssTmCustomDBN_EN                                                           Attorney Client
SWITCH‐AX‐1036156 ‐ SWITCH‐AX‐1036156        8/5/2015 4:05   125my2159nmd_20150730101609.pdf                                                Attorney Client
SWITCH‐AX‐1036157 ‐ SWITCH‐AX‐1036157        8/5/2015 4:05   image002.jpg                                                                   Attorney Client
SWITCH‐AX‐1036158 ‐ SWITCH‐AX‐1036158        8/5/2015 4:05   125my2158nmd_20150730101554.pdf                                                Attorney Client
SWITCH‐AX‐1036159 ‐ SWITCH‐AX‐1036162        8/5/2015 4:05   patrick mirandah co                                                            Attorney Client
SWITCH‐AX‐1036163 ‐ SWITCH‐AX‐1036164        8/5/2015 7:34   no Title                                                                       Attorney Client
SWITCH‐AX‐1036165 ‐ SWITCH‐AX‐1036169        8/5/2015 7:34   1a) REC RFP‐Authorization to Issue RFP_Exhibit A_8‐3‐15.docx                   Attorney Client
SWITCH‐AX‐1036170 ‐ SWITCH‐AX‐1036172        8/5/2015 7:34   3a) REC RFP‐WSPP Agreement Schedule R Confirmation Agreement_8‐X‐15.docx       Attorney Client
SWITCH‐AX‐1036173 ‐ SWITCH‐AX‐1036174        8/5/2015 7:34   1) REC RFP‐Authorization to Issue RFP_8‐3‐15.docx                              Attorney Client
SWITCH‐AX‐1036175 ‐ SWITCH‐AX‐1036374        8/5/2015 7:34   March 3, 2014 WSPP Agreement updated on 4.17.14 (W0022030.DOCX;1)              Attorney Client
SWITCH‐AX‐1036375 ‐ SWITCH‐AX‐1036376        8/5/2015 7:34   2) REC RFP‐REC Acquisition Agreement_8‐X‐15.docx                               Attorney Client
SWITCH‐AX‐1036377 ‐ SWITCH‐AX‐1036384        8/5/2015 7:34   4) REC RFP‐Portfolio Energy Credit Sale Agreement_8‐X‐15.docx                  Attorney Client
SWITCH‐AX‐1036385 ‐ SWITCH‐AX‐1036386        8/5/2015 8:49   no Title                                                                       Attorney Client
SWITCH‐AX‐1036387 ‐ SWITCH‐AX‐1036388        8/5/2015 8:49   no Title                                                                       Attorney Client
SWITCH‐AX‐1036389 ‐ SWITCH‐AX‐1036395        8/5/2015 8:58   no Title                                                                       Attorney Client
SWITCH‐AX‐1036396 ‐ SWITCH‐AX‐1036424        8/5/2015 8:58   Wtr Rts Agmt ‐ Nonpotable (9) redline.doc                                      Attorney Client
SWITCH‐AX‐1036425 ‐ SWITCH‐AX‐1036425        8/5/2015 9:11   no Title                                                                       Attorney Client
SWITCH‐AX‐1036426 ‐ SWITCH‐AX‐1036426        8/5/2015 9:11   E367‐07‐002‐C.pdf                                                              Attorney Client
SWITCH‐AX‐1036427 ‐ SWITCH‐AX‐1036434        8/5/2015 9:11   E367‐07‐001‐M.PDF                                                              Attorney Client




                                                                         EXHIBIT 10, PAGE 1803
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 51 of 829


Bates                                   Document Date        Document Title                                                          Privilege
SWITCH‐AX‐1036435 ‐ SWITCH‐AX‐1036435        8/5/2015 9:11   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1036436 ‐ SWITCH‐AX‐1036436        8/5/2015 9:58   no Title                                                                Attorney Client
SWITCH‐AX‐1036437 ‐ SWITCH‐AX‐1036438        8/5/2015 9:58   Redline 2) REC RFP‐REC Acquisition Agreement_8‐X‐15.docx                Attorney Client
SWITCH‐AX‐1036439 ‐ SWITCH‐AX‐1036443        8/5/2015 9:58   Redline 1a) REC RFP‐Authorization to Issue RFP_Exhibit A_8‐3‐15.docx    Attorney Client
SWITCH‐AX‐1036444 ‐ SWITCH‐AX‐1036452        8/5/2015 9:58   Redline 4) REC RFP‐Portfolio Energy Credit Sale Agreement_8‐X‐15.docx   Attorney Client
SWITCH‐AX‐1036453 ‐ SWITCH‐AX‐1036454        8/5/2015 9:58   Redline ‐ 1) REC RFP‐Authorization to Issue RFP_8‐3‐15.docx             Attorney Client
SWITCH‐AX‐1036455 ‐ SWITCH‐AX‐1036456       8/5/2015 10:11   no Title                                                                Attorney Client
SWITCH‐AX‐1036457 ‐ SWITCH‐AX‐1036457       8/5/2015 10:11   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1036458 ‐ SWITCH‐AX‐1036458       8/5/2015 10:11   image.png                                                               Attorney Client
SWITCH‐AX‐1036459 ‐ SWITCH‐AX‐1036459       8/5/2015 10:11   image.png                                                               Attorney Client
SWITCH‐AX‐1036460 ‐ SWITCH‐AX‐1036461       8/5/2015 12:06   no Title                                                                Attorney Client
SWITCH‐AX‐1036462 ‐ SWITCH‐AX‐1036462       8/5/2015 12:06   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1036463 ‐ SWITCH‐AX‐1036470       8/5/2015 12:06   Redline MacroMOD Agreement V6 to V7 08‐05‐2015 Switch.docx              Attorney Client
SWITCH‐AX‐1036471 ‐ SWITCH‐AX‐1036482       8/5/2015 12:06   Redline PSA Switch eBay V1 to V2 08‐05‐2015 CL.docx                     Attorney Client
SWITCH‐AX‐1036483 ‐ SWITCH‐AX‐1036534       8/5/2015 12:06   Redline Land Lease Switch eBay V3 to V4 08‐05‐2015 CL.docx              Attorney Client
SWITCH‐AX‐1036535 ‐ SWITCH‐AX‐1036537       8/5/2015 12:54   no Title                                                                Attorney Client
SWITCH‐AX‐1036538 ‐ SWITCH‐AX‐1036546       8/5/2015 12:54   Redline CFA Barrick Switch V1 to V2 08‐05‐15 Switch.pdf                 Attorney Client
SWITCH‐AX‐1036547 ‐ SWITCH‐AX‐1036554       8/5/2015 12:54   CFA Barrick Switch V2 08‐05‐15 Switch.pdf                               Attorney Client
SWITCH‐AX‐1036555 ‐ SWITCH‐AX‐1036557       8/5/2015 12:54   no Title                                                                Attorney Client
SWITCH‐AX‐1036558 ‐ SWITCH‐AX‐1036566       8/5/2015 12:54   Redline CFA Barrick Switch V1 to V2 08‐05‐15 Switch.pdf                 Attorney Client
SWITCH‐AX‐1036567 ‐ SWITCH‐AX‐1036574       8/5/2015 12:54   CFA Barrick Switch V2 08‐05‐15 Switch.pdf                               Attorney Client
SWITCH‐AX‐1036575 ‐ SWITCH‐AX‐1036575       8/5/2015 13:32   no Title                                                                Attorney Client
SWITCH‐AX‐1036576 ‐ SWITCH‐AX‐1036576       8/5/2015 13:32   ATT00002.htm                                                            Attorney Client
SWITCH‐AX‐1036577 ‐ SWITCH‐AX‐1036577       8/5/2015 13:32   ATT00001.htm                                                            Attorney Client
SWITCH‐AX‐1036578 ‐ SWITCH‐AX‐1036578       8/5/2015 13:32   6225 Sponsorships ‐ General Ledger Entries.xlsx                         Attorney Client
SWITCH‐AX‐1036579 ‐ SWITCH‐AX‐1036579       8/5/2015 13:32   ATT00003.htm                                                            Attorney Client
SWITCH‐AX‐1036580 ‐ SWITCH‐AX‐1036580       8/5/2015 13:32   ATT00004.htm                                                            Attorney Client
SWITCH‐AX‐1036581 ‐ SWITCH‐AX‐1036581       8/5/2015 13:32   no Title                                                                Attorney Client
SWITCH‐AX‐1036582 ‐ SWITCH‐AX‐1036582       8/5/2015 13:32   ATT00003.htm                                                            Attorney Client
SWITCH‐AX‐1036583 ‐ SWITCH‐AX‐1036583       8/5/2015 13:32   ATT00001.htm                                                            Attorney Client
SWITCH‐AX‐1036584 ‐ SWITCH‐AX‐1036584       8/5/2015 13:32   6225 Sponsorships ‐ General Ledger Entries.xlsx                         Attorney Client
SWITCH‐AX‐1036585 ‐ SWITCH‐AX‐1036585       8/5/2015 13:32   ATT00004.htm                                                            Attorney Client
SWITCH‐AX‐1036586 ‐ SWITCH‐AX‐1036586       8/5/2015 13:32   ATT00002.htm                                                            Attorney Client
SWITCH‐AX‐1036587 ‐ SWITCH‐AX‐1036592       8/5/2015 14:03   no Title                                                                Attorney Client
SWITCH‐AX‐1036593 ‐ SWITCH‐AX‐1036595       8/5/2015 14:09   no Title                                                                Attorney Client
SWITCH‐AX‐1036596 ‐ SWITCH‐AX‐1036601       8/5/2015 14:09   no Title                                                                Attorney Client
SWITCH‐AX‐1036602 ‐ SWITCH‐AX‐1036602       8/5/2015 14:09   image005.png                                                            Attorney Client
SWITCH‐AX‐1036603 ‐ SWITCH‐AX‐1036603       8/5/2015 14:09   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1036604 ‐ SWITCH‐AX‐1036604       8/5/2015 14:09   image007.jpg                                                            Attorney Client
SWITCH‐AX‐1036605 ‐ SWITCH‐AX‐1036605       8/5/2015 14:09   image009.jpg                                                            Attorney Client
SWITCH‐AX‐1036606 ‐ SWITCH‐AX‐1036609       8/5/2015 14:09   Switch Business Solutions, LLC Addendum to TAA.PDF                      Attorney Client
SWITCH‐AX‐1036610 ‐ SWITCH‐AX‐1036610       8/5/2015 14:09   image006.jpg                                                            Attorney Client
SWITCH‐AX‐1036611 ‐ SWITCH‐AX‐1036611       8/5/2015 14:09   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1036612 ‐ SWITCH‐AX‐1036616       8/5/2015 14:09   FW_ Blue Shield_Switch Updates.msg                                      Attorney Client
SWITCH‐AX‐1036617 ‐ SWITCH‐AX‐1036617       8/5/2015 14:09   image007.jpg                                                            Attorney Client
SWITCH‐AX‐1036618 ‐ SWITCH‐AX‐1036618       8/5/2015 14:09   Blue Shield of CA.msg                                                   Attorney Client




                                                                          EXHIBIT 10, PAGE 1804
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 52 of 829


Bates                                   Document Date        Document Title                                                             Privilege
SWITCH‐AX‐1036619 ‐ SWITCH‐AX‐1036622       8/5/2015 14:09   20150630071720397[1].pdf                                                   Attorney Client
SWITCH‐AX‐1036623 ‐ SWITCH‐AX‐1036623       8/5/2015 14:09   image003.jpg                                                               Attorney Client
SWITCH‐AX‐1036624 ‐ SWITCH‐AX‐1036627       8/5/2015 14:09   20150630071720397[1].pdf                                                   Attorney Client
SWITCH‐AX‐1036628 ‐ SWITCH‐AX‐1036628       8/5/2015 14:09   C882D0E3‐EB4E‐4443‐9CE3‐B68811BE984B[35].png                               Attorney Client
SWITCH‐AX‐1036629 ‐ SWITCH‐AX‐1036634       8/5/2015 14:09   FW_ Blue Shield_Switch Updates.msg                                         Attorney Client
SWITCH‐AX‐1036635 ‐ SWITCH‐AX‐1036635       8/5/2015 14:09   image006.jpg                                                               Attorney Client
SWITCH‐AX‐1036636 ‐ SWITCH‐AX‐1036636       8/5/2015 14:09   image002.jpg                                                               Attorney Client
SWITCH‐AX‐1036637 ‐ SWITCH‐AX‐1036647       8/5/2015 14:09   Scanned document from copier.pdf                                           Attorney Client
SWITCH‐AX‐1036648 ‐ SWITCH‐AX‐1036653       8/5/2015 14:09   no Title                                                                   Attorney Client
SWITCH‐AX‐1036654 ‐ SWITCH‐AX‐1036654       8/5/2015 14:09   image002.jpg                                                               Attorney Client
SWITCH‐AX‐1036655 ‐ SWITCH‐AX‐1036655       8/5/2015 14:09   image007.jpg                                                               Attorney Client
SWITCH‐AX‐1036656 ‐ SWITCH‐AX‐1036656       8/5/2015 14:09   image005.png                                                               Attorney Client
SWITCH‐AX‐1036657 ‐ SWITCH‐AX‐1036660       8/5/2015 14:09   20150630071720397[1].pdf                                                   Attorney Client
SWITCH‐AX‐1036661 ‐ SWITCH‐AX‐1036661       8/5/2015 14:09   image007.jpg                                                               Attorney Client
SWITCH‐AX‐1036662 ‐ SWITCH‐AX‐1036662       8/5/2015 14:09   image002.jpg                                                               Attorney Client
SWITCH‐AX‐1036663 ‐ SWITCH‐AX‐1036663       8/5/2015 14:09   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1036664 ‐ SWITCH‐AX‐1036664       8/5/2015 14:09   image009.jpg                                                               Attorney Client
SWITCH‐AX‐1036665 ‐ SWITCH‐AX‐1036675       8/5/2015 14:09   Scanned document from copier.pdf                                           Attorney Client
SWITCH‐AX‐1036676 ‐ SWITCH‐AX‐1036676       8/5/2015 14:09   Blue Shield of CA.msg                                                      Attorney Client
SWITCH‐AX‐1036677 ‐ SWITCH‐AX‐1036677       8/5/2015 14:09   image006.jpg                                                               Attorney Client
SWITCH‐AX‐1036678 ‐ SWITCH‐AX‐1036681       8/5/2015 14:09   20150630071720397[1].pdf                                                   Attorney Client
SWITCH‐AX‐1036682 ‐ SWITCH‐AX‐1036682       8/5/2015 14:09   C882D0E3‐EB4E‐4443‐9CE3‐B68811BE984B[35].png                               Attorney Client
SWITCH‐AX‐1036683 ‐ SWITCH‐AX‐1036686       8/5/2015 14:09   Switch Business Solutions, LLC Addendum to TAA.PDF                         Attorney Client
SWITCH‐AX‐1036687 ‐ SWITCH‐AX‐1036687       8/5/2015 14:09   image006.jpg                                                               Attorney Client
SWITCH‐AX‐1036688 ‐ SWITCH‐AX‐1036692       8/5/2015 14:09   FW_ Blue Shield_Switch Updates.msg                                         Attorney Client
SWITCH‐AX‐1036693 ‐ SWITCH‐AX‐1036693       8/5/2015 14:09   image003.jpg                                                               Attorney Client
SWITCH‐AX‐1036694 ‐ SWITCH‐AX‐1036699       8/5/2015 14:09   FW_ Blue Shield_Switch Updates.msg                                         Attorney Client
SWITCH‐AX‐1036700 ‐ SWITCH‐AX‐1036702       8/5/2015 14:09   no Title                                                                   Attorney Client
SWITCH‐AX‐1036703 ‐ SWITCH‐AX‐1036705       8/5/2015 14:14   no Title                                                                   Attorney Client
SWITCH‐AX‐1036706 ‐ SWITCH‐AX‐1036709       8/5/2015 14:14   no Title                                                                   Attorney Client
SWITCH‐AX‐1036710 ‐ SWITCH‐AX‐1036712       8/5/2015 15:06   no Title                                                                   Attorney Client
SWITCH‐AX‐1036713 ‐ SWITCH‐AX‐1037114       8/5/2015 15:06   NPC Response 2 Proc Ord No. 3_08.05.15.pdf                                 Attorney Client
SWITCH‐AX‐1037115 ‐ SWITCH‐AX‐1037115       8/5/2015 15:54   no Title                                                                   Attorney Client
SWITCH‐AX‐1037116 ‐ SWITCH‐AX‐1037116       8/5/2015 15:54   TOUR BIBLE 8‐3‐15.docx                                                     Attorney Client
SWITCH‐AX‐1037117 ‐ SWITCH‐AX‐1037118       8/5/2015 15:54   Cloud Words for the Tour Script.msg                                        Attorney Client
SWITCH‐AX‐1037119 ‐ SWITCH‐AX‐1037119       8/5/2015 15:54   Case Studies‐ CORE.DOCX                                                    Attorney Client
SWITCH‐AX‐1037120 ‐ SWITCH‐AX‐1037122       8/5/2015 16:28   no Title                                                                   Attorney Client
SWITCH‐AX‐1037123 ‐ SWITCH‐AX‐1037123       8/5/2015 16:28   6225 Sponsorships ‐ General Ledger Entries.xlsx                            Attorney Client
SWITCH‐AX‐1037124 ‐ SWITCH‐AX‐1037124       8/5/2015 16:28   image002.jpg                                                               Attorney Client
SWITCH‐AX‐1037125 ‐ SWITCH‐AX‐1037126       8/5/2015 16:37   no Title                                                                   Attorney Client
SWITCH‐AX‐1037127 ‐ SWITCH‐AX‐1037128       8/5/2015 16:37   2) REC RFP‐REC Acquisition Agreement_8‐5‐15.docx                           Attorney Client
SWITCH‐AX‐1037129 ‐ SWITCH‐AX‐1037328       8/5/2015 16:37   March 3, 2014 WSPP Agreement updated on 4.17.14 (W0022030.DOCX;1)          Attorney Client
SWITCH‐AX‐1037329 ‐ SWITCH‐AX‐1037331       8/5/2015 16:37   3a) REC RFP‐WSPP Agreement Schedule R Confirmation Agreement_8‐5‐15.docx   Attorney Client
SWITCH‐AX‐1037332 ‐ SWITCH‐AX‐1037338       8/5/2015 16:37   Microsoft Word ‐ 1) REC RFP‐Authorization to Issue RFP_8‐5‐15.docx         Attorney Client
SWITCH‐AX‐1037339 ‐ SWITCH‐AX‐1037346       8/5/2015 16:37   4) REC RFP‐Portfolio Energy Credit Sale Agreement_8‐5‐15.docx              Attorney Client
SWITCH‐AX‐1037347 ‐ SWITCH‐AX‐1037349       8/5/2015 16:49   no Title                                                                   Attorney Client




                                                                         EXHIBIT 10, PAGE 1805
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 53 of 829


Bates                                   Document Date        Document Title                                                             Privilege
SWITCH‐AX‐1037350 ‐ SWITCH‐AX‐1037352       8/5/2015 16:49   no Title                                                                   Attorney Client
SWITCH‐AX‐1037353 ‐ SWITCH‐AX‐1037354       8/5/2015 16:51   no Title                                                                   Attorney Client
SWITCH‐AX‐1037355 ‐ SWITCH‐AX‐1037355       8/5/2015 16:51   06_30_15 Budget vs Actual ‐ Variance Notes.pdf                             Attorney Client
SWITCH‐AX‐1037356 ‐ SWITCH‐AX‐1037356       8/5/2015 16:51   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1037357 ‐ SWITCH‐AX‐1037377       8/5/2015 16:51   Microsoft Word ‐ Switch LTD and Subsidiaries Q2 2015                       Attorney Client
SWITCH‐AX‐1037378 ‐ SWITCH‐AX‐1037438       8/5/2015 16:51   Microsoft Word ‐ AC Presentation 7.29.15.docx                              Attorney Client
SWITCH‐AX‐1037439 ‐ SWITCH‐AX‐1037439       8/5/2015 16:51   Aug 6 Audit Comm Agenda v1 07‐31‐2015.pdf                                  Attorney Client
SWITCH‐AX‐1037440 ‐ SWITCH‐AX‐1037484       8/5/2015 16:51   Switch ASC 718‐IRC 409a June 2015 Valuation Report_DRAFT.pdf               Attorney Client
SWITCH‐AX‐1037485 ‐ SWITCH‐AX‐1037487       8/5/2015 16:51   Audit Committee ‐ Performance and Assessment ‐ 2015.pdf                    Attorney Client
SWITCH‐AX‐1037488 ‐ SWITCH‐AX‐1037489       8/5/2015 16:51   May 7 2015 Audit Committee Minutes v3 08‐05‐15 (lk).pdf                    Attorney Client
SWITCH‐AX‐1037490 ‐ SWITCH‐AX‐1037490       8/5/2015 17:09   no Title                                                                   Attorney Client
SWITCH‐AX‐1037491 ‐ SWITCH‐AX‐1037491       8/5/2015 17:09   Tenant Listing to Appraiser ‐ July 2015 Final (2).xlsx                     Attorney Client
SWITCH‐AX‐1037492 ‐ SWITCH‐AX‐1037493       8/5/2015 18:04   no Title                                                                   Attorney Client
SWITCH‐AX‐1037494 ‐ SWITCH‐AX‐1037494       8/5/2015 18:04   Aug 6 Audit Comm Agenda v1 07‐31‐2015.pdf                                  Attorney Client
SWITCH‐AX‐1037495 ‐ SWITCH‐AX‐1037555       8/5/2015 18:04   Microsoft Word ‐ AC Presentation 7.29.15.docx                              Attorney Client
SWITCH‐AX‐1037556 ‐ SWITCH‐AX‐1037576       8/5/2015 18:04   Microsoft Word ‐ Switch LTD and Subsidiaries Q2 2015                       Attorney Client
SWITCH‐AX‐1037577 ‐ SWITCH‐AX‐1037577       8/5/2015 18:04   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1037578 ‐ SWITCH‐AX‐1037580       8/5/2015 18:04   Audit Committee ‐ Performance and Assessment ‐ 2015.pdf                    Attorney Client
SWITCH‐AX‐1037581 ‐ SWITCH‐AX‐1037582       8/5/2015 18:04   May 7 2015 Audit Committee Minutes v3 08‐05‐15 (lk).pdf                    Attorney Client
SWITCH‐AX‐1037583 ‐ SWITCH‐AX‐1037583       8/5/2015 18:04   06_30_15 Budget vs Actual ‐ Updated.pdf                                    Attorney Client
SWITCH‐AX‐1037584 ‐ SWITCH‐AX‐1037628       8/5/2015 18:04   Switch ASC 718‐IRC 409a June 2015 Valuation Report_DRAFT.pdf               Attorney Client
SWITCH‐AX‐1037629 ‐ SWITCH‐AX‐1037632       8/5/2015 18:05   no Title                                                                   Attorney Client
SWITCH‐AX‐1037633 ‐ SWITCH‐AX‐1037633       8/5/2015 18:05   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1037634 ‐ SWITCH‐AX‐1037634       8/5/2015 18:05   Collection Report 150805.xls                                               Attorney Client
SWITCH‐AX‐1037635 ‐ SWITCH‐AX‐1037637       8/5/2015 18:57   no Title                                                                   Attorney Client
SWITCH‐AX‐1037638 ‐ SWITCH‐AX‐1037645       8/5/2015 18:57   4) REC RFP‐Portfolio Energy Credit Sale Agreement_8‐5‐15.docx              Attorney Client
SWITCH‐AX‐1037646 ‐ SWITCH‐AX‐1037648       8/5/2015 18:57   3a) REC RFP‐WSPP Agreement Schedule R Confirmation Agreement_8‐5‐15.docx   Attorney Client
SWITCH‐AX‐1037649 ‐ SWITCH‐AX‐1037655       8/5/2015 18:57   Microsoft Word ‐ 1) REC RFP‐Authorization to Issue RFP_8‐5‐15.docx         Attorney Client
SWITCH‐AX‐1037656 ‐ SWITCH‐AX‐1037657       8/5/2015 18:57   2) REC RFP‐REC Acquisition Agreement_8‐5‐15.docx                           Attorney Client
SWITCH‐AX‐1037658 ‐ SWITCH‐AX‐1037857       8/5/2015 18:57   March 3, 2014 WSPP Agreement updated on 4.17.14 (W0022030.DOCX;1)          Attorney Client
SWITCH‐AX‐1037858 ‐ SWITCH‐AX‐1037860       8/5/2015 18:57   no Title                                                                   Attorney Client
SWITCH‐AX‐1037861 ‐ SWITCH‐AX‐1037867       8/5/2015 18:57   Microsoft Word ‐ 1) REC RFP‐Authorization to Issue RFP_8‐5‐15.docx         Attorney Client
SWITCH‐AX‐1037868 ‐ SWITCH‐AX‐1038067       8/5/2015 18:57   March 3, 2014 WSPP Agreement updated on 4.17.14 (W0022030.DOCX;1)          Attorney Client
SWITCH‐AX‐1038068 ‐ SWITCH‐AX‐1038070       8/5/2015 18:57   3a) REC RFP‐WSPP Agreement Schedule R Confirmation Agreement_8‐5‐15.docx   Attorney Client
SWITCH‐AX‐1038071 ‐ SWITCH‐AX‐1038072       8/5/2015 18:57   2) REC RFP‐REC Acquisition Agreement_8‐5‐15.docx                           Attorney Client
SWITCH‐AX‐1038073 ‐ SWITCH‐AX‐1038080       8/5/2015 18:57   4) REC RFP‐Portfolio Energy Credit Sale Agreement_8‐5‐15.docx              Attorney Client
SWITCH‐AX‐1038081 ‐ SWITCH‐AX‐1038082       8/5/2015 19:00   no Title                                                                   Attorney Client
SWITCH‐AX‐1038083 ‐ SWITCH‐AX‐1038103       8/5/2015 19:00   Microsoft Word ‐ Switch LTD and Subsidiaries Q2 2015.docx                  Attorney Client
SWITCH‐AX‐1038104 ‐ SWITCH‐AX‐1038104       8/5/2015 19:00   06_30_15 Budget vs Actual ‐ Updated.pdf                                    Attorney Client
SWITCH‐AX‐1038105 ‐ SWITCH‐AX‐1038107       8/5/2015 19:00   Audit Committee ‐ Performance and Assessment ‐ 2015.pdf                    Attorney Client
SWITCH‐AX‐1038108 ‐ SWITCH‐AX‐1038109       8/5/2015 19:00   May 7 2015 Audit Committee Minutes v3 08‐05‐15 (lk).pdf                    Attorney Client
SWITCH‐AX‐1038110 ‐ SWITCH‐AX‐1038154       8/5/2015 19:00   Switch ASC 718‐IRC 409a June 2015 Valuation Report_DRAFT.pdf               Attorney Client
SWITCH‐AX‐1038155 ‐ SWITCH‐AX‐1038215       8/5/2015 19:00   Microsoft Word ‐ AC Presentation 7.29.15.docx                              Attorney Client
SWITCH‐AX‐1038216 ‐ SWITCH‐AX‐1038216       8/5/2015 19:00   Aug 6 Audit Comm Agenda v1 07‐31‐2015.pdf                                  Attorney Client
SWITCH‐AX‐1038217 ‐ SWITCH‐AX‐1038219        8/6/2015 0:46   no Title                                                                   Attorney Client
SWITCH‐AX‐1038220 ‐ SWITCH‐AX‐1038222        8/6/2015 0:46   no Title                                                                   Attorney Client




                                                                         EXHIBIT 10, PAGE 1806
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 54 of 829


Bates                                   Document Date        Document Title                                                                      Privilege
SWITCH‐AX‐1038223 ‐ SWITCH‐AX‐1038225        8/6/2015 0:46   no Title                                                                            Attorney Client
SWITCH‐AX‐1038226 ‐ SWITCH‐AX‐1038228        8/6/2015 0:46   no Title                                                                            Attorney Client
SWITCH‐AX‐1038229 ‐ SWITCH‐AX‐1038231        8/6/2015 0:46   no Title                                                                            Attorney Client
SWITCH‐AX‐1038232 ‐ SWITCH‐AX‐1038234        8/6/2015 0:46   no Title                                                                            Attorney Client
SWITCH‐AX‐1038235 ‐ SWITCH‐AX‐1038237        8/6/2015 0:46   no Title                                                                            Attorney Client
SWITCH‐AX‐1038238 ‐ SWITCH‐AX‐1038240        8/6/2015 0:46   no Title                                                                            Attorney Client
SWITCH‐AX‐1038241 ‐ SWITCH‐AX‐1038243        8/6/2015 8:16   no Title                                                                            Attorney Client
SWITCH‐AX‐1038244 ‐ SWITCH‐AX‐1038247        8/6/2015 8:49   no Title                                                                            Attorney Client
SWITCH‐AX‐1038248 ‐ SWITCH‐AX‐1038252        8/6/2015 8:49   no Title                                                                            Attorney Client
SWITCH‐AX‐1038253 ‐ SWITCH‐AX‐1038257        8/6/2015 8:53   no Title                                                                            Attorney Client
SWITCH‐AX‐1038258 ‐ SWITCH‐AX‐1038262        8/6/2015 8:53   no Title                                                                            Attorney Client
SWITCH‐AX‐1038263 ‐ SWITCH‐AX‐1038267        8/6/2015 9:01   no Title                                                                            Attorney Client
SWITCH‐AX‐1038268 ‐ SWITCH‐AX‐1038276        8/6/2015 9:48   no Title                                                                            Attorney Client
SWITCH‐AX‐1038277 ‐ SWITCH‐AX‐1038277        8/6/2015 9:48   14‐9‐SU‐esig‐LH[1302].png                                                           Attorney Client
SWITCH‐AX‐1038278 ‐ SWITCH‐AX‐1038280        8/6/2015 9:48   Switch Supernap Marketing Materials License Agreement 07‐28‐15 (SS) RED[2].docx     Attorney Client
SWITCH‐AX‐1038281 ‐ SWITCH‐AX‐1038285       8/6/2015 10:18   no Title                                                                            Attorney Client
SWITCH‐AX‐1038286 ‐ SWITCH‐AX‐1038290       8/6/2015 10:18   no Title                                                                            Attorney Client
SWITCH‐AX‐1038291 ‐ SWITCH‐AX‐1038293       8/6/2015 11:24   no Title                                                                            Attorney Client
SWITCH‐AX‐1038294 ‐ SWITCH‐AX‐1038338       8/6/2015 11:24   Switch ASC 718‐IRC 409a June 2015 Valuation Report_FINAL.pdf                        Attorney Client
SWITCH‐AX‐1038339 ‐ SWITCH‐AX‐1038339       8/6/2015 11:24   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1038340 ‐ SWITCH‐AX‐1038340       8/6/2015 12:12   no Title                                                                            Attorney Client
SWITCH‐AX‐1038341 ‐ SWITCH‐AX‐1038341       8/6/2015 12:12   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1038342 ‐ SWITCH‐AX‐1038342       8/6/2015 13:38   no Title                                                                            Attorney Client
SWITCH‐AX‐1038343 ‐ SWITCH‐AX‐1038351       8/6/2015 13:38   Microsoft Word ‐ CFA Barrick Switch V3 08‐06‐15 Switch.docx                         Attorney Client
SWITCH‐AX‐1038352 ‐ SWITCH‐AX‐1038360       8/6/2015 13:38   Microsoft Word ‐ Redline CFA Barrick Switch V2 to V3 08‐06‐15 Switch.docx           Attorney Client
SWITCH‐AX‐1038361 ‐ SWITCH‐AX‐1038361       8/6/2015 14:32   no Title                                                                            Attorney Client
SWITCH‐AX‐1038362 ‐ SWITCH‐AX‐1038364       8/6/2015 14:32                                                                                     1 Attorney Client
SWITCH‐AX‐1038365 ‐ SWITCH‐AX‐1038365       8/6/2015 14:32   CenturyLink ‐ Switch Communications Redline Request (P153744).msg                   Attorney Client
SWITCH‐AX‐1038366 ‐ SWITCH‐AX‐1038374       8/6/2015 14:32                                                                                     1 Attorney Client
SWITCH‐AX‐1038375 ‐ SWITCH‐AX‐1038377       8/6/2015 14:32                                                                                     1 Attorney Client
SWITCH‐AX‐1038378 ‐ SWITCH‐AX‐1038379       8/6/2015 14:32   CenturyLink ‐ Switch Communications Redline Request (P153744)(2).msg                Attorney Client
SWITCH‐AX‐1038380 ‐ SWITCH‐AX‐1038380       8/6/2015 15:38   no Title                                                                            Attorney Client
SWITCH‐AX‐1038381 ‐ SWITCH‐AX‐1038389       8/6/2015 15:38   Microsoft Word ‐ Redline CFA Barrick Switch V2 to V3 08‐06‐15 Switch.docx           Attorney Client
SWITCH‐AX‐1038390 ‐ SWITCH‐AX‐1038398       8/6/2015 15:38   Microsoft Word ‐ CFA Barrick Switch V3 08‐06‐15 Switch.docx                         Attorney Client
SWITCH‐AX‐1038399 ‐ SWITCH‐AX‐1038401       8/6/2015 16:28   no Title                                                                            Attorney Client
SWITCH‐AX‐1038402 ‐ SWITCH‐AX‐1038402       8/6/2015 16:28   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1038403 ‐ SWITCH‐AX‐1038403       8/6/2015 16:28   Copy of Edited Copy of RFP ‐ MPLS Z623 7‐20‐15.xlsx                                 Attorney Client
SWITCH‐AX‐1038404 ‐ SWITCH‐AX‐1038404       8/6/2015 16:28   image002.png                                                                        Attorney Client
SWITCH‐AX‐1038405 ‐ SWITCH‐AX‐1038405       8/6/2015 16:46   Collection Report 150806.xls                                                        Attorney Client
SWITCH‐AX‐1038406 ‐ SWITCH‐AX‐1038409       8/6/2015 16:48   no Title                                                                            Attorney Client
SWITCH‐AX‐1038410 ‐ SWITCH‐AX‐1038410       8/6/2015 16:48   Collection Report 150806.xls                                                        Attorney Client
SWITCH‐AX‐1038411 ‐ SWITCH‐AX‐1038411       8/6/2015 16:48   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1038412 ‐ SWITCH‐AX‐1038415       8/6/2015 16:51   no Title                                                                            Attorney Client
SWITCH‐AX‐1038416 ‐ SWITCH‐AX‐1038416       8/6/2015 16:51   image002.jpg                                                                        Attorney Client
SWITCH‐AX‐1038417 ‐ SWITCH‐AX‐1038417       8/6/2015 16:51   Collection Report 150806.xls                                                        Attorney Client
SWITCH‐AX‐1038418 ‐ SWITCH‐AX‐1038418       8/6/2015 16:51   image001.jpg                                                                        Attorney Client




                                                                          EXHIBIT 10, PAGE 1807
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 55 of 829


Bates                                   Document Date        Document Title                                               Privilege
SWITCH‐AX‐1038419 ‐ SWITCH‐AX‐1038419       8/6/2015 17:59   no Title                                                     Attorney Client
SWITCH‐AX‐1038420 ‐ SWITCH‐AX‐1038420       8/6/2015 17:59   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1038421 ‐ SWITCH‐AX‐1038484       8/6/2015 17:59   Third AR Operating Agreement V19 08‐06‐2015 CL.docx          Attorney Client
SWITCH‐AX‐1038485 ‐ SWITCH‐AX‐1038485       8/6/2015 19:35   no Title                                                     Attorney Client
SWITCH‐AX‐1038486 ‐ SWITCH‐AX‐1038549       8/6/2015 19:35   Third AR Operating Agreement V19 08‐06‐2015 CL.docx          Attorney Client
SWITCH‐AX‐1038550 ‐ SWITCH‐AX‐1038556       8/6/2015 21:12   no Title                                                     Attorney Client
SWITCH‐AX‐1038557 ‐ SWITCH‐AX‐1038557       8/6/2015 21:12   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1038558 ‐ SWITCH‐AX‐1038558       8/6/2015 21:12   image006.jpg                                                 Attorney Client
SWITCH‐AX‐1038559 ‐ SWITCH‐AX‐1038559       8/6/2015 21:12   Blue Shield of CA.msg                                        Attorney Client
SWITCH‐AX‐1038560 ‐ SWITCH‐AX‐1038563       8/6/2015 21:12   20150630071720397[1].pdf                                     Attorney Client
SWITCH‐AX‐1038564 ‐ SWITCH‐AX‐1038564       8/6/2015 21:12   image006.jpg                                                 Attorney Client
SWITCH‐AX‐1038565 ‐ SWITCH‐AX‐1038565       8/6/2015 21:12   image007.jpg                                                 Attorney Client
SWITCH‐AX‐1038566 ‐ SWITCH‐AX‐1038569       8/6/2015 21:12   20150630071720397[1].pdf                                     Attorney Client
SWITCH‐AX‐1038570 ‐ SWITCH‐AX‐1038570       8/6/2015 21:12   image005.png                                                 Attorney Client
SWITCH‐AX‐1038571 ‐ SWITCH‐AX‐1038571       8/6/2015 21:12   image009.jpg                                                 Attorney Client
SWITCH‐AX‐1038572 ‐ SWITCH‐AX‐1038575       8/6/2015 21:12   Switch Business Solutions, LLC Addendum to TAA.PDF           Attorney Client
SWITCH‐AX‐1038576 ‐ SWITCH‐AX‐1038581       8/6/2015 21:12   FW_ Blue Shield_Switch Updates.msg                           Attorney Client
SWITCH‐AX‐1038582 ‐ SWITCH‐AX‐1038586       8/6/2015 21:12   FW_ Blue Shield_Switch Updates.msg                           Attorney Client
SWITCH‐AX‐1038587 ‐ SWITCH‐AX‐1038587       8/6/2015 21:12   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1038588 ‐ SWITCH‐AX‐1038588       8/6/2015 21:12   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1038589 ‐ SWITCH‐AX‐1038589       8/6/2015 21:12   C882D0E3‐EB4E‐4443‐9CE3‐B68811BE984B[35].png                 Attorney Client
SWITCH‐AX‐1038590 ‐ SWITCH‐AX‐1038590       8/6/2015 21:12   image007.jpg                                                 Attorney Client
SWITCH‐AX‐1038591 ‐ SWITCH‐AX‐1038591       8/6/2015 21:12   image003.jpg                                                 Attorney Client
SWITCH‐AX‐1038592 ‐ SWITCH‐AX‐1038602       8/6/2015 21:12   Scanned document from copier.pdf                             Attorney Client
SWITCH‐AX‐1038603 ‐ SWITCH‐AX‐1038605        8/7/2015 0:23   no Title                                                     Attorney Client
SWITCH‐AX‐1038606 ‐ SWITCH‐AX‐1038608        8/7/2015 0:23   no Title                                                     Attorney Client
SWITCH‐AX‐1038609 ‐ SWITCH‐AX‐1038611        8/7/2015 0:23   no Title                                                     Attorney Client
SWITCH‐AX‐1038612 ‐ SWITCH‐AX‐1038614        8/7/2015 0:23   no Title                                                     Attorney Client
SWITCH‐AX‐1038615 ‐ SWITCH‐AX‐1038616        8/7/2015 0:23   no Title                                                     Attorney Client
SWITCH‐AX‐1038617 ‐ SWITCH‐AX‐1038619        8/7/2015 0:23   no Title                                                     Attorney Client
SWITCH‐AX‐1038620 ‐ SWITCH‐AX‐1038622        8/7/2015 0:23   no Title                                                     Attorney Client
SWITCH‐AX‐1038623 ‐ SWITCH‐AX‐1038625        8/7/2015 0:23   no Title                                                     Attorney Client
SWITCH‐AX‐1038626 ‐ SWITCH‐AX‐1038627        8/7/2015 6:13   no Title                                                     Attorney Client
SWITCH‐AX‐1038628 ‐ SWITCH‐AX‐1038628        8/7/2015 6:13   May Minutes.msg                                              Attorney Client
SWITCH‐AX‐1038629 ‐ SWITCH‐AX‐1038629        8/7/2015 6:13   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1038630 ‐ SWITCH‐AX‐1038630        8/7/2015 6:13   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1038631 ‐ SWITCH‐AX‐1038631        8/7/2015 6:13   09‐17‐2015 Comp Committee Agenda v2 (cl).docx                Attorney Client
SWITCH‐AX‐1038632 ‐ SWITCH‐AX‐1038635        8/7/2015 6:13   05‐20‐2015 Comp Committee Minutes V1 05‐21‐2015.docx         Attorney Client
SWITCH‐AX‐1038636 ‐ SWITCH‐AX‐1038636        8/7/2015 6:13   09‐17‐2015 Manager Meeting Agenda v2 (cl).docx               Attorney Client
SWITCH‐AX‐1038637 ‐ SWITCH‐AX‐1038637        8/7/2015 6:13   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1038638 ‐ SWITCH‐AX‐1038689        8/7/2015 6:13   Redline Land Lease Switch eBay V3 to V4 08‐05‐2015 CL.docx   Attorney Client
SWITCH‐AX‐1038690 ‐ SWITCH‐AX‐1038690        8/7/2015 6:13   Agendas for September Meetings.msg                           Attorney Client
SWITCH‐AX‐1038691 ‐ SWITCH‐AX‐1038692        8/7/2015 6:13   eBay MacroMOD Documents.msg                                  Attorney Client
SWITCH‐AX‐1038693 ‐ SWITCH‐AX‐1038704        8/7/2015 6:13   Redline PSA Switch eBay V1 to V2 08‐05‐2015 CL.docx          Attorney Client
SWITCH‐AX‐1038705 ‐ SWITCH‐AX‐1038712        8/7/2015 6:13   Redline MacroMOD Agreement V6 to V7 08‐05‐2015 Switch.docx   Attorney Client
SWITCH‐AX‐1038713 ‐ SWITCH‐AX‐1038714        8/7/2015 6:13   05‐20‐2015 NG Committee Minutes V1 05‐21‐2015.docx           Attorney Client




                                                                         EXHIBIT 10, PAGE 1808
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 56 of 829


Bates                                   Document Date        Document Title                                                              Privilege
SWITCH‐AX‐1038715 ‐ SWITCH‐AX‐1038720        8/7/2015 6:13   05‐20‐2015 Manager Minutes V1 05‐21‐2015.docx                               Attorney Client
SWITCH‐AX‐1038721 ‐ SWITCH‐AX‐1038721        8/7/2015 6:13   09‐17‐2015 NG Committee Agenda v2 (cl).docx                                 Attorney Client
SWITCH‐AX‐1038722 ‐ SWITCH‐AX‐1038724        8/7/2015 9:15   no Title                                                                    Attorney Client
SWITCH‐AX‐1038725 ‐ SWITCH‐AX‐1038725        8/7/2015 9:15   image005.png                                                                Attorney Client
SWITCH‐AX‐1038726 ‐ SWITCH‐AX‐1038726        8/7/2015 9:15   Microsoft Word ‐ 9969975‐v1‐Murad _ Notice _ CenturyLink (George)           Attorney Client
SWITCH‐AX‐1038727 ‐ SWITCH‐AX‐1038730        8/7/2015 9:16   no Title                                                                    Attorney Client
SWITCH‐AX‐1038731 ‐ SWITCH‐AX‐1038731        8/7/2015 9:16   Master Services                                                             Attorney Client
SWITCH‐AX‐1038732 ‐ SWITCH‐AX‐1038732        8/7/2015 9:16   image005.png                                                                Attorney Client
SWITCH‐AX‐1038733 ‐ SWITCH‐AX‐1038736        8/7/2015 9:24   no Title                                                                    Attorney Client
SWITCH‐AX‐1038737 ‐ SWITCH‐AX‐1038737        8/7/2015 9:24   image001.png                                                                Attorney Client
SWITCH‐AX‐1038738 ‐ SWITCH‐AX‐1038741        8/7/2015 9:27   no Title                                                                    Attorney Client
SWITCH‐AX‐1038742 ‐ SWITCH‐AX‐1038742        8/7/2015 9:27   Business Name Change ‐ CFA.pdf                                              Attorney Client
SWITCH‐AX‐1038743 ‐ SWITCH‐AX‐1038743        8/7/2015 9:27   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1038744 ‐ SWITCH‐AX‐1038744        8/7/2015 9:27   Business Name Change ‐ MSA.PDF                                              Attorney Client
SWITCH‐AX‐1038745 ‐ SWITCH‐AX‐1038745        8/7/2015 9:27   image002.png                                                                Attorney Client
SWITCH‐AX‐1038746 ‐ SWITCH‐AX‐1038750        8/7/2015 9:32   no Title                                                                    Attorney Client
SWITCH‐AX‐1038751 ‐ SWITCH‐AX‐1038751        8/7/2015 9:32   image002.png                                                                Attorney Client
SWITCH‐AX‐1038752 ‐ SWITCH‐AX‐1038752        8/7/2015 9:32   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1038753 ‐ SWITCH‐AX‐1038754       8/7/2015 11:19   no Title                                                                    Attorney Client
SWITCH‐AX‐1038755 ‐ SWITCH‐AX‐1038763       8/7/2015 11:19   Microsoft Word ‐ CFA Barrick Switch V3 08‐06‐15 Switch.docx                 Attorney Client
SWITCH‐AX‐1038764 ‐ SWITCH‐AX‐1038772       8/7/2015 11:19   Microsoft Word ‐ Redline CFA Barrick Switch V2 to V3 08‐06‐15 Switch.docx   Attorney Client
SWITCH‐AX‐1038773 ‐ SWITCH‐AX‐1038774       8/7/2015 11:26   no Title                                                                    Attorney Client
SWITCH‐AX‐1038775 ‐ SWITCH‐AX‐1038783       8/7/2015 11:26   Microsoft Word ‐ CFA Barrick Switch V3 08‐06‐15 Switch.docx                 Attorney Client
SWITCH‐AX‐1038784 ‐ SWITCH‐AX‐1038792       8/7/2015 11:26   Microsoft Word ‐ Redline CFA Barrick Switch V2 to V3 08‐06‐15 Switch.docx   Attorney Client
SWITCH‐AX‐1038793 ‐ SWITCH‐AX‐1038796       8/7/2015 12:26   no Title                                                                    Attorney Client
SWITCH‐AX‐1038797 ‐ SWITCH‐AX‐1038797       8/7/2015 12:26   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1038798 ‐ SWITCH‐AX‐1038798       8/7/2015 12:26   Supernap Colocation Facilities Agreement 08‐05‐2015 eMoney edits.docx       Attorney Client
SWITCH‐AX‐1038799 ‐ SWITCH‐AX‐1038803       8/7/2015 12:26   no Title                                                                    Attorney Client
SWITCH‐AX‐1038804 ‐ SWITCH‐AX‐1038804       8/7/2015 12:26   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1038805 ‐ SWITCH‐AX‐1038815       8/7/2015 12:26   Supernap Colocation Facilities Agreement 08‐05‐2015 eMoney edits.docx       Attorney Client
SWITCH‐AX‐1038816 ‐ SWITCH‐AX‐1038817       8/7/2015 12:40   no Title                                                                    Attorney Client
SWITCH‐AX‐1038818 ‐ SWITCH‐AX‐1038821       8/7/2015 12:40   RFP 14064 TCG SLA.docx                                                      Attorney Client
SWITCH‐AX‐1038822 ‐ SWITCH‐AX‐1038823       8/7/2015 12:40   no Title                                                                    Attorney Client
SWITCH‐AX‐1038824 ‐ SWITCH‐AX‐1038827       8/7/2015 12:40   RFP 14064 TCG SLA.docx                                                      Attorney Client
SWITCH‐AX‐1038828 ‐ SWITCH‐AX‐1038830       8/7/2015 13:07   no Title                                                                    Attorney Client
SWITCH‐AX‐1038831 ‐ SWITCH‐AX‐1038839       8/7/2015 13:07   Redline CFA Barrick Switch V2 to V3 08‐06‐15 Switch.docx                    Attorney Client
SWITCH‐AX‐1038840 ‐ SWITCH‐AX‐1038842       8/7/2015 13:07   no Title                                                                    Attorney Client
SWITCH‐AX‐1038843 ‐ SWITCH‐AX‐1038851       8/7/2015 13:07   Redline CFA Barrick Switch V2 to V3 08‐06‐15 Switch.docx                    Attorney Client
SWITCH‐AX‐1038852 ‐ SWITCH‐AX‐1038856       8/7/2015 14:13   no Title                                                                    Attorney Client
SWITCH‐AX‐1038857 ‐ SWITCH‐AX‐1038857       8/7/2015 14:13   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1038858 ‐ SWITCH‐AX‐1038862       8/7/2015 14:15   no Title                                                                    Attorney Client
SWITCH‐AX‐1038863 ‐ SWITCH‐AX‐1038863       8/7/2015 14:15   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1038864 ‐ SWITCH‐AX‐1038865       8/7/2015 14:48   no Title                                                                    Attorney Client
SWITCH‐AX‐1038866 ‐ SWITCH‐AX‐1038866       8/7/2015 14:48   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1038867 ‐ SWITCH‐AX‐1038868       8/7/2015 14:49   no Title                                                                    Attorney Client;Work Product
SWITCH‐AX‐1038869 ‐ SWITCH‐AX‐1038869       8/7/2015 14:49   image001.jpg                                                                Attorney Client;Work Product




                                                                          EXHIBIT 10, PAGE 1809
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 57 of 829


Bates                                   Document Date        Document Title                                                             Privilege
SWITCH‐AX‐1038870 ‐ SWITCH‐AX‐1038871       8/7/2015 14:49   no Title                                                                   Attorney Client
SWITCH‐AX‐1038872 ‐ SWITCH‐AX‐1038872       8/7/2015 14:49   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1038873 ‐ SWITCH‐AX‐1038873       8/7/2015 16:07   no Title                                                                   Attorney Client
SWITCH‐AX‐1038874 ‐ SWITCH‐AX‐1038874       8/7/2015 16:07   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1038875 ‐ SWITCH‐AX‐1038875       8/7/2015 16:07   Weekly Purchase Orders Approved 2015.xlsx                                  Attorney Client
SWITCH‐AX‐1038876 ‐ SWITCH‐AX‐1038879       8/7/2015 16:30   no Title                                                                   Attorney Client
SWITCH‐AX‐1038880 ‐ SWITCH‐AX‐1038880       8/7/2015 16:30   Collection Report 150807.xls                                               Attorney Client
SWITCH‐AX‐1038881 ‐ SWITCH‐AX‐1038881       8/7/2015 16:30   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1038882 ‐ SWITCH‐AX‐1038882       8/7/2015 17:42   no Title                                                                   Attorney Client
SWITCH‐AX‐1038883 ‐ SWITCH‐AX‐1038892       8/7/2015 17:42   Redline CFA BFP V1 to V2 08‐08‐15 Switch.pdf                               Attorney Client
SWITCH‐AX‐1038893 ‐ SWITCH‐AX‐1038902       8/7/2015 17:42   CFA BFP V2 08‐08‐15 Switch.pdf                                             Attorney Client
SWITCH‐AX‐1038903 ‐ SWITCH‐AX‐1038903       8/7/2015 17:42   no Title                                                                   Attorney Client
SWITCH‐AX‐1038904 ‐ SWITCH‐AX‐1038913       8/7/2015 17:42   CFA BFP V2 08‐08‐15 Switch.pdf                                             Attorney Client
SWITCH‐AX‐1038914 ‐ SWITCH‐AX‐1038923       8/7/2015 17:42   Redline CFA BFP V1 to V2 08‐08‐15 Switch.pdf                               Attorney Client
SWITCH‐AX‐1038924 ‐ SWITCH‐AX‐1038930       8/7/2015 18:11   no Title                                                                   Attorney Client
SWITCH‐AX‐1038931 ‐ SWITCH‐AX‐1038934       8/7/2015 18:16   no Title                                                                   Attorney Client
SWITCH‐AX‐1038935 ‐ SWITCH‐AX‐1038942       8/7/2015 18:16   4) REC RFP‐Portfolio Energy Credit Sale Agreement_8‐5‐15.docx              Attorney Client
SWITCH‐AX‐1038943 ‐ SWITCH‐AX‐1039142       8/7/2015 18:16   March 3, 2014 WSPP Agreement updated on 4.17.14 (W0022030.DOCX;1)          Attorney Client
SWITCH‐AX‐1039143 ‐ SWITCH‐AX‐1039144       8/7/2015 18:16   2) REC RFP‐REC Acquisition Agreement_8‐5‐15.docx                           Attorney Client
SWITCH‐AX‐1039145 ‐ SWITCH‐AX‐1039147       8/7/2015 18:16   3a) REC RFP‐WSPP Agreement Schedule R Confirmation Agreement_8‐5‐15.docx   Attorney Client
SWITCH‐AX‐1039148 ‐ SWITCH‐AX‐1039154       8/7/2015 18:16   Microsoft Word ‐ 1) REC RFP‐Authorization to Issue RFP_8‐5‐15.docx         Attorney Client
SWITCH‐AX‐1039155 ‐ SWITCH‐AX‐1039158       8/7/2015 18:16   no Title                                                                   Attorney Client
SWITCH‐AX‐1039159 ‐ SWITCH‐AX‐1039165       8/7/2015 18:16   Microsoft Word ‐ 1) REC RFP‐Authorization to Issue RFP_8‐5‐15.docx         Attorney Client
SWITCH‐AX‐1039166 ‐ SWITCH‐AX‐1039365       8/7/2015 18:16   March 3, 2014 WSPP Agreement updated on 4.17.14 (W0022030.DOCX;1)          Attorney Client
SWITCH‐AX‐1039366 ‐ SWITCH‐AX‐1039373       8/7/2015 18:16   4) REC RFP‐Portfolio Energy Credit Sale Agreement_8‐5‐15.docx              Attorney Client
SWITCH‐AX‐1039374 ‐ SWITCH‐AX‐1039376       8/7/2015 18:16   3a) REC RFP‐WSPP Agreement Schedule R Confirmation Agreement_8‐5‐15.docx   Attorney Client
SWITCH‐AX‐1039377 ‐ SWITCH‐AX‐1039378       8/7/2015 18:16   2) REC RFP‐REC Acquisition Agreement_8‐5‐15.docx                           Attorney Client
SWITCH‐AX‐1039379 ‐ SWITCH‐AX‐1039381       8/7/2015 18:42   no Title                                                                   Attorney Client
SWITCH‐AX‐1039382 ‐ SWITCH‐AX‐1039383       8/8/2015 13:50   no Title                                                                   Attorney Client
SWITCH‐AX‐1039384 ‐ SWITCH‐AX‐1039387       8/8/2015 19:22   no Title                                                                   Attorney Client
SWITCH‐AX‐1039388 ‐ SWITCH‐AX‐1039391       8/8/2015 20:18   no Title                                                                   Attorney Client
SWITCH‐AX‐1039392 ‐ SWITCH‐AX‐1039395       8/8/2015 20:18   no Title                                                                   Attorney Client
SWITCH‐AX‐1039396 ‐ SWITCH‐AX‐1039407       8/9/2015 21:10   no Title                                                                   Attorney Client
SWITCH‐AX‐1039408 ‐ SWITCH‐AX‐1039408       8/9/2015 21:10   Bryan Cave Issues and Changes 7‐27‐2015.xlsx                               Attorney Client
SWITCH‐AX‐1039409 ‐ SWITCH‐AX‐1039409       8/9/2015 21:10   image002.png                                                               Attorney Client
SWITCH‐AX‐1039410 ‐ SWITCH‐AX‐1039421       8/9/2015 21:10   Redline CFA Switch Bryan Cave V1 to V4 7‐23‐2015 Switch.docx               Attorney Client
SWITCH‐AX‐1039422 ‐ SWITCH‐AX‐1039423       8/9/2015 21:36   no Title                                                                   Attorney Client
SWITCH‐AX‐1039424 ‐ SWITCH‐AX‐1039427       8/9/2015 21:36   RFP 14064 TCG SLA.docx                                                     Attorney Client
SWITCH‐AX‐1039428 ‐ SWITCH‐AX‐1039429       8/9/2015 21:36   no Title                                                                   Attorney Client
SWITCH‐AX‐1039430 ‐ SWITCH‐AX‐1039433       8/9/2015 21:36   RFP 14064 TCG SLA.docx                                                     Attorney Client
SWITCH‐AX‐1039434 ‐ SWITCH‐AX‐1039435       8/10/2015 7:46   no Title                                                                   Attorney Client
SWITCH‐AX‐1039436 ‐ SWITCH‐AX‐1039439       8/10/2015 7:46   RFP 14064 TCG SLA.docx                                                     Attorney Client
SWITCH‐AX‐1039440 ‐ SWITCH‐AX‐1039441       8/10/2015 7:46   no Title                                                                   Attorney Client
SWITCH‐AX‐1039442 ‐ SWITCH‐AX‐1039445       8/10/2015 7:46   RFP 14064 TCG SLA.docx                                                     Attorney Client
SWITCH‐AX‐1039446 ‐ SWITCH‐AX‐1039447       8/10/2015 9:21   no Title                                                                   Attorney Client
SWITCH‐AX‐1039448 ‐ SWITCH‐AX‐1039457       8/10/2015 9:21   CFA BFP V2 08‐08‐15 Switch.pdf                                             Attorney Client




                                                                         EXHIBIT 10, PAGE 1810
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 58 of 829


Bates                                   Document Date         Document Title                                                                     Privilege
SWITCH‐AX‐1039458 ‐ SWITCH‐AX‐1039467        8/10/2015 9:21   Redline CFA BFP V1 to V2 08‐08‐15 Switch.pdf                                       Attorney Client
SWITCH‐AX‐1039468 ‐ SWITCH‐AX‐1039469        8/10/2015 9:21   no Title                                                                           Attorney Client
SWITCH‐AX‐1039470 ‐ SWITCH‐AX‐1039479        8/10/2015 9:21   Redline CFA BFP V1 to V2 08‐08‐15 Switch.pdf                                       Attorney Client
SWITCH‐AX‐1039480 ‐ SWITCH‐AX‐1039489        8/10/2015 9:21   CFA BFP V2 08‐08‐15 Switch.pdf                                                     Attorney Client
SWITCH‐AX‐1039490 ‐ SWITCH‐AX‐1039498       8/10/2015 10:48   no Title                                                                           Attorney Client
SWITCH‐AX‐1039499 ‐ SWITCH‐AX‐1039499       8/10/2015 10:48   image002.png                                                                       Attorney Client
SWITCH‐AX‐1039500 ‐ SWITCH‐AX‐1039502       8/10/2015 10:48   Redline Materials License Agreement Active Network V2 to V3 08‐10‐15 Switch.docx   Attorney Client
SWITCH‐AX‐1039503 ‐ SWITCH‐AX‐1039505       8/10/2015 10:48   Switch Materials License Agreement Active Network V3 08‐10‐15 Switch.docx          Attorney Client
SWITCH‐AX‐1039506 ‐ SWITCH‐AX‐1039508       8/10/2015 10:49   no Title                                                                           Attorney Client
SWITCH‐AX‐1039509 ‐ SWITCH‐AX‐1039510       8/10/2015 11:29   no Title                                                                           Attorney Client
SWITCH‐AX‐1039511 ‐ SWITCH‐AX‐1039513       8/10/2015 11:29   3a) REC RFP‐WSPP Agreement Schedule R Confirmation Agreement_8‐5‐15.docx           Attorney Client
SWITCH‐AX‐1039514 ‐ SWITCH‐AX‐1039520       8/10/2015 11:29   Microsoft Word ‐ 1) REC RFP‐Authorization to Issue RFP_8‐5‐15.docx                 Attorney Client
SWITCH‐AX‐1039521 ‐ SWITCH‐AX‐1039528       8/10/2015 11:29   4) REC RFP‐Portfolio Energy Credit Sale Agreement_8‐5‐15.docx                      Attorney Client
SWITCH‐AX‐1039529 ‐ SWITCH‐AX‐1039728       8/10/2015 11:29   March 3, 2014 WSPP Agreement updated on 4.17.14 (W0022030.DOCX;1)                  Attorney Client
SWITCH‐AX‐1039729 ‐ SWITCH‐AX‐1039730       8/10/2015 11:29   2) REC RFP‐REC Acquisition Agreement_8‐5‐15.docx                                   Attorney Client
SWITCH‐AX‐1039731 ‐ SWITCH‐AX‐1039732       8/10/2015 11:31   no Title                                                                           Attorney Client
SWITCH‐AX‐1039733 ‐ SWITCH‐AX‐1039738       8/10/2015 11:39   no Title                                                                           Attorney Client
SWITCH‐AX‐1039739 ‐ SWITCH‐AX‐1039751       8/10/2015 11:39   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc                        Attorney Client
SWITCH‐AX‐1039752 ‐ SWITCH‐AX‐1039765       8/10/2015 11:39   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc                        Attorney Client
SWITCH‐AX‐1039766 ‐ SWITCH‐AX‐1039778       8/10/2015 11:39   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc                        Attorney Client
SWITCH‐AX‐1039779 ‐ SWITCH‐AX‐1039779       8/10/2015 11:39   xDSL                                                                               Attorney Client
SWITCH‐AX‐1039780 ‐ SWITCH‐AX‐1039785       8/10/2015 11:39   no Title                                                                           Attorney Client
SWITCH‐AX‐1039786 ‐ SWITCH‐AX‐1039798       8/10/2015 11:39   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc                        Attorney Client
SWITCH‐AX‐1039799 ‐ SWITCH‐AX‐1039799       8/10/2015 11:39   xDSL                                                                               Attorney Client
SWITCH‐AX‐1039800 ‐ SWITCH‐AX‐1039813       8/10/2015 11:39   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc                        Attorney Client
SWITCH‐AX‐1039814 ‐ SWITCH‐AX‐1039826       8/10/2015 11:39   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc                        Attorney Client
SWITCH‐AX‐1039827 ‐ SWITCH‐AX‐1039829       8/10/2015 11:43   no Title                                                                           Attorney Client
SWITCH‐AX‐1039830 ‐ SWITCH‐AX‐1039837       8/10/2015 11:43   4) REC RFP‐Portfolio Energy Credit Sale Agreement_8‐5‐15.docx                      Attorney Client
SWITCH‐AX‐1039838 ‐ SWITCH‐AX‐1039844       8/10/2015 11:43   Microsoft Word ‐ 1) REC RFP‐Authorization to Issue RFP_8‐5‐15.docx                 Attorney Client
SWITCH‐AX‐1039845 ‐ SWITCH‐AX‐1039847       8/10/2015 11:43   3a) REC RFP‐WSPP Agreement Schedule R Confirmation Agreement_8‐5‐15.docx           Attorney Client
SWITCH‐AX‐1039848 ‐ SWITCH‐AX‐1040047       8/10/2015 11:43   March 3, 2014 WSPP Agreement updated on 4.17.14 (W0022030.DOCX;1)                  Attorney Client
SWITCH‐AX‐1040048 ‐ SWITCH‐AX‐1040049       8/10/2015 11:43   2) REC RFP‐REC Acquisition Agreement_8‐5‐15.docx                                   Attorney Client
SWITCH‐AX‐1040050 ‐ SWITCH‐AX‐1040051       8/10/2015 12:08   no Title                                                                           Attorney Client
SWITCH‐AX‐1040052 ‐ SWITCH‐AX‐1040055       8/10/2015 12:08   RFP 14064 TCG SLA.docx                                                             Attorney Client
SWITCH‐AX‐1040056 ‐ SWITCH‐AX‐1040068       8/10/2015 14:05   no Title                                                                           Attorney Client
SWITCH‐AX‐1040069 ‐ SWITCH‐AX‐1040080       8/10/2015 14:05   Redline CFA Switch Bryan Cave V1 to V4 7‐23‐2015 Switch.docx                       Attorney Client
SWITCH‐AX‐1040081 ‐ SWITCH‐AX‐1040081       8/10/2015 14:05   Bryan Cave Issues and Changes 7‐27‐2015.xlsx                                       Attorney Client
SWITCH‐AX‐1040082 ‐ SWITCH‐AX‐1040082       8/10/2015 14:05   image002.png                                                                       Attorney Client
SWITCH‐AX‐1040083 ‐ SWITCH‐AX‐1040089       8/10/2015 14:55   no Title                                                                           Attorney Client
SWITCH‐AX‐1040090 ‐ SWITCH‐AX‐1040090       8/10/2015 14:55   Copy of Bryan Cave Law ‐ SO ‐ metered power 7 9 15.xlsx                            Attorney Client
SWITCH‐AX‐1040091 ‐ SWITCH‐AX‐1040091       8/10/2015 14:55   Bryan Cave Open Issues 07‐20‐15.xlsx                                               Attorney Client
SWITCH‐AX‐1040092 ‐ SWITCH‐AX‐1040103       8/10/2015 14:55   CFA Switch Bryan Cave V4 07‐07‐15 Switch.docx                                      Attorney Client
SWITCH‐AX‐1040104 ‐ SWITCH‐AX‐1040104       8/10/2015 15:54   no Title                                                                           Attorney Client
SWITCH‐AX‐1040105 ‐ SWITCH‐AX‐1040105       8/10/2015 15:54   SO ‐ Hospital Corporation of America ‐ 1‐19‐15.pdf                                 Attorney Client
SWITCH‐AX‐1040106 ‐ SWITCH‐AX‐1040113       8/10/2015 15:54   Colocation Facilities Agreement 04‐13‐2015.pdf                                     Attorney Client
SWITCH‐AX‐1040114 ‐ SWITCH‐AX‐1040115       8/10/2015 15:54   no Title                                                                           Attorney Client




                                                                          EXHIBIT 10, PAGE 1811
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 59 of 829


Bates                                   Document Date         Document Title                                                    Privilege
SWITCH‐AX‐1040116 ‐ SWITCH‐AX‐1040116       8/10/2015 15:54   SO ‐ Hospital Corporation of America ‐ 1‐19‐15.pdf                Attorney Client
SWITCH‐AX‐1040117 ‐ SWITCH‐AX‐1040124       8/10/2015 15:54   Colocation Facilities Agreement 04‐13‐2015.pdf                    Attorney Client
SWITCH‐AX‐1040125 ‐ SWITCH‐AX‐1040129       8/10/2015 15:55   no Title                                                          Attorney Client
SWITCH‐AX‐1040130 ‐ SWITCH‐AX‐1040130       8/10/2015 15:55   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1040131 ‐ SWITCH‐AX‐1040137       8/10/2015 16:14   no Title                                                          Attorney Client
SWITCH‐AX‐1040138 ‐ SWITCH‐AX‐1040138       8/10/2015 16:14   image007.jpg                                                      Attorney Client
SWITCH‐AX‐1040139 ‐ SWITCH‐AX‐1040149       8/10/2015 16:14   Scanned document from copier.pdf                                  Attorney Client
SWITCH‐AX‐1040150 ‐ SWITCH‐AX‐1040150       8/10/2015 16:14   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1040151 ‐ SWITCH‐AX‐1040151       8/10/2015 16:14   image002.jpg                                                      Attorney Client
SWITCH‐AX‐1040152 ‐ SWITCH‐AX‐1040152       8/10/2015 16:14   image006.jpg                                                      Attorney Client
SWITCH‐AX‐1040153 ‐ SWITCH‐AX‐1040158       8/10/2015 16:14   RE_ Blue Shield_Switch Updates.msg                                Attorney Client
SWITCH‐AX‐1040159 ‐ SWITCH‐AX‐1040159       8/10/2015 16:14   image003.jpg                                                      Attorney Client
SWITCH‐AX‐1040160 ‐ SWITCH‐AX‐1040160       8/10/2015 16:14   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1040161 ‐ SWITCH‐AX‐1040164       8/10/2015 16:14   20150630071720397[1].pdf                                          Attorney Client
SWITCH‐AX‐1040165 ‐ SWITCH‐AX‐1040165       8/10/2015 16:14   image002.jpg                                                      Attorney Client
SWITCH‐AX‐1040166 ‐ SWITCH‐AX‐1040166       8/10/2015 16:14   image005.png                                                      Attorney Client
SWITCH‐AX‐1040167 ‐ SWITCH‐AX‐1040172       8/10/2015 16:14   FW_ Blue Shield_Switch Updates.msg                                Attorney Client
SWITCH‐AX‐1040173 ‐ SWITCH‐AX‐1040173       8/10/2015 16:14   image006.png                                                      Attorney Client
SWITCH‐AX‐1040174 ‐ SWITCH‐AX‐1040174       8/10/2015 16:14   image006.jpg                                                      Attorney Client
SWITCH‐AX‐1040175 ‐ SWITCH‐AX‐1040175       8/10/2015 16:14   image009.jpg                                                      Attorney Client
SWITCH‐AX‐1040176 ‐ SWITCH‐AX‐1040176       8/10/2015 16:14   image007.jpg                                                      Attorney Client
SWITCH‐AX‐1040177 ‐ SWITCH‐AX‐1040180       8/10/2015 16:14   Switch Business Solutions, LLC Addendum to TAA.PDF                Attorney Client
SWITCH‐AX‐1040181 ‐ SWITCH‐AX‐1040181       8/10/2015 16:14   image007.jpg                                                      Attorney Client
SWITCH‐AX‐1040182 ‐ SWITCH‐AX‐1040182       8/10/2015 16:14   image002.jpg                                                      Attorney Client
SWITCH‐AX‐1040183 ‐ SWITCH‐AX‐1040183       8/10/2015 16:14   C882D0E3‐EB4E‐4443‐9CE3‐B68811BE984B[35].png                      Attorney Client
SWITCH‐AX‐1040184 ‐ SWITCH‐AX‐1040184       8/10/2015 16:14   Blue Shield of CA.msg                                             Attorney Client
SWITCH‐AX‐1040185 ‐ SWITCH‐AX‐1040185       8/10/2015 16:14   image003.jpg                                                      Attorney Client
SWITCH‐AX‐1040186 ‐ SWITCH‐AX‐1040190       8/10/2015 16:14   FW_ Blue Shield_Switch Updates.msg                                Attorney Client
SWITCH‐AX‐1040191 ‐ SWITCH‐AX‐1040194       8/10/2015 16:14   20150630071720397[1].pdf                                          Attorney Client
SWITCH‐AX‐1040195 ‐ SWITCH‐AX‐1040195       8/10/2015 17:33   no Title                                                          Attorney Client
SWITCH‐AX‐1040196 ‐ SWITCH‐AX‐1040196       8/10/2015 17:33   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1040197 ‐ SWITCH‐AX‐1040197       8/10/2015 17:33   Switch Legal Letter Request 08‐10‐15.pdf                          Attorney Client
SWITCH‐AX‐1040198 ‐ SWITCH‐AX‐1040199       8/10/2015 17:33   PWC Legal Letter Response 08‐11‐15.doc                            Attorney Client
SWITCH‐AX‐1040200 ‐ SWITCH‐AX‐1040200       8/10/2015 18:30   Collection Report 150807.xls                                      Attorney Client
SWITCH‐AX‐1040201 ‐ SWITCH‐AX‐1040203       8/10/2015 22:31   no Title                                                          Attorney Client
SWITCH‐AX‐1040204 ‐ SWITCH‐AX‐1040206        8/11/2015 9:48   no Title                                                          Attorney Client
SWITCH‐AX‐1040207 ‐ SWITCH‐AX‐1040267        8/11/2015 9:48   UNR Innevation Agreement ‐ for Switch signature 8‐11‐2015.pdf     Attorney Client
SWITCH‐AX‐1040268 ‐ SWITCH‐AX‐1040268        8/11/2015 9:48   image002.jpg                                                      Attorney Client
SWITCH‐AX‐1040269 ‐ SWITCH‐AX‐1040271       8/11/2015 10:21   no Title                                                          Attorney Client
SWITCH‐AX‐1040272 ‐ SWITCH‐AX‐1040272       8/11/2015 10:21   SO ‐ Hospital Corporation of America ‐ 1‐19‐15.pdf                Attorney Client
SWITCH‐AX‐1040273 ‐ SWITCH‐AX‐1040280       8/11/2015 10:21   Colocation Facilities Agreement 04‐13‐2015.pdf                    Attorney Client
SWITCH‐AX‐1040281 ‐ SWITCH‐AX‐1040283       8/11/2015 12:26   no Title                                                          Attorney Client
SWITCH‐AX‐1040284 ‐ SWITCH‐AX‐1040335       8/11/2015 12:26   Redline Land Lease Switch eBay V3 to V4 08‐11‐2015 Switch.docx    Attorney Client
SWITCH‐AX‐1040336 ‐ SWITCH‐AX‐1040347       8/11/2015 12:26   Redline PSA Exhibit Switch eBay V1 to V2 08‐11‐2015 Switch.docx   Attorney Client
SWITCH‐AX‐1040348 ‐ SWITCH‐AX‐1040355       8/11/2015 12:26   Redline MacroMOD Agreement V6 to V7 08‐11‐2015 Switch.docx        Attorney Client
SWITCH‐AX‐1040356 ‐ SWITCH‐AX‐1040358       8/11/2015 12:44   no Title                                                          Attorney Client




                                                                           EXHIBIT 10, PAGE 1812
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 60 of 829


Bates                                   Document Date         Document Title                                                                                   Privilege
SWITCH‐AX‐1040359 ‐ SWITCH‐AX‐1040369       8/11/2015 13:00   no Title                                                                                         Attorney Client
SWITCH‐AX‐1040370 ‐ SWITCH‐AX‐1040370       8/11/2015 13:00   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1040371 ‐ SWITCH‐AX‐1040377       8/11/2015 13:00   Spam_ Pricing Strategies_ Keys to Success from Intuit Quickbase.msg                              Attorney Client
SWITCH‐AX‐1040378 ‐ SWITCH‐AX‐1040378       8/11/2015 13:00   Spam_ Pricing Strategies_ Keys to Success from Intuit Quickbase _ SUPERNAP Ticket ID_ 20180808‐03Attorney Client
SWITCH‐AX‐1040379 ‐ SWITCH‐AX‐1040379       8/11/2015 13:35   no Title                                                                                         Attorney Client
SWITCH‐AX‐1040380 ‐ SWITCH‐AX‐1040380       8/11/2015 13:35   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1040381 ‐ SWITCH‐AX‐1040387       8/11/2015 13:35   Spam_ Pricing Strategies_ Keys to Success from Intuit Quickbase.msg                              Attorney Client
SWITCH‐AX‐1040388 ‐ SWITCH‐AX‐1040388       8/11/2015 13:45   no Title                                                                                         Attorney Client
SWITCH‐AX‐1040389 ‐ SWITCH‐AX‐1040391       8/11/2015 13:45   GreenPeace Rough Draft.docx                                                                      Attorney Client
SWITCH‐AX‐1040392 ‐ SWITCH‐AX‐1040395       8/11/2015 14:26   no Title                                                                                         Attorney Client
SWITCH‐AX‐1040396 ‐ SWITCH‐AX‐1040403       8/11/2015 14:26   Colocation Facilities Agreement 04‐29‐2015 (fillable form).pdf                                   Attorney Client
SWITCH‐AX‐1040404 ‐ SWITCH‐AX‐1040404       8/11/2015 14:26   SO ‐ Prosper Marketplace, Inc. ‐ 08‐11‐15.pdf                                                    Attorney Client
SWITCH‐AX‐1040405 ‐ SWITCH‐AX‐1040406       8/11/2015 14:27   no Title                                                                                         Attorney Client
SWITCH‐AX‐1040407 ‐ SWITCH‐AX‐1040408       8/11/2015 14:27   Bryan Cave Law ‐ SO ‐ metered power 8‐11‐15 (Approved).pdf                                       Attorney Client
SWITCH‐AX‐1040409 ‐ SWITCH‐AX‐1040418       8/11/2015 14:27   CFA Switch Bryan Cave V5 8‐11‐2015 Switch.docx                                                   Attorney Client
SWITCH‐AX‐1040419 ‐ SWITCH‐AX‐1040428       8/11/2015 14:27   Redline CFA Switch Bryan Cave V4 to V5 8‐11‐2015 Switch.docx                                     Attorney Client
SWITCH‐AX‐1040429 ‐ SWITCH‐AX‐1040430       8/11/2015 14:27   no Title                                                                                         Attorney Client
SWITCH‐AX‐1040431 ‐ SWITCH‐AX‐1040440       8/11/2015 14:27   CFA Switch Bryan Cave V5 8‐11‐2015 Switch.docx                                                   Attorney Client
SWITCH‐AX‐1040441 ‐ SWITCH‐AX‐1040450       8/11/2015 14:27   Redline CFA Switch Bryan Cave V4 to V5 8‐11‐2015 Switch.docx                                     Attorney Client
SWITCH‐AX‐1040451 ‐ SWITCH‐AX‐1040452       8/11/2015 14:27   Bryan Cave Law ‐ SO ‐ metered power 8‐11‐15 (Approved).pdf                                       Attorney Client
SWITCH‐AX‐1040453 ‐ SWITCH‐AX‐1040454       8/11/2015 15:17   no Title                                                                                         Attorney Client
SWITCH‐AX‐1040455 ‐ SWITCH‐AX‐1040455       8/11/2015 15:17   14‐9‐SU‐esig‐AK[1][58].png                                                                       Attorney Client
SWITCH‐AX‐1040456 ‐ SWITCH‐AX‐1040460       8/11/2015 15:17   GreenPeace Rough Draft [AK Edits].docx                                                           Attorney Client
SWITCH‐AX‐1040461 ‐ SWITCH‐AX‐1040462       8/11/2015 16:07   no Title                                                                                         Attorney Client
SWITCH‐AX‐1040463 ‐ SWITCH‐AX‐1040463       8/11/2015 16:07   14‐9‐SU‐esig‐AK[1][58].png                                                                       Attorney Client
SWITCH‐AX‐1040464 ‐ SWITCH‐AX‐1040468       8/11/2015 16:07   GreenPeace Rough Draft [AK Edits].docx                                                           Attorney Client
SWITCH‐AX‐1040469 ‐ SWITCH‐AX‐1040470       8/11/2015 16:07   no Title                                                                                         Attorney Client
SWITCH‐AX‐1040471 ‐ SWITCH‐AX‐1040475       8/11/2015 16:07   GreenPeace Rough Draft [AK Edits].docx                                                           Attorney Client
SWITCH‐AX‐1040476 ‐ SWITCH‐AX‐1040476       8/11/2015 16:07   14‐9‐SU‐esig‐AK[1][58].png                                                                       Attorney Client
SWITCH‐AX‐1040477 ‐ SWITCH‐AX‐1040479       8/11/2015 17:09   no Title                                                                                         Attorney Client
SWITCH‐AX‐1040480 ‐ SWITCH‐AX‐1040480       8/11/2015 17:42   no Title                                                                                         Attorney Client
SWITCH‐AX‐1040481 ‐ SWITCH‐AX‐1040481       8/11/2015 17:42   inNEVation Office SO ‐ CFA.xlsx                                                                  Attorney Client
SWITCH‐AX‐1040482 ‐ SWITCH‐AX‐1040484       8/11/2015 17:42   SUBLEASE                                                                                         Attorney Client
SWITCH‐AX‐1040485 ‐ SWITCH‐AX‐1040486       8/11/2015 17:42   SUBLEASE                                                                                         Attorney Client
SWITCH‐AX‐1040487 ‐ SWITCH‐AX‐1040490       8/11/2015 17:56   no Title                                                                                         Attorney Client
SWITCH‐AX‐1040491 ‐ SWITCH‐AX‐1040495       8/11/2015 17:57   no Title                                                                                         Attorney Client
SWITCH‐AX‐1040496 ‐ SWITCH‐AX‐1040500        8/12/2015 6:27   no Title                                                                                         Attorney Client
SWITCH‐AX‐1040501 ‐ SWITCH‐AX‐1040501        8/12/2015 8:59   no Title                                                                                         Attorney Client
SWITCH‐AX‐1040502 ‐ SWITCH‐AX‐1040565        8/12/2015 8:59   Third AR Operating Agreement V19 08‐06‐2015 CL.docx                                              Attorney Client
SWITCH‐AX‐1040566 ‐ SWITCH‐AX‐1040568        8/12/2015 9:28   no Title                                                                                         Attorney Client
SWITCH‐AX‐1040569 ‐ SWITCH‐AX‐1040572       8/12/2015 10:21   no Title                                                                                         Attorney Client
SWITCH‐AX‐1040573 ‐ SWITCH‐AX‐1040574       8/12/2015 10:46   no Title                                                                                         Attorney Client
SWITCH‐AX‐1040575 ‐ SWITCH‐AX‐1040575       8/12/2015 11:17   no Title                                                                                         Attorney Client
SWITCH‐AX‐1040576 ‐ SWITCH‐AX‐1040585       8/12/2015 11:17   CFA eMoney Switch V3 08‐12‐15 Switch.docx                                                        Attorney Client
SWITCH‐AX‐1040586 ‐ SWITCH‐AX‐1040595       8/12/2015 11:17   Redline CFA eMoney Switch V2 to V3 08‐12‐15 Switch.docx                                          Attorney Client
SWITCH‐AX‐1040596 ‐ SWITCH‐AX‐1040596       8/12/2015 11:17   no Title                                                                                         Attorney Client




                                                                           EXHIBIT 10, PAGE 1813
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 61 of 829


Bates                                   Document Date         Document Title                                                                     Privilege
SWITCH‐AX‐1040597 ‐ SWITCH‐AX‐1040606       8/12/2015 11:17   Redline CFA eMoney Switch V2 to V3 08‐12‐15 Switch.docx                            Attorney Client
SWITCH‐AX‐1040607 ‐ SWITCH‐AX‐1040616       8/12/2015 11:17   CFA eMoney Switch V3 08‐12‐15 Switch.docx                                          Attorney Client
SWITCH‐AX‐1040617 ‐ SWITCH‐AX‐1040618       8/12/2015 11:25   no Title                                                                           Attorney Client
SWITCH‐AX‐1040619 ‐ SWITCH‐AX‐1040628       8/12/2015 11:25   Redline CFA eMoney Switch V2 to V3 08‐12‐15 Switch.docx                            Attorney Client
SWITCH‐AX‐1040629 ‐ SWITCH‐AX‐1040638       8/12/2015 11:25   CFA eMoney Switch V3 08‐12‐15 Switch.docx                                          Attorney Client
SWITCH‐AX‐1040639 ‐ SWITCH‐AX‐1040639       8/12/2015 11:27   no Title                                                                           Attorney Client
SWITCH‐AX‐1040640 ‐ SWITCH‐AX‐1040653       8/12/2015 11:27   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc                        Attorney Client
SWITCH‐AX‐1040654 ‐ SWITCH‐AX‐1040666       8/12/2015 11:27   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc                        Attorney Client
SWITCH‐AX‐1040667 ‐ SWITCH‐AX‐1040679       8/12/2015 11:27   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc                        Attorney Client
SWITCH‐AX‐1040680 ‐ SWITCH‐AX‐1040680       8/12/2015 11:27   xDSL                                                                               Attorney Client
SWITCH‐AX‐1040681 ‐ SWITCH‐AX‐1040681       8/12/2015 11:36   no Title                                                                           Attorney Client
SWITCH‐AX‐1040682 ‐ SWITCH‐AX‐1040694       8/12/2015 11:36   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc                        Attorney Client
SWITCH‐AX‐1040695 ‐ SWITCH‐AX‐1040695       8/12/2015 11:36   xDSL                                                                               Attorney Client
SWITCH‐AX‐1040696 ‐ SWITCH‐AX‐1040709       8/12/2015 11:36   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc                        Attorney Client
SWITCH‐AX‐1040710 ‐ SWITCH‐AX‐1040722       8/12/2015 11:36   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc                        Attorney Client
SWITCH‐AX‐1040723 ‐ SWITCH‐AX‐1040725       8/12/2015 12:36   no Title                                                                           Attorney Client
SWITCH‐AX‐1040726 ‐ SWITCH‐AX‐1040726       8/12/2015 12:36   20150804 Switch Communications P144113.pdf                                         Attorney Client
SWITCH‐AX‐1040727 ‐ SWITCH‐AX‐1040739       8/12/2015 12:36   C018‐042315‐055‐AM (Amendment 10 to Wholesale Services Agreement).pdf              Attorney Client
SWITCH‐AX‐1040740 ‐ SWITCH‐AX‐1040740       8/12/2015 12:36   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1040741 ‐ SWITCH‐AX‐1040743       8/12/2015 12:59   no Title                                                                           Attorney Client
SWITCH‐AX‐1040744 ‐ SWITCH‐AX‐1040744       8/12/2015 14:48   no Title                                                                           Attorney Client
SWITCH‐AX‐1040745 ‐ SWITCH‐AX‐1040856       8/12/2015 14:48   926585 Strategies for Going Public ‐‐ 2012 edition                                 Attorney Client
SWITCH‐AX‐1040857 ‐ SWITCH‐AX‐1040858       8/12/2015 16:53   no Title                                                                           Attorney Client
SWITCH‐AX‐1040859 ‐ SWITCH‐AX‐1040859       8/12/2015 17:43   no Title                                                                           Attorney Client
SWITCH‐AX‐1040860 ‐ SWITCH‐AX‐1040865       8/12/2015 17:43   GreenPeace Rough Draft V3 08‐11‐15.docx                                            Attorney Client
SWITCH‐AX‐1040866 ‐ SWITCH‐AX‐1040866       8/12/2015 17:43   no Title                                                                           Attorney Client
SWITCH‐AX‐1040867 ‐ SWITCH‐AX‐1040872       8/12/2015 17:43   GreenPeace Rough Draft V3 08‐11‐15.docx                                            Attorney Client
SWITCH‐AX‐1040873 ‐ SWITCH‐AX‐1040882       8/12/2015 19:19   no Title                                                                           Attorney Client
SWITCH‐AX‐1040883 ‐ SWITCH‐AX‐1040883       8/12/2015 19:19   14‐9‐SU‐esig‐LH[61].png                                                            Attorney Client
SWITCH‐AX‐1040884 ‐ SWITCH‐AX‐1040886       8/12/2015 19:19   Switch Materials License Agreement Active Network V3 08‐10‐15 Switch.docx          Attorney Client
SWITCH‐AX‐1040887 ‐ SWITCH‐AX‐1040887       8/12/2015 19:19   image002.png                                                                       Attorney Client
SWITCH‐AX‐1040888 ‐ SWITCH‐AX‐1040890       8/12/2015 19:19   Redline Materials License Agreement Active Network V2 to V3 08‐10‐15 Switch.docx   Attorney Client
SWITCH‐AX‐1040891 ‐ SWITCH‐AX‐1040891       8/12/2015 21:30   no Title                                                                           Attorney Client
SWITCH‐AX‐1040892 ‐ SWITCH‐AX‐1040897       8/12/2015 21:30   GreenPeace Rough Draft V3 08‐11‐15 [AK].docx                                       Attorney Client
SWITCH‐AX‐1040898 ‐ SWITCH‐AX‐1040898       8/12/2015 21:30   14‐9‐SU‐esig‐AK[1][132].png                                                        Attorney Client
SWITCH‐AX‐1040899 ‐ SWITCH‐AX‐1040899       8/12/2015 21:30   no Title                                                                           Attorney Client
SWITCH‐AX‐1040900 ‐ SWITCH‐AX‐1040900       8/12/2015 21:30   14‐9‐SU‐esig‐AK[1][132].png                                                        Attorney Client
SWITCH‐AX‐1040901 ‐ SWITCH‐AX‐1040906       8/12/2015 21:30   GreenPeace Rough Draft V3 08‐11‐15 [AK].docx                                       Attorney Client
SWITCH‐AX‐1040907 ‐ SWITCH‐AX‐1040917        8/13/2015 8:35   no Title                                                                           Attorney Client
SWITCH‐AX‐1040918 ‐ SWITCH‐AX‐1040918        8/13/2015 8:35   14‐9‐SU‐esig‐LH[61].png                                                            Attorney Client
SWITCH‐AX‐1040919 ‐ SWITCH‐AX‐1040919        8/13/2015 8:35   image002.png                                                                       Attorney Client
SWITCH‐AX‐1040920 ‐ SWITCH‐AX‐1040922        8/13/2015 8:35   Redline Materials License Agreement Active Network V2 to V3 08‐10‐15 Switch.docx   Attorney Client
SWITCH‐AX‐1040923 ‐ SWITCH‐AX‐1040925        8/13/2015 8:35   Switch Materials License Agreement Active Network V3 08‐10‐15 Switch.docx          Attorney Client
SWITCH‐AX‐1040926 ‐ SWITCH‐AX‐1040928        8/13/2015 8:43   no Title                                                                           Attorney Client
SWITCH‐AX‐1040929 ‐ SWITCH‐AX‐1040929        8/13/2015 8:43   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1040930 ‐ SWITCH‐AX‐1040932        8/13/2015 8:43   RE_ Credit For REI NxT1 Sites.msg                                                  Attorney Client




                                                                          EXHIBIT 10, PAGE 1814
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 62 of 829


Bates                                   Document Date         Document Title                                                                    Privilege
SWITCH‐AX‐1040933 ‐ SWITCH‐AX‐1040934        8/13/2015 8:43   SO ‐ REI ‐ NxT1 Credit and Renewal and Ex.A.pdf                                   Attorney Client
SWITCH‐AX‐1040935 ‐ SWITCH‐AX‐1040935        8/13/2015 8:43   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1040936 ‐ SWITCH‐AX‐1040937        8/13/2015 8:43   RE_ NxT1s Cutover & Credits.msg                                                   Attorney Client
SWITCH‐AX‐1040938 ‐ SWITCH‐AX‐1040938        8/13/2015 8:43   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1040939 ‐ SWITCH‐AX‐1040939        8/13/2015 8:43   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1040940 ‐ SWITCH‐AX‐1040941        8/13/2015 8:43   RE_ NxT1s Cutover & Credits.msg                                                   Attorney Client
SWITCH‐AX‐1040942 ‐ SWITCH‐AX‐1040945       8/13/2015 10:24   no Title                                                                          Attorney Client
SWITCH‐AX‐1040946 ‐ SWITCH‐AX‐1040946       8/13/2015 10:24   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1040947 ‐ SWITCH‐AX‐1040950       8/13/2015 10:35   no Title                                                                          Attorney Client
SWITCH‐AX‐1040951 ‐ SWITCH‐AX‐1040951       8/13/2015 10:35   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1040952 ‐ SWITCH‐AX‐1040955       8/13/2015 10:46   no Title                                                                          Attorney Client
SWITCH‐AX‐1040956 ‐ SWITCH‐AX‐1040956       8/13/2015 10:46   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1040957 ‐ SWITCH‐AX‐1040961       8/13/2015 10:51   no Title                                                                          Attorney Client
SWITCH‐AX‐1040962 ‐ SWITCH‐AX‐1040962       8/13/2015 10:51   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1040963 ‐ SWITCH‐AX‐1040964       8/13/2015 10:51   SO ‐ REI ‐ NxT1 Credit and Renewal and Ex.A.pdf                                   Attorney Client
SWITCH‐AX‐1040965 ‐ SWITCH‐AX‐1040970       8/13/2015 10:51   RE_ Credit For REI NxT1 Sites.msg                                                 Attorney Client
SWITCH‐AX‐1040971 ‐ SWITCH‐AX‐1040971       8/13/2015 10:51   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1040972 ‐ SWITCH‐AX‐1040973       8/13/2015 11:13   no Title                                                                          Attorney Client
SWITCH‐AX‐1040974 ‐ SWITCH‐AX‐1040974       8/13/2015 11:13   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1040975 ‐ SWITCH‐AX‐1040992       8/13/2015 11:13   SWITCH COMMUNICATIONS GROUP LLC MSA 8‐13‐15.doc                                   Attorney Client
SWITCH‐AX‐1040993 ‐ SWITCH‐AX‐1040993       8/13/2015 11:13   image001.png                                                                      Attorney Client
SWITCH‐AX‐1040994 ‐ SWITCH‐AX‐1040995       8/13/2015 11:13   no Title                                                                          Attorney Client
SWITCH‐AX‐1040996 ‐ SWITCH‐AX‐1040996       8/13/2015 11:13   image001.png                                                                      Attorney Client
SWITCH‐AX‐1040997 ‐ SWITCH‐AX‐1040997       8/13/2015 11:13   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1040998 ‐ SWITCH‐AX‐1041015       8/13/2015 11:13   SWITCH COMMUNICATIONS GROUP LLC MSA 8‐13‐15.doc                                   Attorney Client
SWITCH‐AX‐1041016 ‐ SWITCH‐AX‐1041016       8/13/2015 11:19   no Title                                                                          Attorney Client
SWITCH‐AX‐1041017 ‐ SWITCH‐AX‐1041020       8/13/2015 11:19   Switch Release 8‐13‐15_NVE.docx                                                   Attorney Client
SWITCH‐AX‐1041021 ‐ SWITCH‐AX‐1041022       8/13/2015 11:46   no Title                                                                          Attorney Client
SWITCH‐AX‐1041023 ‐ SWITCH‐AX‐1041023       8/13/2015 11:46   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1041024 ‐ SWITCH‐AX‐1041024       8/13/2015 11:46   Switch_SO (SM exec 8‐11‐15).pdf                                                   Attorney Client
SWITCH‐AX‐1041025 ‐ SWITCH‐AX‐1041025       8/13/2015 11:46   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1041026 ‐ SWITCH‐AX‐1041027       8/13/2015 11:46   Full GE L‐2 Vegas‐1Wilshire.xls                                                   Attorney Client
SWITCH‐AX‐1041028 ‐ SWITCH‐AX‐1041030       8/13/2015 11:46   Switch SO 558754 10G Wave NAP7 to 2151 Mission College Blvd 2k.pdf                Attorney Client
SWITCH‐AX‐1041031 ‐ SWITCH‐AX‐1041031       8/13/2015 11:46   no Title                                                                          Attorney Client
SWITCH‐AX‐1041032 ‐ SWITCH‐AX‐1041032       8/13/2015 11:46   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1041033 ‐ SWITCH‐AX‐1041033       8/13/2015 11:46   Switch_SO (SM exec 8‐11‐15).pdf                                                   Attorney Client
SWITCH‐AX‐1041034 ‐ SWITCH‐AX‐1041034       8/13/2015 11:46   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1041035 ‐ SWITCH‐AX‐1041035       8/13/2015 11:46   Full GE L‐2 Vegas‐1Wilshire.xls                                                   Attorney Client
SWITCH‐AX‐1041036 ‐ SWITCH‐AX‐1041038       8/13/2015 11:46   Switch SO 558754 10G Wave NAP7 to 2151 Mission College Blvd 2k.pdf                Attorney Client
SWITCH‐AX‐1041039 ‐ SWITCH‐AX‐1041048       8/13/2015 12:55   no Title                                                                          Attorney Client
SWITCH‐AX‐1041049 ‐ SWITCH‐AX‐1041051       8/13/2015 12:55   Redline Materials License Agreement Active Network V2 to V3 08‐10‐15 Switch.pdf   Attorney Client
SWITCH‐AX‐1041052 ‐ SWITCH‐AX‐1041054       8/13/2015 12:55   Switch Materials License Agreement Active Network V3 08‐10‐15 Switch.pdf          Attorney Client
SWITCH‐AX‐1041055 ‐ SWITCH‐AX‐1041055       8/13/2015 12:55   image002.png                                                                      Attorney Client
SWITCH‐AX‐1041056 ‐ SWITCH‐AX‐1041057       8/13/2015 13:41   no Title                                                                          Attorney Client
SWITCH‐AX‐1041058 ‐ SWITCH‐AX‐1041058       8/13/2015 13:41   image002.png                                                                      Attorney Client
SWITCH‐AX‐1041059 ‐ SWITCH‐AX‐1041076       8/13/2015 13:41   MSA Switch Level 3 V1 to V2 8‐13‐2015 Switch.doc                                  Attorney Client




                                                                          EXHIBIT 10, PAGE 1815
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 63 of 829


Bates                                   Document Date         Document Title                                                 Privilege
SWITCH‐AX‐1041077 ‐ SWITCH‐AX‐1041077       8/13/2015 13:41   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1041078 ‐ SWITCH‐AX‐1041078       8/13/2015 14:30   Posted Purchase Invoices ‐ July 2015.xlsx                      Attorney Client
SWITCH‐AX‐1041079 ‐ SWITCH‐AX‐1041079       8/13/2015 14:59   Payment Ledger Entries‐ July 2015.xlsx                         Attorney Client
SWITCH‐AX‐1041080 ‐ SWITCH‐AX‐1041081       8/13/2015 15:16   no Title                                                       Attorney Client
SWITCH‐AX‐1041082 ‐ SWITCH‐AX‐1041082       8/13/2015 15:16   Switch ‐ additional language.docx                              Attorney Client
SWITCH‐AX‐1041083 ‐ SWITCH‐AX‐1041084       8/13/2015 16:20   no Title                                                       Attorney Client
SWITCH‐AX‐1041085 ‐ SWITCH‐AX‐1041085       8/13/2015 16:20   image003.jpg                                                   Attorney Client
SWITCH‐AX‐1041086 ‐ SWITCH‐AX‐1041087       8/13/2015 16:22   no Title                                                       Attorney Client
SWITCH‐AX‐1041088 ‐ SWITCH‐AX‐1041088       8/13/2015 16:22   Switch ‐ additional language.docx                              Attorney Client
SWITCH‐AX‐1041089 ‐ SWITCH‐AX‐1041089       8/13/2015 16:32   no Title                                                       Attorney Client
SWITCH‐AX‐1041090 ‐ SWITCH‐AX‐1041097       8/13/2015 16:32   GreenPeace Rough Draft V4 08‐12‐15 [SC].docx                   Attorney Client
SWITCH‐AX‐1041098 ‐ SWITCH‐AX‐1041098       8/13/2015 16:32   no Title                                                       Attorney Client
SWITCH‐AX‐1041099 ‐ SWITCH‐AX‐1041106       8/13/2015 16:32   GreenPeace Rough Draft V4 08‐12‐15 [SC].docx                   Attorney Client
SWITCH‐AX‐1041107 ‐ SWITCH‐AX‐1041107       8/13/2015 17:06   no Title                                                       Attorney Client
SWITCH‐AX‐1041108 ‐ SWITCH‐AX‐1041125       8/13/2015 17:06   Redline MSA Switch Level 3 V1 to V2 8‐13‐2015 Switch.doc       Attorney Client
SWITCH‐AX‐1041126 ‐ SWITCH‐AX‐1041126       8/13/2015 18:07   no Title                                                       Attorney Client
SWITCH‐AX‐1041127 ‐ SWITCH‐AX‐1041131       8/13/2015 18:07   AUP v27.FU 08‐13‐15.docx                                       Attorney Client
SWITCH‐AX‐1041132 ‐ SWITCH‐AX‐1041133       8/13/2015 18:12   no Title                                                       Attorney Client
SWITCH‐AX‐1041134 ‐ SWITCH‐AX‐1041138       8/13/2015 18:12   AUP v27.FU 08‐13‐15.docx                                       Attorney Client
SWITCH‐AX‐1041139 ‐ SWITCH‐AX‐1041139       8/13/2015 18:21   no Title                                                       Attorney Client
SWITCH‐AX‐1041140 ‐ SWITCH‐AX‐1041141       8/13/2015 18:21   Bryan Cave Law ‐ SO ‐ metered power 8‐11‐15 (Approved).pdf     Attorney Client
SWITCH‐AX‐1041142 ‐ SWITCH‐AX‐1041151       8/13/2015 18:21   Redline CFA Switch Bryan Cave V4 to V5 8‐11‐2015 Switch.docx   Attorney Client
SWITCH‐AX‐1041152 ‐ SWITCH‐AX‐1041161       8/13/2015 18:21   CFA Switch Bryan Cave V5 8‐11‐2015 Switch.docx                 Attorney Client
SWITCH‐AX‐1041162 ‐ SWITCH‐AX‐1041162       8/13/2015 18:21   no Title                                                       Attorney Client
SWITCH‐AX‐1041163 ‐ SWITCH‐AX‐1041172       8/13/2015 18:21   Redline CFA Switch Bryan Cave V4 to V5 8‐11‐2015 Switch.docx   Attorney Client
SWITCH‐AX‐1041173 ‐ SWITCH‐AX‐1041174       8/13/2015 18:21   Bryan Cave Law ‐ SO ‐ metered power 8‐11‐15 (Approved).pdf     Attorney Client
SWITCH‐AX‐1041175 ‐ SWITCH‐AX‐1041184       8/13/2015 18:21   CFA Switch Bryan Cave V5 8‐11‐2015 Switch.docx                 Attorney Client
SWITCH‐AX‐1041185 ‐ SWITCH‐AX‐1041185       8/13/2015 18:31   no Title                                                       Attorney Client
SWITCH‐AX‐1041186 ‐ SWITCH‐AX‐1041190       8/13/2015 18:31   AUP v27 08‐13‐15.docx                                          Attorney Client
SWITCH‐AX‐1041191 ‐ SWITCH‐AX‐1041195       8/13/2015 18:31   AUP v27 08‐13‐15.pdf                                           Attorney Client
SWITCH‐AX‐1041196 ‐ SWITCH‐AX‐1041197       8/13/2015 18:31   no Title                                                       Attorney Client
SWITCH‐AX‐1041198 ‐ SWITCH‐AX‐1041207       8/13/2015 18:31   Redline CFA Switch Bryan Cave V4 to V5 8‐11‐2015 Switch.docx   Attorney Client
SWITCH‐AX‐1041208 ‐ SWITCH‐AX‐1041217       8/13/2015 18:31   CFA Switch Bryan Cave V5 8‐11‐2015 Switch.docx                 Attorney Client
SWITCH‐AX‐1041218 ‐ SWITCH‐AX‐1041218       8/13/2015 18:31   image002.png                                                   Attorney Client
SWITCH‐AX‐1041219 ‐ SWITCH‐AX‐1041220       8/13/2015 18:31   Bryan Cave Law ‐ SO ‐ metered power 8‐11‐15 (Approved).pdf     Attorney Client
SWITCH‐AX‐1041221 ‐ SWITCH‐AX‐1041223        8/14/2015 0:49   no Title                                                       Attorney Client
SWITCH‐AX‐1041224 ‐ SWITCH‐AX‐1041227        8/14/2015 6:00   no Title                                                       Attorney Client
SWITCH‐AX‐1041228 ‐ SWITCH‐AX‐1041228        8/14/2015 7:47   no Title                                                       Attorney Client
SWITCH‐AX‐1041229 ‐ SWITCH‐AX‐1041229        8/14/2015 7:47   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1041230 ‐ SWITCH‐AX‐1041230        8/14/2015 7:47   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1041231 ‐ SWITCH‐AX‐1041231        8/14/2015 7:47   no Title                                                       Attorney Client
SWITCH‐AX‐1041232 ‐ SWITCH‐AX‐1041233        8/14/2015 8:01   no Title                                                       Attorney Client
SWITCH‐AX‐1041234 ‐ SWITCH‐AX‐1041235        8/14/2015 8:14   no Title                                                       Attorney Client
SWITCH‐AX‐1041236 ‐ SWITCH‐AX‐1041236        8/14/2015 8:14   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1041237 ‐ SWITCH‐AX‐1041237        8/14/2015 8:14   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1041238 ‐ SWITCH‐AX‐1041239        8/14/2015 8:14   no Title                                                       Attorney Client




                                                                          EXHIBIT 10, PAGE 1816
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 64 of 829


Bates                                   Document Date         Document Title                                                             Privilege
SWITCH‐AX‐1041240 ‐ SWITCH‐AX‐1041244        8/14/2015 9:58   no Title                                                                   Attorney Client
SWITCH‐AX‐1041245 ‐ SWITCH‐AX‐1041249       8/14/2015 10:05   no Title                                                                   Attorney Client
SWITCH‐AX‐1041250 ‐ SWITCH‐AX‐1041254       8/14/2015 10:07   no Title                                                                   Attorney Client
SWITCH‐AX‐1041255 ‐ SWITCH‐AX‐1041260       8/14/2015 10:11   no Title                                                                   Attorney Client
SWITCH‐AX‐1041261 ‐ SWITCH‐AX‐1041266       8/14/2015 10:25   no Title                                                                   Attorney Client
SWITCH‐AX‐1041267 ‐ SWITCH‐AX‐1041284       8/14/2015 10:54   no Title                                                                   Attorney Client
SWITCH‐AX‐1041285 ‐ SWITCH‐AX‐1041285       8/14/2015 10:54   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1041286 ‐ SWITCH‐AX‐1041287       8/14/2015 11:32   no Title                                                                   Attorney Client
SWITCH‐AX‐1041288 ‐ SWITCH‐AX‐1041288       8/14/2015 11:32   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1041289 ‐ SWITCH‐AX‐1041289       8/14/2015 11:32   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1041290 ‐ SWITCH‐AX‐1041291       8/14/2015 11:32   no Title                                                                   Attorney Client
SWITCH‐AX‐1041292 ‐ SWITCH‐AX‐1041292       8/14/2015 11:32   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1041293 ‐ SWITCH‐AX‐1041293       8/14/2015 11:32   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1041294 ‐ SWITCH‐AX‐1041295       8/14/2015 11:55   no Title                                                                   Attorney Client
SWITCH‐AX‐1041296 ‐ SWITCH‐AX‐1041299       8/14/2015 11:55   Dental_Renewal.xlsm                                                        Attorney Client
SWITCH‐AX‐1041300 ‐ SWITCH‐AX‐1041300       8/14/2015 11:55   Renewal Confirmaton Letter 2015‐2016.docx                                  Attorney Client
SWITCH‐AX‐1041301 ‐ SWITCH‐AX‐1041301       8/14/2015 11:55                                                                            1 Attorney Client
SWITCH‐AX‐1041302 ‐ SWITCH‐AX‐1041302       8/14/2015 11:55   Switch LTD extended contract rates revised renewal rates 08102015.xlsx     Attorney Client
SWITCH‐AX‐1041303 ‐ SWITCH‐AX‐1041303       8/14/2015 11:55   image002.png                                                               Attorney Client
SWITCH‐AX‐1041304 ‐ SWITCH‐AX‐1041305       8/14/2015 12:09   no Title                                                                   Attorney Client
SWITCH‐AX‐1041306 ‐ SWITCH‐AX‐1041307       8/14/2015 12:09   Bryan Cave Law ‐ SO ‐ metered power 8‐11‐15 (Approved).pdf                 Attorney Client
SWITCH‐AX‐1041308 ‐ SWITCH‐AX‐1041317       8/14/2015 12:09   CFA Switch Bryan Cave V5 8‐11‐2015 Switch.docx                             Attorney Client
SWITCH‐AX‐1041318 ‐ SWITCH‐AX‐1041327       8/14/2015 12:09   Redline CFA Switch Bryan Cave V4 to V5 8‐11‐2015 Switch.docx               Attorney Client
SWITCH‐AX‐1041328 ‐ SWITCH‐AX‐1041329       8/14/2015 12:09   no Title                                                                   Attorney Client
SWITCH‐AX‐1041330 ‐ SWITCH‐AX‐1041339       8/14/2015 12:09   CFA Switch Bryan Cave V5 8‐11‐2015 Switch.docx                             Attorney Client
SWITCH‐AX‐1041340 ‐ SWITCH‐AX‐1041349       8/14/2015 12:09   Redline CFA Switch Bryan Cave V4 to V5 8‐11‐2015 Switch.docx               Attorney Client
SWITCH‐AX‐1041350 ‐ SWITCH‐AX‐1041351       8/14/2015 12:09   Bryan Cave Law ‐ SO ‐ metered power 8‐11‐15 (Approved).pdf                 Attorney Client
SWITCH‐AX‐1041352 ‐ SWITCH‐AX‐1041352       8/14/2015 12:27   no Title                                                                   Attorney Client
SWITCH‐AX‐1041353 ‐ SWITCH‐AX‐1041362       8/14/2015 12:27   CFA BFP V3 08‐13‐15 Switch.pdf                                             Attorney Client
SWITCH‐AX‐1041363 ‐ SWITCH‐AX‐1041372       8/14/2015 12:27   Redline CFA BFP V2 to V3 08‐14‐15 Switch.pdf                               Attorney Client
SWITCH‐AX‐1041373 ‐ SWITCH‐AX‐1041373       8/14/2015 12:27   no Title                                                                   Attorney Client
SWITCH‐AX‐1041374 ‐ SWITCH‐AX‐1041383       8/14/2015 12:27   CFA BFP V3 08‐13‐15 Switch.pdf                                             Attorney Client
SWITCH‐AX‐1041384 ‐ SWITCH‐AX‐1041393       8/14/2015 12:27   Redline CFA BFP V2 to V3 08‐14‐15 Switch.pdf                               Attorney Client
SWITCH‐AX‐1041394 ‐ SWITCH‐AX‐1041407       8/14/2015 12:34   no Title                                                                   Attorney Client
SWITCH‐AX‐1041408 ‐ SWITCH‐AX‐1041409       8/14/2015 12:36   no Title                                                                   Attorney Client
SWITCH‐AX‐1041410 ‐ SWITCH‐AX‐1041410       8/14/2015 12:36   image003.png                                                               Attorney Client
SWITCH‐AX‐1041411 ‐ SWITCH‐AX‐1041420       8/14/2015 12:36   CFA Switch Bryan Cave V5 8‐11‐2015 Switch.docx                             Attorney Client
SWITCH‐AX‐1041421 ‐ SWITCH‐AX‐1041430       8/14/2015 12:36   Redline CFA Switch Bryan Cave V4 to V5 8‐11‐2015 Switch.docx               Attorney Client
SWITCH‐AX‐1041431 ‐ SWITCH‐AX‐1041432       8/14/2015 12:36   no Title                                                                   Attorney Client
SWITCH‐AX‐1041433 ‐ SWITCH‐AX‐1041442       8/14/2015 12:36   CFA Switch Bryan Cave V5 8‐11‐2015 Switch.docx                             Attorney Client
SWITCH‐AX‐1041443 ‐ SWITCH‐AX‐1041452       8/14/2015 12:36   Redline CFA Switch Bryan Cave V4 to V5 8‐11‐2015 Switch.docx               Attorney Client
SWITCH‐AX‐1041453 ‐ SWITCH‐AX‐1041453       8/14/2015 12:36   image003.png                                                               Attorney Client
SWITCH‐AX‐1041454 ‐ SWITCH‐AX‐1041456       8/14/2015 12:38   no Title                                                                   Attorney Client
SWITCH‐AX‐1041457 ‐ SWITCH‐AX‐1041457       8/14/2015 12:38   SO ‐ Benefit Finance Partners, LLC ‐ 08‐14‐15.pdf                          Attorney Client
SWITCH‐AX‐1041458 ‐ SWITCH‐AX‐1041467       8/14/2015 12:38   CFA BFP V3 08‐13‐15 Switch.pdf                                             Attorney Client
SWITCH‐AX‐1041468 ‐ SWITCH‐AX‐1041477       8/14/2015 12:38   Redline CFA BFP V2 to V3 08‐14‐15 Switch.pdf                               Attorney Client




                                                                           EXHIBIT 10, PAGE 1817
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 65 of 829


Bates                                   Document Date         Document Title                                                     Privilege
SWITCH‐AX‐1041478 ‐ SWITCH‐AX‐1041480       8/14/2015 12:38   no Title                                                           Attorney Client
SWITCH‐AX‐1041481 ‐ SWITCH‐AX‐1041490       8/14/2015 12:38   CFA BFP V3 08‐13‐15 Switch.pdf                                     Attorney Client
SWITCH‐AX‐1041491 ‐ SWITCH‐AX‐1041491       8/14/2015 12:38   SO ‐ Benefit Finance Partners, LLC ‐ 08‐14‐15.pdf                  Attorney Client
SWITCH‐AX‐1041492 ‐ SWITCH‐AX‐1041501       8/14/2015 12:38   Redline CFA BFP V2 to V3 08‐14‐15 Switch.pdf                       Attorney Client
SWITCH‐AX‐1041502 ‐ SWITCH‐AX‐1041503       8/14/2015 12:41   no Title                                                           Attorney Client
SWITCH‐AX‐1041504 ‐ SWITCH‐AX‐1041513       8/14/2015 12:41   CFA Switch Bryan Cave V5 8‐11‐2015 Switch.docx                     Attorney Client
SWITCH‐AX‐1041514 ‐ SWITCH‐AX‐1041514       8/14/2015 12:41   Redline CFA Switch Bryan Cave V4 to V5 8‐11‐2015 Switch.docx       Attorney Client
SWITCH‐AX‐1041515 ‐ SWITCH‐AX‐1041515       8/14/2015 12:41   image003.png                                                       Attorney Client
SWITCH‐AX‐1041516 ‐ SWITCH‐AX‐1041516       8/14/2015 12:43   no Title                                                           Attorney Client
SWITCH‐AX‐1041517 ‐ SWITCH‐AX‐1041526       8/14/2015 12:43   Redline CFA Switch Bryan Cave V4 to V5 8‐11‐2015 Switch.docx       Attorney Client
SWITCH‐AX‐1041527 ‐ SWITCH‐AX‐1041527       8/14/2015 12:43   no Title                                                           Attorney Client
SWITCH‐AX‐1041528 ‐ SWITCH‐AX‐1041537       8/14/2015 12:43   Redline CFA Switch Bryan Cave V4 to V5 8‐11‐2015 Switch.docx       Attorney Client
SWITCH‐AX‐1041538 ‐ SWITCH‐AX‐1041539       8/14/2015 12:49   no Title                                                           Attorney Client
SWITCH‐AX‐1041540 ‐ SWITCH‐AX‐1041549       8/14/2015 12:49   Redline CFA Switch Bryan Cave V4 to V5 8‐11‐2015 Switch.docx       Attorney Client
SWITCH‐AX‐1041550 ‐ SWITCH‐AX‐1041559       8/14/2015 12:49   CFA Switch Bryan Cave V5 8‐11‐2015 Switch.docx                     Attorney Client
SWITCH‐AX‐1041560 ‐ SWITCH‐AX‐1041560       8/14/2015 12:49   image003.png                                                       Attorney Client
SWITCH‐AX‐1041561 ‐ SWITCH‐AX‐1041561       8/14/2015 13:10   no Title                                                           Attorney Client
SWITCH‐AX‐1041562 ‐ SWITCH‐AX‐1041562       8/14/2015 13:10   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1041563 ‐ SWITCH‐AX‐1041580       8/14/2015 13:10   Redline MSA Switch Level 3 V1 to V2 8‐13‐2015 Switch.doc           Attorney Client
SWITCH‐AX‐1041581 ‐ SWITCH‐AX‐1041582       8/14/2015 13:46   no Title                                                           Attorney Client
SWITCH‐AX‐1041583 ‐ SWITCH‐AX‐1041583       8/14/2015 13:46   image005.jpg                                                       Attorney Client
SWITCH‐AX‐1041584 ‐ SWITCH‐AX‐1041584       8/14/2015 13:46   image002.png                                                       Attorney Client
SWITCH‐AX‐1041585 ‐ SWITCH‐AX‐1041585       8/14/2015 17:26   no Title                                                           Attorney Client
SWITCH‐AX‐1041586 ‐ SWITCH‐AX‐1041586       8/14/2015 17:26   image002.jpg                                                       Attorney Client
SWITCH‐AX‐1041587 ‐ SWITCH‐AX‐1041587       8/14/2015 17:26   Weekly Purchase Orders Approved 2015.xlsx                          Attorney Client
SWITCH‐AX‐1041588 ‐ SWITCH‐AX‐1041599       8/14/2015 17:26   no Title                                                           Attorney Client
SWITCH‐AX‐1041600 ‐ SWITCH‐AX‐1041613       8/14/2015 17:53   no Title                                                           Attorney Client
SWITCH‐AX‐1041614 ‐ SWITCH‐AX‐1041630       8/14/2015 18:09   no Title                                                           Attorney Client
SWITCH‐AX‐1041631 ‐ SWITCH‐AX‐1041632        8/15/2015 0:37   no Title                                                           Attorney Client
SWITCH‐AX‐1041633 ‐ SWITCH‐AX‐1041634        8/15/2015 0:37   no Title                                                           Attorney Client
SWITCH‐AX‐1041635 ‐ SWITCH‐AX‐1041636        8/15/2015 0:37   no Title                                                           Attorney Client
SWITCH‐AX‐1041637 ‐ SWITCH‐AX‐1041638        8/15/2015 0:37   no Title                                                           Attorney Client
SWITCH‐AX‐1041639 ‐ SWITCH‐AX‐1041640        8/15/2015 0:37   no Title                                                           Attorney Client
SWITCH‐AX‐1041641 ‐ SWITCH‐AX‐1041642        8/15/2015 0:37   no Title                                                           Attorney Client
SWITCH‐AX‐1041643 ‐ SWITCH‐AX‐1041644        8/15/2015 0:37   no Title                                                           Attorney Client
SWITCH‐AX‐1041645 ‐ SWITCH‐AX‐1041646        8/15/2015 0:37   no Title                                                           Attorney Client
SWITCH‐AX‐1041647 ‐ SWITCH‐AX‐1041647        8/17/2015 5:43   no Title                                                           Attorney Client
SWITCH‐AX‐1041648 ‐ SWITCH‐AX‐1041648        8/17/2015 5:43   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1041649 ‐ SWITCH‐AX‐1041657        8/17/2015 5:43                                                                  1   Attorney Client
SWITCH‐AX‐1041658 ‐ SWITCH‐AX‐1041660        8/17/2015 5:43                                                                  1   Attorney Client
SWITCH‐AX‐1041661 ‐ SWITCH‐AX‐1041661        8/17/2015 5:43   no Title                                                           Attorney Client
SWITCH‐AX‐1041662 ‐ SWITCH‐AX‐1041664        8/17/2015 5:43                                                                  1   Attorney Client
SWITCH‐AX‐1041665 ‐ SWITCH‐AX‐1041665        8/17/2015 5:43   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1041666 ‐ SWITCH‐AX‐1041674        8/17/2015 5:43                                                                  1   Attorney Client
SWITCH‐AX‐1041675 ‐ SWITCH‐AX‐1041676        8/17/2015 8:19   no Title                                                           Attorney Client
SWITCH‐AX‐1041677 ‐ SWITCH‐AX‐1041677        8/17/2015 8:19   Switch Option Detail at 6‐30‐11.xlsx                               Attorney Client




                                                                             EXHIBIT 10, PAGE 1818
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 66 of 829


Bates                                   Document Date        Document Title                                                      Privilege
SWITCH‐AX‐1041678 ‐ SWITCH‐AX‐1041679       8/17/2015 8:19   EXHIBIT ΓÇ£BΓÇ¥ ΓÇô PRO FORMA                                       Attorney Client
SWITCH‐AX‐1041680 ‐ SWITCH‐AX‐1041681       8/17/2015 8:19   ICAP SCG Signature Page ‐ 6‐22‐11.docx                              Attorney Client
SWITCH‐AX‐1041682 ‐ SWITCH‐AX‐1041682       8/17/2015 8:19   Switch Equity and Option Reconciliation at 6‐30‐11.xlsx             Attorney Client
SWITCH‐AX‐1041683 ‐ SWITCH‐AX‐1041683       8/17/2015 8:19   SCG Member Unit Summary at 6‐30‐11.xlsx                             Attorney Client
SWITCH‐AX‐1041684 ‐ SWITCH‐AX‐1041685       8/17/2015 8:19   no Title                                                            Attorney Client
SWITCH‐AX‐1041686 ‐ SWITCH‐AX‐1041687       8/17/2015 8:19   EXHIBIT ΓÇ£BΓÇ¥ ΓÇô PRO FORMA                                       Attorney Client
SWITCH‐AX‐1041688 ‐ SWITCH‐AX‐1041688       8/17/2015 8:19   Switch Option Detail at 6‐30‐11.xlsx                                Attorney Client
SWITCH‐AX‐1041689 ‐ SWITCH‐AX‐1041689       8/17/2015 8:19   Switch Equity and Option Reconciliation at 6‐30‐11.xlsx             Attorney Client
SWITCH‐AX‐1041690 ‐ SWITCH‐AX‐1041690       8/17/2015 8:19   SCG Member Unit Summary at 6‐30‐11.xlsx                             Attorney Client
SWITCH‐AX‐1041691 ‐ SWITCH‐AX‐1041692       8/17/2015 8:19   ICAP SCG Signature Page ‐ 6‐22‐11.docx                              Attorney Client
SWITCH‐AX‐1041693 ‐ SWITCH‐AX‐1041693       8/17/2015 8:50   no Title                                                            Attorney Client
SWITCH‐AX‐1041694 ‐ SWITCH‐AX‐1041706       8/17/2015 8:50   Term Sheet Doc Ref SCG Intel V4 5‐31‐11 SCG.doc                     Attorney Client
SWITCH‐AX‐1041707 ‐ SWITCH‐AX‐1041721       8/17/2015 8:50   2nd Amend v5 05‐24‐11 IC REDLINE TM Notes.doc                       Attorney Client
SWITCH‐AX‐1041722 ‐ SWITCH‐AX‐1041722       8/17/2015 9:05   no Title                                                            Attorney Client
SWITCH‐AX‐1041723 ‐ SWITCH‐AX‐1041726       8/17/2015 9:05   FW_ Term Sheet Switch_Intel.msg                                     Attorney Client
SWITCH‐AX‐1041727 ‐ SWITCH‐AX‐1041728       8/17/2015 9:05   ICAP SCG Signature Page ‐ 6‐22‐11.docx                              Attorney Client
SWITCH‐AX‐1041729 ‐ SWITCH‐AX‐1041733       8/17/2015 9:05   FW_ Dennis Troesh.msg                                               Attorney Client
SWITCH‐AX‐1041734 ‐ SWITCH‐AX‐1041748       8/17/2015 9:05   2nd Amend v5 05‐24‐11 IC REDLINE TM Notes.doc                       Attorney Client
SWITCH‐AX‐1041749 ‐ SWITCH‐AX‐1041757       8/17/2015 9:05   Term Sheet v1 to v3[1].docx                                         Attorney Client
SWITCH‐AX‐1041758 ‐ SWITCH‐AX‐1041761       8/17/2015 9:05   Notification and Waiver (Distribution) V1 06‐13‐12 (2).doc          Attorney Client
SWITCH‐AX‐1041762 ‐ SWITCH‐AX‐1041762       8/17/2015 9:05   Switch Equity and Option Reconciliation at 6‐30‐11.xlsx             Attorney Client
SWITCH‐AX‐1041763 ‐ SWITCH‐AX‐1041764       8/17/2015 9:05   FW_ Switch outstanding items and related supporting schedules.msg   Attorney Client
SWITCH‐AX‐1041765 ‐ SWITCH‐AX‐1041777       8/17/2015 9:05   Term Sheet Doc Ref SCG Intel V4 5‐31‐11 SCG.doc                     Attorney Client
SWITCH‐AX‐1041778 ‐ SWITCH‐AX‐1041779       8/17/2015 9:05   FW_ Section 8.3(b) Statement and Waiver Document.msg                Attorney Client
SWITCH‐AX‐1041780 ‐ SWITCH‐AX‐1041783       8/17/2015 9:05   Notification and Waiver (Distribution) V1 06‐13‐12 (2).doc          Attorney Client
SWITCH‐AX‐1041784 ‐ SWITCH‐AX‐1041787       8/17/2015 9:05   FW_ Initial Comments to Dennis' Revised Term Sheet.msg              Attorney Client
SWITCH‐AX‐1041788 ‐ SWITCH‐AX‐1041791       8/17/2015 9:05   FW_ Switch _ Intel ‐ CNDA + Equity documents.msg                    Attorney Client
SWITCH‐AX‐1041792 ‐ SWITCH‐AX‐1041792       8/17/2015 9:05   SCG Member Unit Summary at 6‐30‐11.xlsx                             Attorney Client
SWITCH‐AX‐1041793 ‐ SWITCH‐AX‐1041801       8/17/2015 9:05   Icap termsheet for Switch LLC.DOC                                   Attorney Client
SWITCH‐AX‐1041802 ‐ SWITCH‐AX‐1041809       8/17/2015 9:05   Intel Capital Switch Term Sheet 11‐24‐2010.DOC                      Attorney Client
SWITCH‐AX‐1041810 ‐ SWITCH‐AX‐1041810       8/17/2015 9:05   FW_ Comments to Amendment and Term Sheet.msg                        Attorney Client
SWITCH‐AX‐1041811 ‐ SWITCH‐AX‐1041812       8/17/2015 9:05   EXHIBIT ΓÇ£BΓÇ¥ ΓÇô PRO FORMA                                       Attorney Client
SWITCH‐AX‐1041813 ‐ SWITCH‐AX‐1041813       8/17/2015 9:05   Switch Option Detail at 6‐30‐11.xlsx                                Attorney Client
SWITCH‐AX‐1041814 ‐ SWITCH‐AX‐1041822       8/17/2015 9:05   Icap termsheet for Switch LLC.DOC                                   Attorney Client
SWITCH‐AX‐1041823 ‐ SWITCH‐AX‐1041827       8/17/2015 9:05   FW_ Rep Matrix.msg                                                  Attorney Client
SWITCH‐AX‐1041828 ‐ SWITCH‐AX‐1041829       8/17/2015 9:05   FW_ Intel Capital termsheet for consideration by Switch LLC.msg     Attorney Client
SWITCH‐AX‐1041830 ‐ SWITCH‐AX‐1041831       8/17/2015 9:05   FW_ Section 8.3(b) Statement and Waiver Document.msg                Attorney Client
SWITCH‐AX‐1041832 ‐ SWITCH‐AX‐1041832       8/17/2015 9:05   Conversion to C‐Corp.msg                                            Attorney Client
SWITCH‐AX‐1041833 ‐ SWITCH‐AX‐1041834       8/17/2015 9:05   FW_ All intel items completed.msg                                   Attorney Client
SWITCH‐AX‐1041835 ‐ SWITCH‐AX‐1041836       8/17/2015 9:05   FW_ Intel Capital termsheet for consideration by Switch LLC.msg     Attorney Client
SWITCH‐AX‐1041837 ‐ SWITCH‐AX‐1041845       8/17/2015 9:05   Icap termsheet for Switch LLC.DOC                                   Attorney Client
SWITCH‐AX‐1041846 ‐ SWITCH‐AX‐1041847       8/17/2015 9:05   FW_ Intel Capital termsheet for consideration by Switch LLC.msg     Attorney Client
SWITCH‐AX‐1041848 ‐ SWITCH‐AX‐1041848       8/17/2015 9:05   no Title                                                            Attorney Client
SWITCH‐AX‐1041849 ‐ SWITCH‐AX‐1041850       8/17/2015 9:05   FW_ Section 8.3(b) Statement and Waiver Document.msg                Attorney Client
SWITCH‐AX‐1041851 ‐ SWITCH‐AX‐1041859       8/17/2015 9:05   Icap termsheet for Switch LLC.DOC                                   Attorney Client
SWITCH‐AX‐1041860 ‐ SWITCH‐AX‐1041861       8/17/2015 9:05   FW_ Intel Capital termsheet for consideration by Switch LLC.msg     Attorney Client




                                                                         EXHIBIT 10, PAGE 1819
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 67 of 829


Bates                                   Document Date         Document Title                                                      Privilege
SWITCH‐AX‐1041862 ‐ SWITCH‐AX‐1041863        8/17/2015 9:05   ICAP SCG Signature Page ‐ 6‐22‐11.docx                              Attorney Client
SWITCH‐AX‐1041864 ‐ SWITCH‐AX‐1041864        8/17/2015 9:05   Switch Equity and Option Reconciliation at 6‐30‐11.xlsx             Attorney Client
SWITCH‐AX‐1041865 ‐ SWITCH‐AX‐1041865        8/17/2015 9:05   Conversion to C‐Corp.msg                                            Attorney Client
SWITCH‐AX‐1041866 ‐ SWITCH‐AX‐1041878        8/17/2015 9:05   Term Sheet Doc Ref SCG Intel V4 5‐31‐11 SCG.doc                     Attorney Client
SWITCH‐AX‐1041879 ‐ SWITCH‐AX‐1041880        8/17/2015 9:05   FW_ Section 8.3(b) Statement and Waiver Document.msg                Attorney Client
SWITCH‐AX‐1041881 ‐ SWITCH‐AX‐1041882        8/17/2015 9:05   FW_ All intel items completed.msg                                   Attorney Client
SWITCH‐AX‐1041883 ‐ SWITCH‐AX‐1041883        8/17/2015 9:05   SCG Member Unit Summary at 6‐30‐11.xlsx                             Attorney Client
SWITCH‐AX‐1041884 ‐ SWITCH‐AX‐1041888        8/17/2015 9:05   FW_ Rep Matrix.msg                                                  Attorney Client
SWITCH‐AX‐1041889 ‐ SWITCH‐AX‐1041892        8/17/2015 9:05   Notification and Waiver (Distribution) V1 06‐13‐12 (2).doc          Attorney Client
SWITCH‐AX‐1041893 ‐ SWITCH‐AX‐1041896        8/17/2015 9:05   FW_ Switch _ Intel ‐ CNDA + Equity documents.msg                    Attorney Client
SWITCH‐AX‐1041897 ‐ SWITCH‐AX‐1041898        8/17/2015 9:05   FW_ Intel Capital termsheet for consideration by Switch LLC.msg     Attorney Client
SWITCH‐AX‐1041899 ‐ SWITCH‐AX‐1041900        8/17/2015 9:05   EXHIBIT ΓÇ£BΓÇ¥ ΓÇô PRO FORMA                                       Attorney Client
SWITCH‐AX‐1041901 ‐ SWITCH‐AX‐1041901        8/17/2015 9:05   Switch Option Detail at 6‐30‐11.xlsx                                Attorney Client
SWITCH‐AX‐1041902 ‐ SWITCH‐AX‐1041903        8/17/2015 9:05   FW_ Intel Capital termsheet for consideration by Switch LLC.msg     Attorney Client
SWITCH‐AX‐1041904 ‐ SWITCH‐AX‐1041905        8/17/2015 9:05   FW_ Switch outstanding items and related supporting schedules.msg   Attorney Client
SWITCH‐AX‐1041906 ‐ SWITCH‐AX‐1041914        8/17/2015 9:05   Icap termsheet for Switch LLC.DOC                                   Attorney Client
SWITCH‐AX‐1041915 ‐ SWITCH‐AX‐1041923        8/17/2015 9:05   Icap termsheet for Switch LLC.DOC                                   Attorney Client
SWITCH‐AX‐1041924 ‐ SWITCH‐AX‐1041932        8/17/2015 9:05   Term Sheet v1 to v3[1].docx                                         Attorney Client
SWITCH‐AX‐1041933 ‐ SWITCH‐AX‐1041936        8/17/2015 9:05   FW_ Term Sheet Switch_Intel.msg                                     Attorney Client
SWITCH‐AX‐1041937 ‐ SWITCH‐AX‐1041941        8/17/2015 9:05   FW_ Dennis Troesh.msg                                               Attorney Client
SWITCH‐AX‐1041942 ‐ SWITCH‐AX‐1041949        8/17/2015 9:05   Intel Capital Switch Term Sheet 11‐24‐2010.DOC                      Attorney Client
SWITCH‐AX‐1041950 ‐ SWITCH‐AX‐1041953        8/17/2015 9:05   Notification and Waiver (Distribution) V1 06‐13‐12 (2).doc          Attorney Client
SWITCH‐AX‐1041954 ‐ SWITCH‐AX‐1041957        8/17/2015 9:05   FW_ Initial Comments to Dennis' Revised Term Sheet.msg              Attorney Client
SWITCH‐AX‐1041958 ‐ SWITCH‐AX‐1041958        8/17/2015 9:05   FW_ Comments to Amendment and Term Sheet.msg                        Attorney Client
SWITCH‐AX‐1041959 ‐ SWITCH‐AX‐1041973        8/17/2015 9:05   2nd Amend v5 05‐24‐11 IC REDLINE TM Notes.doc                       Attorney Client
SWITCH‐AX‐1041974 ‐ SWITCH‐AX‐1041974       8/17/2015 12:25   no Title                                                            Attorney Client
SWITCH‐AX‐1041975 ‐ SWITCH‐AX‐1041976       8/17/2015 12:25   FW_ Intel Capital termsheet for consideration by Switch LLC.msg     Attorney Client
SWITCH‐AX‐1041977 ‐ SWITCH‐AX‐1041977       8/17/2015 12:25   Switch Option Detail at 6‐30‐11.xlsx                                Attorney Client
SWITCH‐AX‐1041978 ‐ SWITCH‐AX‐1041981       8/17/2015 12:25   FW_ Initial Comments to Dennis' Revised Term Sheet.msg              Attorney Client
SWITCH‐AX‐1041982 ‐ SWITCH‐AX‐1041990       8/17/2015 12:25   Icap termsheet for Switch LLC.DOC                                   Attorney Client
SWITCH‐AX‐1041991 ‐ SWITCH‐AX‐1041994       8/17/2015 12:25   Notification and Waiver (Distribution) V1 06‐13‐12 (2).doc          Attorney Client
SWITCH‐AX‐1041995 ‐ SWITCH‐AX‐1041998       8/17/2015 12:25   Notification and Waiver (Distribution) V1 06‐13‐12 (2).doc          Attorney Client
SWITCH‐AX‐1041999 ‐ SWITCH‐AX‐1042007       8/17/2015 12:25   Icap termsheet for Switch LLC.DOC                                   Attorney Client
SWITCH‐AX‐1042008 ‐ SWITCH‐AX‐1042020       8/17/2015 12:25   Term Sheet Doc Ref SCG Intel V4 5‐31‐11 SCG.doc                     Attorney Client
SWITCH‐AX‐1042021 ‐ SWITCH‐AX‐1042022       8/17/2015 12:25   FW_ All intel items completed.msg                                   Attorney Client
SWITCH‐AX‐1042023 ‐ SWITCH‐AX‐1042024       8/17/2015 12:25   FW_ Section 8.3(b) Statement and Waiver Document.msg                Attorney Client
SWITCH‐AX‐1042025 ‐ SWITCH‐AX‐1042028       8/17/2015 12:25   FW_ Switch _ Intel ‐ CNDA + Equity documents.msg                    Attorney Client
SWITCH‐AX‐1042029 ‐ SWITCH‐AX‐1042030       8/17/2015 12:25   FW_ Section 8.3(b) Statement and Waiver Document.msg                Attorney Client
SWITCH‐AX‐1042031 ‐ SWITCH‐AX‐1042032       8/17/2015 12:25   FW_ Intel Capital termsheet for consideration by Switch LLC.msg     Attorney Client
SWITCH‐AX‐1042033 ‐ SWITCH‐AX‐1042041       8/17/2015 12:25   Icap termsheet for Switch LLC.DOC                                   Attorney Client
SWITCH‐AX‐1042042 ‐ SWITCH‐AX‐1042046       8/17/2015 12:25   FW_ Rep Matrix.msg                                                  Attorney Client
SWITCH‐AX‐1042047 ‐ SWITCH‐AX‐1042054       8/17/2015 12:25   Intel Capital Switch Term Sheet 11‐24‐2010.DOC                      Attorney Client
SWITCH‐AX‐1042055 ‐ SWITCH‐AX‐1042056       8/17/2015 12:25   EXHIBIT ΓÇ£BΓÇ¥ ΓÇô PRO FORMA                                       Attorney Client
SWITCH‐AX‐1042057 ‐ SWITCH‐AX‐1042071       8/17/2015 12:25   2nd Amend v5 05‐24‐11 IC REDLINE TM Notes.doc                       Attorney Client
SWITCH‐AX‐1042072 ‐ SWITCH‐AX‐1042073       8/17/2015 12:25   ICAP SCG Signature Page ‐ 6‐22‐11.docx                              Attorney Client
SWITCH‐AX‐1042074 ‐ SWITCH‐AX‐1042078       8/17/2015 12:25   FW_ Dennis Troesh.msg                                               Attorney Client




                                                                          EXHIBIT 10, PAGE 1820
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 68 of 829


Bates                                   Document Date         Document Title                                                      Privilege
SWITCH‐AX‐1042079 ‐ SWITCH‐AX‐1042080       8/17/2015 12:25   FW_ Switch outstanding items and related supporting schedules.msg   Attorney Client
SWITCH‐AX‐1042081 ‐ SWITCH‐AX‐1042082       8/17/2015 12:25   FW_ Intel Capital termsheet for consideration by Switch LLC.msg     Attorney Client
SWITCH‐AX‐1042083 ‐ SWITCH‐AX‐1042083       8/17/2015 12:25   Switch Equity and Option Reconciliation at 6‐30‐11.xlsx             Attorney Client
SWITCH‐AX‐1042084 ‐ SWITCH‐AX‐1042084       8/17/2015 12:25   FW_ Comments to Amendment and Term Sheet.msg                        Attorney Client
SWITCH‐AX‐1042085 ‐ SWITCH‐AX‐1042093       8/17/2015 12:25   Term Sheet v1 to v3[1].docx                                         Attorney Client
SWITCH‐AX‐1042094 ‐ SWITCH‐AX‐1042094       8/17/2015 12:25   Conversion to C‐Corp.msg                                            Attorney Client
SWITCH‐AX‐1042095 ‐ SWITCH‐AX‐1042098       8/17/2015 12:25   FW_ Term Sheet Switch_Intel.msg                                     Attorney Client
SWITCH‐AX‐1042099 ‐ SWITCH‐AX‐1042099       8/17/2015 12:25   SCG Member Unit Summary at 6‐30‐11.xlsx                             Attorney Client
SWITCH‐AX‐1042100 ‐ SWITCH‐AX‐1042100       8/17/2015 12:25   no Title                                                            Attorney Client
SWITCH‐AX‐1042101 ‐ SWITCH‐AX‐1042102       8/17/2015 12:25   FW_ Intel Capital termsheet for consideration by Switch LLC.msg     Attorney Client
SWITCH‐AX‐1042103 ‐ SWITCH‐AX‐1042111       8/17/2015 12:25   Icap termsheet for Switch LLC.DOC                                   Attorney Client
SWITCH‐AX‐1042112 ‐ SWITCH‐AX‐1042115       8/17/2015 12:25   FW_ Switch _ Intel ‐ CNDA + Equity documents.msg                    Attorney Client
SWITCH‐AX‐1042116 ‐ SWITCH‐AX‐1042117       8/17/2015 12:25   EXHIBIT ΓÇ£BΓÇ¥ ΓÇô PRO FORMA                                       Attorney Client
SWITCH‐AX‐1042118 ‐ SWITCH‐AX‐1042130       8/17/2015 12:25   Term Sheet Doc Ref SCG Intel V4 5‐31‐11 SCG.doc                     Attorney Client
SWITCH‐AX‐1042131 ‐ SWITCH‐AX‐1042138       8/17/2015 12:25   Intel Capital Switch Term Sheet 11‐24‐2010.DOC                      Attorney Client
SWITCH‐AX‐1042139 ‐ SWITCH‐AX‐1042139       8/17/2015 12:25   Conversion to C‐Corp.msg                                            Attorney Client
SWITCH‐AX‐1042140 ‐ SWITCH‐AX‐1042141       8/17/2015 12:25   ICAP SCG Signature Page ‐ 6‐22‐11.docx                              Attorney Client
SWITCH‐AX‐1042142 ‐ SWITCH‐AX‐1042142       8/17/2015 12:25   Switch Equity and Option Reconciliation at 6‐30‐11.xlsx             Attorney Client
SWITCH‐AX‐1042143 ‐ SWITCH‐AX‐1042143       8/17/2015 12:25   FW_ Comments to Amendment and Term Sheet.msg                        Attorney Client
SWITCH‐AX‐1042144 ‐ SWITCH‐AX‐1042148       8/17/2015 12:25   FW_ Rep Matrix.msg                                                  Attorney Client
SWITCH‐AX‐1042149 ‐ SWITCH‐AX‐1042150       8/17/2015 12:25   FW_ Intel Capital termsheet for consideration by Switch LLC.msg     Attorney Client
SWITCH‐AX‐1042151 ‐ SWITCH‐AX‐1042152       8/17/2015 12:25   FW_ Section 8.3(b) Statement and Waiver Document.msg                Attorney Client
SWITCH‐AX‐1042153 ‐ SWITCH‐AX‐1042156       8/17/2015 12:25   Notification and Waiver (Distribution) V1 06‐13‐12 (2).doc          Attorney Client
SWITCH‐AX‐1042157 ‐ SWITCH‐AX‐1042165       8/17/2015 12:25   Icap termsheet for Switch LLC.DOC                                   Attorney Client
SWITCH‐AX‐1042166 ‐ SWITCH‐AX‐1042166       8/17/2015 12:25   SCG Member Unit Summary at 6‐30‐11.xlsx                             Attorney Client
SWITCH‐AX‐1042167 ‐ SWITCH‐AX‐1042168       8/17/2015 12:25   FW_ All intel items completed.msg                                   Attorney Client
SWITCH‐AX‐1042169 ‐ SWITCH‐AX‐1042172       8/17/2015 12:25   FW_ Term Sheet Switch_Intel.msg                                     Attorney Client
SWITCH‐AX‐1042173 ‐ SWITCH‐AX‐1042176       8/17/2015 12:25   FW_ Initial Comments to Dennis' Revised Term Sheet.msg              Attorney Client
SWITCH‐AX‐1042177 ‐ SWITCH‐AX‐1042185       8/17/2015 12:25   Icap termsheet for Switch LLC.DOC                                   Attorney Client
SWITCH‐AX‐1042186 ‐ SWITCH‐AX‐1042186       8/17/2015 12:25   Switch Option Detail at 6‐30‐11.xlsx                                Attorney Client
SWITCH‐AX‐1042187 ‐ SWITCH‐AX‐1042188       8/17/2015 12:25   FW_ Section 8.3(b) Statement and Waiver Document.msg                Attorney Client
SWITCH‐AX‐1042189 ‐ SWITCH‐AX‐1042190       8/17/2015 12:25   FW_ Switch outstanding items and related supporting schedules.msg   Attorney Client
SWITCH‐AX‐1042191 ‐ SWITCH‐AX‐1042194       8/17/2015 12:25   Notification and Waiver (Distribution) V1 06‐13‐12 (2).doc          Attorney Client
SWITCH‐AX‐1042195 ‐ SWITCH‐AX‐1042203       8/17/2015 12:25   Term Sheet v1 to v3[1].docx                                         Attorney Client
SWITCH‐AX‐1042204 ‐ SWITCH‐AX‐1042205       8/17/2015 12:25   FW_ Intel Capital termsheet for consideration by Switch LLC.msg     Attorney Client
SWITCH‐AX‐1042206 ‐ SWITCH‐AX‐1042210       8/17/2015 12:25   FW_ Dennis Troesh.msg                                               Attorney Client
SWITCH‐AX‐1042211 ‐ SWITCH‐AX‐1042225       8/17/2015 12:25   2nd Amend v5 05‐24‐11 IC REDLINE TM Notes.doc                       Attorney Client
SWITCH‐AX‐1042226 ‐ SWITCH‐AX‐1042226       8/17/2015 12:52   no Title                                                            Attorney Client
SWITCH‐AX‐1042227 ‐ SWITCH‐AX‐1042234       8/17/2015 12:52   Icap termsheet ‐ Comparison.docx                                    Attorney Client
SWITCH‐AX‐1042235 ‐ SWITCH‐AX‐1042242       8/17/2015 12:52   Icap termsheet for Switch V5 12‐07‐10 SCG.docx                      Attorney Client
SWITCH‐AX‐1042243 ‐ SWITCH‐AX‐1042243       8/17/2015 13:05   no Title                                                            Attorney Client
SWITCH‐AX‐1042244 ‐ SWITCH‐AX‐1042247       8/17/2015 13:05   Reg Rights Agreement SCG IC V1 04‐08‐11.DOC                         Attorney Client
SWITCH‐AX‐1042248 ‐ SWITCH‐AX‐1042249       8/17/2015 13:05   WRITTEN CONSENT                                                     Attorney Client
SWITCH‐AX‐1042250 ‐ SWITCH‐AX‐1042257       8/17/2015 13:05   FIRST AMENDMENT TO                                                  Attorney Client
SWITCH‐AX‐1042258 ‐ SWITCH‐AX‐1042276       8/17/2015 13:05   UPA SCG Intel V1 04‐08‐11 S.docx                                    Attorney Client
SWITCH‐AX‐1042277 ‐ SWITCH‐AX‐1042286       8/17/2015 13:05   Term Sheet Doc Ref SCG Intel V2 4‐8‐11 SCG.doc                      Attorney Client




                                                                          EXHIBIT 10, PAGE 1821
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 69 of 829


Bates                                   Document Date         Document Title                                                                    Privilege
SWITCH‐AX‐1042287 ‐ SWITCH‐AX‐1042287       8/17/2015 13:05   Addt'l Member Assumption Agmt SCG Intel V1 04‐08‐11 S.doc                         Attorney Client
SWITCH‐AX‐1042288 ‐ SWITCH‐AX‐1042288       8/17/2015 13:22   no Title                                                                          Attorney Client
SWITCH‐AX‐1042289 ‐ SWITCH‐AX‐1042296       8/17/2015 13:22   FIRST AMENDMENT TO                                                                Attorney Client
SWITCH‐AX‐1042297 ‐ SWITCH‐AX‐1042307       8/17/2015 13:22   draft termsheet for Switch.DOC                                                    Attorney Client
SWITCH‐AX‐1042308 ‐ SWITCH‐AX‐1042317       8/17/2015 13:22   Term Sheet Doc Ref SCG Intel V2 4‐8‐11 SCG.doc                                    Attorney Client
SWITCH‐AX‐1042318 ‐ SWITCH‐AX‐1042321       8/17/2015 13:22   Reg Rights Agreement SCG IC V1 04‐08‐11.DOC                                       Attorney Client
SWITCH‐AX‐1042322 ‐ SWITCH‐AX‐1042329       8/17/2015 13:22   Icap termsheet for Switch V5 12‐07‐10 SCG.docx                                    Attorney Client
SWITCH‐AX‐1042330 ‐ SWITCH‐AX‐1042330       8/17/2015 13:22   ATT00001..htm                                                                     Attorney Client
SWITCH‐AX‐1042331 ‐ SWITCH‐AX‐1042331       8/17/2015 13:22   Addt'l Member Assumption Agmt SCG Intel V1 04‐08‐11 S.doc                         Attorney Client
SWITCH‐AX‐1042332 ‐ SWITCH‐AX‐1042332       8/17/2015 13:22   FW_ Conference Call (Intel_Switch).msg                                            Attorney Client
SWITCH‐AX‐1042333 ‐ SWITCH‐AX‐1042334       8/17/2015 13:22   FW_ Term Sheet Finalization.msg                                                   Attorney Client
SWITCH‐AX‐1042335 ‐ SWITCH‐AX‐1042342       8/17/2015 13:22   Icap termsheet ‐ Comparison.docx                                                  Attorney Client
SWITCH‐AX‐1042343 ‐ SWITCH‐AX‐1042343       8/17/2015 13:22   FW_ Intel Capital _ Switch ‐ Document Packet.msg                                  Attorney Client
SWITCH‐AX‐1042344 ‐ SWITCH‐AX‐1042352       8/17/2015 13:22   Switch ‐ Term Sheet (comments 9).docx                                             Attorney Client
SWITCH‐AX‐1042353 ‐ SWITCH‐AX‐1042354       8/17/2015 13:22   WRITTEN CONSENT                                                                   Attorney Client
SWITCH‐AX‐1042355 ‐ SWITCH‐AX‐1042356       8/17/2015 13:22   FW_ Intel Capital termsheet for Switch Comm.msg                                   Attorney Client
SWITCH‐AX‐1042357 ‐ SWITCH‐AX‐1042365       8/17/2015 13:22   Term Sheet SCG Intel V13 03‐28‐11 SCG.doc                                         Attorney Client
SWITCH‐AX‐1042366 ‐ SWITCH‐AX‐1042366       8/17/2015 13:22   FW_ Term Sheet Finalization.msg                                                   Attorney Client
SWITCH‐AX‐1042367 ‐ SWITCH‐AX‐1042368       8/17/2015 13:22   FW_ Intel Capital draft termsheet for Switch.msg                                  Attorney Client
SWITCH‐AX‐1042369 ‐ SWITCH‐AX‐1042387       8/17/2015 13:22   UPA SCG Intel V1 04‐08‐11 S.docx                                                  Attorney Client
SWITCH‐AX‐1042388 ‐ SWITCH‐AX‐1042388       8/17/2015 13:22   no Title                                                                          Attorney Client
SWITCH‐AX‐1042389 ‐ SWITCH‐AX‐1042389       8/17/2015 13:22   FW_ Conference Call (Intel_Switch).msg                                            Attorney Client
SWITCH‐AX‐1042390 ‐ SWITCH‐AX‐1042391       8/17/2015 13:22   FW_ Term Sheet Finalization.msg                                                   Attorney Client
SWITCH‐AX‐1042392 ‐ SWITCH‐AX‐1042410       8/17/2015 13:22   UPA SCG Intel V1 04‐08‐11 S.docx                                                  Attorney Client
SWITCH‐AX‐1042411 ‐ SWITCH‐AX‐1042411       8/17/2015 13:22   FW_ Intel Capital _ Switch ‐ Document Packet.msg                                  Attorney Client
SWITCH‐AX‐1042412 ‐ SWITCH‐AX‐1042421       8/17/2015 13:22   Term Sheet Doc Ref SCG Intel V2 4‐8‐11 SCG.doc                                    Attorney Client
SWITCH‐AX‐1042422 ‐ SWITCH‐AX‐1042422       8/17/2015 13:22   ATT00001..htm                                                                     Attorney Client
SWITCH‐AX‐1042423 ‐ SWITCH‐AX‐1042426       8/17/2015 13:22   Reg Rights Agreement SCG IC V1 04‐08‐11.DOC                                       Attorney Client
SWITCH‐AX‐1042427 ‐ SWITCH‐AX‐1042434       8/17/2015 13:22   Icap termsheet for Switch V5 12‐07‐10 SCG.docx                                    Attorney Client
SWITCH‐AX‐1042435 ‐ SWITCH‐AX‐1042436       8/17/2015 13:22   FW_ Intel Capital termsheet for Switch Comm.msg                                   Attorney Client
SWITCH‐AX‐1042437 ‐ SWITCH‐AX‐1042438       8/17/2015 13:22   WRITTEN CONSENT                                                                   Attorney Client
SWITCH‐AX‐1042439 ‐ SWITCH‐AX‐1042449       8/17/2015 13:22   draft termsheet for Switch.DOC                                                    Attorney Client
SWITCH‐AX‐1042450 ‐ SWITCH‐AX‐1042457       8/17/2015 13:22   Icap termsheet ‐ Comparison.docx                                                  Attorney Client
SWITCH‐AX‐1042458 ‐ SWITCH‐AX‐1042466       8/17/2015 13:22   Term Sheet SCG Intel V13 03‐28‐11 SCG.doc                                         Attorney Client
SWITCH‐AX‐1042467 ‐ SWITCH‐AX‐1042474       8/17/2015 13:22   FIRST AMENDMENT TO                                                                Attorney Client
SWITCH‐AX‐1042475 ‐ SWITCH‐AX‐1042476       8/17/2015 13:22   FW_ Intel Capital draft termsheet for Switch.msg                                  Attorney Client
SWITCH‐AX‐1042477 ‐ SWITCH‐AX‐1042485       8/17/2015 13:22   Switch ‐ Term Sheet (comments 9).docx                                             Attorney Client
SWITCH‐AX‐1042486 ‐ SWITCH‐AX‐1042486       8/17/2015 13:22   FW_ Term Sheet Finalization.msg                                                   Attorney Client
SWITCH‐AX‐1042487 ‐ SWITCH‐AX‐1042487       8/17/2015 13:22   Addt'l Member Assumption Agmt SCG Intel V1 04‐08‐11 S.doc                         Attorney Client
SWITCH‐AX‐1042488 ‐ SWITCH‐AX‐1042500       8/17/2015 13:26   no Title                                                                          Attorney Client
SWITCH‐AX‐1042501 ‐ SWITCH‐AX‐1042513       8/17/2015 13:26   no Title                                                                          Attorney Client
SWITCH‐AX‐1042514 ‐ SWITCH‐AX‐1042530       8/17/2015 13:34   no Title                                                                          Attorney Client
SWITCH‐AX‐1042531 ‐ SWITCH‐AX‐1042544       8/17/2015 13:39   no Title                                                                          Attorney Client
SWITCH‐AX‐1042545 ‐ SWITCH‐AX‐1042553       8/17/2015 14:20   no Title                                                                          Attorney Client
SWITCH‐AX‐1042554 ‐ SWITCH‐AX‐1042556       8/17/2015 14:20   Switch Materials License Agreement Active Network V3 08‐10‐15 Switch.pdf          Attorney Client
SWITCH‐AX‐1042557 ‐ SWITCH‐AX‐1042559       8/17/2015 14:20   Redline Materials License Agreement Active Network V2 to V3 08‐10‐15 Switch.pdf   Attorney Client




                                                                          EXHIBIT 10, PAGE 1822
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 70 of 829


Bates                                   Document Date         Document Title                                                                     Privilege
SWITCH‐AX‐1042560 ‐ SWITCH‐AX‐1042560       8/17/2015 14:20   14‐9‐SU‐esig‐LH[144].png                                                           Attorney Client
SWITCH‐AX‐1042561 ‐ SWITCH‐AX‐1042561       8/17/2015 14:20   14‐9‐SU‐esig‐LH[1302].png                                                          Attorney Client
SWITCH‐AX‐1042562 ‐ SWITCH‐AX‐1042563       8/17/2015 14:50   no Title                                                                           Attorney Client
SWITCH‐AX‐1042564 ‐ SWITCH‐AX‐1042564       8/17/2015 14:50   ATT00002.htm                                                                       Attorney Client
SWITCH‐AX‐1042565 ‐ SWITCH‐AX‐1042565       8/17/2015 14:50   BFOVEGASActivations.docx                                                           Attorney Client
SWITCH‐AX‐1042566 ‐ SWITCH‐AX‐1042566       8/17/2015 14:50   ATT00001.htm                                                                       Attorney Client
SWITCH‐AX‐1042567 ‐ SWITCH‐AX‐1042575       8/17/2015 14:50   BFO Vegas 2015 Sponsor Deck.pdf                                                    Attorney Client
SWITCH‐AX‐1042576 ‐ SWITCH‐AX‐1042577       8/17/2015 16:54   no Title                                                                           Attorney Client
SWITCH‐AX‐1042578 ‐ SWITCH‐AX‐1042599       8/17/2015 16:54   UPA V9 to V10 ICAP.docx                                                            Attorney Client
SWITCH‐AX‐1042600 ‐ SWITCH‐AX‐1042603       8/17/2015 16:54   Secretary Certificate SCG ICAP Executable 08‐11‐11 SCG.doc                         Attorney Client
SWITCH‐AX‐1042604 ‐ SWITCH‐AX‐1042606       8/17/2015 16:54   WRITTEN CONSENT                                                                    Attorney Client
SWITCH‐AX‐1042607 ‐ SWITCH‐AX‐1042609       8/17/2015 16:54   SCG Board Resolution V2 to V3 ICAP.doc                                             Attorney Client
SWITCH‐AX‐1042610 ‐ SWITCH‐AX‐1042611       8/17/2015 16:54   CNDA Addendum V7 to V8 ICAP.docx                                                   Attorney Client
SWITCH‐AX‐1042612 ‐ SWITCH‐AX‐1042622       8/17/2015 16:54   Reg Rights Agmt V5 to V6 ICAP.docx                                                 Attorney Client
SWITCH‐AX‐1042623 ‐ SWITCH‐AX‐1042627       8/17/2015 16:54   Side Letter V7 to V8 ICAP.doc                                                      Attorney Client
SWITCH‐AX‐1042628 ‐ SWITCH‐AX‐1042640       8/17/2015 16:54   Members Agreement SCG ICAP V4 6‐30‐11 with Signture Page ICAP.doc                  Attorney Client
SWITCH‐AX‐1042641 ‐ SWITCH‐AX‐1042652       8/17/2015 16:54   OA 2nd Amend to 2nd Amended V7 to V8 ICAP.doc                                      Attorney Client
SWITCH‐AX‐1042653 ‐ SWITCH‐AX‐1042654       8/17/2015 16:54   OA Addt'l Member Assumption Agmt SCG Intel V1 to V2 ICAP.doc                       Attorney Client
SWITCH‐AX‐1042655 ‐ SWITCH‐AX‐1042656       8/17/2015 16:54   Switch ‐ Document Chart (1).docx                                                   Attorney Client
SWITCH‐AX‐1042657 ‐ SWITCH‐AX‐1042661       8/17/2015 17:21   no Title                                                                           Attorney Client
SWITCH‐AX‐1042662 ‐ SWITCH‐AX‐1042671       8/17/2015 17:21   APEX Master REsale Agreement ‐ Supernap Switch (17 August 2015) (2).pdf            Attorney Client
SWITCH‐AX‐1042672 ‐ SWITCH‐AX‐1042681       8/17/2015 17:21   Redline APEX Master REsale Agreement ‐ Supernap Switch V5 to V6 7‐30‐201....docx   Attorney Client
SWITCH‐AX‐1042682 ‐ SWITCH‐AX‐1042682       8/17/2015 17:21   SP Profile Template_Updated.xlsx                                                   Attorney Client
SWITCH‐AX‐1042683 ‐ SWITCH‐AX‐1042683       8/17/2015 17:21   image002.png                                                                       Attorney Client
SWITCH‐AX‐1042684 ‐ SWITCH‐AX‐1042684       8/17/2015 17:21   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1042685 ‐ SWITCH‐AX‐1042685       8/17/2015 17:21   no Title                                                                           Attorney Client
SWITCH‐AX‐1042686 ‐ SWITCH‐AX‐1042688       8/17/2015 17:21   Switch Wave Renewal SO 570693 Burbank to NAP7.pdf                                  Attorney Client
SWITCH‐AX‐1042689 ‐ SWITCH‐AX‐1042689       8/17/2015 17:21   Outlook Amusements ‐ SO ‐ RENEWAL (12)‐signed.pdf                                  Attorney Client
SWITCH‐AX‐1042690 ‐ SWITCH‐AX‐1042694       8/17/2015 17:21   no Title                                                                           Attorney Client
SWITCH‐AX‐1042695 ‐ SWITCH‐AX‐1042695       8/17/2015 17:21   image002.png                                                                       Attorney Client
SWITCH‐AX‐1042696 ‐ SWITCH‐AX‐1042705       8/17/2015 17:21   Redline APEX Master REsale Agreement ‐ Supernap Switch V5 to V6 7‐30‐201....docx   Attorney Client
SWITCH‐AX‐1042706 ‐ SWITCH‐AX‐1042706       8/17/2015 17:21   SP Profile Template_Updated.xlsx                                                   Attorney Client
SWITCH‐AX‐1042707 ‐ SWITCH‐AX‐1042707       8/17/2015 17:21   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1042708 ‐ SWITCH‐AX‐1042717       8/17/2015 17:21   APEX Master REsale Agreement ‐ Supernap Switch (17 August 2015) (2).pdf            Attorney Client
SWITCH‐AX‐1042718 ‐ SWITCH‐AX‐1042719       8/17/2015 17:21   no Title                                                                           Attorney Client
SWITCH‐AX‐1042720 ‐ SWITCH‐AX‐1042733       8/17/2015 17:21   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc                        Attorney Client
SWITCH‐AX‐1042734 ‐ SWITCH‐AX‐1042734       8/17/2015 17:21   no Title                                                                           Attorney Client
SWITCH‐AX‐1042735 ‐ SWITCH‐AX‐1042735       8/17/2015 17:21   Outlook Amusements ‐ SO ‐ RENEWAL (12)‐signed.pdf                                  Attorney Client
SWITCH‐AX‐1042736 ‐ SWITCH‐AX‐1042738       8/17/2015 17:21   Switch Wave Renewal SO 570693 Burbank to NAP7.pdf                                  Attorney Client
SWITCH‐AX‐1042739 ‐ SWITCH‐AX‐1042741       8/17/2015 22:38   no Title                                                                           Attorney Client
SWITCH‐AX‐1042742 ‐ SWITCH‐AX‐1042742       8/17/2015 22:38   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1042743 ‐ SWITCH‐AX‐1042743       8/17/2015 22:38   image004.png                                                                       Attorney Client
SWITCH‐AX‐1042744 ‐ SWITCH‐AX‐1042746       8/18/2015 11:04   no Title                                                                           Attorney Client
SWITCH‐AX‐1042747 ‐ SWITCH‐AX‐1042757       8/18/2015 11:04   Service Agreement_Switch and BFP_20150818.pdf                                      Attorney Client
SWITCH‐AX‐1042758 ‐ SWITCH‐AX‐1042763       8/18/2015 11:28   no Title                                                                           Attorney Client
SWITCH‐AX‐1042764 ‐ SWITCH‐AX‐1042773       8/18/2015 11:28   Redline APEX Master REsale Agreement ‐ Supernap Switch V5 to V6 7‐30‐201....docx   Attorney Client




                                                                          EXHIBIT 10, PAGE 1823
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 71 of 829


Bates                                   Document Date         Document Title                                                                     Privilege
SWITCH‐AX‐1042774 ‐ SWITCH‐AX‐1042774       8/18/2015 11:28   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1042775 ‐ SWITCH‐AX‐1042775       8/18/2015 11:28   image002.png                                                                       Attorney Client
SWITCH‐AX‐1042776 ‐ SWITCH‐AX‐1042776       8/18/2015 11:28   SP Profile Template_Updated.xlsx                                                   Attorney Client
SWITCH‐AX‐1042777 ‐ SWITCH‐AX‐1042786       8/18/2015 11:28   APEX Master REsale Agreement ‐ Supernap Switch (17 August 2015) (2).pdf            Attorney Client
SWITCH‐AX‐1042787 ‐ SWITCH‐AX‐1042787       8/18/2015 11:29   no Title                                                                           Attorney Client
SWITCH‐AX‐1042788 ‐ SWITCH‐AX‐1042788       8/18/2015 11:29   image001.png                                                                       Attorney Client
SWITCH‐AX‐1042789 ‐ SWITCH‐AX‐1042789       8/18/2015 11:29   Q680‐07‐002‐C.pdf                                                                  Attorney Client
SWITCH‐AX‐1042790 ‐ SWITCH‐AX‐1042791       8/18/2015 11:29   RampRate                                                                           Attorney Client
SWITCH‐AX‐1042792 ‐ SWITCH‐AX‐1042801       8/18/2015 11:29   Trace 3 ‐ Partner Agreement.pdf                                                    Attorney Client
SWITCH‐AX‐1042802 ‐ SWITCH‐AX‐1042810       8/18/2015 11:29   Q680‐07‐001‐M.pdf                                                                  Attorney Client
SWITCH‐AX‐1042811 ‐ SWITCH‐AX‐1042811       8/18/2015 11:29   no Title                                                                           Attorney Client
SWITCH‐AX‐1042812 ‐ SWITCH‐AX‐1042812       8/18/2015 11:29   image001.png                                                                       Attorney Client
SWITCH‐AX‐1042813 ‐ SWITCH‐AX‐1042822       8/18/2015 11:29   Trace 3 ‐ Partner Agreement.pdf                                                    Attorney Client
SWITCH‐AX‐1042823 ‐ SWITCH‐AX‐1042823       8/18/2015 11:29   Q680‐07‐002‐C.pdf                                                                  Attorney Client
SWITCH‐AX‐1042824 ‐ SWITCH‐AX‐1042825       8/18/2015 11:29   RampRate                                                                           Attorney Client
SWITCH‐AX‐1042826 ‐ SWITCH‐AX‐1042834       8/18/2015 11:29   Q680‐07‐001‐M.pdf                                                                  Attorney Client
SWITCH‐AX‐1042835 ‐ SWITCH‐AX‐1042835       8/18/2015 11:44   no Title                                                                           Attorney Client
SWITCH‐AX‐1042836 ‐ SWITCH‐AX‐1042836       8/18/2015 11:44   Q701‐08‐002‐C.pdf                                                                  Attorney Client
SWITCH‐AX‐1042837 ‐ SWITCH‐AX‐1042838       8/18/2015 11:44   RampRate                                                                           Attorney Client
SWITCH‐AX‐1042839 ‐ SWITCH‐AX‐1042848       8/18/2015 11:44   Trace 3 ‐ Partner Agreement.pdf                                                    Attorney Client
SWITCH‐AX‐1042849 ‐ SWITCH‐AX‐1042849       8/18/2015 11:44   image001.png                                                                       Attorney Client
SWITCH‐AX‐1042850 ‐ SWITCH‐AX‐1042857       8/18/2015 11:44   Q701‐08‐001‐M.pdf                                                                  Attorney Client
SWITCH‐AX‐1042858 ‐ SWITCH‐AX‐1042858       8/18/2015 11:44   no Title                                                                           Attorney Client
SWITCH‐AX‐1042859 ‐ SWITCH‐AX‐1042866       8/18/2015 11:44   Q701‐08‐001‐M.pdf                                                                  Attorney Client
SWITCH‐AX‐1042867 ‐ SWITCH‐AX‐1042867       8/18/2015 11:44   image001.png                                                                       Attorney Client
SWITCH‐AX‐1042868 ‐ SWITCH‐AX‐1042877       8/18/2015 11:44   Trace 3 ‐ Partner Agreement.pdf                                                    Attorney Client
SWITCH‐AX‐1042878 ‐ SWITCH‐AX‐1042878       8/18/2015 11:44   Q701‐08‐002‐C.pdf                                                                  Attorney Client
SWITCH‐AX‐1042879 ‐ SWITCH‐AX‐1042880       8/18/2015 11:44   RampRate                                                                           Attorney Client
SWITCH‐AX‐1042881 ‐ SWITCH‐AX‐1042881       8/18/2015 14:09   no Title                                                                           Attorney Client
SWITCH‐AX‐1042882 ‐ SWITCH‐AX‐1042891       8/18/2015 14:09   Colocation Facilities Agreement compared with Colocation Facilities Agreement(1)   Attorney Client
SWITCH‐AX‐1042892 ‐ SWITCH‐AX‐1042893       8/18/2015 14:42   no Title                                                                           Attorney Client
SWITCH‐AX‐1042894 ‐ SWITCH‐AX‐1042903       8/18/2015 14:42   Colocation Facilities Agreement compared with Colocation Facilities Agreement(1)   Attorney Client
SWITCH‐AX‐1042904 ‐ SWITCH‐AX‐1042905       8/18/2015 14:42   no Title                                                                           Attorney Client
SWITCH‐AX‐1042906 ‐ SWITCH‐AX‐1042915       8/18/2015 14:42   Colocation Facilities Agreement compared with Colocation Facilities Agreement(1)   Attorney Client
SWITCH‐AX‐1042916 ‐ SWITCH‐AX‐1042916       8/18/2015 14:46   no Title                                                                           Attorney Client
SWITCH‐AX‐1042917 ‐ SWITCH‐AX‐1042921       8/18/2015 14:46   AUP v27 08‐13‐15.docx                                                              Attorney Client
SWITCH‐AX‐1042922 ‐ SWITCH‐AX‐1042922       8/18/2015 15:00   no Title                                                                           Attorney Client
SWITCH‐AX‐1042923 ‐ SWITCH‐AX‐1042923       8/18/2015 15:00   image001.png                                                                       Attorney Client
SWITCH‐AX‐1042924 ‐ SWITCH‐AX‐1042924       8/18/2015 15:00   Edge DC Model v9 8.17.2015.xlsm                                                    Attorney Client
SWITCH‐AX‐1042925 ‐ SWITCH‐AX‐1042935       8/18/2015 15:12   no Title                                                                           Attorney Client
SWITCH‐AX‐1042936 ‐ SWITCH‐AX‐1042938       8/18/2015 15:12   Redline Materials License Agreement Active Network V2 to V3 08‐10‐15 Switch.docx   Attorney Client
SWITCH‐AX‐1042939 ‐ SWITCH‐AX‐1042939       8/18/2015 15:12   14‐9‐SU‐esig‐LH[144].png                                                           Attorney Client
SWITCH‐AX‐1042940 ‐ SWITCH‐AX‐1042942       8/18/2015 15:12   Switch Materials License Agreement Active Network V3 08‐10‐15 Switch.docx          Attorney Client
SWITCH‐AX‐1042943 ‐ SWITCH‐AX‐1042943       8/18/2015 15:12   14‐9‐SU‐esig‐LH[1302].png                                                          Attorney Client
SWITCH‐AX‐1042944 ‐ SWITCH‐AX‐1042944       8/18/2015 15:12   14‐9‐SU‐esig‐LH[5].png                                                             Attorney Client
SWITCH‐AX‐1042945 ‐ SWITCH‐AX‐1042945       8/18/2015 16:20   no Title                                                                           Attorney Client




                                                                          EXHIBIT 10, PAGE 1824
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 72 of 829


Bates                                   Document Date         Document Title                                                                         Privilege
SWITCH‐AX‐1042946 ‐ SWITCH‐AX‐1042948       8/18/2015 16:20   Switch Wave Renewal SO 570693 Burbank to NAP7.pdf                                      Attorney Client
SWITCH‐AX‐1042949 ‐ SWITCH‐AX‐1042949       8/18/2015 16:20   RE_ o346 Renewal .msg                                                                  Attorney Client
SWITCH‐AX‐1042950 ‐ SWITCH‐AX‐1042950       8/18/2015 16:20   Outlook Amusements ‐ SO ‐ RENEWAL (12)‐signed.pdf                                      Attorney Client
SWITCH‐AX‐1042951 ‐ SWITCH‐AX‐1042951       8/18/2015 16:20   no Title                                                                               Attorney Client
SWITCH‐AX‐1042952 ‐ SWITCH‐AX‐1042952       8/18/2015 16:20   RE_ o346 Renewal .msg                                                                  Attorney Client
SWITCH‐AX‐1042953 ‐ SWITCH‐AX‐1042953       8/18/2015 16:20   no Title                                                                               Attorney Client
SWITCH‐AX‐1042954 ‐ SWITCH‐AX‐1042956       8/18/2015 16:20   Switch Wave Renewal SO 570693 Burbank to NAP7.pdf                                      Attorney Client
SWITCH‐AX‐1042957 ‐ SWITCH‐AX‐1042958       8/18/2015 16:24   no Title                                                                               Attorney Client
SWITCH‐AX‐1042959 ‐ SWITCH‐AX‐1042959       8/18/2015 16:24   14‐9‐SU‐esig‐LH[12].png                                                                Attorney Client
SWITCH‐AX‐1042960 ‐ SWITCH‐AX‐1042960       8/18/2015 16:24   Screen Shot 2015‐08‐18 at 3.47.56 PM.png                                               Attorney Client
SWITCH‐AX‐1042961 ‐ SWITCH‐AX‐1042961       8/18/2015 16:24   Screen Shot 2015‐08‐18 at 3.47.56 PM.png                                               Attorney Client
SWITCH‐AX‐1042962 ‐ SWITCH‐AX‐1042963       8/18/2015 16:40   no Title                                                                               Attorney Client
SWITCH‐AX‐1042964 ‐ SWITCH‐AX‐1042966       8/18/2015 16:40                                                                                      1   Attorney Client
SWITCH‐AX‐1042967 ‐ SWITCH‐AX‐1042967       8/18/2015 16:40   image001.jpg                                                                           Attorney Client
SWITCH‐AX‐1042968 ‐ SWITCH‐AX‐1042976       8/18/2015 16:40                                                                                      1   Attorney Client
SWITCH‐AX‐1042977 ‐ SWITCH‐AX‐1042979       8/18/2015 17:17   no Title                                                                               Attorney Client
SWITCH‐AX‐1042980 ‐ SWITCH‐AX‐1042984       8/18/2015 17:17   AUP v27.FU 08‐13‐15.docx                                                               Attorney Client
SWITCH‐AX‐1042985 ‐ SWITCH‐AX‐1042986       8/18/2015 18:16   no Title                                                                               Attorney Client
SWITCH‐AX‐1042987 ‐ SWITCH‐AX‐1042995       8/18/2015 18:16                                                                                      1   Attorney Client
SWITCH‐AX‐1042996 ‐ SWITCH‐AX‐1042998       8/18/2015 18:16                                                                                      1   Attorney Client
SWITCH‐AX‐1042999 ‐ SWITCH‐AX‐1042999       8/18/2015 18:16   image001.jpg                                                                           Attorney Client
SWITCH‐AX‐1043000 ‐ SWITCH‐AX‐1043002       8/18/2015 21:16   no Title                                                                               Attorney Client
SWITCH‐AX‐1043003 ‐ SWITCH‐AX‐1043003       8/18/2015 21:16   14‐9‐SU‐esig‐LH[24].png                                                                Attorney Client
SWITCH‐AX‐1043004 ‐ SWITCH‐AX‐1043004       8/18/2015 21:16   14‐9‐SU‐esig‐LH[24].png                                                                Attorney Client
SWITCH‐AX‐1043005 ‐ SWITCH‐AX‐1043022       8/18/2015 22:50   no Title                                                                               Attorney Client
SWITCH‐AX‐1043023 ‐ SWITCH‐AX‐1043023       8/18/2015 22:50   Tour Access Agreement (SUPERNAP)_ronJustin.pdf                                         Attorney Client
SWITCH‐AX‐1043024 ‐ SWITCH‐AX‐1043042        8/19/2015 9:17   no Title                                                                               Attorney Client
SWITCH‐AX‐1043043 ‐ SWITCH‐AX‐1043043        8/19/2015 9:17   image001.jpg                                                                           Attorney Client
SWITCH‐AX‐1043044 ‐ SWITCH‐AX‐1043045        8/19/2015 9:31   no Title                                                                               Attorney Client
SWITCH‐AX‐1043046 ‐ SWITCH‐AX‐1043046        8/19/2015 9:31   image002.jpg                                                                           Attorney Client
SWITCH‐AX‐1043047 ‐ SWITCH‐AX‐1043047        8/19/2015 9:31   Rent Payment Summary.xlsx                                                              Attorney Client
SWITCH‐AX‐1043048 ‐ SWITCH‐AX‐1043048        8/19/2015 9:31   Rent Payment Summary.xlsx                                                              Attorney Client
SWITCH‐AX‐1043049 ‐ SWITCH‐AX‐1043049        8/19/2015 9:31   no Title                                                                               Attorney Client
SWITCH‐AX‐1043050 ‐ SWITCH‐AX‐1043050        8/19/2015 9:31   FaceBook 2013.pdf                                                                      Attorney Client
SWITCH‐AX‐1043051 ‐ SWITCH‐AX‐1043086        8/19/2015 9:31   Apple_Environmental_Responsibility_Report_2015.pdf                                     Attorney Client
SWITCH‐AX‐1043087 ‐ SWITCH‐AX‐1043088        8/19/2015 9:54   no Title                                                                               Attorney Client
SWITCH‐AX‐1043089 ‐ SWITCH‐AX‐1043098        8/19/2015 9:54   Colocation Facilities Agreement compared with Colocation Facilities Agreement(1)       Attorney Client
SWITCH‐AX‐1043099 ‐ SWITCH‐AX‐1043100        8/19/2015 9:54   no Title                                                                               Attorney Client
SWITCH‐AX‐1043101 ‐ SWITCH‐AX‐1043110        8/19/2015 9:54   Colocation Facilities Agreement compared with Colocation Facilities Agreement(1)       Attorney Client
SWITCH‐AX‐1043111 ‐ SWITCH‐AX‐1043116       8/19/2015 10:14   no Title                                                                               Attorney Client
SWITCH‐AX‐1043117 ‐ SWITCH‐AX‐1043117       8/19/2015 10:14   image004.png                                                                           Attorney Client
SWITCH‐AX‐1043118 ‐ SWITCH‐AX‐1043118       8/19/2015 10:15   1310 Legal Retainer.xlsx                                                               Attorney Client
SWITCH‐AX‐1043119 ‐ SWITCH‐AX‐1043120       8/19/2015 10:18   no Title                                                                               Attorney Client
SWITCH‐AX‐1043121 ‐ SWITCH‐AX‐1043122       8/19/2015 10:18   Agree Janitorial SVC ‐ May 05.pdf                                                      Attorney Client
SWITCH‐AX‐1043123 ‐ SWITCH‐AX‐1043123       8/19/2015 10:18   image001.jpg                                                                           Attorney Client
SWITCH‐AX‐1043124 ‐ SWITCH‐AX‐1043126       8/19/2015 10:18   Liability Forms.pdf                                                                    Attorney Client




                                                                             EXHIBIT 10, PAGE 1825
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 73 of 829


Bates                                   Document Date         Document Title                                                                                Privilege
SWITCH‐AX‐1043127 ‐ SWITCH‐AX‐1043128       8/19/2015 10:46   no Title                                                                                      Attorney Client
SWITCH‐AX‐1043129 ‐ SWITCH‐AX‐1043129       8/19/2015 10:46   O346‐07‐014‐C.pdf                                                                             Attorney Client
SWITCH‐AX‐1043130 ‐ SWITCH‐AX‐1043132       8/19/2015 10:46   Z059‐081915‐109‐SO (GigE Transport for Outlook Amusements ‐ 2900 W Alameda Ave, Floor 1, BurbaAttorney Client
SWITCH‐AX‐1043133 ‐ SWITCH‐AX‐1043134       8/19/2015 11:21   no Title                                                                                      Attorney Client
SWITCH‐AX‐1043135 ‐ SWITCH‐AX‐1043136       8/19/2015 11:21   SUBLEASE                                                                                      Attorney Client
SWITCH‐AX‐1043137 ‐ SWITCH‐AX‐1043137       8/19/2015 11:21   inNEVation Office SO ‐ CFA.xlsx                                                               Attorney Client
SWITCH‐AX‐1043138 ‐ SWITCH‐AX‐1043140       8/19/2015 11:21   SUBLEASE                                                                                      Attorney Client
SWITCH‐AX‐1043141 ‐ SWITCH‐AX‐1043143       8/19/2015 12:24   no Title                                                                                      Attorney Client
SWITCH‐AX‐1043144 ‐ SWITCH‐AX‐1043144       8/19/2015 12:24   inNEVation Office SO ‐ CFA.xlsx                                                               Attorney Client
SWITCH‐AX‐1043145 ‐ SWITCH‐AX‐1043146       8/19/2015 12:24   SUBLEASE                                                                                      Attorney Client
SWITCH‐AX‐1043147 ‐ SWITCH‐AX‐1043149       8/19/2015 12:24   SUBLEASE                                                                                      Attorney Client
SWITCH‐AX‐1043150 ‐ SWITCH‐AX‐1043152       8/19/2015 12:24   no Title                                                                                      Attorney Client
SWITCH‐AX‐1043153 ‐ SWITCH‐AX‐1043154       8/19/2015 12:24   SUBLEASE                                                                                      Attorney Client
SWITCH‐AX‐1043155 ‐ SWITCH‐AX‐1043157       8/19/2015 12:24   SUBLEASE                                                                                      Attorney Client
SWITCH‐AX‐1043158 ‐ SWITCH‐AX‐1043158       8/19/2015 12:24   inNEVation Office SO ‐ CFA.xlsx                                                               Attorney Client
SWITCH‐AX‐1043159 ‐ SWITCH‐AX‐1043160       8/19/2015 12:43   no Title                                                                                      Attorney Client;Work Product
SWITCH‐AX‐1043161 ‐ SWITCH‐AX‐1043162       8/19/2015 12:45   no Title                                                                                      Attorney Client
SWITCH‐AX‐1043163 ‐ SWITCH‐AX‐1043164       8/19/2015 12:45   Encroachment App_201208091105021162 ‐ Churchill County Road Department.pdf                    Attorney Client
SWITCH‐AX‐1043165 ‐ SWITCH‐AX‐1043169       8/19/2015 12:45   Encroachment Permit Application ‐ Storey County.pdf                                           Attorney Client
SWITCH‐AX‐1043170 ‐ SWITCH‐AX‐1043172       8/19/2015 12:45   APN:_________________                                                                         Attorney Client
SWITCH‐AX‐1043173 ‐ SWITCH‐AX‐1043175       8/19/2015 12:45   DATE: ___________________                                                                     Attorney Client
SWITCH‐AX‐1043176 ‐ SWITCH‐AX‐1043198       8/19/2015 12:47   no Title                                                                                      Attorney Client
SWITCH‐AX‐1043199 ‐ SWITCH‐AX‐1043199       8/19/2015 12:47   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1043200 ‐ SWITCH‐AX‐1043200       8/19/2015 12:47   Tour Access ‐ Corey Huish.pdf                                                                 Attorney Client
SWITCH‐AX‐1043201 ‐ SWITCH‐AX‐1043223       8/19/2015 12:48   no Title                                                                                      Attorney Client
SWITCH‐AX‐1043224 ‐ SWITCH‐AX‐1043224       8/19/2015 12:48   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1043225 ‐ SWITCH‐AX‐1043225       8/19/2015 12:52   no Title                                                                                      Attorney Client
SWITCH‐AX‐1043226 ‐ SWITCH‐AX‐1043226       8/19/2015 12:52   EMPLOYMENT, CONFIDENTIALITY AND INTELLECTUAL PROPERTY AGREEMENT                               Attorney Client
SWITCH‐AX‐1043227 ‐ SWITCH‐AX‐1043227       8/19/2015 14:01   2015 ‐ 2020 Revenues ‐ Review for 2016.xlsx                                                   Attorney Client
SWITCH‐AX‐1043228 ‐ SWITCH‐AX‐1043228       8/19/2015 15:21   no Title                                                                                      Attorney Client
SWITCH‐AX‐1043229 ‐ SWITCH‐AX‐1043238       8/19/2015 15:21   Redline CFA Switch Bryan Cave (BC 081915).docx                                                Attorney Client
SWITCH‐AX‐1043239 ‐ SWITCH‐AX‐1043241       8/19/2015 15:33   no Title                                                                                      Attorney Client
SWITCH‐AX‐1043242 ‐ SWITCH‐AX‐1043302       8/19/2015 15:33   UNR Innevation Agreement ‐ for Switch signature 8‐11‐2015.pdf                                 Attorney Client
SWITCH‐AX‐1043303 ‐ SWITCH‐AX‐1043303       8/19/2015 15:33   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1043304 ‐ SWITCH‐AX‐1043305       8/19/2015 15:47   no Title                                                                                      Attorney Client
SWITCH‐AX‐1043306 ‐ SWITCH‐AX‐1043315       8/19/2015 15:47   Redline CFA Switch Bryan Cave V5 to V6 8‐19‐2015 BC.docx                                      Attorney Client
SWITCH‐AX‐1043316 ‐ SWITCH‐AX‐1043318       8/19/2015 16:13   no Title                                                                                      Attorney Client
SWITCH‐AX‐1043319 ‐ SWITCH‐AX‐1043321       8/19/2015 16:13   no Title                                                                                      Attorney Client
SWITCH‐AX‐1043322 ‐ SWITCH‐AX‐1043324       8/19/2015 16:22   no Title                                                                                      Attorney Client
SWITCH‐AX‐1043325 ‐ SWITCH‐AX‐1043327       8/19/2015 16:56   no Title                                                                                      Attorney Client
SWITCH‐AX‐1043328 ‐ SWITCH‐AX‐1043330       8/19/2015 16:56   SUBLEASE                                                                                      Attorney Client
SWITCH‐AX‐1043331 ‐ SWITCH‐AX‐1043331       8/19/2015 16:56   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1043332 ‐ SWITCH‐AX‐1043332       8/19/2015 17:49   no Title                                                                                      Attorney Client
SWITCH‐AX‐1043333 ‐ SWITCH‐AX‐1043333       8/19/2015 17:49   ATT00001.htm                                                                                  Attorney Client
SWITCH‐AX‐1043334 ‐ SWITCH‐AX‐1043341       8/19/2015 17:49   PowerPoint Presentation                                                                       Attorney Client
SWITCH‐AX‐1043342 ‐ SWITCH‐AX‐1043343       8/19/2015 18:54   no Title                                                                                      Attorney Client




                                                                          EXHIBIT 10, PAGE 1826
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 74 of 829


Bates                                   Document Date         Document Title                                                                                Privilege
SWITCH‐AX‐1043344 ‐ SWITCH‐AX‐1043344       8/19/2015 18:54   O346‐07‐014‐C.pdf                                                                             Attorney Client
SWITCH‐AX‐1043345 ‐ SWITCH‐AX‐1043347       8/19/2015 18:54   Z059‐081915‐109‐SO (GigE Transport for Outlook Amusements ‐ 2900 W Alameda Ave, Floor 1, BurbaAttorney Client
SWITCH‐AX‐1043348 ‐ SWITCH‐AX‐1043349       8/19/2015 18:54   no Title                                                                                      Attorney Client
SWITCH‐AX‐1043350 ‐ SWITCH‐AX‐1043352       8/19/2015 18:54   Z059‐081915‐109‐SO (GigE Transport for Outlook Amusements ‐ 2900 W Alameda Ave, Floor 1, BurbaAttorney Client
SWITCH‐AX‐1043353 ‐ SWITCH‐AX‐1043353       8/19/2015 18:54   O346‐07‐014‐C.pdf                                                                             Attorney Client
SWITCH‐AX‐1043354 ‐ SWITCH‐AX‐1043360       8/19/2015 19:56   no Title                                                                                      Attorney Client
SWITCH‐AX‐1043361 ‐ SWITCH‐AX‐1043361       8/19/2015 19:56   image004.png                                                                                  Attorney Client
SWITCH‐AX‐1043362 ‐ SWITCH‐AX‐1043368       8/19/2015 19:56   no Title                                                                                      Attorney Client
SWITCH‐AX‐1043369 ‐ SWITCH‐AX‐1043369       8/19/2015 19:56   image004.png                                                                                  Attorney Client
SWITCH‐AX‐1043370 ‐ SWITCH‐AX‐1043375       8/19/2015 21:05   no Title                                                                                      Attorney Client
SWITCH‐AX‐1043376 ‐ SWITCH‐AX‐1043376       8/19/2015 21:05   image004.png                                                                                  Attorney Client
SWITCH‐AX‐1043377 ‐ SWITCH‐AX‐1043382       8/19/2015 21:05   no Title                                                                                      Attorney Client
SWITCH‐AX‐1043383 ‐ SWITCH‐AX‐1043383       8/19/2015 21:05   image004.png                                                                                  Attorney Client
SWITCH‐AX‐1043384 ‐ SWITCH‐AX‐1043386       8/19/2015 21:49   no Title                                                                                      Attorney Client
SWITCH‐AX‐1043387 ‐ SWITCH‐AX‐1043387       8/19/2015 21:49   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1043388 ‐ SWITCH‐AX‐1043389        8/20/2015 9:28   SI Invoices for August.msg                                                                    Attorney Client
SWITCH‐AX‐1043390 ‐ SWITCH‐AX‐1043390        8/20/2015 9:28   Meade 14009‐070815 Milan invoice.pdf                                                          Attorney Client
SWITCH‐AX‐1043391 ‐ SWITCH‐AX‐1043396        8/20/2015 9:28   THMO‐071515.pdf                                                                               Attorney Client
SWITCH‐AX‐1043397 ‐ SWITCH‐AX‐1043397        8/20/2015 9:28   Sales ‐ Invoice                                                                               Attorney Client
SWITCH‐AX‐1043398 ‐ SWITCH‐AX‐1043398        8/20/2015 9:28   Sales ‐ Invoice                                                                               Attorney Client
SWITCH‐AX‐1043399 ‐ SWITCH‐AX‐1043408        8/20/2015 9:28   ZARE‐071715.pdf                                                                               Attorney Client
SWITCH‐AX‐1043409 ‐ SWITCH‐AX‐1043409        8/20/2015 9:28   Sales ‐ Invoice                                                                               Attorney Client
SWITCH‐AX‐1043410 ‐ SWITCH‐AX‐1043427        8/20/2015 9:28   T Morton exp rep 073015.pdf                                                                   Attorney Client
SWITCH‐AX‐1043428 ‐ SWITCH‐AX‐1043428        8/20/2015 9:28   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1043429 ‐ SWITCH‐AX‐1043442        8/20/2015 9:28   Z Redman 073015.pdf                                                                           Attorney Client
SWITCH‐AX‐1043443 ‐ SWITCH‐AX‐1043445        8/20/2015 9:28   Invoice                                                                                       Attorney Client
SWITCH‐AX‐1043446 ‐ SWITCH‐AX‐1043446        8/20/2015 9:28   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1043447 ‐ SWITCH‐AX‐1043453        8/20/2015 9:49   no Title                                                                                      Attorney Client
SWITCH‐AX‐1043454 ‐ SWITCH‐AX‐1043461        8/20/2015 9:49   H271‐07‐001‐M.pdf                                                                             Attorney Client
SWITCH‐AX‐1043462 ‐ SWITCH‐AX‐1043467        8/20/2015 9:49   no Title                                                                                      Attorney Client
SWITCH‐AX‐1043468 ‐ SWITCH‐AX‐1043475        8/20/2015 9:49   H271‐07‐001‐M.pdf                                                                             Attorney Client
SWITCH‐AX‐1043476 ‐ SWITCH‐AX‐1043479       8/20/2015 10:57   no Title                                                                                      Attorney Client
SWITCH‐AX‐1043480 ‐ SWITCH‐AX‐1043480       8/20/2015 10:57   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1043481 ‐ SWITCH‐AX‐1043481       8/20/2015 10:57   image004.jpg                                                                                  Attorney Client
SWITCH‐AX‐1043482 ‐ SWITCH‐AX‐1043482       8/20/2015 10:57   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1043483 ‐ SWITCH‐AX‐1043483       8/20/2015 10:57   image003.jpg                                                                                  Attorney Client
SWITCH‐AX‐1043484 ‐ SWITCH‐AX‐1043495       8/20/2015 10:57   Microsoft Word ‐ Switch Comcast MSA IP 150715 FINAL.docx                                      Attorney Client
SWITCH‐AX‐1043496 ‐ SWITCH‐AX‐1043496       8/20/2015 11:38   no Title                                                                                      Attorney Client
SWITCH‐AX‐1043497 ‐ SWITCH‐AX‐1043504       8/20/2015 11:38   BSH_COMMENTS_ GreenPeace Rough Draft V4 08‐12‐15 [SC].docx                                    Attorney Client
SWITCH‐AX‐1043505 ‐ SWITCH‐AX‐1043505       8/20/2015 11:38   14‐9‐SU‐esig‐AK[1][318].png                                                                   Attorney Client
SWITCH‐AX‐1043506 ‐ SWITCH‐AX‐1043511       8/20/2015 11:46   no Title                                                                                      Attorney Client
SWITCH‐AX‐1043512 ‐ SWITCH‐AX‐1043513       8/20/2015 13:58   no Title                                                                                      Attorney Client
SWITCH‐AX‐1043514 ‐ SWITCH‐AX‐1043514       8/20/2015 13:58   image006.png                                                                                  Attorney Client
SWITCH‐AX‐1043515 ‐ SWITCH‐AX‐1043517       8/20/2015 14:10   no Title                                                                                      Attorney Client
SWITCH‐AX‐1043518 ‐ SWITCH‐AX‐1043518       8/20/2015 14:10   image008.png                                                                                  Attorney Client
SWITCH‐AX‐1043519 ‐ SWITCH‐AX‐1043521       8/20/2015 14:54   no Title                                                                                      Attorney Client




                                                                          EXHIBIT 10, PAGE 1827
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 75 of 829


Bates                                   Document Date         Document Title                                                    Privilege
SWITCH‐AX‐1043522 ‐ SWITCH‐AX‐1043522       8/20/2015 14:54   CCSD ‐ SO ‐ 60 cabinets 8.20.15.xlsx                              Attorney Client
SWITCH‐AX‐1043523 ‐ SWITCH‐AX‐1043523       8/20/2015 14:54   image001.png                                                      Attorney Client
SWITCH‐AX‐1043524 ‐ SWITCH‐AX‐1043526       8/20/2015 14:54   no Title                                                          Attorney Client
SWITCH‐AX‐1043527 ‐ SWITCH‐AX‐1043527       8/20/2015 14:54   CCSD ‐ SO ‐ 60 cabinets 8.20.15.xlsx                              Attorney Client
SWITCH‐AX‐1043528 ‐ SWITCH‐AX‐1043528       8/20/2015 14:54   image001.png                                                      Attorney Client
SWITCH‐AX‐1043529 ‐ SWITCH‐AX‐1043532       8/20/2015 15:53   no Title                                                          Attorney Client
SWITCH‐AX‐1043533 ‐ SWITCH‐AX‐1043533       8/20/2015 15:53   image005.jpg                                                      Attorney Client
SWITCH‐AX‐1043534 ‐ SWITCH‐AX‐1043534       8/20/2015 15:53   M720‐09‐003‐E.pdf                                                 Attorney Client
SWITCH‐AX‐1043535 ‐ SWITCH‐AX‐1043535       8/20/2015 15:53   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1043536 ‐ SWITCH‐AX‐1043536       8/20/2015 15:53   image003.jpg                                                      Attorney Client
SWITCH‐AX‐1043537 ‐ SWITCH‐AX‐1043537       8/20/2015 15:53   image002.jpg                                                      Attorney Client
SWITCH‐AX‐1043538 ‐ SWITCH‐AX‐1043538       8/20/2015 15:53   image004.jpg                                                      Attorney Client
SWITCH‐AX‐1043539 ‐ SWITCH‐AX‐1043550       8/20/2015 15:53   Microsoft Word ‐ Switch Comcast MSA IP 150715 FINAL.docx          Attorney Client
SWITCH‐AX‐1043551 ‐ SWITCH‐AX‐1043554       8/20/2015 16:24   no Title                                                          Attorney Client
SWITCH‐AX‐1043555 ‐ SWITCH‐AX‐1043555       8/20/2015 16:24   image001.png                                                      Attorney Client
SWITCH‐AX‐1043556 ‐ SWITCH‐AX‐1043559       8/20/2015 16:24   no Title                                                          Attorney Client
SWITCH‐AX‐1043560 ‐ SWITCH‐AX‐1043560       8/20/2015 16:24   image001.png                                                      Attorney Client
SWITCH‐AX‐1043561 ‐ SWITCH‐AX‐1043564       8/20/2015 17:59   no Title                                                          Attorney Client
SWITCH‐AX‐1043565 ‐ SWITCH‐AX‐1043565       8/20/2015 17:59   Clink_CCSD_SO_8_20_15 .xlsx                                       Attorney Client
SWITCH‐AX‐1043566 ‐ SWITCH‐AX‐1043566       8/20/2015 17:59   image001.png                                                      Attorney Client
SWITCH‐AX‐1043567 ‐ SWITCH‐AX‐1043567       8/20/2015 18:01   no Title                                                          Attorney Client
SWITCH‐AX‐1043568 ‐ SWITCH‐AX‐1043572       8/20/2015 18:01   SCOPE                                                             Attorney Client
SWITCH‐AX‐1043573 ‐ SWITCH‐AX‐1043573       8/20/2015 18:11   no Title                                                          Attorney Client
SWITCH‐AX‐1043574 ‐ SWITCH‐AX‐1043579       8/20/2015 18:18   no Title                                                          Attorney Client
SWITCH‐AX‐1043580 ‐ SWITCH‐AX‐1043589       8/20/2015 18:18   scan0028.pdf                                                      Attorney Client
SWITCH‐AX‐1043590 ‐ SWITCH‐AX‐1043590       8/20/2015 18:18   image003.png                                                      Attorney Client
SWITCH‐AX‐1043591 ‐ SWITCH‐AX‐1043591       8/20/2015 18:18   image002.jpg                                                      Attorney Client
SWITCH‐AX‐1043592 ‐ SWITCH‐AX‐1043594       8/20/2015 20:30   no Title                                                          Attorney Client
SWITCH‐AX‐1043595 ‐ SWITCH‐AX‐1043598       8/20/2015 21:17   no Title                                                          Attorney Client
SWITCH‐AX‐1043599 ‐ SWITCH‐AX‐1043599        8/21/2015 7:04   no Title                                                          Attorney Client
SWITCH‐AX‐1043600 ‐ SWITCH‐AX‐1043610        8/21/2015 7:04   Colocation Facilities Agreement (Cox Rev'd 1‐30‐2015).docx        Attorney Client
SWITCH‐AX‐1043611 ‐ SWITCH‐AX‐1043623        8/21/2015 9:12   no Title                                                          Attorney Client
SWITCH‐AX‐1043624 ‐ SWITCH‐AX‐1043624       8/21/2015 11:01   no Title                                                          Attorney Client
SWITCH‐AX‐1043625 ‐ SWITCH‐AX‐1043635       8/21/2015 11:01   Colocation Facilities Agreement (Cox Rev'd 1‐30‐2015).docx        Attorney Client
SWITCH‐AX‐1043636 ‐ SWITCH‐AX‐1043636       8/21/2015 11:01   image001.png                                                      Attorney Client
SWITCH‐AX‐1043637 ‐ SWITCH‐AX‐1043637       8/21/2015 11:40   no Title                                                          Attorney Client
SWITCH‐AX‐1043638 ‐ SWITCH‐AX‐1043666       8/21/2015 11:40   searchDocuments.pdf                                               Attorney Client
SWITCH‐AX‐1043667 ‐ SWITCH‐AX‐1043669       8/21/2015 12:56   no Title                                                          Attorney Client
SWITCH‐AX‐1043670 ‐ SWITCH‐AX‐1043670       8/21/2015 12:56   EMPLOYMENT, CONFIDENTIALITY AND INTELLECTUAL PROPERTY AGREEMENT   Attorney Client
SWITCH‐AX‐1043671 ‐ SWITCH‐AX‐1043677       8/21/2015 13:32   no Title                                                          Attorney Client
SWITCH‐AX‐1043678 ‐ SWITCH‐AX‐1043678       8/21/2015 13:32   Data Addendum.pdf                                                 Attorney Client
SWITCH‐AX‐1043679 ‐ SWITCH‐AX‐1043686       8/21/2015 13:32   H271‐07‐001‐M.pdf                                                 Attorney Client
SWITCH‐AX‐1043687 ‐ SWITCH‐AX‐1043693       8/21/2015 13:32   no Title                                                          Attorney Client
SWITCH‐AX‐1043694 ‐ SWITCH‐AX‐1043694       8/21/2015 13:32   Data Addendum.pdf                                                 Attorney Client
SWITCH‐AX‐1043695 ‐ SWITCH‐AX‐1043702       8/21/2015 13:32   H271‐07‐001‐M.pdf                                                 Attorney Client
SWITCH‐AX‐1043703 ‐ SWITCH‐AX‐1043705       8/21/2015 14:00   no Title                                                          Attorney Client




                                                                        EXHIBIT 10, PAGE 1828
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 76 of 829


Bates                                   Document Date         Document Title                                                                     Privilege
SWITCH‐AX‐1043706 ‐ SWITCH‐AX‐1043715       8/21/2015 14:00   Redline CFA Switch Bryan Cave V5 to V6 8‐19‐2015 BC.docx                           Attorney Client
SWITCH‐AX‐1043716 ‐ SWITCH‐AX‐1043718       8/21/2015 14:00   no Title                                                                           Attorney Client
SWITCH‐AX‐1043719 ‐ SWITCH‐AX‐1043728       8/21/2015 14:00   Redline CFA Switch Bryan Cave V5 to V6 8‐19‐2015 BC.docx                           Attorney Client
SWITCH‐AX‐1043729 ‐ SWITCH‐AX‐1043731       8/21/2015 14:12   no Title                                                                           Attorney Client
SWITCH‐AX‐1043732 ‐ SWITCH‐AX‐1043734       8/21/2015 14:12   no Title                                                                           Attorney Client
SWITCH‐AX‐1043735 ‐ SWITCH‐AX‐1043737       8/21/2015 14:17   no Title                                                                           Attorney Client
SWITCH‐AX‐1043738 ‐ SWITCH‐AX‐1043747       8/21/2015 14:17   Redline CFA Switch Bryan Cave 08‐21‐15 V7 to V8 BC.docx                            Attorney Client
SWITCH‐AX‐1043748 ‐ SWITCH‐AX‐1043757       8/21/2015 14:17   CFA Switch Bryan Cave 08‐21‐15 V7 BC.docx                                          Attorney Client
SWITCH‐AX‐1043758 ‐ SWITCH‐AX‐1043762       8/21/2015 14:23   no Title                                                                           Attorney Client
SWITCH‐AX‐1043763 ‐ SWITCH‐AX‐1043763       8/21/2015 14:23   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1043764 ‐ SWITCH‐AX‐1043773       8/21/2015 14:23   RE_ Comcast MSA ‐ MZ order.msg                                                     Attorney Client
SWITCH‐AX‐1043774 ‐ SWITCH‐AX‐1043774       8/21/2015 14:23   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1043775 ‐ SWITCH‐AX‐1043775       8/21/2015 14:23   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1043776 ‐ SWITCH‐AX‐1043776       8/21/2015 14:23   image005.jpg                                                                       Attorney Client
SWITCH‐AX‐1043777 ‐ SWITCH‐AX‐1043777       8/21/2015 14:23   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1043778 ‐ SWITCH‐AX‐1043778       8/21/2015 14:23   image004.jpg                                                                       Attorney Client
SWITCH‐AX‐1043779 ‐ SWITCH‐AX‐1043779       8/21/2015 14:23   image004.jpg                                                                       Attorney Client
SWITCH‐AX‐1043780 ‐ SWITCH‐AX‐1043780       8/21/2015 14:23   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1043781 ‐ SWITCH‐AX‐1043785       8/21/2015 14:23   no Title                                                                           Attorney Client
SWITCH‐AX‐1043786 ‐ SWITCH‐AX‐1043786       8/21/2015 14:23   image004.jpg                                                                       Attorney Client
SWITCH‐AX‐1043787 ‐ SWITCH‐AX‐1043787       8/21/2015 14:23   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1043788 ‐ SWITCH‐AX‐1043788       8/21/2015 14:23   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1043789 ‐ SWITCH‐AX‐1043798       8/21/2015 14:23   RE_ Comcast MSA ‐ MZ order.msg                                                     Attorney Client
SWITCH‐AX‐1043799 ‐ SWITCH‐AX‐1043799       8/21/2015 14:23   image005.jpg                                                                       Attorney Client
SWITCH‐AX‐1043800 ‐ SWITCH‐AX‐1043800       8/21/2015 14:23   image004.jpg                                                                       Attorney Client
SWITCH‐AX‐1043801 ‐ SWITCH‐AX‐1043801       8/21/2015 14:23   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1043802 ‐ SWITCH‐AX‐1043802       8/21/2015 14:23   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1043803 ‐ SWITCH‐AX‐1043803       8/21/2015 14:23   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1043804 ‐ SWITCH‐AX‐1043804       8/21/2015 14:53   no Title                                                                           Attorney Client
SWITCH‐AX‐1043805 ‐ SWITCH‐AX‐1043813       8/21/2015 14:53   Colocation Facilities Agreement compared with Colocation Facilities Agreement(1)   Attorney Client
SWITCH‐AX‐1043814 ‐ SWITCH‐AX‐1043822       8/21/2015 14:53   Colocation Facilities Agreement compared with Colocation Facilities Agreement(1)   Attorney Client
SWITCH‐AX‐1043823 ‐ SWITCH‐AX‐1043823       8/21/2015 16:39   no Title                                                                           Attorney Client
SWITCH‐AX‐1043824 ‐ SWITCH‐AX‐1043832       8/21/2015 16:39   Colocation Facilities Agreement compared with Colocation Facilities Agreement(1)   Attorney Client
SWITCH‐AX‐1043833 ‐ SWITCH‐AX‐1043841       8/21/2015 16:39   Colocation Facilities Agreement compared with Colocation Facilities Agreement(1)   Attorney Client
SWITCH‐AX‐1043842 ‐ SWITCH‐AX‐1043843       8/22/2015 12:24   no Title                                                                           Attorney Client
SWITCH‐AX‐1043844 ‐ SWITCH‐AX‐1043844       8/23/2015 11:23   no Title                                                                           Attorney Client
SWITCH‐AX‐1043845 ‐ SWITCH‐AX‐1043845       8/23/2015 11:23   Switch Greenfield Checklist as of 23Aug2015 zr.xlsx                                Attorney Client
SWITCH‐AX‐1043846 ‐ SWITCH‐AX‐1043853       8/23/2015 11:33   no Title                                                                           Attorney Client
SWITCH‐AX‐1043854 ‐ SWITCH‐AX‐1043854       8/23/2015 13:27   no Title                                                                           Attorney Client
SWITCH‐AX‐1043855 ‐ SWITCH‐AX‐1043888       8/23/2015 13:27   Placeholder for title                                                              Attorney Client
SWITCH‐AX‐1043889 ‐ SWITCH‐AX‐1043889       8/23/2015 14:00   no Title                                                                           Attorney Client
SWITCH‐AX‐1043890 ‐ SWITCH‐AX‐1043892       8/23/2015 14:00   KarrScheffel Proposal Letter ‐ 8‐23‐15.doc                                         Attorney Client
SWITCH‐AX‐1043893 ‐ SWITCH‐AX‐1043893       8/23/2015 14:00   Referral Sources.xlsx                                                              Attorney Client
SWITCH‐AX‐1043894 ‐ SWITCH‐AX‐1043927       8/23/2015 14:00   Placeholder for title                                                              Attorney Client
SWITCH‐AX‐1043928 ‐ SWITCH‐AX‐1043928       8/23/2015 14:08   no Title                                                                           Attorney Client
SWITCH‐AX‐1043929 ‐ SWITCH‐AX‐1044040       8/23/2015 14:08   926585 Strategies for Going Public ‐‐ 2012 edition                                 Attorney Client




                                                                           EXHIBIT 10, PAGE 1829
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 77 of 829


Bates                                   Document Date         Document Title                                               Privilege
SWITCH‐AX‐1044041 ‐ SWITCH‐AX‐1044041       8/23/2015 14:16   no Title                                                     Attorney Client
SWITCH‐AX‐1044042 ‐ SWITCH‐AX‐1044153       8/23/2015 14:16   926585 Strategies for Going Public ‐‐ 2012 edition           Attorney Client
SWITCH‐AX‐1044154 ‐ SWITCH‐AX‐1044154       8/23/2015 14:24   no Title                                                     Attorney Client
SWITCH‐AX‐1044155 ‐ SWITCH‐AX‐1044266       8/23/2015 14:24   926585 Strategies for Going Public ‐‐ 2012 edition           Attorney Client
SWITCH‐AX‐1044267 ‐ SWITCH‐AX‐1044267       8/23/2015 14:42   no Title                                                     Attorney Client
SWITCH‐AX‐1044268 ‐ SWITCH‐AX‐1044268       8/23/2015 14:42   Rent Payment Summary.xlsx                                    Attorney Client
SWITCH‐AX‐1044269 ‐ SWITCH‐AX‐1044269       8/23/2015 14:42   Rent Payment Summary.xlsx                                    Attorney Client
SWITCH‐AX‐1044270 ‐ SWITCH‐AX‐1044272       8/23/2015 15:07   no Title                                                     Attorney Client
SWITCH‐AX‐1044273 ‐ SWITCH‐AX‐1044275       8/23/2015 15:07   schedule.pdf                                                 Attorney Client
SWITCH‐AX‐1044276 ‐ SWITCH‐AX‐1044276       8/23/2015 20:07   no Title                                                     Attorney Client
SWITCH‐AX‐1044277 ‐ SWITCH‐AX‐1044277       8/23/2015 20:07   image001.png                                                 Attorney Client
SWITCH‐AX‐1044278 ‐ SWITCH‐AX‐1044278       8/23/2015 20:07   Edge DC Model v9 8.17.2015.xlsm                              Attorney Client
SWITCH‐AX‐1044279 ‐ SWITCH‐AX‐1044279       8/23/2015 20:07   no Title                                                     Attorney Client
SWITCH‐AX‐1044280 ‐ SWITCH‐AX‐1044280       8/23/2015 20:07   image001.png                                                 Attorney Client
SWITCH‐AX‐1044281 ‐ SWITCH‐AX‐1044281       8/23/2015 20:07   Edge DC Model v9 8.17.2015.xlsm                              Attorney Client
SWITCH‐AX‐1044282 ‐ SWITCH‐AX‐1044284       8/24/2015 10:08   no Title                                                     Attorney Client
SWITCH‐AX‐1044285 ‐ SWITCH‐AX‐1044286       8/24/2015 10:35   no Title                                                     Attorney Client
SWITCH‐AX‐1044287 ‐ SWITCH‐AX‐1044287       8/24/2015 10:35   image001.png                                                 Attorney Client
SWITCH‐AX‐1044288 ‐ SWITCH‐AX‐1044290       8/24/2015 10:54   no Title                                                     Attorney Client
SWITCH‐AX‐1044291 ‐ SWITCH‐AX‐1044300       8/24/2015 10:54   Redline CFA Switch Bryan Cave V5 to V6 8‐19‐2015 BC.docx     Attorney Client
SWITCH‐AX‐1044301 ‐ SWITCH‐AX‐1044301       8/24/2015 10:54   image003.png                                                 Attorney Client
SWITCH‐AX‐1044302 ‐ SWITCH‐AX‐1044304       8/24/2015 10:54   no Title                                                     Attorney Client
SWITCH‐AX‐1044305 ‐ SWITCH‐AX‐1044314       8/24/2015 10:54   Redline CFA Switch Bryan Cave V5 to V6 8‐19‐2015 BC.docx     Attorney Client
SWITCH‐AX‐1044315 ‐ SWITCH‐AX‐1044315       8/24/2015 10:54   image003.png                                                 Attorney Client
SWITCH‐AX‐1044316 ‐ SWITCH‐AX‐1044318       8/24/2015 11:00   no Title                                                     Attorney Client
SWITCH‐AX‐1044319 ‐ SWITCH‐AX‐1044328       8/24/2015 11:00   Redline CFA Switch Bryan Cave V5 to V6 8‐19‐2015 BC.docx     Attorney Client
SWITCH‐AX‐1044329 ‐ SWITCH‐AX‐1044329       8/24/2015 11:00   image003.png                                                 Attorney Client
SWITCH‐AX‐1044330 ‐ SWITCH‐AX‐1044333       8/24/2015 11:03   no Title                                                     Attorney Client
SWITCH‐AX‐1044334 ‐ SWITCH‐AX‐1044335       8/24/2015 11:03   Bryan Cave Law ‐ SO ‐ metered power 8‐11‐15 (Approved).pdf   Attorney Client
SWITCH‐AX‐1044336 ‐ SWITCH‐AX‐1044345       8/24/2015 11:03   Redline CFA Switch Bryan Cave V5 to V6 8‐19‐2015 BC.docx     Attorney Client
SWITCH‐AX‐1044346 ‐ SWITCH‐AX‐1044346       8/24/2015 11:03   Bryan Cave Law ‐ SO ‐ metered power 7 9 15.xlsx              Attorney Client
SWITCH‐AX‐1044347 ‐ SWITCH‐AX‐1044347       8/24/2015 11:03   image003.png                                                 Attorney Client
SWITCH‐AX‐1044348 ‐ SWITCH‐AX‐1044351       8/24/2015 11:03   no Title                                                     Attorney Client
SWITCH‐AX‐1044352 ‐ SWITCH‐AX‐1044361       8/24/2015 11:03   Redline CFA Switch Bryan Cave V5 to V6 8‐19‐2015 BC.docx     Attorney Client
SWITCH‐AX‐1044362 ‐ SWITCH‐AX‐1044362       8/24/2015 11:03   Bryan Cave Law ‐ SO ‐ metered power 7 9 15.xlsx              Attorney Client
SWITCH‐AX‐1044363 ‐ SWITCH‐AX‐1044364       8/24/2015 11:03   Bryan Cave Law ‐ SO ‐ metered power 8‐11‐15 (Approved).pdf   Attorney Client
SWITCH‐AX‐1044365 ‐ SWITCH‐AX‐1044365       8/24/2015 11:03   image003.png                                                 Attorney Client
SWITCH‐AX‐1044366 ‐ SWITCH‐AX‐1044368       8/24/2015 11:05   no Title                                                     Attorney Client
SWITCH‐AX‐1044369 ‐ SWITCH‐AX‐1044370       8/24/2015 11:12   no Title                                                     Attorney Client
SWITCH‐AX‐1044371 ‐ SWITCH‐AX‐1044380       8/24/2015 11:12   Redline CFA Switch Bryan Cave 08‐21‐15 V7 to V8 BC.docx      Attorney Client
SWITCH‐AX‐1044381 ‐ SWITCH‐AX‐1044382       8/24/2015 11:12   Bryan Cave Law ‐ SO ‐ metered power 8‐24‐15 (Approved).pdf   Attorney Client
SWITCH‐AX‐1044383 ‐ SWITCH‐AX‐1044392       8/24/2015 11:12   CFA Switch Bryan Cave 08‐24‐15 V8 Executable Switch.docx     Attorney Client
SWITCH‐AX‐1044393 ‐ SWITCH‐AX‐1044394       8/24/2015 11:12   no Title                                                     Attorney Client
SWITCH‐AX‐1044395 ‐ SWITCH‐AX‐1044396       8/24/2015 11:12   Bryan Cave Law ‐ SO ‐ metered power 8‐24‐15 (Approved).pdf   Attorney Client
SWITCH‐AX‐1044397 ‐ SWITCH‐AX‐1044406       8/24/2015 11:12   Redline CFA Switch Bryan Cave 08‐21‐15 V7 to V8 BC.docx      Attorney Client
SWITCH‐AX‐1044407 ‐ SWITCH‐AX‐1044416       8/24/2015 11:12   CFA Switch Bryan Cave 08‐24‐15 V8 Executable Switch.docx     Attorney Client




                                                                          EXHIBIT 10, PAGE 1830
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 78 of 829


Bates                                   Document Date         Document Title                                                       Privilege
SWITCH‐AX‐1044417 ‐ SWITCH‐AX‐1044420       8/24/2015 11:15   no Title                                                             Attorney Client
SWITCH‐AX‐1044421 ‐ SWITCH‐AX‐1044424       8/24/2015 11:15   no Title                                                             Attorney Client
SWITCH‐AX‐1044425 ‐ SWITCH‐AX‐1044426       8/24/2015 11:19   no Title                                                             Attorney Client
SWITCH‐AX‐1044427 ‐ SWITCH‐AX‐1044436       8/24/2015 11:19   CFA Switch Bryan Cave 08‐24‐15 V8 Executable Switch.docx             Attorney Client
SWITCH‐AX‐1044437 ‐ SWITCH‐AX‐1044437       8/24/2015 11:19   image003.png                                                         Attorney Client
SWITCH‐AX‐1044438 ‐ SWITCH‐AX‐1044439       8/24/2015 11:19   Bryan Cave Law ‐ SO ‐ metered power 8‐24‐15 (Approved).pdf           Attorney Client
SWITCH‐AX‐1044440 ‐ SWITCH‐AX‐1044449       8/24/2015 11:19   Redline CFA Switch Bryan Cave 08‐21‐15 V7 to V8 BC.docx              Attorney Client
SWITCH‐AX‐1044450 ‐ SWITCH‐AX‐1044451       8/24/2015 11:19   no Title                                                             Attorney Client
SWITCH‐AX‐1044452 ‐ SWITCH‐AX‐1044461       8/24/2015 11:19   CFA Switch Bryan Cave 08‐24‐15 V8 Executable Switch.docx             Attorney Client
SWITCH‐AX‐1044462 ‐ SWITCH‐AX‐1044462       8/24/2015 11:19   image003.png                                                         Attorney Client
SWITCH‐AX‐1044463 ‐ SWITCH‐AX‐1044464       8/24/2015 11:19   Bryan Cave Law ‐ SO ‐ metered power 8‐24‐15 (Approved).pdf           Attorney Client
SWITCH‐AX‐1044465 ‐ SWITCH‐AX‐1044474       8/24/2015 11:19   Redline CFA Switch Bryan Cave 08‐21‐15 V7 to V8 BC.docx              Attorney Client
SWITCH‐AX‐1044475 ‐ SWITCH‐AX‐1044479       8/24/2015 12:22   no Title                                                             Attorney Client
SWITCH‐AX‐1044480 ‐ SWITCH‐AX‐1044480       8/24/2015 13:14   no Title                                                             Attorney Client
SWITCH‐AX‐1044481 ‐ SWITCH‐AX‐1044481       8/24/2015 13:14   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1044482 ‐ SWITCH‐AX‐1044484       8/24/2015 13:14   Material License Agreement ‐ HGST, Inc. 8‐5‐2015.pdf                 Attorney Client
SWITCH‐AX‐1044485 ‐ SWITCH‐AX‐1044485       8/24/2015 13:35   no Title                                                             Attorney Client
SWITCH‐AX‐1044486 ‐ SWITCH‐AX‐1044499       8/24/2015 13:35   License Agreement eBay V5 08‐24‐2015 Switch.docx                     Attorney Client
SWITCH‐AX‐1044500 ‐ SWITCH‐AX‐1044500       8/24/2015 13:35   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1044501 ‐ SWITCH‐AX‐1044506       8/24/2015 14:37   no Title                                                             Attorney Client
SWITCH‐AX‐1044507 ‐ SWITCH‐AX‐1044516       8/24/2015 14:37   RE_ Comcast MSA ‐ MZ order.msg                                       Attorney Client
SWITCH‐AX‐1044517 ‐ SWITCH‐AX‐1044517       8/24/2015 14:37   M720‐09‐003‐E.pdf                                                    Attorney Client
SWITCH‐AX‐1044518 ‐ SWITCH‐AX‐1044518       8/24/2015 14:37   image002.jpg                                                         Attorney Client
SWITCH‐AX‐1044519 ‐ SWITCH‐AX‐1044519       8/24/2015 14:37   image004.jpg                                                         Attorney Client
SWITCH‐AX‐1044520 ‐ SWITCH‐AX‐1044520       8/24/2015 14:37   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1044521 ‐ SWITCH‐AX‐1044532       8/24/2015 14:37   Microsoft Word ‐ Switch Comcast MSA IP 150715 FINAL.docx             Attorney Client
SWITCH‐AX‐1044533 ‐ SWITCH‐AX‐1044533       8/24/2015 14:37   image002.jpg                                                         Attorney Client
SWITCH‐AX‐1044534 ‐ SWITCH‐AX‐1044534       8/24/2015 14:37   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1044535 ‐ SWITCH‐AX‐1044535       8/24/2015 14:37   image004.jpg                                                         Attorney Client
SWITCH‐AX‐1044536 ‐ SWITCH‐AX‐1044536       8/24/2015 14:37   image005.jpg                                                         Attorney Client
SWITCH‐AX‐1044537 ‐ SWITCH‐AX‐1044537       8/24/2015 14:37   image003.jpg                                                         Attorney Client
SWITCH‐AX‐1044538 ‐ SWITCH‐AX‐1044539       8/24/2015 14:57   no Title                                                             Attorney Client
SWITCH‐AX‐1044540 ‐ SWITCH‐AX‐1044541       8/24/2015 15:15   no Title                                                             Attorney Client
SWITCH‐AX‐1044542 ‐ SWITCH‐AX‐1044542       8/24/2015 15:15   Sponsorship_Application_BBQ Bitter Root Ranch OV 2015.pdf            Attorney Client
SWITCH‐AX‐1044543 ‐ SWITCH‐AX‐1044544       8/24/2015 15:15   BBQ flyer form 2015.pdf                                              Attorney Client
SWITCH‐AX‐1044545 ‐ SWITCH‐AX‐1044546       8/24/2015 15:15   BBQ flyer form 2015.pdf                                              Attorney Client
SWITCH‐AX‐1044547 ‐ SWITCH‐AX‐1044548       8/24/2015 15:15   RE_ BBQ at the Bitter Root Ranch .msg                                Attorney Client
SWITCH‐AX‐1044549 ‐ SWITCH‐AX‐1044553       8/24/2015 15:18   no Title                                                             Attorney Client
SWITCH‐AX‐1044554 ‐ SWITCH‐AX‐1044558       8/24/2015 15:18   no Title                                                             Attorney Client
SWITCH‐AX‐1044559 ‐ SWITCH‐AX‐1044563       8/24/2015 15:36   no Title                                                             Attorney Client
SWITCH‐AX‐1044564 ‐ SWITCH‐AX‐1044564       8/24/2015 15:36   image001.png                                                         Attorney Client
SWITCH‐AX‐1044565 ‐ SWITCH‐AX‐1044565       8/24/2015 15:54   no Title                                                             Attorney Client
SWITCH‐AX‐1044566 ‐ SWITCH‐AX‐1044617       8/24/2015 15:54   Redline Land lease eBay V4 to V5 08‐17‐2015 Switch (00000002).docx   Attorney Client
SWITCH‐AX‐1044618 ‐ SWITCH‐AX‐1044623       8/24/2015 16:01   no Title                                                             Attorney Client
SWITCH‐AX‐1044624 ‐ SWITCH‐AX‐1044624       8/24/2015 16:01   image005.jpg                                                         Attorney Client
SWITCH‐AX‐1044625 ‐ SWITCH‐AX‐1044625       8/24/2015 16:01   image004.jpg                                                         Attorney Client




                                                                          EXHIBIT 10, PAGE 1831
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 79 of 829


Bates                                   Document Date         Document Title                                                                            Privilege
SWITCH‐AX‐1044626 ‐ SWITCH‐AX‐1044626       8/24/2015 16:01   image002.jpg                                                                              Attorney Client
SWITCH‐AX‐1044627 ‐ SWITCH‐AX‐1044631       8/24/2015 16:01   RE_ Machine Zone Order ‐ LV to LA via Centurylink (for Comcast Internet connection).msg   Attorney Client
SWITCH‐AX‐1044632 ‐ SWITCH‐AX‐1044632       8/24/2015 16:01   image008.jpg                                                                              Attorney Client
SWITCH‐AX‐1044633 ‐ SWITCH‐AX‐1044633       8/24/2015 16:01   image003.jpg                                                                              Attorney Client
SWITCH‐AX‐1044634 ‐ SWITCH‐AX‐1044634       8/24/2015 16:01   image007.jpg                                                                              Attorney Client
SWITCH‐AX‐1044635 ‐ SWITCH‐AX‐1044635       8/24/2015 16:01   image002.jpg                                                                              Attorney Client
SWITCH‐AX‐1044636 ‐ SWITCH‐AX‐1044636       8/24/2015 16:01   image001.jpg                                                                              Attorney Client
SWITCH‐AX‐1044637 ‐ SWITCH‐AX‐1044637       8/24/2015 16:01   image005.jpg                                                                              Attorney Client
SWITCH‐AX‐1044638 ‐ SWITCH‐AX‐1044638       8/24/2015 16:01   image001.jpg                                                                              Attorney Client
SWITCH‐AX‐1044639 ‐ SWITCH‐AX‐1044639       8/24/2015 16:01   image004.jpg                                                                              Attorney Client
SWITCH‐AX‐1044640 ‐ SWITCH‐AX‐1044640       8/24/2015 16:01   image002.png                                                                              Attorney Client
SWITCH‐AX‐1044641 ‐ SWITCH‐AX‐1044650       8/24/2015 16:01   RE_ Comcast MSA ‐ MZ order.msg                                                            Attorney Client
SWITCH‐AX‐1044651 ‐ SWITCH‐AX‐1044651       8/24/2015 16:01   image003.jpg                                                                              Attorney Client
SWITCH‐AX‐1044652 ‐ SWITCH‐AX‐1044652       8/24/2015 16:01   image006.jpg                                                                              Attorney Client
SWITCH‐AX‐1044653 ‐ SWITCH‐AX‐1044653       8/24/2015 16:01   image001.jpg                                                                              Attorney Client
SWITCH‐AX‐1044654 ‐ SWITCH‐AX‐1044654       8/24/2015 16:01   image004.jpg                                                                              Attorney Client
SWITCH‐AX‐1044655 ‐ SWITCH‐AX‐1044656       8/24/2015 16:02   no Title                                                                                  Attorney Client;Work Product
SWITCH‐AX‐1044657 ‐ SWITCH‐AX‐1044658       8/24/2015 16:42   no Title                                                                                  Attorney Client
SWITCH‐AX‐1044659 ‐ SWITCH‐AX‐1044659       8/24/2015 16:55   no Title                                                                                  Attorney Client
SWITCH‐AX‐1044660 ‐ SWITCH‐AX‐1044660       8/24/2015 16:55   image002.png                                                                              Attorney Client
SWITCH‐AX‐1044661 ‐ SWITCH‐AX‐1044661       8/24/2015 16:55   Counter_SignedRFP 14064TCG Agreement 8‐17 15 FINAL.docx                                   Attorney Client
SWITCH‐AX‐1044662 ‐ SWITCH‐AX‐1044662       8/24/2015 17:17   no Title                                                                                  Attorney Client
SWITCH‐AX‐1044663 ‐ SWITCH‐AX‐1044663       8/24/2015 17:17   image001.jpg                                                                              Attorney Client
SWITCH‐AX‐1044664 ‐ SWITCH‐AX‐1044715       8/24/2015 17:17   Redline Land Lease Switch eBay v5 to V7 08‐24‐2015 Switch.docx                            Attorney Client
SWITCH‐AX‐1044716 ‐ SWITCH‐AX‐1044719       8/24/2015 18:20   no Title                                                                                  Attorney Client
SWITCH‐AX‐1044720 ‐ SWITCH‐AX‐1044720       8/24/2015 18:20   image010.png                                                                              Attorney Client
SWITCH‐AX‐1044721 ‐ SWITCH‐AX‐1044721       8/24/2015 18:20   no Title                                                                                  Attorney Client
SWITCH‐AX‐1044722 ‐ SWITCH‐AX‐1044722       8/24/2015 18:20   image002.png                                                                              Attorney Client
SWITCH‐AX‐1044723 ‐ SWITCH‐AX‐1044723       8/24/2015 18:20   Counter_SignedRFP 14064TCG Agreement 8‐17 15 FINAL.docx                                   Attorney Client
SWITCH‐AX‐1044724 ‐ SWITCH‐AX‐1044727       8/24/2015 18:20   no Title                                                                                  Attorney Client
SWITCH‐AX‐1044728 ‐ SWITCH‐AX‐1044728       8/24/2015 18:20   image010.png                                                                              Attorney Client
SWITCH‐AX‐1044729 ‐ SWITCH‐AX‐1044729        8/25/2015 9:08   no Title                                                                                  Attorney Client
SWITCH‐AX‐1044730 ‐ SWITCH‐AX‐1044737        8/25/2015 9:08   S349‐07‐001‐M.pdf                                                                         Attorney Client
SWITCH‐AX‐1044738 ‐ SWITCH‐AX‐1044743        8/25/2015 9:54   no Title                                                                                  Attorney Client
SWITCH‐AX‐1044744 ‐ SWITCH‐AX‐1044749        8/25/2015 9:57   no Title                                                                                  Attorney Client
SWITCH‐AX‐1044750 ‐ SWITCH‐AX‐1044750       8/25/2015 11:00   no Title                                                                                  Attorney Client
SWITCH‐AX‐1044751 ‐ SWITCH‐AX‐1044751       8/25/2015 11:00   Atlantic Telenetwork Inc.pdf                                                              Attorney Client
SWITCH‐AX‐1044752 ‐ SWITCH‐AX‐1044752       8/25/2015 11:00   ATT00001.txt                                                                              Attorney Client
SWITCH‐AX‐1044753 ‐ SWITCH‐AX‐1044761       8/25/2015 11:00   Switch ‐ Colocation Facilities Agreement 04‐29‐2015 ATNI redlines.docx                    Attorney Client
SWITCH‐AX‐1044762 ‐ SWITCH‐AX‐1044763       8/25/2015 11:06   no Title                                                                                  Attorney Client
SWITCH‐AX‐1044764 ‐ SWITCH‐AX‐1044764       8/25/2015 11:06   image002.jpg                                                                              Attorney Client
SWITCH‐AX‐1044765 ‐ SWITCH‐AX‐1044765       8/25/2015 11:06   Weekly Purchase Orders Approved 2015.xlsx                                                 Attorney Client
SWITCH‐AX‐1044766 ‐ SWITCH‐AX‐1044766       8/25/2015 11:19   no Title                                                                                  Attorney Client
SWITCH‐AX‐1044767 ‐ SWITCH‐AX‐1044767       8/25/2015 11:19   Order ‐ Purchase List_as of 08 25 2015.xlsx                                               Attorney Client
SWITCH‐AX‐1044768 ‐ SWITCH‐AX‐1044773       8/25/2015 11:23   no Title                                                                                  Attorney Client
SWITCH‐AX‐1044774 ‐ SWITCH‐AX‐1044779       8/25/2015 11:44   no Title                                                                                  Attorney Client




                                                                           EXHIBIT 10, PAGE 1832
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 80 of 829


Bates                                   Document Date         Document Title                                            Privilege
SWITCH‐AX‐1044780 ‐ SWITCH‐AX‐1044781       8/25/2015 11:49   no Title                                                  Attorney Client
SWITCH‐AX‐1044782 ‐ SWITCH‐AX‐1044783       8/25/2015 11:54   no Title                                                  Attorney Client
SWITCH‐AX‐1044784 ‐ SWITCH‐AX‐1044786       8/25/2015 11:58   no Title                                                  Attorney Client
SWITCH‐AX‐1044787 ‐ SWITCH‐AX‐1044788       8/25/2015 12:24   no Title                                                  Attorney Client
SWITCH‐AX‐1044789 ‐ SWITCH‐AX‐1044802       8/25/2015 12:24   Redline License Agreement V5 to V6 08‐25‐2015 CL.docx     Attorney Client
SWITCH‐AX‐1044803 ‐ SWITCH‐AX‐1044816       8/25/2015 12:24   License Agreement eBay V6 08‐25‐2015 Switch.docx          Attorney Client
SWITCH‐AX‐1044817 ‐ SWITCH‐AX‐1044817       8/25/2015 12:24   image001.jpg                                              Attorney Client
SWITCH‐AX‐1044818 ‐ SWITCH‐AX‐1044819       8/25/2015 13:15   no Title                                                  Attorney Client
SWITCH‐AX‐1044820 ‐ SWITCH‐AX‐1044820       8/25/2015 13:15   image002.jpg                                              Attorney Client
SWITCH‐AX‐1044821 ‐ SWITCH‐AX‐1044823       8/25/2015 13:18   no Title                                                  Attorney Client
SWITCH‐AX‐1044824 ‐ SWITCH‐AX‐1044824       8/25/2015 13:18   image001.jpg                                              Attorney Client
SWITCH‐AX‐1044825 ‐ SWITCH‐AX‐1044827       8/25/2015 13:19   no Title                                                  Attorney Client
SWITCH‐AX‐1044828 ‐ SWITCH‐AX‐1044828       8/25/2015 13:19   image002.jpg                                              Attorney Client
SWITCH‐AX‐1044829 ‐ SWITCH‐AX‐1044831       8/25/2015 13:21   no Title                                                  Attorney Client
SWITCH‐AX‐1044832 ‐ SWITCH‐AX‐1044832       8/25/2015 13:21   image003.jpg                                              Attorney Client
SWITCH‐AX‐1044833 ‐ SWITCH‐AX‐1044836       8/25/2015 13:22   no Title                                                  Attorney Client
SWITCH‐AX‐1044837 ‐ SWITCH‐AX‐1044837       8/25/2015 13:22   image001.jpg                                              Attorney Client
SWITCH‐AX‐1044838 ‐ SWITCH‐AX‐1044839       8/25/2015 13:30   no Title                                                  Attorney Client
SWITCH‐AX‐1044840 ‐ SWITCH‐AX‐1044848       8/25/2015 13:30   Switch ATNI CFA 8‐25‐2015 V3 Switch.docx                  Attorney Client
SWITCH‐AX‐1044849 ‐ SWITCH‐AX‐1044857       8/25/2015 13:30   Redline Switch ATNI CFA 8‐25‐2015 V2‐V3 Switch.docx       Attorney Client
SWITCH‐AX‐1044858 ‐ SWITCH‐AX‐1044866       8/25/2015 13:30   Redline Switch ATNI CFA 8‐25‐2015 V1‐V3 Switch.docx       Attorney Client
SWITCH‐AX‐1044867 ‐ SWITCH‐AX‐1044868       8/25/2015 13:54   no Title                                                  Attorney Client
SWITCH‐AX‐1044869 ‐ SWITCH‐AX‐1044877       8/25/2015 13:54   Switch ATNI CFA 8‐25‐2015 V3 Switch.docx                  Attorney Client
SWITCH‐AX‐1044878 ‐ SWITCH‐AX‐1044886       8/25/2015 13:54   Redline Switch ATNI CFA 8‐25‐2015 V2‐V3 Switch.docx       Attorney Client
SWITCH‐AX‐1044887 ‐ SWITCH‐AX‐1044890       8/25/2015 13:56   no Title                                                  Attorney Client
SWITCH‐AX‐1044891 ‐ SWITCH‐AX‐1044891       8/25/2015 13:56   image003.jpg                                              Attorney Client
SWITCH‐AX‐1044892 ‐ SWITCH‐AX‐1044898       8/25/2015 13:59   no Title                                                  Attorney Client
SWITCH‐AX‐1044899 ‐ SWITCH‐AX‐1044899       8/25/2015 14:07   no Title                                                  Attorney Client
SWITCH‐AX‐1044900 ‐ SWITCH‐AX‐1044908       8/25/2015 14:07   Redline Switch ATNI CFA 8‐25‐2015 V2‐V3 Switch.docx       Attorney Client
SWITCH‐AX‐1044909 ‐ SWITCH‐AX‐1044909       8/25/2015 14:07   image001.jpg                                              Attorney Client
SWITCH‐AX‐1044910 ‐ SWITCH‐AX‐1044918       8/25/2015 14:07   Switch ATNI CFA 8‐25‐2015 V3 Executable.docx              Attorney Client
SWITCH‐AX‐1044919 ‐ SWITCH‐AX‐1044920       8/25/2015 14:31   no Title                                                  Attorney Client
SWITCH‐AX‐1044921 ‐ SWITCH‐AX‐1044930       8/25/2015 14:31   Redline CFA eMoney Switch V2 to V3 08‐12‐15 Switch.docx   Attorney Client
SWITCH‐AX‐1044931 ‐ SWITCH‐AX‐1044940       8/25/2015 14:31   CFA eMoney Switch V3 08‐12‐15 Switch.docx                 Attorney Client
SWITCH‐AX‐1044941 ‐ SWITCH‐AX‐1044942       8/25/2015 14:31   RE_ eMoney CFA.msg                                        Attorney Client
SWITCH‐AX‐1044943 ‐ SWITCH‐AX‐1044944       8/25/2015 14:31   no Title                                                  Attorney Client
SWITCH‐AX‐1044945 ‐ SWITCH‐AX‐1044954       8/25/2015 14:31   CFA eMoney Switch V3 08‐12‐15 Switch.docx                 Attorney Client
SWITCH‐AX‐1044955 ‐ SWITCH‐AX‐1044964       8/25/2015 14:31   Redline CFA eMoney Switch V2 to V3 08‐12‐15 Switch.docx   Attorney Client
SWITCH‐AX‐1044965 ‐ SWITCH‐AX‐1044966       8/25/2015 14:31   RE_ eMoney CFA.msg                                        Attorney Client
SWITCH‐AX‐1044967 ‐ SWITCH‐AX‐1044967       8/25/2015 15:00   no Title                                                  Attorney Client
SWITCH‐AX‐1044968 ‐ SWITCH‐AX‐1044976       8/25/2015 15:00   Cox CFA.docx                                              Attorney Client
SWITCH‐AX‐1044977 ‐ SWITCH‐AX‐1044981       8/25/2015 15:33   no Title                                                  Attorney Client
SWITCH‐AX‐1044982 ‐ SWITCH‐AX‐1044982       8/25/2015 15:33   image006.jpg                                              Attorney Client
SWITCH‐AX‐1044983 ‐ SWITCH‐AX‐1044989       8/25/2015 16:55   no Title                                                  Attorney Client
SWITCH‐AX‐1044990 ‐ SWITCH‐AX‐1044990       8/25/2015 16:55   image001.jpg                                              Attorney Client
SWITCH‐AX‐1044991 ‐ SWITCH‐AX‐1044991       8/25/2015 16:55   image003.jpg                                              Attorney Client




                                                                          EXHIBIT 10, PAGE 1833
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 81 of 829


Bates                                   Document Date         Document Title                                                   Privilege
SWITCH‐AX‐1044992 ‐ SWITCH‐AX‐1044993       8/25/2015 16:57   no Title                                                         Attorney Client
SWITCH‐AX‐1044994 ‐ SWITCH‐AX‐1044994       8/25/2015 16:57   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1044995 ‐ SWITCH‐AX‐1045003       8/25/2015 16:57   Switch ATNI CFA 8‐25‐2015 V3 Executable.docx                     Attorney Client
SWITCH‐AX‐1045004 ‐ SWITCH‐AX‐1045012       8/25/2015 16:57   Redline Switch ATNI CFA 8‐25‐2015 V2‐V3 Switch.docx              Attorney Client
SWITCH‐AX‐1045013 ‐ SWITCH‐AX‐1045044        8/26/2015 2:49   no Title                                                         Attorney Client
SWITCH‐AX‐1045045 ‐ SWITCH‐AX‐1045045        8/26/2015 2:49   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1045046 ‐ SWITCH‐AX‐1045046        8/26/2015 8:43   no Title                                                         Attorney Client
SWITCH‐AX‐1045047 ‐ SWITCH‐AX‐1045060        8/26/2015 8:43   Redline License Agreement V5 to V6 08‐26‐2015 CL TM.docx         Attorney Client
SWITCH‐AX‐1045061 ‐ SWITCH‐AX‐1045061        8/26/2015 9:26   no Title                                                         Attorney Client
SWITCH‐AX‐1045062 ‐ SWITCH‐AX‐1045075        8/26/2015 9:26   Redline License Agreement V6TM to V7 CL.docx                     Attorney Client
SWITCH‐AX‐1045076 ‐ SWITCH‐AX‐1045076        8/26/2015 9:45   no Title                                                         Attorney Client
SWITCH‐AX‐1045077 ‐ SWITCH‐AX‐1045085        8/26/2015 9:45   CFA Cox Switch V3 08‐25‐15 Switch.docx                           Attorney Client
SWITCH‐AX‐1045086 ‐ SWITCH‐AX‐1045094        8/26/2015 9:45   CFA Cox V2 to V3 08‐25‐15 Switch.docx                            Attorney Client
SWITCH‐AX‐1045095 ‐ SWITCH‐AX‐1045095        8/26/2015 9:45   no Title                                                         Attorney Client
SWITCH‐AX‐1045096 ‐ SWITCH‐AX‐1045104        8/26/2015 9:45   CFA Cox Switch V3 08‐25‐15 Switch.docx                           Attorney Client
SWITCH‐AX‐1045105 ‐ SWITCH‐AX‐1045113        8/26/2015 9:45   CFA Cox V2 to V3 08‐25‐15 Switch.docx                            Attorney Client
SWITCH‐AX‐1045114 ‐ SWITCH‐AX‐1045118        8/26/2015 9:47   no Title                                                         Attorney Client
SWITCH‐AX‐1045119 ‐ SWITCH‐AX‐1045119        8/26/2015 9:47   image010.png                                                     Attorney Client
SWITCH‐AX‐1045120 ‐ SWITCH‐AX‐1045120       8/26/2015 10:03   no Title                                                         Attorney Client
SWITCH‐AX‐1045121 ‐ SWITCH‐AX‐1045121       8/26/2015 10:03   image001.png                                                     Attorney Client
SWITCH‐AX‐1045122 ‐ SWITCH‐AX‐1045123       8/26/2015 10:08   no Title                                                         Attorney Client
SWITCH‐AX‐1045124 ‐ SWITCH‐AX‐1045126       8/26/2015 10:11   no Title                                                         Attorney Client
SWITCH‐AX‐1045127 ‐ SWITCH‐AX‐1045127       8/26/2015 10:32   no Title                                                         Attorney Client
SWITCH‐AX‐1045128 ‐ SWITCH‐AX‐1045128       8/26/2015 10:32   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1045129 ‐ SWITCH‐AX‐1045143       8/26/2015 10:32   License Agreement Switch eBay V1 08‐26‐2015 Switch.docx          Attorney Client
SWITCH‐AX‐1045144 ‐ SWITCH‐AX‐1045144       8/26/2015 10:37   no Title                                                         Attorney Client
SWITCH‐AX‐1045145 ‐ SWITCH‐AX‐1045146       8/26/2015 10:37   Bryan Cave Law ‐ SO ‐ metered power 08‐26‐2015 BC Executed.pdf   Attorney Client
SWITCH‐AX‐1045147 ‐ SWITCH‐AX‐1045156       8/26/2015 10:37   CFA Switch Bryan Cave 08‐26‐15 V8 BC Executed.pdf                Attorney Client
SWITCH‐AX‐1045157 ‐ SWITCH‐AX‐1045158       8/26/2015 11:33   no Title                                                         Attorney Client
SWITCH‐AX‐1045159 ‐ SWITCH‐AX‐1045159       8/26/2015 11:33   ATT00003.htm                                                     Attorney Client
SWITCH‐AX‐1045160 ‐ SWITCH‐AX‐1045161       8/26/2015 11:33   RE_ BBQ at the Bitter Root Ranch .msg                            Attorney Client
SWITCH‐AX‐1045162 ‐ SWITCH‐AX‐1045162       8/26/2015 11:33   Sponsorship_Application_BBQ Bitter Root Ranch OV 2015.pdf        Attorney Client
SWITCH‐AX‐1045163 ‐ SWITCH‐AX‐1045164       8/26/2015 11:33   BBQ flyer form 2015.pdf                                          Attorney Client
SWITCH‐AX‐1045165 ‐ SWITCH‐AX‐1045165       8/26/2015 11:33   ATT00001.htm                                                     Attorney Client
SWITCH‐AX‐1045166 ‐ SWITCH‐AX‐1045167       8/26/2015 11:33   BBQ flyer form 2015.pdf                                          Attorney Client
SWITCH‐AX‐1045168 ‐ SWITCH‐AX‐1045168       8/26/2015 11:33   ATT00004.htm                                                     Attorney Client
SWITCH‐AX‐1045169 ‐ SWITCH‐AX‐1045169       8/26/2015 11:33   ATT00002.htm                                                     Attorney Client
SWITCH‐AX‐1045170 ‐ SWITCH‐AX‐1045171       8/26/2015 11:34   no Title                                                         Attorney Client
SWITCH‐AX‐1045172 ‐ SWITCH‐AX‐1045173       8/26/2015 11:34   Bryan Cave Law ‐ SO ‐ metered power 08‐26‐2015 BC Executed.pdf   Attorney Client
SWITCH‐AX‐1045174 ‐ SWITCH‐AX‐1045183       8/26/2015 11:34   CFA Switch Bryan Cave 08‐26‐15 V8 BC Executed.pdf                Attorney Client
SWITCH‐AX‐1045184 ‐ SWITCH‐AX‐1045185       8/26/2015 11:34   no Title                                                         Attorney Client
SWITCH‐AX‐1045186 ‐ SWITCH‐AX‐1045195       8/26/2015 11:34   CFA Switch Bryan Cave 08‐26‐15 V8 BC Executed.pdf                Attorney Client
SWITCH‐AX‐1045196 ‐ SWITCH‐AX‐1045197       8/26/2015 11:34   Bryan Cave Law ‐ SO ‐ metered power 08‐26‐2015 BC Executed.pdf   Attorney Client
SWITCH‐AX‐1045198 ‐ SWITCH‐AX‐1045200       8/26/2015 11:40   no Title                                                         Attorney Client
SWITCH‐AX‐1045201 ‐ SWITCH‐AX‐1045202       8/26/2015 11:40   Bryan Cave Law ‐ SO ‐ metered power 08‐26‐2015 BC Executed.pdf   Attorney Client
SWITCH‐AX‐1045203 ‐ SWITCH‐AX‐1045203       8/26/2015 11:40   image003.jpg                                                     Attorney Client




                                                                          EXHIBIT 10, PAGE 1834
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 82 of 829


Bates                                   Document Date         Document Title                                                                         Privilege
SWITCH‐AX‐1045204 ‐ SWITCH‐AX‐1045213       8/26/2015 11:40   CFA Switch Bryan Cave 08‐26‐15 V8 BC Executed.pdf                                      Attorney Client
SWITCH‐AX‐1045214 ‐ SWITCH‐AX‐1045216       8/26/2015 11:40   no Title                                                                               Attorney Client
SWITCH‐AX‐1045217 ‐ SWITCH‐AX‐1045226       8/26/2015 11:40   CFA Switch Bryan Cave 08‐26‐15 V8 BC Executed.pdf                                      Attorney Client
SWITCH‐AX‐1045227 ‐ SWITCH‐AX‐1045227       8/26/2015 11:40   image003.jpg                                                                           Attorney Client
SWITCH‐AX‐1045228 ‐ SWITCH‐AX‐1045229       8/26/2015 11:40   Bryan Cave Law ‐ SO ‐ metered power 08‐26‐2015 BC Executed.pdf                         Attorney Client
SWITCH‐AX‐1045230 ‐ SWITCH‐AX‐1045232       8/26/2015 11:43   no Title                                                                               Attorney Client
SWITCH‐AX‐1045233 ‐ SWITCH‐AX‐1045235       8/26/2015 11:43   no Title                                                                               Attorney Client
SWITCH‐AX‐1045236 ‐ SWITCH‐AX‐1045239       8/26/2015 11:44   no Title                                                                               Attorney Client
SWITCH‐AX‐1045240 ‐ SWITCH‐AX‐1045243       8/26/2015 11:46   no Title                                                                               Attorney Client
SWITCH‐AX‐1045244 ‐ SWITCH‐AX‐1045245       8/26/2015 11:48   no Title                                                                               Attorney Client
SWITCH‐AX‐1045246 ‐ SWITCH‐AX‐1045246       8/26/2015 11:48   image003.jpg                                                                           Attorney Client
SWITCH‐AX‐1045247 ‐ SWITCH‐AX‐1045248       8/26/2015 11:48   Bryan Cave Law ‐ SO ‐ metered power 08‐26‐2015 BC Executed.pdf                         Attorney Client
SWITCH‐AX‐1045249 ‐ SWITCH‐AX‐1045258       8/26/2015 11:48   CFA Switch Bryan Cave 08‐26‐15 V8 BC Executed.pdf                                      Attorney Client
SWITCH‐AX‐1045259 ‐ SWITCH‐AX‐1045266       8/26/2015 12:01   no Title                                                                               Attorney Client
SWITCH‐AX‐1045267 ‐ SWITCH‐AX‐1045274       8/26/2015 12:03   no Title                                                                               Attorney Client
SWITCH‐AX‐1045275 ‐ SWITCH‐AX‐1045277       8/26/2015 13:03   no Title                                                                               Attorney Client
SWITCH‐AX‐1045278 ‐ SWITCH‐AX‐1045278       8/26/2015 13:03   Counter Terrorism Center Daily Brief ‐ August 25, 2015.pdf                             Attorney Client
SWITCH‐AX‐1045279 ‐ SWITCH‐AX‐1045422       8/26/2015 13:03   dhsclips150825.doc                                                                     Attorney Client
SWITCH‐AX‐1045423 ‐ SWITCH‐AX‐1045423       8/26/2015 15:59   no Title                                                                               Attorney Client
SWITCH‐AX‐1045424 ‐ SWITCH‐AX‐1045424       8/26/2015 15:59   6566_20150826_155900.mp3                                                               Attorney Client
SWITCH‐AX‐1045425 ‐ SWITCH‐AX‐1045428       8/26/2015 17:39   no Title                                                                               Attorney Client
SWITCH‐AX‐1045429 ‐ SWITCH‐AX‐1045429       8/26/2015 17:39   Copy of Clink_CCSD_SO_8_20_15 .xlsx                                                    Attorney Client
SWITCH‐AX‐1045430 ‐ SWITCH‐AX‐1045430       8/26/2015 17:39   image008.png                                                                           Attorney Client
SWITCH‐AX‐1045431 ‐ SWITCH‐AX‐1045434       8/26/2015 17:39   no Title                                                                               Attorney Client
SWITCH‐AX‐1045435 ‐ SWITCH‐AX‐1045435       8/26/2015 17:39   Copy of Clink_CCSD_SO_8_20_15 .xlsx                                                    Attorney Client
SWITCH‐AX‐1045436 ‐ SWITCH‐AX‐1045436       8/26/2015 17:39   image008.png                                                                           Attorney Client
SWITCH‐AX‐1045437 ‐ SWITCH‐AX‐1045441       8/26/2015 18:11   no Title                                                                               Attorney Client
SWITCH‐AX‐1045442 ‐ SWITCH‐AX‐1045442       8/26/2015 18:11   image008.png                                                                           Attorney Client
SWITCH‐AX‐1045443 ‐ SWITCH‐AX‐1045447       8/26/2015 18:11   no Title                                                                               Attorney Client
SWITCH‐AX‐1045448 ‐ SWITCH‐AX‐1045448       8/26/2015 18:11   image008.png                                                                           Attorney Client
SWITCH‐AX‐1045449 ‐ SWITCH‐AX‐1045482        8/27/2015 0:24   no Title                                                                               Attorney Client
SWITCH‐AX‐1045483 ‐ SWITCH‐AX‐1045486        8/27/2015 0:24   Draft_Settlement_Agreement_Swiss_2014‐12‐18 (Reviewed SWITCH).docx                     Attorney Client
SWITCH‐AX‐1045487 ‐ SWITCH‐AX‐1045487        8/27/2015 0:24   image002.jpg                                                                           Attorney Client
SWITCH‐AX‐1045488 ‐ SWITCH‐AX‐1045491        8/27/2015 5:02   no Title                                                                               Attorney Client
SWITCH‐AX‐1045492 ‐ SWITCH‐AX‐1045492        8/27/2015 5:02   14‐9‐SU‐esig‐AK[1][28].png                                                             Attorney Client
SWITCH‐AX‐1045493 ‐ SWITCH‐AX‐1045496        8/27/2015 9:34   no Title                                                                               Attorney Client
SWITCH‐AX‐1045497 ‐ SWITCH‐AX‐1045497        8/27/2015 9:34   image002.png                                                                           Attorney Client
SWITCH‐AX‐1045498 ‐ SWITCH‐AX‐1045500        8/27/2015 9:58   no Title                                                                               Attorney Client
SWITCH‐AX‐1045501 ‐ SWITCH‐AX‐1045502       8/27/2015 10:05   no Title                                                                               Attorney Client
SWITCH‐AX‐1045503 ‐ SWITCH‐AX‐1045503       8/27/2015 10:05   image002.png                                                                           Attorney Client
SWITCH‐AX‐1045504 ‐ SWITCH‐AX‐1045505       8/27/2015 10:05   Clink_CCSD_SO_8_20_15_Final.pdf                                                        Attorney Client
SWITCH‐AX‐1045506 ‐ SWITCH‐AX‐1045507       8/27/2015 10:22   no Title                                                                               Attorney Client
SWITCH‐AX‐1045508 ‐ SWITCH‐AX‐1045510       8/27/2015 10:22   Microsoft PowerPoint ‐ Debt BOD 8.26.2015                                              Attorney Client
SWITCH‐AX‐1045511 ‐ SWITCH‐AX‐1045511       8/27/2015 10:22   image001.png                                                                           Attorney Client
SWITCH‐AX‐1045512 ‐ SWITCH‐AX‐1045515       8/27/2015 10:22   TITLE                                                                                  Attorney Client
SWITCH‐AX‐1045516 ‐ SWITCH‐AX‐1045516       8/27/2015 10:22   Refinancing Consolidated Financial Statements V23 (new Reno EBITDA) 08 26 15 CI.xlsx   Attorney Client




                                                                           EXHIBIT 10, PAGE 1835
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 83 of 829


Bates                                   Document Date         Document Title                                                                     Privilege
SWITCH‐AX‐1045517 ‐ SWITCH‐AX‐1045517       8/27/2015 10:22   SUPERNAP Reno model including class A Switch owns B v36 8 3 2015.xlsm              Attorney Client
SWITCH‐AX‐1045518 ‐ SWITCH‐AX‐1045524       8/27/2015 10:29   no Title                                                                           Attorney Client
SWITCH‐AX‐1045525 ‐ SWITCH‐AX‐1045525       8/27/2015 10:29   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1045526 ‐ SWITCH‐AX‐1045529       8/27/2015 11:15   no Title                                                                           Attorney Client
SWITCH‐AX‐1045530 ‐ SWITCH‐AX‐1045530       8/27/2015 11:15   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1045531 ‐ SWITCH‐AX‐1045534       8/27/2015 11:15   no Title                                                                           Attorney Client
SWITCH‐AX‐1045535 ‐ SWITCH‐AX‐1045535       8/27/2015 11:15   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1045536 ‐ SWITCH‐AX‐1045539       8/27/2015 11:17   no Title                                                                           Attorney Client
SWITCH‐AX‐1045540 ‐ SWITCH‐AX‐1045540       8/27/2015 11:17   image004.jpg                                                                       Attorney Client
SWITCH‐AX‐1045541 ‐ SWITCH‐AX‐1045543       8/27/2015 12:14   no Title                                                                           Attorney Client
SWITCH‐AX‐1045544 ‐ SWITCH‐AX‐1045544       8/27/2015 12:14   image002.png                                                                       Attorney Client
SWITCH‐AX‐1045545 ‐ SWITCH‐AX‐1045547       8/27/2015 12:14   CCSD Pricing_Updated.docx                                                          Attorney Client
SWITCH‐AX‐1045548 ‐ SWITCH‐AX‐1045551       8/27/2015 12:35   no Title                                                                           Attorney Client
SWITCH‐AX‐1045552 ‐ SWITCH‐AX‐1045553       8/27/2015 15:12   no Title                                                                           Attorney Client
SWITCH‐AX‐1045554 ‐ SWITCH‐AX‐1045555       8/27/2015 15:12   no Title                                                                           Attorney Client
SWITCH‐AX‐1045556 ‐ SWITCH‐AX‐1045559       8/27/2015 15:21   no Title                                                                           Attorney Client
SWITCH‐AX‐1045560 ‐ SWITCH‐AX‐1045560       8/27/2015 15:21   SO ‐ GroupGets LLC. ‐ 08‐27‐15.pdf                                                 Attorney Client
SWITCH‐AX‐1045561 ‐ SWITCH‐AX‐1045568       8/27/2015 15:21   Colocation Facilities Agreement 04‐29‐2015 (fillable form).pdf                     Attorney Client
SWITCH‐AX‐1045569 ‐ SWITCH‐AX‐1045569       8/27/2015 15:38   Reno Closing Documents.msg                                                         Attorney Client
SWITCH‐AX‐1045570 ‐ SWITCH‐AX‐1045577       8/27/2015 15:38   1F POTABLE WATER RIGHTS USE.pdf                                                    Attorney Client
SWITCH‐AX‐1045578 ‐ SWITCH‐AX‐1045592       8/27/2015 15:38   1N RECORDED ACCESS UTILITY EASEMENT.pdf                                            Attorney Client
SWITCH‐AX‐1045593 ‐ SWITCH‐AX‐1045621       8/27/2015 15:38   1D APPROVED TITLE.pdf                                                              Attorney Client
SWITCH‐AX‐1045622 ‐ SWITCH‐AX‐1045654       8/27/2015 15:38   1B PURCHASE AND SALE AGREEMENT.pdf                                                 Attorney Client
SWITCH‐AX‐1045655 ‐ SWITCH‐AX‐1045680       8/27/2015 15:38   1L RECORDED OPEN SPACE COVENANT.pdf                                                Attorney Client
SWITCH‐AX‐1045681 ‐ SWITCH‐AX‐1045687       8/27/2015 15:38   1A FINAL AND APPROVED SETTLEMENT STATEMENTS.pdf                                    Attorney Client
SWITCH‐AX‐1045688 ‐ SWITCH‐AX‐1045718       8/27/2015 15:38   1M RECORDED COLOCATION COVENANT.PDF                                                Attorney Client
SWITCH‐AX‐1045719 ‐ SWITCH‐AX‐1045723       8/27/2015 15:38   1C ESCROW INSTRUCTIONS.pdf                                                         Attorney Client
SWITCH‐AX‐1045724 ‐ SWITCH‐AX‐1045745       8/27/2015 15:38   1L RECORDED GRANT DEED.pdf                                                         Attorney Client
SWITCH‐AX‐1045746 ‐ SWITCH‐AX‐1045747       8/27/2015 15:38   1E AGRICULTURAL USE APPLICATION.pdf                                                Attorney Client
SWITCH‐AX‐1045748 ‐ SWITCH‐AX‐1045755       8/27/2015 15:38   1J RECORDED MEMORANDUM OF AGREEMENT.pdf                                            Attorney Client
SWITCH‐AX‐1045756 ‐ SWITCH‐AX‐1045781       8/27/2015 15:38   1G NONPOTABLE WATER RIGHTS USE.pdf                                                 Attorney Client
SWITCH‐AX‐1045782 ‐ SWITCH‐AX‐1045790       8/27/2015 15:38   1K RECORDED CERTIFICATE OF ANNEXATION.pdf                                          Attorney Client
SWITCH‐AX‐1045791 ‐ SWITCH‐AX‐1045792       8/27/2015 15:38   1H MEMORANDUM OF UNDERSTANDING.pdf                                                 Attorney Client
SWITCH‐AX‐1045793 ‐ SWITCH‐AX‐1045804       8/27/2015 15:38   1I SIGN LICENSE AGREEMENT.pdf                                                      Attorney Client
SWITCH‐AX‐1045805 ‐ SWITCH‐AX‐1045805       8/27/2015 15:43   no Title                                                                           Attorney Client
SWITCH‐AX‐1045806 ‐ SWITCH‐AX‐1045806       8/27/2015 15:43   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1045807 ‐ SWITCH‐AX‐1045824       8/27/2015 15:43   Redline MSA Switch Level 3 V1 to V2 8‐13‐2015 Switch.doc                           Attorney Client
SWITCH‐AX‐1045825 ‐ SWITCH‐AX‐1045825       8/27/2015 15:43   no Title                                                                           Attorney Client
SWITCH‐AX‐1045826 ‐ SWITCH‐AX‐1045826       8/27/2015 15:43   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1045827 ‐ SWITCH‐AX‐1045844       8/27/2015 15:43   Redline MSA Switch Level 3 V1 to V2 8‐13‐2015 Switch.doc                           Attorney Client
SWITCH‐AX‐1045845 ‐ SWITCH‐AX‐1045847       8/27/2015 17:04   no Title                                                                           Attorney Client
SWITCH‐AX‐1045848 ‐ SWITCH‐AX‐1045856       8/27/2015 17:04   Colocation Facilities Agreement compared with Colocation Facilities Agreement(1)   Attorney Client
SWITCH‐AX‐1045857 ‐ SWITCH‐AX‐1045865       8/27/2015 17:04   Colocation Facilities Agreement compared with Colocation Facilities Agreement(1)   Attorney Client
SWITCH‐AX‐1045866 ‐ SWITCH‐AX‐1045867       8/27/2015 18:13   no Title                                                                           Attorney Client
SWITCH‐AX‐1045868 ‐ SWITCH‐AX‐1045868       8/27/2015 18:13   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1045869 ‐ SWITCH‐AX‐1045869       8/27/2015 19:44   no Title                                                                           Attorney Client




                                                                           EXHIBIT 10, PAGE 1836
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 84 of 829


Bates                                   Document Date         Document Title                                                                     Privilege
SWITCH‐AX‐1045870 ‐ SWITCH‐AX‐1045870       8/27/2015 19:44   no Title                                                                           Attorney Client
SWITCH‐AX‐1045871 ‐ SWITCH‐AX‐1045872       8/27/2015 21:12   no Title                                                                           Attorney Client
SWITCH‐AX‐1045873 ‐ SWITCH‐AX‐1045873       8/27/2015 21:12   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1045874 ‐ SWITCH‐AX‐1045875       8/27/2015 21:12   no Title                                                                           Attorney Client
SWITCH‐AX‐1045876 ‐ SWITCH‐AX‐1045876       8/27/2015 21:12   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1045877 ‐ SWITCH‐AX‐1045879       8/27/2015 23:19   no Title                                                                           Attorney Client
SWITCH‐AX‐1045880 ‐ SWITCH‐AX‐1045888       8/27/2015 23:19   Colocation Facilities Agreement compared with Colocation Facilities Agreement(1)   Attorney Client
SWITCH‐AX‐1045889 ‐ SWITCH‐AX‐1045897       8/27/2015 23:19   Colocation Facilities Agreement compared with Colocation Facilities Agreement(1)   Attorney Client
SWITCH‐AX‐1045898 ‐ SWITCH‐AX‐1045899        8/28/2015 0:43   no Title                                                                           Attorney Client
SWITCH‐AX‐1045900 ‐ SWITCH‐AX‐1045901        8/28/2015 0:44   no Title                                                                           Attorney Client
SWITCH‐AX‐1045902 ‐ SWITCH‐AX‐1045902        8/28/2015 0:44   no Title                                                                           Attorney Client
SWITCH‐AX‐1045903 ‐ SWITCH‐AX‐1045905        8/28/2015 7:43   no Title                                                                           Attorney Client
SWITCH‐AX‐1045906 ‐ SWITCH‐AX‐1045906        8/28/2015 7:43   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1045907 ‐ SWITCH‐AX‐1045909        8/28/2015 7:43   no Title                                                                           Attorney Client
SWITCH‐AX‐1045910 ‐ SWITCH‐AX‐1045910        8/28/2015 7:43   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1045911 ‐ SWITCH‐AX‐1045911        8/28/2015 9:03   no Title                                                                           Attorney Client
SWITCH‐AX‐1045912 ‐ SWITCH‐AX‐1045913        8/28/2015 9:03   Switch SO gchiu signed.pdf                                                         Attorney Client
SWITCH‐AX‐1045914 ‐ SWITCH‐AX‐1045922        8/28/2015 9:03   CFA Barrick Switch V5 08‐28‐15 Switch‐signed.pdf                                   Attorney Client
SWITCH‐AX‐1045923 ‐ SWITCH‐AX‐1045923        8/28/2015 9:39   no Title                                                                           Attorney Client
SWITCH‐AX‐1045924 ‐ SWITCH‐AX‐1045932        8/28/2015 9:39   CFA Barrick Switch V5 08‐28‐15 Switch‐signed.pdf                                   Attorney Client
SWITCH‐AX‐1045933 ‐ SWITCH‐AX‐1045934        8/28/2015 9:39   Switch SO gchiu signed.pdf                                                         Attorney Client
SWITCH‐AX‐1045935 ‐ SWITCH‐AX‐1045937       8/28/2015 10:11   no Title                                                                           Attorney Client
SWITCH‐AX‐1045938 ‐ SWITCH‐AX‐1045998       8/28/2015 10:11   UNR Innevation Center ‐ Sponsorship Agreement 5‐28‐2015.pdf                        Attorney Client
SWITCH‐AX‐1045999 ‐ SWITCH‐AX‐1045999       8/28/2015 10:11   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1046000 ‐ SWITCH‐AX‐1046000       8/28/2015 10:18   no Title                                                                           Attorney Client
SWITCH‐AX‐1046001 ‐ SWITCH‐AX‐1046001       8/28/2015 10:18   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1046002 ‐ SWITCH‐AX‐1046003       8/28/2015 10:18   Master NDA SCG V5 05052014.doc                                                     Attorney Client
SWITCH‐AX‐1046004 ‐ SWITCH‐AX‐1046004       8/28/2015 10:34   no Title                                                                           Attorney Client
SWITCH‐AX‐1046005 ‐ SWITCH‐AX‐1046006       8/28/2015 10:34   Master NDA SCG V5 05052014[1].doc                                                  Attorney Client
SWITCH‐AX‐1046007 ‐ SWITCH‐AX‐1046008       8/28/2015 10:44   no Title                                                                           Attorney Client
SWITCH‐AX‐1046009 ‐ SWITCH‐AX‐1046009       8/28/2015 10:44   Vendor Assessment.xls                                                              Attorney Client
SWITCH‐AX‐1046010 ‐ SWITCH‐AX‐1046052       8/28/2015 10:44   ISA Division Security Document.doc                                                 Attorney Client
SWITCH‐AX‐1046053 ‐ SWITCH‐AX‐1046054       8/28/2015 10:44   Vendor Information Form ‐ SWITCH.doc                                               Attorney Client
SWITCH‐AX‐1046055 ‐ SWITCH‐AX‐1046055       8/28/2015 11:56   no Title                                                                           Attorney Client
SWITCH‐AX‐1046056 ‐ SWITCH‐AX‐1046056       8/28/2015 11:56   no Title                                                                           Attorney Client
SWITCH‐AX‐1046057 ‐ SWITCH‐AX‐1046058       8/28/2015 12:54   no Title                                                                           Attorney Client
SWITCH‐AX‐1046059 ‐ SWITCH‐AX‐1046059       8/28/2015 12:54   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1046060 ‐ SWITCH‐AX‐1046077       8/28/2015 12:54   Redline MSA Switch Level 3 V1 to V2 8‐13‐2015 Switch.doc                           Attorney Client
SWITCH‐AX‐1046078 ‐ SWITCH‐AX‐1046079       8/28/2015 13:15   no Title                                                                           Attorney Client
SWITCH‐AX‐1046080 ‐ SWITCH‐AX‐1046080       8/28/2015 13:15   Vendor Assessment.xls                                                              Attorney Client
SWITCH‐AX‐1046081 ‐ SWITCH‐AX‐1046082       8/28/2015 13:15   Vendor Information Form ‐ SWITCH.doc                                               Attorney Client
SWITCH‐AX‐1046083 ‐ SWITCH‐AX‐1046125       8/28/2015 13:15   ISA Division Security Document.doc                                                 Attorney Client
SWITCH‐AX‐1046126 ‐ SWITCH‐AX‐1046127       8/28/2015 13:43   no Title                                                                           Attorney Client
SWITCH‐AX‐1046128 ‐ SWITCH‐AX‐1046136       8/28/2015 13:43   CFA Cox V2 to V3 08‐25‐15 Switch.docx                                              Attorney Client
SWITCH‐AX‐1046137 ‐ SWITCH‐AX‐1046137       8/28/2015 13:43   image002.png                                                                       Attorney Client
SWITCH‐AX‐1046138 ‐ SWITCH‐AX‐1046146       8/28/2015 13:43   CFA Cox Switch V3 08‐25‐15 Switch.docx                                             Attorney Client




                                                                           EXHIBIT 10, PAGE 1837
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 85 of 829


Bates                                   Document Date         Document Title                                                Privilege
SWITCH‐AX‐1046147 ‐ SWITCH‐AX‐1046154       8/28/2015 14:16   no Title                                                      Attorney Client
SWITCH‐AX‐1046155 ‐ SWITCH‐AX‐1046155       8/28/2015 14:16   image003.jpg                                                  Attorney Client
SWITCH‐AX‐1046156 ‐ SWITCH‐AX‐1046156       8/28/2015 14:16   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1046157 ‐ SWITCH‐AX‐1046157       8/28/2015 15:21   no Title                                                      Attorney Client
SWITCH‐AX‐1046158 ‐ SWITCH‐AX‐1046158       8/28/2015 15:21   image002.jpg                                                  Attorney Client
SWITCH‐AX‐1046159 ‐ SWITCH‐AX‐1046159       8/28/2015 15:21   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1046160 ‐ SWITCH‐AX‐1046160       8/28/2015 15:21   Enrollment and Change Form                                    Attorney Client
SWITCH‐AX‐1046161 ‐ SWITCH‐AX‐1046161       8/28/2015 15:28   no Title                                                      Attorney Client
SWITCH‐AX‐1046162 ‐ SWITCH‐AX‐1046164       8/28/2015 15:28   KarrScheffel Proposal Letter ‐ 8‐23‐15.doc                    Attorney Client
SWITCH‐AX‐1046165 ‐ SWITCH‐AX‐1046195       8/28/2015 15:28   PowerPoint Presentation                                       Attorney Client
SWITCH‐AX‐1046196 ‐ SWITCH‐AX‐1046229       8/28/2015 15:28   Placeholder for title                                         Attorney Client
SWITCH‐AX‐1046230 ‐ SWITCH‐AX‐1046231       8/28/2015 16:00   no Title                                                      Attorney Client
SWITCH‐AX‐1046232 ‐ SWITCH‐AX‐1046233       8/28/2015 16:00   Microsoft Word ‐ Revised Fee Schedule ‐ Switch.doc            Attorney Client
SWITCH‐AX‐1046234 ‐ SWITCH‐AX‐1046234       8/28/2015 16:00   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1046235 ‐ SWITCH‐AX‐1046235       8/28/2015 16:00   image002.png                                                  Attorney Client
SWITCH‐AX‐1046236 ‐ SWITCH‐AX‐1046236       8/28/2015 16:22   no Title                                                      Attorney Client
SWITCH‐AX‐1046237 ‐ SWITCH‐AX‐1046237       8/28/2015 16:22   ATT00002.htm                                                  Attorney Client
SWITCH‐AX‐1046238 ‐ SWITCH‐AX‐1046238       8/28/2015 16:22   ATT00001.htm                                                  Attorney Client
SWITCH‐AX‐1046239 ‐ SWITCH‐AX‐1046240       8/28/2015 16:22   Switch SO gchiu signed.pdf                                    Attorney Client
SWITCH‐AX‐1046241 ‐ SWITCH‐AX‐1046249       8/28/2015 16:22   CFA Barrick Switch V5 08‐28‐15 Switch‐signed.pdf              Attorney Client
SWITCH‐AX‐1046250 ‐ SWITCH‐AX‐1046266       8/28/2015 16:25   no Title                                                      Attorney Client
SWITCH‐AX‐1046267 ‐ SWITCH‐AX‐1046270       8/28/2015 16:25   RE_ DARPA Cyberchallenge Opportunity.msg                      Attorney Client
SWITCH‐AX‐1046271 ‐ SWITCH‐AX‐1046272       8/28/2015 17:21   no Title                                                      Attorney Client
SWITCH‐AX‐1046273 ‐ SWITCH‐AX‐1046273       8/28/2015 17:21   ATT00002.htm                                                  Attorney Client
SWITCH‐AX‐1046274 ‐ SWITCH‐AX‐1046282       8/28/2015 17:21   CFA Barrick Switch V5 08‐28‐15 Switch‐signed.pdf              Attorney Client
SWITCH‐AX‐1046283 ‐ SWITCH‐AX‐1046283       8/28/2015 17:21   ATT00001.htm                                                  Attorney Client
SWITCH‐AX‐1046284 ‐ SWITCH‐AX‐1046285       8/28/2015 17:21   Switch SO gchiu signed.pdf                                    Attorney Client
SWITCH‐AX‐1046286 ‐ SWITCH‐AX‐1046286       8/28/2015 18:18   no Title                                                      Attorney Client
SWITCH‐AX‐1046287 ‐ SWITCH‐AX‐1046289       8/28/2015 18:18   LEGAL DEPARTMENT WORKFLOW 06‐15‐2015.pdf                      Attorney Client
SWITCH‐AX‐1046290 ‐ SWITCH‐AX‐1046290       8/28/2015 19:18   no Title                                                      Attorney Client
SWITCH‐AX‐1046291 ‐ SWITCH‐AX‐1046291       8/28/2015 19:18   no Title                                                      Attorney Client
SWITCH‐AX‐1046292 ‐ SWITCH‐AX‐1046292       8/28/2015 19:22   no Title                                                      Attorney Client
SWITCH‐AX‐1046293 ‐ SWITCH‐AX‐1046295        8/29/2015 0:30   no Title                                                      Attorney Client
SWITCH‐AX‐1046296 ‐ SWITCH‐AX‐1046298        8/29/2015 0:30   no Title                                                      Attorney Client
SWITCH‐AX‐1046299 ‐ SWITCH‐AX‐1046301        8/29/2015 0:30   no Title                                                      Attorney Client
SWITCH‐AX‐1046302 ‐ SWITCH‐AX‐1046304        8/29/2015 0:30   no Title                                                      Attorney Client
SWITCH‐AX‐1046305 ‐ SWITCH‐AX‐1046307        8/29/2015 0:30   no Title                                                      Attorney Client
SWITCH‐AX‐1046308 ‐ SWITCH‐AX‐1046309        8/29/2015 0:30   no Title                                                      Attorney Client
SWITCH‐AX‐1046310 ‐ SWITCH‐AX‐1046318        8/31/2015 5:53   no Title                                                      Attorney Client
SWITCH‐AX‐1046319 ‐ SWITCH‐AX‐1046319        8/31/2015 5:53   image005.jpg                                                  Attorney Client
SWITCH‐AX‐1046320 ‐ SWITCH‐AX‐1046320        8/31/2015 5:53   image004.jpg                                                  Attorney Client
SWITCH‐AX‐1046321 ‐ SWITCH‐AX‐1046324        8/31/2015 9:47   no Title                                                      Attorney Client
SWITCH‐AX‐1046325 ‐ SWITCH‐AX‐1046325        8/31/2015 9:47   ATT00001.txt                                                  Attorney Client
SWITCH‐AX‐1046326 ‐ SWITCH‐AX‐1046326        8/31/2015 9:47   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1046327 ‐ SWITCH‐AX‐1046335        8/31/2015 9:47   Switch ATNI CFA 8‐25‐2015 V2‐V3 Switch (ATN 28Aug2015).docx   Attorney Client
SWITCH‐AX‐1046336 ‐ SWITCH‐AX‐1046339       8/31/2015 10:12   no Title                                                      Attorney Client




                                                                          EXHIBIT 10, PAGE 1838
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 86 of 829


Bates                                   Document Date         Document Title                                                                    Privilege
SWITCH‐AX‐1046340 ‐ SWITCH‐AX‐1046340       8/31/2015 10:12   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1046341 ‐ SWITCH‐AX‐1046349       8/31/2015 10:12   Switch ATNI CFA 8‐31‐2015 V4 Executable.pdf                                       Attorney Client
SWITCH‐AX‐1046350 ‐ SWITCH‐AX‐1046353       8/31/2015 10:12   no Title                                                                          Attorney Client
SWITCH‐AX‐1046354 ‐ SWITCH‐AX‐1046354       8/31/2015 10:12   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1046355 ‐ SWITCH‐AX‐1046363       8/31/2015 10:12   Switch ATNI CFA 8‐31‐2015 V4 Executable.pdf                                       Attorney Client
SWITCH‐AX‐1046364 ‐ SWITCH‐AX‐1046365       8/31/2015 10:30   no Title                                                                          Attorney Client
SWITCH‐AX‐1046366 ‐ SWITCH‐AX‐1046366       8/31/2015 10:30   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1046367 ‐ SWITCH‐AX‐1046370       8/31/2015 10:30   NONDISCLOSURE AGREEMENT                                                           Attorney Client
SWITCH‐AX‐1046371 ‐ SWITCH‐AX‐1046371       8/31/2015 12:03   no Title                                                                          Attorney Client
SWITCH‐AX‐1046372 ‐ SWITCH‐AX‐1046380       8/31/2015 12:03   Redline Switch HCA Colocation Facilities Agrmt V1 to V2 8‐28‐2015 Switch.docx     Attorney Client
SWITCH‐AX‐1046381 ‐ SWITCH‐AX‐1046381       8/31/2015 12:03   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1046382 ‐ SWITCH‐AX‐1046390       8/31/2015 12:03   Switch HCA Colocation Facilities Agrmt V2 8‐28‐2015 Switch.docx                   Attorney Client
SWITCH‐AX‐1046391 ‐ SWITCH‐AX‐1046391       8/31/2015 12:15   no Title                                                                          Attorney Client
SWITCH‐AX‐1046392 ‐ SWITCH‐AX‐1046392       8/31/2015 12:15   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1046393 ‐ SWITCH‐AX‐1046401       8/31/2015 12:15   Switch HCA Colocation Facilities Agrmt V2 8‐28‐2015 Switch.pdf                    Attorney Client
SWITCH‐AX‐1046402 ‐ SWITCH‐AX‐1046410       8/31/2015 12:15   Redline Switch HCA Colocation Facilities Agrmt V1 to V2 8‐28‐2015 Switch.pdf      Attorney Client
SWITCH‐AX‐1046411 ‐ SWITCH‐AX‐1046412       8/31/2015 12:16   no Title                                                                          Attorney Client
SWITCH‐AX‐1046413 ‐ SWITCH‐AX‐1046414       8/31/2015 12:16   Vendor Information Form ‐ SWITCH.doc                                              Attorney Client
SWITCH‐AX‐1046415 ‐ SWITCH‐AX‐1046415       8/31/2015 12:16   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1046416 ‐ SWITCH‐AX‐1046416       8/31/2015 12:16   Vendor Assessment.xls                                                             Attorney Client
SWITCH‐AX‐1046417 ‐ SWITCH‐AX‐1046459       8/31/2015 12:16   ISA Division Security Document.doc                                                Attorney Client
SWITCH‐AX‐1046460 ‐ SWITCH‐AX‐1046460       8/31/2015 12:22   no Title                                                                          Attorney Client
SWITCH‐AX‐1046461 ‐ SWITCH‐AX‐1046461       8/31/2015 12:22   SO ‐ Hospital Corporation of America ‐ 8‐31‐15.pdf                                Attorney Client
SWITCH‐AX‐1046462 ‐ SWITCH‐AX‐1046470       8/31/2015 12:22   Redline Switch HCA Colocation Facilities Agrmt V1 to V2 8‐28‐2015 Switch....pdf   Attorney Client
SWITCH‐AX‐1046471 ‐ SWITCH‐AX‐1046479       8/31/2015 12:22   Switch HCA Colocation Facilities Agrmt V2 8‐28‐2015 Switch.pdf                    Attorney Client
SWITCH‐AX‐1046480 ‐ SWITCH‐AX‐1046480       8/31/2015 12:22   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1046481 ‐ SWITCH‐AX‐1046489       8/31/2015 12:36   no Title                                                                          Attorney Client
SWITCH‐AX‐1046490 ‐ SWITCH‐AX‐1046490       8/31/2015 12:36   image004.jpg                                                                      Attorney Client
SWITCH‐AX‐1046491 ‐ SWITCH‐AX‐1046491       8/31/2015 12:36   image005.jpg                                                                      Attorney Client
SWITCH‐AX‐1046492 ‐ SWITCH‐AX‐1046493       8/31/2015 12:36   CL‐REI 7‐15‐15.pdf                                                                Attorney Client
SWITCH‐AX‐1046494 ‐ SWITCH‐AX‐1046503       8/31/2015 13:54   no Title                                                                          Attorney Client
SWITCH‐AX‐1046504 ‐ SWITCH‐AX‐1046504       8/31/2015 13:54   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1046505 ‐ SWITCH‐AX‐1046505       8/31/2015 13:54   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1046506 ‐ SWITCH‐AX‐1046512       8/31/2015 14:44   no Title                                                                          Attorney Client
SWITCH‐AX‐1046513 ‐ SWITCH‐AX‐1046515       8/31/2015 15:08   no Title                                                                          Attorney Client
SWITCH‐AX‐1046516 ‐ SWITCH‐AX‐1046516       8/31/2015 15:08   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1046517 ‐ SWITCH‐AX‐1046517       8/31/2015 15:08   image001.png                                                                      Attorney Client
SWITCH‐AX‐1046518 ‐ SWITCH‐AX‐1046520       8/31/2015 15:08   no Title                                                                          Attorney Client
SWITCH‐AX‐1046521 ‐ SWITCH‐AX‐1046521       8/31/2015 15:08   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1046522 ‐ SWITCH‐AX‐1046522       8/31/2015 15:08   image001.png                                                                      Attorney Client
SWITCH‐AX‐1046523 ‐ SWITCH‐AX‐1046523       8/31/2015 15:30   no Title                                                                          Attorney Client
SWITCH‐AX‐1046524 ‐ SWITCH‐AX‐1046530       8/31/2015 15:30   E1 ‐ Draft Employee Arbitration Agreement V3 8‐31‐2015.docx                       Attorney Client
SWITCH‐AX‐1046531 ‐ SWITCH‐AX‐1046531       8/31/2015 15:30   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1046532 ‐ SWITCH‐AX‐1046538       8/31/2015 15:57   no Title                                                                          Attorney Client
SWITCH‐AX‐1046539 ‐ SWITCH‐AX‐1046539       8/31/2015 16:28   no Title                                                                          Attorney Client
SWITCH‐AX‐1046540 ‐ SWITCH‐AX‐1046547       8/31/2015 16:28   BSH_COMMENTS_ GreenPeace Rough Draft V4 08‐12‐15 [SC].docx                        Attorney Client




                                                                           EXHIBIT 10, PAGE 1839
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 87 of 829


Bates                                   Document Date         Document Title                                                 Privilege
SWITCH‐AX‐1046548 ‐ SWITCH‐AX‐1046548       8/31/2015 17:03   no Title                                                       Attorney Client;Work Product
SWITCH‐AX‐1046549 ‐ SWITCH‐AX‐1046554       8/31/2015 17:03   420451065_v 1_Switch supplemental interrogatory response.pdf   Attorney Client;Work Product
SWITCH‐AX‐1046555 ‐ SWITCH‐AX‐1046556       8/31/2015 17:03   420521817_v 1_Letter to Thompson, Norton and Ajemian.PDF       Attorney Client;Work Product
SWITCH‐AX‐1046557 ‐ SWITCH‐AX‐1046559       8/31/2015 18:05   no Title                                                       Attorney Client
SWITCH‐AX‐1046560 ‐ SWITCH‐AX‐1046560       8/31/2015 18:05   image002.jpg                                                   Attorney Client
SWITCH‐AX‐1046561 ‐ SWITCH‐AX‐1046564       8/31/2015 18:08   no Title                                                       Attorney Client;Work Product
SWITCH‐AX‐1046565 ‐ SWITCH‐AX‐1046565       8/31/2015 18:08   image002.jpg                                                   Attorney Client;Work Product
SWITCH‐AX‐1046566 ‐ SWITCH‐AX‐1046569       8/31/2015 18:08   no Title                                                       Attorney Client
SWITCH‐AX‐1046570 ‐ SWITCH‐AX‐1046570       8/31/2015 18:08   image002.jpg                                                   Attorney Client
SWITCH‐AX‐1046571 ‐ SWITCH‐AX‐1046572       8/31/2015 18:26   no Title                                                       Attorney Client
SWITCH‐AX‐1046573 ‐ SWITCH‐AX‐1046580       8/31/2015 18:26   GreenPeace Rough Draft V6 08‐31‐15 SC.docx                     Attorney Client
SWITCH‐AX‐1046581 ‐ SWITCH‐AX‐1046583         9/1/2015 0:24   no Title                                                       Attorney Client
SWITCH‐AX‐1046584 ‐ SWITCH‐AX‐1046585         9/1/2015 1:03   no Title                                                       Attorney Client
SWITCH‐AX‐1046586 ‐ SWITCH‐AX‐1046590         9/1/2015 1:03   SCHEDULE A                                                     Attorney Client
SWITCH‐AX‐1046591 ‐ SWITCH‐AX‐1046600         9/1/2015 1:03   PEC Subscription Agreement ‐ 25.09.13 (EXECUTION).pdf          Attorney Client
SWITCH‐AX‐1046601 ‐ SWITCH‐AX‐1046605         9/1/2015 7:20   no Title                                                       Attorney Client
SWITCH‐AX‐1046606 ‐ SWITCH‐AX‐1046606         9/1/2015 8:24   no Title                                                       Attorney Client
SWITCH‐AX‐1046607 ‐ SWITCH‐AX‐1046614         9/1/2015 8:24   GreenPeace Rough Draft V6 08‐31‐15 SC.docx                     Attorney Client
SWITCH‐AX‐1046615 ‐ SWITCH‐AX‐1046615         9/1/2015 8:24   no Title                                                       Attorney Client
SWITCH‐AX‐1046616 ‐ SWITCH‐AX‐1046623         9/1/2015 8:24   GreenPeace Rough Draft V6 08‐31‐15 SC.docx                     Attorney Client
SWITCH‐AX‐1046624 ‐ SWITCH‐AX‐1046624        9/1/2015 11:20   MRC Revenue 150901b.xlsx                                       Attorney Client
SWITCH‐AX‐1046625 ‐ SWITCH‐AX‐1046634        9/1/2015 13:12   no Title                                                       Attorney Client
SWITCH‐AX‐1046635 ‐ SWITCH‐AX‐1046635        9/1/2015 13:12   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1046636 ‐ SWITCH‐AX‐1046636        9/1/2015 13:12   image003.jpg                                                   Attorney Client
SWITCH‐AX‐1046637 ‐ SWITCH‐AX‐1046639        9/1/2015 13:14   no Title                                                       Attorney Client
SWITCH‐AX‐1046640 ‐ SWITCH‐AX‐1046640        9/1/2015 13:14   image004.png                                                   Attorney Client
SWITCH‐AX‐1046641 ‐ SWITCH‐AX‐1046641        9/1/2015 13:14   image003.jpg                                                   Attorney Client
SWITCH‐AX‐1046642 ‐ SWITCH‐AX‐1046652        9/1/2015 13:17   no Title                                                       Attorney Client
SWITCH‐AX‐1046653 ‐ SWITCH‐AX‐1046653        9/1/2015 13:17   image005.jpg                                                   Attorney Client
SWITCH‐AX‐1046654 ‐ SWITCH‐AX‐1046654        9/1/2015 13:17   image004.jpg                                                   Attorney Client
SWITCH‐AX‐1046655 ‐ SWITCH‐AX‐1046814        9/1/2015 13:20   PO13245 NAP 8 PHASE 3 4 BID BOOK (LESS ELEC FIRE ALARM.pdf     Attorney Client
SWITCH‐AX‐1046815 ‐ SWITCH‐AX‐1046818        9/1/2015 15:34   no Title                                                       Attorney Client
SWITCH‐AX‐1046819 ‐ SWITCH‐AX‐1046820        9/1/2015 15:53   no Title                                                       Attorney Client
SWITCH‐AX‐1046821 ‐ SWITCH‐AX‐1046881        9/1/2015 15:53   UNR Innevation Center ‐ Sponsorship Agreement 5‐28‐2015.pdf    Attorney Client
SWITCH‐AX‐1046882 ‐ SWITCH‐AX‐1046886        9/1/2015 15:58   no Title                                                       Attorney Client
SWITCH‐AX‐1046887 ‐ SWITCH‐AX‐1046892        9/1/2015 16:47   no Title                                                       Attorney Client
SWITCH‐AX‐1046893 ‐ SWITCH‐AX‐1046898        9/1/2015 17:05   no Title                                                       Attorney Client
SWITCH‐AX‐1046899 ‐ SWITCH‐AX‐1046899        9/1/2015 17:05   image003.jpg                                                   Attorney Client
SWITCH‐AX‐1046900 ‐ SWITCH‐AX‐1046906        9/1/2015 19:07   no Title                                                       Attorney Client
SWITCH‐AX‐1046907 ‐ SWITCH‐AX‐1046907        9/1/2015 19:07   image002.jpg                                                   Attorney Client
SWITCH‐AX‐1046908 ‐ SWITCH‐AX‐1046908        9/1/2015 19:07   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1046909 ‐ SWITCH‐AX‐1046915        9/1/2015 19:07   no Title                                                       Attorney Client
SWITCH‐AX‐1046916 ‐ SWITCH‐AX‐1046916        9/1/2015 19:07   image002.jpg                                                   Attorney Client
SWITCH‐AX‐1046917 ‐ SWITCH‐AX‐1046917        9/1/2015 19:07   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1046918 ‐ SWITCH‐AX‐1046918        9/1/2015 21:33   no Title                                                       Attorney Client
SWITCH‐AX‐1046919 ‐ SWITCH‐AX‐1046920         9/2/2015 0:43   no Title                                                       Attorney Client




                                                                          EXHIBIT 10, PAGE 1840
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 88 of 829


Bates                                   Document Date        Document Title                                                  Privilege
SWITCH‐AX‐1046921 ‐ SWITCH‐AX‐1046922        9/2/2015 0:43   no Title                                                        Attorney Client
SWITCH‐AX‐1046923 ‐ SWITCH‐AX‐1046925        9/2/2015 9:24   no Title                                                        Attorney Client
SWITCH‐AX‐1046926 ‐ SWITCH‐AX‐1046926        9/2/2015 9:24   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1046927 ‐ SWITCH‐AX‐1046930        9/2/2015 9:24   NONDISCLOSURE AGREEMENT                                         Attorney Client
SWITCH‐AX‐1046931 ‐ SWITCH‐AX‐1046933       9/2/2015 10:04   no Title                                                        Attorney Client
SWITCH‐AX‐1046934 ‐ SWITCH‐AX‐1046934       9/2/2015 10:04   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1046935 ‐ SWITCH‐AX‐1046936       9/2/2015 10:44   no Title                                                        Attorney Client
SWITCH‐AX‐1046937 ‐ SWITCH‐AX‐1046937       9/2/2015 10:44   14‐9‐SU‐esig‐AK[1].png                                          Attorney Client
SWITCH‐AX‐1046938 ‐ SWITCH‐AX‐1046938       9/2/2015 10:44   2A1072B9‐74E3‐4B68‐883D‐38DC70578704.png                        Attorney Client
SWITCH‐AX‐1046939 ‐ SWITCH‐AX‐1046939       9/2/2015 10:52   no Title                                                        Attorney Client
SWITCH‐AX‐1046940 ‐ SWITCH‐AX‐1046996       9/2/2015 10:52   Microsoft PowerPoint ‐ SUPERNAP discussion materials_v65.pptx   Attorney Client
SWITCH‐AX‐1046997 ‐ SWITCH‐AX‐1046997       9/2/2015 10:53   no Title                                                        Attorney Client
SWITCH‐AX‐1046998 ‐ SWITCH‐AX‐1047054       9/2/2015 10:53   Microsoft PowerPoint ‐ SUPERNAP discussion materials_v65.pptx   Attorney Client
SWITCH‐AX‐1047055 ‐ SWITCH‐AX‐1047055       9/2/2015 13:13   no Title                                                        Attorney Client
SWITCH‐AX‐1047056 ‐ SWITCH‐AX‐1047056       9/2/2015 13:13   Edge DC Model v11 8.26.2015.xlsm                                Attorney Client
SWITCH‐AX‐1047057 ‐ SWITCH‐AX‐1047057       9/2/2015 13:13   image001.png                                                    Attorney Client
SWITCH‐AX‐1047058 ‐ SWITCH‐AX‐1047058       9/2/2015 13:37   no Title                                                        Attorney Client
SWITCH‐AX‐1047059 ‐ SWITCH‐AX‐1047059       9/2/2015 13:37   image001.png                                                    Attorney Client
SWITCH‐AX‐1047060 ‐ SWITCH‐AX‐1047060       9/2/2015 13:37   attachments.pdf                                                 Attorney Client
SWITCH‐AX‐1047061 ‐ SWITCH‐AX‐1047061       9/2/2015 13:37   no Title                                                        Attorney Client
SWITCH‐AX‐1047062 ‐ SWITCH‐AX‐1047062       9/2/2015 13:37   attachments.pdf                                                 Attorney Client
SWITCH‐AX‐1047063 ‐ SWITCH‐AX‐1047063       9/2/2015 13:37   image001.png                                                    Attorney Client
SWITCH‐AX‐1047064 ‐ SWITCH‐AX‐1047065       9/2/2015 13:43   no Title                                                        Attorney Client
SWITCH‐AX‐1047066 ‐ SWITCH‐AX‐1047066       9/2/2015 13:43   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1047067 ‐ SWITCH‐AX‐1047067       9/2/2015 13:43   image003.png                                                    Attorney Client
SWITCH‐AX‐1047068 ‐ SWITCH‐AX‐1047072       9/2/2015 14:19   no Title                                                        Attorney Client
SWITCH‐AX‐1047073 ‐ SWITCH‐AX‐1047073       9/2/2015 14:19   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1047074 ‐ SWITCH‐AX‐1047075       9/2/2015 14:19   Scanned from a Xerox Multifunction Device.pdf                   Attorney Client
SWITCH‐AX‐1047076 ‐ SWITCH‐AX‐1047079       9/2/2015 14:45   no Title                                                        Attorney Client
SWITCH‐AX‐1047080 ‐ SWITCH‐AX‐1047080       9/2/2015 14:45   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1047081 ‐ SWITCH‐AX‐1047082       9/2/2015 19:53   no Title                                                        Attorney Client
SWITCH‐AX‐1047083 ‐ SWITCH‐AX‐1047084       9/2/2015 19:53   no Title                                                        Attorney Client
SWITCH‐AX‐1047085 ‐ SWITCH‐AX‐1047086        9/3/2015 7:02   no Title                                                        Attorney Client
SWITCH‐AX‐1047087 ‐ SWITCH‐AX‐1047087        9/3/2015 7:02   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1047088 ‐ SWITCH‐AX‐1047088        9/3/2015 8:24   no Title                                                        Attorney Client
SWITCH‐AX‐1047089 ‐ SWITCH‐AX‐1047092        9/3/2015 8:24   First Solar NGR Switch Exclusivity Letter 9 2 15 .docx          Attorney Client
SWITCH‐AX‐1047093 ‐ SWITCH‐AX‐1047095        9/3/2015 9:08   no Title                                                        Attorney Client
SWITCH‐AX‐1047096 ‐ SWITCH‐AX‐1047096        9/3/2015 9:08   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1047097 ‐ SWITCH‐AX‐1047097        9/3/2015 9:08   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1047098 ‐ SWITCH‐AX‐1047099        9/3/2015 9:08   no Title                                                        Attorney Client
SWITCH‐AX‐1047100 ‐ SWITCH‐AX‐1047100        9/3/2015 9:08   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1047101 ‐ SWITCH‐AX‐1047101        9/3/2015 9:08   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1047102 ‐ SWITCH‐AX‐1047102       9/3/2015 11:27   no Title                                                        Attorney Client
SWITCH‐AX‐1047103 ‐ SWITCH‐AX‐1047106       9/3/2015 11:27   First Solar NGR Switch Exclusivity Letter 9 2 15 .docx          Attorney Client
SWITCH‐AX‐1047107 ‐ SWITCH‐AX‐1047107       9/3/2015 11:27   no Title                                                        Attorney Client
SWITCH‐AX‐1047108 ‐ SWITCH‐AX‐1047111       9/3/2015 11:27   First Solar NGR Switch Exclusivity Letter 9 2 15 .docx          Attorney Client




                                                                         EXHIBIT 10, PAGE 1841
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 89 of 829


Bates                                   Document Date        Document Title                                                        Privilege
SWITCH‐AX‐1047112 ‐ SWITCH‐AX‐1047112       9/3/2015 15:04   no Title                                                              Attorney Client
SWITCH‐AX‐1047113 ‐ SWITCH‐AX‐1047113       9/3/2015 15:04   NDA Audit Reports Form 09‐24‐14 Switch.pdf                            Attorney Client
SWITCH‐AX‐1047114 ‐ SWITCH‐AX‐1047122       9/3/2015 15:04   Redline CFA Synthetics Genomics Switch V1 to V2 09‐04‐15 Switch.pdf   Attorney Client
SWITCH‐AX‐1047123 ‐ SWITCH‐AX‐1047131       9/3/2015 15:04   Synthetics Genomics CFA V2 09‐04‐15 Switch.pdf                        Attorney Client
SWITCH‐AX‐1047132 ‐ SWITCH‐AX‐1047132       9/3/2015 15:04   no Title                                                              Attorney Client
SWITCH‐AX‐1047133 ‐ SWITCH‐AX‐1047133       9/3/2015 15:04   NDA Audit Reports Form 09‐24‐14 Switch.pdf                            Attorney Client
SWITCH‐AX‐1047134 ‐ SWITCH‐AX‐1047142       9/3/2015 15:04   Redline CFA Synthetics Genomics Switch V1 to V2 09‐04‐15 Switch.pdf   Attorney Client
SWITCH‐AX‐1047143 ‐ SWITCH‐AX‐1047151       9/3/2015 15:04   Synthetics Genomics CFA V2 09‐04‐15 Switch.pdf                        Attorney Client
SWITCH‐AX‐1047152 ‐ SWITCH‐AX‐1047152       9/3/2015 15:08   no Title                                                              Attorney Client
SWITCH‐AX‐1047153 ‐ SWITCH‐AX‐1047161       9/3/2015 15:08   Redline CFA Synthetics Genomics Switch V1 to V2 09‐04‐15 Switch.pdf   Attorney Client
SWITCH‐AX‐1047162 ‐ SWITCH‐AX‐1047162       9/3/2015 15:08   NDA Audit Reports Form 09‐24‐14 Switch.pdf                            Attorney Client
SWITCH‐AX‐1047163 ‐ SWITCH‐AX‐1047171       9/3/2015 15:08   Synthetics Genomics CFA V2 09‐04‐15 Switch.pdf                        Attorney Client
SWITCH‐AX‐1047172 ‐ SWITCH‐AX‐1047172       9/3/2015 15:08   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1047173 ‐ SWITCH‐AX‐1047174       9/3/2015 15:30   no Title                                                              Attorney Client
SWITCH‐AX‐1047175 ‐ SWITCH‐AX‐1047178       9/3/2015 15:30   First Solar NGR Switch Exclusivity Letter 9 2 15 .docx                Attorney Client
SWITCH‐AX‐1047179 ‐ SWITCH‐AX‐1047180       9/3/2015 18:23   no Title                                                              Attorney Client
SWITCH‐AX‐1047181 ‐ SWITCH‐AX‐1047181       9/3/2015 18:23   image002.png                                                          Attorney Client
SWITCH‐AX‐1047182 ‐ SWITCH‐AX‐1047183       9/3/2015 18:23   Microsoft Word ‐ Revised Fee Schedule ‐ Switch.doc                    Attorney Client
SWITCH‐AX‐1047184 ‐ SWITCH‐AX‐1047184       9/3/2015 20:36   no Title                                                              Attorney Client
SWITCH‐AX‐1047185 ‐ SWITCH‐AX‐1047185       9/3/2015 20:36   ATT00001.htm                                                          Attorney Client
SWITCH‐AX‐1047186 ‐ SWITCH‐AX‐1047188       9/3/2015 20:36   Switch Business Solutions LLC_4009_20150901.pdf                       Attorney Client
SWITCH‐AX‐1047189 ‐ SWITCH‐AX‐1047189       9/3/2015 20:36   no Title                                                              Attorney Client
SWITCH‐AX‐1047190 ‐ SWITCH‐AX‐1047190       9/3/2015 20:36   ATT00001.htm                                                          Attorney Client
SWITCH‐AX‐1047191 ‐ SWITCH‐AX‐1047193       9/3/2015 20:36   Switch Business Solutions LLC_4009_20150901.pdf                       Attorney Client
SWITCH‐AX‐1047194 ‐ SWITCH‐AX‐1047194       9/4/2015 13:53   no Title                                                              Attorney Client
SWITCH‐AX‐1047195 ‐ SWITCH‐AX‐1047197       9/4/2015 13:53   Switch SO 575551 1G ELINE 840 E Pilot to NAP7.pdf                     Attorney Client
SWITCH‐AX‐1047198 ‐ SWITCH‐AX‐1047198       9/4/2015 13:53   image011.jpg                                                          Attorney Client
SWITCH‐AX‐1047199 ‐ SWITCH‐AX‐1047199       9/4/2015 13:53   Switch New.pdf                                                        Attorney Client
SWITCH‐AX‐1047200 ‐ SWITCH‐AX‐1047200       9/4/2015 13:53   no Title                                                              Attorney Client
SWITCH‐AX‐1047201 ‐ SWITCH‐AX‐1047203       9/4/2015 13:53   Switch SO 575551 1G ELINE 840 E Pilot to NAP7.pdf                     Attorney Client
SWITCH‐AX‐1047204 ‐ SWITCH‐AX‐1047204       9/4/2015 13:53   Switch New.pdf                                                        Attorney Client
SWITCH‐AX‐1047205 ‐ SWITCH‐AX‐1047205       9/4/2015 13:53   image011.jpg                                                          Attorney Client
SWITCH‐AX‐1047206 ‐ SWITCH‐AX‐1047220       9/4/2015 14:24   Checks 46434‐ 46450 ‐ 090415.pdf                                      Attorney Client
SWITCH‐AX‐1047221 ‐ SWITCH‐AX‐1047222       9/4/2015 16:12   no Title                                                              Attorney Client
SWITCH‐AX‐1047223 ‐ SWITCH‐AX‐1047224       9/4/2015 16:12   Microsoft Word ‐ Revised Fee Schedule ‐ Switch.doc                    Attorney Client
SWITCH‐AX‐1047225 ‐ SWITCH‐AX‐1047225       9/4/2015 16:12   image002.png                                                          Attorney Client
SWITCH‐AX‐1047226 ‐ SWITCH‐AX‐1047227       9/4/2015 16:12   no Title                                                              Attorney Client
SWITCH‐AX‐1047228 ‐ SWITCH‐AX‐1047228       9/4/2015 16:12   image002.png                                                          Attorney Client
SWITCH‐AX‐1047229 ‐ SWITCH‐AX‐1047230       9/4/2015 16:12   Microsoft Word ‐ Revised Fee Schedule ‐ Switch.doc                    Attorney Client
SWITCH‐AX‐1047231 ‐ SWITCH‐AX‐1047232       9/4/2015 16:38   no Title                                                              Attorney Client
SWITCH‐AX‐1047233 ‐ SWITCH‐AX‐1047239       9/4/2015 16:38   Pages from Untitled copy                                              Attorney Client
SWITCH‐AX‐1047240 ‐ SWITCH‐AX‐1047242       9/4/2015 16:49   no Title                                                              Attorney Client
SWITCH‐AX‐1047243 ‐ SWITCH‐AX‐1047249       9/4/2015 16:49   Pages from Untitled copy                                              Attorney Client
SWITCH‐AX‐1047250 ‐ SWITCH‐AX‐1047251       9/4/2015 16:58   no Title                                                              Attorney Client
SWITCH‐AX‐1047252 ‐ SWITCH‐AX‐1047260       9/4/2015 16:58   Switch HCA Colocation Facilities Agrmt V2 8‐28‐2015 Switch.pdf        Attorney Client
SWITCH‐AX‐1047261 ‐ SWITCH‐AX‐1047261       9/4/2015 16:58   image001.jpg                                                          Attorney Client




                                                                         EXHIBIT 10, PAGE 1842
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 90 of 829


Bates                                   Document Date        Document Title                                                                Privilege
SWITCH‐AX‐1047262 ‐ SWITCH‐AX‐1047262       9/4/2015 16:58   SWITCH Service Order ‐ SIGNED.pdf                                             Attorney Client
SWITCH‐AX‐1047263 ‐ SWITCH‐AX‐1047264       9/4/2015 17:09   no Title                                                                      Attorney Client
SWITCH‐AX‐1047265 ‐ SWITCH‐AX‐1047265       9/4/2015 17:09   SWITCH Service Order ‐ SIGNED.pdf                                             Attorney Client
SWITCH‐AX‐1047266 ‐ SWITCH‐AX‐1047274       9/4/2015 17:09   Switch HCA Colocation Facilities Agrmt V2 8‐28‐2015 Switch.pdf                Attorney Client
SWITCH‐AX‐1047275 ‐ SWITCH‐AX‐1047275       9/4/2015 17:09   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1047276 ‐ SWITCH‐AX‐1047278        9/5/2015 0:39   no Title                                                                      Attorney Client
SWITCH‐AX‐1047279 ‐ SWITCH‐AX‐1047281        9/5/2015 0:39   no Title                                                                      Attorney Client
SWITCH‐AX‐1047282 ‐ SWITCH‐AX‐1047284        9/5/2015 0:39   no Title                                                                      Attorney Client
SWITCH‐AX‐1047285 ‐ SWITCH‐AX‐1047287        9/5/2015 0:39   no Title                                                                      Attorney Client
SWITCH‐AX‐1047288 ‐ SWITCH‐AX‐1047289        9/5/2015 0:39   no Title                                                                      Attorney Client
SWITCH‐AX‐1047290 ‐ SWITCH‐AX‐1047292        9/5/2015 0:39   no Title                                                                      Attorney Client
SWITCH‐AX‐1047293 ‐ SWITCH‐AX‐1047294        9/5/2015 0:39   no Title                                                                      Attorney Client
SWITCH‐AX‐1047295 ‐ SWITCH‐AX‐1047308        9/7/2015 2:23   no Title                                                                      Attorney Client
SWITCH‐AX‐1047309 ‐ SWITCH‐AX‐1047312        9/7/2015 2:23   ID‐741‐15 Draft_Settlement_Agreement_COLO‐COWO.docx                           Attorney Client
SWITCH‐AX‐1047313 ‐ SWITCH‐AX‐1047314       9/7/2015 13:23   no Title                                                                      Attorney Client
SWITCH‐AX‐1047315 ‐ SWITCH‐AX‐1047315       9/7/2015 13:23   SO ‐ IDENTV ‐ 09‐07‐15 (Tower).pdf                                            Attorney Client
SWITCH‐AX‐1047316 ‐ SWITCH‐AX‐1047316       9/7/2015 13:23   image003.png                                                                  Attorney Client
SWITCH‐AX‐1047317 ‐ SWITCH‐AX‐1047317       9/7/2015 13:23   Tower 020714‐Model.pdf                                                        Attorney Client
SWITCH‐AX‐1047318 ‐ SWITCH‐AX‐1047319       9/7/2015 13:23   Tower Use Agmt Form Switch V4 04‐04‐14 Switch.pdf                             Attorney Client
SWITCH‐AX‐1047320 ‐ SWITCH‐AX‐1047320        9/8/2015 3:50   no Title                                                                      Attorney Client
SWITCH‐AX‐1047321 ‐ SWITCH‐AX‐1047321        9/8/2015 3:50   edts of contract 0439512 Jacobs Loaf#G7DMPCiB.zip                             Attorney Client
SWITCH‐AX‐1047322 ‐ SWITCH‐AX‐1047322        9/8/2015 3:50   contract of 0236721 Adams Station.exe                                         Attorney Client
SWITCH‐AX‐1047323 ‐ SWITCH‐AX‐1047323        9/8/2015 8:39   no Title                                                                      Attorney Client
SWITCH‐AX‐1047324 ‐ SWITCH‐AX‐1047347        9/8/2015 8:39   Supernap Italia JVA CLEAN (draft 7.09.15).docx                                Attorney Client
SWITCH‐AX‐1047348 ‐ SWITCH‐AX‐1047372        9/8/2015 8:39   Redline JVA                                                                   Attorney Client
SWITCH‐AX‐1047373 ‐ SWITCH‐AX‐1047395        9/8/2015 9:19   Modify Switch MRC Template                                                    Attorney Client
SWITCH‐AX‐1047396 ‐ SWITCH‐AX‐1047402       9/8/2015 10:15   no Title                                                                      Attorney Client
SWITCH‐AX‐1047403 ‐ SWITCH‐AX‐1047403       9/8/2015 10:15   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1047404 ‐ SWITCH‐AX‐1047405       9/8/2015 10:15   SUBLEASE                                                                      Attorney Client
SWITCH‐AX‐1047406 ‐ SWITCH‐AX‐1047406       9/8/2015 10:15   image005.jpg                                                                  Attorney Client
SWITCH‐AX‐1047407 ‐ SWITCH‐AX‐1047407       9/8/2015 10:57   no Title                                                                      Attorney Client
SWITCH‐AX‐1047408 ‐ SWITCH‐AX‐1047408       9/8/2015 10:57   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1047409 ‐ SWITCH‐AX‐1047417       9/8/2015 10:57   Microsoft Word ‐ Switch HCA Colocation Facilities Agrmt V2 8‐28‐2015 Switch   Attorney Client
SWITCH‐AX‐1047418 ‐ SWITCH‐AX‐1047419       9/8/2015 11:09   no Title                                                                      Attorney Client
SWITCH‐AX‐1047420 ‐ SWITCH‐AX‐1047422       9/8/2015 11:09   Switch SO 575551 1G ELINE 840 E Pilot to NAP7.pdf                             Attorney Client
SWITCH‐AX‐1047423 ‐ SWITCH‐AX‐1047423       9/8/2015 11:09   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1047424 ‐ SWITCH‐AX‐1047424       9/8/2015 11:09   Vitacost order.msg                                                            Attorney Client
SWITCH‐AX‐1047425 ‐ SWITCH‐AX‐1047425       9/8/2015 11:09   Switch New.pdf                                                                Attorney Client
SWITCH‐AX‐1047426 ‐ SWITCH‐AX‐1047426       9/8/2015 11:09   image011.jpg                                                                  Attorney Client
SWITCH‐AX‐1047427 ‐ SWITCH‐AX‐1047438       9/8/2015 11:14   no Title                                                                      Attorney Client
SWITCH‐AX‐1047439 ‐ SWITCH‐AX‐1047439       9/8/2015 11:14   image003.jpg                                                                  Attorney Client
SWITCH‐AX‐1047440 ‐ SWITCH‐AX‐1047440       9/8/2015 11:14   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1047441 ‐ SWITCH‐AX‐1047448       9/8/2015 11:58   no Title                                                                      Attorney Client
SWITCH‐AX‐1047449 ‐ SWITCH‐AX‐1047450       9/8/2015 11:58   SUBLEASE                                                                      Attorney Client
SWITCH‐AX‐1047451 ‐ SWITCH‐AX‐1047451       9/8/2015 11:58   image003.jpg                                                                  Attorney Client
SWITCH‐AX‐1047452 ‐ SWITCH‐AX‐1047452       9/8/2015 11:58   image002.jpg                                                                  Attorney Client




                                                                          EXHIBIT 10, PAGE 1843
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 91 of 829


Bates                                   Document Date        Document Title                                                    Privilege
SWITCH‐AX‐1047453 ‐ SWITCH‐AX‐1047481       9/8/2015 12:19   no Title                                                          Attorney Client
SWITCH‐AX‐1047482 ‐ SWITCH‐AX‐1047482       9/8/2015 12:19   image005.png                                                      Attorney Client
SWITCH‐AX‐1047483 ‐ SWITCH‐AX‐1047483       9/8/2015 12:19   image004.gif                                                      Attorney Client
SWITCH‐AX‐1047484 ‐ SWITCH‐AX‐1047496       9/8/2015 13:54   no Title                                                          Attorney Client
SWITCH‐AX‐1047497 ‐ SWITCH‐AX‐1047497       9/8/2015 13:54   image005.jpg                                                      Attorney Client
SWITCH‐AX‐1047498 ‐ SWITCH‐AX‐1047498       9/8/2015 13:54   image004.jpg                                                      Attorney Client
SWITCH‐AX‐1047499 ‐ SWITCH‐AX‐1047511       9/8/2015 13:59   no Title                                                          Attorney Client
SWITCH‐AX‐1047512 ‐ SWITCH‐AX‐1047512       9/8/2015 13:59   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1047513 ‐ SWITCH‐AX‐1047513       9/8/2015 13:59   image003.jpg                                                      Attorney Client
SWITCH‐AX‐1047514 ‐ SWITCH‐AX‐1047527       9/8/2015 14:02   no Title                                                          Attorney Client
SWITCH‐AX‐1047528 ‐ SWITCH‐AX‐1047528       9/8/2015 14:02   image004.jpg                                                      Attorney Client
SWITCH‐AX‐1047529 ‐ SWITCH‐AX‐1047529       9/8/2015 14:02   image003.jpg                                                      Attorney Client
SWITCH‐AX‐1047530 ‐ SWITCH‐AX‐1047543       9/8/2015 14:03   no Title                                                          Attorney Client
SWITCH‐AX‐1047544 ‐ SWITCH‐AX‐1047544       9/8/2015 14:03   image003.jpg                                                      Attorney Client
SWITCH‐AX‐1047545 ‐ SWITCH‐AX‐1047545       9/8/2015 14:03   image004.jpg                                                      Attorney Client
SWITCH‐AX‐1047546 ‐ SWITCH‐AX‐1047559       9/8/2015 14:03   no Title                                                          Attorney Client
SWITCH‐AX‐1047560 ‐ SWITCH‐AX‐1047560       9/8/2015 14:03   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1047561 ‐ SWITCH‐AX‐1047561       9/8/2015 14:03   image002.jpg                                                      Attorney Client
SWITCH‐AX‐1047562 ‐ SWITCH‐AX‐1047575       9/8/2015 14:03   no Title                                                          Attorney Client
SWITCH‐AX‐1047576 ‐ SWITCH‐AX‐1047576       9/8/2015 14:03   image002.jpg                                                      Attorney Client
SWITCH‐AX‐1047577 ‐ SWITCH‐AX‐1047577       9/8/2015 14:03   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1047578 ‐ SWITCH‐AX‐1047578       9/8/2015 14:42   no Title                                                          Attorney Client
SWITCH‐AX‐1047579 ‐ SWITCH‐AX‐1047581       9/8/2015 14:42   ΓÇ£Short FormΓÇ¥                                                  Attorney Client
SWITCH‐AX‐1047582 ‐ SWITCH‐AX‐1047620       9/8/2015 14:42   A201‐2007 ‐ General Conditions of the Contract for Construction   Attorney Client
SWITCH‐AX‐1047621 ‐ SWITCH‐AX‐1047633       9/8/2015 14:42   A102‐2007 ‐ Owner‐Contractor Agreement                            Attorney Client
SWITCH‐AX‐1047634 ‐ SWITCH‐AX‐1047634       9/8/2015 15:38   General Ledger Entries_Q2 2015.xlsx                               Attorney Client
SWITCH‐AX‐1047635 ‐ SWITCH‐AX‐1047635       9/8/2015 17:18   no Title                                                          Attorney Client
SWITCH‐AX‐1047636 ‐ SWITCH‐AX‐1047636       9/8/2015 17:18   ATT00008.htm                                                      Attorney Client
SWITCH‐AX‐1047637 ‐ SWITCH‐AX‐1047637       9/8/2015 17:18   ATT00004.htm                                                      Attorney Client
SWITCH‐AX‐1047638 ‐ SWITCH‐AX‐1047639       9/8/2015 17:18   Sarah Anderson ‐ Resume Final                                     Attorney Client
SWITCH‐AX‐1047640 ‐ SWITCH‐AX‐1047640       9/8/2015 17:18   ATT00005.htm                                                      Attorney Client
SWITCH‐AX‐1047641 ‐ SWITCH‐AX‐1047641       9/8/2015 17:18   ATT00006.htm                                                      Attorney Client
SWITCH‐AX‐1047642 ‐ SWITCH‐AX‐1047643       9/8/2015 17:18   L Riordan Legal Resume FINAL.docx                                 Attorney Client
SWITCH‐AX‐1047644 ‐ SWITCH‐AX‐1047644       9/8/2015 17:18   WSOP Shopping List.xlsx                                           Attorney Client
SWITCH‐AX‐1047645 ‐ SWITCH‐AX‐1047645       9/8/2015 17:18   ATT00002.htm                                                      Attorney Client
SWITCH‐AX‐1047646 ‐ SWITCH‐AX‐1047647       9/8/2015 17:18   905 SAINT VINCENT┬╖IRVINCE, CALIFORNIA 92618                      Attorney Client
SWITCH‐AX‐1047648 ‐ SWITCH‐AX‐1047649       9/8/2015 17:18   Resume                                                            Attorney Client
SWITCH‐AX‐1047650 ‐ SWITCH‐AX‐1047650       9/8/2015 17:18   ATT00001.htm                                                      Attorney Client
SWITCH‐AX‐1047651 ‐ SWITCH‐AX‐1047652       9/8/2015 17:18   Peggy_Howard_Resume1 (1).docx                                     Attorney Client
SWITCH‐AX‐1047653 ‐ SWITCH‐AX‐1047653       9/8/2015 17:18   ATT00003.htm                                                      Attorney Client
SWITCH‐AX‐1047654 ‐ SWITCH‐AX‐1047654       9/8/2015 17:18   ATT00007.htm                                                      Attorney Client
SWITCH‐AX‐1047655 ‐ SWITCH‐AX‐1047656       9/8/2015 17:18   MISTY M                                                           Attorney Client
SWITCH‐AX‐1047657 ‐ SWITCH‐AX‐1047658       9/8/2015 18:23   no Title                                                          Attorney Client
SWITCH‐AX‐1047659 ‐ SWITCH‐AX‐1047659       9/8/2015 18:23   Switch New.pdf                                                    Attorney Client
SWITCH‐AX‐1047660 ‐ SWITCH‐AX‐1047660       9/8/2015 18:23   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1047661 ‐ SWITCH‐AX‐1047663       9/8/2015 18:23   Scanned from a Xerox Multifunction Device.pdf                     Attorney Client




                                                                          EXHIBIT 10, PAGE 1844
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 92 of 829


Bates                                   Document Date        Document Title                                                    Privilege
SWITCH‐AX‐1047664 ‐ SWITCH‐AX‐1047665       9/8/2015 18:23   no Title                                                          Attorney Client
SWITCH‐AX‐1047666 ‐ SWITCH‐AX‐1047666       9/8/2015 18:23   Switch New.pdf                                                    Attorney Client
SWITCH‐AX‐1047667 ‐ SWITCH‐AX‐1047669       9/8/2015 18:23   Scanned from a Xerox Multifunction Device.pdf                     Attorney Client
SWITCH‐AX‐1047670 ‐ SWITCH‐AX‐1047670       9/8/2015 18:23   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1047671 ‐ SWITCH‐AX‐1047671       9/8/2015 18:24   no Title                                                          Attorney Client
SWITCH‐AX‐1047672 ‐ SWITCH‐AX‐1047672       9/8/2015 18:24   Switch New.pdf                                                    Attorney Client
SWITCH‐AX‐1047673 ‐ SWITCH‐AX‐1047675       9/8/2015 18:24   Scanned from a Xerox Multifunction Device.pdf                     Attorney Client
SWITCH‐AX‐1047676 ‐ SWITCH‐AX‐1047676       9/8/2015 18:24   ATT00003.htm                                                      Attorney Client
SWITCH‐AX‐1047677 ‐ SWITCH‐AX‐1047677       9/8/2015 18:24   ATT00001.htm                                                      Attorney Client
SWITCH‐AX‐1047678 ‐ SWITCH‐AX‐1047678       9/8/2015 18:24   ATT00002.htm                                                      Attorney Client
SWITCH‐AX‐1047679 ‐ SWITCH‐AX‐1047679       9/8/2015 18:24   ATT00004.htm                                                      Attorney Client
SWITCH‐AX‐1047680 ‐ SWITCH‐AX‐1047682       9/8/2015 18:54   no Title                                                          Attorney Client
SWITCH‐AX‐1047683 ‐ SWITCH‐AX‐1047683       9/8/2015 18:54   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1047684 ‐ SWITCH‐AX‐1047686       9/8/2015 18:54   no Title                                                          Attorney Client
SWITCH‐AX‐1047687 ‐ SWITCH‐AX‐1047687       9/8/2015 18:54   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1047688 ‐ SWITCH‐AX‐1047688       9/8/2015 21:27   no Title                                                          Attorney Client
SWITCH‐AX‐1047689 ‐ SWITCH‐AX‐1047727       9/8/2015 21:27   A201‐2007 ‐ General Conditions of the Contract for Construction   Attorney Client
SWITCH‐AX‐1047728 ‐ SWITCH‐AX‐1047740       9/8/2015 21:27   A102‐2007 ‐ Owner‐Contractor Agreement                            Attorney Client
SWITCH‐AX‐1047741 ‐ SWITCH‐AX‐1047743       9/8/2015 21:27   ΓÇ£Short FormΓÇ¥                                                  Attorney Client
SWITCH‐AX‐1047744 ‐ SWITCH‐AX‐1047746        9/9/2015 0:30   no Title                                                          Attorney Client
SWITCH‐AX‐1047747 ‐ SWITCH‐AX‐1047749        9/9/2015 0:30   no Title                                                          Attorney Client
SWITCH‐AX‐1047750 ‐ SWITCH‐AX‐1047752        9/9/2015 0:30   no Title                                                          Attorney Client
SWITCH‐AX‐1047753 ‐ SWITCH‐AX‐1047755        9/9/2015 0:30   no Title                                                          Attorney Client
SWITCH‐AX‐1047756 ‐ SWITCH‐AX‐1047758        9/9/2015 0:31   no Title                                                          Attorney Client
SWITCH‐AX‐1047759 ‐ SWITCH‐AX‐1047769        9/9/2015 9:25   no Title                                                          Attorney Client
SWITCH‐AX‐1047770 ‐ SWITCH‐AX‐1047770        9/9/2015 9:25   no Title                                                          Attorney Client
SWITCH‐AX‐1047771 ‐ SWITCH‐AX‐1047783        9/9/2015 9:25   [QWEST CERTIFIED ALLIANCE PROGRAM                                 Attorney Client
SWITCH‐AX‐1047784 ‐ SWITCH‐AX‐1047784        9/9/2015 9:25   no Title                                                          Attorney Client
SWITCH‐AX‐1047785 ‐ SWITCH‐AX‐1047797        9/9/2015 9:25   [QWEST CERTIFIED ALLIANCE PROGRAM                                 Attorney Client
SWITCH‐AX‐1047798 ‐ SWITCH‐AX‐1047801        9/9/2015 9:25   Partner Name:                                                     Attorney Client
SWITCH‐AX‐1047802 ‐ SWITCH‐AX‐1047802        9/9/2015 9:25   image015.jpg                                                      Attorney Client
SWITCH‐AX‐1047803 ‐ SWITCH‐AX‐1047815        9/9/2015 9:25   [QWEST CERTIFIED ALLIANCE PROGRAM                                 Attorney Client
SWITCH‐AX‐1047816 ‐ SWITCH‐AX‐1047816        9/9/2015 9:25   image016.jpg                                                      Attorney Client
SWITCH‐AX‐1047817 ‐ SWITCH‐AX‐1047845        9/9/2015 9:25   Title of PowerPoint Presentation                                  Attorney Client
SWITCH‐AX‐1047846 ‐ SWITCH‐AX‐1047847       9/9/2015 11:43   no Title                                                          Attorney Client
SWITCH‐AX‐1047848 ‐ SWITCH‐AX‐1047848       9/9/2015 11:43   14‐9‐SU‐esig‐AK[1][23].png                                        Attorney Client
SWITCH‐AX‐1047849 ‐ SWITCH‐AX‐1047849       9/9/2015 11:46   no Title                                                          Attorney Client
SWITCH‐AX‐1047850 ‐ SWITCH‐AX‐1047851       9/9/2015 11:49   no Title                                                          Attorney Client
SWITCH‐AX‐1047852 ‐ SWITCH‐AX‐1047852       9/9/2015 11:49   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1047853 ‐ SWITCH‐AX‐1047854       9/9/2015 14:03   no Title                                                          Attorney Client
SWITCH‐AX‐1047855 ‐ SWITCH‐AX‐1047859       9/9/2015 15:53   no Title                                                          Attorney Client
SWITCH‐AX‐1047860 ‐ SWITCH‐AX‐1047872       9/9/2015 15:53   Switch.SyntheticGenomics.Executed.9.9.15.pdf                      Attorney Client
SWITCH‐AX‐1047873 ‐ SWITCH‐AX‐1047873       9/9/2015 15:53   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1047874 ‐ SWITCH‐AX‐1047879       9/9/2015 15:59   no Title                                                          Attorney Client
SWITCH‐AX‐1047880 ‐ SWITCH‐AX‐1047881       9/9/2015 15:59   Full GE L‐2 Vegas‐San Diego.xls                                   Attorney Client
SWITCH‐AX‐1047882 ‐ SWITCH‐AX‐1047882       9/9/2015 15:59   image002.jpg                                                      Attorney Client




                                                                          EXHIBIT 10, PAGE 1845
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 93 of 829


Bates                                   Document Date         Document Title                                                  Privilege
SWITCH‐AX‐1047883 ‐ SWITCH‐AX‐1047883        9/9/2015 15:59   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1047884 ‐ SWITCH‐AX‐1047896        9/9/2015 15:59   Switch.SyntheticGenomics.Executed.9.9.15.pdf                    Attorney Client
SWITCH‐AX‐1047897 ‐ SWITCH‐AX‐1047897        9/9/2015 16:22   no Title                                                        Attorney Client
SWITCH‐AX‐1047898 ‐ SWITCH‐AX‐1047906        9/9/2015 16:22   20150909 dml Colocation Facilities Agreement.docx               Attorney Client
SWITCH‐AX‐1047907 ‐ SWITCH‐AX‐1047907        9/9/2015 16:25   no Title                                                        Attorney Client
SWITCH‐AX‐1047908 ‐ SWITCH‐AX‐1047916        9/9/2015 16:25   20150909 dml Colocation Facilities Agreement.docx               Attorney Client
SWITCH‐AX‐1047917 ‐ SWITCH‐AX‐1047917        9/9/2015 16:25   no Title                                                        Attorney Client
SWITCH‐AX‐1047918 ‐ SWITCH‐AX‐1047926        9/9/2015 16:25   20150909 dml Colocation Facilities Agreement.docx               Attorney Client
SWITCH‐AX‐1047927 ‐ SWITCH‐AX‐1047929        9/9/2015 21:57   no Title                                                        Attorney Client
SWITCH‐AX‐1047930 ‐ SWITCH‐AX‐1047930        9/9/2015 21:57   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1047931 ‐ SWITCH‐AX‐1047993        9/9/2015 21:57   Microsoft PowerPoint ‐ SUPERNAP discussion materials_v92.pptx   Attorney Client
SWITCH‐AX‐1047994 ‐ SWITCH‐AX‐1048000        9/10/2015 9:39   no Title                                                        Attorney Client
SWITCH‐AX‐1048001 ‐ SWITCH‐AX‐1048010        9/10/2015 9:39   MASTER CONSULTING AGREEMENT                                     Attorney Client
SWITCH‐AX‐1048011 ‐ SWITCH‐AX‐1048011        9/10/2015 9:39   image007.jpg                                                    Attorney Client
SWITCH‐AX‐1048012 ‐ SWITCH‐AX‐1048014       9/10/2015 10:29   no Title                                                        Attorney Client
SWITCH‐AX‐1048015 ‐ SWITCH‐AX‐1048015       9/10/2015 10:29   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1048016 ‐ SWITCH‐AX‐1048078       9/10/2015 10:29   Microsoft PowerPoint ‐ SUPERNAP discussion materials_v92.pptx   Attorney Client
SWITCH‐AX‐1048079 ‐ SWITCH‐AX‐1048079       9/10/2015 10:38   no Title                                                        Attorney Client
SWITCH‐AX‐1048080 ‐ SWITCH‐AX‐1048080       9/10/2015 11:19   Admin 2015 Budget Template.xlsx                                 Attorney Client
SWITCH‐AX‐1048081 ‐ SWITCH‐AX‐1048082       9/10/2015 13:25   no Title                                                        Attorney Client
SWITCH‐AX‐1048083 ‐ SWITCH‐AX‐1048107       9/10/2015 13:25   Microsoft Word ‐ Switch Noth LP LEA V8 06‐04‐2015 NVE.doc       Attorney Client
SWITCH‐AX‐1048108 ‐ SWITCH‐AX‐1048114       9/10/2015 13:46   no Title                                                        Attorney Client
SWITCH‐AX‐1048115 ‐ SWITCH‐AX‐1048115       9/10/2015 13:46   image005.jpg                                                    Attorney Client
SWITCH‐AX‐1048116 ‐ SWITCH‐AX‐1048116       9/10/2015 13:46   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1048117 ‐ SWITCH‐AX‐1048123       9/10/2015 13:46   RE_ Synthetic Genomics.msg                                      Attorney Client
SWITCH‐AX‐1048124 ‐ SWITCH‐AX‐1048125       9/10/2015 13:46   Full GE L‐2 Vegas‐San Diego.xls                                 Attorney Client
SWITCH‐AX‐1048126 ‐ SWITCH‐AX‐1048138       9/10/2015 13:46   Switch.SyntheticGenomics.Executed.9.9.15.pdf                    Attorney Client
SWITCH‐AX‐1048139 ‐ SWITCH‐AX‐1048139       9/10/2015 13:46   image004.jpg                                                    Attorney Client
SWITCH‐AX‐1048140 ‐ SWITCH‐AX‐1048140       9/10/2015 13:46   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1048141 ‐ SWITCH‐AX‐1048147       9/10/2015 13:52   no Title                                                        Attorney Client
SWITCH‐AX‐1048148 ‐ SWITCH‐AX‐1048149       9/10/2015 13:52   Full GE L‐2 Vegas‐San Diego.xls                                 Attorney Client
SWITCH‐AX‐1048150 ‐ SWITCH‐AX‐1048162       9/10/2015 13:52   Switch.SyntheticGenomics.Executed.9.9.15.pdf                    Attorney Client
SWITCH‐AX‐1048163 ‐ SWITCH‐AX‐1048169       9/10/2015 13:52   RE_ Synthetic Genomics.msg                                      Attorney Client
SWITCH‐AX‐1048170 ‐ SWITCH‐AX‐1048170       9/10/2015 13:52   image003.jpg                                                    Attorney Client
SWITCH‐AX‐1048171 ‐ SWITCH‐AX‐1048171       9/10/2015 13:52   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1048172 ‐ SWITCH‐AX‐1048172       9/10/2015 13:52   image004.jpg                                                    Attorney Client
SWITCH‐AX‐1048173 ‐ SWITCH‐AX‐1048173       9/10/2015 13:52   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1048174 ‐ SWITCH‐AX‐1048174       9/10/2015 13:52   image005.jpg                                                    Attorney Client
SWITCH‐AX‐1048175 ‐ SWITCH‐AX‐1048176       9/10/2015 16:20   no Title                                                        Attorney Client
SWITCH‐AX‐1048177 ‐ SWITCH‐AX‐1048178       9/10/2015 16:27   no Title                                                        Attorney Client;Work Product
SWITCH‐AX‐1048179 ‐ SWITCH‐AX‐1048184       9/10/2015 16:27   420451065_v 1_Switch supplemental interrogatory response.pdf    Attorney Client;Work Product
SWITCH‐AX‐1048185 ‐ SWITCH‐AX‐1048186       9/10/2015 16:27   420521817_v 1_Letter to Thompson, Norton and Ajemian.PDF        Attorney Client;Work Product
SWITCH‐AX‐1048187 ‐ SWITCH‐AX‐1048190       9/10/2015 16:52   no Title                                                        Attorney Client
SWITCH‐AX‐1048191 ‐ SWITCH‐AX‐1048253       9/10/2015 16:52   Microsoft PowerPoint ‐ SUPERNAP discussion materials_v96.pptx   Attorney Client
SWITCH‐AX‐1048254 ‐ SWITCH‐AX‐1048254       9/10/2015 16:52   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1048255 ‐ SWITCH‐AX‐1048258       9/10/2015 16:58   Sony Sept 2015.docx                                             Attorney Client




                                                                          EXHIBIT 10, PAGE 1846
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 94 of 829


Bates                                   Document Date         Document Title                                                           Privilege
SWITCH‐AX‐1048259 ‐ SWITCH‐AX‐1048261       9/10/2015 17:01   no Title                                                                 Attorney Client;Work Product
SWITCH‐AX‐1048262 ‐ SWITCH‐AX‐1048269       9/10/2015 17:01   Switch second supplemental interrogatory response (final).DOCX           Attorney Client;Work Product
SWITCH‐AX‐1048270 ‐ SWITCH‐AX‐1048270       9/10/2015 17:10   no Title                                                                 Attorney Client;Work Product
SWITCH‐AX‐1048271 ‐ SWITCH‐AX‐1048273       9/10/2015 17:10   RE_ Switch_Firespotter ‐ request to supplement discovery responses.msg   Attorney Client;Work Product
SWITCH‐AX‐1048274 ‐ SWITCH‐AX‐1048281       9/10/2015 17:10   Switch second supplemental interrogatory response (final).DOCX           Attorney Client;Work Product
SWITCH‐AX‐1048282 ‐ SWITCH‐AX‐1048282       9/10/2015 17:40   no Title                                                                 Attorney Client
SWITCH‐AX‐1048283 ‐ SWITCH‐AX‐1048302       9/10/2015 17:40   Switch ‐ Table of Operating Agreement Provisions (CL Commnets).docx      Attorney Client
SWITCH‐AX‐1048303 ‐ SWITCH‐AX‐1048303       9/10/2015 17:40   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1048304 ‐ SWITCH‐AX‐1048304       9/10/2015 17:59   no Title                                                                 Attorney Client
SWITCH‐AX‐1048305 ‐ SWITCH‐AX‐1048308       9/10/2015 17:59   TITLE                                                                    Attorney Client
SWITCH‐AX‐1048309 ‐ SWITCH‐AX‐1048310       9/10/2015 18:15   no Title                                                                 Attorney Client
SWITCH‐AX‐1048311 ‐ SWITCH‐AX‐1048313       9/10/2015 18:22   no Title                                                                 Attorney Client
SWITCH‐AX‐1048314 ‐ SWITCH‐AX‐1048316        9/11/2015 0:32   no Title                                                                 Attorney Client
SWITCH‐AX‐1048317 ‐ SWITCH‐AX‐1048319        9/11/2015 0:32   no Title                                                                 Attorney Client
SWITCH‐AX‐1048320 ‐ SWITCH‐AX‐1048322        9/11/2015 0:32   no Title                                                                 Attorney Client
SWITCH‐AX‐1048323 ‐ SWITCH‐AX‐1048325        9/11/2015 0:32   no Title                                                                 Attorney Client
SWITCH‐AX‐1048326 ‐ SWITCH‐AX‐1048328        9/11/2015 0:32   no Title                                                                 Attorney Client
SWITCH‐AX‐1048329 ‐ SWITCH‐AX‐1048331        9/11/2015 0:32   no Title                                                                 Attorney Client
SWITCH‐AX‐1048332 ‐ SWITCH‐AX‐1048334        9/11/2015 0:32   no Title                                                                 Attorney Client
SWITCH‐AX‐1048335 ‐ SWITCH‐AX‐1048337        9/11/2015 0:32   no Title                                                                 Attorney Client
SWITCH‐AX‐1048338 ‐ SWITCH‐AX‐1048338        9/11/2015 9:02   no Title                                                                 Attorney Client
SWITCH‐AX‐1048339 ‐ SWITCH‐AX‐1048372        9/11/2015 9:02   Placeholder for title                                                    Attorney Client
SWITCH‐AX‐1048373 ‐ SWITCH‐AX‐1048373        9/11/2015 9:08   no Title                                                                 Attorney Client;Work Product
SWITCH‐AX‐1048374 ‐ SWITCH‐AX‐1048374        9/11/2015 9:22   no Title                                                                 Attorney Client
SWITCH‐AX‐1048375 ‐ SWITCH‐AX‐1048386        9/11/2015 9:22   PowerPoint Presentation                                                  Attorney Client
SWITCH‐AX‐1048387 ‐ SWITCH‐AX‐1048387        9/11/2015 9:25   no Title                                                                 Attorney Client
SWITCH‐AX‐1048388 ‐ SWITCH‐AX‐1048399        9/11/2015 9:25   PowerPoint Presentation                                                  Attorney Client
SWITCH‐AX‐1048400 ‐ SWITCH‐AX‐1048400        9/11/2015 9:26   no Title                                                                 Attorney Client
SWITCH‐AX‐1048401 ‐ SWITCH‐AX‐1048412        9/11/2015 9:26   PowerPoint Presentation                                                  Attorney Client
SWITCH‐AX‐1048413 ‐ SWITCH‐AX‐1048413        9/11/2015 9:48   no Title                                                                 Attorney Client
SWITCH‐AX‐1048414 ‐ SWITCH‐AX‐1048414       9/11/2015 11:24   no Title                                                                 Attorney Client
SWITCH‐AX‐1048415 ‐ SWITCH‐AX‐1048426       9/11/2015 11:24   PowerPoint Presentation                                                  Attorney Client
SWITCH‐AX‐1048427 ‐ SWITCH‐AX‐1048428       9/11/2015 11:28   no Title                                                                 Attorney Client
SWITCH‐AX‐1048429 ‐ SWITCH‐AX‐1048430       9/11/2015 11:28   09‐17‐2015 Comp Committee Agenda.pdf                                     Attorney Client
SWITCH‐AX‐1048431 ‐ SWITCH‐AX‐1048442       9/11/2015 11:28   PowerPoint Presentation                                                  Attorney Client
SWITCH‐AX‐1048443 ‐ SWITCH‐AX‐1048443       9/11/2015 11:28   09‐17‐2015 NG Committee Agenda.pdf                                       Attorney Client
SWITCH‐AX‐1048444 ‐ SWITCH‐AX‐1048445       9/11/2015 11:28   Budget v Actual.pdf                                                      Attorney Client
SWITCH‐AX‐1048446 ‐ SWITCH‐AX‐1048508       9/11/2015 11:28   Microsoft PowerPoint ‐ SUPERNAP discussion materials_v96.pptx            Attorney Client
SWITCH‐AX‐1048509 ‐ SWITCH‐AX‐1048512       9/11/2015 11:28   09‐17‐2015 Manager Meeting Agenda.pdf                                    Attorney Client
SWITCH‐AX‐1048513 ‐ SWITCH‐AX‐1048514       9/11/2015 11:28   05‐20‐2015 NG Committee Minutes.pdf                                      Attorney Client
SWITCH‐AX‐1048515 ‐ SWITCH‐AX‐1048515       9/11/2015 11:28   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1048516 ‐ SWITCH‐AX‐1048572       9/11/2015 11:28   Greenburg Traurig Presentation Materials.pdf                             Attorney Client
SWITCH‐AX‐1048573 ‐ SWITCH‐AX‐1048578       9/11/2015 11:28   05‐20‐2015 Manager Minutes.pdf                                           Attorney Client
SWITCH‐AX‐1048579 ‐ SWITCH‐AX‐1048590       9/11/2015 11:28   05‐20‐2015 Comp Committee Minutes.pdf                                    Attorney Client
SWITCH‐AX‐1048591 ‐ SWITCH‐AX‐1048620       9/11/2015 11:28   Placeholder for title                                                    Attorney Client
SWITCH‐AX‐1048621 ‐ SWITCH‐AX‐1048622       9/11/2015 14:04   no Title                                                                 Attorney Client




                                                                          EXHIBIT 10, PAGE 1847
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 95 of 829


Bates                                   Document Date         Document Title                                                  Privilege
SWITCH‐AX‐1048623 ‐ SWITCH‐AX‐1048679       9/11/2015 14:04   Greenburg Traurig Presentation Materials.pdf                    Attorney Client
SWITCH‐AX‐1048680 ‐ SWITCH‐AX‐1048681       9/11/2015 14:04   Budget v Actual.pdf                                             Attorney Client
SWITCH‐AX‐1048682 ‐ SWITCH‐AX‐1048682       9/11/2015 14:04   09‐17‐2015 NG Committee Agenda.pdf                              Attorney Client
SWITCH‐AX‐1048683 ‐ SWITCH‐AX‐1048694       9/11/2015 14:04   PowerPoint Presentation                                         Attorney Client
SWITCH‐AX‐1048695 ‐ SWITCH‐AX‐1048698       9/11/2015 14:04   09‐17‐2015 Manager Meeting Agenda.pdf                           Attorney Client
SWITCH‐AX‐1048699 ‐ SWITCH‐AX‐1048700       9/11/2015 14:04   05‐20‐2015 NG Committee Minutes.pdf                             Attorney Client
SWITCH‐AX‐1048701 ‐ SWITCH‐AX‐1048702       9/11/2015 14:04   09‐17‐2015 Comp Committee Agenda.pdf                            Attorney Client
SWITCH‐AX‐1048703 ‐ SWITCH‐AX‐1048708       9/11/2015 14:04   05‐20‐2015 Manager Minutes.pdf                                  Attorney Client
SWITCH‐AX‐1048709 ‐ SWITCH‐AX‐1048771       9/11/2015 14:04   Microsoft PowerPoint ‐ SUPERNAP discussion materials_v96.pptx   Attorney Client
SWITCH‐AX‐1048772 ‐ SWITCH‐AX‐1048783       9/11/2015 14:04   05‐20‐2015 Comp Committee Minutes.pdf                           Attorney Client
SWITCH‐AX‐1048784 ‐ SWITCH‐AX‐1048784       9/11/2015 14:04   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1048785 ‐ SWITCH‐AX‐1048814       9/11/2015 14:04   Placeholder for title                                           Attorney Client
SWITCH‐AX‐1048815 ‐ SWITCH‐AX‐1048816       9/11/2015 15:18   no Title                                                        Attorney Client
SWITCH‐AX‐1048817 ‐ SWITCH‐AX‐1048818       9/11/2015 15:18   B753‐09‐002‐C.pdf                                               Attorney Client
SWITCH‐AX‐1048819 ‐ SWITCH‐AX‐1048819       9/11/2015 15:18   image003.jpg                                                    Attorney Client
SWITCH‐AX‐1048820 ‐ SWITCH‐AX‐1048829       9/11/2015 15:18   B753‐09‐001‐M.pdf                                               Attorney Client
SWITCH‐AX‐1048830 ‐ SWITCH‐AX‐1048831       9/11/2015 15:34   no Title                                                        Attorney Client
SWITCH‐AX‐1048832 ‐ SWITCH‐AX‐1048832       9/11/2015 15:34   image003.png                                                    Attorney Client
SWITCH‐AX‐1048833 ‐ SWITCH‐AX‐1048841       9/11/2015 15:34   BPP‐110410‐031 Mosaic NetworX.pdf                               Attorney Client
SWITCH‐AX‐1048842 ‐ SWITCH‐AX‐1048849       9/11/2015 15:34   BPP‐091115‐116 Mosaic Networx Solutions, LLC.pdf                Attorney Client
SWITCH‐AX‐1048850 ‐ SWITCH‐AX‐1048856       9/11/2015 15:34   BPP‐041509‐024‐Mosaic Networx.pdf                               Attorney Client
SWITCH‐AX‐1048857 ‐ SWITCH‐AX‐1048857       9/11/2015 15:34   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1048858 ‐ SWITCH‐AX‐1048858       9/11/2015 15:35   no Title                                                        Attorney Client
SWITCH‐AX‐1048859 ‐ SWITCH‐AX‐1048866       9/11/2015 15:35   BPP‐091115‐116 Mosaic Networx Solutions, LLC.pdf                Attorney Client
SWITCH‐AX‐1048867 ‐ SWITCH‐AX‐1048867       9/11/2015 15:35   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1048868 ‐ SWITCH‐AX‐1048869       9/11/2015 15:57   no Title                                                        Attorney Client
SWITCH‐AX‐1048870 ‐ SWITCH‐AX‐1048881       9/11/2015 15:57   PowerPoint Presentation                                         Attorney Client
SWITCH‐AX‐1048882 ‐ SWITCH‐AX‐1048938       9/11/2015 15:57   Greenburg Traurig Presentation Materials.pdf                    Attorney Client
SWITCH‐AX‐1048939 ‐ SWITCH‐AX‐1048941       9/11/2015 15:57   09‐17‐2015 Manager Resolutions.pdf                              Attorney Client
SWITCH‐AX‐1048942 ‐ SWITCH‐AX‐1048942       9/11/2015 15:57   09‐17‐2015 Comp Comm Resolutions V1 09‐08‐2015.pdf              Attorney Client
SWITCH‐AX‐1048943 ‐ SWITCH‐AX‐1048944       9/11/2015 15:57   Budget v Actual.pdf                                             Attorney Client
SWITCH‐AX‐1048945 ‐ SWITCH‐AX‐1048974       9/11/2015 15:57   Placeholder for title                                           Attorney Client
SWITCH‐AX‐1048975 ‐ SWITCH‐AX‐1048986       9/11/2015 15:57   05‐20‐2015 Comp Committee Minutes.pdf                           Attorney Client
SWITCH‐AX‐1048987 ‐ SWITCH‐AX‐1048987       9/11/2015 15:57   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1048988 ‐ SWITCH‐AX‐1048995       9/11/2015 15:57   TITLE                                                           Attorney Client
SWITCH‐AX‐1048996 ‐ SWITCH‐AX‐1048996       9/11/2015 15:57   09‐17‐2015 NG Committee Agenda.pdf                              Attorney Client
SWITCH‐AX‐1048997 ‐ SWITCH‐AX‐1048997       9/11/2015 15:57   09‐17‐2015 Comp Committee Agenda.pdf                            Attorney Client
SWITCH‐AX‐1048998 ‐ SWITCH‐AX‐1049060       9/11/2015 15:57   Microsoft PowerPoint ‐ SUPERNAP discussion materials_v96.pptx   Attorney Client
SWITCH‐AX‐1049061 ‐ SWITCH‐AX‐1049062       9/11/2015 15:57   05‐20‐2015 NG Committee Minutes.pdf                             Attorney Client
SWITCH‐AX‐1049063 ‐ SWITCH‐AX‐1049068       9/11/2015 15:57   05‐20‐2015 Manager Minutes.pdf                                  Attorney Client
SWITCH‐AX‐1049069 ‐ SWITCH‐AX‐1049069       9/11/2015 15:57   09‐17‐2015 Manager Meeting Agenda.pdf                           Attorney Client
SWITCH‐AX‐1049070 ‐ SWITCH‐AX‐1049071       9/11/2015 15:57   no Title                                                        Attorney Client
SWITCH‐AX‐1049072 ‐ SWITCH‐AX‐1049085       9/11/2015 15:57   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc     Attorney Client
SWITCH‐AX‐1049086 ‐ SWITCH‐AX‐1049087       9/11/2015 17:01   no Title                                                        Attorney Client
SWITCH‐AX‐1049088 ‐ SWITCH‐AX‐1049088       9/11/2015 17:01   1b ‐ Proposed Comp Comm Resolutions.pdf                         Attorney Client
SWITCH‐AX‐1049089 ‐ SWITCH‐AX‐1049089       9/11/2015 17:01   image001.jpg                                                    Attorney Client




                                                                          EXHIBIT 10, PAGE 1848
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 96 of 829


Bates                                   Document Date         Document Title                                                  Privilege
SWITCH‐AX‐1049090 ‐ SWITCH‐AX‐1049101       9/11/2015 17:01   PowerPoint Presentation                                         Attorney Client
SWITCH‐AX‐1049102 ‐ SWITCH‐AX‐1049107       9/11/2015 17:01   3c ‐ Manager Mtg Minutes (05‐20‐2015).pdf                       Attorney Client
SWITCH‐AX‐1049108 ‐ SWITCH‐AX‐1049170       9/11/2015 17:01   Microsoft PowerPoint ‐ SUPERNAP discussion materials_v96.pptx   Attorney Client
SWITCH‐AX‐1049171 ‐ SWITCH‐AX‐1049227       9/11/2015 17:01   3g ‐ Greenburg Traurig Presentation.pdf                         Attorney Client
SWITCH‐AX‐1049228 ‐ SWITCH‐AX‐1049230       9/11/2015 17:01   3b ‐ Proposed Manager Resolutions.pdf                           Attorney Client
SWITCH‐AX‐1049231 ‐ SWITCH‐AX‐1049260       9/11/2015 17:01   Placeholder for title                                           Attorney Client
SWITCH‐AX‐1049261 ‐ SWITCH‐AX‐1049268       9/11/2015 17:01   TITLE                                                           Attorney Client
SWITCH‐AX‐1049269 ‐ SWITCH‐AX‐1049269       9/11/2015 17:01   3a ‐ Manager Mtg Agenda.pdf                                     Attorney Client
SWITCH‐AX‐1049270 ‐ SWITCH‐AX‐1049271       9/11/2015 17:01   2b ‐ Nom and Gov Comm Mtg Minutes (05‐20‐2015).pdf              Attorney Client
SWITCH‐AX‐1049272 ‐ SWITCH‐AX‐1049283       9/11/2015 17:01   1c ‐ Comp Comm Mtg Minutes (05‐20‐2015).pdf                     Attorney Client
SWITCH‐AX‐1049284 ‐ SWITCH‐AX‐1049284       9/11/2015 17:01   2a ‐ Nom and Gov Mtg Agenda.pdf                                 Attorney Client
SWITCH‐AX‐1049285 ‐ SWITCH‐AX‐1049285       9/11/2015 17:01   9‐17‐15 Board and Committee Materials.zip                       Attorney Client
SWITCH‐AX‐1049286 ‐ SWITCH‐AX‐1049286       9/11/2015 17:01   1a ‐ Comp Comm Mtg Agenda.pdf                                   Attorney Client
SWITCH‐AX‐1049287 ‐ SWITCH‐AX‐1049288       9/11/2015 17:01   3d ‐ Budget v Actual.pdf                                        Attorney Client
SWITCH‐AX‐1049289 ‐ SWITCH‐AX‐1049292       9/11/2015 17:35   no Title                                                        Attorney Client;Work Product
SWITCH‐AX‐1049293 ‐ SWITCH‐AX‐1049296       9/11/2015 17:37   no Title                                                        Attorney Client;Work Product
SWITCH‐AX‐1049297 ‐ SWITCH‐AX‐1049298       9/11/2015 17:59   no Title                                                        Attorney Client
SWITCH‐AX‐1049299 ‐ SWITCH‐AX‐1049299       9/11/2015 17:59   ._2b ‐ Nom and Gov Comm Mtg Minutes (05‐20‐2015).pdf            Attorney Client
SWITCH‐AX‐1049300 ‐ SWITCH‐AX‐1049300       9/11/2015 17:59   ._1b ‐ Proposed Comp Comm Resolutions.pdf                       Attorney Client
SWITCH‐AX‐1049301 ‐ SWITCH‐AX‐1049301       9/11/2015 17:59   ._9‐17‐15 Board and Committee Materials                         Attorney Client
SWITCH‐AX‐1049302 ‐ SWITCH‐AX‐1049302       9/11/2015 17:59   1b ‐ Proposed Comp Comm Resolutions.pdf                         Attorney Client
SWITCH‐AX‐1049303 ‐ SWITCH‐AX‐1049332       9/11/2015 17:59   Placeholder for title                                           Attorney Client
SWITCH‐AX‐1049333 ‐ SWITCH‐AX‐1049333       9/11/2015 17:59   ._3c ‐ Manager Mtg Minutes (05‐20‐2015).pdf                     Attorney Client
SWITCH‐AX‐1049334 ‐ SWITCH‐AX‐1049334       9/11/2015 17:59   2a ‐ Nom and Gov Mtg Agenda.pdf                                 Attorney Client
SWITCH‐AX‐1049335 ‐ SWITCH‐AX‐1049335       9/11/2015 17:59   ._3d ‐ Budget v Actual.pdf                                      Attorney Client
SWITCH‐AX‐1049336 ‐ SWITCH‐AX‐1049336       9/11/2015 17:59   ._1c ‐ Comp Comm Mtg Minutes (05‐20‐2015).pdf                   Attorney Client
SWITCH‐AX‐1049337 ‐ SWITCH‐AX‐1049342       9/11/2015 17:59   3c ‐ Manager Mtg Minutes (05‐20‐2015).pdf                       Attorney Client
SWITCH‐AX‐1049343 ‐ SWITCH‐AX‐1049343       9/11/2015 17:59   1a ‐ Comp Comm Mtg Agenda.pdf                                   Attorney Client
SWITCH‐AX‐1049344 ‐ SWITCH‐AX‐1049344       9/11/2015 17:59   ._3f ‐ Greenburg Traurig Presentation.pdf                       Attorney Client
SWITCH‐AX‐1049345 ‐ SWITCH‐AX‐1049345       9/11/2015 17:59   ._1d ‐ Compensation v. Revenues Rpt.pdf                         Attorney Client
SWITCH‐AX‐1049346 ‐ SWITCH‐AX‐1049346       9/11/2015 17:59   ._3a ‐ Manager Mtg Agenda.pdf                                   Attorney Client
SWITCH‐AX‐1049347 ‐ SWITCH‐AX‐1049347       9/11/2015 17:59   3a ‐ Manager Mtg Agenda.pdf                                     Attorney Client
SWITCH‐AX‐1049348 ‐ SWITCH‐AX‐1049348       9/11/2015 17:59   .DS_Store                                                       Attorney Client
SWITCH‐AX‐1049349 ‐ SWITCH‐AX‐1049349       9/11/2015 17:59   ._3e ‐ Credit Suisse Presentation.pdf                           Attorney Client
SWITCH‐AX‐1049350 ‐ SWITCH‐AX‐1049350       9/11/2015 17:59   ._1a ‐ Comp Comm Mtg Agenda.pdf                                 Attorney Client
SWITCH‐AX‐1049351 ‐ SWITCH‐AX‐1049352       9/11/2015 17:59   3d ‐ Budget v Actual.pdf                                        Attorney Client
SWITCH‐AX‐1049353 ‐ SWITCH‐AX‐1049353       9/11/2015 17:59   ._3g ‐ JP Morgan Update.pdf                                     Attorney Client
SWITCH‐AX‐1049354 ‐ SWITCH‐AX‐1049354       9/11/2015 17:59   ._2a ‐ Nom and Gov Mtg Agenda.pdf                               Attorney Client
SWITCH‐AX‐1049355 ‐ SWITCH‐AX‐1049355       9/11/2015 17:59   9‐17‐15 Board and Committee Materials.zip                       Attorney Client
SWITCH‐AX‐1049356 ‐ SWITCH‐AX‐1049363       9/11/2015 17:59   TITLE                                                           Attorney Client
SWITCH‐AX‐1049364 ‐ SWITCH‐AX‐1049375       9/11/2015 17:59   PowerPoint Presentation                                         Attorney Client
SWITCH‐AX‐1049376 ‐ SWITCH‐AX‐1049438       9/11/2015 17:59   Microsoft PowerPoint ‐ SUPERNAP discussion materials_v96.pptx   Attorney Client
SWITCH‐AX‐1049439 ‐ SWITCH‐AX‐1049439       9/11/2015 17:59   ._3b ‐ Proposed Manager Resolutions.pdf                         Attorney Client
SWITCH‐AX‐1049440 ‐ SWITCH‐AX‐1049440       9/11/2015 17:59   ._1f ‐ Spencer Stuart CFO Qualification Presentation.pdf        Attorney Client
SWITCH‐AX‐1049441 ‐ SWITCH‐AX‐1049443       9/11/2015 17:59   3b ‐ Proposed Manager Resolutions.pdf                           Attorney Client
SWITCH‐AX‐1049444 ‐ SWITCH‐AX‐1049500       9/11/2015 17:59   3f ‐ Greenburg Traurig Presentation.pdf                         Attorney Client




                                                                          EXHIBIT 10, PAGE 1849
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 97 of 829


Bates                                   Document Date         Document Title                                                  Privilege
SWITCH‐AX‐1049501 ‐ SWITCH‐AX‐1049512       9/11/2015 17:59   1c ‐ Comp Comm Mtg Minutes (05‐20‐2015).pdf                     Attorney Client
SWITCH‐AX‐1049513 ‐ SWITCH‐AX‐1049513       9/11/2015 17:59   ._1e ‐ Compensia Switch Peer Financial Performance.pdf          Attorney Client
SWITCH‐AX‐1049514 ‐ SWITCH‐AX‐1049514       9/11/2015 17:59   ._.DS_Store                                                     Attorney Client
SWITCH‐AX‐1049515 ‐ SWITCH‐AX‐1049516       9/11/2015 17:59   2b ‐ Nom and Gov Comm Mtg Minutes (05‐20‐2015).pdf              Attorney Client
SWITCH‐AX‐1049517 ‐ SWITCH‐AX‐1049522       9/11/2015 17:59   Switch Peer Financial Performance v10.pptx                      Attorney Client
SWITCH‐AX‐1049523 ‐ SWITCH‐AX‐1049524       9/11/2015 17:59   no Title                                                        Attorney Client
SWITCH‐AX‐1049525 ‐ SWITCH‐AX‐1049525       9/11/2015 17:59   ._3g ‐ JP Morgan Update.pdf                                     Attorney Client
SWITCH‐AX‐1049526 ‐ SWITCH‐AX‐1049526       9/11/2015 17:59   ._3b ‐ Proposed Manager Resolutions.pdf                         Attorney Client
SWITCH‐AX‐1049527 ‐ SWITCH‐AX‐1049527       9/11/2015 17:59   ._1b ‐ Proposed Comp Comm Resolutions.pdf                       Attorney Client
SWITCH‐AX‐1049528 ‐ SWITCH‐AX‐1049530       9/11/2015 17:59   3b ‐ Proposed Manager Resolutions.pdf                           Attorney Client
SWITCH‐AX‐1049531 ‐ SWITCH‐AX‐1049531       9/11/2015 17:59   2a ‐ Nom and Gov Mtg Agenda.pdf                                 Attorney Client
SWITCH‐AX‐1049532 ‐ SWITCH‐AX‐1049532       9/11/2015 17:59   1b ‐ Proposed Comp Comm Resolutions.pdf                         Attorney Client
SWITCH‐AX‐1049533 ‐ SWITCH‐AX‐1049533       9/11/2015 17:59   ._2b ‐ Nom and Gov Comm Mtg Minutes (05‐20‐2015).pdf            Attorney Client
SWITCH‐AX‐1049534 ‐ SWITCH‐AX‐1049534       9/11/2015 17:59   ._.DS_Store                                                     Attorney Client
SWITCH‐AX‐1049535 ‐ SWITCH‐AX‐1049591       9/11/2015 17:59   3f ‐ Greenburg Traurig Presentation.pdf                         Attorney Client
SWITCH‐AX‐1049592 ‐ SWITCH‐AX‐1049597       9/11/2015 17:59   3c ‐ Manager Mtg Minutes (05‐20‐2015).pdf                       Attorney Client
SWITCH‐AX‐1049598 ‐ SWITCH‐AX‐1049627       9/11/2015 17:59   Placeholder for title                                           Attorney Client
SWITCH‐AX‐1049628 ‐ SWITCH‐AX‐1049628       9/11/2015 17:59   ._1a ‐ Comp Comm Mtg Agenda.pdf                                 Attorney Client
SWITCH‐AX‐1049629 ‐ SWITCH‐AX‐1049630       9/11/2015 17:59   3d ‐ Budget v Actual.pdf                                        Attorney Client
SWITCH‐AX‐1049631 ‐ SWITCH‐AX‐1049642       9/11/2015 17:59   1c ‐ Comp Comm Mtg Minutes (05‐20‐2015).pdf                     Attorney Client
SWITCH‐AX‐1049643 ‐ SWITCH‐AX‐1049643       9/11/2015 17:59   ._3f ‐ Greenburg Traurig Presentation.pdf                       Attorney Client
SWITCH‐AX‐1049644 ‐ SWITCH‐AX‐1049644       9/11/2015 17:59   ._1c ‐ Comp Comm Mtg Minutes (05‐20‐2015).pdf                   Attorney Client
SWITCH‐AX‐1049645 ‐ SWITCH‐AX‐1049645       9/11/2015 17:59   3a ‐ Manager Mtg Agenda.pdf                                     Attorney Client
SWITCH‐AX‐1049646 ‐ SWITCH‐AX‐1049646       9/11/2015 17:59   .DS_Store                                                       Attorney Client
SWITCH‐AX‐1049647 ‐ SWITCH‐AX‐1049709       9/11/2015 17:59   Microsoft PowerPoint ‐ SUPERNAP discussion materials_v96.pptx   Attorney Client
SWITCH‐AX‐1049710 ‐ SWITCH‐AX‐1049710       9/11/2015 17:59   ._3c ‐ Manager Mtg Minutes (05‐20‐2015).pdf                     Attorney Client
SWITCH‐AX‐1049711 ‐ SWITCH‐AX‐1049711       9/11/2015 17:59   ._1e ‐ Compensia Switch Peer Financial Performance.pdf          Attorney Client
SWITCH‐AX‐1049712 ‐ SWITCH‐AX‐1049712       9/11/2015 17:59   ._9‐17‐15 Board and Committee Materials                         Attorney Client
SWITCH‐AX‐1049713 ‐ SWITCH‐AX‐1049720       9/11/2015 17:59   TITLE                                                           Attorney Client
SWITCH‐AX‐1049721 ‐ SWITCH‐AX‐1049721       9/11/2015 17:59   ._3a ‐ Manager Mtg Agenda.pdf                                   Attorney Client
SWITCH‐AX‐1049722 ‐ SWITCH‐AX‐1049722       9/11/2015 17:59   ._1d ‐ Compensation v. Revenues Rpt.pdf                         Attorney Client
SWITCH‐AX‐1049723 ‐ SWITCH‐AX‐1049723       9/11/2015 17:59   1a ‐ Comp Comm Mtg Agenda.pdf                                   Attorney Client
SWITCH‐AX‐1049724 ‐ SWITCH‐AX‐1049724       9/11/2015 17:59   ._3e ‐ Credit Suisse Presentation.pdf                           Attorney Client
SWITCH‐AX‐1049725 ‐ SWITCH‐AX‐1049725       9/11/2015 17:59   ._2a ‐ Nom and Gov Mtg Agenda.pdf                               Attorney Client
SWITCH‐AX‐1049726 ‐ SWITCH‐AX‐1049726       9/11/2015 17:59   9‐17‐15 Board and Committee Materials.zip                       Attorney Client
SWITCH‐AX‐1049727 ‐ SWITCH‐AX‐1049738       9/11/2015 17:59   PowerPoint Presentation                                         Attorney Client
SWITCH‐AX‐1049739 ‐ SWITCH‐AX‐1049739       9/11/2015 17:59   ._3d ‐ Budget v Actual.pdf                                      Attorney Client
SWITCH‐AX‐1049740 ‐ SWITCH‐AX‐1049740       9/11/2015 17:59   ._1f ‐ Spencer Stuart CFO Qualification Presentation.pdf        Attorney Client
SWITCH‐AX‐1049741 ‐ SWITCH‐AX‐1049742       9/11/2015 17:59   2b ‐ Nom and Gov Comm Mtg Minutes (05‐20‐2015).pdf              Attorney Client
SWITCH‐AX‐1049743 ‐ SWITCH‐AX‐1049748       9/11/2015 17:59   Switch Peer Financial Performance v10.pptx                      Attorney Client
SWITCH‐AX‐1049749 ‐ SWITCH‐AX‐1049750       9/11/2015 18:04   no Title                                                        Attorney Client
SWITCH‐AX‐1049751 ‐ SWITCH‐AX‐1049751       9/11/2015 18:04   ._3b ‐ Proposed Manager Resolutions.pdf                         Attorney Client
SWITCH‐AX‐1049752 ‐ SWITCH‐AX‐1049752       9/11/2015 18:04   ._9‐17‐15 Board and Committee Materials                         Attorney Client
SWITCH‐AX‐1049753 ‐ SWITCH‐AX‐1049754       9/11/2015 18:04   3d ‐ Budget v Actual.pdf                                        Attorney Client
SWITCH‐AX‐1049755 ‐ SWITCH‐AX‐1049756       9/11/2015 18:04   2b ‐ Nom and Gov Comm Mtg Minutes (05‐20‐2015).pdf              Attorney Client
SWITCH‐AX‐1049757 ‐ SWITCH‐AX‐1049757       9/11/2015 18:04   ._1f ‐ Spencer Stuart CFO Qualification Presentation.pdf        Attorney Client




                                                                          EXHIBIT 10, PAGE 1850
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 98 of 829


Bates                                   Document Date         Document Title                                                  Privilege
SWITCH‐AX‐1049758 ‐ SWITCH‐AX‐1049758       9/11/2015 18:04   .DS_Store                                                       Attorney Client
SWITCH‐AX‐1049759 ‐ SWITCH‐AX‐1049770       9/11/2015 18:04   PowerPoint Presentation                                         Attorney Client
SWITCH‐AX‐1049771 ‐ SWITCH‐AX‐1049782       9/11/2015 18:04   1c ‐ Comp Comm Mtg Minutes (05‐20‐2015).pdf                     Attorney Client
SWITCH‐AX‐1049783 ‐ SWITCH‐AX‐1049783       9/11/2015 18:04   ._3c ‐ Manager Mtg Minutes (05‐20‐2015).pdf                     Attorney Client
SWITCH‐AX‐1049784 ‐ SWITCH‐AX‐1049784       9/11/2015 18:04   ._2b ‐ Nom and Gov Comm Mtg Minutes (05‐20‐2015).pdf            Attorney Client
SWITCH‐AX‐1049785 ‐ SWITCH‐AX‐1049785       9/11/2015 18:04   ._.DS_Store                                                     Attorney Client
SWITCH‐AX‐1049786 ‐ SWITCH‐AX‐1049791       9/11/2015 18:04   Switch Peer Financial Performance v10.pptx                      Attorney Client
SWITCH‐AX‐1049792 ‐ SWITCH‐AX‐1049792       9/11/2015 18:04   ._1d ‐ Compensation v. Revenues Rpt.pdf                         Attorney Client
SWITCH‐AX‐1049793 ‐ SWITCH‐AX‐1049795       9/11/2015 18:04   3b ‐ Proposed Manager Resolutions.pdf                           Attorney Client
SWITCH‐AX‐1049796 ‐ SWITCH‐AX‐1049796       9/11/2015 18:04   1b ‐ Proposed Comp Comm Resolutions.pdf                         Attorney Client
SWITCH‐AX‐1049797 ‐ SWITCH‐AX‐1049797       9/11/2015 18:04   9‐17‐15 Board and Committee Materials.zip                       Attorney Client
SWITCH‐AX‐1049798 ‐ SWITCH‐AX‐1049798       9/11/2015 18:04   ._3g ‐ JP Morgan Update.pdf                                     Attorney Client
SWITCH‐AX‐1049799 ‐ SWITCH‐AX‐1049799       9/11/2015 18:04   ._1b ‐ Proposed Comp Comm Resolutions.pdf                       Attorney Client
SWITCH‐AX‐1049800 ‐ SWITCH‐AX‐1049800       9/11/2015 18:04   ._1e ‐ Compensia Switch Peer Financial Performance.pdf          Attorney Client
SWITCH‐AX‐1049801 ‐ SWITCH‐AX‐1049801       9/11/2015 18:04   1a ‐ Comp Comm Mtg Agenda.pdf                                   Attorney Client
SWITCH‐AX‐1049802 ‐ SWITCH‐AX‐1049831       9/11/2015 18:04   Placeholder for title                                           Attorney Client
SWITCH‐AX‐1049832 ‐ SWITCH‐AX‐1049832       9/11/2015 18:04   ._3e ‐ Credit Suisse Presentation.pdf                           Attorney Client
SWITCH‐AX‐1049833 ‐ SWITCH‐AX‐1049833       9/11/2015 18:04   ._3a ‐ Manager Mtg Agenda.pdf                                   Attorney Client
SWITCH‐AX‐1049834 ‐ SWITCH‐AX‐1049834       9/11/2015 18:04   3a ‐ Manager Mtg Agenda.pdf                                     Attorney Client
SWITCH‐AX‐1049835 ‐ SWITCH‐AX‐1049835       9/11/2015 18:04   2a ‐ Nom and Gov Mtg Agenda.pdf                                 Attorney Client
SWITCH‐AX‐1049836 ‐ SWITCH‐AX‐1049892       9/11/2015 18:04   3f ‐ Greenburg Traurig Presentation.pdf                         Attorney Client
SWITCH‐AX‐1049893 ‐ SWITCH‐AX‐1049893       9/11/2015 18:04   ._1a ‐ Comp Comm Mtg Agenda.pdf                                 Attorney Client
SWITCH‐AX‐1049894 ‐ SWITCH‐AX‐1049894       9/11/2015 18:04   ._1c ‐ Comp Comm Mtg Minutes (05‐20‐2015).pdf                   Attorney Client
SWITCH‐AX‐1049895 ‐ SWITCH‐AX‐1049900       9/11/2015 18:04   3c ‐ Manager Mtg Minutes (05‐20‐2015).pdf                       Attorney Client
SWITCH‐AX‐1049901 ‐ SWITCH‐AX‐1049901       9/11/2015 18:04   ._3d ‐ Budget v Actual.pdf                                      Attorney Client
SWITCH‐AX‐1049902 ‐ SWITCH‐AX‐1049902       9/11/2015 18:04   ._3f ‐ Greenburg Traurig Presentation.pdf                       Attorney Client
SWITCH‐AX‐1049903 ‐ SWITCH‐AX‐1049903       9/11/2015 18:04   ._2a ‐ Nom and Gov Mtg Agenda.pdf                               Attorney Client
SWITCH‐AX‐1049904 ‐ SWITCH‐AX‐1049911       9/11/2015 18:04   TITLE                                                           Attorney Client
SWITCH‐AX‐1049912 ‐ SWITCH‐AX‐1049974       9/11/2015 18:04   Microsoft PowerPoint ‐ SUPERNAP discussion materials_v96.pptx   Attorney Client
SWITCH‐AX‐1049975 ‐ SWITCH‐AX‐1049976       9/11/2015 18:04   no Title                                                        Attorney Client
SWITCH‐AX‐1049977 ‐ SWITCH‐AX‐1049977       9/11/2015 18:04   ._3d ‐ Budget v Actual.pdf                                      Attorney Client
SWITCH‐AX‐1049978 ‐ SWITCH‐AX‐1049978       9/11/2015 18:04   9‐17‐15 Board and Committee Materials.zip                       Attorney Client
SWITCH‐AX‐1049979 ‐ SWITCH‐AX‐1049979       9/11/2015 18:04   ._9‐17‐15 Board and Committee Materials                         Attorney Client
SWITCH‐AX‐1049980 ‐ SWITCH‐AX‐1049980       9/11/2015 18:04   1a ‐ Comp Comm Mtg Agenda.pdf                                   Attorney Client
SWITCH‐AX‐1049981 ‐ SWITCH‐AX‐1049988       9/11/2015 18:04   TITLE                                                           Attorney Client
SWITCH‐AX‐1049989 ‐ SWITCH‐AX‐1050051       9/11/2015 18:04   Microsoft PowerPoint ‐ SUPERNAP discussion materials_v96.pptx   Attorney Client
SWITCH‐AX‐1050052 ‐ SWITCH‐AX‐1050052       9/11/2015 18:04   ._1e ‐ Compensia Switch Peer Financial Performance.pdf          Attorney Client
SWITCH‐AX‐1050053 ‐ SWITCH‐AX‐1050054       9/11/2015 18:04   2b ‐ Nom and Gov Comm Mtg Minutes (05‐20‐2015).pdf              Attorney Client
SWITCH‐AX‐1050055 ‐ SWITCH‐AX‐1050055       9/11/2015 18:04   .DS_Store                                                       Attorney Client
SWITCH‐AX‐1050056 ‐ SWITCH‐AX‐1050067       9/11/2015 18:04   PowerPoint Presentation                                         Attorney Client
SWITCH‐AX‐1050068 ‐ SWITCH‐AX‐1050068       9/11/2015 18:04   ._3g ‐ JP Morgan Update.pdf                                     Attorney Client
SWITCH‐AX‐1050069 ‐ SWITCH‐AX‐1050069       9/11/2015 18:04   ._3a ‐ Manager Mtg Agenda.pdf                                   Attorney Client
SWITCH‐AX‐1050070 ‐ SWITCH‐AX‐1050070       9/11/2015 18:04   ._3e ‐ Credit Suisse Presentation.pdf                           Attorney Client
SWITCH‐AX‐1050071 ‐ SWITCH‐AX‐1050076       9/11/2015 18:04   3c ‐ Manager Mtg Minutes (05‐20‐2015).pdf                       Attorney Client
SWITCH‐AX‐1050077 ‐ SWITCH‐AX‐1050077       9/11/2015 18:04   ._2b ‐ Nom and Gov Comm Mtg Minutes (05‐20‐2015).pdf            Attorney Client
SWITCH‐AX‐1050078 ‐ SWITCH‐AX‐1050078       9/11/2015 18:04   ._3b ‐ Proposed Manager Resolutions.pdf                         Attorney Client




                                                                          EXHIBIT 10, PAGE 1851
                               Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 99 of 829


Bates                                   Document Date         Document Title                                                       Privilege
SWITCH‐AX‐1050079 ‐ SWITCH‐AX‐1050079       9/11/2015 18:04   ._1d ‐ Compensation v. Revenues Rpt.pdf                              Attorney Client
SWITCH‐AX‐1050080 ‐ SWITCH‐AX‐1050136       9/11/2015 18:04   3f ‐ Greenburg Traurig Presentation.pdf                              Attorney Client
SWITCH‐AX‐1050137 ‐ SWITCH‐AX‐1050166       9/11/2015 18:04   Placeholder for title                                                Attorney Client
SWITCH‐AX‐1050167 ‐ SWITCH‐AX‐1050167       9/11/2015 18:04   ._2a ‐ Nom and Gov Mtg Agenda.pdf                                    Attorney Client
SWITCH‐AX‐1050168 ‐ SWITCH‐AX‐1050168       9/11/2015 18:04   ._1b ‐ Proposed Comp Comm Resolutions.pdf                            Attorney Client
SWITCH‐AX‐1050169 ‐ SWITCH‐AX‐1050169       9/11/2015 18:04   3a ‐ Manager Mtg Agenda.pdf                                          Attorney Client
SWITCH‐AX‐1050170 ‐ SWITCH‐AX‐1050170       9/11/2015 18:04   ._3c ‐ Manager Mtg Minutes (05‐20‐2015).pdf                          Attorney Client
SWITCH‐AX‐1050171 ‐ SWITCH‐AX‐1050171       9/11/2015 18:04   ._1f ‐ Spencer Stuart CFO Qualification Presentation.pdf             Attorney Client
SWITCH‐AX‐1050172 ‐ SWITCH‐AX‐1050173       9/11/2015 18:04   3d ‐ Budget v Actual.pdf                                             Attorney Client
SWITCH‐AX‐1050174 ‐ SWITCH‐AX‐1050185       9/11/2015 18:04   1c ‐ Comp Comm Mtg Minutes (05‐20‐2015).pdf                          Attorney Client
SWITCH‐AX‐1050186 ‐ SWITCH‐AX‐1050186       9/11/2015 18:04   ._1c ‐ Comp Comm Mtg Minutes (05‐20‐2015).pdf                        Attorney Client
SWITCH‐AX‐1050187 ‐ SWITCH‐AX‐1050187       9/11/2015 18:04   ._.DS_Store                                                          Attorney Client
SWITCH‐AX‐1050188 ‐ SWITCH‐AX‐1050188       9/11/2015 18:04   2a ‐ Nom and Gov Mtg Agenda.pdf                                      Attorney Client
SWITCH‐AX‐1050189 ‐ SWITCH‐AX‐1050194       9/11/2015 18:04   Switch Peer Financial Performance v10.pptx                           Attorney Client
SWITCH‐AX‐1050195 ‐ SWITCH‐AX‐1050195       9/11/2015 18:04   ._1a ‐ Comp Comm Mtg Agenda.pdf                                      Attorney Client
SWITCH‐AX‐1050196 ‐ SWITCH‐AX‐1050196       9/11/2015 18:04   ._3f ‐ Greenburg Traurig Presentation.pdf                            Attorney Client
SWITCH‐AX‐1050197 ‐ SWITCH‐AX‐1050199       9/11/2015 18:04   3b ‐ Proposed Manager Resolutions.pdf                                Attorney Client
SWITCH‐AX‐1050200 ‐ SWITCH‐AX‐1050200       9/11/2015 18:04   1b ‐ Proposed Comp Comm Resolutions.pdf                              Attorney Client
SWITCH‐AX‐1050201 ‐ SWITCH‐AX‐1050201       9/11/2015 18:23   no Title                                                             Attorney Client
SWITCH‐AX‐1050202 ‐ SWITCH‐AX‐1050210       9/11/2015 18:23   CFA Experian Switch V3 09‐10‐15 Switch.docx                          Attorney Client
SWITCH‐AX‐1050211 ‐ SWITCH‐AX‐1050219       9/11/2015 18:23   Redline CFA Experian Switch V2 to V3 09‐10‐15 Switch.docx            Attorney Client
SWITCH‐AX‐1050220 ‐ SWITCH‐AX‐1050220       9/11/2015 18:23   no Title                                                             Attorney Client
SWITCH‐AX‐1050221 ‐ SWITCH‐AX‐1050229       9/11/2015 18:23   Redline CFA Experian Switch V2 to V3 09‐10‐15 Switch.docx            Attorney Client
SWITCH‐AX‐1050230 ‐ SWITCH‐AX‐1050238       9/11/2015 18:23   CFA Experian Switch V3 09‐10‐15 Switch.docx                          Attorney Client
SWITCH‐AX‐1050239 ‐ SWITCH‐AX‐1050242       9/11/2015 18:25   no Title                                                             Attorney Client;Work Product
SWITCH‐AX‐1050243 ‐ SWITCH‐AX‐1050246       9/11/2015 18:39   no Title                                                             Attorney Client
SWITCH‐AX‐1050247 ‐ SWITCH‐AX‐1050251        9/12/2015 8:16   no Title                                                             Attorney Client
SWITCH‐AX‐1050252 ‐ SWITCH‐AX‐1050253       9/12/2015 11:14   no Title                                                             Attorney Client
SWITCH‐AX‐1050254 ‐ SWITCH‐AX‐1050262       9/12/2015 11:14   CFA Experian Switch V3 09‐10‐15 Switch.docx                          Attorney Client
SWITCH‐AX‐1050263 ‐ SWITCH‐AX‐1050271       9/12/2015 11:14   Redline CFA Experian Switch V2 to V3 09‐10‐15 Switch.docx            Attorney Client
SWITCH‐AX‐1050272 ‐ SWITCH‐AX‐1050275        9/14/2015 8:01   no Title                                                             Attorney Client
SWITCH‐AX‐1050276 ‐ SWITCH‐AX‐1050309        9/14/2015 8:12   no Title                                                             Attorney Client;Work Product
SWITCH‐AX‐1050310 ‐ SWITCH‐AX‐1050313        9/14/2015 8:12   Draft_Settlement_Agreement_Swiss_2014‐12‐18 (Reviewed SWITCH).docx   Attorney Client;Work Product
SWITCH‐AX‐1050314 ‐ SWITCH‐AX‐1050314        9/14/2015 8:12   image002.jpg                                                         Attorney Client;Work Product
SWITCH‐AX‐1050315 ‐ SWITCH‐AX‐1050348        9/14/2015 8:12   no Title                                                             Attorney Client
SWITCH‐AX‐1050349 ‐ SWITCH‐AX‐1050349        9/14/2015 8:12   image002.jpg                                                         Attorney Client
SWITCH‐AX‐1050350 ‐ SWITCH‐AX‐1050353        9/14/2015 8:12   Draft_Settlement_Agreement_Swiss_2014‐12‐18 (Reviewed SWITCH).docx   Attorney Client
SWITCH‐AX‐1050354 ‐ SWITCH‐AX‐1050367        9/14/2015 8:13   no Title                                                             Attorney Client;Work Product
SWITCH‐AX‐1050368 ‐ SWITCH‐AX‐1050371        9/14/2015 8:13   ID‐741‐15 Draft_Settlement_Agreement_COLO‐COWO.docx                  Attorney Client;Work Product
SWITCH‐AX‐1050372 ‐ SWITCH‐AX‐1050385        9/14/2015 8:13   no Title                                                             Attorney Client
SWITCH‐AX‐1050386 ‐ SWITCH‐AX‐1050389        9/14/2015 8:13   ID‐741‐15 Draft_Settlement_Agreement_COLO‐COWO.docx                  Attorney Client
SWITCH‐AX‐1050390 ‐ SWITCH‐AX‐1050394        9/14/2015 8:17   no Title                                                             Attorney Client;Work Product
SWITCH‐AX‐1050395 ‐ SWITCH‐AX‐1050429        9/14/2015 9:34   no Title                                                             Attorney Client
SWITCH‐AX‐1050430 ‐ SWITCH‐AX‐1050433        9/14/2015 9:34   Draft_Settlement_Agreement_Swiss_2014‐12‐18 (Reviewed SWITCH).docx   Attorney Client
SWITCH‐AX‐1050434 ‐ SWITCH‐AX‐1050434        9/14/2015 9:34   image002.jpg                                                         Attorney Client
SWITCH‐AX‐1050435 ‐ SWITCH‐AX‐1050436        9/14/2015 9:46   no Title                                                             Attorney Client




                                                                         EXHIBIT 10, PAGE 1852
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 100 of 829


Bates                                   Document Date         Document Title                                                           Privilege
SWITCH‐AX‐1050437 ‐ SWITCH‐AX‐1050437        9/14/2015 9:46   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1050438 ‐ SWITCH‐AX‐1050457        9/14/2015 9:46   Switch ‐ Table of Operating Agreement Provisions (CL Commnets).docx      Attorney Client
SWITCH‐AX‐1050458 ‐ SWITCH‐AX‐1050461       9/14/2015 10:24   no Title                                                                 Attorney Client
SWITCH‐AX‐1050462 ‐ SWITCH‐AX‐1050464       9/14/2015 10:24   Switch SUPERNAP Sponsorship Agreement_sh.docx                            Attorney Client
SWITCH‐AX‐1050465 ‐ SWITCH‐AX‐1050466       9/14/2015 10:36   no Title                                                                 Attorney Client
SWITCH‐AX‐1050467 ‐ SWITCH‐AX‐1050467       9/14/2015 10:36   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1050468 ‐ SWITCH‐AX‐1050469       9/14/2015 10:36   no Title                                                                 Attorney Client
SWITCH‐AX‐1050470 ‐ SWITCH‐AX‐1050470       9/14/2015 10:36   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1050471 ‐ SWITCH‐AX‐1050472       9/14/2015 11:11   no Title                                                                 Attorney Client
SWITCH‐AX‐1050473 ‐ SWITCH‐AX‐1050495       9/14/2015 11:11   SI ARJVA 14Sept2015(Switch).docx                                         Attorney Client
SWITCH‐AX‐1050496 ‐ SWITCH‐AX‐1050518       9/14/2015 11:11   Redline 21Jul (L1) to 14Sep (Switch) versions.docx                       Attorney Client
SWITCH‐AX‐1050519 ‐ SWITCH‐AX‐1050520       9/14/2015 12:24   no Title                                                                 Attorney Client
SWITCH‐AX‐1050521 ‐ SWITCH‐AX‐1050521       9/14/2015 12:24   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1050522 ‐ SWITCH‐AX‐1050527       9/14/2015 12:24   zerofox_eula_090215.pdf                                                  Attorney Client
SWITCH‐AX‐1050528 ‐ SWITCH‐AX‐1050528       9/14/2015 12:36   no Title                                                                 Attorney Client
SWITCH‐AX‐1050529 ‐ SWITCH‐AX‐1050529       9/14/2015 12:36   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1050530 ‐ SWITCH‐AX‐1050531       9/14/2015 12:36   FW_ ZeroFOX Agency Agreement.msg                                         Attorney Client
SWITCH‐AX‐1050532 ‐ SWITCH‐AX‐1050537       9/14/2015 12:36   zerofox_eula_090215.pdf                                                  Attorney Client
SWITCH‐AX‐1050538 ‐ SWITCH‐AX‐1050543       9/14/2015 12:36   zerofox_eula_090215.pdf                                                  Attorney Client
SWITCH‐AX‐1050544 ‐ SWITCH‐AX‐1050544       9/14/2015 12:39   no Title                                                                 Attorney Client
SWITCH‐AX‐1050545 ‐ SWITCH‐AX‐1050565       9/14/2015 12:39   Switch ‐ Table of Operating Agreement Provisions (CL Commnets)[1].docx   Attorney Client
SWITCH‐AX‐1050566 ‐ SWITCH‐AX‐1050568       9/14/2015 13:38   no Title                                                                 Attorney Client
SWITCH‐AX‐1050569 ‐ SWITCH‐AX‐1050569       9/14/2015 13:38   image003.png                                                             Attorney Client
SWITCH‐AX‐1050570 ‐ SWITCH‐AX‐1050571       9/14/2015 13:38   NDA‐091114‐775 CBRE, Inc..pdf                                            Attorney Client
SWITCH‐AX‐1050572 ‐ SWITCH‐AX‐1050572       9/14/2015 13:38   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1050573 ‐ SWITCH‐AX‐1050573       9/14/2015 15:22   no Title                                                                 Attorney Client
SWITCH‐AX‐1050574 ‐ SWITCH‐AX‐1050594       9/14/2015 15:22   Switch ‐ Table of Operating Agreement Provisions (CL Commnets)[1].docx   Attorney Client
SWITCH‐AX‐1050595 ‐ SWITCH‐AX‐1050597       9/14/2015 16:02   no Title                                                                 Attorney Client
SWITCH‐AX‐1050598 ‐ SWITCH‐AX‐1050667       9/14/2015 16:02   1420228_JV Agreement‐License Agreement (initialized).pdf                 Attorney Client
SWITCH‐AX‐1050668 ‐ SWITCH‐AX‐1050668       9/14/2015 16:32   no Title                                                                 Attorney Client;Work Product
SWITCH‐AX‐1050669 ‐ SWITCH‐AX‐1050669       9/14/2015 16:32   image001.jpg                                                             Attorney Client;Work Product
SWITCH‐AX‐1050670 ‐ SWITCH‐AX‐1050697       9/14/2015 16:32   MSA GSI Switch Final 3‐11‐15 (signed and marked up).pdf                  Attorney Client;Work Product
SWITCH‐AX‐1050698 ‐ SWITCH‐AX‐1050698       9/14/2015 16:32   SC Notes re GSI 09‐14‐15.pdf                                             Attorney Client;Work Product
SWITCH‐AX‐1050699 ‐ SWITCH‐AX‐1050700       9/14/2015 17:21   no Title                                                                 Attorney Client
SWITCH‐AX‐1050701 ‐ SWITCH‐AX‐1050701       9/14/2015 17:21   image001.png                                                             Attorney Client
SWITCH‐AX‐1050702 ‐ SWITCH‐AX‐1050702       9/14/2015 17:21   image002.jpg                                                             Attorney Client
SWITCH‐AX‐1050703 ‐ SWITCH‐AX‐1050705       9/14/2015 17:24   no Title                                                                 Attorney Client
SWITCH‐AX‐1050706 ‐ SWITCH‐AX‐1050706       9/14/2015 17:24   image003.png                                                             Attorney Client
SWITCH‐AX‐1050707 ‐ SWITCH‐AX‐1050707       9/14/2015 17:24   image002.jpg                                                             Attorney Client
SWITCH‐AX‐1050708 ‐ SWITCH‐AX‐1050708       9/14/2015 19:16   no Title                                                                 Attorney Client
SWITCH‐AX‐1050709 ‐ SWITCH‐AX‐1050709       9/14/2015 19:16   image002.jpg                                                             Attorney Client
SWITCH‐AX‐1050710 ‐ SWITCH‐AX‐1050716       9/14/2015 19:16   PowerPoint Presentation                                                  Attorney Client
SWITCH‐AX‐1050717 ‐ SWITCH‐AX‐1050717       9/14/2015 19:16   no Title                                                                 Attorney Client
SWITCH‐AX‐1050718 ‐ SWITCH‐AX‐1050724       9/14/2015 19:16   PowerPoint Presentation                                                  Attorney Client
SWITCH‐AX‐1050725 ‐ SWITCH‐AX‐1050725       9/14/2015 19:16   image002.jpg                                                             Attorney Client
SWITCH‐AX‐1050726 ‐ SWITCH‐AX‐1050761        9/15/2015 3:28   no Title                                                                 Attorney Client




                                                                          EXHIBIT 10, PAGE 1853
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 101 of 829


Bates                                   Document Date         Document Title                                                                               Privilege
SWITCH‐AX‐1050762 ‐ SWITCH‐AX‐1050762        9/15/2015 3:28   image002.jpg                                                                                 Attorney Client
SWITCH‐AX‐1050763 ‐ SWITCH‐AX‐1050766        9/15/2015 3:28   Draft_Settlement_Agreement_Swiss_2014‐12‐18 (Reviewed SWITCH).docx                           Attorney Client
SWITCH‐AX‐1050767 ‐ SWITCH‐AX‐1050803        9/15/2015 8:28   no Title                                                                                     Attorney Client
SWITCH‐AX‐1050804 ‐ SWITCH‐AX‐1050807        9/15/2015 8:28   Draft_Settlement_Agreement_Swiss_2014‐12‐18 (Reviewed SWITCH) (3).docx                       Attorney Client
SWITCH‐AX‐1050808 ‐ SWITCH‐AX‐1050808        9/15/2015 8:28   image002.jpg                                                                                 Attorney Client
SWITCH‐AX‐1050809 ‐ SWITCH‐AX‐1050810       9/15/2015 10:24   no Title                                                                                     Attorney Client
SWITCH‐AX‐1050811 ‐ SWITCH‐AX‐1050811       9/15/2015 10:24   image001.jpg                                                                                 Attorney Client
SWITCH‐AX‐1050812 ‐ SWITCH‐AX‐1050829       9/15/2015 10:24   Redline MSA Switch Level 3 V1 to V2 8‐13‐2015 Switch.doc                                     Attorney Client
SWITCH‐AX‐1050830 ‐ SWITCH‐AX‐1050833       9/15/2015 10:52   no Title                                                                                     Attorney Client
SWITCH‐AX‐1050834 ‐ SWITCH‐AX‐1050834       9/15/2015 14:26   Posted Purchase Invoices ‐ August 2015.xlsx                                                  Attorney Client
SWITCH‐AX‐1050835 ‐ SWITCH‐AX‐1050835       9/15/2015 15:32   Payment Ledger Entries‐ August 2015.xlsx                                                     Attorney Client
SWITCH‐AX‐1050836 ‐ SWITCH‐AX‐1050836       9/15/2015 16:19   no Title                                                                                     Attorney Client
SWITCH‐AX‐1050837 ‐ SWITCH‐AX‐1050837       9/15/2015 16:19   image003.jpg                                                                                 Attorney Client
SWITCH‐AX‐1050838 ‐ SWITCH‐AX‐1050839       9/15/2015 16:19   New REI Service Order ‐ Term Extension & Credit.msg                                          Attorney Client
SWITCH‐AX‐1050840 ‐ SWITCH‐AX‐1050852       9/15/2015 16:19   FW_ Nuvasive Order.msg                                                                       Attorney Client
SWITCH‐AX‐1050853 ‐ SWITCH‐AX‐1050854       9/15/2015 16:19   L013‐080315‐176‐SO (40Mbps MPLS for NuVasive ‐ 610 Science Park, Amsterdam, NL 1098 XH).pdf Attorney Client
SWITCH‐AX‐1050855 ‐ SWITCH‐AX‐1050857       9/15/2015 16:19   RE_ CenturyLink Order Confirmation for order number 410593.msg                               Attorney Client
SWITCH‐AX‐1050858 ‐ SWITCH‐AX‐1050859       9/15/2015 16:19   L013‐080315‐177‐SO (100Mbps MPLS Burstable to 1000Mbps for NuVasive ‐ 12270 World Trade Dr, SAttorney Client
SWITCH‐AX‐1050860 ‐ SWITCH‐AX‐1050860       9/15/2015 16:19   image001.jpg                                                                                 Attorney Client
SWITCH‐AX‐1050861 ‐ SWITCH‐AX‐1050861       9/15/2015 16:19   image001.jpg                                                                                 Attorney Client
SWITCH‐AX‐1050862 ‐ SWITCH‐AX‐1050862       9/15/2015 16:19   image004.jpg                                                                                 Attorney Client
SWITCH‐AX‐1050863 ‐ SWITCH‐AX‐1050865       9/15/2015 16:19   RE_ Zayo Disconnect Notice_ Your Zayo Order# 560304 has been disconnected.msg                Attorney Client
SWITCH‐AX‐1050866 ‐ SWITCH‐AX‐1050866       9/15/2015 16:19   image004.jpg                                                                                 Attorney Client
SWITCH‐AX‐1050867 ‐ SWITCH‐AX‐1050870       9/15/2015 16:19   RE_ Zayo Service Completion Notice ‐ Service Order Component SOC‐0000341906.msg              Attorney Client
SWITCH‐AX‐1050871 ‐ SWITCH‐AX‐1050871       9/15/2015 16:19   image003.jpg                                                                                 Attorney Client
SWITCH‐AX‐1050872 ‐ SWITCH‐AX‐1050876       9/15/2015 16:19   RE_ List of Switch circuits.msg                                                              Attorney Client
SWITCH‐AX‐1050877 ‐ SWITCH‐AX‐1050877       9/15/2015 16:19   image003.jpg                                                                                 Attorney Client
SWITCH‐AX‐1050878 ‐ SWITCH‐AX‐1050879       9/15/2015 16:19   Level (3) Ticket # 9295189 ‐‐ Complete circuit list.msg                                      Attorney Client
SWITCH‐AX‐1050880 ‐ SWITCH‐AX‐1050880       9/15/2015 16:19   image001.jpg                                                                                 Attorney Client
SWITCH‐AX‐1050881 ‐ SWITCH‐AX‐1050882       9/15/2015 16:19   20150820145551909.pdf                                                                        Attorney Client
SWITCH‐AX‐1050883 ‐ SWITCH‐AX‐1050883       9/15/2015 16:19   image002.jpg                                                                                 Attorney Client
SWITCH‐AX‐1050884 ‐ SWITCH‐AX‐1050884       9/15/2015 16:19   image002.jpg                                                                                 Attorney Client
SWITCH‐AX‐1050885 ‐ SWITCH‐AX‐1050885       9/15/2015 16:19   image002.jpg                                                                                 Attorney Client
SWITCH‐AX‐1050886 ‐ SWITCH‐AX‐1050886       9/15/2015 16:19   image001.jpg                                                                                 Attorney Client
SWITCH‐AX‐1050887 ‐ SWITCH‐AX‐1050887       9/15/2015 16:19   image002.jpg                                                                                 Attorney Client
SWITCH‐AX‐1050888 ‐ SWITCH‐AX‐1050888       9/15/2015 16:19   NuVasive Disconnects and Credit.msg                                                          Attorney Client
SWITCH‐AX‐1050889 ‐ SWITCH‐AX‐1050889       9/15/2015 16:19   image003.jpg                                                                                 Attorney Client
SWITCH‐AX‐1050890 ‐ SWITCH‐AX‐1050891       9/15/2015 16:19   N597‐07‐013‐E.pdf                                                                            Attorney Client
SWITCH‐AX‐1050892 ‐ SWITCH‐AX‐1050899       9/15/2015 16:19   RE_ Credit For REI NxT1 Sites.msg                                                            Attorney Client
SWITCH‐AX‐1050900 ‐ SWITCH‐AX‐1050900       9/15/2015 16:42   no Title                                                                                     Attorney Client
SWITCH‐AX‐1050901 ‐ SWITCH‐AX‐1051065       9/15/2015 16:42   Switch Shuttle Binder Final.pdf                                                              Attorney Client
SWITCH‐AX‐1051066 ‐ SWITCH‐AX‐1051067       9/15/2015 20:43   no Title                                                                                     Attorney Client
SWITCH‐AX‐1051068 ‐ SWITCH‐AX‐1051068       9/15/2015 20:43   image001.jpg                                                                                 Attorney Client
SWITCH‐AX‐1051069 ‐ SWITCH‐AX‐1051087       9/15/2015 20:43   Redline TLA to ARTLA 15Sep2015.docx                                                          Attorney Client
SWITCH‐AX‐1051088 ‐ SWITCH‐AX‐1051110       9/15/2015 20:43   Redline JVA to ARJVA 15Sep2015.docx                                                          Attorney Client
SWITCH‐AX‐1051111 ‐ SWITCH‐AX‐1051111       9/16/2015 10:20   no Title                                                                                     Attorney Client




                                                                          EXHIBIT 10, PAGE 1854
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 102 of 829


Bates                                   Document Date         Document Title                                                                                Privilege
SWITCH‐AX‐1051112 ‐ SWITCH‐AX‐1051121       9/16/2015 10:20   420522829_2.docx                                                                              Attorney Client
SWITCH‐AX‐1051122 ‐ SWITCH‐AX‐1051126       9/16/2015 12:29   no Title                                                                                      Attorney Client
SWITCH‐AX‐1051127 ‐ SWITCH‐AX‐1051128       9/16/2015 12:48   no Title                                                                                      Attorney Client
SWITCH‐AX‐1051129 ‐ SWITCH‐AX‐1051137       9/16/2015 12:48   Redline CFA Vestmark Switch V1 to Final 09‐15‐15.pdf                                          Attorney Client
SWITCH‐AX‐1051138 ‐ SWITCH‐AX‐1051146       9/16/2015 12:48   CFA Vestmark Switch Final 09‐15‐15.pdf                                                        Attorney Client
SWITCH‐AX‐1051147 ‐ SWITCH‐AX‐1051148       9/16/2015 12:49   no Title                                                                                      Attorney Client
SWITCH‐AX‐1051149 ‐ SWITCH‐AX‐1051157       9/16/2015 12:49   Redline CFA Vestmark Switch V1 to Final 09‐15‐15.pdf                                          Attorney Client
SWITCH‐AX‐1051158 ‐ SWITCH‐AX‐1051166       9/16/2015 12:49   CFA Vestmark Switch Final 09‐15‐15.pdf                                                        Attorney Client
SWITCH‐AX‐1051167 ‐ SWITCH‐AX‐1051171       9/16/2015 12:49   no Title                                                                                      Attorney Client
SWITCH‐AX‐1051172 ‐ SWITCH‐AX‐1051175       9/16/2015 13:17   no Title                                                                                      Attorney Client
SWITCH‐AX‐1051176 ‐ SWITCH‐AX‐1051283       9/16/2015 13:17   untitled                                                                                      Attorney Client
SWITCH‐AX‐1051284 ‐ SWITCH‐AX‐1051290       9/16/2015 13:17   Notes to start the Nexus Discussion.docx                                                      Attorney Client
SWITCH‐AX‐1051291 ‐ SWITCH‐AX‐1051298       9/16/2015 13:17   Regulations Draft 9 8 SB483 highlighted.pdf                                                   Attorney Client
SWITCH‐AX‐1051299 ‐ SWITCH‐AX‐1051304       9/16/2015 14:34   no Title                                                                                      Attorney Client;Work Product
SWITCH‐AX‐1051305 ‐ SWITCH‐AX‐1051308       9/16/2015 14:44   no Title                                                                                      Attorney Client
SWITCH‐AX‐1051309 ‐ SWITCH‐AX‐1051334       9/16/2015 14:44   NVE 1041652 LPLEA ‐ Exexcuted.pdf                                                             Attorney Client
SWITCH‐AX‐1051335 ‐ SWITCH‐AX‐1051343       9/16/2015 14:44   NVE 1041652 DIA TB Signed.pdf                                                                 Attorney Client
SWITCH‐AX‐1051344 ‐ SWITCH‐AX‐1051366       9/16/2015 14:44   Microsoft Word ‐ Switch North ESA V9 06‐10‐2015 Clean.docx                                    Attorney Client
SWITCH‐AX‐1051367 ‐ SWITCH‐AX‐1051367       9/16/2015 14:44   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1051368 ‐ SWITCH‐AX‐1051370       9/16/2015 15:06   no Title                                                                                      Attorney Client
SWITCH‐AX‐1051371 ‐ SWITCH‐AX‐1051413       9/16/2015 15:06   ISA Division Security Document.doc                                                            Attorney Client
SWITCH‐AX‐1051414 ‐ SWITCH‐AX‐1051414       9/16/2015 15:06   Vendor Assessment.xls                                                                         Attorney Client
SWITCH‐AX‐1051415 ‐ SWITCH‐AX‐1051416       9/16/2015 15:06   Vendor Information Form ‐ SWITCH.doc                                                          Attorney Client
SWITCH‐AX‐1051417 ‐ SWITCH‐AX‐1051417       9/16/2015 15:17   no Title                                                                                      Attorney Client
SWITCH‐AX‐1051418 ‐ SWITCH‐AX‐1051422       9/16/2015 15:17   KM_C454e‐20150914085930                                                                       Attorney Client
SWITCH‐AX‐1051423 ‐ SWITCH‐AX‐1051445       9/16/2015 15:17   GOED Board Meeting July 9 2015_Final.pdf                                                      Attorney Client
SWITCH‐AX‐1051446 ‐ SWITCH‐AX‐1051447       9/16/2015 15:40   no Title                                                                                      Attorney Client;Work Product
SWITCH‐AX‐1051448 ‐ SWITCH‐AX‐1051454       9/16/2015 15:40   420520406_v 2_Plaintiff_s Answers to Defendant_s Second Set of Interrogatories (Draft).DOCX   Attorney Client;Work Product
SWITCH‐AX‐1051455 ‐ SWITCH‐AX‐1051458       9/16/2015 15:40   420520407_v 1_Plaintiff_s Responses to Defendant_s Requests for Admission.DOCX                Attorney Client;Work Product
SWITCH‐AX‐1051459 ‐ SWITCH‐AX‐1051470       9/16/2015 20:50   no Title                                                                                      Attorney Client
SWITCH‐AX‐1051471 ‐ SWITCH‐AX‐1051471       9/16/2015 20:50   no Title                                                                                      Attorney Client
SWITCH‐AX‐1051472 ‐ SWITCH‐AX‐1051484       9/16/2015 20:50   [QWEST CERTIFIED ALLIANCE PROGRAM                                                             Attorney Client
SWITCH‐AX‐1051485 ‐ SWITCH‐AX‐1051497       9/16/2015 20:50   [QWEST CERTIFIED ALLIANCE PROGRAM                                                             Attorney Client
SWITCH‐AX‐1051498 ‐ SWITCH‐AX‐1051498       9/16/2015 20:50   image016.jpg                                                                                  Attorney Client
SWITCH‐AX‐1051499 ‐ SWITCH‐AX‐1051511       9/16/2015 20:50   [QWEST CERTIFIED ALLIANCE PROGRAM                                                             Attorney Client
SWITCH‐AX‐1051512 ‐ SWITCH‐AX‐1051512       9/16/2015 20:50   image015.jpg                                                                                  Attorney Client
SWITCH‐AX‐1051513 ‐ SWITCH‐AX‐1051513       9/16/2015 20:50   no Title                                                                                      Attorney Client
SWITCH‐AX‐1051514 ‐ SWITCH‐AX‐1051517       9/16/2015 20:50   Partner Name:                                                                                 Attorney Client
SWITCH‐AX‐1051518 ‐ SWITCH‐AX‐1051546       9/16/2015 20:50   Title of PowerPoint Presentation                                                              Attorney Client
SWITCH‐AX‐1051547 ‐ SWITCH‐AX‐1051558       9/16/2015 20:50   no Title                                                                                      Attorney Client
SWITCH‐AX‐1051559 ‐ SWITCH‐AX‐1051562       9/16/2015 20:50   Partner Name:                                                                                 Attorney Client
SWITCH‐AX‐1051563 ‐ SWITCH‐AX‐1051575       9/16/2015 20:50   [QWEST CERTIFIED ALLIANCE PROGRAM                                                             Attorney Client
SWITCH‐AX‐1051576 ‐ SWITCH‐AX‐1051588       9/16/2015 20:50   [QWEST CERTIFIED ALLIANCE PROGRAM                                                             Attorney Client
SWITCH‐AX‐1051589 ‐ SWITCH‐AX‐1051589       9/16/2015 20:50   no Title                                                                                      Attorney Client
SWITCH‐AX‐1051590 ‐ SWITCH‐AX‐1051590       9/16/2015 20:50   image015.jpg                                                                                  Attorney Client
SWITCH‐AX‐1051591 ‐ SWITCH‐AX‐1051591       9/16/2015 20:50   image016.jpg                                                                                  Attorney Client




                                                                          EXHIBIT 10, PAGE 1855
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 103 of 829


Bates                                   Document Date         Document Title                                                 Privilege
SWITCH‐AX‐1051592 ‐ SWITCH‐AX‐1051592       9/16/2015 20:50   no Title                                                       Attorney Client
SWITCH‐AX‐1051593 ‐ SWITCH‐AX‐1051605       9/16/2015 20:50   [QWEST CERTIFIED ALLIANCE PROGRAM                              Attorney Client
SWITCH‐AX‐1051606 ‐ SWITCH‐AX‐1051634       9/16/2015 20:50   Title of PowerPoint Presentation                               Attorney Client
SWITCH‐AX‐1051635 ‐ SWITCH‐AX‐1051639       9/16/2015 21:11   no Title                                                       Attorney Client
SWITCH‐AX‐1051640 ‐ SWITCH‐AX‐1051662       9/16/2015 21:11   SI ARJVA 16Sept2015(Switch).docx                               Attorney Client
SWITCH‐AX‐1051663 ‐ SWITCH‐AX‐1051675       9/16/2015 21:11   L1 18 Aug mark‐up to TLA.docx                                  Attorney Client
SWITCH‐AX‐1051676 ‐ SWITCH‐AX‐1051695       9/16/2015 21:11   AR Technology License ‐ 16Sep2015 (Switch).docx                Attorney Client
SWITCH‐AX‐1051696 ‐ SWITCH‐AX‐1051699       9/16/2015 21:11   SI TLA and JVA Discussion Points ‐ 16Sep2015 (Switch).docx     Attorney Client
SWITCH‐AX‐1051700 ‐ SWITCH‐AX‐1051700       9/16/2015 21:11   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1051701 ‐ SWITCH‐AX‐1051704        9/17/2015 6:21   no Title                                                       Attorney Client
SWITCH‐AX‐1051705 ‐ SWITCH‐AX‐1051705        9/17/2015 6:21   image005.png                                                   Attorney Client
SWITCH‐AX‐1051706 ‐ SWITCH‐AX‐1051706        9/17/2015 6:21   image003.jpg                                                   Attorney Client
SWITCH‐AX‐1051707 ‐ SWITCH‐AX‐1051709        9/17/2015 6:21   Switch SO 541273 VGS to PHX 10G Wave Outage Lang.pdf           Attorney Client
SWITCH‐AX‐1051710 ‐ SWITCH‐AX‐1051713        9/17/2015 6:21   no Title                                                       Attorney Client
SWITCH‐AX‐1051714 ‐ SWITCH‐AX‐1051716        9/17/2015 6:21   Switch SO 541273 VGS to PHX 10G Wave Outage Lang.pdf           Attorney Client
SWITCH‐AX‐1051717 ‐ SWITCH‐AX‐1051717        9/17/2015 6:21   image005.png                                                   Attorney Client
SWITCH‐AX‐1051718 ‐ SWITCH‐AX‐1051718        9/17/2015 6:21   image003.jpg                                                   Attorney Client
SWITCH‐AX‐1051719 ‐ SWITCH‐AX‐1051720        9/17/2015 6:46   no Title                                                       Attorney Client
SWITCH‐AX‐1051721 ‐ SWITCH‐AX‐1051721        9/17/2015 6:46   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1051722 ‐ SWITCH‐AX‐1051739        9/17/2015 6:46   Redline MSA Switch Level 3 V1 to V2 8‐13‐2015 Switch.doc       Attorney Client
SWITCH‐AX‐1051740 ‐ SWITCH‐AX‐1051741        9/17/2015 6:46   no Title                                                       Attorney Client
SWITCH‐AX‐1051742 ‐ SWITCH‐AX‐1051742        9/17/2015 6:46   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1051743 ‐ SWITCH‐AX‐1051744        9/17/2015 6:46   no Title                                                       Attorney Client
SWITCH‐AX‐1051745 ‐ SWITCH‐AX‐1051762        9/17/2015 6:46   Redline MSA Switch Level 3 V1 to V2 8‐13‐2015 Switch.doc       Attorney Client
SWITCH‐AX‐1051763 ‐ SWITCH‐AX‐1051763        9/17/2015 6:46   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1051764 ‐ SWITCH‐AX‐1051768        9/17/2015 7:16   no Title                                                       Attorney Client
SWITCH‐AX‐1051769 ‐ SWITCH‐AX‐1051769        9/17/2015 7:16   image003.jpg                                                   Attorney Client
SWITCH‐AX‐1051770 ‐ SWITCH‐AX‐1051782        9/17/2015 7:16   FULLY EXECUTED FINAL SWITCH COMM Amd. 10 to WSA (041415).pdf   Attorney Client
SWITCH‐AX‐1051783 ‐ SWITCH‐AX‐1051794        9/17/2015 9:40   no Title                                                       Attorney Client
SWITCH‐AX‐1051795 ‐ SWITCH‐AX‐1051795        9/17/2015 9:40   image010.jpg                                                   Attorney Client
SWITCH‐AX‐1051796 ‐ SWITCH‐AX‐1051796        9/17/2015 9:40   image003.jpg                                                   Attorney Client
SWITCH‐AX‐1051797 ‐ SWITCH‐AX‐1051808        9/17/2015 9:40   no Title                                                       Attorney Client
SWITCH‐AX‐1051809 ‐ SWITCH‐AX‐1051809        9/17/2015 9:40   image003.jpg                                                   Attorney Client
SWITCH‐AX‐1051810 ‐ SWITCH‐AX‐1051810        9/17/2015 9:40   image010.jpg                                                   Attorney Client
SWITCH‐AX‐1051811 ‐ SWITCH‐AX‐1051812       9/17/2015 10:26   no Title                                                       Attorney Client
SWITCH‐AX‐1051813 ‐ SWITCH‐AX‐1051813       9/17/2015 10:26   image003.jpg                                                   Attorney Client
SWITCH‐AX‐1051814 ‐ SWITCH‐AX‐1051815       9/17/2015 10:26   no Title                                                       Attorney Client
SWITCH‐AX‐1051816 ‐ SWITCH‐AX‐1051816       9/17/2015 10:26   image003.jpg                                                   Attorney Client
SWITCH‐AX‐1051817 ‐ SWITCH‐AX‐1051829       9/17/2015 10:46   no Title                                                       Attorney Client
SWITCH‐AX‐1051830 ‐ SWITCH‐AX‐1051830       9/17/2015 10:46   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1051831 ‐ SWITCH‐AX‐1051833       9/17/2015 11:17   no Title                                                       Attorney Client
SWITCH‐AX‐1051834 ‐ SWITCH‐AX‐1051834       9/17/2015 11:17   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1051835 ‐ SWITCH‐AX‐1051837       9/17/2015 11:18   no Title                                                       Attorney Client
SWITCH‐AX‐1051838 ‐ SWITCH‐AX‐1051838       9/17/2015 11:18   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1051839 ‐ SWITCH‐AX‐1051840       9/17/2015 11:23   no Title                                                       Attorney Client
SWITCH‐AX‐1051841 ‐ SWITCH‐AX‐1051841       9/17/2015 11:23   Switch TSCIF Cabinet Flyer                                     Attorney Client




                                                                         EXHIBIT 10, PAGE 1856
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 104 of 829


Bates                                   Document Date         Document Title                                                                 Privilege
SWITCH‐AX‐1051842 ‐ SWITCH‐AX‐1051845       9/17/2015 11:23   Microsoft Word ‐ Itemized list of what the installation charges cover          Attorney Client
SWITCH‐AX‐1051846 ‐ SWITCH‐AX‐1051846       9/17/2015 11:23   image001.png                                                                   Attorney Client
SWITCH‐AX‐1051847 ‐ SWITCH‐AX‐1051849       9/17/2015 11:23   Cross Connect Request Form 2015.pdf                                            Attorney Client
SWITCH‐AX‐1051850 ‐ SWITCH‐AX‐1051850       9/17/2015 11:23   SO ‐ Crowdstrike ‐ 36 months.pdf                                               Attorney Client
SWITCH‐AX‐1051851 ‐ SWITCH‐AX‐1051858       9/17/2015 11:23   Colocation Facilities Agreement.pdf                                            Attorney Client
SWITCH‐AX‐1051859 ‐ SWITCH‐AX‐1051861       9/17/2015 13:23   no Title                                                                       Attorney Client
SWITCH‐AX‐1051862 ‐ SWITCH‐AX‐1051864       9/17/2015 13:23   Redline SUPERNAP Marketing Materials License V7 to V8 09‐17‐2015.docx          Attorney Client
SWITCH‐AX‐1051865 ‐ SWITCH‐AX‐1051865       9/17/2015 13:23   image002.png                                                                   Attorney Client
SWITCH‐AX‐1051866 ‐ SWITCH‐AX‐1051869       9/17/2015 13:31   no Title                                                                       Attorney Client
SWITCH‐AX‐1051870 ‐ SWITCH‐AX‐1051872       9/17/2015 13:31   Redline SUPERNAP Marketing Materials License V7 to V8 09‐17‐2015.docx          Attorney Client
SWITCH‐AX‐1051873 ‐ SWITCH‐AX‐1051873       9/17/2015 13:31   image002.png                                                                   Attorney Client
SWITCH‐AX‐1051874 ‐ SWITCH‐AX‐1051876       9/17/2015 13:36   no Title                                                                       Attorney Client
SWITCH‐AX‐1051877 ‐ SWITCH‐AX‐1051877       9/17/2015 13:36   image003.jpg                                                                   Attorney Client
SWITCH‐AX‐1051878 ‐ SWITCH‐AX‐1051880       9/17/2015 13:36   no Title                                                                       Attorney Client
SWITCH‐AX‐1051881 ‐ SWITCH‐AX‐1051881       9/17/2015 13:36   image003.jpg                                                                   Attorney Client
SWITCH‐AX‐1051882 ‐ SWITCH‐AX‐1051885       9/17/2015 13:49   no Title                                                                       Attorney Client
SWITCH‐AX‐1051886 ‐ SWITCH‐AX‐1051886       9/17/2015 13:49   image002.png                                                                   Attorney Client
SWITCH‐AX‐1051887 ‐ SWITCH‐AX‐1051889       9/17/2015 13:49   SUPERNAP Marketing Materials License V7 (B‐Roll) 09‐17‐2015 (fillable).pdf     Attorney Client
SWITCH‐AX‐1051890 ‐ SWITCH‐AX‐1051895       9/17/2015 15:13   no Title                                                                       Attorney Client
SWITCH‐AX‐1051896 ‐ SWITCH‐AX‐1051903       9/17/2015 15:13   Regulations Draft 9 8.pdf                                                      Attorney Client
SWITCH‐AX‐1051904 ‐ SWITCH‐AX‐1051904       9/17/2015 15:13   Draft nexus language.docx                                                      Attorney Client
SWITCH‐AX‐1051905 ‐ SWITCH‐AX‐1051905       9/17/2015 15:13   Nexus Case Law.docx                                                            Attorney Client
SWITCH‐AX‐1051906 ‐ SWITCH‐AX‐1052013       9/17/2015 15:13   untitled                                                                       Attorney Client
SWITCH‐AX‐1052014 ‐ SWITCH‐AX‐1052015       9/17/2015 15:23   no Title                                                                       Attorney Client
SWITCH‐AX‐1052016 ‐ SWITCH‐AX‐1052031       9/17/2015 15:23   SNWA‐Evergreen PPA Execution Copy (0012236‐2).DOC                              Attorney Client
SWITCH‐AX‐1052032 ‐ SWITCH‐AX‐1052039       9/17/2015 15:23   no Title                                                                       Attorney Client
SWITCH‐AX‐1052040 ‐ SWITCH‐AX‐1052040       9/17/2015 15:23   image002.jpg                                                                   Attorney Client
SWITCH‐AX‐1052041 ‐ SWITCH‐AX‐1052051       9/17/2015 15:23                                                                                1 Attorney Client
SWITCH‐AX‐1052052 ‐ SWITCH‐AX‐1052052       9/17/2015 16:07   no Title                                                                       Attorney Client
SWITCH‐AX‐1052053 ‐ SWITCH‐AX‐1052072       9/17/2015 16:07   Messy Redline Scott Edits.docx                                                 Attorney Client
SWITCH‐AX‐1052073 ‐ SWITCH‐AX‐1052074       9/17/2015 16:54   no Title                                                                       Attorney Client
SWITCH‐AX‐1052075 ‐ SWITCH‐AX‐1052075       9/17/2015 16:54   image003.jpg                                                                   Attorney Client
SWITCH‐AX‐1052076 ‐ SWITCH‐AX‐1052083       9/17/2015 16:54   CFA SCG NHSE V3 11‐20‐12 SCG.pdf                                               Attorney Client
SWITCH‐AX‐1052084 ‐ SWITCH‐AX‐1052085       9/17/2015 16:58   no Title                                                                       Attorney Client
SWITCH‐AX‐1052086 ‐ SWITCH‐AX‐1052086       9/17/2015 16:58   image003.jpg                                                                   Attorney Client
SWITCH‐AX‐1052087 ‐ SWITCH‐AX‐1052094       9/17/2015 16:58   CFA SCG NHSE V3 11‐20‐12 SCG.pdf                                               Attorney Client
SWITCH‐AX‐1052095 ‐ SWITCH‐AX‐1052107       9/17/2015 17:16   no Title                                                                       Attorney Client
SWITCH‐AX‐1052108 ‐ SWITCH‐AX‐1052108       9/17/2015 17:16   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1052109 ‐ SWITCH‐AX‐1052109       9/17/2015 17:16   image009.jpg                                                                   Attorney Client
SWITCH‐AX‐1052110 ‐ SWITCH‐AX‐1052122       9/17/2015 17:16   no Title                                                                       Attorney Client
SWITCH‐AX‐1052123 ‐ SWITCH‐AX‐1052123       9/17/2015 17:16   image009.jpg                                                                   Attorney Client
SWITCH‐AX‐1052124 ‐ SWITCH‐AX‐1052124       9/17/2015 17:16   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1052125 ‐ SWITCH‐AX‐1052133       9/17/2015 19:07   no Title                                                                       Attorney Client
SWITCH‐AX‐1052134 ‐ SWITCH‐AX‐1052144       9/17/2015 19:07                                                                                1 Attorney Client
SWITCH‐AX‐1052145 ‐ SWITCH‐AX‐1052145       9/17/2015 19:07   image002.jpg                                                                   Attorney Client
SWITCH‐AX‐1052146 ‐ SWITCH‐AX‐1052154       9/17/2015 19:07   no Title                                                                       Attorney Client




                                                                             EXHIBIT 10, PAGE 1857
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 105 of 829


Bates                                   Document Date         Document Title                                                                                 Privilege
SWITCH‐AX‐1052155 ‐ SWITCH‐AX‐1052155       9/17/2015 19:07   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1052156 ‐ SWITCH‐AX‐1052166       9/17/2015 19:07                                                                                                 1 Attorney Client
SWITCH‐AX‐1052167 ‐ SWITCH‐AX‐1052181       9/17/2015 23:47   no Title                                                                                        Attorney Client
SWITCH‐AX‐1052182 ‐ SWITCH‐AX‐1052192       9/17/2015 23:47   C411‐Cancellation‐000011706‐.pdf                                                                Attorney Client
SWITCH‐AX‐1052193 ‐ SWITCH‐AX‐1052206       9/17/2015 23:47   RE_ Worldwide watch for trademark COLO in classes 38, 39, 40, 42, 45, Our ref._ 359080‐EM.msg   Attorney Client
SWITCH‐AX‐1052207 ‐ SWITCH‐AX‐1052210       9/17/2015 23:47   ID‐741‐15 Draft_Settlement_Agreement_COLO‐COWO.docx                                             Attorney Client
SWITCH‐AX‐1052211 ‐ SWITCH‐AX‐1052212        9/18/2015 7:47   no Title                                                                                        Attorney Client
SWITCH‐AX‐1052213 ‐ SWITCH‐AX‐1052326        9/18/2015 7:47   Draft 1                                                                                         Attorney Client
SWITCH‐AX‐1052327 ‐ SWITCH‐AX‐1052327        9/18/2015 8:54   no Title                                                                                        Attorney Client;Work Product
SWITCH‐AX‐1052328 ‐ SWITCH‐AX‐1052330        9/18/2015 8:54   _                                                                                               Attorney Client;Work Product
SWITCH‐AX‐1052331 ‐ SWITCH‐AX‐1052345        9/18/2015 9:39   no Title                                                                                        Attorney Client
SWITCH‐AX‐1052346 ‐ SWITCH‐AX‐1052349        9/18/2015 9:39   ID‐741‐15 Draft_Settlement_Agreement_COLO‐COWO.docx                                             Attorney Client
SWITCH‐AX‐1052350 ‐ SWITCH‐AX‐1052360        9/18/2015 9:39   C411‐Cancellation‐000011706‐.pdf                                                                Attorney Client
SWITCH‐AX‐1052361 ‐ SWITCH‐AX‐1052374        9/18/2015 9:39   RE_ Worldwide watch for trademark COLO in classes 38, 39, 40, 42, 45, Our ref._ 359080‐EM.msg   Attorney Client
SWITCH‐AX‐1052375 ‐ SWITCH‐AX‐1052387        9/18/2015 9:55   no Title                                                                                        Attorney Client
SWITCH‐AX‐1052388 ‐ SWITCH‐AX‐1052388        9/18/2015 9:55   image011.jpg                                                                                    Attorney Client
SWITCH‐AX‐1052389 ‐ SWITCH‐AX‐1052389        9/18/2015 9:55   image018.jpg                                                                                    Attorney Client
SWITCH‐AX‐1052390 ‐ SWITCH‐AX‐1052394       9/18/2015 11:42   no Title                                                                                        Attorney Client
SWITCH‐AX‐1052395 ‐ SWITCH‐AX‐1052414       9/18/2015 11:42   AR Technology License ‐ 16Sep2015 (Switch).docx                                                 Attorney Client
SWITCH‐AX‐1052415 ‐ SWITCH‐AX‐1052427       9/18/2015 11:42   L1 18 Aug mark‐up to TLA.docx                                                                   Attorney Client
SWITCH‐AX‐1052428 ‐ SWITCH‐AX‐1052431       9/18/2015 11:42   SI TLA and JVA Discussion Points ‐ 16Sep2015 (Switch).docx                                      Attorney Client
SWITCH‐AX‐1052432 ‐ SWITCH‐AX‐1052432       9/18/2015 11:42   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1052433 ‐ SWITCH‐AX‐1052455       9/18/2015 11:42   SI ARJVA 16Sept2015(Switch).docx                                                                Attorney Client
SWITCH‐AX‐1052456 ‐ SWITCH‐AX‐1052457       9/18/2015 14:03   no Title                                                                                        Attorney Client
SWITCH‐AX‐1052458 ‐ SWITCH‐AX‐1052477       9/18/2015 14:03   Messy Redline Scott Edits.docx                                                                  Attorney Client
SWITCH‐AX‐1052478 ‐ SWITCH‐AX‐1052478       9/18/2015 14:33   no Title                                                                                        Attorney Client
SWITCH‐AX‐1052479 ‐ SWITCH‐AX‐1052496       9/18/2015 14:33   Redline MSA Switch Level 3 V1 to V2 9‐16‐2015 Switch.doc                                        Attorney Client
SWITCH‐AX‐1052497 ‐ SWITCH‐AX‐1052497       9/18/2015 14:33   no Title                                                                                        Attorney Client
SWITCH‐AX‐1052498 ‐ SWITCH‐AX‐1052515       9/18/2015 14:33   Redline MSA Switch Level 3 V1 to V2 9‐16‐2015 Switch.doc                                        Attorney Client
SWITCH‐AX‐1052516 ‐ SWITCH‐AX‐1052517       9/18/2015 14:33   no Title                                                                                        Attorney Client
SWITCH‐AX‐1052518 ‐ SWITCH‐AX‐1052527       9/18/2015 14:33                                                                                                 1 Attorney Client
SWITCH‐AX‐1052528 ‐ SWITCH‐AX‐1052528       9/18/2015 14:33   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1052529 ‐ SWITCH‐AX‐1052530       9/18/2015 14:36   no Title                                                                                        Attorney Client
SWITCH‐AX‐1052531 ‐ SWITCH‐AX‐1052531       9/18/2015 14:36   image002.png                                                                                    Attorney Client
SWITCH‐AX‐1052532 ‐ SWITCH‐AX‐1052532       9/18/2015 14:36   4D2630C9‐52A6‐44AB‐92AA‐D6FF5244E08B[12].png                                                    Attorney Client
SWITCH‐AX‐1052533 ‐ SWITCH‐AX‐1052536       9/18/2015 14:36   FW_ Caesars Annual IT Employee Appreciation Day Event Update.msg                                Attorney Client
SWITCH‐AX‐1052537 ‐ SWITCH‐AX‐1052544       9/18/2015 14:36   Fw_ Switch meeting.msg                                                                          Attorney Client
SWITCH‐AX‐1052545 ‐ SWITCH‐AX‐1052545       9/18/2015 14:36   LEGO Ferris Wheel.jpg                                                                           Attorney Client
SWITCH‐AX‐1052546 ‐ SWITCH‐AX‐1052549       9/18/2015 14:36   Follow up Each One, Read One.msg                                                                Attorney Client
SWITCH‐AX‐1052550 ‐ SWITCH‐AX‐1052550       9/18/2015 14:36   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1052551 ‐ SWITCH‐AX‐1052551       9/18/2015 14:36   FIRST Nevada 2015‐2016 Sponsorship Levels and Recognition ‐ Final.pub                           Attorney Client
SWITCH‐AX‐1052552 ‐ SWITCH‐AX‐1052552       9/18/2015 14:36   Nevada Veterans Memorial.msg                                                                    Attorney Client
SWITCH‐AX‐1052553 ‐ SWITCH‐AX‐1052553       9/18/2015 14:36   Go Red for Women Sponsorship Application.msg                                                    Attorney Client
SWITCH‐AX‐1052554 ‐ SWITCH‐AX‐1052561       9/18/2015 14:36   Go Red for Women Sponsorship Application Package.pdf                                            Attorney Client
SWITCH‐AX‐1052562 ‐ SWITCH‐AX‐1052562       9/18/2015 14:36   SUPERNAP‐Application (fillable form) 5.pdf                                                      Attorney Client
SWITCH‐AX‐1052563 ‐ SWITCH‐AX‐1052564       9/18/2015 14:36   Re_ Technology donation.msg                                                                     Attorney Client




                                                                             EXHIBIT 10, PAGE 1858
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 106 of 829


Bates                                   Document Date         Document Title                                             Privilege
SWITCH‐AX‐1052565 ‐ SWITCH‐AX‐1052565       9/18/2015 14:36   UNLV Presidents Advisory Board.msg                         Attorney Client
SWITCH‐AX‐1052566 ‐ SWITCH‐AX‐1052566       9/18/2015 14:36   image001.png                                               Attorney Client
SWITCH‐AX‐1052567 ‐ SWITCH‐AX‐1052568       9/18/2015 14:36   NV Veterans Memorial.pdf                                   Attorney Client
SWITCH‐AX‐1052569 ‐ SWITCH‐AX‐1052573       9/18/2015 14:52   no Title                                                   Attorney Client
SWITCH‐AX‐1052574 ‐ SWITCH‐AX‐1052574       9/18/2015 14:52   image005.png                                               Attorney Client
SWITCH‐AX‐1052575 ‐ SWITCH‐AX‐1052577       9/18/2015 14:52   Switch SO 541273 VGS to PHX 10G Wave Outage Lang.pdf       Attorney Client
SWITCH‐AX‐1052578 ‐ SWITCH‐AX‐1052578       9/18/2015 14:52   image003.jpg                                               Attorney Client
SWITCH‐AX‐1052579 ‐ SWITCH‐AX‐1052580       9/18/2015 14:53   no Title                                                   Attorney Client
SWITCH‐AX‐1052581 ‐ SWITCH‐AX‐1052598       9/18/2015 14:53   Redline MSA Switch Level 3 V1 to V2 9‐16‐2015 Switch.doc   Attorney Client
SWITCH‐AX‐1052599 ‐ SWITCH‐AX‐1052599       9/18/2015 14:53   image002.jpg                                               Attorney Client
SWITCH‐AX‐1052600 ‐ SWITCH‐AX‐1052611        9/19/2015 6:19   no Title                                                   Attorney Client
SWITCH‐AX‐1052612 ‐ SWITCH‐AX‐1052624        9/19/2015 6:19   [QWEST CERTIFIED ALLIANCE PROGRAM                          Attorney Client
SWITCH‐AX‐1052625 ‐ SWITCH‐AX‐1052625        9/19/2015 6:19   image016.jpg                                               Attorney Client
SWITCH‐AX‐1052626 ‐ SWITCH‐AX‐1052626        9/19/2015 6:19   image015.jpg                                               Attorney Client
SWITCH‐AX‐1052627 ‐ SWITCH‐AX‐1052639        9/19/2015 6:20   no Title                                                   Attorney Client
SWITCH‐AX‐1052640 ‐ SWITCH‐AX‐1052652        9/19/2015 6:22   no Title                                                   Attorney Client
SWITCH‐AX‐1052653 ‐ SWITCH‐AX‐1052653        9/19/2015 6:22   image015.jpg                                               Attorney Client
SWITCH‐AX‐1052654 ‐ SWITCH‐AX‐1052654        9/19/2015 6:22   image016.jpg                                               Attorney Client
SWITCH‐AX‐1052655 ‐ SWITCH‐AX‐1052680        9/19/2015 6:28   no Title                                                   Attorney Client
SWITCH‐AX‐1052681 ‐ SWITCH‐AX‐1052706        9/19/2015 6:28   no Title                                                   Attorney Client
SWITCH‐AX‐1052707 ‐ SWITCH‐AX‐1052722        9/19/2015 6:28   no Title                                                   Attorney Client
SWITCH‐AX‐1052723 ‐ SWITCH‐AX‐1052738        9/19/2015 6:28   no Title                                                   Attorney Client
SWITCH‐AX‐1052739 ‐ SWITCH‐AX‐1052743        9/20/2015 7:44   no Title                                                   Attorney Client
SWITCH‐AX‐1052744 ‐ SWITCH‐AX‐1052745       9/20/2015 12:37   no Title                                                   Attorney Client
SWITCH‐AX‐1052746 ‐ SWITCH‐AX‐1052773       9/20/2015 12:37   TITLE                                                      Attorney Client
SWITCH‐AX‐1052774 ‐ SWITCH‐AX‐1052774       9/20/2015 12:37   New SUPERNAP[73].png                                       Attorney Client
SWITCH‐AX‐1052775 ‐ SWITCH‐AX‐1052783       9/20/2015 12:37   PowerPoint Presentation                                    Attorney Client
SWITCH‐AX‐1052784 ‐ SWITCH‐AX‐1052788       9/20/2015 20:25   no Title                                                   Attorney Client
SWITCH‐AX‐1052789 ‐ SWITCH‐AX‐1052793        9/21/2015 8:42   no Title                                                   Attorney Client
SWITCH‐AX‐1052794 ‐ SWITCH‐AX‐1052800        9/21/2015 9:09   no Title                                                   Attorney Client
SWITCH‐AX‐1052801 ‐ SWITCH‐AX‐1052806        9/21/2015 9:09   PowerPoint Presentation                                    Attorney Client
SWITCH‐AX‐1052807 ‐ SWITCH‐AX‐1052813        9/21/2015 9:11   no Title                                                   Attorney Client
SWITCH‐AX‐1052814 ‐ SWITCH‐AX‐1052819        9/21/2015 9:11   PowerPoint Presentation                                    Attorney Client
SWITCH‐AX‐1052820 ‐ SWITCH‐AX‐1052824        9/21/2015 9:11   Structuring execution new 200915[1].pptx (Read‐Only)       Attorney Client
SWITCH‐AX‐1052825 ‐ SWITCH‐AX‐1052831        9/21/2015 9:11   no Title                                                   Attorney Client
SWITCH‐AX‐1052832 ‐ SWITCH‐AX‐1052837        9/21/2015 9:11   PowerPoint Presentation                                    Attorney Client
SWITCH‐AX‐1052838 ‐ SWITCH‐AX‐1052838        9/21/2015 9:11   Structuring execution new 200915[1].pptx (Read‐Only).pdf   Attorney Client
SWITCH‐AX‐1052839 ‐ SWITCH‐AX‐1052846       9/21/2015 10:07   no Title                                                   Attorney Client
SWITCH‐AX‐1052847 ‐ SWITCH‐AX‐1052847       9/21/2015 10:07   img‐921175724‐0001.pdf                                     Attorney Client
SWITCH‐AX‐1052848 ‐ SWITCH‐AX‐1052855       9/21/2015 10:08   no Title                                                   Attorney Client
SWITCH‐AX‐1052856 ‐ SWITCH‐AX‐1052856       9/21/2015 10:08   img‐921175724‐0001.pdf                                     Attorney Client
SWITCH‐AX‐1052857 ‐ SWITCH‐AX‐1052864       9/21/2015 10:16   no Title                                                   Attorney Client
SWITCH‐AX‐1052865 ‐ SWITCH‐AX‐1052865       9/21/2015 10:16   image001.jpg                                               Attorney Client
SWITCH‐AX‐1052866 ‐ SWITCH‐AX‐1052866       9/21/2015 10:33   no Title                                                   Attorney Client
SWITCH‐AX‐1052867 ‐ SWITCH‐AX‐1052901       9/21/2015 10:33   Comptroller of Md. v. Wynne (2015).docx                    Attorney Client
SWITCH‐AX‐1052902 ‐ SWITCH‐AX‐1053009       9/21/2015 10:33   untitled                                                   Attorney Client




                                                                          EXHIBIT 10, PAGE 1859
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 107 of 829


Bates                                   Document Date         Document Title                                                                                Privilege
SWITCH‐AX‐1053010 ‐ SWITCH‐AX‐1053024       9/21/2015 10:33   no Title                                                                                      Attorney Client
SWITCH‐AX‐1053025 ‐ SWITCH‐AX‐1053025       9/21/2015 10:33   image003.png                                                                                  Attorney Client
SWITCH‐AX‐1053026 ‐ SWITCH‐AX‐1053026       9/21/2015 10:33   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1053027 ‐ SWITCH‐AX‐1053027       9/21/2015 10:33   no Title                                                                                      Attorney Client
SWITCH‐AX‐1053028 ‐ SWITCH‐AX‐1053135       9/21/2015 10:33   untitled                                                                                      Attorney Client
SWITCH‐AX‐1053136 ‐ SWITCH‐AX‐1053170       9/21/2015 10:33   Comptroller of Md. v. Wynne (2015).docx                                                       Attorney Client
SWITCH‐AX‐1053171 ‐ SWITCH‐AX‐1053178       9/21/2015 10:41   no Title                                                                                      Attorney Client
SWITCH‐AX‐1053179 ‐ SWITCH‐AX‐1053179       9/21/2015 10:41   img‐921175724‐0001.pdf                                                                        Attorney Client
SWITCH‐AX‐1053180 ‐ SWITCH‐AX‐1053187       9/21/2015 10:41   no Title                                                                                      Attorney Client
SWITCH‐AX‐1053188 ‐ SWITCH‐AX‐1053188       9/21/2015 10:41   img‐921175724‐0001.pdf                                                                        Attorney Client
SWITCH‐AX‐1053189 ‐ SWITCH‐AX‐1053190       9/21/2015 10:42   no Title                                                                                      Attorney Client;Work Product
SWITCH‐AX‐1053191 ‐ SWITCH‐AX‐1053194       9/21/2015 10:42   420520407_v 1_Plaintiff_s Responses to Defendant_s Requests for Admission.DOCX                Attorney Client;Work Product
SWITCH‐AX‐1053195 ‐ SWITCH‐AX‐1053201       9/21/2015 10:42   420520406_v 2_Plaintiff_s Answers to Defendant_s Second Set of Interrogatories (Draft).DOCX   Attorney Client;Work Product
SWITCH‐AX‐1053202 ‐ SWITCH‐AX‐1053214       9/21/2015 10:59   no Title                                                                                      Attorney Client
SWITCH‐AX‐1053215 ‐ SWITCH‐AX‐1053215       9/21/2015 10:59   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1053216 ‐ SWITCH‐AX‐1053216       9/21/2015 10:59   image009.jpg                                                                                  Attorney Client
SWITCH‐AX‐1053217 ‐ SWITCH‐AX‐1053229       9/21/2015 10:59   no Title                                                                                      Attorney Client
SWITCH‐AX‐1053230 ‐ SWITCH‐AX‐1053230       9/21/2015 10:59   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1053231 ‐ SWITCH‐AX‐1053231       9/21/2015 10:59   image009.jpg                                                                                  Attorney Client
SWITCH‐AX‐1053232 ‐ SWITCH‐AX‐1053232       9/21/2015 12:13   no Title                                                                                      Attorney Client
SWITCH‐AX‐1053233 ‐ SWITCH‐AX‐1053241       9/21/2015 12:13   Colocation Facilities Agreement 04‐29‐2015.pdf                                                Attorney Client
SWITCH‐AX‐1053242 ‐ SWITCH‐AX‐1053254       9/21/2015 12:14   no Title                                                                                      Attorney Client
SWITCH‐AX‐1053255 ‐ SWITCH‐AX‐1053255       9/21/2015 12:14   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1053256 ‐ SWITCH‐AX‐1053256       9/21/2015 12:14   image009.jpg                                                                                  Attorney Client
SWITCH‐AX‐1053257 ‐ SWITCH‐AX‐1053269       9/21/2015 12:14   no Title                                                                                      Attorney Client
SWITCH‐AX‐1053270 ‐ SWITCH‐AX‐1053270       9/21/2015 12:14   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1053271 ‐ SWITCH‐AX‐1053271       9/21/2015 12:14   image009.jpg                                                                                  Attorney Client
SWITCH‐AX‐1053272 ‐ SWITCH‐AX‐1053285       9/21/2015 12:27   no Title                                                                                      Attorney Client
SWITCH‐AX‐1053286 ‐ SWITCH‐AX‐1053286       9/21/2015 12:27   image003.jpg                                                                                  Attorney Client
SWITCH‐AX‐1053287 ‐ SWITCH‐AX‐1053299       9/21/2015 12:27   [QWEST CERTIFIED ALLIANCE PROGRAM                                                             Attorney Client
SWITCH‐AX‐1053300 ‐ SWITCH‐AX‐1053300       9/21/2015 12:27   image015.jpg                                                                                  Attorney Client
SWITCH‐AX‐1053301 ‐ SWITCH‐AX‐1053301       9/21/2015 12:27   Letter of Authorization ‐ Switch.pdf                                                          Attorney Client
SWITCH‐AX‐1053302 ‐ SWITCH‐AX‐1053302       9/21/2015 12:27   image016.jpg                                                                                  Attorney Client
SWITCH‐AX‐1053303 ‐ SWITCH‐AX‐1053316       9/21/2015 12:27   no Title                                                                                      Attorney Client
SWITCH‐AX‐1053317 ‐ SWITCH‐AX‐1053329       9/21/2015 12:27   [QWEST CERTIFIED ALLIANCE PROGRAM                                                             Attorney Client
SWITCH‐AX‐1053330 ‐ SWITCH‐AX‐1053330       9/21/2015 12:27   image016.jpg                                                                                  Attorney Client
SWITCH‐AX‐1053331 ‐ SWITCH‐AX‐1053331       9/21/2015 12:27   image003.jpg                                                                                  Attorney Client
SWITCH‐AX‐1053332 ‐ SWITCH‐AX‐1053332       9/21/2015 12:27   Letter of Authorization ‐ Switch.pdf                                                          Attorney Client
SWITCH‐AX‐1053333 ‐ SWITCH‐AX‐1053333       9/21/2015 12:27   image015.jpg                                                                                  Attorney Client
SWITCH‐AX‐1053334 ‐ SWITCH‐AX‐1053335       9/21/2015 12:29   no Title                                                                                      Attorney Client
SWITCH‐AX‐1053336 ‐ SWITCH‐AX‐1053338       9/21/2015 12:29   Switch SO 541273 10G Wave PHX to VGS.PDF                                                      Attorney Client
SWITCH‐AX‐1053339 ‐ SWITCH‐AX‐1053340       9/21/2015 12:29   no Title                                                                                      Attorney Client
SWITCH‐AX‐1053341 ‐ SWITCH‐AX‐1053343       9/21/2015 12:29   Switch SO 541273 10G Wave PHX to VGS.PDF                                                      Attorney Client
SWITCH‐AX‐1053344 ‐ SWITCH‐AX‐1053346       9/21/2015 14:37   no Title                                                                                      Attorney Client
SWITCH‐AX‐1053347 ‐ SWITCH‐AX‐1053347       9/21/2015 14:37   img081.pdf                                                                                    Attorney Client
SWITCH‐AX‐1053348 ‐ SWITCH‐AX‐1053350       9/21/2015 14:37   Switch SO 580477 2 MASS AVE UPGRADE 2G DIA.PDF                                                Attorney Client




                                                                          EXHIBIT 10, PAGE 1860
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 108 of 829


Bates                                   Document Date         Document Title                                                                                 Privilege
SWITCH‐AX‐1053351 ‐ SWITCH‐AX‐1053351       9/21/2015 14:37   image003.jpg                                                                                   Attorney Client
SWITCH‐AX‐1053352 ‐ SWITCH‐AX‐1053352       9/21/2015 14:37   no Title                                                                                       Attorney Client
SWITCH‐AX‐1053353 ‐ SWITCH‐AX‐1053353       9/21/2015 14:37   image003.jpg                                                                                   Attorney Client
SWITCH‐AX‐1053354 ‐ SWITCH‐AX‐1053354       9/21/2015 14:37   img081.pdf                                                                                     Attorney Client
SWITCH‐AX‐1053355 ‐ SWITCH‐AX‐1053357       9/21/2015 14:37   Switch SO 580477 2 MASS AVE UPGRADE 2G DIA.PDF                                                 Attorney Client
SWITCH‐AX‐1053358 ‐ SWITCH‐AX‐1053360       9/21/2015 14:39   no Title                                                                                       Attorney Client
SWITCH‐AX‐1053361 ‐ SWITCH‐AX‐1053361       9/21/2015 14:39   img081.pdf                                                                                     Attorney Client
SWITCH‐AX‐1053362 ‐ SWITCH‐AX‐1053362       9/21/2015 14:39   image003.jpg                                                                                   Attorney Client
SWITCH‐AX‐1053363 ‐ SWITCH‐AX‐1053365       9/21/2015 14:39   Switch SO 580477 2 MASS AVE UPGRADE 2G DIA.PDF                                                 Attorney Client
SWITCH‐AX‐1053366 ‐ SWITCH‐AX‐1053368       9/21/2015 14:39   no Title                                                                                       Attorney Client
SWITCH‐AX‐1053369 ‐ SWITCH‐AX‐1053369       9/21/2015 14:39   img081.pdf                                                                                     Attorney Client
SWITCH‐AX‐1053370 ‐ SWITCH‐AX‐1053370       9/21/2015 14:39   image003.jpg                                                                                   Attorney Client
SWITCH‐AX‐1053371 ‐ SWITCH‐AX‐1053373       9/21/2015 14:39   Switch SO 580477 2 MASS AVE UPGRADE 2G DIA.PDF                                                 Attorney Client
SWITCH‐AX‐1053374 ‐ SWITCH‐AX‐1053387       9/21/2015 15:19   no Title                                                                                       Attorney Client
SWITCH‐AX‐1053388 ‐ SWITCH‐AX‐1053388       9/21/2015 15:19   image003.jpg                                                                                   Attorney Client
SWITCH‐AX‐1053389 ‐ SWITCH‐AX‐1053389       9/21/2015 15:19   image002.jpg                                                                                   Attorney Client
SWITCH‐AX‐1053390 ‐ SWITCH‐AX‐1053390       9/21/2015 15:19   image016.jpg                                                                                   Attorney Client
SWITCH‐AX‐1053391 ‐ SWITCH‐AX‐1053391       9/21/2015 15:19   image015.jpg                                                                                   Attorney Client
SWITCH‐AX‐1053392 ‐ SWITCH‐AX‐1053392       9/21/2015 15:19   Letter of Authorization ‐ Switch.pdf                                                           Attorney Client
SWITCH‐AX‐1053393 ‐ SWITCH‐AX‐1053405       9/21/2015 15:19   [QWEST CERTIFIED ALLIANCE PROGRAM                                                              Attorney Client
SWITCH‐AX‐1053406 ‐ SWITCH‐AX‐1053419       9/21/2015 15:19   no Title                                                                                       Attorney Client
SWITCH‐AX‐1053420 ‐ SWITCH‐AX‐1053420       9/21/2015 15:19   image002.jpg                                                                                   Attorney Client
SWITCH‐AX‐1053421 ‐ SWITCH‐AX‐1053433       9/21/2015 15:19   [QWEST CERTIFIED ALLIANCE PROGRAM                                                              Attorney Client
SWITCH‐AX‐1053434 ‐ SWITCH‐AX‐1053434       9/21/2015 15:19   Letter of Authorization ‐ Switch.pdf                                                           Attorney Client
SWITCH‐AX‐1053435 ‐ SWITCH‐AX‐1053435       9/21/2015 15:19   image016.jpg                                                                                   Attorney Client
SWITCH‐AX‐1053436 ‐ SWITCH‐AX‐1053436       9/21/2015 15:19   image015.jpg                                                                                   Attorney Client
SWITCH‐AX‐1053437 ‐ SWITCH‐AX‐1053437       9/21/2015 15:19   image003.jpg                                                                                   Attorney Client
SWITCH‐AX‐1053438 ‐ SWITCH‐AX‐1053440       9/21/2015 15:33   no Title                                                                                       Attorney Client;Work Product
SWITCH‐AX‐1053441 ‐ SWITCH‐AX‐1053448       9/21/2015 15:33   420520406_v 2_Plaintiff_s Answers to Defendant_s Second Set of Interrogatories SC Edits.docx   Attorney Client;Work Product
SWITCH‐AX‐1053449 ‐ SWITCH‐AX‐1053449       9/21/2015 15:55   no Title                                                                                       Attorney Client
SWITCH‐AX‐1053450 ‐ SWITCH‐AX‐1053450       9/21/2015 15:55   image001.jpg                                                                                   Attorney Client
SWITCH‐AX‐1053451 ‐ SWITCH‐AX‐1053451       9/21/2015 15:55   Black Scholes Option Analysis.xls                                                              Attorney Client
SWITCH‐AX‐1053452 ‐ SWITCH‐AX‐1053452       9/21/2015 15:55   Black Scholes Profit Interest Analysis ‐ Q2 2015 ‐ Revised with weighted avg years.xlsx        Attorney Client
SWITCH‐AX‐1053453 ‐ SWITCH‐AX‐1053456       9/21/2015 16:06   no Title                                                                                       Attorney Client;Work Product
SWITCH‐AX‐1053457 ‐ SWITCH‐AX‐1053465       9/21/2015 16:06   420536368_v 1_Plaintiff_s Answers to Defendant_s Second Set of Interrogatories (FINAL).DOCX    Attorney Client;Work Product
SWITCH‐AX‐1053466 ‐ SWITCH‐AX‐1053466       9/21/2015 17:24   no Title                                                                                       Attorney Client
SWITCH‐AX‐1053467 ‐ SWITCH‐AX‐1053474       9/21/2015 17:24   H271‐07‐001‐M.pdf                                                                              Attorney Client
SWITCH‐AX‐1053475 ‐ SWITCH‐AX‐1053475       9/21/2015 17:24   no Title                                                                                       Attorney Client
SWITCH‐AX‐1053476 ‐ SWITCH‐AX‐1053483       9/21/2015 17:24   H271‐07‐001‐M.pdf                                                                              Attorney Client
SWITCH‐AX‐1053484 ‐ SWITCH‐AX‐1053492       9/21/2015 18:21   no Title                                                                                       Attorney Client
SWITCH‐AX‐1053493 ‐ SWITCH‐AX‐1053493       9/21/2015 18:21   image001.jpg                                                                                   Attorney Client
SWITCH‐AX‐1053494 ‐ SWITCH‐AX‐1053495       9/21/2015 20:19   no Title                                                                                       Attorney Client
SWITCH‐AX‐1053496 ‐ SWITCH‐AX‐1053496       9/21/2015 20:19   Key Emp Comps V1 09‐19‐15.xlsx                                                                 Attorney Client
SWITCH‐AX‐1053497 ‐ SWITCH‐AX‐1053497       9/21/2015 20:19   Black Scholes Option Analysis.xls                                                              Attorney Client
SWITCH‐AX‐1053498 ‐ SWITCH‐AX‐1053501       9/21/2015 20:19   Equity Liquidation Analysis_v12 09.21.2015.xlsx                                                Attorney Client
SWITCH‐AX‐1053502 ‐ SWITCH‐AX‐1053502       9/21/2015 20:19   Equity Liquidation Analysis_v12 09.21.2015.xlsx                                                Attorney Client




                                                                           EXHIBIT 10, PAGE 1861
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 109 of 829


Bates                                   Document Date         Document Title                                                            Privilege
SWITCH‐AX‐1053503 ‐ SWITCH‐AX‐1053511       9/21/2015 21:18   no Title                                                                  Attorney Client
SWITCH‐AX‐1053512 ‐ SWITCH‐AX‐1053512       9/21/2015 21:18   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1053513 ‐ SWITCH‐AX‐1053513       9/21/2015 21:18   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1053514 ‐ SWITCH‐AX‐1053524       9/21/2015 23:04   no Title                                                                  Attorney Client
SWITCH‐AX‐1053525 ‐ SWITCH‐AX‐1053526       9/22/2015 10:33   no Title                                                                  Attorney Client
SWITCH‐AX‐1053527 ‐ SWITCH‐AX‐1053527       9/22/2015 10:33   image002.png                                                              Attorney Client
SWITCH‐AX‐1053528 ‐ SWITCH‐AX‐1053535       9/22/2015 10:33   Go Red for Women Sponsorship Application Package.pdf                      Attorney Client
SWITCH‐AX‐1053536 ‐ SWITCH‐AX‐1053536       9/22/2015 10:33   Go Red for Women Sponsorship Application.msg                              Attorney Client
SWITCH‐AX‐1053537 ‐ SWITCH‐AX‐1053537       9/22/2015 10:33   4D2630C9‐52A6‐44AB‐92AA‐D6FF5244E08B[76].png                              Attorney Client
SWITCH‐AX‐1053538 ‐ SWITCH‐AX‐1053538       9/22/2015 10:33   4D2630C9‐52A6‐44AB‐92AA‐D6FF5244E08B[12].png                              Attorney Client
SWITCH‐AX‐1053539 ‐ SWITCH‐AX‐1053540       9/22/2015 10:33   Re_ Technology donation.msg                                               Attorney Client
SWITCH‐AX‐1053541 ‐ SWITCH‐AX‐1053548       9/22/2015 10:33   Fw_ Switch meeting.msg                                                    Attorney Client
SWITCH‐AX‐1053549 ‐ SWITCH‐AX‐1053549       9/22/2015 10:33   SUPERNAP‐Application (fillable form) 5.pdf                                Attorney Client
SWITCH‐AX‐1053550 ‐ SWITCH‐AX‐1053550       9/22/2015 10:33   image001.png                                                              Attorney Client
SWITCH‐AX‐1053551 ‐ SWITCH‐AX‐1053551       9/22/2015 10:33   LEGO Ferris Wheel.jpg                                                     Attorney Client
SWITCH‐AX‐1053552 ‐ SWITCH‐AX‐1053552       9/22/2015 10:33   UNLV Presidents Advisory Board.msg                                        Attorney Client
SWITCH‐AX‐1053553 ‐ SWITCH‐AX‐1053556       9/22/2015 10:33   Follow up Each One, Read One.msg                                          Attorney Client
SWITCH‐AX‐1053557 ‐ SWITCH‐AX‐1053557       9/22/2015 10:33   FIRST Nevada 2015‐2016 Sponsorship Levels and Recognition ‐ Final.pub     Attorney Client
SWITCH‐AX‐1053558 ‐ SWITCH‐AX‐1053558       9/22/2015 10:33   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1053559 ‐ SWITCH‐AX‐1053559       9/22/2015 10:33   Nevada Veterans Memorial.msg                                              Attorney Client
SWITCH‐AX‐1053560 ‐ SWITCH‐AX‐1053561       9/22/2015 10:33   NV Veterans Memorial.pdf                                                  Attorney Client
SWITCH‐AX‐1053562 ‐ SWITCH‐AX‐1053565       9/22/2015 10:33   FW_ Caesars Annual IT Employee Appreciation Day Event Update.msg          Attorney Client
SWITCH‐AX‐1053566 ‐ SWITCH‐AX‐1053568       9/22/2015 10:39   no Title                                                                  Attorney Client
SWITCH‐AX‐1053569 ‐ SWITCH‐AX‐1053569       9/22/2015 10:39   ATT00001.htm                                                              Attorney Client
SWITCH‐AX‐1053570 ‐ SWITCH‐AX‐1053583       9/22/2015 10:39   tubes_final.pdf                                                           Attorney Client
SWITCH‐AX‐1053584 ‐ SWITCH‐AX‐1053586       9/22/2015 10:39   no Title                                                                  Attorney Client
SWITCH‐AX‐1053587 ‐ SWITCH‐AX‐1053600       9/22/2015 10:39   tubes_final.pdf                                                           Attorney Client
SWITCH‐AX‐1053601 ‐ SWITCH‐AX‐1053601       9/22/2015 10:39   ATT00001.htm                                                              Attorney Client
SWITCH‐AX‐1053602 ‐ SWITCH‐AX‐1053602       9/22/2015 14:46   no Title                                                                  Attorney Client
SWITCH‐AX‐1053603 ‐ SWITCH‐AX‐1053665       9/22/2015 14:46   Section 2 Executive Summary                                               Attorney Client
SWITCH‐AX‐1053666 ‐ SWITCH‐AX‐1053667       9/22/2015 16:43   no Title                                                                  Attorney Client
SWITCH‐AX‐1053668 ‐ SWITCH‐AX‐1053668       9/22/2015 16:43   image004.jpg                                                              Attorney Client
SWITCH‐AX‐1053669 ‐ SWITCH‐AX‐1053678       9/22/2015 16:43                                                                           1 Attorney Client
SWITCH‐AX‐1053679 ‐ SWITCH‐AX‐1053680       9/22/2015 17:56   no Title                                                                  Attorney Client;Work Product
SWITCH‐AX‐1053681 ‐ SWITCH‐AX‐1053684       9/22/2015 17:56   _                                                                         Attorney Client;Work Product
SWITCH‐AX‐1053685 ‐ SWITCH‐AX‐1053689       9/22/2015 17:56   Microsoft Word ‐ Switch Outside Consel Policy 08‐31‐15 Final.docx         Attorney Client;Work Product
SWITCH‐AX‐1053690 ‐ SWITCH‐AX‐1053691       9/22/2015 17:56   no Title                                                                  Attorney Client
SWITCH‐AX‐1053692 ‐ SWITCH‐AX‐1053696       9/22/2015 17:56   Microsoft Word ‐ Switch Outside Consel Policy 08‐31‐15 Final.docx         Attorney Client
SWITCH‐AX‐1053697 ‐ SWITCH‐AX‐1053700       9/22/2015 17:56   _                                                                         Attorney Client
SWITCH‐AX‐1053701 ‐ SWITCH‐AX‐1053716        9/23/2015 6:33   no Title                                                                  Attorney Client
SWITCH‐AX‐1053717 ‐ SWITCH‐AX‐1053719        9/23/2015 6:33   Ricevuta 752015000054146                                                  Attorney Client
SWITCH‐AX‐1053720 ‐ SWITCH‐AX‐1053723        9/23/2015 6:33   subscribed agreement.pdf                                                  Attorney Client
SWITCH‐AX‐1053724 ‐ SWITCH‐AX‐1053726        9/23/2015 6:33   AL MINISTERO DELLO SVILUPPO ECONOMICO                                     Attorney Client
SWITCH‐AX‐1053727 ‐ SWITCH‐AX‐1053740        9/23/2015 8:26   no Title                                                                  Attorney Client
SWITCH‐AX‐1053741 ‐ SWITCH‐AX‐1053741        9/23/2015 8:26   image001.png                                                              Attorney Client
SWITCH‐AX‐1053742 ‐ SWITCH‐AX‐1053745       9/23/2015 10:04   no Title                                                                  Attorney Client




                                                                           EXHIBIT 10, PAGE 1862
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 110 of 829


Bates                                   Document Date         Document Title                                                                                           Privilege
SWITCH‐AX‐1053746 ‐ SWITCH‐AX‐1053748       9/23/2015 10:04   Switch SO 580477 2 MASS AVE UPGRADE 2G DIA.PDF                                                            Attorney Client
SWITCH‐AX‐1053749 ‐ SWITCH‐AX‐1053749       9/23/2015 10:04   image001.jpg                                                                                              Attorney Client
SWITCH‐AX‐1053750 ‐ SWITCH‐AX‐1053750       9/23/2015 10:04   img081.pdf                                                                                                Attorney Client
SWITCH‐AX‐1053751 ‐ SWITCH‐AX‐1053764       9/23/2015 11:51   no Title                                                                                                  Attorney Client
SWITCH‐AX‐1053765 ‐ SWITCH‐AX‐1053765       9/23/2015 11:51   image002.jpg                                                                                              Attorney Client
SWITCH‐AX‐1053766 ‐ SWITCH‐AX‐1053766       9/23/2015 11:51   image003.png                                                                                              Attorney Client
SWITCH‐AX‐1053767 ‐ SWITCH‐AX‐1053767       9/23/2015 12:16   no Title                                                                                                  Attorney Client
SWITCH‐AX‐1053768 ‐ SWITCH‐AX‐1053768       9/23/2015 12:16   image001.jpg                                                                                              Attorney Client
SWITCH‐AX‐1053769 ‐ SWITCH‐AX‐1053771       9/23/2015 12:16   Reed Resume 9‐6‐15                                                                                        Attorney Client
SWITCH‐AX‐1053772 ‐ SWITCH‐AX‐1053775       9/23/2015 12:20   no Title                                                                                                  Attorney Client
SWITCH‐AX‐1053776 ‐ SWITCH‐AX‐1053776       9/23/2015 12:20   SO ‐ KontrolScan, Inc ‐ 09‐23‐15.pdf                                                                      Attorney Client
SWITCH‐AX‐1053777 ‐ SWITCH‐AX‐1053784       9/23/2015 12:20   Colocation Facilities Agreement 04‐29‐2015 (fillable form).pdf                                            Attorney Client
SWITCH‐AX‐1053785 ‐ SWITCH‐AX‐1053785       9/23/2015 12:20   Microsoft Word ‐ REMOTE HANDS SERVICES                                                                    Attorney Client
SWITCH‐AX‐1053786 ‐ SWITCH‐AX‐1053787       9/23/2015 12:46   no Title                                                                                                  Attorney Client
SWITCH‐AX‐1053788 ‐ SWITCH‐AX‐1053797       9/23/2015 12:46   T578‐08‐001‐M.pdf                                                                                         Attorney Client
SWITCH‐AX‐1053798 ‐ SWITCH‐AX‐1053800       9/23/2015 13:25   no Title                                                                                                  Attorney Client
SWITCH‐AX‐1053801 ‐ SWITCH‐AX‐1053801       9/23/2015 13:25   image001.jpg                                                                                              Attorney Client
SWITCH‐AX‐1053802 ‐ SWITCH‐AX‐1053804       9/23/2015 15:15   no Title                                                                                                  Attorney Client
SWITCH‐AX‐1053805 ‐ SWITCH‐AX‐1053805       9/23/2015 15:15   image004.jpg                                                                                              Attorney Client
SWITCH‐AX‐1053806 ‐ SWITCH‐AX‐1053808       9/23/2015 15:15   no Title                                                                                                  Attorney Client
SWITCH‐AX‐1053809 ‐ SWITCH‐AX‐1053809       9/23/2015 15:15   image004.jpg                                                                                              Attorney Client
SWITCH‐AX‐1053810 ‐ SWITCH‐AX‐1053810       9/23/2015 16:19   Copy of Copy of SADU'S for Accounting 150922.xls                                                          Attorney Client
SWITCH‐AX‐1053811 ‐ SWITCH‐AX‐1053811       9/23/2015 16:58   AIKENN Aikenn's Payment Check Run ‐ Payment Journal.xlsx                                                  Attorney Client
SWITCH‐AX‐1053812 ‐ SWITCH‐AX‐1053814        9/24/2015 8:32   no Title                                                                                                  Attorney Client
SWITCH‐AX‐1053815 ‐ SWITCH‐AX‐1053815       9/24/2015 10:46   1310 Legal Retainer.xlsx                                                                                  Attorney Client
SWITCH‐AX‐1053816 ‐ SWITCH‐AX‐1053817       9/24/2015 11:36   no Title                                                                                                  Attorney Client
SWITCH‐AX‐1053818 ‐ SWITCH‐AX‐1053818       9/24/2015 11:36   RFP ‐ Original 8.15.xlsx                                                                                  Attorney Client
SWITCH‐AX‐1053819 ‐ SWITCH‐AX‐1053819       9/24/2015 11:36   image001.jpg                                                                                              Attorney Client
SWITCH‐AX‐1053820 ‐ SWITCH‐AX‐1053824       9/24/2015 15:46   no Title                                                                                                  Attorney Client
SWITCH‐AX‐1053825 ‐ SWITCH‐AX‐1053825       9/24/2015 15:46   image005.jpg                                                                                              Attorney Client
SWITCH‐AX‐1053826 ‐ SWITCH‐AX‐1053826       9/24/2015 15:46   image003.png                                                                                              Attorney Client
SWITCH‐AX‐1053827 ‐ SWITCH‐AX‐1053827       9/24/2015 16:14   no Title                                                                                                  Attorney Client
SWITCH‐AX‐1053828 ‐ SWITCH‐AX‐1053829       9/24/2015 16:14   Switch_CDA_4908013910.0.pdf                                                                               Attorney Client
SWITCH‐AX‐1053830 ‐ SWITCH‐AX‐1053830       9/24/2015 16:14   Instructional or informational text is identified in italicsand must be deleted prior to presentation to tAttorney Client
SWITCH‐AX‐1053831 ‐ SWITCH‐AX‐1053831       9/24/2015 16:56   no Title                                                                                                  Attorney Client
SWITCH‐AX‐1053832 ‐ SWITCH‐AX‐1053835       9/24/2015 16:56   Convention Center & Alternate Spaces Agreement                                                            Attorney Client
SWITCH‐AX‐1053836 ‐ SWITCH‐AX‐1053843       9/24/2015 16:56   Colocation Facilities Agreement 04‐29‐2015 IBM rev 092415.docx                                            Attorney Client
SWITCH‐AX‐1053844 ‐ SWITCH‐AX‐1053845       9/24/2015 18:22   no Title                                                                                                  Attorney Client
SWITCH‐AX‐1053846 ‐ SWITCH‐AX‐1053859       9/24/2015 18:22   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc                                               Attorney Client
SWITCH‐AX‐1053860 ‐ SWITCH‐AX‐1053863        9/25/2015 7:40   no Title                                                                                                  Attorney Client
SWITCH‐AX‐1053864 ‐ SWITCH‐AX‐1053866        9/25/2015 7:40   Microsoft Word ‐ Switch SUPERNAP Sponsorship Agreement_sh[1][1].docx                                      Attorney Client
SWITCH‐AX‐1053867 ‐ SWITCH‐AX‐1053867        9/25/2015 9:27   no Title                                                                                                  Attorney Client
SWITCH‐AX‐1053868 ‐ SWITCH‐AX‐1053875        9/25/2015 9:27   Redline CFA IBM Switch V1 to V2 09‐25‐15 Switch.docx                                                      Attorney Client
SWITCH‐AX‐1053876 ‐ SWITCH‐AX‐1053876       9/25/2015 10:08   no Title                                                                                                  Attorney Client
SWITCH‐AX‐1053877 ‐ SWITCH‐AX‐1053880       9/25/2015 10:08   NBN Switch IRU Note 05‐06‐2015 (executed).pdf                                                             Attorney Client
SWITCH‐AX‐1053881 ‐ SWITCH‐AX‐1053881       9/25/2015 10:08   image001.jpg                                                                                              Attorney Client




                                                                            EXHIBIT 10, PAGE 1863
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 111 of 829


Bates                                   Document Date         Document Title                                                                                           Privilege
SWITCH‐AX‐1053882 ‐ SWITCH‐AX‐1053882       9/25/2015 10:08   NBN Switch IRU Agreement 05‐06‐2015 (executed).pdf                                                        Attorney Client
SWITCH‐AX‐1053883 ‐ SWITCH‐AX‐1053891       9/25/2015 10:08   PNPT Switch Guaranty 05‐06‐2015 (executed).pdf                                                            Attorney Client
SWITCH‐AX‐1053892 ‐ SWITCH‐AX‐1053892       9/25/2015 11:25   no Title                                                                                                  Attorney Client
SWITCH‐AX‐1053893 ‐ SWITCH‐AX‐1053896       9/25/2015 11:25   NBN Switch IRU Note 05‐06‐2015 (executed).pdf                                                             Attorney Client
SWITCH‐AX‐1053897 ‐ SWITCH‐AX‐1053905       9/25/2015 11:25   PNPT Switch Guaranty 05‐06‐2015 (executed).pdf                                                            Attorney Client
SWITCH‐AX‐1053906 ‐ SWITCH‐AX‐1053907       9/25/2015 12:20   no Title                                                                                                  Attorney Client
SWITCH‐AX‐1053908 ‐ SWITCH‐AX‐1053922       9/25/2015 12:20   License Agreement Switch eBay V1 08‐26‐2015 Switch.docx                                                   Attorney Client
SWITCH‐AX‐1053923 ‐ SWITCH‐AX‐1053923       9/25/2015 12:20   image001.jpg                                                                                              Attorney Client
SWITCH‐AX‐1053924 ‐ SWITCH‐AX‐1053924       9/25/2015 17:55   no Title                                                                                                  Attorney Client
SWITCH‐AX‐1053925 ‐ SWITCH‐AX‐1053925       9/25/2015 17:55   Instructional or informational text is identified in italicsand must be deleted prior to presentation to tAttorney Client
SWITCH‐AX‐1053926 ‐ SWITCH‐AX‐1053927       9/25/2015 17:55   Switch_CDA_4908013910.0.pdf                                                                               Attorney Client
SWITCH‐AX‐1053928 ‐ SWITCH‐AX‐1053929       9/26/2015 11:13   no Title                                                                                                  Attorney Client
SWITCH‐AX‐1053930 ‐ SWITCH‐AX‐1053953       9/26/2015 11:13   Supernap Italia JVA (mark‐up 22.09.15).docx                                                               Attorney Client
SWITCH‐AX‐1053954 ‐ SWITCH‐AX‐1053956       9/26/2015 11:48   no Title                                                                                                  Attorney Client
SWITCH‐AX‐1053957 ‐ SWITCH‐AX‐1054012       9/26/2015 11:48   C:\Users\EDOARD~1.MIS\AppData\Local\Temp\Workshare\wmtemp1704\~wtf1730B451.ps                             Attorney Client
SWITCH‐AX‐1054013 ‐ SWITCH‐AX‐1054050       9/26/2015 11:48   Stockholders Agreement (Two‐party)                                                                        Attorney Client
SWITCH‐AX‐1054051 ‐ SWITCH‐AX‐1054054       9/27/2015 12:07   no Title                                                                                                  Attorney Client
SWITCH‐AX‐1054055 ‐ SWITCH‐AX‐1054055       9/27/2015 12:07   NBN Cash Owed + Needed 2015‐09‐26.xlsx                                                                    Attorney Client
SWITCH‐AX‐1054056 ‐ SWITCH‐AX‐1054058       9/27/2015 12:07   Project Cost Summary.pdf                                                                                  Attorney Client
SWITCH‐AX‐1054059 ‐ SWITCH‐AX‐1054059       9/27/2015 12:07   Open AP.pdf                                                                                               Attorney Client
SWITCH‐AX‐1054060 ‐ SWITCH‐AX‐1054060       9/27/2015 12:07   TRIC ROW and Easement Status.docx                                                                         Attorney Client
SWITCH‐AX‐1054061 ‐ SWITCH‐AX‐1054064       9/27/2015 15:44   no Title                                                                                                  Attorney Client
SWITCH‐AX‐1054065 ‐ SWITCH‐AX‐1054065       9/27/2015 15:44   TRIC ROW and Easement Status.docx                                                                         Attorney Client
SWITCH‐AX‐1054066 ‐ SWITCH‐AX‐1054066       9/27/2015 15:44   NBN Cash Owed + Needed 2015‐09‐26.xlsx                                                                    Attorney Client
SWITCH‐AX‐1054067 ‐ SWITCH‐AX‐1054069       9/27/2015 15:44   Project Cost Summary.pdf                                                                                  Attorney Client
SWITCH‐AX‐1054070 ‐ SWITCH‐AX‐1054070       9/27/2015 15:44   Open AP.pdf                                                                                               Attorney Client
SWITCH‐AX‐1054071 ‐ SWITCH‐AX‐1054074       9/27/2015 15:47   no Title                                                                                                  Attorney Client
SWITCH‐AX‐1054075 ‐ SWITCH‐AX‐1054075       9/27/2015 15:47   Open AP.pdf                                                                                               Attorney Client
SWITCH‐AX‐1054076 ‐ SWITCH‐AX‐1054076       9/27/2015 15:47   NBN Cash Owed + Needed 2015‐09‐26.xlsx                                                                    Attorney Client
SWITCH‐AX‐1054077 ‐ SWITCH‐AX‐1054079       9/27/2015 15:47   Project Cost Summary.pdf                                                                                  Attorney Client
SWITCH‐AX‐1054080 ‐ SWITCH‐AX‐1054080       9/27/2015 15:47   TRIC ROW and Easement Status.docx                                                                         Attorney Client
SWITCH‐AX‐1054081 ‐ SWITCH‐AX‐1054084       9/27/2015 15:59   no Title                                                                                                  Attorney Client
SWITCH‐AX‐1054085 ‐ SWITCH‐AX‐1054085       9/27/2015 15:59   TRIC ROW and Easement Status.docx                                                                         Attorney Client
SWITCH‐AX‐1054086 ‐ SWITCH‐AX‐1054086       9/27/2015 15:59   NBN Cash Owed + Needed 2015‐09‐26.xlsx                                                                    Attorney Client
SWITCH‐AX‐1054087 ‐ SWITCH‐AX‐1054089       9/27/2015 15:59   Project Cost Summary.pdf                                                                                  Attorney Client
SWITCH‐AX‐1054090 ‐ SWITCH‐AX‐1054090       9/27/2015 15:59   Open AP.pdf                                                                                               Attorney Client
SWITCH‐AX‐1054091 ‐ SWITCH‐AX‐1054091       9/27/2015 16:36   no Title                                                                                                  Attorney Client
SWITCH‐AX‐1054092 ‐ SWITCH‐AX‐1054377       9/27/2015 16:36   NHA‐NBN Network Management Agreement.pdf                                                                  Attorney Client
SWITCH‐AX‐1054378 ‐ SWITCH‐AX‐1054460       9/27/2015 16:36   NHA IRU Agreements.pdf                                                                                    Attorney Client
SWITCH‐AX‐1054461 ‐ SWITCH‐AX‐1054461       9/27/2015 18:15   no Title                                                                                                  Attorney Client
SWITCH‐AX‐1054462 ‐ SWITCH‐AX‐1054747       9/27/2015 18:15   NHA‐NBN Network Management Agreement.pdf                                                                  Attorney Client
SWITCH‐AX‐1054748 ‐ SWITCH‐AX‐1054830       9/27/2015 18:15   NHA IRU Agreements.pdf                                                                                    Attorney Client
SWITCH‐AX‐1054831 ‐ SWITCH‐AX‐1054832        9/28/2015 8:50   no Title                                                                                                  Attorney Client
SWITCH‐AX‐1054833 ‐ SWITCH‐AX‐1054838        9/28/2015 8:50   Microsoft Word ‐ Switch NDA unsigned.docx                                                                 Attorney Client
SWITCH‐AX‐1054839 ‐ SWITCH‐AX‐1054840        9/28/2015 8:51   no Title                                                                                                  Attorney Client
SWITCH‐AX‐1054841 ‐ SWITCH‐AX‐1054846        9/28/2015 8:51   Microsoft Word ‐ Switch NDA unsigned.docx                                                                 Attorney Client




                                                                            EXHIBIT 10, PAGE 1864
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 112 of 829


Bates                                   Document Date         Document Title                                                           Privilege
SWITCH‐AX‐1054847 ‐ SWITCH‐AX‐1054848       9/28/2015 10:32   no Title                                                                 Attorney Client
SWITCH‐AX‐1054849 ‐ SWITCH‐AX‐1054849       9/28/2015 10:32   TRIC ROW and Easement Status.docx                                        Attorney Client
SWITCH‐AX‐1054850 ‐ SWITCH‐AX‐1054851       9/28/2015 10:40   no Title                                                                 Attorney Client
SWITCH‐AX‐1054852 ‐ SWITCH‐AX‐1054852       9/28/2015 10:40   TRIC ROW and Easement Status.docx                                        Attorney Client
SWITCH‐AX‐1054853 ‐ SWITCH‐AX‐1054854       9/28/2015 11:24   no Title                                                                 Attorney Client
SWITCH‐AX‐1054855 ‐ SWITCH‐AX‐1054857       9/28/2015 11:24   MUTUAL CONFIDENTIALITY AGREEMENT                                         Attorney Client
SWITCH‐AX‐1054858 ‐ SWITCH‐AX‐1054858       9/28/2015 11:24   image002.jpg                                                             Attorney Client
SWITCH‐AX‐1054859 ‐ SWITCH‐AX‐1054860       9/28/2015 11:58   no Title                                                                 Attorney Client
SWITCH‐AX‐1054861 ‐ SWITCH‐AX‐1054869       9/28/2015 11:58   CFA IBM Switch V3 09‐25‐15 Switch.docx                                   Attorney Client
SWITCH‐AX‐1054870 ‐ SWITCH‐AX‐1054878       9/28/2015 11:58   Redline CFA IBM Switch V2 to V3 09‐25‐15 Switch.docx                     Attorney Client
SWITCH‐AX‐1054879 ‐ SWITCH‐AX‐1054880       9/28/2015 15:07   no Title                                                                 Attorney Client
SWITCH‐AX‐1054881 ‐ SWITCH‐AX‐1054883       9/28/2015 15:07   Sub‐Contractor Agmt ‐ Owner Rider V14 06‐08‐2015.pdf                     Attorney Client
SWITCH‐AX‐1054884 ‐ SWITCH‐AX‐1054884       9/28/2015 15:07   14‐9‐SU‐esig‐ML[2][15].png                                               Attorney Client
SWITCH‐AX‐1054885 ‐ SWITCH‐AX‐1054888       9/28/2015 15:33   no Title                                                                 Attorney Client
SWITCH‐AX‐1054889 ‐ SWITCH‐AX‐1054889       9/28/2015 15:33   NBN Opex.xlsx                                                            Attorney Client
SWITCH‐AX‐1054890 ‐ SWITCH‐AX‐1054893       9/28/2015 15:50   no Title                                                                 Attorney Client
SWITCH‐AX‐1054894 ‐ SWITCH‐AX‐1054963       9/28/2015 15:50   1420228_JV Agreement‐License Agreement (initialized).pdf                 Attorney Client
SWITCH‐AX‐1054964 ‐ SWITCH‐AX‐1054967       9/28/2015 16:05   no Title                                                                 Attorney Client
SWITCH‐AX‐1054968 ‐ SWITCH‐AX‐1054968       9/28/2015 16:05   NBN Opex.xlsx                                                            Attorney Client
SWITCH‐AX‐1054969 ‐ SWITCH‐AX‐1054972       9/28/2015 16:06   no Title                                                                 Attorney Client
SWITCH‐AX‐1054973 ‐ SWITCH‐AX‐1054973       9/28/2015 16:06   NBN Opex.xlsx                                                            Attorney Client
SWITCH‐AX‐1054974 ‐ SWITCH‐AX‐1054975       9/28/2015 17:39   no Title                                                                 Attorney Client
SWITCH‐AX‐1054976 ‐ SWITCH‐AX‐1054984       9/28/2015 17:39   CFA IBM Switch V3 09‐25‐15 Switch.docx                                   Attorney Client
SWITCH‐AX‐1054985 ‐ SWITCH‐AX‐1054993       9/28/2015 17:39   Redline CFA IBM Switch V2 to V3 09‐25‐15 Switch.docx                     Attorney Client
SWITCH‐AX‐1054994 ‐ SWITCH‐AX‐1054995       9/28/2015 17:39   no Title                                                                 Attorney Client
SWITCH‐AX‐1054996 ‐ SWITCH‐AX‐1055004       9/28/2015 17:39   CFA IBM Switch V3 09‐25‐15 Switch.docx                                   Attorney Client
SWITCH‐AX‐1055005 ‐ SWITCH‐AX‐1055013       9/28/2015 17:39   Redline CFA IBM Switch V2 to V3 09‐25‐15 Switch.docx                     Attorney Client
SWITCH‐AX‐1055014 ‐ SWITCH‐AX‐1055015       9/28/2015 18:16   no Title                                                                 Attorney Client
SWITCH‐AX‐1055016 ‐ SWITCH‐AX‐1055029       9/28/2015 18:16   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc              Attorney Client
SWITCH‐AX‐1055030 ‐ SWITCH‐AX‐1055031        9/29/2015 0:33   no Title                                                                 Attorney Client
SWITCH‐AX‐1055032 ‐ SWITCH‐AX‐1055034        9/29/2015 0:33   no Title                                                                 Attorney Client
SWITCH‐AX‐1055035 ‐ SWITCH‐AX‐1055037        9/29/2015 0:33   no Title                                                                 Attorney Client
SWITCH‐AX‐1055038 ‐ SWITCH‐AX‐1055040        9/29/2015 0:33   no Title                                                                 Attorney Client
SWITCH‐AX‐1055041 ‐ SWITCH‐AX‐1055042        9/29/2015 0:33   no Title                                                                 Attorney Client
SWITCH‐AX‐1055043 ‐ SWITCH‐AX‐1055045        9/29/2015 0:33   no Title                                                                 Attorney Client
SWITCH‐AX‐1055046 ‐ SWITCH‐AX‐1055048        9/29/2015 0:33   no Title                                                                 Attorney Client
SWITCH‐AX‐1055049 ‐ SWITCH‐AX‐1055052        9/29/2015 1:05   no Title                                                                 Attorney Client
SWITCH‐AX‐1055053 ‐ SWITCH‐AX‐1055054        9/29/2015 7:55   no Title                                                                 Attorney Client
SWITCH‐AX‐1055055 ‐ SWITCH‐AX‐1055077        9/29/2015 7:55   SUPERNAP Saudi Arabia License Agreement_BG Comments_September 2015.doc   Attorney Client
SWITCH‐AX‐1055078 ‐ SWITCH‐AX‐1055110        9/29/2015 7:55   SUPERNAP Saudi Arabia JV AGREEMENT_BG comments_September 2015.doc        Attorney Client
SWITCH‐AX‐1055111 ‐ SWITCH‐AX‐1055111        9/29/2015 8:06   no Title                                                                 Attorney Client
SWITCH‐AX‐1055112 ‐ SWITCH‐AX‐1055115        9/29/2015 8:06   FW_ Supernap Italia ‐ draft SHA .msg                                     Attorney Client
SWITCH‐AX‐1055116 ‐ SWITCH‐AX‐1055185        9/29/2015 8:06   1420228_JV Agreement‐License Agreement (initialized).pdf                 Attorney Client
SWITCH‐AX‐1055186 ‐ SWITCH‐AX‐1055189        9/29/2015 8:06   Re_ Supernap Italia ‐ draft SHA.msg                                      Attorney Client
SWITCH‐AX‐1055190 ‐ SWITCH‐AX‐1055191        9/29/2015 8:06   Re_ Supernap Italia ‐ JVA updated mark‐up.msg                            Attorney Client
SWITCH‐AX‐1055192 ‐ SWITCH‐AX‐1055215        9/29/2015 8:06   Redline JVA 18Sept2015 (Switch comments)[1].docx                         Attorney Client




                                                                         EXHIBIT 10, PAGE 1865
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 113 of 829


Bates                                   Document Date         Document Title                                                               Privilege
SWITCH‐AX‐1055216 ‐ SWITCH‐AX‐1055252        9/29/2015 8:31   no Title                                                                     Attorney Client
SWITCH‐AX‐1055253 ‐ SWITCH‐AX‐1055253        9/29/2015 8:31   image002.jpg                                                                 Attorney Client
SWITCH‐AX‐1055254 ‐ SWITCH‐AX‐1055257        9/29/2015 8:31   Draft_Settlement_Agreement_Swiss_2014‐12‐18 (Reviewed SWITCH) (3).docx       Attorney Client
SWITCH‐AX‐1055258 ‐ SWITCH‐AX‐1055295        9/29/2015 8:48   no Title                                                                     Attorney Client
SWITCH‐AX‐1055296 ‐ SWITCH‐AX‐1055296        9/29/2015 8:48   image002.jpg                                                                 Attorney Client
SWITCH‐AX‐1055297 ‐ SWITCH‐AX‐1055300        9/29/2015 8:48   Draft_Settlement_Agreement_Swiss_2014‐12‐18 (Reviewed SWITCH) (3).docx       Attorney Client
SWITCH‐AX‐1055301 ‐ SWITCH‐AX‐1055338        9/29/2015 9:30   no Title                                                                     Attorney Client
SWITCH‐AX‐1055339 ‐ SWITCH‐AX‐1055339        9/29/2015 9:30   image002.jpg                                                                 Attorney Client
SWITCH‐AX‐1055340 ‐ SWITCH‐AX‐1055343        9/29/2015 9:30   Draft_Settlement_Agreement_Swiss_2014‐12‐18 (Reviewed SWITCH) (3).docx       Attorney Client
SWITCH‐AX‐1055344 ‐ SWITCH‐AX‐1055346       9/29/2015 10:23   no Title                                                                     Attorney Client
SWITCH‐AX‐1055347 ‐ SWITCH‐AX‐1055347       9/29/2015 10:23   image001.png                                                                 Attorney Client
SWITCH‐AX‐1055348 ‐ SWITCH‐AX‐1055352       9/29/2015 10:23   Data Centers West 2015.pdf                                                   Attorney Client
SWITCH‐AX‐1055353 ‐ SWITCH‐AX‐1055355       9/29/2015 10:23   no Title                                                                     Attorney Client
SWITCH‐AX‐1055356 ‐ SWITCH‐AX‐1055356       9/29/2015 10:23   image001.png                                                                 Attorney Client
SWITCH‐AX‐1055357 ‐ SWITCH‐AX‐1055361       9/29/2015 10:23   Data Centers West 2015.pdf                                                   Attorney Client
SWITCH‐AX‐1055362 ‐ SWITCH‐AX‐1055362       9/29/2015 10:27   no Title                                                                     Attorney Client
SWITCH‐AX‐1055363 ‐ SWITCH‐AX‐1055364       9/29/2015 10:27   Urban Till ‐ Customer Intro.pdf                                              Attorney Client
SWITCH‐AX‐1055365 ‐ SWITCH‐AX‐1055365       9/29/2015 13:23   no Title                                                                     Attorney Client
SWITCH‐AX‐1055366 ‐ SWITCH‐AX‐1055369       9/29/2015 13:23   Convention Center & Alternate Spaces Agreement                               Attorney Client
SWITCH‐AX‐1055370 ‐ SWITCH‐AX‐1055377       9/29/2015 13:23   Colocation Facilities Agreement 04‐29‐2015 IBM rev 092415.docx               Attorney Client
SWITCH‐AX‐1055378 ‐ SWITCH‐AX‐1055382       9/29/2015 13:51   no Title                                                                     Attorney Client
SWITCH‐AX‐1055383 ‐ SWITCH‐AX‐1055383       9/29/2015 14:13   no Title                                                                     Attorney Client
SWITCH‐AX‐1055384 ‐ SWITCH‐AX‐1055392       9/29/2015 14:13   Redline CFA IBM Switch V2 to V3 09‐25‐15 Switch.docx                         Attorney Client
SWITCH‐AX‐1055393 ‐ SWITCH‐AX‐1055393       9/29/2015 15:59   no Title                                                                     Attorney Client
SWITCH‐AX‐1055394 ‐ SWITCH‐AX‐1055394       9/29/2015 15:59   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1055395 ‐ SWITCH‐AX‐1055397       9/29/2015 15:59   Switch SO 583155 1G EILNE 6 months.pdf                                       Attorney Client
SWITCH‐AX‐1055398 ‐ SWITCH‐AX‐1055400       9/29/2015 16:01   no Title                                                                     Attorney Client
SWITCH‐AX‐1055401 ‐ SWITCH‐AX‐1055410       9/29/2015 16:01                                                                            1   Attorney Client
SWITCH‐AX‐1055411 ‐ SWITCH‐AX‐1055411       9/29/2015 16:01   image004.jpg                                                                 Attorney Client
SWITCH‐AX‐1055412 ‐ SWITCH‐AX‐1055414       9/29/2015 16:01   no Title                                                                     Attorney Client
SWITCH‐AX‐1055415 ‐ SWITCH‐AX‐1055415       9/29/2015 16:01   image004.jpg                                                                 Attorney Client
SWITCH‐AX‐1055416 ‐ SWITCH‐AX‐1055425       9/29/2015 16:01                                                                            1   Attorney Client
SWITCH‐AX‐1055426 ‐ SWITCH‐AX‐1055464        9/30/2015 7:48   no Title                                                                     Attorney Client
SWITCH‐AX‐1055465 ‐ SWITCH‐AX‐1055468        9/30/2015 7:48   Draft_Settlement_Agreement_Swiss_2014‐12‐18 (Reviewed SWITCH) (3).docx       Attorney Client
SWITCH‐AX‐1055469 ‐ SWITCH‐AX‐1055469        9/30/2015 7:48   image002.jpg                                                                 Attorney Client
SWITCH‐AX‐1055470 ‐ SWITCH‐AX‐1055470        9/30/2015 8:04   no Title                                                                     Attorney Client
SWITCH‐AX‐1055471 ‐ SWITCH‐AX‐1055480        9/30/2015 8:04                                                                            1   Attorney Client
SWITCH‐AX‐1055481 ‐ SWITCH‐AX‐1055481        9/30/2015 8:04   no Title                                                                     Attorney Client
SWITCH‐AX‐1055482 ‐ SWITCH‐AX‐1055491        9/30/2015 8:04                                                                            1   Attorney Client
SWITCH‐AX‐1055492 ‐ SWITCH‐AX‐1055531        9/30/2015 8:15   no Title                                                                     Attorney Client;Work Product
SWITCH‐AX‐1055532 ‐ SWITCH‐AX‐1055535        9/30/2015 8:15   Draft_Settlement_Agreement_Swiss_2014‐12‐18 (Reviewed SWITCH) (3).docx       Attorney Client;Work Product
SWITCH‐AX‐1055536 ‐ SWITCH‐AX‐1055536        9/30/2015 8:15   image002.jpg                                                                 Attorney Client;Work Product
SWITCH‐AX‐1055537 ‐ SWITCH‐AX‐1055543        9/30/2015 8:36   no Title                                                                     Attorney Client
SWITCH‐AX‐1055544 ‐ SWITCH‐AX‐1055544        9/30/2015 8:36   image002.png                                                                 Attorney Client
SWITCH‐AX‐1055545 ‐ SWITCH‐AX‐1055554        9/30/2015 8:36   Master Services                                                              Attorney Client
SWITCH‐AX‐1055555 ‐ SWITCH‐AX‐1055560        9/30/2015 8:44   no Title                                                                     Attorney Client




                                                                             EXHIBIT 10, PAGE 1866
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 114 of 829


Bates                                   Document Date         Document Title                                       Privilege
SWITCH‐AX‐1055561 ‐ SWITCH‐AX‐1055563       9/30/2015 10:51   no Title                                             Attorney Client
SWITCH‐AX‐1055564 ‐ SWITCH‐AX‐1055567       9/30/2015 10:51   POI ‐ NETOPS ‐ NOC ‐ Abuse Procedure_Rev2.docx       Attorney Client
SWITCH‐AX‐1055568 ‐ SWITCH‐AX‐1055571       9/30/2015 14:33   no Title                                             Attorney Client
SWITCH‐AX‐1055572 ‐ SWITCH‐AX‐1055572       9/30/2015 14:33   image006.jpg                                         Attorney Client
SWITCH‐AX‐1055573 ‐ SWITCH‐AX‐1055573       9/30/2015 14:33   Brian Erickson Citrix Commission.2014.pdf            Attorney Client
SWITCH‐AX‐1055574 ‐ SWITCH‐AX‐1055574       9/30/2015 14:33   Brian Erickson Citrix Commission.2015.pdf            Attorney Client
SWITCH‐AX‐1055575 ‐ SWITCH‐AX‐1055575       9/30/2015 14:33   image005.png                                         Attorney Client
SWITCH‐AX‐1055576 ‐ SWITCH‐AX‐1055576       9/30/2015 14:33   image004.jpg                                         Attorney Client
SWITCH‐AX‐1055577 ‐ SWITCH‐AX‐1055586       9/30/2015 14:33   Brian Erickson ‐ Referral Program Agmt.pdf           Attorney Client
SWITCH‐AX‐1055587 ‐ SWITCH‐AX‐1055590       9/30/2015 14:33   no Title                                             Attorney Client
SWITCH‐AX‐1055591 ‐ SWITCH‐AX‐1055600       9/30/2015 14:33   Brian Erickson ‐ Referral Program Agmt.pdf           Attorney Client
SWITCH‐AX‐1055601 ‐ SWITCH‐AX‐1055601       9/30/2015 14:33   image005.png                                         Attorney Client
SWITCH‐AX‐1055602 ‐ SWITCH‐AX‐1055602       9/30/2015 14:33   Brian Erickson Citrix Commission.2015.pdf            Attorney Client
SWITCH‐AX‐1055603 ‐ SWITCH‐AX‐1055603       9/30/2015 14:33   Brian Erickson Citrix Commission.2014.pdf            Attorney Client
SWITCH‐AX‐1055604 ‐ SWITCH‐AX‐1055604       9/30/2015 14:33   image006.jpg                                         Attorney Client
SWITCH‐AX‐1055605 ‐ SWITCH‐AX‐1055605       9/30/2015 14:33   image004.jpg                                         Attorney Client
SWITCH‐AX‐1055606 ‐ SWITCH‐AX‐1055623       9/30/2015 15:17   no Title                                             Attorney Client
SWITCH‐AX‐1055624 ‐ SWITCH‐AX‐1055625       9/30/2015 15:17   Switch RELI 1 gig Wave NAP7 to Peak 10 9‐30‐15.pdf   Attorney Client
SWITCH‐AX‐1055626 ‐ SWITCH‐AX‐1055626       9/30/2015 15:17   image002.jpg                                         Attorney Client
SWITCH‐AX‐1055627 ‐ SWITCH‐AX‐1055627       9/30/2015 15:17   SO for Point to Point‐ signed.pdf                    Attorney Client
SWITCH‐AX‐1055628 ‐ SWITCH‐AX‐1055628       9/30/2015 15:17   image003.png                                         Attorney Client
SWITCH‐AX‐1055629 ‐ SWITCH‐AX‐1055631       9/30/2015 15:17   contract262485[1].pdf                                Attorney Client
SWITCH‐AX‐1055632 ‐ SWITCH‐AX‐1055632       9/30/2015 15:17   image001.jpg                                         Attorney Client
SWITCH‐AX‐1055633 ‐ SWITCH‐AX‐1055650       9/30/2015 15:23   no Title                                             Attorney Client
SWITCH‐AX‐1055651 ‐ SWITCH‐AX‐1055651       9/30/2015 15:23   image001.jpg                                         Attorney Client
SWITCH‐AX‐1055652 ‐ SWITCH‐AX‐1055654       9/30/2015 15:23   contract262485[1].pdf                                Attorney Client
SWITCH‐AX‐1055655 ‐ SWITCH‐AX‐1055655       9/30/2015 15:23   image003.png                                         Attorney Client
SWITCH‐AX‐1055656 ‐ SWITCH‐AX‐1055657       9/30/2015 15:23   Switch RELI 1 gig Wave NAP7 to Peak 10 9‐30‐15.pdf   Attorney Client
SWITCH‐AX‐1055658 ‐ SWITCH‐AX‐1055658       9/30/2015 15:23   SO for Point to Point‐ signed.pdf                    Attorney Client
SWITCH‐AX‐1055659 ‐ SWITCH‐AX‐1055659       9/30/2015 15:23   image002.jpg                                         Attorney Client
SWITCH‐AX‐1055660 ‐ SWITCH‐AX‐1055677       9/30/2015 15:26   no Title                                             Attorney Client
SWITCH‐AX‐1055678 ‐ SWITCH‐AX‐1055678       9/30/2015 15:26   image002.jpg                                         Attorney Client
SWITCH‐AX‐1055679 ‐ SWITCH‐AX‐1055680       9/30/2015 15:26   Cox (Ts and Cs Redline).pdf                          Attorney Client
SWITCH‐AX‐1055681 ‐ SWITCH‐AX‐1055681       9/30/2015 15:26   image003.png                                         Attorney Client
SWITCH‐AX‐1055682 ‐ SWITCH‐AX‐1055700       9/30/2015 16:48   no Title                                             Attorney Client
SWITCH‐AX‐1055701 ‐ SWITCH‐AX‐1055701       9/30/2015 16:48   image001.jpg                                         Attorney Client
SWITCH‐AX‐1055702 ‐ SWITCH‐AX‐1055702       9/30/2015 16:48   image003.png                                         Attorney Client
SWITCH‐AX‐1055703 ‐ SWITCH‐AX‐1055706       9/30/2015 16:48   0003C3D8000.pdf                                      Attorney Client
SWITCH‐AX‐1055707 ‐ SWITCH‐AX‐1055707       9/30/2015 16:48   image002.jpg                                         Attorney Client
SWITCH‐AX‐1055708 ‐ SWITCH‐AX‐1055726       9/30/2015 16:48   no Title                                             Attorney Client
SWITCH‐AX‐1055727 ‐ SWITCH‐AX‐1055727       9/30/2015 16:48   image002.jpg                                         Attorney Client
SWITCH‐AX‐1055728 ‐ SWITCH‐AX‐1055728       9/30/2015 16:48   image003.png                                         Attorney Client
SWITCH‐AX‐1055729 ‐ SWITCH‐AX‐1055729       9/30/2015 16:48   image001.jpg                                         Attorney Client
SWITCH‐AX‐1055730 ‐ SWITCH‐AX‐1055733       9/30/2015 16:48   0003C3D8000.pdf                                      Attorney Client
SWITCH‐AX‐1055734 ‐ SWITCH‐AX‐1055734       9/30/2015 17:37   no Title                                             Attorney Client
SWITCH‐AX‐1055735 ‐ SWITCH‐AX‐1055735       9/30/2015 18:19   no Title                                             Attorney Client




                                                                          EXHIBIT 10, PAGE 1867
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 115 of 829


Bates                                   Document Date         Document Title                                         Privilege
SWITCH‐AX‐1055736 ‐ SWITCH‐AX‐1055755       9/30/2015 18:19   JDA Switch eBay V1 09‐30‐2015 Switch.docx              Attorney Client
SWITCH‐AX‐1055756 ‐ SWITCH‐AX‐1055756       9/30/2015 18:19   image001.jpg                                           Attorney Client
SWITCH‐AX‐1055757 ‐ SWITCH‐AX‐1055760       9/30/2015 18:25   no Title                                               Attorney Client
SWITCH‐AX‐1055761 ‐ SWITCH‐AX‐1055761       9/30/2015 18:25   image002.png                                           Attorney Client
SWITCH‐AX‐1055762 ‐ SWITCH‐AX‐1055762       9/30/2015 18:25   image004.jpg                                           Attorney Client
SWITCH‐AX‐1055763 ‐ SWITCH‐AX‐1055763       9/30/2015 18:25   image003.jpg                                           Attorney Client
SWITCH‐AX‐1055764 ‐ SWITCH‐AX‐1055767       9/30/2015 18:25   no Title                                               Attorney Client
SWITCH‐AX‐1055768 ‐ SWITCH‐AX‐1055768       9/30/2015 18:25   image002.png                                           Attorney Client
SWITCH‐AX‐1055769 ‐ SWITCH‐AX‐1055769       9/30/2015 18:25   image003.jpg                                           Attorney Client
SWITCH‐AX‐1055770 ‐ SWITCH‐AX‐1055770       9/30/2015 18:25   image004.jpg                                           Attorney Client
SWITCH‐AX‐1055771 ‐ SWITCH‐AX‐1055773       9/30/2015 19:40   no Title                                               Attorney Client
SWITCH‐AX‐1055774 ‐ SWITCH‐AX‐1055783       9/30/2015 19:40   CFA IBM Switch V4 09‐30‐15 Switch.docx                 Attorney Client
SWITCH‐AX‐1055784 ‐ SWITCH‐AX‐1055793       9/30/2015 19:40   Redline CFA IBM Switch V3 to V4 09‐25‐15 Switch.docx   Attorney Client
SWITCH‐AX‐1055794 ‐ SWITCH‐AX‐1055796       9/30/2015 19:40   no Title                                               Attorney Client
SWITCH‐AX‐1055797 ‐ SWITCH‐AX‐1055806       9/30/2015 19:40   Redline CFA IBM Switch V3 to V4 09‐25‐15 Switch.docx   Attorney Client
SWITCH‐AX‐1055807 ‐ SWITCH‐AX‐1055816       9/30/2015 19:40   CFA IBM Switch V4 09‐30‐15 Switch.docx                 Attorney Client
SWITCH‐AX‐1055817 ‐ SWITCH‐AX‐1055823       9/30/2015 19:48   no Title                                               Attorney Client
SWITCH‐AX‐1055824 ‐ SWITCH‐AX‐1055826        10/1/2015 0:32   no Title                                               Attorney Client
SWITCH‐AX‐1055827 ‐ SWITCH‐AX‐1055843        10/1/2015 7:58   no Title                                               Attorney Client
SWITCH‐AX‐1055844 ‐ SWITCH‐AX‐1055847        10/1/2015 7:58   subscribed agreement.pdf                               Attorney Client
SWITCH‐AX‐1055848 ‐ SWITCH‐AX‐1055864       10/1/2015 10:57   no Title                                               Attorney Client
SWITCH‐AX‐1055865 ‐ SWITCH‐AX‐1055868       10/1/2015 10:57   subscribed agreement.pdf                               Attorney Client
SWITCH‐AX‐1055869 ‐ SWITCH‐AX‐1055870       10/1/2015 10:59   no Title                                               Attorney Client
SWITCH‐AX‐1055871 ‐ SWITCH‐AX‐1055871       10/1/2015 10:59   image002.jpg                                           Attorney Client
SWITCH‐AX‐1055872 ‐ SWITCH‐AX‐1055874       10/1/2015 10:59   Scanned from a Xerox Multifunction Device.pdf          Attorney Client
SWITCH‐AX‐1055875 ‐ SWITCH‐AX‐1055876       10/1/2015 11:18   no Title                                               Attorney Client
SWITCH‐AX‐1055877 ‐ SWITCH‐AX‐1055898       10/1/2015 11:18   Switch, Ltd. ‐ (MSA‐RESELLER) 5‐9‐14 (2).pdf           Attorney Client
SWITCH‐AX‐1055899 ‐ SWITCH‐AX‐1055899       10/1/2015 11:18   image001.jpg                                           Attorney Client
SWITCH‐AX‐1055900 ‐ SWITCH‐AX‐1055901       10/1/2015 11:18   no Title                                               Attorney Client
SWITCH‐AX‐1055902 ‐ SWITCH‐AX‐1055902       10/1/2015 11:18   image001.jpg                                           Attorney Client
SWITCH‐AX‐1055903 ‐ SWITCH‐AX‐1055924       10/1/2015 11:18   Switch, Ltd. ‐ (MSA‐RESELLER) 5‐9‐14 (2).pdf           Attorney Client
SWITCH‐AX‐1055925 ‐ SWITCH‐AX‐1055926       10/1/2015 12:46   no Title                                               Attorney Client
SWITCH‐AX‐1055927 ‐ SWITCH‐AX‐1055927       10/1/2015 12:55   no Title                                               Attorney Client
SWITCH‐AX‐1055928 ‐ SWITCH‐AX‐1055930       10/1/2015 13:08   no Title                                               Attorney Client
SWITCH‐AX‐1055931 ‐ SWITCH‐AX‐1055933       10/1/2015 14:25   no Title                                               Attorney Client
SWITCH‐AX‐1055934 ‐ SWITCH‐AX‐1055936       10/1/2015 14:25   no Title                                               Attorney Client
SWITCH‐AX‐1055937 ‐ SWITCH‐AX‐1055940       10/1/2015 14:48   no Title                                               Attorney Client
SWITCH‐AX‐1055941 ‐ SWITCH‐AX‐1055950       10/1/2015 14:48   Redline CFA IBM Switch V4 to V5 10‐01‐15 Switch.docx   Attorney Client
SWITCH‐AX‐1055951 ‐ SWITCH‐AX‐1055960       10/1/2015 14:48   Redline CFA IBM Switch V5 10‐01‐15 Switch.docx         Attorney Client
SWITCH‐AX‐1055961 ‐ SWITCH‐AX‐1055964       10/1/2015 14:48   no Title                                               Attorney Client
SWITCH‐AX‐1055965 ‐ SWITCH‐AX‐1055974       10/1/2015 14:48   Redline CFA IBM Switch V5 10‐01‐15 Switch.docx         Attorney Client
SWITCH‐AX‐1055975 ‐ SWITCH‐AX‐1055984       10/1/2015 14:48   Redline CFA IBM Switch V4 to V5 10‐01‐15 Switch.docx   Attorney Client
SWITCH‐AX‐1055985 ‐ SWITCH‐AX‐1055988       10/1/2015 15:14   no Title                                               Attorney Client
SWITCH‐AX‐1055989 ‐ SWITCH‐AX‐1056214       10/1/2015 15:14   NPC‐SPPC ‐ Compliance Filing Volume 2_10.01.15.pdf     Attorney Client
SWITCH‐AX‐1056215 ‐ SWITCH‐AX‐1056218       10/1/2015 15:16   no Title                                               Attorney Client
SWITCH‐AX‐1056219 ‐ SWITCH‐AX‐1056587       10/1/2015 15:16   NPC‐SPPC ‐ Compliance Filing Volume 5_10.01.15.pdf     Attorney Client




                                                                          EXHIBIT 10, PAGE 1868
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 116 of 829


Bates                                   Document Date         Document Title                                                  Privilege
SWITCH‐AX‐1056588 ‐ SWITCH‐AX‐1056901       10/1/2015 15:16   NPC‐SPPC ‐ Compliance Filing Volume 6_10.01.15.pdf              Attorney Client
SWITCH‐AX‐1056902 ‐ SWITCH‐AX‐1056918       10/1/2015 15:35   no Title                                                        Attorney Client;Work Product
SWITCH‐AX‐1056919 ‐ SWITCH‐AX‐1056922       10/1/2015 15:35   subscribed agreement.pdf                                        Attorney Client;Work Product
SWITCH‐AX‐1056923 ‐ SWITCH‐AX‐1056940       10/1/2015 15:52   no Title                                                        Attorney Client
SWITCH‐AX‐1056941 ‐ SWITCH‐AX‐1056944       10/1/2015 15:52   Agreement Switch EVO Monkey Business re COLO Oct 1 2015.pdf     Attorney Client
SWITCH‐AX‐1056945 ‐ SWITCH‐AX‐1056946       10/1/2015 16:28   no Title                                                        Attorney Client
SWITCH‐AX‐1056947 ‐ SWITCH‐AX‐1056947       10/1/2015 16:28   CCSD Letter.pdf                                                 Attorney Client
SWITCH‐AX‐1056948 ‐ SWITCH‐AX‐1056948       10/1/2015 16:28   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1056949 ‐ SWITCH‐AX‐1056953       10/1/2015 16:28   September 2015 to September 2016.pdf                            Attorney Client
SWITCH‐AX‐1056954 ‐ SWITCH‐AX‐1056967       10/1/2015 17:20   no Title                                                        Attorney Client
SWITCH‐AX‐1056968 ‐ SWITCH‐AX‐1056975       10/1/2015 17:20   T272‐07‐001‐M.pdf                                               Attorney Client
SWITCH‐AX‐1056976 ‐ SWITCH‐AX‐1056976       10/1/2015 17:20   G181‐07‐006‐C.PDF                                               Attorney Client
SWITCH‐AX‐1056977 ‐ SWITCH‐AX‐1056985       10/1/2015 17:20   W181‐05‐001‐M.pdf                                               Attorney Client
SWITCH‐AX‐1056986 ‐ SWITCH‐AX‐1056986       10/1/2015 17:20   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1056987 ‐ SWITCH‐AX‐1056988       10/1/2015 17:20   T272‐07‐007‐C.PDF                                               Attorney Client
SWITCH‐AX‐1056989 ‐ SWITCH‐AX‐1056989       10/1/2015 17:20   image003.png                                                    Attorney Client
SWITCH‐AX‐1056990 ‐ SWITCH‐AX‐1056990       10/1/2015 21:21   no Title                                                        Attorney Client
SWITCH‐AX‐1056991 ‐ SWITCH‐AX‐1057011       10/1/2015 21:21   JDA Switch eBay V1 09‐30‐2015 Switch.docx                       Attorney Client
SWITCH‐AX‐1057012 ‐ SWITCH‐AX‐1057014        10/2/2015 0:31   no Title                                                        Attorney Client
SWITCH‐AX‐1057015 ‐ SWITCH‐AX‐1057016        10/2/2015 0:31   no Title                                                        Attorney Client
SWITCH‐AX‐1057017 ‐ SWITCH‐AX‐1057019        10/2/2015 0:31   no Title                                                        Attorney Client
SWITCH‐AX‐1057020 ‐ SWITCH‐AX‐1057022        10/2/2015 0:31   no Title                                                        Attorney Client
SWITCH‐AX‐1057023 ‐ SWITCH‐AX‐1057024        10/2/2015 0:31   no Title                                                        Attorney Client
SWITCH‐AX‐1057025 ‐ SWITCH‐AX‐1057027        10/2/2015 0:31   no Title                                                        Attorney Client
SWITCH‐AX‐1057028 ‐ SWITCH‐AX‐1057030        10/2/2015 0:31   no Title                                                        Attorney Client
SWITCH‐AX‐1057031 ‐ SWITCH‐AX‐1057033        10/2/2015 0:31   no Title                                                        Attorney Client
SWITCH‐AX‐1057034 ‐ SWITCH‐AX‐1057036        10/2/2015 0:31   no Title                                                        Attorney Client
SWITCH‐AX‐1057037 ‐ SWITCH‐AX‐1057037        10/2/2015 3:53   no Title                                                        Attorney Client
SWITCH‐AX‐1057038 ‐ SWITCH‐AX‐1057055        10/2/2015 5:46   no Title                                                        Attorney Client
SWITCH‐AX‐1057056 ‐ SWITCH‐AX‐1057056        10/2/2015 5:46   image003.png                                                    Attorney Client
SWITCH‐AX‐1057057 ‐ SWITCH‐AX‐1057060        10/2/2015 5:46   Scanned from a Xerox Multifunction Device.pdf                   Attorney Client
SWITCH‐AX‐1057061 ‐ SWITCH‐AX‐1057061        10/2/2015 5:46   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1057062 ‐ SWITCH‐AX‐1057062        10/2/2015 5:46   image004.jpg                                                    Attorney Client
SWITCH‐AX‐1057063 ‐ SWITCH‐AX‐1057063        10/2/2015 5:46   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1057064 ‐ SWITCH‐AX‐1057064        10/2/2015 5:46   SO for Point to Point‐ signed.pdf                               Attorney Client
SWITCH‐AX‐1057065 ‐ SWITCH‐AX‐1057082        10/2/2015 5:46   no Title                                                        Attorney Client
SWITCH‐AX‐1057083 ‐ SWITCH‐AX‐1057086        10/2/2015 5:46   Scanned from a Xerox Multifunction Device.pdf                   Attorney Client
SWITCH‐AX‐1057087 ‐ SWITCH‐AX‐1057087        10/2/2015 5:46   SO for Point to Point‐ signed.pdf                               Attorney Client
SWITCH‐AX‐1057088 ‐ SWITCH‐AX‐1057088        10/2/2015 5:46   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1057089 ‐ SWITCH‐AX‐1057089        10/2/2015 5:46   image004.jpg                                                    Attorney Client
SWITCH‐AX‐1057090 ‐ SWITCH‐AX‐1057090        10/2/2015 5:46   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1057091 ‐ SWITCH‐AX‐1057091        10/2/2015 5:46   image003.png                                                    Attorney Client
SWITCH‐AX‐1057092 ‐ SWITCH‐AX‐1057093        10/2/2015 6:06   no Title                                                        Attorney Client
SWITCH‐AX‐1057094 ‐ SWITCH‐AX‐1057103        10/2/2015 6:06                                                                 1 Attorney Client
SWITCH‐AX‐1057104 ‐ SWITCH‐AX‐1057104        10/2/2015 6:06   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1057105 ‐ SWITCH‐AX‐1057105        10/2/2015 8:14   no Title                                                        Attorney Client




                                                                             EXHIBIT 10, PAGE 1869
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 117 of 829


Bates                                   Document Date         Document Title                                      Privilege
SWITCH‐AX‐1057106 ‐ SWITCH‐AX‐1057109        10/2/2015 8:14   Switch Release 100215_NVE.docx                      Attorney Client
SWITCH‐AX‐1057110 ‐ SWITCH‐AX‐1057128        10/2/2015 8:59   no Title                                            Attorney Client
SWITCH‐AX‐1057129 ‐ SWITCH‐AX‐1057129        10/2/2015 8:59   image005.jpg                                        Attorney Client
SWITCH‐AX‐1057130 ‐ SWITCH‐AX‐1057130        10/2/2015 8:59   image001.jpg                                        Attorney Client
SWITCH‐AX‐1057131 ‐ SWITCH‐AX‐1057134        10/2/2015 8:59   Scanned from a Xerox Multifunction Device.pdf       Attorney Client
SWITCH‐AX‐1057135 ‐ SWITCH‐AX‐1057135        10/2/2015 8:59   image003.png                                        Attorney Client
SWITCH‐AX‐1057136 ‐ SWITCH‐AX‐1057136        10/2/2015 8:59   image002.jpg                                        Attorney Client
SWITCH‐AX‐1057137 ‐ SWITCH‐AX‐1057137        10/2/2015 8:59   image002.jpg                                        Attorney Client
SWITCH‐AX‐1057138 ‐ SWITCH‐AX‐1057138        10/2/2015 8:59   image003.png                                        Attorney Client
SWITCH‐AX‐1057139 ‐ SWITCH‐AX‐1057140        10/2/2015 8:59   Scanned from a Xerox Multifunction Device.pdf       Attorney Client
SWITCH‐AX‐1057141 ‐ SWITCH‐AX‐1057141        10/2/2015 8:59   SO for Point to Point‐ signed.pdf                   Attorney Client
SWITCH‐AX‐1057142 ‐ SWITCH‐AX‐1057142        10/2/2015 8:59   image004.jpg                                        Attorney Client
SWITCH‐AX‐1057143 ‐ SWITCH‐AX‐1057143        10/2/2015 8:59   image004.jpg                                        Attorney Client
SWITCH‐AX‐1057144 ‐ SWITCH‐AX‐1057144        10/2/2015 8:59   image001.jpg                                        Attorney Client
SWITCH‐AX‐1057145 ‐ SWITCH‐AX‐1057162        10/2/2015 8:59   Cox ‐ ReliaQuest Point to Point Quotes.msg          Attorney Client
SWITCH‐AX‐1057163 ‐ SWITCH‐AX‐1057163        10/2/2015 8:59   SO for Point to Point‐ signed.pdf                   Attorney Client
SWITCH‐AX‐1057164 ‐ SWITCH‐AX‐1057167       10/2/2015 10:26   no Title                                            Attorney Client
SWITCH‐AX‐1057168 ‐ SWITCH‐AX‐1057168       10/2/2015 10:26   image003.jpg                                        Attorney Client
SWITCH‐AX‐1057169 ‐ SWITCH‐AX‐1057169       10/2/2015 10:26   image004.jpg                                        Attorney Client
SWITCH‐AX‐1057170 ‐ SWITCH‐AX‐1057170       10/2/2015 10:26   image002.png                                        Attorney Client
SWITCH‐AX‐1057171 ‐ SWITCH‐AX‐1057171       10/2/2015 10:26   image001.jpg                                        Attorney Client
SWITCH‐AX‐1057172 ‐ SWITCH‐AX‐1057176       10/2/2015 11:38   no Title                                            Attorney Client
SWITCH‐AX‐1057177 ‐ SWITCH‐AX‐1057177       10/2/2015 11:38   image004.jpg                                        Attorney Client
SWITCH‐AX‐1057178 ‐ SWITCH‐AX‐1057178       10/2/2015 11:38   image003.jpg                                        Attorney Client
SWITCH‐AX‐1057179 ‐ SWITCH‐AX‐1057179       10/2/2015 11:38   image001.jpg                                        Attorney Client
SWITCH‐AX‐1057180 ‐ SWITCH‐AX‐1057180       10/2/2015 11:38   image002.png                                        Attorney Client
SWITCH‐AX‐1057181 ‐ SWITCH‐AX‐1057185       10/2/2015 11:38   no Title                                            Attorney Client
SWITCH‐AX‐1057186 ‐ SWITCH‐AX‐1057186       10/2/2015 11:38   image007.jpg                                        Attorney Client
SWITCH‐AX‐1057187 ‐ SWITCH‐AX‐1057187       10/2/2015 11:38   image002.png                                        Attorney Client
SWITCH‐AX‐1057188 ‐ SWITCH‐AX‐1057188       10/2/2015 11:38   image008.jpg                                        Attorney Client
SWITCH‐AX‐1057189 ‐ SWITCH‐AX‐1057189       10/2/2015 11:38   image006.jpg                                        Attorney Client
SWITCH‐AX‐1057190 ‐ SWITCH‐AX‐1057194       10/2/2015 11:38   no Title                                            Attorney Client
SWITCH‐AX‐1057195 ‐ SWITCH‐AX‐1057195       10/2/2015 11:38   image008.jpg                                        Attorney Client
SWITCH‐AX‐1057196 ‐ SWITCH‐AX‐1057196       10/2/2015 11:38   image006.jpg                                        Attorney Client
SWITCH‐AX‐1057197 ‐ SWITCH‐AX‐1057197       10/2/2015 11:38   image002.png                                        Attorney Client
SWITCH‐AX‐1057198 ‐ SWITCH‐AX‐1057198       10/2/2015 11:38   image007.jpg                                        Attorney Client
SWITCH‐AX‐1057199 ‐ SWITCH‐AX‐1057203       10/2/2015 13:11   no Title                                            Attorney Client
SWITCH‐AX‐1057204 ‐ SWITCH‐AX‐1057204       10/2/2015 13:11   image006.jpg                                        Attorney Client
SWITCH‐AX‐1057205 ‐ SWITCH‐AX‐1057205       10/2/2015 13:11   image008.jpg                                        Attorney Client
SWITCH‐AX‐1057206 ‐ SWITCH‐AX‐1057206       10/2/2015 13:11   image007.jpg                                        Attorney Client
SWITCH‐AX‐1057207 ‐ SWITCH‐AX‐1057207       10/2/2015 13:11   image002.png                                        Attorney Client
SWITCH‐AX‐1057208 ‐ SWITCH‐AX‐1057208       10/2/2015 14:28   no Title                                            Attorney Client
SWITCH‐AX‐1057209 ‐ SWITCH‐AX‐1057209       10/2/2015 14:28   image001.jpg                                        Attorney Client
SWITCH‐AX‐1057210 ‐ SWITCH‐AX‐1057229       10/2/2015 14:28   Technology License and Dev Agt V1 10‐02‐2015.docx   Attorney Client
SWITCH‐AX‐1057230 ‐ SWITCH‐AX‐1057231       10/2/2015 14:30   no Title                                            Attorney Client
SWITCH‐AX‐1057232 ‐ SWITCH‐AX‐1057251       10/2/2015 14:30   Technology License and Dev Agt V1 10‐02‐2015.docx   Attorney Client




                                                                          EXHIBIT 10, PAGE 1870
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 118 of 829


Bates                                   Document Date         Document Title                                              Privilege
SWITCH‐AX‐1057252 ‐ SWITCH‐AX‐1057252       10/2/2015 14:30   image001.jpg                                                Attorney Client
SWITCH‐AX‐1057253 ‐ SWITCH‐AX‐1057258       10/2/2015 16:40   no Title                                                    Attorney Client
SWITCH‐AX‐1057259 ‐ SWITCH‐AX‐1057259       10/2/2015 16:40   image004.jpg                                                Attorney Client
SWITCH‐AX‐1057260 ‐ SWITCH‐AX‐1057260       10/2/2015 16:40   image001.jpg                                                Attorney Client
SWITCH‐AX‐1057261 ‐ SWITCH‐AX‐1057261       10/2/2015 16:40   Brian Erickson ‐ Citrix.xls                                 Attorney Client
SWITCH‐AX‐1057262 ‐ SWITCH‐AX‐1057262       10/2/2015 16:40   image006.png                                                Attorney Client
SWITCH‐AX‐1057263 ‐ SWITCH‐AX‐1057263       10/2/2015 16:40   image002.png                                                Attorney Client
SWITCH‐AX‐1057264 ‐ SWITCH‐AX‐1057264       10/2/2015 16:40   image007.png                                                Attorney Client
SWITCH‐AX‐1057265 ‐ SWITCH‐AX‐1057265       10/2/2015 16:40   image003.jpg                                                Attorney Client
SWITCH‐AX‐1057266 ‐ SWITCH‐AX‐1057266        10/5/2015 6:10   no Title                                                    Attorney Client
SWITCH‐AX‐1057267 ‐ SWITCH‐AX‐1057267        10/5/2015 6:10   image001.jpg                                                Attorney Client
SWITCH‐AX‐1057268 ‐ SWITCH‐AX‐1057268        10/5/2015 6:10   Switch 1gig Wave SuperNap. 572 S Delong st SLC UT ASR.XLS   Attorney Client
SWITCH‐AX‐1057269 ‐ SWITCH‐AX‐1057269        10/5/2015 6:10   SO ‐ Barrick Gold UT transport‐signed.pdf                   Attorney Client
SWITCH‐AX‐1057270 ‐ SWITCH‐AX‐1057270        10/5/2015 6:10   no Title                                                    Attorney Client
SWITCH‐AX‐1057271 ‐ SWITCH‐AX‐1057271        10/5/2015 6:10   image001.jpg                                                Attorney Client
SWITCH‐AX‐1057272 ‐ SWITCH‐AX‐1057272        10/5/2015 6:10   Switch 1gig Wave SuperNap. 572 S Delong st SLC UT ASR.XLS   Attorney Client
SWITCH‐AX‐1057273 ‐ SWITCH‐AX‐1057273        10/5/2015 6:10   SO ‐ Barrick Gold UT transport‐signed.pdf                   Attorney Client
SWITCH‐AX‐1057274 ‐ SWITCH‐AX‐1057274        10/5/2015 9:26   no Title                                                    Attorney Client
SWITCH‐AX‐1057275 ‐ SWITCH‐AX‐1057276        10/5/2015 9:26   RE_ MNDA.msg                                                Attorney Client
SWITCH‐AX‐1057277 ‐ SWITCH‐AX‐1057279        10/5/2015 9:26   SWITCH_LLC_NDA_2015‐09‐30.pdf                               Attorney Client
SWITCH‐AX‐1057280 ‐ SWITCH‐AX‐1057280        10/5/2015 9:26   image004.jpg                                                Attorney Client
SWITCH‐AX‐1057281 ‐ SWITCH‐AX‐1057281        10/5/2015 9:26   image002.jpg                                                Attorney Client
SWITCH‐AX‐1057282 ‐ SWITCH‐AX‐1057282       10/5/2015 11:16   no Title                                                    Attorney Client
SWITCH‐AX‐1057283 ‐ SWITCH‐AX‐1057283       10/5/2015 11:16   BPP‐091115‐116 Mosaic Networx Solutions, LLC.pdf            Attorney Client
SWITCH‐AX‐1057284 ‐ SWITCH‐AX‐1057284       10/5/2015 11:16   Mosaic ‐ Rdio, Inc ‐ Invoice.pdf                            Attorney Client
SWITCH‐AX‐1057285 ‐ SWITCH‐AX‐1057285       10/5/2015 11:16   R697‐08‐002‐C.pdf                                           Attorney Client
SWITCH‐AX‐1057286 ‐ SWITCH‐AX‐1057287       10/5/2015 11:16   RampRate                                                    Attorney Client
SWITCH‐AX‐1057288 ‐ SWITCH‐AX‐1057288       10/5/2015 11:16   R697‐08‐001‐M.pdf                                           Attorney Client
SWITCH‐AX‐1057289 ‐ SWITCH‐AX‐1057289       10/5/2015 11:16   image001.png                                                Attorney Client
SWITCH‐AX‐1057290 ‐ SWITCH‐AX‐1057290       10/5/2015 11:16   no Title                                                    Attorney Client
SWITCH‐AX‐1057291 ‐ SWITCH‐AX‐1057299       10/5/2015 11:16   R697‐08‐001‐M.pdf                                           Attorney Client
SWITCH‐AX‐1057300 ‐ SWITCH‐AX‐1057301       10/5/2015 11:16   R697‐08‐002‐C.pdf                                           Attorney Client
SWITCH‐AX‐1057302 ‐ SWITCH‐AX‐1057302       10/5/2015 11:16   Mosaic ‐ Rdio, Inc ‐ Invoice.pdf                            Attorney Client
SWITCH‐AX‐1057303 ‐ SWITCH‐AX‐1057303       10/5/2015 11:16   image001.png                                                Attorney Client
SWITCH‐AX‐1057304 ‐ SWITCH‐AX‐1057305       10/5/2015 11:16   RampRate                                                    Attorney Client
SWITCH‐AX‐1057306 ‐ SWITCH‐AX‐1057313       10/5/2015 11:16   BPP‐091115‐116 Mosaic Networx Solutions, LLC.pdf            Attorney Client
SWITCH‐AX‐1057314 ‐ SWITCH‐AX‐1057324       10/5/2015 12:37   no Title                                                    Attorney Client
SWITCH‐AX‐1057325 ‐ SWITCH‐AX‐1057325       10/5/2015 12:37   image002.jpg                                                Attorney Client
SWITCH‐AX‐1057326 ‐ SWITCH‐AX‐1057326       10/5/2015 12:37   image001.jpg                                                Attorney Client
SWITCH‐AX‐1057327 ‐ SWITCH‐AX‐1057327       10/5/2015 12:37   image004.jpg                                                Attorney Client
SWITCH‐AX‐1057328 ‐ SWITCH‐AX‐1057328       10/5/2015 12:37   image005.png                                                Attorney Client
SWITCH‐AX‐1057329 ‐ SWITCH‐AX‐1057329       10/5/2015 13:53   no Title                                                    Attorney Client
SWITCH‐AX‐1057330 ‐ SWITCH‐AX‐1057330       10/5/2015 13:53   image001.jpg                                                Attorney Client
SWITCH‐AX‐1057331 ‐ SWITCH‐AX‐1057331       10/5/2015 14:00   no Title                                                    Attorney Client
SWITCH‐AX‐1057332 ‐ SWITCH‐AX‐1057360       10/5/2015 14:00   Title of PowerPoint Presentation                            Attorney Client
SWITCH‐AX‐1057361 ‐ SWITCH‐AX‐1057361       10/5/2015 14:00   no Title                                                    Attorney Client




                                                                          EXHIBIT 10, PAGE 1871
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 119 of 829


Bates                                   Document Date         Document Title                                                         Privilege
SWITCH‐AX‐1057362 ‐ SWITCH‐AX‐1057374       10/5/2015 14:00   [QWEST CERTIFIED ALLIANCE PROGRAM                                      Attorney Client
SWITCH‐AX‐1057375 ‐ SWITCH‐AX‐1057375       10/5/2015 14:00   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1057376 ‐ SWITCH‐AX‐1057376       10/5/2015 14:00   no Title                                                               Attorney Client
SWITCH‐AX‐1057377 ‐ SWITCH‐AX‐1057377       10/5/2015 14:45   no Title                                                               Attorney Client
SWITCH‐AX‐1057378 ‐ SWITCH‐AX‐1057390       10/5/2015 14:45   [QWEST CERTIFIED ALLIANCE PROGRAM                                      Attorney Client
SWITCH‐AX‐1057391 ‐ SWITCH‐AX‐1057391       10/5/2015 14:45   no Title                                                               Attorney Client
SWITCH‐AX‐1057392 ‐ SWITCH‐AX‐1057404       10/5/2015 14:45   [QWEST CERTIFIED ALLIANCE PROGRAM                                      Attorney Client
SWITCH‐AX‐1057405 ‐ SWITCH‐AX‐1057405       10/5/2015 14:57   Collection Report 151005.xls                                           Attorney Client
SWITCH‐AX‐1057406 ‐ SWITCH‐AX‐1057409       10/5/2015 14:58   no Title                                                               Attorney Client
SWITCH‐AX‐1057410 ‐ SWITCH‐AX‐1057410       10/5/2015 14:58   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1057411 ‐ SWITCH‐AX‐1057411       10/5/2015 14:58   Collection Report 151005.xls                                           Attorney Client
SWITCH‐AX‐1057412 ‐ SWITCH‐AX‐1057412       10/5/2015 15:47   no Title                                                               Attorney Client
SWITCH‐AX‐1057413 ‐ SWITCH‐AX‐1057418       10/5/2015 15:47   eBay A121Cmc ‐ Exhibit D ‐ Schedule of Insurance 20101201 FINAL.docx   Attorney Client
SWITCH‐AX‐1057419 ‐ SWITCH‐AX‐1057429       10/5/2015 15:47   A141ExhibitA‐2014 ‐ Exhibit A                                          Attorney Client
SWITCH‐AX‐1057430 ‐ SWITCH‐AX‐1057476       10/5/2015 15:47   A141‐2014 ‐ Owner‐Design‐Builder Agreement                             Attorney Client
SWITCH‐AX‐1057477 ‐ SWITCH‐AX‐1057480       10/5/2015 15:47   A141ExhibitB‐2014 ‐ Exhibit B                                          Attorney Client
SWITCH‐AX‐1057481 ‐ SWITCH‐AX‐1057481       10/5/2015 16:36   no Title                                                               Attorney Client
SWITCH‐AX‐1057482 ‐ SWITCH‐AX‐1057482       10/5/2015 16:36   image002.png                                                           Attorney Client
SWITCH‐AX‐1057483 ‐ SWITCH‐AX‐1057510       10/5/2015 16:36   Las‐Vegas‐Relocation‐Guide_VegasOneRealty.pdf                          Attorney Client
SWITCH‐AX‐1057511 ‐ SWITCH‐AX‐1057524       10/5/2015 17:35   no Title                                                               Attorney Client
SWITCH‐AX‐1057525 ‐ SWITCH‐AX‐1057525       10/5/2015 17:35   image009.jpg                                                           Attorney Client
SWITCH‐AX‐1057526 ‐ SWITCH‐AX‐1057538       10/5/2015 17:35   [QWEST CERTIFIED ALLIANCE PROGRAM                                      Attorney Client
SWITCH‐AX‐1057539 ‐ SWITCH‐AX‐1057539       10/5/2015 17:35   no Title                                                               Attorney Client
SWITCH‐AX‐1057540 ‐ SWITCH‐AX‐1057552       10/5/2015 17:35   [QWEST CERTIFIED ALLIANCE PROGRAM                                      Attorney Client
SWITCH‐AX‐1057553 ‐ SWITCH‐AX‐1057553       10/5/2015 17:35   image016.jpg                                                           Attorney Client
SWITCH‐AX‐1057554 ‐ SWITCH‐AX‐1057557       10/5/2015 17:35   Partner Name:                                                          Attorney Client
SWITCH‐AX‐1057558 ‐ SWITCH‐AX‐1057570       10/5/2015 17:35   [QWEST CERTIFIED ALLIANCE PROGRAM                                      Attorney Client
SWITCH‐AX‐1057571 ‐ SWITCH‐AX‐1057571       10/5/2015 17:35   image015.jpg                                                           Attorney Client
SWITCH‐AX‐1057572 ‐ SWITCH‐AX‐1057572       10/5/2015 17:35   no Title                                                               Attorney Client
SWITCH‐AX‐1057573 ‐ SWITCH‐AX‐1057584       10/5/2015 17:35   FW_ Follow up ‐ MPLS deal.msg                                          Attorney Client
SWITCH‐AX‐1057585 ‐ SWITCH‐AX‐1057585       10/5/2015 17:35   image016.jpg                                                           Attorney Client
SWITCH‐AX‐1057586 ‐ SWITCH‐AX‐1057597       10/5/2015 17:35   RE_ Follow up ‐ MPLS deal.msg                                          Attorney Client
SWITCH‐AX‐1057598 ‐ SWITCH‐AX‐1057598       10/5/2015 17:35   image012.jpg                                                           Attorney Client
SWITCH‐AX‐1057599 ‐ SWITCH‐AX‐1057611       10/5/2015 17:35   [QWEST CERTIFIED ALLIANCE PROGRAM                                      Attorney Client
SWITCH‐AX‐1057612 ‐ SWITCH‐AX‐1057612       10/5/2015 17:35   image002.jpg                                                           Attorney Client
SWITCH‐AX‐1057613 ‐ SWITCH‐AX‐1057613       10/5/2015 17:35   image015.jpg                                                           Attorney Client
SWITCH‐AX‐1057614 ‐ SWITCH‐AX‐1057642       10/5/2015 17:35   Title of PowerPoint Presentation                                       Attorney Client
SWITCH‐AX‐1057643 ‐ SWITCH‐AX‐1057655       10/5/2015 17:35   [QWEST CERTIFIED ALLIANCE PROGRAM                                      Attorney Client
SWITCH‐AX‐1057656 ‐ SWITCH‐AX‐1057669       10/5/2015 17:35   no Title                                                               Attorney Client
SWITCH‐AX‐1057670 ‐ SWITCH‐AX‐1057670       10/5/2015 17:35   image015.jpg                                                           Attorney Client
SWITCH‐AX‐1057671 ‐ SWITCH‐AX‐1057683       10/5/2015 17:35   [QWEST CERTIFIED ALLIANCE PROGRAM                                      Attorney Client
SWITCH‐AX‐1057684 ‐ SWITCH‐AX‐1057696       10/5/2015 17:35   [QWEST CERTIFIED ALLIANCE PROGRAM                                      Attorney Client
SWITCH‐AX‐1057697 ‐ SWITCH‐AX‐1057697       10/5/2015 17:35   image012.jpg                                                           Attorney Client
SWITCH‐AX‐1057698 ‐ SWITCH‐AX‐1057698       10/5/2015 17:35   image015.jpg                                                           Attorney Client
SWITCH‐AX‐1057699 ‐ SWITCH‐AX‐1057699       10/5/2015 17:35   image002.jpg                                                           Attorney Client
SWITCH‐AX‐1057700 ‐ SWITCH‐AX‐1057711       10/5/2015 17:35   FW_ Follow up ‐ MPLS deal.msg                                          Attorney Client




                                                                          EXHIBIT 10, PAGE 1872
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 120 of 829


Bates                                   Document Date         Document Title                                              Privilege
SWITCH‐AX‐1057712 ‐ SWITCH‐AX‐1057715       10/5/2015 17:35   Partner Name:                                               Attorney Client
SWITCH‐AX‐1057716 ‐ SWITCH‐AX‐1057728       10/5/2015 17:35   [QWEST CERTIFIED ALLIANCE PROGRAM                           Attorney Client
SWITCH‐AX‐1057729 ‐ SWITCH‐AX‐1057729       10/5/2015 17:35   no Title                                                    Attorney Client
SWITCH‐AX‐1057730 ‐ SWITCH‐AX‐1057730       10/5/2015 17:35   image009.jpg                                                Attorney Client
SWITCH‐AX‐1057731 ‐ SWITCH‐AX‐1057742       10/5/2015 17:35   RE_ Follow up ‐ MPLS deal.msg                               Attorney Client
SWITCH‐AX‐1057743 ‐ SWITCH‐AX‐1057743       10/5/2015 17:35   no Title                                                    Attorney Client
SWITCH‐AX‐1057744 ‐ SWITCH‐AX‐1057756       10/5/2015 17:35   [QWEST CERTIFIED ALLIANCE PROGRAM                           Attorney Client
SWITCH‐AX‐1057757 ‐ SWITCH‐AX‐1057757       10/5/2015 17:35   image016.jpg                                                Attorney Client
SWITCH‐AX‐1057758 ‐ SWITCH‐AX‐1057786       10/5/2015 17:35   Title of PowerPoint Presentation                            Attorney Client
SWITCH‐AX‐1057787 ‐ SWITCH‐AX‐1057799       10/5/2015 17:35   [QWEST CERTIFIED ALLIANCE PROGRAM                           Attorney Client
SWITCH‐AX‐1057800 ‐ SWITCH‐AX‐1057800       10/5/2015 17:35   image016.jpg                                                Attorney Client
SWITCH‐AX‐1057801 ‐ SWITCH‐AX‐1057814       10/5/2015 17:38   no Title                                                    Attorney Client
SWITCH‐AX‐1057815 ‐ SWITCH‐AX‐1057815       10/5/2015 17:38   image012.jpg                                                Attorney Client
SWITCH‐AX‐1057816 ‐ SWITCH‐AX‐1057816       10/5/2015 17:38   image019.jpg                                                Attorney Client
SWITCH‐AX‐1057817 ‐ SWITCH‐AX‐1057817       10/5/2015 17:38   image011.jpg                                                Attorney Client
SWITCH‐AX‐1057818 ‐ SWITCH‐AX‐1057831       10/5/2015 17:38   no Title                                                    Attorney Client
SWITCH‐AX‐1057832 ‐ SWITCH‐AX‐1057832       10/5/2015 17:38   image012.jpg                                                Attorney Client
SWITCH‐AX‐1057833 ‐ SWITCH‐AX‐1057833       10/5/2015 17:38   image019.jpg                                                Attorney Client
SWITCH‐AX‐1057834 ‐ SWITCH‐AX‐1057834       10/5/2015 17:38   image011.jpg                                                Attorney Client
SWITCH‐AX‐1057835 ‐ SWITCH‐AX‐1057836       10/5/2015 17:49   no Title                                                    Attorney Client
SWITCH‐AX‐1057837 ‐ SWITCH‐AX‐1057841       10/5/2015 17:49   September 2015 to September 2016.pdf                        Attorney Client
SWITCH‐AX‐1057842 ‐ SWITCH‐AX‐1057842       10/5/2015 17:49   CCSD Letter.pdf                                             Attorney Client
SWITCH‐AX‐1057843 ‐ SWITCH‐AX‐1057843       10/5/2015 17:49   image001.jpg                                                Attorney Client
SWITCH‐AX‐1057844 ‐ SWITCH‐AX‐1057857       10/5/2015 17:52   no Title                                                    Attorney Client
SWITCH‐AX‐1057858 ‐ SWITCH‐AX‐1057858       10/5/2015 17:52   image010.jpg                                                Attorney Client
SWITCH‐AX‐1057859 ‐ SWITCH‐AX‐1057859       10/5/2015 17:52   image002.jpg                                                Attorney Client
SWITCH‐AX‐1057860 ‐ SWITCH‐AX‐1057860       10/5/2015 17:52   image003.jpg                                                Attorney Client
SWITCH‐AX‐1057861 ‐ SWITCH‐AX‐1057864       10/5/2015 17:52   no Title                                                    Attorney Client
SWITCH‐AX‐1057865 ‐ SWITCH‐AX‐1057873       10/5/2015 17:52   CFA Experian Switch V4 10‐05‐15 Switch.docx                 Attorney Client
SWITCH‐AX‐1057874 ‐ SWITCH‐AX‐1057882       10/5/2015 17:52   Redline CFA Experian Switch V3 to V4 10‐05‐15 Switch.docx   Attorney Client
SWITCH‐AX‐1057883 ‐ SWITCH‐AX‐1057883       10/5/2015 17:52   image002.png                                                Attorney Client
SWITCH‐AX‐1057884 ‐ SWITCH‐AX‐1057887       10/5/2015 17:52   no Title                                                    Attorney Client
SWITCH‐AX‐1057888 ‐ SWITCH‐AX‐1057896       10/5/2015 17:52   Redline CFA Experian Switch V3 to V4 10‐05‐15 Switch.docx   Attorney Client
SWITCH‐AX‐1057897 ‐ SWITCH‐AX‐1057905       10/5/2015 17:52   CFA Experian Switch V4 10‐05‐15 Switch.docx                 Attorney Client
SWITCH‐AX‐1057906 ‐ SWITCH‐AX‐1057906       10/5/2015 17:52   image002.png                                                Attorney Client
SWITCH‐AX‐1057907 ‐ SWITCH‐AX‐1057921       10/5/2015 17:54   no Title                                                    Attorney Client
SWITCH‐AX‐1057922 ‐ SWITCH‐AX‐1057922       10/5/2015 17:54   image010.jpg                                                Attorney Client
SWITCH‐AX‐1057923 ‐ SWITCH‐AX‐1057923       10/5/2015 17:54   image002.jpg                                                Attorney Client
SWITCH‐AX‐1057924 ‐ SWITCH‐AX‐1057924       10/5/2015 17:54   image003.jpg                                                Attorney Client
SWITCH‐AX‐1057925 ‐ SWITCH‐AX‐1057939       10/5/2015 17:54   no Title                                                    Attorney Client
SWITCH‐AX‐1057940 ‐ SWITCH‐AX‐1057940       10/5/2015 17:54   image003.jpg                                                Attorney Client
SWITCH‐AX‐1057941 ‐ SWITCH‐AX‐1057941       10/5/2015 17:54   image010.jpg                                                Attorney Client
SWITCH‐AX‐1057942 ‐ SWITCH‐AX‐1057942       10/5/2015 17:54   image002.jpg                                                Attorney Client
SWITCH‐AX‐1057943 ‐ SWITCH‐AX‐1057947       10/5/2015 18:28   no Title                                                    Attorney Client
SWITCH‐AX‐1057948 ‐ SWITCH‐AX‐1057948       10/5/2015 18:28   image001.jpg                                                Attorney Client
SWITCH‐AX‐1057949 ‐ SWITCH‐AX‐1057949       10/5/2015 18:28   image002.png                                                Attorney Client




                                                                          EXHIBIT 10, PAGE 1873
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 121 of 829


Bates                                   Document Date         Document Title                                                                     Privilege
SWITCH‐AX‐1057950 ‐ SWITCH‐AX‐1057955       10/5/2015 19:22   no Title                                                                           Attorney Client
SWITCH‐AX‐1057956 ‐ SWITCH‐AX‐1057956       10/5/2015 19:22   image002.png                                                                       Attorney Client
SWITCH‐AX‐1057957 ‐ SWITCH‐AX‐1057957       10/5/2015 19:22   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1057958 ‐ SWITCH‐AX‐1057958       10/5/2015 19:22   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1057959 ‐ SWITCH‐AX‐1057974       10/5/2015 19:32   no Title                                                                           Attorney Client
SWITCH‐AX‐1057975 ‐ SWITCH‐AX‐1057975       10/5/2015 19:32   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1057976 ‐ SWITCH‐AX‐1057976       10/5/2015 19:32   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1057977 ‐ SWITCH‐AX‐1057977       10/5/2015 19:32   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1057978 ‐ SWITCH‐AX‐1057978       10/5/2015 19:32   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1057979 ‐ SWITCH‐AX‐1057979       10/5/2015 19:32   image010.jpg                                                                       Attorney Client
SWITCH‐AX‐1057980 ‐ SWITCH‐AX‐1057980       10/5/2015 19:32   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1057981 ‐ SWITCH‐AX‐1057981       10/5/2015 19:32   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1057982 ‐ SWITCH‐AX‐1057982       10/5/2015 19:32   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1057983 ‐ SWITCH‐AX‐1057983       10/5/2015 19:32   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1057984 ‐ SWITCH‐AX‐1057999       10/5/2015 19:32   no Title                                                                           Attorney Client
SWITCH‐AX‐1058000 ‐ SWITCH‐AX‐1058000       10/5/2015 19:32   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1058001 ‐ SWITCH‐AX‐1058001       10/5/2015 19:32   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1058002 ‐ SWITCH‐AX‐1058002       10/5/2015 19:32   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1058003 ‐ SWITCH‐AX‐1058003       10/5/2015 19:32   image010.jpg                                                                       Attorney Client
SWITCH‐AX‐1058004 ‐ SWITCH‐AX‐1058004       10/5/2015 19:32   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1058005 ‐ SWITCH‐AX‐1058005       10/5/2015 19:32   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1058006 ‐ SWITCH‐AX‐1058006       10/5/2015 19:32   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1058007 ‐ SWITCH‐AX‐1058007       10/5/2015 19:32   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1058008 ‐ SWITCH‐AX‐1058008       10/5/2015 19:32   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1058009 ‐ SWITCH‐AX‐1058013       10/5/2015 21:33   no Title                                                                           Attorney Client
SWITCH‐AX‐1058014 ‐ SWITCH‐AX‐1058014       10/5/2015 21:33   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1058015 ‐ SWITCH‐AX‐1058020        10/6/2015 9:31   no Title                                                                           Attorney Client
SWITCH‐AX‐1058021 ‐ SWITCH‐AX‐1058021        10/6/2015 9:31   image002.png                                                                       Attorney Client
SWITCH‐AX‐1058022 ‐ SWITCH‐AX‐1058022        10/6/2015 9:31   image007.png                                                                       Attorney Client
SWITCH‐AX‐1058023 ‐ SWITCH‐AX‐1058023        10/6/2015 9:31   image010.jpg                                                                       Attorney Client
SWITCH‐AX‐1058024 ‐ SWITCH‐AX‐1058024        10/6/2015 9:31   image009.jpg                                                                       Attorney Client
SWITCH‐AX‐1058025 ‐ SWITCH‐AX‐1058025        10/6/2015 9:31   image008.jpg                                                                       Attorney Client
SWITCH‐AX‐1058026 ‐ SWITCH‐AX‐1058026        10/6/2015 9:31   image006.png                                                                       Attorney Client
SWITCH‐AX‐1058027 ‐ SWITCH‐AX‐1058032        10/6/2015 9:31   no Title                                                                           Attorney Client
SWITCH‐AX‐1058033 ‐ SWITCH‐AX‐1058033        10/6/2015 9:31   image007.png                                                                       Attorney Client
SWITCH‐AX‐1058034 ‐ SWITCH‐AX‐1058034        10/6/2015 9:31   image009.jpg                                                                       Attorney Client
SWITCH‐AX‐1058035 ‐ SWITCH‐AX‐1058035        10/6/2015 9:31   image002.png                                                                       Attorney Client
SWITCH‐AX‐1058036 ‐ SWITCH‐AX‐1058036        10/6/2015 9:31   image010.jpg                                                                       Attorney Client
SWITCH‐AX‐1058037 ‐ SWITCH‐AX‐1058037        10/6/2015 9:31   image006.png                                                                       Attorney Client
SWITCH‐AX‐1058038 ‐ SWITCH‐AX‐1058038        10/6/2015 9:31   image008.jpg                                                                       Attorney Client
SWITCH‐AX‐1058039 ‐ SWITCH‐AX‐1058040       10/6/2015 10:00   no Title                                                                           Attorney Client
SWITCH‐AX‐1058041 ‐ SWITCH‐AX‐1058042       10/6/2015 10:00   Master NDA SCG V5 05052014.doc                                                     Attorney Client
SWITCH‐AX‐1058043 ‐ SWITCH‐AX‐1058043       10/6/2015 10:00   image003.png                                                                       Attorney Client
SWITCH‐AX‐1058044 ‐ SWITCH‐AX‐1058044       10/6/2015 10:48   no Title                                                                           Attorney Client
SWITCH‐AX‐1058045 ‐ SWITCH‐AX‐1058053       10/6/2015 10:48   420522829_v 3_Switch second supplemental interrogatory response (SLN draft).DOCX   Attorney Client
SWITCH‐AX‐1058054 ‐ SWITCH‐AX‐1058060       10/6/2015 11:20   no Title                                                                           Attorney Client




                                                                          EXHIBIT 10, PAGE 1874
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 122 of 829


Bates                                   Document Date         Document Title                                                Privilege
SWITCH‐AX‐1058061 ‐ SWITCH‐AX‐1058061       10/6/2015 11:20   image005.jpg                                                  Attorney Client
SWITCH‐AX‐1058062 ‐ SWITCH‐AX‐1058062       10/6/2015 11:20   image004.png                                                  Attorney Client
SWITCH‐AX‐1058063 ‐ SWITCH‐AX‐1058063       10/6/2015 11:20   image002.png                                                  Attorney Client
SWITCH‐AX‐1058064 ‐ SWITCH‐AX‐1058064       10/6/2015 11:20   image003.png                                                  Attorney Client
SWITCH‐AX‐1058065 ‐ SWITCH‐AX‐1058065       10/6/2015 11:20   image007.jpg                                                  Attorney Client
SWITCH‐AX‐1058066 ‐ SWITCH‐AX‐1058066       10/6/2015 11:20   image001.png                                                  Attorney Client
SWITCH‐AX‐1058067 ‐ SWITCH‐AX‐1058067       10/6/2015 11:20   image006.jpg                                                  Attorney Client
SWITCH‐AX‐1058068 ‐ SWITCH‐AX‐1058075       10/6/2015 11:44   no Title                                                      Attorney Client
SWITCH‐AX‐1058076 ‐ SWITCH‐AX‐1058076       10/6/2015 11:44   image014.jpg                                                  Attorney Client
SWITCH‐AX‐1058077 ‐ SWITCH‐AX‐1058077       10/6/2015 11:44   image005.jpg                                                  Attorney Client
SWITCH‐AX‐1058078 ‐ SWITCH‐AX‐1058078       10/6/2015 11:44   image013.jpg                                                  Attorney Client
SWITCH‐AX‐1058079 ‐ SWITCH‐AX‐1058079       10/6/2015 11:44   image009.png                                                  Attorney Client
SWITCH‐AX‐1058080 ‐ SWITCH‐AX‐1058080       10/6/2015 11:44   image010.png                                                  Attorney Client
SWITCH‐AX‐1058081 ‐ SWITCH‐AX‐1058081       10/6/2015 11:44   image012.png                                                  Attorney Client
SWITCH‐AX‐1058082 ‐ SWITCH‐AX‐1058082       10/6/2015 11:44   image011.png                                                  Attorney Client
SWITCH‐AX‐1058083 ‐ SWITCH‐AX‐1058083       10/6/2015 12:06   no Title                                                      Attorney Client
SWITCH‐AX‐1058084 ‐ SWITCH‐AX‐1058085       10/6/2015 12:06   Zephyr Manufacturing.pdf                                      Attorney Client
SWITCH‐AX‐1058086 ‐ SWITCH‐AX‐1058087       10/6/2015 12:06   Crescent Nevada Growth Partners.pdf                           Attorney Client
SWITCH‐AX‐1058088 ‐ SWITCH‐AX‐1058088       10/6/2015 12:06   no Title                                                      Attorney Client
SWITCH‐AX‐1058089 ‐ SWITCH‐AX‐1058090       10/6/2015 12:06   Crescent Nevada Growth Partners.pdf                           Attorney Client
SWITCH‐AX‐1058091 ‐ SWITCH‐AX‐1058092       10/6/2015 12:06   Zephyr Manufacturing.pdf                                      Attorney Client
SWITCH‐AX‐1058093 ‐ SWITCH‐AX‐1058101       10/6/2015 12:10   no Title                                                      Attorney Client
SWITCH‐AX‐1058102 ‐ SWITCH‐AX‐1058102       10/6/2015 12:10   image003.png                                                  Attorney Client
SWITCH‐AX‐1058103 ‐ SWITCH‐AX‐1058103       10/6/2015 12:10   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1058104 ‐ SWITCH‐AX‐1058104       10/6/2015 12:10   image007.jpg                                                  Attorney Client
SWITCH‐AX‐1058105 ‐ SWITCH‐AX‐1058105       10/6/2015 12:10   image002.png                                                  Attorney Client
SWITCH‐AX‐1058106 ‐ SWITCH‐AX‐1058106       10/6/2015 12:10   image004.png                                                  Attorney Client
SWITCH‐AX‐1058107 ‐ SWITCH‐AX‐1058107       10/6/2015 12:10   image005.png                                                  Attorney Client
SWITCH‐AX‐1058108 ‐ SWITCH‐AX‐1058108       10/6/2015 12:10   image006.jpg                                                  Attorney Client
SWITCH‐AX‐1058109 ‐ SWITCH‐AX‐1058110       10/6/2015 13:02   no Title                                                      Attorney Client
SWITCH‐AX‐1058111 ‐ SWITCH‐AX‐1058126       10/6/2015 13:02   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc   Attorney Client
SWITCH‐AX‐1058127 ‐ SWITCH‐AX‐1058130       10/6/2015 15:20   no Title                                                      Attorney Client
SWITCH‐AX‐1058131 ‐ SWITCH‐AX‐1058133       10/6/2015 15:20   Project Cost Summary.pdf                                      Attorney Client
SWITCH‐AX‐1058134 ‐ SWITCH‐AX‐1058134       10/6/2015 15:20   image001.png                                                  Attorney Client
SWITCH‐AX‐1058135 ‐ SWITCH‐AX‐1058135       10/6/2015 15:20   NBN Cash Owed + Needed 2015‐09‐26.xlsx                        Attorney Client
SWITCH‐AX‐1058136 ‐ SWITCH‐AX‐1058136       10/6/2015 15:20   TRIC ROW and Easement Status.docx                             Attorney Client
SWITCH‐AX‐1058137 ‐ SWITCH‐AX‐1058137       10/6/2015 15:20   Open AP.pdf                                                   Attorney Client
SWITCH‐AX‐1058138 ‐ SWITCH‐AX‐1058138       10/6/2015 17:06   no Title                                                      Attorney Client
SWITCH‐AX‐1058139 ‐ SWITCH‐AX‐1058139       10/6/2015 17:06   HGST ‐ Oct Invoice.pdf                                        Attorney Client
SWITCH‐AX‐1058140 ‐ SWITCH‐AX‐1058140       10/6/2015 17:06   H665‐08‐007‐C.pdf                                             Attorney Client
SWITCH‐AX‐1058141 ‐ SWITCH‐AX‐1058141       10/6/2015 17:06   H665‐08‐013‐C.pdf                                             Attorney Client
SWITCH‐AX‐1058142 ‐ SWITCH‐AX‐1058142       10/6/2015 17:06   image001.png                                                  Attorney Client
SWITCH‐AX‐1058143 ‐ SWITCH‐AX‐1058144       10/6/2015 17:06   H665‐08‐002‐C.pdf                                             Attorney Client
SWITCH‐AX‐1058145 ‐ SWITCH‐AX‐1058151       10/6/2015 17:06   H665‐08‐001‐M.pdf                                             Attorney Client
SWITCH‐AX‐1058152 ‐ SWITCH‐AX‐1058152       10/6/2015 17:06   H665‐08‐011‐C.pdf                                             Attorney Client
SWITCH‐AX‐1058153 ‐ SWITCH‐AX‐1058154       10/6/2015 17:06   RampRate                                                      Attorney Client




                                                                          EXHIBIT 10, PAGE 1875
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 123 of 829


Bates                                   Document Date         Document Title                          Privilege
SWITCH‐AX‐1058155 ‐ SWITCH‐AX‐1058164       10/6/2015 17:06   BPP‐012214‐081 Trace3, Inc..pdf         Attorney Client
SWITCH‐AX‐1058165 ‐ SWITCH‐AX‐1058165       10/6/2015 17:06   H665‐08‐012‐C.pdf                       Attorney Client
SWITCH‐AX‐1058166 ‐ SWITCH‐AX‐1058166       10/6/2015 17:06   H665‐08‐014‐C.pdf                       Attorney Client
SWITCH‐AX‐1058167 ‐ SWITCH‐AX‐1058167       10/6/2015 17:06   H665‐08‐009‐C.pdf                       Attorney Client
SWITCH‐AX‐1058168 ‐ SWITCH‐AX‐1058168       10/6/2015 17:06   H665‐08‐019‐C.pdf                       Attorney Client
SWITCH‐AX‐1058169 ‐ SWITCH‐AX‐1058169       10/6/2015 17:06   H665‐08‐008‐C.pdf                       Attorney Client
SWITCH‐AX‐1058170 ‐ SWITCH‐AX‐1058170       10/6/2015 17:06   no Title                                Attorney Client
SWITCH‐AX‐1058171 ‐ SWITCH‐AX‐1058171       10/6/2015 17:06   H665‐08‐007‐C.pdf                       Attorney Client
SWITCH‐AX‐1058172 ‐ SWITCH‐AX‐1058172       10/6/2015 17:06   H665‐08‐019‐C.pdf                       Attorney Client
SWITCH‐AX‐1058173 ‐ SWITCH‐AX‐1058173       10/6/2015 17:06   H665‐08‐014‐C.pdf                       Attorney Client
SWITCH‐AX‐1058174 ‐ SWITCH‐AX‐1058175       10/6/2015 17:06   H665‐08‐002‐C.pdf                       Attorney Client
SWITCH‐AX‐1058176 ‐ SWITCH‐AX‐1058177       10/6/2015 17:06   RampRate                                Attorney Client
SWITCH‐AX‐1058178 ‐ SWITCH‐AX‐1058178       10/6/2015 17:06   H665‐08‐013‐C.pdf                       Attorney Client
SWITCH‐AX‐1058179 ‐ SWITCH‐AX‐1058185       10/6/2015 17:06   H665‐08‐001‐M.pdf                       Attorney Client
SWITCH‐AX‐1058186 ‐ SWITCH‐AX‐1058186       10/6/2015 17:06   H665‐08‐011‐C.pdf                       Attorney Client
SWITCH‐AX‐1058187 ‐ SWITCH‐AX‐1058187       10/6/2015 17:06   H665‐08‐012‐C.pdf                       Attorney Client
SWITCH‐AX‐1058188 ‐ SWITCH‐AX‐1058188       10/6/2015 17:06   image001.png                            Attorney Client
SWITCH‐AX‐1058189 ‐ SWITCH‐AX‐1058198       10/6/2015 17:06   BPP‐012214‐081 Trace3, Inc..pdf         Attorney Client
SWITCH‐AX‐1058199 ‐ SWITCH‐AX‐1058199       10/6/2015 17:06   HGST ‐ Oct Invoice.pdf                  Attorney Client
SWITCH‐AX‐1058200 ‐ SWITCH‐AX‐1058200       10/6/2015 17:06   H665‐08‐008‐C.pdf                       Attorney Client
SWITCH‐AX‐1058201 ‐ SWITCH‐AX‐1058201       10/6/2015 17:06   H665‐08‐009‐C.pdf                       Attorney Client
SWITCH‐AX‐1058202 ‐ SWITCH‐AX‐1058202       10/6/2015 17:06   no Title                                Attorney Client
SWITCH‐AX‐1058203 ‐ SWITCH‐AX‐1058203       10/6/2015 17:06   image001.png                            Attorney Client
SWITCH‐AX‐1058204 ‐ SWITCH‐AX‐1058204       10/6/2015 17:06   H665‐08‐019‐C.pdf                       Attorney Client
SWITCH‐AX‐1058205 ‐ SWITCH‐AX‐1058206       10/6/2015 17:06   H665‐08‐002‐C.pdf                       Attorney Client
SWITCH‐AX‐1058207 ‐ SWITCH‐AX‐1058207       10/6/2015 17:06   HGST ‐ Oct Invoice.pdf                  Attorney Client
SWITCH‐AX‐1058208 ‐ SWITCH‐AX‐1058208       10/6/2015 17:06   H665‐08‐009‐C.pdf                       Attorney Client
SWITCH‐AX‐1058209 ‐ SWITCH‐AX‐1058218       10/6/2015 17:06   BPP‐012214‐081 Trace3, Inc..pdf         Attorney Client
SWITCH‐AX‐1058219 ‐ SWITCH‐AX‐1058219       10/6/2015 17:06   H665‐08‐014‐C.pdf                       Attorney Client
SWITCH‐AX‐1058220 ‐ SWITCH‐AX‐1058221       10/6/2015 17:06   RampRate                                Attorney Client
SWITCH‐AX‐1058222 ‐ SWITCH‐AX‐1058222       10/6/2015 17:06   H665‐08‐007‐C.pdf                       Attorney Client
SWITCH‐AX‐1058223 ‐ SWITCH‐AX‐1058223       10/6/2015 17:06   H665‐08‐013‐C.pdf                       Attorney Client
SWITCH‐AX‐1058224 ‐ SWITCH‐AX‐1058224       10/6/2015 17:06   H665‐08‐012‐C.pdf                       Attorney Client
SWITCH‐AX‐1058225 ‐ SWITCH‐AX‐1058225       10/6/2015 17:06   H665‐08‐008‐C.pdf                       Attorney Client
SWITCH‐AX‐1058226 ‐ SWITCH‐AX‐1058226       10/6/2015 17:06   H665‐08‐011‐C.pdf                       Attorney Client
SWITCH‐AX‐1058227 ‐ SWITCH‐AX‐1058227       10/6/2015 17:06   H665‐08‐001‐M.pdf                       Attorney Client
SWITCH‐AX‐1058228 ‐ SWITCH‐AX‐1058231       10/6/2015 18:34   no Title                                Attorney Client
SWITCH‐AX‐1058232 ‐ SWITCH‐AX‐1058232       10/6/2015 18:34   Collection Report 151006.xls            Attorney Client
SWITCH‐AX‐1058233 ‐ SWITCH‐AX‐1058233       10/6/2015 18:34   image001.jpg                            Attorney Client
SWITCH‐AX‐1058234 ‐ SWITCH‐AX‐1058237       10/6/2015 18:37   no Title                                Attorney Client
SWITCH‐AX‐1058238 ‐ SWITCH‐AX‐1058238       10/6/2015 18:37   image001.png                            Attorney Client
SWITCH‐AX‐1058239 ‐ SWITCH‐AX‐1058244       10/6/2015 18:40   no Title                                Attorney Client
SWITCH‐AX‐1058245 ‐ SWITCH‐AX‐1058245       10/6/2015 18:40   image012.jpg                            Attorney Client
SWITCH‐AX‐1058246 ‐ SWITCH‐AX‐1058246       10/6/2015 18:40   image010.png                            Attorney Client
SWITCH‐AX‐1058247 ‐ SWITCH‐AX‐1058247       10/6/2015 18:40   image015.jpg                            Attorney Client
SWITCH‐AX‐1058248 ‐ SWITCH‐AX‐1058248       10/6/2015 18:40   image014.jpg                            Attorney Client




                                                                          EXHIBIT 10, PAGE 1876
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 124 of 829


Bates                                   Document Date         Document Title                                                           Privilege
SWITCH‐AX‐1058249 ‐ SWITCH‐AX‐1058249       10/6/2015 18:40   image002.png                                                             Attorney Client
SWITCH‐AX‐1058250 ‐ SWITCH‐AX‐1058250       10/6/2015 18:40   image013.png                                                             Attorney Client
SWITCH‐AX‐1058251 ‐ SWITCH‐AX‐1058251       10/6/2015 18:40   image011.png                                                             Attorney Client
SWITCH‐AX‐1058252 ‐ SWITCH‐AX‐1058257       10/6/2015 18:40   no Title                                                                 Attorney Client
SWITCH‐AX‐1058258 ‐ SWITCH‐AX‐1058258       10/6/2015 18:40   image002.png                                                             Attorney Client
SWITCH‐AX‐1058259 ‐ SWITCH‐AX‐1058259       10/6/2015 18:40   image010.png                                                             Attorney Client
SWITCH‐AX‐1058260 ‐ SWITCH‐AX‐1058260       10/6/2015 18:40   image014.jpg                                                             Attorney Client
SWITCH‐AX‐1058261 ‐ SWITCH‐AX‐1058261       10/6/2015 18:40   image013.png                                                             Attorney Client
SWITCH‐AX‐1058262 ‐ SWITCH‐AX‐1058262       10/6/2015 18:40   image015.jpg                                                             Attorney Client
SWITCH‐AX‐1058263 ‐ SWITCH‐AX‐1058263       10/6/2015 18:40   image011.png                                                             Attorney Client
SWITCH‐AX‐1058264 ‐ SWITCH‐AX‐1058264       10/6/2015 18:40   image012.jpg                                                             Attorney Client
SWITCH‐AX‐1058265 ‐ SWITCH‐AX‐1058269       10/6/2015 18:43   no Title                                                                 Attorney Client
SWITCH‐AX‐1058270 ‐ SWITCH‐AX‐1058270       10/6/2015 18:43   image002.png                                                             Attorney Client
SWITCH‐AX‐1058271 ‐ SWITCH‐AX‐1058271       10/6/2015 18:43   image014.jpg                                                             Attorney Client
SWITCH‐AX‐1058272 ‐ SWITCH‐AX‐1058272       10/6/2015 18:43   image002.png                                                             Attorney Client
SWITCH‐AX‐1058273 ‐ SWITCH‐AX‐1058273       10/6/2015 18:43   image015.jpg                                                             Attorney Client
SWITCH‐AX‐1058274 ‐ SWITCH‐AX‐1058274       10/6/2015 18:43   image010.png                                                             Attorney Client
SWITCH‐AX‐1058275 ‐ SWITCH‐AX‐1058275       10/6/2015 18:43   image013.png                                                             Attorney Client
SWITCH‐AX‐1058276 ‐ SWITCH‐AX‐1058276       10/6/2015 18:43   image012.jpg                                                             Attorney Client
SWITCH‐AX‐1058277 ‐ SWITCH‐AX‐1058277       10/6/2015 18:43   image015.jpg                                                             Attorney Client
SWITCH‐AX‐1058278 ‐ SWITCH‐AX‐1058278       10/6/2015 18:43   image011.png                                                             Attorney Client
SWITCH‐AX‐1058279 ‐ SWITCH‐AX‐1058283       10/6/2015 19:05   no Title                                                                 Attorney Client
SWITCH‐AX‐1058284 ‐ SWITCH‐AX‐1058284       10/6/2015 19:05   image015.jpg                                                             Attorney Client
SWITCH‐AX‐1058285 ‐ SWITCH‐AX‐1058285       10/6/2015 19:05   image002.png                                                             Attorney Client
SWITCH‐AX‐1058286 ‐ SWITCH‐AX‐1058286       10/6/2015 19:05   image002.png                                                             Attorney Client
SWITCH‐AX‐1058287 ‐ SWITCH‐AX‐1058287       10/6/2015 19:05   image015.jpg                                                             Attorney Client
SWITCH‐AX‐1058288 ‐ SWITCH‐AX‐1058292       10/6/2015 20:50   no Title                                                                 Attorney Client
SWITCH‐AX‐1058293 ‐ SWITCH‐AX‐1058293       10/6/2015 20:50   image001.png                                                             Attorney Client
SWITCH‐AX‐1058294 ‐ SWITCH‐AX‐1058299       10/6/2015 22:16   no Title                                                                 Attorney Client
SWITCH‐AX‐1058300 ‐ SWITCH‐AX‐1058300       10/6/2015 22:16   image002.png                                                             Attorney Client
SWITCH‐AX‐1058301 ‐ SWITCH‐AX‐1058301       10/6/2015 22:16   image015.jpg                                                             Attorney Client
SWITCH‐AX‐1058302 ‐ SWITCH‐AX‐1058304        10/7/2015 0:34   no Title                                                                 Attorney Client
SWITCH‐AX‐1058305 ‐ SWITCH‐AX‐1058307        10/7/2015 0:34   no Title                                                                 Attorney Client
SWITCH‐AX‐1058308 ‐ SWITCH‐AX‐1058309        10/7/2015 0:34   no Title                                                                 Attorney Client
SWITCH‐AX‐1058310 ‐ SWITCH‐AX‐1058312        10/7/2015 0:34   no Title                                                                 Attorney Client
SWITCH‐AX‐1058313 ‐ SWITCH‐AX‐1058315        10/7/2015 0:34   no Title                                                                 Attorney Client
SWITCH‐AX‐1058316 ‐ SWITCH‐AX‐1058318        10/7/2015 0:34   no Title                                                                 Attorney Client
SWITCH‐AX‐1058319 ‐ SWITCH‐AX‐1058321        10/7/2015 0:34   no Title                                                                 Attorney Client
SWITCH‐AX‐1058322 ‐ SWITCH‐AX‐1058362        10/7/2015 5:57   no Title                                                                 Attorney Client
SWITCH‐AX‐1058363 ‐ SWITCH‐AX‐1058366        10/7/2015 5:57   Draft_Settlement_Agreement_Swiss_2014‐12‐18 (Reviewed SWITCH) (3).docx   Attorney Client
SWITCH‐AX‐1058367 ‐ SWITCH‐AX‐1058367        10/7/2015 5:57   image002.jpg                                                             Attorney Client
SWITCH‐AX‐1058368 ‐ SWITCH‐AX‐1058370        10/7/2015 7:02   no Title                                                                 Attorney Client
SWITCH‐AX‐1058371 ‐ SWITCH‐AX‐1058387        10/7/2015 7:02   A141ExhibitA‐2014 ‐ Exhibit A                                            Attorney Client
SWITCH‐AX‐1058388 ‐ SWITCH‐AX‐1058440        10/7/2015 7:02   A141‐2014 ‐ Owner‐Design‐Builder Agreement                               Attorney Client
SWITCH‐AX‐1058441 ‐ SWITCH‐AX‐1058446        10/7/2015 7:02   A141ExhibitB‐2014 ‐ Exhibit B                                            Attorney Client
SWITCH‐AX‐1058447 ‐ SWITCH‐AX‐1058449        10/7/2015 9:51   no Title                                                                 Attorney Client




                                                                          EXHIBIT 10, PAGE 1877
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 125 of 829


Bates                                   Document Date         Document Title                                                                                    Privilege
SWITCH‐AX‐1058450 ‐ SWITCH‐AX‐1058450        10/7/2015 9:51   SO ‐ Profit Capital ‐ 10‐07‐15.pdf                                                                Attorney Client
SWITCH‐AX‐1058451 ‐ SWITCH‐AX‐1058458        10/7/2015 9:51   Colocation Facilities Agreement 04‐29‐2015 (fillable form).pdf                                    Attorney Client
SWITCH‐AX‐1058459 ‐ SWITCH‐AX‐1058460       10/7/2015 10:03   no Title                                                                                          Attorney Client
SWITCH‐AX‐1058461 ‐ SWITCH‐AX‐1058469       10/7/2015 10:03   420522829_v 3_Switch second supplemental interrogatory response (SLN draft) (2) SC edits.docx     Attorney Client
SWITCH‐AX‐1058470 ‐ SWITCH‐AX‐1058511       10/7/2015 10:05   no Title                                                                                          Attorney Client;Work Product
SWITCH‐AX‐1058512 ‐ SWITCH‐AX‐1058512       10/7/2015 10:05   image002.jpg                                                                                      Attorney Client;Work Product
SWITCH‐AX‐1058513 ‐ SWITCH‐AX‐1058516       10/7/2015 10:05   Draft_Settlement_Agreement_Swiss_2014‐12‐18 (Reviewed SWITCH) (3).docx                            Attorney Client;Work Product
SWITCH‐AX‐1058517 ‐ SWITCH‐AX‐1058559       10/7/2015 10:14   no Title                                                                                          Attorney Client;Work Product
SWITCH‐AX‐1058560 ‐ SWITCH‐AX‐1058560       10/7/2015 10:14   image002.jpg                                                                                      Attorney Client;Work Product
SWITCH‐AX‐1058561 ‐ SWITCH‐AX‐1058564       10/7/2015 10:14   Draft_Settlement_Agreement_Swiss_2014‐12‐18 (Reviewed SWITCH) (3).docx                            Attorney Client;Work Product
SWITCH‐AX‐1058565 ‐ SWITCH‐AX‐1058571       10/7/2015 10:45   no Title                                                                                          Attorney Client
SWITCH‐AX‐1058572 ‐ SWITCH‐AX‐1058576       10/7/2015 10:45   Centurylink Wave SLA.PDF                                                                          Attorney Client
SWITCH‐AX‐1058577 ‐ SWITCH‐AX‐1058580       10/7/2015 10:45   Zayo Wave SLA.PDF                                                                                 Attorney Client
SWITCH‐AX‐1058581 ‐ SWITCH‐AX‐1058581       10/7/2015 10:45   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1058582 ‐ SWITCH‐AX‐1058583       10/7/2015 10:45   SO‐SW Gas (Transport‐Zayo) 10‐2‐15.pdf                                                            Attorney Client
SWITCH‐AX‐1058584 ‐ SWITCH‐AX‐1058585       10/7/2015 10:45   SO‐SW Gas (Transport‐CTL) 10‐2‐15.pdf                                                             Attorney Client
SWITCH‐AX‐1058586 ‐ SWITCH‐AX‐1058592       10/7/2015 10:45   no Title                                                                                          Attorney Client
SWITCH‐AX‐1058593 ‐ SWITCH‐AX‐1058597       10/7/2015 10:45   Centurylink Wave SLA.PDF                                                                          Attorney Client
SWITCH‐AX‐1058598 ‐ SWITCH‐AX‐1058598       10/7/2015 10:45   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1058599 ‐ SWITCH‐AX‐1058602       10/7/2015 10:45   Zayo Wave SLA.PDF                                                                                 Attorney Client
SWITCH‐AX‐1058603 ‐ SWITCH‐AX‐1058604       10/7/2015 10:45   SO‐SW Gas (Transport‐Zayo) 10‐2‐15.pdf                                                            Attorney Client
SWITCH‐AX‐1058605 ‐ SWITCH‐AX‐1058606       10/7/2015 10:45   SO‐SW Gas (Transport‐CTL) 10‐2‐15.pdf                                                             Attorney Client
SWITCH‐AX‐1058607 ‐ SWITCH‐AX‐1058613       10/7/2015 10:52   no Title                                                                                          Attorney Client
SWITCH‐AX‐1058614 ‐ SWITCH‐AX‐1058614       10/7/2015 10:52   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1058615 ‐ SWITCH‐AX‐1058615       10/7/2015 11:04   no Title                                                                                          Attorney Client
SWITCH‐AX‐1058616 ‐ SWITCH‐AX‐1058685       10/7/2015 11:04   Redline Third AR Operating Agreement V21 to V22b 10‐07‐2015 CL.docx                               Attorney Client
SWITCH‐AX‐1058686 ‐ SWITCH‐AX‐1058686       10/7/2015 11:04   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1058687 ‐ SWITCH‐AX‐1058689       10/7/2015 11:07   no Title                                                                                          Attorney Client;Work Product
SWITCH‐AX‐1058690 ‐ SWITCH‐AX‐1058698       10/7/2015 11:07   420522829_v 4_Switch second supplemental interrogatory response (FINAL).DOCX                      Attorney Client;Work Product
SWITCH‐AX‐1058699 ‐ SWITCH‐AX‐1058699       10/7/2015 11:08   no Title                                                                                          Attorney Client
SWITCH‐AX‐1058700 ‐ SWITCH‐AX‐1058709       10/7/2015 11:08                                                                                                   1 Attorney Client
SWITCH‐AX‐1058710 ‐ SWITCH‐AX‐1058710       10/7/2015 11:16   no Title                                                                                          Attorney Client
SWITCH‐AX‐1058711 ‐ SWITCH‐AX‐1058711       10/7/2015 11:16   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1058712 ‐ SWITCH‐AX‐1058721       10/7/2015 11:16                                                                                                   1 Attorney Client
SWITCH‐AX‐1058722 ‐ SWITCH‐AX‐1058722       10/7/2015 11:16   no Title                                                                                          Attorney Client
SWITCH‐AX‐1058723 ‐ SWITCH‐AX‐1058723       10/7/2015 11:16   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1058724 ‐ SWITCH‐AX‐1058733       10/7/2015 11:16                                                                                                   1 Attorney Client
SWITCH‐AX‐1058734 ‐ SWITCH‐AX‐1058736       10/7/2015 11:32   no Title                                                                                          Attorney Client
SWITCH‐AX‐1058737 ‐ SWITCH‐AX‐1058745       10/7/2015 11:32   420522829_v 4_Switch second supplemental interrogatory response (FINAL).DOCX                      Attorney Client
SWITCH‐AX‐1058746 ‐ SWITCH‐AX‐1058747       10/7/2015 11:33   no Title                                                                                          Attorney Client
SWITCH‐AX‐1058748 ‐ SWITCH‐AX‐1058800       10/7/2015 11:33   A141‐2014 ‐ Owner‐Design‐Builder Agreement                                                        Attorney Client
SWITCH‐AX‐1058801 ‐ SWITCH‐AX‐1058806       10/7/2015 11:33   A141ExhibitB‐2014 ‐ Exhibit B                                                                     Attorney Client
SWITCH‐AX‐1058807 ‐ SWITCH‐AX‐1058823       10/7/2015 11:33   A141ExhibitA‐2014 ‐ Exhibit A                                                                     Attorney Client
SWITCH‐AX‐1058824 ‐ SWITCH‐AX‐1058828       10/7/2015 12:16   no Title                                                                                          Attorney Client
SWITCH‐AX‐1058829 ‐ SWITCH‐AX‐1058832       10/7/2015 13:59   no Title                                                                                          Attorney Client;Work Product
SWITCH‐AX‐1058833 ‐ SWITCH‐AX‐1058842       10/7/2015 13:59   Redline Switch second supplemental interrogatory response (rc).docx                               Attorney Client;Work Product




                                                                             EXHIBIT 10, PAGE 1878
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 126 of 829


Bates                                   Document Date         Document Title                                                                 Privilege
SWITCH‐AX‐1058843 ‐ SWITCH‐AX‐1058846       10/7/2015 14:15   no Title                                                                       Attorney Client
SWITCH‐AX‐1058847 ‐ SWITCH‐AX‐1058856       10/7/2015 14:15   Redline Switch second supplemental interrogatory response (rc).docx            Attorney Client
SWITCH‐AX‐1058857 ‐ SWITCH‐AX‐1058861       10/7/2015 14:37   no Title                                                                       Attorney Client;Work Product
SWITCH‐AX‐1058862 ‐ SWITCH‐AX‐1058870       10/7/2015 14:37   420522829_v 4_Switch second supplemental interrogatory response (FINAL).DOCX   Attorney Client;Work Product
SWITCH‐AX‐1058871 ‐ SWITCH‐AX‐1058871       10/7/2015 15:40   Collection Report 151007.xls                                                   Attorney Client
SWITCH‐AX‐1058872 ‐ SWITCH‐AX‐1058875       10/7/2015 15:40   no Title                                                                       Attorney Client
SWITCH‐AX‐1058876 ‐ SWITCH‐AX‐1058876       10/7/2015 15:40   Collection Report 151007.xls                                                   Attorney Client
SWITCH‐AX‐1058877 ‐ SWITCH‐AX‐1058877       10/7/2015 15:40   image002.jpg                                                                   Attorney Client
SWITCH‐AX‐1058878 ‐ SWITCH‐AX‐1058881       10/7/2015 16:19   no Title                                                                       Attorney Client
SWITCH‐AX‐1058882 ‐ SWITCH‐AX‐1058882       10/7/2015 16:19   image001.png                                                                   Attorney Client
SWITCH‐AX‐1058883 ‐ SWITCH‐AX‐1058885       10/7/2015 17:54   no Title                                                                       Attorney Client
SWITCH‐AX‐1058886 ‐ SWITCH‐AX‐1058938       10/7/2015 17:54   A141‐2014 ‐ Owner‐Design‐Builder Agreement                                     Attorney Client
SWITCH‐AX‐1058939 ‐ SWITCH‐AX‐1058955       10/7/2015 17:54   A141ExhibitA‐2014 ‐ Exhibit A                                                  Attorney Client
SWITCH‐AX‐1058956 ‐ SWITCH‐AX‐1058961       10/7/2015 17:54   A141ExhibitB‐2014 ‐ Exhibit B                                                  Attorney Client
SWITCH‐AX‐1058962 ‐ SWITCH‐AX‐1058963        10/8/2015 0:41   no Title                                                                       Attorney Client
SWITCH‐AX‐1058964 ‐ SWITCH‐AX‐1058967        10/8/2015 8:21   no Title                                                                       Attorney Client
SWITCH‐AX‐1058968 ‐ SWITCH‐AX‐1058984        10/8/2015 8:21   A141ExhibitA‐2014 ‐ Exhibit A                                                  Attorney Client
SWITCH‐AX‐1058985 ‐ SWITCH‐AX‐1059037        10/8/2015 8:21   A141‐2014 ‐ Owner‐Design‐Builder Agreement                                     Attorney Client
SWITCH‐AX‐1059038 ‐ SWITCH‐AX‐1059043        10/8/2015 8:21   A141ExhibitB‐2014 ‐ Exhibit B                                                  Attorney Client
SWITCH‐AX‐1059044 ‐ SWITCH‐AX‐1059047       10/8/2015 13:30   no Title                                                                       Attorney Client
SWITCH‐AX‐1059048 ‐ SWITCH‐AX‐1059048       10/8/2015 13:30   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1059049 ‐ SWITCH‐AX‐1059060       10/8/2015 16:06   no Title                                                                       Attorney Client
SWITCH‐AX‐1059061 ‐ SWITCH‐AX‐1059061       10/8/2015 16:06   H760‐09‐002‐C.pdf                                                              Attorney Client
SWITCH‐AX‐1059062 ‐ SWITCH‐AX‐1059062       10/8/2015 16:06   image002.jpg                                                                   Attorney Client
SWITCH‐AX‐1059063 ‐ SWITCH‐AX‐1059071       10/8/2015 16:06   H760‐09‐001‐M.pdf                                                              Attorney Client
SWITCH‐AX‐1059072 ‐ SWITCH‐AX‐1059072       10/8/2015 16:06   image005.jpg                                                                   Attorney Client
SWITCH‐AX‐1059073 ‐ SWITCH‐AX‐1059073       10/8/2015 18:03   Collection Report 151008.xls                                                   Attorney Client
SWITCH‐AX‐1059074 ‐ SWITCH‐AX‐1059076       10/8/2015 18:03   no Title                                                                       Attorney Client
SWITCH‐AX‐1059077 ‐ SWITCH‐AX‐1059077       10/8/2015 18:03   Collection Report 151008.xls                                                   Attorney Client
SWITCH‐AX‐1059078 ‐ SWITCH‐AX‐1059078       10/8/2015 18:03   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1059079 ‐ SWITCH‐AX‐1059082        10/9/2015 6:34   no Title                                                                       Attorney Client
SWITCH‐AX‐1059083 ‐ SWITCH‐AX‐1059087        10/9/2015 6:34   LOC Modification to Extend Option Year I.pdf                                   Attorney Client
SWITCH‐AX‐1059088 ‐ SWITCH‐AX‐1059091        10/9/2015 6:34   SUBCONTRACT AGREEMENT NO                                                       Attorney Client
SWITCH‐AX‐1059092 ‐ SWITCH‐AX‐1059134        10/9/2015 6:34   SKMBT_C65413062412100                                                          Attorney Client
SWITCH‐AX‐1059135 ‐ SWITCH‐AX‐1059135        10/9/2015 6:34   image002.jpg                                                                   Attorney Client
SWITCH‐AX‐1059136 ‐ SWITCH‐AX‐1059139        10/9/2015 6:34   Senate PO DATE‐28 9 2015 TIME‐09 06 45 ‐ 524818 (002).pdf                      Attorney Client
SWITCH‐AX‐1059140 ‐ SWITCH‐AX‐1059140        10/9/2015 8:51   no Title                                                                       Attorney Client
SWITCH‐AX‐1059141 ‐ SWITCH‐AX‐1059146        10/9/2015 8:51   Microsoft Word ‐ Switch MNDA unsigned.docx                                     Attorney Client
SWITCH‐AX‐1059147 ‐ SWITCH‐AX‐1059147        10/9/2015 8:51   no Title                                                                       Attorney Client
SWITCH‐AX‐1059148 ‐ SWITCH‐AX‐1059153        10/9/2015 8:51   Microsoft Word ‐ Switch MNDA unsigned.docx                                     Attorney Client
SWITCH‐AX‐1059154 ‐ SWITCH‐AX‐1059154        10/9/2015 9:50   no Title                                                                       Attorney Client
SWITCH‐AX‐1059155 ‐ SWITCH‐AX‐1059157        10/9/2015 9:50   RE_ Revised ‐ Zayo ‐ LOA_CFA for Ahern ‐ Service Order_ 554983.msg             Attorney Client
SWITCH‐AX‐1059158 ‐ SWITCH‐AX‐1059159       10/9/2015 10:33   no Title                                                                       Attorney Client
SWITCH‐AX‐1059160 ‐ SWITCH‐AX‐1059160       10/9/2015 10:33   image005.png                                                                   Attorney Client
SWITCH‐AX‐1059161 ‐ SWITCH‐AX‐1059172       10/9/2015 10:33   Switch Supernap CFO 52123.001 SPC DRAFT 10‐6‐15.docm                           Attorney Client
SWITCH‐AX‐1059173 ‐ SWITCH‐AX‐1059177       10/9/2015 10:35   no Title                                                                       Attorney Client




                                                                          EXHIBIT 10, PAGE 1879
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 127 of 829


Bates                                   Document Date         Document Title                                                          Privilege
SWITCH‐AX‐1059178 ‐ SWITCH‐AX‐1059178       10/9/2015 10:35   image002.png                                                            Attorney Client
SWITCH‐AX‐1059179 ‐ SWITCH‐AX‐1059187       10/9/2015 10:35   20151006v2 dml Switch Colo Agreement.docx                               Attorney Client
SWITCH‐AX‐1059188 ‐ SWITCH‐AX‐1059194       10/9/2015 10:53   no Title                                                                Attorney Client
SWITCH‐AX‐1059195 ‐ SWITCH‐AX‐1059195       10/9/2015 10:53   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1059196 ‐ SWITCH‐AX‐1059202       10/9/2015 10:53   Re_ I248_ Reminder from SWITCH.msg                                      Attorney Client
SWITCH‐AX‐1059203 ‐ SWITCH‐AX‐1059204       10/9/2015 10:53   Switch 585023 IP Renewal and 584353 200M IP Riverside Parkwy.pdf        Attorney Client
SWITCH‐AX‐1059205 ‐ SWITCH‐AX‐1059205       10/9/2015 10:53   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1059206 ‐ SWITCH‐AX‐1059206       10/9/2015 10:53   image005.jpg                                                            Attorney Client
SWITCH‐AX‐1059207 ‐ SWITCH‐AX‐1059220       10/9/2015 10:53   A055‐011311‐006‐SO (IP for Intuit).pdf                                  Attorney Client
SWITCH‐AX‐1059221 ‐ SWITCH‐AX‐1059221       10/9/2015 10:53   I248‐07‐082‐C.pdf                                                       Attorney Client
SWITCH‐AX‐1059222 ‐ SWITCH‐AX‐1059222       10/9/2015 10:53   image004.jpg                                                            Attorney Client
SWITCH‐AX‐1059223 ‐ SWITCH‐AX‐1059223       10/9/2015 10:53   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1059224 ‐ SWITCH‐AX‐1059224       10/9/2015 10:53   image005.jpg                                                            Attorney Client
SWITCH‐AX‐1059225 ‐ SWITCH‐AX‐1059225       10/9/2015 10:53   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1059226 ‐ SWITCH‐AX‐1059226       10/9/2015 10:53   image004.jpg                                                            Attorney Client
SWITCH‐AX‐1059227 ‐ SWITCH‐AX‐1059233       10/9/2015 10:53   no Title                                                                Attorney Client
SWITCH‐AX‐1059234 ‐ SWITCH‐AX‐1059235       10/9/2015 10:53   Switch 585023 IP Renewal and 584353 200M IP Riverside Parkwy.pdf        Attorney Client
SWITCH‐AX‐1059236 ‐ SWITCH‐AX‐1059236       10/9/2015 10:53   image004.jpg                                                            Attorney Client
SWITCH‐AX‐1059237 ‐ SWITCH‐AX‐1059237       10/9/2015 10:53   image004.jpg                                                            Attorney Client
SWITCH‐AX‐1059238 ‐ SWITCH‐AX‐1059238       10/9/2015 10:53   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1059239 ‐ SWITCH‐AX‐1059239       10/9/2015 10:53   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1059240 ‐ SWITCH‐AX‐1059253       10/9/2015 10:53   A055‐011311‐006‐SO (IP for Intuit).pdf                                  Attorney Client
SWITCH‐AX‐1059254 ‐ SWITCH‐AX‐1059254       10/9/2015 10:53   image005.jpg                                                            Attorney Client
SWITCH‐AX‐1059255 ‐ SWITCH‐AX‐1059255       10/9/2015 10:53   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1059256 ‐ SWITCH‐AX‐1059256       10/9/2015 10:53   image005.jpg                                                            Attorney Client
SWITCH‐AX‐1059257 ‐ SWITCH‐AX‐1059257       10/9/2015 10:53   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1059258 ‐ SWITCH‐AX‐1059258       10/9/2015 10:53   I248‐07‐082‐C.pdf                                                       Attorney Client
SWITCH‐AX‐1059259 ‐ SWITCH‐AX‐1059265       10/9/2015 10:53   Re_ I248_ Reminder from SWITCH.msg                                      Attorney Client
SWITCH‐AX‐1059266 ‐ SWITCH‐AX‐1059266       10/9/2015 11:17   no Title                                                                Attorney Client
SWITCH‐AX‐1059267 ‐ SWITCH‐AX‐1059269       10/9/2015 11:17   Manager Resolutions (FMV Report) V1 10‐09‐2015.docx                     Attorney Client
SWITCH‐AX‐1059270 ‐ SWITCH‐AX‐1059277       10/9/2015 11:17   Appendix 1 to Comp Comm Resos V1 10‐09‐2015.docx                        Attorney Client
SWITCH‐AX‐1059278 ‐ SWITCH‐AX‐1059278       10/9/2015 11:17   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1059279 ‐ SWITCH‐AX‐1059282       10/9/2015 11:17   Comp Comm Resos (PI Grants) V1 10‐09‐2015.docx                          Attorney Client
SWITCH‐AX‐1059283 ‐ SWITCH‐AX‐1059289       10/9/2015 12:06   no Title                                                                Attorney Client
SWITCH‐AX‐1059290 ‐ SWITCH‐AX‐1059290       10/9/2015 12:06   image006.jpg                                                            Attorney Client
SWITCH‐AX‐1059291 ‐ SWITCH‐AX‐1059292       10/9/2015 12:06   Switch 585023 IP Renewal and 584353 200M IP Riverside Parkwy.pdf        Attorney Client
SWITCH‐AX‐1059293 ‐ SWITCH‐AX‐1059293       10/9/2015 12:06   image008.jpg                                                            Attorney Client
SWITCH‐AX‐1059294 ‐ SWITCH‐AX‐1059294       10/9/2015 12:06   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1059295 ‐ SWITCH‐AX‐1059295       10/9/2015 12:06   image005.jpg                                                            Attorney Client
SWITCH‐AX‐1059296 ‐ SWITCH‐AX‐1059296       10/9/2015 12:46   no Title                                                                Attorney Client
SWITCH‐AX‐1059297 ‐ SWITCH‐AX‐1059430       10/9/2015 12:46   Redline_Oct 7 2015.pdf                                                  Attorney Client
SWITCH‐AX‐1059431 ‐ SWITCH‐AX‐1059432       10/9/2015 12:57   no Title                                                                Attorney Client
SWITCH‐AX‐1059433 ‐ SWITCH‐AX‐1059442       10/9/2015 12:57   CFA IBM Switch V6 10‐09‐15 Switch (with Southwest).docx                 Attorney Client
SWITCH‐AX‐1059443 ‐ SWITCH‐AX‐1059452       10/9/2015 12:57   Redline CFA IBM Switch V5 to V6 10‐09‐15 Switch (with Southwest).docx   Attorney Client
SWITCH‐AX‐1059453 ‐ SWITCH‐AX‐1059455       10/9/2015 13:29   no Title                                                                Attorney Client
SWITCH‐AX‐1059456 ‐ SWITCH‐AX‐1059458       10/9/2015 14:16   no Title                                                                Attorney Client




                                                                          EXHIBIT 10, PAGE 1880
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 128 of 829


Bates                                   Document Date         Document Title                                                                    Privilege
SWITCH‐AX‐1059459 ‐ SWITCH‐AX‐1059462       10/9/2015 14:54   no Title                                                                          Attorney Client
SWITCH‐AX‐1059463 ‐ SWITCH‐AX‐1059466       10/9/2015 15:19   no Title                                                                          Attorney Client
SWITCH‐AX‐1059467 ‐ SWITCH‐AX‐1059467       10/9/2015 15:19   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1059468 ‐ SWITCH‐AX‐1059510       10/9/2015 15:19   SKMBT_C65413062412100                                                             Attorney Client
SWITCH‐AX‐1059511 ‐ SWITCH‐AX‐1059514       10/9/2015 15:19   SUBCONTRACT AGREEMENT NO                                                          Attorney Client
SWITCH‐AX‐1059515 ‐ SWITCH‐AX‐1059519       10/9/2015 15:19   LOC Modification to Extend Option Year I.pdf                                      Attorney Client
SWITCH‐AX‐1059520 ‐ SWITCH‐AX‐1059523       10/9/2015 15:19   Senate PO DATE‐28 9 2015 TIME‐09 06 45 ‐ 524818 (002).pdf                         Attorney Client
SWITCH‐AX‐1059524 ‐ SWITCH‐AX‐1059531       10/9/2015 15:33   no Title                                                                          Attorney Client
SWITCH‐AX‐1059532 ‐ SWITCH‐AX‐1059532       10/9/2015 15:33   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1059533 ‐ SWITCH‐AX‐1059533       10/9/2015 15:33   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1059534 ‐ SWITCH‐AX‐1059534       10/9/2015 15:33   image005.jpg                                                                      Attorney Client
SWITCH‐AX‐1059535 ‐ SWITCH‐AX‐1059536       10/9/2015 15:33   Z059‐100915‐114‐SO (200Mbps Floor Burstable up to 1Gbps Renewal for Intuit).pdf   Attorney Client
SWITCH‐AX‐1059537 ‐ SWITCH‐AX‐1059537       10/9/2015 15:33   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1059538 ‐ SWITCH‐AX‐1059543       10/9/2015 15:40   no Title                                                                          Attorney Client
SWITCH‐AX‐1059544 ‐ SWITCH‐AX‐1059546       10/9/2015 15:43   no Title                                                                          Attorney Client
SWITCH‐AX‐1059547 ‐ SWITCH‐AX‐1059549       10/9/2015 15:43   Microsoft Word ‐ Banjo_Switch.docx                                                Attorney Client
SWITCH‐AX‐1059550 ‐ SWITCH‐AX‐1059550       10/9/2015 15:43   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1059551 ‐ SWITCH‐AX‐1059553       10/9/2015 15:54   no Title                                                                          Attorney Client
SWITCH‐AX‐1059554 ‐ SWITCH‐AX‐1059554       10/9/2015 15:54   image002.png                                                                      Attorney Client
SWITCH‐AX‐1059555 ‐ SWITCH‐AX‐1059555       10/9/2015 15:54   Collection Report 151009.xls                                                      Attorney Client
SWITCH‐AX‐1059556 ‐ SWITCH‐AX‐1059562       10/9/2015 16:03   no Title                                                                          Attorney Client
SWITCH‐AX‐1059563 ‐ SWITCH‐AX‐1059569       10/9/2015 16:03   no Title                                                                          Attorney Client
SWITCH‐AX‐1059570 ‐ SWITCH‐AX‐1059572       10/9/2015 16:15   no Title                                                                          Attorney Client
SWITCH‐AX‐1059573 ‐ SWITCH‐AX‐1059573       10/9/2015 16:15   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1059574 ‐ SWITCH‐AX‐1059574       10/9/2015 16:15   Collection Report 151009.xls                                                      Attorney Client
SWITCH‐AX‐1059575 ‐ SWITCH‐AX‐1059582       10/9/2015 16:29   no Title                                                                          Attorney Client
SWITCH‐AX‐1059583 ‐ SWITCH‐AX‐1059583       10/9/2015 16:29   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1059584 ‐ SWITCH‐AX‐1059592       10/9/2015 16:30   no Title                                                                          Attorney Client
SWITCH‐AX‐1059593 ‐ SWITCH‐AX‐1059593       10/9/2015 16:30   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1059594 ‐ SWITCH‐AX‐1059602       10/9/2015 16:30   no Title                                                                          Attorney Client
SWITCH‐AX‐1059603 ‐ SWITCH‐AX‐1059603       10/9/2015 16:30   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1059604 ‐ SWITCH‐AX‐1059604       10/9/2015 18:41   no Title                                                                          Attorney Client
SWITCH‐AX‐1059605 ‐ SWITCH‐AX‐1059623       10/9/2015 18:41   RENEWABLE ENERGY AGREEMENT V5 10‐11‐15.docx                                       Attorney Client
SWITCH‐AX‐1059624 ‐ SWITCH‐AX‐1059631       10/9/2015 19:23   no Title                                                                          Attorney Client
SWITCH‐AX‐1059632 ‐ SWITCH‐AX‐1059641       10/9/2015 19:23   CFA IBM Switch V7 10‐09‐15 Switch FINAL.docx                                      Attorney Client
SWITCH‐AX‐1059642 ‐ SWITCH‐AX‐1059651       10/9/2015 19:23   Redline CFA IBM Switch V6 to V7 Switch.docx                                       Attorney Client
SWITCH‐AX‐1059652 ‐ SWITCH‐AX‐1059659       10/9/2015 19:23   no Title                                                                          Attorney Client
SWITCH‐AX‐1059660 ‐ SWITCH‐AX‐1059669       10/9/2015 19:23   Redline CFA IBM Switch V6 to V7 Switch.docx                                       Attorney Client
SWITCH‐AX‐1059670 ‐ SWITCH‐AX‐1059679       10/9/2015 19:23   CFA IBM Switch V7 10‐09‐15 Switch FINAL.docx                                      Attorney Client
SWITCH‐AX‐1059680 ‐ SWITCH‐AX‐1059687       10/9/2015 19:31   no Title                                                                          Attorney Client
SWITCH‐AX‐1059688 ‐ SWITCH‐AX‐1059697      10/10/2015 14:24   no Title                                                                          Attorney Client
SWITCH‐AX‐1059698 ‐ SWITCH‐AX‐1059708      10/10/2015 17:41   no Title                                                                          Attorney Client
SWITCH‐AX‐1059709 ‐ SWITCH‐AX‐1059719      10/10/2015 17:42   no Title                                                                          Attorney Client
SWITCH‐AX‐1059720 ‐ SWITCH‐AX‐1059732      10/10/2015 17:43   no Title                                                                          Attorney Client
SWITCH‐AX‐1059733 ‐ SWITCH‐AX‐1059745      10/10/2015 17:43   no Title                                                                          Attorney Client
SWITCH‐AX‐1059746 ‐ SWITCH‐AX‐1059760      10/10/2015 17:58   no Title                                                                          Attorney Client




                                                                          EXHIBIT 10, PAGE 1881
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 129 of 829


Bates                                   Document Date         Document Title                                                                       Privilege
SWITCH‐AX‐1059761 ‐ SWITCH‐AX‐1059773      10/10/2015 23:31   no Title                                                                             Attorney Client
SWITCH‐AX‐1059774 ‐ SWITCH‐AX‐1059783      10/10/2015 23:31   CFA IBM Switch V8 10‐10‐15 Switch FINAL.docx                                         Attorney Client
SWITCH‐AX‐1059784 ‐ SWITCH‐AX‐1059793      10/10/2015 23:31   Redline CFA IBM Switch V7 to V8 Switch.docx                                          Attorney Client
SWITCH‐AX‐1059794 ‐ SWITCH‐AX‐1059806      10/10/2015 23:31   no Title                                                                             Attorney Client
SWITCH‐AX‐1059807 ‐ SWITCH‐AX‐1059816      10/10/2015 23:31   CFA IBM Switch V8 10‐10‐15 Switch FINAL.docx                                         Attorney Client
SWITCH‐AX‐1059817 ‐ SWITCH‐AX‐1059826      10/10/2015 23:31   Redline CFA IBM Switch V7 to V8 Switch.docx                                          Attorney Client
SWITCH‐AX‐1059827 ‐ SWITCH‐AX‐1059839       10/11/2015 3:55   no Title                                                                             Attorney Client
SWITCH‐AX‐1059840 ‐ SWITCH‐AX‐1059840       10/11/2015 4:10   no Title                                                                             Attorney Client
SWITCH‐AX‐1059841 ‐ SWITCH‐AX‐1059843       10/11/2015 4:10   Switch Business Solutions LLC_4009_20151001.pdf                                      Attorney Client
SWITCH‐AX‐1059844 ‐ SWITCH‐AX‐1059858       10/11/2015 6:06   no Title                                                                             Attorney Client
SWITCH‐AX‐1059859 ‐ SWITCH‐AX‐1059869      10/11/2015 11:09   no Title                                                                             Attorney Client
SWITCH‐AX‐1059870 ‐ SWITCH‐AX‐1059870      10/11/2015 11:09   image001.png                                                                         Attorney Client
SWITCH‐AX‐1059871 ‐ SWITCH‐AX‐1059882      10/11/2015 14:29   no Title                                                                             Attorney Client
SWITCH‐AX‐1059883 ‐ SWITCH‐AX‐1059897      10/11/2015 20:54   no Title                                                                             Attorney Client
SWITCH‐AX‐1059898 ‐ SWITCH‐AX‐1059912      10/11/2015 20:54   no Title                                                                             Attorney Client
SWITCH‐AX‐1059913 ‐ SWITCH‐AX‐1059914       10/12/2015 7:10   no Title                                                                             Attorney Client
SWITCH‐AX‐1059915 ‐ SWITCH‐AX‐1059925       10/12/2015 7:10   Early Works Phase 1 Certificate.Rev2.09102015                                        Attorney Client
SWITCH‐AX‐1059926 ‐ SWITCH‐AX‐1059927       10/12/2015 7:43   no Title                                                                             Attorney Client
SWITCH‐AX‐1059928 ‐ SWITCH‐AX‐1059938       10/12/2015 7:43   Early Works Phase 1 Certificate.Rev2.09102015                                        Attorney Client
SWITCH‐AX‐1059939 ‐ SWITCH‐AX‐1059939       10/12/2015 7:44   no Title                                                                             Attorney Client
SWITCH‐AX‐1059940 ‐ SWITCH‐AX‐1059985       10/12/2015 7:44   A141‐2014 ‐ Owner‐Design‐Builder Agreement                                           Attorney Client
SWITCH‐AX‐1059986 ‐ SWITCH‐AX‐1059987       10/12/2015 8:34   no Title                                                                             Attorney Client
SWITCH‐AX‐1059988 ‐ SWITCH‐AX‐1060033       10/12/2015 8:34   A141‐2014 ‐ Owner‐Design‐Builder Agreement                                           Attorney Client
SWITCH‐AX‐1060034 ‐ SWITCH‐AX‐1060037       10/12/2015 8:38   no Title                                                                             Attorney Client
SWITCH‐AX‐1060038 ‐ SWITCH‐AX‐1060041      10/12/2015 13:34   no Title                                                                             Attorney Client
SWITCH‐AX‐1060042 ‐ SWITCH‐AX‐1060047      10/12/2015 13:34   Microsoft Word ‐ Switch MNDA unsigned.docx                                           Attorney Client
SWITCH‐AX‐1060048 ‐ SWITCH‐AX‐1060051      10/12/2015 13:34   no Title                                                                             Attorney Client
SWITCH‐AX‐1060052 ‐ SWITCH‐AX‐1060057      10/12/2015 13:34   Microsoft Word ‐ Switch MNDA unsigned.docx                                           Attorney Client
SWITCH‐AX‐1060058 ‐ SWITCH‐AX‐1060058      10/12/2015 14:14   no Title                                                                             Attorney Client
SWITCH‐AX‐1060059 ‐ SWITCH‐AX‐1060192      10/12/2015 14:14   Redline_Oct 7 2015.pdf                                                               Attorney Client
SWITCH‐AX‐1060193 ‐ SWITCH‐AX‐1060196      10/12/2015 16:11   no Title                                                                             Attorney Client
SWITCH‐AX‐1060197 ‐ SWITCH‐AX‐1060197      10/12/2015 16:11   image001.png                                                                         Attorney Client
SWITCH‐AX‐1060198 ‐ SWITCH‐AX‐1060245      10/12/2015 16:11   A141‐2014 ‐ Owner‐Design‐Builder Agreement                                           Attorney Client
SWITCH‐AX‐1060246 ‐ SWITCH‐AX‐1060246      10/12/2015 16:37   Collection Report 151012.xls                                                         Attorney Client
SWITCH‐AX‐1060247 ‐ SWITCH‐AX‐1060249      10/12/2015 17:00   no Title                                                                             Attorney Client
SWITCH‐AX‐1060250 ‐ SWITCH‐AX‐1060250      10/12/2015 17:00   Collection Report 151012.xls                                                         Attorney Client
SWITCH‐AX‐1060251 ‐ SWITCH‐AX‐1060251      10/12/2015 17:00   image002.jpg                                                                         Attorney Client
SWITCH‐AX‐1060252 ‐ SWITCH‐AX‐1060252      10/12/2015 17:09   no Title                                                                             Attorney Client
SWITCH‐AX‐1060253 ‐ SWITCH‐AX‐1060253      10/12/2015 17:09   image001.png                                                                         Attorney Client
SWITCH‐AX‐1060254 ‐ SWITCH‐AX‐1060254      10/12/2015 17:09   Microsoft PowerPoint ‐ Data Center Outlook ‐ 2015 ‐ JLL‐local reports for pdf.pptx   Attorney Client
SWITCH‐AX‐1060255 ‐ SWITCH‐AX‐1060255      10/12/2015 17:09   Microsoft PowerPoint ‐ Data Center Outlook ‐ 2015 ‐ JLL‐local reports for pdf.pptx   Attorney Client
SWITCH‐AX‐1060256 ‐ SWITCH‐AX‐1060256      10/12/2015 17:09   Microsoft PowerPoint ‐ Data Center Outlook ‐ 2015 ‐ JLL‐local reports for pdf.pptx   Attorney Client
SWITCH‐AX‐1060257 ‐ SWITCH‐AX‐1060257      10/12/2015 17:31   no Title                                                                             Attorney Client
SWITCH‐AX‐1060258 ‐ SWITCH‐AX‐1060276      10/12/2015 17:31   Redline RENEWABLE ENERGY AGREEMENT V4 to V5 10‐11‐15 Switch.docx                     Attorney Client
SWITCH‐AX‐1060277 ‐ SWITCH‐AX‐1060278      10/12/2015 18:19   no Title                                                                             Attorney Client
SWITCH‐AX‐1060279 ‐ SWITCH‐AX‐1060279      10/12/2015 18:19   image004.jpg                                                                         Attorney Client




                                                                           EXHIBIT 10, PAGE 1882
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 130 of 829


Bates                                   Document Date         Document Title                           Privilege
SWITCH‐AX‐1060280 ‐ SWITCH‐AX‐1060289      10/12/2015 18:19                                          1 Attorney Client
SWITCH‐AX‐1060290 ‐ SWITCH‐AX‐1060291      10/12/2015 18:19   no Title                                 Attorney Client
SWITCH‐AX‐1060292 ‐ SWITCH‐AX‐1060292      10/12/2015 18:19   image004.jpg                             Attorney Client
SWITCH‐AX‐1060293 ‐ SWITCH‐AX‐1060302      10/12/2015 18:19                                          1 Attorney Client
SWITCH‐AX‐1060303 ‐ SWITCH‐AX‐1060303      10/12/2015 18:26   no Title                                 Attorney Client
SWITCH‐AX‐1060304 ‐ SWITCH‐AX‐1060304      10/12/2015 18:26   image015.jpg                             Attorney Client
SWITCH‐AX‐1060305 ‐ SWITCH‐AX‐1060317      10/12/2015 18:26   [QWEST CERTIFIED ALLIANCE PROGRAM        Attorney Client
SWITCH‐AX‐1060318 ‐ SWITCH‐AX‐1060318      10/12/2015 18:26   image016.jpg                             Attorney Client
SWITCH‐AX‐1060319 ‐ SWITCH‐AX‐1060319      10/12/2015 18:26   no Title                                 Attorney Client
SWITCH‐AX‐1060320 ‐ SWITCH‐AX‐1060332      10/12/2015 18:26   [QWEST CERTIFIED ALLIANCE PROGRAM        Attorney Client
SWITCH‐AX‐1060333 ‐ SWITCH‐AX‐1060345      10/12/2015 18:26   [QWEST CERTIFIED ALLIANCE PROGRAM        Attorney Client
SWITCH‐AX‐1060346 ‐ SWITCH‐AX‐1060357      10/12/2015 18:26   FW_ Follow up ‐ MPLS deal.msg            Attorney Client
SWITCH‐AX‐1060358 ‐ SWITCH‐AX‐1060371      10/12/2015 18:26   RE_ Follow up ‐ MPLS deal.msg            Attorney Client
SWITCH‐AX‐1060372 ‐ SWITCH‐AX‐1060384      10/12/2015 18:26   [QWEST CERTIFIED ALLIANCE PROGRAM        Attorney Client
SWITCH‐AX‐1060385 ‐ SWITCH‐AX‐1060385      10/12/2015 18:26   image002.jpg                             Attorney Client
SWITCH‐AX‐1060386 ‐ SWITCH‐AX‐1060414      10/12/2015 18:26   Title of PowerPoint Presentation         Attorney Client
SWITCH‐AX‐1060415 ‐ SWITCH‐AX‐1060427      10/12/2015 18:26   [QWEST CERTIFIED ALLIANCE PROGRAM        Attorney Client
SWITCH‐AX‐1060428 ‐ SWITCH‐AX‐1060428      10/12/2015 18:26   image012.jpg                             Attorney Client
SWITCH‐AX‐1060429 ‐ SWITCH‐AX‐1060429      10/12/2015 18:26   no Title                                 Attorney Client
SWITCH‐AX‐1060430 ‐ SWITCH‐AX‐1060430      10/12/2015 18:26   image016.jpg                             Attorney Client
SWITCH‐AX‐1060431 ‐ SWITCH‐AX‐1060431      10/12/2015 18:26   image009.jpg                             Attorney Client
SWITCH‐AX‐1060432 ‐ SWITCH‐AX‐1060432      10/12/2015 18:26   image015.jpg                             Attorney Client
SWITCH‐AX‐1060433 ‐ SWITCH‐AX‐1060436      10/12/2015 18:26   Partner Name:                            Attorney Client
SWITCH‐AX‐1060437 ‐ SWITCH‐AX‐1060448      10/12/2015 18:26   RE_ Follow up ‐ MPLS deal.msg            Attorney Client
SWITCH‐AX‐1060449 ‐ SWITCH‐AX‐1060461      10/12/2015 18:26   [QWEST CERTIFIED ALLIANCE PROGRAM        Attorney Client
SWITCH‐AX‐1060462 ‐ SWITCH‐AX‐1060462      10/12/2015 18:26   no Title                                 Attorney Client
SWITCH‐AX‐1060463 ‐ SWITCH‐AX‐1060463      10/12/2015 18:26   image015.jpg                             Attorney Client
SWITCH‐AX‐1060464 ‐ SWITCH‐AX‐1060476      10/12/2015 18:26   [QWEST CERTIFIED ALLIANCE PROGRAM        Attorney Client
SWITCH‐AX‐1060477 ‐ SWITCH‐AX‐1060489      10/12/2015 18:26   [QWEST CERTIFIED ALLIANCE PROGRAM        Attorney Client
SWITCH‐AX‐1060490 ‐ SWITCH‐AX‐1060503      10/12/2015 18:26   RE_ Follow up ‐ MPLS deal.msg            Attorney Client
SWITCH‐AX‐1060504 ‐ SWITCH‐AX‐1060516      10/12/2015 18:26   [QWEST CERTIFIED ALLIANCE PROGRAM        Attorney Client
SWITCH‐AX‐1060517 ‐ SWITCH‐AX‐1060529      10/12/2015 18:26   [QWEST CERTIFIED ALLIANCE PROGRAM        Attorney Client
SWITCH‐AX‐1060530 ‐ SWITCH‐AX‐1060530      10/12/2015 18:26   no Title                                 Attorney Client
SWITCH‐AX‐1060531 ‐ SWITCH‐AX‐1060531      10/12/2015 18:26   image016.jpg                             Attorney Client
SWITCH‐AX‐1060532 ‐ SWITCH‐AX‐1060535      10/12/2015 18:26   Partner Name:                            Attorney Client
SWITCH‐AX‐1060536 ‐ SWITCH‐AX‐1060564      10/12/2015 18:26   Title of PowerPoint Presentation         Attorney Client
SWITCH‐AX‐1060565 ‐ SWITCH‐AX‐1060565      10/12/2015 18:26   image009.jpg                             Attorney Client
SWITCH‐AX‐1060566 ‐ SWITCH‐AX‐1060566      10/12/2015 18:26   image012.jpg                             Attorney Client
SWITCH‐AX‐1060567 ‐ SWITCH‐AX‐1060567      10/12/2015 18:26   image016.jpg                             Attorney Client
SWITCH‐AX‐1060568 ‐ SWITCH‐AX‐1060580      10/12/2015 18:26   [QWEST CERTIFIED ALLIANCE PROGRAM        Attorney Client
SWITCH‐AX‐1060581 ‐ SWITCH‐AX‐1060592      10/12/2015 18:26   FW_ Follow up ‐ MPLS deal.msg            Attorney Client
SWITCH‐AX‐1060593 ‐ SWITCH‐AX‐1060593      10/12/2015 18:26   no Title                                 Attorney Client
SWITCH‐AX‐1060594 ‐ SWITCH‐AX‐1060605      10/12/2015 18:26   RE_ Follow up ‐ MPLS deal.msg            Attorney Client
SWITCH‐AX‐1060606 ‐ SWITCH‐AX‐1060618      10/12/2015 18:26   [QWEST CERTIFIED ALLIANCE PROGRAM        Attorney Client
SWITCH‐AX‐1060619 ‐ SWITCH‐AX‐1060619      10/12/2015 18:26   image002.jpg                             Attorney Client
SWITCH‐AX‐1060620 ‐ SWITCH‐AX‐1060620      10/12/2015 18:26   image015.jpg                             Attorney Client




                                                                             EXHIBIT 10, PAGE 1883
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 131 of 829


Bates                                   Document Date         Document Title                                               Privilege
SWITCH‐AX‐1060621 ‐ SWITCH‐AX‐1060621      10/12/2015 18:28   no Title                                                     Attorney Client
SWITCH‐AX‐1060622 ‐ SWITCH‐AX‐1060625      10/12/2015 18:28   Partner Name:                                                Attorney Client
SWITCH‐AX‐1060626 ‐ SWITCH‐AX‐1060637      10/12/2015 18:28   RE_ Follow up ‐ MPLS deal.msg                                Attorney Client
SWITCH‐AX‐1060638 ‐ SWITCH‐AX‐1060638      10/12/2015 18:28   no Title                                                     Attorney Client
SWITCH‐AX‐1060639 ‐ SWITCH‐AX‐1060639      10/12/2015 18:28   image015.jpg                                                 Attorney Client
SWITCH‐AX‐1060640 ‐ SWITCH‐AX‐1060668      10/12/2015 18:28   Title of PowerPoint Presentation                             Attorney Client
SWITCH‐AX‐1060669 ‐ SWITCH‐AX‐1060681      10/12/2015 18:28   [QWEST CERTIFIED ALLIANCE PROGRAM                            Attorney Client
SWITCH‐AX‐1060682 ‐ SWITCH‐AX‐1060682      10/12/2015 18:28   image012.jpg                                                 Attorney Client
SWITCH‐AX‐1060683 ‐ SWITCH‐AX‐1060683      10/12/2015 18:28   RE_ CTO agent .msg                                           Attorney Client
SWITCH‐AX‐1060684 ‐ SWITCH‐AX‐1060696      10/12/2015 18:28   [QWEST CERTIFIED ALLIANCE PROGRAM                            Attorney Client
SWITCH‐AX‐1060697 ‐ SWITCH‐AX‐1060709      10/12/2015 18:28   [QWEST CERTIFIED ALLIANCE PROGRAM                            Attorney Client
SWITCH‐AX‐1060710 ‐ SWITCH‐AX‐1060710      10/12/2015 18:28   no Title                                                     Attorney Client
SWITCH‐AX‐1060711 ‐ SWITCH‐AX‐1060711      10/12/2015 18:28   image009.jpg                                                 Attorney Client
SWITCH‐AX‐1060712 ‐ SWITCH‐AX‐1060723      10/12/2015 18:28   FW_ Follow up ‐ MPLS deal.msg                                Attorney Client
SWITCH‐AX‐1060724 ‐ SWITCH‐AX‐1060736      10/12/2015 18:28   [QWEST CERTIFIED ALLIANCE PROGRAM                            Attorney Client
SWITCH‐AX‐1060737 ‐ SWITCH‐AX‐1060749      10/12/2015 18:28   [QWEST CERTIFIED ALLIANCE PROGRAM                            Attorney Client
SWITCH‐AX‐1060750 ‐ SWITCH‐AX‐1060750      10/12/2015 18:28   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1060751 ‐ SWITCH‐AX‐1060751      10/12/2015 18:28   image015.jpg                                                 Attorney Client
SWITCH‐AX‐1060752 ‐ SWITCH‐AX‐1060752      10/12/2015 18:28   image016.jpg                                                 Attorney Client
SWITCH‐AX‐1060753 ‐ SWITCH‐AX‐1060753      10/12/2015 18:28   image016.jpg                                                 Attorney Client
SWITCH‐AX‐1060754 ‐ SWITCH‐AX‐1060767      10/12/2015 18:28   RE_ Follow up ‐ MPLS deal.msg                                Attorney Client
SWITCH‐AX‐1060768 ‐ SWITCH‐AX‐1060780      10/12/2015 18:28   [QWEST CERTIFIED ALLIANCE PROGRAM                            Attorney Client
SWITCH‐AX‐1060781 ‐ SWITCH‐AX‐1060793      10/12/2015 18:28   [QWEST CERTIFIED ALLIANCE PROGRAM                            Attorney Client
SWITCH‐AX‐1060794 ‐ SWITCH‐AX‐1060794       10/13/2015 8:45   Payment Ledger Entries‐ Sep 2015.xlsx                        Attorney Client
SWITCH‐AX‐1060795 ‐ SWITCH‐AX‐1060795       10/13/2015 8:54   no Title                                                     Attorney Client
SWITCH‐AX‐1060796 ‐ SWITCH‐AX‐1060796       10/13/2015 8:54   ATT00001.htm                                                 Attorney Client
SWITCH‐AX‐1060797 ‐ SWITCH‐AX‐1060801       10/13/2015 8:54   c155501.ics                                                  Attorney Client
SWITCH‐AX‐1060802 ‐ SWITCH‐AX‐1060811       10/13/2015 8:54   CFA IBM Switch V8 10‐10‐15 Switch FINAL.docx                 Attorney Client
SWITCH‐AX‐1060812 ‐ SWITCH‐AX‐1060815       10/13/2015 8:54   Convention Center & Alternate Spaces Agreement               Attorney Client
SWITCH‐AX‐1060816 ‐ SWITCH‐AX‐1060825       10/13/2015 8:54   Redline CFA IBM Switch V7 to V8 Switch.docx                  Attorney Client
SWITCH‐AX‐1060826 ‐ SWITCH‐AX‐1060826       10/13/2015 9:04   no Title                                                     Attorney Client
SWITCH‐AX‐1060827 ‐ SWITCH‐AX‐1060831       10/13/2015 9:04   c155501.ics                                                  Attorney Client
SWITCH‐AX‐1060832 ‐ SWITCH‐AX‐1060835       10/13/2015 9:04   Convention Center & Alternate Spaces Agreement               Attorney Client
SWITCH‐AX‐1060836 ‐ SWITCH‐AX‐1060845       10/13/2015 9:04   Redline CFA IBM Switch V7 to V8 Switch.docx                  Attorney Client
SWITCH‐AX‐1060846 ‐ SWITCH‐AX‐1060846       10/13/2015 9:04   ATT00001.htm                                                 Attorney Client
SWITCH‐AX‐1060847 ‐ SWITCH‐AX‐1060856       10/13/2015 9:04   CFA IBM Switch V8 10‐10‐15 Switch FINAL.docx                 Attorney Client
SWITCH‐AX‐1060857 ‐ SWITCH‐AX‐1060857      10/13/2015 10:52   no Title                                                     Attorney Client
SWITCH‐AX‐1060858 ‐ SWITCH‐AX‐1060860      10/13/2015 10:52   Twilio Petition PN.pdf                                       Attorney Client
SWITCH‐AX‐1060861 ‐ SWITCH‐AX‐1060908      10/13/2015 10:52   Twilio MMS Petition.pdf                                      Attorney Client
SWITCH‐AX‐1060909 ‐ SWITCH‐AX‐1060909      10/13/2015 11:07   no Title                                                     Attorney Client
SWITCH‐AX‐1060910 ‐ SWITCH‐AX‐1060919      10/13/2015 11:07   CFA IBM Switch V8 10‐10‐15 Switch FINAL.docx                 Attorney Client
SWITCH‐AX‐1060920 ‐ SWITCH‐AX‐1060920      10/13/2015 11:33   no Title                                                     Attorney Client
SWITCH‐AX‐1060921 ‐ SWITCH‐AX‐1060930      10/13/2015 11:33   Redline CFA IBM Switch V1 to V8 10‐11‐15 Switch FINAL.docx   Attorney Client
SWITCH‐AX‐1060931 ‐ SWITCH‐AX‐1060931      10/13/2015 11:34   no Title                                                     Attorney Client
SWITCH‐AX‐1060932 ‐ SWITCH‐AX‐1060941      10/13/2015 11:34   CFA IBM Switch V8 10‐10‐15 Switch FINAL.docx                 Attorney Client
SWITCH‐AX‐1060942 ‐ SWITCH‐AX‐1060942      10/13/2015 12:03   AP Aging ‐ SWITCH‐Detail.xlsx                                Attorney Client




                                                                          EXHIBIT 10, PAGE 1884
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 132 of 829


Bates                                   Document Date         Document Title                                                  Privilege
SWITCH‐AX‐1060943 ‐ SWITCH‐AX‐1060944      10/13/2015 12:30   no Title                                                        Attorney Client
SWITCH‐AX‐1060945 ‐ SWITCH‐AX‐1060951      10/13/2015 12:30   PowerPoint Presentation                                         Attorney Client
SWITCH‐AX‐1060952 ‐ SWITCH‐AX‐1060952      10/13/2015 12:30   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1060953 ‐ SWITCH‐AX‐1060954      10/13/2015 13:09   no Title                                                        Attorney Client
SWITCH‐AX‐1060955 ‐ SWITCH‐AX‐1060964      10/13/2015 13:09   I775‐09‐001‐M.pdf                                               Attorney Client
SWITCH‐AX‐1060965 ‐ SWITCH‐AX‐1060965      10/13/2015 13:09   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1060966 ‐ SWITCH‐AX‐1060966      10/13/2015 13:34   no Title                                                        Attorney Client
SWITCH‐AX‐1060967 ‐ SWITCH‐AX‐1060968      10/13/2015 13:34   Switch_SO_ IBM_SWA_10_13_15 Final.pdf                           Attorney Client
SWITCH‐AX‐1060969 ‐ SWITCH‐AX‐1060978      10/13/2015 13:34   Redline CFA IBM Switch V1 to V8 10‐11‐15 Switch FINAL[2].docx   Attorney Client
SWITCH‐AX‐1060979 ‐ SWITCH‐AX‐1060988      10/13/2015 13:34   I775‐09‐001‐M.pdf                                               Attorney Client
SWITCH‐AX‐1060989 ‐ SWITCH‐AX‐1060989      10/13/2015 13:34   no Title                                                        Attorney Client
SWITCH‐AX‐1060990 ‐ SWITCH‐AX‐1060991      10/13/2015 13:34   Switch_SO_ IBM_SWA_10_13_15 Final.pdf                           Attorney Client
SWITCH‐AX‐1060992 ‐ SWITCH‐AX‐1061001      10/13/2015 13:34   I775‐09‐001‐M.pdf                                               Attorney Client
SWITCH‐AX‐1061002 ‐ SWITCH‐AX‐1061011      10/13/2015 13:34   Redline CFA IBM Switch V1 to V8 10‐11‐15 Switch FINAL[2].docx   Attorney Client
SWITCH‐AX‐1061012 ‐ SWITCH‐AX‐1061017      10/13/2015 14:05   no Title                                                        Attorney Client
SWITCH‐AX‐1061018 ‐ SWITCH‐AX‐1061018      10/13/2015 14:05   image002.png                                                    Attorney Client
SWITCH‐AX‐1061019 ‐ SWITCH‐AX‐1061027      10/13/2015 14:05   20151006v2 dml Switch Colo Agreement.docx                       Attorney Client
SWITCH‐AX‐1061028 ‐ SWITCH‐AX‐1061028      10/13/2015 14:45   no Title                                                        Attorney Client
SWITCH‐AX‐1061029 ‐ SWITCH‐AX‐1061037      10/13/2015 14:45   CFA Experian Switch V6 10‐13‐15 Switch.docx                     Attorney Client
SWITCH‐AX‐1061038 ‐ SWITCH‐AX‐1061046      10/13/2015 14:45   CFA Experian Switch V5 to V6 10‐13‐15 Switch.docx               Attorney Client
SWITCH‐AX‐1061047 ‐ SWITCH‐AX‐1061048      10/13/2015 14:46   no Title                                                        Attorney Client
SWITCH‐AX‐1061049 ‐ SWITCH‐AX‐1061057      10/13/2015 14:46   CFA Experian Switch V6 10‐13‐15 Switch.docx                     Attorney Client
SWITCH‐AX‐1061058 ‐ SWITCH‐AX‐1061066      10/13/2015 14:46   CFA Experian Switch V5 to V6 10‐13‐15 Switch.docx               Attorney Client
SWITCH‐AX‐1061067 ‐ SWITCH‐AX‐1061067      10/13/2015 15:00   no Title                                                        Attorney Client
SWITCH‐AX‐1061068 ‐ SWITCH‐AX‐1061077      10/13/2015 15:00   CFA IBM Switch V9 10‐13‐15 Switch FINAL.pdf                     Attorney Client
SWITCH‐AX‐1061078 ‐ SWITCH‐AX‐1061079      10/13/2015 15:04   no Title                                                        Attorney Client
SWITCH‐AX‐1061080 ‐ SWITCH‐AX‐1061088      10/13/2015 15:04   20151013 dml Switch Colo Agreement.docx                         Attorney Client
SWITCH‐AX‐1061089 ‐ SWITCH‐AX‐1061091      10/13/2015 15:11   no Title                                                        Attorney Client
SWITCH‐AX‐1061092 ‐ SWITCH‐AX‐1061100      10/13/2015 15:11   20151013 dml Switch Colo Agreement.docx                         Attorney Client
SWITCH‐AX‐1061101 ‐ SWITCH‐AX‐1061106      10/13/2015 15:12   no Title                                                        Attorney Client
SWITCH‐AX‐1061107 ‐ SWITCH‐AX‐1061107      10/13/2015 15:12   image002.png                                                    Attorney Client
SWITCH‐AX‐1061108 ‐ SWITCH‐AX‐1061108      10/13/2015 15:12   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1061109 ‐ SWITCH‐AX‐1061109      10/13/2015 15:12   M408‐07‐002‐C.pdf                                               Attorney Client
SWITCH‐AX‐1061110 ‐ SWITCH‐AX‐1061117      10/13/2015 15:12   M408‐07‐001‐M.pdf                                               Attorney Client
SWITCH‐AX‐1061118 ‐ SWITCH‐AX‐1061120      10/13/2015 15:15   no Title                                                        Attorney Client
SWITCH‐AX‐1061121 ‐ SWITCH‐AX‐1061129      10/13/2015 15:15   CFA Experian Switch V7 10‐13‐15 Switch.docx                     Attorney Client
SWITCH‐AX‐1061130 ‐ SWITCH‐AX‐1061132      10/13/2015 15:18   no Title                                                        Attorney Client
SWITCH‐AX‐1061133 ‐ SWITCH‐AX‐1061141      10/13/2015 15:18   CFA Experian Switch V7 10‐13‐15 Switch.docx                     Attorney Client
SWITCH‐AX‐1061142 ‐ SWITCH‐AX‐1061142      10/13/2015 16:42   Collection Report 151013.xls                                    Attorney Client
SWITCH‐AX‐1061143 ‐ SWITCH‐AX‐1061143      10/13/2015 16:43   no Title                                                        Attorney Client
SWITCH‐AX‐1061144 ‐ SWITCH‐AX‐1061155      10/13/2015 16:43   Written Consent of Comp Comm 10‐13‐2015.pdf                     Attorney Client
SWITCH‐AX‐1061156 ‐ SWITCH‐AX‐1061156      10/13/2015 16:43   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1061157 ‐ SWITCH‐AX‐1061159      10/13/2015 16:43   Written Consent of Managers 10‐13‐2015.pdf                      Attorney Client
SWITCH‐AX‐1061160 ‐ SWITCH‐AX‐1061162      10/13/2015 17:01   no Title                                                        Attorney Client
SWITCH‐AX‐1061163 ‐ SWITCH‐AX‐1061163      10/13/2015 17:01   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1061164 ‐ SWITCH‐AX‐1061164      10/13/2015 17:01   Collection Report 151013.xls                                    Attorney Client




                                                                          EXHIBIT 10, PAGE 1885
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 133 of 829


Bates                                   Document Date         Document Title                                                Privilege
SWITCH‐AX‐1061165 ‐ SWITCH‐AX‐1061165      10/13/2015 17:15   no Title                                                      Attorney Client
SWITCH‐AX‐1061166 ‐ SWITCH‐AX‐1061175      10/13/2015 17:15   CFA IBM Switch FINAL 10‐13‐15 Switch.pdf                      Attorney Client
SWITCH‐AX‐1061176 ‐ SWITCH‐AX‐1061177      10/13/2015 17:18   no Title                                                      Attorney Client
SWITCH‐AX‐1061178 ‐ SWITCH‐AX‐1061187      10/13/2015 17:18   CFA IBM Switch FINAL 10‐13‐15 Switch.pdf                      Attorney Client
SWITCH‐AX‐1061188 ‐ SWITCH‐AX‐1061188      10/13/2015 17:26   no Title                                                      Attorney Client
SWITCH‐AX‐1061189 ‐ SWITCH‐AX‐1061200      10/13/2015 17:26   [QWEST CERTIFIED ALLIANCE PROGRAM                             Attorney Client
SWITCH‐AX‐1061201 ‐ SWITCH‐AX‐1061201      10/13/2015 17:26   no Title                                                      Attorney Client
SWITCH‐AX‐1061202 ‐ SWITCH‐AX‐1061213      10/13/2015 17:26   [QWEST CERTIFIED ALLIANCE PROGRAM                             Attorney Client
SWITCH‐AX‐1061214 ‐ SWITCH‐AX‐1061216      10/13/2015 17:43   no Title                                                      Attorney Client
SWITCH‐AX‐1061217 ‐ SWITCH‐AX‐1061232      10/13/2015 17:43   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc   Attorney Client
SWITCH‐AX‐1061233 ‐ SWITCH‐AX‐1061235       10/14/2015 0:39   no Title                                                      Attorney Client
SWITCH‐AX‐1061236 ‐ SWITCH‐AX‐1061239       10/14/2015 6:14   no Title                                                      Attorney Client
SWITCH‐AX‐1061240 ‐ SWITCH‐AX‐1061240       10/14/2015 6:14   14‐9‐SU‐esig‐AK[1][29].png                                    Attorney Client
SWITCH‐AX‐1061241 ‐ SWITCH‐AX‐1061244       10/14/2015 6:14   no Title                                                      Attorney Client
SWITCH‐AX‐1061245 ‐ SWITCH‐AX‐1061245       10/14/2015 6:14   14‐9‐SU‐esig‐AK[1][29].png                                    Attorney Client
SWITCH‐AX‐1061246 ‐ SWITCH‐AX‐1061252      10/14/2015 10:29   no Title                                                      Attorney Client
SWITCH‐AX‐1061253 ‐ SWITCH‐AX‐1061253      10/14/2015 10:29   image004.jpg                                                  Attorney Client
SWITCH‐AX‐1061254 ‐ SWITCH‐AX‐1061261      10/14/2015 10:29   Go Red for Women Sponsorship Application Package.pdf          Attorney Client
SWITCH‐AX‐1061262 ‐ SWITCH‐AX‐1061262      10/14/2015 10:29   image003.png                                                  Attorney Client
SWITCH‐AX‐1061263 ‐ SWITCH‐AX‐1061265      10/14/2015 10:36   no Title                                                      Attorney Client
SWITCH‐AX‐1061266 ‐ SWITCH‐AX‐1061266      10/14/2015 11:30   no Title                                                      Attorney Client
SWITCH‐AX‐1061267 ‐ SWITCH‐AX‐1061274      10/14/2015 11:30   Ltr to Castor of Switch.PDF                                   Attorney Client
SWITCH‐AX‐1061275 ‐ SWITCH‐AX‐1061275      10/14/2015 11:54   no Title                                                      Attorney Client
SWITCH‐AX‐1061276 ‐ SWITCH‐AX‐1061283      10/14/2015 11:54   Ltr to Castor of Switch.PDF                                   Attorney Client
SWITCH‐AX‐1061284 ‐ SWITCH‐AX‐1061285      10/14/2015 11:56   no Title                                                      Attorney Client
SWITCH‐AX‐1061286 ‐ SWITCH‐AX‐1061293      10/14/2015 11:56   Ltr to Castor of Switch.PDF                                   Attorney Client
SWITCH‐AX‐1061294 ‐ SWITCH‐AX‐1061296      10/14/2015 12:00   no Title                                                      Attorney Client
SWITCH‐AX‐1061297 ‐ SWITCH‐AX‐1061297      10/14/2015 14:01   Capitalized Interest Summary_Q3 2015.xlsx                     Attorney Client
SWITCH‐AX‐1061298 ‐ SWITCH‐AX‐1061298      10/14/2015 14:26   no Title                                                      Attorney Client
SWITCH‐AX‐1061299 ‐ SWITCH‐AX‐1061301      10/14/2015 14:26   LEGAL DEPARTMENT WORKFLOW 06‐15‐2015.pdf                      Attorney Client
SWITCH‐AX‐1061302 ‐ SWITCH‐AX‐1061303      10/14/2015 14:38   no Title                                                      Attorney Client
SWITCH‐AX‐1061304 ‐ SWITCH‐AX‐1061306      10/14/2015 14:38   LEGAL DEPARTMENT WORKFLOW 06‐15‐2015.pdf                      Attorney Client
SWITCH‐AX‐1061307 ‐ SWITCH‐AX‐1061307      10/14/2015 14:38   ATT00001.htm                                                  Attorney Client
SWITCH‐AX‐1061308 ‐ SWITCH‐AX‐1061309      10/14/2015 14:38   no Title                                                      Attorney Client
SWITCH‐AX‐1061310 ‐ SWITCH‐AX‐1061312      10/14/2015 14:38   LEGAL DEPARTMENT WORKFLOW 06‐15‐2015.pdf                      Attorney Client
SWITCH‐AX‐1061313 ‐ SWITCH‐AX‐1061313      10/14/2015 14:38   ATT00001.htm                                                  Attorney Client
SWITCH‐AX‐1061314 ‐ SWITCH‐AX‐1061315      10/14/2015 15:23   no Title                                                      Attorney Client
SWITCH‐AX‐1061316 ‐ SWITCH‐AX‐1061318      10/14/2015 15:23   LEGAL DEPARTMENT ATTORNEY WORKFLOW_10‐14‐2015.docx            Attorney Client
SWITCH‐AX‐1061319 ‐ SWITCH‐AX‐1061319      10/14/2015 15:29   no Title                                                      Attorney Client
SWITCH‐AX‐1061320 ‐ SWITCH‐AX‐1061331      10/14/2015 15:29   [QWEST CERTIFIED ALLIANCE PROGRAM                             Attorney Client
SWITCH‐AX‐1061332 ‐ SWITCH‐AX‐1061333      10/14/2015 16:53   no Title                                                      Attorney Client
SWITCH‐AX‐1061334 ‐ SWITCH‐AX‐1061334      10/14/2015 16:53   image001.png                                                  Attorney Client
SWITCH‐AX‐1061335 ‐ SWITCH‐AX‐1061336      10/14/2015 16:53   no Title                                                      Attorney Client
SWITCH‐AX‐1061337 ‐ SWITCH‐AX‐1061337      10/14/2015 16:53   image001.png                                                  Attorney Client
SWITCH‐AX‐1061338 ‐ SWITCH‐AX‐1061339      10/14/2015 16:54   no Title                                                      Attorney Client
SWITCH‐AX‐1061340 ‐ SWITCH‐AX‐1061340      10/14/2015 16:54   image002.jpg                                                  Attorney Client




                                                                          EXHIBIT 10, PAGE 1886
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 134 of 829


Bates                                   Document Date         Document Title                                                     Privilege
SWITCH‐AX‐1061341 ‐ SWITCH‐AX‐1061341      10/14/2015 16:54   image003.png                                                       Attorney Client
SWITCH‐AX‐1061342 ‐ SWITCH‐AX‐1061344      10/14/2015 16:56   no Title                                                           Attorney Client
SWITCH‐AX‐1061345 ‐ SWITCH‐AX‐1061345      10/14/2015 16:56   image001.png                                                       Attorney Client
SWITCH‐AX‐1061346 ‐ SWITCH‐AX‐1061346      10/14/2015 16:56   image002.jpg                                                       Attorney Client
SWITCH‐AX‐1061347 ‐ SWITCH‐AX‐1061349      10/14/2015 17:24   no Title                                                           Attorney Client
SWITCH‐AX‐1061350 ‐ SWITCH‐AX‐1061352      10/14/2015 17:24   LEGAL DEPARTMENT ATTORNEY WORKFLOW_10‐14‐2015.pdf                  Attorney Client
SWITCH‐AX‐1061353 ‐ SWITCH‐AX‐1061353      10/14/2015 17:35   Collection Report 151014.xls                                       Attorney Client
SWITCH‐AX‐1061354 ‐ SWITCH‐AX‐1061356      10/14/2015 17:35   no Title                                                           Attorney Client
SWITCH‐AX‐1061357 ‐ SWITCH‐AX‐1061357      10/14/2015 17:35   image002.jpg                                                       Attorney Client
SWITCH‐AX‐1061358 ‐ SWITCH‐AX‐1061358      10/14/2015 17:35   Collection Report 151014.xls                                       Attorney Client
SWITCH‐AX‐1061359 ‐ SWITCH‐AX‐1061359      10/14/2015 18:09   no Title                                                           Attorney Client
SWITCH‐AX‐1061360 ‐ SWITCH‐AX‐1061362      10/14/2015 18:09   LEGAL DEPARTMENT ATTORNEY WORKFLOW_10‐14‐2015.pdf                  Attorney Client
SWITCH‐AX‐1061363 ‐ SWITCH‐AX‐1061364       10/15/2015 0:37   no Title                                                           Attorney Client
SWITCH‐AX‐1061365 ‐ SWITCH‐AX‐1061366       10/15/2015 0:37   no Title                                                           Attorney Client
SWITCH‐AX‐1061367 ‐ SWITCH‐AX‐1061374       10/15/2015 9:00   no Title                                                           Attorney Client;Work Product
SWITCH‐AX‐1061375 ‐ SWITCH‐AX‐1061376       10/15/2015 9:00   Switch 585023 IP Renewal and 584353 200M IP Riverside Parkwy.pdf   Attorney Client;Work Product
SWITCH‐AX‐1061377 ‐ SWITCH‐AX‐1061377       10/15/2015 9:00   image001.jpg                                                       Attorney Client;Work Product
SWITCH‐AX‐1061378 ‐ SWITCH‐AX‐1061378       10/15/2015 9:00   image005.jpg                                                       Attorney Client;Work Product
SWITCH‐AX‐1061379 ‐ SWITCH‐AX‐1061379       10/15/2015 9:00   image008.jpg                                                       Attorney Client;Work Product
SWITCH‐AX‐1061380 ‐ SWITCH‐AX‐1061380       10/15/2015 9:00   image006.jpg                                                       Attorney Client;Work Product
SWITCH‐AX‐1061381 ‐ SWITCH‐AX‐1061381       10/15/2015 9:00   I248‐07‐082‐C.pdf                                                  Attorney Client;Work Product
SWITCH‐AX‐1061382 ‐ SWITCH‐AX‐1061389       10/15/2015 9:00   no Title                                                           Attorney Client
SWITCH‐AX‐1061390 ‐ SWITCH‐AX‐1061390       10/15/2015 9:00   image008.jpg                                                       Attorney Client
SWITCH‐AX‐1061391 ‐ SWITCH‐AX‐1061391       10/15/2015 9:00   image006.jpg                                                       Attorney Client
SWITCH‐AX‐1061392 ‐ SWITCH‐AX‐1061392       10/15/2015 9:00   image005.jpg                                                       Attorney Client
SWITCH‐AX‐1061393 ‐ SWITCH‐AX‐1061393       10/15/2015 9:00   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1061394 ‐ SWITCH‐AX‐1061395       10/15/2015 9:00   Switch 585023 IP Renewal and 584353 200M IP Riverside Parkwy.pdf   Attorney Client
SWITCH‐AX‐1061396 ‐ SWITCH‐AX‐1061396       10/15/2015 9:00   I248‐07‐082‐C.pdf                                                  Attorney Client
SWITCH‐AX‐1061397 ‐ SWITCH‐AX‐1061407      10/15/2015 11:59   no Title                                                           Attorney Client
SWITCH‐AX‐1061408 ‐ SWITCH‐AX‐1061420      10/15/2015 12:06   no Title                                                           Attorney Client
SWITCH‐AX‐1061421 ‐ SWITCH‐AX‐1061433      10/15/2015 12:06   no Title                                                           Attorney Client
SWITCH‐AX‐1061434 ‐ SWITCH‐AX‐1061436      10/15/2015 12:24   no Title                                                           Attorney Client
SWITCH‐AX‐1061437 ‐ SWITCH‐AX‐1061444      10/15/2015 12:24   H391‐07‐001‐M.pdf                                                  Attorney Client
SWITCH‐AX‐1061445 ‐ SWITCH‐AX‐1061447      10/15/2015 12:24   no Title                                                           Attorney Client
SWITCH‐AX‐1061448 ‐ SWITCH‐AX‐1061455      10/15/2015 12:24   H391‐07‐001‐M.pdf                                                  Attorney Client
SWITCH‐AX‐1061456 ‐ SWITCH‐AX‐1061456      10/15/2015 12:29   no Title                                                           Attorney Client
SWITCH‐AX‐1061457 ‐ SWITCH‐AX‐1061458      10/15/2015 12:29   Switch_SO_ IBM_SWA_10_13_15 Final[7].pdf                           Attorney Client
SWITCH‐AX‐1061459 ‐ SWITCH‐AX‐1061468      10/15/2015 12:29   CFA IBM Switch FINAL 10‐13‐15 Switch[2].pdf                        Attorney Client
SWITCH‐AX‐1061469 ‐ SWITCH‐AX‐1061469      10/15/2015 12:30   no Title                                                           Attorney Client
SWITCH‐AX‐1061470 ‐ SWITCH‐AX‐1061479      10/15/2015 12:30   CFA IBM Switch FINAL 10‐13‐15 Switch[2].pdf                        Attorney Client
SWITCH‐AX‐1061480 ‐ SWITCH‐AX‐1061481      10/15/2015 12:30   Switch_SO_ IBM_SWA_10_13_15 Final[7].pdf                           Attorney Client
SWITCH‐AX‐1061482 ‐ SWITCH‐AX‐1061483      10/15/2015 12:42   no Title                                                           Attorney Client
SWITCH‐AX‐1061484 ‐ SWITCH‐AX‐1061493      10/15/2015 12:42   Redline CFA IBM Switch V8 to V9 10‐10‐15 Switch FINAL.DOCX         Attorney Client
SWITCH‐AX‐1061494 ‐ SWITCH‐AX‐1061495      10/15/2015 12:42   no Title                                                           Attorney Client
SWITCH‐AX‐1061496 ‐ SWITCH‐AX‐1061505      10/15/2015 12:42   Redline CFA IBM Switch V8 to V9 10‐10‐15 Switch FINAL.DOCX         Attorney Client
SWITCH‐AX‐1061506 ‐ SWITCH‐AX‐1061512      10/15/2015 13:48   no Title                                                           Attorney Client




                                                                          EXHIBIT 10, PAGE 1887
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 135 of 829


Bates                                   Document Date         Document Title                                                                     Privilege
SWITCH‐AX‐1061513 ‐ SWITCH‐AX‐1061513      10/15/2015 13:48   image004.jpg                                                                       Attorney Client
SWITCH‐AX‐1061514 ‐ SWITCH‐AX‐1061514      10/15/2015 13:48   14‐9‐SU‐esig‐APorto[1][7].png                                                      Attorney Client
SWITCH‐AX‐1061515 ‐ SWITCH‐AX‐1061515      10/15/2015 13:48   image003.png                                                                       Attorney Client
SWITCH‐AX‐1061516 ‐ SWITCH‐AX‐1061523      10/15/2015 13:48   Go Red for Women Sponsorship Application Package.pdf                               Attorney Client
SWITCH‐AX‐1061524 ‐ SWITCH‐AX‐1061524      10/15/2015 15:53   Collection Report 151015.xls                                                       Attorney Client
SWITCH‐AX‐1061525 ‐ SWITCH‐AX‐1061528      10/15/2015 16:00   no Title                                                                           Attorney Client
SWITCH‐AX‐1061529 ‐ SWITCH‐AX‐1061529      10/15/2015 16:00   NBN Cash Owed + Needed 2015‐09‐26.xlsx                                             Attorney Client
SWITCH‐AX‐1061530 ‐ SWITCH‐AX‐1061530      10/15/2015 16:00   image001.png                                                                       Attorney Client
SWITCH‐AX‐1061531 ‐ SWITCH‐AX‐1061531      10/15/2015 16:00   Open AP.pdf                                                                        Attorney Client
SWITCH‐AX‐1061532 ‐ SWITCH‐AX‐1061534      10/15/2015 16:00   Project Cost Summary.pdf                                                           Attorney Client
SWITCH‐AX‐1061535 ‐ SWITCH‐AX‐1061535      10/15/2015 16:00   TRIC ROW and Easement Status.docx                                                  Attorney Client
SWITCH‐AX‐1061536 ‐ SWITCH‐AX‐1061540      10/15/2015 16:15   no Title                                                                           Attorney Client
SWITCH‐AX‐1061541 ‐ SWITCH‐AX‐1061541      10/15/2015 16:15   TRIC ROW and Easement Status.docx                                                  Attorney Client
SWITCH‐AX‐1061542 ‐ SWITCH‐AX‐1061542      10/15/2015 16:15   Open AP.pdf                                                                        Attorney Client
SWITCH‐AX‐1061543 ‐ SWITCH‐AX‐1061543      10/15/2015 16:15   NBN Cash Owed + Needed 2015‐09‐26.xlsx                                             Attorney Client
SWITCH‐AX‐1061544 ‐ SWITCH‐AX‐1061546      10/15/2015 16:15   Project Cost Summary.pdf                                                           Attorney Client
SWITCH‐AX‐1061547 ‐ SWITCH‐AX‐1061547      10/15/2015 16:15   image001.png                                                                       Attorney Client
SWITCH‐AX‐1061548 ‐ SWITCH‐AX‐1061548      10/15/2015 16:15   image002.png                                                                       Attorney Client
SWITCH‐AX‐1061549 ‐ SWITCH‐AX‐1061553      10/15/2015 16:15   no Title                                                                           Attorney Client
SWITCH‐AX‐1061554 ‐ SWITCH‐AX‐1061554      10/15/2015 16:15   image002.png                                                                       Attorney Client
SWITCH‐AX‐1061555 ‐ SWITCH‐AX‐1061555      10/15/2015 16:15   image001.png                                                                       Attorney Client
SWITCH‐AX‐1061556 ‐ SWITCH‐AX‐1061556      10/15/2015 16:15   TRIC ROW and Easement Status.docx                                                  Attorney Client
SWITCH‐AX‐1061557 ‐ SWITCH‐AX‐1061557      10/15/2015 16:15   Open AP.pdf                                                                        Attorney Client
SWITCH‐AX‐1061558 ‐ SWITCH‐AX‐1061560      10/15/2015 16:15   Project Cost Summary.pdf                                                           Attorney Client
SWITCH‐AX‐1061561 ‐ SWITCH‐AX‐1061561      10/15/2015 16:15   NBN Cash Owed + Needed 2015‐09‐26.xlsx                                             Attorney Client
SWITCH‐AX‐1061562 ‐ SWITCH‐AX‐1061563      10/15/2015 16:24   no Title                                                                           Attorney Client
SWITCH‐AX‐1061564 ‐ SWITCH‐AX‐1061565      10/15/2015 16:25   no Title                                                                           Attorney Client
SWITCH‐AX‐1061566 ‐ SWITCH‐AX‐1061566      10/15/2015 16:25   image001.png                                                                       Attorney Client
SWITCH‐AX‐1061567 ‐ SWITCH‐AX‐1061578      10/15/2015 16:25   Colocation Facilities Agreement (w) ‐‐ Switch ‐Sequenom 2015 October 15 ....docx   Attorney Client
SWITCH‐AX‐1061579 ‐ SWITCH‐AX‐1061580      10/15/2015 16:25   no Title                                                                           Attorney Client
SWITCH‐AX‐1061581 ‐ SWITCH‐AX‐1061581      10/15/2015 16:25   image001.png                                                                       Attorney Client
SWITCH‐AX‐1061582 ‐ SWITCH‐AX‐1061593      10/15/2015 16:25   Colocation Facilities Agreement (w) ‐‐ Switch ‐Sequenom 2015 October 15 ....docx   Attorney Client
SWITCH‐AX‐1061594 ‐ SWITCH‐AX‐1061598      10/15/2015 16:28   no Title                                                                           Attorney Client
SWITCH‐AX‐1061599 ‐ SWITCH‐AX‐1061599      10/15/2015 16:28   Switch TSCIF Cabinet Flyer                                                         Attorney Client
SWITCH‐AX‐1061600 ‐ SWITCH‐AX‐1061607      10/15/2015 16:28   Colocation Facilities Agreement 04‐29‐2015 (fillable form).pdf                     Attorney Client
SWITCH‐AX‐1061608 ‐ SWITCH‐AX‐1061608      10/15/2015 16:28   SO ‐ FCTI ‐ 10‐15‐15 (4 Racks).pdf                                                 Attorney Client
SWITCH‐AX‐1061609 ‐ SWITCH‐AX‐1061609      10/15/2015 16:28   SO ‐ FCTI ‐ 10‐15‐15 (10 Racks).pdf                                                Attorney Client
SWITCH‐AX‐1061610 ‐ SWITCH‐AX‐1061612      10/15/2015 17:42   no Title                                                                           Attorney Client
SWITCH‐AX‐1061613 ‐ SWITCH‐AX‐1061613      10/15/2015 17:42   Collection Report 151015.xls                                                       Attorney Client
SWITCH‐AX‐1061614 ‐ SWITCH‐AX‐1061614      10/15/2015 17:42   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1061615 ‐ SWITCH‐AX‐1061615      10/15/2015 21:09   no Title                                                                           Attorney Client
SWITCH‐AX‐1061616 ‐ SWITCH‐AX‐1061616       10/16/2015 9:25   no Title                                                                           Attorney Client
SWITCH‐AX‐1061617 ‐ SWITCH‐AX‐1061617       10/16/2015 9:25   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1061618 ‐ SWITCH‐AX‐1061618       10/16/2015 9:25   no Title                                                                           Attorney Client
SWITCH‐AX‐1061619 ‐ SWITCH‐AX‐1061619       10/16/2015 9:25   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1061620 ‐ SWITCH‐AX‐1061621       10/16/2015 9:53   no Title                                                                           Attorney Client




                                                                           EXHIBIT 10, PAGE 1888
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 136 of 829


Bates                                   Document Date         Document Title                                                                  Privilege
SWITCH‐AX‐1061622 ‐ SWITCH‐AX‐1061622       10/16/2015 9:53   image003.jpg                                                                    Attorney Client
SWITCH‐AX‐1061623 ‐ SWITCH‐AX‐1061623       10/16/2015 9:53   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1061624 ‐ SWITCH‐AX‐1061625       10/16/2015 9:58   no Title                                                                        Attorney Client
SWITCH‐AX‐1061626 ‐ SWITCH‐AX‐1061626       10/16/2015 9:58   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1061627 ‐ SWITCH‐AX‐1061627       10/16/2015 9:58   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1061628 ‐ SWITCH‐AX‐1061628       10/16/2015 9:58   image003.jpg                                                                    Attorney Client
SWITCH‐AX‐1061629 ‐ SWITCH‐AX‐1061629       10/16/2015 9:58   image003.jpg                                                                    Attorney Client
SWITCH‐AX‐1061630 ‐ SWITCH‐AX‐1061631      10/16/2015 10:50   no Title                                                                        Attorney Client
SWITCH‐AX‐1061632 ‐ SWITCH‐AX‐1061633      10/16/2015 13:20   no Title                                                                        Attorney Client
SWITCH‐AX‐1061634 ‐ SWITCH‐AX‐1061767      10/16/2015 13:20   Redline_Oct 7 2015.pdf                                                          Attorney Client
SWITCH‐AX‐1061768 ‐ SWITCH‐AX‐1061786      10/16/2015 13:20   Redline RENEWABLE ENERGY AGREEMENT V5 to V6 10‐15‐15 NVE.docx                   Attorney Client
SWITCH‐AX‐1061787 ‐ SWITCH‐AX‐1061792      10/16/2015 13:56   no Title                                                                        Attorney Client
SWITCH‐AX‐1061793 ‐ SWITCH‐AX‐1061805      10/16/2015 13:56   Foreign Exchange Master Agreement                                               Attorney Client
SWITCH‐AX‐1061806 ‐ SWITCH‐AX‐1061806      10/16/2015 13:56   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1061807 ‐ SWITCH‐AX‐1061809      10/16/2015 13:56   Application & Agt for Commercial LofCredit                                      Attorney Client
SWITCH‐AX‐1061810 ‐ SWITCH‐AX‐1061810      10/16/2015 14:08   no Title                                                                        Attorney Client
SWITCH‐AX‐1061811 ‐ SWITCH‐AX‐1061822      10/16/2015 14:08   Switch Supernap CFO 52123 001 SPC.DOCM                                          Attorney Client
SWITCH‐AX‐1061823 ‐ SWITCH‐AX‐1061823      10/16/2015 15:07   Collection Report 151016.xls                                                    Attorney Client
SWITCH‐AX‐1061824 ‐ SWITCH‐AX‐1061824      10/16/2015 15:13   1310 Legal Retainer.xlsx                                                        Attorney Client
SWITCH‐AX‐1061825 ‐ SWITCH‐AX‐1061830      10/16/2015 16:17   no Title                                                                        Attorney Client
SWITCH‐AX‐1061831 ‐ SWITCH‐AX‐1061831      10/16/2015 16:17   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1061832 ‐ SWITCH‐AX‐1061844      10/16/2015 16:17   Foreign Exchange Master Agreement                                               Attorney Client
SWITCH‐AX‐1061845 ‐ SWITCH‐AX‐1061847      10/16/2015 16:17   Application & Agt for Commercial LofCredit                                      Attorney Client
SWITCH‐AX‐1061848 ‐ SWITCH‐AX‐1061849      10/16/2015 16:48   no Title                                                                        Attorney Client
SWITCH‐AX‐1061850 ‐ SWITCH‐AX‐1061860      10/16/2015 16:48   20151016 EL.PDF                                                                 Attorney Client
SWITCH‐AX‐1061861 ‐ SWITCH‐AX‐1061861      10/16/2015 16:48   image002.png                                                                    Attorney Client
SWITCH‐AX‐1061862 ‐ SWITCH‐AX‐1061864      10/16/2015 16:48   20151016 SWITCH SOW v3.pdf                                                      Attorney Client
SWITCH‐AX‐1061865 ‐ SWITCH‐AX‐1061865      10/16/2015 19:04   no Title                                                                        Attorney Client
SWITCH‐AX‐1061866 ‐ SWITCH‐AX‐1061866      10/16/2015 19:04   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1061867 ‐ SWITCH‐AX‐1061867      10/16/2015 19:04   Weekly Purchase Orders Approved 2015.xlsx                                       Attorney Client
SWITCH‐AX‐1061868 ‐ SWITCH‐AX‐1061870      10/17/2015 17:04   no Title                                                                        Attorney Client;Work Product
SWITCH‐AX‐1061871 ‐ SWITCH‐AX‐1061872      10/17/2015 17:04   Summary of Options ‐ Comparison 75 % for Dependents 10‐15‐2015 0% vision.xlsx   Attorney Client;Work Product
SWITCH‐AX‐1061873 ‐ SWITCH‐AX‐1061873      10/17/2015 17:04   2015 Exercise Tax Finance and Net Settle Details ‐ Draft(1).pdf                 Attorney Client;Work Product
SWITCH‐AX‐1061874 ‐ SWITCH‐AX‐1061874      10/17/2015 17:04   Summary of Options ‐ Comparison 75 % for Dependents 10‐15‐2015 0% vision.xlsx   Attorney Client;Work Product
SWITCH‐AX‐1061875 ‐ SWITCH‐AX‐1061877      10/17/2015 17:04   no Title                                                                        Attorney Client
SWITCH‐AX‐1061878 ‐ SWITCH‐AX‐1061878      10/17/2015 17:04   Summary of Options ‐ Comparison 75 % for Dependents 10‐15‐2015 0% vision.xlsx   Attorney Client
SWITCH‐AX‐1061879 ‐ SWITCH‐AX‐1061879      10/17/2015 17:04   2015 Exercise Tax Finance and Net Settle Details ‐ Draft(1).pdf                 Attorney Client
SWITCH‐AX‐1061880 ‐ SWITCH‐AX‐1061881      10/17/2015 17:04   Summary of Options ‐ Comparison 75 % for Dependents 10‐15‐2015 0% vision.xlsx   Attorney Client
SWITCH‐AX‐1061882 ‐ SWITCH‐AX‐1061883      10/17/2015 21:57   no Title                                                                        Attorney Client
SWITCH‐AX‐1061884 ‐ SWITCH‐AX‐1061884      10/17/2015 21:57   ATT00001.htm                                                                    Attorney Client
SWITCH‐AX‐1061885 ‐ SWITCH‐AX‐1061929      10/17/2015 21:57   Switch ASC 718‐IRC 409a Sept 2015 Valuation Report_DRAFT.pdf                    Attorney Client
SWITCH‐AX‐1061930 ‐ SWITCH‐AX‐1061932       10/19/2015 9:40   no Title                                                                        Attorney Client
SWITCH‐AX‐1061933 ‐ SWITCH‐AX‐1061933       10/19/2015 9:40   image001.png                                                                    Attorney Client
SWITCH‐AX‐1061934 ‐ SWITCH‐AX‐1061936      10/19/2015 11:13   no Title                                                                        Attorney Client
SWITCH‐AX‐1061937 ‐ SWITCH‐AX‐1061941      10/19/2015 11:13   Next eotm                                                                       Attorney Client
SWITCH‐AX‐1061942 ‐ SWITCH‐AX‐1061942      10/19/2015 11:13   image001.jpg                                                                    Attorney Client




                                                                          EXHIBIT 10, PAGE 1889
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 137 of 829


Bates                                   Document Date         Document Title                                                  Privilege
SWITCH‐AX‐1061943 ‐ SWITCH‐AX‐1061945      10/19/2015 13:16   no Title                                                        Attorney Client
SWITCH‐AX‐1061946 ‐ SWITCH‐AX‐1061971      10/19/2015 13:16   ABA Negotiation Regional Problem Set ‐ General Facts(1‐3).pdf   Attorney Client
SWITCH‐AX‐1061972 ‐ SWITCH‐AX‐1061976      10/19/2015 13:16   ABA Negotiation Regional Problem ‐ Dolan&Langston.pdf           Attorney Client
SWITCH‐AX‐1061977 ‐ SWITCH‐AX‐1061977      10/19/2015 14:20   no Title                                                        Attorney Client
SWITCH‐AX‐1061978 ‐ SWITCH‐AX‐1061978      10/19/2015 16:41   no Title                                                        Attorney Client
SWITCH‐AX‐1061979 ‐ SWITCH‐AX‐1061979      10/19/2015 16:41   Untitled.msg                                                    Attorney Client
SWITCH‐AX‐1061980 ‐ SWITCH‐AX‐1061980      10/19/2015 16:41   Untitled.msg                                                    Attorney Client
SWITCH‐AX‐1061981 ‐ SWITCH‐AX‐1061984      10/19/2015 16:41   scan.pdf                                                        Attorney Client
SWITCH‐AX‐1061985 ‐ SWITCH‐AX‐1061985      10/19/2015 16:41   Untitled.msg                                                    Attorney Client
SWITCH‐AX‐1061986 ‐ SWITCH‐AX‐1061987      10/19/2015 16:41   scan.pdf                                                        Attorney Client
SWITCH‐AX‐1061988 ‐ SWITCH‐AX‐1061991      10/19/2015 16:41   scan.pdf                                                        Attorney Client
SWITCH‐AX‐1061992 ‐ SWITCH‐AX‐1061992      10/19/2015 16:41   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1061993 ‐ SWITCH‐AX‐1061995      10/19/2015 16:41   scan.pdf                                                        Attorney Client
SWITCH‐AX‐1061996 ‐ SWITCH‐AX‐1061996      10/19/2015 16:41   Untitled.msg                                                    Attorney Client
SWITCH‐AX‐1061997 ‐ SWITCH‐AX‐1061999      10/19/2015 18:09   no Title                                                        Attorney Client
SWITCH‐AX‐1062000 ‐ SWITCH‐AX‐1062000      10/19/2015 18:09   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1062001 ‐ SWITCH‐AX‐1062001      10/19/2015 18:09   Collection Report 151019.xls                                    Attorney Client
SWITCH‐AX‐1062002 ‐ SWITCH‐AX‐1062002      10/19/2015 18:10   Collection Report 151019.xls                                    Attorney Client
SWITCH‐AX‐1062003 ‐ SWITCH‐AX‐1062003      10/19/2015 22:25   no Title                                                        Attorney Client
SWITCH‐AX‐1062004 ‐ SWITCH‐AX‐1062007      10/20/2015 10:32   no Title                                                        Attorney Client
SWITCH‐AX‐1062008 ‐ SWITCH‐AX‐1062011      10/20/2015 10:32   POI ‐ NETOPS ‐ NOC ‐ Abuse Procedure_Rev2.docx                  Attorney Client
SWITCH‐AX‐1062012 ‐ SWITCH‐AX‐1062015      10/20/2015 10:35   no Title                                                        Attorney Client
SWITCH‐AX‐1062016 ‐ SWITCH‐AX‐1062023      10/20/2015 12:03   no Title                                                        Attorney Client
SWITCH‐AX‐1062024 ‐ SWITCH‐AX‐1062024      10/20/2015 12:03   Supernap Italia ‐ JVA updated mark‐up.msg                       Attorney Client
SWITCH‐AX‐1062025 ‐ SWITCH‐AX‐1062048      10/20/2015 12:03   Supernap Italia JVA (mark‐up 22.09.15).docx                     Attorney Client
SWITCH‐AX‐1062049 ‐ SWITCH‐AX‐1062049      10/20/2015 12:14   Admin 2015 Budget Template.xlsx                                 Attorney Client
SWITCH‐AX‐1062050 ‐ SWITCH‐AX‐1062050      10/20/2015 12:36   no Title                                                        Attorney Client
SWITCH‐AX‐1062051 ‐ SWITCH‐AX‐1062055      10/20/2015 12:36   Infrascale_Equipment_Loan_Agreement.pdf                         Attorney Client
SWITCH‐AX‐1062056 ‐ SWITCH‐AX‐1062059      10/20/2015 12:37   no Title                                                        Attorney Client
SWITCH‐AX‐1062060 ‐ SWITCH‐AX‐1062063      10/20/2015 12:37   no Title                                                        Attorney Client
SWITCH‐AX‐1062064 ‐ SWITCH‐AX‐1062066      10/20/2015 14:03   no Title                                                        Attorney Client
SWITCH‐AX‐1062067 ‐ SWITCH‐AX‐1062069      10/20/2015 14:03   Microsoft Word ‐ Banjo_Switch.docx                              Attorney Client
SWITCH‐AX‐1062070 ‐ SWITCH‐AX‐1062070      10/20/2015 14:03   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1062071 ‐ SWITCH‐AX‐1062072      10/20/2015 14:08   no Title                                                        Attorney Client
SWITCH‐AX‐1062073 ‐ SWITCH‐AX‐1062077      10/20/2015 14:08   Infrascale_Equipment_Loan_Agreement.docx                        Attorney Client
SWITCH‐AX‐1062078 ‐ SWITCH‐AX‐1062080      10/20/2015 14:18   no Title                                                        Attorney Client
SWITCH‐AX‐1062081 ‐ SWITCH‐AX‐1062085      10/20/2015 14:18   Financial Analysis ΓÇô XXXXX                                    Attorney Client
SWITCH‐AX‐1062086 ‐ SWITCH‐AX‐1062086      10/20/2015 14:18   image001.png                                                    Attorney Client
SWITCH‐AX‐1062087 ‐ SWITCH‐AX‐1062087      10/20/2015 14:18   image002.png                                                    Attorney Client
SWITCH‐AX‐1062088 ‐ SWITCH‐AX‐1062089      10/20/2015 14:31   no Title                                                        Attorney Client
SWITCH‐AX‐1062090 ‐ SWITCH‐AX‐1062090      10/20/2015 14:31   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1062091 ‐ SWITCH‐AX‐1062091      10/20/2015 14:31   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1062092 ‐ SWITCH‐AX‐1062093      10/20/2015 15:10   no Title                                                        Attorney Client
SWITCH‐AX‐1062094 ‐ SWITCH‐AX‐1062094      10/20/2015 15:10   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1062095 ‐ SWITCH‐AX‐1062097      10/20/2015 18:45   no Title                                                        Attorney Client
SWITCH‐AX‐1062098 ‐ SWITCH‐AX‐1062098      10/20/2015 18:45   image001.jpg                                                    Attorney Client




                                                                           EXHIBIT 10, PAGE 1890
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 138 of 829


Bates                                   Document Date         Document Title                                         Privilege
SWITCH‐AX‐1062099 ‐ SWITCH‐AX‐1062099      10/20/2015 18:45   Collection Report 151020.xls                           Attorney Client
SWITCH‐AX‐1062100 ‐ SWITCH‐AX‐1062102      10/20/2015 21:15   no Title                                               Attorney Client
SWITCH‐AX‐1062103 ‐ SWITCH‐AX‐1062103      10/20/2015 21:15   image003.jpg                                           Attorney Client
SWITCH‐AX‐1062104 ‐ SWITCH‐AX‐1062104      10/20/2015 21:15   image002.jpg                                           Attorney Client
SWITCH‐AX‐1062105 ‐ SWITCH‐AX‐1062107      10/20/2015 21:15   no Title                                               Attorney Client
SWITCH‐AX‐1062108 ‐ SWITCH‐AX‐1062108      10/20/2015 21:15   image002.jpg                                           Attorney Client
SWITCH‐AX‐1062109 ‐ SWITCH‐AX‐1062109      10/20/2015 21:15   image003.jpg                                           Attorney Client
SWITCH‐AX‐1062110 ‐ SWITCH‐AX‐1062112      10/20/2015 21:47   no Title                                               Attorney Client
SWITCH‐AX‐1062113 ‐ SWITCH‐AX‐1062113      10/20/2015 21:47   image002.jpg                                           Attorney Client
SWITCH‐AX‐1062114 ‐ SWITCH‐AX‐1062114      10/20/2015 21:47   image002.jpg                                           Attorney Client
SWITCH‐AX‐1062115 ‐ SWITCH‐AX‐1062115      10/20/2015 21:47   image003.jpg                                           Attorney Client
SWITCH‐AX‐1062116 ‐ SWITCH‐AX‐1062116      10/20/2015 21:47   image003.jpg                                           Attorney Client
SWITCH‐AX‐1062117 ‐ SWITCH‐AX‐1062119       10/21/2015 7:21   no Title                                               Attorney Client
SWITCH‐AX‐1062120 ‐ SWITCH‐AX‐1062120       10/21/2015 7:21   image001.jpg                                           Attorney Client
SWITCH‐AX‐1062121 ‐ SWITCH‐AX‐1062123       10/21/2015 8:10   no Title                                               Attorney Client
SWITCH‐AX‐1062124 ‐ SWITCH‐AX‐1062124       10/21/2015 8:10   image003.jpg                                           Attorney Client
SWITCH‐AX‐1062125 ‐ SWITCH‐AX‐1062125       10/21/2015 8:10   image002.jpg                                           Attorney Client
SWITCH‐AX‐1062126 ‐ SWITCH‐AX‐1062126       10/21/2015 8:10   image002.jpg                                           Attorney Client
SWITCH‐AX‐1062127 ‐ SWITCH‐AX‐1062127       10/21/2015 8:10   image003.jpg                                           Attorney Client
SWITCH‐AX‐1062128 ‐ SWITCH‐AX‐1062130       10/21/2015 8:15   no Title                                               Attorney Client
SWITCH‐AX‐1062131 ‐ SWITCH‐AX‐1062131       10/21/2015 8:15   image002.jpg                                           Attorney Client
SWITCH‐AX‐1062132 ‐ SWITCH‐AX‐1062132       10/21/2015 8:15   image003.jpg                                           Attorney Client
SWITCH‐AX‐1062133 ‐ SWITCH‐AX‐1062133       10/21/2015 8:15   image001.jpg                                           Attorney Client
SWITCH‐AX‐1062134 ‐ SWITCH‐AX‐1062134       10/21/2015 8:15   image002.jpg                                           Attorney Client
SWITCH‐AX‐1062135 ‐ SWITCH‐AX‐1062135       10/21/2015 8:15   image003.jpg                                           Attorney Client
SWITCH‐AX‐1062136 ‐ SWITCH‐AX‐1062138       10/21/2015 8:15   no Title                                               Attorney Client
SWITCH‐AX‐1062139 ‐ SWITCH‐AX‐1062139       10/21/2015 8:15   image002.jpg                                           Attorney Client
SWITCH‐AX‐1062140 ‐ SWITCH‐AX‐1062140       10/21/2015 8:15   image003.jpg                                           Attorney Client
SWITCH‐AX‐1062141 ‐ SWITCH‐AX‐1062141       10/21/2015 8:15   image001.jpg                                           Attorney Client
SWITCH‐AX‐1062142 ‐ SWITCH‐AX‐1062142       10/21/2015 8:15   image003.jpg                                           Attorney Client
SWITCH‐AX‐1062143 ‐ SWITCH‐AX‐1062143       10/21/2015 8:15   image002.jpg                                           Attorney Client
SWITCH‐AX‐1062144 ‐ SWITCH‐AX‐1062147       10/21/2015 9:19   no Title                                               Attorney Client
SWITCH‐AX‐1062148 ‐ SWITCH‐AX‐1062148       10/21/2015 9:19   image003.jpg                                           Attorney Client
SWITCH‐AX‐1062149 ‐ SWITCH‐AX‐1062152       10/21/2015 9:19   no Title                                               Attorney Client
SWITCH‐AX‐1062153 ‐ SWITCH‐AX‐1062153       10/21/2015 9:19   image003.jpg                                           Attorney Client
SWITCH‐AX‐1062154 ‐ SWITCH‐AX‐1062158       10/21/2015 9:21   no Title                                               Attorney Client
SWITCH‐AX‐1062159 ‐ SWITCH‐AX‐1062159      10/21/2015 10:00   no Title                                               Attorney Client
SWITCH‐AX‐1062160 ‐ SWITCH‐AX‐1062168      10/21/2015 10:00   CFA City of Henderson v3 06‐18‐2015 (Switch)[1].docx   Attorney Client
SWITCH‐AX‐1062169 ‐ SWITCH‐AX‐1062169      10/21/2015 10:00   Additional Items Addendum.docx                         Attorney Client
SWITCH‐AX‐1062170 ‐ SWITCH‐AX‐1062170      10/21/2015 10:00   CoH Service Order_10_9_15.xlsx                         Attorney Client
SWITCH‐AX‐1062171 ‐ SWITCH‐AX‐1062171      10/21/2015 10:00   no Title                                               Attorney Client
SWITCH‐AX‐1062172 ‐ SWITCH‐AX‐1062180      10/21/2015 10:00   CFA City of Henderson v3 06‐18‐2015 (Switch)[1].docx   Attorney Client
SWITCH‐AX‐1062181 ‐ SWITCH‐AX‐1062181      10/21/2015 10:00   CoH Service Order_10_9_15.xlsx                         Attorney Client
SWITCH‐AX‐1062182 ‐ SWITCH‐AX‐1062182      10/21/2015 10:00   Additional Items Addendum.docx                         Attorney Client
SWITCH‐AX‐1062183 ‐ SWITCH‐AX‐1062186      10/21/2015 10:14   no Title                                               Attorney Client
SWITCH‐AX‐1062187 ‐ SWITCH‐AX‐1062188      10/21/2015 10:44   no Title                                               Attorney Client




                                                                           EXHIBIT 10, PAGE 1891
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 139 of 829


Bates                                   Document Date         Document Title                                              Privilege
SWITCH‐AX‐1062189 ‐ SWITCH‐AX‐1062189      10/21/2015 10:44   Redline NDA Audit Reports V4 to V5 10‐21‐2015.docx          Attorney Client
SWITCH‐AX‐1062190 ‐ SWITCH‐AX‐1062190      10/21/2015 10:44   image002.jpg                                                Attorney Client
SWITCH‐AX‐1062191 ‐ SWITCH‐AX‐1062193      10/21/2015 10:46   no Title                                                    Attorney Client
SWITCH‐AX‐1062194 ‐ SWITCH‐AX‐1062194      10/21/2015 10:46   image001.jpg                                                Attorney Client
SWITCH‐AX‐1062195 ‐ SWITCH‐AX‐1062197      10/21/2015 10:46   no Title                                                    Attorney Client
SWITCH‐AX‐1062198 ‐ SWITCH‐AX‐1062198      10/21/2015 10:46   image001.jpg                                                Attorney Client
SWITCH‐AX‐1062199 ‐ SWITCH‐AX‐1062202      10/21/2015 11:10   no Title                                                    Attorney Client
SWITCH‐AX‐1062203 ‐ SWITCH‐AX‐1062203      10/21/2015 11:10   image002.png                                                Attorney Client
SWITCH‐AX‐1062204 ‐ SWITCH‐AX‐1062204      10/21/2015 11:10   image003.jpg                                                Attorney Client
SWITCH‐AX‐1062205 ‐ SWITCH‐AX‐1062209      10/21/2015 11:14   no Title                                                    Attorney Client
SWITCH‐AX‐1062210 ‐ SWITCH‐AX‐1062210      10/21/2015 11:14   image002.jpg                                                Attorney Client
SWITCH‐AX‐1062211 ‐ SWITCH‐AX‐1062211      10/21/2015 11:14   image001.png                                                Attorney Client
SWITCH‐AX‐1062212 ‐ SWITCH‐AX‐1062212      10/21/2015 14:31   no Title                                                    Attorney Client
SWITCH‐AX‐1062213 ‐ SWITCH‐AX‐1062215      10/21/2015 14:31   Exclusive Agency Agreement.pdf                              Attorney Client
SWITCH‐AX‐1062216 ‐ SWITCH‐AX‐1062218      10/21/2015 14:31   Microsoft Word ‐ 2 parcels                                  Attorney Client
SWITCH‐AX‐1062219 ‐ SWITCH‐AX‐1062229      10/21/2015 14:31   Comps and Availables.pdf                                    Attorney Client
SWITCH‐AX‐1062230 ‐ SWITCH‐AX‐1062231      10/21/2015 14:53   no Title                                                    Attorney Client
SWITCH‐AX‐1062232 ‐ SWITCH‐AX‐1062243      10/21/2015 14:53   [QWEST CERTIFIED ALLIANCE PROGRAM                           Attorney Client
SWITCH‐AX‐1062244 ‐ SWITCH‐AX‐1062245      10/21/2015 15:07   no Title                                                    Attorney Client
SWITCH‐AX‐1062246 ‐ SWITCH‐AX‐1062247      10/21/2015 15:11   no Title                                                    Attorney Client
SWITCH‐AX‐1062248 ‐ SWITCH‐AX‐1062248      10/21/2015 15:16   no Title                                                    Attorney Client
SWITCH‐AX‐1062249 ‐ SWITCH‐AX‐1062251      10/21/2015 15:16   Microsoft Word ‐ 2 parcels                                  Attorney Client
SWITCH‐AX‐1062252 ‐ SWITCH‐AX‐1062254      10/21/2015 15:16   Exclusive Agency Agreement.pdf                              Attorney Client
SWITCH‐AX‐1062255 ‐ SWITCH‐AX‐1062265      10/21/2015 15:16   Comps and Availables.pdf                                    Attorney Client
SWITCH‐AX‐1062266 ‐ SWITCH‐AX‐1062268      10/21/2015 16:07   no Title                                                    Attorney Client
SWITCH‐AX‐1062269 ‐ SWITCH‐AX‐1062271      10/21/2015 16:07   no Title                                                    Attorney Client
SWITCH‐AX‐1062272 ‐ SWITCH‐AX‐1062275      10/21/2015 17:06   no Title                                                    Attorney Client
SWITCH‐AX‐1062276 ‐ SWITCH‐AX‐1062276      10/21/2015 17:06   image002.jpg                                                Attorney Client
SWITCH‐AX‐1062277 ‐ SWITCH‐AX‐1062277      10/21/2015 17:06   image003.jpg                                                Attorney Client
SWITCH‐AX‐1062278 ‐ SWITCH‐AX‐1062278      10/21/2015 18:32   Collection Report 151021.xls                                Attorney Client
SWITCH‐AX‐1062279 ‐ SWITCH‐AX‐1062281      10/21/2015 18:33   no Title                                                    Attorney Client
SWITCH‐AX‐1062282 ‐ SWITCH‐AX‐1062282      10/21/2015 18:33   Collection Report 151021.xls                                Attorney Client
SWITCH‐AX‐1062283 ‐ SWITCH‐AX‐1062283      10/21/2015 18:33   image002.jpg                                                Attorney Client
SWITCH‐AX‐1062284 ‐ SWITCH‐AX‐1062286      10/21/2015 18:35   no Title                                                    Attorney Client
SWITCH‐AX‐1062287 ‐ SWITCH‐AX‐1062296      10/21/2015 18:35   Redline CFA Switch Sequenom V2 to V3 10‐21‐15 Switch.docx   Attorney Client
SWITCH‐AX‐1062297 ‐ SWITCH‐AX‐1062297      10/21/2015 18:35   image002.png                                                Attorney Client
SWITCH‐AX‐1062298 ‐ SWITCH‐AX‐1062307      10/21/2015 18:35   CFA Switch Sequenom V3 10‐21‐15 Switch.docx                 Attorney Client
SWITCH‐AX‐1062308 ‐ SWITCH‐AX‐1062310      10/21/2015 18:35   no Title                                                    Attorney Client
SWITCH‐AX‐1062311 ‐ SWITCH‐AX‐1062320      10/21/2015 18:35   Redline CFA Switch Sequenom V2 to V3 10‐21‐15 Switch.docx   Attorney Client
SWITCH‐AX‐1062321 ‐ SWITCH‐AX‐1062330      10/21/2015 18:35   CFA Switch Sequenom V3 10‐21‐15 Switch.docx                 Attorney Client
SWITCH‐AX‐1062331 ‐ SWITCH‐AX‐1062331      10/21/2015 18:35   image002.png                                                Attorney Client
SWITCH‐AX‐1062332 ‐ SWITCH‐AX‐1062335       10/22/2015 7:38   no Title                                                    Attorney Client
SWITCH‐AX‐1062336 ‐ SWITCH‐AX‐1062336       10/22/2015 7:38   image002.jpg                                                Attorney Client
SWITCH‐AX‐1062337 ‐ SWITCH‐AX‐1062340       10/22/2015 8:32   no Title                                                    Attorney Client
SWITCH‐AX‐1062341 ‐ SWITCH‐AX‐1062345       10/22/2015 8:46   no Title                                                    Attorney Client
SWITCH‐AX‐1062346 ‐ SWITCH‐AX‐1062346       10/22/2015 8:46   image001.jpg                                                Attorney Client




                                                                          EXHIBIT 10, PAGE 1892
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 140 of 829


Bates                                   Document Date         Document Title                                                       Privilege
SWITCH‐AX‐1062347 ‐ SWITCH‐AX‐1062351       10/22/2015 8:48   no Title                                                             Attorney Client
SWITCH‐AX‐1062352 ‐ SWITCH‐AX‐1062352       10/22/2015 8:48   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1062353 ‐ SWITCH‐AX‐1062357       10/22/2015 8:56   no Title                                                             Attorney Client
SWITCH‐AX‐1062358 ‐ SWITCH‐AX‐1062358       10/22/2015 8:56   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1062359 ‐ SWITCH‐AX‐1062363       10/22/2015 9:00   no Title                                                             Attorney Client
SWITCH‐AX‐1062364 ‐ SWITCH‐AX‐1062386       10/22/2015 9:02   Modify Switch MRC Template                                           Attorney Client
SWITCH‐AX‐1062387 ‐ SWITCH‐AX‐1062401       10/22/2015 9:30   no Title                                                             Attorney Client
SWITCH‐AX‐1062402 ‐ SWITCH‐AX‐1062402       10/22/2015 9:30   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1062403 ‐ SWITCH‐AX‐1062404       10/22/2015 9:46   no Title                                                             Attorney Client
SWITCH‐AX‐1062405 ‐ SWITCH‐AX‐1062407       10/22/2015 9:49   no Title                                                             Attorney Client
SWITCH‐AX‐1062408 ‐ SWITCH‐AX‐1062410       10/22/2015 9:49   no Title                                                             Attorney Client
SWITCH‐AX‐1062411 ‐ SWITCH‐AX‐1062415      10/22/2015 11:09   no Title                                                             Attorney Client
SWITCH‐AX‐1062416 ‐ SWITCH‐AX‐1062417      10/22/2015 13:21   no Title                                                             Attorney Client
SWITCH‐AX‐1062418 ‐ SWITCH‐AX‐1062418      10/22/2015 13:21   image002.jpg                                                         Attorney Client
SWITCH‐AX‐1062419 ‐ SWITCH‐AX‐1062436      10/22/2015 13:21   Redline MSA Switch Level 3 V1 to V2 9‐16‐2015 Switch.doc             Attorney Client
SWITCH‐AX‐1062437 ‐ SWITCH‐AX‐1062442      10/22/2015 13:58   no Title                                                             Attorney Client
SWITCH‐AX‐1062443 ‐ SWITCH‐AX‐1062448      10/22/2015 13:58   no Title                                                             Attorney Client
SWITCH‐AX‐1062449 ‐ SWITCH‐AX‐1062455      10/22/2015 14:26   no Title                                                             Attorney Client
SWITCH‐AX‐1062456 ‐ SWITCH‐AX‐1062468      10/22/2015 14:26   [QWEST CERTIFIED ALLIANCE PROGRAM                                    Attorney Client
SWITCH‐AX‐1062469 ‐ SWITCH‐AX‐1062470      10/22/2015 15:26   no Title                                                             Attorney Client
SWITCH‐AX‐1062471 ‐ SWITCH‐AX‐1062471      10/22/2015 15:26   ATT00003.htm                                                         Attorney Client
SWITCH‐AX‐1062472 ‐ SWITCH‐AX‐1062472      10/22/2015 15:26   ATT00005.htm                                                         Attorney Client
SWITCH‐AX‐1062473 ‐ SWITCH‐AX‐1062474      10/22/2015 15:26   ATT00002.htm                                                         Attorney Client
SWITCH‐AX‐1062475 ‐ SWITCH‐AX‐1062476      10/22/2015 15:26   ATT00001.htm                                                         Attorney Client
SWITCH‐AX‐1062477 ‐ SWITCH‐AX‐1062489      10/22/2015 15:26   [QWEST CERTIFIED ALLIANCE PROGRAM                                    Attorney Client
SWITCH‐AX‐1062490 ‐ SWITCH‐AX‐1062491      10/22/2015 15:26   ATT00004.htm                                                         Attorney Client
SWITCH‐AX‐1062492 ‐ SWITCH‐AX‐1062493      10/22/2015 15:26   no Title                                                             Attorney Client
SWITCH‐AX‐1062494 ‐ SWITCH‐AX‐1062494      10/22/2015 15:26   ATT00005.htm                                                         Attorney Client
SWITCH‐AX‐1062495 ‐ SWITCH‐AX‐1062507      10/22/2015 15:26   [QWEST CERTIFIED ALLIANCE PROGRAM                                    Attorney Client
SWITCH‐AX‐1062508 ‐ SWITCH‐AX‐1062509      10/22/2015 15:26   ATT00004.htm                                                         Attorney Client
SWITCH‐AX‐1062510 ‐ SWITCH‐AX‐1062510      10/22/2015 15:26   ATT00003.htm                                                         Attorney Client
SWITCH‐AX‐1062511 ‐ SWITCH‐AX‐1062512      10/22/2015 15:26   ATT00001.htm                                                         Attorney Client
SWITCH‐AX‐1062513 ‐ SWITCH‐AX‐1062514      10/22/2015 15:26   ATT00002.htm                                                         Attorney Client
SWITCH‐AX‐1062515 ‐ SWITCH‐AX‐1062517      10/22/2015 15:36   no Title                                                             Attorney Client
SWITCH‐AX‐1062518 ‐ SWITCH‐AX‐1062518      10/22/2015 15:36   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1062519 ‐ SWITCH‐AX‐1062525      10/22/2015 15:36   Switch LLC ‐ ATS ‐ 10.19.2015.pdf                                    Attorney Client
SWITCH‐AX‐1062526 ‐ SWITCH‐AX‐1062527      10/22/2015 15:36   Switch LLC ‐ SOW ‐ Phase 1 RD Tax Credit Services ‐ 10.19.2015.pdf   Attorney Client
SWITCH‐AX‐1062528 ‐ SWITCH‐AX‐1062528      10/22/2015 16:22   no Title                                                             Attorney Client
SWITCH‐AX‐1062529 ‐ SWITCH‐AX‐1062537      10/22/2015 16:22   CFA City of Henderson v3 06‐18‐2015 (Switch).docx                    Attorney Client
SWITCH‐AX‐1062538 ‐ SWITCH‐AX‐1062538      10/22/2015 16:22   no Title                                                             Attorney Client
SWITCH‐AX‐1062539 ‐ SWITCH‐AX‐1062547      10/22/2015 16:22   CFA City of Henderson v3 06‐18‐2015 (Switch).docx                    Attorney Client
SWITCH‐AX‐1062548 ‐ SWITCH‐AX‐1062550      10/22/2015 16:36   no Title                                                             Attorney Client
SWITCH‐AX‐1062551 ‐ SWITCH‐AX‐1062551      10/22/2015 16:36   image002.jpg                                                         Attorney Client
SWITCH‐AX‐1062552 ‐ SWITCH‐AX‐1062559      10/22/2015 16:36   E515‐07‐001‐M.pdf                                                    Attorney Client
SWITCH‐AX‐1062560 ‐ SWITCH‐AX‐1062560      10/22/2015 17:19   no Title                                                             Attorney Client
SWITCH‐AX‐1062561 ‐ SWITCH‐AX‐1062567      10/22/2015 17:19   Independent Contractor Services Agreement                            Attorney Client




                                                                           EXHIBIT 10, PAGE 1893
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 141 of 829


Bates                                   Document Date         Document Title                                                    Privilege
SWITCH‐AX‐1062568 ‐ SWITCH‐AX‐1062568      10/22/2015 18:53   no Title                                                          Attorney Client
SWITCH‐AX‐1062569 ‐ SWITCH‐AX‐1062577      10/22/2015 18:53   CFA City of Henderson V4 10‐21‐2015 (Switch).docx                 Attorney Client
SWITCH‐AX‐1062578 ‐ SWITCH‐AX‐1062586      10/22/2015 18:53   Redline CFA City of Henderson V3 to V4 10‐21‐2015 (Switch).docx   Attorney Client
SWITCH‐AX‐1062587 ‐ SWITCH‐AX‐1062587      10/22/2015 18:57   no Title                                                          Attorney Client
SWITCH‐AX‐1062588 ‐ SWITCH‐AX‐1062596      10/22/2015 18:57   Redline CFA City of Henderson V3 to V4 10‐21‐2015 (Switch).docx   Attorney Client
SWITCH‐AX‐1062597 ‐ SWITCH‐AX‐1062605      10/22/2015 18:57   CFA City of Henderson V4 10‐21‐2015 (Switch).docx                 Attorney Client
SWITCH‐AX‐1062606 ‐ SWITCH‐AX‐1062607      10/22/2015 19:21   no Title                                                          Attorney Client
SWITCH‐AX‐1062608 ‐ SWITCH‐AX‐1062618      10/22/2015 19:21   CFA City of Henderson V4 10‐21‐2015 (Switch).docx                 Attorney Client
SWITCH‐AX‐1062619 ‐ SWITCH‐AX‐1062627      10/22/2015 19:21   Redline CFA City of Henderson V3 to V4 10‐21‐2015 (Switch).docx   Attorney Client
SWITCH‐AX‐1062628 ‐ SWITCH‐AX‐1062629      10/22/2015 22:20   no Title                                                          Attorney Client
SWITCH‐AX‐1062630 ‐ SWITCH‐AX‐1062630      10/22/2015 22:20   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1062631 ‐ SWITCH‐AX‐1062633       10/23/2015 8:24   no Title                                                          Attorney Client
SWITCH‐AX‐1062634 ‐ SWITCH‐AX‐1062634       10/23/2015 8:24   ATT00001.htm                                                      Attorney Client
SWITCH‐AX‐1062635 ‐ SWITCH‐AX‐1062642       10/23/2015 8:24   E515‐07‐001‐M.pdf                                                 Attorney Client
SWITCH‐AX‐1062643 ‐ SWITCH‐AX‐1062643       10/23/2015 8:24   image002.jpg                                                      Attorney Client
SWITCH‐AX‐1062644 ‐ SWITCH‐AX‐1062644       10/23/2015 8:24   ATT00002.htm                                                      Attorney Client
SWITCH‐AX‐1062645 ‐ SWITCH‐AX‐1062645       10/23/2015 8:24   ATT00003.htm                                                      Attorney Client
SWITCH‐AX‐1062646 ‐ SWITCH‐AX‐1062647       10/23/2015 8:42   no Title                                                          Attorney Client
SWITCH‐AX‐1062648 ‐ SWITCH‐AX‐1062648       10/23/2015 8:42   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1062649 ‐ SWITCH‐AX‐1062649       10/23/2015 8:42   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1062650 ‐ SWITCH‐AX‐1062651       10/23/2015 8:42   no Title                                                          Attorney Client
SWITCH‐AX‐1062652 ‐ SWITCH‐AX‐1062652       10/23/2015 8:42   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1062653 ‐ SWITCH‐AX‐1062653       10/23/2015 8:42   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1062654 ‐ SWITCH‐AX‐1062655       10/23/2015 8:49   no Title                                                          Attorney Client
SWITCH‐AX‐1062656 ‐ SWITCH‐AX‐1062672       10/23/2015 8:49   SUPPLY AGREEMENT                                                  Attorney Client
SWITCH‐AX‐1062673 ‐ SWITCH‐AX‐1062679       10/23/2015 8:49   Independent Contractor Services Agreement                         Attorney Client
SWITCH‐AX‐1062680 ‐ SWITCH‐AX‐1062680      10/23/2015 11:07   no Title                                                          Attorney Client
SWITCH‐AX‐1062681 ‐ SWITCH‐AX‐1062681      10/23/2015 11:07   image001.png                                                      Attorney Client
SWITCH‐AX‐1062682 ‐ SWITCH‐AX‐1062682      10/23/2015 11:43   no Title                                                          Attorney Client
SWITCH‐AX‐1062683 ‐ SWITCH‐AX‐1062683      10/23/2015 11:43   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1062684 ‐ SWITCH‐AX‐1062684      10/23/2015 11:43   2015 Revenue Forecast_101215_v2.xlsx                              Attorney Client
SWITCH‐AX‐1062685 ‐ SWITCH‐AX‐1062685      10/23/2015 11:45   no Title                                                          Attorney Client
SWITCH‐AX‐1062686 ‐ SWITCH‐AX‐1062686      10/23/2015 11:45   image001.png                                                      Attorney Client
SWITCH‐AX‐1062687 ‐ SWITCH‐AX‐1062687      10/23/2015 11:45   image001.png                                                      Attorney Client
SWITCH‐AX‐1062688 ‐ SWITCH‐AX‐1062688      10/23/2015 11:45   no Title                                                          Attorney Client
SWITCH‐AX‐1062689 ‐ SWITCH‐AX‐1062689      10/23/2015 11:45   image001.png                                                      Attorney Client
SWITCH‐AX‐1062690 ‐ SWITCH‐AX‐1062690      10/23/2015 11:45   image001.png                                                      Attorney Client
SWITCH‐AX‐1062691 ‐ SWITCH‐AX‐1062694      10/23/2015 12:22   no Title                                                          Attorney Client
SWITCH‐AX‐1062695 ‐ SWITCH‐AX‐1062715      10/23/2015 12:22   SWITCHBOOK master_v1 (Massimo's copy)_16Oct2016.pdf               Attorney Client
SWITCH‐AX‐1062716 ‐ SWITCH‐AX‐1062716      10/23/2015 12:40   no Title                                                          Attorney Client
SWITCH‐AX‐1062717 ‐ SWITCH‐AX‐1062720      10/23/2015 13:39   no Title                                                          Attorney Client;Work Product
SWITCH‐AX‐1062721 ‐ SWITCH‐AX‐1062721      10/23/2015 13:39   image002.png                                                      Attorney Client;Work Product
SWITCH‐AX‐1062722 ‐ SWITCH‐AX‐1062731      10/23/2015 13:39   Redline CFA Switch Sequenom V2 to V3 10‐21‐15 Switch.docx         Attorney Client;Work Product
SWITCH‐AX‐1062732 ‐ SWITCH‐AX‐1062741      10/23/2015 13:39   CFA Switch Sequenom V3 10‐21‐15 Switch.docx                       Attorney Client;Work Product
SWITCH‐AX‐1062742 ‐ SWITCH‐AX‐1062745      10/23/2015 13:39   no Title                                                          Attorney Client
SWITCH‐AX‐1062746 ‐ SWITCH‐AX‐1062755      10/23/2015 13:39   Redline CFA Switch Sequenom V2 to V3 10‐21‐15 Switch.docx         Attorney Client




                                                                           EXHIBIT 10, PAGE 1894
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 142 of 829


Bates                                   Document Date         Document Title                                                    Privilege
SWITCH‐AX‐1062756 ‐ SWITCH‐AX‐1062765      10/23/2015 13:39   CFA Switch Sequenom V3 10‐21‐15 Switch.docx                       Attorney Client
SWITCH‐AX‐1062766 ‐ SWITCH‐AX‐1062766      10/23/2015 13:39   image002.png                                                      Attorney Client
SWITCH‐AX‐1062767 ‐ SWITCH‐AX‐1062789      10/23/2015 14:45   no Title                                                          Attorney Client
SWITCH‐AX‐1062790 ‐ SWITCH‐AX‐1062790      10/23/2015 14:45   SO ‐ ONEm ‐ 10‐23‐15.pdf                                          Attorney Client
SWITCH‐AX‐1062791 ‐ SWITCH‐AX‐1062798      10/23/2015 14:45   Colocation Facilities Agreement 04‐29‐2015 (fillable form).pdf    Attorney Client
SWITCH‐AX‐1062799 ‐ SWITCH‐AX‐1062805      10/23/2015 15:41   no Title                                                          Attorney Client
SWITCH‐AX‐1062806 ‐ SWITCH‐AX‐1062818      10/23/2015 15:41   [QWEST CERTIFIED ALLIANCE PROGRAM                                 Attorney Client
SWITCH‐AX‐1062819 ‐ SWITCH‐AX‐1062819      10/23/2015 15:41   image004.jpg                                                      Attorney Client
SWITCH‐AX‐1062820 ‐ SWITCH‐AX‐1062826      10/23/2015 15:41   no Title                                                          Attorney Client
SWITCH‐AX‐1062827 ‐ SWITCH‐AX‐1062827      10/23/2015 15:41   image004.jpg                                                      Attorney Client
SWITCH‐AX‐1062828 ‐ SWITCH‐AX‐1062840      10/23/2015 15:41   [QWEST CERTIFIED ALLIANCE PROGRAM                                 Attorney Client
SWITCH‐AX‐1062841 ‐ SWITCH‐AX‐1062841      10/23/2015 15:53   no Title                                                          Attorney Client
SWITCH‐AX‐1062842 ‐ SWITCH‐AX‐1062850      10/23/2015 15:53   Redline CFA City of Henderson V3 to V4 10‐21‐2015 (Switch).docx   Attorney Client
SWITCH‐AX‐1062851 ‐ SWITCH‐AX‐1062859      10/23/2015 15:53   CFA City of Henderson V4 10‐21‐2015 (Switch).docx                 Attorney Client
SWITCH‐AX‐1062860 ‐ SWITCH‐AX‐1062860      10/23/2015 15:53   CoH Service Order_10_9_15.xlsx                                    Attorney Client
SWITCH‐AX‐1062861 ‐ SWITCH‐AX‐1062861      10/23/2015 15:53   Additional Items Addendum.docx                                    Attorney Client
SWITCH‐AX‐1062862 ‐ SWITCH‐AX‐1062862      10/23/2015 15:53   no Title                                                          Attorney Client
SWITCH‐AX‐1062863 ‐ SWITCH‐AX‐1062863      10/23/2015 15:53   CoH Service Order_10_9_15.xlsx                                    Attorney Client
SWITCH‐AX‐1062864 ‐ SWITCH‐AX‐1062872      10/23/2015 15:53   Redline CFA City of Henderson V3 to V4 10‐21‐2015 (Switch).docx   Attorney Client
SWITCH‐AX‐1062873 ‐ SWITCH‐AX‐1062881      10/23/2015 15:53   CFA City of Henderson V4 10‐21‐2015 (Switch).docx                 Attorney Client
SWITCH‐AX‐1062882 ‐ SWITCH‐AX‐1062882      10/23/2015 15:53   Additional Items Addendum.docx                                    Attorney Client
SWITCH‐AX‐1062883 ‐ SWITCH‐AX‐1062890      10/23/2015 16:11   no Title                                                          Attorney Client
SWITCH‐AX‐1062891 ‐ SWITCH‐AX‐1062891      10/23/2015 16:11   image004.jpg                                                      Attorney Client
SWITCH‐AX‐1062892 ‐ SWITCH‐AX‐1062892      10/23/2015 16:33   no Title                                                          Attorney Client
SWITCH‐AX‐1062893 ‐ SWITCH‐AX‐1062893      10/23/2015 16:33   Weekly Purchase Orders Approved 2015.xlsx                         Attorney Client
SWITCH‐AX‐1062894 ‐ SWITCH‐AX‐1062894      10/23/2015 16:33   image002.jpg                                                      Attorney Client
SWITCH‐AX‐1062895 ‐ SWITCH‐AX‐1062895      10/23/2015 16:48   no Title                                                          Attorney Client
SWITCH‐AX‐1062896 ‐ SWITCH‐AX‐1062896      10/23/2015 17:23   no Title                                                          Attorney Client
SWITCH‐AX‐1062897 ‐ SWITCH‐AX‐1062904      10/23/2015 17:23   PNPT Switch Guaranty 10‐23‐2015.docx                              Attorney Client
SWITCH‐AX‐1062905 ‐ SWITCH‐AX‐1062905      10/23/2015 17:23   ATT00002.htm                                                      Attorney Client
SWITCH‐AX‐1062906 ‐ SWITCH‐AX‐1062918      10/23/2015 17:23   NBN Switch Note 10‐23‐2015.docx                                   Attorney Client
SWITCH‐AX‐1062919 ‐ SWITCH‐AX‐1062919      10/23/2015 17:23   ATT00001.htm                                                      Attorney Client
SWITCH‐AX‐1062920 ‐ SWITCH‐AX‐1062920      10/23/2015 17:23   ATT00003.htm                                                      Attorney Client
SWITCH‐AX‐1062921 ‐ SWITCH‐AX‐1062921      10/23/2015 17:23   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1062922 ‐ SWITCH‐AX‐1062929      10/23/2015 18:00   no Title                                                          Attorney Client
SWITCH‐AX‐1062930 ‐ SWITCH‐AX‐1062930      10/23/2015 18:00   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1062931 ‐ SWITCH‐AX‐1062938      10/23/2015 18:00   no Title                                                          Attorney Client
SWITCH‐AX‐1062939 ‐ SWITCH‐AX‐1062939      10/23/2015 18:00   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1062940 ‐ SWITCH‐AX‐1062940      10/23/2015 18:00   image006.jpg                                                      Attorney Client
SWITCH‐AX‐1062941 ‐ SWITCH‐AX‐1062941      10/23/2015 18:00   image005.png                                                      Attorney Client
SWITCH‐AX‐1062942 ‐ SWITCH‐AX‐1062942      10/23/2015 18:00   image004.png                                                      Attorney Client
SWITCH‐AX‐1062943 ‐ SWITCH‐AX‐1062943      10/23/2015 18:00   image007.jpg                                                      Attorney Client
SWITCH‐AX‐1062944 ‐ SWITCH‐AX‐1062944      10/23/2015 18:00   image003.png                                                      Attorney Client
SWITCH‐AX‐1062945 ‐ SWITCH‐AX‐1062945      10/23/2015 18:00   image002.png                                                      Attorney Client
SWITCH‐AX‐1062946 ‐ SWITCH‐AX‐1062952      10/23/2015 18:10   no Title                                                          Attorney Client
SWITCH‐AX‐1062953 ‐ SWITCH‐AX‐1062955      10/23/2015 18:20   no Title                                                          Attorney Client




                                                                           EXHIBIT 10, PAGE 1895
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 143 of 829


Bates                                   Document Date         Document Title                                                                Privilege
SWITCH‐AX‐1062956 ‐ SWITCH‐AX‐1062956      10/23/2015 18:20   Collection Report 151023.xls                                                  Attorney Client
SWITCH‐AX‐1062957 ‐ SWITCH‐AX‐1062957      10/23/2015 18:20   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1062958 ‐ SWITCH‐AX‐1062958      10/23/2015 18:20   Collection Report 151023.xls                                                  Attorney Client
SWITCH‐AX‐1062959 ‐ SWITCH‐AX‐1062960      10/23/2015 18:27   no Title                                                                      Attorney Client
SWITCH‐AX‐1062961 ‐ SWITCH‐AX‐1062961      10/23/2015 18:27   image003.png                                                                  Attorney Client
SWITCH‐AX‐1062962 ‐ SWITCH‐AX‐1062962      10/23/2015 18:27   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1062963 ‐ SWITCH‐AX‐1062964      10/23/2015 18:27   no Title                                                                      Attorney Client
SWITCH‐AX‐1062965 ‐ SWITCH‐AX‐1062965      10/23/2015 18:27   image003.png                                                                  Attorney Client
SWITCH‐AX‐1062966 ‐ SWITCH‐AX‐1062966      10/23/2015 18:27   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1062967 ‐ SWITCH‐AX‐1062968      10/23/2015 18:29   no Title                                                                      Attorney Client
SWITCH‐AX‐1062969 ‐ SWITCH‐AX‐1062969      10/23/2015 18:29   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1062970 ‐ SWITCH‐AX‐1062970      10/23/2015 18:29   image003.png                                                                  Attorney Client
SWITCH‐AX‐1062971 ‐ SWITCH‐AX‐1062971      10/23/2015 18:29   image003.png                                                                  Attorney Client
SWITCH‐AX‐1062972 ‐ SWITCH‐AX‐1062972      10/23/2015 18:29   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1062973 ‐ SWITCH‐AX‐1062974      10/23/2015 18:29   no Title                                                                      Attorney Client
SWITCH‐AX‐1062975 ‐ SWITCH‐AX‐1062975      10/23/2015 18:29   image003.png                                                                  Attorney Client
SWITCH‐AX‐1062976 ‐ SWITCH‐AX‐1062976      10/23/2015 18:29   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1062977 ‐ SWITCH‐AX‐1062977      10/23/2015 18:29   image003.png                                                                  Attorney Client
SWITCH‐AX‐1062978 ‐ SWITCH‐AX‐1062978      10/23/2015 18:29   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1062979 ‐ SWITCH‐AX‐1062980      10/23/2015 19:08   no Title                                                                      Attorney Client
SWITCH‐AX‐1062981 ‐ SWITCH‐AX‐1062981      10/23/2015 19:08   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1062982 ‐ SWITCH‐AX‐1062989      10/23/2015 20:39   no Title                                                                      Attorney Client
SWITCH‐AX‐1062990 ‐ SWITCH‐AX‐1062997      10/23/2015 20:39   no Title                                                                      Attorney Client
SWITCH‐AX‐1062998 ‐ SWITCH‐AX‐1063000       10/24/2015 0:20   no Title                                                                      Attorney Client
SWITCH‐AX‐1063001 ‐ SWITCH‐AX‐1063002       10/24/2015 9:08   no Title                                                                      Attorney Client
SWITCH‐AX‐1063003 ‐ SWITCH‐AX‐1063009       10/24/2015 9:08   Independent Contractor Services Agreement                                     Attorney Client
SWITCH‐AX‐1063010 ‐ SWITCH‐AX‐1063017      10/24/2015 10:08   no Title                                                                      Attorney Client
SWITCH‐AX‐1063018 ‐ SWITCH‐AX‐1063025      10/25/2015 10:00   no Title                                                                      Attorney Client
SWITCH‐AX‐1063026 ‐ SWITCH‐AX‐1063033      10/25/2015 11:02   no Title                                                                      Attorney Client
SWITCH‐AX‐1063034 ‐ SWITCH‐AX‐1063044      10/25/2015 14:40   no Title                                                                      Attorney Client
SWITCH‐AX‐1063045 ‐ SWITCH‐AX‐1063049       10/26/2015 6:41   no Title                                                                      Attorney Client
SWITCH‐AX‐1063050 ‐ SWITCH‐AX‐1063051       10/26/2015 6:41   RE Switch NAP 8 Feeder 3 line extension agreement PID 3000158017.msg          Attorney Client
SWITCH‐AX‐1063052 ‐ SWITCH‐AX‐1063072       10/26/2015 6:41   Redline LPLEA Nap 8 Feeder 3 V1 to V2 10‐06‐2015 Switch.docx                  Attorney Client
SWITCH‐AX‐1063073 ‐ SWITCH‐AX‐1063091       10/26/2015 6:41   3000158017exhibits ABCD.PDF                                                   Attorney Client
SWITCH‐AX‐1063092 ‐ SWITCH‐AX‐1063100       10/26/2015 7:17   no Title                                                                      Attorney Client
SWITCH‐AX‐1063101 ‐ SWITCH‐AX‐1063101       10/26/2015 7:17   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1063102 ‐ SWITCH‐AX‐1063114       10/26/2015 7:17   [QWEST CERTIFIED ALLIANCE PROGRAM                                             Attorney Client
SWITCH‐AX‐1063115 ‐ SWITCH‐AX‐1063116       10/26/2015 8:44   no Title                                                                      Attorney Client
SWITCH‐AX‐1063117 ‐ SWITCH‐AX‐1063117       10/26/2015 8:44   image003.jpg                                                                  Attorney Client
SWITCH‐AX‐1063118 ‐ SWITCH‐AX‐1063118       10/26/2015 8:44   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1063119 ‐ SWITCH‐AX‐1063123       10/26/2015 8:56   no Title                                                                      Attorney Client
SWITCH‐AX‐1063124 ‐ SWITCH‐AX‐1063143       10/26/2015 8:56   NGR V9 Switch NVE 10‐22‐15 Switch_NVE comments (with PC further edits).docx   Attorney Client
SWITCH‐AX‐1063144 ‐ SWITCH‐AX‐1063166       10/26/2015 8:56   Redline_Switch_v9 against NVE mark‐up_Oct 26.pdf                              Attorney Client
SWITCH‐AX‐1063167 ‐ SWITCH‐AX‐1063176       10/26/2015 9:12   no Title                                                                      Attorney Client
SWITCH‐AX‐1063177 ‐ SWITCH‐AX‐1063177       10/26/2015 9:12   image006.jpg                                                                  Attorney Client
SWITCH‐AX‐1063178 ‐ SWITCH‐AX‐1063187       10/26/2015 9:12   no Title                                                                      Attorney Client




                                                                          EXHIBIT 10, PAGE 1896
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 144 of 829


Bates                                   Document Date         Document Title                                                                Privilege
SWITCH‐AX‐1063188 ‐ SWITCH‐AX‐1063188       10/26/2015 9:12   image006.jpg                                                                  Attorney Client
SWITCH‐AX‐1063189 ‐ SWITCH‐AX‐1063195       10/26/2015 9:46   no Title                                                                      Attorney Client
SWITCH‐AX‐1063196 ‐ SWITCH‐AX‐1063218       10/26/2015 9:46   Redline_Switch_v9 against NVE mark‐up_Oct 26.pdf                              Attorney Client
SWITCH‐AX‐1063219 ‐ SWITCH‐AX‐1063238       10/26/2015 9:46   NGR V9 Switch NVE 10‐22‐15 Switch_NVE comments (with PC further edits).docx   Attorney Client
SWITCH‐AX‐1063239 ‐ SWITCH‐AX‐1063240      10/26/2015 10:24   no Title                                                                      Attorney Client
SWITCH‐AX‐1063241 ‐ SWITCH‐AX‐1063253      10/26/2015 10:24   MW Comments to Standby LOC ‐ Switch ‐ MW Comments to Standby LOC ‐ Switch     Attorney Client
SWITCH‐AX‐1063254 ‐ SWITCH‐AX‐1063254      10/26/2015 10:24   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1063255 ‐ SWITCH‐AX‐1063255      10/26/2015 10:24   image001.png                                                                  Attorney Client
SWITCH‐AX‐1063256 ‐ SWITCH‐AX‐1063267      10/26/2015 10:24   Foreign Exchange Master Agreement                                             Attorney Client
SWITCH‐AX‐1063268 ‐ SWITCH‐AX‐1063275      10/26/2015 11:04   no Title                                                                      Attorney Client
SWITCH‐AX‐1063276 ‐ SWITCH‐AX‐1063279      10/26/2015 11:04   Scanned Document                                                              Attorney Client
SWITCH‐AX‐1063280 ‐ SWITCH‐AX‐1063280      10/26/2015 11:04   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1063281 ‐ SWITCH‐AX‐1063281      10/26/2015 11:04   image004.jpg                                                                  Attorney Client
SWITCH‐AX‐1063282 ‐ SWITCH‐AX‐1063282      10/26/2015 11:04   image005.png                                                                  Attorney Client
SWITCH‐AX‐1063283 ‐ SWITCH‐AX‐1063283      10/26/2015 11:04   0446_001.pdf                                                                  Attorney Client
SWITCH‐AX‐1063284 ‐ SWITCH‐AX‐1063285      10/26/2015 11:14   no Title                                                                      Attorney Client
SWITCH‐AX‐1063286 ‐ SWITCH‐AX‐1063286      10/26/2015 11:14   image001.png                                                                  Attorney Client
SWITCH‐AX‐1063287 ‐ SWITCH‐AX‐1063298      10/26/2015 11:14   Foreign Exchange Master Agreement                                             Attorney Client
SWITCH‐AX‐1063299 ‐ SWITCH‐AX‐1063299      10/26/2015 11:14   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1063300 ‐ SWITCH‐AX‐1063312      10/26/2015 11:14   MW Comments to Standby LOC ‐ Switch ‐ MW Comments to Standby LOC ‐ Switch     Attorney Client
SWITCH‐AX‐1063313 ‐ SWITCH‐AX‐1063315      10/26/2015 11:20   no Title                                                                      Attorney Client
SWITCH‐AX‐1063316 ‐ SWITCH‐AX‐1063316      10/26/2015 11:20   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1063317 ‐ SWITCH‐AX‐1063320      10/26/2015 11:20   Scanned Document                                                              Attorney Client
SWITCH‐AX‐1063321 ‐ SWITCH‐AX‐1063322      10/26/2015 11:20   SLASPRN00915101915390.pdf                                                     Attorney Client
SWITCH‐AX‐1063323 ‐ SWITCH‐AX‐1063325      10/26/2015 11:20   DO_NOT_Reply@cox com_20131031_105843.pdf                                      Attorney Client
SWITCH‐AX‐1063326 ‐ SWITCH‐AX‐1063326      10/26/2015 11:20   image001.png                                                                  Attorney Client
SWITCH‐AX‐1063327 ‐ SWITCH‐AX‐1063329      10/26/2015 11:29   no Title                                                                      Attorney Client
SWITCH‐AX‐1063330 ‐ SWITCH‐AX‐1063332      10/26/2015 12:15   no Title                                                                      Attorney Client;Work Product
SWITCH‐AX‐1063333 ‐ SWITCH‐AX‐1063340      10/26/2015 12:15   HP Foundation Switch MSA 1‐12‐11.pdf                                          Attorney Client;Work Product
SWITCH‐AX‐1063341 ‐ SWITCH‐AX‐1063342      10/26/2015 12:15   Letter to Craig Walker 10‐26‐15.docx                                          Attorney Client;Work Product
SWITCH‐AX‐1063343 ‐ SWITCH‐AX‐1063353      10/26/2015 12:15   Google Switch 2‐8‐12 MSA.pdf                                                  Attorney Client;Work Product
SWITCH‐AX‐1063354 ‐ SWITCH‐AX‐1063372      10/26/2015 12:15   HP Switch MSA 7‐15‐14.pdf                                                     Attorney Client;Work Product
SWITCH‐AX‐1063373 ‐ SWITCH‐AX‐1063374      10/26/2015 12:42   no Title                                                                      Attorney Client
SWITCH‐AX‐1063375 ‐ SWITCH‐AX‐1063386      10/26/2015 12:42   Foreign Exchange Master Agreement                                             Attorney Client
SWITCH‐AX‐1063387 ‐ SWITCH‐AX‐1063387      10/26/2015 12:42   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1063388 ‐ SWITCH‐AX‐1063388      10/26/2015 12:42   image002.png                                                                  Attorney Client
SWITCH‐AX‐1063389 ‐ SWITCH‐AX‐1063389      10/26/2015 12:52   no Title                                                                      Attorney Client
SWITCH‐AX‐1063390 ‐ SWITCH‐AX‐1063392      10/26/2015 12:52   APN:_________________                                                         Attorney Client
SWITCH‐AX‐1063393 ‐ SWITCH‐AX‐1063397      10/26/2015 12:52   Encroachment Permit Application ‐ Storey County.pdf                           Attorney Client
SWITCH‐AX‐1063398 ‐ SWITCH‐AX‐1063398      10/26/2015 12:52   no Title                                                                      Attorney Client
SWITCH‐AX‐1063399 ‐ SWITCH‐AX‐1063403      10/26/2015 12:52   Encroachment Permit Application ‐ Storey County.pdf                           Attorney Client
SWITCH‐AX‐1063404 ‐ SWITCH‐AX‐1063406      10/26/2015 12:52   APN:_________________                                                         Attorney Client
SWITCH‐AX‐1063407 ‐ SWITCH‐AX‐1063407      10/26/2015 12:57   no Title                                                                      Attorney Client
SWITCH‐AX‐1063408 ‐ SWITCH‐AX‐1063408      10/26/2015 12:57   image001.png                                                                  Attorney Client
SWITCH‐AX‐1063409 ‐ SWITCH‐AX‐1063411      10/26/2015 12:57   App for Irrevocable Standby Letter of Credit (signed).pdf                     Attorney Client
SWITCH‐AX‐1063412 ‐ SWITCH‐AX‐1063423      10/26/2015 12:57   Foreign Exchange Master Agreement                                             Attorney Client




                                                                          EXHIBIT 10, PAGE 1897
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 145 of 829


Bates                                   Document Date         Document Title                                                Privilege
SWITCH‐AX‐1063424 ‐ SWITCH‐AX‐1063432      10/26/2015 13:09   no Title                                                      Attorney Client
SWITCH‐AX‐1063433 ‐ SWITCH‐AX‐1063433      10/26/2015 13:09   image005.png                                                  Attorney Client
SWITCH‐AX‐1063434 ‐ SWITCH‐AX‐1063434      10/26/2015 13:09   image004.jpg                                                  Attorney Client
SWITCH‐AX‐1063435 ‐ SWITCH‐AX‐1063443      10/26/2015 13:09   RE_ CORE_ ‐ AppleOne ‐ Switch SUPERNAP contract renewal.msg   Attorney Client
SWITCH‐AX‐1063444 ‐ SWITCH‐AX‐1063444      10/26/2015 13:09   image005.png                                                  Attorney Client
SWITCH‐AX‐1063445 ‐ SWITCH‐AX‐1063448      10/26/2015 13:09   Scanned Document                                              Attorney Client
SWITCH‐AX‐1063449 ‐ SWITCH‐AX‐1063449      10/26/2015 13:09   0446_001.pdf                                                  Attorney Client
SWITCH‐AX‐1063450 ‐ SWITCH‐AX‐1063450      10/26/2015 13:09   image003.jpg                                                  Attorney Client
SWITCH‐AX‐1063451 ‐ SWITCH‐AX‐1063451      10/26/2015 13:09   image004.jpg                                                  Attorney Client
SWITCH‐AX‐1063452 ‐ SWITCH‐AX‐1063452      10/26/2015 13:09   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1063453 ‐ SWITCH‐AX‐1063461      10/26/2015 13:09   no Title                                                      Attorney Client
SWITCH‐AX‐1063462 ‐ SWITCH‐AX‐1063462      10/26/2015 13:09   image004.jpg                                                  Attorney Client
SWITCH‐AX‐1063463 ‐ SWITCH‐AX‐1063466      10/26/2015 13:09   Scanned Document                                              Attorney Client
SWITCH‐AX‐1063467 ‐ SWITCH‐AX‐1063467      10/26/2015 13:09   image003.jpg                                                  Attorney Client
SWITCH‐AX‐1063468 ‐ SWITCH‐AX‐1063468      10/26/2015 13:09   image004.jpg                                                  Attorney Client
SWITCH‐AX‐1063469 ‐ SWITCH‐AX‐1063469      10/26/2015 13:09   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1063470 ‐ SWITCH‐AX‐1063478      10/26/2015 13:09   RE_ CORE_ ‐ AppleOne ‐ Switch SUPERNAP contract renewal.msg   Attorney Client
SWITCH‐AX‐1063479 ‐ SWITCH‐AX‐1063479      10/26/2015 13:09   image005.png                                                  Attorney Client
SWITCH‐AX‐1063480 ‐ SWITCH‐AX‐1063480      10/26/2015 13:09   0446_001.pdf                                                  Attorney Client
SWITCH‐AX‐1063481 ‐ SWITCH‐AX‐1063481      10/26/2015 13:09   image005.png                                                  Attorney Client
SWITCH‐AX‐1063482 ‐ SWITCH‐AX‐1063484      10/26/2015 13:09   no Title                                                      Attorney Client
SWITCH‐AX‐1063485 ‐ SWITCH‐AX‐1063487      10/26/2015 13:09   DO_NOT_Reply@cox com_20131031_105843.pdf                      Attorney Client
SWITCH‐AX‐1063488 ‐ SWITCH‐AX‐1063488      10/26/2015 13:09   image005.png                                                  Attorney Client
SWITCH‐AX‐1063489 ‐ SWITCH‐AX‐1063489      10/26/2015 13:09   image002.jpg                                                  Attorney Client
SWITCH‐AX‐1063490 ‐ SWITCH‐AX‐1063492      10/26/2015 13:09   RE_ CORE_ Arcata ‐ renewal ‐ signed agreement.msg             Attorney Client
SWITCH‐AX‐1063493 ‐ SWITCH‐AX‐1063493      10/26/2015 13:09   image004.jpg                                                  Attorney Client
SWITCH‐AX‐1063494 ‐ SWITCH‐AX‐1063495      10/26/2015 13:09   SLASPRN00915101915390.pdf                                     Attorney Client
SWITCH‐AX‐1063496 ‐ SWITCH‐AX‐1063499      10/26/2015 13:09   Scanned Document                                              Attorney Client
SWITCH‐AX‐1063500 ‐ SWITCH‐AX‐1063500      10/26/2015 13:09   image001.png                                                  Attorney Client
SWITCH‐AX‐1063501 ‐ SWITCH‐AX‐1063503      10/26/2015 13:09   no Title                                                      Attorney Client
SWITCH‐AX‐1063504 ‐ SWITCH‐AX‐1063504      10/26/2015 13:09   image004.jpg                                                  Attorney Client
SWITCH‐AX‐1063505 ‐ SWITCH‐AX‐1063507      10/26/2015 13:09   RE_ CORE_ Arcata ‐ renewal ‐ signed agreement.msg             Attorney Client
SWITCH‐AX‐1063508 ‐ SWITCH‐AX‐1063508      10/26/2015 13:09   image001.png                                                  Attorney Client
SWITCH‐AX‐1063509 ‐ SWITCH‐AX‐1063509      10/26/2015 13:09   image002.jpg                                                  Attorney Client
SWITCH‐AX‐1063510 ‐ SWITCH‐AX‐1063512      10/26/2015 13:09   DO_NOT_Reply@cox com_20131031_105843.pdf                      Attorney Client
SWITCH‐AX‐1063513 ‐ SWITCH‐AX‐1063513      10/26/2015 13:09   image005.png                                                  Attorney Client
SWITCH‐AX‐1063514 ‐ SWITCH‐AX‐1063515      10/26/2015 13:09   SLASPRN00915101915390.pdf                                     Attorney Client
SWITCH‐AX‐1063516 ‐ SWITCH‐AX‐1063519      10/26/2015 13:09   Scanned Document                                              Attorney Client
SWITCH‐AX‐1063520 ‐ SWITCH‐AX‐1063526      10/26/2015 13:21   no Title                                                      Attorney Client
SWITCH‐AX‐1063527 ‐ SWITCH‐AX‐1063529      10/26/2015 13:21   Microsoft Word ‐ Banjo_Switch_redline.docx                    Attorney Client
SWITCH‐AX‐1063530 ‐ SWITCH‐AX‐1063530      10/26/2015 13:21   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1063531 ‐ SWITCH‐AX‐1063533      10/26/2015 13:21   Microsoft Word ‐ Banjo_Switch_clean.docx                      Attorney Client
SWITCH‐AX‐1063534 ‐ SWITCH‐AX‐1063542      10/26/2015 13:53   no Title                                                      Attorney Client
SWITCH‐AX‐1063543 ‐ SWITCH‐AX‐1063543      10/26/2015 13:53   0446_001.pdf                                                  Attorney Client
SWITCH‐AX‐1063544 ‐ SWITCH‐AX‐1063544      10/26/2015 13:53   image002.jpg                                                  Attorney Client
SWITCH‐AX‐1063545 ‐ SWITCH‐AX‐1063545      10/26/2015 13:53   image001.jpg                                                  Attorney Client




                                                                          EXHIBIT 10, PAGE 1898
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 146 of 829


Bates                                   Document Date         Document Title                                                                                Privilege
SWITCH‐AX‐1063546 ‐ SWITCH‐AX‐1063549      10/26/2015 13:53   Scanned Document                                                                              Attorney Client
SWITCH‐AX‐1063550 ‐ SWITCH‐AX‐1063558      10/26/2015 13:53   RE_ CORE_ ‐ AppleOne ‐ Switch SUPERNAP contract renewal.msg                                   Attorney Client
SWITCH‐AX‐1063559 ‐ SWITCH‐AX‐1063559      10/26/2015 13:53   image005.png                                                                                  Attorney Client
SWITCH‐AX‐1063560 ‐ SWITCH‐AX‐1063560      10/26/2015 13:53   image005.png                                                                                  Attorney Client
SWITCH‐AX‐1063561 ‐ SWITCH‐AX‐1063561      10/26/2015 13:53   image004.jpg                                                                                  Attorney Client
SWITCH‐AX‐1063562 ‐ SWITCH‐AX‐1063562      10/26/2015 13:53   image004.jpg                                                                                  Attorney Client
SWITCH‐AX‐1063563 ‐ SWITCH‐AX‐1063563      10/26/2015 13:53   image003.jpg                                                                                  Attorney Client
SWITCH‐AX‐1063564 ‐ SWITCH‐AX‐1063567      10/26/2015 13:53   no Title                                                                                      Attorney Client
SWITCH‐AX‐1063568 ‐ SWITCH‐AX‐1063570      10/26/2015 13:53   RE_ CORE_ Arcata ‐ renewal ‐ signed agreement.msg                                             Attorney Client
SWITCH‐AX‐1063571 ‐ SWITCH‐AX‐1063573      10/26/2015 13:53   DO_NOT_Reply@cox com_20131031_105843.pdf                                                      Attorney Client
SWITCH‐AX‐1063574 ‐ SWITCH‐AX‐1063574      10/26/2015 13:53   image004.jpg                                                                                  Attorney Client
SWITCH‐AX‐1063575 ‐ SWITCH‐AX‐1063576      10/26/2015 13:53   SLASPRN00915101915390.pdf                                                                     Attorney Client
SWITCH‐AX‐1063577 ‐ SWITCH‐AX‐1063577      10/26/2015 13:53   image005.png                                                                                  Attorney Client
SWITCH‐AX‐1063578 ‐ SWITCH‐AX‐1063578      10/26/2015 13:53   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1063579 ‐ SWITCH‐AX‐1063579      10/26/2015 13:53   image001.png                                                                                  Attorney Client
SWITCH‐AX‐1063580 ‐ SWITCH‐AX‐1063580      10/26/2015 13:53   image003.jpg                                                                                  Attorney Client
SWITCH‐AX‐1063581 ‐ SWITCH‐AX‐1063584      10/26/2015 13:53   Scanned Document                                                                              Attorney Client
SWITCH‐AX‐1063585 ‐ SWITCH‐AX‐1063586      10/26/2015 14:11   no Title                                                                                      Attorney Client
SWITCH‐AX‐1063587 ‐ SWITCH‐AX‐1063587      10/26/2015 14:11   image003.jpg                                                                                  Attorney Client
SWITCH‐AX‐1063588 ‐ SWITCH‐AX‐1063588      10/26/2015 14:11   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1063589 ‐ SWITCH‐AX‐1063592      10/26/2015 14:11   Scanned Document                                                                              Attorney Client
SWITCH‐AX‐1063593 ‐ SWITCH‐AX‐1063593      10/26/2015 14:11   SO ‐ SLS LV ‐ 10‐19‐15.pdf                                                                    Attorney Client
SWITCH‐AX‐1063594 ‐ SWITCH‐AX‐1063595      10/26/2015 14:51   no Title                                                                                      Attorney Client
SWITCH‐AX‐1063596 ‐ SWITCH‐AX‐1063604      10/26/2015 14:51   Colocation Facilities Agreement ‐‐ Switch‐Sequenom 2015 October 26 ‐‐ SQ....docx              Attorney Client
SWITCH‐AX‐1063605 ‐ SWITCH‐AX‐1063605      10/26/2015 14:51   image001.png                                                                                  Attorney Client
SWITCH‐AX‐1063606 ‐ SWITCH‐AX‐1063607      10/26/2015 14:51   no Title                                                                                      Attorney Client
SWITCH‐AX‐1063608 ‐ SWITCH‐AX‐1063608      10/26/2015 14:51   image001.png                                                                                  Attorney Client
SWITCH‐AX‐1063609 ‐ SWITCH‐AX‐1063617      10/26/2015 14:51   Colocation Facilities Agreement ‐‐ Switch‐Sequenom 2015 October 26 ‐‐ SQ....docx              Attorney Client
SWITCH‐AX‐1063618 ‐ SWITCH‐AX‐1063620      10/26/2015 15:23   no Title                                                                                      Attorney Client
SWITCH‐AX‐1063621 ‐ SWITCH‐AX‐1063621      10/26/2015 15:23   image006.jpg                                                                                  Attorney Client
SWITCH‐AX‐1063622 ‐ SWITCH‐AX‐1063622      10/26/2015 15:23   image005.jpg                                                                                  Attorney Client
SWITCH‐AX‐1063623 ‐ SWITCH‐AX‐1063623      10/26/2015 15:23   image004.jpg                                                                                  Attorney Client
SWITCH‐AX‐1063624 ‐ SWITCH‐AX‐1063627      10/26/2015 16:00   no Title                                                                                      Attorney Client
SWITCH‐AX‐1063628 ‐ SWITCH‐AX‐1063631      10/26/2015 16:00   C011‐102615‐099‐SO (100Mbps P2P Renewal for Arcata ‐ 2588 Fire Mesa St , Las Vegas, NV).pdf   Attorney Client
SWITCH‐AX‐1063632 ‐ SWITCH‐AX‐1063632      10/26/2015 16:00   image005.png                                                                                  Attorney Client
SWITCH‐AX‐1063633 ‐ SWITCH‐AX‐1063642      10/26/2015 16:01   no Title                                                                                      Attorney Client
SWITCH‐AX‐1063643 ‐ SWITCH‐AX‐1063643      10/26/2015 16:01   image005.png                                                                                  Attorney Client
SWITCH‐AX‐1063644 ‐ SWITCH‐AX‐1063644      10/26/2015 16:01   image003.jpg                                                                                  Attorney Client
SWITCH‐AX‐1063645 ‐ SWITCH‐AX‐1063645      10/26/2015 16:01   0446_001.pdf                                                                                  Attorney Client
SWITCH‐AX‐1063646 ‐ SWITCH‐AX‐1063646      10/26/2015 16:01   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1063647 ‐ SWITCH‐AX‐1063650      10/26/2015 16:01   Scanned Document                                                                              Attorney Client
SWITCH‐AX‐1063651 ‐ SWITCH‐AX‐1063651      10/26/2015 16:01   image004.jpg                                                                                  Attorney Client
SWITCH‐AX‐1063652 ‐ SWITCH‐AX‐1063660      10/26/2015 16:01   no Title                                                                                      Attorney Client
SWITCH‐AX‐1063661 ‐ SWITCH‐AX‐1063661      10/26/2015 16:01   image003.jpg                                                                                  Attorney Client
SWITCH‐AX‐1063662 ‐ SWITCH‐AX‐1063662      10/26/2015 16:01   image004.jpg                                                                                  Attorney Client
SWITCH‐AX‐1063663 ‐ SWITCH‐AX‐1063666      10/26/2015 16:01   Scanned Document                                                                              Attorney Client




                                                                          EXHIBIT 10, PAGE 1899
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 147 of 829


Bates                                   Document Date         Document Title                                                                               Privilege
SWITCH‐AX‐1063667 ‐ SWITCH‐AX‐1063667      10/26/2015 16:01   image002.jpg                                                                                Attorney Client
SWITCH‐AX‐1063668 ‐ SWITCH‐AX‐1063668      10/26/2015 16:01   0446_001.pdf                                                                                Attorney Client
SWITCH‐AX‐1063669 ‐ SWITCH‐AX‐1063669      10/26/2015 16:01   image005.png                                                                                Attorney Client
SWITCH‐AX‐1063670 ‐ SWITCH‐AX‐1063672      10/26/2015 16:04   no Title                                                                                    Attorney Client
SWITCH‐AX‐1063673 ‐ SWITCH‐AX‐1063673      10/26/2015 16:04   2015.10.26 ‐ Nevada GreenRider proforma ‐ playa.xlsx                                        Attorney Client
SWITCH‐AX‐1063674 ‐ SWITCH‐AX‐1063674      10/26/2015 16:04   image.png                                                                                   Attorney Client
SWITCH‐AX‐1063675 ‐ SWITCH‐AX‐1063684      10/26/2015 16:05   no Title                                                                                    Attorney Client
SWITCH‐AX‐1063685 ‐ SWITCH‐AX‐1063688      10/26/2015 16:05   C011‐102615‐100‐SO (50Mbps Transport for AppleOne ‐ 8330 W Sahara Ave, LV, NV).pdf          Attorney Client
SWITCH‐AX‐1063689 ‐ SWITCH‐AX‐1063689      10/26/2015 16:05   image004.png                                                                                Attorney Client
SWITCH‐AX‐1063690 ‐ SWITCH‐AX‐1063690      10/26/2015 16:21   no Title                                                                                    Attorney Client
SWITCH‐AX‐1063691 ‐ SWITCH‐AX‐1063691      10/26/2015 16:21   Microsoft Word ‐ Process to Choose ERP System.docx                                          Attorney Client
SWITCH‐AX‐1063692 ‐ SWITCH‐AX‐1063692      10/26/2015 16:21   image001.jpg                                                                                Attorney Client
SWITCH‐AX‐1063693 ‐ SWITCH‐AX‐1063695      10/26/2015 19:05   no Title                                                                                    Attorney Client
SWITCH‐AX‐1063696 ‐ SWITCH‐AX‐1063696      10/26/2015 19:05   image002.jpg                                                                                Attorney Client
SWITCH‐AX‐1063697 ‐ SWITCH‐AX‐1063697      10/26/2015 19:05   Collection Report 151026.xls                                                                Attorney Client
SWITCH‐AX‐1063698 ‐ SWITCH‐AX‐1063708       10/27/2015 9:09   no Title                                                                                    Attorney Client
SWITCH‐AX‐1063709 ‐ SWITCH‐AX‐1063709       10/27/2015 9:09   0446_001.pdf                                                                                Attorney Client
SWITCH‐AX‐1063710 ‐ SWITCH‐AX‐1063710       10/27/2015 9:09   image004.png                                                                                Attorney Client
SWITCH‐AX‐1063711 ‐ SWITCH‐AX‐1063714       10/27/2015 9:09   C011‐102615‐100‐SO (50Mbps Transport for AppleOne ‐ 8330 W Sahara Ave, LV, NV).pdf          Attorney Client
SWITCH‐AX‐1063715 ‐ SWITCH‐AX‐1063725       10/27/2015 9:09   no Title                                                                                    Attorney Client
SWITCH‐AX‐1063726 ‐ SWITCH‐AX‐1063726       10/27/2015 9:09   image004.png                                                                                Attorney Client
SWITCH‐AX‐1063727 ‐ SWITCH‐AX‐1063727       10/27/2015 9:09   0446_001.pdf                                                                                Attorney Client
SWITCH‐AX‐1063728 ‐ SWITCH‐AX‐1063731       10/27/2015 9:09   C011‐102615‐100‐SO (50Mbps Transport for AppleOne ‐ 8330 W Sahara Ave, LV, NV).pdf          Attorney Client
SWITCH‐AX‐1063732 ‐ SWITCH‐AX‐1063735       10/27/2015 9:10   no Title                                                                                    Attorney Client
SWITCH‐AX‐1063736 ‐ SWITCH‐AX‐1063736       10/27/2015 9:10   image005.png                                                                                Attorney Client
SWITCH‐AX‐1063737 ‐ SWITCH‐AX‐1063738       10/27/2015 9:10   SLASPRN00915101915390.pdf                                                                   Attorney Client
SWITCH‐AX‐1063739 ‐ SWITCH‐AX‐1063742       10/27/2015 9:10   C011‐102615‐099‐SO (100Mbps P2P Renewal for Arcata ‐ 2588 Fire Mesa St , Las Vegas, NV).pdf Attorney Client
SWITCH‐AX‐1063743 ‐ SWITCH‐AX‐1063750      10/27/2015 10:16   no Title                                                                                    Attorney Client
SWITCH‐AX‐1063751 ‐ SWITCH‐AX‐1063758      10/27/2015 10:20   no Title                                                                                    Attorney Client
SWITCH‐AX‐1063759 ‐ SWITCH‐AX‐1063759      10/27/2015 10:54   no Title                                                                                    Attorney Client
SWITCH‐AX‐1063760 ‐ SWITCH‐AX‐1063770      10/27/2015 10:54   DOCSLGL‐#155615‐v1‐Switch_Colocation_Facilities_Agreement_v5_(2015‐10‐26_1454_BR_rev)_DRAAttorney Client
SWITCH‐AX‐1063771 ‐ SWITCH‐AX‐1063779      10/27/2015 12:49   no Title                                                                                    Attorney Client
SWITCH‐AX‐1063780 ‐ SWITCH‐AX‐1063788      10/27/2015 12:49   no Title                                                                                    Attorney Client
SWITCH‐AX‐1063789 ‐ SWITCH‐AX‐1063797      10/27/2015 13:02   no Title                                                                                    Attorney Client
SWITCH‐AX‐1063798 ‐ SWITCH‐AX‐1063798      10/27/2015 13:02   image010.jpg                                                                                Attorney Client
SWITCH‐AX‐1063799 ‐ SWITCH‐AX‐1063807      10/27/2015 13:02   no Title                                                                                    Attorney Client
SWITCH‐AX‐1063808 ‐ SWITCH‐AX‐1063808      10/27/2015 13:02   image010.jpg                                                                                Attorney Client
SWITCH‐AX‐1063809 ‐ SWITCH‐AX‐1063810      10/27/2015 13:59   no Title                                                                                    Attorney Client
SWITCH‐AX‐1063811 ‐ SWITCH‐AX‐1063818      10/27/2015 13:59   C256‐07‐001‐M.pdf                                                                           Attorney Client
SWITCH‐AX‐1063819 ‐ SWITCH‐AX‐1063828      10/27/2015 14:20   no Title                                                                                    Attorney Client
SWITCH‐AX‐1063829 ‐ SWITCH‐AX‐1063829      10/27/2015 14:20   image010.jpg                                                                                Attorney Client
SWITCH‐AX‐1063830 ‐ SWITCH‐AX‐1063830      10/27/2015 14:20   image010.jpg                                                                                Attorney Client
SWITCH‐AX‐1063831 ‐ SWITCH‐AX‐1063833      10/27/2015 14:43   no Title                                                                                    Attorney Client
SWITCH‐AX‐1063834 ‐ SWITCH‐AX‐1063834      10/27/2015 14:43   image001.png                                                                                Attorney Client
SWITCH‐AX‐1063835 ‐ SWITCH‐AX‐1063875      10/27/2015 14:43   Employee Handbook 05‐22‐15.pdf                                                              Attorney Client
SWITCH‐AX‐1063876 ‐ SWITCH‐AX‐1063876      10/27/2015 14:43   no Title                                                                                    Attorney Client




                                                                          EXHIBIT 10, PAGE 1900
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 148 of 829


Bates                                   Document Date         Document Title                                                           Privilege
SWITCH‐AX‐1063877 ‐ SWITCH‐AX‐1063917      10/27/2015 14:43   OLD Switch Employee Handbook December 2013.pdf                           Attorney Client
SWITCH‐AX‐1063918 ‐ SWITCH‐AX‐1063952      10/27/2015 14:43   Employee Handbook V13 07‐16‐13.docx                                      Attorney Client
SWITCH‐AX‐1063953 ‐ SWITCH‐AX‐1063959      10/27/2015 14:51   no Title                                                                 Attorney Client
SWITCH‐AX‐1063960 ‐ SWITCH‐AX‐1064189      10/27/2015 14:51   2015.08.14 ‐ SPPC ‐ IRP Amend V1 w LTAC.pdf                              Attorney Client
SWITCH‐AX‐1064190 ‐ SWITCH‐AX‐1064190      10/27/2015 14:51   image002.png                                                             Attorney Client
SWITCH‐AX‐1064191 ‐ SWITCH‐AX‐1064192      10/27/2015 15:54   no Title                                                                 Attorney Client
SWITCH‐AX‐1064193 ‐ SWITCH‐AX‐1064200      10/27/2015 17:06   no Title                                                                 Attorney Client;Work Product
SWITCH‐AX‐1064201 ‐ SWITCH‐AX‐1064219      10/27/2015 17:06   Redline RENEWABLE ENERGY AGREEMENT V11 to V12 Switch.docx                Attorney Client;Work Product
SWITCH‐AX‐1064220 ‐ SWITCH‐AX‐1064238      10/27/2015 17:06   Redline RENEWABLE ENERGY AGREEMENT V12 10‐27‐15 Switch.docx              Attorney Client;Work Product
SWITCH‐AX‐1064239 ‐ SWITCH‐AX‐1064239      10/27/2015 17:44   Collection Report 151026.xls                                             Attorney Client
SWITCH‐AX‐1064240 ‐ SWITCH‐AX‐1064240      10/27/2015 18:18   Collection Report 151027.xls                                             Attorney Client
SWITCH‐AX‐1064241 ‐ SWITCH‐AX‐1064243      10/27/2015 18:19   no Title                                                                 Attorney Client
SWITCH‐AX‐1064244 ‐ SWITCH‐AX‐1064244      10/27/2015 18:19   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1064245 ‐ SWITCH‐AX‐1064245      10/27/2015 18:19   Collection Report 151027.xls                                             Attorney Client
SWITCH‐AX‐1064246 ‐ SWITCH‐AX‐1064247      10/27/2015 20:00   no Title                                                                 Attorney Client
SWITCH‐AX‐1064248 ‐ SWITCH‐AX‐1064250      10/27/2015 21:14   no Title                                                                 Attorney Client
SWITCH‐AX‐1064251 ‐ SWITCH‐AX‐1064254      10/27/2015 21:14   Microsoft Word ‐ SS for IP Transit Service ‐ ver 7.5 (April 2015).docx   Attorney Client
SWITCH‐AX‐1064255 ‐ SWITCH‐AX‐1064260      10/27/2015 21:14   SwitchIPCOF.pdf                                                          Attorney Client
SWITCH‐AX‐1064261 ‐ SWITCH‐AX‐1064261      10/27/2015 21:14   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1064262 ‐ SWITCH‐AX‐1064262      10/27/2015 21:14   SwitchProvForm.xls                                                       Attorney Client
SWITCH‐AX‐1064263 ‐ SWITCH‐AX‐1064263      10/27/2015 21:14   SWITCH SO ‐ Zuora IP ‐ 10‐20‐15.pdf                                      Attorney Client
SWITCH‐AX‐1064264 ‐ SWITCH‐AX‐1064275      10/27/2015 21:14   GENERAL TERMS AND CONDITIONS FOR DELIVERY OF SERVICES                    Attorney Client
SWITCH‐AX‐1064276 ‐ SWITCH‐AX‐1064277       10/28/2015 0:40   no Title                                                                 Attorney Client
SWITCH‐AX‐1064278 ‐ SWITCH‐AX‐1064279       10/28/2015 0:40   no Title                                                                 Attorney Client
SWITCH‐AX‐1064280 ‐ SWITCH‐AX‐1064281       10/28/2015 0:40   no Title                                                                 Attorney Client
SWITCH‐AX‐1064282 ‐ SWITCH‐AX‐1064289      10/28/2015 10:17   no Title                                                                 Attorney Client
SWITCH‐AX‐1064290 ‐ SWITCH‐AX‐1064290      10/28/2015 10:17   image003.jpg                                                             Attorney Client
SWITCH‐AX‐1064291 ‐ SWITCH‐AX‐1064291      10/28/2015 10:17   image002.jpg                                                             Attorney Client
SWITCH‐AX‐1064292 ‐ SWITCH‐AX‐1064299      10/28/2015 10:19   no Title                                                                 Attorney Client
SWITCH‐AX‐1064300 ‐ SWITCH‐AX‐1064300      10/28/2015 10:19   image002.jpg                                                             Attorney Client
SWITCH‐AX‐1064301 ‐ SWITCH‐AX‐1064301      10/28/2015 10:19   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1064302 ‐ SWITCH‐AX‐1064310      10/28/2015 10:22   no Title                                                                 Attorney Client
SWITCH‐AX‐1064311 ‐ SWITCH‐AX‐1064311      10/28/2015 10:22   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1064312 ‐ SWITCH‐AX‐1064312      10/28/2015 10:22   image002.jpg                                                             Attorney Client
SWITCH‐AX‐1064313 ‐ SWITCH‐AX‐1064322      10/28/2015 10:30   no Title                                                                 Attorney Client
SWITCH‐AX‐1064323 ‐ SWITCH‐AX‐1064323      10/28/2015 10:30   image003.jpg                                                             Attorney Client
SWITCH‐AX‐1064324 ‐ SWITCH‐AX‐1064324      10/28/2015 10:30   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1064325 ‐ SWITCH‐AX‐1064325      10/28/2015 10:30   image002.jpg                                                             Attorney Client
SWITCH‐AX‐1064326 ‐ SWITCH‐AX‐1064335      10/28/2015 10:30   no Title                                                                 Attorney Client
SWITCH‐AX‐1064336 ‐ SWITCH‐AX‐1064336      10/28/2015 10:30   image004.jpg                                                             Attorney Client
SWITCH‐AX‐1064337 ‐ SWITCH‐AX‐1064337      10/28/2015 10:30   image003.jpg                                                             Attorney Client
SWITCH‐AX‐1064338 ‐ SWITCH‐AX‐1064338      10/28/2015 10:30   image005.jpg                                                             Attorney Client
SWITCH‐AX‐1064339 ‐ SWITCH‐AX‐1064348      10/28/2015 11:00   no Title                                                                 Attorney Client
SWITCH‐AX‐1064349 ‐ SWITCH‐AX‐1064349      10/28/2015 11:00   image002.jpg                                                             Attorney Client
SWITCH‐AX‐1064350 ‐ SWITCH‐AX‐1064360      10/28/2015 11:18   no Title                                                                 Attorney Client
SWITCH‐AX‐1064361 ‐ SWITCH‐AX‐1064361      10/28/2015 11:18   image012.jpg                                                             Attorney Client




                                                                           EXHIBIT 10, PAGE 1901
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 149 of 829


Bates                                   Document Date         Document Title                                                       Privilege
SWITCH‐AX‐1064362 ‐ SWITCH‐AX‐1064370      10/28/2015 11:30   no Title                                                             Attorney Client
SWITCH‐AX‐1064371 ‐ SWITCH‐AX‐1064371      10/28/2015 11:30   image004.jpg                                                         Attorney Client
SWITCH‐AX‐1064372 ‐ SWITCH‐AX‐1064372      10/28/2015 11:30   Renewals.xlsx                                                        Attorney Client
SWITCH‐AX‐1064373 ‐ SWITCH‐AX‐1064373      10/28/2015 11:30   image005.jpg                                                         Attorney Client
SWITCH‐AX‐1064374 ‐ SWITCH‐AX‐1064374      10/28/2015 11:30   image003.jpg                                                         Attorney Client
SWITCH‐AX‐1064375 ‐ SWITCH‐AX‐1064386      10/28/2015 11:30   no Title                                                             Attorney Client
SWITCH‐AX‐1064387 ‐ SWITCH‐AX‐1064387      10/28/2015 11:30   image003.jpg                                                         Attorney Client
SWITCH‐AX‐1064388 ‐ SWITCH‐AX‐1064397      10/28/2015 11:32   no Title                                                             Attorney Client
SWITCH‐AX‐1064398 ‐ SWITCH‐AX‐1064398      10/28/2015 11:32   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1064399 ‐ SWITCH‐AX‐1064399      10/28/2015 11:32   image003.jpg                                                         Attorney Client
SWITCH‐AX‐1064400 ‐ SWITCH‐AX‐1064400      10/28/2015 11:32   image002.jpg                                                         Attorney Client
SWITCH‐AX‐1064401 ‐ SWITCH‐AX‐1064401      10/28/2015 11:34   no Title                                                             Attorney Client
SWITCH‐AX‐1064402 ‐ SWITCH‐AX‐1064411      10/28/2015 11:34   CFA Switch Sequenom V5 10‐29‐15 Switch.docx                          Attorney Client
SWITCH‐AX‐1064412 ‐ SWITCH‐AX‐1064421      10/28/2015 11:34   Redline CFA Switch Sequenom V4 to V5 10‐29‐15 Switch.docx            Attorney Client
SWITCH‐AX‐1064422 ‐ SWITCH‐AX‐1064422      10/28/2015 11:34   no Title                                                             Attorney Client;Work Product
SWITCH‐AX‐1064423 ‐ SWITCH‐AX‐1064432      10/28/2015 11:34   CFA Switch Sequenom V5 10‐29‐15 Switch.docx                          Attorney Client;Work Product
SWITCH‐AX‐1064433 ‐ SWITCH‐AX‐1064442      10/28/2015 11:34   Redline CFA Switch Sequenom V4 to V5 10‐29‐15 Switch.docx            Attorney Client;Work Product
SWITCH‐AX‐1064443 ‐ SWITCH‐AX‐1064452      10/28/2015 12:13   no Title                                                             Attorney Client
SWITCH‐AX‐1064453 ‐ SWITCH‐AX‐1064453      10/28/2015 12:13   image002.jpg                                                         Attorney Client
SWITCH‐AX‐1064454 ‐ SWITCH‐AX‐1064454      10/28/2015 12:13   image003.jpg                                                         Attorney Client
SWITCH‐AX‐1064455 ‐ SWITCH‐AX‐1064455      10/28/2015 12:13   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1064456 ‐ SWITCH‐AX‐1064465      10/28/2015 12:13   no Title                                                             Attorney Client
SWITCH‐AX‐1064466 ‐ SWITCH‐AX‐1064466      10/28/2015 12:13   image002.jpg                                                         Attorney Client
SWITCH‐AX‐1064467 ‐ SWITCH‐AX‐1064467      10/28/2015 12:13   image004.jpg                                                         Attorney Client
SWITCH‐AX‐1064468 ‐ SWITCH‐AX‐1064468      10/28/2015 12:13   image005.jpg                                                         Attorney Client
SWITCH‐AX‐1064469 ‐ SWITCH‐AX‐1064470      10/28/2015 12:22   no Title                                                             Attorney Client
SWITCH‐AX‐1064471 ‐ SWITCH‐AX‐1064480      10/28/2015 12:22   Redline CFA City of Henderson V5 to V6 10‐28‐2015 (Switch).docx      Attorney Client
SWITCH‐AX‐1064481 ‐ SWITCH‐AX‐1064490      10/28/2015 12:22   CFA City of Henderson V6 10‐28‐2015 (Switch).docx                    Attorney Client
SWITCH‐AX‐1064491 ‐ SWITCH‐AX‐1064499      10/28/2015 12:23   no Title                                                             Attorney Client
SWITCH‐AX‐1064500 ‐ SWITCH‐AX‐1064518      10/28/2015 12:23   RENEWABLE ENERGY AGREEMENT V12 10‐27‐15 Switch _ NVE comments.docx   Attorney Client
SWITCH‐AX‐1064519 ‐ SWITCH‐AX‐1064541      10/28/2015 12:23   Redline_NVE Oct 28 comments on Switch v12.pdf                        Attorney Client
SWITCH‐AX‐1064542 ‐ SWITCH‐AX‐1064543      10/28/2015 12:35   no Title                                                             Attorney Client
SWITCH‐AX‐1064544 ‐ SWITCH‐AX‐1064545      10/28/2015 12:35   no Title                                                             Attorney Client
SWITCH‐AX‐1064546 ‐ SWITCH‐AX‐1064549      10/28/2015 14:33   no Title                                                             Attorney Client
SWITCH‐AX‐1064550 ‐ SWITCH‐AX‐1064557      10/28/2015 14:33   C256‐07‐001‐M.pdf                                                    Attorney Client
SWITCH‐AX‐1064558 ‐ SWITCH‐AX‐1064567      10/28/2015 14:46   no Title                                                             Attorney Client
SWITCH‐AX‐1064568 ‐ SWITCH‐AX‐1064568      10/28/2015 14:46   image002.jpg                                                         Attorney Client
SWITCH‐AX‐1064569 ‐ SWITCH‐AX‐1064569      10/28/2015 15:15   no Title                                                             Attorney Client
SWITCH‐AX‐1064570 ‐ SWITCH‐AX‐1064570      10/28/2015 15:15   Screen Shot 2015‐10‐28 at 1.41.48 PM.png                             Attorney Client
SWITCH‐AX‐1064571 ‐ SWITCH‐AX‐1064571      10/28/2015 15:15   OPTIONS.png                                                          Attorney Client
SWITCH‐AX‐1064572 ‐ SWITCH‐AX‐1064574      10/28/2015 15:15   Zumasys marketing license agreement[1].pdf                           Attorney Client
SWITCH‐AX‐1064575 ‐ SWITCH‐AX‐1064575      10/28/2015 15:17   no Title                                                             Attorney Client;Work Product
SWITCH‐AX‐1064576 ‐ SWITCH‐AX‐1064576      10/28/2015 15:17   image001.jpg                                                         Attorney Client;Work Product
SWITCH‐AX‐1064577 ‐ SWITCH‐AX‐1064577      10/28/2015 17:32   no Title                                                             Attorney Client
SWITCH‐AX‐1064578 ‐ SWITCH‐AX‐1064578      10/28/2015 17:32   ATT00001.htm                                                         Attorney Client
SWITCH‐AX‐1064579 ‐ SWITCH‐AX‐1064623      10/28/2015 17:32   Switch ASC 718‐IRC 409a Sept 2015 Valuation Report_FINAL.pdf         Attorney Client




                                                                         EXHIBIT 10, PAGE 1902
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 150 of 829


Bates                                   Document Date         Document Title                                                                           Privilege
SWITCH‐AX‐1064624 ‐ SWITCH‐AX‐1064624      10/28/2015 17:35   no Title                                                                                 Attorney Client
SWITCH‐AX‐1064625 ‐ SWITCH‐AX‐1064643      10/28/2015 17:35   RENEWABLE ENERGY AGREEMENT V12 10‐27‐15 Switch _ NVE comments.docx                       Attorney Client
SWITCH‐AX‐1064644 ‐ SWITCH‐AX‐1064645      10/28/2015 17:43   no Title                                                                                 Attorney Client
SWITCH‐AX‐1064646 ‐ SWITCH‐AX‐1064664      10/28/2015 17:43   RENEWABLE ENERGY AGREEMENT V12 10‐27‐15 Switch _ NVE comments with financial edit.docx   Attorney Client
SWITCH‐AX‐1064665 ‐ SWITCH‐AX‐1064674      10/28/2015 17:57   no Title                                                                                 Attorney Client
SWITCH‐AX‐1064675 ‐ SWITCH‐AX‐1064675      10/28/2015 17:57   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1064676 ‐ SWITCH‐AX‐1064676      10/28/2015 18:04   Collection Report 151028.xls                                                             Attorney Client
SWITCH‐AX‐1064677 ‐ SWITCH‐AX‐1064679      10/28/2015 18:05   no Title                                                                                 Attorney Client
SWITCH‐AX‐1064680 ‐ SWITCH‐AX‐1064680      10/28/2015 18:05   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1064681 ‐ SWITCH‐AX‐1064681      10/28/2015 18:05   Collection Report 151028.xls                                                             Attorney Client
SWITCH‐AX‐1064682 ‐ SWITCH‐AX‐1064692      10/28/2015 18:06   no Title                                                                                 Attorney Client
SWITCH‐AX‐1064693 ‐ SWITCH‐AX‐1064693      10/28/2015 18:16   Purchase Commitments Report 09.30.15 to Terri.xlsx                                       Attorney Client
SWITCH‐AX‐1064694 ‐ SWITCH‐AX‐1064694      10/28/2015 18:19   no Title                                                                                 Attorney Client
SWITCH‐AX‐1064695 ‐ SWITCH‐AX‐1064700      10/28/2015 18:22   no Title                                                                                 Attorney Client
SWITCH‐AX‐1064701 ‐ SWITCH‐AX‐1064701      10/28/2015 18:22   image002.png                                                                             Attorney Client
SWITCH‐AX‐1064702 ‐ SWITCH‐AX‐1064702      10/28/2015 18:29   no Title                                                                                 Attorney Client
SWITCH‐AX‐1064703 ‐ SWITCH‐AX‐1064703      10/28/2015 18:29   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1064704 ‐ SWITCH‐AX‐1064790      10/28/2015 18:29   APA Switch NBN V1b 10‐28‐2016 CL.docx                                                    Attorney Client
SWITCH‐AX‐1064791 ‐ SWITCH‐AX‐1064791      10/28/2015 18:35   no Title                                                                                 Attorney Client
SWITCH‐AX‐1064792 ‐ SWITCH‐AX‐1064797      10/28/2015 18:35   Infrascale_Equipment_Loan_Agreement (Recovered).docx                                     Attorney Client
SWITCH‐AX‐1064798 ‐ SWITCH‐AX‐1064808      10/28/2015 19:09   no Title                                                                                 Attorney Client
SWITCH‐AX‐1064809 ‐ SWITCH‐AX‐1064809      10/28/2015 19:09   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1064810 ‐ SWITCH‐AX‐1064820      10/28/2015 21:24   no Title                                                                                 Attorney Client
SWITCH‐AX‐1064821 ‐ SWITCH‐AX‐1064821      10/28/2015 21:24   image014.jpg                                                                             Attorney Client
SWITCH‐AX‐1064822 ‐ SWITCH‐AX‐1064822      10/28/2015 21:24   image012.jpg                                                                             Attorney Client
SWITCH‐AX‐1064823 ‐ SWITCH‐AX‐1064823      10/28/2015 21:24   image011.png                                                                             Attorney Client
SWITCH‐AX‐1064824 ‐ SWITCH‐AX‐1064826       10/29/2015 8:17   no Title                                                                                 Attorney Client
SWITCH‐AX‐1064827 ‐ SWITCH‐AX‐1064829       10/29/2015 8:18   no Title                                                                                 Attorney Client
SWITCH‐AX‐1064830 ‐ SWITCH‐AX‐1064830       10/29/2015 8:52   no Title                                                                                 Attorney Client
SWITCH‐AX‐1064831 ‐ SWITCH‐AX‐1064838       10/29/2015 8:52   SNT TIDC Referral Agreement 11Mar2015.docx                                               Attorney Client
SWITCH‐AX‐1064839 ‐ SWITCH‐AX‐1064844       10/29/2015 8:52   MEMORANDUM OF UNDERSTANDING                                                              Attorney Client
SWITCH‐AX‐1064845 ‐ SWITCH‐AX‐1064845       10/29/2015 9:11   no Title                                                                                 Attorney Client
SWITCH‐AX‐1064846 ‐ SWITCH‐AX‐1064847      10/29/2015 11:21   no Title                                                                                 Attorney Client
SWITCH‐AX‐1064848 ‐ SWITCH‐AX‐1064848      10/29/2015 11:21   image001.png                                                                             Attorney Client
SWITCH‐AX‐1064849 ‐ SWITCH‐AX‐1064850      10/29/2015 11:21   no Title                                                                                 Attorney Client
SWITCH‐AX‐1064851 ‐ SWITCH‐AX‐1064851      10/29/2015 11:21   image001.png                                                                             Attorney Client
SWITCH‐AX‐1064852 ‐ SWITCH‐AX‐1064854      10/29/2015 11:39   no Title                                                                                 Attorney Client
SWITCH‐AX‐1064855 ‐ SWITCH‐AX‐1064855      10/29/2015 11:39   image001.png                                                                             Attorney Client
SWITCH‐AX‐1064856 ‐ SWITCH‐AX‐1064858      10/29/2015 11:39   no Title                                                                                 Attorney Client
SWITCH‐AX‐1064859 ‐ SWITCH‐AX‐1064859      10/29/2015 11:39   image001.png                                                                             Attorney Client
SWITCH‐AX‐1064860 ‐ SWITCH‐AX‐1064861      10/29/2015 12:09   no Title                                                                                 Attorney Client
SWITCH‐AX‐1064862 ‐ SWITCH‐AX‐1064881      10/29/2015 12:09   Redline NGR Switch NVE V13 to V14 Switch.docx                                            Attorney Client
SWITCH‐AX‐1064882 ‐ SWITCH‐AX‐1064901      10/29/2015 12:09   NGR Switch NVE V14 10‐29‐15.docx                                                         Attorney Client
SWITCH‐AX‐1064902 ‐ SWITCH‐AX‐1064904      10/29/2015 12:19   no Title                                                                                 Attorney Client
SWITCH‐AX‐1064905 ‐ SWITCH‐AX‐1064905      10/29/2015 12:19   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1064906 ‐ SWITCH‐AX‐1064906      10/29/2015 12:19   image003.png                                                                             Attorney Client




                                                                         EXHIBIT 10, PAGE 1903
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 151 of 829


Bates                                   Document Date         Document Title                                                                    Privilege
SWITCH‐AX‐1064907 ‐ SWITCH‐AX‐1064908      10/29/2015 12:41   no Title                                                                          Attorney Client
SWITCH‐AX‐1064909 ‐ SWITCH‐AX‐1064920      10/29/2015 12:41   STATE OF NEVADA                                                                   Attorney Client
SWITCH‐AX‐1064921 ‐ SWITCH‐AX‐1064921      10/29/2015 12:41   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1064922 ‐ SWITCH‐AX‐1064937      10/29/2015 12:41   STATE OF NEVADA                                                                   Attorney Client
SWITCH‐AX‐1064938 ‐ SWITCH‐AX‐1064938      10/29/2015 15:17   Check Upload & Approval‐110215.xlsx                                               Attorney Client
SWITCH‐AX‐1064939 ‐ SWITCH‐AX‐1064942      10/29/2015 16:23   no Title                                                                          Attorney Client
SWITCH‐AX‐1064943 ‐ SWITCH‐AX‐1064943      10/29/2015 16:23   image008.jpg                                                                      Attorney Client
SWITCH‐AX‐1064944 ‐ SWITCH‐AX‐1064944      10/29/2015 16:23   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1064945 ‐ SWITCH‐AX‐1064945      10/29/2015 16:23   image005.jpg                                                                      Attorney Client
SWITCH‐AX‐1064946 ‐ SWITCH‐AX‐1064946      10/29/2015 16:23   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1064947 ‐ SWITCH‐AX‐1064948      10/29/2015 16:23   Switch 585023 IP Renewal and 584353 200M IP Riverside Parkwy.pdf                  Attorney Client
SWITCH‐AX‐1064949 ‐ SWITCH‐AX‐1064956      10/29/2015 16:23   FW_ I248_ Reminder from SWITCH.msg                                                Attorney Client
SWITCH‐AX‐1064957 ‐ SWITCH‐AX‐1064957      10/29/2015 16:23   image006.jpg                                                                      Attorney Client
SWITCH‐AX‐1064958 ‐ SWITCH‐AX‐1064958      10/29/2015 16:23   I248‐07‐082‐C.pdf                                                                 Attorney Client
SWITCH‐AX‐1064959 ‐ SWITCH‐AX‐1064959      10/29/2015 16:23   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1064960 ‐ SWITCH‐AX‐1064963      10/29/2015 16:23   no Title                                                                          Attorney Client
SWITCH‐AX‐1064964 ‐ SWITCH‐AX‐1064965      10/29/2015 16:23   Switch 585023 IP Renewal and 584353 200M IP Riverside Parkwy.pdf                  Attorney Client
SWITCH‐AX‐1064966 ‐ SWITCH‐AX‐1064966      10/29/2015 16:23   image005.jpg                                                                      Attorney Client
SWITCH‐AX‐1064967 ‐ SWITCH‐AX‐1064967      10/29/2015 16:23   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1064968 ‐ SWITCH‐AX‐1064975      10/29/2015 16:23   FW_ I248_ Reminder from SWITCH.msg                                                Attorney Client
SWITCH‐AX‐1064976 ‐ SWITCH‐AX‐1064976      10/29/2015 16:23   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1064977 ‐ SWITCH‐AX‐1064977      10/29/2015 16:23   image008.jpg                                                                      Attorney Client
SWITCH‐AX‐1064978 ‐ SWITCH‐AX‐1064978      10/29/2015 16:23   image006.jpg                                                                      Attorney Client
SWITCH‐AX‐1064979 ‐ SWITCH‐AX‐1064979      10/29/2015 16:23   I248‐07‐082‐C.pdf                                                                 Attorney Client
SWITCH‐AX‐1064980 ‐ SWITCH‐AX‐1064980      10/29/2015 16:23   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1064981 ‐ SWITCH‐AX‐1064983      10/29/2015 16:35   no Title                                                                          Attorney Client
SWITCH‐AX‐1064984 ‐ SWITCH‐AX‐1064984      10/29/2015 16:35   image003.png                                                                      Attorney Client
SWITCH‐AX‐1064985 ‐ SWITCH‐AX‐1064985      10/29/2015 16:35   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1064986 ‐ SWITCH‐AX‐1065003      10/29/2015 16:35   Please_DocuSign_this_CenturyLink_Channel_Alli.pdf                                 Attorney Client
SWITCH‐AX‐1065004 ‐ SWITCH‐AX‐1065006      10/29/2015 16:35   no Title                                                                          Attorney Client
SWITCH‐AX‐1065007 ‐ SWITCH‐AX‐1065007      10/29/2015 16:35   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1065008 ‐ SWITCH‐AX‐1065025      10/29/2015 16:35   Please_DocuSign_this_CenturyLink_Channel_Alli.pdf                                 Attorney Client
SWITCH‐AX‐1065026 ‐ SWITCH‐AX‐1065026      10/29/2015 16:35   image003.png                                                                      Attorney Client
SWITCH‐AX‐1065027 ‐ SWITCH‐AX‐1065028      10/29/2015 16:55   no Title                                                                          Attorney Client
SWITCH‐AX‐1065029 ‐ SWITCH‐AX‐1065038      10/29/2015 16:55   DOCSLGL‐#159417‐v1‐Redline_CFA_City_of_Henderson_V6_to_V7_10‐29‐2015_(COH).DOCX   Attorney Client
SWITCH‐AX‐1065039 ‐ SWITCH‐AX‐1065041      10/29/2015 17:31   no Title                                                                          Attorney Client
SWITCH‐AX‐1065042 ‐ SWITCH‐AX‐1065051      10/29/2015 17:31   DOCSLGL‐#159417‐v1‐Redline_CFA_City_of_Henderson_V6_to_V7_10‐29‐2015_(COH).DOCX   Attorney Client
SWITCH‐AX‐1065052 ‐ SWITCH‐AX‐1065054      10/29/2015 17:31   no Title                                                                          Attorney Client
SWITCH‐AX‐1065055 ‐ SWITCH‐AX‐1065064      10/29/2015 17:31   DOCSLGL‐#159417‐v1‐Redline_CFA_City_of_Henderson_V6_to_V7_10‐29‐2015_(COH).DOCX   Attorney Client
SWITCH‐AX‐1065065 ‐ SWITCH‐AX‐1065065      10/29/2015 18:55   Collection Report 151029.xls                                                      Attorney Client
SWITCH‐AX‐1065066 ‐ SWITCH‐AX‐1065068      10/29/2015 18:57   no Title                                                                          Attorney Client
SWITCH‐AX‐1065069 ‐ SWITCH‐AX‐1065069      10/29/2015 18:57   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1065070 ‐ SWITCH‐AX‐1065070      10/29/2015 18:57   Collection Report 151029.xls                                                      Attorney Client
SWITCH‐AX‐1065071 ‐ SWITCH‐AX‐1065073       10/30/2015 0:30   no Title                                                                          Attorney Client
SWITCH‐AX‐1065074 ‐ SWITCH‐AX‐1065074       10/30/2015 9:46   no Title                                                                          Attorney Client
SWITCH‐AX‐1065075 ‐ SWITCH‐AX‐1065075       10/30/2015 9:46   image001.jpg                                                                      Attorney Client




                                                                         EXHIBIT 10, PAGE 1904
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 152 of 829


Bates                                   Document Date         Document Title                                                                    Privilege
SWITCH‐AX‐1065076 ‐ SWITCH‐AX‐1065120       10/30/2015 9:46   Switch Unit Valuation Report 09‐30‐2015.pdf                                       Attorney Client
SWITCH‐AX‐1065121 ‐ SWITCH‐AX‐1065123       10/30/2015 9:46   Manager Resolutions (FMV Report) 10‐30‐2015.pdf                                   Attorney Client
SWITCH‐AX‐1065124 ‐ SWITCH‐AX‐1065135       10/30/2015 9:46   Comp Comm Resolutions (PI Grants) 10‐30‐2015.pdf                                  Attorney Client
SWITCH‐AX‐1065136 ‐ SWITCH‐AX‐1065138      10/30/2015 10:22   no Title                                                                          Attorney Client
SWITCH‐AX‐1065139 ‐ SWITCH‐AX‐1065148      10/30/2015 10:22   CFA City of Henderson V6 10‐28‐2015 (Switch).docx                                 Attorney Client
SWITCH‐AX‐1065149 ‐ SWITCH‐AX‐1065158      10/30/2015 10:22   DOCSLGL‐#159417‐v1‐Redline_CFA_City_of_Henderson_V6_to_V7_10‐29‐2015_(COH).DOCX   Attorney Client
SWITCH‐AX‐1065159 ‐ SWITCH‐AX‐1065159      10/30/2015 10:43   Purchase Commitments Report 09.30.15 TB Final Edits.xlsx                          Attorney Client
SWITCH‐AX‐1065160 ‐ SWITCH‐AX‐1065160      10/30/2015 10:59   Purchase Commitments Report 09.30.15 FINAL.xlsx                                   Attorney Client
SWITCH‐AX‐1065161 ‐ SWITCH‐AX‐1065161      10/30/2015 11:31   no Title                                                                          Attorney Client
SWITCH‐AX‐1065162 ‐ SWITCH‐AX‐1065162      10/30/2015 11:31   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1065163 ‐ SWITCH‐AX‐1065165      10/30/2015 11:31   Switch SO 541273 10G Wave PHX to VGS.PDF                                          Attorney Client
SWITCH‐AX‐1065166 ‐ SWITCH‐AX‐1065167      10/30/2015 11:31   img‐X16112537‐0001 (2).pdf                                                        Attorney Client
SWITCH‐AX‐1065168 ‐ SWITCH‐AX‐1065168      10/30/2015 11:31   no Title                                                                          Attorney Client
SWITCH‐AX‐1065169 ‐ SWITCH‐AX‐1065171      10/30/2015 11:31   Switch SO 541273 10G Wave PHX to VGS.PDF                                          Attorney Client
SWITCH‐AX‐1065172 ‐ SWITCH‐AX‐1065172      10/30/2015 11:31   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1065173 ‐ SWITCH‐AX‐1065173      10/30/2015 11:31   img‐X16112537‐0001 (2).pdf                                                        Attorney Client
SWITCH‐AX‐1065174 ‐ SWITCH‐AX‐1065176      10/30/2015 12:08   no Title                                                                          Attorney Client
SWITCH‐AX‐1065177 ‐ SWITCH‐AX‐1065180      10/30/2015 12:08   STATE OF LOUISIANA                                                                Attorney Client
SWITCH‐AX‐1065181 ‐ SWITCH‐AX‐1065184      10/30/2015 12:08   Office & Industrial Moving and Modular Install.pdf                                Attorney Client
SWITCH‐AX‐1065185 ‐ SWITCH‐AX‐1065190      10/30/2015 12:08   NORTH AMERICAN INTERSTATE AGREEMENT.pdf                                           Attorney Client
SWITCH‐AX‐1065191 ‐ SWITCH‐AX‐1065198      10/30/2015 12:19   no Title                                                                          Attorney Client
SWITCH‐AX‐1065199 ‐ SWITCH‐AX‐1065199      10/30/2015 12:19   image011.jpg                                                                      Attorney Client
SWITCH‐AX‐1065200 ‐ SWITCH‐AX‐1065200      10/30/2015 12:19   image010.jpg                                                                      Attorney Client
SWITCH‐AX‐1065201 ‐ SWITCH‐AX‐1065201      10/30/2015 12:19   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1065202 ‐ SWITCH‐AX‐1065207      10/30/2015 12:57   no Title                                                                          Attorney Client
SWITCH‐AX‐1065208 ‐ SWITCH‐AX‐1065208      10/30/2015 12:57   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1065209 ‐ SWITCH‐AX‐1065209      10/30/2015 12:57   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1065210 ‐ SWITCH‐AX‐1065211      10/30/2015 13:45   no Title                                                                          Attorney Client
SWITCH‐AX‐1065212 ‐ SWITCH‐AX‐1065213      10/30/2015 13:45   img‐X16112537‐0001 (2).pdf                                                        Attorney Client
SWITCH‐AX‐1065214 ‐ SWITCH‐AX‐1065214      10/30/2015 13:45   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1065215 ‐ SWITCH‐AX‐1065217      10/30/2015 13:45   Switch SO 541273 10G Wave PHX to VGS.PDF                                          Attorney Client
SWITCH‐AX‐1065218 ‐ SWITCH‐AX‐1065218      10/30/2015 13:45   no Title                                                                          Attorney Client
SWITCH‐AX‐1065219 ‐ SWITCH‐AX‐1065219      10/30/2015 13:45   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1065220 ‐ SWITCH‐AX‐1065220      10/30/2015 13:45   img‐X16112537‐0001 (2).pdf                                                        Attorney Client
SWITCH‐AX‐1065221 ‐ SWITCH‐AX‐1065221      10/30/2015 13:45   Switch SO 541273 10G Wave PHX to VGS.PDF                                          Attorney Client
SWITCH‐AX‐1065222 ‐ SWITCH‐AX‐1065222      10/30/2015 13:58   no Title                                                                          Attorney Client
SWITCH‐AX‐1065223 ‐ SWITCH‐AX‐1065274      10/30/2015 13:58   FCC‐15‐144A1.pdf                                                                  Attorney Client
SWITCH‐AX‐1065275 ‐ SWITCH‐AX‐1065276      10/30/2015 14:10   no Title                                                                          Attorney Client
SWITCH‐AX‐1065277 ‐ SWITCH‐AX‐1065279      10/30/2015 14:10   scan0026.pdf                                                                      Attorney Client
SWITCH‐AX‐1065280 ‐ SWITCH‐AX‐1065280      10/30/2015 14:10   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1065281 ‐ SWITCH‐AX‐1065281      10/30/2015 14:10   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1065282 ‐ SWITCH‐AX‐1065283      10/30/2015 14:10   no Title                                                                          Attorney Client
SWITCH‐AX‐1065284 ‐ SWITCH‐AX‐1065286      10/30/2015 14:10   scan0026.pdf                                                                      Attorney Client
SWITCH‐AX‐1065287 ‐ SWITCH‐AX‐1065287      10/30/2015 14:10   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1065288 ‐ SWITCH‐AX‐1065288      10/30/2015 14:10   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1065289 ‐ SWITCH‐AX‐1065291      10/30/2015 14:11   no Title                                                                          Attorney Client




                                                                         EXHIBIT 10, PAGE 1905
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 153 of 829


Bates                                   Document Date         Document Title                                                                    Privilege
SWITCH‐AX‐1065292 ‐ SWITCH‐AX‐1065294      10/30/2015 14:11   scan0026.pdf                                                                      Attorney Client
SWITCH‐AX‐1065295 ‐ SWITCH‐AX‐1065295      10/30/2015 14:11   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1065296 ‐ SWITCH‐AX‐1065296      10/30/2015 14:11   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1065297 ‐ SWITCH‐AX‐1065299      10/30/2015 14:11   no Title                                                                          Attorney Client
SWITCH‐AX‐1065300 ‐ SWITCH‐AX‐1065300      10/30/2015 14:11   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1065301 ‐ SWITCH‐AX‐1065301      10/30/2015 14:11   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1065302 ‐ SWITCH‐AX‐1065304      10/30/2015 14:11   scan0026.pdf                                                                      Attorney Client
SWITCH‐AX‐1065305 ‐ SWITCH‐AX‐1065306      10/30/2015 14:12   no Title                                                                          Attorney Client
SWITCH‐AX‐1065307 ‐ SWITCH‐AX‐1065308      10/30/2015 14:12   img‐X16112537‐0001 (2).pdf                                                        Attorney Client
SWITCH‐AX‐1065309 ‐ SWITCH‐AX‐1065311      10/30/2015 14:12   scan0026.pdf                                                                      Attorney Client
SWITCH‐AX‐1065312 ‐ SWITCH‐AX‐1065312      10/30/2015 14:12   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1065313 ‐ SWITCH‐AX‐1065313      10/30/2015 14:12   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1065314 ‐ SWITCH‐AX‐1065315      10/30/2015 14:12   RE_ Southwest Gas Order ‐ Zayo.msg                                                Attorney Client
SWITCH‐AX‐1065316 ‐ SWITCH‐AX‐1065317      10/30/2015 14:12   no Title                                                                          Attorney Client
SWITCH‐AX‐1065318 ‐ SWITCH‐AX‐1065320      10/30/2015 14:12   scan0026.pdf                                                                      Attorney Client
SWITCH‐AX‐1065321 ‐ SWITCH‐AX‐1065321      10/30/2015 14:12   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1065322 ‐ SWITCH‐AX‐1065323      10/30/2015 14:12   RE_ Southwest Gas Order ‐ Zayo.msg                                                Attorney Client
SWITCH‐AX‐1065324 ‐ SWITCH‐AX‐1065325      10/30/2015 14:12   img‐X16112537‐0001 (2).pdf                                                        Attorney Client
SWITCH‐AX‐1065326 ‐ SWITCH‐AX‐1065326      10/30/2015 14:12   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1065327 ‐ SWITCH‐AX‐1065329      10/30/2015 14:13   no Title                                                                          Attorney Client
SWITCH‐AX‐1065330 ‐ SWITCH‐AX‐1065330      10/30/2015 14:13   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1065331 ‐ SWITCH‐AX‐1065332      10/30/2015 14:13   RE_ Southwest Gas Order ‐ Zayo.msg                                                Attorney Client
SWITCH‐AX‐1065333 ‐ SWITCH‐AX‐1065333      10/30/2015 14:13   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1065334 ‐ SWITCH‐AX‐1065334      10/30/2015 14:13   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1065335 ‐ SWITCH‐AX‐1065337      10/30/2015 14:13   scan0026.pdf                                                                      Attorney Client
SWITCH‐AX‐1065338 ‐ SWITCH‐AX‐1065339      10/30/2015 14:13   img‐X16112537‐0001 (2).pdf                                                        Attorney Client
SWITCH‐AX‐1065340 ‐ SWITCH‐AX‐1065345      10/30/2015 15:21   no Title                                                                          Attorney Client
SWITCH‐AX‐1065346 ‐ SWITCH‐AX‐1065346      10/30/2015 15:21   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1065347 ‐ SWITCH‐AX‐1065347      10/30/2015 15:21   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1065348 ‐ SWITCH‐AX‐1065350      10/30/2015 15:25   no Title                                                                          Attorney Client
SWITCH‐AX‐1065351 ‐ SWITCH‐AX‐1065360      10/30/2015 15:25   DOCSLGL‐#159417‐v1‐Redline_CFA_City_of_Henderson_V6_to_V7_10‐29‐2015_(COH).DOCX   Attorney Client
SWITCH‐AX‐1065361 ‐ SWITCH‐AX‐1065370      10/30/2015 15:25   CFA City of Henderson V6 10‐28‐2015 (Switch).docx                                 Attorney Client
SWITCH‐AX‐1065371 ‐ SWITCH‐AX‐1065371      10/30/2015 15:33   Collection Report 151030.xls                                                      Attorney Client
SWITCH‐AX‐1065372 ‐ SWITCH‐AX‐1065374      10/30/2015 16:06   no Title                                                                          Attorney Client
SWITCH‐AX‐1065375 ‐ SWITCH‐AX‐1065384      10/30/2015 16:06   Redline CFA City of Henderson V6 to V7 10‐30‐2015 (COH).docx                      Attorney Client
SWITCH‐AX‐1065385 ‐ SWITCH‐AX‐1065388      10/30/2015 16:20   no Title                                                                          Attorney Client
SWITCH‐AX‐1065389 ‐ SWITCH‐AX‐1065398      10/30/2015 16:20   Redline CFA City of Henderson V7 to V8 10‐30‐2015 Switch.docx                     Attorney Client
SWITCH‐AX‐1065399 ‐ SWITCH‐AX‐1065408      10/30/2015 16:20   CFA City of Henderson V8 10‐30‐2015 (Switch).docx                                 Attorney Client
SWITCH‐AX‐1065409 ‐ SWITCH‐AX‐1065412      10/30/2015 16:20   no Title                                                                          Attorney Client
SWITCH‐AX‐1065413 ‐ SWITCH‐AX‐1065422      10/30/2015 16:20   Redline CFA City of Henderson V7 to V8 10‐30‐2015 Switch.docx                     Attorney Client
SWITCH‐AX‐1065423 ‐ SWITCH‐AX‐1065432      10/30/2015 16:20   CFA City of Henderson V8 10‐30‐2015 (Switch).docx                                 Attorney Client
SWITCH‐AX‐1065433 ‐ SWITCH‐AX‐1065435      10/30/2015 17:03   no Title                                                                          Attorney Client
SWITCH‐AX‐1065436 ‐ SWITCH‐AX‐1065436      10/30/2015 17:03   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1065437 ‐ SWITCH‐AX‐1065437      10/30/2015 17:03   Collection Report 151030.xls                                                      Attorney Client
SWITCH‐AX‐1065438 ‐ SWITCH‐AX‐1065440       10/31/2015 0:46   no Title                                                                          Attorney Client
SWITCH‐AX‐1065441 ‐ SWITCH‐AX‐1065442       10/31/2015 7:00   no Title                                                                          Attorney Client




                                                                         EXHIBIT 10, PAGE 1906
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 154 of 829


Bates                                   Document Date         Document Title                                                          Privilege
SWITCH‐AX‐1065443 ‐ SWITCH‐AX‐1065458       10/31/2015 7:00   STATE OF NEVADA                                                         Attorney Client
SWITCH‐AX‐1065459 ‐ SWITCH‐AX‐1065470       10/31/2015 7:00   STATE OF NEVADA                                                         Attorney Client
SWITCH‐AX‐1065471 ‐ SWITCH‐AX‐1065471      10/31/2015 11:16   no Title                                                                Attorney Client
SWITCH‐AX‐1065472 ‐ SWITCH‐AX‐1065562      10/31/2015 11:16   Asset Purchase Agmt Switch NBN V1 10‐31‐2015.docx                       Attorney Client
SWITCH‐AX‐1065563 ‐ SWITCH‐AX‐1065567      10/31/2015 11:56   no Title                                                                Attorney Client
SWITCH‐AX‐1065568 ‐ SWITCH‐AX‐1065568        11/2/2015 6:27   no Title                                                                Attorney Client
SWITCH‐AX‐1065569 ‐ SWITCH‐AX‐1065613        11/2/2015 6:27   Switch Unit Valuation Report 09‐30‐2015.pdf                             Attorney Client
SWITCH‐AX‐1065614 ‐ SWITCH‐AX‐1065616        11/2/2015 6:27   Manager Resolutions (FMV Report) 10‐30‐2015[1].pdf                      Attorney Client
SWITCH‐AX‐1065617 ‐ SWITCH‐AX‐1065617        11/2/2015 6:28   no Title                                                                Attorney Client
SWITCH‐AX‐1065618 ‐ SWITCH‐AX‐1065620        11/2/2015 6:28   Manager Resolutions (FMV Report) 10‐30‐2015[1].pdf                      Attorney Client
SWITCH‐AX‐1065621 ‐ SWITCH‐AX‐1065665        11/2/2015 6:28   Switch Unit Valuation Report 09‐30‐2015.pdf                             Attorney Client
SWITCH‐AX‐1065666 ‐ SWITCH‐AX‐1065670        11/2/2015 7:23   no Title                                                                Attorney Client
SWITCH‐AX‐1065671 ‐ SWITCH‐AX‐1065674        11/2/2015 8:08   no Title                                                                Attorney Client
SWITCH‐AX‐1065675 ‐ SWITCH‐AX‐1065675        11/2/2015 8:08   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1065676 ‐ SWITCH‐AX‐1065676        11/2/2015 8:08   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1065677 ‐ SWITCH‐AX‐1065678        11/2/2015 8:35   no Title                                                                Attorney Client
SWITCH‐AX‐1065679 ‐ SWITCH‐AX‐1065679        11/2/2015 8:35   LV Gala contributors as of October 29, 2015.xlsx                        Attorney Client
SWITCH‐AX‐1065680 ‐ SWITCH‐AX‐1065681        11/2/2015 8:47   no Title                                                                Attorney Client
SWITCH‐AX‐1065682 ‐ SWITCH‐AX‐1065687        11/2/2015 8:47   MEMORANDUM OF UNDERSTANDING                                             Attorney Client
SWITCH‐AX‐1065688 ‐ SWITCH‐AX‐1065695        11/2/2015 8:47   SNT TIDC Referral Agreement 11Mar2015.docx                              Attorney Client
SWITCH‐AX‐1065696 ‐ SWITCH‐AX‐1065697        11/2/2015 8:52   no Title                                                                Attorney Client
SWITCH‐AX‐1065698 ‐ SWITCH‐AX‐1065698        11/2/2015 8:52   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1065699 ‐ SWITCH‐AX‐1065716        11/2/2015 8:52   Redline MSA Switch Level 3 V1 to V2 9‐16‐2015 Switch.doc                Attorney Client
SWITCH‐AX‐1065717 ‐ SWITCH‐AX‐1065724        11/2/2015 8:53   no Title                                                                Attorney Client
SWITCH‐AX‐1065725 ‐ SWITCH‐AX‐1065748        11/2/2015 8:53   Supernap Italia JVA (mark‐up 22.09.15).docx                             Attorney Client
SWITCH‐AX‐1065749 ‐ SWITCH‐AX‐1065749        11/2/2015 8:53   Supernap Italia ‐ JVA updated mark‐up.msg                               Attorney Client
SWITCH‐AX‐1065750 ‐ SWITCH‐AX‐1065757        11/2/2015 8:58   no Title                                                                Attorney Client
SWITCH‐AX‐1065758 ‐ SWITCH‐AX‐1065766        11/2/2015 8:59   no Title                                                                Attorney Client
SWITCH‐AX‐1065767 ‐ SWITCH‐AX‐1065775        11/2/2015 9:17   no Title                                                                Attorney Client
SWITCH‐AX‐1065776 ‐ SWITCH‐AX‐1065784        11/2/2015 9:34   no Title                                                                Attorney Client
SWITCH‐AX‐1065785 ‐ SWITCH‐AX‐1065789        11/2/2015 9:52   no Title                                                                Attorney Client
SWITCH‐AX‐1065790 ‐ SWITCH‐AX‐1065799        11/2/2015 9:52   Microsoft Word ‐ CFA City of Henderson V9 11‐02‐2015 (Switch)[1].docx   Attorney Client
SWITCH‐AX‐1065800 ‐ SWITCH‐AX‐1065809        11/2/2015 9:52   Redline V8 to V9 11‐2‐15.docx                                           Attorney Client
SWITCH‐AX‐1065810 ‐ SWITCH‐AX‐1065815       11/2/2015 10:33   no Title                                                                Attorney Client
SWITCH‐AX‐1065816 ‐ SWITCH‐AX‐1065825       11/2/2015 10:33   Microsoft Word ‐ CFA City of Henderson V9 11‐02‐2015 (Switch)[2].docx   Attorney Client
SWITCH‐AX‐1065826 ‐ SWITCH‐AX‐1065835       11/2/2015 10:33   CFA City of Henderson V9 11‐02‐2015 (Switch).docx                       Attorney Client
SWITCH‐AX‐1065836 ‐ SWITCH‐AX‐1065841       11/2/2015 10:33   no Title                                                                Attorney Client
SWITCH‐AX‐1065842 ‐ SWITCH‐AX‐1065851       11/2/2015 10:33   CFA City of Henderson V9 11‐02‐2015 (Switch).docx                       Attorney Client
SWITCH‐AX‐1065852 ‐ SWITCH‐AX‐1065861       11/2/2015 10:33   Microsoft Word ‐ CFA City of Henderson V9 11‐02‐2015 (Switch)[2].docx   Attorney Client
SWITCH‐AX‐1065862 ‐ SWITCH‐AX‐1065868       11/2/2015 13:02   no Title                                                                Attorney Client
SWITCH‐AX‐1065869 ‐ SWITCH‐AX‐1065878       11/2/2015 13:02   DOCSLGL‐#159996‐v1‐CFA_City_of_Henderson_V10_11‐02‐2015_(COH).DOCX      Attorney Client
SWITCH‐AX‐1065879 ‐ SWITCH‐AX‐1065879       11/2/2015 13:14   no Title                                                                Attorney Client
SWITCH‐AX‐1065880 ‐ SWITCH‐AX‐1065899       11/2/2015 13:14   Switch NGR Agreement ‐ V15 (10 30 15).docx                              Attorney Client
SWITCH‐AX‐1065900 ‐ SWITCH‐AX‐1065919       11/2/2015 13:14   Switch NGR Agreement ‐ V15 (redline 10 30 15)tc.docx                    Attorney Client
SWITCH‐AX‐1065920 ‐ SWITCH‐AX‐1065931       11/2/2015 13:17   no Title                                                                Attorney Client
SWITCH‐AX‐1065932 ‐ SWITCH‐AX‐1065932       11/2/2015 13:17   image008.jpg                                                            Attorney Client




                                                                         EXHIBIT 10, PAGE 1907
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 155 of 829


Bates                                   Document Date         Document Title                                                     Privilege
SWITCH‐AX‐1065933 ‐ SWITCH‐AX‐1065933       11/2/2015 13:17   image007.png                                                       Attorney Client
SWITCH‐AX‐1065934 ‐ SWITCH‐AX‐1065934       11/2/2015 13:17   image010.jpg                                                       Attorney Client
SWITCH‐AX‐1065935 ‐ SWITCH‐AX‐1065946       11/2/2015 13:20   no Title                                                           Attorney Client
SWITCH‐AX‐1065947 ‐ SWITCH‐AX‐1065947       11/2/2015 13:20   image008.jpg                                                       Attorney Client
SWITCH‐AX‐1065948 ‐ SWITCH‐AX‐1065948       11/2/2015 13:20   image007.png                                                       Attorney Client
SWITCH‐AX‐1065949 ‐ SWITCH‐AX‐1065949       11/2/2015 13:20   image010.jpg                                                       Attorney Client
SWITCH‐AX‐1065950 ‐ SWITCH‐AX‐1065951       11/2/2015 13:23   no Title                                                           Attorney Client
SWITCH‐AX‐1065952 ‐ SWITCH‐AX‐1065971       11/2/2015 13:23   Switch NGR Agreement ‐ V15 (redline 10 30 15)tc.docx               Attorney Client
SWITCH‐AX‐1065972 ‐ SWITCH‐AX‐1065991       11/2/2015 13:23   Switch NGR Agreement ‐ V15 (10 30 15).docx                         Attorney Client
SWITCH‐AX‐1065992 ‐ SWITCH‐AX‐1065996       11/2/2015 14:51   no Title                                                           Attorney Client
SWITCH‐AX‐1065997 ‐ SWITCH‐AX‐1065997       11/2/2015 14:51   image003.jpg                                                       Attorney Client
SWITCH‐AX‐1065998 ‐ SWITCH‐AX‐1065998       11/2/2015 14:51   image002.jpg                                                       Attorney Client
SWITCH‐AX‐1065999 ‐ SWITCH‐AX‐1065999       11/2/2015 14:51   Collection Report 151030.xls                                       Attorney Client
SWITCH‐AX‐1066000 ‐ SWITCH‐AX‐1066000       11/2/2015 14:51   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1066001 ‐ SWITCH‐AX‐1066003       11/2/2015 14:51   Collection Report.msg                                              Attorney Client
SWITCH‐AX‐1066004 ‐ SWITCH‐AX‐1066015       11/2/2015 15:25   no Title                                                           Attorney Client
SWITCH‐AX‐1066016 ‐ SWITCH‐AX‐1066016       11/2/2015 15:25   image010.jpg                                                       Attorney Client
SWITCH‐AX‐1066017 ‐ SWITCH‐AX‐1066017       11/2/2015 15:25   image020.jpg                                                       Attorney Client
SWITCH‐AX‐1066018 ‐ SWITCH‐AX‐1066018       11/2/2015 15:25   image019.png                                                       Attorney Client
SWITCH‐AX‐1066019 ‐ SWITCH‐AX‐1066030       11/2/2015 15:25   no Title                                                           Attorney Client
SWITCH‐AX‐1066031 ‐ SWITCH‐AX‐1066031       11/2/2015 15:25   image019.png                                                       Attorney Client
SWITCH‐AX‐1066032 ‐ SWITCH‐AX‐1066032       11/2/2015 15:25   image010.jpg                                                       Attorney Client
SWITCH‐AX‐1066033 ‐ SWITCH‐AX‐1066033       11/2/2015 15:25   image020.jpg                                                       Attorney Client
SWITCH‐AX‐1066034 ‐ SWITCH‐AX‐1066046       11/2/2015 16:05   no Title                                                           Attorney Client
SWITCH‐AX‐1066047 ‐ SWITCH‐AX‐1066047       11/2/2015 16:05   image019.png                                                       Attorney Client
SWITCH‐AX‐1066048 ‐ SWITCH‐AX‐1066048       11/2/2015 16:05   image010.jpg                                                       Attorney Client
SWITCH‐AX‐1066049 ‐ SWITCH‐AX‐1066049       11/2/2015 16:05   image020.jpg                                                       Attorney Client
SWITCH‐AX‐1066050 ‐ SWITCH‐AX‐1066062       11/2/2015 16:05   no Title                                                           Attorney Client
SWITCH‐AX‐1066063 ‐ SWITCH‐AX‐1066063       11/2/2015 16:05   image020.jpg                                                       Attorney Client
SWITCH‐AX‐1066064 ‐ SWITCH‐AX‐1066064       11/2/2015 16:05   image010.jpg                                                       Attorney Client
SWITCH‐AX‐1066065 ‐ SWITCH‐AX‐1066065       11/2/2015 16:05   image019.png                                                       Attorney Client
SWITCH‐AX‐1066066 ‐ SWITCH‐AX‐1066067       11/2/2015 17:24   no Title                                                           Attorney Client
SWITCH‐AX‐1066068 ‐ SWITCH‐AX‐1066087       11/2/2015 17:24   Switch NGR Agreement ‐ V16 11‐2‐15.docx                            Attorney Client
SWITCH‐AX‐1066088 ‐ SWITCH‐AX‐1066107       11/2/2015 17:24   Redline V 15 to 16 RENEWABLE ENERGY AGREEMENT.docx                 Attorney Client
SWITCH‐AX‐1066108 ‐ SWITCH‐AX‐1066108       11/2/2015 18:35   Collection Report 151102.xls                                       Attorney Client
SWITCH‐AX‐1066109 ‐ SWITCH‐AX‐1066109       11/2/2015 18:35   no Title                                                           Attorney Client
SWITCH‐AX‐1066110 ‐ SWITCH‐AX‐1066110       11/2/2015 18:35   Collection Report 151102.xls                                       Attorney Client
SWITCH‐AX‐1066111 ‐ SWITCH‐AX‐1066111       11/2/2015 18:35   image002.jpg                                                       Attorney Client
SWITCH‐AX‐1066112 ‐ SWITCH‐AX‐1066114       11/2/2015 18:35   no Title                                                           Attorney Client
SWITCH‐AX‐1066115 ‐ SWITCH‐AX‐1066115       11/2/2015 18:35   Collection Report 151102.xls                                       Attorney Client
SWITCH‐AX‐1066116 ‐ SWITCH‐AX‐1066116       11/2/2015 18:35   image002.jpg                                                       Attorney Client
SWITCH‐AX‐1066117 ‐ SWITCH‐AX‐1066117       11/2/2015 18:48   no Title                                                           Attorney Client
SWITCH‐AX‐1066118 ‐ SWITCH‐AX‐1066119       11/2/2015 18:48   SNI License Agreement Issues List 2Nov2015.docx                    Attorney Client
SWITCH‐AX‐1066120 ‐ SWITCH‐AX‐1066143       11/2/2015 18:48   SUPERNAP Italia License Agreement v1 2Nov2015 (SI comments).docx   Attorney Client
SWITCH‐AX‐1066144 ‐ SWITCH‐AX‐1066144       11/2/2015 18:48   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1066145 ‐ SWITCH‐AX‐1066150       11/2/2015 19:19   no Title                                                           Attorney Client




                                                                          EXHIBIT 10, PAGE 1908
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 156 of 829


Bates                                   Document Date         Document Title                                            Privilege
SWITCH‐AX‐1066151 ‐ SWITCH‐AX‐1066153       11/2/2015 19:30   no Title                                                  Attorney Client
SWITCH‐AX‐1066154 ‐ SWITCH‐AX‐1066154       11/2/2015 19:30   ATT00002.htm                                              Attorney Client
SWITCH‐AX‐1066155 ‐ SWITCH‐AX‐1066155       11/2/2015 19:30   ATT00001.htm                                              Attorney Client
SWITCH‐AX‐1066156 ‐ SWITCH‐AX‐1066156       11/2/2015 19:30   Collection Report 151102.xls                              Attorney Client
SWITCH‐AX‐1066157 ‐ SWITCH‐AX‐1066157       11/2/2015 19:30   image002.jpg                                              Attorney Client
SWITCH‐AX‐1066158 ‐ SWITCH‐AX‐1066160       11/2/2015 19:30   no Title                                                  Attorney Client
SWITCH‐AX‐1066161 ‐ SWITCH‐AX‐1066161       11/2/2015 19:30   image002.jpg                                              Attorney Client
SWITCH‐AX‐1066162 ‐ SWITCH‐AX‐1066162       11/2/2015 19:30   ATT00001.htm                                              Attorney Client
SWITCH‐AX‐1066163 ‐ SWITCH‐AX‐1066163       11/2/2015 19:30   ATT00002.htm                                              Attorney Client
SWITCH‐AX‐1066164 ‐ SWITCH‐AX‐1066164       11/2/2015 19:30   Collection Report 151102.xls                              Attorney Client
SWITCH‐AX‐1066165 ‐ SWITCH‐AX‐1066165        11/3/2015 0:48   no Title                                                  Attorney Client
SWITCH‐AX‐1066166 ‐ SWITCH‐AX‐1066167        11/3/2015 0:48   B444‐07‐002‐C.PDF                                         Attorney Client
SWITCH‐AX‐1066168 ‐ SWITCH‐AX‐1066179        11/3/2015 0:48   B444‐07‐001‐M.PDF                                         Attorney Client
SWITCH‐AX‐1066180 ‐ SWITCH‐AX‐1066189        11/3/2015 3:13   no Title                                                  Attorney Client
SWITCH‐AX‐1066190 ‐ SWITCH‐AX‐1066191        11/3/2015 7:13   no Title                                                  Attorney Client
SWITCH‐AX‐1066192 ‐ SWITCH‐AX‐1066203        11/3/2015 7:13   B444‐07‐001‐M.PDF                                         Attorney Client
SWITCH‐AX‐1066204 ‐ SWITCH‐AX‐1066204        11/3/2015 7:13   ATT00001.htm                                              Attorney Client
SWITCH‐AX‐1066205 ‐ SWITCH‐AX‐1066206        11/3/2015 7:13   B444‐07‐002‐C.PDF                                         Attorney Client
SWITCH‐AX‐1066207 ‐ SWITCH‐AX‐1066207        11/3/2015 7:13   ATT00002.htm                                              Attorney Client
SWITCH‐AX‐1066208 ‐ SWITCH‐AX‐1066209        11/3/2015 7:13   no Title                                                  Attorney Client
SWITCH‐AX‐1066210 ‐ SWITCH‐AX‐1066210        11/3/2015 7:13   ATT00002.htm                                              Attorney Client
SWITCH‐AX‐1066211 ‐ SWITCH‐AX‐1066212        11/3/2015 7:13   B444‐07‐002‐C.PDF                                         Attorney Client
SWITCH‐AX‐1066213 ‐ SWITCH‐AX‐1066224        11/3/2015 7:13   B444‐07‐001‐M.PDF                                         Attorney Client
SWITCH‐AX‐1066225 ‐ SWITCH‐AX‐1066225        11/3/2015 7:13   ATT00001.htm                                              Attorney Client
SWITCH‐AX‐1066226 ‐ SWITCH‐AX‐1066226        11/3/2015 8:44   no Title                                                  Attorney Client
SWITCH‐AX‐1066227 ‐ SWITCH‐AX‐1066238        11/3/2015 8:44   B444‐07‐001‐M.PDF                                         Attorney Client
SWITCH‐AX‐1066239 ‐ SWITCH‐AX‐1066240        11/3/2015 8:44   B444‐07‐002‐C.PDF                                         Attorney Client
SWITCH‐AX‐1066241 ‐ SWITCH‐AX‐1066241        11/3/2015 8:44   image001.jpg                                              Attorney Client
SWITCH‐AX‐1066242 ‐ SWITCH‐AX‐1066243        11/3/2015 8:56   no Title                                                  Attorney Client
SWITCH‐AX‐1066244 ‐ SWITCH‐AX‐1066244        11/3/2015 8:56   ATT00001.htm                                              Attorney Client
SWITCH‐AX‐1066245 ‐ SWITCH‐AX‐1066256        11/3/2015 8:56   B444‐07‐001‐M.PDF                                         Attorney Client
SWITCH‐AX‐1066257 ‐ SWITCH‐AX‐1066257        11/3/2015 8:56   ATT00002.htm                                              Attorney Client
SWITCH‐AX‐1066258 ‐ SWITCH‐AX‐1066259        11/3/2015 8:56   B444‐07‐002‐C.PDF                                         Attorney Client
SWITCH‐AX‐1066260 ‐ SWITCH‐AX‐1066261        11/3/2015 8:56   no Title                                                  Attorney Client
SWITCH‐AX‐1066262 ‐ SWITCH‐AX‐1066262        11/3/2015 8:56   ATT00001.htm                                              Attorney Client
SWITCH‐AX‐1066263 ‐ SWITCH‐AX‐1066274        11/3/2015 8:56   B444‐07‐001‐M.PDF                                         Attorney Client
SWITCH‐AX‐1066275 ‐ SWITCH‐AX‐1066275        11/3/2015 8:56   ATT00002.htm                                              Attorney Client
SWITCH‐AX‐1066276 ‐ SWITCH‐AX‐1066277        11/3/2015 8:56   B444‐07‐002‐C.PDF                                         Attorney Client
SWITCH‐AX‐1066278 ‐ SWITCH‐AX‐1066282        11/3/2015 9:33   no Title                                                  Attorney Client
SWITCH‐AX‐1066283 ‐ SWITCH‐AX‐1066284        11/3/2015 9:33   administrator@pnpt.local_20151103_112043.pdf              Attorney Client
SWITCH‐AX‐1066285 ‐ SWITCH‐AX‐1066293        11/3/2015 9:41   no Title                                                  Attorney Client
SWITCH‐AX‐1066294 ‐ SWITCH‐AX‐1066295        11/3/2015 9:41   FW_ Domain Transfer is Complete.msg                       Attorney Client
SWITCH‐AX‐1066296 ‐ SWITCH‐AX‐1066296        11/3/2015 9:42   no Title                                                  Attorney Client
SWITCH‐AX‐1066297 ‐ SWITCH‐AX‐1066298        11/3/2015 9:42   Master NDA SCG V5 05052014.doc                            Attorney Client
SWITCH‐AX‐1066299 ‐ SWITCH‐AX‐1066300       11/3/2015 10:14   no Title                                                  Attorney Client
SWITCH‐AX‐1066301 ‐ SWITCH‐AX‐1066321       11/3/2015 10:14   Clean LPLEA Nap 8 Feeder 3 V2 to V3 2015‐11‐02 NVE.DOCX   Attorney Client




                                                                          EXHIBIT 10, PAGE 1909
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 157 of 829


Bates                                   Document Date         Document Title                                                       Privilege
SWITCH‐AX‐1066322 ‐ SWITCH‐AX‐1066323       11/3/2015 10:21   no Title                                                             Attorney Client
SWITCH‐AX‐1066324 ‐ SWITCH‐AX‐1066344       11/3/2015 10:21   Clean LPLEA Nap 8 Feeder 3 V2 to V3 2015‐11‐02 NVE.DOCX              Attorney Client
SWITCH‐AX‐1066345 ‐ SWITCH‐AX‐1066345       11/3/2015 11:05   no Title                                                             Attorney Client
SWITCH‐AX‐1066346 ‐ SWITCH‐AX‐1066347       11/3/2015 11:05   2006 03 Meeting Minutes.pdf                                          Attorney Client
SWITCH‐AX‐1066348 ‐ SWITCH‐AX‐1066354       11/3/2015 11:05   2007 11 Member Minutes.pdf                                           Attorney Client
SWITCH‐AX‐1066355 ‐ SWITCH‐AX‐1066361       11/3/2015 12:19   no Title                                                             Attorney Client
SWITCH‐AX‐1066362 ‐ SWITCH‐AX‐1066371       11/3/2015 12:19   DOCSLGL‐#159996‐v1‐CFA_City_of_Henderson_V10_11‐02‐2015_(COH).DOCX   Attorney Client
SWITCH‐AX‐1066372 ‐ SWITCH‐AX‐1066372       11/3/2015 12:42   no Title                                                             Attorney Client
SWITCH‐AX‐1066373 ‐ SWITCH‐AX‐1066390       11/3/2015 12:42   Please_DocuSign_this_CenturyLink_agent.pdf                           Attorney Client
SWITCH‐AX‐1066391 ‐ SWITCH‐AX‐1066391       11/3/2015 12:42   image001.png                                                         Attorney Client
SWITCH‐AX‐1066392 ‐ SWITCH‐AX‐1066392       11/3/2015 13:03   no Title                                                             Attorney Client
SWITCH‐AX‐1066393 ‐ SWITCH‐AX‐1066410       11/3/2015 13:03   Please_DocuSign_this_CenturyLink_agent.pdf                           Attorney Client
SWITCH‐AX‐1066411 ‐ SWITCH‐AX‐1066411       11/3/2015 13:03   ATT00002.htm                                                         Attorney Client
SWITCH‐AX‐1066412 ‐ SWITCH‐AX‐1066412       11/3/2015 13:03   ATT00001.htm                                                         Attorney Client
SWITCH‐AX‐1066413 ‐ SWITCH‐AX‐1066413       11/3/2015 13:03   Fwd_ ACTION_ Century Link MPLS Agency Agreement.msg                  Attorney Client
SWITCH‐AX‐1066414 ‐ SWITCH‐AX‐1066414       11/3/2015 13:03   image001.png                                                         Attorney Client
SWITCH‐AX‐1066415 ‐ SWITCH‐AX‐1066415       11/3/2015 13:03   no Title                                                             Attorney Client
SWITCH‐AX‐1066416 ‐ SWITCH‐AX‐1066416       11/3/2015 13:03   ATT00002.htm                                                         Attorney Client
SWITCH‐AX‐1066417 ‐ SWITCH‐AX‐1066417       11/3/2015 13:03   ATT00001.htm                                                         Attorney Client
SWITCH‐AX‐1066418 ‐ SWITCH‐AX‐1066418       11/3/2015 13:03   image001.png                                                         Attorney Client
SWITCH‐AX‐1066419 ‐ SWITCH‐AX‐1066436       11/3/2015 13:03   Please_DocuSign_this_CenturyLink_agent.pdf                           Attorney Client
SWITCH‐AX‐1066437 ‐ SWITCH‐AX‐1066437       11/3/2015 13:50   no Title                                                             Attorney Client
SWITCH‐AX‐1066438 ‐ SWITCH‐AX‐1066438       11/3/2015 13:50   Switch Top 5 Emp Comp V5 11‐03‐15.pdf                                Attorney Client
SWITCH‐AX‐1066439 ‐ SWITCH‐AX‐1066439       11/3/2015 13:50   no Title                                                             Attorney Client
SWITCH‐AX‐1066440 ‐ SWITCH‐AX‐1066440       11/3/2015 13:50   Switch Top 5 Emp Comp V5 11‐03‐15.pdf                                Attorney Client
SWITCH‐AX‐1066441 ‐ SWITCH‐AX‐1066441       11/3/2015 14:32   no Title                                                             Attorney Client
SWITCH‐AX‐1066442 ‐ SWITCH‐AX‐1066442       11/3/2015 14:32   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1066443 ‐ SWITCH‐AX‐1066446       11/3/2015 14:32   Tri‐Party NDA NBN‐NHA‐Switch 11‐03‐2015 (fully executed).pdf         Attorney Client
SWITCH‐AX‐1066447 ‐ SWITCH‐AX‐1066448       11/3/2015 14:47   no Title                                                             Attorney Client
SWITCH‐AX‐1066449 ‐ SWITCH‐AX‐1066449       11/3/2015 14:47   image003.png                                                         Attorney Client
SWITCH‐AX‐1066450 ‐ SWITCH‐AX‐1066450       11/3/2015 14:48   no Title                                                             Attorney Client
SWITCH‐AX‐1066451 ‐ SWITCH‐AX‐1066452       11/3/2015 14:48   no Title                                                             Attorney Client
SWITCH‐AX‐1066453 ‐ SWITCH‐AX‐1066453       11/3/2015 14:48   image003.png                                                         Attorney Client
SWITCH‐AX‐1066454 ‐ SWITCH‐AX‐1066461       11/3/2015 15:02   no Title                                                             Attorney Client
SWITCH‐AX‐1066462 ‐ SWITCH‐AX‐1066471       11/3/2015 15:02   CFA City of Henderson V11 11‐03‐2015 EXECUTABLE.docx                 Attorney Client
SWITCH‐AX‐1066472 ‐ SWITCH‐AX‐1066474       11/3/2015 15:25   no Title                                                             Attorney Client
SWITCH‐AX‐1066475 ‐ SWITCH‐AX‐1066475       11/3/2015 15:25   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1066476 ‐ SWITCH‐AX‐1066476       11/3/2015 15:25   BSoC ‐ Century Link Network.xlsx                                     Attorney Client
SWITCH‐AX‐1066477 ‐ SWITCH‐AX‐1066477       11/3/2015 15:25   BSoC ‐ Level 3 Network.xlsx                                          Attorney Client
SWITCH‐AX‐1066478 ‐ SWITCH‐AX‐1066483       11/3/2015 16:06   no Title                                                             Attorney Client
SWITCH‐AX‐1066484 ‐ SWITCH‐AX‐1066495       11/3/2015 16:06   STATE OF NEVADA                                                      Attorney Client
SWITCH‐AX‐1066496 ‐ SWITCH‐AX‐1066511       11/3/2015 16:06   STATE OF NEVADA                                                      Attorney Client
SWITCH‐AX‐1066512 ‐ SWITCH‐AX‐1066512       11/3/2015 16:06   no Title                                                             Attorney Client
SWITCH‐AX‐1066513 ‐ SWITCH‐AX‐1066531       11/3/2015 16:06   Switch NGR Agreement ‐ V16 to V17 11.3.15.docx                       Attorney Client
SWITCH‐AX‐1066532 ‐ SWITCH‐AX‐1066550       11/3/2015 16:06   Switch NGR Agreement ‐ V17 11.3.15.docx                              Attorney Client
SWITCH‐AX‐1066551 ‐ SWITCH‐AX‐1066560       11/3/2015 23:37   no Title                                                             Attorney Client




                                                                         EXHIBIT 10, PAGE 1910
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 158 of 829


Bates                                   Document Date         Document Title                                                Privilege
SWITCH‐AX‐1066561 ‐ SWITCH‐AX‐1066655       11/3/2015 23:37   Microsoft Word ‐ 387570_8                                     Attorney Client
SWITCH‐AX‐1066656 ‐ SWITCH‐AX‐1066659        11/4/2015 6:43   no Title                                                      Attorney Client
SWITCH‐AX‐1066660 ‐ SWITCH‐AX‐1066661        11/4/2015 6:43   NBN Network Extension _SS_TRIC Build 10_9_2015.docx           Attorney Client
SWITCH‐AX‐1066662 ‐ SWITCH‐AX‐1066663        11/4/2015 6:43   NBTI September 2015 UPDATE                                    Attorney Client
SWITCH‐AX‐1066664 ‐ SWITCH‐AX‐1066671        11/4/2015 6:43   Nevada Broadband Route Drive.docx                             Attorney Client
SWITCH‐AX‐1066672 ‐ SWITCH‐AX‐1066672        11/4/2015 6:43   NBN Network Construction Breakdown.xlsx                       Attorney Client
SWITCH‐AX‐1066673 ‐ SWITCH‐AX‐1066673        11/4/2015 6:43   image003.jpg                                                  Attorney Client
SWITCH‐AX‐1066674 ‐ SWITCH‐AX‐1066677        11/4/2015 6:43   no Title                                                      Attorney Client
SWITCH‐AX‐1066678 ‐ SWITCH‐AX‐1066679        11/4/2015 6:43   NBTI September 2015 UPDATE                                    Attorney Client
SWITCH‐AX‐1066680 ‐ SWITCH‐AX‐1066680        11/4/2015 6:43   image003.jpg                                                  Attorney Client
SWITCH‐AX‐1066681 ‐ SWITCH‐AX‐1066682        11/4/2015 6:43   NBN Network Extension _SS_TRIC Build 10_9_2015.docx           Attorney Client
SWITCH‐AX‐1066683 ‐ SWITCH‐AX‐1066683        11/4/2015 6:43   NBN Network Construction Breakdown.xlsx                       Attorney Client
SWITCH‐AX‐1066684 ‐ SWITCH‐AX‐1066691        11/4/2015 6:43   Nevada Broadband Route Drive.docx                             Attorney Client
SWITCH‐AX‐1066692 ‐ SWITCH‐AX‐1066692        11/4/2015 8:55   Collection Report 151103.xls                                  Attorney Client
SWITCH‐AX‐1066693 ‐ SWITCH‐AX‐1066695        11/4/2015 8:56   no Title                                                      Attorney Client
SWITCH‐AX‐1066696 ‐ SWITCH‐AX‐1066696        11/4/2015 8:56   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1066697 ‐ SWITCH‐AX‐1066697        11/4/2015 8:56   Collection Report 151103.xls                                  Attorney Client
SWITCH‐AX‐1066698 ‐ SWITCH‐AX‐1066702        11/4/2015 9:12   no Title                                                      Attorney Client
SWITCH‐AX‐1066703 ‐ SWITCH‐AX‐1066703        11/4/2015 9:12   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1066704 ‐ SWITCH‐AX‐1066706       11/4/2015 10:38   no Title                                                      Attorney Client
SWITCH‐AX‐1066707 ‐ SWITCH‐AX‐1066707       11/4/2015 10:38   CCSD Letter.msg                                               Attorney Client
SWITCH‐AX‐1066708 ‐ SWITCH‐AX‐1066708       11/4/2015 10:38   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1066709 ‐ SWITCH‐AX‐1066709       11/4/2015 10:38   image002.jpg                                                  Attorney Client
SWITCH‐AX‐1066710 ‐ SWITCH‐AX‐1066714       11/4/2015 10:38   September 2015 to September 2016.pdf                          Attorney Client
SWITCH‐AX‐1066715 ‐ SWITCH‐AX‐1066715       11/4/2015 10:38   CCSD Letter.pdf                                               Attorney Client
SWITCH‐AX‐1066716 ‐ SWITCH‐AX‐1066716       11/4/2015 11:02   Copy of Customer Cabinet Pricing List 11.3.2015 (4).xlsx      Attorney Client
SWITCH‐AX‐1066717 ‐ SWITCH‐AX‐1066718       11/4/2015 12:04   no Title                                                      Attorney Client
SWITCH‐AX‐1066719 ‐ SWITCH‐AX‐1066731       11/4/2015 12:04   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc   Attorney Client
SWITCH‐AX‐1066732 ‐ SWITCH‐AX‐1066735       11/4/2015 14:46   no Title                                                      Attorney Client
SWITCH‐AX‐1066736 ‐ SWITCH‐AX‐1066736       11/4/2015 14:46   N347‐07‐002‐C (Service Order).pdf                             Attorney Client
SWITCH‐AX‐1066737 ‐ SWITCH‐AX‐1066745       11/4/2015 14:46   N347‐07‐001‐M (CFA).pdf                                       Attorney Client
SWITCH‐AX‐1066746 ‐ SWITCH‐AX‐1066746       11/4/2015 14:46   image002.jpg                                                  Attorney Client
SWITCH‐AX‐1066747 ‐ SWITCH‐AX‐1066747       11/4/2015 14:46   N347‐07‐004‐E (Service Order).pdf                             Attorney Client
SWITCH‐AX‐1066748 ‐ SWITCH‐AX‐1066748       11/4/2015 14:46   N347‐07‐003‐B (Service Order).pdf                             Attorney Client
SWITCH‐AX‐1066749 ‐ SWITCH‐AX‐1066759       11/4/2015 17:35   no Title                                                      Attorney Client
SWITCH‐AX‐1066760 ‐ SWITCH‐AX‐1066760       11/4/2015 17:38   Collection Report 151104.xls                                  Attorney Client
SWITCH‐AX‐1066761 ‐ SWITCH‐AX‐1066763       11/4/2015 17:38   no Title                                                      Attorney Client
SWITCH‐AX‐1066764 ‐ SWITCH‐AX‐1066764       11/4/2015 17:38   Collection Report 151104.xls                                  Attorney Client
SWITCH‐AX‐1066765 ‐ SWITCH‐AX‐1066765       11/4/2015 17:38   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1066766 ‐ SWITCH‐AX‐1066766       11/4/2015 17:48   no Title                                                      Attorney Client
SWITCH‐AX‐1066767 ‐ SWITCH‐AX‐1066768       11/4/2015 17:48   RampRate                                                      Attorney Client
SWITCH‐AX‐1066769 ‐ SWITCH‐AX‐1066769       11/4/2015 17:48   image001.png                                                  Attorney Client
SWITCH‐AX‐1066770 ‐ SWITCH‐AX‐1066777       11/4/2015 17:48   BPP‐080414‐097 CompuNet, Inc..pdf                             Attorney Client
SWITCH‐AX‐1066778 ‐ SWITCH‐AX‐1066785       11/4/2015 17:48   R754‐08‐001‐M.pdf                                             Attorney Client
SWITCH‐AX‐1066786 ‐ SWITCH‐AX‐1066786       11/4/2015 17:48   R754‐08‐002‐C.pdf                                             Attorney Client
SWITCH‐AX‐1066787 ‐ SWITCH‐AX‐1066787       11/4/2015 17:48   no Title                                                      Attorney Client




                                                                          EXHIBIT 10, PAGE 1911
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 159 of 829


Bates                                   Document Date         Document Title                                Privilege
SWITCH‐AX‐1066788 ‐ SWITCH‐AX‐1066788       11/4/2015 17:48   R754‐08‐002‐C.pdf                             Attorney Client
SWITCH‐AX‐1066789 ‐ SWITCH‐AX‐1066796       11/4/2015 17:48   BPP‐080414‐097 CompuNet, Inc..pdf             Attorney Client
SWITCH‐AX‐1066797 ‐ SWITCH‐AX‐1066798       11/4/2015 17:48   RampRate                                      Attorney Client
SWITCH‐AX‐1066799 ‐ SWITCH‐AX‐1066799       11/4/2015 17:48   image001.png                                  Attorney Client
SWITCH‐AX‐1066800 ‐ SWITCH‐AX‐1066807       11/4/2015 17:48   R754‐08‐001‐M.pdf                             Attorney Client
SWITCH‐AX‐1066808 ‐ SWITCH‐AX‐1066808       11/4/2015 18:07   no Title                                      Attorney Client
SWITCH‐AX‐1066809 ‐ SWITCH‐AX‐1066810       11/4/2015 18:07   C731‐09‐002‐C.pdf                             Attorney Client
SWITCH‐AX‐1066811 ‐ SWITCH‐AX‐1066811       11/4/2015 18:07   C731‐09‐005‐C.pdf                             Attorney Client
SWITCH‐AX‐1066812 ‐ SWITCH‐AX‐1066812       11/4/2015 18:07   image001.png                                  Attorney Client
SWITCH‐AX‐1066813 ‐ SWITCH‐AX‐1066813       11/4/2015 18:07   Sales ‐ Invoice                               Attorney Client
SWITCH‐AX‐1066814 ‐ SWITCH‐AX‐1066822       11/4/2015 18:07   C731‐09‐001‐M.pdf                             Attorney Client
SWITCH‐AX‐1066823 ‐ SWITCH‐AX‐1066823       11/4/2015 18:07   RampRate                                      Attorney Client
SWITCH‐AX‐1066824 ‐ SWITCH‐AX‐1066824       11/4/2015 18:07   no Title                                      Attorney Client
SWITCH‐AX‐1066825 ‐ SWITCH‐AX‐1066825       11/4/2015 18:07   image001.png                                  Attorney Client
SWITCH‐AX‐1066826 ‐ SWITCH‐AX‐1066826       11/4/2015 18:07   C731‐09‐005‐C.pdf                             Attorney Client
SWITCH‐AX‐1066827 ‐ SWITCH‐AX‐1066828       11/4/2015 18:07   C731‐09‐002‐C.pdf                             Attorney Client
SWITCH‐AX‐1066829 ‐ SWITCH‐AX‐1066829       11/4/2015 18:07   RampRate                                      Attorney Client
SWITCH‐AX‐1066830 ‐ SWITCH‐AX‐1066830       11/4/2015 18:07   Sales ‐ Invoice                               Attorney Client
SWITCH‐AX‐1066831 ‐ SWITCH‐AX‐1066839       11/4/2015 18:07   C731‐09‐001‐M.pdf                             Attorney Client
SWITCH‐AX‐1066840 ‐ SWITCH‐AX‐1066847       11/4/2015 19:08   no Title                                      Attorney Client
SWITCH‐AX‐1066848 ‐ SWITCH‐AX‐1066848       11/4/2015 19:08   image003.png                                  Attorney Client
SWITCH‐AX‐1066849 ‐ SWITCH‐AX‐1066849       11/4/2015 19:08   image004.png                                  Attorney Client
SWITCH‐AX‐1066850 ‐ SWITCH‐AX‐1066850       11/4/2015 19:08   image001.jpg                                  Attorney Client
SWITCH‐AX‐1066851 ‐ SWITCH‐AX‐1066851       11/4/2015 19:08   image006.jpg                                  Attorney Client
SWITCH‐AX‐1066852 ‐ SWITCH‐AX‐1066852       11/4/2015 19:08   image005.png                                  Attorney Client
SWITCH‐AX‐1066853 ‐ SWITCH‐AX‐1066853       11/4/2015 19:08   image002.png                                  Attorney Client
SWITCH‐AX‐1066854 ‐ SWITCH‐AX‐1066854       11/4/2015 19:08   image005.png                                  Attorney Client
SWITCH‐AX‐1066855 ‐ SWITCH‐AX‐1066855       11/4/2015 19:08   image007.jpg                                  Attorney Client
SWITCH‐AX‐1066856 ‐ SWITCH‐AX‐1066856       11/4/2015 19:08   image003.png                                  Attorney Client
SWITCH‐AX‐1066857 ‐ SWITCH‐AX‐1066857       11/4/2015 19:08   image001.jpg                                  Attorney Client
SWITCH‐AX‐1066858 ‐ SWITCH‐AX‐1066858       11/4/2015 19:08   image007.jpg                                  Attorney Client
SWITCH‐AX‐1066859 ‐ SWITCH‐AX‐1066859       11/4/2015 19:08   image001.jpg                                  Attorney Client
SWITCH‐AX‐1066860 ‐ SWITCH‐AX‐1066860       11/4/2015 19:08   image005.png                                  Attorney Client
SWITCH‐AX‐1066861 ‐ SWITCH‐AX‐1066871       11/4/2015 22:52   no Title                                      Attorney Client
SWITCH‐AX‐1066872 ‐ SWITCH‐AX‐1066872        11/5/2015 5:59   no Title                                      Attorney Client
SWITCH‐AX‐1066873 ‐ SWITCH‐AX‐1066891        11/5/2015 5:59   Switch NGR Agreement ‐ V18 11.3.15 NVE.docx   Attorney Client
SWITCH‐AX‐1066892 ‐ SWITCH‐AX‐1066903        11/5/2015 6:27   no Title                                      Attorney Client
SWITCH‐AX‐1066904 ‐ SWITCH‐AX‐1066904        11/5/2015 7:52   no Title                                      Attorney Client
SWITCH‐AX‐1066905 ‐ SWITCH‐AX‐1066912        11/5/2015 9:14   no Title                                      Attorney Client
SWITCH‐AX‐1066913 ‐ SWITCH‐AX‐1066913        11/5/2015 9:14   image004.jpg                                  Attorney Client
SWITCH‐AX‐1066914 ‐ SWITCH‐AX‐1066914        11/5/2015 9:14   image006.jpg                                  Attorney Client
SWITCH‐AX‐1066915 ‐ SWITCH‐AX‐1066915        11/5/2015 9:14   image005.png                                  Attorney Client
SWITCH‐AX‐1066916 ‐ SWITCH‐AX‐1066916        11/5/2015 9:14   image002.png                                  Attorney Client
SWITCH‐AX‐1066917 ‐ SWITCH‐AX‐1066918        11/5/2015 9:35   no Title                                      Attorney Client
SWITCH‐AX‐1066919 ‐ SWITCH‐AX‐1066926        11/5/2015 9:35   BPP‐080414‐097 CompuNet, Inc..pdf             Attorney Client
SWITCH‐AX‐1066927 ‐ SWITCH‐AX‐1066928        11/5/2015 9:35   RampRate                                      Attorney Client




                                                                          EXHIBIT 10, PAGE 1912
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 160 of 829


Bates                                   Document Date         Document Title                                         Privilege
SWITCH‐AX‐1066929 ‐ SWITCH‐AX‐1066929        11/5/2015 9:35   image001.png                                           Attorney Client
SWITCH‐AX‐1066930 ‐ SWITCH‐AX‐1066930        11/5/2015 9:35   R754‐08‐002‐C.pdf                                      Attorney Client
SWITCH‐AX‐1066931 ‐ SWITCH‐AX‐1066938        11/5/2015 9:35   R754‐08‐001‐M.pdf                                      Attorney Client
SWITCH‐AX‐1066939 ‐ SWITCH‐AX‐1066940        11/5/2015 9:35   no Title                                               Attorney Client
SWITCH‐AX‐1066941 ‐ SWITCH‐AX‐1066941        11/5/2015 9:35   image001.png                                           Attorney Client
SWITCH‐AX‐1066942 ‐ SWITCH‐AX‐1066942        11/5/2015 9:35   R754‐08‐002‐C.pdf                                      Attorney Client
SWITCH‐AX‐1066943 ‐ SWITCH‐AX‐1066944        11/5/2015 9:35   RampRate                                               Attorney Client
SWITCH‐AX‐1066945 ‐ SWITCH‐AX‐1066952        11/5/2015 9:35   BPP‐080414‐097 CompuNet, Inc..pdf                      Attorney Client
SWITCH‐AX‐1066953 ‐ SWITCH‐AX‐1066960        11/5/2015 9:35   R754‐08‐001‐M.pdf                                      Attorney Client
SWITCH‐AX‐1066961 ‐ SWITCH‐AX‐1066972       11/5/2015 10:32   no Title                                               Attorney Client
SWITCH‐AX‐1066973 ‐ SWITCH‐AX‐1066985       11/5/2015 11:04   no Title                                               Attorney Client
SWITCH‐AX‐1066986 ‐ SWITCH‐AX‐1066998       11/5/2015 11:07   no Title                                               Attorney Client
SWITCH‐AX‐1066999 ‐ SWITCH‐AX‐1067003       11/5/2015 12:55   no Title                                               Attorney Client
SWITCH‐AX‐1067004 ‐ SWITCH‐AX‐1067004       11/5/2015 12:55   image002.jpg                                           Attorney Client
SWITCH‐AX‐1067005 ‐ SWITCH‐AX‐1067023       11/5/2015 12:55   Electric Delivery Capacity/Infrastructure              Attorney Client
SWITCH‐AX‐1067024 ‐ SWITCH‐AX‐1067029       11/5/2015 13:32   no Title                                               Attorney Client
SWITCH‐AX‐1067030 ‐ SWITCH‐AX‐1067030       11/5/2015 13:32   image002.jpg                                           Attorney Client
SWITCH‐AX‐1067031 ‐ SWITCH‐AX‐1067049       11/5/2015 13:32   Electric Delivery Capacity/Infrastructure              Attorney Client
SWITCH‐AX‐1067050 ‐ SWITCH‐AX‐1067051       11/5/2015 14:22   no Title                                               Attorney Client
SWITCH‐AX‐1067052 ‐ SWITCH‐AX‐1067052       11/5/2015 14:22   SO Switch ‐ signed.pdf                                 Attorney Client
SWITCH‐AX‐1067053 ‐ SWITCH‐AX‐1067053       11/5/2015 14:22   P159149.pdf                                            Attorney Client
SWITCH‐AX‐1067054 ‐ SWITCH‐AX‐1067054       11/5/2015 14:22   Machine Zone Exhibit A (Phase 1.5 & 2.0) 11‐4‐15.pdf   Attorney Client
SWITCH‐AX‐1067055 ‐ SWITCH‐AX‐1067059       11/5/2015 14:22   Online Ordering                                        Attorney Client
SWITCH‐AX‐1067060 ‐ SWITCH‐AX‐1067080       11/5/2015 14:22   MSA.pdf                                                Attorney Client
SWITCH‐AX‐1067081 ‐ SWITCH‐AX‐1067082       11/5/2015 14:25   no Title                                               Attorney Client
SWITCH‐AX‐1067083 ‐ SWITCH‐AX‐1067087       11/5/2015 14:25   Online Ordering                                        Attorney Client
SWITCH‐AX‐1067088 ‐ SWITCH‐AX‐1067088       11/5/2015 14:25   Machine Zone Exhibit A (Phase 1.5 & 2.0) 11‐4‐15.pdf   Attorney Client
SWITCH‐AX‐1067089 ‐ SWITCH‐AX‐1067109       11/5/2015 14:25   MSA.pdf                                                Attorney Client
SWITCH‐AX‐1067110 ‐ SWITCH‐AX‐1067110       11/5/2015 14:25   SO Switch ‐ signed.pdf                                 Attorney Client
SWITCH‐AX‐1067111 ‐ SWITCH‐AX‐1067111       11/5/2015 14:25   P160723.pdf                                            Attorney Client
SWITCH‐AX‐1067112 ‐ SWITCH‐AX‐1067112       11/5/2015 14:35   Collection Report 151105.xls                           Attorney Client
SWITCH‐AX‐1067113 ‐ SWITCH‐AX‐1067115       11/5/2015 14:35   no Title                                               Attorney Client
SWITCH‐AX‐1067116 ‐ SWITCH‐AX‐1067116       11/5/2015 14:35   Collection Report 151105.xls                           Attorney Client
SWITCH‐AX‐1067117 ‐ SWITCH‐AX‐1067117       11/5/2015 14:35   image002.jpg                                           Attorney Client
SWITCH‐AX‐1067118 ‐ SWITCH‐AX‐1067120       11/5/2015 14:36   no Title                                               Attorney Client
SWITCH‐AX‐1067121 ‐ SWITCH‐AX‐1067121       11/5/2015 14:36   image004.jpg                                           Attorney Client
SWITCH‐AX‐1067122 ‐ SWITCH‐AX‐1067123       11/5/2015 14:36   Master NDA SCG V5 05052014.doc                         Attorney Client
SWITCH‐AX‐1067124 ‐ SWITCH‐AX‐1067125       11/5/2015 14:36   Microsoft Word ‐ Banjo_ Mutual NDA_Switch.docx         Attorney Client
SWITCH‐AX‐1067126 ‐ SWITCH‐AX‐1067126       11/5/2015 15:07   no Title                                               Attorney Client
SWITCH‐AX‐1067127 ‐ SWITCH‐AX‐1067132       11/5/2015 15:07   Zayo Agreement.pdf                                     Attorney Client
SWITCH‐AX‐1067133 ‐ SWITCH‐AX‐1067142       11/5/2015 15:07   Zayo Reno IRU SO.pdf                                   Attorney Client
SWITCH‐AX‐1067143 ‐ SWITCH‐AX‐1067143       11/5/2015 15:07   Reno Zayo Fiber.kmz                                    Attorney Client
SWITCH‐AX‐1067144 ‐ SWITCH‐AX‐1067148       11/5/2015 15:07   doc.kml                                                Attorney Client
SWITCH‐AX‐1067149 ‐ SWITCH‐AX‐1067188       11/5/2015 15:07   Zayo IRU MSA.pdf                                       Attorney Client
SWITCH‐AX‐1067189 ‐ SWITCH‐AX‐1067190       11/5/2015 15:33   no Title                                               Attorney Client
SWITCH‐AX‐1067191 ‐ SWITCH‐AX‐1067200       11/5/2015 15:33   Zayo Reno IRU SO.pdf                                   Attorney Client




                                                                           EXHIBIT 10, PAGE 1913
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 161 of 829


Bates                                   Document Date         Document Title                                                                    Privilege
SWITCH‐AX‐1067201 ‐ SWITCH‐AX‐1067201       11/5/2015 15:33   image001.png                                                                      Attorney Client
SWITCH‐AX‐1067202 ‐ SWITCH‐AX‐1067241       11/5/2015 15:33   Zayo IRU MSA.pdf                                                                  Attorney Client
SWITCH‐AX‐1067242 ‐ SWITCH‐AX‐1067242       11/5/2015 15:33   Reno Zayo Fiber.kmz                                                               Attorney Client
SWITCH‐AX‐1067243 ‐ SWITCH‐AX‐1067248       11/5/2015 15:33   Zayo Agreement.pdf                                                                Attorney Client
SWITCH‐AX‐1067249 ‐ SWITCH‐AX‐1067253       11/5/2015 15:33   doc.kml                                                                           Attorney Client
SWITCH‐AX‐1067254 ‐ SWITCH‐AX‐1067255       11/5/2015 15:33   no Title                                                                          Attorney Client
SWITCH‐AX‐1067256 ‐ SWITCH‐AX‐1067261       11/5/2015 15:33   Zayo Agreement.pdf                                                                Attorney Client
SWITCH‐AX‐1067262 ‐ SWITCH‐AX‐1067271       11/5/2015 15:33   Zayo Reno IRU SO.pdf                                                              Attorney Client
SWITCH‐AX‐1067272 ‐ SWITCH‐AX‐1067311       11/5/2015 15:33   Zayo IRU MSA.pdf                                                                  Attorney Client
SWITCH‐AX‐1067312 ‐ SWITCH‐AX‐1067312       11/5/2015 15:33   image001.png                                                                      Attorney Client
SWITCH‐AX‐1067313 ‐ SWITCH‐AX‐1067317       11/5/2015 15:33   doc.kml                                                                           Attorney Client
SWITCH‐AX‐1067318 ‐ SWITCH‐AX‐1067318       11/5/2015 15:33   Reno Zayo Fiber.kmz                                                               Attorney Client
SWITCH‐AX‐1067319 ‐ SWITCH‐AX‐1067320       11/5/2015 16:00   no Title                                                                          Attorney Client
SWITCH‐AX‐1067321 ‐ SWITCH‐AX‐1067321       11/5/2015 16:00   SO Switch ‐ signed.pdf                                                            Attorney Client
SWITCH‐AX‐1067322 ‐ SWITCH‐AX‐1067322       11/5/2015 16:00   Microsoft Word ‐ switch order 02 LAX 20151104.docx                                Attorney Client
SWITCH‐AX‐1067323 ‐ SWITCH‐AX‐1067323       11/5/2015 16:00   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1067324 ‐ SWITCH‐AX‐1067326       11/5/2015 16:00   Switch SO 591770 10G x2 PTPs 600 W 7th and 624 S Grand to Vegas w x conn....pdf   Attorney Client
SWITCH‐AX‐1067327 ‐ SWITCH‐AX‐1067327       11/5/2015 16:00   Machine Zone Exhibit A (Phase 1.5 & 2.0) 11‐4‐15.pdf                              Attorney Client
SWITCH‐AX‐1067328 ‐ SWITCH‐AX‐1067329       11/5/2015 16:00   no Title                                                                          Attorney Client
SWITCH‐AX‐1067330 ‐ SWITCH‐AX‐1067330       11/5/2015 16:00   Microsoft Word ‐ switch order 02 LAX 20151104.docx                                Attorney Client
SWITCH‐AX‐1067331 ‐ SWITCH‐AX‐1067331       11/5/2015 16:00   Machine Zone Exhibit A (Phase 1.5 & 2.0) 11‐4‐15.pdf                              Attorney Client
SWITCH‐AX‐1067332 ‐ SWITCH‐AX‐1067332       11/5/2015 16:00   SO Switch ‐ signed.pdf                                                            Attorney Client
SWITCH‐AX‐1067333 ‐ SWITCH‐AX‐1067335       11/5/2015 16:00   Switch SO 591770 10G x2 PTPs 600 W 7th and 624 S Grand to Vegas w x conn....pdf   Attorney Client
SWITCH‐AX‐1067336 ‐ SWITCH‐AX‐1067336       11/5/2015 16:00   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1067337 ‐ SWITCH‐AX‐1067338       11/5/2015 16:21   no Title                                                                          Attorney Client
SWITCH‐AX‐1067339 ‐ SWITCH‐AX‐1067339       11/5/2015 16:21   image001.png                                                                      Attorney Client
SWITCH‐AX‐1067340 ‐ SWITCH‐AX‐1067340       11/5/2015 16:21   Reno Zayo Fiber.kmz                                                               Attorney Client
SWITCH‐AX‐1067341 ‐ SWITCH‐AX‐1067350       11/5/2015 16:21   Zayo Reno IRU SO.pdf                                                              Attorney Client
SWITCH‐AX‐1067351 ‐ SWITCH‐AX‐1067390       11/5/2015 16:21   Zayo IRU MSA.pdf                                                                  Attorney Client
SWITCH‐AX‐1067391 ‐ SWITCH‐AX‐1067396       11/5/2015 16:21   Zayo Agreement.pdf                                                                Attorney Client
SWITCH‐AX‐1067397 ‐ SWITCH‐AX‐1067401       11/5/2015 16:21   doc.kml                                                                           Attorney Client
SWITCH‐AX‐1067402 ‐ SWITCH‐AX‐1067403       11/5/2015 16:47   no Title                                                                          Attorney Client
SWITCH‐AX‐1067404 ‐ SWITCH‐AX‐1067404       11/5/2015 17:04   no Title                                                                          Attorney Client
SWITCH‐AX‐1067405 ‐ SWITCH‐AX‐1067409       11/5/2015 17:04   AUP V28 11‐07‐15.docx                                                             Attorney Client
SWITCH‐AX‐1067410 ‐ SWITCH‐AX‐1067414       11/5/2015 17:04   AUP V27 to V28 11‐07‐15.docx                                                      Attorney Client
SWITCH‐AX‐1067415 ‐ SWITCH‐AX‐1067416       11/5/2015 17:05   no Title                                                                          Attorney Client
SWITCH‐AX‐1067417 ‐ SWITCH‐AX‐1067421       11/5/2015 17:05   AUP V28 11‐07‐15.docx                                                             Attorney Client
SWITCH‐AX‐1067422 ‐ SWITCH‐AX‐1067426       11/5/2015 17:05   AUP V27 to V28 11‐07‐15.docx                                                      Attorney Client
SWITCH‐AX‐1067427 ‐ SWITCH‐AX‐1067427       11/5/2015 17:19   no Title                                                                          Attorney Client
SWITCH‐AX‐1067428 ‐ SWITCH‐AX‐1067428       11/5/2015 17:19   ATT00003.htm                                                                      Attorney Client
SWITCH‐AX‐1067429 ‐ SWITCH‐AX‐1067429       11/5/2015 17:19   ATT00002.htm                                                                      Attorney Client
SWITCH‐AX‐1067430 ‐ SWITCH‐AX‐1067434       11/5/2015 17:19   AUP V27 to V28 11‐07‐15.docx                                                      Attorney Client
SWITCH‐AX‐1067435 ‐ SWITCH‐AX‐1067435       11/5/2015 17:19   ATT00004.htm                                                                      Attorney Client
SWITCH‐AX‐1067436 ‐ SWITCH‐AX‐1067436       11/5/2015 17:19   ATT00001.htm                                                                      Attorney Client
SWITCH‐AX‐1067437 ‐ SWITCH‐AX‐1067441       11/5/2015 17:19   AUP V28 11‐07‐15.docx                                                             Attorney Client
SWITCH‐AX‐1067442 ‐ SWITCH‐AX‐1067443       11/5/2015 20:51   no Title                                                                          Attorney Client




                                                                          EXHIBIT 10, PAGE 1914
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 162 of 829


Bates                                   Document Date         Document Title                                                                    Privilege
SWITCH‐AX‐1067444 ‐ SWITCH‐AX‐1067446       11/5/2015 20:51   Re_ RUSH Machine Zone Order ‐ Zayo and Comcast.msg                                Attorney Client
SWITCH‐AX‐1067447 ‐ SWITCH‐AX‐1067449       11/5/2015 20:51   Switch SO 591770 10G x2 PTPs 600 W 7th and 624 S Grand to Vegas w x conn....pdf   Attorney Client
SWITCH‐AX‐1067450 ‐ SWITCH‐AX‐1067450       11/5/2015 20:51   Machine Zone Exhibit A (Phase 1.5 & 2.0) 11‐4‐15.pdf                              Attorney Client
SWITCH‐AX‐1067451 ‐ SWITCH‐AX‐1067451       11/5/2015 20:51   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1067452 ‐ SWITCH‐AX‐1067452       11/5/2015 20:51   Microsoft Word ‐ switch order 02 LAX 20151104.docx                                Attorney Client
SWITCH‐AX‐1067453 ‐ SWITCH‐AX‐1067453       11/5/2015 20:51   SO Switch ‐ signed.pdf                                                            Attorney Client
SWITCH‐AX‐1067454 ‐ SWITCH‐AX‐1067454       11/5/2015 22:17   no Title                                                                          Attorney Client
SWITCH‐AX‐1067455 ‐ SWITCH‐AX‐1067460       11/5/2015 22:17   AUP V28 11‐07‐15.docx                                                             Attorney Client
SWITCH‐AX‐1067461 ‐ SWITCH‐AX‐1067461       11/5/2015 22:22   no Title                                                                          Attorney Client
SWITCH‐AX‐1067462 ‐ SWITCH‐AX‐1067463        11/6/2015 5:54   no Title                                                                          Attorney Client
SWITCH‐AX‐1067464 ‐ SWITCH‐AX‐1067464        11/6/2015 5:54   ATT00002.htm                                                                      Attorney Client
SWITCH‐AX‐1067465 ‐ SWITCH‐AX‐1067465        11/6/2015 5:54   ATT00001.htm                                                                      Attorney Client
SWITCH‐AX‐1067466 ‐ SWITCH‐AX‐1067467        11/6/2015 5:54   _                                                                                 Attorney Client
SWITCH‐AX‐1067468 ‐ SWITCH‐AX‐1067469        11/6/2015 5:54   _                                                                                 Attorney Client
SWITCH‐AX‐1067470 ‐ SWITCH‐AX‐1067471        11/6/2015 6:16   no Title                                                                          Attorney Client
SWITCH‐AX‐1067472 ‐ SWITCH‐AX‐1067484        11/6/2015 6:16   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc                       Attorney Client
SWITCH‐AX‐1067485 ‐ SWITCH‐AX‐1067485        11/6/2015 6:16   no Title                                                                          Attorney Client
SWITCH‐AX‐1067486 ‐ SWITCH‐AX‐1067487        11/6/2015 6:16   FW_ Final Contract.msg                                                            Attorney Client
SWITCH‐AX‐1067488 ‐ SWITCH‐AX‐1067500        11/6/2015 6:16   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc                       Attorney Client
SWITCH‐AX‐1067501 ‐ SWITCH‐AX‐1067502        11/6/2015 6:26   no Title                                                                          Attorney Client
SWITCH‐AX‐1067503 ‐ SWITCH‐AX‐1067504        11/6/2015 6:26   no Title                                                                          Attorney Client
SWITCH‐AX‐1067505 ‐ SWITCH‐AX‐1067506        11/6/2015 6:29   no Title                                                                          Attorney Client
SWITCH‐AX‐1067507 ‐ SWITCH‐AX‐1067508        11/6/2015 6:29   no Title                                                                          Attorney Client
SWITCH‐AX‐1067509 ‐ SWITCH‐AX‐1067511        11/6/2015 6:33   no Title                                                                          Attorney Client
SWITCH‐AX‐1067512 ‐ SWITCH‐AX‐1067518        11/6/2015 6:33   no Title                                                                          Attorney Client
SWITCH‐AX‐1067519 ‐ SWITCH‐AX‐1067519        11/6/2015 6:33   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1067520 ‐ SWITCH‐AX‐1067521        11/6/2015 6:33   no Title                                                                          Attorney Client
SWITCH‐AX‐1067522 ‐ SWITCH‐AX‐1067522        11/6/2015 6:40   no Title                                                                          Attorney Client
SWITCH‐AX‐1067523 ‐ SWITCH‐AX‐1067523        11/6/2015 6:40   no Title                                                                          Attorney Client
SWITCH‐AX‐1067524 ‐ SWITCH‐AX‐1067526        11/6/2015 6:50   no Title                                                                          Attorney Client
SWITCH‐AX‐1067527 ‐ SWITCH‐AX‐1067529        11/6/2015 6:50   no Title                                                                          Attorney Client
SWITCH‐AX‐1067530 ‐ SWITCH‐AX‐1067532        11/6/2015 7:13   no Title                                                                          Attorney Client
SWITCH‐AX‐1067533 ‐ SWITCH‐AX‐1067535        11/6/2015 7:15   no Title                                                                          Attorney Client
SWITCH‐AX‐1067536 ‐ SWITCH‐AX‐1067538        11/6/2015 7:31   no Title                                                                          Attorney Client
SWITCH‐AX‐1067539 ‐ SWITCH‐AX‐1067541        11/6/2015 7:41   no Title                                                                          Attorney Client
SWITCH‐AX‐1067542 ‐ SWITCH‐AX‐1067708        11/6/2015 8:49   no Title                                                                          Attorney Client
SWITCH‐AX‐1067709 ‐ SWITCH‐AX‐1067716        11/6/2015 8:49   Colocation Facilities Agreement v042915 (fillable form).pdf                       Attorney Client
SWITCH‐AX‐1067717 ‐ SWITCH‐AX‐1067717        11/6/2015 8:49   SO ‐ ONEm ‐ 10‐29‐15.pdf                                                          Attorney Client
SWITCH‐AX‐1067718 ‐ SWITCH‐AX‐1067719        11/6/2015 9:32   no Title                                                                          Attorney Client
SWITCH‐AX‐1067720 ‐ SWITCH‐AX‐1067720        11/6/2015 9:32   Machine Zone Exhibit A (Phase 1.5 & 2.0) 11‐4‐15.pdf                              Attorney Client
SWITCH‐AX‐1067721 ‐ SWITCH‐AX‐1067722        11/6/2015 9:32   Re_ CenturyLink Order Confirmation for order number 428335.msg                    Attorney Client
SWITCH‐AX‐1067723 ‐ SWITCH‐AX‐1067743        11/6/2015 9:32   MSA.pdf                                                                           Attorney Client
SWITCH‐AX‐1067744 ‐ SWITCH‐AX‐1067744        11/6/2015 9:32   SO Switch ‐ signed.pdf                                                            Attorney Client
SWITCH‐AX‐1067745 ‐ SWITCH‐AX‐1067745        11/6/2015 9:32   P159149.pdf                                                                       Attorney Client
SWITCH‐AX‐1067746 ‐ SWITCH‐AX‐1067750        11/6/2015 9:32   Online Ordering                                                                   Attorney Client
SWITCH‐AX‐1067751 ‐ SWITCH‐AX‐1067752        11/6/2015 9:34   no Title                                                                          Attorney Client




                                                                          EXHIBIT 10, PAGE 1915
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 163 of 829


Bates                                   Document Date         Document Title                                                                                    Privilege
SWITCH‐AX‐1067753 ‐ SWITCH‐AX‐1067753        11/6/2015 9:34   Machine Zone Exhibit A (Phase 1.5 & 2.0) 11‐4‐15.pdf                                              Attorney Client
SWITCH‐AX‐1067754 ‐ SWITCH‐AX‐1067755        11/6/2015 9:34   Re_ CenturyLink Order Confirmation for order number 428352.msg                                    Attorney Client
SWITCH‐AX‐1067756 ‐ SWITCH‐AX‐1067756        11/6/2015 9:34   SO Switch ‐ signed.pdf                                                                            Attorney Client
SWITCH‐AX‐1067757 ‐ SWITCH‐AX‐1067761        11/6/2015 9:34   Online Ordering                                                                                   Attorney Client
SWITCH‐AX‐1067762 ‐ SWITCH‐AX‐1067782        11/6/2015 9:34   MSA.pdf                                                                                           Attorney Client
SWITCH‐AX‐1067783 ‐ SWITCH‐AX‐1067783        11/6/2015 9:34   P160723.pdf                                                                                       Attorney Client
SWITCH‐AX‐1067784 ‐ SWITCH‐AX‐1067785        11/6/2015 9:34   no Title                                                                                          Attorney Client
SWITCH‐AX‐1067786 ‐ SWITCH‐AX‐1067786        11/6/2015 9:34   Machine Zone Exhibit A (Phase 1.5 & 2.0) 11‐4‐15.pdf                                              Attorney Client
SWITCH‐AX‐1067787 ‐ SWITCH‐AX‐1067787        11/6/2015 9:34   P160723.pdf                                                                                       Attorney Client
SWITCH‐AX‐1067788 ‐ SWITCH‐AX‐1067788        11/6/2015 9:34   SO Switch ‐ signed.pdf                                                                            Attorney Client
SWITCH‐AX‐1067789 ‐ SWITCH‐AX‐1067790        11/6/2015 9:34   Re_ CenturyLink Order Confirmation for order number 428352.msg                                    Attorney Client
SWITCH‐AX‐1067791 ‐ SWITCH‐AX‐1067811        11/6/2015 9:34   MSA.pdf                                                                                           Attorney Client
SWITCH‐AX‐1067812 ‐ SWITCH‐AX‐1067816        11/6/2015 9:34   Online Ordering                                                                                   Attorney Client
SWITCH‐AX‐1067817 ‐ SWITCH‐AX‐1067817       11/6/2015 10:20   no Title                                                                                          Attorney Client
SWITCH‐AX‐1067818 ‐ SWITCH‐AX‐1067836       11/6/2015 10:20   Switch NGR Agreement ‐ V18 11.3.15 NVE.docx                                                       Attorney Client
SWITCH‐AX‐1067837 ‐ SWITCH‐AX‐1067839       11/6/2015 10:56   no Title                                                                                          Attorney Client
SWITCH‐AX‐1067840 ‐ SWITCH‐AX‐1067842       11/6/2015 10:56   Z059‐110615‐116‐SO (2x 10Gig P2P for Machine Zone ‐ 624 S Grand Ave & 600 W 7th St, LA, CA).pdf   Attorney Client
SWITCH‐AX‐1067843 ‐ SWITCH‐AX‐1067843       11/6/2015 10:56   Machine Zone Exhibit A (Phase 1.5 & 2.0) 11‐4‐15.pdf                                              Attorney Client
SWITCH‐AX‐1067844 ‐ SWITCH‐AX‐1067844       11/6/2015 10:56   SO Switch ‐ signed.pdf                                                                            Attorney Client
SWITCH‐AX‐1067845 ‐ SWITCH‐AX‐1067845       11/6/2015 10:56   image003.jpg                                                                                      Attorney Client
SWITCH‐AX‐1067846 ‐ SWITCH‐AX‐1067846       11/6/2015 10:56   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1067847 ‐ SWITCH‐AX‐1067847       11/6/2015 10:56   C067‐110615‐006‐SO (10G IP for Machine Zone ‐ 624 S Grand Ave, LA, CA).pdf                        Attorney Client
SWITCH‐AX‐1067848 ‐ SWITCH‐AX‐1067850       11/6/2015 11:31   no Title                                                                                          Attorney Client;Work Product
SWITCH‐AX‐1067851 ‐ SWITCH‐AX‐1067869       11/6/2015 11:31   HP Switch MSA 7‐15‐14.pdf                                                                         Attorney Client;Work Product
SWITCH‐AX‐1067870 ‐ SWITCH‐AX‐1067877       11/6/2015 11:31   HP Foundation Switch MSA 1‐12‐11.pdf                                                              Attorney Client;Work Product
SWITCH‐AX‐1067878 ‐ SWITCH‐AX‐1067888       11/6/2015 11:31   Google Switch 2‐8‐12 MSA.pdf                                                                      Attorney Client;Work Product
SWITCH‐AX‐1067889 ‐ SWITCH‐AX‐1067890       11/6/2015 11:31   Letter to Craig Walker 10‐26‐15.docx                                                              Attorney Client;Work Product
SWITCH‐AX‐1067891 ‐ SWITCH‐AX‐1067893       11/6/2015 11:31   no Title                                                                                          Attorney Client;Work Product
SWITCH‐AX‐1067894 ‐ SWITCH‐AX‐1067901       11/6/2015 11:31   HP Foundation Switch MSA 1‐12‐11.pdf                                                              Attorney Client;Work Product
SWITCH‐AX‐1067902 ‐ SWITCH‐AX‐1067903       11/6/2015 11:31   Letter to Craig Walker 10‐26‐15.docx                                                              Attorney Client;Work Product
SWITCH‐AX‐1067904 ‐ SWITCH‐AX‐1067922       11/6/2015 11:31   HP Switch MSA 7‐15‐14.pdf                                                                         Attorney Client;Work Product
SWITCH‐AX‐1067923 ‐ SWITCH‐AX‐1067933       11/6/2015 11:31   Google Switch 2‐8‐12 MSA.pdf                                                                      Attorney Client;Work Product
SWITCH‐AX‐1067934 ‐ SWITCH‐AX‐1067934       11/6/2015 15:38   Collection Report 151106.xls                                                                      Attorney Client
SWITCH‐AX‐1067935 ‐ SWITCH‐AX‐1067936       11/6/2015 16:01   no Title                                                                                          Attorney Client
SWITCH‐AX‐1067937 ‐ SWITCH‐AX‐1067937       11/6/2015 16:01   P160723.pdf                                                                                       Attorney Client
SWITCH‐AX‐1067938 ‐ SWITCH‐AX‐1067942       11/6/2015 16:01   Online Ordering                                                                                   Attorney Client
SWITCH‐AX‐1067943 ‐ SWITCH‐AX‐1067944       11/6/2015 16:01   no Title                                                                                          Attorney Client
SWITCH‐AX‐1067945 ‐ SWITCH‐AX‐1067949       11/6/2015 16:01   Online Ordering                                                                                   Attorney Client
SWITCH‐AX‐1067950 ‐ SWITCH‐AX‐1067950       11/6/2015 16:01   P159149.pdf                                                                                       Attorney Client
SWITCH‐AX‐1067951 ‐ SWITCH‐AX‐1067952       11/6/2015 16:03   no Title                                                                                          Attorney Client
SWITCH‐AX‐1067953 ‐ SWITCH‐AX‐1067958       11/6/2015 16:03   AUP V28 11‐07‐15.docx                                                                             Attorney Client
SWITCH‐AX‐1067959 ‐ SWITCH‐AX‐1067959       11/6/2015 16:03   no Title                                                                                          Attorney Client
SWITCH‐AX‐1067960 ‐ SWITCH‐AX‐1067961       11/6/2015 16:03   AUP Updated ‐ V28.msg                                                                             Attorney Client
SWITCH‐AX‐1067962 ‐ SWITCH‐AX‐1067967       11/6/2015 16:03   AUP V28 11‐07‐15.docx                                                                             Attorney Client
SWITCH‐AX‐1067968 ‐ SWITCH‐AX‐1067968       11/6/2015 16:08   no Title                                                                                          Attorney Client
SWITCH‐AX‐1067969 ‐ SWITCH‐AX‐1067987       11/6/2015 16:08   Switch NGR Agreement ‐ V18 11.3.15 NVE.docx                                                       Attorney Client




                                                                          EXHIBIT 10, PAGE 1916
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 164 of 829


Bates                                   Document Date         Document Title                                                                 Privilege
SWITCH‐AX‐1067988 ‐ SWITCH‐AX‐1067988       11/6/2015 16:11   no Title                                                                       Attorney Client
SWITCH‐AX‐1067989 ‐ SWITCH‐AX‐1067989       11/6/2015 16:12   no Title                                                                       Attorney Client
SWITCH‐AX‐1067990 ‐ SWITCH‐AX‐1067995       11/6/2015 16:12   AUP V28 11‐07‐15.docx                                                          Attorney Client
SWITCH‐AX‐1067996 ‐ SWITCH‐AX‐1067997       11/6/2015 16:14   no Title                                                                       Attorney Client
SWITCH‐AX‐1067998 ‐ SWITCH‐AX‐1068012       11/6/2015 16:14   Citation Latitude (Switch, Ltd.).pdf                                           Attorney Client
SWITCH‐AX‐1068013 ‐ SWITCH‐AX‐1068015       11/6/2015 16:14   Patriot Act & Wire Transfer.pdf                                                Attorney Client
SWITCH‐AX‐1068016 ‐ SWITCH‐AX‐1068016       11/6/2015 16:14   SD Latitude July 2015.indd                                                     Attorney Client
SWITCH‐AX‐1068017 ‐ SWITCH‐AX‐1068023       11/6/2015 16:21   no Title                                                                       Attorney Client
SWITCH‐AX‐1068024 ‐ SWITCH‐AX‐1068044       11/6/2015 16:21   Clean LPLEA Nap 8 Feeder 3 V2 to V3 2015‐11‐02 NVE.DOCX                        Attorney Client
SWITCH‐AX‐1068045 ‐ SWITCH‐AX‐1068063       11/6/2015 16:21   Electric Delivery Capacity/Infrastructure                                      Attorney Client
SWITCH‐AX‐1068064 ‐ SWITCH‐AX‐1068064       11/6/2015 16:21   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1068065 ‐ SWITCH‐AX‐1068065       11/6/2015 16:26   no Title                                                                       Attorney Client
SWITCH‐AX‐1068066 ‐ SWITCH‐AX‐1068067       11/6/2015 16:27   no Title                                                                       Attorney Client
SWITCH‐AX‐1068068 ‐ SWITCH‐AX‐1068068       11/6/2015 16:53   no Title                                                                       Attorney Client
SWITCH‐AX‐1068069 ‐ SWITCH‐AX‐1068087       11/6/2015 16:53   Switch NGR Agreement ‐ V18 11.3.15 NVE (AGM Comments).docx                     Attorney Client
SWITCH‐AX‐1068088 ‐ SWITCH‐AX‐1068090       11/6/2015 17:23   no Title                                                                       Attorney Client
SWITCH‐AX‐1068091 ‐ SWITCH‐AX‐1068175       11/6/2015 17:23   [Modified Document] NBNSwitch Asset Purchase Agreement.docx                    Attorney Client
SWITCH‐AX‐1068176 ‐ SWITCH‐AX‐1068270       11/6/2015 17:23   Microsoft Word ‐ FRASER‐#1367572‐v2‐NBN_Switch_Asset_Purchase_Agreement.docx   Attorney Client
SWITCH‐AX‐1068271 ‐ SWITCH‐AX‐1068271       11/6/2015 17:39   no Title                                                                       Attorney Client
SWITCH‐AX‐1068272 ‐ SWITCH‐AX‐1068272       11/6/2015 17:39   Weekly Purchase Orders Approved 2015.xlsx                                      Attorney Client
SWITCH‐AX‐1068273 ‐ SWITCH‐AX‐1068273       11/6/2015 17:39   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1068274 ‐ SWITCH‐AX‐1068276       11/6/2015 17:50   no Title                                                                       Attorney Client
SWITCH‐AX‐1068277 ‐ SWITCH‐AX‐1068277       11/6/2015 17:50   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1068278 ‐ SWITCH‐AX‐1068278       11/6/2015 17:50   Collection Report 151106.xls                                                   Attorney Client
SWITCH‐AX‐1068279 ‐ SWITCH‐AX‐1068280       11/6/2015 18:01   no Title                                                                       Attorney Client
SWITCH‐AX‐1068281 ‐ SWITCH‐AX‐1068299       11/6/2015 18:01   Switch NGR Agreement ‐ V19 11.6.15 Switch.docx                                 Attorney Client
SWITCH‐AX‐1068300 ‐ SWITCH‐AX‐1068318       11/6/2015 18:01   Redline Switch NGR Agreement ‐ V18 to V19 11.3.15 Switch.docx                  Attorney Client
SWITCH‐AX‐1068319 ‐ SWITCH‐AX‐1068319       11/6/2015 18:01   no Title                                                                       Attorney Client
SWITCH‐AX‐1068320 ‐ SWITCH‐AX‐1068338       11/6/2015 18:01   Switch NGR Agreement ‐ V19 11.6.15 Switch.docx                                 Attorney Client
SWITCH‐AX‐1068339 ‐ SWITCH‐AX‐1068357       11/6/2015 18:01   Redline Switch NGR Agreement ‐ V18 to V19 11.3.15 Switch.docx                  Attorney Client
SWITCH‐AX‐1068358 ‐ SWITCH‐AX‐1068360       11/6/2015 18:17   no Title                                                                       Attorney Client
SWITCH‐AX‐1068361 ‐ SWITCH‐AX‐1068362       11/6/2015 18:29   no Title                                                                       Attorney Client
SWITCH‐AX‐1068363 ‐ SWITCH‐AX‐1068380       11/6/2015 18:29   Please_DocuSign_this_CenturyLink_agent.pdf                                     Attorney Client
SWITCH‐AX‐1068381 ‐ SWITCH‐AX‐1068381       11/6/2015 18:29   image001.png                                                                   Attorney Client
SWITCH‐AX‐1068382 ‐ SWITCH‐AX‐1068383       11/6/2015 20:49   no Title                                                                       Attorney Client
SWITCH‐AX‐1068384 ‐ SWITCH‐AX‐1068384       11/6/2015 20:49   image001.png                                                                   Attorney Client
SWITCH‐AX‐1068385 ‐ SWITCH‐AX‐1068385       11/6/2015 20:49   image001.png                                                                   Attorney Client
SWITCH‐AX‐1068386 ‐ SWITCH‐AX‐1068386        11/7/2015 8:44   no Title                                                                       Attorney Client
SWITCH‐AX‐1068387 ‐ SWITCH‐AX‐1068388       11/7/2015 11:23   no Title                                                                       Attorney Client
SWITCH‐AX‐1068389 ‐ SWITCH‐AX‐1068389       11/7/2015 11:23   SD Latitude July 2015.indd                                                     Attorney Client
SWITCH‐AX‐1068390 ‐ SWITCH‐AX‐1068392       11/7/2015 11:23   Patriot Act & Wire Transfer.pdf                                                Attorney Client
SWITCH‐AX‐1068393 ‐ SWITCH‐AX‐1068407       11/7/2015 11:23   Citation Latitude (Switch, Ltd.).pdf                                           Attorney Client
SWITCH‐AX‐1068408 ‐ SWITCH‐AX‐1068409       11/7/2015 11:25   no Title                                                                       Attorney Client
SWITCH‐AX‐1068410 ‐ SWITCH‐AX‐1068410       11/7/2015 11:25   SD Latitude July 2015.indd                                                     Attorney Client
SWITCH‐AX‐1068411 ‐ SWITCH‐AX‐1068413       11/7/2015 11:25   Patriot Act & Wire Transfer.pdf                                                Attorney Client
SWITCH‐AX‐1068414 ‐ SWITCH‐AX‐1068428       11/7/2015 11:25   Citation Latitude (Switch, Ltd.).pdf                                           Attorney Client




                                                                         EXHIBIT 10, PAGE 1917
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 165 of 829


Bates                                   Document Date         Document Title                                               Privilege
SWITCH‐AX‐1068429 ‐ SWITCH‐AX‐1068430       11/7/2015 17:08   no Title                                                     Attorney Client
SWITCH‐AX‐1068431 ‐ SWITCH‐AX‐1068519       11/7/2015 17:08   Incremental Redline to APA V2 to V3 11‐07‐2015.docx          Attorney Client
SWITCH‐AX‐1068520 ‐ SWITCH‐AX‐1068520       11/7/2015 17:08   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1068521 ‐ SWITCH‐AX‐1068609       11/7/2015 17:08   Cumulative Redline to APA V1 to V3 11‐07‐2015.docx           Attorney Client
SWITCH‐AX‐1068610 ‐ SWITCH‐AX‐1068612        11/9/2015 8:18   no Title                                                     Attorney Client;Work Product
SWITCH‐AX‐1068613 ‐ SWITCH‐AX‐1068614        11/9/2015 8:39   no Title                                                     Attorney Client
SWITCH‐AX‐1068615 ‐ SWITCH‐AX‐1068615        11/9/2015 8:39   image003.png                                                 Attorney Client
SWITCH‐AX‐1068616 ‐ SWITCH‐AX‐1068616        11/9/2015 8:39   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1068617 ‐ SWITCH‐AX‐1068617        11/9/2015 9:13   no Title                                                     Attorney Client
SWITCH‐AX‐1068618 ‐ SWITCH‐AX‐1068620        11/9/2015 9:13   no Title                                                     Attorney Client
SWITCH‐AX‐1068621 ‐ SWITCH‐AX‐1068621        11/9/2015 9:13   image005.png                                                 Attorney Client
SWITCH‐AX‐1068622 ‐ SWITCH‐AX‐1068622        11/9/2015 9:13   image004.jpg                                                 Attorney Client
SWITCH‐AX‐1068623 ‐ SWITCH‐AX‐1068625        11/9/2015 9:13   no Title                                                     Attorney Client
SWITCH‐AX‐1068626 ‐ SWITCH‐AX‐1068626        11/9/2015 9:13   image005.png                                                 Attorney Client
SWITCH‐AX‐1068627 ‐ SWITCH‐AX‐1068627        11/9/2015 9:13   image004.jpg                                                 Attorney Client
SWITCH‐AX‐1068628 ‐ SWITCH‐AX‐1068629        11/9/2015 9:21   no Title                                                     Attorney Client
SWITCH‐AX‐1068630 ‐ SWITCH‐AX‐1068632        11/9/2015 9:23   no Title                                                     Attorney Client
SWITCH‐AX‐1068633 ‐ SWITCH‐AX‐1068633        11/9/2015 9:23   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1068634 ‐ SWITCH‐AX‐1068635        11/9/2015 9:24   no Title                                                     Attorney Client
SWITCH‐AX‐1068636 ‐ SWITCH‐AX‐1068636        11/9/2015 9:24   image001.png                                                 Attorney Client
SWITCH‐AX‐1068637 ‐ SWITCH‐AX‐1068637        11/9/2015 9:24   image003.jpg                                                 Attorney Client
SWITCH‐AX‐1068638 ‐ SWITCH‐AX‐1068655        11/9/2015 9:24   Please_DocuSign_this_CenturyLink_agent.pdf                   Attorney Client
SWITCH‐AX‐1068656 ‐ SWITCH‐AX‐1068658       11/9/2015 10:21   no Title                                                     Attorney Client
SWITCH‐AX‐1068659 ‐ SWITCH‐AX‐1068659       11/9/2015 10:21   image001.png                                                 Attorney Client
SWITCH‐AX‐1068660 ‐ SWITCH‐AX‐1068667       11/9/2015 10:21   Sioux Valley Hospitals and Health System                     Attorney Client
SWITCH‐AX‐1068668 ‐ SWITCH‐AX‐1068671       11/9/2015 10:21   Switch Agenda with notes (P)                                 Attorney Client
SWITCH‐AX‐1068672 ‐ SWITCH‐AX‐1068674       11/9/2015 10:32   no Title                                                     Attorney Client
SWITCH‐AX‐1068675 ‐ SWITCH‐AX‐1068675       11/9/2015 10:32   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1068676 ‐ SWITCH‐AX‐1068692       11/9/2015 10:32   Please_DocuSign_this_CenturyLink_agent (COMPLETED).pdf       Attorney Client
SWITCH‐AX‐1068693 ‐ SWITCH‐AX‐1068695       11/9/2015 10:38   no Title                                                     Attorney Client
SWITCH‐AX‐1068696 ‐ SWITCH‐AX‐1068696       11/9/2015 10:38   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1068697 ‐ SWITCH‐AX‐1068713       11/9/2015 10:38   Please_DocuSign_this_CenturyLink_agent (COMPLETED).pdf       Attorney Client
SWITCH‐AX‐1068714 ‐ SWITCH‐AX‐1068716       11/9/2015 10:38   no Title                                                     Attorney Client
SWITCH‐AX‐1068717 ‐ SWITCH‐AX‐1068717       11/9/2015 10:38   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1068718 ‐ SWITCH‐AX‐1068722       11/9/2015 10:38   no Title                                                     Attorney Client
SWITCH‐AX‐1068723 ‐ SWITCH‐AX‐1068723       11/9/2015 10:38   image007.png                                                 Attorney Client
SWITCH‐AX‐1068724 ‐ SWITCH‐AX‐1068724       11/9/2015 10:38   image006.jpg                                                 Attorney Client
SWITCH‐AX‐1068725 ‐ SWITCH‐AX‐1068725       11/9/2015 10:38   image009.png                                                 Attorney Client
SWITCH‐AX‐1068726 ‐ SWITCH‐AX‐1068733       11/9/2015 10:38   V200‐07‐001‐M.pdf                                            Attorney Client
SWITCH‐AX‐1068734 ‐ SWITCH‐AX‐1068734       11/9/2015 10:38   image005.jpg                                                 Attorney Client
SWITCH‐AX‐1068735 ‐ SWITCH‐AX‐1068735       11/9/2015 10:38   V200‐07‐002‐A.pdf                                            Attorney Client
SWITCH‐AX‐1068736 ‐ SWITCH‐AX‐1068738       11/9/2015 10:41   no Title                                                     Attorney Client
SWITCH‐AX‐1068739 ‐ SWITCH‐AX‐1068739       11/9/2015 10:41   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1068740 ‐ SWITCH‐AX‐1068741       11/9/2015 11:31   no Title                                                     Attorney Client
SWITCH‐AX‐1068742 ‐ SWITCH‐AX‐1068764       11/9/2015 11:31   Switch NGR Agreement ‐ 11.9.15 (Nevada Power) redline.docx   Attorney Client
SWITCH‐AX‐1068765 ‐ SWITCH‐AX‐1068787       11/9/2015 11:31   Switch NGR Agreement ‐ 11.9.15 (Nevada Power).docx           Attorney Client




                                                                          EXHIBIT 10, PAGE 1918
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 166 of 829


Bates                                   Document Date         Document Title                                                    Privilege
SWITCH‐AX‐1068788 ‐ SWITCH‐AX‐1068792       11/9/2015 11:31   Short Term PC Agreement ‐ Switch (11‐9‐15).docx                   Attorney Client
SWITCH‐AX‐1068793 ‐ SWITCH‐AX‐1068815       11/9/2015 11:31   Switch NGR Agreement ‐ 11 9 15 (Sierra Pacific).docx              Attorney Client
SWITCH‐AX‐1068816 ‐ SWITCH‐AX‐1068820       11/9/2015 11:31   Short Term PC Agreement ‐ Switch v 4 (11‐8‐15) (redline).docx     Attorney Client
SWITCH‐AX‐1068821 ‐ SWITCH‐AX‐1068822       11/9/2015 11:35   no Title                                                          Attorney Client
SWITCH‐AX‐1068823 ‐ SWITCH‐AX‐1068829       11/9/2015 11:35   Switch VEA PEC Purchase Agreement 10‐30‐15 Switch.docx            Attorney Client
SWITCH‐AX‐1068830 ‐ SWITCH‐AX‐1068831       11/9/2015 11:35   no Title                                                          Attorney Client
SWITCH‐AX‐1068832 ‐ SWITCH‐AX‐1068838       11/9/2015 11:35   Switch VEA PEC Purchase Agreement 10‐30‐15 Switch.docx            Attorney Client
SWITCH‐AX‐1068839 ‐ SWITCH‐AX‐1068846       11/9/2015 12:33   no Title                                                          Attorney Client
SWITCH‐AX‐1068847 ‐ SWITCH‐AX‐1068865       11/9/2015 12:33   Electric Delivery Capacity/Infrastructure                         Attorney Client
SWITCH‐AX‐1068866 ‐ SWITCH‐AX‐1068866       11/9/2015 12:33   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1068867 ‐ SWITCH‐AX‐1068885       11/9/2015 12:33   Electric Delivery Capacity/Infrastructure                         Attorney Client
SWITCH‐AX‐1068886 ‐ SWITCH‐AX‐1068888       11/9/2015 12:39   no Title                                                          Attorney Client
SWITCH‐AX‐1068889 ‐ SWITCH‐AX‐1068977       11/9/2015 12:39   Cumulative Redline to APA V1 to V3 11‐07‐2015.docx                Attorney Client
SWITCH‐AX‐1068978 ‐ SWITCH‐AX‐1068978       11/9/2015 12:39   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1068979 ‐ SWITCH‐AX‐1069067       11/9/2015 12:39   Incremental Redline to APA V2 to V3 11‐07‐2015.docx               Attorney Client
SWITCH‐AX‐1069068 ‐ SWITCH‐AX‐1069068       11/9/2015 13:32   no Title                                                          Attorney Client
SWITCH‐AX‐1069069 ‐ SWITCH‐AX‐1069069       11/9/2015 13:32   Switch Latitude exterior.cdr                                      Attorney Client
SWITCH‐AX‐1069070 ‐ SWITCH‐AX‐1069074       11/9/2015 13:32   680A‐0020.indd                                                    Attorney Client
SWITCH‐AX‐1069075 ‐ SWITCH‐AX‐1069089       11/9/2015 13:32   Citation Latitude (Switch, Ltd.).pdf                              Attorney Client
SWITCH‐AX‐1069090 ‐ SWITCH‐AX‐1069090       11/9/2015 13:34   no Title                                                          Attorney Client
SWITCH‐AX‐1069091 ‐ SWITCH‐AX‐1069091       11/9/2015 13:34   Switch Latitude exterior.cdr                                      Attorney Client
SWITCH‐AX‐1069092 ‐ SWITCH‐AX‐1069106       11/9/2015 13:34   Citation Latitude (Switch, Ltd.).pdf                              Attorney Client
SWITCH‐AX‐1069107 ‐ SWITCH‐AX‐1069111       11/9/2015 13:34   680A‐0020.indd                                                    Attorney Client
SWITCH‐AX‐1069112 ‐ SWITCH‐AX‐1069120       11/9/2015 13:43   no Title                                                          Attorney Client
SWITCH‐AX‐1069121 ‐ SWITCH‐AX‐1069139       11/9/2015 13:43   Electric Delivery Capacity/Infrastructure                         Attorney Client
SWITCH‐AX‐1069140 ‐ SWITCH‐AX‐1069140       11/9/2015 13:43   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1069141 ‐ SWITCH‐AX‐1069143       11/9/2015 13:47   no Title                                                          Attorney Client
SWITCH‐AX‐1069144 ‐ SWITCH‐AX‐1069156       11/9/2015 13:47   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc       Attorney Client
SWITCH‐AX‐1069157 ‐ SWITCH‐AX‐1069169       11/9/2015 13:47   Microsoft Word ‐ 285E 1014 GC RESELLER TERMS OF SERVICE.doc       Attorney Client
SWITCH‐AX‐1069170 ‐ SWITCH‐AX‐1069170       11/9/2015 13:50   no Title                                                          Attorney Client
SWITCH‐AX‐1069171 ‐ SWITCH‐AX‐1069177       11/9/2015 13:50   BPP‐110915‐118 Hyper Networks.pdf                                 Attorney Client
SWITCH‐AX‐1069178 ‐ SWITCH‐AX‐1069178       11/9/2015 13:50   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1069179 ‐ SWITCH‐AX‐1069184       11/9/2015 13:51   no Title                                                          Attorney Client
SWITCH‐AX‐1069185 ‐ SWITCH‐AX‐1069185       11/9/2015 13:51   image001.png                                                      Attorney Client
SWITCH‐AX‐1069186 ‐ SWITCH‐AX‐1069186       11/9/2015 13:51   image006.png                                                      Attorney Client
SWITCH‐AX‐1069187 ‐ SWITCH‐AX‐1069187       11/9/2015 13:51   image004.png                                                      Attorney Client
SWITCH‐AX‐1069188 ‐ SWITCH‐AX‐1069188       11/9/2015 13:51   image005.jpg                                                      Attorney Client
SWITCH‐AX‐1069189 ‐ SWITCH‐AX‐1069189       11/9/2015 13:51   image003.jpg                                                      Attorney Client
SWITCH‐AX‐1069190 ‐ SWITCH‐AX‐1069192       11/9/2015 13:51   SUPERNAP Marketing Materials License V7 03‐12‐15 (fillable).pdf   Attorney Client
SWITCH‐AX‐1069193 ‐ SWITCH‐AX‐1069201       11/9/2015 14:12   no Title                                                          Attorney Client
SWITCH‐AX‐1069202 ‐ SWITCH‐AX‐1069202       11/9/2015 14:12   image004.jpg                                                      Attorney Client
SWITCH‐AX‐1069203 ‐ SWITCH‐AX‐1069221       11/9/2015 14:12   Electric Delivery Capacity/Infrastructure                         Attorney Client
SWITCH‐AX‐1069222 ‐ SWITCH‐AX‐1069224       11/9/2015 15:46   no Title                                                          Attorney Client
SWITCH‐AX‐1069225 ‐ SWITCH‐AX‐1069225       11/9/2015 15:46   Machine Zone Exhibit A (Phase 1.5 & 2.0) 11‐4‐15.pdf              Attorney Client
SWITCH‐AX‐1069226 ‐ SWITCH‐AX‐1069226       11/9/2015 15:46   image002.jpg                                                      Attorney Client
SWITCH‐AX‐1069227 ‐ SWITCH‐AX‐1069227       11/9/2015 15:46   image003.jpg                                                      Attorney Client




                                                                          EXHIBIT 10, PAGE 1919
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 167 of 829


Bates                                   Document Date         Document Title                                                                                    Privilege
SWITCH‐AX‐1069228 ‐ SWITCH‐AX‐1069228       11/9/2015 15:46   C067‐110615‐006‐SO (10G IP for Machine Zone ‐ 624 S Grand Ave, LA, CA).pdf                        Attorney Client
SWITCH‐AX‐1069229 ‐ SWITCH‐AX‐1069231       11/9/2015 15:46   Z059‐110615‐116‐SO (2x 10Gig P2P for Machine Zone ‐ 624 S Grand Ave & 600 W 7th St, LA, CA).pdf   Attorney Client
SWITCH‐AX‐1069232 ‐ SWITCH‐AX‐1069232       11/9/2015 15:46   SO Switch ‐ signed.pdf                                                                            Attorney Client
SWITCH‐AX‐1069233 ‐ SWITCH‐AX‐1069235       11/9/2015 15:46   no Title                                                                                          Attorney Client
SWITCH‐AX‐1069236 ‐ SWITCH‐AX‐1069236       11/9/2015 15:46   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1069237 ‐ SWITCH‐AX‐1069239       11/9/2015 15:46   Z059‐110615‐116‐SO (2x 10Gig P2P for Machine Zone ‐ 624 S Grand Ave & 600 W 7th St, LA, CA).pdf   Attorney Client
SWITCH‐AX‐1069240 ‐ SWITCH‐AX‐1069240       11/9/2015 15:46   C067‐110615‐006‐SO (10G IP for Machine Zone ‐ 624 S Grand Ave, LA, CA).pdf                        Attorney Client
SWITCH‐AX‐1069241 ‐ SWITCH‐AX‐1069241       11/9/2015 15:46   Machine Zone Exhibit A (Phase 1.5 & 2.0) 11‐4‐15.pdf                                              Attorney Client
SWITCH‐AX‐1069242 ‐ SWITCH‐AX‐1069242       11/9/2015 15:46   image003.jpg                                                                                      Attorney Client
SWITCH‐AX‐1069243 ‐ SWITCH‐AX‐1069243       11/9/2015 15:46   SO Switch ‐ signed.pdf                                                                            Attorney Client
SWITCH‐AX‐1069244 ‐ SWITCH‐AX‐1069247       11/9/2015 15:48   no Title                                                                                          Attorney Client
SWITCH‐AX‐1069248 ‐ SWITCH‐AX‐1069248       11/9/2015 15:48   image003.jpg                                                                                      Attorney Client
SWITCH‐AX‐1069249 ‐ SWITCH‐AX‐1069249       11/9/2015 15:48   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1069250 ‐ SWITCH‐AX‐1069250       11/9/2015 15:48   Machine Zone Exhibit A (Phase 1.5 & 2.0) 11‐4‐15.pdf                                              Attorney Client
SWITCH‐AX‐1069251 ‐ SWITCH‐AX‐1069253       11/9/2015 15:48   Z059‐110615‐116‐SO (2x 10Gig P2P for Machine Zone ‐ 624 S Grand Ave & 600 W 7th St, LA, CA).pdf   Attorney Client
SWITCH‐AX‐1069254 ‐ SWITCH‐AX‐1069254       11/9/2015 15:48   SO Switch ‐ signed.pdf                                                                            Attorney Client
SWITCH‐AX‐1069255 ‐ SWITCH‐AX‐1069255       11/9/2015 15:48   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1069256 ‐ SWITCH‐AX‐1069256       11/9/2015 15:48   C067‐110615‐006‐SO (10G IP for Machine Zone ‐ 624 S Grand Ave, LA, CA).pdf                        Attorney Client
SWITCH‐AX‐1069257 ‐ SWITCH‐AX‐1069260       11/9/2015 15:48   no Title                                                                                          Attorney Client
SWITCH‐AX‐1069261 ‐ SWITCH‐AX‐1069261       11/9/2015 15:48   C067‐110615‐006‐SO (10G IP for Machine Zone ‐ 624 S Grand Ave, LA, CA).pdf                        Attorney Client
SWITCH‐AX‐1069262 ‐ SWITCH‐AX‐1069262       11/9/2015 15:48   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1069263 ‐ SWITCH‐AX‐1069263       11/9/2015 15:48   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1069264 ‐ SWITCH‐AX‐1069264       11/9/2015 15:48   Machine Zone Exhibit A (Phase 1.5 & 2.0) 11‐4‐15.pdf                                              Attorney Client
SWITCH‐AX‐1069265 ‐ SWITCH‐AX‐1069265       11/9/2015 15:48   image003.jpg                                                                                      Attorney Client
SWITCH‐AX‐1069266 ‐ SWITCH‐AX‐1069268       11/9/2015 15:48   Z059‐110615‐116‐SO (2x 10Gig P2P for Machine Zone ‐ 624 S Grand Ave & 600 W 7th St, LA, CA).pdf   Attorney Client
SWITCH‐AX‐1069269 ‐ SWITCH‐AX‐1069269       11/9/2015 15:48   SO Switch ‐ signed.pdf                                                                            Attorney Client
SWITCH‐AX‐1069270 ‐ SWITCH‐AX‐1069272       11/9/2015 17:58   no Title                                                                                          Attorney Client
SWITCH‐AX‐1069273 ‐ SWITCH‐AX‐1069273       11/9/2015 17:58   Collection Report 151109.xls                                                                      Attorney Client
SWITCH‐AX‐1069274 ‐ SWITCH‐AX‐1069274       11/9/2015 17:58   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1069275 ‐ SWITCH‐AX‐1069275       11/9/2015 18:18   no Title                                                                                          Attorney Client
SWITCH‐AX‐1069276 ‐ SWITCH‐AX‐1069285       11/9/2015 18:18   Out of the Blocks                                                                                 Attorney Client
SWITCH‐AX‐1069286 ‐ SWITCH‐AX‐1069286       11/9/2015 18:18   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1069287 ‐ SWITCH‐AX‐1069288       11/9/2015 18:18   no Title                                                                                          Attorney Client
SWITCH‐AX‐1069289 ‐ SWITCH‐AX‐1069311       11/9/2015 18:18   Redline Switch NGR Agreement ‐ 11.9.15 V20 to 21 (Nevada Power) Switch.docx                       Attorney Client
SWITCH‐AX‐1069312 ‐ SWITCH‐AX‐1069334       11/9/2015 18:18   Redline Switch NGR Agreement ‐ 11.9.15 V20 to V21 (Sierra Pacific) Switch.docx                    Attorney Client
SWITCH‐AX‐1069335 ‐ SWITCH‐AX‐1069336       11/9/2015 18:19   no Title                                                                                          Attorney Client
SWITCH‐AX‐1069337 ‐ SWITCH‐AX‐1069359       11/9/2015 18:19   Redline Switch NGR Agreement ‐ 11.9.15 V20 to V21 (Sierra Pacific) Switch.docx                    Attorney Client
SWITCH‐AX‐1069360 ‐ SWITCH‐AX‐1069382       11/9/2015 18:19   Redline Switch NGR Agreement ‐ 11.9.15 V20 to 21 (Nevada Power) Switch.docx                       Attorney Client
SWITCH‐AX‐1069383 ‐ SWITCH‐AX‐1069383       11/9/2015 18:21   no Title                                                                                          Attorney Client
SWITCH‐AX‐1069384 ‐ SWITCH‐AX‐1069469       11/9/2015 18:21   Asset Purchase Agmt Switch NBN V3 11‐09‐2015 Switch.docx                                          Attorney Client
SWITCH‐AX‐1069470 ‐ SWITCH‐AX‐1069470       11/9/2015 18:21   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1069471 ‐ SWITCH‐AX‐1069561       11/9/2015 18:21   Redline Asset Purchase Agmt Switch NBN V1 to V2 11‐09‐2015 Switch.pdf                             Attorney Client
SWITCH‐AX‐1069562 ‐ SWITCH‐AX‐1069562       11/9/2015 18:41   no Title                                                                                          Attorney Client
SWITCH‐AX‐1069563 ‐ SWITCH‐AX‐1069563       11/9/2015 18:41   ATT00002.htm                                                                                      Attorney Client
SWITCH‐AX‐1069564 ‐ SWITCH‐AX‐1069649       11/9/2015 18:41   Asset Purchase Agmt Switch NBN V3 11‐09‐2015 Switch.docx                                          Attorney Client
SWITCH‐AX‐1069650 ‐ SWITCH‐AX‐1069740       11/9/2015 18:41   Redline Asset Purchase Agmt Switch NBN V1 to V2 11‐09‐2015 Switch.pdf                             Attorney Client




                                                                          EXHIBIT 10, PAGE 1920
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 168 of 829


Bates                                   Document Date         Document Title                                                                       Privilege
SWITCH‐AX‐1069741 ‐ SWITCH‐AX‐1069741       11/9/2015 18:41   ATT00003.htm                                                                         Attorney Client
SWITCH‐AX‐1069742 ‐ SWITCH‐AX‐1069742       11/9/2015 18:41   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1069743 ‐ SWITCH‐AX‐1069743       11/9/2015 18:41   ATT00001.htm                                                                         Attorney Client
SWITCH‐AX‐1069744 ‐ SWITCH‐AX‐1069744       11/9/2015 18:41   no Title                                                                             Attorney Client
SWITCH‐AX‐1069745 ‐ SWITCH‐AX‐1069745       11/9/2015 18:41   ATT00001.htm                                                                         Attorney Client
SWITCH‐AX‐1069746 ‐ SWITCH‐AX‐1069746       11/9/2015 18:41   ATT00003.htm                                                                         Attorney Client
SWITCH‐AX‐1069747 ‐ SWITCH‐AX‐1069747       11/9/2015 18:41   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1069748 ‐ SWITCH‐AX‐1069748       11/9/2015 18:41   ATT00002.htm                                                                         Attorney Client
SWITCH‐AX‐1069749 ‐ SWITCH‐AX‐1069834       11/9/2015 18:41   Asset Purchase Agmt Switch NBN V3 11‐09‐2015 Switch.docx                             Attorney Client
SWITCH‐AX‐1069835 ‐ SWITCH‐AX‐1069925       11/9/2015 18:41   Redline Asset Purchase Agmt Switch NBN V1 to V2 11‐09‐2015 Switch.pdf                Attorney Client
SWITCH‐AX‐1069926 ‐ SWITCH‐AX‐1069926       11/9/2015 18:42   no Title                                                                             Attorney Client
SWITCH‐AX‐1069927 ‐ SWITCH‐AX‐1069928       11/9/2015 18:42   LOI Switch NVE PUCN BCP V6 08‐20‐14 Switch.doc                                       Attorney Client
SWITCH‐AX‐1069929 ‐ SWITCH‐AX‐1069951       11/9/2015 18:42   Redline Switch NGR Agreement ‐ 11.9.15 V20 to V21 (Sierra Pacific) Switc....docx     Attorney Client
SWITCH‐AX‐1069952 ‐ SWITCH‐AX‐1069953       11/9/2015 19:08   no Title                                                                             Attorney Client
SWITCH‐AX‐1069954 ‐ SWITCH‐AX‐1069954       11/9/2015 19:08   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1069955 ‐ SWITCH‐AX‐1069964       11/9/2015 19:08                                                                                      1 Attorney Client
SWITCH‐AX‐1069965 ‐ SWITCH‐AX‐1069966       11/9/2015 19:08   no Title                                                                             Attorney Client
SWITCH‐AX‐1069967 ‐ SWITCH‐AX‐1069976       11/9/2015 19:08                                                                                      1 Attorney Client
SWITCH‐AX‐1069977 ‐ SWITCH‐AX‐1069977       11/9/2015 19:08   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1069978 ‐ SWITCH‐AX‐1069979       11/9/2015 21:19   no Title                                                                             Attorney Client
SWITCH‐AX‐1069980 ‐ SWITCH‐AX‐1069981       11/9/2015 21:19   BTOP Document Request NHAssoc‐jrg 10192015.docx                                      Attorney Client
SWITCH‐AX‐1069982 ‐ SWITCH‐AX‐1069982       11/9/2015 21:19   ATT00001.htm                                                                         Attorney Client
SWITCH‐AX‐1069983 ‐ SWITCH‐AX‐1070002       11/9/2015 21:19   Slide 1                                                                              Attorney Client
SWITCH‐AX‐1070003 ‐ SWITCH‐AX‐1070003       11/9/2015 21:19   ATT00002.htm                                                                         Attorney Client
SWITCH‐AX‐1070004 ‐ SWITCH‐AX‐1070005       11/9/2015 21:19   no Title                                                                             Attorney Client
SWITCH‐AX‐1070006 ‐ SWITCH‐AX‐1070025       11/9/2015 21:19   Slide 1                                                                              Attorney Client
SWITCH‐AX‐1070026 ‐ SWITCH‐AX‐1070026       11/9/2015 21:19   ATT00002.htm                                                                         Attorney Client
SWITCH‐AX‐1070027 ‐ SWITCH‐AX‐1070028       11/9/2015 21:19   BTOP Document Request NHAssoc‐jrg 10192015.docx                                      Attorney Client
SWITCH‐AX‐1070029 ‐ SWITCH‐AX‐1070029       11/9/2015 21:19   ATT00001.htm                                                                         Attorney Client
SWITCH‐AX‐1070030 ‐ SWITCH‐AX‐1070031       11/10/2015 5:48   no Title                                                                             Attorney Client
SWITCH‐AX‐1070032 ‐ SWITCH‐AX‐1070032       11/10/2015 5:48   ATT00002.htm                                                                         Attorney Client
SWITCH‐AX‐1070033 ‐ SWITCH‐AX‐1070034       11/10/2015 5:48   BTOP Document Request NHAssoc‐jrg 10192015.docx                                      Attorney Client
SWITCH‐AX‐1070035 ‐ SWITCH‐AX‐1070035       11/10/2015 5:48   ATT00001.htm                                                                         Attorney Client
SWITCH‐AX‐1070036 ‐ SWITCH‐AX‐1070055       11/10/2015 5:48   Slide 1                                                                              Attorney Client
SWITCH‐AX‐1070056 ‐ SWITCH‐AX‐1070057       11/10/2015 5:48   no Title                                                                             Attorney Client
SWITCH‐AX‐1070058 ‐ SWITCH‐AX‐1070058       11/10/2015 5:48   ATT00002.htm                                                                         Attorney Client
SWITCH‐AX‐1070059 ‐ SWITCH‐AX‐1070059       11/10/2015 5:48   ATT00001.htm                                                                         Attorney Client
SWITCH‐AX‐1070060 ‐ SWITCH‐AX‐1070079       11/10/2015 5:48   Slide 1                                                                              Attorney Client
SWITCH‐AX‐1070080 ‐ SWITCH‐AX‐1070081       11/10/2015 5:48   BTOP Document Request NHAssoc‐jrg 10192015.docx                                      Attorney Client
SWITCH‐AX‐1070082 ‐ SWITCH‐AX‐1070084      11/10/2015 11:04   no Title                                                                             Attorney Client
SWITCH‐AX‐1070085 ‐ SWITCH‐AX‐1070085      11/10/2015 11:04   ATT00002.htm                                                                         Attorney Client
SWITCH‐AX‐1070086 ‐ SWITCH‐AX‐1070086      11/10/2015 11:04   ATT00001.htm                                                                         Attorney Client
SWITCH‐AX‐1070087 ‐ SWITCH‐AX‐1070088      11/10/2015 11:04   BTOP Document Request NHAssoc‐jrg 10192015.docx                                      Attorney Client
SWITCH‐AX‐1070089 ‐ SWITCH‐AX‐1070108      11/10/2015 11:04   Slide 1                                                                              Attorney Client
SWITCH‐AX‐1070109 ‐ SWITCH‐AX‐1070110      11/10/2015 11:24   no Title                                                                             Attorney Client
SWITCH‐AX‐1070111 ‐ SWITCH‐AX‐1070111      11/10/2015 11:24   image004.jpg                                                                         Attorney Client




                                                                           EXHIBIT 10, PAGE 1921
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 169 of 829


Bates                                   Document Date         Document Title                                                                                Privilege
SWITCH‐AX‐1070112 ‐ SWITCH‐AX‐1070121      11/10/2015 11:24                                                                                               1 Attorney Client
SWITCH‐AX‐1070122 ‐ SWITCH‐AX‐1070126      11/10/2015 11:49   no Title                                                                                      Attorney Client
SWITCH‐AX‐1070127 ‐ SWITCH‐AX‐1070132      11/10/2015 11:49   InNevation Ctr ‐ 3rd Amendment Fully Executed.pdf                                             Attorney Client
SWITCH‐AX‐1070133 ‐ SWITCH‐AX‐1070136      11/10/2015 11:49   _______ AMENDMENT TO LEASE                                                                    Attorney Client
SWITCH‐AX‐1070137 ‐ SWITCH‐AX‐1070142      11/10/2015 11:52   no Title                                                                                      Attorney Client
SWITCH‐AX‐1070143 ‐ SWITCH‐AX‐1070147      11/10/2015 12:37   no Title                                                                                      Attorney Client
SWITCH‐AX‐1070148 ‐ SWITCH‐AX‐1070149      11/10/2015 12:42   no Title                                                                                      Attorney Client
SWITCH‐AX‐1070150 ‐ SWITCH‐AX‐1070150      11/10/2015 12:46   no Title                                                                                      Attorney Client
SWITCH‐AX‐1070151 ‐ SWITCH‐AX‐1070152      11/10/2015 12:46   BSoC Executive Overview.docx                                                                  Attorney Client
SWITCH‐AX‐1070153 ‐ SWITCH‐AX‐1070153      11/10/2015 12:46   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1070154 ‐ SWITCH‐AX‐1070155      11/10/2015 13:15   no Title                                                                                      Attorney Client
SWITCH‐AX‐1070156 ‐ SWITCH‐AX‐1070159      11/10/2015 13:15   SW‐040 ‐ Pending Claims 4838‐5440‐4905 v.1.doc                                                Attorney Client
SWITCH‐AX‐1070160 ‐ SWITCH‐AX‐1070178      11/10/2015 13:15   US Pub. 20080029250 (Carlson) 4850‐1242‐6025 v.1.pdf                                          Attorney Client
SWITCH‐AX‐1070179 ‐ SWITCH‐AX‐1070186      11/10/2015 13:15   US Pat. 6412260 (Lukac) 4843‐7489‐1817 v.1.pdf                                                Attorney Client
SWITCH‐AX‐1070187 ‐ SWITCH‐AX‐1070199      11/10/2015 13:15   US Pat. 7348702 (Melfi) 4828‐9843‐1273 v.1.pdf                                                Attorney Client
SWITCH‐AX‐1070200 ‐ SWITCH‐AX‐1070240      11/10/2015 13:15   US Pat. 4171029 (Beale) 4850‐7946‐9353 v.1.pdf                                                Attorney Client
SWITCH‐AX‐1070241 ‐ SWITCH‐AX‐1070251      11/10/2015 13:15   US Pub. 20120331317 (Rogers) 4816‐2349‐3929 v.1.pdf                                           Attorney Client
SWITCH‐AX‐1070252 ‐ SWITCH‐AX‐1070273      11/10/2015 13:15   SW‐040 ‐ Non‐Final Office Action dated September 11, 2015 4813‐9099‐3960 v.1.pdf              Attorney Client
SWITCH‐AX‐1070274 ‐ SWITCH‐AX‐1070278      11/10/2015 13:52   no Title                                                                                      Attorney Client
SWITCH‐AX‐1070279 ‐ SWITCH‐AX‐1070279      11/10/2015 13:52   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1070280 ‐ SWITCH‐AX‐1070298      11/10/2015 13:52   Redline Switch North LP LEA V8 to V9 11‐10‐2015 Switch.pdf                                    Attorney Client
SWITCH‐AX‐1070299 ‐ SWITCH‐AX‐1070317      11/10/2015 13:52   Electric Delivery Capacity/Infrastructure                                                     Attorney Client
SWITCH‐AX‐1070318 ‐ SWITCH‐AX‐1070318      11/10/2015 14:41   no Title                                                                                      Attorney Client
SWITCH‐AX‐1070319 ‐ SWITCH‐AX‐1070341      11/10/2015 14:41   Redline Switch NGR Agreement ‐ 11 9 15 V20 to 21 (Nevada Power) Switch_NVE further comments.d Attorney Client
SWITCH‐AX‐1070342 ‐ SWITCH‐AX‐1070342      11/10/2015 14:41   ATT00001.htm                                                                                  Attorney Client
SWITCH‐AX‐1070343 ‐ SWITCH‐AX‐1070348      11/10/2015 16:01   no Title                                                                                      Attorney Client
SWITCH‐AX‐1070349 ‐ SWITCH‐AX‐1070355      11/10/2015 16:50   no Title                                                                                      Attorney Client
SWITCH‐AX‐1070356 ‐ SWITCH‐AX‐1070363      11/10/2015 16:50   Colocation Facilities Agreement v042915 (fillable form).pdf                                   Attorney Client
SWITCH‐AX‐1070364 ‐ SWITCH‐AX‐1070364      11/10/2015 16:50   SO ‐ FCTI ‐ 11‐10‐15.pdf                                                                      Attorney Client
SWITCH‐AX‐1070365 ‐ SWITCH‐AX‐1070367      11/10/2015 20:19   no Title                                                                                      Attorney Client
SWITCH‐AX‐1070368 ‐ SWITCH‐AX‐1070368      11/10/2015 20:19   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1070369 ‐ SWITCH‐AX‐1070371      11/10/2015 20:19   no Title                                                                                      Attorney Client
SWITCH‐AX‐1070372 ‐ SWITCH‐AX‐1070372      11/10/2015 20:19   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1070373 ‐ SWITCH‐AX‐1070374       11/11/2015 6:55   no Title                                                                                      Attorney Client
SWITCH‐AX‐1070375 ‐ SWITCH‐AX‐1070375       11/11/2015 6:55   bottom.letterhead                                                                             Attorney Client
SWITCH‐AX‐1070376 ‐ SWITCH‐AX‐1070376       11/11/2015 6:55   bottom.letterhead                                                                             Attorney Client
SWITCH‐AX‐1070377 ‐ SWITCH‐AX‐1070378       11/11/2015 6:55   no Title                                                                                      Attorney Client
SWITCH‐AX‐1070379 ‐ SWITCH‐AX‐1070379       11/11/2015 6:55   bottom.letterhead                                                                             Attorney Client
SWITCH‐AX‐1070380 ‐ SWITCH‐AX‐1070380       11/11/2015 6:55   bottom.letterhead                                                                             Attorney Client
SWITCH‐AX‐1070381 ‐ SWITCH‐AX‐1070382       11/11/2015 8:22   no Title                                                                                      Attorney Client
SWITCH‐AX‐1070383 ‐ SWITCH‐AX‐1070383       11/11/2015 8:23   Collection Report 151110.xls                                                                  Attorney Client
SWITCH‐AX‐1070384 ‐ SWITCH‐AX‐1070386       11/11/2015 8:23   no Title                                                                                      Attorney Client
SWITCH‐AX‐1070387 ‐ SWITCH‐AX‐1070387       11/11/2015 8:23   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1070388 ‐ SWITCH‐AX‐1070388       11/11/2015 8:23   Collection Report 151110.xls                                                                  Attorney Client
SWITCH‐AX‐1070389 ‐ SWITCH‐AX‐1070390       11/11/2015 8:43   no Title                                                                                      Attorney Client
SWITCH‐AX‐1070391 ‐ SWITCH‐AX‐1070392       11/11/2015 8:56   no Title                                                                                      Attorney Client




                                                                          EXHIBIT 10, PAGE 1922
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 170 of 829


Bates                                   Document Date         Document Title                                                                                Privilege
SWITCH‐AX‐1070393 ‐ SWITCH‐AX‐1070395       11/11/2015 8:56   DRAFT.VP OF CLOUD SALES.JOB DESCRIPTION.2015.docx                                             Attorney Client
SWITCH‐AX‐1070396 ‐ SWITCH‐AX‐1070396       11/11/2015 8:56   image002.png                                                                                  Attorney Client
SWITCH‐AX‐1070397 ‐ SWITCH‐AX‐1070399      11/11/2015 10:23   no Title                                                                                      Attorney Client
SWITCH‐AX‐1070400 ‐ SWITCH‐AX‐1070422      11/11/2015 10:23   Redline Switch NGR Agreement ‐ 11 11 15_NVE further comment on Sec 7.docx                     Attorney Client
SWITCH‐AX‐1070423 ‐ SWITCH‐AX‐1070426      11/11/2015 10:28   no Title                                                                                      Attorney Client
SWITCH‐AX‐1070427 ‐ SWITCH‐AX‐1070427      11/11/2015 10:28   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1070428 ‐ SWITCH‐AX‐1070428      11/11/2015 10:28   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1070429 ‐ SWITCH‐AX‐1070429      11/11/2015 10:28   image003.jpg                                                                                  Attorney Client
SWITCH‐AX‐1070430 ‐ SWITCH‐AX‐1070432      11/11/2015 10:28   Zayo ‐ LOA_CFA ‐ Service Order 591770_SOC‐0000407800.msg                                      Attorney Client
SWITCH‐AX‐1070433 ‐ SWITCH‐AX‐1070437      11/11/2015 10:31   no Title                                                                                      Attorney Client
SWITCH‐AX‐1070438 ‐ SWITCH‐AX‐1070440      11/11/2015 10:31   Zayo ‐ LOA_CFA ‐ Service Order 591770 na.msg                                                  Attorney Client
SWITCH‐AX‐1070441 ‐ SWITCH‐AX‐1070443      11/11/2015 10:31   Zayo ‐ LOA_CFA ‐ Service Order 591770_SOC‐0000407800.msg                                      Attorney Client
SWITCH‐AX‐1070444 ‐ SWITCH‐AX‐1070444      11/11/2015 10:31   image003.jpg                                                                                  Attorney Client
SWITCH‐AX‐1070445 ‐ SWITCH‐AX‐1070445      11/11/2015 10:31   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1070446 ‐ SWITCH‐AX‐1070446      11/11/2015 10:31   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1070447 ‐ SWITCH‐AX‐1070460      11/11/2015 10:56   no Title                                                                                      Attorney Client
SWITCH‐AX‐1070461 ‐ SWITCH‐AX‐1070462      11/11/2015 11:01   no Title                                                                                      Attorney Client
SWITCH‐AX‐1070463 ‐ SWITCH‐AX‐1070463      11/11/2015 11:01   P154219.xls                                                                                   Attorney Client
SWITCH‐AX‐1070464 ‐ SWITCH‐AX‐1070484      11/11/2015 11:01   MSA.pdf                                                                                       Attorney Client
SWITCH‐AX‐1070485 ‐ SWITCH‐AX‐1070489      11/11/2015 11:01   Online Ordering                                                                               Attorney Client
SWITCH‐AX‐1070490 ‐ SWITCH‐AX‐1070490      11/11/2015 11:01   CON 2015‐10‐23 Switch Redundant Backup Internet.pdf                                           Attorney Client
SWITCH‐AX‐1070491 ‐ SWITCH‐AX‐1070492      11/11/2015 11:01   T014‐102913‐026‐SO (3Mbps & 50Mbps for St. Joseph Health ‐ 770 Warm Springs Rd, LV, NV).pdf   Attorney Client
SWITCH‐AX‐1070493 ‐ SWITCH‐AX‐1070494      11/11/2015 11:01   no Title                                                                                      Attorney Client
SWITCH‐AX‐1070495 ‐ SWITCH‐AX‐1070495      11/11/2015 11:01   CON 2015‐10‐23 Switch Redundant Backup Internet.pdf                                           Attorney Client
SWITCH‐AX‐1070496 ‐ SWITCH‐AX‐1070497      11/11/2015 11:01   T014‐102913‐026‐SO (3Mbps & 50Mbps for St. Joseph Health ‐ 770 Warm Springs Rd, LV, NV).pdf   Attorney Client
SWITCH‐AX‐1070498 ‐ SWITCH‐AX‐1070502      11/11/2015 11:01   Online Ordering                                                                               Attorney Client
SWITCH‐AX‐1070503 ‐ SWITCH‐AX‐1070523      11/11/2015 11:01   MSA.pdf                                                                                       Attorney Client
SWITCH‐AX‐1070524 ‐ SWITCH‐AX‐1070524      11/11/2015 11:01   P154219.xls                                                                                   Attorney Client
SWITCH‐AX‐1070525 ‐ SWITCH‐AX‐1070526      11/11/2015 13:06   no Title                                                                                      Attorney Client
SWITCH‐AX‐1070527 ‐ SWITCH‐AX‐1070527      11/11/2015 13:06   CON 2015‐10‐23 Switch Redundant Backup Internet.pdf                                           Attorney Client
SWITCH‐AX‐1070528 ‐ SWITCH‐AX‐1070548      11/11/2015 13:06   MSA.pdf                                                                                       Attorney Client
SWITCH‐AX‐1070549 ‐ SWITCH‐AX‐1070549      11/11/2015 13:06   P154219.xls                                                                                   Attorney Client
SWITCH‐AX‐1070550 ‐ SWITCH‐AX‐1070551      11/11/2015 13:06   Re_ CenturyLink Order Confirmation for order number 429099.msg                                Attorney Client
SWITCH‐AX‐1070552 ‐ SWITCH‐AX‐1070553      11/11/2015 13:06   T014‐102913‐026‐SO (3Mbps & 50Mbps for St. Joseph Health ‐ 770 Warm Springs Rd, LV, NV).pdf   Attorney Client
SWITCH‐AX‐1070554 ‐ SWITCH‐AX‐1070558      11/11/2015 13:06   Online Ordering                                                                               Attorney Client
SWITCH‐AX‐1070559 ‐ SWITCH‐AX‐1070560      11/11/2015 13:07   no Title                                                                                      Attorney Client
SWITCH‐AX‐1070561 ‐ SWITCH‐AX‐1070562      11/11/2015 13:07   T014‐102913‐026‐SO (3Mbps & 50Mbps for St. Joseph Health ‐ 770 Warm Springs Rd, LV, NV).pdf   Attorney Client
SWITCH‐AX‐1070563 ‐ SWITCH‐AX‐1070563      11/11/2015 13:07   CON 2015‐10‐23 Switch Redundant Backup Internet.pdf                                           Attorney Client
SWITCH‐AX‐1070564 ‐ SWITCH‐AX‐1070584      11/11/2015 13:07   MSA.pdf                                                                                       Attorney Client
SWITCH‐AX‐1070585 ‐ SWITCH‐AX‐1070589      11/11/2015 13:07   Online Ordering                                                                               Attorney Client
SWITCH‐AX‐1070590 ‐ SWITCH‐AX‐1070590      11/11/2015 13:07   P154219.xls                                                                                   Attorney Client
SWITCH‐AX‐1070591 ‐ SWITCH‐AX‐1070592      11/11/2015 13:07   Re_ CenturyLink Order Confirmation for order number 429099.msg                                Attorney Client
SWITCH‐AX‐1070593 ‐ SWITCH‐AX‐1070595      11/11/2015 13:30   no Title                                                                                      Attorney Client
SWITCH‐AX‐1070596 ‐ SWITCH‐AX‐1070596      11/11/2015 13:30   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1070597 ‐ SWITCH‐AX‐1070597      11/11/2015 13:34   Collection Report 151111.xls                                                                  Attorney Client
SWITCH‐AX‐1070598 ‐ SWITCH‐AX‐1070601      11/11/2015 14:01   no Title                                                                                      Attorney Client




                                                                          EXHIBIT 10, PAGE 1923
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 171 of 829


Bates                                   Document Date         Document Title                                Privilege
SWITCH‐AX‐1070602 ‐ SWITCH‐AX‐1070602      11/11/2015 14:01   image001.jpg                                  Attorney Client
SWITCH‐AX‐1070603 ‐ SWITCH‐AX‐1070607      11/11/2015 14:01   no Title                                      Attorney Client
SWITCH‐AX‐1070608 ‐ SWITCH‐AX‐1070608      11/11/2015 14:01   image001.jpg                                  Attorney Client
SWITCH‐AX‐1070609 ‐ SWITCH‐AX‐1070615      11/11/2015 14:11   no Title                                      Attorney Client
SWITCH‐AX‐1070616 ‐ SWITCH‐AX‐1070616      11/11/2015 14:11   image001.jpg                                  Attorney Client
SWITCH‐AX‐1070617 ‐ SWITCH‐AX‐1070617      11/11/2015 15:22   no Title                                      Attorney Client
SWITCH‐AX‐1070618 ‐ SWITCH‐AX‐1070618      11/11/2015 15:22   20151026100116.pdf                            Attorney Client
SWITCH‐AX‐1070619 ‐ SWITCH‐AX‐1070619      11/11/2015 15:22   image001.jpg                                  Attorney Client
SWITCH‐AX‐1070620 ‐ SWITCH‐AX‐1070621      11/11/2015 15:22   Switch SO 592683 IP Renewal Sed Law.pdf       Attorney Client
SWITCH‐AX‐1070622 ‐ SWITCH‐AX‐1070623      11/11/2015 15:22   no Title                                      Attorney Client
SWITCH‐AX‐1070624 ‐ SWITCH‐AX‐1070624      11/11/2015 15:22   image001.jpg                                  Attorney Client
SWITCH‐AX‐1070625 ‐ SWITCH‐AX‐1070625      11/11/2015 15:22   20151026100116.pdf                            Attorney Client
SWITCH‐AX‐1070626 ‐ SWITCH‐AX‐1070627      11/11/2015 15:22   Switch SO 592683 IP Renewal Sed Law.pdf       Attorney Client
SWITCH‐AX‐1070628 ‐ SWITCH‐AX‐1070629      11/11/2015 15:27   no Title                                      Attorney Client
SWITCH‐AX‐1070630 ‐ SWITCH‐AX‐1070719      11/11/2015 15:27   Redline APA Switch NBN V3 to V4 Switch.docx   Attorney Client
SWITCH‐AX‐1070720 ‐ SWITCH‐AX‐1070720      11/11/2015 15:27   image001.jpg                                  Attorney Client
SWITCH‐AX‐1070721 ‐ SWITCH‐AX‐1070723      11/11/2015 15:29   no Title                                      Attorney Client
SWITCH‐AX‐1070724 ‐ SWITCH‐AX‐1070724      11/11/2015 15:29   image001.jpg                                  Attorney Client
SWITCH‐AX‐1070725 ‐ SWITCH‐AX‐1070726      11/11/2015 15:29   Switch SO 592683 IP Renewal Sed Law.pdf       Attorney Client
SWITCH‐AX‐1070727 ‐ SWITCH‐AX‐1070727      11/11/2015 15:29   20151026100116.pdf                            Attorney Client
SWITCH‐AX‐1070728 ‐ SWITCH‐AX‐1070731      11/11/2015 15:51   no Title                                      Attorney Client
SWITCH‐AX‐1070732 ‐ SWITCH‐AX‐1070732      11/11/2015 15:51   image001.jpg                                  Attorney Client
SWITCH‐AX‐1070733 ‐ SWITCH‐AX‐1070736      11/11/2015 15:51   Scanned Document                              Attorney Client
SWITCH‐AX‐1070737 ‐ SWITCH‐AX‐1070737      11/11/2015 15:51   image002.jpg                                  Attorney Client
SWITCH‐AX‐1070738 ‐ SWITCH‐AX‐1070747      11/11/2015 15:51   MJD Switch.pdf                                Attorney Client
SWITCH‐AX‐1070748 ‐ SWITCH‐AX‐1070761      11/11/2015 16:23   no Title                                      Attorney Client
SWITCH‐AX‐1070762 ‐ SWITCH‐AX‐1070765      11/11/2015 16:32   no Title                                      Attorney Client
SWITCH‐AX‐1070766 ‐ SWITCH‐AX‐1070775      11/11/2015 16:32   MJD Switch.pdf                                Attorney Client
SWITCH‐AX‐1070776 ‐ SWITCH‐AX‐1070776      11/11/2015 16:32   image002.jpg                                  Attorney Client
SWITCH‐AX‐1070777 ‐ SWITCH‐AX‐1070777      11/11/2015 16:32   image003.jpg                                  Attorney Client
SWITCH‐AX‐1070778 ‐ SWITCH‐AX‐1070778      11/11/2015 16:32   image001.jpg                                  Attorney Client
SWITCH‐AX‐1070779 ‐ SWITCH‐AX‐1070782      11/11/2015 16:32   RE_ MJ Dean Order.msg                         Attorney Client
SWITCH‐AX‐1070783 ‐ SWITCH‐AX‐1070786      11/11/2015 16:32   Scanned Document                              Attorney Client
SWITCH‐AX‐1070787 ‐ SWITCH‐AX‐1070787      11/11/2015 16:32   image002.jpg                                  Attorney Client
SWITCH‐AX‐1070788 ‐ SWITCH‐AX‐1070791      11/11/2015 16:32   no Title                                      Attorney Client
SWITCH‐AX‐1070792 ‐ SWITCH‐AX‐1070801      11/11/2015 16:32   MJD Switch.pdf                                Attorney Client
SWITCH‐AX‐1070802 ‐ SWITCH‐AX‐1070802      11/11/2015 16:32   image002.jpg                                  Attorney Client
SWITCH‐AX‐1070803 ‐ SWITCH‐AX‐1070806      11/11/2015 16:32   RE_ MJ Dean Order.msg                         Attorney Client
SWITCH‐AX‐1070807 ‐ SWITCH‐AX‐1070807      11/11/2015 16:32   image003.jpg                                  Attorney Client
SWITCH‐AX‐1070808 ‐ SWITCH‐AX‐1070808      11/11/2015 16:32   image002.jpg                                  Attorney Client
SWITCH‐AX‐1070809 ‐ SWITCH‐AX‐1070809      11/11/2015 16:32   image001.jpg                                  Attorney Client
SWITCH‐AX‐1070810 ‐ SWITCH‐AX‐1070813      11/11/2015 16:32   Scanned Document                              Attorney Client
SWITCH‐AX‐1070814 ‐ SWITCH‐AX‐1070816      11/11/2015 16:33   no Title                                      Attorney Client
SWITCH‐AX‐1070817 ‐ SWITCH‐AX‐1070819      11/11/2015 16:33   RE_ Renewal ‐ Sedgwick Law.msg                Attorney Client
SWITCH‐AX‐1070820 ‐ SWITCH‐AX‐1070821      11/11/2015 16:33   Switch SO 592683 IP Renewal Sed Law.pdf       Attorney Client
SWITCH‐AX‐1070822 ‐ SWITCH‐AX‐1070822      11/11/2015 16:33   image001.jpg                                  Attorney Client




                                                                          EXHIBIT 10, PAGE 1924
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 172 of 829


Bates                                   Document Date         Document Title                                                                            Privilege
SWITCH‐AX‐1070823 ‐ SWITCH‐AX‐1070823      11/11/2015 16:33   image001.jpg                                                                              Attorney Client
SWITCH‐AX‐1070824 ‐ SWITCH‐AX‐1070824      11/11/2015 16:33   20151026100116.pdf                                                                        Attorney Client
SWITCH‐AX‐1070825 ‐ SWITCH‐AX‐1070839      11/11/2015 16:42   no Title                                                                                  Attorney Client
SWITCH‐AX‐1070840 ‐ SWITCH‐AX‐1070846      11/11/2015 17:12   no Title                                                                                  Attorney Client;Work Product
SWITCH‐AX‐1070847 ‐ SWITCH‐AX‐1070847      11/11/2015 17:12   image001.jpg                                                                              Attorney Client;Work Product
SWITCH‐AX‐1070848 ‐ SWITCH‐AX‐1070854      11/11/2015 17:12   no Title                                                                                  Attorney Client
SWITCH‐AX‐1070855 ‐ SWITCH‐AX‐1070855      11/11/2015 17:12   image001.jpg                                                                              Attorney Client
SWITCH‐AX‐1070856 ‐ SWITCH‐AX‐1070858      11/11/2015 17:41   no Title                                                                                  Attorney Client
SWITCH‐AX‐1070859 ‐ SWITCH‐AX‐1070859      11/11/2015 17:41   image001.jpg                                                                              Attorney Client
SWITCH‐AX‐1070860 ‐ SWITCH‐AX‐1070860      11/11/2015 17:41   Collection Report 151111.xls                                                              Attorney Client
SWITCH‐AX‐1070861 ‐ SWITCH‐AX‐1070876      11/11/2015 22:58   no Title                                                                                  Attorney Client
SWITCH‐AX‐1070877 ‐ SWITCH‐AX‐1070892       11/12/2015 1:58   no Title                                                                                  Attorney Client
SWITCH‐AX‐1070893 ‐ SWITCH‐AX‐1070893       11/12/2015 8:23   no Title                                                                                  Attorney Client
SWITCH‐AX‐1070894 ‐ SWITCH‐AX‐1070895       11/12/2015 8:23   B444‐07‐002‐C.PDF                                                                         Attorney Client
SWITCH‐AX‐1070896 ‐ SWITCH‐AX‐1070907       11/12/2015 8:23   B444‐07‐001‐M.PDF                                                                         Attorney Client
SWITCH‐AX‐1070908 ‐ SWITCH‐AX‐1070909       11/12/2015 8:47   no Title                                                                                  Attorney Client
SWITCH‐AX‐1070910 ‐ SWITCH‐AX‐1070910       11/12/2015 8:47   image001.jpg                                                                              Attorney Client
SWITCH‐AX‐1070911 ‐ SWITCH‐AX‐1071000       11/12/2015 8:47   Redline APA Switch NBN 12Nov (zr comments).docx                                           Attorney Client
SWITCH‐AX‐1071001 ‐ SWITCH‐AX‐1071002       11/12/2015 8:49   no Title                                                                                  Attorney Client
SWITCH‐AX‐1071003 ‐ SWITCH‐AX‐1071006       11/12/2015 8:49   POI ‐ NETOPS ‐ NOC ‐ Abuse Procedure_Rev3.pdf                                             Attorney Client
SWITCH‐AX‐1071007 ‐ SWITCH‐AX‐1071008       11/12/2015 8:54   no Title                                                                                  Attorney Client
SWITCH‐AX‐1071009 ‐ SWITCH‐AX‐1071009       11/12/2015 8:54   ATT00001.htm                                                                              Attorney Client
SWITCH‐AX‐1071010 ‐ SWITCH‐AX‐1071066       11/12/2015 8:54   Switch Comp PR Docs.pdf                                                                   Attorney Client
SWITCH‐AX‐1071067 ‐ SWITCH‐AX‐1071067       11/12/2015 8:54   image001.png                                                                              Attorney Client
SWITCH‐AX‐1071068 ‐ SWITCH‐AX‐1071071       11/12/2015 9:06   no Title                                                                                  Attorney Client
SWITCH‐AX‐1071072 ‐ SWITCH‐AX‐1071079       11/12/2015 9:06   Z059‐020811‐004‐MS.pdf                                                                    Attorney Client
SWITCH‐AX‐1071080 ‐ SWITCH‐AX‐1071086       11/12/2015 9:06   Z059‐110910‐002‐MS.pdf                                                                    Attorney Client
SWITCH‐AX‐1071087 ‐ SWITCH‐AX‐1071094       11/12/2015 9:06   S451‐07‐001‐M.pdf                                                                         Attorney Client
SWITCH‐AX‐1071095 ‐ SWITCH‐AX‐1071095       11/12/2015 9:06   image003.jpg                                                                              Attorney Client
SWITCH‐AX‐1071096 ‐ SWITCH‐AX‐1071096       11/12/2015 9:06   image002.jpg                                                                              Attorney Client
SWITCH‐AX‐1071097 ‐ SWITCH‐AX‐1071098       11/12/2015 9:15   no Title                                                                                  Attorney Client
SWITCH‐AX‐1071099 ‐ SWITCH‐AX‐1071110       11/12/2015 9:15   B444‐07‐001‐M.PDF                                                                         Attorney Client
SWITCH‐AX‐1071111 ‐ SWITCH‐AX‐1071112       11/12/2015 9:15   B444‐07‐002‐C.PDF                                                                         Attorney Client
SWITCH‐AX‐1071113 ‐ SWITCH‐AX‐1071113       11/12/2015 9:15   image001.jpg                                                                              Attorney Client
SWITCH‐AX‐1071114 ‐ SWITCH‐AX‐1071118       11/12/2015 9:15   no Title                                                                                  Attorney Client
SWITCH‐AX‐1071119 ‐ SWITCH‐AX‐1071122       11/12/2015 9:15   C011‐111215‐101‐SO (100Mbps Transport to MJ Dean ‐ 5055 Patrick, Suite 101, LV, NV).pdf   Attorney Client
SWITCH‐AX‐1071123 ‐ SWITCH‐AX‐1071132       11/12/2015 9:15   MJD Switch.pdf                                                                            Attorney Client
SWITCH‐AX‐1071133 ‐ SWITCH‐AX‐1071133       11/12/2015 9:15   image003.jpg                                                                              Attorney Client
SWITCH‐AX‐1071134 ‐ SWITCH‐AX‐1071134       11/12/2015 9:15   image005.jpg                                                                              Attorney Client
SWITCH‐AX‐1071135 ‐ SWITCH‐AX‐1071135       11/12/2015 9:15   image004.jpg                                                                              Attorney Client
SWITCH‐AX‐1071136 ‐ SWITCH‐AX‐1071140       11/12/2015 9:20   no Title                                                                                  Attorney Client
SWITCH‐AX‐1071141 ‐ SWITCH‐AX‐1071142       11/12/2015 9:20   Z059‐111215‐117‐SO (200Mbps Floor Burstable up to 1Gbps Renewal for Sedgwick Law).pdf     Attorney Client
SWITCH‐AX‐1071143 ‐ SWITCH‐AX‐1071143       11/12/2015 9:20   image001.jpg                                                                              Attorney Client
SWITCH‐AX‐1071144 ‐ SWITCH‐AX‐1071144       11/12/2015 9:20   S451‐07‐009‐C.pdf                                                                         Attorney Client
SWITCH‐AX‐1071145 ‐ SWITCH‐AX‐1071145       11/12/2015 9:20   image002.jpg                                                                              Attorney Client
SWITCH‐AX‐1071146 ‐ SWITCH‐AX‐1071152       11/12/2015 9:23   no Title                                                                                  Attorney Client




                                                                          EXHIBIT 10, PAGE 1925
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 173 of 829


Bates                                   Document Date         Document Title                                                                            Privilege
SWITCH‐AX‐1071153 ‐ SWITCH‐AX‐1071153       11/12/2015 9:23   image001.jpg                                                                              Attorney Client
SWITCH‐AX‐1071154 ‐ SWITCH‐AX‐1071160       11/12/2015 9:52   no Title                                                                                  Attorney Client
SWITCH‐AX‐1071161 ‐ SWITCH‐AX‐1071161       11/12/2015 9:52   image002.jpg                                                                              Attorney Client
SWITCH‐AX‐1071162 ‐ SWITCH‐AX‐1071163      11/12/2015 10:10   no Title                                                                                  Attorney Client
SWITCH‐AX‐1071164 ‐ SWITCH‐AX‐1071165      11/12/2015 10:10   B444‐07‐002‐C.PDF                                                                         Attorney Client
SWITCH‐AX‐1071166 ‐ SWITCH‐AX‐1071177      11/12/2015 10:10   B444‐07‐001‐M.PDF                                                                         Attorney Client
SWITCH‐AX‐1071178 ‐ SWITCH‐AX‐1071178      11/12/2015 10:10   image001.jpg                                                                              Attorney Client
SWITCH‐AX‐1071179 ‐ SWITCH‐AX‐1071184      11/12/2015 10:21   no Title                                                                                  Attorney Client
SWITCH‐AX‐1071185 ‐ SWITCH‐AX‐1071185      11/12/2015 10:21   image001.jpg                                                                              Attorney Client
SWITCH‐AX‐1071186 ‐ SWITCH‐AX‐1071186      11/12/2015 10:21   S451‐07‐009‐C.pdf                                                                         Attorney Client
SWITCH‐AX‐1071187 ‐ SWITCH‐AX‐1071187      11/12/2015 10:21   image002.jpg                                                                              Attorney Client
SWITCH‐AX‐1071188 ‐ SWITCH‐AX‐1071189      11/12/2015 10:21   Z059‐111215‐117‐SO (200Mbps Floor Burstable up to 1Gbps Renewal for Sedgwick Law).pdf     Attorney Client
SWITCH‐AX‐1071190 ‐ SWITCH‐AX‐1071190      11/12/2015 10:23   no Title                                                                                  Attorney Client
SWITCH‐AX‐1071191 ‐ SWITCH‐AX‐1071191      11/12/2015 10:23   image003.jpg                                                                              Attorney Client
SWITCH‐AX‐1071192 ‐ SWITCH‐AX‐1071192      11/12/2015 10:23   C011‐111215‐101‐SO (100Mbps Transport to MJ Dean ‐ 5055 Patrick, Suite 101, LV, NV).pdf   Attorney Client
SWITCH‐AX‐1071193 ‐ SWITCH‐AX‐1071202      11/12/2015 10:23   MJD Switch.pdf                                                                            Attorney Client
SWITCH‐AX‐1071203 ‐ SWITCH‐AX‐1071203      11/12/2015 10:23   image005.jpg                                                                              Attorney Client
SWITCH‐AX‐1071204 ‐ SWITCH‐AX‐1071204      11/12/2015 10:23   image004.jpg                                                                              Attorney Client
SWITCH‐AX‐1071205 ‐ SWITCH‐AX‐1071206      11/12/2015 10:44   no Title                                                                                  Attorney Client
SWITCH‐AX‐1071207 ‐ SWITCH‐AX‐1071218      11/12/2015 10:44   B444‐07‐001‐M.PDF                                                                         Attorney Client
SWITCH‐AX‐1071219 ‐ SWITCH‐AX‐1071220      11/12/2015 10:44   B444‐07‐002‐C.PDF                                                                         Attorney Client
SWITCH‐AX‐1071221 ‐ SWITCH‐AX‐1071222      11/12/2015 10:44   no Title                                                                                  Attorney Client
SWITCH‐AX‐1071223 ‐ SWITCH‐AX‐1071234      11/12/2015 10:44   B444‐07‐001‐M.PDF                                                                         Attorney Client
SWITCH‐AX‐1071235 ‐ SWITCH‐AX‐1071236      11/12/2015 10:44   B444‐07‐002‐C.PDF                                                                         Attorney Client
SWITCH‐AX‐1071237 ‐ SWITCH‐AX‐1071237      11/12/2015 11:09   no Title                                                                                  Attorney Client
SWITCH‐AX‐1071238 ‐ SWITCH‐AX‐1071238      11/12/2015 11:09   ATT00003.htm                                                                              Attorney Client
SWITCH‐AX‐1071239 ‐ SWITCH‐AX‐1071240      11/12/2015 11:09   ATT00001.htm                                                                              Attorney Client
SWITCH‐AX‐1071241 ‐ SWITCH‐AX‐1071242      11/12/2015 11:09   B444‐07‐002‐C.PDF                                                                         Attorney Client
SWITCH‐AX‐1071243 ‐ SWITCH‐AX‐1071243      11/12/2015 11:09   ATT00002.htm                                                                              Attorney Client
SWITCH‐AX‐1071244 ‐ SWITCH‐AX‐1071255      11/12/2015 11:09   B444‐07‐001‐M.PDF                                                                         Attorney Client
SWITCH‐AX‐1071256 ‐ SWITCH‐AX‐1071256      11/12/2015 11:09   no Title                                                                                  Attorney Client
SWITCH‐AX‐1071257 ‐ SWITCH‐AX‐1071257      11/12/2015 11:09   ATT00002.htm                                                                              Attorney Client
SWITCH‐AX‐1071258 ‐ SWITCH‐AX‐1071259      11/12/2015 11:09   ATT00001.htm                                                                              Attorney Client
SWITCH‐AX‐1071260 ‐ SWITCH‐AX‐1071260      11/12/2015 11:09   ATT00003.htm                                                                              Attorney Client
SWITCH‐AX‐1071261 ‐ SWITCH‐AX‐1071262      11/12/2015 11:09   B444‐07‐002‐C.PDF                                                                         Attorney Client
SWITCH‐AX‐1071263 ‐ SWITCH‐AX‐1071274      11/12/2015 11:09   B444‐07‐001‐M.PDF                                                                         Attorney Client
SWITCH‐AX‐1071275 ‐ SWITCH‐AX‐1071276      11/12/2015 11:45   no Title                                                                                  Attorney Client
SWITCH‐AX‐1071277 ‐ SWITCH‐AX‐1071283      11/12/2015 11:45   Switch VEA PEC Purchase Agreement 10‐30‐15 Switch.docx                                    Attorney Client
SWITCH‐AX‐1071284 ‐ SWITCH‐AX‐1071285      11/12/2015 11:49   no Title                                                                                  Attorney Client
SWITCH‐AX‐1071286 ‐ SWITCH‐AX‐1071375      11/12/2015 11:49   Redline Asset Purchase Agmt Switch NBN V3 to V4 11‐12‐2015 Switch.pdf                     Attorney Client
SWITCH‐AX‐1071376 ‐ SWITCH‐AX‐1071376      11/12/2015 11:49   image001.jpg                                                                              Attorney Client
SWITCH‐AX‐1071377 ‐ SWITCH‐AX‐1071462      11/12/2015 11:49   Asset Purchase Agmt Switch NBN V4 11‐12‐2015 Switch.doc                                   Attorney Client
SWITCH‐AX‐1071463 ‐ SWITCH‐AX‐1071465      11/12/2015 13:26   no Title                                                                                  Attorney Client
SWITCH‐AX‐1071466 ‐ SWITCH‐AX‐1071466      11/12/2015 13:26   image001.jpg                                                                              Attorney Client
SWITCH‐AX‐1071467 ‐ SWITCH‐AX‐1071468      11/12/2015 13:26   img‐X16112537‐0001 (2).pdf                                                                Attorney Client
SWITCH‐AX‐1071469 ‐ SWITCH‐AX‐1071471      11/12/2015 13:26   scan0026.pdf                                                                              Attorney Client




                                                                          EXHIBIT 10, PAGE 1926
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 174 of 829


Bates                                   Document Date         Document Title                                                                                   Privilege
SWITCH‐AX‐1071472 ‐ SWITCH‐AX‐1071474      11/12/2015 13:26   Switch Admin SO 590988 linking to 541273.pdf                                                     Attorney Client
SWITCH‐AX‐1071475 ‐ SWITCH‐AX‐1071477      11/12/2015 13:28   no Title                                                                                         Attorney Client
SWITCH‐AX‐1071478 ‐ SWITCH‐AX‐1071478      11/12/2015 13:28   image001.png                                                                                     Attorney Client
SWITCH‐AX‐1071479 ‐ SWITCH‐AX‐1071535      11/12/2015 13:28   Switch Comp PR Docs.docx                                                                         Attorney Client
SWITCH‐AX‐1071536 ‐ SWITCH‐AX‐1071551      11/12/2015 13:46   no Title                                                                                         Attorney Client
SWITCH‐AX‐1071552 ‐ SWITCH‐AX‐1071554      11/12/2015 14:11   no Title                                                                                         Attorney Client
SWITCH‐AX‐1071555 ‐ SWITCH‐AX‐1071555      11/12/2015 14:11   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1071556 ‐ SWITCH‐AX‐1071557      11/12/2015 14:11   img‐X16112537‐0001 (2).pdf                                                                       Attorney Client
SWITCH‐AX‐1071558 ‐ SWITCH‐AX‐1071560      11/12/2015 14:11   scan0026.pdf                                                                                     Attorney Client
SWITCH‐AX‐1071561 ‐ SWITCH‐AX‐1071563      11/12/2015 14:11   RE_ Southwest Gas Order ‐ Zayo.msg                                                               Attorney Client
SWITCH‐AX‐1071564 ‐ SWITCH‐AX‐1071564      11/12/2015 14:11   image004.jpg                                                                                     Attorney Client
SWITCH‐AX‐1071565 ‐ SWITCH‐AX‐1071567      11/12/2015 14:11   Switch Admin SO 590988 linking to 541273.pdf                                                     Attorney Client
SWITCH‐AX‐1071568 ‐ SWITCH‐AX‐1071570      11/12/2015 14:11   no Title                                                                                         Attorney Client
SWITCH‐AX‐1071571 ‐ SWITCH‐AX‐1071571      11/12/2015 14:11   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1071572 ‐ SWITCH‐AX‐1071573      11/12/2015 14:11   img‐X16112537‐0001 (2).pdf                                                                       Attorney Client
SWITCH‐AX‐1071574 ‐ SWITCH‐AX‐1071576      11/12/2015 14:11   Switch Admin SO 590988 linking to 541273.pdf                                                     Attorney Client
SWITCH‐AX‐1071577 ‐ SWITCH‐AX‐1071577      11/12/2015 14:11   image004.jpg                                                                                     Attorney Client
SWITCH‐AX‐1071578 ‐ SWITCH‐AX‐1071580      11/12/2015 14:11   scan0026.pdf                                                                                     Attorney Client
SWITCH‐AX‐1071581 ‐ SWITCH‐AX‐1071583      11/12/2015 14:11   RE_ Southwest Gas Order ‐ Zayo.msg                                                               Attorney Client
SWITCH‐AX‐1071584 ‐ SWITCH‐AX‐1071584      11/12/2015 15:25   Collection Report 151112.xls                                                                     Attorney Client
SWITCH‐AX‐1071585 ‐ SWITCH‐AX‐1071587      11/12/2015 15:25   no Title                                                                                         Attorney Client
SWITCH‐AX‐1071588 ‐ SWITCH‐AX‐1071588      11/12/2015 15:25   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1071589 ‐ SWITCH‐AX‐1071589      11/12/2015 15:25   Collection Report 151112.xls                                                                     Attorney Client
SWITCH‐AX‐1071590 ‐ SWITCH‐AX‐1071592      11/12/2015 15:58   no Title                                                                                         Attorney Client
SWITCH‐AX‐1071593 ‐ SWITCH‐AX‐1071599      11/12/2015 15:58   BPP‐031511‐035 ‐ Allyance Communications.pdf                                                     Attorney Client
SWITCH‐AX‐1071600 ‐ SWITCH‐AX‐1071607      11/12/2015 15:58   S698‐08‐001‐M.pdf                                                                                Attorney Client
SWITCH‐AX‐1071608 ‐ SWITCH‐AX‐1071608      11/12/2015 15:58   image002.png                                                                                     Attorney Client
SWITCH‐AX‐1071609 ‐ SWITCH‐AX‐1071609      11/12/2015 15:58   RampRate                                                                                         Attorney Client
SWITCH‐AX‐1071610 ‐ SWITCH‐AX‐1071610      11/12/2015 15:58   S698‐08‐002‐C.pdf                                                                                Attorney Client
SWITCH‐AX‐1071611 ‐ SWITCH‐AX‐1071613      11/12/2015 15:58   no Title                                                                                         Attorney Client
SWITCH‐AX‐1071614 ‐ SWITCH‐AX‐1071614      11/12/2015 15:58   S698‐08‐002‐C.pdf                                                                                Attorney Client
SWITCH‐AX‐1071615 ‐ SWITCH‐AX‐1071615      11/12/2015 15:58   image002.png                                                                                     Attorney Client
SWITCH‐AX‐1071616 ‐ SWITCH‐AX‐1071622      11/12/2015 15:58   BPP‐031511‐035 ‐ Allyance Communications.pdf                                                     Attorney Client
SWITCH‐AX‐1071623 ‐ SWITCH‐AX‐1071630      11/12/2015 15:58   S698‐08‐001‐M.pdf                                                                                Attorney Client
SWITCH‐AX‐1071631 ‐ SWITCH‐AX‐1071631      11/12/2015 15:58   RampRate                                                                                         Attorney Client
SWITCH‐AX‐1071632 ‐ SWITCH‐AX‐1071632      11/12/2015 19:07   no Title                                                                                         Attorney Client
SWITCH‐AX‐1071633 ‐ SWITCH‐AX‐1071704      11/12/2015 19:07   Redline Asset Purchase Agmt Switch NBN V5 to V6 11‐12‐2015 Switch.pdf                            Attorney Client
SWITCH‐AX‐1071705 ‐ SWITCH‐AX‐1071772      11/12/2015 19:07   Asset Purchase Agmt Switch NBN V6 11‐12‐2015 Switch.docx                                         Attorney Client
SWITCH‐AX‐1071773 ‐ SWITCH‐AX‐1071773      11/12/2015 19:07   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1071774 ‐ SWITCH‐AX‐1071774       11/13/2015 7:50   Payment Ledger Entries‐ October 2015.xlsx                                                        Attorney Client
SWITCH‐AX‐1071775 ‐ SWITCH‐AX‐1071778      11/13/2015 14:03   no Title                                                                                         Attorney Client
SWITCH‐AX‐1071779 ‐ SWITCH‐AX‐1071781      11/13/2015 14:03   Z059‐111315‐118‐SO (10Gbps Transport for Southwest Gas ‐ SW Gas, 615 N 48th St, Phoenix, AZ).pdf Attorney Client
SWITCH‐AX‐1071782 ‐ SWITCH‐AX‐1071782      11/13/2015 14:03   image004.jpg                                                                                     Attorney Client
SWITCH‐AX‐1071783 ‐ SWITCH‐AX‐1071783      11/13/2015 14:03   image003.jpg                                                                                     Attorney Client
SWITCH‐AX‐1071784 ‐ SWITCH‐AX‐1071785      11/13/2015 14:41   no Title                                                                                         Attorney Client
SWITCH‐AX‐1071786 ‐ SWITCH‐AX‐1071854      11/13/2015 14:41   Microsoft Word ‐ FRASER‐#1371203‐v2‐Asset_Purchase_Agreement_NBN_Switch.docx                     Attorney Client




                                                                           EXHIBIT 10, PAGE 1927
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 175 of 829


Bates                                   Document Date         Document Title                                                                      Privilege
SWITCH‐AX‐1071855 ‐ SWITCH‐AX‐1071922      11/13/2015 14:41   [Modified Document] Asset Purchase Agreement NBN Switch.docx                        Attorney Client
SWITCH‐AX‐1071923 ‐ SWITCH‐AX‐1071923      11/13/2015 15:25   no Title                                                                            Attorney Client
SWITCH‐AX‐1071924 ‐ SWITCH‐AX‐1071927      11/13/2015 15:25   2016 Budget_Reconciliation_111215.pdf                                               Attorney Client
SWITCH‐AX‐1071928 ‐ SWITCH‐AX‐1071931      11/13/2015 15:25   2016 Budget_Income Statement_111215.pdf                                             Attorney Client
SWITCH‐AX‐1071932 ‐ SWITCH‐AX‐1071932      11/13/2015 15:25   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1071933 ‐ SWITCH‐AX‐1071936      11/13/2015 15:25   2016 Budget_Comparison_111215.pdf                                                   Attorney Client
SWITCH‐AX‐1071937 ‐ SWITCH‐AX‐1071941      11/13/2015 15:25   2016 Budget_CAPEX_111215.pdf                                                        Attorney Client
SWITCH‐AX‐1071942 ‐ SWITCH‐AX‐1071942      11/13/2015 15:42   no Title                                                                            Attorney Client
SWITCH‐AX‐1071943 ‐ SWITCH‐AX‐1071943      11/13/2015 15:42   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1071944 ‐ SWITCH‐AX‐1071985      11/13/2015 15:42   SWI ‐ Vendor Info Package Draft ‐ 11‐06‐2015 V2.docx                                Attorney Client
SWITCH‐AX‐1071986 ‐ SWITCH‐AX‐1071986      11/13/2015 15:46   no Title                                                                            Attorney Client
SWITCH‐AX‐1071987 ‐ SWITCH‐AX‐1071987      11/13/2015 15:46   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1071988 ‐ SWITCH‐AX‐1071990      11/13/2015 15:46   Redline APA (Changed Pages Only).pdf                                                Attorney Client
SWITCH‐AX‐1071991 ‐ SWITCH‐AX‐1072058      11/13/2015 15:46   Asset Purchase Amgt Switch NBN V8 11‐23‐2015 Final Form.docx                        Attorney Client
SWITCH‐AX‐1072059 ‐ SWITCH‐AX‐1072059      11/13/2015 15:55   no Title                                                                            Attorney Client
SWITCH‐AX‐1072060 ‐ SWITCH‐AX‐1072060      11/13/2015 15:55   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1072061 ‐ SWITCH‐AX‐1072070      11/13/2015 15:55   Switch Ltd PART 2 (PLG v1)(marked against original with AGM comments to TMO).docx   Attorney Client
SWITCH‐AX‐1072071 ‐ SWITCH‐AX‐1072071      11/13/2015 16:21   no Title                                                                            Attorney Client
SWITCH‐AX‐1072072 ‐ SWITCH‐AX‐1072072      11/13/2015 16:21   Weekly Purchase Orders Approved 2015.xlsx                                           Attorney Client
SWITCH‐AX‐1072073 ‐ SWITCH‐AX‐1072073      11/13/2015 16:21   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1072074 ‐ SWITCH‐AX‐1072081      11/13/2015 17:08   no Title                                                                            Attorney Client
SWITCH‐AX‐1072082 ‐ SWITCH‐AX‐1072090      11/13/2015 17:08   SwitchVenetianColocationagreementsigned.pdf                                         Attorney Client
SWITCH‐AX‐1072091 ‐ SWITCH‐AX‐1072094      11/13/2015 17:08   SwitchLVSMutualNDA(FinalExecutionCopy07.31.13).pdf                                  Attorney Client
SWITCH‐AX‐1072095 ‐ SWITCH‐AX‐1072095      11/13/2015 17:08   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1072096 ‐ SWITCH‐AX‐1072098      11/13/2015 17:10   no Title                                                                            Attorney Client
SWITCH‐AX‐1072099 ‐ SWITCH‐AX‐1072108      11/13/2015 17:10   Switch Ltd PART 2 (PLG v1).docx                                                     Attorney Client
SWITCH‐AX‐1072109 ‐ SWITCH‐AX‐1072111      11/13/2015 17:10   Switch Ltd PART 1 (PLG v1).docx                                                     Attorney Client
SWITCH‐AX‐1072112 ‐ SWITCH‐AX‐1072114      11/13/2015 17:10   Switch Ltd PART 1 (PLG v1)(marked).docx                                             Attorney Client
SWITCH‐AX‐1072115 ‐ SWITCH‐AX‐1072124      11/13/2015 17:10   Switch Ltd PART 2 (PLG v1)(marked against original).docx                            Attorney Client
SWITCH‐AX‐1072125 ‐ SWITCH‐AX‐1072125      11/13/2015 17:10   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1072126 ‐ SWITCH‐AX‐1072131      11/13/2015 18:49   no Title                                                                            Attorney Client
SWITCH‐AX‐1072132 ‐ SWITCH‐AX‐1072132      11/13/2015 18:49   image002.jpg                                                                        Attorney Client
SWITCH‐AX‐1072133 ‐ SWITCH‐AX‐1072134      11/13/2015 18:49   FW_ Zayo Firm Order Commit Date Notice ‐ Service Order 591770_SOC‐0000407800.msg    Attorney Client
SWITCH‐AX‐1072135 ‐ SWITCH‐AX‐1072135      11/13/2015 18:49   image004.jpg                                                                        Attorney Client
SWITCH‐AX‐1072136 ‐ SWITCH‐AX‐1072136      11/13/2015 18:49   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1072137 ‐ SWITCH‐AX‐1072139      11/13/2015 18:49   Zayo ‐ LOA_CFA ‐ Service Order 591770_SOC‐0000407800.msg                            Attorney Client
SWITCH‐AX‐1072140 ‐ SWITCH‐AX‐1072140      11/13/2015 18:49   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1072141 ‐ SWITCH‐AX‐1072141      11/13/2015 18:49   image003.jpg                                                                        Attorney Client
SWITCH‐AX‐1072142 ‐ SWITCH‐AX‐1072144      11/13/2015 18:49   Zayo ‐ LOA_CFA ‐ Service Order 591770 na.msg                                        Attorney Client
SWITCH‐AX‐1072145 ‐ SWITCH‐AX‐1072147      11/14/2015 13:03   no Title                                                                            Attorney Client
SWITCH‐AX‐1072148 ‐ SWITCH‐AX‐1072148      11/14/2015 13:03   Collection Report 151113.xls                                                        Attorney Client
SWITCH‐AX‐1072149 ‐ SWITCH‐AX‐1072149      11/14/2015 13:03   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1072150 ‐ SWITCH‐AX‐1072150      11/15/2015 15:37   no Title                                                                            Attorney Client
SWITCH‐AX‐1072151 ‐ SWITCH‐AX‐1072153      11/15/2015 15:37   Switch Expansion Press Release v5.docx                                              Attorney Client
SWITCH‐AX‐1072154 ‐ SWITCH‐AX‐1072159       11/16/2015 7:15   no Title                                                                            Attorney Client
SWITCH‐AX‐1072160 ‐ SWITCH‐AX‐1072160       11/16/2015 7:15   Expansion Interest List Nov 16 2015.xlsx                                            Attorney Client




                                                                          EXHIBIT 10, PAGE 1928
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 176 of 829


Bates                                   Document Date         Document Title                                                                             Privilege
SWITCH‐AX‐1072161 ‐ SWITCH‐AX‐1072161       11/16/2015 7:15   image002.jpg                                                                               Attorney Client
SWITCH‐AX‐1072162 ‐ SWITCH‐AX‐1072162       11/16/2015 7:15   Copy Full Nov Rev Included DOS.xlsx                                                        Attorney Client
SWITCH‐AX‐1072163 ‐ SWITCH‐AX‐1072163       11/16/2015 7:15   image001.jpg                                                                               Attorney Client
SWITCH‐AX‐1072164 ‐ SWITCH‐AX‐1072165       11/16/2015 9:33   no Title                                                                                   Attorney Client
SWITCH‐AX‐1072166 ‐ SWITCH‐AX‐1072175       11/16/2015 9:33   Out of the Blocks                                                                          Attorney Client
SWITCH‐AX‐1072176 ‐ SWITCH‐AX‐1072176       11/16/2015 9:33   image001.jpg                                                                               Attorney Client
SWITCH‐AX‐1072177 ‐ SWITCH‐AX‐1072177       11/16/2015 9:40   no Title                                                                                   Attorney Client
SWITCH‐AX‐1072178 ‐ SWITCH‐AX‐1072183       11/16/2015 9:40   Infrascale_Equipment_Loan_Agreement (Recovered).docx                                       Attorney Client
SWITCH‐AX‐1072184 ‐ SWITCH‐AX‐1072188       11/16/2015 9:40   Infrascale_Equipment_Loan_Agreement Switch.pdf                                             Attorney Client
SWITCH‐AX‐1072189 ‐ SWITCH‐AX‐1072189      11/16/2015 10:08   no Title                                                                                   Attorney Client
SWITCH‐AX‐1072190 ‐ SWITCH‐AX‐1072191      11/16/2015 10:08   Patrick Harrington[1].vcf                                                                  Attorney Client
SWITCH‐AX‐1072192 ‐ SWITCH‐AX‐1072198      11/16/2015 10:39   no Title                                                                                   Attorney Client
SWITCH‐AX‐1072199 ‐ SWITCH‐AX‐1072199      11/16/2015 10:39   image001.jpg                                                                               Attorney Client
SWITCH‐AX‐1072200 ‐ SWITCH‐AX‐1072218      11/16/2015 10:39   Electric Delivery Capacity/Infrastructure                                                  Attorney Client
SWITCH‐AX‐1072219 ‐ SWITCH‐AX‐1072223      11/16/2015 11:13   no Title                                                                                   Attorney Client
SWITCH‐AX‐1072224 ‐ SWITCH‐AX‐1072226      11/16/2015 11:13   V026‐033115‐027‐AM (Wholesale Telecommunications Services Agreement Amendment No. 2).pdf   Attorney Client
SWITCH‐AX‐1072227 ‐ SWITCH‐AX‐1072227      11/16/2015 11:13   image004.png                                                                               Attorney Client
SWITCH‐AX‐1072228 ‐ SWITCH‐AX‐1072228      11/16/2015 11:13   image001.jpg                                                                               Attorney Client
SWITCH‐AX‐1072229 ‐ SWITCH‐AX‐1072229      11/16/2015 11:13   image005.jpg                                                                               Attorney Client
SWITCH‐AX‐1072230 ‐ SWITCH‐AX‐1072230      11/16/2015 11:13   VZ NAP 9 SO_CFA.xlsx                                                                       Attorney Client
SWITCH‐AX‐1072231 ‐ SWITCH‐AX‐1072238      11/16/2015 11:13   V200‐07‐001‐M.pdf                                                                          Attorney Client
SWITCH‐AX‐1072239 ‐ SWITCH‐AX‐1072239      11/16/2015 11:13   V200‐07‐002‐A.pdf                                                                          Attorney Client
SWITCH‐AX‐1072240 ‐ SWITCH‐AX‐1072240      11/16/2015 11:13   image003.png                                                                               Attorney Client
SWITCH‐AX‐1072241 ‐ SWITCH‐AX‐1072241      11/16/2015 11:30   no Title                                                                                   Attorney Client
SWITCH‐AX‐1072242 ‐ SWITCH‐AX‐1072242      11/16/2015 11:30   image001.png                                                                               Attorney Client
SWITCH‐AX‐1072243 ‐ SWITCH‐AX‐1072243      11/16/2015 11:30   V200‐07‐002‐A.pdf                                                                          Attorney Client
SWITCH‐AX‐1072244 ‐ SWITCH‐AX‐1072251      11/16/2015 11:30   V200‐07‐001‐M.pdf                                                                          Attorney Client
SWITCH‐AX‐1072252 ‐ SWITCH‐AX‐1072252      11/16/2015 12:01   no Title                                                                                   Attorney Client
SWITCH‐AX‐1072253 ‐ SWITCH‐AX‐1072253      11/16/2015 12:01   V200‐07‐002‐A.pdf                                                                          Attorney Client
SWITCH‐AX‐1072254 ‐ SWITCH‐AX‐1072254      11/16/2015 12:01   image001.png                                                                               Attorney Client
SWITCH‐AX‐1072255 ‐ SWITCH‐AX‐1072262      11/16/2015 12:01   V200‐07‐001‐M.pdf                                                                          Attorney Client
SWITCH‐AX‐1072263 ‐ SWITCH‐AX‐1072263      11/16/2015 12:01   no Title                                                                                   Attorney Client
SWITCH‐AX‐1072264 ‐ SWITCH‐AX‐1072264      11/16/2015 12:01   image001.png                                                                               Attorney Client
SWITCH‐AX‐1072265 ‐ SWITCH‐AX‐1072272      11/16/2015 12:01   V200‐07‐001‐M.pdf                                                                          Attorney Client
SWITCH‐AX‐1072273 ‐ SWITCH‐AX‐1072273      11/16/2015 12:01   V200‐07‐002‐A.pdf                                                                          Attorney Client
SWITCH‐AX‐1072274 ‐ SWITCH‐AX‐1072282      11/16/2015 13:30   no Title                                                                                   Attorney Client
SWITCH‐AX‐1072283 ‐ SWITCH‐AX‐1072283      11/16/2015 13:30   image004.jpg                                                                               Attorney Client
SWITCH‐AX‐1072284 ‐ SWITCH‐AX‐1072284      11/16/2015 13:30   image001.jpg                                                                               Attorney Client
SWITCH‐AX‐1072285 ‐ SWITCH‐AX‐1072285      11/16/2015 13:30   image003.jpg                                                                               Attorney Client
SWITCH‐AX‐1072286 ‐ SWITCH‐AX‐1072312      11/16/2015 13:30   Electric Delivery Capacity/Infrastructure                                                  Attorney Client
SWITCH‐AX‐1072313 ‐ SWITCH‐AX‐1072331      11/16/2015 13:30   Electric Delivery Capacity/Infrastructure                                                  Attorney Client
SWITCH‐AX‐1072332 ‐ SWITCH‐AX‐1072332      11/16/2015 13:45   no Title                                                                                   Attorney Client
SWITCH‐AX‐1072333 ‐ SWITCH‐AX‐1072333      11/16/2015 13:45   9168135324_20151116_134535.mp3                                                             Attorney Client
SWITCH‐AX‐1072334 ‐ SWITCH‐AX‐1072334      11/16/2015 14:09   no Title                                                                                   Attorney Client
SWITCH‐AX‐1072335 ‐ SWITCH‐AX‐1072335      11/16/2015 14:09   no Title                                                                                   Attorney Client
SWITCH‐AX‐1072336 ‐ SWITCH‐AX‐1072336      11/16/2015 15:50   Collection Report 151113.xls                                                               Attorney Client




                                                                         EXHIBIT 10, PAGE 1929
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 177 of 829


Bates                                   Document Date         Document Title                                                           Privilege
SWITCH‐AX‐1072337 ‐ SWITCH‐AX‐1072339      11/16/2015 16:39   no Title                                                                 Attorney Client
SWITCH‐AX‐1072340 ‐ SWITCH‐AX‐1072340      11/16/2015 16:39   Collection Report 151116.xls                                             Attorney Client
SWITCH‐AX‐1072341 ‐ SWITCH‐AX‐1072341      11/16/2015 16:39   image002.jpg                                                             Attorney Client
SWITCH‐AX‐1072342 ‐ SWITCH‐AX‐1072345      11/16/2015 17:52   no Title                                                                 Attorney Client
SWITCH‐AX‐1072346 ‐ SWITCH‐AX‐1072346      11/16/2015 17:52   image003.jpg                                                             Attorney Client
SWITCH‐AX‐1072347 ‐ SWITCH‐AX‐1072348      11/16/2015 17:52   SUBLEASE                                                                 Attorney Client
SWITCH‐AX‐1072349 ‐ SWITCH‐AX‐1072350      11/16/2015 17:52   RE_ Copy of SWITCH ASR (3).xlsx.msg                                      Attorney Client
SWITCH‐AX‐1072351 ‐ SWITCH‐AX‐1072355      11/16/2015 17:52   FW_ Switch Tax Language Needed.msg                                       Attorney Client
SWITCH‐AX‐1072356 ‐ SWITCH‐AX‐1072356      11/16/2015 17:52   image003.jpg                                                             Attorney Client
SWITCH‐AX‐1072357 ‐ SWITCH‐AX‐1072358      11/16/2015 17:52   PBS Las Vegas_Channel 5 Public Broadcasting, Inc. (Reno).msg             Attorney Client
SWITCH‐AX‐1072359 ‐ SWITCH‐AX‐1072359      11/16/2015 17:52   PBS.vsd                                                                  Attorney Client
SWITCH‐AX‐1072360 ‐ SWITCH‐AX‐1072360      11/16/2015 17:52   Reno order ‐ Channel 5.msg                                               Attorney Client
SWITCH‐AX‐1072361 ‐ SWITCH‐AX‐1072361      11/16/2015 17:52   Copy of Copy of SWITCH ASR (3).xlsx                                      Attorney Client
SWITCH‐AX‐1072362 ‐ SWITCH‐AX‐1072362      11/16/2015 17:52   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1072363 ‐ SWITCH‐AX‐1072364      11/16/2015 17:52   Re_ PBS Las Vegas_Channel 5 Public Broadcasting, Inc. (Reno).msg         Attorney Client
SWITCH‐AX‐1072365 ‐ SWITCH‐AX‐1072367      11/16/2015 17:52   518829 v2.pdf                                                            Attorney Client
SWITCH‐AX‐1072368 ‐ SWITCH‐AX‐1072368      11/16/2015 17:52   image003.jpg                                                             Attorney Client
SWITCH‐AX‐1072369 ‐ SWITCH‐AX‐1072369      11/16/2015 17:52   PBS.pdf                                                                  Attorney Client
SWITCH‐AX‐1072370 ‐ SWITCH‐AX‐1072370      11/16/2015 17:52   2015‐19281_Switch1Gig EoS 3050 E Flamingo Rd Las Vegas NV.pdf            Attorney Client
SWITCH‐AX‐1072371 ‐ SWITCH‐AX‐1072414       11/17/2015 8:43   no Title                                                                 Attorney Client;Work Product
SWITCH‐AX‐1072415 ‐ SWITCH‐AX‐1072418       11/17/2015 8:43   Draft_Settlement_Agreement_Swiss_2014‐12‐18 (Reviewed SWITCH) (3).docx   Attorney Client;Work Product
SWITCH‐AX‐1072419 ‐ SWITCH‐AX‐1072419       11/17/2015 8:43   image002.jpg                                                             Attorney Client;Work Product
SWITCH‐AX‐1072420 ‐ SWITCH‐AX‐1072420      11/17/2015 10:10   no Title                                                                 Attorney Client
SWITCH‐AX‐1072421 ‐ SWITCH‐AX‐1072424      11/17/2015 10:10   2016 Budget_Reconciliation_111215.pdf                                    Attorney Client
SWITCH‐AX‐1072425 ‐ SWITCH‐AX‐1072428      11/17/2015 10:10   2016 Budget_Comparison_111215.pdf                                        Attorney Client
SWITCH‐AX‐1072429 ‐ SWITCH‐AX‐1072432      11/17/2015 10:10   2016 Budget_Income Statement_111215.pdf                                  Attorney Client
SWITCH‐AX‐1072433 ‐ SWITCH‐AX‐1072433      11/17/2015 10:10   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1072434 ‐ SWITCH‐AX‐1072434      11/17/2015 10:10   Balance Sheet ‐ 11.16.15 v4.pdf                                          Attorney Client
SWITCH‐AX‐1072435 ‐ SWITCH‐AX‐1072437      11/17/2015 10:11   no Title                                                                 Attorney Client
SWITCH‐AX‐1072438 ‐ SWITCH‐AX‐1072438      11/17/2015 10:11   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1072439 ‐ SWITCH‐AX‐1072439      11/17/2015 10:11   image002.png                                                             Attorney Client
SWITCH‐AX‐1072440 ‐ SWITCH‐AX‐1072444      11/17/2015 10:11   Independent Contractor Services Agreement                                Attorney Client
SWITCH‐AX‐1072445 ‐ SWITCH‐AX‐1072445      11/17/2015 10:12   no Title                                                                 Attorney Client
SWITCH‐AX‐1072446 ‐ SWITCH‐AX‐1072452      11/17/2015 10:12   Kramer Declaration ‐ Firespotter Labs 11‐17‐15 V5.docx                   Attorney Client
SWITCH‐AX‐1072453 ‐ SWITCH‐AX‐1072459      11/17/2015 14:09   no Title                                                                 Attorney Client
SWITCH‐AX‐1072460 ‐ SWITCH‐AX‐1072460      11/17/2015 14:09   image005.png                                                             Attorney Client
SWITCH‐AX‐1072461 ‐ SWITCH‐AX‐1072461      11/17/2015 14:09   image006.png                                                             Attorney Client
SWITCH‐AX‐1072462 ‐ SWITCH‐AX‐1072462      11/17/2015 14:09   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1072463 ‐ SWITCH‐AX‐1072465      11/17/2015 14:09   Material License Agreement ‐ TekWorks 11‐15‐2015.pdf                     Attorney Client
SWITCH‐AX‐1072466 ‐ SWITCH‐AX‐1072466      11/17/2015 14:09   image004.jpg                                                             Attorney Client
SWITCH‐AX‐1072467 ‐ SWITCH‐AX‐1072467      11/17/2015 14:09   image003.png                                                             Attorney Client
SWITCH‐AX‐1072468 ‐ SWITCH‐AX‐1072468      11/17/2015 14:13   no Title                                                                 Attorney Client
SWITCH‐AX‐1072469 ‐ SWITCH‐AX‐1072469      11/17/2015 14:13   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1072470 ‐ SWITCH‐AX‐1072470      11/17/2015 14:13   Scan0353.pdf                                                             Attorney Client
SWITCH‐AX‐1072471 ‐ SWITCH‐AX‐1072495      11/17/2015 14:13   Microsoft Word ‐ Switch Noth LP LEA V8 06‐04‐2015 NVE.doc                Attorney Client
SWITCH‐AX‐1072496 ‐ SWITCH‐AX‐1072497      11/17/2015 15:34   no Title                                                                 Attorney Client




                                                                          EXHIBIT 10, PAGE 1930
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 178 of 829


Bates                                   Document Date         Document Title                                                                            Privilege
SWITCH‐AX‐1072498 ‐ SWITCH‐AX‐1072500      11/17/2015 15:34   Switch SO 593745 ELINE renewal 12 Months.pdf                                             Attorney Client
SWITCH‐AX‐1072501 ‐ SWITCH‐AX‐1072501      11/17/2015 15:34   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1072502 ‐ SWITCH‐AX‐1072503      11/17/2015 15:34   3991_001.pdf                                                                             Attorney Client
SWITCH‐AX‐1072504 ‐ SWITCH‐AX‐1072504      11/17/2015 15:34   image001.png                                                                             Attorney Client
SWITCH‐AX‐1072505 ‐ SWITCH‐AX‐1072505      11/17/2015 16:30   no Title                                                                                 Attorney Client
SWITCH‐AX‐1072506 ‐ SWITCH‐AX‐1072523      11/17/2015 16:30   MSA Switch Ltd Level 3 reply comments 11‐17‐15.doc                                       Attorney Client
SWITCH‐AX‐1072524 ‐ SWITCH‐AX‐1072524      11/17/2015 16:30   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1072525 ‐ SWITCH‐AX‐1072525      11/17/2015 16:30   image001.png                                                                             Attorney Client
SWITCH‐AX‐1072526 ‐ SWITCH‐AX‐1072526      11/17/2015 16:30   no Title                                                                                 Attorney Client
SWITCH‐AX‐1072527 ‐ SWITCH‐AX‐1072527      11/17/2015 16:30   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1072528 ‐ SWITCH‐AX‐1072545      11/17/2015 16:30   MSA Switch Ltd Level 3 reply comments 11‐17‐15.doc                                       Attorney Client
SWITCH‐AX‐1072546 ‐ SWITCH‐AX‐1072546      11/17/2015 16:30   image001.png                                                                             Attorney Client
SWITCH‐AX‐1072547 ‐ SWITCH‐AX‐1072547      11/17/2015 16:45   no Title                                                                                 Attorney Client
SWITCH‐AX‐1072548 ‐ SWITCH‐AX‐1072550      11/17/2015 16:45   FOR IMMEDIATE RELEASE                                                                    Attorney Client
SWITCH‐AX‐1072551 ‐ SWITCH‐AX‐1072551      11/17/2015 20:04   no Title                                                                                 Attorney Client
SWITCH‐AX‐1072552 ‐ SWITCH‐AX‐1072658      11/17/2015 20:04   FRASER‐#1372296‐v1‐NBN___Switch_APA_Disclosure_Schdules_11_17_15_DRAFT (financials removeAttorney Client
SWITCH‐AX‐1072659 ‐ SWITCH‐AX‐1072689      11/17/2015 20:04   FRASER‐#1372244‐v1‐NBN___Switch_APA_Schedules_11_17_15_DRAFT.PDF                         Attorney Client
SWITCH‐AX‐1072690 ‐ SWITCH‐AX‐1072690      11/17/2015 20:04   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1072691 ‐ SWITCH‐AX‐1072693      11/17/2015 20:10   no Title                                                                                 Attorney Client;Work Product
SWITCH‐AX‐1072694 ‐ SWITCH‐AX‐1072694      11/17/2015 20:10   FRASER‐#1372296‐v1‐NBN___Switch_APA_Disclosure_Schdules_11_17_15_DRAFT.PDF               Attorney Client;Work Product
SWITCH‐AX‐1072695 ‐ SWITCH‐AX‐1072725      11/17/2015 20:10   FRASER‐#1372244‐v1‐NBN___Switch_APA_Schedules_11_17_15_DRAFT.PDF                         Attorney Client;Work Product
SWITCH‐AX‐1072726 ‐ SWITCH‐AX‐1072726      11/17/2015 20:53   no Title                                                                                 Attorney Client
SWITCH‐AX‐1072727 ‐ SWITCH‐AX‐1072830      11/17/2015 20:53   SuperNap Italia Facilities Agreement LMS D5 (17 11 15).doc                               Attorney Client
SWITCH‐AX‐1072831 ‐ SWITCH‐AX‐1072832      11/17/2015 20:58   no Title                                                                                 Attorney Client
SWITCH‐AX‐1072833 ‐ SWITCH‐AX‐1072833      11/17/2015 20:58   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1072834 ‐ SWITCH‐AX‐1072834      11/17/2015 20:58   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1072835 ‐ SWITCH‐AX‐1072941      11/17/2015 20:58   FRASER‐#1372296‐v1‐NBN___Switch_APA_Disclosure_Schdules_11_17_15_DRAFT (financials removeAttorney Client
SWITCH‐AX‐1072942 ‐ SWITCH‐AX‐1072972      11/17/2015 20:58   FRASER‐#1372244‐v1‐NBN___Switch_APA_Schedules_11_17_15_DRAFT.PDF                         Attorney Client
SWITCH‐AX‐1072973 ‐ SWITCH‐AX‐1072974       11/18/2015 6:28   no Title                                                                                 Attorney Client
SWITCH‐AX‐1072975 ‐ SWITCH‐AX‐1072996       11/18/2015 6:28   TPP‐Final‐Text‐Telecommunications.pdf                                                    Attorney Client
SWITCH‐AX‐1072997 ‐ SWITCH‐AX‐1072997       11/18/2015 6:48   no Title                                                                                 Attorney Client
SWITCH‐AX‐1072998 ‐ SWITCH‐AX‐1072998       11/18/2015 6:48   no Title                                                                                 Attorney Client
SWITCH‐AX‐1072999 ‐ SWITCH‐AX‐1073000       11/18/2015 6:56   no Title                                                                                 Attorney Client
SWITCH‐AX‐1073001 ‐ SWITCH‐AX‐1073001       11/18/2015 6:56   ATT00001.htm                                                                             Attorney Client
SWITCH‐AX‐1073002 ‐ SWITCH‐AX‐1073002       11/18/2015 6:56   ATT00002.htm                                                                             Attorney Client
SWITCH‐AX‐1073003 ‐ SWITCH‐AX‐1073024       11/18/2015 6:56   TPP‐Final‐Text‐Telecommunications.pdf                                                    Attorney Client
SWITCH‐AX‐1073025 ‐ SWITCH‐AX‐1073025       11/18/2015 6:56   ATT00003.htm                                                                             Attorney Client
SWITCH‐AX‐1073026 ‐ SWITCH‐AX‐1073027       11/18/2015 6:56   no Title                                                                                 Attorney Client
SWITCH‐AX‐1073028 ‐ SWITCH‐AX‐1073028       11/18/2015 6:56   ATT00001.htm                                                                             Attorney Client
SWITCH‐AX‐1073029 ‐ SWITCH‐AX‐1073029       11/18/2015 6:56   ATT00002.htm                                                                             Attorney Client
SWITCH‐AX‐1073030 ‐ SWITCH‐AX‐1073030       11/18/2015 6:56   ATT00003.htm                                                                             Attorney Client
SWITCH‐AX‐1073031 ‐ SWITCH‐AX‐1073052       11/18/2015 6:56   TPP‐Final‐Text‐Telecommunications.pdf                                                    Attorney Client
SWITCH‐AX‐1073053 ‐ SWITCH‐AX‐1073054       11/18/2015 7:08   no Title                                                                                 Attorney Client
SWITCH‐AX‐1073055 ‐ SWITCH‐AX‐1073056       11/18/2015 7:15   no Title                                                                                 Attorney Client
SWITCH‐AX‐1073057 ‐ SWITCH‐AX‐1073058       11/18/2015 7:15   no Title                                                                                 Attorney Client
SWITCH‐AX‐1073059 ‐ SWITCH‐AX‐1073063       11/18/2015 9:04   no Title                                                                                 Attorney Client




                                                                          EXHIBIT 10, PAGE 1931
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 179 of 829


Bates                                   Document Date         Document Title                                                             Privilege
SWITCH‐AX‐1073064 ‐ SWITCH‐AX‐1073068       11/18/2015 9:04   DLR ‐ TELX 8‐K_Event.pdf                                                   Attorney Client
SWITCH‐AX‐1073069 ‐ SWITCH‐AX‐1073170       11/18/2015 9:04   DLR ‐ Telx deal_research reports.pdf                                       Attorney Client
SWITCH‐AX‐1073171 ‐ SWITCH‐AX‐1073201       11/18/2015 9:04   4Q13 Leasing Activity(1) Highest Lease‐Signing Quarter on Record           Attorney Client
SWITCH‐AX‐1073202 ‐ SWITCH‐AX‐1073202       11/18/2015 9:04   DLR Telx transaction details.zip                                           Attorney Client
SWITCH‐AX‐1073203 ‐ SWITCH‐AX‐1073294       11/18/2015 9:04                                                                           $3 Attorney Client
SWITCH‐AX‐1073295 ‐ SWITCH‐AX‐1073299       11/18/2015 9:04   http://media.digitalrealty.com/2015‐07‐14‐Digital‐Realty‐to‐acq            Attorney Client
SWITCH‐AX‐1073300 ‐ SWITCH‐AX‐1073302       11/18/2015 9:06   no Title                                                                   Attorney Client
SWITCH‐AX‐1073303 ‐ SWITCH‐AX‐1073305       11/18/2015 9:26   no Title                                                                   Attorney Client
SWITCH‐AX‐1073306 ‐ SWITCH‐AX‐1073313       11/18/2015 9:26   Colocation Facilities Agreement.pdf                                        Attorney Client
SWITCH‐AX‐1073314 ‐ SWITCH‐AX‐1073314       11/18/2015 9:26   SO ‐ Crowdstrike ‐ 36 months.pdf                                           Attorney Client
SWITCH‐AX‐1073315 ‐ SWITCH‐AX‐1073315       11/18/2015 9:26   image001.png                                                               Attorney Client
SWITCH‐AX‐1073316 ‐ SWITCH‐AX‐1073318      11/18/2015 10:13   no Title                                                                   Attorney Client
SWITCH‐AX‐1073319 ‐ SWITCH‐AX‐1073321      11/18/2015 10:32   no Title                                                                   Attorney Client
SWITCH‐AX‐1073322 ‐ SWITCH‐AX‐1073325      11/18/2015 11:03   no Title                                                                   Attorney Client
SWITCH‐AX‐1073326 ‐ SWITCH‐AX‐1073326      11/18/2015 11:03   image002.png                                                               Attorney Client
SWITCH‐AX‐1073327 ‐ SWITCH‐AX‐1073332      11/18/2015 11:03   InNevation Ctr ‐ 3rd Amendment Fully Executed.pdf                          Attorney Client
SWITCH‐AX‐1073333 ‐ SWITCH‐AX‐1073336      11/18/2015 11:03   _______ AMENDMENT TO LEASE                                                 Attorney Client
SWITCH‐AX‐1073337 ‐ SWITCH‐AX‐1073340      11/18/2015 11:03   no Title                                                                   Attorney Client
SWITCH‐AX‐1073341 ‐ SWITCH‐AX‐1073344      11/18/2015 11:03   _______ AMENDMENT TO LEASE                                                 Attorney Client
SWITCH‐AX‐1073345 ‐ SWITCH‐AX‐1073345      11/18/2015 11:03   image002.png                                                               Attorney Client
SWITCH‐AX‐1073346 ‐ SWITCH‐AX‐1073351      11/18/2015 11:03   InNevation Ctr ‐ 3rd Amendment Fully Executed.pdf                          Attorney Client
SWITCH‐AX‐1073352 ‐ SWITCH‐AX‐1073353      11/18/2015 11:29   no Title                                                                   Attorney Client
SWITCH‐AX‐1073354 ‐ SWITCH‐AX‐1073484      11/18/2015 11:29   Playa 1 PPA (Sierra Power) 151112 Clean.docx                               Attorney Client
SWITCH‐AX‐1073485 ‐ SWITCH‐AX‐1073615      11/18/2015 11:29   Playa 1 PPA (Nevada Power) 151112 Clean.docx                               Attorney Client
SWITCH‐AX‐1073616 ‐ SWITCH‐AX‐1073616      11/18/2015 11:38   no Title                                                                   Attorney Client
SWITCH‐AX‐1073617 ‐ SWITCH‐AX‐1073617      11/18/2015 11:38   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1073618 ‐ SWITCH‐AX‐1073631      11/18/2015 11:38   Redline License Agreement Switch eBay V1 to V2 11‐18‐2015 Switch.docx      Attorney Client
SWITCH‐AX‐1073632 ‐ SWITCH‐AX‐1073633      11/18/2015 11:50   no Title                                                                   Attorney Client
SWITCH‐AX‐1073634 ‐ SWITCH‐AX‐1073636      11/18/2015 11:50   FOR IMMEDIATE RELEASE                                                      Attorney Client
SWITCH‐AX‐1073637 ‐ SWITCH‐AX‐1073638      11/18/2015 11:50   no Title                                                                   Attorney Client
SWITCH‐AX‐1073639 ‐ SWITCH‐AX‐1073640      11/18/2015 11:50   FOR IMMEDIATE RELEASE                                                      Attorney Client
SWITCH‐AX‐1073641 ‐ SWITCH‐AX‐1073642      11/18/2015 12:01   no Title                                                                   Attorney Client
SWITCH‐AX‐1073643 ‐ SWITCH‐AX‐1073660      11/18/2015 12:01   MSA Switch Ltd Level 3 reply comments 11‐17‐15.doc                         Attorney Client
SWITCH‐AX‐1073661 ‐ SWITCH‐AX‐1073661      11/18/2015 12:01   image001.png                                                               Attorney Client
SWITCH‐AX‐1073662 ‐ SWITCH‐AX‐1073662      11/18/2015 12:01   image002.jpg                                                               Attorney Client
SWITCH‐AX‐1073663 ‐ SWITCH‐AX‐1073663      11/18/2015 12:03   no Title                                                                   Attorney Client
SWITCH‐AX‐1073664 ‐ SWITCH‐AX‐1073686      11/18/2015 12:03   LEGANCEML‐#369009‐v3A‐Quota_Pledge_Courtesy_Translation.doc                Attorney Client
SWITCH‐AX‐1073687 ‐ SWITCH‐AX‐1073708      11/18/2015 12:03   LMS‐SuperNap_Equity_Contribution_Agreement_.doc                            Attorney Client
SWITCH‐AX‐1073709 ‐ SWITCH‐AX‐1073709      11/18/2015 13:28   Collection Report 151118.xls                                               Attorney Client
SWITCH‐AX‐1073710 ‐ SWITCH‐AX‐1073711      11/18/2015 14:00   no Title                                                                   Attorney Client
SWITCH‐AX‐1073712 ‐ SWITCH‐AX‐1073729      11/18/2015 14:00   MSA Switch Ltd Level 3 reply comments 11‐17‐15.doc                         Attorney Client
SWITCH‐AX‐1073730 ‐ SWITCH‐AX‐1073730      11/18/2015 14:00   image003.jpg                                                               Attorney Client
SWITCH‐AX‐1073731 ‐ SWITCH‐AX‐1073731      11/18/2015 14:00   image002.jpg                                                               Attorney Client
SWITCH‐AX‐1073732 ‐ SWITCH‐AX‐1073732      11/18/2015 14:00   image001.png                                                               Attorney Client
SWITCH‐AX‐1073733 ‐ SWITCH‐AX‐1073734      11/18/2015 14:00   no Title                                                                   Attorney Client
SWITCH‐AX‐1073735 ‐ SWITCH‐AX‐1073735      11/18/2015 14:00   image003.jpg                                                               Attorney Client




                                                                           EXHIBIT 10, PAGE 1932
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 180 of 829


Bates                                   Document Date         Document Title                                            Privilege
SWITCH‐AX‐1073736 ‐ SWITCH‐AX‐1073753      11/18/2015 14:00   MSA Switch Ltd Level 3 reply comments 11‐17‐15.doc        Attorney Client
SWITCH‐AX‐1073754 ‐ SWITCH‐AX‐1073754      11/18/2015 14:00   image001.png                                              Attorney Client
SWITCH‐AX‐1073755 ‐ SWITCH‐AX‐1073755      11/18/2015 14:00   image002.jpg                                              Attorney Client
SWITCH‐AX‐1073756 ‐ SWITCH‐AX‐1073758      11/18/2015 14:02   no Title                                                  Attorney Client
SWITCH‐AX‐1073759 ‐ SWITCH‐AX‐1073759      11/18/2015 14:30   no Title                                                  Attorney Client
SWITCH‐AX‐1073760 ‐ SWITCH‐AX‐1073760      11/18/2015 14:30   Listing of Switch customers signed thru 11‐12‐2015.xlsx   Attorney Client
SWITCH‐AX‐1073761 ‐ SWITCH‐AX‐1073761      11/18/2015 14:30   14‐9‐SU‐esig‐Heather_Ellerbe[zGt1].png                    Attorney Client
SWITCH‐AX‐1073762 ‐ SWITCH‐AX‐1073766      11/18/2015 14:30   client logos.pdf                                          Attorney Client
SWITCH‐AX‐1073767 ‐ SWITCH‐AX‐1073770      11/18/2015 14:44   no Title                                                  Attorney Client
SWITCH‐AX‐1073771 ‐ SWITCH‐AX‐1073771      11/18/2015 14:44   SO ‐ Crowdstrike ‐ 36 months.pdf                          Attorney Client
SWITCH‐AX‐1073772 ‐ SWITCH‐AX‐1073772      11/18/2015 14:44   image001.png                                              Attorney Client
SWITCH‐AX‐1073773 ‐ SWITCH‐AX‐1073780      11/18/2015 14:44   Colocation Facilities Agreement.pdf                       Attorney Client
SWITCH‐AX‐1073781 ‐ SWITCH‐AX‐1073784      11/18/2015 15:23   no Title                                                  Attorney Client
SWITCH‐AX‐1073785 ‐ SWITCH‐AX‐1073792      11/18/2015 15:23   Colocation Facilities Agreement.pdf                       Attorney Client
SWITCH‐AX‐1073793 ‐ SWITCH‐AX‐1073793      11/18/2015 15:23   image002.png                                              Attorney Client
SWITCH‐AX‐1073794 ‐ SWITCH‐AX‐1073794      11/18/2015 15:23   SO ‐ Crowdstrike ‐ 36 months.pdf                          Attorney Client
SWITCH‐AX‐1073795 ‐ SWITCH‐AX‐1073795      11/18/2015 15:23   image001.png                                              Attorney Client
SWITCH‐AX‐1073796 ‐ SWITCH‐AX‐1073798      11/18/2015 16:04   no Title                                                  Attorney Client
SWITCH‐AX‐1073799 ‐ SWITCH‐AX‐1073799      11/18/2015 16:04   image001.png                                              Attorney Client
SWITCH‐AX‐1073800 ‐ SWITCH‐AX‐1073802      11/18/2015 16:04   Re_ XIFIN ‐ Switch Service Order ‐ SIGNED.msg             Attorney Client
SWITCH‐AX‐1073803 ‐ SWITCH‐AX‐1073805      11/18/2015 16:04   Scanned from a Xerox Multifunction Device.pdf             Attorney Client
SWITCH‐AX‐1073806 ‐ SWITCH‐AX‐1073806      11/18/2015 16:04   image002.jpg                                              Attorney Client
SWITCH‐AX‐1073807 ‐ SWITCH‐AX‐1073807      11/18/2015 16:04   image001.png                                              Attorney Client
SWITCH‐AX‐1073808 ‐ SWITCH‐AX‐1073809      11/18/2015 16:04   3991_001.pdf                                              Attorney Client
SWITCH‐AX‐1073810 ‐ SWITCH‐AX‐1073810      11/18/2015 16:04   image002.jpg                                              Attorney Client
SWITCH‐AX‐1073811 ‐ SWITCH‐AX‐1073813      11/18/2015 16:04   no Title                                                  Attorney Client
SWITCH‐AX‐1073814 ‐ SWITCH‐AX‐1073814      11/18/2015 16:04   image001.png                                              Attorney Client
SWITCH‐AX‐1073815 ‐ SWITCH‐AX‐1073815      11/18/2015 16:04   image002.jpg                                              Attorney Client
SWITCH‐AX‐1073816 ‐ SWITCH‐AX‐1073818      11/18/2015 16:04   Re_ XIFIN ‐ Switch Service Order ‐ SIGNED.msg             Attorney Client
SWITCH‐AX‐1073819 ‐ SWITCH‐AX‐1073819      11/18/2015 16:04   image002.jpg                                              Attorney Client
SWITCH‐AX‐1073820 ‐ SWITCH‐AX‐1073820      11/18/2015 16:04   image001.png                                              Attorney Client
SWITCH‐AX‐1073821 ‐ SWITCH‐AX‐1073823      11/18/2015 16:04   Scanned from a Xerox Multifunction Device.pdf             Attorney Client
SWITCH‐AX‐1073824 ‐ SWITCH‐AX‐1073825      11/18/2015 16:04   3991_001.pdf                                              Attorney Client
SWITCH‐AX‐1073826 ‐ SWITCH‐AX‐1073828      11/18/2015 16:06   no Title                                                  Attorney Client
SWITCH‐AX‐1073829 ‐ SWITCH‐AX‐1073831      11/18/2015 16:06   Scanned from a Xerox Multifunction Device.pdf             Attorney Client
SWITCH‐AX‐1073832 ‐ SWITCH‐AX‐1073833      11/18/2015 16:06   3991_001.pdf                                              Attorney Client
SWITCH‐AX‐1073834 ‐ SWITCH‐AX‐1073834      11/18/2015 16:06   image002.jpg                                              Attorney Client
SWITCH‐AX‐1073835 ‐ SWITCH‐AX‐1073835      11/18/2015 16:06   image002.jpg                                              Attorney Client
SWITCH‐AX‐1073836 ‐ SWITCH‐AX‐1073836      11/18/2015 16:06   image001.png                                              Attorney Client
SWITCH‐AX‐1073837 ‐ SWITCH‐AX‐1073837      11/18/2015 16:06   image003.jpg                                              Attorney Client
SWITCH‐AX‐1073838 ‐ SWITCH‐AX‐1073840      11/18/2015 16:06   Re_ XIFIN ‐ Switch Service Order ‐ SIGNED.msg             Attorney Client
SWITCH‐AX‐1073841 ‐ SWITCH‐AX‐1073841      11/18/2015 16:06   image001.png                                              Attorney Client
SWITCH‐AX‐1073842 ‐ SWITCH‐AX‐1073846      11/18/2015 16:08   no Title                                                  Attorney Client
SWITCH‐AX‐1073847 ‐ SWITCH‐AX‐1073847      11/18/2015 16:08   SwitchOrderForSingapore.pdf                               Attorney Client
SWITCH‐AX‐1073848 ‐ SWITCH‐AX‐1073849      11/18/2015 16:08   Singapore Upgrade Quote.pdf                               Attorney Client
SWITCH‐AX‐1073850 ‐ SWITCH‐AX‐1073850      11/18/2015 16:08   image001.jpg                                              Attorney Client




                                                                           EXHIBIT 10, PAGE 1933
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 181 of 829


Bates                                   Document Date         Document Title                                                                     Privilege
SWITCH‐AX‐1073851 ‐ SWITCH‐AX‐1073856      11/18/2015 16:08   no Title                                                                           Attorney Client
SWITCH‐AX‐1073857 ‐ SWITCH‐AX‐1073857      11/18/2015 16:08   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1073858 ‐ SWITCH‐AX‐1073859      11/18/2015 16:08   Singapore Upgrade Quote.pdf                                                        Attorney Client
SWITCH‐AX‐1073860 ‐ SWITCH‐AX‐1073860      11/18/2015 16:08   SwitchOrderForSingapore.pdf                                                        Attorney Client
SWITCH‐AX‐1073861 ‐ SWITCH‐AX‐1073864      11/18/2015 16:27   no Title                                                                           Attorney Client
SWITCH‐AX‐1073865 ‐ SWITCH‐AX‐1073872      11/18/2015 16:27   Colocation Facilities Agreement.pdf                                                Attorney Client
SWITCH‐AX‐1073873 ‐ SWITCH‐AX‐1073873      11/18/2015 16:27   image001.png                                                                       Attorney Client
SWITCH‐AX‐1073874 ‐ SWITCH‐AX‐1073874      11/18/2015 16:27   SO ‐ Crowdstrike ‐ 36 months.pdf                                                   Attorney Client
SWITCH‐AX‐1073875 ‐ SWITCH‐AX‐1073905      11/18/2015 16:34   FRASER‐#1372244‐v1‐NBN___Switch_APA_Schedules_11_17_15_DRAFT.PDF                   Attorney Client
SWITCH‐AX‐1073906 ‐ SWITCH‐AX‐1073974      11/18/2015 16:34   APA Schedules 11.17 Redline.pdf                                                    Attorney Client
SWITCH‐AX‐1073975 ‐ SWITCH‐AX‐1073977      11/18/2015 17:24   no Title                                                                           Attorney Client
SWITCH‐AX‐1073978 ‐ SWITCH‐AX‐1073978      11/18/2015 17:24   Collection Report 151118.xls                                                       Attorney Client
SWITCH‐AX‐1073979 ‐ SWITCH‐AX‐1073979      11/18/2015 17:24   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1073980 ‐ SWITCH‐AX‐1073980      11/18/2015 18:02   no Title                                                                           Attorney Client
SWITCH‐AX‐1073981 ‐ SWITCH‐AX‐1073981      11/18/2015 18:02   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1073982 ‐ SWITCH‐AX‐1073985      11/18/2015 18:02   2016 Budget_Comparison_111215_v2.pdf                                               Attorney Client
SWITCH‐AX‐1073986 ‐ SWITCH‐AX‐1073989      11/18/2015 18:02   2016 Budget_Reconciliation_111215_v2.pdf                                           Attorney Client
SWITCH‐AX‐1073990 ‐ SWITCH‐AX‐1073993      11/18/2015 18:02   2016 Budget_Income Statement_111215_v2.pdf                                         Attorney Client
SWITCH‐AX‐1073994 ‐ SWITCH‐AX‐1073998      11/18/2015 18:02   2016 Budget_CAPEX_111215_v2.pdf                                                    Attorney Client
SWITCH‐AX‐1073999 ‐ SWITCH‐AX‐1073999      11/18/2015 18:02   Balance Sheet ‐ 11.18.15 v6.pdf                                                    Attorney Client
SWITCH‐AX‐1074000 ‐ SWITCH‐AX‐1074000      11/18/2015 18:07   no Title                                                                           Attorney Client;Work Product
SWITCH‐AX‐1074001 ‐ SWITCH‐AX‐1074004      11/18/2015 18:07   420573870_v 1_Kramer Declaration ISO Renewed Motion for PI.docx                    Attorney Client;Work Product
SWITCH‐AX‐1074005 ‐ SWITCH‐AX‐1074033      11/18/2015 18:07   420572115_v 1_Emergency Renewed Motion for PI (Draft) (2).DOCX                     Attorney Client;Work Product
SWITCH‐AX‐1074034 ‐ SWITCH‐AX‐1074039      11/18/2015 18:07   420573985_v 1_Rob Roy Declaration ISO Motion for PI.docx                           Attorney Client;Work Product
SWITCH‐AX‐1074040 ‐ SWITCH‐AX‐1074041       11/19/2015 7:07   no Title                                                                           Attorney Client
SWITCH‐AX‐1074042 ‐ SWITCH‐AX‐1074042       11/19/2015 7:07   SwitchOrderForSingapore.pdf                                                        Attorney Client
SWITCH‐AX‐1074043 ‐ SWITCH‐AX‐1074044       11/19/2015 7:07   Scanned from a Xerox Multifunction Device.pdf                                      Attorney Client
SWITCH‐AX‐1074045 ‐ SWITCH‐AX‐1074045       11/19/2015 7:07   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1074046 ‐ SWITCH‐AX‐1074046       11/19/2015 7:07   Scan 001.pdf                                                                       Attorney Client
SWITCH‐AX‐1074047 ‐ SWITCH‐AX‐1074048       11/19/2015 7:07   no Title                                                                           Attorney Client
SWITCH‐AX‐1074049 ‐ SWITCH‐AX‐1074050       11/19/2015 7:07   Scanned from a Xerox Multifunction Device.pdf                                      Attorney Client
SWITCH‐AX‐1074051 ‐ SWITCH‐AX‐1074051       11/19/2015 7:07   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1074052 ‐ SWITCH‐AX‐1074052       11/19/2015 7:07   Scan 001.pdf                                                                       Attorney Client
SWITCH‐AX‐1074053 ‐ SWITCH‐AX‐1074053       11/19/2015 7:07   SwitchOrderForSingapore.pdf                                                        Attorney Client
SWITCH‐AX‐1074054 ‐ SWITCH‐AX‐1074055      11/19/2015 10:06   no Title                                                                           Attorney Client
SWITCH‐AX‐1074056 ‐ SWITCH‐AX‐1074079      11/19/2015 10:06   Switch NGR Agreement ‐ Nevada Power (Proposed Execution Draft).docx                Attorney Client
SWITCH‐AX‐1074080 ‐ SWITCH‐AX‐1074081      11/19/2015 10:06   FOR IMMEDIATE RELEASE                                                              Attorney Client
SWITCH‐AX‐1074082 ‐ SWITCH‐AX‐1074105      11/19/2015 10:06   Switch NGR Agreement ‐ Sierra Pacific (Proposed Execution Draft).docx              Attorney Client
SWITCH‐AX‐1074106 ‐ SWITCH‐AX‐1074129      11/19/2015 10:06   Switch NGR Agreement ‐ Nevada Power (Proposed Execution) 11 19 15 redline.docx     Attorney Client
SWITCH‐AX‐1074130 ‐ SWITCH‐AX‐1074134      11/19/2015 10:06   Short Term PC Agreement ‐ Switch (Proposed Execution Draft).docx                   Attorney Client
SWITCH‐AX‐1074135 ‐ SWITCH‐AX‐1074158      11/19/2015 10:06   Switch NGR Agreement ‐ Sierra Pacific (Proposed Execution) 11.19.15 redline.docx   Attorney Client
SWITCH‐AX‐1074159 ‐ SWITCH‐AX‐1074163      11/19/2015 10:06   Short Term PC Agreement ‐ Switch (Proposed Execution Draft) redline.docx           Attorney Client
SWITCH‐AX‐1074164 ‐ SWITCH‐AX‐1074164      11/19/2015 10:34   no Title                                                                           Attorney Client
SWITCH‐AX‐1074165 ‐ SWITCH‐AX‐1074177      11/19/2015 10:34   untitled                                                                           Attorney Client
SWITCH‐AX‐1074178 ‐ SWITCH‐AX‐1074178      11/19/2015 10:34   image002.png                                                                       Attorney Client
SWITCH‐AX‐1074179 ‐ SWITCH‐AX‐1074181      11/19/2015 10:37   no Title                                                                           Attorney Client




                                                                          EXHIBIT 10, PAGE 1934
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 182 of 829


Bates                                   Document Date         Document Title                                                                            Privilege
SWITCH‐AX‐1074182 ‐ SWITCH‐AX‐1074193      11/19/2015 10:37   Signature_Needed_CMTS_18285_‐_Infrastructur.pdf                                          Attorney Client
SWITCH‐AX‐1074194 ‐ SWITCH‐AX‐1074194      11/19/2015 10:37   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1074195 ‐ SWITCH‐AX‐1074195      11/19/2015 10:38   no Title                                                                                 Attorney Client
SWITCH‐AX‐1074196 ‐ SWITCH‐AX‐1074196      11/19/2015 10:38   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1074197 ‐ SWITCH‐AX‐1074199      11/19/2015 10:38   Independent Contractor Services Agreement                                                Attorney Client
SWITCH‐AX‐1074200 ‐ SWITCH‐AX‐1074202      11/19/2015 11:13   no Title                                                                                 Attorney Client;Work Product
SWITCH‐AX‐1074203 ‐ SWITCH‐AX‐1074233      11/19/2015 11:13   FRASER‐#1372244‐v1‐NBN___Switch_APA_Schedules_11_17_15_DRAFT.PDF                         Attorney Client;Work Product
SWITCH‐AX‐1074234 ‐ SWITCH‐AX‐1074381      11/19/2015 11:13   FRASER‐#1372296‐v1‐NBN___Switch_APA_Disclosure_Schdules_11_17_15_DRAFT.PDF               Attorney Client;Work Product
SWITCH‐AX‐1074382 ‐ SWITCH‐AX‐1074382      11/19/2015 11:17   no Title                                                                                 Attorney Client
SWITCH‐AX‐1074383 ‐ SWITCH‐AX‐1074489      11/19/2015 11:17   FRASER‐#1372296‐v1‐NBN___Switch_APA_Disclosure_Schdules_11_17_15_DRAFT (financials removeAttorney Client
SWITCH‐AX‐1074490 ‐ SWITCH‐AX‐1074490      11/19/2015 11:17   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1074491 ‐ SWITCH‐AX‐1074521      11/19/2015 11:17   FRASER‐#1372244‐v1‐NBN___Switch_APA_Schedules_11_17_15_DRAFT.PDF                         Attorney Client
SWITCH‐AX‐1074522 ‐ SWITCH‐AX‐1074526      11/19/2015 11:32   no Title                                                                                 Attorney Client;Work Product
SWITCH‐AX‐1074527 ‐ SWITCH‐AX‐1074528      11/19/2015 11:50   no Title                                                                                 Attorney Client;Work Product
SWITCH‐AX‐1074529 ‐ SWITCH‐AX‐1074533      11/19/2015 11:51   no Title                                                                                 Attorney Client;Work Product
SWITCH‐AX‐1074534 ‐ SWITCH‐AX‐1074535      11/19/2015 13:19   no Title                                                                                 Attorney Client
SWITCH‐AX‐1074536 ‐ SWITCH‐AX‐1074536      11/19/2015 13:19   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1074537 ‐ SWITCH‐AX‐1074537      11/19/2015 13:19   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1074538 ‐ SWITCH‐AX‐1074539      11/19/2015 13:19   Scanned from a Xerox Multifunction Device.pdf                                            Attorney Client
SWITCH‐AX‐1074540 ‐ SWITCH‐AX‐1074540      11/19/2015 13:19   SwitchOrderForSingapore.pdf                                                              Attorney Client
SWITCH‐AX‐1074541 ‐ SWITCH‐AX‐1074541      11/19/2015 13:19   Scan 001.pdf                                                                             Attorney Client
SWITCH‐AX‐1074542 ‐ SWITCH‐AX‐1074542      11/19/2015 13:42   no Title                                                                                 Attorney Client
SWITCH‐AX‐1074543 ‐ SWITCH‐AX‐1074543      11/19/2015 13:42   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1074544 ‐ SWITCH‐AX‐1074544      11/19/2015 13:47   no Title                                                                                 Attorney Client
SWITCH‐AX‐1074545 ‐ SWITCH‐AX‐1074545      11/19/2015 13:47   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1074546 ‐ SWITCH‐AX‐1074547      11/19/2015 13:49   no Title                                                                                 Attorney Client
SWITCH‐AX‐1074548 ‐ SWITCH‐AX‐1074548      11/19/2015 13:49   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1074549 ‐ SWITCH‐AX‐1074564      11/19/2015 13:49   STATE OF NEVADA                                                                          Attorney Client
SWITCH‐AX‐1074565 ‐ SWITCH‐AX‐1074577      11/19/2015 13:49   STATE OF NEVADA                                                                          Attorney Client
SWITCH‐AX‐1074578 ‐ SWITCH‐AX‐1074578      11/19/2015 13:53   Collection Report 151119.xls                                                             Attorney Client
SWITCH‐AX‐1074579 ‐ SWITCH‐AX‐1074580      11/19/2015 13:55   no Title                                                                                 Attorney Client
SWITCH‐AX‐1074581 ‐ SWITCH‐AX‐1074581      11/19/2015 13:55   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1074582 ‐ SWITCH‐AX‐1074582      11/19/2015 14:00   no Title                                                                                 Attorney Client
SWITCH‐AX‐1074583 ‐ SWITCH‐AX‐1074622      11/19/2015 14:00   Zayo MSA for Dark Fiber IRU.pdf                                                          Attorney Client
SWITCH‐AX‐1074623 ‐ SWITCH‐AX‐1074634      11/19/2015 14:00   Eagle‐NET ‐Zayo ‐ Service Order #1 ‐ ZFS # (Customer's red‐lines).docx                   Attorney Client
SWITCH‐AX‐1074635 ‐ SWITCH‐AX‐1074640      11/19/2015 14:00   Zayo Agreement.pdf                                                                       Attorney Client
SWITCH‐AX‐1074641 ‐ SWITCH‐AX‐1074642      11/19/2015 14:04   no Title                                                                                 Attorney Client
SWITCH‐AX‐1074643 ‐ SWITCH‐AX‐1074652      11/19/2015 14:04   Zayo Reno IRU SO #2.pdf                                                                  Attorney Client
SWITCH‐AX‐1074653 ‐ SWITCH‐AX‐1074653      11/19/2015 14:04   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1074654 ‐ SWITCH‐AX‐1074654      11/19/2015 14:11   no Title                                                                                 Attorney Client
SWITCH‐AX‐1074655 ‐ SWITCH‐AX‐1074669      11/19/2015 14:11   Walker River Paiute Tribe Business Development Agreement 5_14_2015.pdf                   Attorney Client
SWITCH‐AX‐1074670 ‐ SWITCH‐AX‐1074674      11/19/2015 14:11   Walker River Paiute Tribe BIA Correspondence ‐ May 2015.pdf                              Attorney Client
SWITCH‐AX‐1074675 ‐ SWITCH‐AX‐1074678      11/19/2015 14:11   Walker River Paiute Tribe Permission to Survey 1 22 15.pdf                               Attorney Client
SWITCH‐AX‐1074679 ‐ SWITCH‐AX‐1074680      11/19/2015 14:11   Walker River Paiute Tribe Consent of Owners ‐ Grant of Right Of Way 5_19_2015.pdf        Attorney Client
SWITCH‐AX‐1074681 ‐ SWITCH‐AX‐1074683      11/19/2015 14:11   Walker River Paiute Tribe ROW Resolution 5_14_2015.pdf                                   Attorney Client
SWITCH‐AX‐1074684 ‐ SWITCH‐AX‐1074684      11/19/2015 15:08   no Title                                                                                 Attorney Client




                                                                          EXHIBIT 10, PAGE 1935
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 183 of 829


Bates                                   Document Date         Document Title                                                          Privilege
SWITCH‐AX‐1074685 ‐ SWITCH‐AX‐1074688      11/19/2015 15:08   SwitchLVSMutualNDA(FinalExecutionCopy07.31.13).pdf                      Attorney Client
SWITCH‐AX‐1074689 ‐ SWITCH‐AX‐1074697      11/19/2015 15:08   SwitchVenetianColocationagreementsigned.pdf                             Attorney Client
SWITCH‐AX‐1074698 ‐ SWITCH‐AX‐1074698      11/19/2015 15:46   no Title                                                                Attorney Client
SWITCH‐AX‐1074699 ‐ SWITCH‐AX‐1074717      11/19/2015 15:46   LMSdoc1                                                                 Attorney Client
SWITCH‐AX‐1074718 ‐ SWITCH‐AX‐1074718      11/19/2015 16:06   no Title                                                                Attorney Client
SWITCH‐AX‐1074719 ‐ SWITCH‐AX‐1074720      11/19/2015 16:06   FOR IMMEDIATE RELEASE                                                   Attorney Client
SWITCH‐AX‐1074721 ‐ SWITCH‐AX‐1074725      11/19/2015 16:06   Short Term PC Agreement ‐ Switch (Proposed Execution Draft).docx        Attorney Client
SWITCH‐AX‐1074726 ‐ SWITCH‐AX‐1074749      11/19/2015 16:06   Switch NGR Agreement ‐ Sierra Pacific (Proposed Execution Draft).docx   Attorney Client
SWITCH‐AX‐1074750 ‐ SWITCH‐AX‐1074773      11/19/2015 16:06   Switch NGR Agreement ‐ Nevada Power (Proposed Execution Draft).docx     Attorney Client
SWITCH‐AX‐1074774 ‐ SWITCH‐AX‐1074774      11/19/2015 16:36   no Title                                                                Attorney Client;Work Product
SWITCH‐AX‐1074775 ‐ SWITCH‐AX‐1074781      11/19/2015 16:36   420573985_v 1_Rob Roy Declaration ISO Motion for PI.docx                Attorney Client;Work Product
SWITCH‐AX‐1074782 ‐ SWITCH‐AX‐1074786      11/19/2015 16:36   420573870_v 1_Kramer Declaration ISO Renewed Motion for PI.docx         Attorney Client;Work Product
SWITCH‐AX‐1074787 ‐ SWITCH‐AX‐1074787      11/19/2015 17:19   no Title                                                                Attorney Client
SWITCH‐AX‐1074788 ‐ SWITCH‐AX‐1074811      11/19/2015 17:19   Switch NGR Agreement ‐ Sierra Pacific (Proposed Execution Draft).pdf    Attorney Client
SWITCH‐AX‐1074812 ‐ SWITCH‐AX‐1074835      11/19/2015 17:19   Switch NGR Agreement ‐ Nevada Power (Proposed Execution Draft).pdf      Attorney Client
SWITCH‐AX‐1074836 ‐ SWITCH‐AX‐1074836      11/19/2015 17:23   no Title                                                                Attorney Client;Work Product
SWITCH‐AX‐1074837 ‐ SWITCH‐AX‐1074838      11/19/2015 17:23   Testimonial Samples.docx                                                Attorney Client;Work Product
SWITCH‐AX‐1074839 ‐ SWITCH‐AX‐1074839      11/19/2015 17:23   image003.png                                                            Attorney Client;Work Product
SWITCH‐AX‐1074840 ‐ SWITCH‐AX‐1074841      11/19/2015 17:23   FW_ All client testimonials for Firespotter litigation.msg              Attorney Client;Work Product
SWITCH‐AX‐1074842 ‐ SWITCH‐AX‐1074842      11/19/2015 17:23   image001.png                                                            Attorney Client;Work Product
SWITCH‐AX‐1074843 ‐ SWITCH‐AX‐1074843      11/19/2015 17:23   image001.png                                                            Attorney Client;Work Product
SWITCH‐AX‐1074844 ‐ SWITCH‐AX‐1074846      11/19/2015 17:23   Physician Select Management ‐ 7 cabinet client testimonial .msg         Attorney Client;Work Product
SWITCH‐AX‐1074847 ‐ SWITCH‐AX‐1074847      11/19/2015 17:23   iStreamPlanet Testimonial.docx                                          Attorney Client;Work Product
SWITCH‐AX‐1074848 ‐ SWITCH‐AX‐1074848      11/19/2015 17:23   image001.png                                                            Attorney Client;Work Product
SWITCH‐AX‐1074849 ‐ SWITCH‐AX‐1074852      11/19/2015 17:23   Tweets.docx                                                             Attorney Client;Work Product
SWITCH‐AX‐1074853 ‐ SWITCH‐AX‐1074856      11/19/2015 17:23   ADS Consulting ‐ 1 cabinet client testimonial .msg                      Attorney Client;Work Product
SWITCH‐AX‐1074857 ‐ SWITCH‐AX‐1074857      11/19/2015 17:23   Federal Reserve Bank to CDonnelly.pdf                                   Attorney Client;Work Product
SWITCH‐AX‐1074858 ‐ SWITCH‐AX‐1074860      11/19/2015 17:23   Crosslink ‐ clinet testimonial ‐ 1 cabinet.msg                          Attorney Client;Work Product
SWITCH‐AX‐1074861 ‐ SWITCH‐AX‐1074861      11/19/2015 17:23   image002.png                                                            Attorney Client;Work Product
SWITCH‐AX‐1074862 ‐ SWITCH‐AX‐1074862      11/19/2015 17:23   image001.png                                                            Attorney Client;Work Product
SWITCH‐AX‐1074863 ‐ SWITCH‐AX‐1074865      11/19/2015 17:23   RE_ Outlook Amusements ‐ client testimonial.msg                         Attorney Client;Work Product
SWITCH‐AX‐1074866 ‐ SWITCH‐AX‐1074866      11/19/2015 17:23   Reliance Globalcom Thank You Letter.pdf                                 Attorney Client;Work Product
SWITCH‐AX‐1074867 ‐ SWITCH‐AX‐1074868      11/19/2015 17:23   Telna ‐ small client testimonail ‐ 2 cabinets.msg                       Attorney Client;Work Product
SWITCH‐AX‐1074869 ‐ SWITCH‐AX‐1074869      11/19/2015 17:23   PSMlogo.png                                                             Attorney Client;Work Product
SWITCH‐AX‐1074870 ‐ SWITCH‐AX‐1074872      11/19/2015 17:23   RE_ Switch SUPERNAP.msg                                                 Attorney Client;Work Product
SWITCH‐AX‐1074873 ‐ SWITCH‐AX‐1074876      11/19/2015 17:23   RE_ Switch SUPERNAP request.msg                                         Attorney Client;Work Product
SWITCH‐AX‐1074877 ‐ SWITCH‐AX‐1074878      11/19/2015 17:23   Hakkasan testimonial.docx                                               Attorney Client;Work Product
SWITCH‐AX‐1074879 ‐ SWITCH‐AX‐1074880      11/19/2015 17:23   Input 1 ‐ client testimonial ‐ 1 cabinet.msg                            Attorney Client;Work Product
SWITCH‐AX‐1074881 ‐ SWITCH‐AX‐1074885      11/19/2015 17:23   Murad ‐ client testimonial ‐ 2 cabinets.msg                             Attorney Client;Work Product
SWITCH‐AX‐1074886 ‐ SWITCH‐AX‐1074907      11/19/2015 17:23   Emails.docx                                                             Attorney Client;Work Product
SWITCH‐AX‐1074908 ‐ SWITCH‐AX‐1074910      11/19/2015 17:41   no Title                                                                Attorney Client
SWITCH‐AX‐1074911 ‐ SWITCH‐AX‐1074913      11/19/2015 17:52   no Title                                                                Attorney Client
SWITCH‐AX‐1074914 ‐ SWITCH‐AX‐1074914      11/19/2015 17:52   Collection Report 151119.xls                                            Attorney Client
SWITCH‐AX‐1074915 ‐ SWITCH‐AX‐1074915      11/19/2015 17:52   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1074916 ‐ SWITCH‐AX‐1074917      11/19/2015 18:17   no Title                                                                Attorney Client
SWITCH‐AX‐1074918 ‐ SWITCH‐AX‐1074918      11/19/2015 18:17   image001.jpg                                                            Attorney Client




                                                                          EXHIBIT 10, PAGE 1936
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 184 of 829


Bates                                   Document Date         Document Title                                                    Privilege
SWITCH‐AX‐1074919 ‐ SWITCH‐AX‐1074920      11/19/2015 18:37   no Title                                                          Attorney Client
SWITCH‐AX‐1074921 ‐ SWITCH‐AX‐1074925      11/19/2015 18:37   420573870_v 1_Kramer Declaration ISO Renewed Motion for PI.docx   Attorney Client
SWITCH‐AX‐1074926 ‐ SWITCH‐AX‐1074932      11/19/2015 18:37   420573985_v 1_Rob Roy Declaration ISO Motion for PI.docx          Attorney Client
SWITCH‐AX‐1074933 ‐ SWITCH‐AX‐1074933      11/19/2015 20:00   no Title                                                          Attorney Client;Work Product
SWITCH‐AX‐1074934 ‐ SWITCH‐AX‐1074963      11/19/2015 20:00   420572115_v 1_Emergency Renewed Motion for PI (Draft) (2).DOCX    Attorney Client;Work Product
SWITCH‐AX‐1074964 ‐ SWITCH‐AX‐1074965      11/19/2015 20:42   no Title                                                          Attorney Client
SWITCH‐AX‐1074966 ‐ SWITCH‐AX‐1074966      11/19/2015 20:42   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1074967 ‐ SWITCH‐AX‐1074969      11/19/2015 23:01   no Title                                                          Attorney Client
SWITCH‐AX‐1074970 ‐ SWITCH‐AX‐1074970      11/19/2015 23:01   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1074971 ‐ SWITCH‐AX‐1074971       11/20/2015 1:22   no Title                                                          Attorney Client
SWITCH‐AX‐1074972 ‐ SWITCH‐AX‐1074990       11/20/2015 1:22   LMSdoc1                                                           Attorney Client
SWITCH‐AX‐1074991 ‐ SWITCH‐AX‐1074993       11/20/2015 9:30   no Title                                                          Attorney Client
SWITCH‐AX‐1074994 ‐ SWITCH‐AX‐1074994       11/20/2015 9:30   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1074995 ‐ SWITCH‐AX‐1074997       11/20/2015 9:32   no Title                                                          Attorney Client
SWITCH‐AX‐1074998 ‐ SWITCH‐AX‐1074998       11/20/2015 9:32   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1074999 ‐ SWITCH‐AX‐1075002       11/20/2015 9:34   no Title                                                          Attorney Client
SWITCH‐AX‐1075003 ‐ SWITCH‐AX‐1075003       11/20/2015 9:34   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1075004 ‐ SWITCH‐AX‐1075004       11/20/2015 9:35   no Title                                                          Attorney Client
SWITCH‐AX‐1075005 ‐ SWITCH‐AX‐1075015       11/20/2015 9:35   Form of Indemnification Agreement V2 11‐20‐2015 Switch.docx       Attorney Client
SWITCH‐AX‐1075016 ‐ SWITCH‐AX‐1075016       11/20/2015 9:35   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1075017 ‐ SWITCH‐AX‐1075020       11/20/2015 9:52   no Title                                                          Attorney Client
SWITCH‐AX‐1075021 ‐ SWITCH‐AX‐1075021       11/20/2015 9:52   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1075022 ‐ SWITCH‐AX‐1075026      11/20/2015 10:17   no Title                                                          Attorney Client
SWITCH‐AX‐1075027 ‐ SWITCH‐AX‐1075027      11/20/2015 10:17   Nevada Broadband Assignment to Switch.msg                         Attorney Client
SWITCH‐AX‐1075028 ‐ SWITCH‐AX‐1075028      11/20/2015 10:17   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1075029 ‐ SWITCH‐AX‐1075029      11/20/2015 10:17   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1075030 ‐ SWITCH‐AX‐1075032      11/20/2015 10:17   RE_ Open AP items .msg                                            Attorney Client
SWITCH‐AX‐1075033 ‐ SWITCH‐AX‐1075037      11/20/2015 10:30   no Title                                                          Attorney Client
SWITCH‐AX‐1075038 ‐ SWITCH‐AX‐1075038      11/20/2015 10:30   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1075039 ‐ SWITCH‐AX‐1075039      11/20/2015 12:00   no Title                                                          Attorney Client;Work Product
SWITCH‐AX‐1075040 ‐ SWITCH‐AX‐1075044      11/20/2015 12:00   420573870_v 1_Kramer Declaration ISO Renewed Motion for PI.docx   Attorney Client;Work Product
SWITCH‐AX‐1075045 ‐ SWITCH‐AX‐1075052      11/20/2015 12:00   420573985_v 1_Rob Roy Declaration ISO Motion for PI.docx          Attorney Client;Work Product
SWITCH‐AX‐1075053 ‐ SWITCH‐AX‐1075082      11/20/2015 12:00   420572115_v 1_Emergency Renewed Motion for PI (Draft) (2).DOCX    Attorney Client;Work Product
SWITCH‐AX‐1075083 ‐ SWITCH‐AX‐1075083      11/20/2015 12:00   no Title                                                          Attorney Client;Work Product
SWITCH‐AX‐1075084 ‐ SWITCH‐AX‐1075113      11/20/2015 12:00   420572115_v 1_Emergency Renewed Motion for PI (Draft) (2).DOCX    Attorney Client;Work Product
SWITCH‐AX‐1075114 ‐ SWITCH‐AX‐1075118      11/20/2015 12:00   420573870_v 1_Kramer Declaration ISO Renewed Motion for PI.docx   Attorney Client;Work Product
SWITCH‐AX‐1075119 ‐ SWITCH‐AX‐1075126      11/20/2015 12:00   420573985_v 1_Rob Roy Declaration ISO Motion for PI.docx          Attorney Client;Work Product
SWITCH‐AX‐1075127 ‐ SWITCH‐AX‐1075128      11/20/2015 12:38   no Title                                                          Attorney Client
SWITCH‐AX‐1075129 ‐ SWITCH‐AX‐1075158      11/20/2015 12:38   420572115_v 1_Emergency Renewed Motion for PI (Draft) (2).DOCX    Attorney Client
SWITCH‐AX‐1075159 ‐ SWITCH‐AX‐1075163      11/20/2015 12:38   420573870_v 1_Kramer Declaration ISO Renewed Motion for PI.docx   Attorney Client
SWITCH‐AX‐1075164 ‐ SWITCH‐AX‐1075171      11/20/2015 12:38   420573985_v 1_Rob Roy Declaration ISO Motion for PI.docx          Attorney Client
SWITCH‐AX‐1075172 ‐ SWITCH‐AX‐1075177      11/20/2015 12:42   no Title                                                          Attorney Client;Work Product
SWITCH‐AX‐1075178 ‐ SWITCH‐AX‐1075185      11/20/2015 12:42   420573985_v 1_Rob Roy Declaration ISO Motion for PI.docx          Attorney Client;Work Product
SWITCH‐AX‐1075186 ‐ SWITCH‐AX‐1075215      11/20/2015 12:42   420572115_v 1_Emergency Renewed Motion for PI (Draft) (2).DOCX    Attorney Client;Work Product
SWITCH‐AX‐1075216 ‐ SWITCH‐AX‐1075220      11/20/2015 12:42   420573870_v 1_Kramer Declaration ISO Renewed Motion for PI.docx   Attorney Client;Work Product
SWITCH‐AX‐1075221 ‐ SWITCH‐AX‐1075221      11/20/2015 13:06   no Title                                                          Attorney Client




                                                                          EXHIBIT 10, PAGE 1937
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 185 of 829


Bates                                   Document Date         Document Title                                                               Privilege
SWITCH‐AX‐1075222 ‐ SWITCH‐AX‐1075222      11/20/2015 13:06   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1075223 ‐ SWITCH‐AX‐1075233      11/20/2015 13:06   Form of Indemnification Agreement V1 11‐20‐2015 Switch.docx                  Attorney Client
SWITCH‐AX‐1075234 ‐ SWITCH‐AX‐1075234      11/20/2015 13:12   no Title                                                                     Attorney Client
SWITCH‐AX‐1075235 ‐ SWITCH‐AX‐1075239      11/20/2015 13:12   420573870_v 1_Kramer Declaration ISO Renewed Motion for PI.docx              Attorney Client
SWITCH‐AX‐1075240 ‐ SWITCH‐AX‐1075247      11/20/2015 13:12   420573985_v 1_Rob Roy Declaration ISO Motion for PI.docx                     Attorney Client
SWITCH‐AX‐1075248 ‐ SWITCH‐AX‐1075277      11/20/2015 13:12   420572115_v 1_Emergency Renewed Motion for PI (Draft) (2).DOCX               Attorney Client
SWITCH‐AX‐1075278 ‐ SWITCH‐AX‐1075278      11/20/2015 13:14   no Title                                                                     Attorney Client
SWITCH‐AX‐1075279 ‐ SWITCH‐AX‐1075279      11/20/2015 13:14   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1075280 ‐ SWITCH‐AX‐1075292      11/20/2015 13:14   License Agreement Switch eBay V2b 11‐20‐2015 Switch.docx                     Attorney Client
SWITCH‐AX‐1075293 ‐ SWITCH‐AX‐1075297      11/20/2015 14:20   no Title                                                                     Attorney Client
SWITCH‐AX‐1075298 ‐ SWITCH‐AX‐1075298      11/20/2015 14:20   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1075299 ‐ SWITCH‐AX‐1075300      11/20/2015 14:31   no Title                                                                     Attorney Client
SWITCH‐AX‐1075301 ‐ SWITCH‐AX‐1075369      11/20/2015 14:31   HAC Order and FNPRM 11 20 15.pdf                                             Attorney Client
SWITCH‐AX‐1075370 ‐ SWITCH‐AX‐1075370      11/20/2015 14:34   no Title                                                                     Attorney Client
SWITCH‐AX‐1075371 ‐ SWITCH‐AX‐1075394      11/20/2015 14:34   Switch NGR Agreement ‐ Nevada Power ‐ EXECUTED.PDF                           Attorney Client
SWITCH‐AX‐1075395 ‐ SWITCH‐AX‐1075399      11/20/2015 14:34   Portfolio Energy Credit Sale Agreement Switch NV Energy Switch .pdf          Attorney Client
SWITCH‐AX‐1075400 ‐ SWITCH‐AX‐1075423      11/20/2015 14:34   Switch NGR Agreement ‐ Sierra Pacific ‐ EXECUTED.PDF                         Attorney Client
SWITCH‐AX‐1075424 ‐ SWITCH‐AX‐1075425      11/20/2015 14:34   Side Letter Agreement Switch NV Energy Executed 11.20.15.pdf                 Attorney Client
SWITCH‐AX‐1075426 ‐ SWITCH‐AX‐1075429      11/20/2015 15:05   no Title                                                                     Attorney Client
SWITCH‐AX‐1075430 ‐ SWITCH‐AX‐1075430      11/20/2015 15:08   Collection Report 151120.xls                                                 Attorney Client
SWITCH‐AX‐1075431 ‐ SWITCH‐AX‐1075431      11/20/2015 15:26   no Title                                                                     Attorney Client
SWITCH‐AX‐1075432 ‐ SWITCH‐AX‐1075436      11/20/2015 15:26   Portfolio Energy Credit Sale Agreement Switch NV Energy Switch .pdf          Attorney Client
SWITCH‐AX‐1075437 ‐ SWITCH‐AX‐1075438      11/20/2015 15:26   Side Letter Agreement Switch NV Energy Executed 11.20.15.pdf                 Attorney Client
SWITCH‐AX‐1075439 ‐ SWITCH‐AX‐1075462      11/20/2015 15:26   Switch NGR Agreement ‐ Sierra Pacific ‐ EXECUTED.PDF                         Attorney Client
SWITCH‐AX‐1075463 ‐ SWITCH‐AX‐1075486      11/20/2015 15:26   Switch NGR Agreement ‐ Nevada Power ‐ EXECUTED.PDF                           Attorney Client
SWITCH‐AX‐1075487 ‐ SWITCH‐AX‐1075487      11/20/2015 15:26   no Title                                                                     Attorney Client
SWITCH‐AX‐1075488 ‐ SWITCH‐AX‐1075511      11/20/2015 15:26   Switch NGR Agreement ‐ Sierra Pacific ‐ EXECUTED.PDF                         Attorney Client
SWITCH‐AX‐1075512 ‐ SWITCH‐AX‐1075516      11/20/2015 15:26   Portfolio Energy Credit Sale Agreement Switch NV Energy Switch .pdf          Attorney Client
SWITCH‐AX‐1075517 ‐ SWITCH‐AX‐1075518      11/20/2015 15:26   Side Letter Agreement Switch NV Energy Executed 11.20.15.pdf                 Attorney Client
SWITCH‐AX‐1075519 ‐ SWITCH‐AX‐1075542      11/20/2015 15:26   Switch NGR Agreement ‐ Nevada Power ‐ EXECUTED.PDF                           Attorney Client
SWITCH‐AX‐1075543 ‐ SWITCH‐AX‐1075546      11/20/2015 15:29   no Title                                                                     Attorney Client
SWITCH‐AX‐1075547 ‐ SWITCH‐AX‐1075551      11/20/2015 16:25   no Title                                                                     Attorney Client
SWITCH‐AX‐1075552 ‐ SWITCH‐AX‐1075552      11/20/2015 16:25   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1075553 ‐ SWITCH‐AX‐1075553      11/20/2015 17:14   no Title                                                                     Attorney Client
SWITCH‐AX‐1075554 ‐ SWITCH‐AX‐1075555      11/20/2015 17:14   Microsoft PowerPoint ‐ Equinix and Telecity data centers in Europe_v5.pptx   Attorney Client
SWITCH‐AX‐1075556 ‐ SWITCH‐AX‐1075558      11/20/2015 17:19   no Title                                                                     Attorney Client
SWITCH‐AX‐1075559 ‐ SWITCH‐AX‐1075559      11/20/2015 17:19   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1075560 ‐ SWITCH‐AX‐1075560      11/20/2015 17:19   Collection Report 151120.xls                                                 Attorney Client
SWITCH‐AX‐1075561 ‐ SWITCH‐AX‐1075565      11/20/2015 18:36   no Title                                                                     Attorney Client
SWITCH‐AX‐1075566 ‐ SWITCH‐AX‐1075566      11/20/2015 18:36   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1075567 ‐ SWITCH‐AX‐1075571      11/20/2015 18:42   no Title                                                                     Attorney Client
SWITCH‐AX‐1075572 ‐ SWITCH‐AX‐1075572      11/20/2015 18:42   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1075573 ‐ SWITCH‐AX‐1075573      11/20/2015 18:42   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1075574 ‐ SWITCH‐AX‐1075574      11/20/2015 23:42   no Title                                                                     Attorney Client
SWITCH‐AX‐1075575 ‐ SWITCH‐AX‐1075593      11/20/2015 23:42   LMSdoc1                                                                      Attorney Client
SWITCH‐AX‐1075594 ‐ SWITCH‐AX‐1075594      11/20/2015 23:42   SUPERNAP‐Convening notice‐BoD 23.11.2015                                     Attorney Client




                                                                           EXHIBIT 10, PAGE 1938
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 186 of 829


Bates                                   Document Date         Document Title                                                   Privilege
SWITCH‐AX‐1075595 ‐ SWITCH‐AX‐1075595      11/20/2015 23:42   no Title                                                         Attorney Client
SWITCH‐AX‐1075596 ‐ SWITCH‐AX‐1075614      11/20/2015 23:42   LMSdoc1                                                          Attorney Client
SWITCH‐AX‐1075615 ‐ SWITCH‐AX‐1075615      11/20/2015 23:42   SUPERNAP‐Convening notice‐BoD 23.11.2015                         Attorney Client
SWITCH‐AX‐1075616 ‐ SWITCH‐AX‐1075616      11/20/2015 23:42   no Title                                                         Attorney Client
SWITCH‐AX‐1075617 ‐ SWITCH‐AX‐1075617      11/20/2015 23:42   SUPERNAP‐Convening notice‐BoD 23.11.2015                         Attorney Client
SWITCH‐AX‐1075618 ‐ SWITCH‐AX‐1075636      11/20/2015 23:42   LMSdoc1                                                          Attorney Client
SWITCH‐AX‐1075637 ‐ SWITCH‐AX‐1075637       11/21/2015 7:04   no Title                                                         Attorney Client
SWITCH‐AX‐1075638 ‐ SWITCH‐AX‐1075641       11/21/2015 7:04   20400.pdf                                                        Attorney Client
SWITCH‐AX‐1075642 ‐ SWITCH‐AX‐1075642       11/21/2015 7:04   ATT00001.txt                                                     Attorney Client
SWITCH‐AX‐1075643 ‐ SWITCH‐AX‐1075647       11/21/2015 9:02   no Title                                                         Attorney Client
SWITCH‐AX‐1075648 ‐ SWITCH‐AX‐1075648       11/21/2015 9:02   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1075649 ‐ SWITCH‐AX‐1075649       11/21/2015 9:03   no Title                                                         Attorney Client
SWITCH‐AX‐1075650 ‐ SWITCH‐AX‐1075653       11/21/2015 9:03   2016 Budget_Income Statement_111215_v3.pdf                       Attorney Client
SWITCH‐AX‐1075654 ‐ SWITCH‐AX‐1075654       11/21/2015 9:03   Balance Sheet ‐ 11.20.15 v7.pdf                                  Attorney Client
SWITCH‐AX‐1075655 ‐ SWITCH‐AX‐1075655       11/21/2015 9:03   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1075656 ‐ SWITCH‐AX‐1075659       11/21/2015 9:03   2016 Budget_Comparison_111215_v3.pdf                             Attorney Client
SWITCH‐AX‐1075660 ‐ SWITCH‐AX‐1075663       11/21/2015 9:03   2016 Budget_Reconciliation_111215_v3.pdf                         Attorney Client
SWITCH‐AX‐1075664 ‐ SWITCH‐AX‐1075668       11/21/2015 9:03   2016 Budget_CAPEX_111215_v3.pdf                                  Attorney Client
SWITCH‐AX‐1075669 ‐ SWITCH‐AX‐1075669      11/21/2015 10:46   no Title                                                         Attorney Client
SWITCH‐AX‐1075670 ‐ SWITCH‐AX‐1075674      11/21/2015 10:46   REPRESENTATION AIRCRAFT ACQUISITION AGREEMENT                    Attorney Client
SWITCH‐AX‐1075675 ‐ SWITCH‐AX‐1075675      11/21/2015 15:01   no Title                                                         Attorney Client;Work Product
SWITCH‐AX‐1075676 ‐ SWITCH‐AX‐1075676      11/21/2015 15:01   ATT00002.htm                                                     Attorney Client;Work Product
SWITCH‐AX‐1075677 ‐ SWITCH‐AX‐1075677      11/21/2015 15:01   ATT00001.htm                                                     Attorney Client;Work Product
SWITCH‐AX‐1075678 ‐ SWITCH‐AX‐1075707      11/21/2015 15:01   420572115_v 1_Emergency Renewed Motion for PI (Draft) (2).DOCX   Attorney Client;Work Product
SWITCH‐AX‐1075708 ‐ SWITCH‐AX‐1075708      11/21/2015 15:01   no Title                                                         Attorney Client;Work Product
SWITCH‐AX‐1075709 ‐ SWITCH‐AX‐1075738      11/21/2015 15:01   420572115_v 1_Emergency Renewed Motion for PI (Draft) (2).DOCX   Attorney Client;Work Product
SWITCH‐AX‐1075739 ‐ SWITCH‐AX‐1075739      11/21/2015 15:01   ATT00002.htm                                                     Attorney Client;Work Product
SWITCH‐AX‐1075740 ‐ SWITCH‐AX‐1075740      11/21/2015 15:01   ATT00001.htm                                                     Attorney Client;Work Product
SWITCH‐AX‐1075741 ‐ SWITCH‐AX‐1075742      11/21/2015 15:04   no Title                                                         Attorney Client;Work Product
SWITCH‐AX‐1075743 ‐ SWITCH‐AX‐1075772      11/21/2015 15:04   420572115_v 1_Emergency Renewed Motion for PI (Draft) (2).DOCX   Attorney Client;Work Product
SWITCH‐AX‐1075773 ‐ SWITCH‐AX‐1075774      11/21/2015 15:04   no Title                                                         Attorney Client
SWITCH‐AX‐1075775 ‐ SWITCH‐AX‐1075804      11/21/2015 15:04   420572115_v 1_Emergency Renewed Motion for PI (Draft) (2).DOCX   Attorney Client
SWITCH‐AX‐1075805 ‐ SWITCH‐AX‐1075806      11/21/2015 15:05   no Title                                                         Attorney Client
SWITCH‐AX‐1075807 ‐ SWITCH‐AX‐1075836      11/21/2015 15:05   420572115_v 1_Emergency Renewed Motion for PI (Draft) (2).pdf    Attorney Client
SWITCH‐AX‐1075837 ‐ SWITCH‐AX‐1075837      11/21/2015 15:39   no Title                                                         Attorney Client
SWITCH‐AX‐1075838 ‐ SWITCH‐AX‐1075841       11/22/2015 1:58   no Title                                                         Attorney Client
SWITCH‐AX‐1075842 ‐ SWITCH‐AX‐1075847       11/22/2015 1:58   Second set Supernap International S.A._Board Resolutions_        Attorney Client
SWITCH‐AX‐1075848 ‐ SWITCH‐AX‐1075866       11/22/2015 1:58   LMSdoc1                                                          Attorney Client
SWITCH‐AX‐1075867 ‐ SWITCH‐AX‐1075867       11/22/2015 1:58   SUPERNAP International S.A. re_ Board meeting 2015 11 19 .msg    Attorney Client
SWITCH‐AX‐1075868 ‐ SWITCH‐AX‐1075868       11/22/2015 1:58   SUPERNAP‐Convening notice‐BoD 23.11.2015                         Attorney Client
SWITCH‐AX‐1075869 ‐ SWITCH‐AX‐1075869       11/22/2015 1:58   SUPERNAP International S.A. re_ Board meeting 2015 11 19 .msg    Attorney Client
SWITCH‐AX‐1075870 ‐ SWITCH‐AX‐1075870      11/22/2015 10:19   no Title                                                         Attorney Client
SWITCH‐AX‐1075871 ‐ SWITCH‐AX‐1075874      11/22/2015 10:19   2016 Budget_Income Statement_111215_v3.pdf                       Attorney Client
SWITCH‐AX‐1075875 ‐ SWITCH‐AX‐1075887       11/23/2015 7:42   no Title                                                         Attorney Client
SWITCH‐AX‐1075888 ‐ SWITCH‐AX‐1075888       11/23/2015 8:25   no Title                                                         Attorney Client
SWITCH‐AX‐1075889 ‐ SWITCH‐AX‐1075889       11/23/2015 8:25   RJ March 21.pdf                                                  Attorney Client




                                                                          EXHIBIT 10, PAGE 1939
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 187 of 829


Bates                                   Document Date         Document Title                                                                Privilege
SWITCH‐AX‐1075890 ‐ SWITCH‐AX‐1075890       11/23/2015 8:25   no Title                                                                      Attorney Client
SWITCH‐AX‐1075891 ‐ SWITCH‐AX‐1075891       11/23/2015 8:25   RJ March 21.pdf                                                               Attorney Client
SWITCH‐AX‐1075892 ‐ SWITCH‐AX‐1075893      11/23/2015 11:55   no Title                                                                      Attorney Client
SWITCH‐AX‐1075894 ‐ SWITCH‐AX‐1075914      11/23/2015 11:55   Microsoft Word ‐ LF Bylaws__Revised_5‐14‐08___463829_2_.DOC                   Attorney Client
SWITCH‐AX‐1075915 ‐ SWITCH‐AX‐1075917      11/23/2015 11:55   Silver_LF_Membership_Application‐120117 (2)                                   Attorney Client
SWITCH‐AX‐1075918 ‐ SWITCH‐AX‐1075935      11/23/2015 11:55   LF CNCF Participation Agreement and Charter                                   Attorney Client
SWITCH‐AX‐1075936 ‐ SWITCH‐AX‐1075941      11/23/2015 12:05   no Title                                                                      Attorney Client
SWITCH‐AX‐1075942 ‐ SWITCH‐AX‐1075942      11/23/2015 12:05   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1075943 ‐ SWITCH‐AX‐1075946      11/23/2015 12:39   no Title                                                                      Attorney Client
SWITCH‐AX‐1075947 ‐ SWITCH‐AX‐1075947      11/23/2015 12:39   image001.png                                                                  Attorney Client
SWITCH‐AX‐1075948 ‐ SWITCH‐AX‐1075956      11/23/2015 12:39   Switch.Colocation Agreement.112315 CS edits.docx                              Attorney Client
SWITCH‐AX‐1075957 ‐ SWITCH‐AX‐1075960      11/23/2015 12:39   no Title                                                                      Attorney Client
SWITCH‐AX‐1075961 ‐ SWITCH‐AX‐1075961      11/23/2015 12:39   image001.png                                                                  Attorney Client
SWITCH‐AX‐1075962 ‐ SWITCH‐AX‐1075970      11/23/2015 12:39   Switch.Colocation Agreement.112315 CS edits.docx                              Attorney Client
SWITCH‐AX‐1075971 ‐ SWITCH‐AX‐1075972      11/23/2015 14:39   no Title                                                                      Attorney Client
SWITCH‐AX‐1075973 ‐ SWITCH‐AX‐1075973      11/23/2015 14:39   image003.jpg                                                                  Attorney Client
SWITCH‐AX‐1075974 ‐ SWITCH‐AX‐1075974      11/23/2015 14:39   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1075975 ‐ SWITCH‐AX‐1075975      11/23/2015 14:39   Final Report_March 2015 1.7 Rate Increase.xlsx                                Attorney Client
SWITCH‐AX‐1075976 ‐ SWITCH‐AX‐1075985      11/23/2015 14:41   no Title                                                                      Attorney Client;Work Product
SWITCH‐AX‐1075986 ‐ SWITCH‐AX‐1075994      11/23/2015 14:41   420573985_v 1_Rob Roy Declaration ISO Motion for PI.docx                      Attorney Client;Work Product
SWITCH‐AX‐1075995 ‐ SWITCH‐AX‐1076004      11/23/2015 14:41   no Title                                                                      Attorney Client;Work Product
SWITCH‐AX‐1076005 ‐ SWITCH‐AX‐1076013      11/23/2015 14:41   420573985_v 1_Rob Roy Declaration ISO Motion for PI.docx                      Attorney Client;Work Product
SWITCH‐AX‐1076014 ‐ SWITCH‐AX‐1076023      11/23/2015 14:42   no Title                                                                      Attorney Client;Work Product
SWITCH‐AX‐1076024 ‐ SWITCH‐AX‐1076032      11/23/2015 14:42   420573985_v 1_Rob Roy Declaration ISO Motion for PI.docx                      Attorney Client;Work Product
SWITCH‐AX‐1076033 ‐ SWITCH‐AX‐1076043      11/23/2015 14:57   no Title                                                                      Attorney Client;Work Product
SWITCH‐AX‐1076044 ‐ SWITCH‐AX‐1076048      11/23/2015 14:57   420573870_v 1_Kramer Declaration ISO Renewed Motion for PI.docx               Attorney Client;Work Product
SWITCH‐AX‐1076049 ‐ SWITCH‐AX‐1076063      11/23/2015 14:58   no Title                                                                      Attorney Client;Work Product
SWITCH‐AX‐1076064 ‐ SWITCH‐AX‐1076068      11/23/2015 14:58   420573870_v 1_Kramer Declaration ISO Renewed Motion for PI.docx               Attorney Client;Work Product
SWITCH‐AX‐1076069 ‐ SWITCH‐AX‐1076083      11/23/2015 14:58   no Title                                                                      Attorney Client;Work Product
SWITCH‐AX‐1076084 ‐ SWITCH‐AX‐1076088      11/23/2015 14:58   420573870_v 1_Kramer Declaration ISO Renewed Motion for PI.docx               Attorney Client;Work Product
SWITCH‐AX‐1076089 ‐ SWITCH‐AX‐1076089      11/23/2015 15:50   no Title                                                                      Attorney Client
SWITCH‐AX‐1076090 ‐ SWITCH‐AX‐1076157      11/23/2015 15:50   Asset Purchase Amgt Switch NBN V8 11‐23‐2015 Final Form.docx                  Attorney Client
SWITCH‐AX‐1076158 ‐ SWITCH‐AX‐1076158      11/23/2015 15:50   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1076159 ‐ SWITCH‐AX‐1076189      11/23/2015 15:50   FRASER‐#1372244‐v1‐NBN___Switch_APA_Schedules_11_17_15_DRAFT.PDF              Attorney Client
SWITCH‐AX‐1076190 ‐ SWITCH‐AX‐1076337      11/23/2015 15:50   FRASER‐#1372296‐v1‐NBN___Switch_APA_Disclosure_Schdules_11_17_15_DRAFT.PDF    Attorney Client
SWITCH‐AX‐1076338 ‐ SWITCH‐AX‐1076338      11/23/2015 16:19   no Title                                                                      Attorney Client;Work Product
SWITCH‐AX‐1076339 ‐ SWITCH‐AX‐1076369      11/23/2015 16:19   420572115_v 1_Emergency Renewed Motion for PI (Draft) (2).DOCX                Attorney Client;Work Product
SWITCH‐AX‐1076370 ‐ SWITCH‐AX‐1076370      11/23/2015 16:30   Collection Report 151123.xls                                                  Attorney Client
SWITCH‐AX‐1076371 ‐ SWITCH‐AX‐1076371      11/23/2015 16:44   no Title                                                                      Attorney Client;Work Product
SWITCH‐AX‐1076372 ‐ SWITCH‐AX‐1076380      11/23/2015 16:44   420578062_v 1_Castor Declaration ‐ ISO Emergency Renewed Motion for PI.docx   Attorney Client;Work Product
SWITCH‐AX‐1076381 ‐ SWITCH‐AX‐1076382      11/23/2015 16:58   no Title                                                                      Attorney Client;Work Product
SWITCH‐AX‐1076383 ‐ SWITCH‐AX‐1076391      11/23/2015 16:58   420578062_v 1_Castor Declaration ‐ ISO Emergency Renewed Motion for PI.docx   Attorney Client;Work Product
SWITCH‐AX‐1076392 ‐ SWITCH‐AX‐1076392      11/23/2015 17:02   no Title                                                                      Attorney Client;Work Product
SWITCH‐AX‐1076393 ‐ SWITCH‐AX‐1076396      11/23/2015 17:02   420573985_v 2_Rob Roy Declaration ISO Motion for PI (11.23.15).DOCX           Attorney Client;Work Product
SWITCH‐AX‐1076397 ‐ SWITCH‐AX‐1076397      11/23/2015 18:01   no Title                                                                      Attorney Client;Work Product
SWITCH‐AX‐1076398 ‐ SWITCH‐AX‐1076401      11/23/2015 18:01   420573985_v 2_Rob Roy Declaration ISO Motion for PI (11.23.15) (2).DOCX       Attorney Client;Work Product




                                                                         EXHIBIT 10, PAGE 1940
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 188 of 829


Bates                                   Document Date         Document Title                                                                          Privilege
SWITCH‐AX‐1076402 ‐ SWITCH‐AX‐1076402      11/23/2015 18:01   420573985_v 2_Rob Roy Declaration ISO Motion for PI (11.23.15).nr                       Attorney Client;Work Product
SWITCH‐AX‐1076403 ‐ SWITCH‐AX‐1076404      11/23/2015 18:11   no Title                                                                                Attorney Client
SWITCH‐AX‐1076405 ‐ SWITCH‐AX‐1076405      11/23/2015 18:11   Collection Report 151123.xls                                                            Attorney Client
SWITCH‐AX‐1076406 ‐ SWITCH‐AX‐1076406      11/23/2015 18:11   image002.jpg                                                                            Attorney Client
SWITCH‐AX‐1076407 ‐ SWITCH‐AX‐1076409      11/23/2015 18:12   no Title                                                                                Attorney Client;Work Product
SWITCH‐AX‐1076410 ‐ SWITCH‐AX‐1076640      11/23/2015 18:12   Client articles combined.pdf                                                            Attorney Client;Work Product
SWITCH‐AX‐1076641 ‐ SWITCH‐AX‐1076642      11/23/2015 18:18   no Title                                                                                Attorney Client;Work Product
SWITCH‐AX‐1076643 ‐ SWITCH‐AX‐1076646      11/23/2015 18:18   Redline 420573985_v 1_Rob Roy Declaration ISO Motion for PI 11.23.15 V2 to Final.docx   Attorney Client;Work Product
SWITCH‐AX‐1076647 ‐ SWITCH‐AX‐1076650      11/23/2015 18:18   420573985_v 1_Rob Roy Declaration ISO Motion for PI 11.23.15 Final.docx                 Attorney Client;Work Product
SWITCH‐AX‐1076651 ‐ SWITCH‐AX‐1076651      11/23/2015 18:25   no Title                                                                                Attorney Client
SWITCH‐AX‐1076652 ‐ SWITCH‐AX‐1076652      11/23/2015 18:25   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1076653 ‐ SWITCH‐AX‐1076653      11/23/2015 18:25   Weekly Purchase Orders Approved 2015.xlsx                                               Attorney Client
SWITCH‐AX‐1076654 ‐ SWITCH‐AX‐1076654      11/23/2015 18:50   no Title                                                                                Attorney Client
SWITCH‐AX‐1076655 ‐ SWITCH‐AX‐1076655      11/23/2015 18:50   Balance Sheet ‐ 11.20.15 v7_FINAL.pdf                                                   Attorney Client
SWITCH‐AX‐1076656 ‐ SWITCH‐AX‐1076659      11/23/2015 18:50   2016 Budget_Income Statement_111215_v3_FINAL.pdf                                        Attorney Client
SWITCH‐AX‐1076660 ‐ SWITCH‐AX‐1076660      11/23/2015 18:50   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1076661 ‐ SWITCH‐AX‐1076664      11/23/2015 18:50   2016 Budget_Comparison_111215_v3_FINAL.pdf                                              Attorney Client
SWITCH‐AX‐1076665 ‐ SWITCH‐AX‐1076669      11/23/2015 18:50   2016 Budget_CAPEX_111215_v3_FINAL.pdf                                                   Attorney Client
SWITCH‐AX‐1076670 ‐ SWITCH‐AX‐1076673      11/23/2015 18:50   2016 Budget_Reconciliation_111215_v3_FINAL.pdf                                          Attorney Client
SWITCH‐AX‐1076674 ‐ SWITCH‐AX‐1076675      11/23/2015 19:39   no Title                                                                                Attorney Client
SWITCH‐AX‐1076676 ‐ SWITCH‐AX‐1076677      11/23/2015 19:39   Cloud                                                                                   Attorney Client
SWITCH‐AX‐1076678 ‐ SWITCH‐AX‐1076678      11/23/2015 19:42   no Title                                                                                Attorney Client;Work Product
SWITCH‐AX‐1076679 ‐ SWITCH‐AX‐1076712      11/23/2015 19:42   C:\Users\nortons\AppData\Local\Temp\Workshare\wmtemp19e0\~wtf1BFFA203.ps                Attorney Client;Work Product
SWITCH‐AX‐1076713 ‐ SWITCH‐AX‐1076743      11/23/2015 19:42   420578079_v 2_Emergency Renewed Motion for PI (GT Edits 11.23.15).DOCX                  Attorney Client;Work Product
SWITCH‐AX‐1076744 ‐ SWITCH‐AX‐1076745      11/23/2015 19:58   no Title                                                                                Attorney Client;Work Product
SWITCH‐AX‐1076746 ‐ SWITCH‐AX‐1076776      11/23/2015 19:58   Redline 420578079_v 2_Emergency Renewed Motion for PI (SC Edits 11.23.15).docx          Attorney Client;Work Product
SWITCH‐AX‐1076777 ‐ SWITCH‐AX‐1076807      11/23/2015 19:58   420578079_v 2_Emergency Renewed Motion for PI (SC Edits 11.23.15).docx                  Attorney Client;Work Product
SWITCH‐AX‐1076808 ‐ SWITCH‐AX‐1076810       11/24/2015 9:17   no Title                                                                                Attorney Client;Work Product
SWITCH‐AX‐1076811 ‐ SWITCH‐AX‐1076841       11/24/2015 9:17   EmergencyMotionPreliminaryInj11‐23‐15.pdf                                               Attorney Client;Work Product
SWITCH‐AX‐1076842 ‐ SWITCH‐AX‐1076842      11/24/2015 10:56   no Title                                                                                Attorney Client
SWITCH‐AX‐1076843 ‐ SWITCH‐AX‐1076868      11/24/2015 10:56   img‐Y24192941‐0001.pdf                                                                  Attorney Client
SWITCH‐AX‐1076869 ‐ SWITCH‐AX‐1076869      11/24/2015 10:59   no Title                                                                                Attorney Client
SWITCH‐AX‐1076870 ‐ SWITCH‐AX‐1076872      11/24/2015 10:59   DA‐15‐1354A1.pdf                                                                        Attorney Client
SWITCH‐AX‐1076873 ‐ SWITCH‐AX‐1076876      11/24/2015 11:26   no Title                                                                                Attorney Client
SWITCH‐AX‐1076877 ‐ SWITCH‐AX‐1076877      11/24/2015 11:26   New SUPERNAP[256].png                                                                   Attorney Client
SWITCH‐AX‐1076878 ‐ SWITCH‐AX‐1076881      11/24/2015 11:27   no Title                                                                                Attorney Client
SWITCH‐AX‐1076882 ‐ SWITCH‐AX‐1076882      11/24/2015 11:27   New SUPERNAP[256].png                                                                   Attorney Client
SWITCH‐AX‐1076883 ‐ SWITCH‐AX‐1076883      11/24/2015 11:27   New SUPERNAP[256].png                                                                   Attorney Client
SWITCH‐AX‐1076884 ‐ SWITCH‐AX‐1076888      11/24/2015 11:33   no Title                                                                                Attorney Client
SWITCH‐AX‐1076889 ‐ SWITCH‐AX‐1076893      11/24/2015 11:50   no Title                                                                                Attorney Client
SWITCH‐AX‐1076894 ‐ SWITCH‐AX‐1076898      11/24/2015 11:51   no Title                                                                                Attorney Client
SWITCH‐AX‐1076899 ‐ SWITCH‐AX‐1076900      11/24/2015 11:58   no Title                                                                                Attorney Client
SWITCH‐AX‐1076901 ‐ SWITCH‐AX‐1076903      11/24/2015 11:58   154081.doc                                                                              Attorney Client
SWITCH‐AX‐1076904 ‐ SWITCH‐AX‐1076905      11/24/2015 12:10   no Title                                                                                Attorney Client
SWITCH‐AX‐1076906 ‐ SWITCH‐AX‐1076907      11/24/2015 12:10   Sales ‐ Invoice                                                                         Attorney Client
SWITCH‐AX‐1076908 ‐ SWITCH‐AX‐1076909      11/24/2015 12:10   Switch Service Order Renewal (2015) (fully executed).pdf                                Attorney Client




                                                                          EXHIBIT 10, PAGE 1941
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 189 of 829


Bates                                   Document Date         Document Title                                                                Privilege
SWITCH‐AX‐1076910 ‐ SWITCH‐AX‐1076910      11/24/2015 13:19   no Title                                                                      Attorney Client
SWITCH‐AX‐1076911 ‐ SWITCH‐AX‐1076936      11/24/2015 13:19   img‐Y24211836‐0001.pdf                                                        Attorney Client
SWITCH‐AX‐1076937 ‐ SWITCH‐AX‐1076937      11/24/2015 14:20   no Title                                                                      Attorney Client
SWITCH‐AX‐1076938 ‐ SWITCH‐AX‐1076939      11/24/2015 14:20   4942_001‐c1.pdf                                                               Attorney Client
SWITCH‐AX‐1076940 ‐ SWITCH‐AX‐1076943      11/24/2015 14:28   no Title                                                                      Attorney Client;Work Product
SWITCH‐AX‐1076944 ‐ SWITCH‐AX‐1076974      11/24/2015 14:28   EmergencyMotionPreliminaryInj11‐23‐15.pdf                                     Attorney Client;Work Product
SWITCH‐AX‐1076975 ‐ SWITCH‐AX‐1076975      11/24/2015 15:34   Check Run ‐ 112715.xlsx                                                       Attorney Client
SWITCH‐AX‐1076976 ‐ SWITCH‐AX‐1076977      11/24/2015 15:54   no Title                                                                      Attorney Client
SWITCH‐AX‐1076978 ‐ SWITCH‐AX‐1076978      11/24/2015 15:54   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1076979 ‐ SWITCH‐AX‐1077017      11/24/2015 15:54   FRASER‐#1374689‐v1‐Updated_Asset_and_Breach_of_Contract_Schedules.PDF         Attorney Client
SWITCH‐AX‐1077018 ‐ SWITCH‐AX‐1077019      11/24/2015 18:05   no Title                                                                      Attorney Client
SWITCH‐AX‐1077020 ‐ SWITCH‐AX‐1077020      11/24/2015 18:05   Balance Sheet ‐ 11.20.15 v7_FINAL.pdf                                         Attorney Client
SWITCH‐AX‐1077021 ‐ SWITCH‐AX‐1077024      11/24/2015 18:05   2016 Budget_Comparison_111215_v4_FINAL.pdf                                    Attorney Client
SWITCH‐AX‐1077025 ‐ SWITCH‐AX‐1077026      11/24/2015 18:05   5‐year Income Statement.pdf                                                   Attorney Client
SWITCH‐AX‐1077027 ‐ SWITCH‐AX‐1077027      11/24/2015 18:05   5‐year Balance Sheet.pdf                                                      Attorney Client
SWITCH‐AX‐1077028 ‐ SWITCH‐AX‐1077032      11/24/2015 18:05   2016 Budget_CAPEX_111215_v4_FINAL.pdf                                         Attorney Client
SWITCH‐AX‐1077033 ‐ SWITCH‐AX‐1077036      11/24/2015 18:05   2016 Budget_Income Statement_111215_v4_FINAL.pdf                              Attorney Client
SWITCH‐AX‐1077037 ‐ SWITCH‐AX‐1077040      11/24/2015 18:05   2016 Budget_Reconciliation_111215_v4_FINAL.pdf                                Attorney Client
SWITCH‐AX‐1077041 ‐ SWITCH‐AX‐1077042      11/24/2015 18:55   no Title                                                                      Attorney Client
SWITCH‐AX‐1077043 ‐ SWITCH‐AX‐1077043      11/24/2015 18:55   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1077044 ‐ SWITCH‐AX‐1077044      11/24/2015 18:55   Collection Report 151124.xls                                                  Attorney Client
SWITCH‐AX‐1077045 ‐ SWITCH‐AX‐1077045       11/25/2015 8:24   1310 Legal Retainer.xlsx                                                      Attorney Client
SWITCH‐AX‐1077046 ‐ SWITCH‐AX‐1077048       11/25/2015 8:24   no Title                                                                      Attorney Client
SWITCH‐AX‐1077049 ‐ SWITCH‐AX‐1077079       11/25/2015 8:24   EmergencyMotionPreliminaryInj11‐23‐15.pdf                                     Attorney Client
SWITCH‐AX‐1077080 ‐ SWITCH‐AX‐1077081       11/25/2015 8:25   no Title                                                                      Attorney Client
SWITCH‐AX‐1077082 ‐ SWITCH‐AX‐1077082       11/25/2015 8:25   image001.png                                                                  Attorney Client
SWITCH‐AX‐1077083 ‐ SWITCH‐AX‐1077090       11/25/2015 8:25   Colocation Facilities Agreement.pdf                                           Attorney Client
SWITCH‐AX‐1077091 ‐ SWITCH‐AX‐1077091       11/25/2015 8:25   Nellson Neutraceutical ‐ SO ‐ 1 cabinet.pdf                                   Attorney Client
SWITCH‐AX‐1077092 ‐ SWITCH‐AX‐1077093       11/25/2015 8:25   no Title                                                                      Attorney Client
SWITCH‐AX‐1077094 ‐ SWITCH‐AX‐1077094       11/25/2015 8:25   image001.png                                                                  Attorney Client
SWITCH‐AX‐1077095 ‐ SWITCH‐AX‐1077102       11/25/2015 8:25   Colocation Facilities Agreement.pdf                                           Attorney Client
SWITCH‐AX‐1077103 ‐ SWITCH‐AX‐1077103       11/25/2015 8:25   Nellson Neutraceutical ‐ SO ‐ 1 cabinet.pdf                                   Attorney Client
SWITCH‐AX‐1077104 ‐ SWITCH‐AX‐1077106       11/25/2015 8:38   no Title                                                                      Attorney Client
SWITCH‐AX‐1077107 ‐ SWITCH‐AX‐1077118       11/25/2015 8:38   STATE OF NEVADA                                                               Attorney Client
SWITCH‐AX‐1077119 ‐ SWITCH‐AX‐1077131       11/25/2015 8:38   MAKE SURE THIS FILE IS IN YOUR WORK DIRECTORY AND NOT THE ORIGINAL TEMPLATE   Attorney Client
SWITCH‐AX‐1077132 ‐ SWITCH‐AX‐1077147       11/25/2015 8:38   STATE OF NEVADA                                                               Attorney Client
SWITCH‐AX‐1077148 ‐ SWITCH‐AX‐1077153      11/25/2015 10:46   no Title                                                                      Attorney Client
SWITCH‐AX‐1077154 ‐ SWITCH‐AX‐1077154      11/25/2015 10:46   image004.jpg                                                                  Attorney Client
SWITCH‐AX‐1077155 ‐ SWITCH‐AX‐1077155      11/25/2015 10:46   image005.png                                                                  Attorney Client
SWITCH‐AX‐1077156 ‐ SWITCH‐AX‐1077164      11/25/2015 10:46   Clean Redline CFA Switch Crowdstrike 11‐25‐15.pdf                             Attorney Client
SWITCH‐AX‐1077165 ‐ SWITCH‐AX‐1077173      11/25/2015 10:46   Redline CFA Switch Crowdstrike 11‐25‐15 PDF.pdf                               Attorney Client
SWITCH‐AX‐1077174 ‐ SWITCH‐AX‐1077176      11/25/2015 11:02   no Title                                                                      Attorney Client
SWITCH‐AX‐1077177 ‐ SWITCH‐AX‐1077185      11/25/2015 11:02   Clean Redline CFA Switch Nellson Nutraceuticals V1 to V2 11‐25‐15.pdf         Attorney Client
SWITCH‐AX‐1077186 ‐ SWITCH‐AX‐1077186      11/25/2015 11:02   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1077187 ‐ SWITCH‐AX‐1077187      11/25/2015 11:02   image003.png                                                                  Attorney Client
SWITCH‐AX‐1077188 ‐ SWITCH‐AX‐1077196      11/25/2015 11:02   Redline CFA Switch Nellson Nutraceuticals V1 to V2 11‐25‐15.pdf               Attorney Client




                                                                         EXHIBIT 10, PAGE 1942
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 190 of 829


Bates                                   Document Date         Document Title                                                          Privilege
SWITCH‐AX‐1077197 ‐ SWITCH‐AX‐1077197      11/25/2015 11:07   no Title                                                                Attorney Client
SWITCH‐AX‐1077198 ‐ SWITCH‐AX‐1077198      11/25/2015 11:07   ATT00002.htm                                                            Attorney Client
SWITCH‐AX‐1077199 ‐ SWITCH‐AX‐1077207      11/25/2015 11:07   Clean Redline CFA Switch Nellson Nutraceuticals V1 to V2 11‐25‐15.pdf   Attorney Client
SWITCH‐AX‐1077208 ‐ SWITCH‐AX‐1077208      11/25/2015 11:07   ATT00001.htm                                                            Attorney Client
SWITCH‐AX‐1077209 ‐ SWITCH‐AX‐1077209      11/25/2015 11:07   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1077210 ‐ SWITCH‐AX‐1077210      11/25/2015 11:07   ATT00003.htm                                                            Attorney Client
SWITCH‐AX‐1077211 ‐ SWITCH‐AX‐1077219      11/25/2015 11:07   Redline CFA Switch Nellson Nutraceuticals V1 to V2 11‐25‐15.pdf         Attorney Client
SWITCH‐AX‐1077220 ‐ SWITCH‐AX‐1077222      11/25/2015 11:08   no Title                                                                Attorney Client
SWITCH‐AX‐1077223 ‐ SWITCH‐AX‐1077223      11/25/2015 11:08   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1077224 ‐ SWITCH‐AX‐1077232      11/25/2015 11:08   Clean Redline CFA Switch Nellson Nutraceuticals V1 to V2 11‐25‐15.pdf   Attorney Client
SWITCH‐AX‐1077233 ‐ SWITCH‐AX‐1077233      11/25/2015 11:08   image003.png                                                            Attorney Client
SWITCH‐AX‐1077234 ‐ SWITCH‐AX‐1077242      11/25/2015 11:08   Redline CFA Switch Nellson Nutraceuticals V1 to V2 11‐25‐15.pdf         Attorney Client
SWITCH‐AX‐1077243 ‐ SWITCH‐AX‐1077244      11/25/2015 11:11   no Title                                                                Attorney Client
SWITCH‐AX‐1077245 ‐ SWITCH‐AX‐1077245      11/25/2015 11:11   image005.png                                                            Attorney Client
SWITCH‐AX‐1077246 ‐ SWITCH‐AX‐1077246      11/25/2015 11:11   ATT00001.htm                                                            Attorney Client
SWITCH‐AX‐1077247 ‐ SWITCH‐AX‐1077255      11/25/2015 11:11   Redline CFA Switch Crowdstrike 11‐25‐15 PDF.pdf                         Attorney Client
SWITCH‐AX‐1077256 ‐ SWITCH‐AX‐1077264      11/25/2015 11:11   Clean Redline CFA Switch Crowdstrike 11‐25‐15.pdf                       Attorney Client
SWITCH‐AX‐1077265 ‐ SWITCH‐AX‐1077265      11/25/2015 11:11   ATT00006.htm                                                            Attorney Client
SWITCH‐AX‐1077266 ‐ SWITCH‐AX‐1077266      11/25/2015 11:11   ATT00002.htm                                                            Attorney Client
SWITCH‐AX‐1077267 ‐ SWITCH‐AX‐1077267      11/25/2015 11:11   ATT00005.htm                                                            Attorney Client
SWITCH‐AX‐1077268 ‐ SWITCH‐AX‐1077269      11/25/2015 11:11   ATT00004.htm                                                            Attorney Client
SWITCH‐AX‐1077270 ‐ SWITCH‐AX‐1077271      11/25/2015 11:11   ATT00003.htm                                                            Attorney Client
SWITCH‐AX‐1077272 ‐ SWITCH‐AX‐1077272      11/25/2015 11:11   image004.jpg                                                            Attorney Client
SWITCH‐AX‐1077273 ‐ SWITCH‐AX‐1077274      11/25/2015 11:11   no Title                                                                Attorney Client
SWITCH‐AX‐1077275 ‐ SWITCH‐AX‐1077275      11/25/2015 11:11   ATT00005.htm                                                            Attorney Client
SWITCH‐AX‐1077276 ‐ SWITCH‐AX‐1077276      11/25/2015 11:11   image004.jpg                                                            Attorney Client
SWITCH‐AX‐1077277 ‐ SWITCH‐AX‐1077278      11/25/2015 11:11   ATT00004.htm                                                            Attorney Client
SWITCH‐AX‐1077279 ‐ SWITCH‐AX‐1077280      11/25/2015 11:11   ATT00003.htm                                                            Attorney Client
SWITCH‐AX‐1077281 ‐ SWITCH‐AX‐1077289      11/25/2015 11:11   Clean Redline CFA Switch Crowdstrike 11‐25‐15.pdf                       Attorney Client
SWITCH‐AX‐1077290 ‐ SWITCH‐AX‐1077290      11/25/2015 11:11   ATT00006.htm                                                            Attorney Client
SWITCH‐AX‐1077291 ‐ SWITCH‐AX‐1077291      11/25/2015 11:11   ATT00001.htm                                                            Attorney Client
SWITCH‐AX‐1077292 ‐ SWITCH‐AX‐1077292      11/25/2015 11:11   image005.png                                                            Attorney Client
SWITCH‐AX‐1077293 ‐ SWITCH‐AX‐1077293      11/25/2015 11:11   ATT00002.htm                                                            Attorney Client
SWITCH‐AX‐1077294 ‐ SWITCH‐AX‐1077302      11/25/2015 11:11   Redline CFA Switch Crowdstrike 11‐25‐15 PDF.pdf                         Attorney Client
SWITCH‐AX‐1077303 ‐ SWITCH‐AX‐1077304      11/25/2015 11:36   no Title                                                                Attorney Client
SWITCH‐AX‐1077305 ‐ SWITCH‐AX‐1077305      11/25/2015 11:36   Master Services                                                         Attorney Client
SWITCH‐AX‐1077306 ‐ SWITCH‐AX‐1077306      11/25/2015 11:36   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1077307 ‐ SWITCH‐AX‐1077315      11/25/2015 11:36   Redline CFA Switch Diamond Resorts V1 to V2 11‐25‐15.docx               Attorney Client
SWITCH‐AX‐1077316 ‐ SWITCH‐AX‐1077316      11/25/2015 13:23   no Title                                                                Attorney Client
SWITCH‐AX‐1077317 ‐ SWITCH‐AX‐1077322      11/25/2015 13:23   Software Eng 11.25.15.pdf                                               Attorney Client
SWITCH‐AX‐1077323 ‐ SWITCH‐AX‐1077323      11/25/2015 13:23   image001.png                                                            Attorney Client
SWITCH‐AX‐1077324 ‐ SWITCH‐AX‐1077324      11/25/2015 14:45   no Title                                                                Attorney Client
SWITCH‐AX‐1077325 ‐ SWITCH‐AX‐1077325      11/25/2015 14:45   5‐Year Balance Sheet_BOD.pdf                                            Attorney Client
SWITCH‐AX‐1077326 ‐ SWITCH‐AX‐1077327      11/25/2015 14:45   5 ‐ Year Income Statement by Year_BOD.pdf                               Attorney Client
SWITCH‐AX‐1077328 ‐ SWITCH‐AX‐1077328      11/25/2015 14:45   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1077329 ‐ SWITCH‐AX‐1077330      11/25/2015 14:45   Variance Report ‐ October 2015_BOD Version.pdf                          Attorney Client




                                                                           EXHIBIT 10, PAGE 1943
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 191 of 829


Bates                                   Document Date         Document Title                                     Privilege
SWITCH‐AX‐1077331 ‐ SWITCH‐AX‐1077331      11/25/2015 14:45   5‐Year Balance Sheet by Year_BOD.pdf               Attorney Client
SWITCH‐AX‐1077332 ‐ SWITCH‐AX‐1077335      11/25/2015 14:45   2016 Budget_Income Statement ‐ BOD.pdf             Attorney Client
SWITCH‐AX‐1077336 ‐ SWITCH‐AX‐1077337      11/25/2015 14:45   5‐Year Income Statement_BOD.pdf                    Attorney Client
SWITCH‐AX‐1077338 ‐ SWITCH‐AX‐1077338      11/25/2015 14:45   2016 Budget_Balance Sheet ‐ BOD.pdf                Attorney Client
SWITCH‐AX‐1077339 ‐ SWITCH‐AX‐1077339      11/25/2015 14:48   no Title                                           Attorney Client
SWITCH‐AX‐1077340 ‐ SWITCH‐AX‐1077359      11/25/2015 14:48   view.pdf                                           Attorney Client
SWITCH‐AX‐1077360 ‐ SWITCH‐AX‐1077361      11/25/2015 14:54   no Title                                           Attorney Client
SWITCH‐AX‐1077362 ‐ SWITCH‐AX‐1077362      11/25/2015 14:54   image001.jpg                                       Attorney Client
SWITCH‐AX‐1077363 ‐ SWITCH‐AX‐1077373      11/25/2015 14:54   3e ‐ 2016 Budget.pdf                               Attorney Client
SWITCH‐AX‐1077374 ‐ SWITCH‐AX‐1077374      11/25/2015 14:55   no Title                                           Attorney Client
SWITCH‐AX‐1077375 ‐ SWITCH‐AX‐1077382      11/25/2015 14:55   3c ‐ 09‐17‐2015 Manager Mtg Minutes.pdf            Attorney Client
SWITCH‐AX‐1077383 ‐ SWITCH‐AX‐1077383      11/25/2015 14:55   12‐03‐2015 Board Package.zip                       Attorney Client
SWITCH‐AX‐1077384 ‐ SWITCH‐AX‐1077387      11/25/2015 14:55   3f ‐ Form of Manager Award Agreement.pdf           Attorney Client
SWITCH‐AX‐1077388 ‐ SWITCH‐AX‐1077398      11/25/2015 14:55   3e ‐ 2016 Budget.pdf                               Attorney Client
SWITCH‐AX‐1077399 ‐ SWITCH‐AX‐1077400      11/25/2015 14:55   1b ‐ 09‐17‐2015 Nom and Gov Comm Mtg Minutes.pdf   Attorney Client
SWITCH‐AX‐1077401 ‐ SWITCH‐AX‐1077403      11/25/2015 14:55   2b ‐ 09‐17‐2015 Comp Comm Mtg Minutes.pdf          Attorney Client
SWITCH‐AX‐1077404 ‐ SWITCH‐AX‐1077404      11/25/2015 14:55   2a ‐ Comp Comm Mtg Agenda.pdf                      Attorney Client
SWITCH‐AX‐1077405 ‐ SWITCH‐AX‐1077406      11/25/2015 14:55   3d ‐ Budget v. Actual at 10‐31‐2015.pdf            Attorney Client
SWITCH‐AX‐1077407 ‐ SWITCH‐AX‐1077407      11/25/2015 14:55   3a ‐ Manager Mtg Agenda.pdf                        Attorney Client
SWITCH‐AX‐1077408 ‐ SWITCH‐AX‐1077409      11/25/2015 14:55   3b ‐ Proposed Manager Resolutions.pdf              Attorney Client
SWITCH‐AX‐1077410 ‐ SWITCH‐AX‐1077410      11/25/2015 14:55   1a ‐ Nom and Gov Comm Mtg Agenda.pdf               Attorney Client
SWITCH‐AX‐1077411 ‐ SWITCH‐AX‐1077411      11/25/2015 15:18   no Title                                           Attorney Client
SWITCH‐AX‐1077412 ‐ SWITCH‐AX‐1077415      11/25/2015 15:18   2016 Budget_Reconciliation_111215_v4_FINAL.pdf     Attorney Client
SWITCH‐AX‐1077416 ‐ SWITCH‐AX‐1077420      11/25/2015 15:18   2016 Budget_CAPEX_111215_v4_FINAL.pdf              Attorney Client
SWITCH‐AX‐1077421 ‐ SWITCH‐AX‐1077424      11/25/2015 15:18   2016 Budget_Comparison_111215_v4_FINAL.pdf         Attorney Client
SWITCH‐AX‐1077425 ‐ SWITCH‐AX‐1077425      11/25/2015 15:28   Collection Report 151124.xls                       Attorney Client
SWITCH‐AX‐1077426 ‐ SWITCH‐AX‐1077426      11/25/2015 15:32   Collection Report 151125.xls                       Attorney Client
SWITCH‐AX‐1077427 ‐ SWITCH‐AX‐1077428      11/25/2015 15:32   no Title                                           Attorney Client
SWITCH‐AX‐1077429 ‐ SWITCH‐AX‐1077429      11/25/2015 15:32   Collection Report 151125.xls                       Attorney Client
SWITCH‐AX‐1077430 ‐ SWITCH‐AX‐1077430      11/25/2015 15:32   image002.jpg                                       Attorney Client
SWITCH‐AX‐1077431 ‐ SWITCH‐AX‐1077441      11/25/2015 16:49   no Title                                           Attorney Client
SWITCH‐AX‐1077442 ‐ SWITCH‐AX‐1077454      11/25/2015 16:52   no Title                                           Attorney Client
SWITCH‐AX‐1077455 ‐ SWITCH‐AX‐1077467      11/25/2015 16:52   no Title                                           Attorney Client
SWITCH‐AX‐1077468 ‐ SWITCH‐AX‐1077469      11/25/2015 17:46   no Title                                           Attorney Client
SWITCH‐AX‐1077470 ‐ SWITCH‐AX‐1077470      11/25/2015 17:46   3a ‐ Manager Mtg Agenda.pdf                        Attorney Client
SWITCH‐AX‐1077471 ‐ SWITCH‐AX‐1077471      11/25/2015 17:46   12‐03‐2015 Board Package.zip                       Attorney Client
SWITCH‐AX‐1077472 ‐ SWITCH‐AX‐1077479      11/25/2015 17:46   3c ‐ 09‐17‐2015 Manager Mtg Minutes.pdf            Attorney Client
SWITCH‐AX‐1077480 ‐ SWITCH‐AX‐1077483      11/25/2015 17:46   3f ‐ Form of Manager Award Agreement.pdf           Attorney Client
SWITCH‐AX‐1077484 ‐ SWITCH‐AX‐1077486      11/25/2015 17:46   2b ‐ 09‐17‐2015 Comp Comm Mtg Minutes.pdf          Attorney Client
SWITCH‐AX‐1077487 ‐ SWITCH‐AX‐1077488      11/25/2015 17:46   3b ‐ Proposed Manager Resolutions.pdf              Attorney Client
SWITCH‐AX‐1077489 ‐ SWITCH‐AX‐1077489      11/25/2015 17:46   2a ‐ Comp Comm Mtg Agenda.pdf                      Attorney Client
SWITCH‐AX‐1077490 ‐ SWITCH‐AX‐1077491      11/25/2015 17:46   3d ‐ Budget v. Actual at 10‐31‐2015.pdf            Attorney Client
SWITCH‐AX‐1077492 ‐ SWITCH‐AX‐1077492      11/25/2015 17:46   1a ‐ Nom and Gov Comm Mtg Agenda.pdf               Attorney Client
SWITCH‐AX‐1077493 ‐ SWITCH‐AX‐1077494      11/25/2015 17:46   1b ‐ 09‐17‐2015 Nom and Gov Comm Mtg Minutes.pdf   Attorney Client
SWITCH‐AX‐1077495 ‐ SWITCH‐AX‐1077505      11/25/2015 17:46   3e ‐ 2016 Budget.pdf                               Attorney Client
SWITCH‐AX‐1077506 ‐ SWITCH‐AX‐1077507      11/25/2015 18:38   no Title                                           Attorney Client




                                                                         EXHIBIT 10, PAGE 1944
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 192 of 829


Bates                                   Document Date         Document Title                                                           Privilege
SWITCH‐AX‐1077508 ‐ SWITCH‐AX‐1077508      11/25/2015 18:38   3a ‐ Manager Mtg Agenda.pdf                                              Attorney Client
SWITCH‐AX‐1077509 ‐ SWITCH‐AX‐1077509      11/25/2015 18:38   12‐03‐2015 Board Package.zip                                             Attorney Client
SWITCH‐AX‐1077510 ‐ SWITCH‐AX‐1077512      11/25/2015 18:38   2b ‐ 09‐17‐2015 Comp Comm Mtg Minutes.pdf                                Attorney Client
SWITCH‐AX‐1077513 ‐ SWITCH‐AX‐1077520      11/25/2015 18:38   3c ‐ 09‐17‐2015 Manager Mtg Minutes.pdf                                  Attorney Client
SWITCH‐AX‐1077521 ‐ SWITCH‐AX‐1077521      11/25/2015 18:38   2a ‐ Comp Comm Mtg Agenda.pdf                                            Attorney Client
SWITCH‐AX‐1077522 ‐ SWITCH‐AX‐1077523      11/25/2015 18:38   1b ‐ 09‐17‐2015 Nom and Gov Comm Mtg Minutes.pdf                         Attorney Client
SWITCH‐AX‐1077524 ‐ SWITCH‐AX‐1077534      11/25/2015 18:38   3e ‐ 2016 Budget.pdf                                                     Attorney Client
SWITCH‐AX‐1077535 ‐ SWITCH‐AX‐1077535      11/25/2015 18:38   ATT00001.htm                                                             Attorney Client
SWITCH‐AX‐1077536 ‐ SWITCH‐AX‐1077537      11/25/2015 18:38   3d ‐ Budget v. Actual at 10‐31‐2015.pdf                                  Attorney Client
SWITCH‐AX‐1077538 ‐ SWITCH‐AX‐1077538      11/25/2015 18:38   1a ‐ Nom and Gov Comm Mtg Agenda.pdf                                     Attorney Client
SWITCH‐AX‐1077539 ‐ SWITCH‐AX‐1077540      11/25/2015 18:38   3b ‐ Proposed Manager Resolutions.pdf                                    Attorney Client
SWITCH‐AX‐1077541 ‐ SWITCH‐AX‐1077544      11/25/2015 18:38   3f ‐ Form of Manager Award Agreement.pdf                                 Attorney Client
SWITCH‐AX‐1077545 ‐ SWITCH‐AX‐1077546      11/25/2015 18:38   no Title                                                                 Attorney Client
SWITCH‐AX‐1077547 ‐ SWITCH‐AX‐1077547      11/25/2015 18:38   2a ‐ Comp Comm Mtg Agenda.pdf                                            Attorney Client
SWITCH‐AX‐1077548 ‐ SWITCH‐AX‐1077549      11/25/2015 18:38   3d ‐ Budget v. Actual at 10‐31‐2015.pdf                                  Attorney Client
SWITCH‐AX‐1077550 ‐ SWITCH‐AX‐1077560      11/25/2015 18:38   3e ‐ 2016 Budget.pdf                                                     Attorney Client
SWITCH‐AX‐1077561 ‐ SWITCH‐AX‐1077563      11/25/2015 18:38   2b ‐ 09‐17‐2015 Comp Comm Mtg Minutes.pdf                                Attorney Client
SWITCH‐AX‐1077564 ‐ SWITCH‐AX‐1077567      11/25/2015 18:38   3f ‐ Form of Manager Award Agreement.pdf                                 Attorney Client
SWITCH‐AX‐1077568 ‐ SWITCH‐AX‐1077568      11/25/2015 18:38   3a ‐ Manager Mtg Agenda.pdf                                              Attorney Client
SWITCH‐AX‐1077569 ‐ SWITCH‐AX‐1077570      11/25/2015 18:38   3b ‐ Proposed Manager Resolutions.pdf                                    Attorney Client
SWITCH‐AX‐1077571 ‐ SWITCH‐AX‐1077571      11/25/2015 18:38   1a ‐ Nom and Gov Comm Mtg Agenda.pdf                                     Attorney Client
SWITCH‐AX‐1077572 ‐ SWITCH‐AX‐1077572      11/25/2015 18:38   ATT00001.htm                                                             Attorney Client
SWITCH‐AX‐1077573 ‐ SWITCH‐AX‐1077574      11/25/2015 18:38   1b ‐ 09‐17‐2015 Nom and Gov Comm Mtg Minutes.pdf                         Attorney Client
SWITCH‐AX‐1077575 ‐ SWITCH‐AX‐1077575      11/25/2015 18:38   12‐03‐2015 Board Package.zip                                             Attorney Client
SWITCH‐AX‐1077576 ‐ SWITCH‐AX‐1077583      11/25/2015 18:38   3c ‐ 09‐17‐2015 Manager Mtg Minutes.pdf                                  Attorney Client
SWITCH‐AX‐1077584 ‐ SWITCH‐AX‐1077596      11/25/2015 23:12   no Title                                                                 Attorney Client;Work Product
SWITCH‐AX‐1077597 ‐ SWITCH‐AX‐1077609      11/25/2015 23:13   no Title                                                                 Attorney Client
SWITCH‐AX‐1077610 ‐ SWITCH‐AX‐1077656       11/30/2015 8:21   no Title                                                                 Attorney Client;Work Product
SWITCH‐AX‐1077657 ‐ SWITCH‐AX‐1077660       11/30/2015 8:21   Settlement_Agreement_Swiss_FINAL.PDF                                     Attorney Client;Work Product
SWITCH‐AX‐1077661 ‐ SWITCH‐AX‐1077661      11/30/2015 10:33   no Title                                                                 Attorney Client
SWITCH‐AX‐1077662 ‐ SWITCH‐AX‐1077819      11/30/2015 10:33   Switch NPC NGR Agreement ‐ Executed 11.20.15.pdf                         Attorney Client
SWITCH‐AX‐1077820 ‐ SWITCH‐AX‐1077824      11/30/2015 10:33   PC Sales Agreement ‐ 11.20.15 Executed.pdf                               Attorney Client
SWITCH‐AX‐1077825 ‐ SWITCH‐AX‐1077826      11/30/2015 10:33   Switch Sierra Side Letter Agreement re PC ROFR ‐ Executed 11.20.15.pdf   Attorney Client
SWITCH‐AX‐1077827 ‐ SWITCH‐AX‐1077983      11/30/2015 10:33   Switch Sierra NGR Agreement‐Executed 11 20 15.pdf                        Attorney Client
SWITCH‐AX‐1077984 ‐ SWITCH‐AX‐1077985      11/30/2015 11:31   no Title                                                                 Attorney Client
SWITCH‐AX‐1077986 ‐ SWITCH‐AX‐1077990      11/30/2015 11:31   Asset Write‐up.docx                                                      Attorney Client
SWITCH‐AX‐1077991 ‐ SWITCH‐AX‐1077991      11/30/2015 11:31   image003.jpg                                                             Attorney Client
SWITCH‐AX‐1077992 ‐ SWITCH‐AX‐1077994      11/30/2015 11:46   no Title                                                                 Attorney Client
SWITCH‐AX‐1077995 ‐ SWITCH‐AX‐1077995      11/30/2015 11:46   Master Services                                                          Attorney Client
SWITCH‐AX‐1077996 ‐ SWITCH‐AX‐1078004      11/30/2015 11:46   Redline CFA Switch Diamond Resorts V1 to V2 11‐25‐15.docx                Attorney Client
SWITCH‐AX‐1078005 ‐ SWITCH‐AX‐1078005      11/30/2015 11:46   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1078006 ‐ SWITCH‐AX‐1078007      11/30/2015 12:04   no Title                                                                 Attorney Client
SWITCH‐AX‐1078008 ‐ SWITCH‐AX‐1078008      11/30/2015 12:04   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1078009 ‐ SWITCH‐AX‐1078017      11/30/2015 12:04   Redline CFA Switch Diamond Resorts V1 to V2 11‐30‐15 (PDF).pdf           Attorney Client
SWITCH‐AX‐1078018 ‐ SWITCH‐AX‐1078018      11/30/2015 12:04   Master Services                                                          Attorney Client
SWITCH‐AX‐1078019 ‐ SWITCH‐AX‐1078019      11/30/2015 12:17   no Title                                                                 Attorney Client




                                                                           EXHIBIT 10, PAGE 1945
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 193 of 829


Bates                                   Document Date         Document Title                                                                  Privilege
SWITCH‐AX‐1078020 ‐ SWITCH‐AX‐1078020      11/30/2015 12:17   Master Services                                                                 Attorney Client
SWITCH‐AX‐1078021 ‐ SWITCH‐AX‐1078029      11/30/2015 12:17   Redline CFA Switch Diamond Resorts V1 to V2 11‐30‐15 (PDF).pdf                  Attorney Client
SWITCH‐AX‐1078030 ‐ SWITCH‐AX‐1078030      11/30/2015 13:57   11‐15 Nov Switch Check Deposit.xlsx                                             Attorney Client
SWITCH‐AX‐1078031 ‐ SWITCH‐AX‐1078032      11/30/2015 14:34   no Title                                                                        Attorney Client
SWITCH‐AX‐1078033 ‐ SWITCH‐AX‐1078033      11/30/2015 14:34   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1078034 ‐ SWITCH‐AX‐1078034      11/30/2015 14:50   no Title                                                                        Attorney Client
SWITCH‐AX‐1078035 ‐ SWITCH‐AX‐1078036      11/30/2015 14:53   no Title                                                                        Attorney Client
SWITCH‐AX‐1078037 ‐ SWITCH‐AX‐1078038      11/30/2015 14:54   no Title                                                                        Attorney Client
SWITCH‐AX‐1078039 ‐ SWITCH‐AX‐1078039      11/30/2015 15:29   no Title                                                                        Attorney Client
SWITCH‐AX‐1078040 ‐ SWITCH‐AX‐1078041      11/30/2015 15:29   JS 2015 ‐ November 30 PPAS v4.docx                                              Attorney Client
SWITCH‐AX‐1078042 ‐ SWITCH‐AX‐1078048      11/30/2015 15:29   no Title                                                                        Attorney Client
SWITCH‐AX‐1078049 ‐ SWITCH‐AX‐1078049      11/30/2015 15:29   SO ‐ True North ITG, Inc. ‐ 11‐30‐15.pdf                                        Attorney Client
SWITCH‐AX‐1078050 ‐ SWITCH‐AX‐1078057      11/30/2015 15:29   Colocation Facilities Agreement v042915 (fillable form).pdf                     Attorney Client
SWITCH‐AX‐1078058 ‐ SWITCH‐AX‐1078059      11/30/2015 15:37   no Title                                                                        Attorney Client
SWITCH‐AX‐1078060 ‐ SWITCH‐AX‐1078106      11/30/2015 15:37   2005‐01‐07_7238.pdf                                                             Attorney Client
SWITCH‐AX‐1078107 ‐ SWITCH‐AX‐1078147      11/30/2015 15:37   2006‐01‐06_1.pdf                                                                Attorney Client
SWITCH‐AX‐1078148 ‐ SWITCH‐AX‐1078206      11/30/2015 15:37   2004‐01_Misc.pdf                                                                Attorney Client
SWITCH‐AX‐1078207 ‐ SWITCH‐AX‐1078207      11/30/2015 15:37   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1078208 ‐ SWITCH‐AX‐1078208      11/30/2015 15:51   no Title                                                                        Attorney Client
SWITCH‐AX‐1078209 ‐ SWITCH‐AX‐1078211      11/30/2015 15:51   C011‐031109‐002‐SO# (100M N2 to 8250 S Durango for CommPartners).pdf            Attorney Client
SWITCH‐AX‐1078212 ‐ SWITCH‐AX‐1078212      11/30/2015 15:51   X010‐121809‐016‐SO (10Gig from Equinex Ahsburn to Equinix LA for MySpace).pdf   Attorney Client
SWITCH‐AX‐1078213 ‐ SWITCH‐AX‐1078214      11/30/2015 15:51   C018‐010713‐016‐SO (10G for Republic Svcs.).pdf                                 Attorney Client
SWITCH‐AX‐1078215 ‐ SWITCH‐AX‐1078215      11/30/2015 15:51   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1078216 ‐ SWITCH‐AX‐1078216      11/30/2015 15:51   I061‐120910‐001‐SO (eBay 10Gig to Sacramento).pdf                               Attorney Client
SWITCH‐AX‐1078217 ‐ SWITCH‐AX‐1078218      11/30/2015 15:51   Z059‐101410‐001‐SO (10Gig for eBay).pdf                                         Attorney Client
SWITCH‐AX‐1078219 ‐ SWITCH‐AX‐1078222      11/30/2015 15:51   V026‐062209‐006‐SO (OC‐12 for ESnet, Regents to 3550 General Atomic).pdf        Attorney Client
SWITCH‐AX‐1078223 ‐ SWITCH‐AX‐1078224      11/30/2015 15:52   no Title                                                                        Attorney Client
SWITCH‐AX‐1078225 ‐ SWITCH‐AX‐1078225      11/30/2015 15:52   image003.jpg                                                                    Attorney Client
SWITCH‐AX‐1078226 ‐ SWITCH‐AX‐1078227      11/30/2015 15:58   no Title                                                                        Attorney Client
SWITCH‐AX‐1078228 ‐ SWITCH‐AX‐1078228      11/30/2015 15:58   ATT00003.htm                                                                    Attorney Client
SWITCH‐AX‐1078229 ‐ SWITCH‐AX‐1078229      11/30/2015 15:58   ATT00006.htm                                                                    Attorney Client
SWITCH‐AX‐1078230 ‐ SWITCH‐AX‐1078230      11/30/2015 15:58   ATT00001.htm                                                                    Attorney Client
SWITCH‐AX‐1078231 ‐ SWITCH‐AX‐1078231      11/30/2015 15:58   ATT00004.htm                                                                    Attorney Client
SWITCH‐AX‐1078232 ‐ SWITCH‐AX‐1078235      11/30/2015 15:58   Proline 21 advanced retrofit brochure.pdf                                       Attorney Client
SWITCH‐AX‐1078236 ‐ SWITCH‐AX‐1078236      11/30/2015 15:58   ATT00008.htm                                                                    Attorney Client
SWITCH‐AX‐1078237 ‐ SWITCH‐AX‐1078246      11/30/2015 15:58   Tradewinds Letter Head Form                                                     Attorney Client
SWITCH‐AX‐1078247 ‐ SWITCH‐AX‐1078247      11/30/2015 15:58   ATT00002.htm                                                                    Attorney Client
SWITCH‐AX‐1078248 ‐ SWITCH‐AX‐1078248      11/30/2015 15:58   ATT00005.htm                                                                    Attorney Client
SWITCH‐AX‐1078249 ‐ SWITCH‐AX‐1078249      11/30/2015 15:58   ATT00007.htm                                                                    Attorney Client
SWITCH‐AX‐1078250 ‐ SWITCH‐AX‐1078545      11/30/2015 15:58   AviSource                                                                       Attorney Client
SWITCH‐AX‐1078546 ‐ SWITCH‐AX‐1078547      11/30/2015 16:06   no Title                                                                        Attorney Client
SWITCH‐AX‐1078548 ‐ SWITCH‐AX‐1078548      11/30/2015 16:06   ATT00004.htm                                                                    Attorney Client
SWITCH‐AX‐1078549 ‐ SWITCH‐AX‐1078552      11/30/2015 16:06   Proline 21 advanced retrofit brochure.pdf                                       Attorney Client
SWITCH‐AX‐1078553 ‐ SWITCH‐AX‐1078553      11/30/2015 16:06   ATT00005.htm                                                                    Attorney Client
SWITCH‐AX‐1078554 ‐ SWITCH‐AX‐1078554      11/30/2015 16:06   ATT00002.htm                                                                    Attorney Client
SWITCH‐AX‐1078555 ‐ SWITCH‐AX‐1078555      11/30/2015 16:06   ATT00007.htm                                                                    Attorney Client




                                                                          EXHIBIT 10, PAGE 1946
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 194 of 829


Bates                                   Document Date         Document Title                                                   Privilege
SWITCH‐AX‐1078556 ‐ SWITCH‐AX‐1078851      11/30/2015 16:06   AviSource                                                        Attorney Client
SWITCH‐AX‐1078852 ‐ SWITCH‐AX‐1078852      11/30/2015 16:06   ATT00003.htm                                                     Attorney Client
SWITCH‐AX‐1078853 ‐ SWITCH‐AX‐1078853      11/30/2015 16:06   ATT00001.htm                                                     Attorney Client
SWITCH‐AX‐1078854 ‐ SWITCH‐AX‐1078854      11/30/2015 16:06   ATT00008.htm                                                     Attorney Client
SWITCH‐AX‐1078855 ‐ SWITCH‐AX‐1078855      11/30/2015 16:06   ATT00006.htm                                                     Attorney Client
SWITCH‐AX‐1078856 ‐ SWITCH‐AX‐1078865      11/30/2015 16:06   Tradewinds Letter Head Form                                      Attorney Client
SWITCH‐AX‐1078866 ‐ SWITCH‐AX‐1078867      11/30/2015 16:06   no Title                                                         Attorney Client
SWITCH‐AX‐1078868 ‐ SWITCH‐AX‐1078868      11/30/2015 16:06   ATT00005.htm                                                     Attorney Client
SWITCH‐AX‐1078869 ‐ SWITCH‐AX‐1078872      11/30/2015 16:06   Proline 21 advanced retrofit brochure.pdf                        Attorney Client
SWITCH‐AX‐1078873 ‐ SWITCH‐AX‐1078873      11/30/2015 16:06   ATT00004.htm                                                     Attorney Client
SWITCH‐AX‐1078874 ‐ SWITCH‐AX‐1078883      11/30/2015 16:06   Tradewinds Letter Head Form                                      Attorney Client
SWITCH‐AX‐1078884 ‐ SWITCH‐AX‐1078884      11/30/2015 16:06   ATT00006.htm                                                     Attorney Client
SWITCH‐AX‐1078885 ‐ SWITCH‐AX‐1078885      11/30/2015 16:06   ATT00007.htm                                                     Attorney Client
SWITCH‐AX‐1078886 ‐ SWITCH‐AX‐1078886      11/30/2015 16:06   ATT00003.htm                                                     Attorney Client
SWITCH‐AX‐1078887 ‐ SWITCH‐AX‐1078887      11/30/2015 16:06   ATT00008.htm                                                     Attorney Client
SWITCH‐AX‐1078888 ‐ SWITCH‐AX‐1078888      11/30/2015 16:06   ATT00001.htm                                                     Attorney Client
SWITCH‐AX‐1078889 ‐ SWITCH‐AX‐1078889      11/30/2015 16:06   ATT00002.htm                                                     Attorney Client
SWITCH‐AX‐1078890 ‐ SWITCH‐AX‐1079185      11/30/2015 16:06   AviSource                                                        Attorney Client
SWITCH‐AX‐1079186 ‐ SWITCH‐AX‐1079188      11/30/2015 16:14   no Title                                                         Attorney Client;Work Product
SWITCH‐AX‐1079189 ‐ SWITCH‐AX‐1079191      11/30/2015 16:14   no Title                                                         Attorney Client
SWITCH‐AX‐1079192 ‐ SWITCH‐AX‐1079193      11/30/2015 16:55   no Title                                                         Attorney Client
SWITCH‐AX‐1079194 ‐ SWITCH‐AX‐1079195      11/30/2015 16:55   5‐Year Income Statement by Year_FINAL.pdf                        Attorney Client
SWITCH‐AX‐1079196 ‐ SWITCH‐AX‐1079196      11/30/2015 16:55   5‐year Consolidation File ‐ CM v2 11.20.15_GH edits_FINAL.xlsx   Attorney Client
SWITCH‐AX‐1079197 ‐ SWITCH‐AX‐1079197      11/30/2015 16:55   Balance Sheet ‐ 11.20.15 v7_FINAL.pdf                            Attorney Client
SWITCH‐AX‐1079198 ‐ SWITCH‐AX‐1079199      11/30/2015 16:55   5‐Year Income Statement by Quarter_FINAL.pdf                     Attorney Client
SWITCH‐AX‐1079200 ‐ SWITCH‐AX‐1079200      11/30/2015 16:55   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1079201 ‐ SWITCH‐AX‐1079201      11/30/2015 16:55   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1079202 ‐ SWITCH‐AX‐1079205      11/30/2015 16:55   2016 Budget_Income Statement_111215_v4_FINAL.pdf                 Attorney Client
SWITCH‐AX‐1079206 ‐ SWITCH‐AX‐1079206      11/30/2015 16:55   2016 Budget Package_111215_Lower Telco Revenues_v4_FINAL.xlsx    Attorney Client
SWITCH‐AX‐1079207 ‐ SWITCH‐AX‐1079207      11/30/2015 16:55   5‐Year Balance Sheet by Quarter_FINAL.pdf                        Attorney Client
SWITCH‐AX‐1079208 ‐ SWITCH‐AX‐1079208      11/30/2015 16:55   5‐Year Balance Sheet by Year_FINAL.pdf                           Attorney Client
SWITCH‐AX‐1079209 ‐ SWITCH‐AX‐1079210      11/30/2015 16:55   Variance Report ‐ October 2015_BOD Version.pdf                   Attorney Client
SWITCH‐AX‐1079211 ‐ SWITCH‐AX‐1079211      11/30/2015 16:55   Balance Sheet ‐ 11.20.15 v7_FINAL.xlsx                           Attorney Client
SWITCH‐AX‐1079212 ‐ SWITCH‐AX‐1079212      11/30/2015 17:26   no Title                                                         Attorney Client
SWITCH‐AX‐1079213 ‐ SWITCH‐AX‐1079221      11/30/2015 17:26   Redline CFA Switch Crowdstrike V3 to V4 11‐30‐15 Switch.pdf      Attorney Client
SWITCH‐AX‐1079222 ‐ SWITCH‐AX‐1079230      11/30/2015 17:26   CFA Switch Crowdstrike V4 11‐30‐15 Switch.pdf                    Attorney Client
SWITCH‐AX‐1079231 ‐ SWITCH‐AX‐1079232      11/30/2015 17:31   no Title                                                         Attorney Client
SWITCH‐AX‐1079233 ‐ SWITCH‐AX‐1079241      11/30/2015 17:31   Redline CFA Switch Crowdstrike V3 to V4 11‐30‐15 Switch.pdf      Attorney Client
SWITCH‐AX‐1079242 ‐ SWITCH‐AX‐1079250      11/30/2015 17:31   CFA Switch Crowdstrike V4 11‐30‐15 Switch.pdf                    Attorney Client
SWITCH‐AX‐1079251 ‐ SWITCH‐AX‐1079251      11/30/2015 17:31   image001.png                                                     Attorney Client
SWITCH‐AX‐1079252 ‐ SWITCH‐AX‐1079253      11/30/2015 17:31   no Title                                                         Attorney Client
SWITCH‐AX‐1079254 ‐ SWITCH‐AX‐1079262      11/30/2015 17:31   Redline CFA Switch Crowdstrike V3 to V4 11‐30‐15 Switch.pdf      Attorney Client
SWITCH‐AX‐1079263 ‐ SWITCH‐AX‐1079271      11/30/2015 17:31   CFA Switch Crowdstrike V4 11‐30‐15 Switch.pdf                    Attorney Client
SWITCH‐AX‐1079272 ‐ SWITCH‐AX‐1079272      11/30/2015 17:31   image001.png                                                     Attorney Client
SWITCH‐AX‐1079273 ‐ SWITCH‐AX‐1079273      11/30/2015 18:14   no Title                                                         Attorney Client
SWITCH‐AX‐1079274 ‐ SWITCH‐AX‐1079274      11/30/2015 18:14   ASVisionPrint                                                    Attorney Client




                                                                          EXHIBIT 10, PAGE 1947
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 195 of 829


Bates                                   Document Date         Document Title                                                                                   Privilege
SWITCH‐AX‐1079275 ‐ SWITCH‐AX‐1079287      11/30/2015 18:14   Colocation Facilities Agreement ‐ HW redline 11‐30‐15.docx                                       Attorney Client
SWITCH‐AX‐1079288 ‐ SWITCH‐AX‐1079288      11/30/2015 18:14   SO ‐ HyperWallet (1Gbps pt2pt) 9‐4‐15.xlsx                                                       Attorney Client
SWITCH‐AX‐1079289 ‐ SWITCH‐AX‐1079289      11/30/2015 18:14   SO ‐ HyperWallet (100Mbps pt2pt) 9‐4‐15.xlsx                                                     Attorney Client
SWITCH‐AX‐1079290 ‐ SWITCH‐AX‐1079290      11/30/2015 18:26   Collection Report 151130.xls                                                                     Attorney Client
SWITCH‐AX‐1079291 ‐ SWITCH‐AX‐1079292      11/30/2015 18:26   no Title                                                                                         Attorney Client
SWITCH‐AX‐1079293 ‐ SWITCH‐AX‐1079293      11/30/2015 18:26   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1079294 ‐ SWITCH‐AX‐1079294      11/30/2015 18:26   Collection Report 151130.xls                                                                     Attorney Client
SWITCH‐AX‐1079295 ‐ SWITCH‐AX‐1079296      11/30/2015 18:42   no Title                                                                                         Attorney Client
SWITCH‐AX‐1079297 ‐ SWITCH‐AX‐1079297      11/30/2015 18:42   ASVisionPrint                                                                                    Attorney Client
SWITCH‐AX‐1079298 ‐ SWITCH‐AX‐1079298      11/30/2015 18:42   SO ‐ HyperWallet (1Gbps pt2pt) 9‐4‐15.xlsx                                                       Attorney Client
SWITCH‐AX‐1079299 ‐ SWITCH‐AX‐1079311      11/30/2015 18:42   Colocation Facilities Agreement ‐ HW redline 11‐30‐15.docx                                       Attorney Client
SWITCH‐AX‐1079312 ‐ SWITCH‐AX‐1079312      11/30/2015 18:42   SO ‐ HyperWallet (100Mbps pt2pt) 9‐4‐15.xlsx                                                     Attorney Client
SWITCH‐AX‐1079313 ‐ SWITCH‐AX‐1079314      11/30/2015 19:30   no Title                                                                                         Attorney Client
SWITCH‐AX‐1079315 ‐ SWITCH‐AX‐1079610      11/30/2015 19:30   AviSource                                                                                        Attorney Client
SWITCH‐AX‐1079611 ‐ SWITCH‐AX‐1079620      11/30/2015 19:30   Tradewinds Letter Head Form                                                                      Attorney Client
SWITCH‐AX‐1079621 ‐ SWITCH‐AX‐1079621      11/30/2015 21:25   no Title                                                                                         Attorney Client
SWITCH‐AX‐1079622 ‐ SWITCH‐AX‐1079622      11/30/2015 21:25   COX statement.PNG                                                                                Attorney Client
SWITCH‐AX‐1079623 ‐ SWITCH‐AX‐1079623      11/30/2015 21:25   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1079624 ‐ SWITCH‐AX‐1079635      11/30/2015 21:25   C011‐033005‐006‐LE (Dark Fiber Lease).pdf                                                        Attorney Client
SWITCH‐AX‐1079636 ‐ SWITCH‐AX‐1079638        12/1/2015 7:52   no Title                                                                                         Attorney Client
SWITCH‐AX‐1079639 ‐ SWITCH‐AX‐1079639        12/1/2015 7:52   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1079640 ‐ SWITCH‐AX‐1079642        12/1/2015 8:05   no Title                                                                                         Attorney Client
SWITCH‐AX‐1079643 ‐ SWITCH‐AX‐1079643        12/1/2015 8:05   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1079644 ‐ SWITCH‐AX‐1079644        12/1/2015 8:05   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1079645 ‐ SWITCH‐AX‐1079645        12/1/2015 8:58   no Title                                                                                         Attorney Client
SWITCH‐AX‐1079646 ‐ SWITCH‐AX‐1079646        12/1/2015 8:58   Expired SO Agreements through December 31 2015.xlsx                                              Attorney Client
SWITCH‐AX‐1079647 ‐ SWITCH‐AX‐1079650        12/1/2015 9:19   no Title                                                                                         Attorney Client
SWITCH‐AX‐1079651 ‐ SWITCH‐AX‐1079651        12/1/2015 9:19   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1079652 ‐ SWITCH‐AX‐1079655        12/1/2015 9:19   no Title                                                                                         Attorney Client
SWITCH‐AX‐1079656 ‐ SWITCH‐AX‐1079656        12/1/2015 9:19   image003.jpg                                                                                     Attorney Client
SWITCH‐AX‐1079657 ‐ SWITCH‐AX‐1079657       12/1/2015 10:48   no Title                                                                                         Attorney Client
SWITCH‐AX‐1079658 ‐ SWITCH‐AX‐1079699       12/1/2015 10:48   SWI ‐ Vendor Info Package ‐ Final.docx                                                           Attorney Client
SWITCH‐AX‐1079700 ‐ SWITCH‐AX‐1079700       12/1/2015 10:48   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1079701 ‐ SWITCH‐AX‐1079701       12/1/2015 10:48   no Title                                                                                         Attorney Client
SWITCH‐AX‐1079702 ‐ SWITCH‐AX‐1079702       12/1/2015 10:48   Weekly Purchase Orders Approved 2015.xlsx                                                        Attorney Client
SWITCH‐AX‐1079703 ‐ SWITCH‐AX‐1079703       12/1/2015 10:48   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1079704 ‐ SWITCH‐AX‐1079706       12/1/2015 13:19   no Title                                                                                         Attorney Client
SWITCH‐AX‐1079707 ‐ SWITCH‐AX‐1079709       12/1/2015 13:19   Z059‐111315‐118‐SO (10Gbps Transport for Southwest Gas ‐ SW Gas, 615 N 48th St, Phoenix, AZ).pdf Attorney Client
SWITCH‐AX‐1079710 ‐ SWITCH‐AX‐1079710       12/1/2015 13:19   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1079711 ‐ SWITCH‐AX‐1079711       12/1/2015 13:19   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1079712 ‐ SWITCH‐AX‐1079715       12/1/2015 13:19   RE_ Southwest Gas Order ‐ Zayo.msg                                                               Attorney Client
SWITCH‐AX‐1079716 ‐ SWITCH‐AX‐1079716       12/1/2015 13:19   image004.jpg                                                                                     Attorney Client
SWITCH‐AX‐1079717 ‐ SWITCH‐AX‐1079717       12/1/2015 13:19   image003.jpg                                                                                     Attorney Client
SWITCH‐AX‐1079718 ‐ SWITCH‐AX‐1079718       12/1/2015 13:19   image003.jpg                                                                                     Attorney Client
SWITCH‐AX‐1079719 ‐ SWITCH‐AX‐1079721       12/1/2015 13:19   no Title                                                                                         Attorney Client
SWITCH‐AX‐1079722 ‐ SWITCH‐AX‐1079722       12/1/2015 13:19   image001.jpg                                                                                     Attorney Client




                                                                           EXHIBIT 10, PAGE 1948
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 196 of 829


Bates                                   Document Date         Document Title                                                                                  Privilege
SWITCH‐AX‐1079723 ‐ SWITCH‐AX‐1079725       12/1/2015 13:19   Z059‐111315‐118‐SO (10Gbps Transport for Southwest Gas ‐ SW Gas, 615 N 48th St, Phoenix, AZ).pdf Attorney Client
SWITCH‐AX‐1079726 ‐ SWITCH‐AX‐1079729       12/1/2015 13:19   RE_ Southwest Gas Order ‐ Zayo.msg                                                               Attorney Client
SWITCH‐AX‐1079730 ‐ SWITCH‐AX‐1079730       12/1/2015 13:19   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1079731 ‐ SWITCH‐AX‐1079731       12/1/2015 13:19   image003.jpg                                                                                     Attorney Client
SWITCH‐AX‐1079732 ‐ SWITCH‐AX‐1079732       12/1/2015 13:19   image003.jpg                                                                                     Attorney Client
SWITCH‐AX‐1079733 ‐ SWITCH‐AX‐1079733       12/1/2015 13:19   image004.jpg                                                                                     Attorney Client
SWITCH‐AX‐1079734 ‐ SWITCH‐AX‐1079735       12/1/2015 13:36   no Title                                                                                         Attorney Client
SWITCH‐AX‐1079736 ‐ SWITCH‐AX‐1079744       12/1/2015 13:36   Colocation Facilities Agreement 04‐29‐2015.docx                                                  Attorney Client
SWITCH‐AX‐1079745 ‐ SWITCH‐AX‐1079757       12/1/2015 13:36   Colocation Facilities Agreement ‐ HW redline 11‐30‐15.docx                                       Attorney Client
SWITCH‐AX‐1079758 ‐ SWITCH‐AX‐1079760       12/1/2015 13:38   no Title                                                                                         Attorney Client
SWITCH‐AX‐1079761 ‐ SWITCH‐AX‐1079764       12/1/2015 13:38   FW_ Zayo ‐ LOA_CFA ‐ Service Order 590988 NA.msg                                                 Attorney Client
SWITCH‐AX‐1079765 ‐ SWITCH‐AX‐1079767       12/1/2015 13:38   Zayo ‐ LOA_CFA ‐ Service Order 590988 NA.msg                                                     Attorney Client
SWITCH‐AX‐1079768 ‐ SWITCH‐AX‐1079768       12/1/2015 13:38   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1079769 ‐ SWITCH‐AX‐1079769       12/1/2015 13:38   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1079770 ‐ SWITCH‐AX‐1079770       12/1/2015 13:38   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1079771 ‐ SWITCH‐AX‐1079774       12/1/2015 13:44   no Title                                                                                         Attorney Client
SWITCH‐AX‐1079775 ‐ SWITCH‐AX‐1079775       12/1/2015 13:44   image003.jpg                                                                                     Attorney Client
SWITCH‐AX‐1079776 ‐ SWITCH‐AX‐1079776       12/1/2015 13:44   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1079777 ‐ SWITCH‐AX‐1079780       12/1/2015 13:44   FW_ Zayo ‐ LOA_CFA ‐ Service Order 590988 NA.msg                                                 Attorney Client
SWITCH‐AX‐1079781 ‐ SWITCH‐AX‐1079781       12/1/2015 13:44   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1079782 ‐ SWITCH‐AX‐1079784       12/1/2015 13:44   Zayo ‐ LOA_CFA ‐ Service Order 590988 NA.msg                                                     Attorney Client
SWITCH‐AX‐1079785 ‐ SWITCH‐AX‐1079785       12/1/2015 13:44   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1079786 ‐ SWITCH‐AX‐1079787       12/1/2015 13:55   no Title                                                                                         Attorney Client
SWITCH‐AX‐1079788 ‐ SWITCH‐AX‐1079788       12/1/2015 13:55   Expired SO Agreements through December 31 2015 rev1.xlsx                                         Attorney Client
SWITCH‐AX‐1079789 ‐ SWITCH‐AX‐1079790       12/1/2015 14:01   no Title                                                                                         Attorney Client
SWITCH‐AX‐1079791 ‐ SWITCH‐AX‐1079791       12/1/2015 14:01   ATT00003.htm                                                                                     Attorney Client
SWITCH‐AX‐1079792 ‐ SWITCH‐AX‐1079799       12/1/2015 14:01   SWCA_Generation_and_Transmission_Services_Brochure_Low‐Res_Email_Ready.pdf                       Attorney Client
SWITCH‐AX‐1079800 ‐ SWITCH‐AX‐1079800       12/1/2015 14:01   SWCA.Ceqa‐Nepa.Regional.08.pdf                                                                   Attorney Client
SWITCH‐AX‐1079801 ‐ SWITCH‐AX‐1079804       12/1/2015 14:01   Nevada Brochure_email.pdf                                                                        Attorney Client
SWITCH‐AX‐1079805 ‐ SWITCH‐AX‐1079805       12/1/2015 14:01   ATT00004.htm                                                                                     Attorney Client
SWITCH‐AX‐1079806 ‐ SWITCH‐AX‐1079806       12/1/2015 14:01   ATT00001.htm                                                                                     Attorney Client
SWITCH‐AX‐1079807 ‐ SWITCH‐AX‐1079807       12/1/2015 14:01   ATT00002.htm                                                                                     Attorney Client
SWITCH‐AX‐1079808 ‐ SWITCH‐AX‐1079810       12/1/2015 14:22   no Title                                                                                         Attorney Client
SWITCH‐AX‐1079811 ‐ SWITCH‐AX‐1079811       12/1/2015 14:22   ATT00001.htm                                                                                     Attorney Client
SWITCH‐AX‐1079812 ‐ SWITCH‐AX‐1079812       12/1/2015 14:22   SWCA.Ceqa‐Nepa.Regional.08.pdf                                                                   Attorney Client
SWITCH‐AX‐1079813 ‐ SWITCH‐AX‐1079813       12/1/2015 14:22   ATT00003.htm                                                                                     Attorney Client
SWITCH‐AX‐1079814 ‐ SWITCH‐AX‐1079814       12/1/2015 14:22   ATT00002.htm                                                                                     Attorney Client
SWITCH‐AX‐1079815 ‐ SWITCH‐AX‐1079818       12/1/2015 14:22   Nevada Brochure_email.pdf                                                                        Attorney Client
SWITCH‐AX‐1079819 ‐ SWITCH‐AX‐1079819       12/1/2015 14:22   ATT00004.htm                                                                                     Attorney Client
SWITCH‐AX‐1079820 ‐ SWITCH‐AX‐1079827       12/1/2015 14:22   SWCA_Generation_and_Transmission_Services_Brochure_Low‐Res_Email_Ready.pdf                       Attorney Client
SWITCH‐AX‐1079828 ‐ SWITCH‐AX‐1079829       12/1/2015 14:39   no Title                                                                                         Attorney Client
SWITCH‐AX‐1079830 ‐ SWITCH‐AX‐1079842       12/1/2015 14:39   Colocation Facilities Agreement ‐ HW redline 11‐30‐15 cmv.docx                                   Attorney Client
SWITCH‐AX‐1079843 ‐ SWITCH‐AX‐1079846       12/1/2015 14:47   no Title                                                                                         Attorney Client;Work Product
SWITCH‐AX‐1079847 ‐ SWITCH‐AX‐1079850       12/1/2015 14:49   no Title                                                                                         Attorney Client
SWITCH‐AX‐1079851 ‐ SWITCH‐AX‐1079854       12/1/2015 14:49   no Title                                                                                         Attorney Client
SWITCH‐AX‐1079855 ‐ SWITCH‐AX‐1079856       12/1/2015 14:50   no Title                                                                                         Attorney Client




                                                                          EXHIBIT 10, PAGE 1949
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 197 of 829


Bates                                   Document Date         Document Title                                                          Privilege
SWITCH‐AX‐1079857 ‐ SWITCH‐AX‐1079866       12/1/2015 14:50   Tradewinds Letter Head Form                                             Attorney Client
SWITCH‐AX‐1079867 ‐ SWITCH‐AX‐1080162       12/1/2015 14:50   AviSource                                                               Attorney Client
SWITCH‐AX‐1080163 ‐ SWITCH‐AX‐1080163       12/1/2015 15:59   Collection Report 151201.xls                                            Attorney Client
SWITCH‐AX‐1080164 ‐ SWITCH‐AX‐1080174       12/1/2015 16:10   no Title                                                                Attorney Client
SWITCH‐AX‐1080175 ‐ SWITCH‐AX‐1080175       12/1/2015 16:10   Customer Statement                                                      Attorney Client
SWITCH‐AX‐1080176 ‐ SWITCH‐AX‐1080179       12/1/2015 16:10   no Title                                                                Attorney Client;Work Product
SWITCH‐AX‐1080180 ‐ SWITCH‐AX‐1080181       12/1/2015 16:28   no Title                                                                Attorney Client
SWITCH‐AX‐1080182 ‐ SWITCH‐AX‐1080190       12/1/2015 16:28   MSA Signed ‐ NevTel.pdf                                                 Attorney Client
SWITCH‐AX‐1080191 ‐ SWITCH‐AX‐1080195       12/1/2015 16:39   no Title                                                                Attorney Client
SWITCH‐AX‐1080196 ‐ SWITCH‐AX‐1080197       12/1/2015 16:43   no Title                                                                Attorney Client
SWITCH‐AX‐1080198 ‐ SWITCH‐AX‐1080203       12/1/2015 16:43   PowerPoint Presentation                                                 Attorney Client
SWITCH‐AX‐1080204 ‐ SWITCH‐AX‐1080208       12/1/2015 16:43   CORE_PPT.pdf                                                            Attorney Client
SWITCH‐AX‐1080209 ‐ SWITCH‐AX‐1080210       12/1/2015 16:47   no Title                                                                Attorney Client
SWITCH‐AX‐1080211 ‐ SWITCH‐AX‐1080212       12/1/2015 16:50   no Title                                                                Attorney Client
SWITCH‐AX‐1080213 ‐ SWITCH‐AX‐1080214       12/1/2015 17:02   no Title                                                                Attorney Client
SWITCH‐AX‐1080215 ‐ SWITCH‐AX‐1080220       12/1/2015 17:02   PowerPoint Presentation                                                 Attorney Client
SWITCH‐AX‐1080221 ‐ SWITCH‐AX‐1080222       12/1/2015 17:04   no Title                                                                Attorney Client
SWITCH‐AX‐1080223 ‐ SWITCH‐AX‐1080223       12/1/2015 17:04   Screen Shot 2015‐12‐01 at 4.28.32 PM.png                                Attorney Client
SWITCH‐AX‐1080224 ‐ SWITCH‐AX‐1080224       12/1/2015 17:04   Screen Shot 2015‐12‐01 at 4.29.45 PM.png                                Attorney Client
SWITCH‐AX‐1080225 ‐ SWITCH‐AX‐1080225       12/1/2015 17:04   Screen Shot 2015‐12‐01 at 4.28.07 PM.png                                Attorney Client
SWITCH‐AX‐1080226 ‐ SWITCH‐AX‐1080226       12/1/2015 17:04   Screen Shot 2015‐12‐01 at 4.55.21 PM.png                                Attorney Client
SWITCH‐AX‐1080227 ‐ SWITCH‐AX‐1080227       12/1/2015 17:04   Screen Shot 2015‐12‐01 at 4.27.49 PM.png                                Attorney Client
SWITCH‐AX‐1080228 ‐ SWITCH‐AX‐1080230       12/1/2015 17:37   no Title                                                                Attorney Client
SWITCH‐AX‐1080231 ‐ SWITCH‐AX‐1080239       12/1/2015 17:37   Redline CFA Switch Crowdstrike V3 to V4 11‐30‐15 Switch[1].pdf          Attorney Client
SWITCH‐AX‐1080240 ‐ SWITCH‐AX‐1080240       12/1/2015 17:37   image001.png                                                            Attorney Client
SWITCH‐AX‐1080241 ‐ SWITCH‐AX‐1080244       12/1/2015 17:43   no Title                                                                Attorney Client
SWITCH‐AX‐1080245 ‐ SWITCH‐AX‐1080253       12/1/2015 17:43   Redline CFA Switch Crowdstrike V3 to V4 11‐30‐15 Switch[1].pdf          Attorney Client
SWITCH‐AX‐1080254 ‐ SWITCH‐AX‐1080254       12/1/2015 17:43   image001.png                                                            Attorney Client
SWITCH‐AX‐1080255 ‐ SWITCH‐AX‐1080255        12/2/2015 1:28   no Title                                                                Attorney Client
SWITCH‐AX‐1080256 ‐ SWITCH‐AX‐1080259        12/2/2015 2:03   no Title                                                                Attorney Client
SWITCH‐AX‐1080260 ‐ SWITCH‐AX‐1080260        12/2/2015 2:03   image001.png                                                            Attorney Client
SWITCH‐AX‐1080261 ‐ SWITCH‐AX‐1080264        12/2/2015 2:03   no Title                                                                Attorney Client
SWITCH‐AX‐1080265 ‐ SWITCH‐AX‐1080265        12/2/2015 2:03   image001.png                                                            Attorney Client
SWITCH‐AX‐1080266 ‐ SWITCH‐AX‐1080313        12/2/2015 2:34   no Title                                                                Attorney Client
SWITCH‐AX‐1080314 ‐ SWITCH‐AX‐1080317        12/2/2015 2:34   Settlement_Agreement_Swiss_FINAL.PDF                                    Attorney Client
SWITCH‐AX‐1080318 ‐ SWITCH‐AX‐1080365        12/2/2015 2:34   no Title                                                                Attorney Client
SWITCH‐AX‐1080366 ‐ SWITCH‐AX‐1080369        12/2/2015 2:34   Settlement_Agreement_Swiss_FINAL.PDF                                    Attorney Client
SWITCH‐AX‐1080370 ‐ SWITCH‐AX‐1080372        12/2/2015 2:47   no Title                                                                Attorney Client
SWITCH‐AX‐1080373 ‐ SWITCH‐AX‐1080373        12/2/2015 8:39   no Title                                                                Attorney Client
SWITCH‐AX‐1080374 ‐ SWITCH‐AX‐1080374        12/2/2015 8:39   Expired SO Agreements through December 31 2015 rev2.xlsx                Attorney Client
SWITCH‐AX‐1080375 ‐ SWITCH‐AX‐1080376        12/2/2015 9:26   no Title                                                                Attorney Client
SWITCH‐AX‐1080377 ‐ SWITCH‐AX‐1080444        12/2/2015 9:26   Asset Purchase Amgt Switch NBN V8 11‐23‐2015 Final Form (WBK)‐c1.docx   Attorney Client
SWITCH‐AX‐1080445 ‐ SWITCH‐AX‐1080445        12/2/2015 9:42   no Title                                                                Attorney Client
SWITCH‐AX‐1080446 ‐ SWITCH‐AX‐1080447       12/2/2015 10:15   no Title                                                                Attorney Client
SWITCH‐AX‐1080448 ‐ SWITCH‐AX‐1080448       12/2/2015 10:15   Switch ‐ Aircraft Property Taxability Analysis (12 States).xlsx         Attorney Client
SWITCH‐AX‐1080449 ‐ SWITCH‐AX‐1080451       12/2/2015 11:03   no Title                                                                Attorney Client




                                                                          EXHIBIT 10, PAGE 1950
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 198 of 829


Bates                                   Document Date         Document Title                                                                   Privilege
SWITCH‐AX‐1080452 ‐ SWITCH‐AX‐1080452       12/2/2015 11:03   image002.jpg                                                                     Attorney Client
SWITCH‐AX‐1080453 ‐ SWITCH‐AX‐1080454       12/2/2015 11:03   5‐Year Income Statement by Year_FINAL.pdf                                        Attorney Client
SWITCH‐AX‐1080455 ‐ SWITCH‐AX‐1080458       12/2/2015 11:03   2016 Budget_Income Statement_111215_v4_FINAL.pdf                                 Attorney Client
SWITCH‐AX‐1080459 ‐ SWITCH‐AX‐1080459       12/2/2015 11:03   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1080460 ‐ SWITCH‐AX‐1080461       12/2/2015 11:03   5‐Year Income Statement by Quarter_FINAL.pdf                                     Attorney Client
SWITCH‐AX‐1080462 ‐ SWITCH‐AX‐1080464       12/2/2015 11:33   no Title                                                                         Attorney Client
SWITCH‐AX‐1080465 ‐ SWITCH‐AX‐1080465       12/2/2015 11:33   image002.png                                                                     Attorney Client
SWITCH‐AX‐1080466 ‐ SWITCH‐AX‐1080468       12/2/2015 11:33   no Title                                                                         Attorney Client
SWITCH‐AX‐1080469 ‐ SWITCH‐AX‐1080469       12/2/2015 11:33   image002.png                                                                     Attorney Client
SWITCH‐AX‐1080470 ‐ SWITCH‐AX‐1080481       12/2/2015 13:28   no Title                                                                         Attorney Client
SWITCH‐AX‐1080482 ‐ SWITCH‐AX‐1080482       12/2/2015 13:28   Customer Statement                                                               Attorney Client
SWITCH‐AX‐1080483 ‐ SWITCH‐AX‐1080496       12/2/2015 13:31   no Title                                                                         Attorney Client
SWITCH‐AX‐1080497 ‐ SWITCH‐AX‐1080510       12/2/2015 13:31   no Title                                                                         Attorney Client
SWITCH‐AX‐1080511 ‐ SWITCH‐AX‐1080524       12/2/2015 13:32   no Title                                                                         Attorney Client
SWITCH‐AX‐1080525 ‐ SWITCH‐AX‐1080525       12/2/2015 13:32   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1080526 ‐ SWITCH‐AX‐1080546       12/2/2015 13:37   no Title                                                                         Attorney Client
SWITCH‐AX‐1080547 ‐ SWITCH‐AX‐1080547       12/2/2015 13:37   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1080548 ‐ SWITCH‐AX‐1080548       12/2/2015 13:37   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1080549 ‐ SWITCH‐AX‐1080569       12/2/2015 13:37   no Title                                                                         Attorney Client
SWITCH‐AX‐1080570 ‐ SWITCH‐AX‐1080570       12/2/2015 13:37   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1080571 ‐ SWITCH‐AX‐1080571       12/2/2015 13:37   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1080572 ‐ SWITCH‐AX‐1080592       12/2/2015 13:46   no Title                                                                         Attorney Client
SWITCH‐AX‐1080593 ‐ SWITCH‐AX‐1080593       12/2/2015 13:46   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1080594 ‐ SWITCH‐AX‐1080614       12/2/2015 13:46   no Title                                                                         Attorney Client
SWITCH‐AX‐1080615 ‐ SWITCH‐AX‐1080615       12/2/2015 13:46   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1080616 ‐ SWITCH‐AX‐1080621       12/2/2015 13:52   no Title                                                                         Attorney Client
SWITCH‐AX‐1080622 ‐ SWITCH‐AX‐1080622       12/2/2015 13:52   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1080623 ‐ SWITCH‐AX‐1080626       12/2/2015 13:52   Scanned Document                                                                 Attorney Client
SWITCH‐AX‐1080627 ‐ SWITCH‐AX‐1080627       12/2/2015 13:52   Scanned from a Xerox Multifunction Device.pdf                                    Attorney Client
SWITCH‐AX‐1080628 ‐ SWITCH‐AX‐1080628       12/2/2015 14:09   no Title                                                                         Attorney Client
SWITCH‐AX‐1080629 ‐ SWITCH‐AX‐1080638       12/2/2015 14:09   (85410171)_(1)_Switch Colo 11_24_15.doc                                          Attorney Client
SWITCH‐AX‐1080639 ‐ SWITCH‐AX‐1080639       12/2/2015 14:09   no Title                                                                         Attorney Client
SWITCH‐AX‐1080640 ‐ SWITCH‐AX‐1080649       12/2/2015 14:09   (85410171)_(1)_Switch Colo 11_24_15.doc                                          Attorney Client
SWITCH‐AX‐1080650 ‐ SWITCH‐AX‐1080650       12/2/2015 14:23   Collection Report 151202.xls                                                     Attorney Client
SWITCH‐AX‐1080651 ‐ SWITCH‐AX‐1080651       12/2/2015 14:27   no Title                                                                         Attorney Client
SWITCH‐AX‐1080652 ‐ SWITCH‐AX‐1080660       12/2/2015 14:27   Redline CFA Switch Nellson Nutraceuticals V1 to V3 12‐2‐15 Switch.pdf            Attorney Client
SWITCH‐AX‐1080661 ‐ SWITCH‐AX‐1080669       12/2/2015 14:27   Clean Executable Redline CFA Switch Nellson Nutraceuticals 12‐2‐15 Switch.docx   Attorney Client
SWITCH‐AX‐1080670 ‐ SWITCH‐AX‐1080670       12/2/2015 14:27   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1080671 ‐ SWITCH‐AX‐1080672       12/2/2015 14:32   no Title                                                                         Attorney Client
SWITCH‐AX‐1080673 ‐ SWITCH‐AX‐1080673       12/2/2015 14:32   image002.png                                                                     Attorney Client
SWITCH‐AX‐1080674 ‐ SWITCH‐AX‐1080682       12/2/2015 14:32   Redline CFA Switch Nellson Nutraceuticals V1 to V3 12‐2‐15 Switch.pdf            Attorney Client
SWITCH‐AX‐1080683 ‐ SWITCH‐AX‐1080683       12/2/2015 14:32   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1080684 ‐ SWITCH‐AX‐1080692       12/2/2015 14:32   Clean Executable Redline CFA Switch Nellson Nutraceuticals 12‐2‐15 Switch.docx   Attorney Client
SWITCH‐AX‐1080693 ‐ SWITCH‐AX‐1080694       12/2/2015 14:32   no Title                                                                         Attorney Client
SWITCH‐AX‐1080695 ‐ SWITCH‐AX‐1080703       12/2/2015 14:32   Clean Executable Redline CFA Switch Nellson Nutraceuticals 12‐2‐15 Switch.docx   Attorney Client
SWITCH‐AX‐1080704 ‐ SWITCH‐AX‐1080704       12/2/2015 14:32   image002.png                                                                     Attorney Client




                                                                           EXHIBIT 10, PAGE 1951
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 199 of 829


Bates                                   Document Date         Document Title                                                          Privilege
SWITCH‐AX‐1080705 ‐ SWITCH‐AX‐1080713       12/2/2015 14:32   Redline CFA Switch Nellson Nutraceuticals V1 to V3 12‐2‐15 Switch.pdf   Attorney Client
SWITCH‐AX‐1080714 ‐ SWITCH‐AX‐1080714       12/2/2015 14:32   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1080715 ‐ SWITCH‐AX‐1080735       12/2/2015 14:53   no Title                                                                Attorney Client
SWITCH‐AX‐1080736 ‐ SWITCH‐AX‐1080736       12/2/2015 15:53   no Title                                                                Attorney Client
SWITCH‐AX‐1080737 ‐ SWITCH‐AX‐1080737       12/2/2015 15:53   Switch Sponsorships ‐ Oct '15 YTD.pdf                                   Attorney Client
SWITCH‐AX‐1080738 ‐ SWITCH‐AX‐1080738       12/2/2015 15:53   Sponsorships Only Detail ‐ 10.31.2015.xlsx                              Attorney Client
SWITCH‐AX‐1080739 ‐ SWITCH‐AX‐1080739       12/2/2015 15:53   ATT00001.htm                                                            Attorney Client
SWITCH‐AX‐1080740 ‐ SWITCH‐AX‐1080740       12/2/2015 15:53   ATT00003.htm                                                            Attorney Client
SWITCH‐AX‐1080741 ‐ SWITCH‐AX‐1080741       12/2/2015 15:53   ATT00002.htm                                                            Attorney Client
SWITCH‐AX‐1080742 ‐ SWITCH‐AX‐1080742       12/2/2015 16:15   Collection Report 151202 ‐ calls & emails ‐ Andrea.xls                  Attorney Client
SWITCH‐AX‐1080743 ‐ SWITCH‐AX‐1080744       12/2/2015 17:08   no Title                                                                Attorney Client
SWITCH‐AX‐1080745 ‐ SWITCH‐AX‐1080745       12/2/2015 17:08   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1080746 ‐ SWITCH‐AX‐1080746       12/2/2015 17:08   Collection Report 151202.xls                                            Attorney Client
SWITCH‐AX‐1080747 ‐ SWITCH‐AX‐1080747       12/2/2015 17:59   no Title                                                                Attorney Client
SWITCH‐AX‐1080748 ‐ SWITCH‐AX‐1080753       12/2/2015 17:59   TITLE                                                                   Attorney Client
SWITCH‐AX‐1080754 ‐ SWITCH‐AX‐1080760       12/2/2015 17:59   TITLE                                                                   Attorney Client
SWITCH‐AX‐1080761 ‐ SWITCH‐AX‐1080762        12/3/2015 7:57   no Title                                                                Attorney Client
SWITCH‐AX‐1080763 ‐ SWITCH‐AX‐1080763        12/3/2015 7:57   Substation Aerial Drawing_120315.pdf                                    Attorney Client
SWITCH‐AX‐1080764 ‐ SWITCH‐AX‐1080767        12/3/2015 7:57   Easement_East Paris Sub_recorded 060215.pdf                             Attorney Client
SWITCH‐AX‐1080768 ‐ SWITCH‐AX‐1080768        12/3/2015 7:57   SF‐21536 Sht 1                                                          Attorney Client
SWITCH‐AX‐1080769 ‐ SWITCH‐AX‐1080769        12/3/2015 7:57   SF‐21536 Sht 1                                                          Attorney Client
SWITCH‐AX‐1080770 ‐ SWITCH‐AX‐1080770        12/3/2015 8:09   no Title                                                                Attorney Client
SWITCH‐AX‐1080771 ‐ SWITCH‐AX‐1080771        12/3/2015 8:49   no Title                                                                Attorney Client
SWITCH‐AX‐1080772 ‐ SWITCH‐AX‐1080772        12/3/2015 8:49   Master Services                                                         Attorney Client
SWITCH‐AX‐1080773 ‐ SWITCH‐AX‐1080781        12/3/2015 8:49   Colocation Facilities Agreement 04‐29‐2015.docx                         Attorney Client
SWITCH‐AX‐1080782 ‐ SWITCH‐AX‐1080782        12/3/2015 8:49   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1080783 ‐ SWITCH‐AX‐1080784        12/3/2015 8:52   no Title                                                                Attorney Client
SWITCH‐AX‐1080785 ‐ SWITCH‐AX‐1080787        12/3/2015 8:52   Silver_LF_Membership_Application‐120117 (2)                             Attorney Client
SWITCH‐AX‐1080788 ‐ SWITCH‐AX‐1080808        12/3/2015 8:52   Microsoft Word ‐ LF Bylaws__Revised_5‐14‐08___463829_2_.DOC             Attorney Client
SWITCH‐AX‐1080809 ‐ SWITCH‐AX‐1080826        12/3/2015 8:52   LF CNCF Participation Agreement and Charter                             Attorney Client
SWITCH‐AX‐1080827 ‐ SWITCH‐AX‐1080828       12/3/2015 10:38   no Title                                                                Attorney Client
SWITCH‐AX‐1080829 ‐ SWITCH‐AX‐1080829       12/3/2015 10:38   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1080830 ‐ SWITCH‐AX‐1080830       12/3/2015 10:38   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1080831 ‐ SWITCH‐AX‐1080834       12/3/2015 10:38   Independent Contractor Services Agreement                               Attorney Client
SWITCH‐AX‐1080835 ‐ SWITCH‐AX‐1080835       12/3/2015 10:38   RE_ Lorbel Contract Review Request.msg                                  Attorney Client
SWITCH‐AX‐1080836 ‐ SWITCH‐AX‐1080836       12/3/2015 10:47   no Title                                                                Attorney Client
SWITCH‐AX‐1080837 ‐ SWITCH‐AX‐1080837       12/3/2015 10:47   image003.png                                                            Attorney Client
SWITCH‐AX‐1080838 ‐ SWITCH‐AX‐1080846       12/3/2015 10:47   Colocation Facilities Agreement 04‐29‐2015.docx                         Attorney Client
SWITCH‐AX‐1080847 ‐ SWITCH‐AX‐1080847       12/3/2015 10:47   SO Megaport.pdf                                                         Attorney Client
SWITCH‐AX‐1080848 ‐ SWITCH‐AX‐1080848       12/3/2015 12:42   no Title                                                                Attorney Client
SWITCH‐AX‐1080849 ‐ SWITCH‐AX‐1080849       12/3/2015 12:42   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1080850 ‐ SWITCH‐AX‐1080855       12/3/2015 12:42   Gutierrez ‐ Loan Repurchase UPA 02‐20‐15 (executed).pdf                 Attorney Client
SWITCH‐AX‐1080856 ‐ SWITCH‐AX‐1080863       12/3/2015 12:42   Incentive Unit (Gutierrez) 02‐20‐15.pdf                                 Attorney Client
SWITCH‐AX‐1080864 ‐ SWITCH‐AX‐1080865       12/3/2015 13:34   no Title                                                                Attorney Client
SWITCH‐AX‐1080866 ‐ SWITCH‐AX‐1080876       12/3/2015 13:34   3e ‐ 2016 Budget.pdf                                                    Attorney Client
SWITCH‐AX‐1080877 ‐ SWITCH‐AX‐1080879       12/3/2015 13:34   2b ‐ 09‐17‐2015 Comp Comm Mtg Minutes.pdf                               Attorney Client




                                                                           EXHIBIT 10, PAGE 1952
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 200 of 829


Bates                                   Document Date         Document Title                                         Privilege
SWITCH‐AX‐1080880 ‐ SWITCH‐AX‐1080881       12/3/2015 13:34   3b ‐ Proposed Manager Resolutions.pdf                  Attorney Client
SWITCH‐AX‐1080882 ‐ SWITCH‐AX‐1080882       12/3/2015 13:34   3a ‐ Manager Mtg Agenda.pdf                            Attorney Client
SWITCH‐AX‐1080883 ‐ SWITCH‐AX‐1080884       12/3/2015 13:34   1b ‐ 09‐17‐2015 Nom and Gov Comm Mtg Minutes.pdf       Attorney Client
SWITCH‐AX‐1080885 ‐ SWITCH‐AX‐1080885       12/3/2015 13:34   1a ‐ Nom and Gov Comm Mtg Agenda.pdf                   Attorney Client
SWITCH‐AX‐1080886 ‐ SWITCH‐AX‐1080886       12/3/2015 13:34   2a ‐ Comp Comm Mtg Agenda.pdf                          Attorney Client
SWITCH‐AX‐1080887 ‐ SWITCH‐AX‐1080890       12/3/2015 13:34   3f ‐ Form of Manager Award Agreement.pdf               Attorney Client
SWITCH‐AX‐1080891 ‐ SWITCH‐AX‐1080898       12/3/2015 13:34   3c ‐ 09‐17‐2015 Manager Mtg Minutes.pdf                Attorney Client
SWITCH‐AX‐1080899 ‐ SWITCH‐AX‐1080899       12/3/2015 13:34   ATT00001.htm                                           Attorney Client
SWITCH‐AX‐1080900 ‐ SWITCH‐AX‐1080900       12/3/2015 13:34   12‐03‐2015 Board Package.zip                           Attorney Client
SWITCH‐AX‐1080901 ‐ SWITCH‐AX‐1080902       12/3/2015 13:34   3d ‐ Budget v. Actual at 10‐31‐2015.pdf                Attorney Client
SWITCH‐AX‐1080903 ‐ SWITCH‐AX‐1080904       12/3/2015 14:00   no Title                                               Attorney Client
SWITCH‐AX‐1080905 ‐ SWITCH‐AX‐1080918       12/3/2015 14:26   no Title                                               Attorney Client
SWITCH‐AX‐1080919 ‐ SWITCH‐AX‐1080921       12/3/2015 14:26   Switch SO 586270 500M DIA 375 Riverside Pkwy ATL.PDF   Attorney Client
SWITCH‐AX‐1080922 ‐ SWITCH‐AX‐1080922       12/3/2015 14:26   SO ‐ CareFusion (GA IP) 10‐12‐15.pdf                   Attorney Client
SWITCH‐AX‐1080923 ‐ SWITCH‐AX‐1080923       12/3/2015 14:26   image001.jpg                                           Attorney Client
SWITCH‐AX‐1080924 ‐ SWITCH‐AX‐1080924       12/3/2015 14:26   no Title                                               Attorney Client
SWITCH‐AX‐1080925 ‐ SWITCH‐AX‐1080925       12/3/2015 14:26   Switch SO 586270 500M DIA 375 Riverside Pkwy ATL.PDF   Attorney Client
SWITCH‐AX‐1080926 ‐ SWITCH‐AX‐1080926       12/3/2015 14:26   SO ‐ CareFusion (GA IP) 10‐12‐15.pdf                   Attorney Client
SWITCH‐AX‐1080927 ‐ SWITCH‐AX‐1080927       12/3/2015 14:26   image001.jpg                                           Attorney Client
SWITCH‐AX‐1080928 ‐ SWITCH‐AX‐1080932       12/3/2015 15:05   no Title                                               Attorney Client
SWITCH‐AX‐1080933 ‐ SWITCH‐AX‐1080933       12/3/2015 15:05   image002.jpg                                           Attorney Client
SWITCH‐AX‐1080934 ‐ SWITCH‐AX‐1080938       12/3/2015 15:11   no Title                                               Attorney Client
SWITCH‐AX‐1080939 ‐ SWITCH‐AX‐1080939       12/3/2015 15:11   image002.jpg                                           Attorney Client
SWITCH‐AX‐1080940 ‐ SWITCH‐AX‐1080940       12/3/2015 15:11   CFA MRC's ‐ (Sam).xlsx                                 Attorney Client
SWITCH‐AX‐1080941 ‐ SWITCH‐AX‐1080945       12/3/2015 15:34   no Title                                               Attorney Client
SWITCH‐AX‐1080946 ‐ SWITCH‐AX‐1080946       12/3/2015 15:34   image002.jpg                                           Attorney Client
SWITCH‐AX‐1080947 ‐ SWITCH‐AX‐1080947       12/3/2015 15:34   image002.jpg                                           Attorney Client
SWITCH‐AX‐1080948 ‐ SWITCH‐AX‐1080952       12/3/2015 15:34   no Title                                               Attorney Client
SWITCH‐AX‐1080953 ‐ SWITCH‐AX‐1080953       12/3/2015 15:34   image002.jpg                                           Attorney Client
SWITCH‐AX‐1080954 ‐ SWITCH‐AX‐1080954       12/3/2015 15:34   image002.jpg                                           Attorney Client
SWITCH‐AX‐1080955 ‐ SWITCH‐AX‐1080959       12/3/2015 15:35   no Title                                               Attorney Client
SWITCH‐AX‐1080960 ‐ SWITCH‐AX‐1080960       12/3/2015 15:35   image001.jpg                                           Attorney Client
SWITCH‐AX‐1080961 ‐ SWITCH‐AX‐1080966       12/3/2015 15:57   no Title                                               Attorney Client
SWITCH‐AX‐1080967 ‐ SWITCH‐AX‐1080967       12/3/2015 15:57   image001.jpg                                           Attorney Client
SWITCH‐AX‐1080968 ‐ SWITCH‐AX‐1080973       12/3/2015 15:57   no Title                                               Attorney Client
SWITCH‐AX‐1080974 ‐ SWITCH‐AX‐1080974       12/3/2015 15:57   image003.jpg                                           Attorney Client
SWITCH‐AX‐1080975 ‐ SWITCH‐AX‐1080980       12/3/2015 15:57   no Title                                               Attorney Client
SWITCH‐AX‐1080981 ‐ SWITCH‐AX‐1080981       12/3/2015 15:57   image003.jpg                                           Attorney Client
SWITCH‐AX‐1080982 ‐ SWITCH‐AX‐1080986       12/3/2015 16:23   no Title                                               Attorney Client
SWITCH‐AX‐1080987 ‐ SWITCH‐AX‐1080987       12/3/2015 16:23   image001.png                                           Attorney Client
SWITCH‐AX‐1080988 ‐ SWITCH‐AX‐1080988       12/3/2015 17:06   Collection Report 151203.xls                           Attorney Client
SWITCH‐AX‐1080989 ‐ SWITCH‐AX‐1080990       12/3/2015 17:07   no Title                                               Attorney Client
SWITCH‐AX‐1080991 ‐ SWITCH‐AX‐1080991       12/3/2015 17:07   image001.jpg                                           Attorney Client
SWITCH‐AX‐1080992 ‐ SWITCH‐AX‐1080992       12/3/2015 17:07   Collection Report 151203.xls                           Attorney Client
SWITCH‐AX‐1080993 ‐ SWITCH‐AX‐1080993       12/3/2015 17:11   NBN Asset Breakout by Vendor.xlsx                      Attorney Client
SWITCH‐AX‐1080994 ‐ SWITCH‐AX‐1080994       12/3/2015 17:14   no Title                                               Attorney Client




                                                                          EXHIBIT 10, PAGE 1953
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 201 of 829


Bates                                   Document Date         Document Title                                               Privilege
SWITCH‐AX‐1080995 ‐ SWITCH‐AX‐1081006       12/3/2015 17:14   CFA HW Switch V3 12‐03‐15 Switch.docx                        Attorney Client
SWITCH‐AX‐1081007 ‐ SWITCH‐AX‐1081018       12/3/2015 17:14   Redline CFA HW Switch V2 to V3 12‐03‐15 Switch.docx          Attorney Client
SWITCH‐AX‐1081019 ‐ SWITCH‐AX‐1081019       12/3/2015 17:14   no Title                                                     Attorney Client
SWITCH‐AX‐1081020 ‐ SWITCH‐AX‐1081020       12/3/2015 17:14   Redline CFA HW Switch V2 to V3 12‐03‐15 Switch.docx          Attorney Client
SWITCH‐AX‐1081021 ‐ SWITCH‐AX‐1081032       12/3/2015 17:14   CFA HW Switch V3 12‐03‐15 Switch.docx                        Attorney Client
SWITCH‐AX‐1081033 ‐ SWITCH‐AX‐1081033       12/3/2015 17:19   no Title                                                     Attorney Client
SWITCH‐AX‐1081034 ‐ SWITCH‐AX‐1081038       12/3/2015 17:19   MWeberGarnishmentResponse12.3.15.pdf                         Attorney Client
SWITCH‐AX‐1081039 ‐ SWITCH‐AX‐1081042       12/3/2015 17:39   no Title                                                     Attorney Client
SWITCH‐AX‐1081043 ‐ SWITCH‐AX‐1081044       12/3/2015 17:39   Switch Client Lead Registration.docx                         Attorney Client
SWITCH‐AX‐1081045 ‐ SWITCH‐AX‐1081046       12/3/2015 17:39   Master Services                                              Attorney Client
SWITCH‐AX‐1081047 ‐ SWITCH‐AX‐1081047       12/3/2015 17:39   Payment in Full Letter.doc                                   Attorney Client
SWITCH‐AX‐1081048 ‐ SWITCH‐AX‐1081054       12/3/2015 17:39   Referral Program Agreement v2 08272014.docx                  Attorney Client
SWITCH‐AX‐1081055 ‐ SWITCH‐AX‐1081055       12/3/2015 17:39   Master Services                                              Attorney Client
SWITCH‐AX‐1081056 ‐ SWITCH‐AX‐1081057       12/3/2015 17:39   RampRate                                                     Attorney Client
SWITCH‐AX‐1081058 ‐ SWITCH‐AX‐1081058       12/3/2015 17:39   Colo Waiver Form.docx                                        Attorney Client
SWITCH‐AX‐1081059 ‐ SWITCH‐AX‐1081067       12/3/2015 17:39   Colocation Facilities Agreement 04‐29‐2015.docx              Attorney Client
SWITCH‐AX‐1081068 ‐ SWITCH‐AX‐1081068       12/3/2015 17:39   Master Services                                              Attorney Client
SWITCH‐AX‐1081069 ‐ SWITCH‐AX‐1081069       12/3/2015 17:39   Tour Access Agreement (SUPERNAP).docx                        Attorney Client
SWITCH‐AX‐1081070 ‐ SWITCH‐AX‐1081070       12/3/2015 17:39   Master Services                                              Attorney Client
SWITCH‐AX‐1081071 ‐ SWITCH‐AX‐1081071       12/3/2015 17:42   no Title                                                     Attorney Client
SWITCH‐AX‐1081072 ‐ SWITCH‐AX‐1081072       12/3/2015 17:42   ATT00002.htm                                                 Attorney Client
SWITCH‐AX‐1081073 ‐ SWITCH‐AX‐1081073       12/3/2015 17:42   ATT00003.htm                                                 Attorney Client
SWITCH‐AX‐1081074 ‐ SWITCH‐AX‐1081085       12/3/2015 17:42   CFA HW Switch V3 12‐03‐15 Switch.docx                        Attorney Client
SWITCH‐AX‐1081086 ‐ SWITCH‐AX‐1081097       12/3/2015 17:42   Redline CFA HW Switch V2 to V3 12‐03‐15 Switch.docx          Attorney Client
SWITCH‐AX‐1081098 ‐ SWITCH‐AX‐1081098       12/3/2015 17:42   ATT00001.htm                                                 Attorney Client
SWITCH‐AX‐1081099 ‐ SWITCH‐AX‐1081099       12/3/2015 17:52   no Title                                                     Attorney Client
SWITCH‐AX‐1081100 ‐ SWITCH‐AX‐1081100       12/3/2015 17:52   Licenses Summary.pdf                                         Attorney Client
SWITCH‐AX‐1081101 ‐ SWITCH‐AX‐1081101       12/3/2015 17:52   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1081102 ‐ SWITCH‐AX‐1081103       12/3/2015 17:53   no Title                                                     Attorney Client
SWITCH‐AX‐1081104 ‐ SWITCH‐AX‐1081105       12/3/2015 17:53   RE_ VEA _ Switch.msg                                         Attorney Client
SWITCH‐AX‐1081106 ‐ SWITCH‐AX‐1081106       12/3/2015 17:53   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1081107 ‐ SWITCH‐AX‐1081113       12/3/2015 17:53   Switch VEA PEC Purchase Agreement 10‐30‐15 Switch.docx       Attorney Client
SWITCH‐AX‐1081114 ‐ SWITCH‐AX‐1081115       12/3/2015 17:53   no Title                                                     Attorney Client
SWITCH‐AX‐1081116 ‐ SWITCH‐AX‐1081117       12/3/2015 17:53   RE_ VEA _ Switch.msg                                         Attorney Client
SWITCH‐AX‐1081118 ‐ SWITCH‐AX‐1081124       12/3/2015 17:53   Switch VEA PEC Purchase Agreement 10‐30‐15 Switch.docx       Attorney Client
SWITCH‐AX‐1081125 ‐ SWITCH‐AX‐1081125       12/3/2015 17:53   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1081126 ‐ SWITCH‐AX‐1081127       12/3/2015 18:16   no Title                                                     Attorney Client
SWITCH‐AX‐1081128 ‐ SWITCH‐AX‐1081137       12/3/2015 18:16   (85410171)_(1)_Switch Colo 11_24_15.doc                      Attorney Client
SWITCH‐AX‐1081138 ‐ SWITCH‐AX‐1081139       12/3/2015 18:16   no Title                                                     Attorney Client
SWITCH‐AX‐1081140 ‐ SWITCH‐AX‐1081149       12/3/2015 18:16   (85410171)_(1)_Switch Colo 11_24_15.doc                      Attorney Client
SWITCH‐AX‐1081150 ‐ SWITCH‐AX‐1081151       12/3/2015 19:46   no Title                                                     Attorney Client
SWITCH‐AX‐1081152 ‐ SWITCH‐AX‐1081152       12/3/2015 19:46   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1081153 ‐ SWITCH‐AX‐1081153       12/3/2015 19:46   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1081154 ‐ SWITCH‐AX‐1081162        12/4/2015 8:12   no Title                                                     Attorney Client;Work Product
SWITCH‐AX‐1081163 ‐ SWITCH‐AX‐1081164        12/4/2015 8:12   Switch Naples FL M493 IP 2 FULLY EXECUTED 201405150841.pdf   Attorney Client;Work Product
SWITCH‐AX‐1081165 ‐ SWITCH‐AX‐1081166        12/4/2015 9:10   no Title                                                     Attorney Client




                                                                          EXHIBIT 10, PAGE 1954
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 202 of 829


Bates                                   Document Date         Document Title                                               Privilege
SWITCH‐AX‐1081167 ‐ SWITCH‐AX‐1081167        12/4/2015 9:10   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1081168 ‐ SWITCH‐AX‐1081169        12/4/2015 9:22   no Title                                                     Attorney Client
SWITCH‐AX‐1081170 ‐ SWITCH‐AX‐1081170        12/4/2015 9:22   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1081171 ‐ SWITCH‐AX‐1081171        12/4/2015 9:22   image003.jpg                                                 Attorney Client
SWITCH‐AX‐1081172 ‐ SWITCH‐AX‐1081176        12/4/2015 9:22   Asset Write‐up.pdf                                           Attorney Client
SWITCH‐AX‐1081177 ‐ SWITCH‐AX‐1081178        12/4/2015 9:41   no Title                                                     Attorney Client
SWITCH‐AX‐1081179 ‐ SWITCH‐AX‐1081179        12/4/2015 9:41   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1081180 ‐ SWITCH‐AX‐1081180        12/4/2015 9:41   image003.jpg                                                 Attorney Client
SWITCH‐AX‐1081181 ‐ SWITCH‐AX‐1081191        12/4/2015 9:42   no Title                                                     Attorney Client
SWITCH‐AX‐1081192 ‐ SWITCH‐AX‐1081194        12/4/2015 9:48   no Title                                                     Attorney Client
SWITCH‐AX‐1081195 ‐ SWITCH‐AX‐1081195        12/4/2015 9:48   image001.png                                                 Attorney Client
SWITCH‐AX‐1081196 ‐ SWITCH‐AX‐1081196        12/4/2015 9:48   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1081197 ‐ SWITCH‐AX‐1081199        12/4/2015 9:48   no Title                                                     Attorney Client
SWITCH‐AX‐1081200 ‐ SWITCH‐AX‐1081200        12/4/2015 9:48   image001.png                                                 Attorney Client
SWITCH‐AX‐1081201 ‐ SWITCH‐AX‐1081201        12/4/2015 9:48   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1081202 ‐ SWITCH‐AX‐1081203       12/4/2015 10:18   no Title                                                     Attorney Client
SWITCH‐AX‐1081204 ‐ SWITCH‐AX‐1081204       12/4/2015 10:18   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1081205 ‐ SWITCH‐AX‐1081205       12/4/2015 10:18   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1081206 ‐ SWITCH‐AX‐1081207       12/4/2015 10:18   no Title                                                     Attorney Client
SWITCH‐AX‐1081208 ‐ SWITCH‐AX‐1081208       12/4/2015 10:18   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1081209 ‐ SWITCH‐AX‐1081209       12/4/2015 10:18   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1081210 ‐ SWITCH‐AX‐1081211       12/4/2015 10:27   no Title                                                     Attorney Client
SWITCH‐AX‐1081212 ‐ SWITCH‐AX‐1081212       12/4/2015 10:27   Licenses Summary.pdf                                         Attorney Client
SWITCH‐AX‐1081213 ‐ SWITCH‐AX‐1081226       12/4/2015 10:44   no Title                                                     Attorney Client
SWITCH‐AX‐1081227 ‐ SWITCH‐AX‐1081227       12/4/2015 10:44   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1081228 ‐ SWITCH‐AX‐1081230       12/4/2015 10:44   Switch SO 586270 500M DIA 375 Riverside Pkwy ATL.PDF         Attorney Client
SWITCH‐AX‐1081231 ‐ SWITCH‐AX‐1081231       12/4/2015 10:44   image003.jpg                                                 Attorney Client
SWITCH‐AX‐1081232 ‐ SWITCH‐AX‐1081232       12/4/2015 10:44   SO ‐ CareFusion (GA IP) 10‐12‐15.pdf                         Attorney Client
SWITCH‐AX‐1081233 ‐ SWITCH‐AX‐1081233       12/4/2015 10:44   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1081234 ‐ SWITCH‐AX‐1081247       12/4/2015 10:44   RE_ SO Renewal CareFusion Solutions at Switch SUPERNAP.msg   Attorney Client
SWITCH‐AX‐1081248 ‐ SWITCH‐AX‐1081261       12/4/2015 10:44   no Title                                                     Attorney Client
SWITCH‐AX‐1081262 ‐ SWITCH‐AX‐1081275       12/4/2015 10:44   RE_ SO Renewal CareFusion Solutions at Switch SUPERNAP.msg   Attorney Client
SWITCH‐AX‐1081276 ‐ SWITCH‐AX‐1081278       12/4/2015 10:44   Switch SO 586270 500M DIA 375 Riverside Pkwy ATL.PDF         Attorney Client
SWITCH‐AX‐1081279 ‐ SWITCH‐AX‐1081279       12/4/2015 10:44   image003.jpg                                                 Attorney Client
SWITCH‐AX‐1081280 ‐ SWITCH‐AX‐1081280       12/4/2015 10:44   SO ‐ CareFusion (GA IP) 10‐12‐15.pdf                         Attorney Client
SWITCH‐AX‐1081281 ‐ SWITCH‐AX‐1081281       12/4/2015 10:44   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1081282 ‐ SWITCH‐AX‐1081282       12/4/2015 10:44   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1081283 ‐ SWITCH‐AX‐1081284       12/4/2015 11:00   no Title                                                     Attorney Client
SWITCH‐AX‐1081285 ‐ SWITCH‐AX‐1081291       12/4/2015 11:00   GRAPIDS‐#387798‐vdoc‐LOI.DOC                                 Attorney Client
SWITCH‐AX‐1081292 ‐ SWITCH‐AX‐1081293       12/4/2015 11:08   no Title                                                     Attorney Client
SWITCH‐AX‐1081294 ‐ SWITCH‐AX‐1081294       12/4/2015 11:08   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1081295 ‐ SWITCH‐AX‐1081295       12/4/2015 11:20   no Title                                                     Attorney Client
SWITCH‐AX‐1081296 ‐ SWITCH‐AX‐1081296       12/4/2015 11:20   ATT00002.htm                                                 Attorney Client
SWITCH‐AX‐1081297 ‐ SWITCH‐AX‐1081309       12/4/2015 11:20   ATT00001.htm                                                 Attorney Client
SWITCH‐AX‐1081310 ‐ SWITCH‐AX‐1081311       12/4/2015 11:20   Switch Naples FL M493 IP 2 FULLY EXECUTED 201405150841.pdf   Attorney Client
SWITCH‐AX‐1081312 ‐ SWITCH‐AX‐1081312       12/4/2015 11:20   image1.PNG                                                   Attorney Client




                                                                          EXHIBIT 10, PAGE 1955
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 203 of 829


Bates                                   Document Date         Document Title                                                                                   Privilege
SWITCH‐AX‐1081313 ‐ SWITCH‐AX‐1081313       12/4/2015 11:53   no Title                                                                                         Attorney Client
SWITCH‐AX‐1081314 ‐ SWITCH‐AX‐1081314       12/4/2015 11:53   ATT00002.htm                                                                                     Attorney Client
SWITCH‐AX‐1081315 ‐ SWITCH‐AX‐1081316       12/4/2015 11:53   Switch Naples FL M493 IP 2 FULLY EXECUTED 201405150841.pdf                                       Attorney Client
SWITCH‐AX‐1081317 ‐ SWITCH‐AX‐1081329       12/4/2015 11:53   ATT00001.htm                                                                                     Attorney Client
SWITCH‐AX‐1081330 ‐ SWITCH‐AX‐1081330       12/4/2015 11:53   image1.PNG                                                                                       Attorney Client
SWITCH‐AX‐1081331 ‐ SWITCH‐AX‐1081331       12/4/2015 11:53   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1081332 ‐ SWITCH‐AX‐1081346       12/4/2015 13:14   no Title                                                                                         Attorney Client
SWITCH‐AX‐1081347 ‐ SWITCH‐AX‐1081349       12/4/2015 13:14   Z059‐120415‐120‐SO (500Mbps Floor Burstable up to 1Gbps for CareFusion ‐ 375 Riverside Pkwy, LithAttorney Client
SWITCH‐AX‐1081350 ‐ SWITCH‐AX‐1081350       12/4/2015 13:14   image003.jpg                                                                                     Attorney Client
SWITCH‐AX‐1081351 ‐ SWITCH‐AX‐1081351       12/4/2015 13:14   C195‐07‐019‐E.pdf                                                                                Attorney Client
SWITCH‐AX‐1081352 ‐ SWITCH‐AX‐1081352       12/4/2015 13:14   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1081353 ‐ SWITCH‐AX‐1081355       12/4/2015 15:22   no Title                                                                                         Attorney Client
SWITCH‐AX‐1081356 ‐ SWITCH‐AX‐1081379       12/4/2015 15:22   untitled                                                                                         Attorney Client
SWITCH‐AX‐1081380 ‐ SWITCH‐AX‐1081380       12/4/2015 15:25   Bank account rec 11.2015.xlsx                                                                    Attorney Client
SWITCH‐AX‐1081381 ‐ SWITCH‐AX‐1081382       12/4/2015 15:34   no Title                                                                                         Attorney Client
SWITCH‐AX‐1081383 ‐ SWITCH‐AX‐1081398       12/4/2015 15:34   GTRedline_442665730v4 ‐ 442665730v5.docx                                                         Attorney Client
SWITCH‐AX‐1081399 ‐ SWITCH‐AX‐1081413       12/4/2015 15:34   Form of Indemnification Agreement V1 11‐20‐2015 Switch_cshen redline, TDC comments.docx          Attorney Client
SWITCH‐AX‐1081414 ‐ SWITCH‐AX‐1081426       12/4/2015 15:34   #442665730v5_SAC_ ‐ Switch, Ltd. ‐ Form of Indemnification Agreement.doc                         Attorney Client
SWITCH‐AX‐1081427 ‐ SWITCH‐AX‐1081428       12/4/2015 16:24   no Title                                                                                         Attorney Client
SWITCH‐AX‐1081429 ‐ SWITCH‐AX‐1081429       12/4/2015 16:24   RackLayout‐Example.vsd                                                                           Attorney Client
SWITCH‐AX‐1081430 ‐ SWITCH‐AX‐1081433       12/4/2015 16:24   Microsoft Word ‐ Itemized list of what the installation charges cover                            Attorney Client
SWITCH‐AX‐1081434 ‐ SWITCH‐AX‐1081436       12/4/2015 16:24   Cross Connect Request Form 2015.pdf                                                              Attorney Client
SWITCH‐AX‐1081437 ‐ SWITCH‐AX‐1081437       12/4/2015 16:24   Switch TSCIF Cabinet Flyer                                                                       Attorney Client
SWITCH‐AX‐1081438 ‐ SWITCH‐AX‐1081438       12/4/2015 16:24   SUPERNAP 9 t‐scif Design (side view).pdf                                                         Attorney Client
SWITCH‐AX‐1081439 ‐ SWITCH‐AX‐1081440       12/4/2015 16:24   Rakuten ‐ SO ‐ 60 cabinets.pdf                                                                   Attorney Client
SWITCH‐AX‐1081441 ‐ SWITCH‐AX‐1081448       12/4/2015 16:24   Colocation Facilities Agreement.pdf                                                              Attorney Client
SWITCH‐AX‐1081449 ‐ SWITCH‐AX‐1081449       12/4/2015 16:24   Switch Remote Hands.pdf                                                                          Attorney Client
SWITCH‐AX‐1081450 ‐ SWITCH‐AX‐1081452       12/4/2015 16:24   Rakuten ‐ Switch SUPERNAP Info.pdf                                                               Attorney Client
SWITCH‐AX‐1081453 ‐ SWITCH‐AX‐1081453       12/4/2015 16:24   Switch Cabling Partners.pdf                                                                      Attorney Client
SWITCH‐AX‐1081454 ‐ SWITCH‐AX‐1081454       12/4/2015 16:24   T‐SCIF Model with Ladder Rack.pdf                                                                Attorney Client
SWITCH‐AX‐1081455 ‐ SWITCH‐AX‐1081455       12/4/2015 16:24   image001.png                                                                                     Attorney Client
SWITCH‐AX‐1081456 ‐ SWITCH‐AX‐1081456       12/4/2015 17:18   Collection Report 151204.xls                                                                     Attorney Client
SWITCH‐AX‐1081457 ‐ SWITCH‐AX‐1081458       12/4/2015 17:19   no Title                                                                                         Attorney Client
SWITCH‐AX‐1081459 ‐ SWITCH‐AX‐1081459       12/4/2015 17:19   Collection Report 151204.xls                                                                     Attorney Client
SWITCH‐AX‐1081460 ‐ SWITCH‐AX‐1081460       12/4/2015 17:19   image004.png                                                                                     Attorney Client
SWITCH‐AX‐1081461 ‐ SWITCH‐AX‐1081462       12/4/2015 17:28   no Title                                                                                         Attorney Client
SWITCH‐AX‐1081463 ‐ SWITCH‐AX‐1081469       12/4/2015 17:28   GRAPIDS‐#387798‐vdoc‐LOI.DOC                                                                     Attorney Client
SWITCH‐AX‐1081470 ‐ SWITCH‐AX‐1081471        12/5/2015 6:36   no Title                                                                                         Attorney Client
SWITCH‐AX‐1081472 ‐ SWITCH‐AX‐1081472        12/5/2015 6:36   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1081473 ‐ SWITCH‐AX‐1081473        12/5/2015 6:36   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1081474 ‐ SWITCH‐AX‐1081479        12/5/2015 6:36   Gutierrez ‐ Loan Repurchase UPA 02‐20‐15 (executed).pdf                                          Attorney Client
SWITCH‐AX‐1081480 ‐ SWITCH‐AX‐1081487        12/5/2015 6:36   Incentive Unit (Gutierrez) 02‐20‐15.pdf                                                          Attorney Client
SWITCH‐AX‐1081488 ‐ SWITCH‐AX‐1081488       12/5/2015 10:23   no Title                                                                                         Attorney Client
SWITCH‐AX‐1081489 ‐ SWITCH‐AX‐1081489       12/5/2015 10:23   Scanned document from copier.pdf                                                                 Attorney Client
SWITCH‐AX‐1081490 ‐ SWITCH‐AX‐1081491       12/5/2015 10:23   Microsoft Word ‐ Additional Member Assumption Scott Gutierrez.doc                                Attorney Client
SWITCH‐AX‐1081492 ‐ SWITCH‐AX‐1081497       12/5/2015 10:23   Microsoft Word ‐ Security Agreement re Options Scott Gutierrez.docx                              Attorney Client




                                                                           EXHIBIT 10, PAGE 1956
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 204 of 829


Bates                                   Document Date         Document Title                                                                  Privilege
SWITCH‐AX‐1081498 ‐ SWITCH‐AX‐1081498       12/5/2015 10:23   June 30 Statements.xlsx                                                         Attorney Client
SWITCH‐AX‐1081499 ‐ SWITCH‐AX‐1081499       12/5/2015 10:23   Docs for your reading pleasure.msg                                              Attorney Client
SWITCH‐AX‐1081500 ‐ SWITCH‐AX‐1081505       12/5/2015 10:23   Gutierrez ‐ Loan Repurchase UPA 02‐20‐15 (executed).pdf                         Attorney Client
SWITCH‐AX‐1081506 ‐ SWITCH‐AX‐1081509       12/5/2015 10:23   Switch Supplement to Confidential Memorandum (9 18 2013).pdf                    Attorney Client
SWITCH‐AX‐1081510 ‐ SWITCH‐AX‐1081510       12/5/2015 10:23   Loan Documents.msg                                                              Attorney Client
SWITCH‐AX‐1081511 ‐ SWITCH‐AX‐1081511       12/5/2015 10:23   Scanned document from copier.msg                                                Attorney Client
SWITCH‐AX‐1081512 ‐ SWITCH‐AX‐1081512       12/5/2015 10:23   Switch Loan Statement.msg                                                       Attorney Client
SWITCH‐AX‐1081513 ‐ SWITCH‐AX‐1081513       12/5/2015 10:23   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1081514 ‐ SWITCH‐AX‐1081521       12/5/2015 10:23   Incentive Unit (Gutierrez) 02‐20‐15.pdf                                         Attorney Client
SWITCH‐AX‐1081522 ‐ SWITCH‐AX‐1081523       12/5/2015 10:23   RE_ 2015 Option Exercise Program.msg                                            Attorney Client
SWITCH‐AX‐1081524 ‐ SWITCH‐AX‐1081525       12/5/2015 10:23   Contact Cards.msg                                                               Attorney Client
SWITCH‐AX‐1081526 ‐ SWITCH‐AX‐1081527       12/5/2015 10:23   Scanned document from copier.pdf                                                Attorney Client
SWITCH‐AX‐1081528 ‐ SWITCH‐AX‐1081528       12/5/2015 10:23   2014 Membership Info Statement.pdf                                              Attorney Client
SWITCH‐AX‐1081529 ‐ SWITCH‐AX‐1081529       12/5/2015 10:23   2013 Switch K1.msg                                                              Attorney Client
SWITCH‐AX‐1081530 ‐ SWITCH‐AX‐1081531       12/5/2015 10:23   Microsoft Word ‐ BCA Switch Investors Term Sheet ‐ 2015.doc                     Attorney Client
SWITCH‐AX‐1081532 ‐ SWITCH‐AX‐1081532       12/5/2015 10:23   September 30 Statements.xlsx                                                    Attorney Client
SWITCH‐AX‐1081533 ‐ SWITCH‐AX‐1081533       12/5/2015 10:23   Scanned document from copier.msg                                                Attorney Client
SWITCH‐AX‐1081534 ‐ SWITCH‐AX‐1081535       12/5/2015 10:23   Scanned document from copier.pdf                                                Attorney Client
SWITCH‐AX‐1081536 ‐ SWITCH‐AX‐1081536       12/5/2015 10:23   Article_ RagingWire Data Centers is Acquired by NTT Communications.msg          Attorney Client
SWITCH‐AX‐1081537 ‐ SWITCH‐AX‐1081555       12/5/2015 10:23   Scanned document from copier.pdf                                                Attorney Client
SWITCH‐AX‐1081556 ‐ SWITCH‐AX‐1081561       12/5/2015 10:23   Microsoft Word ‐ Gutierrez ‐ Loan Repurchase UPA 02‐11‐2015.docx                Attorney Client
SWITCH‐AX‐1081562 ‐ SWITCH‐AX‐1081562       12/5/2015 10:23   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1081563 ‐ SWITCH‐AX‐1081563       12/5/2015 10:23   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1081564 ‐ SWITCH‐AX‐1081564       12/5/2015 10:23   Michael Kling ‐ Kling Law Offices.msg                                           Attorney Client
SWITCH‐AX‐1081565 ‐ SWITCH‐AX‐1081565       12/5/2015 10:23   Scanned document from copier.msg                                                Attorney Client
SWITCH‐AX‐1081566 ‐ SWITCH‐AX‐1081566       12/5/2015 10:23   Remember those revenue discussions we had.msg                                   Attorney Client
SWITCH‐AX‐1081567 ‐ SWITCH‐AX‐1081568       12/5/2015 10:23   FW_ Switch Membership Information Request.msg                                   Attorney Client
SWITCH‐AX‐1081569 ‐ SWITCH‐AX‐1081569       12/5/2015 10:23   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1081570 ‐ SWITCH‐AX‐1081570       12/5/2015 10:23   Switch Loan Statement Q3.msg                                                    Attorney Client
SWITCH‐AX‐1081571 ‐ SWITCH‐AX‐1081571       12/5/2015 10:23   Exercise of Switch Options.msg                                                  Attorney Client
SWITCH‐AX‐1081572 ‐ SWITCH‐AX‐1081572       12/5/2015 10:23   Scanned document from copier.msg                                                Attorney Client
SWITCH‐AX‐1081573 ‐ SWITCH‐AX‐1081573       12/5/2015 10:23   Let to Members re 2014 Membership Info Stmt (Gutierrez).doc                     Attorney Client
SWITCH‐AX‐1081574 ‐ SWITCH‐AX‐1081574       12/5/2015 10:23   Fwd_.msg                                                                        Attorney Client
SWITCH‐AX‐1081575 ‐ SWITCH‐AX‐1081580       12/5/2015 10:23   Microsoft Word ‐ Secured Promissory Note re Options Scott Gutierrez.doc         Attorney Client
SWITCH‐AX‐1081581 ‐ SWITCH‐AX‐1081588       12/5/2015 10:23   Microsoft Word ‐ Gutierrez ‐ Incentive Unit Award (2015 Loan Repurchase).docx   Attorney Client
SWITCH‐AX‐1081589 ‐ SWITCH‐AX‐1081589       12/5/2015 10:23   Loan Proposal from Brightwood Capital Advisors ‐ Secured by Switch Units.msg    Attorney Client
SWITCH‐AX‐1081590 ‐ SWITCH‐AX‐1081591       12/5/2015 10:23   RE_ Switch Supplements _ CONFIDENTIAL_.msg                                      Attorney Client
SWITCH‐AX‐1081592 ‐ SWITCH‐AX‐1081592       12/5/2015 10:23   scan.pdf                                                                        Attorney Client
SWITCH‐AX‐1081593 ‐ SWITCH‐AX‐1081593       12/5/2015 10:23   Option Exercise Documents.msg                                                   Attorney Client
SWITCH‐AX‐1081594 ‐ SWITCH‐AX‐1081598       12/5/2015 10:23   Microsoft Word ‐ Option Exercise Agreement Scott Gutierrez.rtf                  Attorney Client
SWITCH‐AX‐1081599 ‐ SWITCH‐AX‐1081599       12/5/2015 10:23   image002.png                                                                    Attorney Client
SWITCH‐AX‐1081600 ‐ SWITCH‐AX‐1081600       12/5/2015 10:23   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1081601 ‐ SWITCH‐AX‐1081601       12/5/2015 10:23   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1081602 ‐ SWITCH‐AX‐1081602       12/5/2015 10:23   Vanessa Farmer.msg                                                              Attorney Client
SWITCH‐AX‐1081603 ‐ SWITCH‐AX‐1081603       12/5/2015 10:23   Oct 1 Exercise Tax Finance and Net Settle Details.xlsx                          Attorney Client
SWITCH‐AX‐1081604 ‐ SWITCH‐AX‐1081606       12/5/2015 10:23   Gutierrez ‐ Signature Pages (unsigned).pdf                                      Attorney Client




                                                                           EXHIBIT 10, PAGE 1957
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 205 of 829


Bates                                   Document Date         Document Title                               Privilege
SWITCH‐AX‐1081607 ‐ SWITCH‐AX‐1081607       12/5/2015 10:23   image001.png                                 Attorney Client
SWITCH‐AX‐1081608 ‐ SWITCH‐AX‐1081608       12/5/2015 10:23   Re_ Docs for your reading pleasure.msg       Attorney Client
SWITCH‐AX‐1081609 ‐ SWITCH‐AX‐1081616       12/5/2015 10:23   P4493GC3                                     Attorney Client
SWITCH‐AX‐1081617 ‐ SWITCH‐AX‐1081617       12/5/2015 10:23   2015 Option Exercise Program.msg             Attorney Client
SWITCH‐AX‐1081618 ‐ SWITCH‐AX‐1081623       12/5/2015 11:46   no Title                                     Attorney Client
SWITCH‐AX‐1081624 ‐ SWITCH‐AX‐1081624        12/6/2015 8:25   no Title                                     Attorney Client
SWITCH‐AX‐1081625 ‐ SWITCH‐AX‐1081634        12/6/2015 8:25   (85410171)_(1)_Switch Colo 11_24_15.doc      Attorney Client
SWITCH‐AX‐1081635 ‐ SWITCH‐AX‐1081635       12/6/2015 15:52   no Title                                     Attorney Client
SWITCH‐AX‐1081636 ‐ SWITCH‐AX‐1081636        12/7/2015 6:37   no Title                                     Attorney Client
SWITCH‐AX‐1081637 ‐ SWITCH‐AX‐1081647        12/7/2015 6:37   CFA GSI Switch V3 12‐04‐15 Switch.doc        Attorney Client
SWITCH‐AX‐1081648 ‐ SWITCH‐AX‐1081657        12/7/2015 6:37   (85410171)_(1)_Switch Colo 11_24_15.doc      Attorney Client
SWITCH‐AX‐1081658 ‐ SWITCH‐AX‐1081659        12/7/2015 7:55   no Title                                     Attorney Client
SWITCH‐AX‐1081660 ‐ SWITCH‐AX‐1081669        12/7/2015 7:55   (85410171)_(1)_Switch Colo 11_24_15.doc      Attorney Client
SWITCH‐AX‐1081670 ‐ SWITCH‐AX‐1081670        12/7/2015 7:55   ATT00001.htm                                 Attorney Client
SWITCH‐AX‐1081671 ‐ SWITCH‐AX‐1081672        12/7/2015 7:55   no Title                                     Attorney Client
SWITCH‐AX‐1081673 ‐ SWITCH‐AX‐1081673        12/7/2015 7:55   ATT00001.htm                                 Attorney Client
SWITCH‐AX‐1081674 ‐ SWITCH‐AX‐1081683        12/7/2015 7:55   (85410171)_(1)_Switch Colo 11_24_15.doc      Attorney Client
SWITCH‐AX‐1081684 ‐ SWITCH‐AX‐1081684        12/7/2015 8:11   no Title                                     Attorney Client
SWITCH‐AX‐1081685 ‐ SWITCH‐AX‐1081695        12/7/2015 8:11   CFA EE Switch V3 12‐07‐15 Switch.docx        Attorney Client
SWITCH‐AX‐1081696 ‐ SWITCH‐AX‐1081696        12/7/2015 8:11   no Title                                     Attorney Client
SWITCH‐AX‐1081697 ‐ SWITCH‐AX‐1081697        12/7/2015 8:11   no Title                                     Attorney Client
SWITCH‐AX‐1081698 ‐ SWITCH‐AX‐1081698        12/7/2015 8:11   no Title                                     Attorney Client
SWITCH‐AX‐1081699 ‐ SWITCH‐AX‐1081709        12/7/2015 8:11   Redline CFA EE Switch V2 to V3 Switch.docx   Attorney Client
SWITCH‐AX‐1081710 ‐ SWITCH‐AX‐1081710        12/7/2015 8:11   no Title                                     Attorney Client
SWITCH‐AX‐1081711 ‐ SWITCH‐AX‐1081711        12/7/2015 8:11   no Title                                     Attorney Client
SWITCH‐AX‐1081712 ‐ SWITCH‐AX‐1081722        12/7/2015 8:11   CFA EE Switch V3 12‐07‐15 Switch.docx        Attorney Client
SWITCH‐AX‐1081723 ‐ SWITCH‐AX‐1081723        12/7/2015 8:11   no Title                                     Attorney Client
SWITCH‐AX‐1081724 ‐ SWITCH‐AX‐1081734        12/7/2015 8:11   Redline CFA EE Switch V2 to V3 Switch.docx   Attorney Client
SWITCH‐AX‐1081735 ‐ SWITCH‐AX‐1081735        12/7/2015 8:11   no Title                                     Attorney Client
SWITCH‐AX‐1081736 ‐ SWITCH‐AX‐1081738       12/7/2015 10:39   no Title                                     Attorney Client
SWITCH‐AX‐1081739 ‐ SWITCH‐AX‐1081739       12/7/2015 10:48   no Title                                     Attorney Client
SWITCH‐AX‐1081740 ‐ SWITCH‐AX‐1081743       12/7/2015 10:48   Switch Release 120715.docx                   Attorney Client
SWITCH‐AX‐1081744 ‐ SWITCH‐AX‐1081744       12/7/2015 11:30   no Title                                     Attorney Client
SWITCH‐AX‐1081745 ‐ SWITCH‐AX‐1081745       12/7/2015 11:30   no Title                                     Attorney Client
SWITCH‐AX‐1081746 ‐ SWITCH‐AX‐1081756       12/7/2015 11:30   Redline CFA EE Switch V2 to V3 Switch.docx   Attorney Client
SWITCH‐AX‐1081757 ‐ SWITCH‐AX‐1081757       12/7/2015 11:30   no Title                                     Attorney Client
SWITCH‐AX‐1081758 ‐ SWITCH‐AX‐1081758       12/7/2015 11:30   no Title                                     Attorney Client
SWITCH‐AX‐1081759 ‐ SWITCH‐AX‐1081769       12/7/2015 11:30   CFA EE Switch V3 12‐07‐15 Switch.docx        Attorney Client
SWITCH‐AX‐1081770 ‐ SWITCH‐AX‐1081770       12/7/2015 11:40   no Title                                     Attorney Client
SWITCH‐AX‐1081771 ‐ SWITCH‐AX‐1081771       12/7/2015 11:40   image001.png                                 Attorney Client
SWITCH‐AX‐1081772 ‐ SWITCH‐AX‐1081772       12/7/2015 11:53   no Title                                     Attorney Client
SWITCH‐AX‐1081773 ‐ SWITCH‐AX‐1081773       12/7/2015 11:53   no Title                                     Attorney Client
SWITCH‐AX‐1081774 ‐ SWITCH‐AX‐1081784       12/7/2015 11:53   Redline CFA EE Switch V2 to V3 Switch.docx   Attorney Client
SWITCH‐AX‐1081785 ‐ SWITCH‐AX‐1081785       12/7/2015 11:53   no Title                                     Attorney Client
SWITCH‐AX‐1081786 ‐ SWITCH‐AX‐1081796       12/7/2015 11:53   CFA EE Switch V3 12‐07‐15 Switch.docx        Attorney Client
SWITCH‐AX‐1081797 ‐ SWITCH‐AX‐1081797       12/7/2015 11:53   no Title                                     Attorney Client




                                                                           EXHIBIT 10, PAGE 1958
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 206 of 829


Bates                                   Document Date         Document Title                                                Privilege
SWITCH‐AX‐1081798 ‐ SWITCH‐AX‐1081798       12/7/2015 12:39   Collection Report 151207.xls                                  Attorney Client
SWITCH‐AX‐1081799 ‐ SWITCH‐AX‐1081800       12/7/2015 12:55   no Title                                                      Attorney Client
SWITCH‐AX‐1081801 ‐ SWITCH‐AX‐1081948       12/7/2015 12:55   Latham IPO Guide.pdf                                          Attorney Client
SWITCH‐AX‐1081949 ‐ SWITCH‐AX‐1081949       12/7/2015 13:23   no Title                                                      Attorney Client
SWITCH‐AX‐1081950 ‐ SWITCH‐AX‐1081956       12/7/2015 13:23   Option Exercise Agmt (Mendenhall).pdf                         Attorney Client
SWITCH‐AX‐1081957 ‐ SWITCH‐AX‐1081957       12/7/2015 13:23   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1081958 ‐ SWITCH‐AX‐1081965       12/7/2015 13:23   Incentive Award (Mendenhall).pdf                              Attorney Client
SWITCH‐AX‐1081966 ‐ SWITCH‐AX‐1081966       12/7/2015 14:43   no Title                                                      Attorney Client
SWITCH‐AX‐1081967 ‐ SWITCH‐AX‐1081974       12/7/2015 14:43   TITLE                                                         Attorney Client
SWITCH‐AX‐1081975 ‐ SWITCH‐AX‐1081977       12/7/2015 15:42   no Title                                                      Attorney Client
SWITCH‐AX‐1081978 ‐ SWITCH‐AX‐1081978       12/7/2015 15:42   SO ‐ DLC ‐ 12‐07‐15.pdf                                       Attorney Client
SWITCH‐AX‐1081979 ‐ SWITCH‐AX‐1081986       12/7/2015 15:42   Colocation Facilities Agreement v042915 (fillable form).pdf   Attorney Client
SWITCH‐AX‐1081987 ‐ SWITCH‐AX‐1081988       12/7/2015 17:06   no Title                                                      Attorney Client
SWITCH‐AX‐1081989 ‐ SWITCH‐AX‐1081997       12/7/2015 17:06   20151207161942188.pdf                                         Attorney Client
SWITCH‐AX‐1081998 ‐ SWITCH‐AX‐1081998       12/7/2015 17:06   image001.png                                                  Attorney Client
SWITCH‐AX‐1081999 ‐ SWITCH‐AX‐1081999       12/7/2015 17:06   Nellson Nutraceuticals.pdf                                    Attorney Client
SWITCH‐AX‐1082000 ‐ SWITCH‐AX‐1082000       12/7/2015 17:23   Copy of NBN Asset Breakout by Vendor.xlsx                     Attorney Client
SWITCH‐AX‐1082001 ‐ SWITCH‐AX‐1082003       12/7/2015 17:49   no Title                                                      Attorney Client
SWITCH‐AX‐1082004 ‐ SWITCH‐AX‐1082004       12/7/2015 17:49   image002.jpg                                                  Attorney Client
SWITCH‐AX‐1082005 ‐ SWITCH‐AX‐1082005       12/7/2015 17:49   Collection Report 151207.xls                                  Attorney Client
SWITCH‐AX‐1082006 ‐ SWITCH‐AX‐1082006       12/7/2015 17:54   no Title                                                      Attorney Client
SWITCH‐AX‐1082007 ‐ SWITCH‐AX‐1082055       12/7/2015 17:54   2016 Adoption Agreement.pdf                                   Attorney Client
SWITCH‐AX‐1082056 ‐ SWITCH‐AX‐1082165       12/7/2015 17:54   2016 Base Plan.pdf                                            Attorney Client
SWITCH‐AX‐1082166 ‐ SWITCH‐AX‐1082166       12/7/2015 17:54   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1082167 ‐ SWITCH‐AX‐1082191       12/7/2015 17:54   2016 Summary Plan Description.pdf                             Attorney Client
SWITCH‐AX‐1082192 ‐ SWITCH‐AX‐1082192       12/7/2015 17:54   2016 Plan Documents.zip                                       Attorney Client
SWITCH‐AX‐1082193 ‐ SWITCH‐AX‐1082195       12/7/2015 17:54   .                                                             Attorney Client
SWITCH‐AX‐1082196 ‐ SWITCH‐AX‐1082198       12/7/2015 17:54   Date                                                          Attorney Client
SWITCH‐AX‐1082199 ‐ SWITCH‐AX‐1082199       12/7/2015 18:14   no Title                                                      Attorney Client
SWITCH‐AX‐1082200 ‐ SWITCH‐AX‐1082207       12/7/2015 18:14   TITLE                                                         Attorney Client
SWITCH‐AX‐1082208 ‐ SWITCH‐AX‐1082210       12/7/2015 21:00   no Title                                                      Attorney Client
SWITCH‐AX‐1082211 ‐ SWITCH‐AX‐1082212       12/7/2015 21:01   no Title                                                      Attorney Client
SWITCH‐AX‐1082213 ‐ SWITCH‐AX‐1082360       12/7/2015 21:01   Latham IPO Guide.pdf                                          Attorney Client
SWITCH‐AX‐1082361 ‐ SWITCH‐AX‐1082363       12/7/2015 23:35   no Title                                                      Attorney Client
SWITCH‐AX‐1082364 ‐ SWITCH‐AX‐1082364        12/8/2015 5:01   no Title                                                      Attorney Client
SWITCH‐AX‐1082365 ‐ SWITCH‐AX‐1082367        12/8/2015 5:01   Insert_2016 Zayo FUSF Resller Customer Exempt Request.pdf     Attorney Client
SWITCH‐AX‐1082368 ‐ SWITCH‐AX‐1082368        12/8/2015 5:01   Insert_Remote Hands_Dec2015.pdf                               Attorney Client
SWITCH‐AX‐1082369 ‐ SWITCH‐AX‐1082371        12/8/2015 5:01   Switch Business Solutions LLC_4009_20151201.pdf               Attorney Client
SWITCH‐AX‐1082372 ‐ SWITCH‐AX‐1082374        12/8/2015 7:14   no Title                                                      Attorney Client
SWITCH‐AX‐1082375 ‐ SWITCH‐AX‐1082376        12/8/2015 7:14   no Title                                                      Attorney Client
SWITCH‐AX‐1082377 ‐ SWITCH‐AX‐1082377        12/8/2015 7:14   no Title                                                      Attorney Client
SWITCH‐AX‐1082378 ‐ SWITCH‐AX‐1082388        12/8/2015 7:14   Redline CFA EE Switch V2 to V3 Switch.docx                    Attorney Client
SWITCH‐AX‐1082389 ‐ SWITCH‐AX‐1082389        12/8/2015 7:14   no Title                                                      Attorney Client
SWITCH‐AX‐1082390 ‐ SWITCH‐AX‐1082390        12/8/2015 7:14   no Title                                                      Attorney Client
SWITCH‐AX‐1082391 ‐ SWITCH‐AX‐1082401        12/8/2015 7:14   CFA EE Switch V3 12‐07‐15 Switch.docx                         Attorney Client
SWITCH‐AX‐1082402 ‐ SWITCH‐AX‐1082405        12/8/2015 7:14   no Title                                                      Attorney Client




                                                                           EXHIBIT 10, PAGE 1959
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 207 of 829


Bates                                   Document Date         Document Title                                      Privilege
SWITCH‐AX‐1082406 ‐ SWITCH‐AX‐1082406        12/8/2015 7:14   SO (Power Install v5) ‐ Warner Bros .pdf            Attorney Client
SWITCH‐AX‐1082407 ‐ SWITCH‐AX‐1082410        12/8/2015 7:22   no Title                                            Attorney Client
SWITCH‐AX‐1082411 ‐ SWITCH‐AX‐1082415        12/8/2015 9:05   no Title                                            Attorney Client
SWITCH‐AX‐1082416 ‐ SWITCH‐AX‐1082416        12/8/2015 9:40   Collection Report 151207.xls                        Attorney Client
SWITCH‐AX‐1082417 ‐ SWITCH‐AX‐1082417        12/8/2015 9:43   Copy of Collection Report 151208.xls                Attorney Client
SWITCH‐AX‐1082418 ‐ SWITCH‐AX‐1082418       12/8/2015 11:14   no Title                                            Attorney Client
SWITCH‐AX‐1082419 ‐ SWITCH‐AX‐1082419       12/8/2015 11:14   Payroll Reconcilation for 09 18 2015 Paid V5.xlsx   Attorney Client
SWITCH‐AX‐1082420 ‐ SWITCH‐AX‐1082420       12/8/2015 11:14   image001.jpg                                        Attorney Client
SWITCH‐AX‐1082421 ‐ SWITCH‐AX‐1082427       12/8/2015 11:14   Option Exercise Agmt (Herrera) 11‐20‐2015.pdf       Attorney Client
SWITCH‐AX‐1082428 ‐ SWITCH‐AX‐1082428       12/8/2015 12:02   no Title                                            Attorney Client
SWITCH‐AX‐1082429 ‐ SWITCH‐AX‐1082439       12/8/2015 12:02   Comps and Availables.pdf                            Attorney Client
SWITCH‐AX‐1082440 ‐ SWITCH‐AX‐1082442       12/8/2015 12:02   Exclusive Agency Agreement.pdf                      Attorney Client
SWITCH‐AX‐1082443 ‐ SWITCH‐AX‐1082445       12/8/2015 12:02   Microsoft Word ‐ 2 parcels                          Attorney Client
SWITCH‐AX‐1082446 ‐ SWITCH‐AX‐1082446       12/8/2015 13:33   no Title                                            Attorney Client
SWITCH‐AX‐1082447 ‐ SWITCH‐AX‐1082447       12/8/2015 13:33   image001.jpg                                        Attorney Client
SWITCH‐AX‐1082448 ‐ SWITCH‐AX‐1082454       12/8/2015 13:33   Option Exercise Agmt (Mendenhall).pdf               Attorney Client
SWITCH‐AX‐1082455 ‐ SWITCH‐AX‐1082462       12/8/2015 13:33   Incentive Award (Mendenhall).pdf                    Attorney Client
SWITCH‐AX‐1082463 ‐ SWITCH‐AX‐1082463       12/8/2015 14:02   no Title                                            Attorney Client
SWITCH‐AX‐1082464 ‐ SWITCH‐AX‐1082491       12/8/2015 14:02   Cover page Client/Prospect Name                     Attorney Client
SWITCH‐AX‐1082492 ‐ SWITCH‐AX‐1082492       12/8/2015 14:06   no Title                                            Attorney Client
SWITCH‐AX‐1082493 ‐ SWITCH‐AX‐1082520       12/8/2015 14:06   Cover page Client/Prospect Name                     Attorney Client
SWITCH‐AX‐1082521 ‐ SWITCH‐AX‐1082524       12/8/2015 14:49   no Title                                            Attorney Client
SWITCH‐AX‐1082525 ‐ SWITCH‐AX‐1082525       12/8/2015 14:49   image001.png                                        Attorney Client
SWITCH‐AX‐1082526 ‐ SWITCH‐AX‐1082526       12/8/2015 15:35   Collection Report 151208.xls                        Attorney Client
SWITCH‐AX‐1082527 ‐ SWITCH‐AX‐1082527       12/8/2015 16:36   Collection Report 151208 ‐ UPDATE.xls               Attorney Client
SWITCH‐AX‐1082528 ‐ SWITCH‐AX‐1082528       12/8/2015 16:42   no Title                                            Attorney Client
SWITCH‐AX‐1082529 ‐ SWITCH‐AX‐1082533       12/8/2015 16:42   B614‐08‐002‐C.pdf                                   Attorney Client
SWITCH‐AX‐1082534 ‐ SWITCH‐AX‐1082538       12/8/2015 16:42   B614‐08‐004‐E.pdf                                   Attorney Client
SWITCH‐AX‐1082539 ‐ SWITCH‐AX‐1082553       12/8/2015 16:42   B614‐08‐001‐M.pdf                                   Attorney Client
SWITCH‐AX‐1082554 ‐ SWITCH‐AX‐1082562       12/8/2015 16:42   1000000307310020141231.pdf                          Attorney Client
SWITCH‐AX‐1082563 ‐ SWITCH‐AX‐1082643       12/8/2015 16:42   1000000307315020151130.pdf                          Attorney Client
SWITCH‐AX‐1082644 ‐ SWITCH‐AX‐1082647       12/8/2015 16:42   no Title                                            Attorney Client
SWITCH‐AX‐1082648 ‐ SWITCH‐AX‐1082648       12/8/2015 16:42   image001.png                                        Attorney Client
SWITCH‐AX‐1082649 ‐ SWITCH‐AX‐1082652       12/8/2015 16:42   no Title                                            Attorney Client
SWITCH‐AX‐1082653 ‐ SWITCH‐AX‐1082653       12/8/2015 16:42   image001.png                                        Attorney Client
SWITCH‐AX‐1082654 ‐ SWITCH‐AX‐1082654       12/8/2015 16:46   no Title                                            Attorney Client
SWITCH‐AX‐1082655 ‐ SWITCH‐AX‐1082682       12/8/2015 16:46   Cover page Client/Prospect Name                     Attorney Client
SWITCH‐AX‐1082683 ‐ SWITCH‐AX‐1082684       12/8/2015 16:54   no Title                                            Attorney Client
SWITCH‐AX‐1082685 ‐ SWITCH‐AX‐1082695       12/8/2015 16:54   Redline CFA EE Switch V2 to V3 Switch.docx          Attorney Client
SWITCH‐AX‐1082696 ‐ SWITCH‐AX‐1082696       12/8/2015 16:54   no Title                                            Attorney Client
SWITCH‐AX‐1082697 ‐ SWITCH‐AX‐1082707       12/8/2015 16:54   CFA EE Switch V3 12‐07‐15 Switch.docx               Attorney Client
SWITCH‐AX‐1082708 ‐ SWITCH‐AX‐1082708       12/8/2015 16:54   no Title                                            Attorney Client
SWITCH‐AX‐1082709 ‐ SWITCH‐AX‐1082709       12/8/2015 16:54   no Title                                            Attorney Client
SWITCH‐AX‐1082710 ‐ SWITCH‐AX‐1082713       12/8/2015 16:54   no Title                                            Attorney Client
SWITCH‐AX‐1082714 ‐ SWITCH‐AX‐1082714       12/8/2015 16:54   image002.jpg                                        Attorney Client
SWITCH‐AX‐1082715 ‐ SWITCH‐AX‐1082717       12/8/2015 16:54   Switch LTD CDA‐2014‐00376_fully executed.pdf        Attorney Client




                                                                           EXHIBIT 10, PAGE 1960
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 208 of 829


Bates                                   Document Date         Document Title                                                        Privilege
SWITCH‐AX‐1082718 ‐ SWITCH‐AX‐1082718       12/8/2015 16:54   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1082719 ‐ SWITCH‐AX‐1082720       12/8/2015 16:54   no Title                                                              Attorney Client
SWITCH‐AX‐1082721 ‐ SWITCH‐AX‐1082721       12/8/2015 16:54   no Title                                                              Attorney Client
SWITCH‐AX‐1082722 ‐ SWITCH‐AX‐1082732       12/8/2015 16:54   CFA EE Switch V3 12‐07‐15 Switch.docx                                 Attorney Client
SWITCH‐AX‐1082733 ‐ SWITCH‐AX‐1082733       12/8/2015 16:54   no Title                                                              Attorney Client
SWITCH‐AX‐1082734 ‐ SWITCH‐AX‐1082744       12/8/2015 16:54   Redline CFA EE Switch V2 to V3 Switch.docx                            Attorney Client
SWITCH‐AX‐1082745 ‐ SWITCH‐AX‐1082745       12/8/2015 16:54   no Title                                                              Attorney Client
SWITCH‐AX‐1082746 ‐ SWITCH‐AX‐1082750       12/8/2015 17:01   no Title                                                              Attorney Client
SWITCH‐AX‐1082751 ‐ SWITCH‐AX‐1082753       12/8/2015 17:01   Switch LTD CDA‐2014‐00376_fully executed.pdf                          Attorney Client
SWITCH‐AX‐1082754 ‐ SWITCH‐AX‐1082754       12/8/2015 17:01   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1082755 ‐ SWITCH‐AX‐1082755       12/8/2015 17:01   image002.jpg                                                          Attorney Client
SWITCH‐AX‐1082756 ‐ SWITCH‐AX‐1082756       12/8/2015 17:16   no Title                                                              Attorney Client
SWITCH‐AX‐1082757 ‐ SWITCH‐AX‐1082766       12/8/2015 17:16   Incentive Unit Policy with Appendix.pdf                               Attorney Client
SWITCH‐AX‐1082767 ‐ SWITCH‐AX‐1082767       12/8/2015 17:16   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1082768 ‐ SWITCH‐AX‐1082772       12/8/2015 17:28   no Title                                                              Attorney Client
SWITCH‐AX‐1082773 ‐ SWITCH‐AX‐1082773       12/8/2015 17:28   image007.png                                                          Attorney Client
SWITCH‐AX‐1082774 ‐ SWITCH‐AX‐1082778       12/8/2015 17:28   no Title                                                              Attorney Client
SWITCH‐AX‐1082779 ‐ SWITCH‐AX‐1082779       12/8/2015 17:28   image005.png                                                          Attorney Client
SWITCH‐AX‐1082780 ‐ SWITCH‐AX‐1082784       12/8/2015 17:28   no Title                                                              Attorney Client
SWITCH‐AX‐1082785 ‐ SWITCH‐AX‐1082785       12/8/2015 17:28   image005.png                                                          Attorney Client
SWITCH‐AX‐1082786 ‐ SWITCH‐AX‐1082790       12/8/2015 17:28   no Title                                                              Attorney Client
SWITCH‐AX‐1082791 ‐ SWITCH‐AX‐1082791       12/8/2015 17:28   image007.png                                                          Attorney Client
SWITCH‐AX‐1082792 ‐ SWITCH‐AX‐1082796       12/8/2015 17:39   no Title                                                              Attorney Client
SWITCH‐AX‐1082797 ‐ SWITCH‐AX‐1082797       12/8/2015 17:39   image001.png                                                          Attorney Client
SWITCH‐AX‐1082798 ‐ SWITCH‐AX‐1082802       12/8/2015 17:39   no Title                                                              Attorney Client
SWITCH‐AX‐1082803 ‐ SWITCH‐AX‐1082803       12/8/2015 17:39   image001.png                                                          Attorney Client
SWITCH‐AX‐1082804 ‐ SWITCH‐AX‐1082806       12/8/2015 17:44   no Title                                                              Attorney Client
SWITCH‐AX‐1082807 ‐ SWITCH‐AX‐1082823       12/8/2015 17:44   TITLE                                                                 Attorney Client
SWITCH‐AX‐1082824 ‐ SWITCH‐AX‐1082835       12/8/2015 17:44   Microsoft PowerPoint ‐ CL350 SN20598 PROSPECT PRESENTATION 15‐12‐04   Attorney Client
SWITCH‐AX‐1082836 ‐ SWITCH‐AX‐1082837       12/8/2015 17:44   LOI Draft.docx                                                        Attorney Client
SWITCH‐AX‐1082838 ‐ SWITCH‐AX‐1082855       12/8/2015 17:44   CL350 OEC Rev. 5.1.pdf                                                Attorney Client
SWITCH‐AX‐1082856 ‐ SWITCH‐AX‐1082860       12/8/2015 18:23   no Title                                                              Attorney Client
SWITCH‐AX‐1082861 ‐ SWITCH‐AX‐1082861       12/8/2015 18:23   image001.png                                                          Attorney Client
SWITCH‐AX‐1082862 ‐ SWITCH‐AX‐1082863        12/9/2015 5:29   no Title                                                              Attorney Client
SWITCH‐AX‐1082864 ‐ SWITCH‐AX‐1082864        12/9/2015 5:29   ATT00004.htm                                                          Attorney Client
SWITCH‐AX‐1082865 ‐ SWITCH‐AX‐1082865        12/9/2015 5:29   SF‐21536 Sht 1                                                        Attorney Client
SWITCH‐AX‐1082866 ‐ SWITCH‐AX‐1082869        12/9/2015 5:29   Easement_East Paris Sub_recorded 060215.pdf                           Attorney Client
SWITCH‐AX‐1082870 ‐ SWITCH‐AX‐1082870        12/9/2015 5:29   ATT00003.htm                                                          Attorney Client
SWITCH‐AX‐1082871 ‐ SWITCH‐AX‐1082871        12/9/2015 5:29   Substation Aerial Drawing_120315.pdf                                  Attorney Client
SWITCH‐AX‐1082872 ‐ SWITCH‐AX‐1082872        12/9/2015 5:29   SF‐21536 Sht 1                                                        Attorney Client
SWITCH‐AX‐1082873 ‐ SWITCH‐AX‐1082873        12/9/2015 5:29   ATT00002.htm                                                          Attorney Client
SWITCH‐AX‐1082874 ‐ SWITCH‐AX‐1082874        12/9/2015 5:29   ATT00001.htm                                                          Attorney Client
SWITCH‐AX‐1082875 ‐ SWITCH‐AX‐1082875        12/9/2015 7:03   no Title                                                              Attorney Client
SWITCH‐AX‐1082876 ‐ SWITCH‐AX‐1082885        12/9/2015 7:03   Incentive Unit Policy with Appendix.pdf                               Attorney Client
SWITCH‐AX‐1082886 ‐ SWITCH‐AX‐1082889        12/9/2015 8:47   no Title                                                              Attorney Client
SWITCH‐AX‐1082890 ‐ SWITCH‐AX‐1082893        12/9/2015 8:47   no Title                                                              Attorney Client




                                                                         EXHIBIT 10, PAGE 1961
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 209 of 829


Bates                                   Document Date         Document Title                                                                                   Privilege
SWITCH‐AX‐1082894 ‐ SWITCH‐AX‐1082899       12/9/2015 10:29   no Title                                                                                         Attorney Client
SWITCH‐AX‐1082900 ‐ SWITCH‐AX‐1082900       12/9/2015 10:29   image012.png                                                                                     Attorney Client
SWITCH‐AX‐1082901 ‐ SWITCH‐AX‐1082901       12/9/2015 11:26   no Title                                                                                         Attorney Client
SWITCH‐AX‐1082902 ‐ SWITCH‐AX‐1082904       12/9/2015 11:26   1282015_22616PM_1412.pdf                                                                         Attorney Client
SWITCH‐AX‐1082905 ‐ SWITCH‐AX‐1082907       12/9/2015 11:26   1282015_22616PM_1412.pdf                                                                         Attorney Client
SWITCH‐AX‐1082908 ‐ SWITCH‐AX‐1082913       12/9/2015 11:26   SP‐Vesting Deed.pdf                                                                              Attorney Client
SWITCH‐AX‐1082914 ‐ SWITCH‐AX‐1082914       12/9/2015 12:36   no Title                                                                                         Attorney Client
SWITCH‐AX‐1082915 ‐ SWITCH‐AX‐1082917       12/9/2015 12:36   1282015_22616PM_1412.pdf                                                                         Attorney Client
SWITCH‐AX‐1082918 ‐ SWITCH‐AX‐1082918       12/9/2015 12:36   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1082919 ‐ SWITCH‐AX‐1082924       12/9/2015 12:36   SP‐Vesting Deed.pdf                                                                              Attorney Client
SWITCH‐AX‐1082925 ‐ SWITCH‐AX‐1082927       12/9/2015 12:36   1282015_22616PM_1412.pdf                                                                         Attorney Client
SWITCH‐AX‐1082928 ‐ SWITCH‐AX‐1082942       12/9/2015 12:51   no Title                                                                                         Attorney Client
SWITCH‐AX‐1082943 ‐ SWITCH‐AX‐1082943       12/9/2015 12:51   C195‐07‐019‐E.pdf                                                                                Attorney Client
SWITCH‐AX‐1082944 ‐ SWITCH‐AX‐1082944       12/9/2015 12:51   image003.jpg                                                                                     Attorney Client
SWITCH‐AX‐1082945 ‐ SWITCH‐AX‐1082945       12/9/2015 12:51   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1082946 ‐ SWITCH‐AX‐1082948       12/9/2015 12:51   Z059‐120415‐120‐SO (500Mbps Floor Burstable up to 1Gbps for CareFusion ‐ 375 Riverside Pkwy, LithAttorney Client
SWITCH‐AX‐1082949 ‐ SWITCH‐AX‐1082949       12/9/2015 13:44   no Title                                                                                         Attorney Client
SWITCH‐AX‐1082950 ‐ SWITCH‐AX‐1082954       12/9/2015 13:44   Audit Comm Charter 12‐09‐2015 V5 CL.docx                                                         Attorney Client
SWITCH‐AX‐1082955 ‐ SWITCH‐AX‐1082960       12/9/2015 13:44   Redline Audit Comm Charter V3 to V5 12‐09‐2015.docx                                              Attorney Client
SWITCH‐AX‐1082961 ‐ SWITCH‐AX‐1082961       12/9/2015 13:44   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1082962 ‐ SWITCH‐AX‐1082968       12/9/2015 13:44   PWC Comments 12‐08‐2015.docx                                                                     Attorney Client
SWITCH‐AX‐1082969 ‐ SWITCH‐AX‐1082969       12/9/2015 14:28   2015 Budget (03.17.15).xlsx                                                                      Attorney Client
SWITCH‐AX‐1082970 ‐ SWITCH‐AX‐1082972       12/9/2015 15:45   no Title                                                                                         Attorney Client
SWITCH‐AX‐1082973 ‐ SWITCH‐AX‐1082973       12/9/2015 15:45   Collection Report 151203.xls                                                                     Attorney Client
SWITCH‐AX‐1082974 ‐ SWITCH‐AX‐1082974       12/9/2015 15:45   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1082975 ‐ SWITCH‐AX‐1082977       12/9/2015 15:45   no Title                                                                                         Attorney Client
SWITCH‐AX‐1082978 ‐ SWITCH‐AX‐1082978       12/9/2015 15:45   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1082979 ‐ SWITCH‐AX‐1082979       12/9/2015 15:45   Collection Report 151203.xls                                                                     Attorney Client
SWITCH‐AX‐1082980 ‐ SWITCH‐AX‐1082982       12/9/2015 15:45   no Title                                                                                         Attorney Client
SWITCH‐AX‐1082983 ‐ SWITCH‐AX‐1082983       12/9/2015 15:45   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1082984 ‐ SWITCH‐AX‐1082984       12/9/2015 15:45   Collection Report 151203.xls                                                                     Attorney Client
SWITCH‐AX‐1082985 ‐ SWITCH‐AX‐1082985       12/9/2015 17:03   no Title                                                                                         Attorney Client
SWITCH‐AX‐1082986 ‐ SWITCH‐AX‐1082997       12/9/2015 17:03   Colocation Facilities Agreement ‐ HW redline 12‐7‐15.docx                                        Attorney Client
SWITCH‐AX‐1082998 ‐ SWITCH‐AX‐1082999       12/9/2015 17:48   no Title                                                                                         Attorney Client
SWITCH‐AX‐1083000 ‐ SWITCH‐AX‐1083068       12/9/2015 17:48   [Modified Document] NBN Switch APA.docx                                                          Attorney Client
SWITCH‐AX‐1083069 ‐ SWITCH‐AX‐1083137       12/9/2015 17:48   Microsoft Word ‐ FRASER‐#1379584‐v2‐NBN_Switch_APA.docx                                          Attorney Client
SWITCH‐AX‐1083138 ‐ SWITCH‐AX‐1083138       12/9/2015 18:10   no Title                                                                                         Attorney Client
SWITCH‐AX‐1083139 ‐ SWITCH‐AX‐1083149       12/9/2015 18:10   CFA HW Switch V5 12‐09‐15 Switch.docx                                                            Attorney Client
SWITCH‐AX‐1083150 ‐ SWITCH‐AX‐1083160       12/9/2015 18:10   Redline CFA HW Switch V4 to V5 12‐09‐15 Switch.docx                                              Attorney Client
SWITCH‐AX‐1083161 ‐ SWITCH‐AX‐1083161       12/9/2015 18:10   no Title                                                                                         Attorney Client
SWITCH‐AX‐1083162 ‐ SWITCH‐AX‐1083172       12/9/2015 18:10   CFA HW Switch V5 12‐09‐15 Switch.docx                                                            Attorney Client
SWITCH‐AX‐1083173 ‐ SWITCH‐AX‐1083183       12/9/2015 18:10   Redline CFA HW Switch V4 to V5 12‐09‐15 Switch.docx                                              Attorney Client
SWITCH‐AX‐1083184 ‐ SWITCH‐AX‐1083184       12/9/2015 20:01   no Title                                                                                         Attorney Client
SWITCH‐AX‐1083185 ‐ SWITCH‐AX‐1083192       12/9/2015 20:01   Incentive Award Agmt.pdf                                                                         Attorney Client
SWITCH‐AX‐1083193 ‐ SWITCH‐AX‐1083199       12/9/2015 20:01   Option Exercise Agmt.pdf                                                                         Attorney Client
SWITCH‐AX‐1083200 ‐ SWITCH‐AX‐1083200       12/9/2015 20:01   image001.jpg                                                                                     Attorney Client




                                                                           EXHIBIT 10, PAGE 1962
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 210 of 829


Bates                                   Document Date         Document Title                                                                Privilege
SWITCH‐AX‐1083201 ‐ SWITCH‐AX‐1083201       12/9/2015 20:01   no Title                                                                      Attorney Client
SWITCH‐AX‐1083202 ‐ SWITCH‐AX‐1083209       12/9/2015 20:01   Incentive Award Agmt.pdf                                                      Attorney Client
SWITCH‐AX‐1083210 ‐ SWITCH‐AX‐1083216       12/9/2015 20:01   Option Exercise Agmt.pdf                                                      Attorney Client
SWITCH‐AX‐1083217 ‐ SWITCH‐AX‐1083217       12/9/2015 20:01   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1083218 ‐ SWITCH‐AX‐1083218       12/9/2015 20:03   no Title                                                                      Attorney Client
SWITCH‐AX‐1083219 ‐ SWITCH‐AX‐1083226       12/9/2015 20:03   Incentive Award Agmt.pdf                                                      Attorney Client
SWITCH‐AX‐1083227 ‐ SWITCH‐AX‐1083227       12/9/2015 20:03   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1083228 ‐ SWITCH‐AX‐1083234       12/9/2015 20:03   Option Exercise Agmt.pdf                                                      Attorney Client
SWITCH‐AX‐1083235 ‐ SWITCH‐AX‐1083238       12/9/2015 20:32   no Title                                                                      Attorney Client
SWITCH‐AX‐1083239 ‐ SWITCH‐AX‐1083239       12/9/2015 20:32   Collection Report 151209.xls                                                  Attorney Client
SWITCH‐AX‐1083240 ‐ SWITCH‐AX‐1083240       12/9/2015 20:32   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1083241 ‐ SWITCH‐AX‐1083241       12/10/2015 5:51   no Title                                                                      Attorney Client
SWITCH‐AX‐1083242 ‐ SWITCH‐AX‐1083242       12/10/2015 5:55   no Title                                                                      Attorney Client
SWITCH‐AX‐1083243 ‐ SWITCH‐AX‐1083246       12/10/2015 9:20   no Title                                                                      Attorney Client
SWITCH‐AX‐1083247 ‐ SWITCH‐AX‐1083256       12/10/2015 9:20                                                                             1   Attorney Client
SWITCH‐AX‐1083257 ‐ SWITCH‐AX‐1083257       12/10/2015 9:20   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1083258 ‐ SWITCH‐AX‐1083261       12/10/2015 9:20   no Title                                                                      Attorney Client
SWITCH‐AX‐1083262 ‐ SWITCH‐AX‐1083262       12/10/2015 9:20   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1083263 ‐ SWITCH‐AX‐1083272       12/10/2015 9:20                                                                             1   Attorney Client
SWITCH‐AX‐1083273 ‐ SWITCH‐AX‐1083276       12/10/2015 9:23   no Title                                                                      Attorney Client
SWITCH‐AX‐1083277 ‐ SWITCH‐AX‐1083286       12/10/2015 9:23                                                                             1   Attorney Client
SWITCH‐AX‐1083287 ‐ SWITCH‐AX‐1083287       12/10/2015 9:23   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1083288 ‐ SWITCH‐AX‐1083291       12/10/2015 9:23   no Title                                                                      Attorney Client
SWITCH‐AX‐1083292 ‐ SWITCH‐AX‐1083292       12/10/2015 9:23   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1083293 ‐ SWITCH‐AX‐1083302       12/10/2015 9:23                                                                             1   Attorney Client
SWITCH‐AX‐1083303 ‐ SWITCH‐AX‐1083304       12/10/2015 9:24   no Title                                                                      Attorney Client
SWITCH‐AX‐1083305 ‐ SWITCH‐AX‐1083373       12/10/2015 9:24   Asset Purchase Agmt Switch NBN V14 12‐10‐2015 Switch.docx                     Attorney Client
SWITCH‐AX‐1083374 ‐ SWITCH‐AX‐1083381       12/10/2015 9:24   Changed Pages.pdf                                                             Attorney Client
SWITCH‐AX‐1083382 ‐ SWITCH‐AX‐1083454       12/10/2015 9:24   Redline Asset Purchase Agmt Switch NBN V13 to V14 12‐10‐2015 Switch.pdf       Attorney Client
SWITCH‐AX‐1083455 ‐ SWITCH‐AX‐1083455      12/10/2015 10:12   no Title                                                                      Attorney Client
SWITCH‐AX‐1083456 ‐ SWITCH‐AX‐1083456      12/10/2015 10:12   2016 Plan Documents.zip                                                       Attorney Client
SWITCH‐AX‐1083457 ‐ SWITCH‐AX‐1083481      12/10/2015 10:12   2016 Summary Plan Description.pdf                                             Attorney Client
SWITCH‐AX‐1083482 ‐ SWITCH‐AX‐1083591      12/10/2015 10:12   2016 Base Plan.pdf                                                            Attorney Client
SWITCH‐AX‐1083592 ‐ SWITCH‐AX‐1083594      12/10/2015 10:12   Date                                                                          Attorney Client
SWITCH‐AX‐1083595 ‐ SWITCH‐AX‐1083597      12/10/2015 10:12   .                                                                             Attorney Client
SWITCH‐AX‐1083598 ‐ SWITCH‐AX‐1083646      12/10/2015 10:12   2016 Adoption Agreement.pdf                                                   Attorney Client
SWITCH‐AX‐1083647 ‐ SWITCH‐AX‐1083647      12/10/2015 10:12   no Title                                                                      Attorney Client
SWITCH‐AX‐1083648 ‐ SWITCH‐AX‐1083696      12/10/2015 10:12   2016 Adoption Agreement.pdf                                                   Attorney Client
SWITCH‐AX‐1083697 ‐ SWITCH‐AX‐1083699      12/10/2015 10:12   .                                                                             Attorney Client
SWITCH‐AX‐1083700 ‐ SWITCH‐AX‐1083702      12/10/2015 10:12   Date                                                                          Attorney Client
SWITCH‐AX‐1083703 ‐ SWITCH‐AX‐1083703      12/10/2015 10:12   2016 Plan Documents.zip                                                       Attorney Client
SWITCH‐AX‐1083704 ‐ SWITCH‐AX‐1083813      12/10/2015 10:12   2016 Base Plan.pdf                                                            Attorney Client
SWITCH‐AX‐1083814 ‐ SWITCH‐AX‐1083838      12/10/2015 10:12   2016 Summary Plan Description.pdf                                             Attorney Client
SWITCH‐AX‐1083839 ‐ SWITCH‐AX‐1083839      12/10/2015 10:13   no Title                                                                      Attorney Client
SWITCH‐AX‐1083840 ‐ SWITCH‐AX‐1083864      12/10/2015 10:13   2016 Summary Plan Description.pdf                                             Attorney Client
SWITCH‐AX‐1083865 ‐ SWITCH‐AX‐1083867      12/10/2015 10:13   .                                                                             Attorney Client




                                                                             EXHIBIT 10, PAGE 1963
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 211 of 829


Bates                                   Document Date         Document Title                                    Privilege
SWITCH‐AX‐1083868 ‐ SWITCH‐AX‐1083868      12/10/2015 10:13   2016 Plan Documents.zip                           Attorney Client
SWITCH‐AX‐1083869 ‐ SWITCH‐AX‐1083871      12/10/2015 10:13   Date                                              Attorney Client
SWITCH‐AX‐1083872 ‐ SWITCH‐AX‐1083981      12/10/2015 10:13   2016 Base Plan.pdf                                Attorney Client
SWITCH‐AX‐1083982 ‐ SWITCH‐AX‐1084030      12/10/2015 10:13   2016 Adoption Agreement.pdf                       Attorney Client
SWITCH‐AX‐1084031 ‐ SWITCH‐AX‐1084036      12/10/2015 11:22   no Title                                          Attorney Client;Work Product
SWITCH‐AX‐1084037 ‐ SWITCH‐AX‐1084037      12/10/2015 11:22   Timeline (Depo Version) 12‐8‐15.xlsx              Attorney Client;Work Product
SWITCH‐AX‐1084038 ‐ SWITCH‐AX‐1084039      12/10/2015 11:45   no Title                                          Attorney Client
SWITCH‐AX‐1084040 ‐ SWITCH‐AX‐1084040      12/10/2015 11:45   no Title                                          Attorney Client
SWITCH‐AX‐1084041 ‐ SWITCH‐AX‐1084041      12/10/2015 11:45   image002.jpg                                      Attorney Client
SWITCH‐AX‐1084042 ‐ SWITCH‐AX‐1084045      12/10/2015 11:45   Notice List                                       Attorney Client
SWITCH‐AX‐1084046 ‐ SWITCH‐AX‐1084047      12/10/2015 11:45   NDOT Telecom Letter ‐ Blank Letter.docx           Attorney Client
SWITCH‐AX‐1084048 ‐ SWITCH‐AX‐1084094      12/10/2015 11:45   rptRegCompanyList                                 Attorney Client
SWITCH‐AX‐1084095 ‐ SWITCH‐AX‐1084097      12/10/2015 11:45   no Title                                          Attorney Client
SWITCH‐AX‐1084098 ‐ SWITCH‐AX‐1084098      12/10/2015 11:45   image002.jpg                                      Attorney Client
SWITCH‐AX‐1084099 ‐ SWITCH‐AX‐1084100      12/10/2015 11:45   NDOT Telecom Letter ‐ Blank Letter.docx           Attorney Client
SWITCH‐AX‐1084101 ‐ SWITCH‐AX‐1084104      12/10/2015 11:45   Notice List                                       Attorney Client
SWITCH‐AX‐1084105 ‐ SWITCH‐AX‐1084105      12/10/2015 11:45   no Title                                          Attorney Client
SWITCH‐AX‐1084106 ‐ SWITCH‐AX‐1084152      12/10/2015 11:45   rptRegCompanyList                                 Attorney Client
SWITCH‐AX‐1084153 ‐ SWITCH‐AX‐1084155      12/10/2015 11:49   no Title                                          Attorney Client
SWITCH‐AX‐1084156 ‐ SWITCH‐AX‐1084156      12/10/2015 11:49   no Title                                          Attorney Client
SWITCH‐AX‐1084157 ‐ SWITCH‐AX‐1084157      12/10/2015 11:49   image001.jpg                                      Attorney Client
SWITCH‐AX‐1084158 ‐ SWITCH‐AX‐1084204      12/10/2015 11:49   rptRegCompanyList                                 Attorney Client
SWITCH‐AX‐1084205 ‐ SWITCH‐AX‐1084206      12/10/2015 11:49   NDOT Telecom Letter ‐ Blank Letter.docx           Attorney Client
SWITCH‐AX‐1084207 ‐ SWITCH‐AX‐1084210      12/10/2015 11:49   Notice List                                       Attorney Client
SWITCH‐AX‐1084211 ‐ SWITCH‐AX‐1084213      12/10/2015 11:49   no Title                                          Attorney Client
SWITCH‐AX‐1084214 ‐ SWITCH‐AX‐1084215      12/10/2015 11:49   NDOT Telecom Letter ‐ Blank Letter.docx           Attorney Client
SWITCH‐AX‐1084216 ‐ SWITCH‐AX‐1084219      12/10/2015 11:49   Notice List                                       Attorney Client
SWITCH‐AX‐1084220 ‐ SWITCH‐AX‐1084220      12/10/2015 11:49   image001.jpg                                      Attorney Client
SWITCH‐AX‐1084221 ‐ SWITCH‐AX‐1084267      12/10/2015 11:49   rptRegCompanyList                                 Attorney Client
SWITCH‐AX‐1084268 ‐ SWITCH‐AX‐1084268      12/10/2015 11:49   no Title                                          Attorney Client
SWITCH‐AX‐1084269 ‐ SWITCH‐AX‐1084273      12/10/2015 12:00   no Title                                          Attorney Client
SWITCH‐AX‐1084274 ‐ SWITCH‐AX‐1084274      12/10/2015 12:00   image001.png                                      Attorney Client
SWITCH‐AX‐1084275 ‐ SWITCH‐AX‐1084279      12/10/2015 12:00   no Title                                          Attorney Client
SWITCH‐AX‐1084280 ‐ SWITCH‐AX‐1084280      12/10/2015 12:00   image001.png                                      Attorney Client
SWITCH‐AX‐1084281 ‐ SWITCH‐AX‐1084287      12/10/2015 13:03   Option Exercise Agmt (Gutierrez) 11‐20‐2015.pdf   Attorney Client
SWITCH‐AX‐1084288 ‐ SWITCH‐AX‐1084288      12/10/2015 13:12   no Title                                          Attorney Client
SWITCH‐AX‐1084289 ‐ SWITCH‐AX‐1084296      12/10/2015 13:12   Incentive Unit (Gutierrez) 11‐20‐2015.pdf         Attorney Client
SWITCH‐AX‐1084297 ‐ SWITCH‐AX‐1084297      12/10/2015 13:12   image001.jpg                                      Attorney Client
SWITCH‐AX‐1084298 ‐ SWITCH‐AX‐1084304      12/10/2015 13:12   Option Exercise Agmt (Gutierrez) 11‐20‐2015.pdf   Attorney Client
SWITCH‐AX‐1084305 ‐ SWITCH‐AX‐1084306      12/10/2015 13:30   no Title                                          Attorney Client
SWITCH‐AX‐1084307 ‐ SWITCH‐AX‐1084307      12/10/2015 13:30   image001.jpg                                      Attorney Client
SWITCH‐AX‐1084308 ‐ SWITCH‐AX‐1084315      12/10/2015 13:30   Incentive Unit (Gutierrez) 11‐20‐2015.pdf         Attorney Client
SWITCH‐AX‐1084316 ‐ SWITCH‐AX‐1084322      12/10/2015 13:30   Option Exercise Agmt (Gutierrez) 11‐20‐2015.pdf   Attorney Client
SWITCH‐AX‐1084323 ‐ SWITCH‐AX‐1084328      12/10/2015 15:35   no Title                                          Attorney Client
SWITCH‐AX‐1084329 ‐ SWITCH‐AX‐1084329      12/10/2015 15:35   image001.png                                      Attorney Client
SWITCH‐AX‐1084330 ‐ SWITCH‐AX‐1084331      12/10/2015 15:42   no Title                                          Attorney Client




                                                                          EXHIBIT 10, PAGE 1964
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 212 of 829


Bates                                   Document Date         Document Title                                                             Privilege
SWITCH‐AX‐1084332 ‐ SWITCH‐AX‐1084332      12/10/2015 15:42   ATT17442.bmp                                                               Attorney Client
SWITCH‐AX‐1084333 ‐ SWITCH‐AX‐1084334      12/10/2015 15:42   no Title                                                                   Attorney Client
SWITCH‐AX‐1084335 ‐ SWITCH‐AX‐1084335      12/10/2015 15:42   ATT17442.bmp                                                               Attorney Client
SWITCH‐AX‐1084336 ‐ SWITCH‐AX‐1084337      12/10/2015 15:42   no Title                                                                   Attorney Client
SWITCH‐AX‐1084338 ‐ SWITCH‐AX‐1084338      12/10/2015 15:42   ATT42049.bmp                                                               Attorney Client
SWITCH‐AX‐1084339 ‐ SWITCH‐AX‐1084340      12/10/2015 16:26   no Title                                                                   Attorney Client
SWITCH‐AX‐1084341 ‐ SWITCH‐AX‐1084343      12/10/2015 16:26   Letter                                                                     Attorney Client
SWITCH‐AX‐1084344 ‐ SWITCH‐AX‐1084344      12/10/2015 16:26   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1084345 ‐ SWITCH‐AX‐1084351      12/10/2015 16:26   NVN 094303 GrantOff Dec2015 Rev.pdf                                        Attorney Client
SWITCH‐AX‐1084352 ‐ SWITCH‐AX‐1084352      12/10/2015 16:26   Ft Apache & Gomer To Switch.xlsx                                           Attorney Client
SWITCH‐AX‐1084353 ‐ SWITCH‐AX‐1084353      12/10/2015 17:12   Collection Report 151210.xls                                               Attorney Client
SWITCH‐AX‐1084354 ‐ SWITCH‐AX‐1084356      12/10/2015 17:55   no Title                                                                   Attorney Client
SWITCH‐AX‐1084357 ‐ SWITCH‐AX‐1084453      12/10/2015 17:55   APA Schedules Redline ‐‐ 12.10.15.pdf                                      Attorney Client
SWITCH‐AX‐1084454 ‐ SWITCH‐AX‐1084514      12/10/2015 17:55   FRASER‐#1380113‐v2‐NBN___Switch_APA_Schedules_12_10_15.PDF                 Attorney Client
SWITCH‐AX‐1084515 ‐ SWITCH‐AX‐1084661      12/10/2015 17:55   FRASER‐#1380112‐v1‐NBN___Switch_APA_Disclosure_Schedules_‐‐_12_10_15.PDF   Attorney Client
SWITCH‐AX‐1084662 ‐ SWITCH‐AX‐1084882      12/10/2015 17:55   Disclosure Schedule Redline 12.10.15.pdf                                   Attorney Client
SWITCH‐AX‐1084883 ‐ SWITCH‐AX‐1084884      12/10/2015 18:02   no Title                                                                   Attorney Client;Work Product
SWITCH‐AX‐1084885 ‐ SWITCH‐AX‐1084886      12/10/2015 18:02   Timeline Sheet (depo).pdf                                                  Attorney Client;Work Product
SWITCH‐AX‐1084887 ‐ SWITCH‐AX‐1084890      12/10/2015 18:30   no Title                                                                   Attorney Client
SWITCH‐AX‐1084891 ‐ SWITCH‐AX‐1084891      12/10/2015 18:30   Collection Report 151210.xls                                               Attorney Client
SWITCH‐AX‐1084892 ‐ SWITCH‐AX‐1084892      12/10/2015 18:30   image002.jpg                                                               Attorney Client
SWITCH‐AX‐1084893 ‐ SWITCH‐AX‐1084894       12/11/2015 7:12   no Title                                                                   Attorney Client
SWITCH‐AX‐1084895 ‐ SWITCH‐AX‐1084896       12/11/2015 7:26   no Title                                                                   Attorney Client
SWITCH‐AX‐1084897 ‐ SWITCH‐AX‐1084899       12/11/2015 7:33   no Title                                                                   Attorney Client
SWITCH‐AX‐1084900 ‐ SWITCH‐AX‐1084902       12/11/2015 7:33   no Title                                                                   Attorney Client
SWITCH‐AX‐1084903 ‐ SWITCH‐AX‐1084905       12/11/2015 8:10   no Title                                                                   Attorney Client
SWITCH‐AX‐1084906 ‐ SWITCH‐AX‐1084908       12/11/2015 8:25   no Title                                                                   Attorney Client
SWITCH‐AX‐1084909 ‐ SWITCH‐AX‐1084912       12/11/2015 8:51   no Title                                                                   Attorney Client
SWITCH‐AX‐1084913 ‐ SWITCH‐AX‐1084916       12/11/2015 9:37   no Title                                                                   Attorney Client
SWITCH‐AX‐1084917 ‐ SWITCH‐AX‐1084917       12/11/2015 9:37   FRASER‐#1380112‐v1‐NBN___Switch_APA_Disclosure_Schedules_‐‐_12_10_15.PDF   Attorney Client
SWITCH‐AX‐1084918 ‐ SWITCH‐AX‐1085014       12/11/2015 9:37   APA Schedules Redline ‐‐ 12.10.15.pdf                                      Attorney Client
SWITCH‐AX‐1085015 ‐ SWITCH‐AX‐1085015       12/11/2015 9:37   Disclosure Schedule Redline 12.10.15.pdf                                   Attorney Client
SWITCH‐AX‐1085016 ‐ SWITCH‐AX‐1085076       12/11/2015 9:37   FRASER‐#1380113‐v2‐NBN___Switch_APA_Schedules_12_10_15.PDF                 Attorney Client
SWITCH‐AX‐1085077 ‐ SWITCH‐AX‐1085080      12/11/2015 10:01   no Title                                                                   Attorney Client
SWITCH‐AX‐1085081 ‐ SWITCH‐AX‐1085082      12/11/2015 11:14   no Title                                                                   Attorney Client
SWITCH‐AX‐1085083 ‐ SWITCH‐AX‐1085093      12/11/2015 11:14   Colocation Facilities Agreement ‐ HW redline 12‐11‐15.docx                 Attorney Client
SWITCH‐AX‐1085094 ‐ SWITCH‐AX‐1085094      12/11/2015 15:30   no Title                                                                   Attorney Client
SWITCH‐AX‐1085095 ‐ SWITCH‐AX‐1085098      12/11/2015 15:53   no Title                                                                   Attorney Client
SWITCH‐AX‐1085099 ‐ SWITCH‐AX‐1085099      12/11/2015 15:53   SO ‐ Xhop ‐ 12‐11‐15.pdf                                                   Attorney Client
SWITCH‐AX‐1085100 ‐ SWITCH‐AX‐1085107      12/11/2015 15:53   Colocation Facilities Agreement v042915 (fillable form).pdf                Attorney Client
SWITCH‐AX‐1085108 ‐ SWITCH‐AX‐1085108      12/11/2015 15:59   no Title                                                                   Attorney Client
SWITCH‐AX‐1085109 ‐ SWITCH‐AX‐1085109      12/11/2015 16:11   Check Upload & Approval‐12.14.15.xlsx                                      Attorney Client
SWITCH‐AX‐1085110 ‐ SWITCH‐AX‐1085111      12/11/2015 16:29   no Title                                                                   Attorney Client
SWITCH‐AX‐1085112 ‐ SWITCH‐AX‐1085115      12/11/2015 16:29   _                                                                          Attorney Client
SWITCH‐AX‐1085116 ‐ SWITCH‐AX‐1085166      12/11/2015 16:29   _                                                                          Attorney Client
SWITCH‐AX‐1085167 ‐ SWITCH‐AX‐1085170      12/11/2015 16:29   EXHIBIT ___                                                                Attorney Client




                                                                         EXHIBIT 10, PAGE 1965
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 213 of 829


Bates                                   Document Date         Document Title                                                 Privilege
SWITCH‐AX‐1085171 ‐ SWITCH‐AX‐1085221      12/11/2015 16:29   _                                                              Attorney Client
SWITCH‐AX‐1085222 ‐ SWITCH‐AX‐1085241      12/11/2015 16:29   Transmission Use Agreement Template (2014‐02‐13 NVE).doc       Attorney Client
SWITCH‐AX‐1085242 ‐ SWITCH‐AX‐1085244      12/11/2015 16:29   HVD Exhibits 12‐10‐15.xlsx                                     Attorney Client
SWITCH‐AX‐1085245 ‐ SWITCH‐AX‐1085249      12/11/2015 16:29   GRANT OF EASEMENT                                              Attorney Client
SWITCH‐AX‐1085250 ‐ SWITCH‐AX‐1085251      12/11/2015 16:30   no Title                                                       Attorney Client
SWITCH‐AX‐1085252 ‐ SWITCH‐AX‐1085271      12/11/2015 16:30   Transmission Use Agreement Template (2014‐02‐13 NVE).doc       Attorney Client
SWITCH‐AX‐1085272 ‐ SWITCH‐AX‐1085275      12/11/2015 16:30   _                                                              Attorney Client
SWITCH‐AX‐1085276 ‐ SWITCH‐AX‐1085278      12/11/2015 16:30   HVD Exhibits 12‐10‐15.xlsx                                     Attorney Client
SWITCH‐AX‐1085279 ‐ SWITCH‐AX‐1085329      12/11/2015 16:30   _                                                              Attorney Client
SWITCH‐AX‐1085330 ‐ SWITCH‐AX‐1085333      12/11/2015 16:30   EXHIBIT ___                                                    Attorney Client
SWITCH‐AX‐1085334 ‐ SWITCH‐AX‐1085384      12/11/2015 16:30   _                                                              Attorney Client
SWITCH‐AX‐1085385 ‐ SWITCH‐AX‐1085389      12/11/2015 16:30   GRANT OF EASEMENT                                              Attorney Client
SWITCH‐AX‐1085390 ‐ SWITCH‐AX‐1085392      12/11/2015 17:42   no Title                                                       Attorney Client
SWITCH‐AX‐1085393 ‐ SWITCH‐AX‐1085393      12/11/2015 17:42   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1085394 ‐ SWITCH‐AX‐1085394      12/11/2015 17:42   Collection Report 151211.xls                                   Attorney Client
SWITCH‐AX‐1085395 ‐ SWITCH‐AX‐1085396       12/12/2015 0:35   no Title                                                       Attorney Client
SWITCH‐AX‐1085397 ‐ SWITCH‐AX‐1085398       12/14/2015 7:19   no Title                                                       Attorney Client
SWITCH‐AX‐1085399 ‐ SWITCH‐AX‐1085422       12/14/2015 7:19   DATE: 200_                                                     Attorney Client
SWITCH‐AX‐1085423 ‐ SWITCH‐AX‐1085423       12/14/2015 7:19   ATT00002.htm                                                   Attorney Client
SWITCH‐AX‐1085424 ‐ SWITCH‐AX‐1085424       12/14/2015 7:19   ATT00001.htm                                                   Attorney Client
SWITCH‐AX‐1085425 ‐ SWITCH‐AX‐1085426       12/14/2015 8:32   no Title                                                       Attorney Client
SWITCH‐AX‐1085427 ‐ SWITCH‐AX‐1085450       12/14/2015 8:32   DATE: 200_                                                     Attorney Client
SWITCH‐AX‐1085451 ‐ SWITCH‐AX‐1085451       12/14/2015 8:32   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1085452 ‐ SWITCH‐AX‐1085458       12/14/2015 9:04   no Title                                                       Attorney Client
SWITCH‐AX‐1085459 ‐ SWITCH‐AX‐1085459       12/14/2015 9:04   image001.png                                                   Attorney Client
SWITCH‐AX‐1085460 ‐ SWITCH‐AX‐1085466       12/14/2015 9:04   no Title                                                       Attorney Client
SWITCH‐AX‐1085467 ‐ SWITCH‐AX‐1085467       12/14/2015 9:04   image001.png                                                   Attorney Client
SWITCH‐AX‐1085468 ‐ SWITCH‐AX‐1085468       12/14/2015 9:04   no Title                                                       Attorney Client
SWITCH‐AX‐1085469 ‐ SWITCH‐AX‐1085469       12/14/2015 9:04   Weekly Purchase Orders Approved 2015.xlsx                      Attorney Client
SWITCH‐AX‐1085470 ‐ SWITCH‐AX‐1085470       12/14/2015 9:04   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1085471 ‐ SWITCH‐AX‐1085473       12/14/2015 9:15   no Title                                                       Attorney Client
SWITCH‐AX‐1085474 ‐ SWITCH‐AX‐1085549       12/14/2015 9:15   Redline Substation Agreement V1 to Final.docx                  Attorney Client
SWITCH‐AX‐1085550 ‐ SWITCH‐AX‐1085550       12/14/2015 9:15   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1085551 ‐ SWITCH‐AX‐1085615       12/14/2015 9:15   R9B2 Substation Agreement ‐ Westwind xc (2015‐03‐05).docx      Attorney Client
SWITCH‐AX‐1085616 ‐ SWITCH‐AX‐1085622      12/14/2015 10:15   Option Exercise Agmt (Castor) 11‐20‐2015.pdf                   Attorney Client
SWITCH‐AX‐1085623 ‐ SWITCH‐AX‐1085623      12/14/2015 10:56   no Title                                                       Attorney Client
SWITCH‐AX‐1085624 ‐ SWITCH‐AX‐1085624      12/14/2015 10:56   Timeline 12‐14‐15 including Switch.com Correspondence.xlsx     Attorney Client
SWITCH‐AX‐1085625 ‐ SWITCH‐AX‐1085666      12/14/2015 10:56   TITLE                                                          Attorney Client
SWITCH‐AX‐1085667 ‐ SWITCH‐AX‐1085670      12/14/2015 11:21   no Title                                                       Attorney Client
SWITCH‐AX‐1085671 ‐ SWITCH‐AX‐1085680      12/14/2015 11:21                                                                1 Attorney Client
SWITCH‐AX‐1085681 ‐ SWITCH‐AX‐1085681      12/14/2015 11:21   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1085682 ‐ SWITCH‐AX‐1085685      12/14/2015 11:21   no Title                                                       Attorney Client
SWITCH‐AX‐1085686 ‐ SWITCH‐AX‐1085686      12/14/2015 11:21   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1085687 ‐ SWITCH‐AX‐1085696      12/14/2015 11:21                                                                1 Attorney Client
SWITCH‐AX‐1085697 ‐ SWITCH‐AX‐1085700      12/14/2015 11:22   no Title                                                       Attorney Client
SWITCH‐AX‐1085701 ‐ SWITCH‐AX‐1085701      12/14/2015 11:22   image005.jpg                                                   Attorney Client




                                                                             EXHIBIT 10, PAGE 1966
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 214 of 829


Bates                                   Document Date         Document Title                                                        Privilege
SWITCH‐AX‐1085702 ‐ SWITCH‐AX‐1085704      12/14/2015 11:22   S328‐07‐027‐E.pdf                                                     Attorney Client
SWITCH‐AX‐1085705 ‐ SWITCH‐AX‐1085705      12/14/2015 11:22   image004.jpg                                                          Attorney Client
SWITCH‐AX‐1085706 ‐ SWITCH‐AX‐1085706      12/14/2015 11:59   no Title                                                              Attorney Client
SWITCH‐AX‐1085707 ‐ SWITCH‐AX‐1085726      12/14/2015 11:59   DOC 123248 re‐recorded BLA.PDF                                        Attorney Client
SWITCH‐AX‐1085727 ‐ SWITCH‐AX‐1085732      12/14/2015 11:59   EXHIBIT 'A'                                                           Attorney Client
SWITCH‐AX‐1085733 ‐ SWITCH‐AX‐1085733      12/14/2015 11:59   site plan ‐ Tesla Land Purchase.pdf                                   Attorney Client
SWITCH‐AX‐1085734 ‐ SWITCH‐AX‐1085734      12/14/2015 12:04   no Title                                                              Attorney Client
SWITCH‐AX‐1085735 ‐ SWITCH‐AX‐1085743      12/14/2015 12:04   CFA Switch Crowdstrike V4 11‐30‐15 Switch.docx                        Attorney Client
SWITCH‐AX‐1085744 ‐ SWITCH‐AX‐1085747      12/14/2015 12:05   no Title                                                              Attorney Client
SWITCH‐AX‐1085748 ‐ SWITCH‐AX‐1085748      12/14/2015 12:05   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1085749 ‐ SWITCH‐AX‐1085757      12/14/2015 12:05   Supernap Colocation Facilities Agreement_Megaport Legal Review.docx   Attorney Client
SWITCH‐AX‐1085758 ‐ SWITCH‐AX‐1085761      12/14/2015 12:05   no Title                                                              Attorney Client
SWITCH‐AX‐1085762 ‐ SWITCH‐AX‐1085770      12/14/2015 12:05   Supernap Colocation Facilities Agreement_Megaport Legal Review.docx   Attorney Client
SWITCH‐AX‐1085771 ‐ SWITCH‐AX‐1085771      12/14/2015 12:05   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1085772 ‐ SWITCH‐AX‐1085772      12/14/2015 12:22   no Title                                                              Attorney Client
SWITCH‐AX‐1085773 ‐ SWITCH‐AX‐1085773      12/14/2015 12:22   image2.JPG                                                            Attorney Client
SWITCH‐AX‐1085774 ‐ SWITCH‐AX‐1085774      12/14/2015 12:22   ATT00002.txt                                                          Attorney Client
SWITCH‐AX‐1085775 ‐ SWITCH‐AX‐1085775      12/14/2015 12:22   ATT00001.txt                                                          Attorney Client
SWITCH‐AX‐1085776 ‐ SWITCH‐AX‐1085776      12/14/2015 12:22   image1.JPG                                                            Attorney Client
SWITCH‐AX‐1085777 ‐ SWITCH‐AX‐1085777      12/14/2015 12:22   no Title                                                              Attorney Client
SWITCH‐AX‐1085778 ‐ SWITCH‐AX‐1085778      12/14/2015 12:22   ATT00002.txt                                                          Attorney Client
SWITCH‐AX‐1085779 ‐ SWITCH‐AX‐1085779      12/14/2015 12:22   image1.JPG                                                            Attorney Client
SWITCH‐AX‐1085780 ‐ SWITCH‐AX‐1085780      12/14/2015 12:22   ATT00001.txt                                                          Attorney Client
SWITCH‐AX‐1085781 ‐ SWITCH‐AX‐1085781      12/14/2015 12:22   image2.JPG                                                            Attorney Client
SWITCH‐AX‐1085782 ‐ SWITCH‐AX‐1085782      12/14/2015 12:41   no Title                                                              Attorney Client
SWITCH‐AX‐1085783 ‐ SWITCH‐AX‐1085792      12/14/2015 12:41   CFA Switch Crowdstrike V5 12‐14‐15 Switch.docx                        Attorney Client
SWITCH‐AX‐1085793 ‐ SWITCH‐AX‐1085795      12/14/2015 12:52   no Title                                                              Attorney Client
SWITCH‐AX‐1085796 ‐ SWITCH‐AX‐1085796      12/14/2015 12:52   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1085797 ‐ SWITCH‐AX‐1085799      12/14/2015 12:52   no Title                                                              Attorney Client
SWITCH‐AX‐1085800 ‐ SWITCH‐AX‐1085800      12/14/2015 12:52   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1085801 ‐ SWITCH‐AX‐1085805      12/14/2015 13:05   no Title                                                              Attorney Client
SWITCH‐AX‐1085806 ‐ SWITCH‐AX‐1085815      12/14/2015 13:05   CFA Switch Crowdstrike V5 12‐14‐15 Switch.pdf                         Attorney Client
SWITCH‐AX‐1085816 ‐ SWITCH‐AX‐1085825      12/14/2015 13:05   Redline CFA Switch Crowdstrike V4 to V5 12‐14‐15 Switch.pdf           Attorney Client
SWITCH‐AX‐1085826 ‐ SWITCH‐AX‐1085826      12/14/2015 13:05   image007.png                                                          Attorney Client
SWITCH‐AX‐1085827 ‐ SWITCH‐AX‐1085831      12/14/2015 13:08   no Title                                                              Attorney Client
SWITCH‐AX‐1085832 ‐ SWITCH‐AX‐1085841      12/14/2015 13:08   Redline CFA Switch Crowdstrike V4 to V5 12‐14‐15 Switch.pdf           Attorney Client
SWITCH‐AX‐1085842 ‐ SWITCH‐AX‐1085842      12/14/2015 13:08   image007.png                                                          Attorney Client
SWITCH‐AX‐1085843 ‐ SWITCH‐AX‐1085852      12/14/2015 13:08   CFA Switch Crowdstrike V5 12‐14‐15 Switch.pdf                         Attorney Client
SWITCH‐AX‐1085853 ‐ SWITCH‐AX‐1085857      12/14/2015 13:08   no Title                                                              Attorney Client
SWITCH‐AX‐1085858 ‐ SWITCH‐AX‐1085867      12/14/2015 13:08   Redline CFA Switch Crowdstrike V4 to V5 12‐14‐15 Switch.pdf           Attorney Client
SWITCH‐AX‐1085868 ‐ SWITCH‐AX‐1085868      12/14/2015 13:08   image007.png                                                          Attorney Client
SWITCH‐AX‐1085869 ‐ SWITCH‐AX‐1085878      12/14/2015 13:08   CFA Switch Crowdstrike V5 12‐14‐15 Switch.pdf                         Attorney Client
SWITCH‐AX‐1085879 ‐ SWITCH‐AX‐1085879      12/14/2015 13:18   no Title                                                              Attorney Client
SWITCH‐AX‐1085880 ‐ SWITCH‐AX‐1085880      12/14/2015 13:18   Switch Communications 12‐14‐15.pptx                                   Attorney Client
SWITCH‐AX‐1085881 ‐ SWITCH‐AX‐1085881      12/14/2015 13:18   Timeline 12‐14‐15 including Switch.com Correspondence.xlsx            Attorney Client
SWITCH‐AX‐1085882 ‐ SWITCH‐AX‐1085882      12/14/2015 13:18   no Title                                                              Attorney Client




                                                                          EXHIBIT 10, PAGE 1967
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 215 of 829


Bates                                   Document Date         Document Title                                                                    Privilege
SWITCH‐AX‐1085883 ‐ SWITCH‐AX‐1085883      12/14/2015 13:18   Timeline 12‐14‐15 including Switch.com Correspondence.xlsx                        Attorney Client
SWITCH‐AX‐1085884 ‐ SWITCH‐AX‐1085928      12/14/2015 13:18   TITLE                                                                             Attorney Client
SWITCH‐AX‐1085929 ‐ SWITCH‐AX‐1085931      12/14/2015 14:10   no Title                                                                          Attorney Client
SWITCH‐AX‐1085932 ‐ SWITCH‐AX‐1085932      12/14/2015 14:10   FINAL APA DISCLOSURE SCHEDULES REDLINE.PDF                                        Attorney Client
SWITCH‐AX‐1085933 ‐ SWITCH‐AX‐1086022      12/14/2015 14:10   FINAL APA SCHEDULES REDLINE.PDF                                                   Attorney Client
SWITCH‐AX‐1086023 ‐ SWITCH‐AX‐1086025      12/14/2015 14:19   no Title                                                                          Attorney Client
SWITCH‐AX‐1086026 ‐ SWITCH‐AX‐1086026      12/14/2015 14:19   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1086027 ‐ SWITCH‐AX‐1086029      12/14/2015 14:19   no Title                                                                          Attorney Client
SWITCH‐AX‐1086030 ‐ SWITCH‐AX‐1086030      12/14/2015 14:19   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1086031 ‐ SWITCH‐AX‐1086031      12/14/2015 14:33   no Title                                                                          Attorney Client
SWITCH‐AX‐1086032 ‐ SWITCH‐AX‐1086032      12/14/2015 14:33   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1086033 ‐ SWITCH‐AX‐1086033      12/14/2015 14:33   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1086034 ‐ SWITCH‐AX‐1086034      12/14/2015 15:22   no Title                                                                          Attorney Client
SWITCH‐AX‐1086035 ‐ SWITCH‐AX‐1086036      12/14/2015 15:22   LOI Draft.docx                                                                    Attorney Client
SWITCH‐AX‐1086037 ‐ SWITCH‐AX‐1086038      12/14/2015 16:45   no Title                                                                          Attorney Client
SWITCH‐AX‐1086039 ‐ SWITCH‐AX‐1086039      12/14/2015 16:45   SO ‐ Cintas ‐ 12‐14‐15.pdf                                                        Attorney Client
SWITCH‐AX‐1086040 ‐ SWITCH‐AX‐1086047      12/14/2015 16:45   Colocation Facilities Agreement v042915 (fillable form).pdf                       Attorney Client
SWITCH‐AX‐1086048 ‐ SWITCH‐AX‐1086048      12/14/2015 17:05   no Title                                                                          Attorney Client
SWITCH‐AX‐1086049 ‐ SWITCH‐AX‐1086050      12/14/2015 17:05   LOI Draft.docx                                                                    Attorney Client
SWITCH‐AX‐1086051 ‐ SWITCH‐AX‐1086053      12/14/2015 17:19   no Title                                                                          Attorney Client
SWITCH‐AX‐1086054 ‐ SWITCH‐AX‐1086054      12/14/2015 17:19   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1086055 ‐ SWITCH‐AX‐1086055      12/14/2015 17:19   Collection Report 151214.xls                                                      Attorney Client
SWITCH‐AX‐1086056 ‐ SWITCH‐AX‐1086056      12/14/2015 17:21   no Title                                                                          Attorney Client
SWITCH‐AX‐1086057 ‐ SWITCH‐AX‐1086115      12/14/2015 17:21   FRASER‐#1380993‐v2‐NBN___Switch_APA_Schedules_‐‐_FINAL_VERSION.PDF                Attorney Client
SWITCH‐AX‐1086116 ‐ SWITCH‐AX‐1086262      12/14/2015 17:21   FRASER‐#1380994‐v2‐NBN___Switch_APA_Disclosure_Schedules_‐‐_FINAL_VERSIO....pdf   Attorney Client
SWITCH‐AX‐1086263 ‐ SWITCH‐AX‐1086263      12/14/2015 17:21   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1086264 ‐ SWITCH‐AX‐1086352      12/14/2015 17:21   FINAL APA SCHEDULES REDLINE.PDF                                                   Attorney Client
SWITCH‐AX‐1086353 ‐ SWITCH‐AX‐1086565      12/14/2015 17:21   FINAL APA DISCLOSURE SCHEDULES REDLINE.PDF                                        Attorney Client
SWITCH‐AX‐1086566 ‐ SWITCH‐AX‐1086566      12/14/2015 18:14   no Title                                                                          Attorney Client
SWITCH‐AX‐1086567 ‐ SWITCH‐AX‐1086568      12/14/2015 18:14   Z059‐101410‐001‐SO (10Gig for eBay).pdf                                           Attorney Client
SWITCH‐AX‐1086569 ‐ SWITCH‐AX‐1086580      12/14/2015 18:14   Zayo fka 360 Networks.pdf                                                         Attorney Client
SWITCH‐AX‐1086581 ‐ SWITCH‐AX‐1086581      12/14/2015 18:14   Intuit                                                                            Attorney Client
SWITCH‐AX‐1086582 ‐ SWITCH‐AX‐1086585      12/14/2015 18:14   V026‐062209‐006‐SO (OC‐12 for ESnet, Regents to 3550 General Atomic).pdf          Attorney Client
SWITCH‐AX‐1086586 ‐ SWITCH‐AX‐1086586      12/14/2015 18:14   Intuit                                                                            Attorney Client
SWITCH‐AX‐1086587 ‐ SWITCH‐AX‐1086587      12/14/2015 18:14   X010‐121809‐016‐SO (10Gig from Equinex Ahsburn to Equinix LA for MySpace).pdf     Attorney Client
SWITCH‐AX‐1086588 ‐ SWITCH‐AX‐1086588      12/14/2015 18:15   no Title                                                                          Attorney Client
SWITCH‐AX‐1086589 ‐ SWITCH‐AX‐1086589      12/14/2015 18:15   Intuit                                                                            Attorney Client
SWITCH‐AX‐1086590 ‐ SWITCH‐AX‐1086596      12/14/2015 18:15   signed MSA ‐ Advanced Wealth.pdf                                                  Attorney Client
SWITCH‐AX‐1086597 ‐ SWITCH‐AX‐1086598      12/14/2015 18:15   MSA Signed ‐ Service First.pdf                                                    Attorney Client
SWITCH‐AX‐1086599 ‐ SWITCH‐AX‐1086600      12/14/2015 18:15   MSA Signed ‐ Watch It Media.pdf                                                   Attorney Client
SWITCH‐AX‐1086601 ‐ SWITCH‐AX‐1086607      12/14/2015 18:15   MSA Signed ‐ ULTRYX.pdf                                                           Attorney Client
SWITCH‐AX‐1086608 ‐ SWITCH‐AX‐1086608      12/14/2015 18:15   Intuit                                                                            Attorney Client
SWITCH‐AX‐1086609 ‐ SWITCH‐AX‐1086615      12/14/2015 18:15   MSA Thomas & Mack Sahara Signed.pdf                                               Attorney Client
SWITCH‐AX‐1086616 ‐ SWITCH‐AX‐1086634      12/14/2015 18:15   News America MSA 11‐27‐2009.pdf                                                   Attorney Client
SWITCH‐AX‐1086635 ‐ SWITCH‐AX‐1086635      12/14/2015 18:15   Intuit                                                                            Attorney Client
SWITCH‐AX‐1086636 ‐ SWITCH‐AX‐1086636      12/14/2015 18:16   no Title                                                                          Attorney Client




                                                                         EXHIBIT 10, PAGE 1968
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 216 of 829


Bates                                   Document Date         Document Title                                                         Privilege
SWITCH‐AX‐1086637 ‐ SWITCH‐AX‐1086637      12/14/2015 18:16   FW_ answer.msg                                                         Attorney Client
SWITCH‐AX‐1086638 ‐ SWITCH‐AX‐1086638      12/14/2015 18:16   FW_ VoIP Pre‐Sales Questionnaire.msg                                   Attorney Client
SWITCH‐AX‐1086639 ‐ SWITCH‐AX‐1086641      12/14/2015 18:16   C011‐031109‐002‐SO# (100M N2 to 8250 S Durango for CommPartners).pdf   Attorney Client
SWITCH‐AX‐1086642 ‐ SWITCH‐AX‐1086642      12/14/2015 18:16   Intuit                                                                 Attorney Client
SWITCH‐AX‐1086643 ‐ SWITCH‐AX‐1086644      12/14/2015 18:16   VoIP Pre‐Sales Questionnaire                                           Attorney Client
SWITCH‐AX‐1086645 ‐ SWITCH‐AX‐1086645      12/14/2015 18:16   Intuit                                                                 Attorney Client
SWITCH‐AX‐1086646 ‐ SWITCH‐AX‐1086647      12/14/2015 18:16   C018‐010713‐016‐SO (10G for Republic Svcs.).pdf                        Attorney Client
SWITCH‐AX‐1086648 ‐ SWITCH‐AX‐1086648      12/14/2015 18:16   Customer Roster.xls                                                    Attorney Client
SWITCH‐AX‐1086649 ‐ SWITCH‐AX‐1086649      12/14/2015 18:16   FW_ VoIP demo.msg                                                      Attorney Client
SWITCH‐AX‐1086650 ‐ SWITCH‐AX‐1086650      12/14/2015 18:16   no Title                                                               Attorney Client
SWITCH‐AX‐1086651 ‐ SWITCH‐AX‐1086669      12/14/2015 18:16   HP Switch MSA 7‐15‐14.pdf                                              Attorney Client
SWITCH‐AX‐1086670 ‐ SWITCH‐AX‐1086677      12/14/2015 18:16   HP Company MSA 10‐25‐2010.pdf                                          Attorney Client
SWITCH‐AX‐1086678 ‐ SWITCH‐AX‐1086685      12/14/2015 18:16   HP Foundation Switch MSA 1‐12‐11.pdf                                   Attorney Client
SWITCH‐AX‐1086686 ‐ SWITCH‐AX‐1086686      12/14/2015 18:16   Intuit                                                                 Attorney Client
SWITCH‐AX‐1086687 ‐ SWITCH‐AX‐1086697      12/14/2015 18:16   Google Switch 2‐8‐12 MSA.pdf                                           Attorney Client
SWITCH‐AX‐1086698 ‐ SWITCH‐AX‐1086698      12/14/2015 18:16   I061‐120910‐001‐SO (eBay 10Gig to Sacramento).pdf                      Attorney Client
SWITCH‐AX‐1086699 ‐ SWITCH‐AX‐1086699      12/14/2015 18:17   no Title                                                               Attorney Client
SWITCH‐AX‐1086700 ‐ SWITCH‐AX‐1086740      12/14/2015 18:17   2006‐01‐06_1.pdf                                                       Attorney Client
SWITCH‐AX‐1086741 ‐ SWITCH‐AX‐1086741      12/14/2015 18:17   Intuit                                                                 Attorney Client
SWITCH‐AX‐1086742 ‐ SWITCH‐AX‐1086742      12/14/2015 18:17   Intuit                                                                 Attorney Client
SWITCH‐AX‐1086743 ‐ SWITCH‐AX‐1086801      12/14/2015 18:17   2004‐01_Misc.pdf                                                       Attorney Client
SWITCH‐AX‐1086802 ‐ SWITCH‐AX‐1086848      12/14/2015 18:17   2005‐01‐07_7238.pdf                                                    Attorney Client
SWITCH‐AX‐1086849 ‐ SWITCH‐AX‐1086849      12/14/2015 18:17   Addendum (Phone Line) Signed ‐ Priority Networks.pdf                   Attorney Client
SWITCH‐AX‐1086850 ‐ SWITCH‐AX‐1086850      12/14/2015 18:21   no Title                                                               Attorney Client
SWITCH‐AX‐1086851 ‐ SWITCH‐AX‐1086861      12/14/2015 18:21   Colocation Facilities Agreement ‐ V5 to V6 12‐11‐15.docx               Attorney Client
SWITCH‐AX‐1086862 ‐ SWITCH‐AX‐1086862      12/14/2015 18:25   no Title                                                               Attorney Client
SWITCH‐AX‐1086863 ‐ SWITCH‐AX‐1086863      12/14/2015 18:25   Timeline 12‐14‐15 including Switch.com Correspondence.xlsx             Attorney Client
SWITCH‐AX‐1086864 ‐ SWITCH‐AX‐1086866      12/14/2015 19:54   no Title                                                               Attorney Client
SWITCH‐AX‐1086867 ‐ SWITCH‐AX‐1086876      12/14/2015 19:54   Colocation Facilities Agreement ‐ V5 to V6 12‐11‐15.docx               Attorney Client
SWITCH‐AX‐1086877 ‐ SWITCH‐AX‐1086885      12/14/2015 19:54   CFA HW Switch V6 12‐14‐15 Switch.docx                                  Attorney Client
SWITCH‐AX‐1086886 ‐ SWITCH‐AX‐1086886      12/14/2015 20:12   no Title                                                               Attorney Client
SWITCH‐AX‐1086887 ‐ SWITCH‐AX‐1086887      12/14/2015 20:12   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1086888 ‐ SWITCH‐AX‐1086907      12/14/2015 20:12   DOC 123248 re‐recorded BLA.PDF                                         Attorney Client
SWITCH‐AX‐1086908 ‐ SWITCH‐AX‐1086908      12/14/2015 20:12   site plan ‐ Tesla Land Purchase.pdf                                    Attorney Client
SWITCH‐AX‐1086909 ‐ SWITCH‐AX‐1086914      12/14/2015 20:12   EXHIBIT 'A'                                                            Attorney Client
SWITCH‐AX‐1086915 ‐ SWITCH‐AX‐1086915      12/14/2015 20:12   no Title                                                               Attorney Client
SWITCH‐AX‐1086916 ‐ SWITCH‐AX‐1086916      12/14/2015 20:12   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1086917 ‐ SWITCH‐AX‐1086936      12/14/2015 20:12   DOC 123248 re‐recorded BLA.PDF                                         Attorney Client
SWITCH‐AX‐1086937 ‐ SWITCH‐AX‐1086942      12/14/2015 20:12   EXHIBIT 'A'                                                            Attorney Client
SWITCH‐AX‐1086943 ‐ SWITCH‐AX‐1086943      12/14/2015 20:12   site plan ‐ Tesla Land Purchase.pdf                                    Attorney Client
SWITCH‐AX‐1086944 ‐ SWITCH‐AX‐1086947      12/14/2015 20:23   no Title                                                               Attorney Client
SWITCH‐AX‐1086948 ‐ SWITCH‐AX‐1086948      12/14/2015 20:23   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1086949 ‐ SWITCH‐AX‐1086957      12/14/2015 20:23   Supernap Colocation Facilities Agreement_Megaport Legal Review.docx    Attorney Client
SWITCH‐AX‐1086958 ‐ SWITCH‐AX‐1086963      12/14/2015 20:49   no Title                                                               Attorney Client
SWITCH‐AX‐1086964 ‐ SWITCH‐AX‐1086964      12/14/2015 20:49   image007.png                                                           Attorney Client
SWITCH‐AX‐1086965 ‐ SWITCH‐AX‐1086974      12/14/2015 20:49   Redline CFA Switch Crowdstrike V4 to V5 12‐14‐15 Switch[6].pdf         Attorney Client




                                                                          EXHIBIT 10, PAGE 1969
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 217 of 829


Bates                                   Document Date         Document Title                                                   Privilege
SWITCH‐AX‐1086975 ‐ SWITCH‐AX‐1086981      12/14/2015 20:52   no Title                                                         Attorney Client
SWITCH‐AX‐1086982 ‐ SWITCH‐AX‐1086991      12/14/2015 20:52   Redline CFA Switch Crowdstrike V4 to V5 12‐14‐15 Switch[6].pdf   Attorney Client
SWITCH‐AX‐1086992 ‐ SWITCH‐AX‐1086992      12/14/2015 20:52   image007.png                                                     Attorney Client
SWITCH‐AX‐1086993 ‐ SWITCH‐AX‐1086999      12/14/2015 20:52   no Title                                                         Attorney Client
SWITCH‐AX‐1087000 ‐ SWITCH‐AX‐1087009      12/14/2015 20:52   Redline CFA Switch Crowdstrike V4 to V5 12‐14‐15 Switch[6].pdf   Attorney Client
SWITCH‐AX‐1087010 ‐ SWITCH‐AX‐1087010      12/14/2015 20:52   image007.png                                                     Attorney Client
SWITCH‐AX‐1087011 ‐ SWITCH‐AX‐1087017      12/14/2015 20:53   no Title                                                         Attorney Client
SWITCH‐AX‐1087018 ‐ SWITCH‐AX‐1087018      12/14/2015 20:53   image001.png                                                     Attorney Client
SWITCH‐AX‐1087019 ‐ SWITCH‐AX‐1087026      12/14/2015 21:27   no Title                                                         Attorney Client
SWITCH‐AX‐1087027 ‐ SWITCH‐AX‐1087027      12/14/2015 21:27   image007.png                                                     Attorney Client
SWITCH‐AX‐1087028 ‐ SWITCH‐AX‐1087028      12/14/2015 21:27   image007.png                                                     Attorney Client
SWITCH‐AX‐1087029 ‐ SWITCH‐AX‐1087029      12/14/2015 21:27   image007.png                                                     Attorney Client
SWITCH‐AX‐1087030 ‐ SWITCH‐AX‐1087030      12/14/2015 21:27   image007.png                                                     Attorney Client
SWITCH‐AX‐1087031 ‐ SWITCH‐AX‐1087038      12/14/2015 21:27   no Title                                                         Attorney Client
SWITCH‐AX‐1087039 ‐ SWITCH‐AX‐1087039      12/14/2015 21:27   image007.png                                                     Attorney Client
SWITCH‐AX‐1087040 ‐ SWITCH‐AX‐1087040      12/14/2015 21:27   image007.png                                                     Attorney Client
SWITCH‐AX‐1087041 ‐ SWITCH‐AX‐1087041      12/14/2015 21:27   image007.png                                                     Attorney Client
SWITCH‐AX‐1087042 ‐ SWITCH‐AX‐1087042      12/14/2015 21:27   image007.png                                                     Attorney Client
SWITCH‐AX‐1087043 ‐ SWITCH‐AX‐1087055       12/15/2015 7:51   no Title                                                         Attorney Client
SWITCH‐AX‐1087056 ‐ SWITCH‐AX‐1087066       12/15/2015 7:51   CFA EE Switch V3 12‐07‐15 Switch.docx                            Attorney Client
SWITCH‐AX‐1087067 ‐ SWITCH‐AX‐1087077       12/15/2015 7:51   Redline CFA EE Switch V2 to V3 Switch.docx                       Attorney Client
SWITCH‐AX‐1087078 ‐ SWITCH‐AX‐1087078       12/15/2015 7:51   no Title                                                         Attorney Client
SWITCH‐AX‐1087079 ‐ SWITCH‐AX‐1087079       12/15/2015 7:51   no Title                                                         Attorney Client
SWITCH‐AX‐1087080 ‐ SWITCH‐AX‐1087081       12/15/2015 7:51   FW_ Ebay Enterprises CFA .msg                                    Attorney Client
SWITCH‐AX‐1087082 ‐ SWITCH‐AX‐1087082       12/15/2015 7:51   no Title                                                         Attorney Client
SWITCH‐AX‐1087083 ‐ SWITCH‐AX‐1087084       12/15/2015 7:53   no Title                                                         Attorney Client
SWITCH‐AX‐1087085 ‐ SWITCH‐AX‐1087095       12/15/2015 7:53   Redline CFA EE Switch V2 to V3 Switch.docx                       Attorney Client
SWITCH‐AX‐1087096 ‐ SWITCH‐AX‐1087096       12/15/2015 7:53   no Title                                                         Attorney Client
SWITCH‐AX‐1087097 ‐ SWITCH‐AX‐1087097       12/15/2015 7:53   no Title                                                         Attorney Client
SWITCH‐AX‐1087098 ‐ SWITCH‐AX‐1087098       12/15/2015 7:53   no Title                                                         Attorney Client
SWITCH‐AX‐1087099 ‐ SWITCH‐AX‐1087109       12/15/2015 7:53   CFA EE Switch V3 12‐07‐15 Switch.docx                            Attorney Client
SWITCH‐AX‐1087110 ‐ SWITCH‐AX‐1087111       12/15/2015 7:53   no Title                                                         Attorney Client
SWITCH‐AX‐1087112 ‐ SWITCH‐AX‐1087112       12/15/2015 7:53   no Title                                                         Attorney Client
SWITCH‐AX‐1087113 ‐ SWITCH‐AX‐1087113       12/15/2015 7:53   no Title                                                         Attorney Client
SWITCH‐AX‐1087114 ‐ SWITCH‐AX‐1087124       12/15/2015 7:53   Redline CFA EE Switch V2 to V3 Switch.docx                       Attorney Client
SWITCH‐AX‐1087125 ‐ SWITCH‐AX‐1087125       12/15/2015 7:53   no Title                                                         Attorney Client
SWITCH‐AX‐1087126 ‐ SWITCH‐AX‐1087136       12/15/2015 7:53   CFA EE Switch V3 12‐07‐15 Switch.docx                            Attorney Client
SWITCH‐AX‐1087137 ‐ SWITCH‐AX‐1087144       12/15/2015 8:36   no Title                                                         Attorney Client
SWITCH‐AX‐1087145 ‐ SWITCH‐AX‐1087145       12/15/2015 8:36   image002.png                                                     Attorney Client
SWITCH‐AX‐1087146 ‐ SWITCH‐AX‐1087153       12/15/2015 8:41   no Title                                                         Attorney Client
SWITCH‐AX‐1087154 ‐ SWITCH‐AX‐1087154       12/15/2015 8:41   image002.png                                                     Attorney Client
SWITCH‐AX‐1087155 ‐ SWITCH‐AX‐1087162       12/15/2015 8:42   no Title                                                         Attorney Client
SWITCH‐AX‐1087163 ‐ SWITCH‐AX‐1087167      12/15/2015 10:14   no Title                                                         Attorney Client
SWITCH‐AX‐1087168 ‐ SWITCH‐AX‐1087168      12/15/2015 10:14   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1087169 ‐ SWITCH‐AX‐1087191      12/15/2015 10:39   Modify Switch MRC Template                                       Attorney Client
SWITCH‐AX‐1087192 ‐ SWITCH‐AX‐1087198      12/15/2015 10:53   no Title                                                         Attorney Client




                                                                           EXHIBIT 10, PAGE 1970
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 218 of 829


Bates                                   Document Date         Document Title                                                                                     Privilege
SWITCH‐AX‐1087199 ‐ SWITCH‐AX‐1087199      12/15/2015 10:53   image005.png                                                                                        Attorney Client
SWITCH‐AX‐1087200 ‐ SWITCH‐AX‐1087207      12/15/2015 11:56   no Title                                                                                            Attorney Client
SWITCH‐AX‐1087208 ‐ SWITCH‐AX‐1087208      12/15/2015 11:56   image005.png                                                                                        Attorney Client
SWITCH‐AX‐1087209 ‐ SWITCH‐AX‐1087209      12/15/2015 13:21   no Title                                                                                            Attorney Client
SWITCH‐AX‐1087210 ‐ SWITCH‐AX‐1087216      12/15/2015 13:21   Switch VEA PEC Purchase Agreement 10‐30‐15 Switch.docx                                              Attorney Client
SWITCH‐AX‐1087217 ‐ SWITCH‐AX‐1087218      12/15/2015 13:43   no Title                                                                                            Attorney Client
SWITCH‐AX‐1087219 ‐ SWITCH‐AX‐1087219      12/15/2015 13:43   image003.jpg                                                                                        Attorney Client
SWITCH‐AX‐1087220 ‐ SWITCH‐AX‐1087222      12/15/2015 13:43   Switch LTD CDA‐2014‐00376_fully executed.pdf                                                        Attorney Client
SWITCH‐AX‐1087223 ‐ SWITCH‐AX‐1087223      12/15/2015 13:43   ATT00001.txt                                                                                        Attorney Client
SWITCH‐AX‐1087224 ‐ SWITCH‐AX‐1087229      12/15/2015 13:49   no Title                                                                                            Attorney Client
SWITCH‐AX‐1087230 ‐ SWITCH‐AX‐1087230      12/15/2015 13:49   image003.jpg                                                                                        Attorney Client
SWITCH‐AX‐1087231 ‐ SWITCH‐AX‐1087239      12/15/2015 13:53   no Title                                                                                            Attorney Client
SWITCH‐AX‐1087240 ‐ SWITCH‐AX‐1087240      12/15/2015 13:53   image005.png                                                                                        Attorney Client
SWITCH‐AX‐1087241 ‐ SWITCH‐AX‐1087241      12/15/2015 13:53   image005.png                                                                                        Attorney Client
SWITCH‐AX‐1087242 ‐ SWITCH‐AX‐1087242      12/15/2015 13:53   image005.png                                                                                        Attorney Client
SWITCH‐AX‐1087243 ‐ SWITCH‐AX‐1087252      12/15/2015 13:57   no Title                                                                                            Attorney Client
SWITCH‐AX‐1087253 ‐ SWITCH‐AX‐1087263      12/15/2015 14:00   no Title                                                                                            Attorney Client
SWITCH‐AX‐1087264 ‐ SWITCH‐AX‐1087264      12/15/2015 14:00   image005.png                                                                                        Attorney Client
SWITCH‐AX‐1087265 ‐ SWITCH‐AX‐1087265      12/15/2015 14:00   image005.png                                                                                        Attorney Client
SWITCH‐AX‐1087266 ‐ SWITCH‐AX‐1087266      12/15/2015 14:00   image005.png                                                                                        Attorney Client
SWITCH‐AX‐1087267 ‐ SWITCH‐AX‐1087277      12/15/2015 14:00   no Title                                                                                            Attorney Client
SWITCH‐AX‐1087278 ‐ SWITCH‐AX‐1087278      12/15/2015 14:00   image005.png                                                                                        Attorney Client
SWITCH‐AX‐1087279 ‐ SWITCH‐AX‐1087279      12/15/2015 14:00   image005.png                                                                                        Attorney Client
SWITCH‐AX‐1087280 ‐ SWITCH‐AX‐1087280      12/15/2015 14:00   image005.png                                                                                        Attorney Client
SWITCH‐AX‐1087281 ‐ SWITCH‐AX‐1087283      12/15/2015 15:12   no Title                                                                                            Attorney Client
SWITCH‐AX‐1087284 ‐ SWITCH‐AX‐1087292      12/15/2015 15:12   CFA HW Switch V6 12‐14‐15 Switch.docx                                                               Attorney Client
SWITCH‐AX‐1087293 ‐ SWITCH‐AX‐1087302      12/15/2015 15:12   Colocation Facilities Agreement ‐ V5 to V6 12‐11‐15.docx                                            Attorney Client
SWITCH‐AX‐1087303 ‐ SWITCH‐AX‐1087303      12/15/2015 16:46   Collection Report 151215.xls                                                                        Attorney Client
SWITCH‐AX‐1087304 ‐ SWITCH‐AX‐1087311      12/15/2015 16:52   no Title                                                                                            Attorney Client
SWITCH‐AX‐1087312 ‐ SWITCH‐AX‐1087321      12/15/2015 16:52   CFA Switch Crowdstrike V6 12‐15‐15 Switch.docx                                                      Attorney Client
SWITCH‐AX‐1087322 ‐ SWITCH‐AX‐1087331      12/15/2015 16:52   Redline CFA Switch Crowdstrike V5 to V6 12‐15‐15 Switch.docx                                        Attorney Client
SWITCH‐AX‐1087332 ‐ SWITCH‐AX‐1087339      12/15/2015 16:52   no Title                                                                                            Attorney Client
SWITCH‐AX‐1087340 ‐ SWITCH‐AX‐1087349      12/15/2015 16:52   CFA Switch Crowdstrike V6 12‐15‐15 Switch.docx                                                      Attorney Client
SWITCH‐AX‐1087350 ‐ SWITCH‐AX‐1087359      12/15/2015 16:52   Redline CFA Switch Crowdstrike V5 to V6 12‐15‐15 Switch.docx                                        Attorney Client
SWITCH‐AX‐1087360 ‐ SWITCH‐AX‐1087360      12/15/2015 17:02   no Title                                                                                            Attorney Client;Work Product
SWITCH‐AX‐1087361 ‐ SWITCH‐AX‐1087365      12/15/2015 17:02   043 Pltf_s Motion to Seal its Opposition to Deft_s Motion to Amend its Affirmative Defenses and Cou Attorney Client;Work Product
SWITCH‐AX‐1087366 ‐ SWITCH‐AX‐1087435      12/15/2015 17:02   042 ‐ Sealed Opposition to Motion to Amend.PDF                                                      Attorney Client;Work Product
SWITCH‐AX‐1087436 ‐ SWITCH‐AX‐1087444      12/15/2015 18:02   no Title                                                                                            Attorney Client;Work Product
SWITCH‐AX‐1087445 ‐ SWITCH‐AX‐1087454      12/15/2015 18:02   CFA Switch Crowdstrike V6 12‐15‐15 Switch.docx                                                      Attorney Client;Work Product
SWITCH‐AX‐1087455 ‐ SWITCH‐AX‐1087464      12/15/2015 18:02   Redline CFA Switch Crowdstrike V5 to V6 12‐15‐15 Switch.docx                                        Attorney Client;Work Product
SWITCH‐AX‐1087465 ‐ SWITCH‐AX‐1087473      12/15/2015 18:02   no Title                                                                                            Attorney Client
SWITCH‐AX‐1087474 ‐ SWITCH‐AX‐1087483      12/15/2015 18:02   CFA Switch Crowdstrike V6 12‐15‐15 Switch.docx                                                      Attorney Client
SWITCH‐AX‐1087484 ‐ SWITCH‐AX‐1087493      12/15/2015 18:02   Redline CFA Switch Crowdstrike V5 to V6 12‐15‐15 Switch.docx                                        Attorney Client
SWITCH‐AX‐1087494 ‐ SWITCH‐AX‐1087502      12/15/2015 18:10   no Title                                                                                            Attorney Client
SWITCH‐AX‐1087503 ‐ SWITCH‐AX‐1087503      12/15/2015 18:38   no Title                                                                                            Attorney Client
SWITCH‐AX‐1087504 ‐ SWITCH‐AX‐1087504      12/15/2015 18:38   image001.jpg                                                                                        Attorney Client




                                                                           EXHIBIT 10, PAGE 1971
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 219 of 829


Bates                                   Document Date         Document Title                                                               Privilege
SWITCH‐AX‐1087505 ‐ SWITCH‐AX‐1087515      12/15/2015 18:38   CONFIRMATION OF PERMITTED TRANSFER                                           Attorney Client
SWITCH‐AX‐1087516 ‐ SWITCH‐AX‐1087520      12/15/2015 18:38   Certificate of Trust.pdf                                                     Attorney Client
SWITCH‐AX‐1087521 ‐ SWITCH‐AX‐1087522      12/15/2015 18:38   Request for Transfer (Leavitt to Leavitt Trust).pdf                          Attorney Client
SWITCH‐AX‐1087523 ‐ SWITCH‐AX‐1087524       12/16/2015 7:10   no Title                                                                     Attorney Client
SWITCH‐AX‐1087525 ‐ SWITCH‐AX‐1087534       12/16/2015 7:10   Colocation Facilities Agreement ‐ V5 to V6 12‐11‐15.docx                     Attorney Client
SWITCH‐AX‐1087535 ‐ SWITCH‐AX‐1087537       12/16/2015 7:10   RE_ Hyperwallet _ Switch CFA.msg                                             Attorney Client
SWITCH‐AX‐1087538 ‐ SWITCH‐AX‐1087546       12/16/2015 7:10   CFA HW Switch V6 12‐14‐15 Switch.docx                                        Attorney Client
SWITCH‐AX‐1087547 ‐ SWITCH‐AX‐1087550       12/16/2015 8:06   no Title                                                                     Attorney Client
SWITCH‐AX‐1087551 ‐ SWITCH‐AX‐1087574       12/16/2015 8:06   Comm 9‐12 PSA Switch v1 (12.14.15).docx                                      Attorney Client
SWITCH‐AX‐1087575 ‐ SWITCH‐AX‐1087575       12/16/2015 8:06   ATT00001.htm                                                                 Attorney Client
SWITCH‐AX‐1087576 ‐ SWITCH‐AX‐1087595       12/16/2015 8:06   Comm 9‐12 Sublease ‐ Approved Form 12.1.15.docx                              Attorney Client
SWITCH‐AX‐1087596 ‐ SWITCH‐AX‐1087596       12/16/2015 8:06   ATT00002.htm                                                                 Attorney Client
SWITCH‐AX‐1087597 ‐ SWITCH‐AX‐1087598       12/16/2015 8:24   no Title                                                                     Attorney Client
SWITCH‐AX‐1087599 ‐ SWITCH‐AX‐1087599       12/16/2015 8:24   ATT00001.htm                                                                 Attorney Client
SWITCH‐AX‐1087600 ‐ SWITCH‐AX‐1087623       12/16/2015 8:24   Comm 9‐12 PSA Switch v1 (12.14.15).docx                                      Attorney Client
SWITCH‐AX‐1087624 ‐ SWITCH‐AX‐1087643       12/16/2015 8:24   Comm 9‐12 Sublease ‐ Approved Form 12.1.15.docx                              Attorney Client
SWITCH‐AX‐1087644 ‐ SWITCH‐AX‐1087644       12/16/2015 8:24   ATT00002.htm                                                                 Attorney Client
SWITCH‐AX‐1087645 ‐ SWITCH‐AX‐1087645      12/16/2015 10:00   no Title                                                                     Attorney Client;Work Product
SWITCH‐AX‐1087646 ‐ SWITCH‐AX‐1087671      12/16/2015 10:00   DOC.PDF                                                                      Attorney Client;Work Product
SWITCH‐AX‐1087672 ‐ SWITCH‐AX‐1087672      12/16/2015 10:00   image001.jpg                                                                 Attorney Client;Work Product
SWITCH‐AX‐1087673 ‐ SWITCH‐AX‐1087690      12/16/2015 11:44   no Title                                                                     Attorney Client
SWITCH‐AX‐1087691 ‐ SWITCH‐AX‐1087760      12/16/2015 11:44   Asset Purchase Agmt Switch NBN Executed.pdf                                  Attorney Client
SWITCH‐AX‐1087761 ‐ SWITCH‐AX‐1087907      12/16/2015 11:44   Disclosure Schedules to Asset Purchase Agmt Switch NBN.PDF                   Attorney Client
SWITCH‐AX‐1087908 ‐ SWITCH‐AX‐1087966      12/16/2015 11:44   Schedules to Asset Purchase Agmt Switch NBN.PDF                              Attorney Client
SWITCH‐AX‐1087967 ‐ SWITCH‐AX‐1087974      12/16/2015 12:44   no Title                                                                     Attorney Client
SWITCH‐AX‐1087975 ‐ SWITCH‐AX‐1087977      12/16/2015 12:44   CNCF Linux Foundation Switch PR v5_SH_FINAL.docx                             Attorney Client
SWITCH‐AX‐1087978 ‐ SWITCH‐AX‐1087978      12/16/2015 12:44   CE979475‐945C‐4D33‐B2AC‐B7E4271EBD02[126].png                                Attorney Client
SWITCH‐AX‐1087979 ‐ SWITCH‐AX‐1087979      12/16/2015 12:44   image002.png                                                                 Attorney Client
SWITCH‐AX‐1087980 ‐ SWITCH‐AX‐1087982      12/16/2015 12:56   no Title                                                                     Attorney Client
SWITCH‐AX‐1087983 ‐ SWITCH‐AX‐1087983      12/16/2015 12:56   image003.jpg                                                                 Attorney Client
SWITCH‐AX‐1087984 ‐ SWITCH‐AX‐1087986      12/16/2015 12:56   no Title                                                                     Attorney Client
SWITCH‐AX‐1087987 ‐ SWITCH‐AX‐1087987      12/16/2015 12:56   image003.jpg                                                                 Attorney Client
SWITCH‐AX‐1087988 ‐ SWITCH‐AX‐1087990      12/16/2015 13:53   no Title                                                                     Attorney Client
SWITCH‐AX‐1087991 ‐ SWITCH‐AX‐1087991      12/16/2015 13:53   CE979475‐945C‐4D33‐B2AC‐B7E4271EBD02[131].png                                Attorney Client
SWITCH‐AX‐1087992 ‐ SWITCH‐AX‐1087994      12/16/2015 13:53   CNCF Linux Foundation Switch PR v5_SH_FINAL.docx                             Attorney Client
SWITCH‐AX‐1087995 ‐ SWITCH‐AX‐1088004      12/16/2015 14:35   no Title                                                                     Attorney Client
SWITCH‐AX‐1088005 ‐ SWITCH‐AX‐1088015      12/16/2015 14:48   no Title                                                                     Attorney Client
SWITCH‐AX‐1088016 ‐ SWITCH‐AX‐1088016      12/16/2015 14:48   image003.png                                                                 Attorney Client
SWITCH‐AX‐1088017 ‐ SWITCH‐AX‐1088019      12/16/2015 14:55   no Title                                                                     Attorney Client
SWITCH‐AX‐1088020 ‐ SWITCH‐AX‐1088023      12/16/2015 14:55   PROPRIETARY INFORMATION NON‐DISCLOSURE AGREEMENT                             Attorney Client
SWITCH‐AX‐1088024 ‐ SWITCH‐AX‐1088025      12/16/2015 14:59   no Title                                                                     Attorney Client;Work Product
SWITCH‐AX‐1088026 ‐ SWITCH‐AX‐1088095      12/16/2015 14:59   042 ‐ Sealed Opposition to Motion to Amend.PDF                               Attorney Client;Work Product
SWITCH‐AX‐1088096 ‐ SWITCH‐AX‐1088107      12/16/2015 15:05   no Title                                                                     Attorney Client
SWITCH‐AX‐1088108 ‐ SWITCH‐AX‐1088117      12/16/2015 15:05   Microsoft Word ‐ Switch.Colocation Facilities Agmt.121515 FINAL CLEAN.docx   Attorney Client
SWITCH‐AX‐1088118 ‐ SWITCH‐AX‐1088118      12/16/2015 15:05   image003.png                                                                 Attorney Client
SWITCH‐AX‐1088119 ‐ SWITCH‐AX‐1088130      12/16/2015 15:13   no Title                                                                     Attorney Client




                                                                          EXHIBIT 10, PAGE 1972
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 220 of 829


Bates                                   Document Date         Document Title                                                        Privilege
SWITCH‐AX‐1088131 ‐ SWITCH‐AX‐1088131      12/16/2015 15:13   image001.png                                                          Attorney Client
SWITCH‐AX‐1088132 ‐ SWITCH‐AX‐1088132      12/16/2015 15:13   SO ‐ Crowdstrike ‐ 36 months.pdf                                      Attorney Client
SWITCH‐AX‐1088133 ‐ SWITCH‐AX‐1088144      12/16/2015 15:13   no Title                                                              Attorney Client
SWITCH‐AX‐1088145 ‐ SWITCH‐AX‐1088145      12/16/2015 15:13   SO ‐ Crowdstrike ‐ 36 months.pdf                                      Attorney Client
SWITCH‐AX‐1088146 ‐ SWITCH‐AX‐1088146      12/16/2015 15:13   image001.png                                                          Attorney Client
SWITCH‐AX‐1088147 ‐ SWITCH‐AX‐1088159      12/16/2015 15:19   no Title                                                              Attorney Client
SWITCH‐AX‐1088160 ‐ SWITCH‐AX‐1088160      12/16/2015 15:19   image001.png                                                          Attorney Client
SWITCH‐AX‐1088161 ‐ SWITCH‐AX‐1088161      12/16/2015 15:19   SO ‐ Crowdstrike ‐ 36 months.pdf                                      Attorney Client
SWITCH‐AX‐1088162 ‐ SWITCH‐AX‐1088174      12/16/2015 15:28   no Title                                                              Attorney Client
SWITCH‐AX‐1088175 ‐ SWITCH‐AX‐1088175      12/16/2015 15:28   image001.png                                                          Attorney Client
SWITCH‐AX‐1088176 ‐ SWITCH‐AX‐1088180      12/16/2015 15:57   no Title                                                              Attorney Client
SWITCH‐AX‐1088181 ‐ SWITCH‐AX‐1088181      12/16/2015 15:57   image005.jpg                                                          Attorney Client
SWITCH‐AX‐1088182 ‐ SWITCH‐AX‐1088190      12/16/2015 15:57   Redline CFA Megaport Switch V2 to V3 12‐13‐15 Switch.docx             Attorney Client
SWITCH‐AX‐1088191 ‐ SWITCH‐AX‐1088199      12/16/2015 15:57   CFA Megaport Switch V3 12‐13‐15 Switch.docx                           Attorney Client
SWITCH‐AX‐1088200 ‐ SWITCH‐AX‐1088204      12/16/2015 15:57   no Title                                                              Attorney Client
SWITCH‐AX‐1088205 ‐ SWITCH‐AX‐1088205      12/16/2015 15:57   image005.jpg                                                          Attorney Client
SWITCH‐AX‐1088206 ‐ SWITCH‐AX‐1088214      12/16/2015 15:57   Redline CFA Megaport Switch V2 to V3 12‐13‐15 Switch.docx             Attorney Client
SWITCH‐AX‐1088215 ‐ SWITCH‐AX‐1088223      12/16/2015 15:57   CFA Megaport Switch V3 12‐13‐15 Switch.docx                           Attorney Client
SWITCH‐AX‐1088224 ‐ SWITCH‐AX‐1088228      12/16/2015 16:00   no Title                                                              Attorney Client
SWITCH‐AX‐1088229 ‐ SWITCH‐AX‐1088230      12/16/2015 16:00   2014 Switch MSCI ISS Assertion v5 07‐020‐15 (executed).pdf            Attorney Client
SWITCH‐AX‐1088231 ‐ SWITCH‐AX‐1088232      12/16/2015 16:00   2014 Switch MSCI ISS Rep v4 07‐20‐15 (executed).pdf                   Attorney Client
SWITCH‐AX‐1088233 ‐ SWITCH‐AX‐1088233      12/16/2015 16:00   image005.jpg                                                          Attorney Client
SWITCH‐AX‐1088234 ‐ SWITCH‐AX‐1088234      12/16/2015 16:23   no Title                                                              Attorney Client;Work Product
SWITCH‐AX‐1088235 ‐ SWITCH‐AX‐1088240      12/16/2015 16:23   420577661_v 1_Plaintiffs Answers to D_s Third ROGs.DOCX               Attorney Client;Work Product
SWITCH‐AX‐1088241 ‐ SWITCH‐AX‐1088245      12/16/2015 16:23   420577660_v 1_Plaintiff_s Responses to Defendant_s Second RFPs.DOCX   Attorney Client;Work Product
SWITCH‐AX‐1088246 ‐ SWITCH‐AX‐1088246      12/16/2015 16:26   no Title                                                              Attorney Client
SWITCH‐AX‐1088247 ‐ SWITCH‐AX‐1088251      12/16/2015 16:26   420577660_v 1_Plaintiff_s Responses to Defendant_s Second RFPs.DOCX   Attorney Client
SWITCH‐AX‐1088252 ‐ SWITCH‐AX‐1088257      12/16/2015 16:26   420577661_v 1_Plaintiffs Answers to D_s Third ROGs.DOCX               Attorney Client
SWITCH‐AX‐1088258 ‐ SWITCH‐AX‐1088258      12/16/2015 16:30   CAPEX GL Data Dump ‐ Jan‐15 through Nov‐15.xlsx                       Attorney Client
SWITCH‐AX‐1088259 ‐ SWITCH‐AX‐1088259      12/16/2015 16:33   Check Run ‐ 121815.xlsx                                               Attorney Client
SWITCH‐AX‐1088260 ‐ SWITCH‐AX‐1088261      12/16/2015 16:38   no Title                                                              Attorney Client
SWITCH‐AX‐1088262 ‐ SWITCH‐AX‐1088265      12/16/2015 16:38   Switch Release 120715 ‐ SC Edits.docx                                 Attorney Client
SWITCH‐AX‐1088266 ‐ SWITCH‐AX‐1088266      12/16/2015 17:08   CAPEX GL Data Dump ‐ November 2015_FINAL.xlsx                         Attorney Client
SWITCH‐AX‐1088267 ‐ SWITCH‐AX‐1088268      12/16/2015 17:27   no Title                                                              Attorney Client
SWITCH‐AX‐1088269 ‐ SWITCH‐AX‐1088269      12/16/2015 17:27   Expired SO Agreements through December 31 2015 rev 6.xlsx             Attorney Client
SWITCH‐AX‐1088270 ‐ SWITCH‐AX‐1088271      12/16/2015 17:27   no Title                                                              Attorney Client
SWITCH‐AX‐1088272 ‐ SWITCH‐AX‐1088272      12/16/2015 17:27   Expired SO Agreements through December 31 2015 rev 6.xlsx             Attorney Client
SWITCH‐AX‐1088273 ‐ SWITCH‐AX‐1088275      12/16/2015 17:44   no Title                                                              Attorney Client
SWITCH‐AX‐1088276 ‐ SWITCH‐AX‐1088279      12/16/2015 17:44   PROPRIETARY INFORMATION NON‐DISCLOSURE AGREEMENT                      Attorney Client
SWITCH‐AX‐1088280 ‐ SWITCH‐AX‐1088283      12/16/2015 17:54   no Title                                                              Attorney Client
SWITCH‐AX‐1088284 ‐ SWITCH‐AX‐1088287      12/16/2015 17:54   no Title                                                              Attorney Client
SWITCH‐AX‐1088288 ‐ SWITCH‐AX‐1088291      12/16/2015 19:00   no Title                                                              Attorney Client
SWITCH‐AX‐1088292 ‐ SWITCH‐AX‐1088292      12/16/2015 19:33   Collection Report 151216.xls                                          Attorney Client
SWITCH‐AX‐1088293 ‐ SWITCH‐AX‐1088295      12/16/2015 19:33   no Title                                                              Attorney Client
SWITCH‐AX‐1088296 ‐ SWITCH‐AX‐1088296      12/16/2015 19:33   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1088297 ‐ SWITCH‐AX‐1088297      12/16/2015 19:33   Collection Report 151216.xls                                          Attorney Client




                                                                          EXHIBIT 10, PAGE 1973
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 221 of 829


Bates                                   Document Date         Document Title                                                            Privilege
SWITCH‐AX‐1088298 ‐ SWITCH‐AX‐1088301      12/16/2015 21:33   no Title                                                                  Attorney Client
SWITCH‐AX‐1088302 ‐ SWITCH‐AX‐1088302      12/16/2015 21:33   New SUPERNAP[399].png                                                     Attorney Client
SWITCH‐AX‐1088303 ‐ SWITCH‐AX‐1088306      12/16/2015 22:02   no Title                                                                  Attorney Client
SWITCH‐AX‐1088307 ‐ SWITCH‐AX‐1088307      12/16/2015 22:02   image003.jpg                                                              Attorney Client
SWITCH‐AX‐1088308 ‐ SWITCH‐AX‐1088311      12/16/2015 22:02   no Title                                                                  Attorney Client
SWITCH‐AX‐1088312 ‐ SWITCH‐AX‐1088312      12/16/2015 22:02   image003.jpg                                                              Attorney Client
SWITCH‐AX‐1088313 ‐ SWITCH‐AX‐1088316      12/16/2015 22:16   no Title                                                                  Attorney Client;Work Product
SWITCH‐AX‐1088317 ‐ SWITCH‐AX‐1088317      12/16/2015 22:16   image003.jpg                                                              Attorney Client;Work Product
SWITCH‐AX‐1088318 ‐ SWITCH‐AX‐1088323      12/16/2015 22:16   no Title                                                                  Attorney Client;Work Product
SWITCH‐AX‐1088324 ‐ SWITCH‐AX‐1088326       12/17/2015 8:46   no Title                                                                  Attorney Client
SWITCH‐AX‐1088327 ‐ SWITCH‐AX‐1088331       12/17/2015 8:46   Letter of Intent (N300HQ) (445) v5 Redline CMV.docx                       Attorney Client
SWITCH‐AX‐1088332 ‐ SWITCH‐AX‐1088333       12/17/2015 9:22   no Title                                                                  Attorney Client
SWITCH‐AX‐1088334 ‐ SWITCH‐AX‐1088334       12/17/2015 9:22   Timeline 12‐14‐15 including Switch.com Correspondence.xlsx                Attorney Client
SWITCH‐AX‐1088335 ‐ SWITCH‐AX‐1088379       12/17/2015 9:22   TITLE                                                                     Attorney Client
SWITCH‐AX‐1088380 ‐ SWITCH‐AX‐1088381       12/17/2015 9:59   no Title                                                                  Attorney Client
SWITCH‐AX‐1088382 ‐ SWITCH‐AX‐1088382       12/17/2015 9:59   image003.jpg                                                              Attorney Client
SWITCH‐AX‐1088383 ‐ SWITCH‐AX‐1088393       12/17/2015 9:59   E262‐07‐001‐M.pdf                                                         Attorney Client
SWITCH‐AX‐1088394 ‐ SWITCH‐AX‐1088395       12/17/2015 9:59   no Title                                                                  Attorney Client
SWITCH‐AX‐1088396 ‐ SWITCH‐AX‐1088406       12/17/2015 9:59   E262‐07‐001‐M.pdf                                                         Attorney Client
SWITCH‐AX‐1088407 ‐ SWITCH‐AX‐1088407       12/17/2015 9:59   no Title                                                                  Attorney Client
SWITCH‐AX‐1088408 ‐ SWITCH‐AX‐1088418       12/17/2015 9:59   Summary Memo re Obligations of Switch‐c1.docx                             Attorney Client
SWITCH‐AX‐1088419 ‐ SWITCH‐AX‐1088491       12/17/2015 9:59   Punch List of Requirements_v2‐c1.docx                                     Attorney Client
SWITCH‐AX‐1088492 ‐ SWITCH‐AX‐1088492      12/17/2015 10:31   no Title                                                                  Attorney Client
SWITCH‐AX‐1088493 ‐ SWITCH‐AX‐1088493      12/17/2015 10:31   NDA Audit Reports V4 10‐19‐15 redlined 12315 (.pdf fillable) (3).docx     Attorney Client
SWITCH‐AX‐1088494 ‐ SWITCH‐AX‐1088494      12/17/2015 10:31   no Title                                                                  Attorney Client
SWITCH‐AX‐1088495 ‐ SWITCH‐AX‐1088498      12/17/2015 12:22   no Title                                                                  Attorney Client
SWITCH‐AX‐1088499 ‐ SWITCH‐AX‐1088508      12/17/2015 12:22                                                                           1 Attorney Client
SWITCH‐AX‐1088509 ‐ SWITCH‐AX‐1088509      12/17/2015 12:22   image005.jpg                                                              Attorney Client
SWITCH‐AX‐1088510 ‐ SWITCH‐AX‐1088513      12/17/2015 12:22   no Title                                                                  Attorney Client
SWITCH‐AX‐1088514 ‐ SWITCH‐AX‐1088514      12/17/2015 12:22   image005.jpg                                                              Attorney Client
SWITCH‐AX‐1088515 ‐ SWITCH‐AX‐1088524      12/17/2015 12:22                                                                           1 Attorney Client
SWITCH‐AX‐1088525 ‐ SWITCH‐AX‐1088528      12/17/2015 12:38   no Title                                                                  Attorney Client
SWITCH‐AX‐1088529 ‐ SWITCH‐AX‐1088529      12/17/2015 12:38   New SUPERNAP[399].png                                                     Attorney Client
SWITCH‐AX‐1088530 ‐ SWITCH‐AX‐1088533      12/17/2015 12:38   no Title                                                                  Attorney Client
SWITCH‐AX‐1088534 ‐ SWITCH‐AX‐1088534      12/17/2015 12:38   New SUPERNAP[399].png                                                     Attorney Client
SWITCH‐AX‐1088535 ‐ SWITCH‐AX‐1088539      12/17/2015 12:59   no Title                                                                  Attorney Client
SWITCH‐AX‐1088540 ‐ SWITCH‐AX‐1088540      12/17/2015 12:59   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1088541 ‐ SWITCH‐AX‐1088545      12/17/2015 12:59   no Title                                                                  Attorney Client
SWITCH‐AX‐1088546 ‐ SWITCH‐AX‐1088546      12/17/2015 12:59   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1088547 ‐ SWITCH‐AX‐1088547      12/17/2015 13:01   no Title                                                                  Attorney Client
SWITCH‐AX‐1088548 ‐ SWITCH‐AX‐1088548      12/17/2015 13:01   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1088549 ‐ SWITCH‐AX‐1088558      12/17/2015 13:01                                                                           1 Attorney Client
SWITCH‐AX‐1088559 ‐ SWITCH‐AX‐1088565      12/17/2015 14:23   no Title                                                                  Attorney Client
SWITCH‐AX‐1088566 ‐ SWITCH‐AX‐1088566      12/17/2015 14:23   image001.png                                                              Attorney Client
SWITCH‐AX‐1088567 ‐ SWITCH‐AX‐1088568      12/17/2015 14:31   no Title                                                                  Attorney Client
SWITCH‐AX‐1088569 ‐ SWITCH‐AX‐1088574      12/17/2015 14:31   EXHIBIT 'A'                                                               Attorney Client




                                                                             EXHIBIT 10, PAGE 1974
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 222 of 829


Bates                                   Document Date         Document Title                                                                                     Privilege
SWITCH‐AX‐1088575 ‐ SWITCH‐AX‐1088575      12/17/2015 14:31   site plan ‐ Tesla Land Purchase.pdf                                                                Attorney Client
SWITCH‐AX‐1088576 ‐ SWITCH‐AX‐1088595      12/17/2015 14:31   DOC 123248 re‐recorded BLA.PDF                                                                     Attorney Client
SWITCH‐AX‐1088596 ‐ SWITCH‐AX‐1088603      12/17/2015 14:40   no Title                                                                                           Attorney Client
SWITCH‐AX‐1088604 ‐ SWITCH‐AX‐1088604      12/17/2015 14:40   image004.png                                                                                       Attorney Client
SWITCH‐AX‐1088605 ‐ SWITCH‐AX‐1088612      12/17/2015 14:40   no Title                                                                                           Attorney Client
SWITCH‐AX‐1088613 ‐ SWITCH‐AX‐1088613      12/17/2015 14:40   image004.png                                                                                       Attorney Client
SWITCH‐AX‐1088614 ‐ SWITCH‐AX‐1088622      12/17/2015 15:05   no Title                                                                                           Attorney Client
SWITCH‐AX‐1088623 ‐ SWITCH‐AX‐1088623      12/17/2015 15:05   image002.jpg                                                                                       Attorney Client
SWITCH‐AX‐1088624 ‐ SWITCH‐AX‐1088624      12/17/2015 15:05   image001.png                                                                                       Attorney Client
SWITCH‐AX‐1088625 ‐ SWITCH‐AX‐1088628      12/17/2015 15:14   no Title                                                                                           Attorney Client
SWITCH‐AX‐1088629 ‐ SWITCH‐AX‐1088632      12/17/2015 15:14   05_CoLo_2015_Attachment5_PricingProvisions.docx                                                    Attorney Client
SWITCH‐AX‐1088633 ‐ SWITCH‐AX‐1088677      12/17/2015 15:14   08_CoLo_2015_Attachment8_TermsandConditions.doc                                                    Attorney Client
SWITCH‐AX‐1088678 ‐ SWITCH‐AX‐1088686      12/17/2015 15:14   09_CoLo_2015_Attachment9_MandMin.docx                                                              Attorney Client
SWITCH‐AX‐1088687 ‐ SWITCH‐AX‐1088687      12/17/2015 15:14   Standard Terms and Conditions‐1 (1).docx                                                           Attorney Client
SWITCH‐AX‐1088688 ‐ SWITCH‐AX‐1088692      12/17/2015 15:14   06_CoLo_2015_Attachment6_ServiceProviderReferences.docx                                            Attorney Client
SWITCH‐AX‐1088693 ‐ SWITCH‐AX‐1088714      12/17/2015 15:14   00_CoLo_2015_MainBody.docx                                                                         Attorney Client
SWITCH‐AX‐1088715 ‐ SWITCH‐AX‐1088720      12/17/2015 15:14   02_CoLo_2015_Attachment2_Public_Facilities.docx                                                    Attorney Client
SWITCH‐AX‐1088721 ‐ SWITCH‐AX‐1088730      12/17/2015 15:14   01_CoLo_2015_Attachment1_Scope_of_Services.docx                                                    Attorney Client
SWITCH‐AX‐1088731 ‐ SWITCH‐AX‐1088736      12/17/2015 15:14   07_CoLo_2015_Attachment7_Confirmation_Document.docx                                                Attorney Client
SWITCH‐AX‐1088737 ‐ SWITCH‐AX‐1088743      12/17/2015 15:14   A_CoLo_2015_AppendixA_Glossary.docx                                                                Attorney Client
SWITCH‐AX‐1088744 ‐ SWITCH‐AX‐1088744      12/17/2015 15:14   04_CoLo_2015_Attachment4_PricingForm.xlsx                                                          Attorney Client
SWITCH‐AX‐1088745 ‐ SWITCH‐AX‐1088769      12/17/2015 15:14   03_CoLo_2015_Attachment3_Requirements.docx                                                         Attorney Client
SWITCH‐AX‐1088770 ‐ SWITCH‐AX‐1088773      12/17/2015 15:14   no Title                                                                                           Attorney Client
SWITCH‐AX‐1088774 ‐ SWITCH‐AX‐1088779      12/17/2015 15:14   07_CoLo_2015_Attachment7_Confirmation_Document.docx                                                Attorney Client
SWITCH‐AX‐1088780 ‐ SWITCH‐AX‐1088788      12/17/2015 15:14   09_CoLo_2015_Attachment9_MandMin.docx                                                              Attorney Client
SWITCH‐AX‐1088789 ‐ SWITCH‐AX‐1088813      12/17/2015 15:14   03_CoLo_2015_Attachment3_Requirements.docx                                                         Attorney Client
SWITCH‐AX‐1088814 ‐ SWITCH‐AX‐1088858      12/17/2015 15:14   08_CoLo_2015_Attachment8_TermsandConditions.doc                                                    Attorney Client
SWITCH‐AX‐1088859 ‐ SWITCH‐AX‐1088862      12/17/2015 15:14   05_CoLo_2015_Attachment5_PricingProvisions.docx                                                    Attorney Client
SWITCH‐AX‐1088863 ‐ SWITCH‐AX‐1088863      12/17/2015 15:14   Standard Terms and Conditions‐1 (1).docx                                                           Attorney Client
SWITCH‐AX‐1088864 ‐ SWITCH‐AX‐1088864      12/17/2015 15:14   04_CoLo_2015_Attachment4_PricingForm.xlsx                                                          Attorney Client
SWITCH‐AX‐1088865 ‐ SWITCH‐AX‐1088886      12/17/2015 15:14   00_CoLo_2015_MainBody.docx                                                                         Attorney Client
SWITCH‐AX‐1088887 ‐ SWITCH‐AX‐1088896      12/17/2015 15:14   01_CoLo_2015_Attachment1_Scope_of_Services.docx                                                    Attorney Client
SWITCH‐AX‐1088897 ‐ SWITCH‐AX‐1088902      12/17/2015 15:14   02_CoLo_2015_Attachment2_Public_Facilities.docx                                                    Attorney Client
SWITCH‐AX‐1088903 ‐ SWITCH‐AX‐1088907      12/17/2015 15:14   06_CoLo_2015_Attachment6_ServiceProviderReferences.docx                                            Attorney Client
SWITCH‐AX‐1088908 ‐ SWITCH‐AX‐1088914      12/17/2015 15:14   A_CoLo_2015_AppendixA_Glossary.docx                                                                Attorney Client
SWITCH‐AX‐1088915 ‐ SWITCH‐AX‐1088915      12/17/2015 15:34   no Title                                                                                           Attorney Client
SWITCH‐AX‐1088916 ‐ SWITCH‐AX‐1088929      12/17/2015 15:34   Switch Draft Redline License Agreement Switch eBay V2 to V3 12‐17‐2015 Switch ‐ Switch Draft Redli Attorney Client
SWITCH‐AX‐1088930 ‐ SWITCH‐AX‐1088931      12/17/2015 15:55   no Title                                                                                           Attorney Client
SWITCH‐AX‐1088932 ‐ SWITCH‐AX‐1088945      12/17/2015 15:55   Redline License Agreement Switch eBay V3 to V4 12‐17‐2015 eBay.docx                                Attorney Client
SWITCH‐AX‐1088946 ‐ SWITCH‐AX‐1088953      12/17/2015 16:41   no Title                                                                                           Attorney Client
SWITCH‐AX‐1088954 ‐ SWITCH‐AX‐1088954      12/17/2015 16:41   image004.png                                                                                       Attorney Client
SWITCH‐AX‐1088955 ‐ SWITCH‐AX‐1088962      12/17/2015 17:13   no Title                                                                                           Attorney Client
SWITCH‐AX‐1088963 ‐ SWITCH‐AX‐1088963      12/17/2015 17:44   no Title                                                                                           Attorney Client
SWITCH‐AX‐1088964 ‐ SWITCH‐AX‐1088972      12/17/2015 17:44   Colocation Facilities Agreement ‐ FINAL 12‐14‐15 ‐ HW signature.pdf                                Attorney Client
SWITCH‐AX‐1088973 ‐ SWITCH‐AX‐1088973      12/17/2015 18:08   no Title                                                                                           Attorney Client
SWITCH‐AX‐1088974 ‐ SWITCH‐AX‐1088974      12/17/2015 18:08   image001.jpg                                                                                       Attorney Client




                                                                           EXHIBIT 10, PAGE 1975
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 223 of 829


Bates                                   Document Date         Document Title                                                                                    Privilege
SWITCH‐AX‐1088975 ‐ SWITCH‐AX‐1088988      12/17/2015 18:08   Redline License Agreement Switch eBay V3 to V4 12‐17‐2015 eBay.docx                                Attorney Client
SWITCH‐AX‐1088989 ‐ SWITCH‐AX‐1088989      12/17/2015 18:10   no Title                                                                                           Attorney Client
SWITCH‐AX‐1088990 ‐ SWITCH‐AX‐1088998      12/17/2015 18:10   Colocation Facilities Agreement ‐ FINAL 12‐14‐15 ‐ HW signature.pdf                                Attorney Client
SWITCH‐AX‐1088999 ‐ SWITCH‐AX‐1088999      12/17/2015 18:10   ATT00001.htm                                                                                       Attorney Client
SWITCH‐AX‐1089000 ‐ SWITCH‐AX‐1089000      12/17/2015 18:10   no Title                                                                                           Attorney Client
SWITCH‐AX‐1089001 ‐ SWITCH‐AX‐1089001      12/17/2015 18:10   ATT00001.htm                                                                                       Attorney Client
SWITCH‐AX‐1089002 ‐ SWITCH‐AX‐1089010      12/17/2015 18:10   Colocation Facilities Agreement ‐ FINAL 12‐14‐15 ‐ HW signature.pdf                                Attorney Client
SWITCH‐AX‐1089011 ‐ SWITCH‐AX‐1089019      12/17/2015 18:15   no Title                                                                                           Attorney Client
SWITCH‐AX‐1089020 ‐ SWITCH‐AX‐1089021      12/17/2015 18:26   no Title                                                                                           Attorney Client
SWITCH‐AX‐1089022 ‐ SWITCH‐AX‐1089031      12/17/2015 18:26                                                                                       20030183955 Attorney Client
SWITCH‐AX‐1089032 ‐ SWITCH‐AX‐1089047      12/17/2015 18:26                                                                                          14641226 Attorney Client
SWITCH‐AX‐1089048 ‐ SWITCH‐AX‐1089059      12/17/2015 18:26   USA105969292                                                                                       Attorney Client
SWITCH‐AX‐1089060 ‐ SWITCH‐AX‐1089072      12/17/2015 18:26   US020060260338A120061123                                                                           Attorney Client
SWITCH‐AX‐1089073 ‐ SWITCH‐AX‐1089104      12/17/2015 18:26   US020050225936A120051013                                                                           Attorney Client
SWITCH‐AX‐1089105 ‐ SWITCH‐AX‐1089107      12/17/2015 18:26   SWC‐090 ‐ Pending Claims 4823‐8405‐0475 v.1.docx                                                   Attorney Client
SWITCH‐AX‐1089108 ‐ SWITCH‐AX‐1089108      12/17/2015 18:34   no Title                                                                                           Attorney Client
SWITCH‐AX‐1089109 ‐ SWITCH‐AX‐1089109      12/17/2015 19:56   Collection Report 151217.xls                                                                       Attorney Client
SWITCH‐AX‐1089110 ‐ SWITCH‐AX‐1089112      12/17/2015 19:57   no Title                                                                                           Attorney Client
SWITCH‐AX‐1089113 ‐ SWITCH‐AX‐1089113      12/17/2015 19:57   Collection Report 151217.xls                                                                       Attorney Client
SWITCH‐AX‐1089114 ‐ SWITCH‐AX‐1089114      12/17/2015 19:57   image001.jpg                                                                                       Attorney Client
SWITCH‐AX‐1089115 ‐ SWITCH‐AX‐1089116      12/17/2015 22:09   no Title                                                                                           Attorney Client
SWITCH‐AX‐1089117 ‐ SWITCH‐AX‐1089117      12/17/2015 22:09   ATT00001.htm                                                                                       Attorney Client
SWITCH‐AX‐1089118 ‐ SWITCH‐AX‐1089118      12/17/2015 22:09   Expired SO Agreements through December 31 2015 rev 6.xlsx                                          Attorney Client
SWITCH‐AX‐1089119 ‐ SWITCH‐AX‐1089120      12/17/2015 22:24   no Title                                                                                           Attorney Client
SWITCH‐AX‐1089121 ‐ SWITCH‐AX‐1089134      12/17/2015 22:24   Switch Draft Redline License Agreement Switch eBay V2 to V3 12‐17‐2015 Switch ‐ Switch Draft Redli Attorney Client
SWITCH‐AX‐1089135 ‐ SWITCH‐AX‐1089135      12/17/2015 23:20   no Title                                                                                           Attorney Client
SWITCH‐AX‐1089136 ‐ SWITCH‐AX‐1089136      12/17/2015 23:20   no Title                                                                                           Attorney Client
SWITCH‐AX‐1089137 ‐ SWITCH‐AX‐1089137      12/17/2015 23:20   ATT00001.htm                                                                                       Attorney Client
SWITCH‐AX‐1089138 ‐ SWITCH‐AX‐1089138      12/17/2015 23:20   ATT00002.htm                                                                                       Attorney Client
SWITCH‐AX‐1089139 ‐ SWITCH‐AX‐1089146      12/17/2015 23:20   Exhibit C.pdf                                                                                      Attorney Client
SWITCH‐AX‐1089147 ‐ SWITCH‐AX‐1089147      12/17/2015 23:20   ATT00003.htm                                                                                       Attorney Client
SWITCH‐AX‐1089148 ‐ SWITCH‐AX‐1089158      12/17/2015 23:20   SuperNap Colocation Facilities Agreement (LM Version 12‐17‐2015).docx                              Attorney Client
SWITCH‐AX‐1089159 ‐ SWITCH‐AX‐1089159      12/17/2015 23:20   no Title                                                                                           Attorney Client
SWITCH‐AX‐1089160 ‐ SWITCH‐AX‐1089160      12/17/2015 23:20   ATT00003.htm                                                                                       Attorney Client
SWITCH‐AX‐1089161 ‐ SWITCH‐AX‐1089161      12/17/2015 23:20   ATT00001.htm                                                                                       Attorney Client
SWITCH‐AX‐1089162 ‐ SWITCH‐AX‐1089172      12/17/2015 23:20   SuperNap Colocation Facilities Agreement (LM Version 12‐17‐2015).docx                              Attorney Client
SWITCH‐AX‐1089173 ‐ SWITCH‐AX‐1089173      12/17/2015 23:20   ATT00002.htm                                                                                       Attorney Client
SWITCH‐AX‐1089174 ‐ SWITCH‐AX‐1089181      12/17/2015 23:20   Exhibit C.pdf                                                                                      Attorney Client
SWITCH‐AX‐1089182 ‐ SWITCH‐AX‐1089182      12/17/2015 23:20   no Title                                                                                           Attorney Client
SWITCH‐AX‐1089183 ‐ SWITCH‐AX‐1089238       12/18/2015 6:19   no Title                                                                                           Attorney Client;Work Product
SWITCH‐AX‐1089239 ‐ SWITCH‐AX‐1089242       12/18/2015 6:19   Draft_Settlement_Agreement_Swiss_2014‐12‐18 (Reviewed SWITCH) (3).docx                             Attorney Client;Work Product
SWITCH‐AX‐1089243 ‐ SWITCH‐AX‐1089247       12/18/2015 7:37   no Title                                                                                           Attorney Client
SWITCH‐AX‐1089248 ‐ SWITCH‐AX‐1089248       12/18/2015 7:37   image003.jpg                                                                                       Attorney Client
SWITCH‐AX‐1089249 ‐ SWITCH‐AX‐1089249       12/18/2015 7:37   image001.jpg                                                                                       Attorney Client
SWITCH‐AX‐1089250 ‐ SWITCH‐AX‐1089251       12/18/2015 8:19   no Title                                                                                           Attorney Client
SWITCH‐AX‐1089252 ‐ SWITCH‐AX‐1089252       12/18/2015 8:39   Check Upload & Approval‐122115.xlsx                                                                Attorney Client




                                                                           EXHIBIT 10, PAGE 1976
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 224 of 829


Bates                                   Document Date         Document Title                                                                       Privilege
SWITCH‐AX‐1089253 ‐ SWITCH‐AX‐1089257      12/18/2015 10:18   no Title                                                                             Attorney Client
SWITCH‐AX‐1089258 ‐ SWITCH‐AX‐1089258      12/18/2015 10:18   image003.jpg                                                                         Attorney Client
SWITCH‐AX‐1089259 ‐ SWITCH‐AX‐1089271      12/18/2015 10:18   License Agreement (Clean).docx                                                       Attorney Client
SWITCH‐AX‐1089272 ‐ SWITCH‐AX‐1089285      12/18/2015 10:18   License Agreement (Redline).pdf                                                      Attorney Client
SWITCH‐AX‐1089286 ‐ SWITCH‐AX‐1089289      12/18/2015 10:37   no Title                                                                             Attorney Client
SWITCH‐AX‐1089290 ‐ SWITCH‐AX‐1089298      12/18/2015 10:37   09_CoLo_2015_Attachment9_MandMin.docx                                                Attorney Client
SWITCH‐AX‐1089299 ‐ SWITCH‐AX‐1089299      12/18/2015 10:37   04_CoLo_2015_Attachment4_PricingForm.xlsx                                            Attorney Client
SWITCH‐AX‐1089300 ‐ SWITCH‐AX‐1089309      12/18/2015 10:37   01_CoLo_2015_Attachment1_Scope_of_Services.docx                                      Attorney Client
SWITCH‐AX‐1089310 ‐ SWITCH‐AX‐1089313      12/18/2015 10:37   05_CoLo_2015_Attachment5_PricingProvisions.docx                                      Attorney Client
SWITCH‐AX‐1089314 ‐ SWITCH‐AX‐1089320      12/18/2015 10:37   A_CoLo_2015_AppendixA_Glossary.docx                                                  Attorney Client
SWITCH‐AX‐1089321 ‐ SWITCH‐AX‐1089342      12/18/2015 10:37   00_CoLo_2015_MainBody.docx                                                           Attorney Client
SWITCH‐AX‐1089343 ‐ SWITCH‐AX‐1089343      12/18/2015 10:37   Standard Terms and Conditions‐1 (1).docx                                             Attorney Client
SWITCH‐AX‐1089344 ‐ SWITCH‐AX‐1089368      12/18/2015 10:37   03_CoLo_2015_Attachment3_Requirements.docx                                           Attorney Client
SWITCH‐AX‐1089369 ‐ SWITCH‐AX‐1089373      12/18/2015 10:37   06_CoLo_2015_Attachment6_ServiceProviderReferences.docx                              Attorney Client
SWITCH‐AX‐1089374 ‐ SWITCH‐AX‐1089418      12/18/2015 10:37   08_CoLo_2015_Attachment8_TermsandConditions.doc                                      Attorney Client
SWITCH‐AX‐1089419 ‐ SWITCH‐AX‐1089419      12/18/2015 10:37   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1089420 ‐ SWITCH‐AX‐1089425      12/18/2015 10:37   02_CoLo_2015_Attachment2_Public_Facilities.docx                                      Attorney Client
SWITCH‐AX‐1089426 ‐ SWITCH‐AX‐1089431      12/18/2015 10:37   07_CoLo_2015_Attachment7_Confirmation_Document.docx                                  Attorney Client
SWITCH‐AX‐1089432 ‐ SWITCH‐AX‐1089432      12/18/2015 12:22   no Title                                                                             Attorney Client
SWITCH‐AX‐1089433 ‐ SWITCH‐AX‐1089449      12/18/2015 12:22   Microsoft PowerPoint ‐ Discussion Materials Prepared for Supernap 18‐Dec‐2015.pptx   Attorney Client
SWITCH‐AX‐1089450 ‐ SWITCH‐AX‐1089450      12/18/2015 12:39   no Title                                                                             Attorney Client
SWITCH‐AX‐1089451 ‐ SWITCH‐AX‐1089467      12/18/2015 12:39   I248‐07‐001‐M.pdf                                                                    Attorney Client
SWITCH‐AX‐1089468 ‐ SWITCH‐AX‐1089468      12/18/2015 12:39   no Title                                                                             Attorney Client
SWITCH‐AX‐1089469 ‐ SWITCH‐AX‐1089485      12/18/2015 12:39   I248‐07‐001‐M.pdf                                                                    Attorney Client
SWITCH‐AX‐1089486 ‐ SWITCH‐AX‐1089486      12/18/2015 12:45   no Title                                                                             Attorney Client
SWITCH‐AX‐1089487 ‐ SWITCH‐AX‐1089503      12/18/2015 12:45   Microsoft PowerPoint ‐ Discussion Materials Prepared for Supernap 18‐Dec‐2015.pptx   Attorney Client
SWITCH‐AX‐1089504 ‐ SWITCH‐AX‐1089504      12/18/2015 12:45   ATT00002.htm                                                                         Attorney Client
SWITCH‐AX‐1089505 ‐ SWITCH‐AX‐1089505      12/18/2015 12:45   ATT00001.htm                                                                         Attorney Client
SWITCH‐AX‐1089506 ‐ SWITCH‐AX‐1089506      12/18/2015 12:45   no Title                                                                             Attorney Client
SWITCH‐AX‐1089507 ‐ SWITCH‐AX‐1089507      12/18/2015 12:45   ATT00001.htm                                                                         Attorney Client
SWITCH‐AX‐1089508 ‐ SWITCH‐AX‐1089524      12/18/2015 12:45   Microsoft PowerPoint ‐ Discussion Materials Prepared for Supernap 18‐Dec‐2015.pptx   Attorney Client
SWITCH‐AX‐1089525 ‐ SWITCH‐AX‐1089525      12/18/2015 12:45   ATT00002.htm                                                                         Attorney Client
SWITCH‐AX‐1089526 ‐ SWITCH‐AX‐1089527      12/18/2015 13:16   no Title                                                                             Attorney Client
SWITCH‐AX‐1089528 ‐ SWITCH‐AX‐1089529      12/18/2015 15:13   no Title                                                                             Attorney Client
SWITCH‐AX‐1089530 ‐ SWITCH‐AX‐1089537      12/18/2015 15:13   Switch_Colocation Facilities Agreement_Draft v2 12 16 2015.pdf                       Attorney Client
SWITCH‐AX‐1089538 ‐ SWITCH‐AX‐1089539      12/18/2015 15:13   no Title                                                                             Attorney Client
SWITCH‐AX‐1089540 ‐ SWITCH‐AX‐1089547      12/18/2015 15:13   Switch_Colocation Facilities Agreement_Draft v2 12 16 2015.pdf                       Attorney Client
SWITCH‐AX‐1089548 ‐ SWITCH‐AX‐1089549      12/18/2015 15:21   no Title                                                                             Attorney Client
SWITCH‐AX‐1089550 ‐ SWITCH‐AX‐1089550      12/18/2015 15:21   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1089551 ‐ SWITCH‐AX‐1089552      12/18/2015 16:17   no Title                                                                             Attorney Client
SWITCH‐AX‐1089553 ‐ SWITCH‐AX‐1089553      12/18/2015 16:17   site plan ‐ Tesla Land Purchase.pdf                                                  Attorney Client
SWITCH‐AX‐1089554 ‐ SWITCH‐AX‐1089573      12/18/2015 16:17   DOC 123248 re‐recorded BLA.PDF                                                       Attorney Client
SWITCH‐AX‐1089574 ‐ SWITCH‐AX‐1089579      12/18/2015 16:17   EXHIBIT 'A'                                                                          Attorney Client
SWITCH‐AX‐1089580 ‐ SWITCH‐AX‐1089580      12/18/2015 16:42   no Title                                                                             Attorney Client
SWITCH‐AX‐1089581 ‐ SWITCH‐AX‐1089585      12/18/2015 16:42   Switch Petition to Intervene Docket No 15‐11025 FILED 12.18.pdf                      Attorney Client
SWITCH‐AX‐1089586 ‐ SWITCH‐AX‐1089586      12/18/2015 16:49   no Title                                                                             Attorney Client




                                                                          EXHIBIT 10, PAGE 1977
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 225 of 829


Bates                                   Document Date         Document Title                                                           Privilege
SWITCH‐AX‐1089587 ‐ SWITCH‐AX‐1089589      12/18/2015 16:49   2015 Achievements.docx                                                   Attorney Client
SWITCH‐AX‐1089590 ‐ SWITCH‐AX‐1089590      12/18/2015 17:00   Collection Report 151218.xls                                             Attorney Client
SWITCH‐AX‐1089591 ‐ SWITCH‐AX‐1089591      12/18/2015 17:34   no Title                                                                 Attorney Client
SWITCH‐AX‐1089592 ‐ SWITCH‐AX‐1089601      12/18/2015 17:34   Redline CFA LM Switch V2 to V3 12‐18‐15 Switch.docx                      Attorney Client
SWITCH‐AX‐1089602 ‐ SWITCH‐AX‐1089611      12/18/2015 17:34   CFA LM Switch V3 12‐18‐15 Switch.docx                                    Attorney Client
SWITCH‐AX‐1089612 ‐ SWITCH‐AX‐1089612      12/18/2015 17:34   no Title                                                                 Attorney Client
SWITCH‐AX‐1089613 ‐ SWITCH‐AX‐1089622      12/18/2015 17:34   Redline CFA LM Switch V2 to V3 12‐18‐15 Switch.docx                      Attorney Client
SWITCH‐AX‐1089623 ‐ SWITCH‐AX‐1089632      12/18/2015 17:34   CFA LM Switch V3 12‐18‐15 Switch.docx                                    Attorney Client
SWITCH‐AX‐1089633 ‐ SWITCH‐AX‐1089645      12/18/2015 17:38   License Agreement Switch eBay Final Conf.docx                            Attorney Client
SWITCH‐AX‐1089646 ‐ SWITCH‐AX‐1089648      12/18/2015 18:03   no Title                                                                 Attorney Client
SWITCH‐AX‐1089649 ‐ SWITCH‐AX‐1089649      12/18/2015 18:03   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1089650 ‐ SWITCH‐AX‐1089650      12/18/2015 18:03   Collection Report 151218.xls                                             Attorney Client
SWITCH‐AX‐1089651 ‐ SWITCH‐AX‐1089652       12/19/2015 0:32   no Title                                                                 Attorney Client
SWITCH‐AX‐1089653 ‐ SWITCH‐AX‐1089654       12/19/2015 0:32   no Title                                                                 Attorney Client
SWITCH‐AX‐1089655 ‐ SWITCH‐AX‐1089656       12/19/2015 0:32   no Title                                                                 Attorney Client
SWITCH‐AX‐1089657 ‐ SWITCH‐AX‐1089658       12/19/2015 0:32   no Title                                                                 Attorney Client
SWITCH‐AX‐1089659 ‐ SWITCH‐AX‐1089660       12/19/2015 0:32   no Title                                                                 Attorney Client
SWITCH‐AX‐1089661 ‐ SWITCH‐AX‐1089662       12/19/2015 0:32   no Title                                                                 Attorney Client
SWITCH‐AX‐1089663 ‐ SWITCH‐AX‐1089664       12/19/2015 0:32   no Title                                                                 Attorney Client
SWITCH‐AX‐1089665 ‐ SWITCH‐AX‐1089666       12/19/2015 0:32   no Title                                                                 Attorney Client
SWITCH‐AX‐1089667 ‐ SWITCH‐AX‐1089669       12/19/2015 7:12   no Title                                                                 Attorney Client
SWITCH‐AX‐1089670 ‐ SWITCH‐AX‐1089670       12/19/2015 7:12   Blue Shield Network Audit (CenturyLink) 9‐8‐15.xlsx                      Attorney Client
SWITCH‐AX‐1089671 ‐ SWITCH‐AX‐1089671       12/19/2015 7:12   ASE COS‐ BF copy (3).jpg                                                 Attorney Client
SWITCH‐AX‐1089672 ‐ SWITCH‐AX‐1089673       12/19/2015 7:12   AT&T Switched Ethernet ServiceSM                                         Attorney Client
SWITCH‐AX‐1089674 ‐ SWITCH‐AX‐1089674      12/20/2015 10:18   no Title                                                                 Attorney Client
SWITCH‐AX‐1089675 ‐ SWITCH‐AX‐1089684      12/20/2015 10:18   CFA LM Switch V3 12‐18‐15 Switch.docx                                    Attorney Client
SWITCH‐AX‐1089685 ‐ SWITCH‐AX‐1089694      12/20/2015 10:18   Redline CFA LM Switch V2 to V3 12‐18‐15 Switch.docx                      Attorney Client
SWITCH‐AX‐1089695 ‐ SWITCH‐AX‐1089751       12/21/2015 1:43   no Title                                                                 Attorney Client;Work Product
SWITCH‐AX‐1089752 ‐ SWITCH‐AX‐1089755       12/21/2015 1:43   Draft_Settlement_Agreement_Swiss_2014‐12‐18 (Reviewed SWITCH) (3).docx   Attorney Client;Work Product
SWITCH‐AX‐1089756 ‐ SWITCH‐AX‐1089758       12/21/2015 7:31   no Title                                                                 Attorney Client
SWITCH‐AX‐1089759 ‐ SWITCH‐AX‐1089759       12/21/2015 7:31   Switch ‐ Aircraft Property Taxability Analysis (12 States).xlsx          Attorney Client
SWITCH‐AX‐1089760 ‐ SWITCH‐AX‐1089761       12/21/2015 8:02   no Title                                                                 Attorney Client
SWITCH‐AX‐1089762 ‐ SWITCH‐AX‐1089762       12/21/2015 8:02   ATT00001.htm                                                             Attorney Client
SWITCH‐AX‐1089763 ‐ SWITCH‐AX‐1089763       12/21/2015 8:02   Expired SO Agreements through December 31 2015 rev 6.xlsx                Attorney Client
SWITCH‐AX‐1089764 ‐ SWITCH‐AX‐1089765       12/21/2015 8:02   no Title                                                                 Attorney Client
SWITCH‐AX‐1089766 ‐ SWITCH‐AX‐1089766       12/21/2015 8:02   ATT00001.htm                                                             Attorney Client
SWITCH‐AX‐1089767 ‐ SWITCH‐AX‐1089767       12/21/2015 8:02   Expired SO Agreements through December 31 2015 rev 6.xlsx                Attorney Client
SWITCH‐AX‐1089768 ‐ SWITCH‐AX‐1089769       12/21/2015 8:34   no Title                                                                 Attorney Client
SWITCH‐AX‐1089770 ‐ SWITCH‐AX‐1089770       12/21/2015 8:34   UCC‐1 DE File Stamped Copy.pdf                                           Attorney Client
SWITCH‐AX‐1089771 ‐ SWITCH‐AX‐1089772       12/21/2015 8:34   Rdio ‐ Notice of Ch.11 BK filed 11‐16‐15.pdf                             Attorney Client
SWITCH‐AX‐1089773 ‐ SWITCH‐AX‐1089773       12/21/2015 8:34   https://uccconnect.sos.ca.gov/ucc_filing/ucc_filing‐ucc1.asp?dt          Attorney Client
SWITCH‐AX‐1089774 ‐ SWITCH‐AX‐1089782       12/21/2015 8:34   R697‐08‐001‐M.pdf                                                        Attorney Client
SWITCH‐AX‐1089783 ‐ SWITCH‐AX‐1089785       12/21/2015 8:34   Stay Letter Switch.pdf                                                   Attorney Client
SWITCH‐AX‐1089786 ‐ SWITCH‐AX‐1089786       12/21/2015 8:52   no Title                                                                 Attorney Client
SWITCH‐AX‐1089787 ‐ SWITCH‐AX‐1089788       12/21/2015 9:23   no Title                                                                 Attorney Client
SWITCH‐AX‐1089789 ‐ SWITCH‐AX‐1089808       12/21/2015 9:23   DOC 123248 re‐recorded BLA.PDF                                           Attorney Client




                                                                          EXHIBIT 10, PAGE 1978
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 226 of 829


Bates                                   Document Date         Document Title                                                               Privilege
SWITCH‐AX‐1089809 ‐ SWITCH‐AX‐1089809       12/21/2015 9:23   site plan ‐ Tesla Land Purchase.pdf                                          Attorney Client
SWITCH‐AX‐1089810 ‐ SWITCH‐AX‐1089815       12/21/2015 9:23   EXHIBIT 'A'                                                                  Attorney Client
SWITCH‐AX‐1089816 ‐ SWITCH‐AX‐1089872       12/21/2015 9:49   no Title                                                                     Attorney Client;Work Product
SWITCH‐AX‐1089873 ‐ SWITCH‐AX‐1089876       12/21/2015 9:49   Draft_Settlement_Agreement_Swiss_2014‐12‐18 (Reviewed SWITCH) (3).docx       Attorney Client;Work Product
SWITCH‐AX‐1089877 ‐ SWITCH‐AX‐1089878      12/21/2015 10:02   no Title                                                                     Attorney Client
SWITCH‐AX‐1089879 ‐ SWITCH‐AX‐1089880      12/21/2015 10:02   INSTRUCTIONS                                                                 Attorney Client
SWITCH‐AX‐1089881 ‐ SWITCH‐AX‐1089881      12/21/2015 10:02   ATT00001.htm                                                                 Attorney Client
SWITCH‐AX‐1089882 ‐ SWITCH‐AX‐1089939      12/21/2015 10:22   no Title                                                                     Attorney Client
SWITCH‐AX‐1089940 ‐ SWITCH‐AX‐1089943      12/21/2015 10:22   Draft_Settlement_Agreement_Swiss_2014‐12‐18 (Reviewed SWITCH) (3).docx       Attorney Client
SWITCH‐AX‐1089944 ‐ SWITCH‐AX‐1089945      12/21/2015 10:27   no Title                                                                     Attorney Client
SWITCH‐AX‐1089946 ‐ SWITCH‐AX‐1089947      12/21/2015 10:27   SAMPLE RELEASE                                                               Attorney Client
SWITCH‐AX‐1089948 ‐ SWITCH‐AX‐1089949      12/21/2015 10:38   no Title                                                                     Attorney Client
SWITCH‐AX‐1089950 ‐ SWITCH‐AX‐1089962      12/21/2015 10:42   no Title                                                                     Attorney Client
SWITCH‐AX‐1089963 ‐ SWITCH‐AX‐1089963      12/21/2015 10:42   image001.png                                                                 Attorney Client
SWITCH‐AX‐1089964 ‐ SWITCH‐AX‐1089964      12/21/2015 10:44   no Title                                                                     Attorney Client
SWITCH‐AX‐1089965 ‐ SWITCH‐AX‐1089970      12/21/2015 10:44   Redline v4 to v5 Dec 21.docx                                                 Attorney Client
SWITCH‐AX‐1089971 ‐ SWITCH‐AX‐1089972      12/21/2015 10:55   no Title                                                                     Attorney Client
SWITCH‐AX‐1089973 ‐ SWITCH‐AX‐1089974      12/21/2015 10:55   SAMPLE RELEASE                                                               Attorney Client
SWITCH‐AX‐1089975 ‐ SWITCH‐AX‐1089976      12/21/2015 11:02   no Title                                                                     Attorney Client
SWITCH‐AX‐1089977 ‐ SWITCH‐AX‐1089977      12/21/2015 11:02   image003.png                                                                 Attorney Client
SWITCH‐AX‐1089978 ‐ SWITCH‐AX‐1089987      12/21/2015 11:02   Microsoft Word ‐ Switch.Colocation Facilities Agmt.121515 FINAL CLEAN.docx   Attorney Client
SWITCH‐AX‐1089988 ‐ SWITCH‐AX‐1089989      12/21/2015 11:02   no Title                                                                     Attorney Client
SWITCH‐AX‐1089990 ‐ SWITCH‐AX‐1089990      12/21/2015 11:02   image003.png                                                                 Attorney Client
SWITCH‐AX‐1089991 ‐ SWITCH‐AX‐1090000      12/21/2015 11:02   Microsoft Word ‐ Switch.Colocation Facilities Agmt.121515 FINAL CLEAN.docx   Attorney Client
SWITCH‐AX‐1090001 ‐ SWITCH‐AX‐1090003      12/21/2015 11:06   no Title                                                                     Attorney Client
SWITCH‐AX‐1090004 ‐ SWITCH‐AX‐1090004      12/21/2015 11:06   14‐9‐SU‐esig‐Adam‐Kramer[26].png                                             Attorney Client
SWITCH‐AX‐1090005 ‐ SWITCH‐AX‐1090006      12/21/2015 12:15   no Title                                                                     Attorney Client;Work Product
SWITCH‐AX‐1090007 ‐ SWITCH‐AX‐1090011      12/21/2015 12:15   420577660_v 1_Plaintiff_s Responses to Defendant_s Second RFPs.DOCX          Attorney Client;Work Product
SWITCH‐AX‐1090012 ‐ SWITCH‐AX‐1090017      12/21/2015 12:15   420577661_v 1_Plaintiffs Answers to D_s Third ROGs.DOCX                      Attorney Client;Work Product
SWITCH‐AX‐1090018 ‐ SWITCH‐AX‐1090076      12/21/2015 12:56   no Title                                                                     Attorney Client
SWITCH‐AX‐1090077 ‐ SWITCH‐AX‐1090080      12/21/2015 12:56   Draft_Settlement_Agreement_Swiss_2014‐12‐18 (Reviewed SWITCH) (3).docx       Attorney Client
SWITCH‐AX‐1090081 ‐ SWITCH‐AX‐1090139      12/21/2015 12:56   no Title                                                                     Attorney Client;Work Product
SWITCH‐AX‐1090140 ‐ SWITCH‐AX‐1090143      12/21/2015 12:56   Draft_Settlement_Agreement_Swiss_2014‐12‐18 (Reviewed SWITCH) (3).docx       Attorney Client;Work Product
SWITCH‐AX‐1090144 ‐ SWITCH‐AX‐1090144      12/21/2015 13:10   no Title                                                                     Attorney Client
SWITCH‐AX‐1090145 ‐ SWITCH‐AX‐1090146      12/21/2015 13:11   no Title                                                                     Attorney Client
SWITCH‐AX‐1090147 ‐ SWITCH‐AX‐1090147      12/21/2015 13:11   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1090148 ‐ SWITCH‐AX‐1090149      12/21/2015 13:11   no Title                                                                     Attorney Client
SWITCH‐AX‐1090150 ‐ SWITCH‐AX‐1090150      12/21/2015 13:11   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1090151 ‐ SWITCH‐AX‐1090152      12/21/2015 13:13   no Title                                                                     Attorney Client;Work Product
SWITCH‐AX‐1090153 ‐ SWITCH‐AX‐1090158      12/21/2015 13:13   420577661_v 1_Plaintiffs Answers to D_s Third ROGs.DOCX                      Attorney Client;Work Product
SWITCH‐AX‐1090159 ‐ SWITCH‐AX‐1090164      12/21/2015 13:13   420577660_v 1_Plaintiff_s Responses to Defendant_s Second RFPs.DOCX          Attorney Client;Work Product
SWITCH‐AX‐1090165 ‐ SWITCH‐AX‐1090166      12/21/2015 13:15   no Title                                                                     Attorney Client
SWITCH‐AX‐1090167 ‐ SWITCH‐AX‐1090167      12/21/2015 13:15   image003.jpg                                                                 Attorney Client
SWITCH‐AX‐1090168 ‐ SWITCH‐AX‐1090169      12/21/2015 13:28   no Title                                                                     Attorney Client
SWITCH‐AX‐1090170 ‐ SWITCH‐AX‐1090170      12/21/2015 13:28   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1090171 ‐ SWITCH‐AX‐1090175      12/21/2015 13:55   no Title                                                                     Attorney Client




                                                                          EXHIBIT 10, PAGE 1979
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 227 of 829


Bates                                   Document Date         Document Title                                                               Privilege
SWITCH‐AX‐1090176 ‐ SWITCH‐AX‐1090184      12/21/2015 13:55   CFA Vestmark Switch Final 09‐15‐15.pdf                                       Attorney Client
SWITCH‐AX‐1090185 ‐ SWITCH‐AX‐1090193      12/21/2015 13:55   Redline CFA Vestmark Switch V1 to Final 09‐15‐15.pdf                         Attorney Client
SWITCH‐AX‐1090194 ‐ SWITCH‐AX‐1090198      12/21/2015 13:55   Security Policies and Procedures.pdf                                         Attorney Client
SWITCH‐AX‐1090199 ‐ SWITCH‐AX‐1090202      12/21/2015 14:07   no Title                                                                     Attorney Client
SWITCH‐AX‐1090203 ‐ SWITCH‐AX‐1090203      12/21/2015 14:07   2900 Match Reconciliation.xlsx                                               Attorney Client
SWITCH‐AX‐1090204 ‐ SWITCH‐AX‐1090204      12/21/2015 14:13   no Title                                                                     Attorney Client
SWITCH‐AX‐1090205 ‐ SWITCH‐AX‐1090213      12/21/2015 14:13   CFA Vestmark Switch Final 09‐15‐15.pdf                                       Attorney Client
SWITCH‐AX‐1090214 ‐ SWITCH‐AX‐1090214      12/21/2015 14:13   no Title                                                                     Attorney Client
SWITCH‐AX‐1090215 ‐ SWITCH‐AX‐1090223      12/21/2015 14:13   CFA Vestmark Switch Final 09‐15‐15.pdf                                       Attorney Client
SWITCH‐AX‐1090224 ‐ SWITCH‐AX‐1090230      12/21/2015 15:24   no Title                                                                     Attorney Client
SWITCH‐AX‐1090231 ‐ SWITCH‐AX‐1090281      12/21/2015 15:24   Land Lease Switch ‐ eBay SV STAMPED 20151221.pdf                             Attorney Client
SWITCH‐AX‐1090282 ‐ SWITCH‐AX‐1090294      12/21/2015 15:24   License Agreement Switch ‐ eBay SV STAMPED 20151221.pdf                      Attorney Client
SWITCH‐AX‐1090295 ‐ SWITCH‐AX‐1090302      12/21/2015 15:47   no Title                                                                     Attorney Client
SWITCH‐AX‐1090303 ‐ SWITCH‐AX‐1090353      12/21/2015 15:47   Land Lease Switch ‐ eBay SV STAMPED 20151221.pdf                             Attorney Client
SWITCH‐AX‐1090354 ‐ SWITCH‐AX‐1090366      12/21/2015 15:47   License Agreement Switch ‐ eBay SV STAMPED 20151221.pdf                      Attorney Client
SWITCH‐AX‐1090367 ‐ SWITCH‐AX‐1090374      12/21/2015 15:56   no Title                                                                     Attorney Client
SWITCH‐AX‐1090375 ‐ SWITCH‐AX‐1090376      12/21/2015 16:12   no Title                                                                     Attorney Client
SWITCH‐AX‐1090377 ‐ SWITCH‐AX‐1090385      12/21/2015 16:12   CFA Vestmark Switch Final 09‐15‐15.pdf                                       Attorney Client
SWITCH‐AX‐1090386 ‐ SWITCH‐AX‐1090386      12/21/2015 16:30   Collection Report 151221.xls                                                 Attorney Client
SWITCH‐AX‐1090387 ‐ SWITCH‐AX‐1090387      12/21/2015 16:55   no Title                                                                     Attorney Client;Work Product
SWITCH‐AX‐1090388 ‐ SWITCH‐AX‐1090394      12/21/2015 16:55   420596334_v 1_Plaintiffs Answers to D_s Third ROGs (Revised 12.21.15).DOCX   Attorney Client;Work Product
SWITCH‐AX‐1090395 ‐ SWITCH‐AX‐1090395      12/21/2015 17:24   no Title                                                                     Attorney Client
SWITCH‐AX‐1090396 ‐ SWITCH‐AX‐1090396      12/21/2015 17:24   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1090397 ‐ SWITCH‐AX‐1090404      12/21/2015 17:24   Incentive Unit Award (Cooper) 06‐01‐2015.docx                                Attorney Client
SWITCH‐AX‐1090405 ‐ SWITCH‐AX‐1090405       12/22/2015 8:10   no Title                                                                     Attorney Client
SWITCH‐AX‐1090406 ‐ SWITCH‐AX‐1090456       12/22/2015 8:10   Land Lease Switch ‐ eBay SV STAMPED 20151221.pdf                             Attorney Client
SWITCH‐AX‐1090457 ‐ SWITCH‐AX‐1090469       12/22/2015 8:10   License Agreement Switch ‐ eBay SV STAMPED 20151221.pdf                      Attorney Client
SWITCH‐AX‐1090470 ‐ SWITCH‐AX‐1090471       12/22/2015 8:10   DocuSign Certificate                                                         Attorney Client
SWITCH‐AX‐1090472 ‐ SWITCH‐AX‐1090472       12/22/2015 8:18   no Title                                                                     Attorney Client
SWITCH‐AX‐1090473 ‐ SWITCH‐AX‐1090473       12/22/2015 8:18   28DE0567‐E54A‐429D‐9677‐11981D3B979B.png                                     Attorney Client
SWITCH‐AX‐1090474 ‐ SWITCH‐AX‐1090481       12/22/2015 8:18   Incentive Unit Award (Cooper) 06‐01‐2015.docx                                Attorney Client
SWITCH‐AX‐1090482 ‐ SWITCH‐AX‐1090482       12/22/2015 8:18   no Title                                                                     Attorney Client
SWITCH‐AX‐1090483 ‐ SWITCH‐AX‐1090483       12/22/2015 8:18   28DE0567‐E54A‐429D‐9677‐11981D3B979B.png                                     Attorney Client
SWITCH‐AX‐1090484 ‐ SWITCH‐AX‐1090491       12/22/2015 8:18   Incentive Unit Award (Cooper) 06‐01‐2015.docx                                Attorney Client
SWITCH‐AX‐1090492 ‐ SWITCH‐AX‐1090492       12/22/2015 8:23   no Title                                                                     Attorney Client
SWITCH‐AX‐1090493 ‐ SWITCH‐AX‐1090493       12/22/2015 8:23   28DE0567‐E54A‐429D‐9677‐11981D3B979B.png                                     Attorney Client
SWITCH‐AX‐1090494 ‐ SWITCH‐AX‐1090501       12/22/2015 8:23   Incentive Unit Award (Cooper) 06‐01‐2015.docx                                Attorney Client
SWITCH‐AX‐1090502 ‐ SWITCH‐AX‐1090504       12/22/2015 8:50   no Title                                                                     Attorney Client
SWITCH‐AX‐1090505 ‐ SWITCH‐AX‐1090508       12/22/2015 8:50   Switch Release 122215_NVE Edits.docx                                         Attorney Client
SWITCH‐AX‐1090509 ‐ SWITCH‐AX‐1090571       12/22/2015 9:04   no Title                                                                     Attorney Client
SWITCH‐AX‐1090572 ‐ SWITCH‐AX‐1090575       12/22/2015 9:04   Draft_Settlement_Agreement_Swiss_2014‐12‐18 (Reviewed SWITCH) (3).docx       Attorney Client
SWITCH‐AX‐1090576 ‐ SWITCH‐AX‐1090578       12/22/2015 9:40   no Title                                                                     Attorney Client
SWITCH‐AX‐1090579 ‐ SWITCH‐AX‐1090585       12/22/2015 9:40   A&R Side Letter Switch Intel V5 Execution.docx                               Attorney Client
SWITCH‐AX‐1090586 ‐ SWITCH‐AX‐1090586       12/22/2015 9:40   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1090587 ‐ SWITCH‐AX‐1090588       12/22/2015 9:53   no Title                                                                     Attorney Client
SWITCH‐AX‐1090589 ‐ SWITCH‐AX‐1090589      12/22/2015 10:04   no Title                                                                     Attorney Client




                                                                          EXHIBIT 10, PAGE 1980
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 228 of 829


Bates                                   Document Date         Document Title                                                                 Privilege
SWITCH‐AX‐1090590 ‐ SWITCH‐AX‐1090591      12/22/2015 10:04   ATT00001.htm                                                                   Attorney Client
SWITCH‐AX‐1090592 ‐ SWITCH‐AX‐1090592      12/22/2015 10:04   ATT00002.htm                                                                   Attorney Client
SWITCH‐AX‐1090593 ‐ SWITCH‐AX‐1090596      12/22/2015 10:04   PROPRIETARY INFORMATION NON‐DISCLOSURE AGREEMENT                               Attorney Client
SWITCH‐AX‐1090597 ‐ SWITCH‐AX‐1090598      12/22/2015 10:09   no Title                                                                       Attorney Client
SWITCH‐AX‐1090599 ‐ SWITCH‐AX‐1090602      12/22/2015 10:09   PROPRIETARY INFORMATION NON‐DISCLOSURE AGREEMENT                               Attorney Client
SWITCH‐AX‐1090603 ‐ SWITCH‐AX‐1090604      12/22/2015 10:09   ATT00001.htm                                                                   Attorney Client
SWITCH‐AX‐1090605 ‐ SWITCH‐AX‐1090605      12/22/2015 10:09   ATT00002.htm                                                                   Attorney Client
SWITCH‐AX‐1090606 ‐ SWITCH‐AX‐1090606      12/22/2015 10:10   no Title                                                                       Attorney Client
SWITCH‐AX‐1090607 ‐ SWITCH‐AX‐1090607      12/22/2015 10:18   no Title                                                                       Attorney Client
SWITCH‐AX‐1090608 ‐ SWITCH‐AX‐1090617      12/22/2015 10:18                                                                                1 Attorney Client
SWITCH‐AX‐1090618 ‐ SWITCH‐AX‐1090619      12/22/2015 10:38   no Title                                                                       Attorney Client
SWITCH‐AX‐1090620 ‐ SWITCH‐AX‐1090621      12/22/2015 10:40   no Title                                                                       Attorney Client
SWITCH‐AX‐1090622 ‐ SWITCH‐AX‐1090624      12/22/2015 10:54   no Title                                                                       Attorney Client
SWITCH‐AX‐1090625 ‐ SWITCH‐AX‐1090627      12/22/2015 11:23   no Title                                                                       Attorney Client
SWITCH‐AX‐1090628 ‐ SWITCH‐AX‐1090628      12/22/2015 11:29   no Title                                                                       Attorney Client
SWITCH‐AX‐1090629 ‐ SWITCH‐AX‐1090629      12/22/2015 11:29   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1090630 ‐ SWITCH‐AX‐1090655      12/22/2015 11:29   DOC.PDF                                                                        Attorney Client
SWITCH‐AX‐1090656 ‐ SWITCH‐AX‐1090656      12/22/2015 11:33   no Title                                                                       Attorney Client
SWITCH‐AX‐1090657 ‐ SWITCH‐AX‐1090660      12/22/2015 11:33   2016 Budget Package_111215_Lower Telco Revenues_v4_FINAL.pdf                   Attorney Client
SWITCH‐AX‐1090661 ‐ SWITCH‐AX‐1090719      12/22/2015 11:36   no Title                                                                       Attorney Client;Work Product
SWITCH‐AX‐1090720 ‐ SWITCH‐AX‐1090723      12/22/2015 11:36   Draft_Settlement_Agreement_Swiss_2014‐12‐18 (Reviewed SWITCH) (3).docx         Attorney Client;Work Product
SWITCH‐AX‐1090724 ‐ SWITCH‐AX‐1090725      12/22/2015 11:37   no Title                                                                       Attorney Client
SWITCH‐AX‐1090726 ‐ SWITCH‐AX‐1090732      12/22/2015 11:37   420596334_v 1_Plaintiffs Answers to D_s Third ROGs (Revised 12.21.15).DOCX     Attorney Client
SWITCH‐AX‐1090733 ‐ SWITCH‐AX‐1090735      12/22/2015 12:01   no Title                                                                       Attorney Client
SWITCH‐AX‐1090736 ‐ SWITCH‐AX‐1090739      12/22/2015 12:01   2016 Budget Package_111215_Lower Telco Revenues_v4_FINAL.pdf                   Attorney Client
SWITCH‐AX‐1090740 ‐ SWITCH‐AX‐1090740      12/22/2015 12:01   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1090741 ‐ SWITCH‐AX‐1090742      12/22/2015 12:15   no Title                                                                       Attorney Client
SWITCH‐AX‐1090743 ‐ SWITCH‐AX‐1090746      12/22/2015 12:23   no Title                                                                       Attorney Client
SWITCH‐AX‐1090747 ‐ SWITCH‐AX‐1090747      12/22/2015 12:23   Expired SO Agreements through December 31 2015 rev 6.xlsx                      Attorney Client
SWITCH‐AX‐1090748 ‐ SWITCH‐AX‐1090749      12/22/2015 12:34   no Title                                                                       Attorney Client
SWITCH‐AX‐1090750 ‐ SWITCH‐AX‐1090751      12/22/2015 12:34   no Title                                                                       Attorney Client
SWITCH‐AX‐1090752 ‐ SWITCH‐AX‐1090752      12/22/2015 12:48   no Title                                                                       Attorney Client
SWITCH‐AX‐1090753 ‐ SWITCH‐AX‐1090877      12/22/2015 12:48   1534059‐C.01A Petition to Cancel Reg N.PDF                                     Attorney Client
SWITCH‐AX‐1090878 ‐ SWITCH‐AX‐1090878      12/22/2015 12:50   Check Upload & Approval‐12.28.15.xlsx                                          Attorney Client
SWITCH‐AX‐1090879 ‐ SWITCH‐AX‐1090880      12/22/2015 13:18   no Title                                                                       Attorney Client
SWITCH‐AX‐1090881 ‐ SWITCH‐AX‐1090884      12/22/2015 13:18   Switch EVO.pdf                                                                 Attorney Client
SWITCH‐AX‐1090885 ‐ SWITCH‐AX‐1090885      12/22/2015 13:38   Collection Report 151221 ‐ 12.22.15.xls                                        Attorney Client
SWITCH‐AX‐1090886 ‐ SWITCH‐AX‐1090887      12/22/2015 13:39   no Title                                                                       Attorney Client
SWITCH‐AX‐1090888 ‐ SWITCH‐AX‐1090894      12/22/2015 13:39   SwitchvFirespotterPlaintiffsAnswersto3rdRogs 12.22.15.pdf                      Attorney Client
SWITCH‐AX‐1090895 ‐ SWITCH‐AX‐1090895      12/22/2015 13:51   no Title                                                                       Attorney Client
SWITCH‐AX‐1090896 ‐ SWITCH‐AX‐1091021      12/22/2015 13:51   1534148‐C.01A Petition to Cancel Reg N.PDF                                     Attorney Client
SWITCH‐AX‐1091022 ‐ SWITCH‐AX‐1091025      12/22/2015 13:59   no Title                                                                       Attorney Client
SWITCH‐AX‐1091026 ‐ SWITCH‐AX‐1091026      12/22/2015 13:59   Expired SO Agreements through December 31 2015 rev 6.xlsx                      Attorney Client
SWITCH‐AX‐1091027 ‐ SWITCH‐AX‐1091030      12/22/2015 13:59   no Title                                                                       Attorney Client
SWITCH‐AX‐1091031 ‐ SWITCH‐AX‐1091031      12/22/2015 13:59   Expired SO Agreements through December 31 2015 rev 6.xlsx                      Attorney Client
SWITCH‐AX‐1091032 ‐ SWITCH‐AX‐1091033      12/22/2015 14:16   no Title                                                                       Attorney Client




                                                                          EXHIBIT 10, PAGE 1981
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 229 of 829


Bates                                   Document Date         Document Title                                         Privilege
SWITCH‐AX‐1091034 ‐ SWITCH‐AX‐1091034      12/22/2015 14:16   image001.jpg                                           Attorney Client
SWITCH‐AX‐1091035 ‐ SWITCH‐AX‐1091044      12/22/2015 14:16   C808‐07‐001‐M.pdf                                      Attorney Client
SWITCH‐AX‐1091045 ‐ SWITCH‐AX‐1091045      12/22/2015 14:25   no Title                                               Attorney Client
SWITCH‐AX‐1091046 ‐ SWITCH‐AX‐1091046      12/22/2015 14:25   14‐9‐SU‐esig‐LH[125].png                               Attorney Client
SWITCH‐AX‐1091047 ‐ SWITCH‐AX‐1091051      12/22/2015 15:16   no Title                                               Attorney Client
SWITCH‐AX‐1091052 ‐ SWITCH‐AX‐1091052      12/22/2015 15:16   image001.jpg                                           Attorney Client
SWITCH‐AX‐1091053 ‐ SWITCH‐AX‐1091059      12/22/2015 15:16   Redline A&R Side Letter Switch Intel 12‐22‐2015.docx   Attorney Client
SWITCH‐AX‐1091060 ‐ SWITCH‐AX‐1091066      12/22/2015 15:16   A&R Side Letter Switch Intel V5 Final.docx             Attorney Client
SWITCH‐AX‐1091067 ‐ SWITCH‐AX‐1091068      12/22/2015 15:23   no Title                                               Attorney Client
SWITCH‐AX‐1091069 ‐ SWITCH‐AX‐1091069      12/22/2015 15:23   14‐9‐SU‐esig‐LH[125].png                               Attorney Client
SWITCH‐AX‐1091070 ‐ SWITCH‐AX‐1091071      12/22/2015 15:23   no Title                                               Attorney Client
SWITCH‐AX‐1091072 ‐ SWITCH‐AX‐1091072      12/22/2015 15:23   14‐9‐SU‐esig‐LH[125].png                               Attorney Client
SWITCH‐AX‐1091073 ‐ SWITCH‐AX‐1091074      12/22/2015 15:44   no Title                                               Attorney Client
SWITCH‐AX‐1091075 ‐ SWITCH‐AX‐1091077      12/22/2015 15:55   no Title                                               Attorney Client
SWITCH‐AX‐1091078 ‐ SWITCH‐AX‐1091080      12/22/2015 15:55   no Title                                               Attorney Client
SWITCH‐AX‐1091081 ‐ SWITCH‐AX‐1091083      12/22/2015 16:55   no Title                                               Attorney Client
SWITCH‐AX‐1091084 ‐ SWITCH‐AX‐1091084      12/22/2015 16:55   Collection Report 151222.xls                           Attorney Client
SWITCH‐AX‐1091085 ‐ SWITCH‐AX‐1091085      12/22/2015 16:55   image001.png                                           Attorney Client
SWITCH‐AX‐1091086 ‐ SWITCH‐AX‐1091087       12/23/2015 0:17   no Title                                               Attorney Client
SWITCH‐AX‐1091088 ‐ SWITCH‐AX‐1091089       12/23/2015 0:17   no Title                                               Attorney Client
SWITCH‐AX‐1091090 ‐ SWITCH‐AX‐1091090       12/23/2015 0:17   no Title                                               Attorney Client
SWITCH‐AX‐1091091 ‐ SWITCH‐AX‐1091091       12/23/2015 0:17   no Title                                               Attorney Client;Work Product
SWITCH‐AX‐1091092 ‐ SWITCH‐AX‐1091093       12/23/2015 0:17   no Title                                               Attorney Client
SWITCH‐AX‐1091094 ‐ SWITCH‐AX‐1091095       12/23/2015 0:17   no Title                                               Attorney Client
SWITCH‐AX‐1091096 ‐ SWITCH‐AX‐1091097       12/23/2015 0:17   no Title                                               Attorney Client
SWITCH‐AX‐1091098 ‐ SWITCH‐AX‐1091099       12/23/2015 0:17   no Title                                               Attorney Client
SWITCH‐AX‐1091100 ‐ SWITCH‐AX‐1091101       12/23/2015 0:17   no Title                                               Attorney Client
SWITCH‐AX‐1091102 ‐ SWITCH‐AX‐1091103       12/23/2015 0:17   no Title                                               Attorney Client
SWITCH‐AX‐1091104 ‐ SWITCH‐AX‐1091105       12/23/2015 7:49   no Title                                               Attorney Client
SWITCH‐AX‐1091106 ‐ SWITCH‐AX‐1091116       12/23/2015 7:49   Redline CFA EE Switch V3 to V4 Switch.docx             Attorney Client
SWITCH‐AX‐1091117 ‐ SWITCH‐AX‐1091127       12/23/2015 7:49   Redline CFA EE Switch V4 12‐23‐15 Switch.docx          Attorney Client
SWITCH‐AX‐1091128 ‐ SWITCH‐AX‐1091129       12/23/2015 7:49   no Title                                               Attorney Client
SWITCH‐AX‐1091130 ‐ SWITCH‐AX‐1091140       12/23/2015 7:49   Redline CFA EE Switch V4 12‐23‐15 Switch.docx          Attorney Client
SWITCH‐AX‐1091141 ‐ SWITCH‐AX‐1091151       12/23/2015 7:49   Redline CFA EE Switch V3 to V4 Switch.docx             Attorney Client
SWITCH‐AX‐1091152 ‐ SWITCH‐AX‐1091152       12/23/2015 7:51   no Title                                               Attorney Client
SWITCH‐AX‐1091153 ‐ SWITCH‐AX‐1091163       12/23/2015 7:51   Redline CFA EE Switch V4 12‐23‐15 Switch.docx          Attorney Client
SWITCH‐AX‐1091164 ‐ SWITCH‐AX‐1091174       12/23/2015 7:51   Redline CFA EE Switch V3 to V4 Switch.docx             Attorney Client
SWITCH‐AX‐1091175 ‐ SWITCH‐AX‐1091175       12/23/2015 7:51   no Title                                               Attorney Client
SWITCH‐AX‐1091176 ‐ SWITCH‐AX‐1091186       12/23/2015 7:51   Redline CFA EE Switch V4 12‐23‐15 Switch.docx          Attorney Client
SWITCH‐AX‐1091187 ‐ SWITCH‐AX‐1091197       12/23/2015 7:51   Redline CFA EE Switch V3 to V4 Switch.docx             Attorney Client
SWITCH‐AX‐1091198 ‐ SWITCH‐AX‐1091199       12/23/2015 8:43   no Title                                               Attorney Client
SWITCH‐AX‐1091200 ‐ SWITCH‐AX‐1091223       12/23/2015 8:43   DATE: 200_                                             Attorney Client
SWITCH‐AX‐1091224 ‐ SWITCH‐AX‐1091263       12/23/2015 8:43   COST SHARING AND                                       Attorney Client
SWITCH‐AX‐1091264 ‐ SWITCH‐AX‐1091264       12/23/2015 8:43   image002.jpg                                           Attorney Client
SWITCH‐AX‐1091265 ‐ SWITCH‐AX‐1091266       12/23/2015 8:43   no Title                                               Attorney Client
SWITCH‐AX‐1091267 ‐ SWITCH‐AX‐1091267       12/23/2015 8:43   image002.jpg                                           Attorney Client




                                                                           EXHIBIT 10, PAGE 1982
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 230 of 829


Bates                                   Document Date         Document Title                                            Privilege
SWITCH‐AX‐1091268 ‐ SWITCH‐AX‐1091307       12/23/2015 8:43   COST SHARING AND                                          Attorney Client
SWITCH‐AX‐1091308 ‐ SWITCH‐AX‐1091331       12/23/2015 8:43   DATE: 200_                                                Attorney Client
SWITCH‐AX‐1091332 ‐ SWITCH‐AX‐1091332       12/23/2015 9:00   no Title                                                  Attorney Client
SWITCH‐AX‐1091333 ‐ SWITCH‐AX‐1091343       12/23/2015 9:00   Microsoft Word ‐ questnt_production_7781425.docm          Attorney Client
SWITCH‐AX‐1091344 ‐ SWITCH‐AX‐1091344       12/23/2015 9:19   no Title                                                  Attorney Client
SWITCH‐AX‐1091345 ‐ SWITCH‐AX‐1091356       12/23/2015 9:19   Switch Supernap CFO 52123 001 SPC.DOCM                    Attorney Client
SWITCH‐AX‐1091357 ‐ SWITCH‐AX‐1091357       12/23/2015 9:22   no Title                                                  Attorney Client
SWITCH‐AX‐1091358 ‐ SWITCH‐AX‐1091368       12/23/2015 9:22   Redline CFA EE Switch V4 12‐23‐15 Switch.docx             Attorney Client
SWITCH‐AX‐1091369 ‐ SWITCH‐AX‐1091379       12/23/2015 9:22   Redline CFA EE Switch V3 to V4 Switch.docx                Attorney Client
SWITCH‐AX‐1091380 ‐ SWITCH‐AX‐1091383       12/23/2015 9:33   no Title                                                  Attorney Client
SWITCH‐AX‐1091384 ‐ SWITCH‐AX‐1091384       12/23/2015 9:33   C206‐09‐010‐C.pdf                                         Attorney Client
SWITCH‐AX‐1091385 ‐ SWITCH‐AX‐1091385       12/23/2015 9:33   image001.jpg                                              Attorney Client
SWITCH‐AX‐1091386 ‐ SWITCH‐AX‐1091395       12/23/2015 9:33   C206‐09‐009‐M.pdf                                         Attorney Client
SWITCH‐AX‐1091396 ‐ SWITCH‐AX‐1091397       12/23/2015 9:51   no Title                                                  Attorney Client
SWITCH‐AX‐1091398 ‐ SWITCH‐AX‐1091398       12/23/2015 9:51   image002.jpg                                              Attorney Client
SWITCH‐AX‐1091399 ‐ SWITCH‐AX‐1091565       12/23/2015 9:51   Microsoft Word ‐ Switch ‐ Storey OPTC Application v4.00   Attorney Client
SWITCH‐AX‐1091566 ‐ SWITCH‐AX‐1091567      12/23/2015 10:38   no Title                                                  Attorney Client
SWITCH‐AX‐1091568 ‐ SWITCH‐AX‐1091568      12/23/2015 13:05   Collection Report 151222.xls                              Attorney Client
SWITCH‐AX‐1091569 ‐ SWITCH‐AX‐1091569      12/23/2015 13:06   Collection Report 151223.xls                              Attorney Client
SWITCH‐AX‐1091570 ‐ SWITCH‐AX‐1091570      12/23/2015 22:50   no Title                                                  Attorney Client
SWITCH‐AX‐1091571 ‐ SWITCH‐AX‐1091571      12/23/2015 22:50   no Title                                                  Attorney Client;Work Product
SWITCH‐AX‐1091572 ‐ SWITCH‐AX‐1091581       12/28/2015 7:31   no Title                                                  Attorney Client
SWITCH‐AX‐1091582 ‐ SWITCH‐AX‐1091582       12/28/2015 7:31   image004.jpg                                              Attorney Client
SWITCH‐AX‐1091583 ‐ SWITCH‐AX‐1091583       12/28/2015 7:31   image001.jpg                                              Attorney Client
SWITCH‐AX‐1091584 ‐ SWITCH‐AX‐1091584       12/28/2015 7:56   no Title                                                  Attorney Client
SWITCH‐AX‐1091585 ‐ SWITCH‐AX‐1091590       12/28/2015 7:56   EXHIBIT 'A'                                               Attorney Client
SWITCH‐AX‐1091591 ‐ SWITCH‐AX‐1091593       12/28/2015 7:56   Partial Term of Colocation Cov (1).pdf                    Attorney Client
SWITCH‐AX‐1091594 ‐ SWITCH‐AX‐1091594       12/28/2015 7:56   image001.jpg                                              Attorney Client
SWITCH‐AX‐1091595 ‐ SWITCH‐AX‐1091596      12/28/2015 10:00   no Title                                                  Attorney Client
SWITCH‐AX‐1091597 ‐ SWITCH‐AX‐1091597      12/28/2015 10:00   image002.jpg                                              Attorney Client
SWITCH‐AX‐1091598 ‐ SWITCH‐AX‐1091598      12/28/2015 10:00   Customer Statement                                        Attorney Client
SWITCH‐AX‐1091599 ‐ SWITCH‐AX‐1091599      12/28/2015 10:00   Collection Report 151228.xls                              Attorney Client
SWITCH‐AX‐1091600 ‐ SWITCH‐AX‐1091600      12/28/2015 11:42   no Title                                                  Attorney Client
SWITCH‐AX‐1091601 ‐ SWITCH‐AX‐1091674      12/28/2015 11:42   TM.ExpenseReport.Nov‐Dec.15.pdf                           Attorney Client
SWITCH‐AX‐1091675 ‐ SWITCH‐AX‐1091676      12/28/2015 12:00   no Title                                                  Attorney Client
SWITCH‐AX‐1091677 ‐ SWITCH‐AX‐1091686      12/28/2015 12:00   Redline CFA LM Switch V2 to V3 12‐18‐15 Switch.docx       Attorney Client
SWITCH‐AX‐1091687 ‐ SWITCH‐AX‐1091696      12/28/2015 12:00   CFA LM Switch V3 12‐18‐15 Switch.docx                     Attorney Client
SWITCH‐AX‐1091697 ‐ SWITCH‐AX‐1091697      12/28/2015 15:23   Collection Report 151228.xls                              Attorney Client
SWITCH‐AX‐1091698 ‐ SWITCH‐AX‐1091698      12/28/2015 17:21   Copy of 2900 Match Reconciliation.xlsx                    Attorney Client
SWITCH‐AX‐1091699 ‐ SWITCH‐AX‐1091701       12/29/2015 9:40   no Title                                                  Attorney Client
SWITCH‐AX‐1091702 ‐ SWITCH‐AX‐1091702       12/29/2015 9:40   image003.jpg                                              Attorney Client
SWITCH‐AX‐1091703 ‐ SWITCH‐AX‐1091703       12/29/2015 9:40   O671‐07‐002‐C.pdf                                         Attorney Client
SWITCH‐AX‐1091704 ‐ SWITCH‐AX‐1091704       12/29/2015 9:40   image002.jpg                                              Attorney Client
SWITCH‐AX‐1091705 ‐ SWITCH‐AX‐1091712       12/29/2015 9:40   O671‐07‐001‐M.pdf                                         Attorney Client
SWITCH‐AX‐1091713 ‐ SWITCH‐AX‐1091715      12/29/2015 13:25   no Title                                                  Attorney Client
SWITCH‐AX‐1091716 ‐ SWITCH‐AX‐1091718      12/29/2015 13:25   no Title                                                  Attorney Client




                                                                           EXHIBIT 10, PAGE 1983
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 231 of 829


Bates                                   Document Date         Document Title                                                 Privilege
SWITCH‐AX‐1091719 ‐ SWITCH‐AX‐1091720      12/29/2015 13:39   no Title                                                       Attorney Client
SWITCH‐AX‐1091721 ‐ SWITCH‐AX‐1091721      12/29/2015 13:39   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1091722 ‐ SWITCH‐AX‐1091745      12/29/2015 13:39   DATE: 200_                                                     Attorney Client
SWITCH‐AX‐1091746 ‐ SWITCH‐AX‐1091746      12/29/2015 13:39   ATT00002.htm                                                   Attorney Client
SWITCH‐AX‐1091747 ‐ SWITCH‐AX‐1091747      12/29/2015 13:39   ATT00001.htm                                                   Attorney Client
SWITCH‐AX‐1091748 ‐ SWITCH‐AX‐1091749      12/29/2015 13:39   no Title                                                       Attorney Client
SWITCH‐AX‐1091750 ‐ SWITCH‐AX‐1091750      12/29/2015 13:39   ATT00002.htm                                                   Attorney Client
SWITCH‐AX‐1091751 ‐ SWITCH‐AX‐1091751      12/29/2015 13:39   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1091752 ‐ SWITCH‐AX‐1091752      12/29/2015 13:39   ATT00001.htm                                                   Attorney Client
SWITCH‐AX‐1091753 ‐ SWITCH‐AX‐1091776      12/29/2015 13:39   DATE: 200_                                                     Attorney Client
SWITCH‐AX‐1091777 ‐ SWITCH‐AX‐1091777      12/29/2015 14:03   Copy of Collection Report 151229.xls                           Attorney Client
SWITCH‐AX‐1091778 ‐ SWITCH‐AX‐1091780      12/29/2015 14:23   no Title                                                       Attorney Client
SWITCH‐AX‐1091781 ‐ SWITCH‐AX‐1091781      12/29/2015 14:23   image002.jpg                                                   Attorney Client
SWITCH‐AX‐1091782 ‐ SWITCH‐AX‐1091782      12/29/2015 14:23   image003.jpg                                                   Attorney Client
SWITCH‐AX‐1091783 ‐ SWITCH‐AX‐1091790      12/29/2015 14:23   O671‐07‐001‐M.pdf                                              Attorney Client
SWITCH‐AX‐1091791 ‐ SWITCH‐AX‐1091791      12/29/2015 14:23   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1091792 ‐ SWITCH‐AX‐1091792      12/29/2015 14:23   O671‐07‐002‐C.pdf                                              Attorney Client
SWITCH‐AX‐1091793 ‐ SWITCH‐AX‐1091793      12/29/2015 14:58   no Title                                                       Attorney Client
SWITCH‐AX‐1091794 ‐ SWITCH‐AX‐1091797      12/29/2015 14:58   2016 Budget Package_111215_Lower Telco Revenues_v4_FINAL.pdf   Attorney Client
SWITCH‐AX‐1091798 ‐ SWITCH‐AX‐1091803      12/29/2015 14:58   5‐year Consolidation File_12.14.15_FINAL.pdf                   Attorney Client
SWITCH‐AX‐1091804 ‐ SWITCH‐AX‐1091804      12/29/2015 15:14   Collection Report 151229.xls                                   Attorney Client
SWITCH‐AX‐1091805 ‐ SWITCH‐AX‐1091807      12/29/2015 15:15   no Title                                                       Attorney Client
SWITCH‐AX‐1091808 ‐ SWITCH‐AX‐1091808      12/29/2015 15:15   image001.png                                                   Attorney Client
SWITCH‐AX‐1091809 ‐ SWITCH‐AX‐1091809      12/29/2015 15:15   Collection Report 151229.xls                                   Attorney Client
SWITCH‐AX‐1091810 ‐ SWITCH‐AX‐1091810      12/29/2015 15:19   no Title                                                       Attorney Client
SWITCH‐AX‐1091811 ‐ SWITCH‐AX‐1091811      12/29/2015 15:19   Weekly Purchase Orders Approved 2015.xlsx                      Attorney Client
SWITCH‐AX‐1091812 ‐ SWITCH‐AX‐1091812      12/29/2015 15:19   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1091813 ‐ SWITCH‐AX‐1091815      12/29/2015 16:15   no Title                                                       Attorney Client
SWITCH‐AX‐1091816 ‐ SWITCH‐AX‐1091816      12/29/2015 16:15   image001.png                                                   Attorney Client
SWITCH‐AX‐1091817 ‐ SWITCH‐AX‐1091817      12/29/2015 16:15   Collection Report 151229.xls                                   Attorney Client
SWITCH‐AX‐1091818 ‐ SWITCH‐AX‐1091821      12/29/2015 19:18   no Title                                                       Attorney Client
SWITCH‐AX‐1091822 ‐ SWITCH‐AX‐1091822       12/30/2015 9:45   no Title                                                       Attorney Client
SWITCH‐AX‐1091823 ‐ SWITCH‐AX‐1091823       12/30/2015 9:45   ModelAgreementTracker.xlsx                                     Attorney Client
SWITCH‐AX‐1091824 ‐ SWITCH‐AX‐1091824       12/30/2015 9:48   no Title                                                       Attorney Client
SWITCH‐AX‐1091825 ‐ SWITCH‐AX‐1091825       12/30/2015 9:48   2016 Balance Sheet_FINAL.pdf                                   Attorney Client
SWITCH‐AX‐1091826 ‐ SWITCH‐AX‐1091831       12/30/2015 9:48   5‐year Consolidation File_FINAL.pdf                            Attorney Client
SWITCH‐AX‐1091832 ‐ SWITCH‐AX‐1091835       12/30/2015 9:48   2016 Income Statement_FINAL.pdf                                Attorney Client
SWITCH‐AX‐1091836 ‐ SWITCH‐AX‐1091836      12/30/2015 10:41   no Title                                                       Attorney Client
SWITCH‐AX‐1091837 ‐ SWITCH‐AX‐1091840      12/30/2015 10:41   2016 Income Statement_FINAL.pdf                                Attorney Client
SWITCH‐AX‐1091841 ‐ SWITCH‐AX‐1091846      12/30/2015 10:41   5‐year Consolidation File_FINAL.pdf                            Attorney Client
SWITCH‐AX‐1091847 ‐ SWITCH‐AX‐1091847      12/30/2015 10:41   2016 Balance Sheet_FINAL.pdf                                   Attorney Client
SWITCH‐AX‐1091848 ‐ SWITCH‐AX‐1091849      12/30/2015 11:06   no Title                                                       Attorney Client
SWITCH‐AX‐1091850 ‐ SWITCH‐AX‐1091850      12/30/2015 11:06   C60DDA52‐664D‐484A‐802C‐DE55E3E9AA3C[72].png                   Attorney Client
SWITCH‐AX‐1091851 ‐ SWITCH‐AX‐1091862      12/30/2015 11:06   STATE OF NEVADA                                                Attorney Client
SWITCH‐AX‐1091863 ‐ SWITCH‐AX‐1091878      12/30/2015 11:06   STATE OF NEVADA                                                Attorney Client
SWITCH‐AX‐1091879 ‐ SWITCH‐AX‐1091880      12/30/2015 11:06   151230 A1896 Switch AP7375‐3672 Issuance Letter.pdf            Attorney Client




                                                                         EXHIBIT 10, PAGE 1984
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 232 of 829


Bates                                   Document Date         Document Title                                                   Privilege
SWITCH‐AX‐1091881 ‐ SWITCH‐AX‐1091881      12/30/2015 11:15   no Title                                                         Attorney Client
SWITCH‐AX‐1091882 ‐ SWITCH‐AX‐1091891      12/30/2015 11:15   S328‐07‐001‐M.pdf                                                Attorney Client
SWITCH‐AX‐1091892 ‐ SWITCH‐AX‐1091892      12/30/2015 11:15   no Title                                                         Attorney Client
SWITCH‐AX‐1091893 ‐ SWITCH‐AX‐1091902      12/30/2015 11:15   S328‐07‐001‐M.pdf                                                Attorney Client
SWITCH‐AX‐1091903 ‐ SWITCH‐AX‐1091903      12/30/2015 11:42   no Title                                                         Attorney Client
SWITCH‐AX‐1091904 ‐ SWITCH‐AX‐1092029      12/30/2015 11:42   UptimeInstituteLLCvSwitchPetitiontoCancel‐Tier5.pdf              Attorney Client
SWITCH‐AX‐1092030 ‐ SWITCH‐AX‐1092155      12/30/2015 11:42   UptimeInstituteLLCvSwitchPetitiontoCancel‐TierElite.pdf          Attorney Client
SWITCH‐AX‐1092156 ‐ SWITCH‐AX‐1092157      12/30/2015 12:07   no Title                                                         Attorney Client
SWITCH‐AX‐1092158 ‐ SWITCH‐AX‐1092158      12/30/2015 12:07   C60DDA52‐664D‐484A‐802C‐DE55E3E9AA3C[72].png                     Attorney Client
SWITCH‐AX‐1092159 ‐ SWITCH‐AX‐1092170      12/30/2015 12:07   STATE OF NEVADA                                                  Attorney Client
SWITCH‐AX‐1092171 ‐ SWITCH‐AX‐1092172      12/30/2015 12:07   151230 A1896 Switch AP7375‐3672 Issuance Letter.pdf              Attorney Client
SWITCH‐AX‐1092173 ‐ SWITCH‐AX‐1092188      12/30/2015 12:07   STATE OF NEVADA                                                  Attorney Client
SWITCH‐AX‐1092189 ‐ SWITCH‐AX‐1092191      12/30/2015 12:50   no Title                                                         Attorney Client
SWITCH‐AX‐1092192 ‐ SWITCH‐AX‐1092199      12/30/2015 12:50   Switch_Colocation Facilities Agreement_Draft v2 12 16 2015.pdf   Attorney Client
SWITCH‐AX‐1092200 ‐ SWITCH‐AX‐1092200      12/30/2015 13:47   Check Upload & Approval‐010416.xlsx                              Attorney Client
SWITCH‐AX‐1092201 ‐ SWITCH‐AX‐1092201      12/30/2015 14:45   no Title                                                         Attorney Client
SWITCH‐AX‐1092202 ‐ SWITCH‐AX‐1092202      12/30/2015 14:45   Budget‐Forecast Revenue by Region 2016‐2020.xlsx                 Attorney Client
SWITCH‐AX‐1092203 ‐ SWITCH‐AX‐1092204      12/30/2015 15:16   no Title                                                         Attorney Client
SWITCH‐AX‐1092205 ‐ SWITCH‐AX‐1092205      12/30/2015 15:16   Budget‐Forecast Revenue by Region 2016‐2020.xlsx                 Attorney Client
SWITCH‐AX‐1092206 ‐ SWITCH‐AX‐1092206      12/30/2015 15:16   Budget‐Forecast Revenue by Region 2016‐2020.pdf                  Attorney Client
SWITCH‐AX‐1092207 ‐ SWITCH‐AX‐1092208      12/30/2015 15:39   no Title                                                         Attorney Client
SWITCH‐AX‐1092209 ‐ SWITCH‐AX‐1092209      12/30/2015 15:39   image001.png                                                     Attorney Client
SWITCH‐AX‐1092210 ‐ SWITCH‐AX‐1092210      12/30/2015 16:11   Collection Report 151230.xls                                     Attorney Client
SWITCH‐AX‐1092211 ‐ SWITCH‐AX‐1092213      12/30/2015 16:11   no Title                                                         Attorney Client
SWITCH‐AX‐1092214 ‐ SWITCH‐AX‐1092214      12/30/2015 16:11   Collection Report 151230.xls                                     Attorney Client
SWITCH‐AX‐1092215 ‐ SWITCH‐AX‐1092215      12/30/2015 16:11   image007.png                                                     Attorney Client
SWITCH‐AX‐1092216 ‐ SWITCH‐AX‐1092216      12/30/2015 16:11   image003.png                                                     Attorney Client
SWITCH‐AX‐1092217 ‐ SWITCH‐AX‐1092221      12/30/2015 17:34   no Title                                                         Attorney Client
SWITCH‐AX‐1092222 ‐ SWITCH‐AX‐1092223      12/30/2015 18:43   no Title                                                         Attorney Client
SWITCH‐AX‐1092224 ‐ SWITCH‐AX‐1092226      12/30/2015 18:43   Tier 5 Registration Certificate 12‐08‐2015.pdf                   Attorney Client
SWITCH‐AX‐1092227 ‐ SWITCH‐AX‐1092227      12/30/2015 18:43   image003.png                                                     Attorney Client
SWITCH‐AX‐1092228 ‐ SWITCH‐AX‐1092353      12/30/2015 18:43   1534148‐C.01A Petition to Cancel Reg N.PDF                       Attorney Client
SWITCH‐AX‐1092354 ‐ SWITCH‐AX‐1092356      12/30/2015 18:43   Tier Elite Registration Cert. 85232439.pdf                       Attorney Client
SWITCH‐AX‐1092357 ‐ SWITCH‐AX‐1092481      12/30/2015 18:43   1534059‐C.01A Petition to Cancel Reg N.PDF                       Attorney Client
SWITCH‐AX‐1092482 ‐ SWITCH‐AX‐1092482      12/30/2015 21:24   no Title                                                         Attorney Client
SWITCH‐AX‐1092483 ‐ SWITCH‐AX‐1092483      12/30/2015 21:24   Timeline 12‐30‐15 including Switch.com Correspondence.xlsx       Attorney Client
SWITCH‐AX‐1092484 ‐ SWITCH‐AX‐1092484      12/30/2015 21:24   Switch Communications 12‐14‐15.pptx                              Attorney Client
SWITCH‐AX‐1092485 ‐ SWITCH‐AX‐1092485      12/30/2015 21:24   no Title                                                         Attorney Client
SWITCH‐AX‐1092486 ‐ SWITCH‐AX‐1092486      12/30/2015 21:24   Timeline 12‐30‐15 including Switch.com Correspondence.xlsx       Attorney Client
SWITCH‐AX‐1092487 ‐ SWITCH‐AX‐1092532      12/30/2015 21:24   TITLE                                                            Attorney Client
SWITCH‐AX‐1092533 ‐ SWITCH‐AX‐1092533       12/31/2015 6:32   no Title                                                         Attorney Client
SWITCH‐AX‐1092534 ‐ SWITCH‐AX‐1092534       12/31/2015 6:32   no Title                                                         Attorney Client
SWITCH‐AX‐1092535 ‐ SWITCH‐AX‐1092535       12/31/2015 7:02   no Title                                                         Attorney Client;Work Product
SWITCH‐AX‐1092536 ‐ SWITCH‐AX‐1092536       12/31/2015 7:02   no Title                                                         Attorney Client;Work Product
SWITCH‐AX‐1092537 ‐ SWITCH‐AX‐1092537       12/31/2015 7:27   no Title                                                         Attorney Client;Work Product
SWITCH‐AX‐1092538 ‐ SWITCH‐AX‐1092538       12/31/2015 7:27   no Title                                                         Attorney Client;Work Product




                                                                           EXHIBIT 10, PAGE 1985
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 233 of 829


Bates                                   Document Date         Document Title                                     Privilege
SWITCH‐AX‐1092539 ‐ SWITCH‐AX‐1092539       12/31/2015 7:30   no Title                                           Attorney Client;Work Product
SWITCH‐AX‐1092540 ‐ SWITCH‐AX‐1092540       12/31/2015 7:30   no Title                                           Attorney Client
SWITCH‐AX‐1092541 ‐ SWITCH‐AX‐1092541       12/31/2015 7:31   no Title                                           Attorney Client
SWITCH‐AX‐1092542 ‐ SWITCH‐AX‐1092543       12/31/2015 7:44   no Title                                           Attorney Client;Work Product
SWITCH‐AX‐1092544 ‐ SWITCH‐AX‐1092545       12/31/2015 7:44   no Title                                           Attorney Client
SWITCH‐AX‐1092546 ‐ SWITCH‐AX‐1092551       12/31/2015 8:05   no Title                                           Attorney Client
SWITCH‐AX‐1092552 ‐ SWITCH‐AX‐1092555       12/31/2015 8:05   no Title                                           Attorney Client
SWITCH‐AX‐1092556 ‐ SWITCH‐AX‐1092561       12/31/2015 8:09   no Title                                           Attorney Client;Work Product
SWITCH‐AX‐1092562 ‐ SWITCH‐AX‐1092567       12/31/2015 8:09   no Title                                           Attorney Client
SWITCH‐AX‐1092568 ‐ SWITCH‐AX‐1092572       12/31/2015 8:09   no Title                                           Attorney Client
SWITCH‐AX‐1092573 ‐ SWITCH‐AX‐1092574       12/31/2015 8:11   no Title                                           Attorney Client;Work Product
SWITCH‐AX‐1092575 ‐ SWITCH‐AX‐1092576       12/31/2015 8:31   no Title                                           Attorney Client;Work Product
SWITCH‐AX‐1092577 ‐ SWITCH‐AX‐1092578       12/31/2015 8:31   no Title                                           Attorney Client
SWITCH‐AX‐1092579 ‐ SWITCH‐AX‐1092580       12/31/2015 8:33   no Title                                           Attorney Client;Work Product
SWITCH‐AX‐1092581 ‐ SWITCH‐AX‐1092582       12/31/2015 8:33   no Title                                           Attorney Client;Work Product
SWITCH‐AX‐1092583 ‐ SWITCH‐AX‐1092583      12/31/2015 11:56   Collection Report 151231.xls                       Work Product
SWITCH‐AX‐1092584 ‐ SWITCH‐AX‐1092584         1/1/2016 1:15   no Title                                           Attorney Client
SWITCH‐AX‐1092585 ‐ SWITCH‐AX‐1092595         1/1/2016 1:15   EMC Software Code SO#30774084.PDF                  Attorney Client
SWITCH‐AX‐1092596 ‐ SWITCH‐AX‐1092596         1/1/2016 6:31   no Title                                           Attorney Client
SWITCH‐AX‐1092597 ‐ SWITCH‐AX‐1092620         1/1/2016 6:31   untitled                                           Attorney Client
SWITCH‐AX‐1092621 ‐ SWITCH‐AX‐1092621        1/2/2016 22:21   no Title                                           Attorney Client
SWITCH‐AX‐1092622 ‐ SWITCH‐AX‐1092664        1/2/2016 22:21   Switch Communications 1‐2‐16 10PM.pdf              Attorney Client
SWITCH‐AX‐1092665 ‐ SWITCH‐AX‐1092666        1/3/2016 16:03   no Title                                           Attorney Client
SWITCH‐AX‐1092667 ‐ SWITCH‐AX‐1092667        1/3/2016 19:33   no Title                                           Attorney Client
SWITCH‐AX‐1092668 ‐ SWITCH‐AX‐1092668        1/3/2016 19:33   ATT00001.htm                                       Attorney Client
SWITCH‐AX‐1092669 ‐ SWITCH‐AX‐1092675        1/3/2016 19:33   THE ENERGY FREEDOM ACT                             Attorney Client
SWITCH‐AX‐1092676 ‐ SWITCH‐AX‐1092687         1/4/2016 8:31   no Title                                           Attorney Client
SWITCH‐AX‐1092688 ‐ SWITCH‐AX‐1092688         1/4/2016 8:31   image001.jpg                                       Attorney Client
SWITCH‐AX‐1092689 ‐ SWITCH‐AX‐1092689         1/4/2016 8:31   image004.jpg                                       Attorney Client
SWITCH‐AX‐1092690 ‐ SWITCH‐AX‐1092691        1/4/2016 10:23   no Title                                           Attorney Client
SWITCH‐AX‐1092692 ‐ SWITCH‐AX‐1092694        1/4/2016 10:35   no Title                                           Attorney Client
SWITCH‐AX‐1092695 ‐ SWITCH‐AX‐1092695        1/4/2016 10:35   image001.jpg                                       Attorney Client
SWITCH‐AX‐1092696 ‐ SWITCH‐AX‐1092696        1/4/2016 10:35   image002.jpg                                       Attorney Client
SWITCH‐AX‐1092697 ‐ SWITCH‐AX‐1092706        1/4/2016 10:35   Switch Signed by NYDJ.pdf                          Attorney Client
SWITCH‐AX‐1092707 ‐ SWITCH‐AX‐1092709        1/4/2016 12:21   no Title                                           Attorney Client
SWITCH‐AX‐1092710 ‐ SWITCH‐AX‐1092710        1/4/2016 12:21   DC3 ‐ Switch Special Construction.pdf              Attorney Client
SWITCH‐AX‐1092711 ‐ SWITCH‐AX‐1092711        1/4/2016 12:21   image001.jpg                                       Attorney Client
SWITCH‐AX‐1092712 ‐ SWITCH‐AX‐1092714        1/4/2016 12:21   CenturyLink_‐_Switch_Communications_Group_LL.PDF   Attorney Client
SWITCH‐AX‐1092715 ‐ SWITCH‐AX‐1092717        1/4/2016 12:21   no Title                                           Attorney Client
SWITCH‐AX‐1092718 ‐ SWITCH‐AX‐1092718        1/4/2016 12:21   image001.jpg                                       Attorney Client
SWITCH‐AX‐1092719 ‐ SWITCH‐AX‐1092721        1/4/2016 12:21   CenturyLink_‐_Switch_Communications_Group_LL.PDF   Attorney Client
SWITCH‐AX‐1092722 ‐ SWITCH‐AX‐1092722        1/4/2016 12:21   DC3 ‐ Switch Special Construction.pdf              Attorney Client
SWITCH‐AX‐1092723 ‐ SWITCH‐AX‐1092723        1/4/2016 12:39   no Title                                           Attorney Client
SWITCH‐AX‐1092724 ‐ SWITCH‐AX‐1092728        1/4/2016 12:39   CDIA464859‐001_1                                   Attorney Client
SWITCH‐AX‐1092729 ‐ SWITCH‐AX‐1092730        1/4/2016 12:39   Service Level Agreement (SLA)                      Attorney Client
SWITCH‐AX‐1092731 ‐ SWITCH‐AX‐1092731        1/4/2016 12:39   no Title                                           Attorney Client




                                                                         EXHIBIT 10, PAGE 1986
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 234 of 829


Bates                                   Document Date        Document Title                                                                                  Privilege
SWITCH‐AX‐1092732 ‐ SWITCH‐AX‐1092736       1/4/2016 12:39   CDIA464859‐001_1                                                                                Attorney Client
SWITCH‐AX‐1092737 ‐ SWITCH‐AX‐1092738       1/4/2016 12:39   Service Level Agreement (SLA)                                                                   Attorney Client
SWITCH‐AX‐1092739 ‐ SWITCH‐AX‐1092739       1/4/2016 12:40   no Title                                                                                        Attorney Client
SWITCH‐AX‐1092740 ‐ SWITCH‐AX‐1092740       1/4/2016 12:40   Broadnet & USA Digital Yield Projections.xls                                                    Attorney Client
SWITCH‐AX‐1092741 ‐ SWITCH‐AX‐1092743       1/4/2016 12:40   RE_ Urgent SIP Trunking!.msg                                                                    Attorney Client
SWITCH‐AX‐1092744 ‐ SWITCH‐AX‐1092747       1/4/2016 12:40   FW_ Telmex opportunity.msg                                                                      Attorney Client
SWITCH‐AX‐1092748 ‐ SWITCH‐AX‐1092748       1/4/2016 12:40   image003.png                                                                                    Attorney Client
SWITCH‐AX‐1092749 ‐ SWITCH‐AX‐1092750       1/4/2016 12:40   RE_ Progress on Minutes Project.msg                                                             Attorney Client
SWITCH‐AX‐1092751 ‐ SWITCH‐AX‐1092751       1/4/2016 12:40   voip opportunity..msg                                                                           Attorney Client
SWITCH‐AX‐1092752 ‐ SWITCH‐AX‐1092752       1/4/2016 12:40   Copy of PowerNet Global Voice Interconnection Form.xls                                          Attorney Client
SWITCH‐AX‐1092753 ‐ SWITCH‐AX‐1092753       1/4/2016 12:40   Wholesale Credit Application_0606 (2).doc                                                       Attorney Client
SWITCH‐AX‐1092754 ‐ SWITCH‐AX‐1092755       1/4/2016 12:40   Re_ Telmex Proposal.msg                                                                         Attorney Client
SWITCH‐AX‐1092756 ‐ SWITCH‐AX‐1092756       1/4/2016 12:40   no Title                                                                                        Attorney Client
SWITCH‐AX‐1092757 ‐ SWITCH‐AX‐1092764       1/4/2016 12:40   Master Service Agreement Sinap‐tixUSAD‐72208‐A ‐ markup.doc                                     Attorney Client
SWITCH‐AX‐1092765 ‐ SWITCH‐AX‐1092766       1/4/2016 12:40   FW_ New Forecast.msg                                                                            Attorney Client
SWITCH‐AX‐1092767 ‐ SWITCH‐AX‐1092767       1/4/2016 12:40   image002.png                                                                                    Attorney Client
SWITCH‐AX‐1092768 ‐ SWITCH‐AX‐1092769       1/4/2016 12:40   This Mutual Confidentiality Agreement is entered into on ________________________, 20____, by a Attorney Client
SWITCH‐AX‐1092770 ‐ SWITCH‐AX‐1092770       1/4/2016 12:40   no Title                                                                                        Attorney Client
SWITCH‐AX‐1092771 ‐ SWITCH‐AX‐1092771       1/4/2016 12:40   Financial Model.msg                                                                             Attorney Client
SWITCH‐AX‐1092772 ‐ SWITCH‐AX‐1092772       1/4/2016 12:40   RE_ VoIP quotes.msg                                                                             Attorney Client
SWITCH‐AX‐1092773 ‐ SWITCH‐AX‐1092773       1/4/2016 12:40   voip rate decks.msg                                                                             Attorney Client
SWITCH‐AX‐1092774 ‐ SWITCH‐AX‐1092774       1/4/2016 12:40   Capacity Plan Phoenicia‐NACT July‐Dec 07_V.3_October25.xls                                      Attorney Client
SWITCH‐AX‐1092775 ‐ SWITCH‐AX‐1092775       1/4/2016 12:40   L# VOIP and contract.msg                                                                        Attorney Client
SWITCH‐AX‐1092776 ‐ SWITCH‐AX‐1092776       1/4/2016 12:40   image001.png                                                                                    Attorney Client
SWITCH‐AX‐1092777 ‐ SWITCH‐AX‐1092777       1/4/2016 12:40   Copy of USA Digital_1‐15EQIN_EOCN26_031307.xls                                                  Attorney Client
SWITCH‐AX‐1092778 ‐ SWITCH‐AX‐1092778       1/4/2016 12:40   no Title                                                                                        Attorney Client
SWITCH‐AX‐1092779 ‐ SWITCH‐AX‐1092779       1/4/2016 12:40   no Title                                                                                        Attorney Client
SWITCH‐AX‐1092780 ‐ SWITCH‐AX‐1092780       1/4/2016 12:40   voip rate decks.msg                                                                             Attorney Client
SWITCH‐AX‐1092781 ‐ SWITCH‐AX‐1092781       1/4/2016 12:40   Capacity Plan Phoenicia‐NACT July‐Dec 07_V.3_October25.xls                                      Attorney Client
SWITCH‐AX‐1092782 ‐ SWITCH‐AX‐1092784       1/4/2016 12:40   RE_ Urgent SIP Trunking!.msg                                                                    Attorney Client
SWITCH‐AX‐1092785 ‐ SWITCH‐AX‐1092785       1/4/2016 12:40   no Title                                                                                        Attorney Client
SWITCH‐AX‐1092786 ‐ SWITCH‐AX‐1092786       1/4/2016 12:40   Financial Model.msg                                                                             Attorney Client
SWITCH‐AX‐1092787 ‐ SWITCH‐AX‐1092787       1/4/2016 12:40   Copy of USA Digital_1‐15EQIN_EOCN26_031307.xls                                                  Attorney Client
SWITCH‐AX‐1092788 ‐ SWITCH‐AX‐1092788       1/4/2016 12:40   Broadnet & USA Digital Yield Projections.xls                                                    Attorney Client
SWITCH‐AX‐1092789 ‐ SWITCH‐AX‐1092796       1/4/2016 12:40   Master Service Agreement Sinap‐tixUSAD‐72208‐A ‐ markup.doc                                     Attorney Client
SWITCH‐AX‐1092797 ‐ SWITCH‐AX‐1092797       1/4/2016 12:40   Copy of PowerNet Global Voice Interconnection Form.xls                                          Attorney Client
SWITCH‐AX‐1092798 ‐ SWITCH‐AX‐1092798       1/4/2016 12:40   image003.png                                                                                    Attorney Client
SWITCH‐AX‐1092799 ‐ SWITCH‐AX‐1092799       1/4/2016 12:40   RE_ VoIP quotes.msg                                                                             Attorney Client
SWITCH‐AX‐1092800 ‐ SWITCH‐AX‐1092800       1/4/2016 12:40   voip opportunity..msg                                                                           Attorney Client
SWITCH‐AX‐1092801 ‐ SWITCH‐AX‐1092802       1/4/2016 12:40   RE_ Progress on Minutes Project.msg                                                             Attorney Client
SWITCH‐AX‐1092803 ‐ SWITCH‐AX‐1092804       1/4/2016 12:40   This Mutual Confidentiality Agreement is entered into on ________________________, 20____, by a Attorney Client
SWITCH‐AX‐1092805 ‐ SWITCH‐AX‐1092805       1/4/2016 12:40   image001.png                                                                                    Attorney Client
SWITCH‐AX‐1092806 ‐ SWITCH‐AX‐1092807       1/4/2016 12:40   Re_ Telmex Proposal.msg                                                                         Attorney Client
SWITCH‐AX‐1092808 ‐ SWITCH‐AX‐1092808       1/4/2016 12:40   Wholesale Credit Application_0606 (2).doc                                                       Attorney Client
SWITCH‐AX‐1092809 ‐ SWITCH‐AX‐1092809       1/4/2016 12:40   L# VOIP and contract.msg                                                                        Attorney Client
SWITCH‐AX‐1092810 ‐ SWITCH‐AX‐1092810       1/4/2016 12:40   image002.png                                                                                    Attorney Client




                                                                         EXHIBIT 10, PAGE 1987
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 235 of 829


Bates                                   Document Date        Document Title                                                  Privilege
SWITCH‐AX‐1092811 ‐ SWITCH‐AX‐1092814       1/4/2016 12:40   FW_ Telmex opportunity.msg                                      Attorney Client
SWITCH‐AX‐1092815 ‐ SWITCH‐AX‐1092816       1/4/2016 12:40   FW_ New Forecast.msg                                            Attorney Client
SWITCH‐AX‐1092817 ‐ SWITCH‐AX‐1092830       1/4/2016 12:50   no Title                                                        Attorney Client
SWITCH‐AX‐1092831 ‐ SWITCH‐AX‐1092831       1/4/2016 12:50   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1092832 ‐ SWITCH‐AX‐1092832       1/4/2016 12:51   no Title                                                        Attorney Client
SWITCH‐AX‐1092833 ‐ SWITCH‐AX‐1092863       1/4/2016 12:51   USAD Invoice ‐ 20090701.xlsx                                    Attorney Client
SWITCH‐AX‐1092864 ‐ SWITCH‐AX‐1092865       1/4/2016 12:51   FW_ USA Digital Disputed Items ‐ SinapTix.msg                   Attorney Client
SWITCH‐AX‐1092866 ‐ SWITCH‐AX‐1092866       1/4/2016 12:51   RE_ VOIP network out of Vegas.msg                               Attorney Client
SWITCH‐AX‐1092867 ‐ SWITCH‐AX‐1092874       1/4/2016 12:51   MSA Sinap‐tix USAD V6 08‐07‐08 CLEAN.DOC                        Attorney Client
SWITCH‐AX‐1092875 ‐ SWITCH‐AX‐1092875       1/4/2016 12:51   no Title                                                        Attorney Client
SWITCH‐AX‐1092876 ‐ SWITCH‐AX‐1092876       1/4/2016 12:51   USAD Qwest rates 20080728.csv                                   Attorney Client
SWITCH‐AX‐1092877 ‐ SWITCH‐AX‐1092877       1/4/2016 12:51   no Title                                                        Attorney Client
SWITCH‐AX‐1092878 ‐ SWITCH‐AX‐1092878       1/4/2016 12:51   LiveopsPO.pdf                                                   Attorney Client
SWITCH‐AX‐1092879 ‐ SWITCH‐AX‐1092879       1/4/2016 12:51   DataTel Rate Dispute.msg                                        Attorney Client
SWITCH‐AX‐1092880 ‐ SWITCH‐AX‐1092887       1/4/2016 12:51   MSA Sinap‐tix USAD V6 08‐07‐08 CLEAN.DOC                        Attorney Client
SWITCH‐AX‐1092888 ‐ SWITCH‐AX‐1092918       1/4/2016 12:51   USAD Invoice ‐ 20090701.xlsx                                    Attorney Client
SWITCH‐AX‐1092919 ‐ SWITCH‐AX‐1092919       1/4/2016 12:51   USAD International & Extended Area Rates 2008‐08‐07.xls         Attorney Client
SWITCH‐AX‐1092920 ‐ SWITCH‐AX‐1092920       1/4/2016 12:51   no Title                                                        Attorney Client
SWITCH‐AX‐1092921 ‐ SWITCH‐AX‐1092921       1/4/2016 12:51   USAD Qwest rates 20080728.csv                                   Attorney Client
SWITCH‐AX‐1092922 ‐ SWITCH‐AX‐1092922       1/4/2016 12:51   no Title                                                        Attorney Client
SWITCH‐AX‐1092923 ‐ SWITCH‐AX‐1092924       1/4/2016 12:51   FW_ USA Digital Disputed Items ‐ SinapTix.msg                   Attorney Client
SWITCH‐AX‐1092925 ‐ SWITCH‐AX‐1092927       1/4/2016 12:51   RE_ Update_ Services.msg                                        Attorney Client
SWITCH‐AX‐1092928 ‐ SWITCH‐AX‐1092928       1/4/2016 12:51   no Title                                                        Attorney Client
SWITCH‐AX‐1092929 ‐ SWITCH‐AX‐1092929       1/4/2016 12:51   USAD International & Extended Area Rates 2008‐08‐07.xls         Attorney Client
SWITCH‐AX‐1092930 ‐ SWITCH‐AX‐1092930       1/4/2016 12:51   image001.png                                                    Attorney Client
SWITCH‐AX‐1092931 ‐ SWITCH‐AX‐1092931       1/4/2016 12:51   no Title                                                        Attorney Client
SWITCH‐AX‐1092932 ‐ SWITCH‐AX‐1092933       1/4/2016 12:51   FW_ 6 NEW DS3 Orders 4‐16‐09.msg                                Attorney Client
SWITCH‐AX‐1092934 ‐ SWITCH‐AX‐1092934       1/4/2016 12:51   USAD Toll Free Interstate and Intrastate Rates 2008‐08‐07.xls   Attorney Client
SWITCH‐AX‐1092935 ‐ SWITCH‐AX‐1092935       1/4/2016 12:51   USAD Qwest rates 20080728.csv                                   Attorney Client
SWITCH‐AX‐1092936 ‐ SWITCH‐AX‐1092936       1/4/2016 12:51   USAD Qwest rates 20080728.zip                                   Attorney Client
SWITCH‐AX‐1092937 ‐ SWITCH‐AX‐1092937       1/4/2016 12:51   FW_ USAD.msg                                                    Attorney Client
SWITCH‐AX‐1092938 ‐ SWITCH‐AX‐1092938       1/4/2016 12:51   Master Services                                                 Attorney Client
SWITCH‐AX‐1092939 ‐ SWITCH‐AX‐1092939       1/4/2016 12:51   FW_ USAD.msg                                                    Attorney Client
SWITCH‐AX‐1092940 ‐ SWITCH‐AX‐1092940       1/4/2016 12:51   LiveopsPO.pdf                                                   Attorney Client
SWITCH‐AX‐1092941 ‐ SWITCH‐AX‐1092941       1/4/2016 12:51   New Customer.msg                                                Attorney Client
SWITCH‐AX‐1092942 ‐ SWITCH‐AX‐1092942       1/4/2016 12:51   Switch‐6DS3‐ORDER FORM ‐ PL MPL.xls                             Attorney Client
SWITCH‐AX‐1092943 ‐ SWITCH‐AX‐1092943       1/4/2016 12:51   no Title                                                        Attorney Client
SWITCH‐AX‐1092944 ‐ SWITCH‐AX‐1092945       1/4/2016 12:51   RE_ OC3 Pricing (Temporary).msg                                 Attorney Client
SWITCH‐AX‐1092946 ‐ SWITCH‐AX‐1092948       1/4/2016 12:51   FW_ OC3 Service Order.msg                                       Attorney Client
SWITCH‐AX‐1092949 ‐ SWITCH‐AX‐1092949       1/4/2016 12:51   USAD Toll Free Interstate and Intrastate Rates 2008‐08‐07.xls   Attorney Client
SWITCH‐AX‐1092950 ‐ SWITCH‐AX‐1092950       1/4/2016 12:51   USAD Qwest rates 20080728.csv                                   Attorney Client
SWITCH‐AX‐1092951 ‐ SWITCH‐AX‐1092951       1/4/2016 12:51   DataTel Rate Dispute.msg                                        Attorney Client
SWITCH‐AX‐1092952 ‐ SWITCH‐AX‐1092952       1/4/2016 12:51   USAD Qwest rates 20080728.zip                                   Attorney Client
SWITCH‐AX‐1092953 ‐ SWITCH‐AX‐1092955       1/4/2016 12:51   FW_ OC3 Service Order.msg                                       Attorney Client
SWITCH‐AX‐1092956 ‐ SWITCH‐AX‐1092957       1/4/2016 12:51   RE_ OC3 Pricing (Temporary).msg                                 Attorney Client
SWITCH‐AX‐1092958 ‐ SWITCH‐AX‐1092958       1/4/2016 12:51   no Title                                                        Attorney Client




                                                                          EXHIBIT 10, PAGE 1988
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 236 of 829


Bates                                   Document Date        Document Title                                                  Privilege
SWITCH‐AX‐1092959 ‐ SWITCH‐AX‐1092959       1/4/2016 12:51   no Title                                                        Attorney Client
SWITCH‐AX‐1092960 ‐ SWITCH‐AX‐1092960       1/4/2016 12:51   no Title                                                        Attorney Client
SWITCH‐AX‐1092961 ‐ SWITCH‐AX‐1092961       1/4/2016 12:51   LiveopsPO.pdf                                                   Attorney Client
SWITCH‐AX‐1092962 ‐ SWITCH‐AX‐1092963       1/4/2016 12:51   RE_ OC3 Pricing (Temporary).msg                                 Attorney Client
SWITCH‐AX‐1092964 ‐ SWITCH‐AX‐1092964       1/4/2016 12:51   Master Services                                                 Attorney Client
SWITCH‐AX‐1092965 ‐ SWITCH‐AX‐1092965       1/4/2016 12:51   USAD International & Extended Area Rates 2008‐08‐07.xls         Attorney Client
SWITCH‐AX‐1092966 ‐ SWITCH‐AX‐1092966       1/4/2016 12:51   USAD Toll Free Interstate and Intrastate Rates 2008‐08‐07.xls   Attorney Client
SWITCH‐AX‐1092967 ‐ SWITCH‐AX‐1092967       1/4/2016 12:51   image001.png                                                    Attorney Client
SWITCH‐AX‐1092968 ‐ SWITCH‐AX‐1092969       1/4/2016 12:51   RE_ OC3 Pricing (Temporary).msg                                 Attorney Client
SWITCH‐AX‐1092970 ‐ SWITCH‐AX‐1092970       1/4/2016 12:51   FW_ USAD.msg                                                    Attorney Client
SWITCH‐AX‐1092971 ‐ SWITCH‐AX‐1092971       1/4/2016 12:51   LiveopsPO.pdf                                                   Attorney Client
SWITCH‐AX‐1092972 ‐ SWITCH‐AX‐1092972       1/4/2016 12:51   no Title                                                        Attorney Client
SWITCH‐AX‐1092973 ‐ SWITCH‐AX‐1092973       1/4/2016 12:51   USAD Qwest rates 20080728.zip                                   Attorney Client
SWITCH‐AX‐1092974 ‐ SWITCH‐AX‐1093004       1/4/2016 12:51   USAD Invoice ‐ 20090701.xlsx                                    Attorney Client
SWITCH‐AX‐1093005 ‐ SWITCH‐AX‐1093005       1/4/2016 12:51   USAD Qwest rates 20080728.zip                                   Attorney Client
SWITCH‐AX‐1093006 ‐ SWITCH‐AX‐1093013       1/4/2016 12:51   MSA Sinap‐tix USAD V6 08‐07‐08 CLEAN.DOC                        Attorney Client
SWITCH‐AX‐1093014 ‐ SWITCH‐AX‐1093016       1/4/2016 12:51   RE_ Update_ Services.msg                                        Attorney Client
SWITCH‐AX‐1093017 ‐ SWITCH‐AX‐1093018       1/4/2016 12:51   FW_ USA Digital Disputed Items ‐ SinapTix.msg                   Attorney Client
SWITCH‐AX‐1093019 ‐ SWITCH‐AX‐1093021       1/4/2016 12:51   FW_ OC3 Service Order.msg                                       Attorney Client
SWITCH‐AX‐1093022 ‐ SWITCH‐AX‐1093022       1/4/2016 12:51   USAD International & Extended Area Rates 2008‐08‐07.xls         Attorney Client
SWITCH‐AX‐1093023 ‐ SWITCH‐AX‐1093023       1/4/2016 12:51   Switch‐6DS3‐ORDER FORM ‐ PL MPL.xls                             Attorney Client
SWITCH‐AX‐1093024 ‐ SWITCH‐AX‐1093024       1/4/2016 12:51   USAD Qwest rates 20080728.csv                                   Attorney Client
SWITCH‐AX‐1093025 ‐ SWITCH‐AX‐1093025       1/4/2016 12:51   no Title                                                        Attorney Client
SWITCH‐AX‐1093026 ‐ SWITCH‐AX‐1093026       1/4/2016 12:51   DataTel Rate Dispute.msg                                        Attorney Client
SWITCH‐AX‐1093027 ‐ SWITCH‐AX‐1093027       1/4/2016 12:51   no Title                                                        Attorney Client
SWITCH‐AX‐1093028 ‐ SWITCH‐AX‐1093029       1/4/2016 12:51   FW_ 6 NEW DS3 Orders 4‐16‐09.msg                                Attorney Client
SWITCH‐AX‐1093030 ‐ SWITCH‐AX‐1093030       1/4/2016 12:51   no Title                                                        Attorney Client
SWITCH‐AX‐1093031 ‐ SWITCH‐AX‐1093031       1/4/2016 12:51   FW_ USAD.msg                                                    Attorney Client
SWITCH‐AX‐1093032 ‐ SWITCH‐AX‐1093062       1/4/2016 12:51   USAD Invoice ‐ 20090701.xlsx                                    Attorney Client
SWITCH‐AX‐1093063 ‐ SWITCH‐AX‐1093065       1/4/2016 12:51   FW_ OC3 Service Order.msg                                       Attorney Client
SWITCH‐AX‐1093066 ‐ SWITCH‐AX‐1093066       1/4/2016 12:51   RE_ VOIP network out of Vegas.msg                               Attorney Client
SWITCH‐AX‐1093067 ‐ SWITCH‐AX‐1093067       1/4/2016 12:51   USAD Toll Free Interstate and Intrastate Rates 2008‐08‐07.xls   Attorney Client
SWITCH‐AX‐1093068 ‐ SWITCH‐AX‐1093068       1/4/2016 12:51   USAD Qwest rates 20080728.csv                                   Attorney Client
SWITCH‐AX‐1093069 ‐ SWITCH‐AX‐1093069       1/4/2016 12:51   DataTel Rate Dispute.msg                                        Attorney Client
SWITCH‐AX‐1093070 ‐ SWITCH‐AX‐1093070       1/4/2016 12:51   New Customer.msg                                                Attorney Client
SWITCH‐AX‐1093071 ‐ SWITCH‐AX‐1093071       1/4/2016 12:51   no Title                                                        Attorney Client
SWITCH‐AX‐1093072 ‐ SWITCH‐AX‐1093072       1/4/2016 12:51   USAD Qwest rates 20080728.csv                                   Attorney Client
SWITCH‐AX‐1093073 ‐ SWITCH‐AX‐1093080       1/4/2016 12:51   MSA Sinap‐tix USAD V6 08‐07‐08 CLEAN.DOC                        Attorney Client
SWITCH‐AX‐1093081 ‐ SWITCH‐AX‐1093081       1/4/2016 12:51   no Title                                                        Attorney Client
SWITCH‐AX‐1093082 ‐ SWITCH‐AX‐1093083       1/4/2016 12:51   FW_ USA Digital Disputed Items ‐ SinapTix.msg                   Attorney Client
SWITCH‐AX‐1093084 ‐ SWITCH‐AX‐1093084       1/4/2016 12:51   no Title                                                        Attorney Client
SWITCH‐AX‐1093085 ‐ SWITCH‐AX‐1093085       1/4/2016 12:51   USAD Qwest rates 20080728.csv                                   Attorney Client
SWITCH‐AX‐1093086 ‐ SWITCH‐AX‐1093087       1/4/2016 12:54   no Title                                                        Attorney Client
SWITCH‐AX‐1093088 ‐ SWITCH‐AX‐1093095       1/4/2016 12:54   Colocation Facilities Agreement (Breg comments).pdf             Attorney Client
SWITCH‐AX‐1093096 ‐ SWITCH‐AX‐1093097       1/4/2016 13:40   no Title                                                        Attorney Client;Work Product
SWITCH‐AX‐1093098 ‐ SWITCH‐AX‐1093099       1/4/2016 13:40   RE_ CORE follow‐up call.msg                                     Attorney Client;Work Product




                                                                          EXHIBIT 10, PAGE 1989
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 237 of 829


Bates                                   Document Date        Document Title                                                  Privilege
SWITCH‐AX‐1093100 ‐ SWITCH‐AX‐1093100       1/4/2016 13:40   FW_ USAD.msg                                                    Attorney Client;Work Product
SWITCH‐AX‐1093101 ‐ SWITCH‐AX‐1093102       1/4/2016 13:40   RE_ OC3 Pricing (Temporary).msg                                 Attorney Client;Work Product
SWITCH‐AX‐1093103 ‐ SWITCH‐AX‐1093104       1/4/2016 13:40   FW_ USA Digital Disputed Items ‐ SinapTix.msg                   Attorney Client;Work Product
SWITCH‐AX‐1093105 ‐ SWITCH‐AX‐1093107       1/4/2016 13:40   FW_ OC3 Service Order.msg                                       Attorney Client;Work Product
SWITCH‐AX‐1093108 ‐ SWITCH‐AX‐1093108       1/4/2016 13:40   Switch‐6DS3‐ORDER FORM ‐ PL MPL.xls                             Attorney Client;Work Product
SWITCH‐AX‐1093109 ‐ SWITCH‐AX‐1093109       1/4/2016 13:40   USAD Toll Free Interstate and Intrastate Rates 2008‐08‐07.xls   Attorney Client;Work Product
SWITCH‐AX‐1093110 ‐ SWITCH‐AX‐1093110       1/4/2016 13:40   USAD Qwest rates 20080728.csv                                   Attorney Client;Work Product
SWITCH‐AX‐1093111 ‐ SWITCH‐AX‐1093111       1/4/2016 13:40   no Title                                                        Attorney Client;Work Product
SWITCH‐AX‐1093112 ‐ SWITCH‐AX‐1093131       1/4/2016 13:40   PowerPoint Presentation                                         Attorney Client;Work Product
SWITCH‐AX‐1093132 ‐ SWITCH‐AX‐1093132       1/4/2016 13:40   LiveopsPO.pdf                                                   Attorney Client;Work Product
SWITCH‐AX‐1093133 ‐ SWITCH‐AX‐1093133       1/4/2016 13:40   no Title                                                        Attorney Client;Work Product
SWITCH‐AX‐1093134 ‐ SWITCH‐AX‐1093134       1/4/2016 13:40   LiveOps _ Switch telephony follow up.msg                        Attorney Client;Work Product
SWITCH‐AX‐1093135 ‐ SWITCH‐AX‐1093135       1/4/2016 13:40   Master Services                                                 Attorney Client;Work Product
SWITCH‐AX‐1093136 ‐ SWITCH‐AX‐1093136       1/4/2016 13:40   New Customer.msg                                                Attorney Client;Work Product
SWITCH‐AX‐1093137 ‐ SWITCH‐AX‐1093167       1/4/2016 13:40   USAD Invoice ‐ 20090701.xlsx                                    Attorney Client;Work Product
SWITCH‐AX‐1093168 ‐ SWITCH‐AX‐1093168       1/4/2016 13:40   USAD Qwest rates 20080728.zip                                   Attorney Client;Work Product
SWITCH‐AX‐1093169 ‐ SWITCH‐AX‐1093169       1/4/2016 13:40   no Title                                                        Attorney Client;Work Product
SWITCH‐AX‐1093170 ‐ SWITCH‐AX‐1093170       1/4/2016 13:40   USAD Qwest rates 20080728.csv                                   Attorney Client;Work Product
SWITCH‐AX‐1093171 ‐ SWITCH‐AX‐1093171       1/4/2016 13:40   no Title                                                        Attorney Client;Work Product
SWITCH‐AX‐1093172 ‐ SWITCH‐AX‐1093172       1/4/2016 13:40   LiveopsPO.pdf                                                   Attorney Client;Work Product
SWITCH‐AX‐1093173 ‐ SWITCH‐AX‐1093174       1/4/2016 13:40   RE_ Follow‐up L3.msg                                            Attorney Client;Work Product
SWITCH‐AX‐1093175 ‐ SWITCH‐AX‐1093176       1/4/2016 13:40   RE_ OC3 Pricing (Temporary).msg                                 Attorney Client;Work Product
SWITCH‐AX‐1093177 ‐ SWITCH‐AX‐1093184       1/4/2016 13:40   MSA Sinap‐tix USAD V6 08‐07‐08 CLEAN.DOC                        Attorney Client;Work Product
SWITCH‐AX‐1093185 ‐ SWITCH‐AX‐1093185       1/4/2016 13:40   USAD International & Extended Area Rates 2008‐08‐07.xls         Attorney Client;Work Product
SWITCH‐AX‐1093186 ‐ SWITCH‐AX‐1093186       1/4/2016 13:40   LiveOps Outbound Calling Pattern_normalized.xlsx                Attorney Client;Work Product
SWITCH‐AX‐1093187 ‐ SWITCH‐AX‐1093187       1/4/2016 13:40   My contack info.msg                                             Attorney Client;Work Product
SWITCH‐AX‐1093188 ‐ SWITCH‐AX‐1093189       1/4/2016 13:40   FW_ USA Digital Disputed Items ‐ SinapTix.msg                   Attorney Client;Work Product
SWITCH‐AX‐1093190 ‐ SWITCH‐AX‐1093190       1/4/2016 13:40   no Title                                                        Attorney Client;Work Product
SWITCH‐AX‐1093191 ‐ SWITCH‐AX‐1093191       1/4/2016 13:40   RE_ VOIP network out of Vegas.msg                               Attorney Client;Work Product
SWITCH‐AX‐1093192 ‐ SWITCH‐AX‐1093192       1/4/2016 13:40   no Title                                                        Attorney Client;Work Product
SWITCH‐AX‐1093193 ‐ SWITCH‐AX‐1093193       1/4/2016 13:40   USAD International & Extended Area Rates 2008‐08‐07.xls         Attorney Client;Work Product
SWITCH‐AX‐1093194 ‐ SWITCH‐AX‐1093194       1/4/2016 13:40   image001.jpg                                                    Attorney Client;Work Product
SWITCH‐AX‐1093195 ‐ SWITCH‐AX‐1093195       1/4/2016 13:40   image001.png                                                    Attorney Client;Work Product
SWITCH‐AX‐1093196 ‐ SWITCH‐AX‐1093196       1/4/2016 13:40   DataTel Rate Dispute.msg                                        Attorney Client;Work Product
SWITCH‐AX‐1093197 ‐ SWITCH‐AX‐1093199       1/4/2016 13:40   FW_ OC3 Service Order.msg                                       Attorney Client;Work Product
SWITCH‐AX‐1093200 ‐ SWITCH‐AX‐1093207       1/4/2016 13:40   MSA Sinap‐tix USAD V6 08‐07‐08 CLEAN.DOC                        Attorney Client;Work Product
SWITCH‐AX‐1093208 ‐ SWITCH‐AX‐1093210       1/4/2016 13:40   RE_ Update_ Services.msg                                        Attorney Client;Work Product
SWITCH‐AX‐1093211 ‐ SWITCH‐AX‐1093211       1/4/2016 13:40   News Corp Telecom Sourcing FAQs 2010‐03‐19 FINAL.xls            Attorney Client;Work Product
SWITCH‐AX‐1093212 ‐ SWITCH‐AX‐1093212       1/4/2016 13:40   no Title                                                        Attorney Client;Work Product
SWITCH‐AX‐1093213 ‐ SWITCH‐AX‐1093213       1/4/2016 13:40   USAD Toll Free Interstate and Intrastate Rates 2008‐08‐07.xls   Attorney Client;Work Product
SWITCH‐AX‐1093214 ‐ SWITCH‐AX‐1093215       1/4/2016 13:40   Re_ Re‐introductions (VOIP capabilties and opportunities).msg   Attorney Client;Work Product
SWITCH‐AX‐1093216 ‐ SWITCH‐AX‐1093216       1/4/2016 13:40   no Title                                                        Attorney Client;Work Product
SWITCH‐AX‐1093217 ‐ SWITCH‐AX‐1093217       1/4/2016 13:40   FW_ USAD.msg                                                    Attorney Client;Work Product
SWITCH‐AX‐1093218 ‐ SWITCH‐AX‐1093248       1/4/2016 13:40   USAD Invoice ‐ 20090701.xlsx                                    Attorney Client;Work Product
SWITCH‐AX‐1093249 ‐ SWITCH‐AX‐1093249       1/4/2016 13:40   USAD Qwest rates 20080728.csv                                   Attorney Client;Work Product
SWITCH‐AX‐1093250 ‐ SWITCH‐AX‐1093250       1/4/2016 13:40   USAD Qwest rates 20080728.csv                                   Attorney Client;Work Product




                                                                          EXHIBIT 10, PAGE 1990
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 238 of 829


Bates                                   Document Date        Document Title                                                  Privilege
SWITCH‐AX‐1093251 ‐ SWITCH‐AX‐1093253       1/4/2016 13:40   LiveOps outbound calling pattern.msg                            Attorney Client;Work Product
SWITCH‐AX‐1093254 ‐ SWITCH‐AX‐1093254       1/4/2016 13:40   USAD Qwest rates 20080728.zip                                   Attorney Client;Work Product
SWITCH‐AX‐1093255 ‐ SWITCH‐AX‐1093255       1/4/2016 13:40   News Corp RFP ‐ Vendor FAQ Document.msg                         Attorney Client;Work Product
SWITCH‐AX‐1093256 ‐ SWITCH‐AX‐1093256       1/4/2016 13:40   DataTel Rate Dispute.msg                                        Attorney Client;Work Product
SWITCH‐AX‐1093257 ‐ SWITCH‐AX‐1093258       1/4/2016 13:40   FW_ 6 NEW DS3 Orders 4‐16‐09.msg                                Attorney Client;Work Product
SWITCH‐AX‐1093259 ‐ SWITCH‐AX‐1093260       1/4/2016 13:40   no Title                                                        Attorney Client
SWITCH‐AX‐1093261 ‐ SWITCH‐AX‐1093262       1/4/2016 13:40   RE_ CORE follow‐up call.msg                                     Attorney Client
SWITCH‐AX‐1093263 ‐ SWITCH‐AX‐1093263       1/4/2016 13:40   USAD Qwest rates 20080728.zip                                   Attorney Client
SWITCH‐AX‐1093264 ‐ SWITCH‐AX‐1093266       1/4/2016 13:40   FW_ OC3 Service Order.msg                                       Attorney Client
SWITCH‐AX‐1093267 ‐ SWITCH‐AX‐1093267       1/4/2016 13:40   Switch‐6DS3‐ORDER FORM ‐ PL MPL.xls                             Attorney Client
SWITCH‐AX‐1093268 ‐ SWITCH‐AX‐1093268       1/4/2016 13:40   USAD Qwest rates 20080728.csv                                   Attorney Client
SWITCH‐AX‐1093269 ‐ SWITCH‐AX‐1093269       1/4/2016 13:40   My contack info.msg                                             Attorney Client
SWITCH‐AX‐1093270 ‐ SWITCH‐AX‐1093270       1/4/2016 13:40   no Title                                                        Attorney Client
SWITCH‐AX‐1093271 ‐ SWITCH‐AX‐1093271       1/4/2016 13:40   no Title                                                        Attorney Client
SWITCH‐AX‐1093272 ‐ SWITCH‐AX‐1093302       1/4/2016 13:40   USAD Invoice ‐ 20090701.xlsx                                    Attorney Client
SWITCH‐AX‐1093303 ‐ SWITCH‐AX‐1093303       1/4/2016 13:40   DataTel Rate Dispute.msg                                        Attorney Client
SWITCH‐AX‐1093304 ‐ SWITCH‐AX‐1093304       1/4/2016 13:40   New Customer.msg                                                Attorney Client
SWITCH‐AX‐1093305 ‐ SWITCH‐AX‐1093305       1/4/2016 13:40   no Title                                                        Attorney Client
SWITCH‐AX‐1093306 ‐ SWITCH‐AX‐1093306       1/4/2016 13:40   LiveOps _ Switch telephony follow up.msg                        Attorney Client
SWITCH‐AX‐1093307 ‐ SWITCH‐AX‐1093308       1/4/2016 13:40   FW_ USA Digital Disputed Items ‐ SinapTix.msg                   Attorney Client
SWITCH‐AX‐1093309 ‐ SWITCH‐AX‐1093310       1/4/2016 13:40   FW_ USA Digital Disputed Items ‐ SinapTix.msg                   Attorney Client
SWITCH‐AX‐1093311 ‐ SWITCH‐AX‐1093311       1/4/2016 13:40   LiveopsPO.pdf                                                   Attorney Client
SWITCH‐AX‐1093312 ‐ SWITCH‐AX‐1093313       1/4/2016 13:40   FW_ 6 NEW DS3 Orders 4‐16‐09.msg                                Attorney Client
SWITCH‐AX‐1093314 ‐ SWITCH‐AX‐1093314       1/4/2016 13:40   no Title                                                        Attorney Client
SWITCH‐AX‐1093315 ‐ SWITCH‐AX‐1093315       1/4/2016 13:40   USAD International & Extended Area Rates 2008‐08‐07.xls         Attorney Client
SWITCH‐AX‐1093316 ‐ SWITCH‐AX‐1093316       1/4/2016 13:40   no Title                                                        Attorney Client
SWITCH‐AX‐1093317 ‐ SWITCH‐AX‐1093317       1/4/2016 13:40   LiveOps Outbound Calling Pattern_normalized.xlsx                Attorney Client
SWITCH‐AX‐1093318 ‐ SWITCH‐AX‐1093319       1/4/2016 13:40   Re_ Re‐introductions (VOIP capabilties and opportunities).msg   Attorney Client
SWITCH‐AX‐1093320 ‐ SWITCH‐AX‐1093339       1/4/2016 13:40   PowerPoint Presentation                                         Attorney Client
SWITCH‐AX‐1093340 ‐ SWITCH‐AX‐1093347       1/4/2016 13:40   MSA Sinap‐tix USAD V6 08‐07‐08 CLEAN.DOC                        Attorney Client
SWITCH‐AX‐1093348 ‐ SWITCH‐AX‐1093348       1/4/2016 13:40   no Title                                                        Attorney Client
SWITCH‐AX‐1093349 ‐ SWITCH‐AX‐1093350       1/4/2016 13:40   RE_ OC3 Pricing (Temporary).msg                                 Attorney Client
SWITCH‐AX‐1093351 ‐ SWITCH‐AX‐1093353       1/4/2016 13:40   LiveOps outbound calling pattern.msg                            Attorney Client
SWITCH‐AX‐1093354 ‐ SWITCH‐AX‐1093354       1/4/2016 13:40   News Corp RFP ‐ Vendor FAQ Document.msg                         Attorney Client
SWITCH‐AX‐1093355 ‐ SWITCH‐AX‐1093355       1/4/2016 13:40   image001.png                                                    Attorney Client
SWITCH‐AX‐1093356 ‐ SWITCH‐AX‐1093356       1/4/2016 13:40   no Title                                                        Attorney Client
SWITCH‐AX‐1093357 ‐ SWITCH‐AX‐1093357       1/4/2016 13:40   FW_ USAD.msg                                                    Attorney Client
SWITCH‐AX‐1093358 ‐ SWITCH‐AX‐1093365       1/4/2016 13:40   MSA Sinap‐tix USAD V6 08‐07‐08 CLEAN.DOC                        Attorney Client
SWITCH‐AX‐1093366 ‐ SWITCH‐AX‐1093366       1/4/2016 13:40   USAD Qwest rates 20080728.csv                                   Attorney Client
SWITCH‐AX‐1093367 ‐ SWITCH‐AX‐1093367       1/4/2016 13:40   USAD Qwest rates 20080728.csv                                   Attorney Client
SWITCH‐AX‐1093368 ‐ SWITCH‐AX‐1093369       1/4/2016 13:40   RE_ Follow‐up L3.msg                                            Attorney Client
SWITCH‐AX‐1093370 ‐ SWITCH‐AX‐1093370       1/4/2016 13:40   News Corp Telecom Sourcing FAQs 2010‐03‐19 FINAL.xls            Attorney Client
SWITCH‐AX‐1093371 ‐ SWITCH‐AX‐1093371       1/4/2016 13:40   LiveopsPO.pdf                                                   Attorney Client
SWITCH‐AX‐1093372 ‐ SWITCH‐AX‐1093402       1/4/2016 13:40   USAD Invoice ‐ 20090701.xlsx                                    Attorney Client
SWITCH‐AX‐1093403 ‐ SWITCH‐AX‐1093403       1/4/2016 13:40   Master Services                                                 Attorney Client
SWITCH‐AX‐1093404 ‐ SWITCH‐AX‐1093404       1/4/2016 13:40   FW_ USAD.msg                                                    Attorney Client




                                                                          EXHIBIT 10, PAGE 1991
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 239 of 829


Bates                                   Document Date        Document Title                                                  Privilege
SWITCH‐AX‐1093405 ‐ SWITCH‐AX‐1093406       1/4/2016 13:40   RE_ OC3 Pricing (Temporary).msg                                 Attorney Client
SWITCH‐AX‐1093407 ‐ SWITCH‐AX‐1093409       1/4/2016 13:40   RE_ Update_ Services.msg                                        Attorney Client
SWITCH‐AX‐1093410 ‐ SWITCH‐AX‐1093410       1/4/2016 13:40   USAD International & Extended Area Rates 2008‐08‐07.xls         Attorney Client
SWITCH‐AX‐1093411 ‐ SWITCH‐AX‐1093411       1/4/2016 13:40   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1093412 ‐ SWITCH‐AX‐1093412       1/4/2016 13:40   DataTel Rate Dispute.msg                                        Attorney Client
SWITCH‐AX‐1093413 ‐ SWITCH‐AX‐1093415       1/4/2016 13:40   FW_ OC3 Service Order.msg                                       Attorney Client
SWITCH‐AX‐1093416 ‐ SWITCH‐AX‐1093416       1/4/2016 13:40   USAD Qwest rates 20080728.zip                                   Attorney Client
SWITCH‐AX‐1093417 ‐ SWITCH‐AX‐1093417       1/4/2016 13:40   RE_ VOIP network out of Vegas.msg                               Attorney Client
SWITCH‐AX‐1093418 ‐ SWITCH‐AX‐1093418       1/4/2016 13:40   no Title                                                        Attorney Client
SWITCH‐AX‐1093419 ‐ SWITCH‐AX‐1093419       1/4/2016 13:40   USAD Toll Free Interstate and Intrastate Rates 2008‐08‐07.xls   Attorney Client
SWITCH‐AX‐1093420 ‐ SWITCH‐AX‐1093420       1/4/2016 13:40   USAD Toll Free Interstate and Intrastate Rates 2008‐08‐07.xls   Attorney Client
SWITCH‐AX‐1093421 ‐ SWITCH‐AX‐1093421       1/4/2016 14:01   no Title                                                        Attorney Client
SWITCH‐AX‐1093422 ‐ SWITCH‐AX‐1093422       1/4/2016 14:01   image002.png                                                    Attorney Client
SWITCH‐AX‐1093423 ‐ SWITCH‐AX‐1093425       1/4/2016 14:01   BJ's.msg                                                        Attorney Client
SWITCH‐AX‐1093426 ‐ SWITCH‐AX‐1093460       1/4/2016 14:01   FW_ 24 Hour _ Trace 3 _ SWITCH Meeting Next Steps.msg           Attorney Client
SWITCH‐AX‐1093461 ‐ SWITCH‐AX‐1093462       1/4/2016 14:01   RE_ VZ bill.msg                                                 Attorney Client
SWITCH‐AX‐1093463 ‐ SWITCH‐AX‐1093464       1/4/2016 14:01   RE_ SIP.msg                                                     Attorney Client
SWITCH‐AX‐1093465 ‐ SWITCH‐AX‐1093465       1/4/2016 14:01   Trace 3 deal.msg                                                Attorney Client
SWITCH‐AX‐1093466 ‐ SWITCH‐AX‐1093466       1/4/2016 14:01   VZ bill_ 24Hour_February.xls                                    Attorney Client
SWITCH‐AX‐1093467 ‐ SWITCH‐AX‐1093468       1/4/2016 14:01   FW_ Trace 3 Power Specs.msg                                     Attorney Client
SWITCH‐AX‐1093469 ‐ SWITCH‐AX‐1093469       1/4/2016 14:01   image002.png                                                    Attorney Client
SWITCH‐AX‐1093470 ‐ SWITCH‐AX‐1093470       1/4/2016 14:01   Trace 3 SO Colo_Transport 9.6.11.xlsx                           Attorney Client
SWITCH‐AX‐1093471 ‐ SWITCH‐AX‐1093471       1/4/2016 14:01   Service Order_Trace 3_Colo_IP.xlsx                              Attorney Client
SWITCH‐AX‐1093472 ‐ SWITCH‐AX‐1093472       1/4/2016 14:01   XO pricing.xlsx                                                 Attorney Client
SWITCH‐AX‐1093473 ‐ SWITCH‐AX‐1093473       1/4/2016 14:01   VoIP offering.msg                                               Attorney Client
SWITCH‐AX‐1093474 ‐ SWITCH‐AX‐1093474       1/4/2016 14:01   quotes.xlsx                                                     Attorney Client
SWITCH‐AX‐1093475 ‐ SWITCH‐AX‐1093475       1/4/2016 14:01   FW_ VOIP setup.msg                                              Attorney Client
SWITCH‐AX‐1093476 ‐ SWITCH‐AX‐1093476       1/4/2016 14:01   24 Hour Fitness Network Proposal.xlsx                           Attorney Client
SWITCH‐AX‐1093477 ‐ SWITCH‐AX‐1093477       1/4/2016 14:01   no Title                                                        Attorney Client
SWITCH‐AX‐1093478 ‐ SWITCH‐AX‐1093479       1/4/2016 14:01   RE_ VZ bill.msg                                                 Attorney Client
SWITCH‐AX‐1093480 ‐ SWITCH‐AX‐1093480       1/4/2016 14:01   Trace 3 SO Colo_Transport 9.6.11.xlsx                           Attorney Client
SWITCH‐AX‐1093481 ‐ SWITCH‐AX‐1093483       1/4/2016 14:01   BJ's.msg                                                        Attorney Client
SWITCH‐AX‐1093484 ‐ SWITCH‐AX‐1093484       1/4/2016 14:01   VZ bill_ 24Hour_February.xls                                    Attorney Client
SWITCH‐AX‐1093485 ‐ SWITCH‐AX‐1093485       1/4/2016 14:01   image002.png                                                    Attorney Client
SWITCH‐AX‐1093486 ‐ SWITCH‐AX‐1093486       1/4/2016 14:01   Service Order_Trace 3_Colo_IP.xlsx                              Attorney Client
SWITCH‐AX‐1093487 ‐ SWITCH‐AX‐1093487       1/4/2016 14:01   24 Hour Fitness Network Proposal.xlsx                           Attorney Client
SWITCH‐AX‐1093488 ‐ SWITCH‐AX‐1093489       1/4/2016 14:01   RE_ SIP.msg                                                     Attorney Client
SWITCH‐AX‐1093490 ‐ SWITCH‐AX‐1093490       1/4/2016 14:01   VoIP offering.msg                                               Attorney Client
SWITCH‐AX‐1093491 ‐ SWITCH‐AX‐1093491       1/4/2016 14:01   XO pricing.xlsx                                                 Attorney Client
SWITCH‐AX‐1093492 ‐ SWITCH‐AX‐1093492       1/4/2016 14:01   FW_ VOIP setup.msg                                              Attorney Client
SWITCH‐AX‐1093493 ‐ SWITCH‐AX‐1093493       1/4/2016 14:01   Trace 3 deal.msg                                                Attorney Client
SWITCH‐AX‐1093494 ‐ SWITCH‐AX‐1093494       1/4/2016 14:01   quotes.xlsx                                                     Attorney Client
SWITCH‐AX‐1093495 ‐ SWITCH‐AX‐1093495       1/4/2016 14:01   image002.png                                                    Attorney Client
SWITCH‐AX‐1093496 ‐ SWITCH‐AX‐1093530       1/4/2016 14:01   FW_ 24 Hour _ Trace 3 _ SWITCH Meeting Next Steps.msg           Attorney Client
SWITCH‐AX‐1093531 ‐ SWITCH‐AX‐1093532       1/4/2016 14:01   FW_ Trace 3 Power Specs.msg                                     Attorney Client
SWITCH‐AX‐1093533 ‐ SWITCH‐AX‐1093533       1/4/2016 14:05   no Title                                                        Attorney Client;Work Product




                                                                          EXHIBIT 10, PAGE 1992
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 240 of 829


Bates                                   Document Date        Document Title                                                             Privilege
SWITCH‐AX‐1093534 ‐ SWITCH‐AX‐1093541       1/4/2016 14:05   420602137_v 1_Plaintiffs Supplemental Answers to D_s Third ROGs (2).docx   Attorney Client;Work Product
SWITCH‐AX‐1093542 ‐ SWITCH‐AX‐1093542       1/4/2016 14:22   no Title                                                                   Attorney Client
SWITCH‐AX‐1093543 ‐ SWITCH‐AX‐1093546       1/4/2016 14:26   no Title                                                                   Attorney Client
SWITCH‐AX‐1093547 ‐ SWITCH‐AX‐1093549       1/4/2016 14:26   Switch SO 608994 10G Wave 2901 Coranado to NAP7.pdf                        Attorney Client
SWITCH‐AX‐1093550 ‐ SWITCH‐AX‐1093550       1/4/2016 14:26   Switch.Service.Order.122815 CS signed[2].pdf                               Attorney Client
SWITCH‐AX‐1093551 ‐ SWITCH‐AX‐1093551       1/4/2016 14:26   image002.jpg                                                               Attorney Client
SWITCH‐AX‐1093552 ‐ SWITCH‐AX‐1093553       1/4/2016 14:26   no Title                                                                   Attorney Client
SWITCH‐AX‐1093554 ‐ SWITCH‐AX‐1093554       1/4/2016 14:26   ATT00001.htm                                                               Attorney Client
SWITCH‐AX‐1093555 ‐ SWITCH‐AX‐1093556       1/4/2016 14:26   INSTRUCTIONS                                                               Attorney Client
SWITCH‐AX‐1093557 ‐ SWITCH‐AX‐1093557       1/4/2016 14:32   no Title                                                                   Attorney Client
SWITCH‐AX‐1093558 ‐ SWITCH‐AX‐1093558       1/4/2016 14:32   image002.png                                                               Attorney Client
SWITCH‐AX‐1093559 ‐ SWITCH‐AX‐1093565       1/4/2016 14:32   Product Pricer Online Quote ‐ 30121107349330                               Attorney Client
SWITCH‐AX‐1093566 ‐ SWITCH‐AX‐1093570       1/4/2016 14:32   RE_ Quote for Beachbody.msg                                                Attorney Client
SWITCH‐AX‐1093571 ‐ SWITCH‐AX‐1093571       1/4/2016 14:32   image006.png                                                               Attorney Client
SWITCH‐AX‐1093572 ‐ SWITCH‐AX‐1093572       1/4/2016 14:32   image007.png                                                               Attorney Client
SWITCH‐AX‐1093573 ‐ SWITCH‐AX‐1093576       1/4/2016 14:32   SIP Documentation.msg                                                      Attorney Client
SWITCH‐AX‐1093577 ‐ SWITCH‐AX‐1093577       1/4/2016 14:32   image001.png                                                               Attorney Client
SWITCH‐AX‐1093578 ‐ SWITCH‐AX‐1093580       1/4/2016 14:32   FW_ Trace3 and Centurylink ‐ Native Ethernet MPLS Pricing.msg              Attorney Client
SWITCH‐AX‐1093581 ‐ SWITCH‐AX‐1093585       1/4/2016 14:32   B614‐08‐004‐E.pdf                                                          Attorney Client
SWITCH‐AX‐1093586 ‐ SWITCH‐AX‐1093588       1/4/2016 14:32   Exhibit A (Voice)_Blue Shield‐TDM and SIP 4‐11‐14.pdf                      Attorney Client
SWITCH‐AX‐1093589 ‐ SWITCH‐AX‐1093595       1/4/2016 14:32   Product Pricer Online Quote ‐ 30121029200600                               Attorney Client
SWITCH‐AX‐1093596 ‐ SWITCH‐AX‐1093596       1/4/2016 14:32   image007.png                                                               Attorney Client
SWITCH‐AX‐1093597 ‐ SWITCH‐AX‐1093597       1/4/2016 14:32   image002.png                                                               Attorney Client
SWITCH‐AX‐1093598 ‐ SWITCH‐AX‐1093601       1/4/2016 14:32   Network Transformation                                                     Attorney Client
SWITCH‐AX‐1093602 ‐ SWITCH‐AX‐1093602       1/4/2016 14:32   Trace3 MPLS SIP Internet 20M CL Pricing.xlsx                               Attorney Client
SWITCH‐AX‐1093603 ‐ SWITCH‐AX‐1093603       1/4/2016 14:32   image005.jpg                                                               Attorney Client
SWITCH‐AX‐1093604 ‐ SWITCH‐AX‐1093606       1/4/2016 14:32   Re_ SIP Carriers.msg                                                       Attorney Client
SWITCH‐AX‐1093607 ‐ SWITCH‐AX‐1093611       1/4/2016 14:32   RE_ BSC Racks and Power Strips.msg                                         Attorney Client
SWITCH‐AX‐1093612 ‐ SWITCH‐AX‐1093612       1/4/2016 14:32   image001.png                                                               Attorney Client
SWITCH‐AX‐1093613 ‐ SWITCH‐AX‐1093613       1/4/2016 14:32   Level 3 SIP Trunk.msg                                                      Attorney Client
SWITCH‐AX‐1093614 ‐ SWITCH‐AX‐1093614       1/4/2016 14:32   Untitled Spreadsheet                                                       Attorney Client
SWITCH‐AX‐1093615 ‐ SWITCH‐AX‐1093615       1/4/2016 14:32   image006.png                                                               Attorney Client
SWITCH‐AX‐1093616 ‐ SWITCH‐AX‐1093616       1/4/2016 14:32   image002.png                                                               Attorney Client
SWITCH‐AX‐1093617 ‐ SWITCH‐AX‐1093617       1/4/2016 14:32   colo_network_cost_v 2 0.xlsx                                               Attorney Client
SWITCH‐AX‐1093618 ‐ SWITCH‐AX‐1093618       1/4/2016 14:32   24 Hour Fitness Network Proposal.xlsx                                      Attorney Client
SWITCH‐AX‐1093619 ‐ SWITCH‐AX‐1093619       1/4/2016 14:32   FW_ 24 Hour Fitness final summary.msg                                      Attorney Client
SWITCH‐AX‐1093620 ‐ SWITCH‐AX‐1093620       1/4/2016 14:32   image005.png                                                               Attorney Client
SWITCH‐AX‐1093621 ‐ SWITCH‐AX‐1093621       1/4/2016 14:32   FW_ MPLS_SIP Trunk Quotes.msg                                              Attorney Client
SWITCH‐AX‐1093622 ‐ SWITCH‐AX‐1093623       1/4/2016 14:32   Re_ City of Henderson SIP Connectivity.msg                                 Attorney Client
SWITCH‐AX‐1093624 ‐ SWITCH‐AX‐1093624       1/4/2016 14:32   no Title                                                                   Attorney Client
SWITCH‐AX‐1093625 ‐ SWITCH‐AX‐1093625       1/4/2016 14:32   image005.jpg                                                               Attorney Client
SWITCH‐AX‐1093626 ‐ SWITCH‐AX‐1093626       1/4/2016 14:32   Trace3 MPLS SIP Internet 20M CL Pricing.xlsx                               Attorney Client
SWITCH‐AX‐1093627 ‐ SWITCH‐AX‐1093629       1/4/2016 14:32   Exhibit A (Voice)_Blue Shield‐TDM and SIP 4‐11‐14.pdf                      Attorney Client
SWITCH‐AX‐1093630 ‐ SWITCH‐AX‐1093634       1/4/2016 14:32   RE_ BSC Racks and Power Strips.msg                                         Attorney Client
SWITCH‐AX‐1093635 ‐ SWITCH‐AX‐1093641       1/4/2016 14:32   Product Pricer Online Quote ‐ 30121107349330                               Attorney Client
SWITCH‐AX‐1093642 ‐ SWITCH‐AX‐1093645       1/4/2016 14:32   SIP Documentation.msg                                                      Attorney Client




                                                                         EXHIBIT 10, PAGE 1993
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 241 of 829


Bates                                   Document Date        Document Title                                                                                  Privilege
SWITCH‐AX‐1093646 ‐ SWITCH‐AX‐1093649       1/4/2016 14:32   Network Transformation                                                                          Attorney Client
SWITCH‐AX‐1093650 ‐ SWITCH‐AX‐1093650       1/4/2016 14:32   image005.png                                                                                    Attorney Client
SWITCH‐AX‐1093651 ‐ SWITCH‐AX‐1093657       1/4/2016 14:32   Product Pricer Online Quote ‐ 30121029200600                                                    Attorney Client
SWITCH‐AX‐1093658 ‐ SWITCH‐AX‐1093660       1/4/2016 14:32   Re_ SIP Carriers.msg                                                                            Attorney Client
SWITCH‐AX‐1093661 ‐ SWITCH‐AX‐1093661       1/4/2016 14:32   image007.png                                                                                    Attorney Client
SWITCH‐AX‐1093662 ‐ SWITCH‐AX‐1093662       1/4/2016 14:32   image002.png                                                                                    Attorney Client
SWITCH‐AX‐1093663 ‐ SWITCH‐AX‐1093663       1/4/2016 14:32   image007.png                                                                                    Attorney Client
SWITCH‐AX‐1093664 ‐ SWITCH‐AX‐1093664       1/4/2016 14:32   image002.png                                                                                    Attorney Client
SWITCH‐AX‐1093665 ‐ SWITCH‐AX‐1093665       1/4/2016 14:32   image006.png                                                                                    Attorney Client
SWITCH‐AX‐1093666 ‐ SWITCH‐AX‐1093666       1/4/2016 14:32   FW_ MPLS_SIP Trunk Quotes.msg                                                                   Attorney Client
SWITCH‐AX‐1093667 ‐ SWITCH‐AX‐1093667       1/4/2016 14:32   image001.png                                                                                    Attorney Client
SWITCH‐AX‐1093668 ‐ SWITCH‐AX‐1093668       1/4/2016 14:32   FW_ 24 Hour Fitness final summary.msg                                                           Attorney Client
SWITCH‐AX‐1093669 ‐ SWITCH‐AX‐1093669       1/4/2016 14:32   image001.png                                                                                    Attorney Client
SWITCH‐AX‐1093670 ‐ SWITCH‐AX‐1093671       1/4/2016 14:32   Re_ City of Henderson SIP Connectivity.msg                                                      Attorney Client
SWITCH‐AX‐1093672 ‐ SWITCH‐AX‐1093676       1/4/2016 14:32   RE_ Quote for Beachbody.msg                                                                     Attorney Client
SWITCH‐AX‐1093677 ‐ SWITCH‐AX‐1093681       1/4/2016 14:32   B614‐08‐004‐E.pdf                                                                               Attorney Client
SWITCH‐AX‐1093682 ‐ SWITCH‐AX‐1093682       1/4/2016 14:32   Untitled Spreadsheet                                                                            Attorney Client
SWITCH‐AX‐1093683 ‐ SWITCH‐AX‐1093683       1/4/2016 14:32   image006.png                                                                                    Attorney Client
SWITCH‐AX‐1093684 ‐ SWITCH‐AX‐1093684       1/4/2016 14:32   24 Hour Fitness Network Proposal.xlsx                                                           Attorney Client
SWITCH‐AX‐1093685 ‐ SWITCH‐AX‐1093685       1/4/2016 14:32   colo_network_cost_v 2 0.xlsx                                                                    Attorney Client
SWITCH‐AX‐1093686 ‐ SWITCH‐AX‐1093686       1/4/2016 14:32   Level 3 SIP Trunk.msg                                                                           Attorney Client
SWITCH‐AX‐1093687 ‐ SWITCH‐AX‐1093689       1/4/2016 14:32   FW_ Trace3 and Centurylink ‐ Native Ethernet MPLS Pricing.msg                                   Attorney Client
SWITCH‐AX‐1093690 ‐ SWITCH‐AX‐1093690       1/4/2016 14:32   image002.png                                                                                    Attorney Client
SWITCH‐AX‐1093691 ‐ SWITCH‐AX‐1093692       1/4/2016 15:03   no Title                                                                                        Attorney Client
SWITCH‐AX‐1093693 ‐ SWITCH‐AX‐1093693       1/4/2016 15:03   Financial Model.msg                                                                             Attorney Client
SWITCH‐AX‐1093694 ‐ SWITCH‐AX‐1093695       1/4/2016 15:03   RE_ Progress on Minutes Project.msg                                                             Attorney Client
SWITCH‐AX‐1093696 ‐ SWITCH‐AX‐1093696       1/4/2016 15:03   no Title                                                                                        Attorney Client
SWITCH‐AX‐1093697 ‐ SWITCH‐AX‐1093697       1/4/2016 15:03   Copy of USA Digital_1‐15EQIN_EOCN26_031307.xls                                                  Attorney Client
SWITCH‐AX‐1093698 ‐ SWITCH‐AX‐1093698       1/4/2016 15:03   image003.png                                                                                    Attorney Client
SWITCH‐AX‐1093699 ‐ SWITCH‐AX‐1093699       1/4/2016 15:03   Capacity Plan Phoenicia‐NACT July‐Dec 07_V.3_October25.xls                                      Attorney Client
SWITCH‐AX‐1093700 ‐ SWITCH‐AX‐1093700       1/4/2016 15:03   Wholesale Credit Application_0606 (2).doc                                                       Attorney Client
SWITCH‐AX‐1093701 ‐ SWITCH‐AX‐1093701       1/4/2016 15:03   RE_ VoIP quotes.msg                                                                             Attorney Client
SWITCH‐AX‐1093702 ‐ SWITCH‐AX‐1093702       1/4/2016 15:03   Copy of PowerNet Global Voice Interconnection Form.xls                                          Attorney Client
SWITCH‐AX‐1093703 ‐ SWITCH‐AX‐1093704       1/4/2016 15:03   FW_ New Forecast.msg                                                                            Attorney Client
SWITCH‐AX‐1093705 ‐ SWITCH‐AX‐1093705       1/4/2016 15:03   image001.png                                                                                    Attorney Client
SWITCH‐AX‐1093706 ‐ SWITCH‐AX‐1093708       1/4/2016 15:03   RE_ Urgent SIP Trunking!.msg                                                                    Attorney Client
SWITCH‐AX‐1093709 ‐ SWITCH‐AX‐1093709       1/4/2016 15:03   image001.png                                                                                    Attorney Client
SWITCH‐AX‐1093710 ‐ SWITCH‐AX‐1093711       1/4/2016 15:03   This Mutual Confidentiality Agreement is entered into on ________________________, 20____, by a Attorney Client
SWITCH‐AX‐1093712 ‐ SWITCH‐AX‐1093712       1/4/2016 15:03   voip opportunity..msg                                                                           Attorney Client
SWITCH‐AX‐1093713 ‐ SWITCH‐AX‐1093714       1/4/2016 15:03   Re_ Telmex Proposal.msg                                                                         Attorney Client
SWITCH‐AX‐1093715 ‐ SWITCH‐AX‐1093722       1/4/2016 15:03   Master Service Agreement Sinap‐tixUSAD‐72208‐A ‐ markup.doc                                     Attorney Client
SWITCH‐AX‐1093723 ‐ SWITCH‐AX‐1093726       1/4/2016 15:03   FW_ Telmex opportunity.msg                                                                      Attorney Client
SWITCH‐AX‐1093727 ‐ SWITCH‐AX‐1093727       1/4/2016 15:03   L# VOIP and contract.msg                                                                        Attorney Client
SWITCH‐AX‐1093728 ‐ SWITCH‐AX‐1093728       1/4/2016 15:03   Broadnet & USA Digital Yield Projections.xls                                                    Attorney Client
SWITCH‐AX‐1093729 ‐ SWITCH‐AX‐1093729       1/4/2016 15:03   no Title                                                                                        Attorney Client
SWITCH‐AX‐1093730 ‐ SWITCH‐AX‐1093730       1/4/2016 15:03   image002.png                                                                                    Attorney Client




                                                                         EXHIBIT 10, PAGE 1994
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 242 of 829


Bates                                   Document Date        Document Title                                                                                  Privilege
SWITCH‐AX‐1093731 ‐ SWITCH‐AX‐1093731       1/4/2016 15:03   voip rate decks.msg                                                                             Attorney Client
SWITCH‐AX‐1093732 ‐ SWITCH‐AX‐1093733       1/4/2016 15:03   no Title                                                                                        Attorney Client
SWITCH‐AX‐1093734 ‐ SWITCH‐AX‐1093734       1/4/2016 15:03   no Title                                                                                        Attorney Client
SWITCH‐AX‐1093735 ‐ SWITCH‐AX‐1093735       1/4/2016 15:03   image002.png                                                                                    Attorney Client
SWITCH‐AX‐1093736 ‐ SWITCH‐AX‐1093737       1/4/2016 15:03   This Mutual Confidentiality Agreement is entered into on ________________________, 20____, by a Attorney Client
SWITCH‐AX‐1093738 ‐ SWITCH‐AX‐1093740       1/4/2016 15:03   RE_ Urgent SIP Trunking!.msg                                                                    Attorney Client
SWITCH‐AX‐1093741 ‐ SWITCH‐AX‐1093741       1/4/2016 15:03   voip rate decks.msg                                                                             Attorney Client
SWITCH‐AX‐1093742 ‐ SWITCH‐AX‐1093742       1/4/2016 15:03   Copy of PowerNet Global Voice Interconnection Form.xls                                          Attorney Client
SWITCH‐AX‐1093743 ‐ SWITCH‐AX‐1093743       1/4/2016 15:03   image001.png                                                                                    Attorney Client
SWITCH‐AX‐1093744 ‐ SWITCH‐AX‐1093745       1/4/2016 15:03   Re_ Telmex Proposal.msg                                                                         Attorney Client
SWITCH‐AX‐1093746 ‐ SWITCH‐AX‐1093746       1/4/2016 15:03   Copy of USA Digital_1‐15EQIN_EOCN26_031307.xls                                                  Attorney Client
SWITCH‐AX‐1093747 ‐ SWITCH‐AX‐1093747       1/4/2016 15:03   L# VOIP and contract.msg                                                                        Attorney Client
SWITCH‐AX‐1093748 ‐ SWITCH‐AX‐1093748       1/4/2016 15:03   image001.png                                                                                    Attorney Client
SWITCH‐AX‐1093749 ‐ SWITCH‐AX‐1093749       1/4/2016 15:03   voip opportunity..msg                                                                           Attorney Client
SWITCH‐AX‐1093750 ‐ SWITCH‐AX‐1093750       1/4/2016 15:03   Capacity Plan Phoenicia‐NACT July‐Dec 07_V.3_October25.xls                                      Attorney Client
SWITCH‐AX‐1093751 ‐ SWITCH‐AX‐1093751       1/4/2016 15:03   Financial Model.msg                                                                             Attorney Client
SWITCH‐AX‐1093752 ‐ SWITCH‐AX‐1093752       1/4/2016 15:03   image003.png                                                                                    Attorney Client
SWITCH‐AX‐1093753 ‐ SWITCH‐AX‐1093753       1/4/2016 15:03   Wholesale Credit Application_0606 (2).doc                                                       Attorney Client
SWITCH‐AX‐1093754 ‐ SWITCH‐AX‐1093755       1/4/2016 15:03   RE_ Progress on Minutes Project.msg                                                             Attorney Client
SWITCH‐AX‐1093756 ‐ SWITCH‐AX‐1093759       1/4/2016 15:03   FW_ Telmex opportunity.msg                                                                      Attorney Client
SWITCH‐AX‐1093760 ‐ SWITCH‐AX‐1093760       1/4/2016 15:03   no Title                                                                                        Attorney Client
SWITCH‐AX‐1093761 ‐ SWITCH‐AX‐1093761       1/4/2016 15:03   RE_ VoIP quotes.msg                                                                             Attorney Client
SWITCH‐AX‐1093762 ‐ SWITCH‐AX‐1093762       1/4/2016 15:03   Broadnet & USA Digital Yield Projections.xls                                                    Attorney Client
SWITCH‐AX‐1093763 ‐ SWITCH‐AX‐1093770       1/4/2016 15:03   Master Service Agreement Sinap‐tixUSAD‐72208‐A ‐ markup.doc                                     Attorney Client
SWITCH‐AX‐1093771 ‐ SWITCH‐AX‐1093772       1/4/2016 15:03   FW_ New Forecast.msg                                                                            Attorney Client
SWITCH‐AX‐1093773 ‐ SWITCH‐AX‐1093774       1/4/2016 15:05   no Title                                                                                        Attorney Client
SWITCH‐AX‐1093775 ‐ SWITCH‐AX‐1093775       1/4/2016 15:05   image007.png                                                                                    Attorney Client
SWITCH‐AX‐1093776 ‐ SWITCH‐AX‐1093776       1/4/2016 15:05   image007.png                                                                                    Attorney Client
SWITCH‐AX‐1093777 ‐ SWITCH‐AX‐1093778       1/4/2016 15:05   Re_ City of Henderson SIP Connectivity.msg                                                      Attorney Client
SWITCH‐AX‐1093779 ‐ SWITCH‐AX‐1093783       1/4/2016 15:05   RE_ BSC Racks and Power Strips.msg                                                              Attorney Client
SWITCH‐AX‐1093784 ‐ SWITCH‐AX‐1093784       1/4/2016 15:05   image001.png                                                                                    Attorney Client
SWITCH‐AX‐1093785 ‐ SWITCH‐AX‐1093785       1/4/2016 15:05   FW_ 24 Hour Fitness final summary.msg                                                           Attorney Client
SWITCH‐AX‐1093786 ‐ SWITCH‐AX‐1093789       1/4/2016 15:05   Network Transformation                                                                          Attorney Client
SWITCH‐AX‐1093790 ‐ SWITCH‐AX‐1093792       1/4/2016 15:05   FW_ Trace3 and Centurylink ‐ Native Ethernet MPLS Pricing.msg                                   Attorney Client
SWITCH‐AX‐1093793 ‐ SWITCH‐AX‐1093793       1/4/2016 15:05   image002.png                                                                                    Attorney Client
SWITCH‐AX‐1093794 ‐ SWITCH‐AX‐1093798       1/4/2016 15:05   B614‐08‐004‐E.pdf                                                                               Attorney Client
SWITCH‐AX‐1093799 ‐ SWITCH‐AX‐1093799       1/4/2016 15:05   image005.png                                                                                    Attorney Client
SWITCH‐AX‐1093800 ‐ SWITCH‐AX‐1093800       1/4/2016 15:05   Level 3 SIP Trunk.msg                                                                           Attorney Client
SWITCH‐AX‐1093801 ‐ SWITCH‐AX‐1093805       1/4/2016 15:05   RE_ Quote for Beachbody.msg                                                                     Attorney Client
SWITCH‐AX‐1093806 ‐ SWITCH‐AX‐1093806       1/4/2016 15:05   image002.png                                                                                    Attorney Client
SWITCH‐AX‐1093807 ‐ SWITCH‐AX‐1093813       1/4/2016 15:05   Product Pricer Online Quote ‐ 30121029200600                                                    Attorney Client
SWITCH‐AX‐1093814 ‐ SWITCH‐AX‐1093817       1/4/2016 15:05   SIP Documentation.msg                                                                           Attorney Client
SWITCH‐AX‐1093818 ‐ SWITCH‐AX‐1093818       1/4/2016 15:05   image006.png                                                                                    Attorney Client
SWITCH‐AX‐1093819 ‐ SWITCH‐AX‐1093819       1/4/2016 15:05   image001.png                                                                                    Attorney Client
SWITCH‐AX‐1093820 ‐ SWITCH‐AX‐1093820       1/4/2016 15:05   Trace3 MPLS SIP Internet 20M CL Pricing.xlsx                                                    Attorney Client
SWITCH‐AX‐1093821 ‐ SWITCH‐AX‐1093821       1/4/2016 15:05   image005.jpg                                                                                    Attorney Client




                                                                         EXHIBIT 10, PAGE 1995
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 243 of 829


Bates                                   Document Date        Document Title                                                  Privilege
SWITCH‐AX‐1093822 ‐ SWITCH‐AX‐1093822       1/4/2016 15:05   image006.png                                                    Attorney Client
SWITCH‐AX‐1093823 ‐ SWITCH‐AX‐1093829       1/4/2016 15:05   Product Pricer Online Quote ‐ 30121107349330                    Attorney Client
SWITCH‐AX‐1093830 ‐ SWITCH‐AX‐1093830       1/4/2016 15:05   Untitled Spreadsheet                                            Attorney Client
SWITCH‐AX‐1093831 ‐ SWITCH‐AX‐1093831       1/4/2016 15:05   image001.png                                                    Attorney Client
SWITCH‐AX‐1093832 ‐ SWITCH‐AX‐1093832       1/4/2016 15:05   colo_network_cost_v 2 0.xlsx                                    Attorney Client
SWITCH‐AX‐1093833 ‐ SWITCH‐AX‐1093833       1/4/2016 15:05   24 Hour Fitness Network Proposal.xlsx                           Attorney Client
SWITCH‐AX‐1093834 ‐ SWITCH‐AX‐1093834       1/4/2016 15:05   image002.png                                                    Attorney Client
SWITCH‐AX‐1093835 ‐ SWITCH‐AX‐1093837       1/4/2016 15:05   Exhibit A (Voice)_Blue Shield‐TDM and SIP 4‐11‐14.pdf           Attorney Client
SWITCH‐AX‐1093838 ‐ SWITCH‐AX‐1093838       1/4/2016 15:05   FW_ MPLS_SIP Trunk Quotes.msg                                   Attorney Client
SWITCH‐AX‐1093839 ‐ SWITCH‐AX‐1093841       1/4/2016 15:05   Re_ SIP Carriers.msg                                            Attorney Client
SWITCH‐AX‐1093842 ‐ SWITCH‐AX‐1093843       1/4/2016 15:05   no Title                                                        Attorney Client
SWITCH‐AX‐1093844 ‐ SWITCH‐AX‐1093845       1/4/2016 15:05   FW_ Trace 3 Power Specs.msg                                     Attorney Client
SWITCH‐AX‐1093846 ‐ SWITCH‐AX‐1093846       1/4/2016 15:05   quotes.xlsx                                                     Attorney Client
SWITCH‐AX‐1093847 ‐ SWITCH‐AX‐1093847       1/4/2016 15:05   Trace 3 deal.msg                                                Attorney Client
SWITCH‐AX‐1093848 ‐ SWITCH‐AX‐1093848       1/4/2016 15:05   VoIP offering.msg                                               Attorney Client
SWITCH‐AX‐1093849 ‐ SWITCH‐AX‐1093849       1/4/2016 15:05   XO pricing.xlsx                                                 Attorney Client
SWITCH‐AX‐1093850 ‐ SWITCH‐AX‐1093851       1/4/2016 15:05   RE_ VZ bill.msg                                                 Attorney Client
SWITCH‐AX‐1093852 ‐ SWITCH‐AX‐1093852       1/4/2016 15:05   image002.png                                                    Attorney Client
SWITCH‐AX‐1093853 ‐ SWITCH‐AX‐1093853       1/4/2016 15:05   Service Order_Trace 3_Colo_IP.xlsx                              Attorney Client
SWITCH‐AX‐1093854 ‐ SWITCH‐AX‐1093854       1/4/2016 15:05   24 Hour Fitness Network Proposal.xlsx                           Attorney Client
SWITCH‐AX‐1093855 ‐ SWITCH‐AX‐1093856       1/4/2016 15:05   RE_ SIP.msg                                                     Attorney Client
SWITCH‐AX‐1093857 ‐ SWITCH‐AX‐1093857       1/4/2016 15:05   FW_ VOIP setup.msg                                              Attorney Client
SWITCH‐AX‐1093858 ‐ SWITCH‐AX‐1093860       1/4/2016 15:05   BJ's.msg                                                        Attorney Client
SWITCH‐AX‐1093861 ‐ SWITCH‐AX‐1093895       1/4/2016 15:05   FW_ 24 Hour _ Trace 3 _ SWITCH Meeting Next Steps.msg           Attorney Client
SWITCH‐AX‐1093896 ‐ SWITCH‐AX‐1093896       1/4/2016 15:05   VZ bill_ 24Hour_February.xls                                    Attorney Client
SWITCH‐AX‐1093897 ‐ SWITCH‐AX‐1093897       1/4/2016 15:05   image001.png                                                    Attorney Client
SWITCH‐AX‐1093898 ‐ SWITCH‐AX‐1093898       1/4/2016 15:05   Trace 3 SO Colo_Transport 9.6.11.xlsx                           Attorney Client
SWITCH‐AX‐1093899 ‐ SWITCH‐AX‐1093899       1/4/2016 15:05   image002.png                                                    Attorney Client
SWITCH‐AX‐1093900 ‐ SWITCH‐AX‐1093901       1/4/2016 15:05   no Title                                                        Attorney Client
SWITCH‐AX‐1093902 ‐ SWITCH‐AX‐1093902       1/4/2016 15:05   FW_ USAD.msg                                                    Attorney Client
SWITCH‐AX‐1093903 ‐ SWITCH‐AX‐1093903       1/4/2016 15:05   USAD Qwest rates 20080728.zip                                   Attorney Client
SWITCH‐AX‐1093904 ‐ SWITCH‐AX‐1093911       1/4/2016 15:05   MSA Sinap‐tix USAD V6 08‐07‐08 CLEAN.DOC                        Attorney Client
SWITCH‐AX‐1093912 ‐ SWITCH‐AX‐1093914       1/4/2016 15:05   FW_ OC3 Service Order.msg                                       Attorney Client
SWITCH‐AX‐1093915 ‐ SWITCH‐AX‐1093915       1/4/2016 15:05   New Customer.msg                                                Attorney Client
SWITCH‐AX‐1093916 ‐ SWITCH‐AX‐1093923       1/4/2016 15:05   MSA Sinap‐tix USAD V6 08‐07‐08 CLEAN.DOC                        Attorney Client
SWITCH‐AX‐1093924 ‐ SWITCH‐AX‐1093924       1/4/2016 15:05   USAD Toll Free Interstate and Intrastate Rates 2008‐08‐07.xls   Attorney Client
SWITCH‐AX‐1093925 ‐ SWITCH‐AX‐1093925       1/4/2016 15:05   LiveOps _ Switch telephony follow up.msg                        Attorney Client
SWITCH‐AX‐1093926 ‐ SWITCH‐AX‐1093956       1/4/2016 15:05   USAD Invoice ‐ 20090701.xlsx                                    Attorney Client
SWITCH‐AX‐1093957 ‐ SWITCH‐AX‐1093957       1/4/2016 15:05   DataTel Rate Dispute.msg                                        Attorney Client
SWITCH‐AX‐1093958 ‐ SWITCH‐AX‐1093958       1/4/2016 15:05   no Title                                                        Attorney Client
SWITCH‐AX‐1093959 ‐ SWITCH‐AX‐1093960       1/4/2016 15:05   FW_ 6 NEW DS3 Orders 4‐16‐09.msg                                Attorney Client
SWITCH‐AX‐1093961 ‐ SWITCH‐AX‐1093961       1/4/2016 15:05   USAD Qwest rates 20080728.csv                                   Attorney Client
SWITCH‐AX‐1093962 ‐ SWITCH‐AX‐1093962       1/4/2016 15:05   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1093963 ‐ SWITCH‐AX‐1093963       1/4/2016 15:05   News Corp RFP ‐ Vendor FAQ Document.msg                         Attorney Client
SWITCH‐AX‐1093964 ‐ SWITCH‐AX‐1093964       1/4/2016 15:05   LiveopsPO.pdf                                                   Attorney Client
SWITCH‐AX‐1093965 ‐ SWITCH‐AX‐1093966       1/4/2016 15:05   FW_ USA Digital Disputed Items ‐ SinapTix.msg                   Attorney Client




                                                                          EXHIBIT 10, PAGE 1996
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 244 of 829


Bates                                   Document Date        Document Title                                                             Privilege
SWITCH‐AX‐1093967 ‐ SWITCH‐AX‐1093997       1/4/2016 15:05   USAD Invoice ‐ 20090701.xlsx                                               Attorney Client
SWITCH‐AX‐1093998 ‐ SWITCH‐AX‐1093999       1/4/2016 15:05   RE_ Follow‐up L3.msg                                                       Attorney Client
SWITCH‐AX‐1094000 ‐ SWITCH‐AX‐1094001       1/4/2016 15:05   FW_ USA Digital Disputed Items ‐ SinapTix.msg                              Attorney Client
SWITCH‐AX‐1094002 ‐ SWITCH‐AX‐1094002       1/4/2016 15:05   USAD Qwest rates 20080728.zip                                              Attorney Client
SWITCH‐AX‐1094003 ‐ SWITCH‐AX‐1094003       1/4/2016 15:05   USAD International & Extended Area Rates 2008‐08‐07.xls                    Attorney Client
SWITCH‐AX‐1094004 ‐ SWITCH‐AX‐1094004       1/4/2016 15:05   USAD Toll Free Interstate and Intrastate Rates 2008‐08‐07.xls              Attorney Client
SWITCH‐AX‐1094005 ‐ SWITCH‐AX‐1094005       1/4/2016 15:05   image001.png                                                               Attorney Client
SWITCH‐AX‐1094006 ‐ SWITCH‐AX‐1094007       1/4/2016 15:05   RE_ CORE follow‐up call.msg                                                Attorney Client
SWITCH‐AX‐1094008 ‐ SWITCH‐AX‐1094008       1/4/2016 15:05   no Title                                                                   Attorney Client
SWITCH‐AX‐1094009 ‐ SWITCH‐AX‐1094009       1/4/2016 15:05   News Corp Telecom Sourcing FAQs 2010‐03‐19 FINAL.xls                       Attorney Client
SWITCH‐AX‐1094010 ‐ SWITCH‐AX‐1094010       1/4/2016 15:05   no Title                                                                   Attorney Client
SWITCH‐AX‐1094011 ‐ SWITCH‐AX‐1094013       1/4/2016 15:05   RE_ Update_ Services.msg                                                   Attorney Client
SWITCH‐AX‐1094014 ‐ SWITCH‐AX‐1094016       1/4/2016 15:05   LiveOps outbound calling pattern.msg                                       Attorney Client
SWITCH‐AX‐1094017 ‐ SWITCH‐AX‐1094017       1/4/2016 15:05   no Title                                                                   Attorney Client
SWITCH‐AX‐1094018 ‐ SWITCH‐AX‐1094018       1/4/2016 15:05   FW_ USAD.msg                                                               Attorney Client
SWITCH‐AX‐1094019 ‐ SWITCH‐AX‐1094019       1/4/2016 15:05   RE_ VOIP network out of Vegas.msg                                          Attorney Client
SWITCH‐AX‐1094020 ‐ SWITCH‐AX‐1094020       1/4/2016 15:05   no Title                                                                   Attorney Client
SWITCH‐AX‐1094021 ‐ SWITCH‐AX‐1094021       1/4/2016 15:05   LiveOps Outbound Calling Pattern_normalized.xlsx                           Attorney Client
SWITCH‐AX‐1094022 ‐ SWITCH‐AX‐1094022       1/4/2016 15:05   USAD Qwest rates 20080728.csv                                              Attorney Client
SWITCH‐AX‐1094023 ‐ SWITCH‐AX‐1094023       1/4/2016 15:05   USAD Qwest rates 20080728.csv                                              Attorney Client
SWITCH‐AX‐1094024 ‐ SWITCH‐AX‐1094024       1/4/2016 15:05   My contack info.msg                                                        Attorney Client
SWITCH‐AX‐1094025 ‐ SWITCH‐AX‐1094025       1/4/2016 15:05   DataTel Rate Dispute.msg                                                   Attorney Client
SWITCH‐AX‐1094026 ‐ SWITCH‐AX‐1094026       1/4/2016 15:05   LiveopsPO.pdf                                                              Attorney Client
SWITCH‐AX‐1094027 ‐ SWITCH‐AX‐1094028       1/4/2016 15:05   RE_ OC3 Pricing (Temporary).msg                                            Attorney Client
SWITCH‐AX‐1094029 ‐ SWITCH‐AX‐1094029       1/4/2016 15:05   Master Services                                                            Attorney Client
SWITCH‐AX‐1094030 ‐ SWITCH‐AX‐1094030       1/4/2016 15:05   USAD International & Extended Area Rates 2008‐08‐07.xls                    Attorney Client
SWITCH‐AX‐1094031 ‐ SWITCH‐AX‐1094031       1/4/2016 15:05   no Title                                                                   Attorney Client
SWITCH‐AX‐1094032 ‐ SWITCH‐AX‐1094032       1/4/2016 15:05   USAD Qwest rates 20080728.csv                                              Attorney Client
SWITCH‐AX‐1094033 ‐ SWITCH‐AX‐1094033       1/4/2016 15:05   image002.png                                                               Attorney Client
SWITCH‐AX‐1094034 ‐ SWITCH‐AX‐1094035       1/4/2016 15:05   Re_ Re‐introductions (VOIP capabilties and opportunities).msg              Attorney Client
SWITCH‐AX‐1094036 ‐ SWITCH‐AX‐1094055       1/4/2016 15:05   PowerPoint Presentation                                                    Attorney Client
SWITCH‐AX‐1094056 ‐ SWITCH‐AX‐1094057       1/4/2016 15:05   RE_ OC3 Pricing (Temporary).msg                                            Attorney Client
SWITCH‐AX‐1094058 ‐ SWITCH‐AX‐1094060       1/4/2016 15:05   FW_ OC3 Service Order.msg                                                  Attorney Client
SWITCH‐AX‐1094061 ‐ SWITCH‐AX‐1094061       1/4/2016 15:05   Switch‐6DS3‐ORDER FORM ‐ PL MPL.xls                                        Attorney Client
SWITCH‐AX‐1094062 ‐ SWITCH‐AX‐1094062       1/4/2016 15:05   no Title                                                                   Attorney Client
SWITCH‐AX‐1094063 ‐ SWITCH‐AX‐1094063       1/4/2016 15:05   no Title                                                                   Attorney Client
SWITCH‐AX‐1094064 ‐ SWITCH‐AX‐1094065       1/4/2016 16:07   no Title                                                                   Attorney Client
SWITCH‐AX‐1094066 ‐ SWITCH‐AX‐1094073       1/4/2016 16:07   420602137_v 1_Plaintiffs Supplemental Answers to D_s Third ROGs (2).docx   Attorney Client
SWITCH‐AX‐1094074 ‐ SWITCH‐AX‐1094077       1/4/2016 16:19   no Title                                                                   Attorney Client
SWITCH‐AX‐1094078 ‐ SWITCH‐AX‐1094078       1/4/2016 16:19   image002.jpg                                                               Attorney Client
SWITCH‐AX‐1094079 ‐ SWITCH‐AX‐1094079       1/4/2016 16:19   ONEm Switch Signed 11122015.pdf                                            Attorney Client
SWITCH‐AX‐1094080 ‐ SWITCH‐AX‐1094080       1/4/2016 16:19   image004.jpg                                                               Attorney Client
SWITCH‐AX‐1094081 ‐ SWITCH‐AX‐1094088       1/4/2016 16:19   RE_ Supernap ‐ images and video .msg                                       Attorney Client
SWITCH‐AX‐1094089 ‐ SWITCH‐AX‐1094089       1/4/2016 16:19   image003.jpg                                                               Attorney Client
SWITCH‐AX‐1094090 ‐ SWITCH‐AX‐1094098       1/4/2016 16:19   FW_ (Action Required) FW_ Supernap ‐ images and video .msg                 Attorney Client
SWITCH‐AX‐1094099 ‐ SWITCH‐AX‐1094099       1/4/2016 16:19   image004.jpg                                                               Attorney Client




                                                                         EXHIBIT 10, PAGE 1997
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 245 of 829


Bates                                   Document Date        Document Title                                               Privilege
SWITCH‐AX‐1094100 ‐ SWITCH‐AX‐1094102       1/4/2016 16:19   GE‐L2 London ‐Vegas.xls                                      Attorney Client
SWITCH‐AX‐1094103 ‐ SWITCH‐AX‐1094103       1/4/2016 16:19   image003.png                                                 Attorney Client
SWITCH‐AX‐1094104 ‐ SWITCH‐AX‐1094104       1/4/2016 16:19   image003.jpg                                                 Attorney Client
SWITCH‐AX‐1094105 ‐ SWITCH‐AX‐1094106       1/4/2016 16:19   Joe‐HK‐LAS 1G ServiceOrder.pdf                               Attorney Client
SWITCH‐AX‐1094107 ‐ SWITCH‐AX‐1094110       1/4/2016 16:19   no Title                                                     Attorney Client
SWITCH‐AX‐1094111 ‐ SWITCH‐AX‐1094111       1/4/2016 16:19   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1094112 ‐ SWITCH‐AX‐1094112       1/4/2016 16:19   image003.png                                                 Attorney Client
SWITCH‐AX‐1094113 ‐ SWITCH‐AX‐1094114       1/4/2016 16:19   Joe‐HK‐LAS 1G ServiceOrder.pdf                               Attorney Client
SWITCH‐AX‐1094115 ‐ SWITCH‐AX‐1094117       1/4/2016 16:19   GE‐L2 London ‐Vegas.xls                                      Attorney Client
SWITCH‐AX‐1094118 ‐ SWITCH‐AX‐1094118       1/4/2016 16:19   ONEm Switch Signed 11122015.pdf                              Attorney Client
SWITCH‐AX‐1094119 ‐ SWITCH‐AX‐1094127       1/4/2016 16:19   FW_ (Action Required) FW_ Supernap ‐ images and video .msg   Attorney Client
SWITCH‐AX‐1094128 ‐ SWITCH‐AX‐1094128       1/4/2016 16:19   image004.jpg                                                 Attorney Client
SWITCH‐AX‐1094129 ‐ SWITCH‐AX‐1094129       1/4/2016 16:19   image003.jpg                                                 Attorney Client
SWITCH‐AX‐1094130 ‐ SWITCH‐AX‐1094130       1/4/2016 16:19   image003.jpg                                                 Attorney Client
SWITCH‐AX‐1094131 ‐ SWITCH‐AX‐1094131       1/4/2016 16:19   image004.jpg                                                 Attorney Client
SWITCH‐AX‐1094132 ‐ SWITCH‐AX‐1094139       1/4/2016 16:19   RE_ Supernap ‐ images and video .msg                         Attorney Client
SWITCH‐AX‐1094140 ‐ SWITCH‐AX‐1094140       1/4/2016 16:27   no Title                                                     Attorney Client
SWITCH‐AX‐1094141 ‐ SWITCH‐AX‐1094141       1/4/2016 16:27   2016 Revenue Template_110915 ‐ Scenario 1_v7_FINAL.xlsx      Attorney Client
SWITCH‐AX‐1094142 ‐ SWITCH‐AX‐1094142       1/4/2016 16:31   Collection Report 160104.xls                                 Attorney Client
SWITCH‐AX‐1094143 ‐ SWITCH‐AX‐1094147       1/4/2016 17:04   no Title                                                     Attorney Client
SWITCH‐AX‐1094148 ‐ SWITCH‐AX‐1094148       1/4/2016 17:04   image004.jpg                                                 Attorney Client
SWITCH‐AX‐1094149 ‐ SWITCH‐AX‐1094157       1/4/2016 17:04   FW_ (Action Required) FW_ Supernap ‐ images and video .msg   Attorney Client
SWITCH‐AX‐1094158 ‐ SWITCH‐AX‐1094158       1/4/2016 17:04   image004.jpg                                                 Attorney Client
SWITCH‐AX‐1094159 ‐ SWITCH‐AX‐1094160       1/4/2016 17:04   Joe‐HK‐LAS 1G ServiceOrder.pdf                               Attorney Client
SWITCH‐AX‐1094161 ‐ SWITCH‐AX‐1094161       1/4/2016 17:04   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1094162 ‐ SWITCH‐AX‐1094162       1/4/2016 17:04   image003.png                                                 Attorney Client
SWITCH‐AX‐1094163 ‐ SWITCH‐AX‐1094163       1/4/2016 17:04   image003.jpg                                                 Attorney Client
SWITCH‐AX‐1094164 ‐ SWITCH‐AX‐1094164       1/4/2016 17:04   ONEm Switch Signed 11122015.pdf                              Attorney Client
SWITCH‐AX‐1094165 ‐ SWITCH‐AX‐1094165       1/4/2016 17:04   image003.jpg                                                 Attorney Client
SWITCH‐AX‐1094166 ‐ SWITCH‐AX‐1094168       1/4/2016 17:04   GE‐L2 London ‐Vegas.xls                                      Attorney Client
SWITCH‐AX‐1094169 ‐ SWITCH‐AX‐1094176       1/4/2016 17:04   RE_ Supernap ‐ images and video .msg                         Attorney Client
SWITCH‐AX‐1094177 ‐ SWITCH‐AX‐1094181       1/4/2016 17:04   no Title                                                     Attorney Client
SWITCH‐AX‐1094182 ‐ SWITCH‐AX‐1094182       1/4/2016 17:04   image004.jpg                                                 Attorney Client
SWITCH‐AX‐1094183 ‐ SWITCH‐AX‐1094183       1/4/2016 17:04   image003.jpg                                                 Attorney Client
SWITCH‐AX‐1094184 ‐ SWITCH‐AX‐1094192       1/4/2016 17:04   FW_ (Action Required) FW_ Supernap ‐ images and video .msg   Attorney Client
SWITCH‐AX‐1094193 ‐ SWITCH‐AX‐1094193       1/4/2016 17:04   image003.png                                                 Attorney Client
SWITCH‐AX‐1094194 ‐ SWITCH‐AX‐1094194       1/4/2016 17:04   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1094195 ‐ SWITCH‐AX‐1094195       1/4/2016 17:04   ONEm Switch Signed 11122015.pdf                              Attorney Client
SWITCH‐AX‐1094196 ‐ SWITCH‐AX‐1094198       1/4/2016 17:04   GE‐L2 London ‐Vegas.xls                                      Attorney Client
SWITCH‐AX‐1094199 ‐ SWITCH‐AX‐1094199       1/4/2016 17:04   image004.jpg                                                 Attorney Client
SWITCH‐AX‐1094200 ‐ SWITCH‐AX‐1094200       1/4/2016 17:04   image003.jpg                                                 Attorney Client
SWITCH‐AX‐1094201 ‐ SWITCH‐AX‐1094202       1/4/2016 17:04   Joe‐HK‐LAS 1G ServiceOrder.pdf                               Attorney Client
SWITCH‐AX‐1094203 ‐ SWITCH‐AX‐1094210       1/4/2016 17:04   RE_ Supernap ‐ images and video .msg                         Attorney Client
SWITCH‐AX‐1094211 ‐ SWITCH‐AX‐1094211       1/4/2016 17:05   no Title                                                     Attorney Client
SWITCH‐AX‐1094212 ‐ SWITCH‐AX‐1094221       1/4/2016 17:05   T351‐07‐001‐M.pdf                                            Attorney Client
SWITCH‐AX‐1094222 ‐ SWITCH‐AX‐1094222       1/4/2016 17:05   no Title                                                     Attorney Client




                                                                         EXHIBIT 10, PAGE 1998
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 246 of 829


Bates                                   Document Date        Document Title                                                                     Privilege
SWITCH‐AX‐1094223 ‐ SWITCH‐AX‐1094232       1/4/2016 17:05   T351‐07‐001‐M.pdf                                                                  Attorney Client
SWITCH‐AX‐1094233 ‐ SWITCH‐AX‐1094234       1/4/2016 18:41   no Title                                                                           Attorney Client
SWITCH‐AX‐1094235 ‐ SWITCH‐AX‐1094242       1/4/2016 18:41   420602560_v 1_Plaintiffs Supplemental Answers to D_s Third ROGs (Revised....docx   Attorney Client
SWITCH‐AX‐1094243 ‐ SWITCH‐AX‐1094243       1/4/2016 19:40   no Title                                                                           Attorney Client
SWITCH‐AX‐1094244 ‐ SWITCH‐AX‐1094245       1/4/2016 19:40   SI Structure 11‐23‐15.docx                                                         Attorney Client
SWITCH‐AX‐1094246 ‐ SWITCH‐AX‐1094246       1/4/2016 19:40   2016 Revenue Template_110915 ‐ Scenario 1_v7_FINAL.xlsx                            Attorney Client
SWITCH‐AX‐1094247 ‐ SWITCH‐AX‐1094248       1/4/2016 19:40   Microsoft PowerPoint ‐ Project Cheetah Teaser_v13                                  Attorney Client
SWITCH‐AX‐1094249 ‐ SWITCH‐AX‐1094249       1/4/2016 20:11   no Title                                                                           Attorney Client
SWITCH‐AX‐1094250 ‐ SWITCH‐AX‐1094250       1/4/2016 20:11   2016 Revenue Template_110915 ‐ Scenario 1_v7_FINAL.xlsx                            Attorney Client
SWITCH‐AX‐1094251 ‐ SWITCH‐AX‐1094252       1/4/2016 20:11   no Title                                                                           Attorney Client
SWITCH‐AX‐1094253 ‐ SWITCH‐AX‐1094256       1/4/2016 20:11   3f ‐ Form of Manager Award Agreement.pdf                                           Attorney Client
SWITCH‐AX‐1094257 ‐ SWITCH‐AX‐1094257       1/4/2016 20:11   1a ‐ Nom and Gov Comm Mtg Agenda.pdf                                               Attorney Client
SWITCH‐AX‐1094258 ‐ SWITCH‐AX‐1094258       1/4/2016 20:11   3a ‐ Manager Mtg Agenda.pdf                                                        Attorney Client
SWITCH‐AX‐1094259 ‐ SWITCH‐AX‐1094261       1/4/2016 20:11   2b ‐ 09‐17‐2015 Comp Comm Mtg Minutes.pdf                                          Attorney Client
SWITCH‐AX‐1094262 ‐ SWITCH‐AX‐1094272       1/4/2016 20:11   3e ‐ 2016 Budget.pdf                                                               Attorney Client
SWITCH‐AX‐1094273 ‐ SWITCH‐AX‐1094280       1/4/2016 20:11   3c ‐ 09‐17‐2015 Manager Mtg Minutes.pdf                                            Attorney Client
SWITCH‐AX‐1094281 ‐ SWITCH‐AX‐1094282       1/4/2016 20:11   3d ‐ Budget v. Actual at 10‐31‐2015.pdf                                            Attorney Client
SWITCH‐AX‐1094283 ‐ SWITCH‐AX‐1094284       1/4/2016 20:11   1b ‐ 09‐17‐2015 Nom and Gov Comm Mtg Minutes.pdf                                   Attorney Client
SWITCH‐AX‐1094285 ‐ SWITCH‐AX‐1094285       1/4/2016 20:11   12‐03‐2015 Board Package.zip                                                       Attorney Client
SWITCH‐AX‐1094286 ‐ SWITCH‐AX‐1094287       1/4/2016 20:11   3b ‐ Proposed Manager Resolutions.pdf                                              Attorney Client
SWITCH‐AX‐1094288 ‐ SWITCH‐AX‐1094288       1/4/2016 20:11   2a ‐ Comp Comm Mtg Agenda.pdf                                                      Attorney Client
SWITCH‐AX‐1094289 ‐ SWITCH‐AX‐1094290       1/4/2016 23:24   no Title                                                                           Attorney Client
SWITCH‐AX‐1094291 ‐ SWITCH‐AX‐1094340       1/4/2016 23:24   TITLE                                                                              Attorney Client
SWITCH‐AX‐1094341 ‐ SWITCH‐AX‐1094342       1/4/2016 23:24   no Title                                                                           Attorney Client
SWITCH‐AX‐1094343 ‐ SWITCH‐AX‐1094392       1/4/2016 23:24   TITLE                                                                              Attorney Client
SWITCH‐AX‐1094393 ‐ SWITCH‐AX‐1094395       1/4/2016 23:29   no Title                                                                           Attorney Client
SWITCH‐AX‐1094396 ‐ SWITCH‐AX‐1094398        1/5/2016 0:24   no Title                                                                           Attorney Client
SWITCH‐AX‐1094399 ‐ SWITCH‐AX‐1094402        1/5/2016 9:10   no Title                                                                           Attorney Client
SWITCH‐AX‐1094403 ‐ SWITCH‐AX‐1094406        1/5/2016 9:12   no Title                                                                           Attorney Client
SWITCH‐AX‐1094407 ‐ SWITCH‐AX‐1094411        1/5/2016 9:52   no Title                                                                           Attorney Client
SWITCH‐AX‐1094412 ‐ SWITCH‐AX‐1094412       1/5/2016 10:55   no Title                                                                           Attorney Client
SWITCH‐AX‐1094413 ‐ SWITCH‐AX‐1094413       1/5/2016 10:55   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1094414 ‐ SWITCH‐AX‐1094414       1/5/2016 10:55   2016 Budget Package_111215_Lower Telco Revenues_v4_FINAL.xlsx                      Attorney Client
SWITCH‐AX‐1094415 ‐ SWITCH‐AX‐1094416       1/5/2016 11:12   no Title                                                                           Attorney Client
SWITCH‐AX‐1094417 ‐ SWITCH‐AX‐1094417       1/5/2016 11:12   2016 Budget Package_111215_Lower Telco Revenues_v4_FINAL.xlsx                      Attorney Client
SWITCH‐AX‐1094418 ‐ SWITCH‐AX‐1094418       1/5/2016 11:12   14‐9‐SW‐esig‐TMorton[2][1].png                                                     Attorney Client
SWITCH‐AX‐1094419 ‐ SWITCH‐AX‐1094420       1/5/2016 11:12   no Title                                                                           Attorney Client
SWITCH‐AX‐1094421 ‐ SWITCH‐AX‐1094421       1/5/2016 11:12   2016 Budget Package_111215_Lower Telco Revenues_v4_FINAL.xlsx                      Attorney Client
SWITCH‐AX‐1094422 ‐ SWITCH‐AX‐1094422       1/5/2016 11:12   14‐9‐SW‐esig‐TMorton[2][1].png                                                     Attorney Client
SWITCH‐AX‐1094423 ‐ SWITCH‐AX‐1094423       1/5/2016 11:27   no Title                                                                           Attorney Client
SWITCH‐AX‐1094424 ‐ SWITCH‐AX‐1094424       1/5/2016 11:27   image001.png                                                                       Attorney Client
SWITCH‐AX‐1094425 ‐ SWITCH‐AX‐1094437       1/5/2016 11:27   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                                         Attorney Client
SWITCH‐AX‐1094438 ‐ SWITCH‐AX‐1094438       1/5/2016 11:27   ATT00001.htm                                                                       Attorney Client
SWITCH‐AX‐1094439 ‐ SWITCH‐AX‐1094439       1/5/2016 11:27   ATT00002.htm                                                                       Attorney Client
SWITCH‐AX‐1094440 ‐ SWITCH‐AX‐1094440       1/5/2016 11:27   ATT00003.htm                                                                       Attorney Client
SWITCH‐AX‐1094441 ‐ SWITCH‐AX‐1094441       1/5/2016 11:27   no Title                                                                           Attorney Client




                                                                         EXHIBIT 10, PAGE 1999
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 247 of 829


Bates                                   Document Date        Document Title                                              Privilege
SWITCH‐AX‐1094442 ‐ SWITCH‐AX‐1094442       1/5/2016 11:27   ATT00002.htm                                                Attorney Client
SWITCH‐AX‐1094443 ‐ SWITCH‐AX‐1094443       1/5/2016 11:27   image001.png                                                Attorney Client
SWITCH‐AX‐1094444 ‐ SWITCH‐AX‐1094444       1/5/2016 11:27   ATT00003.htm                                                Attorney Client
SWITCH‐AX‐1094445 ‐ SWITCH‐AX‐1094445       1/5/2016 11:27   ATT00001.htm                                                Attorney Client
SWITCH‐AX‐1094446 ‐ SWITCH‐AX‐1094458       1/5/2016 11:27   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                  Attorney Client
SWITCH‐AX‐1094459 ‐ SWITCH‐AX‐1094460       1/5/2016 12:00   no Title                                                    Attorney Client
SWITCH‐AX‐1094461 ‐ SWITCH‐AX‐1094514       1/5/2016 12:00   TITLE                                                       Attorney Client
SWITCH‐AX‐1094515 ‐ SWITCH‐AX‐1094515       1/5/2016 12:23   no Title                                                    Attorney Client
SWITCH‐AX‐1094516 ‐ SWITCH‐AX‐1094570       1/5/2016 12:23   TITLE                                                       Attorney Client
SWITCH‐AX‐1094571 ‐ SWITCH‐AX‐1094571       1/5/2016 12:23   no Title                                                    Attorney Client
SWITCH‐AX‐1094572 ‐ SWITCH‐AX‐1094626       1/5/2016 12:23   TITLE                                                       Attorney Client
SWITCH‐AX‐1094627 ‐ SWITCH‐AX‐1094627       1/5/2016 13:25   no Title                                                    Attorney Client
SWITCH‐AX‐1094628 ‐ SWITCH‐AX‐1094694       1/5/2016 13:25   TITLE                                                       Attorney Client
SWITCH‐AX‐1094695 ‐ SWITCH‐AX‐1094695       1/5/2016 13:32   no Title                                                    Attorney Client
SWITCH‐AX‐1094696 ‐ SWITCH‐AX‐1094696       1/5/2016 13:32   image001.jpg                                                Attorney Client
SWITCH‐AX‐1094697 ‐ SWITCH‐AX‐1094715       1/5/2016 13:32   Assignment (Castor) 11‐20‐2015.pdf                          Attorney Client
SWITCH‐AX‐1094716 ‐ SWITCH‐AX‐1094717       1/5/2016 13:55   no Title                                                    Attorney Client
SWITCH‐AX‐1094718 ‐ SWITCH‐AX‐1094718       1/5/2016 13:55   image001.jpg                                                Attorney Client
SWITCH‐AX‐1094719 ‐ SWITCH‐AX‐1094737       1/5/2016 13:55   Assignment (Castor) 11‐20‐2015.pdf                          Attorney Client
SWITCH‐AX‐1094738 ‐ SWITCH‐AX‐1094738       1/5/2016 14:32   no Title                                                    Attorney Client
SWITCH‐AX‐1094739 ‐ SWITCH‐AX‐1094808       1/5/2016 14:32   TITLE                                                       Attorney Client
SWITCH‐AX‐1094809 ‐ SWITCH‐AX‐1094811       1/5/2016 14:51   no Title                                                    Attorney Client
SWITCH‐AX‐1094812 ‐ SWITCH‐AX‐1094812       1/5/2016 14:51   image007.png                                                Attorney Client
SWITCH‐AX‐1094813 ‐ SWITCH‐AX‐1094819       1/5/2016 14:51   Referral Program Agreement (fillable form).pdf              Attorney Client
SWITCH‐AX‐1094820 ‐ SWITCH‐AX‐1094821       1/5/2016 14:51   Switch Client Lead Registration (11).docx                   Attorney Client
SWITCH‐AX‐1094822 ‐ SWITCH‐AX‐1094824       1/5/2016 14:51   no Title                                                    Attorney Client
SWITCH‐AX‐1094825 ‐ SWITCH‐AX‐1094825       1/5/2016 14:51   image007.png                                                Attorney Client
SWITCH‐AX‐1094826 ‐ SWITCH‐AX‐1094832       1/5/2016 14:51   Referral Program Agreement (fillable form).pdf              Attorney Client
SWITCH‐AX‐1094833 ‐ SWITCH‐AX‐1094834       1/5/2016 14:51   Switch Client Lead Registration (11).docx                   Attorney Client
SWITCH‐AX‐1094835 ‐ SWITCH‐AX‐1094836       1/5/2016 15:40   no Title                                                    Attorney Client
SWITCH‐AX‐1094837 ‐ SWITCH‐AX‐1094945       1/5/2016 15:40   _                                                           Attorney Client
SWITCH‐AX‐1094946 ‐ SWITCH‐AX‐1094946       1/5/2016 15:40   image001.jpg                                                Attorney Client
SWITCH‐AX‐1094947 ‐ SWITCH‐AX‐1095055       1/5/2016 15:40   _                                                           Attorney Client
SWITCH‐AX‐1095056 ‐ SWITCH‐AX‐1095059       1/5/2016 16:01   no Title                                                    Attorney Client
SWITCH‐AX‐1095060 ‐ SWITCH‐AX‐1095060       1/5/2016 16:01   Expired SO Agreements through December 31 2015 rev 6.xlsx   Attorney Client
SWITCH‐AX‐1095061 ‐ SWITCH‐AX‐1095062       1/5/2016 16:14   no Title                                                    Attorney Client
SWITCH‐AX‐1095063 ‐ SWITCH‐AX‐1095063       1/5/2016 16:14   image001.jpg                                                Attorney Client
SWITCH‐AX‐1095064 ‐ SWITCH‐AX‐1095068       1/5/2016 16:30   no Title                                                    Attorney Client
SWITCH‐AX‐1095069 ‐ SWITCH‐AX‐1095069       1/5/2016 16:30   image001.jpg                                                Attorney Client
SWITCH‐AX‐1095070 ‐ SWITCH‐AX‐1095070       1/5/2016 16:30   Switch.Service.Order.122815 CS signed[2].pdf                Attorney Client
SWITCH‐AX‐1095071 ‐ SWITCH‐AX‐1095073       1/5/2016 16:30   Switch SO 608994 10G Wave 2901 Coranado to NAP7.pdf         Attorney Client
SWITCH‐AX‐1095074 ‐ SWITCH‐AX‐1095078       1/5/2016 16:43   no Title                                                    Attorney Client
SWITCH‐AX‐1095079 ‐ SWITCH‐AX‐1095081       1/5/2016 16:43   Switch SO 608994 10G Wave 2901 Coranado to NAP7.pdf         Attorney Client
SWITCH‐AX‐1095082 ‐ SWITCH‐AX‐1095082       1/5/2016 16:43   Switch.Service.Order.122815 CS signed[2].pdf                Attorney Client
SWITCH‐AX‐1095083 ‐ SWITCH‐AX‐1095087       1/5/2016 16:43   Re_ Switch ‐ Crowdstrike signed SO.msg                      Attorney Client
SWITCH‐AX‐1095088 ‐ SWITCH‐AX‐1095088       1/5/2016 16:43   image001.jpg                                                Attorney Client




                                                                         EXHIBIT 10, PAGE 2000
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 248 of 829


Bates                                   Document Date        Document Title                                                                         Privilege
SWITCH‐AX‐1095089 ‐ SWITCH‐AX‐1095089       1/5/2016 16:43   image005.jpg                                                                           Attorney Client
SWITCH‐AX‐1095090 ‐ SWITCH‐AX‐1095090       1/5/2016 16:43   image006.jpg                                                                           Attorney Client
SWITCH‐AX‐1095091 ‐ SWITCH‐AX‐1095093       1/5/2016 16:47   no Title                                                                               Attorney Client
SWITCH‐AX‐1095094 ‐ SWITCH‐AX‐1095101       1/5/2016 16:47   Colocation Facilities Agreement v042915 (fillable form).pdf                            Attorney Client
SWITCH‐AX‐1095102 ‐ SWITCH‐AX‐1095102       1/5/2016 16:47   SO ‐ Cubic ‐ 01‐05‐16.pdf                                                              Attorney Client
SWITCH‐AX‐1095103 ‐ SWITCH‐AX‐1095108       1/5/2016 16:51   no Title                                                                               Attorney Client
SWITCH‐AX‐1095109 ‐ SWITCH‐AX‐1095109       1/5/2016 16:51   image006.jpg                                                                           Attorney Client
SWITCH‐AX‐1095110 ‐ SWITCH‐AX‐1095110       1/5/2016 16:51   image005.jpg                                                                           Attorney Client
SWITCH‐AX‐1095111 ‐ SWITCH‐AX‐1095111       1/5/2016 16:51   C808‐07‐002‐C.pdf                                                                      Attorney Client
SWITCH‐AX‐1095112 ‐ SWITCH‐AX‐1095114       1/5/2016 16:51   Z059‐010516‐121‐SO (10G P2P for Crowdstrike ‐ 2901 Coronado Dr, Santa Clara, CA).pdf   Attorney Client
SWITCH‐AX‐1095115 ‐ SWITCH‐AX‐1095115       1/5/2016 16:57   no Title                                                                               Attorney Client
SWITCH‐AX‐1095116 ‐ SWITCH‐AX‐1095116       1/5/2016 16:57   Expired SO Agreements through December 31 2015 rev 7 with Q4 renewals.xlsx             Attorney Client
SWITCH‐AX‐1095117 ‐ SWITCH‐AX‐1095117       1/5/2016 16:57   no Title                                                                               Attorney Client
SWITCH‐AX‐1095118 ‐ SWITCH‐AX‐1095118       1/5/2016 16:57   Expired SO Agreements through December 31 2015 rev 7 with Q4 renewals.xlsx             Attorney Client
SWITCH‐AX‐1095119 ‐ SWITCH‐AX‐1095122       1/5/2016 17:01   no Title                                                                               Attorney Client
SWITCH‐AX‐1095123 ‐ SWITCH‐AX‐1095123       1/5/2016 17:01   PROJECT LOADS FINAL SWITCH‐EBAY.XLSX                                                   Attorney Client
SWITCH‐AX‐1095124 ‐ SWITCH‐AX‐1095124       1/5/2016 17:01   image001.jpg                                                                           Attorney Client
SWITCH‐AX‐1095125 ‐ SWITCH‐AX‐1095131       1/5/2016 17:05   no Title                                                                               Attorney Client
SWITCH‐AX‐1095132 ‐ SWITCH‐AX‐1095132       1/5/2016 17:05   image002.jpg                                                                           Attorney Client
SWITCH‐AX‐1095133 ‐ SWITCH‐AX‐1095133       1/5/2016 17:05   C808‐07‐002‐C.pdf                                                                      Attorney Client
SWITCH‐AX‐1095134 ‐ SWITCH‐AX‐1095134       1/5/2016 17:05   image001.jpg                                                                           Attorney Client
SWITCH‐AX‐1095135 ‐ SWITCH‐AX‐1095137       1/5/2016 17:05   Z059‐010516‐121‐SO (10G P2P for Crowdstrike ‐ 2901 Coronado Dr, Santa Cl....pdf        Attorney Client
SWITCH‐AX‐1095138 ‐ SWITCH‐AX‐1095142       1/5/2016 17:58   no Title                                                                               Attorney Client
SWITCH‐AX‐1095143 ‐ SWITCH‐AX‐1095143       1/5/2016 17:58   image001.jpg                                                                           Attorney Client
SWITCH‐AX‐1095144 ‐ SWITCH‐AX‐1095146       1/5/2016 17:59   no Title                                                                               Attorney Client
SWITCH‐AX‐1095147 ‐ SWITCH‐AX‐1095147       1/5/2016 17:59   image001.jpg                                                                           Attorney Client
SWITCH‐AX‐1095148 ‐ SWITCH‐AX‐1095148       1/5/2016 18:13   Collection Report 160105.xls                                                           Attorney Client
SWITCH‐AX‐1095149 ‐ SWITCH‐AX‐1095151       1/5/2016 18:16   no Title                                                                               Attorney Client
SWITCH‐AX‐1095152 ‐ SWITCH‐AX‐1095152       1/5/2016 18:16   image001.png                                                                           Attorney Client
SWITCH‐AX‐1095153 ‐ SWITCH‐AX‐1095153       1/5/2016 18:16   Collection Report 160105.xls                                                           Attorney Client
SWITCH‐AX‐1095154 ‐ SWITCH‐AX‐1095156       1/5/2016 20:50   no Title                                                                               Attorney Client
SWITCH‐AX‐1095157 ‐ SWITCH‐AX‐1095157       1/5/2016 20:50   image001.jpg                                                                           Attorney Client
SWITCH‐AX‐1095158 ‐ SWITCH‐AX‐1095158       1/5/2016 21:31   no Title                                                                               Attorney Client
SWITCH‐AX‐1095159 ‐ SWITCH‐AX‐1095227       1/5/2016 21:31   Switch Communications FINAL with Appendix..pdf                                         Attorney Client
SWITCH‐AX‐1095228 ‐ SWITCH‐AX‐1095228       1/5/2016 21:31   no Title                                                                               Attorney Client
SWITCH‐AX‐1095229 ‐ SWITCH‐AX‐1095297       1/5/2016 21:31   Switch Communications FINAL with Appendix..pdf                                         Attorney Client
SWITCH‐AX‐1095298 ‐ SWITCH‐AX‐1095300       1/5/2016 21:44   no Title                                                                               Attorney Client
SWITCH‐AX‐1095301 ‐ SWITCH‐AX‐1095301       1/5/2016 21:44   image001.jpg                                                                           Attorney Client
SWITCH‐AX‐1095302 ‐ SWITCH‐AX‐1095304       1/5/2016 21:44   no Title                                                                               Attorney Client
SWITCH‐AX‐1095305 ‐ SWITCH‐AX‐1095305       1/5/2016 21:44   image001.jpg                                                                           Attorney Client
SWITCH‐AX‐1095306 ‐ SWITCH‐AX‐1095307       1/5/2016 22:13   no Title                                                                               Attorney Client
SWITCH‐AX‐1095308 ‐ SWITCH‐AX‐1095308       1/5/2016 22:13   ATT00003.htm                                                                           Attorney Client
SWITCH‐AX‐1095309 ‐ SWITCH‐AX‐1095309       1/5/2016 22:13   ATT00002.htm                                                                           Attorney Client
SWITCH‐AX‐1095310 ‐ SWITCH‐AX‐1095310       1/5/2016 22:13   ATT00001.htm                                                                           Attorney Client
SWITCH‐AX‐1095311 ‐ SWITCH‐AX‐1095311       1/5/2016 22:13   image001.png                                                                           Attorney Client
SWITCH‐AX‐1095312 ‐ SWITCH‐AX‐1095324       1/5/2016 22:13   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                                             Attorney Client




                                                                         EXHIBIT 10, PAGE 2001
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 249 of 829


Bates                                   Document Date        Document Title                                               Privilege
SWITCH‐AX‐1095325 ‐ SWITCH‐AX‐1095325       1/5/2016 22:28   no Title                                                     Attorney Client
SWITCH‐AX‐1095326 ‐ SWITCH‐AX‐1095327        1/6/2016 0:37   no Title                                                     Attorney Client
SWITCH‐AX‐1095328 ‐ SWITCH‐AX‐1095330        1/6/2016 0:37   no Title                                                     Attorney Client
SWITCH‐AX‐1095331 ‐ SWITCH‐AX‐1095333        1/6/2016 0:37   no Title                                                     Attorney Client
SWITCH‐AX‐1095334 ‐ SWITCH‐AX‐1095336        1/6/2016 0:37   no Title                                                     Attorney Client
SWITCH‐AX‐1095337 ‐ SWITCH‐AX‐1095337        1/6/2016 6:04   no Title                                                     Attorney Client
SWITCH‐AX‐1095338 ‐ SWITCH‐AX‐1095406        1/6/2016 6:04   Switch Communications FINAL with Appendix..pdf               Attorney Client
SWITCH‐AX‐1095407 ‐ SWITCH‐AX‐1095410        1/6/2016 7:23   no Title                                                     Attorney Client
SWITCH‐AX‐1095411 ‐ SWITCH‐AX‐1095411        1/6/2016 7:23   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1095412 ‐ SWITCH‐AX‐1095412        1/6/2016 8:11   no Title                                                     Attorney Client
SWITCH‐AX‐1095413 ‐ SWITCH‐AX‐1095414        1/6/2016 8:11   2nd CD Switch.co 10‐08‐14 Switch.pdf                         Attorney Client
SWITCH‐AX‐1095415 ‐ SWITCH‐AX‐1095416        1/6/2016 8:11   Microsoft Word ‐ CD Switch co V2 10‐01‐14 Switch             Attorney Client
SWITCH‐AX‐1095417 ‐ SWITCH‐AX‐1095417        1/6/2016 8:11   1st Response from Firespotter Atty 10‐03‐2014.pdf            Attorney Client
SWITCH‐AX‐1095418 ‐ SWITCH‐AX‐1095418        1/6/2016 8:11   2nd Letter to Samuel Castor.pdf                              Attorney Client
SWITCH‐AX‐1095419 ‐ SWITCH‐AX‐1095422        1/6/2016 9:23   no Title                                                     Attorney Client
SWITCH‐AX‐1095423 ‐ SWITCH‐AX‐1095423        1/6/2016 9:23   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1095424 ‐ SWITCH‐AX‐1095424        1/6/2016 9:24   no Title                                                     Attorney Client
SWITCH‐AX‐1095425 ‐ SWITCH‐AX‐1095425        1/6/2016 9:24   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1095426 ‐ SWITCH‐AX‐1095444        1/6/2016 9:24   Assignment and Assumption (Castor to Trust) 11‐20‐2015.pdf   Attorney Client
SWITCH‐AX‐1095445 ‐ SWITCH‐AX‐1095471        1/6/2016 9:24   Assignment and Assumption (Miller to Trust) 11‐20‐2015.pdf   Attorney Client
SWITCH‐AX‐1095472 ‐ SWITCH‐AX‐1095476        1/6/2016 9:31   no Title                                                     Attorney Client
SWITCH‐AX‐1095477 ‐ SWITCH‐AX‐1095477        1/6/2016 9:31   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1095478 ‐ SWITCH‐AX‐1095482        1/6/2016 9:32   no Title                                                     Attorney Client
SWITCH‐AX‐1095483 ‐ SWITCH‐AX‐1095483        1/6/2016 9:32   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1095484 ‐ SWITCH‐AX‐1095484        1/6/2016 9:35   no Title                                                     Attorney Client
SWITCH‐AX‐1095485 ‐ SWITCH‐AX‐1095593        1/6/2016 9:35   _                                                            Attorney Client
SWITCH‐AX‐1095594 ‐ SWITCH‐AX‐1095702        1/6/2016 9:35   _                                                            Attorney Client
SWITCH‐AX‐1095703 ‐ SWITCH‐AX‐1095704        1/6/2016 9:35   Rule 9 Agreements ‐ Switch & eBay.msg                        Attorney Client
SWITCH‐AX‐1095705 ‐ SWITCH‐AX‐1095707       1/6/2016 11:37   no Title                                                     Attorney Client
SWITCH‐AX‐1095708 ‐ SWITCH‐AX‐1095708       1/6/2016 11:37   image003.png                                                 Attorney Client
SWITCH‐AX‐1095709 ‐ SWITCH‐AX‐1095709       1/6/2016 11:37   SACGInc_W9.pdf                                               Attorney Client
SWITCH‐AX‐1095710 ‐ SWITCH‐AX‐1095716       1/6/2016 11:37   Referral Program Agreement (fillable form) Copy.pdf          Attorney Client
SWITCH‐AX‐1095717 ‐ SWITCH‐AX‐1095720       1/6/2016 11:40   no Title                                                     Attorney Client
SWITCH‐AX‐1095721 ‐ SWITCH‐AX‐1095727       1/6/2016 11:40   Referral_Program_Agreement__fillable_form__Copy.pdf          Attorney Client
SWITCH‐AX‐1095728 ‐ SWITCH‐AX‐1095728       1/6/2016 11:40   image003.png                                                 Attorney Client
SWITCH‐AX‐1095729 ‐ SWITCH‐AX‐1095731       1/6/2016 13:11   no Title                                                     Attorney Client
SWITCH‐AX‐1095732 ‐ SWITCH‐AX‐1095732       1/6/2016 13:13   no Title                                                     Attorney Client
SWITCH‐AX‐1095733 ‐ SWITCH‐AX‐1095737       1/6/2016 16:36   no Title                                                     Attorney Client
SWITCH‐AX‐1095738 ‐ SWITCH‐AX‐1095738       1/6/2016 16:36   image003.png                                                 Attorney Client
SWITCH‐AX‐1095739 ‐ SWITCH‐AX‐1095745       1/6/2016 16:36   Referral_Program_Agreement__fillable_form__Copy.pdf          Attorney Client
SWITCH‐AX‐1095746 ‐ SWITCH‐AX‐1095749       1/6/2016 16:36   no Title                                                     Attorney Client
SWITCH‐AX‐1095750 ‐ SWITCH‐AX‐1095750       1/6/2016 16:36   image003.png                                                 Attorney Client
SWITCH‐AX‐1095751 ‐ SWITCH‐AX‐1095757       1/6/2016 16:36   Referral_Program_Agreement__fillable_form__Copy.pdf          Attorney Client
SWITCH‐AX‐1095758 ‐ SWITCH‐AX‐1095758       1/6/2016 16:36   Collection Report 160106.xls                                 Attorney Client
SWITCH‐AX‐1095759 ‐ SWITCH‐AX‐1095763       1/6/2016 16:38   no Title                                                     Attorney Client
SWITCH‐AX‐1095764 ‐ SWITCH‐AX‐1095764       1/6/2016 16:38   image011.png                                                 Attorney Client




                                                                         EXHIBIT 10, PAGE 2002
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 250 of 829


Bates                                   Document Date        Document Title                                                                    Privilege
SWITCH‐AX‐1095765 ‐ SWITCH‐AX‐1095765       1/6/2016 16:38   image007.jpg                                                                      Attorney Client
SWITCH‐AX‐1095766 ‐ SWITCH‐AX‐1095768       1/6/2016 16:48   no Title                                                                          Attorney Client
SWITCH‐AX‐1095769 ‐ SWITCH‐AX‐1095822       1/6/2016 16:48   HVD (SwitchDataNorth) Clean (122315).docx                                         Attorney Client
SWITCH‐AX‐1095823 ‐ SWITCH‐AX‐1095823       1/6/2016 16:48   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1095824 ‐ SWITCH‐AX‐1095827       1/6/2016 17:04   no Title                                                                          Attorney Client
SWITCH‐AX‐1095828 ‐ SWITCH‐AX‐1095828       1/6/2016 17:04   image004.jpg                                                                      Attorney Client
SWITCH‐AX‐1095829 ‐ SWITCH‐AX‐1095829       1/6/2016 17:53   no Title                                                                          Attorney Client
SWITCH‐AX‐1095830 ‐ SWITCH‐AX‐1095898       1/6/2016 17:53   Switch Communications FINAL with Appendix..pdf                                    Attorney Client
SWITCH‐AX‐1095899 ‐ SWITCH‐AX‐1095903       1/6/2016 18:20   no Title                                                                          Attorney Client
SWITCH‐AX‐1095904 ‐ SWITCH‐AX‐1095904       1/6/2016 18:20   image004.jpg                                                                      Attorney Client
SWITCH‐AX‐1095905 ‐ SWITCH‐AX‐1095905       1/6/2016 18:20   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1095906 ‐ SWITCH‐AX‐1095906       1/6/2016 18:20   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1095907 ‐ SWITCH‐AX‐1095907       1/6/2016 18:20   Copy of MRC Lift Review 12‐21‐2015.xlsx                                           Attorney Client
SWITCH‐AX‐1095908 ‐ SWITCH‐AX‐1095908       1/6/2016 18:20   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1095909 ‐ SWITCH‐AX‐1095913       1/6/2016 18:41   no Title                                                                          Attorney Client
SWITCH‐AX‐1095914 ‐ SWITCH‐AX‐1095914       1/6/2016 19:14   no Title                                                                          Attorney Client
SWITCH‐AX‐1095915 ‐ SWITCH‐AX‐1095927       1/6/2016 19:14   Colocation Facilities Agreement (Marked).docx                                     Attorney Client
SWITCH‐AX‐1095928 ‐ SWITCH‐AX‐1095931        1/7/2016 0:37   no Title                                                                          Attorney Client
SWITCH‐AX‐1095932 ‐ SWITCH‐AX‐1095934        1/7/2016 0:37   no Title                                                                          Attorney Client
SWITCH‐AX‐1095935 ‐ SWITCH‐AX‐1095935        1/7/2016 9:17   no Title                                                                          Attorney Client
SWITCH‐AX‐1095936 ‐ SWITCH‐AX‐1095937        1/7/2016 9:17   Master NDA SCG V5 05052014.doc                                                    Attorney Client
SWITCH‐AX‐1095938 ‐ SWITCH‐AX‐1095947       1/7/2016 10:59   no Title                                                                          Attorney Client
SWITCH‐AX‐1095948 ‐ SWITCH‐AX‐1095957       1/7/2016 10:59   (86039894)_(1)_Switch 1_6_16.docx                                                 Attorney Client
SWITCH‐AX‐1095958 ‐ SWITCH‐AX‐1095968       1/7/2016 15:07   no Title                                                                          Attorney Client
SWITCH‐AX‐1095969 ‐ SWITCH‐AX‐1095978       1/7/2016 15:07   (86039894)_(1)_Switch 1_6_16.docx                                                 Attorney Client
SWITCH‐AX‐1095979 ‐ SWITCH‐AX‐1095988       1/7/2016 16:18   Incentive Unit Policy and Form Grant 01‐01‐2016.pdf                               Attorney Client
SWITCH‐AX‐1095989 ‐ SWITCH‐AX‐1095989       1/7/2016 16:19   Collection Report 160107.xls                                                      Attorney Client
SWITCH‐AX‐1095990 ‐ SWITCH‐AX‐1095997       1/7/2016 16:32   no Title                                                                          Attorney Client
SWITCH‐AX‐1095998 ‐ SWITCH‐AX‐1096007       1/7/2016 16:32   Final Executed CFA                                                                Attorney Client
SWITCH‐AX‐1096008 ‐ SWITCH‐AX‐1096008       1/7/2016 16:32   Confidential Disclosure Agreement Supplement (International Business Mac....pdf   Attorney Client
SWITCH‐AX‐1096009 ‐ SWITCH‐AX‐1096010       1/7/2016 16:47   no Title                                                                          Attorney Client
SWITCH‐AX‐1096011 ‐ SWITCH‐AX‐1096011       1/7/2016 16:47   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1096012 ‐ SWITCH‐AX‐1096023       1/7/2016 16:47   Redline Incentive Unit Policy and Form Grant 01‐01‐2016.pdf                       Attorney Client
SWITCH‐AX‐1096024 ‐ SWITCH‐AX‐1096031       1/7/2016 16:47   Incentive Unit Award (25% Vesting).docx                                           Attorney Client
SWITCH‐AX‐1096032 ‐ SWITCH‐AX‐1096039       1/7/2016 16:47   Incentive Unit Award (Nacht) 01‐__‐2016.docx                                      Attorney Client
SWITCH‐AX‐1096040 ‐ SWITCH‐AX‐1096049       1/7/2016 16:47   Incentive Unit Policy and Form Grant 01‐01‐2016.pdf                               Attorney Client
SWITCH‐AX‐1096050 ‐ SWITCH‐AX‐1096051        1/8/2016 6:31   no Title                                                                          Attorney Client
SWITCH‐AX‐1096052 ‐ SWITCH‐AX‐1096061        1/8/2016 6:31   Microsoft Word ‐ 86066521_2                                                       Attorney Client
SWITCH‐AX‐1096062 ‐ SWITCH‐AX‐1096071        1/8/2016 6:31   (86066521)_(1)_Switch Colocation Facilities Agreement.docx                        Attorney Client
SWITCH‐AX‐1096072 ‐ SWITCH‐AX‐1096072        1/8/2016 7:27   no Title                                                                          Attorney Client
SWITCH‐AX‐1096073 ‐ SWITCH‐AX‐1096073        1/8/2016 7:27   ATT00001.htm                                                                      Attorney Client
SWITCH‐AX‐1096074 ‐ SWITCH‐AX‐1096076        1/8/2016 7:27   Microsoft Word ‐ REGULATION ON LOBBYING (3)                                       Attorney Client
SWITCH‐AX‐1096077 ‐ SWITCH‐AX‐1096091        1/8/2016 8:51   no Title                                                                          Attorney Client
SWITCH‐AX‐1096092 ‐ SWITCH‐AX‐1096092        1/8/2016 8:51   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1096093 ‐ SWITCH‐AX‐1096093        1/8/2016 8:51   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1096094 ‐ SWITCH‐AX‐1096095        1/8/2016 8:51   MSA Addendum 010816 Comments.pdf                                                  Attorney Client




                                                                          EXHIBIT 10, PAGE 2003
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 251 of 829


Bates                                   Document Date        Document Title                                                   Privilege
SWITCH‐AX‐1096096 ‐ SWITCH‐AX‐1096098       1/8/2016 10:55   no Title                                                         Attorney Client
SWITCH‐AX‐1096099 ‐ SWITCH‐AX‐1096099       1/8/2016 10:55   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1096100 ‐ SWITCH‐AX‐1096102       1/8/2016 10:55   NDA‐100515‐894 NTT America, Inc..pdf                             Attorney Client
SWITCH‐AX‐1096103 ‐ SWITCH‐AX‐1096104       1/8/2016 11:45   no Title                                                         Attorney Client
SWITCH‐AX‐1096105 ‐ SWITCH‐AX‐1096112       1/8/2016 11:45   Switch_Colocation Facilities Agreement_Draft v2 12 16 2015.pdf   Attorney Client
SWITCH‐AX‐1096113 ‐ SWITCH‐AX‐1096113       1/8/2016 12:13   no Title                                                         Attorney Client
SWITCH‐AX‐1096114 ‐ SWITCH‐AX‐1096114       1/8/2016 12:13   ATT00002.htm                                                     Attorney Client
SWITCH‐AX‐1096115 ‐ SWITCH‐AX‐1096115       1/8/2016 12:13   ATT00004.htm                                                     Attorney Client
SWITCH‐AX‐1096116 ‐ SWITCH‐AX‐1096127       1/8/2016 12:13   Redline Incentive Unit Policy and Form Grant 01‐01‐2016.pdf      Attorney Client
SWITCH‐AX‐1096128 ‐ SWITCH‐AX‐1096135       1/8/2016 12:13   Incentive Unit Award (Nacht) 01‐__‐2016.docx                     Attorney Client
SWITCH‐AX‐1096136 ‐ SWITCH‐AX‐1096145       1/8/2016 12:13   Incentive Unit Policy and Form Grant 01‐01‐2016.pdf              Attorney Client
SWITCH‐AX‐1096146 ‐ SWITCH‐AX‐1096146       1/8/2016 12:13   ATT00003.htm                                                     Attorney Client
SWITCH‐AX‐1096147 ‐ SWITCH‐AX‐1096147       1/8/2016 12:13   ATT00001.htm                                                     Attorney Client
SWITCH‐AX‐1096148 ‐ SWITCH‐AX‐1096155       1/8/2016 12:13   Incentive Unit Award (25% Vesting).docx                          Attorney Client
SWITCH‐AX‐1096156 ‐ SWITCH‐AX‐1096156       1/8/2016 12:13   no Title                                                         Attorney Client
SWITCH‐AX‐1096157 ‐ SWITCH‐AX‐1096168       1/8/2016 12:13   Redline Incentive Unit Policy and Form Grant 01‐01‐2016.pdf      Attorney Client
SWITCH‐AX‐1096169 ‐ SWITCH‐AX‐1096169       1/8/2016 12:13   ATT00003.htm                                                     Attorney Client
SWITCH‐AX‐1096170 ‐ SWITCH‐AX‐1096170       1/8/2016 12:13   ATT00002.htm                                                     Attorney Client
SWITCH‐AX‐1096171 ‐ SWITCH‐AX‐1096178       1/8/2016 12:13   Incentive Unit Award (25% Vesting).docx                          Attorney Client
SWITCH‐AX‐1096179 ‐ SWITCH‐AX‐1096186       1/8/2016 12:13   Incentive Unit Award (Nacht) 01‐__‐2016.docx                     Attorney Client
SWITCH‐AX‐1096187 ‐ SWITCH‐AX‐1096187       1/8/2016 12:13   ATT00004.htm                                                     Attorney Client
SWITCH‐AX‐1096188 ‐ SWITCH‐AX‐1096197       1/8/2016 12:13   Incentive Unit Policy and Form Grant 01‐01‐2016.pdf              Attorney Client
SWITCH‐AX‐1096198 ‐ SWITCH‐AX‐1096198       1/8/2016 12:13   ATT00001.htm                                                     Attorney Client
SWITCH‐AX‐1096199 ‐ SWITCH‐AX‐1096200       1/8/2016 16:26   no Title                                                         Attorney Client
SWITCH‐AX‐1096201 ‐ SWITCH‐AX‐1096203       1/8/2016 16:31   no Title                                                         Attorney Client
SWITCH‐AX‐1096204 ‐ SWITCH‐AX‐1096213       1/8/2016 16:31   CFA EE Switch Executable 01‐09‐15 Switch.docx                    Attorney Client
SWITCH‐AX‐1096214 ‐ SWITCH‐AX‐1096223       1/8/2016 16:31   Redline CFA EE Switch V5 to V6 01‐09‐15 Switch.docx              Attorney Client
SWITCH‐AX‐1096224 ‐ SWITCH‐AX‐1096224       1/8/2016 16:31   Copy of SO ‐ GSI (SUPERNAPs 7 and 8) 1‐8‐16.xlsx                 Attorney Client
SWITCH‐AX‐1096225 ‐ SWITCH‐AX‐1096227       1/8/2016 16:34   no Title                                                         Attorney Client
SWITCH‐AX‐1096228 ‐ SWITCH‐AX‐1096228       1/8/2016 16:34   Copy of SO ‐ GSI (SUPERNAPs 7 and 8) 1‐8‐16.xlsx                 Attorney Client
SWITCH‐AX‐1096229 ‐ SWITCH‐AX‐1096238       1/8/2016 16:34   Redline CFA EE Switch V5 to V6 01‐09‐15 Switch.docx              Attorney Client
SWITCH‐AX‐1096239 ‐ SWITCH‐AX‐1096248       1/8/2016 16:34   CFA EE Switch Executable 01‐09‐15 Switch.pdf                     Attorney Client
SWITCH‐AX‐1096249 ‐ SWITCH‐AX‐1096251       1/8/2016 16:34   no Title                                                         Attorney Client
SWITCH‐AX‐1096252 ‐ SWITCH‐AX‐1096261       1/8/2016 16:34   Redline CFA EE Switch V5 to V6 01‐09‐15 Switch.docx              Attorney Client
SWITCH‐AX‐1096262 ‐ SWITCH‐AX‐1096271       1/8/2016 16:34   CFA EE Switch Executable 01‐09‐15 Switch.pdf                     Attorney Client
SWITCH‐AX‐1096272 ‐ SWITCH‐AX‐1096272       1/8/2016 16:34   Copy of SO ‐ GSI (SUPERNAPs 7 and 8) 1‐8‐16.xlsx                 Attorney Client
SWITCH‐AX‐1096273 ‐ SWITCH‐AX‐1096274       1/8/2016 16:54   no Title                                                         Attorney Client
SWITCH‐AX‐1096275 ‐ SWITCH‐AX‐1096283       1/8/2016 16:54   Redline CFA BREG Switch V1 to V2 1‐09‐15 Switch.pdf              Attorney Client
SWITCH‐AX‐1096284 ‐ SWITCH‐AX‐1096292       1/8/2016 16:54   CFA BREG Switch V2 1‐09‐15 Switch.pdf                            Attorney Client
SWITCH‐AX‐1096293 ‐ SWITCH‐AX‐1096294       1/8/2016 16:54   no Title                                                         Attorney Client
SWITCH‐AX‐1096295 ‐ SWITCH‐AX‐1096303       1/8/2016 16:54   Redline CFA BREG Switch V1 to V2 1‐09‐15 Switch.pdf              Attorney Client
SWITCH‐AX‐1096304 ‐ SWITCH‐AX‐1096312       1/8/2016 16:54   CFA BREG Switch V2 1‐09‐15 Switch.pdf                            Attorney Client
SWITCH‐AX‐1096313 ‐ SWITCH‐AX‐1096313       1/8/2016 17:28   no Title                                                         Attorney Client
SWITCH‐AX‐1096314 ‐ SWITCH‐AX‐1096314       1/8/2016 17:28   CO2 Tons.xlsx                                                    Attorney Client
SWITCH‐AX‐1096315 ‐ SWITCH‐AX‐1096316       1/8/2016 17:45   no Title                                                         Attorney Client
SWITCH‐AX‐1096317 ‐ SWITCH‐AX‐1096317       1/8/2016 17:45   CO2 Tons.xlsx                                                    Attorney Client




                                                                          EXHIBIT 10, PAGE 2004
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 252 of 829


Bates                                   Document Date         Document Title                                                            Privilege
SWITCH‐AX‐1096318 ‐ SWITCH‐AX‐1096319        1/8/2016 17:45   no Title                                                                  Attorney Client
SWITCH‐AX‐1096320 ‐ SWITCH‐AX‐1096320        1/8/2016 17:45   CO2 Tons.xlsx                                                             Attorney Client
SWITCH‐AX‐1096321 ‐ SWITCH‐AX‐1096321        1/8/2016 17:52   no Title                                                                  Attorney Client
SWITCH‐AX‐1096322 ‐ SWITCH‐AX‐1096322        1/8/2016 17:52   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1096323 ‐ SWITCH‐AX‐1096323        1/8/2016 17:52   Weekly Purchase Orders Approved 2015.xlsx                                 Attorney Client
SWITCH‐AX‐1096324 ‐ SWITCH‐AX‐1096324        1/8/2016 18:17   Collection Report 160108.xls                                              Attorney Client
SWITCH‐AX‐1096325 ‐ SWITCH‐AX‐1096329        1/9/2016 19:45   no Title                                                                  Attorney Client
SWITCH‐AX‐1096330 ‐ SWITCH‐AX‐1096339        1/9/2016 19:45   Microsoft Word ‐ CFA EE Switch V7 01‐09‐15 Switch.docx                    Attorney Client
SWITCH‐AX‐1096340 ‐ SWITCH‐AX‐1096349        1/9/2016 19:45   CFA EE Switch V7 01‐09‐15 Switch[1].docx                                  Attorney Client
SWITCH‐AX‐1096350 ‐ SWITCH‐AX‐1096359        1/9/2016 19:45   Microsoft Word ‐ Redline CFA EE Switch V6 to V7 01‐09‐15 Switch[1].docx   Attorney Client
SWITCH‐AX‐1096360 ‐ SWITCH‐AX‐1096361        1/9/2016 19:45   SO ‐ GSI (SUPERNAPs 7 and 8) 1‐8‐16 v3.xlsx                               Attorney Client
SWITCH‐AX‐1096362 ‐ SWITCH‐AX‐1096366        1/9/2016 19:45   no Title                                                                  Attorney Client
SWITCH‐AX‐1096367 ‐ SWITCH‐AX‐1096376        1/9/2016 19:45   Microsoft Word ‐ CFA EE Switch V7 01‐09‐15 Switch.docx                    Attorney Client
SWITCH‐AX‐1096377 ‐ SWITCH‐AX‐1096386        1/9/2016 19:45   CFA EE Switch V7 01‐09‐15 Switch[1].docx                                  Attorney Client
SWITCH‐AX‐1096387 ‐ SWITCH‐AX‐1096396        1/9/2016 19:45   Microsoft Word ‐ Redline CFA EE Switch V6 to V7 01‐09‐15 Switch[1].docx   Attorney Client
SWITCH‐AX‐1096397 ‐ SWITCH‐AX‐1096398        1/9/2016 19:45   SO ‐ GSI (SUPERNAPs 7 and 8) 1‐8‐16 v3.xlsx                               Attorney Client
SWITCH‐AX‐1096399 ‐ SWITCH‐AX‐1096399        1/9/2016 19:49   no Title                                                                  Attorney Client
SWITCH‐AX‐1096400 ‐ SWITCH‐AX‐1096409        1/9/2016 19:49   Incentive Unit Policy and Form Grant 01‐01‐2016.pdf                       Attorney Client
SWITCH‐AX‐1096410 ‐ SWITCH‐AX‐1096417        1/9/2016 19:49   Incentive Unit Award (25% Vesting).docx                                   Attorney Client
SWITCH‐AX‐1096418 ‐ SWITCH‐AX‐1096419        1/11/2016 9:38   no Title                                                                  Attorney Client
SWITCH‐AX‐1096420 ‐ SWITCH‐AX‐1096420        1/11/2016 9:38   ATT00002.htm                                                              Attorney Client
SWITCH‐AX‐1096421 ‐ SWITCH‐AX‐1096421        1/11/2016 9:38   ATT00003.htm                                                              Attorney Client
SWITCH‐AX‐1096422 ‐ SWITCH‐AX‐1096422        1/11/2016 9:38   image001.png                                                              Attorney Client
SWITCH‐AX‐1096423 ‐ SWITCH‐AX‐1096423        1/11/2016 9:38   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1096424 ‐ SWITCH‐AX‐1096424        1/11/2016 9:38   ATT00001.htm                                                              Attorney Client
SWITCH‐AX‐1096425 ‐ SWITCH‐AX‐1096437        1/11/2016 9:38   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                                Attorney Client
SWITCH‐AX‐1096438 ‐ SWITCH‐AX‐1096438       1/11/2016 10:09   no Title                                                                  Attorney Client
SWITCH‐AX‐1096439 ‐ SWITCH‐AX‐1096441       1/11/2016 10:09   Zayo ‐ Tax exception.pdf                                                  Attorney Client
SWITCH‐AX‐1096442 ‐ SWITCH‐AX‐1096442       1/11/2016 10:09   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1096443 ‐ SWITCH‐AX‐1096443       1/11/2016 10:09   no Title                                                                  Attorney Client
SWITCH‐AX‐1096444 ‐ SWITCH‐AX‐1096446       1/11/2016 10:09   Zayo ‐ Tax exception.pdf                                                  Attorney Client
SWITCH‐AX‐1096447 ‐ SWITCH‐AX‐1096447       1/11/2016 10:09   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1096448 ‐ SWITCH‐AX‐1096449       1/11/2016 10:50   no Title                                                                  Attorney Client
SWITCH‐AX‐1096450 ‐ SWITCH‐AX‐1096450       1/11/2016 10:50   Expired SOs through Dec 15 rev 8.xlsx                                     Attorney Client
SWITCH‐AX‐1096451 ‐ SWITCH‐AX‐1096451       1/11/2016 10:50   image004.jpg                                                              Attorney Client
SWITCH‐AX‐1096452 ‐ SWITCH‐AX‐1096453       1/11/2016 11:30   no Title                                                                  Attorney Client
SWITCH‐AX‐1096454 ‐ SWITCH‐AX‐1096522       1/11/2016 11:30   Switch Communications FINAL with Appendix..pdf                            Attorney Client
SWITCH‐AX‐1096523 ‐ SWITCH‐AX‐1096523       1/11/2016 11:30   image002.png                                                              Attorney Client
SWITCH‐AX‐1096524 ‐ SWITCH‐AX‐1096526       1/11/2016 11:49   no Title                                                                  Attorney Client
SWITCH‐AX‐1096527 ‐ SWITCH‐AX‐1096527       1/11/2016 11:49   image004.jpg                                                              Attorney Client
SWITCH‐AX‐1096528 ‐ SWITCH‐AX‐1096528       1/11/2016 11:49   Expired SOs through Dec 15 rev 8.xlsx                                     Attorney Client
SWITCH‐AX‐1096529 ‐ SWITCH‐AX‐1096532       1/11/2016 11:59   no Title                                                                  Attorney Client
SWITCH‐AX‐1096533 ‐ SWITCH‐AX‐1096535       1/11/2016 12:06   no Title                                                                  Attorney Client
SWITCH‐AX‐1096536 ‐ SWITCH‐AX‐1096537       1/11/2016 13:52   no Title                                                                  Attorney Client
SWITCH‐AX‐1096538 ‐ SWITCH‐AX‐1096539       1/11/2016 13:52   INSTRUCTIONS                                                              Attorney Client
SWITCH‐AX‐1096540 ‐ SWITCH‐AX‐1096540       1/11/2016 13:52   ATT00001.htm                                                              Attorney Client




                                                                           EXHIBIT 10, PAGE 2005
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 253 of 829


Bates                                   Document Date         Document Title                                              Privilege
SWITCH‐AX‐1096541 ‐ SWITCH‐AX‐1096547       1/11/2016 14:04   no Title                                                    Attorney Client
SWITCH‐AX‐1096548 ‐ SWITCH‐AX‐1096557       1/11/2016 14:04   Redline CFA EE Switch V7 to V8 01‐11‐15 Switch.pdf          Attorney Client
SWITCH‐AX‐1096558 ‐ SWITCH‐AX‐1096567       1/11/2016 14:04   CFA EE Switch Exectuable (V8) 01‐11‐15 Switch.docx          Attorney Client
SWITCH‐AX‐1096568 ‐ SWITCH‐AX‐1096577       1/11/2016 14:04   CFA EE Switch Executable (V8) 01‐11‐15 Switch.pdf           Attorney Client
SWITCH‐AX‐1096578 ‐ SWITCH‐AX‐1096579       1/11/2016 14:10   no Title                                                    Attorney Client;Work Product
SWITCH‐AX‐1096580 ‐ SWITCH‐AX‐1096648       1/11/2016 14:10   Switch Communications FINAL with Appendix..pdf              Attorney Client;Work Product
SWITCH‐AX‐1096649 ‐ SWITCH‐AX‐1096649       1/11/2016 14:10   image002.png                                                Attorney Client;Work Product
SWITCH‐AX‐1096650 ‐ SWITCH‐AX‐1096652       1/11/2016 14:16   no Title                                                    Attorney Client
SWITCH‐AX‐1096653 ‐ SWITCH‐AX‐1096653       1/11/2016 14:16   image001.png                                                Attorney Client
SWITCH‐AX‐1096654 ‐ SWITCH‐AX‐1096654       1/11/2016 14:16   CO2 Tons.xlsx                                               Attorney Client
SWITCH‐AX‐1096655 ‐ SWITCH‐AX‐1096657       1/11/2016 14:16   no Title                                                    Attorney Client
SWITCH‐AX‐1096658 ‐ SWITCH‐AX‐1096658       1/11/2016 14:16   image001.png                                                Attorney Client
SWITCH‐AX‐1096659 ‐ SWITCH‐AX‐1096659       1/11/2016 14:16   CO2 Tons.xlsx                                               Attorney Client
SWITCH‐AX‐1096660 ‐ SWITCH‐AX‐1096662       1/11/2016 14:40   no Title                                                    Attorney Client
SWITCH‐AX‐1096663 ‐ SWITCH‐AX‐1096669       1/11/2016 14:40   GRAPIDS‐#387798‐vdoc‐LOI.DOC                                Attorney Client
SWITCH‐AX‐1096670 ‐ SWITCH‐AX‐1096675       1/11/2016 14:40   LOI Steelcase v5 23Dec2015 .docx                            Attorney Client
SWITCH‐AX‐1096676 ‐ SWITCH‐AX‐1096681       1/11/2016 14:40   Redline v4 to v5 Jan 4.docx                                 Attorney Client
SWITCH‐AX‐1096682 ‐ SWITCH‐AX‐1096688       1/11/2016 15:33   no Title                                                    Attorney Client
SWITCH‐AX‐1096689 ‐ SWITCH‐AX‐1096698       1/11/2016 15:33   CFA EE Switch Executable (V8) 01‐11‐15 Switch.pdf           Attorney Client
SWITCH‐AX‐1096699 ‐ SWITCH‐AX‐1096708       1/11/2016 15:33   CFA EE Switch Exectuable (V8) 01‐11‐15 Switch.docx          Attorney Client
SWITCH‐AX‐1096709 ‐ SWITCH‐AX‐1096718       1/11/2016 15:33   Redline CFA EE Switch V7 to V8 01‐11‐15 Switch.pdf          Attorney Client
SWITCH‐AX‐1096719 ‐ SWITCH‐AX‐1096720       1/11/2016 15:33   SO ‐ GSI (SUPERNAPs 7 and 8) 1‐11‐16.xlsx                   Attorney Client
SWITCH‐AX‐1096721 ‐ SWITCH‐AX‐1096727       1/11/2016 15:33   no Title                                                    Attorney Client
SWITCH‐AX‐1096728 ‐ SWITCH‐AX‐1096729       1/11/2016 15:33   SO ‐ GSI (SUPERNAPs 7 and 8) 1‐11‐16.xlsx                   Attorney Client
SWITCH‐AX‐1096730 ‐ SWITCH‐AX‐1096739       1/11/2016 15:33   CFA EE Switch Exectuable (V8) 01‐11‐15 Switch.docx          Attorney Client
SWITCH‐AX‐1096740 ‐ SWITCH‐AX‐1096749       1/11/2016 15:33   Redline CFA EE Switch V7 to V8 01‐11‐15 Switch.pdf          Attorney Client
SWITCH‐AX‐1096750 ‐ SWITCH‐AX‐1096759       1/11/2016 15:33   CFA EE Switch Executable (V8) 01‐11‐15 Switch.pdf           Attorney Client
SWITCH‐AX‐1096760 ‐ SWITCH‐AX‐1096762       1/11/2016 16:35   no Title                                                    Attorney Client
SWITCH‐AX‐1096763 ‐ SWITCH‐AX‐1096763       1/11/2016 16:35   image001.png                                                Attorney Client
SWITCH‐AX‐1096764 ‐ SWITCH‐AX‐1096764       1/11/2016 16:35   Collection Report 160111.xls                                Attorney Client
SWITCH‐AX‐1096765 ‐ SWITCH‐AX‐1096773       1/11/2016 17:44   no Title                                                    Attorney Client
SWITCH‐AX‐1096774 ‐ SWITCH‐AX‐1096774       1/11/2016 17:44   NBN Reconciliation ($9.3M).xlsx                             Attorney Client
SWITCH‐AX‐1096775 ‐ SWITCH‐AX‐1096775       1/11/2016 17:54   no Title                                                    Attorney Client
SWITCH‐AX‐1096776 ‐ SWITCH‐AX‐1096876       1/11/2016 17:54   14‐11007‐ Switch Brief.pdf                                  Attorney Client
SWITCH‐AX‐1096877 ‐ SWITCH‐AX‐1096884       1/11/2016 17:54   AK Testimony 1.pdf                                          Attorney Client
SWITCH‐AX‐1096885 ‐ SWITCH‐AX‐1096933       1/11/2016 17:54   AK Testimony 2.pdf                                          Attorney Client
SWITCH‐AX‐1096934 ‐ SWITCH‐AX‐1096961       1/11/2016 17:54   Filed Petition for Reconsideration 14‐11007 ‐ 6‐25‐15.pdf   Attorney Client
SWITCH‐AX‐1096962 ‐ SWITCH‐AX‐1096963       1/11/2016 18:07   no Title                                                    Attorney Client
SWITCH‐AX‐1096964 ‐ SWITCH‐AX‐1097120       1/11/2016 18:07   Switch Sierra NGR Agreement‐Executed 11 20 15.pdf           Attorney Client
SWITCH‐AX‐1097121 ‐ SWITCH‐AX‐1097278       1/11/2016 18:07   Switch NPC NGR Agreement ‐ Executed 11.20.15.pdf            Attorney Client
SWITCH‐AX‐1097279 ‐ SWITCH‐AX‐1097280       1/11/2016 18:07   NVEnergy Switch Support Letter.pdf                          Attorney Client
SWITCH‐AX‐1097281 ‐ SWITCH‐AX‐1097302       1/11/2016 18:07   NGR Agreement Final Executed_062915.pdf                     Attorney Client
SWITCH‐AX‐1097303 ‐ SWITCH‐AX‐1097303       1/11/2016 18:07   NVE 'Switch Station Same as Apple' Letter.pdf               Attorney Client
SWITCH‐AX‐1097304 ‐ SWITCH‐AX‐1097319       1/11/2016 20:30   no Title                                                    Attorney Client
SWITCH‐AX‐1097320 ‐ SWITCH‐AX‐1097354       1/11/2016 20:30   MASTER SERVICES AGREEMENT                                   Attorney Client
SWITCH‐AX‐1097355 ‐ SWITCH‐AX‐1097355       1/11/2016 20:30   image001.jpg                                                Attorney Client




                                                                           EXHIBIT 10, PAGE 2006
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 254 of 829


Bates                                   Document Date         Document Title                                               Privilege
SWITCH‐AX‐1097356 ‐ SWITCH‐AX‐1097357       1/11/2016 20:30   MSA Addendum 010816 Comments.pdf                             Attorney Client
SWITCH‐AX‐1097358 ‐ SWITCH‐AX‐1097358       1/11/2016 20:30   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1097359 ‐ SWITCH‐AX‐1097374       1/11/2016 20:30   no Title                                                     Attorney Client
SWITCH‐AX‐1097375 ‐ SWITCH‐AX‐1097375       1/11/2016 20:30   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1097376 ‐ SWITCH‐AX‐1097376       1/11/2016 20:30   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1097377 ‐ SWITCH‐AX‐1097378       1/11/2016 20:30   MSA Addendum 010816 Comments.pdf                             Attorney Client
SWITCH‐AX‐1097379 ‐ SWITCH‐AX‐1097413       1/11/2016 20:30   MASTER SERVICES AGREEMENT                                    Attorney Client
SWITCH‐AX‐1097414 ‐ SWITCH‐AX‐1097419        1/12/2016 3:31   no Title                                                     Attorney Client
SWITCH‐AX‐1097420 ‐ SWITCH‐AX‐1097421        1/12/2016 9:12   no Title                                                     Attorney Client
SWITCH‐AX‐1097422 ‐ SWITCH‐AX‐1097424        1/12/2016 9:12   Zayo ‐ Tax exception.pdf                                     Attorney Client
SWITCH‐AX‐1097425 ‐ SWITCH‐AX‐1097425        1/12/2016 9:12   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1097426 ‐ SWITCH‐AX‐1097426        1/12/2016 9:12   image003.jpg                                                 Attorney Client
SWITCH‐AX‐1097427 ‐ SWITCH‐AX‐1097427       1/12/2016 11:57   no Title                                                     Attorney Client
SWITCH‐AX‐1097428 ‐ SWITCH‐AX‐1097428       1/12/2016 11:57   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1097429 ‐ SWITCH‐AX‐1097483       1/12/2016 11:57   Henderson Quail Air Center CC&R's.pdf                        Attorney Client
SWITCH‐AX‐1097484 ‐ SWITCH‐AX‐1097504       1/12/2016 11:57   County Sublease for Hangar Switch 1.12.16 (2).docx           Attorney Client
SWITCH‐AX‐1097505 ‐ SWITCH‐AX‐1097529       1/12/2016 11:57   Comm 9‐12 PSA Switch v3 (1.12.16).docx                       Attorney Client
SWITCH‐AX‐1097530 ‐ SWITCH‐AX‐1097534       1/12/2016 12:31   no Title                                                     Attorney Client
SWITCH‐AX‐1097535 ‐ SWITCH‐AX‐1097543       1/12/2016 12:31   Redline CFA BREG Switch V2 to V3 1‐12‐16 Switch.docx         Attorney Client
SWITCH‐AX‐1097544 ‐ SWITCH‐AX‐1097544       1/12/2016 12:31   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1097545 ‐ SWITCH‐AX‐1097545       1/12/2016 15:54   Accrued Revenue ‐ Nov Revenue Billed in Dec C.xlsx           Attorney Client
SWITCH‐AX‐1097546 ‐ SWITCH‐AX‐1097551       1/12/2016 16:17   no Title                                                     Attorney Client
SWITCH‐AX‐1097552 ‐ SWITCH‐AX‐1097552       1/12/2016 16:17   image002.png                                                 Attorney Client
SWITCH‐AX‐1097553 ‐ SWITCH‐AX‐1097557       1/12/2016 16:17   Switch‐Supernap7‐Invoicing 0115 4‐30‐2015.pdf                Attorney Client
SWITCH‐AX‐1097558 ‐ SWITCH‐AX‐1097558       1/12/2016 16:17   image004.jpg                                                 Attorney Client
SWITCH‐AX‐1097559 ‐ SWITCH‐AX‐1097560       1/12/2016 16:17   Switch‐Supernap7‐Invoicing 12‐31‐2014.pdf                    Attorney Client
SWITCH‐AX‐1097561 ‐ SWITCH‐AX‐1097561       1/12/2016 16:17   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1097562 ‐ SWITCH‐AX‐1097562       1/12/2016 16:28   Collection Report 160112.xls                                 Attorney Client
SWITCH‐AX‐1097563 ‐ SWITCH‐AX‐1097565       1/12/2016 16:29   no Title                                                     Attorney Client
SWITCH‐AX‐1097566 ‐ SWITCH‐AX‐1097566       1/12/2016 16:29   Collection Report 160112.xls                                 Attorney Client
SWITCH‐AX‐1097567 ‐ SWITCH‐AX‐1097567       1/12/2016 16:29   image001.png                                                 Attorney Client
SWITCH‐AX‐1097568 ‐ SWITCH‐AX‐1097569        1/13/2016 8:51   no Title                                                     Attorney Client
SWITCH‐AX‐1097570 ‐ SWITCH‐AX‐1097570        1/13/2016 8:51   image002.png                                                 Attorney Client
SWITCH‐AX‐1097571 ‐ SWITCH‐AX‐1097571        1/13/2016 8:51   image003.jpg                                                 Attorney Client
SWITCH‐AX‐1097572 ‐ SWITCH‐AX‐1097572        1/13/2016 8:51   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1097573 ‐ SWITCH‐AX‐1097574       1/13/2016 10:24   no Title                                                     Attorney Client
SWITCH‐AX‐1097575 ‐ SWITCH‐AX‐1097599       1/13/2016 10:24   Comm 9‐12 PSA Switch v3 (1.12.16).docx                       Attorney Client
SWITCH‐AX‐1097600 ‐ SWITCH‐AX‐1097654       1/13/2016 10:24   Henderson Quail Air Center CC&R's.pdf                        Attorney Client
SWITCH‐AX‐1097655 ‐ SWITCH‐AX‐1097655       1/13/2016 10:24   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1097656 ‐ SWITCH‐AX‐1097676       1/13/2016 10:24   County Sublease for Hangar Switch 1.12.16 (2).docx           Attorney Client
SWITCH‐AX‐1097677 ‐ SWITCH‐AX‐1097679       1/13/2016 14:34   no Title                                                     Attorney Client
SWITCH‐AX‐1097680 ‐ SWITCH‐AX‐1097680       1/13/2016 14:34   image002.png                                                 Attorney Client
SWITCH‐AX‐1097681 ‐ SWITCH‐AX‐1097688       1/13/2016 14:34   Terri Cooper Incentive Award Agreement 1‐13‐2016.pdf         Attorney Client
SWITCH‐AX‐1097689 ‐ SWITCH‐AX‐1097709       1/13/2016 14:48   UnitGroundLeaseAgreementSwitchandCommercial9‐121.13.16.pdf   Attorney Client
SWITCH‐AX‐1097710 ‐ SWITCH‐AX‐1097714       1/13/2016 14:50   no Title                                                     Attorney Client
SWITCH‐AX‐1097715 ‐ SWITCH‐AX‐1097715       1/13/2016 14:50   image001.jpg                                                 Attorney Client




                                                                         EXHIBIT 10, PAGE 2007
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 255 of 829


Bates                                   Document Date         Document Title                                                                    Privilege
SWITCH‐AX‐1097716 ‐ SWITCH‐AX‐1097716       1/13/2016 14:50   PROJECT LOADS FINAL SWITCH‐EBAY.XLSX                                              Attorney Client
SWITCH‐AX‐1097717 ‐ SWITCH‐AX‐1097729       1/13/2016 14:59   no Title                                                                          Attorney Client
SWITCH‐AX‐1097730 ‐ SWITCH‐AX‐1097730       1/13/2016 14:59   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1097731 ‐ SWITCH‐AX‐1097731       1/13/2016 14:59   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1097732 ‐ SWITCH‐AX‐1097742       1/13/2016 14:59   US Signal Internet Services Agreement                                             Attorney Client
SWITCH‐AX‐1097743 ‐ SWITCH‐AX‐1097755       1/13/2016 14:59   no Title                                                                          Attorney Client
SWITCH‐AX‐1097756 ‐ SWITCH‐AX‐1097766       1/13/2016 14:59   US Signal Internet Services Agreement                                             Attorney Client
SWITCH‐AX‐1097767 ‐ SWITCH‐AX‐1097767       1/13/2016 14:59   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1097768 ‐ SWITCH‐AX‐1097768       1/13/2016 14:59   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1097769 ‐ SWITCH‐AX‐1097770       1/13/2016 15:16   no Title                                                                          Attorney Client
SWITCH‐AX‐1097771 ‐ SWITCH‐AX‐1097771       1/13/2016 15:16   Expired SOs through Dec 15 rev 8.xlsx                                             Attorney Client
SWITCH‐AX‐1097772 ‐ SWITCH‐AX‐1097772       1/13/2016 16:42   no Title                                                                          Attorney Client
SWITCH‐AX‐1097773 ‐ SWITCH‐AX‐1097773       1/13/2016 16:42   no Title                                                                          Attorney Client
SWITCH‐AX‐1097774 ‐ SWITCH‐AX‐1097774       1/13/2016 16:44   Intel Equity Information for Side Letter.xlsx                                     Attorney Client
SWITCH‐AX‐1097775 ‐ SWITCH‐AX‐1097776       1/13/2016 16:59   no Title                                                                          Attorney Client
SWITCH‐AX‐1097777 ‐ SWITCH‐AX‐1097777       1/13/2016 16:59   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1097778 ‐ SWITCH‐AX‐1097778       1/13/2016 16:59   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1097779 ‐ SWITCH‐AX‐1097779       1/13/2016 16:59   Rent Roll 151130.xlsx                                                             Attorney Client
SWITCH‐AX‐1097780 ‐ SWITCH‐AX‐1097780       1/13/2016 16:59   image001.png                                                                      Attorney Client
SWITCH‐AX‐1097781 ‐ SWITCH‐AX‐1097781       1/13/2016 16:59   November Rent Roll.msg                                                            Attorney Client
SWITCH‐AX‐1097782 ‐ SWITCH‐AX‐1097782       1/13/2016 16:59   WF‐SwitchRequest.xlsx                                                             Attorney Client
SWITCH‐AX‐1097783 ‐ SWITCH‐AX‐1097783       1/13/2016 17:44   no Title                                                                          Attorney Client
SWITCH‐AX‐1097784 ‐ SWITCH‐AX‐1097801       1/13/2016 17:44   Proposed Written Consent (Indemnification, Intel Matters, Registered Agent).pdf   Attorney Client
SWITCH‐AX‐1097802 ‐ SWITCH‐AX‐1097803       1/13/2016 17:44   Proposed Written Consent of Board (Appointment of Officers).pdf                   Attorney Client
SWITCH‐AX‐1097804 ‐ SWITCH‐AX‐1097804       1/13/2016 17:44   no Title                                                                          Attorney Client
SWITCH‐AX‐1097805 ‐ SWITCH‐AX‐1097812       1/13/2016 17:44   Incentive Unit Award (Nacht) 01‐13‐2016.pdf                                       Attorney Client
SWITCH‐AX‐1097813 ‐ SWITCH‐AX‐1097825       1/13/2016 17:44   Written Consent, Policy and Form Award.pdf                                        Attorney Client
SWITCH‐AX‐1097826 ‐ SWITCH‐AX‐1097836       1/13/2016 17:44   Redline Incentive Unit Policy and Form Award 01‐01‐2016.pdf                       Attorney Client
SWITCH‐AX‐1097837 ‐ SWITCH‐AX‐1097837       1/13/2016 19:35   no Title                                                                          Attorney Client
SWITCH‐AX‐1097838 ‐ SWITCH‐AX‐1097846       1/13/2016 19:35   Redline UMC Switch V1 to V2 01‐14‐16 Switch.pdf                                   Attorney Client
SWITCH‐AX‐1097847 ‐ SWITCH‐AX‐1097855       1/13/2016 19:35   UMC Switch V2 01‐14‐16 Switch.pdf                                                 Attorney Client
SWITCH‐AX‐1097856 ‐ SWITCH‐AX‐1097856       1/13/2016 19:35   no Title                                                                          Attorney Client
SWITCH‐AX‐1097857 ‐ SWITCH‐AX‐1097865       1/13/2016 19:35   UMC Switch V2 01‐14‐16 Switch.pdf                                                 Attorney Client
SWITCH‐AX‐1097866 ‐ SWITCH‐AX‐1097874       1/13/2016 19:35   Redline UMC Switch V1 to V2 01‐14‐16 Switch.pdf                                   Attorney Client
SWITCH‐AX‐1097875 ‐ SWITCH‐AX‐1097878       1/13/2016 19:38   no Title                                                                          Attorney Client
SWITCH‐AX‐1097879 ‐ SWITCH‐AX‐1097879       1/13/2016 19:38   Collection Report 160113.xls                                                      Attorney Client
SWITCH‐AX‐1097880 ‐ SWITCH‐AX‐1097880       1/13/2016 19:38   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1097881 ‐ SWITCH‐AX‐1097881        1/14/2016 8:08   no Title                                                                          Attorney Client
SWITCH‐AX‐1097882 ‐ SWITCH‐AX‐1097890        1/14/2016 8:08   Redline UMC Switch V1 to V2 01‐14‐16 Switch.pdf                                   Attorney Client
SWITCH‐AX‐1097891 ‐ SWITCH‐AX‐1097899        1/14/2016 8:08   UMC Switch V2 01‐14‐16 Switch.pdf                                                 Attorney Client
SWITCH‐AX‐1097900 ‐ SWITCH‐AX‐1097900        1/14/2016 9:46   Intel Equity Information for Side Letter with Tax Capital DO Not SEND.xlsx        Attorney Client
SWITCH‐AX‐1097901 ‐ SWITCH‐AX‐1097919        1/14/2016 9:59   no Title                                                                          Attorney Client
SWITCH‐AX‐1097920 ‐ SWITCH‐AX‐1097920        1/14/2016 9:59   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1097921 ‐ SWITCH‐AX‐1097921        1/14/2016 9:59   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1097922 ‐ SWITCH‐AX‐1097932        1/14/2016 9:59   US Signal Internet Services Agreement                                             Attorney Client
SWITCH‐AX‐1097933 ‐ SWITCH‐AX‐1097951        1/14/2016 9:59   no Title                                                                          Attorney Client




                                                                           EXHIBIT 10, PAGE 2008
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 256 of 829


Bates                                   Document Date         Document Title                                                                    Privilege
SWITCH‐AX‐1097952 ‐ SWITCH‐AX‐1097952        1/14/2016 9:59   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1097953 ‐ SWITCH‐AX‐1097953        1/14/2016 9:59   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1097954 ‐ SWITCH‐AX‐1097964        1/14/2016 9:59   US Signal Internet Services Agreement                                             Attorney Client
SWITCH‐AX‐1097965 ‐ SWITCH‐AX‐1097965       1/14/2016 10:19   Collection Report 160113.xls                                                      Attorney Client
SWITCH‐AX‐1097966 ‐ SWITCH‐AX‐1097978       1/14/2016 10:33   no Title                                                                          Attorney Client
SWITCH‐AX‐1097979 ‐ SWITCH‐AX‐1097984       1/14/2016 11:35   no Title                                                                          Attorney Client
SWITCH‐AX‐1097985 ‐ SWITCH‐AX‐1097993       1/14/2016 11:35   CFA BREG Switch V2 to V3 1‐12‐16 Switch.docx                                      Attorney Client
SWITCH‐AX‐1097994 ‐ SWITCH‐AX‐1097994       1/14/2016 11:35   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1097995 ‐ SWITCH‐AX‐1097998       1/14/2016 12:14   no Title                                                                          Attorney Client
SWITCH‐AX‐1097999 ‐ SWITCH‐AX‐1097999       1/14/2016 12:14   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1098000 ‐ SWITCH‐AX‐1098008       1/14/2016 12:14   CFA BREG Switch Executable 1‐12‐16.pdf                                            Attorney Client
SWITCH‐AX‐1098009 ‐ SWITCH‐AX‐1098017       1/14/2016 12:14   Redline CFA BREG Switch V2 to V3 1‐12‐16 Switch.docx                              Attorney Client
SWITCH‐AX‐1098018 ‐ SWITCH‐AX‐1098019       1/14/2016 14:21   no Title                                                                          Attorney Client
SWITCH‐AX‐1098020 ‐ SWITCH‐AX‐1098029       1/14/2016 14:21   LMVersion 2016‐Jan‐14_SwitchAgreement.docx                                        Attorney Client
SWITCH‐AX‐1098030 ‐ SWITCH‐AX‐1098032       1/14/2016 15:22   no Title                                                                          Attorney Client
SWITCH‐AX‐1098033 ‐ SWITCH‐AX‐1098033       1/14/2016 15:22   Collection Report 160114.xls                                                      Attorney Client
SWITCH‐AX‐1098034 ‐ SWITCH‐AX‐1098036       1/14/2016 15:47   no Title                                                                          Attorney Client
SWITCH‐AX‐1098037 ‐ SWITCH‐AX‐1098037       1/14/2016 15:47   Collection Report 160114.xls                                                      Attorney Client
SWITCH‐AX‐1098038 ‐ SWITCH‐AX‐1098040       1/14/2016 15:47   no Title                                                                          Attorney Client
SWITCH‐AX‐1098041 ‐ SWITCH‐AX‐1098041       1/14/2016 15:47   Collection Report 160114.xls                                                      Attorney Client
SWITCH‐AX‐1098042 ‐ SWITCH‐AX‐1098043       1/14/2016 15:53   no Title                                                                          Attorney Client
SWITCH‐AX‐1098044 ‐ SWITCH‐AX‐1098045       1/14/2016 15:53   Proposed Written Consent of Board (Appointment of Officers).pdf                   Attorney Client
SWITCH‐AX‐1098046 ‐ SWITCH‐AX‐1098063       1/14/2016 15:53   Proposed Written Consent (Indemnification, Intel Matters, Registered Agent).pdf   Attorney Client
SWITCH‐AX‐1098064 ‐ SWITCH‐AX‐1098064       1/14/2016 16:04   no Title                                                                          Attorney Client
SWITCH‐AX‐1098065 ‐ SWITCH‐AX‐1098075       1/14/2016 16:04   Redline Incentive Unit Policy and Form Award 01‐01‐2016.pdf                       Attorney Client
SWITCH‐AX‐1098076 ‐ SWITCH‐AX‐1098088       1/14/2016 16:04   Written Consent, Policy and Form Award.pdf                                        Attorney Client
SWITCH‐AX‐1098089 ‐ SWITCH‐AX‐1098089       1/14/2016 16:11   no Title                                                                          Attorney Client
SWITCH‐AX‐1098090 ‐ SWITCH‐AX‐1098097       1/14/2016 16:11   Incentive Unit Award (Nacht) 01‐13‐2016.pdf                                       Attorney Client
SWITCH‐AX‐1098098 ‐ SWITCH‐AX‐1098106       1/14/2016 16:30   no Title                                                                          Attorney Client
SWITCH‐AX‐1098107 ‐ SWITCH‐AX‐1098107       1/14/2016 16:30   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1098108 ‐ SWITCH‐AX‐1098108       1/14/2016 16:30   H810‐09‐002‐C.pdf                                                                 Attorney Client
SWITCH‐AX‐1098109 ‐ SWITCH‐AX‐1098117       1/14/2016 16:30   H810‐09‐001‐M.pdf                                                                 Attorney Client
SWITCH‐AX‐1098118 ‐ SWITCH‐AX‐1098118       1/14/2016 16:30   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1098119 ‐ SWITCH‐AX‐1098122       1/14/2016 16:39   no Title                                                                          Attorney Client
SWITCH‐AX‐1098123 ‐ SWITCH‐AX‐1098123       1/14/2016 16:39   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1098124 ‐ SWITCH‐AX‐1098124       1/14/2016 16:39   Collection Report 160114.xls                                                      Attorney Client
SWITCH‐AX‐1098125 ‐ SWITCH‐AX‐1098130       1/14/2016 17:20   no Title                                                                          Attorney Client
SWITCH‐AX‐1098131 ‐ SWITCH‐AX‐1098131       1/14/2016 17:20   image006.jpg                                                                      Attorney Client
SWITCH‐AX‐1098132 ‐ SWITCH‐AX‐1098133       1/14/2016 17:20   Switch‐Supernap7‐Invoicing 12‐31‐2014.pdf                                         Attorney Client
SWITCH‐AX‐1098134 ‐ SWITCH‐AX‐1098134       1/14/2016 17:20   image004.jpg                                                                      Attorney Client
SWITCH‐AX‐1098135 ‐ SWITCH‐AX‐1098139       1/14/2016 17:20   Switch‐Supernap7‐Invoicing 0115 4‐30‐2015.pdf                                     Attorney Client
SWITCH‐AX‐1098140 ‐ SWITCH‐AX‐1098140       1/14/2016 17:20   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1098141 ‐ SWITCH‐AX‐1098141       1/14/2016 17:20   image002.png                                                                      Attorney Client
SWITCH‐AX‐1098142 ‐ SWITCH‐AX‐1098143       1/14/2016 18:08   no Title                                                                          Attorney Client
SWITCH‐AX‐1098144 ‐ SWITCH‐AX‐1098144       1/14/2016 18:08   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1098145 ‐ SWITCH‐AX‐1098149       1/14/2016 18:08   Independent Contractor Services Agreement                                         Attorney Client




                                                                           EXHIBIT 10, PAGE 2009
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 257 of 829


Bates                                   Document Date         Document Title                                                                     Privilege
SWITCH‐AX‐1098150 ‐ SWITCH‐AX‐1098150       1/14/2016 18:08   Independent Contractor Services Agreement                                          Attorney Client
SWITCH‐AX‐1098151 ‐ SWITCH‐AX‐1098154       1/14/2016 18:08   Form W‐9 (Rev. December 2014)                                                      Attorney Client
SWITCH‐AX‐1098155 ‐ SWITCH‐AX‐1098156       1/14/2016 18:08   SUPERNAP Vendor Qualification Form.pdf                                             Attorney Client
SWITCH‐AX‐1098157 ‐ SWITCH‐AX‐1098157       1/14/2016 18:08   image001.png                                                                       Attorney Client
SWITCH‐AX‐1098158 ‐ SWITCH‐AX‐1098158       1/14/2016 19:19   no Title                                                                           Attorney Client
SWITCH‐AX‐1098159 ‐ SWITCH‐AX‐1098204       1/14/2016 19:19   Redline 08_CoLo_2015_Attachment8_TermsandConditions V1 to V2 01‐15‐16 Switch.doc   Attorney Client
SWITCH‐AX‐1098205 ‐ SWITCH‐AX‐1098205       1/14/2016 19:19   no Title                                                                           Attorney Client
SWITCH‐AX‐1098206 ‐ SWITCH‐AX‐1098251       1/14/2016 19:19   Redline 08_CoLo_2015_Attachment8_TermsandConditions V1 to V2 01‐15‐16 Switch.doc   Attorney Client
SWITCH‐AX‐1098252 ‐ SWITCH‐AX‐1098256        1/15/2016 8:22   no Title                                                                           Attorney Client
SWITCH‐AX‐1098257 ‐ SWITCH‐AX‐1098263        1/15/2016 8:27   no Title                                                                           Attorney Client
SWITCH‐AX‐1098264 ‐ SWITCH‐AX‐1098265        1/15/2016 8:27   Service Order.pdf                                                                  Attorney Client
SWITCH‐AX‐1098266 ‐ SWITCH‐AX‐1098275        1/15/2016 8:27   Colocation Facilities Agreement.pdf                                                Attorney Client
SWITCH‐AX‐1098276 ‐ SWITCH‐AX‐1098280        1/15/2016 8:29   no Title                                                                           Attorney Client
SWITCH‐AX‐1098281 ‐ SWITCH‐AX‐1098285        1/15/2016 8:29   no Title                                                                           Attorney Client
SWITCH‐AX‐1098286 ‐ SWITCH‐AX‐1098291        1/15/2016 8:30   no Title                                                                           Attorney Client
SWITCH‐AX‐1098292 ‐ SWITCH‐AX‐1098297        1/15/2016 8:30   no Title                                                                           Attorney Client
SWITCH‐AX‐1098298 ‐ SWITCH‐AX‐1098298        1/15/2016 8:36   no Title                                                                           Attorney Client
SWITCH‐AX‐1098299 ‐ SWITCH‐AX‐1098300        1/15/2016 8:36   RampRate                                                                           Attorney Client
SWITCH‐AX‐1098301 ‐ SWITCH‐AX‐1098302        1/15/2016 8:36   FW_ comp for Switch.msg                                                            Attorney Client
SWITCH‐AX‐1098303 ‐ SWITCH‐AX‐1098312        1/15/2016 8:36   BPP‐012214‐081 Trace3, Inc..pdf                                                    Attorney Client
SWITCH‐AX‐1098313 ‐ SWITCH‐AX‐1098319        1/15/2016 8:36   H665‐08‐001‐M.pdf                                                                  Attorney Client
SWITCH‐AX‐1098320 ‐ SWITCH‐AX‐1098320        1/15/2016 8:36   image001.png                                                                       Attorney Client
SWITCH‐AX‐1098321 ‐ SWITCH‐AX‐1098321        1/15/2016 8:36   no Title                                                                           Attorney Client
SWITCH‐AX‐1098322 ‐ SWITCH‐AX‐1098323        1/15/2016 8:36   FW_ comp for Switch.msg                                                            Attorney Client
SWITCH‐AX‐1098324 ‐ SWITCH‐AX‐1098325        1/15/2016 8:36   RampRate                                                                           Attorney Client
SWITCH‐AX‐1098326 ‐ SWITCH‐AX‐1098326        1/15/2016 8:36   image001.png                                                                       Attorney Client
SWITCH‐AX‐1098327 ‐ SWITCH‐AX‐1098333        1/15/2016 8:36   H665‐08‐001‐M.pdf                                                                  Attorney Client
SWITCH‐AX‐1098334 ‐ SWITCH‐AX‐1098343        1/15/2016 8:36   BPP‐012214‐081 Trace3, Inc..pdf                                                    Attorney Client
SWITCH‐AX‐1098344 ‐ SWITCH‐AX‐1098344        1/15/2016 9:08   Collection Report 160114.xls                                                       Attorney Client
SWITCH‐AX‐1098345 ‐ SWITCH‐AX‐1098347       1/15/2016 11:08   no Title                                                                           Attorney Client
SWITCH‐AX‐1098348 ‐ SWITCH‐AX‐1098352       1/15/2016 11:08   GRANT OF EASEMENT                                                                  Attorney Client
SWITCH‐AX‐1098353 ‐ SWITCH‐AX‐1098353       1/15/2016 11:08   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1098354 ‐ SWITCH‐AX‐1098357       1/15/2016 11:10   no Title                                                                           Attorney Client
SWITCH‐AX‐1098358 ‐ SWITCH‐AX‐1098411       1/15/2016 11:10   HVD (SwitchDataNorth) Clean (122315).docx                                          Attorney Client
SWITCH‐AX‐1098412 ‐ SWITCH‐AX‐1098412       1/15/2016 11:10   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1098413 ‐ SWITCH‐AX‐1098416       1/15/2016 11:20   no Title                                                                           Attorney Client
SWITCH‐AX‐1098417 ‐ SWITCH‐AX‐1098421       1/15/2016 11:20   GRANT OF EASEMENT                                                                  Attorney Client
SWITCH‐AX‐1098422 ‐ SWITCH‐AX‐1098422       1/15/2016 11:20   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1098423 ‐ SWITCH‐AX‐1098423       1/15/2016 11:20   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1098424 ‐ SWITCH‐AX‐1098428       1/15/2016 11:20   RE_ Switch easement template.msg                                                   Attorney Client
SWITCH‐AX‐1098429 ‐ SWITCH‐AX‐1098429       1/15/2016 12:38   no Title                                                                           Attorney Client
SWITCH‐AX‐1098430 ‐ SWITCH‐AX‐1098447       1/15/2016 12:38   MSA Switch Ltd Switch Level 3 reply comments 1‐15‐16.doc                           Attorney Client
SWITCH‐AX‐1098448 ‐ SWITCH‐AX‐1098448       1/15/2016 12:38   image001.png                                                                       Attorney Client
SWITCH‐AX‐1098449 ‐ SWITCH‐AX‐1098449       1/15/2016 12:38   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1098450 ‐ SWITCH‐AX‐1098450       1/15/2016 12:38   no Title                                                                           Attorney Client
SWITCH‐AX‐1098451 ‐ SWITCH‐AX‐1098451       1/15/2016 12:38   image002.jpg                                                                       Attorney Client




                                                                          EXHIBIT 10, PAGE 2010
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 258 of 829


Bates                                   Document Date         Document Title                                                                    Privilege
SWITCH‐AX‐1098452 ‐ SWITCH‐AX‐1098469       1/15/2016 12:38   MSA Switch Ltd Switch Level 3 reply comments 1‐15‐16.doc                          Attorney Client
SWITCH‐AX‐1098470 ‐ SWITCH‐AX‐1098470       1/15/2016 12:38   image001.png                                                                      Attorney Client
SWITCH‐AX‐1098471 ‐ SWITCH‐AX‐1098479       1/15/2016 12:51   no Title                                                                          Attorney Client
SWITCH‐AX‐1098480 ‐ SWITCH‐AX‐1098480       1/15/2016 12:51   NBN‐Optica Payments.xlsx                                                          Attorney Client
SWITCH‐AX‐1098481 ‐ SWITCH‐AX‐1098490       1/15/2016 13:17   no Title                                                                          Attorney Client
SWITCH‐AX‐1098491 ‐ SWITCH‐AX‐1098499       1/15/2016 13:17   Re_ following up.msg                                                              Attorney Client
SWITCH‐AX‐1098500 ‐ SWITCH‐AX‐1098500       1/15/2016 13:17   NBN Reconciliation ($9.3M).xlsx                                                   Attorney Client
SWITCH‐AX‐1098501 ‐ SWITCH‐AX‐1098501       1/15/2016 13:19   no Title                                                                          Attorney Client
SWITCH‐AX‐1098502 ‐ SWITCH‐AX‐1098504       1/15/2016 13:19   DA‐16‐55A1.pdf                                                                    Attorney Client
SWITCH‐AX‐1098505 ‐ SWITCH‐AX‐1098508       1/15/2016 13:22   no Title                                                                          Attorney Client
SWITCH‐AX‐1098509 ‐ SWITCH‐AX‐1098509       1/15/2016 13:22   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1098510 ‐ SWITCH‐AX‐1098513       1/15/2016 13:29   no Title                                                                          Attorney Client
SWITCH‐AX‐1098514 ‐ SWITCH‐AX‐1098514       1/15/2016 13:29   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1098515 ‐ SWITCH‐AX‐1098522       1/15/2016 13:34   no Title                                                                          Attorney Client
SWITCH‐AX‐1098523 ‐ SWITCH‐AX‐1098524       1/15/2016 13:34   Service Order.pdf                                                                 Attorney Client
SWITCH‐AX‐1098525 ‐ SWITCH‐AX‐1098534       1/15/2016 13:34   Colocation Facilities Agreement.pdf                                               Attorney Client
SWITCH‐AX‐1098535 ‐ SWITCH‐AX‐1098542       1/15/2016 13:34   no Title                                                                          Attorney Client
SWITCH‐AX‐1098543 ‐ SWITCH‐AX‐1098552       1/15/2016 13:34   Colocation Facilities Agreement.pdf                                               Attorney Client
SWITCH‐AX‐1098553 ‐ SWITCH‐AX‐1098554       1/15/2016 13:34   Service Order.pdf                                                                 Attorney Client
SWITCH‐AX‐1098555 ‐ SWITCH‐AX‐1098555       1/15/2016 13:45   no Title                                                                          Attorney Client
SWITCH‐AX‐1098556 ‐ SWITCH‐AX‐1098556       1/15/2016 13:45   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1098557 ‐ SWITCH‐AX‐1098575       1/15/2016 13:45   Assignment and Assumption 11‐20‐2016 (Liebe to Trust).pdf                         Attorney Client
SWITCH‐AX‐1098576 ‐ SWITCH‐AX‐1098579       1/15/2016 13:51   no Title                                                                          Attorney Client
SWITCH‐AX‐1098580 ‐ SWITCH‐AX‐1098580       1/15/2016 13:51   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1098581 ‐ SWITCH‐AX‐1098581       1/15/2016 14:11   Sales Invoice PDF                                                                 Attorney Client
SWITCH‐AX‐1098582 ‐ SWITCH‐AX‐1098583       1/15/2016 14:15   no Title                                                                          Attorney Client
SWITCH‐AX‐1098584 ‐ SWITCH‐AX‐1098593       1/15/2016 14:15   US Signal Internet Services Agreement                                             Attorney Client
SWITCH‐AX‐1098594 ‐ SWITCH‐AX‐1098594       1/15/2016 14:15   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1098595 ‐ SWITCH‐AX‐1098595       1/15/2016 14:15   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1098596 ‐ SWITCH‐AX‐1098598       1/15/2016 15:52   no Title                                                                          Attorney Client
SWITCH‐AX‐1098599 ‐ SWITCH‐AX‐1098599       1/15/2016 15:52   Collection Report 160115.xls                                                      Attorney Client
SWITCH‐AX‐1098600 ‐ SWITCH‐AX‐1098602       1/15/2016 16:12   no Title                                                                          Attorney Client
SWITCH‐AX‐1098603 ‐ SWITCH‐AX‐1098610       1/15/2016 16:12   Colocation Facilities Agreement 04‐29‐2015 (fillable form).pdf                    Attorney Client
SWITCH‐AX‐1098611 ‐ SWITCH‐AX‐1098611       1/15/2016 16:12   SUBLEASE                                                                          Attorney Client
SWITCH‐AX‐1098612 ‐ SWITCH‐AX‐1098612       1/15/2016 16:12   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1098613 ‐ SWITCH‐AX‐1098613       1/15/2016 16:12   SO ‐ NCJFCJ (Internet) 1‐12‐16.pdf                                                Attorney Client
SWITCH‐AX‐1098614 ‐ SWITCH‐AX‐1098614       1/15/2016 16:30   Collection Report 160115.xls                                                      Attorney Client
SWITCH‐AX‐1098615 ‐ SWITCH‐AX‐1098617       1/15/2016 16:55   no Title                                                                          Attorney Client
SWITCH‐AX‐1098618 ‐ SWITCH‐AX‐1098619       1/15/2016 16:55   Proposed Written Consent of Board (Appointment of Officers) (revised).pdf         Attorney Client
SWITCH‐AX‐1098620 ‐ SWITCH‐AX‐1098637       1/15/2016 16:55   Proposed Written Consent (Indemnification, Intel Matters, Registered Age....pdf   Attorney Client
SWITCH‐AX‐1098638 ‐ SWITCH‐AX‐1098639       1/16/2016 11:09   no Title                                                                          Attorney Client;Work Product
SWITCH‐AX‐1098640 ‐ SWITCH‐AX‐1098641       1/16/2016 11:12   no Title                                                                          Attorney Client
SWITCH‐AX‐1098642 ‐ SWITCH‐AX‐1098643       1/16/2016 11:12   no Title                                                                          Attorney Client;Work Product
SWITCH‐AX‐1098644 ‐ SWITCH‐AX‐1098645        1/17/2016 6:03   no Title                                                                          Attorney Client
SWITCH‐AX‐1098646 ‐ SWITCH‐AX‐1098646       1/17/2016 17:33   no Title                                                                          Attorney Client
SWITCH‐AX‐1098647 ‐ SWITCH‐AX‐1098647       1/17/2016 17:33   image001.jpg                                                                      Attorney Client




                                                                           EXHIBIT 10, PAGE 2011
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 259 of 829


Bates                                   Document Date         Document Title                                                                     Privilege
SWITCH‐AX‐1098648 ‐ SWITCH‐AX‐1098648       1/17/2016 17:33   no Title                                                                           Attorney Client
SWITCH‐AX‐1098649 ‐ SWITCH‐AX‐1098649       1/17/2016 17:33   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1098650 ‐ SWITCH‐AX‐1098651       1/17/2016 19:19   no Title                                                                           Attorney Client
SWITCH‐AX‐1098652 ‐ SWITCH‐AX‐1098652       1/17/2016 19:19   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1098653 ‐ SWITCH‐AX‐1098654        1/18/2016 8:41   no Title                                                                           Attorney Client
SWITCH‐AX‐1098655 ‐ SWITCH‐AX‐1098846        1/18/2016 8:41   Microsoft Word ‐ 64963340_6                                                        Attorney Client
SWITCH‐AX‐1098847 ‐ SWITCH‐AX‐1098847        1/18/2016 8:41   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1098848 ‐ SWITCH‐AX‐1098849        1/18/2016 8:45   no Title                                                                           Attorney Client
SWITCH‐AX‐1098850 ‐ SWITCH‐AX‐1098850        1/18/2016 8:45   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1098851 ‐ SWITCH‐AX‐1098852        1/18/2016 9:09   no Title                                                                           Attorney Client
SWITCH‐AX‐1098853 ‐ SWITCH‐AX‐1098853        1/18/2016 9:09   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1098854 ‐ SWITCH‐AX‐1098855        1/18/2016 9:38   no Title                                                                           Attorney Client
SWITCH‐AX‐1098856 ‐ SWITCH‐AX‐1098901        1/18/2016 9:38   Redline 08_CoLo_2015_Attachment8_TermsandConditions V1 to V2 01‐15‐16 Switch.doc   Attorney Client
SWITCH‐AX‐1098902 ‐ SWITCH‐AX‐1098903       1/18/2016 11:56   no Title                                                                           Attorney Client
SWITCH‐AX‐1098904 ‐ SWITCH‐AX‐1098907       1/18/2016 11:56   PROPRIETARY INFORMATION NON‐DISCLOSURE AGREEMENT                                   Attorney Client
SWITCH‐AX‐1098908 ‐ SWITCH‐AX‐1098909       1/18/2016 15:09   no Title                                                                           Attorney Client
SWITCH‐AX‐1098910 ‐ SWITCH‐AX‐1098910       1/18/2016 15:09   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1098911 ‐ SWITCH‐AX‐1098911       1/18/2016 15:09   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1098912 ‐ SWITCH‐AX‐1098914       1/18/2016 16:25   no Title                                                                           Attorney Client
SWITCH‐AX‐1098915 ‐ SWITCH‐AX‐1098924       1/18/2016 16:25   LMVersion 2016‐Jan‐14_SwitchAgreement.docx                                         Attorney Client
SWITCH‐AX‐1098925 ‐ SWITCH‐AX‐1098925       1/18/2016 16:30   Collection Report 160118.xls                                                       Attorney Client
SWITCH‐AX‐1098926 ‐ SWITCH‐AX‐1098929       1/18/2016 16:53   no Title                                                                           Attorney Client
SWITCH‐AX‐1098930 ‐ SWITCH‐AX‐1098930       1/18/2016 16:53   Collection Report 160118.xls                                                       Attorney Client
SWITCH‐AX‐1098931 ‐ SWITCH‐AX‐1098933       1/18/2016 17:01   no Title                                                                           Attorney Client
SWITCH‐AX‐1098934 ‐ SWITCH‐AX‐1098944       1/18/2016 17:01   Policy & Award Notes 01‐18‐2016.pdf                                                Attorney Client
SWITCH‐AX‐1098945 ‐ SWITCH‐AX‐1098945       1/18/2016 17:56   no Title                                                                           Attorney Client
SWITCH‐AX‐1098946 ‐ SWITCH‐AX‐1098955       1/18/2016 17:56   Redline CFA LM Switch V2 to V3 12‐18‐15 Switch.docx                                Attorney Client
SWITCH‐AX‐1098956 ‐ SWITCH‐AX‐1098956       1/18/2016 18:35   no Title                                                                           Attorney Client
SWITCH‐AX‐1098957 ‐ SWITCH‐AX‐1098966       1/18/2016 18:35   CFA LM Switch V5 1‐18‐16 Switch.docx                                               Attorney Client
SWITCH‐AX‐1098967 ‐ SWITCH‐AX‐1098976       1/18/2016 18:35   Redline CFA LM Switch V4 to V5 1‐18‐16 Switch.docx                                 Attorney Client
SWITCH‐AX‐1098977 ‐ SWITCH‐AX‐1098977       1/18/2016 18:35   no Title                                                                           Attorney Client
SWITCH‐AX‐1098978 ‐ SWITCH‐AX‐1098987       1/18/2016 18:35   Redline CFA LM Switch V4 to V5 1‐18‐16 Switch.docx                                 Attorney Client
SWITCH‐AX‐1098988 ‐ SWITCH‐AX‐1098997       1/18/2016 18:35   CFA LM Switch V5 1‐18‐16 Switch.docx                                               Attorney Client
SWITCH‐AX‐1098998 ‐ SWITCH‐AX‐1098998       1/18/2016 18:41   no Title                                                                           Attorney Client
SWITCH‐AX‐1098999 ‐ SWITCH‐AX‐1099000       1/18/2016 18:44   no Title                                                                           Attorney Client
SWITCH‐AX‐1099001 ‐ SWITCH‐AX‐1099002       1/18/2016 18:44   no Title                                                                           Attorney Client
SWITCH‐AX‐1099003 ‐ SWITCH‐AX‐1099004       1/18/2016 18:47   no Title                                                                           Attorney Client
SWITCH‐AX‐1099005 ‐ SWITCH‐AX‐1099012       1/18/2016 18:47   Exhibit C.pdf                                                                      Attorney Client
SWITCH‐AX‐1099013 ‐ SWITCH‐AX‐1099022       1/18/2016 18:47   CFA LM Switch V5 1‐18‐16 Switch.docx                                               Attorney Client
SWITCH‐AX‐1099023 ‐ SWITCH‐AX‐1099032       1/18/2016 18:47   Redline CFA LM Switch V4 to V5 1‐18‐16 Switch.docx                                 Attorney Client
SWITCH‐AX‐1099033 ‐ SWITCH‐AX‐1099034       1/18/2016 18:49   no Title                                                                           Attorney Client
SWITCH‐AX‐1099035 ‐ SWITCH‐AX‐1099037       1/18/2016 19:01   no Title                                                                           Attorney Client
SWITCH‐AX‐1099038 ‐ SWITCH‐AX‐1099039       1/18/2016 19:05   no Title                                                                           Attorney Client
SWITCH‐AX‐1099040 ‐ SWITCH‐AX‐1099041       1/18/2016 19:05   no Title                                                                           Attorney Client
SWITCH‐AX‐1099042 ‐ SWITCH‐AX‐1099044       1/18/2016 19:22   no Title                                                                           Attorney Client
SWITCH‐AX‐1099045 ‐ SWITCH‐AX‐1099055       1/18/2016 19:22   Policy & Award Notes 01‐18‐2016.pdf                                                Attorney Client




                                                                          EXHIBIT 10, PAGE 2012
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 260 of 829


Bates                                   Document Date         Document Title                                                           Privilege
SWITCH‐AX‐1099056 ‐ SWITCH‐AX‐1099058       1/18/2016 19:22   no Title                                                                 Attorney Client
SWITCH‐AX‐1099059 ‐ SWITCH‐AX‐1099069       1/18/2016 19:22   Policy & Award Notes 01‐18‐2016.pdf                                      Attorney Client
SWITCH‐AX‐1099070 ‐ SWITCH‐AX‐1099071       1/18/2016 19:59   no Title                                                                 Attorney Client
SWITCH‐AX‐1099072 ‐ SWITCH‐AX‐1099072       1/18/2016 19:59   14‐9‐SU‐esig‐Thomas‐Morton‐President[2].png                              Attorney Client
SWITCH‐AX‐1099073 ‐ SWITCH‐AX‐1099074       1/18/2016 19:59   no Title                                                                 Attorney Client
SWITCH‐AX‐1099075 ‐ SWITCH‐AX‐1099075       1/18/2016 19:59   14‐9‐SU‐esig‐Thomas‐Morton‐President[2].png                              Attorney Client
SWITCH‐AX‐1099076 ‐ SWITCH‐AX‐1099077       1/18/2016 20:04   no Title                                                                 Attorney Client
SWITCH‐AX‐1099078 ‐ SWITCH‐AX‐1099078       1/18/2016 20:04   14‐9‐SU‐esig‐Thomas‐Morton‐President[2].png                              Attorney Client
SWITCH‐AX‐1099079 ‐ SWITCH‐AX‐1099081       1/18/2016 20:10   no Title                                                                 Attorney Client
SWITCH‐AX‐1099082 ‐ SWITCH‐AX‐1099082       1/18/2016 20:10   image002.png                                                             Attorney Client
SWITCH‐AX‐1099083 ‐ SWITCH‐AX‐1099085        1/19/2016 5:27   no Title                                                                 Attorney Client
SWITCH‐AX‐1099086 ‐ SWITCH‐AX‐1099086        1/19/2016 5:27   image002.png                                                             Attorney Client
SWITCH‐AX‐1099087 ‐ SWITCH‐AX‐1099089        1/19/2016 5:27   no Title                                                                 Attorney Client
SWITCH‐AX‐1099090 ‐ SWITCH‐AX‐1099090        1/19/2016 5:27   image002.png                                                             Attorney Client
SWITCH‐AX‐1099091 ‐ SWITCH‐AX‐1099092        1/19/2016 5:53   no Title                                                                 Attorney Client
SWITCH‐AX‐1099093 ‐ SWITCH‐AX‐1099093        1/19/2016 5:53   Riders to Switch CoLocation Facilities Agreement.docx                    Attorney Client
SWITCH‐AX‐1099094 ‐ SWITCH‐AX‐1099094        1/19/2016 5:53   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1099095 ‐ SWITCH‐AX‐1099102        1/19/2016 5:53   Sewell comments to Switch CoLocation Facility Agreement (01‐07‐15).pdf   Attorney Client
SWITCH‐AX‐1099103 ‐ SWITCH‐AX‐1099104        1/19/2016 8:52   no Title                                                                 Attorney Client
SWITCH‐AX‐1099105 ‐ SWITCH‐AX‐1099105        1/19/2016 8:52   Riders to Switch CoLocation Facilities Agreement.docx                    Attorney Client
SWITCH‐AX‐1099106 ‐ SWITCH‐AX‐1099106        1/19/2016 8:52   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1099107 ‐ SWITCH‐AX‐1099114        1/19/2016 8:52   Sewell comments to Switch CoLocation Facility Agreement (01‐07‐15).pdf   Attorney Client
SWITCH‐AX‐1099115 ‐ SWITCH‐AX‐1099118       1/19/2016 10:40   no Title                                                                 Attorney Client
SWITCH‐AX‐1099119 ‐ SWITCH‐AX‐1099119       1/19/2016 10:40   image008.jpg                                                             Attorney Client
SWITCH‐AX‐1099120 ‐ SWITCH‐AX‐1099120       1/19/2016 10:40   image006.jpg                                                             Attorney Client
SWITCH‐AX‐1099121 ‐ SWITCH‐AX‐1099121       1/19/2016 10:40   image007.jpg                                                             Attorney Client
SWITCH‐AX‐1099122 ‐ SWITCH‐AX‐1099124       1/19/2016 10:40   CenturyLink_‐_Switch_Communications_Group_LL.PDF                         Attorney Client
SWITCH‐AX‐1099125 ‐ SWITCH‐AX‐1099125       1/19/2016 10:40   20160119082231668.pdf                                                    Attorney Client
SWITCH‐AX‐1099126 ‐ SWITCH‐AX‐1099139       1/19/2016 10:57   07‐30‐15 PI87812 Maryland for UNLV.pdf                                   Attorney Client
SWITCH‐AX‐1099140 ‐ SWITCH‐AX‐1099141       1/19/2016 11:02   no Title                                                                 Attorney Client
SWITCH‐AX‐1099142 ‐ SWITCH‐AX‐1099142       1/19/2016 11:02   Form W‐8BEN (Rev. February 2006)                                         Attorney Client
SWITCH‐AX‐1099143 ‐ SWITCH‐AX‐1099146       1/19/2016 11:02   Form W‐9 (Rev. December 2014)                                            Attorney Client
SWITCH‐AX‐1099147 ‐ SWITCH‐AX‐1099149       1/19/2016 11:02   2014 Form 590 ‐‐ Withholding Exemption Certificate                       Attorney Client
SWITCH‐AX‐1099150 ‐ SWITCH‐AX‐1099152       1/19/2016 11:02   Pandora MNDA (081012v2.1)[3]                                             Attorney Client
SWITCH‐AX‐1099153 ‐ SWITCH‐AX‐1099160       1/19/2016 11:02   Form W‐8 BEN‐E (February 2014)                                           Attorney Client
SWITCH‐AX‐1099161 ‐ SWITCH‐AX‐1099161       1/19/2016 11:02   ACH Enrollment Form.docx                                                 Attorney Client
SWITCH‐AX‐1099162 ‐ SWITCH‐AX‐1099164       1/19/2016 11:02   2014 Form 587 ‐‐ Nonresident Withholding Allocation Worksheet            Attorney Client
SWITCH‐AX‐1099165 ‐ SWITCH‐AX‐1099166       1/19/2016 11:02   no Title                                                                 Attorney Client
SWITCH‐AX‐1099167 ‐ SWITCH‐AX‐1099170       1/19/2016 11:02   Form W‐9 (Rev. December 2014)                                            Attorney Client
SWITCH‐AX‐1099171 ‐ SWITCH‐AX‐1099171       1/19/2016 11:02   Form W‐8BEN (Rev. February 2006)                                         Attorney Client
SWITCH‐AX‐1099172 ‐ SWITCH‐AX‐1099172       1/19/2016 11:02   CA Form_590_2014 (WH Exempt Cert).pdf                                    Attorney Client
SWITCH‐AX‐1099173 ‐ SWITCH‐AX‐1099175       1/19/2016 11:02   Pandora MNDA (081012v2.1)[3]                                             Attorney Client
SWITCH‐AX‐1099176 ‐ SWITCH‐AX‐1099183       1/19/2016 11:02   Form W‐8 BEN‐E (February 2014)                                           Attorney Client
SWITCH‐AX‐1099184 ‐ SWITCH‐AX‐1099186       1/19/2016 11:02   2014 Form 587 ‐‐ Nonresident Withholding Allocation Worksheet            Attorney Client
SWITCH‐AX‐1099187 ‐ SWITCH‐AX‐1099187       1/19/2016 11:02   ACH Enrollment Form.docx                                                 Attorney Client
SWITCH‐AX‐1099188 ‐ SWITCH‐AX‐1099193       1/19/2016 11:05   no Title                                                                 Attorney Client




                                                                          EXHIBIT 10, PAGE 2013
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 261 of 829


Bates                                   Document Date         Document Title                                                              Privilege
SWITCH‐AX‐1099194 ‐ SWITCH‐AX‐1099194       1/19/2016 11:05   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1099195 ‐ SWITCH‐AX‐1099200       1/19/2016 11:07   no Title                                                                    Attorney Client
SWITCH‐AX‐1099201 ‐ SWITCH‐AX‐1099201       1/19/2016 11:07   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1099202 ‐ SWITCH‐AX‐1099211       1/19/2016 12:13   no Title                                                                    Attorney Client
SWITCH‐AX‐1099212 ‐ SWITCH‐AX‐1099212       1/19/2016 12:13   image005.jpg                                                                Attorney Client
SWITCH‐AX‐1099213 ‐ SWITCH‐AX‐1099225       1/19/2016 12:13   Colocation Facilities Agreement (Marked).docx                               Attorney Client
SWITCH‐AX‐1099226 ‐ SWITCH‐AX‐1099228       1/19/2016 12:43   no Title                                                                    Attorney Client
SWITCH‐AX‐1099229 ‐ SWITCH‐AX‐1099229       1/19/2016 12:43   image003.jpg                                                                Attorney Client
SWITCH‐AX‐1099230 ‐ SWITCH‐AX‐1099237       1/19/2016 12:43   Sewell comments to Switch CoLocation Facility Agreement (01‐07‐15).pdf      Attorney Client
SWITCH‐AX‐1099238 ‐ SWITCH‐AX‐1099238       1/19/2016 12:43   Riders to Switch CoLocation Facilities Agreement.docx                       Attorney Client
SWITCH‐AX‐1099239 ‐ SWITCH‐AX‐1099241       1/19/2016 12:43   no Title                                                                    Attorney Client
SWITCH‐AX‐1099242 ‐ SWITCH‐AX‐1099242       1/19/2016 12:43   Riders to Switch CoLocation Facilities Agreement.docx                       Attorney Client
SWITCH‐AX‐1099243 ‐ SWITCH‐AX‐1099250       1/19/2016 12:43   Sewell comments to Switch CoLocation Facility Agreement (01‐07‐15).pdf      Attorney Client
SWITCH‐AX‐1099251 ‐ SWITCH‐AX‐1099251       1/19/2016 12:43   image003.jpg                                                                Attorney Client
SWITCH‐AX‐1099252 ‐ SWITCH‐AX‐1099256       1/19/2016 13:07   no Title                                                                    Attorney Client
SWITCH‐AX‐1099257 ‐ SWITCH‐AX‐1099260       1/19/2016 13:07   PROPRIETARY INFORMATION NON‐DISCLOSURE AGREEMENT                            Attorney Client
SWITCH‐AX‐1099261 ‐ SWITCH‐AX‐1099278       1/19/2016 13:32   no Title                                                                    Attorney Client
SWITCH‐AX‐1099279 ‐ SWITCH‐AX‐1099280       1/19/2016 14:40   no Title                                                                    Attorney Client
SWITCH‐AX‐1099281 ‐ SWITCH‐AX‐1099281       1/19/2016 14:40   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1099282 ‐ SWITCH‐AX‐1099293       1/19/2016 14:40   C011‐033005‐006‐LE (Dark Fiber Lease).pdf                                   Attorney Client
SWITCH‐AX‐1099294 ‐ SWITCH‐AX‐1099294       1/19/2016 14:40   COX statement.PNG                                                           Attorney Client
SWITCH‐AX‐1099295 ‐ SWITCH‐AX‐1099303       1/19/2016 15:11   no Title                                                                    Attorney Client
SWITCH‐AX‐1099304 ‐ SWITCH‐AX‐1099313       1/19/2016 15:11   Colocation Facilities Agreement_Switch_SmartDraw_V2_1‐19‐2016 Switch.docx   Attorney Client
SWITCH‐AX‐1099314 ‐ SWITCH‐AX‐1099314       1/19/2016 15:11   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1099315 ‐ SWITCH‐AX‐1099316       1/19/2016 15:31   no Title                                                                    Attorney Client
SWITCH‐AX‐1099317 ‐ SWITCH‐AX‐1099317       1/19/2016 15:31   Cox Master 097912701.xlsx                                                   Attorney Client
SWITCH‐AX‐1099318 ‐ SWITCH‐AX‐1099318       1/19/2016 15:31   image002.jpg                                                                Attorney Client
SWITCH‐AX‐1099319 ‐ SWITCH‐AX‐1099340       1/19/2016 15:31   Cox‐097912701.pdf                                                           Attorney Client
SWITCH‐AX‐1099341 ‐ SWITCH‐AX‐1099341       1/19/2016 15:31   image003.jpg                                                                Attorney Client
SWITCH‐AX‐1099342 ‐ SWITCH‐AX‐1099342       1/19/2016 15:31   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1099343 ‐ SWITCH‐AX‐1099343       1/19/2016 15:31   image003.jpg                                                                Attorney Client
SWITCH‐AX‐1099344 ‐ SWITCH‐AX‐1099345       1/19/2016 15:31   RE_ COX invoices .msg                                                       Attorney Client
SWITCH‐AX‐1099346 ‐ SWITCH‐AX‐1099346       1/19/2016 15:31   image005.jpg                                                                Attorney Client
SWITCH‐AX‐1099347 ‐ SWITCH‐AX‐1099368       1/19/2016 15:31   Cox‐097912701.pdf                                                           Attorney Client
SWITCH‐AX‐1099369 ‐ SWITCH‐AX‐1099370       1/19/2016 16:01   no Title                                                                    Attorney Client
SWITCH‐AX‐1099371 ‐ SWITCH‐AX‐1099371       1/19/2016 16:01   image002.jpg                                                                Attorney Client
SWITCH‐AX‐1099372 ‐ SWITCH‐AX‐1099372       1/19/2016 16:01   image003.jpg                                                                Attorney Client
SWITCH‐AX‐1099373 ‐ SWITCH‐AX‐1099394       1/19/2016 16:01   Cox‐097912701.pdf                                                           Attorney Client
SWITCH‐AX‐1099395 ‐ SWITCH‐AX‐1099395       1/19/2016 16:01   image002.jpg                                                                Attorney Client
SWITCH‐AX‐1099396 ‐ SWITCH‐AX‐1099396       1/19/2016 16:01   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1099397 ‐ SWITCH‐AX‐1099398       1/19/2016 16:01   RE_ COX invoices .msg                                                       Attorney Client
SWITCH‐AX‐1099399 ‐ SWITCH‐AX‐1099420       1/19/2016 16:01   Cox‐097912701.pdf                                                           Attorney Client
SWITCH‐AX‐1099421 ‐ SWITCH‐AX‐1099421       1/19/2016 16:01   Cox Master 097912701.xlsx                                                   Attorney Client
SWITCH‐AX‐1099422 ‐ SWITCH‐AX‐1099426       1/19/2016 16:09   no Title                                                                    Attorney Client
SWITCH‐AX‐1099427 ‐ SWITCH‐AX‐1099427       1/19/2016 16:09   image002.jpg                                                                Attorney Client
SWITCH‐AX‐1099428 ‐ SWITCH‐AX‐1099430       1/19/2016 16:09   CenturyLink_‐_Switch_Communications_Group_LL.PDF                            Attorney Client




                                                                          EXHIBIT 10, PAGE 2014
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 262 of 829


Bates                                   Document Date         Document Title                                                                       Privilege
SWITCH‐AX‐1099431 ‐ SWITCH‐AX‐1099431       1/19/2016 16:09   image003.jpg                                                                         Attorney Client
SWITCH‐AX‐1099432 ‐ SWITCH‐AX‐1099432       1/19/2016 16:09   20160119082231668.pdf                                                                Attorney Client
SWITCH‐AX‐1099433 ‐ SWITCH‐AX‐1099433       1/19/2016 16:09   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1099434 ‐ SWITCH‐AX‐1099442       1/19/2016 17:09   no Title                                                                             Attorney Client
SWITCH‐AX‐1099443 ‐ SWITCH‐AX‐1099450       1/19/2016 17:09   Highlight_Colocation Facilities Agreement_Switch_SmartDraw_V2_1‐19‐2016 Switch.pdf   Attorney Client
SWITCH‐AX‐1099451 ‐ SWITCH‐AX‐1099451       1/19/2016 17:09   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1099452 ‐ SWITCH‐AX‐1099459       1/19/2016 17:09   Colocation Facilities Agreement_Switch_SmartDraw_V2_1‐19‐2016 Switch.pdf             Attorney Client
SWITCH‐AX‐1099460 ‐ SWITCH‐AX‐1099462       1/19/2016 17:43   no Title                                                                             Attorney Client
SWITCH‐AX‐1099463 ‐ SWITCH‐AX‐1099463       1/19/2016 17:43   Collection Report 160119.xls                                                         Attorney Client
SWITCH‐AX‐1099464 ‐ SWITCH‐AX‐1099464       1/19/2016 17:43   image002.png                                                                         Attorney Client
SWITCH‐AX‐1099465 ‐ SWITCH‐AX‐1099465       1/19/2016 17:47   no Title                                                                             Attorney Client
SWITCH‐AX‐1099466 ‐ SWITCH‐AX‐1099466       1/19/2016 17:47   image002.png                                                                         Attorney Client
SWITCH‐AX‐1099467 ‐ SWITCH‐AX‐1099468       1/19/2016 17:47   Master NDA SCG V5 05052014.doc                                                       Attorney Client
SWITCH‐AX‐1099469 ‐ SWITCH‐AX‐1099470       1/19/2016 17:47   Master NDA ‐ Mutual.pdf                                                              Attorney Client
SWITCH‐AX‐1099471 ‐ SWITCH‐AX‐1099471       1/19/2016 17:47   no Title                                                                             Attorney Client
SWITCH‐AX‐1099472 ‐ SWITCH‐AX‐1099473       1/19/2016 17:47   Master NDA SCG V5 05052014.doc                                                       Attorney Client
SWITCH‐AX‐1099474 ‐ SWITCH‐AX‐1099474       1/19/2016 17:47   image002.png                                                                         Attorney Client
SWITCH‐AX‐1099475 ‐ SWITCH‐AX‐1099476       1/19/2016 17:47   Master NDA ‐ Mutual.pdf                                                              Attorney Client
SWITCH‐AX‐1099477 ‐ SWITCH‐AX‐1099477       1/19/2016 18:06   no Title                                                                             Attorney Client
SWITCH‐AX‐1099478 ‐ SWITCH‐AX‐1099478       1/19/2016 18:06   14‐9‐SU‐esig‐Thomas‐Morton‐President[4].png                                          Attorney Client
SWITCH‐AX‐1099479 ‐ SWITCH‐AX‐1099480       1/19/2016 18:06   Master NDA SCG V5 05052014.doc                                                       Attorney Client
SWITCH‐AX‐1099481 ‐ SWITCH‐AX‐1099481       1/19/2016 18:06   no Title                                                                             Attorney Client
SWITCH‐AX‐1099482 ‐ SWITCH‐AX‐1099482       1/19/2016 18:06   14‐9‐SU‐esig‐Thomas‐Morton‐President[4].png                                          Attorney Client
SWITCH‐AX‐1099483 ‐ SWITCH‐AX‐1099484       1/19/2016 18:06   Master NDA SCG V5 05052014.doc                                                       Attorney Client
SWITCH‐AX‐1099485 ‐ SWITCH‐AX‐1099485       1/19/2016 18:09   no Title                                                                             Attorney Client
SWITCH‐AX‐1099486 ‐ SWITCH‐AX‐1099487       1/19/2016 18:09   Master NDA SCG V5 05052014.doc                                                       Attorney Client
SWITCH‐AX‐1099488 ‐ SWITCH‐AX‐1099488       1/19/2016 18:09   14‐9‐SU‐esig‐Thomas‐Morton‐President[4].png                                          Attorney Client
SWITCH‐AX‐1099489 ‐ SWITCH‐AX‐1099489       1/19/2016 18:09   no Title                                                                             Attorney Client
SWITCH‐AX‐1099490 ‐ SWITCH‐AX‐1099490       1/19/2016 18:09   14‐9‐SU‐esig‐Thomas‐Morton‐President[4].png                                          Attorney Client
SWITCH‐AX‐1099491 ‐ SWITCH‐AX‐1099492       1/19/2016 18:09   Master NDA SCG V5 05052014.doc                                                       Attorney Client
SWITCH‐AX‐1099493 ‐ SWITCH‐AX‐1099494       1/19/2016 18:15   no Title                                                                             Attorney Client;Work Product
SWITCH‐AX‐1099495 ‐ SWITCH‐AX‐1099500       1/19/2016 18:15   420611445_v 1_Settlement Agreement ‐ Firespotter.docx                                Attorney Client;Work Product
SWITCH‐AX‐1099501 ‐ SWITCH‐AX‐1099502       1/19/2016 18:29   no Title                                                                             Attorney Client
SWITCH‐AX‐1099503 ‐ SWITCH‐AX‐1099503       1/19/2016 18:29   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1099504 ‐ SWITCH‐AX‐1099505       1/19/2016 18:29   no Title                                                                             Attorney Client
SWITCH‐AX‐1099506 ‐ SWITCH‐AX‐1099506       1/19/2016 18:29   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1099507 ‐ SWITCH‐AX‐1099508       1/19/2016 18:29   no Title                                                                             Attorney Client
SWITCH‐AX‐1099509 ‐ SWITCH‐AX‐1099509       1/19/2016 18:29   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1099510 ‐ SWITCH‐AX‐1099516       1/19/2016 18:31   no Title                                                                             Attorney Client
SWITCH‐AX‐1099517 ‐ SWITCH‐AX‐1099517       1/19/2016 18:31   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1099518 ‐ SWITCH‐AX‐1099524       1/19/2016 20:13   no Title                                                                             Attorney Client
SWITCH‐AX‐1099525 ‐ SWITCH‐AX‐1099525       1/19/2016 20:13   image003.jpg                                                                         Attorney Client
SWITCH‐AX‐1099526 ‐ SWITCH‐AX‐1099532       1/19/2016 20:27   no Title                                                                             Attorney Client
SWITCH‐AX‐1099533 ‐ SWITCH‐AX‐1099533       1/19/2016 20:27   image003.jpg                                                                         Attorney Client
SWITCH‐AX‐1099534 ‐ SWITCH‐AX‐1099534        1/20/2016 9:20   Collection Report 160119.xls                                                         Attorney Client
SWITCH‐AX‐1099535 ‐ SWITCH‐AX‐1099541       1/20/2016 10:58   no Title                                                                             Attorney Client




                                                                          EXHIBIT 10, PAGE 2015
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 263 of 829


Bates                                   Document Date         Document Title                                                                                    Privilege
SWITCH‐AX‐1099542 ‐ SWITCH‐AX‐1099542       1/20/2016 10:58   15‐4‐SU‐esig‐Sarah‐Hartshorn[5].png                                                               Attorney Client
SWITCH‐AX‐1099543 ‐ SWITCH‐AX‐1099543       1/20/2016 10:58   New SUPERNAP[240].png                                                                             Attorney Client
SWITCH‐AX‐1099544 ‐ SWITCH‐AX‐1099544       1/20/2016 10:58   15‐4‐SU‐esig‐Sarah‐Hartshorn.png                                                                  Attorney Client
SWITCH‐AX‐1099545 ‐ SWITCH‐AX‐1099545       1/20/2016 11:12   no Title                                                                                          Attorney Client
SWITCH‐AX‐1099546 ‐ SWITCH‐AX‐1099546       1/20/2016 11:12   Weekly Purchase Orders Approved 2016.xlsx                                                         Attorney Client
SWITCH‐AX‐1099547 ‐ SWITCH‐AX‐1099547       1/20/2016 11:12   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1099548 ‐ SWITCH‐AX‐1099550       1/20/2016 12:27   no Title                                                                                          Attorney Client
SWITCH‐AX‐1099551 ‐ SWITCH‐AX‐1099560       1/20/2016 12:27   Redline CFA LM Switch V4 to V5 1‐18‐16 Switch.docx                                                Attorney Client
SWITCH‐AX‐1099561 ‐ SWITCH‐AX‐1099570       1/20/2016 12:27   CFA LM Switch V5 1‐18‐16 Switch.docx                                                              Attorney Client
SWITCH‐AX‐1099571 ‐ SWITCH‐AX‐1099573       1/20/2016 12:27   no Title                                                                                          Attorney Client
SWITCH‐AX‐1099574 ‐ SWITCH‐AX‐1099583       1/20/2016 12:27   CFA LM Switch V5 1‐18‐16 Switch.docx                                                              Attorney Client
SWITCH‐AX‐1099584 ‐ SWITCH‐AX‐1099593       1/20/2016 12:27   Redline CFA LM Switch V4 to V5 1‐18‐16 Switch.docx                                                Attorney Client
SWITCH‐AX‐1099594 ‐ SWITCH‐AX‐1099600       1/20/2016 12:37   no Title                                                                                          Attorney Client
SWITCH‐AX‐1099601 ‐ SWITCH‐AX‐1099601       1/20/2016 12:37   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1099602 ‐ SWITCH‐AX‐1099607       1/20/2016 12:52   no Title                                                                                          Attorney Client
SWITCH‐AX‐1099608 ‐ SWITCH‐AX‐1099609       1/20/2016 12:52   C018‐012016‐106‐AM (Construction for MPLS to REI ‐ 4877 N Cotton Ln, Litchfield Park, AZ 85340).pdAttorney Client
SWITCH‐AX‐1099610 ‐ SWITCH‐AX‐1099610       1/20/2016 12:52   image008.jpg                                                                                      Attorney Client
SWITCH‐AX‐1099611 ‐ SWITCH‐AX‐1099611       1/20/2016 12:52   image009.jpg                                                                                      Attorney Client
SWITCH‐AX‐1099612 ‐ SWITCH‐AX‐1099612       1/20/2016 12:52   image007.jpg                                                                                      Attorney Client
SWITCH‐AX‐1099613 ‐ SWITCH‐AX‐1099613       1/20/2016 12:52   image010.jpg                                                                                      Attorney Client
SWITCH‐AX‐1099614 ‐ SWITCH‐AX‐1099614       1/20/2016 12:52   20160119082231668.pdf                                                                             Attorney Client
SWITCH‐AX‐1099615 ‐ SWITCH‐AX‐1099621       1/20/2016 13:29   no Title                                                                                          Attorney Client
SWITCH‐AX‐1099622 ‐ SWITCH‐AX‐1099622       1/20/2016 13:29   20160119082231668.pdf                                                                             Attorney Client
SWITCH‐AX‐1099623 ‐ SWITCH‐AX‐1099624       1/20/2016 13:29   C018‐012016‐106‐AM (Construction for MPLS to REI ‐ 4877 N Cotton Ln, Lit....pdf                   Attorney Client
SWITCH‐AX‐1099625 ‐ SWITCH‐AX‐1099625       1/20/2016 13:29   image009.jpg                                                                                      Attorney Client
SWITCH‐AX‐1099626 ‐ SWITCH‐AX‐1099626       1/20/2016 13:29   image010.jpg                                                                                      Attorney Client
SWITCH‐AX‐1099627 ‐ SWITCH‐AX‐1099627       1/20/2016 13:29   image008.jpg                                                                                      Attorney Client
SWITCH‐AX‐1099628 ‐ SWITCH‐AX‐1099628       1/20/2016 13:29   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1099629 ‐ SWITCH‐AX‐1099630       1/20/2016 14:37   no Title                                                                                          Attorney Client
SWITCH‐AX‐1099631 ‐ SWITCH‐AX‐1099631       1/20/2016 14:37   Expired SOs through Dec 15 rev 8.xlsx                                                             Attorney Client
SWITCH‐AX‐1099632 ‐ SWITCH‐AX‐1099632       1/20/2016 14:37   image004.jpg                                                                                      Attorney Client
SWITCH‐AX‐1099633 ‐ SWITCH‐AX‐1099637       1/20/2016 14:50   no Title                                                                                          Attorney Client
SWITCH‐AX‐1099638 ‐ SWITCH‐AX‐1099638       1/20/2016 14:50   image001.png                                                                                      Attorney Client
SWITCH‐AX‐1099639 ‐ SWITCH‐AX‐1099639       1/20/2016 14:50   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1099640 ‐ SWITCH‐AX‐1099640       1/20/2016 14:50   Cox‐097912701.pdf                                                                                 Attorney Client
SWITCH‐AX‐1099641 ‐ SWITCH‐AX‐1099641       1/20/2016 14:50   image003.jpg                                                                                      Attorney Client
SWITCH‐AX‐1099642 ‐ SWITCH‐AX‐1099642       1/20/2016 14:50   image005.jpg                                                                                      Attorney Client
SWITCH‐AX‐1099643 ‐ SWITCH‐AX‐1099664       1/20/2016 14:50   Cox‐097912701.pdf                                                                                 Attorney Client
SWITCH‐AX‐1099665 ‐ SWITCH‐AX‐1099665       1/20/2016 14:50   Cox Master 097912701.xlsx                                                                         Attorney Client
SWITCH‐AX‐1099666 ‐ SWITCH‐AX‐1099667       1/20/2016 14:50   RE_ COX invoices .msg                                                                             Attorney Client
SWITCH‐AX‐1099668 ‐ SWITCH‐AX‐1099668       1/20/2016 14:50   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1099669 ‐ SWITCH‐AX‐1099669       1/20/2016 14:50   image003.png                                                                                      Attorney Client
SWITCH‐AX‐1099670 ‐ SWITCH‐AX‐1099675       1/20/2016 14:50   no Title                                                                                          Attorney Client
SWITCH‐AX‐1099676 ‐ SWITCH‐AX‐1099684       1/20/2016 14:50   CFA Megaport Switch V3 12‐13‐15 Switch.docx                                                       Attorney Client
SWITCH‐AX‐1099685 ‐ SWITCH‐AX‐1099693       1/20/2016 14:50   Redline CFA Megaport Switch V2 to V3 12‐13‐15 Switch.docx                                         Attorney Client
SWITCH‐AX‐1099694 ‐ SWITCH‐AX‐1099694       1/20/2016 14:50   image005.jpg                                                                                      Attorney Client




                                                                           EXHIBIT 10, PAGE 2016
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 264 of 829


Bates                                   Document Date         Document Title                                              Privilege
SWITCH‐AX‐1099695 ‐ SWITCH‐AX‐1099703       1/20/2016 14:50   CFA Megaport Switch V3 12‐13‐15 Switch.docx                 Attorney Client
SWITCH‐AX‐1099704 ‐ SWITCH‐AX‐1099712       1/20/2016 14:50   Redline CFA Megaport Switch V2 to V3 12‐13‐15 Switch.docx   Attorney Client
SWITCH‐AX‐1099713 ‐ SWITCH‐AX‐1099717       1/20/2016 14:50   RE_ It's been a big day for Megaport _).msg                 Attorney Client
SWITCH‐AX‐1099718 ‐ SWITCH‐AX‐1099723       1/20/2016 14:50   no Title                                                    Attorney Client
SWITCH‐AX‐1099724 ‐ SWITCH‐AX‐1099724       1/20/2016 14:50   image005.jpg                                                Attorney Client
SWITCH‐AX‐1099725 ‐ SWITCH‐AX‐1099733       1/20/2016 14:50   CFA Megaport Switch V3 12‐13‐15 Switch.docx                 Attorney Client
SWITCH‐AX‐1099734 ‐ SWITCH‐AX‐1099738       1/20/2016 14:50   RE_ It's been a big day for Megaport _).msg                 Attorney Client
SWITCH‐AX‐1099739 ‐ SWITCH‐AX‐1099747       1/20/2016 14:50   Redline CFA Megaport Switch V2 to V3 12‐13‐15 Switch.docx   Attorney Client
SWITCH‐AX‐1099748 ‐ SWITCH‐AX‐1099756       1/20/2016 14:50   Redline CFA Megaport Switch V2 to V3 12‐13‐15 Switch.docx   Attorney Client
SWITCH‐AX‐1099757 ‐ SWITCH‐AX‐1099765       1/20/2016 14:50   CFA Megaport Switch V3 12‐13‐15 Switch.docx                 Attorney Client
SWITCH‐AX‐1099766 ‐ SWITCH‐AX‐1099771       1/20/2016 15:06   no Title                                                    Attorney Client
SWITCH‐AX‐1099772 ‐ SWITCH‐AX‐1099772       1/20/2016 15:06   image005.jpg                                                Attorney Client
SWITCH‐AX‐1099773 ‐ SWITCH‐AX‐1099773       1/20/2016 15:06   image003.png                                                Attorney Client
SWITCH‐AX‐1099774 ‐ SWITCH‐AX‐1099774       1/20/2016 15:06   image003.jpg                                                Attorney Client
SWITCH‐AX‐1099775 ‐ SWITCH‐AX‐1099775       1/20/2016 15:06   image006.jpg                                                Attorney Client
SWITCH‐AX‐1099776 ‐ SWITCH‐AX‐1099776       1/20/2016 15:06   image002.jpg                                                Attorney Client
SWITCH‐AX‐1099777 ‐ SWITCH‐AX‐1099777       1/20/2016 15:06   image002.png                                                Attorney Client
SWITCH‐AX‐1099778 ‐ SWITCH‐AX‐1099799       1/20/2016 15:06   Cox‐097912701.pdf                                           Attorney Client
SWITCH‐AX‐1099800 ‐ SWITCH‐AX‐1099821       1/20/2016 15:06   Cox‐097912701.pdf                                           Attorney Client
SWITCH‐AX‐1099822 ‐ SWITCH‐AX‐1099822       1/20/2016 15:06   image001.jpg                                                Attorney Client
SWITCH‐AX‐1099823 ‐ SWITCH‐AX‐1099823       1/20/2016 15:06   Cox Master 097912701.xlsx                                   Attorney Client
SWITCH‐AX‐1099824 ‐ SWITCH‐AX‐1099825       1/20/2016 15:06   RE_ COX invoices .msg                                       Attorney Client
SWITCH‐AX‐1099826 ‐ SWITCH‐AX‐1099826       1/20/2016 15:06   image001.png                                                Attorney Client
SWITCH‐AX‐1099827 ‐ SWITCH‐AX‐1099832       1/20/2016 15:12   no Title                                                    Attorney Client
SWITCH‐AX‐1099833 ‐ SWITCH‐AX‐1099841       1/20/2016 15:12   Redline CFA Megaport Switch V2 to V3 12‐13‐15 Switch.docx   Attorney Client
SWITCH‐AX‐1099842 ‐ SWITCH‐AX‐1099850       1/20/2016 15:12   CFA Megaport Switch V3 12‐13‐15 Switch.docx                 Attorney Client
SWITCH‐AX‐1099851 ‐ SWITCH‐AX‐1099856       1/20/2016 15:12   no Title                                                    Attorney Client
SWITCH‐AX‐1099857 ‐ SWITCH‐AX‐1099865       1/20/2016 15:12   CFA Megaport Switch V3 12‐13‐15 Switch.docx                 Attorney Client
SWITCH‐AX‐1099866 ‐ SWITCH‐AX‐1099874       1/20/2016 15:12   Redline CFA Megaport Switch V2 to V3 12‐13‐15 Switch.docx   Attorney Client
SWITCH‐AX‐1099875 ‐ SWITCH‐AX‐1099880       1/20/2016 15:29   no Title                                                    Attorney Client
SWITCH‐AX‐1099881 ‐ SWITCH‐AX‐1099889       1/20/2016 15:29   Redline CFA Megaport Switch V2 to V3 12‐13‐15 Switch.docx   Attorney Client
SWITCH‐AX‐1099890 ‐ SWITCH‐AX‐1099898       1/20/2016 15:29   CFA Megaport Switch V3 12‐13‐15 Switch.docx                 Attorney Client
SWITCH‐AX‐1099899 ‐ SWITCH‐AX‐1099905       1/20/2016 15:33   no Title                                                    Attorney Client
SWITCH‐AX‐1099906 ‐ SWITCH‐AX‐1099906       1/20/2016 15:33   image002.png                                                Attorney Client
SWITCH‐AX‐1099907 ‐ SWITCH‐AX‐1099907       1/20/2016 15:33   image002.jpg                                                Attorney Client
SWITCH‐AX‐1099908 ‐ SWITCH‐AX‐1099909       1/20/2016 15:33   RE_ COX invoices .msg                                       Attorney Client
SWITCH‐AX‐1099910 ‐ SWITCH‐AX‐1099910       1/20/2016 15:33   image005.jpg                                                Attorney Client
SWITCH‐AX‐1099911 ‐ SWITCH‐AX‐1099911       1/20/2016 15:33   image006.jpg                                                Attorney Client
SWITCH‐AX‐1099912 ‐ SWITCH‐AX‐1099912       1/20/2016 15:33   image001.png                                                Attorney Client
SWITCH‐AX‐1099913 ‐ SWITCH‐AX‐1099913       1/20/2016 15:33   image003.jpg                                                Attorney Client
SWITCH‐AX‐1099914 ‐ SWITCH‐AX‐1099914       1/20/2016 15:33   Cox Master 097912701.xlsx                                   Attorney Client
SWITCH‐AX‐1099915 ‐ SWITCH‐AX‐1099936       1/20/2016 15:33   Cox‐097912701.pdf                                           Attorney Client
SWITCH‐AX‐1099937 ‐ SWITCH‐AX‐1099958       1/20/2016 15:33   Cox‐097912701.pdf                                           Attorney Client
SWITCH‐AX‐1099959 ‐ SWITCH‐AX‐1099959       1/20/2016 15:33   image001.jpg                                                Attorney Client
SWITCH‐AX‐1099960 ‐ SWITCH‐AX‐1099960       1/20/2016 15:33   image003.png                                                Attorney Client
SWITCH‐AX‐1099961 ‐ SWITCH‐AX‐1099967       1/20/2016 16:04   no Title                                                    Attorney Client




                                                                          EXHIBIT 10, PAGE 2017
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 265 of 829


Bates                                   Document Date         Document Title                                                           Privilege
SWITCH‐AX‐1099968 ‐ SWITCH‐AX‐1099968       1/20/2016 16:04   image003.jpg                                                             Attorney Client
SWITCH‐AX‐1099969 ‐ SWITCH‐AX‐1099971       1/20/2016 17:17   no Title                                                                 Attorney Client
SWITCH‐AX‐1099972 ‐ SWITCH‐AX‐1099972       1/20/2016 17:17   Collection Report 160120.xls                                             Attorney Client
SWITCH‐AX‐1099973 ‐ SWITCH‐AX‐1099973       1/20/2016 17:17   image002.png                                                             Attorney Client
SWITCH‐AX‐1099974 ‐ SWITCH‐AX‐1099975       1/20/2016 17:46   no Title                                                                 Attorney Client
SWITCH‐AX‐1099976 ‐ SWITCH‐AX‐1099976       1/20/2016 17:46   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1099977 ‐ SWITCH‐AX‐1099980       1/20/2016 17:47   no Title                                                                 Attorney Client;Work Product
SWITCH‐AX‐1099981 ‐ SWITCH‐AX‐1099986       1/20/2016 17:47   Switch Tm License Agreement V2 01‐20‐16 Switch (GT Revised Clean).docx   Attorney Client;Work Product
SWITCH‐AX‐1099987 ‐ SWITCH‐AX‐1099993       1/20/2016 17:47   Settlement Agreement ‐ Firespotter (1.20.16).docx                        Attorney Client;Work Product
SWITCH‐AX‐1099994 ‐ SWITCH‐AX‐1099994       1/20/2016 18:06   Collection Report 160120.xls                                             Attorney Client
SWITCH‐AX‐1099995 ‐ SWITCH‐AX‐1099996       1/20/2016 20:36   no Title                                                                 Attorney Client
SWITCH‐AX‐1099997 ‐ SWITCH‐AX‐1099997       1/20/2016 20:36   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1099998 ‐ SWITCH‐AX‐1100005       1/20/2016 22:50   no Title                                                                 Attorney Client
SWITCH‐AX‐1100006 ‐ SWITCH‐AX‐1100006       1/20/2016 22:50   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1100007 ‐ SWITCH‐AX‐1100015       1/20/2016 23:00   no Title                                                                 Attorney Client
SWITCH‐AX‐1100016 ‐ SWITCH‐AX‐1100016       1/20/2016 23:00   image002.jpg                                                             Attorney Client
SWITCH‐AX‐1100017 ‐ SWITCH‐AX‐1100025        1/21/2016 8:08   no Title                                                                 Attorney Client;Work Product
SWITCH‐AX‐1100026 ‐ SWITCH‐AX‐1100026        1/21/2016 8:08   image002.jpg                                                             Attorney Client;Work Product
SWITCH‐AX‐1100027 ‐ SWITCH‐AX‐1100028        1/21/2016 8:51   no Title                                                                 Attorney Client
SWITCH‐AX‐1100029 ‐ SWITCH‐AX‐1100030        1/21/2016 8:51   Service Order.pdf                                                        Attorney Client
SWITCH‐AX‐1100031 ‐ SWITCH‐AX‐1100040        1/21/2016 8:51   Colocation Facilities Agreement.pdf                                      Attorney Client
SWITCH‐AX‐1100041 ‐ SWITCH‐AX‐1100047        1/21/2016 8:51   RE_ Ebay Enterprise Updates.msg                                          Attorney Client
SWITCH‐AX‐1100048 ‐ SWITCH‐AX‐1100057        1/21/2016 9:06   no Title                                                                 Attorney Client;Work Product
SWITCH‐AX‐1100058 ‐ SWITCH‐AX‐1100058        1/21/2016 9:06   image002.jpg                                                             Attorney Client;Work Product
SWITCH‐AX‐1100059 ‐ SWITCH‐AX‐1100068        1/21/2016 9:09   no Title                                                                 Attorney Client
SWITCH‐AX‐1100069 ‐ SWITCH‐AX‐1100069        1/21/2016 9:09   image002.jpg                                                             Attorney Client
SWITCH‐AX‐1100070 ‐ SWITCH‐AX‐1100070        1/21/2016 9:12   no Title                                                                 Attorney Client
SWITCH‐AX‐1100071 ‐ SWITCH‐AX‐1100140        1/21/2016 9:12   FRASER‐#1399532‐v1‐NBN___Switch_APA_Eexecution_Version_‐‐_REDACTED.PDF   Attorney Client
SWITCH‐AX‐1100141 ‐ SWITCH‐AX‐1100142        1/21/2016 9:16   no Title                                                                 Attorney Client
SWITCH‐AX‐1100143 ‐ SWITCH‐AX‐1100143        1/21/2016 9:16   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1100144 ‐ SWITCH‐AX‐1100147       1/21/2016 10:25   no Title                                                                 Attorney Client;Work Product
SWITCH‐AX‐1100148 ‐ SWITCH‐AX‐1100153       1/21/2016 10:25   Switch Tm License Agreement V2 01‐20‐16 Switch (GT Revised Clean).docx   Attorney Client;Work Product
SWITCH‐AX‐1100154 ‐ SWITCH‐AX‐1100160       1/21/2016 10:25   Settlement Agreement ‐ Firespotter (1.20.16).docx                        Attorney Client;Work Product
SWITCH‐AX‐1100161 ‐ SWITCH‐AX‐1100161       1/21/2016 11:25   no Title                                                                 Attorney Client
SWITCH‐AX‐1100162 ‐ SWITCH‐AX‐1100166       1/21/2016 11:25   UptimeInstituteLLCvSwitchLTD1.8.16.pdf                                   Attorney Client
SWITCH‐AX‐1100167 ‐ SWITCH‐AX‐1100168       1/21/2016 11:29   no Title                                                                 Attorney Client
SWITCH‐AX‐1100169 ‐ SWITCH‐AX‐1100171       1/21/2016 11:29   SUPERNAP Marketing Materials License V7 (B‐Roll) 09‐17‐2015.docx         Attorney Client
SWITCH‐AX‐1100172 ‐ SWITCH‐AX‐1100175       1/21/2016 11:52   no Title                                                                 Attorney Client
SWITCH‐AX‐1100176 ‐ SWITCH‐AX‐1100180       1/21/2016 11:52   GRANT OF EASEMENT                                                        Attorney Client
SWITCH‐AX‐1100181 ‐ SWITCH‐AX‐1100184       1/21/2016 11:52   no Title                                                                 Attorney Client
SWITCH‐AX‐1100185 ‐ SWITCH‐AX‐1100189       1/21/2016 11:52   GRANT OF EASEMENT                                                        Attorney Client
SWITCH‐AX‐1100190 ‐ SWITCH‐AX‐1100190       1/21/2016 11:52   image003.jpg                                                             Attorney Client
SWITCH‐AX‐1100191 ‐ SWITCH‐AX‐1100198       1/21/2016 12:03   no Title                                                                 Attorney Client
SWITCH‐AX‐1100199 ‐ SWITCH‐AX‐1100208       1/21/2016 12:03   Colocation Facilities Agreement.pdf                                      Attorney Client
SWITCH‐AX‐1100209 ‐ SWITCH‐AX‐1100210       1/21/2016 12:03   Service Order.pdf                                                        Attorney Client
SWITCH‐AX‐1100211 ‐ SWITCH‐AX‐1100216       1/21/2016 12:12   no Title                                                                 Attorney Client




                                                                         EXHIBIT 10, PAGE 2018
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 266 of 829


Bates                                   Document Date         Document Title                              Privilege
SWITCH‐AX‐1100217 ‐ SWITCH‐AX‐1100217       1/21/2016 12:12   image001.jpg                                Attorney Client
SWITCH‐AX‐1100218 ‐ SWITCH‐AX‐1100218       1/21/2016 12:12   image002.jpg                                Attorney Client
SWITCH‐AX‐1100219 ‐ SWITCH‐AX‐1100219       1/21/2016 12:12   image003.jpg                                Attorney Client
SWITCH‐AX‐1100220 ‐ SWITCH‐AX‐1100221       1/21/2016 12:12   Switch.co_1GEline_SO553689_7.28.2015 copy   Attorney Client
SWITCH‐AX‐1100222 ‐ SWITCH‐AX‐1100227       1/21/2016 12:12   no Title                                    Attorney Client
SWITCH‐AX‐1100228 ‐ SWITCH‐AX‐1100228       1/21/2016 12:12   image002.jpg                                Attorney Client
SWITCH‐AX‐1100229 ‐ SWITCH‐AX‐1100229       1/21/2016 12:12   image001.jpg                                Attorney Client
SWITCH‐AX‐1100230 ‐ SWITCH‐AX‐1100231       1/21/2016 12:12   Switch.co_1GEline_SO553689_7.28.2015 copy   Attorney Client
SWITCH‐AX‐1100232 ‐ SWITCH‐AX‐1100232       1/21/2016 12:12   image003.jpg                                Attorney Client
SWITCH‐AX‐1100233 ‐ SWITCH‐AX‐1100235       1/21/2016 12:16   no Title                                    Attorney Client
SWITCH‐AX‐1100236 ‐ SWITCH‐AX‐1100236       1/21/2016 12:16   image001.jpg                                Attorney Client
SWITCH‐AX‐1100237 ‐ SWITCH‐AX‐1100243       1/21/2016 12:17   no Title                                    Attorney Client
SWITCH‐AX‐1100244 ‐ SWITCH‐AX‐1100245       1/21/2016 12:17   Switch.co_1GEline_SO553689_7.28.2015 copy   Attorney Client
SWITCH‐AX‐1100246 ‐ SWITCH‐AX‐1100246       1/21/2016 12:17   image002.jpg                                Attorney Client
SWITCH‐AX‐1100247 ‐ SWITCH‐AX‐1100247       1/21/2016 12:17   image003.jpg                                Attorney Client
SWITCH‐AX‐1100248 ‐ SWITCH‐AX‐1100248       1/21/2016 12:17   image001.jpg                                Attorney Client
SWITCH‐AX‐1100249 ‐ SWITCH‐AX‐1100253       1/21/2016 12:26   no Title                                    Attorney Client
SWITCH‐AX‐1100254 ‐ SWITCH‐AX‐1100254       1/21/2016 12:26   image002.jpg                                Attorney Client
SWITCH‐AX‐1100255 ‐ SWITCH‐AX‐1100259       1/21/2016 12:28   no Title                                    Attorney Client
SWITCH‐AX‐1100260 ‐ SWITCH‐AX‐1100268       1/21/2016 12:28   0507‐2014mg AEEA (2015‐03‐17) final.docx    Attorney Client
SWITCH‐AX‐1100269 ‐ SWITCH‐AX‐1100269       1/21/2016 12:28   image002.jpg                                Attorney Client
SWITCH‐AX‐1100270 ‐ SWITCH‐AX‐1100270       1/21/2016 12:31   no Title                                    Attorney Client
SWITCH‐AX‐1100271 ‐ SWITCH‐AX‐1100272       1/21/2016 12:31   ATT00002.htm                                Attorney Client
SWITCH‐AX‐1100273 ‐ SWITCH‐AX‐1100273       1/21/2016 12:31   ATT00004.htm                                Attorney Client
SWITCH‐AX‐1100274 ‐ SWITCH‐AX‐1100275       1/21/2016 12:31   Switch.co_1GEline_SO553689_7.28.2015 copy   Attorney Client
SWITCH‐AX‐1100276 ‐ SWITCH‐AX‐1100276       1/21/2016 12:31   image001.jpg                                Attorney Client
SWITCH‐AX‐1100277 ‐ SWITCH‐AX‐1100277       1/21/2016 12:31   image001.jpg                                Attorney Client
SWITCH‐AX‐1100278 ‐ SWITCH‐AX‐1100278       1/21/2016 12:31   ATT00003.htm                                Attorney Client
SWITCH‐AX‐1100279 ‐ SWITCH‐AX‐1100280       1/21/2016 12:31   ATT00005.htm                                Attorney Client
SWITCH‐AX‐1100281 ‐ SWITCH‐AX‐1100281       1/21/2016 12:31   image003.jpg                                Attorney Client
SWITCH‐AX‐1100282 ‐ SWITCH‐AX‐1100282       1/21/2016 12:31   image002.jpg                                Attorney Client
SWITCH‐AX‐1100283 ‐ SWITCH‐AX‐1100283       1/21/2016 12:31   ATT00001.htm                                Attorney Client
SWITCH‐AX‐1100284 ‐ SWITCH‐AX‐1100284       1/21/2016 12:31   ATT00006.htm                                Attorney Client
SWITCH‐AX‐1100285 ‐ SWITCH‐AX‐1100285       1/21/2016 12:31   image002.jpg                                Attorney Client
SWITCH‐AX‐1100286 ‐ SWITCH‐AX‐1100290       1/21/2016 12:31   no Title                                    Attorney Client
SWITCH‐AX‐1100291 ‐ SWITCH‐AX‐1100291       1/21/2016 12:31   image002.jpg                                Attorney Client
SWITCH‐AX‐1100292 ‐ SWITCH‐AX‐1100296       1/21/2016 12:31   no Title                                    Attorney Client
SWITCH‐AX‐1100297 ‐ SWITCH‐AX‐1100305       1/21/2016 12:31   0507‐2014mg AEEA (2015‐03‐17) final.docx    Attorney Client
SWITCH‐AX‐1100306 ‐ SWITCH‐AX‐1100306       1/21/2016 12:31   image002.jpg                                Attorney Client
SWITCH‐AX‐1100307 ‐ SWITCH‐AX‐1100307       1/21/2016 12:31   no Title                                    Attorney Client
SWITCH‐AX‐1100308 ‐ SWITCH‐AX‐1100309       1/21/2016 12:31   ATT00005.htm                                Attorney Client
SWITCH‐AX‐1100310 ‐ SWITCH‐AX‐1100310       1/21/2016 12:31   ATT00001.htm                                Attorney Client
SWITCH‐AX‐1100311 ‐ SWITCH‐AX‐1100311       1/21/2016 12:31   ATT00004.htm                                Attorney Client
SWITCH‐AX‐1100312 ‐ SWITCH‐AX‐1100312       1/21/2016 12:31   image003.jpg                                Attorney Client
SWITCH‐AX‐1100313 ‐ SWITCH‐AX‐1100313       1/21/2016 12:31   image002.jpg                                Attorney Client
SWITCH‐AX‐1100314 ‐ SWITCH‐AX‐1100314       1/21/2016 12:31   image001.jpg                                Attorney Client




                                                                         EXHIBIT 10, PAGE 2019
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 267 of 829


Bates                                   Document Date         Document Title                                                                 Privilege
SWITCH‐AX‐1100315 ‐ SWITCH‐AX‐1100315       1/21/2016 12:31   ATT00006.htm                                                                   Attorney Client
SWITCH‐AX‐1100316 ‐ SWITCH‐AX‐1100316       1/21/2016 12:31   ATT00003.htm                                                                   Attorney Client
SWITCH‐AX‐1100317 ‐ SWITCH‐AX‐1100317       1/21/2016 12:31   image002.jpg                                                                   Attorney Client
SWITCH‐AX‐1100318 ‐ SWITCH‐AX‐1100319       1/21/2016 12:31   ATT00002.htm                                                                   Attorney Client
SWITCH‐AX‐1100320 ‐ SWITCH‐AX‐1100321       1/21/2016 12:31   Switch.co_1GEline_SO553689_7.28.2015 copy                                      Attorney Client
SWITCH‐AX‐1100322 ‐ SWITCH‐AX‐1100322       1/21/2016 12:31   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1100323 ‐ SWITCH‐AX‐1100326       1/21/2016 13:55   no Title                                                                       Attorney Client
SWITCH‐AX‐1100327 ‐ SWITCH‐AX‐1100327       1/21/2016 13:55   image003.jpg                                                                   Attorney Client
SWITCH‐AX‐1100328 ‐ SWITCH‐AX‐1100330       1/21/2016 13:55   SUPERNAP Marketing Materials License_Switch_Nike_V7 (B‐Roll) 01‐21‐2016.docx   Attorney Client
SWITCH‐AX‐1100331 ‐ SWITCH‐AX‐1100331       1/21/2016 13:55   image005.png                                                                   Attorney Client
SWITCH‐AX‐1100332 ‐ SWITCH‐AX‐1100333       1/21/2016 13:56   no Title                                                                       Attorney Client
SWITCH‐AX‐1100334 ‐ SWITCH‐AX‐1100334       1/21/2016 13:56   C60DDA52‐664D‐484A‐802C‐DE55E3E9AA3C[194].png                                  Attorney Client
SWITCH‐AX‐1100335 ‐ SWITCH‐AX‐1100342       1/21/2016 13:56   NCJFCJ_ColocationAgreement_1‐2016.pdf                                          Attorney Client
SWITCH‐AX‐1100343 ‐ SWITCH‐AX‐1100343       1/21/2016 13:56   NCJFCJ_ISPSourcing_DonationAcknowl.pdf                                         Attorney Client
SWITCH‐AX‐1100344 ‐ SWITCH‐AX‐1100347       1/21/2016 13:56   Form W‐9 (Rev. December 2014)                                                  Attorney Client
SWITCH‐AX‐1100348 ‐ SWITCH‐AX‐1100348       1/21/2016 13:56   NCJFCJ_SvcOrder_Internet.pdf                                                   Attorney Client
SWITCH‐AX‐1100349 ‐ SWITCH‐AX‐1100349       1/21/2016 13:56   Microsoft Word ‐ ISP Donation Invoice                                          Attorney Client
SWITCH‐AX‐1100350 ‐ SWITCH‐AX‐1100351       1/21/2016 14:00   no Title                                                                       Attorney Client
SWITCH‐AX‐1100352 ‐ SWITCH‐AX‐1100359       1/21/2016 14:00   Colocation Facilities Agreement.pdf                                            Attorney Client
SWITCH‐AX‐1100360 ‐ SWITCH‐AX‐1100360       1/21/2016 14:00   Switch TSCIF Cabinet Flyer                                                     Attorney Client
SWITCH‐AX‐1100361 ‐ SWITCH‐AX‐1100361       1/21/2016 14:00   image001.png                                                                   Attorney Client
SWITCH‐AX‐1100362 ‐ SWITCH‐AX‐1100362       1/21/2016 14:00   SO ‐ Infotrax Systems ‐ 6 cabinets.pdf                                         Attorney Client
SWITCH‐AX‐1100363 ‐ SWITCH‐AX‐1100365       1/21/2016 14:00   Cross Connect Request Form 2015.pdf                                            Attorney Client
SWITCH‐AX‐1100366 ‐ SWITCH‐AX‐1100369       1/21/2016 14:00   Microsoft Word ‐ Itemized list of what the installation charges cover          Attorney Client
SWITCH‐AX‐1100370 ‐ SWITCH‐AX‐1100379       1/21/2016 14:01   no Title                                                                       Attorney Client
SWITCH‐AX‐1100380 ‐ SWITCH‐AX‐1100380       1/21/2016 14:01   image002.jpg                                                                   Attorney Client
SWITCH‐AX‐1100381 ‐ SWITCH‐AX‐1100392       1/21/2016 14:05   no Title                                                                       Attorney Client
SWITCH‐AX‐1100393 ‐ SWITCH‐AX‐1100401       1/21/2016 14:24   no Title                                                                       Attorney Client
SWITCH‐AX‐1100402 ‐ SWITCH‐AX‐1100402       1/21/2016 14:24   image002.jpg                                                                   Attorney Client
SWITCH‐AX‐1100403 ‐ SWITCH‐AX‐1100406       1/21/2016 14:28   no Title                                                                       Attorney Client
SWITCH‐AX‐1100407 ‐ SWITCH‐AX‐1100409       1/21/2016 14:28   SUPERNAP Marketing Materials License_Switch_Nike_V7 (B‐Roll) 01‐21‐2016.pdf    Attorney Client
SWITCH‐AX‐1100410 ‐ SWITCH‐AX‐1100410       1/21/2016 14:28   image005.png                                                                   Attorney Client
SWITCH‐AX‐1100411 ‐ SWITCH‐AX‐1100411       1/21/2016 14:28   image003.jpg                                                                   Attorney Client
SWITCH‐AX‐1100412 ‐ SWITCH‐AX‐1100418       1/21/2016 15:13   no Title                                                                       Attorney Client
SWITCH‐AX‐1100419 ‐ SWITCH‐AX‐1100419       1/21/2016 15:13   New SUPERNAP[240].png                                                          Attorney Client
SWITCH‐AX‐1100420 ‐ SWITCH‐AX‐1100420       1/21/2016 15:13   15‐4‐SU‐esig‐Sarah‐Hartshorn[5].png                                            Attorney Client
SWITCH‐AX‐1100421 ‐ SWITCH‐AX‐1100421       1/21/2016 15:13   15‐4‐SU‐esig‐Sarah‐Hartshorn.png                                               Attorney Client
SWITCH‐AX‐1100422 ‐ SWITCH‐AX‐1100428       1/21/2016 15:13   no Title                                                                       Attorney Client;Work Product
SWITCH‐AX‐1100429 ‐ SWITCH‐AX‐1100429       1/21/2016 15:13   New SUPERNAP[240].png                                                          Attorney Client;Work Product
SWITCH‐AX‐1100430 ‐ SWITCH‐AX‐1100430       1/21/2016 15:13   15‐4‐SU‐esig‐Sarah‐Hartshorn[5].png                                            Attorney Client;Work Product
SWITCH‐AX‐1100431 ‐ SWITCH‐AX‐1100431       1/21/2016 15:13   15‐4‐SU‐esig‐Sarah‐Hartshorn.png                                               Attorney Client;Work Product
SWITCH‐AX‐1100432 ‐ SWITCH‐AX‐1100438       1/21/2016 15:14   no Title                                                                       Attorney Client;Work Product
SWITCH‐AX‐1100439 ‐ SWITCH‐AX‐1100439       1/21/2016 15:14   New SUPERNAP[240].png                                                          Attorney Client;Work Product
SWITCH‐AX‐1100440 ‐ SWITCH‐AX‐1100440       1/21/2016 15:14   15‐4‐SU‐esig‐Sarah‐Hartshorn[5].png                                            Attorney Client;Work Product
SWITCH‐AX‐1100441 ‐ SWITCH‐AX‐1100441       1/21/2016 15:14   15‐4‐SU‐esig‐Sarah‐Hartshorn.png                                               Attorney Client;Work Product
SWITCH‐AX‐1100442 ‐ SWITCH‐AX‐1100448       1/21/2016 15:14   no Title                                                                       Attorney Client;Work Product




                                                                          EXHIBIT 10, PAGE 2020
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 268 of 829


Bates                                   Document Date         Document Title                                                          Privilege
SWITCH‐AX‐1100449 ‐ SWITCH‐AX‐1100449       1/21/2016 15:14   15‐4‐SU‐esig‐Sarah‐Hartshorn.png                                        Attorney Client;Work Product
SWITCH‐AX‐1100450 ‐ SWITCH‐AX‐1100450       1/21/2016 15:14   New SUPERNAP[240].png                                                   Attorney Client;Work Product
SWITCH‐AX‐1100451 ‐ SWITCH‐AX‐1100451       1/21/2016 15:14   15‐4‐SU‐esig‐Sarah‐Hartshorn[5].png                                     Attorney Client;Work Product
SWITCH‐AX‐1100452 ‐ SWITCH‐AX‐1100458       1/21/2016 15:15   no Title                                                                Attorney Client;Work Product
SWITCH‐AX‐1100459 ‐ SWITCH‐AX‐1100459       1/21/2016 15:15   15‐4‐SU‐esig‐Sarah‐Hartshorn[45].png                                    Attorney Client;Work Product
SWITCH‐AX‐1100460 ‐ SWITCH‐AX‐1100460       1/21/2016 17:30   Collection Report 160121.xls                                            Attorney Client
SWITCH‐AX‐1100461 ‐ SWITCH‐AX‐1100465       1/21/2016 18:01   no Title                                                                Attorney Client
SWITCH‐AX‐1100466 ‐ SWITCH‐AX‐1100466       1/21/2016 18:01   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1100467 ‐ SWITCH‐AX‐1100467       1/21/2016 18:01   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1100468 ‐ SWITCH‐AX‐1100470       1/21/2016 18:08   no Title                                                                Attorney Client
SWITCH‐AX‐1100471 ‐ SWITCH‐AX‐1100471       1/21/2016 18:08   Collection Report 160121.xls                                            Attorney Client
SWITCH‐AX‐1100472 ‐ SWITCH‐AX‐1100472       1/21/2016 18:08   image003.png                                                            Attorney Client
SWITCH‐AX‐1100473 ‐ SWITCH‐AX‐1100478       1/21/2016 19:01   no Title                                                                Attorney Client
SWITCH‐AX‐1100479 ‐ SWITCH‐AX‐1100636       1/21/2016 19:01   Switch NPC NGR Agreement ‐ Executed 11.20.15 (reduced).pdf              Attorney Client
SWITCH‐AX‐1100637 ‐ SWITCH‐AX‐1100637       1/21/2016 19:01   image006.png                                                            Attorney Client
SWITCH‐AX‐1100638 ‐ SWITCH‐AX‐1100638       1/21/2016 19:01   image005.png                                                            Attorney Client
SWITCH‐AX‐1100639 ‐ SWITCH‐AX‐1100640       1/21/2016 19:51   no Title                                                                Attorney Client
SWITCH‐AX‐1100641 ‐ SWITCH‐AX‐1100641       1/21/2016 19:51   H271‐07‐024‐C.pdf                                                       Attorney Client
SWITCH‐AX‐1100642 ‐ SWITCH‐AX‐1100649       1/21/2016 19:51   H271‐07‐001‐M.pdf                                                       Attorney Client
SWITCH‐AX‐1100650 ‐ SWITCH‐AX‐1100651       1/21/2016 19:51   Sales ‐ Invoice                                                         Attorney Client
SWITCH‐AX‐1100652 ‐ SWITCH‐AX‐1100653       1/21/2016 20:02   no Title                                                                Attorney Client
SWITCH‐AX‐1100654 ‐ SWITCH‐AX‐1100710       1/21/2016 20:02   15_Switch Terms and Conditions 3.doc                                    Attorney Client
SWITCH‐AX‐1100711 ‐ SWITCH‐AX‐1100711       1/21/2016 20:02   image003.png                                                            Attorney Client
SWITCH‐AX‐1100712 ‐ SWITCH‐AX‐1100713       1/21/2016 20:02   no Title                                                                Attorney Client
SWITCH‐AX‐1100714 ‐ SWITCH‐AX‐1100714       1/21/2016 20:02   image003.png                                                            Attorney Client
SWITCH‐AX‐1100715 ‐ SWITCH‐AX‐1100771       1/21/2016 20:02   15_Switch Terms and Conditions 3.doc                                    Attorney Client
SWITCH‐AX‐1100772 ‐ SWITCH‐AX‐1100772       1/21/2016 20:14   CAPEX GL Data Dump ‐ Dec 2015_Final.xlsx                                Attorney Client
SWITCH‐AX‐1100773 ‐ SWITCH‐AX‐1100776       1/21/2016 21:18   no Title                                                                Attorney Client
SWITCH‐AX‐1100777 ‐ SWITCH‐AX‐1100777       1/21/2016 21:18   image001.png                                                            Attorney Client
SWITCH‐AX‐1100778 ‐ SWITCH‐AX‐1100834       1/21/2016 21:18   15_Switch Terms and Conditions 3.doc                                    Attorney Client
SWITCH‐AX‐1100835 ‐ SWITCH‐AX‐1100835       1/22/2016 10:09   no Title                                                                Attorney Client
SWITCH‐AX‐1100836 ‐ SWITCH‐AX‐1100836       1/22/2016 10:09   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1100837 ‐ SWITCH‐AX‐1100838       1/22/2016 10:09   Master NDA ‐ Mutual.pdf                                                 Attorney Client
SWITCH‐AX‐1100839 ‐ SWITCH‐AX‐1100854       1/22/2016 10:09   A249‐07‐001‐M.pdf                                                       Attorney Client
SWITCH‐AX‐1100855 ‐ SWITCH‐AX‐1100855       1/22/2016 10:32   no Title                                                                Attorney Client
SWITCH‐AX‐1100856 ‐ SWITCH‐AX‐1100856       1/22/2016 10:32   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1100857 ‐ SWITCH‐AX‐1100858       1/22/2016 10:58   no Title                                                                Attorney Client
SWITCH‐AX‐1100859 ‐ SWITCH‐AX‐1100859       1/22/2016 10:58   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1100860 ‐ SWITCH‐AX‐1100861       1/22/2016 11:28   no Title                                                                Attorney Client
SWITCH‐AX‐1100862 ‐ SWITCH‐AX‐1100864       1/22/2016 11:28   16A_ Switch Data Center Location 2 Response.docx                        Attorney Client
SWITCH‐AX‐1100865 ‐ SWITCH‐AX‐1100868       1/22/2016 11:28   12_Switch ‐ Pricing Provisions.docx                                     Attorney Client
SWITCH‐AX‐1100869 ‐ SWITCH‐AX‐1100874       1/22/2016 11:28   06_Switch ‐ References.docx                                             Attorney Client
SWITCH‐AX‐1100875 ‐ SWITCH‐AX‐1100875       1/22/2016 11:28   17A_Switch ‐Tier III Mandatory Requirement on Company Letterhead.docx   Attorney Client
SWITCH‐AX‐1100876 ‐ SWITCH‐AX‐1100880       1/22/2016 11:28   07_Switch ‐ Governance.docx                                             Attorney Client
SWITCH‐AX‐1100881 ‐ SWITCH‐AX‐1100887       1/22/2016 11:28   09_ Switch ‐ Public Facilities_Additional Features.docx                 Attorney Client
SWITCH‐AX‐1100888 ‐ SWITCH‐AX‐1100896       1/22/2016 11:28   02_Switch ‐ Mandatory Minimums.docx                                     Attorney Client




                                                                          EXHIBIT 10, PAGE 2021
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 269 of 829


Bates                                   Document Date         Document Title                                                Privilege
SWITCH‐AX‐1100897 ‐ SWITCH‐AX‐1100902       1/22/2016 11:28   13_Switch ‐ Price Supporting Information.docx                 Attorney Client
SWITCH‐AX‐1100903 ‐ SWITCH‐AX‐1100907       1/22/2016 11:28   05_Switch ‐ Background_Quals.docx                             Attorney Client
SWITCH‐AX‐1100908 ‐ SWITCH‐AX‐1100908       1/22/2016 11:28   11_ Switch Pricing.xlsx                                       Attorney Client
SWITCH‐AX‐1100909 ‐ SWITCH‐AX‐1100965       1/22/2016 11:28   15_Switch Terms and Conditions.doc                            Attorney Client
SWITCH‐AX‐1100966 ‐ SWITCH‐AX‐1100967       1/22/2016 11:28   01_Switch ‐ Cover Letter.docx                                 Attorney Client
SWITCH‐AX‐1100968 ‐ SWITCH‐AX‐1100994       1/22/2016 11:28   10_Switch ‐ Requirements.docx                                 Attorney Client
SWITCH‐AX‐1100995 ‐ SWITCH‐AX‐1101004       1/22/2016 11:28   04_Switch ‐ Scope of Services.docx                            Attorney Client
SWITCH‐AX‐1101005 ‐ SWITCH‐AX‐1101042       1/22/2016 11:28   08_Switch ‐ Implementation Plan.docx                          Attorney Client
SWITCH‐AX‐1101043 ‐ SWITCH‐AX‐1101048       1/22/2016 11:28   14_Switch ‐ Confirmation.docx                                 Attorney Client
SWITCH‐AX‐1101049 ‐ SWITCH‐AX‐1101066       1/22/2016 11:28   SoM DTMB DC Colo Info for Switch 01202016.pub                 Attorney Client
SWITCH‐AX‐1101067 ‐ SWITCH‐AX‐1101071       1/22/2016 12:49   no Title                                                      Attorney Client
SWITCH‐AX‐1101072 ‐ SWITCH‐AX‐1101079       1/22/2016 12:49   Colocation Facilities Agreement v042915 (fillable form).pdf   Attorney Client
SWITCH‐AX‐1101080 ‐ SWITCH‐AX‐1101080       1/22/2016 12:49   SO ‐ Comcast Cable ‐ 12‐04‐15.pdf                             Attorney Client
SWITCH‐AX‐1101081 ‐ SWITCH‐AX‐1101085       1/22/2016 12:49   no Title                                                      Attorney Client
SWITCH‐AX‐1101086 ‐ SWITCH‐AX‐1101093       1/22/2016 12:49   Colocation Facilities Agreement v042915 (fillable form).pdf   Attorney Client
SWITCH‐AX‐1101094 ‐ SWITCH‐AX‐1101094       1/22/2016 12:49   SO ‐ Comcast Cable ‐ 12‐04‐15.pdf                             Attorney Client
SWITCH‐AX‐1101095 ‐ SWITCH‐AX‐1101095       1/22/2016 12:51   no Title                                                      Attorney Client
SWITCH‐AX‐1101096 ‐ SWITCH‐AX‐1101098       1/22/2016 13:14   no Title                                                      Attorney Client
SWITCH‐AX‐1101099 ‐ SWITCH‐AX‐1101099       1/22/2016 13:14   Master Services                                               Attorney Client
SWITCH‐AX‐1101100 ‐ SWITCH‐AX‐1101101       1/22/2016 13:14   no Title                                                      Attorney Client
SWITCH‐AX‐1101102 ‐ SWITCH‐AX‐1101102       1/22/2016 13:14   Master Services                                               Attorney Client
SWITCH‐AX‐1101103 ‐ SWITCH‐AX‐1101109       1/22/2016 13:18   Comerica 012516 Approval.pdf                                  Attorney Client
SWITCH‐AX‐1101110 ‐ SWITCH‐AX‐1101114       1/22/2016 13:24   no Title                                                      Attorney Client
SWITCH‐AX‐1101115 ‐ SWITCH‐AX‐1101115       1/22/2016 13:24   image003.jpg                                                  Attorney Client
SWITCH‐AX‐1101116 ‐ SWITCH‐AX‐1101116       1/22/2016 13:24   SO ‐ Comcast Cable ‐ 12‐04‐15.pdf                             Attorney Client
SWITCH‐AX‐1101117 ‐ SWITCH‐AX‐1101124       1/22/2016 13:24   Colocation Facilities Agreement v042915 (fillable form).pdf   Attorney Client
SWITCH‐AX‐1101125 ‐ SWITCH‐AX‐1101127       1/22/2016 14:10   no Title                                                      Attorney Client
SWITCH‐AX‐1101128 ‐ SWITCH‐AX‐1101128       1/22/2016 14:10   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1101129 ‐ SWITCH‐AX‐1101129       1/22/2016 14:10   image002.jpg                                                  Attorney Client
SWITCH‐AX‐1101130 ‐ SWITCH‐AX‐1101134       1/22/2016 14:18   no Title                                                      Attorney Client
SWITCH‐AX‐1101135 ‐ SWITCH‐AX‐1101135       1/22/2016 14:18   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1101136 ‐ SWITCH‐AX‐1101136       1/22/2016 14:18   TRIC RNO Project Load Predictions_RM.XLSX                     Attorney Client
SWITCH‐AX‐1101137 ‐ SWITCH‐AX‐1101140       1/22/2016 14:40   no Title                                                      Attorney Client
SWITCH‐AX‐1101141 ‐ SWITCH‐AX‐1101141       1/22/2016 14:40   NBN Reconciliation ($9 3M).xlsx                               Attorney Client
SWITCH‐AX‐1101142 ‐ SWITCH‐AX‐1101142       1/22/2016 14:40   Schedule 2.2ai ‐ NBN OPEN AP ‐ final.xlsx                     Attorney Client
SWITCH‐AX‐1101143 ‐ SWITCH‐AX‐1101143       1/22/2016 15:44   no Title                                                      Attorney Client
SWITCH‐AX‐1101144 ‐ SWITCH‐AX‐1101144       1/22/2016 15:44   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1101145 ‐ SWITCH‐AX‐1101152       1/22/2016 15:44   Incentive Unit (Ewing 10,000).pdf                             Attorney Client
SWITCH‐AX‐1101153 ‐ SWITCH‐AX‐1101153       1/22/2016 15:44   Microsoft Word ‐ 1 ‐ All Signature Pages Updated 01‐06‐2015   Attorney Client
SWITCH‐AX‐1101154 ‐ SWITCH‐AX‐1101154       1/22/2016 15:44   Microsoft Word ‐ 1 ‐ All Signature Pages Updated 01‐06‐2015   Attorney Client
SWITCH‐AX‐1101155 ‐ SWITCH‐AX‐1101162       1/22/2016 15:44   Incentive Unit (Temple 10,000).pdf                            Attorney Client
SWITCH‐AX‐1101163 ‐ SWITCH‐AX‐1101170       1/22/2016 15:44   Incentive Unit (L. Herrera 10,000).pdf                        Attorney Client
SWITCH‐AX‐1101171 ‐ SWITCH‐AX‐1101171       1/22/2016 15:44   Microsoft Word ‐ 1 ‐ All Signature Pages Updated 01‐06‐2015   Attorney Client
SWITCH‐AX‐1101172 ‐ SWITCH‐AX‐1101173       1/22/2016 15:49   no Title                                                      Attorney Client
SWITCH‐AX‐1101174 ‐ SWITCH‐AX‐1101181       1/22/2016 15:49   Incentive Unit (Oberschelp, 50,000).pdf                       Attorney Client
SWITCH‐AX‐1101182 ‐ SWITCH‐AX‐1101182       1/22/2016 15:49   image001.jpg                                                  Attorney Client




                                                                           EXHIBIT 10, PAGE 2022
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 270 of 829


Bates                                   Document Date         Document Title                            Privilege
SWITCH‐AX‐1101183 ‐ SWITCH‐AX‐1101184       1/22/2016 15:51   no Title                                  Attorney Client
SWITCH‐AX‐1101185 ‐ SWITCH‐AX‐1101185       1/22/2016 15:51   image001.jpg                              Attorney Client
SWITCH‐AX‐1101186 ‐ SWITCH‐AX‐1101193       1/22/2016 15:51   Incentive Unit (Oberschelp, 50,000).pdf   Attorney Client
SWITCH‐AX‐1101194 ‐ SWITCH‐AX‐1101194       1/22/2016 17:54   Collection Report 160122.xls              Attorney Client
SWITCH‐AX‐1101195 ‐ SWITCH‐AX‐1101196       1/22/2016 17:54   no Title                                  Attorney Client
SWITCH‐AX‐1101197 ‐ SWITCH‐AX‐1101197       1/22/2016 17:54   Collection Report 160122.xls              Attorney Client
SWITCH‐AX‐1101198 ‐ SWITCH‐AX‐1101198       1/22/2016 17:54   image001.png                              Attorney Client
SWITCH‐AX‐1101199 ‐ SWITCH‐AX‐1101200       1/23/2016 12:50   no Title                                  Attorney Client
SWITCH‐AX‐1101201 ‐ SWITCH‐AX‐1101201       1/23/2016 12:50   image001.jpg                              Attorney Client
SWITCH‐AX‐1101202 ‐ SWITCH‐AX‐1101202       1/23/2016 12:50   image002.jpg                              Attorney Client
SWITCH‐AX‐1101203 ‐ SWITCH‐AX‐1101207       1/23/2016 12:55   no Title                                  Attorney Client
SWITCH‐AX‐1101208 ‐ SWITCH‐AX‐1101208       1/23/2016 12:55   image002.jpg                              Attorney Client
SWITCH‐AX‐1101209 ‐ SWITCH‐AX‐1101209       1/23/2016 12:55   image001.jpg                              Attorney Client
SWITCH‐AX‐1101210 ‐ SWITCH‐AX‐1101229       1/23/2016 12:55   Switch_MSA_Draft 012216.doc               Attorney Client
SWITCH‐AX‐1101230 ‐ SWITCH‐AX‐1101232       1/23/2016 13:06   no Title                                  Attorney Client
SWITCH‐AX‐1101233 ‐ SWITCH‐AX‐1101233       1/23/2016 13:06   image005.jpg                              Attorney Client
SWITCH‐AX‐1101234 ‐ SWITCH‐AX‐1101234       1/23/2016 13:06   image003.png                              Attorney Client
SWITCH‐AX‐1101235 ‐ SWITCH‐AX‐1101235       1/23/2016 13:06   image004.jpg                              Attorney Client
SWITCH‐AX‐1101236 ‐ SWITCH‐AX‐1101238       1/23/2016 13:06   no Title                                  Attorney Client
SWITCH‐AX‐1101239 ‐ SWITCH‐AX‐1101239       1/23/2016 13:06   image005.jpg                              Attorney Client
SWITCH‐AX‐1101240 ‐ SWITCH‐AX‐1101240       1/23/2016 13:06   image003.png                              Attorney Client
SWITCH‐AX‐1101241 ‐ SWITCH‐AX‐1101241       1/23/2016 13:06   image004.jpg                              Attorney Client
SWITCH‐AX‐1101242 ‐ SWITCH‐AX‐1101245       1/23/2016 13:08   no Title                                  Attorney Client
SWITCH‐AX‐1101246 ‐ SWITCH‐AX‐1101246       1/23/2016 13:08   image002.png                              Attorney Client
SWITCH‐AX‐1101247 ‐ SWITCH‐AX‐1101247       1/23/2016 13:08   image001.jpg                              Attorney Client
SWITCH‐AX‐1101248 ‐ SWITCH‐AX‐1101248       1/23/2016 13:08   image003.jpg                              Attorney Client
SWITCH‐AX‐1101249 ‐ SWITCH‐AX‐1101252       1/23/2016 13:14   no Title                                  Attorney Client
SWITCH‐AX‐1101253 ‐ SWITCH‐AX‐1101253       1/23/2016 13:14   image001.png                              Attorney Client
SWITCH‐AX‐1101254 ‐ SWITCH‐AX‐1101254       1/23/2016 13:14   image003.jpg                              Attorney Client
SWITCH‐AX‐1101255 ‐ SWITCH‐AX‐1101255       1/23/2016 13:14   image002.jpg                              Attorney Client
SWITCH‐AX‐1101256 ‐ SWITCH‐AX‐1101259       1/23/2016 13:32   no Title                                  Attorney Client
SWITCH‐AX‐1101260 ‐ SWITCH‐AX‐1101260       1/23/2016 13:32   image004.png                              Attorney Client
SWITCH‐AX‐1101261 ‐ SWITCH‐AX‐1101261       1/23/2016 13:32   image005.jpg                              Attorney Client
SWITCH‐AX‐1101262 ‐ SWITCH‐AX‐1101262       1/23/2016 13:32   image003.jpg                              Attorney Client
SWITCH‐AX‐1101263 ‐ SWITCH‐AX‐1101266       1/23/2016 14:47   no Title                                  Attorney Client
SWITCH‐AX‐1101267 ‐ SWITCH‐AX‐1101267       1/23/2016 14:47   image002.png                              Attorney Client
SWITCH‐AX‐1101268 ‐ SWITCH‐AX‐1101268       1/23/2016 14:47   image003.jpg                              Attorney Client
SWITCH‐AX‐1101269 ‐ SWITCH‐AX‐1101269       1/23/2016 14:47   image001.jpg                              Attorney Client
SWITCH‐AX‐1101270 ‐ SWITCH‐AX‐1101275       1/23/2016 16:07   no Title                                  Attorney Client
SWITCH‐AX‐1101276 ‐ SWITCH‐AX‐1101276       1/23/2016 16:07   015‐01.mxd                                Attorney Client
SWITCH‐AX‐1101277 ‐ SWITCH‐AX‐1101277       1/23/2016 16:07   image002.png                              Attorney Client
SWITCH‐AX‐1101278 ‐ SWITCH‐AX‐1101278       1/23/2016 16:07   021‐41.mxd                                Attorney Client
SWITCH‐AX‐1101279 ‐ SWITCH‐AX‐1101279       1/23/2016 16:07   image004.png                              Attorney Client
SWITCH‐AX‐1101280 ‐ SWITCH‐AX‐1101280       1/23/2016 16:07   015‐01.mxd                                Attorney Client
SWITCH‐AX‐1101281 ‐ SWITCH‐AX‐1101281       1/23/2016 16:07   image001.jpg                              Attorney Client
SWITCH‐AX‐1101282 ‐ SWITCH‐AX‐1101283       1/23/2016 16:07   Cottonwood‐Ramsey_Legals.docx             Attorney Client




                                                                           EXHIBIT 10, PAGE 2023
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 271 of 829


Bates                                   Document Date         Document Title                              Privilege
SWITCH‐AX‐1101284 ‐ SWITCH‐AX‐1101284       1/23/2016 16:07   image003.jpg                                Attorney Client
SWITCH‐AX‐1101285 ‐ SWITCH‐AX‐1101285       1/23/2016 16:07   015‐09.mxd                                  Attorney Client
SWITCH‐AX‐1101286 ‐ SWITCH‐AX‐1101291       1/23/2016 16:20   no Title                                    Attorney Client
SWITCH‐AX‐1101292 ‐ SWITCH‐AX‐1101292       1/23/2016 16:20   image004.png                                Attorney Client
SWITCH‐AX‐1101293 ‐ SWITCH‐AX‐1101293       1/23/2016 16:20   image006.png                                Attorney Client
SWITCH‐AX‐1101294 ‐ SWITCH‐AX‐1101294       1/23/2016 16:20   image005.jpg                                Attorney Client
SWITCH‐AX‐1101295 ‐ SWITCH‐AX‐1101295       1/23/2016 16:20   image007.jpg                                Attorney Client
SWITCH‐AX‐1101296 ‐ SWITCH‐AX‐1101301       1/23/2016 16:44   no Title                                    Attorney Client
SWITCH‐AX‐1101302 ‐ SWITCH‐AX‐1101302       1/23/2016 16:44   image004.jpg                                Attorney Client
SWITCH‐AX‐1101303 ‐ SWITCH‐AX‐1101303       1/23/2016 16:44   image002.png                                Attorney Client
SWITCH‐AX‐1101304 ‐ SWITCH‐AX‐1101304       1/23/2016 16:44   image003.png                                Attorney Client
SWITCH‐AX‐1101305 ‐ SWITCH‐AX‐1101305       1/23/2016 16:44   image001.jpg                                Attorney Client
SWITCH‐AX‐1101306 ‐ SWITCH‐AX‐1101307        1/24/2016 7:10   no Title                                    Attorney Client
SWITCH‐AX‐1101308 ‐ SWITCH‐AX‐1101317        1/25/2016 5:55   no Title                                    Attorney Client
SWITCH‐AX‐1101318 ‐ SWITCH‐AX‐1101318        1/25/2016 5:55   image002.jpg                                Attorney Client
SWITCH‐AX‐1101319 ‐ SWITCH‐AX‐1101329        1/25/2016 8:07   no Title                                    Attorney Client
SWITCH‐AX‐1101330 ‐ SWITCH‐AX‐1101330        1/25/2016 8:07   image002.jpg                                Attorney Client
SWITCH‐AX‐1101331 ‐ SWITCH‐AX‐1101335        1/25/2016 8:09   no Title                                    Attorney Client
SWITCH‐AX‐1101336 ‐ SWITCH‐AX‐1101336        1/25/2016 8:09   image002.jpg                                Attorney Client
SWITCH‐AX‐1101337 ‐ SWITCH‐AX‐1101356        1/25/2016 8:09   Switch_MSA_Draft 012216.doc                 Attorney Client
SWITCH‐AX‐1101357 ‐ SWITCH‐AX‐1101357        1/25/2016 8:09   image001.jpg                                Attorney Client
SWITCH‐AX‐1101358 ‐ SWITCH‐AX‐1101359        1/25/2016 8:14   no Title                                    Attorney Client
SWITCH‐AX‐1101360 ‐ SWITCH‐AX‐1101362        1/25/2016 8:35   no Title                                    Attorney Client
SWITCH‐AX‐1101363 ‐ SWITCH‐AX‐1101370        1/25/2016 9:59   no Title                                    Attorney Client
SWITCH‐AX‐1101371 ‐ SWITCH‐AX‐1101371        1/25/2016 9:59   image001.jpg                                Attorney Client
SWITCH‐AX‐1101372 ‐ SWITCH‐AX‐1101373        1/25/2016 9:59   Switch.co_1GEline_SO553689_7.28.2015 copy   Attorney Client
SWITCH‐AX‐1101374 ‐ SWITCH‐AX‐1101374        1/25/2016 9:59   image002.jpg                                Attorney Client
SWITCH‐AX‐1101375 ‐ SWITCH‐AX‐1101384       1/25/2016 10:51   no Title                                    Attorney Client
SWITCH‐AX‐1101385 ‐ SWITCH‐AX‐1101393       1/25/2016 10:51   H810‐09‐001‐M.pdf                           Attorney Client
SWITCH‐AX‐1101394 ‐ SWITCH‐AX‐1101394       1/25/2016 10:51   image003.jpg                                Attorney Client
SWITCH‐AX‐1101395 ‐ SWITCH‐AX‐1101395       1/25/2016 10:51   image002.jpg                                Attorney Client
SWITCH‐AX‐1101396 ‐ SWITCH‐AX‐1101396       1/25/2016 10:51   H810‐09‐002‐C.pdf                           Attorney Client
SWITCH‐AX‐1101397 ‐ SWITCH‐AX‐1101397       1/25/2016 11:04   no Title                                    Attorney Client
SWITCH‐AX‐1101398 ‐ SWITCH‐AX‐1101399       1/25/2016 11:04   Sales ‐ Invoice                             Attorney Client
SWITCH‐AX‐1101400 ‐ SWITCH‐AX‐1101407       1/25/2016 11:04   H271‐07‐001‐M.pdf                           Attorney Client
SWITCH‐AX‐1101408 ‐ SWITCH‐AX‐1101408       1/25/2016 11:04   H271‐07‐024‐C.pdf                           Attorney Client
SWITCH‐AX‐1101409 ‐ SWITCH‐AX‐1101418       1/25/2016 11:14   no Title                                    Attorney Client
SWITCH‐AX‐1101419 ‐ SWITCH‐AX‐1101419       1/25/2016 11:14   image003.jpg                                Attorney Client
SWITCH‐AX‐1101420 ‐ SWITCH‐AX‐1101420       1/25/2016 11:14   image002.jpg                                Attorney Client
SWITCH‐AX‐1101421 ‐ SWITCH‐AX‐1101429       1/25/2016 11:14   H810‐09‐001‐M.pdf                           Attorney Client
SWITCH‐AX‐1101430 ‐ SWITCH‐AX‐1101430       1/25/2016 11:14   H810‐09‐002‐C.pdf                           Attorney Client
SWITCH‐AX‐1101431 ‐ SWITCH‐AX‐1101433       1/25/2016 12:04   no Title                                    Attorney Client
SWITCH‐AX‐1101434 ‐ SWITCH‐AX‐1101436       1/25/2016 12:04   no Title                                    Attorney Client
SWITCH‐AX‐1101437 ‐ SWITCH‐AX‐1101440       1/25/2016 12:06   no Title                                    Attorney Client
SWITCH‐AX‐1101441 ‐ SWITCH‐AX‐1101444       1/25/2016 12:06   no Title                                    Attorney Client
SWITCH‐AX‐1101445 ‐ SWITCH‐AX‐1101455       1/25/2016 12:08   no Title                                    Attorney Client




                                                                         EXHIBIT 10, PAGE 2024
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 272 of 829


Bates                                   Document Date         Document Title                                                 Privilege
SWITCH‐AX‐1101456 ‐ SWITCH‐AX‐1101456       1/25/2016 12:08   image001.png                                                   Attorney Client
SWITCH‐AX‐1101457 ‐ SWITCH‐AX‐1101465       1/25/2016 12:08   H810‐09‐001‐M.pdf                                              Attorney Client
SWITCH‐AX‐1101466 ‐ SWITCH‐AX‐1101466       1/25/2016 12:08   image002.jpg                                                   Attorney Client
SWITCH‐AX‐1101467 ‐ SWITCH‐AX‐1101467       1/25/2016 12:08   image003.jpg                                                   Attorney Client
SWITCH‐AX‐1101468 ‐ SWITCH‐AX‐1101481       1/25/2016 13:02   no Title                                                       Attorney Client
SWITCH‐AX‐1101482 ‐ SWITCH‐AX‐1101482       1/25/2016 13:02   image003.jpg                                                   Attorney Client
SWITCH‐AX‐1101483 ‐ SWITCH‐AX‐1101483       1/25/2016 13:02   image005.jpg                                                   Attorney Client
SWITCH‐AX‐1101484 ‐ SWITCH‐AX‐1101484       1/25/2016 13:02   image004.png                                                   Attorney Client
SWITCH‐AX‐1101485 ‐ SWITCH‐AX‐1101492       1/25/2016 13:02   Colocation Facilities Agreement v042915 (fillable form).pdf    Attorney Client
SWITCH‐AX‐1101493 ‐ SWITCH‐AX‐1101493       1/25/2016 13:02   image002.jpg                                                   Attorney Client
SWITCH‐AX‐1101494 ‐ SWITCH‐AX‐1101494       1/25/2016 13:02   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1101495 ‐ SWITCH‐AX‐1101495       1/25/2016 13:06   no Title                                                       Attorney Client
SWITCH‐AX‐1101496 ‐ SWITCH‐AX‐1101532       1/25/2016 13:06   Employee Handbook V27 1jan2016.docx                            Attorney Client
SWITCH‐AX‐1101533 ‐ SWITCH‐AX‐1101533       1/25/2016 13:06   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1101534 ‐ SWITCH‐AX‐1101543       1/25/2016 13:12   no Title                                                       Attorney Client
SWITCH‐AX‐1101544 ‐ SWITCH‐AX‐1101544       1/25/2016 13:12   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1101545 ‐ SWITCH‐AX‐1101553       1/25/2016 13:12   H810‐09‐001‐M.pdf                                              Attorney Client
SWITCH‐AX‐1101554 ‐ SWITCH‐AX‐1101554       1/25/2016 13:12   image002.jpg                                                   Attorney Client
SWITCH‐AX‐1101555 ‐ SWITCH‐AX‐1101556       1/25/2016 13:34   no Title                                                       Attorney Client
SWITCH‐AX‐1101557 ‐ SWITCH‐AX‐1101557       1/25/2016 13:34   image003.jpg                                                   Attorney Client
SWITCH‐AX‐1101558 ‐ SWITCH‐AX‐1101594       1/25/2016 13:34   Employee Handbook V27 1jan2016.docx                            Attorney Client
SWITCH‐AX‐1101595 ‐ SWITCH‐AX‐1101596       1/25/2016 13:44   no Title                                                       Attorney Client
SWITCH‐AX‐1101597 ‐ SWITCH‐AX‐1101597       1/25/2016 13:44   ATT00002.htm                                                   Attorney Client
SWITCH‐AX‐1101598 ‐ SWITCH‐AX‐1101598       1/25/2016 13:44   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1101599 ‐ SWITCH‐AX‐1101599       1/25/2016 13:44   image001.png                                                   Attorney Client
SWITCH‐AX‐1101600 ‐ SWITCH‐AX‐1101600       1/25/2016 13:44   ATT00001.htm                                                   Attorney Client
SWITCH‐AX‐1101601 ‐ SWITCH‐AX‐1101601       1/25/2016 13:44   ATT00003.htm                                                   Attorney Client
SWITCH‐AX‐1101602 ‐ SWITCH‐AX‐1101614       1/25/2016 13:44   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                     Attorney Client
SWITCH‐AX‐1101615 ‐ SWITCH‐AX‐1101616       1/25/2016 13:44   no Title                                                       Attorney Client
SWITCH‐AX‐1101617 ‐ SWITCH‐AX‐1101617       1/25/2016 13:44   ATT00001.htm                                                   Attorney Client
SWITCH‐AX‐1101618 ‐ SWITCH‐AX‐1101618       1/25/2016 13:44   image001.png                                                   Attorney Client
SWITCH‐AX‐1101619 ‐ SWITCH‐AX‐1101619       1/25/2016 13:44   ATT00003.htm                                                   Attorney Client
SWITCH‐AX‐1101620 ‐ SWITCH‐AX‐1101620       1/25/2016 13:44   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1101621 ‐ SWITCH‐AX‐1101621       1/25/2016 13:44   ATT00002.htm                                                   Attorney Client
SWITCH‐AX‐1101622 ‐ SWITCH‐AX‐1101634       1/25/2016 13:44   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                     Attorney Client
SWITCH‐AX‐1101635 ‐ SWITCH‐AX‐1101636       1/25/2016 13:49   no Title                                                       Attorney Client
SWITCH‐AX‐1101637 ‐ SWITCH‐AX‐1101649       1/25/2016 13:49   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                     Attorney Client
SWITCH‐AX‐1101650 ‐ SWITCH‐AX‐1101650       1/25/2016 13:49   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1101651 ‐ SWITCH‐AX‐1101651       1/25/2016 13:55   no Title                                                       Attorney Client
SWITCH‐AX‐1101652 ‐ SWITCH‐AX‐1101688       1/25/2016 13:55   Employee Handbook V27 1jan2016 CLEAN.docx                      Attorney Client
SWITCH‐AX‐1101689 ‐ SWITCH‐AX‐1101693       1/25/2016 14:13   no Title                                                       Attorney Client
SWITCH‐AX‐1101694 ‐ SWITCH‐AX‐1101694       1/25/2016 14:18   no Title                                                       Attorney Client
SWITCH‐AX‐1101695 ‐ SWITCH‐AX‐1101770       1/25/2016 14:18   Redline Substation Agreement V1 to Final MYS SUBSTATION.docx   Attorney Client
SWITCH‐AX‐1101771 ‐ SWITCH‐AX‐1101821       1/25/2016 14:18   _                                                              Attorney Client
SWITCH‐AX‐1101822 ‐ SWITCH‐AX‐1101823       1/25/2016 14:42   no Title                                                       Attorney Client
SWITCH‐AX‐1101824 ‐ SWITCH‐AX‐1101824       1/25/2016 14:42   image002.png                                                   Attorney Client




                                                                          EXHIBIT 10, PAGE 2025
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 273 of 829


Bates                                   Document Date         Document Title                                    Privilege
SWITCH‐AX‐1101825 ‐ SWITCH‐AX‐1101861       1/25/2016 14:42   Employee Handbook V27 1jan2016 CLEAN.docx         Attorney Client
SWITCH‐AX‐1101862 ‐ SWITCH‐AX‐1101863       1/25/2016 15:13   no Title                                          Attorney Client
SWITCH‐AX‐1101864 ‐ SWITCH‐AX‐1101876       1/25/2016 15:13   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)        Attorney Client
SWITCH‐AX‐1101877 ‐ SWITCH‐AX‐1101877       1/25/2016 15:13   image002.jpg                                      Attorney Client
SWITCH‐AX‐1101878 ‐ SWITCH‐AX‐1101878       1/25/2016 15:13   image001.jpg                                      Attorney Client
SWITCH‐AX‐1101879 ‐ SWITCH‐AX‐1101884       1/25/2016 16:00   no Title                                          Attorney Client
SWITCH‐AX‐1101885 ‐ SWITCH‐AX‐1101885       1/25/2016 16:00   image003.jpg                                      Attorney Client
SWITCH‐AX‐1101886 ‐ SWITCH‐AX‐1101894       1/25/2016 16:00   Colocation Facilities Agreement 04‐29‐2015.docx   Attorney Client
SWITCH‐AX‐1101895 ‐ SWITCH‐AX‐1101905       1/25/2016 16:40   no Title                                          Attorney Client
SWITCH‐AX‐1101906 ‐ SWITCH‐AX‐1101906       1/25/2016 16:40   image002.jpg                                      Attorney Client
SWITCH‐AX‐1101907 ‐ SWITCH‐AX‐1101913       1/25/2016 17:35   no Title                                          Attorney Client;Work Product
SWITCH‐AX‐1101914 ‐ SWITCH‐AX‐1101914       1/25/2016 17:35   image004.jpg                                      Attorney Client;Work Product
SWITCH‐AX‐1101915 ‐ SWITCH‐AX‐1101915       1/25/2016 17:35   image005.jpg                                      Attorney Client;Work Product
SWITCH‐AX‐1101916 ‐ SWITCH‐AX‐1101916       1/25/2016 18:42   Collection Report 160125.xls                      Attorney Client
SWITCH‐AX‐1101917 ‐ SWITCH‐AX‐1101922       1/25/2016 18:43   no Title                                          Attorney Client
SWITCH‐AX‐1101923 ‐ SWITCH‐AX‐1101923       1/25/2016 18:43   image001.jpg                                      Attorney Client
SWITCH‐AX‐1101924 ‐ SWITCH‐AX‐1101924       1/25/2016 18:43   image003.jpg                                      Attorney Client
SWITCH‐AX‐1101925 ‐ SWITCH‐AX‐1101925       1/25/2016 18:43   image002.png                                      Attorney Client
SWITCH‐AX‐1101926 ‐ SWITCH‐AX‐1101926       1/25/2016 18:43   image004.png                                      Attorney Client
SWITCH‐AX‐1101927 ‐ SWITCH‐AX‐1101932       1/25/2016 18:43   no Title                                          Attorney Client
SWITCH‐AX‐1101933 ‐ SWITCH‐AX‐1101933       1/25/2016 18:43   image002.png                                      Attorney Client
SWITCH‐AX‐1101934 ‐ SWITCH‐AX‐1101934       1/25/2016 18:43   image001.jpg                                      Attorney Client
SWITCH‐AX‐1101935 ‐ SWITCH‐AX‐1101935       1/25/2016 18:43   image004.png                                      Attorney Client
SWITCH‐AX‐1101936 ‐ SWITCH‐AX‐1101936       1/25/2016 18:43   image003.jpg                                      Attorney Client
SWITCH‐AX‐1101937 ‐ SWITCH‐AX‐1101940       1/25/2016 18:45   no Title                                          Attorney Client
SWITCH‐AX‐1101941 ‐ SWITCH‐AX‐1101941       1/25/2016 18:45   image001.jpg                                      Attorney Client
SWITCH‐AX‐1101942 ‐ SWITCH‐AX‐1101942       1/25/2016 18:45   Collection Report 160125.xls                      Attorney Client
SWITCH‐AX‐1101943 ‐ SWITCH‐AX‐1101948       1/25/2016 18:55   no Title                                          Attorney Client
SWITCH‐AX‐1101949 ‐ SWITCH‐AX‐1101949       1/25/2016 18:55   image003.jpg                                      Attorney Client
SWITCH‐AX‐1101950 ‐ SWITCH‐AX‐1101950       1/25/2016 18:55   image001.jpg                                      Attorney Client
SWITCH‐AX‐1101951 ‐ SWITCH‐AX‐1101951       1/25/2016 18:55   image004.png                                      Attorney Client
SWITCH‐AX‐1101952 ‐ SWITCH‐AX‐1101952       1/25/2016 18:55   image004.png                                      Attorney Client
SWITCH‐AX‐1101953 ‐ SWITCH‐AX‐1101953       1/25/2016 18:55   image001.jpg                                      Attorney Client
SWITCH‐AX‐1101954 ‐ SWITCH‐AX‐1101954       1/25/2016 18:55   image002.png                                      Attorney Client
SWITCH‐AX‐1101955 ‐ SWITCH‐AX‐1101955       1/25/2016 18:55   image001.jpg                                      Attorney Client
SWITCH‐AX‐1101956 ‐ SWITCH‐AX‐1101956       1/25/2016 18:55   image001.jpg                                      Attorney Client
SWITCH‐AX‐1101957 ‐ SWITCH‐AX‐1101967       1/25/2016 21:49   no Title                                          Attorney Client
SWITCH‐AX‐1101968 ‐ SWITCH‐AX‐1101968       1/25/2016 21:49   image002.jpg                                      Attorney Client
SWITCH‐AX‐1101969 ‐ SWITCH‐AX‐1101980        1/26/2016 7:56   no Title                                          Attorney Client
SWITCH‐AX‐1101981 ‐ SWITCH‐AX‐1101981        1/26/2016 7:56   image002.jpg                                      Attorney Client
SWITCH‐AX‐1101982 ‐ SWITCH‐AX‐1101985       1/26/2016 10:13   no Title                                          Attorney Client
SWITCH‐AX‐1101986 ‐ SWITCH‐AX‐1101995       1/26/2016 10:13   Master Services Agreement                         Attorney Client
SWITCH‐AX‐1101996 ‐ SWITCH‐AX‐1102004       1/26/2016 10:13   Web site                                          Attorney Client
SWITCH‐AX‐1102005 ‐ SWITCH‐AX‐1102010       1/26/2016 10:13   MSA Annex GI and GIP.docx                         Attorney Client
SWITCH‐AX‐1102011 ‐ SWITCH‐AX‐1102014       1/26/2016 10:13   MSA Annex HW & PS.docx                            Attorney Client
SWITCH‐AX‐1102015 ‐ SWITCH‐AX‐1102021       1/26/2016 10:13   MSA Annex iVPN.docx                               Attorney Client




                                                                          EXHIBIT 10, PAGE 2026
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 274 of 829


Bates                                   Document Date         Document Title                                                             Privilege
SWITCH‐AX‐1102022 ‐ SWITCH‐AX‐1102022       1/26/2016 10:13   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1102023 ‐ SWITCH‐AX‐1102023       1/26/2016 10:13   Mutual Nondisclosure                                                       Attorney Client
SWITCH‐AX‐1102024 ‐ SWITCH‐AX‐1102027       1/26/2016 10:13   no Title                                                                   Attorney Client
SWITCH‐AX‐1102028 ‐ SWITCH‐AX‐1102036       1/26/2016 10:13   Web site                                                                   Attorney Client
SWITCH‐AX‐1102037 ‐ SWITCH‐AX‐1102043       1/26/2016 10:13   MSA Annex iVPN.docx                                                        Attorney Client
SWITCH‐AX‐1102044 ‐ SWITCH‐AX‐1102047       1/26/2016 10:13   Mutual Nondisclosure                                                       Attorney Client
SWITCH‐AX‐1102048 ‐ SWITCH‐AX‐1102051       1/26/2016 10:13   MSA Annex HW & PS.docx                                                     Attorney Client
SWITCH‐AX‐1102052 ‐ SWITCH‐AX‐1102061       1/26/2016 10:13   Master Services Agreement                                                  Attorney Client
SWITCH‐AX‐1102062 ‐ SWITCH‐AX‐1102067       1/26/2016 10:13   MSA Annex GI and GIP.docx                                                  Attorney Client
SWITCH‐AX‐1102068 ‐ SWITCH‐AX‐1102068       1/26/2016 10:13   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1102069 ‐ SWITCH‐AX‐1102069       1/26/2016 13:32   no Title                                                                   Attorney Client
SWITCH‐AX‐1102070 ‐ SWITCH‐AX‐1102070       1/26/2016 13:32   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1102071 ‐ SWITCH‐AX‐1102071       1/26/2016 13:32   Weekly Purchase Orders Approved 2016.xlsx                                  Attorney Client
SWITCH‐AX‐1102072 ‐ SWITCH‐AX‐1102073       1/26/2016 13:32   no Title                                                                   Attorney Client
SWITCH‐AX‐1102074 ‐ SWITCH‐AX‐1102094       1/26/2016 13:32   MSA.pdf                                                                    Attorney Client
SWITCH‐AX‐1102095 ‐ SWITCH‐AX‐1102098       1/26/2016 13:32   Microsoft Word ‐ 2015‐22121 ‐ Rev ‐ Switch B602 1GigMetro Las Vegas.docx   Attorney Client
SWITCH‐AX‐1102099 ‐ SWITCH‐AX‐1102103       1/26/2016 13:32   Online Ordering                                                            Attorney Client
SWITCH‐AX‐1102104 ‐ SWITCH‐AX‐1102104       1/26/2016 13:32   Switch ‐ CenturyLink Las Vegas Speedway contract ‐ Signed.pdf              Attorney Client
SWITCH‐AX‐1102105 ‐ SWITCH‐AX‐1102105       1/26/2016 13:58   no Title                                                                   Attorney Client
SWITCH‐AX‐1102106 ‐ SWITCH‐AX‐1102114       1/26/2016 13:58   CFA Sewell Switch V2 01‐24‐15 Switch.pdf                                   Attorney Client
SWITCH‐AX‐1102115 ‐ SWITCH‐AX‐1102123       1/26/2016 13:58   Redline CFA Sewell V1 to V2 01‐24‐15 Switch.pdf                            Attorney Client
SWITCH‐AX‐1102124 ‐ SWITCH‐AX‐1102125       1/26/2016 13:59   no Title                                                                   Attorney Client
SWITCH‐AX‐1102126 ‐ SWITCH‐AX‐1102134       1/26/2016 13:59   Redline CFA Sewell V1 to V2 01‐24‐15 Switch.pdf                            Attorney Client
SWITCH‐AX‐1102135 ‐ SWITCH‐AX‐1102143       1/26/2016 13:59   CFA Sewell Switch V2 01‐24‐15 Switch.pdf                                   Attorney Client
SWITCH‐AX‐1102144 ‐ SWITCH‐AX‐1102148       1/26/2016 16:50   no Title                                                                   Attorney Client
SWITCH‐AX‐1102149 ‐ SWITCH‐AX‐1102149       1/26/2016 16:50   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1102150 ‐ SWITCH‐AX‐1102150       1/26/2016 16:50   Collection Report 160126.xls                                               Attorney Client
SWITCH‐AX‐1102151 ‐ SWITCH‐AX‐1102151       1/26/2016 17:34   no Title                                                                   Attorney Client
SWITCH‐AX‐1102152 ‐ SWITCH‐AX‐1102201       1/26/2016 17:34   _                                                                          Attorney Client
SWITCH‐AX‐1102202 ‐ SWITCH‐AX‐1102207       1/26/2016 17:45   no Title                                                                   Attorney Client
SWITCH‐AX‐1102208 ‐ SWITCH‐AX‐1102209       1/26/2016 17:45   S538‐08‐002‐C.pdf                                                          Attorney Client
SWITCH‐AX‐1102210 ‐ SWITCH‐AX‐1102210       1/26/2016 17:45   Master Services                                                            Attorney Client
SWITCH‐AX‐1102211 ‐ SWITCH‐AX‐1102217       1/26/2016 17:47   no Title                                                                   Attorney Client
SWITCH‐AX‐1102218 ‐ SWITCH‐AX‐1102218       1/26/2016 17:47   image002.jpg                                                               Attorney Client
SWITCH‐AX‐1102219 ‐ SWITCH‐AX‐1102219       1/26/2016 17:47   Master Services                                                            Attorney Client
SWITCH‐AX‐1102220 ‐ SWITCH‐AX‐1102221       1/26/2016 17:47   S538‐08‐002‐C.pdf                                                          Attorney Client
SWITCH‐AX‐1102222 ‐ SWITCH‐AX‐1102225       1/26/2016 18:12   no Title                                                                   Attorney Client
SWITCH‐AX‐1102226 ‐ SWITCH‐AX‐1102275       1/26/2016 18:12   _                                                                          Attorney Client
SWITCH‐AX‐1102276 ‐ SWITCH‐AX‐1102282       1/26/2016 18:13   no Title                                                                   Attorney Client
SWITCH‐AX‐1102283 ‐ SWITCH‐AX‐1102284       1/26/2016 18:13   S538‐08‐002‐C.pdf                                                          Attorney Client
SWITCH‐AX‐1102285 ‐ SWITCH‐AX‐1102285       1/26/2016 18:13   Master Services                                                            Attorney Client
SWITCH‐AX‐1102286 ‐ SWITCH‐AX‐1102286       1/26/2016 18:13   image002.jpg                                                               Attorney Client
SWITCH‐AX‐1102287 ‐ SWITCH‐AX‐1102293       1/26/2016 18:13   no Title                                                                   Attorney Client
SWITCH‐AX‐1102294 ‐ SWITCH‐AX‐1102295       1/26/2016 18:13   S538‐08‐002‐C.pdf                                                          Attorney Client
SWITCH‐AX‐1102296 ‐ SWITCH‐AX‐1102296       1/26/2016 18:13   image002.jpg                                                               Attorney Client
SWITCH‐AX‐1102297 ‐ SWITCH‐AX‐1102297       1/26/2016 18:13   Master Services                                                            Attorney Client




                                                                          EXHIBIT 10, PAGE 2027
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 275 of 829


Bates                                   Document Date         Document Title                                                                          Privilege
SWITCH‐AX‐1102298 ‐ SWITCH‐AX‐1102301       1/26/2016 18:43   no Title                                                                                Attorney Client
SWITCH‐AX‐1102302 ‐ SWITCH‐AX‐1102303       1/26/2016 18:43   Agenda #4 SNT Extract Minutes BOD 1‐2016_change of director for SCB Bank.docx           Attorney Client
SWITCH‐AX‐1102304 ‐ SWITCH‐AX‐1102306       1/26/2016 18:43   Agenda #7 Supporting #7 SCB‐SuperNap ‐ POA for SNT‐1471882‐v3‐BKKDMS.DOCX               Attorney Client
SWITCH‐AX‐1102307 ‐ SWITCH‐AX‐1102310       1/26/2016 18:43   Standard                                                                                Attorney Client
SWITCH‐AX‐1102311 ‐ SWITCH‐AX‐1102330       1/26/2016 18:43   TITLE                                                                                   Attorney Client
SWITCH‐AX‐1102331 ‐ SWITCH‐AX‐1102332       1/26/2016 18:43   tm‐Bosch Automotive/bod 1/2003                                                          Attorney Client
SWITCH‐AX‐1102333 ‐ SWITCH‐AX‐1102340       1/26/2016 18:43   Agenda #1 SNT BOD Minutes 42015 Signed 211215.pdf                                       Attorney Client
SWITCH‐AX‐1102341 ‐ SWITCH‐AX‐1102341       1/26/2016 18:43   Agenda #10 EGM 1‐2016 Notice.docx                                                       Attorney Client
SWITCH‐AX‐1102342 ‐ SWITCH‐AX‐1102342       1/26/2016 18:43   BOD 1‐2016 Meeting Materials.zip                                                        Attorney Client
SWITCH‐AX‐1102343 ‐ SWITCH‐AX‐1102356       1/26/2016 18:43   FRAMEWORK AGREEMENT                                                                     Attorney Client
SWITCH‐AX‐1102357 ‐ SWITCH‐AX‐1102359       1/26/2016 18:43   Agenda #7 and #8 SuperNap ‐ Board resolution of SNT (Excerpt)‐1508391‐v2A‐BKKDMS.DOCX   Attorney Client
SWITCH‐AX‐1102360 ‐ SWITCH‐AX‐1102360       1/26/2016 18:43   Agenda #2 SWHATLING SNT RESIGNATION 141215.pdf                                          Attorney Client
SWITCH‐AX‐1102361 ‐ SWITCH‐AX‐1102362        1/27/2016 0:34   no Title                                                                                Attorney Client
SWITCH‐AX‐1102363 ‐ SWITCH‐AX‐1102369        1/27/2016 7:28   no Title                                                                                Attorney Client
SWITCH‐AX‐1102370 ‐ SWITCH‐AX‐1102370        1/27/2016 7:28   image005.png                                                                            Attorney Client
SWITCH‐AX‐1102371 ‐ SWITCH‐AX‐1102375        1/27/2016 7:28   GRANT OF EASEMENT                                                                       Attorney Client
SWITCH‐AX‐1102376 ‐ SWITCH‐AX‐1102376        1/27/2016 7:28   image006.png                                                                            Attorney Client
SWITCH‐AX‐1102377 ‐ SWITCH‐AX‐1102380        1/27/2016 7:42   no Title                                                                                Attorney Client
SWITCH‐AX‐1102381 ‐ SWITCH‐AX‐1102385        1/27/2016 8:12   no Title                                                                                Attorney Client
SWITCH‐AX‐1102386 ‐ SWITCH‐AX‐1102386        1/27/2016 8:12   image002.jpg                                                                            Attorney Client
SWITCH‐AX‐1102387 ‐ SWITCH‐AX‐1102387        1/27/2016 8:38   no Title                                                                                Attorney Client
SWITCH‐AX‐1102388 ‐ SWITCH‐AX‐1102405        1/27/2016 8:38   3 ‐ Technology License Agreement ‐ Switch EVO ‐ SUPERNAP Int'l.pdf                      Attorney Client
SWITCH‐AX‐1102406 ‐ SWITCH‐AX‐1102431        1/27/2016 8:38   SNT JV Agreement 8 Jan 2015 (final fully executed).pdf                                  Attorney Client
SWITCH‐AX‐1102432 ‐ SWITCH‐AX‐1102450        1/27/2016 8:38   1 ‐ Joint Venture Agreement Accelero‐SI.pdf                                             Attorney Client
SWITCH‐AX‐1102451 ‐ SWITCH‐AX‐1102476        1/27/2016 8:38   License Agreement 24Nov2015 (fully executed).pdf                                        Attorney Client
SWITCH‐AX‐1102477 ‐ SWITCH‐AX‐1102483        1/27/2016 9:29   no Title                                                                                Attorney Client
SWITCH‐AX‐1102484 ‐ SWITCH‐AX‐1102484        1/27/2016 9:29   image003.png                                                                            Attorney Client
SWITCH‐AX‐1102485 ‐ SWITCH‐AX‐1102489        1/27/2016 9:29   GRANT OF EASEMENT                                                                       Attorney Client
SWITCH‐AX‐1102490 ‐ SWITCH‐AX‐1102490        1/27/2016 9:29   image004.png                                                                            Attorney Client
SWITCH‐AX‐1102491 ‐ SWITCH‐AX‐1102495        1/27/2016 9:54   no Title                                                                                Attorney Client
SWITCH‐AX‐1102496 ‐ SWITCH‐AX‐1102496        1/27/2016 9:54   image002.jpg                                                                            Attorney Client
SWITCH‐AX‐1102497 ‐ SWITCH‐AX‐1102497        1/27/2016 9:54   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1102498 ‐ SWITCH‐AX‐1102498       1/27/2016 10:02   Collection Report 160126.xls                                                            Attorney Client
SWITCH‐AX‐1102499 ‐ SWITCH‐AX‐1102501       1/27/2016 10:24   no Title                                                                                Attorney Client
SWITCH‐AX‐1102502 ‐ SWITCH‐AX‐1102502       1/27/2016 10:24   image003.png                                                                            Attorney Client
SWITCH‐AX‐1102503 ‐ SWITCH‐AX‐1102503       1/27/2016 10:24   image001.png                                                                            Attorney Client
SWITCH‐AX‐1102504 ‐ SWITCH‐AX‐1102504       1/27/2016 10:24   image002.png                                                                            Attorney Client
SWITCH‐AX‐1102505 ‐ SWITCH‐AX‐1102507       1/27/2016 10:44   no Title                                                                                Attorney Client
SWITCH‐AX‐1102508 ‐ SWITCH‐AX‐1102516       1/27/2016 10:44   executed Switch CoLocation Agreement (January 2016).pdf                                 Attorney Client
SWITCH‐AX‐1102517 ‐ SWITCH‐AX‐1102522       1/27/2016 10:58   no Title                                                                                Attorney Client
SWITCH‐AX‐1102523 ‐ SWITCH‐AX‐1102523       1/27/2016 10:58   image004.png                                                                            Attorney Client
SWITCH‐AX‐1102524 ‐ SWITCH‐AX‐1102526       1/27/2016 10:58   LOI Weston Adams Switch 1.22.2016.doc                                                   Attorney Client
SWITCH‐AX‐1102527 ‐ SWITCH‐AX‐1102527       1/27/2016 10:58   image002.png                                                                            Attorney Client
SWITCH‐AX‐1102528 ‐ SWITCH‐AX‐1102528       1/27/2016 10:58   image003.jpg                                                                            Attorney Client
SWITCH‐AX‐1102529 ‐ SWITCH‐AX‐1102538       1/27/2016 11:07   no Title                                                                                Attorney Client
SWITCH‐AX‐1102539 ‐ SWITCH‐AX‐1102539       1/27/2016 11:07   image001.jpg                                                                            Attorney Client




                                                                          EXHIBIT 10, PAGE 2028
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 276 of 829


Bates                                   Document Date         Document Title                                                                Privilege
SWITCH‐AX‐1102540 ‐ SWITCH‐AX‐1102540       1/27/2016 11:07   image004.jpg                                                                  Attorney Client
SWITCH‐AX‐1102541 ‐ SWITCH‐AX‐1102546       1/27/2016 11:07   Switch ‐ WDIG NDA for data center visit (09‐25‐08)(executed copy).pdf         Attorney Client
SWITCH‐AX‐1102547 ‐ SWITCH‐AX‐1102547       1/27/2016 11:07   image003.jpg                                                                  Attorney Client
SWITCH‐AX‐1102548 ‐ SWITCH‐AX‐1102548       1/27/2016 11:07   Switch ‐ DCAT Addendum to Mutual NDA (02‐14‐11) (Executed).pdf                Attorney Client
SWITCH‐AX‐1102549 ‐ SWITCH‐AX‐1102549       1/27/2016 11:07   Switch‐DCAT 2nd Addendum to Mutual NDA (02‐04‐14) (Executed).pdf              Attorney Client
SWITCH‐AX‐1102550 ‐ SWITCH‐AX‐1102559       1/27/2016 11:36   no Title                                                                      Attorney Client
SWITCH‐AX‐1102560 ‐ SWITCH‐AX‐1102560       1/27/2016 11:36   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1102561 ‐ SWITCH‐AX‐1102566       1/27/2016 11:36   Switch ‐ WDIG NDA for data center visit (09‐25‐08)(executed copy).pdf         Attorney Client
SWITCH‐AX‐1102567 ‐ SWITCH‐AX‐1102567       1/27/2016 11:36   image004.jpg                                                                  Attorney Client
SWITCH‐AX‐1102568 ‐ SWITCH‐AX‐1102568       1/27/2016 11:36   Switch ‐ DCAT Addendum to Mutual NDA (02‐14‐11) (Executed).pdf                Attorney Client
SWITCH‐AX‐1102569 ‐ SWITCH‐AX‐1102569       1/27/2016 11:36   image003.jpg                                                                  Attorney Client
SWITCH‐AX‐1102570 ‐ SWITCH‐AX‐1102570       1/27/2016 11:36   Switch‐DCAT 2nd Addendum to Mutual NDA (02‐04‐14) (Executed).pdf              Attorney Client
SWITCH‐AX‐1102571 ‐ SWITCH‐AX‐1102573       1/27/2016 12:45   no Title                                                                      Attorney Client
SWITCH‐AX‐1102574 ‐ SWITCH‐AX‐1102574       1/27/2016 12:45   Reno Expansion Interest.xlsx                                                  Attorney Client
SWITCH‐AX‐1102575 ‐ SWITCH‐AX‐1102577       1/27/2016 13:41   no Title                                                                      Attorney Client
SWITCH‐AX‐1102578 ‐ SWITCH‐AX‐1102578       1/27/2016 13:41   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1102579 ‐ SWITCH‐AX‐1102591       1/27/2016 13:41   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                                    Attorney Client
SWITCH‐AX‐1102592 ‐ SWITCH‐AX‐1102592       1/27/2016 13:41   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1102593 ‐ SWITCH‐AX‐1102603       1/27/2016 13:50   no Title                                                                      Attorney Client
SWITCH‐AX‐1102604 ‐ SWITCH‐AX‐1102604       1/27/2016 13:50   image009.jpg                                                                  Attorney Client
SWITCH‐AX‐1102605 ‐ SWITCH‐AX‐1102610       1/27/2016 13:50   NDA‐012716‐965 Walt Disney Internet Group.pdf                                 Attorney Client
SWITCH‐AX‐1102611 ‐ SWITCH‐AX‐1102611       1/27/2016 13:50   Addendum to NDA‐012716‐965 Disney Connected & Advanced Technologies.pdf       Attorney Client
SWITCH‐AX‐1102612 ‐ SWITCH‐AX‐1102612       1/27/2016 13:50   image007.jpg                                                                  Attorney Client
SWITCH‐AX‐1102613 ‐ SWITCH‐AX‐1102613       1/27/2016 13:50   image006.jpg                                                                  Attorney Client
SWITCH‐AX‐1102614 ‐ SWITCH‐AX‐1102614       1/27/2016 13:50   2nd Addendum to NDA‐012716‐965 Disney Connected & Advanced Technologies.pdf   Attorney Client
SWITCH‐AX‐1102615 ‐ SWITCH‐AX‐1102615       1/27/2016 13:50   image005.jpg                                                                  Attorney Client
SWITCH‐AX‐1102616 ‐ SWITCH‐AX‐1102618       1/27/2016 14:40   no Title                                                                      Attorney Client
SWITCH‐AX‐1102619 ‐ SWITCH‐AX‐1102619       1/27/2016 14:40   N814‐RNO01‐003‐A (Donation Acknowledgement).pdf                               Attorney Client
SWITCH‐AX‐1102620 ‐ SWITCH‐AX‐1102620       1/27/2016 14:40   image002.png                                                                  Attorney Client
SWITCH‐AX‐1102621 ‐ SWITCH‐AX‐1102621       1/27/2016 14:40   N814‐RNO01‐002‐E.pdf                                                          Attorney Client
SWITCH‐AX‐1102622 ‐ SWITCH‐AX‐1102622       1/27/2016 14:40   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1102623 ‐ SWITCH‐AX‐1102630       1/27/2016 14:40   N814‐RNO01‐001‐M.pdf                                                          Attorney Client
SWITCH‐AX‐1102631 ‐ SWITCH‐AX‐1102637       1/27/2016 15:00   no Title                                                                      Attorney Client
SWITCH‐AX‐1102638 ‐ SWITCH‐AX‐1102638       1/27/2016 15:00   image002.png                                                                  Attorney Client
SWITCH‐AX‐1102639 ‐ SWITCH‐AX‐1102641       1/27/2016 15:00   LOI Weston Adams Switch 1.27.2016 (2).doc                                     Attorney Client
SWITCH‐AX‐1102642 ‐ SWITCH‐AX‐1102642       1/27/2016 15:00   image004.png                                                                  Attorney Client
SWITCH‐AX‐1102643 ‐ SWITCH‐AX‐1102643       1/27/2016 15:00   image003.jpg                                                                  Attorney Client
SWITCH‐AX‐1102644 ‐ SWITCH‐AX‐1102644       1/27/2016 15:00   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1102645 ‐ SWITCH‐AX‐1102646       1/27/2016 16:32   no Title                                                                      Attorney Client
SWITCH‐AX‐1102647 ‐ SWITCH‐AX‐1102654       1/27/2016 16:32   F636‐07‐001‐M.pdf                                                             Attorney Client
SWITCH‐AX‐1102655 ‐ SWITCH‐AX‐1102655       1/27/2016 16:32   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1102656 ‐ SWITCH‐AX‐1102660       1/27/2016 16:46   no Title                                                                      Attorney Client
SWITCH‐AX‐1102661 ‐ SWITCH‐AX‐1102661       1/27/2016 16:46   image006.png                                                                  Attorney Client
SWITCH‐AX‐1102662 ‐ SWITCH‐AX‐1102663       1/27/2016 16:53   no Title                                                                      Attorney Client
SWITCH‐AX‐1102664 ‐ SWITCH‐AX‐1102664       1/27/2016 16:53   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1102665 ‐ SWITCH‐AX‐1102672       1/27/2016 16:53   F636‐07‐001‐M.pdf                                                             Attorney Client




                                                                         EXHIBIT 10, PAGE 2029
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 277 of 829


Bates                                   Document Date         Document Title                                                                                  Privilege
SWITCH‐AX‐1102673 ‐ SWITCH‐AX‐1102673       1/27/2016 16:57   no Title                                                                                        Attorney Client
SWITCH‐AX‐1102674 ‐ SWITCH‐AX‐1102723       1/27/2016 16:57   _                                                                                               Attorney Client
SWITCH‐AX‐1102724 ‐ SWITCH‐AX‐1102734       1/27/2016 17:10   no Title                                                                                        Attorney Client
SWITCH‐AX‐1102735 ‐ SWITCH‐AX‐1102749       1/27/2016 17:10   switch amendment 1.27.16.pdf                                                                    Attorney Client
SWITCH‐AX‐1102750 ‐ SWITCH‐AX‐1102750       1/27/2016 17:33   no Title                                                                                        Attorney Client
SWITCH‐AX‐1102751 ‐ SWITCH‐AX‐1102762       1/27/2016 17:33   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                                                      Attorney Client
SWITCH‐AX‐1102763 ‐ SWITCH‐AX‐1102772       1/27/2016 17:39   no Title                                                                                        Attorney Client
SWITCH‐AX‐1102773 ‐ SWITCH‐AX‐1102787       1/27/2016 17:39   switch amendment 1.27.16.pdf                                                                    Attorney Client
SWITCH‐AX‐1102788 ‐ SWITCH‐AX‐1102792       1/27/2016 20:21   no Title                                                                                        Attorney Client
SWITCH‐AX‐1102793 ‐ SWITCH‐AX‐1102793       1/27/2016 20:21   Collection Report 160127.xls                                                                    Attorney Client
SWITCH‐AX‐1102794 ‐ SWITCH‐AX‐1102794       1/27/2016 20:21   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1102795 ‐ SWITCH‐AX‐1102802       1/27/2016 23:17   no Title                                                                                        Attorney Client
SWITCH‐AX‐1102803 ‐ SWITCH‐AX‐1102803       1/27/2016 23:17   image003.png                                                                                    Attorney Client
SWITCH‐AX‐1102804 ‐ SWITCH‐AX‐1102808       1/27/2016 23:17   GRANT OF EASEMENT                                                                               Attorney Client
SWITCH‐AX‐1102809 ‐ SWITCH‐AX‐1102809       1/27/2016 23:17   image004.png                                                                                    Attorney Client
SWITCH‐AX‐1102810 ‐ SWITCH‐AX‐1102816        1/28/2016 1:58   no Title                                                                                        Attorney Client
SWITCH‐AX‐1102817 ‐ SWITCH‐AX‐1102829        1/28/2016 1:58   L22 SNIT 12Oct015 Acceptance.pdf                                                                Attorney Client
SWITCH‐AX‐1102830 ‐ SWITCH‐AX‐1102830        1/28/2016 1:58   L22 Contracts.zip                                                                               Attorney Client
SWITCH‐AX‐1102831 ‐ SWITCH‐AX‐1102857        1/28/2016 1:58   SI L22 Jan2015 appointment.pdf                                                                  Attorney Client
SWITCH‐AX‐1102858 ‐ SWITCH‐AX‐1102870        1/28/2016 1:58   L22 SNIT 12Oct015 Proposal.pdf                                                                  Attorney Client
SWITCH‐AX‐1102871 ‐ SWITCH‐AX‐1102876        1/28/2016 8:51   no Title                                                                                        Attorney Client
SWITCH‐AX‐1102877 ‐ SWITCH‐AX‐1102877        1/28/2016 8:51   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1102878 ‐ SWITCH‐AX‐1102878        1/28/2016 8:51   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1102879 ‐ SWITCH‐AX‐1102885        1/28/2016 8:56   no Title                                                                                        Attorney Client
SWITCH‐AX‐1102886 ‐ SWITCH‐AX‐1102886        1/28/2016 8:56   undertaking_ce_colo_switch_evo_141215.pdf                                                       Attorney Client
SWITCH‐AX‐1102887 ‐ SWITCH‐AX‐1102890        1/28/2016 8:56   OHIM ‐ eSearch                                                                                  Attorney Client
SWITCH‐AX‐1102891 ‐ SWITCH‐AX‐1102917        1/28/2016 8:56   RE_ Worldwide watch for trademark COLO in classes 38, 39, 40, 42, 45, Our ref._ 359080‐EM.msg   Attorney Client
SWITCH‐AX‐1102918 ‐ SWITCH‐AX‐1102921        1/28/2016 8:56   OHIM ‐ eSearch                                                                                  Attorney Client
SWITCH‐AX‐1102922 ‐ SWITCH‐AX‐1102927        1/28/2016 9:05   no Title                                                                                        Attorney Client
SWITCH‐AX‐1102928 ‐ SWITCH‐AX‐1102930        1/28/2016 9:05   FW_ Action Requested ‐ Client Renewal Notice.msg                                                Attorney Client
SWITCH‐AX‐1102931 ‐ SWITCH‐AX‐1102931        1/28/2016 9:05   image004.jpg                                                                                    Attorney Client
SWITCH‐AX‐1102932 ‐ SWITCH‐AX‐1102932        1/28/2016 9:05   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1102933 ‐ SWITCH‐AX‐1102933        1/28/2016 9:05   Expired SOs through Dec 15 rev 8.xlsx                                                           Attorney Client
SWITCH‐AX‐1102934 ‐ SWITCH‐AX‐1102934        1/28/2016 9:05   Copy of MRC Lift Review 12‐21‐2015.xlsx                                                         Attorney Client
SWITCH‐AX‐1102935 ‐ SWITCH‐AX‐1102935        1/28/2016 9:05   image004.jpg                                                                                    Attorney Client
SWITCH‐AX‐1102936 ‐ SWITCH‐AX‐1102936        1/28/2016 9:05   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1102937 ‐ SWITCH‐AX‐1102937        1/28/2016 9:05   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1102938 ‐ SWITCH‐AX‐1102938        1/28/2016 9:07   no Title                                                                                        Attorney Client
SWITCH‐AX‐1102939 ‐ SWITCH‐AX‐1102952        1/28/2016 9:07   Document.pdf                                                                                    Attorney Client
SWITCH‐AX‐1102953 ‐ SWITCH‐AX‐1102961       1/28/2016 10:41   no Title                                                                                        Attorney Client
SWITCH‐AX‐1102962 ‐ SWITCH‐AX‐1102962       1/28/2016 10:41   image004.png                                                                                    Attorney Client
SWITCH‐AX‐1102963 ‐ SWITCH‐AX‐1102963       1/28/2016 10:41   image003.png                                                                                    Attorney Client
SWITCH‐AX‐1102964 ‐ SWITCH‐AX‐1102968       1/28/2016 10:41   GRANT OF EASEMENT                                                                               Attorney Client
SWITCH‐AX‐1102969 ‐ SWITCH‐AX‐1102973       1/28/2016 10:41   GRANT OF EASEMENT                                                                               Attorney Client
SWITCH‐AX‐1102974 ‐ SWITCH‐AX‐1102975       1/28/2016 11:15   no Title                                                                                        Attorney Client
SWITCH‐AX‐1102976 ‐ SWITCH‐AX‐1102977       1/28/2016 11:15   Greenpeace Cover Letter SC Edits.doc                                                            Attorney Client




                                                                          EXHIBIT 10, PAGE 2030
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 278 of 829


Bates                                   Document Date         Document Title                                                                      Privilege
SWITCH‐AX‐1102978 ‐ SWITCH‐AX‐1102978       1/28/2016 11:15   C60DDA52‐664D‐484A‐802C‐DE55E3E9AA3C[131].png                                       Attorney Client
SWITCH‐AX‐1102979 ‐ SWITCH‐AX‐1102981       1/28/2016 12:04   no Title                                                                            Attorney Client
SWITCH‐AX‐1102982 ‐ SWITCH‐AX‐1102989       1/28/2016 12:04   Colocation Facilities Agreement_Switch_Orange County Sanitation_V1_01‐28‐2016.pdf   Attorney Client
SWITCH‐AX‐1102990 ‐ SWITCH‐AX‐1102990       1/28/2016 12:04   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1102991 ‐ SWITCH‐AX‐1102991       1/28/2016 12:04   image002.jpg                                                                        Attorney Client
SWITCH‐AX‐1102992 ‐ SWITCH‐AX‐1102998       1/28/2016 12:13   no Title                                                                            Attorney Client
SWITCH‐AX‐1102999 ‐ SWITCH‐AX‐1102999       1/28/2016 12:13   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1103000 ‐ SWITCH‐AX‐1103000       1/28/2016 12:13   image003.jpg                                                                        Attorney Client
SWITCH‐AX‐1103001 ‐ SWITCH‐AX‐1103001       1/28/2016 12:13   image002.png                                                                        Attorney Client
SWITCH‐AX‐1103002 ‐ SWITCH‐AX‐1103002       1/28/2016 12:13   image004.png                                                                        Attorney Client
SWITCH‐AX‐1103003 ‐ SWITCH‐AX‐1103003       1/28/2016 12:13   image005.jpg                                                                        Attorney Client
SWITCH‐AX‐1103004 ‐ SWITCH‐AX‐1103010       1/28/2016 12:29   no Title                                                                            Attorney Client
SWITCH‐AX‐1103011 ‐ SWITCH‐AX‐1103011       1/28/2016 12:29   image001.png                                                                        Attorney Client
SWITCH‐AX‐1103012 ‐ SWITCH‐AX‐1103019       1/28/2016 12:29   Colocation Facilities Agreement 1282016.1 eab.docx                                  Attorney Client
SWITCH‐AX‐1103020 ‐ SWITCH‐AX‐1103020       1/28/2016 12:29   image002.jpg                                                                        Attorney Client
SWITCH‐AX‐1103021 ‐ SWITCH‐AX‐1103030       1/28/2016 12:38   no Title                                                                            Attorney Client
SWITCH‐AX‐1103031 ‐ SWITCH‐AX‐1103031       1/28/2016 12:38   image004.png                                                                        Attorney Client
SWITCH‐AX‐1103032 ‐ SWITCH‐AX‐1103032       1/28/2016 12:38   image003.png                                                                        Attorney Client
SWITCH‐AX‐1103033 ‐ SWITCH‐AX‐1103035       1/28/2016 12:44   no Title                                                                            Attorney Client
SWITCH‐AX‐1103036 ‐ SWITCH‐AX‐1103036       1/28/2016 12:44   C60DDA52‐664D‐484A‐802C‐DE55E3E9AA3C[149].png                                       Attorney Client
SWITCH‐AX‐1103037 ‐ SWITCH‐AX‐1103037       1/28/2016 12:44   C60DDA52‐664D‐484A‐802C‐DE55E3E9AA3C[131].png                                       Attorney Client
SWITCH‐AX‐1103038 ‐ SWITCH‐AX‐1103039       1/28/2016 12:44   Greenpeace Cover Letter SC Edits.doc                                                Attorney Client
SWITCH‐AX‐1103040 ‐ SWITCH‐AX‐1103049       1/28/2016 12:47   no Title                                                                            Attorney Client
SWITCH‐AX‐1103050 ‐ SWITCH‐AX‐1103050       1/28/2016 12:47   image004.png                                                                        Attorney Client
SWITCH‐AX‐1103051 ‐ SWITCH‐AX‐1103051       1/28/2016 12:47   image003.png                                                                        Attorney Client
SWITCH‐AX‐1103052 ‐ SWITCH‐AX‐1103061       1/28/2016 12:47   no Title                                                                            Attorney Client
SWITCH‐AX‐1103062 ‐ SWITCH‐AX‐1103062       1/28/2016 12:47   image003.png                                                                        Attorney Client
SWITCH‐AX‐1103063 ‐ SWITCH‐AX‐1103063       1/28/2016 12:47   image004.png                                                                        Attorney Client
SWITCH‐AX‐1103064 ‐ SWITCH‐AX‐1103066       1/28/2016 12:53   no Title                                                                            Attorney Client
SWITCH‐AX‐1103067 ‐ SWITCH‐AX‐1103067       1/28/2016 12:53   image002.png                                                                        Attorney Client
SWITCH‐AX‐1103068 ‐ SWITCH‐AX‐1103069       1/28/2016 12:53   Microsoft Word ‐ Greenpeace Cover Letter SC Edits                                   Attorney Client
SWITCH‐AX‐1103070 ‐ SWITCH‐AX‐1103078       1/28/2016 12:55   no Title                                                                            Attorney Client
SWITCH‐AX‐1103079 ‐ SWITCH‐AX‐1103087       1/28/2016 12:55   Redline CFA Megaport Switch V4 01‐28‐16 Switch.pdf                                  Attorney Client
SWITCH‐AX‐1103088 ‐ SWITCH‐AX‐1103088       1/28/2016 12:55   image004.jpg                                                                        Attorney Client
SWITCH‐AX‐1103089 ‐ SWITCH‐AX‐1103097       1/28/2016 12:55   CFA Megaport Switch V4 01‐28‐16 Switch.pdf                                          Attorney Client
SWITCH‐AX‐1103098 ‐ SWITCH‐AX‐1103099       1/28/2016 13:06   no Title                                                                            Attorney Client
SWITCH‐AX‐1103100 ‐ SWITCH‐AX‐1103101       1/28/2016 13:06   no Title                                                                            Attorney Client
SWITCH‐AX‐1103102 ‐ SWITCH‐AX‐1103102       1/28/2016 15:03   no Title                                                                            Attorney Client
SWITCH‐AX‐1103103 ‐ SWITCH‐AX‐1103103       1/28/2016 15:03   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1103104 ‐ SWITCH‐AX‐1103111       1/28/2016 15:03   Colocation Facilities Agreement 1282016.1 eab.docx                                  Attorney Client
SWITCH‐AX‐1103112 ‐ SWITCH‐AX‐1103112       1/28/2016 15:03   no Title                                                                            Attorney Client
SWITCH‐AX‐1103113 ‐ SWITCH‐AX‐1103120       1/28/2016 15:03   Colocation Facilities Agreement 1282016.1 eab.docx                                  Attorney Client
SWITCH‐AX‐1103121 ‐ SWITCH‐AX‐1103121       1/28/2016 15:03   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1103122 ‐ SWITCH‐AX‐1103122       1/28/2016 15:30   no Title                                                                            Attorney Client
SWITCH‐AX‐1103123 ‐ SWITCH‐AX‐1103123       1/28/2016 15:30   image003.jpg                                                                        Attorney Client
SWITCH‐AX‐1103124 ‐ SWITCH‐AX‐1103126       1/28/2016 15:30   LOI Weston Adams Switch 1.27.2016 (2).doc                                           Attorney Client




                                                                          EXHIBIT 10, PAGE 2031
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 279 of 829


Bates                                   Document Date         Document Title                                              Privilege
SWITCH‐AX‐1103127 ‐ SWITCH‐AX‐1103127       1/28/2016 15:30   ATT00001.htm                                                Attorney Client
SWITCH‐AX‐1103128 ‐ SWITCH‐AX‐1103129       1/28/2016 15:30   ATT00005.htm                                                Attorney Client
SWITCH‐AX‐1103130 ‐ SWITCH‐AX‐1103130       1/28/2016 15:30   ATT00007.htm                                                Attorney Client
SWITCH‐AX‐1103131 ‐ SWITCH‐AX‐1103131       1/28/2016 15:30   image003.jpg                                                Attorney Client
SWITCH‐AX‐1103132 ‐ SWITCH‐AX‐1103132       1/28/2016 15:30   ATT00004.htm                                                Attorney Client
SWITCH‐AX‐1103133 ‐ SWITCH‐AX‐1103133       1/28/2016 15:30   image003.jpg                                                Attorney Client
SWITCH‐AX‐1103134 ‐ SWITCH‐AX‐1103136       1/28/2016 15:30   ATT00003.htm                                                Attorney Client
SWITCH‐AX‐1103137 ‐ SWITCH‐AX‐1103137       1/28/2016 15:30   ATT00006.htm                                                Attorney Client
SWITCH‐AX‐1103138 ‐ SWITCH‐AX‐1103138       1/28/2016 15:30   image002.png                                                Attorney Client
SWITCH‐AX‐1103139 ‐ SWITCH‐AX‐1103139       1/28/2016 15:30   image004.png                                                Attorney Client
SWITCH‐AX‐1103140 ‐ SWITCH‐AX‐1103140       1/28/2016 15:30   ATT00002.htm                                                Attorney Client
SWITCH‐AX‐1103141 ‐ SWITCH‐AX‐1103141       1/28/2016 15:30   image001.jpg                                                Attorney Client
SWITCH‐AX‐1103142 ‐ SWITCH‐AX‐1103147       1/28/2016 15:42   no Title                                                    Attorney Client
SWITCH‐AX‐1103148 ‐ SWITCH‐AX‐1103148       1/28/2016 15:42   image006.jpg                                                Attorney Client
SWITCH‐AX‐1103149 ‐ SWITCH‐AX‐1103149       1/28/2016 15:42   Expired SOs through Dec 15 rev 8.xlsx                       Attorney Client
SWITCH‐AX‐1103150 ‐ SWITCH‐AX‐1103150       1/28/2016 15:42   image007.jpg                                                Attorney Client
SWITCH‐AX‐1103151 ‐ SWITCH‐AX‐1103151       1/28/2016 15:42   image005.jpg                                                Attorney Client
SWITCH‐AX‐1103152 ‐ SWITCH‐AX‐1103152       1/28/2016 15:42   image002.jpg                                                Attorney Client
SWITCH‐AX‐1103153 ‐ SWITCH‐AX‐1103158       1/28/2016 15:42   no Title                                                    Attorney Client
SWITCH‐AX‐1103159 ‐ SWITCH‐AX‐1103159       1/28/2016 15:42   image002.jpg                                                Attorney Client
SWITCH‐AX‐1103160 ‐ SWITCH‐AX‐1103160       1/28/2016 15:42   image007.jpg                                                Attorney Client
SWITCH‐AX‐1103161 ‐ SWITCH‐AX‐1103161       1/28/2016 15:42   image005.jpg                                                Attorney Client
SWITCH‐AX‐1103162 ‐ SWITCH‐AX‐1103162       1/28/2016 15:42   Expired SOs through Dec 15 rev 8.xlsx                       Attorney Client
SWITCH‐AX‐1103163 ‐ SWITCH‐AX‐1103163       1/28/2016 15:42   image006.jpg                                                Attorney Client
SWITCH‐AX‐1103164 ‐ SWITCH‐AX‐1103164       1/28/2016 16:16   no Title                                                    Attorney Client
SWITCH‐AX‐1103165 ‐ SWITCH‐AX‐1103173       1/28/2016 16:16   CFA Snap Logic Switch V3 01‐28‐15 Switch.docx               Attorney Client
SWITCH‐AX‐1103174 ‐ SWITCH‐AX‐1103182       1/28/2016 16:16   CFA Snap Logic Switch V2 to V3 01‐28‐15 Switch.docx         Attorney Client
SWITCH‐AX‐1103183 ‐ SWITCH‐AX‐1103183       1/28/2016 16:17   no Title                                                    Attorney Client
SWITCH‐AX‐1103184 ‐ SWITCH‐AX‐1103184       1/28/2016 16:17   RC_Broadband_Pilot.pdf                                      Attorney Client
SWITCH‐AX‐1103185 ‐ SWITCH‐AX‐1103195       1/28/2016 16:17   Broadband Policy and Goals                                  Attorney Client
SWITCH‐AX‐1103196 ‐ SWITCH‐AX‐1103196       1/28/2016 16:17   Business Licenses In Broadband Pilot Limits_20151123.xlsx   Attorney Client
SWITCH‐AX‐1103197 ‐ SWITCH‐AX‐1103206       1/28/2016 16:17   EVALUATION CRITERIA                                         Attorney Client
SWITCH‐AX‐1103207 ‐ SWITCH‐AX‐1103207       1/28/2016 16:25   no Title                                                    Attorney Client
SWITCH‐AX‐1103208 ‐ SWITCH‐AX‐1103216       1/28/2016 16:25   CFA Snap Logic Switch V2 to V3 01‐28‐15 Switch.docx         Attorney Client
SWITCH‐AX‐1103217 ‐ SWITCH‐AX‐1103217       1/28/2016 16:25   Colo Waiver Form.pdf                                        Attorney Client
SWITCH‐AX‐1103218 ‐ SWITCH‐AX‐1103218       1/28/2016 16:25   image002.jpg                                                Attorney Client
SWITCH‐AX‐1103219 ‐ SWITCH‐AX‐1103227       1/28/2016 16:25   CFA Snap Logic Switch V3 01‐28‐15 Switch.docx               Attorney Client
SWITCH‐AX‐1103228 ‐ SWITCH‐AX‐1103229       1/28/2016 16:35   no Title                                                    Attorney Client
SWITCH‐AX‐1103230 ‐ SWITCH‐AX‐1103238       1/28/2016 16:35   CFA Snap Logic Switch V3 01‐28‐15 Switch.docx               Attorney Client
SWITCH‐AX‐1103239 ‐ SWITCH‐AX‐1103239       1/28/2016 16:35   image002.jpg                                                Attorney Client
SWITCH‐AX‐1103240 ‐ SWITCH‐AX‐1103248       1/28/2016 16:35   CFA Snap Logic Switch V2 to V3 01‐28‐15 Switch.docx         Attorney Client
SWITCH‐AX‐1103249 ‐ SWITCH‐AX‐1103249       1/28/2016 16:35   Colo Waiver Form.pdf                                        Attorney Client
SWITCH‐AX‐1103250 ‐ SWITCH‐AX‐1103252       1/28/2016 16:47   no Title                                                    Attorney Client
SWITCH‐AX‐1103253 ‐ SWITCH‐AX‐1103255       1/28/2016 16:50   no Title                                                    Attorney Client
SWITCH‐AX‐1103256 ‐ SWITCH‐AX‐1103258       1/28/2016 16:50   no Title                                                    Attorney Client
SWITCH‐AX‐1103259 ‐ SWITCH‐AX‐1103268       1/28/2016 16:56   no Title                                                    Attorney Client




                                                                           EXHIBIT 10, PAGE 2032
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 280 of 829


Bates                                   Document Date         Document Title                                          Privilege
SWITCH‐AX‐1103269 ‐ SWITCH‐AX‐1103283       1/28/2016 16:56   Service Order 3_Switch_UNLV_1‐28‐16.pdf                 Attorney Client
SWITCH‐AX‐1103284 ‐ SWITCH‐AX‐1103284       1/28/2016 16:56   image002.jpg                                            Attorney Client
SWITCH‐AX‐1103285 ‐ SWITCH‐AX‐1103286       1/28/2016 17:03   no Title                                                Attorney Client
SWITCH‐AX‐1103287 ‐ SWITCH‐AX‐1103301       1/28/2016 17:03   Service Order 3_Switch_UNLV_1‐28‐16.pdf                 Attorney Client
SWITCH‐AX‐1103302 ‐ SWITCH‐AX‐1103302       1/28/2016 17:03   image001.jpg                                            Attorney Client
SWITCH‐AX‐1103303 ‐ SWITCH‐AX‐1103303       1/28/2016 17:03   image002.jpg                                            Attorney Client
SWITCH‐AX‐1103304 ‐ SWITCH‐AX‐1103307       1/28/2016 17:39   no Title                                                Attorney Client
SWITCH‐AX‐1103308 ‐ SWITCH‐AX‐1103308       1/28/2016 17:39   Collection Report 160128.xls                            Attorney Client
SWITCH‐AX‐1103309 ‐ SWITCH‐AX‐1103310       1/28/2016 20:46   no Title                                                Attorney Client
SWITCH‐AX‐1103311 ‐ SWITCH‐AX‐1103311       1/28/2016 20:46   ATT00002.htm                                            Attorney Client
SWITCH‐AX‐1103312 ‐ SWITCH‐AX‐1103322       1/28/2016 20:46   Master Services                                         Attorney Client
SWITCH‐AX‐1103323 ‐ SWITCH‐AX‐1103323       1/28/2016 20:46   ATT00001.htm                                            Attorney Client
SWITCH‐AX‐1103324 ‐ SWITCH‐AX‐1103325       1/28/2016 20:46   no Title                                                Attorney Client
SWITCH‐AX‐1103326 ‐ SWITCH‐AX‐1103326       1/28/2016 20:46   ATT00002.htm                                            Attorney Client
SWITCH‐AX‐1103327 ‐ SWITCH‐AX‐1103337       1/28/2016 20:46   Master Services                                         Attorney Client
SWITCH‐AX‐1103338 ‐ SWITCH‐AX‐1103338       1/28/2016 20:46   ATT00001.htm                                            Attorney Client
SWITCH‐AX‐1103339 ‐ SWITCH‐AX‐1103340       1/28/2016 21:29   no Title                                                Attorney Client
SWITCH‐AX‐1103341 ‐ SWITCH‐AX‐1103341       1/28/2016 21:29   ATT00001.htm                                            Attorney Client
SWITCH‐AX‐1103342 ‐ SWITCH‐AX‐1103352       1/28/2016 21:29   Master Services                                         Attorney Client
SWITCH‐AX‐1103353 ‐ SWITCH‐AX‐1103353       1/28/2016 21:29   ATT00002.htm                                            Attorney Client
SWITCH‐AX‐1103354 ‐ SWITCH‐AX‐1103355       1/28/2016 21:29   no Title                                                Attorney Client
SWITCH‐AX‐1103356 ‐ SWITCH‐AX‐1103356       1/28/2016 21:29   ATT00002.htm                                            Attorney Client
SWITCH‐AX‐1103357 ‐ SWITCH‐AX‐1103357       1/28/2016 21:29   ATT00001.htm                                            Attorney Client
SWITCH‐AX‐1103358 ‐ SWITCH‐AX‐1103368       1/28/2016 21:29   Master Services                                         Attorney Client
SWITCH‐AX‐1103369 ‐ SWITCH‐AX‐1103369        1/29/2016 8:24   no Title                                                Attorney Client
SWITCH‐AX‐1103370 ‐ SWITCH‐AX‐1103383        1/29/2016 8:24   Microsoft Word ‐ Indemnification Agreement (Wolf)       Attorney Client
SWITCH‐AX‐1103384 ‐ SWITCH‐AX‐1103384        1/29/2016 8:51   no Title                                                Attorney Client
SWITCH‐AX‐1103385 ‐ SWITCH‐AX‐1103392        1/29/2016 8:51   switch msa legal redlines gmg.pdf                       Attorney Client
SWITCH‐AX‐1103393 ‐ SWITCH‐AX‐1103393        1/29/2016 8:54   no Title                                                Attorney Client
SWITCH‐AX‐1103394 ‐ SWITCH‐AX‐1103401        1/29/2016 8:54   switch msa legal redlines gmg.pdf                       Attorney Client
SWITCH‐AX‐1103402 ‐ SWITCH‐AX‐1103409        1/29/2016 9:50   no Title                                                Attorney Client
SWITCH‐AX‐1103410 ‐ SWITCH‐AX‐1103418        1/29/2016 9:50   Redline CFA Megaport Switch V4 01‐28‐16 Switch[2].pdf   Attorney Client
SWITCH‐AX‐1103419 ‐ SWITCH‐AX‐1103427        1/29/2016 9:50   CFA Megaport Switch V4 01‐28‐16 Switch[1].pdf           Attorney Client
SWITCH‐AX‐1103428 ‐ SWITCH‐AX‐1103435        1/29/2016 9:50   no Title                                                Attorney Client
SWITCH‐AX‐1103436 ‐ SWITCH‐AX‐1103444        1/29/2016 9:50   CFA Megaport Switch V4 01‐28‐16 Switch[1].pdf           Attorney Client
SWITCH‐AX‐1103445 ‐ SWITCH‐AX‐1103453        1/29/2016 9:50   Redline CFA Megaport Switch V4 01‐28‐16 Switch[2].pdf   Attorney Client
SWITCH‐AX‐1103454 ‐ SWITCH‐AX‐1103455       1/29/2016 10:28   no Title                                                Attorney Client
SWITCH‐AX‐1103456 ‐ SWITCH‐AX‐1103463       1/29/2016 10:28   switch msa legal redlines gmg.pdf                       Attorney Client
SWITCH‐AX‐1103464 ‐ SWITCH‐AX‐1103470       1/29/2016 10:56   no Title                                                Attorney Client
SWITCH‐AX‐1103471 ‐ SWITCH‐AX‐1103471       1/29/2016 10:56   image005.png                                            Attorney Client
SWITCH‐AX‐1103472 ‐ SWITCH‐AX‐1103472       1/29/2016 10:56   image007.png                                            Attorney Client
SWITCH‐AX‐1103473 ‐ SWITCH‐AX‐1103473       1/29/2016 10:56   image009.png                                            Attorney Client
SWITCH‐AX‐1103474 ‐ SWITCH‐AX‐1103474       1/29/2016 10:56   image008.jpg                                            Attorney Client
SWITCH‐AX‐1103475 ‐ SWITCH‐AX‐1103475       1/29/2016 10:56   image006.jpg                                            Attorney Client
SWITCH‐AX‐1103476 ‐ SWITCH‐AX‐1103481       1/29/2016 11:01   no Title                                                Attorney Client
SWITCH‐AX‐1103482 ‐ SWITCH‐AX‐1103482       1/29/2016 11:01   image008.jpg                                            Attorney Client




                                                                          EXHIBIT 10, PAGE 2033
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 281 of 829


Bates                                   Document Date         Document Title                                               Privilege
SWITCH‐AX‐1103483 ‐ SWITCH‐AX‐1103483       1/29/2016 11:01   image006.jpg                                                 Attorney Client
SWITCH‐AX‐1103484 ‐ SWITCH‐AX‐1103484       1/29/2016 11:01   image009.png                                                 Attorney Client
SWITCH‐AX‐1103485 ‐ SWITCH‐AX‐1103485       1/29/2016 11:01   image007.png                                                 Attorney Client
SWITCH‐AX‐1103486 ‐ SWITCH‐AX‐1103486       1/29/2016 11:01   image005.png                                                 Attorney Client
SWITCH‐AX‐1103487 ‐ SWITCH‐AX‐1103492       1/29/2016 11:01   no Title                                                     Attorney Client
SWITCH‐AX‐1103493 ‐ SWITCH‐AX‐1103493       1/29/2016 11:01   image008.jpg                                                 Attorney Client
SWITCH‐AX‐1103494 ‐ SWITCH‐AX‐1103494       1/29/2016 11:01   image005.png                                                 Attorney Client
SWITCH‐AX‐1103495 ‐ SWITCH‐AX‐1103495       1/29/2016 11:01   image009.png                                                 Attorney Client
SWITCH‐AX‐1103496 ‐ SWITCH‐AX‐1103496       1/29/2016 11:01   image007.png                                                 Attorney Client
SWITCH‐AX‐1103497 ‐ SWITCH‐AX‐1103497       1/29/2016 11:01   image006.jpg                                                 Attorney Client
SWITCH‐AX‐1103498 ‐ SWITCH‐AX‐1103498       1/29/2016 11:04   no Title                                                     Attorney Client
SWITCH‐AX‐1103499 ‐ SWITCH‐AX‐1103507       1/29/2016 11:36   no Title                                                     Attorney Client
SWITCH‐AX‐1103508 ‐ SWITCH‐AX‐1103508       1/29/2016 11:36   image009.png                                                 Attorney Client
SWITCH‐AX‐1103509 ‐ SWITCH‐AX‐1103509       1/29/2016 11:36   image005.jpg                                                 Attorney Client
SWITCH‐AX‐1103510 ‐ SWITCH‐AX‐1103510       1/29/2016 11:36   image008.png                                                 Attorney Client
SWITCH‐AX‐1103511 ‐ SWITCH‐AX‐1103520       1/29/2016 11:37   no Title                                                     Attorney Client
SWITCH‐AX‐1103521 ‐ SWITCH‐AX‐1103521       1/29/2016 11:37   image005.png                                                 Attorney Client
SWITCH‐AX‐1103522 ‐ SWITCH‐AX‐1103522       1/29/2016 11:37   image004.png                                                 Attorney Client
SWITCH‐AX‐1103523 ‐ SWITCH‐AX‐1103523       1/29/2016 11:37   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1103524 ‐ SWITCH‐AX‐1103530       1/29/2016 12:45   no Title                                                     Attorney Client
SWITCH‐AX‐1103531 ‐ SWITCH‐AX‐1103536       1/29/2016 12:45   Conduit Use Agreement ‐ CCC Switch V1 01‐29‐15 Switch.docx   Attorney Client
SWITCH‐AX‐1103537 ‐ SWITCH‐AX‐1103543       1/29/2016 12:45   no Title                                                     Attorney Client
SWITCH‐AX‐1103544 ‐ SWITCH‐AX‐1103549       1/29/2016 12:45   Conduit Use Agreement ‐ CCC Switch V1 01‐29‐15 Switch.docx   Attorney Client
SWITCH‐AX‐1103550 ‐ SWITCH‐AX‐1103554       1/29/2016 13:39   no Title                                                     Attorney Client
SWITCH‐AX‐1103555 ‐ SWITCH‐AX‐1103555       1/29/2016 13:39   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1103556 ‐ SWITCH‐AX‐1103560       1/29/2016 14:25   no Title                                                     Attorney Client;Work Product
SWITCH‐AX‐1103561 ‐ SWITCH‐AX‐1103561       1/29/2016 14:25   image001.jpg                                                 Attorney Client;Work Product
SWITCH‐AX‐1103562 ‐ SWITCH‐AX‐1103562       1/29/2016 14:30   Collection Report 160128.xls                                 Attorney Client
SWITCH‐AX‐1103563 ‐ SWITCH‐AX‐1103569       1/29/2016 14:51   no Title                                                     Attorney Client
SWITCH‐AX‐1103570 ‐ SWITCH‐AX‐1103570       1/29/2016 14:51   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1103571 ‐ SWITCH‐AX‐1103573       1/29/2016 14:51   Collection Report ‐ 01.21.16.msg                             Attorney Client
SWITCH‐AX‐1103574 ‐ SWITCH‐AX‐1103574       1/29/2016 14:51   Collection Report 160121.xls                                 Attorney Client
SWITCH‐AX‐1103575 ‐ SWITCH‐AX‐1103575       1/29/2016 14:51   image003.png                                                 Attorney Client
SWITCH‐AX‐1103576 ‐ SWITCH‐AX‐1103576       1/29/2016 14:51   image003.jpg                                                 Attorney Client
SWITCH‐AX‐1103577 ‐ SWITCH‐AX‐1103578       1/29/2016 15:28   no Title                                                     Attorney Client
SWITCH‐AX‐1103579 ‐ SWITCH‐AX‐1103579       1/29/2016 15:28   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1103580 ‐ SWITCH‐AX‐1103580       1/29/2016 15:28   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1103581 ‐ SWITCH‐AX‐1103593       1/29/2016 15:28   U401‐07‐001‐M (fully executed).pdf                           Attorney Client
SWITCH‐AX‐1103594 ‐ SWITCH‐AX‐1103606       1/29/2016 15:28   U401‐07‐001‐M (with markup 1‐29‐2016).pdf                    Attorney Client
SWITCH‐AX‐1103607 ‐ SWITCH‐AX‐1103609       1/29/2016 15:32   no Title                                                     Attorney Client
SWITCH‐AX‐1103610 ‐ SWITCH‐AX‐1103610       1/29/2016 15:32   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1103611 ‐ SWITCH‐AX‐1103623       1/29/2016 15:32   U401‐07‐001‐M (with markup 1‐29‐2016).pdf                    Attorney Client
SWITCH‐AX‐1103624 ‐ SWITCH‐AX‐1103636       1/29/2016 15:32   U401‐07‐001‐M (fully executed).pdf                           Attorney Client
SWITCH‐AX‐1103637 ‐ SWITCH‐AX‐1103637       1/29/2016 15:32   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1103638 ‐ SWITCH‐AX‐1103638       1/29/2016 16:09   no Title                                                     Attorney Client
SWITCH‐AX‐1103639 ‐ SWITCH‐AX‐1103639       1/29/2016 16:09   image002.jpg                                                 Attorney Client




                                                                          EXHIBIT 10, PAGE 2034
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 282 of 829


Bates                                   Document Date         Document Title                                                                      Privilege
SWITCH‐AX‐1103640 ‐ SWITCH‐AX‐1103647       1/29/2016 16:09   Microsoft Word ‐ Redline_Colocation Facilities Agreement_Switch_GMG_v1_04‐29‐2015   Attorney Client
SWITCH‐AX‐1103648 ‐ SWITCH‐AX‐1103655       1/29/2016 16:09   Colocation Facilities Agreement_Switch_GMG_v1_04‐29‐2015.pdf                        Attorney Client
SWITCH‐AX‐1103656 ‐ SWITCH‐AX‐1103656       1/29/2016 16:23   Collection Report 160129.xls                                                        Attorney Client
SWITCH‐AX‐1103657 ‐ SWITCH‐AX‐1103660       1/29/2016 16:27   no Title                                                                            Attorney Client
SWITCH‐AX‐1103661 ‐ SWITCH‐AX‐1103661       1/29/2016 16:27   Collection Report 160129.xls                                                        Attorney Client
SWITCH‐AX‐1103662 ‐ SWITCH‐AX‐1103662       1/29/2016 16:47   no Title                                                                            Attorney Client
SWITCH‐AX‐1103663 ‐ SWITCH‐AX‐1103663       1/29/2016 16:47   LTR ‐ Commercial 9‐12 Revised Sublease with Switch LTD 1‐29‐16.pdf                  Attorney Client
SWITCH‐AX‐1103664 ‐ SWITCH‐AX‐1103664       1/29/2016 16:47   ATT00002.htm                                                                        Attorney Client
SWITCH‐AX‐1103665 ‐ SWITCH‐AX‐1103665       1/29/2016 16:47   ATT00001.htm                                                                        Attorney Client
SWITCH‐AX‐1103666 ‐ SWITCH‐AX‐1103666       1/29/2016 16:47   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1103667 ‐ SWITCH‐AX‐1103667       1/29/2016 16:52   no Title                                                                            Attorney Client
SWITCH‐AX‐1103668 ‐ SWITCH‐AX‐1103668       1/29/2016 16:52   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1103669 ‐ SWITCH‐AX‐1103671       1/29/2016 16:53   no Title                                                                            Attorney Client
SWITCH‐AX‐1103672 ‐ SWITCH‐AX‐1103672       1/29/2016 16:53   image005.jpg                                                                        Attorney Client
SWITCH‐AX‐1103673 ‐ SWITCH‐AX‐1103673       1/29/2016 16:53   image003.png                                                                        Attorney Client
SWITCH‐AX‐1103674 ‐ SWITCH‐AX‐1103674       1/29/2016 16:53   Wire Instruction Incoming ‐ US Bank                                                 Attorney Client
SWITCH‐AX‐1103675 ‐ SWITCH‐AX‐1103676       1/29/2016 16:53   16540009 1360 Jet Stream Drive Suite 110, Henderson.msg                             Attorney Client
SWITCH‐AX‐1103677 ‐ SWITCH‐AX‐1103677       1/29/2016 16:53   image002.png                                                                        Attorney Client
SWITCH‐AX‐1103678 ‐ SWITCH‐AX‐1103678       1/29/2016 16:53   Buyer Settlement Statement.pdf                                                      Attorney Client
SWITCH‐AX‐1103679 ‐ SWITCH‐AX‐1103680       1/29/2016 17:00   no Title                                                                            Attorney Client
SWITCH‐AX‐1103681 ‐ SWITCH‐AX‐1103687       1/29/2016 17:38   no Title                                                                            Attorney Client
SWITCH‐AX‐1103688 ‐ SWITCH‐AX‐1103693       1/29/2016 17:38   Conduit Use Agreement ‐ CCC Switch V2 01‐29‐15 Switch.docx                          Attorney Client
SWITCH‐AX‐1103694 ‐ SWITCH‐AX‐1103704       1/29/2016 17:49   no Title                                                                            Attorney Client
SWITCH‐AX‐1103705 ‐ SWITCH‐AX‐1103705       1/29/2016 17:49   image004.png                                                                        Attorney Client
SWITCH‐AX‐1103706 ‐ SWITCH‐AX‐1103706       1/29/2016 17:49   image003.png                                                                        Attorney Client
SWITCH‐AX‐1103707 ‐ SWITCH‐AX‐1103716       1/29/2016 19:19   no Title                                                                            Attorney Client
SWITCH‐AX‐1103717 ‐ SWITCH‐AX‐1103717       1/29/2016 19:19   image002.jpg                                                                        Attorney Client
SWITCH‐AX‐1103718 ‐ SWITCH‐AX‐1103718       1/29/2016 19:19   image005.png                                                                        Attorney Client
SWITCH‐AX‐1103719 ‐ SWITCH‐AX‐1103719       1/29/2016 19:19   image004.png                                                                        Attorney Client
SWITCH‐AX‐1103720 ‐ SWITCH‐AX‐1103728       1/29/2016 19:49   no Title                                                                            Attorney Client
SWITCH‐AX‐1103729 ‐ SWITCH‐AX‐1103729       1/29/2016 19:49   image004.png                                                                        Attorney Client
SWITCH‐AX‐1103730 ‐ SWITCH‐AX‐1103730       1/29/2016 19:49   image005.png                                                                        Attorney Client
SWITCH‐AX‐1103731 ‐ SWITCH‐AX‐1103731       1/29/2016 19:49   image002.jpg                                                                        Attorney Client
SWITCH‐AX‐1103732 ‐ SWITCH‐AX‐1103741       1/29/2016 20:38   no Title                                                                            Attorney Client
SWITCH‐AX‐1103742 ‐ SWITCH‐AX‐1103751       1/29/2016 20:38   no Title                                                                            Attorney Client
SWITCH‐AX‐1103752 ‐ SWITCH‐AX‐1103762       1/29/2016 20:52   no Title                                                                            Attorney Client
SWITCH‐AX‐1103763 ‐ SWITCH‐AX‐1103775       1/29/2016 22:17   no Title                                                                            Attorney Client
SWITCH‐AX‐1103776 ‐ SWITCH‐AX‐1103788       1/29/2016 22:17   no Title                                                                            Attorney Client
SWITCH‐AX‐1103789 ‐ SWITCH‐AX‐1103799        1/30/2016 0:00   no Title                                                                            Attorney Client
SWITCH‐AX‐1103800 ‐ SWITCH‐AX‐1103800        1/30/2016 0:00   image004.png                                                                        Attorney Client
SWITCH‐AX‐1103801 ‐ SWITCH‐AX‐1103801        1/30/2016 0:00   image003.png                                                                        Attorney Client
SWITCH‐AX‐1103802 ‐ SWITCH‐AX‐1103804        1/30/2016 0:30   no Title                                                                            Attorney Client
SWITCH‐AX‐1103805 ‐ SWITCH‐AX‐1103815        1/30/2016 7:16   no Title                                                                            Attorney Client
SWITCH‐AX‐1103816 ‐ SWITCH‐AX‐1103816        1/30/2016 7:16   image004.png                                                                        Attorney Client
SWITCH‐AX‐1103817 ‐ SWITCH‐AX‐1103817        1/30/2016 7:16   image003.png                                                                        Attorney Client
SWITCH‐AX‐1103818 ‐ SWITCH‐AX‐1103828        1/30/2016 7:16   no Title                                                                            Attorney Client




                                                                          EXHIBIT 10, PAGE 2035
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 283 of 829


Bates                                   Document Date        Document Title                                                                                    Privilege
SWITCH‐AX‐1103829 ‐ SWITCH‐AX‐1103839       1/30/2016 7:16   no Title                                                                                          Attorney Client
SWITCH‐AX‐1103840 ‐ SWITCH‐AX‐1103840       1/30/2016 7:16   image003.png                                                                                      Attorney Client
SWITCH‐AX‐1103841 ‐ SWITCH‐AX‐1103841       1/30/2016 7:16   image004.png                                                                                      Attorney Client
SWITCH‐AX‐1103842 ‐ SWITCH‐AX‐1103852       1/30/2016 7:16   no Title                                                                                          Attorney Client
SWITCH‐AX‐1103853 ‐ SWITCH‐AX‐1103863       2/1/2016 11:51   no Title                                                                                          Attorney Client
SWITCH‐AX‐1103864 ‐ SWITCH‐AX‐1103864       2/1/2016 11:51   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1103865 ‐ SWITCH‐AX‐1103866       2/1/2016 11:51   no Title                                                                                          Attorney Client
SWITCH‐AX‐1103867 ‐ SWITCH‐AX‐1103869       2/1/2016 12:22   no Title                                                                                          Attorney Client
SWITCH‐AX‐1103870 ‐ SWITCH‐AX‐1103872       2/1/2016 12:22   Z059‐110413‐047‐SO (1G Transport to Foreign Trade Zone Corporation ‐ 3402 E University Dr, PHX).p Attorney Client
SWITCH‐AX‐1103873 ‐ SWITCH‐AX‐1103873       2/1/2016 12:22   image003.png                                                                                      Attorney Client
SWITCH‐AX‐1103874 ‐ SWITCH‐AX‐1103876       2/1/2016 12:22   Switch SO 597935 30 month ELINE renewal.pdf                                                       Attorney Client
SWITCH‐AX‐1103877 ‐ SWITCH‐AX‐1103877       2/1/2016 12:22   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1103878 ‐ SWITCH‐AX‐1103878       2/1/2016 12:22   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1103879 ‐ SWITCH‐AX‐1103879       2/1/2016 12:22   Swith Service Order 12‐11‐15.pdf                                                                  Attorney Client
SWITCH‐AX‐1103880 ‐ SWITCH‐AX‐1103882       2/1/2016 12:37   no Title                                                                                          Attorney Client
SWITCH‐AX‐1103883 ‐ SWITCH‐AX‐1103884       2/1/2016 12:37   RampRate                                                                                          Attorney Client
SWITCH‐AX‐1103885 ‐ SWITCH‐AX‐1103885       2/1/2016 12:37   R754‐08‐002‐C.pdf                                                                                 Attorney Client
SWITCH‐AX‐1103886 ‐ SWITCH‐AX‐1103893       2/1/2016 12:37   R754‐08‐001‐M.pdf                                                                                 Attorney Client
SWITCH‐AX‐1103894 ‐ SWITCH‐AX‐1103894       2/1/2016 12:37   image001.png                                                                                      Attorney Client
SWITCH‐AX‐1103895 ‐ SWITCH‐AX‐1103902       2/1/2016 12:37   BPP‐080414‐097 CompuNet, Inc..pdf                                                                 Attorney Client
SWITCH‐AX‐1103903 ‐ SWITCH‐AX‐1103914       2/1/2016 12:51   no Title                                                                                          Attorney Client
SWITCH‐AX‐1103915 ‐ SWITCH‐AX‐1103915       2/1/2016 12:51   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1103916 ‐ SWITCH‐AX‐1103927       2/1/2016 12:51   no Title                                                                                          Attorney Client
SWITCH‐AX‐1103928 ‐ SWITCH‐AX‐1103928       2/1/2016 12:51   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1103929 ‐ SWITCH‐AX‐1103930       2/1/2016 13:23   no Title                                                                                          Attorney Client
SWITCH‐AX‐1103931 ‐ SWITCH‐AX‐1103931       2/1/2016 13:23   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1103932 ‐ SWITCH‐AX‐1103939       2/1/2016 13:28   no Title                                                                                          Attorney Client
SWITCH‐AX‐1103940 ‐ SWITCH‐AX‐1103940       2/1/2016 13:28   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1103941 ‐ SWITCH‐AX‐1103944       2/1/2016 13:28   NBN Switch IRU Note 05‐06‐2015 (executed).pdf                                                     Attorney Client
SWITCH‐AX‐1103945 ‐ SWITCH‐AX‐1103945       2/1/2016 13:28   image003.jpg                                                                                      Attorney Client
SWITCH‐AX‐1103946 ‐ SWITCH‐AX‐1103954       2/1/2016 13:28   PNPT Switch Guaranty 05‐06‐2015 (executed).pdf                                                    Attorney Client
SWITCH‐AX‐1103955 ‐ SWITCH‐AX‐1103997       2/1/2016 13:28   NBN Switch IRU Agreement 05‐06‐2015 (executed).pdf                                                Attorney Client
SWITCH‐AX‐1103998 ‐ SWITCH‐AX‐1104000       2/1/2016 13:32   no Title                                                                                          Attorney Client
SWITCH‐AX‐1104001 ‐ SWITCH‐AX‐1104001       2/1/2016 13:32   Expedite fee.msg                                                                                  Attorney Client
SWITCH‐AX‐1104002 ‐ SWITCH‐AX‐1104002       2/1/2016 13:32   Switch ‐ CenturyLink Las Vegas Speedway contract ‐ Signed v2.pdf                                  Attorney Client
SWITCH‐AX‐1104003 ‐ SWITCH‐AX‐1104003       2/1/2016 13:32   Microsoft Word ‐ 2015‐22121 ‐ Rev ‐ Switch B602 1GigMetro Las Vegas.docx                          Attorney Client
SWITCH‐AX‐1104004 ‐ SWITCH‐AX‐1104004       2/1/2016 13:32   Bel Air Internet ASR 2‐1‐16.xlsx                                                                  Attorney Client
SWITCH‐AX‐1104005 ‐ SWITCH‐AX‐1104007       2/1/2016 13:32   no Title                                                                                          Attorney Client
SWITCH‐AX‐1104008 ‐ SWITCH‐AX‐1104008       2/1/2016 13:32   Switch ‐ CenturyLink Las Vegas Speedway contract ‐ Signed v2.pdf                                  Attorney Client
SWITCH‐AX‐1104009 ‐ SWITCH‐AX‐1104009       2/1/2016 13:32   Expedite fee.msg                                                                                  Attorney Client
SWITCH‐AX‐1104010 ‐ SWITCH‐AX‐1104010       2/1/2016 13:32   Bel Air Internet ASR 2‐1‐16.xlsx                                                                  Attorney Client
SWITCH‐AX‐1104011 ‐ SWITCH‐AX‐1104011       2/1/2016 13:32   Microsoft Word ‐ 2015‐22121 ‐ Rev ‐ Switch B602 1GigMetro Las Vegas.docx                          Attorney Client
SWITCH‐AX‐1104012 ‐ SWITCH‐AX‐1104014       2/1/2016 13:35   no Title                                                                                          Attorney Client
SWITCH‐AX‐1104015 ‐ SWITCH‐AX‐1104015       2/1/2016 13:35   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1104016 ‐ SWITCH‐AX‐1104016       2/1/2016 13:35   image005.jpg                                                                                      Attorney Client
SWITCH‐AX‐1104017 ‐ SWITCH‐AX‐1104017       2/1/2016 13:35   image004.jpg                                                                                      Attorney Client




                                                                          EXHIBIT 10, PAGE 2036
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 284 of 829


Bates                                   Document Date        Document Title                                                                                    Privilege
SWITCH‐AX‐1104018 ‐ SWITCH‐AX‐1104018       2/1/2016 13:35   image007.png                                                                                      Attorney Client
SWITCH‐AX‐1104019 ‐ SWITCH‐AX‐1104021       2/1/2016 13:35   Switch SO 597935 30 month ELINE renewal.pdf                                                       Attorney Client
SWITCH‐AX‐1104022 ‐ SWITCH‐AX‐1104022       2/1/2016 13:35   image006.jpg                                                                                      Attorney Client
SWITCH‐AX‐1104023 ‐ SWITCH‐AX‐1104023       2/1/2016 13:35   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1104024 ‐ SWITCH‐AX‐1104024       2/1/2016 13:35   Swith Service Order 12‐11‐15.pdf                                                                  Attorney Client
SWITCH‐AX‐1104025 ‐ SWITCH‐AX‐1104025       2/1/2016 13:35   image003.png                                                                                      Attorney Client
SWITCH‐AX‐1104026 ‐ SWITCH‐AX‐1104028       2/1/2016 13:35   RE_ Foreign Trade Zone ‐ Switch So renewal.msg                                                    Attorney Client
SWITCH‐AX‐1104029 ‐ SWITCH‐AX‐1104031       2/1/2016 13:38   no Title                                                                                          Attorney Client
SWITCH‐AX‐1104032 ‐ SWITCH‐AX‐1104032       2/1/2016 13:38   Expedite fee.msg                                                                                  Attorney Client
SWITCH‐AX‐1104033 ‐ SWITCH‐AX‐1104033       2/1/2016 13:38   Switch ‐ CenturyLink Las Vegas Speedway contract ‐ Signed v2.pdf                                  Attorney Client
SWITCH‐AX‐1104034 ‐ SWITCH‐AX‐1104034       2/1/2016 13:38   Microsoft Word ‐ 2015‐22121 ‐ Rev ‐ Switch B602 1GigMetro Las Vegas.docx                          Attorney Client
SWITCH‐AX‐1104035 ‐ SWITCH‐AX‐1104035       2/1/2016 13:38   Bel Air Internet ASR 2‐1‐16.xlsx                                                                  Attorney Client
SWITCH‐AX‐1104036 ‐ SWITCH‐AX‐1104038       2/1/2016 13:38   RE_ Bel Air Internet EXPEDITE Order.msg                                                           Attorney Client
SWITCH‐AX‐1104039 ‐ SWITCH‐AX‐1104040       2/1/2016 13:39   no Title                                                                                          Attorney Client
SWITCH‐AX‐1104041 ‐ SWITCH‐AX‐1104048       2/1/2016 13:39   switch msa legal redlines gmg.pdf                                                                 Attorney Client
SWITCH‐AX‐1104049 ‐ SWITCH‐AX‐1104050       2/1/2016 13:39   no Title                                                                                          Attorney Client
SWITCH‐AX‐1104051 ‐ SWITCH‐AX‐1104058       2/1/2016 13:39   switch msa legal redlines gmg.pdf                                                                 Attorney Client
SWITCH‐AX‐1104059 ‐ SWITCH‐AX‐1104060       2/1/2016 13:47   no Title                                                                                          Attorney Client
SWITCH‐AX‐1104061 ‐ SWITCH‐AX‐1104061       2/1/2016 13:47   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1104062 ‐ SWITCH‐AX‐1104062       2/1/2016 13:47   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1104063 ‐ SWITCH‐AX‐1104070       2/1/2016 13:47   Microsoft Word ‐ Redline_Colocation Facilities Agreement_Switch_GMG_v1_04‐29‐2015                 Attorney Client
SWITCH‐AX‐1104071 ‐ SWITCH‐AX‐1104078       2/1/2016 13:47   Colocation Facilities Agreement_Switch_GMG_v1_04‐29‐2015.pdf                                      Attorney Client
SWITCH‐AX‐1104079 ‐ SWITCH‐AX‐1104087       2/1/2016 14:19   no Title                                                                                          Attorney Client
SWITCH‐AX‐1104088 ‐ SWITCH‐AX‐1104091       2/1/2016 14:19   Promissory Note ‐ Cancellation.pdf                                                                Attorney Client
SWITCH‐AX‐1104092 ‐ SWITCH‐AX‐1104100       2/1/2016 14:19   Guaranty ‐ Cancellation.pdf                                                                       Attorney Client
SWITCH‐AX‐1104101 ‐ SWITCH‐AX‐1104101       2/1/2016 14:19   image005.jpg                                                                                      Attorney Client
SWITCH‐AX‐1104102 ‐ SWITCH‐AX‐1104102       2/1/2016 14:19   image007.jpg                                                                                      Attorney Client
SWITCH‐AX‐1104103 ‐ SWITCH‐AX‐1104103       2/1/2016 14:25   no Title                                                                                          Attorney Client
SWITCH‐AX‐1104104 ‐ SWITCH‐AX‐1104107       2/1/2016 14:34   no Title                                                                                          Attorney Client
SWITCH‐AX‐1104108 ‐ SWITCH‐AX‐1104108       2/1/2016 14:34   image007.png                                                                                      Attorney Client
SWITCH‐AX‐1104109 ‐ SWITCH‐AX‐1104111       2/1/2016 14:34   Z059‐020116‐122‐SO (1Gbps Transport for Foreign Trade Zone Corporation ‐ 3402 E University Dr, Ph Attorney Client
SWITCH‐AX‐1104112 ‐ SWITCH‐AX‐1104112       2/1/2016 14:34   image006.jpg                                                                                      Attorney Client
SWITCH‐AX‐1104113 ‐ SWITCH‐AX‐1104113       2/1/2016 14:34   image005.jpg                                                                                      Attorney Client
SWITCH‐AX‐1104114 ‐ SWITCH‐AX‐1104114       2/1/2016 14:34   image004.jpg                                                                                      Attorney Client
SWITCH‐AX‐1104115 ‐ SWITCH‐AX‐1104117       2/1/2016 14:44   no Title                                                                                          Attorney Client
SWITCH‐AX‐1104118 ‐ SWITCH‐AX‐1104118       2/1/2016 14:44   Switch ‐ CenturyLink Las Vegas Speedway contract ‐ Signed v2.pdf                                  Attorney Client
SWITCH‐AX‐1104119 ‐ SWITCH‐AX‐1104121       2/1/2016 14:44   RE_ Bel Air Internet EXPEDITE Order.msg                                                           Attorney Client
SWITCH‐AX‐1104122 ‐ SWITCH‐AX‐1104122       2/1/2016 14:44   Bel Air Internet ASR 2‐1‐16.xlsx                                                                  Attorney Client
SWITCH‐AX‐1104123 ‐ SWITCH‐AX‐1104123       2/1/2016 14:44   Microsoft Word ‐ 2015‐22121 ‐ Rev ‐ Switch B602 1GigMetro Las Vegas.docx                          Attorney Client
SWITCH‐AX‐1104124 ‐ SWITCH‐AX‐1104124       2/1/2016 14:44   Expedite fee.msg                                                                                  Attorney Client
SWITCH‐AX‐1104125 ‐ SWITCH‐AX‐1104126       2/1/2016 14:49   no Title                                                                                          Attorney Client
SWITCH‐AX‐1104127 ‐ SWITCH‐AX‐1104127       2/1/2016 14:49   image002.png                                                                                      Attorney Client
SWITCH‐AX‐1104128 ‐ SWITCH‐AX‐1104134       2/1/2016 14:49   201602011446.pdf                                                                                  Attorney Client
SWITCH‐AX‐1104135 ‐ SWITCH‐AX‐1104135       2/1/2016 14:49   image004.jpg                                                                                      Attorney Client
SWITCH‐AX‐1104136 ‐ SWITCH‐AX‐1104137       2/1/2016 14:52   no Title                                                                                          Attorney Client
SWITCH‐AX‐1104138 ‐ SWITCH‐AX‐1104138       2/1/2016 14:52   image002.png                                                                                      Attorney Client




                                                                          EXHIBIT 10, PAGE 2037
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 285 of 829


Bates                                   Document Date        Document Title                                                                                    Privilege
SWITCH‐AX‐1104139 ‐ SWITCH‐AX‐1104139       2/1/2016 14:52   image004.jpg                                                                                      Attorney Client
SWITCH‐AX‐1104140 ‐ SWITCH‐AX‐1104146       2/1/2016 14:52   201602011446.pdf                                                                                  Attorney Client
SWITCH‐AX‐1104147 ‐ SWITCH‐AX‐1104148       2/1/2016 14:52   no Title                                                                                          Attorney Client
SWITCH‐AX‐1104149 ‐ SWITCH‐AX‐1104149       2/1/2016 14:52   image004.jpg                                                                                      Attorney Client
SWITCH‐AX‐1104150 ‐ SWITCH‐AX‐1104157       2/1/2016 14:56   no Title                                                                                          Attorney Client
SWITCH‐AX‐1104158 ‐ SWITCH‐AX‐1104158       2/1/2016 14:56   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1104159 ‐ SWITCH‐AX‐1104164       2/1/2016 14:56   Conduit Use Agreement ‐ CCC Switch V2 01‐29‐15 Switch.docx                                        Attorney Client
SWITCH‐AX‐1104165 ‐ SWITCH‐AX‐1104166       2/1/2016 14:57   no Title                                                                                          Attorney Client
SWITCH‐AX‐1104167 ‐ SWITCH‐AX‐1104175       2/1/2016 14:57   Colocation Facilities Agreement 04‐29‐2015.docx                                                   Attorney Client
SWITCH‐AX‐1104176 ‐ SWITCH‐AX‐1104176       2/1/2016 14:57   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1104177 ‐ SWITCH‐AX‐1104177       2/1/2016 14:57   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1104178 ‐ SWITCH‐AX‐1104185       2/1/2016 14:57   no Title                                                                                          Attorney Client
SWITCH‐AX‐1104186 ‐ SWITCH‐AX‐1104191       2/1/2016 14:57   Conduit Use Agreement ‐ CCC Switch V2 01‐29‐15 Switch.docx                                        Attorney Client
SWITCH‐AX‐1104192 ‐ SWITCH‐AX‐1104192       2/1/2016 14:57   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1104193 ‐ SWITCH‐AX‐1104197       2/1/2016 15:34   no Title                                                                                          Attorney Client
SWITCH‐AX‐1104198 ‐ SWITCH‐AX‐1104198       2/1/2016 15:34   image002.png                                                                                      Attorney Client
SWITCH‐AX‐1104199 ‐ SWITCH‐AX‐1104199       2/1/2016 15:34   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1104200 ‐ SWITCH‐AX‐1104200       2/1/2016 15:34   Reno Expansion Interest.xlsx                                                                      Attorney Client
SWITCH‐AX‐1104201 ‐ SWITCH‐AX‐1104203       2/1/2016 15:34   Reno Expansion Interest.msg                                                                       Attorney Client
SWITCH‐AX‐1104204 ‐ SWITCH‐AX‐1104204       2/1/2016 15:34   image004.png                                                                                      Attorney Client
SWITCH‐AX‐1104205 ‐ SWITCH‐AX‐1104205       2/1/2016 15:34   image003.png                                                                                      Attorney Client
SWITCH‐AX‐1104206 ‐ SWITCH‐AX‐1104210       2/1/2016 15:34   no Title                                                                                          Attorney Client
SWITCH‐AX‐1104211 ‐ SWITCH‐AX‐1104211       2/1/2016 15:34   image004.png                                                                                      Attorney Client
SWITCH‐AX‐1104212 ‐ SWITCH‐AX‐1104212       2/1/2016 15:34   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1104213 ‐ SWITCH‐AX‐1104215       2/1/2016 15:34   Reno Expansion Interest.msg                                                                       Attorney Client
SWITCH‐AX‐1104216 ‐ SWITCH‐AX‐1104216       2/1/2016 15:34   Reno Expansion Interest.xlsx                                                                      Attorney Client
SWITCH‐AX‐1104217 ‐ SWITCH‐AX‐1104217       2/1/2016 15:34   image002.png                                                                                      Attorney Client
SWITCH‐AX‐1104218 ‐ SWITCH‐AX‐1104218       2/1/2016 15:34   image003.png                                                                                      Attorney Client
SWITCH‐AX‐1104219 ‐ SWITCH‐AX‐1104220       2/1/2016 15:45   no Title                                                                                          Attorney Client
SWITCH‐AX‐1104221 ‐ SWITCH‐AX‐1104223       2/1/2016 15:51   no Title                                                                                          Attorney Client
SWITCH‐AX‐1104224 ‐ SWITCH‐AX‐1104227       2/1/2016 15:51   no Title                                                                                          Attorney Client
SWITCH‐AX‐1104228 ‐ SWITCH‐AX‐1104230       2/1/2016 15:51   Z059‐020116‐122‐SO (1Gbps Transport for Foreign Trade Zone Corporation ‐ 3402 E University Dr, Ph Attorney Client
SWITCH‐AX‐1104231 ‐ SWITCH‐AX‐1104231       2/1/2016 15:51   image005.jpg                                                                                      Attorney Client
SWITCH‐AX‐1104232 ‐ SWITCH‐AX‐1104232       2/1/2016 15:51   Swith Service Order 12‐11‐15.pdf                                                                  Attorney Client
SWITCH‐AX‐1104233 ‐ SWITCH‐AX‐1104233       2/1/2016 15:51   image004.jpg                                                                                      Attorney Client
SWITCH‐AX‐1104234 ‐ SWITCH‐AX‐1104234       2/1/2016 15:51   image006.jpg                                                                                      Attorney Client
SWITCH‐AX‐1104235 ‐ SWITCH‐AX‐1104235       2/1/2016 15:51   image007.png                                                                                      Attorney Client
SWITCH‐AX‐1104236 ‐ SWITCH‐AX‐1104240       2/1/2016 15:52   no Title                                                                                          Attorney Client
SWITCH‐AX‐1104241 ‐ SWITCH‐AX‐1104243       2/1/2016 15:52   Z059‐020116‐122‐SO (1Gbps Transport for Foreign Trade Zone Corporation ‐ 3402 E University Dr, Ph Attorney Client
SWITCH‐AX‐1104244 ‐ SWITCH‐AX‐1104244       2/1/2016 15:52   image007.png                                                                                      Attorney Client
SWITCH‐AX‐1104245 ‐ SWITCH‐AX‐1104245       2/1/2016 15:52   image006.jpg                                                                                      Attorney Client
SWITCH‐AX‐1104246 ‐ SWITCH‐AX‐1104246       2/1/2016 15:52   image004.jpg                                                                                      Attorney Client
SWITCH‐AX‐1104247 ‐ SWITCH‐AX‐1104247       2/1/2016 15:52   image005.jpg                                                                                      Attorney Client
SWITCH‐AX‐1104248 ‐ SWITCH‐AX‐1104249       2/1/2016 15:56   no Title                                                                                          Attorney Client
SWITCH‐AX‐1104250 ‐ SWITCH‐AX‐1104250       2/1/2016 15:56   image001.png                                                                                      Attorney Client
SWITCH‐AX‐1104251 ‐ SWITCH‐AX‐1104263       2/1/2016 15:56   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                                                        Attorney Client




                                                                          EXHIBIT 10, PAGE 2038
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 286 of 829


Bates                                   Document Date        Document Title                                               Privilege
SWITCH‐AX‐1104264 ‐ SWITCH‐AX‐1104265       2/1/2016 16:30   no Title                                                     Attorney Client
SWITCH‐AX‐1104266 ‐ SWITCH‐AX‐1104266       2/1/2016 16:30   image002.png                                                 Attorney Client
SWITCH‐AX‐1104267 ‐ SWITCH‐AX‐1104279       2/1/2016 16:30   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                   Attorney Client
SWITCH‐AX‐1104280 ‐ SWITCH‐AX‐1104280       2/1/2016 16:30   image001.png                                                 Attorney Client
SWITCH‐AX‐1104281 ‐ SWITCH‐AX‐1104284       2/1/2016 18:42   no Title                                                     Attorney Client
SWITCH‐AX‐1104285 ‐ SWITCH‐AX‐1104285       2/1/2016 18:42   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1104286 ‐ SWITCH‐AX‐1104286       2/1/2016 18:42   Collection Report 160201.xls                                 Attorney Client
SWITCH‐AX‐1104287 ‐ SWITCH‐AX‐1104298        2/2/2016 6:47   no Title                                                     Attorney Client
SWITCH‐AX‐1104299 ‐ SWITCH‐AX‐1104310        2/2/2016 6:47   no Title                                                     Attorney Client
SWITCH‐AX‐1104311 ‐ SWITCH‐AX‐1104315        2/2/2016 7:22   no Title                                                     Attorney Client
SWITCH‐AX‐1104316 ‐ SWITCH‐AX‐1104317        2/2/2016 7:58   no Title                                                     Attorney Client
SWITCH‐AX‐1104318 ‐ SWITCH‐AX‐1104319        2/2/2016 7:58   Exhibit A ‐ SLA document Jan 2016.docx                       Attorney Client
SWITCH‐AX‐1104320 ‐ SWITCH‐AX‐1104353        2/2/2016 7:58   PowerPoint Presentation                                      Attorney Client
SWITCH‐AX‐1104354 ‐ SWITCH‐AX‐1104354        2/2/2016 8:24   Collection Report 160201.xls                                 Attorney Client
SWITCH‐AX‐1104355 ‐ SWITCH‐AX‐1104368        2/2/2016 8:37   no Title                                                     Attorney Client
SWITCH‐AX‐1104369 ‐ SWITCH‐AX‐1104382       2/2/2016 11:07   no Title                                                     Attorney Client
SWITCH‐AX‐1104383 ‐ SWITCH‐AX‐1104384       2/2/2016 11:55   no Title                                                     Attorney Client
SWITCH‐AX‐1104385 ‐ SWITCH‐AX‐1104386       2/2/2016 11:55   RampRate                                                     Attorney Client
SWITCH‐AX‐1104387 ‐ SWITCH‐AX‐1104388       2/2/2016 11:55   FW_ comp for Switch.msg                                      Attorney Client
SWITCH‐AX‐1104389 ‐ SWITCH‐AX‐1104398       2/2/2016 11:55   BPP‐012214‐081 Trace3, Inc..pdf                              Attorney Client
SWITCH‐AX‐1104399 ‐ SWITCH‐AX‐1104405       2/2/2016 11:55   H665‐08‐001‐M.pdf                                            Attorney Client
SWITCH‐AX‐1104406 ‐ SWITCH‐AX‐1104406       2/2/2016 11:55   image001.png                                                 Attorney Client
SWITCH‐AX‐1104407 ‐ SWITCH‐AX‐1104408       2/2/2016 13:19   no Title                                                     Attorney Client
SWITCH‐AX‐1104409 ‐ SWITCH‐AX‐1104409       2/2/2016 13:19   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1104410 ‐ SWITCH‐AX‐1104418       2/2/2016 15:33   no Title                                                     Attorney Client
SWITCH‐AX‐1104419 ‐ SWITCH‐AX‐1104424       2/2/2016 15:33   (null)                                                       Attorney Client
SWITCH‐AX‐1104425 ‐ SWITCH‐AX‐1104425       2/2/2016 15:33   image005.jpg                                                 Attorney Client
SWITCH‐AX‐1104426 ‐ SWITCH‐AX‐1104427       2/2/2016 15:33   Shutterfly Agreement‐Addendum 7‐24‐13.pdf                    Attorney Client
SWITCH‐AX‐1104428 ‐ SWITCH‐AX‐1104428       2/2/2016 15:33   Spearhead detailed Reconciliation for Client.xlsx            Attorney Client
SWITCH‐AX‐1104429 ‐ SWITCH‐AX‐1104429       2/2/2016 15:33   image004.png                                                 Attorney Client
SWITCH‐AX‐1104430 ‐ SWITCH‐AX‐1104445       2/2/2016 15:33   Box ‐Signed Switch Contract.pdf                              Attorney Client
SWITCH‐AX‐1104446 ‐ SWITCH‐AX‐1104446       2/2/2016 15:33   image003.png                                                 Attorney Client
SWITCH‐AX‐1104447 ‐ SWITCH‐AX‐1104460       2/2/2016 16:47   no Title                                                     Attorney Client
SWITCH‐AX‐1104461 ‐ SWITCH‐AX‐1104468       2/2/2016 17:00   no Title                                                     Attorney Client
SWITCH‐AX‐1104469 ‐ SWITCH‐AX‐1104474       2/2/2016 17:00   Conduit Use Agreement ‐ CCC Switch V2 01‐29‐15 Switch.docx   Attorney Client
SWITCH‐AX‐1104475 ‐ SWITCH‐AX‐1104475       2/2/2016 17:00   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1104476 ‐ SWITCH‐AX‐1104476       2/2/2016 17:20   no Title                                                     Attorney Client
SWITCH‐AX‐1104477 ‐ SWITCH‐AX‐1104477       2/2/2016 17:20   image001.png                                                 Attorney Client
SWITCH‐AX‐1104478 ‐ SWITCH‐AX‐1104484       2/2/2016 17:20   Conduit Use Agreement ‐ CCC Switch V2 01‐29‐15 Switch.docx   Attorney Client
SWITCH‐AX‐1104485 ‐ SWITCH‐AX‐1104499       2/2/2016 18:37   no Title                                                     Attorney Client
SWITCH‐AX‐1104500 ‐ SWITCH‐AX‐1104514       2/2/2016 18:37   no Title                                                     Attorney Client
SWITCH‐AX‐1104515 ‐ SWITCH‐AX‐1104516       2/2/2016 20:10   no Title                                                     Attorney Client
SWITCH‐AX‐1104517 ‐ SWITCH‐AX‐1104528       2/2/2016 20:10   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                   Attorney Client
SWITCH‐AX‐1104529 ‐ SWITCH‐AX‐1104529       2/2/2016 20:10   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1104530 ‐ SWITCH‐AX‐1104533       2/2/2016 20:40   no Title                                                     Attorney Client
SWITCH‐AX‐1104534 ‐ SWITCH‐AX‐1104534       2/2/2016 20:40   Collection Report 160202.xls                                 Attorney Client




                                                                         EXHIBIT 10, PAGE 2039
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 287 of 829


Bates                                   Document Date        Document Title                                           Privilege
SWITCH‐AX‐1104535 ‐ SWITCH‐AX‐1104535       2/2/2016 20:40   image001.jpg                                             Attorney Client
SWITCH‐AX‐1104536 ‐ SWITCH‐AX‐1104539       2/2/2016 21:14   no Title                                                 Attorney Client
SWITCH‐AX‐1104540 ‐ SWITCH‐AX‐1104540       2/2/2016 21:14   image001.jpg                                             Attorney Client
SWITCH‐AX‐1104541 ‐ SWITCH‐AX‐1104541       2/2/2016 21:14   Collection Report 160202.xls                             Attorney Client
SWITCH‐AX‐1104542 ‐ SWITCH‐AX‐1104556        2/3/2016 8:27   no Title                                                 Attorney Client
SWITCH‐AX‐1104557 ‐ SWITCH‐AX‐1104557        2/3/2016 8:27   image001.jpg                                             Attorney Client
SWITCH‐AX‐1104558 ‐ SWITCH‐AX‐1104558       2/3/2016 10:01   no Title                                                 Attorney Client
SWITCH‐AX‐1104559 ‐ SWITCH‐AX‐1104667       2/3/2016 10:01   _                                                        Attorney Client
SWITCH‐AX‐1104668 ‐ SWITCH‐AX‐1104669       2/3/2016 10:01   Rule 9 Agreements ‐ Switch & eBay.msg                    Attorney Client
SWITCH‐AX‐1104670 ‐ SWITCH‐AX‐1104778       2/3/2016 10:01   _                                                        Attorney Client
SWITCH‐AX‐1104779 ‐ SWITCH‐AX‐1104796       2/3/2016 10:19   no Title                                                 Attorney Client
SWITCH‐AX‐1104797 ‐ SWITCH‐AX‐1104814       2/3/2016 10:19   no Title                                                 Attorney Client
SWITCH‐AX‐1104815 ‐ SWITCH‐AX‐1104833       2/3/2016 10:33   no Title                                                 Attorney Client
SWITCH‐AX‐1104834 ‐ SWITCH‐AX‐1104858       2/3/2016 11:04   no Title                                                 Attorney Client
SWITCH‐AX‐1104859 ‐ SWITCH‐AX‐1104883       2/3/2016 11:04   no Title                                                 Attorney Client
SWITCH‐AX‐1104884 ‐ SWITCH‐AX‐1104886       2/3/2016 11:37   no Title                                                 Attorney Client
SWITCH‐AX‐1104887 ‐ SWITCH‐AX‐1104887       2/3/2016 11:37   image001.jpg                                             Attorney Client
SWITCH‐AX‐1104888 ‐ SWITCH‐AX‐1104890       2/3/2016 11:43   no Title                                                 Attorney Client;Work Product
SWITCH‐AX‐1104891 ‐ SWITCH‐AX‐1104891       2/3/2016 11:43   image001.jpg                                             Attorney Client;Work Product
SWITCH‐AX‐1104892 ‐ SWITCH‐AX‐1104894       2/3/2016 11:43   no Title                                                 Attorney Client
SWITCH‐AX‐1104895 ‐ SWITCH‐AX‐1104895       2/3/2016 11:43   image001.jpg                                             Attorney Client
SWITCH‐AX‐1104896 ‐ SWITCH‐AX‐1104901       2/3/2016 12:20   no Title                                                 Attorney Client
SWITCH‐AX‐1104902 ‐ SWITCH‐AX‐1104911       2/3/2016 12:20   Colocation Facilities Agreement                          Attorney Client
SWITCH‐AX‐1104912 ‐ SWITCH‐AX‐1104921       2/3/2016 12:20   Colocation Facilities Agreement                          Attorney Client
SWITCH‐AX‐1104922 ‐ SWITCH‐AX‐1104922       2/3/2016 12:20   image001.gif                                             Attorney Client
SWITCH‐AX‐1104923 ‐ SWITCH‐AX‐1104932       2/3/2016 12:20   Colocation Facilities Agreement                          Attorney Client
SWITCH‐AX‐1104933 ‐ SWITCH‐AX‐1104958       2/3/2016 12:42   no Title                                                 Attorney Client
SWITCH‐AX‐1104959 ‐ SWITCH‐AX‐1104984       2/3/2016 12:46   no Title                                                 Attorney Client
SWITCH‐AX‐1104985 ‐ SWITCH‐AX‐1104985       2/3/2016 12:46   image001.jpg                                             Attorney Client
SWITCH‐AX‐1104986 ‐ SWITCH‐AX‐1104987       2/3/2016 13:08   no Title                                                 Attorney Client
SWITCH‐AX‐1104988 ‐ SWITCH‐AX‐1104996       2/3/2016 13:08   CFA Snap Logic Switch V2 to V3 01‐28‐15 Switch[1].docx   Attorney Client
SWITCH‐AX‐1104997 ‐ SWITCH‐AX‐1104997       2/3/2016 13:08   image002.jpg                                             Attorney Client
SWITCH‐AX‐1104998 ‐ SWITCH‐AX‐1105000       2/3/2016 13:09   no Title                                                 Attorney Client;Work Product
SWITCH‐AX‐1105001 ‐ SWITCH‐AX‐1105002       2/3/2016 13:16   no Title                                                 Attorney Client
SWITCH‐AX‐1105003 ‐ SWITCH‐AX‐1105003       2/3/2016 13:16   image002.jpg                                             Attorney Client
SWITCH‐AX‐1105004 ‐ SWITCH‐AX‐1105012       2/3/2016 13:16   CFA Snap Logic Switch V2 to V3 01‐28‐15 Switch[1].docx   Attorney Client
SWITCH‐AX‐1105013 ‐ SWITCH‐AX‐1105017       2/3/2016 14:13   no Title                                                 Attorney Client
SWITCH‐AX‐1105018 ‐ SWITCH‐AX‐1105018       2/3/2016 14:13   image002.jpg                                             Attorney Client
SWITCH‐AX‐1105019 ‐ SWITCH‐AX‐1105026       2/3/2016 14:13   CFA_Alon_LV_20160203.pdf                                 Attorney Client
SWITCH‐AX‐1105027 ‐ SWITCH‐AX‐1105027       2/3/2016 14:13   image001.jpg                                             Attorney Client
SWITCH‐AX‐1105028 ‐ SWITCH‐AX‐1105035       2/3/2016 14:13   CFA_Alon_LV_20160203_Redline.pdf                         Attorney Client
SWITCH‐AX‐1105036 ‐ SWITCH‐AX‐1105036       2/3/2016 15:41   Collection Report 160203.xls                             Attorney Client
SWITCH‐AX‐1105037 ‐ SWITCH‐AX‐1105046       2/3/2016 16:13   no Title                                                 Attorney Client
SWITCH‐AX‐1105047 ‐ SWITCH‐AX‐1105047       2/3/2016 16:13   image003.png                                             Attorney Client
SWITCH‐AX‐1105048 ‐ SWITCH‐AX‐1105049       2/3/2016 16:13   Shutterfly Agreement‐Addendum 7‐24‐13.pdf                Attorney Client
SWITCH‐AX‐1105050 ‐ SWITCH‐AX‐1105055       2/3/2016 16:13   (null)                                                   Attorney Client




                                                                          EXHIBIT 10, PAGE 2040
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 288 of 829


Bates                                   Document Date        Document Title                                                   Privilege
SWITCH‐AX‐1105056 ‐ SWITCH‐AX‐1105056       2/3/2016 16:13   Spearhead detailed Reconciliation for Client.xlsx                Attorney Client
SWITCH‐AX‐1105057 ‐ SWITCH‐AX‐1105057       2/3/2016 16:13   image004.png                                                     Attorney Client
SWITCH‐AX‐1105058 ‐ SWITCH‐AX‐1105058       2/3/2016 16:13   image005.jpg                                                     Attorney Client
SWITCH‐AX‐1105059 ‐ SWITCH‐AX‐1105074       2/3/2016 16:13   Box ‐Signed Switch Contract.pdf                                  Attorney Client
SWITCH‐AX‐1105075 ‐ SWITCH‐AX‐1105078       2/3/2016 16:58   no Title                                                         Attorney Client
SWITCH‐AX‐1105079 ‐ SWITCH‐AX‐1105079       2/3/2016 16:58   Collection Report 160203.xls                                     Attorney Client
SWITCH‐AX‐1105080 ‐ SWITCH‐AX‐1105080       2/3/2016 17:05   no Title                                                         Attorney Client
SWITCH‐AX‐1105081 ‐ SWITCH‐AX‐1105081       2/3/2016 17:05   image001.png                                                     Attorney Client
SWITCH‐AX‐1105082 ‐ SWITCH‐AX‐1105087       2/3/2016 17:05   Conduit Use Agreement ‐ CCC Switch V2 01‐29‐15 Switch (2).docx   Attorney Client
SWITCH‐AX‐1105088 ‐ SWITCH‐AX‐1105088       2/3/2016 17:18   no Title                                                         Attorney Client
SWITCH‐AX‐1105089 ‐ SWITCH‐AX‐1105089       2/3/2016 17:18   image001.png                                                     Attorney Client
SWITCH‐AX‐1105090 ‐ SWITCH‐AX‐1105096       2/3/2016 17:18   Conduit Use Agreement ‐ CCC Switch V2 01‐29‐15 Switch (3).docx   Attorney Client
SWITCH‐AX‐1105097 ‐ SWITCH‐AX‐1105097       2/3/2016 17:35   no Title                                                         Attorney Client;Work Product
SWITCH‐AX‐1105098 ‐ SWITCH‐AX‐1105098       2/3/2016 17:35   image001.jpg                                                     Attorney Client;Work Product
SWITCH‐AX‐1105099 ‐ SWITCH‐AX‐1105104       2/3/2016 17:35   Research and Development Agreement V2c 02‐03‐2016 CL.docx        Attorney Client;Work Product
SWITCH‐AX‐1105105 ‐ SWITCH‐AX‐1105105       2/3/2016 17:39   no Title                                                         Attorney Client
SWITCH‐AX‐1105106 ‐ SWITCH‐AX‐1105106       2/3/2016 17:39   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1105107 ‐ SWITCH‐AX‐1105107       2/3/2016 17:39   no Title                                                         Attorney Client
SWITCH‐AX‐1105108 ‐ SWITCH‐AX‐1105108       2/3/2016 17:39   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1105109 ‐ SWITCH‐AX‐1105109       2/3/2016 17:39   no Title                                                         Attorney Client
SWITCH‐AX‐1105110 ‐ SWITCH‐AX‐1105111       2/3/2016 17:55   no Title                                                         Attorney Client
SWITCH‐AX‐1105112 ‐ SWITCH‐AX‐1105112       2/3/2016 17:55   Media Report Jan 2016.xlsx                                       Attorney Client
SWITCH‐AX‐1105113 ‐ SWITCH‐AX‐1105113       2/3/2016 17:55   14‐9‐SU‐esig‐Adam‐Kramer[115].png                                Attorney Client
SWITCH‐AX‐1105114 ‐ SWITCH‐AX‐1105116       2/3/2016 18:16   no Title                                                         Attorney Client
SWITCH‐AX‐1105117 ‐ SWITCH‐AX‐1105117       2/3/2016 18:16   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1105118 ‐ SWITCH‐AX‐1105124       2/3/2016 18:16   Settlement Agreement ‐ Firespotter (2.5.16).docx                 Attorney Client
SWITCH‐AX‐1105125 ‐ SWITCH‐AX‐1105127       2/3/2016 18:16   no Title                                                         Attorney Client;Work Product
SWITCH‐AX‐1105128 ‐ SWITCH‐AX‐1105134       2/3/2016 18:16   Settlement Agreement ‐ Firespotter (2.5.16).docx                 Attorney Client;Work Product
SWITCH‐AX‐1105135 ‐ SWITCH‐AX‐1105135       2/3/2016 18:16   image001.jpg                                                     Attorney Client;Work Product
SWITCH‐AX‐1105136 ‐ SWITCH‐AX‐1105138       2/3/2016 18:32   no Title                                                         Attorney Client;Work Product
SWITCH‐AX‐1105139 ‐ SWITCH‐AX‐1105139       2/3/2016 18:32   image001.jpg                                                     Attorney Client;Work Product
SWITCH‐AX‐1105140 ‐ SWITCH‐AX‐1105146       2/3/2016 18:32   Redline Settlement Agreement.docx                                Attorney Client;Work Product
SWITCH‐AX‐1105147 ‐ SWITCH‐AX‐1105149       2/3/2016 19:41   no Title                                                         Attorney Client;Work Product
SWITCH‐AX‐1105150 ‐ SWITCH‐AX‐1105156       2/3/2016 19:41   Redline Comments to Settlement Agreement.docx                    Attorney Client;Work Product
SWITCH‐AX‐1105157 ‐ SWITCH‐AX‐1105157       2/3/2016 19:41   image001.jpg                                                     Attorney Client;Work Product
SWITCH‐AX‐1105158 ‐ SWITCH‐AX‐1105158       2/3/2016 19:47   no Title                                                         Attorney Client;Work Product
SWITCH‐AX‐1105159 ‐ SWITCH‐AX‐1105165       2/3/2016 19:47   Redline Comments to Settlement Agreement (2).docx                Attorney Client;Work Product
SWITCH‐AX‐1105166 ‐ SWITCH‐AX‐1105167       2/3/2016 22:42   no Title                                                         Attorney Client
SWITCH‐AX‐1105168 ‐ SWITCH‐AX‐1105168       2/3/2016 22:42   C60DDA52‐664D‐484A‐802C‐DE55E3E9AA3C[102].png                    Attorney Client
SWITCH‐AX‐1105169 ‐ SWITCH‐AX‐1105169       2/3/2016 22:42   image002.png                                                     Attorney Client
SWITCH‐AX‐1105170 ‐ SWITCH‐AX‐1105170       2/3/2016 22:42   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1105171 ‐ SWITCH‐AX‐1105172       2/3/2016 22:42   no Title                                                         Attorney Client
SWITCH‐AX‐1105173 ‐ SWITCH‐AX‐1105173       2/3/2016 22:42   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1105174 ‐ SWITCH‐AX‐1105174       2/3/2016 22:42   C60DDA52‐664D‐484A‐802C‐DE55E3E9AA3C[102].png                    Attorney Client
SWITCH‐AX‐1105175 ‐ SWITCH‐AX‐1105175       2/3/2016 22:42   image002.png                                                     Attorney Client
SWITCH‐AX‐1105176 ‐ SWITCH‐AX‐1105176        2/4/2016 7:11   no Title                                                         Attorney Client




                                                                         EXHIBIT 10, PAGE 2041
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 289 of 829


Bates                                   Document Date        Document Title                                                                                  Privilege
SWITCH‐AX‐1105177 ‐ SWITCH‐AX‐1105177        2/4/2016 7:11   Service Order.pdf                                                                                Attorney Client
SWITCH‐AX‐1105178 ‐ SWITCH‐AX‐1105187        2/4/2016 7:11   Colocation Facilities Agreement.pdf                                                              Attorney Client
SWITCH‐AX‐1105188 ‐ SWITCH‐AX‐1105189        2/4/2016 8:26   no Title                                                                                         Attorney Client
SWITCH‐AX‐1105190 ‐ SWITCH‐AX‐1105190        2/4/2016 8:26   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1105191 ‐ SWITCH‐AX‐1105202        2/4/2016 8:26   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                                                       Attorney Client
SWITCH‐AX‐1105203 ‐ SWITCH‐AX‐1105203        2/4/2016 9:15   no Title                                                                                         Attorney Client;Work Product
SWITCH‐AX‐1105204 ‐ SWITCH‐AX‐1105207        2/4/2016 9:15   Stipulation for Entry of Permanent Injunction 02‐04‐2016.docx                                    Attorney Client;Work Product
SWITCH‐AX‐1105208 ‐ SWITCH‐AX‐1105210        2/4/2016 9:15   Proposed Order Granting Stipulation for Entry of Permanent Injunction 02‐04‐2016.docx            Attorney Client;Work Product
SWITCH‐AX‐1105211 ‐ SWITCH‐AX‐1105211        2/4/2016 9:15   image001.jpg                                                                                     Attorney Client;Work Product
SWITCH‐AX‐1105212 ‐ SWITCH‐AX‐1105217        2/4/2016 9:15   Research and Development Agmt Switch Firespotter 02‐04‐2016.docx                                 Attorney Client;Work Product
SWITCH‐AX‐1105218 ‐ SWITCH‐AX‐1105224        2/4/2016 9:15   Settlement Amgt Switch Firespotter 02‐04‐2016.docx                                               Attorney Client;Work Product
SWITCH‐AX‐1105225 ‐ SWITCH‐AX‐1105225        2/4/2016 9:27   no Title                                                                                         Attorney Client;Work Product
SWITCH‐AX‐1105226 ‐ SWITCH‐AX‐1105232        2/4/2016 9:27   Redline Comments to Settlement Agreement (2).docx                                                Attorney Client;Work Product
SWITCH‐AX‐1105233 ‐ SWITCH‐AX‐1105233        2/4/2016 9:27   no Title                                                                                         Attorney Client;Work Product
SWITCH‐AX‐1105234 ‐ SWITCH‐AX‐1105240        2/4/2016 9:27   Redline Comments to Settlement Agreement (2).docx                                                Attorney Client;Work Product
SWITCH‐AX‐1105241 ‐ SWITCH‐AX‐1105241        2/4/2016 9:31   no Title                                                                                         Attorney Client;Work Product
SWITCH‐AX‐1105242 ‐ SWITCH‐AX‐1105248        2/4/2016 9:31   Redline Settlement Agreement V5 to V6 (TM, CL, SC edits).docx                                    Attorney Client;Work Product
SWITCH‐AX‐1105249 ‐ SWITCH‐AX‐1105249        2/4/2016 9:46   no Title                                                                                         Attorney Client
SWITCH‐AX‐1105250 ‐ SWITCH‐AX‐1105256        2/4/2016 9:46   Redline Settlement Agreement V5 to V6 (TM, CL, SC edits).docx                                    Attorney Client
SWITCH‐AX‐1105257 ‐ SWITCH‐AX‐1105263        2/4/2016 9:46   Settlement Agreement Switch and Switch.co V6 02‐04‐15.docx                                       Attorney Client
SWITCH‐AX‐1105264 ‐ SWITCH‐AX‐1105270       2/4/2016 10:40   no Title                                                                                         Attorney Client
SWITCH‐AX‐1105271 ‐ SWITCH‐AX‐1105271       2/4/2016 10:40   image007.jpg                                                                                     Attorney Client
SWITCH‐AX‐1105272 ‐ SWITCH‐AX‐1105278       2/4/2016 10:40   Redline Settlement Agreement V5 to V6 (TM, CL, SC edits).docx                                    Attorney Client
SWITCH‐AX‐1105279 ‐ SWITCH‐AX‐1105285       2/4/2016 10:40   Settlement Agreement Switch and Switch.co V6 02‐04‐15.docx                                       Attorney Client
SWITCH‐AX‐1105286 ‐ SWITCH‐AX‐1105286       2/4/2016 10:40   image006.jpg                                                                                     Attorney Client
SWITCH‐AX‐1105287 ‐ SWITCH‐AX‐1105294       2/4/2016 10:43   no Title                                                                                         Attorney Client
SWITCH‐AX‐1105295 ‐ SWITCH‐AX‐1105304       2/4/2016 10:43   Colocation Facilities Agreement.pdf                                                              Attorney Client
SWITCH‐AX‐1105305 ‐ SWITCH‐AX‐1105306       2/4/2016 10:43   Service Order.pdf                                                                                Attorney Client
SWITCH‐AX‐1105307 ‐ SWITCH‐AX‐1105314       2/4/2016 10:43   no Title                                                                                         Attorney Client
SWITCH‐AX‐1105315 ‐ SWITCH‐AX‐1105324       2/4/2016 10:43   Colocation Facilities Agreement.pdf                                                              Attorney Client
SWITCH‐AX‐1105325 ‐ SWITCH‐AX‐1105326       2/4/2016 10:43   Service Order.pdf                                                                                Attorney Client
SWITCH‐AX‐1105327 ‐ SWITCH‐AX‐1105334       2/4/2016 10:46   no Title                                                                                         Attorney Client
SWITCH‐AX‐1105335 ‐ SWITCH‐AX‐1105344       2/4/2016 10:46   E816‐07‐001‐M.pdf                                                                                Attorney Client
SWITCH‐AX‐1105345 ‐ SWITCH‐AX‐1105346       2/4/2016 10:46   E816‐07‐002‐C.pdf                                                                                Attorney Client
SWITCH‐AX‐1105347 ‐ SWITCH‐AX‐1105351       2/4/2016 11:34   no Title                                                                                         Attorney Client
SWITCH‐AX‐1105352 ‐ SWITCH‐AX‐1105360       2/4/2016 12:22   no Title                                                                                         Attorney Client
SWITCH‐AX‐1105361 ‐ SWITCH‐AX‐1105362       2/4/2016 12:22   E816‐07‐002‐C.pdf                                                                                Attorney Client
SWITCH‐AX‐1105363 ‐ SWITCH‐AX‐1105363       2/4/2016 12:22   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1105364 ‐ SWITCH‐AX‐1105373       2/4/2016 12:22   E816‐07‐001‐M.pdf                                                                                Attorney Client
SWITCH‐AX‐1105374 ‐ SWITCH‐AX‐1105374       2/4/2016 12:22   image003.jpg                                                                                     Attorney Client
SWITCH‐AX‐1105375 ‐ SWITCH‐AX‐1105376       2/4/2016 12:27   no Title                                                                                         Attorney Client
SWITCH‐AX‐1105377 ‐ SWITCH‐AX‐1105377       2/4/2016 12:27   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1105378 ‐ SWITCH‐AX‐1105380       2/4/2016 12:27   Switch SO 618259 375 Riverside Change Order.pdf                                                  Attorney Client
SWITCH‐AX‐1105381 ‐ SWITCH‐AX‐1105383       2/4/2016 12:27   Z059‐120415‐120‐SO (500Mbps Floor Burstable up to 1Gbps for CareFusion ‐ 375 Riverside Pkwy, LithAttorney Client
SWITCH‐AX‐1105384 ‐ SWITCH‐AX‐1105384       2/4/2016 12:27   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1105385 ‐ SWITCH‐AX‐1105385       2/4/2016 12:27   no Title                                                                                         Attorney Client




                                                                         EXHIBIT 10, PAGE 2042
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 290 of 829


Bates                                   Document Date        Document Title                                                                                  Privilege
SWITCH‐AX‐1105386 ‐ SWITCH‐AX‐1105386       2/4/2016 12:27   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1105387 ‐ SWITCH‐AX‐1105387       2/4/2016 12:27   Z059‐120415‐120‐SO (500Mbps Floor Burstable up to 1Gbps for CareFusion ‐ 375 Riverside Pkwy, LithAttorney Client
SWITCH‐AX‐1105388 ‐ SWITCH‐AX‐1105388       2/4/2016 12:27   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1105389 ‐ SWITCH‐AX‐1105389       2/4/2016 12:27   Switch SO 618259 375 Riverside Change Order.pdf                                                  Attorney Client
SWITCH‐AX‐1105390 ‐ SWITCH‐AX‐1105392       2/4/2016 13:45   no Title                                                                                         Attorney Client
SWITCH‐AX‐1105393 ‐ SWITCH‐AX‐1105401       2/4/2016 13:45   CFA Snap Logic Switch V3 to V4 02‐04‐16 Switch.docx                                              Attorney Client
SWITCH‐AX‐1105402 ‐ SWITCH‐AX‐1105402       2/4/2016 13:45   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1105403 ‐ SWITCH‐AX‐1105403       2/4/2016 13:45   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1105404 ‐ SWITCH‐AX‐1105407       2/4/2016 13:54   no Title                                                                                         Attorney Client
SWITCH‐AX‐1105408 ‐ SWITCH‐AX‐1105416       2/4/2016 13:54   CFA Snap Logic Switch V3 to V4 02‐04‐16 Switch.docx                                              Attorney Client
SWITCH‐AX‐1105417 ‐ SWITCH‐AX‐1105417       2/4/2016 13:54   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1105418 ‐ SWITCH‐AX‐1105418       2/4/2016 13:54   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1105419 ‐ SWITCH‐AX‐1105423       2/4/2016 13:56   no Title                                                                                         Attorney Client
SWITCH‐AX‐1105424 ‐ SWITCH‐AX‐1105473       2/4/2016 13:56   _                                                                                                Attorney Client
SWITCH‐AX‐1105474 ‐ SWITCH‐AX‐1105474       2/4/2016 14:05   no Title                                                                                         Attorney Client
SWITCH‐AX‐1105475 ‐ SWITCH‐AX‐1105475       2/4/2016 14:05   2015_ghg_report.xlsx                                                                             Attorney Client
SWITCH‐AX‐1105476 ‐ SWITCH‐AX‐1105476       2/4/2016 14:05   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1105477 ‐ SWITCH‐AX‐1105481       2/4/2016 14:12   no Title                                                                                         Attorney Client
SWITCH‐AX‐1105482 ‐ SWITCH‐AX‐1105531       2/4/2016 14:12   _                                                                                                Attorney Client
SWITCH‐AX‐1105532 ‐ SWITCH‐AX‐1105534       2/4/2016 14:35   no Title                                                                                         Attorney Client
SWITCH‐AX‐1105535 ‐ SWITCH‐AX‐1105535       2/4/2016 14:35   image005.jpg                                                                                     Attorney Client
SWITCH‐AX‐1105536 ‐ SWITCH‐AX‐1105536       2/4/2016 14:35   image004.jpg                                                                                     Attorney Client
SWITCH‐AX‐1105537 ‐ SWITCH‐AX‐1105537       2/4/2016 14:35   image003.jpg                                                                                     Attorney Client
SWITCH‐AX‐1105538 ‐ SWITCH‐AX‐1105540       2/4/2016 14:35   Switch SO 618259 375 Riverside Change Order.pdf                                                  Attorney Client
SWITCH‐AX‐1105541 ‐ SWITCH‐AX‐1105544       2/4/2016 14:44   no Title                                                                                         Attorney Client
SWITCH‐AX‐1105545 ‐ SWITCH‐AX‐1105545       2/4/2016 14:44   image003.jpg                                                                                     Attorney Client
SWITCH‐AX‐1105546 ‐ SWITCH‐AX‐1105546       2/4/2016 14:44   image004.jpg                                                                                     Attorney Client
SWITCH‐AX‐1105547 ‐ SWITCH‐AX‐1105549       2/4/2016 14:44   Z059‐020416‐123‐SO (Move 500Mbps Floor Burstable up to 1Gbps for CareFusion ‐ 375 Riverside PkwAttorney Client
SWITCH‐AX‐1105550 ‐ SWITCH‐AX‐1105550       2/4/2016 14:44   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1105551 ‐ SWITCH‐AX‐1105551       2/4/2016 14:44   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1105552 ‐ SWITCH‐AX‐1105554       2/4/2016 15:16   no Title                                                                                         Attorney Client
SWITCH‐AX‐1105555 ‐ SWITCH‐AX‐1105558       2/4/2016 15:26   no Title                                                                                         Attorney Client
SWITCH‐AX‐1105559 ‐ SWITCH‐AX‐1105562       2/4/2016 15:28   no Title                                                                                         Attorney Client
SWITCH‐AX‐1105563 ‐ SWITCH‐AX‐1105566       2/4/2016 15:30   no Title                                                                                         Attorney Client
SWITCH‐AX‐1105567 ‐ SWITCH‐AX‐1105568       2/4/2016 16:35   no Title                                                                                         Attorney Client
SWITCH‐AX‐1105569 ‐ SWITCH‐AX‐1105569       2/4/2016 16:35   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1105570 ‐ SWITCH‐AX‐1105570       2/4/2016 16:35   2015_ghg_report.xlsx                                                                             Attorney Client
SWITCH‐AX‐1105571 ‐ SWITCH‐AX‐1105571       2/4/2016 16:36   no Title                                                                                         Attorney Client;Work Product
SWITCH‐AX‐1105572 ‐ SWITCH‐AX‐1105577       2/4/2016 16:36   Research and Development Agmt Switch Firespotter V1 02‐04‐2016.docx                              Attorney Client;Work Product
SWITCH‐AX‐1105578 ‐ SWITCH‐AX‐1105580       2/4/2016 16:36   Proposed Order Granting Stipulation for Entry of Permanent Injunction 02‐04‐2016.docx            Attorney Client;Work Product
SWITCH‐AX‐1105581 ‐ SWITCH‐AX‐1105587       2/4/2016 16:36   Settlement Agreement Switch.co Switch V6 02‐04‐16 Switch.docx                                    Attorney Client;Work Product
SWITCH‐AX‐1105588 ‐ SWITCH‐AX‐1105591       2/4/2016 16:36   Stipulation for Entry of Permanent Injunction 02‐04‐2016.docx                                    Attorney Client;Work Product
SWITCH‐AX‐1105592 ‐ SWITCH‐AX‐1105592       2/4/2016 17:04   no Title                                                                                         Attorney Client
SWITCH‐AX‐1105593 ‐ SWITCH‐AX‐1105599       2/4/2016 17:04   Settlement Agreement Switch.co Switch V6 02‐04‐16 Switch.docx                                    Attorney Client
SWITCH‐AX‐1105600 ‐ SWITCH‐AX‐1105600       2/4/2016 17:04   Trademark Assignment form‐ITU.docx                                                               Attorney Client
SWITCH‐AX‐1105601 ‐ SWITCH‐AX‐1105601       2/4/2016 17:04   Trademark Assignment form‐Reg.docx                                                               Attorney Client




                                                                         EXHIBIT 10, PAGE 2043
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 291 of 829


Bates                                   Document Date        Document Title                                                                          Privilege
SWITCH‐AX‐1105602 ‐ SWITCH‐AX‐1105602       2/4/2016 17:30   no Title                                                                                Attorney Client
SWITCH‐AX‐1105603 ‐ SWITCH‐AX‐1105613       2/4/2016 17:30   Settlement Agreement Switch co Switch V6 02‐04‐16 Switch.docx                           Attorney Client
SWITCH‐AX‐1105614 ‐ SWITCH‐AX‐1105614       2/4/2016 17:41   no Title                                                                                Attorney Client;Work Product
SWITCH‐AX‐1105615 ‐ SWITCH‐AX‐1105623       2/4/2016 17:41   Settlement Agreement Switch co Switch V7 02‐04‐16 Switch.docx                           Attorney Client;Work Product
SWITCH‐AX‐1105624 ‐ SWITCH‐AX‐1105626       2/4/2016 17:41   Proposed Order Granting Stipulation for Entry of Permanent Injunction 02‐04‐2016.docx   Attorney Client;Work Product
SWITCH‐AX‐1105627 ‐ SWITCH‐AX‐1105630       2/4/2016 17:41   Stipulation for Entry of Permanent Injunction 02‐04‐2016.docx                           Attorney Client;Work Product
SWITCH‐AX‐1105631 ‐ SWITCH‐AX‐1105636       2/4/2016 17:41   Research and Development Agmt Switch Firespotter V1 02‐04‐2016.docx                     Attorney Client;Work Product
SWITCH‐AX‐1105637 ‐ SWITCH‐AX‐1105637       2/4/2016 17:48   no Title                                                                                Attorney Client
SWITCH‐AX‐1105638 ‐ SWITCH‐AX‐1105638       2/4/2016 17:48   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1105639 ‐ SWITCH‐AX‐1105646       2/4/2016 17:48   CFA Snap Logic Switch V4 02‐04‐15 Switch.pdf                                            Attorney Client
SWITCH‐AX‐1105647 ‐ SWITCH‐AX‐1105648       2/4/2016 17:54   no Title                                                                                Attorney Client
SWITCH‐AX‐1105649 ‐ SWITCH‐AX‐1105649       2/4/2016 17:54   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1105650 ‐ SWITCH‐AX‐1105657       2/4/2016 17:54   CFA Snap Logic Switch V4 02‐04‐15 Switch.pdf                                            Attorney Client
SWITCH‐AX‐1105658 ‐ SWITCH‐AX‐1105658       2/4/2016 17:57   no Title                                                                                Attorney Client
SWITCH‐AX‐1105659 ‐ SWITCH‐AX‐1105667       2/4/2016 17:57   Colocation Facilties Agreement UMC Switch V3 2‐4‐16 Switch.docx                         Attorney Client
SWITCH‐AX‐1105668 ‐ SWITCH‐AX‐1105668       2/4/2016 17:57   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1105669 ‐ SWITCH‐AX‐1105677       2/4/2016 17:57   Redline Colocation Facilties Agreement UMC Switch V3 2‐4‐16 Switch.docx                 Attorney Client
SWITCH‐AX‐1105678 ‐ SWITCH‐AX‐1105678       2/4/2016 17:58   no Title                                                                                Attorney Client;Work Product
SWITCH‐AX‐1105679 ‐ SWITCH‐AX‐1105687       2/4/2016 17:58   Settlement Agreement Switch co Switch V7 02‐04‐16 Switch.docx                           Attorney Client;Work Product
SWITCH‐AX‐1105688 ‐ SWITCH‐AX‐1105690       2/4/2016 17:58   Proposed Order Granting Stipulation for Entry of Permanent Injunction 02‐04‐2016.docx   Attorney Client;Work Product
SWITCH‐AX‐1105691 ‐ SWITCH‐AX‐1105694       2/4/2016 17:58   Stipulation for Entry of Permanent Injunction 02‐04‐2016.docx                           Attorney Client;Work Product
SWITCH‐AX‐1105695 ‐ SWITCH‐AX‐1105700       2/4/2016 17:58   Research and Development Agmt Switch Firespotter V1 02‐04‐2016.docx                     Attorney Client;Work Product
SWITCH‐AX‐1105701 ‐ SWITCH‐AX‐1105701       2/4/2016 17:58   no Title                                                                                Attorney Client;Work Product
SWITCH‐AX‐1105702 ‐ SWITCH‐AX‐1105705       2/4/2016 17:58   Stipulation for Entry of Permanent Injunction 02‐04‐2016.docx                           Attorney Client;Work Product
SWITCH‐AX‐1105706 ‐ SWITCH‐AX‐1105714       2/4/2016 17:58   Settlement Agreement Switch co Switch V7 02‐04‐16 Switch.docx                           Attorney Client;Work Product
SWITCH‐AX‐1105715 ‐ SWITCH‐AX‐1105720       2/4/2016 17:58   Research and Development Agmt Switch Firespotter V1 02‐04‐2016.docx                     Attorney Client;Work Product
SWITCH‐AX‐1105721 ‐ SWITCH‐AX‐1105723       2/4/2016 17:58   Proposed Order Granting Stipulation for Entry of Permanent Injunction 02‐04‐2016.docx   Attorney Client;Work Product
SWITCH‐AX‐1105724 ‐ SWITCH‐AX‐1105724       2/4/2016 18:14   Collection Report 160204.xls                                                            Attorney Client
SWITCH‐AX‐1105725 ‐ SWITCH‐AX‐1105728       2/4/2016 18:15   no Title                                                                                Attorney Client
SWITCH‐AX‐1105729 ‐ SWITCH‐AX‐1105729       2/4/2016 18:15   Collection Report 160204.xls                                                            Attorney Client
SWITCH‐AX‐1105730 ‐ SWITCH‐AX‐1105730       2/4/2016 18:56   no Title                                                                                Attorney Client
SWITCH‐AX‐1105731 ‐ SWITCH‐AX‐1105737       2/4/2016 18:56   Conduit Use Agreement ‐ CCC Switch V4 02‐04‐15 Switch.docx                              Attorney Client
SWITCH‐AX‐1105738 ‐ SWITCH‐AX‐1105738       2/4/2016 18:56   image003.png                                                                            Attorney Client
SWITCH‐AX‐1105739 ‐ SWITCH‐AX‐1105739       2/4/2016 18:56   no Title                                                                                Attorney Client
SWITCH‐AX‐1105740 ‐ SWITCH‐AX‐1105746       2/4/2016 18:56   Conduit Use Agreement ‐ CCC Switch V4 02‐04‐15 Switch.docx                              Attorney Client
SWITCH‐AX‐1105747 ‐ SWITCH‐AX‐1105747       2/4/2016 18:56   image003.png                                                                            Attorney Client
SWITCH‐AX‐1105748 ‐ SWITCH‐AX‐1105748       2/4/2016 19:50   no Title                                                                                Attorney Client;Work Product
SWITCH‐AX‐1105749 ‐ SWITCH‐AX‐1105757       2/4/2016 19:50   Settlement Agreement Switch co Switch V7 02‐04‐16 Switch.docx                           Attorney Client;Work Product
SWITCH‐AX‐1105758 ‐ SWITCH‐AX‐1105762       2/4/2016 20:15   no Title                                                                                Attorney Client
SWITCH‐AX‐1105763 ‐ SWITCH‐AX‐1105763       2/4/2016 21:24   no Title                                                                                Attorney Client;Work Product
SWITCH‐AX‐1105764 ‐ SWITCH‐AX‐1105772       2/4/2016 21:24   Settlement Agreement Switch co Switch V7 02‐04‐16 Switch.docx                           Attorney Client;Work Product
SWITCH‐AX‐1105773 ‐ SWITCH‐AX‐1105779       2/4/2016 22:16   no Title                                                                                Attorney Client
SWITCH‐AX‐1105780 ‐ SWITCH‐AX‐1105780       2/4/2016 22:16   image005.jpg                                                                            Attorney Client
SWITCH‐AX‐1105781 ‐ SWITCH‐AX‐1105781       2/4/2016 22:16   image002.png                                                                            Attorney Client
SWITCH‐AX‐1105782 ‐ SWITCH‐AX‐1105782       2/4/2016 22:16   image004.png                                                                            Attorney Client
SWITCH‐AX‐1105783 ‐ SWITCH‐AX‐1105789       2/4/2016 22:16   Switch Communications Group LLC_6864_20150801 Highlighted Text.pdf                      Attorney Client




                                                                          EXHIBIT 10, PAGE 2044
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 292 of 829


Bates                                   Document Date        Document Title                                                                          Privilege
SWITCH‐AX‐1105790 ‐ SWITCH‐AX‐1105790       2/4/2016 22:16   image003.jpg                                                                            Attorney Client
SWITCH‐AX‐1105791 ‐ SWITCH‐AX‐1105791       2/4/2016 22:16   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1105792 ‐ SWITCH‐AX‐1105792       2/4/2016 23:12   no Title                                                                                Attorney Client;Work Product
SWITCH‐AX‐1105793 ‐ SWITCH‐AX‐1105796       2/4/2016 23:12   Stipulation for Entry of Permanent Injunction 02‐04‐2016.docx                           Attorney Client;Work Product
SWITCH‐AX‐1105797 ‐ SWITCH‐AX‐1105805       2/4/2016 23:12   Settlement Agreement Switch co Switch V7 02‐04‐16 Switch.docx                           Attorney Client;Work Product
SWITCH‐AX‐1105806 ‐ SWITCH‐AX‐1105808       2/4/2016 23:12   Proposed Order Granting Stipulation for Entry of Permanent Injunction 02‐04‐2016.docx   Attorney Client;Work Product
SWITCH‐AX‐1105809 ‐ SWITCH‐AX‐1105814       2/4/2016 23:12   Research and Development Agmt Switch Firespotter V1 02‐04‐2016.docx                     Attorney Client;Work Product
SWITCH‐AX‐1105815 ‐ SWITCH‐AX‐1105816       2/4/2016 23:30   no Title                                                                                Attorney Client
SWITCH‐AX‐1105817 ‐ SWITCH‐AX‐1105823       2/4/2016 23:30   Conduit Use Agreement ‐ CCC Switch V4 02‐04‐15 Switch.docx                              Attorney Client
SWITCH‐AX‐1105824 ‐ SWITCH‐AX‐1105824       2/4/2016 23:30   image003.png                                                                            Attorney Client
SWITCH‐AX‐1105825 ‐ SWITCH‐AX‐1105829        2/5/2016 6:10   no Title                                                                                Attorney Client
SWITCH‐AX‐1105830 ‐ SWITCH‐AX‐1105834        2/5/2016 7:41   no Title                                                                                Attorney Client
SWITCH‐AX‐1105835 ‐ SWITCH‐AX‐1105836        2/5/2016 9:41   no Title                                                                                Attorney Client
SWITCH‐AX‐1105837 ‐ SWITCH‐AX‐1105844        2/5/2016 9:41   B236‐07‐001‐M.pdf                                                                       Attorney Client
SWITCH‐AX‐1105845 ‐ SWITCH‐AX‐1105846        2/5/2016 9:41   SO ‐ BCBS (6 racks circuit‐based) 1‐11‐16.xlsx                                          Attorney Client
SWITCH‐AX‐1105847 ‐ SWITCH‐AX‐1105850       2/5/2016 10:53   no Title                                                                                Attorney Client
SWITCH‐AX‐1105851 ‐ SWITCH‐AX‐1105859       2/5/2016 10:53   executed Switch CoLocation Agreement (January 2016).pdf                                 Attorney Client
SWITCH‐AX‐1105860 ‐ SWITCH‐AX‐1105863       2/5/2016 10:56   no Title                                                                                Attorney Client
SWITCH‐AX‐1105864 ‐ SWITCH‐AX‐1105872       2/5/2016 10:56   executed Switch CoLocation Agreement (January 2016).pdf                                 Attorney Client
SWITCH‐AX‐1105873 ‐ SWITCH‐AX‐1105876       2/5/2016 10:56   no Title                                                                                Attorney Client
SWITCH‐AX‐1105877 ‐ SWITCH‐AX‐1105885       2/5/2016 10:56   executed Switch CoLocation Agreement (January 2016).pdf                                 Attorney Client
SWITCH‐AX‐1105886 ‐ SWITCH‐AX‐1105886       2/5/2016 11:07   no Title                                                                                Attorney Client
SWITCH‐AX‐1105887 ‐ SWITCH‐AX‐1105887       2/5/2016 11:07   2015_ghg_report.xlsx                                                                    Attorney Client
SWITCH‐AX‐1105888 ‐ SWITCH‐AX‐1105892       2/5/2016 11:42   no Title                                                                                Attorney Client
SWITCH‐AX‐1105893 ‐ SWITCH‐AX‐1105893       2/5/2016 11:42   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1105894 ‐ SWITCH‐AX‐1105902       2/5/2016 11:42   executed Switch CoLocation Agreement (January 2016).pdf                                 Attorney Client
SWITCH‐AX‐1105903 ‐ SWITCH‐AX‐1105903       2/5/2016 11:42   20160205 Switch Service Order Las Vegas Co‐location Facility.pdf                        Attorney Client
SWITCH‐AX‐1105904 ‐ SWITCH‐AX‐1105904       2/5/2016 12:00   no Title                                                                                Attorney Client;Work Product
SWITCH‐AX‐1105905 ‐ SWITCH‐AX‐1105913       2/5/2016 12:00   Untitled                                                                                Attorney Client;Work Product
SWITCH‐AX‐1105914 ‐ SWITCH‐AX‐1105919       2/5/2016 12:00   Research and Development Agmt Switch Firespotter V1 02‐04‐2016.docx                     Attorney Client;Work Product
SWITCH‐AX‐1105920 ‐ SWITCH‐AX‐1105923       2/5/2016 12:00   Stipulation for Entry of Permanent Injunction 02‐04‐2016.docx                           Attorney Client;Work Product
SWITCH‐AX‐1105924 ‐ SWITCH‐AX‐1105926       2/5/2016 12:00   Proposed Order Granting Stipulation for Entry of Permanent Injunction 02‐04‐2016.docx   Attorney Client;Work Product
SWITCH‐AX‐1105927 ‐ SWITCH‐AX‐1105935       2/5/2016 12:00   Settlement Agreement Switch co Switch V7 02‐04‐16 Switch.docx                           Attorney Client;Work Product
SWITCH‐AX‐1105936 ‐ SWITCH‐AX‐1105938       2/5/2016 12:00   Untitled                                                                                Attorney Client;Work Product
SWITCH‐AX‐1105939 ‐ SWITCH‐AX‐1105942       2/5/2016 12:00   Untitled                                                                                Attorney Client;Work Product
SWITCH‐AX‐1105943 ‐ SWITCH‐AX‐1105948       2/5/2016 12:00   Untitled                                                                                Attorney Client;Work Product
SWITCH‐AX‐1105949 ‐ SWITCH‐AX‐1105956       2/5/2016 12:00   no Title                                                                                Attorney Client
SWITCH‐AX‐1105957 ‐ SWITCH‐AX‐1105957       2/5/2016 12:00   image003.png                                                                            Attorney Client
SWITCH‐AX‐1105958 ‐ SWITCH‐AX‐1105958       2/5/2016 12:00   image004.png                                                                            Attorney Client
SWITCH‐AX‐1105959 ‐ SWITCH‐AX‐1105959       2/5/2016 12:01   no Title                                                                                Attorney Client
SWITCH‐AX‐1105960 ‐ SWITCH‐AX‐1105960       2/5/2016 12:01   ATT00008.htm                                                                            Attorney Client
SWITCH‐AX‐1105961 ‐ SWITCH‐AX‐1105964       2/5/2016 12:01   Stipulation for Entry of Permanent Injunction 02‐04‐2016.docx                           Attorney Client
SWITCH‐AX‐1105965 ‐ SWITCH‐AX‐1105970       2/5/2016 12:01   Untitled                                                                                Attorney Client
SWITCH‐AX‐1105971 ‐ SWITCH‐AX‐1105973       2/5/2016 12:01   Proposed Order Granting Stipulation for Entry of Permanent Injunction 02‐04‐2016.docx   Attorney Client
SWITCH‐AX‐1105974 ‐ SWITCH‐AX‐1105982       2/5/2016 12:01   Untitled                                                                                Attorney Client
SWITCH‐AX‐1105983 ‐ SWITCH‐AX‐1105988       2/5/2016 12:01   Research and Development Agmt Switch Firespotter V1 02‐04‐2016.docx                     Attorney Client




                                                                          EXHIBIT 10, PAGE 2045
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 293 of 829


Bates                                   Document Date        Document Title                                                  Privilege
SWITCH‐AX‐1105989 ‐ SWITCH‐AX‐1105991       2/5/2016 12:01   Untitled                                                        Attorney Client
SWITCH‐AX‐1105992 ‐ SWITCH‐AX‐1106000       2/5/2016 12:01   Settlement Agreement Switch co Switch V7 02‐04‐16 Switch.docx   Attorney Client
SWITCH‐AX‐1106001 ‐ SWITCH‐AX‐1106001       2/5/2016 12:01   ATT00002.htm                                                    Attorney Client
SWITCH‐AX‐1106002 ‐ SWITCH‐AX‐1106002       2/5/2016 12:01   ATT00001.htm                                                    Attorney Client
SWITCH‐AX‐1106003 ‐ SWITCH‐AX‐1106003       2/5/2016 12:01   ATT00007.htm                                                    Attorney Client
SWITCH‐AX‐1106004 ‐ SWITCH‐AX‐1106004       2/5/2016 12:01   ATT00004.htm                                                    Attorney Client
SWITCH‐AX‐1106005 ‐ SWITCH‐AX‐1106005       2/5/2016 12:01   ATT00006.htm                                                    Attorney Client
SWITCH‐AX‐1106006 ‐ SWITCH‐AX‐1106006       2/5/2016 12:01   ATT00003.htm                                                    Attorney Client
SWITCH‐AX‐1106007 ‐ SWITCH‐AX‐1106007       2/5/2016 12:01   ATT00005.htm                                                    Attorney Client
SWITCH‐AX‐1106008 ‐ SWITCH‐AX‐1106011       2/5/2016 12:01   Untitled                                                        Attorney Client
SWITCH‐AX‐1106012 ‐ SWITCH‐AX‐1106015       2/5/2016 12:42   no Title                                                        Attorney Client
SWITCH‐AX‐1106016 ‐ SWITCH‐AX‐1106016       2/5/2016 12:42   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1106017 ‐ SWITCH‐AX‐1106017       2/5/2016 14:34   no Title                                                        Attorney Client
SWITCH‐AX‐1106018 ‐ SWITCH‐AX‐1106018       2/5/2016 14:34   Community Support Policy 02‐10‐14 V5 Switch CURRENT.doc         Attorney Client
SWITCH‐AX‐1106019 ‐ SWITCH‐AX‐1106019       2/5/2016 14:34   C60DDA52‐664D‐484A‐802C‐DE55E3E9AA3C[224].png                   Attorney Client
SWITCH‐AX‐1106020 ‐ SWITCH‐AX‐1106020       2/5/2016 15:03   no Title                                                        Attorney Client
SWITCH‐AX‐1106021 ‐ SWITCH‐AX‐1106021       2/5/2016 15:03   ATT00001.htm                                                    Attorney Client
SWITCH‐AX‐1106022 ‐ SWITCH‐AX‐1106022       2/5/2016 15:03   CONTRIBUTIONS IN AID OF CONSTRUCTION                            Attorney Client
SWITCH‐AX‐1106023 ‐ SWITCH‐AX‐1106023       2/5/2016 15:03   ATT00002.htm                                                    Attorney Client
SWITCH‐AX‐1106024 ‐ SWITCH‐AX‐1106024       2/5/2016 15:03   ATT00003.htm                                                    Attorney Client
SWITCH‐AX‐1106025 ‐ SWITCH‐AX‐1106035       2/5/2016 15:03   CIAC Tax Gross Up Policy law references.docx                    Attorney Client
SWITCH‐AX‐1106036 ‐ SWITCH‐AX‐1106050       2/5/2016 15:03   tariff filing.pdf                                               Attorney Client
SWITCH‐AX‐1106051 ‐ SWITCH‐AX‐1106051       2/5/2016 15:51   no Title                                                        Attorney Client
SWITCH‐AX‐1106052 ‐ SWITCH‐AX‐1106052       2/5/2016 15:51   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1106053 ‐ SWITCH‐AX‐1106059       2/5/2016 15:51   PowerPoint Presentation                                         Attorney Client
SWITCH‐AX‐1106060 ‐ SWITCH‐AX‐1106061       2/5/2016 15:58   no Title                                                        Attorney Client
SWITCH‐AX‐1106062 ‐ SWITCH‐AX‐1106076       2/5/2016 15:58   tariff filing.pdf                                               Attorney Client
SWITCH‐AX‐1106077 ‐ SWITCH‐AX‐1106077       2/5/2016 15:58   ATT00001.htm                                                    Attorney Client
SWITCH‐AX‐1106078 ‐ SWITCH‐AX‐1106088       2/5/2016 15:58   CIAC Tax Gross Up Policy law references.docx                    Attorney Client
SWITCH‐AX‐1106089 ‐ SWITCH‐AX‐1106089       2/5/2016 15:58   ATT00003.htm                                                    Attorney Client
SWITCH‐AX‐1106090 ‐ SWITCH‐AX‐1106090       2/5/2016 15:58   CONTRIBUTIONS IN AID OF CONSTRUCTION                            Attorney Client
SWITCH‐AX‐1106091 ‐ SWITCH‐AX‐1106091       2/5/2016 15:58   ATT00002.htm                                                    Attorney Client
SWITCH‐AX‐1106092 ‐ SWITCH‐AX‐1106093       2/5/2016 16:07   no Title                                                        Attorney Client
SWITCH‐AX‐1106094 ‐ SWITCH‐AX‐1106095       2/5/2016 16:07   Cogent_SM.PDF                                                   Attorney Client
SWITCH‐AX‐1106096 ‐ SWITCH‐AX‐1106096       2/5/2016 16:07   Survey Monkey Orders.msg                                        Attorney Client
SWITCH‐AX‐1106097 ‐ SWITCH‐AX‐1106097       2/5/2016 16:07   Switch_SO (SM exec 8‐11‐15).pdf                                 Attorney Client
SWITCH‐AX‐1106098 ‐ SWITCH‐AX‐1106098       2/5/2016 16:07   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1106099 ‐ SWITCH‐AX‐1106101       2/5/2016 16:07   Zayo_SM.PDF                                                     Attorney Client
SWITCH‐AX‐1106102 ‐ SWITCH‐AX‐1106102       2/5/2016 16:07   image004.png                                                    Attorney Client
SWITCH‐AX‐1106103 ‐ SWITCH‐AX‐1106104       2/5/2016 16:07   RampRate                                                        Attorney Client
SWITCH‐AX‐1106105 ‐ SWITCH‐AX‐1106105       2/5/2016 16:07   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1106106 ‐ SWITCH‐AX‐1106107       2/5/2016 16:07   no Title                                                        Attorney Client
SWITCH‐AX‐1106108 ‐ SWITCH‐AX‐1106108       2/5/2016 16:07   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1106109 ‐ SWITCH‐AX‐1106109       2/5/2016 16:07   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1106110 ‐ SWITCH‐AX‐1106110       2/5/2016 16:07   image004.png                                                    Attorney Client
SWITCH‐AX‐1106111 ‐ SWITCH‐AX‐1106111       2/5/2016 16:07   Survey Monkey Orders.msg                                        Attorney Client




                                                                         EXHIBIT 10, PAGE 2046
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 294 of 829


Bates                                   Document Date        Document Title                                                     Privilege
SWITCH‐AX‐1106112 ‐ SWITCH‐AX‐1106113       2/5/2016 16:07   Cogent_SM.PDF                                                      Attorney Client
SWITCH‐AX‐1106114 ‐ SWITCH‐AX‐1106114       2/5/2016 16:07   Switch_SO (SM exec 8‐11‐15).pdf                                    Attorney Client
SWITCH‐AX‐1106115 ‐ SWITCH‐AX‐1106117       2/5/2016 16:07   Zayo_SM.PDF                                                        Attorney Client
SWITCH‐AX‐1106118 ‐ SWITCH‐AX‐1106119       2/5/2016 16:07   RampRate                                                           Attorney Client
SWITCH‐AX‐1106120 ‐ SWITCH‐AX‐1106121       2/5/2016 16:52   no Title                                                           Attorney Client
SWITCH‐AX‐1106122 ‐ SWITCH‐AX‐1106124       2/5/2016 16:54   no Title                                                           Attorney Client
SWITCH‐AX‐1106125 ‐ SWITCH‐AX‐1106125       2/5/2016 16:54   Collection Report 160205.xls                                       Attorney Client
SWITCH‐AX‐1106126 ‐ SWITCH‐AX‐1106130       2/5/2016 16:59   no Title                                                           Attorney Client
SWITCH‐AX‐1106131 ‐ SWITCH‐AX‐1106139       2/5/2016 16:59   Switch_Colocation Facilities Agreement_Final v5 02 05 2016.docx    Attorney Client
SWITCH‐AX‐1106140 ‐ SWITCH‐AX‐1106140       2/5/2016 16:59   image002.jpg                                                       Attorney Client
SWITCH‐AX‐1106141 ‐ SWITCH‐AX‐1106143       2/5/2016 17:25   no Title                                                           Attorney Client
SWITCH‐AX‐1106144 ‐ SWITCH‐AX‐1106144       2/5/2016 17:25   Switch_SO (SM exec 8‐11‐15).pdf                                    Attorney Client
SWITCH‐AX‐1106145 ‐ SWITCH‐AX‐1106145       2/5/2016 17:25   Survey Monkey Orders.msg                                           Attorney Client
SWITCH‐AX‐1106146 ‐ SWITCH‐AX‐1106148       2/5/2016 17:25   Zayo_SM.PDF                                                        Attorney Client
SWITCH‐AX‐1106149 ‐ SWITCH‐AX‐1106149       2/5/2016 17:25   image004.png                                                       Attorney Client
SWITCH‐AX‐1106150 ‐ SWITCH‐AX‐1106158       2/5/2016 17:25   Spearhead Agreement 15 percent.pdf                                 Attorney Client
SWITCH‐AX‐1106159 ‐ SWITCH‐AX‐1106160       2/5/2016 17:25   Cogent_SM.PDF                                                      Attorney Client
SWITCH‐AX‐1106161 ‐ SWITCH‐AX‐1106162       2/5/2016 17:25   RampRate                                                           Attorney Client
SWITCH‐AX‐1106163 ‐ SWITCH‐AX‐1106163       2/5/2016 17:25   image002.jpg                                                       Attorney Client
SWITCH‐AX‐1106164 ‐ SWITCH‐AX‐1106169       2/5/2016 17:25   (null)                                                             Attorney Client
SWITCH‐AX‐1106170 ‐ SWITCH‐AX‐1106170       2/5/2016 17:25   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1106171 ‐ SWITCH‐AX‐1106171       2/5/2016 17:25   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1106172 ‐ SWITCH‐AX‐1106172       2/5/2016 18:25   no Title                                                           Attorney Client
SWITCH‐AX‐1106173 ‐ SWITCH‐AX‐1106173       2/5/2016 18:25   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1106174 ‐ SWITCH‐AX‐1106174       2/5/2016 18:25   Weekly Purchase Orders Approved 2016.xlsx                          Attorney Client
SWITCH‐AX‐1106175 ‐ SWITCH‐AX‐1106175       2/5/2016 19:14   no Title                                                           Attorney Client
SWITCH‐AX‐1106176 ‐ SWITCH‐AX‐1106176       2/5/2016 19:14   image001.png                                                       Attorney Client
SWITCH‐AX‐1106177 ‐ SWITCH‐AX‐1106179       2/5/2016 19:14   Director of Cloud and Managed Services.JOB DESCRIPTION.2015.docx   Attorney Client
SWITCH‐AX‐1106180 ‐ SWITCH‐AX‐1106180       2/5/2016 19:14   image001.png                                                       Attorney Client
SWITCH‐AX‐1106181 ‐ SWITCH‐AX‐1106181       2/5/2016 19:14   ATT00001.htm                                                       Attorney Client
SWITCH‐AX‐1106182 ‐ SWITCH‐AX‐1106182       2/5/2016 19:14   ATT00002.htm                                                       Attorney Client
SWITCH‐AX‐1106183 ‐ SWITCH‐AX‐1106183       2/5/2016 19:14   ATT00003.htm                                                       Attorney Client
SWITCH‐AX‐1106184 ‐ SWITCH‐AX‐1106185       2/5/2016 19:56   no Title                                                           Attorney Client
SWITCH‐AX‐1106186 ‐ SWITCH‐AX‐1106186       2/5/2016 19:56   14‐9‐SU‐esig‐Thomas‐Morton‐President[11].png                       Attorney Client
SWITCH‐AX‐1106187 ‐ SWITCH‐AX‐1106187       2/5/2016 19:56   Untitled                                                           Attorney Client
SWITCH‐AX‐1106188 ‐ SWITCH‐AX‐1106189       2/5/2016 19:56   no Title                                                           Attorney Client
SWITCH‐AX‐1106190 ‐ SWITCH‐AX‐1106190       2/5/2016 19:56   14‐9‐SU‐esig‐Thomas‐Morton‐President[11].png                       Attorney Client
SWITCH‐AX‐1106191 ‐ SWITCH‐AX‐1106191       2/5/2016 19:56   Untitled                                                           Attorney Client
SWITCH‐AX‐1106192 ‐ SWITCH‐AX‐1106194       2/5/2016 21:51   no Title                                                           Attorney Client
SWITCH‐AX‐1106195 ‐ SWITCH‐AX‐1106203       2/5/2016 21:51   Switch_Colocation Facilities Agreement_Final v5 02 05 2016.docx    Attorney Client
SWITCH‐AX‐1106204 ‐ SWITCH‐AX‐1106204       2/5/2016 21:51   ATT00002.htm                                                       Attorney Client
SWITCH‐AX‐1106205 ‐ SWITCH‐AX‐1106205       2/5/2016 21:51   ATT00003.htm                                                       Attorney Client
SWITCH‐AX‐1106206 ‐ SWITCH‐AX‐1106206       2/5/2016 21:51   image002.jpg                                                       Attorney Client
SWITCH‐AX‐1106207 ‐ SWITCH‐AX‐1106208       2/5/2016 21:51   ATT00001.htm                                                       Attorney Client
SWITCH‐AX‐1106209 ‐ SWITCH‐AX‐1106211       2/5/2016 21:51   no Title                                                           Attorney Client
SWITCH‐AX‐1106212 ‐ SWITCH‐AX‐1106212       2/5/2016 21:51   image002.jpg                                                       Attorney Client




                                                                         EXHIBIT 10, PAGE 2047
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 295 of 829


Bates                                   Document Date        Document Title                                                    Privilege
SWITCH‐AX‐1106213 ‐ SWITCH‐AX‐1106214       2/5/2016 21:51   ATT00001.htm                                                      Attorney Client
SWITCH‐AX‐1106215 ‐ SWITCH‐AX‐1106215       2/5/2016 21:51   ATT00002.htm                                                      Attorney Client
SWITCH‐AX‐1106216 ‐ SWITCH‐AX‐1106216       2/5/2016 21:51   ATT00003.htm                                                      Attorney Client
SWITCH‐AX‐1106217 ‐ SWITCH‐AX‐1106225       2/5/2016 21:51   Switch_Colocation Facilities Agreement_Final v5 02 05 2016.docx   Attorney Client
SWITCH‐AX‐1106226 ‐ SWITCH‐AX‐1106227       2/6/2016 21:30   no Title                                                          Attorney Client
SWITCH‐AX‐1106228 ‐ SWITCH‐AX‐1106229        2/7/2016 7:32   no Title                                                          Attorney Client
SWITCH‐AX‐1106230 ‐ SWITCH‐AX‐1106230        2/7/2016 7:32   14‐9‐SU‐esig‐Thomas‐Morton‐President[11].png                      Attorney Client
SWITCH‐AX‐1106231 ‐ SWITCH‐AX‐1106232        2/7/2016 7:32   no Title                                                          Attorney Client
SWITCH‐AX‐1106233 ‐ SWITCH‐AX‐1106233        2/7/2016 7:32   14‐9‐SU‐esig‐Thomas‐Morton‐President[11].png                      Attorney Client
SWITCH‐AX‐1106234 ‐ SWITCH‐AX‐1106235        2/7/2016 7:41   no Title                                                          Attorney Client
SWITCH‐AX‐1106236 ‐ SWITCH‐AX‐1106236       2/7/2016 21:05   no Title                                                          Attorney Client
SWITCH‐AX‐1106237 ‐ SWITCH‐AX‐1106336       2/7/2016 21:05   2015 William Blair Technology Conference Book.pdf                 Attorney Client
SWITCH‐AX‐1106337 ‐ SWITCH‐AX‐1106339        2/8/2016 8:19   no Title                                                          Attorney Client
SWITCH‐AX‐1106340 ‐ SWITCH‐AX‐1106386        2/8/2016 8:19   Draft‐Transition to Retail Electric Competition.docx              Attorney Client
SWITCH‐AX‐1106387 ‐ SWITCH‐AX‐1106387        2/8/2016 8:19   no Title                                                          Attorney Client
SWITCH‐AX‐1106388 ‐ SWITCH‐AX‐1106388        2/8/2016 9:32   no Title                                                          Attorney Client
SWITCH‐AX‐1106389 ‐ SWITCH‐AX‐1106397        2/8/2016 9:32   Scanned from a Xerox Multifunction Device.pdf                     Attorney Client
SWITCH‐AX‐1106398 ‐ SWITCH‐AX‐1106398        2/8/2016 9:34   no Title                                                          Attorney Client
SWITCH‐AX‐1106399 ‐ SWITCH‐AX‐1106407        2/8/2016 9:34   Scanned from a Xerox Multifunction Device.pdf                     Attorney Client
SWITCH‐AX‐1106408 ‐ SWITCH‐AX‐1106408        2/8/2016 9:34   no Title                                                          Attorney Client
SWITCH‐AX‐1106409 ‐ SWITCH‐AX‐1106417        2/8/2016 9:34   Scanned from a Xerox Multifunction Device.pdf                     Attorney Client
SWITCH‐AX‐1106418 ‐ SWITCH‐AX‐1106419        2/8/2016 9:38   no Title                                                          Attorney Client
SWITCH‐AX‐1106420 ‐ SWITCH‐AX‐1106431        2/8/2016 9:38   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                        Attorney Client
SWITCH‐AX‐1106432 ‐ SWITCH‐AX‐1106432        2/8/2016 9:38   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1106433 ‐ SWITCH‐AX‐1106434        2/8/2016 9:44   no Title                                                          Attorney Client
SWITCH‐AX‐1106435 ‐ SWITCH‐AX‐1106435        2/8/2016 9:44   image002.jpg                                                      Attorney Client
SWITCH‐AX‐1106436 ‐ SWITCH‐AX‐1106444        2/8/2016 9:44   Scanned from a Xerox Multifunction Device.pdf                     Attorney Client
SWITCH‐AX‐1106445 ‐ SWITCH‐AX‐1106469        2/8/2016 9:46   no Title                                                          Attorney Client
SWITCH‐AX‐1106470 ‐ SWITCH‐AX‐1106470        2/8/2016 9:46   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1106471 ‐ SWITCH‐AX‐1106496        2/8/2016 9:47   no Title                                                          Attorney Client
SWITCH‐AX‐1106497 ‐ SWITCH‐AX‐1106497        2/8/2016 9:47   image003.jpg                                                      Attorney Client
SWITCH‐AX‐1106498 ‐ SWITCH‐AX‐1106498       2/8/2016 10:12   no Title                                                          Attorney Client
SWITCH‐AX‐1106499 ‐ SWITCH‐AX‐1106499       2/8/2016 10:12   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1106500 ‐ SWITCH‐AX‐1106544       2/8/2016 10:12   Switch Unit Valuation Report 09‐30‐2015.pdf                       Attorney Client
SWITCH‐AX‐1106545 ‐ SWITCH‐AX‐1106546       2/8/2016 10:36   no Title                                                          Attorney Client
SWITCH‐AX‐1106547 ‐ SWITCH‐AX‐1106547       2/8/2016 10:36   5‐Year Revenues & EBITDA ‐ 02.08.16[1].pdf                        Attorney Client
SWITCH‐AX‐1106548 ‐ SWITCH‐AX‐1106548       2/8/2016 10:36   image001.png                                                      Attorney Client
SWITCH‐AX‐1106549 ‐ SWITCH‐AX‐1106549       2/8/2016 10:36   Rob & TMO Cash Comp.xlsx                                          Attorney Client
SWITCH‐AX‐1106550 ‐ SWITCH‐AX‐1106594       2/8/2016 10:36   Switch Unit Valuation Report 09‐30‐2015.pdf                       Attorney Client
SWITCH‐AX‐1106595 ‐ SWITCH‐AX‐1106596       2/8/2016 10:36   no Title                                                          Attorney Client
SWITCH‐AX‐1106597 ‐ SWITCH‐AX‐1106597       2/8/2016 10:36   image001.png                                                      Attorney Client
SWITCH‐AX‐1106598 ‐ SWITCH‐AX‐1106598       2/8/2016 10:36   5‐Year Revenues & EBITDA ‐ 02.08.16[1].pdf                        Attorney Client
SWITCH‐AX‐1106599 ‐ SWITCH‐AX‐1106599       2/8/2016 10:36   Rob & TMO Cash Comp.xlsx                                          Attorney Client
SWITCH‐AX‐1106600 ‐ SWITCH‐AX‐1106644       2/8/2016 10:36   Switch Unit Valuation Report 09‐30‐2015.pdf                       Attorney Client
SWITCH‐AX‐1106645 ‐ SWITCH‐AX‐1106646       2/8/2016 10:56   no Title                                                          Attorney Client
SWITCH‐AX‐1106647 ‐ SWITCH‐AX‐1106647       2/8/2016 10:56   5‐Year Revenues & EBITDA ‐ v2 02.08.16[1].pdf                     Attorney Client




                                                                          EXHIBIT 10, PAGE 2048
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 296 of 829


Bates                                   Document Date        Document Title                                                                           Privilege
SWITCH‐AX‐1106648 ‐ SWITCH‐AX‐1106648       2/8/2016 10:56   Rob & TMO Cash Comp.xlsx                                                                 Attorney Client
SWITCH‐AX‐1106649 ‐ SWITCH‐AX‐1106649       2/8/2016 10:56   image001.png                                                                             Attorney Client
SWITCH‐AX‐1106650 ‐ SWITCH‐AX‐1106694       2/8/2016 10:56   Switch Unit Valuation Report 09‐30‐2015.pdf                                              Attorney Client
SWITCH‐AX‐1106695 ‐ SWITCH‐AX‐1106695       2/8/2016 11:13   no Title                                                                                 Attorney Client
SWITCH‐AX‐1106696 ‐ SWITCH‐AX‐1106699       2/8/2016 11:13   Switch Release 2‐8‐16 Final.docx                                                         Attorney Client
SWITCH‐AX‐1106700 ‐ SWITCH‐AX‐1106705       2/8/2016 11:21   no Title                                                                                 Attorney Client
SWITCH‐AX‐1106706 ‐ SWITCH‐AX‐1106706       2/8/2016 11:21   image001.gif                                                                             Attorney Client
SWITCH‐AX‐1106707 ‐ SWITCH‐AX‐1106732       2/8/2016 12:01   no Title                                                                                 Attorney Client
SWITCH‐AX‐1106733 ‐ SWITCH‐AX‐1106733       2/8/2016 12:01   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1106734 ‐ SWITCH‐AX‐1106734       2/8/2016 12:07   no Title                                                                                 Attorney Client
SWITCH‐AX‐1106735 ‐ SWITCH‐AX‐1106738       2/8/2016 12:07   Switch Release 2‐8‐16 Final.pdf                                                          Attorney Client
SWITCH‐AX‐1106739 ‐ SWITCH‐AX‐1106739       2/8/2016 12:10   no Title                                                                                 Attorney Client
SWITCH‐AX‐1106740 ‐ SWITCH‐AX‐1106743       2/8/2016 12:10   Switch Release 2‐8‐16 Final.pdf                                                          Attorney Client
SWITCH‐AX‐1106744 ‐ SWITCH‐AX‐1106744       2/8/2016 12:10   no Title                                                                                 Attorney Client
SWITCH‐AX‐1106745 ‐ SWITCH‐AX‐1106748       2/8/2016 12:10   Switch Release 2‐8‐16 Final.pdf                                                          Attorney Client
SWITCH‐AX‐1106749 ‐ SWITCH‐AX‐1106751       2/8/2016 12:28   no Title                                                                                 Attorney Client
SWITCH‐AX‐1106752 ‐ SWITCH‐AX‐1106752       2/8/2016 12:28   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1106753 ‐ SWITCH‐AX‐1106761       2/8/2016 12:28   University Medical Center Colocation Facilities Agreement ‐ Switch signed 2‐8‐2016.pdf   Attorney Client
SWITCH‐AX‐1106762 ‐ SWITCH‐AX‐1106762       2/8/2016 12:32   no Title                                                                                 Attorney Client
SWITCH‐AX‐1106763 ‐ SWITCH‐AX‐1106771       2/8/2016 12:32   University Medical Center Colocation Facilities Agreement ‐ Switch signe....pdf          Attorney Client
SWITCH‐AX‐1106772 ‐ SWITCH‐AX‐1106772       2/8/2016 12:32   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1106773 ‐ SWITCH‐AX‐1106778       2/8/2016 13:02   no Title                                                                                 Attorney Client
SWITCH‐AX‐1106779 ‐ SWITCH‐AX‐1106828       2/8/2016 13:02   _                                                                                        Attorney Client
SWITCH‐AX‐1106829 ‐ SWITCH‐AX‐1106835       2/8/2016 13:03   no Title                                                                                 Attorney Client
SWITCH‐AX‐1106836 ‐ SWITCH‐AX‐1106885       2/8/2016 13:03   _                                                                                        Attorney Client
SWITCH‐AX‐1106886 ‐ SWITCH‐AX‐1106887       2/8/2016 13:04   no Title                                                                                 Attorney Client
SWITCH‐AX‐1106888 ‐ SWITCH‐AX‐1106888       2/8/2016 13:04   image001.png                                                                             Attorney Client
SWITCH‐AX‐1106889 ‐ SWITCH‐AX‐1106891       2/8/2016 13:04   Draft.JOB DESCRIPTION.2016.TMO.DOCX                                                      Attorney Client
SWITCH‐AX‐1106892 ‐ SWITCH‐AX‐1106898       2/8/2016 13:43   no Title                                                                                 Attorney Client
SWITCH‐AX‐1106899 ‐ SWITCH‐AX‐1106906       2/8/2016 13:56   no Title                                                                                 Attorney Client
SWITCH‐AX‐1106907 ‐ SWITCH‐AX‐1106907       2/8/2016 13:59   no Title                                                                                 Attorney Client
SWITCH‐AX‐1106908 ‐ SWITCH‐AX‐1106908       2/8/2016 13:59   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1106909 ‐ SWITCH‐AX‐1106909       2/8/2016 13:59   Weekly Purchase Orders Approved 2016.xlsx                                                Attorney Client
SWITCH‐AX‐1106910 ‐ SWITCH‐AX‐1106910       2/8/2016 14:12   no Title                                                                                 Attorney Client
SWITCH‐AX‐1106911 ‐ SWITCH‐AX‐1106931       2/8/2016 14:12   2016 499Q Worksheet.pdf                                                                  Attorney Client
SWITCH‐AX‐1106932 ‐ SWITCH‐AX‐1106934       2/8/2016 14:12   2016 499 PN.pdf                                                                          Attorney Client
SWITCH‐AX‐1106935 ‐ SWITCH‐AX‐1106942       2/8/2016 14:12   2016 499A.pdf                                                                            Attorney Client
SWITCH‐AX‐1106943 ‐ SWITCH‐AX‐1106943       2/8/2016 14:12   2016 499Q.pdf                                                                            Attorney Client
SWITCH‐AX‐1106944 ‐ SWITCH‐AX‐1106995       2/8/2016 14:12   2016 499A Worksheet.pdf                                                                  Attorney Client
SWITCH‐AX‐1106996 ‐ SWITCH‐AX‐1106998       2/8/2016 14:51   no Title                                                                                 Attorney Client
SWITCH‐AX‐1106999 ‐ SWITCH‐AX‐1106999       2/8/2016 14:51   image003.jpg                                                                             Attorney Client
SWITCH‐AX‐1107000 ‐ SWITCH‐AX‐1107008       2/8/2016 14:51   Colocation Facilities Agreement 04‐29‐2015.docx                                          Attorney Client
SWITCH‐AX‐1107009 ‐ SWITCH‐AX‐1107009       2/8/2016 14:51   image005.jpg                                                                             Attorney Client
SWITCH‐AX‐1107010 ‐ SWITCH‐AX‐1107010       2/8/2016 15:03   no Title                                                                                 Attorney Client
SWITCH‐AX‐1107011 ‐ SWITCH‐AX‐1107011       2/8/2016 15:03   AA ‐ Circuit Inventory                                                                   Attorney Client
SWITCH‐AX‐1107012 ‐ SWITCH‐AX‐1107019       2/8/2016 15:28   no Title                                                                                 Attorney Client




                                                                          EXHIBIT 10, PAGE 2049
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 297 of 829


Bates                                   Document Date        Document Title                                                                   Privilege
SWITCH‐AX‐1107020 ‐ SWITCH‐AX‐1107020       2/8/2016 15:28   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1107021 ‐ SWITCH‐AX‐1107028       2/8/2016 15:31   no Title                                                                         Attorney Client
SWITCH‐AX‐1107029 ‐ SWITCH‐AX‐1107036       2/8/2016 15:33   no Title                                                                         Attorney Client
SWITCH‐AX‐1107037 ‐ SWITCH‐AX‐1107056       2/8/2016 15:33   Microsoft PowerPoint ‐ Switch Reno 100MVA Service Discovery 9‐18‐15 DRAFT.pptx   Attorney Client
SWITCH‐AX‐1107057 ‐ SWITCH‐AX‐1107057       2/8/2016 15:33   image005.jpg                                                                     Attorney Client
SWITCH‐AX‐1107058 ‐ SWITCH‐AX‐1107066       2/8/2016 15:37   no Title                                                                         Attorney Client
SWITCH‐AX‐1107067 ‐ SWITCH‐AX‐1107067       2/8/2016 15:37   image002.jpg                                                                     Attorney Client
SWITCH‐AX‐1107068 ‐ SWITCH‐AX‐1107070       2/8/2016 15:37   HVD Exhibits 12‐10‐15.xlsx                                                       Attorney Client
SWITCH‐AX‐1107071 ‐ SWITCH‐AX‐1107082       2/8/2016 15:59   no Title                                                                         Attorney Client
SWITCH‐AX‐1107083 ‐ SWITCH‐AX‐1107091       2/8/2016 15:59   Colocation Facilities Agreement 04‐29‐2015.docx                                  Attorney Client
SWITCH‐AX‐1107092 ‐ SWITCH‐AX‐1107094       2/8/2016 16:20   no Title                                                                         Attorney Client
SWITCH‐AX‐1107095 ‐ SWITCH‐AX‐1107095       2/8/2016 16:20   Collection Report 160208.xls                                                     Attorney Client
SWITCH‐AX‐1107096 ‐ SWITCH‐AX‐1107097       2/8/2016 16:44   no Title                                                                         Attorney Client
SWITCH‐AX‐1107098 ‐ SWITCH‐AX‐1107098       2/8/2016 16:44   image002.jpg                                                                     Attorney Client
SWITCH‐AX‐1107099 ‐ SWITCH‐AX‐1107099       2/8/2016 16:44   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1107100 ‐ SWITCH‐AX‐1107102       2/8/2016 17:16   no Title                                                                         Attorney Client
SWITCH‐AX‐1107103 ‐ SWITCH‐AX‐1107103       2/8/2016 17:16   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1107104 ‐ SWITCH‐AX‐1107104       2/8/2016 17:16   Power Usage Entry.xlsx                                                           Attorney Client
SWITCH‐AX‐1107105 ‐ SWITCH‐AX‐1107105       2/8/2016 17:16   Power Usage Analysis Q4 2015.xlsx                                                Attorney Client
SWITCH‐AX‐1107106 ‐ SWITCH‐AX‐1107106       2/8/2016 17:16   Power Usage Analysis Q4 2015.xlsx                                                Attorney Client
SWITCH‐AX‐1107107 ‐ SWITCH‐AX‐1107115       2/8/2016 17:23   no Title                                                                         Attorney Client
SWITCH‐AX‐1107116 ‐ SWITCH‐AX‐1107116       2/8/2016 17:23   image002.jpg                                                                     Attorney Client
SWITCH‐AX‐1107117 ‐ SWITCH‐AX‐1107117       2/8/2016 17:32   no Title                                                                         Attorney Client
SWITCH‐AX‐1107118 ‐ SWITCH‐AX‐1107118       2/8/2016 17:32   image001.png                                                                     Attorney Client
SWITCH‐AX‐1107119 ‐ SWITCH‐AX‐1107121       2/8/2016 17:32   DRAFT.EVP.Offer Letter 02‐08‐2016.docx                                           Attorney Client
SWITCH‐AX‐1107122 ‐ SWITCH‐AX‐1107124       2/8/2016 17:32   Draft.JOB DESCRIPTION.2016.TMO.DOCX                                              Attorney Client
SWITCH‐AX‐1107125 ‐ SWITCH‐AX‐1107125       2/8/2016 17:48   no Title                                                                         Attorney Client
SWITCH‐AX‐1107126 ‐ SWITCH‐AX‐1107126       2/8/2016 17:48   image001.png                                                                     Attorney Client
SWITCH‐AX‐1107127 ‐ SWITCH‐AX‐1107129       2/8/2016 17:48   Draft.JOB DESCRIPTION.2016.TMO[2].docx                                           Attorney Client
SWITCH‐AX‐1107130 ‐ SWITCH‐AX‐1107131       2/8/2016 17:59   no Title                                                                         Attorney Client
SWITCH‐AX‐1107132 ‐ SWITCH‐AX‐1107132       2/8/2016 17:59   image002.jpg                                                                     Attorney Client
SWITCH‐AX‐1107133 ‐ SWITCH‐AX‐1107133       2/8/2016 17:59   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1107134 ‐ SWITCH‐AX‐1107135       2/8/2016 17:59   no Title                                                                         Attorney Client
SWITCH‐AX‐1107136 ‐ SWITCH‐AX‐1107136       2/8/2016 17:59   image002.jpg                                                                     Attorney Client
SWITCH‐AX‐1107137 ‐ SWITCH‐AX‐1107137       2/8/2016 17:59   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1107138 ‐ SWITCH‐AX‐1107138       2/8/2016 18:02   no Title                                                                         Attorney Client
SWITCH‐AX‐1107139 ‐ SWITCH‐AX‐1107141       2/8/2016 18:02   DeanNelson.EVP.Offer Letter 02‐08‐2016.pdf                                       Attorney Client
SWITCH‐AX‐1107142 ‐ SWITCH‐AX‐1107142       2/8/2016 18:02   image001.png                                                                     Attorney Client
SWITCH‐AX‐1107143 ‐ SWITCH‐AX‐1107145       2/8/2016 18:02   EVP.JOB DESCRIPTION.2.2016..docx                                                 Attorney Client
SWITCH‐AX‐1107146 ‐ SWITCH‐AX‐1107152        2/9/2016 8:22   no Title                                                                         Attorney Client
SWITCH‐AX‐1107153 ‐ SWITCH‐AX‐1107153        2/9/2016 8:22   2015 Renewals.xlsx                                                               Attorney Client
SWITCH‐AX‐1107154 ‐ SWITCH‐AX‐1107154        2/9/2016 8:22   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1107155 ‐ SWITCH‐AX‐1107156        2/9/2016 8:43   no Title                                                                         Attorney Client
SWITCH‐AX‐1107157 ‐ SWITCH‐AX‐1107157        2/9/2016 8:43   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1107158 ‐ SWITCH‐AX‐1107167        2/9/2016 8:52   no Title                                                                         Attorney Client
SWITCH‐AX‐1107168 ‐ SWITCH‐AX‐1107168        2/9/2016 8:52   image002.jpg                                                                     Attorney Client




                                                                         EXHIBIT 10, PAGE 2050
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 298 of 829


Bates                                   Document Date        Document Title                                                                           Privilege
SWITCH‐AX‐1107169 ‐ SWITCH‐AX‐1107178        2/9/2016 8:52   no Title                                                                                 Attorney Client
SWITCH‐AX‐1107179 ‐ SWITCH‐AX‐1107179        2/9/2016 8:52   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1107180 ‐ SWITCH‐AX‐1107182       2/9/2016 10:17   no Title                                                                                 Attorney Client
SWITCH‐AX‐1107183 ‐ SWITCH‐AX‐1107183       2/9/2016 10:17   image003.jpg                                                                             Attorney Client
SWITCH‐AX‐1107184 ‐ SWITCH‐AX‐1107190       2/9/2016 14:17   no Title                                                                                 Attorney Client
SWITCH‐AX‐1107191 ‐ SWITCH‐AX‐1107240       2/9/2016 14:17   _                                                                                        Attorney Client
SWITCH‐AX‐1107241 ‐ SWITCH‐AX‐1107247       2/9/2016 14:25   no Title                                                                                 Attorney Client
SWITCH‐AX‐1107248 ‐ SWITCH‐AX‐1107255       2/9/2016 14:31   no Title                                                                                 Attorney Client
SWITCH‐AX‐1107256 ‐ SWITCH‐AX‐1107260       2/9/2016 14:31   GRANT OF EASEMENT                                                                        Attorney Client
SWITCH‐AX‐1107261 ‐ SWITCH‐AX‐1107267       2/9/2016 15:58   no Title                                                                                 Attorney Client
SWITCH‐AX‐1107268 ‐ SWITCH‐AX‐1107275       2/9/2016 16:00   no Title                                                                                 Attorney Client
SWITCH‐AX‐1107276 ‐ SWITCH‐AX‐1107276       2/9/2016 16:03   Carrier Tax 160301.xlsx                                                                  Attorney Client
SWITCH‐AX‐1107277 ‐ SWITCH‐AX‐1107277       2/9/2016 16:32   no Title                                                                                 Attorney Client;Work Product
SWITCH‐AX‐1107278 ‐ SWITCH‐AX‐1107284       2/9/2016 16:32   Redline Research and Development Agmt Switch Firespotter V2 to V3 02‐09‐2016.docx        Attorney Client;Work Product
SWITCH‐AX‐1107285 ‐ SWITCH‐AX‐1107298       2/9/2016 16:32   Redline Settlement Agreement Switch co Switch V8 to V9 02‐09‐16 Switch.docx              Attorney Client;Work Product
SWITCH‐AX‐1107299 ‐ SWITCH‐AX‐1107301       2/9/2016 16:32   Redline Proposed Order Granting Stip for Entry of Perm Injct. V2 to V3 02‐09‐2016.docx   Attorney Client;Work Product
SWITCH‐AX‐1107302 ‐ SWITCH‐AX‐1107305       2/9/2016 16:32   Redline Stipulation for Entry of Permanent Injunction V2 to V3 02‐09‐2016.docx           Attorney Client;Work Product
SWITCH‐AX‐1107306 ‐ SWITCH‐AX‐1107308       2/9/2016 16:44   no Title                                                                                 Attorney Client
SWITCH‐AX‐1107309 ‐ SWITCH‐AX‐1107309       2/9/2016 16:44   Collection Report 160209.xls                                                             Attorney Client
SWITCH‐AX‐1107310 ‐ SWITCH‐AX‐1107316       2/9/2016 17:07   no Title                                                                                 Attorney Client
SWITCH‐AX‐1107317 ‐ SWITCH‐AX‐1107317       2/9/2016 17:07   image003.jpg                                                                             Attorney Client
SWITCH‐AX‐1107318 ‐ SWITCH‐AX‐1107325       2/9/2016 17:09   no Title                                                                                 Attorney Client
SWITCH‐AX‐1107326 ‐ SWITCH‐AX‐1107326       2/9/2016 17:09   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1107327 ‐ SWITCH‐AX‐1107334       2/9/2016 17:10   no Title                                                                                 Attorney Client
SWITCH‐AX‐1107335 ‐ SWITCH‐AX‐1107335       2/9/2016 17:10   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1107336 ‐ SWITCH‐AX‐1107344       2/9/2016 17:11   no Title                                                                                 Attorney Client
SWITCH‐AX‐1107345 ‐ SWITCH‐AX‐1107345       2/9/2016 17:11   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1107346 ‐ SWITCH‐AX‐1107352       2/9/2016 17:13   no Title                                                                                 Attorney Client
SWITCH‐AX‐1107353 ‐ SWITCH‐AX‐1107353       2/9/2016 17:13   image003.jpg                                                                             Attorney Client
SWITCH‐AX‐1107354 ‐ SWITCH‐AX‐1107357       2/9/2016 17:14   no Title                                                                                 Attorney Client
SWITCH‐AX‐1107358 ‐ SWITCH‐AX‐1107358       2/9/2016 17:14   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1107359 ‐ SWITCH‐AX‐1107379       2/9/2016 17:14   Zayo Reno invoices Aug 2015‐Jan 2016.pdf                                                 Attorney Client
SWITCH‐AX‐1107380 ‐ SWITCH‐AX‐1107380       2/9/2016 17:14   image003.jpg                                                                             Attorney Client
SWITCH‐AX‐1107381 ‐ SWITCH‐AX‐1107381       2/9/2016 17:14   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1107382 ‐ SWITCH‐AX‐1107385       2/9/2016 17:36   no Title                                                                                 Attorney Client
SWITCH‐AX‐1107386 ‐ SWITCH‐AX‐1107386       2/9/2016 17:36   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1107387 ‐ SWITCH‐AX‐1107387       2/9/2016 17:36   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1107388 ‐ SWITCH‐AX‐1107388       2/9/2016 17:36   image003.png                                                                             Attorney Client
SWITCH‐AX‐1107389 ‐ SWITCH‐AX‐1107389       2/9/2016 17:36   image003.jpg                                                                             Attorney Client
SWITCH‐AX‐1107390 ‐ SWITCH‐AX‐1107390       2/9/2016 17:36   image004.jpg                                                                             Attorney Client
SWITCH‐AX‐1107391 ‐ SWITCH‐AX‐1107392       2/9/2016 17:36   Scanned from a Xerox Multifunction Device.pdf                                            Attorney Client
SWITCH‐AX‐1107393 ‐ SWITCH‐AX‐1107394       2/9/2016 17:36   RE_ Experian AVPN Agreement.msg                                                          Attorney Client
SWITCH‐AX‐1107395 ‐ SWITCH‐AX‐1107395       2/9/2016 17:44   no Title                                                                                 Attorney Client
SWITCH‐AX‐1107396 ‐ SWITCH‐AX‐1107396       2/9/2016 17:44   C789‐07‐002‐C.pdf                                                                        Attorney Client
SWITCH‐AX‐1107397 ‐ SWITCH‐AX‐1107404       2/9/2016 17:44   C789‐07‐001‐M.pdf                                                                        Attorney Client
SWITCH‐AX‐1107405 ‐ SWITCH‐AX‐1107405       2/9/2016 17:44   RampRate                                                                                 Attorney Client




                                                                          EXHIBIT 10, PAGE 2051
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 299 of 829


Bates                                   Document Date        Document Title                                                             Privilege
SWITCH‐AX‐1107406 ‐ SWITCH‐AX‐1107415       2/9/2016 17:44   RE_ Switch Contact_Info.msg                                                Attorney Client
SWITCH‐AX‐1107416 ‐ SWITCH‐AX‐1107416       2/9/2016 17:44   no Title                                                                   Attorney Client
SWITCH‐AX‐1107417 ‐ SWITCH‐AX‐1107426       2/9/2016 17:44   RE_ Switch Contact_Info.msg                                                Attorney Client
SWITCH‐AX‐1107427 ‐ SWITCH‐AX‐1107427       2/9/2016 17:44   C789‐07‐002‐C.pdf                                                          Attorney Client
SWITCH‐AX‐1107428 ‐ SWITCH‐AX‐1107435       2/9/2016 17:44   C789‐07‐001‐M.pdf                                                          Attorney Client
SWITCH‐AX‐1107436 ‐ SWITCH‐AX‐1107436       2/9/2016 17:44   RampRate                                                                   Attorney Client
SWITCH‐AX‐1107437 ‐ SWITCH‐AX‐1107438       2/9/2016 17:57   no Title                                                                   Attorney Client
SWITCH‐AX‐1107439 ‐ SWITCH‐AX‐1107439       2/9/2016 17:57   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1107440 ‐ SWITCH‐AX‐1107446       2/9/2016 17:57   no Title                                                                   Attorney Client
SWITCH‐AX‐1107447 ‐ SWITCH‐AX‐1107448       2/9/2016 17:58   no Title                                                                   Attorney Client
SWITCH‐AX‐1107449 ‐ SWITCH‐AX‐1107449       2/9/2016 17:58   image004.jpg                                                               Attorney Client
SWITCH‐AX‐1107450 ‐ SWITCH‐AX‐1107451       2/9/2016 17:59   no Title                                                                   Attorney Client
SWITCH‐AX‐1107452 ‐ SWITCH‐AX‐1107452       2/9/2016 17:59   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1107453 ‐ SWITCH‐AX‐1107455       2/9/2016 18:00   no Title                                                                   Attorney Client
SWITCH‐AX‐1107456 ‐ SWITCH‐AX‐1107456       2/9/2016 18:00   image005.jpg                                                               Attorney Client
SWITCH‐AX‐1107457 ‐ SWITCH‐AX‐1107459       2/9/2016 18:00   no Title                                                                   Attorney Client
SWITCH‐AX‐1107460 ‐ SWITCH‐AX‐1107460       2/9/2016 18:00   image005.jpg                                                               Attorney Client
SWITCH‐AX‐1107461 ‐ SWITCH‐AX‐1107463       2/9/2016 18:01   no Title                                                                   Attorney Client
SWITCH‐AX‐1107464 ‐ SWITCH‐AX‐1107464       2/9/2016 18:01   image002.jpg                                                               Attorney Client
SWITCH‐AX‐1107465 ‐ SWITCH‐AX‐1107465       2/9/2016 19:22   no Title                                                                   Attorney Client
SWITCH‐AX‐1107466 ‐ SWITCH‐AX‐1107472       2/9/2016 19:22   Conduit Use Agreement ‐ CCC Switch V4 02‐04‐15 Switch (3).docx             Attorney Client
SWITCH‐AX‐1107473 ‐ SWITCH‐AX‐1107473       2/9/2016 19:22   image001.png                                                               Attorney Client
SWITCH‐AX‐1107474 ‐ SWITCH‐AX‐1107474       2/9/2016 20:39   no Title                                                                   Attorney Client
SWITCH‐AX‐1107475 ‐ SWITCH‐AX‐1107481       2/9/2016 20:39   Conduit Use Agreement ‐ CCC Switch V5 02‐09‐16.docx                        Attorney Client
SWITCH‐AX‐1107482 ‐ SWITCH‐AX‐1107482       2/9/2016 20:39   no Title                                                                   Attorney Client
SWITCH‐AX‐1107483 ‐ SWITCH‐AX‐1107489       2/9/2016 20:39   Conduit Use Agreement ‐ CCC Switch V5 02‐09‐16.docx                        Attorney Client
SWITCH‐AX‐1107490 ‐ SWITCH‐AX‐1107493       2/9/2016 20:39   no Title                                                                   Attorney Client
SWITCH‐AX‐1107494 ‐ SWITCH‐AX‐1107494       2/9/2016 20:39   CC Com ‐ Switch Conduit Agreement....msg                                   Attorney Client
SWITCH‐AX‐1107495 ‐ SWITCH‐AX‐1107495       2/9/2016 20:39   Conduit Use Agreement ‐ CCC Switch V5 02‐09‐16.docx                        Attorney Client
SWITCH‐AX‐1107496 ‐ SWITCH‐AX‐1107496       2/9/2016 21:38   no Title                                                                   Attorney Client
SWITCH‐AX‐1107497 ‐ SWITCH‐AX‐1107503       2/9/2016 21:38   Conduit Use Agreement ‐ CCC Switch V5 02‐09‐16.docx                        Attorney Client
SWITCH‐AX‐1107504 ‐ SWITCH‐AX‐1107504       2/9/2016 21:38   no Title                                                                   Attorney Client
SWITCH‐AX‐1107505 ‐ SWITCH‐AX‐1107511       2/9/2016 21:38   Conduit Use Agreement ‐ CCC Switch V5 02‐09‐16.docx                        Attorney Client
SWITCH‐AX‐1107512 ‐ SWITCH‐AX‐1107514       2/10/2016 0:24   no Title                                                                   Attorney Client
SWITCH‐AX‐1107515 ‐ SWITCH‐AX‐1107517       2/10/2016 0:24   no Title                                                                   Attorney Client
SWITCH‐AX‐1107518 ‐ SWITCH‐AX‐1107520       2/10/2016 0:24   no Title                                                                   Attorney Client
SWITCH‐AX‐1107521 ‐ SWITCH‐AX‐1107523       2/10/2016 0:24   no Title                                                                   Attorney Client
SWITCH‐AX‐1107524 ‐ SWITCH‐AX‐1107526       2/10/2016 0:24   no Title                                                                   Attorney Client
SWITCH‐AX‐1107527 ‐ SWITCH‐AX‐1107529       2/10/2016 0:24   no Title                                                                   Attorney Client
SWITCH‐AX‐1107530 ‐ SWITCH‐AX‐1107532       2/10/2016 0:24   no Title                                                                   Attorney Client
SWITCH‐AX‐1107533 ‐ SWITCH‐AX‐1107535       2/10/2016 0:24   no Title                                                                   Attorney Client
SWITCH‐AX‐1107536 ‐ SWITCH‐AX‐1107536       2/10/2016 8:53   no Title                                                                   Attorney Client
SWITCH‐AX‐1107537 ‐ SWITCH‐AX‐1107537       2/10/2016 8:53   14‐9‐SU‐esig‐RElliott[2][100].png                                          Attorney Client
SWITCH‐AX‐1107538 ‐ SWITCH‐AX‐1107538       2/10/2016 8:53   image001.png                                                               Attorney Client
SWITCH‐AX‐1107539 ‐ SWITCH‐AX‐1107539       2/10/2016 9:55   no Title                                                                   Attorney Client;Work Product
SWITCH‐AX‐1107540 ‐ SWITCH‐AX‐1107542       2/10/2016 9:55   Proposed Order Granting Stip for Entry of Perm Injct. V3 02‐09‐2016.docx   Attorney Client;Work Product




                                                                          EXHIBIT 10, PAGE 2052
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 300 of 829


Bates                                   Document Date         Document Title                                                                           Privilege
SWITCH‐AX‐1107543 ‐ SWITCH‐AX‐1107556        2/10/2016 9:55   Redline Settlement Agreement Switch co Switch V8 to V9 02‐09‐16 Switch.docx              Attorney Client;Work Product
SWITCH‐AX‐1107557 ‐ SWITCH‐AX‐1107562        2/10/2016 9:55   Research and Development Agmt Switch Firespotter V3 02‐09‐2016.docx                      Attorney Client;Work Product
SWITCH‐AX‐1107563 ‐ SWITCH‐AX‐1107576        2/10/2016 9:55   Settlement Agreement Switch co Switch V9 02‐09‐16 Switch.docx                            Attorney Client;Work Product
SWITCH‐AX‐1107577 ‐ SWITCH‐AX‐1107582        2/10/2016 9:55   Redline Research and Development Agmt Switch Firespotter V2 to V3 02‐09‐2016.docx        Attorney Client;Work Product
SWITCH‐AX‐1107583 ‐ SWITCH‐AX‐1107586        2/10/2016 9:55   Stipulation for Entry of Permanent Injunction V3 02‐09‐2016.docx                         Attorney Client;Work Product
SWITCH‐AX‐1107587 ‐ SWITCH‐AX‐1107590        2/10/2016 9:55   Redline Stipulation for Entry of Permanent Injunction V2 to V3 02‐09‐2016.docx           Attorney Client;Work Product
SWITCH‐AX‐1107591 ‐ SWITCH‐AX‐1107593        2/10/2016 9:55   Redline Proposed Order Granting Stip for Entry of Perm Injct. V2 to V3 02‐09‐2016.docx   Attorney Client;Work Product
SWITCH‐AX‐1107594 ‐ SWITCH‐AX‐1107594        2/10/2016 9:59   no Title                                                                                 Attorney Client;Work Product
SWITCH‐AX‐1107595 ‐ SWITCH‐AX‐1107600        2/10/2016 9:59   Research and Development Agmt Switch Firespotter V3 02‐09‐2016.docx                      Attorney Client;Work Product
SWITCH‐AX‐1107601 ‐ SWITCH‐AX‐1107614        2/10/2016 9:59   Settlement Agreement Switch co Switch V9 02‐09‐16 Switch.docx                            Attorney Client;Work Product
SWITCH‐AX‐1107615 ‐ SWITCH‐AX‐1107618        2/10/2016 9:59   Redline Stipulation for Entry of Permanent Injunction V2 to V3 02‐09‐2016.docx           Attorney Client;Work Product
SWITCH‐AX‐1107619 ‐ SWITCH‐AX‐1107632        2/10/2016 9:59   Redline Settlement Agreement Switch co Switch V8 to V9 02‐09‐16 Switch.docx              Attorney Client;Work Product
SWITCH‐AX‐1107633 ‐ SWITCH‐AX‐1107635        2/10/2016 9:59   Redline Proposed Order Granting Stip for Entry of Perm Injct. V2 to V3 02‐09‐2016.docx   Attorney Client;Work Product
SWITCH‐AX‐1107636 ‐ SWITCH‐AX‐1107638        2/10/2016 9:59   Proposed Order Granting Stip for Entry of Perm Injct. V3 02‐09‐2016.docx                 Attorney Client;Work Product
SWITCH‐AX‐1107639 ‐ SWITCH‐AX‐1107644        2/10/2016 9:59   Redline Research and Development Agmt Switch Firespotter V2 to V3 02‐09‐2016.docx        Attorney Client;Work Product
SWITCH‐AX‐1107645 ‐ SWITCH‐AX‐1107648        2/10/2016 9:59   Stipulation for Entry of Permanent Injunction V3 02‐09‐2016.docx                         Attorney Client;Work Product
SWITCH‐AX‐1107649 ‐ SWITCH‐AX‐1107660       2/10/2016 10:23   no Title                                                                                 Attorney Client
SWITCH‐AX‐1107661 ‐ SWITCH‐AX‐1107673       2/10/2016 10:23   U401‐07‐001‐M (current version).pdf                                                      Attorney Client
SWITCH‐AX‐1107674 ‐ SWITCH‐AX‐1107674       2/10/2016 10:23   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1107675 ‐ SWITCH‐AX‐1107676       2/10/2016 10:23   B454‐07‐013‐E.PDF                                                                        Attorney Client
SWITCH‐AX‐1107677 ‐ SWITCH‐AX‐1107680       2/10/2016 10:29   no Title                                                                                 Attorney Client
SWITCH‐AX‐1107681 ‐ SWITCH‐AX‐1107681       2/10/2016 10:29   LOAforSwitchCommunicationsGroup1‐300038040.docx                                          Attorney Client
SWITCH‐AX‐1107682 ‐ SWITCH‐AX‐1107682       2/10/2016 10:29   image003.jpg                                                                             Attorney Client
SWITCH‐AX‐1107683 ‐ SWITCH‐AX‐1107683       2/10/2016 10:29   LOAforSwitchCommunicationsGroup1‐300038042.docx                                          Attorney Client
SWITCH‐AX‐1107684 ‐ SWITCH‐AX‐1107685       2/10/2016 10:29   Cogent Letter of Authorization ‐ Switch Communications Group ‐ 1‐300038042.msg           Attorney Client
SWITCH‐AX‐1107686 ‐ SWITCH‐AX‐1107687       2/10/2016 10:29   Cogent Letter of Authorization ‐ Switch Communications Group ‐ 1‐300038040.msg           Attorney Client
SWITCH‐AX‐1107688 ‐ SWITCH‐AX‐1107688       2/10/2016 10:29   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1107689 ‐ SWITCH‐AX‐1107689       2/10/2016 10:29   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1107690 ‐ SWITCH‐AX‐1107690       2/10/2016 10:32   no Title                                                                                 Attorney Client
SWITCH‐AX‐1107691 ‐ SWITCH‐AX‐1107696       2/10/2016 10:39   no Title                                                                                 Attorney Client
SWITCH‐AX‐1107697 ‐ SWITCH‐AX‐1107697       2/10/2016 10:39   image002.png                                                                             Attorney Client
SWITCH‐AX‐1107698 ‐ SWITCH‐AX‐1107700       2/10/2016 10:42   no Title                                                                                 Attorney Client
SWITCH‐AX‐1107701 ‐ SWITCH‐AX‐1107703       2/10/2016 10:42   Tier Elite Registration Cert. 85232439.pdf                                               Attorney Client
SWITCH‐AX‐1107704 ‐ SWITCH‐AX‐1107704       2/10/2016 10:42   image003.png                                                                             Attorney Client
SWITCH‐AX‐1107705 ‐ SWITCH‐AX‐1107830       2/10/2016 10:42   1534148‐C.01A Petition to Cancel Reg N.PDF                                               Attorney Client
SWITCH‐AX‐1107831 ‐ SWITCH‐AX‐1107833       2/10/2016 10:42   Tier 5 Registration Certificate 12‐08‐2015.pdf                                           Attorney Client
SWITCH‐AX‐1107834 ‐ SWITCH‐AX‐1107958       2/10/2016 10:42   1534059‐C.01A Petition to Cancel Reg N.PDF                                               Attorney Client
SWITCH‐AX‐1107959 ‐ SWITCH‐AX‐1107966       2/10/2016 10:49   no Title                                                                                 Attorney Client
SWITCH‐AX‐1107967 ‐ SWITCH‐AX‐1107967       2/10/2016 10:49   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1107968 ‐ SWITCH‐AX‐1107976       2/10/2016 10:55   no Title                                                                                 Attorney Client
SWITCH‐AX‐1107977 ‐ SWITCH‐AX‐1107977       2/10/2016 10:55   image004.jpg                                                                             Attorney Client
SWITCH‐AX‐1107978 ‐ SWITCH‐AX‐1107978       2/10/2016 10:57   no Title                                                                                 Attorney Client
SWITCH‐AX‐1107979 ‐ SWITCH‐AX‐1107979       2/10/2016 10:57   GRANT OF EASEMENT                                                                        Attorney Client
SWITCH‐AX‐1107980 ‐ SWITCH‐AX‐1108007       2/10/2016 11:11   no Title                                                                                 Attorney Client
SWITCH‐AX‐1108008 ‐ SWITCH‐AX‐1108008       2/10/2016 11:11   image003.png                                                                             Attorney Client
SWITCH‐AX‐1108009 ‐ SWITCH‐AX‐1108015       2/10/2016 11:11   Referral Program Agreement TDF (CCS)‐signed.pdf                                          Attorney Client




                                                                           EXHIBIT 10, PAGE 2053
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 301 of 829


Bates                                   Document Date         Document Title                                                               Privilege
SWITCH‐AX‐1108016 ‐ SWITCH‐AX‐1108043       2/10/2016 11:11   no Title                                                                     Attorney Client
SWITCH‐AX‐1108044 ‐ SWITCH‐AX‐1108050       2/10/2016 11:11   Referral Program Agreement TDF (CCS)‐signed.pdf                              Attorney Client
SWITCH‐AX‐1108051 ‐ SWITCH‐AX‐1108051       2/10/2016 11:11   image003.png                                                                 Attorney Client
SWITCH‐AX‐1108052 ‐ SWITCH‐AX‐1108079       2/10/2016 11:30   no Title                                                                     Attorney Client
SWITCH‐AX‐1108080 ‐ SWITCH‐AX‐1108080       2/10/2016 11:30   image003.png                                                                 Attorney Client
SWITCH‐AX‐1108081 ‐ SWITCH‐AX‐1108081       2/10/2016 11:30   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1108082 ‐ SWITCH‐AX‐1108110       2/10/2016 11:34   no Title                                                                     Attorney Client
SWITCH‐AX‐1108111 ‐ SWITCH‐AX‐1108111       2/10/2016 11:34   image006.jpg                                                                 Attorney Client
SWITCH‐AX‐1108112 ‐ SWITCH‐AX‐1108112       2/10/2016 11:34   image003.png                                                                 Attorney Client
SWITCH‐AX‐1108113 ‐ SWITCH‐AX‐1108121       2/10/2016 12:09   no Title                                                                     Attorney Client
SWITCH‐AX‐1108122 ‐ SWITCH‐AX‐1108122       2/10/2016 12:09   image002.jpg                                                                 Attorney Client
SWITCH‐AX‐1108123 ‐ SWITCH‐AX‐1108123       2/10/2016 12:52   no Title                                                                     Attorney Client
SWITCH‐AX‐1108124 ‐ SWITCH‐AX‐1108124       2/10/2016 12:52   B705‐08‐002‐C.pdf                                                            Attorney Client
SWITCH‐AX‐1108125 ‐ SWITCH‐AX‐1108125       2/10/2016 12:52   B705‐08‐001‐M.pdf                                                            Attorney Client
SWITCH‐AX‐1108126 ‐ SWITCH‐AX‐1108126       2/10/2016 12:52   BPP‐091115‐116 Mosaic Networx Solutions, LLC.pdf                             Attorney Client
SWITCH‐AX‐1108127 ‐ SWITCH‐AX‐1108127       2/10/2016 12:52   RampRate                                                                     Attorney Client
SWITCH‐AX‐1108128 ‐ SWITCH‐AX‐1108128       2/10/2016 12:52   no Title                                                                     Attorney Client
SWITCH‐AX‐1108129 ‐ SWITCH‐AX‐1108136       2/10/2016 12:52   BPP‐091115‐116 Mosaic Networx Solutions, LLC.pdf                             Attorney Client
SWITCH‐AX‐1108137 ‐ SWITCH‐AX‐1108137       2/10/2016 12:52   RampRate                                                                     Attorney Client
SWITCH‐AX‐1108138 ‐ SWITCH‐AX‐1108138       2/10/2016 12:52   B705‐08‐002‐C.pdf                                                            Attorney Client
SWITCH‐AX‐1108139 ‐ SWITCH‐AX‐1108146       2/10/2016 12:52   B705‐08‐001‐M.pdf                                                            Attorney Client
SWITCH‐AX‐1108147 ‐ SWITCH‐AX‐1108156       2/10/2016 13:22   no Title                                                                     Attorney Client
SWITCH‐AX‐1108157 ‐ SWITCH‐AX‐1108157       2/10/2016 13:22   image002.jpg                                                                 Attorney Client
SWITCH‐AX‐1108158 ‐ SWITCH‐AX‐1108167       2/10/2016 13:23   no Title                                                                     Attorney Client
SWITCH‐AX‐1108168 ‐ SWITCH‐AX‐1108168       2/10/2016 13:23   image004.jpg                                                                 Attorney Client
SWITCH‐AX‐1108169 ‐ SWITCH‐AX‐1108169       2/10/2016 13:23   image006.jpg                                                                 Attorney Client
SWITCH‐AX‐1108170 ‐ SWITCH‐AX‐1108170       2/10/2016 13:26   no Title                                                                     Attorney Client
SWITCH‐AX‐1108171 ‐ SWITCH‐AX‐1108171       2/10/2016 13:26   C732‐07‐002‐C.pdf                                                            Attorney Client
SWITCH‐AX‐1108172 ‐ SWITCH‐AX‐1108179       2/10/2016 13:26   BPP‐100713‐071 J&N Communications (Nicole Folino ‐ Referral Agreement).pdf   Attorney Client
SWITCH‐AX‐1108180 ‐ SWITCH‐AX‐1108187       2/10/2016 13:26   C732‐07‐001‐M.pdf                                                            Attorney Client
SWITCH‐AX‐1108188 ‐ SWITCH‐AX‐1108188       2/10/2016 13:26   RampRate                                                                     Attorney Client
SWITCH‐AX‐1108189 ‐ SWITCH‐AX‐1108189       2/10/2016 13:26   no Title                                                                     Attorney Client
SWITCH‐AX‐1108190 ‐ SWITCH‐AX‐1108197       2/10/2016 13:26   BPP‐100713‐071 J&N Communications (Nicole Folino ‐ Referral Agreement).pdf   Attorney Client
SWITCH‐AX‐1108198 ‐ SWITCH‐AX‐1108198       2/10/2016 13:26   C732‐07‐002‐C.pdf                                                            Attorney Client
SWITCH‐AX‐1108199 ‐ SWITCH‐AX‐1108199       2/10/2016 13:26   RampRate                                                                     Attorney Client
SWITCH‐AX‐1108200 ‐ SWITCH‐AX‐1108207       2/10/2016 13:26   C732‐07‐001‐M.pdf                                                            Attorney Client
SWITCH‐AX‐1108208 ‐ SWITCH‐AX‐1108217       2/10/2016 13:27   no Title                                                                     Attorney Client
SWITCH‐AX‐1108218 ‐ SWITCH‐AX‐1108218       2/10/2016 13:27   image002.jpg                                                                 Attorney Client
SWITCH‐AX‐1108219 ‐ SWITCH‐AX‐1108230       2/10/2016 13:33   no Title                                                                     Attorney Client
SWITCH‐AX‐1108231 ‐ SWITCH‐AX‐1108231       2/10/2016 13:33   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1108232 ‐ SWITCH‐AX‐1108232       2/10/2016 13:39   no Title                                                                     Attorney Client
SWITCH‐AX‐1108233 ‐ SWITCH‐AX‐1108334       2/10/2016 13:39   Form 477 User Guide.pdf                                                      Attorney Client
SWITCH‐AX‐1108335 ‐ SWITCH‐AX‐1108337       2/10/2016 13:45   no Title                                                                     Attorney Client
SWITCH‐AX‐1108338 ‐ SWITCH‐AX‐1108338       2/10/2016 13:45   MRC Lift Review Spreadsheet.msg                                              Attorney Client
SWITCH‐AX‐1108339 ‐ SWITCH‐AX‐1108339       2/10/2016 13:45   image005.jpg                                                                 Attorney Client
SWITCH‐AX‐1108340 ‐ SWITCH‐AX‐1108345       2/10/2016 13:45   RE_ MRC Lift Review Spreadsheet.msg                                          Attorney Client




                                                                          EXHIBIT 10, PAGE 2054
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 302 of 829


Bates                                   Document Date         Document Title                                                            Privilege
SWITCH‐AX‐1108346 ‐ SWITCH‐AX‐1108346       2/10/2016 13:45   Copy of MRC Lift Review 12‐21‐2015.xlsx                                   Attorney Client
SWITCH‐AX‐1108347 ‐ SWITCH‐AX‐1108347       2/10/2016 13:45   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1108348 ‐ SWITCH‐AX‐1108348       2/10/2016 13:45   image007.jpg                                                              Attorney Client
SWITCH‐AX‐1108349 ‐ SWITCH‐AX‐1108349       2/10/2016 13:45   image002.jpg                                                              Attorney Client
SWITCH‐AX‐1108350 ‐ SWITCH‐AX‐1108350       2/10/2016 13:45   image006.jpg                                                              Attorney Client
SWITCH‐AX‐1108351 ‐ SWITCH‐AX‐1108351       2/10/2016 13:45   Expired SOs through Dec 15 rev 8.xlsx                                     Attorney Client
SWITCH‐AX‐1108352 ‐ SWITCH‐AX‐1108352       2/10/2016 14:05   no Title                                                                  Attorney Client
SWITCH‐AX‐1108353 ‐ SWITCH‐AX‐1108353       2/10/2016 14:05   eCare Notice of Assignment 070115 to Zayo.pdf                             Attorney Client
SWITCH‐AX‐1108354 ‐ SWITCH‐AX‐1108354       2/10/2016 14:07   no Title                                                                  Attorney Client;Work Product
SWITCH‐AX‐1108355 ‐ SWITCH‐AX‐1108355       2/10/2016 14:07   eCare Notice of Assignment 070115 to Zayo.pdf                             Attorney Client;Work Product
SWITCH‐AX‐1108356 ‐ SWITCH‐AX‐1108367       2/10/2016 14:07   no Title                                                                  Attorney Client
SWITCH‐AX‐1108368 ‐ SWITCH‐AX‐1108369       2/10/2016 14:22   no Title                                                                  Attorney Client
SWITCH‐AX‐1108370 ‐ SWITCH‐AX‐1108376       2/10/2016 14:22   Conduit Use Agreement ‐ CCC Switch V6 02‐09‐16.docx                       Attorney Client
SWITCH‐AX‐1108377 ‐ SWITCH‐AX‐1108377       2/10/2016 14:22   image001.png                                                              Attorney Client
SWITCH‐AX‐1108378 ‐ SWITCH‐AX‐1108381       2/10/2016 14:37   no Title                                                                  Attorney Client
SWITCH‐AX‐1108382 ‐ SWITCH‐AX‐1108382       2/10/2016 14:37   image004.jpg                                                              Attorney Client
SWITCH‐AX‐1108383 ‐ SWITCH‐AX‐1108383       2/10/2016 14:37   image002.jpg                                                              Attorney Client
SWITCH‐AX‐1108384 ‐ SWITCH‐AX‐1108384       2/10/2016 14:37   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1108385 ‐ SWITCH‐AX‐1108385       2/10/2016 14:37   image003.png                                                              Attorney Client
SWITCH‐AX‐1108386 ‐ SWITCH‐AX‐1108387       2/10/2016 14:37   Scanned from a Xerox Multifunction Device.pdf                             Attorney Client
SWITCH‐AX‐1108388 ‐ SWITCH‐AX‐1108391       2/10/2016 14:57   no Title                                                                  Attorney Client
SWITCH‐AX‐1108392 ‐ SWITCH‐AX‐1108404       2/10/2016 14:58   no Title                                                                  Attorney Client
SWITCH‐AX‐1108405 ‐ SWITCH‐AX‐1108408       2/10/2016 15:19   no Title                                                                  Attorney Client
SWITCH‐AX‐1108409 ‐ SWITCH‐AX‐1108409       2/10/2016 15:19   image002.png                                                              Attorney Client
SWITCH‐AX‐1108410 ‐ SWITCH‐AX‐1108414       2/10/2016 15:46   no Title                                                                  Attorney Client
SWITCH‐AX‐1108415 ‐ SWITCH‐AX‐1108415       2/10/2016 15:46   image002.png                                                              Attorney Client
SWITCH‐AX‐1108416 ‐ SWITCH‐AX‐1108416       2/10/2016 15:46   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1108417 ‐ SWITCH‐AX‐1108417       2/10/2016 15:55   no Title                                                                  Attorney Client
SWITCH‐AX‐1108418 ‐ SWITCH‐AX‐1108429       2/10/2016 15:55   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                                Attorney Client
SWITCH‐AX‐1108430 ‐ SWITCH‐AX‐1108430       2/10/2016 15:55   no Title                                                                  Attorney Client
SWITCH‐AX‐1108431 ‐ SWITCH‐AX‐1108442       2/10/2016 15:55   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                                Attorney Client
SWITCH‐AX‐1108443 ‐ SWITCH‐AX‐1108444       2/10/2016 16:14   no Title                                                                  Attorney Client
SWITCH‐AX‐1108445 ‐ SWITCH‐AX‐1108519       2/10/2016 16:14   8629‐2014ArchiveTaxReturn                                                 Attorney Client
SWITCH‐AX‐1108520 ‐ SWITCH‐AX‐1108520       2/10/2016 16:14   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1108521 ‐ SWITCH‐AX‐1108525       2/10/2016 16:15   no Title                                                                  Attorney Client
SWITCH‐AX‐1108526 ‐ SWITCH‐AX‐1108526       2/10/2016 16:15   image002.png                                                              Attorney Client
SWITCH‐AX‐1108527 ‐ SWITCH‐AX‐1108531       2/10/2016 16:15   no Title                                                                  Attorney Client
SWITCH‐AX‐1108532 ‐ SWITCH‐AX‐1108532       2/10/2016 16:15   image002.png                                                              Attorney Client
SWITCH‐AX‐1108533 ‐ SWITCH‐AX‐1108537       2/10/2016 16:17   no Title                                                                  Attorney Client
SWITCH‐AX‐1108538 ‐ SWITCH‐AX‐1108573       2/10/2016 16:17   Z059‐020811‐005‐BA (Dark Fiber Sale Agreement).pdf                        Attorney Client
SWITCH‐AX‐1108574 ‐ SWITCH‐AX‐1108580       2/10/2016 16:17   Z059‐110910‐002‐MS.pdf                                                    Attorney Client
SWITCH‐AX‐1108581 ‐ SWITCH‐AX‐1108581       2/10/2016 16:17   image003.jpg                                                              Attorney Client
SWITCH‐AX‐1108582 ‐ SWITCH‐AX‐1108585       2/10/2016 16:27   no Title                                                                  Attorney Client
SWITCH‐AX‐1108586 ‐ SWITCH‐AX‐1108586       2/10/2016 16:27   image003.png                                                              Attorney Client
SWITCH‐AX‐1108587 ‐ SWITCH‐AX‐1108587       2/10/2016 16:27   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1108588 ‐ SWITCH‐AX‐1108590       2/10/2016 16:27   SUPERNAP Marketing Materials License_Data Center Frontier_20160210.docx   Attorney Client




                                                                          EXHIBIT 10, PAGE 2055
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 303 of 829


Bates                                   Document Date         Document Title                                                                    Privilege
SWITCH‐AX‐1108591 ‐ SWITCH‐AX‐1108591       2/10/2016 16:33   no Title                                                                          Attorney Client
SWITCH‐AX‐1108592 ‐ SWITCH‐AX‐1108603       2/10/2016 16:33   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                                        Attorney Client
SWITCH‐AX‐1108604 ‐ SWITCH‐AX‐1108604       2/10/2016 16:33   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1108605 ‐ SWITCH‐AX‐1108605       2/10/2016 16:33   no Title                                                                          Attorney Client
SWITCH‐AX‐1108606 ‐ SWITCH‐AX‐1108606       2/10/2016 16:33   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1108607 ‐ SWITCH‐AX‐1108618       2/10/2016 16:33   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                                        Attorney Client
SWITCH‐AX‐1108619 ‐ SWITCH‐AX‐1108622       2/10/2016 16:49   no Title                                                                          Attorney Client
SWITCH‐AX‐1108623 ‐ SWITCH‐AX‐1108626       2/10/2016 16:49   SUPERNAP Marketing Materials License_Data Center Frontier_20160210 (Binder).pdf   Attorney Client
SWITCH‐AX‐1108627 ‐ SWITCH‐AX‐1108627       2/10/2016 16:49   image003.png                                                                      Attorney Client
SWITCH‐AX‐1108628 ‐ SWITCH‐AX‐1108628       2/10/2016 16:49   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1108629 ‐ SWITCH‐AX‐1108629       2/10/2016 17:07   no Title                                                                          Attorney Client;Work Product
SWITCH‐AX‐1108630 ‐ SWITCH‐AX‐1108641       2/10/2016 17:07   Redline Settlement Agreement Switch co Switch V9 to V10 02‐09‐16 Switch.docx      Attorney Client;Work Product
SWITCH‐AX‐1108642 ‐ SWITCH‐AX‐1108644       2/10/2016 17:07   Redline Proposed Consent Decree and Perm Injct. V4 to V5 02‐10‐2016.docx          Attorney Client;Work Product
SWITCH‐AX‐1108645 ‐ SWITCH‐AX‐1108647       2/10/2016 17:32   no Title                                                                          Attorney Client
SWITCH‐AX‐1108648 ‐ SWITCH‐AX‐1108648       2/10/2016 17:32   Collection Report 160210.xls                                                      Attorney Client
SWITCH‐AX‐1108649 ‐ SWITCH‐AX‐1108650        2/11/2016 0:31   no Title                                                                          Attorney Client
SWITCH‐AX‐1108651 ‐ SWITCH‐AX‐1108652        2/11/2016 0:31   no Title                                                                          Attorney Client
SWITCH‐AX‐1108653 ‐ SWITCH‐AX‐1108654        2/11/2016 0:31   no Title                                                                          Attorney Client
SWITCH‐AX‐1108655 ‐ SWITCH‐AX‐1108678        2/11/2016 9:42   Comerica #2600 ‐ 01 2016.pdf                                                      Attorney Client
SWITCH‐AX‐1108679 ‐ SWITCH‐AX‐1108679       2/11/2016 10:32   no Title                                                                          Attorney Client
SWITCH‐AX‐1108680 ‐ SWITCH‐AX‐1108687       2/11/2016 10:32   Colocation Facilities Agreement 04‐29‐2015 CA Comments V1 1.docx                  Attorney Client
SWITCH‐AX‐1108688 ‐ SWITCH‐AX‐1108689       2/11/2016 11:05   no Title                                                                          Attorney Client
SWITCH‐AX‐1108690 ‐ SWITCH‐AX‐1108690       2/11/2016 11:05   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1108691 ‐ SWITCH‐AX‐1108698       2/11/2016 11:05   Colocation Facilities Agreement 04‐29‐2015 CA Comments V1 1.docx                  Attorney Client
SWITCH‐AX‐1108699 ‐ SWITCH‐AX‐1108703       2/11/2016 11:30   no Title                                                                          Attorney Client
SWITCH‐AX‐1108704 ‐ SWITCH‐AX‐1108704       2/11/2016 11:30   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1108705 ‐ SWITCH‐AX‐1108709       2/11/2016 12:20   no Title                                                                          Attorney Client
SWITCH‐AX‐1108710 ‐ SWITCH‐AX‐1108710       2/11/2016 12:20   image002.png                                                                      Attorney Client
SWITCH‐AX‐1108711 ‐ SWITCH‐AX‐1108711       2/11/2016 12:20   eCare Notice of Assignment 070115 to Zayo.pdf                                     Attorney Client
SWITCH‐AX‐1108712 ‐ SWITCH‐AX‐1108712       2/11/2016 12:20   LIC # 3733‐2 ‐ Conduit ‐ Carson City to Silver Springs ‐ 1‐31‐13.pdf              Attorney Client
SWITCH‐AX‐1108713 ‐ SWITCH‐AX‐1108718       2/11/2016 12:36   no Title                                                                          Attorney Client
SWITCH‐AX‐1108719 ‐ SWITCH‐AX‐1108719       2/11/2016 12:36   image001.png                                                                      Attorney Client
SWITCH‐AX‐1108720 ‐ SWITCH‐AX‐1108720       2/11/2016 12:36   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1108721 ‐ SWITCH‐AX‐1108721       2/11/2016 12:48   no Title                                                                          Attorney Client
SWITCH‐AX‐1108722 ‐ SWITCH‐AX‐1108722       2/11/2016 12:48   ATT00002.htm                                                                      Attorney Client
SWITCH‐AX‐1108723 ‐ SWITCH‐AX‐1108723       2/11/2016 12:48   ATT00001.htm                                                                      Attorney Client
SWITCH‐AX‐1108724 ‐ SWITCH‐AX‐1108728       2/11/2016 12:48   GRANT OF EASEMENT                                                                 Attorney Client
SWITCH‐AX‐1108729 ‐ SWITCH‐AX‐1108729       2/11/2016 12:48   no Title                                                                          Attorney Client
SWITCH‐AX‐1108730 ‐ SWITCH‐AX‐1108730       2/11/2016 12:48   ATT00001.htm                                                                      Attorney Client
SWITCH‐AX‐1108731 ‐ SWITCH‐AX‐1108731       2/11/2016 12:48   ATT00002.htm                                                                      Attorney Client
SWITCH‐AX‐1108732 ‐ SWITCH‐AX‐1108736       2/11/2016 12:48   GRANT OF EASEMENT                                                                 Attorney Client
SWITCH‐AX‐1108737 ‐ SWITCH‐AX‐1108745       2/11/2016 12:53   no Title                                                                          Attorney Client
SWITCH‐AX‐1108746 ‐ SWITCH‐AX‐1108746       2/11/2016 12:53   image001.png                                                                      Attorney Client
SWITCH‐AX‐1108747 ‐ SWITCH‐AX‐1108747       2/11/2016 12:53   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1108748 ‐ SWITCH‐AX‐1108752       2/11/2016 12:56   no Title                                                                          Attorney Client
SWITCH‐AX‐1108753 ‐ SWITCH‐AX‐1108753       2/11/2016 12:56   image004.png                                                                      Attorney Client




                                                                          EXHIBIT 10, PAGE 2056
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 304 of 829


Bates                                   Document Date         Document Title                                                                 Privilege
SWITCH‐AX‐1108754 ‐ SWITCH‐AX‐1108755       2/11/2016 13:03   no Title                                                                       Attorney Client
SWITCH‐AX‐1108756 ‐ SWITCH‐AX‐1108761       2/11/2016 13:03   AUP V27 to V28 02‐10‐16.docx                                                   Attorney Client
SWITCH‐AX‐1108762 ‐ SWITCH‐AX‐1108766       2/11/2016 13:25   no Title                                                                       Attorney Client
SWITCH‐AX‐1108767 ‐ SWITCH‐AX‐1108773       2/11/2016 13:25   Redline RPA Data Mob Switch V5 to V6 02‐11‐16 Switch.docx                      Attorney Client
SWITCH‐AX‐1108774 ‐ SWITCH‐AX‐1108780       2/11/2016 13:25   RPA Data Mob Switch V5 02‐11‐16 Switch.docx                                    Attorney Client
SWITCH‐AX‐1108781 ‐ SWITCH‐AX‐1108785       2/11/2016 13:28   no Title                                                                       Attorney Client
SWITCH‐AX‐1108786 ‐ SWITCH‐AX‐1108786       2/11/2016 14:41   no Title                                                                       Attorney Client
SWITCH‐AX‐1108787 ‐ SWITCH‐AX‐1108789       2/11/2016 14:41   SUPERNAP Marketing Materials License V8 02‐11‐16 (DRAFT).docx                  Attorney Client
SWITCH‐AX‐1108790 ‐ SWITCH‐AX‐1108791       2/11/2016 17:38   no Title                                                                       Attorney Client
SWITCH‐AX‐1108792 ‐ SWITCH‐AX‐1108797       2/11/2016 17:38   AUP V27 to V28 02‐10‐16.docx                                                   Attorney Client
SWITCH‐AX‐1108798 ‐ SWITCH‐AX‐1108799       2/11/2016 17:38   no Title                                                                       Attorney Client
SWITCH‐AX‐1108800 ‐ SWITCH‐AX‐1108805       2/11/2016 17:38   AUP V27 to V28 02‐10‐16.docx                                                   Attorney Client
SWITCH‐AX‐1108806 ‐ SWITCH‐AX‐1108808       2/11/2016 17:40   no Title                                                                       Attorney Client
SWITCH‐AX‐1108809 ‐ SWITCH‐AX‐1108809       2/11/2016 17:40   Collection Report 160211.xls                                                   Attorney Client
SWITCH‐AX‐1108810 ‐ SWITCH‐AX‐1108810       2/11/2016 17:43   no Title                                                                       Attorney Client
SWITCH‐AX‐1108811 ‐ SWITCH‐AX‐1108811       2/11/2016 18:49   no Title                                                                       Attorney Client;Work Product
SWITCH‐AX‐1108812 ‐ SWITCH‐AX‐1108823       2/11/2016 18:49   Redline Settlement Agreement Switch co Switch V9 to V10 02‐09‐16 Switch.docx   Attorney Client;Work Product
SWITCH‐AX‐1108824 ‐ SWITCH‐AX‐1108826       2/11/2016 18:49   Redline Proposed Consent Decree and Perm Injct. V4 to V5 02‐10‐2016.docx       Attorney Client;Work Product
SWITCH‐AX‐1108827 ‐ SWITCH‐AX‐1108828       2/11/2016 19:28   no Title                                                                       Attorney Client;Work Product
SWITCH‐AX‐1108829 ‐ SWITCH‐AX‐1108830       2/11/2016 19:28   no Title                                                                       Attorney Client;Work Product
SWITCH‐AX‐1108831 ‐ SWITCH‐AX‐1108834       2/11/2016 19:38   no Title                                                                       Attorney Client
SWITCH‐AX‐1108835 ‐ SWITCH‐AX‐1108835       2/11/2016 19:38   Power Usage Analysis Q4 2015.xlsx                                              Attorney Client
SWITCH‐AX‐1108836 ‐ SWITCH‐AX‐1108836       2/11/2016 19:38   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1108837 ‐ SWITCH‐AX‐1108837       2/11/2016 19:38   Power Usage Analysis Q4 2015.xlsx                                              Attorney Client
SWITCH‐AX‐1108838 ‐ SWITCH‐AX‐1108838       2/11/2016 19:38   Power Usage Entry.xlsx                                                         Attorney Client
SWITCH‐AX‐1108839 ‐ SWITCH‐AX‐1108842       2/11/2016 19:38   no Title                                                                       Attorney Client
SWITCH‐AX‐1108843 ‐ SWITCH‐AX‐1108843       2/11/2016 19:38   Power Usage Entry.xlsx                                                         Attorney Client
SWITCH‐AX‐1108844 ‐ SWITCH‐AX‐1108844       2/11/2016 19:38   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1108845 ‐ SWITCH‐AX‐1108845       2/11/2016 19:38   Power Usage Analysis Q4 2015.xlsx                                              Attorney Client
SWITCH‐AX‐1108846 ‐ SWITCH‐AX‐1108846       2/11/2016 19:38   Power Usage Analysis Q4 2015.xlsx                                              Attorney Client
SWITCH‐AX‐1108847 ‐ SWITCH‐AX‐1108853       2/11/2016 22:39   no Title                                                                       Attorney Client
SWITCH‐AX‐1108854 ‐ SWITCH‐AX‐1108857        2/12/2016 9:07   no Title                                                                       Attorney Client
SWITCH‐AX‐1108858 ‐ SWITCH‐AX‐1108858        2/12/2016 9:07   image002.jpg                                                                   Attorney Client
SWITCH‐AX‐1108859 ‐ SWITCH‐AX‐1108859        2/12/2016 9:07   image001.png                                                                   Attorney Client
SWITCH‐AX‐1108860 ‐ SWITCH‐AX‐1108861        2/12/2016 9:07   Z059‐061812‐008‐SO (LV Color Graphics).pdf                                     Attorney Client
SWITCH‐AX‐1108862 ‐ SWITCH‐AX‐1108863        2/12/2016 9:07   contract250417.pdf                                                             Attorney Client
SWITCH‐AX‐1108864 ‐ SWITCH‐AX‐1108864        2/12/2016 9:07   LVCG Executed Switch Service Agmt 02.05.16.pdf                                 Attorney Client
SWITCH‐AX‐1108865 ‐ SWITCH‐AX‐1108866        2/12/2016 9:07   C011‐061912‐034‐SO (LV Color Graphics).pdf                                     Attorney Client
SWITCH‐AX‐1108867 ‐ SWITCH‐AX‐1108869        2/12/2016 9:07   Switch SO 619570 50M ELINE Renewal.pdf                                         Attorney Client
SWITCH‐AX‐1108870 ‐ SWITCH‐AX‐1108873        2/12/2016 9:07   no Title                                                                       Attorney Client
SWITCH‐AX‐1108874 ‐ SWITCH‐AX‐1108875        2/12/2016 9:07   contract250417.pdf                                                             Attorney Client
SWITCH‐AX‐1108876 ‐ SWITCH‐AX‐1108876        2/12/2016 9:07   LVCG Executed Switch Service Agmt 02.05.16.pdf                                 Attorney Client
SWITCH‐AX‐1108877 ‐ SWITCH‐AX‐1108877        2/12/2016 9:07   image001.png                                                                   Attorney Client
SWITCH‐AX‐1108878 ‐ SWITCH‐AX‐1108878        2/12/2016 9:07   image002.jpg                                                                   Attorney Client
SWITCH‐AX‐1108879 ‐ SWITCH‐AX‐1108880        2/12/2016 9:07   Z059‐061812‐008‐SO (LV Color Graphics).pdf                                     Attorney Client
SWITCH‐AX‐1108881 ‐ SWITCH‐AX‐1108882        2/12/2016 9:07   C011‐061912‐034‐SO (LV Color Graphics).pdf                                     Attorney Client




                                                                          EXHIBIT 10, PAGE 2057
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 305 of 829


Bates                                   Document Date         Document Title                                                          Privilege
SWITCH‐AX‐1108883 ‐ SWITCH‐AX‐1108885        2/12/2016 9:07   Switch SO 619570 50M ELINE Renewal.pdf                                  Attorney Client
SWITCH‐AX‐1108886 ‐ SWITCH‐AX‐1108890        2/12/2016 9:55   no Title                                                                Attorney Client
SWITCH‐AX‐1108891 ‐ SWITCH‐AX‐1108892        2/12/2016 9:55   Z059‐061812‐008‐SO (LV Color Graphics).pdf                              Attorney Client
SWITCH‐AX‐1108893 ‐ SWITCH‐AX‐1108895        2/12/2016 9:55   Switch SO 619570 50M ELINE Renewal.pdf                                  Attorney Client
SWITCH‐AX‐1108896 ‐ SWITCH‐AX‐1108896        2/12/2016 9:55   LVCG Executed Switch Service Agmt 02.05.16.pdf                          Attorney Client
SWITCH‐AX‐1108897 ‐ SWITCH‐AX‐1108898        2/12/2016 9:55   C011‐061912‐034‐SO (LV Color Graphics).pdf                              Attorney Client
SWITCH‐AX‐1108899 ‐ SWITCH‐AX‐1108899        2/12/2016 9:55   image001.png                                                            Attorney Client
SWITCH‐AX‐1108900 ‐ SWITCH‐AX‐1108900        2/12/2016 9:55   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1108901 ‐ SWITCH‐AX‐1108901        2/12/2016 9:55   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1108902 ‐ SWITCH‐AX‐1108903        2/12/2016 9:55   contract250417.pdf                                                      Attorney Client
SWITCH‐AX‐1108904 ‐ SWITCH‐AX‐1108904       2/12/2016 10:11   Check Upload & Approval‐021616.xlsx                                     Attorney Client
SWITCH‐AX‐1108905 ‐ SWITCH‐AX‐1108906       2/12/2016 10:51   no Title                                                                Attorney Client
SWITCH‐AX‐1108907 ‐ SWITCH‐AX‐1108935       2/12/2016 10:51   JV Agreement (L1 ‐ Redline).docx                                        Attorney Client
SWITCH‐AX‐1108936 ‐ SWITCH‐AX‐1108964       2/12/2016 10:51   JV Agreement (L1).docx                                                  Attorney Client
SWITCH‐AX‐1108965 ‐ SWITCH‐AX‐1108969       2/12/2016 11:57   no Title                                                                Attorney Client
SWITCH‐AX‐1108970 ‐ SWITCH‐AX‐1108975       2/12/2016 12:27   no Title                                                                Attorney Client
SWITCH‐AX‐1108976 ‐ SWITCH‐AX‐1108981       2/12/2016 12:27   no Title                                                                Attorney Client
SWITCH‐AX‐1108982 ‐ SWITCH‐AX‐1108983       2/12/2016 12:35   no Title                                                                Attorney Client
SWITCH‐AX‐1108984 ‐ SWITCH‐AX‐1108993       2/12/2016 12:35                                                                         1 Attorney Client
SWITCH‐AX‐1108994 ‐ SWITCH‐AX‐1108994       2/12/2016 12:35   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1108995 ‐ SWITCH‐AX‐1108995       2/12/2016 12:35   Amendment                                                               Attorney Client
SWITCH‐AX‐1108996 ‐ SWITCH‐AX‐1108997       2/12/2016 12:35   no Title                                                                Attorney Client
SWITCH‐AX‐1108998 ‐ SWITCH‐AX‐1108998       2/12/2016 12:35   Amendment                                                               Attorney Client
SWITCH‐AX‐1108999 ‐ SWITCH‐AX‐1108999       2/12/2016 12:35   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1109000 ‐ SWITCH‐AX‐1109009       2/12/2016 12:35                                                                         1 Attorney Client
SWITCH‐AX‐1109010 ‐ SWITCH‐AX‐1109015       2/12/2016 12:36   no Title                                                                Attorney Client
SWITCH‐AX‐1109016 ‐ SWITCH‐AX‐1109023       2/12/2016 12:38   no Title                                                                Attorney Client
SWITCH‐AX‐1109024 ‐ SWITCH‐AX‐1109030       2/12/2016 12:46   no Title                                                                Attorney Client
SWITCH‐AX‐1109031 ‐ SWITCH‐AX‐1109037       2/12/2016 12:46   no Title                                                                Attorney Client
SWITCH‐AX‐1109038 ‐ SWITCH‐AX‐1109038       2/12/2016 12:47   no Title                                                                Attorney Client
SWITCH‐AX‐1109039 ‐ SWITCH‐AX‐1109050       2/12/2016 12:47   _                                                                       Attorney Client
SWITCH‐AX‐1109051 ‐ SWITCH‐AX‐1109052       2/12/2016 12:59   no Title                                                                Attorney Client
SWITCH‐AX‐1109053 ‐ SWITCH‐AX‐1109053       2/12/2016 12:59   image004.jpg                                                            Attorney Client
SWITCH‐AX‐1109054 ‐ SWITCH‐AX‐1109054       2/12/2016 12:59   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1109055 ‐ SWITCH‐AX‐1109055       2/12/2016 13:10   no Title                                                                Attorney Client
SWITCH‐AX‐1109056 ‐ SWITCH‐AX‐1109056       2/12/2016 13:10   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1109057 ‐ SWITCH‐AX‐1109057       2/12/2016 13:10   green_power_report‐2014.xlsx                                            Attorney Client
SWITCH‐AX‐1109058 ‐ SWITCH‐AX‐1109058       2/12/2016 13:13   no Title                                                                Attorney Client;Work Product
SWITCH‐AX‐1109059 ‐ SWITCH‐AX‐1109070       2/12/2016 13:13   Settlement Agreement Switch co Switch FINAL 02‐12‐16 Switch.pdf         Attorney Client;Work Product
SWITCH‐AX‐1109071 ‐ SWITCH‐AX‐1109074       2/12/2016 13:13   Stipulation for Entry of Permanent Injunction V3 02‐09‐2016.pdf         Attorney Client;Work Product
SWITCH‐AX‐1109075 ‐ SWITCH‐AX‐1109078       2/12/2016 13:13   Stipulation for Entry of Permanent Injunction V3 02‐09‐2016.docx        Attorney Client;Work Product
SWITCH‐AX‐1109079 ‐ SWITCH‐AX‐1109084       2/12/2016 13:13   Research and Development Agmt Switch Firespotter V3 02‐12‐2016.pdf      Attorney Client;Work Product
SWITCH‐AX‐1109085 ‐ SWITCH‐AX‐1109090       2/12/2016 13:13   Research and Development Agmt Switch Firespotter V3 02‐12‐2016.docx     Attorney Client;Work Product
SWITCH‐AX‐1109091 ‐ SWITCH‐AX‐1109093       2/12/2016 13:13   Proposed Consent Decree and Perm Injct. V5 02‐11‐2016.pdf               Attorney Client;Work Product
SWITCH‐AX‐1109094 ‐ SWITCH‐AX‐1109096       2/12/2016 13:13   Proposed Consent Decree and Perm Injct. V5 02‐11‐2016.pdf.docx          Attorney Client;Work Product
SWITCH‐AX‐1109097 ‐ SWITCH‐AX‐1109108       2/12/2016 13:13   Settlement Agreement Switch co Switch FINAL 02‐12‐16 Switch.docx        Attorney Client;Work Product




                                                                             EXHIBIT 10, PAGE 2058
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 306 of 829


Bates                                   Document Date         Document Title                                                        Privilege
SWITCH‐AX‐1109109 ‐ SWITCH‐AX‐1109110       2/12/2016 13:17   no Title                                                              Attorney Client
SWITCH‐AX‐1109111 ‐ SWITCH‐AX‐1109120       2/12/2016 13:17   CFA_Cambridge Associates_V3_20160211.docx                             Attorney Client
SWITCH‐AX‐1109121 ‐ SWITCH‐AX‐1109121       2/12/2016 13:17   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1109122 ‐ SWITCH‐AX‐1109123       2/12/2016 13:30   no Title                                                              Attorney Client
SWITCH‐AX‐1109124 ‐ SWITCH‐AX‐1109124       2/12/2016 13:30   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1109125 ‐ SWITCH‐AX‐1109125       2/12/2016 13:30   green_power_report‐2014.xlsx                                          Attorney Client
SWITCH‐AX‐1109126 ‐ SWITCH‐AX‐1109127       2/12/2016 13:32   no Title                                                              Attorney Client
SWITCH‐AX‐1109128 ‐ SWITCH‐AX‐1109128       2/12/2016 13:32   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1109129 ‐ SWITCH‐AX‐1109138       2/12/2016 13:32   CFA_Cambridge Associates_V3_20160211.docx                             Attorney Client
SWITCH‐AX‐1109139 ‐ SWITCH‐AX‐1109141       2/12/2016 13:36   no Title                                                              Attorney Client;Work Product
SWITCH‐AX‐1109142 ‐ SWITCH‐AX‐1109144       2/12/2016 13:36   Proposed Consent Decree and Perm Injct. V5 02‐11‐2016.pdf.docx        Attorney Client;Work Product
SWITCH‐AX‐1109145 ‐ SWITCH‐AX‐1109150       2/12/2016 13:36   Research and Development Agmt Switch Firespotter V3 02‐12‐2016.docx   Attorney Client;Work Product
SWITCH‐AX‐1109151 ‐ SWITCH‐AX‐1109162       2/12/2016 13:36   Settlement Agreement Switch co Switch FINAL 02‐12‐16 Switch.docx      Attorney Client;Work Product
SWITCH‐AX‐1109163 ‐ SWITCH‐AX‐1109166       2/12/2016 13:36   Stipulation for Entry of Permanent Injunction V3 02‐09‐2016.pdf       Attorney Client;Work Product
SWITCH‐AX‐1109167 ‐ SWITCH‐AX‐1109169       2/12/2016 13:36   Proposed Consent Decree and Perm Injct. V5 02‐11‐2016.pdf             Attorney Client;Work Product
SWITCH‐AX‐1109170 ‐ SWITCH‐AX‐1109181       2/12/2016 13:36   Settlement Agreement Switch co Switch FINAL 02‐12‐16 Switch.pdf       Attorney Client;Work Product
SWITCH‐AX‐1109182 ‐ SWITCH‐AX‐1109187       2/12/2016 13:36   Research and Development Agmt Switch Firespotter V3 02‐12‐2016.pdf    Attorney Client;Work Product
SWITCH‐AX‐1109188 ‐ SWITCH‐AX‐1109191       2/12/2016 13:36   Stipulation for Entry of Permanent Injunction V3 02‐09‐2016.docx      Attorney Client;Work Product
SWITCH‐AX‐1109192 ‐ SWITCH‐AX‐1109200       2/12/2016 13:41   no Title                                                              Attorney Client
SWITCH‐AX‐1109201 ‐ SWITCH‐AX‐1109203       2/12/2016 13:46   no Title                                                              Attorney Client
SWITCH‐AX‐1109204 ‐ SWITCH‐AX‐1109204       2/12/2016 13:46   image003.jpg                                                          Attorney Client
SWITCH‐AX‐1109205 ‐ SWITCH‐AX‐1109205       2/12/2016 13:46   image004.jpg                                                          Attorney Client
SWITCH‐AX‐1109206 ‐ SWITCH‐AX‐1109214       2/12/2016 14:10   no Title                                                              Attorney Client
SWITCH‐AX‐1109215 ‐ SWITCH‐AX‐1109264       2/12/2016 14:10   _                                                                     Attorney Client
SWITCH‐AX‐1109265 ‐ SWITCH‐AX‐1109314       2/12/2016 14:10   _                                                                     Attorney Client
SWITCH‐AX‐1109315 ‐ SWITCH‐AX‐1109319       2/12/2016 14:44   no Title                                                              Attorney Client
SWITCH‐AX‐1109320 ‐ SWITCH‐AX‐1109320       2/12/2016 14:44   image002.jpg                                                          Attorney Client
SWITCH‐AX‐1109321 ‐ SWITCH‐AX‐1109321       2/12/2016 14:44   image003.png                                                          Attorney Client
SWITCH‐AX‐1109322 ‐ SWITCH‐AX‐1109323       2/12/2016 14:44   LVCG Zayo upgrade.pdf                                                 Attorney Client
SWITCH‐AX‐1109324 ‐ SWITCH‐AX‐1109324       2/12/2016 14:44   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1109325 ‐ SWITCH‐AX‐1109334       2/12/2016 15:05   no Title                                                              Attorney Client
SWITCH‐AX‐1109335 ‐ SWITCH‐AX‐1109345       2/12/2016 15:47   no Title                                                              Attorney Client
SWITCH‐AX‐1109346 ‐ SWITCH‐AX‐1109356       2/12/2016 15:52   no Title                                                              Attorney Client
SWITCH‐AX‐1109357 ‐ SWITCH‐AX‐1109357       2/12/2016 15:52   image003.jpg                                                          Attorney Client
SWITCH‐AX‐1109358 ‐ SWITCH‐AX‐1109358       2/12/2016 16:40   Collection Report 160211.xls                                          Attorney Client
SWITCH‐AX‐1109359 ‐ SWITCH‐AX‐1109362       2/12/2016 17:43   no Title                                                              Attorney Client
SWITCH‐AX‐1109363 ‐ SWITCH‐AX‐1109370       2/12/2016 18:07   no Title                                                              Attorney Client
SWITCH‐AX‐1109371 ‐ SWITCH‐AX‐1109376       2/12/2016 18:07   Conduit Use Agreement ‐ CCC Switch V2 01‐29‐15 Switch.docx            Attorney Client
SWITCH‐AX‐1109377 ‐ SWITCH‐AX‐1109377       2/12/2016 18:07   image002.jpg                                                          Attorney Client
SWITCH‐AX‐1109378 ‐ SWITCH‐AX‐1109385       2/12/2016 19:09   no Title                                                              Attorney Client
SWITCH‐AX‐1109386 ‐ SWITCH‐AX‐1109386       2/12/2016 19:09   image002.jpg                                                          Attorney Client
SWITCH‐AX‐1109387 ‐ SWITCH‐AX‐1109394       2/12/2016 19:09   no Title                                                              Attorney Client
SWITCH‐AX‐1109395 ‐ SWITCH‐AX‐1109395       2/12/2016 19:09   image002.jpg                                                          Attorney Client
SWITCH‐AX‐1109396 ‐ SWITCH‐AX‐1109404       2/12/2016 19:19   no Title                                                              Attorney Client
SWITCH‐AX‐1109405 ‐ SWITCH‐AX‐1109413       2/13/2016 13:29   no Title                                                              Attorney Client
SWITCH‐AX‐1109414 ‐ SWITCH‐AX‐1109416       2/13/2016 16:36   no Title                                                              Attorney Client




                                                                          EXHIBIT 10, PAGE 2059
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 307 of 829


Bates                                   Document Date         Document Title                                                                       Privilege
SWITCH‐AX‐1109417 ‐ SWITCH‐AX‐1109417       2/13/2016 16:36   Collection Report 160212.xls                                                         Attorney Client
SWITCH‐AX‐1109418 ‐ SWITCH‐AX‐1109418       2/13/2016 16:36   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1109419 ‐ SWITCH‐AX‐1109421       2/14/2016 21:31   no Title                                                                             Attorney Client
SWITCH‐AX‐1109422 ‐ SWITCH‐AX‐1109422       2/14/2016 21:31   image004.jpg                                                                         Attorney Client
SWITCH‐AX‐1109423 ‐ SWITCH‐AX‐1109423       2/14/2016 21:31   image003.jpg                                                                         Attorney Client
SWITCH‐AX‐1109424 ‐ SWITCH‐AX‐1109431        2/15/2016 9:04   no Title                                                                             Attorney Client
SWITCH‐AX‐1109432 ‐ SWITCH‐AX‐1109443        2/15/2016 9:04   _                                                                                    Attorney Client
SWITCH‐AX‐1109444 ‐ SWITCH‐AX‐1109447        2/15/2016 9:31   no Title                                                                             Attorney Client
SWITCH‐AX‐1109448 ‐ SWITCH‐AX‐1109451        2/15/2016 9:31   SUPERNAP Marketing Materials License_Data Center Frontier_20160210 (Bind....pdf      Attorney Client
SWITCH‐AX‐1109452 ‐ SWITCH‐AX‐1109452        2/15/2016 9:31   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1109453 ‐ SWITCH‐AX‐1109453        2/15/2016 9:31   image003.png                                                                         Attorney Client
SWITCH‐AX‐1109454 ‐ SWITCH‐AX‐1109454        2/15/2016 9:48   no Title                                                                             Attorney Client
SWITCH‐AX‐1109455 ‐ SWITCH‐AX‐1109455        2/15/2016 9:48   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1109456 ‐ SWITCH‐AX‐1109525        2/15/2016 9:48   Written Consent 02‐2016 (Aircraft Lease and Switch Shuttle).pdf                      Attorney Client
SWITCH‐AX‐1109526 ‐ SWITCH‐AX‐1109527       2/15/2016 11:09   no Title                                                                             Attorney Client
SWITCH‐AX‐1109528 ‐ SWITCH‐AX‐1109528       2/15/2016 11:09   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1109529 ‐ SWITCH‐AX‐1109530       2/15/2016 11:09   no Title                                                                             Attorney Client
SWITCH‐AX‐1109531 ‐ SWITCH‐AX‐1109531       2/15/2016 11:09   image002.jpg                                                                         Attorney Client
SWITCH‐AX‐1109532 ‐ SWITCH‐AX‐1109532       2/15/2016 11:14   no Title                                                                             Attorney Client
SWITCH‐AX‐1109533 ‐ SWITCH‐AX‐1109533       2/15/2016 11:14   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1109534 ‐ SWITCH‐AX‐1109535       2/15/2016 11:14   RE_ Closing Document ‐ Mosaic Networx ‐ Berkshire Hathaway Automotive referral.msg   Attorney Client
SWITCH‐AX‐1109536 ‐ SWITCH‐AX‐1109536       2/15/2016 11:14   image002.jpg                                                                         Attorney Client
SWITCH‐AX‐1109537 ‐ SWITCH‐AX‐1109538       2/15/2016 11:14   RE_ Closing Document ‐ J & N Communications ‐ Cannery Casino Resorts.msg             Attorney Client
SWITCH‐AX‐1109539 ‐ SWITCH‐AX‐1109540       2/15/2016 14:16   no Title                                                                             Attorney Client
SWITCH‐AX‐1109541 ‐ SWITCH‐AX‐1109541       2/15/2016 14:16   ATT00001.htm                                                                         Attorney Client
SWITCH‐AX‐1109542 ‐ SWITCH‐AX‐1109554       2/15/2016 14:16   SI_MILAN_MUNTERS_IDEX_PROPOSALCOMPLETE_20160210.pdf                                  Attorney Client
SWITCH‐AX‐1109555 ‐ SWITCH‐AX‐1109556       2/15/2016 14:19   no Title                                                                             Attorney Client
SWITCH‐AX‐1109557 ‐ SWITCH‐AX‐1109557       2/15/2016 14:19   ATT00001.htm                                                                         Attorney Client
SWITCH‐AX‐1109558 ‐ SWITCH‐AX‐1109570       2/15/2016 14:19   SI_MILAN_MUNTERS_IDEX_PROPOSALCOMPLETE_20160210.pdf                                  Attorney Client
SWITCH‐AX‐1109571 ‐ SWITCH‐AX‐1109571       2/15/2016 14:49   no Title                                                                             Attorney Client
SWITCH‐AX‐1109572 ‐ SWITCH‐AX‐1109641       2/15/2016 14:49   Written Consent of Board (Switch Shuttle).pdf                                        Attorney Client
SWITCH‐AX‐1109642 ‐ SWITCH‐AX‐1109642       2/15/2016 14:49   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1109643 ‐ SWITCH‐AX‐1109648       2/15/2016 15:14   no Title                                                                             Attorney Client
SWITCH‐AX‐1109649 ‐ SWITCH‐AX‐1109649       2/15/2016 15:14   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1109650 ‐ SWITCH‐AX‐1109652       2/15/2016 16:10   no Title                                                                             Attorney Client
SWITCH‐AX‐1109653 ‐ SWITCH‐AX‐1109681       2/15/2016 16:10   JV Agreement (CL Comments in 7.5).docx                                               Attorney Client
SWITCH‐AX‐1109682 ‐ SWITCH‐AX‐1109762       2/15/2016 16:41   01‐18‐2016 PI97730 UNR Innevation Center Sponsorship.pdf                             Attorney Client
SWITCH‐AX‐1109763 ‐ SWITCH‐AX‐1109764       2/15/2016 17:53   no Title                                                                             Attorney Client
SWITCH‐AX‐1109765 ‐ SWITCH‐AX‐1109777       2/15/2016 17:53   SI_MILAN_MUNTERS_IDEX_PROPOSALCOMPLETE_20160210.pdf                                  Attorney Client
SWITCH‐AX‐1109778 ‐ SWITCH‐AX‐1109778       2/15/2016 17:53   ATT00001.htm                                                                         Attorney Client
SWITCH‐AX‐1109779 ‐ SWITCH‐AX‐1109780       2/15/2016 17:53   no Title                                                                             Attorney Client
SWITCH‐AX‐1109781 ‐ SWITCH‐AX‐1109793       2/15/2016 17:53   SI_MILAN_MUNTERS_IDEX_PROPOSALCOMPLETE_20160210.pdf                                  Attorney Client
SWITCH‐AX‐1109794 ‐ SWITCH‐AX‐1109794       2/15/2016 17:53   ATT00001.htm                                                                         Attorney Client
SWITCH‐AX‐1109795 ‐ SWITCH‐AX‐1109795       2/15/2016 17:58   no Title                                                                             Attorney Client
SWITCH‐AX‐1109796 ‐ SWITCH‐AX‐1109865       2/15/2016 17:58   Written Consent of Board (Switch Shuttle).pdf                                        Attorney Client
SWITCH‐AX‐1109866 ‐ SWITCH‐AX‐1109866       2/15/2016 18:00   no Title                                                                             Attorney Client




                                                                          EXHIBIT 10, PAGE 2060
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 308 of 829


Bates                                   Document Date         Document Title                                                                    Privilege
SWITCH‐AX‐1109867 ‐ SWITCH‐AX‐1109936       2/15/2016 18:00   Written Consent of Board (Switch Shuttle).pdf                                     Attorney Client
SWITCH‐AX‐1109937 ‐ SWITCH‐AX‐1109939       2/15/2016 18:16   no Title                                                                          Attorney Client
SWITCH‐AX‐1109940 ‐ SWITCH‐AX‐1109940       2/15/2016 18:16   Collection Report 160215.xls                                                      Attorney Client
SWITCH‐AX‐1109941 ‐ SWITCH‐AX‐1109951        2/16/2016 9:20   no Title                                                                          Attorney Client
SWITCH‐AX‐1109952 ‐ SWITCH‐AX‐1109952        2/16/2016 9:20   C60DDA52‐664D‐484A‐802C‐DE55E3E9AA3C[2].png                                       Attorney Client
SWITCH‐AX‐1109953 ‐ SWITCH‐AX‐1109953        2/16/2016 9:20   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1109954 ‐ SWITCH‐AX‐1109965        2/16/2016 9:21   no Title                                                                          Attorney Client
SWITCH‐AX‐1109966 ‐ SWITCH‐AX‐1109966        2/16/2016 9:21   image002.png                                                                      Attorney Client
SWITCH‐AX‐1109967 ‐ SWITCH‐AX‐1109967        2/16/2016 9:21   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1109968 ‐ SWITCH‐AX‐1109975        2/16/2016 9:58   no Title                                                                          Attorney Client
SWITCH‐AX‐1109976 ‐ SWITCH‐AX‐1109984        2/16/2016 9:58   Switch Colocation Facilities Agreement 04‐29‐2015 160214ts.docx                   Attorney Client
SWITCH‐AX‐1109985 ‐ SWITCH‐AX‐1109992        2/16/2016 9:58   no Title                                                                          Attorney Client
SWITCH‐AX‐1109993 ‐ SWITCH‐AX‐1110001        2/16/2016 9:58   Switch Colocation Facilities Agreement 04‐29‐2015 160214ts.docx                   Attorney Client
SWITCH‐AX‐1110002 ‐ SWITCH‐AX‐1110006       2/16/2016 11:14   no Title                                                                          Attorney Client
SWITCH‐AX‐1110007 ‐ SWITCH‐AX‐1110007       2/16/2016 11:14   image003.png                                                                      Attorney Client
SWITCH‐AX‐1110008 ‐ SWITCH‐AX‐1110008       2/16/2016 11:14   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1110009 ‐ SWITCH‐AX‐1110009       2/16/2016 11:14   LVCG Executed Switch Service Agmt 02.05.16.pdf                                    Attorney Client
SWITCH‐AX‐1110010 ‐ SWITCH‐AX‐1110012       2/16/2016 11:14   Switch SO 619570 50M ELINE Renewal.pdf                                            Attorney Client
SWITCH‐AX‐1110013 ‐ SWITCH‐AX‐1110013       2/16/2016 11:14   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1110014 ‐ SWITCH‐AX‐1110014       2/16/2016 11:14   image001.png                                                                      Attorney Client
SWITCH‐AX‐1110015 ‐ SWITCH‐AX‐1110016       2/16/2016 11:14   contract250417.pdf                                                                Attorney Client
SWITCH‐AX‐1110017 ‐ SWITCH‐AX‐1110017       2/16/2016 11:14   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1110018 ‐ SWITCH‐AX‐1110018       2/16/2016 11:14   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1110019 ‐ SWITCH‐AX‐1110019       2/16/2016 11:14   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1110020 ‐ SWITCH‐AX‐1110020       2/16/2016 11:14   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1110021 ‐ SWITCH‐AX‐1110021       2/16/2016 11:14   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1110022 ‐ SWITCH‐AX‐1110022       2/16/2016 11:14   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1110023 ‐ SWITCH‐AX‐1110023       2/16/2016 11:14   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1110024 ‐ SWITCH‐AX‐1110028       2/16/2016 11:14   Re_ Las Vegas Color graphics ‐ Transport renewal .msg                             Attorney Client
SWITCH‐AX‐1110029 ‐ SWITCH‐AX‐1110029       2/16/2016 11:14   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1110030 ‐ SWITCH‐AX‐1110032       2/16/2016 11:23   no Title                                                                          Attorney Client
SWITCH‐AX‐1110033 ‐ SWITCH‐AX‐1110042       2/16/2016 11:23   CFA_Cambridge Associates_V3_20160211 ca comments.docx                             Attorney Client
SWITCH‐AX‐1110043 ‐ SWITCH‐AX‐1110043       2/16/2016 11:23   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1110044 ‐ SWITCH‐AX‐1110046       2/16/2016 11:34   no Title                                                                          Attorney Client
SWITCH‐AX‐1110047 ‐ SWITCH‐AX‐1110047       2/16/2016 11:34   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1110048 ‐ SWITCH‐AX‐1110050       2/16/2016 11:34   Z059‐120415‐120‐SO (500Mbps Floor Burstable up to 1Gbps for CareFusion ‐....pdf   Attorney Client
SWITCH‐AX‐1110051 ‐ SWITCH‐AX‐1110051       2/16/2016 11:34   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1110052 ‐ SWITCH‐AX‐1110052       2/16/2016 11:34   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1110053 ‐ SWITCH‐AX‐1110053       2/16/2016 11:34   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1110054 ‐ SWITCH‐AX‐1110056       2/16/2016 11:34   Switch Change SO 618259 w Cross Connect Fee.pdf                                   Attorney Client
SWITCH‐AX‐1110057 ‐ SWITCH‐AX‐1110057       2/16/2016 11:34   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1110058 ‐ SWITCH‐AX‐1110058       2/16/2016 11:34   image003.png                                                                      Attorney Client
SWITCH‐AX‐1110059 ‐ SWITCH‐AX‐1110061       2/16/2016 11:34   Switch SO 618259 375 Riverside Change Order.pdf                                   Attorney Client
SWITCH‐AX‐1110062 ‐ SWITCH‐AX‐1110072       2/16/2016 11:34   RE_ Pricing Request ‐ C195.msg                                                    Attorney Client
SWITCH‐AX‐1110073 ‐ SWITCH‐AX‐1110074       2/16/2016 11:34   no Title                                                                          Attorney Client
SWITCH‐AX‐1110075 ‐ SWITCH‐AX‐1110087       2/16/2016 11:34   SI_MILAN_MUNTERS_IDEX_PROPOSALCOMPLETE_20160210.pdf                               Attorney Client




                                                                          EXHIBIT 10, PAGE 2061
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 309 of 829


Bates                                   Document Date         Document Title                                                                                   Privilege
SWITCH‐AX‐1110088 ‐ SWITCH‐AX‐1110090       2/16/2016 12:28   no Title                                                                                         Attorney Client
SWITCH‐AX‐1110091 ‐ SWITCH‐AX‐1110091       2/16/2016 12:28   image003.jpg                                                                                     Attorney Client
SWITCH‐AX‐1110092 ‐ SWITCH‐AX‐1110101       2/16/2016 12:28   CFA_Cambridge Associates_V3_20160211 ca comments.docx                                            Attorney Client
SWITCH‐AX‐1110102 ‐ SWITCH‐AX‐1110106       2/16/2016 12:37   no Title                                                                                         Attorney Client
SWITCH‐AX‐1110107 ‐ SWITCH‐AX‐1110107       2/16/2016 12:37   image003.png                                                                                     Attorney Client
SWITCH‐AX‐1110108 ‐ SWITCH‐AX‐1110108       2/16/2016 12:37   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1110109 ‐ SWITCH‐AX‐1110109       2/16/2016 12:37   image004.jpg                                                                                     Attorney Client
SWITCH‐AX‐1110110 ‐ SWITCH‐AX‐1110110       2/16/2016 12:37   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1110111 ‐ SWITCH‐AX‐1110121       2/16/2016 12:37   RE_ Pricing Request ‐ C195.msg                                                                   Attorney Client
SWITCH‐AX‐1110122 ‐ SWITCH‐AX‐1110122       2/16/2016 12:37   image003.jpg                                                                                     Attorney Client
SWITCH‐AX‐1110123 ‐ SWITCH‐AX‐1110123       2/16/2016 12:37   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1110124 ‐ SWITCH‐AX‐1110124       2/16/2016 12:37   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1110125 ‐ SWITCH‐AX‐1110127       2/16/2016 12:37   Switch Change SO 618259 w Cross Connect Fee.pdf                                                  Attorney Client
SWITCH‐AX‐1110128 ‐ SWITCH‐AX‐1110128       2/16/2016 12:46   Collection Report 160215.xls                                                                     Attorney Client
SWITCH‐AX‐1110129 ‐ SWITCH‐AX‐1110129       2/16/2016 12:48   Payment Ledger Entries‐ December 2015.xlsx                                                       Attorney Client
SWITCH‐AX‐1110130 ‐ SWITCH‐AX‐1110133       2/16/2016 12:56   no Title                                                                                         Attorney Client
SWITCH‐AX‐1110134 ‐ SWITCH‐AX‐1110134       2/16/2016 12:56   image006.jpg                                                                                     Attorney Client
SWITCH‐AX‐1110135 ‐ SWITCH‐AX‐1110135       2/16/2016 12:56   image006.jpg                                                                                     Attorney Client
SWITCH‐AX‐1110136 ‐ SWITCH‐AX‐1110136       2/16/2016 12:56   image005.jpg                                                                                     Attorney Client
SWITCH‐AX‐1110137 ‐ SWITCH‐AX‐1110137       2/16/2016 12:56   image004.jpg                                                                                     Attorney Client
SWITCH‐AX‐1110138 ‐ SWITCH‐AX‐1110138       2/16/2016 12:56   image005.jpg                                                                                     Attorney Client
SWITCH‐AX‐1110139 ‐ SWITCH‐AX‐1110139       2/16/2016 12:56   image007.jpg                                                                                     Attorney Client
SWITCH‐AX‐1110140 ‐ SWITCH‐AX‐1110143       2/16/2016 12:56   RE_ Pricing Request ‐ C195.msg                                                                   Attorney Client
SWITCH‐AX‐1110144 ‐ SWITCH‐AX‐1110144       2/16/2016 12:56   image004.jpg                                                                                     Attorney Client
SWITCH‐AX‐1110145 ‐ SWITCH‐AX‐1110147       2/16/2016 12:56   Switch Change SO 618259 w Cross Connect Fee.pdf                                                  Attorney Client
SWITCH‐AX‐1110148 ‐ SWITCH‐AX‐1110148       2/16/2016 12:56   image007.jpg                                                                                     Attorney Client
SWITCH‐AX‐1110149 ‐ SWITCH‐AX‐1110149       2/16/2016 13:12   no Title                                                                                         Attorney Client
SWITCH‐AX‐1110150 ‐ SWITCH‐AX‐1110201       2/16/2016 13:12   _                                                                                                Attorney Client
SWITCH‐AX‐1110202 ‐ SWITCH‐AX‐1110202       2/16/2016 13:14   no Title                                                                                         Attorney Client
SWITCH‐AX‐1110203 ‐ SWITCH‐AX‐1110254       2/16/2016 13:14   _                                                                                                Attorney Client
SWITCH‐AX‐1110255 ‐ SWITCH‐AX‐1110255       2/16/2016 13:32   no Title                                                                                         Attorney Client
SWITCH‐AX‐1110256 ‐ SWITCH‐AX‐1110267       2/16/2016 13:32   _                                                                                                Attorney Client
SWITCH‐AX‐1110268 ‐ SWITCH‐AX‐1110272       2/16/2016 13:58   no Title                                                                                         Attorney Client
SWITCH‐AX‐1110273 ‐ SWITCH‐AX‐1110273       2/16/2016 13:58   Collection Report 160215.xls                                                                     Attorney Client
SWITCH‐AX‐1110274 ‐ SWITCH‐AX‐1110276       2/16/2016 13:58   Collection Report ‐ 02.15.16.msg                                                                 Attorney Client
SWITCH‐AX‐1110277 ‐ SWITCH‐AX‐1110277       2/16/2016 13:58   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1110278 ‐ SWITCH‐AX‐1110278       2/16/2016 13:58   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1110279 ‐ SWITCH‐AX‐1110283       2/16/2016 14:24   no Title                                                                                         Attorney Client
SWITCH‐AX‐1110284 ‐ SWITCH‐AX‐1110284       2/16/2016 14:24   image004.jpg                                                                                     Attorney Client
SWITCH‐AX‐1110285 ‐ SWITCH‐AX‐1110285       2/16/2016 14:24   image005.png                                                                                     Attorney Client
SWITCH‐AX‐1110286 ‐ SWITCH‐AX‐1110286       2/16/2016 14:24   image003.jpg                                                                                     Attorney Client
SWITCH‐AX‐1110287 ‐ SWITCH‐AX‐1110289       2/16/2016 14:24   Z059‐021616‐124‐SO (50Mbps Transport to Las Vegas Color Graphics ‐ 4265 W Sunset, LV, NV).pdf    Attorney Client
SWITCH‐AX‐1110290 ‐ SWITCH‐AX‐1110291       2/16/2016 14:24   C011‐021616‐103‐SO (200Mbps Transport to Las Vegas Color Graphics ‐ 4265 W Sunset, LV, NV).pdf   Attorney Client
SWITCH‐AX‐1110292 ‐ SWITCH‐AX‐1110294       2/16/2016 14:34   no Title                                                                                         Attorney Client
SWITCH‐AX‐1110295 ‐ SWITCH‐AX‐1110308       2/16/2016 14:34   SI_MILAN_MUNTERS_IDEX_PROPOSALCOMPLETE_Rev_20160216.pdf                                          Attorney Client
SWITCH‐AX‐1110309 ‐ SWITCH‐AX‐1110309       2/16/2016 14:34   ATT00001.htm                                                                                     Attorney Client




                                                                          EXHIBIT 10, PAGE 2062
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 310 of 829


Bates                                   Document Date         Document Title                                                                                    Privilege
SWITCH‐AX‐1110310 ‐ SWITCH‐AX‐1110317       2/16/2016 14:46   no Title                                                                                          Attorney Client
SWITCH‐AX‐1110318 ‐ SWITCH‐AX‐1110318       2/16/2016 14:46   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1110319 ‐ SWITCH‐AX‐1110322       2/16/2016 14:48   no Title                                                                                          Attorney Client
SWITCH‐AX‐1110323 ‐ SWITCH‐AX‐1110323       2/16/2016 14:48   Supernap Italia ‐ Supply Agreement T&C's.msg                                                      Attorney Client
SWITCH‐AX‐1110324 ‐ SWITCH‐AX‐1110330       2/16/2016 14:48   SOFTWISE CONSULTING SERVICES, INC                                                                 Attorney Client
SWITCH‐AX‐1110331 ‐ SWITCH‐AX‐1110350       2/16/2016 14:48   _                                                                                                 Attorney Client
SWITCH‐AX‐1110351 ‐ SWITCH‐AX‐1110371       2/16/2016 14:48   Supply Agreement ‐ Supernap Italia and Nortek Air Solutions (original) compared with Supply AgreemAttorney Client
SWITCH‐AX‐1110372 ‐ SWITCH‐AX‐1110375       2/16/2016 15:08   no Title                                                                                          Attorney Client
SWITCH‐AX‐1110376 ‐ SWITCH‐AX‐1110376       2/16/2016 15:08   image003.jpg                                                                                      Attorney Client
SWITCH‐AX‐1110377 ‐ SWITCH‐AX‐1111223       2/16/2016 15:08   Sales ‐ Invoice                                                                                   Attorney Client
SWITCH‐AX‐1111224 ‐ SWITCH‐AX‐1111224       2/16/2016 15:08   image002.png                                                                                      Attorney Client
SWITCH‐AX‐1111225 ‐ SWITCH‐AX‐1111228       2/16/2016 15:08   no Title                                                                                          Attorney Client
SWITCH‐AX‐1111229 ‐ SWITCH‐AX‐1112075       2/16/2016 15:08   Sales ‐ Invoice                                                                                   Attorney Client
SWITCH‐AX‐1112076 ‐ SWITCH‐AX‐1112076       2/16/2016 15:08   image002.png                                                                                      Attorney Client
SWITCH‐AX‐1112077 ‐ SWITCH‐AX‐1112077       2/16/2016 15:08   image003.jpg                                                                                      Attorney Client
SWITCH‐AX‐1112078 ‐ SWITCH‐AX‐1112079       2/16/2016 15:10   no Title                                                                                          Attorney Client
SWITCH‐AX‐1112080 ‐ SWITCH‐AX‐1112086       2/16/2016 15:10   SOFTWISE CONSULTING SERVICES, INC                                                                 Attorney Client
SWITCH‐AX‐1112087 ‐ SWITCH‐AX‐1112107       2/16/2016 15:10   Supply Agreement ‐ Supernap Italia and Nortek Air Solutions (original) compared with Supply AgreemAttorney Client
SWITCH‐AX‐1112108 ‐ SWITCH‐AX‐1112127       2/16/2016 15:10   _                                                                                                 Attorney Client
SWITCH‐AX‐1112128 ‐ SWITCH‐AX‐1112128       2/16/2016 15:34   no Title                                                                                          Attorney Client
SWITCH‐AX‐1112129 ‐ SWITCH‐AX‐1112129       2/16/2016 15:34   image005.png                                                                                      Attorney Client
SWITCH‐AX‐1112130 ‐ SWITCH‐AX‐1112130       2/16/2016 15:34   image003.jpg                                                                                      Attorney Client
SWITCH‐AX‐1112131 ‐ SWITCH‐AX‐1112131       2/16/2016 15:34   image004.jpg                                                                                      Attorney Client
SWITCH‐AX‐1112132 ‐ SWITCH‐AX‐1112132       2/16/2016 15:34   Z059‐021616‐124‐SO (50Mbps Transport to Las Vegas Color Graphics ‐ 4265 W Sunset, LV, NV).pdf Attorney Client
SWITCH‐AX‐1112133 ‐ SWITCH‐AX‐1112134       2/16/2016 15:34   C011‐021616‐103‐SO (200Mbps Transport to Las Vegas Color Graphics ‐ 4265 W Sunset, LV, NV).pdf Attorney Client
SWITCH‐AX‐1112135 ‐ SWITCH‐AX‐1112139       2/16/2016 15:34   no Title                                                                                          Attorney Client
SWITCH‐AX‐1112140 ‐ SWITCH‐AX‐1112140       2/16/2016 15:34   image005.png                                                                                      Attorney Client
SWITCH‐AX‐1112141 ‐ SWITCH‐AX‐1112143       2/16/2016 15:34   Z059‐021616‐124‐SO (50Mbps Transport to Las Vegas Color Graphics ‐ 4265 W Sunset, LV, NV).pdf Attorney Client
SWITCH‐AX‐1112144 ‐ SWITCH‐AX‐1112145       2/16/2016 15:34   C011‐021616‐103‐SO (200Mbps Transport to Las Vegas Color Graphics ‐ 4265 W Sunset, LV, NV).pdf Attorney Client
SWITCH‐AX‐1112146 ‐ SWITCH‐AX‐1112146       2/16/2016 15:34   image003.jpg                                                                                      Attorney Client
SWITCH‐AX‐1112147 ‐ SWITCH‐AX‐1112147       2/16/2016 15:34   image004.jpg                                                                                      Attorney Client
SWITCH‐AX‐1112148 ‐ SWITCH‐AX‐1112152       2/16/2016 15:39   no Title                                                                                          Attorney Client
SWITCH‐AX‐1112153 ‐ SWITCH‐AX‐1112153       2/16/2016 15:39   2014_ghg_report‐revised.xlsx                                                                      Attorney Client
SWITCH‐AX‐1112154 ‐ SWITCH‐AX‐1112154       2/16/2016 15:39   2016_01_ghg_report.xlsx                                                                           Attorney Client
SWITCH‐AX‐1112155 ‐ SWITCH‐AX‐1112155       2/16/2016 15:39   2015_ghg_report‐revised.xlsx                                                                      Attorney Client
SWITCH‐AX‐1112156 ‐ SWITCH‐AX‐1112156       2/16/2016 15:39   image004.jpg                                                                                      Attorney Client
SWITCH‐AX‐1112157 ‐ SWITCH‐AX‐1112157       2/16/2016 15:39   image003.jpg                                                                                      Attorney Client
SWITCH‐AX‐1112158 ‐ SWITCH‐AX‐1112163       2/16/2016 15:41   no Title                                                                                          Attorney Client
SWITCH‐AX‐1112164 ‐ SWITCH‐AX‐1112165       2/16/2016 15:41   C011‐021616‐103‐SO (200Mbps Transport to Las Vegas Color Graphics ‐ 4265 W Sunset, LV, NV).pdf Attorney Client
SWITCH‐AX‐1112166 ‐ SWITCH‐AX‐1112168       2/16/2016 15:41   Z059‐021616‐124‐SO (50Mbps Transport to Las Vegas Color Graphics ‐ 4265 W Sunset, LV, NV).pdf Attorney Client
SWITCH‐AX‐1112169 ‐ SWITCH‐AX‐1112169       2/16/2016 15:41   image004.jpg                                                                                      Attorney Client
SWITCH‐AX‐1112170 ‐ SWITCH‐AX‐1112170       2/16/2016 15:41   image005.png                                                                                      Attorney Client
SWITCH‐AX‐1112171 ‐ SWITCH‐AX‐1112171       2/16/2016 15:41   image003.jpg                                                                                      Attorney Client
SWITCH‐AX‐1112172 ‐ SWITCH‐AX‐1112174       2/16/2016 17:11   no Title                                                                                          Attorney Client
SWITCH‐AX‐1112175 ‐ SWITCH‐AX‐1112175       2/16/2016 17:11   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1112176 ‐ SWITCH‐AX‐1112189       2/16/2016 17:11   SI_MILAN_MUNTERS_IDEX_PROPOSALCOMPLETE_Rev_20160216.pdf                                           Attorney Client




                                                                           EXHIBIT 10, PAGE 2063
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 311 of 829


Bates                                   Document Date         Document Title                                                                                    Privilege
SWITCH‐AX‐1112190 ‐ SWITCH‐AX‐1112192       2/16/2016 17:14   no Title                                                                                          Attorney Client
SWITCH‐AX‐1112193 ‐ SWITCH‐AX‐1112193       2/16/2016 17:14   Collection Report 160216.xls                                                                      Attorney Client
SWITCH‐AX‐1112194 ‐ SWITCH‐AX‐1112195       2/16/2016 17:19   no Title                                                                                          Attorney Client
SWITCH‐AX‐1112196 ‐ SWITCH‐AX‐1112202       2/16/2016 17:19   SOFTWISE CONSULTING SERVICES, INC                                                                 Attorney Client
SWITCH‐AX‐1112203 ‐ SWITCH‐AX‐1112222       2/16/2016 17:19   _                                                                                                 Attorney Client
SWITCH‐AX‐1112223 ‐ SWITCH‐AX‐1112243       2/16/2016 17:19   Supply Agreement ‐ Supernap Italia and Nortek Air Solutions (original) compared with Supply AgreemAttorney Client
SWITCH‐AX‐1112244 ‐ SWITCH‐AX‐1112246       2/16/2016 17:27   no Title                                                                                          Attorney Client
SWITCH‐AX‐1112247 ‐ SWITCH‐AX‐1112248       2/16/2016 17:27   Nike Switch Colocation Amendment # 1 2016 02 16a.docx                                             Attorney Client
SWITCH‐AX‐1112249 ‐ SWITCH‐AX‐1112262       2/16/2016 17:27   Switch Colocation Agreement 2015 03 03.pdf                                                        Attorney Client
SWITCH‐AX‐1112263 ‐ SWITCH‐AX‐1112265       2/16/2016 17:33   no Title                                                                                          Attorney Client
SWITCH‐AX‐1112266 ‐ SWITCH‐AX‐1112266       2/16/2016 17:33   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1112267 ‐ SWITCH‐AX‐1112280       2/16/2016 17:33   SI_MILAN_MUNTERS_IDEX_PROPOSALCOMPLETE_Rev_20160216[4].pdf                                        Attorney Client
SWITCH‐AX‐1112281 ‐ SWITCH‐AX‐1112281       2/16/2016 18:09   Collection Report 160216.xls                                                                      Attorney Client
SWITCH‐AX‐1112282 ‐ SWITCH‐AX‐1112282       2/16/2016 18:13   no Title                                                                                          Attorney Client
SWITCH‐AX‐1112283 ‐ SWITCH‐AX‐1112283       2/16/2016 18:13   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1112284 ‐ SWITCH‐AX‐1112305       2/16/2016 18:13   Comparison JVA to ARJVA 16Feb2016.docx                                                            Attorney Client
SWITCH‐AX‐1112306 ‐ SWITCH‐AX‐1112327       2/16/2016 18:13   ARJVA SI v1 12Feb2016.docx                                                                        Attorney Client
SWITCH‐AX‐1112328 ‐ SWITCH‐AX‐1112330       2/16/2016 18:26   no Title                                                                                          Attorney Client
SWITCH‐AX‐1112331 ‐ SWITCH‐AX‐1112351       2/16/2016 18:26   Supply Agreement ‐ Supernap Italia and Nortek Air Solutions (original) compared with Supply AgreemAttorney Client
SWITCH‐AX‐1112352 ‐ SWITCH‐AX‐1112358       2/16/2016 18:26   SOFTWISE CONSULTING SERVICES, INC                                                                 Attorney Client
SWITCH‐AX‐1112359 ‐ SWITCH‐AX‐1112378       2/16/2016 18:26   _                                                                                                 Attorney Client
SWITCH‐AX‐1112379 ‐ SWITCH‐AX‐1112380       2/16/2016 19:14   no Title                                                                                          Attorney Client
SWITCH‐AX‐1112381 ‐ SWITCH‐AX‐1112381       2/16/2016 19:14   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1112382 ‐ SWITCH‐AX‐1112383       2/16/2016 21:04   no Title                                                                                          Attorney Client
SWITCH‐AX‐1112384 ‐ SWITCH‐AX‐1112386       2/16/2016 21:04   Data Centre World and Cloud Expo, Singapore Attendee Stats.pdf                                    Attorney Client
SWITCH‐AX‐1112387 ‐ SWITCH‐AX‐1112387       2/16/2016 21:04   T1571 (Copy).JPG                                                                                  Attorney Client
SWITCH‐AX‐1112388 ‐ SWITCH‐AX‐1112388       2/16/2016 21:04   CEA_DCWA_Hong_Kong_Floorplan_3                                                                    Attorney Client
SWITCH‐AX‐1112389 ‐ SWITCH‐AX‐1112390       2/16/2016 21:04   DCWHK_speakers flyer.PDF                                                                          Attorney Client
SWITCH‐AX‐1112391 ‐ SWITCH‐AX‐1112391       2/16/2016 21:04   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1112392 ‐ SWITCH‐AX‐1112393       2/16/2016 21:04   Data Centre World and Cloud Expo‐ Attendee Demographics, London.pdf                               Attorney Client
SWITCH‐AX‐1112394 ‐ SWITCH‐AX‐1112394       2/16/2016 21:04   T1490 (Copy).JPG                                                                                  Attorney Client
SWITCH‐AX‐1112395 ‐ SWITCH‐AX‐1112395       2/16/2016 21:04   T1572 (Copy).JPG                                                                                  Attorney Client
SWITCH‐AX‐1112396 ‐ SWITCH‐AX‐1112397       2/16/2016 21:04   CEAHK_Speakers flyer.PDF                                                                          Attorney Client
SWITCH‐AX‐1112398 ‐ SWITCH‐AX‐1112398       2/16/2016 21:04   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1112399 ‐ SWITCH‐AX‐1112399       2/16/2016 21:04   A1069 (Copy).JPG                                                                                  Attorney Client
SWITCH‐AX‐1112400 ‐ SWITCH‐AX‐1112411       2/16/2016 21:04   CEAHK 2016 ‐ Sponsorship Prospectus.pdf                                                           Attorney Client
SWITCH‐AX‐1112412 ‐ SWITCH‐AX‐1112413       2/16/2016 21:04   no Title                                                                                          Attorney Client
SWITCH‐AX‐1112414 ‐ SWITCH‐AX‐1112414       2/16/2016 21:04   T1490 (Copy).JPG                                                                                  Attorney Client
SWITCH‐AX‐1112415 ‐ SWITCH‐AX‐1112415       2/16/2016 21:04   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1112416 ‐ SWITCH‐AX‐1112417       2/16/2016 21:04   DCWHK_speakers flyer.PDF                                                                          Attorney Client
SWITCH‐AX‐1112418 ‐ SWITCH‐AX‐1112418       2/16/2016 21:04   T1572 (Copy).JPG                                                                                  Attorney Client
SWITCH‐AX‐1112419 ‐ SWITCH‐AX‐1112430       2/16/2016 21:04   CEAHK 2016 ‐ Sponsorship Prospectus.pdf                                                           Attorney Client
SWITCH‐AX‐1112431 ‐ SWITCH‐AX‐1112431       2/16/2016 21:04   A1069 (Copy).JPG                                                                                  Attorney Client
SWITCH‐AX‐1112432 ‐ SWITCH‐AX‐1112432       2/16/2016 21:04   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1112433 ‐ SWITCH‐AX‐1112433       2/16/2016 21:04   T1571 (Copy).JPG                                                                                  Attorney Client
SWITCH‐AX‐1112434 ‐ SWITCH‐AX‐1112436       2/16/2016 21:04   Data Centre World and Cloud Expo, Singapore Attendee Stats.pdf                                    Attorney Client




                                                                           EXHIBIT 10, PAGE 2064
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 312 of 829


Bates                                   Document Date         Document Title                                                                       Privilege
SWITCH‐AX‐1112437 ‐ SWITCH‐AX‐1112437       2/16/2016 21:04   CEA_DCWA_Hong_Kong_Floorplan_3                                                       Attorney Client
SWITCH‐AX‐1112438 ‐ SWITCH‐AX‐1112439       2/16/2016 21:04   CEAHK_Speakers flyer.PDF                                                             Attorney Client
SWITCH‐AX‐1112440 ‐ SWITCH‐AX‐1112441       2/16/2016 21:04   Data Centre World and Cloud Expo‐ Attendee Demographics, London.pdf                  Attorney Client
SWITCH‐AX‐1112442 ‐ SWITCH‐AX‐1112446        2/17/2016 9:06   no Title                                                                             Attorney Client
SWITCH‐AX‐1112447 ‐ SWITCH‐AX‐1112447        2/17/2016 9:06   image003.jpg                                                                         Attorney Client
SWITCH‐AX‐1112448 ‐ SWITCH‐AX‐1112483        2/17/2016 9:06   Z059‐020811‐005‐BA (Dark Fiber Sale Agreement).pdf                                   Attorney Client
SWITCH‐AX‐1112484 ‐ SWITCH‐AX‐1112490        2/17/2016 9:06   Z059‐110910‐002‐MS.pdf                                                               Attorney Client
SWITCH‐AX‐1112491 ‐ SWITCH‐AX‐1112496        2/17/2016 9:08   no Title                                                                             Attorney Client
SWITCH‐AX‐1112497 ‐ SWITCH‐AX‐1112497        2/17/2016 9:08   image003.jpg                                                                         Attorney Client
SWITCH‐AX‐1112498 ‐ SWITCH‐AX‐1112498        2/17/2016 9:08   image001.png                                                                         Attorney Client
SWITCH‐AX‐1112499 ‐ SWITCH‐AX‐1112501       2/17/2016 10:12   no Title                                                                             Attorney Client
SWITCH‐AX‐1112502 ‐ SWITCH‐AX‐1112502       2/17/2016 10:12   image002.jpg                                                                         Attorney Client
SWITCH‐AX‐1112503 ‐ SWITCH‐AX‐1112505       2/17/2016 10:12   no Title                                                                             Attorney Client
SWITCH‐AX‐1112506 ‐ SWITCH‐AX‐1112507       2/17/2016 10:31   no Title                                                                             Attorney Client
SWITCH‐AX‐1112508 ‐ SWITCH‐AX‐1112508       2/17/2016 10:31   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1112509 ‐ SWITCH‐AX‐1112511       2/17/2016 10:31   Zayo ‐ LOA_CFA ‐ Service Order 591770 na.msg                                         Attorney Client
SWITCH‐AX‐1112512 ‐ SWITCH‐AX‐1112512       2/17/2016 10:31   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1112513 ‐ SWITCH‐AX‐1112515       2/17/2016 10:31   Zayo ‐ LOA_CFA ‐ Service Order 591770_SOC‐0000407800.msg                             Attorney Client
SWITCH‐AX‐1112516 ‐ SWITCH‐AX‐1112516       2/17/2016 10:31   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1112517 ‐ SWITCH‐AX‐1112517       2/17/2016 10:31   image003.jpg                                                                         Attorney Client
SWITCH‐AX‐1112518 ‐ SWITCH‐AX‐1112518       2/17/2016 10:31   image002.jpg                                                                         Attorney Client
SWITCH‐AX‐1112519 ‐ SWITCH‐AX‐1112519       2/17/2016 10:31   image002.jpg                                                                         Attorney Client
SWITCH‐AX‐1112520 ‐ SWITCH‐AX‐1112525       2/17/2016 10:31   Re_ RUSH Machine Zone Order ‐ Zayo and Comcast.msg                                   Attorney Client
SWITCH‐AX‐1112526 ‐ SWITCH‐AX‐1112526       2/17/2016 10:31   image004.jpg                                                                         Attorney Client
SWITCH‐AX‐1112527 ‐ SWITCH‐AX‐1112528       2/17/2016 10:31   FW_ Zayo Firm Order Commit Date Notice ‐ Service Order 591770_SOC‐0000407800.msg     Attorney Client
SWITCH‐AX‐1112529 ‐ SWITCH‐AX‐1112531       2/17/2016 11:58   no Title                                                                             Attorney Client
SWITCH‐AX‐1112532 ‐ SWITCH‐AX‐1112532       2/17/2016 11:58   image002.jpg                                                                         Attorney Client
SWITCH‐AX‐1112533 ‐ SWITCH‐AX‐1112533       2/17/2016 12:03   no Title                                                                             Attorney Client
SWITCH‐AX‐1112534 ‐ SWITCH‐AX‐1112534       2/17/2016 12:03   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1112535 ‐ SWITCH‐AX‐1112536       2/17/2016 12:03   RE_ Closing Document ‐ J & N Communications ‐ Cannery Casino Resorts.msg             Attorney Client
SWITCH‐AX‐1112537 ‐ SWITCH‐AX‐1112537       2/17/2016 12:03   image002.jpg                                                                         Attorney Client
SWITCH‐AX‐1112538 ‐ SWITCH‐AX‐1112539       2/17/2016 12:03   RE_ Closing Document ‐ Mosaic Networx ‐ Berkshire Hathaway Automotive referral.msg   Attorney Client
SWITCH‐AX‐1112540 ‐ SWITCH‐AX‐1112540       2/17/2016 12:03   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1112541 ‐ SWITCH‐AX‐1112545       2/17/2016 13:22   no Title                                                                             Attorney Client
SWITCH‐AX‐1112546 ‐ SWITCH‐AX‐1112546       2/17/2016 13:22   image004.jpg                                                                         Attorney Client
SWITCH‐AX‐1112547 ‐ SWITCH‐AX‐1112549       2/17/2016 13:22   Switch Change SO 618259 w Cross Connect Fee.pdf                                      Attorney Client
SWITCH‐AX‐1112550 ‐ SWITCH‐AX‐1112550       2/17/2016 13:22   image003.jpg                                                                         Attorney Client
SWITCH‐AX‐1112551 ‐ SWITCH‐AX‐1112551       2/17/2016 13:22   image002.jpg                                                                         Attorney Client
SWITCH‐AX‐1112552 ‐ SWITCH‐AX‐1112552       2/17/2016 13:22   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1112553 ‐ SWITCH‐AX‐1112555       2/17/2016 13:22   Z059‐020416‐123‐SO (Move 500Mbps Floor Burstable up to 1Gbps for CareFus....pdf      Attorney Client
SWITCH‐AX‐1112556 ‐ SWITCH‐AX‐1112561       2/17/2016 13:31   no Title                                                                             Attorney Client
SWITCH‐AX‐1112562 ‐ SWITCH‐AX‐1112564       2/17/2016 13:31   Switch Change SO 618259 w Cross Connect Fee.pdf                                      Attorney Client
SWITCH‐AX‐1112565 ‐ SWITCH‐AX‐1112565       2/17/2016 13:31   image006.jpg                                                                         Attorney Client
SWITCH‐AX‐1112566 ‐ SWITCH‐AX‐1112568       2/17/2016 13:31   Z059‐020416‐123‐SO (Move 500Mbps Floor Burstable up to 1Gbps for CareFus....pdf      Attorney Client
SWITCH‐AX‐1112569 ‐ SWITCH‐AX‐1112569       2/17/2016 13:31   image005.jpg                                                                         Attorney Client
SWITCH‐AX‐1112570 ‐ SWITCH‐AX‐1112570       2/17/2016 13:31   image007.jpg                                                                         Attorney Client




                                                                          EXHIBIT 10, PAGE 2065
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 313 of 829


Bates                                   Document Date         Document Title                                          Privilege
SWITCH‐AX‐1112571 ‐ SWITCH‐AX‐1112571       2/17/2016 13:31   image002.jpg                                            Attorney Client
SWITCH‐AX‐1112572 ‐ SWITCH‐AX‐1112574       2/17/2016 13:44   no Title                                                Attorney Client
SWITCH‐AX‐1112575 ‐ SWITCH‐AX‐1112575       2/17/2016 13:44   image005.png                                            Attorney Client
SWITCH‐AX‐1112576 ‐ SWITCH‐AX‐1112576       2/17/2016 13:44   image002.jpg                                            Attorney Client
SWITCH‐AX‐1112577 ‐ SWITCH‐AX‐1112577       2/17/2016 13:44   image003.jpg                                            Attorney Client
SWITCH‐AX‐1112578 ‐ SWITCH‐AX‐1112580       2/17/2016 13:44   no Title                                                Attorney Client
SWITCH‐AX‐1112581 ‐ SWITCH‐AX‐1112581       2/17/2016 13:44   image002.jpg                                            Attorney Client
SWITCH‐AX‐1112582 ‐ SWITCH‐AX‐1112582       2/17/2016 13:44   image005.png                                            Attorney Client
SWITCH‐AX‐1112583 ‐ SWITCH‐AX‐1112583       2/17/2016 13:44   image003.jpg                                            Attorney Client
SWITCH‐AX‐1112584 ‐ SWITCH‐AX‐1112612       2/17/2016 13:44   no Title                                                Attorney Client
SWITCH‐AX‐1112613 ‐ SWITCH‐AX‐1112613       2/17/2016 13:44   image006.jpg                                            Attorney Client
SWITCH‐AX‐1112614 ‐ SWITCH‐AX‐1112614       2/17/2016 13:44   image008.png                                            Attorney Client
SWITCH‐AX‐1112615 ‐ SWITCH‐AX‐1112621       2/17/2016 13:44   Referral Program Agreement TDF (CCS)‐signed.pdf         Attorney Client
SWITCH‐AX‐1112622 ‐ SWITCH‐AX‐1112622       2/17/2016 13:44   image005.jpg                                            Attorney Client
SWITCH‐AX‐1112623 ‐ SWITCH‐AX‐1112625       2/17/2016 13:45   no Title                                                Attorney Client
SWITCH‐AX‐1112626 ‐ SWITCH‐AX‐1112626       2/17/2016 13:45   image001.jpg                                            Attorney Client
SWITCH‐AX‐1112627 ‐ SWITCH‐AX‐1112627       2/17/2016 13:45   Rate Increase Inquiries.xlsx                            Attorney Client
SWITCH‐AX‐1112628 ‐ SWITCH‐AX‐1112628       2/17/2016 13:45   image002.png                                            Attorney Client
SWITCH‐AX‐1112629 ‐ SWITCH‐AX‐1112630       2/17/2016 13:45   RE_ Z177_ Invoice from SWITCH.msg                       Attorney Client
SWITCH‐AX‐1112631 ‐ SWITCH‐AX‐1112631       2/17/2016 13:45   Cogent ‐ Invoice 40113 price increase_.msg              Attorney Client
SWITCH‐AX‐1112632 ‐ SWITCH‐AX‐1112634       2/17/2016 13:45   RE_ S698_ Invoice from SWITCH.msg                       Attorney Client
SWITCH‐AX‐1112635 ‐ SWITCH‐AX‐1112635       2/17/2016 13:45   image001.jpg                                            Attorney Client
SWITCH‐AX‐1112636 ‐ SWITCH‐AX‐1112638       2/17/2016 13:45   RE_ [Sony NP] 2016 Rate Hike.msg                        Attorney Client
SWITCH‐AX‐1112639 ‐ SWITCH‐AX‐1112640       2/17/2016 13:45   RE_ P746_ Invoice from SWITCH.msg                       Attorney Client
SWITCH‐AX‐1112641 ‐ SWITCH‐AX‐1112641       2/17/2016 13:45   RE_ C166_ Invoice from SWITCH.msg                       Attorney Client
SWITCH‐AX‐1112642 ‐ SWITCH‐AX‐1112642       2/17/2016 13:45   David Saxe Productions.msg                              Attorney Client
SWITCH‐AX‐1112643 ‐ SWITCH‐AX‐1112643       2/17/2016 13:45   image003.png                                            Attorney Client
SWITCH‐AX‐1112644 ‐ SWITCH‐AX‐1112644       2/17/2016 13:45   Invoice 7.pdf                                           Attorney Client
SWITCH‐AX‐1112645 ‐ SWITCH‐AX‐1112645       2/17/2016 13:45   Re_ S683_ Invoice from SWITCH.msg                       Attorney Client
SWITCH‐AX‐1112646 ‐ SWITCH‐AX‐1112646       2/17/2016 13:45   image001.jpg                                            Attorney Client
SWITCH‐AX‐1112647 ‐ SWITCH‐AX‐1112648       2/17/2016 13:45   RE_ H539_ Invoice from SWITCH.msg                       Attorney Client
SWITCH‐AX‐1112649 ‐ SWITCH‐AX‐1112650       2/17/2016 13:45   Sales ‐ Invoice                                         Attorney Client
SWITCH‐AX‐1112651 ‐ SWITCH‐AX‐1112652       2/17/2016 13:45   Sales ‐ Invoice                                         Attorney Client
SWITCH‐AX‐1112653 ‐ SWITCH‐AX‐1112653       2/17/2016 13:45   image001.jpg                                            Attorney Client
SWITCH‐AX‐1112654 ‐ SWITCH‐AX‐1112654       2/17/2016 13:45   Increases.msg                                           Attorney Client
SWITCH‐AX‐1112655 ‐ SWITCH‐AX‐1112657       2/17/2016 13:45   RE_ L232_ Invoice from SWITCH.msg                       Attorney Client
SWITCH‐AX‐1112658 ‐ SWITCH‐AX‐1112658       2/17/2016 13:45   Latest invoice.msg                                      Attorney Client
SWITCH‐AX‐1112659 ‐ SWITCH‐AX‐1112659       2/17/2016 13:45   image001.jpg                                            Attorney Client
SWITCH‐AX‐1112660 ‐ SWITCH‐AX‐1112660       2/17/2016 13:45   Re_ C553_ Invoice from SWITCH.msg                       Attorney Client
SWITCH‐AX‐1112661 ‐ SWITCH‐AX‐1112664       2/17/2016 14:50   no Title                                                Attorney Client
SWITCH‐AX‐1112665 ‐ SWITCH‐AX‐1112674       2/17/2016 14:50   CFA_Cambridge Associates_V3_20160211 ca comments.docx   Attorney Client
SWITCH‐AX‐1112675 ‐ SWITCH‐AX‐1112675       2/17/2016 14:50   image003.jpg                                            Attorney Client
SWITCH‐AX‐1112676 ‐ SWITCH‐AX‐1112681       2/17/2016 15:56   no Title                                                Attorney Client
SWITCH‐AX‐1112682 ‐ SWITCH‐AX‐1112691       2/17/2016 15:56   CFA_Cambridge Associates_V4_20160217.pdf                Attorney Client
SWITCH‐AX‐1112692 ‐ SWITCH‐AX‐1112692       2/17/2016 15:56   image003.png                                            Attorney Client
SWITCH‐AX‐1112693 ‐ SWITCH‐AX‐1112693       2/17/2016 15:56   image002.jpg                                            Attorney Client




                                                                         EXHIBIT 10, PAGE 2066
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 314 of 829


Bates                                   Document Date         Document Title                                                Privilege
SWITCH‐AX‐1112694 ‐ SWITCH‐AX‐1112694       2/17/2016 15:56   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1112695 ‐ SWITCH‐AX‐1112695       2/17/2016 16:29   no Title                                                      Attorney Client
SWITCH‐AX‐1112696 ‐ SWITCH‐AX‐1112765       2/17/2016 16:29   Written Consent of Board (Switch Shuttle).pdf                 Attorney Client
SWITCH‐AX‐1112766 ‐ SWITCH‐AX‐1112766       2/17/2016 16:31   no Title                                                      Attorney Client
SWITCH‐AX‐1112767 ‐ SWITCH‐AX‐1112836       2/17/2016 16:31   Written Consent of Board (Switch Shuttle).pdf                 Attorney Client
SWITCH‐AX‐1112837 ‐ SWITCH‐AX‐1112838       2/17/2016 16:46   no Title                                                      Attorney Client
SWITCH‐AX‐1112839 ‐ SWITCH‐AX‐1112841       2/17/2016 16:47   no Title                                                      Attorney Client
SWITCH‐AX‐1112842 ‐ SWITCH‐AX‐1112842       2/17/2016 16:47   Collection Report 160217.xls                                  Attorney Client
SWITCH‐AX‐1112843 ‐ SWITCH‐AX‐1112844       2/17/2016 16:58   no Title                                                      Attorney Client
SWITCH‐AX‐1112845 ‐ SWITCH‐AX‐1112855       2/17/2016 16:58   Date                                                          Attorney Client
SWITCH‐AX‐1112856 ‐ SWITCH‐AX‐1112856       2/17/2016 16:58   SO ‐ CBRE ‐ 02‐17‐16 (LV).pdf                                 Attorney Client
SWITCH‐AX‐1112857 ‐ SWITCH‐AX‐1112857       2/17/2016 16:58   Switch TSCIF Cabinet Flyer                                    Attorney Client
SWITCH‐AX‐1112858 ‐ SWITCH‐AX‐1112858       2/17/2016 16:58   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1112859 ‐ SWITCH‐AX‐1112859       2/17/2016 16:58   REMOTE HANDS SERVICES.pdf                                     Attorney Client
SWITCH‐AX‐1112860 ‐ SWITCH‐AX‐1112860       2/17/2016 16:58   SO ‐ CBRE ‐ 02‐17‐16 (Reno).pdf                               Attorney Client
SWITCH‐AX‐1112861 ‐ SWITCH‐AX‐1112868       2/17/2016 16:58   Colocation Facilities Agreement v042915 (fillable form).pdf   Attorney Client
SWITCH‐AX‐1112869 ‐ SWITCH‐AX‐1112869       2/17/2016 17:19   Check Run ‐ 021916.xlsx                                       Attorney Client
SWITCH‐AX‐1112870 ‐ SWITCH‐AX‐1112870       2/17/2016 18:04   no Title                                                      Attorney Client
SWITCH‐AX‐1112871 ‐ SWITCH‐AX‐1112922       2/17/2016 18:04   _                                                             Attorney Client
SWITCH‐AX‐1112923 ‐ SWITCH‐AX‐1112923       2/17/2016 18:06   no Title                                                      Attorney Client
SWITCH‐AX‐1112924 ‐ SWITCH‐AX‐1112975       2/17/2016 18:06   _                                                             Attorney Client
SWITCH‐AX‐1112976 ‐ SWITCH‐AX‐1113027       2/17/2016 18:06   _                                                             Attorney Client
SWITCH‐AX‐1113028 ‐ SWITCH‐AX‐1113029       2/17/2016 18:07   no Title                                                      Attorney Client
SWITCH‐AX‐1113030 ‐ SWITCH‐AX‐1113032       2/17/2016 18:14   no Title                                                      Attorney Client
SWITCH‐AX‐1113033 ‐ SWITCH‐AX‐1113035       2/17/2016 18:14   no Title                                                      Attorney Client
SWITCH‐AX‐1113036 ‐ SWITCH‐AX‐1113037       2/17/2016 19:04   no Title                                                      Attorney Client
SWITCH‐AX‐1113038 ‐ SWITCH‐AX‐1113043       2/17/2016 19:04   Redline Audit Comm Charter V3 to V5 12‐09‐2015.docx           Attorney Client
SWITCH‐AX‐1113044 ‐ SWITCH‐AX‐1113044       2/17/2016 19:04   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1113045 ‐ SWITCH‐AX‐1113049       2/17/2016 19:04   Audit Comm Charter 12‐09‐2015 V5 CL.docx                      Attorney Client
SWITCH‐AX‐1113050 ‐ SWITCH‐AX‐1113056       2/17/2016 19:04   PWC Comments 12‐08‐2015.docx                                  Attorney Client
SWITCH‐AX‐1113057 ‐ SWITCH‐AX‐1113058        2/18/2016 0:33   no Title                                                      Attorney Client
SWITCH‐AX‐1113059 ‐ SWITCH‐AX‐1113068        2/18/2016 0:33   Colocation Facilities Agreement                               Attorney Client
SWITCH‐AX‐1113069 ‐ SWITCH‐AX‐1113078        2/18/2016 0:33   Colocation Facilities Agreement                               Attorney Client
SWITCH‐AX‐1113079 ‐ SWITCH‐AX‐1113080        2/18/2016 0:33   Country Sales Organisation (2 Year Strategy)                  Attorney Client
SWITCH‐AX‐1113081 ‐ SWITCH‐AX‐1113090        2/18/2016 0:33   Colocation Facilities Agreement                               Attorney Client
SWITCH‐AX‐1113091 ‐ SWITCH‐AX‐1113091        2/18/2016 0:33   SNT Pricing Schedule V2 080216.xlsx                           Attorney Client
SWITCH‐AX‐1113092 ‐ SWITCH‐AX‐1113096        2/18/2016 1:48   no Title                                                      Attorney Client
SWITCH‐AX‐1113097 ‐ SWITCH‐AX‐1113097        2/18/2016 1:48   image002.jpg                                                  Attorney Client
SWITCH‐AX‐1113098 ‐ SWITCH‐AX‐1113098        2/18/2016 1:48   image003.jpg                                                  Attorney Client
SWITCH‐AX‐1113099 ‐ SWITCH‐AX‐1113134        2/18/2016 2:58   no Title                                                      Attorney Client
SWITCH‐AX‐1113135 ‐ SWITCH‐AX‐1113135        2/18/2016 7:13   no Title                                                      Attorney Client
SWITCH‐AX‐1113136 ‐ SWITCH‐AX‐1113136        2/18/2016 7:13   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1113137 ‐ SWITCH‐AX‐1113144        2/18/2016 7:13   Incentive Unit (Gutierrez) 1‐1‐2015.pdf                       Attorney Client
SWITCH‐AX‐1113145 ‐ SWITCH‐AX‐1113145        2/18/2016 7:19   no Title                                                      Attorney Client
SWITCH‐AX‐1113146 ‐ SWITCH‐AX‐1113153        2/18/2016 7:19   Incentive Unit (Gutierrez) 1‐1‐2015.pdf                       Attorney Client
SWITCH‐AX‐1113154 ‐ SWITCH‐AX‐1113154        2/18/2016 7:19   image002.jpg                                                  Attorney Client




                                                                           EXHIBIT 10, PAGE 2067
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 315 of 829


Bates                                   Document Date         Document Title                                                                    Privilege
SWITCH‐AX‐1113155 ‐ SWITCH‐AX‐1113155        2/18/2016 7:19   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1113156 ‐ SWITCH‐AX‐1113157        2/18/2016 7:38   no Title                                                                          Attorney Client
SWITCH‐AX‐1113158 ‐ SWITCH‐AX‐1113158        2/18/2016 7:38   ATT00003.htm                                                                      Attorney Client
SWITCH‐AX‐1113159 ‐ SWITCH‐AX‐1113159        2/18/2016 7:38   ATT00001.htm                                                                      Attorney Client
SWITCH‐AX‐1113160 ‐ SWITCH‐AX‐1113221        2/18/2016 7:38   Aircraft Lease ‐ Switch ‐ Feb 2016(25780554_10).pdf                               Attorney Client
SWITCH‐AX‐1113222 ‐ SWITCH‐AX‐1113222        2/18/2016 7:38   ATT00002.htm                                                                      Attorney Client
SWITCH‐AX‐1113223 ‐ SWITCH‐AX‐1113290        2/18/2016 7:38   REDLINE ‐ _AMERICAS_ACTIVE_25780554v9_Aircraft Lease ‐ Switch ‐ Feb 2016....pdf   Attorney Client
SWITCH‐AX‐1113291 ‐ SWITCH‐AX‐1113293        2/18/2016 7:38   Schedules No. 2 and 3 to Lease Supplement R2(26075925_1).pdf                      Attorney Client
SWITCH‐AX‐1113294 ‐ SWITCH‐AX‐1113295        2/18/2016 8:59   no Title                                                                          Attorney Client
SWITCH‐AX‐1113296 ‐ SWITCH‐AX‐1113296        2/18/2016 8:59   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1113297 ‐ SWITCH‐AX‐1113297        2/18/2016 8:59   image001.png                                                                      Attorney Client
SWITCH‐AX‐1113298 ‐ SWITCH‐AX‐1113315        2/18/2016 8:59   MSA Switch Ltd Switch Level 3 reply comments 1‐15‐16.doc                          Attorney Client
SWITCH‐AX‐1113316 ‐ SWITCH‐AX‐1113317        2/18/2016 8:59   no Title                                                                          Attorney Client
SWITCH‐AX‐1113318 ‐ SWITCH‐AX‐1113318        2/18/2016 8:59   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1113319 ‐ SWITCH‐AX‐1113319        2/18/2016 8:59   image001.png                                                                      Attorney Client
SWITCH‐AX‐1113320 ‐ SWITCH‐AX‐1113337        2/18/2016 8:59   MSA Switch Ltd Switch Level 3 reply comments 1‐15‐16.doc                          Attorney Client
SWITCH‐AX‐1113338 ‐ SWITCH‐AX‐1113340        2/18/2016 9:09   no Title                                                                          Attorney Client
SWITCH‐AX‐1113341 ‐ SWITCH‐AX‐1113341        2/18/2016 9:09   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1113342 ‐ SWITCH‐AX‐1113343        2/18/2016 9:09   Master NDA SCG V5 05052014.doc                                                    Attorney Client
SWITCH‐AX‐1113344 ‐ SWITCH‐AX‐1113346        2/18/2016 9:25   no Title                                                                          Attorney Client
SWITCH‐AX‐1113347 ‐ SWITCH‐AX‐1113347        2/18/2016 9:25   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1113348 ‐ SWITCH‐AX‐1113365        2/18/2016 9:25   MSA Switch Ltd Switch Level 3 reply comments 1‐15‐16.doc                          Attorney Client
SWITCH‐AX‐1113366 ‐ SWITCH‐AX‐1113366        2/18/2016 9:25   image003.png                                                                      Attorney Client
SWITCH‐AX‐1113367 ‐ SWITCH‐AX‐1113376       2/18/2016 10:10   no Title                                                                          Attorney Client
SWITCH‐AX‐1113377 ‐ SWITCH‐AX‐1113377       2/18/2016 10:10   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1113378 ‐ SWITCH‐AX‐1113386       2/18/2016 10:10   Switch Colocation Facilities Agreement 04‐29‐2015 160214ts (Recovered).docx       Attorney Client
SWITCH‐AX‐1113387 ‐ SWITCH‐AX‐1113396       2/18/2016 11:01   no Title                                                                          Attorney Client
SWITCH‐AX‐1113397 ‐ SWITCH‐AX‐1113405       2/18/2016 11:01   Colocation Facilities Agreement _Comcast_20160218_Redline.docx                    Attorney Client
SWITCH‐AX‐1113406 ‐ SWITCH‐AX‐1113406       2/18/2016 11:01   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1113407 ‐ SWITCH‐AX‐1113407       2/18/2016 11:01   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1113408 ‐ SWITCH‐AX‐1113419       2/18/2016 11:24   Active_75155800_3_Marketing Term Sheet (2016 Increase) ‐ Switch.pdf               Attorney Client
SWITCH‐AX‐1113420 ‐ SWITCH‐AX‐1113420       2/18/2016 11:47   OPEX GL Data Dump ‐ January 2016_Final 2.17.16.xlsx                               Attorney Client
SWITCH‐AX‐1113421 ‐ SWITCH‐AX‐1113423       2/18/2016 11:53   no Title                                                                          Attorney Client
SWITCH‐AX‐1113424 ‐ SWITCH‐AX‐1113424       2/18/2016 11:53   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1113425 ‐ SWITCH‐AX‐1113425       2/18/2016 11:53   SO ‐ Cambridge Associates, LLC ‐ 02‐03‐16 (V2).pdf                                Attorney Client
SWITCH‐AX‐1113426 ‐ SWITCH‐AX‐1113435       2/18/2016 11:53   CFA_Cambridge Associates_V4_20160217.pdf                                          Attorney Client
SWITCH‐AX‐1113436 ‐ SWITCH‐AX‐1113438       2/18/2016 11:53   no Title                                                                          Attorney Client
SWITCH‐AX‐1113439 ‐ SWITCH‐AX‐1113439       2/18/2016 11:53   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1113440 ‐ SWITCH‐AX‐1113449       2/18/2016 11:53   CFA_Cambridge Associates_V4_20160217.pdf                                          Attorney Client
SWITCH‐AX‐1113450 ‐ SWITCH‐AX‐1113450       2/18/2016 11:53   SO ‐ Cambridge Associates, LLC ‐ 02‐03‐16 (V2).pdf                                Attorney Client
SWITCH‐AX‐1113451 ‐ SWITCH‐AX‐1113452       2/18/2016 12:18   no Title                                                                          Attorney Client
SWITCH‐AX‐1113453 ‐ SWITCH‐AX‐1113453       2/18/2016 12:18   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1113454 ‐ SWITCH‐AX‐1113456       2/18/2016 12:35   no Title                                                                          Attorney Client
SWITCH‐AX‐1113457 ‐ SWITCH‐AX‐1113457       2/18/2016 12:35   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1113458 ‐ SWITCH‐AX‐1113463       2/18/2016 12:35   Redline Audit Comm Charter V0 to V5 12‐09‐2015 CL.DOCX                            Attorney Client
SWITCH‐AX‐1113464 ‐ SWITCH‐AX‐1113465       2/18/2016 12:50   no Title                                                                          Attorney Client




                                                                          EXHIBIT 10, PAGE 2068
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 316 of 829


Bates                                   Document Date         Document Title                                                                                Privilege
SWITCH‐AX‐1113466 ‐ SWITCH‐AX‐1113475       2/18/2016 12:50   Active_75154778_2_Engagement Letter (2016 Amendment and Increase) ‐ Switch.pdf                Attorney Client
SWITCH‐AX‐1113476 ‐ SWITCH‐AX‐1113476       2/18/2016 12:50   image001.png                                                                                  Attorney Client
SWITCH‐AX‐1113477 ‐ SWITCH‐AX‐1113488       2/18/2016 12:50   Active_75155800_3_Marketing Term Sheet (2016 Increase) ‐ Switch.pdf                           Attorney Client
SWITCH‐AX‐1113489 ‐ SWITCH‐AX‐1113490       2/18/2016 13:31   no Title                                                                                      Attorney Client
SWITCH‐AX‐1113491 ‐ SWITCH‐AX‐1113491       2/18/2016 13:31   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1113492 ‐ SWITCH‐AX‐1113492       2/18/2016 13:31   image003.png                                                                                  Attorney Client
SWITCH‐AX‐1113493 ‐ SWITCH‐AX‐1113494       2/18/2016 13:31   no Title                                                                                      Attorney Client
SWITCH‐AX‐1113495 ‐ SWITCH‐AX‐1113495       2/18/2016 13:31   image003.png                                                                                  Attorney Client
SWITCH‐AX‐1113496 ‐ SWITCH‐AX‐1113496       2/18/2016 13:31   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1113497 ‐ SWITCH‐AX‐1113499       2/18/2016 13:40   no Title                                                                                      Attorney Client
SWITCH‐AX‐1113500 ‐ SWITCH‐AX‐1113500       2/18/2016 13:40   image005.jpg                                                                                  Attorney Client
SWITCH‐AX‐1113501 ‐ SWITCH‐AX‐1113501       2/18/2016 13:40   image003.png                                                                                  Attorney Client
SWITCH‐AX‐1113502 ‐ SWITCH‐AX‐1113502       2/18/2016 13:48   no Title                                                                                      Attorney Client
SWITCH‐AX‐1113503 ‐ SWITCH‐AX‐1113504       2/18/2016 13:54   no Title                                                                                      Attorney Client
SWITCH‐AX‐1113505 ‐ SWITCH‐AX‐1113505       2/18/2016 13:54   Switch SO 621543 10G Metro PTP.PDF                                                            Attorney Client
SWITCH‐AX‐1113506 ‐ SWITCH‐AX‐1113506       2/18/2016 13:54   SO_Switch_GMG_final quote copy                                                                Attorney Client
SWITCH‐AX‐1113507 ‐ SWITCH‐AX‐1113507       2/18/2016 13:54   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1113508 ‐ SWITCH‐AX‐1113508       2/18/2016 13:54   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1113509 ‐ SWITCH‐AX‐1113510       2/18/2016 13:54   no Title                                                                                      Attorney Client
SWITCH‐AX‐1113511 ‐ SWITCH‐AX‐1113511       2/18/2016 13:54   SO_Switch_GMG_final quote copy                                                                Attorney Client
SWITCH‐AX‐1113512 ‐ SWITCH‐AX‐1113514       2/18/2016 13:54   Switch SO 621543 10G Metro PTP.PDF                                                            Attorney Client
SWITCH‐AX‐1113515 ‐ SWITCH‐AX‐1113515       2/18/2016 13:54   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1113516 ‐ SWITCH‐AX‐1113516       2/18/2016 13:54   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1113517 ‐ SWITCH‐AX‐1113519       2/18/2016 14:20   no Title                                                                                      Attorney Client
SWITCH‐AX‐1113520 ‐ SWITCH‐AX‐1113520       2/18/2016 14:20   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1113521 ‐ SWITCH‐AX‐1113521       2/18/2016 14:20   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1113522 ‐ SWITCH‐AX‐1113522       2/18/2016 14:20   image005.jpg                                                                                  Attorney Client
SWITCH‐AX‐1113523 ‐ SWITCH‐AX‐1113525       2/18/2016 14:20   RE_ Greenspun Media.msg                                                                       Attorney Client
SWITCH‐AX‐1113526 ‐ SWITCH‐AX‐1113526       2/18/2016 14:20   image004.jpg                                                                                  Attorney Client
SWITCH‐AX‐1113527 ‐ SWITCH‐AX‐1113529       2/18/2016 14:20   Switch SO 621543 10G Metro PTP.PDF                                                            Attorney Client
SWITCH‐AX‐1113530 ‐ SWITCH‐AX‐1113530       2/18/2016 14:20   image003.jpg                                                                                  Attorney Client
SWITCH‐AX‐1113531 ‐ SWITCH‐AX‐1113531       2/18/2016 14:20   SO_Switch_GMG_final quote copy                                                                Attorney Client
SWITCH‐AX‐1113532 ‐ SWITCH‐AX‐1113534       2/18/2016 14:38   no Title                                                                                      Attorney Client
SWITCH‐AX‐1113535 ‐ SWITCH‐AX‐1113535       2/18/2016 14:38   no Title                                                                                      Attorney Client
SWITCH‐AX‐1113536 ‐ SWITCH‐AX‐1113582       2/18/2016 14:38   Draft‐Transition to Retail Electric Competition.docx                                          Attorney Client
SWITCH‐AX‐1113583 ‐ SWITCH‐AX‐1113583       2/18/2016 14:38   image002.png                                                                                  Attorney Client
SWITCH‐AX‐1113584 ‐ SWITCH‐AX‐1113587       2/18/2016 14:55   no Title                                                                                      Attorney Client
SWITCH‐AX‐1113588 ‐ SWITCH‐AX‐1113588       2/18/2016 14:55   image002.png                                                                                  Attorney Client
SWITCH‐AX‐1113589 ‐ SWITCH‐AX‐1113613       2/18/2016 14:55   Form Wells Fargo Bank Engagement Letter                                                       Attorney Client
SWITCH‐AX‐1113614 ‐ SWITCH‐AX‐1113616       2/18/2016 15:22   no Title                                                                                      Attorney Client
SWITCH‐AX‐1113617 ‐ SWITCH‐AX‐1113617       2/18/2016 15:22   image004.jpg                                                                                  Attorney Client
SWITCH‐AX‐1113618 ‐ SWITCH‐AX‐1113618       2/18/2016 15:22   image005.jpg                                                                                  Attorney Client
SWITCH‐AX‐1113619 ‐ SWITCH‐AX‐1113619       2/18/2016 15:22   image003.jpg                                                                                  Attorney Client
SWITCH‐AX‐1113620 ‐ SWITCH‐AX‐1113622       2/18/2016 15:22   Z059‐021816‐127‐SO (10GigE P2P for Greenspun Media Group ‐ 2275 Corporate Circle, Henderson, NAttorney Client
SWITCH‐AX‐1113623 ‐ SWITCH‐AX‐1113627       2/18/2016 15:51   no Title                                                                                      Attorney Client
SWITCH‐AX‐1113628 ‐ SWITCH‐AX‐1113633       2/18/2016 15:51   AUP V28 02‐10‐16.docx                                                                         Attorney Client




                                                                          EXHIBIT 10, PAGE 2069
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 317 of 829


Bates                                   Document Date         Document Title                                             Privilege
SWITCH‐AX‐1113634 ‐ SWITCH‐AX‐1113640       2/18/2016 16:08   no Title                                                   Attorney Client
SWITCH‐AX‐1113641 ‐ SWITCH‐AX‐1113641       2/18/2016 16:08   C60DDA52‐664D‐484A‐802C‐DE55E3E9AA3C[42].png               Attorney Client
SWITCH‐AX‐1113642 ‐ SWITCH‐AX‐1113642       2/18/2016 16:08   ATT00001.png                                               Attorney Client
SWITCH‐AX‐1113643 ‐ SWITCH‐AX‐1113643       2/18/2016 16:08   LVSTF 2016 Switch Community Application Request.pdf        Attorney Client
SWITCH‐AX‐1113644 ‐ SWITCH‐AX‐1113647       2/18/2016 16:08   2015 community report.pdf                                  Attorney Client
SWITCH‐AX‐1113648 ‐ SWITCH‐AX‐1113652       2/18/2016 16:25   no Title                                                   Attorney Client
SWITCH‐AX‐1113653 ‐ SWITCH‐AX‐1113653       2/18/2016 16:27   no Title                                                   Attorney Client
SWITCH‐AX‐1113654 ‐ SWITCH‐AX‐1113656       2/18/2016 16:35   no Title                                                   Attorney Client
SWITCH‐AX‐1113657 ‐ SWITCH‐AX‐1113657       2/18/2016 16:35   image002.png                                               Attorney Client
SWITCH‐AX‐1113658 ‐ SWITCH‐AX‐1113675       2/18/2016 16:35   MSA Switch Ltd Switch Level 3 reply comments 1‐15‐16.doc   Attorney Client
SWITCH‐AX‐1113676 ‐ SWITCH‐AX‐1113676       2/18/2016 16:35   image001.jpg                                               Attorney Client
SWITCH‐AX‐1113677 ‐ SWITCH‐AX‐1113679       2/18/2016 17:09   no Title                                                   Attorney Client
SWITCH‐AX‐1113680 ‐ SWITCH‐AX‐1113680       2/18/2016 17:09   Collection Report 160218.xls                               Attorney Client
SWITCH‐AX‐1113681 ‐ SWITCH‐AX‐1113681       2/18/2016 17:31   no Title                                                   Attorney Client
SWITCH‐AX‐1113682 ‐ SWITCH‐AX‐1113682       2/18/2016 17:31   Sponsorship_Application_Camelot OV 2015.pdf                Attorney Client
SWITCH‐AX‐1113683 ‐ SWITCH‐AX‐1113687       2/18/2016 19:59   no Title                                                   Attorney Client
SWITCH‐AX‐1113688 ‐ SWITCH‐AX‐1113688       2/18/2016 19:59   image003.jpg                                               Attorney Client
SWITCH‐AX‐1113689 ‐ SWITCH‐AX‐1113689       2/18/2016 19:59   image002.jpg                                               Attorney Client
SWITCH‐AX‐1113690 ‐ SWITCH‐AX‐1113691       2/18/2016 21:04   no Title                                                   Attorney Client
SWITCH‐AX‐1113692 ‐ SWITCH‐AX‐1113701       2/18/2016 21:04   Colocation Facilities Agreement                            Attorney Client
SWITCH‐AX‐1113702 ‐ SWITCH‐AX‐1113711       2/18/2016 21:04   Colocation Facilities Agreement                            Attorney Client
SWITCH‐AX‐1113712 ‐ SWITCH‐AX‐1113713       2/18/2016 21:04   Country Sales Organisation (2 Year Strategy)               Attorney Client
SWITCH‐AX‐1113714 ‐ SWITCH‐AX‐1113723       2/18/2016 21:04   Colocation Facilities Agreement                            Attorney Client
SWITCH‐AX‐1113724 ‐ SWITCH‐AX‐1113724       2/18/2016 21:04   SNT Pricing Schedule V2 080216.xlsx                        Attorney Client
SWITCH‐AX‐1113725 ‐ SWITCH‐AX‐1113726       2/18/2016 21:06   no Title                                                   Attorney Client
SWITCH‐AX‐1113727 ‐ SWITCH‐AX‐1113727       2/18/2016 21:06   SNT Pricing Schedule V2 080216.xlsx                        Attorney Client
SWITCH‐AX‐1113728 ‐ SWITCH‐AX‐1113729       2/18/2016 21:06   Country Sales Organisation (2 Year Strategy)               Attorney Client
SWITCH‐AX‐1113730 ‐ SWITCH‐AX‐1113739       2/18/2016 21:06   Colocation Facilities Agreement                            Attorney Client
SWITCH‐AX‐1113740 ‐ SWITCH‐AX‐1113749       2/18/2016 21:06   Colocation Facilities Agreement                            Attorney Client
SWITCH‐AX‐1113750 ‐ SWITCH‐AX‐1113759       2/18/2016 21:06   Colocation Facilities Agreement                            Attorney Client
SWITCH‐AX‐1113760 ‐ SWITCH‐AX‐1113761       2/18/2016 21:48   no Title                                                   Attorney Client
SWITCH‐AX‐1113762 ‐ SWITCH‐AX‐1113763       2/18/2016 21:51   no Title                                                   Attorney Client
SWITCH‐AX‐1113764 ‐ SWITCH‐AX‐1113764       2/18/2016 23:36   no Title                                                   Attorney Client
SWITCH‐AX‐1113765 ‐ SWITCH‐AX‐1113770       2/18/2016 23:45   no Title                                                   Attorney Client
SWITCH‐AX‐1113771 ‐ SWITCH‐AX‐1113771       2/18/2016 23:45   image002.jpg                                               Attorney Client
SWITCH‐AX‐1113772 ‐ SWITCH‐AX‐1113772       2/18/2016 23:45   image003.jpg                                               Attorney Client
SWITCH‐AX‐1113773 ‐ SWITCH‐AX‐1113773        2/19/2016 6:54   no Title                                                   Attorney Client
SWITCH‐AX‐1113774 ‐ SWITCH‐AX‐1113774        2/19/2016 6:54   MoM Commercial 17 Feb.xlsx                                 Attorney Client
SWITCH‐AX‐1113775 ‐ SWITCH‐AX‐1113777        2/19/2016 7:17   no Title                                                   Attorney Client
SWITCH‐AX‐1113778 ‐ SWITCH‐AX‐1113778        2/19/2016 7:17   image001.jpg                                               Attorney Client
SWITCH‐AX‐1113779 ‐ SWITCH‐AX‐1113781        2/19/2016 7:36   no Title                                                   Attorney Client
SWITCH‐AX‐1113782 ‐ SWITCH‐AX‐1113783        2/19/2016 8:06   no Title                                                   Attorney Client
SWITCH‐AX‐1113784 ‐ SWITCH‐AX‐1113784        2/19/2016 8:06   Blue Shield ‐ At Home Workers Addresses.xlsx               Attorney Client
SWITCH‐AX‐1113785 ‐ SWITCH‐AX‐1113785        2/19/2016 8:06   image002.png                                               Attorney Client
SWITCH‐AX‐1113786 ‐ SWITCH‐AX‐1113787        2/19/2016 8:30   no Title                                                   Attorney Client
SWITCH‐AX‐1113788 ‐ SWITCH‐AX‐1113788        2/19/2016 8:30   2016 Rate Increase Inquiries.xlsx                          Attorney Client




                                                                          EXHIBIT 10, PAGE 2070
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 318 of 829


Bates                                   Document Date         Document Title                                                                                     Privilege
SWITCH‐AX‐1113789 ‐ SWITCH‐AX‐1113789        2/19/2016 8:30   image001.jpg                                                                                       Attorney Client
SWITCH‐AX‐1113790 ‐ SWITCH‐AX‐1113791        2/19/2016 9:43   no Title                                                                                           Attorney Client
SWITCH‐AX‐1113792 ‐ SWITCH‐AX‐1113792       2/19/2016 10:02   no Title                                                                                           Attorney Client
SWITCH‐AX‐1113793 ‐ SWITCH‐AX‐1113794       2/19/2016 10:10   no Title                                                                                           Attorney Client
SWITCH‐AX‐1113795 ‐ SWITCH‐AX‐1113795       2/19/2016 10:50   no Title                                                                                           Attorney Client
SWITCH‐AX‐1113796 ‐ SWITCH‐AX‐1113796       2/19/2016 10:50   ATT00001.htm                                                                                       Attorney Client
SWITCH‐AX‐1113797 ‐ SWITCH‐AX‐1113808       2/19/2016 10:50   Radware & Switch Referral Agreement v1.1.docx                                                      Attorney Client
SWITCH‐AX‐1113809 ‐ SWITCH‐AX‐1113809       2/19/2016 10:50   no Title                                                                                           Attorney Client
SWITCH‐AX‐1113810 ‐ SWITCH‐AX‐1113810       2/19/2016 10:50   ATT00001.htm                                                                                       Attorney Client
SWITCH‐AX‐1113811 ‐ SWITCH‐AX‐1113822       2/19/2016 10:50   Radware & Switch Referral Agreement v1.1.docx                                                      Attorney Client
SWITCH‐AX‐1113823 ‐ SWITCH‐AX‐1113825       2/19/2016 12:15   no Title                                                                                           Attorney Client
SWITCH‐AX‐1113826 ‐ SWITCH‐AX‐1113826       2/19/2016 12:15   image005.jpg                                                                                       Attorney Client
SWITCH‐AX‐1113827 ‐ SWITCH‐AX‐1113827       2/19/2016 12:15   image003.png                                                                                       Attorney Client
SWITCH‐AX‐1113828 ‐ SWITCH‐AX‐1113829       2/19/2016 12:33   no Title                                                                                           Attorney Client
SWITCH‐AX‐1113830 ‐ SWITCH‐AX‐1113830       2/19/2016 12:33   image002.jpg                                                                                       Attorney Client
SWITCH‐AX‐1113831 ‐ SWITCH‐AX‐1113831       2/19/2016 12:33   image003.jpg                                                                                       Attorney Client
SWITCH‐AX‐1113832 ‐ SWITCH‐AX‐1113841       2/19/2016 12:33                                                                                                    1 Attorney Client
SWITCH‐AX‐1113842 ‐ SWITCH‐AX‐1113842       2/19/2016 12:33   Amendment                                                                                          Attorney Client
SWITCH‐AX‐1113843 ‐ SWITCH‐AX‐1113844       2/19/2016 13:59   no Title                                                                                           Attorney Client
SWITCH‐AX‐1113845 ‐ SWITCH‐AX‐1113853       2/19/2016 13:59   Colocation Facilities Agreement 04‐29‐2015.docx                                                    Attorney Client
SWITCH‐AX‐1113854 ‐ SWITCH‐AX‐1113854       2/19/2016 13:59   image002.jpg                                                                                       Attorney Client
SWITCH‐AX‐1113855 ‐ SWITCH‐AX‐1113855       2/19/2016 13:59   image003.jpg                                                                                       Attorney Client
SWITCH‐AX‐1113856 ‐ SWITCH‐AX‐1113859       2/19/2016 14:37   no Title                                                                                           Attorney Client
SWITCH‐AX‐1113860 ‐ SWITCH‐AX‐1113860       2/19/2016 14:37   image002.jpg                                                                                       Attorney Client
SWITCH‐AX‐1113861 ‐ SWITCH‐AX‐1113862       2/19/2016 14:46   no Title                                                                                           Attorney Client
SWITCH‐AX‐1113863 ‐ SWITCH‐AX‐1113863       2/19/2016 14:46   image001.jpg                                                                                       Attorney Client
SWITCH‐AX‐1113864 ‐ SWITCH‐AX‐1113873       2/19/2016 14:46   I775‐09‐001‐M.pdf                                                                                  Attorney Client
SWITCH‐AX‐1113874 ‐ SWITCH‐AX‐1113877       2/19/2016 14:46   RE_ IBM CFA for Stamp....msg                                                                       Attorney Client
SWITCH‐AX‐1113878 ‐ SWITCH‐AX‐1113878       2/19/2016 14:46   image001.jpg                                                                                       Attorney Client
SWITCH‐AX‐1113879 ‐ SWITCH‐AX‐1113880       2/19/2016 15:55   no Title                                                                                           Attorney Client
SWITCH‐AX‐1113881 ‐ SWITCH‐AX‐1113890       2/19/2016 15:55   Engagement Ltr Switch Wells V2 02‐XX‐2016 Switch.DOCX                                              Attorney Client
SWITCH‐AX‐1113891 ‐ SWITCH‐AX‐1113901       2/19/2016 15:55   Marketing Term Sheet V2 02‐XX‐2016 Switch.DOCX                                                     Attorney Client
SWITCH‐AX‐1113902 ‐ SWITCH‐AX‐1113904       2/19/2016 16:36   no Title                                                                                           Attorney Client
SWITCH‐AX‐1113905 ‐ SWITCH‐AX‐1113925       2/19/2016 16:36   Supply Agreement ‐ Supernap Italia and Nortek Air Solutions (original) compared with Supply AgreemAttorney Client
SWITCH‐AX‐1113926 ‐ SWITCH‐AX‐1113926       2/19/2016 16:36   image001.jpg                                                                                       Attorney Client
SWITCH‐AX‐1113927 ‐ SWITCH‐AX‐1113947       2/19/2016 16:36   Supply Agreement ‐ Supernap Italia and Nortek Air Solutions (original) compared with Supply AgreemAttorney Client
SWITCH‐AX‐1113948 ‐ SWITCH‐AX‐1113949       2/19/2016 16:38   no Title                                                                                           Attorney Client
SWITCH‐AX‐1113950 ‐ SWITCH‐AX‐1113950       2/19/2016 16:38   Collection Report 160219.xls                                                                       Attorney Client
SWITCH‐AX‐1113951 ‐ SWITCH‐AX‐1113951       2/19/2016 18:01   no Title                                                                                           Attorney Client
SWITCH‐AX‐1113952 ‐ SWITCH‐AX‐1113952       2/19/2016 18:01   Brightwood Scanner C554e‐20160210171101                                                            Attorney Client
SWITCH‐AX‐1113953 ‐ SWITCH‐AX‐1113955       2/19/2016 18:20   no Title                                                                                           Attorney Client
SWITCH‐AX‐1113956 ‐ SWITCH‐AX‐1113959       2/19/2016 18:21   no Title                                                                                           Attorney Client
SWITCH‐AX‐1113960 ‐ SWITCH‐AX‐1113962        2/20/2016 1:01   no Title                                                                                           Attorney Client
SWITCH‐AX‐1113963 ‐ SWITCH‐AX‐1113963        2/20/2016 1:01   SNT BOD Meeting Presentation 06‐19022016.zip                                                       Attorney Client
SWITCH‐AX‐1113964 ‐ SWITCH‐AX‐1113993        2/20/2016 1:01   TITLE                                                                                              Attorney Client
SWITCH‐AX‐1113994 ‐ SWITCH‐AX‐1113995       2/20/2016 15:15   no Title                                                                                           Attorney Client




                                                                           EXHIBIT 10, PAGE 2071
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 319 of 829


Bates                                   Document Date         Document Title                                                                                       Privilege
SWITCH‐AX‐1113996 ‐ SWITCH‐AX‐1114003       2/21/2016 10:24   no Title                                                                                              Attorney Client
SWITCH‐AX‐1114004 ‐ SWITCH‐AX‐1114004       2/21/2016 14:02   no Title                                                                                              Attorney Client
SWITCH‐AX‐1114005 ‐ SWITCH‐AX‐1114011       2/21/2016 14:02   AGREEMENT FOR USE OF CONDUIT CCCOMM Track Change.docx                                                 Attorney Client
SWITCH‐AX‐1114012 ‐ SWITCH‐AX‐1114014       2/21/2016 20:20   no Title                                                                                              Attorney Client
SWITCH‐AX‐1114015 ‐ SWITCH‐AX‐1114015       2/21/2016 20:20   image001.png                                                                                          Attorney Client
SWITCH‐AX‐1114016 ‐ SWITCH‐AX‐1114032       2/21/2016 20:20   Switch ‐ State Clarification Addtional Questions Responses.docx                                       Attorney Client
SWITCH‐AX‐1114033 ‐ SWITCH‐AX‐1114035       2/21/2016 20:20   no Title                                                                                              Attorney Client
SWITCH‐AX‐1114036 ‐ SWITCH‐AX‐1114036       2/21/2016 20:20   image001.png                                                                                          Attorney Client
SWITCH‐AX‐1114037 ‐ SWITCH‐AX‐1114053       2/21/2016 20:20   Switch ‐ State Clarification Addtional Questions Responses.docx                                       Attorney Client
SWITCH‐AX‐1114054 ‐ SWITCH‐AX‐1114057        2/22/2016 8:11   no Title                                                                                              Attorney Client
SWITCH‐AX‐1114058 ‐ SWITCH‐AX‐1114058        2/22/2016 8:11   image002.png                                                                                          Attorney Client
SWITCH‐AX‐1114059 ‐ SWITCH‐AX‐1114059        2/22/2016 8:11   image001.jpg                                                                                          Attorney Client
SWITCH‐AX‐1114060 ‐ SWITCH‐AX‐1114076        2/22/2016 8:11   Switch ‐ State Clarification Addtional Questions Responses Scott 2.docx                               Attorney Client
SWITCH‐AX‐1114077 ‐ SWITCH‐AX‐1114080        2/22/2016 8:11   no Title                                                                                              Attorney Client
SWITCH‐AX‐1114081 ‐ SWITCH‐AX‐1114081        2/22/2016 8:11   image001.jpg                                                                                          Attorney Client
SWITCH‐AX‐1114082 ‐ SWITCH‐AX‐1114098        2/22/2016 8:11   Switch ‐ State Clarification Addtional Questions Responses Scott 2.docx                               Attorney Client
SWITCH‐AX‐1114099 ‐ SWITCH‐AX‐1114099        2/22/2016 8:11   image002.png                                                                                          Attorney Client
SWITCH‐AX‐1114100 ‐ SWITCH‐AX‐1114103        2/22/2016 9:17   no Title                                                                                              Attorney Client
SWITCH‐AX‐1114104 ‐ SWITCH‐AX‐1114120        2/22/2016 9:17   MSA SCG Tuscon V5 01‐28‐09 SCG ‐ with Exhibits.docx                                                   Attorney Client
SWITCH‐AX‐1114121 ‐ SWITCH‐AX‐1114121        2/22/2016 9:17   image003.png                                                                                          Attorney Client
SWITCH‐AX‐1114122 ‐ SWITCH‐AX‐1114125        2/22/2016 9:17   no Title                                                                                              Attorney Client
SWITCH‐AX‐1114126 ‐ SWITCH‐AX‐1114126        2/22/2016 9:17   image003.png                                                                                          Attorney Client
SWITCH‐AX‐1114127 ‐ SWITCH‐AX‐1114143        2/22/2016 9:17   MSA SCG Tuscon V5 01‐28‐09 SCG ‐ with Exhibits.docx                                                   Attorney Client
SWITCH‐AX‐1114144 ‐ SWITCH‐AX‐1114146       2/22/2016 11:08   no Title                                                                                              Attorney Client
SWITCH‐AX‐1114147 ‐ SWITCH‐AX‐1114147       2/22/2016 11:08   2016 Rate Increase Inquiries.xlsx                                                                     Attorney Client
SWITCH‐AX‐1114148 ‐ SWITCH‐AX‐1114148       2/22/2016 11:08   image002.jpg                                                                                          Attorney Client
SWITCH‐AX‐1114149 ‐ SWITCH‐AX‐1114149       2/22/2016 11:08   2015 Rate Increase.xlsx                                                                               Attorney Client
SWITCH‐AX‐1114150 ‐ SWITCH‐AX‐1114150       2/22/2016 13:37   no Title                                                                                              Attorney Client
SWITCH‐AX‐1114151 ‐ SWITCH‐AX‐1114151       2/22/2016 13:37   14‐9‐SU‐esig‐Thomas‐Morton‐President[7].png                                                           Attorney Client
SWITCH‐AX‐1114152 ‐ SWITCH‐AX‐1114153       2/22/2016 13:37   Air Enterprises Acquisition LLC and KyotoCooling North America, LLC File Patent Infringement... ‐‐ AKRAttorney Client
SWITCH‐AX‐1114154 ‐ SWITCH‐AX‐1114156       2/22/2016 14:15   no Title                                                                                              Attorney Client
SWITCH‐AX‐1114157 ‐ SWITCH‐AX‐1114157       2/22/2016 14:15   image001.jpg                                                                                          Attorney Client
SWITCH‐AX‐1114158 ‐ SWITCH‐AX‐1114161       2/22/2016 14:15   no Title                                                                                              Attorney Client
SWITCH‐AX‐1114162 ‐ SWITCH‐AX‐1114178       2/22/2016 14:15   15_Switch Terms and Conditions 1.22.2016.docx                                                         Attorney Client
SWITCH‐AX‐1114179 ‐ SWITCH‐AX‐1114179       2/22/2016 14:15   image002.png                                                                                          Attorney Client
SWITCH‐AX‐1114180 ‐ SWITCH‐AX‐1114183       2/22/2016 14:15   no Title                                                                                              Attorney Client
SWITCH‐AX‐1114184 ‐ SWITCH‐AX‐1114184       2/22/2016 14:15   image002.png                                                                                          Attorney Client
SWITCH‐AX‐1114185 ‐ SWITCH‐AX‐1114201       2/22/2016 14:15   15_Switch Terms and Conditions 1.22.2016.docx                                                         Attorney Client
SWITCH‐AX‐1114202 ‐ SWITCH‐AX‐1114205       2/22/2016 14:15   no Title                                                                                              Attorney Client
SWITCH‐AX‐1114206 ‐ SWITCH‐AX‐1114206       2/22/2016 14:15   image002.png                                                                                          Attorney Client
SWITCH‐AX‐1114207 ‐ SWITCH‐AX‐1114223       2/22/2016 14:15   15_Switch Terms and Conditions 1.22.2016.docx                                                         Attorney Client
SWITCH‐AX‐1114224 ‐ SWITCH‐AX‐1114226       2/22/2016 14:31   no Title                                                                                              Attorney Client
SWITCH‐AX‐1114227 ‐ SWITCH‐AX‐1114233       2/22/2016 14:31   Redline Audit Comm Charter.pdf                                                                        Attorney Client
SWITCH‐AX‐1114234 ‐ SWITCH‐AX‐1114234       2/22/2016 14:31   image001.jpg                                                                                          Attorney Client
SWITCH‐AX‐1114235 ‐ SWITCH‐AX‐1114239       2/22/2016 14:31   Audit Comm Charter (2016).pdf                                                                         Attorney Client
SWITCH‐AX‐1114240 ‐ SWITCH‐AX‐1114240       2/22/2016 14:33   2015 CAPEX (Operational & Construction).xlsx                                                          Attorney Client




                                                                           EXHIBIT 10, PAGE 2072
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 320 of 829


Bates                                   Document Date         Document Title                                                     Privilege
SWITCH‐AX‐1114241 ‐ SWITCH‐AX‐1114243       2/22/2016 14:42   no Title                                                           Attorney Client
SWITCH‐AX‐1114244 ‐ SWITCH‐AX‐1114251       2/22/2016 14:42   Microsoft PowerPoint ‐ Peer Cross Connects Summary                 Attorney Client
SWITCH‐AX‐1114252 ‐ SWITCH‐AX‐1114252       2/22/2016 14:42   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1114253 ‐ SWITCH‐AX‐1114256       2/22/2016 14:43   no Title                                                           Attorney Client;Work Product
SWITCH‐AX‐1114257 ‐ SWITCH‐AX‐1114257       2/22/2016 14:43   image001.jpg                                                       Attorney Client;Work Product
SWITCH‐AX‐1114258 ‐ SWITCH‐AX‐1114261       2/22/2016 14:45   no Title                                                           Attorney Client
SWITCH‐AX‐1114262 ‐ SWITCH‐AX‐1114262       2/22/2016 14:45   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1114263 ‐ SWITCH‐AX‐1114266       2/22/2016 14:50   no Title                                                           Attorney Client
SWITCH‐AX‐1114267 ‐ SWITCH‐AX‐1114267       2/22/2016 14:50   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1114268 ‐ SWITCH‐AX‐1114274       2/22/2016 14:50   Redline Audit Committee Charter.pdf                                Attorney Client
SWITCH‐AX‐1114275 ‐ SWITCH‐AX‐1114279       2/22/2016 14:50   Current Audit Committee Charter.pdf                                Attorney Client
SWITCH‐AX‐1114280 ‐ SWITCH‐AX‐1114284       2/22/2016 14:50   Revised Audit Committee Charter.pdf                                Attorney Client
SWITCH‐AX‐1114285 ‐ SWITCH‐AX‐1114287       2/22/2016 15:02   no Title                                                           Attorney Client
SWITCH‐AX‐1114288 ‐ SWITCH‐AX‐1114288       2/22/2016 15:02   Switch SO 621543 10G Metro PTP.PDF                                 Attorney Client
SWITCH‐AX‐1114289 ‐ SWITCH‐AX‐1114289       2/22/2016 15:02   image003.jpg                                                       Attorney Client
SWITCH‐AX‐1114290 ‐ SWITCH‐AX‐1114290       2/22/2016 15:02   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1114291 ‐ SWITCH‐AX‐1114291       2/22/2016 15:02   image002.jpg                                                       Attorney Client
SWITCH‐AX‐1114292 ‐ SWITCH‐AX‐1114294       2/22/2016 15:02   RE_ Greenspun Media.msg                                            Attorney Client
SWITCH‐AX‐1114295 ‐ SWITCH‐AX‐1114295       2/22/2016 15:02   image005.jpg                                                       Attorney Client
SWITCH‐AX‐1114296 ‐ SWITCH‐AX‐1114296       2/22/2016 15:02   image004.jpg                                                       Attorney Client
SWITCH‐AX‐1114297 ‐ SWITCH‐AX‐1114297       2/22/2016 15:02   SO_Switch_GMG_final quote copy                                     Attorney Client
SWITCH‐AX‐1114298 ‐ SWITCH‐AX‐1114300       2/22/2016 15:02   no Title                                                           Attorney Client
SWITCH‐AX‐1114301 ‐ SWITCH‐AX‐1114301       2/22/2016 15:02   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1114302 ‐ SWITCH‐AX‐1114302       2/22/2016 15:02   image005.jpg                                                       Attorney Client
SWITCH‐AX‐1114303 ‐ SWITCH‐AX‐1114303       2/22/2016 15:02   image002.jpg                                                       Attorney Client
SWITCH‐AX‐1114304 ‐ SWITCH‐AX‐1114304       2/22/2016 15:02   image004.jpg                                                       Attorney Client
SWITCH‐AX‐1114305 ‐ SWITCH‐AX‐1114307       2/22/2016 15:02   Switch SO 621543 10G Metro PTP.PDF                                 Attorney Client
SWITCH‐AX‐1114308 ‐ SWITCH‐AX‐1114310       2/22/2016 15:02   RE_ Greenspun Media.msg                                            Attorney Client
SWITCH‐AX‐1114311 ‐ SWITCH‐AX‐1114311       2/22/2016 15:02   SO_Switch_GMG_final quote copy                                     Attorney Client
SWITCH‐AX‐1114312 ‐ SWITCH‐AX‐1114312       2/22/2016 15:02   image003.jpg                                                       Attorney Client
SWITCH‐AX‐1114313 ‐ SWITCH‐AX‐1114317       2/22/2016 16:00   no Title                                                           Attorney Client
SWITCH‐AX‐1114318 ‐ SWITCH‐AX‐1114322       2/22/2016 16:12   no Title                                                           Attorney Client
SWITCH‐AX‐1114323 ‐ SWITCH‐AX‐1114328       2/22/2016 16:12   Annotated Committee Charter.pdf                                    Attorney Client
SWITCH‐AX‐1114329 ‐ SWITCH‐AX‐1114329       2/22/2016 16:12   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1114330 ‐ SWITCH‐AX‐1114332       2/22/2016 16:39   no Title                                                           Attorney Client
SWITCH‐AX‐1114333 ‐ SWITCH‐AX‐1114342       2/22/2016 16:39   Engagement Ltr Switch Wells V2 02‐XX‐2016 Switch w GN edits.docx   Attorney Client
SWITCH‐AX‐1114343 ‐ SWITCH‐AX‐1114353       2/22/2016 16:39   Marketing Term Sheet V2 02‐XX‐2016 Switch w GN edits.docx          Attorney Client
SWITCH‐AX‐1114354 ‐ SWITCH‐AX‐1114358       2/22/2016 16:56   no Title                                                           Attorney Client
SWITCH‐AX‐1114359 ‐ SWITCH‐AX‐1114359       2/22/2016 16:56   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1114360 ‐ SWITCH‐AX‐1114360       2/22/2016 17:04   Collection Report 160222.xls                                       Attorney Client
SWITCH‐AX‐1114361 ‐ SWITCH‐AX‐1114362       2/22/2016 17:06   no Title                                                           Attorney Client
SWITCH‐AX‐1114363 ‐ SWITCH‐AX‐1114363       2/22/2016 17:06   Collection Report 160222.xls                                       Attorney Client
SWITCH‐AX‐1114364 ‐ SWITCH‐AX‐1114366       2/22/2016 17:38   no Title                                                           Attorney Client
SWITCH‐AX‐1114367 ‐ SWITCH‐AX‐1114376       2/22/2016 17:38   Engagement Ltr Switch Wells V2c 02‐XX‐2016 Switch.docx             Attorney Client
SWITCH‐AX‐1114377 ‐ SWITCH‐AX‐1114387       2/22/2016 17:38   Marketing Term Sheet V2c 02‐XX‐2016 Switch.docx                    Attorney Client
SWITCH‐AX‐1114388 ‐ SWITCH‐AX‐1114389       2/22/2016 17:47   no Title                                                           Attorney Client




                                                                          EXHIBIT 10, PAGE 2073
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 321 of 829


Bates                                   Document Date         Document Title                                                             Privilege
SWITCH‐AX‐1114390 ‐ SWITCH‐AX‐1114397       2/22/2016 17:47   Microsoft PowerPoint ‐ Peer Cross Connects Summary                         Attorney Client
SWITCH‐AX‐1114398 ‐ SWITCH‐AX‐1114398       2/22/2016 17:47   image003.png                                                               Attorney Client
SWITCH‐AX‐1114399 ‐ SWITCH‐AX‐1114399       2/22/2016 17:47   image002.png                                                               Attorney Client
SWITCH‐AX‐1114400 ‐ SWITCH‐AX‐1114401        2/23/2016 0:20   no Title                                                                   Attorney Client
SWITCH‐AX‐1114402 ‐ SWITCH‐AX‐1114420        2/23/2016 0:20   CFA Italian & English with Comments.docx                                   Attorney Client
SWITCH‐AX‐1114421 ‐ SWITCH‐AX‐1114421        2/23/2016 0:20   no Title                                                                   Attorney Client
SWITCH‐AX‐1114422 ‐ SWITCH‐AX‐1114422        2/23/2016 0:20   no Title                                                                   Attorney Client
SWITCH‐AX‐1114423 ‐ SWITCH‐AX‐1114434        2/23/2016 0:20   PowerPoint Presentation                                                    Attorney Client
SWITCH‐AX‐1114435 ‐ SWITCH‐AX‐1114435        2/23/2016 0:20   Screen Shot 2016‐02‐09 at 10.45.09[2].png                                  Attorney Client
SWITCH‐AX‐1114436 ‐ SWITCH‐AX‐1114437        2/23/2016 7:46   no Title                                                                   Attorney Client
SWITCH‐AX‐1114438 ‐ SWITCH‐AX‐1114438        2/23/2016 7:46   image002.png                                                               Attorney Client
SWITCH‐AX‐1114439 ‐ SWITCH‐AX‐1114442        2/23/2016 7:46   DCF Switch IO Ageement signed.pdf                                          Attorney Client
SWITCH‐AX‐1114443 ‐ SWITCH‐AX‐1114443        2/23/2016 7:46   image003.jpg                                                               Attorney Client
SWITCH‐AX‐1114444 ‐ SWITCH‐AX‐1114444        2/23/2016 9:02   no Title                                                                   Attorney Client
SWITCH‐AX‐1114445 ‐ SWITCH‐AX‐1114447        2/23/2016 9:02   Proposed Consent Decree and Perm Injct. V5 02‐11‐2016.pdf                  Attorney Client
SWITCH‐AX‐1114448 ‐ SWITCH‐AX‐1114451        2/23/2016 9:02   Stipulation for Entry of Permanent Injunction V3 02‐09‐2016.pdf            Attorney Client
SWITCH‐AX‐1114452 ‐ SWITCH‐AX‐1114465        2/23/2016 9:07   no Title                                                                   Attorney Client
SWITCH‐AX‐1114466 ‐ SWITCH‐AX‐1114471       2/23/2016 10:15   no Title                                                                   Attorney Client
SWITCH‐AX‐1114472 ‐ SWITCH‐AX‐1114481       2/23/2016 10:15   SI_Thailand_Munters_TSC500Prime_Proposal_20160223.pdf                      Attorney Client
SWITCH‐AX‐1114482 ‐ SWITCH‐AX‐1114482       2/23/2016 10:15   image004.jpg                                                               Attorney Client
SWITCH‐AX‐1114483 ‐ SWITCH‐AX‐1114484       2/23/2016 10:26   no Title                                                                   Attorney Client
SWITCH‐AX‐1114485 ‐ SWITCH‐AX‐1114485       2/23/2016 10:26   HVD Exhibits 2‐19‐16 v3.xlsx                                               Attorney Client
SWITCH‐AX‐1114486 ‐ SWITCH‐AX‐1114486       2/23/2016 10:26   image002.jpg                                                               Attorney Client
SWITCH‐AX‐1114487 ‐ SWITCH‐AX‐1114487       2/23/2016 10:26   HVD Exhibits 2‐19‐16 v3.xlsx                                               Attorney Client
SWITCH‐AX‐1114488 ‐ SWITCH‐AX‐1114489       2/23/2016 10:28   no Title                                                                   Attorney Client
SWITCH‐AX‐1114490 ‐ SWITCH‐AX‐1114491       2/23/2016 10:28   no Title                                                                   Attorney Client
SWITCH‐AX‐1114492 ‐ SWITCH‐AX‐1114493       2/23/2016 10:51   no Title                                                                   Attorney Client
SWITCH‐AX‐1114494 ‐ SWITCH‐AX‐1114497       2/23/2016 10:51   Stipulation for Entry of Permanent Injunction V3 02‐09‐2016.pdf            Attorney Client
SWITCH‐AX‐1114498 ‐ SWITCH‐AX‐1114500       2/23/2016 10:51   Proposed Consent Decree and Perm Injct. V5 02‐11‐2016.pdf                  Attorney Client
SWITCH‐AX‐1114501 ‐ SWITCH‐AX‐1114502       2/23/2016 10:51   no Title                                                                   Attorney Client
SWITCH‐AX‐1114503 ‐ SWITCH‐AX‐1114505       2/23/2016 10:51   Proposed Consent Decree and Perm Injct. V5 02‐11‐2016.pdf                  Attorney Client
SWITCH‐AX‐1114506 ‐ SWITCH‐AX‐1114509       2/23/2016 10:51   Stipulation for Entry of Permanent Injunction V3 02‐09‐2016.pdf            Attorney Client
SWITCH‐AX‐1114510 ‐ SWITCH‐AX‐1114511       2/23/2016 11:23   no Title                                                                   Attorney Client
SWITCH‐AX‐1114512 ‐ SWITCH‐AX‐1114523       2/23/2016 11:23   PowerPoint Presentation                                                    Attorney Client
SWITCH‐AX‐1114524 ‐ SWITCH‐AX‐1114542       2/23/2016 11:23   CFA Italian & English with Comments.docx                                   Attorney Client
SWITCH‐AX‐1114543 ‐ SWITCH‐AX‐1114543       2/23/2016 11:23   no Title                                                                   Attorney Client
SWITCH‐AX‐1114544 ‐ SWITCH‐AX‐1114544       2/23/2016 11:23   no Title                                                                   Attorney Client
SWITCH‐AX‐1114545 ‐ SWITCH‐AX‐1114545       2/23/2016 11:23   Screen Shot 2016‐02‐09 at 10.45.09[2].png                                  Attorney Client
SWITCH‐AX‐1114546 ‐ SWITCH‐AX‐1114547       2/23/2016 13:20   no Title                                                                   Attorney Client
SWITCH‐AX‐1114548 ‐ SWITCH‐AX‐1114548       2/23/2016 13:20   2016 Rate Increase Inquiries.xlsx                                          Attorney Client
SWITCH‐AX‐1114549 ‐ SWITCH‐AX‐1114549       2/23/2016 13:20   RE_ Price change communication document with effect from 01‐Mar‐2016.msg   Attorney Client
SWITCH‐AX‐1114550 ‐ SWITCH‐AX‐1114550       2/23/2016 13:20   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1114551 ‐ SWITCH‐AX‐1114552       2/23/2016 13:21   no Title                                                                   Attorney Client
SWITCH‐AX‐1114553 ‐ SWITCH‐AX‐1114553       2/23/2016 13:21   2016 Rate Increase Inquiries.xlsx                                          Attorney Client
SWITCH‐AX‐1114554 ‐ SWITCH‐AX‐1114554       2/23/2016 13:21   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1114555 ‐ SWITCH‐AX‐1114555       2/23/2016 13:21   RE_ Price change communication document with effect from 01‐Mar‐2016.msg   Attorney Client




                                                                          EXHIBIT 10, PAGE 2074
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 322 of 829


Bates                                   Document Date         Document Title                                                                                    Privilege
SWITCH‐AX‐1114556 ‐ SWITCH‐AX‐1114557       2/23/2016 13:21   no Title                                                                                           Attorney Client
SWITCH‐AX‐1114558 ‐ SWITCH‐AX‐1114558       2/23/2016 13:21   2016 Rate Increase Inquiries.xlsx                                                                  Attorney Client
SWITCH‐AX‐1114559 ‐ SWITCH‐AX‐1114559       2/23/2016 13:21   image001.jpg                                                                                       Attorney Client
SWITCH‐AX‐1114560 ‐ SWITCH‐AX‐1114560       2/23/2016 13:21   RE_ Price change communication document with effect from 01‐Mar‐2016.msg                           Attorney Client
SWITCH‐AX‐1114561 ‐ SWITCH‐AX‐1114569       2/23/2016 14:51   no Title                                                                                           Attorney Client
SWITCH‐AX‐1114570 ‐ SWITCH‐AX‐1114578       2/23/2016 14:51   CFA ‐ Zeta Interactive_WE02232016[1].docx                                                          Attorney Client
SWITCH‐AX‐1114579 ‐ SWITCH‐AX‐1114579       2/23/2016 14:51   image001.png                                                                                       Attorney Client
SWITCH‐AX‐1114580 ‐ SWITCH‐AX‐1114588       2/23/2016 14:51   no Title                                                                                           Attorney Client
SWITCH‐AX‐1114589 ‐ SWITCH‐AX‐1114597       2/23/2016 14:51   CFA ‐ Zeta Interactive_WE02232016[1].docx                                                          Attorney Client
SWITCH‐AX‐1114598 ‐ SWITCH‐AX‐1114598       2/23/2016 14:51   image001.png                                                                                       Attorney Client
SWITCH‐AX‐1114599 ‐ SWITCH‐AX‐1114599       2/23/2016 15:03   no Title                                                                                           Attorney Client
SWITCH‐AX‐1114600 ‐ SWITCH‐AX‐1114605       2/23/2016 15:03   Conduit Use Agreement ‐ CCC Switch V7 02‐22‐16.docx                                                Attorney Client
SWITCH‐AX‐1114606 ‐ SWITCH‐AX‐1114606       2/23/2016 15:14   no Title                                                                                           Attorney Client
SWITCH‐AX‐1114607 ‐ SWITCH‐AX‐1114607       2/23/2016 15:14   20160223WR1038692‐022.JPG                                                                          Attorney Client
SWITCH‐AX‐1114608 ‐ SWITCH‐AX‐1114608       2/23/2016 15:14   20160223WR1038692‐009.JPG                                                                          Attorney Client
SWITCH‐AX‐1114609 ‐ SWITCH‐AX‐1114609       2/23/2016 15:14   20160223WR1038692‐019.JPG                                                                          Attorney Client
SWITCH‐AX‐1114610 ‐ SWITCH‐AX‐1114610       2/23/2016 15:14   20160223WR1038692‐013.JPG                                                                          Attorney Client
SWITCH‐AX‐1114611 ‐ SWITCH‐AX‐1114611       2/23/2016 15:14   20160223WR1038692‐002.pdf                                                                          Attorney Client
SWITCH‐AX‐1114612 ‐ SWITCH‐AX‐1114616       2/23/2016 15:14   Origin: On 9‐28‐05 at 1826, while working in Security Command, S/O Kelly Hymer saw a while van drivAttorney Client
SWITCH‐AX‐1114617 ‐ SWITCH‐AX‐1114617       2/23/2016 15:14   20160223WR1038692‐014.JPG                                                                          Attorney Client
SWITCH‐AX‐1114618 ‐ SWITCH‐AX‐1114618       2/23/2016 15:14   20160223WR1038692‐004.JPG                                                                          Attorney Client
SWITCH‐AX‐1114619 ‐ SWITCH‐AX‐1114619       2/23/2016 15:14   20160223WR1038692‐023.JPG                                                                          Attorney Client
SWITCH‐AX‐1114620 ‐ SWITCH‐AX‐1114620       2/23/2016 15:14   20160223WR1038692‐012.JPG                                                                          Attorney Client
SWITCH‐AX‐1114621 ‐ SWITCH‐AX‐1114621       2/23/2016 15:14   20160223WR1038692‐028.JPG                                                                          Attorney Client
SWITCH‐AX‐1114622 ‐ SWITCH‐AX‐1114622       2/23/2016 15:14   20160223WR1038692‐020.JPG                                                                          Attorney Client
SWITCH‐AX‐1114623 ‐ SWITCH‐AX‐1114623       2/23/2016 15:14   20160223WR1038692‐016.JPG                                                                          Attorney Client
SWITCH‐AX‐1114624 ‐ SWITCH‐AX‐1114624       2/23/2016 15:14   20160223WR1038692‐003.pdf                                                                          Attorney Client
SWITCH‐AX‐1114625 ‐ SWITCH‐AX‐1114625       2/23/2016 15:14   image001.jpg                                                                                       Attorney Client
SWITCH‐AX‐1114626 ‐ SWITCH‐AX‐1114626       2/23/2016 15:14   20160223WR1038692‐008.JPG                                                                          Attorney Client
SWITCH‐AX‐1114627 ‐ SWITCH‐AX‐1114627       2/23/2016 15:14   20160223WR1038692‐021.JPG                                                                          Attorney Client
SWITCH‐AX‐1114628 ‐ SWITCH‐AX‐1114628       2/23/2016 15:14   20160223WR1038692‐006.JPG                                                                          Attorney Client
SWITCH‐AX‐1114629 ‐ SWITCH‐AX‐1114629       2/23/2016 15:14   20160223WR1038692‐015.JPG                                                                          Attorney Client
SWITCH‐AX‐1114630 ‐ SWITCH‐AX‐1114631       2/23/2016 15:14   20160223WR1038692‐001.pdf                                                                          Attorney Client
SWITCH‐AX‐1114632 ‐ SWITCH‐AX‐1114633       2/23/2016 15:40   no Title                                                                                           Attorney Client
SWITCH‐AX‐1114634 ‐ SWITCH‐AX‐1114634       2/23/2016 15:40   Collection Report 160223.xls                                                                       Attorney Client
SWITCH‐AX‐1114635 ‐ SWITCH‐AX‐1114637       2/23/2016 15:44   no Title                                                                                           Attorney Client;Work Product
SWITCH‐AX‐1114638 ‐ SWITCH‐AX‐1114638       2/23/2016 15:44   image001.png                                                                                       Attorney Client;Work Product
SWITCH‐AX‐1114639 ‐ SWITCH‐AX‐1114644       2/23/2016 15:44   PayScale_Summary_Report_Intellectual_Property_IP_Paralegal_Las_Vegas.pdf                           Attorney Client;Work Product
SWITCH‐AX‐1114645 ‐ SWITCH‐AX‐1114650       2/23/2016 15:44   PayScale_Summary_Report_Intellectual_Property_IP_Lawyer_Las_Vegas.pdf                              Attorney Client;Work Product
SWITCH‐AX‐1114651 ‐ SWITCH‐AX‐1114651       2/23/2016 16:27   no Title                                                                                           Attorney Client
SWITCH‐AX‐1114652 ‐ SWITCH‐AX‐1114662       2/23/2016 16:27   PowerPoint Presentation                                                                            Attorney Client
SWITCH‐AX‐1114663 ‐ SWITCH‐AX‐1114666       2/23/2016 16:31   no Title                                                                                           Attorney Client
SWITCH‐AX‐1114667 ‐ SWITCH‐AX‐1114673       2/23/2016 16:31   Referral Program Agreement_Spearhead_V5_20160223_Redline.docx                                      Attorney Client
SWITCH‐AX‐1114674 ‐ SWITCH‐AX‐1114674       2/23/2016 16:31   image001.jpg                                                                                       Attorney Client
SWITCH‐AX‐1114675 ‐ SWITCH‐AX‐1114675       2/23/2016 16:31   image002.jpg                                                                                       Attorney Client
SWITCH‐AX‐1114676 ‐ SWITCH‐AX‐1114684       2/23/2016 16:34   no Title                                                                                           Attorney Client




                                                                           EXHIBIT 10, PAGE 2075
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 323 of 829


Bates                                   Document Date         Document Title                                                   Privilege
SWITCH‐AX‐1114685 ‐ SWITCH‐AX‐1114685       2/23/2016 16:34   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1114686 ‐ SWITCH‐AX‐1114686       2/23/2016 16:34   image004.png                                                     Attorney Client
SWITCH‐AX‐1114687 ‐ SWITCH‐AX‐1114695       2/23/2016 16:34   CFA ‐ Zeta Interactive Switch v2 redline 2.23.2016.docx          Attorney Client
SWITCH‐AX‐1114696 ‐ SWITCH‐AX‐1114697       2/23/2016 16:37   no Title                                                         Attorney Client
SWITCH‐AX‐1114698 ‐ SWITCH‐AX‐1114698       2/23/2016 16:37   image003.png                                                     Attorney Client
SWITCH‐AX‐1114699 ‐ SWITCH‐AX‐1114705       2/23/2016 16:37   Referral Program Agreement_Spearhead_V5_20160223_Redline.docx    Attorney Client
SWITCH‐AX‐1114706 ‐ SWITCH‐AX‐1114706       2/23/2016 16:37   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1114707 ‐ SWITCH‐AX‐1114707       2/23/2016 16:49   no Title                                                         Attorney Client
SWITCH‐AX‐1114708 ‐ SWITCH‐AX‐1114709       2/23/2016 16:49   Will video game arena come to Las Vegas Strip_ ‐ VEGAS INC.pdf   Attorney Client
SWITCH‐AX‐1114710 ‐ SWITCH‐AX‐1114711       2/23/2016 17:14   no Title                                                         Attorney Client
SWITCH‐AX‐1114712 ‐ SWITCH‐AX‐1114712       2/23/2016 17:14   image002.png                                                     Attorney Client
SWITCH‐AX‐1114713 ‐ SWITCH‐AX‐1114718       2/23/2016 17:14   Conduit Use Agreement ‐ CCC Switch V7 02‐22‐16.docx              Attorney Client
SWITCH‐AX‐1114719 ‐ SWITCH‐AX‐1114756       2/23/2016 18:21   1096 and 1099.pdf                                                Attorney Client
SWITCH‐AX‐1114757 ‐ SWITCH‐AX‐1114758       2/23/2016 21:09   no Title                                                         Attorney Client
SWITCH‐AX‐1114759 ‐ SWITCH‐AX‐1114770       2/23/2016 21:09   PowerPoint Presentation                                          Attorney Client
SWITCH‐AX‐1114771 ‐ SWITCH‐AX‐1114771       2/23/2016 21:09   Screen Shot 2016‐02‐09 at 10.45.09[2].png                        Attorney Client
SWITCH‐AX‐1114772 ‐ SWITCH‐AX‐1114772       2/23/2016 21:09   no Title                                                         Attorney Client
SWITCH‐AX‐1114773 ‐ SWITCH‐AX‐1114773       2/23/2016 21:09   no Title                                                         Attorney Client
SWITCH‐AX‐1114774 ‐ SWITCH‐AX‐1114792       2/23/2016 21:09   CFA Italian & English with Comments.docx                         Attorney Client
SWITCH‐AX‐1114793 ‐ SWITCH‐AX‐1114794       2/23/2016 21:09   no Title                                                         Attorney Client
SWITCH‐AX‐1114795 ‐ SWITCH‐AX‐1114795       2/23/2016 21:09   Screen Shot 2016‐02‐09 at 10.45.09[2].png                        Attorney Client
SWITCH‐AX‐1114796 ‐ SWITCH‐AX‐1114796       2/23/2016 21:09   no Title                                                         Attorney Client
SWITCH‐AX‐1114797 ‐ SWITCH‐AX‐1114797       2/23/2016 21:09   no Title                                                         Attorney Client
SWITCH‐AX‐1114798 ‐ SWITCH‐AX‐1114816       2/23/2016 21:09   CFA Italian & English with Comments.docx                         Attorney Client
SWITCH‐AX‐1114817 ‐ SWITCH‐AX‐1114828       2/23/2016 21:09   PowerPoint Presentation                                          Attorney Client
SWITCH‐AX‐1114829 ‐ SWITCH‐AX‐1114829        2/24/2016 0:37   no Title                                                         Attorney Client
SWITCH‐AX‐1114830 ‐ SWITCH‐AX‐1114832        2/24/2016 1:34   no Title                                                         Attorney Client
SWITCH‐AX‐1114833 ‐ SWITCH‐AX‐1114851        2/24/2016 1:34   CFA Italian & English with Comments.docx                         Attorney Client
SWITCH‐AX‐1114852 ‐ SWITCH‐AX‐1114852        2/24/2016 1:34   image001.png                                                     Attorney Client
SWITCH‐AX‐1114853 ‐ SWITCH‐AX‐1114855        2/24/2016 7:00   no Title                                                         Attorney Client
SWITCH‐AX‐1114856 ‐ SWITCH‐AX‐1114856        2/24/2016 7:00   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1114857 ‐ SWITCH‐AX‐1114859        2/24/2016 7:18   no Title                                                         Attorney Client
SWITCH‐AX‐1114860 ‐ SWITCH‐AX‐1114878        2/24/2016 7:18   CFA Italian & English with Comments.docx                         Attorney Client
SWITCH‐AX‐1114879 ‐ SWITCH‐AX‐1114879        2/24/2016 7:18   image001.png                                                     Attorney Client
SWITCH‐AX‐1114880 ‐ SWITCH‐AX‐1114882        2/24/2016 7:18   no Title                                                         Attorney Client
SWITCH‐AX‐1114883 ‐ SWITCH‐AX‐1114901        2/24/2016 7:18   CFA Italian & English with Comments.docx                         Attorney Client
SWITCH‐AX‐1114902 ‐ SWITCH‐AX‐1114902        2/24/2016 7:18   image001.png                                                     Attorney Client
SWITCH‐AX‐1114903 ‐ SWITCH‐AX‐1114906        2/24/2016 8:07   no Title                                                         Attorney Client
SWITCH‐AX‐1114907 ‐ SWITCH‐AX‐1114909        2/24/2016 8:07   e‐Care Nevada_5524_20160101.pdf                                  Attorney Client
SWITCH‐AX‐1114910 ‐ SWITCH‐AX‐1114912        2/24/2016 8:07   e‐Care Nevada_5524_20160201.pdf                                  Attorney Client
SWITCH‐AX‐1114913 ‐ SWITCH‐AX‐1114915        2/24/2016 8:07   e‐Care Nevada_5524_20151101.pdf                                  Attorney Client
SWITCH‐AX‐1114916 ‐ SWITCH‐AX‐1114918        2/24/2016 8:07   e‐Care Nevada_5524_20151201.pdf                                  Attorney Client
SWITCH‐AX‐1114919 ‐ SWITCH‐AX‐1114919        2/24/2016 8:07   eCare Nevada account 5524.msg                                    Attorney Client
SWITCH‐AX‐1114920 ‐ SWITCH‐AX‐1114922        2/24/2016 8:07   e‐Care Nevada_5524_20151001 (1).pdf                              Attorney Client
SWITCH‐AX‐1114923 ‐ SWITCH‐AX‐1114923        2/24/2016 8:07   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1114924 ‐ SWITCH‐AX‐1114927        2/24/2016 8:12   no Title                                                         Attorney Client




                                                                         EXHIBIT 10, PAGE 2076
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 324 of 829


Bates                                   Document Date         Document Title                                                                  Privilege
SWITCH‐AX‐1114928 ‐ SWITCH‐AX‐1114946        2/24/2016 8:12   CFA Italian & English with Comments v2.docx                                     Attorney Client
SWITCH‐AX‐1114947 ‐ SWITCH‐AX‐1114947        2/24/2016 8:12   image001.png                                                                    Attorney Client
SWITCH‐AX‐1114948 ‐ SWITCH‐AX‐1114950        2/24/2016 8:47   no Title                                                                        Attorney Client
SWITCH‐AX‐1114951 ‐ SWITCH‐AX‐1114951        2/24/2016 8:47   image001.png                                                                    Attorney Client
SWITCH‐AX‐1114952 ‐ SWITCH‐AX‐1114970        2/24/2016 8:47   CFA Italian & English with Comments v2.docx                                     Attorney Client
SWITCH‐AX‐1114971 ‐ SWITCH‐AX‐1114973        2/24/2016 8:47   no Title                                                                        Attorney Client
SWITCH‐AX‐1114974 ‐ SWITCH‐AX‐1114992        2/24/2016 8:47   CFA Italian & English with Comments v2.docx                                     Attorney Client
SWITCH‐AX‐1114993 ‐ SWITCH‐AX‐1114993        2/24/2016 8:47   image001.png                                                                    Attorney Client
SWITCH‐AX‐1114994 ‐ SWITCH‐AX‐1115008        2/24/2016 9:52   no Title                                                                        Attorney Client
SWITCH‐AX‐1115009 ‐ SWITCH‐AX‐1115009        2/24/2016 9:52   SO ‐ DLC ‐ 02‐24‐16.pdf                                                         Attorney Client
SWITCH‐AX‐1115010 ‐ SWITCH‐AX‐1115017        2/24/2016 9:52   Colocation Facilities Agreement v042915 (fillable form).pdf                     Attorney Client
SWITCH‐AX‐1115018 ‐ SWITCH‐AX‐1115032       2/24/2016 10:08   no Title                                                                        Attorney Client
SWITCH‐AX‐1115033 ‐ SWITCH‐AX‐1115038       2/24/2016 11:18   no Title                                                                        Attorney Client
SWITCH‐AX‐1115039 ‐ SWITCH‐AX‐1115044       2/24/2016 11:19   no Title                                                                        Attorney Client
SWITCH‐AX‐1115045 ‐ SWITCH‐AX‐1115047       2/24/2016 11:26   no Title                                                                        Attorney Client
SWITCH‐AX‐1115048 ‐ SWITCH‐AX‐1115048       2/24/2016 11:26   image006.jpg                                                                    Attorney Client
SWITCH‐AX‐1115049 ‐ SWITCH‐AX‐1115049       2/24/2016 11:26   image005.jpg                                                                    Attorney Client
SWITCH‐AX‐1115050 ‐ SWITCH‐AX‐1115050       2/24/2016 11:26   image004.png                                                                    Attorney Client
SWITCH‐AX‐1115051 ‐ SWITCH‐AX‐1115054       2/24/2016 11:58   no Title                                                                        Attorney Client
SWITCH‐AX‐1115055 ‐ SWITCH‐AX‐1115057       2/24/2016 12:03   no Title                                                                        Attorney Client
SWITCH‐AX‐1115058 ‐ SWITCH‐AX‐1115058       2/24/2016 12:03   image003.jpg                                                                    Attorney Client
SWITCH‐AX‐1115059 ‐ SWITCH‐AX‐1115070       2/24/2016 12:03   Radware Switch Referral Agreement v1 SA Comments.docx                           Attorney Client
SWITCH‐AX‐1115071 ‐ SWITCH‐AX‐1115071       2/24/2016 12:03   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1115072 ‐ SWITCH‐AX‐1115075       2/24/2016 12:08   no Title                                                                        Attorney Client
SWITCH‐AX‐1115076 ‐ SWITCH‐AX‐1115079       2/24/2016 12:20   no Title                                                                        Attorney Client
SWITCH‐AX‐1115080 ‐ SWITCH‐AX‐1115080       2/24/2016 12:20   image007.jpg                                                                    Attorney Client
SWITCH‐AX‐1115081 ‐ SWITCH‐AX‐1115081       2/24/2016 12:20   image006.jpg                                                                    Attorney Client
SWITCH‐AX‐1115082 ‐ SWITCH‐AX‐1115085       2/24/2016 12:25   no Title                                                                        Attorney Client
SWITCH‐AX‐1115086 ‐ SWITCH‐AX‐1115087       2/24/2016 12:25   FW_ Zayo fibers in Reno.msg                                                     Attorney Client
SWITCH‐AX‐1115088 ‐ SWITCH‐AX‐1115088       2/24/2016 12:25   image003.jpg                                                                    Attorney Client
SWITCH‐AX‐1115089 ‐ SWITCH‐AX‐1115089       2/24/2016 12:25   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1115090 ‐ SWITCH‐AX‐1115090       2/24/2016 12:25   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1115091 ‐ SWITCH‐AX‐1115091       2/24/2016 12:25   Reno Zayo Fiber.kmz                                                             Attorney Client
SWITCH‐AX‐1115092 ‐ SWITCH‐AX‐1115092       2/24/2016 12:25   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1115093 ‐ SWITCH‐AX‐1115132       2/24/2016 12:25   Zayo IRU MSA.pdf                                                                Attorney Client
SWITCH‐AX‐1115133 ‐ SWITCH‐AX‐1115138       2/24/2016 12:25   Zayo Agreement.pdf                                                              Attorney Client
SWITCH‐AX‐1115139 ‐ SWITCH‐AX‐1115142       2/24/2016 12:25   RE_ Updated NBN Optica Pinacle Vendor Payments 2.4.16.xlsx.msg                  Attorney Client
SWITCH‐AX‐1115143 ‐ SWITCH‐AX‐1115152       2/24/2016 12:25   Zayo Reno IRU SO.pdf                                                            Attorney Client
SWITCH‐AX‐1115153 ‐ SWITCH‐AX‐1115153       2/24/2016 12:25   image001.png                                                                    Attorney Client
SWITCH‐AX‐1115154 ‐ SWITCH‐AX‐1115158       2/24/2016 12:25   doc.kml                                                                         Attorney Client
SWITCH‐AX‐1115159 ‐ SWITCH‐AX‐1115159       2/24/2016 12:54   no Title                                                                        Attorney Client
SWITCH‐AX‐1115160 ‐ SWITCH‐AX‐1115160       2/24/2016 12:54   Separation Agreement Request and Information Form 2‐22‐2016 (CL Comments).pdf   Attorney Client
SWITCH‐AX‐1115161 ‐ SWITCH‐AX‐1115169       2/24/2016 12:54   Separation Agreement                                                            Attorney Client
SWITCH‐AX‐1115170 ‐ SWITCH‐AX‐1115171       2/24/2016 14:14   no Title                                                                        Attorney Client;Work Product
SWITCH‐AX‐1115172 ‐ SWITCH‐AX‐1115183       2/24/2016 14:14   Settlement Agreement.pdf                                                        Attorney Client;Work Product
SWITCH‐AX‐1115184 ‐ SWITCH‐AX‐1115184       2/24/2016 15:03   no Title                                                                        Attorney Client




                                                                          EXHIBIT 10, PAGE 2077
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 325 of 829


Bates                                   Document Date         Document Title                                                                       Privilege
SWITCH‐AX‐1115185 ‐ SWITCH‐AX‐1115193       2/24/2016 15:03   Colocation Facilities Agreement 04‐29‐2015‐TP.docx                                   Attorney Client
SWITCH‐AX‐1115194 ‐ SWITCH‐AX‐1115194       2/24/2016 15:03   no Title                                                                             Attorney Client
SWITCH‐AX‐1115195 ‐ SWITCH‐AX‐1115203       2/24/2016 15:03   Colocation Facilities Agreement 04‐29‐2015‐TP.docx                                   Attorney Client
SWITCH‐AX‐1115204 ‐ SWITCH‐AX‐1115204       2/24/2016 15:07   Collection Report 160224.xls                                                         Attorney Client
SWITCH‐AX‐1115205 ‐ SWITCH‐AX‐1115206       2/24/2016 15:08   no Title                                                                             Attorney Client
SWITCH‐AX‐1115207 ‐ SWITCH‐AX‐1115207       2/24/2016 15:08   Collection Report 160224.xls                                                         Attorney Client
SWITCH‐AX‐1115208 ‐ SWITCH‐AX‐1115209       2/24/2016 15:35   no Title                                                                             Attorney Client
SWITCH‐AX‐1115210 ‐ SWITCH‐AX‐1115210       2/24/2016 15:35   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1115211 ‐ SWITCH‐AX‐1115223       2/24/2016 15:35   01‐01‐2016 Comp Comm WC (2016 Incentive Unit Policy).pdf                             Attorney Client
SWITCH‐AX‐1115224 ‐ SWITCH‐AX‐1115293       2/24/2016 15:35   02‐19‐2016 Written Consent (Switch Shuttle) (Policy may be Swapped).pdf              Attorney Client
SWITCH‐AX‐1115294 ‐ SWITCH‐AX‐1115295       2/24/2016 15:35   01‐13‐2016 Board WC (Appointment of Officers) (Full).pdf                             Attorney Client
SWITCH‐AX‐1115296 ‐ SWITCH‐AX‐1115298       2/24/2016 15:35   .                                                                                    Attorney Client
SWITCH‐AX‐1115299 ‐ SWITCH‐AX‐1115316       2/24/2016 15:35   01‐15‐2016 Board WC (Omnibus) (With Exhibits).pdf                                    Attorney Client
SWITCH‐AX‐1115317 ‐ SWITCH‐AX‐1115318       2/24/2016 16:18   no Title                                                                             Attorney Client
SWITCH‐AX‐1115319 ‐ SWITCH‐AX‐1115327       2/24/2016 16:18   Colocation Facilities Agreement 04‐29‐2015‐TP.docx                                   Attorney Client
SWITCH‐AX‐1115328 ‐ SWITCH‐AX‐1115332       2/24/2016 16:24   no Title                                                                             Attorney Client
SWITCH‐AX‐1115333 ‐ SWITCH‐AX‐1115338       2/24/2016 16:26   no Title                                                                             Attorney Client
SWITCH‐AX‐1115339 ‐ SWITCH‐AX‐1115345       2/24/2016 16:40   no Title                                                                             Attorney Client
SWITCH‐AX‐1115346 ‐ SWITCH‐AX‐1115346       2/24/2016 16:40   image005.jpg                                                                         Attorney Client
SWITCH‐AX‐1115347 ‐ SWITCH‐AX‐1115353       2/24/2016 16:42   no Title                                                                             Attorney Client
SWITCH‐AX‐1115354 ‐ SWITCH‐AX‐1115354       2/24/2016 16:42   image002.jpg                                                                         Attorney Client
SWITCH‐AX‐1115355 ‐ SWITCH‐AX‐1115358       2/24/2016 16:49   no Title                                                                             Attorney Client
SWITCH‐AX‐1115359 ‐ SWITCH‐AX‐1115360       2/24/2016 16:49   AUP                                                                                  Attorney Client
SWITCH‐AX‐1115361 ‐ SWITCH‐AX‐1115362       2/24/2016 16:49   Master Services                                                                      Attorney Client
SWITCH‐AX‐1115363 ‐ SWITCH‐AX‐1115372       2/24/2016 16:49   Web site                                                                             Attorney Client
SWITCH‐AX‐1115373 ‐ SWITCH‐AX‐1115373       2/24/2016 16:49   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1115374 ‐ SWITCH‐AX‐1115374       2/24/2016 16:49   Annex A.Service Order Form_template.xls                                              Attorney Client
SWITCH‐AX‐1115375 ‐ SWITCH‐AX‐1115375       2/24/2016 16:49   MSA Annex GI and GIP.docx                                                            Attorney Client
SWITCH‐AX‐1115376 ‐ SWITCH‐AX‐1115379       2/24/2016 16:49   no Title                                                                             Attorney Client
SWITCH‐AX‐1115380 ‐ SWITCH‐AX‐1115381       2/24/2016 18:05   no Title                                                                             Attorney Client
SWITCH‐AX‐1115382 ‐ SWITCH‐AX‐1115390       2/24/2016 18:05   Colocation Facilities Agreement Workforce Software Switch v3 redline 20160224.docx   Attorney Client
SWITCH‐AX‐1115391 ‐ SWITCH‐AX‐1115391       2/24/2016 18:05   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1115392 ‐ SWITCH‐AX‐1115393       2/24/2016 18:08   no Title                                                                             Attorney Client
SWITCH‐AX‐1115394 ‐ SWITCH‐AX‐1115402       2/24/2016 18:08   Colocation Facilities Agreement Workforce Software Switch v3 20160224.docx           Attorney Client
SWITCH‐AX‐1115403 ‐ SWITCH‐AX‐1115411       2/24/2016 18:08   Colocation Facilities Agreement Workforce Software Switch v3 redline 20160224.docx   Attorney Client
SWITCH‐AX‐1115412 ‐ SWITCH‐AX‐1115412       2/24/2016 18:08   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1115413 ‐ SWITCH‐AX‐1115413       2/24/2016 18:15   no Title                                                                             Attorney Client
SWITCH‐AX‐1115414 ‐ SWITCH‐AX‐1115417       2/24/2016 19:09   no Title                                                                             Attorney Client
SWITCH‐AX‐1115418 ‐ SWITCH‐AX‐1115449       2/24/2016 19:09   TITLE                                                                                Attorney Client
SWITCH‐AX‐1115450 ‐ SWITCH‐AX‐1115451       2/24/2016 19:09   tm‐Bosch Automotive/bod 1/2003                                                       Attorney Client
SWITCH‐AX‐1115452 ‐ SWITCH‐AX‐1115452       2/24/2016 19:17   OPEX GL Data Dump ‐ January 2016_Final 2.24.16 (2).xlsx                              Attorney Client
SWITCH‐AX‐1115453 ‐ SWITCH‐AX‐1115454       2/24/2016 19:45   no Title                                                                             Attorney Client
SWITCH‐AX‐1115455 ‐ SWITCH‐AX‐1115455       2/24/2016 19:45   ATT00009.htm                                                                         Attorney Client
SWITCH‐AX‐1115456 ‐ SWITCH‐AX‐1115457       2/24/2016 19:45   tm‐Bosch Automotive/bod 1/2003                                                       Attorney Client
SWITCH‐AX‐1115458 ‐ SWITCH‐AX‐1115458       2/24/2016 19:45   ATT00004.htm                                                                         Attorney Client
SWITCH‐AX‐1115459 ‐ SWITCH‐AX‐1115459       2/24/2016 19:45   ATT00016.htm                                                                         Attorney Client




                                                                          EXHIBIT 10, PAGE 2078
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 326 of 829


Bates                                   Document Date         Document Title                                                                  Privilege
SWITCH‐AX‐1115460 ‐ SWITCH‐AX‐1115460       2/24/2016 19:45   ATT00015.htm                                                                    Attorney Client
SWITCH‐AX‐1115461 ‐ SWITCH‐AX‐1115461       2/24/2016 19:45   ATT00011.htm                                                                    Attorney Client
SWITCH‐AX‐1115462 ‐ SWITCH‐AX‐1115462       2/24/2016 19:45   ATT00008.htm                                                                    Attorney Client
SWITCH‐AX‐1115463 ‐ SWITCH‐AX‐1115463       2/24/2016 19:45   ATT00007.htm                                                                    Attorney Client
SWITCH‐AX‐1115464 ‐ SWITCH‐AX‐1115464       2/24/2016 19:45   ATT00014.htm                                                                    Attorney Client
SWITCH‐AX‐1115465 ‐ SWITCH‐AX‐1115466       2/24/2016 19:45   ATT00010.htm                                                                    Attorney Client
SWITCH‐AX‐1115467 ‐ SWITCH‐AX‐1115498       2/24/2016 19:45   TITLE                                                                           Attorney Client
SWITCH‐AX‐1115499 ‐ SWITCH‐AX‐1115499       2/24/2016 19:45   ATT00002.htm                                                                    Attorney Client
SWITCH‐AX‐1115500 ‐ SWITCH‐AX‐1115500       2/24/2016 19:45   ATT00005.htm                                                                    Attorney Client
SWITCH‐AX‐1115501 ‐ SWITCH‐AX‐1115501       2/24/2016 19:45   ATT00013.htm                                                                    Attorney Client
SWITCH‐AX‐1115502 ‐ SWITCH‐AX‐1115502       2/24/2016 19:45   ATT00001.htm                                                                    Attorney Client
SWITCH‐AX‐1115503 ‐ SWITCH‐AX‐1115503       2/24/2016 19:45   ATT00012.htm                                                                    Attorney Client
SWITCH‐AX‐1115504 ‐ SWITCH‐AX‐1115504       2/24/2016 19:45   ATT00006.htm                                                                    Attorney Client
SWITCH‐AX‐1115505 ‐ SWITCH‐AX‐1115505       2/24/2016 19:45   ATT00003.htm                                                                    Attorney Client
SWITCH‐AX‐1115506 ‐ SWITCH‐AX‐1115506        2/25/2016 7:55   Check Run ‐ 02.26.16.xlsx                                                       Attorney Client
SWITCH‐AX‐1115507 ‐ SWITCH‐AX‐1115508        2/25/2016 8:58   no Title                                                                        Attorney Client
SWITCH‐AX‐1115509 ‐ SWITCH‐AX‐1115509        2/25/2016 8:58   Separation Agreement Request and Information Form 2‐22‐2016 (CL Comments).pdf   Attorney Client
SWITCH‐AX‐1115510 ‐ SWITCH‐AX‐1115518        2/25/2016 8:58   Separation Agreement                                                            Attorney Client
SWITCH‐AX‐1115519 ‐ SWITCH‐AX‐1115519       2/25/2016 13:07   no Title                                                                        Attorney Client
SWITCH‐AX‐1115520 ‐ SWITCH‐AX‐1115520       2/25/2016 13:07   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1115521 ‐ SWITCH‐AX‐1115523       2/25/2016 13:07   LEGAL DEPARTMENT ATTORNEY WORKFLOW_10‐14‐2015.pdf                               Attorney Client
SWITCH‐AX‐1115524 ‐ SWITCH‐AX‐1115552       2/25/2016 13:15   no Title                                                                        Attorney Client
SWITCH‐AX‐1115553 ‐ SWITCH‐AX‐1115553       2/25/2016 13:15   image006.jpg                                                                    Attorney Client
SWITCH‐AX‐1115554 ‐ SWITCH‐AX‐1115554       2/25/2016 13:15   image008.png                                                                    Attorney Client
SWITCH‐AX‐1115555 ‐ SWITCH‐AX‐1115561       2/25/2016 13:15   Referral Program Agreement TDF (CCS)‐signed.pdf                                 Attorney Client
SWITCH‐AX‐1115562 ‐ SWITCH‐AX‐1115562       2/25/2016 13:15   image005.jpg                                                                    Attorney Client
SWITCH‐AX‐1115563 ‐ SWITCH‐AX‐1115565       2/25/2016 14:09   no Title                                                                        Attorney Client
SWITCH‐AX‐1115566 ‐ SWITCH‐AX‐1115566       2/25/2016 14:09   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1115567 ‐ SWITCH‐AX‐1115578       2/25/2016 14:09   Radware Switch Referral Agreement v1 SA Comments jeff o.docx                    Attorney Client
SWITCH‐AX‐1115579 ‐ SWITCH‐AX‐1115579       2/25/2016 14:09   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1115580 ‐ SWITCH‐AX‐1115581       2/25/2016 14:12   no Title                                                                        Attorney Client
SWITCH‐AX‐1115582 ‐ SWITCH‐AX‐1115582       2/25/2016 14:12   Collection Report 160225.xls                                                    Attorney Client
SWITCH‐AX‐1115583 ‐ SWITCH‐AX‐1115584       2/25/2016 14:15   no Title                                                                        Attorney Client
SWITCH‐AX‐1115585 ‐ SWITCH‐AX‐1115588       2/25/2016 14:15   ZAYO_2016‐02‐01_acct 5526.pdf                                                   Attorney Client
SWITCH‐AX‐1115589 ‐ SWITCH‐AX‐1115592       2/25/2016 14:15   ZAYO_Acct 5524_Conduit_2016‐02‐01.pdf                                           Attorney Client
SWITCH‐AX‐1115593 ‐ SWITCH‐AX‐1115593       2/25/2016 14:15   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1115594 ‐ SWITCH‐AX‐1115601       2/25/2016 14:56   no Title                                                                        Attorney Client;Work Product
SWITCH‐AX‐1115602 ‐ SWITCH‐AX‐1115602       2/25/2016 14:56   image001.png                                                                    Attorney Client;Work Product
SWITCH‐AX‐1115603 ‐ SWITCH‐AX‐1115603       2/25/2016 14:56   image003.jpg                                                                    Attorney Client;Work Product
SWITCH‐AX‐1115604 ‐ SWITCH‐AX‐1115633       2/25/2016 15:09   no Title                                                                        Attorney Client
SWITCH‐AX‐1115634 ‐ SWITCH‐AX‐1115634       2/25/2016 15:09   image005.png                                                                    Attorney Client
SWITCH‐AX‐1115635 ‐ SWITCH‐AX‐1115635       2/25/2016 15:09   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1115636 ‐ SWITCH‐AX‐1115636       2/25/2016 15:09   image003.jpg                                                                    Attorney Client
SWITCH‐AX‐1115637 ‐ SWITCH‐AX‐1115637       2/25/2016 15:35   no Title                                                                        Attorney Client
SWITCH‐AX‐1115638 ‐ SWITCH‐AX‐1115638       2/25/2016 15:35   Unknown[297].png                                                                Attorney Client
SWITCH‐AX‐1115639 ‐ SWITCH‐AX‐1115657       2/25/2016 15:35   PowerPoint Presentation                                                         Attorney Client




                                                                          EXHIBIT 10, PAGE 2079
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 327 of 829


Bates                                   Document Date         Document Title                                                                               Privilege
SWITCH‐AX‐1115658 ‐ SWITCH‐AX‐1115661       2/25/2016 16:34   no Title                                                                                     Attorney Client
SWITCH‐AX‐1115662 ‐ SWITCH‐AX‐1115662       2/25/2016 16:34   14‐9‐SU‐esig‐LH[1047].png                                                                    Attorney Client
SWITCH‐AX‐1115663 ‐ SWITCH‐AX‐1115663       2/25/2016 16:39   no Title                                                                                     Attorney Client
SWITCH‐AX‐1115664 ‐ SWITCH‐AX‐1115670       2/25/2016 16:39   E1 ‐ Draft Employee Arbitration Agreement V3 8‐31‐2015.docx                                  Attorney Client
SWITCH‐AX‐1115671 ‐ SWITCH‐AX‐1115671       2/25/2016 16:39   image001.jpg                                                                                 Attorney Client
SWITCH‐AX‐1115672 ‐ SWITCH‐AX‐1115675       2/25/2016 17:09   no Title                                                                                     Attorney Client
SWITCH‐AX‐1115676 ‐ SWITCH‐AX‐1115687       2/25/2016 17:09   Radware Switch Referral Agreement v1 Switch Comments.docx                                    Attorney Client
SWITCH‐AX‐1115688 ‐ SWITCH‐AX‐1115688       2/25/2016 17:09   image003.jpg                                                                                 Attorney Client
SWITCH‐AX‐1115689 ‐ SWITCH‐AX‐1115689       2/25/2016 17:09   image002.jpg                                                                                 Attorney Client
SWITCH‐AX‐1115690 ‐ SWITCH‐AX‐1115719       2/25/2016 17:12   no Title                                                                                     Attorney Client
SWITCH‐AX‐1115720 ‐ SWITCH‐AX‐1115720       2/25/2016 17:12   image003.jpg                                                                                 Attorney Client
SWITCH‐AX‐1115721 ‐ SWITCH‐AX‐1115721       2/25/2016 17:12   image004.png                                                                                 Attorney Client
SWITCH‐AX‐1115722 ‐ SWITCH‐AX‐1115722       2/25/2016 17:12   image001.jpg                                                                                 Attorney Client
SWITCH‐AX‐1115723 ‐ SWITCH‐AX‐1115723       2/25/2016 17:22   Collection Report 160225.xls                                                                 Attorney Client
SWITCH‐AX‐1115724 ‐ SWITCH‐AX‐1115724       2/25/2016 17:45   no Title                                                                                     Attorney Client
SWITCH‐AX‐1115725 ‐ SWITCH‐AX‐1115733       2/25/2016 17:45   Arbitration Agreement Redline.pdf                                                            Attorney Client
SWITCH‐AX‐1115734 ‐ SWITCH‐AX‐1115734       2/25/2016 17:45   image001.jpg                                                                                 Attorney Client
SWITCH‐AX‐1115735 ‐ SWITCH‐AX‐1115742       2/25/2016 17:45   Arbitration Agreement (CL Comments 02‐25‐2016).docx                                          Attorney Client
SWITCH‐AX‐1115743 ‐ SWITCH‐AX‐1115743       2/25/2016 18:38   no Title                                                                                     Attorney Client
SWITCH‐AX‐1115744 ‐ SWITCH‐AX‐1115744       2/25/2016 18:38   2016 Rate Increase Inquiries.xlsx                                                            Attorney Client
SWITCH‐AX‐1115745 ‐ SWITCH‐AX‐1115745       2/25/2016 18:38   image001.jpg                                                                                 Attorney Client
SWITCH‐AX‐1115746 ‐ SWITCH‐AX‐1115750       2/25/2016 20:12   no Title                                                                                     Attorney Client
SWITCH‐AX‐1115751 ‐ SWITCH‐AX‐1115751       2/25/2016 20:12   image002.jpg                                                                                 Attorney Client
SWITCH‐AX‐1115752 ‐ SWITCH‐AX‐1115752       2/25/2016 20:12   image003.jpg                                                                                 Attorney Client
SWITCH‐AX‐1115753 ‐ SWITCH‐AX‐1115757       2/25/2016 20:18   no Title                                                                                     Attorney Client
SWITCH‐AX‐1115758 ‐ SWITCH‐AX‐1115758       2/25/2016 20:18   image002.jpg                                                                                 Attorney Client
SWITCH‐AX‐1115759 ‐ SWITCH‐AX‐1115759       2/25/2016 20:18   image003.jpg                                                                                 Attorney Client
SWITCH‐AX‐1115760 ‐ SWITCH‐AX‐1115765       2/25/2016 21:17   no Title                                                                                     Attorney Client
SWITCH‐AX‐1115766 ‐ SWITCH‐AX‐1115766       2/25/2016 21:17   image002.jpg                                                                                 Attorney Client
SWITCH‐AX‐1115767 ‐ SWITCH‐AX‐1115767       2/25/2016 21:17   image001.jpg                                                                                 Attorney Client
SWITCH‐AX‐1115768 ‐ SWITCH‐AX‐1115771       2/25/2016 21:17   TTN‐0000959930_ 30‐312638638 Notice of Unauthorized Use of Twentieth Century FOX Film CorporaAttorney Client
SWITCH‐AX‐1115772 ‐ SWITCH‐AX‐1115778        2/26/2016 0:41   no Title                                                                                     Attorney Client
SWITCH‐AX‐1115779 ‐ SWITCH‐AX‐1115785        2/26/2016 0:41   no Title                                                                                     Attorney Client
SWITCH‐AX‐1115786 ‐ SWITCH‐AX‐1115793        2/26/2016 0:41   no Title                                                                                     Attorney Client
SWITCH‐AX‐1115794 ‐ SWITCH‐AX‐1115800        2/26/2016 0:41   no Title                                                                                     Attorney Client
SWITCH‐AX‐1115801 ‐ SWITCH‐AX‐1115808        2/26/2016 0:41   no Title                                                                                     Attorney Client
SWITCH‐AX‐1115809 ‐ SWITCH‐AX‐1115815        2/26/2016 0:41   no Title                                                                                     Attorney Client
SWITCH‐AX‐1115816 ‐ SWITCH‐AX‐1115822        2/26/2016 0:41   no Title                                                                                     Attorney Client
SWITCH‐AX‐1115823 ‐ SWITCH‐AX‐1115830        2/26/2016 0:41   no Title                                                                                     Attorney Client
SWITCH‐AX‐1115831 ‐ SWITCH‐AX‐1115837        2/26/2016 0:41   no Title                                                                                     Attorney Client
SWITCH‐AX‐1115838 ‐ SWITCH‐AX‐1115843        2/26/2016 0:41   no Title                                                                                     Attorney Client
SWITCH‐AX‐1115844 ‐ SWITCH‐AX‐1115844        2/26/2016 9:06   Check Upload & Approval‐022916.xlsx                                                          Attorney Client
SWITCH‐AX‐1115845 ‐ SWITCH‐AX‐1115845        2/26/2016 9:14   no Title                                                                                     Attorney Client
SWITCH‐AX‐1115846 ‐ SWITCH‐AX‐1115848        2/26/2016 9:14   HVD Exhibits 2‐25‐16.xlsx                                                                    Attorney Client
SWITCH‐AX‐1115849 ‐ SWITCH‐AX‐1115901        2/26/2016 9:14   _                                                                                            Attorney Client
SWITCH‐AX‐1115902 ‐ SWITCH‐AX‐1115905       2/26/2016 13:29   no Title                                                                                     Attorney Client




                                                                          EXHIBIT 10, PAGE 2080
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 328 of 829


Bates                                   Document Date         Document Title                                                                       Privilege
SWITCH‐AX‐1115906 ‐ SWITCH‐AX‐1115906       2/26/2016 13:29   image002.jpg                                                                         Attorney Client
SWITCH‐AX‐1115907 ‐ SWITCH‐AX‐1115907       2/26/2016 13:29   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1115908 ‐ SWITCH‐AX‐1115908       2/26/2016 13:29   image003.png                                                                         Attorney Client
SWITCH‐AX‐1115909 ‐ SWITCH‐AX‐1115912       2/26/2016 13:29   Material License Agreement ‐ Data Center Frontier 2‐10‐2016.pdf                      Attorney Client
SWITCH‐AX‐1115913 ‐ SWITCH‐AX‐1115913       2/26/2016 13:46   no Title                                                                             Attorney Client
SWITCH‐AX‐1115914 ‐ SWITCH‐AX‐1115922       2/26/2016 13:46   Colocation Facilities Agreement Workforce Software Switch v3 20160224.docx           Attorney Client
SWITCH‐AX‐1115923 ‐ SWITCH‐AX‐1115923       2/26/2016 13:46   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1115924 ‐ SWITCH‐AX‐1115932       2/26/2016 13:46   Colocation Facilities Agreement Workforce Software Switch v3 redline 20160224.docx   Attorney Client
SWITCH‐AX‐1115933 ‐ SWITCH‐AX‐1115934       2/26/2016 14:00   no Title                                                                             Attorney Client
SWITCH‐AX‐1115935 ‐ SWITCH‐AX‐1115935       2/26/2016 14:00   Training Roadmap for Professional Development.docx                                   Attorney Client
SWITCH‐AX‐1115936 ‐ SWITCH‐AX‐1115936       2/26/2016 14:00   no Title                                                                             Attorney Client
SWITCH‐AX‐1115937 ‐ SWITCH‐AX‐1115960       2/26/2016 14:00   PowerPoint Presentation                                                              Attorney Client
SWITCH‐AX‐1115961 ‐ SWITCH‐AX‐1115961       2/26/2016 14:00   Prof Dev Training Calendar 2016.xlsx                                                 Attorney Client
SWITCH‐AX‐1115962 ‐ SWITCH‐AX‐1115962       2/26/2016 14:00   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1115963 ‐ SWITCH‐AX‐1115965       2/26/2016 14:00   Network Manager_v2.pdf                                                               Attorney Client
SWITCH‐AX‐1115966 ‐ SWITCH‐AX‐1115968       2/26/2016 14:00   Security Manager_v4.pdf                                                              Attorney Client
SWITCH‐AX‐1115969 ‐ SWITCH‐AX‐1115973       2/26/2016 14:00   Data Center Manager TEMPLATE_v4.pdf                                                  Attorney Client
SWITCH‐AX‐1115974 ‐ SWITCH‐AX‐1115975       2/26/2016 14:00   Data Center Services Manager_v2.pdf                                                  Attorney Client
SWITCH‐AX‐1115976 ‐ SWITCH‐AX‐1115977       2/26/2016 14:09   no Title                                                                             Attorney Client
SWITCH‐AX‐1115978 ‐ SWITCH‐AX‐1115980       2/26/2016 14:09   Security Manager_v4.pdf                                                              Attorney Client
SWITCH‐AX‐1115981 ‐ SWITCH‐AX‐1115983       2/26/2016 14:09   Network Manager_v2.pdf                                                               Attorney Client
SWITCH‐AX‐1115984 ‐ SWITCH‐AX‐1115984       2/26/2016 14:09   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1115985 ‐ SWITCH‐AX‐1115985       2/26/2016 14:09   Prof Dev Training Calendar 2016.xlsx                                                 Attorney Client
SWITCH‐AX‐1115986 ‐ SWITCH‐AX‐1115990       2/26/2016 14:09   Data Center Manager TEMPLATE_v4.pdf                                                  Attorney Client
SWITCH‐AX‐1115991 ‐ SWITCH‐AX‐1115991       2/26/2016 14:09   no Title                                                                             Attorney Client
SWITCH‐AX‐1115992 ‐ SWITCH‐AX‐1116015       2/26/2016 14:09   PowerPoint Presentation                                                              Attorney Client
SWITCH‐AX‐1116016 ‐ SWITCH‐AX‐1116017       2/26/2016 14:09   Data Center Services Manager_v2.pdf                                                  Attorney Client
SWITCH‐AX‐1116018 ‐ SWITCH‐AX‐1116018       2/26/2016 14:09   Training Roadmap for Professional Development.docx                                   Attorney Client
SWITCH‐AX‐1116019 ‐ SWITCH‐AX‐1116022       2/26/2016 14:41   no Title                                                                             Attorney Client
SWITCH‐AX‐1116023 ‐ SWITCH‐AX‐1116023       2/26/2016 14:41   image003.jpg                                                                         Attorney Client
SWITCH‐AX‐1116024 ‐ SWITCH‐AX‐1116035       2/26/2016 14:41   Radware Switch Referral Agreement v1 Switch Comments.docx                            Attorney Client
SWITCH‐AX‐1116036 ‐ SWITCH‐AX‐1116036       2/26/2016 14:41   image002.jpg                                                                         Attorney Client
SWITCH‐AX‐1116037 ‐ SWITCH‐AX‐1116040       2/26/2016 17:27   no Title                                                                             Attorney Client
SWITCH‐AX‐1116041 ‐ SWITCH‐AX‐1116041       2/26/2016 17:27   Collection Report 160226.xls                                                         Attorney Client
SWITCH‐AX‐1116042 ‐ SWITCH‐AX‐1116042       2/26/2016 19:15   no Title                                                                             Attorney Client
SWITCH‐AX‐1116043 ‐ SWITCH‐AX‐1116043       2/26/2016 19:15   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1116044 ‐ SWITCH‐AX‐1116044       2/26/2016 19:15   customer_power_usage_2015.xlsx                                                       Attorney Client
SWITCH‐AX‐1116045 ‐ SWITCH‐AX‐1116046       2/26/2016 23:19   no Title                                                                             Attorney Client
SWITCH‐AX‐1116047 ‐ SWITCH‐AX‐1116078       2/26/2016 23:19   TITLE                                                                                Attorney Client
SWITCH‐AX‐1116079 ‐ SWITCH‐AX‐1116079        2/27/2016 0:12   no Title                                                                             Attorney Client
SWITCH‐AX‐1116080 ‐ SWITCH‐AX‐1116087        2/27/2016 0:12   SUPERNAP International S.A.‐DRAFT FS 31.12.2015‐V5                                   Attorney Client
SWITCH‐AX‐1116088 ‐ SWITCH‐AX‐1116096        2/27/2016 0:12   KM_C654e‐20160226150347                                                              Attorney Client
SWITCH‐AX‐1116097 ‐ SWITCH‐AX‐1116101        2/27/2016 0:35   no Title                                                                             Attorney Client
SWITCH‐AX‐1116102 ‐ SWITCH‐AX‐1116102       2/27/2016 11:40   no Title                                                                             Attorney Client
SWITCH‐AX‐1116103 ‐ SWITCH‐AX‐1116103       2/27/2016 11:40   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1116104 ‐ SWITCH‐AX‐1116104       2/27/2016 11:40   Weekly Purchase Orders Approved 2016.xlsx                                            Attorney Client




                                                                          EXHIBIT 10, PAGE 2081
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 329 of 829


Bates                                   Document Date         Document Title                                              Privilege
SWITCH‐AX‐1116105 ‐ SWITCH‐AX‐1116106       2/27/2016 17:27   no Title                                                    Attorney Client
SWITCH‐AX‐1116107 ‐ SWITCH‐AX‐1116107       2/27/2016 17:27   image005.png                                                Attorney Client
SWITCH‐AX‐1116108 ‐ SWITCH‐AX‐1116109       2/27/2016 17:27   Edge Capex Budget and Comparison .msg                       Attorney Client
SWITCH‐AX‐1116110 ‐ SWITCH‐AX‐1116110       2/27/2016 17:27   heat map example1.png                                       Attorney Client
SWITCH‐AX‐1116111 ‐ SWITCH‐AX‐1116111       2/27/2016 17:27   Training Roadmap for Professional Development.docx          Attorney Client
SWITCH‐AX‐1116112 ‐ SWITCH‐AX‐1116130       2/27/2016 17:27   Comparison TLA to ARTLA 17Feb2016.docx                      Attorney Client
SWITCH‐AX‐1116131 ‐ SWITCH‐AX‐1116133       2/27/2016 17:27   Security Manager_v4.pdf                                     Attorney Client
SWITCH‐AX‐1116134 ‐ SWITCH‐AX‐1116166       2/27/2016 17:27   Metrics Dashboard                                           Attorney Client
SWITCH‐AX‐1116167 ‐ SWITCH‐AX‐1116188       2/27/2016 17:27   Comparison JVA to ARJVA 16Feb2016.docx                      Attorney Client
SWITCH‐AX‐1116189 ‐ SWITCH‐AX‐1116189       2/27/2016 17:27   image002.png                                                Attorney Client
SWITCH‐AX‐1116190 ‐ SWITCH‐AX‐1116191       2/27/2016 17:27   Edge Capex Budget and Comparison .msg                       Attorney Client
SWITCH‐AX‐1116192 ‐ SWITCH‐AX‐1116223       2/27/2016 17:27   Metrics Dashboard                                           Attorney Client
SWITCH‐AX‐1116224 ‐ SWITCH‐AX‐1116227       2/27/2016 17:27   Visio‐SI Org Chart.vsdx                                     Attorney Client
SWITCH‐AX‐1116228 ‐ SWITCH‐AX‐1116246       2/27/2016 17:27   ARTLA EVO SI v1 17Feb2016.docx                              Attorney Client
SWITCH‐AX‐1116247 ‐ SWITCH‐AX‐1116247       2/27/2016 17:27   image002.png                                                Attorney Client
SWITCH‐AX‐1116248 ‐ SWITCH‐AX‐1116250       2/27/2016 17:27   Network Manager_v2.pdf                                      Attorney Client
SWITCH‐AX‐1116251 ‐ SWITCH‐AX‐1116274       2/27/2016 17:27   PowerPoint Presentation                                     Attorney Client
SWITCH‐AX‐1116275 ‐ SWITCH‐AX‐1116275       2/27/2016 17:27   image002.jpg                                                Attorney Client
SWITCH‐AX‐1116276 ‐ SWITCH‐AX‐1116294       2/27/2016 17:27   PowerPoint Presentation                                     Attorney Client
SWITCH‐AX‐1116295 ‐ SWITCH‐AX‐1116295       2/27/2016 17:27   Screen Shot of SwitchDock Intranet Portal.png               Attorney Client
SWITCH‐AX‐1116296 ‐ SWITCH‐AX‐1116296       2/27/2016 17:27   image005.png                                                Attorney Client
SWITCH‐AX‐1116297 ‐ SWITCH‐AX‐1116297       2/27/2016 17:27   image005.png                                                Attorney Client
SWITCH‐AX‐1116298 ‐ SWITCH‐AX‐1116310       2/27/2016 17:27   PowerPoint Presentation                                     Attorney Client
SWITCH‐AX‐1116311 ‐ SWITCH‐AX‐1116312       2/27/2016 17:27   Data Center Services Manager_v2.pdf                         Attorney Client
SWITCH‐AX‐1116313 ‐ SWITCH‐AX‐1116314       2/27/2016 17:27   Edge Capex Budget and Comparison .msg                       Attorney Client
SWITCH‐AX‐1116315 ‐ SWITCH‐AX‐1116337       2/27/2016 17:27   PowerPoint Presentation                                     Attorney Client
SWITCH‐AX‐1116338 ‐ SWITCH‐AX‐1116342       2/27/2016 17:27   Data Center Manager TEMPLATE_v4.pdf                         Attorney Client
SWITCH‐AX‐1116343 ‐ SWITCH‐AX‐1116343       2/27/2016 17:27   no Title                                                    Attorney Client
SWITCH‐AX‐1116344 ‐ SWITCH‐AX‐1116344       2/27/2016 17:27   image002.png                                                Attorney Client
SWITCH‐AX‐1116345 ‐ SWITCH‐AX‐1116367       2/27/2016 17:27   PowerPoint Presentation                                     Attorney Client
SWITCH‐AX‐1116368 ‐ SWITCH‐AX‐1116368       2/27/2016 17:27   Prof Dev Training Calendar 2016.xlsx                        Attorney Client
SWITCH‐AX‐1116369 ‐ SWITCH‐AX‐1116369       2/27/2016 17:27   SI Global Staffing Labor Expense v2.xlsx                    Attorney Client
SWITCH‐AX‐1116370 ‐ SWITCH‐AX‐1116391       2/27/2016 17:27   ARJVA SI v1 12Feb2016.docx                                  Attorney Client
SWITCH‐AX‐1116392 ‐ SWITCH‐AX‐1116392       2/28/2016 14:11   no Title                                                    Attorney Client
SWITCH‐AX‐1116393 ‐ SWITCH‐AX‐1116393       2/28/2016 14:11   image001.jpg                                                Attorney Client
SWITCH‐AX‐1116394 ‐ SWITCH‐AX‐1116394       2/28/2016 14:11   LOI MPNI Bangkok 2.26.16.docx                               Attorney Client
SWITCH‐AX‐1116395 ‐ SWITCH‐AX‐1116395       2/28/2016 14:11   Draft LOI MPNI Thailand 2.26.16.docx                        Attorney Client
SWITCH‐AX‐1116396 ‐ SWITCH‐AX‐1116405       2/28/2016 14:11   SI_Thailand_Munters_TSC500Prime_Proposal_RV1_20160225.pdf   Attorney Client
SWITCH‐AX‐1116406 ‐ SWITCH‐AX‐1116406       2/28/2016 14:19   no Title                                                    Attorney Client
SWITCH‐AX‐1116407 ‐ SWITCH‐AX‐1116420       2/28/2016 14:19   SI_MILAN_MUNTERS_IDEX_PROPOSALCOMPLETE_Rev_20160216.pdf     Attorney Client
SWITCH‐AX‐1116421 ‐ SWITCH‐AX‐1116421       2/28/2016 14:19   Draft LOI MPNI Milan 2‐26‐16.docx                           Attorney Client
SWITCH‐AX‐1116422 ‐ SWITCH‐AX‐1116422       2/28/2016 14:19   image001.jpg                                                Attorney Client
SWITCH‐AX‐1116423 ‐ SWITCH‐AX‐1116423       2/28/2016 14:19   Draft LOI MPNI Milan 2‐26‐16 (2).docx                       Attorney Client
SWITCH‐AX‐1116424 ‐ SWITCH‐AX‐1116425       2/28/2016 16:30   no Title                                                    Attorney Client
SWITCH‐AX‐1116426 ‐ SWITCH‐AX‐1116440       2/28/2016 16:30   Contratto                                                   Attorney Client
SWITCH‐AX‐1116441 ‐ SWITCH‐AX‐1116442        2/29/2016 6:32   no Title                                                    Attorney Client




                                                                         EXHIBIT 10, PAGE 2082
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 330 of 829


Bates                                   Document Date         Document Title                                                         Privilege
SWITCH‐AX‐1116443 ‐ SWITCH‐AX‐1116443        2/29/2016 6:32   Expansion Interest Feb 2016.xlsx                                       Attorney Client
SWITCH‐AX‐1116444 ‐ SWITCH‐AX‐1116445        2/29/2016 6:34   no Title                                                               Attorney Client
SWITCH‐AX‐1116446 ‐ SWITCH‐AX‐1116446        2/29/2016 6:34   Expansion Interest Feb 2016.xlsx                                       Attorney Client
SWITCH‐AX‐1116447 ‐ SWITCH‐AX‐1116448        2/29/2016 6:34   no Title                                                               Attorney Client
SWITCH‐AX‐1116449 ‐ SWITCH‐AX‐1116449        2/29/2016 6:34   Expansion Interest Feb 2016.xlsx                                       Attorney Client
SWITCH‐AX‐1116450 ‐ SWITCH‐AX‐1116452        2/29/2016 6:38   no Title                                                               Attorney Client
SWITCH‐AX‐1116453 ‐ SWITCH‐AX‐1116453        2/29/2016 6:38   Expansion Interest Feb 2016.xlsx                                       Attorney Client
SWITCH‐AX‐1116454 ‐ SWITCH‐AX‐1116454        2/29/2016 6:39   no Title                                                               Attorney Client
SWITCH‐AX‐1116455 ‐ SWITCH‐AX‐1116464        2/29/2016 6:39                                                                      1   Attorney Client
SWITCH‐AX‐1116465 ‐ SWITCH‐AX‐1116474        2/29/2016 6:39                                                                      1   Attorney Client
SWITCH‐AX‐1116475 ‐ SWITCH‐AX‐1116475        2/29/2016 7:15   no Title                                                               Attorney Client
SWITCH‐AX‐1116476 ‐ SWITCH‐AX‐1116485        2/29/2016 7:15                                                                      1   Attorney Client
SWITCH‐AX‐1116486 ‐ SWITCH‐AX‐1116486        2/29/2016 7:15   Amendment                                                              Attorney Client
SWITCH‐AX‐1116487 ‐ SWITCH‐AX‐1116487        2/29/2016 7:15   no Title                                                               Attorney Client
SWITCH‐AX‐1116488 ‐ SWITCH‐AX‐1116497        2/29/2016 7:15                                                                      1   Attorney Client
SWITCH‐AX‐1116498 ‐ SWITCH‐AX‐1116507        2/29/2016 7:15                                                                      1   Attorney Client
SWITCH‐AX‐1116508 ‐ SWITCH‐AX‐1116508        2/29/2016 7:16   no Title                                                               Attorney Client
SWITCH‐AX‐1116509 ‐ SWITCH‐AX‐1116518        2/29/2016 7:16                                                                      1   Attorney Client
SWITCH‐AX‐1116519 ‐ SWITCH‐AX‐1116528        2/29/2016 7:16                                                                      1   Attorney Client
SWITCH‐AX‐1116529 ‐ SWITCH‐AX‐1116538        2/29/2016 7:16                                                                      1   Attorney Client
SWITCH‐AX‐1116539 ‐ SWITCH‐AX‐1116548        2/29/2016 7:16                                                                      1   Attorney Client
SWITCH‐AX‐1116549 ‐ SWITCH‐AX‐1116549        2/29/2016 7:16   no Title                                                               Attorney Client
SWITCH‐AX‐1116550 ‐ SWITCH‐AX‐1116559        2/29/2016 7:16                                                                      1   Attorney Client
SWITCH‐AX‐1116560 ‐ SWITCH‐AX‐1116569        2/29/2016 7:16                                                                      1   Attorney Client
SWITCH‐AX‐1116570 ‐ SWITCH‐AX‐1116571        2/29/2016 8:44   no Title                                                               Attorney Client
SWITCH‐AX‐1116572 ‐ SWITCH‐AX‐1116573        2/29/2016 8:56   no Title                                                               Attorney Client
SWITCH‐AX‐1116574 ‐ SWITCH‐AX‐1116575        2/29/2016 8:56   FW_ Super NAP ‐ A Switch Company ‐ misuse of the Blue Brands.msg       Attorney Client
SWITCH‐AX‐1116576 ‐ SWITCH‐AX‐1116577        2/29/2016 8:58   no Title                                                               Attorney Client
SWITCH‐AX‐1116578 ‐ SWITCH‐AX‐1116579        2/29/2016 8:58   FW_ Super NAP ‐ A Switch Company ‐ misuse of the Blue Brands.msg       Attorney Client
SWITCH‐AX‐1116580 ‐ SWITCH‐AX‐1116581        2/29/2016 9:04   no Title                                                               Attorney Client
SWITCH‐AX‐1116582 ‐ SWITCH‐AX‐1116585        2/29/2016 9:30   no Title                                                               Attorney Client
SWITCH‐AX‐1116586 ‐ SWITCH‐AX‐1116586       2/29/2016 10:00   no Title                                                               Attorney Client
SWITCH‐AX‐1116587 ‐ SWITCH‐AX‐1116587       2/29/2016 10:00   Amendment                                                              Attorney Client
SWITCH‐AX‐1116588 ‐ SWITCH‐AX‐1116597       2/29/2016 10:00                                                                      1   Attorney Client
SWITCH‐AX‐1116598 ‐ SWITCH‐AX‐1116598       2/29/2016 10:00   no Title                                                               Attorney Client
SWITCH‐AX‐1116599 ‐ SWITCH‐AX‐1116608       2/29/2016 10:00                                                                      1   Attorney Client
SWITCH‐AX‐1116609 ‐ SWITCH‐AX‐1116609       2/29/2016 10:00   Amendment                                                              Attorney Client
SWITCH‐AX‐1116610 ‐ SWITCH‐AX‐1116612       2/29/2016 10:07   no Title                                                               Attorney Client
SWITCH‐AX‐1116613 ‐ SWITCH‐AX‐1116613       2/29/2016 10:07   image002.jpg                                                           Attorney Client
SWITCH‐AX‐1116614 ‐ SWITCH‐AX‐1116614       2/29/2016 10:07   image003.jpg                                                           Attorney Client
SWITCH‐AX‐1116615 ‐ SWITCH‐AX‐1116615       2/29/2016 10:07   Amendment                                                              Attorney Client
SWITCH‐AX‐1116616 ‐ SWITCH‐AX‐1116625       2/29/2016 10:07                                                                      1   Attorney Client
SWITCH‐AX‐1116626 ‐ SWITCH‐AX‐1116627       2/29/2016 10:37   no Title                                                               Attorney Client
SWITCH‐AX‐1116628 ‐ SWITCH‐AX‐1116633       2/29/2016 10:37   Independent Contractor Services Agreement                              Attorney Client
SWITCH‐AX‐1116634 ‐ SWITCH‐AX‐1116639       2/29/2016 10:37   Independent Contractor Services Agreement                              Attorney Client
SWITCH‐AX‐1116640 ‐ SWITCH‐AX‐1116640       2/29/2016 10:55   no Title                                                               Attorney Client




                                                                             EXHIBIT 10, PAGE 2083
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 331 of 829


Bates                                   Document Date         Document Title                                                               Privilege
SWITCH‐AX‐1116641 ‐ SWITCH‐AX‐1116641       2/29/2016 10:55   customer_power_usage_2015.xlsx                                               Attorney Client
SWITCH‐AX‐1116642 ‐ SWITCH‐AX‐1116642       2/29/2016 10:55   image003.jpg                                                                 Attorney Client
SWITCH‐AX‐1116643 ‐ SWITCH‐AX‐1116643       2/29/2016 11:05   no Title                                                                     Attorney Client
SWITCH‐AX‐1116644 ‐ SWITCH‐AX‐1116644       2/29/2016 11:05   image001.png                                                                 Attorney Client
SWITCH‐AX‐1116645 ‐ SWITCH‐AX‐1116654       2/29/2016 11:05   20160226 Colocation Agreement (MM).docx                                      Attorney Client
SWITCH‐AX‐1116655 ‐ SWITCH‐AX‐1116659       2/29/2016 11:48   no Title                                                                     Attorney Client
SWITCH‐AX‐1116660 ‐ SWITCH‐AX‐1116661       2/29/2016 12:15   no Title                                                                     Attorney Client
SWITCH‐AX‐1116662 ‐ SWITCH‐AX‐1116662       2/29/2016 12:15   Expired SO Agreements through December 31 2015 rev 7 with Q4 renewals.xlsx   Attorney Client
SWITCH‐AX‐1116663 ‐ SWITCH‐AX‐1116666       2/29/2016 12:40   no Title                                                                     Attorney Client
SWITCH‐AX‐1116667 ‐ SWITCH‐AX‐1116667       2/29/2016 12:40   image002.png                                                                 Attorney Client
SWITCH‐AX‐1116668 ‐ SWITCH‐AX‐1116668       2/29/2016 12:40   image006.jpg                                                                 Attorney Client
SWITCH‐AX‐1116669 ‐ SWITCH‐AX‐1116686       2/29/2016 12:40   MSA Switch Ltd Switch Level 3 reply comments 1‐15‐16.doc                     Attorney Client
SWITCH‐AX‐1116687 ‐ SWITCH‐AX‐1116687       2/29/2016 13:09   no Title                                                                     Attorney Client
SWITCH‐AX‐1116688 ‐ SWITCH‐AX‐1116689       2/29/2016 13:29   no Title                                                                     Attorney Client
SWITCH‐AX‐1116690 ‐ SWITCH‐AX‐1116690       2/29/2016 13:50   no Title                                                                     Attorney Client
SWITCH‐AX‐1116691 ‐ SWITCH‐AX‐1116691       2/29/2016 13:50   no Title                                                                     Attorney Client
SWITCH‐AX‐1116692 ‐ SWITCH‐AX‐1116696       2/29/2016 13:50   AUP v27 08‐13‐15.docx                                                        Attorney Client
SWITCH‐AX‐1116697 ‐ SWITCH‐AX‐1116698       2/29/2016 13:58   no Title                                                                     Attorney Client
SWITCH‐AX‐1116699 ‐ SWITCH‐AX‐1116700       2/29/2016 14:11   no Title                                                                     Attorney Client
SWITCH‐AX‐1116701 ‐ SWITCH‐AX‐1116705       2/29/2016 14:11   no Title                                                                     Attorney Client
SWITCH‐AX‐1116706 ‐ SWITCH‐AX‐1116706       2/29/2016 14:11   image003.jpg                                                                 Attorney Client
SWITCH‐AX‐1116707 ‐ SWITCH‐AX‐1116707       2/29/2016 14:11   image004.png                                                                 Attorney Client
SWITCH‐AX‐1116708 ‐ SWITCH‐AX‐1116725       2/29/2016 14:11   MSA Switch Ltd Switch Level 3 reply comments 1‐15‐16.doc                     Attorney Client
SWITCH‐AX‐1116726 ‐ SWITCH‐AX‐1116730       2/29/2016 14:11   no Title                                                                     Attorney Client
SWITCH‐AX‐1116731 ‐ SWITCH‐AX‐1116731       2/29/2016 14:11   image004.png                                                                 Attorney Client
SWITCH‐AX‐1116732 ‐ SWITCH‐AX‐1116732       2/29/2016 14:11   image003.jpg                                                                 Attorney Client
SWITCH‐AX‐1116733 ‐ SWITCH‐AX‐1116750       2/29/2016 14:11   MSA Switch Ltd Switch Level 3 reply comments 1‐15‐16.doc                     Attorney Client
SWITCH‐AX‐1116751 ‐ SWITCH‐AX‐1116753       2/29/2016 14:12   no Title                                                                     Attorney Client
SWITCH‐AX‐1116754 ‐ SWITCH‐AX‐1116758       2/29/2016 14:12   AUP v27 08‐13‐15.docx                                                        Attorney Client
SWITCH‐AX‐1116759 ‐ SWITCH‐AX‐1116759       2/29/2016 14:18   no Title                                                                     Attorney Client
SWITCH‐AX‐1116760 ‐ SWITCH‐AX‐1116767       2/29/2016 14:18   Colocation Facilities Agreement_20160229_Electronic Signature.pdf            Attorney Client
SWITCH‐AX‐1116768 ‐ SWITCH‐AX‐1116770       2/29/2016 14:38   no Title                                                                     Attorney Client
SWITCH‐AX‐1116771 ‐ SWITCH‐AX‐1116776       2/29/2016 14:38   AUP V28 11‐07‐15 ‐ Copy.docx                                                 Attorney Client
SWITCH‐AX‐1116777 ‐ SWITCH‐AX‐1116778       2/29/2016 14:42   no Title                                                                     Attorney Client
SWITCH‐AX‐1116779 ‐ SWITCH‐AX‐1116780       2/29/2016 15:04   no Title                                                                     Attorney Client
SWITCH‐AX‐1116781 ‐ SWITCH‐AX‐1116833       2/29/2016 15:04   _                                                                            Attorney Client
SWITCH‐AX‐1116834 ‐ SWITCH‐AX‐1116836       2/29/2016 15:04   HVD Exhibits 2‐25‐16.xlsx                                                    Attorney Client
SWITCH‐AX‐1116837 ‐ SWITCH‐AX‐1116838       2/29/2016 15:06   no Title                                                                     Attorney Client
SWITCH‐AX‐1116839 ‐ SWITCH‐AX‐1116891       2/29/2016 15:06   _                                                                            Attorney Client
SWITCH‐AX‐1116892 ‐ SWITCH‐AX‐1116894       2/29/2016 15:06   HVD Exhibits 2‐25‐16.xlsx                                                    Attorney Client
SWITCH‐AX‐1116895 ‐ SWITCH‐AX‐1116895       2/29/2016 16:19   no Title                                                                     Attorney Client
SWITCH‐AX‐1116896 ‐ SWITCH‐AX‐1116902       2/29/2016 16:19   ACselfevalv2.pdf                                                             Attorney Client
SWITCH‐AX‐1116903 ‐ SWITCH‐AX‐1116907       2/29/2016 16:19   Audit Committee Charter 7‐15‐2013 (final).pdf                                Attorney Client
SWITCH‐AX‐1116908 ‐ SWITCH‐AX‐1116908       2/29/2016 16:19   Sept. 2015 CBG Bio ‐ Catherine Bromilow.docx                                 Attorney Client
SWITCH‐AX‐1116909 ‐ SWITCH‐AX‐1116914       2/29/2016 16:19   Redline Audit Comm Charter V0 to V5 12‐09‐2015 CL.DOCX                       Attorney Client
SWITCH‐AX‐1116915 ‐ SWITCH‐AX‐1116915       2/29/2016 16:21   no Title                                                                     Attorney Client




                                                                          EXHIBIT 10, PAGE 2084
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 332 of 829


Bates                                   Document Date         Document Title                                                          Privilege
SWITCH‐AX‐1116916 ‐ SWITCH‐AX‐1116916       2/29/2016 16:21   2016 LV Sponsors.xlsx                                                   Attorney Client
SWITCH‐AX‐1116917 ‐ SWITCH‐AX‐1116917       2/29/2016 16:21   2016 contact list LV gala.xlsx                                          Attorney Client
SWITCH‐AX‐1116918 ‐ SWITCH‐AX‐1116918       2/29/2016 16:21   2016 LV Gala $.xlsx                                                     Attorney Client
SWITCH‐AX‐1116919 ‐ SWITCH‐AX‐1116928       2/29/2016 17:31   no Title                                                                Attorney Client
SWITCH‐AX‐1116929 ‐ SWITCH‐AX‐1116929       2/29/2016 17:31   image004.png                                                            Attorney Client
SWITCH‐AX‐1116930 ‐ SWITCH‐AX‐1116930       2/29/2016 17:31   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1116931 ‐ SWITCH‐AX‐1116939       2/29/2016 17:31   CFA ‐ Zeta Interactive Switch v2 redline 2.23.2016.docx                 Attorney Client
SWITCH‐AX‐1116940 ‐ SWITCH‐AX‐1116940       2/29/2016 18:06   Collection Report 160229.xls                                            Attorney Client
SWITCH‐AX‐1116941 ‐ SWITCH‐AX‐1116942       2/29/2016 18:06   no Title                                                                Attorney Client
SWITCH‐AX‐1116943 ‐ SWITCH‐AX‐1116951       2/29/2016 18:06   SwitchLtd_Colocation Facilities Agreement_FullExecuted 02 26 2016.pdf   Attorney Client
SWITCH‐AX‐1116952 ‐ SWITCH‐AX‐1116952       2/29/2016 18:06   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1116953 ‐ SWITCH‐AX‐1116956       2/29/2016 18:07   no Title                                                                Attorney Client
SWITCH‐AX‐1116957 ‐ SWITCH‐AX‐1116957       2/29/2016 18:07   Collection Report 160229.xls                                            Attorney Client
SWITCH‐AX‐1116958 ‐ SWITCH‐AX‐1116959       2/29/2016 18:31   no Title                                                                Attorney Client
SWITCH‐AX‐1116960 ‐ SWITCH‐AX‐1116981       2/29/2016 18:31   300119947 ‐ LPLEA ‐ (2016‐02‐25).docx                                   Attorney Client
SWITCH‐AX‐1116982 ‐ SWITCH‐AX‐1116982       2/29/2016 18:31   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1116983 ‐ SWITCH‐AX‐1116984       2/29/2016 18:57   no Title                                                                Attorney Client
SWITCH‐AX‐1116985 ‐ SWITCH‐AX‐1116985       2/29/2016 18:57   ATT00001.htm                                                            Attorney Client
SWITCH‐AX‐1116986 ‐ SWITCH‐AX‐1116994       2/29/2016 18:57   SwitchLtd_Colocation Facilities Agreement_FullExecuted 02 26 2016.pdf   Attorney Client
SWITCH‐AX‐1116995 ‐ SWITCH‐AX‐1116995       2/29/2016 18:57   ATT00002.htm                                                            Attorney Client
SWITCH‐AX‐1116996 ‐ SWITCH‐AX‐1116996       2/29/2016 18:57   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1116997 ‐ SWITCH‐AX‐1116997       2/29/2016 20:33   no Title                                                                Attorney Client
SWITCH‐AX‐1116998 ‐ SWITCH‐AX‐1117006       2/29/2016 20:33   CFA ‐ Zeta Interactive Switch v2 2.23.2016.docx                         Attorney Client
SWITCH‐AX‐1117007 ‐ SWITCH‐AX‐1117015       2/29/2016 20:33   CFA ‐ Zeta Interactive Switch v2 redline 2.23.2016.docx                 Attorney Client
SWITCH‐AX‐1117016 ‐ SWITCH‐AX‐1117016       2/29/2016 20:33   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1117017 ‐ SWITCH‐AX‐1117017       2/29/2016 20:37   no Title                                                                Attorney Client
SWITCH‐AX‐1117018 ‐ SWITCH‐AX‐1117018       2/29/2016 20:37   ATT00003.htm                                                            Attorney Client
SWITCH‐AX‐1117019 ‐ SWITCH‐AX‐1117019       2/29/2016 20:37   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1117020 ‐ SWITCH‐AX‐1117028       2/29/2016 20:37   CFA ‐ Zeta Interactive Switch v2 redline 2.23.2016.docx                 Attorney Client
SWITCH‐AX‐1117029 ‐ SWITCH‐AX‐1117029       2/29/2016 20:37   ATT00002.htm                                                            Attorney Client
SWITCH‐AX‐1117030 ‐ SWITCH‐AX‐1117038       2/29/2016 20:37   CFA ‐ Zeta Interactive Switch v2 2.23.2016.docx                         Attorney Client
SWITCH‐AX‐1117039 ‐ SWITCH‐AX‐1117039       2/29/2016 20:37   ATT00001.htm                                                            Attorney Client
SWITCH‐AX‐1117040 ‐ SWITCH‐AX‐1117040       2/29/2016 21:51   no Title                                                                Attorney Client
SWITCH‐AX‐1117041 ‐ SWITCH‐AX‐1117041       2/29/2016 21:51   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1117042 ‐ SWITCH‐AX‐1117042       2/29/2016 21:51   no Title                                                                Attorney Client
SWITCH‐AX‐1117043 ‐ SWITCH‐AX‐1117043         3/1/2016 8:51   no Title                                                                Attorney Client
SWITCH‐AX‐1117044 ‐ SWITCH‐AX‐1117044         3/1/2016 8:51   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1117045 ‐ SWITCH‐AX‐1117046         3/1/2016 9:09   no Title                                                                Attorney Client
SWITCH‐AX‐1117047 ‐ SWITCH‐AX‐1117047         3/1/2016 9:09   Dart Container‐ Switch Pricing Analysis.pdf                             Attorney Client
SWITCH‐AX‐1117048 ‐ SWITCH‐AX‐1117050         3/1/2016 9:09   2016 Cross Connect Request Form.pdf                                     Attorney Client
SWITCH‐AX‐1117051 ‐ SWITCH‐AX‐1117054         3/1/2016 9:09   Microsoft Word ‐ Itemized list of what the installation charges cover   Attorney Client
SWITCH‐AX‐1117055 ‐ SWITCH‐AX‐1117055         3/1/2016 9:09   Switch TSCIF Cabinet Flyer                                              Attorney Client
SWITCH‐AX‐1117056 ‐ SWITCH‐AX‐1117063         3/1/2016 9:09   Colocation Facilities Agreement.pdf                                     Attorney Client
SWITCH‐AX‐1117064 ‐ SWITCH‐AX‐1117066         3/1/2016 9:34   97fda868‐8b59‐438e‐89c7‐815907315b0a.msg                                Attorney Client
SWITCH‐AX‐1117067 ‐ SWITCH‐AX‐1117067         3/1/2016 9:34   E757‐09‐002‐C.pdf                                                       Attorney Client
SWITCH‐AX‐1117068 ‐ SWITCH‐AX‐1117069         3/1/2016 9:34   E757‐09‐003‐I.pdf                                                       Attorney Client




                                                                          EXHIBIT 10, PAGE 2085
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 333 of 829


Bates                                   Document Date        Document Title                                                           Privilege
SWITCH‐AX‐1117070 ‐ SWITCH‐AX‐1117079        3/1/2016 9:34   E757‐09‐001‐M.pdf                                                        Attorney Client
SWITCH‐AX‐1117080 ‐ SWITCH‐AX‐1117080        3/1/2016 9:34   image002.jpg                                                             Attorney Client
SWITCH‐AX‐1117081 ‐ SWITCH‐AX‐1117082        3/1/2016 9:41   no Title                                                                 Attorney Client
SWITCH‐AX‐1117083 ‐ SWITCH‐AX‐1117083        3/1/2016 9:41   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1117084 ‐ SWITCH‐AX‐1117085       3/1/2016 10:38   no Title                                                                 Attorney Client
SWITCH‐AX‐1117086 ‐ SWITCH‐AX‐1117091       3/1/2016 10:38   AUP V29 03‐02‐16.docx                                                    Attorney Client
SWITCH‐AX‐1117092 ‐ SWITCH‐AX‐1117093       3/1/2016 10:38   no Title                                                                 Attorney Client
SWITCH‐AX‐1117094 ‐ SWITCH‐AX‐1117099       3/1/2016 10:38   AUP V29 03‐02‐16.docx                                                    Attorney Client
SWITCH‐AX‐1117100 ‐ SWITCH‐AX‐1117100       3/1/2016 10:58   no Title                                                                 Attorney Client
SWITCH‐AX‐1117101 ‐ SWITCH‐AX‐1117101       3/1/2016 10:58   14‐9‐SU‐esig‐Adam‐Kramer[25].png                                         Attorney Client
SWITCH‐AX‐1117102 ‐ SWITCH‐AX‐1117102       3/1/2016 10:58   Media Report Feb 2016[2].xlsx                                            Attorney Client
SWITCH‐AX‐1117103 ‐ SWITCH‐AX‐1117105       3/1/2016 11:46   no Title                                                                 Attorney Client
SWITCH‐AX‐1117106 ‐ SWITCH‐AX‐1117114       3/1/2016 11:46   CFA ‐ Zeta Interactive Switch v2 redline 2.23.2016 (3)_WE03012016.docx   Attorney Client
SWITCH‐AX‐1117115 ‐ SWITCH‐AX‐1117118       3/1/2016 12:29   8c4681fa‐1c6f‐4e77‐8967‐c467e6b8f3dc.msg                                 Attorney Client
SWITCH‐AX‐1117119 ‐ SWITCH‐AX‐1117121       3/1/2016 13:42   no Title                                                                 Attorney Client
SWITCH‐AX‐1117122 ‐ SWITCH‐AX‐1117127       3/1/2016 13:42   AUP V29 03‐02‐16 (zr commnets).docx                                      Attorney Client
SWITCH‐AX‐1117128 ‐ SWITCH‐AX‐1117133       3/1/2016 14:04   no Title                                                                 Attorney Client
SWITCH‐AX‐1117134 ‐ SWITCH‐AX‐1117134       3/1/2016 14:04   image001.png                                                             Attorney Client
SWITCH‐AX‐1117135 ‐ SWITCH‐AX‐1117137       3/1/2016 14:18   no Title                                                                 Attorney Client
SWITCH‐AX‐1117138 ‐ SWITCH‐AX‐1117190       3/1/2016 14:18   _                                                                        Attorney Client
SWITCH‐AX‐1117191 ‐ SWITCH‐AX‐1117192       3/1/2016 14:22   no Title                                                                 Attorney Client
SWITCH‐AX‐1117193 ‐ SWITCH‐AX‐1117245       3/1/2016 14:22   _                                                                        Attorney Client
SWITCH‐AX‐1117246 ‐ SWITCH‐AX‐1117246       3/1/2016 14:22   image002.png                                                             Attorney Client
SWITCH‐AX‐1117247 ‐ SWITCH‐AX‐1117247       3/1/2016 14:22   image001                                                                 Attorney Client
SWITCH‐AX‐1117248 ‐ SWITCH‐AX‐1117249       3/1/2016 14:22   image001.emz                                                             Attorney Client
SWITCH‐AX‐1117250 ‐ SWITCH‐AX‐1117253       3/1/2016 14:22   no Title                                                                 Attorney Client
SWITCH‐AX‐1117254 ‐ SWITCH‐AX‐1117254       3/1/2016 14:22   image005.png                                                             Attorney Client
SWITCH‐AX‐1117255 ‐ SWITCH‐AX‐1117255       3/1/2016 14:22   image004.png                                                             Attorney Client
SWITCH‐AX‐1117256 ‐ SWITCH‐AX‐1117256       3/1/2016 14:22   Copy of MS Pricing.xlsx                                                  Attorney Client
SWITCH‐AX‐1117257 ‐ SWITCH‐AX‐1117257       3/1/2016 14:22   image003.png                                                             Attorney Client
SWITCH‐AX‐1117258 ‐ SWITCH‐AX‐1117263       3/1/2016 14:34   no Title                                                                 Attorney Client
SWITCH‐AX‐1117264 ‐ SWITCH‐AX‐1117264       3/1/2016 14:34   image001.png                                                             Attorney Client
SWITCH‐AX‐1117265 ‐ SWITCH‐AX‐1117266       3/1/2016 14:37   no Title                                                                 Attorney Client
SWITCH‐AX‐1117267 ‐ SWITCH‐AX‐1117267       3/1/2016 14:37   image005.png                                                             Attorney Client
SWITCH‐AX‐1117268 ‐ SWITCH‐AX‐1117268       3/1/2016 14:37   image003.png                                                             Attorney Client
SWITCH‐AX‐1117269 ‐ SWITCH‐AX‐1117269       3/1/2016 14:37   image004.png                                                             Attorney Client
SWITCH‐AX‐1117270 ‐ SWITCH‐AX‐1117271       3/1/2016 14:37   no Title                                                                 Attorney Client;Work Product
SWITCH‐AX‐1117272 ‐ SWITCH‐AX‐1117272       3/1/2016 14:37   image003.png                                                             Attorney Client;Work Product
SWITCH‐AX‐1117273 ‐ SWITCH‐AX‐1117273       3/1/2016 14:37   image005.png                                                             Attorney Client;Work Product
SWITCH‐AX‐1117274 ‐ SWITCH‐AX‐1117274       3/1/2016 14:37   image004.png                                                             Attorney Client;Work Product
SWITCH‐AX‐1117275 ‐ SWITCH‐AX‐1117277       3/1/2016 14:38   no Title                                                                 Attorney Client
SWITCH‐AX‐1117278 ‐ SWITCH‐AX‐1117286       3/1/2016 14:38   CFA ‐ Zeta Interactive Switch v2 redline 2.23.2016 (3)_WE03012016.docx   Attorney Client
SWITCH‐AX‐1117287 ‐ SWITCH‐AX‐1117289       3/1/2016 14:40   no Title                                                                 Attorney Client
SWITCH‐AX‐1117290 ‐ SWITCH‐AX‐1117290       3/1/2016 14:40   image001.png                                                             Attorney Client
SWITCH‐AX‐1117291 ‐ SWITCH‐AX‐1117296       3/1/2016 14:46   no Title                                                                 Attorney Client
SWITCH‐AX‐1117297 ‐ SWITCH‐AX‐1117297       3/1/2016 14:46   image001.png                                                             Attorney Client




                                                                          EXHIBIT 10, PAGE 2086
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 334 of 829


Bates                                   Document Date        Document Title                                                              Privilege
SWITCH‐AX‐1117298 ‐ SWITCH‐AX‐1117325       3/1/2016 16:16   no Title                                                                    Attorney Client
SWITCH‐AX‐1117326 ‐ SWITCH‐AX‐1117326       3/1/2016 16:16   Tech Factory Deals ‐ Continental Currency Services ‐ Closing Document.msg   Attorney Client
SWITCH‐AX‐1117327 ‐ SWITCH‐AX‐1117327       3/1/2016 16:16   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1117328 ‐ SWITCH‐AX‐1117328       3/1/2016 16:16   image003.png                                                                Attorney Client
SWITCH‐AX‐1117329 ‐ SWITCH‐AX‐1117329       3/1/2016 16:16   RampRate                                                                    Attorney Client
SWITCH‐AX‐1117330 ‐ SWITCH‐AX‐1117337       3/1/2016 16:16   C789‐07‐001‐M.pdf                                                           Attorney Client
SWITCH‐AX‐1117338 ‐ SWITCH‐AX‐1117338       3/1/2016 16:16   C789‐07‐002‐C.pdf                                                           Attorney Client
SWITCH‐AX‐1117339 ‐ SWITCH‐AX‐1117348       3/1/2016 16:16   RE_ Switch Contact_Info.msg                                                 Attorney Client
SWITCH‐AX‐1117349 ‐ SWITCH‐AX‐1117376       3/1/2016 16:16   1a9a5f45‐cb3c‐4499‐b407‐c1fede9a0946.msg                                    Attorney Client
SWITCH‐AX‐1117377 ‐ SWITCH‐AX‐1117377       3/1/2016 16:16   Tech Factory Deals ‐ Continental Currency Services ‐ Closing Document.msg   Attorney Client
SWITCH‐AX‐1117378 ‐ SWITCH‐AX‐1117378       3/1/2016 16:16   C789‐07‐002‐C.pdf                                                           Attorney Client
SWITCH‐AX‐1117379 ‐ SWITCH‐AX‐1117379       3/1/2016 16:16   RampRate                                                                    Attorney Client
SWITCH‐AX‐1117380 ‐ SWITCH‐AX‐1117380       3/1/2016 16:16   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1117381 ‐ SWITCH‐AX‐1117381       3/1/2016 16:16   image003.png                                                                Attorney Client
SWITCH‐AX‐1117382 ‐ SWITCH‐AX‐1117391       3/1/2016 16:16   RE_ Switch Contact_Info.msg                                                 Attorney Client
SWITCH‐AX‐1117392 ‐ SWITCH‐AX‐1117399       3/1/2016 16:16   C789‐07‐001‐M.pdf                                                           Attorney Client
SWITCH‐AX‐1117400 ‐ SWITCH‐AX‐1117403       3/1/2016 16:36   9f3753c2‐742d‐4bee‐9be1‐3f2ce6f4d441.msg                                    Attorney Client
SWITCH‐AX‐1117404 ‐ SWITCH‐AX‐1117404       3/1/2016 16:36   Collection Report 160301.xls                                                Attorney Client
SWITCH‐AX‐1117405 ‐ SWITCH‐AX‐1117405       3/1/2016 17:00   Collection Report 160301.xls                                                Attorney Client
SWITCH‐AX‐1117406 ‐ SWITCH‐AX‐1117407       3/1/2016 18:06   no Title                                                                    Attorney Client
SWITCH‐AX‐1117408 ‐ SWITCH‐AX‐1117422       3/1/2016 18:06   Contratto                                                                   Attorney Client
SWITCH‐AX‐1117423 ‐ SWITCH‐AX‐1117428        3/2/2016 0:40   no Title                                                                    Attorney Client
SWITCH‐AX‐1117429 ‐ SWITCH‐AX‐1117430        3/2/2016 0:40   4. SUPERNAP‐PoA‐ACDC 2016‐03xx.doc                                          Attorney Client
SWITCH‐AX‐1117431 ‐ SWITCH‐AX‐1117431        3/2/2016 0:40   4. SUPERNAP‐PoA‐SWITCH EVO 2016‐03xx.doc                                    Attorney Client
SWITCH‐AX‐1117432 ‐ SWITCH‐AX‐1117435        3/2/2016 0:40   Q                                                                           Attorney Client
SWITCH‐AX‐1117436 ‐ SWITCH‐AX‐1117436        3/2/2016 0:40   2. SUPERNAP Directors report 2016‐0304.docx                                 Attorney Client
SWITCH‐AX‐1117437 ‐ SWITCH‐AX‐1117438        3/2/2016 0:40   P&L 2015.pdf                                                                Attorney Client
SWITCH‐AX‐1117439 ‐ SWITCH‐AX‐1117439        3/2/2016 0:40   no Title                                                                    Attorney Client
SWITCH‐AX‐1117440 ‐ SWITCH‐AX‐1117444        3/2/2016 0:40   STANDARDS PW                                                                Attorney Client
SWITCH‐AX‐1117445 ‐ SWITCH‐AX‐1117452        3/2/2016 0:40   SUPERNAP International S.A.‐DRAFT FS 31.12.2015‐V5                          Attorney Client
SWITCH‐AX‐1117453 ‐ SWITCH‐AX‐1117453        3/2/2016 0:40   1. SUPERNAP Convening notice BoD 2016‐0304.docx                             Attorney Client
SWITCH‐AX‐1117454 ‐ SWITCH‐AX‐1117455        3/2/2016 0:40   3. SUPERNAP‐PoA‐Rob Roy 2016‐0304.doc                                       Attorney Client
SWITCH‐AX‐1117456 ‐ SWITCH‐AX‐1117457        3/2/2016 0:40   BS 2015.pdf                                                                 Attorney Client
SWITCH‐AX‐1117458 ‐ SWITCH‐AX‐1117460        3/2/2016 0:40   3. SUPERNAP BoD Minutes 2016‐0304.docx                                      Attorney Client
SWITCH‐AX‐1117461 ‐ SWITCH‐AX‐1117461        3/2/2016 0:40   no Title                                                                    Attorney Client
SWITCH‐AX‐1117462 ‐ SWITCH‐AX‐1117468        3/2/2016 4:12   no Title                                                                    Attorney Client
SWITCH‐AX‐1117469 ‐ SWITCH‐AX‐1117469        3/2/2016 4:12   no Title                                                                    Attorney Client
SWITCH‐AX‐1117470 ‐ SWITCH‐AX‐1117470        3/2/2016 4:12   4. SUPERNAP‐PoA‐SWITCH EVO 2016‐03xx.doc                                    Attorney Client
SWITCH‐AX‐1117471 ‐ SWITCH‐AX‐1117471        3/2/2016 4:12   2. SUPERNAP Directors report 2016‐0304.docx                                 Attorney Client
SWITCH‐AX‐1117472 ‐ SWITCH‐AX‐1117473        3/2/2016 4:12   4. SUPERNAP‐PoA‐ACDC 2016‐03xx.doc                                          Attorney Client
SWITCH‐AX‐1117474 ‐ SWITCH‐AX‐1117481        3/2/2016 4:12   SUPERNAP International S.A.‐DRAFT FS 31.12.2015‐V5                          Attorney Client
SWITCH‐AX‐1117482 ‐ SWITCH‐AX‐1117483        3/2/2016 4:12   BS 2015.pdf                                                                 Attorney Client
SWITCH‐AX‐1117484 ‐ SWITCH‐AX‐1117485        3/2/2016 4:12   P&L 2015.pdf                                                                Attorney Client
SWITCH‐AX‐1117486 ‐ SWITCH‐AX‐1117487        3/2/2016 4:12   3. SUPERNAP‐PoA‐Rob Roy 2016‐0304.doc                                       Attorney Client
SWITCH‐AX‐1117488 ‐ SWITCH‐AX‐1117488        3/2/2016 4:12   no Title                                                                    Attorney Client
SWITCH‐AX‐1117489 ‐ SWITCH‐AX‐1117491        3/2/2016 4:12   3. SUPERNAP BoD Minutes 2016‐0304.docx                                      Attorney Client




                                                                          EXHIBIT 10, PAGE 2087
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 335 of 829


Bates                                   Document Date        Document Title                                                         Privilege
SWITCH‐AX‐1117492 ‐ SWITCH‐AX‐1117496        3/2/2016 4:12   STANDARDS PW                                                           Attorney Client
SWITCH‐AX‐1117497 ‐ SWITCH‐AX‐1117497        3/2/2016 4:12   1. SUPERNAP Convening notice BoD 2016‐0304.docx                        Attorney Client
SWITCH‐AX‐1117498 ‐ SWITCH‐AX‐1117501        3/2/2016 4:12   Q                                                                      Attorney Client
SWITCH‐AX‐1117502 ‐ SWITCH‐AX‐1117502        3/2/2016 4:23   no Title                                                               Attorney Client
SWITCH‐AX‐1117503 ‐ SWITCH‐AX‐1117503        3/2/2016 4:23   image001.png                                                           Attorney Client
SWITCH‐AX‐1117504 ‐ SWITCH‐AX‐1117513        3/2/2016 4:23   20160226 Colocation Agreement (MM).docx                                Attorney Client
SWITCH‐AX‐1117514 ‐ SWITCH‐AX‐1117514       3/2/2016 10:36   2fc1d1a8‐75e1‐4588‐9492‐96a6ddea20f2.msg                               Attorney Client
SWITCH‐AX‐1117515 ‐ SWITCH‐AX‐1117515       3/2/2016 10:36   Closing Doc_Mosaic Networx_Berkshire Hathaway_20160302.pdf             Attorney Client
SWITCH‐AX‐1117516 ‐ SWITCH‐AX‐1117516       3/2/2016 11:23   964adff7‐2092‐4a40‐9969‐18495c33c0fe.msg                               Attorney Client
SWITCH‐AX‐1117517 ‐ SWITCH‐AX‐1117517       3/2/2016 11:23   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1117518 ‐ SWITCH‐AX‐1117518       3/2/2016 11:23   Closing Doc_J&N Communications_Cannery Casino Resorts_20160302.pdf     Attorney Client
SWITCH‐AX‐1117519 ‐ SWITCH‐AX‐1117520       3/2/2016 13:30   no Title                                                               Attorney Client
SWITCH‐AX‐1117521 ‐ SWITCH‐AX‐1117530       3/2/2016 13:30   CFA Avago Switch V3 03‐02‐2016 Switch.docx                             Attorney Client
SWITCH‐AX‐1117531 ‐ SWITCH‐AX‐1117531       3/2/2016 13:30   image003.png                                                           Attorney Client
SWITCH‐AX‐1117532 ‐ SWITCH‐AX‐1117533       3/2/2016 13:34   no Title                                                               Attorney Client
SWITCH‐AX‐1117534 ‐ SWITCH‐AX‐1117543       3/2/2016 13:34   CFA Avago Switch V3 03‐02‐2016 Switch.docx                             Attorney Client
SWITCH‐AX‐1117544 ‐ SWITCH‐AX‐1117553       3/2/2016 13:34   Redline CFA Avago Switch V2 to V3 03‐02‐2016.docx                      Attorney Client
SWITCH‐AX‐1117554 ‐ SWITCH‐AX‐1117554       3/2/2016 13:34   image003.png                                                           Attorney Client
SWITCH‐AX‐1117555 ‐ SWITCH‐AX‐1117557       3/2/2016 14:16   no Title                                                               Attorney Client
SWITCH‐AX‐1117558 ‐ SWITCH‐AX‐1117558       3/2/2016 14:16   image006.jpg                                                           Attorney Client
SWITCH‐AX‐1117559 ‐ SWITCH‐AX‐1117560       3/2/2016 14:16   Master Services                                                        Attorney Client
SWITCH‐AX‐1117561 ‐ SWITCH‐AX‐1117562       3/2/2016 14:16   no Title                                                               Attorney Client
SWITCH‐AX‐1117563 ‐ SWITCH‐AX‐1117563       3/2/2016 14:16   Amendment                                                              Attorney Client
SWITCH‐AX‐1117564 ‐ SWITCH‐AX‐1117573       3/2/2016 14:16                                                                        1 Attorney Client
SWITCH‐AX‐1117574 ‐ SWITCH‐AX‐1117576       3/2/2016 14:16   no Title                                                               Attorney Client
SWITCH‐AX‐1117577 ‐ SWITCH‐AX‐1117578       3/2/2016 14:16   Master Services                                                        Attorney Client
SWITCH‐AX‐1117579 ‐ SWITCH‐AX‐1117579       3/2/2016 14:16   image006.jpg                                                           Attorney Client
SWITCH‐AX‐1117580 ‐ SWITCH‐AX‐1117580       3/2/2016 15:11   no Title                                                               Attorney Client
SWITCH‐AX‐1117581 ‐ SWITCH‐AX‐1117586       3/2/2016 15:11   Conduit Use Agreement ‐ CCC Switch V7 02‐22‐16 (3).docx                Attorney Client
SWITCH‐AX‐1117587 ‐ SWITCH‐AX‐1117587       3/2/2016 15:11   image003.png                                                           Attorney Client
SWITCH‐AX‐1117588 ‐ SWITCH‐AX‐1117589       3/2/2016 15:16   no Title                                                               Attorney Client
SWITCH‐AX‐1117590 ‐ SWITCH‐AX‐1117590       3/2/2016 15:16   image003.png                                                           Attorney Client
SWITCH‐AX‐1117591 ‐ SWITCH‐AX‐1117600       3/2/2016 15:16   CFA Avago Switch V3 03‐02‐2016 Switch.docx                             Attorney Client
SWITCH‐AX‐1117601 ‐ SWITCH‐AX‐1117601       3/2/2016 15:16   image001.png                                                           Attorney Client
SWITCH‐AX‐1117602 ‐ SWITCH‐AX‐1117602       3/2/2016 15:16   image004.png                                                           Attorney Client
SWITCH‐AX‐1117603 ‐ SWITCH‐AX‐1117612       3/2/2016 15:16   Redline CFA Avago Switch V2 to V3 03‐02‐2016.docx                      Attorney Client
SWITCH‐AX‐1117613 ‐ SWITCH‐AX‐1117614       3/2/2016 15:23   no Title                                                               Attorney Client
SWITCH‐AX‐1117615 ‐ SWITCH‐AX‐1117615       3/2/2016 15:23   image005.png                                                           Attorney Client
SWITCH‐AX‐1117616 ‐ SWITCH‐AX‐1117625       3/2/2016 15:23   CFA Avago Switch V3 03‐02‐2016 Switch.docx                             Attorney Client
SWITCH‐AX‐1117626 ‐ SWITCH‐AX‐1117635       3/2/2016 15:23   Redline CFA Avago Switch V2 to V3 03‐02‐2016.docx                      Attorney Client
SWITCH‐AX‐1117636 ‐ SWITCH‐AX‐1117643       3/2/2016 15:27   no Title                                                               Attorney Client
SWITCH‐AX‐1117644 ‐ SWITCH‐AX‐1117644       3/2/2016 15:27   image005.png                                                           Attorney Client
SWITCH‐AX‐1117645 ‐ SWITCH‐AX‐1117645       3/2/2016 15:27   image006.jpg                                                           Attorney Client
SWITCH‐AX‐1117646 ‐ SWITCH‐AX‐1117646       3/2/2016 16:18   1029.xlsx                                                              Attorney Client
SWITCH‐AX‐1117647 ‐ SWITCH‐AX‐1117647       3/2/2016 17:29   Collection Report 160302.xls                                           Attorney Client
SWITCH‐AX‐1117648 ‐ SWITCH‐AX‐1117651       3/2/2016 17:29   38399b0c‐db3a‐4ca8‐8a1b‐ec9a9cb2297c.msg                               Attorney Client




                                                                         EXHIBIT 10, PAGE 2088
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 336 of 829


Bates                                   Document Date        Document Title                                                   Privilege
SWITCH‐AX‐1117652 ‐ SWITCH‐AX‐1117652       3/2/2016 17:29   Collection Report 160302.xls                                     Attorney Client
SWITCH‐AX‐1117653 ‐ SWITCH‐AX‐1117654       3/2/2016 17:35   no Title                                                         Attorney Client
SWITCH‐AX‐1117655 ‐ SWITCH‐AX‐1117655       3/2/2016 17:35   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1117656 ‐ SWITCH‐AX‐1117656       3/2/2016 17:35   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1117657 ‐ SWITCH‐AX‐1117671       3/2/2016 17:35   B614‐08‐001‐M.pdf                                                Attorney Client
SWITCH‐AX‐1117672 ‐ SWITCH‐AX‐1117672       3/2/2016 18:41   Check Run ‐ 03.04.16.xlsx                                        Attorney Client
SWITCH‐AX‐1117673 ‐ SWITCH‐AX‐1117680        3/3/2016 0:35   no Title                                                         Attorney Client
SWITCH‐AX‐1117681 ‐ SWITCH‐AX‐1117687        3/3/2016 1:27   no Title                                                         Attorney Client
SWITCH‐AX‐1117688 ‐ SWITCH‐AX‐1117690        3/3/2016 8:49   f0bb2cd3‐66c9‐42ca‐91bb‐451282ae639f.msg                         Attorney Client
SWITCH‐AX‐1117691 ‐ SWITCH‐AX‐1117691        3/3/2016 8:49   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1117692 ‐ SWITCH‐AX‐1117706        3/3/2016 8:49   B614‐08‐001‐M.pdf                                                Attorney Client
SWITCH‐AX‐1117707 ‐ SWITCH‐AX‐1117707        3/3/2016 8:49   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1117708 ‐ SWITCH‐AX‐1117710        3/3/2016 8:49   no Title                                                         Attorney Client
SWITCH‐AX‐1117711 ‐ SWITCH‐AX‐1117711        3/3/2016 8:49   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1117712 ‐ SWITCH‐AX‐1117726        3/3/2016 8:49   B614‐08‐001‐M.pdf                                                Attorney Client
SWITCH‐AX‐1117727 ‐ SWITCH‐AX‐1117727        3/3/2016 8:49   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1117728 ‐ SWITCH‐AX‐1117728       3/3/2016 10:19   no Title                                                         Attorney Client
SWITCH‐AX‐1117729 ‐ SWITCH‐AX‐1117729       3/3/2016 10:27   no Title                                                         Attorney Client
SWITCH‐AX‐1117730 ‐ SWITCH‐AX‐1117731       3/3/2016 10:27   AG Office Letter to VW 02 Feb 2015.pdf                           Attorney Client
SWITCH‐AX‐1117732 ‐ SWITCH‐AX‐1117734       3/3/2016 10:27   Colocation and managed services at the Minneapolis Data Center   Attorney Client
SWITCH‐AX‐1117735 ‐ SWITCH‐AX‐1117735       3/3/2016 10:27   no Title                                                         Attorney Client
SWITCH‐AX‐1117736 ‐ SWITCH‐AX‐1117738       3/3/2016 10:27   Colocation and managed services at the Minneapolis Data Center   Attorney Client
SWITCH‐AX‐1117739 ‐ SWITCH‐AX‐1117740       3/3/2016 10:27   AG Office Letter to VW 02 Feb 2015.pdf                           Attorney Client
SWITCH‐AX‐1117741 ‐ SWITCH‐AX‐1117742       3/3/2016 10:35   no Title                                                         Attorney Client
SWITCH‐AX‐1117743 ‐ SWITCH‐AX‐1117765       3/3/2016 12:55   no Title                                                         Attorney Client
SWITCH‐AX‐1117766 ‐ SWITCH‐AX‐1117766       3/3/2016 12:55   image002.png                                                     Attorney Client
SWITCH‐AX‐1117767 ‐ SWITCH‐AX‐1117767       3/3/2016 12:55   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1117768 ‐ SWITCH‐AX‐1117768       3/3/2016 12:55   image003.png                                                     Attorney Client
SWITCH‐AX‐1117769 ‐ SWITCH‐AX‐1117770       3/3/2016 12:55   100M GE Burst H810.xls                                           Attorney Client
SWITCH‐AX‐1117771 ‐ SWITCH‐AX‐1117773       3/3/2016 12:55   Switch SO 624757 1G Wave VGS to BC.PDF                           Attorney Client
SWITCH‐AX‐1117774 ‐ SWITCH‐AX‐1117774       3/3/2016 12:55   SO ‐ HyperWallet (P2P&IP) 3‐2‐16 Signed.pdf                      Attorney Client
SWITCH‐AX‐1117775 ‐ SWITCH‐AX‐1117775       3/3/2016 13:12   no Title                                                         Attorney Client
SWITCH‐AX‐1117776 ‐ SWITCH‐AX‐1117779       3/3/2016 13:12   ViaWest Selects GE to Power Its Data Centers _ ViaWest.pdf       Attorney Client
SWITCH‐AX‐1117780 ‐ SWITCH‐AX‐1117780       3/3/2016 13:12   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1117781 ‐ SWITCH‐AX‐1117805       3/3/2016 13:23   c048dba1‐0a91‐4fbd‐b871‐6b271f60ec53.msg                         Attorney Client
SWITCH‐AX‐1117806 ‐ SWITCH‐AX‐1117806       3/3/2016 13:23   image005.jpg                                                     Attorney Client
SWITCH‐AX‐1117807 ‐ SWITCH‐AX‐1117807       3/3/2016 13:23   image008.png                                                     Attorney Client
SWITCH‐AX‐1117808 ‐ SWITCH‐AX‐1117810       3/3/2016 13:23   Scanned from a Xerox Multifunction Device.pdf                    Attorney Client
SWITCH‐AX‐1117811 ‐ SWITCH‐AX‐1117811       3/3/2016 13:23   Scanned from a Xerox Multifunction Device.pdf                    Attorney Client
SWITCH‐AX‐1117812 ‐ SWITCH‐AX‐1117813       3/3/2016 13:23   Scanned from a Xerox Multifunction Device.pdf                    Attorney Client
SWITCH‐AX‐1117814 ‐ SWITCH‐AX‐1117814       3/3/2016 13:23   image007.png                                                     Attorney Client
SWITCH‐AX‐1117815 ‐ SWITCH‐AX‐1117815       3/3/2016 13:23   image006.jpg                                                     Attorney Client
SWITCH‐AX‐1117816 ‐ SWITCH‐AX‐1117840       3/3/2016 13:23   no Title                                                         Attorney Client
SWITCH‐AX‐1117841 ‐ SWITCH‐AX‐1117842       3/3/2016 13:23   Scanned from a Xerox Multifunction Device.pdf                    Attorney Client
SWITCH‐AX‐1117843 ‐ SWITCH‐AX‐1117843       3/3/2016 13:23   Scanned from a Xerox Multifunction Device.pdf                    Attorney Client
SWITCH‐AX‐1117844 ‐ SWITCH‐AX‐1117844       3/3/2016 13:23   image007.png                                                     Attorney Client




                                                                         EXHIBIT 10, PAGE 2089
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 337 of 829


Bates                                   Document Date        Document Title                                                                                Privilege
SWITCH‐AX‐1117845 ‐ SWITCH‐AX‐1117847       3/3/2016 13:23   Scanned from a Xerox Multifunction Device.pdf                                                 Attorney Client
SWITCH‐AX‐1117848 ‐ SWITCH‐AX‐1117848       3/3/2016 13:23   image008.png                                                                                  Attorney Client
SWITCH‐AX‐1117849 ‐ SWITCH‐AX‐1117849       3/3/2016 13:23   image005.jpg                                                                                  Attorney Client
SWITCH‐AX‐1117850 ‐ SWITCH‐AX‐1117850       3/3/2016 13:23   image006.jpg                                                                                  Attorney Client
SWITCH‐AX‐1117851 ‐ SWITCH‐AX‐1117853       3/3/2016 14:00   no Title                                                                                      Attorney Client
SWITCH‐AX‐1117854 ‐ SWITCH‐AX‐1117854       3/3/2016 14:00   Copy of Thai GAAP to US GAAP Worksheet ‐ 31Dec15 (26Feb16).xls                                Attorney Client
SWITCH‐AX‐1117855 ‐ SWITCH‐AX‐1117855       3/3/2016 14:00   SUPERNAP‐US Gaap accounts 2015‐Q4‐v5.xlsx                                                     Attorney Client
SWITCH‐AX‐1117856 ‐ SWITCH‐AX‐1117858       3/3/2016 14:00   Reconciliation from ASPE to IFRS.xlsx                                                         Attorney Client
SWITCH‐AX‐1117859 ‐ SWITCH‐AX‐1117862       3/3/2016 14:00   Memo                                                                                          Attorney Client
SWITCH‐AX‐1117863 ‐ SWITCH‐AX‐1117863       3/3/2016 14:00   Reporting package Supernap ITA _US GAAP_December 31 2015_V04.xls                              Attorney Client
SWITCH‐AX‐1117864 ‐ SWITCH‐AX‐1117888       3/3/2016 14:17   09aa29ae‐d1da‐4a82‐a7fe‐2e3f67f1a7bb.msg                                                      Attorney Client
SWITCH‐AX‐1117889 ‐ SWITCH‐AX‐1117889       3/3/2016 14:17   image008.png                                                                                  Attorney Client
SWITCH‐AX‐1117890 ‐ SWITCH‐AX‐1117890       3/3/2016 14:17   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1117891 ‐ SWITCH‐AX‐1117893       3/3/2016 14:17   Scanned from a Xerox Multifunction Device.pdf                                                 Attorney Client
SWITCH‐AX‐1117894 ‐ SWITCH‐AX‐1117894       3/3/2016 14:17   image007.png                                                                                  Attorney Client
SWITCH‐AX‐1117895 ‐ SWITCH‐AX‐1117895       3/3/2016 14:17   Scanned from a Xerox Multifunction Device.pdf                                                 Attorney Client
SWITCH‐AX‐1117896 ‐ SWITCH‐AX‐1117897       3/3/2016 14:17   Scanned from a Xerox Multifunction Device.pdf                                                 Attorney Client
SWITCH‐AX‐1117898 ‐ SWITCH‐AX‐1117898       3/3/2016 14:17   image006.jpg                                                                                  Attorney Client
SWITCH‐AX‐1117899 ‐ SWITCH‐AX‐1117899       3/3/2016 14:17   image005.jpg                                                                                  Attorney Client
SWITCH‐AX‐1117900 ‐ SWITCH‐AX‐1117905       3/3/2016 14:23   no Title                                                                                      Attorney Client
SWITCH‐AX‐1117906 ‐ SWITCH‐AX‐1117906       3/3/2016 14:23   image015.png                                                                                  Attorney Client
SWITCH‐AX‐1117907 ‐ SWITCH‐AX‐1117907       3/3/2016 14:23   image013.png                                                                                  Attorney Client
SWITCH‐AX‐1117908 ‐ SWITCH‐AX‐1117908       3/3/2016 14:23   image020.jpg                                                                                  Attorney Client
SWITCH‐AX‐1117909 ‐ SWITCH‐AX‐1117909       3/3/2016 14:23   image007.png                                                                                  Attorney Client
SWITCH‐AX‐1117910 ‐ SWITCH‐AX‐1117910       3/3/2016 14:23   image017.png                                                                                  Attorney Client
SWITCH‐AX‐1117911 ‐ SWITCH‐AX‐1117911       3/3/2016 14:23   second‐clip‐sd.mp4                                                                            Attorney Client
SWITCH‐AX‐1117912 ‐ SWITCH‐AX‐1117912       3/3/2016 14:23   image008.png                                                                                  Attorney Client
SWITCH‐AX‐1117913 ‐ SWITCH‐AX‐1117913       3/3/2016 14:23   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1117914 ‐ SWITCH‐AX‐1117914       3/3/2016 14:23   image019.png                                                                                  Attorney Client
SWITCH‐AX‐1117915 ‐ SWITCH‐AX‐1117915       3/3/2016 14:23   first‐clip‐sd.mp4                                                                             Attorney Client
SWITCH‐AX‐1117916 ‐ SWITCH‐AX‐1117917       3/3/2016 14:23   DC_NV_LoneMountain_1015.pdf                                                                   Attorney Client
SWITCH‐AX‐1117918 ‐ SWITCH‐AX‐1117918       3/3/2016 14:23   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1117919 ‐ SWITCH‐AX‐1117943       3/3/2016 14:26   5834b8b9‐2534‐4b5d‐8bbd‐21cb007c71c1.msg                                                      Attorney Client
SWITCH‐AX‐1117944 ‐ SWITCH‐AX‐1117944       3/3/2016 14:26   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1117945 ‐ SWITCH‐AX‐1117946       3/3/2016 14:26   C063‐030316‐053‐SO (100M burstable to 1Gbps at SUPERNAP for Hyperwallet).pdf                  Attorney Client
SWITCH‐AX‐1117947 ‐ SWITCH‐AX‐1117947       3/3/2016 14:26   image003.jpg                                                                                  Attorney Client
SWITCH‐AX‐1117948 ‐ SWITCH‐AX‐1117948       3/3/2016 14:26   image004.png                                                                                  Attorney Client
SWITCH‐AX‐1117949 ‐ SWITCH‐AX‐1117949       3/3/2016 14:26   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1117950 ‐ SWITCH‐AX‐1117950       3/3/2016 14:26   image005.png                                                                                  Attorney Client
SWITCH‐AX‐1117951 ‐ SWITCH‐AX‐1117953       3/3/2016 14:26   Z059‐030316‐128‐SO (1Gbps Transport for Hyperwallet ‐ 555 W Hastings St, Vancouver, BC).pdf   Attorney Client
SWITCH‐AX‐1117954 ‐ SWITCH‐AX‐1117954       3/3/2016 14:26   H810‐09‐007‐E.pdf                                                                             Attorney Client
SWITCH‐AX‐1117955 ‐ SWITCH‐AX‐1117979       3/3/2016 14:26   no Title                                                                                      Attorney Client
SWITCH‐AX‐1117980 ‐ SWITCH‐AX‐1117980       3/3/2016 14:26   image005.png                                                                                  Attorney Client
SWITCH‐AX‐1117981 ‐ SWITCH‐AX‐1117981       3/3/2016 14:26   image004.png                                                                                  Attorney Client
SWITCH‐AX‐1117982 ‐ SWITCH‐AX‐1117983       3/3/2016 14:26   C063‐030316‐053‐SO (100M burstable to 1Gbps at SUPERNAP for Hyperwallet).pdf                  Attorney Client
SWITCH‐AX‐1117984 ‐ SWITCH‐AX‐1117984       3/3/2016 14:26   H810‐09‐007‐E.pdf                                                                             Attorney Client




                                                                         EXHIBIT 10, PAGE 2090
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 338 of 829


Bates                                   Document Date        Document Title                                                                                    Privilege
SWITCH‐AX‐1117985 ‐ SWITCH‐AX‐1117985       3/3/2016 14:26   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1117986 ‐ SWITCH‐AX‐1117986       3/3/2016 14:26   image003.jpg                                                                                      Attorney Client
SWITCH‐AX‐1117987 ‐ SWITCH‐AX‐1117989       3/3/2016 14:26   Z059‐030316‐128‐SO (1Gbps Transport for Hyperwallet ‐ 555 W Hastings St, Vancouver, BC).pdf       Attorney Client
SWITCH‐AX‐1117990 ‐ SWITCH‐AX‐1117990       3/3/2016 14:26   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1117991 ‐ SWITCH‐AX‐1117995       3/3/2016 14:30   75c5a3e4‐14d1‐4140‐b7f1‐edb80af1964a.msg                                                          Attorney Client
SWITCH‐AX‐1117996 ‐ SWITCH‐AX‐1117998       3/3/2016 14:44   no Title                                                                                          Attorney Client
SWITCH‐AX‐1117999 ‐ SWITCH‐AX‐1118000       3/3/2016 15:37   no Title                                                                                          Attorney Client
SWITCH‐AX‐1118001 ‐ SWITCH‐AX‐1118021       3/3/2016 15:37   Supply Agreement ‐ Supernap Italia and Nortek Air Solutions (original) compared with Supply AgreemAttorney Client
SWITCH‐AX‐1118022 ‐ SWITCH‐AX‐1118042       3/3/2016 15:37   Supply Agreement ‐ Supernap Italia and Nortek Air Solutions (original) compared with Supply AgreemAttorney Client
SWITCH‐AX‐1118043 ‐ SWITCH‐AX‐1118049       3/3/2016 15:56   no Title                                                                                          Attorney Client
SWITCH‐AX‐1118050 ‐ SWITCH‐AX‐1118050       3/3/2016 15:56   first‐clip‐sd.mp4                                                                                 Attorney Client
SWITCH‐AX‐1118051 ‐ SWITCH‐AX‐1118051       3/3/2016 15:56   image020.jpg                                                                                      Attorney Client
SWITCH‐AX‐1118052 ‐ SWITCH‐AX‐1118052       3/3/2016 15:56   image013.png                                                                                      Attorney Client
SWITCH‐AX‐1118053 ‐ SWITCH‐AX‐1118053       3/3/2016 15:56   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1118054 ‐ SWITCH‐AX‐1118054       3/3/2016 15:56   second‐clip‐sd.mp4                                                                                Attorney Client
SWITCH‐AX‐1118055 ‐ SWITCH‐AX‐1118055       3/3/2016 15:56   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1118056 ‐ SWITCH‐AX‐1118056       3/3/2016 15:56   image007.png                                                                                      Attorney Client
SWITCH‐AX‐1118057 ‐ SWITCH‐AX‐1118057       3/3/2016 15:56   image008.png                                                                                      Attorney Client
SWITCH‐AX‐1118058 ‐ SWITCH‐AX‐1118059       3/3/2016 15:56   DC_NV_LoneMountain_1015.pdf                                                                       Attorney Client
SWITCH‐AX‐1118060 ‐ SWITCH‐AX‐1118063       3/3/2016 17:11   no Title                                                                                          Attorney Client
SWITCH‐AX‐1118064 ‐ SWITCH‐AX‐1118064       3/3/2016 17:11   Collection Report 160303.xls                                                                      Attorney Client
SWITCH‐AX‐1118065 ‐ SWITCH‐AX‐1118068       3/3/2016 17:11   4cfb1aef‐ac1e‐47f7‐ac1c‐0a611f003322.msg                                                          Attorney Client
SWITCH‐AX‐1118069 ‐ SWITCH‐AX‐1118069       3/3/2016 17:11   Collection Report 160303.xls                                                                      Attorney Client
SWITCH‐AX‐1118070 ‐ SWITCH‐AX‐1118070       3/3/2016 17:18   Collection Report 160303.xls                                                                      Attorney Client
SWITCH‐AX‐1118071 ‐ SWITCH‐AX‐1118072       3/3/2016 17:46   no Title                                                                                          Attorney Client
SWITCH‐AX‐1118073 ‐ SWITCH‐AX‐1118074       3/3/2016 17:46   RE_ SNT ‐ Nortek_Mammoth T&Cs.msg                                                                 Attorney Client
SWITCH‐AX‐1118075 ‐ SWITCH‐AX‐1118076       3/3/2016 17:46   Mammoth Order Form PO#1.docx                                                                      Attorney Client
SWITCH‐AX‐1118077 ‐ SWITCH‐AX‐1118078       3/3/2016 17:46   Mammoth Order Form PO#6.docx                                                                      Attorney Client
SWITCH‐AX‐1118079 ‐ SWITCH‐AX‐1118079       3/3/2016 17:46   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1118080 ‐ SWITCH‐AX‐1118081       3/3/2016 17:46   Mammoth Order Form PO#5.docx                                                                      Attorney Client
SWITCH‐AX‐1118082 ‐ SWITCH‐AX‐1118082       3/3/2016 17:46   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1118083 ‐ SWITCH‐AX‐1118112       3/3/2016 17:46   Supply Agreement ‐ Nortek (Execution copy).doc                                                    Attorney Client
SWITCH‐AX‐1118113 ‐ SWITCH‐AX‐1118113       3/3/2016 17:46   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1118114 ‐ SWITCH‐AX‐1118118       3/3/2016 17:54   no Title                                                                                          Attorney Client
SWITCH‐AX‐1118119 ‐ SWITCH‐AX‐1118119       3/3/2016 17:54   image008.png                                                                                      Attorney Client
SWITCH‐AX‐1118120 ‐ SWITCH‐AX‐1118120       3/3/2016 17:54   image004.png                                                                                      Attorney Client
SWITCH‐AX‐1118121 ‐ SWITCH‐AX‐1118122       3/3/2016 17:54   image012.emz                                                                                      Attorney Client
SWITCH‐AX‐1118123 ‐ SWITCH‐AX‐1118123       3/3/2016 17:54   image005.png                                                                                      Attorney Client
SWITCH‐AX‐1118124 ‐ SWITCH‐AX‐1118124       3/3/2016 17:54   image003.png                                                                                      Attorney Client
SWITCH‐AX‐1118125 ‐ SWITCH‐AX‐1118125       3/3/2016 17:54   image010.png                                                                                      Attorney Client
SWITCH‐AX‐1118126 ‐ SWITCH‐AX‐1118126       3/3/2016 17:54   second‐clip‐sd.mp4                                                                                Attorney Client
SWITCH‐AX‐1118127 ‐ SWITCH‐AX‐1118127       3/3/2016 17:54   image012                                                                                          Attorney Client
SWITCH‐AX‐1118128 ‐ SWITCH‐AX‐1118128       3/3/2016 17:54   image006.jpg                                                                                      Attorney Client
SWITCH‐AX‐1118129 ‐ SWITCH‐AX‐1118129       3/3/2016 17:54   image011.jpg                                                                                      Attorney Client
SWITCH‐AX‐1118130 ‐ SWITCH‐AX‐1118130       3/3/2016 17:54   first‐clip‐sd.mp4                                                                                 Attorney Client
SWITCH‐AX‐1118131 ‐ SWITCH‐AX‐1118131       3/3/2016 17:54   image001.jpg                                                                                      Attorney Client




                                                                          EXHIBIT 10, PAGE 2091
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 339 of 829


Bates                                   Document Date        Document Title                                                                                    Privilege
SWITCH‐AX‐1118132 ‐ SWITCH‐AX‐1118133       3/3/2016 17:54   DC_NV_LoneMountain_1015.pdf                                                                       Attorney Client
SWITCH‐AX‐1118134 ‐ SWITCH‐AX‐1118138       3/3/2016 17:58   no Title                                                                                          Attorney Client
SWITCH‐AX‐1118139 ‐ SWITCH‐AX‐1118139       3/3/2016 17:58   image005.png                                                                                      Attorney Client
SWITCH‐AX‐1118140 ‐ SWITCH‐AX‐1118140       3/3/2016 17:58   image006.jpg                                                                                      Attorney Client
SWITCH‐AX‐1118141 ‐ SWITCH‐AX‐1118141       3/3/2016 17:58   image004.png                                                                                      Attorney Client
SWITCH‐AX‐1118142 ‐ SWITCH‐AX‐1118142       3/3/2016 17:58   image009.jpg                                                                                      Attorney Client
SWITCH‐AX‐1118143 ‐ SWITCH‐AX‐1118143       3/3/2016 17:58   first‐clip‐sd.mp4                                                                                 Attorney Client
SWITCH‐AX‐1118144 ‐ SWITCH‐AX‐1118144       3/3/2016 17:58   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1118145 ‐ SWITCH‐AX‐1118146       3/3/2016 17:58   DC_NV_LoneMountain_1015.pdf                                                                       Attorney Client
SWITCH‐AX‐1118147 ‐ SWITCH‐AX‐1118147       3/3/2016 17:58   image003.png                                                                                      Attorney Client
SWITCH‐AX‐1118148 ‐ SWITCH‐AX‐1118148       3/3/2016 17:58   second‐clip‐sd.mp4                                                                                Attorney Client
SWITCH‐AX‐1118149 ‐ SWITCH‐AX‐1118150       3/3/2016 18:19   no Title                                                                                          Attorney Client
SWITCH‐AX‐1118151 ‐ SWITCH‐AX‐1118151       3/3/2016 18:19   2B ‐ 12‐03‐2015 Comp Comm Mtg Minutes.pdf                                                         Attorney Client
SWITCH‐AX‐1118152 ‐ SWITCH‐AX‐1118152       3/3/2016 18:19   1a ‐ Nom and Gov Comm Mtg Agenda.pdf                                                              Attorney Client
SWITCH‐AX‐1118153 ‐ SWITCH‐AX‐1118154       3/3/2016 18:19   3b ‐ Proposed Manager Resolutions.pdf                                                             Attorney Client
SWITCH‐AX‐1118155 ‐ SWITCH‐AX‐1118161       3/3/2016 18:19   TITLE                                                                                             Attorney Client
SWITCH‐AX‐1118162 ‐ SWITCH‐AX‐1118163       3/3/2016 18:19   1B ‐ 12‐03‐2015 Nom and Gov Comm Mtg Minutes.pdf                                                  Attorney Client
SWITCH‐AX‐1118164 ‐ SWITCH‐AX‐1118164       3/3/2016 18:19   2a ‐ Comp Comm Mtg Agenda.pdf                                                                     Attorney Client
SWITCH‐AX‐1118165 ‐ SWITCH‐AX‐1118166       3/3/2016 18:19   3E ‐ Variance Report at 01‐31‐2016.pdf                                                            Attorney Client
SWITCH‐AX‐1118167 ‐ SWITCH‐AX‐1118167       3/3/2016 18:19   3a ‐ Manager Mtg Agenda.pdf                                                                       Attorney Client
SWITCH‐AX‐1118168 ‐ SWITCH‐AX‐1118168       3/3/2016 18:19   EmbeddedFile1.xlsx                                                                                Attorney Client
SWITCH‐AX‐1118169 ‐ SWITCH‐AX‐1118213       3/3/2016 18:19   3F ‐ BVA Report.pdf                                                                               Attorney Client
SWITCH‐AX‐1118214 ‐ SWITCH‐AX‐1118214       3/3/2016 18:19   2D ‐ 01‐27‐2016 Comp Comm Mtg Minutes.pdf                                                         Attorney Client
SWITCH‐AX‐1118215 ‐ SWITCH‐AX‐1118216       3/3/2016 18:19   2C ‐ 12‐15‐2015 Comp Comm Mtg Minutes.pdf                                                         Attorney Client
SWITCH‐AX‐1118217 ‐ SWITCH‐AX‐1118218       3/3/2016 18:19   3D ‐ Variance Report at 12‐31‐2015.pdf                                                            Attorney Client
SWITCH‐AX‐1118219 ‐ SWITCH‐AX‐1118220       3/3/2016 18:19   1C ‐ 12‐07‐2015 Nom and Gov Comm Mtg Minutes.pdf                                                  Attorney Client
SWITCH‐AX‐1118221 ‐ SWITCH‐AX‐1118229       3/3/2016 18:19   3C ‐ 12‐03‐2015 Manager Mtg Minutes.pdf                                                           Attorney Client
SWITCH‐AX‐1118230 ‐ SWITCH‐AX‐1118230       3/3/2016 18:48   no Title                                                                                          Attorney Client
SWITCH‐AX‐1118231 ‐ SWITCH‐AX‐1118251       3/3/2016 18:48   Supply Agreement ‐ Supernap Italia and Nortek Air Solutions (original) compared with Supply AgreemAttorney Client
SWITCH‐AX‐1118252 ‐ SWITCH‐AX‐1118272       3/3/2016 18:48   Supply Agreement ‐ Supernap Italia and Nortek Air Solutions (original) compared with Supply AgreemAttorney Client
SWITCH‐AX‐1118273 ‐ SWITCH‐AX‐1118273       3/3/2016 18:48   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1118274 ‐ SWITCH‐AX‐1118278        3/4/2016 7:27   no Title                                                                                          Attorney Client
SWITCH‐AX‐1118279 ‐ SWITCH‐AX‐1118279        3/4/2016 7:27   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1118280 ‐ SWITCH‐AX‐1118284        3/4/2016 7:34   no Title                                                                                          Attorney Client
SWITCH‐AX‐1118285 ‐ SWITCH‐AX‐1118285        3/4/2016 7:34   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1118286 ‐ SWITCH‐AX‐1118291        3/4/2016 8:32   no Title                                                                                          Attorney Client
SWITCH‐AX‐1118292 ‐ SWITCH‐AX‐1118292        3/4/2016 8:32   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1118293 ‐ SWITCH‐AX‐1118294        3/4/2016 8:46   1bd6ac0c‐217a‐45b3‐8050‐ef81574d0b97.msg                                                          Attorney Client
SWITCH‐AX‐1118295 ‐ SWITCH‐AX‐1118295        3/4/2016 8:46   Expired SOs through Dec 15 with rate increase (Revised 3‐3‐16).xlsx                               Attorney Client
SWITCH‐AX‐1118296 ‐ SWITCH‐AX‐1118297        3/4/2016 9:52   no Title                                                                                          Attorney Client
SWITCH‐AX‐1118298 ‐ SWITCH‐AX‐1118298       3/4/2016 11:51   no Title                                                                                          Attorney Client
SWITCH‐AX‐1118299 ‐ SWITCH‐AX‐1118311       3/4/2016 11:51   Switch Agreement ‐ Westfield combined REDLINES.docx                                               Attorney Client
SWITCH‐AX‐1118312 ‐ SWITCH‐AX‐1118312       3/4/2016 11:51   ATT00001.htm                                                                                      Attorney Client
SWITCH‐AX‐1118313 ‐ SWITCH‐AX‐1118313       3/4/2016 11:51   no Title                                                                                          Attorney Client
SWITCH‐AX‐1118314 ‐ SWITCH‐AX‐1118326       3/4/2016 11:51   Switch Agreement ‐ Westfield combined REDLINES.docx                                               Attorney Client
SWITCH‐AX‐1118327 ‐ SWITCH‐AX‐1118327       3/4/2016 11:51   ATT00001.htm                                                                                      Attorney Client




                                                                          EXHIBIT 10, PAGE 2092
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 340 of 829


Bates                                   Document Date        Document Title                                                        Privilege
SWITCH‐AX‐1118328 ‐ SWITCH‐AX‐1118331       3/4/2016 13:27   no Title                                                              Attorney Client
SWITCH‐AX‐1118332 ‐ SWITCH‐AX‐1118332       3/4/2016 13:27   image001.png                                                          Attorney Client
SWITCH‐AX‐1118333 ‐ SWITCH‐AX‐1118361       3/4/2016 13:27   PowerPoint Presentation                                               Attorney Client
SWITCH‐AX‐1118362 ‐ SWITCH‐AX‐1118365       3/4/2016 13:27   3_DWD Mutual NDA 2015.docx                                            Attorney Client
SWITCH‐AX‐1118366 ‐ SWITCH‐AX‐1118366       3/4/2016 14:18   no Title                                                              Attorney Client
SWITCH‐AX‐1118367 ‐ SWITCH‐AX‐1118369       3/4/2016 14:18   http://www.datacenterknowledge.com/archives/2016/03/02/switch‐g (P)   Attorney Client
SWITCH‐AX‐1118370 ‐ SWITCH‐AX‐1118370       3/4/2016 14:39   no Title                                                              Attorney Client
SWITCH‐AX‐1118371 ‐ SWITCH‐AX‐1118371       3/4/2016 14:39   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1118372 ‐ SWITCH‐AX‐1118380       3/4/2016 14:39   Redline CFA Switch Workforce v3 to v4 03‐04‐2016 Switch.docx          Attorney Client
SWITCH‐AX‐1118381 ‐ SWITCH‐AX‐1118389       3/4/2016 14:39   CFA Workforce Switch v4 03‐04‐2016.docx                               Attorney Client
SWITCH‐AX‐1118390 ‐ SWITCH‐AX‐1118390       3/4/2016 15:34   Collection Report 160304.xls                                          Attorney Client
SWITCH‐AX‐1118391 ‐ SWITCH‐AX‐1118393       3/4/2016 15:36   no Title                                                              Attorney Client
SWITCH‐AX‐1118394 ‐ SWITCH‐AX‐1118394       3/4/2016 15:36   Collection Report 160304.xls                                          Attorney Client
SWITCH‐AX‐1118395 ‐ SWITCH‐AX‐1118397       3/4/2016 15:36   03cbf7d9‐c25a‐4e71‐82f9‐81db3662b180.msg                              Attorney Client
SWITCH‐AX‐1118398 ‐ SWITCH‐AX‐1118398       3/4/2016 15:36   Collection Report 160304.xls                                          Attorney Client
SWITCH‐AX‐1118399 ‐ SWITCH‐AX‐1118399       3/4/2016 15:55   no Title                                                              Attorney Client
SWITCH‐AX‐1118400 ‐ SWITCH‐AX‐1118408       3/4/2016 15:55   CFA ‐ Zeta Interactive Switch v4 03‐04‐2016.docx                      Attorney Client
SWITCH‐AX‐1118409 ‐ SWITCH‐AX‐1118417       3/4/2016 15:55   Redline CFA ‐ Zeta Interactive Switch v3 to v4 03‐04‐2016.docx        Attorney Client
SWITCH‐AX‐1118418 ‐ SWITCH‐AX‐1118418       3/4/2016 15:55   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1118419 ‐ SWITCH‐AX‐1118419       3/4/2016 16:00   no Title                                                              Attorney Client
SWITCH‐AX‐1118420 ‐ SWITCH‐AX‐1118429       3/4/2016 16:00   Redline CFA Avago Switch V3 to V4 03‐04‐2016 Switch SC.docx           Attorney Client
SWITCH‐AX‐1118430 ‐ SWITCH‐AX‐1118430       3/4/2016 16:05   no Title                                                              Attorney Client
SWITCH‐AX‐1118431 ‐ SWITCH‐AX‐1118440       3/4/2016 16:05   CFA Avago Switch V4 03‐04‐2016 Switch...docx                          Attorney Client
SWITCH‐AX‐1118441 ‐ SWITCH‐AX‐1118450       3/4/2016 16:05   Redline CFA Avago Switch V3 to V4 03‐04‐2016 Switch SC.docx           Attorney Client
SWITCH‐AX‐1118451 ‐ SWITCH‐AX‐1118451       3/4/2016 16:19   no Title                                                              Attorney Client
SWITCH‐AX‐1118452 ‐ SWITCH‐AX‐1118452       3/4/2016 16:19   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1118453 ‐ SWITCH‐AX‐1118461       3/4/2016 16:19   CFA ‐ Zeta Interactive Switch v4 03‐04‐2016.docx                      Attorney Client
SWITCH‐AX‐1118462 ‐ SWITCH‐AX‐1118470       3/4/2016 16:19   Redline CFA ‐ Zeta Interactive Switch v3 to v4 03‐04‐2016.docx        Attorney Client
SWITCH‐AX‐1118471 ‐ SWITCH‐AX‐1118471       3/4/2016 16:34   no Title                                                              Attorney Client
SWITCH‐AX‐1118472 ‐ SWITCH‐AX‐1118472       3/4/2016 16:34   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1118473 ‐ SWITCH‐AX‐1118481       3/4/2016 16:34   Redline CFA Switch Workforce v3 to v4 03‐04‐2016 Switch 1.docx        Attorney Client
SWITCH‐AX‐1118482 ‐ SWITCH‐AX‐1118490       3/4/2016 16:34   CFA Switch Workforce v4 03‐04‐2016 Switch (2).docx                    Attorney Client
SWITCH‐AX‐1118491 ‐ SWITCH‐AX‐1118492       3/4/2016 17:30   no Title                                                              Attorney Client
SWITCH‐AX‐1118493 ‐ SWITCH‐AX‐1118545       3/4/2016 17:30   _                                                                     Attorney Client
SWITCH‐AX‐1118546 ‐ SWITCH‐AX‐1118546       3/4/2016 17:30   image002.png                                                          Attorney Client
SWITCH‐AX‐1118547 ‐ SWITCH‐AX‐1118550       3/4/2016 17:42   no Title                                                              Attorney Client
SWITCH‐AX‐1118551 ‐ SWITCH‐AX‐1118561       3/4/2016 21:00   no Title                                                              Attorney Client
SWITCH‐AX‐1118562 ‐ SWITCH‐AX‐1118563       3/4/2016 21:41   no Title                                                              Attorney Client
SWITCH‐AX‐1118564 ‐ SWITCH‐AX‐1118564       3/4/2016 21:41   2B ‐ 12‐03‐2015 Comp Comm Mtg Minutes.pdf                             Attorney Client
SWITCH‐AX‐1118565 ‐ SWITCH‐AX‐1118566       3/4/2016 21:41   3E ‐ Variance Report at 01‐31‐2016.pdf                                Attorney Client
SWITCH‐AX‐1118567 ‐ SWITCH‐AX‐1118567       3/4/2016 21:41   3a ‐ Manager Mtg Agenda.pdf                                           Attorney Client
SWITCH‐AX‐1118568 ‐ SWITCH‐AX‐1118568       3/4/2016 21:41   2a ‐ Comp Comm Mtg Agenda.pdf                                         Attorney Client
SWITCH‐AX‐1118569 ‐ SWITCH‐AX‐1118570       3/4/2016 21:41   1C ‐ 12‐07‐2015 Nom and Gov Comm Mtg Minutes.pdf                      Attorney Client
SWITCH‐AX‐1118571 ‐ SWITCH‐AX‐1118572       3/4/2016 21:41   2C ‐ 12‐15‐2015 Comp Comm Mtg Minutes.pdf                             Attorney Client
SWITCH‐AX‐1118573 ‐ SWITCH‐AX‐1118574       3/4/2016 21:41   3D ‐ Variance Report at 12‐31‐2015.pdf                                Attorney Client
SWITCH‐AX‐1118575 ‐ SWITCH‐AX‐1118576       3/4/2016 21:41   1B ‐ 12‐03‐2015 Nom and Gov Comm Mtg Minutes.pdf                      Attorney Client




                                                                         EXHIBIT 10, PAGE 2093
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 341 of 829


Bates                                   Document Date        Document Title                                                   Privilege
SWITCH‐AX‐1118577 ‐ SWITCH‐AX‐1118585       3/4/2016 21:41   3C ‐ 12‐03‐2015 Manager Mtg Minutes.pdf                          Attorney Client
SWITCH‐AX‐1118586 ‐ SWITCH‐AX‐1118592       3/4/2016 21:41   TITLE                                                            Attorney Client
SWITCH‐AX‐1118593 ‐ SWITCH‐AX‐1118593       3/4/2016 21:41   1a ‐ Nom and Gov Comm Mtg Agenda.pdf                             Attorney Client
SWITCH‐AX‐1118594 ‐ SWITCH‐AX‐1118594       3/4/2016 21:41   2D ‐ 01‐27‐2016 Comp Comm Mtg Minutes.pdf                        Attorney Client
SWITCH‐AX‐1118595 ‐ SWITCH‐AX‐1118596       3/4/2016 21:41   3b ‐ Proposed Manager Resolutions.pdf                            Attorney Client
SWITCH‐AX‐1118597 ‐ SWITCH‐AX‐1118641       3/4/2016 21:41   3F ‐ BVA Report.pdf                                              Attorney Client
SWITCH‐AX‐1118642 ‐ SWITCH‐AX‐1118642       3/4/2016 21:41   EmbeddedFile1.xlsx                                               Attorney Client
SWITCH‐AX‐1118643 ‐ SWITCH‐AX‐1118644       3/5/2016 12:20   no Title                                                         Attorney Client
SWITCH‐AX‐1118645 ‐ SWITCH‐AX‐1118645       3/5/2016 12:20   2D ‐ 01‐27‐2016 Comp Comm Mtg Minutes.pdf                        Attorney Client
SWITCH‐AX‐1118646 ‐ SWITCH‐AX‐1118690       3/5/2016 12:20   3F ‐ BVA Report.pdf                                              Attorney Client
SWITCH‐AX‐1118691 ‐ SWITCH‐AX‐1118691       3/5/2016 12:20   1a ‐ Nom and Gov Comm Mtg Agenda.pdf                             Attorney Client
SWITCH‐AX‐1118692 ‐ SWITCH‐AX‐1118693       3/5/2016 12:20   1C ‐ 12‐07‐2015 Nom and Gov Comm Mtg Minutes.pdf                 Attorney Client
SWITCH‐AX‐1118694 ‐ SWITCH‐AX‐1118694       3/5/2016 12:20   3a ‐ Manager Mtg Agenda.pdf                                      Attorney Client
SWITCH‐AX‐1118695 ‐ SWITCH‐AX‐1118695       3/5/2016 12:20   2a ‐ Comp Comm Mtg Agenda.pdf                                    Attorney Client
SWITCH‐AX‐1118696 ‐ SWITCH‐AX‐1118697       3/5/2016 12:20   2C ‐ 12‐15‐2015 Comp Comm Mtg Minutes.pdf                        Attorney Client
SWITCH‐AX‐1118698 ‐ SWITCH‐AX‐1118699       3/5/2016 12:20   1B ‐ 12‐03‐2015 Nom and Gov Comm Mtg Minutes.pdf                 Attorney Client
SWITCH‐AX‐1118700 ‐ SWITCH‐AX‐1118700       3/5/2016 12:20   2B ‐ 12‐03‐2015 Comp Comm Mtg Minutes.pdf                        Attorney Client
SWITCH‐AX‐1118701 ‐ SWITCH‐AX‐1118701       3/5/2016 12:20   EmbeddedFile1.xlsx                                               Attorney Client
SWITCH‐AX‐1118702 ‐ SWITCH‐AX‐1118703       3/5/2016 12:20   3E ‐ Variance Report at 01‐31‐2016.pdf                           Attorney Client
SWITCH‐AX‐1118704 ‐ SWITCH‐AX‐1118712       3/5/2016 12:20   3C ‐ 12‐03‐2015 Manager Mtg Minutes.pdf                          Attorney Client
SWITCH‐AX‐1118713 ‐ SWITCH‐AX‐1118714       3/5/2016 12:20   3D ‐ Variance Report at 12‐31‐2015.pdf                           Attorney Client
SWITCH‐AX‐1118715 ‐ SWITCH‐AX‐1118716       3/5/2016 12:20   3b ‐ Proposed Manager Resolutions.pdf                            Attorney Client
SWITCH‐AX‐1118717 ‐ SWITCH‐AX‐1118723       3/5/2016 12:20   TITLE                                                            Attorney Client
SWITCH‐AX‐1118724 ‐ SWITCH‐AX‐1118725       3/5/2016 12:20   no Title                                                         Attorney Client
SWITCH‐AX‐1118726 ‐ SWITCH‐AX‐1118726       3/5/2016 12:20   2D ‐ 01‐27‐2016 Comp Comm Mtg Minutes.pdf                        Attorney Client
SWITCH‐AX‐1118727 ‐ SWITCH‐AX‐1118728       3/5/2016 12:20   3D ‐ Variance Report at 12‐31‐2015.pdf                           Attorney Client
SWITCH‐AX‐1118729 ‐ SWITCH‐AX‐1118729       3/5/2016 12:20   2a ‐ Comp Comm Mtg Agenda.pdf                                    Attorney Client
SWITCH‐AX‐1118730 ‐ SWITCH‐AX‐1118731       3/5/2016 12:20   2C ‐ 12‐15‐2015 Comp Comm Mtg Minutes.pdf                        Attorney Client
SWITCH‐AX‐1118732 ‐ SWITCH‐AX‐1118733       3/5/2016 12:20   3b ‐ Proposed Manager Resolutions.pdf                            Attorney Client
SWITCH‐AX‐1118734 ‐ SWITCH‐AX‐1118734       3/5/2016 12:20   3a ‐ Manager Mtg Agenda.pdf                                      Attorney Client
SWITCH‐AX‐1118735 ‐ SWITCH‐AX‐1118735       3/5/2016 12:20   EmbeddedFile1.xlsx                                               Attorney Client
SWITCH‐AX‐1118736 ‐ SWITCH‐AX‐1118737       3/5/2016 12:20   1C ‐ 12‐07‐2015 Nom and Gov Comm Mtg Minutes.pdf                 Attorney Client
SWITCH‐AX‐1118738 ‐ SWITCH‐AX‐1118738       3/5/2016 12:20   2B ‐ 12‐03‐2015 Comp Comm Mtg Minutes.pdf                        Attorney Client
SWITCH‐AX‐1118739 ‐ SWITCH‐AX‐1118740       3/5/2016 12:20   3E ‐ Variance Report at 01‐31‐2016.pdf                           Attorney Client
SWITCH‐AX‐1118741 ‐ SWITCH‐AX‐1118747       3/5/2016 12:20   TITLE                                                            Attorney Client
SWITCH‐AX‐1118748 ‐ SWITCH‐AX‐1118749       3/5/2016 12:20   1B ‐ 12‐03‐2015 Nom and Gov Comm Mtg Minutes.pdf                 Attorney Client
SWITCH‐AX‐1118750 ‐ SWITCH‐AX‐1118758       3/5/2016 12:20   3C ‐ 12‐03‐2015 Manager Mtg Minutes.pdf                          Attorney Client
SWITCH‐AX‐1118759 ‐ SWITCH‐AX‐1118759       3/5/2016 12:20   1a ‐ Nom and Gov Comm Mtg Agenda.pdf                             Attorney Client
SWITCH‐AX‐1118760 ‐ SWITCH‐AX‐1118804       3/5/2016 12:20   3F ‐ BVA Report.pdf                                              Attorney Client
SWITCH‐AX‐1118805 ‐ SWITCH‐AX‐1118805       3/6/2016 20:04   no Title                                                         Attorney Client
SWITCH‐AX‐1118806 ‐ SWITCH‐AX‐1118806       3/6/2016 20:04   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1118807 ‐ SWITCH‐AX‐1118815       3/6/2016 20:04   CFA ‐ Zeta Interactive Switch v4 03‐04‐2016.docx                 Attorney Client
SWITCH‐AX‐1118816 ‐ SWITCH‐AX‐1118824       3/6/2016 20:04   Redline CFA ‐ Zeta Interactive Switch v3 to v4 03‐04‐2016.docx   Attorney Client
SWITCH‐AX‐1118825 ‐ SWITCH‐AX‐1118825       3/6/2016 20:05   no Title                                                         Attorney Client
SWITCH‐AX‐1118826 ‐ SWITCH‐AX‐1118826       3/6/2016 20:05   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1118827 ‐ SWITCH‐AX‐1118835       3/6/2016 20:05   Redline CFA Switch Workforce v3 to v4 03‐04‐2016 Switch 1.docx   Attorney Client




                                                                         EXHIBIT 10, PAGE 2094
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 342 of 829


Bates                                   Document Date        Document Title                                                                Privilege
SWITCH‐AX‐1118836 ‐ SWITCH‐AX‐1118844       3/6/2016 20:05   CFA Switch Workforce v4 03‐04‐2016 Switch (2).docx                            Attorney Client
SWITCH‐AX‐1118845 ‐ SWITCH‐AX‐1118861        3/7/2016 1:52   no Title                                                                      Attorney Client
SWITCH‐AX‐1118862 ‐ SWITCH‐AX‐1118862        3/7/2016 6:25   no Title                                                                      Attorney Client
SWITCH‐AX‐1118863 ‐ SWITCH‐AX‐1118865        3/7/2016 6:25   CFA Main differences (draft 24.02.16).docx                                    Attorney Client
SWITCH‐AX‐1118866 ‐ SWITCH‐AX‐1118870        3/7/2016 6:25   Main differences CFA IOL ‐ CFA IT Standard (draft 29.02.16).docx              Attorney Client
SWITCH‐AX‐1118871 ‐ SWITCH‐AX‐1118878        3/7/2016 6:25   Master Services                                                               Attorney Client
SWITCH‐AX‐1118879 ‐ SWITCH‐AX‐1118881        3/7/2016 7:21   no Title                                                                      Attorney Client
SWITCH‐AX‐1118882 ‐ SWITCH‐AX‐1118882        3/7/2016 7:21   image005.jpg                                                                  Attorney Client
SWITCH‐AX‐1118883 ‐ SWITCH‐AX‐1118891        3/7/2016 7:21   Redline CFA Switch Workforce v3 to v4 03‐04‐2016 Switch 1‐TP.docx             Attorney Client
SWITCH‐AX‐1118892 ‐ SWITCH‐AX‐1118894        3/7/2016 7:35   no Title                                                                      Attorney Client
SWITCH‐AX‐1118895 ‐ SWITCH‐AX‐1118950        3/7/2016 7:35   15_Switch ‐ Terms and Conditions.docx                                         Attorney Client
SWITCH‐AX‐1118951 ‐ SWITCH‐AX‐1118953        3/7/2016 8:35   no Title                                                                      Attorney Client
SWITCH‐AX‐1118954 ‐ SWITCH‐AX‐1118954        3/7/2016 8:35   SNT Pricing Schedule V2 080216.xlsx                                           Attorney Client
SWITCH‐AX‐1118955 ‐ SWITCH‐AX‐1118964        3/7/2016 8:35   Colocation Facilities Agreement                                               Attorney Client
SWITCH‐AX‐1118965 ‐ SWITCH‐AX‐1118965        3/7/2016 8:35   TIDC Service Order V1.xlsx                                                    Attorney Client
SWITCH‐AX‐1118966 ‐ SWITCH‐AX‐1118966        3/7/2016 8:35   Asia Data Centre Pricing.Rev2.16072013.xlsx                                   Attorney Client
SWITCH‐AX‐1118967 ‐ SWITCH‐AX‐1118967        3/7/2016 8:35   SCB Service Order V1.xlsx                                                     Attorney Client
SWITCH‐AX‐1118968 ‐ SWITCH‐AX‐1118968        3/7/2016 8:35   K‐Bank Service Order V1.xlsx                                                  Attorney Client
SWITCH‐AX‐1118969 ‐ SWITCH‐AX‐1118969        3/7/2016 9:25   Collection Report 160304 RVSD.xls                                             Attorney Client
SWITCH‐AX‐1118970 ‐ SWITCH‐AX‐1118971        3/7/2016 9:33   no Title                                                                      Attorney Client
SWITCH‐AX‐1118972 ‐ SWITCH‐AX‐1118972        3/7/2016 9:33   3a ‐ Manager Mtg Agenda.pdf                                                   Attorney Client
SWITCH‐AX‐1118973 ‐ SWITCH‐AX‐1118981        3/7/2016 9:33   3C ‐ 12‐03‐2015 Manager Mtg Minutes.pdf                                       Attorney Client
SWITCH‐AX‐1118982 ‐ SWITCH‐AX‐1118982        3/7/2016 9:33   2D ‐ 01‐27‐2016 Comp Comm Mtg Minutes.pdf                                     Attorney Client
SWITCH‐AX‐1118983 ‐ SWITCH‐AX‐1118984        3/7/2016 9:33   3E ‐ Variance Report at 01‐31‐2016.pdf                                        Attorney Client
SWITCH‐AX‐1118985 ‐ SWITCH‐AX‐1118986        3/7/2016 9:33   1C ‐ 12‐07‐2015 Nom and Gov Comm Mtg Minutes.pdf                              Attorney Client
SWITCH‐AX‐1118987 ‐ SWITCH‐AX‐1118988        3/7/2016 9:33   2C ‐ 12‐15‐2015 Comp Comm Mtg Minutes.pdf                                     Attorney Client
SWITCH‐AX‐1118989 ‐ SWITCH‐AX‐1119033        3/7/2016 9:33   3F ‐ BVA Report.pdf                                                           Attorney Client
SWITCH‐AX‐1119034 ‐ SWITCH‐AX‐1119034        3/7/2016 9:33   1a ‐ Nom and Gov Comm Mtg Agenda.pdf                                          Attorney Client
SWITCH‐AX‐1119035 ‐ SWITCH‐AX‐1119035        3/7/2016 9:33   2B ‐ 12‐03‐2015 Comp Comm Mtg Minutes.pdf                                     Attorney Client
SWITCH‐AX‐1119036 ‐ SWITCH‐AX‐1119037        3/7/2016 9:33   1B ‐ 12‐03‐2015 Nom and Gov Comm Mtg Minutes.pdf                              Attorney Client
SWITCH‐AX‐1119038 ‐ SWITCH‐AX‐1119039        3/7/2016 9:33   3D ‐ Variance Report at 12‐31‐2015.pdf                                        Attorney Client
SWITCH‐AX‐1119040 ‐ SWITCH‐AX‐1119040        3/7/2016 9:33   EmbeddedFile1.xlsx                                                            Attorney Client
SWITCH‐AX‐1119041 ‐ SWITCH‐AX‐1119042        3/7/2016 9:33   3b ‐ Proposed Manager Resolutions.pdf                                         Attorney Client
SWITCH‐AX‐1119043 ‐ SWITCH‐AX‐1119043        3/7/2016 9:33   2a ‐ Comp Comm Mtg Agenda.pdf                                                 Attorney Client
SWITCH‐AX‐1119044 ‐ SWITCH‐AX‐1119050        3/7/2016 9:33   TITLE                                                                         Attorney Client
SWITCH‐AX‐1119051 ‐ SWITCH‐AX‐1119053        3/7/2016 9:46   no Title                                                                      Attorney Client
SWITCH‐AX‐1119054 ‐ SWITCH‐AX‐1119054        3/7/2016 9:46   image001.png                                                                  Attorney Client
SWITCH‐AX‐1119055 ‐ SWITCH‐AX‐1119129        3/7/2016 9:46   Sparrow Health System ‐ Data Center Services RFP.PDF                          Attorney Client
SWITCH‐AX‐1119130 ‐ SWITCH‐AX‐1119130        3/7/2016 9:46   Sparrow Health ‐ Data Center Services Appendix A_Response Forms Revised.xls   Attorney Client
SWITCH‐AX‐1119131 ‐ SWITCH‐AX‐1119133        3/7/2016 9:47   no Title                                                                      Attorney Client
SWITCH‐AX‐1119134 ‐ SWITCH‐AX‐1119134        3/7/2016 9:47   Sparrow Health ‐ Data Center Services Appendix A_Response Forms Revised.xls   Attorney Client
SWITCH‐AX‐1119135 ‐ SWITCH‐AX‐1119137        3/7/2016 9:47   RFP Bulletin 2.pdf                                                            Attorney Client
SWITCH‐AX‐1119138 ‐ SWITCH‐AX‐1119138        3/7/2016 9:47   RFP Bulletin 1.pdf                                                            Attorney Client
SWITCH‐AX‐1119139 ‐ SWITCH‐AX‐1119139        3/7/2016 9:47   image001.png                                                                  Attorney Client
SWITCH‐AX‐1119140 ‐ SWITCH‐AX‐1119214        3/7/2016 9:47   Sparrow Health System ‐ Data Center Services RFP.PDF                          Attorney Client
SWITCH‐AX‐1119215 ‐ SWITCH‐AX‐1119217        3/7/2016 9:47   no Title                                                                      Attorney Client




                                                                         EXHIBIT 10, PAGE 2095
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 343 of 829


Bates                                   Document Date        Document Title                                                                Privilege
SWITCH‐AX‐1119218 ‐ SWITCH‐AX‐1119218        3/7/2016 9:47   image001.png                                                                  Attorney Client
SWITCH‐AX‐1119219 ‐ SWITCH‐AX‐1119219        3/7/2016 9:47   RFP Bulletin 1.pdf                                                            Attorney Client
SWITCH‐AX‐1119220 ‐ SWITCH‐AX‐1119222        3/7/2016 9:47   RFP Bulletin 2.pdf                                                            Attorney Client
SWITCH‐AX‐1119223 ‐ SWITCH‐AX‐1119223        3/7/2016 9:47   Sparrow Health ‐ Data Center Services Appendix A_Response Forms Revised.xls   Attorney Client
SWITCH‐AX‐1119224 ‐ SWITCH‐AX‐1119298        3/7/2016 9:47   Sparrow Health System ‐ Data Center Services RFP.PDF                          Attorney Client
SWITCH‐AX‐1119299 ‐ SWITCH‐AX‐1119301        3/7/2016 9:47   430db942‐abb9‐4172‐9050‐3acd3b48a5c0.msg                                      Attorney Client
SWITCH‐AX‐1119302 ‐ SWITCH‐AX‐1119302        3/7/2016 9:47   image001.png                                                                  Attorney Client
SWITCH‐AX‐1119303 ‐ SWITCH‐AX‐1119303        3/7/2016 9:47   Sparrow Health ‐ Data Center Services Appendix A_Response Forms Revised.xls   Attorney Client
SWITCH‐AX‐1119304 ‐ SWITCH‐AX‐1119304        3/7/2016 9:47   RFP Bulletin 1.pdf                                                            Attorney Client
SWITCH‐AX‐1119305 ‐ SWITCH‐AX‐1119379        3/7/2016 9:47   Sparrow Health System ‐ Data Center Services RFP.PDF                          Attorney Client
SWITCH‐AX‐1119380 ‐ SWITCH‐AX‐1119382        3/7/2016 9:47   RFP Bulletin 2.pdf                                                            Attorney Client
SWITCH‐AX‐1119383 ‐ SWITCH‐AX‐1119388       3/7/2016 10:03   no Title                                                                      Attorney Client
SWITCH‐AX‐1119389 ‐ SWITCH‐AX‐1119391       3/7/2016 10:03   RFP Bulletin 2.pdf                                                            Attorney Client
SWITCH‐AX‐1119392 ‐ SWITCH‐AX‐1119466       3/7/2016 10:03   Sparrow Health System ‐ Data Center Services RFP.PDF                          Attorney Client
SWITCH‐AX‐1119467 ‐ SWITCH‐AX‐1119467       3/7/2016 10:03   image001.png                                                                  Attorney Client
SWITCH‐AX‐1119468 ‐ SWITCH‐AX‐1119468       3/7/2016 10:03   RFP Bulletin 1.pdf                                                            Attorney Client
SWITCH‐AX‐1119469 ‐ SWITCH‐AX‐1119469       3/7/2016 10:03   Sparrow Health ‐ Data Center Services Appendix A_Response Forms Revised.xls   Attorney Client
SWITCH‐AX‐1119470 ‐ SWITCH‐AX‐1119472       3/7/2016 10:19   no Title                                                                      Attorney Client
SWITCH‐AX‐1119473 ‐ SWITCH‐AX‐1119528       3/7/2016 10:19   15_Switch ‐ Terms and Conditions.docx                                         Attorney Client
SWITCH‐AX‐1119529 ‐ SWITCH‐AX‐1119533       3/7/2016 10:21   no Title                                                                      Attorney Client
SWITCH‐AX‐1119534 ‐ SWITCH‐AX‐1119550       3/7/2016 10:21   15_Switch Terms and Conditions 1.22.2016.docx                                 Attorney Client
SWITCH‐AX‐1119551 ‐ SWITCH‐AX‐1119551       3/7/2016 10:21   image002.png                                                                  Attorney Client
SWITCH‐AX‐1119552 ‐ SWITCH‐AX‐1119556       3/7/2016 10:26   no Title                                                                      Attorney Client
SWITCH‐AX‐1119557 ‐ SWITCH‐AX‐1119613       3/7/2016 10:26   15_Switch Terms and Conditions 3.doc                                          Attorney Client
SWITCH‐AX‐1119614 ‐ SWITCH‐AX‐1119614       3/7/2016 10:26   image002.png                                                                  Attorney Client
SWITCH‐AX‐1119615 ‐ SWITCH‐AX‐1119616       3/7/2016 11:46   no Title                                                                      Attorney Client
SWITCH‐AX‐1119617 ‐ SWITCH‐AX‐1119619       3/7/2016 13:03   no Title                                                                      Attorney Client
SWITCH‐AX‐1119620 ‐ SWITCH‐AX‐1119620       3/7/2016 13:03   Collection Report 160225.xls                                                  Attorney Client
SWITCH‐AX‐1119621 ‐ SWITCH‐AX‐1119622       3/7/2016 13:34   no Title                                                                      Attorney Client
SWITCH‐AX‐1119623 ‐ SWITCH‐AX‐1119623       3/7/2016 13:34   2016 Construction CAPEX ‐ 11.20.15 ‐ MASTER v8_FINAL.xlsx                     Attorney Client
SWITCH‐AX‐1119624 ‐ SWITCH‐AX‐1119624       3/7/2016 13:34   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1119625 ‐ SWITCH‐AX‐1119625       3/7/2016 13:34   2016 Budget Package_111215_Lower Telco Revenues_v4_FINAL.xlsx                 Attorney Client
SWITCH‐AX‐1119626 ‐ SWITCH‐AX‐1119628       3/7/2016 13:54   no Title                                                                      Attorney Client
SWITCH‐AX‐1119629 ‐ SWITCH‐AX‐1119629       3/7/2016 13:54   image004.jpg                                                                  Attorney Client
SWITCH‐AX‐1119630 ‐ SWITCH‐AX‐1119630       3/7/2016 13:54   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1119631 ‐ SWITCH‐AX‐1119631       3/7/2016 13:54   MRC Lift FINAL 160307.xlsx                                                    Attorney Client
SWITCH‐AX‐1119632 ‐ SWITCH‐AX‐1119632       3/7/2016 14:03   no Title                                                                      Attorney Client
SWITCH‐AX‐1119633 ‐ SWITCH‐AX‐1119635       3/7/2016 14:03   Bid Response Form                                                             Attorney Client
SWITCH‐AX‐1119636 ‐ SWITCH‐AX‐1119636       3/7/2016 14:03   IFB 5218‐BC EXHIBIT C.pdf                                                     Attorney Client
SWITCH‐AX‐1119637 ‐ SWITCH‐AX‐1119637       3/7/2016 14:03   IFB 5218‐BC SECTION E .xlsx                                                   Attorney Client
SWITCH‐AX‐1119638 ‐ SWITCH‐AX‐1119672       3/7/2016 14:03   INVITATION TO BID                                                             Attorney Client
SWITCH‐AX‐1119673 ‐ SWITCH‐AX‐1119678       3/7/2016 14:03   IFB 5218‐BC EXHIBIT E.pdf                                                     Attorney Client
SWITCH‐AX‐1119679 ‐ SWITCH‐AX‐1119694       3/7/2016 14:03   IFB 5218‐BC EXHIBIT D.pdf                                                     Attorney Client
SWITCH‐AX‐1119695 ‐ SWITCH‐AX‐1119695       3/7/2016 14:50   no Title                                                                      Attorney Client
SWITCH‐AX‐1119696 ‐ SWITCH‐AX‐1119697       3/7/2016 14:50   MAG Service 020409 FINAL.doc                                                  Attorney Client
SWITCH‐AX‐1119698 ‐ SWITCH‐AX‐1119712       3/7/2016 14:50   GT&C 072506.MANUAL.FINAL.doc                                                  Attorney Client




                                                                         EXHIBIT 10, PAGE 2096
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 344 of 829


Bates                                   Document Date        Document Title                                                                 Privilege
SWITCH‐AX‐1119713 ‐ SWITCH‐AX‐1119713       3/7/2016 16:00   no Title                                                                       Attorney Client
SWITCH‐AX‐1119714 ‐ SWITCH‐AX‐1119732       3/7/2016 16:00   PowerPoint Presentation                                                        Attorney Client
SWITCH‐AX‐1119733 ‐ SWITCH‐AX‐1119738       3/7/2016 16:39   no Title                                                                       Attorney Client
SWITCH‐AX‐1119739 ‐ SWITCH‐AX‐1119739       3/7/2016 16:39   SO ‐ Steton Technology Group ‐ 1 cabinet ‐ Reno.pdf                            Attorney Client
SWITCH‐AX‐1119740 ‐ SWITCH‐AX‐1119740       3/7/2016 16:39   image001.png                                                                   Attorney Client
SWITCH‐AX‐1119741 ‐ SWITCH‐AX‐1119743       3/7/2016 16:39   Cross Connect Request Form 2016.pdf                                            Attorney Client
SWITCH‐AX‐1119744 ‐ SWITCH‐AX‐1119744       3/7/2016 16:39   Switch DDoS Mitigation Suite.pdf                                               Attorney Client
SWITCH‐AX‐1119745 ‐ SWITCH‐AX‐1119745       3/7/2016 16:39   SO ‐ Steton Technology Group ‐ 3 cabinets ‐Vegas.pdf                           Attorney Client
SWITCH‐AX‐1119746 ‐ SWITCH‐AX‐1119750       3/7/2016 16:39   no Title                                                                       Attorney Client
SWITCH‐AX‐1119751 ‐ SWITCH‐AX‐1119751       3/7/2016 16:39   image004.png                                                                   Attorney Client
SWITCH‐AX‐1119752 ‐ SWITCH‐AX‐1119752       3/7/2016 16:39   image002.jpg                                                                   Attorney Client
SWITCH‐AX‐1119753 ‐ SWITCH‐AX‐1119753       3/7/2016 16:39   image009.jpg                                                                   Attorney Client
SWITCH‐AX‐1119754 ‐ SWITCH‐AX‐1119755       3/7/2016 16:39   DC_NV_LoneMountain_1015.pdf                                                    Attorney Client
SWITCH‐AX‐1119756 ‐ SWITCH‐AX‐1119756       3/7/2016 16:39   image006.jpg                                                                   Attorney Client
SWITCH‐AX‐1119757 ‐ SWITCH‐AX‐1119757       3/7/2016 16:39   image005.png                                                                   Attorney Client
SWITCH‐AX‐1119758 ‐ SWITCH‐AX‐1119758       3/7/2016 16:39   first‐clip‐sd.mp4                                                              Attorney Client
SWITCH‐AX‐1119759 ‐ SWITCH‐AX‐1119759       3/7/2016 16:39   image003.png                                                                   Attorney Client
SWITCH‐AX‐1119760 ‐ SWITCH‐AX‐1119760       3/7/2016 16:39   second‐clip‐sd.mp4                                                             Attorney Client
SWITCH‐AX‐1119761 ‐ SWITCH‐AX‐1119762       3/7/2016 17:03   no Title                                                                       Attorney Client
SWITCH‐AX‐1119763 ‐ SWITCH‐AX‐1119771       3/7/2016 17:03   CFA ‐ Zeta Interactive_Switch v4 03‐04‐2016 signed by Zeta 03.07.16.docx.pdf   Attorney Client
SWITCH‐AX‐1119772 ‐ SWITCH‐AX‐1119774       3/7/2016 17:16   134d73ab‐228f‐4117‐9e6f‐d72b47533ecc.msg                                       Attorney Client
SWITCH‐AX‐1119775 ‐ SWITCH‐AX‐1119775       3/7/2016 17:16   Collection Report 160307.xls                                                   Attorney Client
SWITCH‐AX‐1119776 ‐ SWITCH‐AX‐1119776       3/7/2016 18:00   Collection Report 160307.xls                                                   Attorney Client
SWITCH‐AX‐1119777 ‐ SWITCH‐AX‐1119784       3/7/2016 22:38   no Title                                                                       Attorney Client
SWITCH‐AX‐1119785 ‐ SWITCH‐AX‐1119920       3/7/2016 22:38   LEGANCEML‐#371712‐v1‐Credit_Facilities_Agreement_Proposal.PDF                  Attorney Client
SWITCH‐AX‐1119921 ‐ SWITCH‐AX‐1119921       3/7/2016 22:38   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1119922 ‐ SWITCH‐AX‐1119922       3/7/2016 22:38   image002.jpg                                                                   Attorney Client
SWITCH‐AX‐1119923 ‐ SWITCH‐AX‐1119923       3/7/2016 23:45   no Title                                                                       Attorney Client
SWITCH‐AX‐1119924 ‐ SWITCH‐AX‐1119942       3/7/2016 23:45   Comparison TLA to ARTLA 8Mar2016.docx                                          Attorney Client
SWITCH‐AX‐1119943 ‐ SWITCH‐AX‐1119961       3/7/2016 23:45   ARTLA EVO SI v1 8Mar2016.docx                                                  Attorney Client
SWITCH‐AX‐1119962 ‐ SWITCH‐AX‐1119985       3/7/2016 23:45   Comparison JVA to ARJVA 8Mar2016.docx                                          Attorney Client
SWITCH‐AX‐1119986 ‐ SWITCH‐AX‐1120009       3/7/2016 23:45   ARJVA v1 8Mar2016.docx                                                         Attorney Client
SWITCH‐AX‐1120010 ‐ SWITCH‐AX‐1120010        3/8/2016 3:07   no Title                                                                       Attorney Client
SWITCH‐AX‐1120011 ‐ SWITCH‐AX‐1120017        3/8/2016 3:07   Minutes‐SNT PCG No1                                                            Attorney Client
SWITCH‐AX‐1120018 ‐ SWITCH‐AX‐1120018        3/8/2016 5:55   no Title                                                                       Attorney Client
SWITCH‐AX‐1120019 ‐ SWITCH‐AX‐1120025        3/8/2016 5:55   Minutes‐SNT PCG No1                                                            Attorney Client
SWITCH‐AX‐1120026 ‐ SWITCH‐AX‐1120028        3/8/2016 9:31   no Title                                                                       Attorney Client
SWITCH‐AX‐1120029 ‐ SWITCH‐AX‐1120029        3/8/2016 9:31   image005.jpg                                                                   Attorney Client
SWITCH‐AX‐1120030 ‐ SWITCH‐AX‐1120038        3/8/2016 9:31   Redline CFA Switch Workforce v3 to v4 03‐04‐2016 Switch 1‐TP.docx              Attorney Client
SWITCH‐AX‐1120039 ‐ SWITCH‐AX‐1120039       3/8/2016 10:17   no Title                                                                       Attorney Client
SWITCH‐AX‐1120040 ‐ SWITCH‐AX‐1120052       3/8/2016 10:17   Colocation Facilities Agreement (Marked).docx                                  Attorney Client
SWITCH‐AX‐1120053 ‐ SWITCH‐AX‐1120053       3/8/2016 10:28   OPEX GL Data Dump ‐ February 2016_Preliminary 3.07.16.xlsx                     Attorney Client
SWITCH‐AX‐1120054 ‐ SWITCH‐AX‐1120055       3/8/2016 11:20   no Title                                                                       Attorney Client
SWITCH‐AX‐1120056 ‐ SWITCH‐AX‐1120056       3/8/2016 11:20   image002.png                                                                   Attorney Client
SWITCH‐AX‐1120057 ‐ SWITCH‐AX‐1120065       3/8/2016 11:20   CFA Cox Switch V3 08‐25‐15 Switch.docx                                         Attorney Client
SWITCH‐AX‐1120066 ‐ SWITCH‐AX‐1120066       3/8/2016 11:20   image003.png                                                                   Attorney Client




                                                                          EXHIBIT 10, PAGE 2097
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 345 of 829


Bates                                   Document Date        Document Title                                                                               Privilege
SWITCH‐AX‐1120067 ‐ SWITCH‐AX‐1120075       3/8/2016 11:20   CFA Cox V2 to V3 08‐25‐15 Switch.docx                                                       Attorney Client
SWITCH‐AX‐1120076 ‐ SWITCH‐AX‐1120077       3/8/2016 12:37   no Title                                                                                    Attorney Client
SWITCH‐AX‐1120078 ‐ SWITCH‐AX‐1120078       3/8/2016 12:37   image001.png                                                                                Attorney Client
SWITCH‐AX‐1120079 ‐ SWITCH‐AX‐1120088       3/8/2016 12:37   BPP‐012214‐081 Trace3, Inc..pdf                                                             Attorney Client
SWITCH‐AX‐1120089 ‐ SWITCH‐AX‐1120095       3/8/2016 12:37   H665‐08‐001‐M.pdf                                                                           Attorney Client
SWITCH‐AX‐1120096 ‐ SWITCH‐AX‐1120097       3/8/2016 12:37   RampRate                                                                                    Attorney Client
SWITCH‐AX‐1120098 ‐ SWITCH‐AX‐1120099       3/8/2016 12:37   FW_ comp for Switch.msg                                                                     Attorney Client
SWITCH‐AX‐1120100 ‐ SWITCH‐AX‐1120103       3/8/2016 12:45   no Title                                                                                    Attorney Client
SWITCH‐AX‐1120104 ‐ SWITCH‐AX‐1120104       3/8/2016 12:45   image001.jpg                                                                                Attorney Client
SWITCH‐AX‐1120105 ‐ SWITCH‐AX‐1120113       3/8/2016 12:45   Redline CFA Switch Workforce v4 to v5 03‐08‐2016 Switch.docx                                Attorney Client
SWITCH‐AX‐1120114 ‐ SWITCH‐AX‐1120122       3/8/2016 12:45   CFA Switch Workforce v5 03‐08‐2016.docx                                                     Attorney Client
SWITCH‐AX‐1120123 ‐ SWITCH‐AX‐1120125       3/8/2016 13:22   no Title                                                                                    Attorney Client
SWITCH‐AX‐1120126 ‐ SWITCH‐AX‐1120126       3/8/2016 13:22   image001.jpg                                                                                Attorney Client
SWITCH‐AX‐1120127 ‐ SWITCH‐AX‐1120127       3/8/2016 14:35   no Title                                                                                    Attorney Client
SWITCH‐AX‐1120128 ‐ SWITCH‐AX‐1120128       3/8/2016 14:35   Weekly Purchase Orders Approved 2016.xlsx                                                   Attorney Client
SWITCH‐AX‐1120129 ‐ SWITCH‐AX‐1120129       3/8/2016 14:35   image002.jpg                                                                                Attorney Client
SWITCH‐AX‐1120130 ‐ SWITCH‐AX‐1120133       3/8/2016 16:14   no Title                                                                                    Attorney Client
SWITCH‐AX‐1120134 ‐ SWITCH‐AX‐1120134       3/8/2016 16:14   image001.jpg                                                                                Attorney Client
SWITCH‐AX‐1120135 ‐ SWITCH‐AX‐1120135       3/8/2016 16:14   image002.jpg                                                                                Attorney Client
SWITCH‐AX‐1120136 ‐ SWITCH‐AX‐1120148       3/8/2016 16:14   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                                                  Attorney Client
SWITCH‐AX‐1120149 ‐ SWITCH‐AX‐1120152       3/8/2016 16:14   no Title                                                                                    Attorney Client
SWITCH‐AX‐1120153 ‐ SWITCH‐AX‐1120153       3/8/2016 16:14   image001.jpg                                                                                Attorney Client
SWITCH‐AX‐1120154 ‐ SWITCH‐AX‐1120154       3/8/2016 16:14   image002.jpg                                                                                Attorney Client
SWITCH‐AX‐1120155 ‐ SWITCH‐AX‐1120167       3/8/2016 16:14   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                                                  Attorney Client
SWITCH‐AX‐1120168 ‐ SWITCH‐AX‐1120170       3/8/2016 16:18   no Title                                                                                    Attorney Client
SWITCH‐AX‐1120171 ‐ SWITCH‐AX‐1120171       3/8/2016 16:18   image001.jpg                                                                                Attorney Client
SWITCH‐AX‐1120172 ‐ SWITCH‐AX‐1120173       3/8/2016 16:32   no Title                                                                                    Attorney Client
SWITCH‐AX‐1120174 ‐ SWITCH‐AX‐1120174       3/8/2016 16:32   image001.jpg                                                                                Attorney Client
SWITCH‐AX‐1120175 ‐ SWITCH‐AX‐1120178       3/8/2016 16:57   no Title                                                                                    Attorney Client
SWITCH‐AX‐1120179 ‐ SWITCH‐AX‐1120179       3/8/2016 16:57   image001.jpg                                                                                Attorney Client
SWITCH‐AX‐1120180 ‐ SWITCH‐AX‐1120182       3/8/2016 17:59   8abba825‐4c2d‐4d52‐b741‐09f654a50b4d.msg                                                    Attorney Client
SWITCH‐AX‐1120183 ‐ SWITCH‐AX‐1120183       3/8/2016 17:59   Collection Report 160308.xls                                                                Attorney Client
SWITCH‐AX‐1120184 ‐ SWITCH‐AX‐1120186       3/8/2016 17:59   no Title                                                                                    Attorney Client
SWITCH‐AX‐1120187 ‐ SWITCH‐AX‐1120187       3/8/2016 17:59   Collection Report 160308.xls                                                                Attorney Client
SWITCH‐AX‐1120188 ‐ SWITCH‐AX‐1120195        3/9/2016 0:33   no Title                                                                                    Attorney Client
SWITCH‐AX‐1120196 ‐ SWITCH‐AX‐1120202        3/9/2016 0:33   no Title                                                                                    Attorney Client
SWITCH‐AX‐1120203 ‐ SWITCH‐AX‐1120204        3/9/2016 3:48   no Title                                                                                    Attorney Client
SWITCH‐AX‐1120205 ‐ SWITCH‐AX‐1120206        3/9/2016 7:10   no Title                                                                                    Attorney Client
SWITCH‐AX‐1120207 ‐ SWITCH‐AX‐1120208        3/9/2016 8:39   no Title                                                                                    Attorney Client
SWITCH‐AX‐1120209 ‐ SWITCH‐AX‐1120212        3/9/2016 8:39   Switch Communications_NVE Main St. Mandatory Relocation_Las Vegas NV ‐ Customer Proposal & WAttorney Client
SWITCH‐AX‐1120213 ‐ SWITCH‐AX‐1120213       3/9/2016 10:48   no Title                                                                                    Attorney Client
SWITCH‐AX‐1120214 ‐ SWITCH‐AX‐1120215       3/9/2016 10:48   Master Services                                                                             Attorney Client
SWITCH‐AX‐1120216 ‐ SWITCH‐AX‐1120216       3/9/2016 10:48   image001.jpg                                                                                Attorney Client
SWITCH‐AX‐1120217 ‐ SWITCH‐AX‐1120244       3/9/2016 10:48   MASTER SERVICES AGREEMENT                                                                   Attorney Client
SWITCH‐AX‐1120245 ‐ SWITCH‐AX‐1120247       3/9/2016 12:40   no Title                                                                                    Attorney Client
SWITCH‐AX‐1120248 ‐ SWITCH‐AX‐1120256       3/9/2016 12:40   CFA Switch Workforce v5 03‐08‐2016.docx.pdf                                                 Attorney Client




                                                                         EXHIBIT 10, PAGE 2098
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 346 of 829


Bates                                   Document Date        Document Title                                                             Privilege
SWITCH‐AX‐1120257 ‐ SWITCH‐AX‐1120260       3/9/2016 12:44   no Title                                                                   Attorney Client
SWITCH‐AX‐1120261 ‐ SWITCH‐AX‐1120261       3/9/2016 12:44   image003.jpg                                                               Attorney Client
SWITCH‐AX‐1120262 ‐ SWITCH‐AX‐1120262       3/9/2016 12:47   no Title                                                                   Attorney Client
SWITCH‐AX‐1120263 ‐ SWITCH‐AX‐1120263       3/9/2016 12:47   image004.png                                                               Attorney Client
SWITCH‐AX‐1120264 ‐ SWITCH‐AX‐1120264       3/9/2016 12:47   ATT00003.htm                                                               Attorney Client
SWITCH‐AX‐1120265 ‐ SWITCH‐AX‐1120265       3/9/2016 12:47   Copy of MS Pricing.xlsx                                                    Attorney Client
SWITCH‐AX‐1120266 ‐ SWITCH‐AX‐1120266       3/9/2016 12:47   ATT00002.htm                                                               Attorney Client
SWITCH‐AX‐1120267 ‐ SWITCH‐AX‐1120267       3/9/2016 12:47   ATT00004.htm                                                               Attorney Client
SWITCH‐AX‐1120268 ‐ SWITCH‐AX‐1120268       3/9/2016 12:47   image003.png                                                               Attorney Client
SWITCH‐AX‐1120269 ‐ SWITCH‐AX‐1120269       3/9/2016 12:47   image005.png                                                               Attorney Client
SWITCH‐AX‐1120270 ‐ SWITCH‐AX‐1120271       3/9/2016 12:47   ATT00001.htm                                                               Attorney Client
SWITCH‐AX‐1120272 ‐ SWITCH‐AX‐1120272       3/9/2016 12:47   no Title                                                                   Attorney Client
SWITCH‐AX‐1120273 ‐ SWITCH‐AX‐1120273       3/9/2016 12:47   ATT00002.htm                                                               Attorney Client
SWITCH‐AX‐1120274 ‐ SWITCH‐AX‐1120274       3/9/2016 12:47   image004.png                                                               Attorney Client
SWITCH‐AX‐1120275 ‐ SWITCH‐AX‐1120276       3/9/2016 12:47   ATT00001.htm                                                               Attorney Client
SWITCH‐AX‐1120277 ‐ SWITCH‐AX‐1120277       3/9/2016 12:47   Copy of MS Pricing.xlsx                                                    Attorney Client
SWITCH‐AX‐1120278 ‐ SWITCH‐AX‐1120278       3/9/2016 12:47   image005.png                                                               Attorney Client
SWITCH‐AX‐1120279 ‐ SWITCH‐AX‐1120279       3/9/2016 12:47   ATT00004.htm                                                               Attorney Client
SWITCH‐AX‐1120280 ‐ SWITCH‐AX‐1120280       3/9/2016 12:47   image003.png                                                               Attorney Client
SWITCH‐AX‐1120281 ‐ SWITCH‐AX‐1120281       3/9/2016 12:47   ATT00003.htm                                                               Attorney Client
SWITCH‐AX‐1120282 ‐ SWITCH‐AX‐1120283       3/9/2016 13:34   no Title                                                                   Attorney Client
SWITCH‐AX‐1120284 ‐ SWITCH‐AX‐1120284       3/9/2016 13:34   image002.jpg                                                               Attorney Client
SWITCH‐AX‐1120285 ‐ SWITCH‐AX‐1120285       3/9/2016 13:34   image003.jpg                                                               Attorney Client
SWITCH‐AX‐1120286 ‐ SWITCH‐AX‐1120297       3/9/2016 13:34   Master Services                                                            Attorney Client
SWITCH‐AX‐1120298 ‐ SWITCH‐AX‐1120299       3/9/2016 15:16   af1931f0‐3673‐438d‐92f8‐838ae218a721.msg                                   Attorney Client
SWITCH‐AX‐1120300 ‐ SWITCH‐AX‐1120300       3/9/2016 15:16   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1120301 ‐ SWITCH‐AX‐1120302       3/9/2016 15:16   Master NDA ‐ Mutual.pdf                                                    Attorney Client
SWITCH‐AX‐1120303 ‐ SWITCH‐AX‐1120303       3/9/2016 15:16   Data Center Services Appendix A Sparrow Health Switch v1 03‐09‐20106.xls   Attorney Client
SWITCH‐AX‐1120304 ‐ SWITCH‐AX‐1120304       3/9/2016 15:16   image002.jpg                                                               Attorney Client
SWITCH‐AX‐1120305 ‐ SWITCH‐AX‐1120312       3/9/2016 15:16   SUPERNAP | Acceptable Use Policy                                           Attorney Client
SWITCH‐AX‐1120313 ‐ SWITCH‐AX‐1120313       3/9/2016 15:16   NDA Audit Reports V4 10‐19‐15 (.pdf fillable).pdf                          Attorney Client
SWITCH‐AX‐1120314 ‐ SWITCH‐AX‐1120321       3/9/2016 15:16   Colocation Facilities Agreement 04‐29‐2015 (fillable form).pdf             Attorney Client
SWITCH‐AX‐1120322 ‐ SWITCH‐AX‐1120323       3/9/2016 15:16   Lessor Colo Waiver Form 01‐20‐16.pdf                                       Attorney Client
SWITCH‐AX‐1120324 ‐ SWITCH‐AX‐1120324       3/9/2016 15:16   UNILATERAL NONDISCLOSURE AGREEMENT                                         Attorney Client
SWITCH‐AX‐1120325 ‐ SWITCH‐AX‐1120327       3/9/2016 17:07   no Title                                                                   Attorney Client
SWITCH‐AX‐1120328 ‐ SWITCH‐AX‐1120336       3/9/2016 17:07   CFA Switch Workforce v5 03‐08‐2016.docx.pdf                                Attorney Client
SWITCH‐AX‐1120337 ‐ SWITCH‐AX‐1120340       3/9/2016 17:09   no Title                                                                   Attorney Client
SWITCH‐AX‐1120341 ‐ SWITCH‐AX‐1120341       3/9/2016 17:09   image003.jpg                                                               Attorney Client
SWITCH‐AX‐1120342 ‐ SWITCH‐AX‐1120343       3/9/2016 17:41   no Title                                                                   Attorney Client
SWITCH‐AX‐1120344 ‐ SWITCH‐AX‐1120344       3/9/2016 17:41   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1120345 ‐ SWITCH‐AX‐1120345       3/9/2016 17:41   image002.jpg                                                               Attorney Client
SWITCH‐AX‐1120346 ‐ SWITCH‐AX‐1120347       3/9/2016 17:55   no Title                                                                   Attorney Client
SWITCH‐AX‐1120348 ‐ SWITCH‐AX‐1120348       3/9/2016 17:55   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1120349 ‐ SWITCH‐AX‐1120351       3/9/2016 17:56   no Title                                                                   Attorney Client
SWITCH‐AX‐1120352 ‐ SWITCH‐AX‐1120352       3/9/2016 18:16   Collection Report 160309.xls                                               Attorney Client
SWITCH‐AX‐1120353 ‐ SWITCH‐AX‐1120355       3/9/2016 18:17   493bdea5‐548a‐4af9‐aeea‐a19ecd12a4f9.msg                                   Attorney Client




                                                                         EXHIBIT 10, PAGE 2099
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 347 of 829


Bates                                   Document Date         Document Title                                                        Privilege
SWITCH‐AX‐1120356 ‐ SWITCH‐AX‐1120356        3/9/2016 18:17   Collection Report 160309.xls                                          Attorney Client
SWITCH‐AX‐1120357 ‐ SWITCH‐AX‐1120364        3/9/2016 18:26   no Title                                                              Attorney Client
SWITCH‐AX‐1120365 ‐ SWITCH‐AX‐1120365        3/9/2016 18:26   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1120366 ‐ SWITCH‐AX‐1120367        3/9/2016 18:26   FW_ Zayo Customer Activation ‐ Service Order 560850.msg               Attorney Client
SWITCH‐AX‐1120368 ‐ SWITCH‐AX‐1120369        3/9/2016 19:39   no Title                                                              Attorney Client
SWITCH‐AX‐1120370 ‐ SWITCH‐AX‐1120413        3/9/2016 19:39   Redline 15_Switch Terms and Conditions V3 to V4 03‐09‐16 Switch.doc   Attorney Client
SWITCH‐AX‐1120414 ‐ SWITCH‐AX‐1120414        3/9/2016 19:39   Picture (Device Independent Bitmap).bmp                               Attorney Client
SWITCH‐AX‐1120415 ‐ SWITCH‐AX‐1120416        3/9/2016 19:49   no Title                                                              Attorney Client
SWITCH‐AX‐1120417 ‐ SWITCH‐AX‐1120460        3/9/2016 19:49   15_Switch Terms and Conditions V4 03‐09‐16 Switch.doc                 Attorney Client
SWITCH‐AX‐1120461 ‐ SWITCH‐AX‐1120504        3/9/2016 19:49   Redline 15_Switch Terms and Conditions V3 to V4 03‐09‐16 Switch.doc   Attorney Client
SWITCH‐AX‐1120505 ‐ SWITCH‐AX‐1120505        3/9/2016 19:49   Picture (Device Independent Bitmap).bmp                               Attorney Client
SWITCH‐AX‐1120506 ‐ SWITCH‐AX‐1120508        3/9/2016 19:50   no Title                                                              Attorney Client
SWITCH‐AX‐1120509 ‐ SWITCH‐AX‐1120552        3/9/2016 19:50   15_Switch Terms and Conditions V4 03‐09‐16 Switch.doc                 Attorney Client
SWITCH‐AX‐1120553 ‐ SWITCH‐AX‐1120553        3/9/2016 19:50   Picture (Device Independent Bitmap).bmp                               Attorney Client
SWITCH‐AX‐1120554 ‐ SWITCH‐AX‐1120554        3/9/2016 19:50   Picture (Device Independent Bitmap).bmp                               Attorney Client
SWITCH‐AX‐1120555 ‐ SWITCH‐AX‐1120598        3/9/2016 19:50   Redline 15_Switch Terms and Conditions V3 to V4 03‐09‐16 Switch.doc   Attorney Client
SWITCH‐AX‐1120599 ‐ SWITCH‐AX‐1120602        3/10/2016 6:57   no Title                                                              Attorney Client
SWITCH‐AX‐1120603 ‐ SWITCH‐AX‐1120606        3/10/2016 8:45   no Title                                                              Attorney Client
SWITCH‐AX‐1120607 ‐ SWITCH‐AX‐1120607        3/10/2016 8:45   Switch W‐9 2015.pdf                                                   Attorney Client
SWITCH‐AX‐1120608 ‐ SWITCH‐AX‐1120608        3/10/2016 8:45   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1120609 ‐ SWITCH‐AX‐1120610       3/10/2016 11:12   no Title                                                              Attorney Client
SWITCH‐AX‐1120611 ‐ SWITCH‐AX‐1120611       3/10/2016 11:12   CIOPS 2016 Budget Template_Michigan_02182016_v5.pdf                   Attorney Client
SWITCH‐AX‐1120612 ‐ SWITCH‐AX‐1120614       3/10/2016 11:12   2016 Michigan Budget_v5.pdf                                           Attorney Client
SWITCH‐AX‐1120615 ‐ SWITCH‐AX‐1120619       3/10/2016 11:12   2016 Requested Headcount Summary_Michigan_v2.pdf                      Attorney Client
SWITCH‐AX‐1120620 ‐ SWITCH‐AX‐1120620       3/10/2016 11:12   FACOPS 2016 Expenses Budget Template_Michigan_02102016_v1.pdf         Attorney Client
SWITCH‐AX‐1120621 ‐ SWITCH‐AX‐1120621       3/10/2016 11:12   SECOPS 2016 Expenses Budget Template_Michigan_02022016_v1.pdf         Attorney Client
SWITCH‐AX‐1120622 ‐ SWITCH‐AX‐1120622       3/10/2016 11:12   NETOPS 2016 Budget Template_Michigan_02182016_v1.pdf                  Attorney Client
SWITCH‐AX‐1120623 ‐ SWITCH‐AX‐1120623       3/10/2016 11:12   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1120624 ‐ SWITCH‐AX‐1120625       3/10/2016 11:35   no Title                                                              Attorney Client
SWITCH‐AX‐1120626 ‐ SWITCH‐AX‐1120626       3/10/2016 11:35   image005.jpg                                                          Attorney Client
SWITCH‐AX‐1120627 ‐ SWITCH‐AX‐1120627       3/10/2016 11:35   image004.jpg                                                          Attorney Client
SWITCH‐AX‐1120628 ‐ SWITCH‐AX‐1120628       3/10/2016 11:35   image003.png                                                          Attorney Client
SWITCH‐AX‐1120629 ‐ SWITCH‐AX‐1120631       3/10/2016 11:42   no Title                                                              Attorney Client
SWITCH‐AX‐1120632 ‐ SWITCH‐AX‐1120632       3/10/2016 11:42   image002.png                                                          Attorney Client
SWITCH‐AX‐1120633 ‐ SWITCH‐AX‐1120633       3/10/2016 11:42   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1120634 ‐ SWITCH‐AX‐1120634       3/10/2016 11:42   image003.jpg                                                          Attorney Client
SWITCH‐AX‐1120635 ‐ SWITCH‐AX‐1120637       3/10/2016 11:43   no Title                                                              Attorney Client
SWITCH‐AX‐1120638 ‐ SWITCH‐AX‐1120638       3/10/2016 11:43   image005.jpg                                                          Attorney Client
SWITCH‐AX‐1120639 ‐ SWITCH‐AX‐1120639       3/10/2016 11:43   image002.png                                                          Attorney Client
SWITCH‐AX‐1120640 ‐ SWITCH‐AX‐1120640       3/10/2016 11:43   image004.jpg                                                          Attorney Client
SWITCH‐AX‐1120641 ‐ SWITCH‐AX‐1120643       3/10/2016 11:49   no Title                                                              Attorney Client
SWITCH‐AX‐1120644 ‐ SWITCH‐AX‐1120644       3/10/2016 11:49   image002.png                                                          Attorney Client
SWITCH‐AX‐1120645 ‐ SWITCH‐AX‐1120645       3/10/2016 11:49   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1120646 ‐ SWITCH‐AX‐1120646       3/10/2016 11:49   image003.jpg                                                          Attorney Client
SWITCH‐AX‐1120647 ‐ SWITCH‐AX‐1120647       3/10/2016 12:12   no Title                                                              Attorney Client
SWITCH‐AX‐1120648 ‐ SWITCH‐AX‐1120689       3/10/2016 12:12   15_Switch Terms and Conditions V5 03‐10‐16 Switch.doc                 Attorney Client




                                                                          EXHIBIT 10, PAGE 2100
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 348 of 829


Bates                                   Document Date         Document Title                                                                                 Privilege
SWITCH‐AX‐1120690 ‐ SWITCH‐AX‐1120733       3/10/2016 12:12   15_Switch Terms and Conditions V4 03‐09‐16 Switch.doc                                          Attorney Client
SWITCH‐AX‐1120734 ‐ SWITCH‐AX‐1120737       3/10/2016 13:58   no Title                                                                                       Attorney Client
SWITCH‐AX‐1120738 ‐ SWITCH‐AX‐1120777       3/10/2016 13:58   Redline 15_Switch Terms and Conditions V4 to V5 03‐09‐16 Switch.doc                            Attorney Client
SWITCH‐AX‐1120778 ‐ SWITCH‐AX‐1120778       3/10/2016 13:58   Picture (Device Independent Bitmap).bmp                                                        Attorney Client
SWITCH‐AX‐1120779 ‐ SWITCH‐AX‐1120818       3/10/2016 13:58   15_Switch Terms and Conditions V5 03‐10‐16 Switch.doc                                          Attorney Client
SWITCH‐AX‐1120819 ‐ SWITCH‐AX‐1120822       3/10/2016 14:07   no Title                                                                                       Attorney Client
SWITCH‐AX‐1120823 ‐ SWITCH‐AX‐1120862       3/10/2016 14:07   Redline 15_Switch Terms and Conditions V4 to V5 03‐09‐16 Switch.doc                            Attorney Client
SWITCH‐AX‐1120863 ‐ SWITCH‐AX‐1120863       3/10/2016 14:07   Picture (Device Independent Bitmap).bmp                                                        Attorney Client
SWITCH‐AX‐1120864 ‐ SWITCH‐AX‐1120903       3/10/2016 14:07   15_Switch Terms and Conditions V5 03‐10‐16 Switch.doc                                          Attorney Client
SWITCH‐AX‐1120904 ‐ SWITCH‐AX‐1120904       3/10/2016 14:45   Collection Report 160310.xls                                                                   Attorney Client
SWITCH‐AX‐1120905 ‐ SWITCH‐AX‐1120907       3/10/2016 14:47   851f3b19‐6d6b‐47f9‐a003‐9f2c2d160a82.msg                                                       Attorney Client
SWITCH‐AX‐1120908 ‐ SWITCH‐AX‐1120908       3/10/2016 14:47   Collection Report 160310.xls                                                                   Attorney Client
SWITCH‐AX‐1120909 ‐ SWITCH‐AX‐1120917       3/10/2016 16:12   no Title                                                                                       Attorney Client
SWITCH‐AX‐1120918 ‐ SWITCH‐AX‐1120920       3/10/2016 16:12   Switch SO 618629 1G ELINE 840 Pilot to NAP8.pdf                                                Attorney Client
SWITCH‐AX‐1120921 ‐ SWITCH‐AX‐1120921       3/10/2016 16:12   DOC031016‐03102016104139.pdf                                                                   Attorney Client
SWITCH‐AX‐1120922 ‐ SWITCH‐AX‐1120923       3/10/2016 16:30   no Title                                                                                       Attorney Client
SWITCH‐AX‐1120924 ‐ SWITCH‐AX‐1120933       3/10/2016 16:30   CFA Avago Switch V4 03‐04‐2016 Switch...docx                                                   Attorney Client
SWITCH‐AX‐1120934 ‐ SWITCH‐AX‐1120934       3/10/2016 16:30   image003.png                                                                                   Attorney Client
SWITCH‐AX‐1120935 ‐ SWITCH‐AX‐1120935       3/10/2016 16:30   image002.png                                                                                   Attorney Client
SWITCH‐AX‐1120936 ‐ SWITCH‐AX‐1120945       3/10/2016 16:30   Redline CFA Avago Switch V3 to V4 03‐04‐2016 Switch SC.docx                                    Attorney Client
SWITCH‐AX‐1120946 ‐ SWITCH‐AX‐1120954       3/10/2016 16:34   no Title                                                                                       Attorney Client
SWITCH‐AX‐1120955 ‐ SWITCH‐AX‐1120955       3/10/2016 16:34   DOC031016‐03102016104139.pdf                                                                   Attorney Client
SWITCH‐AX‐1120956 ‐ SWITCH‐AX‐1120964       3/10/2016 16:34   RE_ Important Switch Order Information ‐ Please Schedule Circuit Activation.msg                Attorney Client
SWITCH‐AX‐1120965 ‐ SWITCH‐AX‐1120967       3/10/2016 16:34   Switch SO 618629 1G ELINE 840 Pilot to NAP8.pdf                                                Attorney Client
SWITCH‐AX‐1120968 ‐ SWITCH‐AX‐1120968       3/10/2016 17:16   no Title                                                                                       Attorney Client
SWITCH‐AX‐1120969 ‐ SWITCH‐AX‐1120978       3/10/2016 17:16   CFA Avago Switch V4 03‐04‐2016 Switch SC.docx                                                  Attorney Client
SWITCH‐AX‐1120979 ‐ SWITCH‐AX‐1120988       3/10/2016 17:16   Redline CFA Avago Switch V3 to V4 03‐04‐2016 Switch SC.docx                                    Attorney Client
SWITCH‐AX‐1120989 ‐ SWITCH‐AX‐1120992       3/10/2016 17:50   a1f01de0‐eeac‐4d3b‐9001‐e9db223202f0.msg                                                       Attorney Client
SWITCH‐AX‐1120993 ‐ SWITCH‐AX‐1120993       3/10/2016 17:50   image001.jpg                                                                                   Attorney Client
SWITCH‐AX‐1120994 ‐ SWITCH‐AX‐1120997       3/10/2016 17:50   no Title                                                                                       Attorney Client
SWITCH‐AX‐1120998 ‐ SWITCH‐AX‐1120998       3/10/2016 17:50   image001.jpg                                                                                   Attorney Client
SWITCH‐AX‐1120999 ‐ SWITCH‐AX‐1121002       3/10/2016 17:50   no Title                                                                                       Attorney Client
SWITCH‐AX‐1121003 ‐ SWITCH‐AX‐1121003       3/10/2016 17:50   image001.jpg                                                                                   Attorney Client
SWITCH‐AX‐1121004 ‐ SWITCH‐AX‐1121008       3/10/2016 17:55   no Title                                                                                       Attorney Client
SWITCH‐AX‐1121009 ‐ SWITCH‐AX‐1121009       3/10/2016 17:55   image001.png                                                                                   Attorney Client
SWITCH‐AX‐1121010 ‐ SWITCH‐AX‐1121049       3/10/2016 17:55   AG Comments and Revisions ‐ Redline 15_Switch Terms and Conditions V4 to V5 03‐09‐16 Switch.docAttorney Client
SWITCH‐AX‐1121050 ‐ SWITCH‐AX‐1121051       3/10/2016 18:07   no Title                                                                                       Attorney Client
SWITCH‐AX‐1121052 ‐ SWITCH‐AX‐1121052       3/10/2016 18:07   NETOPS 2016 Budget Template_Michigan_02182016_v1.pdf                                           Attorney Client
SWITCH‐AX‐1121053 ‐ SWITCH‐AX‐1121053       3/10/2016 18:07   FACOPS 2016 Expenses Budget Template_Michigan_02102016_v1.pdf                                  Attorney Client
SWITCH‐AX‐1121054 ‐ SWITCH‐AX‐1121054       3/10/2016 18:07   SECOPS 2016 Expenses Budget Template_Michigan_02022016_v1.pdf                                  Attorney Client
SWITCH‐AX‐1121055 ‐ SWITCH‐AX‐1121057       3/10/2016 18:07   2016 Michigan Budget_v5.pdf                                                                    Attorney Client
SWITCH‐AX‐1121058 ‐ SWITCH‐AX‐1121058       3/10/2016 18:07   image001.jpg                                                                                   Attorney Client
SWITCH‐AX‐1121059 ‐ SWITCH‐AX‐1121059       3/10/2016 18:07   CIOPS 2016 Budget Template_Michigan_02182016_v5.pdf                                            Attorney Client
SWITCH‐AX‐1121060 ‐ SWITCH‐AX‐1121064       3/10/2016 18:07   2016 Requested Headcount Summary_Michigan_v2.pdf                                               Attorney Client
SWITCH‐AX‐1121065 ‐ SWITCH‐AX‐1121065       3/10/2016 18:59   no Title                                                                                       Attorney Client
SWITCH‐AX‐1121066 ‐ SWITCH‐AX‐1121085       3/10/2016 18:59   Switch_MSA_Draft 012216.doc                                                                    Attorney Client




                                                                          EXHIBIT 10, PAGE 2101
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 349 of 829


Bates                                   Document Date         Document Title                                                          Privilege
SWITCH‐AX‐1121086 ‐ SWITCH‐AX‐1121086       3/10/2016 18:59   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1121087 ‐ SWITCH‐AX‐1121087       3/10/2016 18:59   no Title                                                                Attorney Client
SWITCH‐AX‐1121088 ‐ SWITCH‐AX‐1121107       3/10/2016 18:59   Switch_MSA_Draft 012216.doc                                             Attorney Client
SWITCH‐AX‐1121108 ‐ SWITCH‐AX‐1121108       3/10/2016 18:59   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1121109 ‐ SWITCH‐AX‐1121114       3/10/2016 19:05   no Title                                                                Attorney Client
SWITCH‐AX‐1121115 ‐ SWITCH‐AX‐1121154       3/10/2016 19:05   15_Switch Terms and Conditions V7 03‐10‐16 Switch.doc                   Attorney Client
SWITCH‐AX‐1121155 ‐ SWITCH‐AX‐1121155       3/10/2016 19:05   image004.png                                                            Attorney Client
SWITCH‐AX‐1121156 ‐ SWITCH‐AX‐1121195       3/10/2016 19:05   Redline 15_Switch Terms and Conditions V6 to V7 03‐10‐16 Switch.doc     Attorney Client
SWITCH‐AX‐1121196 ‐ SWITCH‐AX‐1121198       3/10/2016 19:08   no Title                                                                Attorney Client
SWITCH‐AX‐1121199 ‐ SWITCH‐AX‐1121242       3/10/2016 19:08   15_Switch Terms and Conditions V4 03‐09‐16 Switch.doc                   Attorney Client
SWITCH‐AX‐1121243 ‐ SWITCH‐AX‐1121286       3/10/2016 19:08   Redline 15_Switch Terms and Conditions V3 to V4 03‐09‐16 Switch.doc     Attorney Client
SWITCH‐AX‐1121287 ‐ SWITCH‐AX‐1121287       3/10/2016 19:08   Picture (Device Independent Bitmap).bmp                                 Attorney Client
SWITCH‐AX‐1121288 ‐ SWITCH‐AX‐1121288       3/10/2016 19:08   Picture (Device Independent Bitmap).bmp                                 Attorney Client
SWITCH‐AX‐1121289 ‐ SWITCH‐AX‐1121294       3/10/2016 19:08   no Title                                                                Attorney Client
SWITCH‐AX‐1121295 ‐ SWITCH‐AX‐1121334       3/10/2016 19:08   15_Switch Terms and Conditions V7 03‐10‐16 Switch.doc                   Attorney Client
SWITCH‐AX‐1121335 ‐ SWITCH‐AX‐1121335       3/10/2016 19:08   image004.png                                                            Attorney Client
SWITCH‐AX‐1121336 ‐ SWITCH‐AX‐1121375       3/10/2016 19:08   Redline 15_Switch Terms and Conditions V6 to V7 03‐10‐16 Switch.doc     Attorney Client
SWITCH‐AX‐1121376 ‐ SWITCH‐AX‐1121378       3/10/2016 19:15   no Title                                                                Attorney Client
SWITCH‐AX‐1121379 ‐ SWITCH‐AX‐1121380       3/10/2016 20:24   no Title                                                                Attorney Client
SWITCH‐AX‐1121381 ‐ SWITCH‐AX‐1121381       3/10/2016 20:24   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1121382 ‐ SWITCH‐AX‐1121383       3/10/2016 20:24   no Title                                                                Attorney Client
SWITCH‐AX‐1121384 ‐ SWITCH‐AX‐1121384       3/10/2016 20:24   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1121385 ‐ SWITCH‐AX‐1121394        3/11/2016 0:34   954c5943‐e3df‐4101‐98b6‐a478f89c3b63.msg                                Attorney Client
SWITCH‐AX‐1121395 ‐ SWITCH‐AX‐1121404        3/11/2016 0:34   no Title                                                                Attorney Client
SWITCH‐AX‐1121405 ‐ SWITCH‐AX‐1121414        3/11/2016 0:34   no Title                                                                Attorney Client
SWITCH‐AX‐1121415 ‐ SWITCH‐AX‐1121424        3/11/2016 0:34   no Title                                                                Attorney Client
SWITCH‐AX‐1121425 ‐ SWITCH‐AX‐1121434        3/11/2016 0:34   no Title                                                                Attorney Client
SWITCH‐AX‐1121435 ‐ SWITCH‐AX‐1121443        3/11/2016 0:34   no Title                                                                Attorney Client
SWITCH‐AX‐1121444 ‐ SWITCH‐AX‐1121453        3/11/2016 0:34   53808e15‐c0e2‐46aa‐b62d‐3c5fdf9f6620.msg                                Attorney Client
SWITCH‐AX‐1121454 ‐ SWITCH‐AX‐1121463        3/11/2016 0:34   no Title                                                                Attorney Client
SWITCH‐AX‐1121464 ‐ SWITCH‐AX‐1121473        3/11/2016 0:34   no Title                                                                Attorney Client
SWITCH‐AX‐1121474 ‐ SWITCH‐AX‐1121482        3/11/2016 0:34   no Title                                                                Attorney Client
SWITCH‐AX‐1121483 ‐ SWITCH‐AX‐1121490        3/11/2016 0:34   no Title                                                                Attorney Client
SWITCH‐AX‐1121491 ‐ SWITCH‐AX‐1121497        3/11/2016 5:01   no Title                                                                Attorney Client
SWITCH‐AX‐1121498 ‐ SWITCH‐AX‐1121498        3/11/2016 5:01   image001.png                                                            Attorney Client
SWITCH‐AX‐1121499 ‐ SWITCH‐AX‐1121500        3/11/2016 6:15   no Title                                                                Attorney Client
SWITCH‐AX‐1121501 ‐ SWITCH‐AX‐1121520        3/11/2016 6:15   Switch_MSA_Draft 012216.doc                                             Attorney Client
SWITCH‐AX‐1121521 ‐ SWITCH‐AX‐1121521        3/11/2016 6:15   ATT00001.htm                                                            Attorney Client
SWITCH‐AX‐1121522 ‐ SWITCH‐AX‐1121523        3/11/2016 6:33   no Title                                                                Attorney Client
SWITCH‐AX‐1121524 ‐ SWITCH‐AX‐1121524        3/11/2016 6:33   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1121525 ‐ SWITCH‐AX‐1121534        3/11/2016 6:33                                                                         1 Attorney Client
SWITCH‐AX‐1121535 ‐ SWITCH‐AX‐1121542        3/11/2016 8:05   no Title                                                                Attorney Client
SWITCH‐AX‐1121543 ‐ SWITCH‐AX‐1121550        3/11/2016 8:05   no Title                                                                Attorney Client
SWITCH‐AX‐1121551 ‐ SWITCH‐AX‐1121551        3/11/2016 8:05   image001.png                                                            Attorney Client
SWITCH‐AX‐1121552 ‐ SWITCH‐AX‐1121559        3/11/2016 9:14   no Title                                                                Attorney Client
SWITCH‐AX‐1121560 ‐ SWITCH‐AX‐1121560        3/11/2016 9:14   image001.png                                                            Attorney Client




                                                                          EXHIBIT 10, PAGE 2102
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 350 of 829


Bates                                   Document Date         Document Title                                                             Privilege
SWITCH‐AX‐1121561 ‐ SWITCH‐AX‐1121569        3/11/2016 9:32   no Title                                                                   Attorney Client
SWITCH‐AX‐1121570 ‐ SWITCH‐AX‐1121609        3/11/2016 9:32   15_Switch Terms and Conditions V8 03‐11‐16 Switch.doc                      Attorney Client
SWITCH‐AX‐1121610 ‐ SWITCH‐AX‐1121610        3/11/2016 9:32   image003.png                                                               Attorney Client
SWITCH‐AX‐1121611 ‐ SWITCH‐AX‐1121650        3/11/2016 9:32   Redline 15_Switch Terms and Conditions V7 to V8 03‐11‐16 Switch.doc        Attorney Client
SWITCH‐AX‐1121651 ‐ SWITCH‐AX‐1121659        3/11/2016 9:36   no Title                                                                   Attorney Client
SWITCH‐AX‐1121660 ‐ SWITCH‐AX‐1121660        3/11/2016 9:36   image003.png                                                               Attorney Client
SWITCH‐AX‐1121661 ‐ SWITCH‐AX‐1121700        3/11/2016 9:36   15_Switch Terms and Conditions V8 03‐11‐16 Switch.doc                      Attorney Client
SWITCH‐AX‐1121701 ‐ SWITCH‐AX‐1121740        3/11/2016 9:36   Redline 15_Switch Terms and Conditions V7 to V8 03‐11‐16 Switch.doc        Attorney Client
SWITCH‐AX‐1121741 ‐ SWITCH‐AX‐1121741        3/11/2016 9:43   fc284fd9‐edba‐4596‐b421‐8281b834eeba.msg                                   Attorney Client
SWITCH‐AX‐1121742 ‐ SWITCH‐AX‐1121742        3/11/2016 9:43   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1121743 ‐ SWITCH‐AX‐1121751        3/11/2016 9:43   Redline CFA Desert Radiology Switch v1 to v2 20160311 Switch.pdf           Attorney Client
SWITCH‐AX‐1121752 ‐ SWITCH‐AX‐1121760        3/11/2016 9:43   CFA Desert Radiology Switch v2 20160311 Switch.pdf                         Attorney Client
SWITCH‐AX‐1121761 ‐ SWITCH‐AX‐1121761       3/11/2016 10:24   no Title                                                                   Attorney Client
SWITCH‐AX‐1121762 ‐ SWITCH‐AX‐1121801       3/11/2016 10:24   V2 to V8.docx                                                              Attorney Client
SWITCH‐AX‐1121802 ‐ SWITCH‐AX‐1121802       3/11/2016 10:38   no Title                                                                   Attorney Client
SWITCH‐AX‐1121803 ‐ SWITCH‐AX‐1121828       3/11/2016 10:38   Microsoft PowerPoint ‐ Switch_discussion materials_March 2016_v32.pptx     Attorney Client
SWITCH‐AX‐1121829 ‐ SWITCH‐AX‐1121831       3/11/2016 11:06   no Title                                                                   Attorney Client
SWITCH‐AX‐1121832 ‐ SWITCH‐AX‐1121833       3/11/2016 11:18   no Title                                                                   Attorney Client
SWITCH‐AX‐1121834 ‐ SWITCH‐AX‐1121834       3/11/2016 11:18   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1121835 ‐ SWITCH‐AX‐1121843       3/11/2016 11:18   Redline CFA Desert Radiology Switch v1 to v2 20160311 Switch.pdf           Attorney Client
SWITCH‐AX‐1121844 ‐ SWITCH‐AX‐1121852       3/11/2016 11:18   CFA Desert Radiology Switch v2 20160311 Switch.pdf                         Attorney Client
SWITCH‐AX‐1121853 ‐ SWITCH‐AX‐1121853       3/11/2016 11:18   image002.png                                                               Attorney Client
SWITCH‐AX‐1121854 ‐ SWITCH‐AX‐1121855       3/11/2016 11:18   8c1804e5‐2072‐4b5c‐998f‐d8c6fedd71bd.msg                                   Attorney Client
SWITCH‐AX‐1121856 ‐ SWITCH‐AX‐1121856       3/11/2016 11:18   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1121857 ‐ SWITCH‐AX‐1121865       3/11/2016 11:18   CFA Desert Radiology Switch v2 20160311 Switch.pdf                         Attorney Client
SWITCH‐AX‐1121866 ‐ SWITCH‐AX‐1121866       3/11/2016 11:18   image002.png                                                               Attorney Client
SWITCH‐AX‐1121867 ‐ SWITCH‐AX‐1121875       3/11/2016 11:18   Redline CFA Desert Radiology Switch v1 to v2 20160311 Switch.pdf           Attorney Client
SWITCH‐AX‐1121876 ‐ SWITCH‐AX‐1121877       3/11/2016 11:19   no Title                                                                   Attorney Client
SWITCH‐AX‐1121878 ‐ SWITCH‐AX‐1121878       3/11/2016 11:19   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1121879 ‐ SWITCH‐AX‐1121879       3/11/2016 11:19   image002.png                                                               Attorney Client
SWITCH‐AX‐1121880 ‐ SWITCH‐AX‐1121888       3/11/2016 11:19   CFA Desert Radiology Switch v2 20160311 Switch.pdf                         Attorney Client
SWITCH‐AX‐1121889 ‐ SWITCH‐AX‐1121897       3/11/2016 11:19   Redline CFA Desert Radiology Switch v1 to v2 20160311 Switch.pdf           Attorney Client
SWITCH‐AX‐1121898 ‐ SWITCH‐AX‐1121901       3/11/2016 11:46   no Title                                                                   Attorney Client
SWITCH‐AX‐1121902 ‐ SWITCH‐AX‐1121904       3/11/2016 11:46   RE_ URGENT_ Modification for your signature and return.msg                 Attorney Client
SWITCH‐AX‐1121905 ‐ SWITCH‐AX‐1121909       3/11/2016 11:46   Microsoft Word ‐ pd02242016124157                                          Attorney Client
SWITCH‐AX‐1121910 ‐ SWITCH‐AX‐1121910       3/11/2016 12:44   2c6de7b3‐bac2‐471a‐bf51‐b7eb121ea118.msg                                   Attorney Client
SWITCH‐AX‐1121911 ‐ SWITCH‐AX‐1121920       3/11/2016 12:44   CFA‐Westfield‐v3‐20160310‐Clean.pdf                                        Attorney Client
SWITCH‐AX‐1121921 ‐ SWITCH‐AX‐1121921       3/11/2016 12:44   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1121922 ‐ SWITCH‐AX‐1121932       3/11/2016 12:44   CFA Westfield Switch v3 20160310_Combined Comments.docx                    Attorney Client
SWITCH‐AX‐1121933 ‐ SWITCH‐AX‐1121942       3/11/2016 12:44   CFA Westfield Switch v3 20160310.docx                                      Attorney Client
SWITCH‐AX‐1121943 ‐ SWITCH‐AX‐1121944       3/11/2016 12:45   no Title                                                                   Attorney Client
SWITCH‐AX‐1121945 ‐ SWITCH‐AX‐1121954       3/11/2016 12:45                                                                            1 Attorney Client
SWITCH‐AX‐1121955 ‐ SWITCH‐AX‐1121957       3/11/2016 12:51   no Title                                                                   Attorney Client
SWITCH‐AX‐1121958 ‐ SWITCH‐AX‐1121958       3/11/2016 12:51   image004.jpg                                                               Attorney Client
SWITCH‐AX‐1121959 ‐ SWITCH‐AX‐1121969       3/11/2016 12:51                                                                            1 Attorney Client
SWITCH‐AX‐1121970 ‐ SWITCH‐AX‐1121970       3/11/2016 12:59   no Title                                                                   Attorney Client




                                                                             EXHIBIT 10, PAGE 2103
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 351 of 829


Bates                                   Document Date         Document Title                                                           Privilege
SWITCH‐AX‐1121971 ‐ SWITCH‐AX‐1122011       3/11/2016 12:59   Colorado 911 Recommended Decision.pdf                                    Attorney Client
SWITCH‐AX‐1122012 ‐ SWITCH‐AX‐1122030       3/11/2016 12:59   Colorado 911 Attachment A.pdf                                            Attorney Client
SWITCH‐AX‐1122031 ‐ SWITCH‐AX‐1122032       3/11/2016 13:18   no Title                                                                 Attorney Client
SWITCH‐AX‐1122033 ‐ SWITCH‐AX‐1122033       3/11/2016 13:18   image002.jpg                                                             Attorney Client
SWITCH‐AX‐1122034 ‐ SWITCH‐AX‐1122044       3/11/2016 13:18                                                                          1 Attorney Client
SWITCH‐AX‐1122045 ‐ SWITCH‐AX‐1122046       3/11/2016 13:18   no Title                                                                 Attorney Client
SWITCH‐AX‐1122047 ‐ SWITCH‐AX‐1122057       3/11/2016 13:18                                                                          1 Attorney Client
SWITCH‐AX‐1122058 ‐ SWITCH‐AX‐1122058       3/11/2016 13:18   image002.jpg                                                             Attorney Client
SWITCH‐AX‐1122059 ‐ SWITCH‐AX‐1122060       3/11/2016 13:31   no Title                                                                 Attorney Client
SWITCH‐AX‐1122061 ‐ SWITCH‐AX‐1122061       3/11/2016 13:31   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1122062 ‐ SWITCH‐AX‐1122064       3/11/2016 13:31   Microsoft Word ‐ Product Rider DIA V1‐9                                  Attorney Client
SWITCH‐AX‐1122065 ‐ SWITCH‐AX‐1122066       3/11/2016 13:31   Cogent ‐ Terms and Conditions                                            Attorney Client
SWITCH‐AX‐1122067 ‐ SWITCH‐AX‐1122068       3/11/2016 13:31   no Title                                                                 Attorney Client
SWITCH‐AX‐1122069 ‐ SWITCH‐AX‐1122070       3/11/2016 13:31   Cogent ‐ Terms and Conditions                                            Attorney Client
SWITCH‐AX‐1122071 ‐ SWITCH‐AX‐1122071       3/11/2016 13:31   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1122072 ‐ SWITCH‐AX‐1122074       3/11/2016 13:31   Microsoft Word ‐ Product Rider DIA V1‐9                                  Attorney Client
SWITCH‐AX‐1122075 ‐ SWITCH‐AX‐1122102       3/11/2016 14:00   no Title                                                                 Attorney Client
SWITCH‐AX‐1122103 ‐ SWITCH‐AX‐1122109       3/11/2016 14:00   BPP‐031116‐130 Tech Deals Factory, Inc..pdf                              Attorney Client
SWITCH‐AX‐1122110 ‐ SWITCH‐AX‐1122110       3/11/2016 14:00   image003.png                                                             Attorney Client
SWITCH‐AX‐1122111 ‐ SWITCH‐AX‐1122111       3/11/2016 14:00   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1122112 ‐ SWITCH‐AX‐1122139       3/11/2016 14:00   335552c2‐bf3f‐43c5‐952a‐73b8bd0bdde0.msg                                 Attorney Client
SWITCH‐AX‐1122140 ‐ SWITCH‐AX‐1122146       3/11/2016 14:00   BPP‐031116‐130 Tech Deals Factory, Inc..pdf                              Attorney Client
SWITCH‐AX‐1122147 ‐ SWITCH‐AX‐1122147       3/11/2016 14:00   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1122148 ‐ SWITCH‐AX‐1122148       3/11/2016 14:00   image003.png                                                             Attorney Client
SWITCH‐AX‐1122149 ‐ SWITCH‐AX‐1122153       3/11/2016 14:30   no Title                                                                 Attorney Client
SWITCH‐AX‐1122154 ‐ SWITCH‐AX‐1122163       3/11/2016 15:42   no Title                                                                 Attorney Client
SWITCH‐AX‐1122164 ‐ SWITCH‐AX‐1122203       3/11/2016 15:42   15_Switch Terms and Conditions V9 03‐11‐16 Switch.doc                    Attorney Client
SWITCH‐AX‐1122204 ‐ SWITCH‐AX‐1122243       3/11/2016 15:42   Redline 15_Switch Terms and Conditions V8 to V9 03‐11‐16 Switch.doc      Attorney Client
SWITCH‐AX‐1122244 ‐ SWITCH‐AX‐1122244       3/11/2016 15:42   image002.png                                                             Attorney Client
SWITCH‐AX‐1122245 ‐ SWITCH‐AX‐1122254       3/11/2016 15:51   no Title                                                                 Attorney Client
SWITCH‐AX‐1122255 ‐ SWITCH‐AX‐1122294       3/11/2016 15:51   Redline 15_Switch Terms and Conditions V8 to V9 03‐11‐16 Switch.doc      Attorney Client
SWITCH‐AX‐1122295 ‐ SWITCH‐AX‐1122334       3/11/2016 15:51   15_Switch Terms and Conditions V9 03‐11‐16 Switch.doc                    Attorney Client
SWITCH‐AX‐1122335 ‐ SWITCH‐AX‐1122335       3/11/2016 15:51   image002.png                                                             Attorney Client
SWITCH‐AX‐1122336 ‐ SWITCH‐AX‐1122346       3/11/2016 16:13   no Title                                                                 Attorney Client
SWITCH‐AX‐1122347 ‐ SWITCH‐AX‐1122347       3/11/2016 16:13   image002.png                                                             Attorney Client
SWITCH‐AX‐1122348 ‐ SWITCH‐AX‐1122348       3/11/2016 16:13   image001.png                                                             Attorney Client
SWITCH‐AX‐1122349 ‐ SWITCH‐AX‐1122352       3/11/2016 16:55   80def586‐265c‐449a‐a3e3‐2aaecadeb3a2.msg                                 Attorney Client
SWITCH‐AX‐1122353 ‐ SWITCH‐AX‐1122353       3/11/2016 16:55   Collection Report 160311.xls                                             Attorney Client
SWITCH‐AX‐1122354 ‐ SWITCH‐AX‐1122365       3/11/2016 17:40   no Title                                                                 Attorney Client
SWITCH‐AX‐1122366 ‐ SWITCH‐AX‐1122366       3/11/2016 17:40   image004.png                                                             Attorney Client
SWITCH‐AX‐1122367 ‐ SWITCH‐AX‐1122367       3/11/2016 17:40   image005.png                                                             Attorney Client
SWITCH‐AX‐1122368 ‐ SWITCH‐AX‐1122407       3/11/2016 17:40   Redline 15_Switch Terms and Conditions V9 to V10 03‐11‐16 Switch.doc     Attorney Client
SWITCH‐AX‐1122408 ‐ SWITCH‐AX‐1122447       3/11/2016 17:40   15_Switch Terms and Conditions V10 03‐11‐16 Switch.doc                   Attorney Client
SWITCH‐AX‐1122448 ‐ SWITCH‐AX‐1122459       3/11/2016 17:43   no Title                                                                 Attorney Client
SWITCH‐AX‐1122460 ‐ SWITCH‐AX‐1122499       3/11/2016 17:43   15_Switch Terms and Conditions V10 03‐11‐16 Switch.doc                   Attorney Client
SWITCH‐AX‐1122500 ‐ SWITCH‐AX‐1122500       3/11/2016 17:43   image004.png                                                             Attorney Client




                                                                          EXHIBIT 10, PAGE 2104
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 352 of 829


Bates                                   Document Date         Document Title                                                         Privilege
SWITCH‐AX‐1122501 ‐ SWITCH‐AX‐1122501       3/11/2016 17:43   image005.png                                                           Attorney Client
SWITCH‐AX‐1122502 ‐ SWITCH‐AX‐1122541       3/11/2016 17:43   Redline 15_Switch Terms and Conditions V9 to V10 03‐11‐16 Switch.doc   Attorney Client
SWITCH‐AX‐1122542 ‐ SWITCH‐AX‐1122554       3/11/2016 17:44   no Title                                                               Attorney Client
SWITCH‐AX‐1122555 ‐ SWITCH‐AX‐1122555       3/11/2016 17:44   image004.png                                                           Attorney Client
SWITCH‐AX‐1122556 ‐ SWITCH‐AX‐1122595       3/11/2016 17:44   Redline 15_Switch Terms and Conditions V9 to V10 03‐11‐16 Switch.doc   Attorney Client
SWITCH‐AX‐1122596 ‐ SWITCH‐AX‐1122635       3/11/2016 17:44   15_Switch Terms and Conditions V10 03‐11‐16 Switch.doc                 Attorney Client
SWITCH‐AX‐1122636 ‐ SWITCH‐AX‐1122636       3/11/2016 17:44   image005.png                                                           Attorney Client
SWITCH‐AX‐1122637 ‐ SWITCH‐AX‐1122637       3/11/2016 17:51   aea93778‐3c41‐4be3‐8777‐90461dc36a57.msg                               Attorney Client
SWITCH‐AX‐1122638 ‐ SWITCH‐AX‐1122647       3/11/2016 17:51   SO & Colo Agreement ‐ Red Rock Tech LLC 08‐01‐14 ‐ signed.pdf          Attorney Client
SWITCH‐AX‐1122648 ‐ SWITCH‐AX‐1122650       3/11/2016 17:54   no Title                                                               Attorney Client
SWITCH‐AX‐1122651 ‐ SWITCH‐AX‐1122653       3/11/2016 17:54   2014 Form 587 ‐‐ Nonresident Withholding Allocation Worksheet          Attorney Client
SWITCH‐AX‐1122654 ‐ SWITCH‐AX‐1122655       3/11/2016 17:54   FW_ Vendor On‐boarding ‐ Pandora Media Inc.msg                         Attorney Client
SWITCH‐AX‐1122656 ‐ SWITCH‐AX‐1122659       3/11/2016 17:54   Form W‐9 (Rev. December 2014)                                          Attorney Client
SWITCH‐AX‐1122660 ‐ SWITCH‐AX‐1122662       3/11/2016 17:54   Pandora MNDA (081012v2.1)[3]                                           Attorney Client
SWITCH‐AX‐1122663 ‐ SWITCH‐AX‐1122663       3/11/2016 17:54   ACH Enrollment Form.docx                                               Attorney Client
SWITCH‐AX‐1122664 ‐ SWITCH‐AX‐1122666       3/11/2016 17:54   2014 Form 590 ‐‐ Withholding Exemption Certificate                     Attorney Client
SWITCH‐AX‐1122667 ‐ SWITCH‐AX‐1122674       3/11/2016 17:54   Form W‐8 BEN‐E (February 2014)                                         Attorney Client
SWITCH‐AX‐1122675 ‐ SWITCH‐AX‐1122675       3/11/2016 17:54   Form W‐8BEN (Rev. February 2006)                                       Attorney Client
SWITCH‐AX‐1122676 ‐ SWITCH‐AX‐1122688       3/11/2016 17:56   no Title                                                               Attorney Client
SWITCH‐AX‐1122689 ‐ SWITCH‐AX‐1122689       3/11/2016 17:56   image004.png                                                           Attorney Client
SWITCH‐AX‐1122690 ‐ SWITCH‐AX‐1122690       3/11/2016 17:56   image005.png                                                           Attorney Client
SWITCH‐AX‐1122691 ‐ SWITCH‐AX‐1122693       3/11/2016 17:57   20dcef36‐24bd‐4f77‐b1a2‐11d7e408dd83.msg                               Attorney Client
SWITCH‐AX‐1122694 ‐ SWITCH‐AX‐1122696       3/11/2016 17:57   Pandora MNDA (081012v2.1)[3]                                           Attorney Client
SWITCH‐AX‐1122697 ‐ SWITCH‐AX‐1122698       3/11/2016 17:57   FW_ Vendor On‐boarding ‐ Pandora Media Inc.msg                         Attorney Client
SWITCH‐AX‐1122699 ‐ SWITCH‐AX‐1122702       3/11/2016 17:57   Form W‐9 (Rev. December 2014)                                          Attorney Client
SWITCH‐AX‐1122703 ‐ SWITCH‐AX‐1122703       3/11/2016 17:57   Form W‐8BEN (Rev. February 2006)                                       Attorney Client
SWITCH‐AX‐1122704 ‐ SWITCH‐AX‐1122706       3/11/2016 17:57   2014 Form 590 ‐‐ Withholding Exemption Certificate                     Attorney Client
SWITCH‐AX‐1122707 ‐ SWITCH‐AX‐1122707       3/11/2016 17:57   ACH Enrollment Form.docx                                               Attorney Client
SWITCH‐AX‐1122708 ‐ SWITCH‐AX‐1122710       3/11/2016 17:57   2014 Form 587 ‐‐ Nonresident Withholding Allocation Worksheet          Attorney Client
SWITCH‐AX‐1122711 ‐ SWITCH‐AX‐1122718       3/11/2016 17:57   Form W‐8 BEN‐E (February 2014)                                         Attorney Client
SWITCH‐AX‐1122719 ‐ SWITCH‐AX‐1122720       3/11/2016 20:13   no Title                                                               Attorney Client
SWITCH‐AX‐1122721 ‐ SWITCH‐AX‐1122721       3/11/2016 20:13   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1122722 ‐ SWITCH‐AX‐1122723        3/12/2016 8:01   no Title                                                               Attorney Client
SWITCH‐AX‐1122724 ‐ SWITCH‐AX‐1122724        3/12/2016 8:01   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1122725 ‐ SWITCH‐AX‐1122726        3/12/2016 8:01   Cottonwood‐Ramsey_Legals.docx                                          Attorney Client
SWITCH‐AX‐1122727 ‐ SWITCH‐AX‐1122727        3/12/2016 8:01   021‐41.mxd                                                             Attorney Client
SWITCH‐AX‐1122728 ‐ SWITCH‐AX‐1122728        3/12/2016 8:01   015‐09.mxd                                                             Attorney Client
SWITCH‐AX‐1122729 ‐ SWITCH‐AX‐1122891        3/12/2016 8:01   doc.kml                                                                Attorney Client
SWITCH‐AX‐1122892 ‐ SWITCH‐AX‐1122892        3/12/2016 8:01   image004.png                                                           Attorney Client
SWITCH‐AX‐1122893 ‐ SWITCH‐AX‐1122893        3/12/2016 8:01   015‐01.mxd                                                             Attorney Client
SWITCH‐AX‐1122894 ‐ SWITCH‐AX‐1122894        3/12/2016 8:01   Silver Springs to TRIC.KMZ                                             Attorney Client
SWITCH‐AX‐1122895 ‐ SWITCH‐AX‐1122895        3/12/2016 8:01   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1122896 ‐ SWITCH‐AX‐1122896        3/12/2016 8:01   015‐01.mxd                                                             Attorney Client
SWITCH‐AX‐1122897 ‐ SWITCH‐AX‐1122902        3/12/2016 8:01   Parceel Descriptions & Maps.msg                                        Attorney Client
SWITCH‐AX‐1122903 ‐ SWITCH‐AX‐1122903        3/12/2016 8:01   image003.jpg                                                           Attorney Client
SWITCH‐AX‐1122904 ‐ SWITCH‐AX‐1122904        3/12/2016 8:01   image002.png                                                           Attorney Client




                                                                          EXHIBIT 10, PAGE 2105
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 353 of 829


Bates                                   Document Date        Document Title                           Privilege
SWITCH‐AX‐1122905 ‐ SWITCH‐AX‐1122906       3/12/2016 8:02   no Title                                 Attorney Client
SWITCH‐AX‐1122907 ‐ SWITCH‐AX‐1122907       3/12/2016 8:02   image002.png                             Attorney Client
SWITCH‐AX‐1122908 ‐ SWITCH‐AX‐1122908       3/12/2016 8:02   015‐09.mxd                               Attorney Client
SWITCH‐AX‐1122909 ‐ SWITCH‐AX‐1122909       3/12/2016 8:02   015‐01.mxd                               Attorney Client
SWITCH‐AX‐1122910 ‐ SWITCH‐AX‐1122910       3/12/2016 8:02   image003.jpg                             Attorney Client
SWITCH‐AX‐1122911 ‐ SWITCH‐AX‐1122911       3/12/2016 8:02   image004.png                             Attorney Client
SWITCH‐AX‐1122912 ‐ SWITCH‐AX‐1122917       3/12/2016 8:02   Parceel Descriptions & Maps.msg          Attorney Client
SWITCH‐AX‐1122918 ‐ SWITCH‐AX‐1123080       3/12/2016 8:02   doc.kml                                  Attorney Client
SWITCH‐AX‐1123081 ‐ SWITCH‐AX‐1123081       3/12/2016 8:02   image001.jpg                             Attorney Client
SWITCH‐AX‐1123082 ‐ SWITCH‐AX‐1123082       3/12/2016 8:02   Silver Springs to TRIC.KMZ               Attorney Client
SWITCH‐AX‐1123083 ‐ SWITCH‐AX‐1123083       3/12/2016 8:02   015‐01.mxd                               Attorney Client
SWITCH‐AX‐1123084 ‐ SWITCH‐AX‐1123084       3/12/2016 8:02   021‐41.mxd                               Attorney Client
SWITCH‐AX‐1123085 ‐ SWITCH‐AX‐1123086       3/12/2016 8:02   Cottonwood‐Ramsey_Legals.docx            Attorney Client
SWITCH‐AX‐1123087 ‐ SWITCH‐AX‐1123087       3/12/2016 8:02   image001.jpg                             Attorney Client
SWITCH‐AX‐1123088 ‐ SWITCH‐AX‐1123089       3/12/2016 8:02   no Title                                 Attorney Client
SWITCH‐AX‐1123090 ‐ SWITCH‐AX‐1123090       3/12/2016 8:02   image001.jpg                             Attorney Client
SWITCH‐AX‐1123091 ‐ SWITCH‐AX‐1123091       3/12/2016 8:02   image001.jpg                             Attorney Client
SWITCH‐AX‐1123092 ‐ SWITCH‐AX‐1123092       3/12/2016 8:02   021‐41.mxd                               Attorney Client
SWITCH‐AX‐1123093 ‐ SWITCH‐AX‐1123093       3/12/2016 8:02   image003.jpg                             Attorney Client
SWITCH‐AX‐1123094 ‐ SWITCH‐AX‐1123094       3/12/2016 8:02   015‐01.mxd                               Attorney Client
SWITCH‐AX‐1123095 ‐ SWITCH‐AX‐1123095       3/12/2016 8:02   Silver Springs to TRIC.KMZ               Attorney Client
SWITCH‐AX‐1123096 ‐ SWITCH‐AX‐1123096       3/12/2016 8:02   image004.png                             Attorney Client
SWITCH‐AX‐1123097 ‐ SWITCH‐AX‐1123097       3/12/2016 8:02   015‐01.mxd                               Attorney Client
SWITCH‐AX‐1123098 ‐ SWITCH‐AX‐1123099       3/12/2016 8:02   Cottonwood‐Ramsey_Legals.docx            Attorney Client
SWITCH‐AX‐1123100 ‐ SWITCH‐AX‐1123100       3/12/2016 8:02   015‐09.mxd                               Attorney Client
SWITCH‐AX‐1123101 ‐ SWITCH‐AX‐1123106       3/12/2016 8:02   Parceel Descriptions & Maps.msg          Attorney Client
SWITCH‐AX‐1123107 ‐ SWITCH‐AX‐1123269       3/12/2016 8:02   doc.kml                                  Attorney Client
SWITCH‐AX‐1123270 ‐ SWITCH‐AX‐1123270       3/12/2016 8:02   image002.png                             Attorney Client
SWITCH‐AX‐1123271 ‐ SWITCH‐AX‐1123272       3/12/2016 8:06   no Title                                 Attorney Client
SWITCH‐AX‐1123273 ‐ SWITCH‐AX‐1123273       3/12/2016 8:06   image001.jpg                             Attorney Client
SWITCH‐AX‐1123274 ‐ SWITCH‐AX‐1123275       3/12/2016 8:06   no Title                                 Attorney Client
SWITCH‐AX‐1123276 ‐ SWITCH‐AX‐1123276       3/12/2016 8:06   image001.jpg                             Attorney Client
SWITCH‐AX‐1123277 ‐ SWITCH‐AX‐1123279       3/12/2016 8:10   no Title                                 Attorney Client
SWITCH‐AX‐1123280 ‐ SWITCH‐AX‐1123280       3/12/2016 8:10   015‐01.mxd                               Attorney Client
SWITCH‐AX‐1123281 ‐ SWITCH‐AX‐1123281       3/12/2016 8:10   021‐41.mxd                               Attorney Client
SWITCH‐AX‐1123282 ‐ SWITCH‐AX‐1123282       3/12/2016 8:10   Silver Springs to TRIC.KMZ               Attorney Client
SWITCH‐AX‐1123283 ‐ SWITCH‐AX‐1123283       3/12/2016 8:10   image002.png                             Attorney Client
SWITCH‐AX‐1123284 ‐ SWITCH‐AX‐1123284       3/12/2016 8:10   015‐09.mxd                               Attorney Client
SWITCH‐AX‐1123285 ‐ SWITCH‐AX‐1123447       3/12/2016 8:10   doc.kml                                  Attorney Client
SWITCH‐AX‐1123448 ‐ SWITCH‐AX‐1123448       3/12/2016 8:10   image001.jpg                             Attorney Client
SWITCH‐AX‐1123449 ‐ SWITCH‐AX‐1123449       3/12/2016 8:10   image003.jpg                             Attorney Client
SWITCH‐AX‐1123450 ‐ SWITCH‐AX‐1123450       3/12/2016 8:10   image001.jpg                             Attorney Client
SWITCH‐AX‐1123451 ‐ SWITCH‐AX‐1123451       3/12/2016 8:10   image004.png                             Attorney Client
SWITCH‐AX‐1123452 ‐ SWITCH‐AX‐1123452       3/12/2016 8:10   015‐01.mxd                               Attorney Client
SWITCH‐AX‐1123453 ‐ SWITCH‐AX‐1123453       3/12/2016 8:10   image001.jpg                             Attorney Client
SWITCH‐AX‐1123454 ‐ SWITCH‐AX‐1123455       3/12/2016 8:10   Cottonwood‐Ramsey_Legals.docx            Attorney Client




                                                                         EXHIBIT 10, PAGE 2106
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 354 of 829


Bates                                   Document Date         Document Title                                                                      Privilege
SWITCH‐AX‐1123456 ‐ SWITCH‐AX‐1123461        3/12/2016 8:10   Parceel Descriptions & Maps.msg                                                     Attorney Client
SWITCH‐AX‐1123462 ‐ SWITCH‐AX‐1123465        3/12/2016 8:34   no Title                                                                            Attorney Client
SWITCH‐AX‐1123466 ‐ SWITCH‐AX‐1123466        3/12/2016 8:34   image002.jpg                                                                        Attorney Client
SWITCH‐AX‐1123467 ‐ SWITCH‐AX‐1123467        3/12/2016 8:34   image001.png                                                                        Attorney Client
SWITCH‐AX‐1123468 ‐ SWITCH‐AX‐1123471        3/12/2016 8:34   no Title                                                                            Attorney Client
SWITCH‐AX‐1123472 ‐ SWITCH‐AX‐1123472        3/12/2016 8:34   image002.jpg                                                                        Attorney Client
SWITCH‐AX‐1123473 ‐ SWITCH‐AX‐1123473        3/12/2016 8:34   image001.png                                                                        Attorney Client
SWITCH‐AX‐1123474 ‐ SWITCH‐AX‐1123476        3/12/2016 8:37   no Title                                                                            Attorney Client
SWITCH‐AX‐1123477 ‐ SWITCH‐AX‐1123477        3/12/2016 8:37   image001.png                                                                        Attorney Client
SWITCH‐AX‐1123478 ‐ SWITCH‐AX‐1123478        3/12/2016 8:37   image002.jpg                                                                        Attorney Client
SWITCH‐AX‐1123479 ‐ SWITCH‐AX‐1123481        3/12/2016 8:37   no Title                                                                            Attorney Client
SWITCH‐AX‐1123482 ‐ SWITCH‐AX‐1123482        3/12/2016 8:37   image002.jpg                                                                        Attorney Client
SWITCH‐AX‐1123483 ‐ SWITCH‐AX‐1123483        3/12/2016 8:37   image001.png                                                                        Attorney Client
SWITCH‐AX‐1123484 ‐ SWITCH‐AX‐1123486        3/12/2016 9:01   no Title                                                                            Attorney Client
SWITCH‐AX‐1123487 ‐ SWITCH‐AX‐1123490        3/12/2016 9:04   no Title                                                                            Attorney Client
SWITCH‐AX‐1123491 ‐ SWITCH‐AX‐1123491        3/12/2016 9:04   image003.png                                                                        Attorney Client
SWITCH‐AX‐1123492 ‐ SWITCH‐AX‐1123495        3/12/2016 9:04   no Title                                                                            Attorney Client
SWITCH‐AX‐1123496 ‐ SWITCH‐AX‐1123496        3/12/2016 9:04   image003.png                                                                        Attorney Client
SWITCH‐AX‐1123497 ‐ SWITCH‐AX‐1123501       3/12/2016 10:15   no Title                                                                            Attorney Client
SWITCH‐AX‐1123502 ‐ SWITCH‐AX‐1123502       3/12/2016 10:15   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1123503 ‐ SWITCH‐AX‐1123503       3/12/2016 10:15   image003.png                                                                        Attorney Client
SWITCH‐AX‐1123504 ‐ SWITCH‐AX‐1123509       3/12/2016 16:27   no Title                                                                            Attorney Client
SWITCH‐AX‐1123510 ‐ SWITCH‐AX‐1123510       3/12/2016 16:27   image001.png                                                                        Attorney Client
SWITCH‐AX‐1123511 ‐ SWITCH‐AX‐1123511       3/12/2016 16:27   image002.png                                                                        Attorney Client
SWITCH‐AX‐1123512 ‐ SWITCH‐AX‐1123516       3/12/2016 16:41   no Title                                                                            Attorney Client
SWITCH‐AX‐1123517 ‐ SWITCH‐AX‐1123517       3/12/2016 16:41   image001.png                                                                        Attorney Client
SWITCH‐AX‐1123518 ‐ SWITCH‐AX‐1123521       3/13/2016 21:19   no Title                                                                            Attorney Client
SWITCH‐AX‐1123522 ‐ SWITCH‐AX‐1123524       3/13/2016 21:19   AT&T Contract Summary List 5‐15‐14.docx                                             Attorney Client
SWITCH‐AX‐1123525 ‐ SWITCH‐AX‐1123528       3/13/2016 21:19   AT&T MA Reference No 10439UA                                                        Attorney Client
SWITCH‐AX‐1123529 ‐ SWITCH‐AX‐1123533       3/13/2016 21:19   Scientific Games International Inc abn local v2 051214.doc                          Attorney Client
SWITCH‐AX‐1123534 ‐ SWITCH‐AX‐1123543       3/13/2016 21:19   AT&T Corp Master Agmt #104439 (SGI) 5‐04‐06.pdf                                     Attorney Client
SWITCH‐AX‐1123544 ‐ SWITCH‐AX‐1123560       3/13/2016 21:19   CUSTOMER Legal Name (ΓÇ£CustomerΓÇ¥)                                                Attorney Client
SWITCH‐AX‐1123561 ‐ SWITCH‐AX‐1123563       3/13/2016 21:19   Sprint Solutions Inc. MAF Affiliate Enrollment Form 10‐29‐07.pdf                    Attorney Client
SWITCH‐AX‐1123564 ‐ SWITCH‐AX‐1123590       3/13/2016 21:19   Verizon Select Services Inc. Agmt (TX) 1‐06‐06 (36 mo).pdf                          Attorney Client
SWITCH‐AX‐1123591 ‐ SWITCH‐AX‐1123591       3/13/2016 21:19   image001.png                                                                        Attorney Client
SWITCH‐AX‐1123592 ‐ SWITCH‐AX‐1123618       3/13/2016 21:19   MacAndrews & Forbes Holdings 0703‐0636 MSA.PDF                                      Attorney Client
SWITCH‐AX‐1123619 ‐ SWITCH‐AX‐1123619       3/13/2016 21:19   FW_ AT&T Contracts Part 2.msg                                                       Attorney Client
SWITCH‐AX‐1123620 ‐ SWITCH‐AX‐1123620       3/13/2016 21:19   THIS AMENDMENT NO                                                                   Attorney Client
SWITCH‐AX‐1123621 ‐ SWITCH‐AX‐1123621       3/13/2016 21:19   FW_ Verizon MCI.msg                                                                 Attorney Client
SWITCH‐AX‐1123622 ‐ SWITCH‐AX‐1123638       3/13/2016 21:19   Verizon Wireless API Agmt (DE) 10‐16‐13.PDF                                         Attorney Client
SWITCH‐AX‐1123639 ‐ SWITCH‐AX‐1123646       3/13/2016 21:19   RFP                                                                                 Attorney Client
SWITCH‐AX‐1123647 ‐ SWITCH‐AX‐1123647       3/13/2016 21:19   RE_ Scientific Games.msg                                                            Attorney Client
SWITCH‐AX‐1123648 ‐ SWITCH‐AX‐1123658       3/13/2016 21:19   MCI On‐Net Service Agmt Amend #2 (SGC) 9‐08‐04.pdf                                  Attorney Client
SWITCH‐AX‐1123659 ‐ SWITCH‐AX‐1123693       3/13/2016 21:19   Sprint Solutions Inc. MAF Master Svcs Agmt Amend 1 5‐18‐10 (2of3).pdf               Attorney Client
SWITCH‐AX‐1123694 ‐ SWITCH‐AX‐1123696       3/13/2016 21:19   This Confirmation of Service Order (ΓÇ£OrderΓÇ¥) between SBC Global Services, Inc   Attorney Client
SWITCH‐AX‐1123697 ‐ SWITCH‐AX‐1123697       3/13/2016 21:19   SG‐WMS AT&T Contracts 5‐15‐14.zip                                                   Attorney Client




                                                                           EXHIBIT 10, PAGE 2107
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 355 of 829


Bates                                   Document Date         Document Title                                                                           Privilege
SWITCH‐AX‐1123698 ‐ SWITCH‐AX‐1123699       3/13/2016 21:19   FW_ AT&T Contracts.msg                                                                   Attorney Client
SWITCH‐AX‐1123700 ‐ SWITCH‐AX‐1123704       3/13/2016 21:19   AT&T Corp Master Agrt #104439 (SGI) Sup & Superseding Terms & Conditions 7‐21‐2011.pdf   Attorney Client
SWITCH‐AX‐1123705 ‐ SWITCH‐AX‐1123705       3/13/2016 21:19   Sprint Agreements_SWITCH.ZIP                                                             Attorney Client
SWITCH‐AX‐1123706 ‐ SWITCH‐AX‐1123708       3/13/2016 21:19   MCI On‐Net Service Agmt Amend (SGC) 12‐23‐03.pdf                                         Attorney Client
SWITCH‐AX‐1123709 ‐ SWITCH‐AX‐1123718       3/13/2016 21:19   Verizon Business Network,Inc. Business Service Agmt 11‐30‐06 SGC (2of4).pdf              Attorney Client
SWITCH‐AX‐1123719 ‐ SWITCH‐AX‐1123720       3/13/2016 21:19   Scientific Games ‐ RFQ for Circuits ‐ Due 02‐12‐2015.msg                                 Attorney Client
SWITCH‐AX‐1123721 ‐ SWITCH‐AX‐1123750       3/13/2016 21:19   Verizon Telecommunications Svcs Agmt 12‐20‐05.pdf                                        Attorney Client
SWITCH‐AX‐1123751 ‐ SWITCH‐AX‐1123751       3/13/2016 21:19   Scientific Games International, Inc. Contracts.zip                                       Attorney Client
SWITCH‐AX‐1123752 ‐ SWITCH‐AX‐1123752       3/13/2016 21:19   AT&T Master Service Agreement.zip                                                        Attorney Client
SWITCH‐AX‐1123753 ‐ SWITCH‐AX‐1123761       3/13/2016 21:19   GA14‐0125‐02 AA Option1 5‐12‐14 includes new node.doc                                    Attorney Client
SWITCH‐AX‐1123762 ‐ SWITCH‐AX‐1123778       3/13/2016 21:19   AT&T Corp Digital Advantage Agmt (MacAndrews Forbes) Affiliate 3‐24‐10.pdf               Attorney Client
SWITCH‐AX‐1123779 ‐ SWITCH‐AX‐1123779       3/13/2016 21:19   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1123780 ‐ SWITCH‐AX‐1123780       3/13/2016 21:19   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1123781 ‐ SWITCH‐AX‐1123794       3/13/2016 21:19   MCI On‐Net Service Agmt (SGC) 6‐20‐02.pdf                                                Attorney Client
SWITCH‐AX‐1123795 ‐ SWITCH‐AX‐1123848       3/13/2016 21:19   Full page fax print                                                                      Attorney Client
SWITCH‐AX‐1123849 ‐ SWITCH‐AX‐1123849       3/13/2016 21:19   image003.png                                                                             Attorney Client
SWITCH‐AX‐1123850 ‐ SWITCH‐AX‐1123850       3/13/2016 21:19   AT&T Corp Mobile Enterprise App. Platform (MEAP) Term. Ltr 2‐15‐13.pdf                   Attorney Client
SWITCH‐AX‐1123851 ‐ SWITCH‐AX‐1123863       3/13/2016 21:19   AT&T Mobility Nat'l Accts Affiliate Participation Agmt Amend #2 (Loc‐Aid) 2‐26‐13.TIF    Attorney Client
SWITCH‐AX‐1123864 ‐ SWITCH‐AX‐1123864       3/13/2016 21:19   RE_ Scientific Games_Bally.msg                                                           Attorney Client
SWITCH‐AX‐1123865 ‐ SWITCH‐AX‐1123869       3/13/2016 21:19   MCI On‐Net Service Agmt Amend #3 (SGC) 3‐11‐05.pdf                                       Attorney Client
SWITCH‐AX‐1123870 ‐ SWITCH‐AX‐1123870       3/13/2016 21:19   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1123871 ‐ SWITCH‐AX‐1123886       3/13/2016 21:19   Sprint Solutions Inc. MAF Master Svcs Agmt Amend 1 5‐18‐10 (3of3).pdf                    Attorney Client
SWITCH‐AX‐1123887 ‐ SWITCH‐AX‐1123887       3/13/2016 21:19   RFQ ‐ SG Bid for Facility Circuits Due 02122015 Final.xlsx                               Attorney Client
SWITCH‐AX‐1123888 ‐ SWITCH‐AX‐1123891       3/13/2016 21:19   05‐13‐14 Scientific Games International Inc CTP PS 1‐1EQMVI0 v2a (4).doc                 Attorney Client
SWITCH‐AX‐1123892 ‐ SWITCH‐AX‐1123892       3/13/2016 21:19   no Title                                                                                 Attorney Client
SWITCH‐AX‐1123893 ‐ SWITCH‐AX‐1123909       3/13/2016 21:19   CUSTOMER Legal Name (ΓÇ£CustomerΓÇ¥)                                                     Attorney Client
SWITCH‐AX‐1123910 ‐ SWITCH‐AX‐1123910       3/13/2016 21:19   image001.png                                                                             Attorney Client
SWITCH‐AX‐1123911 ‐ SWITCH‐AX‐1123934       3/13/2016 21:19   AT&T Corp Mobile Enterprise App. Platform (MEAP) Svcs 7‐22‐11 (36 mos).TIF               Attorney Client
SWITCH‐AX‐1123935 ‐ SWITCH‐AX‐1123947       3/13/2016 21:19   Sprint Solutions Inc. Custom Service Agmt (SGI) 11‐24‐04.pdf                             Attorney Client
SWITCH‐AX‐1123948 ‐ SWITCH‐AX‐1123960       3/13/2016 21:19   Verizon Business Network,Inc. Business Service Agmt 11‐30‐06 SGC (3of4).pdf              Attorney Client
SWITCH‐AX‐1123961 ‐ SWITCH‐AX‐1123984       3/13/2016 21:19   AT&T Corp Master Agreement #104439 (SGI) Pricing Schedule 7‐22‐11.pdf                    Attorney Client
SWITCH‐AX‐1123985 ‐ SWITCH‐AX‐1124023       3/13/2016 21:19   Sprint Solutions Inc. Custom Service Agmt (SGI) 1‐19‐07.pdf                              Attorney Client
SWITCH‐AX‐1124024 ‐ SWITCH‐AX‐1124059       3/13/2016 21:19   SciGames NetAgg Pricing Schedule 5 5 14 v4.docx                                          Attorney Client
SWITCH‐AX‐1124060 ‐ SWITCH‐AX‐1124068       3/13/2016 21:19   Scientific Games International Inc abn v6 051214.doc                                     Attorney Client
SWITCH‐AX‐1124069 ‐ SWITCH‐AX‐1124077       3/13/2016 21:19   COMMON Pricing Addendum                                                                  Attorney Client
SWITCH‐AX‐1124078 ‐ SWITCH‐AX‐1124078       3/13/2016 21:19   Scientific Games_Bally.msg                                                               Attorney Client
SWITCH‐AX‐1124079 ‐ SWITCH‐AX‐1124092       3/13/2016 21:19   AT&T Corp Master Agmt #104439 (Autotote) 4‐03‐01.pdf                                     Attorney Client
SWITCH‐AX‐1124093 ‐ SWITCH‐AX‐1124093       3/13/2016 21:19   Verizon MCI.zip                                                                          Attorney Client
SWITCH‐AX‐1124094 ‐ SWITCH‐AX‐1124094       3/13/2016 21:19   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1124095 ‐ SWITCH‐AX‐1124112       3/13/2016 21:19   Microsoft Word ‐ BSG1303‐0410 8th Amendment ‐ Legal Aproved.docx                         Attorney Client
SWITCH‐AX‐1124113 ‐ SWITCH‐AX‐1124151       3/13/2016 21:19   Sprint Solutions Inc. Custom Service Agmt (SGI) 2‐19‐07.pdf                              Attorney Client
SWITCH‐AX‐1124152 ‐ SWITCH‐AX‐1124152       3/13/2016 21:19   Sci Games and WMS Savings Analysis CC Revised 5‐1‐14 (2).xlsx                            Attorney Client
SWITCH‐AX‐1124153 ‐ SWITCH‐AX‐1124161       3/13/2016 21:19   SCI GAMES BLC CT Lines 5‐15‐14.doc                                                       Attorney Client
SWITCH‐AX‐1124162 ‐ SWITCH‐AX‐1124183       3/13/2016 21:19   NETSPAN SERVICES AGREEMENT                                                               Attorney Client
SWITCH‐AX‐1124184 ‐ SWITCH‐AX‐1124185       3/13/2016 21:19   Sprint Solutions Inc. MAF Master Svcs Agmt Amend 2 4‐13‐11.pdf                           Attorney Client
SWITCH‐AX‐1124186 ‐ SWITCH‐AX‐1124199       3/13/2016 21:19   Verizon Business Network,Inc. Business Service Agmt 11‐30‐06 SGC (4of4).pdf              Attorney Client




                                                                          EXHIBIT 10, PAGE 2108
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 356 of 829


Bates                                   Document Date         Document Title                                                                                    Privilege
SWITCH‐AX‐1124200 ‐ SWITCH‐AX‐1124201       3/13/2016 21:19   RE_ Scientific Games.msg                                                                          Attorney Client
SWITCH‐AX‐1124202 ‐ SWITCH‐AX‐1124218       3/13/2016 21:19   Verizon Business Network,Inc. Business Service Agmt 11‐30‐06 SGC (1of4).pdf                       Attorney Client
SWITCH‐AX‐1124219 ‐ SWITCH‐AX‐1124224       3/13/2016 21:19   RE_ Circuit Pricing.msg                                                                           Attorney Client
SWITCH‐AX‐1124225 ‐ SWITCH‐AX‐1124237       3/13/2016 21:19   Sprint Solutions Inc. Custom Service Agmt (SGI) 10‐04‐05.pdf                                      Attorney Client
SWITCH‐AX‐1124238 ‐ SWITCH‐AX‐1124256       3/13/2016 21:19   Sprint Solutions Inc. MAF Master Svcs Agmt Amend 1 5‐18‐10 (1of3).pdf                             Attorney Client
SWITCH‐AX‐1124257 ‐ SWITCH‐AX‐1124284        3/14/2016 9:30   c6fd8ed3‐79f0‐4f03‐a36c‐f47432e20e06.msg                                                          Attorney Client
SWITCH‐AX‐1124285 ‐ SWITCH‐AX‐1124285        3/14/2016 9:30   image003.png                                                                                      Attorney Client
SWITCH‐AX‐1124286 ‐ SWITCH‐AX‐1124292        3/14/2016 9:30   BPP‐031116‐130 Tech Deals Factory, Inc..pdf                                                       Attorney Client
SWITCH‐AX‐1124293 ‐ SWITCH‐AX‐1124293        3/14/2016 9:30   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1124294 ‐ SWITCH‐AX‐1124294        3/14/2016 9:33   no Title                                                                                          Attorney Client
SWITCH‐AX‐1124295 ‐ SWITCH‐AX‐1124295        3/14/2016 9:33   image001.png                                                                                      Attorney Client
SWITCH‐AX‐1124296 ‐ SWITCH‐AX‐1124301        3/14/2016 9:33   Conduit Use Agreement ‐ CCC Switch V8 03‐11‐16 (3) (002).docx                                     Attorney Client
SWITCH‐AX‐1124302 ‐ SWITCH‐AX‐1124304       3/14/2016 10:21   no Title                                                                                          Attorney Client
SWITCH‐AX‐1124305 ‐ SWITCH‐AX‐1124310       3/14/2016 10:21   Redline Conduit Use Agreement ‐ CCC Switch V7 to V8 03‐14‐16 Switch.docx                          Attorney Client
SWITCH‐AX‐1124311 ‐ SWITCH‐AX‐1124311       3/14/2016 10:21   image002.png                                                                                      Attorney Client
SWITCH‐AX‐1124312 ‐ SWITCH‐AX‐1124313       3/14/2016 10:31   no Title                                                                                          Attorney Client
SWITCH‐AX‐1124314 ‐ SWITCH‐AX‐1124333       3/14/2016 10:31   Switch_MSA_Draft 012216.doc                                                                       Attorney Client
SWITCH‐AX‐1124334 ‐ SWITCH‐AX‐1124334       3/14/2016 10:31   ATT00001.htm                                                                                      Attorney Client
SWITCH‐AX‐1124335 ‐ SWITCH‐AX‐1124335       3/14/2016 10:32   no Title                                                                                          Attorney Client
SWITCH‐AX‐1124336 ‐ SWITCH‐AX‐1124336       3/14/2016 10:32   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1124337 ‐ SWITCH‐AX‐1124340       3/14/2016 12:23   no Title                                                                                          Attorney Client
SWITCH‐AX‐1124341 ‐ SWITCH‐AX‐1124346       3/14/2016 12:23   Redline Conduit Use Agreement ‐ CCC Switch V7 to V8 03‐14‐16 Switch2.docx                         Attorney Client
SWITCH‐AX‐1124347 ‐ SWITCH‐AX‐1124347       3/14/2016 12:23   image002.png                                                                                      Attorney Client
SWITCH‐AX‐1124348 ‐ SWITCH‐AX‐1124348       3/14/2016 13:55   5919a2de‐388d‐498e‐a727‐c30cf18e47ca.msg                                                          Attorney Client
SWITCH‐AX‐1124349 ‐ SWITCH‐AX‐1124358       3/14/2016 13:55   Redline CFA Desert Radiology Switch v1 to v2 20160311 Switch.pdf                                  Attorney Client
SWITCH‐AX‐1124359 ‐ SWITCH‐AX‐1124359       3/14/2016 13:55   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1124360 ‐ SWITCH‐AX‐1124368       3/14/2016 13:55   CFA Desert Radiology Switch v2 20160311 Switch.pdf                                                Attorney Client
SWITCH‐AX‐1124369 ‐ SWITCH‐AX‐1124369       3/14/2016 13:56   no Title                                                                                          Attorney Client
SWITCH‐AX‐1124370 ‐ SWITCH‐AX‐1124379       3/14/2016 13:56   Redline CFA Avago Switch V3 to V4 03‐04‐2016 Switch SC.docx                                       Attorney Client
SWITCH‐AX‐1124380 ‐ SWITCH‐AX‐1124380       3/14/2016 13:58   no Title                                                                                          Attorney Client
SWITCH‐AX‐1124381 ‐ SWITCH‐AX‐1124390       3/14/2016 13:58   Redline CFA Avago Switch V3 to V4 03‐04‐2016 Switch SC.docx                                       Attorney Client
SWITCH‐AX‐1124391 ‐ SWITCH‐AX‐1124400       3/14/2016 13:58   Redline CFA Avago Switch V1 ORIGINAL to V4 LAST DRAFT 03‐04‐2016 Switch SC.docx                   Attorney Client
SWITCH‐AX‐1124401 ‐ SWITCH‐AX‐1124402       3/14/2016 13:59   no Title                                                                                          Attorney Client
SWITCH‐AX‐1124403 ‐ SWITCH‐AX‐1124403       3/14/2016 13:59   image002.png                                                                                      Attorney Client
SWITCH‐AX‐1124404 ‐ SWITCH‐AX‐1124412       3/14/2016 13:59   CFA Desert Radiology Switch v2 20160311 Switch.pdf                                                Attorney Client
SWITCH‐AX‐1124413 ‐ SWITCH‐AX‐1124413       3/14/2016 13:59   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1124414 ‐ SWITCH‐AX‐1124423       3/14/2016 13:59   Redline CFA Desert Radiology Switch v1 to v2 20160311 Switch.pdf                                  Attorney Client
SWITCH‐AX‐1124424 ‐ SWITCH‐AX‐1124425       3/14/2016 14:19   no Title                                                                                          Attorney Client
SWITCH‐AX‐1124426 ‐ SWITCH‐AX‐1124446       3/14/2016 14:19   Supply Agreement ‐ Supernap Italia and Nortek Air Solutions (original) compared with Supply AgreemAttorney Client
SWITCH‐AX‐1124447 ‐ SWITCH‐AX‐1124467       3/14/2016 14:19   Supply Agreement ‐ Supernap Italia and Nortek Air Solutions (original) compared with Supply AgreemAttorney Client
SWITCH‐AX‐1124468 ‐ SWITCH‐AX‐1124468       3/14/2016 14:29   no Title                                                                                          Attorney Client
SWITCH‐AX‐1124469 ‐ SWITCH‐AX‐1124505       3/14/2016 14:29   TMExpenseReport‐3.14.16.pdf                                                                       Attorney Client
SWITCH‐AX‐1124506 ‐ SWITCH‐AX‐1124509       3/14/2016 14:46   no Title                                                                                          Attorney Client
SWITCH‐AX‐1124510 ‐ SWITCH‐AX‐1124510       3/14/2016 14:46   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1124511 ‐ SWITCH‐AX‐1124512       3/14/2016 14:46   contract250434.pdf                                                                                Attorney Client
SWITCH‐AX‐1124513 ‐ SWITCH‐AX‐1124514       3/14/2016 14:46   O369‐07‐002‐C.pdf                                                                                 Attorney Client




                                                                           EXHIBIT 10, PAGE 2109
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 357 of 829


Bates                                   Document Date         Document Title                                                                           Privilege
SWITCH‐AX‐1124515 ‐ SWITCH‐AX‐1124515       3/14/2016 14:46   image004.jpg                                                                             Attorney Client
SWITCH‐AX‐1124516 ‐ SWITCH‐AX‐1124516       3/14/2016 14:46   Order Inn ‐ SO ‐ 36 mo renewal.xlsx                                                      Attorney Client
SWITCH‐AX‐1124517 ‐ SWITCH‐AX‐1124517       3/14/2016 14:46   image003.png                                                                             Attorney Client
SWITCH‐AX‐1124518 ‐ SWITCH‐AX‐1124520       3/14/2016 14:46   C011‐041714‐068‐SO (40Mbps Transport to Order Inn ‐ 4330 S Valley View, Las Vegas).pdf   Attorney Client
SWITCH‐AX‐1124521 ‐ SWITCH‐AX‐1124524       3/14/2016 14:46   57fb3172‐6381‐4603‐a48e‐780a276847f3.msg                                                 Attorney Client
SWITCH‐AX‐1124525 ‐ SWITCH‐AX‐1124525       3/14/2016 14:46   image004.jpg                                                                             Attorney Client
SWITCH‐AX‐1124526 ‐ SWITCH‐AX‐1124528       3/14/2016 14:46   C011‐041714‐068‐SO (40Mbps Transport to Order Inn ‐ 4330 S Valley View, Las Vegas).pdf   Attorney Client
SWITCH‐AX‐1124529 ‐ SWITCH‐AX‐1124530       3/14/2016 14:46   contract250434.pdf                                                                       Attorney Client
SWITCH‐AX‐1124531 ‐ SWITCH‐AX‐1124531       3/14/2016 14:46   image003.png                                                                             Attorney Client
SWITCH‐AX‐1124532 ‐ SWITCH‐AX‐1124532       3/14/2016 14:46   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1124533 ‐ SWITCH‐AX‐1124534       3/14/2016 14:46   O369‐07‐002‐C.pdf                                                                        Attorney Client
SWITCH‐AX‐1124535 ‐ SWITCH‐AX‐1124535       3/14/2016 14:46   Order Inn ‐ SO ‐ 36 mo renewal.xlsx                                                      Attorney Client
SWITCH‐AX‐1124536 ‐ SWITCH‐AX‐1124538       3/14/2016 15:14   aa010cb9‐6a9a‐4c91‐bb48‐550dd83378a1.msg                                                 Attorney Client
SWITCH‐AX‐1124539 ‐ SWITCH‐AX‐1124539       3/14/2016 15:14   Collection Report 160314.xls                                                             Attorney Client
SWITCH‐AX‐1124540 ‐ SWITCH‐AX‐1124542       3/14/2016 16:00   no Title                                                                                 Attorney Client
SWITCH‐AX‐1124543 ‐ SWITCH‐AX‐1124548       3/14/2016 16:10   no Title                                                                                 Attorney Client
SWITCH‐AX‐1124549 ‐ SWITCH‐AX‐1124549       3/14/2016 16:10   image003.png                                                                             Attorney Client
SWITCH‐AX‐1124550 ‐ SWITCH‐AX‐1124550       3/14/2016 16:10   image004.png                                                                             Attorney Client
SWITCH‐AX‐1124551 ‐ SWITCH‐AX‐1124551       3/14/2016 16:10   image009.jpg                                                                             Attorney Client
SWITCH‐AX‐1124552 ‐ SWITCH‐AX‐1124552       3/14/2016 16:10   image006.jpg                                                                             Attorney Client
SWITCH‐AX‐1124553 ‐ SWITCH‐AX‐1124553       3/14/2016 16:10   second‐clip‐sd.mp4                                                                       Attorney Client
SWITCH‐AX‐1124554 ‐ SWITCH‐AX‐1124554       3/14/2016 16:10   image005.png                                                                             Attorney Client
SWITCH‐AX‐1124555 ‐ SWITCH‐AX‐1124556       3/14/2016 16:10   DC_NV_LoneMountain_1015.pdf                                                              Attorney Client
SWITCH‐AX‐1124557 ‐ SWITCH‐AX‐1124557       3/14/2016 16:10   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1124558 ‐ SWITCH‐AX‐1124558       3/14/2016 16:10   first‐clip‐sd.mp4                                                                        Attorney Client
SWITCH‐AX‐1124559 ‐ SWITCH‐AX‐1124564       3/14/2016 16:10   no Title                                                                                 Attorney Client
SWITCH‐AX‐1124565 ‐ SWITCH‐AX‐1124566       3/14/2016 16:10   DC_NV_LoneMountain_1015.pdf                                                              Attorney Client
SWITCH‐AX‐1124567 ‐ SWITCH‐AX‐1124567       3/14/2016 16:10   image003.png                                                                             Attorney Client
SWITCH‐AX‐1124568 ‐ SWITCH‐AX‐1124568       3/14/2016 16:10   image006.jpg                                                                             Attorney Client
SWITCH‐AX‐1124569 ‐ SWITCH‐AX‐1124569       3/14/2016 16:10   image004.png                                                                             Attorney Client
SWITCH‐AX‐1124570 ‐ SWITCH‐AX‐1124570       3/14/2016 16:10   second‐clip‐sd.mp4                                                                       Attorney Client
SWITCH‐AX‐1124571 ‐ SWITCH‐AX‐1124571       3/14/2016 16:10   first‐clip‐sd.mp4                                                                        Attorney Client
SWITCH‐AX‐1124572 ‐ SWITCH‐AX‐1124572       3/14/2016 16:10   image009.jpg                                                                             Attorney Client
SWITCH‐AX‐1124573 ‐ SWITCH‐AX‐1124573       3/14/2016 16:10   image005.png                                                                             Attorney Client
SWITCH‐AX‐1124574 ‐ SWITCH‐AX‐1124574       3/14/2016 16:10   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1124575 ‐ SWITCH‐AX‐1124575       3/14/2016 16:25   no Title                                                                                 Attorney Client
SWITCH‐AX‐1124576 ‐ SWITCH‐AX‐1124585       3/14/2016 16:25   Microsoft Outlook ‐ Memo Style                                                           Attorney Client
SWITCH‐AX‐1124586 ‐ SWITCH‐AX‐1124586       3/14/2016 16:25   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1124587 ‐ SWITCH‐AX‐1124587       3/14/2016 16:25   C488‐07‐027‐E.pdf                                                                        Attorney Client
SWITCH‐AX‐1124588 ‐ SWITCH‐AX‐1124588       3/14/2016 16:40   Jan 2016 Budget vs Actual Template‐SCS Data Export.xlsx                                  Attorney Client
SWITCH‐AX‐1124589 ‐ SWITCH‐AX‐1124589       3/14/2016 17:00   no Title                                                                                 Attorney Client
SWITCH‐AX‐1124590 ‐ SWITCH‐AX‐1124590       3/14/2016 17:00   image003.png                                                                             Attorney Client
SWITCH‐AX‐1124591 ‐ SWITCH‐AX‐1124591       3/14/2016 17:00   image001.png                                                                             Attorney Client
SWITCH‐AX‐1124592 ‐ SWITCH‐AX‐1124592       3/14/2016 17:01   no Title                                                                                 Attorney Client
SWITCH‐AX‐1124593 ‐ SWITCH‐AX‐1124593       3/14/2016 17:01   image002.png                                                                             Attorney Client
SWITCH‐AX‐1124594 ‐ SWITCH‐AX‐1124595       3/14/2016 17:35   no Title                                                                                 Attorney Client




                                                                          EXHIBIT 10, PAGE 2110
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 358 of 829


Bates                                   Document Date         Document Title                                                                          Privilege
SWITCH‐AX‐1124596 ‐ SWITCH‐AX‐1124596       3/14/2016 17:35   image002.png                                                                            Attorney Client
SWITCH‐AX‐1124597 ‐ SWITCH‐AX‐1124598       3/14/2016 19:07   no Title                                                                                Attorney Client
SWITCH‐AX‐1124599 ‐ SWITCH‐AX‐1124618       3/14/2016 19:07   Switch_MSA_Draft 012216.doc                                                             Attorney Client
SWITCH‐AX‐1124619 ‐ SWITCH‐AX‐1124619       3/14/2016 19:07   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1124620 ‐ SWITCH‐AX‐1124621       3/14/2016 19:07   no Title                                                                                Attorney Client
SWITCH‐AX‐1124622 ‐ SWITCH‐AX‐1124622       3/14/2016 19:07   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1124623 ‐ SWITCH‐AX‐1124642       3/14/2016 19:07   Switch_MSA_Draft 012216.doc                                                             Attorney Client
SWITCH‐AX‐1124643 ‐ SWITCH‐AX‐1124643       3/14/2016 19:09   e7abc3fb‐1447‐4644‐b952‐e90a787af175.msg                                                Attorney Client
SWITCH‐AX‐1124644 ‐ SWITCH‐AX‐1124653       3/14/2016 19:09   CFA‐Westfield‐Switch‐V4‐20160314‐ Clean.pdf                                             Attorney Client
SWITCH‐AX‐1124654 ‐ SWITCH‐AX‐1124664       3/14/2016 19:09   CFA‐Westfield‐Switch‐V4‐20160314‐Redline.pdf                                            Attorney Client
SWITCH‐AX‐1124665 ‐ SWITCH‐AX‐1124665       3/14/2016 19:09   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1124666 ‐ SWITCH‐AX‐1124667       3/14/2016 19:46   no Title                                                                                Attorney Client
SWITCH‐AX‐1124668 ‐ SWITCH‐AX‐1124668       3/14/2016 19:46   14‐9‐SU‐esig‐Thomas‐Morton‐President[3].png                                             Attorney Client
SWITCH‐AX‐1124669 ‐ SWITCH‐AX‐1124671       3/14/2016 19:47   no Title                                                                                Attorney Client
SWITCH‐AX‐1124672 ‐ SWITCH‐AX‐1124672       3/14/2016 19:47   14‐9‐SU‐esig‐Thomas‐Morton‐President[3].png                                             Attorney Client
SWITCH‐AX‐1124673 ‐ SWITCH‐AX‐1124675       3/14/2016 19:47   no Title                                                                                Attorney Client
SWITCH‐AX‐1124676 ‐ SWITCH‐AX‐1124676       3/14/2016 19:47   14‐9‐SU‐esig‐Thomas‐Morton‐President[3].png                                             Attorney Client
SWITCH‐AX‐1124677 ‐ SWITCH‐AX‐1124679       3/14/2016 22:03   no Title                                                                                Attorney Client
SWITCH‐AX‐1124680 ‐ SWITCH‐AX‐1124690       3/14/2016 22:03   F335, Commercial Item Status                                                            Attorney Client
SWITCH‐AX‐1124691 ‐ SWITCH‐AX‐1124692       3/14/2016 22:03   RF365, Combating Trafficking in Persons Supplier Certification                          Attorney Client
SWITCH‐AX‐1124693 ‐ SWITCH‐AX‐1124697       3/14/2016 22:03   S520                                                                                    Attorney Client
SWITCH‐AX‐1124698 ‐ SWITCH‐AX‐1124707       3/14/2016 22:03   CFA LM Switch V5 1‐18‐16 Switch.docx                                                    Attorney Client
SWITCH‐AX‐1124708 ‐ SWITCH‐AX‐1124713       3/14/2016 22:03   RF540, Cost Accounting Standards Notices and Certification for $650,000 Applicability   Attorney Client
SWITCH‐AX‐1124714 ‐ SWITCH‐AX‐1124723       3/14/2016 22:03   SO ‐ Lockheed Martin (20 racks) 2‐23‐16 +Exhibit.pdf                                    Attorney Client
SWITCH‐AX‐1124724 ‐ SWITCH‐AX‐1124728       3/14/2016 22:45   no Title                                                                                Attorney Client
SWITCH‐AX‐1124729 ‐ SWITCH‐AX‐1124731       3/14/2016 23:23   no Title                                                                                Attorney Client
SWITCH‐AX‐1124732 ‐ SWITCH‐AX‐1124733        3/15/2016 7:19   no Title                                                                                Attorney Client
SWITCH‐AX‐1124734 ‐ SWITCH‐AX‐1124737        3/15/2016 7:19   Carrier_Hotel_Agreement_SuperNap.docx                                                   Attorney Client
SWITCH‐AX‐1124738 ‐ SWITCH‐AX‐1124738        3/15/2016 7:19   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1124739 ‐ SWITCH‐AX‐1124740        3/15/2016 7:19   no Title                                                                                Attorney Client
SWITCH‐AX‐1124741 ‐ SWITCH‐AX‐1124744        3/15/2016 7:19   Carrier_Hotel_Agreement_SuperNap.docx                                                   Attorney Client
SWITCH‐AX‐1124745 ‐ SWITCH‐AX‐1124745        3/15/2016 7:19   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1124746 ‐ SWITCH‐AX‐1124747        3/15/2016 8:07   no Title                                                                                Attorney Client
SWITCH‐AX‐1124748 ‐ SWITCH‐AX‐1124748        3/15/2016 8:07   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1124749 ‐ SWITCH‐AX‐1124749        3/15/2016 8:07   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1124750 ‐ SWITCH‐AX‐1124750        3/15/2016 9:19   no Title                                                                                Attorney Client
SWITCH‐AX‐1124751 ‐ SWITCH‐AX‐1124756        3/15/2016 9:19   Redline Conduit Use Agreement ‐ CCC Switch V7 to V8 03‐14‐16 Switch2.docx               Attorney Client
SWITCH‐AX‐1124757 ‐ SWITCH‐AX‐1124757        3/15/2016 9:20   no Title                                                                                Attorney Client
SWITCH‐AX‐1124758 ‐ SWITCH‐AX‐1124776        3/15/2016 9:20   PowerPoint Presentation                                                                 Attorney Client
SWITCH‐AX‐1124777 ‐ SWITCH‐AX‐1124777        3/15/2016 9:36   no Title                                                                                Attorney Client
SWITCH‐AX‐1124778 ‐ SWITCH‐AX‐1124783        3/15/2016 9:36   Redline Conduit Use Agreement ‐ CCC Switch V7 to V8 03‐14‐16 Switch2.docx               Attorney Client
SWITCH‐AX‐1124784 ‐ SWITCH‐AX‐1124784       3/15/2016 10:04   no Title                                                                                Attorney Client
SWITCH‐AX‐1124785 ‐ SWITCH‐AX‐1124785       3/15/2016 10:04   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1124786 ‐ SWITCH‐AX‐1124792       3/15/2016 10:04   Arbitration Agreement V4b 03‐03‐16.docx                                                 Attorney Client
SWITCH‐AX‐1124793 ‐ SWITCH‐AX‐1124793       3/15/2016 11:12   Jan 2016 Budget vs Actual‐New Format_Test.xlsx                                          Attorney Client
SWITCH‐AX‐1124794 ‐ SWITCH‐AX‐1124795       3/15/2016 11:46   77f9373c‐7938‐4488‐bc48‐25018474e509.msg                                                Attorney Client




                                                                           EXHIBIT 10, PAGE 2111
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 359 of 829


Bates                                   Document Date         Document Title                                                               Privilege
SWITCH‐AX‐1124796 ‐ SWITCH‐AX‐1124808       3/15/2016 11:46   Switch CFA‐Westfield‐Switch‐V5‐20160315‐ Clean with Westfield Changes.docx   Attorney Client
SWITCH‐AX‐1124809 ‐ SWITCH‐AX‐1124809       3/15/2016 11:46   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1124810 ‐ SWITCH‐AX‐1124812       3/15/2016 11:53   no Title                                                                     Attorney Client
SWITCH‐AX‐1124813 ‐ SWITCH‐AX‐1124813       3/15/2016 11:53   14‐9‐SU‐esig‐Thomas‐Morton‐President[3].png                                  Attorney Client
SWITCH‐AX‐1124814 ‐ SWITCH‐AX‐1124815       3/15/2016 12:37   no Title                                                                     Attorney Client
SWITCH‐AX‐1124816 ‐ SWITCH‐AX‐1124817       3/15/2016 12:37   Master NDA ‐ Mutual.pdf                                                      Attorney Client
SWITCH‐AX‐1124818 ‐ SWITCH‐AX‐1124818       3/15/2016 12:37   UNILATERAL NONDISCLOSURE AGREEMENT                                           Attorney Client
SWITCH‐AX‐1124819 ‐ SWITCH‐AX‐1124850       3/15/2016 12:37   Sparrow Health ‐ Switch Overview.pdf                                         Attorney Client
SWITCH‐AX‐1124851 ‐ SWITCH‐AX‐1124858       3/15/2016 12:37   Colocation Facilities Agreement 04‐29‐2015 (fillable form).pdf               Attorney Client
SWITCH‐AX‐1124859 ‐ SWITCH‐AX‐1124860       3/15/2016 12:37   Lessor Colo Waiver Form 01‐20‐16.pdf                                         Attorney Client
SWITCH‐AX‐1124861 ‐ SWITCH‐AX‐1124868       3/15/2016 12:37   SUPERNAP | Acceptable Use Policy                                             Attorney Client
SWITCH‐AX‐1124869 ‐ SWITCH‐AX‐1124869       3/15/2016 12:37   image001.png                                                                 Attorney Client
SWITCH‐AX‐1124870 ‐ SWITCH‐AX‐1124870       3/15/2016 12:37   Sparrow Health ‐ Data Center Services Appendix A_Response ‐ Switch.xls       Attorney Client
SWITCH‐AX‐1124871 ‐ SWITCH‐AX‐1124871       3/15/2016 12:37   NDA Audit Reports V4 10‐19‐15 ( pdf fillable).pdf                            Attorney Client
SWITCH‐AX‐1124872 ‐ SWITCH‐AX‐1124874       3/15/2016 12:37   2016 Cross Connect Request Form.pdf                                          Attorney Client
SWITCH‐AX‐1124875 ‐ SWITCH‐AX‐1124876       3/15/2016 12:38   no Title                                                                     Attorney Client
SWITCH‐AX‐1124877 ‐ SWITCH‐AX‐1124878       3/15/2016 12:38   Master NDA ‐ Mutual.pdf                                                      Attorney Client
SWITCH‐AX‐1124879 ‐ SWITCH‐AX‐1124879       3/15/2016 12:38   NDA Audit Reports V4 10‐19‐15 ( pdf fillable).pdf                            Attorney Client
SWITCH‐AX‐1124880 ‐ SWITCH‐AX‐1124887       3/15/2016 12:38   Colocation Facilities Agreement 04‐29‐2015 (fillable form).pdf               Attorney Client
SWITCH‐AX‐1124888 ‐ SWITCH‐AX‐1124889       3/15/2016 12:38   Lessor Colo Waiver Form 01‐20‐16.pdf                                         Attorney Client
SWITCH‐AX‐1124890 ‐ SWITCH‐AX‐1124921       3/15/2016 12:38   Sparrow Health ‐ Switch Overview.pdf                                         Attorney Client
SWITCH‐AX‐1124922 ‐ SWITCH‐AX‐1124929       3/15/2016 12:38   SUPERNAP | Acceptable Use Policy                                             Attorney Client
SWITCH‐AX‐1124930 ‐ SWITCH‐AX‐1124932       3/15/2016 12:38   2016 Cross Connect Request Form.pdf                                          Attorney Client
SWITCH‐AX‐1124933 ‐ SWITCH‐AX‐1124933       3/15/2016 12:38   UNILATERAL NONDISCLOSURE AGREEMENT                                           Attorney Client
SWITCH‐AX‐1124934 ‐ SWITCH‐AX‐1124934       3/15/2016 12:38   Sparrow Health ‐ Data Center Services Appendix A_Response ‐ Switch.xls       Attorney Client
SWITCH‐AX‐1124935 ‐ SWITCH‐AX‐1124936       3/15/2016 14:46   no Title                                                                     Attorney Client
SWITCH‐AX‐1124937 ‐ SWITCH‐AX‐1124937       3/15/2016 14:46   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1124938 ‐ SWITCH‐AX‐1124938       3/15/2016 14:46   ATT00002.htm                                                                 Attorney Client
SWITCH‐AX‐1124939 ‐ SWITCH‐AX‐1124951       3/15/2016 14:46   Switch CFA‐Westfield‐Switch‐V5‐20160315‐ Clean with Westfield Changes.docx   Attorney Client
SWITCH‐AX‐1124952 ‐ SWITCH‐AX‐1124952       3/15/2016 14:46   ATT00001.htm                                                                 Attorney Client
SWITCH‐AX‐1124953 ‐ SWITCH‐AX‐1124954       3/15/2016 16:29   no Title                                                                     Attorney Client
SWITCH‐AX‐1124955 ‐ SWITCH‐AX‐1124955       3/15/2016 16:29   Conduit Use Agreement ‐ CCC Switch V9 03‐15‐16 Switch.docx                   Attorney Client
SWITCH‐AX‐1124956 ‐ SWITCH‐AX‐1124963       3/15/2016 16:29   Redline Conduit Use Agreement ‐ CCC Switch V8 to V9 03‐15‐16 Switch.docx     Attorney Client
SWITCH‐AX‐1124964 ‐ SWITCH‐AX‐1124965       3/15/2016 16:30   no Title                                                                     Attorney Client
SWITCH‐AX‐1124966 ‐ SWITCH‐AX‐1124973       3/15/2016 16:30   Conduit Use Agreement ‐ CCC Switch V9 03‐15‐16 Switch.docx                   Attorney Client
SWITCH‐AX‐1124974 ‐ SWITCH‐AX‐1124981       3/15/2016 16:30   Redline Conduit Use Agreement ‐ CCC Switch V8 to V9 03‐15‐16 Switch.docx     Attorney Client
SWITCH‐AX‐1124982 ‐ SWITCH‐AX‐1124983       3/15/2016 16:38   no Title                                                                     Attorney Client
SWITCH‐AX‐1124984 ‐ SWITCH‐AX‐1124991       3/15/2016 16:38   A647‐07‐001‐M.pdf                                                            Attorney Client
SWITCH‐AX‐1124992 ‐ SWITCH‐AX‐1124992       3/15/2016 16:38   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1124993 ‐ SWITCH‐AX‐1124994       3/15/2016 16:38   RE_ A647_ Invoice from SWITCH.msg                                            Attorney Client
SWITCH‐AX‐1124995 ‐ SWITCH‐AX‐1124996       3/15/2016 16:38   a196734b‐c8d3‐443c‐be90‐58d180a88cd0.msg                                     Attorney Client
SWITCH‐AX‐1124997 ‐ SWITCH‐AX‐1124998       3/15/2016 16:38   RE_ A647_ Invoice from SWITCH.msg                                            Attorney Client
SWITCH‐AX‐1124999 ‐ SWITCH‐AX‐1124999       3/15/2016 16:38   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1125000 ‐ SWITCH‐AX‐1125007       3/15/2016 16:38   A647‐07‐001‐M.pdf                                                            Attorney Client
SWITCH‐AX‐1125008 ‐ SWITCH‐AX‐1125009       3/15/2016 16:47   no Title                                                                     Attorney Client
SWITCH‐AX‐1125010 ‐ SWITCH‐AX‐1125018       3/15/2016 16:47   Utilities Adequate Assurance Interim Order 031116.pdf                        Attorney Client




                                                                          EXHIBIT 10, PAGE 2112
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 360 of 829


Bates                                   Document Date         Document Title                                                  Privilege
SWITCH‐AX‐1125019 ‐ SWITCH‐AX‐1125059       3/15/2016 16:47   Utilities Adequate Assurance Motion Doc 7 030916.pdf            Attorney Client
SWITCH‐AX‐1125060 ‐ SWITCH‐AX‐1125062       3/15/2016 18:13   no Title                                                        Attorney Client
SWITCH‐AX‐1125063 ‐ SWITCH‐AX‐1125063       3/15/2016 18:13   Collection Report 160315.xls                                    Attorney Client
SWITCH‐AX‐1125064 ‐ SWITCH‐AX‐1125064       3/15/2016 18:13   Collection Report 160315.xls                                    Attorney Client
SWITCH‐AX‐1125065 ‐ SWITCH‐AX‐1125067       3/15/2016 18:13   6fe3800d‐848c‐4e9c‐b2b3‐7c530837ae0a.msg                        Attorney Client
SWITCH‐AX‐1125068 ‐ SWITCH‐AX‐1125068       3/15/2016 18:13   Collection Report 160315.xls                                    Attorney Client
SWITCH‐AX‐1125069 ‐ SWITCH‐AX‐1125070       3/15/2016 18:31   no Title                                                        Attorney Client
SWITCH‐AX‐1125071 ‐ SWITCH‐AX‐1125081       3/15/2016 18:31   DRPALEXECPR‐20160315132841                                      Attorney Client
SWITCH‐AX‐1125082 ‐ SWITCH‐AX‐1125083       3/15/2016 18:31   c1499094‐6c45‐4209‐90a6‐120bc259c6e7.msg                        Attorney Client
SWITCH‐AX‐1125084 ‐ SWITCH‐AX‐1125094       3/15/2016 18:31   DRPALEXECPR‐20160315132841                                      Attorney Client
SWITCH‐AX‐1125095 ‐ SWITCH‐AX‐1125096       3/15/2016 18:31   no Title                                                        Attorney Client
SWITCH‐AX‐1125097 ‐ SWITCH‐AX‐1125107       3/15/2016 18:31   DRPALEXECPR‐20160315132841                                      Attorney Client
SWITCH‐AX‐1125108 ‐ SWITCH‐AX‐1125109       3/15/2016 18:40   75dcd810‐90f7‐4f8d‐b9b6‐1136330277ff.msg                        Attorney Client
SWITCH‐AX‐1125110 ‐ SWITCH‐AX‐1125110       3/15/2016 18:40   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1125111 ‐ SWITCH‐AX‐1125111       3/15/2016 18:40   RE_ X421_ Invoice from SWITCH.msg                               Attorney Client
SWITCH‐AX‐1125112 ‐ SWITCH‐AX‐1125112       3/15/2016 18:40   RE X421 Invoice from SWITCH.msg.msg                             Attorney Client
SWITCH‐AX‐1125113 ‐ SWITCH‐AX‐1125113       3/15/2016 18:40   2016 Rate Increase Inquiries.xlsx                               Attorney Client
SWITCH‐AX‐1125114 ‐ SWITCH‐AX‐1125115        3/16/2016 6:46   no Title                                                        Attorney Client
SWITCH‐AX‐1125116 ‐ SWITCH‐AX‐1125125        3/16/2016 6:46                                                                 1 Attorney Client
SWITCH‐AX‐1125126 ‐ SWITCH‐AX‐1125126        3/16/2016 6:46   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1125127 ‐ SWITCH‐AX‐1125128        3/16/2016 6:46   no Title                                                        Attorney Client
SWITCH‐AX‐1125129 ‐ SWITCH‐AX‐1125129        3/16/2016 6:46   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1125130 ‐ SWITCH‐AX‐1125139        3/16/2016 6:46                                                                 1 Attorney Client
SWITCH‐AX‐1125140 ‐ SWITCH‐AX‐1125142        3/16/2016 7:09   no Title                                                        Attorney Client
SWITCH‐AX‐1125143 ‐ SWITCH‐AX‐1125143        3/16/2016 7:09   image001.png                                                    Attorney Client
SWITCH‐AX‐1125144 ‐ SWITCH‐AX‐1125152        3/16/2016 7:09   Colocation Facilities Agreement_TEMPLATE (002).pdf              Attorney Client
SWITCH‐AX‐1125153 ‐ SWITCH‐AX‐1125153        3/16/2016 7:09   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1125154 ‐ SWITCH‐AX‐1125155        3/16/2016 8:55   no Title                                                        Attorney Client
SWITCH‐AX‐1125156 ‐ SWITCH‐AX‐1125158        3/16/2016 9:04   98054895‐ff85‐4e50‐aa4e‐47c68bf7a614.msg                        Attorney Client
SWITCH‐AX‐1125159 ‐ SWITCH‐AX‐1125159        3/16/2016 9:04   image003.jpg                                                    Attorney Client
SWITCH‐AX‐1125160 ‐ SWITCH‐AX‐1125170        3/16/2016 9:04   DRPALEXECPR‐20160315132841                                      Attorney Client
SWITCH‐AX‐1125171 ‐ SWITCH‐AX‐1125172        3/16/2016 9:10   no Title                                                        Attorney Client
SWITCH‐AX‐1125173 ‐ SWITCH‐AX‐1125176        3/16/2016 9:10   SuperNap_PO_and_SO.pdf                                          Attorney Client
SWITCH‐AX‐1125177 ‐ SWITCH‐AX‐1125177        3/16/2016 9:10   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1125178 ‐ SWITCH‐AX‐1125180        3/16/2016 9:10   Switch SO 628245 1G ELINE NAP7 to 12655 Edison Dr.pdf           Attorney Client
SWITCH‐AX‐1125181 ‐ SWITCH‐AX‐1125182        3/16/2016 9:23   no Title                                                        Attorney Client
SWITCH‐AX‐1125183 ‐ SWITCH‐AX‐1125192        3/16/2016 9:23   CFA Avago Switch V4 03‐04‐2016 Switch SC.docx                   Attorney Client
SWITCH‐AX‐1125193 ‐ SWITCH‐AX‐1125202        3/16/2016 9:23   Redline CFA Avago Switch V3 to V4 03‐04‐2016 Switch SC.docx     Attorney Client
SWITCH‐AX‐1125203 ‐ SWITCH‐AX‐1125204        3/16/2016 9:26   no Title                                                        Attorney Client
SWITCH‐AX‐1125205 ‐ SWITCH‐AX‐1125214        3/16/2016 9:26   CFA Avago Switch V4 03‐04‐2016 Switch SC.docx                   Attorney Client
SWITCH‐AX‐1125215 ‐ SWITCH‐AX‐1125224        3/16/2016 9:26   Redline CFA Avago Switch V3 to V4 03‐04‐2016 Switch SC.docx     Attorney Client
SWITCH‐AX‐1125225 ‐ SWITCH‐AX‐1125229       3/16/2016 10:26   b16c49be‐7392‐4e70‐adea‐9776ecc8db9e.msg                        Attorney Client
SWITCH‐AX‐1125230 ‐ SWITCH‐AX‐1125240       3/16/2016 10:26   CFA‐Westfield‐Switch‐V4 to V5‐20160316‐ Comparison.docx         Attorney Client
SWITCH‐AX‐1125241 ‐ SWITCH‐AX‐1125241       3/16/2016 10:26   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1125242 ‐ SWITCH‐AX‐1125251       3/16/2016 10:26   CFA‐Westfield‐Switch‐V5‐20160316‐ Clean.docx                    Attorney Client
SWITCH‐AX‐1125252 ‐ SWITCH‐AX‐1125252       3/16/2016 10:26   image001.jpg                                                    Attorney Client




                                                                             EXHIBIT 10, PAGE 2113
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 361 of 829


Bates                                   Document Date         Document Title                                                                                     Privilege
SWITCH‐AX‐1125253 ‐ SWITCH‐AX‐1125254       3/16/2016 10:35   no Title                                                                                           Attorney Client
SWITCH‐AX‐1125255 ‐ SWITCH‐AX‐1125262       3/16/2016 10:35   Conduit Use Agreement ‐ CCC Switch V9 03‐15‐16 Switch.docx                                         Attorney Client
SWITCH‐AX‐1125263 ‐ SWITCH‐AX‐1125270       3/16/2016 10:35   Redline Conduit Use Agreement ‐ CCC Switch V8 to V9 03‐15‐16 Switch.docx                           Attorney Client
SWITCH‐AX‐1125271 ‐ SWITCH‐AX‐1125272       3/16/2016 10:38   no Title                                                                                           Attorney Client
SWITCH‐AX‐1125273 ‐ SWITCH‐AX‐1125298       3/16/2016 10:38   Supply Agreement ‐ Supernap Italia and Nortek Air Solutions (original) compared with Supply AgreemAttorney Client
SWITCH‐AX‐1125299 ‐ SWITCH‐AX‐1125325       3/16/2016 10:38   C:\Users\EDOARD~1.MIS\AppData\Local\Temp\Workshare\wmtemp85c\~wtf0E6035B3.ps                       Attorney Client
SWITCH‐AX‐1125326 ‐ SWITCH‐AX‐1125326       3/16/2016 10:59   no Title                                                                                           Attorney Client
SWITCH‐AX‐1125327 ‐ SWITCH‐AX‐1125327       3/16/2016 10:59   ATT00005.htm                                                                                       Attorney Client
SWITCH‐AX‐1125328 ‐ SWITCH‐AX‐1125328       3/16/2016 10:59   ATT00002.htm                                                                                       Attorney Client
SWITCH‐AX‐1125329 ‐ SWITCH‐AX‐1125329       3/16/2016 10:59   ATT00004.htm                                                                                       Attorney Client
SWITCH‐AX‐1125330 ‐ SWITCH‐AX‐1125330       3/16/2016 10:59   ATT00003.htm                                                                                       Attorney Client
SWITCH‐AX‐1125331 ‐ SWITCH‐AX‐1125331       3/16/2016 10:59   ATT00001.htm                                                                                       Attorney Client
SWITCH‐AX‐1125332 ‐ SWITCH‐AX‐1125341       3/16/2016 10:59   Redline CFA Avago Switch V3 to V4 03‐04‐2016 Switch SC.docx                                        Attorney Client
SWITCH‐AX‐1125342 ‐ SWITCH‐AX‐1125344       3/16/2016 10:59   Copy of SO (NAP 9) Broadcom 3‐14‐16.pdf                                                            Attorney Client
SWITCH‐AX‐1125345 ‐ SWITCH‐AX‐1125345       3/16/2016 10:59   no Title                                                                                           Attorney Client
SWITCH‐AX‐1125346 ‐ SWITCH‐AX‐1125348       3/16/2016 10:59   Copy of SO (NAP 9) Broadcom 3‐14‐16.pdf                                                            Attorney Client
SWITCH‐AX‐1125349 ‐ SWITCH‐AX‐1125349       3/16/2016 10:59   ATT00001.htm                                                                                       Attorney Client
SWITCH‐AX‐1125350 ‐ SWITCH‐AX‐1125359       3/16/2016 10:59   Redline CFA Avago Switch V3 to V4 03‐04‐2016 Switch SC.docx                                        Attorney Client
SWITCH‐AX‐1125360 ‐ SWITCH‐AX‐1125360       3/16/2016 10:59   ATT00002.htm                                                                                       Attorney Client
SWITCH‐AX‐1125361 ‐ SWITCH‐AX‐1125361       3/16/2016 10:59   ATT00005.htm                                                                                       Attorney Client
SWITCH‐AX‐1125362 ‐ SWITCH‐AX‐1125362       3/16/2016 10:59   ATT00003.htm                                                                                       Attorney Client
SWITCH‐AX‐1125363 ‐ SWITCH‐AX‐1125363       3/16/2016 10:59   ATT00004.htm                                                                                       Attorney Client
SWITCH‐AX‐1125364 ‐ SWITCH‐AX‐1125365       3/16/2016 12:10   no Title                                                                                           Attorney Client
SWITCH‐AX‐1125366 ‐ SWITCH‐AX‐1125366       3/16/2016 12:10   image001.jpg                                                                                       Attorney Client
SWITCH‐AX‐1125367 ‐ SWITCH‐AX‐1125390       3/16/2016 12:10   JV Agreement 16.03.16 (Redline vs Switch draft 08.03.16).docx                                      Attorney Client
SWITCH‐AX‐1125391 ‐ SWITCH‐AX‐1125392       3/16/2016 12:15   no Title                                                                                           Attorney Client
SWITCH‐AX‐1125393 ‐ SWITCH‐AX‐1125393       3/16/2016 12:15   image001.jpg                                                                                       Attorney Client
SWITCH‐AX‐1125394 ‐ SWITCH‐AX‐1125394       3/16/2016 12:15   ATT00001.htm                                                                                       Attorney Client
SWITCH‐AX‐1125395 ‐ SWITCH‐AX‐1125418       3/16/2016 12:15   JV Agreement 16.03.16 (Redline vs Switch draft 08.03.16).docx                                      Attorney Client
SWITCH‐AX‐1125419 ‐ SWITCH‐AX‐1125419       3/16/2016 12:15   ATT00002.htm                                                                                       Attorney Client
SWITCH‐AX‐1125420 ‐ SWITCH‐AX‐1125421       3/16/2016 12:15   no Title                                                                                           Attorney Client
SWITCH‐AX‐1125422 ‐ SWITCH‐AX‐1125422       3/16/2016 12:15   image001.jpg                                                                                       Attorney Client
SWITCH‐AX‐1125423 ‐ SWITCH‐AX‐1125446       3/16/2016 12:15   JV Agreement 16.03.16 (Redline vs Switch draft 08.03.16).docx                                      Attorney Client
SWITCH‐AX‐1125447 ‐ SWITCH‐AX‐1125447       3/16/2016 12:15   ATT00002.htm                                                                                       Attorney Client
SWITCH‐AX‐1125448 ‐ SWITCH‐AX‐1125448       3/16/2016 12:15   ATT00001.htm                                                                                       Attorney Client
SWITCH‐AX‐1125449 ‐ SWITCH‐AX‐1125449       3/16/2016 12:30   no Title                                                                                           Attorney Client
SWITCH‐AX‐1125450 ‐ SWITCH‐AX‐1125459       3/16/2016 12:30                                                                                                    1 Attorney Client
SWITCH‐AX‐1125460 ‐ SWITCH‐AX‐1125461       3/16/2016 12:32   no Title                                                                                           Attorney Client
SWITCH‐AX‐1125462 ‐ SWITCH‐AX‐1125464       3/16/2016 12:32   RE_ Switch Ex IPE SLA Updates .msg                                                                 Attorney Client
SWITCH‐AX‐1125465 ‐ SWITCH‐AX‐1125465       3/16/2016 12:32   image005.jpg                                                                                       Attorney Client
SWITCH‐AX‐1125466 ‐ SWITCH‐AX‐1125475       3/16/2016 12:32                                                                                                    1 Attorney Client
SWITCH‐AX‐1125476 ‐ SWITCH‐AX‐1125478       3/16/2016 12:38   no Title                                                                                           Attorney Client
SWITCH‐AX‐1125479 ‐ SWITCH‐AX‐1125479       3/16/2016 12:48   no Title                                                                                           Attorney Client
SWITCH‐AX‐1125480 ‐ SWITCH‐AX‐1125489       3/16/2016 12:48   Redline CFA Avago Switch V5 03‐16‐2016 Switch.docx                                                 Attorney Client
SWITCH‐AX‐1125490 ‐ SWITCH‐AX‐1125490       3/16/2016 12:49   no Title                                                                                           Attorney Client
SWITCH‐AX‐1125491 ‐ SWITCH‐AX‐1125500       3/16/2016 12:49   CFA Avago Switch V5 03‐16‐2016 Switch.docx                                                         Attorney Client




                                                                           EXHIBIT 10, PAGE 2114
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 362 of 829


Bates                                   Document Date         Document Title                                                                Privilege
SWITCH‐AX‐1125501 ‐ SWITCH‐AX‐1125510       3/16/2016 12:49   Redline CFA Avago Switch V4 to V5 03‐16‐2016 Switch.docx                      Attorney Client
SWITCH‐AX‐1125511 ‐ SWITCH‐AX‐1125511       3/16/2016 13:22   c2893a09‐d2b1‐49b5‐b901‐c3e73a5715a7.msg                                      Attorney Client
SWITCH‐AX‐1125512 ‐ SWITCH‐AX‐1125512       3/16/2016 13:22   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1125513 ‐ SWITCH‐AX‐1125513       3/16/2016 13:22   Business Name Change‐Pinnacle Entertainment‐20160316‐Partially Executed.pdf   Attorney Client
SWITCH‐AX‐1125514 ‐ SWITCH‐AX‐1125522       3/16/2016 13:22   CFA‐Desert Radiology‐20160315‐Partially Executed.pdf                          Attorney Client
SWITCH‐AX‐1125523 ‐ SWITCH‐AX‐1125524       3/16/2016 13:22   SO‐Migra Systems‐20160315.pdf                                                 Attorney Client
SWITCH‐AX‐1125525 ‐ SWITCH‐AX‐1125525       3/16/2016 14:05   2016 CAPEX ‐ February ‐ Preliminary 3.16.16.xlsx                              Attorney Client
SWITCH‐AX‐1125526 ‐ SWITCH‐AX‐1125530       3/16/2016 14:17   605c6d6b‐b6b9‐4fc5‐bed1‐67397585aee6.msg                                      Attorney Client
SWITCH‐AX‐1125531 ‐ SWITCH‐AX‐1125538       3/16/2016 14:17   CFA‐Rakuten‐20160314‐Redline.pdf                                              Attorney Client
SWITCH‐AX‐1125539 ‐ SWITCH‐AX‐1125539       3/16/2016 14:17   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1125540 ‐ SWITCH‐AX‐1125540       3/16/2016 14:17   image002.png                                                                  Attorney Client
SWITCH‐AX‐1125541 ‐ SWITCH‐AX‐1125569       3/16/2016 14:58   no Title                                                                      Attorney Client
SWITCH‐AX‐1125570 ‐ SWITCH‐AX‐1125570       3/16/2016 14:58   image006.jpg                                                                  Attorney Client
SWITCH‐AX‐1125571 ‐ SWITCH‐AX‐1125571       3/16/2016 14:58   image003.png                                                                  Attorney Client
SWITCH‐AX‐1125572 ‐ SWITCH‐AX‐1125600       3/16/2016 14:59   no Title                                                                      Attorney Client
SWITCH‐AX‐1125601 ‐ SWITCH‐AX‐1125601       3/16/2016 14:59   image006.jpg                                                                  Attorney Client
SWITCH‐AX‐1125602 ‐ SWITCH‐AX‐1125602       3/16/2016 14:59   image003.png                                                                  Attorney Client
SWITCH‐AX‐1125603 ‐ SWITCH‐AX‐1125631       3/16/2016 14:59   no Title                                                                      Attorney Client
SWITCH‐AX‐1125632 ‐ SWITCH‐AX‐1125632       3/16/2016 14:59   image003.png                                                                  Attorney Client
SWITCH‐AX‐1125633 ‐ SWITCH‐AX‐1125633       3/16/2016 14:59   image006.jpg                                                                  Attorney Client
SWITCH‐AX‐1125634 ‐ SWITCH‐AX‐1125662       3/16/2016 14:59   3e3a740d‐3f1e‐443a‐9bc9‐c42e140a067c.msg                                      Attorney Client
SWITCH‐AX‐1125663 ‐ SWITCH‐AX‐1125663       3/16/2016 14:59   image006.jpg                                                                  Attorney Client
SWITCH‐AX‐1125664 ‐ SWITCH‐AX‐1125664       3/16/2016 14:59   image003.png                                                                  Attorney Client
SWITCH‐AX‐1125665 ‐ SWITCH‐AX‐1125667       3/16/2016 15:01   no Title                                                                      Attorney Client
SWITCH‐AX‐1125668 ‐ SWITCH‐AX‐1125668       3/16/2016 15:01   image001.png                                                                  Attorney Client
SWITCH‐AX‐1125669 ‐ SWITCH‐AX‐1125677       3/16/2016 15:01   Master Services                                                               Attorney Client
SWITCH‐AX‐1125678 ‐ SWITCH‐AX‐1125678       3/16/2016 15:25   no Title                                                                      Attorney Client
SWITCH‐AX‐1125679 ‐ SWITCH‐AX‐1125679       3/16/2016 15:25   ATT00003.htm                                                                  Attorney Client
SWITCH‐AX‐1125680 ‐ SWITCH‐AX‐1125689       3/16/2016 15:25   Redline CFA Avago Switch V4 to V5 03‐16‐2016 Switch.docx                      Attorney Client
SWITCH‐AX‐1125690 ‐ SWITCH‐AX‐1125690       3/16/2016 15:25   ATT00001.htm                                                                  Attorney Client
SWITCH‐AX‐1125691 ‐ SWITCH‐AX‐1125691       3/16/2016 15:25   ATT00002.htm                                                                  Attorney Client
SWITCH‐AX‐1125692 ‐ SWITCH‐AX‐1125701       3/16/2016 15:25   CFA Avago Switch V5 03‐16‐2016 Switch.docx                                    Attorney Client
SWITCH‐AX‐1125702 ‐ SWITCH‐AX‐1125789       3/16/2016 15:29   160104 Checks.pdf                                                             Attorney Client
SWITCH‐AX‐1125790 ‐ SWITCH‐AX‐1125792       3/16/2016 15:36   a690cb32‐81ce‐483f‐ac67‐91cb4a052756.msg                                      Attorney Client
SWITCH‐AX‐1125793 ‐ SWITCH‐AX‐1125793       3/16/2016 15:36   Collection Report 160316.xls                                                  Attorney Client
SWITCH‐AX‐1125794 ‐ SWITCH‐AX‐1125799       3/16/2016 15:53   no Title                                                                      Attorney Client
SWITCH‐AX‐1125800 ‐ SWITCH‐AX‐1125804       3/16/2016 15:53   Mod P00003 15‐C‐0121 (Switch Comm) ‐re‐aligns funding_adds CLINs.pdf          Attorney Client
SWITCH‐AX‐1125805 ‐ SWITCH‐AX‐1125805       3/16/2016 15:58   2016 CAPEX ‐ Jan‐Feb ‐ Preliminary 3.16.16.xlsx                               Attorney Client
SWITCH‐AX‐1125806 ‐ SWITCH‐AX‐1125811       3/16/2016 16:13   c45789ba‐6af1‐4c05‐9420‐c43f1bbc163f.msg                                      Attorney Client
SWITCH‐AX‐1125812 ‐ SWITCH‐AX‐1125817       3/16/2016 16:13   no Title                                                                      Attorney Client
SWITCH‐AX‐1125818 ‐ SWITCH‐AX‐1125822       3/16/2016 16:43   c887014e‐1f77‐4dc5‐8983‐c8893f68aaa1.msg                                      Attorney Client
SWITCH‐AX‐1125823 ‐ SWITCH‐AX‐1125823       3/16/2016 16:43   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1125824 ‐ SWITCH‐AX‐1125824       3/16/2016 16:43   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1125825 ‐ SWITCH‐AX‐1125834       3/16/2016 16:43   CFA‐Westfield‐Switch‐V5‐20160316‐ Clean wf031616.docx                         Attorney Client
SWITCH‐AX‐1125835 ‐ SWITCH‐AX‐1125840       3/16/2016 17:05   fc4c3dc0‐d94c‐4ca4‐907d‐75686dc7b511.msg                                      Attorney Client
SWITCH‐AX‐1125841 ‐ SWITCH‐AX‐1125841       3/16/2016 17:05   image002.jpg                                                                  Attorney Client




                                                                          EXHIBIT 10, PAGE 2115
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 363 of 829


Bates                                   Document Date         Document Title                                                     Privilege
SWITCH‐AX‐1125842 ‐ SWITCH‐AX‐1125842       3/16/2016 17:05   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1125843 ‐ SWITCH‐AX‐1125852       3/16/2016 17:05   CFA‐Westfield‐Switch‐V6‐20160316‐ CLEAN.docx                       Attorney Client
SWITCH‐AX‐1125853 ‐ SWITCH‐AX‐1125853       3/16/2016 17:40   1335 Prepaid Expenses Reconciliation.xlsx                          Attorney Client
SWITCH‐AX‐1125854 ‐ SWITCH‐AX‐1125856       3/16/2016 18:05   no Title                                                           Attorney Client
SWITCH‐AX‐1125857 ‐ SWITCH‐AX‐1125866       3/16/2016 18:05   Redline CFA Avago Switch V4 to V5 03‐16‐2016 Switch.docx           Attorney Client
SWITCH‐AX‐1125867 ‐ SWITCH‐AX‐1125869       3/16/2016 18:06   no Title                                                           Attorney Client
SWITCH‐AX‐1125870 ‐ SWITCH‐AX‐1125879       3/16/2016 18:06   Redline CFA Avago Switch V4 to V5 03‐16‐2016 Switch.docx           Attorney Client
SWITCH‐AX‐1125880 ‐ SWITCH‐AX‐1125889       3/16/2016 18:06   CFA Avago Switch V5 03‐16‐2016 Switch.docx                         Attorney Client
SWITCH‐AX‐1125890 ‐ SWITCH‐AX‐1125892       3/16/2016 18:07   no Title                                                           Attorney Client
SWITCH‐AX‐1125893 ‐ SWITCH‐AX‐1125902       3/16/2016 18:07   Redline CFA Avago Switch V4 to V5 03‐16‐2016 Switch.docx           Attorney Client
SWITCH‐AX‐1125903 ‐ SWITCH‐AX‐1125912       3/16/2016 18:07   CFA Avago Switch V5 03‐16‐2016 Switch.docx                         Attorney Client
SWITCH‐AX‐1125913 ‐ SWITCH‐AX‐1125915       3/16/2016 18:12   no Title                                                           Attorney Client
SWITCH‐AX‐1125916 ‐ SWITCH‐AX‐1125925       3/16/2016 18:12   CFA Avago Switch V5 03‐16‐2016 Switch.docx                         Attorney Client
SWITCH‐AX‐1125926 ‐ SWITCH‐AX‐1125935       3/16/2016 18:12   Redline CFA Avago Switch V4 to V5 03‐16‐2016 Switch.docx           Attorney Client
SWITCH‐AX‐1125936 ‐ SWITCH‐AX‐1125936       3/16/2016 18:20   no Title                                                           Attorney Client
SWITCH‐AX‐1125937 ‐ SWITCH‐AX‐1125960       3/16/2016 18:20   C641‐07‐001‐M.PDF                                                  Attorney Client
SWITCH‐AX‐1125961 ‐ SWITCH‐AX‐1125961       3/16/2016 18:29   no Title                                                           Attorney Client
SWITCH‐AX‐1125962 ‐ SWITCH‐AX‐1125985       3/16/2016 18:29   C641‐07‐001‐M.PDF                                                  Attorney Client
SWITCH‐AX‐1125986 ‐ SWITCH‐AX‐1125987       3/16/2016 18:50   no Title                                                           Attorney Client
SWITCH‐AX‐1125988 ‐ SWITCH‐AX‐1126140       3/16/2016 18:50   MPN Submittal #Unit 01 ‐ Munters AHU_jaw.pdf                       Attorney Client
SWITCH‐AX‐1126141 ‐ SWITCH‐AX‐1126142       3/16/2016 18:56   no Title                                                           Attorney Client
SWITCH‐AX‐1126143 ‐ SWITCH‐AX‐1126143        3/17/2016 7:01   no Title                                                           Attorney Client
SWITCH‐AX‐1126144 ‐ SWITCH‐AX‐1126153        3/17/2016 7:01   EXECUTIVE OVERVIEW                                                 Attorney Client
SWITCH‐AX‐1126154 ‐ SWITCH‐AX‐1126173        3/17/2016 7:01   Switch Services Updated (cabling and HW) 03172017[1].pdf           Attorney Client
SWITCH‐AX‐1126174 ‐ SWITCH‐AX‐1126187        3/17/2016 7:01   Switch Services Updated (cabling and HW) 03172017[1].docx          Attorney Client
SWITCH‐AX‐1126188 ‐ SWITCH‐AX‐1126188        3/17/2016 7:01   Switch Services Updated (cabling and HW) 03172017.pub              Attorney Client
SWITCH‐AX‐1126189 ‐ SWITCH‐AX‐1126189       3/17/2016 10:00   no Title                                                           Attorney Client
SWITCH‐AX‐1126190 ‐ SWITCH‐AX‐1126192       3/17/2016 10:00   M720‐09‐002‐C.pdf                                                  Attorney Client
SWITCH‐AX‐1126193 ‐ SWITCH‐AX‐1126202       3/17/2016 10:00   M720‐09‐001‐M.pdf                                                  Attorney Client
SWITCH‐AX‐1126203 ‐ SWITCH‐AX‐1126203       3/17/2016 10:00   no Title                                                           Attorney Client
SWITCH‐AX‐1126204 ‐ SWITCH‐AX‐1126206       3/17/2016 10:00   M720‐09‐002‐C.pdf                                                  Attorney Client
SWITCH‐AX‐1126207 ‐ SWITCH‐AX‐1126216       3/17/2016 10:00   M720‐09‐001‐M.pdf                                                  Attorney Client
SWITCH‐AX‐1126217 ‐ SWITCH‐AX‐1126220       3/17/2016 10:20   no Title                                                           Attorney Client
SWITCH‐AX‐1126221 ‐ SWITCH‐AX‐1126230       3/17/2016 10:20   Redline CFA Avago Switch V4 to Executable 03‐17‐2016 Switch.docx   Attorney Client
SWITCH‐AX‐1126231 ‐ SWITCH‐AX‐1126240       3/17/2016 10:20   CFA Avago Switch Executable 03‐17‐2016 Switch.docx                 Attorney Client
SWITCH‐AX‐1126241 ‐ SWITCH‐AX‐1126244       3/17/2016 10:22   no Title                                                           Attorney Client
SWITCH‐AX‐1126245 ‐ SWITCH‐AX‐1126254       3/17/2016 10:22   Redline CFA Avago Switch V4 to Executable 03‐17‐2016 Switch.docx   Attorney Client
SWITCH‐AX‐1126255 ‐ SWITCH‐AX‐1126264       3/17/2016 10:22   CFA Avago Switch Executable 03‐17‐2016 Switch.docx                 Attorney Client
SWITCH‐AX‐1126265 ‐ SWITCH‐AX‐1126274       3/17/2016 12:53   no Title                                                           Attorney Client
SWITCH‐AX‐1126275 ‐ SWITCH‐AX‐1126275       3/17/2016 12:53   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1126276 ‐ SWITCH‐AX‐1126278       3/17/2016 12:53   Switch SO 613511 1G ELINE NAP7 to Howard Hughes.pdf                Attorney Client
SWITCH‐AX‐1126279 ‐ SWITCH‐AX‐1126279       3/17/2016 12:53   SO ‐ Vegas.com (Transport).pdf                                     Attorney Client
SWITCH‐AX‐1126280 ‐ SWITCH‐AX‐1126281       3/17/2016 13:31   no Title                                                           Attorney Client
SWITCH‐AX‐1126282 ‐ SWITCH‐AX‐1126285       3/17/2016 13:31   SuperNap_PO_and_SO.pdf                                             Attorney Client
SWITCH‐AX‐1126286 ‐ SWITCH‐AX‐1126286       3/17/2016 13:31   image002.jpg                                                       Attorney Client
SWITCH‐AX‐1126287 ‐ SWITCH‐AX‐1126288       3/17/2016 13:31   RE_ Signed PO and SO.msg                                           Attorney Client




                                                                          EXHIBIT 10, PAGE 2116
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 364 of 829


Bates                                   Document Date         Document Title                                                                                  Privilege
SWITCH‐AX‐1126289 ‐ SWITCH‐AX‐1126289       3/17/2016 13:31   image004.jpg                                                                                    Attorney Client
SWITCH‐AX‐1126290 ‐ SWITCH‐AX‐1126290       3/17/2016 13:31   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1126291 ‐ SWITCH‐AX‐1126293       3/17/2016 13:31   Switch SO 628245 1G ELINE NAP7 to 12655 Edison Dr.pdf                                           Attorney Client
SWITCH‐AX‐1126294 ‐ SWITCH‐AX‐1126295       3/17/2016 13:31   b02ed1ad‐abe9‐4a02‐8295‐de152baf1550.msg                                                        Attorney Client
SWITCH‐AX‐1126296 ‐ SWITCH‐AX‐1126297       3/17/2016 13:31   RE_ Signed PO and SO.msg                                                                        Attorney Client
SWITCH‐AX‐1126298 ‐ SWITCH‐AX‐1126300       3/17/2016 13:31   Switch SO 628245 1G ELINE NAP7 to 12655 Edison Dr.pdf                                           Attorney Client
SWITCH‐AX‐1126301 ‐ SWITCH‐AX‐1126301       3/17/2016 13:31   image004.jpg                                                                                    Attorney Client
SWITCH‐AX‐1126302 ‐ SWITCH‐AX‐1126305       3/17/2016 13:31   SuperNap_PO_and_SO.pdf                                                                          Attorney Client
SWITCH‐AX‐1126306 ‐ SWITCH‐AX‐1126306       3/17/2016 13:31   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1126307 ‐ SWITCH‐AX‐1126307       3/17/2016 13:31   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1126308 ‐ SWITCH‐AX‐1126308       3/17/2016 14:20   2016 CAPEX ‐ Jan‐Feb ‐ Final 3.17.16_1253.xlsx                                                  Attorney Client
SWITCH‐AX‐1126309 ‐ SWITCH‐AX‐1126310       3/17/2016 15:01   no Title                                                                                        Attorney Client
SWITCH‐AX‐1126311 ‐ SWITCH‐AX‐1126311       3/17/2016 15:04   Collection Report 160316.xls                                                                    Attorney Client
SWITCH‐AX‐1126312 ‐ SWITCH‐AX‐1126312       3/17/2016 15:08   no Title                                                                                        Attorney Client
SWITCH‐AX‐1126313 ‐ SWITCH‐AX‐1126331       3/17/2016 15:08   Redline Switch_MSA_Draft V1 to V2 03‐11‐16.doc                                                  Attorney Client
SWITCH‐AX‐1126332 ‐ SWITCH‐AX‐1126332       3/17/2016 15:10   no Title                                                                                        Attorney Client
SWITCH‐AX‐1126333 ‐ SWITCH‐AX‐1126351       3/17/2016 15:10   Switch_MSA_Draft V2 03‐11‐16.doc                                                                Attorney Client
SWITCH‐AX‐1126352 ‐ SWITCH‐AX‐1126370       3/17/2016 15:10   Redline Switch_MSA_Draft V1 to V2 03‐11‐16.doc                                                  Attorney Client
SWITCH‐AX‐1126371 ‐ SWITCH‐AX‐1126373       3/17/2016 15:22   63e76f8d‐4321‐4666‐8ab8‐53e976c5cfef.msg                                                        Attorney Client
SWITCH‐AX‐1126374 ‐ SWITCH‐AX‐1126374       3/17/2016 15:22   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1126375 ‐ SWITCH‐AX‐1126377       3/17/2016 15:22   Z059‐031716‐130‐SO (1Gbps P2P for Workforce Software to Peak10 Alpharetta ‐ 12655 Edison Dr, AlpAttorney Client
SWITCH‐AX‐1126378 ‐ SWITCH‐AX‐1126378       3/17/2016 15:22   image004.jpg                                                                                    Attorney Client
SWITCH‐AX‐1126379 ‐ SWITCH‐AX‐1126381       3/17/2016 15:22   no Title                                                                                        Attorney Client
SWITCH‐AX‐1126382 ‐ SWITCH‐AX‐1126384       3/17/2016 15:22   Z059‐031716‐130‐SO (1Gbps P2P for Workforce Software to Peak10 Alpharetta ‐ 12655 Edison Dr, AlpAttorney Client
SWITCH‐AX‐1126385 ‐ SWITCH‐AX‐1126385       3/17/2016 15:22   image004.jpg                                                                                    Attorney Client
SWITCH‐AX‐1126386 ‐ SWITCH‐AX‐1126386       3/17/2016 15:22   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1126387 ‐ SWITCH‐AX‐1126390       3/17/2016 15:23   no Title                                                                                        Attorney Client
SWITCH‐AX‐1126391 ‐ SWITCH‐AX‐1126391       3/17/2016 15:23   image004.jpg                                                                                    Attorney Client
SWITCH‐AX‐1126392 ‐ SWITCH‐AX‐1126399       3/17/2016 15:23   Conduit Use Agreement ‐ CCC Switch V10 03‐16‐16 Switch.docx                                     Attorney Client
SWITCH‐AX‐1126400 ‐ SWITCH‐AX‐1126400       3/17/2016 15:23   image005.jpg                                                                                    Attorney Client
SWITCH‐AX‐1126401 ‐ SWITCH‐AX‐1126411       3/17/2016 15:55   no Title                                                                                        Attorney Client
SWITCH‐AX‐1126412 ‐ SWITCH‐AX‐1126412       3/17/2016 15:55   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1126413 ‐ SWITCH‐AX‐1126413       3/17/2016 15:55   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1126414 ‐ SWITCH‐AX‐1126416       3/17/2016 16:07   1731957b‐8f59‐4741‐ae3b‐18fbbb8c7ede.msg                                                        Attorney Client
SWITCH‐AX‐1126417 ‐ SWITCH‐AX‐1126417       3/17/2016 16:07   Collection Report 160317.xls                                                                    Attorney Client
SWITCH‐AX‐1126418 ‐ SWITCH‐AX‐1126418       3/17/2016 16:07   Collection Report 160317.xls                                                                    Attorney Client
SWITCH‐AX‐1126419 ‐ SWITCH‐AX‐1126421       3/17/2016 16:12   no Title                                                                                        Attorney Client
SWITCH‐AX‐1126422 ‐ SWITCH‐AX‐1126423       3/17/2016 16:20   no Title                                                                                        Attorney Client
SWITCH‐AX‐1126424 ‐ SWITCH‐AX‐1126424       3/17/2016 16:20   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1126425 ‐ SWITCH‐AX‐1126443       3/17/2016 16:20   Switch_MSA_Draft V2 03‐11‐16.doc                                                                Attorney Client
SWITCH‐AX‐1126444 ‐ SWITCH‐AX‐1126462       3/17/2016 16:20   Redline Switch_MSA_Draft V1 to V2 03‐11‐16.doc                                                  Attorney Client
SWITCH‐AX‐1126463 ‐ SWITCH‐AX‐1126464       3/17/2016 16:20   no Title                                                                                        Attorney Client
SWITCH‐AX‐1126465 ‐ SWITCH‐AX‐1126483       3/17/2016 16:20   Redline Switch_MSA_Draft V1 to V2 03‐11‐16.doc                                                  Attorney Client
SWITCH‐AX‐1126484 ‐ SWITCH‐AX‐1126502       3/17/2016 16:20   Switch_MSA_Draft V2 03‐11‐16.doc                                                                Attorney Client
SWITCH‐AX‐1126503 ‐ SWITCH‐AX‐1126503       3/17/2016 16:20   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1126504 ‐ SWITCH‐AX‐1126510       3/17/2016 16:27   d580a4f8‐ee18‐40b1‐8b68‐8fe915cec747.msg                                                        Attorney Client




                                                                          EXHIBIT 10, PAGE 2117
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 365 of 829


Bates                                   Document Date         Document Title                                                                                      Privilege
SWITCH‐AX‐1126511 ‐ SWITCH‐AX‐1126520       3/17/2016 16:27   Switch Supernap Agreement EXECUTABLE COPY 03172016.docx.pdf                                         Attorney Client
SWITCH‐AX‐1126521 ‐ SWITCH‐AX‐1126521       3/17/2016 16:27   image001.jpg                                                                                        Attorney Client
SWITCH‐AX‐1126522 ‐ SWITCH‐AX‐1126522       3/17/2016 16:27   image002.jpg                                                                                        Attorney Client
SWITCH‐AX‐1126523 ‐ SWITCH‐AX‐1126524       3/17/2016 16:27   Switch Service Order EXECUTABLE COPY 03172016.pdf                                                   Attorney Client
SWITCH‐AX‐1126525 ‐ SWITCH‐AX‐1126526       3/17/2016 16:54   no Title                                                                                            Attorney Client
SWITCH‐AX‐1126527 ‐ SWITCH‐AX‐1126534       3/17/2016 16:54   SI_Milan_Munters_TSC500_Proposal_REV 20160317.pdf                                                   Attorney Client
SWITCH‐AX‐1126535 ‐ SWITCH‐AX‐1126535       3/17/2016 17:40   no Title                                                                                            Attorney Client
SWITCH‐AX‐1126536 ‐ SWITCH‐AX‐1126544       3/17/2016 17:40   Draft Settlement Agreement ‐ GS v. Switch Comm V5 to V6.docx                                        Attorney Client
SWITCH‐AX‐1126545 ‐ SWITCH‐AX‐1126545       3/17/2016 17:41   no Title                                                                                            Attorney Client
SWITCH‐AX‐1126546 ‐ SWITCH‐AX‐1126554       3/17/2016 17:41   Draft Settlement Agreement ‐ GS v. Switch Comm V5 to V6.docx                                        Attorney Client
SWITCH‐AX‐1126555 ‐ SWITCH‐AX‐1126556       3/17/2016 21:05   no Title                                                                                            Attorney Client
SWITCH‐AX‐1126557 ‐ SWITCH‐AX‐1126557       3/17/2016 21:05   ATT00001.htm                                                                                        Attorney Client
SWITCH‐AX‐1126558 ‐ SWITCH‐AX‐1126565       3/17/2016 21:05   SI_Milan_Munters_TSC500_Proposal_REV 20160317.pdf                                                   Attorney Client
SWITCH‐AX‐1126566 ‐ SWITCH‐AX‐1126567       3/17/2016 21:05   no Title                                                                                            Attorney Client
SWITCH‐AX‐1126568 ‐ SWITCH‐AX‐1126568       3/17/2016 21:05   ATT00001.htm                                                                                        Attorney Client
SWITCH‐AX‐1126569 ‐ SWITCH‐AX‐1126576       3/17/2016 21:05   SI_Milan_Munters_TSC500_Proposal_REV 20160317.pdf                                                   Attorney Client
SWITCH‐AX‐1126577 ‐ SWITCH‐AX‐1126578        3/18/2016 6:17   no Title                                                                                            Attorney Client
SWITCH‐AX‐1126579 ‐ SWITCH‐AX‐1126579        3/18/2016 6:17   image002.jpg                                                                                        Attorney Client
SWITCH‐AX‐1126580 ‐ SWITCH‐AX‐1126580        3/18/2016 7:39   no Title                                                                                            Attorney Client
SWITCH‐AX‐1126581 ‐ SWITCH‐AX‐1126581        3/18/2016 8:55   no Title                                                                                            Attorney Client
SWITCH‐AX‐1126582 ‐ SWITCH‐AX‐1126599        3/18/2016 8:55                                                                                             27‐Jan‐97 Attorney Client
SWITCH‐AX‐1126600 ‐ SWITCH‐AX‐1126610        3/18/2016 9:51   no Title                                                                                            Attorney Client
SWITCH‐AX‐1126611 ‐ SWITCH‐AX‐1126611        3/18/2016 9:51   image002.jpg                                                                                        Attorney Client
SWITCH‐AX‐1126612 ‐ SWITCH‐AX‐1126612        3/18/2016 9:51   SO ‐ Vegas.com (Transport).pdf                                                                      Attorney Client
SWITCH‐AX‐1126613 ‐ SWITCH‐AX‐1126623        3/18/2016 9:51   RE_ Remark_Vegas.com network quote.msg                                                              Attorney Client
SWITCH‐AX‐1126624 ‐ SWITCH‐AX‐1126626        3/18/2016 9:51   Switch SO 613511 1G ELINE NAP7 to Howard Hughes.pdf                                                 Attorney Client
SWITCH‐AX‐1126627 ‐ SWITCH‐AX‐1126627        3/18/2016 9:51   image003.jpg                                                                                        Attorney Client
SWITCH‐AX‐1126628 ‐ SWITCH‐AX‐1126628        3/18/2016 9:51   image001.jpg                                                                                        Attorney Client
SWITCH‐AX‐1126629 ‐ SWITCH‐AX‐1126639        3/18/2016 9:51   2323b959‐0597‐40d3‐8d45‐4a3eeae4ef4c.msg                                                            Attorney Client
SWITCH‐AX‐1126640 ‐ SWITCH‐AX‐1126640        3/18/2016 9:51   SO ‐ Vegas.com (Transport).pdf                                                                      Attorney Client
SWITCH‐AX‐1126641 ‐ SWITCH‐AX‐1126641        3/18/2016 9:51   image001.jpg                                                                                        Attorney Client
SWITCH‐AX‐1126642 ‐ SWITCH‐AX‐1126652        3/18/2016 9:51   RE_ Remark_Vegas.com network quote.msg                                                              Attorney Client
SWITCH‐AX‐1126653 ‐ SWITCH‐AX‐1126653        3/18/2016 9:51   image003.jpg                                                                                        Attorney Client
SWITCH‐AX‐1126654 ‐ SWITCH‐AX‐1126656        3/18/2016 9:51   Switch SO 613511 1G ELINE NAP7 to Howard Hughes.pdf                                                 Attorney Client
SWITCH‐AX‐1126657 ‐ SWITCH‐AX‐1126657        3/18/2016 9:51   image002.jpg                                                                                        Attorney Client
SWITCH‐AX‐1126658 ‐ SWITCH‐AX‐1126659       3/18/2016 10:07   no Title                                                                                            Attorney Client
SWITCH‐AX‐1126660 ‐ SWITCH‐AX‐1126680       3/18/2016 10:07   Supply Agreement ‐ Supernap Italia and Nortek Air Solutions (original) compared with Supply AgreemAttorney Client
SWITCH‐AX‐1126681 ‐ SWITCH‐AX‐1126701       3/18/2016 10:07   Supply Agreement ‐ Supernap Italia and Nortek Air Solutions (original) compared with Supply AgreemAttorney Client
SWITCH‐AX‐1126702 ‐ SWITCH‐AX‐1126705       3/18/2016 10:38   no Title                                                                                            Attorney Client
SWITCH‐AX‐1126706 ‐ SWITCH‐AX‐1126714       3/18/2016 10:38   University Medical Center Colocation Facilities Agreement ‐ fully executed 02‐26‐2016.pdf           Attorney Client
SWITCH‐AX‐1126715 ‐ SWITCH‐AX‐1126715       3/18/2016 10:38   image002.jpg                                                                                        Attorney Client
SWITCH‐AX‐1126716 ‐ SWITCH‐AX‐1126716       3/18/2016 10:38   image001.jpg                                                                                        Attorney Client
SWITCH‐AX‐1126717 ‐ SWITCH‐AX‐1126720       3/18/2016 10:38   8e4d5409‐7b4e‐4048‐a8ee‐b742d1de7498.msg                                                            Attorney Client
SWITCH‐AX‐1126721 ‐ SWITCH‐AX‐1126729       3/18/2016 10:38   University Medical Center Colocation Facilities Agreement ‐ fully executed 02‐26‐2016.pdf           Attorney Client
SWITCH‐AX‐1126730 ‐ SWITCH‐AX‐1126730       3/18/2016 10:38   image001.jpg                                                                                        Attorney Client
SWITCH‐AX‐1126731 ‐ SWITCH‐AX‐1126731       3/18/2016 10:38   image002.jpg                                                                                        Attorney Client




                                                                           EXHIBIT 10, PAGE 2118
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 366 of 829


Bates                                   Document Date         Document Title                                                                                 Privilege
SWITCH‐AX‐1126732 ‐ SWITCH‐AX‐1126734       3/18/2016 11:30   f4a6ecdc‐542f‐4d2d‐8798‐567a6b536165.msg                                                        Attorney Client
SWITCH‐AX‐1126735 ‐ SWITCH‐AX‐1126735       3/18/2016 11:30   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1126736 ‐ SWITCH‐AX‐1126736       3/18/2016 11:30   image004.jpg                                                                                    Attorney Client
SWITCH‐AX‐1126737 ‐ SWITCH‐AX‐1126739       3/18/2016 11:30   Z059‐031716‐130‐SO (1Gbps P2P for Workforce Software to Peak10 Alpharetta ‐ 12655 Edison Dr, AlpAttorney Client
SWITCH‐AX‐1126740 ‐ SWITCH‐AX‐1126742       3/18/2016 11:30   no Title                                                                                        Attorney Client
SWITCH‐AX‐1126743 ‐ SWITCH‐AX‐1126745       3/18/2016 11:30   Z059‐031716‐130‐SO (1Gbps P2P for Workforce Software to Peak10 Alpharetta ‐ 12655 Edison Dr, AlpAttorney Client
SWITCH‐AX‐1126746 ‐ SWITCH‐AX‐1126746       3/18/2016 11:30   image004.jpg                                                                                    Attorney Client
SWITCH‐AX‐1126747 ‐ SWITCH‐AX‐1126747       3/18/2016 11:30   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1126748 ‐ SWITCH‐AX‐1126755       3/18/2016 12:19   no Title                                                                                        Attorney Client
SWITCH‐AX‐1126756 ‐ SWITCH‐AX‐1126756       3/18/2016 12:19   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1126757 ‐ SWITCH‐AX‐1126757       3/18/2016 12:19   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1126758 ‐ SWITCH‐AX‐1126769       3/18/2016 12:19   Switch Supernap Agreement and SO EXECUTABLE COPY 03182016.docx.pdf                              Attorney Client
SWITCH‐AX‐1126770 ‐ SWITCH‐AX‐1126777       3/18/2016 12:19   5ec1e5c0‐2ac0‐47d6‐bb21‐f655d12c4098.msg                                                        Attorney Client
SWITCH‐AX‐1126778 ‐ SWITCH‐AX‐1126789       3/18/2016 12:19   Switch Supernap Agreement and SO EXECUTABLE COPY 03182016.docx.pdf                              Attorney Client
SWITCH‐AX‐1126790 ‐ SWITCH‐AX‐1126790       3/18/2016 12:19   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1126791 ‐ SWITCH‐AX‐1126791       3/18/2016 12:19   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1126792 ‐ SWITCH‐AX‐1126799       3/18/2016 12:30   no Title                                                                                        Attorney Client
SWITCH‐AX‐1126800 ‐ SWITCH‐AX‐1126800       3/18/2016 12:30   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1126801 ‐ SWITCH‐AX‐1126801       3/18/2016 12:30   image004.png                                                                                    Attorney Client
SWITCH‐AX‐1126802 ‐ SWITCH‐AX‐1126802       3/18/2016 12:30   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1126803 ‐ SWITCH‐AX‐1126814       3/18/2016 12:30   Switch Supernap Agreement and SO EXECUTABLE COPY 03182016.docx.pdf                              Attorney Client
SWITCH‐AX‐1126815 ‐ SWITCH‐AX‐1126822       3/18/2016 12:39   no Title                                                                                        Attorney Client
SWITCH‐AX‐1126823 ‐ SWITCH‐AX‐1126823       3/18/2016 12:39   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1126824 ‐ SWITCH‐AX‐1126824       3/18/2016 12:39   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1126825 ‐ SWITCH‐AX‐1126836       3/18/2016 12:39   Switch Supernap Agreement and SO EXECUTABLE COPY 03182016.docx.pdf                              Attorney Client
SWITCH‐AX‐1126837 ‐ SWITCH‐AX‐1126844       3/18/2016 12:39   no Title                                                                                        Attorney Client
SWITCH‐AX‐1126845 ‐ SWITCH‐AX‐1126845       3/18/2016 12:39   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1126846 ‐ SWITCH‐AX‐1126857       3/18/2016 12:39   Switch Supernap Agreement and SO EXECUTABLE COPY 03182016.docx.pdf                              Attorney Client
SWITCH‐AX‐1126858 ‐ SWITCH‐AX‐1126858       3/18/2016 12:39   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1126859 ‐ SWITCH‐AX‐1126866       3/18/2016 12:39   39965586‐9882‐4ec1‐bdd1‐ed8c8fc6f7e6.msg                                                        Attorney Client
SWITCH‐AX‐1126867 ‐ SWITCH‐AX‐1126867       3/18/2016 12:39   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1126868 ‐ SWITCH‐AX‐1126879       3/18/2016 12:39   Switch Supernap Agreement and SO EXECUTABLE COPY 03182016.docx.pdf                              Attorney Client
SWITCH‐AX‐1126880 ‐ SWITCH‐AX‐1126880       3/18/2016 12:39   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1126881 ‐ SWITCH‐AX‐1126881       3/18/2016 12:47   no Title                                                                                        Attorney Client
SWITCH‐AX‐1126882 ‐ SWITCH‐AX‐1126888       3/18/2016 12:47   US20140000847.pdf                                                                               Attorney Client
SWITCH‐AX‐1126889 ‐ SWITCH‐AX‐1126898       3/18/2016 12:49   no Title                                                                                        Attorney Client;Work Product
SWITCH‐AX‐1126899 ‐ SWITCH‐AX‐1126905       3/18/2016 12:49   US20140000847.pdf                                                                               Attorney Client;Work Product
SWITCH‐AX‐1126906 ‐ SWITCH‐AX‐1126917       3/18/2016 12:56   no Title                                                                                        Attorney Client
SWITCH‐AX‐1126918 ‐ SWITCH‐AX‐1126924       3/18/2016 12:56   US20140000847.pdf                                                                               Attorney Client
SWITCH‐AX‐1126925 ‐ SWITCH‐AX‐1126936       3/18/2016 13:02   no Title                                                                                        Attorney Client
SWITCH‐AX‐1126937 ‐ SWITCH‐AX‐1126938       3/18/2016 14:54   no Title                                                                                        Attorney Client
SWITCH‐AX‐1126939 ‐ SWITCH‐AX‐1126960       3/18/2016 14:54   WINDSTREAM PROPOSED DRAFT                                                                       Attorney Client
SWITCH‐AX‐1126961 ‐ SWITCH‐AX‐1126961       3/18/2016 14:54   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1126962 ‐ SWITCH‐AX‐1126972       3/18/2016 16:46   89a34063‐8d3c‐41ff‐b6f0‐f0870c4a74f4.msg                                                        Attorney Client
SWITCH‐AX‐1126973 ‐ SWITCH‐AX‐1126973       3/18/2016 16:46   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1126974 ‐ SWITCH‐AX‐1126974       3/18/2016 16:46   image002.jpg                                                                                    Attorney Client




                                                                          EXHIBIT 10, PAGE 2119
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 367 of 829


Bates                                   Document Date         Document Title                                                                            Privilege
SWITCH‐AX‐1126975 ‐ SWITCH‐AX‐1126977       3/18/2016 16:46   Z059‐031816‐131‐SO (1Gbps Transport to Vegas.com ‐ 3960 Howard Hughes Pkwy, LV, NV).pdf   Attorney Client
SWITCH‐AX‐1126978 ‐ SWITCH‐AX‐1126978       3/18/2016 16:46   V135‐07‐043‐E.pdf                                                                         Attorney Client
SWITCH‐AX‐1126979 ‐ SWITCH‐AX‐1126989       3/18/2016 16:46   no Title                                                                                  Attorney Client
SWITCH‐AX‐1126990 ‐ SWITCH‐AX‐1126992       3/18/2016 16:46   Z059‐031816‐131‐SO (1Gbps Transport to Vegas.com ‐ 3960 Howard Hughes Pkwy, LV, NV).pdf   Attorney Client
SWITCH‐AX‐1126993 ‐ SWITCH‐AX‐1126993       3/18/2016 16:46   V135‐07‐043‐E.pdf                                                                         Attorney Client
SWITCH‐AX‐1126994 ‐ SWITCH‐AX‐1126994       3/18/2016 16:46   image002.jpg                                                                              Attorney Client
SWITCH‐AX‐1126995 ‐ SWITCH‐AX‐1126995       3/18/2016 16:46   image003.jpg                                                                              Attorney Client
SWITCH‐AX‐1126996 ‐ SWITCH‐AX‐1127007       3/18/2016 16:50   no Title                                                                                  Attorney Client
SWITCH‐AX‐1127008 ‐ SWITCH‐AX‐1127010       3/18/2016 16:50   Z059‐031816‐131‐SO (1Gbps Transport to Vegas.com ‐ 3960 Howard Hughes Pkwy, LV, NV).pdf   Attorney Client
SWITCH‐AX‐1127011 ‐ SWITCH‐AX‐1127011       3/18/2016 16:50   image003.jpg                                                                              Attorney Client
SWITCH‐AX‐1127012 ‐ SWITCH‐AX‐1127012       3/18/2016 16:50   V135‐07‐043‐E.pdf                                                                         Attorney Client
SWITCH‐AX‐1127013 ‐ SWITCH‐AX‐1127013       3/18/2016 16:50   image002.jpg                                                                              Attorney Client
SWITCH‐AX‐1127014 ‐ SWITCH‐AX‐1127025       3/18/2016 16:50   e919bfdd‐ece4‐4b9d‐ae5d‐1afd825871ff.msg                                                  Attorney Client
SWITCH‐AX‐1127026 ‐ SWITCH‐AX‐1127026       3/18/2016 16:50   V135‐07‐043‐E.pdf                                                                         Attorney Client
SWITCH‐AX‐1127027 ‐ SWITCH‐AX‐1127027       3/18/2016 16:50   image002.jpg                                                                              Attorney Client
SWITCH‐AX‐1127028 ‐ SWITCH‐AX‐1127030       3/18/2016 16:50   Z059‐031816‐131‐SO (1Gbps Transport to Vegas.com ‐ 3960 Howard Hughes Pkwy, LV, NV).pdf   Attorney Client
SWITCH‐AX‐1127031 ‐ SWITCH‐AX‐1127031       3/18/2016 16:50   image003.jpg                                                                              Attorney Client
SWITCH‐AX‐1127032 ‐ SWITCH‐AX‐1127032       3/18/2016 17:31   Collection Report 160318.xls                                                              Attorney Client
SWITCH‐AX‐1127033 ‐ SWITCH‐AX‐1127035       3/18/2016 17:33   31e9b9f5‐ec1d‐4da7‐9547‐b46e17a5ec3a.msg                                                  Attorney Client
SWITCH‐AX‐1127036 ‐ SWITCH‐AX‐1127036       3/18/2016 17:33   Collection Report 160318.xls                                                              Attorney Client
SWITCH‐AX‐1127037 ‐ SWITCH‐AX‐1127039       3/18/2016 17:33   no Title                                                                                  Attorney Client
SWITCH‐AX‐1127040 ‐ SWITCH‐AX‐1127040       3/18/2016 17:33   Collection Report 160318.xls                                                              Attorney Client
SWITCH‐AX‐1127041 ‐ SWITCH‐AX‐1127042       3/20/2016 19:05   no Title                                                                                  Attorney Client
SWITCH‐AX‐1127043 ‐ SWITCH‐AX‐1127064       3/20/2016 19:05   WINDSTREAM PROPOSED DRAFT                                                                 Attorney Client
SWITCH‐AX‐1127065 ‐ SWITCH‐AX‐1127065       3/20/2016 19:05   image001.jpg                                                                              Attorney Client
SWITCH‐AX‐1127066 ‐ SWITCH‐AX‐1127068        3/21/2016 8:28   no Title                                                                                  Attorney Client
SWITCH‐AX‐1127069 ‐ SWITCH‐AX‐1127069        3/21/2016 8:28   image001.png                                                                              Attorney Client
SWITCH‐AX‐1127070 ‐ SWITCH‐AX‐1127078        3/21/2016 8:28   Master Services                                                                           Attorney Client
SWITCH‐AX‐1127079 ‐ SWITCH‐AX‐1127080        3/21/2016 8:59   no Title                                                                                  Attorney Client
SWITCH‐AX‐1127081 ‐ SWITCH‐AX‐1127103        3/21/2016 8:59   Switch_MSA_Draft_03 18 16 WIN redlines.doc                                                Attorney Client
SWITCH‐AX‐1127104 ‐ SWITCH‐AX‐1127104        3/21/2016 8:59   image002.jpg                                                                              Attorney Client
SWITCH‐AX‐1127105 ‐ SWITCH‐AX‐1127106        3/21/2016 9:08   no Title                                                                                  Attorney Client
SWITCH‐AX‐1127107 ‐ SWITCH‐AX‐1127107        3/21/2016 9:08   ATT00003.htm                                                                              Attorney Client
SWITCH‐AX‐1127108 ‐ SWITCH‐AX‐1127108        3/21/2016 9:08   image002.jpg                                                                              Attorney Client
SWITCH‐AX‐1127109 ‐ SWITCH‐AX‐1127131        3/21/2016 9:08   Switch_MSA_Draft_03 18 16 WIN redlines.doc                                                Attorney Client
SWITCH‐AX‐1127132 ‐ SWITCH‐AX‐1127132        3/21/2016 9:08   ATT00001.htm                                                                              Attorney Client
SWITCH‐AX‐1127133 ‐ SWITCH‐AX‐1127133        3/21/2016 9:08   ATT00002.htm                                                                              Attorney Client
SWITCH‐AX‐1127134 ‐ SWITCH‐AX‐1127135        3/21/2016 9:08   no Title                                                                                  Attorney Client
SWITCH‐AX‐1127136 ‐ SWITCH‐AX‐1127136        3/21/2016 9:08   ATT00002.htm                                                                              Attorney Client
SWITCH‐AX‐1127137 ‐ SWITCH‐AX‐1127137        3/21/2016 9:08   ATT00001.htm                                                                              Attorney Client
SWITCH‐AX‐1127138 ‐ SWITCH‐AX‐1127160        3/21/2016 9:08   Switch_MSA_Draft_03 18 16 WIN redlines.doc                                                Attorney Client
SWITCH‐AX‐1127161 ‐ SWITCH‐AX‐1127161        3/21/2016 9:08   ATT00003.htm                                                                              Attorney Client
SWITCH‐AX‐1127162 ‐ SWITCH‐AX‐1127162        3/21/2016 9:08   image002.jpg                                                                              Attorney Client
SWITCH‐AX‐1127163 ‐ SWITCH‐AX‐1127173        3/21/2016 9:48   no Title                                                                                  Attorney Client
SWITCH‐AX‐1127174 ‐ SWITCH‐AX‐1127176       3/21/2016 10:21   d582fa5a‐c250‐4c7a‐821e‐b5ab2bfffeba.msg                                                  Attorney Client
SWITCH‐AX‐1127177 ‐ SWITCH‐AX‐1127177       3/21/2016 10:21   image001.jpg                                                                              Attorney Client




                                                                          EXHIBIT 10, PAGE 2120
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 368 of 829


Bates                                   Document Date         Document Title                                                                                    Privilege
SWITCH‐AX‐1127178 ‐ SWITCH‐AX‐1127180       3/21/2016 11:23   no Title                                                                                          Attorney Client
SWITCH‐AX‐1127181 ‐ SWITCH‐AX‐1127204       3/21/2016 11:23   JV Agreement 16.03.16 (Redline vs Switch draft 08.03.16).docx                                     Attorney Client
SWITCH‐AX‐1127205 ‐ SWITCH‐AX‐1127205       3/21/2016 11:23   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1127206 ‐ SWITCH‐AX‐1127208       3/21/2016 12:02   no Title                                                                                          Attorney Client
SWITCH‐AX‐1127209 ‐ SWITCH‐AX‐1127209       3/21/2016 12:02   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1127210 ‐ SWITCH‐AX‐1127222       3/21/2016 12:02   MSA ‐ Windstream DATA SVCS AGREEMENT_012114.doc                                                   Attorney Client
SWITCH‐AX‐1127223 ‐ SWITCH‐AX‐1127226       3/21/2016 12:03   no Title                                                                                          Attorney Client
SWITCH‐AX‐1127227 ‐ SWITCH‐AX‐1127239       3/21/2016 12:03   MSA ‐ Windstream DATA SVCS AGREEMENT_012114.doc                                                   Attorney Client
SWITCH‐AX‐1127240 ‐ SWITCH‐AX‐1127240       3/21/2016 12:03   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1127241 ‐ SWITCH‐AX‐1127243       3/21/2016 12:15   no Title                                                                                          Attorney Client
SWITCH‐AX‐1127244 ‐ SWITCH‐AX‐1127246       3/21/2016 12:15   Switch Material License Agreement‐B‐Roll‐EMC‐20160321.pdf                                         Attorney Client
SWITCH‐AX‐1127247 ‐ SWITCH‐AX‐1127250       3/21/2016 12:58   no Title                                                                                          Attorney Client
SWITCH‐AX‐1127251 ‐ SWITCH‐AX‐1127251       3/21/2016 12:58   image002.png                                                                                      Attorney Client
SWITCH‐AX‐1127252 ‐ SWITCH‐AX‐1127254       3/21/2016 12:58   Switch Material License Agreement‐B‐Roll‐EMC‐20160321.pdf                                         Attorney Client
SWITCH‐AX‐1127255 ‐ SWITCH‐AX‐1127257       3/21/2016 13:24   no Title                                                                                          Attorney Client
SWITCH‐AX‐1127258 ‐ SWITCH‐AX‐1127258       3/21/2016 13:24   image003.jpg                                                                                      Attorney Client
SWITCH‐AX‐1127259 ‐ SWITCH‐AX‐1127260       3/21/2016 13:24   Illustrative Management Representation Letter for Financial Statement Audit Engagements (ExcludingAttorney Client
SWITCH‐AX‐1127261 ‐ SWITCH‐AX‐1127261       3/21/2016 13:24   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1127262 ‐ SWITCH‐AX‐1127263       3/21/2016 13:37   no Title                                                                                          Attorney Client
SWITCH‐AX‐1127264 ‐ SWITCH‐AX‐1127272       3/21/2016 13:37   Gallo ‐ Switch ‐ Colocation Facilities Agreement (00285102).DOCX                                  Attorney Client
SWITCH‐AX‐1127273 ‐ SWITCH‐AX‐1127281       3/21/2016 13:37   Gallo ‐ Switch ‐ Colocation Facilities Agreement (00285102).DOCX                                  Attorney Client
SWITCH‐AX‐1127282 ‐ SWITCH‐AX‐1127283       3/21/2016 13:57   no Title                                                                                          Attorney Client
SWITCH‐AX‐1127284 ‐ SWITCH‐AX‐1127284       3/21/2016 13:57   image001.png                                                                                      Attorney Client
SWITCH‐AX‐1127285 ‐ SWITCH‐AX‐1127294       3/21/2016 13:57   CFA Cox Switch V3 08‐25‐15 Switch with Cox edits 3‐21‐16.docx                                     Attorney Client
SWITCH‐AX‐1127295 ‐ SWITCH‐AX‐1127296       3/21/2016 13:59   no Title                                                                                          Attorney Client
SWITCH‐AX‐1127297 ‐ SWITCH‐AX‐1127314       3/21/2016 13:59                                                                                          27‐Jan‐97 Attorney Client
SWITCH‐AX‐1127315 ‐ SWITCH‐AX‐1127316       3/21/2016 14:09   no Title                                                                                          Attorney Client
SWITCH‐AX‐1127317 ‐ SWITCH‐AX‐1127334       3/21/2016 14:09                                                                                          27‐Jan‐97 Attorney Client
SWITCH‐AX‐1127335 ‐ SWITCH‐AX‐1127336       3/21/2016 14:22   no Title                                                                                          Attorney Client
SWITCH‐AX‐1127337 ‐ SWITCH‐AX‐1127354       3/21/2016 14:22                                                                                          27‐Jan‐97 Attorney Client
SWITCH‐AX‐1127355 ‐ SWITCH‐AX‐1127356       3/21/2016 14:28   no Title                                                                                          Attorney Client
SWITCH‐AX‐1127357 ‐ SWITCH‐AX‐1127367       3/21/2016 14:28   DRPALEXECPR‐20160315132841                                                                        Attorney Client
SWITCH‐AX‐1127368 ‐ SWITCH‐AX‐1127371       3/21/2016 14:42   no Title                                                                                          Attorney Client
SWITCH‐AX‐1127372 ‐ SWITCH‐AX‐1127374       3/21/2016 14:42   Switch Material License Agreement‐B‐Roll‐EMC‐v2‐20160321.pdf                                      Attorney Client
SWITCH‐AX‐1127375 ‐ SWITCH‐AX‐1127375       3/21/2016 14:42   image002.png                                                                                      Attorney Client
SWITCH‐AX‐1127376 ‐ SWITCH‐AX‐1127376       3/21/2016 15:21   no Title                                                                                          Attorney Client
SWITCH‐AX‐1127377 ‐ SWITCH‐AX‐1127392       3/21/2016 15:21   Switch NAP 9 Feeder‐NAP 8 Feeder Agreement‐20160321.docx                                          Attorney Client
SWITCH‐AX‐1127393 ‐ SWITCH‐AX‐1127393       3/21/2016 15:21   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1127394 ‐ SWITCH‐AX‐1127394       3/21/2016 15:31   Weekly Purchase Orders Approved 2015.xlsx                                                         Attorney Client
SWITCH‐AX‐1127395 ‐ SWITCH‐AX‐1127395       3/21/2016 16:08   no Title                                                                                          Attorney Client
SWITCH‐AX‐1127396 ‐ SWITCH‐AX‐1127396       3/21/2016 16:08   Meeting_Tour_NAP‐7_Nevada Energy_KEMA.msg                                                         Attorney Client
SWITCH‐AX‐1127397 ‐ SWITCH‐AX‐1127397       3/21/2016 16:08   Meeting_Tour_NAP‐4_NV Energy.msg                                                                  Attorney Client
SWITCH‐AX‐1127398 ‐ SWITCH‐AX‐1127398       3/21/2016 16:08   Pricing.msg                                                                                       Attorney Client
SWITCH‐AX‐1127399 ‐ SWITCH‐AX‐1127399       3/21/2016 16:08   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1127400 ‐ SWITCH‐AX‐1127400       3/21/2016 16:08   Meeting_Tour_NAP‐7_NV ENERGY.msg                                                                  Attorney Client
SWITCH‐AX‐1127401 ‐ SWITCH‐AX‐1127401       3/21/2016 16:08   Meeting_NAP‐7_NV Energy.msg                                                                       Attorney Client




                                                                           EXHIBIT 10, PAGE 2121
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 369 of 829


Bates                                   Document Date         Document Title                                                                     Privilege
SWITCH‐AX‐1127402 ‐ SWITCH‐AX‐1127402       3/21/2016 16:08   Meeting_Tour_NAP7_NVEnergy.msg                                                     Attorney Client
SWITCH‐AX‐1127403 ‐ SWITCH‐AX‐1127403       3/21/2016 16:08   Meeting_Tour_NAP‐8_NV Energy.msg                                                   Attorney Client
SWITCH‐AX‐1127404 ‐ SWITCH‐AX‐1127404       3/21/2016 16:08   Meeting_NAP‐7_NV Energy.msg                                                        Attorney Client
SWITCH‐AX‐1127405 ‐ SWITCH‐AX‐1127405       3/21/2016 16:08   NV Energy Power Survey.pdf                                                         Attorney Client
SWITCH‐AX‐1127406 ‐ SWITCH‐AX‐1127417       3/21/2016 16:08   Master Services                                                                    Attorney Client
SWITCH‐AX‐1127418 ‐ SWITCH‐AX‐1127418       3/21/2016 16:08   Meeting_Tour _ NAP‐4 _ NV Energy.msg                                               Attorney Client
SWITCH‐AX‐1127419 ‐ SWITCH‐AX‐1127419       3/21/2016 16:08   Meeting_Tour_NAP7_UPCG.msg                                                         Attorney Client
SWITCH‐AX‐1127420 ‐ SWITCH‐AX‐1127420       3/21/2016 16:08   Meeting_Tour_NAP7_NV Energy.msg                                                    Attorney Client
SWITCH‐AX‐1127421 ‐ SWITCH‐AX‐1127423       3/21/2016 16:08   RE_ Smart Grid.msg                                                                 Attorney Client
SWITCH‐AX‐1127424 ‐ SWITCH‐AX‐1127424       3/21/2016 16:08   Meeting_Tour_NAP‐7_NV ENERGY.msg                                                   Attorney Client
SWITCH‐AX‐1127425 ‐ SWITCH‐AX‐1127425       3/21/2016 16:08   Meeting_NAP7_NV Energy.msg                                                         Attorney Client
SWITCH‐AX‐1127426 ‐ SWITCH‐AX‐1127426       3/21/2016 16:08   Meeting_Tour_NAP 7_NV Energy.msg                                                   Attorney Client
SWITCH‐AX‐1127427 ‐ SWITCH‐AX‐1127427       3/21/2016 16:08   RE_ NV Energy.msg                                                                  Attorney Client
SWITCH‐AX‐1127428 ‐ SWITCH‐AX‐1127428       3/21/2016 16:08   Meeting_Tour_N7_NV Energy.msg                                                      Attorney Client
SWITCH‐AX‐1127429 ‐ SWITCH‐AX‐1127429       3/21/2016 16:08   Meeting_Tour_NAP‐7_NV ENERGY.msg                                                   Attorney Client
SWITCH‐AX‐1127430 ‐ SWITCH‐AX‐1127431       3/21/2016 16:08   RE_ Pricing.msg                                                                    Attorney Client
SWITCH‐AX‐1127432 ‐ SWITCH‐AX‐1127432       3/21/2016 16:08   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1127433 ‐ SWITCH‐AX‐1127433       3/21/2016 16:08   Meeting_Tour_NAP‐7_NV ENERGY.msg                                                   Attorney Client
SWITCH‐AX‐1127434 ‐ SWITCH‐AX‐1127434       3/21/2016 16:08   Meeting_Tour_NAP7_NV Energy.msg                                                    Attorney Client
SWITCH‐AX‐1127435 ‐ SWITCH‐AX‐1127435       3/21/2016 16:08   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1127436 ‐ SWITCH‐AX‐1127436       3/21/2016 16:08   Meeting_Tour_NAP‐7_NV ENERGY.msg                                                   Attorney Client
SWITCH‐AX‐1127437 ‐ SWITCH‐AX‐1127437       3/21/2016 16:08   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1127438 ‐ SWITCH‐AX‐1127440       3/21/2016 16:08   RE_ Results from form on SWITCHNAP.com website....msg                              Attorney Client
SWITCH‐AX‐1127441 ‐ SWITCH‐AX‐1127443       3/21/2016 16:18   21a0a88b‐90a1‐43c7‐8fcd‐9ad1fc0a1c01.msg                                           Attorney Client
SWITCH‐AX‐1127444 ‐ SWITCH‐AX‐1127444       3/21/2016 16:18   TAR‐101509‐321 John Schons of NV Energy.pdf                                        Attorney Client
SWITCH‐AX‐1127445 ‐ SWITCH‐AX‐1127445       3/21/2016 16:18   TAR‐081712‐4302 Bruce Bullock of NV Energy.pdf                                     Attorney Client
SWITCH‐AX‐1127446 ‐ SWITCH‐AX‐1127446       3/21/2016 16:18   TAR‐101509‐320 Aaron Shearn of NV Energy.pdf                                       Attorney Client
SWITCH‐AX‐1127447 ‐ SWITCH‐AX‐1127447       3/21/2016 16:18   TAR‐092112‐4655 Mark Warden of NV Energy.pdf                                       Attorney Client
SWITCH‐AX‐1127448 ‐ SWITCH‐AX‐1127448       3/21/2016 16:18   TAR‐111113‐8358 Patrick Sweeney of NV Energy.pdf                                   Attorney Client
SWITCH‐AX‐1127449 ‐ SWITCH‐AX‐1127449       3/21/2016 16:18   NDA‐060514‐731 Nevada Power Company dba NV Energy (Amended & Reinstated NDA).pdf   Attorney Client
SWITCH‐AX‐1127450 ‐ SWITCH‐AX‐1127450       3/21/2016 16:18   TAR‐071609‐184 Kimberly Ferguson of NV Energy.pdf                                  Attorney Client
SWITCH‐AX‐1127451 ‐ SWITCH‐AX‐1127451       3/21/2016 16:18   TAR‐041410‐713 David Sims of NV Energy.pdf                                         Attorney Client
SWITCH‐AX‐1127452 ‐ SWITCH‐AX‐1127452       3/21/2016 16:18   TAR‐033010‐800 Jim Galla of NV Energy.pdf                                          Attorney Client
SWITCH‐AX‐1127453 ‐ SWITCH‐AX‐1127453       3/21/2016 16:18   TAR‐081712‐4300 Dilek Samil of NV Energy.pdf                                       Attorney Client
SWITCH‐AX‐1127454 ‐ SWITCH‐AX‐1127454       3/21/2016 16:18   TAR‐111113‐8341 Ronald Chinte of NV Energy.pdf                                     Attorney Client
SWITCH‐AX‐1127455 ‐ SWITCH‐AX‐1127455       3/21/2016 16:18   TAR‐080913‐6680 Kevin Judice of NV Energy.pdf                                      Attorney Client
SWITCH‐AX‐1127456 ‐ SWITCH‐AX‐1127456       3/21/2016 16:18   TAR‐011614‐8767 TR Sizemore of NV Energy.pdf                                       Attorney Client
SWITCH‐AX‐1127457 ‐ SWITCH‐AX‐1127458       3/21/2016 16:18   NDA‐021909‐090‐NV Energy.pdf                                                       Attorney Client
SWITCH‐AX‐1127459 ‐ SWITCH‐AX‐1127459       3/21/2016 16:18   TAR‐011911‐1304 Harold Wade of NV Energy.pdf                                       Attorney Client
SWITCH‐AX‐1127460 ‐ SWITCH‐AX‐1127460       3/21/2016 16:18   TAR‐081712‐4301 Robert Leal of NV Energy.pdf                                       Attorney Client
SWITCH‐AX‐1127461 ‐ SWITCH‐AX‐1127461       3/21/2016 16:18   TAR‐061413‐5764 Melissa Fernandez of NV Energy.pdf                                 Attorney Client
SWITCH‐AX‐1127462 ‐ SWITCH‐AX‐1127462       3/21/2016 16:18   TAR‐080913‐6681 Alice Cobb of NV Energy.pdf                                        Attorney Client
SWITCH‐AX‐1127463 ‐ SWITCH‐AX‐1127463       3/21/2016 16:18   TAR‐101409‐319 Donald DeCicco of NV Energy.pdf                                     Attorney Client
SWITCH‐AX‐1127464 ‐ SWITCH‐AX‐1127464       3/21/2016 16:18   TAR‐033010‐795 Modi of NV Energy.pdf                                               Attorney Client
SWITCH‐AX‐1127465 ‐ SWITCH‐AX‐1127465       3/21/2016 16:18   TAR‐100411‐2163 Pamela Hilto of NV Energy.pdf                                      Attorney Client
SWITCH‐AX‐1127466 ‐ SWITCH‐AX‐1127466       3/21/2016 16:18   TAR‐033010‐797 Arthur Davoren of NV Energy.pdf                                     Attorney Client




                                                                         EXHIBIT 10, PAGE 2122
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 370 of 829


Bates                                   Document Date         Document Title                                           Privilege
SWITCH‐AX‐1127467 ‐ SWITCH‐AX‐1127467       3/21/2016 16:18   TAR‐092112‐4654 Vincent Burton of NV Energy.pdf          Attorney Client
SWITCH‐AX‐1127468 ‐ SWITCH‐AX‐1127468       3/21/2016 16:18   TAR‐091812‐4650 Gargan Verma of NV Energy.pdf            Attorney Client
SWITCH‐AX‐1127469 ‐ SWITCH‐AX‐1127469       3/21/2016 16:18   NDA‐042914‐709 Nevada Power Company DBA NV Energy.pdf    Attorney Client
SWITCH‐AX‐1127470 ‐ SWITCH‐AX‐1127470       3/21/2016 16:18   TAR‐071609‐181 Steve Moyer of NV Energy.pdf              Attorney Client
SWITCH‐AX‐1127471 ‐ SWITCH‐AX‐1127471       3/21/2016 16:18   TAR‐091812‐4651 Kiley Adams of NV Energy.pdf             Attorney Client
SWITCH‐AX‐1127472 ‐ SWITCH‐AX‐1127472       3/21/2016 16:18   TAR‐033010‐794 Mark Skrable of NV Energy.pdf             Attorney Client
SWITCH‐AX‐1127473 ‐ SWITCH‐AX‐1127473       3/21/2016 16:18   TAR‐033010‐798 Mike of NV Energy.pdf                     Attorney Client
SWITCH‐AX‐1127474 ‐ SWITCH‐AX‐1127474       3/21/2016 16:18   TAR‐111113‐8340 James Heffernan of NV Energy.pdf         Attorney Client
SWITCH‐AX‐1127475 ‐ SWITCH‐AX‐1127475       3/21/2016 16:18   TAR‐111113‐8381 Haley Lucas of NV Energy.pdf             Attorney Client
SWITCH‐AX‐1127476 ‐ SWITCH‐AX‐1127476       3/21/2016 16:18   TAR‐033010‐792 Brian Anderson of NV Energy.pdf           Attorney Client
SWITCH‐AX‐1127477 ‐ SWITCH‐AX‐1127477       3/21/2016 16:18   TAR‐033010‐796 Jeffrey Hanson of NV Energy.pdf           Attorney Client
SWITCH‐AX‐1127478 ‐ SWITCH‐AX‐1127478       3/21/2016 16:18   TAR‐081712‐4303 Mark Herdt of NV Energy.pdf              Attorney Client
SWITCH‐AX‐1127479 ‐ SWITCH‐AX‐1127479       3/21/2016 16:18   TAR‐061413‐5774 Jennifer Schuricht of NV Energy.pdf      Attorney Client
SWITCH‐AX‐1127480 ‐ SWITCH‐AX‐1127480       3/21/2016 16:18   TAR‐111113‐8404 Rodney Baldwin of NV Energy.pdf          Attorney Client
SWITCH‐AX‐1127481 ‐ SWITCH‐AX‐1127481       3/21/2016 16:18   TAR‐102314‐10651 Douglas Cannon of NV Energy.pdf         Attorney Client
SWITCH‐AX‐1127482 ‐ SWITCH‐AX‐1127482       3/21/2016 16:18   TAR‐033010‐793 Mark of NV Energy.pdf                     Attorney Client
SWITCH‐AX‐1127483 ‐ SWITCH‐AX‐1127483       3/21/2016 16:18   TAR‐041510‐722 TR Fair of NV Energy.pdf                  Attorney Client
SWITCH‐AX‐1127484 ‐ SWITCH‐AX‐1127484       3/21/2016 16:18   TAR‐033010‐799 Chris Carter of NV Energy.pdf             Attorney Client
SWITCH‐AX‐1127485 ‐ SWITCH‐AX‐1127485       3/21/2016 16:18   TAR‐090412‐4456 John Greco of DNV KEMA‐NV Energy.pdf     Attorney Client
SWITCH‐AX‐1127486 ‐ SWITCH‐AX‐1127486       3/21/2016 16:18   TAR‐111113‐8359 William Olsen of NV Energy.pdf           Attorney Client
SWITCH‐AX‐1127487 ‐ SWITCH‐AX‐1127487       3/21/2016 16:18   TAR‐111413‐8489 Doretha Graham‐Easler of NV Energy.pdf   Attorney Client
SWITCH‐AX‐1127488 ‐ SWITCH‐AX‐1127488       3/21/2016 16:18   image002.jpg                                             Attorney Client
SWITCH‐AX‐1127489 ‐ SWITCH‐AX‐1127489       3/21/2016 16:18   TAR‐033010‐791 Rinly Moulakatt of NV Energy.pdf          Attorney Client
SWITCH‐AX‐1127490 ‐ SWITCH‐AX‐1127490       3/21/2016 16:18   TAR‐111113‐8342 Charles Slinkard of NV Energy.pdf        Attorney Client
SWITCH‐AX‐1127491 ‐ SWITCH‐AX‐1127491       3/21/2016 16:18   TAR‐061413‐5781 Brian Pauling of NV Energy.pdf           Attorney Client
SWITCH‐AX‐1127492 ‐ SWITCH‐AX‐1127492       3/21/2016 16:18   TAR‐011614‐8762 John Hughes of NV Energy.pdf             Attorney Client
SWITCH‐AX‐1127493 ‐ SWITCH‐AX‐1127495       3/21/2016 16:18   no Title                                                 Attorney Client
SWITCH‐AX‐1127496 ‐ SWITCH‐AX‐1127496       3/21/2016 16:18   TAR‐071609‐181 Steve Moyer of NV Energy.pdf              Attorney Client
SWITCH‐AX‐1127497 ‐ SWITCH‐AX‐1127497       3/21/2016 16:18   TAR‐033010‐791 Rinly Moulakatt of NV Energy.pdf          Attorney Client
SWITCH‐AX‐1127498 ‐ SWITCH‐AX‐1127498       3/21/2016 16:18   TAR‐081712‐4300 Dilek Samil of NV Energy.pdf             Attorney Client
SWITCH‐AX‐1127499 ‐ SWITCH‐AX‐1127499       3/21/2016 16:18   TAR‐091812‐4651 Kiley Adams of NV Energy.pdf             Attorney Client
SWITCH‐AX‐1127500 ‐ SWITCH‐AX‐1127500       3/21/2016 16:18   TAR‐061413‐5774 Jennifer Schuricht of NV Energy.pdf      Attorney Client
SWITCH‐AX‐1127501 ‐ SWITCH‐AX‐1127501       3/21/2016 16:18   TAR‐111113‐8358 Patrick Sweeney of NV Energy.pdf         Attorney Client
SWITCH‐AX‐1127502 ‐ SWITCH‐AX‐1127502       3/21/2016 16:18   TAR‐041410‐713 David Sims of NV Energy.pdf               Attorney Client
SWITCH‐AX‐1127503 ‐ SWITCH‐AX‐1127503       3/21/2016 16:18   TAR‐033010‐800 Jim Galla of NV Energy.pdf                Attorney Client
SWITCH‐AX‐1127504 ‐ SWITCH‐AX‐1127504       3/21/2016 16:18   TAR‐090412‐4456 John Greco of DNV KEMA‐NV Energy.pdf     Attorney Client
SWITCH‐AX‐1127505 ‐ SWITCH‐AX‐1127505       3/21/2016 16:18   TAR‐111113‐8381 Haley Lucas of NV Energy.pdf             Attorney Client
SWITCH‐AX‐1127506 ‐ SWITCH‐AX‐1127506       3/21/2016 16:18   TAR‐111113‐8404 Rodney Baldwin of NV Energy.pdf          Attorney Client
SWITCH‐AX‐1127507 ‐ SWITCH‐AX‐1127507       3/21/2016 16:18   TAR‐033010‐797 Arthur Davoren of NV Energy.pdf           Attorney Client
SWITCH‐AX‐1127508 ‐ SWITCH‐AX‐1127508       3/21/2016 16:18   TAR‐071609‐184 Kimberly Ferguson of NV Energy.pdf        Attorney Client
SWITCH‐AX‐1127509 ‐ SWITCH‐AX‐1127509       3/21/2016 16:18   TAR‐091812‐4650 Gargan Verma of NV Energy.pdf            Attorney Client
SWITCH‐AX‐1127510 ‐ SWITCH‐AX‐1127510       3/21/2016 16:18   TAR‐061413‐5764 Melissa Fernandez of NV Energy.pdf       Attorney Client
SWITCH‐AX‐1127511 ‐ SWITCH‐AX‐1127511       3/21/2016 16:18   TAR‐111113‐8341 Ronald Chinte of NV Energy.pdf           Attorney Client
SWITCH‐AX‐1127512 ‐ SWITCH‐AX‐1127512       3/21/2016 16:18   TAR‐102314‐10651 Douglas Cannon of NV Energy.pdf         Attorney Client
SWITCH‐AX‐1127513 ‐ SWITCH‐AX‐1127514       3/21/2016 16:18   NDA‐021909‐090‐NV Energy.pdf                             Attorney Client
SWITCH‐AX‐1127515 ‐ SWITCH‐AX‐1127515       3/21/2016 16:18   TAR‐033010‐792 Brian Anderson of NV Energy.pdf           Attorney Client




                                                                         EXHIBIT 10, PAGE 2123
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 371 of 829


Bates                                   Document Date         Document Title                                                                                    Privilege
SWITCH‐AX‐1127516 ‐ SWITCH‐AX‐1127516       3/21/2016 16:18   TAR‐081712‐4301 Robert Leal of NV Energy.pdf                                                      Attorney Client
SWITCH‐AX‐1127517 ‐ SWITCH‐AX‐1127517       3/21/2016 16:18   TAR‐061413‐5781 Brian Pauling of NV Energy.pdf                                                    Attorney Client
SWITCH‐AX‐1127518 ‐ SWITCH‐AX‐1127518       3/21/2016 16:18   TAR‐080913‐6681 Alice Cobb of NV Energy.pdf                                                       Attorney Client
SWITCH‐AX‐1127519 ‐ SWITCH‐AX‐1127519       3/21/2016 16:18   TAR‐111413‐8489 Doretha Graham‐Easler of NV Energy.pdf                                            Attorney Client
SWITCH‐AX‐1127520 ‐ SWITCH‐AX‐1127520       3/21/2016 16:18   TAR‐081712‐4303 Mark Herdt of NV Energy.pdf                                                       Attorney Client
SWITCH‐AX‐1127521 ‐ SWITCH‐AX‐1127521       3/21/2016 16:18   TAR‐033010‐794 Mark Skrable of NV Energy.pdf                                                      Attorney Client
SWITCH‐AX‐1127522 ‐ SWITCH‐AX‐1127522       3/21/2016 16:18   TAR‐033010‐796 Jeffrey Hanson of NV Energy.pdf                                                    Attorney Client
SWITCH‐AX‐1127523 ‐ SWITCH‐AX‐1127523       3/21/2016 16:18   TAR‐111113‐8342 Charles Slinkard of NV Energy.pdf                                                 Attorney Client
SWITCH‐AX‐1127524 ‐ SWITCH‐AX‐1127524       3/21/2016 16:18   TAR‐111113‐8359 William Olsen of NV Energy.pdf                                                    Attorney Client
SWITCH‐AX‐1127525 ‐ SWITCH‐AX‐1127525       3/21/2016 16:18   NDA‐060514‐731 Nevada Power Company dba NV Energy (Amended & Reinstated NDA).pdf                  Attorney Client
SWITCH‐AX‐1127526 ‐ SWITCH‐AX‐1127526       3/21/2016 16:18   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1127527 ‐ SWITCH‐AX‐1127527       3/21/2016 16:18   TAR‐033010‐795 Modi of NV Energy.pdf                                                              Attorney Client
SWITCH‐AX‐1127528 ‐ SWITCH‐AX‐1127528       3/21/2016 16:18   TAR‐033010‐793 Mark of NV Energy.pdf                                                              Attorney Client
SWITCH‐AX‐1127529 ‐ SWITCH‐AX‐1127529       3/21/2016 16:18   TAR‐081712‐4302 Bruce Bullock of NV Energy.pdf                                                    Attorney Client
SWITCH‐AX‐1127530 ‐ SWITCH‐AX‐1127530       3/21/2016 16:18   TAR‐092112‐4654 Vincent Burton of NV Energy.pdf                                                   Attorney Client
SWITCH‐AX‐1127531 ‐ SWITCH‐AX‐1127531       3/21/2016 16:18   TAR‐080913‐6680 Kevin Judice of NV Energy.pdf                                                     Attorney Client
SWITCH‐AX‐1127532 ‐ SWITCH‐AX‐1127532       3/21/2016 16:18   TAR‐011614‐8767 TR Sizemore of NV Energy.pdf                                                      Attorney Client
SWITCH‐AX‐1127533 ‐ SWITCH‐AX‐1127533       3/21/2016 16:18   TAR‐101509‐320 Aaron Shearn of NV Energy.pdf                                                      Attorney Client
SWITCH‐AX‐1127534 ‐ SWITCH‐AX‐1127534       3/21/2016 16:18   TAR‐101409‐319 Donald DeCicco of NV Energy.pdf                                                    Attorney Client
SWITCH‐AX‐1127535 ‐ SWITCH‐AX‐1127535       3/21/2016 16:18   TAR‐033010‐798 Mike of NV Energy.pdf                                                              Attorney Client
SWITCH‐AX‐1127536 ‐ SWITCH‐AX‐1127536       3/21/2016 16:18   TAR‐033010‐799 Chris Carter of NV Energy.pdf                                                      Attorney Client
SWITCH‐AX‐1127537 ‐ SWITCH‐AX‐1127537       3/21/2016 16:18   TAR‐092112‐4655 Mark Warden of NV Energy.pdf                                                      Attorney Client
SWITCH‐AX‐1127538 ‐ SWITCH‐AX‐1127538       3/21/2016 16:18   TAR‐011614‐8762 John Hughes of NV Energy.pdf                                                      Attorney Client
SWITCH‐AX‐1127539 ‐ SWITCH‐AX‐1127539       3/21/2016 16:18   TAR‐041510‐722 TR Fair of NV Energy.pdf                                                           Attorney Client
SWITCH‐AX‐1127540 ‐ SWITCH‐AX‐1127540       3/21/2016 16:18   TAR‐101509‐321 John Schons of NV Energy.pdf                                                       Attorney Client
SWITCH‐AX‐1127541 ‐ SWITCH‐AX‐1127541       3/21/2016 16:18   TAR‐100411‐2163 Pamela Hilto of NV Energy.pdf                                                     Attorney Client
SWITCH‐AX‐1127542 ‐ SWITCH‐AX‐1127542       3/21/2016 16:18   TAR‐011911‐1304 Harold Wade of NV Energy.pdf                                                      Attorney Client
SWITCH‐AX‐1127543 ‐ SWITCH‐AX‐1127543       3/21/2016 16:18   TAR‐111113‐8340 James Heffernan of NV Energy.pdf                                                  Attorney Client
SWITCH‐AX‐1127544 ‐ SWITCH‐AX‐1127544       3/21/2016 16:18   NDA‐042914‐709 Nevada Power Company DBA NV Energy.pdf                                             Attorney Client
SWITCH‐AX‐1127545 ‐ SWITCH‐AX‐1127545       3/21/2016 16:29   no Title                                                                                          Attorney Client
SWITCH‐AX‐1127546 ‐ SWITCH‐AX‐1127569       3/21/2016 16:29   C641‐07‐001‐M.PDF                                                                                 Attorney Client
SWITCH‐AX‐1127570 ‐ SWITCH‐AX‐1127577       3/21/2016 16:29   Colocation Facilities Agreement_Switch_Orange County Sanitation_V1_01‐28....pdf                   Attorney Client
SWITCH‐AX‐1127578 ‐ SWITCH‐AX‐1127580       3/21/2016 17:36   no Title                                                                                          Attorney Client
SWITCH‐AX‐1127581 ‐ SWITCH‐AX‐1127581       3/21/2016 17:36   Collection Report 160321.xls                                                                      Attorney Client
SWITCH‐AX‐1127582 ‐ SWITCH‐AX‐1127584       3/21/2016 17:36   dacea815‐15e5‐4661‐a346‐72aee597f1e8.msg                                                          Attorney Client
SWITCH‐AX‐1127585 ‐ SWITCH‐AX‐1127585       3/21/2016 17:36   Collection Report 160321.xls                                                                      Attorney Client
SWITCH‐AX‐1127586 ‐ SWITCH‐AX‐1127589       3/21/2016 17:42   no Title                                                                                          Attorney Client
SWITCH‐AX‐1127590 ‐ SWITCH‐AX‐1127590       3/21/2016 17:42   image003.jpg                                                                                      Attorney Client
SWITCH‐AX‐1127591 ‐ SWITCH‐AX‐1127610       3/21/2016 17:42   Redline Switch_MSA_Draft V3 03‐21‐16.doc                                                          Attorney Client
SWITCH‐AX‐1127611 ‐ SWITCH‐AX‐1127611       3/21/2016 18:39   no Title                                                                                          Attorney Client
SWITCH‐AX‐1127612 ‐ SWITCH‐AX‐1127612       3/21/2016 18:39   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1127613 ‐ SWITCH‐AX‐1127633       3/21/2016 18:39   Supply Agreement ‐ Supernap Italia and Nortek Air Solutions (original) compared with Supply AgreemAttorney Client
SWITCH‐AX‐1127634 ‐ SWITCH‐AX‐1127636       3/21/2016 18:48   no Title                                                                                          Attorney Client
SWITCH‐AX‐1127637 ‐ SWITCH‐AX‐1127645       3/21/2016 18:48   Draft Settlement Agreement ‐ GS v. Switch Comm V5 to V6.docx                                      Attorney Client
SWITCH‐AX‐1127646 ‐ SWITCH‐AX‐1127652       3/21/2016 18:48   Cross Referral Program Agreement V1 01‐21‐16.docx                                                 Attorney Client
SWITCH‐AX‐1127653 ‐ SWITCH‐AX‐1127661       3/21/2016 18:48   Draft Settlement Agreement ‐ GS v. Switch Comm V6.docx                                            Attorney Client




                                                                           EXHIBIT 10, PAGE 2124
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 372 of 829


Bates                                   Document Date         Document Title                                                                                    Privilege
SWITCH‐AX‐1127662 ‐ SWITCH‐AX‐1127665       3/21/2016 18:53   no Title                                                                                          Attorney Client
SWITCH‐AX‐1127666 ‐ SWITCH‐AX‐1127666       3/21/2016 18:53   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1127667 ‐ SWITCH‐AX‐1127686       3/21/2016 18:53   Redline Switch_MSA_Draft V3 03‐21‐16.doc                                                          Attorney Client
SWITCH‐AX‐1127687 ‐ SWITCH‐AX‐1127690       3/21/2016 18:53   no Title                                                                                          Attorney Client
SWITCH‐AX‐1127691 ‐ SWITCH‐AX‐1127710       3/21/2016 18:53   Redline Switch_MSA_Draft V3 03‐21‐16.doc                                                          Attorney Client
SWITCH‐AX‐1127711 ‐ SWITCH‐AX‐1127711       3/21/2016 18:53   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1127712 ‐ SWITCH‐AX‐1127714       3/21/2016 18:58   no Title                                                                                          Attorney Client
SWITCH‐AX‐1127715 ‐ SWITCH‐AX‐1127721       3/21/2016 18:58   Cross Referral Program Agreement V1 01‐21‐16.docx                                                 Attorney Client
SWITCH‐AX‐1127722 ‐ SWITCH‐AX‐1127730       3/21/2016 18:58   Draft Settlement Agreement ‐ GS v. Switch Comm V6.docx                                            Attorney Client
SWITCH‐AX‐1127731 ‐ SWITCH‐AX‐1127739       3/21/2016 18:58   Draft Settlement Agreement ‐ GS v. Switch Comm V5 to V6.docx                                      Attorney Client
SWITCH‐AX‐1127740 ‐ SWITCH‐AX‐1127743       3/21/2016 19:51   no Title                                                                                          Attorney Client
SWITCH‐AX‐1127744 ‐ SWITCH‐AX‐1127751       3/21/2016 19:51   Conduit Use Agreement ‐ CCC Switch V10 03‐16‐16 Switch.docx                                       Attorney Client
SWITCH‐AX‐1127752 ‐ SWITCH‐AX‐1127752       3/21/2016 19:51   image005.jpg                                                                                      Attorney Client
SWITCH‐AX‐1127753 ‐ SWITCH‐AX‐1127753       3/21/2016 19:51   image004.jpg                                                                                      Attorney Client
SWITCH‐AX‐1127754 ‐ SWITCH‐AX‐1127757       3/21/2016 22:13   no Title                                                                                          Attorney Client
SWITCH‐AX‐1127758 ‐ SWITCH‐AX‐1127758        3/22/2016 5:42   no Title                                                                                          Attorney Client
SWITCH‐AX‐1127759 ‐ SWITCH‐AX‐1127771        3/22/2016 5:42   Microsoft Word ‐ SoM PISL MSA with Attachment 3‐22‐16                                             Attorney Client
SWITCH‐AX‐1127772 ‐ SWITCH‐AX‐1127773        3/22/2016 5:48   no Title                                                                                          Attorney Client
SWITCH‐AX‐1127774 ‐ SWITCH‐AX‐1127786        3/22/2016 5:48   SoM PISL MSA with Attachment 3‐22‐16 ‐ MS Word with Tracking.docx                                 Attorney Client
SWITCH‐AX‐1127787 ‐ SWITCH‐AX‐1127791        3/22/2016 6:00   no Title                                                                                          Attorney Client
SWITCH‐AX‐1127792 ‐ SWITCH‐AX‐1127792        3/22/2016 6:00   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1127793 ‐ SWITCH‐AX‐1127812        3/22/2016 6:00   Redline Switch_MSA_Draft V3 03‐21‐16.doc                                                          Attorney Client
SWITCH‐AX‐1127813 ‐ SWITCH‐AX‐1127816        3/22/2016 6:53   no Title                                                                                          Attorney Client
SWITCH‐AX‐1127817 ‐ SWITCH‐AX‐1127817        3/22/2016 6:53   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1127818 ‐ SWITCH‐AX‐1127841        3/22/2016 6:53   JV Agreement 16.03.16 (Redline vs Switch draft 08.03.16) (CL Notes).docx                          Attorney Client
SWITCH‐AX‐1127842 ‐ SWITCH‐AX‐1127843        3/22/2016 9:56   no Title                                                                                          Attorney Client
SWITCH‐AX‐1127844 ‐ SWITCH‐AX‐1127857        3/22/2016 9:56   SoM PISL MSA with Attachement 3‐22‐16 MS Word with Tracking.docx                                  Attorney Client
SWITCH‐AX‐1127858 ‐ SWITCH‐AX‐1127860       3/22/2016 10:49   no Title                                                                                          Attorney Client
SWITCH‐AX‐1127861 ‐ SWITCH‐AX‐1127900       3/22/2016 10:49   Redline 15_Switch Terms and Conditions V10 to V11 03‐21‐16 Switch.doc                             Attorney Client
SWITCH‐AX‐1127901 ‐ SWITCH‐AX‐1127940       3/22/2016 10:49   15_Switch Terms and Conditions V11 03‐21‐16 Switch.doc                                            Attorney Client
SWITCH‐AX‐1127941 ‐ SWITCH‐AX‐1127944       3/22/2016 10:53   no Title                                                                                          Attorney Client
SWITCH‐AX‐1127945 ‐ SWITCH‐AX‐1127958       3/22/2016 10:53   SoM PISL MSA with Attachement 3‐22‐16 MS Word with Tracking.docx                                  Attorney Client
SWITCH‐AX‐1127959 ‐ SWITCH‐AX‐1127972       3/22/2016 10:53   SoM PISL MSA with Attachement 3‐22‐16.pdf                                                         Attorney Client
SWITCH‐AX‐1127973 ‐ SWITCH‐AX‐1127975       3/22/2016 11:01   no Title                                                                                          Attorney Client
SWITCH‐AX‐1127976 ‐ SWITCH‐AX‐1128015       3/22/2016 11:01   15_Switch Terms and Conditions V11 03‐21‐16 Switch.doc                                            Attorney Client
SWITCH‐AX‐1128016 ‐ SWITCH‐AX‐1128055       3/22/2016 11:01   Redline 15_Switch Terms and Conditions V10 to V11 03‐21‐16 Switch.doc                             Attorney Client
SWITCH‐AX‐1128056 ‐ SWITCH‐AX‐1128066       3/22/2016 11:32   no Title                                                                                          Attorney Client
SWITCH‐AX‐1128067 ‐ SWITCH‐AX‐1128068       3/22/2016 11:32   13924349Notice of Abandonment.pdf                                                                 Attorney Client
SWITCH‐AX‐1128069 ‐ SWITCH‐AX‐1128080       3/22/2016 11:37   no Title                                                                                          Attorney Client
SWITCH‐AX‐1128081 ‐ SWITCH‐AX‐1128093       3/22/2016 11:38   no Title                                                                                          Attorney Client
SWITCH‐AX‐1128094 ‐ SWITCH‐AX‐1128106       3/22/2016 11:40   no Title                                                                                          Attorney Client
SWITCH‐AX‐1128107 ‐ SWITCH‐AX‐1128108       3/22/2016 11:56   no Title                                                                                          Attorney Client
SWITCH‐AX‐1128109 ‐ SWITCH‐AX‐1128129       3/22/2016 11:56   Supply Agreement ‐ Supernap Italia and Nortek Air Solutions (original) compared with Supply AgreemAttorney Client
SWITCH‐AX‐1128130 ‐ SWITCH‐AX‐1128152       3/22/2016 11:56   C:\Users\EDOARD~1.MIS\AppData\Local\Temp\Workshare\wmtempf54\~wtf023138CC.ps                      Attorney Client
SWITCH‐AX‐1128153 ‐ SWITCH‐AX‐1128156       3/22/2016 13:07   no Title                                                                                          Attorney Client
SWITCH‐AX‐1128157 ‐ SWITCH‐AX‐1128164       3/22/2016 13:07   SI_Milan_Munters_TSC500_Proposal_REV 20160317.pdf                                                 Attorney Client




                                                                           EXHIBIT 10, PAGE 2125
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 373 of 829


Bates                                   Document Date         Document Title                                                               Privilege
SWITCH‐AX‐1128165 ‐ SWITCH‐AX‐1128167       3/22/2016 13:19   no Title                                                                     Attorney Client
SWITCH‐AX‐1128168 ‐ SWITCH‐AX‐1128168       3/22/2016 13:19   15‐4‐SU‐esig‐Sarah‐Hartshorn[82].png                                         Attorney Client
SWITCH‐AX‐1128169 ‐ SWITCH‐AX‐1128170       3/22/2016 13:19   gartner_for_product_management & marketing_workgroup_deliverables_card.pdf   Attorney Client
SWITCH‐AX‐1128171 ‐ SWITCH‐AX‐1128171       3/22/2016 13:19   15‐4‐SU‐esig‐Sarah‐Hartshorn[47].png                                         Attorney Client
SWITCH‐AX‐1128172 ‐ SWITCH‐AX‐1128172       3/22/2016 14:21   no Title                                                                     Attorney Client
SWITCH‐AX‐1128173 ‐ SWITCH‐AX‐1128174       3/22/2016 14:21   13924349Notice of Abandonment.pdf                                            Attorney Client
SWITCH‐AX‐1128175 ‐ SWITCH‐AX‐1128179       3/22/2016 14:37   83a071fc‐68b6‐473c‐a6b9‐9ac6490e743f.msg                                     Attorney Client
SWITCH‐AX‐1128180 ‐ SWITCH‐AX‐1128212       3/22/2016 14:37   Welcome Packet ‐ SUPERNAP 7 (S1‐4).pdf                                       Attorney Client
SWITCH‐AX‐1128213 ‐ SWITCH‐AX‐1128213       3/22/2016 14:37   image002.jpg                                                                 Attorney Client
SWITCH‐AX‐1128214 ‐ SWITCH‐AX‐1128218       3/22/2016 14:37   no Title                                                                     Attorney Client
SWITCH‐AX‐1128219 ‐ SWITCH‐AX‐1128219       3/22/2016 14:37   image002.jpg                                                                 Attorney Client
SWITCH‐AX‐1128220 ‐ SWITCH‐AX‐1128252       3/22/2016 14:37   Welcome Packet ‐ SUPERNAP 7 (S1‐4).pdf                                       Attorney Client
SWITCH‐AX‐1128253 ‐ SWITCH‐AX‐1128255       3/22/2016 15:59   no Title                                                                     Attorney Client;Work Product
SWITCH‐AX‐1128256 ‐ SWITCH‐AX‐1128256       3/22/2016 15:59   14‐9‐SU‐esig‐Thomas‐Morton‐President[3].png                                  Attorney Client;Work Product
SWITCH‐AX‐1128257 ‐ SWITCH‐AX‐1128257       3/22/2016 17:45   Collection Report 160322.xls                                                 Attorney Client
SWITCH‐AX‐1128258 ‐ SWITCH‐AX‐1128260       3/22/2016 17:45   no Title                                                                     Attorney Client
SWITCH‐AX‐1128261 ‐ SWITCH‐AX‐1128261       3/22/2016 17:45   Collection Report 160322.xls                                                 Attorney Client
SWITCH‐AX‐1128262 ‐ SWITCH‐AX‐1128264       3/22/2016 17:45   3266035a‐0120‐4cb4‐bb58‐175aa60f12fe.msg                                     Attorney Client
SWITCH‐AX‐1128265 ‐ SWITCH‐AX‐1128265       3/22/2016 17:45   Collection Report 160322.xls                                                 Attorney Client
SWITCH‐AX‐1128266 ‐ SWITCH‐AX‐1128272       3/22/2016 20:46   bb63c241‐c7d3‐47ab‐a68f‐26d08de5365e.msg                                     Attorney Client
SWITCH‐AX‐1128273 ‐ SWITCH‐AX‐1128273       3/22/2016 20:46   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1128274 ‐ SWITCH‐AX‐1128274       3/22/2016 20:46   image002.jpg                                                                 Attorney Client
SWITCH‐AX‐1128275 ‐ SWITCH‐AX‐1128282        3/23/2016 0:18   no Title                                                                     Attorney Client
SWITCH‐AX‐1128283 ‐ SWITCH‐AX‐1128291        3/23/2016 0:18   no Title                                                                     Attorney Client
SWITCH‐AX‐1128292 ‐ SWITCH‐AX‐1128300        3/23/2016 0:18   110f5f7c‐ea2f‐4851‐ae4c‐a1824077d906.msg                                     Attorney Client
SWITCH‐AX‐1128301 ‐ SWITCH‐AX‐1128309        3/23/2016 0:18   no Title                                                                     Attorney Client
SWITCH‐AX‐1128310 ‐ SWITCH‐AX‐1128318        3/23/2016 0:18   no Title                                                                     Attorney Client
SWITCH‐AX‐1128319 ‐ SWITCH‐AX‐1128325        3/23/2016 0:18   no Title                                                                     Attorney Client
SWITCH‐AX‐1128326 ‐ SWITCH‐AX‐1128334        3/23/2016 0:18   no Title                                                                     Attorney Client
SWITCH‐AX‐1128335 ‐ SWITCH‐AX‐1128343        3/23/2016 0:18   no Title                                                                     Attorney Client
SWITCH‐AX‐1128344 ‐ SWITCH‐AX‐1128351        3/23/2016 0:18   no Title                                                                     Attorney Client
SWITCH‐AX‐1128352 ‐ SWITCH‐AX‐1128360        3/23/2016 0:18   no Title                                                                     Attorney Client
SWITCH‐AX‐1128361 ‐ SWITCH‐AX‐1128368        3/23/2016 0:18   no Title                                                                     Attorney Client
SWITCH‐AX‐1128369 ‐ SWITCH‐AX‐1128377        3/23/2016 3:53   no Title                                                                     Attorney Client
SWITCH‐AX‐1128378 ‐ SWITCH‐AX‐1128382        3/23/2016 8:18   no Title                                                                     Attorney Client
SWITCH‐AX‐1128383 ‐ SWITCH‐AX‐1128383        3/23/2016 8:18   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1128384 ‐ SWITCH‐AX‐1128385        3/23/2016 8:18   Master Services                                                              Attorney Client
SWITCH‐AX‐1128386 ‐ SWITCH‐AX‐1128401        3/23/2016 8:27   no Title                                                                     Attorney Client
SWITCH‐AX‐1128402 ‐ SWITCH‐AX‐1128407        3/23/2016 8:44   no Title                                                                     Attorney Client
SWITCH‐AX‐1128408 ‐ SWITCH‐AX‐1128408        3/23/2016 8:44   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1128409 ‐ SWITCH‐AX‐1128431        3/23/2016 8:44   Switch_MSA_Draft_03 18 16 WIN redlines.doc                                   Attorney Client
SWITCH‐AX‐1128432 ‐ SWITCH‐AX‐1128434       3/23/2016 10:38   no Title                                                                     Attorney Client
SWITCH‐AX‐1128435 ‐ SWITCH‐AX‐1128436       3/23/2016 10:38   SNI‐Milan.msg                                                                Attorney Client
SWITCH‐AX‐1128437 ‐ SWITCH‐AX‐1128437       3/23/2016 10:38   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1128438 ‐ SWITCH‐AX‐1128439       3/23/2016 10:38   Munters Milestones‐Milan 20160317.pdf                                        Attorney Client
SWITCH‐AX‐1128440 ‐ SWITCH‐AX‐1128447       3/23/2016 10:38   SI_Milan_Munters_TSC500_Proposal_REV 20160322.pdf                            Attorney Client




                                                                          EXHIBIT 10, PAGE 2126
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 374 of 829


Bates                                   Document Date         Document Title                                                                                    Privilege
SWITCH‐AX‐1128448 ‐ SWITCH‐AX‐1128450       3/23/2016 11:06   6b27a000‐55a1‐41cd‐afbf‐6551354512e4.msg                                                          Attorney Client
SWITCH‐AX‐1128451 ‐ SWITCH‐AX‐1128451       3/23/2016 11:06   image001.png                                                                                      Attorney Client
SWITCH‐AX‐1128452 ‐ SWITCH‐AX‐1128452       3/23/2016 11:06   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1128453 ‐ SWITCH‐AX‐1128453       3/23/2016 12:09   no Title                                                                                          Attorney Client
SWITCH‐AX‐1128454 ‐ SWITCH‐AX‐1128474       3/23/2016 12:09   Supply Agreement ‐ Supernap Italia and Nortek Air Solutions (original) compared with Supply AgreemAttorney Client
SWITCH‐AX‐1128475 ‐ SWITCH‐AX‐1128475       3/23/2016 12:09   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1128476 ‐ SWITCH‐AX‐1128496       3/23/2016 12:09   Supply Agreement ‐ Supernap Italia and Nortek Air Solutions (original) compared with Supply AgreemAttorney Client
SWITCH‐AX‐1128497 ‐ SWITCH‐AX‐1128499       3/23/2016 12:42   no Title                                                                                          Attorney Client
SWITCH‐AX‐1128500 ‐ SWITCH‐AX‐1128500       3/23/2016 12:42   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1128501 ‐ SWITCH‐AX‐1128501       3/23/2016 12:42   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1128502 ‐ SWITCH‐AX‐1128503       3/23/2016 12:42   Cottonwood‐Ramsey_Legals.docx                                                                     Attorney Client
SWITCH‐AX‐1128504 ‐ SWITCH‐AX‐1128504       3/23/2016 12:42   image002.png                                                                                      Attorney Client
SWITCH‐AX‐1128505 ‐ SWITCH‐AX‐1128505       3/23/2016 12:42   015‐09.mxd                                                                                        Attorney Client
SWITCH‐AX‐1128506 ‐ SWITCH‐AX‐1128506       3/23/2016 12:42   015‐01.mxd                                                                                        Attorney Client
SWITCH‐AX‐1128507 ‐ SWITCH‐AX‐1128507       3/23/2016 12:42   021‐41.mxd                                                                                        Attorney Client
SWITCH‐AX‐1128508 ‐ SWITCH‐AX‐1128508       3/23/2016 12:42   image003.jpg                                                                                      Attorney Client
SWITCH‐AX‐1128509 ‐ SWITCH‐AX‐1128509       3/23/2016 12:42   Silver Springs to TRIC.KMZ                                                                        Attorney Client
SWITCH‐AX‐1128510 ‐ SWITCH‐AX‐1128515       3/23/2016 12:42   Parceel Descriptions & Maps.msg                                                                   Attorney Client
SWITCH‐AX‐1128516 ‐ SWITCH‐AX‐1128678       3/23/2016 12:42   doc.kml                                                                                           Attorney Client
SWITCH‐AX‐1128679 ‐ SWITCH‐AX‐1128679       3/23/2016 12:42   image004.png                                                                                      Attorney Client
SWITCH‐AX‐1128680 ‐ SWITCH‐AX‐1128680       3/23/2016 12:42   015‐01.mxd                                                                                        Attorney Client
SWITCH‐AX‐1128681 ‐ SWITCH‐AX‐1128690       3/23/2016 15:31   no Title                                                                                          Attorney Client
SWITCH‐AX‐1128691 ‐ SWITCH‐AX‐1128691       3/23/2016 15:48   Collection Report 160323.xls                                                                      Attorney Client
SWITCH‐AX‐1128692 ‐ SWITCH‐AX‐1128694       3/23/2016 15:49   no Title                                                                                          Attorney Client
SWITCH‐AX‐1128695 ‐ SWITCH‐AX‐1128695       3/23/2016 15:49   Collection Report 160323.xls                                                                      Attorney Client
SWITCH‐AX‐1128696 ‐ SWITCH‐AX‐1128698       3/23/2016 15:49   d1e93ab9‐6a97‐4528‐a9d7‐cc692843df7c.msg                                                          Attorney Client
SWITCH‐AX‐1128699 ‐ SWITCH‐AX‐1128699       3/23/2016 15:49   Collection Report 160323.xls                                                                      Attorney Client
SWITCH‐AX‐1128700 ‐ SWITCH‐AX‐1128701       3/23/2016 16:45   no Title                                                                                          Attorney Client
SWITCH‐AX‐1128702 ‐ SWITCH‐AX‐1128705       3/23/2016 16:45   DCF Q1 Sustainability_GC_v5_comments.docx                                                         Attorney Client
SWITCH‐AX‐1128706 ‐ SWITCH‐AX‐1128706       3/23/2016 16:45   image002.png                                                                                      Attorney Client
SWITCH‐AX‐1128707 ‐ SWITCH‐AX‐1128708       3/23/2016 18:44   no Title                                                                                          Attorney Client
SWITCH‐AX‐1128709 ‐ SWITCH‐AX‐1128709       3/23/2016 18:44   ATT00004.htm                                                                                      Attorney Client
SWITCH‐AX‐1128710 ‐ SWITCH‐AX‐1128710       3/23/2016 18:44   ATT00003.htm                                                                                      Attorney Client
SWITCH‐AX‐1128711 ‐ SWITCH‐AX‐1128711       3/23/2016 18:44   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1128712 ‐ SWITCH‐AX‐1128712       3/23/2016 18:44   ATT00006.htm                                                                                      Attorney Client
SWITCH‐AX‐1128713 ‐ SWITCH‐AX‐1128713       3/23/2016 18:44   ATT00001.htm                                                                                      Attorney Client
SWITCH‐AX‐1128714 ‐ SWITCH‐AX‐1128715       3/23/2016 18:44   ATT00005.htm                                                                                      Attorney Client
SWITCH‐AX‐1128716 ‐ SWITCH‐AX‐1128716       3/23/2016 18:44   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1128717 ‐ SWITCH‐AX‐1128717       3/23/2016 18:44   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1128718 ‐ SWITCH‐AX‐1128740       3/23/2016 18:44   Switch_MSA_Draft_03 18 16 WIN redlines.doc                                                        Attorney Client
SWITCH‐AX‐1128741 ‐ SWITCH‐AX‐1128741       3/23/2016 18:44   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1128742 ‐ SWITCH‐AX‐1128742       3/23/2016 18:44   ATT00002.htm                                                                                      Attorney Client
SWITCH‐AX‐1128743 ‐ SWITCH‐AX‐1128744       3/23/2016 18:44   no Title                                                                                          Attorney Client
SWITCH‐AX‐1128745 ‐ SWITCH‐AX‐1128745       3/23/2016 18:44   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1128746 ‐ SWITCH‐AX‐1128746       3/23/2016 18:44   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1128747 ‐ SWITCH‐AX‐1128748       3/23/2016 18:44   ATT00005.htm                                                                                      Attorney Client




                                                                           EXHIBIT 10, PAGE 2127
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 375 of 829


Bates                                   Document Date         Document Title                                                                    Privilege
SWITCH‐AX‐1128749 ‐ SWITCH‐AX‐1128749       3/23/2016 18:44   ATT00006.htm                                                                      Attorney Client
SWITCH‐AX‐1128750 ‐ SWITCH‐AX‐1128750       3/23/2016 18:44   ATT00001.htm                                                                      Attorney Client
SWITCH‐AX‐1128751 ‐ SWITCH‐AX‐1128773       3/23/2016 18:44   Switch_MSA_Draft_03 18 16 WIN redlines.doc                                        Attorney Client
SWITCH‐AX‐1128774 ‐ SWITCH‐AX‐1128774       3/23/2016 18:44   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1128775 ‐ SWITCH‐AX‐1128775       3/23/2016 18:44   ATT00002.htm                                                                      Attorney Client
SWITCH‐AX‐1128776 ‐ SWITCH‐AX‐1128776       3/23/2016 18:44   ATT00003.htm                                                                      Attorney Client
SWITCH‐AX‐1128777 ‐ SWITCH‐AX‐1128777       3/23/2016 18:44   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1128778 ‐ SWITCH‐AX‐1128778       3/23/2016 18:44   ATT00004.htm                                                                      Attorney Client
SWITCH‐AX‐1128779 ‐ SWITCH‐AX‐1128780       3/23/2016 18:47   no Title                                                                          Attorney Client
SWITCH‐AX‐1128781 ‐ SWITCH‐AX‐1128803       3/23/2016 18:47   Switch_MSA_Draft_03 18 16 WIN redlines.doc                                        Attorney Client
SWITCH‐AX‐1128804 ‐ SWITCH‐AX‐1128804       3/23/2016 19:02   no Title                                                                          Attorney Client
SWITCH‐AX‐1128805 ‐ SWITCH‐AX‐1128815       3/23/2016 19:02   CFA Switch Cox V5 3‐24‐16 Switch.docx                                             Attorney Client
SWITCH‐AX‐1128816 ‐ SWITCH‐AX‐1128816       3/23/2016 19:03   no Title                                                                          Attorney Client
SWITCH‐AX‐1128817 ‐ SWITCH‐AX‐1128827       3/23/2016 19:03   CFA Switch Cox V5 3‐24‐16 Switch.docx                                             Attorney Client
SWITCH‐AX‐1128828 ‐ SWITCH‐AX‐1128838       3/23/2016 19:03   Redline CFA Cox Switch V4 to V5 Switch.docx                                       Attorney Client
SWITCH‐AX‐1128839 ‐ SWITCH‐AX‐1128839        3/24/2016 2:46   no Title                                                                          Attorney Client
SWITCH‐AX‐1128840 ‐ SWITCH‐AX‐1128840        3/24/2016 2:46   MoM Pricing commitee Meeting 20160323 V2.xlsx                                     Attorney Client
SWITCH‐AX‐1128841 ‐ SWITCH‐AX‐1128841        3/24/2016 2:46   no Title                                                                          Attorney Client
SWITCH‐AX‐1128842 ‐ SWITCH‐AX‐1128842        3/24/2016 2:46   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1128843 ‐ SWITCH‐AX‐1128870        3/24/2016 2:46   PowerPoint Presentation                                                           Attorney Client
SWITCH‐AX‐1128871 ‐ SWITCH‐AX‐1128871        3/24/2016 8:59   2015 Nav Actuals Post Audit_Jul‐Sept.xlsx                                         Attorney Client
SWITCH‐AX‐1128872 ‐ SWITCH‐AX‐1128874        3/24/2016 9:15   no Title                                                                          Attorney Client
SWITCH‐AX‐1128875 ‐ SWITCH‐AX‐1128875        3/24/2016 9:15   Switch‐Milan‐HVACSystemBudgetComparison‐20160211R3.xlsx                           Attorney Client
SWITCH‐AX‐1128876 ‐ SWITCH‐AX‐1128883        3/24/2016 9:15   SI_Milan_Munters_TSC500_Proposal_REV 20160317.pdf                                 Attorney Client
SWITCH‐AX‐1128884 ‐ SWITCH‐AX‐1128884        3/24/2016 9:15   image001.png                                                                      Attorney Client
SWITCH‐AX‐1128885 ‐ SWITCH‐AX‐1128888       3/24/2016 10:10   no Title                                                                          Attorney Client
SWITCH‐AX‐1128889 ‐ SWITCH‐AX‐1128889       3/24/2016 10:10   ADP Streamline Appendix 3 ‐ Fees and Manner of Payments (APP3FY14.07).pdf         Attorney Client
SWITCH‐AX‐1128890 ‐ SWITCH‐AX‐1128921       3/24/2016 10:10   ADP Streamline Appendix 2 ‐ Services Definition (APP2FY14 07)‐ SRF Adv (....pdf   Attorney Client
SWITCH‐AX‐1128922 ‐ SWITCH‐AX‐1128930       3/24/2016 10:10   GLOBAL MASTER TERMS AND CONDITIONS                                                Attorney Client
SWITCH‐AX‐1128931 ‐ SWITCH‐AX‐1128931       3/24/2016 10:10   Switch Pricing Exhibit.xlsx                                                       Attorney Client
SWITCH‐AX‐1128932 ‐ SWITCH‐AX‐1128933       3/24/2016 10:12   no Title                                                                          Attorney Client
SWITCH‐AX‐1128934 ‐ SWITCH‐AX‐1128941       3/24/2016 10:12   Redline Conduit Use Agreement ‐ CCC Switch V8 to V9 03‐15‐16 Switch.docx          Attorney Client
SWITCH‐AX‐1128942 ‐ SWITCH‐AX‐1128949       3/24/2016 10:12   Conduit Use Agreement ‐ CCC Switch V9 03‐15‐16 Switch.docx                        Attorney Client
SWITCH‐AX‐1128950 ‐ SWITCH‐AX‐1128950       3/24/2016 10:13   no Title                                                                          Attorney Client
SWITCH‐AX‐1128951 ‐ SWITCH‐AX‐1128956       3/24/2016 10:13   Conduit Use Agreement ‐ CCC Switch V8 03‐11‐16 (3) (002).docx                     Attorney Client
SWITCH‐AX‐1128957 ‐ SWITCH‐AX‐1128958       3/24/2016 10:16   no Title                                                                          Attorney Client
SWITCH‐AX‐1128959 ‐ SWITCH‐AX‐1128960       3/24/2016 10:16   RE_ Conduit Use Agreement.msg                                                     Attorney Client
SWITCH‐AX‐1128961 ‐ SWITCH‐AX‐1128968       3/24/2016 10:16   Conduit Use Agreement ‐ CCC Switch V9 03‐15‐16 Switch.docx                        Attorney Client
SWITCH‐AX‐1128969 ‐ SWITCH‐AX‐1128976       3/24/2016 10:16   Conduit Use Agreement ‐ CCC Switch V9 03‐15‐16 Switch.docx                        Attorney Client
SWITCH‐AX‐1128977 ‐ SWITCH‐AX‐1128984       3/24/2016 10:16   Redline Conduit Use Agreement ‐ CCC Switch V8 to V9 03‐15‐16 Switch.docx          Attorney Client
SWITCH‐AX‐1128985 ‐ SWITCH‐AX‐1128992       3/24/2016 10:16   Redline Conduit Use Agreement ‐ CCC Switch V8 to V9 03‐15‐16 Switch.docx          Attorney Client
SWITCH‐AX‐1128993 ‐ SWITCH‐AX‐1129000       3/24/2016 10:21   no Title                                                                          Attorney Client
SWITCH‐AX‐1129001 ‐ SWITCH‐AX‐1129010       3/24/2016 10:21   CFA Avago Switch Executable 03‐17‐2016 Switch (3‐24‐2016 MM).docx                 Attorney Client
SWITCH‐AX‐1129011 ‐ SWITCH‐AX‐1129012       3/24/2016 10:25   no Title                                                                          Attorney Client
SWITCH‐AX‐1129013 ‐ SWITCH‐AX‐1129020       3/24/2016 10:25   Redline Conduit Use Agreement ‐ CCC Switch V8 to V9 03‐15‐16 Switch.docx          Attorney Client
SWITCH‐AX‐1129021 ‐ SWITCH‐AX‐1129028       3/24/2016 10:25   Redline Conduit Use Agreement ‐ CCC Switch V8 to V9 03‐15‐16 Switch.docx          Attorney Client




                                                                           EXHIBIT 10, PAGE 2128
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 376 of 829


Bates                                   Document Date         Document Title                                                                   Privilege
SWITCH‐AX‐1129029 ‐ SWITCH‐AX‐1129036       3/24/2016 10:25   Conduit Use Agreement ‐ CCC Switch V9 03‐15‐16 Switch.docx                       Attorney Client
SWITCH‐AX‐1129037 ‐ SWITCH‐AX‐1129038       3/24/2016 10:25   RE_ Conduit Use Agreement.msg                                                    Attorney Client
SWITCH‐AX‐1129039 ‐ SWITCH‐AX‐1129046       3/24/2016 10:25   Conduit Use Agreement ‐ CCC Switch V9 03‐15‐16 Switch.docx                       Attorney Client
SWITCH‐AX‐1129047 ‐ SWITCH‐AX‐1129052       3/24/2016 11:14   no Title                                                                         Attorney Client
SWITCH‐AX‐1129053 ‐ SWITCH‐AX‐1129062       3/24/2016 11:14   Redline CFA Avago Switch V5Executable to V6Executable 03‐24‐2016 Switch.docx     Attorney Client
SWITCH‐AX‐1129063 ‐ SWITCH‐AX‐1129063       3/24/2016 11:48   no Title                                                                         Attorney Client
SWITCH‐AX‐1129064 ‐ SWITCH‐AX‐1129064       3/24/2016 11:48   image005.jpg                                                                     Attorney Client
SWITCH‐AX‐1129065 ‐ SWITCH‐AX‐1129073       3/24/2016 11:48   CFA‐ANXeBusiness Corp.‐20160324‐Redline.pdf                                      Attorney Client
SWITCH‐AX‐1129074 ‐ SWITCH‐AX‐1129081       3/24/2016 11:48   CFA‐ANXeBusiness Corp.‐20160324.pdf                                              Attorney Client
SWITCH‐AX‐1129082 ‐ SWITCH‐AX‐1129083       3/24/2016 14:00   no Title                                                                         Attorney Client
SWITCH‐AX‐1129084 ‐ SWITCH‐AX‐1129084       3/24/2016 14:00   image005.jpg                                                                     Attorney Client
SWITCH‐AX‐1129085 ‐ SWITCH‐AX‐1129093       3/24/2016 14:00   CFA‐ANXeBusiness Corp.‐20160324‐Redline.pdf                                      Attorney Client
SWITCH‐AX‐1129094 ‐ SWITCH‐AX‐1129101       3/24/2016 14:00   CFA‐ANXeBusiness Corp.‐20160324.pdf                                              Attorney Client
SWITCH‐AX‐1129102 ‐ SWITCH‐AX‐1129105       3/24/2016 14:27   no Title                                                                         Attorney Client
SWITCH‐AX‐1129106 ‐ SWITCH‐AX‐1129106       3/24/2016 14:27   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1129107 ‐ SWITCH‐AX‐1129137       3/24/2016 14:35   Dep 032416.pdf                                                                   Attorney Client
SWITCH‐AX‐1129138 ‐ SWITCH‐AX‐1129139       3/24/2016 14:43   no Title                                                                         Attorney Client
SWITCH‐AX‐1129140 ‐ SWITCH‐AX‐1129149       3/24/2016 14:43                                                                                  1 Attorney Client
SWITCH‐AX‐1129150 ‐ SWITCH‐AX‐1129150       3/24/2016 14:43   image002.jpg                                                                     Attorney Client
SWITCH‐AX‐1129151 ‐ SWITCH‐AX‐1129153       3/24/2016 15:56   b9a3852b‐5258‐4e06‐b78c‐b7315d99ea03.msg                                         Attorney Client
SWITCH‐AX‐1129154 ‐ SWITCH‐AX‐1129154       3/24/2016 15:56   Collection Report 160324.xls                                                     Attorney Client
SWITCH‐AX‐1129155 ‐ SWITCH‐AX‐1129157       3/24/2016 15:56   no Title                                                                         Attorney Client
SWITCH‐AX‐1129158 ‐ SWITCH‐AX‐1129158       3/24/2016 15:56   Collection Report 160324.xls                                                     Attorney Client
SWITCH‐AX‐1129159 ‐ SWITCH‐AX‐1129160       3/24/2016 16:02   no Title                                                                         Attorney Client
SWITCH‐AX‐1129161 ‐ SWITCH‐AX‐1129191       3/24/2016 16:02   Supply Agreement Central Power (acceptance by SITA).doc                          Attorney Client
SWITCH‐AX‐1129192 ‐ SWITCH‐AX‐1129192       3/24/2016 16:02   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1129193 ‐ SWITCH‐AX‐1129198       3/24/2016 16:20   no Title                                                                         Attorney Client
SWITCH‐AX‐1129199 ‐ SWITCH‐AX‐1129199       3/24/2016 16:20   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1129200 ‐ SWITCH‐AX‐1129203       3/24/2016 16:20   FRONTIER SERVICES AGREEMENT                                                      Attorney Client
SWITCH‐AX‐1129204 ‐ SWITCH‐AX‐1129204       3/24/2016 17:05   no Title                                                                         Attorney Client
SWITCH‐AX‐1129205 ‐ SWITCH‐AX‐1129215       3/24/2016 17:05   E262‐07‐001‐M.pdf                                                                Attorney Client
SWITCH‐AX‐1129216 ‐ SWITCH‐AX‐1129216       3/24/2016 17:06   no Title                                                                         Attorney Client
SWITCH‐AX‐1129217 ‐ SWITCH‐AX‐1129224       3/24/2016 17:06   E262‐07‐181‐A.pdf                                                                Attorney Client
SWITCH‐AX‐1129225 ‐ SWITCH‐AX‐1129235       3/24/2016 17:06   E262‐07‐001‐M.pdf                                                                Attorney Client
SWITCH‐AX‐1129236 ‐ SWITCH‐AX‐1129239       3/24/2016 17:06   E262‐07‐015‐A.pdf                                                                Attorney Client
SWITCH‐AX‐1129240 ‐ SWITCH‐AX‐1129240       3/24/2016 17:06   SuperNAP‐7 Renewal‐ eBay 10‐31‐13.xlsx                                           Attorney Client
SWITCH‐AX‐1129241 ‐ SWITCH‐AX‐1129242       3/24/2016 17:27   no Title                                                                         Attorney Client
SWITCH‐AX‐1129243 ‐ SWITCH‐AX‐1129243       3/24/2016 17:56   1335 Prepaid Expenses Reconciliation.xlsx                                        Attorney Client
SWITCH‐AX‐1129244 ‐ SWITCH‐AX‐1129244       3/24/2016 19:04   no Title                                                                         Attorney Client
SWITCH‐AX‐1129245 ‐ SWITCH‐AX‐1129260       3/24/2016 19:04   N691‐08‐001‐M.pdf                                                                Attorney Client
SWITCH‐AX‐1129261 ‐ SWITCH‐AX‐1129263       3/24/2016 20:22   no Title                                                                         Attorney Client
SWITCH‐AX‐1129264 ‐ SWITCH‐AX‐1129264       3/24/2016 20:22   Patent Lit Spreadsheet.xlsx                                                      Attorney Client
SWITCH‐AX‐1129265 ‐ SWITCH‐AX‐1129267       3/24/2016 20:25   no Title                                                                         Attorney Client;Work Product
SWITCH‐AX‐1129268 ‐ SWITCH‐AX‐1129268       3/24/2016 20:25   Patent Lit Spreadsheet.xlsx                                                      Attorney Client;Work Product
SWITCH‐AX‐1129269 ‐ SWITCH‐AX‐1129275        3/25/2016 9:34   no Title                                                                         Attorney Client
SWITCH‐AX‐1129276 ‐ SWITCH‐AX‐1129302        3/25/2016 9:34   SI L22 Jan2015 appointment.pdf                                                   Attorney Client




                                                                          EXHIBIT 10, PAGE 2129
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 377 of 829


Bates                                   Document Date         Document Title                                            Privilege
SWITCH‐AX‐1129303 ‐ SWITCH‐AX‐1129303        3/25/2016 9:34   L22 Contracts.zip                                         Attorney Client
SWITCH‐AX‐1129304 ‐ SWITCH‐AX‐1129316        3/25/2016 9:34   L22 SNIT 12Oct015 Acceptance.pdf                          Attorney Client
SWITCH‐AX‐1129317 ‐ SWITCH‐AX‐1129329        3/25/2016 9:34   L22 SNIT 12Oct015 Proposal.pdf                            Attorney Client
SWITCH‐AX‐1129330 ‐ SWITCH‐AX‐1129331       3/25/2016 11:48   no Title                                                  Attorney Client
SWITCH‐AX‐1129332 ‐ SWITCH‐AX‐1129336       3/25/2016 11:49   no Title                                                  Attorney Client
SWITCH‐AX‐1129337 ‐ SWITCH‐AX‐1129337       3/25/2016 11:49   image001.jpg                                              Attorney Client
SWITCH‐AX‐1129338 ‐ SWITCH‐AX‐1129338       3/25/2016 11:54   no Title                                                  Attorney Client
SWITCH‐AX‐1129339 ‐ SWITCH‐AX‐1129339       3/25/2016 11:54   15 09 16 Appendix I (Insurance Requirements).pdf          Attorney Client
SWITCH‐AX‐1129340 ‐ SWITCH‐AX‐1129367       3/25/2016 11:54   15 09 16 Appendix D (Employer Requirements).pdf           Attorney Client
SWITCH‐AX‐1129368 ‐ SWITCH‐AX‐1129368       3/25/2016 11:54   15 09 16 Appendix H (Minimum Warranty Requirements).pdf   Attorney Client
SWITCH‐AX‐1129369 ‐ SWITCH‐AX‐1129370       3/25/2016 11:54   15 09 16 Appendix B.PDF                                   Attorney Client
SWITCH‐AX‐1129371 ‐ SWITCH‐AX‐1129376       3/25/2016 11:54   15 09 16 Appendix G (Performance Bond).pdf                Attorney Client
SWITCH‐AX‐1129377 ‐ SWITCH‐AX‐1129377       3/25/2016 11:54   15 09 16 Appendix J (Relevant Employer Obligations).pdf   Attorney Client
SWITCH‐AX‐1129378 ‐ SWITCH‐AX‐1129391       3/25/2016 11:54   15 09 16 Appendix E (Contractor's Proposal).pdf           Attorney Client
SWITCH‐AX‐1129392 ‐ SWITCH‐AX‐1129401       3/25/2016 11:54   15 09 16 Appendix C (Collateral Warranty).pdf             Attorney Client
SWITCH‐AX‐1129402 ‐ SWITCH‐AX‐1129457       3/25/2016 11:54   15 09 16 Contratto di Appalto Supernap.pdf                Attorney Client
SWITCH‐AX‐1129458 ‐ SWITCH‐AX‐1129460       3/25/2016 11:54   15 09 16 Appendix F (Schedules ‐ Section 2 and 3).pdf     Attorney Client
SWITCH‐AX‐1129461 ‐ SWITCH‐AX‐1129504       3/25/2016 11:54   15 09 16 Appendix F (Schedules ‐ Section 1).pdf           Attorney Client
SWITCH‐AX‐1129505 ‐ SWITCH‐AX‐1129505       3/25/2016 11:55   no Title                                                  Attorney Client
SWITCH‐AX‐1129506 ‐ SWITCH‐AX‐1129506       3/25/2016 11:55   L22 Contracts.zip                                         Attorney Client
SWITCH‐AX‐1129507 ‐ SWITCH‐AX‐1129519       3/25/2016 11:55   L22 SNIT 12Oct015 Acceptance.pdf                          Attorney Client
SWITCH‐AX‐1129520 ‐ SWITCH‐AX‐1129520       3/25/2016 11:55   image001.jpg                                              Attorney Client
SWITCH‐AX‐1129521 ‐ SWITCH‐AX‐1129533       3/25/2016 11:55   L22 SNIT 12Oct015 Proposal.pdf                            Attorney Client
SWITCH‐AX‐1129534 ‐ SWITCH‐AX‐1129560       3/25/2016 11:55   SI L22 Jan2015 appointment.pdf                            Attorney Client
SWITCH‐AX‐1129561 ‐ SWITCH‐AX‐1129563       3/25/2016 11:55   no Title                                                  Attorney Client
SWITCH‐AX‐1129564 ‐ SWITCH‐AX‐1129564       3/25/2016 12:09   Feb 2016 Budget vs Actual.xlsx                            Attorney Client
SWITCH‐AX‐1129565 ‐ SWITCH‐AX‐1129569       3/25/2016 12:11   no Title                                                  Attorney Client
SWITCH‐AX‐1129570 ‐ SWITCH‐AX‐1129570       3/25/2016 12:11   image001.jpg                                              Attorney Client
SWITCH‐AX‐1129571 ‐ SWITCH‐AX‐1129571       3/25/2016 13:42   Collection Report 160324.xls                              Attorney Client
SWITCH‐AX‐1129572 ‐ SWITCH‐AX‐1129572       3/25/2016 15:54   no Title                                                  Attorney Client
SWITCH‐AX‐1129573 ‐ SWITCH‐AX‐1129575       3/25/2016 15:54   LOI Wes Adams Switch 3.25.2016 V3.doc                     Attorney Client
SWITCH‐AX‐1129576 ‐ SWITCH‐AX‐1129576       3/25/2016 16:09   1335 Prepaid Expenses Reconciliation.xlsx                 Attorney Client
SWITCH‐AX‐1129577 ‐ SWITCH‐AX‐1129577       3/25/2016 16:12   Collection Report 160325.xls                              Attorney Client
SWITCH‐AX‐1129578 ‐ SWITCH‐AX‐1129580       3/25/2016 16:12   0d388c4f‐5981‐4e63‐abbf‐c0a17da76a8a.msg                  Attorney Client
SWITCH‐AX‐1129581 ‐ SWITCH‐AX‐1129581       3/25/2016 16:12   Collection Report 160325.xls                              Attorney Client
SWITCH‐AX‐1129582 ‐ SWITCH‐AX‐1129584       3/25/2016 16:12   no Title                                                  Attorney Client
SWITCH‐AX‐1129585 ‐ SWITCH‐AX‐1129585       3/25/2016 16:12   Collection Report 160325.xls                              Attorney Client
SWITCH‐AX‐1129586 ‐ SWITCH‐AX‐1129586       3/25/2016 16:30   no Title                                                  Attorney Client
SWITCH‐AX‐1129587 ‐ SWITCH‐AX‐1129587       3/25/2016 16:30   image002.png                                              Attorney Client
SWITCH‐AX‐1129588 ‐ SWITCH‐AX‐1129589       3/25/2016 16:30   Cottonwood‐Ramsey_Legals.docx                             Attorney Client
SWITCH‐AX‐1129590 ‐ SWITCH‐AX‐1129590       3/25/2016 16:30   021‐41.mxd                                                Attorney Client
SWITCH‐AX‐1129591 ‐ SWITCH‐AX‐1129591       3/25/2016 16:30   015‐01.mxd                                                Attorney Client
SWITCH‐AX‐1129592 ‐ SWITCH‐AX‐1129592       3/25/2016 16:30   image001.jpg                                              Attorney Client
SWITCH‐AX‐1129593 ‐ SWITCH‐AX‐1129593       3/25/2016 16:30   015‐01.mxd                                                Attorney Client
SWITCH‐AX‐1129594 ‐ SWITCH‐AX‐1129594       3/25/2016 16:30   image004.png                                              Attorney Client
SWITCH‐AX‐1129595 ‐ SWITCH‐AX‐1129595       3/25/2016 16:30   image003.jpg                                              Attorney Client




                                                                          EXHIBIT 10, PAGE 2130
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 378 of 829


Bates                                   Document Date         Document Title                                           Privilege
SWITCH‐AX‐1129596 ‐ SWITCH‐AX‐1129596       3/25/2016 16:30   015‐09.mxd                                               Attorney Client
SWITCH‐AX‐1129597 ‐ SWITCH‐AX‐1129603       3/25/2016 16:42   no Title                                                 Attorney Client
SWITCH‐AX‐1129604 ‐ SWITCH‐AX‐1129604       3/25/2016 16:42   image007.jpg                                             Attorney Client
SWITCH‐AX‐1129605 ‐ SWITCH‐AX‐1129609       3/25/2016 16:42   SNDA / Standard CRE construction form (00117487.DOC:1)   Attorney Client
SWITCH‐AX‐1129610 ‐ SWITCH‐AX‐1129610       3/25/2016 16:42   image008.png                                             Attorney Client
SWITCH‐AX‐1129611 ‐ SWITCH‐AX‐1129611       3/25/2016 16:42   image006.png                                             Attorney Client
SWITCH‐AX‐1129612 ‐ SWITCH‐AX‐1129612       3/25/2016 16:42   image009.jpg                                             Attorney Client
SWITCH‐AX‐1129613 ‐ SWITCH‐AX‐1129616       3/25/2016 16:42   SNDA / Standard CRE construction form (00117487.DOC:1)   Attorney Client
SWITCH‐AX‐1129617 ‐ SWITCH‐AX‐1129617       3/25/2016 17:12   no Title                                                 Attorney Client
SWITCH‐AX‐1129618 ‐ SWITCH‐AX‐1129621       3/25/2016 17:12   LOI Mr. Adams Switch 3.25.2016 V3.doc                    Attorney Client
SWITCH‐AX‐1129622 ‐ SWITCH‐AX‐1129622       3/25/2016 17:29   no Title                                                 Attorney Client
SWITCH‐AX‐1129623 ‐ SWITCH‐AX‐1129633       3/25/2016 17:29   Redline CFA Cox Switch V4 to V5 Switch.docx              Attorney Client
SWITCH‐AX‐1129634 ‐ SWITCH‐AX‐1129644       3/25/2016 17:29   CFA Switch Cox V5 3‐24‐16 Switch.docx                    Attorney Client
SWITCH‐AX‐1129645 ‐ SWITCH‐AX‐1129645        3/28/2016 9:42   no Title                                                 Attorney Client
SWITCH‐AX‐1129646 ‐ SWITCH‐AX‐1129646        3/28/2016 9:42   attachments.pdf                                          Attorney Client
SWITCH‐AX‐1129647 ‐ SWITCH‐AX‐1129647        3/28/2016 9:46   b59e9e3b‐f61c‐490e‐843d‐d87bccb54776.msg                 Attorney Client
SWITCH‐AX‐1129648 ‐ SWITCH‐AX‐1129648        3/28/2016 9:46   Sales ‐ Invoice                                          Attorney Client
SWITCH‐AX‐1129649 ‐ SWITCH‐AX‐1129658        3/28/2016 9:46   A139‐04‐001‐M.pdf                                        Attorney Client
SWITCH‐AX‐1129659 ‐ SWITCH‐AX‐1129659        3/28/2016 9:46   Sales ‐ Invoice                                          Attorney Client
SWITCH‐AX‐1129660 ‐ SWITCH‐AX‐1129663        3/28/2016 9:46   Generic LOA.pdf                                          Attorney Client
SWITCH‐AX‐1129664 ‐ SWITCH‐AX‐1129664        3/28/2016 9:46   A139‐04‐026‐A (Name Change).pdf                          Attorney Client
SWITCH‐AX‐1129665 ‐ SWITCH‐AX‐1129665        3/28/2016 9:46   image001.jpg                                             Attorney Client
SWITCH‐AX‐1129666 ‐ SWITCH‐AX‐1129666        3/28/2016 9:46   A139_ Invoice from SWITCH.msg                            Attorney Client
SWITCH‐AX‐1129667 ‐ SWITCH‐AX‐1129667        3/28/2016 9:46   Switch‐2013Renewal.pdf                                   Attorney Client
SWITCH‐AX‐1129668 ‐ SWITCH‐AX‐1129668        3/28/2016 9:46   Advantage billing issues for Switch Communications.msg   Attorney Client
SWITCH‐AX‐1129669 ‐ SWITCH‐AX‐1129669        3/28/2016 9:46   2016 Rate Increase Inquiries.xlsx                        Attorney Client
SWITCH‐AX‐1129670 ‐ SWITCH‐AX‐1129670        3/28/2016 9:46   no Title                                                 Attorney Client
SWITCH‐AX‐1129671 ‐ SWITCH‐AX‐1129671        3/28/2016 9:46   image001.jpg                                             Attorney Client
SWITCH‐AX‐1129672 ‐ SWITCH‐AX‐1129672        3/28/2016 9:46   Switch‐2013Renewal.pdf                                   Attorney Client
SWITCH‐AX‐1129673 ‐ SWITCH‐AX‐1129682        3/28/2016 9:46   A139‐04‐001‐M.pdf                                        Attorney Client
SWITCH‐AX‐1129683 ‐ SWITCH‐AX‐1129683        3/28/2016 9:46   Sales ‐ Invoice                                          Attorney Client
SWITCH‐AX‐1129684 ‐ SWITCH‐AX‐1129687        3/28/2016 9:46   Generic LOA.pdf                                          Attorney Client
SWITCH‐AX‐1129688 ‐ SWITCH‐AX‐1129688        3/28/2016 9:46   A139_ Invoice from SWITCH.msg                            Attorney Client
SWITCH‐AX‐1129689 ‐ SWITCH‐AX‐1129689        3/28/2016 9:46   2016 Rate Increase Inquiries.xlsx                        Attorney Client
SWITCH‐AX‐1129690 ‐ SWITCH‐AX‐1129690        3/28/2016 9:46   A139‐04‐026‐A (Name Change).pdf                          Attorney Client
SWITCH‐AX‐1129691 ‐ SWITCH‐AX‐1129691        3/28/2016 9:46   Advantage billing issues for Switch Communications.msg   Attorney Client
SWITCH‐AX‐1129692 ‐ SWITCH‐AX‐1129692        3/28/2016 9:46   Sales ‐ Invoice                                          Attorney Client
SWITCH‐AX‐1129693 ‐ SWITCH‐AX‐1129696        3/28/2016 9:53   cec34c31‐adc5‐4ccc‐b9cc‐7ec83a66a3ae.msg                 Attorney Client
SWITCH‐AX‐1129697 ‐ SWITCH‐AX‐1129697        3/28/2016 9:53   C831‐07‐002‐C.pdf                                        Attorney Client
SWITCH‐AX‐1129698 ‐ SWITCH‐AX‐1129698        3/28/2016 9:53   image001.jpg                                             Attorney Client
SWITCH‐AX‐1129699 ‐ SWITCH‐AX‐1129708        3/28/2016 9:53   C831‐07‐001‐M.pdf                                        Attorney Client
SWITCH‐AX‐1129709 ‐ SWITCH‐AX‐1129712        3/28/2016 9:53   no Title                                                 Attorney Client
SWITCH‐AX‐1129713 ‐ SWITCH‐AX‐1129713        3/28/2016 9:53   image001.jpg                                             Attorney Client
SWITCH‐AX‐1129714 ‐ SWITCH‐AX‐1129714        3/28/2016 9:53   C831‐07‐002‐C.pdf                                        Attorney Client
SWITCH‐AX‐1129715 ‐ SWITCH‐AX‐1129724        3/28/2016 9:53   C831‐07‐001‐M.pdf                                        Attorney Client
SWITCH‐AX‐1129725 ‐ SWITCH‐AX‐1129727       3/28/2016 10:25   no Title                                                 Attorney Client




                                                                          EXHIBIT 10, PAGE 2131
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 379 of 829


Bates                                   Document Date         Document Title                                         Privilege
SWITCH‐AX‐1129728 ‐ SWITCH‐AX‐1129728       3/28/2016 10:25   image001.jpg                                           Attorney Client
SWITCH‐AX‐1129729 ‐ SWITCH‐AX‐1129730       3/28/2016 10:25   SNI‐Milan.msg                                          Attorney Client
SWITCH‐AX‐1129731 ‐ SWITCH‐AX‐1129738       3/28/2016 10:25   SI_Milan_Munters_TSC500_Proposal_REV 20160322.pdf      Attorney Client
SWITCH‐AX‐1129739 ‐ SWITCH‐AX‐1129740       3/28/2016 10:25   Munters Milestones‐Milan 20160317.pdf                  Attorney Client
SWITCH‐AX‐1129741 ‐ SWITCH‐AX‐1129741       3/28/2016 11:04   no Title                                               Attorney Client
SWITCH‐AX‐1129742 ‐ SWITCH‐AX‐1129743       3/28/2016 11:20   no Title                                               Attorney Client
SWITCH‐AX‐1129744 ‐ SWITCH‐AX‐1129744       3/28/2016 11:20   image002.jpg                                           Attorney Client
SWITCH‐AX‐1129745 ‐ SWITCH‐AX‐1129753       3/28/2016 11:20   ANX ‐ Switch Data Center Signed Agreement.pdf          Attorney Client
SWITCH‐AX‐1129754 ‐ SWITCH‐AX‐1129756       3/28/2016 12:58   no Title                                               Attorney Client
SWITCH‐AX‐1129757 ‐ SWITCH‐AX‐1129765       3/28/2016 12:58   ANX ‐ Switch Data Center Signed Agreement.pdf          Attorney Client
SWITCH‐AX‐1129766 ‐ SWITCH‐AX‐1129766       3/28/2016 12:58   image002.jpg                                           Attorney Client
SWITCH‐AX‐1129767 ‐ SWITCH‐AX‐1129769       3/28/2016 12:58   2bb7883b‐dba5‐424e‐9f0d‐85d0813d9fb0.msg               Attorney Client
SWITCH‐AX‐1129770 ‐ SWITCH‐AX‐1129770       3/28/2016 12:58   image002.jpg                                           Attorney Client
SWITCH‐AX‐1129771 ‐ SWITCH‐AX‐1129779       3/28/2016 12:58   ANX ‐ Switch Data Center Signed Agreement.pdf          Attorney Client
SWITCH‐AX‐1129780 ‐ SWITCH‐AX‐1129782       3/28/2016 12:58   no Title                                               Attorney Client
SWITCH‐AX‐1129783 ‐ SWITCH‐AX‐1129791       3/28/2016 12:58   ANX ‐ Switch Data Center Signed Agreement.pdf          Attorney Client
SWITCH‐AX‐1129792 ‐ SWITCH‐AX‐1129792       3/28/2016 12:58   image002.jpg                                           Attorney Client
SWITCH‐AX‐1129793 ‐ SWITCH‐AX‐1129795       3/28/2016 13:12   7f27d552‐8d3c‐4c7c‐a389‐6cdca39bf4d0.msg               Attorney Client
SWITCH‐AX‐1129796 ‐ SWITCH‐AX‐1129796       3/28/2016 13:12   image002.jpg                                           Attorney Client
SWITCH‐AX‐1129797 ‐ SWITCH‐AX‐1129797       3/28/2016 13:12   image003.jpg                                           Attorney Client
SWITCH‐AX‐1129798 ‐ SWITCH‐AX‐1129806       3/28/2016 13:12   ANX ‐ Switch Data Center Signed Agreement.pdf          Attorney Client
SWITCH‐AX‐1129807 ‐ SWITCH‐AX‐1129808       3/28/2016 13:23   no Title                                               Attorney Client
SWITCH‐AX‐1129809 ‐ SWITCH‐AX‐1129809       3/28/2016 13:23   image002.jpg                                           Attorney Client
SWITCH‐AX‐1129810 ‐ SWITCH‐AX‐1129811       3/28/2016 13:23   Master Services                                        Attorney Client
SWITCH‐AX‐1129812 ‐ SWITCH‐AX‐1129813       3/28/2016 13:23   no Title                                               Attorney Client
SWITCH‐AX‐1129814 ‐ SWITCH‐AX‐1129814       3/28/2016 13:23   image002.jpg                                           Attorney Client
SWITCH‐AX‐1129815 ‐ SWITCH‐AX‐1129816       3/28/2016 13:23   Master Services                                        Attorney Client
SWITCH‐AX‐1129817 ‐ SWITCH‐AX‐1129817       3/28/2016 13:36   no Title                                               Attorney Client
SWITCH‐AX‐1129818 ‐ SWITCH‐AX‐1129818       3/28/2016 13:36   image001.jpg                                           Attorney Client
SWITCH‐AX‐1129819 ‐ SWITCH‐AX‐1129832       3/28/2016 13:36   Diligence Response Matrix 03‐28‐2016 CL.docx           Attorney Client
SWITCH‐AX‐1129833 ‐ SWITCH‐AX‐1129833       3/28/2016 14:20   no Title                                               Attorney Client
SWITCH‐AX‐1129834 ‐ SWITCH‐AX‐1129836       3/28/2016 14:20   Variance Report ‐ February 2016_Final_Legal ONLY.pdf   Attorney Client
SWITCH‐AX‐1129837 ‐ SWITCH‐AX‐1129837       3/28/2016 14:20   image001.jpg                                           Attorney Client
SWITCH‐AX‐1129838 ‐ SWITCH‐AX‐1129838       3/28/2016 15:30   no Title                                               Attorney Client
SWITCH‐AX‐1129839 ‐ SWITCH‐AX‐1129839       3/28/2016 15:30   image001.jpg                                           Attorney Client
SWITCH‐AX‐1129840 ‐ SWITCH‐AX‐1129840       3/28/2016 15:30   no Title                                               Attorney Client
SWITCH‐AX‐1129841 ‐ SWITCH‐AX‐1129841       3/28/2016 15:30   image001.jpg                                           Attorney Client
SWITCH‐AX‐1129842 ‐ SWITCH‐AX‐1129842       3/28/2016 15:30   no Title                                               Attorney Client
SWITCH‐AX‐1129843 ‐ SWITCH‐AX‐1129843       3/28/2016 15:30   ATT00001.htm                                           Attorney Client
SWITCH‐AX‐1129844 ‐ SWITCH‐AX‐1129844       3/28/2016 15:30   ATT00002.htm                                           Attorney Client
SWITCH‐AX‐1129845 ‐ SWITCH‐AX‐1129845       3/28/2016 15:30   image001.jpg                                           Attorney Client
SWITCH‐AX‐1129846 ‐ SWITCH‐AX‐1129848       3/28/2016 15:30   Variance Report ‐ February 2016_Final_Legal ONLY.pdf   Attorney Client
SWITCH‐AX‐1129849 ‐ SWITCH‐AX‐1129849       3/28/2016 15:30   no Title                                               Attorney Client
SWITCH‐AX‐1129850 ‐ SWITCH‐AX‐1129850       3/28/2016 15:30   image001.jpg                                           Attorney Client
SWITCH‐AX‐1129851 ‐ SWITCH‐AX‐1129851       3/28/2016 15:30   ATT00001.htm                                           Attorney Client
SWITCH‐AX‐1129852 ‐ SWITCH‐AX‐1129854       3/28/2016 15:30   Variance Report ‐ February 2016_Final_Legal ONLY.pdf   Attorney Client




                                                                          EXHIBIT 10, PAGE 2132
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 380 of 829


Bates                                   Document Date         Document Title                                                                             Privilege
SWITCH‐AX‐1129855 ‐ SWITCH‐AX‐1129855       3/28/2016 15:30   ATT00002.htm                                                                               Attorney Client
SWITCH‐AX‐1129856 ‐ SWITCH‐AX‐1129856       3/28/2016 15:30   no Title                                                                                   Attorney Client
SWITCH‐AX‐1129857 ‐ SWITCH‐AX‐1129857       3/28/2016 15:30   image001.jpg                                                                               Attorney Client
SWITCH‐AX‐1129858 ‐ SWITCH‐AX‐1129858       3/28/2016 15:30   ATT00002.htm                                                                               Attorney Client
SWITCH‐AX‐1129859 ‐ SWITCH‐AX‐1129861       3/28/2016 15:30   Variance Report ‐ February 2016_Final_Legal ONLY.pdf                                       Attorney Client
SWITCH‐AX‐1129862 ‐ SWITCH‐AX‐1129862       3/28/2016 15:30   ATT00001.htm                                                                               Attorney Client
SWITCH‐AX‐1129863 ‐ SWITCH‐AX‐1129863       3/28/2016 16:19   no Title                                                                                   Attorney Client
SWITCH‐AX‐1129864 ‐ SWITCH‐AX‐1129864       3/28/2016 17:54   Collection Report 160328.xls                                                               Attorney Client
SWITCH‐AX‐1129865 ‐ SWITCH‐AX‐1129867       3/28/2016 17:54   no Title                                                                                   Attorney Client
SWITCH‐AX‐1129868 ‐ SWITCH‐AX‐1129868       3/28/2016 17:54   Collection Report 160328.xls                                                               Attorney Client
SWITCH‐AX‐1129869 ‐ SWITCH‐AX‐1129869       3/28/2016 17:54   OPEX GL Data Dump ‐ December 2015_Post Audit.xlsx                                          Attorney Client
SWITCH‐AX‐1129870 ‐ SWITCH‐AX‐1129872       3/28/2016 17:54   7fd782ab‐196f‐4f75‐b27c‐845e174ee83e.msg                                                   Attorney Client
SWITCH‐AX‐1129873 ‐ SWITCH‐AX‐1129873       3/28/2016 17:54   Collection Report 160328.xls                                                               Attorney Client
SWITCH‐AX‐1129874 ‐ SWITCH‐AX‐1129875       3/28/2016 18:30   no Title                                                                                   Attorney Client
SWITCH‐AX‐1129876 ‐ SWITCH‐AX‐1129885       3/28/2016 18:30                                                                                            1 Attorney Client
SWITCH‐AX‐1129886 ‐ SWITCH‐AX‐1129886       3/28/2016 18:30   image002.jpg                                                                               Attorney Client
SWITCH‐AX‐1129887 ‐ SWITCH‐AX‐1129896        3/29/2016 6:58   no Title                                                                                   Attorney Client
SWITCH‐AX‐1129897 ‐ SWITCH‐AX‐1129897        3/29/2016 6:58   image009.png                                                                               Attorney Client
SWITCH‐AX‐1129898 ‐ SWITCH‐AX‐1129898        3/29/2016 6:58   image017.jpg                                                                               Attorney Client
SWITCH‐AX‐1129899 ‐ SWITCH‐AX‐1129903        3/29/2016 8:54   no Title                                                                                   Attorney Client
SWITCH‐AX‐1129904 ‐ SWITCH‐AX‐1129904        3/29/2016 8:54   OrderInn_02282016.pdf                                                                      Attorney Client
SWITCH‐AX‐1129905 ‐ SWITCH‐AX‐1129906        3/29/2016 8:54   contract250434.pdf                                                                         Attorney Client
SWITCH‐AX‐1129907 ‐ SWITCH‐AX‐1129907        3/29/2016 8:54   image004.jpg                                                                               Attorney Client
SWITCH‐AX‐1129908 ‐ SWITCH‐AX‐1129910        3/29/2016 8:54   C011‐041714‐068‐SO (40Mbps Transport to Order Inn ‐ 4330 S Valley View, Las Vegas).pdf     Attorney Client
SWITCH‐AX‐1129911 ‐ SWITCH‐AX‐1129911        3/29/2016 8:54   image002.png                                                                               Attorney Client
SWITCH‐AX‐1129912 ‐ SWITCH‐AX‐1129922        3/29/2016 9:33   no Title                                                                                   Attorney Client
SWITCH‐AX‐1129923 ‐ SWITCH‐AX‐1129923        3/29/2016 9:33   image002.jpg                                                                               Attorney Client
SWITCH‐AX‐1129924 ‐ SWITCH‐AX‐1129932        3/29/2016 9:33   Colocation Facilities Agreement _Comcast_20160325_Redline.docx                             Attorney Client
SWITCH‐AX‐1129933 ‐ SWITCH‐AX‐1129933        3/29/2016 9:33   image003.jpg                                                                               Attorney Client
SWITCH‐AX‐1129934 ‐ SWITCH‐AX‐1129944        3/29/2016 9:33   no Title                                                                                   Attorney Client
SWITCH‐AX‐1129945 ‐ SWITCH‐AX‐1129945        3/29/2016 9:33   image002.jpg                                                                               Attorney Client
SWITCH‐AX‐1129946 ‐ SWITCH‐AX‐1129954        3/29/2016 9:33   Colocation Facilities Agreement _Comcast_20160325_Redline.docx                             Attorney Client
SWITCH‐AX‐1129955 ‐ SWITCH‐AX‐1129955        3/29/2016 9:33   image003.jpg                                                                               Attorney Client
SWITCH‐AX‐1129956 ‐ SWITCH‐AX‐1129961        3/29/2016 9:52   be5e2ccc‐1caa‐4f61‐9ad7‐276e975c68c8.msg                                                   Attorney Client
SWITCH‐AX‐1129962 ‐ SWITCH‐AX‐1129963        3/29/2016 9:52   contract250434.pdf                                                                         Attorney Client
SWITCH‐AX‐1129964 ‐ SWITCH‐AX‐1129964        3/29/2016 9:52   image006.jpg                                                                               Attorney Client
SWITCH‐AX‐1129965 ‐ SWITCH‐AX‐1129965        3/29/2016 9:52   image005.jpg                                                                               Attorney Client
SWITCH‐AX‐1129966 ‐ SWITCH‐AX‐1129968        3/29/2016 9:52   C011‐041714‐068‐SO (40Mbps Transport to Order Inn ‐ 4330 S Valley View, Las Vegas).pdf     Attorney Client
SWITCH‐AX‐1129969 ‐ SWITCH‐AX‐1129969        3/29/2016 9:52   image004.jpg                                                                               Attorney Client
SWITCH‐AX‐1129970 ‐ SWITCH‐AX‐1129970        3/29/2016 9:52   OrderInn_02282016.pdf                                                                      Attorney Client
SWITCH‐AX‐1129971 ‐ SWITCH‐AX‐1129971        3/29/2016 9:52   image002.png                                                                               Attorney Client
SWITCH‐AX‐1129972 ‐ SWITCH‐AX‐1129977        3/29/2016 9:52   RE_ Order Inn ‐ Switch Renewal ‐ updated.msg                                               Attorney Client
SWITCH‐AX‐1129978 ‐ SWITCH‐AX‐1129978        3/29/2016 9:52   image008.png                                                                               Attorney Client
SWITCH‐AX‐1129979 ‐ SWITCH‐AX‐1129984        3/29/2016 9:52   no Title                                                                                   Attorney Client
SWITCH‐AX‐1129985 ‐ SWITCH‐AX‐1129985        3/29/2016 9:52   image006.jpg                                                                               Attorney Client
SWITCH‐AX‐1129986 ‐ SWITCH‐AX‐1129986        3/29/2016 9:52   OrderInn_02282016.pdf                                                                      Attorney Client




                                                                          EXHIBIT 10, PAGE 2133
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 381 of 829


Bates                                   Document Date         Document Title                                                                              Privilege
SWITCH‐AX‐1129987 ‐ SWITCH‐AX‐1129987        3/29/2016 9:52   image005.jpg                                                                                Attorney Client
SWITCH‐AX‐1129988 ‐ SWITCH‐AX‐1129989        3/29/2016 9:52   contract250434.pdf                                                                          Attorney Client
SWITCH‐AX‐1129990 ‐ SWITCH‐AX‐1129990        3/29/2016 9:52   image008.png                                                                                Attorney Client
SWITCH‐AX‐1129991 ‐ SWITCH‐AX‐1129991        3/29/2016 9:52   image004.jpg                                                                                Attorney Client
SWITCH‐AX‐1129992 ‐ SWITCH‐AX‐1129997        3/29/2016 9:52   RE_ Order Inn ‐ Switch Renewal ‐ updated.msg                                                Attorney Client
SWITCH‐AX‐1129998 ‐ SWITCH‐AX‐1129998        3/29/2016 9:52   image002.png                                                                                Attorney Client
SWITCH‐AX‐1129999 ‐ SWITCH‐AX‐1130001        3/29/2016 9:52   C011‐041714‐068‐SO (40Mbps Transport to Order Inn ‐ 4330 S Valley View, Las Vegas).pdf      Attorney Client
SWITCH‐AX‐1130002 ‐ SWITCH‐AX‐1130007        3/29/2016 9:52   no Title                                                                                    Attorney Client
SWITCH‐AX‐1130008 ‐ SWITCH‐AX‐1130008        3/29/2016 9:52   image002.png                                                                                Attorney Client
SWITCH‐AX‐1130009 ‐ SWITCH‐AX‐1130010        3/29/2016 9:52   contract250434.pdf                                                                          Attorney Client
SWITCH‐AX‐1130011 ‐ SWITCH‐AX‐1130011        3/29/2016 9:52   image005.jpg                                                                                Attorney Client
SWITCH‐AX‐1130012 ‐ SWITCH‐AX‐1130017        3/29/2016 9:52   RE_ Order Inn ‐ Switch Renewal ‐ updated.msg                                                Attorney Client
SWITCH‐AX‐1130018 ‐ SWITCH‐AX‐1130018        3/29/2016 9:52   image008.png                                                                                Attorney Client
SWITCH‐AX‐1130019 ‐ SWITCH‐AX‐1130019        3/29/2016 9:52   image006.jpg                                                                                Attorney Client
SWITCH‐AX‐1130020 ‐ SWITCH‐AX‐1130022        3/29/2016 9:52   C011‐041714‐068‐SO (40Mbps Transport to Order Inn ‐ 4330 S Valley View, Las Vegas).pdf      Attorney Client
SWITCH‐AX‐1130023 ‐ SWITCH‐AX‐1130023        3/29/2016 9:52   image004.jpg                                                                                Attorney Client
SWITCH‐AX‐1130024 ‐ SWITCH‐AX‐1130024        3/29/2016 9:52   OrderInn_02282016.pdf                                                                       Attorney Client
SWITCH‐AX‐1130025 ‐ SWITCH‐AX‐1130027        3/29/2016 9:57   no Title                                                                                    Attorney Client
SWITCH‐AX‐1130028 ‐ SWITCH‐AX‐1130031        3/29/2016 9:57   BMZ_2009(400).joboptions                                                                    Attorney Client
SWITCH‐AX‐1130032 ‐ SWITCH‐AX‐1130098        3/29/2016 9:57   Microsoft Word ‐ Q1478 Switch International Milan_ MV Switchgear_Appendix A_rev2_.docx      Attorney Client
SWITCH‐AX‐1130099 ‐ SWITCH‐AX‐1130142        3/29/2016 9:57   Microsoft Word ‐ SI_Milan_Mammoth_TSC1000RTFY_Proposal_20150322                             Attorney Client
SWITCH‐AX‐1130143 ‐ SWITCH‐AX‐1130147        3/29/2016 9:57   Microsoft Word ‐ Gen Cover.docx                                                             Attorney Client
SWITCH‐AX‐1130148 ‐ SWITCH‐AX‐1130150        3/29/2016 9:57   R_ R_ Pricing service order meeting has been changed to a capex variance meeting.msg        Attorney Client
SWITCH‐AX‐1130151 ‐ SWITCH‐AX‐1130153        3/29/2016 9:57   Microsoft Word ‐ Q1478 Switch International Milan MV Switchgear 3.11.15.docx                Attorney Client
SWITCH‐AX‐1130154 ‐ SWITCH‐AX‐1130154        3/29/2016 9:57   US PREFERRED SUPPLIER BREAKDOWN.XLSX                                                        Attorney Client
SWITCH‐AX‐1130155 ‐ SWITCH‐AX‐1130166        3/29/2016 9:57   Switch International Milan_ Unit Substations_Appendix B (R6) 12.7.15.pdf                    Attorney Client
SWITCH‐AX‐1130167 ‐ SWITCH‐AX‐1130168        3/29/2016 9:57   SuperNAP Italy Unit Substations CPSS Rev 1 12.9.15.pdf                                      Attorney Client
SWITCH‐AX‐1130169 ‐ SWITCH‐AX‐1130174        3/29/2016 9:57   Microsoft Word ‐ LV Subs Cover.docx                                                         Attorney Client
SWITCH‐AX‐1130175 ‐ SWITCH‐AX‐1130177        3/29/2016 9:57   PO_004_order_confirmation_CPSS.PDF                                                          Attorney Client
SWITCH‐AX‐1130178 ‐ SWITCH‐AX‐1130180        3/29/2016 9:57   Microsoft Word ‐ Q1477 Supernap Milan 2500kVA Gens BOM.docx                                 Attorney Client
SWITCH‐AX‐1130181 ‐ SWITCH‐AX‐1130192        3/29/2016 9:57   Microsoft Word ‐ Q1479 Switch International Milan_ Unit Substations_Appendix B_Rev2_.docx   Attorney Client
SWITCH‐AX‐1130193 ‐ SWITCH‐AX‐1130193        3/29/2016 9:57   image004.png                                                                                Attorney Client
SWITCH‐AX‐1130194 ‐ SWITCH‐AX‐1130199        3/29/2016 9:57   CC‐WILL‐CC‐00022‐3238431_OE_spec_MTU20V4000DS2650_3F_FC_50Hz_1_14.pdf                       Attorney Client
SWITCH‐AX‐1130200 ‐ SWITCH‐AX‐1130200       3/29/2016 10:39   no Title                                                                                    Attorney Client
SWITCH‐AX‐1130201 ‐ SWITCH‐AX‐1130201       3/29/2016 10:39   Weekly Purchase Orders Approved 2016.xlsx                                                   Attorney Client
SWITCH‐AX‐1130202 ‐ SWITCH‐AX‐1130202       3/29/2016 10:39   image001.jpg                                                                                Attorney Client
SWITCH‐AX‐1130203 ‐ SWITCH‐AX‐1130217       3/29/2016 13:42   2f46ba99‐4eee‐497c‐a2ab‐490bddead397.msg                                                    Attorney Client
SWITCH‐AX‐1130218 ‐ SWITCH‐AX‐1130218       3/29/2016 13:42   image003.jpg                                                                                Attorney Client
SWITCH‐AX‐1130219 ‐ SWITCH‐AX‐1130226       3/29/2016 13:42   W601‐08‐001‐M.pdf                                                                           Attorney Client
SWITCH‐AX‐1130227 ‐ SWITCH‐AX‐1130241       3/29/2016 13:42   no Title                                                                                    Attorney Client
SWITCH‐AX‐1130242 ‐ SWITCH‐AX‐1130242       3/29/2016 13:42   image003.jpg                                                                                Attorney Client
SWITCH‐AX‐1130243 ‐ SWITCH‐AX‐1130250       3/29/2016 13:42   W601‐08‐001‐M.pdf                                                                           Attorney Client
SWITCH‐AX‐1130251 ‐ SWITCH‐AX‐1130251       3/29/2016 15:00   no Title                                                                                    Attorney Client
SWITCH‐AX‐1130252 ‐ SWITCH‐AX‐1130253       3/29/2016 15:00   Streaming Media Policy                                                                      Attorney Client
SWITCH‐AX‐1130254 ‐ SWITCH‐AX‐1130256       3/29/2016 15:00   Removable Media                                                                             Attorney Client
SWITCH‐AX‐1130257 ‐ SWITCH‐AX‐1130333       3/29/2016 15:51   2014‐05‐30‐15274.pdf                                                                        Attorney Client




                                                                          EXHIBIT 10, PAGE 2134
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 382 of 829


Bates                                   Document Date         Document Title                                                                              Privilege
SWITCH‐AX‐1130334 ‐ SWITCH‐AX‐1130334       3/29/2016 17:19   Collection Report 160329.xls                                                                Attorney Client
SWITCH‐AX‐1130335 ‐ SWITCH‐AX‐1130338       3/29/2016 17:19   no Title                                                                                    Attorney Client
SWITCH‐AX‐1130339 ‐ SWITCH‐AX‐1130339       3/29/2016 17:19   Collection Report 160329.xls                                                                Attorney Client
SWITCH‐AX‐1130340 ‐ SWITCH‐AX‐1130343       3/29/2016 17:19   342511c2‐5b1b‐4962‐ba27‐bbadd81278da.msg                                                    Attorney Client
SWITCH‐AX‐1130344 ‐ SWITCH‐AX‐1130344       3/29/2016 17:19   Collection Report 160329.xls                                                                Attorney Client
SWITCH‐AX‐1130345 ‐ SWITCH‐AX‐1130345       3/29/2016 17:36   no Title                                                                                    Attorney Client
SWITCH‐AX‐1130346 ‐ SWITCH‐AX‐1130346       3/29/2016 17:36   image003.png                                                                                Attorney Client
SWITCH‐AX‐1130347 ‐ SWITCH‐AX‐1130347       3/29/2016 17:36   image001.png                                                                                Attorney Client
SWITCH‐AX‐1130348 ‐ SWITCH‐AX‐1130349       3/29/2016 17:54   no Title                                                                                    Attorney Client
SWITCH‐AX‐1130350 ‐ SWITCH‐AX‐1130350       3/29/2016 17:54   image002.png                                                                                Attorney Client
SWITCH‐AX‐1130351 ‐ SWITCH‐AX‐1130354       3/29/2016 18:10   no Title                                                                                    Attorney Client
SWITCH‐AX‐1130355 ‐ SWITCH‐AX‐1130355       3/29/2016 18:10   image002.jpg                                                                                Attorney Client
SWITCH‐AX‐1130356 ‐ SWITCH‐AX‐1130395       3/29/2016 18:10   15_Switch Terms and Conditions V11 03‐21‐16 Switch.doc                                      Attorney Client
SWITCH‐AX‐1130396 ‐ SWITCH‐AX‐1130396        3/30/2016 0:15   no Title                                                                                    Attorney Client
SWITCH‐AX‐1130397 ‐ SWITCH‐AX‐1130398        3/30/2016 0:15   Streaming Media Policy                                                                      Attorney Client
SWITCH‐AX‐1130399 ‐ SWITCH‐AX‐1130401        3/30/2016 0:15   Removable Media                                                                             Attorney Client
SWITCH‐AX‐1130402 ‐ SWITCH‐AX‐1130406        3/30/2016 4:21   no Title                                                                                    Attorney Client
SWITCH‐AX‐1130407 ‐ SWITCH‐AX‐1130421        3/30/2016 4:21   C:\Users\EDOARD~1.MIS\AppData\Local\Temp\Workshare\wmtemp1420\~wtf1B542C65.ps               Attorney Client
SWITCH‐AX‐1130422 ‐ SWITCH‐AX‐1130426        3/30/2016 4:21   Main differences with new US CFA standard (draft 18.03.16).docx                             Attorney Client
SWITCH‐AX‐1130427 ‐ SWITCH‐AX‐1130430        3/30/2016 6:48   no Title                                                                                    Attorney Client
SWITCH‐AX‐1130431 ‐ SWITCH‐AX‐1130434        3/30/2016 6:48   BMZ_2009(400).joboptions                                                                    Attorney Client
SWITCH‐AX‐1130435 ‐ SWITCH‐AX‐1130435        3/30/2016 6:48   US PREFERRED SUPPLIER BREAKDOWN.XLSX                                                        Attorney Client
SWITCH‐AX‐1130436 ‐ SWITCH‐AX‐1130440        3/30/2016 6:48   Microsoft Word ‐ Gen Cover.docx                                                             Attorney Client
SWITCH‐AX‐1130441 ‐ SWITCH‐AX‐1130443        3/30/2016 6:48   R_ R_ Pricing service order meeting has been changed to a capex variance meeting.msg        Attorney Client
SWITCH‐AX‐1130444 ‐ SWITCH‐AX‐1130449        3/30/2016 6:48   CC‐WILL‐CC‐00022‐3238431_OE_spec_MTU20V4000DS2650_3F_FC_50Hz_1_14.pdf                       Attorney Client
SWITCH‐AX‐1130450 ‐ SWITCH‐AX‐1130452        3/30/2016 6:48   Microsoft Word ‐ Q1477 Supernap Milan 2500kVA Gens BOM.docx                                 Attorney Client
SWITCH‐AX‐1130453 ‐ SWITCH‐AX‐1130496        3/30/2016 6:48   Microsoft Word ‐ SI_Milan_Mammoth_TSC1000RTFY_Proposal_20150322                             Attorney Client
SWITCH‐AX‐1130497 ‐ SWITCH‐AX‐1130497        3/30/2016 6:48   image002.png                                                                                Attorney Client
SWITCH‐AX‐1130498 ‐ SWITCH‐AX‐1130503        3/30/2016 6:48   Microsoft Word ‐ LV Subs Cover.docx                                                         Attorney Client
SWITCH‐AX‐1130504 ‐ SWITCH‐AX‐1130506        3/30/2016 6:48   Microsoft Word ‐ Q1478 Switch International Milan MV Switchgear 3.11.15.docx                Attorney Client
SWITCH‐AX‐1130507 ‐ SWITCH‐AX‐1130518        3/30/2016 6:48   Microsoft Word ‐ Q1479 Switch International Milan_ Unit Substations_Appendix B_Rev2_.docx   Attorney Client
SWITCH‐AX‐1130519 ‐ SWITCH‐AX‐1130585        3/30/2016 6:48   Microsoft Word ‐ Q1478 Switch International Milan_ MV Switchgear_Appendix A_rev2_.docx      Attorney Client
SWITCH‐AX‐1130586 ‐ SWITCH‐AX‐1130587        3/30/2016 7:43   no Title                                                                                    Attorney Client
SWITCH‐AX‐1130588 ‐ SWITCH‐AX‐1130590        3/30/2016 7:43   Munters Milestones‐Thailand 20160310.pdf                                                    Attorney Client
SWITCH‐AX‐1130591 ‐ SWITCH‐AX‐1130599        3/30/2016 7:43   SI_Thailand_Munters_TSC500_Proposal_RV2_20160322.pdf                                        Attorney Client
SWITCH‐AX‐1130600 ‐ SWITCH‐AX‐1130604        3/30/2016 7:43   TITLE                                                                                       Attorney Client
SWITCH‐AX‐1130605 ‐ SWITCH‐AX‐1130606        3/30/2016 7:46   no Title                                                                                    Attorney Client
SWITCH‐AX‐1130607 ‐ SWITCH‐AX‐1130611        3/30/2016 7:46   TITLE                                                                                       Attorney Client
SWITCH‐AX‐1130612 ‐ SWITCH‐AX‐1130614        3/30/2016 7:46   Munters Milestones‐Thailand 20160310.pdf                                                    Attorney Client
SWITCH‐AX‐1130615 ‐ SWITCH‐AX‐1130623        3/30/2016 7:46   SI_Thailand_Munters_TSC500_Proposal_RV2_20160322.pdf                                        Attorney Client
SWITCH‐AX‐1130624 ‐ SWITCH‐AX‐1130624        3/30/2016 7:53   no Title                                                                                    Attorney Client
SWITCH‐AX‐1130625 ‐ SWITCH‐AX‐1130626        3/30/2016 7:53   Removable Media                                                                             Attorney Client
SWITCH‐AX‐1130627 ‐ SWITCH‐AX‐1130628        3/30/2016 7:53   Streaming Media Policy                                                                      Attorney Client
SWITCH‐AX‐1130629 ‐ SWITCH‐AX‐1130658        3/30/2016 9:17   94b4c32c‐e8ea‐4e68‐8507‐7730831049d1.msg                                                    Attorney Client
SWITCH‐AX‐1130659 ‐ SWITCH‐AX‐1130659        3/30/2016 9:17   image003.png                                                                                Attorney Client
SWITCH‐AX‐1130660 ‐ SWITCH‐AX‐1130660        3/30/2016 9:17   image001.jpg                                                                                Attorney Client




                                                                          EXHIBIT 10, PAGE 2135
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 383 of 829


Bates                                   Document Date         Document Title                                                          Privilege
SWITCH‐AX‐1130661 ‐ SWITCH‐AX‐1130690        3/30/2016 9:17   no Title                                                                Attorney Client
SWITCH‐AX‐1130691 ‐ SWITCH‐AX‐1130691        3/30/2016 9:17   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1130692 ‐ SWITCH‐AX‐1130692        3/30/2016 9:17   image003.png                                                            Attorney Client
SWITCH‐AX‐1130693 ‐ SWITCH‐AX‐1130693        3/30/2016 9:48   no Title                                                                Attorney Client
SWITCH‐AX‐1130694 ‐ SWITCH‐AX‐1130703        3/30/2016 9:48   SO ‐ Lockheed Martin (20 racks) 2‐23‐16 +Exhibit‐ (Exostar Final).pdf   Attorney Client
SWITCH‐AX‐1130704 ‐ SWITCH‐AX‐1130704        3/30/2016 9:48   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1130705 ‐ SWITCH‐AX‐1130714        3/30/2016 9:48   CFA LM Switch Executable (V5) 1‐18‐16 Switch.pdf                        Attorney Client
SWITCH‐AX‐1130715 ‐ SWITCH‐AX‐1130715        3/30/2016 9:53   no Title                                                                Attorney Client
SWITCH‐AX‐1130716 ‐ SWITCH‐AX‐1130762        3/30/2016 9:53   Draft‐Transition to Retail Electric Competition.docx                    Attorney Client
SWITCH‐AX‐1130763 ‐ SWITCH‐AX‐1130763        3/30/2016 9:53   no Title                                                                Attorney Client
SWITCH‐AX‐1130764 ‐ SWITCH‐AX‐1130764        3/30/2016 9:59   no Title                                                                Attorney Client
SWITCH‐AX‐1130765 ‐ SWITCH‐AX‐1130774        3/30/2016 9:59   CFA LM Switch Executable (V5) 1‐18‐16 Switch.pdf                        Attorney Client
SWITCH‐AX‐1130775 ‐ SWITCH‐AX‐1130775       3/30/2016 10:21   no Title                                                                Attorney Client
SWITCH‐AX‐1130776 ‐ SWITCH‐AX‐1130779       3/30/2016 10:30   no Title                                                                Attorney Client
SWITCH‐AX‐1130780 ‐ SWITCH‐AX‐1130789       3/30/2016 10:30   CFA LM Switch Executable (V5) 1‐18‐16 Switch.pdf                        Attorney Client
SWITCH‐AX‐1130790 ‐ SWITCH‐AX‐1130790       3/30/2016 12:15   no Title                                                                Attorney Client
SWITCH‐AX‐1130791 ‐ SWITCH‐AX‐1130802       3/30/2016 12:15   MSA V4 to V51 ‐ Switch SuperNAP w/ CNB Comments (00160660.DOC;1)        Attorney Client
SWITCH‐AX‐1130803 ‐ SWITCH‐AX‐1130814       3/30/2016 12:15   MSA V4 to V51 ‐ Switch SuperNAP w/ CNB Comments (00160660.DOC;1)        Attorney Client
SWITCH‐AX‐1130815 ‐ SWITCH‐AX‐1130815       3/30/2016 12:18   no Title                                                                Attorney Client
SWITCH‐AX‐1130816 ‐ SWITCH‐AX‐1130827       3/30/2016 12:18   MSA V4 to V51 ‐ Switch SuperNAP w/ CNB Comments (00160660.DOC;1)        Attorney Client
SWITCH‐AX‐1130828 ‐ SWITCH‐AX‐1130839       3/30/2016 12:18   MSA V4 to V51 ‐ Switch SuperNAP w/ CNB Comments (00160660.DOC;1)        Attorney Client
SWITCH‐AX‐1130840 ‐ SWITCH‐AX‐1130841       3/30/2016 12:38   no Title                                                                Attorney Client
SWITCH‐AX‐1130842 ‐ SWITCH‐AX‐1130853       3/30/2016 12:38   MSA V4 to V51 ‐ Switch SuperNAP w/ CNB Comments (00160660.DOC;1)        Attorney Client
SWITCH‐AX‐1130854 ‐ SWITCH‐AX‐1130865       3/30/2016 12:38   MSA V4 to V51 ‐ Switch SuperNAP w/ CNB Comments (00160660.DOC;1)        Attorney Client
SWITCH‐AX‐1130866 ‐ SWITCH‐AX‐1130866       3/30/2016 13:03   no Title                                                                Attorney Client
SWITCH‐AX‐1130867 ‐ SWITCH‐AX‐1130868       3/30/2016 13:17   no Title                                                                Attorney Client
SWITCH‐AX‐1130869 ‐ SWITCH‐AX‐1130869       3/30/2016 13:17   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1130870 ‐ SWITCH‐AX‐1130872       3/30/2016 13:17   Switch SO 631642 10G Wave NAP8 to 1 Wil.pdf                             Attorney Client
SWITCH‐AX‐1130873 ‐ SWITCH‐AX‐1130882       3/30/2016 13:17   Switch Signed SO .pdf                                                   Attorney Client
SWITCH‐AX‐1130883 ‐ SWITCH‐AX‐1130884       3/30/2016 13:28   no Title                                                                Attorney Client
SWITCH‐AX‐1130885 ‐ SWITCH‐AX‐1130885       3/30/2016 13:28   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1130886 ‐ SWITCH‐AX‐1130886       3/30/2016 13:28   image004.jpg                                                            Attorney Client
SWITCH‐AX‐1130887 ‐ SWITCH‐AX‐1130888       3/30/2016 13:28   RE_ signed docs from Lockheed Martin.msg                                Attorney Client
SWITCH‐AX‐1130889 ‐ SWITCH‐AX‐1130898       3/30/2016 13:28   Switch Signed SO .pdf                                                   Attorney Client
SWITCH‐AX‐1130899 ‐ SWITCH‐AX‐1130901       3/30/2016 13:28   Switch SO 631642 10G Wave NAP8 to 1 Wil.pdf                             Attorney Client
SWITCH‐AX‐1130902 ‐ SWITCH‐AX‐1130902       3/30/2016 13:28   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1130903 ‐ SWITCH‐AX‐1130904       3/30/2016 13:29   0d3d4a6e‐8ba2‐4c92‐b594‐373d19e0a7a1.msg                                Attorney Client
SWITCH‐AX‐1130905 ‐ SWITCH‐AX‐1130905       3/30/2016 13:29   image004.jpg                                                            Attorney Client
SWITCH‐AX‐1130906 ‐ SWITCH‐AX‐1130907       3/30/2016 13:29   RE_ signed docs from Lockheed Martin.msg                                Attorney Client
SWITCH‐AX‐1130908 ‐ SWITCH‐AX‐1130917       3/30/2016 13:29   Switch Signed SO .pdf                                                   Attorney Client
SWITCH‐AX‐1130918 ‐ SWITCH‐AX‐1130920       3/30/2016 13:29   Switch SO 631642 10G Wave NAP8 to 1 Wil.pdf                             Attorney Client
SWITCH‐AX‐1130921 ‐ SWITCH‐AX‐1130921       3/30/2016 13:29   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1130922 ‐ SWITCH‐AX‐1130922       3/30/2016 13:29   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1130923 ‐ SWITCH‐AX‐1130924       3/30/2016 13:29   no Title                                                                Attorney Client
SWITCH‐AX‐1130925 ‐ SWITCH‐AX‐1130926       3/30/2016 13:29   RE_ signed docs from Lockheed Martin.msg                                Attorney Client
SWITCH‐AX‐1130927 ‐ SWITCH‐AX‐1130927       3/30/2016 13:29   image003.jpg                                                            Attorney Client




                                                                          EXHIBIT 10, PAGE 2136
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 384 of 829


Bates                                   Document Date         Document Title                                         Privilege
SWITCH‐AX‐1130928 ‐ SWITCH‐AX‐1130930       3/30/2016 13:29   Switch SO 631642 10G Wave NAP8 to 1 Wil.pdf            Attorney Client
SWITCH‐AX‐1130931 ‐ SWITCH‐AX‐1130940       3/30/2016 13:29   Switch Signed SO .pdf                                  Attorney Client
SWITCH‐AX‐1130941 ‐ SWITCH‐AX‐1130941       3/30/2016 13:29   image002.jpg                                           Attorney Client
SWITCH‐AX‐1130942 ‐ SWITCH‐AX‐1130942       3/30/2016 13:29   image004.jpg                                           Attorney Client
SWITCH‐AX‐1130943 ‐ SWITCH‐AX‐1130944       3/30/2016 13:29   no Title                                               Attorney Client
SWITCH‐AX‐1130945 ‐ SWITCH‐AX‐1130947       3/30/2016 13:29   Switch SO 631642 10G Wave NAP8 to 1 Wil.pdf            Attorney Client
SWITCH‐AX‐1130948 ‐ SWITCH‐AX‐1130948       3/30/2016 13:29   image003.jpg                                           Attorney Client
SWITCH‐AX‐1130949 ‐ SWITCH‐AX‐1130958       3/30/2016 13:29   Switch Signed SO .pdf                                  Attorney Client
SWITCH‐AX‐1130959 ‐ SWITCH‐AX‐1130960       3/30/2016 13:29   RE_ signed docs from Lockheed Martin.msg               Attorney Client
SWITCH‐AX‐1130961 ‐ SWITCH‐AX‐1130961       3/30/2016 13:29   image004.jpg                                           Attorney Client
SWITCH‐AX‐1130962 ‐ SWITCH‐AX‐1130962       3/30/2016 13:29   image002.jpg                                           Attorney Client
SWITCH‐AX‐1130963 ‐ SWITCH‐AX‐1130965       3/30/2016 13:58   no Title                                               Attorney Client
SWITCH‐AX‐1130966 ‐ SWITCH‐AX‐1130966       3/30/2016 13:58   image002.jpg                                           Attorney Client
SWITCH‐AX‐1130967 ‐ SWITCH‐AX‐1130967       3/30/2016 13:58   image001.jpg                                           Attorney Client
SWITCH‐AX‐1130968 ‐ SWITCH‐AX‐1130977       3/30/2016 13:58   Switch Signed SO .pdf                                  Attorney Client
SWITCH‐AX‐1130978 ‐ SWITCH‐AX‐1130980       3/30/2016 13:58   Switch SO 631642 10G Wave NAP8 to 1 Wil 24 month.pdf   Attorney Client
SWITCH‐AX‐1130981 ‐ SWITCH‐AX‐1130983       3/30/2016 13:58   no Title                                               Attorney Client
SWITCH‐AX‐1130984 ‐ SWITCH‐AX‐1130984       3/30/2016 13:58   image002.jpg                                           Attorney Client
SWITCH‐AX‐1130985 ‐ SWITCH‐AX‐1130985       3/30/2016 13:58   image001.jpg                                           Attorney Client
SWITCH‐AX‐1130986 ‐ SWITCH‐AX‐1130995       3/30/2016 13:58   Switch Signed SO .pdf                                  Attorney Client
SWITCH‐AX‐1130996 ‐ SWITCH‐AX‐1130998       3/30/2016 13:58   Switch SO 631642 10G Wave NAP8 to 1 Wil 24 month.pdf   Attorney Client
SWITCH‐AX‐1130999 ‐ SWITCH‐AX‐1131001       3/30/2016 14:10   no Title                                               Attorney Client
SWITCH‐AX‐1131002 ‐ SWITCH‐AX‐1131004       3/30/2016 14:10   RE_ signed docs from Lockheed Martin.msg               Attorney Client
SWITCH‐AX‐1131005 ‐ SWITCH‐AX‐1131005       3/30/2016 14:10   image001.jpg                                           Attorney Client
SWITCH‐AX‐1131006 ‐ SWITCH‐AX‐1131006       3/30/2016 14:10   image005.jpg                                           Attorney Client
SWITCH‐AX‐1131007 ‐ SWITCH‐AX‐1131007       3/30/2016 14:10   image004.jpg                                           Attorney Client
SWITCH‐AX‐1131008 ‐ SWITCH‐AX‐1131008       3/30/2016 14:10   image006.jpg                                           Attorney Client
SWITCH‐AX‐1131009 ‐ SWITCH‐AX‐1131011       3/30/2016 14:10   Switch SO 631642 10G Wave NAP8 to 1 Wil 24 month.pdf   Attorney Client
SWITCH‐AX‐1131012 ‐ SWITCH‐AX‐1131012       3/30/2016 14:10   image002.jpg                                           Attorney Client
SWITCH‐AX‐1131013 ‐ SWITCH‐AX‐1131015       3/30/2016 14:10   no Title                                               Attorney Client
SWITCH‐AX‐1131016 ‐ SWITCH‐AX‐1131016       3/30/2016 14:10   image006.jpg                                           Attorney Client
SWITCH‐AX‐1131017 ‐ SWITCH‐AX‐1131019       3/30/2016 14:10   Switch SO 631642 10G Wave NAP8 to 1 Wil 24 month.pdf   Attorney Client
SWITCH‐AX‐1131020 ‐ SWITCH‐AX‐1131020       3/30/2016 14:10   image005.jpg                                           Attorney Client
SWITCH‐AX‐1131021 ‐ SWITCH‐AX‐1131021       3/30/2016 14:10   image001.jpg                                           Attorney Client
SWITCH‐AX‐1131022 ‐ SWITCH‐AX‐1131024       3/30/2016 14:10   RE_ signed docs from Lockheed Martin.msg               Attorney Client
SWITCH‐AX‐1131025 ‐ SWITCH‐AX‐1131025       3/30/2016 14:10   image004.jpg                                           Attorney Client
SWITCH‐AX‐1131026 ‐ SWITCH‐AX‐1131026       3/30/2016 14:10   image002.jpg                                           Attorney Client
SWITCH‐AX‐1131027 ‐ SWITCH‐AX‐1131029       3/30/2016 14:10   8fd0da9c‐1540‐4b4a‐85eb‐7e739fc0c299.msg               Attorney Client
SWITCH‐AX‐1131030 ‐ SWITCH‐AX‐1131030       3/30/2016 14:10   image002.jpg                                           Attorney Client
SWITCH‐AX‐1131031 ‐ SWITCH‐AX‐1131031       3/30/2016 14:10   image001.jpg                                           Attorney Client
SWITCH‐AX‐1131032 ‐ SWITCH‐AX‐1131034       3/30/2016 14:10   RE_ signed docs from Lockheed Martin.msg               Attorney Client
SWITCH‐AX‐1131035 ‐ SWITCH‐AX‐1131035       3/30/2016 14:10   image004.jpg                                           Attorney Client
SWITCH‐AX‐1131036 ‐ SWITCH‐AX‐1131036       3/30/2016 14:10   image005.jpg                                           Attorney Client
SWITCH‐AX‐1131037 ‐ SWITCH‐AX‐1131037       3/30/2016 14:10   image006.jpg                                           Attorney Client
SWITCH‐AX‐1131038 ‐ SWITCH‐AX‐1131040       3/30/2016 14:10   Switch SO 631642 10G Wave NAP8 to 1 Wil 24 month.pdf   Attorney Client
SWITCH‐AX‐1131041 ‐ SWITCH‐AX‐1131042       3/30/2016 16:23   Board of Regents vendor qualification.pdf              Attorney Client




                                                                          EXHIBIT 10, PAGE 2137
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 385 of 829


Bates                                   Document Date         Document Title                                                         Privilege
SWITCH‐AX‐1131043 ‐ SWITCH‐AX‐1131047       3/30/2016 16:29   21dd835d‐3cf7‐4984‐80b9‐a77257c9f02d.msg                               Attorney Client
SWITCH‐AX‐1131048 ‐ SWITCH‐AX‐1131048       3/30/2016 16:29   Collection Report 160330.xls                                           Attorney Client
SWITCH‐AX‐1131049 ‐ SWITCH‐AX‐1131049       3/30/2016 16:29   Collection Report 160330.xls                                           Attorney Client
SWITCH‐AX‐1131050 ‐ SWITCH‐AX‐1131050       3/30/2016 17:13   no Title                                                               Attorney Client
SWITCH‐AX‐1131051 ‐ SWITCH‐AX‐1131051       3/30/2016 17:13   image001.png                                                           Attorney Client
SWITCH‐AX‐1131052 ‐ SWITCH‐AX‐1131057       3/30/2016 17:13   Microsoft PowerPoint ‐ Comparing NAP Italy to NAP 8 EBITDA 3.30.2016   Attorney Client
SWITCH‐AX‐1131058 ‐ SWITCH‐AX‐1131059       3/30/2016 17:35   no Title                                                               Attorney Client
SWITCH‐AX‐1131060 ‐ SWITCH‐AX‐1131063       3/30/2016 17:35   Redline LOI Mr. Adams Switch 3.29.2016 V3 to V4 Switch.doc             Attorney Client
SWITCH‐AX‐1131064 ‐ SWITCH‐AX‐1131067       3/30/2016 17:35   LOI Mr. Adams Switch 3.29.2016 V4. Switch.doc                          Attorney Client
SWITCH‐AX‐1131068 ‐ SWITCH‐AX‐1131070       3/30/2016 17:35   SNDA / Standard CRE construction form (00117487.DOC:1)                 Attorney Client
SWITCH‐AX‐1131071 ‐ SWITCH‐AX‐1131073       3/30/2016 17:35   SNDA / Standard CRE construction form (00117487.DOC:1)                 Attorney Client
SWITCH‐AX‐1131074 ‐ SWITCH‐AX‐1131076       3/30/2016 17:56   no Title                                                               Attorney Client
SWITCH‐AX‐1131077 ‐ SWITCH‐AX‐1131079       3/30/2016 18:05   no Title                                                               Attorney Client
SWITCH‐AX‐1131080 ‐ SWITCH‐AX‐1131080       3/30/2016 18:05   N691‐08‐013‐C.pdf                                                      Attorney Client
SWITCH‐AX‐1131081 ‐ SWITCH‐AX‐1131081       3/30/2016 18:05   image001.png                                                           Attorney Client
SWITCH‐AX‐1131082 ‐ SWITCH‐AX‐1131083       3/30/2016 18:05   N691‐08‐003‐C.pdf                                                      Attorney Client
SWITCH‐AX‐1131084 ‐ SWITCH‐AX‐1131084       3/30/2016 18:05   N691‐08‐009‐C.pdf                                                      Attorney Client
SWITCH‐AX‐1131085 ‐ SWITCH‐AX‐1131100       3/30/2016 18:05   N691‐08‐001‐M.pdf                                                      Attorney Client
SWITCH‐AX‐1131101 ‐ SWITCH‐AX‐1131101       3/30/2016 18:05   image002.png                                                           Attorney Client
SWITCH‐AX‐1131102 ‐ SWITCH‐AX‐1131102       3/30/2016 18:05   N691‐08‐012‐P.pdf                                                      Attorney Client
SWITCH‐AX‐1131103 ‐ SWITCH‐AX‐1131103       3/30/2016 18:05   N691‐08‐011‐C.pdf                                                      Attorney Client
SWITCH‐AX‐1131104 ‐ SWITCH‐AX‐1131112        3/31/2016 0:28   no Title                                                               Attorney Client
SWITCH‐AX‐1131113 ‐ SWITCH‐AX‐1131121        3/31/2016 0:28   no Title                                                               Attorney Client
SWITCH‐AX‐1131122 ‐ SWITCH‐AX‐1131130        3/31/2016 0:28   no Title                                                               Attorney Client
SWITCH‐AX‐1131131 ‐ SWITCH‐AX‐1131139        3/31/2016 0:28   no Title                                                               Attorney Client
SWITCH‐AX‐1131140 ‐ SWITCH‐AX‐1131147        3/31/2016 0:28   no Title                                                               Attorney Client
SWITCH‐AX‐1131148 ‐ SWITCH‐AX‐1131154        3/31/2016 0:28   no Title                                                               Attorney Client
SWITCH‐AX‐1131155 ‐ SWITCH‐AX‐1131163        3/31/2016 0:28   no Title                                                               Attorney Client
SWITCH‐AX‐1131164 ‐ SWITCH‐AX‐1131173        3/31/2016 0:28   992a6e9f‐cc66‐4f6c‐914e‐3268bf4d4be4.msg                               Attorney Client
SWITCH‐AX‐1131174 ‐ SWITCH‐AX‐1131182        3/31/2016 0:28   no Title                                                               Attorney Client
SWITCH‐AX‐1131183 ‐ SWITCH‐AX‐1131191        3/31/2016 0:28   no Title                                                               Attorney Client
SWITCH‐AX‐1131192 ‐ SWITCH‐AX‐1131199        3/31/2016 0:28   no Title                                                               Attorney Client
SWITCH‐AX‐1131200 ‐ SWITCH‐AX‐1131202        3/31/2016 2:36   no Title                                                               Attorney Client
SWITCH‐AX‐1131203 ‐ SWITCH‐AX‐1131211        3/31/2016 2:36   SI_Thailand_Munters_TSC500_Proposal_RV2_20160322.pdf                   Attorney Client
SWITCH‐AX‐1131212 ‐ SWITCH‐AX‐1131216        3/31/2016 2:36   TITLE                                                                  Attorney Client
SWITCH‐AX‐1131217 ‐ SWITCH‐AX‐1131219        3/31/2016 2:36   Munters Milestones‐Thailand 20160310.pdf                               Attorney Client
SWITCH‐AX‐1131220 ‐ SWITCH‐AX‐1131220        3/31/2016 9:32   no Title                                                               Attorney Client
SWITCH‐AX‐1131221 ‐ SWITCH‐AX‐1131221        3/31/2016 9:32   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1131222 ‐ SWITCH‐AX‐1131230        3/31/2016 9:32   Colocation Facilities Agreement‐20160331.docx                          Attorney Client
SWITCH‐AX‐1131231 ‐ SWITCH‐AX‐1131231       3/31/2016 13:13   no Title                                                               Attorney Client
SWITCH‐AX‐1131232 ‐ SWITCH‐AX‐1131240       3/31/2016 13:13   Colocation Facilities Agreement‐20160331.docx                          Attorney Client
SWITCH‐AX‐1131241 ‐ SWITCH‐AX‐1131241       3/31/2016 13:13   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1131242 ‐ SWITCH‐AX‐1131742       3/31/2016 13:20   AP Check Stubs 32842‐33314.pdf                                         Attorney Client
SWITCH‐AX‐1131743 ‐ SWITCH‐AX‐1131744       3/31/2016 14:54   no Title                                                               Attorney Client
SWITCH‐AX‐1131745 ‐ SWITCH‐AX‐1131747       3/31/2016 14:54   ILA Agreement V4 03 31 16 (Trey Redlines).docx                         Attorney Client
SWITCH‐AX‐1131748 ‐ SWITCH‐AX‐1131770       3/31/2016 14:54   Switch_MSA_Draft_03 18 16 WIN redlines.doc                             Attorney Client




                                                                          EXHIBIT 10, PAGE 2138
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 386 of 829


Bates                                   Document Date         Document Title                                                    Privilege
SWITCH‐AX‐1131771 ‐ SWITCH‐AX‐1131772       3/31/2016 14:54   no Title                                                          Attorney Client
SWITCH‐AX‐1131773 ‐ SWITCH‐AX‐1131795       3/31/2016 14:54   Switch_MSA_Draft_03 18 16 WIN redlines.doc                        Attorney Client
SWITCH‐AX‐1131796 ‐ SWITCH‐AX‐1131797       3/31/2016 14:55   no Title                                                          Attorney Client
SWITCH‐AX‐1131798 ‐ SWITCH‐AX‐1131820       3/31/2016 14:55   Switch_MSA_Draft_03 18 16 WIN redlines.doc                        Attorney Client
SWITCH‐AX‐1131821 ‐ SWITCH‐AX‐1131821       3/31/2016 15:17   b8a89e07‐920b‐4e1a‐bd54‐48d12266b7e4.msg                          Attorney Client
SWITCH‐AX‐1131822 ‐ SWITCH‐AX‐1131822       3/31/2016 15:17   image001.png                                                      Attorney Client
SWITCH‐AX‐1131823 ‐ SWITCH‐AX‐1131847       3/31/2016 15:17   PowerPoint Presentation                                           Attorney Client
SWITCH‐AX‐1131848 ‐ SWITCH‐AX‐1131848       3/31/2016 15:17   Appendix for Finance Navision Wish List 3.18.2016.xlsx            Attorney Client
SWITCH‐AX‐1131849 ‐ SWITCH‐AX‐1131850       3/31/2016 16:22   no Title                                                          Attorney Client
SWITCH‐AX‐1131851 ‐ SWITCH‐AX‐1131851       3/31/2016 16:22   image002.jpg                                                      Attorney Client
SWITCH‐AX‐1131852 ‐ SWITCH‐AX‐1131873       3/31/2016 16:22   WINDSTREAM PROPOSED DRAFT                                         Attorney Client
SWITCH‐AX‐1131874 ‐ SWITCH‐AX‐1131875       3/31/2016 16:22   no Title                                                          Attorney Client
SWITCH‐AX‐1131876 ‐ SWITCH‐AX‐1131876       3/31/2016 16:22   image002.jpg                                                      Attorney Client
SWITCH‐AX‐1131877 ‐ SWITCH‐AX‐1131898       3/31/2016 16:22   WINDSTREAM PROPOSED DRAFT                                         Attorney Client
SWITCH‐AX‐1131899 ‐ SWITCH‐AX‐1131901       3/31/2016 17:24   no Title                                                          Attorney Client
SWITCH‐AX‐1131902 ‐ SWITCH‐AX‐1131902       3/31/2016 17:24   image001.png                                                      Attorney Client
SWITCH‐AX‐1131903 ‐ SWITCH‐AX‐1131903       3/31/2016 17:24   Switch ‐ NAP 8 Satellite Dish MRC 2‐18‐16 (part 1) ‐ signed.pdf   Attorney Client
SWITCH‐AX‐1131904 ‐ SWITCH‐AX‐1131905       3/31/2016 17:24   Tower Use Agmt Form Switch V4 04‐04‐14 Switch.pdf                 Attorney Client
SWITCH‐AX‐1131906 ‐ SWITCH‐AX‐1131906       3/31/2016 17:24   Tower 020714‐Model.pdf                                            Attorney Client
SWITCH‐AX‐1131907 ‐ SWITCH‐AX‐1131907       3/31/2016 17:24   image002.png                                                      Attorney Client
SWITCH‐AX‐1131908 ‐ SWITCH‐AX‐1131910       3/31/2016 17:24   no Title                                                          Attorney Client
SWITCH‐AX‐1131911 ‐ SWITCH‐AX‐1131912       3/31/2016 17:24   Tower Use Agmt Form Switch V4 04‐04‐14 Switch.pdf                 Attorney Client
SWITCH‐AX‐1131913 ‐ SWITCH‐AX‐1131913       3/31/2016 17:24   image001.png                                                      Attorney Client
SWITCH‐AX‐1131914 ‐ SWITCH‐AX‐1131914       3/31/2016 17:24   image002.png                                                      Attorney Client
SWITCH‐AX‐1131915 ‐ SWITCH‐AX‐1131915       3/31/2016 17:24   Switch ‐ NAP 8 Satellite Dish MRC 2‐18‐16 (part 1) ‐ signed.pdf   Attorney Client
SWITCH‐AX‐1131916 ‐ SWITCH‐AX‐1131916       3/31/2016 17:24   Tower 020714‐Model.pdf                                            Attorney Client
SWITCH‐AX‐1131917 ‐ SWITCH‐AX‐1131920       3/31/2016 17:24   8bb960a4‐9b6a‐4e2c‐832b‐5587a997e596.msg                          Attorney Client
SWITCH‐AX‐1131921 ‐ SWITCH‐AX‐1131921       3/31/2016 17:24   Collection Report 160331.xls                                      Attorney Client
SWITCH‐AX‐1131922 ‐ SWITCH‐AX‐1131924       3/31/2016 17:41   fb8fa4fe‐2386‐4559‐8705‐3e3ec57b1ad7.msg                          Attorney Client
SWITCH‐AX‐1131925 ‐ SWITCH‐AX‐1131925       3/31/2016 17:51   no Title                                                          Attorney Client
SWITCH‐AX‐1131926 ‐ SWITCH‐AX‐1131931         4/1/2016 0:37   no Title                                                          Attorney Client
SWITCH‐AX‐1131932 ‐ SWITCH‐AX‐1131938         4/1/2016 0:37   no Title                                                          Attorney Client
SWITCH‐AX‐1131939 ‐ SWITCH‐AX‐1131945         4/1/2016 0:37   463d555e‐a78c‐42e7‐a38c‐87002859ebec.msg                          Attorney Client
SWITCH‐AX‐1131946 ‐ SWITCH‐AX‐1131951         4/1/2016 0:37   no Title                                                          Attorney Client
SWITCH‐AX‐1131952 ‐ SWITCH‐AX‐1131957         4/1/2016 0:37   no Title                                                          Attorney Client
SWITCH‐AX‐1131958 ‐ SWITCH‐AX‐1131962         4/1/2016 0:37   no Title                                                          Attorney Client
SWITCH‐AX‐1131963 ‐ SWITCH‐AX‐1131968         4/1/2016 0:37   no Title                                                          Attorney Client
SWITCH‐AX‐1131969 ‐ SWITCH‐AX‐1131973         4/1/2016 0:37   no Title                                                          Attorney Client
SWITCH‐AX‐1131974 ‐ SWITCH‐AX‐1131979         4/1/2016 0:37   no Title                                                          Attorney Client
SWITCH‐AX‐1131980 ‐ SWITCH‐AX‐1131985         4/1/2016 0:37   no Title                                                          Attorney Client
SWITCH‐AX‐1131986 ‐ SWITCH‐AX‐1131991         4/1/2016 0:37   no Title                                                          Attorney Client
SWITCH‐AX‐1131992 ‐ SWITCH‐AX‐1131997         4/1/2016 0:37   cf38196f‐7e17‐4cd1‐b5e3‐06895435fa3d.msg                          Attorney Client
SWITCH‐AX‐1131998 ‐ SWITCH‐AX‐1131998         4/1/2016 6:38   no Title                                                          Attorney Client
SWITCH‐AX‐1131999 ‐ SWITCH‐AX‐1131999         4/1/2016 6:38   ATT00001.htm                                                      Attorney Client
SWITCH‐AX‐1132000 ‐ SWITCH‐AX‐1132000         4/1/2016 6:38   ATT00002.htm                                                      Attorney Client
SWITCH‐AX‐1132001 ‐ SWITCH‐AX‐1132008         4/1/2016 6:38   Call on the IOL CFA (31.03.16).docx                               Attorney Client




                                                                           EXHIBIT 10, PAGE 2139
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 387 of 829


Bates                                   Document Date        Document Title                                                                    Privilege
SWITCH‐AX‐1132009 ‐ SWITCH‐AX‐1132009        4/1/2016 6:38   no Title                                                                          Attorney Client
SWITCH‐AX‐1132010 ‐ SWITCH‐AX‐1132017        4/1/2016 6:38   Call on the IOL CFA (31.03.16).docx                                               Attorney Client
SWITCH‐AX‐1132018 ‐ SWITCH‐AX‐1132018        4/1/2016 6:38   ATT00001.htm                                                                      Attorney Client
SWITCH‐AX‐1132019 ‐ SWITCH‐AX‐1132019        4/1/2016 6:38   ATT00002.htm                                                                      Attorney Client
SWITCH‐AX‐1132020 ‐ SWITCH‐AX‐1132021        4/1/2016 6:48   no Title                                                                          Attorney Client
SWITCH‐AX‐1132022 ‐ SWITCH‐AX‐1132024        4/1/2016 6:48   ILA Agreement V4 03 31 16 (Trey Redlines).docx                                    Attorney Client
SWITCH‐AX‐1132025 ‐ SWITCH‐AX‐1132047        4/1/2016 6:48   Switch_MSA_Draft_03 18 16 WIN redlines.doc                                        Attorney Client
SWITCH‐AX‐1132048 ‐ SWITCH‐AX‐1132056        4/1/2016 7:17   no Title                                                                          Attorney Client
SWITCH‐AX‐1132057 ‐ SWITCH‐AX‐1132064        4/1/2016 7:17   Colocation Facilities Agreement v042915 (fillable form).pdf                       Attorney Client
SWITCH‐AX‐1132065 ‐ SWITCH‐AX‐1132065        4/1/2016 7:17   SO ‐ Cintas ‐ 04‐01‐16.pdf                                                        Attorney Client
SWITCH‐AX‐1132066 ‐ SWITCH‐AX‐1132067        4/1/2016 8:55   no Title                                                                          Attorney Client
SWITCH‐AX‐1132068 ‐ SWITCH‐AX‐1132076        4/1/2016 8:55   University Medical Center Colocation Facilities Agreement ‐ Switch signe....pdf   Attorney Client
SWITCH‐AX‐1132077 ‐ SWITCH‐AX‐1132077        4/1/2016 8:55   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1132078 ‐ SWITCH‐AX‐1132084        4/1/2016 8:55   RE_ Switch ‐ Fully Executed CFA.msg                                               Attorney Client
SWITCH‐AX‐1132085 ‐ SWITCH‐AX‐1132085        4/1/2016 8:55   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1132086 ‐ SWITCH‐AX‐1132087       4/1/2016 11:40   no Title                                                                          Attorney Client
SWITCH‐AX‐1132088 ‐ SWITCH‐AX‐1132090       4/1/2016 11:40   TITLE                                                                             Attorney Client
SWITCH‐AX‐1132091 ‐ SWITCH‐AX‐1132093       4/1/2016 11:43   no Title                                                                          Attorney Client;Work Product
SWITCH‐AX‐1132094 ‐ SWITCH‐AX‐1132094       4/1/2016 11:43   image001.jpg                                                                      Attorney Client;Work Product
SWITCH‐AX‐1132095 ‐ SWITCH‐AX‐1132097       4/1/2016 12:11   no Title                                                                          Attorney Client
SWITCH‐AX‐1132098 ‐ SWITCH‐AX‐1132098       4/1/2016 12:11   image002.png                                                                      Attorney Client
SWITCH‐AX‐1132099 ‐ SWITCH‐AX‐1132105       4/1/2016 12:11   BPP‐022616‐127 Profit Enhancement Systems, Inc.pdf                                Attorney Client
SWITCH‐AX‐1132106 ‐ SWITCH‐AX‐1132106       4/1/2016 12:11   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1132107 ‐ SWITCH‐AX‐1132109       4/1/2016 12:11   c55e3c44‐c978‐4809‐aff4‐cce775b6fa3f.msg                                          Attorney Client
SWITCH‐AX‐1132110 ‐ SWITCH‐AX‐1132116       4/1/2016 12:11   BPP‐022616‐127 Profit Enhancement Systems, Inc.pdf                                Attorney Client
SWITCH‐AX‐1132117 ‐ SWITCH‐AX‐1132117       4/1/2016 12:11   image002.png                                                                      Attorney Client
SWITCH‐AX‐1132118 ‐ SWITCH‐AX‐1132118       4/1/2016 12:11   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1132119 ‐ SWITCH‐AX‐1132125       4/1/2016 12:18   910dfdd3‐0dc4‐4e29‐ad36‐6625a350682c.msg                                          Attorney Client
SWITCH‐AX‐1132126 ‐ SWITCH‐AX‐1132126       4/1/2016 12:18   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1132127 ‐ SWITCH‐AX‐1132127       4/1/2016 12:18   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1132128 ‐ SWITCH‐AX‐1132128       4/1/2016 12:18   W476‐07‐002‐C.pdf                                                                 Attorney Client
SWITCH‐AX‐1132129 ‐ SWITCH‐AX‐1132136       4/1/2016 12:18   W476‐07‐001‐M.pdf                                                                 Attorney Client
SWITCH‐AX‐1132137 ‐ SWITCH‐AX‐1132140       4/1/2016 12:37   no Title                                                                          Attorney Client
SWITCH‐AX‐1132141 ‐ SWITCH‐AX‐1132141       4/1/2016 12:37   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1132142 ‐ SWITCH‐AX‐1132142       4/1/2016 12:37   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1132143 ‐ SWITCH‐AX‐1132144       4/1/2016 13:11   no Title                                                                          Attorney Client
SWITCH‐AX‐1132145 ‐ SWITCH‐AX‐1132159       4/1/2016 13:11   Paypal MSA ‐ from Ebay form 04‐02‐16.pdf                                          Attorney Client
SWITCH‐AX‐1132160 ‐ SWITCH‐AX‐1132166       4/1/2016 14:54   no Title                                                                          Attorney Client
SWITCH‐AX‐1132167 ‐ SWITCH‐AX‐1132167       4/1/2016 14:54   image001.png                                                                      Attorney Client
SWITCH‐AX‐1132168 ‐ SWITCH‐AX‐1132168       4/1/2016 14:54   image002.png                                                                      Attorney Client
SWITCH‐AX‐1132169 ‐ SWITCH‐AX‐1132171       4/1/2016 15:04   no Title                                                                          Attorney Client
SWITCH‐AX‐1132172 ‐ SWITCH‐AX‐1132172       4/1/2016 15:04   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1132173 ‐ SWITCH‐AX‐1132174       4/1/2016 15:04   Redline NDA Audit Reports V4 to V5 10‐19‐15 (Switch edits 040116).docx            Attorney Client
SWITCH‐AX‐1132175 ‐ SWITCH‐AX‐1132177       4/1/2016 15:05   no Title                                                                          Attorney Client
SWITCH‐AX‐1132178 ‐ SWITCH‐AX‐1132178       4/1/2016 15:05   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1132179 ‐ SWITCH‐AX‐1132180       4/1/2016 15:05   Redline NDA Audit Reports V4 to V5 10‐19‐15 (Switch edits 040116).docx            Attorney Client




                                                                          EXHIBIT 10, PAGE 2140
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 388 of 829


Bates                                   Document Date        Document Title                                                            Privilege
SWITCH‐AX‐1132181 ‐ SWITCH‐AX‐1132181       4/1/2016 15:13   no Title                                                                  Attorney Client
SWITCH‐AX‐1132182 ‐ SWITCH‐AX‐1132190       4/1/2016 15:13   Colocation Facilities Agreement _Comcast_v4 20160331.docx                 Attorney Client
SWITCH‐AX‐1132191 ‐ SWITCH‐AX‐1132191       4/1/2016 15:13   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1132192 ‐ SWITCH‐AX‐1132200       4/1/2016 15:13   Colocation Facilities Agreement _Comcast_v3 to v4_20160331_Redline.docx   Attorney Client
SWITCH‐AX‐1132201 ‐ SWITCH‐AX‐1132201       4/1/2016 15:25   no Title                                                                  Attorney Client
SWITCH‐AX‐1132202 ‐ SWITCH‐AX‐1132210       4/1/2016 15:25   Colocation Facilities Agreement _Comcast_v4 20160331.docx                 Attorney Client
SWITCH‐AX‐1132211 ‐ SWITCH‐AX‐1132211       4/1/2016 15:25   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1132212 ‐ SWITCH‐AX‐1132220       4/1/2016 15:25   Colocation Facilities Agreement _Comcast_v3 to v4_20160331_Redline.docx   Attorney Client
SWITCH‐AX‐1132221 ‐ SWITCH‐AX‐1132223       4/1/2016 15:31   no Title                                                                  Attorney Client
SWITCH‐AX‐1132224 ‐ SWITCH‐AX‐1132225       4/1/2016 15:31   Redline NDA Audit Reports V4 to V5 10‐19‐15 (Switch edits 040116).docx    Attorney Client
SWITCH‐AX‐1132226 ‐ SWITCH‐AX‐1132226       4/1/2016 15:31   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1132227 ‐ SWITCH‐AX‐1132238       4/1/2016 16:45   09df3a7a‐1fba‐42d6‐9cab‐843a3e219138.msg                                  Attorney Client
SWITCH‐AX‐1132239 ‐ SWITCH‐AX‐1132239       4/1/2016 16:45   image003.jpg                                                              Attorney Client
SWITCH‐AX‐1132240 ‐ SWITCH‐AX‐1132240       4/1/2016 16:45   image004.jpg                                                              Attorney Client
SWITCH‐AX‐1132241 ‐ SWITCH‐AX‐1132241       4/1/2016 16:45   image005.jpg                                                              Attorney Client
SWITCH‐AX‐1132242 ‐ SWITCH‐AX‐1132242       4/1/2016 17:03   no Title                                                                  Attorney Client
SWITCH‐AX‐1132243 ‐ SWITCH‐AX‐1132389       4/1/2016 17:03   FCC‐16‐39A1.pdf                                                           Attorney Client
SWITCH‐AX‐1132390 ‐ SWITCH‐AX‐1132391       4/1/2016 17:22   698c087e‐e179‐41dd‐966e‐a82f9a9c5469.msg                                  Attorney Client
SWITCH‐AX‐1132392 ‐ SWITCH‐AX‐1132398       4/1/2016 17:22   BPP‐022616‐127 Profit Enhancement Systems, Inc.pdf                        Attorney Client
SWITCH‐AX‐1132399 ‐ SWITCH‐AX‐1132399       4/1/2016 17:22   image002.png                                                              Attorney Client
SWITCH‐AX‐1132400 ‐ SWITCH‐AX‐1132400       4/1/2016 17:22   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1132401 ‐ SWITCH‐AX‐1132402       4/1/2016 17:22   no Title                                                                  Attorney Client
SWITCH‐AX‐1132403 ‐ SWITCH‐AX‐1132403       4/1/2016 17:22   image002.png                                                              Attorney Client
SWITCH‐AX‐1132404 ‐ SWITCH‐AX‐1132404       4/1/2016 17:22   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1132405 ‐ SWITCH‐AX‐1132411       4/1/2016 17:22   BPP‐022616‐127 Profit Enhancement Systems, Inc.pdf                        Attorney Client
SWITCH‐AX‐1132412 ‐ SWITCH‐AX‐1132415       4/1/2016 17:53   no Title                                                                  Attorney Client
SWITCH‐AX‐1132416 ‐ SWITCH‐AX‐1132416       4/1/2016 17:53   Collection Report 160401.xls                                              Attorney Client
SWITCH‐AX‐1132417 ‐ SWITCH‐AX‐1132420       4/1/2016 17:53   ffec4654‐6eb2‐4736‐90b7‐af68aafc31b5.msg                                  Attorney Client
SWITCH‐AX‐1132421 ‐ SWITCH‐AX‐1132421       4/1/2016 17:53   Collection Report 160401.xls                                              Attorney Client
SWITCH‐AX‐1132422 ‐ SWITCH‐AX‐1132423        4/4/2016 1:19   no Title                                                                  Attorney Client
SWITCH‐AX‐1132424 ‐ SWITCH‐AX‐1132426        4/4/2016 1:19   Munters Milestones‐Thailand 20160310.pdf                                  Attorney Client
SWITCH‐AX‐1132427 ‐ SWITCH‐AX‐1132428        4/4/2016 1:19   MUNTERS_Written Resolution of the Board of Directors 4 April 2016.docx    Attorney Client
SWITCH‐AX‐1132429 ‐ SWITCH‐AX‐1132437        4/4/2016 1:19   SI_Thailand_Munters_TSC500_Proposal_RV2_20160322.pdf                      Attorney Client
SWITCH‐AX‐1132438 ‐ SWITCH‐AX‐1132438        4/4/2016 2:31   no Title                                                                  Attorney Client
SWITCH‐AX‐1132439 ‐ SWITCH‐AX‐1132439        4/4/2016 2:31   14‐9‐SU‐esig‐Thomas‐Morton‐President[1].png                               Attorney Client
SWITCH‐AX‐1132440 ‐ SWITCH‐AX‐1132485        4/4/2016 2:31   2016 0225 CCLL MPSA Template                                              Attorney Client
SWITCH‐AX‐1132486 ‐ SWITCH‐AX‐1132497       4/4/2016 11:00   e4d23842‐52bf‐4848‐846e‐f0199838d5d8.msg                                  Attorney Client
SWITCH‐AX‐1132498 ‐ SWITCH‐AX‐1132498       4/4/2016 11:00   image003.jpg                                                              Attorney Client
SWITCH‐AX‐1132499 ‐ SWITCH‐AX‐1132499       4/4/2016 11:00   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1132500 ‐ SWITCH‐AX‐1132500       4/4/2016 11:00   Fortune 500 Analysis.xlsx                                                 Attorney Client
SWITCH‐AX‐1132501 ‐ SWITCH‐AX‐1132501       4/4/2016 11:00   image002.jpg                                                              Attorney Client
SWITCH‐AX‐1132502 ‐ SWITCH‐AX‐1132514       4/4/2016 11:26   3414c3a6‐caac‐4c58‐b48a‐b67aa0342a2b.msg                                  Attorney Client
SWITCH‐AX‐1132515 ‐ SWITCH‐AX‐1132515       4/4/2016 11:26   image004.jpg                                                              Attorney Client
SWITCH‐AX‐1132516 ‐ SWITCH‐AX‐1132516       4/4/2016 11:26   image005.jpg                                                              Attorney Client
SWITCH‐AX‐1132517 ‐ SWITCH‐AX‐1132517       4/4/2016 11:26   image007.jpg                                                              Attorney Client
SWITCH‐AX‐1132518 ‐ SWITCH‐AX‐1132518       4/4/2016 11:26   image006.jpg                                                              Attorney Client




                                                                         EXHIBIT 10, PAGE 2141
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 389 of 829


Bates                                   Document Date        Document Title                                                                  Privilege
SWITCH‐AX‐1132519 ‐ SWITCH‐AX‐1132531       4/4/2016 11:26   ee4fcd76‐bd32‐4f87‐bc5f‐855a2a5be309.msg                                        Attorney Client
SWITCH‐AX‐1132532 ‐ SWITCH‐AX‐1132532       4/4/2016 11:26   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1132533 ‐ SWITCH‐AX‐1132533       4/4/2016 11:26   image004.jpg                                                                    Attorney Client
SWITCH‐AX‐1132534 ‐ SWITCH‐AX‐1132534       4/4/2016 11:26   image003.jpg                                                                    Attorney Client
SWITCH‐AX‐1132535 ‐ SWITCH‐AX‐1132535       4/4/2016 11:26   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1132536 ‐ SWITCH‐AX‐1132539       4/4/2016 14:57   no Title                                                                        Attorney Client
SWITCH‐AX‐1132540 ‐ SWITCH‐AX‐1132542       4/4/2016 14:57   Z059‐040416‐132‐SO (10Gbps P2P for Lockheed Martin ‐ 1 Wilshire, LA, CA).pdf    Attorney Client
SWITCH‐AX‐1132543 ‐ SWITCH‐AX‐1132543       4/4/2016 14:57   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1132544 ‐ SWITCH‐AX‐1132544       4/4/2016 14:57   image004.jpg                                                                    Attorney Client
SWITCH‐AX‐1132545 ‐ SWITCH‐AX‐1132548       4/4/2016 14:57   454d876a‐4209‐44b4‐8cc0‐3f163369aa76.msg                                        Attorney Client
SWITCH‐AX‐1132549 ‐ SWITCH‐AX‐1132551       4/4/2016 14:57   Z059‐040416‐132‐SO (10Gbps P2P for Lockheed Martin ‐ 1 Wilshire, LA, CA).pdf    Attorney Client
SWITCH‐AX‐1132552 ‐ SWITCH‐AX‐1132552       4/4/2016 14:57   image004.jpg                                                                    Attorney Client
SWITCH‐AX‐1132553 ‐ SWITCH‐AX‐1132553       4/4/2016 14:57   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1132554 ‐ SWITCH‐AX‐1132559       4/4/2016 15:19   a8985ff5‐2feb‐442a‐b2a6‐db7d356fe62e.msg                                        Attorney Client
SWITCH‐AX‐1132560 ‐ SWITCH‐AX‐1132561       4/4/2016 15:19   C011‐040416‐104‐SO (40Mbps P2P to Order Inn ‐ 4330 S Valley View, LV, NV).pdf   Attorney Client
SWITCH‐AX‐1132562 ‐ SWITCH‐AX‐1132562       4/4/2016 15:19   O369‐07‐008‐C.pdf                                                               Attorney Client
SWITCH‐AX‐1132563 ‐ SWITCH‐AX‐1132563       4/4/2016 15:19   image008.png                                                                    Attorney Client
SWITCH‐AX‐1132564 ‐ SWITCH‐AX‐1132564       4/4/2016 15:19   image006.jpg                                                                    Attorney Client
SWITCH‐AX‐1132565 ‐ SWITCH‐AX‐1132565       4/4/2016 15:19   image005.jpg                                                                    Attorney Client
SWITCH‐AX‐1132566 ‐ SWITCH‐AX‐1132571       4/4/2016 15:19   no Title                                                                        Attorney Client
SWITCH‐AX‐1132572 ‐ SWITCH‐AX‐1132573       4/4/2016 15:19   C011‐040416‐104‐SO (40Mbps P2P to Order Inn ‐ 4330 S Valley View, LV, NV).pdf   Attorney Client
SWITCH‐AX‐1132574 ‐ SWITCH‐AX‐1132574       4/4/2016 15:19   image006.jpg                                                                    Attorney Client
SWITCH‐AX‐1132575 ‐ SWITCH‐AX‐1132575       4/4/2016 15:19   O369‐07‐008‐C.pdf                                                               Attorney Client
SWITCH‐AX‐1132576 ‐ SWITCH‐AX‐1132576       4/4/2016 15:19   image008.png                                                                    Attorney Client
SWITCH‐AX‐1132577 ‐ SWITCH‐AX‐1132577       4/4/2016 15:19   image005.jpg                                                                    Attorney Client
SWITCH‐AX‐1132578 ‐ SWITCH‐AX‐1132584       4/4/2016 15:35   c4dd65eb‐7074‐472f‐8982‐9e115dc25f35.msg                                        Attorney Client
SWITCH‐AX‐1132585 ‐ SWITCH‐AX‐1132585       4/4/2016 15:35   O369‐07‐008‐C.pdf                                                               Attorney Client
SWITCH‐AX‐1132586 ‐ SWITCH‐AX‐1132586       4/4/2016 15:35   image006.jpg                                                                    Attorney Client
SWITCH‐AX‐1132587 ‐ SWITCH‐AX‐1132588       4/4/2016 15:35   C011‐040416‐104‐SO (40Mbps P2P to Order Inn ‐ 4330 S Valley View, LV, NV).pdf   Attorney Client
SWITCH‐AX‐1132589 ‐ SWITCH‐AX‐1132589       4/4/2016 15:35   image005.jpg                                                                    Attorney Client
SWITCH‐AX‐1132590 ‐ SWITCH‐AX‐1132590       4/4/2016 15:35   image008.png                                                                    Attorney Client
SWITCH‐AX‐1132591 ‐ SWITCH‐AX‐1132597       4/4/2016 15:35   no Title                                                                        Attorney Client
SWITCH‐AX‐1132598 ‐ SWITCH‐AX‐1132599       4/4/2016 15:35   C011‐040416‐104‐SO (40Mbps P2P to Order Inn ‐ 4330 S Valley View, LV, NV).pdf   Attorney Client
SWITCH‐AX‐1132600 ‐ SWITCH‐AX‐1132600       4/4/2016 15:35   O369‐07‐008‐C.pdf                                                               Attorney Client
SWITCH‐AX‐1132601 ‐ SWITCH‐AX‐1132601       4/4/2016 15:35   image005.jpg                                                                    Attorney Client
SWITCH‐AX‐1132602 ‐ SWITCH‐AX‐1132602       4/4/2016 15:35   image008.png                                                                    Attorney Client
SWITCH‐AX‐1132603 ‐ SWITCH‐AX‐1132603       4/4/2016 15:35   image006.jpg                                                                    Attorney Client
SWITCH‐AX‐1132604 ‐ SWITCH‐AX‐1132607       4/4/2016 15:57   no Title                                                                        Attorney Client
SWITCH‐AX‐1132608 ‐ SWITCH‐AX‐1132611       4/4/2016 16:05   no Title                                                                        Attorney Client
SWITCH‐AX‐1132612 ‐ SWITCH‐AX‐1132616       4/4/2016 16:59   no Title                                                                        Attorney Client
SWITCH‐AX‐1132617 ‐ SWITCH‐AX‐1132617       4/4/2016 17:13   Collection Report 160404.xls                                                    Attorney Client
SWITCH‐AX‐1132618 ‐ SWITCH‐AX‐1132621       4/4/2016 17:14   no Title                                                                        Attorney Client
SWITCH‐AX‐1132622 ‐ SWITCH‐AX‐1132622       4/4/2016 17:14   Collection Report 160404.xls                                                    Attorney Client
SWITCH‐AX‐1132623 ‐ SWITCH‐AX‐1132626       4/4/2016 17:14   8052c076‐3589‐4a8e‐91fb‐7e36a1778fc0.msg                                        Attorney Client
SWITCH‐AX‐1132627 ‐ SWITCH‐AX‐1132627       4/4/2016 17:14   Collection Report 160404.xls                                                    Attorney Client
SWITCH‐AX‐1132628 ‐ SWITCH‐AX‐1132631       4/4/2016 17:19   no Title                                                                        Attorney Client




                                                                         EXHIBIT 10, PAGE 2142
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 390 of 829


Bates                                   Document Date        Document Title                                                   Privilege
SWITCH‐AX‐1132632 ‐ SWITCH‐AX‐1132633       4/4/2016 18:50   no Title                                                         Attorney Client
SWITCH‐AX‐1132634 ‐ SWITCH‐AX‐1132634       4/4/2016 18:50   Media Report Mar 2016.xlsx                                       Attorney Client
SWITCH‐AX‐1132635 ‐ SWITCH‐AX‐1132635       4/4/2016 18:50   14‐9‐SU‐esig‐Adam‐Kramer[25].png                                 Attorney Client
SWITCH‐AX‐1132636 ‐ SWITCH‐AX‐1132642        4/5/2016 0:24   13132854‐66a9‐4140‐b29a‐dfa00ba831cd.msg                         Attorney Client
SWITCH‐AX‐1132643 ‐ SWITCH‐AX‐1132643        4/5/2016 6:43   no Title                                                         Attorney Client
SWITCH‐AX‐1132644 ‐ SWITCH‐AX‐1132652        4/5/2016 6:43   Colocation Facilities Agreement 04‐29‐2015.docx                  Attorney Client
SWITCH‐AX‐1132653 ‐ SWITCH‐AX‐1132656        4/5/2016 8:31   no Title                                                         Attorney Client
SWITCH‐AX‐1132657 ‐ SWITCH‐AX‐1132661        4/5/2016 8:51   no Title                                                         Attorney Client
SWITCH‐AX‐1132662 ‐ SWITCH‐AX‐1132667        4/5/2016 8:55   no Title                                                         Attorney Client
SWITCH‐AX‐1132668 ‐ SWITCH‐AX‐1132673        4/5/2016 9:01   no Title                                                         Attorney Client
SWITCH‐AX‐1132674 ‐ SWITCH‐AX‐1132677       4/5/2016 10:04   no Title                                                         Attorney Client
SWITCH‐AX‐1132678 ‐ SWITCH‐AX‐1132680       4/5/2016 12:13   no Title                                                         Attorney Client
SWITCH‐AX‐1132681 ‐ SWITCH‐AX‐1132681       4/5/2016 12:13   P141225.xls                                                      Attorney Client
SWITCH‐AX‐1132682 ‐ SWITCH‐AX‐1132686       4/5/2016 12:13   Online Ordering                                                  Attorney Client
SWITCH‐AX‐1132687 ‐ SWITCH‐AX‐1132697       4/5/2016 12:13   Amendment                                                        Attorney Client
SWITCH‐AX‐1132698 ‐ SWITCH‐AX‐1132702       4/5/2016 12:13   Online Ordering                                                  Attorney Client
SWITCH‐AX‐1132703 ‐ SWITCH‐AX‐1132703       4/5/2016 12:13   Southwest Gas ‐ Exhibit A (CTL) 2‐11‐16.pdf                      Attorney Client
SWITCH‐AX‐1132704 ‐ SWITCH‐AX‐1132705       4/5/2016 12:13   Online Ordering                                                  Attorney Client
SWITCH‐AX‐1132706 ‐ SWITCH‐AX‐1132707       4/5/2016 12:13   img‐224155651‐0001.pdf                                           Attorney Client
SWITCH‐AX‐1132708 ‐ SWITCH‐AX‐1132718       4/5/2016 12:13   Amendment                                                        Attorney Client
SWITCH‐AX‐1132719 ‐ SWITCH‐AX‐1132719       4/5/2016 12:13   Order.xlsx                                                       Attorney Client
SWITCH‐AX‐1132720 ‐ SWITCH‐AX‐1132720       4/5/2016 12:13   FW_ CenturyLink Order Confirmation for order number 441512.msg   Attorney Client
SWITCH‐AX‐1132721 ‐ SWITCH‐AX‐1132721       4/5/2016 12:13   P141225.xls                                                      Attorney Client
SWITCH‐AX‐1132722 ‐ SWITCH‐AX‐1132722       4/5/2016 12:13   image004.png                                                     Attorney Client
SWITCH‐AX‐1132723 ‐ SWITCH‐AX‐1132723       4/5/2016 12:13   FW_ CenturyLink Order Confirmation for order number 441508.msg   Attorney Client
SWITCH‐AX‐1132724 ‐ SWITCH‐AX‐1132734       4/5/2016 12:13   Amendment                                                        Attorney Client
SWITCH‐AX‐1132735 ‐ SWITCH‐AX‐1132735       4/5/2016 12:13   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1132736 ‐ SWITCH‐AX‐1132736       4/5/2016 12:13   P141225.xls                                                      Attorney Client
SWITCH‐AX‐1132737 ‐ SWITCH‐AX‐1132737       4/5/2016 12:13   FW_ CenturyLink Order Confirmation for order number 441514.msg   Attorney Client
SWITCH‐AX‐1132738 ‐ SWITCH‐AX‐1132738       4/5/2016 12:19   no Title                                                         Attorney Client
SWITCH‐AX‐1132739 ‐ SWITCH‐AX‐1132739       4/5/2016 12:19   FW_ CenturyLink Order Confirmation for order number 441506.msg   Attorney Client
SWITCH‐AX‐1132740 ‐ SWITCH‐AX‐1132744       4/5/2016 12:19   Online Ordering                                                  Attorney Client
SWITCH‐AX‐1132745 ‐ SWITCH‐AX‐1132755       4/5/2016 12:19   Amendment                                                        Attorney Client
SWITCH‐AX‐1132756 ‐ SWITCH‐AX‐1132756       4/5/2016 12:19   0299_001.pdf                                                     Attorney Client
SWITCH‐AX‐1132757 ‐ SWITCH‐AX‐1132757       4/5/2016 12:19   P169942.xls                                                      Attorney Client
SWITCH‐AX‐1132758 ‐ SWITCH‐AX‐1132758       4/5/2016 12:19   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1132759 ‐ SWITCH‐AX‐1132759       4/5/2016 12:19   FW_ CenturyLink Order Confirmation for order number 441504.msg   Attorney Client
SWITCH‐AX‐1132760 ‐ SWITCH‐AX‐1132770       4/5/2016 12:19   Amendment                                                        Attorney Client
SWITCH‐AX‐1132771 ‐ SWITCH‐AX‐1132771       4/5/2016 12:19   P169942.xls                                                      Attorney Client
SWITCH‐AX‐1132772 ‐ SWITCH‐AX‐1132776       4/5/2016 12:19   Online Ordering                                                  Attorney Client
SWITCH‐AX‐1132777 ‐ SWITCH‐AX‐1132777       4/5/2016 12:19   no Title                                                         Attorney Client
SWITCH‐AX‐1132778 ‐ SWITCH‐AX‐1132782       4/5/2016 12:19   Online Ordering                                                  Attorney Client
SWITCH‐AX‐1132783 ‐ SWITCH‐AX‐1132783       4/5/2016 12:19   FW_ CenturyLink Order Confirmation for order number 441506.msg   Attorney Client
SWITCH‐AX‐1132784 ‐ SWITCH‐AX‐1132794       4/5/2016 12:19   Amendment                                                        Attorney Client
SWITCH‐AX‐1132795 ‐ SWITCH‐AX‐1132799       4/5/2016 12:19   Online Ordering                                                  Attorney Client
SWITCH‐AX‐1132800 ‐ SWITCH‐AX‐1132800       4/5/2016 12:19   0299_001.pdf                                                     Attorney Client




                                                                         EXHIBIT 10, PAGE 2143
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 391 of 829


Bates                                   Document Date        Document Title                                                   Privilege
SWITCH‐AX‐1132801 ‐ SWITCH‐AX‐1132811       4/5/2016 12:19   Amendment                                                        Attorney Client
SWITCH‐AX‐1132812 ‐ SWITCH‐AX‐1132812       4/5/2016 12:19   P169942.xls                                                      Attorney Client
SWITCH‐AX‐1132813 ‐ SWITCH‐AX‐1132813       4/5/2016 12:19   FW_ CenturyLink Order Confirmation for order number 441504.msg   Attorney Client
SWITCH‐AX‐1132814 ‐ SWITCH‐AX‐1132814       4/5/2016 12:19   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1132815 ‐ SWITCH‐AX‐1132815       4/5/2016 12:19   P169942.xls                                                      Attorney Client
SWITCH‐AX‐1132816 ‐ SWITCH‐AX‐1132817       4/5/2016 12:54   10db905d‐5be0‐4cdf‐83f1‐12d6aee0da59.msg                         Attorney Client
SWITCH‐AX‐1132818 ‐ SWITCH‐AX‐1132818       4/5/2016 12:54   FW_ CenturyLink Order Confirmation for order number 441506.msg   Attorney Client
SWITCH‐AX‐1132819 ‐ SWITCH‐AX‐1132829       4/5/2016 12:54   Amendment                                                        Attorney Client
SWITCH‐AX‐1132830 ‐ SWITCH‐AX‐1132830       4/5/2016 12:54   FW_ CenturyLink Order Confirmation for order number 441504.msg   Attorney Client
SWITCH‐AX‐1132831 ‐ SWITCH‐AX‐1132832       4/5/2016 12:54   RE_ Xifin Order.msg                                              Attorney Client
SWITCH‐AX‐1132833 ‐ SWITCH‐AX‐1132843       4/5/2016 12:54   Amendment                                                        Attorney Client
SWITCH‐AX‐1132844 ‐ SWITCH‐AX‐1132844       4/5/2016 12:54   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1132845 ‐ SWITCH‐AX‐1132845       4/5/2016 12:54   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1132846 ‐ SWITCH‐AX‐1132846       4/5/2016 12:54   P169942.xls                                                      Attorney Client
SWITCH‐AX‐1132847 ‐ SWITCH‐AX‐1132847       4/5/2016 12:54   0299_001.pdf                                                     Attorney Client
SWITCH‐AX‐1132848 ‐ SWITCH‐AX‐1132852       4/5/2016 12:54   Online Ordering                                                  Attorney Client
SWITCH‐AX‐1132853 ‐ SWITCH‐AX‐1132857       4/5/2016 12:54   Online Ordering                                                  Attorney Client
SWITCH‐AX‐1132858 ‐ SWITCH‐AX‐1132858       4/5/2016 12:54   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1132859 ‐ SWITCH‐AX‐1132859       4/5/2016 12:54   P169942.xls                                                      Attorney Client
SWITCH‐AX‐1132860 ‐ SWITCH‐AX‐1132861       4/5/2016 12:54   no Title                                                         Attorney Client
SWITCH‐AX‐1132862 ‐ SWITCH‐AX‐1132862       4/5/2016 12:54   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1132863 ‐ SWITCH‐AX‐1132864       4/5/2016 12:54   RE_ Xifin Order.msg                                              Attorney Client
SWITCH‐AX‐1132865 ‐ SWITCH‐AX‐1132869       4/5/2016 12:54   Online Ordering                                                  Attorney Client
SWITCH‐AX‐1132870 ‐ SWITCH‐AX‐1132870       4/5/2016 12:54   FW_ CenturyLink Order Confirmation for order number 441504.msg   Attorney Client
SWITCH‐AX‐1132871 ‐ SWITCH‐AX‐1132881       4/5/2016 12:54   Amendment                                                        Attorney Client
SWITCH‐AX‐1132882 ‐ SWITCH‐AX‐1132882       4/5/2016 12:54   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1132883 ‐ SWITCH‐AX‐1132883       4/5/2016 12:54   0299_001.pdf                                                     Attorney Client
SWITCH‐AX‐1132884 ‐ SWITCH‐AX‐1132884       4/5/2016 12:54   P169942.xls                                                      Attorney Client
SWITCH‐AX‐1132885 ‐ SWITCH‐AX‐1132885       4/5/2016 12:54   FW_ CenturyLink Order Confirmation for order number 441506.msg   Attorney Client
SWITCH‐AX‐1132886 ‐ SWITCH‐AX‐1132886       4/5/2016 12:54   P169942.xls                                                      Attorney Client
SWITCH‐AX‐1132887 ‐ SWITCH‐AX‐1132887       4/5/2016 12:54   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1132888 ‐ SWITCH‐AX‐1132892       4/5/2016 12:54   Online Ordering                                                  Attorney Client
SWITCH‐AX‐1132893 ‐ SWITCH‐AX‐1132903       4/5/2016 12:54   Amendment                                                        Attorney Client
SWITCH‐AX‐1132904 ‐ SWITCH‐AX‐1132906       4/5/2016 12:55   37ad2992‐3e6c‐444e‐a307‐ba440c7f165c.msg                         Attorney Client
SWITCH‐AX‐1132907 ‐ SWITCH‐AX‐1132907       4/5/2016 12:55   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1132908 ‐ SWITCH‐AX‐1132908       4/5/2016 12:55   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1132909 ‐ SWITCH‐AX‐1132909       4/5/2016 12:55   FW_ CenturyLink Order Confirmation for order number 441506.msg   Attorney Client
SWITCH‐AX‐1132910 ‐ SWITCH‐AX‐1132920       4/5/2016 12:55   Amendment                                                        Attorney Client
SWITCH‐AX‐1132921 ‐ SWITCH‐AX‐1132921       4/5/2016 12:55   0299_001.pdf                                                     Attorney Client
SWITCH‐AX‐1132922 ‐ SWITCH‐AX‐1132932       4/5/2016 12:55   Amendment                                                        Attorney Client
SWITCH‐AX‐1132933 ‐ SWITCH‐AX‐1132933       4/5/2016 12:55   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1132934 ‐ SWITCH‐AX‐1132934       4/5/2016 12:55   P169942.xls                                                      Attorney Client
SWITCH‐AX‐1132935 ‐ SWITCH‐AX‐1132935       4/5/2016 12:55   P169942.xls                                                      Attorney Client
SWITCH‐AX‐1132936 ‐ SWITCH‐AX‐1132936       4/5/2016 12:55   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1132937 ‐ SWITCH‐AX‐1132937       4/5/2016 12:55   FW_ CenturyLink Order Confirmation for order number 441504.msg   Attorney Client
SWITCH‐AX‐1132938 ‐ SWITCH‐AX‐1132939       4/5/2016 12:55   RE_ Xifin Order.msg                                              Attorney Client




                                                                         EXHIBIT 10, PAGE 2144
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 392 of 829


Bates                                   Document Date        Document Title                                                                Privilege
SWITCH‐AX‐1132940 ‐ SWITCH‐AX‐1132944       4/5/2016 12:55   Online Ordering                                                               Attorney Client
SWITCH‐AX‐1132945 ‐ SWITCH‐AX‐1132949       4/5/2016 12:55   Online Ordering                                                               Attorney Client
SWITCH‐AX‐1132950 ‐ SWITCH‐AX‐1132950       4/5/2016 14:28   no Title                                                                      Attorney Client
SWITCH‐AX‐1132951 ‐ SWITCH‐AX‐1132974       4/5/2016 14:28   WINDSTREAM PROPOSED DRAFT                                                     Attorney Client
SWITCH‐AX‐1132975 ‐ SWITCH‐AX‐1132975       4/5/2016 14:28   DESIGN ‐ Switch State of Michigan Lansing MI to Grand Rapids MI 3‐29‐16.pdf   Attorney Client
SWITCH‐AX‐1132976 ‐ SWITCH‐AX‐1132978       4/5/2016 14:28   ILA Agreement V4 03 31 16 (Trey Redlines).docx                                Attorney Client
SWITCH‐AX‐1132979 ‐ SWITCH‐AX‐1132981       4/5/2016 14:49   no Title                                                                      Attorney Client
SWITCH‐AX‐1132982 ‐ SWITCH‐AX‐1132982       4/5/2016 14:49   image004.png                                                                  Attorney Client
SWITCH‐AX‐1132983 ‐ SWITCH‐AX‐1132983       4/5/2016 14:49   P141225.xls                                                                   Attorney Client
SWITCH‐AX‐1132984 ‐ SWITCH‐AX‐1132988       4/5/2016 14:49   Online Ordering                                                               Attorney Client
SWITCH‐AX‐1132989 ‐ SWITCH‐AX‐1132989       4/5/2016 14:49   image004.jpg                                                                  Attorney Client
SWITCH‐AX‐1132990 ‐ SWITCH‐AX‐1132990       4/5/2016 14:49   P141225.xls                                                                   Attorney Client
SWITCH‐AX‐1132991 ‐ SWITCH‐AX‐1132991       4/5/2016 14:49   FW_ CenturyLink Order Confirmation for order number 441514.msg                Attorney Client
SWITCH‐AX‐1132992 ‐ SWITCH‐AX‐1133002       4/5/2016 14:49   Amendment                                                                     Attorney Client
SWITCH‐AX‐1133003 ‐ SWITCH‐AX‐1133003       4/5/2016 14:49   FW_ CenturyLink Order Confirmation for order number 441508.msg                Attorney Client
SWITCH‐AX‐1133004 ‐ SWITCH‐AX‐1133005       4/5/2016 14:49   Online Ordering                                                               Attorney Client
SWITCH‐AX‐1133006 ‐ SWITCH‐AX‐1133016       4/5/2016 14:49   Amendment                                                                     Attorney Client
SWITCH‐AX‐1133017 ‐ SWITCH‐AX‐1133017       4/5/2016 14:49   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1133018 ‐ SWITCH‐AX‐1133018       4/5/2016 14:49   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1133019 ‐ SWITCH‐AX‐1133019       4/5/2016 14:49   FW_ CenturyLink Order Confirmation for order number 441512.msg                Attorney Client
SWITCH‐AX‐1133020 ‐ SWITCH‐AX‐1133021       4/5/2016 14:49   img‐224155651‐0001.pdf                                                        Attorney Client
SWITCH‐AX‐1133022 ‐ SWITCH‐AX‐1133022       4/5/2016 14:49   P141225.xls                                                                   Attorney Client
SWITCH‐AX‐1133023 ‐ SWITCH‐AX‐1133023       4/5/2016 14:49   image005.png                                                                  Attorney Client
SWITCH‐AX‐1133024 ‐ SWITCH‐AX‐1133027       4/5/2016 14:49   RE_ Southwest Gas Order.msg                                                   Attorney Client
SWITCH‐AX‐1133028 ‐ SWITCH‐AX‐1133028       4/5/2016 14:49   Order.xlsx                                                                    Attorney Client
SWITCH‐AX‐1133029 ‐ SWITCH‐AX‐1133033       4/5/2016 14:49   Online Ordering                                                               Attorney Client
SWITCH‐AX‐1133034 ‐ SWITCH‐AX‐1133044       4/5/2016 14:49   Amendment                                                                     Attorney Client
SWITCH‐AX‐1133045 ‐ SWITCH‐AX‐1133045       4/5/2016 14:49   Southwest Gas ‐ Exhibit A (CTL) 2‐11‐16.pdf                                   Attorney Client
SWITCH‐AX‐1133046 ‐ SWITCH‐AX‐1133048       4/5/2016 14:49   no Title                                                                      Attorney Client
SWITCH‐AX‐1133049 ‐ SWITCH‐AX‐1133049       4/5/2016 14:49   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1133050 ‐ SWITCH‐AX‐1133050       4/5/2016 14:49   P141225.xls                                                                   Attorney Client
SWITCH‐AX‐1133051 ‐ SWITCH‐AX‐1133051       4/5/2016 14:49   image005.png                                                                  Attorney Client
SWITCH‐AX‐1133052 ‐ SWITCH‐AX‐1133053       4/5/2016 14:49   img‐224155651‐0001.pdf                                                        Attorney Client
SWITCH‐AX‐1133054 ‐ SWITCH‐AX‐1133054       4/5/2016 14:49   P141225.xls                                                                   Attorney Client
SWITCH‐AX‐1133055 ‐ SWITCH‐AX‐1133059       4/5/2016 14:49   Online Ordering                                                               Attorney Client
SWITCH‐AX‐1133060 ‐ SWITCH‐AX‐1133060       4/5/2016 14:49   image004.jpg                                                                  Attorney Client
SWITCH‐AX‐1133061 ‐ SWITCH‐AX‐1133062       4/5/2016 14:49   Online Ordering                                                               Attorney Client
SWITCH‐AX‐1133063 ‐ SWITCH‐AX‐1133073       4/5/2016 14:49   Amendment                                                                     Attorney Client
SWITCH‐AX‐1133074 ‐ SWITCH‐AX‐1133074       4/5/2016 14:49   Southwest Gas ‐ Exhibit A (CTL) 2‐11‐16.pdf                                   Attorney Client
SWITCH‐AX‐1133075 ‐ SWITCH‐AX‐1133075       4/5/2016 14:49   P141225.xls                                                                   Attorney Client
SWITCH‐AX‐1133076 ‐ SWITCH‐AX‐1133080       4/5/2016 14:49   Online Ordering                                                               Attorney Client
SWITCH‐AX‐1133081 ‐ SWITCH‐AX‐1133084       4/5/2016 14:49   RE_ Southwest Gas Order.msg                                                   Attorney Client
SWITCH‐AX‐1133085 ‐ SWITCH‐AX‐1133085       4/5/2016 14:49   FW_ CenturyLink Order Confirmation for order number 441514.msg                Attorney Client
SWITCH‐AX‐1133086 ‐ SWITCH‐AX‐1133086       4/5/2016 14:49   Order.xlsx                                                                    Attorney Client
SWITCH‐AX‐1133087 ‐ SWITCH‐AX‐1133087       4/5/2016 14:49   image004.png                                                                  Attorney Client
SWITCH‐AX‐1133088 ‐ SWITCH‐AX‐1133088       4/5/2016 14:49   image001.jpg                                                                  Attorney Client




                                                                          EXHIBIT 10, PAGE 2145
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 393 of 829


Bates                                   Document Date        Document Title                                                   Privilege
SWITCH‐AX‐1133089 ‐ SWITCH‐AX‐1133089       4/5/2016 14:49   FW_ CenturyLink Order Confirmation for order number 441512.msg   Attorney Client
SWITCH‐AX‐1133090 ‐ SWITCH‐AX‐1133090       4/5/2016 14:49   FW_ CenturyLink Order Confirmation for order number 441508.msg   Attorney Client
SWITCH‐AX‐1133091 ‐ SWITCH‐AX‐1133101       4/5/2016 14:49   Amendment                                                        Attorney Client
SWITCH‐AX‐1133102 ‐ SWITCH‐AX‐1133112       4/5/2016 14:49   Amendment                                                        Attorney Client
SWITCH‐AX‐1133113 ‐ SWITCH‐AX‐1133115       4/5/2016 14:49   7ab8141f‐f678‐4946‐a252‐58e2d752d360.msg                         Attorney Client
SWITCH‐AX‐1133116 ‐ SWITCH‐AX‐1133116       4/5/2016 14:49   P141225.xls                                                      Attorney Client
SWITCH‐AX‐1133117 ‐ SWITCH‐AX‐1133127       4/5/2016 14:49   Amendment                                                        Attorney Client
SWITCH‐AX‐1133128 ‐ SWITCH‐AX‐1133129       4/5/2016 14:49   img‐224155651‐0001.pdf                                           Attorney Client
SWITCH‐AX‐1133130 ‐ SWITCH‐AX‐1133130       4/5/2016 14:49   FW_ CenturyLink Order Confirmation for order number 441512.msg   Attorney Client
SWITCH‐AX‐1133131 ‐ SWITCH‐AX‐1133141       4/5/2016 14:49   Amendment                                                        Attorney Client
SWITCH‐AX‐1133142 ‐ SWITCH‐AX‐1133142       4/5/2016 14:49   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1133143 ‐ SWITCH‐AX‐1133143       4/5/2016 14:49   image004.png                                                     Attorney Client
SWITCH‐AX‐1133144 ‐ SWITCH‐AX‐1133144       4/5/2016 14:49   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1133145 ‐ SWITCH‐AX‐1133145       4/5/2016 14:49   P141225.xls                                                      Attorney Client
SWITCH‐AX‐1133146 ‐ SWITCH‐AX‐1133146       4/5/2016 14:49   FW_ CenturyLink Order Confirmation for order number 441514.msg   Attorney Client
SWITCH‐AX‐1133147 ‐ SWITCH‐AX‐1133151       4/5/2016 14:49   Online Ordering                                                  Attorney Client
SWITCH‐AX‐1133152 ‐ SWITCH‐AX‐1133152       4/5/2016 14:49   FW_ CenturyLink Order Confirmation for order number 441508.msg   Attorney Client
SWITCH‐AX‐1133153 ‐ SWITCH‐AX‐1133154       4/5/2016 14:49   Online Ordering                                                  Attorney Client
SWITCH‐AX‐1133155 ‐ SWITCH‐AX‐1133155       4/5/2016 14:49   P141225.xls                                                      Attorney Client
SWITCH‐AX‐1133156 ‐ SWITCH‐AX‐1133156       4/5/2016 14:49   image005.png                                                     Attorney Client
SWITCH‐AX‐1133157 ‐ SWITCH‐AX‐1133157       4/5/2016 14:49   Southwest Gas ‐ Exhibit A (CTL) 2‐11‐16.pdf                      Attorney Client
SWITCH‐AX‐1133158 ‐ SWITCH‐AX‐1133168       4/5/2016 14:49   Amendment                                                        Attorney Client
SWITCH‐AX‐1133169 ‐ SWITCH‐AX‐1133169       4/5/2016 14:49   Order.xlsx                                                       Attorney Client
SWITCH‐AX‐1133170 ‐ SWITCH‐AX‐1133174       4/5/2016 14:49   Online Ordering                                                  Attorney Client
SWITCH‐AX‐1133175 ‐ SWITCH‐AX‐1133175       4/5/2016 14:49   image004.jpg                                                     Attorney Client
SWITCH‐AX‐1133176 ‐ SWITCH‐AX‐1133179       4/5/2016 14:49   RE_ Southwest Gas Order.msg                                      Attorney Client
SWITCH‐AX‐1133180 ‐ SWITCH‐AX‐1133183       4/5/2016 14:50   7ef56ded‐3d39‐4950‐bac8‐7a63dc229122.msg                         Attorney Client
SWITCH‐AX‐1133184 ‐ SWITCH‐AX‐1133184       4/5/2016 14:50   image005.png                                                     Attorney Client
SWITCH‐AX‐1133185 ‐ SWITCH‐AX‐1133185       4/5/2016 14:50   FW_ CenturyLink Order Confirmation for order number 441514.msg   Attorney Client
SWITCH‐AX‐1133186 ‐ SWITCH‐AX‐1133196       4/5/2016 14:50   Amendment                                                        Attorney Client
SWITCH‐AX‐1133197 ‐ SWITCH‐AX‐1133207       4/5/2016 14:50   Amendment                                                        Attorney Client
SWITCH‐AX‐1133208 ‐ SWITCH‐AX‐1133208       4/5/2016 14:50   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1133209 ‐ SWITCH‐AX‐1133209       4/5/2016 14:50   P141225.xls                                                      Attorney Client
SWITCH‐AX‐1133210 ‐ SWITCH‐AX‐1133210       4/5/2016 14:50   P141225.xls                                                      Attorney Client
SWITCH‐AX‐1133211 ‐ SWITCH‐AX‐1133212       4/5/2016 14:50   img‐224155651‐0001.pdf                                           Attorney Client
SWITCH‐AX‐1133213 ‐ SWITCH‐AX‐1133213       4/5/2016 14:50   FW_ CenturyLink Order Confirmation for order number 441512.msg   Attorney Client
SWITCH‐AX‐1133214 ‐ SWITCH‐AX‐1133224       4/5/2016 14:50   Amendment                                                        Attorney Client
SWITCH‐AX‐1133225 ‐ SWITCH‐AX‐1133225       4/5/2016 14:50   image004.jpg                                                     Attorney Client
SWITCH‐AX‐1133226 ‐ SWITCH‐AX‐1133226       4/5/2016 14:50   Southwest Gas ‐ Exhibit A (CTL) 2‐11‐16.pdf                      Attorney Client
SWITCH‐AX‐1133227 ‐ SWITCH‐AX‐1133227       4/5/2016 14:50   Order.xlsx                                                       Attorney Client
SWITCH‐AX‐1133228 ‐ SWITCH‐AX‐1133232       4/5/2016 14:50   Online Ordering                                                  Attorney Client
SWITCH‐AX‐1133233 ‐ SWITCH‐AX‐1133233       4/5/2016 14:50   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1133234 ‐ SWITCH‐AX‐1133234       4/5/2016 14:50   FW_ CenturyLink Order Confirmation for order number 441508.msg   Attorney Client
SWITCH‐AX‐1133235 ‐ SWITCH‐AX‐1133235       4/5/2016 14:50   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1133236 ‐ SWITCH‐AX‐1133237       4/5/2016 14:50   Online Ordering                                                  Attorney Client
SWITCH‐AX‐1133238 ‐ SWITCH‐AX‐1133238       4/5/2016 14:50   image004.png                                                     Attorney Client




                                                                         EXHIBIT 10, PAGE 2146
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 394 of 829


Bates                                   Document Date        Document Title                                                   Privilege
SWITCH‐AX‐1133239 ‐ SWITCH‐AX‐1133242       4/5/2016 14:50   RE_ Southwest Gas Order.msg                                      Attorney Client
SWITCH‐AX‐1133243 ‐ SWITCH‐AX‐1133243       4/5/2016 14:50   P141225.xls                                                      Attorney Client
SWITCH‐AX‐1133244 ‐ SWITCH‐AX‐1133248       4/5/2016 14:50   Online Ordering                                                  Attorney Client
SWITCH‐AX‐1133249 ‐ SWITCH‐AX‐1133249       4/5/2016 14:54   no Title                                                         Attorney Client
SWITCH‐AX‐1133250 ‐ SWITCH‐AX‐1133257       4/5/2016 14:54   CFA Mithril Capital Management Switch V2 20160405.pdf            Attorney Client
SWITCH‐AX‐1133258 ‐ SWITCH‐AX‐1133266       4/5/2016 14:54   CFA Mithril Capital Management Switch v1 to v2 20160405.pdf      Attorney Client
SWITCH‐AX‐1133267 ‐ SWITCH‐AX‐1133267       4/5/2016 14:54   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1133268 ‐ SWITCH‐AX‐1133269       4/5/2016 15:19   no Title                                                         Attorney Client
SWITCH‐AX‐1133270 ‐ SWITCH‐AX‐1133270       4/5/2016 15:19   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1133271 ‐ SWITCH‐AX‐1133273       4/5/2016 15:19   Switch SO 631052 10G Wave Low Latency Groom Latency Added.pdf    Attorney Client
SWITCH‐AX‐1133274 ‐ SWITCH‐AX‐1133274       4/5/2016 15:19   Quote ‐ Swtich, executed by CS.pdf                               Attorney Client
SWITCH‐AX‐1133275 ‐ SWITCH‐AX‐1133275       4/5/2016 15:19   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1133276 ‐ SWITCH‐AX‐1133277       4/5/2016 15:19   no Title                                                         Attorney Client
SWITCH‐AX‐1133278 ‐ SWITCH‐AX‐1133280       4/5/2016 15:19   Switch SO 631052 10G Wave Low Latency Groom Latency Added.pdf    Attorney Client
SWITCH‐AX‐1133281 ‐ SWITCH‐AX‐1133281       4/5/2016 15:19   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1133282 ‐ SWITCH‐AX‐1133282       4/5/2016 15:19   Quote ‐ Swtich, executed by CS.pdf                               Attorney Client
SWITCH‐AX‐1133283 ‐ SWITCH‐AX‐1133283       4/5/2016 15:19   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1133284 ‐ SWITCH‐AX‐1133287       4/5/2016 15:32   11a36087‐56cc‐42aa‐a026‐585c0076a78c.msg                         Attorney Client
SWITCH‐AX‐1133288 ‐ SWITCH‐AX‐1133288       4/5/2016 15:32   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1133289 ‐ SWITCH‐AX‐1133293       4/5/2016 15:32   Online Ordering                                                  Attorney Client
SWITCH‐AX‐1133294 ‐ SWITCH‐AX‐1133294       4/5/2016 15:32   P141225.xls                                                      Attorney Client
SWITCH‐AX‐1133295 ‐ SWITCH‐AX‐1133295       4/5/2016 15:32   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1133296 ‐ SWITCH‐AX‐1133296       4/5/2016 15:32   FW_ CenturyLink Order Confirmation for order number 441514.msg   Attorney Client
SWITCH‐AX‐1133297 ‐ SWITCH‐AX‐1133307       4/5/2016 15:32   Amendment                                                        Attorney Client
SWITCH‐AX‐1133308 ‐ SWITCH‐AX‐1133308       4/5/2016 15:32   FW_ CenturyLink Order Confirmation for order number 441512.msg   Attorney Client
SWITCH‐AX‐1133309 ‐ SWITCH‐AX‐1133313       4/5/2016 15:32   Online Ordering                                                  Attorney Client
SWITCH‐AX‐1133314 ‐ SWITCH‐AX‐1133324       4/5/2016 15:32   Amendment                                                        Attorney Client
SWITCH‐AX‐1133325 ‐ SWITCH‐AX‐1133325       4/5/2016 15:32   image004.png                                                     Attorney Client
SWITCH‐AX‐1133326 ‐ SWITCH‐AX‐1133326       4/5/2016 15:32   P141225.xls                                                      Attorney Client
SWITCH‐AX‐1133327 ‐ SWITCH‐AX‐1133329       4/5/2016 15:47   no Title                                                         Attorney Client
SWITCH‐AX‐1133330 ‐ SWITCH‐AX‐1133330       4/5/2016 15:47   image004.jpg                                                     Attorney Client
SWITCH‐AX‐1133331 ‐ SWITCH‐AX‐1133331       4/5/2016 15:47   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1133332 ‐ SWITCH‐AX‐1133332       4/5/2016 15:47   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1133333 ‐ SWITCH‐AX‐1133335       4/5/2016 15:47   RE_ Quote and Order, Switch.msg                                  Attorney Client
SWITCH‐AX‐1133336 ‐ SWITCH‐AX‐1133336       4/5/2016 15:47   Quote ‐ Swtich, executed by CS.pdf                               Attorney Client
SWITCH‐AX‐1133337 ‐ SWITCH‐AX‐1133339       4/5/2016 15:47   Switch SO 631052 10G Wave Low Latency Groom Latency Added.pdf    Attorney Client
SWITCH‐AX‐1133340 ‐ SWITCH‐AX‐1133340       4/5/2016 15:47   image005.jpg                                                     Attorney Client
SWITCH‐AX‐1133341 ‐ SWITCH‐AX‐1133341       4/5/2016 15:47   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1133342 ‐ SWITCH‐AX‐1133344       4/5/2016 15:47   7b2dbaf9‐d822‐48a0‐b32e‐f836eb324f82.msg                         Attorney Client
SWITCH‐AX‐1133345 ‐ SWITCH‐AX‐1133345       4/5/2016 15:47   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1133346 ‐ SWITCH‐AX‐1133348       4/5/2016 15:47   Switch SO 631052 10G Wave Low Latency Groom Latency Added.pdf    Attorney Client
SWITCH‐AX‐1133349 ‐ SWITCH‐AX‐1133349       4/5/2016 15:47   Quote ‐ Swtich, executed by CS.pdf                               Attorney Client
SWITCH‐AX‐1133350 ‐ SWITCH‐AX‐1133350       4/5/2016 15:47   image005.jpg                                                     Attorney Client
SWITCH‐AX‐1133351 ‐ SWITCH‐AX‐1133353       4/5/2016 15:47   RE_ Quote and Order, Switch.msg                                  Attorney Client
SWITCH‐AX‐1133354 ‐ SWITCH‐AX‐1133354       4/5/2016 15:47   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1133355 ‐ SWITCH‐AX‐1133355       4/5/2016 15:47   image001.jpg                                                     Attorney Client




                                                                         EXHIBIT 10, PAGE 2147
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 395 of 829


Bates                                   Document Date        Document Title                                                                                    Privilege
SWITCH‐AX‐1133356 ‐ SWITCH‐AX‐1133356       4/5/2016 15:47   image004.jpg                                                                                      Attorney Client
SWITCH‐AX‐1133357 ‐ SWITCH‐AX‐1133360       4/5/2016 15:57   527d0539‐20e7‐4e4e‐829a‐afd5a9fa8290.msg                                                          Attorney Client
SWITCH‐AX‐1133361 ‐ SWITCH‐AX‐1133363       4/5/2016 15:57   Switch SO 631052 10G Wave Low Latency Groom Latency Added.pdf                                     Attorney Client
SWITCH‐AX‐1133364 ‐ SWITCH‐AX‐1133364       4/5/2016 15:57   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1133365 ‐ SWITCH‐AX‐1133365       4/5/2016 15:57   Quote ‐ Swtich, executed by CS.pdf                                                                Attorney Client
SWITCH‐AX‐1133366 ‐ SWITCH‐AX‐1133366       4/5/2016 15:57   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1133367 ‐ SWITCH‐AX‐1133370       4/5/2016 15:57   no Title                                                                                          Attorney Client
SWITCH‐AX‐1133371 ‐ SWITCH‐AX‐1133371       4/5/2016 15:57   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1133372 ‐ SWITCH‐AX‐1133374       4/5/2016 15:57   Switch SO 631052 10G Wave Low Latency Groom Latency Added.pdf                                     Attorney Client
SWITCH‐AX‐1133375 ‐ SWITCH‐AX‐1133375       4/5/2016 15:57   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1133376 ‐ SWITCH‐AX‐1133376       4/5/2016 15:57   Quote ‐ Swtich, executed by CS.pdf                                                                Attorney Client
SWITCH‐AX‐1133377 ‐ SWITCH‐AX‐1133377       4/5/2016 16:22   Collection Report 160405.xls                                                                      Attorney Client
SWITCH‐AX‐1133378 ‐ SWITCH‐AX‐1133381       4/5/2016 16:23   no Title                                                                                          Attorney Client
SWITCH‐AX‐1133382 ‐ SWITCH‐AX‐1133382       4/5/2016 16:23   Collection Report 160405.xls                                                                      Attorney Client
SWITCH‐AX‐1133383 ‐ SWITCH‐AX‐1133386       4/5/2016 16:23   876720fe‐47a5‐4153‐ac5c‐a2786bba9d7f.msg                                                          Attorney Client
SWITCH‐AX‐1133387 ‐ SWITCH‐AX‐1133387       4/5/2016 16:23   Collection Report 160405.xls                                                                      Attorney Client
SWITCH‐AX‐1133388 ‐ SWITCH‐AX‐1133392       4/5/2016 17:19   27b35498‐c27c‐45d9‐925e‐8b71228751d1.msg                                                          Attorney Client
SWITCH‐AX‐1133393 ‐ SWITCH‐AX‐1133393       4/5/2016 17:19   C808‐07‐005‐E.pdf                                                                                 Attorney Client
SWITCH‐AX‐1133394 ‐ SWITCH‐AX‐1133394       4/5/2016 17:19   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1133395 ‐ SWITCH‐AX‐1133397       4/5/2016 17:19   Z059‐040516‐133‐SO (2x 10Gbps Transports for CrowdStrike ‐ short & long routes to 2901 Coronado   Attorney Client
SWITCH‐AX‐1133398 ‐ SWITCH‐AX‐1133402       4/5/2016 17:19   no Title                                                                                          Attorney Client
SWITCH‐AX‐1133403 ‐ SWITCH‐AX‐1133403       4/5/2016 17:19   C808‐07‐005‐E.pdf                                                                                 Attorney Client
SWITCH‐AX‐1133404 ‐ SWITCH‐AX‐1133404       4/5/2016 17:19   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1133405 ‐ SWITCH‐AX‐1133407       4/5/2016 17:19   Z059‐040516‐133‐SO (2x 10Gbps Transports for CrowdStrike ‐ short & long routes to 2901 Coronado   Attorney Client
SWITCH‐AX‐1133408 ‐ SWITCH‐AX‐1133408       4/5/2016 19:11   no Title                                                                                          Attorney Client
SWITCH‐AX‐1133409 ‐ SWITCH‐AX‐1133415       4/5/2016 19:11   CCCom Switch V12 04‐05‐16 Switch.docx                                                             Attorney Client
SWITCH‐AX‐1133416 ‐ SWITCH‐AX‐1133423       4/5/2016 19:11   CCCom Switch V11 to V12                                                                           Attorney Client
SWITCH‐AX‐1133424 ‐ SWITCH‐AX‐1133425        4/6/2016 5:18   no Title                                                                                          Attorney Client
SWITCH‐AX‐1133426 ‐ SWITCH‐AX‐1133435        4/6/2016 5:18   Planet3 ‐ Form‐of Promissory Note (Switch, $5M Investment)_(palib2_7992527_1).DOCX                Attorney Client
SWITCH‐AX‐1133436 ‐ SWITCH‐AX‐1133446        4/6/2016 5:18   Planet3 ‐ Note Purchase Agreement (Switch, $5M Investment)_(palib2_7992249_1).DOCX                Attorney Client
SWITCH‐AX‐1133447 ‐ SWITCH‐AX‐1133447        4/6/2016 5:18   ATT00003.htm                                                                                      Attorney Client
SWITCH‐AX‐1133448 ‐ SWITCH‐AX‐1133448        4/6/2016 5:18   ATT00001.htm                                                                                      Attorney Client
SWITCH‐AX‐1133449 ‐ SWITCH‐AX‐1133449        4/6/2016 5:18   ATT00002.htm                                                                                      Attorney Client
SWITCH‐AX‐1133450 ‐ SWITCH‐AX‐1133450        4/6/2016 5:18   Planet3‐ Series A‐1 Extension Pro Forma Capitalization (Note Conversion at 49.99%)‐2.xlsx         Attorney Client
SWITCH‐AX‐1133451 ‐ SWITCH‐AX‐1133452        4/6/2016 5:18   no Title                                                                                          Attorney Client
SWITCH‐AX‐1133453 ‐ SWITCH‐AX‐1133453        4/6/2016 5:18   ATT00002.htm                                                                                      Attorney Client
SWITCH‐AX‐1133454 ‐ SWITCH‐AX‐1133454        4/6/2016 5:18   Planet3‐ Series A‐1 Extension Pro Forma Capitalization (Note Conversion at 49.99%)‐2.xlsx         Attorney Client
SWITCH‐AX‐1133455 ‐ SWITCH‐AX‐1133464        4/6/2016 5:18   Planet3 ‐ Form‐of Promissory Note (Switch, $5M Investment)_(palib2_7992527_1).DOCX                Attorney Client
SWITCH‐AX‐1133465 ‐ SWITCH‐AX‐1133465        4/6/2016 5:18   ATT00003.htm                                                                                      Attorney Client
SWITCH‐AX‐1133466 ‐ SWITCH‐AX‐1133476        4/6/2016 5:18   Planet3 ‐ Note Purchase Agreement (Switch, $5M Investment)_(palib2_7992249_1).DOCX                Attorney Client
SWITCH‐AX‐1133477 ‐ SWITCH‐AX‐1133477        4/6/2016 5:18   ATT00001.htm                                                                                      Attorney Client
SWITCH‐AX‐1133478 ‐ SWITCH‐AX‐1133479        4/6/2016 5:18   no Title                                                                                          Attorney Client
SWITCH‐AX‐1133480 ‐ SWITCH‐AX‐1133490        4/6/2016 5:18   Planet3 ‐ Note Purchase Agreement (Switch, $5M Investment)_(palib2_7992249_1).DOCX                Attorney Client
SWITCH‐AX‐1133491 ‐ SWITCH‐AX‐1133491        4/6/2016 5:18   ATT00003.htm                                                                                      Attorney Client
SWITCH‐AX‐1133492 ‐ SWITCH‐AX‐1133492        4/6/2016 5:18   ATT00002.htm                                                                                      Attorney Client
SWITCH‐AX‐1133493 ‐ SWITCH‐AX‐1133493        4/6/2016 5:18   Planet3‐ Series A‐1 Extension Pro Forma Capitalization (Note Conversion at 49.99%)‐2.xlsx         Attorney Client




                                                                         EXHIBIT 10, PAGE 2148
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 396 of 829


Bates                                   Document Date        Document Title                                                                       Privilege
SWITCH‐AX‐1133494 ‐ SWITCH‐AX‐1133494        4/6/2016 5:18   ATT00001.htm                                                                         Attorney Client
SWITCH‐AX‐1133495 ‐ SWITCH‐AX‐1133504        4/6/2016 5:18   Planet3 ‐ Form‐of Promissory Note (Switch, $5M Investment)_(palib2_7992527_1).DOCX   Attorney Client
SWITCH‐AX‐1133505 ‐ SWITCH‐AX‐1133505        4/6/2016 5:26   no Title                                                                             Attorney Client
SWITCH‐AX‐1133506 ‐ SWITCH‐AX‐1133529        4/6/2016 5:26   WINDSTREAM PROPOSED DRAFT                                                            Attorney Client
SWITCH‐AX‐1133530 ‐ SWITCH‐AX‐1133530        4/6/2016 5:26   DESIGN ‐ Switch State of Michigan Lansing MI to Grand Rapids MI 3‐29‐16.pdf          Attorney Client
SWITCH‐AX‐1133531 ‐ SWITCH‐AX‐1133533        4/6/2016 5:26   ILA Agreement V4 03 31 16 (Trey Redlines).docx                                       Attorney Client
SWITCH‐AX‐1133534 ‐ SWITCH‐AX‐1133535        4/6/2016 8:31   no Title                                                                             Attorney Client
SWITCH‐AX‐1133536 ‐ SWITCH‐AX‐1133536        4/6/2016 8:31   image003.jpg                                                                         Attorney Client
SWITCH‐AX‐1133537 ‐ SWITCH‐AX‐1133537        4/6/2016 8:31   image002.jpg                                                                         Attorney Client
SWITCH‐AX‐1133538 ‐ SWITCH‐AX‐1133540        4/6/2016 8:31   Microsoft Word ‐ Product Rider DIA V1‐9                                              Attorney Client
SWITCH‐AX‐1133541 ‐ SWITCH‐AX‐1133541        4/6/2016 8:52   no Title                                                                             Attorney Client
SWITCH‐AX‐1133542 ‐ SWITCH‐AX‐1133581        4/6/2016 8:52   Redline 04‐06‐2016.docx                                                              Attorney Client
SWITCH‐AX‐1133582 ‐ SWITCH‐AX‐1133621        4/6/2016 8:52   Switch Terms and Conditions V11 04‐06‐16 AG.DOC                                      Attorney Client
SWITCH‐AX‐1133622 ‐ SWITCH‐AX‐1133623        4/6/2016 9:04   no Title                                                                             Attorney Client
SWITCH‐AX‐1133624 ‐ SWITCH‐AX‐1133626        4/6/2016 9:10   no Title                                                                             Attorney Client
SWITCH‐AX‐1133627 ‐ SWITCH‐AX‐1133627        4/6/2016 9:10   image001.png                                                                         Attorney Client
SWITCH‐AX‐1133628 ‐ SWITCH‐AX‐1133632       4/6/2016 10:19   8e572e83‐1345‐42a4‐b4dd‐12bb877b038f.msg                                             Attorney Client
SWITCH‐AX‐1133633 ‐ SWITCH‐AX‐1133633       4/6/2016 10:19   C808‐07‐005‐E.pdf                                                                    Attorney Client
SWITCH‐AX‐1133634 ‐ SWITCH‐AX‐1133634       4/6/2016 10:19   image002.jpg                                                                         Attorney Client
SWITCH‐AX‐1133635 ‐ SWITCH‐AX‐1133637       4/6/2016 10:19   Z059‐040516‐133‐SO (2x 10Gbps Transports for CrowdStrike ‐ short & long ....pdf      Attorney Client
SWITCH‐AX‐1133638 ‐ SWITCH‐AX‐1133638       4/6/2016 10:19   image003.jpg                                                                         Attorney Client
SWITCH‐AX‐1133639 ‐ SWITCH‐AX‐1133643       4/6/2016 10:19   no Title                                                                             Attorney Client
SWITCH‐AX‐1133644 ‐ SWITCH‐AX‐1133644       4/6/2016 10:19   image002.jpg                                                                         Attorney Client
SWITCH‐AX‐1133645 ‐ SWITCH‐AX‐1133645       4/6/2016 10:19   C808‐07‐005‐E.pdf                                                                    Attorney Client
SWITCH‐AX‐1133646 ‐ SWITCH‐AX‐1133646       4/6/2016 10:19   image003.jpg                                                                         Attorney Client
SWITCH‐AX‐1133647 ‐ SWITCH‐AX‐1133649       4/6/2016 10:19   Z059‐040516‐133‐SO (2x 10Gbps Transports for CrowdStrike ‐ short & long ....pdf      Attorney Client
SWITCH‐AX‐1133650 ‐ SWITCH‐AX‐1133650       4/6/2016 11:39   OPEX GL Data Dump ‐ Mar 2016_Preliminary 4.6.2016_1139.xlsx                          Attorney Client
SWITCH‐AX‐1133651 ‐ SWITCH‐AX‐1133651       4/6/2016 11:44   no Title                                                                             Attorney Client
SWITCH‐AX‐1133652 ‐ SWITCH‐AX‐1133652       4/6/2016 11:44   image003.jpg                                                                         Attorney Client
SWITCH‐AX‐1133653 ‐ SWITCH‐AX‐1133653       4/6/2016 11:44   image002.jpg                                                                         Attorney Client
SWITCH‐AX‐1133654 ‐ SWITCH‐AX‐1133655       4/6/2016 11:44   Master NDA SCG V5 05052014.doc                                                       Attorney Client
SWITCH‐AX‐1133656 ‐ SWITCH‐AX‐1133656       4/6/2016 14:43   no Title                                                                             Attorney Client
SWITCH‐AX‐1133657 ‐ SWITCH‐AX‐1133657       4/6/2016 14:43   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1133658 ‐ SWITCH‐AX‐1133659       4/6/2016 14:43   Redline NDA Audit Reports V5 to V6 10‐19‐15 (Switch edits 040616).docx               Attorney Client
SWITCH‐AX‐1133660 ‐ SWITCH‐AX‐1133661       4/6/2016 16:35   no Title                                                                             Attorney Client
SWITCH‐AX‐1133662 ‐ SWITCH‐AX‐1133662       4/6/2016 16:35   image002.jpg                                                                         Attorney Client
SWITCH‐AX‐1133663 ‐ SWITCH‐AX‐1133667       4/6/2016 16:35   Online Ordering                                                                      Attorney Client
SWITCH‐AX‐1133668 ‐ SWITCH‐AX‐1133678       4/6/2016 16:35   Amendment                                                                            Attorney Client
SWITCH‐AX‐1133679 ‐ SWITCH‐AX‐1133679       4/6/2016 16:35   P141225.xls                                                                          Attorney Client
SWITCH‐AX‐1133680 ‐ SWITCH‐AX‐1133681       4/6/2016 16:35   no Title                                                                             Attorney Client
SWITCH‐AX‐1133682 ‐ SWITCH‐AX‐1133682       4/6/2016 16:35   P141225.xls                                                                          Attorney Client
SWITCH‐AX‐1133683 ‐ SWITCH‐AX‐1133683       4/6/2016 16:35   image002.jpg                                                                         Attorney Client
SWITCH‐AX‐1133684 ‐ SWITCH‐AX‐1133688       4/6/2016 16:35   Online Ordering                                                                      Attorney Client
SWITCH‐AX‐1133689 ‐ SWITCH‐AX‐1133699       4/6/2016 16:35   Amendment                                                                            Attorney Client
SWITCH‐AX‐1133700 ‐ SWITCH‐AX‐1133701       4/6/2016 16:40   no Title                                                                             Attorney Client
SWITCH‐AX‐1133702 ‐ SWITCH‐AX‐1133703       4/6/2016 16:40   RE_ CenturyLink Order Confirmation for order number 441787.msg                       Attorney Client




                                                                         EXHIBIT 10, PAGE 2149
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 397 of 829


Bates                                   Document Date        Document Title                                                          Privilege
SWITCH‐AX‐1133704 ‐ SWITCH‐AX‐1133714       4/6/2016 16:40   Amendment                                                               Attorney Client
SWITCH‐AX‐1133715 ‐ SWITCH‐AX‐1133715       4/6/2016 16:40   image004.jpg                                                            Attorney Client
SWITCH‐AX‐1133716 ‐ SWITCH‐AX‐1133716       4/6/2016 16:40   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1133717 ‐ SWITCH‐AX‐1133717       4/6/2016 16:40   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1133718 ‐ SWITCH‐AX‐1133718       4/6/2016 16:40   P141225.xls                                                             Attorney Client
SWITCH‐AX‐1133719 ‐ SWITCH‐AX‐1133723       4/6/2016 16:40   Online Ordering                                                         Attorney Client
SWITCH‐AX‐1133724 ‐ SWITCH‐AX‐1133724       4/6/2016 16:40   no Title                                                                Attorney Client
SWITCH‐AX‐1133725 ‐ SWITCH‐AX‐1133725       4/6/2016 16:40   N803‐07‐002‐C.pdf                                                       Attorney Client
SWITCH‐AX‐1133726 ‐ SWITCH‐AX‐1133734       4/6/2016 16:40   N803‐07‐001‐M.pdf                                                       Attorney Client
SWITCH‐AX‐1133735 ‐ SWITCH‐AX‐1133735       4/6/2016 16:40   RampRate                                                                Attorney Client
SWITCH‐AX‐1133736 ‐ SWITCH‐AX‐1133742       4/6/2016 16:40   BPP‐100815‐117 Stephan Henze.pdf                                        Attorney Client
SWITCH‐AX‐1133743 ‐ SWITCH‐AX‐1133743       4/6/2016 16:40   5ed52440‐1c87‐42e7‐b23b‐c8c28cee4c26.msg                                Attorney Client
SWITCH‐AX‐1133744 ‐ SWITCH‐AX‐1133750       4/6/2016 16:40   BPP‐100815‐117 Stephan Henze.pdf                                        Attorney Client
SWITCH‐AX‐1133751 ‐ SWITCH‐AX‐1133751       4/6/2016 16:40   RampRate                                                                Attorney Client
SWITCH‐AX‐1133752 ‐ SWITCH‐AX‐1133752       4/6/2016 16:40   N803‐07‐002‐C.pdf                                                       Attorney Client
SWITCH‐AX‐1133753 ‐ SWITCH‐AX‐1133761       4/6/2016 16:40   N803‐07‐001‐M.pdf                                                       Attorney Client
SWITCH‐AX‐1133762 ‐ SWITCH‐AX‐1133763       4/6/2016 16:42   no Title                                                                Attorney Client
SWITCH‐AX‐1133764 ‐ SWITCH‐AX‐1133768       4/6/2016 16:42   Online Ordering                                                         Attorney Client
SWITCH‐AX‐1133769 ‐ SWITCH‐AX‐1133779       4/6/2016 16:42   Amendment                                                               Attorney Client
SWITCH‐AX‐1133780 ‐ SWITCH‐AX‐1133780       4/6/2016 16:42   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1133781 ‐ SWITCH‐AX‐1133781       4/6/2016 16:42   image004.jpg                                                            Attorney Client
SWITCH‐AX‐1133782 ‐ SWITCH‐AX‐1133782       4/6/2016 16:42   P141225.xls                                                             Attorney Client
SWITCH‐AX‐1133783 ‐ SWITCH‐AX‐1133784       4/6/2016 16:42   RE_ CenturyLink Order Confirmation for order number 441787.msg          Attorney Client
SWITCH‐AX‐1133785 ‐ SWITCH‐AX‐1133785       4/6/2016 16:42   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1133786 ‐ SWITCH‐AX‐1133787       4/6/2016 16:42   4558efc8‐df5e‐47fb‐88d4‐7503892fcc8e.msg                                Attorney Client
SWITCH‐AX‐1133788 ‐ SWITCH‐AX‐1133788       4/6/2016 16:42   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1133789 ‐ SWITCH‐AX‐1133789       4/6/2016 16:42   P141225.xls                                                             Attorney Client
SWITCH‐AX‐1133790 ‐ SWITCH‐AX‐1133791       4/6/2016 16:42   RE_ CenturyLink Order Confirmation for order number 441787.msg          Attorney Client
SWITCH‐AX‐1133792 ‐ SWITCH‐AX‐1133796       4/6/2016 16:42   Online Ordering                                                         Attorney Client
SWITCH‐AX‐1133797 ‐ SWITCH‐AX‐1133797       4/6/2016 16:42   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1133798 ‐ SWITCH‐AX‐1133798       4/6/2016 16:42   image004.jpg                                                            Attorney Client
SWITCH‐AX‐1133799 ‐ SWITCH‐AX‐1133809       4/6/2016 16:42   Amendment                                                               Attorney Client
SWITCH‐AX‐1133810 ‐ SWITCH‐AX‐1133811       4/6/2016 17:34   no Title                                                                Attorney Client
SWITCH‐AX‐1133812 ‐ SWITCH‐AX‐1133818       4/6/2016 17:34   Microsoft Word ‐ Redline CCCom Switch V12 to V13 04‐06‐16 Switch.docx   Attorney Client
SWITCH‐AX‐1133819 ‐ SWITCH‐AX‐1133825       4/6/2016 17:34   CCCom Switch Conduit Use Agreement V13 04‐06‐16 Switch.docx             Attorney Client
SWITCH‐AX‐1133826 ‐ SWITCH‐AX‐1133829       4/6/2016 17:58   0764b559‐bd6e‐48f7‐9b67‐6a3928359a9f.msg                                Attorney Client
SWITCH‐AX‐1133830 ‐ SWITCH‐AX‐1133830       4/6/2016 17:58   Collection Report 160406.xls                                            Attorney Client
SWITCH‐AX‐1133831 ‐ SWITCH‐AX‐1133833       4/6/2016 19:02   no Title                                                                Attorney Client
SWITCH‐AX‐1133834 ‐ SWITCH‐AX‐1133834       4/6/2016 19:02   image001.png                                                            Attorney Client
SWITCH‐AX‐1133835 ‐ SWITCH‐AX‐1133837       4/6/2016 20:27   no Title                                                                Attorney Client
SWITCH‐AX‐1133838 ‐ SWITCH‐AX‐1133877       4/6/2016 20:27   REDLINE DTMB Switch T&Cs V11 to V12 Switch.docx                         Attorney Client
SWITCH‐AX‐1133878 ‐ SWITCH‐AX‐1133878       4/6/2016 20:27   image001.png                                                            Attorney Client
SWITCH‐AX‐1133879 ‐ SWITCH‐AX‐1133918       4/6/2016 20:27   DTMB Switch MSA V12 04‐06‐16.docx                                       Attorney Client
SWITCH‐AX‐1133919 ‐ SWITCH‐AX‐1133922        4/7/2016 5:19   no Title                                                                Attorney Client
SWITCH‐AX‐1133923 ‐ SWITCH‐AX‐1133923        4/7/2016 5:19   image001.png                                                            Attorney Client
SWITCH‐AX‐1133924 ‐ SWITCH‐AX‐1133924        4/7/2016 8:33   Collection Report 160406.xls                                            Attorney Client




                                                                         EXHIBIT 10, PAGE 2150
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 398 of 829


Bates                                   Document Date        Document Title                                                                    Privilege
SWITCH‐AX‐1133925 ‐ SWITCH‐AX‐1133928        4/7/2016 8:52   no Title                                                                          Attorney Client
SWITCH‐AX‐1133929 ‐ SWITCH‐AX‐1133929        4/7/2016 9:45   no Title                                                                          Attorney Client
SWITCH‐AX‐1133930 ‐ SWITCH‐AX‐1133936        4/7/2016 9:45   Redline Draft Switch SEIT PLA V1 to V2 SC [TM Notes].doc                          Attorney Client
SWITCH‐AX‐1133937 ‐ SWITCH‐AX‐1133937        4/7/2016 9:51   no Title                                                                          Attorney Client
SWITCH‐AX‐1133938 ‐ SWITCH‐AX‐1133944        4/7/2016 9:51   Redline Draft Switch SEIT PLA V1 to V2 SC.doc                                     Attorney Client
SWITCH‐AX‐1133945 ‐ SWITCH‐AX‐1133945        4/7/2016 9:51   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1133946 ‐ SWITCH‐AX‐1133948       4/7/2016 10:21   no Title                                                                          Attorney Client
SWITCH‐AX‐1133949 ‐ SWITCH‐AX‐1133949       4/7/2016 10:21   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1133950 ‐ SWITCH‐AX‐1133952       4/7/2016 10:21   Switch SO 634928 Disco_New Low Latency.pdf                                        Attorney Client
SWITCH‐AX‐1133953 ‐ SWITCH‐AX‐1133953       4/7/2016 10:21   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1133954 ‐ SWITCH‐AX‐1133954       4/7/2016 10:21   Quote ‐ Swtich, executed by CS.pdf                                                Attorney Client
SWITCH‐AX‐1133955 ‐ SWITCH‐AX‐1133955       4/7/2016 10:21   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1133956 ‐ SWITCH‐AX‐1133957       4/7/2016 10:39   no Title                                                                          Attorney Client
SWITCH‐AX‐1133958 ‐ SWITCH‐AX‐1133960       4/7/2016 10:39   Master NDA SCG V5 05052014cta edits 4.7.16.doc                                    Attorney Client
SWITCH‐AX‐1133961 ‐ SWITCH‐AX‐1133961       4/7/2016 10:39   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1133962 ‐ SWITCH‐AX‐1133963       4/7/2016 10:39   no Title                                                                          Attorney Client
SWITCH‐AX‐1133964 ‐ SWITCH‐AX‐1133966       4/7/2016 10:39   Master NDA SCG V5 05052014cta edits 4.7.16.doc                                    Attorney Client
SWITCH‐AX‐1133967 ‐ SWITCH‐AX‐1133967       4/7/2016 10:39   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1133968 ‐ SWITCH‐AX‐1133973       4/7/2016 12:02   7203725d‐79f9‐4de9‐b0a7‐7f083b0b7025.msg                                          Attorney Client
SWITCH‐AX‐1133974 ‐ SWITCH‐AX‐1133974       4/7/2016 12:02   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1133975 ‐ SWITCH‐AX‐1133977       4/7/2016 12:02   Z059‐031716‐130‐SO (1Gbps P2P for Workforce Software to Peak10 Alpharett....pdf   Attorney Client
SWITCH‐AX‐1133978 ‐ SWITCH‐AX‐1133978       4/7/2016 12:02   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1133979 ‐ SWITCH‐AX‐1133979       4/7/2016 12:02   image004.jpg                                                                      Attorney Client
SWITCH‐AX‐1133980 ‐ SWITCH‐AX‐1133980       4/7/2016 12:02   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1133981 ‐ SWITCH‐AX‐1133982       4/7/2016 12:27   no Title                                                                          Attorney Client
SWITCH‐AX‐1133983 ‐ SWITCH‐AX‐1133986       4/7/2016 12:27   Sam Walton Agreement (Revised)‐3‐2.pdf                                            Attorney Client
SWITCH‐AX‐1133987 ‐ SWITCH‐AX‐1133990       4/7/2016 12:27   Clara Wu Tsai Advisor Agreement.pdf                                               Attorney Client
SWITCH‐AX‐1133991 ‐ SWITCH‐AX‐1133993       4/7/2016 12:49   no Title                                                                          Attorney Client
SWITCH‐AX‐1133994 ‐ SWITCH‐AX‐1133994       4/7/2016 12:49   image002.png                                                                      Attorney Client
SWITCH‐AX‐1133995 ‐ SWITCH‐AX‐1134001       4/7/2016 12:49   REDLINE CCCom Switch Conduit Use Agreement V13 to V14 04‐07‐16 Switch.pdf         Attorney Client
SWITCH‐AX‐1134002 ‐ SWITCH‐AX‐1134008       4/7/2016 12:49   CCCom Switch Conduit Use Agreement V14 04‐07‐16 Switch.docx                       Attorney Client
SWITCH‐AX‐1134009 ‐ SWITCH‐AX‐1134011       4/7/2016 12:51   no Title                                                                          Attorney Client
SWITCH‐AX‐1134012 ‐ SWITCH‐AX‐1134018       4/7/2016 12:51   CCCom Switch Conduit Use Agreement V14 04‐07‐16 Switch.docx                       Attorney Client
SWITCH‐AX‐1134019 ‐ SWITCH‐AX‐1134025       4/7/2016 12:51   REDLINE CCCom Switch Conduit Use Agreement V13 to V14 04‐07‐16 Switch.pdf         Attorney Client
SWITCH‐AX‐1134026 ‐ SWITCH‐AX‐1134026       4/7/2016 12:51   image002.png                                                                      Attorney Client
SWITCH‐AX‐1134027 ‐ SWITCH‐AX‐1134029       4/7/2016 12:51   no Title                                                                          Attorney Client
SWITCH‐AX‐1134030 ‐ SWITCH‐AX‐1134036       4/7/2016 12:51   REDLINE CCCom Switch Conduit Use Agreement V13 to V14 04‐07‐16 Switch.pdf         Attorney Client
SWITCH‐AX‐1134037 ‐ SWITCH‐AX‐1134037       4/7/2016 12:51   image002.png                                                                      Attorney Client
SWITCH‐AX‐1134038 ‐ SWITCH‐AX‐1134044       4/7/2016 12:51   CCCom Switch Conduit Use Agreement V14 04‐07‐16 Switch.docx                       Attorney Client
SWITCH‐AX‐1134045 ‐ SWITCH‐AX‐1134048       4/7/2016 12:52   no Title                                                                          Attorney Client
SWITCH‐AX‐1134049 ‐ SWITCH‐AX‐1134055       4/7/2016 12:52   CCCom Switch Conduit Use Agreement V14 04‐07‐16 Switch.docx                       Attorney Client
SWITCH‐AX‐1134056 ‐ SWITCH‐AX‐1134056       4/7/2016 12:52   image002.png                                                                      Attorney Client
SWITCH‐AX‐1134057 ‐ SWITCH‐AX‐1134063       4/7/2016 12:52   REDLINE CCCom Switch Conduit Use Agreement V13 to V14 04‐07‐16 Switch.pdf         Attorney Client
SWITCH‐AX‐1134064 ‐ SWITCH‐AX‐1134065       4/7/2016 13:11   ab6759e7‐7c49‐4dd6‐a8cb‐4885daa57391.msg                                          Attorney Client
SWITCH‐AX‐1134066 ‐ SWITCH‐AX‐1134066       4/7/2016 13:11   SO UMCSN 04.07.16.pdf                                                             Attorney Client
SWITCH‐AX‐1134067 ‐ SWITCH‐AX‐1134067       4/7/2016 13:11   image002.jpg                                                                      Attorney Client




                                                                         EXHIBIT 10, PAGE 2151
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 399 of 829


Bates                                   Document Date        Document Title                                                                    Privilege
SWITCH‐AX‐1134068 ‐ SWITCH‐AX‐1134076       4/7/2016 13:11   University Medical Center Colocation Facilities Agreement ‐ fully execut....pdf   Attorney Client
SWITCH‐AX‐1134077 ‐ SWITCH‐AX‐1134080       4/7/2016 13:19   no Title                                                                          Attorney Client
SWITCH‐AX‐1134081 ‐ SWITCH‐AX‐1134081       4/7/2016 13:19   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1134082 ‐ SWITCH‐AX‐1134082       4/7/2016 13:19   image004.jpg                                                                      Attorney Client
SWITCH‐AX‐1134083 ‐ SWITCH‐AX‐1134085       4/7/2016 13:19   Switch SO 634928 Disco_New Low Latency_Redline.docx                               Attorney Client
SWITCH‐AX‐1134086 ‐ SWITCH‐AX‐1134086       4/7/2016 13:19   image005.jpg                                                                      Attorney Client
SWITCH‐AX‐1134087 ‐ SWITCH‐AX‐1134087       4/7/2016 13:55   no Title                                                                          Attorney Client
SWITCH‐AX‐1134088 ‐ SWITCH‐AX‐1134112       4/7/2016 13:55   WINDSTREAM PROPOSED DRAFT                                                         Attorney Client
SWITCH‐AX‐1134113 ‐ SWITCH‐AX‐1134113       4/7/2016 16:13   no Title                                                                          Attorney Client
SWITCH‐AX‐1134114 ‐ SWITCH‐AX‐1134137       4/7/2016 16:13   WINDSTREAM PROPOSED DRAFT                                                         Attorney Client
SWITCH‐AX‐1134138 ‐ SWITCH‐AX‐1134139       4/7/2016 16:18   no Title                                                                          Attorney Client
SWITCH‐AX‐1134140 ‐ SWITCH‐AX‐1134144       4/7/2016 16:18   Intel Power Supply for MIB4‐5 waived.pdf                                          Attorney Client
SWITCH‐AX‐1134145 ‐ SWITCH‐AX‐1134145       4/7/2016 16:18   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1134146 ‐ SWITCH‐AX‐1134149       4/7/2016 16:36   no Title                                                                          Attorney Client
SWITCH‐AX‐1134150 ‐ SWITCH‐AX‐1134189       4/7/2016 16:36   DTMB Switch MSA V12 04‐06‐16.docx                                                 Attorney Client
SWITCH‐AX‐1134190 ‐ SWITCH‐AX‐1134190       4/7/2016 16:36   image003.png                                                                      Attorney Client
SWITCH‐AX‐1134191 ‐ SWITCH‐AX‐1134194       4/7/2016 16:38   no Title                                                                          Attorney Client
SWITCH‐AX‐1134195 ‐ SWITCH‐AX‐1134195       4/7/2016 16:38   image003.png                                                                      Attorney Client
SWITCH‐AX‐1134196 ‐ SWITCH‐AX‐1134235       4/7/2016 16:38   REDLINE DTMB Switch T&Cs V11 to V12 Switch.docx                                   Attorney Client
SWITCH‐AX‐1134236 ‐ SWITCH‐AX‐1134275       4/7/2016 16:38   DTMB Switch MSA V12 04‐06‐16.docx                                                 Attorney Client
SWITCH‐AX‐1134276 ‐ SWITCH‐AX‐1134279       4/7/2016 16:42   no Title                                                                          Attorney Client
SWITCH‐AX‐1134280 ‐ SWITCH‐AX‐1134280       4/7/2016 16:42   ATT47639.bmp                                                                      Attorney Client
SWITCH‐AX‐1134281 ‐ SWITCH‐AX‐1134281       4/7/2016 16:42   ATT57618.bmp                                                                      Attorney Client
SWITCH‐AX‐1134282 ‐ SWITCH‐AX‐1134282       4/7/2016 16:42   Business Licenses In Broadband Pilot Limits_20151123.xlsx                         Attorney Client
SWITCH‐AX‐1134283 ‐ SWITCH‐AX‐1134283       4/7/2016 16:42   ATT18673.bmp                                                                      Attorney Client
SWITCH‐AX‐1134284 ‐ SWITCH‐AX‐1134294       4/7/2016 16:42   Broadband Policy and Goals                                                        Attorney Client
SWITCH‐AX‐1134295 ‐ SWITCH‐AX‐1134295       4/7/2016 16:42   ATT76686.bmp                                                                      Attorney Client
SWITCH‐AX‐1134296 ‐ SWITCH‐AX‐1134296       4/7/2016 16:42   RC_Broadband_Pilot.pdf                                                            Attorney Client
SWITCH‐AX‐1134297 ‐ SWITCH‐AX‐1134306       4/7/2016 16:42   EVALUATION CRITERIA                                                               Attorney Client
SWITCH‐AX‐1134307 ‐ SWITCH‐AX‐1134310       4/7/2016 16:42   no Title                                                                          Attorney Client
SWITCH‐AX‐1134311 ‐ SWITCH‐AX‐1134311       4/7/2016 16:42   Business Licenses In Broadband Pilot Limits_20151123.xlsx                         Attorney Client
SWITCH‐AX‐1134312 ‐ SWITCH‐AX‐1134312       4/7/2016 16:42   ATT76686.bmp                                                                      Attorney Client
SWITCH‐AX‐1134313 ‐ SWITCH‐AX‐1134322       4/7/2016 16:42   EVALUATION CRITERIA                                                               Attorney Client
SWITCH‐AX‐1134323 ‐ SWITCH‐AX‐1134323       4/7/2016 16:42   RC_Broadband_Pilot.pdf                                                            Attorney Client
SWITCH‐AX‐1134324 ‐ SWITCH‐AX‐1134324       4/7/2016 16:42   ATT47639.bmp                                                                      Attorney Client
SWITCH‐AX‐1134325 ‐ SWITCH‐AX‐1134325       4/7/2016 16:42   ATT57618.bmp                                                                      Attorney Client
SWITCH‐AX‐1134326 ‐ SWITCH‐AX‐1134326       4/7/2016 16:42   ATT18673.bmp                                                                      Attorney Client
SWITCH‐AX‐1134327 ‐ SWITCH‐AX‐1134337       4/7/2016 16:42   Broadband Policy and Goals                                                        Attorney Client
SWITCH‐AX‐1134338 ‐ SWITCH‐AX‐1134341       4/7/2016 16:43   no Title                                                                          Attorney Client
SWITCH‐AX‐1134342 ‐ SWITCH‐AX‐1134342       4/7/2016 16:43   ATT56430.bmp                                                                      Attorney Client
SWITCH‐AX‐1134343 ‐ SWITCH‐AX‐1134352       4/7/2016 16:43   EVALUATION CRITERIA                                                               Attorney Client
SWITCH‐AX‐1134353 ‐ SWITCH‐AX‐1134363       4/7/2016 16:43   Broadband Policy and Goals                                                        Attorney Client
SWITCH‐AX‐1134364 ‐ SWITCH‐AX‐1134364       4/7/2016 16:43   ATT92935.bmp                                                                      Attorney Client
SWITCH‐AX‐1134365 ‐ SWITCH‐AX‐1134365       4/7/2016 16:43   Business Licenses In Broadband Pilot Limits_20151123.xlsx                         Attorney Client
SWITCH‐AX‐1134366 ‐ SWITCH‐AX‐1134366       4/7/2016 16:43   ATT62140.bmp                                                                      Attorney Client
SWITCH‐AX‐1134367 ‐ SWITCH‐AX‐1134367       4/7/2016 16:43   ATT50305.bmp                                                                      Attorney Client




                                                                          EXHIBIT 10, PAGE 2152
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 400 of 829


Bates                                   Document Date        Document Title                                                                           Privilege
SWITCH‐AX‐1134368 ‐ SWITCH‐AX‐1134368       4/7/2016 16:43   RC_Broadband_Pilot.pdf                                                                   Attorney Client
SWITCH‐AX‐1134369 ‐ SWITCH‐AX‐1134369       4/7/2016 16:48   Collection Report 160407.xls                                                             Attorney Client
SWITCH‐AX‐1134370 ‐ SWITCH‐AX‐1134374       4/7/2016 16:54   no Title                                                                                 Attorney Client
SWITCH‐AX‐1134375 ‐ SWITCH‐AX‐1134375       4/7/2016 16:54   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1134376 ‐ SWITCH‐AX‐1134377       4/7/2016 16:54   Completed_ SuperNap ‐ MUTUAL NDA ‐ 04.4.16 ‐ #00000.msg                                  Attorney Client
SWITCH‐AX‐1134378 ‐ SWITCH‐AX‐1134382       4/7/2016 17:00   no Title                                                                                 Attorney Client
SWITCH‐AX‐1134383 ‐ SWITCH‐AX‐1134383       4/7/2016 17:00   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1134384 ‐ SWITCH‐AX‐1134385       4/7/2016 17:00   Completed_ SuperNap ‐ MUTUAL NDA ‐ 04.4.16 ‐ #00000.msg                                  Attorney Client
SWITCH‐AX‐1134386 ‐ SWITCH‐AX‐1134399       4/7/2016 17:03   no Title                                                                                 Attorney Client
SWITCH‐AX‐1134400 ‐ SWITCH‐AX‐1134400       4/7/2016 17:03   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1134401 ‐ SWITCH‐AX‐1134404       4/7/2016 17:14   fb9b7ba9‐8d78‐4adf‐84d6‐ee2503fc011d.msg                                                 Attorney Client
SWITCH‐AX‐1134405 ‐ SWITCH‐AX‐1134405       4/7/2016 17:14   Collection Report 160407.xls                                                             Attorney Client
SWITCH‐AX‐1134406 ‐ SWITCH‐AX‐1134419       4/7/2016 18:09   no Title                                                                                 Attorney Client
SWITCH‐AX‐1134420 ‐ SWITCH‐AX‐1134420       4/7/2016 18:09   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1134421 ‐ SWITCH‐AX‐1134421       4/7/2016 18:09   G:\Docs\Side‐Jobs\2016\Supernap\ram‐cot‐exh\dwg\EX1 EX1 (1)                              Attorney Client
SWITCH‐AX‐1134422 ‐ SWITCH‐AX‐1134423       4/7/2016 19:49   9a08bccd‐d815‐4ead‐9d39‐7218b0c6cafe.msg                                                 Attorney Client
SWITCH‐AX‐1134424 ‐ SWITCH‐AX‐1134425       4/7/2016 19:49   Re_ Intel Security MIB Dual Power Supplies.msg                                           Attorney Client
SWITCH‐AX‐1134426 ‐ SWITCH‐AX‐1134430       4/7/2016 19:49   Intel Power Supply for MIB4‐5 waived.pdf                                                 Attorney Client
SWITCH‐AX‐1134431 ‐ SWITCH‐AX‐1134431       4/7/2016 19:49   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1134432 ‐ SWITCH‐AX‐1134432       4/7/2016 19:49   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1134433 ‐ SWITCH‐AX‐1134434       4/7/2016 19:49   no Title                                                                                 Attorney Client
SWITCH‐AX‐1134435 ‐ SWITCH‐AX‐1134435       4/7/2016 19:49   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1134436 ‐ SWITCH‐AX‐1134437       4/7/2016 19:49   Re_ Intel Security MIB Dual Power Supplies.msg                                           Attorney Client
SWITCH‐AX‐1134438 ‐ SWITCH‐AX‐1134442       4/7/2016 19:49   Intel Power Supply for MIB4‐5 waived.pdf                                                 Attorney Client
SWITCH‐AX‐1134443 ‐ SWITCH‐AX‐1134443       4/7/2016 19:49   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1134444 ‐ SWITCH‐AX‐1134454       4/7/2016 21:46   Active_76820866_3_Marketing Term Sheet (conformed for First Amendment) ‐..._FINAL.docx   Attorney Client
SWITCH‐AX‐1134455 ‐ SWITCH‐AX‐1134456        4/8/2016 0:47   no Title                                                                                 Attorney Client
SWITCH‐AX‐1134457 ‐ SWITCH‐AX‐1134458        4/8/2016 0:47   PO010‐16_SNT_Munters_ORDER FORM 080416 signed.pdf                                        Attorney Client
SWITCH‐AX‐1134459 ‐ SWITCH‐AX‐1134460       4/8/2016 10:26   no Title                                                                                 Attorney Client
SWITCH‐AX‐1134461 ‐ SWITCH‐AX‐1134462       4/8/2016 10:26   APC Patents.msg                                                                          Attorney Client
SWITCH‐AX‐1134463 ‐ SWITCH‐AX‐1134470       4/8/2016 10:26   Switch SEIT PLA V3 08‐08‐14 Switch.doc                                                   Attorney Client
SWITCH‐AX‐1134471 ‐ SWITCH‐AX‐1134471       4/8/2016 10:26   image003.jpg                                                                             Attorney Client
SWITCH‐AX‐1134472 ‐ SWITCH‐AX‐1134472       4/8/2016 10:26   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1134473 ‐ SWITCH‐AX‐1134480       4/8/2016 10:26   Redline Draft Switch SEIT PLA V2 to V3 08‐08‐14 Switch.doc                               Attorney Client
SWITCH‐AX‐1134481 ‐ SWITCH‐AX‐1134482       4/8/2016 10:28   no Title                                                                                 Attorney Client
SWITCH‐AX‐1134483 ‐ SWITCH‐AX‐1134484       4/8/2016 10:28   APC Patents.msg                                                                          Attorney Client
SWITCH‐AX‐1134485 ‐ SWITCH‐AX‐1134492       4/8/2016 10:28   Redline Draft Switch SEIT PLA V2 to V3 08‐08‐14 Switch.doc                               Attorney Client
SWITCH‐AX‐1134493 ‐ SWITCH‐AX‐1134500       4/8/2016 10:28   Switch SEIT PLA V3 08‐08‐14 Switch.doc                                                   Attorney Client
SWITCH‐AX‐1134501 ‐ SWITCH‐AX‐1134501       4/8/2016 10:28   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1134502 ‐ SWITCH‐AX‐1134502       4/8/2016 10:28   image003.jpg                                                                             Attorney Client
SWITCH‐AX‐1134503 ‐ SWITCH‐AX‐1134510       4/8/2016 10:28   Switch SEIT PLA V3 08‐08‐14 Switch.doc                                                   Attorney Client
SWITCH‐AX‐1134511 ‐ SWITCH‐AX‐1134518       4/8/2016 10:28   Redline Draft Switch SEIT PLA V2 to V3 08‐08‐14 Switch.doc                               Attorney Client
SWITCH‐AX‐1134519 ‐ SWITCH‐AX‐1134519       4/8/2016 10:50   Check Upload & Approval‐041116.xlsx                                                      Attorney Client
SWITCH‐AX‐1134520 ‐ SWITCH‐AX‐1134521       4/8/2016 12:15   no Title                                                                                 Attorney Client
SWITCH‐AX‐1134522 ‐ SWITCH‐AX‐1134522       4/8/2016 12:15   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1134523 ‐ SWITCH‐AX‐1134532       4/8/2016 12:15   Microsoft Outlook ‐ Memo Style                                                           Attorney Client




                                                                         EXHIBIT 10, PAGE 2153
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 401 of 829


Bates                                   Document Date        Document Title                                                                                    Privilege
SWITCH‐AX‐1134533 ‐ SWITCH‐AX‐1134533       4/8/2016 12:15   C488‐07‐027‐E.pdf                                                                                 Attorney Client
SWITCH‐AX‐1134534 ‐ SWITCH‐AX‐1134534       4/8/2016 12:15   April 2016 Switch invoice.pdf                                                                     Attorney Client
SWITCH‐AX‐1134535 ‐ SWITCH‐AX‐1134535       4/8/2016 12:33   no Title                                                                                          Attorney Client
SWITCH‐AX‐1134536 ‐ SWITCH‐AX‐1134536       4/8/2016 12:33   Weekly Purchase Orders Approved 2016.xlsx                                                         Attorney Client
SWITCH‐AX‐1134537 ‐ SWITCH‐AX‐1134537       4/8/2016 12:33   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1134538 ‐ SWITCH‐AX‐1134539       4/8/2016 14:09   no Title                                                                                          Attorney Client
SWITCH‐AX‐1134540 ‐ SWITCH‐AX‐1134541       4/8/2016 14:09   Redline NDA Audit Reports V5 to V6 10‐19‐15 (Switch edits 040616) (UMB legal edits 040816).docx   Attorney Client
SWITCH‐AX‐1134542 ‐ SWITCH‐AX‐1134542       4/8/2016 14:09   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1134543 ‐ SWITCH‐AX‐1134545       4/8/2016 14:39   bb23c06b‐46b6‐4ed0‐bb67‐4156e961d0f2.msg                                                          Attorney Client
SWITCH‐AX‐1134546 ‐ SWITCH‐AX‐1134546       4/8/2016 14:39   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1134547 ‐ SWITCH‐AX‐1134548       4/8/2016 14:39   Re_ Intel Security MIB Dual Power Supplies.msg                                                    Attorney Client
SWITCH‐AX‐1134549 ‐ SWITCH‐AX‐1134553       4/8/2016 14:39   Intel Power Supply for MIB4‐5 waived.pdf                                                          Attorney Client
SWITCH‐AX‐1134554 ‐ SWITCH‐AX‐1134554       4/8/2016 14:39   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1134555 ‐ SWITCH‐AX‐1134555       4/8/2016 14:39   image006.jpg                                                                                      Attorney Client
SWITCH‐AX‐1134556 ‐ SWITCH‐AX‐1134558       4/8/2016 15:16   no Title                                                                                          Attorney Client
SWITCH‐AX‐1134559 ‐ SWITCH‐AX‐1134559       4/8/2016 15:16   image007.jpg                                                                                      Attorney Client
SWITCH‐AX‐1134560 ‐ SWITCH‐AX‐1134564       4/8/2016 15:16   M073‐040816‐063‐CO (McAfee MPLS Network Update).pdf                                               Attorney Client
SWITCH‐AX‐1134565 ‐ SWITCH‐AX‐1134565       4/8/2016 15:16   image006.jpg                                                                                      Attorney Client
SWITCH‐AX‐1134566 ‐ SWITCH‐AX‐1134568       4/8/2016 15:16   14763695‐c8cd‐4a91‐8239‐93567b96ed02.msg                                                          Attorney Client
SWITCH‐AX‐1134569 ‐ SWITCH‐AX‐1134569       4/8/2016 15:16   image007.jpg                                                                                      Attorney Client
SWITCH‐AX‐1134570 ‐ SWITCH‐AX‐1134574       4/8/2016 15:16   M073‐040816‐063‐CO (McAfee MPLS Network Update).pdf                                               Attorney Client
SWITCH‐AX‐1134575 ‐ SWITCH‐AX‐1134575       4/8/2016 15:16   image006.jpg                                                                                      Attorney Client
SWITCH‐AX‐1134576 ‐ SWITCH‐AX‐1134578       4/8/2016 15:25   no Title                                                                                          Attorney Client
SWITCH‐AX‐1134579 ‐ SWITCH‐AX‐1134583       4/8/2016 15:25   M073‐040816‐063‐CO (McAfee MPLS Network Update).pdf                                               Attorney Client
SWITCH‐AX‐1134584 ‐ SWITCH‐AX‐1134584       4/8/2016 15:25   image006.jpg                                                                                      Attorney Client
SWITCH‐AX‐1134585 ‐ SWITCH‐AX‐1134585       4/8/2016 15:25   image007.jpg                                                                                      Attorney Client
SWITCH‐AX‐1134586 ‐ SWITCH‐AX‐1134588       4/8/2016 15:25   no Title                                                                                          Attorney Client
SWITCH‐AX‐1134589 ‐ SWITCH‐AX‐1134593       4/8/2016 15:25   M073‐040816‐063‐CO (McAfee MPLS Network Update).pdf                                               Attorney Client
SWITCH‐AX‐1134594 ‐ SWITCH‐AX‐1134594       4/8/2016 15:25   image006.jpg                                                                                      Attorney Client
SWITCH‐AX‐1134595 ‐ SWITCH‐AX‐1134595       4/8/2016 15:25   image007.jpg                                                                                      Attorney Client
SWITCH‐AX‐1134596 ‐ SWITCH‐AX‐1134598       4/8/2016 15:25   4d7a7b5b‐f96f‐4c57‐bd3b‐827752d28f44.msg                                                          Attorney Client
SWITCH‐AX‐1134599 ‐ SWITCH‐AX‐1134603       4/8/2016 15:25   M073‐040816‐063‐CO (McAfee MPLS Network Update).pdf                                               Attorney Client
SWITCH‐AX‐1134604 ‐ SWITCH‐AX‐1134604       4/8/2016 15:25   image007.jpg                                                                                      Attorney Client
SWITCH‐AX‐1134605 ‐ SWITCH‐AX‐1134605       4/8/2016 15:25   image006.jpg                                                                                      Attorney Client
SWITCH‐AX‐1134606 ‐ SWITCH‐AX‐1134609       4/8/2016 16:15   e696996c‐960f‐4a80‐be13‐3ecbe7a7aca3.msg                                                          Attorney Client
SWITCH‐AX‐1134610 ‐ SWITCH‐AX‐1134612       4/8/2016 16:15   Z059‐040416‐132‐SO (10Gbps P2P for Lockheed Martin ‐ 1 Wilshire, LA, CA).pdf                      Attorney Client
SWITCH‐AX‐1134613 ‐ SWITCH‐AX‐1134613       4/8/2016 16:15   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1134614 ‐ SWITCH‐AX‐1134614       4/8/2016 16:15   image004.jpg                                                                                      Attorney Client
SWITCH‐AX‐1134615 ‐ SWITCH‐AX‐1134618       4/8/2016 16:15   no Title                                                                                          Attorney Client
SWITCH‐AX‐1134619 ‐ SWITCH‐AX‐1134621       4/8/2016 16:15   Z059‐040416‐132‐SO (10Gbps P2P for Lockheed Martin ‐ 1 Wilshire, LA, CA).pdf                      Attorney Client
SWITCH‐AX‐1134622 ‐ SWITCH‐AX‐1134622       4/8/2016 16:15   image004.jpg                                                                                      Attorney Client
SWITCH‐AX‐1134623 ‐ SWITCH‐AX‐1134623       4/8/2016 16:15   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1134624 ‐ SWITCH‐AX‐1134627       4/8/2016 16:15   no Title                                                                                          Attorney Client
SWITCH‐AX‐1134628 ‐ SWITCH‐AX‐1134628       4/8/2016 16:15   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1134629 ‐ SWITCH‐AX‐1134631       4/8/2016 16:15   Z059‐040416‐132‐SO (10Gbps P2P for Lockheed Martin ‐ 1 Wilshire, LA, CA).pdf                      Attorney Client
SWITCH‐AX‐1134632 ‐ SWITCH‐AX‐1134632       4/8/2016 16:15   image004.jpg                                                                                      Attorney Client




                                                                          EXHIBIT 10, PAGE 2154
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 402 of 829


Bates                                   Document Date         Document Title                                                                               Privilege
SWITCH‐AX‐1134633 ‐ SWITCH‐AX‐1134636        4/8/2016 16:19   0a666441‐9d31‐4ddc‐9e44‐9ae0f8f3bdba.msg                                                    Attorney Client
SWITCH‐AX‐1134637 ‐ SWITCH‐AX‐1134637        4/8/2016 16:19   image007.jpg                                                                                Attorney Client
SWITCH‐AX‐1134638 ‐ SWITCH‐AX‐1134642        4/8/2016 16:19   M073‐040816‐063‐CO (McAfee MPLS Network Update).pdf                                         Attorney Client
SWITCH‐AX‐1134643 ‐ SWITCH‐AX‐1134643        4/8/2016 16:19   image006.jpg                                                                                Attorney Client
SWITCH‐AX‐1134644 ‐ SWITCH‐AX‐1134658        4/8/2016 16:33   no Title                                                                                    Attorney Client
SWITCH‐AX‐1134659 ‐ SWITCH‐AX‐1134659        4/8/2016 16:33   image002.jpg                                                                                Attorney Client
SWITCH‐AX‐1134660 ‐ SWITCH‐AX‐1134663        4/8/2016 16:57   no Title                                                                                    Attorney Client
SWITCH‐AX‐1134664 ‐ SWITCH‐AX‐1134664        4/8/2016 16:57   Collection Report 160408.xls                                                                Attorney Client
SWITCH‐AX‐1134665 ‐ SWITCH‐AX‐1134668        4/8/2016 16:57   d699c5fe‐e69b‐4600‐8ff7‐a8982a72d7a9.msg                                                    Attorney Client
SWITCH‐AX‐1134669 ‐ SWITCH‐AX‐1134669        4/8/2016 16:57   Collection Report 160408.xls                                                                Attorney Client
SWITCH‐AX‐1134670 ‐ SWITCH‐AX‐1134670        4/8/2016 16:57   Collection Report 160408.xls                                                                Attorney Client
SWITCH‐AX‐1134671 ‐ SWITCH‐AX‐1134693        4/8/2016 21:47   no Title                                                                                    Attorney Client
SWITCH‐AX‐1134694 ‐ SWITCH‐AX‐1134696         4/9/2016 5:38   2f0cd71f‐9b49‐4488‐912d‐b8fa71126f16.msg                                                    Attorney Client
SWITCH‐AX‐1134697 ‐ SWITCH‐AX‐1134699         4/9/2016 5:38   mime‐attachment.msg.msg                                                                     Attorney Client
SWITCH‐AX‐1134700 ‐ SWITCH‐AX‐1134702         4/9/2016 5:38   RE_ Switch Name Change for Demonware.msg                                                    Attorney Client
SWITCH‐AX‐1134703 ‐ SWITCH‐AX‐1134703         4/9/2016 5:38   Business Name Change ‐ MSA.PDF                                                              Attorney Client
SWITCH‐AX‐1134704 ‐ SWITCH‐AX‐1134705         4/9/2016 5:38   Supernap.msg                                                                                Attorney Client
SWITCH‐AX‐1134706 ‐ SWITCH‐AX‐1134706         4/9/2016 5:38   ATT00001.htm                                                                                Attorney Client
SWITCH‐AX‐1134707 ‐ SWITCH‐AX‐1134707         4/9/2016 5:38   ATT00001.htm                                                                                Attorney Client
SWITCH‐AX‐1134708 ‐ SWITCH‐AX‐1134710         4/9/2016 5:39   no Title                                                                                    Attorney Client
SWITCH‐AX‐1134711 ‐ SWITCH‐AX‐1134713         4/9/2016 5:39   RE_ Switch Name Change for Demonware.msg                                                    Attorney Client
SWITCH‐AX‐1134714 ‐ SWITCH‐AX‐1134714         4/9/2016 5:39   ATT00001.htm                                                                                Attorney Client
SWITCH‐AX‐1134715 ‐ SWITCH‐AX‐1134715         4/9/2016 5:39   ATT00001.htm                                                                                Attorney Client
SWITCH‐AX‐1134716 ‐ SWITCH‐AX‐1134718         4/9/2016 5:39   Fwd_ Switch Name Change for Demonware.msg                                                   Attorney Client
SWITCH‐AX‐1134719 ‐ SWITCH‐AX‐1134719         4/9/2016 5:39   Business Name Change ‐ MSA.PDF                                                              Attorney Client
SWITCH‐AX‐1134720 ‐ SWITCH‐AX‐1134721         4/9/2016 5:39   Supernap.msg                                                                                Attorney Client
SWITCH‐AX‐1134722 ‐ SWITCH‐AX‐1134722        4/9/2016 16:54   no Title                                                                                    Attorney Client
SWITCH‐AX‐1134723 ‐ SWITCH‐AX‐1134723        4/9/2016 16:54   no Title                                                                                    Attorney Client
SWITCH‐AX‐1134724 ‐ SWITCH‐AX‐1134726        4/11/2016 5:36   no Title                                                                                    Attorney Client
SWITCH‐AX‐1134727 ‐ SWITCH‐AX‐1134729        4/11/2016 8:20   no Title                                                                                    Attorney Client
SWITCH‐AX‐1134730 ‐ SWITCH‐AX‐1134734        4/11/2016 8:47   no Title                                                                                    Attorney Client
SWITCH‐AX‐1134735 ‐ SWITCH‐AX‐1134735        4/11/2016 8:47   image004.png                                                                                Attorney Client
SWITCH‐AX‐1134736 ‐ SWITCH‐AX‐1134736        4/11/2016 8:47   image001.png                                                                                Attorney Client
SWITCH‐AX‐1134737 ‐ SWITCH‐AX‐1134737        4/11/2016 8:47   image003.png                                                                                Attorney Client
SWITCH‐AX‐1134738 ‐ SWITCH‐AX‐1134738        4/11/2016 8:47   image005.png                                                                                Attorney Client
SWITCH‐AX‐1134739 ‐ SWITCH‐AX‐1134742        4/11/2016 8:47   Switch Communications_NVE Main St. Mandatory Relocation_Las Vegas NV ‐ Customer Proposal & WAttorney Client
SWITCH‐AX‐1134743 ‐ SWITCH‐AX‐1134748        4/11/2016 9:34   no Title                                                                                    Attorney Client
SWITCH‐AX‐1134749 ‐ SWITCH‐AX‐1134749        4/11/2016 9:34   image004.png                                                                                Attorney Client
SWITCH‐AX‐1134750 ‐ SWITCH‐AX‐1134750        4/11/2016 9:34   image001.png                                                                                Attorney Client
SWITCH‐AX‐1134751 ‐ SWITCH‐AX‐1134754        4/11/2016 9:34   Switch Communications_NVE Main St. Mandatory Relocation_Las Vegas NV ‐ Customer Proposal & WAttorney Client
SWITCH‐AX‐1134755 ‐ SWITCH‐AX‐1134755        4/11/2016 9:34   image005.png                                                                                Attorney Client
SWITCH‐AX‐1134756 ‐ SWITCH‐AX‐1134756        4/11/2016 9:34   image003.png                                                                                Attorney Client
SWITCH‐AX‐1134757 ‐ SWITCH‐AX‐1134757       4/11/2016 11:45   no Title                                                                                    Attorney Client
SWITCH‐AX‐1134758 ‐ SWITCH‐AX‐1134760       4/11/2016 11:45   SNDA / Standard CRE construction form (00117487.DOC:1)                                      Attorney Client
SWITCH‐AX‐1134761 ‐ SWITCH‐AX‐1134763       4/11/2016 11:45   SNDA / Standard CRE construction form (00117487.DOC:1)                                      Attorney Client
SWITCH‐AX‐1134764 ‐ SWITCH‐AX‐1134767       4/11/2016 11:45   LOI Mr. Adams Switch 3.29.2016 V4. Switch.doc                                               Attorney Client




                                                                          EXHIBIT 10, PAGE 2155
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 403 of 829


Bates                                   Document Date         Document Title                                                                   Privilege
SWITCH‐AX‐1134768 ‐ SWITCH‐AX‐1134771       4/11/2016 11:45   Redline LOI Mr. Adams Switch 3.29.2016 V3 to V4 Switch.doc                       Attorney Client
SWITCH‐AX‐1134772 ‐ SWITCH‐AX‐1134774       4/11/2016 11:47   no Title                                                                         Attorney Client
SWITCH‐AX‐1134775 ‐ SWITCH‐AX‐1134778       4/11/2016 11:47   LOI Mr. Adams Switch 3.29.2016 V4. Switch.doc                                    Attorney Client
SWITCH‐AX‐1134779 ‐ SWITCH‐AX‐1134781       4/11/2016 11:47   SNDA / Standard CRE construction form (00117487.DOC:1)                           Attorney Client
SWITCH‐AX‐1134782 ‐ SWITCH‐AX‐1134785       4/11/2016 11:47   Redline LOI Mr. Adams Switch 3.29.2016 V3 to V4 Switch.doc                       Attorney Client
SWITCH‐AX‐1134786 ‐ SWITCH‐AX‐1134788       4/11/2016 11:47   SNDA / Standard CRE construction form (00117487.DOC:1)                           Attorney Client
SWITCH‐AX‐1134789 ‐ SWITCH‐AX‐1134791       4/11/2016 12:10   no Title                                                                         Attorney Client
SWITCH‐AX‐1134792 ‐ SWITCH‐AX‐1134792       4/11/2016 12:10   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1134793 ‐ SWITCH‐AX‐1134793       4/11/2016 12:10   image002.jpg                                                                     Attorney Client
SWITCH‐AX‐1134794 ‐ SWITCH‐AX‐1134801       4/11/2016 12:10   Switch SEIT PLA V3 08‐08‐14 Switch.doc                                           Attorney Client
SWITCH‐AX‐1134802 ‐ SWITCH‐AX‐1134803       4/11/2016 12:10   APC Patents.msg                                                                  Attorney Client
SWITCH‐AX‐1134804 ‐ SWITCH‐AX‐1134811       4/11/2016 12:10   Redline Draft Switch SEIT PLA V2 to V3 08‐08‐14 Switch.doc                       Attorney Client
SWITCH‐AX‐1134812 ‐ SWITCH‐AX‐1134814       4/11/2016 12:12   no Title                                                                         Attorney Client
SWITCH‐AX‐1134815 ‐ SWITCH‐AX‐1134815       4/11/2016 12:12   image002.jpg                                                                     Attorney Client
SWITCH‐AX‐1134816 ‐ SWITCH‐AX‐1134816       4/11/2016 12:12   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1134817 ‐ SWITCH‐AX‐1134824       4/11/2016 12:12   Switch SEIT PLA V3 08‐08‐14 Switch.doc                                           Attorney Client
SWITCH‐AX‐1134825 ‐ SWITCH‐AX‐1134826       4/11/2016 12:12   APC Patents.msg                                                                  Attorney Client
SWITCH‐AX‐1134827 ‐ SWITCH‐AX‐1134834       4/11/2016 12:12   Redline Draft Switch SEIT PLA V2 to V3 08‐08‐14 Switch.doc                       Attorney Client
SWITCH‐AX‐1134835 ‐ SWITCH‐AX‐1134836       4/11/2016 13:26   no Title                                                                         Attorney Client
SWITCH‐AX‐1134837 ‐ SWITCH‐AX‐1134837       4/11/2016 13:26   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1134838 ‐ SWITCH‐AX‐1134839       4/11/2016 14:53   no Title                                                                         Attorney Client
SWITCH‐AX‐1134840 ‐ SWITCH‐AX‐1134852       4/11/2016 14:53   H197‐07‐001‐M.pdf                                                                Attorney Client
SWITCH‐AX‐1134853 ‐ SWITCH‐AX‐1134853       4/11/2016 14:53   C197‐07‐033‐A.pdf                                                                Attorney Client
SWITCH‐AX‐1134854 ‐ SWITCH‐AX‐1134854       4/11/2016 14:53   image003.jpg                                                                     Attorney Client
SWITCH‐AX‐1134855 ‐ SWITCH‐AX‐1134855       4/11/2016 14:53   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1134856 ‐ SWITCH‐AX‐1134859       4/11/2016 15:19   no Title                                                                         Attorney Client
SWITCH‐AX‐1134860 ‐ SWITCH‐AX‐1134860       4/11/2016 15:19   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1134861 ‐ SWITCH‐AX‐1134861       4/11/2016 15:19   image002.jpg                                                                     Attorney Client
SWITCH‐AX‐1134862 ‐ SWITCH‐AX‐1134864       4/11/2016 15:19   Switch SO 634928 10G Wave Low Latency v2.pdf                                     Attorney Client
SWITCH‐AX‐1134865 ‐ SWITCH‐AX‐1134865       4/11/2016 15:19   image003.jpg                                                                     Attorney Client
SWITCH‐AX‐1134866 ‐ SWITCH‐AX‐1134869       4/11/2016 15:19   no Title                                                                         Attorney Client
SWITCH‐AX‐1134870 ‐ SWITCH‐AX‐1134870       4/11/2016 15:19   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1134871 ‐ SWITCH‐AX‐1134873       4/11/2016 15:19   Switch SO 634928 10G Wave Low Latency v2.pdf                                     Attorney Client
SWITCH‐AX‐1134874 ‐ SWITCH‐AX‐1134874       4/11/2016 15:19   image002.jpg                                                                     Attorney Client
SWITCH‐AX‐1134875 ‐ SWITCH‐AX‐1134875       4/11/2016 15:19   image003.jpg                                                                     Attorney Client
SWITCH‐AX‐1134876 ‐ SWITCH‐AX‐1134876       4/11/2016 16:06   no Title                                                                         Attorney Client
SWITCH‐AX‐1134877 ‐ SWITCH‐AX‐1134877       4/11/2016 16:06   image003.jpg                                                                     Attorney Client
SWITCH‐AX‐1134878 ‐ SWITCH‐AX‐1134883       4/11/2016 16:06   Tracky, Inc. Secured Convertible Promissory Note ‐ Executed 080212.pdf           Attorney Client
SWITCH‐AX‐1134884 ‐ SWITCH‐AX‐1134888       4/11/2016 16:06   Tracky, Inc. Intellectual Property Security Agreement ‐ Executed 080212.pdf      Attorney Client
SWITCH‐AX‐1134889 ‐ SWITCH‐AX‐1134896       4/11/2016 16:06   Tracky, Inc. Voting Agreement ‐ Executed 080212.pdf                              Attorney Client
SWITCH‐AX‐1134897 ‐ SWITCH‐AX‐1134901       4/11/2016 16:06   Tracky, Inc. Intellectual Property Security Agreement ‐ Executed 080212 #2.pdf   Attorney Client
SWITCH‐AX‐1134902 ‐ SWITCH‐AX‐1134903       4/11/2016 16:06   TrackyInc. Closing Docs ‐ Authorizations to Sign ‐.pdf                           Attorney Client
SWITCH‐AX‐1134904 ‐ SWITCH‐AX‐1134917       4/11/2016 16:06   Tracky, Inc. Note and Warrant Purchase Agreement ‐Executed 080212.pdf            Attorney Client
SWITCH‐AX‐1134918 ‐ SWITCH‐AX‐1134933       4/11/2016 16:06   Tracky, Inc. Security Agreement ‐ Executed 080212.pdf                            Attorney Client
SWITCH‐AX‐1134934 ‐ SWITCH‐AX‐1134934       4/11/2016 16:48   no Title                                                                         Attorney Client
SWITCH‐AX‐1134935 ‐ SWITCH‐AX‐1134977       4/11/2016 16:48   TITLE                                                                            Attorney Client




                                                                           EXHIBIT 10, PAGE 2156
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 404 of 829


Bates                                   Document Date         Document Title                                                                              Privilege
SWITCH‐AX‐1134978 ‐ SWITCH‐AX‐1134991       4/11/2016 17:27   no Title                                                                                    Attorney Client
SWITCH‐AX‐1134992 ‐ SWITCH‐AX‐1134992       4/11/2016 17:27   image002.jpg                                                                                Attorney Client
SWITCH‐AX‐1134993 ‐ SWITCH‐AX‐1134993       4/11/2016 17:27   image003.jpg                                                                                Attorney Client
SWITCH‐AX‐1134994 ‐ SWITCH‐AX‐1134994       4/11/2016 17:27   image005.png                                                                                Attorney Client
SWITCH‐AX‐1134995 ‐ SWITCH‐AX‐1134995       4/11/2016 17:27   image001.jpg                                                                                Attorney Client
SWITCH‐AX‐1134996 ‐ SWITCH‐AX‐1134999       4/11/2016 17:35   5666bd68‐f432‐4e10‐84f3‐3ae78434170b.msg                                                    Attorney Client
SWITCH‐AX‐1135000 ‐ SWITCH‐AX‐1135000       4/11/2016 17:35   Collection Report 160411.xls                                                                Attorney Client
SWITCH‐AX‐1135001 ‐ SWITCH‐AX‐1135004       4/11/2016 17:36   no Title                                                                                    Attorney Client
SWITCH‐AX‐1135005 ‐ SWITCH‐AX‐1135005       4/11/2016 17:36   Switch TSCIF Cabinet Flyer                                                                  Attorney Client
SWITCH‐AX‐1135006 ‐ SWITCH‐AX‐1135008       4/11/2016 17:36   Cross Connect Request Form 2016.pdf                                                         Attorney Client
SWITCH‐AX‐1135009 ‐ SWITCH‐AX‐1135009       4/11/2016 17:36   Microsoft Word ‐ 16‐3 SU_Remote Hands Services.doc                                          Attorney Client
SWITCH‐AX‐1135010 ‐ SWITCH‐AX‐1135010       4/11/2016 17:36   SO ‐ Ventura Foods ‐ 6 cabinets.pdf                                                         Attorney Client
SWITCH‐AX‐1135011 ‐ SWITCH‐AX‐1135018       4/11/2016 17:36   Colocation Facilities Agreement.pdf                                                         Attorney Client
SWITCH‐AX‐1135019 ‐ SWITCH‐AX‐1135022       4/11/2016 17:36   Microsoft Word ‐ Itemized list of what the installation charges cover                       Attorney Client
SWITCH‐AX‐1135023 ‐ SWITCH‐AX‐1135023       4/11/2016 17:36   image003.png                                                                                Attorney Client
SWITCH‐AX‐1135024 ‐ SWITCH‐AX‐1135024       4/11/2016 17:57   Collection Report 160411.xls                                                                Attorney Client
SWITCH‐AX‐1135025 ‐ SWITCH‐AX‐1135026       4/11/2016 19:22   no Title                                                                                    Attorney Client
SWITCH‐AX‐1135027 ‐ SWITCH‐AX‐1135027       4/11/2016 19:22   ATT00001.htm                                                                                Attorney Client
SWITCH‐AX‐1135028 ‐ SWITCH‐AX‐1135028       4/11/2016 19:22   Planet3‐ Series A‐1 Extension Pro Forma Capitalization (Note Conversion at 49.99%)‐3.xlsx   Attorney Client
SWITCH‐AX‐1135029 ‐ SWITCH‐AX‐1135029       4/11/2016 19:22   ATT00003.htm                                                                                Attorney Client
SWITCH‐AX‐1135030 ‐ SWITCH‐AX‐1135030       4/11/2016 19:22   ATT00002.htm                                                                                Attorney Client
SWITCH‐AX‐1135031 ‐ SWITCH‐AX‐1135040       4/11/2016 19:22   Planet3 ‐ Form‐of Promissory Note (Switch, $5M Investment)_(palib2_7992527_1)‐2.DOCX        Attorney Client
SWITCH‐AX‐1135041 ‐ SWITCH‐AX‐1135051       4/11/2016 19:22   Planet3 ‐ Note Purchase Agreement (Switch, $5M Investment)_(palib2_7992249_1)‐2.DOCX        Attorney Client
SWITCH‐AX‐1135052 ‐ SWITCH‐AX‐1135053       4/11/2016 19:22   no Title                                                                                    Attorney Client
SWITCH‐AX‐1135054 ‐ SWITCH‐AX‐1135054       4/11/2016 19:22   Planet3‐ Series A‐1 Extension Pro Forma Capitalization (Note Conversion at 49.99%)‐3.xlsx   Attorney Client
SWITCH‐AX‐1135055 ‐ SWITCH‐AX‐1135055       4/11/2016 19:22   ATT00001.htm                                                                                Attorney Client
SWITCH‐AX‐1135056 ‐ SWITCH‐AX‐1135056       4/11/2016 19:22   ATT00002.htm                                                                                Attorney Client
SWITCH‐AX‐1135057 ‐ SWITCH‐AX‐1135057       4/11/2016 19:22   ATT00003.htm                                                                                Attorney Client
SWITCH‐AX‐1135058 ‐ SWITCH‐AX‐1135068       4/11/2016 19:22   Planet3 ‐ Note Purchase Agreement (Switch, $5M Investment)_(palib2_7992249_1)‐2.DOCX        Attorney Client
SWITCH‐AX‐1135069 ‐ SWITCH‐AX‐1135078       4/11/2016 19:22   Planet3 ‐ Form‐of Promissory Note (Switch, $5M Investment)_(palib2_7992527_1)‐2.DOCX        Attorney Client
SWITCH‐AX‐1135079 ‐ SWITCH‐AX‐1135080       4/11/2016 19:22   no Title                                                                                    Attorney Client
SWITCH‐AX‐1135081 ‐ SWITCH‐AX‐1135081       4/11/2016 19:22   ATT00001.htm                                                                                Attorney Client
SWITCH‐AX‐1135082 ‐ SWITCH‐AX‐1135082       4/11/2016 19:22   Planet3‐ Series A‐1 Extension Pro Forma Capitalization (Note Conversion at 49.99%)‐3.xlsx   Attorney Client
SWITCH‐AX‐1135083 ‐ SWITCH‐AX‐1135083       4/11/2016 19:22   ATT00003.htm                                                                                Attorney Client
SWITCH‐AX‐1135084 ‐ SWITCH‐AX‐1135093       4/11/2016 19:22   Planet3 ‐ Form‐of Promissory Note (Switch, $5M Investment)_(palib2_7992527_1)‐2.DOCX        Attorney Client
SWITCH‐AX‐1135094 ‐ SWITCH‐AX‐1135094       4/11/2016 19:22   ATT00002.htm                                                                                Attorney Client
SWITCH‐AX‐1135095 ‐ SWITCH‐AX‐1135105       4/11/2016 19:22   Planet3 ‐ Note Purchase Agreement (Switch, $5M Investment)_(palib2_7992249_1)‐2.DOCX        Attorney Client
SWITCH‐AX‐1135106 ‐ SWITCH‐AX‐1135107       4/11/2016 19:22   no Title                                                                                    Attorney Client
SWITCH‐AX‐1135108 ‐ SWITCH‐AX‐1135108       4/11/2016 19:22   Planet3‐ Series A‐1 Extension Pro Forma Capitalization (Note Conversion at 49.99%)‐3.xlsx   Attorney Client
SWITCH‐AX‐1135109 ‐ SWITCH‐AX‐1135118       4/11/2016 19:22   Planet3 ‐ Form‐of Promissory Note (Switch, $5M Investment)_(palib2_7992527_1)‐2.DOCX        Attorney Client
SWITCH‐AX‐1135119 ‐ SWITCH‐AX‐1135129       4/11/2016 19:22   Planet3 ‐ Note Purchase Agreement (Switch, $5M Investment)_(palib2_7992249_1)‐2.DOCX        Attorney Client
SWITCH‐AX‐1135130 ‐ SWITCH‐AX‐1135130       4/11/2016 19:22   ATT00003.htm                                                                                Attorney Client
SWITCH‐AX‐1135131 ‐ SWITCH‐AX‐1135131       4/11/2016 19:22   ATT00002.htm                                                                                Attorney Client
SWITCH‐AX‐1135132 ‐ SWITCH‐AX‐1135132       4/11/2016 19:22   ATT00001.htm                                                                                Attorney Client
SWITCH‐AX‐1135133 ‐ SWITCH‐AX‐1135134       4/11/2016 19:22   no Title                                                                                    Attorney Client
SWITCH‐AX‐1135135 ‐ SWITCH‐AX‐1135135       4/11/2016 19:22   ATT00001.htm                                                                                Attorney Client




                                                                           EXHIBIT 10, PAGE 2157
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 405 of 829


Bates                                   Document Date         Document Title                                                                              Privilege
SWITCH‐AX‐1135136 ‐ SWITCH‐AX‐1135136       4/11/2016 19:22   ATT00003.htm                                                                                Attorney Client
SWITCH‐AX‐1135137 ‐ SWITCH‐AX‐1135146       4/11/2016 19:22   Planet3 ‐ Form‐of Promissory Note (Switch, $5M Investment)_(palib2_7992527_1)‐2.DOCX        Attorney Client
SWITCH‐AX‐1135147 ‐ SWITCH‐AX‐1135147       4/11/2016 19:22   ATT00002.htm                                                                                Attorney Client
SWITCH‐AX‐1135148 ‐ SWITCH‐AX‐1135158       4/11/2016 19:22   Planet3 ‐ Note Purchase Agreement (Switch, $5M Investment)_(palib2_7992249_1)‐2.DOCX        Attorney Client
SWITCH‐AX‐1135159 ‐ SWITCH‐AX‐1135159       4/11/2016 19:22   Planet3‐ Series A‐1 Extension Pro Forma Capitalization (Note Conversion at 49.99%)‐3.xlsx   Attorney Client
SWITCH‐AX‐1135160 ‐ SWITCH‐AX‐1135161       4/11/2016 19:22   no Title                                                                                    Attorney Client
SWITCH‐AX‐1135162 ‐ SWITCH‐AX‐1135172       4/11/2016 19:22   Planet3 ‐ Note Purchase Agreement (Switch, $5M Investment)_(palib2_7992249_1)‐2.DOCX        Attorney Client
SWITCH‐AX‐1135173 ‐ SWITCH‐AX‐1135182       4/11/2016 19:22   Planet3 ‐ Form‐of Promissory Note (Switch, $5M Investment)_(palib2_7992527_1)‐2.DOCX        Attorney Client
SWITCH‐AX‐1135183 ‐ SWITCH‐AX‐1135183       4/11/2016 19:22   ATT00003.htm                                                                                Attorney Client
SWITCH‐AX‐1135184 ‐ SWITCH‐AX‐1135184       4/11/2016 19:22   Planet3‐ Series A‐1 Extension Pro Forma Capitalization (Note Conversion at 49.99%)‐3.xlsx   Attorney Client
SWITCH‐AX‐1135185 ‐ SWITCH‐AX‐1135185       4/11/2016 19:22   ATT00002.htm                                                                                Attorney Client
SWITCH‐AX‐1135186 ‐ SWITCH‐AX‐1135186       4/11/2016 19:22   ATT00001.htm                                                                                Attorney Client
SWITCH‐AX‐1135187 ‐ SWITCH‐AX‐1135189       4/11/2016 19:36   no Title                                                                                    Attorney Client
SWITCH‐AX‐1135190 ‐ SWITCH‐AX‐1135190       4/11/2016 19:36   Patent Lit Spreadsheet.xlsx                                                                 Attorney Client
SWITCH‐AX‐1135191 ‐ SWITCH‐AX‐1135191       4/11/2016 19:36   SWITCH                                                                                      Attorney Client
SWITCH‐AX‐1135192 ‐ SWITCH‐AX‐1135206       4/11/2016 22:15   no Title                                                                                    Attorney Client;Work Product
SWITCH‐AX‐1135207 ‐ SWITCH‐AX‐1135303       4/11/2016 22:15   SUPERNAP‐Patents‐Book‐01‐30‐14 ‐ Colored (no images).pdf                                    Attorney Client;Work Product
SWITCH‐AX‐1135304 ‐ SWITCH‐AX‐1135304       4/11/2016 22:15   Patent Lit Spreadsheet.xlsx                                                                 Attorney Client;Work Product
SWITCH‐AX‐1135305 ‐ SWITCH‐AX‐1135305       4/11/2016 22:15   SWITCH                                                                                      Attorney Client;Work Product
SWITCH‐AX‐1135306 ‐ SWITCH‐AX‐1135306        4/12/2016 5:23   no Title                                                                                    Attorney Client
SWITCH‐AX‐1135307 ‐ SWITCH‐AX‐1135342        4/12/2016 5:23   Datacenter Download                                                                         Attorney Client
SWITCH‐AX‐1135343 ‐ SWITCH‐AX‐1135371        4/12/2016 5:23   1Q16 Cloud Product & Pricing Update                                                         Attorney Client
SWITCH‐AX‐1135372 ‐ SWITCH‐AX‐1135372        4/12/2016 6:19   no Title                                                                                    Attorney Client
SWITCH‐AX‐1135373 ‐ SWITCH‐AX‐1135384        4/12/2016 6:19   Redline MSA Switch CNB V9 to V10 03‐29‐16 Switch (00198516‐2).DOC                           Attorney Client
SWITCH‐AX‐1135385 ‐ SWITCH‐AX‐1135386        4/12/2016 9:43   no Title                                                                                    Attorney Client
SWITCH‐AX‐1135387 ‐ SWITCH‐AX‐1135393        4/12/2016 9:43   CCCom Switch Conduit Use Agreement V13 04‐06‐16 Switch.docx                                 Attorney Client
SWITCH‐AX‐1135394 ‐ SWITCH‐AX‐1135394        4/12/2016 9:43   image003.png                                                                                Attorney Client
SWITCH‐AX‐1135395 ‐ SWITCH‐AX‐1135395       4/12/2016 10:06   no Title                                                                                    Attorney Client
SWITCH‐AX‐1135396 ‐ SWITCH‐AX‐1135396       4/12/2016 10:06   Patent Lit Spreadsheet.xlsx                                                                 Attorney Client
SWITCH‐AX‐1135397 ‐ SWITCH‐AX‐1135397       4/12/2016 10:06   SWITCH                                                                                      Attorney Client
SWITCH‐AX‐1135398 ‐ SWITCH‐AX‐1135398       4/12/2016 10:06   Switch Patent Summary Chart 4‐12‐16.xlsx                                                    Attorney Client
SWITCH‐AX‐1135399 ‐ SWITCH‐AX‐1135401       4/12/2016 10:16   no Title                                                                                    Attorney Client
SWITCH‐AX‐1135402 ‐ SWITCH‐AX‐1135410       4/12/2016 10:16   Gallo ‐ Switch ‐ Colocation Facilities Agreement (00285102).DOCX                            Attorney Client
SWITCH‐AX‐1135411 ‐ SWITCH‐AX‐1135419       4/12/2016 10:16   Gallo ‐ Switch ‐ Colocation Facilities Agreement (00285102).DOCX                            Attorney Client
SWITCH‐AX‐1135420 ‐ SWITCH‐AX‐1135420       4/12/2016 10:27   no Title                                                                                    Attorney Client
SWITCH‐AX‐1135421 ‐ SWITCH‐AX‐1135421       4/12/2016 10:27   image001.jpg                                                                                Attorney Client
SWITCH‐AX‐1135422 ‐ SWITCH‐AX‐1135425       4/12/2016 10:27   Letter of Intent Switch LDP 04‐11‐2016 V1A CL.docx                                          Attorney Client
SWITCH‐AX‐1135426 ‐ SWITCH‐AX‐1135426       4/12/2016 10:55   OPEX GL Data Dump ‐ Mar 2016_Preliminary 4.12.2016_0913.xlsx                                Attorney Client
SWITCH‐AX‐1135427 ‐ SWITCH‐AX‐1135430       4/12/2016 11:31   2ae0d6b8‐ae15‐4e98‐bab4‐eb2256def3d5.msg                                                    Attorney Client
SWITCH‐AX‐1135431 ‐ SWITCH‐AX‐1135431       4/12/2016 11:31   image004.jpg                                                                                Attorney Client
SWITCH‐AX‐1135432 ‐ SWITCH‐AX‐1135432       4/12/2016 11:31   FW_ CenturyLink Order Confirmation for order number 441514.msg                              Attorney Client
SWITCH‐AX‐1135433 ‐ SWITCH‐AX‐1135433       4/12/2016 11:31   P141225.xls                                                                                 Attorney Client
SWITCH‐AX‐1135434 ‐ SWITCH‐AX‐1135434       4/12/2016 11:31   image002.jpg                                                                                Attorney Client
SWITCH‐AX‐1135435 ‐ SWITCH‐AX‐1135435       4/12/2016 11:31   Order.xlsx                                                                                  Attorney Client
SWITCH‐AX‐1135436 ‐ SWITCH‐AX‐1135436       4/12/2016 11:31   FW_ CenturyLink Order Confirmation for order number 441508.msg                              Attorney Client
SWITCH‐AX‐1135437 ‐ SWITCH‐AX‐1135437       4/12/2016 11:31   P141225.xls                                                                                 Attorney Client




                                                                           EXHIBIT 10, PAGE 2158
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 406 of 829


Bates                                   Document Date         Document Title                                                                     Privilege
SWITCH‐AX‐1135438 ‐ SWITCH‐AX‐1135441       4/12/2016 11:31   RE_ Southwest Gas Order.msg                                                        Attorney Client
SWITCH‐AX‐1135442 ‐ SWITCH‐AX‐1135442       4/12/2016 11:31   FW_ CenturyLink Order Confirmation for order number 441512.msg                     Attorney Client
SWITCH‐AX‐1135443 ‐ SWITCH‐AX‐1135447       4/12/2016 11:31   Online Ordering                                                                    Attorney Client
SWITCH‐AX‐1135448 ‐ SWITCH‐AX‐1135448       4/12/2016 11:31   image005.png                                                                       Attorney Client
SWITCH‐AX‐1135449 ‐ SWITCH‐AX‐1135449       4/12/2016 11:31   P141225.xls                                                                        Attorney Client
SWITCH‐AX‐1135450 ‐ SWITCH‐AX‐1135451       4/12/2016 11:31   img‐224155651‐0001.pdf                                                             Attorney Client
SWITCH‐AX‐1135452 ‐ SWITCH‐AX‐1135452       4/12/2016 11:31   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1135453 ‐ SWITCH‐AX‐1135453       4/12/2016 11:31   Southwest Gas ‐ Exhibit A (CTL) 2‐11‐16.pdf                                        Attorney Client
SWITCH‐AX‐1135454 ‐ SWITCH‐AX‐1135464       4/12/2016 11:31   Amendment                                                                          Attorney Client
SWITCH‐AX‐1135465 ‐ SWITCH‐AX‐1135465       4/12/2016 11:31   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1135466 ‐ SWITCH‐AX‐1135467       4/12/2016 11:31   Online Ordering                                                                    Attorney Client
SWITCH‐AX‐1135468 ‐ SWITCH‐AX‐1135472       4/12/2016 11:31   Online Ordering                                                                    Attorney Client
SWITCH‐AX‐1135473 ‐ SWITCH‐AX‐1135473       4/12/2016 11:31   image004.png                                                                       Attorney Client
SWITCH‐AX‐1135474 ‐ SWITCH‐AX‐1135484       4/12/2016 11:31   Amendment                                                                          Attorney Client
SWITCH‐AX‐1135485 ‐ SWITCH‐AX‐1135495       4/12/2016 11:31   Amendment                                                                          Attorney Client
SWITCH‐AX‐1135496 ‐ SWITCH‐AX‐1135498       4/12/2016 13:52   no Title                                                                           Attorney Client
SWITCH‐AX‐1135499 ‐ SWITCH‐AX‐1135508       4/12/2016 15:17   c5b153b4‐3f73‐4182‐b5ee‐9d04fcba48d5.msg                                           Attorney Client
SWITCH‐AX‐1135509 ‐ SWITCH‐AX‐1135509       4/12/2016 15:17   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1135510 ‐ SWITCH‐AX‐1135511       4/12/2016 15:17   M692‐07‐003‐I.pdf                                                                  Attorney Client
SWITCH‐AX‐1135512 ‐ SWITCH‐AX‐1135512       4/12/2016 15:17   M692‐07‐005‐Q.pdf                                                                  Attorney Client
SWITCH‐AX‐1135513 ‐ SWITCH‐AX‐1135513       4/12/2016 15:17   M692‐07‐002‐C.pdf                                                                  Attorney Client
SWITCH‐AX‐1135514 ‐ SWITCH‐AX‐1135515       4/12/2016 15:17   M692‐07‐004‐I.pdf                                                                  Attorney Client
SWITCH‐AX‐1135516 ‐ SWITCH‐AX‐1135516       4/12/2016 15:17   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1135517 ‐ SWITCH‐AX‐1135524       4/12/2016 15:17   M692‐07‐001‐M.pdf                                                                  Attorney Client
SWITCH‐AX‐1135525 ‐ SWITCH‐AX‐1135525       4/12/2016 15:29   Collection Report 160412.xls                                                       Attorney Client
SWITCH‐AX‐1135526 ‐ SWITCH‐AX‐1135529       4/12/2016 15:30   no Title                                                                           Attorney Client
SWITCH‐AX‐1135530 ‐ SWITCH‐AX‐1135530       4/12/2016 15:30   Collection Report 160412.xls                                                       Attorney Client
SWITCH‐AX‐1135531 ‐ SWITCH‐AX‐1135534       4/12/2016 15:30   f4ade28d‐5525‐4317‐974a‐7e7dd1df22c6.msg                                           Attorney Client
SWITCH‐AX‐1135535 ‐ SWITCH‐AX‐1135535       4/12/2016 15:30   Collection Report 160412.xls                                                       Attorney Client
SWITCH‐AX‐1135536 ‐ SWITCH‐AX‐1135539       4/12/2016 15:34   e35f7801‐97e0‐4d76‐ab8a‐a5b717076912.msg                                           Attorney Client
SWITCH‐AX‐1135540 ‐ SWITCH‐AX‐1135540       4/12/2016 15:34   Collection Report 160412.xls                                                       Attorney Client
SWITCH‐AX‐1135541 ‐ SWITCH‐AX‐1135541       4/12/2016 16:25   Mar 2016 Budget vs Actual_Preliminary Adjusted_v2.xlsx                             Attorney Client
SWITCH‐AX‐1135542 ‐ SWITCH‐AX‐1135543       4/12/2016 16:38   no Title                                                                           Attorney Client
SWITCH‐AX‐1135544 ‐ SWITCH‐AX‐1135564       4/12/2016 16:38   doc.kml                                                                            Attorney Client
SWITCH‐AX‐1135565 ‐ SWITCH‐AX‐1135565       4/12/2016 16:38   TRI‐Center Lateral Build.kmz                                                       Attorney Client
SWITCH‐AX‐1135566 ‐ SWITCH‐AX‐1135572       4/12/2016 16:38   REDLINE CCCom Switch Conduit Use Agreement V13 to Executable 04‐12‐16 Switch.pdf   Attorney Client
SWITCH‐AX‐1135573 ‐ SWITCH‐AX‐1135579       4/12/2016 16:38   CCCom Switch Conduit Use Agreement Executable 04‐12‐16 Switch.docx                 Attorney Client
SWITCH‐AX‐1135580 ‐ SWITCH‐AX‐1135902       4/12/2016 16:38   doc.kml                                                                            Attorney Client
SWITCH‐AX‐1135903 ‐ SWITCH‐AX‐1135903       4/12/2016 16:38   Switch to CCC.KMZ                                                                  Attorney Client
SWITCH‐AX‐1135904 ‐ SWITCH‐AX‐1135905       4/12/2016 16:40   no Title                                                                           Attorney Client
SWITCH‐AX‐1135906 ‐ SWITCH‐AX‐1135926       4/12/2016 16:40   doc.kml                                                                            Attorney Client
SWITCH‐AX‐1135927 ‐ SWITCH‐AX‐1135933       4/12/2016 16:40   REDLINE CCCom Switch Conduit Use Agreement V13 to Executable 04‐12‐16 Switch.pdf   Attorney Client
SWITCH‐AX‐1135934 ‐ SWITCH‐AX‐1135934       4/12/2016 16:40   TRI‐Center Lateral Build.kmz                                                       Attorney Client
SWITCH‐AX‐1135935 ‐ SWITCH‐AX‐1136257       4/12/2016 16:40   doc.kml                                                                            Attorney Client
SWITCH‐AX‐1136258 ‐ SWITCH‐AX‐1136258       4/12/2016 16:40   Switch to CCC.KMZ                                                                  Attorney Client
SWITCH‐AX‐1136259 ‐ SWITCH‐AX‐1136265       4/12/2016 16:40   CCCom Switch Conduit Use Agreement Executable 04‐12‐16 Switch.docx                 Attorney Client




                                                                          EXHIBIT 10, PAGE 2159
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 407 of 829


Bates                                   Document Date         Document Title                                             Privilege
SWITCH‐AX‐1136266 ‐ SWITCH‐AX‐1136266       4/12/2016 17:26   Mar 2016 Budget vs Actual_Preliminary Adjusted.xlsx        Attorney Client
SWITCH‐AX‐1136267 ‐ SWITCH‐AX‐1136269        4/13/2016 6:49   no Title                                                   Attorney Client
SWITCH‐AX‐1136270 ‐ SWITCH‐AX‐1136288        4/13/2016 6:49   no Title                                                   Attorney Client
SWITCH‐AX‐1136289 ‐ SWITCH‐AX‐1136344        4/13/2016 6:49   DRAFT SWITCH ‐ Data Center Contract (V01 4.12.2016).docx   Attorney Client
SWITCH‐AX‐1136345 ‐ SWITCH‐AX‐1136345        4/13/2016 9:13   no Title                                                   Attorney Client
SWITCH‐AX‐1136346 ‐ SWITCH‐AX‐1136346        4/13/2016 9:13   Customer List ‐ Revised Master.xlsx                        Attorney Client
SWITCH‐AX‐1136347 ‐ SWITCH‐AX‐1136347        4/13/2016 9:13   image001.jpg                                               Attorney Client
SWITCH‐AX‐1136348 ‐ SWITCH‐AX‐1136350        4/13/2016 9:37   no Title                                                   Attorney Client
SWITCH‐AX‐1136351 ‐ SWITCH‐AX‐1136353       4/13/2016 11:19   no Title                                                   Attorney Client
SWITCH‐AX‐1136354 ‐ SWITCH‐AX‐1136358       4/13/2016 11:19   Master Services                                            Attorney Client
SWITCH‐AX‐1136359 ‐ SWITCH‐AX‐1136380       4/13/2016 11:19   Switch_MSA_Draft_04 1 16 WIN redlines.doc                  Attorney Client
SWITCH‐AX‐1136381 ‐ SWITCH‐AX‐1136383       4/13/2016 11:20   no Title                                                   Attorney Client
SWITCH‐AX‐1136384 ‐ SWITCH‐AX‐1136388       4/13/2016 11:20   Master Services                                            Attorney Client
SWITCH‐AX‐1136389 ‐ SWITCH‐AX‐1136410       4/13/2016 11:20   Switch_MSA_Draft_04 1 16 WIN redlines.doc                  Attorney Client
SWITCH‐AX‐1136411 ‐ SWITCH‐AX‐1136414       4/13/2016 11:47   no Title                                                   Attorney Client
SWITCH‐AX‐1136415 ‐ SWITCH‐AX‐1136418       4/13/2016 11:52   no Title                                                   Attorney Client
SWITCH‐AX‐1136419 ‐ SWITCH‐AX‐1136458       4/13/2016 11:52   REDLINE DTMB Switch TCs V12 to V13 Switch.docx             Attorney Client
SWITCH‐AX‐1136459 ‐ SWITCH‐AX‐1136459       4/13/2016 11:52   image003.png                                               Attorney Client
SWITCH‐AX‐1136460 ‐ SWITCH‐AX‐1136499       4/13/2016 11:52   DTMB Switch MSA V13 04‐12‐16.docx                          Attorney Client
SWITCH‐AX‐1136500 ‐ SWITCH‐AX‐1136503       4/13/2016 12:00   no Title                                                   Attorney Client
SWITCH‐AX‐1136504 ‐ SWITCH‐AX‐1136504       4/13/2016 12:00   image003.png                                               Attorney Client
SWITCH‐AX‐1136505 ‐ SWITCH‐AX‐1136544       4/13/2016 12:00   DTMB Switch MSA V13 04‐12‐16.docx                          Attorney Client
SWITCH‐AX‐1136545 ‐ SWITCH‐AX‐1136584       4/13/2016 12:00   REDLINE DTMB Switch TCs V12 to V13 Switch.docx             Attorney Client
SWITCH‐AX‐1136585 ‐ SWITCH‐AX‐1136588       4/13/2016 12:27   no Title                                                   Attorney Client
SWITCH‐AX‐1136589 ‐ SWITCH‐AX‐1136613       4/13/2016 12:27   WINDSTREAM PROPOSED DRAFT                                  Attorney Client
SWITCH‐AX‐1136614 ‐ SWITCH‐AX‐1136614       4/13/2016 12:37   no Title                                                   Attorney Client
SWITCH‐AX‐1136615 ‐ SWITCH‐AX‐1136627       4/13/2016 12:37   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                 Attorney Client
SWITCH‐AX‐1136628 ‐ SWITCH‐AX‐1136628       4/13/2016 12:37   no Title                                                   Attorney Client
SWITCH‐AX‐1136629 ‐ SWITCH‐AX‐1136641       4/13/2016 12:37   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                 Attorney Client
SWITCH‐AX‐1136642 ‐ SWITCH‐AX‐1136642       4/13/2016 12:37   no Title                                                   Attorney Client
SWITCH‐AX‐1136643 ‐ SWITCH‐AX‐1136655       4/13/2016 12:37   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                 Attorney Client
SWITCH‐AX‐1136656 ‐ SWITCH‐AX‐1136656       4/13/2016 12:37   no Title                                                   Attorney Client
SWITCH‐AX‐1136657 ‐ SWITCH‐AX‐1136669       4/13/2016 12:37   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                 Attorney Client
SWITCH‐AX‐1136670 ‐ SWITCH‐AX‐1136670       4/13/2016 12:37   no Title                                                   Attorney Client
SWITCH‐AX‐1136671 ‐ SWITCH‐AX‐1136683       4/13/2016 12:37   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                 Attorney Client
SWITCH‐AX‐1136684 ‐ SWITCH‐AX‐1136688       4/13/2016 12:47   no Title                                                   Attorney Client
SWITCH‐AX‐1136689 ‐ SWITCH‐AX‐1136713       4/13/2016 12:47   WINDSTREAM PROPOSED DRAFT                                  Attorney Client
SWITCH‐AX‐1136714 ‐ SWITCH‐AX‐1136714       4/13/2016 13:38   no Title                                                   Attorney Client
SWITCH‐AX‐1136715 ‐ SWITCH‐AX‐1136715       4/13/2016 13:38   image001.jpg                                               Attorney Client
SWITCH‐AX‐1136716 ‐ SWITCH‐AX‐1136719       4/13/2016 13:38   Letter of Intent Switch LDP 04‐11‐2016 V1B CL.docx         Attorney Client
SWITCH‐AX‐1136720 ‐ SWITCH‐AX‐1136722       4/13/2016 13:39   no Title                                                   Attorney Client
SWITCH‐AX‐1136723 ‐ SWITCH‐AX‐1136730       4/13/2016 13:39   Switch SEIT PLA V3 08‐08‐14 Switch.doc                     Attorney Client
SWITCH‐AX‐1136731 ‐ SWITCH‐AX‐1136731       4/13/2016 13:39   image003.jpg                                               Attorney Client
SWITCH‐AX‐1136732 ‐ SWITCH‐AX‐1136734       4/13/2016 13:41   no Title                                                   Attorney Client
SWITCH‐AX‐1136735 ‐ SWITCH‐AX‐1136742       4/13/2016 13:41   Switch SEIT PLA V3 08‐08‐14 Switch.doc                     Attorney Client
SWITCH‐AX‐1136743 ‐ SWITCH‐AX‐1136743       4/13/2016 13:41   image003.jpg                                               Attorney Client




                                                                          EXHIBIT 10, PAGE 2160
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 408 of 829


Bates                                   Document Date         Document Title                                             Privilege
SWITCH‐AX‐1136744 ‐ SWITCH‐AX‐1136746       4/13/2016 13:42   no Title                                                   Attorney Client
SWITCH‐AX‐1136747 ‐ SWITCH‐AX‐1136802       4/13/2016 13:42   DRAFT SWITCH ‐ Data Center Contract (V01 4.12.2016).docx   Attorney Client
SWITCH‐AX‐1136803 ‐ SWITCH‐AX‐1136821       4/13/2016 13:42   no Title                                                   Attorney Client
SWITCH‐AX‐1136822 ‐ SWITCH‐AX‐1136822       4/13/2016 13:51   no Title                                                   Attorney Client
SWITCH‐AX‐1136823 ‐ SWITCH‐AX‐1136830       4/13/2016 13:51   Switch SEIT PLA V3 08‐08‐14 Switch.doc                     Attorney Client
SWITCH‐AX‐1136831 ‐ SWITCH‐AX‐1136831       4/13/2016 13:51   ATT00003.htm                                               Attorney Client
SWITCH‐AX‐1136832 ‐ SWITCH‐AX‐1136832       4/13/2016 13:51   image003.jpg                                               Attorney Client
SWITCH‐AX‐1136833 ‐ SWITCH‐AX‐1136833       4/13/2016 13:51   ATT00004.htm                                               Attorney Client
SWITCH‐AX‐1136834 ‐ SWITCH‐AX‐1136834       4/13/2016 13:51   ATT00002.htm                                               Attorney Client
SWITCH‐AX‐1136835 ‐ SWITCH‐AX‐1136835       4/13/2016 13:51   ATT00001.htm                                               Attorney Client
SWITCH‐AX‐1136836 ‐ SWITCH‐AX‐1136836       4/13/2016 13:51   no Title                                                   Attorney Client
SWITCH‐AX‐1136837 ‐ SWITCH‐AX‐1136844       4/13/2016 13:51   Switch SEIT PLA V3 08‐08‐14 Switch.doc                     Attorney Client
SWITCH‐AX‐1136845 ‐ SWITCH‐AX‐1136845       4/13/2016 13:51   ATT00003.htm                                               Attorney Client
SWITCH‐AX‐1136846 ‐ SWITCH‐AX‐1136846       4/13/2016 13:51   ATT00002.htm                                               Attorney Client
SWITCH‐AX‐1136847 ‐ SWITCH‐AX‐1136847       4/13/2016 13:51   image003.jpg                                               Attorney Client
SWITCH‐AX‐1136848 ‐ SWITCH‐AX‐1136848       4/13/2016 13:51   ATT00001.htm                                               Attorney Client
SWITCH‐AX‐1136849 ‐ SWITCH‐AX‐1136849       4/13/2016 13:51   ATT00004.htm                                               Attorney Client
SWITCH‐AX‐1136850 ‐ SWITCH‐AX‐1136850       4/13/2016 13:51   no Title                                                   Attorney Client
SWITCH‐AX‐1136851 ‐ SWITCH‐AX‐1136851       4/13/2016 13:51   image003.jpg                                               Attorney Client
SWITCH‐AX‐1136852 ‐ SWITCH‐AX‐1136852       4/13/2016 13:51   ATT00002.htm                                               Attorney Client
SWITCH‐AX‐1136853 ‐ SWITCH‐AX‐1136860       4/13/2016 13:51   Switch SEIT PLA V3 08‐08‐14 Switch.doc                     Attorney Client
SWITCH‐AX‐1136861 ‐ SWITCH‐AX‐1136861       4/13/2016 13:51   ATT00001.htm                                               Attorney Client
SWITCH‐AX‐1136862 ‐ SWITCH‐AX‐1136862       4/13/2016 13:51   ATT00003.htm                                               Attorney Client
SWITCH‐AX‐1136863 ‐ SWITCH‐AX‐1136863       4/13/2016 13:51   ATT00004.htm                                               Attorney Client
SWITCH‐AX‐1136864 ‐ SWITCH‐AX‐1136867       4/13/2016 13:53   no Title                                                   Attorney Client
SWITCH‐AX‐1136868 ‐ SWITCH‐AX‐1136872       4/13/2016 14:36   56f521a9‐f3d7‐4eac‐a659‐c1bd8f3e2f26.msg                   Attorney Client
SWITCH‐AX‐1136873 ‐ SWITCH‐AX‐1136873       4/13/2016 14:36   image002.jpg                                               Attorney Client
SWITCH‐AX‐1136874 ‐ SWITCH‐AX‐1136874       4/13/2016 14:36   image001.jpg                                               Attorney Client
SWITCH‐AX‐1136875 ‐ SWITCH‐AX‐1136884       4/13/2016 14:36   Microsoft Outlook ‐ Memo Style                             Attorney Client
SWITCH‐AX‐1136885 ‐ SWITCH‐AX‐1136885       4/13/2016 14:36   image003.jpg                                               Attorney Client
SWITCH‐AX‐1136886 ‐ SWITCH‐AX‐1136890       4/13/2016 14:52   no Title                                                   Attorney Client
SWITCH‐AX‐1136891 ‐ SWITCH‐AX‐1136895       4/13/2016 14:54   no Title                                                   Attorney Client
SWITCH‐AX‐1136896 ‐ SWITCH‐AX‐1136900       4/13/2016 14:54   29c170a4‐6641‐4ce8‐b4bc‐b5566e9e2692.msg                   Attorney Client
SWITCH‐AX‐1136901 ‐ SWITCH‐AX‐1136902       4/13/2016 15:40   no Title                                                   Attorney Client
SWITCH‐AX‐1136903 ‐ SWITCH‐AX‐1136909       4/13/2016 15:40   CC Comm ‐ Switch Fiber IRU.pdf                             Attorney Client
SWITCH‐AX‐1136910 ‐ SWITCH‐AX‐1136910       4/13/2016 15:40   image001.png                                               Attorney Client
SWITCH‐AX‐1136911 ‐ SWITCH‐AX‐1136914       4/13/2016 16:07   a16ce041‐e641‐4a30‐b41d‐92108ea726f1.msg                   Attorney Client
SWITCH‐AX‐1136915 ‐ SWITCH‐AX‐1136915       4/13/2016 16:07   Collection Report 160413.xls                               Attorney Client
SWITCH‐AX‐1136916 ‐ SWITCH‐AX‐1136916       4/13/2016 16:17   Collection Report 160413.xls                               Attorney Client
SWITCH‐AX‐1136917 ‐ SWITCH‐AX‐1136920       4/13/2016 16:32   no Title                                                   Attorney Client
SWITCH‐AX‐1136921 ‐ SWITCH‐AX‐1136921       4/13/2016 16:32   image002.jpg                                               Attorney Client
SWITCH‐AX‐1136922 ‐ SWITCH‐AX‐1136922       4/13/2016 16:32   image001.jpg                                               Attorney Client
SWITCH‐AX‐1136923 ‐ SWITCH‐AX‐1136927       4/13/2016 16:33   no Title                                                   Attorney Client
SWITCH‐AX‐1136928 ‐ SWITCH‐AX‐1136928       4/13/2016 16:33   image008.jpg                                               Attorney Client
SWITCH‐AX‐1136929 ‐ SWITCH‐AX‐1136929       4/13/2016 16:33   image009.jpg                                               Attorney Client
SWITCH‐AX‐1136930 ‐ SWITCH‐AX‐1136934       4/13/2016 16:33   Intel Power Supply for MIB4‐5 waived.pdf                   Attorney Client




                                                                          EXHIBIT 10, PAGE 2161
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 409 of 829


Bates                                   Document Date         Document Title                                                         Privilege
SWITCH‐AX‐1136935 ‐ SWITCH‐AX‐1136935       4/13/2016 16:33   image011.jpg                                                           Attorney Client
SWITCH‐AX‐1136936 ‐ SWITCH‐AX‐1136936       4/13/2016 16:33   image010.jpg                                                           Attorney Client
SWITCH‐AX‐1136937 ‐ SWITCH‐AX‐1136937       4/13/2016 16:33   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1136938 ‐ SWITCH‐AX‐1136942       4/13/2016 16:42   no Title                                                               Attorney Client
SWITCH‐AX‐1136943 ‐ SWITCH‐AX‐1136943       4/13/2016 16:42   image003.jpg                                                           Attorney Client
SWITCH‐AX‐1136944 ‐ SWITCH‐AX‐1136944       4/13/2016 16:42   image002.jpg                                                           Attorney Client
SWITCH‐AX‐1136945 ‐ SWITCH‐AX‐1136945       4/13/2016 17:00   no Title                                                               Attorney Client
SWITCH‐AX‐1136946 ‐ SWITCH‐AX‐1136958       4/13/2016 17:00   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                             Attorney Client
SWITCH‐AX‐1136959 ‐ SWITCH‐AX‐1136963        4/14/2016 6:45   no Title                                                               Attorney Client
SWITCH‐AX‐1136964 ‐ SWITCH‐AX‐1136964        4/14/2016 6:45   image001.png                                                           Attorney Client
SWITCH‐AX‐1136965 ‐ SWITCH‐AX‐1136965        4/14/2016 6:45   image003.png                                                           Attorney Client
SWITCH‐AX‐1136966 ‐ SWITCH‐AX‐1136966        4/14/2016 9:08   no Title                                                               Attorney Client
SWITCH‐AX‐1136967 ‐ SWITCH‐AX‐1136967        4/14/2016 9:08   image001.png                                                           Attorney Client
SWITCH‐AX‐1136968 ‐ SWITCH‐AX‐1136973        4/14/2016 9:08   Microsoft PowerPoint ‐ Comparing NAP Italy to NAP 8 EBITDA 3.30.2016   Attorney Client
SWITCH‐AX‐1136974 ‐ SWITCH‐AX‐1136980       4/14/2016 10:40   no Title                                                               Attorney Client
SWITCH‐AX‐1136981 ‐ SWITCH‐AX‐1136981       4/14/2016 10:40   image002.jpg                                                           Attorney Client
SWITCH‐AX‐1136982 ‐ SWITCH‐AX‐1136982       4/14/2016 10:40   image003.jpg                                                           Attorney Client
SWITCH‐AX‐1136983 ‐ SWITCH‐AX‐1136983       4/14/2016 10:40   Switch SO 634928 Disco_New Low Latency_v3_20160414_Redline.docx        Attorney Client
SWITCH‐AX‐1136984 ‐ SWITCH‐AX‐1136986       4/14/2016 10:40   Switch SO 634928 Disco_New Low Latency_v3_20160414_Redline.docx        Attorney Client
SWITCH‐AX‐1136987 ‐ SWITCH‐AX‐1136988       4/14/2016 14:46   no Title                                                               Attorney Client
SWITCH‐AX‐1136989 ‐ SWITCH‐AX‐1137018       4/14/2016 14:46   Investment in Privacy Brings Security Results                          Attorney Client
SWITCH‐AX‐1137019 ‐ SWITCH‐AX‐1137019       4/14/2016 14:52   no Title                                                               Attorney Client
SWITCH‐AX‐1137020 ‐ SWITCH‐AX‐1137025       4/14/2016 14:52   Master Services                                                        Attorney Client
SWITCH‐AX‐1137026 ‐ SWITCH‐AX‐1137030       4/14/2016 15:18   no Title                                                               Attorney Client
SWITCH‐AX‐1137031 ‐ SWITCH‐AX‐1137031       4/14/2016 15:56   Check Upload & Approval‐041816.xlsx                                    Attorney Client
SWITCH‐AX‐1137032 ‐ SWITCH‐AX‐1137034       4/14/2016 16:29   no Title                                                               Attorney Client
SWITCH‐AX‐1137035 ‐ SWITCH‐AX‐1137035       4/14/2016 16:29   NAP Italy Prices 4.14.2016.xlsx                                        Attorney Client
SWITCH‐AX‐1137036 ‐ SWITCH‐AX‐1137036       4/14/2016 16:29   image004.png                                                           Attorney Client
SWITCH‐AX‐1137037 ‐ SWITCH‐AX‐1137040       4/14/2016 16:39   1a8d4438‐c615‐4e01‐81b3‐55048fa5de64.msg                               Attorney Client
SWITCH‐AX‐1137041 ‐ SWITCH‐AX‐1137041       4/14/2016 16:39   Collection Report 160414.xls                                           Attorney Client
SWITCH‐AX‐1137042 ‐ SWITCH‐AX‐1137042       4/14/2016 17:09   Collection Report 160414.xls                                           Attorney Client
SWITCH‐AX‐1137043 ‐ SWITCH‐AX‐1137044       4/14/2016 17:20   no Title                                                               Attorney Client
SWITCH‐AX‐1137045 ‐ SWITCH‐AX‐1137051       4/14/2016 17:20   Executed Dark Fiber.Conduit Use Agreement.pdf                          Attorney Client
SWITCH‐AX‐1137052 ‐ SWITCH‐AX‐1137052       4/14/2016 17:22   no Title                                                               Attorney Client
SWITCH‐AX‐1137053 ‐ SWITCH‐AX‐1137059       4/14/2016 17:22   Executed Dark Fiber.Conduit Use Agreement.pdf                          Attorney Client
SWITCH‐AX‐1137060 ‐ SWITCH‐AX‐1137064       4/14/2016 17:28   no Title                                                               Attorney Client
SWITCH‐AX‐1137065 ‐ SWITCH‐AX‐1137065       4/14/2016 17:28   image001.png                                                           Attorney Client
SWITCH‐AX‐1137066 ‐ SWITCH‐AX‐1137066       4/14/2016 17:28   image002.png                                                           Attorney Client
SWITCH‐AX‐1137067 ‐ SWITCH‐AX‐1137072       4/14/2016 17:49   no Title                                                               Attorney Client
SWITCH‐AX‐1137073 ‐ SWITCH‐AX‐1137073       4/14/2016 17:49   image005.png                                                           Attorney Client
SWITCH‐AX‐1137074 ‐ SWITCH‐AX‐1137113       4/14/2016 17:49   DTMB Switch TCs V14 04‐14‐16 Switch.docx                               Attorney Client
SWITCH‐AX‐1137114 ‐ SWITCH‐AX‐1137114       4/14/2016 17:49   image004.png                                                           Attorney Client
SWITCH‐AX‐1137115 ‐ SWITCH‐AX‐1137154       4/14/2016 17:49   Redline DTMB Switch TCs V13 to V14 04‐14‐16 Switch.docx                Attorney Client
SWITCH‐AX‐1137155 ‐ SWITCH‐AX‐1137160       4/14/2016 17:51   no Title                                                               Attorney Client
SWITCH‐AX‐1137161 ‐ SWITCH‐AX‐1137200       4/14/2016 17:51   DTMB Switch TCs V14 04‐14‐16 Switch.docx                               Attorney Client
SWITCH‐AX‐1137201 ‐ SWITCH‐AX‐1137201       4/14/2016 17:51   image005.png                                                           Attorney Client




                                                                          EXHIBIT 10, PAGE 2162
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 410 of 829


Bates                                   Document Date         Document Title                                                     Privilege
SWITCH‐AX‐1137202 ‐ SWITCH‐AX‐1137241       4/14/2016 17:51   Redline DTMB Switch TCs V13 to V14 04‐14‐16 Switch.docx            Attorney Client
SWITCH‐AX‐1137242 ‐ SWITCH‐AX‐1137242       4/14/2016 17:51   image004.png                                                       Attorney Client
SWITCH‐AX‐1137243 ‐ SWITCH‐AX‐1137248       4/14/2016 17:52   no Title                                                           Attorney Client
SWITCH‐AX‐1137249 ‐ SWITCH‐AX‐1137249       4/14/2016 17:52   image005.png                                                       Attorney Client
SWITCH‐AX‐1137250 ‐ SWITCH‐AX‐1137289       4/14/2016 17:52   Redline DTMB Switch TCs V13 to V14 04‐14‐16 Switch.docx            Attorney Client
SWITCH‐AX‐1137290 ‐ SWITCH‐AX‐1137290       4/14/2016 17:52   DTMB Switch TCs V14 04‐14‐16 Switch.docx                           Attorney Client
SWITCH‐AX‐1137291 ‐ SWITCH‐AX‐1137291       4/14/2016 17:52   image004.png                                                       Attorney Client
SWITCH‐AX‐1137292 ‐ SWITCH‐AX‐1137297       4/14/2016 17:57   no Title                                                           Attorney Client
SWITCH‐AX‐1137298 ‐ SWITCH‐AX‐1137298       4/14/2016 17:57   image005.png                                                       Attorney Client
SWITCH‐AX‐1137299 ‐ SWITCH‐AX‐1137299       4/14/2016 17:57   image004.png                                                       Attorney Client
SWITCH‐AX‐1137300 ‐ SWITCH‐AX‐1137339       4/14/2016 17:57   Redline DTMB Switch TCs V13 to V14 04‐14‐16 Switch.docx            Attorney Client
SWITCH‐AX‐1137340 ‐ SWITCH‐AX‐1137379       4/14/2016 17:57   DTMB Switch TCs V14 04‐14‐16 Switch.docx                           Attorney Client
SWITCH‐AX‐1137380 ‐ SWITCH‐AX‐1137382       4/14/2016 18:33   no Title                                                           Attorney Client
SWITCH‐AX‐1137383 ‐ SWITCH‐AX‐1137396       4/14/2016 18:33   SoM PISL MSA with Attachement 3‐22‐16 MS Word with Tracking.docx   Attorney Client
SWITCH‐AX‐1137397 ‐ SWITCH‐AX‐1137402       4/14/2016 18:33   Master Services                                                    Attorney Client
SWITCH‐AX‐1137403 ‐ SWITCH‐AX‐1137403       4/14/2016 18:37   1335 Prepaid Expenses Reconciliation.xlsx                          Attorney Client
SWITCH‐AX‐1137404 ‐ SWITCH‐AX‐1137404       4/14/2016 19:17   no Title                                                           Attorney Client
SWITCH‐AX‐1137405 ‐ SWITCH‐AX‐1137406       4/14/2016 19:17   MPN (Munters) Issues to Resolve.20160414.docx                      Attorney Client
SWITCH‐AX‐1137407 ‐ SWITCH‐AX‐1137409       4/14/2016 20:12   no Title                                                           Attorney Client
SWITCH‐AX‐1137410 ‐ SWITCH‐AX‐1137410       4/14/2016 20:12   NAP Italy Prices 4.14.2016.xlsx                                    Attorney Client
SWITCH‐AX‐1137411 ‐ SWITCH‐AX‐1137411       4/14/2016 20:12   image004.png                                                       Attorney Client
SWITCH‐AX‐1137412 ‐ SWITCH‐AX‐1137414       4/14/2016 20:12   no Title                                                           Attorney Client
SWITCH‐AX‐1137415 ‐ SWITCH‐AX‐1137415       4/14/2016 20:12   NAP Italy Prices 4.14.2016.xlsx                                    Attorney Client
SWITCH‐AX‐1137416 ‐ SWITCH‐AX‐1137416       4/14/2016 20:12   image004.png                                                       Attorney Client
SWITCH‐AX‐1137417 ‐ SWITCH‐AX‐1137419       4/14/2016 22:13   no Title                                                           Attorney Client
SWITCH‐AX‐1137420 ‐ SWITCH‐AX‐1137420       4/14/2016 22:13   0CA3BC19‐AE48‐4295‐A17B‐67BD70C02554.png                           Attorney Client
SWITCH‐AX‐1137421 ‐ SWITCH‐AX‐1137433       4/14/2016 22:13   SoM PISL MSA with Attachement 3‐22‐16 MS Word with Tracking.docx   Attorney Client
SWITCH‐AX‐1137434 ‐ SWITCH‐AX‐1137439       4/14/2016 22:13   Master Services                                                    Attorney Client
SWITCH‐AX‐1137440 ‐ SWITCH‐AX‐1137441        4/15/2016 2:26   no Title                                                           Attorney Client
SWITCH‐AX‐1137442 ‐ SWITCH‐AX‐1137447        4/15/2016 2:26   Master Services                                                    Attorney Client
SWITCH‐AX‐1137448 ‐ SWITCH‐AX‐1137460        4/15/2016 2:26   SoM PISL MSA with Attachement 3‐22‐16 MS Word with Tracking.docx   Attorney Client
SWITCH‐AX‐1137461 ‐ SWITCH‐AX‐1137462        4/15/2016 2:27   no Title                                                           Attorney Client
SWITCH‐AX‐1137463 ‐ SWITCH‐AX‐1137475        4/15/2016 2:27   SoM PISL MSA with Attachement 3‐22‐16 MS Word with Tracking.docx   Attorney Client
SWITCH‐AX‐1137476 ‐ SWITCH‐AX‐1137481        4/15/2016 2:27   Master Services                                                    Attorney Client
SWITCH‐AX‐1137482 ‐ SWITCH‐AX‐1137488        4/15/2016 8:40   no Title                                                           Attorney Client
SWITCH‐AX‐1137489 ‐ SWITCH‐AX‐1137489        4/15/2016 8:40   image003.png                                                       Attorney Client
SWITCH‐AX‐1137490 ‐ SWITCH‐AX‐1137490        4/15/2016 8:40   image002.png                                                       Attorney Client
SWITCH‐AX‐1137491 ‐ SWITCH‐AX‐1137500        4/15/2016 8:46   Comerica 041816 Approval.pdf                                       Attorney Client
SWITCH‐AX‐1137501 ‐ SWITCH‐AX‐1137504        4/15/2016 9:30   no Title                                                           Attorney Client
SWITCH‐AX‐1137505 ‐ SWITCH‐AX‐1137543        4/15/2016 9:30   Redline DTMB Switch TCs V13 to V14 04‐14‐16 Switch.pdf             Attorney Client
SWITCH‐AX‐1137544 ‐ SWITCH‐AX‐1137582        4/15/2016 9:30   Redline DTMB Switch TCs V13 to V14 04‐14‐16 Switch.pdf             Attorney Client
SWITCH‐AX‐1137583 ‐ SWITCH‐AX‐1137586        4/15/2016 9:34   no Title                                                           Attorney Client
SWITCH‐AX‐1137587 ‐ SWITCH‐AX‐1137625        4/15/2016 9:34   Redline DTMB Switch TCs V13 to V14 04‐14‐16 Switch.pdf             Attorney Client
SWITCH‐AX‐1137626 ‐ SWITCH‐AX‐1137664        4/15/2016 9:34   Redline DTMB Switch TCs V13 to V14 04‐14‐16 Switch.pdf             Attorney Client
SWITCH‐AX‐1137665 ‐ SWITCH‐AX‐1137666        4/15/2016 9:39   7a66afcd‐8633‐4838‐8e93‐9cde237062c6.msg                           Attorney Client
SWITCH‐AX‐1137667 ‐ SWITCH‐AX‐1137667        4/15/2016 9:39   image002.jpg                                                       Attorney Client




                                                                          EXHIBIT 10, PAGE 2163
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 411 of 829


Bates                                   Document Date         Document Title                                                                       Privilege
SWITCH‐AX‐1137668 ‐ SWITCH‐AX‐1137674        4/15/2016 9:39   Executed Dark Fiber.Conduit Use Agreement.pdf                                        Attorney Client
SWITCH‐AX‐1137675 ‐ SWITCH‐AX‐1137677       4/15/2016 10:05   no Title                                                                             Attorney Client
SWITCH‐AX‐1137678 ‐ SWITCH‐AX‐1137691       4/15/2016 10:05   SoM PISL MSA with Attachement 3‐22‐16 MS Word with Tracking.docx                     Attorney Client
SWITCH‐AX‐1137692 ‐ SWITCH‐AX‐1137697       4/15/2016 10:05   Master Services                                                                      Attorney Client
SWITCH‐AX‐1137698 ‐ SWITCH‐AX‐1137703       4/15/2016 11:28   no Title                                                                             Attorney Client
SWITCH‐AX‐1137704 ‐ SWITCH‐AX‐1137704       4/15/2016 11:28   Business Name Change ‐ DW signed.pdf                                                 Attorney Client
SWITCH‐AX‐1137705 ‐ SWITCH‐AX‐1137706       4/15/2016 11:28   no Title                                                                             Attorney Client
SWITCH‐AX‐1137707 ‐ SWITCH‐AX‐1137709       4/15/2016 11:28   Colo Ins Reqs 041416‐c‐c.docx                                                        Attorney Client
SWITCH‐AX‐1137710 ‐ SWITCH‐AX‐1137714       4/15/2016 11:28   InfoSec Addendum ‐ Switch v04 14 16‐c.docx                                           Attorney Client
SWITCH‐AX‐1137715 ‐ SWITCH‐AX‐1137715       4/15/2016 11:28   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1137716 ‐ SWITCH‐AX‐1137716       4/15/2016 11:28   Colocation Facilities Agreement 04‐29‐2015 ‐ UMB ‐ Switch Colocation Fac...‐c.pdf    Attorney Client
SWITCH‐AX‐1137717 ‐ SWITCH‐AX‐1137717       4/15/2016 11:28   UMB ‐ Switch Colocation Facilities Agreement (041516) clean‐c.docx                   Attorney Client
SWITCH‐AX‐1137718 ‐ SWITCH‐AX‐1137719       4/15/2016 11:28   no Title                                                                             Attorney Client
SWITCH‐AX‐1137720 ‐ SWITCH‐AX‐1137722       4/15/2016 11:28   Colo Ins Reqs 041416‐c‐c.docx                                                        Attorney Client
SWITCH‐AX‐1137723 ‐ SWITCH‐AX‐1137727       4/15/2016 11:28   InfoSec Addendum ‐ Switch v04 14 16‐c.docx                                           Attorney Client
SWITCH‐AX‐1137728 ‐ SWITCH‐AX‐1137746       4/15/2016 11:28   Colocation Facilities Agreement 04‐29‐2015 ‐ UMB ‐ Switch Colocation Fac...‐c.pdf    Attorney Client
SWITCH‐AX‐1137747 ‐ SWITCH‐AX‐1137762       4/15/2016 11:28   UMB ‐ Switch Colocation Facilities Agreement (041516) clean‐c.docx                   Attorney Client
SWITCH‐AX‐1137763 ‐ SWITCH‐AX‐1137763       4/15/2016 11:28   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1137764 ‐ SWITCH‐AX‐1137769       4/15/2016 11:44   no Title                                                                             Attorney Client
SWITCH‐AX‐1137770 ‐ SWITCH‐AX‐1137770       4/15/2016 12:17   OPEX GL Data Dump ‐ Mar 2016_Final_04.15.2016_1115AM.xlsx                            Attorney Client
SWITCH‐AX‐1137771 ‐ SWITCH‐AX‐1137772       4/15/2016 13:10   no Title                                                                             Attorney Client
SWITCH‐AX‐1137773 ‐ SWITCH‐AX‐1137788       4/15/2016 13:10   UMB ‐ Switch Colocation Facilities Agreement (041516) clean‐c (plus comments).docx   Attorney Client
SWITCH‐AX‐1137789 ‐ SWITCH‐AX‐1137789       4/15/2016 13:10   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1137790 ‐ SWITCH‐AX‐1137790       4/15/2016 13:34   OPEX GL Data Dump ‐ Mar 2016_Final_04.15.2016_1220AM.xlsx                            Attorney Client
SWITCH‐AX‐1137791 ‐ SWITCH‐AX‐1137791       4/15/2016 14:58   no Title                                                                             Attorney Client
SWITCH‐AX‐1137792 ‐ SWITCH‐AX‐1137792       4/15/2016 14:58   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1137793 ‐ SWITCH‐AX‐1137796       4/15/2016 14:58   Letter of Intent Switch LDP 04‐15‐2016 V1C CL.docx                                   Attorney Client
SWITCH‐AX‐1137797 ‐ SWITCH‐AX‐1137797       4/15/2016 15:08   no Title                                                                             Attorney Client
SWITCH‐AX‐1137798 ‐ SWITCH‐AX‐1137822       4/15/2016 15:08   WINDSTREAM PROPOSED DRAFT                                                            Attorney Client
SWITCH‐AX‐1137823 ‐ SWITCH‐AX‐1137825       4/15/2016 15:08   ILA Agreement V4 04 15 16 (Trey Redlines).docx                                       Attorney Client
SWITCH‐AX‐1137826 ‐ SWITCH‐AX‐1137826       4/15/2016 15:09   no Title                                                                             Attorney Client
SWITCH‐AX‐1137827 ‐ SWITCH‐AX‐1137851       4/15/2016 15:09   WINDSTREAM PROPOSED DRAFT                                                            Attorney Client
SWITCH‐AX‐1137852 ‐ SWITCH‐AX‐1137854       4/15/2016 15:09   ILA Agreement V4 04 15 16 (Trey Redlines).docx                                       Attorney Client
SWITCH‐AX‐1137855 ‐ SWITCH‐AX‐1137855       4/15/2016 15:09   no Title                                                                             Attorney Client
SWITCH‐AX‐1137856 ‐ SWITCH‐AX‐1137880       4/15/2016 15:09   WINDSTREAM PROPOSED DRAFT                                                            Attorney Client
SWITCH‐AX‐1137881 ‐ SWITCH‐AX‐1137883       4/15/2016 15:09   ILA Agreement V4 04 15 16 (Trey Redlines).docx                                       Attorney Client
SWITCH‐AX‐1137884 ‐ SWITCH‐AX‐1137884       4/15/2016 15:11   no Title                                                                             Attorney Client
SWITCH‐AX‐1137885 ‐ SWITCH‐AX‐1137887       4/15/2016 15:11   ILA Agreement V4 04 15 16 (Trey Redlines).docx                                       Attorney Client
SWITCH‐AX‐1137888 ‐ SWITCH‐AX‐1137893       4/15/2016 15:11   Master Services                                                                      Attorney Client
SWITCH‐AX‐1137894 ‐ SWITCH‐AX‐1137918       4/15/2016 15:11   WINDSTREAM PROPOSED DRAFT                                                            Attorney Client
SWITCH‐AX‐1137919 ‐ SWITCH‐AX‐1137940       4/15/2016 15:11   Switch_MSA_Draft_04 15 16 WIN redlines TA.doc                                        Attorney Client
SWITCH‐AX‐1137941 ‐ SWITCH‐AX‐1137942       4/15/2016 16:00   no Title                                                                             Attorney Client
SWITCH‐AX‐1137943 ‐ SWITCH‐AX‐1137945       4/15/2016 16:00   SNT‐DraftOrderForm‐rev1‐20160415.docx                                                Attorney Client
SWITCH‐AX‐1137946 ‐ SWITCH‐AX‐1137950       4/15/2016 16:00   https://en.wikipedia.org/wiki/Incoterms                                              Attorney Client
SWITCH‐AX‐1137951 ‐ SWITCH‐AX‐1137955       4/15/2016 16:00   no Title                                                                             Attorney Client
SWITCH‐AX‐1137956 ‐ SWITCH‐AX‐1137956       4/15/2016 16:00   image002.jpg                                                                         Attorney Client




                                                                          EXHIBIT 10, PAGE 2164
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 412 of 829


Bates                                   Document Date         Document Title                                                                  Privilege
SWITCH‐AX‐1137957 ‐ SWITCH‐AX‐1137966       4/15/2016 16:00   Web site                                                                        Attorney Client
SWITCH‐AX‐1137967 ‐ SWITCH‐AX‐1137972       4/15/2016 16:00   MSA Annex GI and GIP‐v2‐20160415.docx                                           Attorney Client
SWITCH‐AX‐1137973 ‐ SWITCH‐AX‐1137973       4/15/2016 16:00   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1137974 ‐ SWITCH‐AX‐1137974       4/15/2016 16:00   image003.jpg                                                                    Attorney Client
SWITCH‐AX‐1137975 ‐ SWITCH‐AX‐1137977       4/15/2016 16:06   no Title                                                                        Attorney Client
SWITCH‐AX‐1137978 ‐ SWITCH‐AX‐1137981       4/15/2016 16:06   Letter of Intent Switch LDP 04‐15‐2016 V1D CL.docx                              Attorney Client
SWITCH‐AX‐1137982 ‐ SWITCH‐AX‐1137982       4/15/2016 16:22   no Title                                                                        Attorney Client
SWITCH‐AX‐1137983 ‐ SWITCH‐AX‐1137983       4/15/2016 16:22   image003.jpg                                                                    Attorney Client
SWITCH‐AX‐1137984 ‐ SWITCH‐AX‐1137984       4/15/2016 16:22   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1137985 ‐ SWITCH‐AX‐1137990       4/15/2016 16:22   MSA Annex GI and GIP‐v2‐20160415.docx                                           Attorney Client
SWITCH‐AX‐1137991 ‐ SWITCH‐AX‐1138000       4/15/2016 16:22   Web site                                                                        Attorney Client
SWITCH‐AX‐1138001 ‐ SWITCH‐AX‐1138006       4/15/2016 16:22   no Title                                                                        Attorney Client
SWITCH‐AX‐1138007 ‐ SWITCH‐AX‐1138007       4/15/2016 16:22   image004.jpg                                                                    Attorney Client
SWITCH‐AX‐1138008 ‐ SWITCH‐AX‐1138008       4/15/2016 16:22   image005.jpg                                                                    Attorney Client
SWITCH‐AX‐1138009 ‐ SWITCH‐AX‐1138009       4/15/2016 16:22   image003.jpg                                                                    Attorney Client
SWITCH‐AX‐1138010 ‐ SWITCH‐AX‐1138015       4/15/2016 16:22   no Title                                                                        Attorney Client
SWITCH‐AX‐1138016 ‐ SWITCH‐AX‐1138016       4/15/2016 16:22   image004.jpg                                                                    Attorney Client
SWITCH‐AX‐1138017 ‐ SWITCH‐AX‐1138017       4/15/2016 16:22   image005.jpg                                                                    Attorney Client
SWITCH‐AX‐1138018 ‐ SWITCH‐AX‐1138018       4/15/2016 16:22   image003.jpg                                                                    Attorney Client
SWITCH‐AX‐1138019 ‐ SWITCH‐AX‐1138019       4/15/2016 16:22   no Title                                                                        Attorney Client
SWITCH‐AX‐1138020 ‐ SWITCH‐AX‐1138020       4/15/2016 16:22   image003.jpg                                                                    Attorney Client
SWITCH‐AX‐1138021 ‐ SWITCH‐AX‐1138030       4/15/2016 16:22   Web site                                                                        Attorney Client
SWITCH‐AX‐1138031 ‐ SWITCH‐AX‐1138031       4/15/2016 16:22   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1138032 ‐ SWITCH‐AX‐1138037       4/15/2016 16:22   MSA Annex GI and GIP‐v2‐20160415.docx                                           Attorney Client
SWITCH‐AX‐1138038 ‐ SWITCH‐AX‐1138038       4/15/2016 17:01   Collection Report 160415.xls                                                    Attorney Client
SWITCH‐AX‐1138039 ‐ SWITCH‐AX‐1138042       4/15/2016 17:02   66d9f0b4‐ff77‐4e0f‐9ebd‐efaad9fa44c4.msg                                        Attorney Client
SWITCH‐AX‐1138043 ‐ SWITCH‐AX‐1138043       4/15/2016 17:02   Collection Report 160415.xls                                                    Attorney Client
SWITCH‐AX‐1138044 ‐ SWITCH‐AX‐1138044       4/15/2016 18:02   no Title                                                                        Attorney Client
SWITCH‐AX‐1138045 ‐ SWITCH‐AX‐1138050       4/15/2016 18:02   Master Services                                                                 Attorney Client
SWITCH‐AX‐1138051 ‐ SWITCH‐AX‐1138053       4/15/2016 18:02   Redline ILA Agreement V4 to V5 04 15 16 (Switch).docx                           Attorney Client
SWITCH‐AX‐1138054 ‐ SWITCH‐AX‐1138075       4/15/2016 18:02   Redline Switch_MSA_Draft_04 15 16 V6 to V7 Switch.doc                           Attorney Client
SWITCH‐AX‐1138076 ‐ SWITCH‐AX‐1138076       4/15/2016 18:13   no Title                                                                        Attorney Client
SWITCH‐AX‐1138077 ‐ SWITCH‐AX‐1138101       4/15/2016 18:13   WINDSTREAM PROPOSED DRAFT                                                       Attorney Client
SWITCH‐AX‐1138102 ‐ SWITCH‐AX‐1138123       4/15/2016 18:13   Redline Switch_MSA_Draft_04 15 16 V6 to V7 Switch.doc                           Attorney Client
SWITCH‐AX‐1138124 ‐ SWITCH‐AX‐1138129       4/15/2016 18:13   Master Services                                                                 Attorney Client
SWITCH‐AX‐1138130 ‐ SWITCH‐AX‐1138132       4/15/2016 18:13   Redline ILA Agreement V4 to V5 04 15 16 (Switch).docx                           Attorney Client
SWITCH‐AX‐1138133 ‐ SWITCH‐AX‐1138137       4/15/2016 18:46   no Title                                                                        Attorney Client
SWITCH‐AX‐1138138 ‐ SWITCH‐AX‐1138177       4/15/2016 18:46   Redline DTMB Switch TCs V14 to 15 04‐15‐16 Switch ‐ Winstream Call Edits.docx   Attorney Client
SWITCH‐AX‐1138178 ‐ SWITCH‐AX‐1138216       4/15/2016 18:46   Redline DTMB Switch TCs V14 to 15 04‐15‐16 Switch.pdf                           Attorney Client
SWITCH‐AX‐1138217 ‐ SWITCH‐AX‐1138256       4/15/2016 18:46   DTMB Switch TCs V15 04‐15‐16 Switch ‐ Winstream Call Edits.docx                 Attorney Client
SWITCH‐AX‐1138257 ‐ SWITCH‐AX‐1138261       4/15/2016 18:54   no Title                                                                        Attorney Client
SWITCH‐AX‐1138262 ‐ SWITCH‐AX‐1138301       4/15/2016 18:54   Redline DTMB Switch TCs V14 to 15 04‐15‐16 Switch ‐ Winstream Call Edits.docx   Attorney Client
SWITCH‐AX‐1138302 ‐ SWITCH‐AX‐1138340       4/15/2016 18:54   Redline DTMB Switch TCs V14 to 15 04‐15‐16 Switch.pdf                           Attorney Client
SWITCH‐AX‐1138341 ‐ SWITCH‐AX‐1138380       4/15/2016 18:54   DTMB Switch TCs V15 04‐15‐16 Switch ‐ Winstream Call Edits.docx                 Attorney Client
SWITCH‐AX‐1138381 ‐ SWITCH‐AX‐1138383        4/16/2016 0:36   no Title                                                                        Attorney Client
SWITCH‐AX‐1138384 ‐ SWITCH‐AX‐1138384        4/16/2016 7:40   no Title                                                                        Attorney Client




                                                                           EXHIBIT 10, PAGE 2165
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 413 of 829


Bates                                   Document Date         Document Title                                                                                Privilege
SWITCH‐AX‐1138385 ‐ SWITCH‐AX‐1138388        4/16/2016 7:40   Letter of Intent Switch LDP 04‐15‐2016 V1D CL.docx                                            Attorney Client
SWITCH‐AX‐1138389 ‐ SWITCH‐AX‐1138393        4/16/2016 8:18   no Title                                                                                      Attorney Client
SWITCH‐AX‐1138394 ‐ SWITCH‐AX‐1138394        4/16/2016 9:00   no Title                                                                                      Attorney Client
SWITCH‐AX‐1138395 ‐ SWITCH‐AX‐1138398        4/16/2016 9:00   Letter of Intent Switch LDP 04‐15‐2016 V1D CL.docx                                            Attorney Client
SWITCH‐AX‐1138399 ‐ SWITCH‐AX‐1138404        4/17/2016 8:15   no Title                                                                                      Attorney Client
SWITCH‐AX‐1138405 ‐ SWITCH‐AX‐1138405        4/17/2016 8:15   image003.png                                                                                  Attorney Client
SWITCH‐AX‐1138406 ‐ SWITCH‐AX‐1138445        4/17/2016 8:15   AG redline‐comment to DTMB Switch TCs V14 to 15 04‐15‐16 Switch ‐ Winstream Call Edits.docx   Attorney Client
SWITCH‐AX‐1138446 ‐ SWITCH‐AX‐1138499        4/17/2016 9:26   DRAFT SWITCH ‐ Data Center Contract (V02 4.13.2016)_JMEdits.docx                              Attorney Client
SWITCH‐AX‐1138500 ‐ SWITCH‐AX‐1138500        4/17/2016 9:32   no Title                                                                                      Attorney Client
SWITCH‐AX‐1138501 ‐ SWITCH‐AX‐1138554        4/17/2016 9:32   DRAFT SWITCH ‐ Data Center Contract (V02 4.13.2016)_JMEdits.docx                              Attorney Client
SWITCH‐AX‐1138555 ‐ SWITCH‐AX‐1138557       4/17/2016 10:27   no Title                                                                                      Attorney Client
SWITCH‐AX‐1138558 ‐ SWITCH‐AX‐1138561       4/17/2016 10:27   Letter of Intent Switch LDP 04‐15‐2016 V1D CL.docx                                            Attorney Client
SWITCH‐AX‐1138562 ‐ SWITCH‐AX‐1138562       4/17/2016 11:55   no Title                                                                                      Attorney Client
SWITCH‐AX‐1138563 ‐ SWITCH‐AX‐1138616       4/17/2016 11:55   DRAFT SWITCH ‐ Data Center Contract (V02 4.13.2016)_JMEdits_pricing.docx                      Attorney Client
SWITCH‐AX‐1138617 ‐ SWITCH‐AX‐1138617        4/18/2016 9:57   no Title                                                                                      Attorney Client
SWITCH‐AX‐1138618 ‐ SWITCH‐AX‐1138621        4/18/2016 9:57   SOM Comments on Switch Terms_041816.docx                                                      Attorney Client
SWITCH‐AX‐1138622 ‐ SWITCH‐AX‐1138670        4/18/2016 9:57   DRAFT SWITCH ‐ Data Center Contract (V02 4.13.2016)_JMEdits_pricing.docx                      Attorney Client
SWITCH‐AX‐1138671 ‐ SWITCH‐AX‐1138671        4/18/2016 9:57   no Title                                                                                      Attorney Client
SWITCH‐AX‐1138672 ‐ SWITCH‐AX‐1138684        4/18/2016 9:57   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                                                    Attorney Client
SWITCH‐AX‐1138685 ‐ SWITCH‐AX‐1138733        4/18/2016 9:57   DRAFT SWITCH ‐ Data Center Contract (V02 4.13.2016)_JMEdits_pricing.docx                      Attorney Client
SWITCH‐AX‐1138734 ‐ SWITCH‐AX‐1138734       4/18/2016 10:01   no Title                                                                                      Attorney Client
SWITCH‐AX‐1138735 ‐ SWITCH‐AX‐1138783       4/18/2016 10:01   DRAFT SWITCH ‐ Data Center Contract (V02 4.13.2016)_JMEdits_pricing.docx                      Attorney Client
SWITCH‐AX‐1138784 ‐ SWITCH‐AX‐1138787       4/18/2016 10:01   SOM Comments on Switch Terms_041816.docx                                                      Attorney Client
SWITCH‐AX‐1138788 ‐ SWITCH‐AX‐1138793       4/18/2016 10:51   no Title                                                                                      Attorney Client
SWITCH‐AX‐1138794 ‐ SWITCH‐AX‐1138800       4/18/2016 10:51   PowerPoint Presentation                                                                       Attorney Client
SWITCH‐AX‐1138801 ‐ SWITCH‐AX‐1138802       4/18/2016 10:55   no Title                                                                                      Attorney Client
SWITCH‐AX‐1138803 ‐ SWITCH‐AX‐1138824       4/18/2016 10:55   Switch_MSA_Draft_04 15 16 WIN redlines TA_WL04182016.doc                                      Attorney Client
SWITCH‐AX‐1138825 ‐ SWITCH‐AX‐1138829       4/18/2016 10:55   Master Services                                                                               Attorney Client
SWITCH‐AX‐1138830 ‐ SWITCH‐AX‐1138836       4/18/2016 11:01   no Title                                                                                      Attorney Client
SWITCH‐AX‐1138837 ‐ SWITCH‐AX‐1138843       4/18/2016 11:01   PowerPoint Presentation                                                                       Attorney Client
SWITCH‐AX‐1138844 ‐ SWITCH‐AX‐1138844       4/18/2016 11:05   no Title                                                                                      Attorney Client
SWITCH‐AX‐1138845 ‐ SWITCH‐AX‐1138866       4/18/2016 11:05   Redline MI Flow Down Provisions ‐ Addendum V7 to V8 20160415 Switch_WL04....doc               Attorney Client
SWITCH‐AX‐1138867 ‐ SWITCH‐AX‐1138867       4/18/2016 11:12   no Title                                                                                      Attorney Client
SWITCH‐AX‐1138868 ‐ SWITCH‐AX‐1138880       4/18/2016 11:12   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                                                    Attorney Client
SWITCH‐AX‐1138881 ‐ SWITCH‐AX‐1138881       4/18/2016 11:12   no Title                                                                                      Attorney Client
SWITCH‐AX‐1138882 ‐ SWITCH‐AX‐1138894       4/18/2016 11:12   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                                                    Attorney Client
SWITCH‐AX‐1138895 ‐ SWITCH‐AX‐1138895       4/18/2016 11:13   no Title                                                                                      Attorney Client
SWITCH‐AX‐1138896 ‐ SWITCH‐AX‐1138908       4/18/2016 11:13   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                                                    Attorney Client
SWITCH‐AX‐1138909 ‐ SWITCH‐AX‐1138909       4/18/2016 12:04   no Title                                                                                      Attorney Client
SWITCH‐AX‐1138910 ‐ SWITCH‐AX‐1138934       4/18/2016 12:04   WINDSTREAM PROPOSED DRAFT                                                                     Attorney Client
SWITCH‐AX‐1138935 ‐ SWITCH‐AX‐1138937       4/18/2016 12:04   ILA Agreement V4 04 15 16 (Trey Redlines).docx                                                Attorney Client
SWITCH‐AX‐1138938 ‐ SWITCH‐AX‐1138938       4/18/2016 12:05   no Title                                                                                      Attorney Client
SWITCH‐AX‐1138939 ‐ SWITCH‐AX‐1138963       4/18/2016 12:05   WINDSTREAM PROPOSED DRAFT                                                                     Attorney Client
SWITCH‐AX‐1138964 ‐ SWITCH‐AX‐1138966       4/18/2016 12:05   ILA Agreement V4 04 15 16 (Trey Redlines).docx                                                Attorney Client
SWITCH‐AX‐1138967 ‐ SWITCH‐AX‐1138969       4/18/2016 12:15   no Title                                                                                      Attorney Client
SWITCH‐AX‐1138970 ‐ SWITCH‐AX‐1138973       4/18/2016 12:15   5‐things‐about‐the‐defend‐trade‐secrets‐act‐of‐2016.pdf                                       Attorney Client




                                                                          EXHIBIT 10, PAGE 2166
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 414 of 829


Bates                                   Document Date         Document Title                                                                             Privilege
SWITCH‐AX‐1138974 ‐ SWITCH‐AX‐1138980       4/18/2016 12:23   no Title                                                                                   Attorney Client
SWITCH‐AX‐1138981 ‐ SWITCH‐AX‐1139020       4/18/2016 12:23   Redline DTMB Switch TCs V15 to V16 04‐18‐16 Switch.docx                                    Attorney Client
SWITCH‐AX‐1139021 ‐ SWITCH‐AX‐1139021       4/18/2016 12:23   image002.png                                                                               Attorney Client
SWITCH‐AX‐1139022 ‐ SWITCH‐AX‐1139022       4/18/2016 12:58   no Title                                                                                   Attorney Client
SWITCH‐AX‐1139023 ‐ SWITCH‐AX‐1139027       4/18/2016 12:58   #442725059v2_SAC_ ‐ Letter of Intent ‐ Switch_LDP.DOCX                                     Attorney Client
SWITCH‐AX‐1139028 ‐ SWITCH‐AX‐1139034       4/18/2016 12:58   GTRedline_442725059v1 ‐ 442725059v2.docx                                                   Attorney Client
SWITCH‐AX‐1139035 ‐ SWITCH‐AX‐1139036       4/18/2016 13:37   no Title                                                                                   Attorney Client
SWITCH‐AX‐1139037 ‐ SWITCH‐AX‐1139038       4/18/2016 14:12   no Title                                                                                   Attorney Client
SWITCH‐AX‐1139039 ‐ SWITCH‐AX‐1139040       4/18/2016 14:12   no Title                                                                                   Attorney Client
SWITCH‐AX‐1139041 ‐ SWITCH‐AX‐1139042       4/18/2016 14:39   2e1e8fa8‐5668‐49e2‐8fc9‐3358e60b3ee9.msg                                                   Attorney Client
SWITCH‐AX‐1139043 ‐ SWITCH‐AX‐1139043       4/18/2016 14:39   image001.jpg                                                                               Attorney Client
SWITCH‐AX‐1139044 ‐ SWITCH‐AX‐1139044       4/18/2016 14:57   OPEX GL Data Dump ‐ Mar 2016_Final_04.18.2016_1034am.xlsx                                  Attorney Client
SWITCH‐AX‐1139045 ‐ SWITCH‐AX‐1139048       4/18/2016 16:07   no Title                                                                                   Attorney Client
SWITCH‐AX‐1139049 ‐ SWITCH‐AX‐1139066       4/18/2016 16:07   Planet3 ‐ Note Purchase Agreement (Switch, $3M Investment)_(palib2_7992249_1).DOCX         Attorney Client
SWITCH‐AX‐1139067 ‐ SWITCH‐AX‐1139074       4/18/2016 16:07   Planet3 ‐ Security Agreement (Switch $3M Investment)_(palib2_8007162_1).DOC                Attorney Client
SWITCH‐AX‐1139075 ‐ SWITCH‐AX‐1139083       4/18/2016 16:07   Planet3 ‐ Form‐of Secured Promissory Note (Switch $3M Investment)_(palib2_8007263_1).DOC   Attorney Client
SWITCH‐AX‐1139084 ‐ SWITCH‐AX‐1139084       4/18/2016 16:12   no Title                                                                                   Attorney Client
SWITCH‐AX‐1139085 ‐ SWITCH‐AX‐1139085       4/18/2016 16:12   image001.jpg                                                                               Attorney Client
SWITCH‐AX‐1139086 ‐ SWITCH‐AX‐1139096       4/18/2016 16:12   Master JVA 18April2016.docx                                                                Attorney Client
SWITCH‐AX‐1139097 ‐ SWITCH‐AX‐1139097       4/18/2016 16:32   no Title                                                                                   Attorney Client
SWITCH‐AX‐1139098 ‐ SWITCH‐AX‐1139107       4/18/2016 16:32   CFA‐UMB‐v2 to v3‐20160115‐Draft.docx                                                       Attorney Client
SWITCH‐AX‐1139108 ‐ SWITCH‐AX‐1139108       4/18/2016 16:45   no Title                                                                                   Attorney Client
SWITCH‐AX‐1139109 ‐ SWITCH‐AX‐1139118       4/18/2016 16:45   CFA‐UMB‐v2 to v3‐20160115‐Draft.docx                                                       Attorney Client
SWITCH‐AX‐1139119 ‐ SWITCH‐AX‐1139119       4/18/2016 16:55   no Title                                                                                   Attorney Client
SWITCH‐AX‐1139120 ‐ SWITCH‐AX‐1139130       4/18/2016 16:55   Master JVA 18April2016.docx                                                                Attorney Client
SWITCH‐AX‐1139131 ‐ SWITCH‐AX‐1139131       4/18/2016 16:55   image001.jpg                                                                               Attorney Client
SWITCH‐AX‐1139132 ‐ SWITCH‐AX‐1139132       4/18/2016 17:45   Collection Report 160418.xls                                                               Attorney Client
SWITCH‐AX‐1139133 ‐ SWITCH‐AX‐1139136       4/18/2016 17:45   c819e18e‐900d‐4bc2‐9257‐7c39768a37ae.msg                                                   Attorney Client
SWITCH‐AX‐1139137 ‐ SWITCH‐AX‐1139137       4/18/2016 17:45   Collection Report 160418.xls                                                               Attorney Client
SWITCH‐AX‐1139138 ‐ SWITCH‐AX‐1139138       4/18/2016 21:10   no Title                                                                                   Attorney Client
SWITCH‐AX‐1139139 ‐ SWITCH‐AX‐1139149       4/18/2016 21:10   Master JVA 18April2016.docx                                                                Attorney Client
SWITCH‐AX‐1139150 ‐ SWITCH‐AX‐1139150       4/18/2016 21:10   14‐9‐SU‐esig‐Thomas‐Morton‐President[21].png                                               Attorney Client
SWITCH‐AX‐1139151 ‐ SWITCH‐AX‐1139151       4/18/2016 21:10   no Title                                                                                   Attorney Client
SWITCH‐AX‐1139152 ‐ SWITCH‐AX‐1139152       4/18/2016 21:10   14‐9‐SU‐esig‐Thomas‐Morton‐President[21].png                                               Attorney Client
SWITCH‐AX‐1139153 ‐ SWITCH‐AX‐1139163       4/18/2016 21:10   Master JVA 18April2016.docx                                                                Attorney Client
SWITCH‐AX‐1139164 ‐ SWITCH‐AX‐1139168       4/18/2016 21:27   no Title                                                                                   Attorney Client
SWITCH‐AX‐1139169 ‐ SWITCH‐AX‐1139169       4/18/2016 21:27   SCHEDULE 3 ‐ Carrier Network.pdf                                                           Attorney Client
SWITCH‐AX‐1139170 ‐ SWITCH‐AX‐1139209       4/18/2016 21:27   Redline DTMB Switch TCs V15 to V16 04‐18‐16 Switch.docx                                    Attorney Client
SWITCH‐AX‐1139210 ‐ SWITCH‐AX‐1139211       4/18/2016 21:27   SCHEDULE 4 ‐ Smart Hands services.pdf                                                      Attorney Client
SWITCH‐AX‐1139212 ‐ SWITCH‐AX‐1139251       4/18/2016 21:27   Redline DTMB Switch TCs V16 to V17 04‐18‐16 Switch.docx                                    Attorney Client
SWITCH‐AX‐1139252 ‐ SWITCH‐AX‐1139253       4/18/2016 21:27   SCHEDULE 2 ‐ Colocation Services 04_18_16.pdf                                              Attorney Client
SWITCH‐AX‐1139254 ‐ SWITCH‐AX‐1139258       4/18/2016 21:28   no Title                                                                                   Attorney Client
SWITCH‐AX‐1139259 ‐ SWITCH‐AX‐1139259       4/18/2016 21:28   SCHEDULE 3 ‐ Carrier Network.pdf                                                           Attorney Client
SWITCH‐AX‐1139260 ‐ SWITCH‐AX‐1139299       4/18/2016 21:28   Redline DTMB Switch TCs V15 to V16 04‐18‐16 Switch.docx                                    Attorney Client
SWITCH‐AX‐1139300 ‐ SWITCH‐AX‐1139339       4/18/2016 21:28   Redline DTMB Switch TCs V16 to V17 04‐18‐16 Switch.docx                                    Attorney Client
SWITCH‐AX‐1139340 ‐ SWITCH‐AX‐1139341       4/18/2016 21:28   SCHEDULE 2 ‐ Colocation Services 04_18_16.pdf                                              Attorney Client




                                                                          EXHIBIT 10, PAGE 2167
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 415 of 829


Bates                                   Document Date         Document Title                                                     Privilege
SWITCH‐AX‐1139342 ‐ SWITCH‐AX‐1139343       4/18/2016 21:28   SCHEDULE 4 ‐ Smart Hands services.pdf                              Attorney Client
SWITCH‐AX‐1139344 ‐ SWITCH‐AX‐1139344       4/18/2016 23:18   no Title                                                           Attorney Client
SWITCH‐AX‐1139345 ‐ SWITCH‐AX‐1139399       4/18/2016 23:18   DRAFT SWITCH ‐ Data Center Contract (V02 4.13.2016).docx           Attorney Client
SWITCH‐AX‐1139400 ‐ SWITCH‐AX‐1139400       4/18/2016 23:27   no Title                                                           Attorney Client
SWITCH‐AX‐1139401 ‐ SWITCH‐AX‐1139445       4/18/2016 23:27   DRAFT Switch Data Center Contract (V03 4.18.2016) Switch.docx      Attorney Client
SWITCH‐AX‐1139446 ‐ SWITCH‐AX‐1139446       4/18/2016 23:27   no Title                                                           Attorney Client
SWITCH‐AX‐1139447 ‐ SWITCH‐AX‐1139491       4/18/2016 23:27   Redline V2 to V3 04‐18‐16 Switch.docx                              Attorney Client
SWITCH‐AX‐1139492 ‐ SWITCH‐AX‐1139536       4/18/2016 23:27   DRAFT Switch Data Center Contract (V03 4.18.2016) Switch.docx      Attorney Client
SWITCH‐AX‐1139537 ‐ SWITCH‐AX‐1139537       4/18/2016 23:41   no Title                                                           Attorney Client
SWITCH‐AX‐1139538 ‐ SWITCH‐AX‐1139582       4/18/2016 23:41   Redline V2 to V3 04‐18‐16 Switch.docx                              Attorney Client
SWITCH‐AX‐1139583 ‐ SWITCH‐AX‐1139627       4/18/2016 23:41   DRAFT Switch Data Center Contract (V03 4.18.2016) Switch.docx      Attorney Client
SWITCH‐AX‐1139628 ‐ SWITCH‐AX‐1139629       4/18/2016 23:42   no Title                                                           Attorney Client
SWITCH‐AX‐1139630 ‐ SWITCH‐AX‐1139684       4/18/2016 23:42   Redline V2 to V3 04‐18‐16 Switch.pdf                               Attorney Client
SWITCH‐AX‐1139685 ‐ SWITCH‐AX‐1139729       4/18/2016 23:42   DRAFT Switch Data Center Contract (V03 4.18.2016) Switch.docx      Attorney Client
SWITCH‐AX‐1139730 ‐ SWITCH‐AX‐1139730       4/18/2016 23:46   no Title                                                           Attorney Client
SWITCH‐AX‐1139731 ‐ SWITCH‐AX‐1139785       4/18/2016 23:46   Redline V2 to V3 04‐18‐16 Switch.pdf                               Attorney Client
SWITCH‐AX‐1139786 ‐ SWITCH‐AX‐1139830       4/18/2016 23:46   DRAFT Switch Data Center Contract (V03 4.18.2016) Switch[3].docx   Attorney Client
SWITCH‐AX‐1139831 ‐ SWITCH‐AX‐1139837        4/19/2016 0:30   no Title                                                           Attorney Client
SWITCH‐AX‐1139838 ‐ SWITCH‐AX‐1139844        4/19/2016 0:30   no Title                                                           Attorney Client
SWITCH‐AX‐1139845 ‐ SWITCH‐AX‐1139851        4/19/2016 0:30   5c53297f‐3b36‐4138‐b775‐bdb81c2152cc.msg                           Attorney Client
SWITCH‐AX‐1139852 ‐ SWITCH‐AX‐1139857        4/19/2016 0:30   no Title                                                           Attorney Client
SWITCH‐AX‐1139858 ‐ SWITCH‐AX‐1139864        4/19/2016 0:30   0c1497d8‐1849‐4d0d‐91d3‐22fd04425d19.msg                           Attorney Client
SWITCH‐AX‐1139865 ‐ SWITCH‐AX‐1139871        4/19/2016 0:30   no Title                                                           Attorney Client
SWITCH‐AX‐1139872 ‐ SWITCH‐AX‐1139878        4/19/2016 0:30   no Title                                                           Attorney Client
SWITCH‐AX‐1139879 ‐ SWITCH‐AX‐1139886        4/19/2016 0:30   no Title                                                           Attorney Client
SWITCH‐AX‐1139887 ‐ SWITCH‐AX‐1139893        4/19/2016 0:30   no Title                                                           Attorney Client
SWITCH‐AX‐1139894 ‐ SWITCH‐AX‐1139899        4/19/2016 0:30   no Title                                                           Attorney Client
SWITCH‐AX‐1139900 ‐ SWITCH‐AX‐1139901        4/19/2016 7:33   no Title                                                           Attorney Client
SWITCH‐AX‐1139902 ‐ SWITCH‐AX‐1139926        4/19/2016 7:33   WINDSTREAM PROPOSED DRAFT                                          Attorney Client
SWITCH‐AX‐1139927 ‐ SWITCH‐AX‐1139985        4/19/2016 9:12   Schedules to Asset Purchase Agmt Switch NBN.PDF                    Attorney Client
SWITCH‐AX‐1139986 ‐ SWITCH‐AX‐1139986       4/19/2016 10:06   no Title                                                           Attorney Client
SWITCH‐AX‐1139987 ‐ SWITCH‐AX‐1139987       4/19/2016 10:06   14‐9‐SU‐esig‐Thomas‐Morton‐President.png                           Attorney Client
SWITCH‐AX‐1139988 ‐ SWITCH‐AX‐1140005       4/19/2016 10:06   16‐2_SU_PPT_16x9_Edge_v5                                           Attorney Client
SWITCH‐AX‐1140006 ‐ SWITCH‐AX‐1140006       4/19/2016 10:20   no Title                                                           Attorney Client
SWITCH‐AX‐1140007 ‐ SWITCH‐AX‐1140007       4/19/2016 10:20   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1140008 ‐ SWITCH‐AX‐1140017       4/19/2016 10:20   CFA‐UMB‐v3‐20160415.docx                                           Attorney Client
SWITCH‐AX‐1140018 ‐ SWITCH‐AX‐1140018       4/19/2016 10:20   Master Services                                                    Attorney Client
SWITCH‐AX‐1140019 ‐ SWITCH‐AX‐1140023       4/19/2016 11:05   no Title                                                           Attorney Client
SWITCH‐AX‐1140024 ‐ SWITCH‐AX‐1140026       4/19/2016 11:05   Scanned from a Xerox Multifunction Device.pdf                      Attorney Client
SWITCH‐AX‐1140027 ‐ SWITCH‐AX‐1140027       4/19/2016 11:05   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1140028 ‐ SWITCH‐AX‐1140028       4/19/2016 11:05   image002.jpg                                                       Attorney Client
SWITCH‐AX‐1140029 ‐ SWITCH‐AX‐1140033       4/19/2016 11:05   1b49503a‐8d26‐4dee‐856c‐1a044700baf3.msg                           Attorney Client
SWITCH‐AX‐1140034 ‐ SWITCH‐AX‐1140034       4/19/2016 11:05   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1140035 ‐ SWITCH‐AX‐1140037       4/19/2016 11:05   Scanned from a Xerox Multifunction Device.pdf                      Attorney Client
SWITCH‐AX‐1140038 ‐ SWITCH‐AX‐1140038       4/19/2016 11:05   image002.jpg                                                       Attorney Client
SWITCH‐AX‐1140039 ‐ SWITCH‐AX‐1140043       4/19/2016 11:05   no Title                                                           Attorney Client




                                                                          EXHIBIT 10, PAGE 2168
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 416 of 829


Bates                                   Document Date         Document Title                                                      Privilege
SWITCH‐AX‐1140044 ‐ SWITCH‐AX‐1140044       4/19/2016 11:05   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1140045 ‐ SWITCH‐AX‐1140045       4/19/2016 11:05   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1140046 ‐ SWITCH‐AX‐1140048       4/19/2016 11:05   Scanned from a Xerox Multifunction Device.pdf                       Attorney Client
SWITCH‐AX‐1140049 ‐ SWITCH‐AX‐1140050       4/19/2016 11:20   no Title                                                            Attorney Client
SWITCH‐AX‐1140051 ‐ SWITCH‐AX‐1140057       4/19/2016 11:20   Redline.pdf                                                         Attorney Client
SWITCH‐AX‐1140058 ‐ SWITCH‐AX‐1140063       4/19/2016 11:20   Letter of Intent Switch LDP 04‐18‐2016 V1F CL.DOCX                  Attorney Client
SWITCH‐AX‐1140064 ‐ SWITCH‐AX‐1140067       4/19/2016 11:20   no Title                                                            Attorney Client
SWITCH‐AX‐1140068 ‐ SWITCH‐AX‐1140072       4/19/2016 11:20   Microsoft Word ‐ Switch Product Rider DIA V1‐9 040716               Attorney Client
SWITCH‐AX‐1140073 ‐ SWITCH‐AX‐1140073       4/19/2016 11:20   Switch Product Rider DIA V1‐9 20160419‐Switch Redlines.docx         Attorney Client
SWITCH‐AX‐1140074 ‐ SWITCH‐AX‐1140074       4/19/2016 11:20   image003.jpg                                                        Attorney Client
SWITCH‐AX‐1140075 ‐ SWITCH‐AX‐1140076       4/19/2016 11:23   no Title                                                            Attorney Client
SWITCH‐AX‐1140077 ‐ SWITCH‐AX‐1140077       4/19/2016 11:23   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1140078 ‐ SWITCH‐AX‐1140079       4/19/2016 11:23   Master Services                                                     Attorney Client
SWITCH‐AX‐1140080 ‐ SWITCH‐AX‐1140080       4/19/2016 11:23   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1140081 ‐ SWITCH‐AX‐1140082       4/19/2016 11:23   no Title                                                            Attorney Client
SWITCH‐AX‐1140083 ‐ SWITCH‐AX‐1140083       4/19/2016 11:23   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1140084 ‐ SWITCH‐AX‐1140085       4/19/2016 11:23   Master Services                                                     Attorney Client
SWITCH‐AX‐1140086 ‐ SWITCH‐AX‐1140086       4/19/2016 11:23   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1140087 ‐ SWITCH‐AX‐1140087       4/19/2016 11:45   no Title                                                            Attorney Client
SWITCH‐AX‐1140088 ‐ SWITCH‐AX‐1140159       4/19/2016 11:45   Switch RFP Response With Pricing.pdf                                Attorney Client
SWITCH‐AX‐1140160 ‐ SWITCH‐AX‐1140160       4/19/2016 11:45   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1140161 ‐ SWITCH‐AX‐1140161       4/19/2016 11:58   no Title                                                            Attorney Client
SWITCH‐AX‐1140162 ‐ SWITCH‐AX‐1140162       4/19/2016 11:58   Standardized Information Gathering (SIG) Questionnaire              Attorney Client
SWITCH‐AX‐1140163 ‐ SWITCH‐AX‐1140163       4/19/2016 11:58   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1140164 ‐ SWITCH‐AX‐1140164       4/19/2016 12:50   no Title                                                            Attorney Client
SWITCH‐AX‐1140165 ‐ SWITCH‐AX‐1140165       4/19/2016 12:50   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1140166 ‐ SWITCH‐AX‐1140166       4/19/2016 12:50   Standardized Information Gathering (SIG) Questionnaire              Attorney Client
SWITCH‐AX‐1140167 ‐ SWITCH‐AX‐1140169       4/19/2016 13:34   no Title                                                            Attorney Client
SWITCH‐AX‐1140170 ‐ SWITCH‐AX‐1140172       4/19/2016 13:34   Redline ILA Agreement V5 to V6 04 19 16 (WIN).docx                  Attorney Client
SWITCH‐AX‐1140173 ‐ SWITCH‐AX‐1140174       4/19/2016 14:42   no Title                                                            Attorney Client
SWITCH‐AX‐1140175 ‐ SWITCH‐AX‐1140175       4/19/2016 14:42   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1140176 ‐ SWITCH‐AX‐1140187       4/19/2016 14:42   Redline MSA Switch CNB V9 to V10 03‐29‐16 Switch (00198516‐2).DOC   Attorney Client
SWITCH‐AX‐1140188 ‐ SWITCH‐AX‐1140192       4/19/2016 16:02   no Title                                                            Attorney Client
SWITCH‐AX‐1140193 ‐ SWITCH‐AX‐1140193       4/19/2016 16:02   image003.jpg                                                        Attorney Client
SWITCH‐AX‐1140194 ‐ SWITCH‐AX‐1140194       4/19/2016 16:02   image005.jpg                                                        Attorney Client
SWITCH‐AX‐1140195 ‐ SWITCH‐AX‐1140195       4/19/2016 16:02   image007.jpg                                                        Attorney Client
SWITCH‐AX‐1140196 ‐ SWITCH‐AX‐1140200       4/19/2016 16:02   ea8edba4‐eb3b‐4b21‐b848‐3670c9e38d49.msg                            Attorney Client
SWITCH‐AX‐1140201 ‐ SWITCH‐AX‐1140201       4/19/2016 16:02   image003.jpg                                                        Attorney Client
SWITCH‐AX‐1140202 ‐ SWITCH‐AX‐1140202       4/19/2016 16:02   image007.jpg                                                        Attorney Client
SWITCH‐AX‐1140203 ‐ SWITCH‐AX‐1140203       4/19/2016 16:02   image005.jpg                                                        Attorney Client
SWITCH‐AX‐1140204 ‐ SWITCH‐AX‐1140209       4/19/2016 16:10   no Title                                                            Attorney Client
SWITCH‐AX‐1140210 ‐ SWITCH‐AX‐1140210       4/19/2016 16:10   image003.jpg                                                        Attorney Client
SWITCH‐AX‐1140211 ‐ SWITCH‐AX‐1140211       4/19/2016 16:10   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1140212 ‐ SWITCH‐AX‐1140212       4/19/2016 16:10   image005.jpg                                                        Attorney Client
SWITCH‐AX‐1140213 ‐ SWITCH‐AX‐1140213       4/19/2016 16:10   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1140214 ‐ SWITCH‐AX‐1140215       4/19/2016 17:49   no Title                                                            Attorney Client




                                                                          EXHIBIT 10, PAGE 2169
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 417 of 829


Bates                                   Document Date         Document Title                                                      Privilege
SWITCH‐AX‐1140216 ‐ SWITCH‐AX‐1140227       4/19/2016 17:49   Redline MSA Switch CNB V9 to V10 03‐29‐16 Switch (00198516‐2).DOC   Attorney Client
SWITCH‐AX‐1140228 ‐ SWITCH‐AX‐1140228       4/19/2016 17:49   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1140229 ‐ SWITCH‐AX‐1140240       4/19/2016 17:49   Redline MSA Switch CNB V9 to V10 03‐29‐16 Switch (00198516‐2).DOC   Attorney Client
SWITCH‐AX‐1140241 ‐ SWITCH‐AX‐1140244       4/19/2016 19:40   49d33be0‐a09b‐40b5‐a32d‐1aad126ed8b0.msg                            Attorney Client
SWITCH‐AX‐1140245 ‐ SWITCH‐AX‐1140245       4/19/2016 19:40   Collection Report 160419.xls                                        Attorney Client
SWITCH‐AX‐1140246 ‐ SWITCH‐AX‐1140246       4/19/2016 19:40   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1140247 ‐ SWITCH‐AX‐1140250       4/19/2016 19:40   no Title                                                            Attorney Client
SWITCH‐AX‐1140251 ‐ SWITCH‐AX‐1140251       4/19/2016 19:40   Collection Report 160419.xls                                        Attorney Client
SWITCH‐AX‐1140252 ‐ SWITCH‐AX‐1140252       4/19/2016 19:40   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1140253 ‐ SWITCH‐AX‐1140255       4/19/2016 22:16   no Title                                                            Attorney Client
SWITCH‐AX‐1140256 ‐ SWITCH‐AX‐1140257       4/19/2016 22:16   Options                                                             Attorney Client
SWITCH‐AX‐1140258 ‐ SWITCH‐AX‐1140258       4/19/2016 22:16   14‐9‐SU‐esig‐Thomas‐Morton‐President[11].png                        Attorney Client
SWITCH‐AX‐1140259 ‐ SWITCH‐AX‐1140261       4/19/2016 22:16   no Title                                                            Attorney Client
SWITCH‐AX‐1140262 ‐ SWITCH‐AX‐1140263       4/19/2016 22:16   Options                                                             Attorney Client
SWITCH‐AX‐1140264 ‐ SWITCH‐AX‐1140264       4/19/2016 22:16   14‐9‐SU‐esig‐Thomas‐Morton‐President[11].png                        Attorney Client
SWITCH‐AX‐1140265 ‐ SWITCH‐AX‐1140267       4/19/2016 22:17   no Title                                                            Attorney Client
SWITCH‐AX‐1140268 ‐ SWITCH‐AX‐1140268       4/19/2016 22:17   14‐9‐SU‐esig‐Thomas‐Morton‐President[11].png                        Attorney Client
SWITCH‐AX‐1140269 ‐ SWITCH‐AX‐1140270       4/19/2016 22:17   Options                                                             Attorney Client
SWITCH‐AX‐1140271 ‐ SWITCH‐AX‐1140271        4/20/2016 8:44   f00662c6‐30ca‐4261‐89bf‐c03a89af369f.msg                            Attorney Client
SWITCH‐AX‐1140272 ‐ SWITCH‐AX‐1140272        4/20/2016 8:44   MtM Clients April 2016.xlsx                                         Attorney Client
SWITCH‐AX‐1140273 ‐ SWITCH‐AX‐1140275        4/20/2016 9:56   no Title                                                            Attorney Client
SWITCH‐AX‐1140276 ‐ SWITCH‐AX‐1140276        4/20/2016 9:56   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1140277 ‐ SWITCH‐AX‐1140277        4/20/2016 9:56   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1140278 ‐ SWITCH‐AX‐1140278        4/20/2016 9:56   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1140279 ‐ SWITCH‐AX‐1140279        4/20/2016 9:56   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1140280 ‐ SWITCH‐AX‐1140281        4/20/2016 9:56   RE_ CTA MSA.msg                                                     Attorney Client
SWITCH‐AX‐1140282 ‐ SWITCH‐AX‐1140283        4/20/2016 9:56   Master Services                                                     Attorney Client
SWITCH‐AX‐1140284 ‐ SWITCH‐AX‐1140286        4/20/2016 9:56   no Title                                                            Attorney Client
SWITCH‐AX‐1140287 ‐ SWITCH‐AX‐1140287        4/20/2016 9:56   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1140288 ‐ SWITCH‐AX‐1140289        4/20/2016 9:56   RE_ CTA MSA.msg                                                     Attorney Client
SWITCH‐AX‐1140290 ‐ SWITCH‐AX‐1140290        4/20/2016 9:56   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1140291 ‐ SWITCH‐AX‐1140292        4/20/2016 9:56   Master Services                                                     Attorney Client
SWITCH‐AX‐1140293 ‐ SWITCH‐AX‐1140293        4/20/2016 9:56   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1140294 ‐ SWITCH‐AX‐1140294        4/20/2016 9:56   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1140295 ‐ SWITCH‐AX‐1140295       4/20/2016 10:00   Collection Report 160419.xls                                        Attorney Client
SWITCH‐AX‐1140296 ‐ SWITCH‐AX‐1140298       4/20/2016 10:03   no Title                                                            Attorney Client
SWITCH‐AX‐1140299 ‐ SWITCH‐AX‐1140300       4/20/2016 10:03   Options                                                             Attorney Client
SWITCH‐AX‐1140301 ‐ SWITCH‐AX‐1140301       4/20/2016 10:03   14‐9‐SU‐esig‐Thomas‐Morton‐President[11].png                        Attorney Client
SWITCH‐AX‐1140302 ‐ SWITCH‐AX‐1140305       4/20/2016 10:53   no Title                                                            Attorney Client
SWITCH‐AX‐1140306 ‐ SWITCH‐AX‐1140306       4/20/2016 10:53   image003.jpg                                                        Attorney Client
SWITCH‐AX‐1140307 ‐ SWITCH‐AX‐1140307       4/20/2016 10:53   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1140308 ‐ SWITCH‐AX‐1140311       4/20/2016 10:53   c68e0d51‐a69c‐4fc9‐b932‐418dbf38ccc8.msg                            Attorney Client
SWITCH‐AX‐1140312 ‐ SWITCH‐AX‐1140312       4/20/2016 10:53   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1140313 ‐ SWITCH‐AX‐1140313       4/20/2016 10:53   image003.jpg                                                        Attorney Client
SWITCH‐AX‐1140314 ‐ SWITCH‐AX‐1140318       4/20/2016 11:24   no Title                                                            Attorney Client
SWITCH‐AX‐1140319 ‐ SWITCH‐AX‐1140319       4/20/2016 11:24   Business Name Change ‐ CFA.pdf                                      Attorney Client




                                                                          EXHIBIT 10, PAGE 2170
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 418 of 829


Bates                                   Document Date         Document Title                                                 Privilege
SWITCH‐AX‐1140320 ‐ SWITCH‐AX‐1140320       4/20/2016 11:24   image003.jpg                                                   Attorney Client
SWITCH‐AX‐1140321 ‐ SWITCH‐AX‐1140321       4/20/2016 11:24   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1140322 ‐ SWITCH‐AX‐1140322       4/20/2016 11:24   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1140323 ‐ SWITCH‐AX‐1140324       4/20/2016 11:24   RE_ Business Name Change Request.msg                           Attorney Client
SWITCH‐AX‐1140325 ‐ SWITCH‐AX‐1140325       4/20/2016 11:24   image002.jpg                                                   Attorney Client
SWITCH‐AX‐1140326 ‐ SWITCH‐AX‐1140330       4/20/2016 11:24   464526a4‐5218‐40a7‐ae73‐f1011116a46a.msg                       Attorney Client
SWITCH‐AX‐1140331 ‐ SWITCH‐AX‐1140331       4/20/2016 11:24   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1140332 ‐ SWITCH‐AX‐1140332       4/20/2016 11:24   Business Name Change ‐ CFA.pdf                                 Attorney Client
SWITCH‐AX‐1140333 ‐ SWITCH‐AX‐1140333       4/20/2016 11:24   image003.jpg                                                   Attorney Client
SWITCH‐AX‐1140334 ‐ SWITCH‐AX‐1140334       4/20/2016 11:24   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1140335 ‐ SWITCH‐AX‐1140336       4/20/2016 11:24   RE_ Business Name Change Request.msg                           Attorney Client
SWITCH‐AX‐1140337 ‐ SWITCH‐AX‐1140337       4/20/2016 11:24   image002.jpg                                                   Attorney Client
SWITCH‐AX‐1140338 ‐ SWITCH‐AX‐1140341       4/20/2016 11:42   no Title                                                       Attorney Client
SWITCH‐AX‐1140342 ‐ SWITCH‐AX‐1140342       4/20/2016 11:42   image002.jpg                                                   Attorney Client
SWITCH‐AX‐1140343 ‐ SWITCH‐AX‐1140343       4/20/2016 11:42   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1140344 ‐ SWITCH‐AX‐1140359       4/20/2016 11:42   CTA MSA (Carrier Reseller) ‐ Supernap Feb. 2016 (final).docx   Attorney Client
SWITCH‐AX‐1140360 ‐ SWITCH‐AX‐1140363       4/20/2016 11:42   no Title                                                       Attorney Client
SWITCH‐AX‐1140364 ‐ SWITCH‐AX‐1140379       4/20/2016 11:42   CTA MSA (Carrier Reseller) ‐ Supernap Feb. 2016 (final).docx   Attorney Client
SWITCH‐AX‐1140380 ‐ SWITCH‐AX‐1140380       4/20/2016 11:42   image002.jpg                                                   Attorney Client
SWITCH‐AX‐1140381 ‐ SWITCH‐AX‐1140381       4/20/2016 11:42   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1140382 ‐ SWITCH‐AX‐1140383       4/20/2016 12:37   no Title                                                       Attorney Client
SWITCH‐AX‐1140384 ‐ SWITCH‐AX‐1140384       4/20/2016 12:37   image002.jpg                                                   Attorney Client
SWITCH‐AX‐1140385 ‐ SWITCH‐AX‐1140385       4/20/2016 12:37   MTM Customer Revenue.xlsx                                      Attorney Client
SWITCH‐AX‐1140386 ‐ SWITCH‐AX‐1140390       4/20/2016 12:40   no Title                                                       Attorney Client
SWITCH‐AX‐1140391 ‐ SWITCH‐AX‐1140395       4/20/2016 12:40   Microsoft Word ‐ Switch Product Rider DIA V1‐9 040716          Attorney Client
SWITCH‐AX‐1140396 ‐ SWITCH‐AX‐1140396       4/20/2016 12:40   image002.jpg                                                   Attorney Client
SWITCH‐AX‐1140397 ‐ SWITCH‐AX‐1140397       4/20/2016 12:40   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1140398 ‐ SWITCH‐AX‐1140399       4/20/2016 12:57   no Title                                                       Attorney Client
SWITCH‐AX‐1140400 ‐ SWITCH‐AX‐1140402       4/20/2016 12:57   ILA Agreement V4 to V5 04 15 16 (Switch).docx                  Attorney Client
SWITCH‐AX‐1140403 ‐ SWITCH‐AX‐1140408       4/20/2016 12:57   Master Services                                                Attorney Client
SWITCH‐AX‐1140409 ‐ SWITCH‐AX‐1140430       4/20/2016 12:57   Switch_MSA_Draft_04 15 16 v9 CLEAN 04182016.doc                Attorney Client
SWITCH‐AX‐1140431 ‐ SWITCH‐AX‐1140455       4/20/2016 12:57   WINDSTREAM PROPOSED DRAFT                                      Attorney Client
SWITCH‐AX‐1140456 ‐ SWITCH‐AX‐1140457       4/20/2016 12:58   no Title                                                       Attorney Client
SWITCH‐AX‐1140458 ‐ SWITCH‐AX‐1140463       4/20/2016 12:58   Master Services                                                Attorney Client
SWITCH‐AX‐1140464 ‐ SWITCH‐AX‐1140485       4/20/2016 12:58   Switch_MSA_Draft_04 15 16 v9 CLEAN 04182016.doc                Attorney Client
SWITCH‐AX‐1140486 ‐ SWITCH‐AX‐1140510       4/20/2016 12:58   WINDSTREAM PROPOSED DRAFT                                      Attorney Client
SWITCH‐AX‐1140511 ‐ SWITCH‐AX‐1140513       4/20/2016 12:58   ILA Agreement V4 to V5 04 15 16 (Switch).docx                  Attorney Client
SWITCH‐AX‐1140514 ‐ SWITCH‐AX‐1140519       4/20/2016 13:55   no Title                                                       Attorney Client
SWITCH‐AX‐1140520 ‐ SWITCH‐AX‐1140521       4/20/2016 14:08   no Title                                                       Attorney Client
SWITCH‐AX‐1140522 ‐ SWITCH‐AX‐1140527       4/20/2016 14:08   Master Services                                                Attorney Client
SWITCH‐AX‐1140528 ‐ SWITCH‐AX‐1140528       4/20/2016 14:08   Picture (Device Independent Bitmap).bmp                        Attorney Client
SWITCH‐AX‐1140529 ‐ SWITCH‐AX‐1140529       4/20/2016 14:17   no Title                                                       Attorney Client
SWITCH‐AX‐1140530 ‐ SWITCH‐AX‐1140534       4/20/2016 14:17   Product Pricer Online Quote ‐ 30160321124227                   Attorney Client
SWITCH‐AX‐1140535 ‐ SWITCH‐AX‐1140545       4/20/2016 14:17   Amendment                                                      Attorney Client
SWITCH‐AX‐1140546 ‐ SWITCH‐AX‐1140547       4/20/2016 14:17   Online Ordering                                                Attorney Client
SWITCH‐AX‐1140548 ‐ SWITCH‐AX‐1140556       4/20/2016 14:17   RE_ Request for MPLS quotes.msg                                Attorney Client




                                                                           EXHIBIT 10, PAGE 2171
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 419 of 829


Bates                                   Document Date         Document Title                                                   Privilege
SWITCH‐AX‐1140557 ‐ SWITCH‐AX‐1140557       4/20/2016 14:17   FW_ CenturyLink Order Confirmation for order number 443045.msg   Attorney Client
SWITCH‐AX‐1140558 ‐ SWITCH‐AX‐1140558       4/20/2016 14:17   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1140559 ‐ SWITCH‐AX‐1140559       4/20/2016 14:17   20160419092756404.pdf                                            Attorney Client
SWITCH‐AX‐1140560 ‐ SWITCH‐AX‐1140560       4/20/2016 14:17   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1140561 ‐ SWITCH‐AX‐1140567       4/20/2016 14:17   ETL.txt                                                          Attorney Client
SWITCH‐AX‐1140568 ‐ SWITCH‐AX‐1140569       4/20/2016 14:27   no Title                                                         Attorney Client
SWITCH‐AX‐1140570 ‐ SWITCH‐AX‐1140570       4/20/2016 14:27   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1140571 ‐ SWITCH‐AX‐1140571       4/20/2016 14:27   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1140572 ‐ SWITCH‐AX‐1140578       4/20/2016 14:27   ETL.txt                                                          Attorney Client
SWITCH‐AX‐1140579 ‐ SWITCH‐AX‐1140579       4/20/2016 14:27   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1140580 ‐ SWITCH‐AX‐1140580       4/20/2016 14:27   20160419092756404.pdf                                            Attorney Client
SWITCH‐AX‐1140581 ‐ SWITCH‐AX‐1140591       4/20/2016 14:27   Amendment                                                        Attorney Client
SWITCH‐AX‐1140592 ‐ SWITCH‐AX‐1140600       4/20/2016 14:27   RE_ Request for MPLS quotes.msg                                  Attorney Client
SWITCH‐AX‐1140601 ‐ SWITCH‐AX‐1140601       4/20/2016 14:27   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1140602 ‐ SWITCH‐AX‐1140603       4/20/2016 14:27   RE_ REI Order.msg                                                Attorney Client
SWITCH‐AX‐1140604 ‐ SWITCH‐AX‐1140608       4/20/2016 14:27   Product Pricer Online Quote ‐ 30160321124227                     Attorney Client
SWITCH‐AX‐1140609 ‐ SWITCH‐AX‐1140609       4/20/2016 14:27   FW_ CenturyLink Order Confirmation for order number 443045.msg   Attorney Client
SWITCH‐AX‐1140610 ‐ SWITCH‐AX‐1140611       4/20/2016 14:27   Online Ordering                                                  Attorney Client
SWITCH‐AX‐1140612 ‐ SWITCH‐AX‐1140613       4/20/2016 14:27   b3fd49cb‐5d92‐4501‐9b68‐371c6e0baca3.msg                         Attorney Client
SWITCH‐AX‐1140614 ‐ SWITCH‐AX‐1140614       4/20/2016 14:27   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1140615 ‐ SWITCH‐AX‐1140619       4/20/2016 14:27   Product Pricer Online Quote ‐ 30160321124227                     Attorney Client
SWITCH‐AX‐1140620 ‐ SWITCH‐AX‐1140630       4/20/2016 14:27   Amendment                                                        Attorney Client
SWITCH‐AX‐1140631 ‐ SWITCH‐AX‐1140631       4/20/2016 14:27   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1140632 ‐ SWITCH‐AX‐1140633       4/20/2016 14:27   RE_ REI Order.msg                                                Attorney Client
SWITCH‐AX‐1140634 ‐ SWITCH‐AX‐1140634       4/20/2016 14:27   20160419092756404.pdf                                            Attorney Client
SWITCH‐AX‐1140635 ‐ SWITCH‐AX‐1140636       4/20/2016 14:27   Online Ordering                                                  Attorney Client
SWITCH‐AX‐1140637 ‐ SWITCH‐AX‐1140637       4/20/2016 14:27   FW_ CenturyLink Order Confirmation for order number 443045.msg   Attorney Client
SWITCH‐AX‐1140638 ‐ SWITCH‐AX‐1140644       4/20/2016 14:27   ETL.txt                                                          Attorney Client
SWITCH‐AX‐1140645 ‐ SWITCH‐AX‐1140645       4/20/2016 14:27   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1140646 ‐ SWITCH‐AX‐1140646       4/20/2016 14:27   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1140647 ‐ SWITCH‐AX‐1140655       4/20/2016 14:27   RE_ Request for MPLS quotes.msg                                  Attorney Client
SWITCH‐AX‐1140656 ‐ SWITCH‐AX‐1140658       4/20/2016 14:31   no Title                                                         Attorney Client
SWITCH‐AX‐1140659 ‐ SWITCH‐AX‐1140664       4/20/2016 14:31   Master Services                                                  Attorney Client
SWITCH‐AX‐1140665 ‐ SWITCH‐AX‐1140666       4/20/2016 14:31   deada8d7‐fb66‐4087‐b255‐defee5769ac6.msg                         Attorney Client
SWITCH‐AX‐1140667 ‐ SWITCH‐AX‐1140667       4/20/2016 14:31   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1140668 ‐ SWITCH‐AX‐1140668       4/20/2016 14:31   20160419092756404.pdf                                            Attorney Client
SWITCH‐AX‐1140669 ‐ SWITCH‐AX‐1140670       4/20/2016 14:31   Online Ordering                                                  Attorney Client
SWITCH‐AX‐1140671 ‐ SWITCH‐AX‐1140679       4/20/2016 14:31   RE_ Request for MPLS quotes.msg                                  Attorney Client
SWITCH‐AX‐1140680 ‐ SWITCH‐AX‐1140690       4/20/2016 14:31   Amendment                                                        Attorney Client
SWITCH‐AX‐1140691 ‐ SWITCH‐AX‐1140691       4/20/2016 14:31   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1140692 ‐ SWITCH‐AX‐1140692       4/20/2016 14:31   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1140693 ‐ SWITCH‐AX‐1140697       4/20/2016 14:31   Product Pricer Online Quote ‐ 30160321124227                     Attorney Client
SWITCH‐AX‐1140698 ‐ SWITCH‐AX‐1140704       4/20/2016 14:31   ETL.txt                                                          Attorney Client
SWITCH‐AX‐1140705 ‐ SWITCH‐AX‐1140705       4/20/2016 14:31   FW_ CenturyLink Order Confirmation for order number 443045.msg   Attorney Client
SWITCH‐AX‐1140706 ‐ SWITCH‐AX‐1140708       4/20/2016 14:51   no Title                                                         Attorney Client
SWITCH‐AX‐1140709 ‐ SWITCH‐AX‐1140709       4/20/2016 15:12   no Title                                                         Attorney Client




                                                                          EXHIBIT 10, PAGE 2172
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 420 of 829


Bates                                   Document Date         Document Title                                                           Privilege
SWITCH‐AX‐1140710 ‐ SWITCH‐AX‐1140716       4/20/2016 15:12   CLARK COUNTY, NEVADA                                                     Attorney Client
SWITCH‐AX‐1140717 ‐ SWITCH‐AX‐1140718       4/20/2016 15:18   no Title                                                                 Attorney Client
SWITCH‐AX‐1140719 ‐ SWITCH‐AX‐1140720       4/20/2016 15:18   Switch Diligence List_Citizens_4 21 16 v2.docx                           Attorney Client
SWITCH‐AX‐1140721 ‐ SWITCH‐AX‐1140721       4/20/2016 16:08   no Title                                                                 Attorney Client
SWITCH‐AX‐1140722 ‐ SWITCH‐AX‐1140722       4/20/2016 16:08   Master Services                                                          Attorney Client
SWITCH‐AX‐1140723 ‐ SWITCH‐AX‐1140732       4/20/2016 16:08   CFA‐UMB‐v4 20160420.docx                                                 Attorney Client
SWITCH‐AX‐1140733 ‐ SWITCH‐AX‐1140733       4/20/2016 16:08   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1140734 ‐ SWITCH‐AX‐1140743       4/20/2016 16:08   CFA‐UMB‐v3 to v4‐20160419.docx                                           Attorney Client
SWITCH‐AX‐1140744 ‐ SWITCH‐AX‐1140746       4/20/2016 17:05   8fa06746‐6373‐46aa‐86d1‐e4e4d2a11de5.msg                                 Attorney Client
SWITCH‐AX‐1140747 ‐ SWITCH‐AX‐1140747       4/20/2016 17:05   Collection Report 160420.xls                                             Attorney Client
SWITCH‐AX‐1140748 ‐ SWITCH‐AX‐1140748       4/20/2016 17:20   no Title                                                                 Attorney Client
SWITCH‐AX‐1140749 ‐ SWITCH‐AX‐1140749       4/20/2016 17:20   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1140750 ‐ SWITCH‐AX‐1140754       4/20/2016 17:20   Redline Letter of Intent Switch LDP V1F to V1 04‐20‐2016 Switch.docx     Attorney Client
SWITCH‐AX‐1140755 ‐ SWITCH‐AX‐1140759       4/20/2016 17:20   Letter of Intent Switch LDP 04‐20‐2016 V1 Switch.DOCX                    Attorney Client
SWITCH‐AX‐1140760 ‐ SWITCH‐AX‐1140760       4/20/2016 17:30   Collection Report 160420.xls                                             Attorney Client
SWITCH‐AX‐1140761 ‐ SWITCH‐AX‐1140761       4/20/2016 18:22   Mar 2016 Budget vs Actual_OLD.xlsx                                       Attorney Client
SWITCH‐AX‐1140762 ‐ SWITCH‐AX‐1140762       4/20/2016 18:23   OPEX GL Data Dump ‐ Mar 2016_Final_04.20.2016_0530pm.xlsx                Attorney Client
SWITCH‐AX‐1140763 ‐ SWITCH‐AX‐1140763       4/20/2016 19:01   no Title                                                                 Attorney Client
SWITCH‐AX‐1140764 ‐ SWITCH‐AX‐1140765       4/20/2016 19:01   Proposed Resolutions (Credit Facility Amendment) V5 04‐20‐2016 CL.DOCX   Attorney Client
SWITCH‐AX‐1140766 ‐ SWITCH‐AX‐1140766       4/20/2016 19:01   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1140767 ‐ SWITCH‐AX‐1140769       4/20/2016 19:01   WC of Sole Member V3 CL.DOCX                                             Attorney Client
SWITCH‐AX‐1140770 ‐ SWITCH‐AX‐1140774       4/20/2016 20:08   no Title                                                                 Attorney Client
SWITCH‐AX‐1140775 ‐ SWITCH‐AX‐1140783       4/20/2016 20:08   Supernap CFA_Megaport Legal Review_15April2016.docx                      Attorney Client
SWITCH‐AX‐1140784 ‐ SWITCH‐AX‐1140784       4/20/2016 20:08   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1140785 ‐ SWITCH‐AX‐1140788       4/20/2016 21:38   no Title                                                                 Attorney Client
SWITCH‐AX‐1140789 ‐ SWITCH‐AX‐1140797       4/20/2016 21:38   Supernap CFA_Megaport Legal Review_15April2016.docx                      Attorney Client
SWITCH‐AX‐1140798 ‐ SWITCH‐AX‐1140798        4/21/2016 8:08   Check Run ‐ 04.21.16.xlsx                                                Attorney Client
SWITCH‐AX‐1140799 ‐ SWITCH‐AX‐1140799        4/21/2016 8:30   no Title                                                                 Attorney Client
SWITCH‐AX‐1140800 ‐ SWITCH‐AX‐1140810        4/21/2016 8:30   6 ‐ Development and Training Agreement.pdf                               Attorney Client
SWITCH‐AX‐1140811 ‐ SWITCH‐AX‐1140828        4/21/2016 8:30   3 ‐ Technology License Agreement ‐ Switch EVO ‐ SUPERNAP Int'l.pdf       Attorney Client
SWITCH‐AX‐1140829 ‐ SWITCH‐AX‐1140830        4/21/2016 8:30   8 ‐ Side Letter.pdf                                                      Attorney Client
SWITCH‐AX‐1140831 ‐ SWITCH‐AX‐1140838        4/21/2016 8:30   7 ‐ Support Services Agreement.pdf                                       Attorney Client
SWITCH‐AX‐1140839 ‐ SWITCH‐AX‐1140857        4/21/2016 8:30   1 ‐ Joint Venture Agreement Accelero‐SI.pdf                              Attorney Client
SWITCH‐AX‐1140858 ‐ SWITCH‐AX‐1140861        4/21/2016 9:07   no Title                                                                 Attorney Client
SWITCH‐AX‐1140862 ‐ SWITCH‐AX‐1140865        4/21/2016 9:07   CONFIDENTIALITY AGREEMENT                                                Attorney Client
SWITCH‐AX‐1140866 ‐ SWITCH‐AX‐1140866        4/21/2016 9:23   no Title                                                                 Attorney Client
SWITCH‐AX‐1140867 ‐ SWITCH‐AX‐1140867        4/21/2016 9:23   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1140868 ‐ SWITCH‐AX‐1140868        4/21/2016 9:23   License Agreement.msg                                                    Attorney Client
SWITCH‐AX‐1140869 ‐ SWITCH‐AX‐1140870        4/21/2016 9:23   Revised JVA.msg                                                          Attorney Client
SWITCH‐AX‐1140871 ‐ SWITCH‐AX‐1140871        4/21/2016 9:23   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1140872 ‐ SWITCH‐AX‐1140890        4/21/2016 9:23   Technology License ‐ 23.03.16 (Comparison vs 08..03.16).docx             Attorney Client
SWITCH‐AX‐1140891 ‐ SWITCH‐AX‐1140914        4/21/2016 9:23   JV Agreement 16.03.16 (Redline vs Switch draft 08.03.16).docx            Attorney Client
SWITCH‐AX‐1140915 ‐ SWITCH‐AX‐1140919        4/21/2016 9:44   no Title                                                                 Attorney Client
SWITCH‐AX‐1140920 ‐ SWITCH‐AX‐1140922        4/21/2016 9:44   ILA Agreement WIN Switch 04 21 16 (clean).docx                           Attorney Client
SWITCH‐AX‐1140923 ‐ SWITCH‐AX‐1140947        4/21/2016 9:44   WINDSTREAM PROPOSED DRAFT                                                Attorney Client
SWITCH‐AX‐1140948 ‐ SWITCH‐AX‐1140950        4/21/2016 9:44   Redline ILA Agreement V6 to V7 04 21 16 (WIN).docx                       Attorney Client




                                                                          EXHIBIT 10, PAGE 2173
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 421 of 829


Bates                                   Document Date         Document Title                                                                               Privilege
SWITCH‐AX‐1140951 ‐ SWITCH‐AX‐1140975        4/21/2016 9:44   WINDSTREAM PROPOSED DRAFT                                                                    Attorney Client
SWITCH‐AX‐1140976 ‐ SWITCH‐AX‐1140980        4/21/2016 9:50   no Title                                                                                     Attorney Client
SWITCH‐AX‐1140981 ‐ SWITCH‐AX‐1140981        4/21/2016 9:51   no Title                                                                                     Attorney Client
SWITCH‐AX‐1140982 ‐ SWITCH‐AX‐1140982        4/21/2016 9:51   Microsoft Word ‐ WORLD IP DAY FLYER REVISED FINAL 2016‐04‐20.docx                            Attorney Client
SWITCH‐AX‐1140983 ‐ SWITCH‐AX‐1140984       4/21/2016 10:17   no Title                                                                                     Attorney Client
SWITCH‐AX‐1140985 ‐ SWITCH‐AX‐1140993       4/21/2016 10:17   (4‐20‐2016 whw) SuperNap‐ColocationFacilitiesAgr_Comcast_v3 to v4_20160331_Redline v5 160410 Attorney Client
SWITCH‐AX‐1140994 ‐ SWITCH‐AX‐1140994       4/21/2016 10:35   no Title                                                                                     Attorney Client
SWITCH‐AX‐1140995 ‐ SWITCH‐AX‐1140995       4/21/2016 10:35   image001.jpg                                                                                 Attorney Client
SWITCH‐AX‐1140996 ‐ SWITCH‐AX‐1141000       4/21/2016 10:35   Project Lightning LOI 04‐21‐2016 V1 Switch.docx                                              Attorney Client
SWITCH‐AX‐1141001 ‐ SWITCH‐AX‐1141001       4/21/2016 10:35   no Title                                                                                     Attorney Client
SWITCH‐AX‐1141002 ‐ SWITCH‐AX‐1141006       4/21/2016 10:35   Project Lightning LOI 04‐21‐2016 V1 Switch.docx                                              Attorney Client
SWITCH‐AX‐1141007 ‐ SWITCH‐AX‐1141007       4/21/2016 10:35   image001.jpg                                                                                 Attorney Client
SWITCH‐AX‐1141008 ‐ SWITCH‐AX‐1141011       4/21/2016 13:26   no Title                                                                                     Attorney Client
SWITCH‐AX‐1141012 ‐ SWITCH‐AX‐1141031       4/21/2016 13:26   Planet3 ‐ Note Purchase Agreement (Switch, $3M Investment)(WSGR 4‐21‐2016)_(palib2_7992249_2Attorney Client
SWITCH‐AX‐1141032 ‐ SWITCH‐AX‐1141037       4/21/2016 13:26   REDLINE Schedule of Exceptions (WSGR 4‐21‐2016).docx                                         Attorney Client
SWITCH‐AX‐1141038 ‐ SWITCH‐AX‐1141038       4/21/2016 15:01   no Title                                                                                     Attorney Client
SWITCH‐AX‐1141039 ‐ SWITCH‐AX‐1141045       4/21/2016 15:01   DRAFT Exhibit 4 (Attachment 4) Pricing Only ‐ (4.21.2016) SOM[4].DOCX                        Attorney Client
SWITCH‐AX‐1141046 ‐ SWITCH‐AX‐1141127       4/21/2016 15:01   DRAFT Switch Data Center Contract (V04 4.21.2016) SOM_JM Edits.docx                          Attorney Client
SWITCH‐AX‐1141128 ‐ SWITCH‐AX‐1141128       4/21/2016 15:01   Mapping and Cost Calculations.xlsx                                                           Attorney Client
SWITCH‐AX‐1141129 ‐ SWITCH‐AX‐1141129       4/21/2016 15:33   no Title                                                                                     Attorney Client
SWITCH‐AX‐1141130 ‐ SWITCH‐AX‐1141148       4/21/2016 15:33   Redline Note Purchase Agmt Switch P3 V1 to V2a 04‐21‐2016 CL.docx                            Attorney Client
SWITCH‐AX‐1141149 ‐ SWITCH‐AX‐1141160       4/21/2016 15:33   Redline Security Agmt Switch P3 V1 to V2A 04‐21‐2016 CL.docx                                 Attorney Client
SWITCH‐AX‐1141161 ‐ SWITCH‐AX‐1141163       4/21/2016 15:33   IP Security Agmt Switch P3 V1 04‐21‐2016 CL.docx                                             Attorney Client
SWITCH‐AX‐1141164 ‐ SWITCH‐AX‐1141172       4/21/2016 15:33   Redline Promissory Note Switch P3 V1 to V2a 04‐21‐2016 CL.docx                               Attorney Client
SWITCH‐AX‐1141173 ‐ SWITCH‐AX‐1141173       4/21/2016 15:33   image001.jpg                                                                                 Attorney Client
SWITCH‐AX‐1141174 ‐ SWITCH‐AX‐1141175       4/21/2016 15:37   no Title                                                                                     Attorney Client
SWITCH‐AX‐1141176 ‐ SWITCH‐AX‐1141179       4/21/2016 15:37   Re_ Mr. Adam's Easements.msg                                                                 Attorney Client
SWITCH‐AX‐1141180 ‐ SWITCH‐AX‐1141180       4/21/2016 15:37   image001.jpg                                                                                 Attorney Client
SWITCH‐AX‐1141181 ‐ SWITCH‐AX‐1141182       4/21/2016 15:37   Scanned from a Xerox Multifunction Printer.pdf                                               Attorney Client
SWITCH‐AX‐1141183 ‐ SWITCH‐AX‐1141188       4/21/2016 16:02   no Title                                                                                     Attorney Client
SWITCH‐AX‐1141189 ‐ SWITCH‐AX‐1141189       4/21/2016 16:02   image001.jpg                                                                                 Attorney Client
SWITCH‐AX‐1141190 ‐ SWITCH‐AX‐1141190       4/21/2016 16:02   image002.jpg                                                                                 Attorney Client
SWITCH‐AX‐1141191 ‐ SWITCH‐AX‐1141191       4/21/2016 16:02   image003.jpg                                                                                 Attorney Client
SWITCH‐AX‐1141192 ‐ SWITCH‐AX‐1141196       4/21/2016 16:02   Microsoft Word ‐ Switch Product Rider DIA V1‐9 040716                                        Attorney Client
SWITCH‐AX‐1141197 ‐ SWITCH‐AX‐1141197       4/21/2016 16:15   Collection Report 160421.xls                                                                 Attorney Client
SWITCH‐AX‐1141198 ‐ SWITCH‐AX‐1141200       4/21/2016 16:16   3771c7c3‐e7a2‐4d35‐a96d‐1b72db0c17ee.msg                                                     Attorney Client
SWITCH‐AX‐1141201 ‐ SWITCH‐AX‐1141201       4/21/2016 16:16   Collection Report 160421.xls                                                                 Attorney Client
SWITCH‐AX‐1141202 ‐ SWITCH‐AX‐1141202       4/21/2016 16:47   no Title                                                                                     Attorney Client
SWITCH‐AX‐1141203 ‐ SWITCH‐AX‐1141220       4/21/2016 16:47   3 ‐ Technology License Agreement ‐ Switch EVO ‐ SUPERNAP Int'l.pdf                           Attorney Client
SWITCH‐AX‐1141221 ‐ SWITCH‐AX‐1141222       4/21/2016 16:47   8 ‐ Side Letter.pdf                                                                          Attorney Client
SWITCH‐AX‐1141223 ‐ SWITCH‐AX‐1141233       4/21/2016 16:47   6 ‐ Development and Training Agreement.pdf                                                   Attorney Client
SWITCH‐AX‐1141234 ‐ SWITCH‐AX‐1141252       4/21/2016 16:47   1 ‐ Joint Venture Agreement Accelero‐SI.pdf                                                  Attorney Client
SWITCH‐AX‐1141253 ‐ SWITCH‐AX‐1141260       4/21/2016 16:47   7 ‐ Support Services Agreement.pdf                                                           Attorney Client
SWITCH‐AX‐1141261 ‐ SWITCH‐AX‐1141265       4/21/2016 17:22   7d06237b‐eba1‐48fb‐b7f7‐86cbe173d080.msg                                                     Attorney Client
SWITCH‐AX‐1141266 ‐ SWITCH‐AX‐1141266       4/21/2016 17:22   image003.jpg                                                                                 Attorney Client
SWITCH‐AX‐1141267 ‐ SWITCH‐AX‐1141267       4/21/2016 17:22   image004.jpg                                                                                 Attorney Client




                                                                          EXHIBIT 10, PAGE 2174
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 422 of 829


Bates                                   Document Date         Document Title                                                                    Privilege
SWITCH‐AX‐1141268 ‐ SWITCH‐AX‐1141270       4/21/2016 17:22   Z059‐040416‐132‐SO (10Gbps P2P for Lockheed Martin ‐ 1 Wilshire, LA, CA)....pdf   Attorney Client
SWITCH‐AX‐1141271 ‐ SWITCH‐AX‐1141271       4/21/2016 17:22   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1141272 ‐ SWITCH‐AX‐1141276       4/21/2016 17:22   no Title                                                                          Attorney Client
SWITCH‐AX‐1141277 ‐ SWITCH‐AX‐1141277       4/21/2016 17:22   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1141278 ‐ SWITCH‐AX‐1141278       4/21/2016 17:22   image004.jpg                                                                      Attorney Client
SWITCH‐AX‐1141279 ‐ SWITCH‐AX‐1141279       4/21/2016 17:22   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1141280 ‐ SWITCH‐AX‐1141282       4/21/2016 17:22   Z059‐040416‐132‐SO (10Gbps P2P for Lockheed Martin ‐ 1 Wilshire, LA, CA)....pdf   Attorney Client
SWITCH‐AX‐1141283 ‐ SWITCH‐AX‐1141284       4/21/2016 18:08   no Title                                                                          Attorney Client
SWITCH‐AX‐1141285 ‐ SWITCH‐AX‐1141292       4/21/2016 18:08   R233‐07‐001‐M.pdf                                                                 Attorney Client
SWITCH‐AX‐1141293 ‐ SWITCH‐AX‐1141294       4/21/2016 18:08   adda89c3‐82cc‐4677‐a629‐ea83f3cf9c2e.msg                                          Attorney Client
SWITCH‐AX‐1141295 ‐ SWITCH‐AX‐1141302       4/21/2016 18:08   R233‐07‐001‐M.pdf                                                                 Attorney Client
SWITCH‐AX‐1141303 ‐ SWITCH‐AX‐1141303       4/21/2016 21:44   no Title                                                                          Attorney Client
SWITCH‐AX‐1141304 ‐ SWITCH‐AX‐1141358       4/21/2016 21:44   Redline V2 to V3 04‐18‐16 Switch.pdf                                              Attorney Client
SWITCH‐AX‐1141359 ‐ SWITCH‐AX‐1141403       4/21/2016 21:44   DRAFT Switch Data Center Contract (V03 4.18.2016) Switch[3].docx                  Attorney Client
SWITCH‐AX‐1141404 ‐ SWITCH‐AX‐1141407       4/21/2016 22:00   no Title                                                                          Attorney Client
SWITCH‐AX‐1141408 ‐ SWITCH‐AX‐1141447       4/21/2016 22:00   Redline DTMB Switch TCs V15 to V16 04‐18‐16 Switch.docx                           Attorney Client
SWITCH‐AX‐1141448 ‐ SWITCH‐AX‐1141449       4/21/2016 22:00   SCHEDULE 4 ‐ Smart Hands services.pdf                                             Attorney Client
SWITCH‐AX‐1141450 ‐ SWITCH‐AX‐1141451       4/21/2016 22:00   SCHEDULE 2 ‐ Colocation Services 04_18_16.pdf                                     Attorney Client
SWITCH‐AX‐1141452 ‐ SWITCH‐AX‐1141491       4/21/2016 22:00   Redline DTMB Switch TCs V16 to V17 04‐18‐16 Switch.docx                           Attorney Client
SWITCH‐AX‐1141492 ‐ SWITCH‐AX‐1141492       4/21/2016 22:00   SCHEDULE 3 ‐ Carrier Network.pdf                                                  Attorney Client
SWITCH‐AX‐1141493 ‐ SWITCH‐AX‐1141494       4/21/2016 23:18   no Title                                                                          Attorney Client
SWITCH‐AX‐1141495 ‐ SWITCH‐AX‐1141539       4/21/2016 23:18   DRAFT Switch Data Center Contract (V03 4.18.2016) Switch[3].docx                  Attorney Client
SWITCH‐AX‐1141540 ‐ SWITCH‐AX‐1141594       4/21/2016 23:18   Redline V2 to V3 04‐18‐16 Switch.pdf                                              Attorney Client
SWITCH‐AX‐1141595 ‐ SWITCH‐AX‐1141598       4/21/2016 23:53   no Title                                                                          Attorney Client
SWITCH‐AX‐1141599 ‐ SWITCH‐AX‐1141688       4/21/2016 23:53   DRAFT Switch Data Center Contract (V5 4.22.2016) Switch.docx                      Attorney Client
SWITCH‐AX‐1141689 ‐ SWITCH‐AX‐1141693        4/22/2016 7:52   no Title                                                                          Attorney Client
SWITCH‐AX‐1141694 ‐ SWITCH‐AX‐1141694        4/22/2016 7:52   image006.jpg                                                                      Attorney Client
SWITCH‐AX‐1141695 ‐ SWITCH‐AX‐1141695        4/22/2016 7:52   image002.png                                                                      Attorney Client
SWITCH‐AX‐1141696 ‐ SWITCH‐AX‐1141713        4/22/2016 7:52   MSA Switch Ltd Switch Level 3 reply comments 1‐15‐16.doc                          Attorney Client
SWITCH‐AX‐1141714 ‐ SWITCH‐AX‐1141718        4/22/2016 7:52   no Title                                                                          Attorney Client
SWITCH‐AX‐1141719 ‐ SWITCH‐AX‐1141736        4/22/2016 7:52   MSA Switch Ltd Switch Level 3 reply comments 1‐15‐16.doc                          Attorney Client
SWITCH‐AX‐1141737 ‐ SWITCH‐AX‐1141737        4/22/2016 7:52   image006.jpg                                                                      Attorney Client
SWITCH‐AX‐1141738 ‐ SWITCH‐AX‐1141738        4/22/2016 7:52   image002.png                                                                      Attorney Client
SWITCH‐AX‐1141739 ‐ SWITCH‐AX‐1141747       4/22/2016 10:36   Comerica 042516‐Approval.pdf                                                      Attorney Client
SWITCH‐AX‐1141748 ‐ SWITCH‐AX‐1141752       4/22/2016 11:23   no Title                                                                          Attorney Client
SWITCH‐AX‐1141753 ‐ SWITCH‐AX‐1141842       4/22/2016 11:23   DRAFT Switch Data Center Contract (V5 4.22.2016) Switch.docx                      Attorney Client
SWITCH‐AX‐1141843 ‐ SWITCH‐AX‐1141847       4/22/2016 11:30   no Title                                                                          Attorney Client
SWITCH‐AX‐1141848 ‐ SWITCH‐AX‐1141848       4/22/2016 11:30   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1141849 ‐ SWITCH‐AX‐1141873       4/22/2016 11:30   WINDSTREAM PROPOSED DRAFT                                                         Attorney Client
SWITCH‐AX‐1141874 ‐ SWITCH‐AX‐1141898       4/22/2016 11:30   WINDSTREAM PROPOSED DRAFT                                                         Attorney Client
SWITCH‐AX‐1141899 ‐ SWITCH‐AX‐1141901       4/22/2016 11:30   ILA Agreement WIN Switch 04 21 16 (clean).docx                                    Attorney Client
SWITCH‐AX‐1141902 ‐ SWITCH‐AX‐1141904       4/22/2016 11:30   Redline ILA Agreement V6 to V7 04 21 16 (WIN).docx                                Attorney Client
SWITCH‐AX‐1141905 ‐ SWITCH‐AX‐1141905       4/22/2016 11:33   Equity Cap Table_ 2016.xlsx                                                       Attorney Client
SWITCH‐AX‐1141906 ‐ SWITCH‐AX‐1141910       4/22/2016 11:39   no Title                                                                          Attorney Client
SWITCH‐AX‐1141911 ‐ SWITCH‐AX‐1141913       4/22/2016 11:39   Redline ILA Agreement V6 to V7 04 21 16 (WIN).docx                                Attorney Client
SWITCH‐AX‐1141914 ‐ SWITCH‐AX‐1141938       4/22/2016 11:39   WINDSTREAM PROPOSED DRAFT                                                         Attorney Client




                                                                           EXHIBIT 10, PAGE 2175
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 423 of 829


Bates                                   Document Date         Document Title                                                                   Privilege
SWITCH‐AX‐1141939 ‐ SWITCH‐AX‐1141963       4/22/2016 11:39   WINDSTREAM PROPOSED DRAFT                                                        Attorney Client
SWITCH‐AX‐1141964 ‐ SWITCH‐AX‐1141966       4/22/2016 11:39   ILA Agreement WIN Switch 04 21 16 (clean).docx                                   Attorney Client
SWITCH‐AX‐1141967 ‐ SWITCH‐AX‐1141967       4/22/2016 11:44   no Title                                                                         Attorney Client
SWITCH‐AX‐1141968 ‐ SWITCH‐AX‐1142057       4/22/2016 11:44   DRAFT Switch Data Center Contract (V5 4.22.2016) Switch_JMEdits.docx             Attorney Client
SWITCH‐AX‐1142058 ‐ SWITCH‐AX‐1142058       4/22/2016 12:27   no Title                                                                         Attorney Client
SWITCH‐AX‐1142059 ‐ SWITCH‐AX‐1142147       4/22/2016 12:27   DRAFT Switch Data Center Contract (V6 4.23.2016) Switch.docx                     Attorney Client
SWITCH‐AX‐1142148 ‐ SWITCH‐AX‐1142150       4/22/2016 13:09   no Title                                                                         Attorney Client
SWITCH‐AX‐1142151 ‐ SWITCH‐AX‐1142151       4/22/2016 13:09   ATT00001.htm                                                                     Attorney Client
SWITCH‐AX‐1142152 ‐ SWITCH‐AX‐1142164       4/22/2016 13:09   SoM PISL MSA with Attachement 3‐22‐16 MS Word with Tracking.docx                 Attorney Client
SWITCH‐AX‐1142165 ‐ SWITCH‐AX‐1142167       4/22/2016 13:09   no Title                                                                         Attorney Client
SWITCH‐AX‐1142168 ‐ SWITCH‐AX‐1142168       4/22/2016 13:09   ATT00001.htm                                                                     Attorney Client
SWITCH‐AX‐1142169 ‐ SWITCH‐AX‐1142181       4/22/2016 13:09   SoM PISL MSA with Attachement 3‐22‐16 MS Word with Tracking.docx                 Attorney Client
SWITCH‐AX‐1142182 ‐ SWITCH‐AX‐1142184       4/22/2016 13:49   no Title                                                                         Attorney Client
SWITCH‐AX‐1142185 ‐ SWITCH‐AX‐1142192       4/22/2016 13:49   R233‐07‐001‐M.pdf                                                                Attorney Client
SWITCH‐AX‐1142193 ‐ SWITCH‐AX‐1142193       4/22/2016 13:49   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1142194 ‐ SWITCH‐AX‐1142196       4/22/2016 13:49   1ed9f1d8‐a70d‐48f2‐b9f1‐743a812b455d.msg                                         Attorney Client
SWITCH‐AX‐1142197 ‐ SWITCH‐AX‐1142197       4/22/2016 13:49   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1142198 ‐ SWITCH‐AX‐1142205       4/22/2016 13:49   R233‐07‐001‐M.pdf                                                                Attorney Client
SWITCH‐AX‐1142206 ‐ SWITCH‐AX‐1142206       4/22/2016 14:03   OPEX GL Data Dump ‐ Mar 2016_Final_04.22.2016_1155AM.xlsx                        Attorney Client
SWITCH‐AX‐1142207 ‐ SWITCH‐AX‐1142214       4/22/2016 15:55   no Title                                                                         Attorney Client
SWITCH‐AX‐1142215 ‐ SWITCH‐AX‐1142215       4/22/2016 15:55   image002.jpg                                                                     Attorney Client
SWITCH‐AX‐1142216 ‐ SWITCH‐AX‐1142216       4/22/2016 15:55   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1142217 ‐ SWITCH‐AX‐1142221       4/22/2016 15:55   FSA‐Frontier‐Switch‐v1 to v2‐20160422.docx                                       Attorney Client
SWITCH‐AX‐1142222 ‐ SWITCH‐AX‐1142222       4/22/2016 17:57   Restricted Payments Q2‐Q42015.xlsx                                               Attorney Client
SWITCH‐AX‐1142223 ‐ SWITCH‐AX‐1142225       4/22/2016 18:03   no Title                                                                         Attorney Client
SWITCH‐AX‐1142226 ‐ SWITCH‐AX‐1142226       4/22/2016 18:03   Collection Report 160422.xls                                                     Attorney Client
SWITCH‐AX‐1142227 ‐ SWITCH‐AX‐1142229       4/22/2016 18:03   d67f2b05‐d87c‐47ae‐b733‐8a03198e7bcf.msg                                         Attorney Client
SWITCH‐AX‐1142230 ‐ SWITCH‐AX‐1142230       4/22/2016 18:03   Collection Report 160422.xls                                                     Attorney Client
SWITCH‐AX‐1142231 ‐ SWITCH‐AX‐1142231       4/22/2016 19:03   b5e3150b‐55ac‐40d2‐9499‐e1c22e72905f.msg                                         Attorney Client
SWITCH‐AX‐1142232 ‐ SWITCH‐AX‐1142232       4/22/2016 19:03   B705‐08‐002‐C.pdf                                                                Attorney Client
SWITCH‐AX‐1142233 ‐ SWITCH‐AX‐1142233       4/22/2016 19:03   Closing Document ‐ Mosaic Networx ‐ Berkshire Hathaway Automotive referral.msg   Attorney Client
SWITCH‐AX‐1142234 ‐ SWITCH‐AX‐1142240       4/22/2016 19:03   H665‐08‐001‐M.pdf                                                                Attorney Client
SWITCH‐AX‐1142241 ‐ SWITCH‐AX‐1142241       4/22/2016 19:03   image001.png                                                                     Attorney Client
SWITCH‐AX‐1142242 ‐ SWITCH‐AX‐1142242       4/22/2016 19:03   RampRate                                                                         Attorney Client
SWITCH‐AX‐1142243 ‐ SWITCH‐AX‐1142252       4/22/2016 19:03   BPP‐012214‐081 Trace3, Inc..pdf                                                  Attorney Client
SWITCH‐AX‐1142253 ‐ SWITCH‐AX‐1142254       4/22/2016 19:03   Cogent_SM.PDF                                                                    Attorney Client
SWITCH‐AX‐1142255 ‐ SWITCH‐AX‐1142258       4/22/2016 19:03   FW_ Fox Entertainment Group.msg                                                  Attorney Client
SWITCH‐AX‐1142259 ‐ SWITCH‐AX‐1142259       4/22/2016 19:03   Trace 3 ‐HGST closing docs ‐ TRANSPORT commission .msg                           Attorney Client
SWITCH‐AX‐1142260 ‐ SWITCH‐AX‐1142269       4/22/2016 19:03   BPP‐012214‐081 Trace3, Inc..pdf                                                  Attorney Client
SWITCH‐AX‐1142270 ‐ SWITCH‐AX‐1142270       4/22/2016 19:03   image002.jpg                                                                     Attorney Client
SWITCH‐AX‐1142271 ‐ SWITCH‐AX‐1142278       4/22/2016 19:03   B705‐08‐001‐M.pdf                                                                Attorney Client
SWITCH‐AX‐1142279 ‐ SWITCH‐AX‐1142279       4/22/2016 19:03   C732‐07‐002‐C.pdf                                                                Attorney Client
SWITCH‐AX‐1142280 ‐ SWITCH‐AX‐1142280       4/22/2016 19:03   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1142281 ‐ SWITCH‐AX‐1142281       4/22/2016 19:03   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1142282 ‐ SWITCH‐AX‐1142289       4/22/2016 19:03   BPP‐091115‐116 Mosaic Networx Solutions, LLC.pdf                                 Attorney Client
SWITCH‐AX‐1142290 ‐ SWITCH‐AX‐1142290       4/22/2016 19:03   image001.jpg                                                                     Attorney Client




                                                                          EXHIBIT 10, PAGE 2176
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 424 of 829


Bates                                   Document Date         Document Title                                                               Privilege
SWITCH‐AX‐1142291 ‐ SWITCH‐AX‐1142291       4/22/2016 19:03   RampRate                                                                     Attorney Client
SWITCH‐AX‐1142292 ‐ SWITCH‐AX‐1142293       4/22/2016 19:03   FW_ SurveyMonkey ‐ Spearhead payout.msg                                      Attorney Client
SWITCH‐AX‐1142294 ‐ SWITCH‐AX‐1142294       4/22/2016 19:03   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1142295 ‐ SWITCH‐AX‐1142296       4/22/2016 19:03   RampRate                                                                     Attorney Client
SWITCH‐AX‐1142297 ‐ SWITCH‐AX‐1142297       4/22/2016 19:03   Survey Monkey Orders.msg                                                     Attorney Client
SWITCH‐AX‐1142298 ‐ SWITCH‐AX‐1142298       4/22/2016 19:03   Switch_SO (SM exec 8‐11‐15).pdf                                              Attorney Client
SWITCH‐AX‐1142299 ‐ SWITCH‐AX‐1142299       4/22/2016 19:03   Closing Document ‐ J & N Communications ‐ Cannery Casino Resorts.msg         Attorney Client
SWITCH‐AX‐1142300 ‐ SWITCH‐AX‐1142300       4/22/2016 19:03   image004.png                                                                 Attorney Client
SWITCH‐AX‐1142301 ‐ SWITCH‐AX‐1142303       4/22/2016 19:03   Zayo_SM.PDF                                                                  Attorney Client
SWITCH‐AX‐1142304 ‐ SWITCH‐AX‐1142311       4/22/2016 19:03   C732‐07‐001‐M.pdf                                                            Attorney Client
SWITCH‐AX‐1142312 ‐ SWITCH‐AX‐1142313       4/22/2016 19:03   FW_ comp for Switch.msg                                                      Attorney Client
SWITCH‐AX‐1142314 ‐ SWITCH‐AX‐1142314       4/22/2016 19:03   Charlotte Russe ‐ Trace 3 payout .msg                                        Attorney Client
SWITCH‐AX‐1142315 ‐ SWITCH‐AX‐1142316       4/22/2016 19:03   RampRate                                                                     Attorney Client
SWITCH‐AX‐1142317 ‐ SWITCH‐AX‐1142324       4/22/2016 19:03   BPP‐100713‐071 J&N Communications (Nicole Folino ‐ Referral Agreement).pdf   Attorney Client
SWITCH‐AX‐1142325 ‐ SWITCH‐AX‐1142325       4/22/2016 21:15   no Title                                                                     Attorney Client
SWITCH‐AX‐1142326 ‐ SWITCH‐AX‐1142415       4/22/2016 21:15   DRAFT Switch Data Center Contract (V7 4.22.2016) Switch_JMEdits.docx         Attorney Client
SWITCH‐AX‐1142416 ‐ SWITCH‐AX‐1142422       4/23/2016 19:18   23bee1e3‐b1f7‐4b26‐983b‐3acf254b320c.msg                                     Attorney Client
SWITCH‐AX‐1142423 ‐ SWITCH‐AX‐1142425       4/23/2016 22:51   no Title                                                                     Attorney Client
SWITCH‐AX‐1142426 ‐ SWITCH‐AX‐1142433       4/23/2016 22:51   C263‐07‐001‐M.pdf                                                            Attorney Client
SWITCH‐AX‐1142434 ‐ SWITCH‐AX‐1142436       4/23/2016 23:21   no Title                                                                     Attorney Client
SWITCH‐AX‐1142437 ‐ SWITCH‐AX‐1142437       4/23/2016 23:21   SO ‐ CDG (Jeppesen) ‐11‐18‐14.xlsx                                           Attorney Client
SWITCH‐AX‐1142438 ‐ SWITCH‐AX‐1142441       4/23/2016 23:21   FW_ Executed SO for CDG P2P.msg                                              Attorney Client
SWITCH‐AX‐1142442 ‐ SWITCH‐AX‐1142442       4/23/2016 23:21   SO ‐ CDG (10GP2P) ‐11‐18‐14.xlsx                                             Attorney Client
SWITCH‐AX‐1142443 ‐ SWITCH‐AX‐1142450       4/23/2016 23:21   C263‐07‐001‐M.pdf                                                            Attorney Client
SWITCH‐AX‐1142451 ‐ SWITCH‐AX‐1142452       4/23/2016 23:21   RE_ CDG_Jeppesen Needs.msg                                                   Attorney Client
SWITCH‐AX‐1142453 ‐ SWITCH‐AX‐1142453        4/25/2016 0:06   no Title                                                                     Attorney Client
SWITCH‐AX‐1142454 ‐ SWITCH‐AX‐1142542        4/25/2016 0:06   DRAFT Switch Data Center Contract (V7 4.24.2016) Switch_JMEdits[1].docx      Attorney Client
SWITCH‐AX‐1142543 ‐ SWITCH‐AX‐1142551        4/25/2016 7:23   no Title                                                                     Attorney Client
SWITCH‐AX‐1142552 ‐ SWITCH‐AX‐1142552        4/25/2016 7:23   image003.jpg                                                                 Attorney Client
SWITCH‐AX‐1142553 ‐ SWITCH‐AX‐1142553        4/25/2016 7:23   FSA‐Frontier‐Switch‐v1 to v2‐20160422.docx                                   Attorney Client
SWITCH‐AX‐1142554 ‐ SWITCH‐AX‐1142558        4/25/2016 7:23   FSA‐Frontier‐Switch‐v1 to v2‐20160422.docx                                   Attorney Client
SWITCH‐AX‐1142559 ‐ SWITCH‐AX‐1142559        4/25/2016 7:23   image002.jpg                                                                 Attorney Client
SWITCH‐AX‐1142560 ‐ SWITCH‐AX‐1142561        4/25/2016 7:33   no Title                                                                     Attorney Client
SWITCH‐AX‐1142562 ‐ SWITCH‐AX‐1142562        4/25/2016 7:33   Microsoft Word ‐ WORLD IP DAY FLYER REVISED FINAL 2016‐04‐20.docx            Attorney Client
SWITCH‐AX‐1142563 ‐ SWITCH‐AX‐1142564        4/25/2016 8:07   no Title                                                                     Attorney Client
SWITCH‐AX‐1142565 ‐ SWITCH‐AX‐1142565        4/25/2016 8:07   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1142566 ‐ SWITCH‐AX‐1142576        4/25/2016 8:07   Incremental Redline (Security Agreement).docx                                Attorney Client
SWITCH‐AX‐1142577 ‐ SWITCH‐AX‐1142577        4/25/2016 8:38   no Title                                                                     Attorney Client
SWITCH‐AX‐1142578 ‐ SWITCH‐AX‐1142578        4/25/2016 8:38   saved_body.html                                                              Attorney Client
SWITCH‐AX‐1142579 ‐ SWITCH‐AX‐1142588        4/25/2016 8:38   Web site                                                                     Attorney Client
SWITCH‐AX‐1142589 ‐ SWITCH‐AX‐1142594        4/25/2016 8:50   no Title                                                                     Attorney Client
SWITCH‐AX‐1142595 ‐ SWITCH‐AX‐1142604        4/25/2016 8:50   Web site                                                                     Attorney Client
SWITCH‐AX‐1142605 ‐ SWITCH‐AX‐1142614        4/25/2016 8:50   Web site                                                                     Attorney Client
SWITCH‐AX‐1142615 ‐ SWITCH‐AX‐1142615        4/25/2016 8:50   MSA feedback.msg                                                             Attorney Client
SWITCH‐AX‐1142616 ‐ SWITCH‐AX‐1142616        4/25/2016 8:50   image002.jpg                                                                 Attorney Client
SWITCH‐AX‐1142617 ‐ SWITCH‐AX‐1142617        4/25/2016 8:50   image001.jpg                                                                 Attorney Client




                                                                          EXHIBIT 10, PAGE 2177
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 425 of 829


Bates                                   Document Date         Document Title                                                          Privilege
SWITCH‐AX‐1142618 ‐ SWITCH‐AX‐1142618        4/25/2016 8:50   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1142619 ‐ SWITCH‐AX‐1142620        4/25/2016 9:18   no Title                                                                Attorney Client
SWITCH‐AX‐1142621 ‐ SWITCH‐AX‐1142709        4/25/2016 9:18   DRAFT Switch Data Center Contract (V7 4.24.2016) Switch_JMEdits1.docx   Attorney Client
SWITCH‐AX‐1142710 ‐ SWITCH‐AX‐1142710        4/25/2016 9:52   no Title                                                                Attorney Client
SWITCH‐AX‐1142711 ‐ SWITCH‐AX‐1142802        4/25/2016 9:52   DRAFT Switch Data Center Contract (V7 4.25.2016) Switch_JMEdits.docx    Attorney Client
SWITCH‐AX‐1142803 ‐ SWITCH‐AX‐1142889        4/25/2016 9:52   DRAFT Switch Data Center Contract (V04 4.21.2016) SOM_redline.docx      Attorney Client
SWITCH‐AX‐1142890 ‐ SWITCH‐AX‐1142894       4/25/2016 10:08   no Title                                                                Attorney Client
SWITCH‐AX‐1142895 ‐ SWITCH‐AX‐1142896       4/25/2016 10:08   Microsoft Word ‐ NDA‐China Telecom Americas‐v2‐20160420                 Attorney Client
SWITCH‐AX‐1142897 ‐ SWITCH‐AX‐1142897       4/25/2016 10:08   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1142898 ‐ SWITCH‐AX‐1142899       4/25/2016 10:08   Master Services                                                         Attorney Client
SWITCH‐AX‐1142900 ‐ SWITCH‐AX‐1142915       4/25/2016 10:08   MSA (Carrier Reseller)‐CTA‐Switch‐v1 to v2‐20160422.docx                Attorney Client
SWITCH‐AX‐1142916 ‐ SWITCH‐AX‐1142916       4/25/2016 10:08   image004.jpg                                                            Attorney Client
SWITCH‐AX‐1142917 ‐ SWITCH‐AX‐1142917       4/25/2016 10:50   no Title                                                                Attorney Client
SWITCH‐AX‐1142918 ‐ SWITCH‐AX‐1142924       4/25/2016 10:50   BPP‐052915‐111 EvoTek, Inc..pdf                                         Attorney Client
SWITCH‐AX‐1142925 ‐ SWITCH‐AX‐1142934       4/25/2016 10:50   S787‐07‐001‐M.pdf                                                       Attorney Client
SWITCH‐AX‐1142935 ‐ SWITCH‐AX‐1142935       4/25/2016 10:50   S787‐07‐002‐C.pdf                                                       Attorney Client
SWITCH‐AX‐1142936 ‐ SWITCH‐AX‐1142936       4/25/2016 10:50   RampRate                                                                Attorney Client
SWITCH‐AX‐1142937 ‐ SWITCH‐AX‐1142937       4/25/2016 10:50   S787‐07‐006‐C.pdf                                                       Attorney Client
SWITCH‐AX‐1142938 ‐ SWITCH‐AX‐1142938       4/25/2016 10:50   48eadc83‐10c9‐45b7‐8231‐84c02696e612.msg                                Attorney Client
SWITCH‐AX‐1142939 ‐ SWITCH‐AX‐1142939       4/25/2016 10:50   RampRate                                                                Attorney Client
SWITCH‐AX‐1142940 ‐ SWITCH‐AX‐1142946       4/25/2016 10:50   BPP‐052915‐111 EvoTek, Inc..pdf                                         Attorney Client
SWITCH‐AX‐1142947 ‐ SWITCH‐AX‐1142956       4/25/2016 10:50   S787‐07‐001‐M.pdf                                                       Attorney Client
SWITCH‐AX‐1142957 ‐ SWITCH‐AX‐1142957       4/25/2016 10:50   S787‐07‐002‐C.pdf                                                       Attorney Client
SWITCH‐AX‐1142958 ‐ SWITCH‐AX‐1142958       4/25/2016 10:50   S787‐07‐006‐C.pdf                                                       Attorney Client
SWITCH‐AX‐1142959 ‐ SWITCH‐AX‐1142959       4/25/2016 10:50   no Title                                                                Attorney Client
SWITCH‐AX‐1142960 ‐ SWITCH‐AX‐1142966       4/25/2016 10:50   BPP‐052915‐111 EvoTek, Inc..pdf                                         Attorney Client
SWITCH‐AX‐1142967 ‐ SWITCH‐AX‐1142967       4/25/2016 10:50   S787‐07‐002‐C.pdf                                                       Attorney Client
SWITCH‐AX‐1142968 ‐ SWITCH‐AX‐1142977       4/25/2016 10:50   S787‐07‐001‐M.pdf                                                       Attorney Client
SWITCH‐AX‐1142978 ‐ SWITCH‐AX‐1142978       4/25/2016 10:50   S787‐07‐006‐C.pdf                                                       Attorney Client
SWITCH‐AX‐1142979 ‐ SWITCH‐AX‐1142979       4/25/2016 10:50   RampRate                                                                Attorney Client
SWITCH‐AX‐1142980 ‐ SWITCH‐AX‐1142980       4/25/2016 11:17   no Title                                                                Attorney Client
SWITCH‐AX‐1142981 ‐ SWITCH‐AX‐1142982       4/25/2016 12:24   4be4811e‐449c‐474b‐a48e‐b8f746c041e5.msg                                Attorney Client
SWITCH‐AX‐1142983 ‐ SWITCH‐AX‐1142988       4/25/2016 13:58   no Title                                                                Attorney Client
SWITCH‐AX‐1142989 ‐ SWITCH‐AX‐1142989       4/25/2016 13:58   MSA feedback.msg                                                        Attorney Client
SWITCH‐AX‐1142990 ‐ SWITCH‐AX‐1142999       4/25/2016 13:58   Web site                                                                Attorney Client
SWITCH‐AX‐1143000 ‐ SWITCH‐AX‐1143000       4/25/2016 13:58   image004.jpg                                                            Attorney Client
SWITCH‐AX‐1143001 ‐ SWITCH‐AX‐1143001       4/25/2016 13:58   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1143002 ‐ SWITCH‐AX‐1143002       4/25/2016 13:58   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1143003 ‐ SWITCH‐AX‐1143003       4/25/2016 13:58   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1143004 ‐ SWITCH‐AX‐1143013       4/25/2016 13:58   Web site                                                                Attorney Client
SWITCH‐AX‐1143014 ‐ SWITCH‐AX‐1143014       4/25/2016 15:15   no Title                                                                Attorney Client
SWITCH‐AX‐1143015 ‐ SWITCH‐AX‐1143020       4/25/2016 15:15   C066‐07‐017‐A.pdf                                                       Attorney Client
SWITCH‐AX‐1143021 ‐ SWITCH‐AX‐1143021       4/25/2016 15:48   Collection Report 160422.xls                                            Attorney Client
SWITCH‐AX‐1143022 ‐ SWITCH‐AX‐1143023       4/25/2016 16:34   no Title                                                                Attorney Client
SWITCH‐AX‐1143024 ‐ SWITCH‐AX‐1143039       4/25/2016 16:34   Microsoft PowerPoint ‐ Amazon Pricing Analysis 3.11.2016                Attorney Client
SWITCH‐AX‐1143040 ‐ SWITCH‐AX‐1143040       4/25/2016 16:34   image001.png                                                            Attorney Client




                                                                          EXHIBIT 10, PAGE 2178
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 426 of 829


Bates                                   Document Date         Document Title                                                                    Privilege
SWITCH‐AX‐1143041 ‐ SWITCH‐AX‐1143043       4/25/2016 16:54   no Title                                                                          Attorney Client
SWITCH‐AX‐1143044 ‐ SWITCH‐AX‐1143044       4/25/2016 16:54   image003.png                                                                      Attorney Client
SWITCH‐AX‐1143045 ‐ SWITCH‐AX‐1143047       4/25/2016 17:11   no Title                                                                          Attorney Client
SWITCH‐AX‐1143048 ‐ SWITCH‐AX‐1143048       4/25/2016 17:11   image002.png                                                                      Attorney Client
SWITCH‐AX‐1143049 ‐ SWITCH‐AX‐1143052       4/25/2016 17:12   no Title                                                                          Attorney Client
SWITCH‐AX‐1143053 ‐ SWITCH‐AX‐1143053       4/25/2016 17:12   image002.png                                                                      Attorney Client
SWITCH‐AX‐1143054 ‐ SWITCH‐AX‐1143056       4/25/2016 17:13   no Title                                                                          Attorney Client
SWITCH‐AX‐1143057 ‐ SWITCH‐AX‐1143057       4/25/2016 17:13   image002.png                                                                      Attorney Client
SWITCH‐AX‐1143058 ‐ SWITCH‐AX‐1143061       4/25/2016 17:18   no Title                                                                          Attorney Client
SWITCH‐AX‐1143062 ‐ SWITCH‐AX‐1143062       4/25/2016 17:18   Collection Report 160425.xls                                                      Attorney Client
SWITCH‐AX‐1143063 ‐ SWITCH‐AX‐1143066       4/25/2016 17:18   b5edc06c‐d123‐4a42‐98a9‐ebc75472030e.msg                                          Attorney Client
SWITCH‐AX‐1143067 ‐ SWITCH‐AX‐1143067       4/25/2016 17:18   Collection Report 160425.xls                                                      Attorney Client
SWITCH‐AX‐1143068 ‐ SWITCH‐AX‐1143068       4/25/2016 17:35   no Title                                                                          Attorney Client
SWITCH‐AX‐1143069 ‐ SWITCH‐AX‐1143079       4/25/2016 17:35   Redline Promissory Note Switch Planet3 V1 to V2 04‐25‐2016 Switch.pdf             Attorney Client
SWITCH‐AX‐1143080 ‐ SWITCH‐AX‐1143088       4/25/2016 17:35   Promissory Note Switch Planet3 V2 04‐25‐2016 Switch.docx                          Attorney Client
SWITCH‐AX‐1143089 ‐ SWITCH‐AX‐1143091       4/25/2016 17:35   IP Security Agmt Switch Planet3 V1 04‐25‐2016 Switch.docx                         Attorney Client
SWITCH‐AX‐1143092 ‐ SWITCH‐AX‐1143103       4/25/2016 17:35   Redline Security Agmt Switch Planet3 V1 to V2 04‐25‐2016 Switch.pdf               Attorney Client
SWITCH‐AX‐1143104 ‐ SWITCH‐AX‐1143122       4/25/2016 17:35   Note Purchase Agmt Switch Planet3 V2 04‐25‐2016 Switch.docx                       Attorney Client
SWITCH‐AX‐1143123 ‐ SWITCH‐AX‐1143132       4/25/2016 17:35   Security Agmt Switch Planet3 V2 04‐25‐2016 Switch.docx                            Attorney Client
SWITCH‐AX‐1143133 ‐ SWITCH‐AX‐1143133       4/25/2016 17:35   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1143134 ‐ SWITCH‐AX‐1143154       4/25/2016 17:35   Redline Note Purchase Agmt Switch Planet3 V1 to V2 04‐25‐2016 Switch.pdf          Attorney Client
SWITCH‐AX‐1143155 ‐ SWITCH‐AX‐1143155       4/25/2016 18:54   no Title                                                                          Attorney Client
SWITCH‐AX‐1143156 ‐ SWITCH‐AX‐1143164       4/25/2016 18:54   BPP‐010010‐028‐FusionStorm.pdf                                                    Attorney Client
SWITCH‐AX‐1143165 ‐ SWITCH‐AX‐1143165       4/25/2016 18:54   N809‐07‐002‐C.pdf                                                                 Attorney Client
SWITCH‐AX‐1143166 ‐ SWITCH‐AX‐1143166       4/25/2016 18:54   RampRate                                                                          Attorney Client
SWITCH‐AX‐1143167 ‐ SWITCH‐AX‐1143174       4/25/2016 18:54   N809‐07‐001‐M.pdf                                                                 Attorney Client
SWITCH‐AX‐1143175 ‐ SWITCH‐AX‐1143175       4/25/2016 18:54   c44af5a2‐4789‐42c6‐8a15‐d53ba801db0c.msg                                          Attorney Client
SWITCH‐AX‐1143176 ‐ SWITCH‐AX‐1143176       4/25/2016 18:54   N809‐07‐002‐C.pdf                                                                 Attorney Client
SWITCH‐AX‐1143177 ‐ SWITCH‐AX‐1143185       4/25/2016 18:54   BPP‐010010‐028‐FusionStorm.pdf                                                    Attorney Client
SWITCH‐AX‐1143186 ‐ SWITCH‐AX‐1143193       4/25/2016 18:54   N809‐07‐001‐M.pdf                                                                 Attorney Client
SWITCH‐AX‐1143194 ‐ SWITCH‐AX‐1143194       4/25/2016 18:54   RampRate                                                                          Attorney Client
SWITCH‐AX‐1143195 ‐ SWITCH‐AX‐1143195       4/25/2016 18:54   no Title                                                                          Attorney Client
SWITCH‐AX‐1143196 ‐ SWITCH‐AX‐1143203       4/25/2016 18:54   N809‐07‐001‐M.pdf                                                                 Attorney Client
SWITCH‐AX‐1143204 ‐ SWITCH‐AX‐1143204       4/25/2016 18:54   N809‐07‐002‐C.pdf                                                                 Attorney Client
SWITCH‐AX‐1143205 ‐ SWITCH‐AX‐1143213       4/25/2016 18:54   BPP‐010010‐028‐FusionStorm.pdf                                                    Attorney Client
SWITCH‐AX‐1143214 ‐ SWITCH‐AX‐1143214       4/25/2016 18:54   RampRate                                                                          Attorney Client
SWITCH‐AX‐1143215 ‐ SWITCH‐AX‐1143220       4/25/2016 20:30   no Title                                                                          Attorney Client
SWITCH‐AX‐1143221 ‐ SWITCH‐AX‐1143225       4/25/2016 22:19   no Title                                                                          Attorney Client
SWITCH‐AX‐1143226 ‐ SWITCH‐AX‐1143226        4/26/2016 9:52   Collection Report 160425.xls                                                      Attorney Client
SWITCH‐AX‐1143227 ‐ SWITCH‐AX‐1143228       4/26/2016 12:48   no Title                                                                          Attorney Client
SWITCH‐AX‐1143229 ‐ SWITCH‐AX‐1143231       4/26/2016 12:48   Redline ILA Agreement V7 to V8 04 26 16 (WIN ‐ revised pricing).docx              Attorney Client
SWITCH‐AX‐1143232 ‐ SWITCH‐AX‐1143256       4/26/2016 12:48   WINDSTREAM PROPOSED DRAFT                                                         Attorney Client
SWITCH‐AX‐1143257 ‐ SWITCH‐AX‐1143278       4/26/2016 12:48   Switch_MSA_Draft_04 15 16 v9 CLEAN 04182016.doc                                   Attorney Client
SWITCH‐AX‐1143279 ‐ SWITCH‐AX‐1143284       4/26/2016 12:48   Master Services                                                                   Attorney Client
SWITCH‐AX‐1143285 ‐ SWITCH‐AX‐1143285       4/26/2016 14:21   no Title                                                                          Attorney Client
SWITCH‐AX‐1143286 ‐ SWITCH‐AX‐1143297       4/26/2016 14:21   Switch Colocation Facilities Agreement 04‐29‐20151 (NFL redline 4‐21‐2016).docx   Attorney Client




                                                                           EXHIBIT 10, PAGE 2179
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 427 of 829


Bates                                   Document Date         Document Title                                                                              Privilege
SWITCH‐AX‐1143298 ‐ SWITCH‐AX‐1143298       4/26/2016 14:31   no Title                                                                                    Attorney Client
SWITCH‐AX‐1143299 ‐ SWITCH‐AX‐1143307       4/26/2016 14:31   Console Colocation Facilities Agreement‐1_Apr7_JMEdit.docx                                  Attorney Client
SWITCH‐AX‐1143308 ‐ SWITCH‐AX‐1143308       4/26/2016 15:36   no Title                                                                                    Attorney Client
SWITCH‐AX‐1143309 ‐ SWITCH‐AX‐1143309       4/26/2016 15:36   image003.png                                                                                Attorney Client
SWITCH‐AX‐1143310 ‐ SWITCH‐AX‐1143310       4/26/2016 15:53   no Title                                                                                    Attorney Client
SWITCH‐AX‐1143311 ‐ SWITCH‐AX‐1143311       4/26/2016 15:53   image003.png                                                                                Attorney Client
SWITCH‐AX‐1143312 ‐ SWITCH‐AX‐1143314       4/26/2016 16:21   no Title                                                                                    Attorney Client
SWITCH‐AX‐1143315 ‐ SWITCH‐AX‐1143317       4/26/2016 16:21   Redline ILA Agreement V7 to V8 04 26 16 (WIN ‐ revised pricing).docx                        Attorney Client
SWITCH‐AX‐1143318 ‐ SWITCH‐AX‐1143323       4/26/2016 16:21   Master Services                                                                             Attorney Client
SWITCH‐AX‐1143324 ‐ SWITCH‐AX‐1143348       4/26/2016 16:21   WINDSTREAM PROPOSED DRAFT                                                                   Attorney Client
SWITCH‐AX‐1143349 ‐ SWITCH‐AX‐1143370       4/26/2016 16:21   Switch_MSA_Draft_04 15 16 v9 CLEAN 04182016.doc                                             Attorney Client
SWITCH‐AX‐1143371 ‐ SWITCH‐AX‐1143371       4/26/2016 16:28   Collection Report 160426.xls                                                                Attorney Client
SWITCH‐AX‐1143372 ‐ SWITCH‐AX‐1143376       4/26/2016 16:28   b8becfb3‐4d71‐4819‐8dc8‐ba175832e448.msg                                                    Attorney Client
SWITCH‐AX‐1143377 ‐ SWITCH‐AX‐1143377       4/26/2016 16:28   Collection Report 160426.xls                                                                Attorney Client
SWITCH‐AX‐1143378 ‐ SWITCH‐AX‐1143378       4/26/2016 16:43   no Title                                                                                    Attorney Client
SWITCH‐AX‐1143379 ‐ SWITCH‐AX‐1143387       4/26/2016 16:43   CFA Console Switch v3 20160426.docx                                                         Attorney Client
SWITCH‐AX‐1143388 ‐ SWITCH‐AX‐1143388       4/26/2016 16:43   image001.jpg                                                                                Attorney Client
SWITCH‐AX‐1143389 ‐ SWITCH‐AX‐1143397       4/26/2016 16:43   Redline CFA Console Switch v2 to v3 20160426.docx                                           Attorney Client
SWITCH‐AX‐1143398 ‐ SWITCH‐AX‐1143398       4/26/2016 16:52   no Title                                                                                    Attorney Client
SWITCH‐AX‐1143399 ‐ SWITCH‐AX‐1143399       4/26/2016 16:52   image001.jpg                                                                                Attorney Client
SWITCH‐AX‐1143400 ‐ SWITCH‐AX‐1143408       4/26/2016 16:52   CFA Megaport Switch V5 to V6 04‐26‐16 Switch.docx                                           Attorney Client
SWITCH‐AX‐1143409 ‐ SWITCH‐AX‐1143417       4/26/2016 16:52   CFA Megaport Switch V6 04‐26‐16 Switch.docx                                                 Attorney Client
SWITCH‐AX‐1143418 ‐ SWITCH‐AX‐1143419       4/26/2016 18:01   no Title                                                                                    Attorney Client
SWITCH‐AX‐1143420 ‐ SWITCH‐AX‐1143420       4/26/2016 18:01   image003.png                                                                                Attorney Client
SWITCH‐AX‐1143421 ‐ SWITCH‐AX‐1143421       4/26/2016 22:30   no Title                                                                                    Attorney Client
SWITCH‐AX‐1143422 ‐ SWITCH‐AX‐1143422       4/26/2016 22:30   Excluded Items.Rev B.xlsx                                                                   Attorney Client
SWITCH‐AX‐1143423 ‐ SWITCH‐AX‐1143425        4/27/2016 6:36   no Title                                                                                    Attorney Client
SWITCH‐AX‐1143426 ‐ SWITCH‐AX‐1143428        4/27/2016 8:08   no Title                                                                                    Attorney Client
SWITCH‐AX‐1143429 ‐ SWITCH‐AX‐1143429        4/27/2016 8:08   image003.png                                                                                Attorney Client
SWITCH‐AX‐1143430 ‐ SWITCH‐AX‐1143430        4/27/2016 9:09   Mar 2016 Budget vs Actual.xlsx                                                              Attorney Client
SWITCH‐AX‐1143431 ‐ SWITCH‐AX‐1143435       4/27/2016 12:33   no Title                                                                                    Attorney Client
SWITCH‐AX‐1143436 ‐ SWITCH‐AX‐1143436       4/27/2016 12:33   image003.jpg                                                                                Attorney Client
SWITCH‐AX‐1143437 ‐ SWITCH‐AX‐1143437       4/27/2016 12:33   image002.jpg                                                                                Attorney Client
SWITCH‐AX‐1143438 ‐ SWITCH‐AX‐1143440       4/27/2016 12:33   Z059‐040516‐133‐SO (2x 10Gbps Transports for CrowdStrike ‐ short & long ....pdf             Attorney Client
SWITCH‐AX‐1143441 ‐ SWITCH‐AX‐1143441       4/27/2016 12:33   C808‐07‐005‐E.pdf                                                                           Attorney Client
SWITCH‐AX‐1143442 ‐ SWITCH‐AX‐1143442       4/27/2016 12:33   image001.jpg                                                                                Attorney Client
SWITCH‐AX‐1143443 ‐ SWITCH‐AX‐1143444       4/27/2016 12:57   no Title                                                                                    Attorney Client
SWITCH‐AX‐1143445 ‐ SWITCH‐AX‐1143445       4/27/2016 12:57   image001.jpg                                                                                Attorney Client
SWITCH‐AX‐1143446 ‐ SWITCH‐AX‐1143448       4/27/2016 13:01   no Title                                                                                    Attorney Client
SWITCH‐AX‐1143449 ‐ SWITCH‐AX‐1143449       4/27/2016 13:01   image001.jpg                                                                                Attorney Client
SWITCH‐AX‐1143450 ‐ SWITCH‐AX‐1143452       4/27/2016 13:16   no Title                                                                                    Attorney Client
SWITCH‐AX‐1143453 ‐ SWITCH‐AX‐1143455       4/27/2016 13:16   Switch Ltd ‐ HGST, Inc. CDA.PDF                                                             Attorney Client
SWITCH‐AX‐1143456 ‐ SWITCH‐AX‐1143456       4/27/2016 13:16   ATT00001.txt                                                                                Attorney Client
SWITCH‐AX‐1143457 ‐ SWITCH‐AX‐1143457       4/27/2016 13:16   image002.jpg                                                                                Attorney Client
SWITCH‐AX‐1143458 ‐ SWITCH‐AX‐1143458       4/27/2016 13:16                                                                                     28‐Mar‐13 Attorney Client
SWITCH‐AX‐1143459 ‐ SWITCH‐AX‐1143459       4/27/2016 13:16                                                                                     28‐Mar‐13 Attorney Client




                                                                           EXHIBIT 10, PAGE 2180
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 428 of 829


Bates                                   Document Date         Document Title                                                          Privilege
SWITCH‐AX‐1143460 ‐ SWITCH‐AX‐1143460       4/27/2016 13:16   image004.jpg                                                            Attorney Client
SWITCH‐AX‐1143461 ‐ SWITCH‐AX‐1143463       4/27/2016 13:16   no Title                                                                Attorney Client
SWITCH‐AX‐1143464 ‐ SWITCH‐AX‐1143464       4/27/2016 13:16   image004.jpg                                                            Attorney Client
SWITCH‐AX‐1143465 ‐ SWITCH‐AX‐1143467       4/27/2016 13:16   Switch Ltd ‐ HGST, Inc. CDA.PDF                                         Attorney Client
SWITCH‐AX‐1143468 ‐ SWITCH‐AX‐1143468       4/27/2016 13:16   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1143469 ‐ SWITCH‐AX‐1143469       4/27/2016 13:16   ATT00001.txt                                                            Attorney Client
SWITCH‐AX‐1143470 ‐ SWITCH‐AX‐1143470       4/27/2016 13:16                                                               28‐Mar‐13   Attorney Client
SWITCH‐AX‐1143471 ‐ SWITCH‐AX‐1143471       4/27/2016 13:16                                                               28‐Mar‐13   Attorney Client
SWITCH‐AX‐1143472 ‐ SWITCH‐AX‐1143474       4/27/2016 13:16   68cc6970‐3139‐480c‐bd7f‐a5e6c87b2792.msg                                Attorney Client
SWITCH‐AX‐1143475 ‐ SWITCH‐AX‐1143475       4/27/2016 13:16   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1143476 ‐ SWITCH‐AX‐1143476       4/27/2016 13:16   image004.jpg                                                            Attorney Client
SWITCH‐AX‐1143477 ‐ SWITCH‐AX‐1143477       4/27/2016 13:16   ATT00001.txt                                                            Attorney Client
SWITCH‐AX‐1143478 ‐ SWITCH‐AX‐1143480       4/27/2016 13:16   Switch Ltd ‐ HGST, Inc. CDA.PDF                                         Attorney Client
SWITCH‐AX‐1143481 ‐ SWITCH‐AX‐1143481       4/27/2016 13:16                                                               28‐Mar‐13   Attorney Client
SWITCH‐AX‐1143482 ‐ SWITCH‐AX‐1143482       4/27/2016 13:16                                                               28‐Mar‐13   Attorney Client
SWITCH‐AX‐1143483 ‐ SWITCH‐AX‐1143488       4/27/2016 13:23   no Title                                                                Attorney Client
SWITCH‐AX‐1143489 ‐ SWITCH‐AX‐1143489       4/27/2016 13:23   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1143490 ‐ SWITCH‐AX‐1143492       4/27/2016 13:23   Scanned from a Xerox Multifunction Device.pdf                           Attorney Client
SWITCH‐AX‐1143493 ‐ SWITCH‐AX‐1143493       4/27/2016 13:23   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1143494 ‐ SWITCH‐AX‐1143495       4/27/2016 13:30   no Title                                                                Attorney Client
SWITCH‐AX‐1143496 ‐ SWITCH‐AX‐1143496       4/27/2016 13:30   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1143497 ‐ SWITCH‐AX‐1143509       4/27/2016 13:30   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                              Attorney Client
SWITCH‐AX‐1143510 ‐ SWITCH‐AX‐1143511       4/27/2016 13:30   no Title                                                                Attorney Client
SWITCH‐AX‐1143512 ‐ SWITCH‐AX‐1143524       4/27/2016 13:30   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                              Attorney Client
SWITCH‐AX‐1143525 ‐ SWITCH‐AX‐1143525       4/27/2016 13:30   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1143526 ‐ SWITCH‐AX‐1143526       4/27/2016 13:37   Mar 2016 Budget vs Actual_v1.xlsx                                       Attorney Client
SWITCH‐AX‐1143527 ‐ SWITCH‐AX‐1143530       4/27/2016 13:57   no Title                                                                Attorney Client
SWITCH‐AX‐1143531 ‐ SWITCH‐AX‐1143531       4/27/2016 13:57   image004.jpg                                                            Attorney Client
SWITCH‐AX‐1143532 ‐ SWITCH‐AX‐1143532       4/27/2016 13:57   image005.jpg                                                            Attorney Client
SWITCH‐AX‐1143533 ‐ SWITCH‐AX‐1143545       4/27/2016 13:57   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                              Attorney Client
SWITCH‐AX‐1143546 ‐ SWITCH‐AX‐1143549       4/27/2016 14:01   no Title                                                                Attorney Client
SWITCH‐AX‐1143550 ‐ SWITCH‐AX‐1143562       4/27/2016 14:01   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                              Attorney Client
SWITCH‐AX‐1143563 ‐ SWITCH‐AX‐1143563       4/27/2016 14:01   image005.jpg                                                            Attorney Client
SWITCH‐AX‐1143564 ‐ SWITCH‐AX‐1143564       4/27/2016 14:01   image004.jpg                                                            Attorney Client
SWITCH‐AX‐1143565 ‐ SWITCH‐AX‐1143565       4/27/2016 14:14   OPEX GL Data Dump ‐ Mar 2016_Final_04.27.2016_0130PM.xlsx               Attorney Client
SWITCH‐AX‐1143566 ‐ SWITCH‐AX‐1143569       4/27/2016 15:43   no Title                                                                Attorney Client
SWITCH‐AX‐1143570 ‐ SWITCH‐AX‐1143570       4/27/2016 15:43   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1143571 ‐ SWITCH‐AX‐1143583       4/27/2016 15:43   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                              Attorney Client
SWITCH‐AX‐1143584 ‐ SWITCH‐AX‐1143584       4/27/2016 15:43   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1143585 ‐ SWITCH‐AX‐1143587       4/27/2016 15:57   no Title                                                                Attorney Client
SWITCH‐AX‐1143588 ‐ SWITCH‐AX‐1143612       4/27/2016 15:57   WINDSTREAM PROPOSED DRAFT                                               Attorney Client
SWITCH‐AX‐1143613 ‐ SWITCH‐AX‐1143618       4/27/2016 15:57   Master Services                                                         Attorney Client
SWITCH‐AX‐1143619 ‐ SWITCH‐AX‐1143640       4/27/2016 15:57   Switch_MSA_Draft_04 15 16 v9 CLEAN 04182016.doc                         Attorney Client
SWITCH‐AX‐1143641 ‐ SWITCH‐AX‐1143643       4/27/2016 16:00   no Title                                                                Attorney Client
SWITCH‐AX‐1143644 ‐ SWITCH‐AX‐1143668       4/27/2016 16:00   WINDSTREAM PROPOSED DRAFT                                               Attorney Client
SWITCH‐AX‐1143669 ‐ SWITCH‐AX‐1143671       4/27/2016 16:00   ILA Agreement V8 04 26 16 ‐ executable.docx                             Attorney Client




                                                                           EXHIBIT 10, PAGE 2181
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 429 of 829


Bates                                   Document Date         Document Title                                                      Privilege
SWITCH‐AX‐1143672 ‐ SWITCH‐AX‐1143677       4/27/2016 16:00   Master Services                                                     Attorney Client
SWITCH‐AX‐1143678 ‐ SWITCH‐AX‐1143699       4/27/2016 16:00   Switch_MSA_Draft_04 15 16 v9 CLEAN 04182016.doc                     Attorney Client
SWITCH‐AX‐1143700 ‐ SWITCH‐AX‐1143700       4/27/2016 16:12   no Title                                                            Attorney Client
SWITCH‐AX‐1143701 ‐ SWITCH‐AX‐1143701       4/27/2016 16:12   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1143702 ‐ SWITCH‐AX‐1143711       4/27/2016 16:12   Web site                                                            Attorney Client
SWITCH‐AX‐1143712 ‐ SWITCH‐AX‐1143712       4/27/2016 16:12   no Title                                                            Attorney Client
SWITCH‐AX‐1143713 ‐ SWITCH‐AX‐1143722       4/27/2016 16:12   Web site                                                            Attorney Client
SWITCH‐AX‐1143723 ‐ SWITCH‐AX‐1143723       4/27/2016 16:12   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1143724 ‐ SWITCH‐AX‐1143724       4/27/2016 16:42   no Title                                                            Attorney Client
SWITCH‐AX‐1143725 ‐ SWITCH‐AX‐1143736       4/27/2016 16:42   Redline MSA Switch CNB V9 to V10 03‐29‐16 Switch (00198516‐2).DOC   Attorney Client
SWITCH‐AX‐1143737 ‐ SWITCH‐AX‐1143737       4/27/2016 16:42   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1143738 ‐ SWITCH‐AX‐1143749       4/27/2016 16:42   Redline MSA Switch CNB V9 to V10 03‐29‐16 Switch (00198516‐2).DOC   Attorney Client
SWITCH‐AX‐1143750 ‐ SWITCH‐AX‐1143754       4/27/2016 16:48   no Title                                                            Attorney Client;Work Product
SWITCH‐AX‐1143755 ‐ SWITCH‐AX‐1143755       4/27/2016 16:48   image003.jpg                                                        Attorney Client;Work Product
SWITCH‐AX‐1143756 ‐ SWITCH‐AX‐1143768       4/27/2016 16:48   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                          Attorney Client;Work Product
SWITCH‐AX‐1143769 ‐ SWITCH‐AX‐1143769       4/27/2016 16:48   image002.jpg                                                        Attorney Client;Work Product
SWITCH‐AX‐1143770 ‐ SWITCH‐AX‐1143771       4/27/2016 16:49   no Title                                                            Attorney Client
SWITCH‐AX‐1143772 ‐ SWITCH‐AX‐1143781       4/27/2016 16:49   Certificate of Trust.pdf                                            Attorney Client
SWITCH‐AX‐1143782 ‐ SWITCH‐AX‐1143846       4/27/2016 16:49   The 4DLI Trust.pdf                                                  Attorney Client
SWITCH‐AX‐1143847 ‐ SWITCH‐AX‐1143849       4/27/2016 17:35   no Title                                                            Attorney Client
SWITCH‐AX‐1143850 ‐ SWITCH‐AX‐1143858       4/27/2016 17:35   Gallo ‐ Switch ‐ Colocation Facilities Agreement (00285102).DOCX    Attorney Client
SWITCH‐AX‐1143859 ‐ SWITCH‐AX‐1143859       4/27/2016 17:35   Picture (Device Independent Bitmap).bmp                             Attorney Client
SWITCH‐AX‐1143860 ‐ SWITCH‐AX‐1143860       4/27/2016 17:50   Collection Report 160427.xls                                        Attorney Client
SWITCH‐AX‐1143861 ‐ SWITCH‐AX‐1143865       4/27/2016 17:51   f11b5f6b‐945c‐46ad‐a8c0‐ef46ce0b3af8.msg                            Attorney Client
SWITCH‐AX‐1143866 ‐ SWITCH‐AX‐1143866       4/27/2016 17:51   Collection Report 160427.xls                                        Attorney Client
SWITCH‐AX‐1143867 ‐ SWITCH‐AX‐1143871       4/27/2016 17:51   no Title                                                            Attorney Client
SWITCH‐AX‐1143872 ‐ SWITCH‐AX‐1143872       4/27/2016 17:51   Collection Report 160427.xls                                        Attorney Client
SWITCH‐AX‐1143873 ‐ SWITCH‐AX‐1143876       4/27/2016 21:45   no Title                                                            Attorney Client
SWITCH‐AX‐1143877 ‐ SWITCH‐AX‐1143877       4/27/2016 21:45   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1143878 ‐ SWITCH‐AX‐1143886       4/27/2016 21:45   Colocation Facilities Agreement 04‐29‐2015.docx                     Attorney Client
SWITCH‐AX‐1143887 ‐ SWITCH‐AX‐1143887       4/27/2016 21:45   CORE Agreement (SUPERNAP).docx                                      Attorney Client
SWITCH‐AX‐1143888 ‐ SWITCH‐AX‐1143888       4/27/2016 21:45   image003.jpg                                                        Attorney Client
SWITCH‐AX‐1143889 ‐ SWITCH‐AX‐1143892       4/27/2016 21:45   no Title                                                            Attorney Client
SWITCH‐AX‐1143893 ‐ SWITCH‐AX‐1143893       4/27/2016 21:45   image003.jpg                                                        Attorney Client
SWITCH‐AX‐1143894 ‐ SWITCH‐AX‐1143902       4/27/2016 21:45   Colocation Facilities Agreement 04‐29‐2015.docx                     Attorney Client
SWITCH‐AX‐1143903 ‐ SWITCH‐AX‐1143903       4/27/2016 21:45   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1143904 ‐ SWITCH‐AX‐1143904       4/27/2016 21:45   CORE Agreement (SUPERNAP).docx                                      Attorney Client
SWITCH‐AX‐1143905 ‐ SWITCH‐AX‐1143907       4/27/2016 22:12   no Title                                                            Attorney Client
SWITCH‐AX‐1143908 ‐ SWITCH‐AX‐1143908       4/27/2016 22:12   image003.png                                                        Attorney Client
SWITCH‐AX‐1143909 ‐ SWITCH‐AX‐1143911       4/27/2016 22:12   no Title                                                            Attorney Client
SWITCH‐AX‐1143912 ‐ SWITCH‐AX‐1143912       4/27/2016 22:12   image003.png                                                        Attorney Client
SWITCH‐AX‐1143913 ‐ SWITCH‐AX‐1143922        4/28/2016 6:39   no Title                                                            Attorney Client
SWITCH‐AX‐1143923 ‐ SWITCH‐AX‐1143930        4/28/2016 7:38   no Title                                                            Attorney Client
SWITCH‐AX‐1143931 ‐ SWITCH‐AX‐1143940        4/28/2016 7:38   Contract‐Switch‐LV DC.pdf                                           Attorney Client
SWITCH‐AX‐1143941 ‐ SWITCH‐AX‐1143946       4/28/2016 11:58   no Title                                                            Attorney Client
SWITCH‐AX‐1143947 ‐ SWITCH‐AX‐1143947       4/28/2016 11:58   image004.png                                                        Attorney Client




                                                                          EXHIBIT 10, PAGE 2182
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 430 of 829


Bates                                   Document Date         Document Title                                                                                Privilege
SWITCH‐AX‐1143948 ‐ SWITCH‐AX‐1143948       4/28/2016 11:58   image006.jpg                                                                                  Attorney Client
SWITCH‐AX‐1143949 ‐ SWITCH‐AX‐1143949       4/28/2016 11:58   image002.png                                                                                  Attorney Client
SWITCH‐AX‐1143950 ‐ SWITCH‐AX‐1143953       4/28/2016 11:58   Redline Contract for Electric Service (Rate Contract) Consumers Energy S...04‐28‐16 V5.docx   Attorney Client
SWITCH‐AX‐1143954 ‐ SWITCH‐AX‐1143958       4/28/2016 11:58   AGREEMENT FOR LINE EXTENSION,                                                                 Attorney Client
SWITCH‐AX‐1143959 ‐ SWITCH‐AX‐1143964       4/28/2016 12:02   no Title                                                                                      Attorney Client
SWITCH‐AX‐1143965 ‐ SWITCH‐AX‐1143969       4/28/2016 12:02   AGREEMENT FOR LINE EXTENSION,                                                                 Attorney Client
SWITCH‐AX‐1143970 ‐ SWITCH‐AX‐1143970       4/28/2016 12:02   image005.jpg                                                                                  Attorney Client
SWITCH‐AX‐1143971 ‐ SWITCH‐AX‐1143971       4/28/2016 12:02   image004.png                                                                                  Attorney Client
SWITCH‐AX‐1143972 ‐ SWITCH‐AX‐1143975       4/28/2016 12:02   Redline Contract for Electric Service (Rate Contract) Consumers Energy S...04‐28‐16 V5.docx   Attorney Client
SWITCH‐AX‐1143976 ‐ SWITCH‐AX‐1143984       4/28/2016 12:14   no Title                                                                                      Attorney Client
SWITCH‐AX‐1143985 ‐ SWITCH‐AX‐1143993       4/28/2016 12:14   V234‐07‐021‐M.pdf                                                                             Attorney Client
SWITCH‐AX‐1143994 ‐ SWITCH‐AX‐1143994       4/28/2016 12:14   image009.jpg                                                                                  Attorney Client
SWITCH‐AX‐1143995 ‐ SWITCH‐AX‐1144000       4/28/2016 13:53   no Title                                                                                      Attorney Client
SWITCH‐AX‐1144001 ‐ SWITCH‐AX‐1144001       4/28/2016 14:15   no Title                                                                                      Attorney Client
SWITCH‐AX‐1144002 ‐ SWITCH‐AX‐1144006       4/28/2016 15:28   no Title                                                                                      Attorney Client
SWITCH‐AX‐1144007 ‐ SWITCH‐AX‐1144007       4/28/2016 15:28   image003.jpg                                                                                  Attorney Client
SWITCH‐AX‐1144008 ‐ SWITCH‐AX‐1144017       4/28/2016 15:28   Microsoft Outlook ‐ Memo Style                                                                Attorney Client
SWITCH‐AX‐1144018 ‐ SWITCH‐AX‐1144018       4/28/2016 15:28   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1144019 ‐ SWITCH‐AX‐1144019       4/28/2016 15:28   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1144020 ‐ SWITCH‐AX‐1144020       4/28/2016 15:45   Check Upload & Approval‐050216.xlsx                                                           Attorney Client
SWITCH‐AX‐1144021 ‐ SWITCH‐AX‐1144021       4/28/2016 15:51   no Title                                                                                      Attorney Client
SWITCH‐AX‐1144022 ‐ SWITCH‐AX‐1144033       4/28/2016 15:51   Switch Colocation Facilities Agreement 04‐29‐20151 (NFL redline 4‐21‐201....docx              Attorney Client
SWITCH‐AX‐1144034 ‐ SWITCH‐AX‐1144034       4/28/2016 15:52   no Title                                                                                      Attorney Client
SWITCH‐AX‐1144035 ‐ SWITCH‐AX‐1144046       4/28/2016 15:52   Switch Colocation Facilities Agreement 04‐29‐20151 (NFL redline 4‐21‐201....docx              Attorney Client
SWITCH‐AX‐1144047 ‐ SWITCH‐AX‐1144047       4/28/2016 15:52   no Title                                                                                      Attorney Client
SWITCH‐AX‐1144048 ‐ SWITCH‐AX‐1144059       4/28/2016 15:52   Switch Colocation Facilities Agreement 04‐29‐20151 (NFL redline 4‐21‐201....docx              Attorney Client
SWITCH‐AX‐1144060 ‐ SWITCH‐AX‐1144060       4/28/2016 15:52   no Title                                                                                      Attorney Client
SWITCH‐AX‐1144061 ‐ SWITCH‐AX‐1144072       4/28/2016 15:52   Switch Colocation Facilities Agreement 04‐29‐20151 (NFL redline 4‐21‐201....docx              Attorney Client
SWITCH‐AX‐1144073 ‐ SWITCH‐AX‐1144073       4/28/2016 15:52   no Title                                                                                      Attorney Client
SWITCH‐AX‐1144074 ‐ SWITCH‐AX‐1144085       4/28/2016 15:52   Switch Colocation Facilities Agreement 04‐29‐20151 (NFL redline 4‐21‐201....docx              Attorney Client
SWITCH‐AX‐1144086 ‐ SWITCH‐AX‐1144086       4/28/2016 15:52   no Title                                                                                      Attorney Client
SWITCH‐AX‐1144087 ‐ SWITCH‐AX‐1144098       4/28/2016 15:52   Switch Colocation Facilities Agreement 04‐29‐20151 (NFL redline 4‐21‐201....docx              Attorney Client
SWITCH‐AX‐1144099 ‐ SWITCH‐AX‐1144103       4/28/2016 16:25   96022b7b‐4f11‐4f86‐a048‐8d6f4c6d50e9.msg                                                      Attorney Client
SWITCH‐AX‐1144104 ‐ SWITCH‐AX‐1144108       4/28/2016 16:47   9d408e1e‐b80b‐4a63‐9f87‐af2b1a7e6935.msg                                                      Attorney Client
SWITCH‐AX‐1144109 ‐ SWITCH‐AX‐1144109       4/28/2016 16:47   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1144110 ‐ SWITCH‐AX‐1144110       4/28/2016 16:47   Collection Report 160428.xlsx                                                                 Attorney Client
SWITCH‐AX‐1144111 ‐ SWITCH‐AX‐1144111       4/28/2016 16:47   Collection Report 160428.xlsx                                                                 Attorney Client
SWITCH‐AX‐1144112 ‐ SWITCH‐AX‐1144116       4/28/2016 16:47   no Title                                                                                      Attorney Client
SWITCH‐AX‐1144117 ‐ SWITCH‐AX‐1144117       4/28/2016 16:47   Collection Report 160428.xlsx                                                                 Attorney Client
SWITCH‐AX‐1144118 ‐ SWITCH‐AX‐1144118       4/28/2016 16:47   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1144119 ‐ SWITCH‐AX‐1144125       4/28/2016 16:59   Knight & Leavitt 2678.pdf                                                                     Attorney Client
SWITCH‐AX‐1144126 ‐ SWITCH‐AX‐1144129        4/29/2016 7:41   no Title                                                                                      Attorney Client
SWITCH‐AX‐1144130 ‐ SWITCH‐AX‐1144130        4/29/2016 7:41   image004.jpg                                                                                  Attorney Client
SWITCH‐AX‐1144131 ‐ SWITCH‐AX‐1144131        4/29/2016 7:41   image006.png                                                                                  Attorney Client
SWITCH‐AX‐1144132 ‐ SWITCH‐AX‐1144142        4/29/2016 8:25   0978a72b‐688b‐4ca2‐aef4‐8fad168c5206.msg                                                      Attorney Client
SWITCH‐AX‐1144143 ‐ SWITCH‐AX‐1144143        4/29/2016 8:25   ATT00001.htm                                                                                  Attorney Client




                                                                           EXHIBIT 10, PAGE 2183
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 431 of 829


Bates                                   Document Date         Document Title                                                                                Privilege
SWITCH‐AX‐1144144 ‐ SWITCH‐AX‐1144144        4/29/2016 8:25   Demonware‐Switch CRF 16008‐April2016.pdf                                                      Attorney Client
SWITCH‐AX‐1144145 ‐ SWITCH‐AX‐1144155        4/29/2016 8:25   cd6b5cea‐d052‐4086‐968b‐526f2b34bf0d.msg                                                      Attorney Client
SWITCH‐AX‐1144156 ‐ SWITCH‐AX‐1144156        4/29/2016 8:25   Demonware‐Switch CRF 16008‐April2016.pdf                                                      Attorney Client
SWITCH‐AX‐1144157 ‐ SWITCH‐AX‐1144157        4/29/2016 8:25   ATT00001.htm                                                                                  Attorney Client
SWITCH‐AX‐1144158 ‐ SWITCH‐AX‐1144166        4/29/2016 8:55   4a86748d‐a732‐4b06‐8b72‐a08db844b2d1.msg                                                      Attorney Client
SWITCH‐AX‐1144167 ‐ SWITCH‐AX‐1144167        4/29/2016 8:55   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1144168 ‐ SWITCH‐AX‐1144169       4/29/2016 12:58   no Title                                                                                      Attorney Client
SWITCH‐AX‐1144170 ‐ SWITCH‐AX‐1144178       4/29/2016 12:58   CFA Megaport Switch V6 04‐26‐16 Switch.pdf                                                    Attorney Client
SWITCH‐AX‐1144179 ‐ SWITCH‐AX‐1144187       4/29/2016 12:58   CFA Megaport Switch V5 to V6 04‐26‐16 Switch.pdf                                              Attorney Client
SWITCH‐AX‐1144188 ‐ SWITCH‐AX‐1144188       4/29/2016 12:58   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1144189 ‐ SWITCH‐AX‐1144191       4/29/2016 15:06   no Title                                                                                      Attorney Client
SWITCH‐AX‐1144192 ‐ SWITCH‐AX‐1144194       4/29/2016 15:06   Munters PO.PDF                                                                                Attorney Client
SWITCH‐AX‐1144195 ‐ SWITCH‐AX‐1144198       4/29/2016 15:23   no Title                                                                                      Attorney Client
SWITCH‐AX‐1144199 ‐ SWITCH‐AX‐1144204       4/29/2016 15:23   Master Services                                                                               Attorney Client
SWITCH‐AX‐1144205 ‐ SWITCH‐AX‐1144209       4/29/2016 15:25   no Title                                                                                      Attorney Client
SWITCH‐AX‐1144210 ‐ SWITCH‐AX‐1144215       4/29/2016 15:25   Master Services                                                                               Attorney Client
SWITCH‐AX‐1144216 ‐ SWITCH‐AX‐1144221       4/29/2016 15:25   Master Services                                                                               Attorney Client
SWITCH‐AX‐1144222 ‐ SWITCH‐AX‐1144223       4/29/2016 16:10   no Title                                                                                      Attorney Client
SWITCH‐AX‐1144224 ‐ SWITCH‐AX‐1144234       4/29/2016 16:10   REDLINE Form‐of Promissory Note (WSGR 4‐29‐2016).docx                                         Attorney Client
SWITCH‐AX‐1144235 ‐ SWITCH‐AX‐1144255       4/29/2016 16:10   Planet3 ‐ Note Purchase Agreement (Switch, $3M Investment)(WSGR 4‐29‐2016)_(palib2_7992249_4Attorney Client
SWITCH‐AX‐1144256 ‐ SWITCH‐AX‐1144265       4/29/2016 16:10   Planet3 ‐ Form‐of Secured Promissory Note (Switch $3M Investment)(WSGR 4‐29‐2016)_(palib2_800 Attorney Client
SWITCH‐AX‐1144266 ‐ SWITCH‐AX‐1144287       4/29/2016 16:10   REDINE Note Purchase Agreement (WSGR 4‐29‐2016).docx                                          Attorney Client
SWITCH‐AX‐1144288 ‐ SWITCH‐AX‐1144288       4/29/2016 16:10   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1144289 ‐ SWITCH‐AX‐1144291       4/29/2016 16:48   no Title                                                                                      Attorney Client
SWITCH‐AX‐1144292 ‐ SWITCH‐AX‐1144292       4/29/2016 16:48   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1144293 ‐ SWITCH‐AX‐1144314       4/29/2016 16:48   REDINE Note Purchase Agreement (WSGR 4‐29‐2016).docx                                          Attorney Client
SWITCH‐AX‐1144315 ‐ SWITCH‐AX‐1144335       4/29/2016 16:48   Planet3 ‐ Note Purchase Agreement (Switch, $3M Investment)(WSGR 4‐29‐2016)_(palib2_7992249_4Attorney Client
SWITCH‐AX‐1144336 ‐ SWITCH‐AX‐1144345       4/29/2016 16:48   Planet3 ‐ Form‐of Secured Promissory Note (Switch $3M Investment)(WSGR 4‐29‐2016)_(palib2_800 Attorney Client
SWITCH‐AX‐1144346 ‐ SWITCH‐AX‐1144356       4/29/2016 16:48   REDLINE Form‐of Promissory Note (WSGR 4‐29‐2016).docx                                         Attorney Client
SWITCH‐AX‐1144357 ‐ SWITCH‐AX‐1144357       4/29/2016 17:01   Collection Report 160429.xlsx                                                                 Attorney Client
SWITCH‐AX‐1144358 ‐ SWITCH‐AX‐1144363       4/29/2016 17:01   no Title                                                                                      Attorney Client
SWITCH‐AX‐1144364 ‐ SWITCH‐AX‐1144364       4/29/2016 17:01   Collection Report 160429.xlsx                                                                 Attorney Client
SWITCH‐AX‐1144365 ‐ SWITCH‐AX‐1144365       4/29/2016 17:01   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1144366 ‐ SWITCH‐AX‐1144371       4/29/2016 17:01   dd31795b‐390a‐41e5‐940f‐7e920eb97df3.msg                                                      Attorney Client
SWITCH‐AX‐1144372 ‐ SWITCH‐AX‐1144372       4/29/2016 17:01   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1144373 ‐ SWITCH‐AX‐1144373       4/29/2016 17:01   Collection Report 160429.xlsx                                                                 Attorney Client
SWITCH‐AX‐1144374 ‐ SWITCH‐AX‐1144375       4/29/2016 17:26   no Title                                                                                      Attorney Client
SWITCH‐AX‐1144376 ‐ SWITCH‐AX‐1144377       4/29/2016 17:26   Microsoft Word ‐ Equinix Letter V3 04‐25‐16 from Sam.docx                                     Attorney Client
SWITCH‐AX‐1144378 ‐ SWITCH‐AX‐1144378       4/29/2016 17:26   image002.png                                                                                  Attorney Client
SWITCH‐AX‐1144379 ‐ SWITCH‐AX‐1144380       4/29/2016 17:26   Microsoft Word ‐ Equinix Letter V3 04‐25‐16 from RR.docx                                      Attorney Client
SWITCH‐AX‐1144381 ‐ SWITCH‐AX‐1144382       4/29/2016 17:26   no Title                                                                                      Attorney Client
SWITCH‐AX‐1144383 ‐ SWITCH‐AX‐1144427       4/29/2016 17:26   3F ‐ BVA Report 12‐31‐15 FINAL.pdf                                                            Attorney Client
SWITCH‐AX‐1144428 ‐ SWITCH‐AX‐1144436       4/29/2016 17:26   Switch ASC 718‐IRC 409a March 2016 Valuation Model_DRAFT.pdf                                  Attorney Client
SWITCH‐AX‐1144437 ‐ SWITCH‐AX‐1144438       4/29/2016 17:34   no Title                                                                                      Attorney Client
SWITCH‐AX‐1144439 ‐ SWITCH‐AX‐1144525       4/29/2016 17:34   DRAFT Switch Data Center Contract (V8 4.29.2016) SOM Track Edits.docx                         Attorney Client
SWITCH‐AX‐1144526 ‐ SWITCH‐AX‐1144526       4/29/2016 17:35   no Title                                                                                      Attorney Client




                                                                          EXHIBIT 10, PAGE 2184
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 432 of 829


Bates                                   Document Date         Document Title                                                                     Privilege
SWITCH‐AX‐1144527 ‐ SWITCH‐AX‐1144527       4/29/2016 17:35   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1144528 ‐ SWITCH‐AX‐1144528       4/29/2016 17:35   Weekly Purchase Orders Approved 2016.xlsx                                          Attorney Client
SWITCH‐AX‐1144529 ‐ SWITCH‐AX‐1144530       4/29/2016 17:35   no Title                                                                           Attorney Client
SWITCH‐AX‐1144531 ‐ SWITCH‐AX‐1144617       4/29/2016 17:35   Redline V7 to V8 04‐29‐16 SOM.docx                                                 Attorney Client
SWITCH‐AX‐1144618 ‐ SWITCH‐AX‐1144620       4/29/2016 17:59   no Title                                                                           Attorney Client
SWITCH‐AX‐1144621 ‐ SWITCH‐AX‐1144707       4/29/2016 17:59   DRAFT Switch Data Center Contract (V9 4.29.2016) Switch.docx                       Attorney Client
SWITCH‐AX‐1144708 ‐ SWITCH‐AX‐1144710       4/29/2016 18:01   no Title                                                                           Attorney Client
SWITCH‐AX‐1144711 ‐ SWITCH‐AX‐1144797       4/29/2016 18:01   DRAFT Switch Data Center Contract (V9 4.29.2016) Switch.docx                       Attorney Client
SWITCH‐AX‐1144798 ‐ SWITCH‐AX‐1144800       4/29/2016 18:04   no Title                                                                           Attorney Client
SWITCH‐AX‐1144801 ‐ SWITCH‐AX‐1144811       4/29/2016 18:04   Redline Promissory Note Switch Planet3 V3 to V4 04‐29‐2016 Switch.docx             Attorney Client
SWITCH‐AX‐1144812 ‐ SWITCH‐AX‐1144812       4/29/2016 18:04   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1144813 ‐ SWITCH‐AX‐1144816        4/30/2016 0:45   no Title                                                                           Attorney Client
SWITCH‐AX‐1144817 ‐ SWITCH‐AX‐1144818        4/30/2016 9:19   no Title                                                                           Attorney Client
SWITCH‐AX‐1144819 ‐ SWITCH‐AX‐1144819        4/30/2016 9:19   ATT00002.htm                                                                       Attorney Client
SWITCH‐AX‐1144820 ‐ SWITCH‐AX‐1144820        4/30/2016 9:19   ATT00001.htm                                                                       Attorney Client
SWITCH‐AX‐1144821 ‐ SWITCH‐AX‐1144823        4/30/2016 9:19   Munters PO.PDF                                                                     Attorney Client
SWITCH‐AX‐1144824 ‐ SWITCH‐AX‐1144825        4/30/2016 9:27   no Title                                                                           Attorney Client
SWITCH‐AX‐1144826 ‐ SWITCH‐AX‐1144826        4/30/2016 9:27   image002.png                                                                       Attorney Client
SWITCH‐AX‐1144827 ‐ SWITCH‐AX‐1144827         5/1/2016 9:21   no Title                                                                           Attorney Client
SWITCH‐AX‐1144828 ‐ SWITCH‐AX‐1144857         5/1/2016 9:21   TITLE                                                                              Attorney Client
SWITCH‐AX‐1144858 ‐ SWITCH‐AX‐1144859         5/2/2016 3:55   no Title                                                                           Attorney Client
SWITCH‐AX‐1144860 ‐ SWITCH‐AX‐1144860         5/2/2016 3:55   no Title                                                                           Attorney Client
SWITCH‐AX‐1144861 ‐ SWITCH‐AX‐1144890         5/2/2016 3:55   TITLE                                                                              Attorney Client
SWITCH‐AX‐1144891 ‐ SWITCH‐AX‐1144893         5/2/2016 6:25   no Title                                                                           Attorney Client
SWITCH‐AX‐1144894 ‐ SWITCH‐AX‐1144894         5/2/2016 8:22   no Title                                                                           Attorney Client
SWITCH‐AX‐1144895 ‐ SWITCH‐AX‐1144895         5/2/2016 8:22   image001.png                                                                       Attorney Client
SWITCH‐AX‐1144896 ‐ SWITCH‐AX‐1144896         5/2/2016 8:22   DAY 1 ‐ GRR LABOR FORECAST v5 (jb).xlsx                                            Attorney Client
SWITCH‐AX‐1144897 ‐ SWITCH‐AX‐1144907         5/2/2016 8:22   GRR Org Chart v.11 04‐29‐2016.pdf                                                  Attorney Client
SWITCH‐AX‐1144908 ‐ SWITCH‐AX‐1144912         5/2/2016 8:33   no Title                                                                           Attorney Client
SWITCH‐AX‐1144913 ‐ SWITCH‐AX‐1144918         5/2/2016 8:33   Master Services                                                                    Attorney Client
SWITCH‐AX‐1144919 ‐ SWITCH‐AX‐1144920         5/2/2016 8:41   no Title                                                                           Attorney Client
SWITCH‐AX‐1144921 ‐ SWITCH‐AX‐1144921         5/2/2016 8:41   ATT00001.htm                                                                       Attorney Client
SWITCH‐AX‐1144922 ‐ SWITCH‐AX‐1145008         5/2/2016 8:41   DRAFT Switch Data Center Contract (V8 4.29.2016) SOM Track Edits.docx              Attorney Client
SWITCH‐AX‐1145009 ‐ SWITCH‐AX‐1145010         5/2/2016 8:41   no Title                                                                           Attorney Client
SWITCH‐AX‐1145011 ‐ SWITCH‐AX‐1145097         5/2/2016 8:41   DRAFT Switch Data Center Contract (V8 4.29.2016) SOM Track Edits.docx              Attorney Client
SWITCH‐AX‐1145098 ‐ SWITCH‐AX‐1145098         5/2/2016 8:41   ATT00001.htm                                                                       Attorney Client
SWITCH‐AX‐1145099 ‐ SWITCH‐AX‐1145099         5/2/2016 9:11   no Title                                                                           Attorney Client
SWITCH‐AX‐1145100 ‐ SWITCH‐AX‐1145117         5/2/2016 9:11   16‐2_SU_PPT_16x9_Edge_v5                                                           Attorney Client
SWITCH‐AX‐1145118 ‐ SWITCH‐AX‐1145118         5/2/2016 9:11   14‐9‐SU‐esig‐Thomas‐Morton‐President[2].png                                        Attorney Client
SWITCH‐AX‐1145119 ‐ SWITCH‐AX‐1145119         5/2/2016 9:19   no Title                                                                           Attorney Client
SWITCH‐AX‐1145120 ‐ SWITCH‐AX‐1145131         5/2/2016 9:19   Switch Colocation Facilities Agreement 04‐29‐20151 (NFL redline 4‐21‐201....docx   Attorney Client
SWITCH‐AX‐1145132 ‐ SWITCH‐AX‐1145135         5/2/2016 9:27   no Title                                                                           Attorney Client
SWITCH‐AX‐1145136 ‐ SWITCH‐AX‐1145136         5/2/2016 9:27   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1145137 ‐ SWITCH‐AX‐1145137         5/2/2016 9:27   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1145138 ‐ SWITCH‐AX‐1145138         5/2/2016 9:27   image004.png                                                                       Attorney Client
SWITCH‐AX‐1145139 ‐ SWITCH‐AX‐1145140         5/2/2016 9:27   CenturyLink Installation Order 175136928, Service Location_ N LAS VEGAS, NV.msg    Attorney Client




                                                                           EXHIBIT 10, PAGE 2185
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 433 of 829


Bates                                   Document Date        Document Title                                                                    Privilege
SWITCH‐AX‐1145141 ‐ SWITCH‐AX‐1145144        5/2/2016 9:27   36b56854‐9f48‐44c6‐ba34‐9b19cc733d76.msg                                          Attorney Client
SWITCH‐AX‐1145145 ‐ SWITCH‐AX‐1145145        5/2/2016 9:27   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1145146 ‐ SWITCH‐AX‐1145146        5/2/2016 9:27   image004.png                                                                      Attorney Client
SWITCH‐AX‐1145147 ‐ SWITCH‐AX‐1145147        5/2/2016 9:27   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1145148 ‐ SWITCH‐AX‐1145149        5/2/2016 9:27   CenturyLink Installation Order 175136928, Service Location_ N LAS VEGAS, NV.msg   Attorney Client
SWITCH‐AX‐1145150 ‐ SWITCH‐AX‐1145150       5/2/2016 10:29   no Title                                                                          Attorney Client
SWITCH‐AX‐1145151 ‐ SWITCH‐AX‐1145151       5/2/2016 10:29   no Title                                                                          Attorney Client
SWITCH‐AX‐1145152 ‐ SWITCH‐AX‐1145183       5/2/2016 10:29   TITLE                                                                             Attorney Client
SWITCH‐AX‐1145184 ‐ SWITCH‐AX‐1145185       5/2/2016 10:54   no Title                                                                          Attorney Client
SWITCH‐AX‐1145186 ‐ SWITCH‐AX‐1145186       5/2/2016 10:54   Media Report Apr 2016.xlsx                                                        Attorney Client
SWITCH‐AX‐1145187 ‐ SWITCH‐AX‐1145187       5/2/2016 10:54   14‐9‐SU‐esig‐Adam‐Kramer[25].png                                                  Attorney Client
SWITCH‐AX‐1145188 ‐ SWITCH‐AX‐1145190       5/2/2016 12:14   no Title                                                                          Attorney Client
SWITCH‐AX‐1145191 ‐ SWITCH‐AX‐1145193       5/2/2016 12:53   no Title                                                                          Attorney Client
SWITCH‐AX‐1145194 ‐ SWITCH‐AX‐1145199       5/2/2016 12:53   AUP V31 05‐02‐16.docx                                                             Attorney Client
SWITCH‐AX‐1145200 ‐ SWITCH‐AX‐1145205       5/2/2016 12:53   Redline AUP V30 to V31 05‐02‐16.docx                                              Attorney Client
SWITCH‐AX‐1145206 ‐ SWITCH‐AX‐1145208       5/2/2016 12:59   no Title                                                                          Attorney Client
SWITCH‐AX‐1145209 ‐ SWITCH‐AX‐1145214       5/2/2016 12:59   Redline AUP V30 to V31 05‐02‐16.docx                                              Attorney Client
SWITCH‐AX‐1145215 ‐ SWITCH‐AX‐1145220       5/2/2016 12:59   AUP V31 05‐02‐16.docx                                                             Attorney Client
SWITCH‐AX‐1145221 ‐ SWITCH‐AX‐1145223       5/2/2016 13:04   no Title                                                                          Attorney Client
SWITCH‐AX‐1145224 ‐ SWITCH‐AX‐1145226       5/2/2016 13:09   no Title                                                                          Attorney Client
SWITCH‐AX‐1145227 ‐ SWITCH‐AX‐1145227       5/2/2016 13:09   image005.jpg                                                                      Attorney Client
SWITCH‐AX‐1145228 ‐ SWITCH‐AX‐1145231       5/2/2016 13:12   no Title                                                                          Attorney Client
SWITCH‐AX‐1145232 ‐ SWITCH‐AX‐1145237       5/2/2016 13:12   Redline AUP V29 to V31 05‐02‐16.docx                                              Attorney Client
SWITCH‐AX‐1145238 ‐ SWITCH‐AX‐1145238       5/2/2016 13:12   no Title                                                                          Attorney Client
SWITCH‐AX‐1145239 ‐ SWITCH‐AX‐1145244       5/2/2016 13:12   Redline AUP V30 to V31 05‐02‐16.docx                                              Attorney Client
SWITCH‐AX‐1145245 ‐ SWITCH‐AX‐1145250       5/2/2016 13:12   AUP V31 05‐02‐16.docx                                                             Attorney Client
SWITCH‐AX‐1145251 ‐ SWITCH‐AX‐1145254       5/2/2016 13:22   no Title                                                                          Attorney Client
SWITCH‐AX‐1145255 ‐ SWITCH‐AX‐1145256       5/2/2016 13:22   no Title                                                                          Attorney Client
SWITCH‐AX‐1145257 ‐ SWITCH‐AX‐1145260       5/2/2016 13:24   no Title                                                                          Attorney Client
SWITCH‐AX‐1145261 ‐ SWITCH‐AX‐1145263       5/2/2016 13:31   no Title                                                                          Attorney Client
SWITCH‐AX‐1145264 ‐ SWITCH‐AX‐1145270       5/2/2016 15:10   no Title                                                                          Attorney Client
SWITCH‐AX‐1145271 ‐ SWITCH‐AX‐1145272       5/2/2016 15:14   e48b025c‐140b‐46ae‐8d58‐aa7221e9427b.msg                                          Attorney Client
SWITCH‐AX‐1145273 ‐ SWITCH‐AX‐1145273       5/2/2016 15:14   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1145274 ‐ SWITCH‐AX‐1145306       5/2/2016 15:14   Welcome Packet ‐ SUPERNAP 9.pdf                                                   Attorney Client
SWITCH‐AX‐1145307 ‐ SWITCH‐AX‐1145313       5/2/2016 15:27   no Title                                                                          Attorney Client
SWITCH‐AX‐1145314 ‐ SWITCH‐AX‐1145314       5/2/2016 15:32   no Title                                                                          Attorney Client
SWITCH‐AX‐1145315 ‐ SWITCH‐AX‐1145324       5/2/2016 15:32   Switch SEIT PLA V4 05‐02‐16 Switch.doc                                            Attorney Client
SWITCH‐AX‐1145325 ‐ SWITCH‐AX‐1145331       5/2/2016 15:37   no Title                                                                          Attorney Client
SWITCH‐AX‐1145332 ‐ SWITCH‐AX‐1145347       5/2/2016 15:37   MSA (Carrier Reseller)‐CTA‐Switch‐v1 to v2‐20160422.docx                          Attorney Client
SWITCH‐AX‐1145348 ‐ SWITCH‐AX‐1145348       5/2/2016 15:37   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1145349 ‐ SWITCH‐AX‐1145364       5/2/2016 15:37   MSA (Carrier Reseller)‐CTA‐Switch‐v1 to v2‐20160422.docx                          Attorney Client
SWITCH‐AX‐1145365 ‐ SWITCH‐AX‐1145366       5/2/2016 15:37   Master Services                                                                   Attorney Client
SWITCH‐AX‐1145367 ‐ SWITCH‐AX‐1145367       5/2/2016 15:37   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1145368 ‐ SWITCH‐AX‐1145369       5/2/2016 16:00   no Title                                                                          Attorney Client
SWITCH‐AX‐1145370 ‐ SWITCH‐AX‐1145385       5/2/2016 16:00   MSA (Carrier Reseller)‐CTA‐Switch‐v1 to v2‐20160422.docx                          Attorney Client
SWITCH‐AX‐1145386 ‐ SWITCH‐AX‐1145386       5/2/2016 16:00   image003.jpg                                                                      Attorney Client




                                                                         EXHIBIT 10, PAGE 2186
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 434 of 829


Bates                                   Document Date        Document Title                                                           Privilege
SWITCH‐AX‐1145387 ‐ SWITCH‐AX‐1145388       5/2/2016 16:00   Master Services                                                          Attorney Client
SWITCH‐AX‐1145389 ‐ SWITCH‐AX‐1145404       5/2/2016 16:00   MSA (Carrier Reseller)‐CTA‐Switch‐v1 to v2‐20160422.docx                 Attorney Client
SWITCH‐AX‐1145405 ‐ SWITCH‐AX‐1145405       5/2/2016 16:18   no Title                                                                 Attorney Client
SWITCH‐AX‐1145406 ‐ SWITCH‐AX‐1145406       5/2/2016 16:18   image003.png                                                             Attorney Client
SWITCH‐AX‐1145407 ‐ SWITCH‐AX‐1145407       5/2/2016 16:18   image001.png                                                             Attorney Client
SWITCH‐AX‐1145408 ‐ SWITCH‐AX‐1145415       5/2/2016 16:22   no Title                                                                 Attorney Client
SWITCH‐AX‐1145416 ‐ SWITCH‐AX‐1145416       5/2/2016 16:22   no Title                                                                 Attorney Client
SWITCH‐AX‐1145417 ‐ SWITCH‐AX‐1145417       5/2/2016 16:22   image002.png                                                             Attorney Client
SWITCH‐AX‐1145418 ‐ SWITCH‐AX‐1145420       5/2/2016 16:34   no Title                                                                 Attorney Client
SWITCH‐AX‐1145421 ‐ SWITCH‐AX‐1145430       5/2/2016 16:34   Promissory Note Switch Planet3 V4 05‐02‐2016 Switch.DOCX                 Attorney Client
SWITCH‐AX‐1145431 ‐ SWITCH‐AX‐1145437       5/2/2016 16:34   Redline IP Security Agmt Switch Planet3 V2 to V3 05‐02‐2016 Switch.pdf   Attorney Client
SWITCH‐AX‐1145438 ‐ SWITCH‐AX‐1145443       5/2/2016 16:34   IP Security Agmt Switch Planet3 V3 05‐02‐2016 Switch.DOCX                Attorney Client
SWITCH‐AX‐1145444 ‐ SWITCH‐AX‐1145454       5/2/2016 16:34   Redline Promissory Note Switch Planet3 V3 to V4 05‐02‐2016 Switch.pdf    Attorney Client
SWITCH‐AX‐1145455 ‐ SWITCH‐AX‐1145464       5/2/2016 16:34   Security Agmt Switch Planet3 V4 05‐02‐2016 Switch.DOCX                   Attorney Client
SWITCH‐AX‐1145465 ‐ SWITCH‐AX‐1145476       5/2/2016 16:34   Redline Security Agmt Switch Planet3 V3 to V4 05‐02‐2016 Switch.pdf      Attorney Client
SWITCH‐AX‐1145477 ‐ SWITCH‐AX‐1145477       5/2/2016 16:34   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1145478 ‐ SWITCH‐AX‐1145485       5/2/2016 16:36   no Title                                                                 Attorney Client
SWITCH‐AX‐1145486 ‐ SWITCH‐AX‐1145492       5/2/2016 16:36   no Title                                                                 Attorney Client
SWITCH‐AX‐1145493 ‐ SWITCH‐AX‐1145494       5/2/2016 16:48   no Title                                                                 Attorney Client
SWITCH‐AX‐1145495 ‐ SWITCH‐AX‐1145500       5/2/2016 16:48   MSA Annex GI and GIP‐v3‐20160502.docx                                    Attorney Client
SWITCH‐AX‐1145501 ‐ SWITCH‐AX‐1145501       5/2/2016 16:48   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1145502 ‐ SWITCH‐AX‐1145511       5/2/2016 16:48   Web site                                                                 Attorney Client
SWITCH‐AX‐1145512 ‐ SWITCH‐AX‐1145521       5/2/2016 16:48   Web site                                                                 Attorney Client
SWITCH‐AX‐1145522 ‐ SWITCH‐AX‐1145526       5/2/2016 17:11   no Title                                                                 Attorney Client
SWITCH‐AX‐1145527 ‐ SWITCH‐AX‐1145527       5/2/2016 17:11   Collection Report 160502.xlsx                                            Attorney Client
SWITCH‐AX‐1145528 ‐ SWITCH‐AX‐1145528       5/2/2016 17:11   Collection Report 160502.xlsx                                            Attorney Client
SWITCH‐AX‐1145529 ‐ SWITCH‐AX‐1145533       5/2/2016 17:11   21b96c57‐c7cb‐4f6b‐a378‐b13a35029012.msg                                 Attorney Client
SWITCH‐AX‐1145534 ‐ SWITCH‐AX‐1145534       5/2/2016 17:11   Collection Report 160502.xlsx                                            Attorney Client
SWITCH‐AX‐1145535 ‐ SWITCH‐AX‐1145535       5/2/2016 17:11   Collection Report 160502.xlsx                                            Attorney Client
SWITCH‐AX‐1145536 ‐ SWITCH‐AX‐1145536       5/2/2016 17:22   no Title                                                                 Attorney Client
SWITCH‐AX‐1145537 ‐ SWITCH‐AX‐1145537       5/2/2016 17:22   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1145538 ‐ SWITCH‐AX‐1145561       5/2/2016 17:22   JV Agreement 16.03.16 (Redline vs Switch draft 08.03.16).docx            Attorney Client
SWITCH‐AX‐1145562 ‐ SWITCH‐AX‐1145567       5/2/2016 17:26   no Title                                                                 Attorney Client
SWITCH‐AX‐1145568 ‐ SWITCH‐AX‐1145572       5/2/2016 17:26   RE_ FW_ DM ‐ Switch Redlines ‐ Referral Agreement.msg                    Attorney Client
SWITCH‐AX‐1145573 ‐ SWITCH‐AX‐1145579       5/2/2016 17:26   Redline RPA Data Mob Switch V5 to V6 02‐11‐16 Switch.docx                Attorney Client
SWITCH‐AX‐1145580 ‐ SWITCH‐AX‐1145586       5/2/2016 17:26   RPA Data Mob Switch V5 02‐11‐16 Switch.docx                              Attorney Client
SWITCH‐AX‐1145587 ‐ SWITCH‐AX‐1145593       5/2/2016 17:26   Redline RPA Data Mob Switch V5 to V6 02‐11‐16 Switch.docx                Attorney Client
SWITCH‐AX‐1145594 ‐ SWITCH‐AX‐1145598       5/2/2016 17:28   00559b0b‐bfa1‐4e57‐96d1‐935614c065a8.msg                                 Attorney Client
SWITCH‐AX‐1145599 ‐ SWITCH‐AX‐1145603       5/2/2016 17:28   RE_ FW_ DM ‐ Switch Redlines ‐ Referral Agreement.msg                    Attorney Client
SWITCH‐AX‐1145604 ‐ SWITCH‐AX‐1145610       5/2/2016 17:28   RPA Data Mob Switch V5 02‐11‐16 Switch.docx                              Attorney Client
SWITCH‐AX‐1145611 ‐ SWITCH‐AX‐1145617       5/2/2016 17:28   Redline RPA Data Mob Switch V5 to V6 02‐11‐16 Switch.docx                Attorney Client
SWITCH‐AX‐1145618 ‐ SWITCH‐AX‐1145624       5/2/2016 17:28   Redline RPA Data Mob Switch V5 to V6 02‐11‐16 Switch.docx                Attorney Client
SWITCH‐AX‐1145625 ‐ SWITCH‐AX‐1145625       5/2/2016 17:29   no Title                                                                 Attorney Client
SWITCH‐AX‐1145626 ‐ SWITCH‐AX‐1145712       5/2/2016 17:29   DRAFT Switch Data Center Contract (V9 4.29.2016) Switch.docx             Attorney Client
SWITCH‐AX‐1145713 ‐ SWITCH‐AX‐1145799       5/2/2016 17:29   Redline V7 to V8 04‐29‐16 SOM.docx                                       Attorney Client
SWITCH‐AX‐1145800 ‐ SWITCH‐AX‐1145800       5/2/2016 17:33   Mar 2016 Budget vs Actual_v2.xlsx                                        Attorney Client




                                                                          EXHIBIT 10, PAGE 2187
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 435 of 829


Bates                                   Document Date        Document Title                                                          Privilege
SWITCH‐AX‐1145801 ‐ SWITCH‐AX‐1145802       5/2/2016 17:56   no Title                                                                Attorney Client
SWITCH‐AX‐1145803 ‐ SWITCH‐AX‐1145840       5/2/2016 17:56   Twilio ex parte 5 2 16.pdf                                              Attorney Client
SWITCH‐AX‐1145841 ‐ SWITCH‐AX‐1146128       5/2/2016 17:56   FCC‐16‐54A1.pdf                                                         Attorney Client
SWITCH‐AX‐1146129 ‐ SWITCH‐AX‐1146131       5/2/2016 18:17   no Title                                                                Attorney Client
SWITCH‐AX‐1146132 ‐ SWITCH‐AX‐1146218       5/2/2016 18:17   Redline V8 to V9 04‐29‐16 SOM.docx                                      Attorney Client
SWITCH‐AX‐1146219 ‐ SWITCH‐AX‐1146305       5/2/2016 18:17   DRAFT Switch Data Center Contract (V9 4.29.2016) Switch.docx            Attorney Client
SWITCH‐AX‐1146306 ‐ SWITCH‐AX‐1146306       5/2/2016 19:04   no Title                                                                Attorney Client
SWITCH‐AX‐1146307 ‐ SWITCH‐AX‐1146316       5/2/2016 19:04   CFA Switch SW FINAL 05‐03‐16 Switch.pdf                                 Attorney Client
SWITCH‐AX‐1146317 ‐ SWITCH‐AX‐1146317       5/2/2016 21:14   no Title                                                                Attorney Client
SWITCH‐AX‐1146318 ‐ SWITCH‐AX‐1146327       5/2/2016 21:14   CFA Switch SW FINAL 05‐03‐16 Switch.pdf                                 Attorney Client
SWITCH‐AX‐1146328 ‐ SWITCH‐AX‐1146328       5/2/2016 21:14   Copy of Switch_SO_ SWA.xlsx                                             Attorney Client
SWITCH‐AX‐1146329 ‐ SWITCH‐AX‐1146331       5/3/2016 10:29   no Title                                                                Attorney Client
SWITCH‐AX‐1146332 ‐ SWITCH‐AX‐1146341       5/3/2016 10:29   Promissory Note Switch Planet3 V5 05‐03‐2016 Switch.docx                Attorney Client
SWITCH‐AX‐1146342 ‐ SWITCH‐AX‐1146352       5/3/2016 10:29   Redline Promissory Note Switch Planet3 V4 to V5 05‐03‐2016 Switch.pdf   Attorney Client
SWITCH‐AX‐1146353 ‐ SWITCH‐AX‐1146353       5/3/2016 10:29   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1146354 ‐ SWITCH‐AX‐1146356       5/3/2016 10:30   no Title                                                                Attorney Client
SWITCH‐AX‐1146357 ‐ SWITCH‐AX‐1146368       5/3/2016 10:30   Redline MSA Switch CNB V9 to V10 03‐29‐16 Switch (00198516‐2).DOC       Attorney Client
SWITCH‐AX‐1146369 ‐ SWITCH‐AX‐1146369       5/3/2016 10:30   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1146370 ‐ SWITCH‐AX‐1146370       5/3/2016 10:30   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1146371 ‐ SWITCH‐AX‐1146382       5/3/2016 10:30   Redline MSA Switch CNB V9 to V10 03‐29‐16 Switch (00198516‐2).DOC       Attorney Client
SWITCH‐AX‐1146383 ‐ SWITCH‐AX‐1146384       5/3/2016 10:44   no Title                                                                Attorney Client
SWITCH‐AX‐1146385 ‐ SWITCH‐AX‐1146393       5/3/2016 10:44   Colocation Facilities Agreement ‐ 4.29.16.rtf TRACK.PDF                 Attorney Client
SWITCH‐AX‐1146394 ‐ SWITCH‐AX‐1146394       5/3/2016 10:44   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1146395 ‐ SWITCH‐AX‐1146396       5/3/2016 11:31   no Title                                                                Attorney Client
SWITCH‐AX‐1146397 ‐ SWITCH‐AX‐1146398       5/3/2016 11:33   no Title                                                                Attorney Client
SWITCH‐AX‐1146399 ‐ SWITCH‐AX‐1146400       5/3/2016 11:36   no Title                                                                Attorney Client
SWITCH‐AX‐1146401 ‐ SWITCH‐AX‐1146411       5/3/2016 11:36   Redline CFA Cox Switch V6 to V7 Switch.docx                             Attorney Client
SWITCH‐AX‐1146412 ‐ SWITCH‐AX‐1146422       5/3/2016 11:36   CFA Switch Cox V7.1 05‐03‐16 Switch.docx                                Attorney Client
SWITCH‐AX‐1146423 ‐ SWITCH‐AX‐1146423       5/3/2016 12:10   no Title                                                                Attorney Client
SWITCH‐AX‐1146424 ‐ SWITCH‐AX‐1146429       5/3/2016 12:10   EXCLUSIVE AUTHORITY TO LEASE                                            Attorney Client
SWITCH‐AX‐1146430 ‐ SWITCH‐AX‐1146430       5/3/2016 12:21   no Title                                                                Attorney Client
SWITCH‐AX‐1146431 ‐ SWITCH‐AX‐1146436       5/3/2016 12:21   EXCLUSIVE AUTHORITY TO LEASE                                            Attorney Client
SWITCH‐AX‐1146437 ‐ SWITCH‐AX‐1146437       5/3/2016 13:06   no Title                                                                Attorney Client
SWITCH‐AX‐1146438 ‐ SWITCH‐AX‐1146524       5/3/2016 13:06   DRAFT Switch Data Center Contract (V9 4.29.2016) Switch.docx            Attorney Client
SWITCH‐AX‐1146525 ‐ SWITCH‐AX‐1146611       5/3/2016 13:06   Redline V8 to V9 04‐29‐16 SOM.docx                                      Attorney Client
SWITCH‐AX‐1146612 ‐ SWITCH‐AX‐1146613       5/3/2016 13:19   no Title                                                                Attorney Client
SWITCH‐AX‐1146614 ‐ SWITCH‐AX‐1146615       5/3/2016 13:19   AVPN Commercial Interconnect Agreement.pdf                              Attorney Client
SWITCH‐AX‐1146616 ‐ SWITCH‐AX‐1146617       5/3/2016 13:19   PowerPoint Presentation                                                 Attorney Client
SWITCH‐AX‐1146618 ‐ SWITCH‐AX‐1146622       5/3/2016 13:19   RE_ Experian Network Discussion ‐ RDS Review ‐ MAN1729.msg              Attorney Client
SWITCH‐AX‐1146623 ‐ SWITCH‐AX‐1146623       5/3/2016 13:19   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1146624 ‐ SWITCH‐AX‐1146624       5/3/2016 13:19   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1146625 ‐ SWITCH‐AX‐1146626       5/3/2016 13:19   Intercorporate AVPN Agreement.pdf                                       Attorney Client
SWITCH‐AX‐1146627 ‐ SWITCH‐AX‐1146629       5/3/2016 13:19   TACACS Read Only Access                                                 Attorney Client
SWITCH‐AX‐1146630 ‐ SWITCH‐AX‐1146631       5/3/2016 13:19   PowerPoint Presentation                                                 Attorney Client
SWITCH‐AX‐1146632 ‐ SWITCH‐AX‐1146641       5/3/2016 13:19   RE_ Experian Network Discussion ‐ RDS Review.msg                        Attorney Client
SWITCH‐AX‐1146642 ‐ SWITCH‐AX‐1146642       5/3/2016 13:19   image001.jpg                                                            Attorney Client




                                                                         EXHIBIT 10, PAGE 2188
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 436 of 829


Bates                                   Document Date        Document Title                                                                     Privilege
SWITCH‐AX‐1146643 ‐ SWITCH‐AX‐1146643       5/3/2016 13:19   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1146644 ‐ SWITCH‐AX‐1146644       5/3/2016 13:19   Switch_Experian AVPN_DOMESTIC_RDS 02_05_2016.xlsm                                  Attorney Client
SWITCH‐AX‐1146645 ‐ SWITCH‐AX‐1146646       5/3/2016 13:19   PowerPoint Presentation                                                            Attorney Client
SWITCH‐AX‐1146647 ‐ SWITCH‐AX‐1146648       5/3/2016 13:19   PowerPoint Presentation                                                            Attorney Client
SWITCH‐AX‐1146649 ‐ SWITCH‐AX‐1146650       5/3/2016 13:19   PowerPoint Presentation                                                            Attorney Client
SWITCH‐AX‐1146651 ‐ SWITCH‐AX‐1146652       5/3/2016 13:19   PowerPoint Presentation                                                            Attorney Client
SWITCH‐AX‐1146653 ‐ SWITCH‐AX‐1146654       5/3/2016 13:19   PowerPoint Presentation                                                            Attorney Client
SWITCH‐AX‐1146655 ‐ SWITCH‐AX‐1146655       5/3/2016 13:19   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1146656 ‐ SWITCH‐AX‐1146656       5/3/2016 13:19   Switch_Experian AVPN_DOMESTIC_RDS 02_05_2016.xlsm                                  Attorney Client
SWITCH‐AX‐1146657 ‐ SWITCH‐AX‐1146658       5/3/2016 13:19   PowerPoint Presentation                                                            Attorney Client
SWITCH‐AX‐1146659 ‐ SWITCH‐AX‐1146660       5/3/2016 13:19   PowerPoint Presentation                                                            Attorney Client
SWITCH‐AX‐1146661 ‐ SWITCH‐AX‐1146662       5/3/2016 13:19   AVPN Commercial Interconnect Agreement.pdf                                         Attorney Client
SWITCH‐AX‐1146663 ‐ SWITCH‐AX‐1146671       5/3/2016 13:19   FW_ Experian Network Discussion ‐ RDS Review ‐ MAN1729.msg                         Attorney Client
SWITCH‐AX‐1146672 ‐ SWITCH‐AX‐1146672       5/3/2016 13:19   Switch_Experian AVPN_DOMESTIC_RDS 02_05_2016.xlsm                                  Attorney Client
SWITCH‐AX‐1146673 ‐ SWITCH‐AX‐1146673       5/3/2016 13:40   no Title                                                                           Attorney Client
SWITCH‐AX‐1146674 ‐ SWITCH‐AX‐1146705       5/3/2016 13:40   TITLE                                                                              Attorney Client
SWITCH‐AX‐1146706 ‐ SWITCH‐AX‐1146706       5/3/2016 13:40   no Title                                                                           Attorney Client
SWITCH‐AX‐1146707 ‐ SWITCH‐AX‐1146707       5/3/2016 13:40   SNT EOI‐SO and CP commitment Matrix May 2016.xlsx                                  Attorney Client
SWITCH‐AX‐1146708 ‐ SWITCH‐AX‐1146711       5/3/2016 13:46   no Title                                                                           Attorney Client
SWITCH‐AX‐1146712 ‐ SWITCH‐AX‐1146712       5/3/2016 13:46   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1146713 ‐ SWITCH‐AX‐1146713       5/3/2016 13:46   image004.png                                                                       Attorney Client
SWITCH‐AX‐1146714 ‐ SWITCH‐AX‐1146714       5/3/2016 14:12   no Title                                                                           Attorney Client
SWITCH‐AX‐1146715 ‐ SWITCH‐AX‐1146801       5/3/2016 14:12   DRAFT Switch Data Center Contract (V10 5.3.2016) SOM Track Edits from 5.....docx   Attorney Client
SWITCH‐AX‐1146802 ‐ SWITCH‐AX‐1146806       5/3/2016 14:25   d772b3ec‐f811‐432f‐bead‐915f6fffb011.msg                                           Attorney Client
SWITCH‐AX‐1146807 ‐ SWITCH‐AX‐1146807       5/3/2016 14:25   cabinet airflow 4‐28‐16.vsd                                                        Attorney Client
SWITCH‐AX‐1146808 ‐ SWITCH‐AX‐1146813       5/3/2016 14:25   Redline AUP V30 to V31 05‐02‐16.docx                                               Attorney Client
SWITCH‐AX‐1146814 ‐ SWITCH‐AX‐1146814       5/3/2016 14:25   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1146815 ‐ SWITCH‐AX‐1146820       5/3/2016 14:25   AUP V31 05‐02‐16.docx                                                              Attorney Client
SWITCH‐AX‐1146821 ‐ SWITCH‐AX‐1146825       5/3/2016 14:25   no Title                                                                           Attorney Client
SWITCH‐AX‐1146826 ‐ SWITCH‐AX‐1146831       5/3/2016 14:25   Redline AUP V30 to V31 05‐02‐16.docx                                               Attorney Client
SWITCH‐AX‐1146832 ‐ SWITCH‐AX‐1146837       5/3/2016 14:25   AUP V31 05‐02‐16.docx                                                              Attorney Client
SWITCH‐AX‐1146838 ‐ SWITCH‐AX‐1146838       5/3/2016 14:25   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1146839 ‐ SWITCH‐AX‐1146839       5/3/2016 14:25   cabinet airflow 4‐28‐16.vsd                                                        Attorney Client
SWITCH‐AX‐1146840 ‐ SWITCH‐AX‐1146844       5/3/2016 14:30   e0ed1624‐9825‐4240‐b767‐5405a2efb33c.msg                                           Attorney Client
SWITCH‐AX‐1146845 ‐ SWITCH‐AX‐1146845       5/3/2016 14:30   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1146846 ‐ SWITCH‐AX‐1146846       5/3/2016 14:30   cabinet airflow 4‐28‐16.vsd                                                        Attorney Client
SWITCH‐AX‐1146847 ‐ SWITCH‐AX‐1146852       5/3/2016 14:30   Redline AUP V30 to V31 05‐02‐16.docx                                               Attorney Client
SWITCH‐AX‐1146853 ‐ SWITCH‐AX‐1146858       5/3/2016 14:30   AUP V31 05‐02‐16.docx                                                              Attorney Client
SWITCH‐AX‐1146859 ‐ SWITCH‐AX‐1146863       5/3/2016 14:55   no Title                                                                           Attorney Client
SWITCH‐AX‐1146864 ‐ SWITCH‐AX‐1146869       5/3/2016 14:55   AUP V31 05‐02‐16.docx                                                              Attorney Client
SWITCH‐AX‐1146870 ‐ SWITCH‐AX‐1146870       5/3/2016 14:55   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1146871 ‐ SWITCH‐AX‐1146875       5/3/2016 14:55   9d172d16‐e197‐4252‐9cb9‐647beaca1795.msg                                           Attorney Client
SWITCH‐AX‐1146876 ‐ SWITCH‐AX‐1146876       5/3/2016 14:55   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1146877 ‐ SWITCH‐AX‐1146881       5/3/2016 14:56   ccc8c0ec‐f0ee‐4678‐bd94‐6c51eb97a08f.msg                                           Attorney Client
SWITCH‐AX‐1146882 ‐ SWITCH‐AX‐1146882       5/3/2016 14:56   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1146883 ‐ SWITCH‐AX‐1146887       5/3/2016 14:56   no Title                                                                           Attorney Client




                                                                          EXHIBIT 10, PAGE 2189
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 437 of 829


Bates                                   Document Date        Document Title                                     Privilege
SWITCH‐AX‐1146888 ‐ SWITCH‐AX‐1146888       5/3/2016 14:56   image002.jpg                                       Attorney Client
SWITCH‐AX‐1146889 ‐ SWITCH‐AX‐1146893       5/3/2016 14:57   934dbf15‐2b94‐4faa‐8f28‐68f409f36830.msg           Attorney Client
SWITCH‐AX‐1146894 ‐ SWITCH‐AX‐1146894       5/3/2016 14:57   image002.jpg                                       Attorney Client
SWITCH‐AX‐1146895 ‐ SWITCH‐AX‐1146900       5/3/2016 14:57   AUP V31 05‐02‐16.docx                              Attorney Client
SWITCH‐AX‐1146901 ‐ SWITCH‐AX‐1146901       5/3/2016 14:59   no Title                                           Attorney Client
SWITCH‐AX‐1146902 ‐ SWITCH‐AX‐1146907       5/3/2016 15:02   3ddf61ce‐c002‐4bc4‐86c0‐507fdba486c8.msg           Attorney Client
SWITCH‐AX‐1146908 ‐ SWITCH‐AX‐1146908       5/3/2016 15:02   image002.jpg                                       Attorney Client
SWITCH‐AX‐1146909 ‐ SWITCH‐AX‐1146914       5/3/2016 15:02   no Title                                           Attorney Client
SWITCH‐AX‐1146915 ‐ SWITCH‐AX‐1146915       5/3/2016 15:02   image002.jpg                                       Attorney Client
SWITCH‐AX‐1146916 ‐ SWITCH‐AX‐1146921       5/3/2016 15:02   AUP V32 05‐03‐16.docx                              Attorney Client
SWITCH‐AX‐1146922 ‐ SWITCH‐AX‐1146927       5/3/2016 15:03   no Title                                           Attorney Client
SWITCH‐AX‐1146928 ‐ SWITCH‐AX‐1146933       5/3/2016 15:03   AUP V31 05‐02‐16.docx                              Attorney Client
SWITCH‐AX‐1146934 ‐ SWITCH‐AX‐1146934       5/3/2016 15:03   image002.jpg                                       Attorney Client
SWITCH‐AX‐1146935 ‐ SWITCH‐AX‐1146940       5/3/2016 15:04   no Title                                           Attorney Client
SWITCH‐AX‐1146941 ‐ SWITCH‐AX‐1146941       5/3/2016 15:04   image002.jpg                                       Attorney Client
SWITCH‐AX‐1146942 ‐ SWITCH‐AX‐1146948       5/3/2016 15:04   AUP V32 05‐03‐16.docx                              Attorney Client
SWITCH‐AX‐1146949 ‐ SWITCH‐AX‐1146954       5/3/2016 15:04   e2a91b80‐6393‐446f‐996e‐5ed5f23eafaa.msg           Attorney Client
SWITCH‐AX‐1146955 ‐ SWITCH‐AX‐1146961       5/3/2016 15:04   AUP V32 05‐03‐16.docx                              Attorney Client
SWITCH‐AX‐1146962 ‐ SWITCH‐AX‐1146962       5/3/2016 15:04   image002.jpg                                       Attorney Client
SWITCH‐AX‐1146963 ‐ SWITCH‐AX‐1146969       5/3/2016 15:09   8c1502d3‐5655‐4850‐99dd‐efa2b818336f.msg           Attorney Client
SWITCH‐AX‐1146970 ‐ SWITCH‐AX‐1146970       5/3/2016 15:09   image002.jpg                                       Attorney Client
SWITCH‐AX‐1146971 ‐ SWITCH‐AX‐1146978       5/3/2016 15:13   f83761d9‐c51b‐42c2‐a180‐22febac7e5b1.msg           Attorney Client
SWITCH‐AX‐1146979 ‐ SWITCH‐AX‐1146979       5/3/2016 15:13   image002.jpg                                       Attorney Client
SWITCH‐AX‐1146980 ‐ SWITCH‐AX‐1146981       5/3/2016 15:17   no Title                                           Attorney Client
SWITCH‐AX‐1146982 ‐ SWITCH‐AX‐1147068       5/3/2016 15:17   Redline V10 to V11 05‐03‐16 Switch.docx            Attorney Client
SWITCH‐AX‐1147069 ‐ SWITCH‐AX‐1147076       5/3/2016 15:22   3c279fac‐5e3f‐4c01‐8a6d‐cdbca7450168.msg           Attorney Client
SWITCH‐AX‐1147077 ‐ SWITCH‐AX‐1147077       5/3/2016 15:22   image002.jpg                                       Attorney Client
SWITCH‐AX‐1147078 ‐ SWITCH‐AX‐1147078       5/3/2016 15:48   no Title                                           Attorney Client
SWITCH‐AX‐1147079 ‐ SWITCH‐AX‐1147195       5/3/2016 15:48   Credit Facility with Amendment 1 05‐02‐2016.docx   Attorney Client
SWITCH‐AX‐1147196 ‐ SWITCH‐AX‐1147196       5/3/2016 15:48   image001.jpg                                       Attorney Client
SWITCH‐AX‐1147197 ‐ SWITCH‐AX‐1147201       5/3/2016 16:21   no Title                                           Attorney Client
SWITCH‐AX‐1147202 ‐ SWITCH‐AX‐1147202       5/3/2016 16:21   image002.png                                       Attorney Client
SWITCH‐AX‐1147203 ‐ SWITCH‐AX‐1147203       5/3/2016 16:21   image004.png                                       Attorney Client
SWITCH‐AX‐1147204 ‐ SWITCH‐AX‐1147204       5/3/2016 16:21   image001.jpg                                       Attorney Client
SWITCH‐AX‐1147205 ‐ SWITCH‐AX‐1147205       5/3/2016 16:31   Collection Report 160503.xlsx                      Attorney Client
SWITCH‐AX‐1147206 ‐ SWITCH‐AX‐1147210       5/3/2016 16:31   no Title                                           Attorney Client
SWITCH‐AX‐1147211 ‐ SWITCH‐AX‐1147211       5/3/2016 16:31   Collection Report 160503.xlsx                      Attorney Client
SWITCH‐AX‐1147212 ‐ SWITCH‐AX‐1147212       5/3/2016 16:31   image001.jpg                                       Attorney Client
SWITCH‐AX‐1147213 ‐ SWITCH‐AX‐1147217       5/3/2016 16:31   26694ac8‐ed04‐4276‐ac0e‐56573930a06f.msg           Attorney Client
SWITCH‐AX‐1147218 ‐ SWITCH‐AX‐1147218       5/3/2016 16:31   Collection Report 160503.xlsx                      Attorney Client
SWITCH‐AX‐1147219 ‐ SWITCH‐AX‐1147219       5/3/2016 16:31   image001.jpg                                       Attorney Client
SWITCH‐AX‐1147220 ‐ SWITCH‐AX‐1147221       5/3/2016 16:38   no Title                                           Attorney Client
SWITCH‐AX‐1147222 ‐ SWITCH‐AX‐1147222       5/3/2016 16:38   image001.jpg                                       Attorney Client
SWITCH‐AX‐1147223 ‐ SWITCH‐AX‐1147258       5/3/2016 16:38   Board Requirements.pdf                             Attorney Client
SWITCH‐AX‐1147259 ‐ SWITCH‐AX‐1147259       5/3/2016 18:15   Copy of 3‐31‐16 WIP Analysis for Auditors.xlsx     Attorney Client
SWITCH‐AX‐1147260 ‐ SWITCH‐AX‐1147376       5/3/2016 18:45   Credit Facility with Amendment 1 05‐02‐2016.docx   Attorney Client




                                                                         EXHIBIT 10, PAGE 2190
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 438 of 829


Bates                                   Document Date        Document Title                                                                Privilege
SWITCH‐AX‐1147377 ‐ SWITCH‐AX‐1147379       5/3/2016 20:58   no Title                                                                      Attorney Client
SWITCH‐AX‐1147380 ‐ SWITCH‐AX‐1147409       5/3/2016 20:58   TITLE                                                                         Attorney Client
SWITCH‐AX‐1147410 ‐ SWITCH‐AX‐1147410       5/3/2016 20:58   no Title                                                                      Attorney Client
SWITCH‐AX‐1147411 ‐ SWITCH‐AX‐1147414       5/3/2016 21:45   no Title                                                                      Attorney Client
SWITCH‐AX‐1147415 ‐ SWITCH‐AX‐1147415       5/3/2016 21:45   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1147416 ‐ SWITCH‐AX‐1147416       5/3/2016 21:45   image004.png                                                                  Attorney Client
SWITCH‐AX‐1147417 ‐ SWITCH‐AX‐1147420       5/3/2016 21:45   no Title                                                                      Attorney Client
SWITCH‐AX‐1147421 ‐ SWITCH‐AX‐1147421       5/3/2016 21:45   image004.png                                                                  Attorney Client
SWITCH‐AX‐1147422 ‐ SWITCH‐AX‐1147422       5/3/2016 21:45   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1147423 ‐ SWITCH‐AX‐1147425        5/4/2016 7:23   no Title                                                                      Attorney Client
SWITCH‐AX‐1147426 ‐ SWITCH‐AX‐1147512        5/4/2016 7:23   Redline V10 to V11 05‐03‐16 Switch.docx                                       Attorney Client
SWITCH‐AX‐1147513 ‐ SWITCH‐AX‐1147514        5/4/2016 9:01   no Title                                                                      Attorney Client
SWITCH‐AX‐1147515 ‐ SWITCH‐AX‐1147515        5/4/2016 9:01   14‐9‐SU‐esig‐Thomas‐Morton‐President.png                                      Attorney Client
SWITCH‐AX‐1147516 ‐ SWITCH‐AX‐1147517       5/4/2016 10:01   no Title                                                                      Attorney Client
SWITCH‐AX‐1147518 ‐ SWITCH‐AX‐1147518       5/4/2016 10:01   14‐9‐SU‐esig‐Thomas‐Morton‐President.png                                      Attorney Client
SWITCH‐AX‐1147519 ‐ SWITCH‐AX‐1147520       5/4/2016 10:01   no Title                                                                      Attorney Client
SWITCH‐AX‐1147521 ‐ SWITCH‐AX‐1147521       5/4/2016 10:01   14‐9‐SU‐esig‐Thomas‐Morton‐President.png                                      Attorney Client
SWITCH‐AX‐1147522 ‐ SWITCH‐AX‐1147523       5/4/2016 10:47   no Title                                                                      Attorney Client
SWITCH‐AX‐1147524 ‐ SWITCH‐AX‐1147525       5/4/2016 11:00   no Title                                                                      Attorney Client
SWITCH‐AX‐1147526 ‐ SWITCH‐AX‐1147526       5/4/2016 11:51   Collection Report 160502.xlsx                                                 Attorney Client
SWITCH‐AX‐1147527 ‐ SWITCH‐AX‐1147527       5/4/2016 12:14   no Title                                                                      Attorney Client
SWITCH‐AX‐1147528 ‐ SWITCH‐AX‐1147533       5/4/2016 12:14   Alert ‐ May 2016 ‐ Insurance ‐ When Attorneys General Attack II.pdf           Attorney Client
SWITCH‐AX‐1147534 ‐ SWITCH‐AX‐1147534       5/4/2016 12:54   no Title                                                                      Attorney Client
SWITCH‐AX‐1147535 ‐ SWITCH‐AX‐1147564       5/4/2016 12:54   Planet3 ‐ Stockholder Consent (Bridge Financing; $3M Switch Investment).pdf   Attorney Client
SWITCH‐AX‐1147565 ‐ SWITCH‐AX‐1147604       5/4/2016 12:54   Planet3 ‐ Board Consent (Bridge Financing; $3M Switch Investment).pdf         Attorney Client
SWITCH‐AX‐1147605 ‐ SWITCH‐AX‐1147610       5/4/2016 12:55   no Title                                                                      Attorney Client
SWITCH‐AX‐1147611 ‐ SWITCH‐AX‐1147620       5/4/2016 12:55   CFA Switch SW FINAL 05‐03‐16 Switch.docx                                      Attorney Client
SWITCH‐AX‐1147621 ‐ SWITCH‐AX‐1147628       5/4/2016 13:07   839d05d4‐990e‐409b‐b624‐f2b61fc35a60.msg                                      Attorney Client
SWITCH‐AX‐1147629 ‐ SWITCH‐AX‐1147629       5/4/2016 13:07   Demonware‐Switch CRF 16008‐April2016.pdf                                      Attorney Client
SWITCH‐AX‐1147630 ‐ SWITCH‐AX‐1147637       5/4/2016 13:07   bdf710ed‐c2ec‐4273‐bf4a‐19b64804ff6d.msg                                      Attorney Client
SWITCH‐AX‐1147638 ‐ SWITCH‐AX‐1147638       5/4/2016 13:07   Demonware‐Switch CRF 16008‐April2016.pdf                                      Attorney Client
SWITCH‐AX‐1147639 ‐ SWITCH‐AX‐1147646       5/4/2016 13:07   no Title                                                                      Attorney Client
SWITCH‐AX‐1147647 ‐ SWITCH‐AX‐1147647       5/4/2016 13:07   Demonware‐Switch CRF 16008‐April2016.pdf                                      Attorney Client
SWITCH‐AX‐1147648 ‐ SWITCH‐AX‐1147648       5/4/2016 13:59   no Title                                                                      Attorney Client
SWITCH‐AX‐1147649 ‐ SWITCH‐AX‐1147653       5/4/2016 13:59   Zayo Group Wavelength Service Schedule 10 15 2014 (RedLine) (8).docx          Attorney Client
SWITCH‐AX‐1147654 ‐ SWITCH‐AX‐1147654       5/4/2016 13:59   image002.png                                                                  Attorney Client
SWITCH‐AX‐1147655 ‐ SWITCH‐AX‐1147655       5/4/2016 13:59   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1147656 ‐ SWITCH‐AX‐1147663       5/4/2016 14:33   no Title                                                                      Attorney Client
SWITCH‐AX‐1147664 ‐ SWITCH‐AX‐1147671       5/4/2016 14:33   3643a2dc‐37b0‐4b98‐80e0‐8c2399bf0dcb.msg                                      Attorney Client
SWITCH‐AX‐1147672 ‐ SWITCH‐AX‐1147679       5/4/2016 14:38   no Title                                                                      Attorney Client
SWITCH‐AX‐1147680 ‐ SWITCH‐AX‐1147680       5/4/2016 14:38   SO Renewal Demonware May 2016.pdf                                             Attorney Client
SWITCH‐AX‐1147681 ‐ SWITCH‐AX‐1147681       5/4/2016 15:26   no Title                                                                      Attorney Client
SWITCH‐AX‐1147682 ‐ SWITCH‐AX‐1147697       5/4/2016 15:26   NHA IRU                                                                       Attorney Client
SWITCH‐AX‐1147698 ‐ SWITCH‐AX‐1147747       5/4/2016 15:26   no Title                                                                      Attorney Client
SWITCH‐AX‐1147748 ‐ SWITCH‐AX‐1147766       5/4/2016 15:26   NHA IRU                                                                       Attorney Client
SWITCH‐AX‐1147767 ‐ SWITCH‐AX‐1147811       5/4/2016 15:26   no Title                                                                      Attorney Client




                                                                          EXHIBIT 10, PAGE 2191
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 439 of 829


Bates                                   Document Date        Document Title                                                                     Privilege
SWITCH‐AX‐1147812 ‐ SWITCH‐AX‐1147813       5/4/2016 15:26   Schedule 2 2 ‐ Pricing for hospitals.xlsx                                          Attorney Client
SWITCH‐AX‐1147814 ‐ SWITCH‐AX‐1147829       5/4/2016 15:26   NHA IRU                                                                            Attorney Client
SWITCH‐AX‐1147830 ‐ SWITCH‐AX‐1147830       5/4/2016 15:26   Index of Exhibits and Schedules 1‐31‐14.docx                                       Attorney Client
SWITCH‐AX‐1147831 ‐ SWITCH‐AX‐1147835       5/4/2016 15:26   no Title                                                                           Attorney Client
SWITCH‐AX‐1147836 ‐ SWITCH‐AX‐1147846       5/4/2016 15:26   NBTI PHASE II SUBRECIPIENT AGREEMENT                                               Attorney Client
SWITCH‐AX‐1147847 ‐ SWITCH‐AX‐1147881       5/4/2016 15:26   IRU CAPACITY AGREEMENT                                                             Attorney Client
SWITCH‐AX‐1147882 ‐ SWITCH‐AX‐1147897       5/4/2016 15:26   NHA IRU                                                                            Attorney Client
SWITCH‐AX‐1147898 ‐ SWITCH‐AX‐1147919       5/4/2016 15:26   _                                                                                  Attorney Client
SWITCH‐AX‐1147920 ‐ SWITCH‐AX‐1147920       5/4/2016 15:26   C:\Users\evert\Desktop\NV‐BASE‐TRANS‐1‐14‐14 Layout1 (1)                           Attorney Client
SWITCH‐AX‐1147921 ‐ SWITCH‐AX‐1147936       5/4/2016 15:26   NHA IRU                                                                            Attorney Client
SWITCH‐AX‐1147937 ‐ SWITCH‐AX‐1147937       5/4/2016 17:02   Collection Report 160504.xlsx                                                      Attorney Client
SWITCH‐AX‐1147938 ‐ SWITCH‐AX‐1147942       5/4/2016 17:03   no Title                                                                           Attorney Client
SWITCH‐AX‐1147943 ‐ SWITCH‐AX‐1147943       5/4/2016 17:03   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1147944 ‐ SWITCH‐AX‐1147944       5/4/2016 17:03   Collection Report 160504.xlsx                                                      Attorney Client
SWITCH‐AX‐1147945 ‐ SWITCH‐AX‐1147949       5/4/2016 17:03   73985b49‐02e4‐4497‐9684‐46aa32050aca.msg                                           Attorney Client
SWITCH‐AX‐1147950 ‐ SWITCH‐AX‐1147950       5/4/2016 17:03   Collection Report 160504.xlsx                                                      Attorney Client
SWITCH‐AX‐1147951 ‐ SWITCH‐AX‐1147951       5/4/2016 17:03   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1147952 ‐ SWITCH‐AX‐1147963       5/4/2016 17:47   no Title                                                                           Attorney Client
SWITCH‐AX‐1147964 ‐ SWITCH‐AX‐1147965       5/4/2016 18:06   no Title                                                                           Attorney Client
SWITCH‐AX‐1147966 ‐ SWITCH‐AX‐1148012       5/4/2016 18:06   Switch ASC 718‐IRC 409a March 2016 Valuation Report_DRAFT.pdf                      Attorney Client
SWITCH‐AX‐1148013 ‐ SWITCH‐AX‐1148024       5/4/2016 18:12   a0bcff95‐9d37‐4f5c‐8871‐d3b4912838de.msg                                           Attorney Client
SWITCH‐AX‐1148025 ‐ SWITCH‐AX‐1148036       5/4/2016 18:12   no Title                                                                           Attorney Client
SWITCH‐AX‐1148037 ‐ SWITCH‐AX‐1148038       5/4/2016 19:45   no Title                                                                           Attorney Client
SWITCH‐AX‐1148039 ‐ SWITCH‐AX‐1148293       5/4/2016 19:45   http://www.sec.gov/Archives/edgar/data/1653653/0001047469160126                    Attorney Client
SWITCH‐AX‐1148294 ‐ SWITCH‐AX‐1148295       5/4/2016 20:23   no Title                                                                           Attorney Client
SWITCH‐AX‐1148296 ‐ SWITCH‐AX‐1148303       5/4/2016 20:23   Colocation Facilities Agreement v042915 (fillable form).pdf                        Attorney Client
SWITCH‐AX‐1148304 ‐ SWITCH‐AX‐1148304       5/4/2016 20:23   SO ‐ Alwat Web Design ‐ 05‐04‐16.pdf                                               Attorney Client
SWITCH‐AX‐1148305 ‐ SWITCH‐AX‐1148305       5/4/2016 21:59   no Title                                                                           Attorney Client
SWITCH‐AX‐1148306 ‐ SWITCH‐AX‐1148306       5/4/2016 21:59   Copy of SNT Staffing and costs plan April 16 V5.xlsx                               Attorney Client
SWITCH‐AX‐1148307 ‐ SWITCH‐AX‐1148308        5/5/2016 7:27   no Title                                                                           Attorney Client
SWITCH‐AX‐1148309 ‐ SWITCH‐AX‐1148393        5/5/2016 7:27   DRAFT Switch Data Center Contract (V12 5.5.2016) SOM AG updates to 5.3 S....docx   Attorney Client
SWITCH‐AX‐1148394 ‐ SWITCH‐AX‐1148396        5/5/2016 8:16   no Title                                                                           Attorney Client
SWITCH‐AX‐1148397 ‐ SWITCH‐AX‐1148481        5/5/2016 8:16   DRAFT Switch Data Center Contract (V12.1 ‐ 5.5.2016) DTMB‐AG.DOCX                  Attorney Client
SWITCH‐AX‐1148482 ‐ SWITCH‐AX‐1148482        5/5/2016 8:25   no Title                                                                           Attorney Client
SWITCH‐AX‐1148483 ‐ SWITCH‐AX‐1148483        5/5/2016 8:25   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1148484 ‐ SWITCH‐AX‐1148484        5/5/2016 8:25   image001.png                                                                       Attorney Client
SWITCH‐AX‐1148485 ‐ SWITCH‐AX‐1148497        5/5/2016 8:25   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                                         Attorney Client
SWITCH‐AX‐1148498 ‐ SWITCH‐AX‐1148500        5/5/2016 9:05   da3e3f5d‐2182‐4416‐b974‐b9d330a4f47d.msg                                           Attorney Client
SWITCH‐AX‐1148501 ‐ SWITCH‐AX‐1148510        5/5/2016 9:05   Switch Agreement.pdf                                                               Attorney Client
SWITCH‐AX‐1148511 ‐ SWITCH‐AX‐1148511        5/5/2016 9:05   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1148512 ‐ SWITCH‐AX‐1148514        5/5/2016 9:05   no Title                                                                           Attorney Client
SWITCH‐AX‐1148515 ‐ SWITCH‐AX‐1148524        5/5/2016 9:05   Switch Agreement.pdf                                                               Attorney Client
SWITCH‐AX‐1148525 ‐ SWITCH‐AX‐1148525        5/5/2016 9:05   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1148526 ‐ SWITCH‐AX‐1148528        5/5/2016 9:05   no Title                                                                           Attorney Client
SWITCH‐AX‐1148529 ‐ SWITCH‐AX‐1148529        5/5/2016 9:05   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1148530 ‐ SWITCH‐AX‐1148539        5/5/2016 9:05   Switch Agreement.pdf                                                               Attorney Client




                                                                         EXHIBIT 10, PAGE 2192
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 440 of 829


Bates                                   Document Date        Document Title                                                           Privilege
SWITCH‐AX‐1148540 ‐ SWITCH‐AX‐1148545        5/5/2016 9:13   no Title                                                                 Attorney Client
SWITCH‐AX‐1148546 ‐ SWITCH‐AX‐1148546        5/5/2016 9:13   Collection Report 160503.xlsx                                            Attorney Client
SWITCH‐AX‐1148547 ‐ SWITCH‐AX‐1148547        5/5/2016 9:13   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1148548 ‐ SWITCH‐AX‐1148553        5/5/2016 9:13   f6b2b1b7‐558b‐407e‐bf38‐20930c92e7d0.msg                                 Attorney Client
SWITCH‐AX‐1148554 ‐ SWITCH‐AX‐1148554        5/5/2016 9:13   Collection Report 160503.xlsx                                            Attorney Client
SWITCH‐AX‐1148555 ‐ SWITCH‐AX‐1148555        5/5/2016 9:13   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1148556 ‐ SWITCH‐AX‐1148556       5/5/2016 10:20   no Title                                                                 Attorney Client
SWITCH‐AX‐1148557 ‐ SWITCH‐AX‐1148641       5/5/2016 10:20   DRAFT V13 05‐05‐16 Switch.docx                                           Attorney Client
SWITCH‐AX‐1148642 ‐ SWITCH‐AX‐1148726       5/5/2016 10:20   Redline V12 to V13 05‐03‐16 Switch.docx                                  Attorney Client
SWITCH‐AX‐1148727 ‐ SWITCH‐AX‐1148727       5/5/2016 10:20   no Title                                                                 Attorney Client
SWITCH‐AX‐1148728 ‐ SWITCH‐AX‐1148812       5/5/2016 10:20   DRAFT V13 05‐05‐16 Switch.docx                                           Attorney Client
SWITCH‐AX‐1148813 ‐ SWITCH‐AX‐1148897       5/5/2016 10:20   Redline V12 to V13 05‐03‐16 Switch.docx                                  Attorney Client
SWITCH‐AX‐1148898 ‐ SWITCH‐AX‐1148903       5/5/2016 10:44   no Title                                                                 Attorney Client
SWITCH‐AX‐1148904 ‐ SWITCH‐AX‐1148904       5/5/2016 10:44   image003.png                                                             Attorney Client
SWITCH‐AX‐1148905 ‐ SWITCH‐AX‐1148909       5/5/2016 10:44   AGREEMENT FOR LINE EXTENSION,                                            Attorney Client
SWITCH‐AX‐1148910 ‐ SWITCH‐AX‐1148913       5/5/2016 10:49   no Title                                                                 Attorney Client
SWITCH‐AX‐1148914 ‐ SWITCH‐AX‐1148916       5/5/2016 10:49   Visio‐SI Org Chart v4.vsdx                                               Attorney Client
SWITCH‐AX‐1148917 ‐ SWITCH‐AX‐1148918       5/5/2016 10:52   no Title                                                                 Attorney Client
SWITCH‐AX‐1148919 ‐ SWITCH‐AX‐1148919       5/5/2016 10:52   NDA Audit Reports V4 10‐19‐15 ( pdf fillable).pdf                        Attorney Client
SWITCH‐AX‐1148920 ‐ SWITCH‐AX‐1148927       5/5/2016 10:52   Colocation Facilities Agreement 04‐29‐2015 (fillable form).pdf           Attorney Client
SWITCH‐AX‐1148928 ‐ SWITCH‐AX‐1148928       5/5/2016 10:52   UNILATERAL NONDISCLOSURE AGREEMENT                                       Attorney Client
SWITCH‐AX‐1148929 ‐ SWITCH‐AX‐1148931       5/5/2016 10:52   2016 Cross Connect Request Form.pdf                                      Attorney Client
SWITCH‐AX‐1148932 ‐ SWITCH‐AX‐1148939       5/5/2016 10:52   SUPERNAP | Acceptable Use Policy                                         Attorney Client
SWITCH‐AX‐1148940 ‐ SWITCH‐AX‐1148941       5/5/2016 10:52   Lessor Colo Waiver Form 01‐20‐16.pdf                                     Attorney Client
SWITCH‐AX‐1148942 ‐ SWITCH‐AX‐1148973       5/5/2016 10:52   Sparrow Health ‐ Switch Overview.pdf                                     Attorney Client
SWITCH‐AX‐1148974 ‐ SWITCH‐AX‐1148975       5/5/2016 10:52   Master NDA ‐ Mutual.pdf                                                  Attorney Client
SWITCH‐AX‐1148976 ‐ SWITCH‐AX‐1148976       5/5/2016 10:52   Sparrow Health ‐ Data Center Services Appendix A_Response ‐ Switch.xls   Attorney Client
SWITCH‐AX‐1148977 ‐ SWITCH‐AX‐1148977       5/5/2016 10:58   no Title                                                                 Attorney Client
SWITCH‐AX‐1148978 ‐ SWITCH‐AX‐1149062       5/5/2016 10:58   DRAFT V13 05‐05‐16 Switch.docx                                           Attorney Client
SWITCH‐AX‐1149063 ‐ SWITCH‐AX‐1149063       5/5/2016 10:58   ATT00003.htm                                                             Attorney Client
SWITCH‐AX‐1149064 ‐ SWITCH‐AX‐1149064       5/5/2016 10:58   ATT00001.htm                                                             Attorney Client
SWITCH‐AX‐1149065 ‐ SWITCH‐AX‐1149065       5/5/2016 10:58   ATT00002.htm                                                             Attorney Client
SWITCH‐AX‐1149066 ‐ SWITCH‐AX‐1149150       5/5/2016 10:58   Redline V12 to V13 05‐03‐16 Switch.docx                                  Attorney Client
SWITCH‐AX‐1149151 ‐ SWITCH‐AX‐1149151       5/5/2016 10:58   no Title                                                                 Attorney Client
SWITCH‐AX‐1149152 ‐ SWITCH‐AX‐1149236       5/5/2016 10:58   Redline V12 to V13 05‐03‐16 Switch.docx                                  Attorney Client
SWITCH‐AX‐1149237 ‐ SWITCH‐AX‐1149321       5/5/2016 10:58   DRAFT V13 05‐05‐16 Switch.docx                                           Attorney Client
SWITCH‐AX‐1149322 ‐ SWITCH‐AX‐1149322       5/5/2016 10:58   ATT00003.htm                                                             Attorney Client
SWITCH‐AX‐1149323 ‐ SWITCH‐AX‐1149323       5/5/2016 10:58   ATT00001.htm                                                             Attorney Client
SWITCH‐AX‐1149324 ‐ SWITCH‐AX‐1149324       5/5/2016 10:58   ATT00002.htm                                                             Attorney Client
SWITCH‐AX‐1149325 ‐ SWITCH‐AX‐1149327       5/5/2016 11:19   no Title                                                                 Attorney Client
SWITCH‐AX‐1149328 ‐ SWITCH‐AX‐1149332       5/5/2016 11:22   6cce57e2‐af26‐4104‐beef‐1273cffcdb72.msg                                 Attorney Client
SWITCH‐AX‐1149333 ‐ SWITCH‐AX‐1149338       5/5/2016 11:22   CNB ‐ Switch Addendum ‐ 05_2016 (00199138).DOC                           Attorney Client
SWITCH‐AX‐1149339 ‐ SWITCH‐AX‐1149339       5/5/2016 11:22   image002.jpg                                                             Attorney Client
SWITCH‐AX‐1149340 ‐ SWITCH‐AX‐1149340       5/5/2016 11:22   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1149341 ‐ SWITCH‐AX‐1149345       5/5/2016 11:22   no Title                                                                 Attorney Client
SWITCH‐AX‐1149346 ‐ SWITCH‐AX‐1149351       5/5/2016 11:22   CNB ‐ Switch Addendum ‐ 05_2016 (00199138).DOC                           Attorney Client




                                                                          EXHIBIT 10, PAGE 2193
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 441 of 829


Bates                                   Document Date        Document Title                                                                                     Privilege
SWITCH‐AX‐1149352 ‐ SWITCH‐AX‐1149352       5/5/2016 11:22   image001.jpg                                                                                       Attorney Client
SWITCH‐AX‐1149353 ‐ SWITCH‐AX‐1149353       5/5/2016 11:22   image002.jpg                                                                                       Attorney Client
SWITCH‐AX‐1149354 ‐ SWITCH‐AX‐1149354       5/5/2016 11:25   no Title                                                                                           Attorney Client
SWITCH‐AX‐1149355 ‐ SWITCH‐AX‐1149357       5/5/2016 11:25   Visio‐SI Org Chart v5.vsdx                                                                         Attorney Client
SWITCH‐AX‐1149358 ‐ SWITCH‐AX‐1149358       5/5/2016 11:45   no Title                                                                                           Attorney Client
SWITCH‐AX‐1149359 ‐ SWITCH‐AX‐1149361       5/5/2016 11:45   Visio‐SI Org Chart v5.vsdx                                                                         Attorney Client
SWITCH‐AX‐1149362 ‐ SWITCH‐AX‐1149362       5/5/2016 13:12   no Title                                                                                           Attorney Client
SWITCH‐AX‐1149363 ‐ SWITCH‐AX‐1149365       5/5/2016 13:12   Visio‐SI Org Chart v5.vsdx                                                                         Attorney Client
SWITCH‐AX‐1149366 ‐ SWITCH‐AX‐1149368       5/5/2016 13:14   no Title                                                                                           Attorney Client
SWITCH‐AX‐1149369 ‐ SWITCH‐AX‐1149369       5/5/2016 13:14   imagef67782.PNG                                                                                    Attorney Client
SWITCH‐AX‐1149370 ‐ SWITCH‐AX‐1149371       5/5/2016 13:43   no Title                                                                                           Attorney Client
SWITCH‐AX‐1149372 ‐ SWITCH‐AX‐1149379       5/5/2016 13:43   Colocation Facilities Agreement v042915 (fillable form).pdf                                        Attorney Client
SWITCH‐AX‐1149380 ‐ SWITCH‐AX‐1149381       5/5/2016 14:52   no Title                                                                                           Attorney Client
SWITCH‐AX‐1149382 ‐ SWITCH‐AX‐1149386       5/5/2016 14:52   4c ‐ 03‐10‐2016 Board Mtg Minutes.pdf                                                              Attorney Client
SWITCH‐AX‐1149387 ‐ SWITCH‐AX‐1149388       5/5/2016 14:52   3b ‐ 03‐10‐2016 Comp Comm Mtg Minutes.pdf                                                          Attorney Client
SWITCH‐AX‐1149389 ‐ SWITCH‐AX‐1149389       5/5/2016 14:52   2a ‐ Nom and Gov Comm Mtg Agenda.pdf                                                               Attorney Client
SWITCH‐AX‐1149390 ‐ SWITCH‐AX‐1149390       5/5/2016 14:52   3a ‐ Comp Comm Mtg Agenda.pdf                                                                      Attorney Client
SWITCH‐AX‐1149391 ‐ SWITCH‐AX‐1149437       5/5/2016 14:52   4b ‐ Proposed Board Resolutions.pdf                                                                Attorney Client
SWITCH‐AX‐1149438 ‐ SWITCH‐AX‐1149443       5/5/2016 14:52   TITLE                                                                                              Attorney Client
SWITCH‐AX‐1149444 ‐ SWITCH‐AX‐1149446       5/5/2016 14:52   1b ‐ 03‐10‐2016 Audit Comm Mtg Minutes.pdf                                                         Attorney Client
SWITCH‐AX‐1149447 ‐ SWITCH‐AX‐1149447       5/5/2016 14:52   1a ‐ Audit Comm Mtg Agenda.pdf                                                                     Attorney Client
SWITCH‐AX‐1149448 ‐ SWITCH‐AX‐1149449       5/5/2016 14:52   4d ‐ Budget v. Actual at 03‐31‐2016.pdf                                                            Attorney Client
SWITCH‐AX‐1149450 ‐ SWITCH‐AX‐1149496       5/5/2016 14:52   4e ‐ BVA Report.pdf                                                                                Attorney Client
SWITCH‐AX‐1149497 ‐ SWITCH‐AX‐1149497       5/5/2016 14:52   Illustrative Standard Report on a Review of Interim Financial Information (AICPA standards engagemeAttorney Client
SWITCH‐AX‐1149498 ‐ SWITCH‐AX‐1149513       5/5/2016 14:52   PowerPoint Presentation                                                                            Attorney Client
SWITCH‐AX‐1149514 ‐ SWITCH‐AX‐1149515       5/5/2016 15:30   no Title                                                                                           Attorney Client
SWITCH‐AX‐1149516 ‐ SWITCH‐AX‐1149516       5/5/2016 15:30   image003.jpg                                                                                       Attorney Client
SWITCH‐AX‐1149517 ‐ SWITCH‐AX‐1149517       5/5/2016 15:30   image001.png                                                                                       Attorney Client
SWITCH‐AX‐1149518 ‐ SWITCH‐AX‐1149530       5/5/2016 15:30   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                                                         Attorney Client
SWITCH‐AX‐1149531 ‐ SWITCH‐AX‐1149531       5/5/2016 15:30   image002.jpg                                                                                       Attorney Client
SWITCH‐AX‐1149532 ‐ SWITCH‐AX‐1149532       5/5/2016 15:46   no Title                                                                                           Attorney Client
SWITCH‐AX‐1149533 ‐ SWITCH‐AX‐1149541       5/5/2016 15:46   Colocation Facilities Agreement _Comcast_v5 to v6_20160505.docx                                    Attorney Client
SWITCH‐AX‐1149542 ‐ SWITCH‐AX‐1149550       5/5/2016 15:46   Colocation Facilities Agreement _Comcast_v6_20160505.docx                                          Attorney Client
SWITCH‐AX‐1149551 ‐ SWITCH‐AX‐1149551       5/5/2016 15:46   image001.jpg                                                                                       Attorney Client
SWITCH‐AX‐1149552 ‐ SWITCH‐AX‐1149553       5/5/2016 16:02   no Title                                                                                           Attorney Client
SWITCH‐AX‐1149554 ‐ SWITCH‐AX‐1149638       5/5/2016 16:02   Redline V13 to V14 05‐05‐16 Switch.docx                                                            Attorney Client
SWITCH‐AX‐1149639 ‐ SWITCH‐AX‐1149723       5/5/2016 16:02   DRAFT V14 05‐05‐16 Switch.docx                                                                     Attorney Client
SWITCH‐AX‐1149724 ‐ SWITCH‐AX‐1149729       5/5/2016 16:02   MI Flow Down Provisions ‐ Addendum CLEAN+Desc of Services FINAL 3rd Party Bene.doc.pdf             Attorney Client
SWITCH‐AX‐1149730 ‐ SWITCH‐AX‐1149731       5/5/2016 16:03   no Title                                                                                           Attorney Client
SWITCH‐AX‐1149732 ‐ SWITCH‐AX‐1149816       5/5/2016 16:03   Redline V13 to V14 05‐05‐16 Switch.docx                                                            Attorney Client
SWITCH‐AX‐1149817 ‐ SWITCH‐AX‐1149901       5/5/2016 16:03   DRAFT V14 05‐05‐16 Switch.docx                                                                     Attorney Client
SWITCH‐AX‐1149902 ‐ SWITCH‐AX‐1149907       5/5/2016 16:03   MI Flow Down Provisions ‐ Addendum CLEAN+Desc of Services FINAL 3rd Party Bene.doc.pdf             Attorney Client
SWITCH‐AX‐1149908 ‐ SWITCH‐AX‐1149908       5/5/2016 16:05   no Title                                                                                           Attorney Client
SWITCH‐AX‐1149909 ‐ SWITCH‐AX‐1149909       5/5/2016 16:05   ATT00002.htm                                                                                       Attorney Client
SWITCH‐AX‐1149910 ‐ SWITCH‐AX‐1149910       5/5/2016 16:05   ATT00001.htm                                                                                       Attorney Client
SWITCH‐AX‐1149911 ‐ SWITCH‐AX‐1149920       5/5/2016 16:05   DM‐#5191506‐v2‐SWA_‐_Colocation_Agreement_with_Switch.docx                                         Attorney Client




                                                                          EXHIBIT 10, PAGE 2194
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 442 of 829


Bates                                   Document Date        Document Title                                                      Privilege
SWITCH‐AX‐1149921 ‐ SWITCH‐AX‐1149921       5/5/2016 16:06   no Title                                                            Attorney Client
SWITCH‐AX‐1149922 ‐ SWITCH‐AX‐1149922       5/5/2016 16:06   ATT00001.htm                                                        Attorney Client
SWITCH‐AX‐1149923 ‐ SWITCH‐AX‐1149932       5/5/2016 16:06   DM‐#5191506‐v2‐SWA_‐_Colocation_Agreement_with_Switch.docx          Attorney Client
SWITCH‐AX‐1149933 ‐ SWITCH‐AX‐1149933       5/5/2016 16:06   ATT00002.htm                                                        Attorney Client
SWITCH‐AX‐1149934 ‐ SWITCH‐AX‐1149935       5/5/2016 16:14   no Title                                                            Attorney Client
SWITCH‐AX‐1149936 ‐ SWITCH‐AX‐1149936       5/5/2016 16:14   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1149937 ‐ SWITCH‐AX‐1149937       5/5/2016 17:33   no Title                                                            Attorney Client
SWITCH‐AX‐1149938 ‐ SWITCH‐AX‐1149947       5/5/2016 17:33   CFA Switch SW FINALV3 05‐05‐16 Switch.docx                          Attorney Client
SWITCH‐AX‐1149948 ‐ SWITCH‐AX‐1149957       5/5/2016 17:33   Redline CFA Switch SW FINAL to V3 05‐05‐16 Switch.pdf               Attorney Client
SWITCH‐AX‐1149958 ‐ SWITCH‐AX‐1149958       5/5/2016 17:34   no Title                                                            Attorney Client
SWITCH‐AX‐1149959 ‐ SWITCH‐AX‐1149968       5/5/2016 17:34   CFA Switch SW FINALV3 05‐05‐16 Switch.docx                          Attorney Client
SWITCH‐AX‐1149969 ‐ SWITCH‐AX‐1149978       5/5/2016 17:34   Redline CFA Switch SW FINAL to V3 05‐05‐16 Switch.pdf               Attorney Client
SWITCH‐AX‐1149979 ‐ SWITCH‐AX‐1149983       5/5/2016 17:43   1415ab6d‐5957‐4f4a‐a948‐3696aae86a17.msg                            Attorney Client
SWITCH‐AX‐1149984 ‐ SWITCH‐AX‐1149984       5/5/2016 17:43   Collection Report 160505.xlsx                                       Attorney Client
SWITCH‐AX‐1149985 ‐ SWITCH‐AX‐1149985       5/5/2016 17:43   Collection Report 160505.xlsx                                       Attorney Client
SWITCH‐AX‐1149986 ‐ SWITCH‐AX‐1149990       5/5/2016 17:43   no Title                                                            Attorney Client
SWITCH‐AX‐1149991 ‐ SWITCH‐AX‐1149991       5/5/2016 17:43   Collection Report 160505.xlsx                                       Attorney Client
SWITCH‐AX‐1149992 ‐ SWITCH‐AX‐1149992       5/5/2016 17:43   Collection Report 160505.xlsx                                       Attorney Client
SWITCH‐AX‐1149993 ‐ SWITCH‐AX‐1149993       5/5/2016 17:52   no Title                                                            Attorney Client
SWITCH‐AX‐1149994 ‐ SWITCH‐AX‐1150002       5/5/2016 17:52   Redline Colocation Facilities Agreement‐20160331 to 20160505.pdf    Attorney Client
SWITCH‐AX‐1150003 ‐ SWITCH‐AX‐1150003       5/5/2016 17:53   no Title                                                            Attorney Client
SWITCH‐AX‐1150004 ‐ SWITCH‐AX‐1150012       5/5/2016 17:53   Redline Colocation Facilities Agreement‐20160331 to 20160505.pdf    Attorney Client
SWITCH‐AX‐1150013 ‐ SWITCH‐AX‐1150013       5/5/2016 20:23   no Title                                                            Attorney Client
SWITCH‐AX‐1150014 ‐ SWITCH‐AX‐1150014       5/5/2016 20:23   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1150015 ‐ SWITCH‐AX‐1150025       5/5/2016 20:23   Amendment                                                           Attorney Client
SWITCH‐AX‐1150026 ‐ SWITCH‐AX‐1150026       5/5/2016 20:23   MPLS Switch 169 Washington DC.PDF                                   Attorney Client
SWITCH‐AX‐1150027 ‐ SWITCH‐AX‐1150027       5/5/2016 20:23   FW_ CenturyLink Order Confirmation for order number 444648.msg      Attorney Client
SWITCH‐AX‐1150028 ‐ SWITCH‐AX‐1150029       5/5/2016 20:23   Online Ordering                                                     Attorney Client
SWITCH‐AX‐1150030 ‐ SWITCH‐AX‐1150032       5/5/2016 20:23   Product Pricer Online Quote ‐ 30160428133800                        Attorney Client
SWITCH‐AX‐1150033 ‐ SWITCH‐AX‐1150033       5/5/2016 20:23   no Title                                                            Attorney Client
SWITCH‐AX‐1150034 ‐ SWITCH‐AX‐1150034       5/5/2016 20:23   FW_ CenturyLink Order Confirmation for order number 444648.msg      Attorney Client
SWITCH‐AX‐1150035 ‐ SWITCH‐AX‐1150035       5/5/2016 20:23   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1150036 ‐ SWITCH‐AX‐1150046       5/5/2016 20:23   Amendment                                                           Attorney Client
SWITCH‐AX‐1150047 ‐ SWITCH‐AX‐1150047       5/5/2016 20:23   MPLS Switch 169 Washington DC.PDF                                   Attorney Client
SWITCH‐AX‐1150048 ‐ SWITCH‐AX‐1150050       5/5/2016 20:23   Product Pricer Online Quote ‐ 30160428133800                        Attorney Client
SWITCH‐AX‐1150051 ‐ SWITCH‐AX‐1150052       5/5/2016 20:23   Online Ordering                                                     Attorney Client
SWITCH‐AX‐1150053 ‐ SWITCH‐AX‐1150053       5/5/2016 23:43   no Title                                                            Attorney Client
SWITCH‐AX‐1150054 ‐ SWITCH‐AX‐1150063       5/5/2016 23:43   Redline CFA Switch SW FINAL to V3 05‐05‐16 Switch[1].pdf            Attorney Client
SWITCH‐AX‐1150064 ‐ SWITCH‐AX‐1150073       5/5/2016 23:43   CFA Switch SW FINALV3 05‐05‐16 Switch[3].docx                       Attorney Client
SWITCH‐AX‐1150074 ‐ SWITCH‐AX‐1150075        5/6/2016 8:37   no Title                                                            Attorney Client
SWITCH‐AX‐1150076 ‐ SWITCH‐AX‐1150083        5/6/2016 8:37   Colocation Facilities Agreement‐Dartmouth‐v3‐20160505.pdf           Attorney Client
SWITCH‐AX‐1150084 ‐ SWITCH‐AX‐1150094        5/6/2016 8:37   Switch Colocation Facilities Agreement‐NFL‐v2 to v3‐20160505.docx   Attorney Client
SWITCH‐AX‐1150095 ‐ SWITCH‐AX‐1150103        5/6/2016 8:37   Colocation Facilities Agreement‐Dartmouth‐v2 to v3‐20160504.docx    Attorney Client
SWITCH‐AX‐1150104 ‐ SWITCH‐AX‐1150104        5/6/2016 8:40   Collection Report 160505.xlsx                                       Attorney Client
SWITCH‐AX‐1150105 ‐ SWITCH‐AX‐1150110        5/6/2016 9:03   374235c3‐3e7c‐4274‐b1ef‐a4b0d87ed1c5.msg                            Attorney Client
SWITCH‐AX‐1150111 ‐ SWITCH‐AX‐1150111        5/6/2016 9:03   image001.jpg                                                        Attorney Client




                                                                         EXHIBIT 10, PAGE 2195
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 443 of 829


Bates                                   Document Date        Document Title                                                                     Privilege
SWITCH‐AX‐1150112 ‐ SWITCH‐AX‐1150117        5/6/2016 9:03   CNB ‐ Switch Addendum ‐ 05_2016 (00199138).DOC                                     Attorney Client
SWITCH‐AX‐1150118 ‐ SWITCH‐AX‐1150118        5/6/2016 9:03   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1150119 ‐ SWITCH‐AX‐1150124        5/6/2016 9:03   no Title                                                                           Attorney Client
SWITCH‐AX‐1150125 ‐ SWITCH‐AX‐1150125        5/6/2016 9:03   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1150126 ‐ SWITCH‐AX‐1150131        5/6/2016 9:03   CNB ‐ Switch Addendum ‐ 05_2016 (00199138).DOC                                     Attorney Client
SWITCH‐AX‐1150132 ‐ SWITCH‐AX‐1150132        5/6/2016 9:03   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1150133 ‐ SWITCH‐AX‐1150138        5/6/2016 9:03   no Title                                                                           Attorney Client
SWITCH‐AX‐1150139 ‐ SWITCH‐AX‐1150144        5/6/2016 9:03   CNB ‐ Switch Addendum ‐ 05_2016 (00199138).DOC                                     Attorney Client
SWITCH‐AX‐1150145 ‐ SWITCH‐AX‐1150145        5/6/2016 9:03   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1150146 ‐ SWITCH‐AX‐1150146        5/6/2016 9:03   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1150147 ‐ SWITCH‐AX‐1150152        5/6/2016 9:11   0c6e9a48‐d7a2‐4ee0‐80cd‐6d1a0b22ceae.msg                                           Attorney Client
SWITCH‐AX‐1150153 ‐ SWITCH‐AX‐1150158        5/6/2016 9:11   CNB ‐ Switch Addendum ‐ 05_2016 (00199138).DOC                                     Attorney Client
SWITCH‐AX‐1150159 ‐ SWITCH‐AX‐1150159        5/6/2016 9:11   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1150160 ‐ SWITCH‐AX‐1150160        5/6/2016 9:11   image005.jpg                                                                       Attorney Client
SWITCH‐AX‐1150161 ‐ SWITCH‐AX‐1150161        5/6/2016 9:11   image004.jpg                                                                       Attorney Client
SWITCH‐AX‐1150162 ‐ SWITCH‐AX‐1150167        5/6/2016 9:11   no Title                                                                           Attorney Client
SWITCH‐AX‐1150168 ‐ SWITCH‐AX‐1150168        5/6/2016 9:11   image005.jpg                                                                       Attorney Client
SWITCH‐AX‐1150169 ‐ SWITCH‐AX‐1150169        5/6/2016 9:11   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1150170 ‐ SWITCH‐AX‐1150170        5/6/2016 9:11   image004.jpg                                                                       Attorney Client
SWITCH‐AX‐1150171 ‐ SWITCH‐AX‐1150176        5/6/2016 9:11   CNB ‐ Switch Addendum ‐ 05_2016 (00199138).DOC                                     Attorney Client
SWITCH‐AX‐1150177 ‐ SWITCH‐AX‐1150182        5/6/2016 9:55   no Title                                                                           Attorney Client
SWITCH‐AX‐1150183 ‐ SWITCH‐AX‐1150190        5/6/2016 9:55   CFA‐Rakuten‐20160314‐Redline.pdf                                                   Attorney Client
SWITCH‐AX‐1150191 ‐ SWITCH‐AX‐1150191        5/6/2016 9:55   image002.png                                                                       Attorney Client
SWITCH‐AX‐1150192 ‐ SWITCH‐AX‐1150192        5/6/2016 9:55   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1150193 ‐ SWITCH‐AX‐1150199       5/6/2016 10:25   3154f860‐9b09‐4b96‐8ff6‐522af3f28b52.msg                                           Attorney Client
SWITCH‐AX‐1150200 ‐ SWITCH‐AX‐1150207       5/6/2016 10:25   CFA‐Rakuten‐Switch v2 20160506.pdf                                                 Attorney Client
SWITCH‐AX‐1150208 ‐ SWITCH‐AX‐1150208       5/6/2016 10:25   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1150209 ‐ SWITCH‐AX‐1150209       5/6/2016 10:25   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1150210 ‐ SWITCH‐AX‐1150210       5/6/2016 10:25   image004.png                                                                       Attorney Client
SWITCH‐AX‐1150211 ‐ SWITCH‐AX‐1150212       5/6/2016 11:05   b2be157b‐d2d9‐4fb4‐a248‐9d805007848e.msg                                           Attorney Client
SWITCH‐AX‐1150213 ‐ SWITCH‐AX‐1150213       5/6/2016 11:56   no Title                                                                           Attorney Client
SWITCH‐AX‐1150214 ‐ SWITCH‐AX‐1150214       5/6/2016 11:56   B5D81CB5‐EABD‐42B4‐B50E‐A5B21B69612D.png                                           Attorney Client
SWITCH‐AX‐1150215 ‐ SWITCH‐AX‐1150215       5/6/2016 11:56   no Title                                                                           Attorney Client
SWITCH‐AX‐1150216 ‐ SWITCH‐AX‐1150230       5/6/2016 11:56   CFA‐UMB‐v7‐20160505‐Final (2)                                                      Attorney Client
SWITCH‐AX‐1150231 ‐ SWITCH‐AX‐1150232       5/6/2016 11:56   Switch Colo SO Signed 5‐6‐16.pdf                                                   Attorney Client
SWITCH‐AX‐1150233 ‐ SWITCH‐AX‐1150234       5/6/2016 12:14   no Title                                                                           Attorney Client
SWITCH‐AX‐1150235 ‐ SWITCH‐AX‐1150235       5/6/2016 12:14   Microsoft Word ‐ Switch Financial Summary and Overview with Projection 3 16.docx   Attorney Client
SWITCH‐AX‐1150236 ‐ SWITCH‐AX‐1150236       5/6/2016 12:14   Financial Summaries.msg                                                            Attorney Client
SWITCH‐AX‐1150237 ‐ SWITCH‐AX‐1150240       5/6/2016 12:14   Microsoft Word ‐ Switch Company Description ‐ June 2010                            Attorney Client
SWITCH‐AX‐1150241 ‐ SWITCH‐AX‐1150245       5/6/2016 12:14   Switch Communications Group                                                        Attorney Client
SWITCH‐AX‐1150246 ‐ SWITCH‐AX‐1150249       5/6/2016 12:14   Microsoft Word ‐ Switch Company Description ‐ Dec 2009                             Attorney Client
SWITCH‐AX‐1150250 ‐ SWITCH‐AX‐1150250       5/6/2016 12:14   Microsoft Word ‐ Switch Financial Summary and Overview with Projection 5‐7‐13      Attorney Client
SWITCH‐AX‐1150251 ‐ SWITCH‐AX‐1150251       5/6/2016 12:14   Microsoft Word ‐ Switch Financial Summary and Overview with Projection 5 14        Attorney Client
SWITCH‐AX‐1150252 ‐ SWITCH‐AX‐1150259       5/6/2016 12:17   CFA‐Rakuten‐Switch v2 20160506.pdf                                                 Attorney Client
SWITCH‐AX‐1150260 ‐ SWITCH‐AX‐1150261       5/6/2016 12:18   26bb3f04‐98d7‐4a01‐b254‐eb879b330157.msg                                           Attorney Client
SWITCH‐AX‐1150262 ‐ SWITCH‐AX‐1150262       5/6/2016 12:18   image002.jpg                                                                       Attorney Client




                                                                         EXHIBIT 10, PAGE 2196
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 444 of 829


Bates                                   Document Date        Document Title                                                                     Privilege
SWITCH‐AX‐1150263 ‐ SWITCH‐AX‐1150264       5/6/2016 12:18   RE_ REI Order.msg                                                                  Attorney Client
SWITCH‐AX‐1150265 ‐ SWITCH‐AX‐1150265       5/6/2016 12:18   FW_ CenturyLink Order Confirmation for order number 444648.msg                     Attorney Client
SWITCH‐AX‐1150266 ‐ SWITCH‐AX‐1150266       5/6/2016 12:18   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1150267 ‐ SWITCH‐AX‐1150269       5/6/2016 12:18   Product Pricer Online Quote ‐ 30160428133800                                       Attorney Client
SWITCH‐AX‐1150270 ‐ SWITCH‐AX‐1150271       5/6/2016 12:18   Online Ordering                                                                    Attorney Client
SWITCH‐AX‐1150272 ‐ SWITCH‐AX‐1150282       5/6/2016 12:18   Amendment                                                                          Attorney Client
SWITCH‐AX‐1150283 ‐ SWITCH‐AX‐1150283       5/6/2016 12:18   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1150284 ‐ SWITCH‐AX‐1150284       5/6/2016 12:18   MPLS Switch 169 Washington DC.PDF                                                  Attorney Client
SWITCH‐AX‐1150285 ‐ SWITCH‐AX‐1150286       5/6/2016 12:18   no Title                                                                           Attorney Client
SWITCH‐AX‐1150287 ‐ SWITCH‐AX‐1150287       5/6/2016 12:18   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1150288 ‐ SWITCH‐AX‐1150289       5/6/2016 12:18   Online Ordering                                                                    Attorney Client
SWITCH‐AX‐1150290 ‐ SWITCH‐AX‐1150290       5/6/2016 12:18   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1150291 ‐ SWITCH‐AX‐1150291       5/6/2016 12:18   FW_ CenturyLink Order Confirmation for order number 444648.msg                     Attorney Client
SWITCH‐AX‐1150292 ‐ SWITCH‐AX‐1150292       5/6/2016 12:18   MPLS Switch 169 Washington DC.PDF                                                  Attorney Client
SWITCH‐AX‐1150293 ‐ SWITCH‐AX‐1150295       5/6/2016 12:18   Product Pricer Online Quote ‐ 30160428133800                                       Attorney Client
SWITCH‐AX‐1150296 ‐ SWITCH‐AX‐1150297       5/6/2016 12:18   RE_ REI Order.msg                                                                  Attorney Client
SWITCH‐AX‐1150298 ‐ SWITCH‐AX‐1150298       5/6/2016 12:18   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1150299 ‐ SWITCH‐AX‐1150309       5/6/2016 12:18   Amendment                                                                          Attorney Client
SWITCH‐AX‐1150310 ‐ SWITCH‐AX‐1150311       5/6/2016 13:13   no Title                                                                           Attorney Client
SWITCH‐AX‐1150312 ‐ SWITCH‐AX‐1150315       5/6/2016 13:13   Microsoft Word ‐ Switch Company Description ‐ Dec 2009                             Attorney Client
SWITCH‐AX‐1150316 ‐ SWITCH‐AX‐1150316       5/6/2016 13:13   Microsoft Word ‐ Switch Financial Summary and Overview with Projection 3 16.docx   Attorney Client
SWITCH‐AX‐1150317 ‐ SWITCH‐AX‐1150321       5/6/2016 13:13   Switch Communications Group                                                        Attorney Client
SWITCH‐AX‐1150322 ‐ SWITCH‐AX‐1150322       5/6/2016 13:13   Financial Summaries.msg                                                            Attorney Client
SWITCH‐AX‐1150323 ‐ SWITCH‐AX‐1150323       5/6/2016 13:13   Microsoft Word ‐ Switch Financial Summary and Overview with Projection 5‐7‐13      Attorney Client
SWITCH‐AX‐1150324 ‐ SWITCH‐AX‐1150324       5/6/2016 13:13   Microsoft Word ‐ Switch Financial Summary and Overview with Projection 5 14        Attorney Client
SWITCH‐AX‐1150325 ‐ SWITCH‐AX‐1150328       5/6/2016 13:13   Microsoft Word ‐ Switch Company Description ‐ June 2010                            Attorney Client
SWITCH‐AX‐1150329 ‐ SWITCH‐AX‐1150330       5/6/2016 13:13   no Title                                                                           Attorney Client
SWITCH‐AX‐1150331 ‐ SWITCH‐AX‐1150331       5/6/2016 13:13   Microsoft Word ‐ Switch Financial Summary and Overview with Projection 5 14        Attorney Client
SWITCH‐AX‐1150332 ‐ SWITCH‐AX‐1150332       5/6/2016 13:13   Switch Financial Summary and Overview with Projection 5‐7‐13.pdf                   Attorney Client
SWITCH‐AX‐1150333 ‐ SWITCH‐AX‐1150337       5/6/2016 13:13   Switch Communications Group                                                        Attorney Client
SWITCH‐AX‐1150338 ‐ SWITCH‐AX‐1150341       5/6/2016 13:13   Microsoft Word ‐ Switch Company Description ‐ June 2010                            Attorney Client
SWITCH‐AX‐1150342 ‐ SWITCH‐AX‐1150342       5/6/2016 13:13   Financial Summaries.msg                                                            Attorney Client
SWITCH‐AX‐1150343 ‐ SWITCH‐AX‐1150346       5/6/2016 13:13   Microsoft Word ‐ Switch Company Description ‐ Dec 2009                             Attorney Client
SWITCH‐AX‐1150347 ‐ SWITCH‐AX‐1150347       5/6/2016 13:13   Microsoft Word ‐ Switch Financial Summary and Overview with Projection 3 16.docx   Attorney Client
SWITCH‐AX‐1150348 ‐ SWITCH‐AX‐1150348       5/6/2016 13:19   9f41a278‐0ad0‐4d19‐b2f1‐555626ec197b.msg                                           Attorney Client
SWITCH‐AX‐1150349 ‐ SWITCH‐AX‐1150350       5/6/2016 13:19   Customer Data Addendum‐UMB‐20160506‐Partially Executed.pdf                         Attorney Client
SWITCH‐AX‐1150351 ‐ SWITCH‐AX‐1150363       5/6/2016 13:19   CFA‐UMB‐20160506‐Partially Executed.pdf                                            Attorney Client
SWITCH‐AX‐1150364 ‐ SWITCH‐AX‐1150364       5/6/2016 13:19   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1150365 ‐ SWITCH‐AX‐1150366       5/6/2016 13:19   SO‐UMB‐20160506‐Partially Executed.pdf                                             Attorney Client
SWITCH‐AX‐1150367 ‐ SWITCH‐AX‐1150367       5/6/2016 13:19   no Title                                                                           Attorney Client
SWITCH‐AX‐1150368 ‐ SWITCH‐AX‐1150369       5/6/2016 13:19   SO‐UMB‐20160506‐Partially Executed.pdf                                             Attorney Client
SWITCH‐AX‐1150370 ‐ SWITCH‐AX‐1150370       5/6/2016 13:19   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1150371 ‐ SWITCH‐AX‐1150383       5/6/2016 13:19   CFA‐UMB‐20160506‐Partially Executed.pdf                                            Attorney Client
SWITCH‐AX‐1150384 ‐ SWITCH‐AX‐1150385       5/6/2016 13:19   Customer Data Addendum‐UMB‐20160506‐Partially Executed.pdf                         Attorney Client
SWITCH‐AX‐1150386 ‐ SWITCH‐AX‐1150387       5/6/2016 13:32   no Title                                                                           Attorney Client
SWITCH‐AX‐1150388 ‐ SWITCH‐AX‐1150389       5/6/2016 13:32   Customer Data Addendum‐UMB‐20160506‐Partially Executed.pdf                         Attorney Client




                                                                         EXHIBIT 10, PAGE 2197
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 445 of 829


Bates                                   Document Date        Document Title                                                                  Privilege
SWITCH‐AX‐1150390 ‐ SWITCH‐AX‐1150402       5/6/2016 13:32   CFA‐UMB‐20160506‐Partially Executed.pdf                                         Attorney Client
SWITCH‐AX‐1150403 ‐ SWITCH‐AX‐1150403       5/6/2016 13:32   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1150404 ‐ SWITCH‐AX‐1150404       5/6/2016 13:32   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1150405 ‐ SWITCH‐AX‐1150406       5/6/2016 13:32   SO‐UMB‐20160506‐Partially Executed.pdf                                          Attorney Client
SWITCH‐AX‐1150407 ‐ SWITCH‐AX‐1150408       5/6/2016 13:32   c5188536‐01f2‐44a4‐a944‐1587c0eb5ca4.msg                                        Attorney Client
SWITCH‐AX‐1150409 ‐ SWITCH‐AX‐1150410       5/6/2016 13:32   SO‐UMB‐20160506‐Partially Executed.pdf                                          Attorney Client
SWITCH‐AX‐1150411 ‐ SWITCH‐AX‐1150412       5/6/2016 13:32   Customer Data Addendum‐UMB‐20160506‐Partially Executed.pdf                      Attorney Client
SWITCH‐AX‐1150413 ‐ SWITCH‐AX‐1150413       5/6/2016 13:32   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1150414 ‐ SWITCH‐AX‐1150414       5/6/2016 13:32   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1150415 ‐ SWITCH‐AX‐1150427       5/6/2016 13:32   CFA‐UMB‐20160506‐Partially Executed.pdf                                         Attorney Client
SWITCH‐AX‐1150428 ‐ SWITCH‐AX‐1150429       5/6/2016 13:33   5bdd48b0‐e948‐4735‐9a18‐c122cc509c49.msg                                        Attorney Client
SWITCH‐AX‐1150430 ‐ SWITCH‐AX‐1150431       5/6/2016 13:33   Customer Data Addendum‐UMB‐20160506‐Partially Executed.pdf                      Attorney Client
SWITCH‐AX‐1150432 ‐ SWITCH‐AX‐1150432       5/6/2016 13:33   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1150433 ‐ SWITCH‐AX‐1150434       5/6/2016 13:33   SO‐UMB‐20160506‐Partially Executed.pdf                                          Attorney Client
SWITCH‐AX‐1150435 ‐ SWITCH‐AX‐1150435       5/6/2016 13:33   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1150436 ‐ SWITCH‐AX‐1150448       5/6/2016 13:33   CFA‐UMB‐20160506‐Partially Executed.pdf                                         Attorney Client
SWITCH‐AX‐1150449 ‐ SWITCH‐AX‐1150450       5/6/2016 13:58   no Title                                                                        Attorney Client
SWITCH‐AX‐1150451 ‐ SWITCH‐AX‐1150466       5/6/2016 13:58   PowerPoint Presentation                                                         Attorney Client
SWITCH‐AX‐1150467 ‐ SWITCH‐AX‐1150487       5/6/2016 13:58   1d ‐ Q1 Audit Report.pdf                                                        Attorney Client
SWITCH‐AX‐1150488 ‐ SWITCH‐AX‐1150534       5/6/2016 13:58   4b ‐ Proposed Board Resolutions.pdf                                             Attorney Client
SWITCH‐AX‐1150535 ‐ SWITCH‐AX‐1150536       5/6/2016 13:58   4d ‐ Budget v. Actual at 03‐31‐2016.pdf                                         Attorney Client
SWITCH‐AX‐1150537 ‐ SWITCH‐AX‐1150542       5/6/2016 13:58   TITLE                                                                           Attorney Client
SWITCH‐AX‐1150543 ‐ SWITCH‐AX‐1150543       5/6/2016 13:58   2a ‐ Nom and Gov Comm Mtg Agenda.pdf                                            Attorney Client
SWITCH‐AX‐1150544 ‐ SWITCH‐AX‐1150545       5/6/2016 13:58   2b ‐ 03‐10‐2016 Nom and Gov Comm Mtg Minutes.pdf                                Attorney Client
SWITCH‐AX‐1150546 ‐ SWITCH‐AX‐1150548       5/6/2016 13:58   1b ‐ 03‐10‐2016 Audit Comm Mtg Minutes.pdf                                      Attorney Client
SWITCH‐AX‐1150549 ‐ SWITCH‐AX‐1150549       5/6/2016 13:58   3a ‐ Comp Comm Mtg Agenda.pdf                                                   Attorney Client
SWITCH‐AX‐1150550 ‐ SWITCH‐AX‐1150574       5/6/2016 13:58   Microsoft Word ‐ Switch LTD and Subsidiaries Q1 2016                            Attorney Client
SWITCH‐AX‐1150575 ‐ SWITCH‐AX‐1150575       5/6/2016 13:58   4a ‐ Board Mtg Agenda.pdf                                                       Attorney Client
SWITCH‐AX‐1150576 ‐ SWITCH‐AX‐1150576       5/6/2016 13:58   1a ‐ Audit Comm Mtg Agenda.pdf                                                  Attorney Client
SWITCH‐AX‐1150577 ‐ SWITCH‐AX‐1150581       5/6/2016 13:58   4c ‐ 03‐10‐2016 Board Mtg Minutes.pdf                                           Attorney Client
SWITCH‐AX‐1150582 ‐ SWITCH‐AX‐1150583       5/6/2016 13:58   3b ‐ 03‐10‐2016 Comp Comm Mtg Minutes.pdf                                       Attorney Client
SWITCH‐AX‐1150584 ‐ SWITCH‐AX‐1150630       5/6/2016 13:58   4e ‐ BVA Report.pdf                                                             Attorney Client
SWITCH‐AX‐1150631 ‐ SWITCH‐AX‐1150639       5/6/2016 14:37   no Title                                                                        Attorney Client
SWITCH‐AX‐1150640 ‐ SWITCH‐AX‐1150647       5/6/2016 14:37   Supernap Cottage redlined 5‐6‐16 (ld).pdf                                       Attorney Client
SWITCH‐AX‐1150648 ‐ SWITCH‐AX‐1150648       5/6/2016 14:37   Cottage Health ‐ 2 Cabinets order form redlined 5‐6‐16 (ld).pdf                 Attorney Client
SWITCH‐AX‐1150649 ‐ SWITCH‐AX‐1150649       5/6/2016 14:59   no Title                                                                        Attorney Client
SWITCH‐AX‐1150650 ‐ SWITCH‐AX‐1150650       5/6/2016 14:59   Microsoft Word ‐ Switch Financial Summary and Overview with Projection 5‐7‐13   Attorney Client
SWITCH‐AX‐1150651 ‐ SWITCH‐AX‐1150651       5/6/2016 15:13   no Title                                                                        Attorney Client
SWITCH‐AX‐1150652 ‐ SWITCH‐AX‐1150652       5/6/2016 15:13   ATT00001.htm                                                                    Attorney Client
SWITCH‐AX‐1150653 ‐ SWITCH‐AX‐1150653       5/6/2016 15:13   Microsoft Word ‐ Switch Financial Summary and Overview with Projection 5‐7‐13   Attorney Client
SWITCH‐AX‐1150654 ‐ SWITCH‐AX‐1150654       5/6/2016 15:13   no Title                                                                        Attorney Client
SWITCH‐AX‐1150655 ‐ SWITCH‐AX‐1150655       5/6/2016 15:13   ATT00001.htm                                                                    Attorney Client
SWITCH‐AX‐1150656 ‐ SWITCH‐AX‐1150656       5/6/2016 15:13   Microsoft Word ‐ Switch Financial Summary and Overview with Projection 5‐7‐13   Attorney Client
SWITCH‐AX‐1150657 ‐ SWITCH‐AX‐1150657       5/6/2016 15:13   no Title                                                                        Attorney Client
SWITCH‐AX‐1150658 ‐ SWITCH‐AX‐1150658       5/6/2016 15:13   Microsoft Word ‐ Switch Financial Summary and Overview with Projection 5‐7‐13   Attorney Client
SWITCH‐AX‐1150659 ‐ SWITCH‐AX‐1150659       5/6/2016 15:13   ATT00001.htm                                                                    Attorney Client




                                                                         EXHIBIT 10, PAGE 2198
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 446 of 829


Bates                                   Document Date        Document Title                                                                  Privilege
SWITCH‐AX‐1150660 ‐ SWITCH‐AX‐1150660       5/6/2016 15:14   no Title                                                                        Attorney Client
SWITCH‐AX‐1150661 ‐ SWITCH‐AX‐1150661       5/6/2016 15:14   Microsoft Word ‐ Switch Financial Summary and Overview with Projection 5‐7‐13   Attorney Client
SWITCH‐AX‐1150662 ‐ SWITCH‐AX‐1150662       5/6/2016 15:14   ATT00001.htm                                                                    Attorney Client
SWITCH‐AX‐1150663 ‐ SWITCH‐AX‐1150663       5/6/2016 15:14   ATT00002.htm                                                                    Attorney Client
SWITCH‐AX‐1150664 ‐ SWITCH‐AX‐1150664       5/6/2016 15:14   no Title                                                                        Attorney Client
SWITCH‐AX‐1150665 ‐ SWITCH‐AX‐1150665       5/6/2016 15:14   ATT00001.htm                                                                    Attorney Client
SWITCH‐AX‐1150666 ‐ SWITCH‐AX‐1150666       5/6/2016 15:14   ATT00002.htm                                                                    Attorney Client
SWITCH‐AX‐1150667 ‐ SWITCH‐AX‐1150667       5/6/2016 15:14   Microsoft Word ‐ Switch Financial Summary and Overview with Projection 5‐7‐13   Attorney Client
SWITCH‐AX‐1150668 ‐ SWITCH‐AX‐1150671       5/6/2016 15:46   no Title                                                                        Attorney Client
SWITCH‐AX‐1150672 ‐ SWITCH‐AX‐1150672       5/6/2016 15:46   Switch Financial Summary and Overview 05.06.16.docx                             Attorney Client
SWITCH‐AX‐1150673 ‐ SWITCH‐AX‐1150673       5/6/2016 15:46   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1150674 ‐ SWITCH‐AX‐1150676       5/6/2016 16:18   bbc09097‐1d86‐40c8‐85d4‐196bdc0de9fa.msg                                        Attorney Client
SWITCH‐AX‐1150677 ‐ SWITCH‐AX‐1150677       5/6/2016 16:18   MPLS Switch 169 Washington DC.PDF                                               Attorney Client
SWITCH‐AX‐1150678 ‐ SWITCH‐AX‐1150679       5/6/2016 16:18   Online Ordering                                                                 Attorney Client
SWITCH‐AX‐1150680 ‐ SWITCH‐AX‐1150690       5/6/2016 16:18   Amendment                                                                       Attorney Client
SWITCH‐AX‐1150691 ‐ SWITCH‐AX‐1150691       5/6/2016 16:18   FW_ CenturyLink Order Confirmation for order number 444648.msg                  Attorney Client
SWITCH‐AX‐1150692 ‐ SWITCH‐AX‐1150692       5/6/2016 16:18   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1150693 ‐ SWITCH‐AX‐1150695       5/6/2016 16:18   Product Pricer Online Quote ‐ 30160428133800                                    Attorney Client
SWITCH‐AX‐1150696 ‐ SWITCH‐AX‐1150696       5/6/2016 16:18   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1150697 ‐ SWITCH‐AX‐1150702       5/6/2016 16:20   no Title                                                                        Attorney Client
SWITCH‐AX‐1150703 ‐ SWITCH‐AX‐1150703       5/6/2016 16:20   Collection Report 160506.xlsx                                                   Attorney Client
SWITCH‐AX‐1150704 ‐ SWITCH‐AX‐1150704       5/6/2016 16:20   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1150705 ‐ SWITCH‐AX‐1150705       5/6/2016 16:20   Collection Report 160506.xlsx                                                   Attorney Client
SWITCH‐AX‐1150706 ‐ SWITCH‐AX‐1150711       5/6/2016 16:20   7ad01951‐d865‐451c‐86da‐b24cd5027e38.msg                                        Attorney Client
SWITCH‐AX‐1150712 ‐ SWITCH‐AX‐1150712       5/6/2016 16:20   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1150713 ‐ SWITCH‐AX‐1150713       5/6/2016 16:20   Collection Report 160506.xlsx                                                   Attorney Client
SWITCH‐AX‐1150714 ‐ SWITCH‐AX‐1150714       5/6/2016 17:37   no Title                                                                        Attorney Client
SWITCH‐AX‐1150715 ‐ SWITCH‐AX‐1150727       5/6/2016 17:37   CFA NFL Switch 05‐06‐16 V2 to V3 Switch.pdf                                     Attorney Client
SWITCH‐AX‐1150728 ‐ SWITCH‐AX‐1150737       5/6/2016 17:37   CFA NFL Switch V3 05‐05‐16 Switch.docx                                          Attorney Client
SWITCH‐AX‐1150738 ‐ SWITCH‐AX‐1150739       5/6/2016 17:37   Master Services                                                                 Attorney Client
SWITCH‐AX‐1150740 ‐ SWITCH‐AX‐1150740       5/6/2016 17:40   no Title                                                                        Attorney Client
SWITCH‐AX‐1150741 ‐ SWITCH‐AX‐1150750       5/6/2016 17:40   CFA NFL Switch V3 05‐05‐16 Switch.docx                                          Attorney Client
SWITCH‐AX‐1150751 ‐ SWITCH‐AX‐1150763       5/6/2016 17:40   CFA NFL Switch 05‐06‐16 V2 to V3 Switch.pdf                                     Attorney Client
SWITCH‐AX‐1150764 ‐ SWITCH‐AX‐1150765       5/6/2016 17:40   Master Services                                                                 Attorney Client
SWITCH‐AX‐1150766 ‐ SWITCH‐AX‐1150769       5/6/2016 18:19   no Title                                                                        Attorney Client
SWITCH‐AX‐1150770 ‐ SWITCH‐AX‐1150770       5/6/2016 18:19   Switch Financial Summary and Overview 05.06.16.docx                             Attorney Client
SWITCH‐AX‐1150771 ‐ SWITCH‐AX‐1150771       5/6/2016 18:19   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1150772 ‐ SWITCH‐AX‐1150773       5/6/2016 18:51   no Title                                                                        Attorney Client
SWITCH‐AX‐1150774 ‐ SWITCH‐AX‐1150774       5/6/2016 18:51   3a ‐ Comp Comm Mtg Agenda.pdf                                                   Attorney Client
SWITCH‐AX‐1150775 ‐ SWITCH‐AX‐1150776       5/6/2016 18:51   4d ‐ Budget v. Actual at 03‐31‐2016.pdf                                         Attorney Client
SWITCH‐AX‐1150777 ‐ SWITCH‐AX‐1150797       5/6/2016 18:51   1d ‐ Q1 Audit Report.pdf                                                        Attorney Client
SWITCH‐AX‐1150798 ‐ SWITCH‐AX‐1150803       5/6/2016 18:51   TITLE                                                                           Attorney Client
SWITCH‐AX‐1150804 ‐ SWITCH‐AX‐1150850       5/6/2016 18:51   4e ‐ BVA Report.pdf                                                             Attorney Client
SWITCH‐AX‐1150851 ‐ SWITCH‐AX‐1150866       5/6/2016 18:51   PowerPoint Presentation                                                         Attorney Client
SWITCH‐AX‐1150867 ‐ SWITCH‐AX‐1150868       5/6/2016 18:51   2b ‐ 03‐10‐2016 Nom and Gov Comm Mtg Minutes.pdf                                Attorney Client
SWITCH‐AX‐1150869 ‐ SWITCH‐AX‐1150869       5/6/2016 18:51   4a ‐ Board Mtg Agenda.pdf                                                       Attorney Client




                                                                         EXHIBIT 10, PAGE 2199
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 447 of 829


Bates                                   Document Date        Document Title                                                                                  Privilege
SWITCH‐AX‐1150870 ‐ SWITCH‐AX‐1150872       5/6/2016 18:51   1b ‐ 03‐10‐2016 Audit Comm Mtg Minutes.pdf                                                      Attorney Client
SWITCH‐AX‐1150873 ‐ SWITCH‐AX‐1150873       5/6/2016 18:51   14‐9‐SW‐esig‐TMorton‐President[1].png                                                           Attorney Client
SWITCH‐AX‐1150874 ‐ SWITCH‐AX‐1150878       5/6/2016 18:51   4c ‐ 03‐10‐2016 Board Mtg Minutes.pdf                                                           Attorney Client
SWITCH‐AX‐1150879 ‐ SWITCH‐AX‐1150879       5/6/2016 18:51   2a ‐ Nom and Gov Comm Mtg Agenda.pdf                                                            Attorney Client
SWITCH‐AX‐1150880 ‐ SWITCH‐AX‐1150881       5/6/2016 18:51   3b ‐ 03‐10‐2016 Comp Comm Mtg Minutes.pdf                                                       Attorney Client
SWITCH‐AX‐1150882 ‐ SWITCH‐AX‐1150882       5/6/2016 18:51   1a ‐ Audit Comm Mtg Agenda.pdf                                                                  Attorney Client
SWITCH‐AX‐1150883 ‐ SWITCH‐AX‐1150907       5/6/2016 18:51   Microsoft Word ‐ Switch LTD and Subsidiaries Q1 2016                                            Attorney Client
SWITCH‐AX‐1150908 ‐ SWITCH‐AX‐1150954       5/6/2016 18:51   4b ‐ Proposed Board Resolutions.pdf                                                             Attorney Client
SWITCH‐AX‐1150955 ‐ SWITCH‐AX‐1150956       5/6/2016 18:51   no Title                                                                                        Attorney Client
SWITCH‐AX‐1150957 ‐ SWITCH‐AX‐1150957       5/6/2016 18:51   1a ‐ Audit Comm Mtg Agenda.pdf                                                                  Attorney Client
SWITCH‐AX‐1150958 ‐ SWITCH‐AX‐1150959       5/6/2016 18:51   2b ‐ 03‐10‐2016 Nom and Gov Comm Mtg Minutes.pdf                                                Attorney Client
SWITCH‐AX‐1150960 ‐ SWITCH‐AX‐1150960       5/6/2016 18:51   2a ‐ Nom and Gov Comm Mtg Agenda.pdf                                                            Attorney Client
SWITCH‐AX‐1150961 ‐ SWITCH‐AX‐1150965       5/6/2016 18:51   4c ‐ 03‐10‐2016 Board Mtg Minutes.pdf                                                           Attorney Client
SWITCH‐AX‐1150966 ‐ SWITCH‐AX‐1150966       5/6/2016 18:51   14‐9‐SW‐esig‐TMorton‐President[1].png                                                           Attorney Client
SWITCH‐AX‐1150967 ‐ SWITCH‐AX‐1150967       5/6/2016 18:51   3a ‐ Comp Comm Mtg Agenda.pdf                                                                   Attorney Client
SWITCH‐AX‐1150968 ‐ SWITCH‐AX‐1150988       5/6/2016 18:51   1d ‐ Q1 Audit Report.pdf                                                                        Attorney Client
SWITCH‐AX‐1150989 ‐ SWITCH‐AX‐1150994       5/6/2016 18:51   TITLE                                                                                           Attorney Client
SWITCH‐AX‐1150995 ‐ SWITCH‐AX‐1150997       5/6/2016 18:51   1b ‐ 03‐10‐2016 Audit Comm Mtg Minutes.pdf                                                      Attorney Client
SWITCH‐AX‐1150998 ‐ SWITCH‐AX‐1151044       5/6/2016 18:51   4e ‐ BVA Report.pdf                                                                             Attorney Client
SWITCH‐AX‐1151045 ‐ SWITCH‐AX‐1151045       5/6/2016 18:51   4a ‐ Board Mtg Agenda.pdf                                                                       Attorney Client
SWITCH‐AX‐1151046 ‐ SWITCH‐AX‐1151092       5/6/2016 18:51   4b ‐ Proposed Board Resolutions.pdf                                                             Attorney Client
SWITCH‐AX‐1151093 ‐ SWITCH‐AX‐1151108       5/6/2016 18:51   PowerPoint Presentation                                                                         Attorney Client
SWITCH‐AX‐1151109 ‐ SWITCH‐AX‐1151110       5/6/2016 18:51   4d ‐ Budget v. Actual at 03‐31‐2016.pdf                                                         Attorney Client
SWITCH‐AX‐1151111 ‐ SWITCH‐AX‐1151112       5/6/2016 18:51   3b ‐ 03‐10‐2016 Comp Comm Mtg Minutes.pdf                                                       Attorney Client
SWITCH‐AX‐1151113 ‐ SWITCH‐AX‐1151137       5/6/2016 18:51   Microsoft Word ‐ Switch LTD and Subsidiaries Q1 2016                                            Attorney Client
SWITCH‐AX‐1151138 ‐ SWITCH‐AX‐1151146       5/6/2016 19:50   no Title                                                                                        Attorney Client
SWITCH‐AX‐1151147 ‐ SWITCH‐AX‐1151147       5/6/2016 19:50   Cottage Health ‐ 2 Cabinets order form redlined 5‐6‐16 (ld).pdf                                 Attorney Client
SWITCH‐AX‐1151148 ‐ SWITCH‐AX‐1151155       5/6/2016 19:50   Supernap Cottage redlined 5‐6‐16 (ld).pdf                                                       Attorney Client
SWITCH‐AX‐1151156 ‐ SWITCH‐AX‐1151156        5/9/2016 9:16   no Title                                                                                        Attorney Client
SWITCH‐AX‐1151157 ‐ SWITCH‐AX‐1151157        5/9/2016 9:16   image001.png                                                                                    Attorney Client
SWITCH‐AX‐1151158 ‐ SWITCH‐AX‐1151243        5/9/2016 9:16   V16 ‐ Redline V13 to V14 05‐09‐16 AG Edits.docx                                                 Attorney Client
SWITCH‐AX‐1151244 ‐ SWITCH‐AX‐1151244        5/9/2016 9:29   no Title                                                                                        Attorney Client
SWITCH‐AX‐1151245 ‐ SWITCH‐AX‐1151245        5/9/2016 9:29   image002.png                                                                                    Attorney Client
SWITCH‐AX‐1151246 ‐ SWITCH‐AX‐1151254        5/9/2016 9:29   SI Org Chart v5.vsdx                                                                            Attorney Client
SWITCH‐AX‐1151255 ‐ SWITCH‐AX‐1151260       5/9/2016 10:51   no Title                                                                                        Attorney Client
SWITCH‐AX‐1151261 ‐ SWITCH‐AX‐1151266       5/9/2016 10:51   MI Flow Down Provisions ‐ Addendum CLEAN+Desc of Services FINAL Tri‐Party and 3rd Party Bene.do Attorney Client
SWITCH‐AX‐1151267 ‐ SWITCH‐AX‐1151272       5/9/2016 10:51   Redline MI Flow Down Provisions ‐ Addendum FINAL Tri‐Party and 3rd Party Bene.pdf               Attorney Client
SWITCH‐AX‐1151273 ‐ SWITCH‐AX‐1151278       5/9/2016 10:51   no Title                                                                                        Attorney Client
SWITCH‐AX‐1151279 ‐ SWITCH‐AX‐1151284       5/9/2016 10:51   MI Flow Down Provisions ‐ Addendum CLEAN+Desc of Services FINAL Tri‐Party and 3rd Party Bene.do Attorney Client
SWITCH‐AX‐1151285 ‐ SWITCH‐AX‐1151290       5/9/2016 10:51   Redline MI Flow Down Provisions ‐ Addendum FINAL Tri‐Party and 3rd Party Bene.pdf               Attorney Client
SWITCH‐AX‐1151291 ‐ SWITCH‐AX‐1151292       5/9/2016 10:55   no Title                                                                                        Attorney Client
SWITCH‐AX‐1151293 ‐ SWITCH‐AX‐1151378       5/9/2016 10:55   DRAFT V15 05‐09‐16 Switch.docx                                                                  Attorney Client
SWITCH‐AX‐1151379 ‐ SWITCH‐AX‐1151379       5/9/2016 10:55   image003.png                                                                                    Attorney Client
SWITCH‐AX‐1151380 ‐ SWITCH‐AX‐1151381       5/9/2016 10:58   no Title                                                                                        Attorney Client
SWITCH‐AX‐1151382 ‐ SWITCH‐AX‐1151382       5/9/2016 10:58   image003.png                                                                                    Attorney Client
SWITCH‐AX‐1151383 ‐ SWITCH‐AX‐1151468       5/9/2016 10:58   DRAFT V15 05‐09‐16 Switch.docx                                                                  Attorney Client




                                                                         EXHIBIT 10, PAGE 2200
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 448 of 829


Bates                                   Document Date        Document Title                                                                                  Privilege
SWITCH‐AX‐1151469 ‐ SWITCH‐AX‐1151469       5/9/2016 11:00   no Title                                                                                        Attorney Client
SWITCH‐AX‐1151470 ‐ SWITCH‐AX‐1151471       5/9/2016 11:00   Alert ‐ May 2016 ‐ Privacy ‐ New Eu General Data.pdf                                            Attorney Client
SWITCH‐AX‐1151472 ‐ SWITCH‐AX‐1151472       5/9/2016 12:21   OPEX GL Data Dump ‐ Apr 2016_Preliminary 05.09.2016_0954AM.xlsx                                 Attorney Client
SWITCH‐AX‐1151473 ‐ SWITCH‐AX‐1151474       5/9/2016 13:09   no Title                                                                                        Attorney Client
SWITCH‐AX‐1151475 ‐ SWITCH‐AX‐1151475       5/9/2016 13:09   image003.png                                                                                    Attorney Client
SWITCH‐AX‐1151476 ‐ SWITCH‐AX‐1151561       5/9/2016 13:09   DRAFT V15 05‐09‐16 Switch.docx                                                                  Attorney Client
SWITCH‐AX‐1151562 ‐ SWITCH‐AX‐1151568       5/9/2016 13:22   no Title                                                                                        Attorney Client
SWITCH‐AX‐1151569 ‐ SWITCH‐AX‐1151575       5/9/2016 13:23   no Title                                                                                        Attorney Client
SWITCH‐AX‐1151576 ‐ SWITCH‐AX‐1151583       5/9/2016 13:26   no Title                                                                                        Attorney Client
SWITCH‐AX‐1151584 ‐ SWITCH‐AX‐1151591       5/9/2016 13:27   no Title                                                                                        Attorney Client
SWITCH‐AX‐1151592 ‐ SWITCH‐AX‐1151600       5/9/2016 14:29   no Title                                                                                        Attorney Client
SWITCH‐AX‐1151601 ‐ SWITCH‐AX‐1151606       5/9/2016 14:29   MI Flow Down Provisions ‐ Addendum CLEAN+Desc of Services FINAL V3 Tri‐Party and 3rd Party Bene Attorney Client
SWITCH‐AX‐1151607 ‐ SWITCH‐AX‐1151610       5/9/2016 14:36   no Title                                                                                        Attorney Client
SWITCH‐AX‐1151611 ‐ SWITCH‐AX‐1151614       5/9/2016 14:41   no Title                                                                                        Attorney Client
SWITCH‐AX‐1151615 ‐ SWITCH‐AX‐1151616       5/9/2016 14:41   NDA‐050916‐991 Dialpad, Inc..pdf                                                                Attorney Client
SWITCH‐AX‐1151617 ‐ SWITCH‐AX‐1151617       5/9/2016 14:41   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1151618 ‐ SWITCH‐AX‐1151621       5/9/2016 14:45   no Title                                                                                        Attorney Client
SWITCH‐AX‐1151622 ‐ SWITCH‐AX‐1151622       5/9/2016 14:45   image007.jpg                                                                                    Attorney Client
SWITCH‐AX‐1151623 ‐ SWITCH‐AX‐1151624       5/9/2016 14:55   no Title                                                                                        Attorney Client
SWITCH‐AX‐1151625 ‐ SWITCH‐AX‐1151628       5/9/2016 14:55   SNDA / Standard CRE construction form (00117487.DOC:1)                                          Attorney Client
SWITCH‐AX‐1151629 ‐ SWITCH‐AX‐1151629       5/9/2016 14:55   G:\Docs\Side‐Jobs\2016\Supernap\ram‐cot‐exh\dwg\EX1 EX2 (1)                                     Attorney Client
SWITCH‐AX‐1151630 ‐ SWITCH‐AX‐1151630       5/9/2016 14:55   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1151631 ‐ SWITCH‐AX‐1151631       5/9/2016 14:55   G:\Docs\Side‐Jobs\2016\Supernap\ram‐cot‐exh\dwg\EX1 EX1 (1)                                     Attorney Client
SWITCH‐AX‐1151632 ‐ SWITCH‐AX‐1151635       5/9/2016 14:55   SNDA / Standard CRE construction form (00117487.DOC:1)                                          Attorney Client
SWITCH‐AX‐1151636 ‐ SWITCH‐AX‐1151636       5/9/2016 15:02   no Title                                                                                        Attorney Client
SWITCH‐AX‐1151637 ‐ SWITCH‐AX‐1151644       5/9/2016 15:02   Colocation Facilities Agreement‐20160505.pdf                                                    Attorney Client
SWITCH‐AX‐1151645 ‐ SWITCH‐AX‐1151645       5/9/2016 15:15   Accrued Commissions 160401.xls                                                                  Attorney Client
SWITCH‐AX‐1151646 ‐ SWITCH‐AX‐1151654       5/9/2016 15:30   no Title                                                                                        Attorney Client
SWITCH‐AX‐1151655 ‐ SWITCH‐AX‐1151656       5/9/2016 15:35   7e46f31c‐3359‐4fa9‐8248‐7d8c5f5baecc.msg                                                        Attorney Client
SWITCH‐AX‐1151657 ‐ SWITCH‐AX‐1151663       5/9/2016 15:35   CC Comm ‐ Switch Fiber IRU.pdf                                                                  Attorney Client
SWITCH‐AX‐1151664 ‐ SWITCH‐AX‐1151664       5/9/2016 15:35   image001.png                                                                                    Attorney Client
SWITCH‐AX‐1151665 ‐ SWITCH‐AX‐1151666       5/9/2016 15:35   no Title                                                                                        Attorney Client
SWITCH‐AX‐1151667 ‐ SWITCH‐AX‐1151667       5/9/2016 15:35   image001.png                                                                                    Attorney Client
SWITCH‐AX‐1151668 ‐ SWITCH‐AX‐1151674       5/9/2016 15:35   CC Comm ‐ Switch Fiber IRU.pdf                                                                  Attorney Client
SWITCH‐AX‐1151675 ‐ SWITCH‐AX‐1151677       5/9/2016 15:38   fdd3e4ce‐61a4‐49a8‐932c‐bcb464ba41d6.msg                                                        Attorney Client
SWITCH‐AX‐1151678 ‐ SWITCH‐AX‐1151678       5/9/2016 15:38   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1151679 ‐ SWITCH‐AX‐1151685       5/9/2016 15:38   C085‐041516‐001‐MS (Fiber License and Conduit Use Agreement).pdf                                Attorney Client
SWITCH‐AX‐1151686 ‐ SWITCH‐AX‐1151686       5/9/2016 15:38   RE_ CCComm_Switch Signatures....msg                                                             Attorney Client
SWITCH‐AX‐1151687 ‐ SWITCH‐AX‐1151693       5/9/2016 15:38   Executed Dark Fiber.Conduit Use Agreement.pdf                                                   Attorney Client
SWITCH‐AX‐1151694 ‐ SWITCH‐AX‐1151694       5/9/2016 15:38   image005.png                                                                                    Attorney Client
SWITCH‐AX‐1151695 ‐ SWITCH‐AX‐1151697       5/9/2016 15:38   no Title                                                                                        Attorney Client
SWITCH‐AX‐1151698 ‐ SWITCH‐AX‐1151698       5/9/2016 15:38   RE_ CCComm_Switch Signatures....msg                                                             Attorney Client
SWITCH‐AX‐1151699 ‐ SWITCH‐AX‐1151699       5/9/2016 15:38   image005.png                                                                                    Attorney Client
SWITCH‐AX‐1151700 ‐ SWITCH‐AX‐1151706       5/9/2016 15:38   Executed Dark Fiber.Conduit Use Agreement.pdf                                                   Attorney Client
SWITCH‐AX‐1151707 ‐ SWITCH‐AX‐1151713       5/9/2016 15:38   C085‐041516‐001‐MS (Fiber License and Conduit Use Agreement).pdf                                Attorney Client
SWITCH‐AX‐1151714 ‐ SWITCH‐AX‐1151714       5/9/2016 15:38   image003.jpg                                                                                    Attorney Client




                                                                         EXHIBIT 10, PAGE 2201
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 449 of 829


Bates                                   Document Date        Document Title                                                                            Privilege
SWITCH‐AX‐1151715 ‐ SWITCH‐AX‐1151724       5/9/2016 15:42   no Title                                                                                  Attorney Client;Work Product
SWITCH‐AX‐1151725 ‐ SWITCH‐AX‐1151730       5/9/2016 15:42   Carrier MI Flow Down Provisions ‐ Addendum FINAL FINAL Tri‐Party and 3rd Party Bene.pdf   Attorney Client;Work Product
SWITCH‐AX‐1151731 ‐ SWITCH‐AX‐1151732       5/9/2016 16:09   no Title                                                                                  Attorney Client
SWITCH‐AX‐1151733 ‐ SWITCH‐AX‐1151733       5/9/2016 16:09   ATT00002.htm                                                                              Attorney Client
SWITCH‐AX‐1151734 ‐ SWITCH‐AX‐1151742       5/9/2016 16:09   Redline Colocation Facilities Agreement‐20160331 to 20160505.pdf                          Attorney Client
SWITCH‐AX‐1151743 ‐ SWITCH‐AX‐1151743       5/9/2016 16:09   ATT00001.htm                                                                              Attorney Client
SWITCH‐AX‐1151744 ‐ SWITCH‐AX‐1151745       5/9/2016 16:09   no Title                                                                                  Attorney Client
SWITCH‐AX‐1151746 ‐ SWITCH‐AX‐1151754       5/9/2016 16:09   Redline Colocation Facilities Agreement‐20160331 to 20160505.pdf                          Attorney Client
SWITCH‐AX‐1151755 ‐ SWITCH‐AX‐1151755       5/9/2016 16:09   ATT00002.htm                                                                              Attorney Client
SWITCH‐AX‐1151756 ‐ SWITCH‐AX‐1151756       5/9/2016 16:09   ATT00001.htm                                                                              Attorney Client
SWITCH‐AX‐1151757 ‐ SWITCH‐AX‐1151757       5/9/2016 16:34   no Title                                                                                  Attorney Client
SWITCH‐AX‐1151758 ‐ SWITCH‐AX‐1151766       5/9/2016 16:34   SI Org Chart v5.vsdx                                                                      Attorney Client
SWITCH‐AX‐1151767 ‐ SWITCH‐AX‐1151767       5/9/2016 16:34   14‐9‐SU‐esig‐Thomas‐Morton‐President[7].png                                               Attorney Client
SWITCH‐AX‐1151768 ‐ SWITCH‐AX‐1151768       5/9/2016 16:34   no Title                                                                                  Attorney Client
SWITCH‐AX‐1151769 ‐ SWITCH‐AX‐1151777       5/9/2016 16:34   SI Org Chart v5.vsdx                                                                      Attorney Client
SWITCH‐AX‐1151778 ‐ SWITCH‐AX‐1151778       5/9/2016 16:34   14‐9‐SU‐esig‐Thomas‐Morton‐President[7].png                                               Attorney Client
SWITCH‐AX‐1151779 ‐ SWITCH‐AX‐1151783       5/9/2016 16:58   no Title                                                                                  Attorney Client
SWITCH‐AX‐1151784 ‐ SWITCH‐AX‐1151784       5/9/2016 16:58   Collection Report 160509.xlsx                                                             Attorney Client
SWITCH‐AX‐1151785 ‐ SWITCH‐AX‐1151785       5/9/2016 16:58   Collection Report 160509.xlsx                                                             Attorney Client
SWITCH‐AX‐1151786 ‐ SWITCH‐AX‐1151790       5/9/2016 16:58   e07e9b8d‐1d3a‐4351‐ab36‐a340ae6c9a81.msg                                                  Attorney Client
SWITCH‐AX‐1151791 ‐ SWITCH‐AX‐1151791       5/9/2016 16:58   Collection Report 160509.xlsx                                                             Attorney Client
SWITCH‐AX‐1151792 ‐ SWITCH‐AX‐1151792       5/9/2016 16:58   Collection Report 160509.xlsx                                                             Attorney Client
SWITCH‐AX‐1151793 ‐ SWITCH‐AX‐1151794       5/9/2016 17:19   no Title                                                                                  Attorney Client
SWITCH‐AX‐1151795 ‐ SWITCH‐AX‐1151801       5/9/2016 17:19   Redline Separation Agmt V4 to V5 05‐09‐2016 Switch.docx                                   Attorney Client
SWITCH‐AX‐1151802 ‐ SWITCH‐AX‐1151802       5/9/2016 17:19   image001.jpg                                                                              Attorney Client
SWITCH‐AX‐1151803 ‐ SWITCH‐AX‐1151804       5/9/2016 17:41   no Title                                                                                  Attorney Client
SWITCH‐AX‐1151805 ‐ SWITCH‐AX‐1151813       5/9/2016 17:41   Redline Colocation Facilities Agreement‐20160331 to 20160505.pdf                          Attorney Client
SWITCH‐AX‐1151814 ‐ SWITCH‐AX‐1151815       5/9/2016 17:42   8edda216‐51c7‐4c9e‐a6ad‐94c80065709d.msg                                                  Attorney Client
SWITCH‐AX‐1151816 ‐ SWITCH‐AX‐1151824       5/9/2016 17:42   Redline Colocation Facilities Agreement‐20160331 to 20160505.pdf                          Attorney Client
SWITCH‐AX‐1151825 ‐ SWITCH‐AX‐1151826       5/9/2016 18:03   no Title                                                                                  Attorney Client
SWITCH‐AX‐1151827 ‐ SWITCH‐AX‐1151827       5/9/2016 18:03   image002.jpg                                                                              Attorney Client
SWITCH‐AX‐1151828 ‐ SWITCH‐AX‐1151836       5/9/2016 18:03   Colocation Facilities Agreement‐20160505.docx                                             Attorney Client
SWITCH‐AX‐1151837 ‐ SWITCH‐AX‐1151839       5/9/2016 18:05   no Title                                                                                  Attorney Client
SWITCH‐AX‐1151840 ‐ SWITCH‐AX‐1151840       5/9/2016 18:05   image003.png                                                                              Attorney Client
SWITCH‐AX‐1151841 ‐ SWITCH‐AX‐1151842       5/9/2016 18:05   image002.emz                                                                              Attorney Client
SWITCH‐AX‐1151843 ‐ SWITCH‐AX‐1151851       5/9/2016 18:05   Colocation Facilities Agreement‐20160505.docx                                             Attorney Client
SWITCH‐AX‐1151852 ‐ SWITCH‐AX‐1151852       5/9/2016 18:05   image002                                                                                  Attorney Client
SWITCH‐AX‐1151853 ‐ SWITCH‐AX‐1151856       5/9/2016 18:06   e7fae184‐462d‐40ef‐8f45‐f22663740a49.msg                                                  Attorney Client
SWITCH‐AX‐1151857 ‐ SWITCH‐AX‐1151857       5/9/2016 18:06   image005.png                                                                              Attorney Client
SWITCH‐AX‐1151858 ‐ SWITCH‐AX‐1151866       5/9/2016 18:06   Colocation Facilities Agreement‐20160505.docx                                             Attorney Client
SWITCH‐AX‐1151867 ‐ SWITCH‐AX‐1151867       5/9/2016 18:06   image001.png                                                                              Attorney Client
SWITCH‐AX‐1151868 ‐ SWITCH‐AX‐1151871       5/9/2016 18:06   no Title                                                                                  Attorney Client
SWITCH‐AX‐1151872 ‐ SWITCH‐AX‐1151872       5/9/2016 18:06   image001.png                                                                              Attorney Client
SWITCH‐AX‐1151873 ‐ SWITCH‐AX‐1151873       5/9/2016 18:06   image005.png                                                                              Attorney Client
SWITCH‐AX‐1151874 ‐ SWITCH‐AX‐1151882       5/9/2016 18:06   Colocation Facilities Agreement‐20160505.docx                                             Attorney Client
SWITCH‐AX‐1151883 ‐ SWITCH‐AX‐1151886       5/9/2016 20:44   no Title                                                                                  Attorney Client




                                                                         EXHIBIT 10, PAGE 2202
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 450 of 829


Bates                                   Document Date        Document Title                                                      Privilege
SWITCH‐AX‐1151887 ‐ SWITCH‐AX‐1151888       5/9/2016 20:44   Switch Colo SO Signed 5‐6‐16.pdf                                    Attorney Client
SWITCH‐AX‐1151889 ‐ SWITCH‐AX‐1151892       5/9/2016 20:44   Switch SOs 657900 and 655882 10G wave and 500M DIA VGS_KC.PDF       Attorney Client
SWITCH‐AX‐1151893 ‐ SWITCH‐AX‐1151893       5/9/2016 20:44   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1151894 ‐ SWITCH‐AX‐1151897       5/9/2016 20:44   no Title                                                            Attorney Client
SWITCH‐AX‐1151898 ‐ SWITCH‐AX‐1151898       5/9/2016 20:44   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1151899 ‐ SWITCH‐AX‐1151902       5/9/2016 20:44   Switch SOs 657900 and 655882 10G wave and 500M DIA VGS_KC.PDF       Attorney Client
SWITCH‐AX‐1151903 ‐ SWITCH‐AX‐1151904       5/9/2016 20:44   Switch Colo SO Signed 5‐6‐16.pdf                                    Attorney Client
SWITCH‐AX‐1151905 ‐ SWITCH‐AX‐1151908       5/9/2016 20:59   no Title                                                            Attorney Client
SWITCH‐AX‐1151909 ‐ SWITCH‐AX‐1151909       5/9/2016 20:59   Switch Financial Summary and Overview 05.06.16.docx                 Attorney Client
SWITCH‐AX‐1151910 ‐ SWITCH‐AX‐1151910       5/9/2016 20:59   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1151911 ‐ SWITCH‐AX‐1151918       5/10/2016 1:14   no Title                                                            Attorney Client
SWITCH‐AX‐1151919 ‐ SWITCH‐AX‐1151925       5/10/2016 1:14   Minutes‐SNT PCG No1                                                 Attorney Client
SWITCH‐AX‐1151926 ‐ SWITCH‐AX‐1151926       5/10/2016 1:14   Exluded Items.Rev B.xlsx                                            Attorney Client
SWITCH‐AX‐1151927 ‐ SWITCH‐AX‐1151930       5/10/2016 8:29   no Title                                                            Attorney Client
SWITCH‐AX‐1151931 ‐ SWITCH‐AX‐1151948       5/10/2016 8:29   Board of Directors Compensation Review                              Attorney Client
SWITCH‐AX‐1151949 ‐ SWITCH‐AX‐1151995       5/10/2016 8:29   4e ‐ BVA Report.pdf                                                 Attorney Client
SWITCH‐AX‐1151996 ‐ SWITCH‐AX‐1151996       5/10/2016 8:32   no Title                                                            Attorney Client
SWITCH‐AX‐1151997 ‐ SWITCH‐AX‐1152020       5/10/2016 8:32   ARJVA v3 2May2016 (Switch).docx                                     Attorney Client
SWITCH‐AX‐1152021 ‐ SWITCH‐AX‐1152021       5/10/2016 8:32   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1152022 ‐ SWITCH‐AX‐1152025       5/10/2016 8:35   no Title                                                            Attorney Client
SWITCH‐AX‐1152026 ‐ SWITCH‐AX‐1152027       5/10/2016 8:35   Switch Colo SO Signed 5‐6‐16.pdf                                    Attorney Client
SWITCH‐AX‐1152028 ‐ SWITCH‐AX‐1152031       5/10/2016 8:35   RE_ Switch Contract & SO.msg                                        Attorney Client
SWITCH‐AX‐1152032 ‐ SWITCH‐AX‐1152032       5/10/2016 8:35   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1152033 ‐ SWITCH‐AX‐1152033       5/10/2016 8:35   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1152034 ‐ SWITCH‐AX‐1152037       5/10/2016 8:35   Switch SOs 657900 and 655882 10G wave and 500M DIA VGS_KC.PDF       Attorney Client
SWITCH‐AX‐1152038 ‐ SWITCH‐AX‐1152038       5/10/2016 8:35   image003.jpg                                                        Attorney Client
SWITCH‐AX‐1152039 ‐ SWITCH‐AX‐1152042       5/10/2016 8:46   15d6a334‐6bab‐4adb‐addc‐7a4a918a734a.msg                            Attorney Client
SWITCH‐AX‐1152043 ‐ SWITCH‐AX‐1152044       5/10/2016 8:46   Switch Colo SO Signed 5‐6‐16.pdf                                    Attorney Client
SWITCH‐AX‐1152045 ‐ SWITCH‐AX‐1152048       5/10/2016 8:46   Switch SOs 657900 and 655882 10G wave and 500M DIA VGS_KC.PDF       Attorney Client
SWITCH‐AX‐1152049 ‐ SWITCH‐AX‐1152049       5/10/2016 8:46   image003.jpg                                                        Attorney Client
SWITCH‐AX‐1152050 ‐ SWITCH‐AX‐1152050       5/10/2016 8:46   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1152051 ‐ SWITCH‐AX‐1152051       5/10/2016 8:46   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1152052 ‐ SWITCH‐AX‐1152055       5/10/2016 8:46   RE_ Switch Contract & SO.msg                                        Attorney Client
SWITCH‐AX‐1152056 ‐ SWITCH‐AX‐1152059       5/10/2016 8:46   no Title                                                            Attorney Client
SWITCH‐AX‐1152060 ‐ SWITCH‐AX‐1152060       5/10/2016 8:46   image003.jpg                                                        Attorney Client
SWITCH‐AX‐1152061 ‐ SWITCH‐AX‐1152061       5/10/2016 8:46   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1152062 ‐ SWITCH‐AX‐1152065       5/10/2016 8:46   RE_ Switch Contract & SO.msg                                        Attorney Client
SWITCH‐AX‐1152066 ‐ SWITCH‐AX‐1152069       5/10/2016 8:46   Switch SOs 657900 and 655882 10G wave and 500M DIA VGS_KC.PDF       Attorney Client
SWITCH‐AX‐1152070 ‐ SWITCH‐AX‐1152070       5/10/2016 8:46   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1152071 ‐ SWITCH‐AX‐1152072       5/10/2016 8:46   Switch Colo SO Signed 5‐6‐16.pdf                                    Attorney Client
SWITCH‐AX‐1152073 ‐ SWITCH‐AX‐1152073       5/10/2016 8:47   no Title                                                            Attorney Client
SWITCH‐AX‐1152074 ‐ SWITCH‐AX‐1152074       5/10/2016 8:47   New SUPERNAP[14].png                                                Attorney Client
SWITCH‐AX‐1152075 ‐ SWITCH‐AX‐1152075       5/10/2016 8:47   Switch Financial Summary and Overview 05.06.16.docx                 Attorney Client
SWITCH‐AX‐1152076 ‐ SWITCH‐AX‐1152076       5/10/2016 8:49   Collection Report 160509.xlsx                                       Attorney Client
SWITCH‐AX‐1152077 ‐ SWITCH‐AX‐1152086       5/10/2016 9:23   no Title                                                            Attorney Client
SWITCH‐AX‐1152087 ‐ SWITCH‐AX‐1152092       5/10/2016 9:23   Carrier MI Flow Down Provisions ‐ Addendum Executable (Final).pdf   Attorney Client




                                                                         EXHIBIT 10, PAGE 2203
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 451 of 829


Bates                                   Document Date         Document Title                                                                                Privilege
SWITCH‐AX‐1152093 ‐ SWITCH‐AX‐1152103        5/10/2016 9:37   no Title                                                                                      Attorney Client
SWITCH‐AX‐1152104 ‐ SWITCH‐AX‐1152109        5/10/2016 9:37   Carrier MI Flow Down Provisions ‐ Addendum Executable (Final).pdf                             Attorney Client
SWITCH‐AX‐1152110 ‐ SWITCH‐AX‐1152110        5/10/2016 9:59   no Title                                                                                      Attorney Client
SWITCH‐AX‐1152111 ‐ SWITCH‐AX‐1152111        5/10/2016 9:59   14‐9‐SU‐esig‐Thomas‐Morton‐President[18].png                                                  Attorney Client
SWITCH‐AX‐1152112 ‐ SWITCH‐AX‐1152112        5/10/2016 9:59   Switch Financial Summary and Overview 05.06.16.docx                                           Attorney Client
SWITCH‐AX‐1152113 ‐ SWITCH‐AX‐1152114       5/10/2016 10:02   no Title                                                                                      Attorney Client
SWITCH‐AX‐1152115 ‐ SWITCH‐AX‐1152115       5/10/2016 10:02   Switch Financial Summary 05‐10‐2016 (CL Comments).docx                                        Attorney Client
SWITCH‐AX‐1152116 ‐ SWITCH‐AX‐1152116       5/10/2016 10:02   New SUPERNAP[14].png                                                                          Attorney Client
SWITCH‐AX‐1152117 ‐ SWITCH‐AX‐1152117       5/10/2016 10:03   no Title                                                                                      Attorney Client
SWITCH‐AX‐1152118 ‐ SWITCH‐AX‐1152118       5/10/2016 10:32   no Title                                                                                      Attorney Client
SWITCH‐AX‐1152119 ‐ SWITCH‐AX‐1152119       5/10/2016 10:32   Switch Financial Summary and Overview 05.06.16.docx                                           Attorney Client
SWITCH‐AX‐1152120 ‐ SWITCH‐AX‐1152120       5/10/2016 10:32   14‐9‐SU‐esig‐Thomas‐Morton‐President[19].png                                                  Attorney Client
SWITCH‐AX‐1152121 ‐ SWITCH‐AX‐1152121       5/10/2016 10:32   no Title                                                                                      Attorney Client
SWITCH‐AX‐1152122 ‐ SWITCH‐AX‐1152122       5/10/2016 10:32   14‐9‐SU‐esig‐Thomas‐Morton‐President[19].png                                                  Attorney Client
SWITCH‐AX‐1152123 ‐ SWITCH‐AX‐1152123       5/10/2016 10:32   Switch Financial Summary and Overview 05.06.16.docx                                           Attorney Client
SWITCH‐AX‐1152124 ‐ SWITCH‐AX‐1152124       5/10/2016 10:58   no Title                                                                                      Attorney Client
SWITCH‐AX‐1152125 ‐ SWITCH‐AX‐1152125       5/10/2016 10:58   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1152126 ‐ SWITCH‐AX‐1152133       5/10/2016 10:58   Colocation Facilities Agreement‐Dartmouth‐v3‐20160505.pdf                                     Attorney Client
SWITCH‐AX‐1152134 ‐ SWITCH‐AX‐1152142       5/10/2016 10:58   Colocation Facilities Agreement‐Dartmouth‐v2 to v3‐20160504.docx                              Attorney Client
SWITCH‐AX‐1152143 ‐ SWITCH‐AX‐1152150       5/10/2016 11:21   no Title                                                                                      Attorney Client
SWITCH‐AX‐1152151 ‐ SWITCH‐AX‐1152151       5/10/2016 11:21   Exluded Items.Rev B.xlsx                                                                      Attorney Client
SWITCH‐AX‐1152152 ‐ SWITCH‐AX‐1152158       5/10/2016 11:21   Minutes‐SNT PCG No1                                                                           Attorney Client
SWITCH‐AX‐1152159 ‐ SWITCH‐AX‐1152159       5/10/2016 11:21   no Title                                                                                      Attorney Client
SWITCH‐AX‐1152160 ‐ SWITCH‐AX‐1152160       5/10/2016 11:21   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1152161 ‐ SWITCH‐AX‐1152166       5/10/2016 11:21   MSA Annex GI and GIP‐v3‐20160502.docx                                                         Attorney Client
SWITCH‐AX‐1152167 ‐ SWITCH‐AX‐1152176       5/10/2016 11:21   Web site                                                                                      Attorney Client
SWITCH‐AX‐1152177 ‐ SWITCH‐AX‐1152181       5/10/2016 12:44   no Title                                                                                      Attorney Client
SWITCH‐AX‐1152182 ‐ SWITCH‐AX‐1152185       5/10/2016 12:44   Z059‐051016‐135‐SO (500Mbps Fixed Port & 10Gbps Transport for UMB Bank ‐ 1008 Oak St, Kansas CAttorney Client
SWITCH‐AX‐1152186 ‐ SWITCH‐AX‐1152186       5/10/2016 12:44   image003.jpg                                                                                  Attorney Client
SWITCH‐AX‐1152187 ‐ SWITCH‐AX‐1152187       5/10/2016 12:44   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1152188 ‐ SWITCH‐AX‐1152189       5/10/2016 12:44   U857‐09‐002‐C.pdf                                                                             Attorney Client
SWITCH‐AX‐1152190 ‐ SWITCH‐AX‐1152194       5/10/2016 12:44   ef547198‐b743‐427a‐81d7‐f0cd09e90035.msg                                                      Attorney Client
SWITCH‐AX‐1152195 ‐ SWITCH‐AX‐1152196       5/10/2016 12:44   U857‐09‐002‐C.pdf                                                                             Attorney Client
SWITCH‐AX‐1152197 ‐ SWITCH‐AX‐1152200       5/10/2016 12:44   Z059‐051016‐135‐SO (500Mbps Fixed Port & 10Gbps Transport for UMB Bank ‐ 1008 Oak St, Kansas CAttorney Client
SWITCH‐AX‐1152201 ‐ SWITCH‐AX‐1152201       5/10/2016 12:44   image003.jpg                                                                                  Attorney Client
SWITCH‐AX‐1152202 ‐ SWITCH‐AX‐1152202       5/10/2016 12:44   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1152203 ‐ SWITCH‐AX‐1152203       5/10/2016 12:50   24870533‐7919‐4fe2‐9e9c‐cf5fc56b2547.msg                                                      Attorney Client
SWITCH‐AX‐1152204 ‐ SWITCH‐AX‐1152205       5/10/2016 12:50   N691‐08‐003‐C.pdf                                                                             Attorney Client
SWITCH‐AX‐1152206 ‐ SWITCH‐AX‐1152206       5/10/2016 12:50   N691‐08‐011‐C.pdf                                                                             Attorney Client
SWITCH‐AX‐1152207 ‐ SWITCH‐AX‐1152222       5/10/2016 12:50   N691‐08‐001‐M.pdf                                                                             Attorney Client
SWITCH‐AX‐1152223 ‐ SWITCH‐AX‐1152223       5/10/2016 12:50   N691‐08‐013‐C.pdf                                                                             Attorney Client
SWITCH‐AX‐1152224 ‐ SWITCH‐AX‐1152224       5/10/2016 12:50   N691‐08‐012‐P.pdf                                                                             Attorney Client
SWITCH‐AX‐1152225 ‐ SWITCH‐AX‐1152225       5/10/2016 12:50   N691‐08‐009‐C.pdf                                                                             Attorney Client
SWITCH‐AX‐1152226 ‐ SWITCH‐AX‐1152226       5/10/2016 13:38   no Title                                                                                      Attorney Client
SWITCH‐AX‐1152227 ‐ SWITCH‐AX‐1152233       5/10/2016 13:38   AUP V32 05‐03‐16.pdf                                                                          Attorney Client
SWITCH‐AX‐1152234 ‐ SWITCH‐AX‐1152234       5/10/2016 14:16   no Title                                                                                      Attorney Client




                                                                          EXHIBIT 10, PAGE 2204
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 452 of 829


Bates                                   Document Date         Document Title                                                                                Privilege
SWITCH‐AX‐1152235 ‐ SWITCH‐AX‐1152235       5/10/2016 14:16   Switch Financial Summary and Overview 05.06.16.docx                                           Attorney Client
SWITCH‐AX‐1152236 ‐ SWITCH‐AX‐1152236       5/10/2016 14:16   14‐9‐SU‐esig‐Thomas‐Morton‐President[23].png                                                  Attorney Client
SWITCH‐AX‐1152237 ‐ SWITCH‐AX‐1152237       5/10/2016 14:20   no Title                                                                                      Attorney Client
SWITCH‐AX‐1152238 ‐ SWITCH‐AX‐1152238       5/10/2016 14:20   14‐9‐SU‐esig‐Thomas‐Morton‐President[24].png                                                  Attorney Client
SWITCH‐AX‐1152239 ‐ SWITCH‐AX‐1152239       5/10/2016 14:20   Switch Financial Summary and Overview 05.06.16.docx                                           Attorney Client
SWITCH‐AX‐1152240 ‐ SWITCH‐AX‐1152241       5/10/2016 14:21   no Title                                                                                      Attorney Client
SWITCH‐AX‐1152242 ‐ SWITCH‐AX‐1152242       5/10/2016 14:25   no Title                                                                                      Attorney Client
SWITCH‐AX‐1152243 ‐ SWITCH‐AX‐1152243       5/10/2016 14:25   Switch Financial Summary and Overview 05.06.16 (002).docx                                     Attorney Client
SWITCH‐AX‐1152244 ‐ SWITCH‐AX‐1152244       5/10/2016 14:25   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1152245 ‐ SWITCH‐AX‐1152246       5/10/2016 14:29   no Title                                                                                      Attorney Client
SWITCH‐AX‐1152247 ‐ SWITCH‐AX‐1152254       5/10/2016 14:29   Colocation Facilities Agreement‐Dartmouth‐v4‐20160510.pdf                                     Attorney Client
SWITCH‐AX‐1152255 ‐ SWITCH‐AX‐1152255       5/10/2016 14:29   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1152256 ‐ SWITCH‐AX‐1152263       5/10/2016 14:29   Colocation Facilities Agreement‐Dartmouth‐v3 to v4‐20160510.pdf                               Attorney Client
SWITCH‐AX‐1152264 ‐ SWITCH‐AX‐1152264       5/10/2016 14:32   no Title                                                                                      Attorney Client
SWITCH‐AX‐1152265 ‐ SWITCH‐AX‐1152265       5/10/2016 14:32   Switch Financial Summary and Overview 05.06.16                                                Attorney Client
SWITCH‐AX‐1152266 ‐ SWITCH‐AX‐1152266       5/10/2016 14:32   14‐9‐SU‐esig‐Thomas‐Morton‐President[25].png                                                  Attorney Client
SWITCH‐AX‐1152267 ‐ SWITCH‐AX‐1152267       5/10/2016 14:32   no Title                                                                                      Attorney Client
SWITCH‐AX‐1152268 ‐ SWITCH‐AX‐1152268       5/10/2016 14:32   14‐9‐SU‐esig‐Thomas‐Morton‐President[25].png                                                  Attorney Client
SWITCH‐AX‐1152269 ‐ SWITCH‐AX‐1152269       5/10/2016 14:32   Switch Financial Summary and Overview 05.06.16                                                Attorney Client
SWITCH‐AX‐1152270 ‐ SWITCH‐AX‐1152270       5/10/2016 14:50   no Title                                                                                      Attorney Client
SWITCH‐AX‐1152271 ‐ SWITCH‐AX‐1152272       5/10/2016 15:09   no Title                                                                                      Attorney Client
SWITCH‐AX‐1152273 ‐ SWITCH‐AX‐1152279       5/10/2016 15:09   AUP V32 05‐03‐16.pdf                                                                          Attorney Client
SWITCH‐AX‐1152280 ‐ SWITCH‐AX‐1152290       5/10/2016 15:25   no Title                                                                                      Attorney Client
SWITCH‐AX‐1152291 ‐ SWITCH‐AX‐1152296       5/10/2016 15:25   Carrier MI Flow Down Provisions ‐ Addendum Executable (Final) (002).pdf                       Attorney Client
SWITCH‐AX‐1152297 ‐ SWITCH‐AX‐1152301       5/10/2016 15:26   no Title                                                                                      Attorney Client
SWITCH‐AX‐1152302 ‐ SWITCH‐AX‐1152302       5/10/2016 15:26   image003.jpg                                                                                  Attorney Client
SWITCH‐AX‐1152303 ‐ SWITCH‐AX‐1152306       5/10/2016 15:26   Z059‐051016‐135‐SO (500Mbps Fixed Port & 10Gbps Transport for UMB Bank ‐ 1008 Oak St, Kansas CAttorney Client
SWITCH‐AX‐1152307 ‐ SWITCH‐AX‐1152307       5/10/2016 15:26   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1152308 ‐ SWITCH‐AX‐1152309       5/10/2016 15:26   U857‐09‐002‐C.pdf                                                                             Attorney Client
SWITCH‐AX‐1152310 ‐ SWITCH‐AX‐1152314       5/10/2016 15:26   no Title                                                                                      Attorney Client
SWITCH‐AX‐1152315 ‐ SWITCH‐AX‐1152318       5/10/2016 15:26   Z059‐051016‐135‐SO (500Mbps Fixed Port & 10Gbps Transport for UMB Bank ‐ 1008 Oak St, Kansas CAttorney Client
SWITCH‐AX‐1152319 ‐ SWITCH‐AX‐1152319       5/10/2016 15:26   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1152320 ‐ SWITCH‐AX‐1152320       5/10/2016 15:26   image003.jpg                                                                                  Attorney Client
SWITCH‐AX‐1152321 ‐ SWITCH‐AX‐1152322       5/10/2016 15:26   U857‐09‐002‐C.pdf                                                                             Attorney Client
SWITCH‐AX‐1152323 ‐ SWITCH‐AX‐1152327       5/10/2016 15:26   ae5338ac‐149d‐4384‐8702‐c507c0dae2bc.msg                                                      Attorney Client
SWITCH‐AX‐1152328 ‐ SWITCH‐AX‐1152331       5/10/2016 15:26   Z059‐051016‐135‐SO (500Mbps Fixed Port & 10Gbps Transport for UMB Bank ‐ 1008 Oak St, Kansas CAttorney Client
SWITCH‐AX‐1152332 ‐ SWITCH‐AX‐1152332       5/10/2016 15:26   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1152333 ‐ SWITCH‐AX‐1152334       5/10/2016 15:26   U857‐09‐002‐C.pdf                                                                             Attorney Client
SWITCH‐AX‐1152335 ‐ SWITCH‐AX‐1152335       5/10/2016 15:26   image003.jpg                                                                                  Attorney Client
SWITCH‐AX‐1152336 ‐ SWITCH‐AX‐1152337       5/10/2016 16:08   no Title                                                                                      Attorney Client
SWITCH‐AX‐1152338 ‐ SWITCH‐AX‐1152338       5/10/2016 16:08   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1152339 ‐ SWITCH‐AX‐1152341       5/10/2016 16:18   no Title                                                                                      Attorney Client
SWITCH‐AX‐1152342 ‐ SWITCH‐AX‐1152342       5/10/2016 16:18   image004.jpg                                                                                  Attorney Client
SWITCH‐AX‐1152343 ‐ SWITCH‐AX‐1152345       5/10/2016 16:20   no Title                                                                                      Attorney Client
SWITCH‐AX‐1152346 ‐ SWITCH‐AX‐1152346       5/10/2016 16:20   cabinet airflow 4‐28‐16.vsd                                                                   Attorney Client
SWITCH‐AX‐1152347 ‐ SWITCH‐AX‐1152347       5/10/2016 16:20   image002.jpg                                                                                  Attorney Client




                                                                          EXHIBIT 10, PAGE 2205
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 453 of 829


Bates                                   Document Date         Document Title                                                                     Privilege
SWITCH‐AX‐1152348 ‐ SWITCH‐AX‐1152350       5/10/2016 16:20   no Title                                                                           Attorney Client
SWITCH‐AX‐1152351 ‐ SWITCH‐AX‐1152351       5/10/2016 16:20   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1152352 ‐ SWITCH‐AX‐1152352       5/10/2016 16:20   cabinet airflow 4‐28‐16.vsd                                                        Attorney Client
SWITCH‐AX‐1152353 ‐ SWITCH‐AX‐1152353       5/10/2016 17:00   Collection Report 160510.xlsx                                                      Attorney Client
SWITCH‐AX‐1152354 ‐ SWITCH‐AX‐1152359       5/10/2016 17:01   edd5df41‐3e99‐4c58‐8bc3‐9efb36b96a0b.msg                                           Attorney Client
SWITCH‐AX‐1152360 ‐ SWITCH‐AX‐1152360       5/10/2016 17:01   Collection Report 160510.xlsx                                                      Attorney Client
SWITCH‐AX‐1152361 ‐ SWITCH‐AX‐1152361       5/10/2016 17:01   Collection Report 160510.xlsx                                                      Attorney Client
SWITCH‐AX‐1152362 ‐ SWITCH‐AX‐1152367       5/10/2016 17:01   no Title                                                                           Attorney Client
SWITCH‐AX‐1152368 ‐ SWITCH‐AX‐1152368       5/10/2016 17:01   Collection Report 160510.xlsx                                                      Attorney Client
SWITCH‐AX‐1152369 ‐ SWITCH‐AX‐1152369       5/10/2016 17:01   Collection Report 160510.xlsx                                                      Attorney Client
SWITCH‐AX‐1152370 ‐ SWITCH‐AX‐1152372       5/10/2016 17:16   no Title                                                                           Attorney Client
SWITCH‐AX‐1152373 ‐ SWITCH‐AX‐1152373       5/10/2016 17:16   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1152374 ‐ SWITCH‐AX‐1152374       5/10/2016 17:29   no Title                                                                           Attorney Client
SWITCH‐AX‐1152375 ‐ SWITCH‐AX‐1152375       5/10/2016 17:29   14‐9‐SU‐esig‐Heather_Ellerbe[CBa8].png                                             Attorney Client
SWITCH‐AX‐1152376 ‐ SWITCH‐AX‐1152376       5/10/2016 18:15   no Title                                                                           Attorney Client
SWITCH‐AX‐1152377 ‐ SWITCH‐AX‐1152377       5/10/2016 18:15   Switch Financial Summary and Overview 05.06.16.docx                                Attorney Client
SWITCH‐AX‐1152378 ‐ SWITCH‐AX‐1152378       5/10/2016 18:15   New SUPERNAP[14].png                                                               Attorney Client
SWITCH‐AX‐1152379 ‐ SWITCH‐AX‐1152379       5/10/2016 18:38   no Title                                                                           Attorney Client
SWITCH‐AX‐1152380 ‐ SWITCH‐AX‐1152380       5/10/2016 18:38   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1152381 ‐ SWITCH‐AX‐1152407       5/10/2016 18:38   4.16 Commission back‐up.pdf                                                        Attorney Client
SWITCH‐AX‐1152408 ‐ SWITCH‐AX‐1152408       5/10/2016 18:38   04.30.16 Summary Commission report.xlsx                                            Attorney Client
SWITCH‐AX‐1152409 ‐ SWITCH‐AX‐1152412       5/10/2016 18:51   no Title                                                                           Attorney Client
SWITCH‐AX‐1152413 ‐ SWITCH‐AX‐1152413       5/10/2016 18:51   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1152414 ‐ SWITCH‐AX‐1152420       5/10/2016 18:51   AUP V33 05‐11‐16.docx                                                              Attorney Client
SWITCH‐AX‐1152421 ‐ SWITCH‐AX‐1152421       5/10/2016 19:40   no Title                                                                           Attorney Client
SWITCH‐AX‐1152422 ‐ SWITCH‐AX‐1152423        5/11/2016 8:33   no Title                                                                           Attorney Client
SWITCH‐AX‐1152424 ‐ SWITCH‐AX‐1152424        5/11/2016 8:33   14‐9‐SU‐esig‐Thomas‐Morton‐President.png                                           Attorney Client
SWITCH‐AX‐1152425 ‐ SWITCH‐AX‐1152426        5/11/2016 8:44   no Title                                                                           Attorney Client
SWITCH‐AX‐1152427 ‐ SWITCH‐AX‐1152427        5/11/2016 8:44   14‐9‐SU‐esig‐Thomas‐Morton‐President.png                                           Attorney Client
SWITCH‐AX‐1152428 ‐ SWITCH‐AX‐1152429        5/11/2016 8:44   no Title                                                                           Attorney Client
SWITCH‐AX‐1152430 ‐ SWITCH‐AX‐1152430        5/11/2016 8:44   14‐9‐SU‐esig‐Thomas‐Morton‐President.png                                           Attorney Client
SWITCH‐AX‐1152431 ‐ SWITCH‐AX‐1152433        5/11/2016 9:25   no Title                                                                           Attorney Client
SWITCH‐AX‐1152434 ‐ SWITCH‐AX‐1152434        5/11/2016 9:25   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1152435 ‐ SWITCH‐AX‐1152444        5/11/2016 9:25   Web site                                                                           Attorney Client
SWITCH‐AX‐1152445 ‐ SWITCH‐AX‐1152445        5/11/2016 9:42   no Title                                                                           Attorney Client
SWITCH‐AX‐1152446 ‐ SWITCH‐AX‐1152533        5/11/2016 9:42   State of Michigan Contract 071B6600080 ‐ Lights Out Co‐Location Data Center.docx   Attorney Client
SWITCH‐AX‐1152534 ‐ SWITCH‐AX‐1152620        5/11/2016 9:42   State of Michigan Contract 071B6600080 ‐ Lights Out Co‐Location Data Center.pdf    Attorney Client
SWITCH‐AX‐1152621 ‐ SWITCH‐AX‐1152623        5/11/2016 9:43   no Title                                                                           Attorney Client
SWITCH‐AX‐1152624 ‐ SWITCH‐AX‐1152624        5/11/2016 9:43   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1152625 ‐ SWITCH‐AX‐1152634        5/11/2016 9:43   Web site                                                                           Attorney Client
SWITCH‐AX‐1152635 ‐ SWITCH‐AX‐1152637       5/11/2016 10:23   no Title                                                                           Attorney Client
SWITCH‐AX‐1152638 ‐ SWITCH‐AX‐1152638       5/11/2016 10:23   image001.png                                                                       Attorney Client
SWITCH‐AX‐1152639 ‐ SWITCH‐AX‐1152639       5/11/2016 10:23   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1152640 ‐ SWITCH‐AX‐1152682       5/11/2016 10:23   NBN Switch IRU Agreement 05‐06‐2015 (executed).pdf                                 Attorney Client
SWITCH‐AX‐1152683 ‐ SWITCH‐AX‐1152684       5/11/2016 10:27   no Title                                                                           Attorney Client
SWITCH‐AX‐1152685 ‐ SWITCH‐AX‐1152685       5/11/2016 10:27   image003.jpg                                                                       Attorney Client




                                                                          EXHIBIT 10, PAGE 2206
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 454 of 829


Bates                                   Document Date         Document Title                                 Privilege
SWITCH‐AX‐1152686 ‐ SWITCH‐AX‐1152688       5/11/2016 10:30   no Title                                       Attorney Client
SWITCH‐AX‐1152689 ‐ SWITCH‐AX‐1152689       5/11/2016 10:30   image001.jpg                                   Attorney Client
SWITCH‐AX‐1152690 ‐ SWITCH‐AX‐1152691       5/11/2016 10:42   no Title                                       Attorney Client
SWITCH‐AX‐1152692 ‐ SWITCH‐AX‐1152695       5/11/2016 11:19   no Title                                       Attorney Client
SWITCH‐AX‐1152696 ‐ SWITCH‐AX‐1152696       5/11/2016 11:19   image002.jpg                                   Attorney Client
SWITCH‐AX‐1152697 ‐ SWITCH‐AX‐1152697       5/11/2016 11:19   cabinet airflow 5‐11‐16.vsd                    Attorney Client
SWITCH‐AX‐1152698 ‐ SWITCH‐AX‐1152701       5/11/2016 11:19   no Title                                       Attorney Client
SWITCH‐AX‐1152702 ‐ SWITCH‐AX‐1152702       5/11/2016 11:19   image002.jpg                                   Attorney Client
SWITCH‐AX‐1152703 ‐ SWITCH‐AX‐1152703       5/11/2016 11:19   cabinet airflow 5‐11‐16.vsd                    Attorney Client
SWITCH‐AX‐1152704 ‐ SWITCH‐AX‐1152706       5/11/2016 11:26   no Title                                       Attorney Client
SWITCH‐AX‐1152707 ‐ SWITCH‐AX‐1152710       5/11/2016 11:31   no Title                                       Attorney Client
SWITCH‐AX‐1152711 ‐ SWITCH‐AX‐1152711       5/11/2016 11:31   image002.jpg                                   Attorney Client
SWITCH‐AX‐1152712 ‐ SWITCH‐AX‐1152712       5/11/2016 11:37   no Title                                       Attorney Client
SWITCH‐AX‐1152713 ‐ SWITCH‐AX‐1152759       5/11/2016 11:37   Slide 1                                        Attorney Client
SWITCH‐AX‐1152760 ‐ SWITCH‐AX‐1152760       5/11/2016 11:37   disclaim.txt                                   Attorney Client
SWITCH‐AX‐1152761 ‐ SWITCH‐AX‐1152763       5/11/2016 11:52   no Title                                       Attorney Client
SWITCH‐AX‐1152764 ‐ SWITCH‐AX‐1152766       5/11/2016 11:56   no Title                                       Attorney Client
SWITCH‐AX‐1152767 ‐ SWITCH‐AX‐1152767       5/11/2016 12:04   Collection Report 160511.xlsx                  Attorney Client
SWITCH‐AX‐1152768 ‐ SWITCH‐AX‐1152768       5/11/2016 12:35   no Title                                       Attorney Client
SWITCH‐AX‐1152769 ‐ SWITCH‐AX‐1152769       5/11/2016 12:35   image003.png                                   Attorney Client
SWITCH‐AX‐1152770 ‐ SWITCH‐AX‐1152770       5/11/2016 12:35   Indemnity Switch.pdf                           Attorney Client
SWITCH‐AX‐1152771 ‐ SWITCH‐AX‐1152782       5/11/2016 12:35   Signed Switch Grant of Easement 05‐11‐16.pdf   Attorney Client
SWITCH‐AX‐1152783 ‐ SWITCH‐AX‐1152784       5/11/2016 12:49   no Title                                       Attorney Client
SWITCH‐AX‐1152785 ‐ SWITCH‐AX‐1152785       5/11/2016 12:49   image003.png                                   Attorney Client
SWITCH‐AX‐1152786 ‐ SWITCH‐AX‐1152786       5/11/2016 12:49   Indemnity Switch.pdf                           Attorney Client
SWITCH‐AX‐1152787 ‐ SWITCH‐AX‐1152798       5/11/2016 12:49   Signed Switch Grant of Easement 05‐11‐16.pdf   Attorney Client
SWITCH‐AX‐1152799 ‐ SWITCH‐AX‐1152800       5/11/2016 13:02   no Title                                       Attorney Client
SWITCH‐AX‐1152801 ‐ SWITCH‐AX‐1152801       5/11/2016 13:02   image001.jpg                                   Attorney Client
SWITCH‐AX‐1152802 ‐ SWITCH‐AX‐1152811       5/11/2016 13:02   Web site                                       Attorney Client
SWITCH‐AX‐1152812 ‐ SWITCH‐AX‐1152821       5/11/2016 13:02   Web site                                       Attorney Client
SWITCH‐AX‐1152822 ‐ SWITCH‐AX‐1152827       5/11/2016 13:02   MSA Annex GI and GIP‐v3‐20160502.docx          Attorney Client
SWITCH‐AX‐1152828 ‐ SWITCH‐AX‐1152831       5/11/2016 13:04   no Title                                       Attorney Client
SWITCH‐AX‐1152832 ‐ SWITCH‐AX‐1152841       5/11/2016 13:04   Web site                                       Attorney Client
SWITCH‐AX‐1152842 ‐ SWITCH‐AX‐1152842       5/11/2016 13:04   image001.jpg                                   Attorney Client
SWITCH‐AX‐1152843 ‐ SWITCH‐AX‐1152843       5/11/2016 13:04   image003.jpg                                   Attorney Client
SWITCH‐AX‐1152844 ‐ SWITCH‐AX‐1152844       5/11/2016 13:05   no Title                                       Attorney Client
SWITCH‐AX‐1152845 ‐ SWITCH‐AX‐1152845       5/11/2016 13:05   image002.jpg                                   Attorney Client
SWITCH‐AX‐1152846 ‐ SWITCH‐AX‐1152850       5/11/2016 13:05   no Title                                       Attorney Client
SWITCH‐AX‐1152851 ‐ SWITCH‐AX‐1152851       5/11/2016 13:05   image002.jpg                                   Attorney Client
SWITCH‐AX‐1152852 ‐ SWITCH‐AX‐1152852       5/11/2016 13:21   no Title                                       Attorney Client
SWITCH‐AX‐1152853 ‐ SWITCH‐AX‐1152863       5/11/2016 13:21   CFA Switch Cox V7.1 05‐03‐16 Switch.docx       Attorney Client
SWITCH‐AX‐1152864 ‐ SWITCH‐AX‐1152864       5/11/2016 13:28   no Title                                       Attorney Client
SWITCH‐AX‐1152865 ‐ SWITCH‐AX‐1152865       5/11/2016 13:28   e3622a6f‐d9cd‐4bf9‐b1f3‐849012be0421.msg       Attorney Client
SWITCH‐AX‐1152866 ‐ SWITCH‐AX‐1152876       5/11/2016 13:28   CFA Switch Cox V8 05‐10‐16 Switch.docx         Attorney Client
SWITCH‐AX‐1152877 ‐ SWITCH‐AX‐1152878       5/11/2016 13:38   no Title                                       Attorney Client
SWITCH‐AX‐1152879 ‐ SWITCH‐AX‐1152879       5/11/2016 13:38   image002.jpg                                   Attorney Client




                                                                          EXHIBIT 10, PAGE 2207
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 455 of 829


Bates                                   Document Date         Document Title                                                                         Privilege
SWITCH‐AX‐1152880 ‐ SWITCH‐AX‐1152888       5/11/2016 13:38   Supernap_Colocation Facilities Agreement _Comcast_v6_20160505_dbeals_05_11_2016.docx   Attorney Client
SWITCH‐AX‐1152889 ‐ SWITCH‐AX‐1152890       5/11/2016 13:44   no Title                                                                               Attorney Client
SWITCH‐AX‐1152891 ‐ SWITCH‐AX‐1152902       5/11/2016 13:44   Signed Switch Grant of Easement 05‐11‐16.pdf                                           Attorney Client
SWITCH‐AX‐1152903 ‐ SWITCH‐AX‐1152903       5/11/2016 13:44   image001.jpg                                                                           Attorney Client
SWITCH‐AX‐1152904 ‐ SWITCH‐AX‐1152904       5/11/2016 13:44   Indemnity Switch.pdf                                                                   Attorney Client
SWITCH‐AX‐1152905 ‐ SWITCH‐AX‐1152905       5/11/2016 13:56   no Title                                                                               Attorney Client
SWITCH‐AX‐1152906 ‐ SWITCH‐AX‐1152906       5/11/2016 13:56   image002.jpg                                                                           Attorney Client
SWITCH‐AX‐1152907 ‐ SWITCH‐AX‐1152994       5/11/2016 13:56   Data Center Contract‐DTMB‐Switch‐20160511.pdf                                          Attorney Client
SWITCH‐AX‐1152995 ‐ SWITCH‐AX‐1153000       5/11/2016 13:56   SOM Addendum‐Presidio‐Switch‐DTMB‐20160511.pdf                                         Attorney Client
SWITCH‐AX‐1153001 ‐ SWITCH‐AX‐1153006       5/11/2016 13:56   SOM Governing Addendum‐Windstream‐Switch‐DTMB‐20160511.pdf                             Attorney Client
SWITCH‐AX‐1153007 ‐ SWITCH‐AX‐1153010       5/11/2016 14:15   no Title                                                                               Attorney Client
SWITCH‐AX‐1153011 ‐ SWITCH‐AX‐1153011       5/11/2016 14:30   no Title                                                                               Attorney Client
SWITCH‐AX‐1153012 ‐ SWITCH‐AX‐1153017       5/11/2016 14:30   SOM Addendum‐Presidio‐Switch‐DTMB‐20160511.pdf                                         Attorney Client
SWITCH‐AX‐1153018 ‐ SWITCH‐AX‐1153018       5/11/2016 14:30   image002.jpg                                                                           Attorney Client
SWITCH‐AX‐1153019 ‐ SWITCH‐AX‐1153024       5/11/2016 14:30   SOM Governing Addendum‐Windstream‐Switch‐DTMB‐20160511.pdf                             Attorney Client
SWITCH‐AX‐1153025 ‐ SWITCH‐AX‐1153112       5/11/2016 14:30   Data Center Contract‐DTMB‐Switch‐20160511.pdf                                          Attorney Client
SWITCH‐AX‐1153113 ‐ SWITCH‐AX‐1153113       5/11/2016 16:38   no Title                                                                               Attorney Client
SWITCH‐AX‐1153114 ‐ SWITCH‐AX‐1153137       5/11/2016 16:38   PowerPoint Presentation                                                                Attorney Client
SWITCH‐AX‐1153138 ‐ SWITCH‐AX‐1153138       5/11/2016 16:38   CLE Credits 2016 (6).pdf                                                               Attorney Client
SWITCH‐AX‐1153139 ‐ SWITCH‐AX‐1153143       5/11/2016 16:38   Hot Topics and Emerging Trends in Utility Law and Regulation Materials‐c1 (2).pdf      Attorney Client
SWITCH‐AX‐1153144 ‐ SWITCH‐AX‐1153144       5/11/2016 16:38   Collection Report 160511 AH.xlsx                                                       Attorney Client
SWITCH‐AX‐1153145 ‐ SWITCH‐AX‐1153150       5/11/2016 16:39   b43f416c‐2334‐4906‐804c‐886a2d24abcf.msg                                               Attorney Client
SWITCH‐AX‐1153151 ‐ SWITCH‐AX‐1153151       5/11/2016 16:39   Collection Report 160511 AH.xlsx                                                       Attorney Client
SWITCH‐AX‐1153152 ‐ SWITCH‐AX‐1153152       5/11/2016 16:39   Collection Report 160511 AH.xlsx                                                       Attorney Client
SWITCH‐AX‐1153153 ‐ SWITCH‐AX‐1153158       5/11/2016 16:39   no Title                                                                               Attorney Client
SWITCH‐AX‐1153159 ‐ SWITCH‐AX‐1153159       5/11/2016 16:39   Collection Report 160511 AH.xlsx                                                       Attorney Client
SWITCH‐AX‐1153160 ‐ SWITCH‐AX‐1153160       5/11/2016 16:39   Collection Report 160511 AH.xlsx                                                       Attorney Client
SWITCH‐AX‐1153161 ‐ SWITCH‐AX‐1153161        5/12/2016 0:37   no Title                                                                               Attorney Client
SWITCH‐AX‐1153162 ‐ SWITCH‐AX‐1153162        5/12/2016 0:37   Terri Items.20160512.docx                                                              Attorney Client
SWITCH‐AX‐1153163 ‐ SWITCH‐AX‐1153164        5/12/2016 4:55   no Title                                                                               Attorney Client
SWITCH‐AX‐1153165 ‐ SWITCH‐AX‐1153165        5/12/2016 4:55   image002.jpg                                                                           Attorney Client
SWITCH‐AX‐1153166 ‐ SWITCH‐AX‐1153201        5/12/2016 4:55   SA001_CPSS_SIGNED.PDF                                                                  Attorney Client
SWITCH‐AX‐1153202 ‐ SWITCH‐AX‐1153207        5/12/2016 7:54   no Title                                                                               Attorney Client
SWITCH‐AX‐1153208 ‐ SWITCH‐AX‐1153208        5/12/2016 7:54   image002.jpg                                                                           Attorney Client
SWITCH‐AX‐1153209 ‐ SWITCH‐AX‐1153209        5/12/2016 7:54   Collection Report 160511 AH.xlsx                                                       Attorney Client
SWITCH‐AX‐1153210 ‐ SWITCH‐AX‐1153210        5/12/2016 7:54   Collection Report 160511 AH.xlsx                                                       Attorney Client
SWITCH‐AX‐1153211 ‐ SWITCH‐AX‐1153216        5/12/2016 7:55   no Title                                                                               Attorney Client
SWITCH‐AX‐1153217 ‐ SWITCH‐AX‐1153217        5/12/2016 7:55   image002.jpg                                                                           Attorney Client
SWITCH‐AX‐1153218 ‐ SWITCH‐AX‐1153218        5/12/2016 7:55   Collection Report 160511 AH.xlsx                                                       Attorney Client
SWITCH‐AX‐1153219 ‐ SWITCH‐AX‐1153219        5/12/2016 7:55   Collection Report 160511 AH.xlsx                                                       Attorney Client
SWITCH‐AX‐1153220 ‐ SWITCH‐AX‐1153220        5/12/2016 8:13   Check Run ‐ 05.12.16.xlsx                                                              Attorney Client
SWITCH‐AX‐1153221 ‐ SWITCH‐AX‐1153222        5/12/2016 8:20   no Title                                                                               Attorney Client
SWITCH‐AX‐1153223 ‐ SWITCH‐AX‐1153231        5/12/2016 8:20   Colocation Facilities Agreement 04‐29‐2015 ‐ Draft_v2 (051116).docx                    Attorney Client
SWITCH‐AX‐1153232 ‐ SWITCH‐AX‐1153233        5/12/2016 8:20   no Title                                                                               Attorney Client
SWITCH‐AX‐1153234 ‐ SWITCH‐AX‐1153242        5/12/2016 8:20   Colocation Facilities Agreement 04‐29‐2015 ‐ Draft_v2 (051116).docx                    Attorney Client
SWITCH‐AX‐1153243 ‐ SWITCH‐AX‐1153251        5/12/2016 9:45   no Title                                                                               Attorney Client




                                                                          EXHIBIT 10, PAGE 2208
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 456 of 829


Bates                                   Document Date         Document Title                                                         Privilege
SWITCH‐AX‐1153252 ‐ SWITCH‐AX‐1153252        5/12/2016 9:45   image005.jpg                                                           Attorney Client
SWITCH‐AX‐1153253 ‐ SWITCH‐AX‐1153265        5/12/2016 9:45   SoM PISL MSA with Attachement 4‐22‐16 MS Word with Tracking.docx       Attorney Client
SWITCH‐AX‐1153266 ‐ SWITCH‐AX‐1153266       5/12/2016 11:18   no Title                                                               Attorney Client
SWITCH‐AX‐1153267 ‐ SWITCH‐AX‐1153267       5/12/2016 11:18   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1153268 ‐ SWITCH‐AX‐1153286       5/12/2016 11:18   JV Agreement ‐ 25.09.13 (EXECUTION).pdf                                Attorney Client
SWITCH‐AX‐1153287 ‐ SWITCH‐AX‐1153288       5/12/2016 11:31   no Title                                                               Attorney Client
SWITCH‐AX‐1153289 ‐ SWITCH‐AX‐1153376       5/12/2016 11:31   Data Center Contract‐DTMB‐Switch‐20160511.pdf                          Attorney Client
SWITCH‐AX‐1153377 ‐ SWITCH‐AX‐1153382       5/12/2016 11:31   SOM Governing Addendum‐Windstream‐Switch‐DTMB‐20160511.pdf             Attorney Client
SWITCH‐AX‐1153383 ‐ SWITCH‐AX‐1153388       5/12/2016 11:31   SOM Addendum‐Presidio‐Switch‐DTMB‐20160511.pdf                         Attorney Client
SWITCH‐AX‐1153389 ‐ SWITCH‐AX‐1153389       5/12/2016 11:31   image002.jpg                                                           Attorney Client
SWITCH‐AX‐1153390 ‐ SWITCH‐AX‐1153391       5/12/2016 12:09   no Title                                                               Attorney Client
SWITCH‐AX‐1153392 ‐ SWITCH‐AX‐1153402       5/12/2016 12:09   Colocation Facilities Agreement 04‐29‐20151 (NFL Edits 5‐12‐16).docx   Attorney Client
SWITCH‐AX‐1153403 ‐ SWITCH‐AX‐1153404       5/12/2016 12:09   Master Services                                                        Attorney Client
SWITCH‐AX‐1153405 ‐ SWITCH‐AX‐1153405       5/12/2016 12:59   no Title                                                               Attorney Client
SWITCH‐AX‐1153406 ‐ SWITCH‐AX‐1153412       5/12/2016 12:59   AUP 05‐11‐16.pdf                                                       Attorney Client
SWITCH‐AX‐1153413 ‐ SWITCH‐AX‐1153419       5/12/2016 12:59   AUP V33 05‐11‐16.docx                                                  Attorney Client
SWITCH‐AX‐1153420 ‐ SWITCH‐AX‐1153421       5/12/2016 14:02   no Title                                                               Attorney Client
SWITCH‐AX‐1153422 ‐ SWITCH‐AX‐1153422       5/12/2016 14:02   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1153423 ‐ SWITCH‐AX‐1153425       5/12/2016 14:02   Switch SO 659015 100M ELINE.PDF                                        Attorney Client
SWITCH‐AX‐1153426 ‐ SWITCH‐AX‐1153434       5/12/2016 14:02   Enoble BIZHUB‐20160511154038                                           Attorney Client
SWITCH‐AX‐1153435 ‐ SWITCH‐AX‐1153436       5/12/2016 14:02   no Title                                                               Attorney Client
SWITCH‐AX‐1153437 ‐ SWITCH‐AX‐1153437       5/12/2016 14:02   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1153438 ‐ SWITCH‐AX‐1153446       5/12/2016 14:02   Enoble BIZHUB‐20160511154038                                           Attorney Client
SWITCH‐AX‐1153447 ‐ SWITCH‐AX‐1153449       5/12/2016 14:02   Switch SO 659015 100M ELINE.PDF                                        Attorney Client
SWITCH‐AX‐1153450 ‐ SWITCH‐AX‐1153456       5/12/2016 15:35   no Title                                                               Attorney Client
SWITCH‐AX‐1153457 ‐ SWITCH‐AX‐1153457       5/12/2016 15:35   image003.jpg                                                           Attorney Client
SWITCH‐AX‐1153458 ‐ SWITCH‐AX‐1153458       5/12/2016 15:35   image002.jpg                                                           Attorney Client
SWITCH‐AX‐1153459 ‐ SWITCH‐AX‐1153464       5/12/2016 15:35   Addendum to MSA‐Citi National Bank‐20160512.pdf                        Attorney Client
SWITCH‐AX‐1153465 ‐ SWITCH‐AX‐1153465       5/12/2016 15:35   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1153466 ‐ SWITCH‐AX‐1153472       5/12/2016 15:35   fbf5fae8‐6bf8‐49cb‐95fd‐113d460c15b5.msg                               Attorney Client
SWITCH‐AX‐1153473 ‐ SWITCH‐AX‐1153473       5/12/2016 15:35   image003.jpg                                                           Attorney Client
SWITCH‐AX‐1153474 ‐ SWITCH‐AX‐1153479       5/12/2016 15:35   Addendum to MSA‐Citi National Bank‐20160512.pdf                        Attorney Client
SWITCH‐AX‐1153480 ‐ SWITCH‐AX‐1153480       5/12/2016 15:35   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1153481 ‐ SWITCH‐AX‐1153481       5/12/2016 15:35   image002.jpg                                                           Attorney Client
SWITCH‐AX‐1153482 ‐ SWITCH‐AX‐1153484       5/12/2016 15:42   no Title                                                               Attorney Client
SWITCH‐AX‐1153485 ‐ SWITCH‐AX‐1153485       5/12/2016 15:42   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1153486 ‐ SWITCH‐AX‐1153486       5/12/2016 15:42   image002.jpg                                                           Attorney Client
SWITCH‐AX‐1153487 ‐ SWITCH‐AX‐1153495       5/12/2016 15:42   Enoble BIZHUB‐20160511154038                                           Attorney Client
SWITCH‐AX‐1153496 ‐ SWITCH‐AX‐1153498       5/12/2016 15:42   Switch SO 659015 100M ELINE.PDF                                        Attorney Client
SWITCH‐AX‐1153499 ‐ SWITCH‐AX‐1153500       5/12/2016 15:42   RE_ Enoble Signed SuperNap Documents.msg                               Attorney Client
SWITCH‐AX‐1153501 ‐ SWITCH‐AX‐1153501       5/12/2016 15:42   image003.jpg                                                           Attorney Client
SWITCH‐AX‐1153502 ‐ SWITCH‐AX‐1153504       5/12/2016 15:42   no Title                                                               Attorney Client
SWITCH‐AX‐1153505 ‐ SWITCH‐AX‐1153513       5/12/2016 15:42   Enoble BIZHUB‐20160511154038                                           Attorney Client
SWITCH‐AX‐1153514 ‐ SWITCH‐AX‐1153514       5/12/2016 15:42   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1153515 ‐ SWITCH‐AX‐1153516       5/12/2016 15:42   RE_ Enoble Signed SuperNap Documents.msg                               Attorney Client
SWITCH‐AX‐1153517 ‐ SWITCH‐AX‐1153517       5/12/2016 15:42   image003.jpg                                                           Attorney Client




                                                                           EXHIBIT 10, PAGE 2209
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 457 of 829


Bates                                   Document Date         Document Title                                                                                  Privilege
SWITCH‐AX‐1153518 ‐ SWITCH‐AX‐1153518       5/12/2016 15:42   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1153519 ‐ SWITCH‐AX‐1153521       5/12/2016 15:42   Switch SO 659015 100M ELINE.PDF                                                                 Attorney Client
SWITCH‐AX‐1153522 ‐ SWITCH‐AX‐1153524       5/12/2016 15:42   2e3b3319‐c2a9‐4720‐bb07‐fd253cf2cf03.msg                                                        Attorney Client
SWITCH‐AX‐1153525 ‐ SWITCH‐AX‐1153526       5/12/2016 15:42   RE_ Enoble Signed SuperNap Documents.msg                                                        Attorney Client
SWITCH‐AX‐1153527 ‐ SWITCH‐AX‐1153527       5/12/2016 15:42   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1153528 ‐ SWITCH‐AX‐1153530       5/12/2016 15:42   Switch SO 659015 100M ELINE.PDF                                                                 Attorney Client
SWITCH‐AX‐1153531 ‐ SWITCH‐AX‐1153539       5/12/2016 15:42   Enoble BIZHUB‐20160511154038                                                                    Attorney Client
SWITCH‐AX‐1153540 ‐ SWITCH‐AX‐1153540       5/12/2016 15:42   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1153541 ‐ SWITCH‐AX‐1153541       5/12/2016 15:42   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1153542 ‐ SWITCH‐AX‐1153544       5/12/2016 15:54   no Title                                                                                        Attorney Client
SWITCH‐AX‐1153545 ‐ SWITCH‐AX‐1153547       5/12/2016 15:54   Z059‐051216‐136‐SO (100Mbps Transport for Enoble Business Capital ‐ 813 Ridge Lake Blvd, Memphi Attorney Client
SWITCH‐AX‐1153548 ‐ SWITCH‐AX‐1153548       5/12/2016 15:54   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1153549 ‐ SWITCH‐AX‐1153549       5/12/2016 15:54   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1153550 ‐ SWITCH‐AX‐1153553       5/12/2016 16:15   no Title                                                                                        Attorney Client
SWITCH‐AX‐1153554 ‐ SWITCH‐AX‐1153554       5/12/2016 16:15   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1153555 ‐ SWITCH‐AX‐1153556       5/12/2016 16:35   no Title                                                                                        Attorney Client
SWITCH‐AX‐1153557 ‐ SWITCH‐AX‐1153559       5/12/2016 16:39   no Title                                                                                        Attorney Client
SWITCH‐AX‐1153560 ‐ SWITCH‐AX‐1153570       5/12/2016 16:39   Colocation Facilities Agreement 04‐29‐20151 (NFL Edits 5‐12‐16).docx                            Attorney Client
SWITCH‐AX‐1153571 ‐ SWITCH‐AX‐1153572       5/12/2016 16:39   Master Services                                                                                 Attorney Client
SWITCH‐AX‐1153573 ‐ SWITCH‐AX‐1153583       5/12/2016 16:47   no Title                                                                                        Attorney Client
SWITCH‐AX‐1153584 ‐ SWITCH‐AX‐1153584       5/12/2016 16:47   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1153585 ‐ SWITCH‐AX‐1153589       5/12/2016 16:47   Independent Contractor Services Agreement                                                       Attorney Client
SWITCH‐AX‐1153590 ‐ SWITCH‐AX‐1153594       5/12/2016 16:51   no Title                                                                                        Attorney Client
SWITCH‐AX‐1153595 ‐ SWITCH‐AX‐1153595       5/12/2016 16:51   Collection Report 160512.xlsx                                                                   Attorney Client
SWITCH‐AX‐1153596 ‐ SWITCH‐AX‐1153596       5/12/2016 16:51   Collection Report 160512.xlsx                                                                   Attorney Client
SWITCH‐AX‐1153597 ‐ SWITCH‐AX‐1153601       5/12/2016 16:51   280efb6e‐a221‐4068‐a650‐f343d5e95d45.msg                                                        Attorney Client
SWITCH‐AX‐1153602 ‐ SWITCH‐AX‐1153602       5/12/2016 16:51   Collection Report 160512.xlsx                                                                   Attorney Client
SWITCH‐AX‐1153603 ‐ SWITCH‐AX‐1153603       5/12/2016 16:51   Collection Report 160512.xlsx                                                                   Attorney Client
SWITCH‐AX‐1153604 ‐ SWITCH‐AX‐1153604       5/12/2016 16:51   Collection Report 160512.xlsx                                                                   Attorney Client
SWITCH‐AX‐1153605 ‐ SWITCH‐AX‐1153607       5/12/2016 17:37   no Title                                                                                        Attorney Client
SWITCH‐AX‐1153608 ‐ SWITCH‐AX‐1153608       5/12/2016 17:37   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1153609 ‐ SWITCH‐AX‐1153611       5/12/2016 17:39   no Title                                                                                        Attorney Client
SWITCH‐AX‐1153612 ‐ SWITCH‐AX‐1153612       5/12/2016 17:39   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1153613 ‐ SWITCH‐AX‐1153615       5/12/2016 18:16   no Title                                                                                        Attorney Client
SWITCH‐AX‐1153616 ‐ SWITCH‐AX‐1153616       5/12/2016 18:16   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1153617 ‐ SWITCH‐AX‐1153617       5/12/2016 18:16   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1153618 ‐ SWITCH‐AX‐1153621       5/12/2016 18:19   no Title                                                                                        Attorney Client
SWITCH‐AX‐1153622 ‐ SWITCH‐AX‐1153622       5/12/2016 18:29   no Title                                                                                        Attorney Client
SWITCH‐AX‐1153623 ‐ SWITCH‐AX‐1153635       5/12/2016 18:29   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                                                      Attorney Client
SWITCH‐AX‐1153636 ‐ SWITCH‐AX‐1153640       5/12/2016 19:42   no Title                                                                                        Attorney Client
SWITCH‐AX‐1153641 ‐ SWITCH‐AX‐1153642       5/12/2016 19:43   no Title                                                                                        Attorney Client
SWITCH‐AX‐1153643 ‐ SWITCH‐AX‐1153647       5/12/2016 19:59   no Title                                                                                        Attorney Client
SWITCH‐AX‐1153648 ‐ SWITCH‐AX‐1153652       5/12/2016 20:00   7c63696b‐e438‐4dc1‐a342‐9830f6f4a50e.msg                                                        Attorney Client
SWITCH‐AX‐1153653 ‐ SWITCH‐AX‐1153657       5/12/2016 20:00   no Title                                                                                        Attorney Client
SWITCH‐AX‐1153658 ‐ SWITCH‐AX‐1153663       5/12/2016 20:09   46ca1264‐9b19‐494b‐9ed9‐16a9b140b637.msg                                                        Attorney Client
SWITCH‐AX‐1153664 ‐ SWITCH‐AX‐1153669       5/12/2016 20:09   no Title                                                                                        Attorney Client




                                                                          EXHIBIT 10, PAGE 2210
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 458 of 829


Bates                                   Document Date         Document Title                                                             Privilege
SWITCH‐AX‐1153670 ‐ SWITCH‐AX‐1153670       5/12/2016 22:31   no Title                                                                   Attorney Client
SWITCH‐AX‐1153671 ‐ SWITCH‐AX‐1153680       5/12/2016 22:31   Switch SEIT PLA V5 05‐12‐16 Switch.doc                                     Attorney Client
SWITCH‐AX‐1153681 ‐ SWITCH‐AX‐1153681       5/12/2016 22:31   3C20A1ED‐A163‐48F9‐9FDC‐9BBB7DDF818B.png                                   Attorney Client
SWITCH‐AX‐1153682 ‐ SWITCH‐AX‐1153682        5/13/2016 4:50   no Title                                                                   Attorney Client
SWITCH‐AX‐1153683 ‐ SWITCH‐AX‐1153695        5/13/2016 4:50   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                                 Attorney Client
SWITCH‐AX‐1153696 ‐ SWITCH‐AX‐1153698        5/13/2016 7:51   no Title                                                                   Attorney Client
SWITCH‐AX‐1153699 ‐ SWITCH‐AX‐1153699        5/13/2016 7:51   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1153700 ‐ SWITCH‐AX‐1153707        5/13/2016 7:51   KM_287‐20160513074153                                                      Attorney Client
SWITCH‐AX‐1153708 ‐ SWITCH‐AX‐1153708        5/13/2016 8:56   Check Upload & Approval‐051616.xlsx                                        Attorney Client
SWITCH‐AX‐1153709 ‐ SWITCH‐AX‐1153711        5/13/2016 9:01   no Title                                                                   Attorney Client
SWITCH‐AX‐1153712 ‐ SWITCH‐AX‐1153712        5/13/2016 9:01   U857‐09‐001‐M.pdf                                                          Attorney Client
SWITCH‐AX‐1153713 ‐ SWITCH‐AX‐1153714        5/13/2016 9:01   U857‐09‐002‐C.pdf                                                          Attorney Client
SWITCH‐AX‐1153715 ‐ SWITCH‐AX‐1153715        5/13/2016 9:01   image003.jpg                                                               Attorney Client
SWITCH‐AX‐1153716 ‐ SWITCH‐AX‐1153716        5/13/2016 9:01   image002.jpg                                                               Attorney Client
SWITCH‐AX‐1153717 ‐ SWITCH‐AX‐1153718        5/13/2016 9:01   U857‐09‐003‐A (Customer Data Addendum).pdf                                 Attorney Client
SWITCH‐AX‐1153719 ‐ SWITCH‐AX‐1153721        5/13/2016 9:13   no Title                                                                   Attorney Client
SWITCH‐AX‐1153722 ‐ SWITCH‐AX‐1153722        5/13/2016 9:13   Master Services                                                            Attorney Client
SWITCH‐AX‐1153723 ‐ SWITCH‐AX‐1153723        5/13/2016 9:13   Master Services                                                            Attorney Client
SWITCH‐AX‐1153724 ‐ SWITCH‐AX‐1153724        5/13/2016 9:13   First Amendment to CFA‐UMB‐20160513.doc                                    Attorney Client
SWITCH‐AX‐1153725 ‐ SWITCH‐AX‐1153725       5/13/2016 10:12   no Title                                                                   Attorney Client
SWITCH‐AX‐1153726 ‐ SWITCH‐AX‐1153726       5/13/2016 10:12   Tour Access Agreement (SUPERNAP US).docx                                   Attorney Client
SWITCH‐AX‐1153727 ‐ SWITCH‐AX‐1153727       5/13/2016 10:46   no Title                                                                   Attorney Client
SWITCH‐AX‐1153728 ‐ SWITCH‐AX‐1153728       5/13/2016 10:46   Tour Access Agreement (SUPERNAP US) ‐ Fillable.pdf                         Attorney Client
SWITCH‐AX‐1153729 ‐ SWITCH‐AX‐1153729       5/13/2016 10:46   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1153730 ‐ SWITCH‐AX‐1153733       5/13/2016 11:14   no Title                                                                   Attorney Client
SWITCH‐AX‐1153734 ‐ SWITCH‐AX‐1153734       5/13/2016 11:57   no Title                                                                   Attorney Client
SWITCH‐AX‐1153735 ‐ SWITCH‐AX‐1153743       5/13/2016 11:57   Colocation Facilities Agreement‐20160511 SC Edits.docx                     Attorney Client
SWITCH‐AX‐1153744 ‐ SWITCH‐AX‐1153745       5/13/2016 12:09   041447cf‐2f84‐4752‐9603‐9a4fe51987e1.msg                                   Attorney Client
SWITCH‐AX‐1153746 ‐ SWITCH‐AX‐1153746       5/13/2016 12:09   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1153747 ‐ SWITCH‐AX‐1153747       5/13/2016 12:09   image002.jpg                                                               Attorney Client
SWITCH‐AX‐1153748 ‐ SWITCH‐AX‐1153753       5/13/2016 12:09   SOM Governing Addendum‐Windstream‐Switch‐DTMB‐20160511.pdf                 Attorney Client
SWITCH‐AX‐1153754 ‐ SWITCH‐AX‐1153759       5/13/2016 12:09   SOM Addendum‐Presidio‐Switch‐DTMB‐20160511.pdf                             Attorney Client
SWITCH‐AX‐1153760 ‐ SWITCH‐AX‐1153847       5/13/2016 12:09   Data Center Contract‐DTMB‐Switch‐20160511.pdf                              Attorney Client
SWITCH‐AX‐1153848 ‐ SWITCH‐AX‐1153848       5/13/2016 13:15   no Title                                                                   Attorney Client
SWITCH‐AX‐1153849 ‐ SWITCH‐AX‐1153854       5/13/2016 13:15   SOM Addendum to Swtich‐Windstream Agreement for Contract 071B6600080.pdf   Attorney Client
SWITCH‐AX‐1153855 ‐ SWITCH‐AX‐1153942       5/13/2016 13:15   SOM Contract 071B6600080 ‐ fully executed.pdf                              Attorney Client
SWITCH‐AX‐1153943 ‐ SWITCH‐AX‐1153948       5/13/2016 13:15   SOM Addendum to Swtich‐Presidio Agreement for Contract 071B6600080.pdf     Attorney Client
SWITCH‐AX‐1153949 ‐ SWITCH‐AX‐1153950       5/13/2016 14:51   no Title                                                                   Attorney Client
SWITCH‐AX‐1153951 ‐ SWITCH‐AX‐1153951       5/13/2016 14:51   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1153952 ‐ SWITCH‐AX‐1153952       5/13/2016 14:51   SUPERNAP‐Construction Site Visit‐v1 to v2‐20160513.docx                    Attorney Client
SWITCH‐AX‐1153953 ‐ SWITCH‐AX‐1153953       5/13/2016 14:51   SUPERNAP‐Construction Site Visit‐v2‐20160513‐Fillable.pdf                  Attorney Client
SWITCH‐AX‐1153954 ‐ SWITCH‐AX‐1153954       5/13/2016 14:51   SUPERNAP‐Construction Site Visit‐v2‐20160513.docx                          Attorney Client
SWITCH‐AX‐1153955 ‐ SWITCH‐AX‐1153955       5/13/2016 15:23   no Title                                                                   Attorney Client
SWITCH‐AX‐1153956 ‐ SWITCH‐AX‐1153956       5/13/2016 15:23   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1153957 ‐ SWITCH‐AX‐1153957       5/13/2016 15:23   SUPERNAP‐Construction Site Visit (US)‐v2‐20160513‐Fillable.pdf             Attorney Client
SWITCH‐AX‐1153958 ‐ SWITCH‐AX‐1153958       5/13/2016 16:51   Collection Report 160513.xlsx                                              Attorney Client




                                                                         EXHIBIT 10, PAGE 2211
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 459 of 829


Bates                                   Document Date         Document Title                                                                                Privilege
SWITCH‐AX‐1153959 ‐ SWITCH‐AX‐1153963       5/13/2016 16:51   5b1024e9‐3b89‐4e75‐bc72‐85911dd4cb84.msg                                                      Attorney Client
SWITCH‐AX‐1153964 ‐ SWITCH‐AX‐1153964       5/13/2016 16:51   Collection Report 160513.xlsx                                                                 Attorney Client
SWITCH‐AX‐1153965 ‐ SWITCH‐AX‐1153965       5/13/2016 16:51   Collection Report 160513.xlsx                                                                 Attorney Client
SWITCH‐AX‐1153966 ‐ SWITCH‐AX‐1153970       5/13/2016 16:51   no Title                                                                                      Attorney Client
SWITCH‐AX‐1153971 ‐ SWITCH‐AX‐1153971       5/13/2016 16:51   Collection Report 160513.xlsx                                                                 Attorney Client
SWITCH‐AX‐1153972 ‐ SWITCH‐AX‐1153972       5/13/2016 16:51   Collection Report 160513.xlsx                                                                 Attorney Client
SWITCH‐AX‐1153973 ‐ SWITCH‐AX‐1153975       5/13/2016 16:54   no Title                                                                                      Attorney Client
SWITCH‐AX‐1153976 ‐ SWITCH‐AX‐1153976       5/13/2016 16:54   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1153977 ‐ SWITCH‐AX‐1153978       5/13/2016 16:54   Master Services                                                                               Attorney Client
SWITCH‐AX‐1153979 ‐ SWITCH‐AX‐1153989       5/13/2016 16:54   Colocation Facilities Agreement‐NFL‐v5‐20160513.docx                                          Attorney Client
SWITCH‐AX‐1153990 ‐ SWITCH‐AX‐1154000       5/13/2016 16:54   Colocation Facilities Agreement‐NFL‐v4 to v5‐20160513.docx                                    Attorney Client
SWITCH‐AX‐1154001 ‐ SWITCH‐AX‐1154001       5/13/2016 18:10   no Title                                                                                      Attorney Client
SWITCH‐AX‐1154002 ‐ SWITCH‐AX‐1154002       5/13/2016 18:10   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1154003 ‐ SWITCH‐AX‐1154003       5/13/2016 18:10   Weekly Purchase Orders Approved 2016.xlsx                                                     Attorney Client
SWITCH‐AX‐1154004 ‐ SWITCH‐AX‐1154004        5/16/2016 8:08   no Title                                                                                      Attorney Client
SWITCH‐AX‐1154005 ‐ SWITCH‐AX‐1154015        5/16/2016 8:08   Contratto di servizi standard (versione 6 4 2016) Wind.pdf                                    Attorney Client
SWITCH‐AX‐1154016 ‐ SWITCH‐AX‐1154016        5/16/2016 8:08   image001.png                                                                                  Attorney Client
SWITCH‐AX‐1154017 ‐ SWITCH‐AX‐1154018        5/16/2016 8:17   no Title                                                                                      Attorney Client
SWITCH‐AX‐1154019 ‐ SWITCH‐AX‐1154019        5/16/2016 8:17   image002.png                                                                                  Attorney Client
SWITCH‐AX‐1154020 ‐ SWITCH‐AX‐1154030        5/16/2016 8:17   Contratto di servizi standard (versione 6 4 2016) Wind.pdf                                    Attorney Client
SWITCH‐AX‐1154031 ‐ SWITCH‐AX‐1154034        5/16/2016 8:42   no Title                                                                                      Attorney Client
SWITCH‐AX‐1154035 ‐ SWITCH‐AX‐1154036        5/16/2016 8:42   Master Services                                                                               Attorney Client
SWITCH‐AX‐1154037 ‐ SWITCH‐AX‐1154037        5/16/2016 8:42   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1154038 ‐ SWITCH‐AX‐1154054        5/16/2016 8:42   MSA (Carrier Reseller)‐CTA‐Switch CTA edits 5.13.16 to ‐v1 to v2‐2016042....docx              Attorney Client
SWITCH‐AX‐1154055 ‐ SWITCH‐AX‐1154063        5/16/2016 9:17   Comerica 051616.pdf                                                                           Attorney Client
SWITCH‐AX‐1154064 ‐ SWITCH‐AX‐1154067        5/16/2016 9:33   no Title                                                                                      Attorney Client
SWITCH‐AX‐1154068 ‐ SWITCH‐AX‐1154068        5/16/2016 9:33   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1154069 ‐ SWITCH‐AX‐1154079        5/16/2016 9:33   Colocation Facilities Agreement‐NFL‐v4 to v5‐20160513.docx                                    Attorney Client
SWITCH‐AX‐1154080 ‐ SWITCH‐AX‐1154090        5/16/2016 9:33   Colocation Facilities Agreement‐NFL‐v5‐20160513.docx                                          Attorney Client
SWITCH‐AX‐1154091 ‐ SWITCH‐AX‐1154094        5/16/2016 9:34   no Title                                                                                      Attorney Client
SWITCH‐AX‐1154095 ‐ SWITCH‐AX‐1154095        5/16/2016 9:34   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1154096 ‐ SWITCH‐AX‐1154106        5/16/2016 9:34   Colocation Facilities Agreement‐NFL‐v5‐20160513.docx                                          Attorney Client
SWITCH‐AX‐1154107 ‐ SWITCH‐AX‐1154108        5/16/2016 9:34   Master Services                                                                               Attorney Client
SWITCH‐AX‐1154109 ‐ SWITCH‐AX‐1154119        5/16/2016 9:34   Colocation Facilities Agreement‐NFL‐v4 to v5‐20160513.docx                                    Attorney Client
SWITCH‐AX‐1154120 ‐ SWITCH‐AX‐1154123        5/16/2016 9:47   no Title                                                                                      Attorney Client
SWITCH‐AX‐1154124 ‐ SWITCH‐AX‐1154134        5/16/2016 9:47   Colocation Facilities Agreement‐NFL‐v4 to v5‐20160513.docx                                    Attorney Client
SWITCH‐AX‐1154135 ‐ SWITCH‐AX‐1154135        5/16/2016 9:47   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1154136 ‐ SWITCH‐AX‐1154146        5/16/2016 9:47   Colocation Facilities Agreement‐NFL‐v5‐20160513.docx                                          Attorney Client
SWITCH‐AX‐1154147 ‐ SWITCH‐AX‐1154148        5/16/2016 9:47   Master Services                                                                               Attorney Client
SWITCH‐AX‐1154149 ‐ SWITCH‐AX‐1154151       5/16/2016 10:29   no Title                                                                                      Attorney Client
SWITCH‐AX‐1154152 ‐ SWITCH‐AX‐1154152       5/16/2016 10:29   image005.png                                                                                  Attorney Client
SWITCH‐AX‐1154153 ‐ SWITCH‐AX‐1154153       5/16/2016 10:29   image004.png                                                                                  Attorney Client
SWITCH‐AX‐1154154 ‐ SWITCH‐AX‐1154162       5/16/2016 10:29   GOED Board Meeting March 25, 2016.pdf                                                         Attorney Client
SWITCH‐AX‐1154163 ‐ SWITCH‐AX‐1154164       5/16/2016 11:43   no Title                                                                                      Attorney Client
SWITCH‐AX‐1154165 ‐ SWITCH‐AX‐1154213       5/16/2016 11:43   Planet3 ‐ EXECUTED ‐ Board Consent (Bridge Financing_ $3M Switch Investment)_(palib2_8046485_2Attorney Client
SWITCH‐AX‐1154214 ‐ SWITCH‐AX‐1154253       5/16/2016 11:43   Planet3 ‐ EXECUTED ‐ Note Purchase Agreement (Switch, $3M Investment)(Final)_(palib2_7992249_6Attorney Client




                                                                          EXHIBIT 10, PAGE 2212
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 460 of 829


Bates                                   Document Date         Document Title                                                                                  Privilege
SWITCH‐AX‐1154254 ‐ SWITCH‐AX‐1154285       5/16/2016 11:43   Planet3 ‐ EXECUTED ‐ Stockholder Consent (Bridge Financing_ $3M Switch Investment)_(palib2_8046 Attorney Client
SWITCH‐AX‐1154286 ‐ SWITCH‐AX‐1154292       5/16/2016 11:43   Planet3 ‐ EXECUTED ‐ IP Security Agreement ($3M Switch Investment)(Final)_(palib2_8035030_5).pdfAttorney Client
SWITCH‐AX‐1154293 ‐ SWITCH‐AX‐1154303       5/16/2016 11:43   Planet3 ‐ EXECUTED ‐ Security Agreement (Switch $3M Investment)(Final)_(palib2_8007162_6).pdf Attorney Client
SWITCH‐AX‐1154304 ‐ SWITCH‐AX‐1154304       5/16/2016 11:46   no Title                                                                                        Attorney Client
SWITCH‐AX‐1154305 ‐ SWITCH‐AX‐1154344       5/16/2016 11:46   Planet3 ‐ EXECUTED ‐ Note Purchase Agreement (Switch, $3M Investment)(Fi....pdf                 Attorney Client
SWITCH‐AX‐1154345 ‐ SWITCH‐AX‐1154345       5/16/2016 11:46   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1154346 ‐ SWITCH‐AX‐1154356       5/16/2016 11:46   Planet3 ‐ EXECUTED ‐ Security Agreement (Switch $3M Investment)(Final)_(....pdf                 Attorney Client
SWITCH‐AX‐1154357 ‐ SWITCH‐AX‐1154363       5/16/2016 11:46   Planet3 ‐ EXECUTED ‐ IP Security Agreement ($3M Switch Investment)(Final....pdf                 Attorney Client
SWITCH‐AX‐1154364 ‐ SWITCH‐AX‐1154364       5/16/2016 12:28   OPEX GL Data Dump ‐ Mar 2016_Final_05.16.2016_1042AM.xlsx                                       Attorney Client
SWITCH‐AX‐1154365 ‐ SWITCH‐AX‐1154367       5/16/2016 12:49   no Title                                                                                        Attorney Client
SWITCH‐AX‐1154368 ‐ SWITCH‐AX‐1154368       5/16/2016 12:49   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1154369 ‐ SWITCH‐AX‐1154369       5/16/2016 12:49   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1154370 ‐ SWITCH‐AX‐1154374       5/16/2016 12:49   RE_ Rentrak ‐ Switch SUPERNAP March 2016 Access Control Audit.msg                               Attorney Client
SWITCH‐AX‐1154375 ‐ SWITCH‐AX‐1154376       5/16/2016 12:49   RE_ Business Name Change Request.msg                                                            Attorney Client
SWITCH‐AX‐1154377 ‐ SWITCH‐AX‐1154377       5/16/2016 12:49   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1154378 ‐ SWITCH‐AX‐1154378       5/16/2016 12:49   Business Name Change ‐ CFA.pdf                                                                  Attorney Client
SWITCH‐AX‐1154379 ‐ SWITCH‐AX‐1154379       5/16/2016 12:49   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1154380 ‐ SWITCH‐AX‐1154380       5/16/2016 12:49   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1154381 ‐ SWITCH‐AX‐1154383       5/16/2016 12:49   1e2f9b0a‐3258‐4289‐b173‐9ed9fb996de5.msg                                                        Attorney Client
SWITCH‐AX‐1154384 ‐ SWITCH‐AX‐1154385       5/16/2016 12:49   RE_ Business Name Change Request.msg                                                            Attorney Client
SWITCH‐AX‐1154386 ‐ SWITCH‐AX‐1154386       5/16/2016 12:49   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1154387 ‐ SWITCH‐AX‐1154387       5/16/2016 12:49   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1154388 ‐ SWITCH‐AX‐1154392       5/16/2016 12:49   RE_ Rentrak ‐ Switch SUPERNAP March 2016 Access Control Audit.msg                               Attorney Client
SWITCH‐AX‐1154393 ‐ SWITCH‐AX‐1154393       5/16/2016 12:49   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1154394 ‐ SWITCH‐AX‐1154394       5/16/2016 12:49   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1154395 ‐ SWITCH‐AX‐1154395       5/16/2016 12:49   Business Name Change ‐ CFA.pdf                                                                  Attorney Client
SWITCH‐AX‐1154396 ‐ SWITCH‐AX‐1154396       5/16/2016 12:49   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1154397 ‐ SWITCH‐AX‐1154397       5/16/2016 13:05   Mar 2016 Budget vs Actual_v3_FINAL‐Matches Financials ‐ 05.16.16.xlsx                           Attorney Client
SWITCH‐AX‐1154398 ‐ SWITCH‐AX‐1154398       5/16/2016 13:25   no Title                                                                                        Attorney Client
SWITCH‐AX‐1154399 ‐ SWITCH‐AX‐1154402       5/16/2016 13:25   Confidentiality and Assignment of Inventions Agreement Switch (CL).docx                         Attorney Client
SWITCH‐AX‐1154403 ‐ SWITCH‐AX‐1154403       5/16/2016 13:25   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1154404 ‐ SWITCH‐AX‐1154406       5/16/2016 14:58   no Title                                                                                        Attorney Client
SWITCH‐AX‐1154407 ‐ SWITCH‐AX‐1154407       5/16/2016 14:58   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1154408 ‐ SWITCH‐AX‐1154418       5/16/2016 14:58   Colocation Facilities Agreement‐NFL‐v5‐20160513.docx                                            Attorney Client
SWITCH‐AX‐1154419 ‐ SWITCH‐AX‐1154429       5/16/2016 14:58   Colocation Facilities Agreement‐NFL‐v4 to v5‐20160513.docx                                      Attorney Client
SWITCH‐AX‐1154430 ‐ SWITCH‐AX‐1154431       5/16/2016 14:58   Master Services                                                                                 Attorney Client
SWITCH‐AX‐1154432 ‐ SWITCH‐AX‐1154435       5/16/2016 15:41   no Title                                                                                        Attorney Client
SWITCH‐AX‐1154436 ‐ SWITCH‐AX‐1154436       5/16/2016 15:41   image002.png                                                                                    Attorney Client
SWITCH‐AX‐1154437 ‐ SWITCH‐AX‐1154449       5/16/2016 15:41   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                                                      Attorney Client
SWITCH‐AX‐1154450 ‐ SWITCH‐AX‐1154450       5/16/2016 15:41   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1154451 ‐ SWITCH‐AX‐1154464       5/16/2016 15:41   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                                                      Attorney Client
SWITCH‐AX‐1154465 ‐ SWITCH‐AX‐1154468       5/16/2016 15:50   no Title                                                                                        Attorney Client
SWITCH‐AX‐1154469 ‐ SWITCH‐AX‐1154479       5/16/2016 15:50   Colocation Facilities Agreement‐NFL‐v5‐20160513.docx                                            Attorney Client
SWITCH‐AX‐1154480 ‐ SWITCH‐AX‐1154490       5/16/2016 15:50   Colocation Facilities Agreement‐NFL‐v4 to v5‐20160513.docx                                      Attorney Client
SWITCH‐AX‐1154491 ‐ SWITCH‐AX‐1154492       5/16/2016 15:50   Master Services                                                                                 Attorney Client
SWITCH‐AX‐1154493 ‐ SWITCH‐AX‐1154493       5/16/2016 15:50   image002.jpg                                                                                    Attorney Client




                                                                          EXHIBIT 10, PAGE 2213
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 461 of 829


Bates                                   Document Date         Document Title                                                     Privilege
SWITCH‐AX‐1154494 ‐ SWITCH‐AX‐1154494       5/16/2016 16:25   2016 CAPEX ‐ April‐Final_05.16.2016_0412PM.xlsx                    Attorney Client
SWITCH‐AX‐1154495 ‐ SWITCH‐AX‐1154495       5/16/2016 16:46   Mar 2016 Budget vs Actual_v3_FINAL‐Matches Financials.xlsx         Attorney Client
SWITCH‐AX‐1154496 ‐ SWITCH‐AX‐1154496       5/16/2016 17:05   OPEX GL Data Dump ‐ Apr 2016_Final_05.16.2016_0300PM.xlsx          Attorney Client
SWITCH‐AX‐1154497 ‐ SWITCH‐AX‐1154497       5/16/2016 17:07   Collection Report 160516.xlsx                                      Attorney Client
SWITCH‐AX‐1154498 ‐ SWITCH‐AX‐1154502       5/16/2016 17:07   no Title                                                           Attorney Client
SWITCH‐AX‐1154503 ‐ SWITCH‐AX‐1154503       5/16/2016 17:07   Collection Report 160516.xlsx                                      Attorney Client
SWITCH‐AX‐1154504 ‐ SWITCH‐AX‐1154504       5/16/2016 17:07   Collection Report 160516.xlsx                                      Attorney Client
SWITCH‐AX‐1154505 ‐ SWITCH‐AX‐1154509       5/16/2016 17:07   c63e7d91‐3a81‐4a1e‐aa1b‐e71e322829e4.msg                           Attorney Client
SWITCH‐AX‐1154510 ‐ SWITCH‐AX‐1154510       5/16/2016 17:07   Collection Report 160516.xlsx                                      Attorney Client
SWITCH‐AX‐1154511 ‐ SWITCH‐AX‐1154511       5/16/2016 17:07   Collection Report 160516.xlsx                                      Attorney Client
SWITCH‐AX‐1154512 ‐ SWITCH‐AX‐1154512       5/16/2016 17:12   no Title                                                           Attorney Client
SWITCH‐AX‐1154513 ‐ SWITCH‐AX‐1154517       5/16/2016 17:12   Powerage LOI 13May2016 V1 Switch.docx                              Attorney Client
SWITCH‐AX‐1154518 ‐ SWITCH‐AX‐1154526       5/16/2016 18:13   no Title                                                           Attorney Client
SWITCH‐AX‐1154527 ‐ SWITCH‐AX‐1154527       5/16/2016 18:13   image003.jpg                                                       Attorney Client
SWITCH‐AX‐1154528 ‐ SWITCH‐AX‐1154529       5/16/2016 21:07   no Title                                                           Attorney Client
SWITCH‐AX‐1154530 ‐ SWITCH‐AX‐1154530       5/16/2016 21:09   no Title                                                           Attorney Client
SWITCH‐AX‐1154531 ‐ SWITCH‐AX‐1154533       5/16/2016 21:09   Via West 2nd Mod.pdf                                               Attorney Client
SWITCH‐AX‐1154534 ‐ SWITCH‐AX‐1154534       5/16/2016 21:09   ATT00001.txt                                                       Attorney Client
SWITCH‐AX‐1154535 ‐ SWITCH‐AX‐1154537       5/16/2016 21:09   Via West 3rd Mod.pdf                                               Attorney Client
SWITCH‐AX‐1154538 ‐ SWITCH‐AX‐1154538       5/16/2016 21:09   no Title                                                           Attorney Client
SWITCH‐AX‐1154539 ‐ SWITCH‐AX‐1154541       5/16/2016 21:09   Via West 3rd Mod.pdf                                               Attorney Client
SWITCH‐AX‐1154542 ‐ SWITCH‐AX‐1154542       5/16/2016 21:09   ATT00001.txt                                                       Attorney Client
SWITCH‐AX‐1154543 ‐ SWITCH‐AX‐1154545       5/16/2016 21:09   Via West 2nd Mod.pdf                                               Attorney Client
SWITCH‐AX‐1154546 ‐ SWITCH‐AX‐1154546        5/17/2016 7:24   no Title                                                           Attorney Client
SWITCH‐AX‐1154547 ‐ SWITCH‐AX‐1154551        5/17/2016 7:24   Powerage LOI 13May2016 V1 Switch[1].docx                           Attorney Client
SWITCH‐AX‐1154552 ‐ SWITCH‐AX‐1154553        5/17/2016 7:49   no Title                                                           Attorney Client
SWITCH‐AX‐1154554 ‐ SWITCH‐AX‐1154562        5/17/2016 7:49   COMPARE‐Colocation Facilities Agreement‐4‐29‐15 to 05‐05‐16.docx   Attorney Client
SWITCH‐AX‐1154563 ‐ SWITCH‐AX‐1154563        5/17/2016 7:49   image002.jpg                                                       Attorney Client
SWITCH‐AX‐1154564 ‐ SWITCH‐AX‐1154571        5/17/2016 7:49   Colocation Facilities Agreement‐20160511‐Fillable.pdf              Attorney Client
SWITCH‐AX‐1154572 ‐ SWITCH‐AX‐1154573       5/17/2016 10:00   no Title                                                           Attorney Client
SWITCH‐AX‐1154574 ‐ SWITCH‐AX‐1154575       5/17/2016 10:00   RE_ CenturyLink Order Confirmation for order number 445610.msg     Attorney Client
SWITCH‐AX‐1154576 ‐ SWITCH‐AX‐1154577       5/17/2016 10:00   Online Ordering                                                    Attorney Client
SWITCH‐AX‐1154578 ‐ SWITCH‐AX‐1154588       5/17/2016 10:00   Amendment                                                          Attorney Client
SWITCH‐AX‐1154589 ‐ SWITCH‐AX‐1154589       5/17/2016 10:00   P176775.xls                                                        Attorney Client
SWITCH‐AX‐1154590 ‐ SWITCH‐AX‐1154591       5/17/2016 11:00   no Title                                                           Attorney Client
SWITCH‐AX‐1154592 ‐ SWITCH‐AX‐1154596       5/17/2016 11:00   SI SNI LOI 17May2016 V1 Switch.docx                                Attorney Client
SWITCH‐AX‐1154597 ‐ SWITCH‐AX‐1154598       5/17/2016 12:31   no Title                                                           Attorney Client
SWITCH‐AX‐1154599 ‐ SWITCH‐AX‐1154603       5/17/2016 12:31   SI SNI LOI 17May2016 V1 Switch.docx                                Attorney Client
SWITCH‐AX‐1154604 ‐ SWITCH‐AX‐1154604       5/17/2016 13:33   no Title                                                           Attorney Client
SWITCH‐AX‐1154605 ‐ SWITCH‐AX‐1154605       5/17/2016 13:33   14‐9‐SU‐esig‐Thomas‐Morton‐President[5].png                        Attorney Client
SWITCH‐AX‐1154606 ‐ SWITCH‐AX‐1154610       5/17/2016 13:33   SI SNI LOI 17May2016 V1 Switch                                     Attorney Client
SWITCH‐AX‐1154611 ‐ SWITCH‐AX‐1154611       5/17/2016 13:33   no Title                                                           Attorney Client
SWITCH‐AX‐1154612 ‐ SWITCH‐AX‐1154616       5/17/2016 13:33   SI SNI LOI 17May2016 V1 Switch                                     Attorney Client
SWITCH‐AX‐1154617 ‐ SWITCH‐AX‐1154617       5/17/2016 13:33   14‐9‐SU‐esig‐Thomas‐Morton‐President[5].png                        Attorney Client
SWITCH‐AX‐1154618 ‐ SWITCH‐AX‐1154629       5/17/2016 13:55   no Title                                                           Attorney Client
SWITCH‐AX‐1154630 ‐ SWITCH‐AX‐1154637       5/17/2016 13:55   LONDOCS\2563561.02                                                 Attorney Client




                                                                          EXHIBIT 10, PAGE 2214
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 462 of 829


Bates                                   Document Date         Document Title                                    Privilege
SWITCH‐AX‐1154638 ‐ SWITCH‐AX‐1154638       5/17/2016 13:55   image003.jpg                                      Attorney Client
SWITCH‐AX‐1154639 ‐ SWITCH‐AX‐1154639       5/17/2016 13:55   image002.jpg                                      Attorney Client
SWITCH‐AX‐1154640 ‐ SWITCH‐AX‐1154643       5/17/2016 15:25   no Title                                          Attorney Client
SWITCH‐AX‐1154644 ‐ SWITCH‐AX‐1154651       5/17/2016 15:25   KM_287‐20160513074153                             Attorney Client
SWITCH‐AX‐1154652 ‐ SWITCH‐AX‐1154652       5/17/2016 15:25   image003.jpg                                      Attorney Client
SWITCH‐AX‐1154653 ‐ SWITCH‐AX‐1154657       5/17/2016 16:09   no Title                                          Attorney Client
SWITCH‐AX‐1154658 ‐ SWITCH‐AX‐1154658       5/17/2016 16:09   image002.png                                      Attorney Client
SWITCH‐AX‐1154659 ‐ SWITCH‐AX‐1154659       5/17/2016 16:09   image001.jpg                                      Attorney Client
SWITCH‐AX‐1154660 ‐ SWITCH‐AX‐1154660       5/17/2016 16:09   eBay Fiber Capacity Bundle 3‐7‐16 (3).xlsx        Attorney Client
SWITCH‐AX‐1154661 ‐ SWITCH‐AX‐1154661       5/17/2016 16:09   SOF eBay IRU 5‐4‐16.xlsx                          Attorney Client
SWITCH‐AX‐1154662 ‐ SWITCH‐AX‐1154662       5/17/2016 16:09   image004.png                                      Attorney Client
SWITCH‐AX‐1154663 ‐ SWITCH‐AX‐1154664       5/17/2016 16:16   no Title                                          Attorney Client
SWITCH‐AX‐1154665 ‐ SWITCH‐AX‐1154665       5/17/2016 16:16   image002.png                                      Attorney Client
SWITCH‐AX‐1154666 ‐ SWITCH‐AX‐1154715       5/17/2016 16:16   TITLE                                             Attorney Client
SWITCH‐AX‐1154716 ‐ SWITCH‐AX‐1154716       5/17/2016 17:18   no Title                                          Attorney Client
SWITCH‐AX‐1154717 ‐ SWITCH‐AX‐1154766       5/17/2016 17:18   TITLE                                             Attorney Client
SWITCH‐AX‐1154767 ‐ SWITCH‐AX‐1154767       5/17/2016 17:24   Collection Report 160517.xlsx                     Attorney Client
SWITCH‐AX‐1154768 ‐ SWITCH‐AX‐1154772       5/17/2016 17:26   13c2acde‐4619‐416a‐b100‐b0263c6bde31.msg          Attorney Client
SWITCH‐AX‐1154773 ‐ SWITCH‐AX‐1154773       5/17/2016 17:26   image001.jpg                                      Attorney Client
SWITCH‐AX‐1154774 ‐ SWITCH‐AX‐1154774       5/17/2016 17:26   Collection Report 160517.xlsx                     Attorney Client
SWITCH‐AX‐1154775 ‐ SWITCH‐AX‐1154779       5/17/2016 17:26   no Title                                          Attorney Client
SWITCH‐AX‐1154780 ‐ SWITCH‐AX‐1154780       5/17/2016 17:26   Collection Report 160517.xlsx                     Attorney Client
SWITCH‐AX‐1154781 ‐ SWITCH‐AX‐1154781       5/17/2016 17:26   image001.jpg                                      Attorney Client
SWITCH‐AX‐1154782 ‐ SWITCH‐AX‐1154782       5/17/2016 17:58   no Title                                          Attorney Client
SWITCH‐AX‐1154783 ‐ SWITCH‐AX‐1154832       5/17/2016 17:58   TITLE                                             Attorney Client
SWITCH‐AX‐1154833 ‐ SWITCH‐AX‐1154833       5/17/2016 18:19   no Title                                          Attorney Client
SWITCH‐AX‐1154834 ‐ SWITCH‐AX‐1154838       5/17/2016 18:19   SI SNI LOI 17May2016 V1 Switch.docx               Attorney Client
SWITCH‐AX‐1154839 ‐ SWITCH‐AX‐1154839       5/17/2016 18:24   no Title                                          Attorney Client
SWITCH‐AX‐1154840 ‐ SWITCH‐AX‐1154840       5/17/2016 18:24   14‐9‐SU‐esig‐Thomas‐Morton‐President[8].png       Attorney Client
SWITCH‐AX‐1154841 ‐ SWITCH‐AX‐1154845       5/17/2016 18:24   SI SNI LOI 17May2016 V1 Switch[2]                 Attorney Client
SWITCH‐AX‐1154846 ‐ SWITCH‐AX‐1154851       5/17/2016 18:24   SI Buyout Analysis (5‐17‐2016) xlsx (Read‐Only)   Attorney Client
SWITCH‐AX‐1154852 ‐ SWITCH‐AX‐1154852       5/17/2016 18:24   no Title                                          Attorney Client
SWITCH‐AX‐1154853 ‐ SWITCH‐AX‐1154858       5/17/2016 18:24   SI Buyout Analysis (5‐17‐2016) xlsx (Read‐Only)   Attorney Client
SWITCH‐AX‐1154859 ‐ SWITCH‐AX‐1154859       5/17/2016 18:24   14‐9‐SU‐esig‐Thomas‐Morton‐President[8].png       Attorney Client
SWITCH‐AX‐1154860 ‐ SWITCH‐AX‐1154864       5/17/2016 18:24   SI SNI LOI 17May2016 V1 Switch[2]                 Attorney Client
SWITCH‐AX‐1154865 ‐ SWITCH‐AX‐1154865       5/17/2016 19:45   no Title                                          Attorney Client
SWITCH‐AX‐1154866 ‐ SWITCH‐AX‐1154870       5/17/2016 19:45   SI SNI LOI 17May2016 V1 Switch[2]                 Attorney Client
SWITCH‐AX‐1154871 ‐ SWITCH‐AX‐1154871       5/17/2016 19:45   14‐9‐SU‐esig‐Thomas‐Morton‐President[8].png       Attorney Client
SWITCH‐AX‐1154872 ‐ SWITCH‐AX‐1154877       5/17/2016 19:45   SI Buyout Analysis (5‐17‐2016) xlsx (Read‐Only)   Attorney Client
SWITCH‐AX‐1154878 ‐ SWITCH‐AX‐1154878       5/17/2016 19:46   no Title                                          Attorney Client
SWITCH‐AX‐1154879 ‐ SWITCH‐AX‐1154879       5/17/2016 19:46   14‐9‐SU‐esig‐Thomas‐Morton‐President[8].png       Attorney Client
SWITCH‐AX‐1154880 ‐ SWITCH‐AX‐1154884       5/17/2016 19:46   SI SNI LOI 17May2016 V1 Switch[2]                 Attorney Client
SWITCH‐AX‐1154885 ‐ SWITCH‐AX‐1154894       5/17/2016 19:55   no Title                                          Attorney Client
SWITCH‐AX‐1154895 ‐ SWITCH‐AX‐1154895       5/17/2016 19:55   14‐9‐SU‐esig‐Thomas‐Morton‐President[8].png       Attorney Client
SWITCH‐AX‐1154896 ‐ SWITCH‐AX‐1154896       5/17/2016 19:55   SI Transition.msg                                 Attorney Client
SWITCH‐AX‐1154897 ‐ SWITCH‐AX‐1154901       5/17/2016 19:55   SI SNI LOI 17May2016 V1 Switch[2]                 Attorney Client




                                                                           EXHIBIT 10, PAGE 2215
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 463 of 829


Bates                                   Document Date         Document Title                                                    Privilege
SWITCH‐AX‐1154902 ‐ SWITCH‐AX‐1154902       5/17/2016 19:55   no Title                                                          Attorney Client
SWITCH‐AX‐1154903 ‐ SWITCH‐AX‐1154903       5/17/2016 19:55   14‐9‐SU‐esig‐Thomas‐Morton‐President[8].png                       Attorney Client
SWITCH‐AX‐1154904 ‐ SWITCH‐AX‐1154908       5/17/2016 19:55   SI SNI LOI 17May2016 V1 Switch[2]                                 Attorney Client
SWITCH‐AX‐1154909 ‐ SWITCH‐AX‐1154909       5/17/2016 19:55   no Title                                                          Attorney Client
SWITCH‐AX‐1154910 ‐ SWITCH‐AX‐1154914       5/17/2016 19:55   SI SNI LOI 17May2016 V1 Switch[2]                                 Attorney Client
SWITCH‐AX‐1154915 ‐ SWITCH‐AX‐1154915       5/17/2016 19:55   14‐9‐SU‐esig‐Thomas‐Morton‐President[8].png                       Attorney Client
SWITCH‐AX‐1154916 ‐ SWITCH‐AX‐1154916       5/17/2016 20:23   no Title                                                          Attorney Client
SWITCH‐AX‐1154917 ‐ SWITCH‐AX‐1154921       5/17/2016 20:23   SI SNI LOI 17May2016 V1 Switch[2]                                 Attorney Client
SWITCH‐AX‐1154922 ‐ SWITCH‐AX‐1154922       5/17/2016 20:23   14‐9‐SU‐esig‐Thomas‐Morton‐President[8].png                       Attorney Client
SWITCH‐AX‐1154923 ‐ SWITCH‐AX‐1154923       5/17/2016 20:56   no Title                                                          Attorney Client
SWITCH‐AX‐1154924 ‐ SWITCH‐AX‐1154928       5/17/2016 20:56   SI SNI LOI 17May2016 V1 Switch[2]                                 Attorney Client
SWITCH‐AX‐1154929 ‐ SWITCH‐AX‐1154929       5/17/2016 20:56   14‐9‐SU‐esig‐Thomas‐Morton‐President[8].png                       Attorney Client
SWITCH‐AX‐1154930 ‐ SWITCH‐AX‐1154931        5/18/2016 1:37   no Title                                                          Attorney Client
SWITCH‐AX‐1154932 ‐ SWITCH‐AX‐1154932        5/18/2016 1:37   Fastweb.zip                                                       Attorney Client
SWITCH‐AX‐1154933 ‐ SWITCH‐AX‐1154954        5/18/2016 1:37   DATE: 200_                                                        Attorney Client
SWITCH‐AX‐1154955 ‐ SWITCH‐AX‐1154955        5/18/2016 1:37   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1154956 ‐ SWITCH‐AX‐1154969        5/18/2016 1:37   DATE: 200_                                                        Attorney Client
SWITCH‐AX‐1154970 ‐ SWITCH‐AX‐1154971        5/18/2016 1:37   Milano, 11 giugno 2000                                            Attorney Client
SWITCH‐AX‐1154972 ‐ SWITCH‐AX‐1154973       5/18/2016 10:25   no Title                                                          Attorney Client
SWITCH‐AX‐1154974 ‐ SWITCH‐AX‐1154974       5/18/2016 10:25   image002.jpg                                                      Attorney Client
SWITCH‐AX‐1154975 ‐ SWITCH‐AX‐1154975       5/18/2016 10:25   image003.jpg                                                      Attorney Client
SWITCH‐AX‐1154976 ‐ SWITCH‐AX‐1154976       5/18/2016 10:25   Tour Access Agreement (SUPERNAP US)‐LVVWD‐v2‐20160518.pdf         Attorney Client
SWITCH‐AX‐1154977 ‐ SWITCH‐AX‐1154977       5/18/2016 10:25   Tour Access Agreement (SUPERNAP US)‐LVVWD‐v1 to v2‐20160518.pdf   Attorney Client
SWITCH‐AX‐1154978 ‐ SWITCH‐AX‐1154978       5/18/2016 10:25   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1154979 ‐ SWITCH‐AX‐1154986       5/18/2016 10:26   no Title                                                          Attorney Client
SWITCH‐AX‐1154987 ‐ SWITCH‐AX‐1154987       5/18/2016 10:26   image003.png                                                      Attorney Client
SWITCH‐AX‐1154988 ‐ SWITCH‐AX‐1154988       5/18/2016 10:26   PO#1000179 Switch Transport Change Order w signature.pdf          Attorney Client
SWITCH‐AX‐1154989 ‐ SWITCH‐AX‐1154989       5/18/2016 10:26   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1154990 ‐ SWITCH‐AX‐1154992       5/18/2016 10:26   Switch SO 658796 10G Wave Mission College to NAP8.pdf             Attorney Client
SWITCH‐AX‐1154993 ‐ SWITCH‐AX‐1154994       5/18/2016 11:29   no Title                                                          Attorney Client
SWITCH‐AX‐1154995 ‐ SWITCH‐AX‐1155003       5/18/2016 11:29   Colocation Facilities Agreement‐20160518.docx                     Attorney Client
SWITCH‐AX‐1155004 ‐ SWITCH‐AX‐1155004       5/18/2016 11:29   image002.jpg                                                      Attorney Client
SWITCH‐AX‐1155005 ‐ SWITCH‐AX‐1155007       5/18/2016 11:48   no Title                                                          Attorney Client
SWITCH‐AX‐1155008 ‐ SWITCH‐AX‐1155008       5/18/2016 11:48   image002.jpg                                                      Attorney Client
SWITCH‐AX‐1155009 ‐ SWITCH‐AX‐1155016       5/18/2016 11:48   Colocation Facilities Agreement‐20160518‐Fillable.pdf             Attorney Client
SWITCH‐AX‐1155017 ‐ SWITCH‐AX‐1155017       5/18/2016 12:09   no Title                                                          Attorney Client
SWITCH‐AX‐1155018 ‐ SWITCH‐AX‐1155022       5/18/2016 12:09   FINAL LETTER ‐ Signed.pdf                                         Attorney Client
SWITCH‐AX‐1155023 ‐ SWITCH‐AX‐1155023       5/18/2016 12:10   no Title                                                          Attorney Client
SWITCH‐AX‐1155024 ‐ SWITCH‐AX‐1155028       5/18/2016 12:10   Letter to the AG's Office Re ViaWest.pdf                          Attorney Client
SWITCH‐AX‐1155029 ‐ SWITCH‐AX‐1155029       5/18/2016 12:12   no Title                                                          Attorney Client
SWITCH‐AX‐1155030 ‐ SWITCH‐AX‐1155037       5/18/2016 12:12   Colocation Facilities Agreement‐20160518‐Fillable.pdf             Attorney Client
SWITCH‐AX‐1155038 ‐ SWITCH‐AX‐1155038       5/18/2016 12:22   no Title                                                          Attorney Client
SWITCH‐AX‐1155039 ‐ SWITCH‐AX‐1155047       5/18/2016 12:22   Colocation Facilities Agreement‐20160518.docx                     Attorney Client
SWITCH‐AX‐1155048 ‐ SWITCH‐AX‐1155055       5/18/2016 12:22   Colocation Facilities Agreement‐20160518‐Fillable.pdf             Attorney Client
SWITCH‐AX‐1155056 ‐ SWITCH‐AX‐1155056       5/18/2016 12:22   no Title                                                          Attorney Client
SWITCH‐AX‐1155057 ‐ SWITCH‐AX‐1155064       5/18/2016 12:22   Colocation Facilities Agreement‐20160518‐Fillable.pdf             Attorney Client




                                                                         EXHIBIT 10, PAGE 2216
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 464 of 829


Bates                                   Document Date         Document Title                                             Privilege
SWITCH‐AX‐1155065 ‐ SWITCH‐AX‐1155073       5/18/2016 12:22   Colocation Facilities Agreement‐20160518.docx              Attorney Client
SWITCH‐AX‐1155074 ‐ SWITCH‐AX‐1155081       5/18/2016 12:50   no Title                                                   Attorney Client
SWITCH‐AX‐1155082 ‐ SWITCH‐AX‐1155084       5/18/2016 12:50   Switch SO 658796 10G Wave Mission College to NAP8.pdf      Attorney Client
SWITCH‐AX‐1155085 ‐ SWITCH‐AX‐1155085       5/18/2016 12:50   PO#1000179 Switch Transport Change Order w signature.pdf   Attorney Client
SWITCH‐AX‐1155086 ‐ SWITCH‐AX‐1155093       5/18/2016 12:50   RE_ SurveyMonkey ‐ 2nd 10GB cross connect (Level3).msg     Attorney Client
SWITCH‐AX‐1155094 ‐ SWITCH‐AX‐1155094       5/18/2016 12:50   image001.jpg                                               Attorney Client
SWITCH‐AX‐1155095 ‐ SWITCH‐AX‐1155095       5/18/2016 12:50   image003.png                                               Attorney Client
SWITCH‐AX‐1155096 ‐ SWITCH‐AX‐1155096       5/18/2016 12:50   image005.jpg                                               Attorney Client
SWITCH‐AX‐1155097 ‐ SWITCH‐AX‐1155097       5/18/2016 12:50   image007.png                                               Attorney Client
SWITCH‐AX‐1155098 ‐ SWITCH‐AX‐1155098       5/18/2016 12:50   image004.jpg                                               Attorney Client
SWITCH‐AX‐1155099 ‐ SWITCH‐AX‐1155106       5/18/2016 12:50   1a32528c‐e40e‐4894‐beb2‐cae3742ff0a9.msg                   Attorney Client
SWITCH‐AX‐1155107 ‐ SWITCH‐AX‐1155109       5/18/2016 12:50   Switch SO 658796 10G Wave Mission College to NAP8.pdf      Attorney Client
SWITCH‐AX‐1155110 ‐ SWITCH‐AX‐1155110       5/18/2016 12:50   PO#1000179 Switch Transport Change Order w signature.pdf   Attorney Client
SWITCH‐AX‐1155111 ‐ SWITCH‐AX‐1155118       5/18/2016 12:50   RE_ SurveyMonkey ‐ 2nd 10GB cross connect (Level3).msg     Attorney Client
SWITCH‐AX‐1155119 ‐ SWITCH‐AX‐1155119       5/18/2016 12:50   image005.jpg                                               Attorney Client
SWITCH‐AX‐1155120 ‐ SWITCH‐AX‐1155120       5/18/2016 12:50   image003.png                                               Attorney Client
SWITCH‐AX‐1155121 ‐ SWITCH‐AX‐1155121       5/18/2016 12:50   image007.png                                               Attorney Client
SWITCH‐AX‐1155122 ‐ SWITCH‐AX‐1155122       5/18/2016 12:50   image001.jpg                                               Attorney Client
SWITCH‐AX‐1155123 ‐ SWITCH‐AX‐1155123       5/18/2016 12:50   image004.jpg                                               Attorney Client
SWITCH‐AX‐1155124 ‐ SWITCH‐AX‐1155127       5/18/2016 13:14   no Title                                                   Attorney Client
SWITCH‐AX‐1155128 ‐ SWITCH‐AX‐1155128       5/18/2016 13:14   image003.png                                               Attorney Client
SWITCH‐AX‐1155129 ‐ SWITCH‐AX‐1155129       5/18/2016 13:14   image001.png                                               Attorney Client
SWITCH‐AX‐1155130 ‐ SWITCH‐AX‐1155138       5/18/2016 13:20   no Title                                                   Attorney Client
SWITCH‐AX‐1155139 ‐ SWITCH‐AX‐1155139       5/18/2016 13:20   image003.jpg                                               Attorney Client
SWITCH‐AX‐1155140 ‐ SWITCH‐AX‐1155141       5/18/2016 13:47   098da8b3‐5e8e‐484f‐9d3a‐7956399fb7f6.msg                   Attorney Client
SWITCH‐AX‐1155142 ‐ SWITCH‐AX‐1155150       5/18/2016 13:47   Colocation Facilities Agreement‐20160518.docx              Attorney Client
SWITCH‐AX‐1155151 ‐ SWITCH‐AX‐1155158       5/18/2016 13:47   Colocation Facilities Agreement‐20160518‐Fillable.pdf      Attorney Client
SWITCH‐AX‐1155159 ‐ SWITCH‐AX‐1155160       5/18/2016 13:47   no Title                                                   Attorney Client
SWITCH‐AX‐1155161 ‐ SWITCH‐AX‐1155168       5/18/2016 13:47   Colocation Facilities Agreement‐20160518‐Fillable.pdf      Attorney Client
SWITCH‐AX‐1155169 ‐ SWITCH‐AX‐1155177       5/18/2016 13:47   Colocation Facilities Agreement‐20160518.docx              Attorney Client
SWITCH‐AX‐1155178 ‐ SWITCH‐AX‐1155179       5/18/2016 13:59   no Title                                                   Attorney Client
SWITCH‐AX‐1155180 ‐ SWITCH‐AX‐1155180       5/18/2016 13:59   image001.jpg                                               Attorney Client
SWITCH‐AX‐1155181 ‐ SWITCH‐AX‐1155194       5/18/2016 13:59   DATE: 200_                                                 Attorney Client
SWITCH‐AX‐1155195 ‐ SWITCH‐AX‐1155196       5/18/2016 13:59   Milano, 11 giugno 2000                                     Attorney Client
SWITCH‐AX‐1155197 ‐ SWITCH‐AX‐1155197       5/18/2016 13:59   Fastweb.zip                                                Attorney Client
SWITCH‐AX‐1155198 ‐ SWITCH‐AX‐1155219       5/18/2016 13:59   DATE: 200_                                                 Attorney Client
SWITCH‐AX‐1155220 ‐ SWITCH‐AX‐1155220       5/18/2016 14:04   no Title                                                   Attorney Client
SWITCH‐AX‐1155221 ‐ SWITCH‐AX‐1155230       5/18/2016 14:04   Switch SEIT PLA V4 05‐02‐16 Switch.doc                     Attorney Client
SWITCH‐AX‐1155231 ‐ SWITCH‐AX‐1155231       5/18/2016 14:04   14‐9‐SU‐esig‐Thomas‐Morton‐President[18].png               Attorney Client
SWITCH‐AX‐1155232 ‐ SWITCH‐AX‐1155232       5/18/2016 14:04   no Title                                                   Attorney Client
SWITCH‐AX‐1155233 ‐ SWITCH‐AX‐1155233       5/18/2016 14:04   14‐9‐SU‐esig‐Thomas‐Morton‐President[18].png               Attorney Client
SWITCH‐AX‐1155234 ‐ SWITCH‐AX‐1155243       5/18/2016 14:04   Switch SEIT PLA V4 05‐02‐16 Switch.doc                     Attorney Client
SWITCH‐AX‐1155244 ‐ SWITCH‐AX‐1155244       5/18/2016 14:16   no Title                                                   Attorney Client
SWITCH‐AX‐1155245 ‐ SWITCH‐AX‐1155324       5/18/2016 14:16   TITLE                                                      Attorney Client
SWITCH‐AX‐1155325 ‐ SWITCH‐AX‐1155327       5/18/2016 14:22   no Title                                                   Attorney Client
SWITCH‐AX‐1155328 ‐ SWITCH‐AX‐1155328       5/18/2016 14:22   image003.jpg                                               Attorney Client




                                                                          EXHIBIT 10, PAGE 2217
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 465 of 829


Bates                                   Document Date         Document Title                                                                        Privilege
SWITCH‐AX‐1155329 ‐ SWITCH‐AX‐1155347       5/18/2016 14:22   UMB agreement.docx                                                                    Attorney Client
SWITCH‐AX‐1155348 ‐ SWITCH‐AX‐1155348       5/18/2016 14:49   no Title                                                                              Attorney Client
SWITCH‐AX‐1155349 ‐ SWITCH‐AX‐1155349       5/18/2016 14:49   image001.jpg                                                                          Attorney Client
SWITCH‐AX‐1155350 ‐ SWITCH‐AX‐1155353       5/18/2016 14:49   Business Name Change ‐ CFA (Oracle Edit).docx                                         Attorney Client
SWITCH‐AX‐1155354 ‐ SWITCH‐AX‐1155354       5/18/2016 15:39   no Title                                                                              Attorney Client
SWITCH‐AX‐1155355 ‐ SWITCH‐AX‐1155355       5/18/2016 16:15   no Title                                                                              Attorney Client
SWITCH‐AX‐1155356 ‐ SWITCH‐AX‐1155359       5/18/2016 16:15   Business Name Change ‐ CFA (Switch Edit) 05.18.16.docx                                Attorney Client
SWITCH‐AX‐1155360 ‐ SWITCH‐AX‐1155360       5/18/2016 16:36   Bandwidth Revenue 05.18.16.xlsx                                                       Attorney Client
SWITCH‐AX‐1155361 ‐ SWITCH‐AX‐1155369       5/18/2016 17:11   1f6266dc‐7235‐4143‐8361‐322ae6dff616.msg                                              Attorney Client
SWITCH‐AX‐1155370 ‐ SWITCH‐AX‐1155370       5/18/2016 17:11   image007.png                                                                          Attorney Client
SWITCH‐AX‐1155371 ‐ SWITCH‐AX‐1155373       5/18/2016 17:11   Switch SO 658796 10G Wave Mission College to NAP8.pdf                                 Attorney Client
SWITCH‐AX‐1155374 ‐ SWITCH‐AX‐1155374       5/18/2016 17:11   image004.jpg                                                                          Attorney Client
SWITCH‐AX‐1155375 ‐ SWITCH‐AX‐1155375       5/18/2016 17:11   image004.jpg                                                                          Attorney Client
SWITCH‐AX‐1155376 ‐ SWITCH‐AX‐1155383       5/18/2016 17:11   RE_ SurveyMonkey ‐ 2nd 10GB cross connect (Level3).msg                                Attorney Client
SWITCH‐AX‐1155384 ‐ SWITCH‐AX‐1155384       5/18/2016 17:11   image005.jpg                                                                          Attorney Client
SWITCH‐AX‐1155385 ‐ SWITCH‐AX‐1155385       5/18/2016 17:11   PO#1000179 Switch Transport Change Order w signature.pdf                              Attorney Client
SWITCH‐AX‐1155386 ‐ SWITCH‐AX‐1155386       5/18/2016 17:11   image007.png                                                                          Attorney Client
SWITCH‐AX‐1155387 ‐ SWITCH‐AX‐1155387       5/18/2016 17:11   image005.jpg                                                                          Attorney Client
SWITCH‐AX‐1155388 ‐ SWITCH‐AX‐1155388       5/18/2016 17:18   Collection Report 160518.xlsx                                                         Attorney Client
SWITCH‐AX‐1155389 ‐ SWITCH‐AX‐1155392       5/18/2016 17:19   no Title                                                                              Attorney Client
SWITCH‐AX‐1155393 ‐ SWITCH‐AX‐1155393       5/18/2016 17:19   Collection Report 160518.xlsx                                                         Attorney Client
SWITCH‐AX‐1155394 ‐ SWITCH‐AX‐1155394       5/18/2016 17:19   Collection Report 160518.xlsx                                                         Attorney Client
SWITCH‐AX‐1155395 ‐ SWITCH‐AX‐1155398       5/18/2016 17:19   a58246ca‐56ec‐41a1‐a237‐541bc68207f9.msg                                              Attorney Client
SWITCH‐AX‐1155399 ‐ SWITCH‐AX‐1155399       5/18/2016 17:19   Collection Report 160518.xlsx                                                         Attorney Client
SWITCH‐AX‐1155400 ‐ SWITCH‐AX‐1155400       5/18/2016 17:19   Collection Report 160518.xlsx                                                         Attorney Client
SWITCH‐AX‐1155401 ‐ SWITCH‐AX‐1155401       5/18/2016 17:26   no Title                                                                              Attorney Client
SWITCH‐AX‐1155402 ‐ SWITCH‐AX‐1155405       5/18/2016 17:26   Redline Business Name Change Oracle (Maxymiser) Switch ‐ CFA v2 to v3 20160518.docx   Attorney Client
SWITCH‐AX‐1155406 ‐ SWITCH‐AX‐1155409       5/18/2016 17:26   Business Name Change Oracle (Maxymiser) Switch ‐ CFAv3 20160518.docx                  Attorney Client
SWITCH‐AX‐1155410 ‐ SWITCH‐AX‐1155410       5/18/2016 17:26   image001.jpg                                                                          Attorney Client
SWITCH‐AX‐1155411 ‐ SWITCH‐AX‐1155413       5/18/2016 20:55   no Title                                                                              Attorney Client
SWITCH‐AX‐1155414 ‐ SWITCH‐AX‐1155426       5/18/2016 20:55   WINN Application Packet 05 18 16.pdf                                                  Attorney Client
SWITCH‐AX‐1155427 ‐ SWITCH‐AX‐1155429        5/19/2016 7:09   no Title                                                                              Attorney Client
SWITCH‐AX‐1155430 ‐ SWITCH‐AX‐1155430        5/19/2016 7:09   image001.jpg                                                                          Attorney Client
SWITCH‐AX‐1155431 ‐ SWITCH‐AX‐1155441        5/19/2016 7:09   Colocation Facilities Agreement‐NFL‐v4 to v5‐20160513 (NFL Edits 5‐19‐16).docx        Attorney Client
SWITCH‐AX‐1155442 ‐ SWITCH‐AX‐1155442        5/19/2016 8:09   no Title                                                                              Attorney Client
SWITCH‐AX‐1155443 ‐ SWITCH‐AX‐1155447        5/19/2016 8:53   no Title                                                                              Attorney Client
SWITCH‐AX‐1155448 ‐ SWITCH‐AX‐1155448        5/19/2016 8:53   SO ‐ Dartmouth College ‐ 04‐18‐16.pdf                                                 Attorney Client
SWITCH‐AX‐1155449 ‐ SWITCH‐AX‐1155449        5/19/2016 8:53   image002.jpg                                                                          Attorney Client
SWITCH‐AX‐1155450 ‐ SWITCH‐AX‐1155457        5/19/2016 8:53   KM_287‐20160513074153                                                                 Attorney Client
SWITCH‐AX‐1155458 ‐ SWITCH‐AX‐1155462        5/19/2016 8:53   no Title                                                                              Attorney Client
SWITCH‐AX‐1155463 ‐ SWITCH‐AX‐1155470        5/19/2016 8:53   KM_287‐20160513074153                                                                 Attorney Client
SWITCH‐AX‐1155471 ‐ SWITCH‐AX‐1155471        5/19/2016 8:53   image002.jpg                                                                          Attorney Client
SWITCH‐AX‐1155472 ‐ SWITCH‐AX‐1155472        5/19/2016 8:53   SO ‐ Dartmouth College ‐ 04‐18‐16.pdf                                                 Attorney Client
SWITCH‐AX‐1155473 ‐ SWITCH‐AX‐1155474        5/19/2016 8:55   no Title                                                                              Attorney Client
SWITCH‐AX‐1155475 ‐ SWITCH‐AX‐1155475        5/19/2016 9:18   no Title                                                                              Attorney Client
SWITCH‐AX‐1155476 ‐ SWITCH‐AX‐1155493        5/19/2016 9:18   3 ‐ Technology License Agreement ‐ Switch EVO ‐ SUPERNAP Int'l.pdf                    Attorney Client




                                                                          EXHIBIT 10, PAGE 2218
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 466 of 829


Bates                                   Document Date         Document Title                                                                                   Privilege
SWITCH‐AX‐1155494 ‐ SWITCH‐AX‐1155512        5/19/2016 9:18   1 ‐ Joint Venture Agreement Accelero‐SI.pdf                                                      Attorney Client
SWITCH‐AX‐1155513 ‐ SWITCH‐AX‐1155513        5/19/2016 9:40   no Title                                                                                         Attorney Client
SWITCH‐AX‐1155514 ‐ SWITCH‐AX‐1155563        5/19/2016 9:40   Subrecipient Agreement Addendum 2.pdf                                                            Attorney Client
SWITCH‐AX‐1155564 ‐ SWITCH‐AX‐1155564        5/19/2016 9:40   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1155565 ‐ SWITCH‐AX‐1155569       5/19/2016 11:32   no Title                                                                                         Attorney Client
SWITCH‐AX‐1155570 ‐ SWITCH‐AX‐1155577       5/19/2016 11:32   KM_287‐20160519133415                                                                            Attorney Client
SWITCH‐AX‐1155578 ‐ SWITCH‐AX‐1155578       5/19/2016 11:32   KM_287‐20160519133348                                                                            Attorney Client
SWITCH‐AX‐1155579 ‐ SWITCH‐AX‐1155579       5/19/2016 11:32   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1155580 ‐ SWITCH‐AX‐1155580       5/19/2016 12:16   no Title                                                                                         Attorney Client
SWITCH‐AX‐1155581 ‐ SWITCH‐AX‐1155581       5/19/2016 12:16   ATT00002.htm                                                                                     Attorney Client
SWITCH‐AX‐1155582 ‐ SWITCH‐AX‐1155590       5/19/2016 12:16   ArtPrize_Switch Sponsorship Agreement 2016.docx                                                  Attorney Client
SWITCH‐AX‐1155591 ‐ SWITCH‐AX‐1155591       5/19/2016 12:16   ATT00001.htm                                                                                     Attorney Client
SWITCH‐AX‐1155592 ‐ SWITCH‐AX‐1155600       5/19/2016 12:16   ArtPrize_Switch Sponsorship Agreement 2016                                                       Attorney Client
SWITCH‐AX‐1155601 ‐ SWITCH‐AX‐1155601       5/19/2016 12:16   14‐9‐SU‐esig‐Heather_Ellerbe[yLV5].png                                                           Attorney Client
SWITCH‐AX‐1155602 ‐ SWITCH‐AX‐1155603       5/19/2016 12:59   no Title                                                                                         Attorney Client
SWITCH‐AX‐1155604 ‐ SWITCH‐AX‐1155609       5/19/2016 12:59   VON Broadband Privacy Comments 5‐27‐16 (3) 4850‐1907‐1793 v.3.docx                               Attorney Client
SWITCH‐AX‐1155610 ‐ SWITCH‐AX‐1155653       5/19/2016 12:59   IUB Order Commencing Rulemaking 5‐18‐16.pdf                                                      Attorney Client
SWITCH‐AX‐1155654 ‐ SWITCH‐AX‐1155692       5/19/2016 12:59   Reg Fee NPRM 2016.pdf                                                                            Attorney Client
SWITCH‐AX‐1155693 ‐ SWITCH‐AX‐1155701       5/19/2016 13:43   c5993a62‐61f0‐48bb‐82f4‐44a2b44bed48.msg                                                         Attorney Client
SWITCH‐AX‐1155702 ‐ SWITCH‐AX‐1155702       5/19/2016 13:43   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1155703 ‐ SWITCH‐AX‐1155705       5/19/2016 13:43   N704‐07‐021‐A (Colocation Facility Waiver).pdf                                                   Attorney Client
SWITCH‐AX‐1155706 ‐ SWITCH‐AX‐1155711       5/19/2016 13:43   C066‐07‐101‐A (Addendum to MSA).pdf                                                              Attorney Client
SWITCH‐AX‐1155712 ‐ SWITCH‐AX‐1155746       5/19/2016 13:43   D178‐07‐076‐A (Colocation Facility Waiver).pdf                                                   Attorney Client
SWITCH‐AX‐1155747 ‐ SWITCH‐AX‐1155747       5/19/2016 13:43   image004.jpg                                                                                     Attorney Client
SWITCH‐AX‐1155748 ‐ SWITCH‐AX‐1155748       5/19/2016 13:43   image005.jpg                                                                                     Attorney Client
SWITCH‐AX‐1155749 ‐ SWITCH‐AX‐1155757       5/19/2016 13:43   no Title                                                                                         Attorney Client
SWITCH‐AX‐1155758 ‐ SWITCH‐AX‐1155760       5/19/2016 13:43   N704‐07‐021‐A (Colocation Facility Waiver).pdf                                                   Attorney Client
SWITCH‐AX‐1155761 ‐ SWITCH‐AX‐1155761       5/19/2016 13:43   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1155762 ‐ SWITCH‐AX‐1155762       5/19/2016 13:43   image005.jpg                                                                                     Attorney Client
SWITCH‐AX‐1155763 ‐ SWITCH‐AX‐1155797       5/19/2016 13:43   D178‐07‐076‐A (Colocation Facility Waiver).pdf                                                   Attorney Client
SWITCH‐AX‐1155798 ‐ SWITCH‐AX‐1155803       5/19/2016 13:43   C066‐07‐101‐A (Addendum to MSA).pdf                                                              Attorney Client
SWITCH‐AX‐1155804 ‐ SWITCH‐AX‐1155804       5/19/2016 13:43   image004.jpg                                                                                     Attorney Client
SWITCH‐AX‐1155805 ‐ SWITCH‐AX‐1155813       5/19/2016 13:44   no Title                                                                                         Attorney Client
SWITCH‐AX‐1155814 ‐ SWITCH‐AX‐1155816       5/19/2016 13:44   Z059‐051816‐137‐SO (10Gbps Transport to Survey Monkey ‐ 2151 Mission College Blvd, Santa Clara, CAttorney Client
SWITCH‐AX‐1155817 ‐ SWITCH‐AX‐1155817       5/19/2016 13:44   image007.png                                                                                     Attorney Client
SWITCH‐AX‐1155818 ‐ SWITCH‐AX‐1155818       5/19/2016 13:44   S736‐09‐007‐E.pdf                                                                                Attorney Client
SWITCH‐AX‐1155819 ‐ SWITCH‐AX‐1155819       5/19/2016 13:44   image005.jpg                                                                                     Attorney Client
SWITCH‐AX‐1155820 ‐ SWITCH‐AX‐1155820       5/19/2016 13:44   image004.jpg                                                                                     Attorney Client
SWITCH‐AX‐1155821 ‐ SWITCH‐AX‐1155829       5/19/2016 13:44   b331f62e‐3975‐4747‐a980‐133e0f906b3b.msg                                                         Attorney Client
SWITCH‐AX‐1155830 ‐ SWITCH‐AX‐1155830       5/19/2016 13:44   image007.png                                                                                     Attorney Client
SWITCH‐AX‐1155831 ‐ SWITCH‐AX‐1155831       5/19/2016 13:44   S736‐09‐007‐E.pdf                                                                                Attorney Client
SWITCH‐AX‐1155832 ‐ SWITCH‐AX‐1155832       5/19/2016 13:44   image005.jpg                                                                                     Attorney Client
SWITCH‐AX‐1155833 ‐ SWITCH‐AX‐1155833       5/19/2016 13:44   image004.jpg                                                                                     Attorney Client
SWITCH‐AX‐1155834 ‐ SWITCH‐AX‐1155836       5/19/2016 13:44   Z059‐051816‐137‐SO (10Gbps Transport to Survey Monkey ‐ 2151 Mission College Blvd, Santa Clara, CAttorney Client
SWITCH‐AX‐1155837 ‐ SWITCH‐AX‐1155845       5/19/2016 13:47   f519c8f6‐d9e3‐40ec‐b0ea‐91c855698499.msg                                                         Attorney Client
SWITCH‐AX‐1155846 ‐ SWITCH‐AX‐1155846       5/19/2016 13:47   image001.jpg                                                                                     Attorney Client




                                                                           EXHIBIT 10, PAGE 2219
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 467 of 829


Bates                                   Document Date         Document Title                                                                                   Privilege
SWITCH‐AX‐1155847 ‐ SWITCH‐AX‐1155852       5/19/2016 13:47   C066‐07‐101‐A (Addendum to MSA).pdf                                                              Attorney Client
SWITCH‐AX‐1155853 ‐ SWITCH‐AX‐1155853       5/19/2016 13:47   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1155854 ‐ SWITCH‐AX‐1155854       5/19/2016 13:47   image003.jpg                                                                                     Attorney Client
SWITCH‐AX‐1155855 ‐ SWITCH‐AX‐1155863       5/19/2016 13:47   no Title                                                                                         Attorney Client
SWITCH‐AX‐1155864 ‐ SWITCH‐AX‐1155869       5/19/2016 13:47   C066‐07‐101‐A (Addendum to MSA).pdf                                                              Attorney Client
SWITCH‐AX‐1155870 ‐ SWITCH‐AX‐1155870       5/19/2016 13:47   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1155871 ‐ SWITCH‐AX‐1155871       5/19/2016 13:47   image003.jpg                                                                                     Attorney Client
SWITCH‐AX‐1155872 ‐ SWITCH‐AX‐1155872       5/19/2016 13:47   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1155873 ‐ SWITCH‐AX‐1155878       5/19/2016 13:50   no Title                                                                                         Attorney Client
SWITCH‐AX‐1155879 ‐ SWITCH‐AX‐1155884       5/19/2016 13:50   C066‐07‐101‐A (Addendum to MSA).pdf                                                              Attorney Client
SWITCH‐AX‐1155885 ‐ SWITCH‐AX‐1155885       5/19/2016 13:50   image003.jpg                                                                                     Attorney Client
SWITCH‐AX‐1155886 ‐ SWITCH‐AX‐1155886       5/19/2016 13:50   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1155887 ‐ SWITCH‐AX‐1155892       5/19/2016 13:50   f56d9da3‐6301‐4a56‐8050‐69da08b544eb.msg                                                         Attorney Client
SWITCH‐AX‐1155893 ‐ SWITCH‐AX‐1155893       5/19/2016 13:50   image003.jpg                                                                                     Attorney Client
SWITCH‐AX‐1155894 ‐ SWITCH‐AX‐1155899       5/19/2016 13:50   C066‐07‐101‐A (Addendum to MSA).pdf                                                              Attorney Client
SWITCH‐AX‐1155900 ‐ SWITCH‐AX‐1155900       5/19/2016 13:50   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1155901 ‐ SWITCH‐AX‐1155904       5/19/2016 13:58   no Title                                                                                         Attorney Client
SWITCH‐AX‐1155905 ‐ SWITCH‐AX‐1155905       5/19/2016 13:58   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1155906 ‐ SWITCH‐AX‐1155916       5/19/2016 13:58   Colocation Facilities Agreement‐NFL‐v4 to v5‐20160513 (NFL Edits 5‐19‐16).docx                   Attorney Client
SWITCH‐AX‐1155917 ‐ SWITCH‐AX‐1155917       5/19/2016 14:24   no Title                                                                                         Attorney Client
SWITCH‐AX‐1155918 ‐ SWITCH‐AX‐1155941       5/19/2016 14:24   Redline SI JVA final to ARJVA v3 (Switch) (cumulative).docx                                      Attorney Client
SWITCH‐AX‐1155942 ‐ SWITCH‐AX‐1155960       5/19/2016 14:24   Redline EVO SI TLA final to ARTLA v2 (Accelero) (cumulative).docx                                Attorney Client
SWITCH‐AX‐1155961 ‐ SWITCH‐AX‐1155969       5/19/2016 14:25   e3ed9cef‐c6ee‐4bf0‐b796‐1facb7042afc.msg                                                         Attorney Client
SWITCH‐AX‐1155970 ‐ SWITCH‐AX‐1155970       5/19/2016 14:25   image007.png                                                                                     Attorney Client
SWITCH‐AX‐1155971 ‐ SWITCH‐AX‐1155971       5/19/2016 14:25   image004.jpg                                                                                     Attorney Client
SWITCH‐AX‐1155972 ‐ SWITCH‐AX‐1155974       5/19/2016 14:25   Z059‐051816‐137‐SO (10Gbps Transport to Survey Monkey ‐ 2151 Mission College Blvd, Santa Clara, CAttorney Client
SWITCH‐AX‐1155975 ‐ SWITCH‐AX‐1155975       5/19/2016 14:25   image005.jpg                                                                                     Attorney Client
SWITCH‐AX‐1155976 ‐ SWITCH‐AX‐1155976       5/19/2016 14:25   S736‐09‐007‐E.pdf                                                                                Attorney Client
SWITCH‐AX‐1155977 ‐ SWITCH‐AX‐1155985       5/19/2016 14:25   no Title                                                                                         Attorney Client
SWITCH‐AX‐1155986 ‐ SWITCH‐AX‐1155988       5/19/2016 14:25   Z059‐051816‐137‐SO (10Gbps Transport to Survey Monkey ‐ 2151 Mission College Blvd, Santa Clara, CAttorney Client
SWITCH‐AX‐1155989 ‐ SWITCH‐AX‐1155989       5/19/2016 14:25   image004.jpg                                                                                     Attorney Client
SWITCH‐AX‐1155990 ‐ SWITCH‐AX‐1155990       5/19/2016 14:25   S736‐09‐007‐E.pdf                                                                                Attorney Client
SWITCH‐AX‐1155991 ‐ SWITCH‐AX‐1155991       5/19/2016 14:25   image005.jpg                                                                                     Attorney Client
SWITCH‐AX‐1155992 ‐ SWITCH‐AX‐1155992       5/19/2016 14:25   image007.png                                                                                     Attorney Client
SWITCH‐AX‐1155993 ‐ SWITCH‐AX‐1155996       5/19/2016 15:25   no Title                                                                                         Attorney Client
SWITCH‐AX‐1155997 ‐ SWITCH‐AX‐1156015       5/19/2016 15:25   UMB agreement.docx                                                                               Attorney Client
SWITCH‐AX‐1156016 ‐ SWITCH‐AX‐1156016       5/19/2016 15:25   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1156017 ‐ SWITCH‐AX‐1156017       5/19/2016 15:45   no Title                                                                                         Attorney Client
SWITCH‐AX‐1156018 ‐ SWITCH‐AX‐1156019       5/19/2016 15:45   ZR SI notes 19May2016.docx                                                                       Attorney Client
SWITCH‐AX‐1156020 ‐ SWITCH‐AX‐1156025       5/19/2016 16:06   no Title                                                                                         Attorney Client
SWITCH‐AX‐1156026 ‐ SWITCH‐AX‐1156026       5/19/2016 16:06   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1156027 ‐ SWITCH‐AX‐1156041       5/19/2016 16:06   Service Order ‐ Switch, LTD ‐ 148 N Carson ‐ 100Mb Fiber Internet.pdf                            Attorney Client
SWITCH‐AX‐1156042 ‐ SWITCH‐AX‐1156045       5/19/2016 16:06   OPERATIONS AND MAINTENANCE                                                                       Attorney Client
SWITCH‐AX‐1156046 ‐ SWITCH‐AX‐1156047       5/19/2016 16:19   no Title                                                                                         Attorney Client
SWITCH‐AX‐1156048 ‐ SWITCH‐AX‐1156048       5/19/2016 16:19   ATT00001.htm                                                                                     Attorney Client
SWITCH‐AX‐1156049 ‐ SWITCH‐AX‐1156049       5/19/2016 16:19   14‐9‐SU‐esig‐Heather_Ellerbe[yLV5].png                                                           Attorney Client




                                                                           EXHIBIT 10, PAGE 2220
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 468 of 829


Bates                                   Document Date         Document Title                                                               Privilege
SWITCH‐AX‐1156050 ‐ SWITCH‐AX‐1156050       5/19/2016 16:19   ATT00002.htm                                                                 Attorney Client
SWITCH‐AX‐1156051 ‐ SWITCH‐AX‐1156059       5/19/2016 16:19   ArtPrize_Switch Sponsorship Agreement 2016.docx                              Attorney Client
SWITCH‐AX‐1156060 ‐ SWITCH‐AX‐1156068       5/19/2016 16:19   ArtPrize_Switch Sponsorship Agreement 2016                                   Attorney Client
SWITCH‐AX‐1156069 ‐ SWITCH‐AX‐1156069       5/19/2016 16:49   Collection Report 160519.xlsx                                                Attorney Client
SWITCH‐AX‐1156070 ‐ SWITCH‐AX‐1156073       5/19/2016 16:51   6c5a7d21‐1794‐4c41‐993b‐3aa051920eaf.msg                                     Attorney Client
SWITCH‐AX‐1156074 ‐ SWITCH‐AX‐1156074       5/19/2016 16:51   Collection Report 160519.xlsx                                                Attorney Client
SWITCH‐AX‐1156075 ‐ SWITCH‐AX‐1156075       5/19/2016 16:51   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1156076 ‐ SWITCH‐AX‐1156079       5/19/2016 16:51   no Title                                                                     Attorney Client
SWITCH‐AX‐1156080 ‐ SWITCH‐AX‐1156080       5/19/2016 16:51   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1156081 ‐ SWITCH‐AX‐1156081       5/19/2016 16:51   Collection Report 160519.xlsx                                                Attorney Client
SWITCH‐AX‐1156082 ‐ SWITCH‐AX‐1156083       5/19/2016 17:44   no Title                                                                     Attorney Client
SWITCH‐AX‐1156084 ‐ SWITCH‐AX‐1156085        5/20/2016 6:55   no Title                                                                     Attorney Client
SWITCH‐AX‐1156086 ‐ SWITCH‐AX‐1156154        5/20/2016 6:55   FCC Reply Brief.051916.pdf                                                   Attorney Client
SWITCH‐AX‐1156155 ‐ SWITCH‐AX‐1156170        5/20/2016 6:55   Charter response 5 19 16.pdf                                                 Attorney Client
SWITCH‐AX‐1156171 ‐ SWITCH‐AX‐1156171        5/20/2016 7:03   no Title                                                                     Attorney Client
SWITCH‐AX‐1156172 ‐ SWITCH‐AX‐1156182        5/20/2016 7:03   Colocation Facilities Agreement‐NFL‐v4 to v5‐20160513 (VE Edits 5‐23).docx   Attorney Client
SWITCH‐AX‐1156183 ‐ SWITCH‐AX‐1156183        5/20/2016 7:04   no Title                                                                     Attorney Client
SWITCH‐AX‐1156184 ‐ SWITCH‐AX‐1156194        5/20/2016 7:04   Colocation Facilities Agreement‐NFL‐v4 to v5‐20160513 (VE Edits 5‐23).docx   Attorney Client
SWITCH‐AX‐1156195 ‐ SWITCH‐AX‐1156198        5/20/2016 7:05   no Title                                                                     Attorney Client
SWITCH‐AX‐1156199 ‐ SWITCH‐AX‐1156199        5/20/2016 7:05   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1156200 ‐ SWITCH‐AX‐1156203        5/20/2016 8:25   no Title                                                                     Attorney Client
SWITCH‐AX‐1156204 ‐ SWITCH‐AX‐1156204        5/20/2016 8:25   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1156205 ‐ SWITCH‐AX‐1156206        5/20/2016 8:25   U857‐09‐003‐A (Customer Data Addendum).pdf                                   Attorney Client
SWITCH‐AX‐1156207 ‐ SWITCH‐AX‐1156217        5/20/2016 8:25   U857‐09‐001‐M.pdf                                                            Attorney Client
SWITCH‐AX‐1156218 ‐ SWITCH‐AX‐1156219        5/20/2016 8:25   U857‐09‐002‐C.pdf                                                            Attorney Client
SWITCH‐AX‐1156220 ‐ SWITCH‐AX‐1156223        5/20/2016 8:36   no Title                                                                     Attorney Client
SWITCH‐AX‐1156224 ‐ SWITCH‐AX‐1156224        5/20/2016 8:36   SO ‐ Teklinks ‐ 20 cabinets.pdf                                              Attorney Client
SWITCH‐AX‐1156225 ‐ SWITCH‐AX‐1156228        5/20/2016 8:36   Microsoft Word ‐ Itemized list of what the installation charges cover        Attorney Client
SWITCH‐AX‐1156229 ‐ SWITCH‐AX‐1156231        5/20/2016 8:36   Cross Connect Request Form 2016.pdf                                          Attorney Client
SWITCH‐AX‐1156232 ‐ SWITCH‐AX‐1156232        5/20/2016 8:36   Switch TSCIF Cabinet Flyer                                                   Attorney Client
SWITCH‐AX‐1156233 ‐ SWITCH‐AX‐1156240        5/20/2016 8:36   Colocation Facilities Agreement‐20160518‐Fillable.pdf                        Attorney Client
SWITCH‐AX‐1156241 ‐ SWITCH‐AX‐1156241       5/20/2016 10:44   Accrued Commissions 160501 OLD Version.xls                                   Attorney Client
SWITCH‐AX‐1156242 ‐ SWITCH‐AX‐1156244       5/20/2016 10:49   no Title                                                                     Attorney Client
SWITCH‐AX‐1156245 ‐ SWITCH‐AX‐1156254       5/20/2016 10:49   Web site                                                                     Attorney Client
SWITCH‐AX‐1156255 ‐ SWITCH‐AX‐1156255       5/20/2016 10:49   image004.jpg                                                                 Attorney Client
SWITCH‐AX‐1156256 ‐ SWITCH‐AX‐1156256       5/20/2016 10:49   no Title                                                                     Attorney Client
SWITCH‐AX‐1156257 ‐ SWITCH‐AX‐1156262       5/20/2016 10:49   MSA Annex GI and GIP‐v3.1‐20160502.mt (V2).docx                              Attorney Client
SWITCH‐AX‐1156263 ‐ SWITCH‐AX‐1156263       5/20/2016 11:30   no Title                                                                     Attorney Client
SWITCH‐AX‐1156264 ‐ SWITCH‐AX‐1156264       5/20/2016 11:30   RampRate                                                                     Attorney Client
SWITCH‐AX‐1156265 ‐ SWITCH‐AX‐1156265       5/20/2016 11:30   A798‐07‐003‐C.pdf                                                            Attorney Client
SWITCH‐AX‐1156266 ‐ SWITCH‐AX‐1156273       5/20/2016 11:30   A798‐07‐001‐M.pdf                                                            Attorney Client
SWITCH‐AX‐1156274 ‐ SWITCH‐AX‐1156280       5/20/2016 11:30   BPP‐110915‐119 MindCentric.pdf                                               Attorney Client
SWITCH‐AX‐1156281 ‐ SWITCH‐AX‐1156281       5/20/2016 11:32   no Title                                                                     Attorney Client
SWITCH‐AX‐1156282 ‐ SWITCH‐AX‐1156282       5/20/2016 11:32   A798‐07‐003‐C.pdf                                                            Attorney Client
SWITCH‐AX‐1156283 ‐ SWITCH‐AX‐1156290       5/20/2016 11:32   A798‐07‐001‐M.pdf                                                            Attorney Client
SWITCH‐AX‐1156291 ‐ SWITCH‐AX‐1156297       5/20/2016 11:32   BPP‐110915‐119 MindCentric.pdf                                               Attorney Client




                                                                           EXHIBIT 10, PAGE 2221
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 469 of 829


Bates                                   Document Date         Document Title                                                                                  Privilege
SWITCH‐AX‐1156298 ‐ SWITCH‐AX‐1156298       5/20/2016 11:32   RampRate                                                                                        Attorney Client
SWITCH‐AX‐1156299 ‐ SWITCH‐AX‐1156299       5/20/2016 11:32   no Title                                                                                        Attorney Client
SWITCH‐AX‐1156300 ‐ SWITCH‐AX‐1156306       5/20/2016 11:32   BPP‐110915‐119 MindCentric.pdf                                                                  Attorney Client
SWITCH‐AX‐1156307 ‐ SWITCH‐AX‐1156314       5/20/2016 11:32   A798‐07‐001‐M.pdf                                                                               Attorney Client
SWITCH‐AX‐1156315 ‐ SWITCH‐AX‐1156315       5/20/2016 11:32   A798‐07‐003‐C.pdf                                                                               Attorney Client
SWITCH‐AX‐1156316 ‐ SWITCH‐AX‐1156316       5/20/2016 11:32   RampRate                                                                                        Attorney Client
SWITCH‐AX‐1156317 ‐ SWITCH‐AX‐1156317       5/20/2016 11:32   c0f95df7‐9ed5‐455e‐bae1‐686743946f4c.msg                                                        Attorney Client
SWITCH‐AX‐1156318 ‐ SWITCH‐AX‐1156318       5/20/2016 11:32   A798‐07‐003‐C.pdf                                                                               Attorney Client
SWITCH‐AX‐1156319 ‐ SWITCH‐AX‐1156325       5/20/2016 11:32   BPP‐110915‐119 MindCentric.pdf                                                                  Attorney Client
SWITCH‐AX‐1156326 ‐ SWITCH‐AX‐1156333       5/20/2016 11:32   A798‐07‐001‐M.pdf                                                                               Attorney Client
SWITCH‐AX‐1156334 ‐ SWITCH‐AX‐1156334       5/20/2016 11:32   RampRate                                                                                        Attorney Client
SWITCH‐AX‐1156335 ‐ SWITCH‐AX‐1156338       5/20/2016 11:34   no Title                                                                                        Attorney Client
SWITCH‐AX‐1156339 ‐ SWITCH‐AX‐1156348       5/20/2016 11:34   Web site                                                                                        Attorney Client
SWITCH‐AX‐1156349 ‐ SWITCH‐AX‐1156354       5/20/2016 11:34   MSA Annex GI and GIP‐v3.1‐20160502.mt (V2).docx                                                 Attorney Client
SWITCH‐AX‐1156355 ‐ SWITCH‐AX‐1156355       5/20/2016 11:34   no Title                                                                                        Attorney Client
SWITCH‐AX‐1156356 ‐ SWITCH‐AX‐1156356       5/20/2016 11:34   image004.jpg                                                                                    Attorney Client
SWITCH‐AX‐1156357 ‐ SWITCH‐AX‐1156359       5/20/2016 12:11   no Title                                                                                        Attorney Client
SWITCH‐AX‐1156360 ‐ SWITCH‐AX‐1156362       5/20/2016 12:11   Z059‐051216‐136‐SO (100Mbps Transport for Enoble Business Capital ‐ 813 Ridge Lake Blvd, Memphi Attorney Client
SWITCH‐AX‐1156363 ‐ SWITCH‐AX‐1156363       5/20/2016 12:11   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1156364 ‐ SWITCH‐AX‐1156364       5/20/2016 12:11   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1156365 ‐ SWITCH‐AX‐1156373       5/20/2016 12:11   Enoble BIZHUB‐20160511154038                                                                    Attorney Client
SWITCH‐AX‐1156374 ‐ SWITCH‐AX‐1156376       5/20/2016 12:11   no Title                                                                                        Attorney Client
SWITCH‐AX‐1156377 ‐ SWITCH‐AX‐1156377       5/20/2016 12:11   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1156378 ‐ SWITCH‐AX‐1156378       5/20/2016 12:11   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1156379 ‐ SWITCH‐AX‐1156387       5/20/2016 12:11   Enoble BIZHUB‐20160511154038                                                                    Attorney Client
SWITCH‐AX‐1156388 ‐ SWITCH‐AX‐1156390       5/20/2016 12:11   Z059‐051216‐136‐SO (100Mbps Transport for Enoble Business Capital ‐ 813 Ridge Lake Blvd, Memphi Attorney Client
SWITCH‐AX‐1156391 ‐ SWITCH‐AX‐1156391       5/20/2016 13:59   no Title                                                                                        Attorney Client
SWITCH‐AX‐1156392 ‐ SWITCH‐AX‐1156392       5/20/2016 13:59   Edge DC Model 5.12.2015.xlsm                                                                    Attorney Client
SWITCH‐AX‐1156393 ‐ SWITCH‐AX‐1156395       5/20/2016 14:06   no Title                                                                                        Attorney Client
SWITCH‐AX‐1156396 ‐ SWITCH‐AX‐1156400       5/20/2016 14:28   no Title                                                                                        Attorney Client
SWITCH‐AX‐1156401 ‐ SWITCH‐AX‐1156401       5/20/2016 14:28   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1156402 ‐ SWITCH‐AX‐1156412       5/20/2016 14:28   Redline CFA‐NFL‐v5 to v6‐20160520.docx                                                          Attorney Client
SWITCH‐AX‐1156413 ‐ SWITCH‐AX‐1156423       5/20/2016 14:28   Colocation Facilities Agreement‐NFL‐v6‐20160520.docx                                            Attorney Client
SWITCH‐AX‐1156424 ‐ SWITCH‐AX‐1156425       5/20/2016 14:54   no Title                                                                                        Attorney Client
SWITCH‐AX‐1156426 ‐ SWITCH‐AX‐1156429       5/20/2016 14:54   Confidentiality and Assignment of Inventions Agreement Switch (CL).docx                         Attorney Client
SWITCH‐AX‐1156430 ‐ SWITCH‐AX‐1156430       5/20/2016 14:54   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1156431 ‐ SWITCH‐AX‐1156470       5/20/2016 15:12   Planet3 ‐ Note Purchase Agreement (Switch $3M Investment).pdf                                   Attorney Client
SWITCH‐AX‐1156471 ‐ SWITCH‐AX‐1156471       5/20/2016 15:21   no Title                                                                                        Attorney Client
SWITCH‐AX‐1156472 ‐ SWITCH‐AX‐1156505       5/20/2016 15:21   TITLE                                                                                           Attorney Client
SWITCH‐AX‐1156506 ‐ SWITCH‐AX‐1156506       5/20/2016 15:22   f3fbcba7‐1e14‐4ed1‐b17d‐02614c92b9b9.msg                                                        Attorney Client
SWITCH‐AX‐1156507 ‐ SWITCH‐AX‐1156540       5/20/2016 15:22   TITLE                                                                                           Attorney Client
SWITCH‐AX‐1156541 ‐ SWITCH‐AX‐1156541       5/20/2016 15:24   no Title                                                                                        Attorney Client
SWITCH‐AX‐1156542 ‐ SWITCH‐AX‐1156588       5/20/2016 15:24   International Talking Points 20May2016.pdf                                                      Attorney Client
SWITCH‐AX‐1156589 ‐ SWITCH‐AX‐1156590       5/20/2016 16:07   no Title                                                                                        Attorney Client
SWITCH‐AX‐1156591 ‐ SWITCH‐AX‐1156591       5/20/2016 16:07   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1156592 ‐ SWITCH‐AX‐1156595       5/20/2016 16:07   Redline Business Name Change Oracle (Maxymiser) Switch ‐ CFA v2 to v3 20160518.docx             Attorney Client




                                                                          EXHIBIT 10, PAGE 2222
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 470 of 829


Bates                                   Document Date         Document Title                                                                                     Privilege
SWITCH‐AX‐1156596 ‐ SWITCH‐AX‐1156599       5/20/2016 16:07   Business Name Change Oracle (Maxymiser) Switch ‐ CFAv3 20160518.docx                               Attorney Client
SWITCH‐AX‐1156600 ‐ SWITCH‐AX‐1156600       5/20/2016 16:09   Collection Report 160520.xlsx                                                                      Attorney Client
SWITCH‐AX‐1156601 ‐ SWITCH‐AX‐1156603       5/20/2016 17:13   no Title                                                                                           Attorney Client
SWITCH‐AX‐1156604 ‐ SWITCH‐AX‐1156604       5/20/2016 17:13   Collection Report 160520.xlsx                                                                      Attorney Client
SWITCH‐AX‐1156605 ‐ SWITCH‐AX‐1156607       5/20/2016 17:13   6167cec5‐9e49‐4f45‐8810‐1a64eccd95fd.msg                                                           Attorney Client
SWITCH‐AX‐1156608 ‐ SWITCH‐AX‐1156608       5/20/2016 17:13   Collection Report 160520.xlsx                                                                      Attorney Client
SWITCH‐AX‐1156609 ‐ SWITCH‐AX‐1156609       5/20/2016 17:23   no Title                                                                                           Attorney Client
SWITCH‐AX‐1156610 ‐ SWITCH‐AX‐1156618       5/20/2016 17:23   Redline‐CFA‐William Hill Gaming‐v2 to v3‐20160512.docx                                             Attorney Client
SWITCH‐AX‐1156619 ‐ SWITCH‐AX‐1156619       5/20/2016 17:23   image001.jpg                                                                                       Attorney Client
SWITCH‐AX‐1156620 ‐ SWITCH‐AX‐1156628       5/20/2016 17:23   Colocation Facilities Agreement‐William Hill Gaming‐v3‐20160520.pdf                                Attorney Client
SWITCH‐AX‐1156629 ‐ SWITCH‐AX‐1156629       5/21/2016 12:35   no Title                                                                                           Attorney Client
SWITCH‐AX‐1156630 ‐ SWITCH‐AX‐1156630       5/21/2016 12:35   Switch Financial Summary and Overview 05.06.16                                                     Attorney Client
SWITCH‐AX‐1156631 ‐ SWITCH‐AX‐1156631       5/21/2016 12:35   14‐9‐SU‐esig‐Thomas‐Morton‐President[3].png                                                        Attorney Client
SWITCH‐AX‐1156632 ‐ SWITCH‐AX‐1156633       5/22/2016 18:55   no Title                                                                                           Attorney Client
SWITCH‐AX‐1156634 ‐ SWITCH‐AX‐1156669       5/22/2016 18:55   Microsoft Word ‐ FINAL ‐ Section 1‐ Preamble R3 21 Dec. 15‐ Submitted                              Attorney Client
SWITCH‐AX‐1156670 ‐ SWITCH‐AX‐1156671       5/22/2016 18:55   3. SNT‐ Items to View‐ 2016.05.23.pdf                                                              Attorney Client
SWITCH‐AX‐1156672 ‐ SWITCH‐AX‐1156675       5/22/2016 18:55   no Title                                                                                           Attorney Client
SWITCH‐AX‐1156676 ‐ SWITCH‐AX‐1156679       5/22/2016 18:55   4. SNT‐ Areas to View‐ 2016.05.23.pdf                                                              Attorney Client
SWITCH‐AX‐1156680 ‐ SWITCH‐AX‐1156681       5/22/2016 18:55   SNT Las Vegas Workshop Agenda. 2016.05.23.pdf                                                      Attorney Client
SWITCH‐AX‐1156682 ‐ SWITCH‐AX‐1156683       5/22/2016 18:55   1. SNT‐ Exclusion Schedule‐ 2016.05.23.pdf                                                         Attorney Client
SWITCH‐AX‐1156684 ‐ SWITCH‐AX‐1156687       5/22/2016 18:55   2. SNT‐ Critical Dates‐ 2016.05.23.pdf                                                             Attorney Client
SWITCH‐AX‐1156688 ‐ SWITCH‐AX‐1156688       5/22/2016 18:55   SNT Las Vegas Workshop Agenda. 2016.05.23.xlsx                                                     Attorney Client
SWITCH‐AX‐1156689 ‐ SWITCH‐AX‐1156690        5/23/2016 8:25   no Title                                                                                           Attorney Client
SWITCH‐AX‐1156691 ‐ SWITCH‐AX‐1156701        5/23/2016 8:25   Colocation Facilities Agreement v042915 (fillable form) jtb comments 05172016 (2)‐ JB + AB_DS.docx Attorney Client
SWITCH‐AX‐1156702 ‐ SWITCH‐AX‐1156703        5/23/2016 8:25   no Title                                                                                           Attorney Client
SWITCH‐AX‐1156704 ‐ SWITCH‐AX‐1156714        5/23/2016 8:25   Colocation Facilities Agreement v042915 (fillable form) jtb comments 05172016 (2)‐ JB + AB_DS.docx Attorney Client
SWITCH‐AX‐1156715 ‐ SWITCH‐AX‐1156724       5/23/2016 10:14   2174254e‐4af5‐4312‐b9a6‐1e181fe0f446.msg                                                           Attorney Client
SWITCH‐AX‐1156725 ‐ SWITCH‐AX‐1156734       5/23/2016 10:14   no Title                                                                                           Attorney Client
SWITCH‐AX‐1156735 ‐ SWITCH‐AX‐1156735       5/23/2016 10:51   no Title                                                                                           Attorney Client
SWITCH‐AX‐1156736 ‐ SWITCH‐AX‐1156741       5/23/2016 10:51   Independent Contractor Services Agreement                                                          Attorney Client
SWITCH‐AX‐1156742 ‐ SWITCH‐AX‐1156742       5/23/2016 10:51   image001.jpg                                                                                       Attorney Client
SWITCH‐AX‐1156743 ‐ SWITCH‐AX‐1156755       5/23/2016 10:51   MSA‐Presidio‐Switch‐20160523.docx                                                                  Attorney Client
SWITCH‐AX‐1156756 ‐ SWITCH‐AX‐1156761       5/23/2016 11:14   no Title                                                                                           Attorney Client
SWITCH‐AX‐1156762 ‐ SWITCH‐AX‐1156762       5/23/2016 11:14   image001.jpg                                                                                       Attorney Client
SWITCH‐AX‐1156763 ‐ SWITCH‐AX‐1156764       5/23/2016 11:14   NDA Audit Reports v7 UMB Switch 20160414 signed                                                    Attorney Client
SWITCH‐AX‐1156765 ‐ SWITCH‐AX‐1156766       5/23/2016 11:14   NDA‐042016‐985 UMB Bank, N. A. .pdf                                                                Attorney Client
SWITCH‐AX‐1156767 ‐ SWITCH‐AX‐1156770       5/23/2016 11:14   NDA‐120415‐940 UMB Bank                                                                            Attorney Client
SWITCH‐AX‐1156771 ‐ SWITCH‐AX‐1156777       5/23/2016 11:22   no Title                                                                                           Attorney Client
SWITCH‐AX‐1156778 ‐ SWITCH‐AX‐1156778       5/23/2016 11:22   image005.jpg                                                                                       Attorney Client
SWITCH‐AX‐1156779 ‐ SWITCH‐AX‐1156779       5/23/2016 11:22   Early Termination Fees Summary V5 05‐23‐16 Switch.doc                                              Attorney Client
SWITCH‐AX‐1156780 ‐ SWITCH‐AX‐1156780       5/23/2016 11:22   image007.jpg                                                                                       Attorney Client
SWITCH‐AX‐1156781 ‐ SWITCH‐AX‐1156786       5/23/2016 11:32   no Title                                                                                           Attorney Client
SWITCH‐AX‐1156787 ‐ SWITCH‐AX‐1156787       5/23/2016 11:32   image002.jpg                                                                                       Attorney Client
SWITCH‐AX‐1156788 ‐ SWITCH‐AX‐1156788       5/23/2016 11:32   image003.jpg                                                                                       Attorney Client
SWITCH‐AX‐1156789 ‐ SWITCH‐AX‐1156797       5/23/2016 11:41   5b91c305‐9fd5‐4ab4‐b96d‐91c0e55c2078.msg                                                           Attorney Client
SWITCH‐AX‐1156798 ‐ SWITCH‐AX‐1156805       5/23/2016 11:41   L368‐07‐001‐M.pdf                                                                                  Attorney Client




                                                                           EXHIBIT 10, PAGE 2223
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 471 of 829


Bates                                   Document Date         Document Title                                                                 Privilege
SWITCH‐AX‐1156806 ‐ SWITCH‐AX‐1156812       5/23/2016 11:50   no Title                                                                       Attorney Client
SWITCH‐AX‐1156813 ‐ SWITCH‐AX‐1156813       5/23/2016 11:50   image003.jpg                                                                   Attorney Client
SWITCH‐AX‐1156814 ‐ SWITCH‐AX‐1156817       5/23/2016 11:50   NDA‐120415‐940 UMB Bank                                                        Attorney Client
SWITCH‐AX‐1156818 ‐ SWITCH‐AX‐1156818       5/23/2016 11:50   image002.jpg                                                                   Attorney Client
SWITCH‐AX‐1156819 ‐ SWITCH‐AX‐1156819       5/23/2016 11:50   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1156820 ‐ SWITCH‐AX‐1156821       5/23/2016 11:50   NDA‐042016‐985 UMB Bank, N. A. .pdf                                            Attorney Client
SWITCH‐AX‐1156822 ‐ SWITCH‐AX‐1156828       5/23/2016 11:51   no Title                                                                       Attorney Client
SWITCH‐AX‐1156829 ‐ SWITCH‐AX‐1156829       5/23/2016 11:51   image003.jpg                                                                   Attorney Client
SWITCH‐AX‐1156830 ‐ SWITCH‐AX‐1156830       5/23/2016 11:51   image004.jpg                                                                   Attorney Client
SWITCH‐AX‐1156831 ‐ SWITCH‐AX‐1156831       5/23/2016 11:51   image005.jpg                                                                   Attorney Client
SWITCH‐AX‐1156832 ‐ SWITCH‐AX‐1156832       5/23/2016 11:52   no Title                                                                       Attorney Client
SWITCH‐AX‐1156833 ‐ SWITCH‐AX‐1156940       5/23/2016 11:52   Parc Foret PSA 4‐25‐13 word doc.docx                                           Attorney Client
SWITCH‐AX‐1156941 ‐ SWITCH‐AX‐1156942       5/23/2016 12:13   2a419920‐333c‐4b17‐9c65‐c98b94ffc347.msg                                       Attorney Client
SWITCH‐AX‐1156943 ‐ SWITCH‐AX‐1156976       5/23/2016 12:13   TITLE                                                                          Attorney Client
SWITCH‐AX‐1156977 ‐ SWITCH‐AX‐1156978       5/23/2016 12:45   no Title                                                                       Attorney Client
SWITCH‐AX‐1156979 ‐ SWITCH‐AX‐1156984       5/23/2016 12:45   Redline Mediation and Arbitration Agreement V2 to V3 05‐23‐2016 Littler.docx   Attorney Client
SWITCH‐AX‐1156985 ‐ SWITCH‐AX‐1156985       5/23/2016 12:45   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1156986 ‐ SWITCH‐AX‐1157041       5/23/2016 12:57   no Title                                                                       Attorney Client
SWITCH‐AX‐1157042 ‐ SWITCH‐AX‐1157042       5/23/2016 12:57   SO ‐ Tidal Media Group ‐ 05‐23‐16.pdf                                          Attorney Client
SWITCH‐AX‐1157043 ‐ SWITCH‐AX‐1157043       5/23/2016 13:24   no Title                                                                       Attorney Client
SWITCH‐AX‐1157044 ‐ SWITCH‐AX‐1157094       5/23/2016 13:24   Land_Lease_Switch_‐_eBay_SV_STAMPED_20151221.pdf                               Attorney Client
SWITCH‐AX‐1157095 ‐ SWITCH‐AX‐1157107       5/23/2016 13:24   License_Agreement_Switch_‐_eBay_SV_STAMPED_20151221.pdf                        Attorney Client
SWITCH‐AX‐1157108 ‐ SWITCH‐AX‐1157108       5/23/2016 13:24   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1157109 ‐ SWITCH‐AX‐1157109       5/23/2016 13:39   no Title                                                                       Attorney Client
SWITCH‐AX‐1157110 ‐ SWITCH‐AX‐1157122       5/23/2016 13:39   License_Agreement_Switch_‐_eBay_SV_STAMPED_20151221.pdf                        Attorney Client
SWITCH‐AX‐1157123 ‐ SWITCH‐AX‐1157123       5/23/2016 13:39   Invoice Back‐up ‐ $318k.pdf                                                    Attorney Client
SWITCH‐AX‐1157124 ‐ SWITCH‐AX‐1157124       5/23/2016 13:39   14‐9‐SU‐esig‐Thomas‐Morton‐President[9].png                                    Attorney Client
SWITCH‐AX‐1157125 ‐ SWITCH‐AX‐1157125       5/23/2016 13:39   RNO eBay Reimbursable Costs 05.11.16[2].xlsx                                   Attorney Client
SWITCH‐AX‐1157126 ‐ SWITCH‐AX‐1157176       5/23/2016 13:39   Land_Lease_Switch_‐_eBay_SV_STAMPED_20151221.pdf                               Attorney Client
SWITCH‐AX‐1157177 ‐ SWITCH‐AX‐1157177       5/23/2016 13:39   no Title                                                                       Attorney Client
SWITCH‐AX‐1157178 ‐ SWITCH‐AX‐1157178       5/23/2016 13:39   RNO eBay Reimbursable Costs 05.11.16[2].xlsx                                   Attorney Client
SWITCH‐AX‐1157179 ‐ SWITCH‐AX‐1157179       5/23/2016 13:39   Invoice Back‐up ‐ $318k.pdf                                                    Attorney Client
SWITCH‐AX‐1157180 ‐ SWITCH‐AX‐1157192       5/23/2016 13:39   License_Agreement_Switch_‐_eBay_SV_STAMPED_20151221.pdf                        Attorney Client
SWITCH‐AX‐1157193 ‐ SWITCH‐AX‐1157243       5/23/2016 13:39   Land_Lease_Switch_‐_eBay_SV_STAMPED_20151221.pdf                               Attorney Client
SWITCH‐AX‐1157244 ‐ SWITCH‐AX‐1157244       5/23/2016 13:39   14‐9‐SU‐esig‐Thomas‐Morton‐President[9].png                                    Attorney Client
SWITCH‐AX‐1157245 ‐ SWITCH‐AX‐1157250       5/23/2016 14:14   no Title                                                                       Attorney Client
SWITCH‐AX‐1157251 ‐ SWITCH‐AX‐1157251       5/23/2016 14:14   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1157252 ‐ SWITCH‐AX‐1157262       5/23/2016 14:14   Colocation Facilities Agreement‐NFL‐v4 to v5‐20160513 (VE Edits 5‐23).docx     Attorney Client
SWITCH‐AX‐1157263 ‐ SWITCH‐AX‐1157263       5/23/2016 14:36   no Title                                                                       Attorney Client
SWITCH‐AX‐1157264 ‐ SWITCH‐AX‐1157272       5/23/2016 14:36   RE_ Updated BSoC Partner Network Inventory.msg                                 Attorney Client
SWITCH‐AX‐1157273 ‐ SWITCH‐AX‐1157274       5/23/2016 14:36   Online Ordering                                                                Attorney Client
SWITCH‐AX‐1157275 ‐ SWITCH‐AX‐1157275       5/23/2016 14:36   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1157276 ‐ SWITCH‐AX‐1157276       5/23/2016 14:36   CenturyLink Order Confirmation for order number 446245.msg                     Attorney Client
SWITCH‐AX‐1157277 ‐ SWITCH‐AX‐1157277       5/23/2016 14:36   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1157278 ‐ SWITCH‐AX‐1157279       5/23/2016 15:36   no Title                                                                       Attorney Client
SWITCH‐AX‐1157280 ‐ SWITCH‐AX‐1157285       5/23/2016 15:36   _                                                                              Attorney Client




                                                                           EXHIBIT 10, PAGE 2224
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 472 of 829


Bates                                   Document Date         Document Title                                                               Privilege
SWITCH‐AX‐1157286 ‐ SWITCH‐AX‐1157291       5/23/2016 15:36   _                                                                            Attorney Client
SWITCH‐AX‐1157292 ‐ SWITCH‐AX‐1157293       5/23/2016 15:40   4f0daa77‐77b2‐4ea4‐9553‐affd65cab2f6.msg                                     Attorney Client
SWITCH‐AX‐1157294 ‐ SWITCH‐AX‐1157294       5/23/2016 15:40   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1157295 ‐ SWITCH‐AX‐1157295       5/23/2016 15:40   image003.jpg                                                                 Attorney Client
SWITCH‐AX‐1157296 ‐ SWITCH‐AX‐1157296       5/23/2016 15:40   CenturyLink Order Confirmation for order number 446245.msg                   Attorney Client
SWITCH‐AX‐1157297 ‐ SWITCH‐AX‐1157297       5/23/2016 15:40   image002.jpg                                                                 Attorney Client
SWITCH‐AX‐1157298 ‐ SWITCH‐AX‐1157306       5/23/2016 15:40   RE_ Updated BSoC Partner Network Inventory.msg                               Attorney Client
SWITCH‐AX‐1157307 ‐ SWITCH‐AX‐1157308       5/23/2016 15:40   Online Ordering                                                              Attorney Client
SWITCH‐AX‐1157309 ‐ SWITCH‐AX‐1157310       5/23/2016 15:40   no Title                                                                     Attorney Client
SWITCH‐AX‐1157311 ‐ SWITCH‐AX‐1157311       5/23/2016 15:40   image003.jpg                                                                 Attorney Client
SWITCH‐AX‐1157312 ‐ SWITCH‐AX‐1157313       5/23/2016 15:40   Online Ordering                                                              Attorney Client
SWITCH‐AX‐1157314 ‐ SWITCH‐AX‐1157322       5/23/2016 15:40   RE_ Updated BSoC Partner Network Inventory.msg                               Attorney Client
SWITCH‐AX‐1157323 ‐ SWITCH‐AX‐1157323       5/23/2016 15:40   CenturyLink Order Confirmation for order number 446245.msg                   Attorney Client
SWITCH‐AX‐1157324 ‐ SWITCH‐AX‐1157324       5/23/2016 15:40   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1157325 ‐ SWITCH‐AX‐1157325       5/23/2016 15:40   image002.jpg                                                                 Attorney Client
SWITCH‐AX‐1157326 ‐ SWITCH‐AX‐1157326       5/23/2016 16:21   e6a826ca‐18c0‐4bdf‐9634‐09d0a10f3a28.msg                                     Attorney Client
SWITCH‐AX‐1157327 ‐ SWITCH‐AX‐1157327       5/23/2016 17:31   Collection Report 160523.xlsx                                                Attorney Client
SWITCH‐AX‐1157328 ‐ SWITCH‐AX‐1157330       5/23/2016 17:36   no Title                                                                     Attorney Client
SWITCH‐AX‐1157331 ‐ SWITCH‐AX‐1157331       5/23/2016 17:36   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1157332 ‐ SWITCH‐AX‐1157332       5/23/2016 17:36   Collection Report 160523.xlsx                                                Attorney Client
SWITCH‐AX‐1157333 ‐ SWITCH‐AX‐1157335       5/23/2016 17:36   d4fb87c3‐df91‐484b‐b9b9‐a12f811b40e5.msg                                     Attorney Client
SWITCH‐AX‐1157336 ‐ SWITCH‐AX‐1157336       5/23/2016 17:36   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1157337 ‐ SWITCH‐AX‐1157337       5/23/2016 17:36   Collection Report 160523.xlsx                                                Attorney Client
SWITCH‐AX‐1157338 ‐ SWITCH‐AX‐1157339       5/23/2016 19:36   no Title                                                                     Attorney Client
SWITCH‐AX‐1157340 ‐ SWITCH‐AX‐1157340       5/23/2016 19:36   Fastweb.zip                                                                  Attorney Client
SWITCH‐AX‐1157341 ‐ SWITCH‐AX‐1157354       5/23/2016 19:36   DATE: 200_                                                                   Attorney Client
SWITCH‐AX‐1157355 ‐ SWITCH‐AX‐1157356       5/23/2016 19:36   Milano, 11 giugno 2000                                                       Attorney Client
SWITCH‐AX‐1157357 ‐ SWITCH‐AX‐1157357       5/23/2016 19:36   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1157358 ‐ SWITCH‐AX‐1157379       5/23/2016 19:36   DATE: 200_                                                                   Attorney Client
SWITCH‐AX‐1157380 ‐ SWITCH‐AX‐1157381       5/23/2016 21:39   no Title                                                                     Attorney Client
SWITCH‐AX‐1157382 ‐ SWITCH‐AX‐1157488       5/23/2016 21:39   Parc Foret PSA 4‐25‐13 (zr cmts).docx                                        Attorney Client
SWITCH‐AX‐1157489 ‐ SWITCH‐AX‐1157489        5/24/2016 7:21   no Title                                                                     Attorney Client
SWITCH‐AX‐1157490 ‐ SWITCH‐AX‐1157500        5/24/2016 7:21   Colocation Facilities Agreement‐NFL‐v4 to v5‐20160513 (VE Edits 5‐23).docx   Attorney Client
SWITCH‐AX‐1157501 ‐ SWITCH‐AX‐1157504        5/24/2016 8:52   no Title                                                                     Attorney Client
SWITCH‐AX‐1157505 ‐ SWITCH‐AX‐1157505        5/24/2016 8:52   image002.jpg                                                                 Attorney Client
SWITCH‐AX‐1157506 ‐ SWITCH‐AX‐1157506        5/24/2016 8:52   image003.jpg                                                                 Attorney Client
SWITCH‐AX‐1157507 ‐ SWITCH‐AX‐1157507        5/24/2016 8:52   TAA‐Southwest (CHUBB)‐20160523.docx                                          Attorney Client
SWITCH‐AX‐1157508 ‐ SWITCH‐AX‐1157508        5/24/2016 9:03   no Title                                                                     Attorney Client
SWITCH‐AX‐1157509 ‐ SWITCH‐AX‐1157519        5/24/2016 9:03   Colocation Facilities Agreement‐NFL‐v4 to v5‐20160513 (VE Edits 5‐23).docx   Attorney Client
SWITCH‐AX‐1157520 ‐ SWITCH‐AX‐1157520        5/24/2016 9:22   no Title                                                                     Attorney Client
SWITCH‐AX‐1157521 ‐ SWITCH‐AX‐1157521        5/24/2016 9:22   image001.png                                                                 Attorney Client
SWITCH‐AX‐1157522 ‐ SWITCH‐AX‐1157628        5/24/2016 9:22   Parc Foret PSA 5‐23‐16 V2 Morton.docx                                        Attorney Client
SWITCH‐AX‐1157629 ‐ SWITCH‐AX‐1157631        5/24/2016 9:24   69210b0a‐aebd‐42b6‐a929‐dbb0b7429ab7.msg                                     Attorney Client
SWITCH‐AX‐1157632 ‐ SWITCH‐AX‐1157632        5/24/2016 9:24   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1157633 ‐ SWITCH‐AX‐1157641        5/24/2016 9:24   RE_ Updated BSoC Partner Network Inventory.msg                               Attorney Client
SWITCH‐AX‐1157642 ‐ SWITCH‐AX‐1157642        5/24/2016 9:24   image003.jpg                                                                 Attorney Client




                                                                           EXHIBIT 10, PAGE 2225
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 473 of 829


Bates                                   Document Date         Document Title                                                                          Privilege
SWITCH‐AX‐1157643 ‐ SWITCH‐AX‐1157643        5/24/2016 9:24   CenturyLink Order Confirmation for order number 446245.msg                              Attorney Client
SWITCH‐AX‐1157644 ‐ SWITCH‐AX‐1157644        5/24/2016 9:24   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1157645 ‐ SWITCH‐AX‐1157646        5/24/2016 9:24   Online Ordering                                                                         Attorney Client
SWITCH‐AX‐1157647 ‐ SWITCH‐AX‐1157647        5/24/2016 9:24   image002.jpg                                                                            Attorney Client
SWITCH‐AX‐1157648 ‐ SWITCH‐AX‐1157650        5/24/2016 9:41   no Title                                                                                Attorney Client
SWITCH‐AX‐1157651 ‐ SWITCH‐AX‐1157652        5/24/2016 9:47   no Title                                                                                Attorney Client
SWITCH‐AX‐1157653 ‐ SWITCH‐AX‐1157653       5/24/2016 10:19   no Title                                                                                Attorney Client
SWITCH‐AX‐1157654 ‐ SWITCH‐AX‐1157688       5/24/2016 10:19   TITLE                                                                                   Attorney Client
SWITCH‐AX‐1157689 ‐ SWITCH‐AX‐1157690       5/24/2016 11:10   no Title                                                                                Attorney Client
SWITCH‐AX‐1157691 ‐ SWITCH‐AX‐1157700       5/24/2016 11:10   Colocation Switch Agreement redline 24 May 2016 cd edits.docx                           Attorney Client
SWITCH‐AX‐1157701 ‐ SWITCH‐AX‐1157702       5/24/2016 11:10   dcd84a4b‐8b5e‐4134‐9fb5‐8a16fd241510.msg                                                Attorney Client
SWITCH‐AX‐1157703 ‐ SWITCH‐AX‐1157712       5/24/2016 11:10   Colocation Switch Agreement redline 24 May 2016 cd edits.docx                           Attorney Client
SWITCH‐AX‐1157713 ‐ SWITCH‐AX‐1157714       5/24/2016 11:10   no Title                                                                                Attorney Client
SWITCH‐AX‐1157715 ‐ SWITCH‐AX‐1157724       5/24/2016 11:10   Colocation Switch Agreement redline 24 May 2016 cd edits.docx                           Attorney Client
SWITCH‐AX‐1157725 ‐ SWITCH‐AX‐1157725       5/24/2016 11:13   no Title                                                                                Attorney Client
SWITCH‐AX‐1157726 ‐ SWITCH‐AX‐1157726       5/24/2016 11:13   image001.png                                                                            Attorney Client
SWITCH‐AX‐1157727 ‐ SWITCH‐AX‐1157729       5/24/2016 11:13   Director of Cloud and Managed Services.JOB DESCRIPTION.2015[1].docx                     Attorney Client
SWITCH‐AX‐1157730 ‐ SWITCH‐AX‐1157730       5/24/2016 11:28   no Title                                                                                Attorney Client
SWITCH‐AX‐1157731 ‐ SWITCH‐AX‐1157733       5/24/2016 11:28   Director of Cloud and Managed Services.JOB DESCRIPTION.2015[1].docx                     Attorney Client
SWITCH‐AX‐1157734 ‐ SWITCH‐AX‐1157734       5/24/2016 11:28   image001.png                                                                            Attorney Client
SWITCH‐AX‐1157735 ‐ SWITCH‐AX‐1157735       5/24/2016 11:28   no Title                                                                                Attorney Client
SWITCH‐AX‐1157736 ‐ SWITCH‐AX‐1157736       5/24/2016 11:28   image001.png                                                                            Attorney Client
SWITCH‐AX‐1157737 ‐ SWITCH‐AX‐1157739       5/24/2016 11:28   Director of Cloud and Managed Services.JOB DESCRIPTION.2015[1].docx                     Attorney Client
SWITCH‐AX‐1157740 ‐ SWITCH‐AX‐1157752       5/24/2016 12:18   no Title                                                                                Attorney Client
SWITCH‐AX‐1157753 ‐ SWITCH‐AX‐1157757       5/24/2016 12:18   Independent Contractor Services Agreement                                               Attorney Client
SWITCH‐AX‐1157758 ‐ SWITCH‐AX‐1157770       5/24/2016 12:18   Redline‐MSA‐Presidio‐Switch‐20160524.docx                                               Attorney Client
SWITCH‐AX‐1157771 ‐ SWITCH‐AX‐1157775       5/24/2016 12:18   Independent Contractor Services Agreement                                               Attorney Client
SWITCH‐AX‐1157776 ‐ SWITCH‐AX‐1157776       5/24/2016 12:18   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1157777 ‐ SWITCH‐AX‐1157777       5/24/2016 12:45   no Title                                                                                Attorney Client
SWITCH‐AX‐1157778 ‐ SWITCH‐AX‐1157778       5/24/2016 12:45   TAA‐Southwest (CHUBB)‐v2‐20160523.pdf                                                   Attorney Client
SWITCH‐AX‐1157779 ‐ SWITCH‐AX‐1157779       5/24/2016 12:45   Redline‐TAA‐Southwest (CHUBB)‐v1 to v2‐20160523.pdf                                     Attorney Client
SWITCH‐AX‐1157780 ‐ SWITCH‐AX‐1157780       5/24/2016 12:45   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1157781 ‐ SWITCH‐AX‐1157782       5/24/2016 13:45   no Title                                                                                Attorney Client
SWITCH‐AX‐1157783 ‐ SWITCH‐AX‐1157820       5/24/2016 13:45   United States Patent: 9204578                                                           Attorney Client
SWITCH‐AX‐1157821 ‐ SWITCH‐AX‐1157822       5/24/2016 13:45   Patent Infringement Letter[2][1][1][1][1].pdf                                           Attorney Client
SWITCH‐AX‐1157823 ‐ SWITCH‐AX‐1157824       5/24/2016 13:54   no Title                                                                                Attorney Client
SWITCH‐AX‐1157825 ‐ SWITCH‐AX‐1157826       5/24/2016 13:54   Patent Infringement Letter[2][1][1][1][2].pdf                                           Attorney Client
SWITCH‐AX‐1157827 ‐ SWITCH‐AX‐1157857       5/24/2016 13:54   US000009204578X620160510                                                                Attorney Client
SWITCH‐AX‐1157858 ‐ SWITCH‐AX‐1157867       5/24/2016 15:07   e2226c1c‐5af0‐419e‐ba1c‐b08a05a3dec0.msg                                                Attorney Client
SWITCH‐AX‐1157868 ‐ SWITCH‐AX‐1157868       5/24/2016 15:07   image003.jpg                                                                            Attorney Client
SWITCH‐AX‐1157869 ‐ SWITCH‐AX‐1157869       5/24/2016 15:37   no Title                                                                                Attorney Client
SWITCH‐AX‐1157870 ‐ SWITCH‐AX‐1157880       5/24/2016 15:37   Colocation Facilities Agreement‐NFL‐v5 to v6‐20160524.docx                              Attorney Client
SWITCH‐AX‐1157881 ‐ SWITCH‐AX‐1157888       5/24/2016 15:44   no Title                                                                                Attorney Client
SWITCH‐AX‐1157889 ‐ SWITCH‐AX‐1157889       5/24/2016 15:44   image002.jpg                                                                            Attorney Client
SWITCH‐AX‐1157890 ‐ SWITCH‐AX‐1157890       5/24/2016 15:44   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1157891 ‐ SWITCH‐AX‐1157901       5/24/2016 15:44   Colocation Facilities Agreement‐NFL‐v5 to v6‐20160513 (NFL Edits 5‐24‐16)redline.docx   Attorney Client




                                                                           EXHIBIT 10, PAGE 2226
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 474 of 829


Bates                                   Document Date         Document Title                                                        Privilege
SWITCH‐AX‐1157902 ‐ SWITCH‐AX‐1157909       5/24/2016 16:07   no Title                                                              Attorney Client
SWITCH‐AX‐1157910 ‐ SWITCH‐AX‐1157910       5/24/2016 16:07   image002.jpg                                                          Attorney Client
SWITCH‐AX‐1157911 ‐ SWITCH‐AX‐1157911       5/24/2016 16:07   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1157912 ‐ SWITCH‐AX‐1157922       5/24/2016 16:07   Colocation Facilities Agreement‐NFL‐v5 to v6‐20160524 sc edits.docx   Attorney Client
SWITCH‐AX‐1157923 ‐ SWITCH‐AX‐1157931       5/24/2016 16:25   no Title                                                              Attorney Client
SWITCH‐AX‐1157932 ‐ SWITCH‐AX‐1157932       5/24/2016 16:25   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1157933 ‐ SWITCH‐AX‐1157943       5/24/2016 16:25   Redline‐Colocation Facilities Agreement‐NFL‐v5 to v6‐20160524.docx    Attorney Client
SWITCH‐AX‐1157944 ‐ SWITCH‐AX‐1157944       5/24/2016 16:25   image005.jpg                                                          Attorney Client
SWITCH‐AX‐1157945 ‐ SWITCH‐AX‐1157955       5/24/2016 16:25   Colocation Facilities Agreement‐NFL‐v6‐20160524.docx                  Attorney Client
SWITCH‐AX‐1157956 ‐ SWITCH‐AX‐1157957       5/24/2016 16:28   no Title                                                              Attorney Client
SWITCH‐AX‐1157958 ‐ SWITCH‐AX‐1157962       5/24/2016 16:28   Online Ordering                                                       Attorney Client
SWITCH‐AX‐1157963 ‐ SWITCH‐AX‐1157967       5/24/2016 16:28   Online Ordering                                                       Attorney Client
SWITCH‐AX‐1157968 ‐ SWITCH‐AX‐1157978       5/24/2016 16:28   Amendment                                                             Attorney Client
SWITCH‐AX‐1157979 ‐ SWITCH‐AX‐1157979       5/24/2016 16:28   image002.jpg                                                          Attorney Client
SWITCH‐AX‐1157980 ‐ SWITCH‐AX‐1157980       5/24/2016 16:28   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1157981 ‐ SWITCH‐AX‐1157991       5/24/2016 16:28   Amendment                                                             Attorney Client
SWITCH‐AX‐1157992 ‐ SWITCH‐AX‐1157992       5/24/2016 16:28   SO ‐ Shift4 ‐ Transport 20160520 ‐ Signed.pdf                         Attorney Client
SWITCH‐AX‐1157993 ‐ SWITCH‐AX‐1157993       5/24/2016 16:28   CenturyLink Order Confirmation for order number 446387.msg            Attorney Client
SWITCH‐AX‐1157994 ‐ SWITCH‐AX‐1157994       5/24/2016 16:28   CenturyLink Order Confirmation for order number 446395.msg            Attorney Client
SWITCH‐AX‐1157995 ‐ SWITCH‐AX‐1157995       5/24/2016 16:28   P170111.pdf                                                           Attorney Client
SWITCH‐AX‐1157996 ‐ SWITCH‐AX‐1157997       5/24/2016 16:28   S446 Rework Contract 5‐24‐16.pdf                                      Attorney Client
SWITCH‐AX‐1157998 ‐ SWITCH‐AX‐1157998       5/24/2016 16:28   P170111.pdf                                                           Attorney Client
SWITCH‐AX‐1157999 ‐ SWITCH‐AX‐1158000       5/24/2016 16:28   no Title                                                              Attorney Client;Work Product
SWITCH‐AX‐1158001 ‐ SWITCH‐AX‐1158002       5/24/2016 16:28   S446 Rework Contract 5‐24‐16.pdf                                      Attorney Client;Work Product
SWITCH‐AX‐1158003 ‐ SWITCH‐AX‐1158003       5/24/2016 16:28   CenturyLink Order Confirmation for order number 446387.msg            Attorney Client;Work Product
SWITCH‐AX‐1158004 ‐ SWITCH‐AX‐1158014       5/24/2016 16:28   Amendment                                                             Attorney Client;Work Product
SWITCH‐AX‐1158015 ‐ SWITCH‐AX‐1158015       5/24/2016 16:28   SO ‐ Shift4 ‐ Transport 20160520 ‐ Signed.pdf                         Attorney Client;Work Product
SWITCH‐AX‐1158016 ‐ SWITCH‐AX‐1158016       5/24/2016 16:28   image001.jpg                                                          Attorney Client;Work Product
SWITCH‐AX‐1158017 ‐ SWITCH‐AX‐1158017       5/24/2016 16:28   P170111.pdf                                                           Attorney Client;Work Product
SWITCH‐AX‐1158018 ‐ SWITCH‐AX‐1158022       5/24/2016 16:28   Online Ordering                                                       Attorney Client;Work Product
SWITCH‐AX‐1158023 ‐ SWITCH‐AX‐1158027       5/24/2016 16:28   Online Ordering                                                       Attorney Client;Work Product
SWITCH‐AX‐1158028 ‐ SWITCH‐AX‐1158028       5/24/2016 16:28   image002.jpg                                                          Attorney Client;Work Product
SWITCH‐AX‐1158029 ‐ SWITCH‐AX‐1158039       5/24/2016 16:28   Amendment                                                             Attorney Client;Work Product
SWITCH‐AX‐1158040 ‐ SWITCH‐AX‐1158040       5/24/2016 16:28   P170111.pdf                                                           Attorney Client;Work Product
SWITCH‐AX‐1158041 ‐ SWITCH‐AX‐1158041       5/24/2016 16:28   CenturyLink Order Confirmation for order number 446395.msg            Attorney Client;Work Product
SWITCH‐AX‐1158042 ‐ SWITCH‐AX‐1158042       5/24/2016 16:30   no Title                                                              Attorney Client
SWITCH‐AX‐1158043 ‐ SWITCH‐AX‐1158050       5/24/2016 16:30   N097‐01‐001‐M.pdf                                                     Attorney Client
SWITCH‐AX‐1158051 ‐ SWITCH‐AX‐1158051       5/24/2016 16:30   N097‐02‐003‐A.pdf                                                     Attorney Client
SWITCH‐AX‐1158052 ‐ SWITCH‐AX‐1158054       5/24/2016 16:30   N097‐07‐004‐B.pdf                                                     Attorney Client
SWITCH‐AX‐1158055 ‐ SWITCH‐AX‐1158055       5/24/2016 16:30   N097‐01‐002‐C.pdf                                                     Attorney Client
SWITCH‐AX‐1158056 ‐ SWITCH‐AX‐1158058       5/24/2016 16:56   no Title                                                              Attorney Client
SWITCH‐AX‐1158059 ‐ SWITCH‐AX‐1158059       5/24/2016 16:56   image004.jpg                                                          Attorney Client
SWITCH‐AX‐1158060 ‐ SWITCH‐AX‐1158060       5/24/2016 16:56   P170111.pdf                                                           Attorney Client
SWITCH‐AX‐1158061 ‐ SWITCH‐AX‐1158061       5/24/2016 16:56   CenturyLink Order Confirmation for order number 446387.msg            Attorney Client
SWITCH‐AX‐1158062 ‐ SWITCH‐AX‐1158062       5/24/2016 16:56   image005.jpg                                                          Attorney Client
SWITCH‐AX‐1158063 ‐ SWITCH‐AX‐1158065       5/24/2016 16:56   RE_ shift4.msg                                                        Attorney Client




                                                                           EXHIBIT 10, PAGE 2227
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 475 of 829


Bates                                   Document Date         Document Title                                               Privilege
SWITCH‐AX‐1158066 ‐ SWITCH‐AX‐1158070       5/24/2016 16:56   Online Ordering                                              Attorney Client
SWITCH‐AX‐1158071 ‐ SWITCH‐AX‐1158071       5/24/2016 16:56   image003.jpg                                                 Attorney Client
SWITCH‐AX‐1158072 ‐ SWITCH‐AX‐1158072       5/24/2016 16:56   SO ‐ Shift4 ‐ Transport 20160520 ‐ Signed.pdf                Attorney Client
SWITCH‐AX‐1158073 ‐ SWITCH‐AX‐1158077       5/24/2016 16:56   Online Ordering                                              Attorney Client
SWITCH‐AX‐1158078 ‐ SWITCH‐AX‐1158078       5/24/2016 16:56   CenturyLink Order Confirmation for order number 446395.msg   Attorney Client
SWITCH‐AX‐1158079 ‐ SWITCH‐AX‐1158079       5/24/2016 16:56   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1158080 ‐ SWITCH‐AX‐1158090       5/24/2016 16:56   Amendment                                                    Attorney Client
SWITCH‐AX‐1158091 ‐ SWITCH‐AX‐1158091       5/24/2016 16:56   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1158092 ‐ SWITCH‐AX‐1158092       5/24/2016 16:56   P170111.pdf                                                  Attorney Client
SWITCH‐AX‐1158093 ‐ SWITCH‐AX‐1158103       5/24/2016 16:56   Amendment                                                    Attorney Client
SWITCH‐AX‐1158104 ‐ SWITCH‐AX‐1158105       5/24/2016 16:56   S446 Rework Contract 5‐24‐16.pdf                             Attorney Client
SWITCH‐AX‐1158106 ‐ SWITCH‐AX‐1158108       5/24/2016 16:56   no Title                                                     Attorney Client
SWITCH‐AX‐1158109 ‐ SWITCH‐AX‐1158109       5/24/2016 16:56   image004.jpg                                                 Attorney Client
SWITCH‐AX‐1158110 ‐ SWITCH‐AX‐1158120       5/24/2016 16:56   Amendment                                                    Attorney Client
SWITCH‐AX‐1158121 ‐ SWITCH‐AX‐1158121       5/24/2016 16:56   P170111.pdf                                                  Attorney Client
SWITCH‐AX‐1158122 ‐ SWITCH‐AX‐1158124       5/24/2016 16:56   RE_ shift4.msg                                               Attorney Client
SWITCH‐AX‐1158125 ‐ SWITCH‐AX‐1158125       5/24/2016 16:56   SO ‐ Shift4 ‐ Transport 20160520 ‐ Signed.pdf                Attorney Client
SWITCH‐AX‐1158126 ‐ SWITCH‐AX‐1158130       5/24/2016 16:56   Online Ordering                                              Attorney Client
SWITCH‐AX‐1158131 ‐ SWITCH‐AX‐1158131       5/24/2016 16:56   CenturyLink Order Confirmation for order number 446387.msg   Attorney Client
SWITCH‐AX‐1158132 ‐ SWITCH‐AX‐1158133       5/24/2016 16:56   S446 Rework Contract 5‐24‐16.pdf                             Attorney Client
SWITCH‐AX‐1158134 ‐ SWITCH‐AX‐1158134       5/24/2016 16:56   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1158135 ‐ SWITCH‐AX‐1158135       5/24/2016 16:56   P170111.pdf                                                  Attorney Client
SWITCH‐AX‐1158136 ‐ SWITCH‐AX‐1158140       5/24/2016 16:56   Online Ordering                                              Attorney Client
SWITCH‐AX‐1158141 ‐ SWITCH‐AX‐1158141       5/24/2016 16:56   image005.jpg                                                 Attorney Client
SWITCH‐AX‐1158142 ‐ SWITCH‐AX‐1158142       5/24/2016 16:56   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1158143 ‐ SWITCH‐AX‐1158143       5/24/2016 16:56   CenturyLink Order Confirmation for order number 446395.msg   Attorney Client
SWITCH‐AX‐1158144 ‐ SWITCH‐AX‐1158154       5/24/2016 16:56   Amendment                                                    Attorney Client
SWITCH‐AX‐1158155 ‐ SWITCH‐AX‐1158155       5/24/2016 16:56   image003.jpg                                                 Attorney Client
SWITCH‐AX‐1158156 ‐ SWITCH‐AX‐1158158       5/24/2016 16:56   4814cb34‐4943‐4fad‐b029‐1610d989d9ff.msg                     Attorney Client
SWITCH‐AX‐1158159 ‐ SWITCH‐AX‐1158159       5/24/2016 16:56   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1158160 ‐ SWITCH‐AX‐1158164       5/24/2016 16:56   Online Ordering                                              Attorney Client
SWITCH‐AX‐1158165 ‐ SWITCH‐AX‐1158175       5/24/2016 16:56   Amendment                                                    Attorney Client
SWITCH‐AX‐1158176 ‐ SWITCH‐AX‐1158176       5/24/2016 16:56   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1158177 ‐ SWITCH‐AX‐1158177       5/24/2016 16:56   CenturyLink Order Confirmation for order number 446395.msg   Attorney Client
SWITCH‐AX‐1158178 ‐ SWITCH‐AX‐1158178       5/24/2016 16:56   P170111.pdf                                                  Attorney Client
SWITCH‐AX‐1158179 ‐ SWITCH‐AX‐1158183       5/24/2016 16:56   Online Ordering                                              Attorney Client
SWITCH‐AX‐1158184 ‐ SWITCH‐AX‐1158184       5/24/2016 16:56   SO ‐ Shift4 ‐ Transport 20160520 ‐ Signed.pdf                Attorney Client
SWITCH‐AX‐1158185 ‐ SWITCH‐AX‐1158185       5/24/2016 16:56   image005.jpg                                                 Attorney Client
SWITCH‐AX‐1158186 ‐ SWITCH‐AX‐1158188       5/24/2016 16:56   RE_ shift4.msg                                               Attorney Client
SWITCH‐AX‐1158189 ‐ SWITCH‐AX‐1158190       5/24/2016 16:56   S446 Rework Contract 5‐24‐16.pdf                             Attorney Client
SWITCH‐AX‐1158191 ‐ SWITCH‐AX‐1158191       5/24/2016 16:56   image004.jpg                                                 Attorney Client
SWITCH‐AX‐1158192 ‐ SWITCH‐AX‐1158192       5/24/2016 16:56   CenturyLink Order Confirmation for order number 446387.msg   Attorney Client
SWITCH‐AX‐1158193 ‐ SWITCH‐AX‐1158203       5/24/2016 16:56   Amendment                                                    Attorney Client
SWITCH‐AX‐1158204 ‐ SWITCH‐AX‐1158204       5/24/2016 16:56   image003.jpg                                                 Attorney Client
SWITCH‐AX‐1158205 ‐ SWITCH‐AX‐1158205       5/24/2016 16:56   P170111.pdf                                                  Attorney Client
SWITCH‐AX‐1158206 ‐ SWITCH‐AX‐1158206       5/24/2016 16:59   Collection Report 160524.xlsx                                Attorney Client




                                                                          EXHIBIT 10, PAGE 2228
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 476 of 829


Bates                                   Document Date         Document Title                                                            Privilege
SWITCH‐AX‐1158207 ‐ SWITCH‐AX‐1158210       5/24/2016 17:01   93b5f2a0‐176e‐4af5‐8a9e‐33ff1f77ad32.msg                                  Attorney Client
SWITCH‐AX‐1158211 ‐ SWITCH‐AX‐1158211       5/24/2016 17:01   Collection Report 160524.xlsx                                             Attorney Client
SWITCH‐AX‐1158212 ‐ SWITCH‐AX‐1158212       5/24/2016 17:01   Collection Report 160524.xlsx                                             Attorney Client
SWITCH‐AX‐1158213 ‐ SWITCH‐AX‐1158216       5/24/2016 17:01   no Title                                                                  Attorney Client
SWITCH‐AX‐1158217 ‐ SWITCH‐AX‐1158217       5/24/2016 17:01   Collection Report 160524.xlsx                                             Attorney Client
SWITCH‐AX‐1158218 ‐ SWITCH‐AX‐1158218       5/24/2016 17:01   Collection Report 160524.xlsx                                             Attorney Client
SWITCH‐AX‐1158219 ‐ SWITCH‐AX‐1158219       5/24/2016 17:37   no Title                                                                  Attorney Client
SWITCH‐AX‐1158220 ‐ SWITCH‐AX‐1158220       5/24/2016 17:37   image001.png                                                              Attorney Client
SWITCH‐AX‐1158221 ‐ SWITCH‐AX‐1158223       5/24/2016 17:37   Director of Cloud and Managed Services.JOB DESCRIPTION.2015[1].docx       Attorney Client
SWITCH‐AX‐1158224 ‐ SWITCH‐AX‐1158224       5/24/2016 17:37   Enrollment and Change Form                                                Attorney Client
SWITCH‐AX‐1158225 ‐ SWITCH‐AX‐1158237       5/24/2016 18:39   no Title                                                                  Attorney Client
SWITCH‐AX‐1158238 ‐ SWITCH‐AX‐1158238       5/24/2016 18:39   image014.jpg                                                              Attorney Client
SWITCH‐AX‐1158239 ‐ SWITCH‐AX‐1158239       5/24/2016 18:39   image012.jpg                                                              Attorney Client
SWITCH‐AX‐1158240 ‐ SWITCH‐AX‐1158240       5/24/2016 18:39   image009.png                                                              Attorney Client
SWITCH‐AX‐1158241 ‐ SWITCH‐AX‐1158241       5/24/2016 18:39   image003                                                                  Attorney Client
SWITCH‐AX‐1158242 ‐ SWITCH‐AX‐1158242       5/24/2016 18:39   image004.png                                                              Attorney Client
SWITCH‐AX‐1158243 ‐ SWITCH‐AX‐1158243       5/24/2016 18:39   image013.png                                                              Attorney Client
SWITCH‐AX‐1158244 ‐ SWITCH‐AX‐1158244       5/24/2016 18:39   image008.jpg                                                              Attorney Client
SWITCH‐AX‐1158245 ‐ SWITCH‐AX‐1158246       5/24/2016 18:39   image003.emz                                                              Attorney Client
SWITCH‐AX‐1158247 ‐ SWITCH‐AX‐1158247       5/24/2016 18:39   image006.png                                                              Attorney Client
SWITCH‐AX‐1158248 ‐ SWITCH‐AX‐1158248       5/24/2016 18:39   Patent Lit Spreadsheet.xlsx                                               Attorney Client
SWITCH‐AX‐1158249 ‐ SWITCH‐AX‐1158252       5/24/2016 18:40   no Title                                                                  Attorney Client
SWITCH‐AX‐1158253 ‐ SWITCH‐AX‐1158255       5/24/2016 20:50   no Title                                                                  Attorney Client
SWITCH‐AX‐1158256 ‐ SWITCH‐AX‐1158256       5/24/2016 20:50   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1158257 ‐ SWITCH‐AX‐1158258       5/24/2016 20:50   Switch SO 655877 Lansing DF PTP.pdf                                       Attorney Client
SWITCH‐AX‐1158259 ‐ SWITCH‐AX‐1158261       5/24/2016 20:50   no Title                                                                  Attorney Client
SWITCH‐AX‐1158262 ‐ SWITCH‐AX‐1158263       5/24/2016 20:50   Switch SO 655877 Lansing DF PTP.pdf                                       Attorney Client
SWITCH‐AX‐1158264 ‐ SWITCH‐AX‐1158264       5/24/2016 20:50   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1158265 ‐ SWITCH‐AX‐1158268       5/24/2016 21:35   no Title                                                                  Attorney Client
SWITCH‐AX‐1158269 ‐ SWITCH‐AX‐1158269       5/24/2016 21:35   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1158270 ‐ SWITCH‐AX‐1158270       5/24/2016 21:35   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1158271 ‐ SWITCH‐AX‐1158276        5/25/2016 0:28   no Title                                                                  Attorney Client
SWITCH‐AX‐1158277 ‐ SWITCH‐AX‐1158287        5/25/2016 0:28   Contratto Colo PoP Supernap Draft 20160523                                Attorney Client
SWITCH‐AX‐1158288 ‐ SWITCH‐AX‐1158288        5/25/2016 0:28   Draft accordo MIX Supernap.msg                                            Attorney Client
SWITCH‐AX‐1158289 ‐ SWITCH‐AX‐1158300        5/25/2016 0:28   Microsoft Word ‐ Contratto di servizi standard (versione 6.4.2016).docx   Attorney Client
SWITCH‐AX‐1158301 ‐ SWITCH‐AX‐1158311        5/25/2016 0:28   Contratto di servizi standard (versione 6 4 2016) Wind.pdf                Attorney Client
SWITCH‐AX‐1158312 ‐ SWITCH‐AX‐1158317        5/25/2016 6:43   no Title                                                                  Attorney Client
SWITCH‐AX‐1158318 ‐ SWITCH‐AX‐1158318        5/25/2016 6:43   Draft accordo MIX Supernap.msg                                            Attorney Client
SWITCH‐AX‐1158319 ‐ SWITCH‐AX‐1158329        5/25/2016 6:43   Contratto di servizi standard (versione 6 4 2016) Wind.pdf                Attorney Client
SWITCH‐AX‐1158330 ‐ SWITCH‐AX‐1158340        5/25/2016 6:43   Contratto Colo PoP Supernap Draft 20160523                                Attorney Client
SWITCH‐AX‐1158341 ‐ SWITCH‐AX‐1158352        5/25/2016 6:43   Microsoft Word ‐ Contratto di servizi standard (versione 6.4.2016).docx   Attorney Client
SWITCH‐AX‐1158353 ‐ SWITCH‐AX‐1158358        5/25/2016 7:48   no Title                                                                  Attorney Client
SWITCH‐AX‐1158359 ‐ SWITCH‐AX‐1158359        5/25/2016 7:48   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1158360 ‐ SWITCH‐AX‐1158367        5/25/2016 8:41   6794f18d‐4e6b‐4915‐b1b6‐3b8518643f1f.msg                                  Attorney Client
SWITCH‐AX‐1158368 ‐ SWITCH‐AX‐1158368        5/25/2016 8:41   image002.png                                                              Attorney Client
SWITCH‐AX‐1158369 ‐ SWITCH‐AX‐1158369        5/25/2016 8:41   image001.jpg                                                              Attorney Client




                                                                           EXHIBIT 10, PAGE 2229
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 477 of 829


Bates                                   Document Date         Document Title                                Privilege
SWITCH‐AX‐1158370 ‐ SWITCH‐AX‐1158377        5/25/2016 8:41   no Title                                      Attorney Client
SWITCH‐AX‐1158378 ‐ SWITCH‐AX‐1158378        5/25/2016 8:41   image002.png                                  Attorney Client
SWITCH‐AX‐1158379 ‐ SWITCH‐AX‐1158379        5/25/2016 8:41   image001.jpg                                  Attorney Client
SWITCH‐AX‐1158380 ‐ SWITCH‐AX‐1158383       5/25/2016 10:09   no Title                                      Attorney Client
SWITCH‐AX‐1158384 ‐ SWITCH‐AX‐1158385       5/25/2016 10:09   Switch SO 655877 Lansing DF PTP REDLINE.PDF   Attorney Client
SWITCH‐AX‐1158386 ‐ SWITCH‐AX‐1158386       5/25/2016 10:09   image001.jpg                                  Attorney Client
SWITCH‐AX‐1158387 ‐ SWITCH‐AX‐1158388       5/25/2016 10:35   no Title                                      Attorney Client
SWITCH‐AX‐1158389 ‐ SWITCH‐AX‐1158390       5/25/2016 10:35   CONFIDENTIALITY AGREEMENT                     Attorney Client
SWITCH‐AX‐1158391 ‐ SWITCH‐AX‐1158391       5/25/2016 10:52   no Title                                      Attorney Client
SWITCH‐AX‐1158392 ‐ SWITCH‐AX‐1158392       5/25/2016 10:52   ATT00002.htm                                  Attorney Client
SWITCH‐AX‐1158393 ‐ SWITCH‐AX‐1158394       5/25/2016 10:52   CONFIDENTIALITY AGREEMENT                     Attorney Client
SWITCH‐AX‐1158395 ‐ SWITCH‐AX‐1158395       5/25/2016 10:52   ATT00003.htm                                  Attorney Client
SWITCH‐AX‐1158396 ‐ SWITCH‐AX‐1158396       5/25/2016 10:52   ATT00004.htm                                  Attorney Client
SWITCH‐AX‐1158397 ‐ SWITCH‐AX‐1158397       5/25/2016 10:52   ATT00001.htm                                  Attorney Client
SWITCH‐AX‐1158398 ‐ SWITCH‐AX‐1158398       5/25/2016 10:52   no Title                                      Attorney Client
SWITCH‐AX‐1158399 ‐ SWITCH‐AX‐1158399       5/25/2016 10:52   ATT00002.htm                                  Attorney Client
SWITCH‐AX‐1158400 ‐ SWITCH‐AX‐1158401       5/25/2016 10:52   CONFIDENTIALITY AGREEMENT                     Attorney Client
SWITCH‐AX‐1158402 ‐ SWITCH‐AX‐1158402       5/25/2016 10:52   ATT00004.htm                                  Attorney Client
SWITCH‐AX‐1158403 ‐ SWITCH‐AX‐1158403       5/25/2016 10:52   ATT00001.htm                                  Attorney Client
SWITCH‐AX‐1158404 ‐ SWITCH‐AX‐1158404       5/25/2016 10:52   ATT00003.htm                                  Attorney Client
SWITCH‐AX‐1158405 ‐ SWITCH‐AX‐1158405       5/25/2016 10:52   no Title                                      Attorney Client
SWITCH‐AX‐1158406 ‐ SWITCH‐AX‐1158406       5/25/2016 10:52   ATT00001.htm                                  Attorney Client
SWITCH‐AX‐1158407 ‐ SWITCH‐AX‐1158407       5/25/2016 10:52   ATT00003.htm                                  Attorney Client
SWITCH‐AX‐1158408 ‐ SWITCH‐AX‐1158409       5/25/2016 10:52   CONFIDENTIALITY AGREEMENT                     Attorney Client
SWITCH‐AX‐1158410 ‐ SWITCH‐AX‐1158410       5/25/2016 10:52   ATT00004.htm                                  Attorney Client
SWITCH‐AX‐1158411 ‐ SWITCH‐AX‐1158411       5/25/2016 10:52   ATT00002.htm                                  Attorney Client
SWITCH‐AX‐1158412 ‐ SWITCH‐AX‐1158412       5/25/2016 11:09   no Title                                      Attorney Client
SWITCH‐AX‐1158413 ‐ SWITCH‐AX‐1158447       5/25/2016 11:09   TITLE                                         Attorney Client
SWITCH‐AX‐1158448 ‐ SWITCH‐AX‐1158450       5/25/2016 11:12   no Title                                      Attorney Client
SWITCH‐AX‐1158451 ‐ SWITCH‐AX‐1158485       5/25/2016 11:12   TITLE                                         Attorney Client
SWITCH‐AX‐1158486 ‐ SWITCH‐AX‐1158487       5/25/2016 11:42   no Title                                      Attorney Client
SWITCH‐AX‐1158488 ‐ SWITCH‐AX‐1158489       5/25/2016 12:20   no Title                                      Attorney Client
SWITCH‐AX‐1158490 ‐ SWITCH‐AX‐1158502       5/25/2016 12:20   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)    Attorney Client
SWITCH‐AX‐1158503 ‐ SWITCH‐AX‐1158503       5/25/2016 12:20   image003.png                                  Attorney Client
SWITCH‐AX‐1158504 ‐ SWITCH‐AX‐1158504       5/25/2016 12:20   image001.jpg                                  Attorney Client
SWITCH‐AX‐1158505 ‐ SWITCH‐AX‐1158505       5/25/2016 12:20   image002.png                                  Attorney Client
SWITCH‐AX‐1158506 ‐ SWITCH‐AX‐1158507       5/25/2016 12:20   no Title                                      Attorney Client
SWITCH‐AX‐1158508 ‐ SWITCH‐AX‐1158508       5/25/2016 12:20   image002.png                                  Attorney Client
SWITCH‐AX‐1158509 ‐ SWITCH‐AX‐1158509       5/25/2016 12:20   image001.jpg                                  Attorney Client
SWITCH‐AX‐1158510 ‐ SWITCH‐AX‐1158510       5/25/2016 12:20   image003.png                                  Attorney Client
SWITCH‐AX‐1158511 ‐ SWITCH‐AX‐1158523       5/25/2016 12:20   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)    Attorney Client
SWITCH‐AX‐1158524 ‐ SWITCH‐AX‐1158526       5/25/2016 12:36   no Title                                      Attorney Client
SWITCH‐AX‐1158527 ‐ SWITCH‐AX‐1158560       5/25/2016 12:36   TITLE                                         Attorney Client
SWITCH‐AX‐1158561 ‐ SWITCH‐AX‐1158595       5/25/2016 12:36   TITLE                                         Attorney Client
SWITCH‐AX‐1158596 ‐ SWITCH‐AX‐1158596       5/25/2016 12:39   no Title                                      Attorney Client
SWITCH‐AX‐1158597 ‐ SWITCH‐AX‐1158598       5/25/2016 12:39   CONFIDENTIALITY AGREEMENT                     Attorney Client




                                                                         EXHIBIT 10, PAGE 2230
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 478 of 829


Bates                                   Document Date         Document Title                                                          Privilege
SWITCH‐AX‐1158599 ‐ SWITCH‐AX‐1158599       5/25/2016 12:39   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1158600 ‐ SWITCH‐AX‐1158601       5/25/2016 12:39   CONFIDENTIALITY AGREEMENT                                               Attorney Client
SWITCH‐AX‐1158602 ‐ SWITCH‐AX‐1158602       5/25/2016 12:57   no Title                                                                Attorney Client
SWITCH‐AX‐1158603 ‐ SWITCH‐AX‐1158637       5/25/2016 12:57   Welcome Packet ‐ SUPERNAP 9 NFL Executed 160525.pdf                     Attorney Client
SWITCH‐AX‐1158638 ‐ SWITCH‐AX‐1158641       5/25/2016 13:10   no Title                                                                Attorney Client
SWITCH‐AX‐1158642 ‐ SWITCH‐AX‐1158676       5/25/2016 13:10   TITLE                                                                   Attorney Client
SWITCH‐AX‐1158677 ‐ SWITCH‐AX‐1158681       5/25/2016 13:17   no Title                                                                Attorney Client
SWITCH‐AX‐1158682 ‐ SWITCH‐AX‐1158682       5/25/2016 13:17   SO ‐ Teklinks ‐ 20 cabinets.pdf                                         Attorney Client
SWITCH‐AX‐1158683 ‐ SWITCH‐AX‐1158685       5/25/2016 13:17   Cross Connect Request Form 2016.pdf                                     Attorney Client
SWITCH‐AX‐1158686 ‐ SWITCH‐AX‐1158686       5/25/2016 13:17   Switch TSCIF Cabinet Flyer                                              Attorney Client
SWITCH‐AX‐1158687 ‐ SWITCH‐AX‐1158694       5/25/2016 13:17   Colocation Facilities Agreement‐20160518‐Fillable.pdf                   Attorney Client
SWITCH‐AX‐1158695 ‐ SWITCH‐AX‐1158698       5/25/2016 13:17   Microsoft Word ‐ Itemized list of what the installation charges cover   Attorney Client
SWITCH‐AX‐1158699 ‐ SWITCH‐AX‐1158699       5/25/2016 13:18   no Title                                                                Attorney Client
SWITCH‐AX‐1158700 ‐ SWITCH‐AX‐1158701       5/25/2016 13:18   CONFIDENTIALITY AGREEMENT                                               Attorney Client
SWITCH‐AX‐1158702 ‐ SWITCH‐AX‐1158703       5/25/2016 13:18   CONFIDENTIALITY AGREEMENT                                               Attorney Client
SWITCH‐AX‐1158704 ‐ SWITCH‐AX‐1158704       5/25/2016 13:18   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1158705 ‐ SWITCH‐AX‐1158705       5/25/2016 13:18   no Title                                                                Attorney Client
SWITCH‐AX‐1158706 ‐ SWITCH‐AX‐1158707       5/25/2016 13:18   CONFIDENTIALITY AGREEMENT                                               Attorney Client
SWITCH‐AX‐1158708 ‐ SWITCH‐AX‐1158709       5/25/2016 13:18   CONFIDENTIALITY AGREEMENT                                               Attorney Client
SWITCH‐AX‐1158710 ‐ SWITCH‐AX‐1158710       5/25/2016 13:18   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1158711 ‐ SWITCH‐AX‐1158713       5/25/2016 15:01   7b55adad‐7890‐4455‐af10‐a9e9903ddf53.msg                                Attorney Client
SWITCH‐AX‐1158714 ‐ SWITCH‐AX‐1158715       5/25/2016 15:01   S446 Rework Contract 5‐24‐16.pdf                                        Attorney Client
SWITCH‐AX‐1158716 ‐ SWITCH‐AX‐1158716       5/25/2016 15:01   CenturyLink Order Confirmation for order number 446387.msg              Attorney Client
SWITCH‐AX‐1158717 ‐ SWITCH‐AX‐1158717       5/25/2016 15:01   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1158718 ‐ SWITCH‐AX‐1158720       5/25/2016 15:01   RE_ shift4.msg                                                          Attorney Client
SWITCH‐AX‐1158721 ‐ SWITCH‐AX‐1158721       5/25/2016 15:01   image004.jpg                                                            Attorney Client
SWITCH‐AX‐1158722 ‐ SWITCH‐AX‐1158722       5/25/2016 15:01   SO ‐ Shift4 ‐ Transport 20160520 ‐ Signed.pdf                           Attorney Client
SWITCH‐AX‐1158723 ‐ SWITCH‐AX‐1158727       5/25/2016 15:01   Online Ordering                                                         Attorney Client
SWITCH‐AX‐1158728 ‐ SWITCH‐AX‐1158728       5/25/2016 15:01   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1158729 ‐ SWITCH‐AX‐1158729       5/25/2016 15:01   P170111.pdf                                                             Attorney Client
SWITCH‐AX‐1158730 ‐ SWITCH‐AX‐1158730       5/25/2016 15:01   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1158731 ‐ SWITCH‐AX‐1158741       5/25/2016 15:01   Amendment                                                               Attorney Client
SWITCH‐AX‐1158742 ‐ SWITCH‐AX‐1158742       5/25/2016 15:01   P170111.pdf                                                             Attorney Client
SWITCH‐AX‐1158743 ‐ SWITCH‐AX‐1158747       5/25/2016 15:01   Online Ordering                                                         Attorney Client
SWITCH‐AX‐1158748 ‐ SWITCH‐AX‐1158748       5/25/2016 15:01   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1158749 ‐ SWITCH‐AX‐1158749       5/25/2016 15:01   CenturyLink Order Confirmation for order number 446395.msg              Attorney Client
SWITCH‐AX‐1158750 ‐ SWITCH‐AX‐1158750       5/25/2016 15:01   image005.jpg                                                            Attorney Client
SWITCH‐AX‐1158751 ‐ SWITCH‐AX‐1158761       5/25/2016 15:01   Amendment                                                               Attorney Client
SWITCH‐AX‐1158762 ‐ SWITCH‐AX‐1158762       5/25/2016 15:03   no Title                                                                Attorney Client
SWITCH‐AX‐1158763 ‐ SWITCH‐AX‐1158773       5/25/2016 15:03   CFA Switch Cox V9 05‐25‐16 Switch.docx                                  Attorney Client
SWITCH‐AX‐1158774 ‐ SWITCH‐AX‐1158774       5/25/2016 15:03   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1158775 ‐ SWITCH‐AX‐1158775       5/25/2016 15:12   no Title                                                                Attorney Client
SWITCH‐AX‐1158776 ‐ SWITCH‐AX‐1158786       5/25/2016 15:12   CFA Switch Cox V9 05‐25‐16 Switch.docx                                  Attorney Client
SWITCH‐AX‐1158787 ‐ SWITCH‐AX‐1158787       5/25/2016 15:12   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1158788 ‐ SWITCH‐AX‐1158788       5/25/2016 15:13   no Title                                                                Attorney Client
SWITCH‐AX‐1158789 ‐ SWITCH‐AX‐1158822       5/25/2016 15:13   TITLE                                                                   Attorney Client




                                                                           EXHIBIT 10, PAGE 2231
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 479 of 829


Bates                                   Document Date         Document Title                                                          Privilege
SWITCH‐AX‐1158823 ‐ SWITCH‐AX‐1158832       5/25/2016 15:32   no Title                                                                Attorney Client
SWITCH‐AX‐1158833 ‐ SWITCH‐AX‐1158833       5/25/2016 15:32   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1158834 ‐ SWITCH‐AX‐1158844       5/25/2016 15:32   Colocation Facilities Agreement‐NFL‐v6‐20160524.docx                    Attorney Client
SWITCH‐AX‐1158845 ‐ SWITCH‐AX‐1158855       5/25/2016 15:32   Redline‐Colocation Facilities Agreement‐NFL‐v5 to v6‐20160524.docx      Attorney Client
SWITCH‐AX‐1158856 ‐ SWITCH‐AX‐1158856       5/25/2016 15:32   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1158857 ‐ SWITCH‐AX‐1158857       5/25/2016 15:35   4344df4e‐403c‐4af8‐b399‐04d4b256c211.msg                                Attorney Client
SWITCH‐AX‐1158858 ‐ SWITCH‐AX‐1158858       5/25/2016 15:35   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1158859 ‐ SWITCH‐AX‐1158867       5/25/2016 15:35   CFA‐Rakuten‐Switch‐v2 to v3‐20160525.docx                               Attorney Client
SWITCH‐AX‐1158868 ‐ SWITCH‐AX‐1158876       5/25/2016 15:35   CFA‐Rakuten‐Switch‐v3‐20160525.docx                                     Attorney Client
SWITCH‐AX‐1158877 ‐ SWITCH‐AX‐1158877       5/25/2016 15:46   no Title                                                                Attorney Client
SWITCH‐AX‐1158878 ‐ SWITCH‐AX‐1158911       5/25/2016 15:46   TITLE                                                                   Attorney Client
SWITCH‐AX‐1158912 ‐ SWITCH‐AX‐1158914       5/25/2016 16:09   no Title                                                                Attorney Client
SWITCH‐AX‐1158915 ‐ SWITCH‐AX‐1158915       5/25/2016 16:12   no Title                                                                Attorney Client
SWITCH‐AX‐1158916 ‐ SWITCH‐AX‐1158926       5/25/2016 16:12   CFA Switch Cox V8 to V9 05‐25‐16 Switch.docx                            Attorney Client
SWITCH‐AX‐1158927 ‐ SWITCH‐AX‐1158927       5/25/2016 16:12   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1158928 ‐ SWITCH‐AX‐1158931       5/25/2016 16:56   no Title                                                                Attorney Client
SWITCH‐AX‐1158932 ‐ SWITCH‐AX‐1158932       5/25/2016 16:56   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1158933 ‐ SWITCH‐AX‐1158933       5/25/2016 16:56   Collection Report 160525.xlsx                                           Attorney Client
SWITCH‐AX‐1158934 ‐ SWITCH‐AX‐1158937       5/25/2016 16:56   1d578b4b‐7c62‐4377‐adfd‐8df6e53f8aba.msg                                Attorney Client
SWITCH‐AX‐1158938 ‐ SWITCH‐AX‐1158938       5/25/2016 16:56   Collection Report 160525.xlsx                                           Attorney Client
SWITCH‐AX‐1158939 ‐ SWITCH‐AX‐1158939       5/25/2016 16:56   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1158940 ‐ SWITCH‐AX‐1158950       5/25/2016 16:59   no Title                                                                Attorney Client
SWITCH‐AX‐1158951 ‐ SWITCH‐AX‐1158951       5/25/2016 16:59   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1158952 ‐ SWITCH‐AX‐1158952       5/25/2016 17:00   Collection Report 160525.xlsx                                           Attorney Client
SWITCH‐AX‐1158953 ‐ SWITCH‐AX‐1158960       5/25/2016 17:01   4fee5f40‐627e‐47be‐a4f2‐a1ccf5ba6147.msg                                Attorney Client
SWITCH‐AX‐1158961 ‐ SWITCH‐AX‐1158961       5/25/2016 17:01   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1158962 ‐ SWITCH‐AX‐1158962       5/25/2016 17:01   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1158963 ‐ SWITCH‐AX‐1158967       5/25/2016 17:01   NDA‐052516‐996 UMB Bank, N.A..pdf                                       Attorney Client
SWITCH‐AX‐1158968 ‐ SWITCH‐AX‐1158968       5/25/2016 17:01   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1158969 ‐ SWITCH‐AX‐1158976       5/25/2016 17:01   no Title                                                                Attorney Client
SWITCH‐AX‐1158977 ‐ SWITCH‐AX‐1158977       5/25/2016 17:01   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1158978 ‐ SWITCH‐AX‐1158982       5/25/2016 17:01   NDA‐052516‐996 UMB Bank, N.A..pdf                                       Attorney Client
SWITCH‐AX‐1158983 ‐ SWITCH‐AX‐1158983       5/25/2016 17:01   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1158984 ‐ SWITCH‐AX‐1158984       5/25/2016 17:01   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1158985 ‐ SWITCH‐AX‐1158985       5/25/2016 17:14   no Title                                                                Attorney Client
SWITCH‐AX‐1158986 ‐ SWITCH‐AX‐1158987       5/25/2016 17:14   RampRate                                                                Attorney Client
SWITCH‐AX‐1158988 ‐ SWITCH‐AX‐1158988       5/25/2016 17:14   C808‐07‐002‐C.pdf                                                       Attorney Client
SWITCH‐AX‐1158989 ‐ SWITCH‐AX‐1158996       5/25/2016 17:14   Referral Agreement‐Spearhead‐20160525‐Partially Executed.pdf            Attorney Client
SWITCH‐AX‐1158997 ‐ SWITCH‐AX‐1159006       5/25/2016 17:14   C808‐07‐001‐M.pdf                                                       Attorney Client
SWITCH‐AX‐1159007 ‐ SWITCH‐AX‐1159014       5/25/2016 17:29   no Title                                                                Attorney Client
SWITCH‐AX‐1159015 ‐ SWITCH‐AX‐1159025       5/25/2016 17:29   Colocation Facilities Agreement‐NFL‐v6‐20160524.docx                    Attorney Client
SWITCH‐AX‐1159026 ‐ SWITCH‐AX‐1159026       5/25/2016 17:29   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1159027 ‐ SWITCH‐AX‐1159037       5/25/2016 17:29   Redline‐Colocation Facilities Agreement‐NFL‐v5 to v6‐20160524[2].docx   Attorney Client
SWITCH‐AX‐1159038 ‐ SWITCH‐AX‐1159038       5/25/2016 17:29   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1159039 ‐ SWITCH‐AX‐1159039       5/25/2016 17:42   no Title                                                                Attorney Client
SWITCH‐AX‐1159040 ‐ SWITCH‐AX‐1159073       5/25/2016 17:42   TITLE                                                                   Attorney Client




                                                                          EXHIBIT 10, PAGE 2232
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 480 of 829


Bates                                   Document Date         Document Title                                                                     Privilege
SWITCH‐AX‐1159074 ‐ SWITCH‐AX‐1159074       5/25/2016 17:42   image001.png                                                                       Attorney Client
SWITCH‐AX‐1159075 ‐ SWITCH‐AX‐1159075       5/25/2016 17:43   no Title                                                                           Attorney Client
SWITCH‐AX‐1159076 ‐ SWITCH‐AX‐1159076       5/25/2016 17:43   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1159077 ‐ SWITCH‐AX‐1159085       5/25/2016 17:43   Redline‐CFA‐William Hill Gaming‐v3 to v4‐20160525.docx                             Attorney Client
SWITCH‐AX‐1159086 ‐ SWITCH‐AX‐1159094       5/25/2016 17:43   CFA‐William Hill Gaming‐v4‐20160525.docx                                           Attorney Client
SWITCH‐AX‐1159095 ‐ SWITCH‐AX‐1159095       5/25/2016 17:51   no Title                                                                           Attorney Client
SWITCH‐AX‐1159096 ‐ SWITCH‐AX‐1159096       5/25/2016 17:51   Edge DC Model 5.24.2016.xlsm                                                       Attorney Client
SWITCH‐AX‐1159097 ‐ SWITCH‐AX‐1159097       5/25/2016 18:03   Check Run ‐ 05.27.16.xlsx                                                          Attorney Client
SWITCH‐AX‐1159098 ‐ SWITCH‐AX‐1159098       5/25/2016 18:06   no Title                                                                           Attorney Client
SWITCH‐AX‐1159099 ‐ SWITCH‐AX‐1159099       5/25/2016 18:25   no Title                                                                           Attorney Client
SWITCH‐AX‐1159100 ‐ SWITCH‐AX‐1159109       5/25/2016 18:25   Redline‐CFA‐TSI‐v1 to v2‐20160524.docx                                             Attorney Client
SWITCH‐AX‐1159110 ‐ SWITCH‐AX‐1159110       5/25/2016 18:25   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1159111 ‐ SWITCH‐AX‐1159119       5/25/2016 18:25   CFA‐TSI‐v2‐20160525.docx                                                           Attorney Client
SWITCH‐AX‐1159120 ‐ SWITCH‐AX‐1159120       5/25/2016 18:57   no Title                                                                           Attorney Client
SWITCH‐AX‐1159121 ‐ SWITCH‐AX‐1159121       5/25/2016 18:57   image001.png                                                                       Attorney Client
SWITCH‐AX‐1159122 ‐ SWITCH‐AX‐1159127       5/25/2016 18:57   Redline Mediation and Arbitration Agreement V2 to V3 05‐23‐2016 Littler.docx       Attorney Client
SWITCH‐AX‐1159128 ‐ SWITCH‐AX‐1159128       5/25/2016 22:11   no Title                                                                           Attorney Client
SWITCH‐AX‐1159129 ‐ SWITCH‐AX‐1159134       5/25/2016 23:46   no Title                                                                           Attorney Client
SWITCH‐AX‐1159135 ‐ SWITCH‐AX‐1159146       5/25/2016 23:46   Master Services                                                                    Attorney Client
SWITCH‐AX‐1159147 ‐ SWITCH‐AX‐1159153        5/26/2016 7:59   no Title                                                                           Attorney Client
SWITCH‐AX‐1159154 ‐ SWITCH‐AX‐1159162        5/26/2016 7:59   Colocation Facilities Agreement‐20160331.docx                                      Attorney Client
SWITCH‐AX‐1159163 ‐ SWITCH‐AX‐1159171        5/26/2016 8:47   no Title                                                                           Attorney Client
SWITCH‐AX‐1159172 ‐ SWITCH‐AX‐1159172        5/26/2016 8:47   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1159173 ‐ SWITCH‐AX‐1159173        5/26/2016 8:47   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1159174 ‐ SWITCH‐AX‐1159184        5/26/2016 8:47   Colocation Facilities Agreement‐NFL‐v6‐20160524 (NFL FINAL 5‐26‐16)clean....pdf    Attorney Client
SWITCH‐AX‐1159185 ‐ SWITCH‐AX‐1159195        5/26/2016 8:47   Colocation Facilities Agreement‐NFL‐v6‐20160524 (NFL FINAL 5‐26‐16)clean....docx   Attorney Client
SWITCH‐AX‐1159196 ‐ SWITCH‐AX‐1159206        5/26/2016 8:47   Colocation Facilities Agreement‐NFL‐v6‐20160524 (NFL FINAL 5‐26‐16)redli....pdf    Attorney Client
SWITCH‐AX‐1159207 ‐ SWITCH‐AX‐1159208        5/26/2016 8:56   no Title                                                                           Attorney Client
SWITCH‐AX‐1159209 ‐ SWITCH‐AX‐1159212        5/26/2016 8:56   Southwest Gas HSIP Contract 5‐26‐16.pdf                                            Attorney Client
SWITCH‐AX‐1159213 ‐ SWITCH‐AX‐1159213        5/26/2016 8:56   image002.png                                                                       Attorney Client
SWITCH‐AX‐1159214 ‐ SWITCH‐AX‐1159217        5/26/2016 8:56   OPERATIONS AND MAINTENANCE                                                         Attorney Client
SWITCH‐AX‐1159218 ‐ SWITCH‐AX‐1159218        5/26/2016 8:56   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1159219 ‐ SWITCH‐AX‐1159233        5/26/2016 8:56   Service Order ‐ Switch, LTD ‐ 148 N Carson ‐ 100Mb Fiber Internet.pdf              Attorney Client
SWITCH‐AX‐1159234 ‐ SWITCH‐AX‐1159235        5/26/2016 8:56   Scanned from a Xerox Multifunction Printer.pdf                                     Attorney Client
SWITCH‐AX‐1159236 ‐ SWITCH‐AX‐1159237        5/26/2016 8:56   no Title                                                                           Attorney Client
SWITCH‐AX‐1159238 ‐ SWITCH‐AX‐1159252        5/26/2016 8:56   Service Order ‐ Switch, LTD ‐ 148 N Carson ‐ 100Mb Fiber Internet.pdf              Attorney Client
SWITCH‐AX‐1159253 ‐ SWITCH‐AX‐1159256        5/26/2016 8:56   Southwest Gas HSIP Contract 5‐26‐16.pdf                                            Attorney Client
SWITCH‐AX‐1159257 ‐ SWITCH‐AX‐1159257        5/26/2016 8:56   image002.png                                                                       Attorney Client
SWITCH‐AX‐1159258 ‐ SWITCH‐AX‐1159261        5/26/2016 8:56   OPERATIONS AND MAINTENANCE                                                         Attorney Client
SWITCH‐AX‐1159262 ‐ SWITCH‐AX‐1159263        5/26/2016 8:56   Scanned from a Xerox Multifunction Printer.pdf                                     Attorney Client
SWITCH‐AX‐1159264 ‐ SWITCH‐AX‐1159264        5/26/2016 8:56   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1159265 ‐ SWITCH‐AX‐1159265        5/26/2016 9:01   no Title                                                                           Attorney Client
SWITCH‐AX‐1159266 ‐ SWITCH‐AX‐1159266        5/26/2016 9:07   no Title                                                                           Attorney Client
SWITCH‐AX‐1159267 ‐ SWITCH‐AX‐1159267        5/26/2016 9:07   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1159268 ‐ SWITCH‐AX‐1159276        5/26/2016 9:07   Supernap_Colocation Facilities Agreement _Comcast_v6_20160505_dbeals_05_....docx   Attorney Client
SWITCH‐AX‐1159277 ‐ SWITCH‐AX‐1159280        5/26/2016 9:41   c19312cd‐e275‐490f‐8f04‐6dd3f4c7a969.msg                                           Attorney Client




                                                                          EXHIBIT 10, PAGE 2233
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 481 of 829


Bates                                   Document Date        Document Title                                                                                Privilege
SWITCH‐AX‐1159281 ‐ SWITCH‐AX‐1159282       5/26/2016 9:41   L013‐052616‐210‐SO (2x 1Gbps Transport for Shift4 ‐ SUPERNAP 7 & SUPERNAP 8 to 7301 MetropolisAttorney Client
SWITCH‐AX‐1159283 ‐ SWITCH‐AX‐1159287       5/26/2016 9:41   Online Ordering                                                                               Attorney Client
SWITCH‐AX‐1159288 ‐ SWITCH‐AX‐1159288       5/26/2016 9:41   P170111.pdf                                                                                   Attorney Client
SWITCH‐AX‐1159289 ‐ SWITCH‐AX‐1159289       5/26/2016 9:41   CenturyLink Order Confirmation for order number 446387.msg                                    Attorney Client
SWITCH‐AX‐1159290 ‐ SWITCH‐AX‐1159290       5/26/2016 9:41   P170111.pdf                                                                                   Attorney Client
SWITCH‐AX‐1159291 ‐ SWITCH‐AX‐1159291       5/26/2016 9:41   CenturyLink Order Confirmation for order number 446395.msg                                    Attorney Client
SWITCH‐AX‐1159292 ‐ SWITCH‐AX‐1159292       5/26/2016 9:41   image003.jpg                                                                                  Attorney Client
SWITCH‐AX‐1159293 ‐ SWITCH‐AX‐1159293       5/26/2016 9:41   S446‐07‐026‐E.pdf                                                                             Attorney Client
SWITCH‐AX‐1159294 ‐ SWITCH‐AX‐1159304       5/26/2016 9:41   Amendment                                                                                     Attorney Client
SWITCH‐AX‐1159305 ‐ SWITCH‐AX‐1159315       5/26/2016 9:41   Amendment                                                                                     Attorney Client
SWITCH‐AX‐1159316 ‐ SWITCH‐AX‐1159316       5/26/2016 9:41   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1159317 ‐ SWITCH‐AX‐1159317       5/26/2016 9:41   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1159318 ‐ SWITCH‐AX‐1159322       5/26/2016 9:41   Online Ordering                                                                               Attorney Client
SWITCH‐AX‐1159323 ‐ SWITCH‐AX‐1159326       5/26/2016 9:41   no Title                                                                                      Attorney Client
SWITCH‐AX‐1159327 ‐ SWITCH‐AX‐1159337       5/26/2016 9:41   Amendment                                                                                     Attorney Client
SWITCH‐AX‐1159338 ‐ SWITCH‐AX‐1159338       5/26/2016 9:41   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1159339 ‐ SWITCH‐AX‐1159349       5/26/2016 9:41   Amendment                                                                                     Attorney Client
SWITCH‐AX‐1159350 ‐ SWITCH‐AX‐1159350       5/26/2016 9:41   image003.jpg                                                                                  Attorney Client
SWITCH‐AX‐1159351 ‐ SWITCH‐AX‐1159352       5/26/2016 9:41   L013‐052616‐210‐SO (2x 1Gbps Transport for Shift4 ‐ SUPERNAP 7 & SUPERNAP 8 to 7301 MetropolisAttorney Client
SWITCH‐AX‐1159353 ‐ SWITCH‐AX‐1159353       5/26/2016 9:41   CenturyLink Order Confirmation for order number 446395.msg                                    Attorney Client
SWITCH‐AX‐1159354 ‐ SWITCH‐AX‐1159354       5/26/2016 9:41   S446‐07‐026‐E.pdf                                                                             Attorney Client
SWITCH‐AX‐1159355 ‐ SWITCH‐AX‐1159359       5/26/2016 9:41   Online Ordering                                                                               Attorney Client
SWITCH‐AX‐1159360 ‐ SWITCH‐AX‐1159360       5/26/2016 9:41   P170111.pdf                                                                                   Attorney Client
SWITCH‐AX‐1159361 ‐ SWITCH‐AX‐1159361       5/26/2016 9:41   CenturyLink Order Confirmation for order number 446387.msg                                    Attorney Client
SWITCH‐AX‐1159362 ‐ SWITCH‐AX‐1159362       5/26/2016 9:41   P170111.pdf                                                                                   Attorney Client
SWITCH‐AX‐1159363 ‐ SWITCH‐AX‐1159363       5/26/2016 9:41   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1159364 ‐ SWITCH‐AX‐1159368       5/26/2016 9:41   Online Ordering                                                                               Attorney Client
SWITCH‐AX‐1159369 ‐ SWITCH‐AX‐1159372       5/26/2016 9:56   5cf9595c‐c993‐4af8‐90a3‐7c2d37b386da.msg                                                      Attorney Client
SWITCH‐AX‐1159373 ‐ SWITCH‐AX‐1159373       5/26/2016 9:56   P170111.pdf                                                                                   Attorney Client
SWITCH‐AX‐1159374 ‐ SWITCH‐AX‐1159384       5/26/2016 9:56   Amendment                                                                                     Attorney Client
SWITCH‐AX‐1159385 ‐ SWITCH‐AX‐1159386       5/26/2016 9:56   L013‐052616‐210‐SO (2x 1Gbps Transport for Shift4 ‐ SUPERNAP 7 & SUPERNAP 8 to 7301 MetropolisAttorney Client
SWITCH‐AX‐1159387 ‐ SWITCH‐AX‐1159387       5/26/2016 9:56   CenturyLink Order Confirmation for order number 446387.msg                                    Attorney Client
SWITCH‐AX‐1159388 ‐ SWITCH‐AX‐1159388       5/26/2016 9:56   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1159389 ‐ SWITCH‐AX‐1159389       5/26/2016 9:56   CenturyLink Order Confirmation for order number 446395.msg                                    Attorney Client
SWITCH‐AX‐1159390 ‐ SWITCH‐AX‐1159394       5/26/2016 9:56   Online Ordering                                                                               Attorney Client
SWITCH‐AX‐1159395 ‐ SWITCH‐AX‐1159395       5/26/2016 9:56   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1159396 ‐ SWITCH‐AX‐1159396       5/26/2016 9:56   image003.jpg                                                                                  Attorney Client
SWITCH‐AX‐1159397 ‐ SWITCH‐AX‐1159401       5/26/2016 9:56   Online Ordering                                                                               Attorney Client
SWITCH‐AX‐1159402 ‐ SWITCH‐AX‐1159412       5/26/2016 9:56   Amendment                                                                                     Attorney Client
SWITCH‐AX‐1159413 ‐ SWITCH‐AX‐1159413       5/26/2016 9:56   P170111.pdf                                                                                   Attorney Client
SWITCH‐AX‐1159414 ‐ SWITCH‐AX‐1159414       5/26/2016 9:56   S446‐07‐026‐E.pdf                                                                             Attorney Client
SWITCH‐AX‐1159415 ‐ SWITCH‐AX‐1159418       5/26/2016 9:56   no Title                                                                                      Attorney Client
SWITCH‐AX‐1159419 ‐ SWITCH‐AX‐1159420       5/26/2016 9:56   L013‐052616‐210‐SO (2x 1Gbps Transport for Shift4 ‐ SUPERNAP 7 & SUPERNAP 8 to 7301 MetropolisAttorney Client
SWITCH‐AX‐1159421 ‐ SWITCH‐AX‐1159425       5/26/2016 9:56   Online Ordering                                                                               Attorney Client
SWITCH‐AX‐1159426 ‐ SWITCH‐AX‐1159436       5/26/2016 9:56   Amendment                                                                                     Attorney Client
SWITCH‐AX‐1159437 ‐ SWITCH‐AX‐1159441       5/26/2016 9:56   Online Ordering                                                                               Attorney Client




                                                                         EXHIBIT 10, PAGE 2234
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 482 of 829


Bates                                   Document Date         Document Title                                                                                Privilege
SWITCH‐AX‐1159442 ‐ SWITCH‐AX‐1159442        5/26/2016 9:56   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1159443 ‐ SWITCH‐AX‐1159443        5/26/2016 9:56   image003.jpg                                                                                  Attorney Client
SWITCH‐AX‐1159444 ‐ SWITCH‐AX‐1159454        5/26/2016 9:56   Amendment                                                                                     Attorney Client
SWITCH‐AX‐1159455 ‐ SWITCH‐AX‐1159455        5/26/2016 9:56   CenturyLink Order Confirmation for order number 446387.msg                                    Attorney Client
SWITCH‐AX‐1159456 ‐ SWITCH‐AX‐1159456        5/26/2016 9:56   P170111.pdf                                                                                   Attorney Client
SWITCH‐AX‐1159457 ‐ SWITCH‐AX‐1159457        5/26/2016 9:56   S446‐07‐026‐E.pdf                                                                             Attorney Client
SWITCH‐AX‐1159458 ‐ SWITCH‐AX‐1159458        5/26/2016 9:56   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1159459 ‐ SWITCH‐AX‐1159459        5/26/2016 9:56   P170111.pdf                                                                                   Attorney Client
SWITCH‐AX‐1159460 ‐ SWITCH‐AX‐1159460        5/26/2016 9:56   CenturyLink Order Confirmation for order number 446395.msg                                    Attorney Client
SWITCH‐AX‐1159461 ‐ SWITCH‐AX‐1159464        5/26/2016 9:56   no Title                                                                                      Attorney Client
SWITCH‐AX‐1159465 ‐ SWITCH‐AX‐1159465        5/26/2016 9:56   image003.jpg                                                                                  Attorney Client
SWITCH‐AX‐1159466 ‐ SWITCH‐AX‐1159466        5/26/2016 9:56   CenturyLink Order Confirmation for order number 446395.msg                                    Attorney Client
SWITCH‐AX‐1159467 ‐ SWITCH‐AX‐1159477        5/26/2016 9:56   Amendment                                                                                     Attorney Client
SWITCH‐AX‐1159478 ‐ SWITCH‐AX‐1159478        5/26/2016 9:56   P170111.pdf                                                                                   Attorney Client
SWITCH‐AX‐1159479 ‐ SWITCH‐AX‐1159483        5/26/2016 9:56   Online Ordering                                                                               Attorney Client
SWITCH‐AX‐1159484 ‐ SWITCH‐AX‐1159494        5/26/2016 9:56   Amendment                                                                                     Attorney Client
SWITCH‐AX‐1159495 ‐ SWITCH‐AX‐1159495        5/26/2016 9:56   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1159496 ‐ SWITCH‐AX‐1159496        5/26/2016 9:56   CenturyLink Order Confirmation for order number 446387.msg                                    Attorney Client
SWITCH‐AX‐1159497 ‐ SWITCH‐AX‐1159501        5/26/2016 9:56   Online Ordering                                                                               Attorney Client
SWITCH‐AX‐1159502 ‐ SWITCH‐AX‐1159502        5/26/2016 9:56   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1159503 ‐ SWITCH‐AX‐1159503        5/26/2016 9:56   P170111.pdf                                                                                   Attorney Client
SWITCH‐AX‐1159504 ‐ SWITCH‐AX‐1159504        5/26/2016 9:56   S446‐07‐026‐E.pdf                                                                             Attorney Client
SWITCH‐AX‐1159505 ‐ SWITCH‐AX‐1159506        5/26/2016 9:56   L013‐052616‐210‐SO (2x 1Gbps Transport for Shift4 ‐ SUPERNAP 7 & SUPERNAP 8 to 7301 MetropolisAttorney Client
SWITCH‐AX‐1159507 ‐ SWITCH‐AX‐1159508       5/26/2016 10:19   no Title                                                                                      Attorney Client
SWITCH‐AX‐1159509 ‐ SWITCH‐AX‐1159542       5/26/2016 10:19   TITLE                                                                                         Attorney Client
SWITCH‐AX‐1159543 ‐ SWITCH‐AX‐1159543       5/26/2016 10:19   image001.png                                                                                  Attorney Client
SWITCH‐AX‐1159544 ‐ SWITCH‐AX‐1159545       5/26/2016 10:20   no Title                                                                                      Attorney Client
SWITCH‐AX‐1159546 ‐ SWITCH‐AX‐1159579       5/26/2016 10:20   TITLE                                                                                         Attorney Client
SWITCH‐AX‐1159580 ‐ SWITCH‐AX‐1159580       5/26/2016 10:20   image001.png                                                                                  Attorney Client
SWITCH‐AX‐1159581 ‐ SWITCH‐AX‐1159582       5/26/2016 10:25   no Title                                                                                      Attorney Client
SWITCH‐AX‐1159583 ‐ SWITCH‐AX‐1159583       5/26/2016 10:25   image004.png                                                                                  Attorney Client
SWITCH‐AX‐1159584 ‐ SWITCH‐AX‐1159584       5/26/2016 10:25   image003.jpg                                                                                  Attorney Client
SWITCH‐AX‐1159585 ‐ SWITCH‐AX‐1159585       5/26/2016 10:25   image007.png                                                                                  Attorney Client
SWITCH‐AX‐1159586 ‐ SWITCH‐AX‐1159586       5/26/2016 10:25   image001.png                                                                                  Attorney Client
SWITCH‐AX‐1159587 ‐ SWITCH‐AX‐1159588       5/26/2016 10:32   no Title                                                                                      Attorney Client
SWITCH‐AX‐1159589 ‐ SWITCH‐AX‐1159597       5/26/2016 10:32   Colocation Facilities Agreement Comcast Switch v7 20160526.docx                               Attorney Client
SWITCH‐AX‐1159598 ‐ SWITCH‐AX‐1159606       5/26/2016 10:32   Colocation Facilities Agreement Comcast Switch v6 to v7 20160526.docx                         Attorney Client
SWITCH‐AX‐1159607 ‐ SWITCH‐AX‐1159607       5/26/2016 10:32   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1159608 ‐ SWITCH‐AX‐1159610       5/26/2016 10:36   no Title                                                                                      Attorney Client
SWITCH‐AX‐1159611 ‐ SWITCH‐AX‐1159611       5/26/2016 10:36   image005.jpg                                                                                  Attorney Client
SWITCH‐AX‐1159612 ‐ SWITCH‐AX‐1159612       5/26/2016 10:36   image006.png                                                                                  Attorney Client
SWITCH‐AX‐1159613 ‐ SWITCH‐AX‐1159615       5/26/2016 10:44   no Title                                                                                      Attorney Client
SWITCH‐AX‐1159616 ‐ SWITCH‐AX‐1159616       5/26/2016 10:44   image005.jpg                                                                                  Attorney Client
SWITCH‐AX‐1159617 ‐ SWITCH‐AX‐1159617       5/26/2016 10:44   image001.png                                                                                  Attorney Client
SWITCH‐AX‐1159618 ‐ SWITCH‐AX‐1159618       5/26/2016 10:44   image006.png                                                                                  Attorney Client
SWITCH‐AX‐1159619 ‐ SWITCH‐AX‐1159620       5/26/2016 10:51   no Title                                                                                      Attorney Client




                                                                          EXHIBIT 10, PAGE 2235
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 483 of 829


Bates                                   Document Date         Document Title                                                                   Privilege
SWITCH‐AX‐1159621 ‐ SWITCH‐AX‐1159631       5/26/2016 10:51   Colocation Facilities Agreement‐NFL‐v7‐20160526.docx                             Attorney Client
SWITCH‐AX‐1159632 ‐ SWITCH‐AX‐1159642       5/26/2016 10:51   Redline Colocation Facilities Agreement‐NFL‐v6 to v7‐20160524.docx               Attorney Client
SWITCH‐AX‐1159643 ‐ SWITCH‐AX‐1159644       5/26/2016 10:52   no Title                                                                         Attorney Client
SWITCH‐AX‐1159645 ‐ SWITCH‐AX‐1159655       5/26/2016 10:52   Redline Colocation Facilities Agreement‐NFL‐v6 to v7‐20160524.docx               Attorney Client
SWITCH‐AX‐1159656 ‐ SWITCH‐AX‐1159666       5/26/2016 10:52   Colocation Facilities Agreement‐NFL‐v7‐20160526.docx                             Attorney Client
SWITCH‐AX‐1159667 ‐ SWITCH‐AX‐1159677       5/26/2016 10:52   Microsoft Word ‐ Redline Colocation Facilities Agreement‐NFL‐v6 to v7‐20160524   Attorney Client
SWITCH‐AX‐1159678 ‐ SWITCH‐AX‐1159679       5/26/2016 11:26   no Title                                                                         Attorney Client
SWITCH‐AX‐1159680 ‐ SWITCH‐AX‐1159680       5/26/2016 11:26   image005.jpg                                                                     Attorney Client
SWITCH‐AX‐1159681 ‐ SWITCH‐AX‐1159681       5/26/2016 11:26   image006.png                                                                     Attorney Client
SWITCH‐AX‐1159682 ‐ SWITCH‐AX‐1159683       5/26/2016 11:26   no Title                                                                         Attorney Client
SWITCH‐AX‐1159684 ‐ SWITCH‐AX‐1159684       5/26/2016 11:26   image006.png                                                                     Attorney Client
SWITCH‐AX‐1159685 ‐ SWITCH‐AX‐1159685       5/26/2016 11:26   image005.jpg                                                                     Attorney Client
SWITCH‐AX‐1159686 ‐ SWITCH‐AX‐1159687       5/26/2016 11:26   no Title                                                                         Attorney Client
SWITCH‐AX‐1159688 ‐ SWITCH‐AX‐1159689       5/26/2016 13:20   no Title                                                                         Attorney Client
SWITCH‐AX‐1159690 ‐ SWITCH‐AX‐1159821       5/26/2016 13:20   FCC outage reporting Order, FNPRM 5 26 16.pdf                                    Attorney Client
SWITCH‐AX‐1159822 ‐ SWITCH‐AX‐1159824       5/26/2016 13:20   no Title                                                                         Attorney Client
SWITCH‐AX‐1159825 ‐ SWITCH‐AX‐1159825       5/26/2016 13:20   image001.png                                                                     Attorney Client
SWITCH‐AX‐1159826 ‐ SWITCH‐AX‐1159826       5/26/2016 13:20   image002.png                                                                     Attorney Client
SWITCH‐AX‐1159827 ‐ SWITCH‐AX‐1159829       5/26/2016 13:28   no Title                                                                         Attorney Client
SWITCH‐AX‐1159830 ‐ SWITCH‐AX‐1159830       5/26/2016 13:28   image003.png                                                                     Attorney Client
SWITCH‐AX‐1159831 ‐ SWITCH‐AX‐1159832       5/26/2016 14:25   no Title                                                                         Attorney Client
SWITCH‐AX‐1159833 ‐ SWITCH‐AX‐1159833       5/26/2016 14:25   Paper Space                                                                      Attorney Client
SWITCH‐AX‐1159834 ‐ SWITCH‐AX‐1159834       5/26/2016 14:25   Layout1                                                                          Attorney Client
SWITCH‐AX‐1159835 ‐ SWITCH‐AX‐1159835       5/26/2016 14:25   Layout1                                                                          Attorney Client
SWITCH‐AX‐1159836 ‐ SWITCH‐AX‐1159836       5/26/2016 14:25   Layout1                                                                          Attorney Client
SWITCH‐AX‐1159837 ‐ SWITCH‐AX‐1159972       5/26/2016 14:25   Parc Foret PSA 4‐25‐13.pdf                                                       Attorney Client
SWITCH‐AX‐1159973 ‐ SWITCH‐AX‐1159973       5/26/2016 14:25   Paper Space                                                                      Attorney Client
SWITCH‐AX‐1159974 ‐ SWITCH‐AX‐1159974       5/26/2016 14:25   Paper Space                                                                      Attorney Client
SWITCH‐AX‐1159975 ‐ SWITCH‐AX‐1159975       5/26/2016 14:48   no Title                                                                         Attorney Client
SWITCH‐AX‐1159976 ‐ SWITCH‐AX‐1160043       5/26/2016 14:48   _                                                                                Attorney Client
SWITCH‐AX‐1160044 ‐ SWITCH‐AX‐1160050       5/26/2016 14:48   _                                                                                Attorney Client
SWITCH‐AX‐1160051 ‐ SWITCH‐AX‐1160051       5/26/2016 14:56   no Title                                                                         Attorney Client
SWITCH‐AX‐1160052 ‐ SWITCH‐AX‐1160052       5/26/2016 14:56   image001.png                                                                     Attorney Client
SWITCH‐AX‐1160053 ‐ SWITCH‐AX‐1160086       5/26/2016 14:56   TITLE                                                                            Attorney Client
SWITCH‐AX‐1160087 ‐ SWITCH‐AX‐1160090       5/26/2016 15:10   no Title                                                                         Attorney Client
SWITCH‐AX‐1160091 ‐ SWITCH‐AX‐1160091       5/26/2016 15:10   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1160092 ‐ SWITCH‐AX‐1160092       5/26/2016 15:10   image002.jpg                                                                     Attorney Client
SWITCH‐AX‐1160093 ‐ SWITCH‐AX‐1160094       5/26/2016 15:10   Switch SO 655877 Lansing DF PTP REDLINE.PDF                                      Attorney Client
SWITCH‐AX‐1160095 ‐ SWITCH‐AX‐1160096       5/26/2016 15:10   no Title                                                                         Attorney Client
SWITCH‐AX‐1160097 ‐ SWITCH‐AX‐1160097       5/26/2016 15:10   14‐9‐SU‐esig‐Adam‐Kramer[5].png                                                  Attorney Client
SWITCH‐AX‐1160098 ‐ SWITCH‐AX‐1160101       5/26/2016 15:10   no Title                                                                         Attorney Client
SWITCH‐AX‐1160102 ‐ SWITCH‐AX‐1160102       5/26/2016 15:10   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1160103 ‐ SWITCH‐AX‐1160104       5/26/2016 15:10   Switch SO 655877 Lansing DF PTP REDLINE.PDF                                      Attorney Client
SWITCH‐AX‐1160105 ‐ SWITCH‐AX‐1160105       5/26/2016 15:10   image002.jpg                                                                     Attorney Client
SWITCH‐AX‐1160106 ‐ SWITCH‐AX‐1160110       5/26/2016 15:16   no Title                                                                         Attorney Client
SWITCH‐AX‐1160111 ‐ SWITCH‐AX‐1160111       5/26/2016 15:16   image003.jpg                                                                     Attorney Client




                                                                          EXHIBIT 10, PAGE 2236
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 484 of 829


Bates                                   Document Date         Document Title                                                                            Privilege
SWITCH‐AX‐1160112 ‐ SWITCH‐AX‐1160112       5/26/2016 15:16   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1160113 ‐ SWITCH‐AX‐1160114       5/26/2016 15:33   no Title                                                                                 Attorney Client
SWITCH‐AX‐1160115 ‐ SWITCH‐AX‐1160115       5/26/2016 15:33   14‐9‐SU‐esig‐Adam‐Kramer[5].png                                                          Attorney Client
SWITCH‐AX‐1160116 ‐ SWITCH‐AX‐1160117       5/26/2016 15:33   no Title                                                                                 Attorney Client
SWITCH‐AX‐1160118 ‐ SWITCH‐AX‐1160118       5/26/2016 15:33   14‐9‐SU‐esig‐Adam‐Kramer[5].png                                                          Attorney Client
SWITCH‐AX‐1160119 ‐ SWITCH‐AX‐1160119       5/26/2016 15:41   no Title                                                                                 Attorney Client
SWITCH‐AX‐1160120 ‐ SWITCH‐AX‐1160126       5/26/2016 15:41   _                                                                                        Attorney Client
SWITCH‐AX‐1160127 ‐ SWITCH‐AX‐1160194       5/26/2016 15:41   _                                                                                        Attorney Client
SWITCH‐AX‐1160195 ‐ SWITCH‐AX‐1160222       5/26/2016 16:16   46782f93‐526c‐497e‐be74‐704f46434619.msg                                                 Attorney Client
SWITCH‐AX‐1160223 ‐ SWITCH‐AX‐1160223       5/26/2016 16:16   image003.png                                                                             Attorney Client
SWITCH‐AX‐1160224 ‐ SWITCH‐AX‐1160224       5/26/2016 16:16   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1160225 ‐ SWITCH‐AX‐1160225       5/26/2016 16:16   RampRate                                                                                 Attorney Client
SWITCH‐AX‐1160226 ‐ SWITCH‐AX‐1160232       5/26/2016 16:16   Referral Program Agreement TDF (CCS)‐signed.pdf                                          Attorney Client
SWITCH‐AX‐1160233 ‐ SWITCH‐AX‐1160260       5/26/2016 16:16   no Title                                                                                 Attorney Client
SWITCH‐AX‐1160261 ‐ SWITCH‐AX‐1160267       5/26/2016 16:16   Referral Program Agreement TDF (CCS)‐signed.pdf                                          Attorney Client
SWITCH‐AX‐1160268 ‐ SWITCH‐AX‐1160268       5/26/2016 16:16   image003.png                                                                             Attorney Client
SWITCH‐AX‐1160269 ‐ SWITCH‐AX‐1160269       5/26/2016 16:16   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1160270 ‐ SWITCH‐AX‐1160270       5/26/2016 16:16   RampRate                                                                                 Attorney Client
SWITCH‐AX‐1160271 ‐ SWITCH‐AX‐1160272       5/26/2016 16:25   no Title                                                                                 Attorney Client
SWITCH‐AX‐1160273 ‐ SWITCH‐AX‐1160273       5/26/2016 16:25   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1160274 ‐ SWITCH‐AX‐1160282       5/26/2016 16:25   SwitchLtd_Colocation Facilities Agreement_FullExecuted 02 26 2016.pdf                    Attorney Client
SWITCH‐AX‐1160283 ‐ SWITCH‐AX‐1160283       5/26/2016 16:43   Collection Report 160526.xlsx                                                            Attorney Client
SWITCH‐AX‐1160284 ‐ SWITCH‐AX‐1160288       5/26/2016 16:44   8a1f578c‐45bf‐4fea‐8780‐e4eebbe979d4.msg                                                 Attorney Client
SWITCH‐AX‐1160289 ‐ SWITCH‐AX‐1160289       5/26/2016 16:44   Collection Report 160526.xlsx                                                            Attorney Client
SWITCH‐AX‐1160290 ‐ SWITCH‐AX‐1160294       5/26/2016 16:44   no Title                                                                                 Attorney Client
SWITCH‐AX‐1160295 ‐ SWITCH‐AX‐1160295       5/26/2016 16:44   Collection Report 160526.xlsx                                                            Attorney Client
SWITCH‐AX‐1160296 ‐ SWITCH‐AX‐1160297       5/26/2016 16:56   no Title                                                                                 Attorney Client
SWITCH‐AX‐1160298 ‐ SWITCH‐AX‐1160298       5/26/2016 16:56   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1160299 ‐ SWITCH‐AX‐1160335       5/26/2016 16:56   Switch,_Ltd_‐_Work_Order_No._1_(LAS50)_(Direct_Connect_&_Network_POPS_Only)_(2014‐06‐27) Attorney Client
SWITCH‐AX‐1160336 ‐ SWITCH‐AX‐1160336       5/26/2016 16:56   image003.jpg                                                                             Attorney Client
SWITCH‐AX‐1160337 ‐ SWITCH‐AX‐1160338       5/26/2016 16:56   NDA‐022814‐646 Amazon.com, Inc..pdf                                                      Attorney Client
SWITCH‐AX‐1160339 ‐ SWITCH‐AX‐1160350       5/26/2016 16:56   A632‐08‐001‐M.pdf                                                                        Attorney Client
SWITCH‐AX‐1160351 ‐ SWITCH‐AX‐1160352       5/26/2016 17:01   no Title                                                                                 Attorney Client
SWITCH‐AX‐1160353 ‐ SWITCH‐AX‐1160353       5/26/2016 17:01   image001.png                                                                             Attorney Client
SWITCH‐AX‐1160354 ‐ SWITCH‐AX‐1160366       5/26/2016 17:01   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                                               Attorney Client
SWITCH‐AX‐1160367 ‐ SWITCH‐AX‐1160367       5/26/2016 17:01   image003.jpg                                                                             Attorney Client
SWITCH‐AX‐1160368 ‐ SWITCH‐AX‐1160368       5/26/2016 17:01   image002.png                                                                             Attorney Client
SWITCH‐AX‐1160369 ‐ SWITCH‐AX‐1160369       5/26/2016 17:47   Check Upload & Approval‐053116.xlsx                                                      Attorney Client
SWITCH‐AX‐1160370 ‐ SWITCH‐AX‐1160383       5/26/2016 18:03   no Title                                                                                 Attorney Client
SWITCH‐AX‐1160384 ‐ SWITCH‐AX‐1160388       5/26/2016 18:03   Contractor Agreement Presidio‐Switch 5‐26‐16 Signed.pdf                                  Attorney Client
SWITCH‐AX‐1160389 ‐ SWITCH‐AX‐1160401       5/26/2016 18:03   MSA Presidio‐Switch 5‐26‐16 Signed.pdf                                                   Attorney Client
SWITCH‐AX‐1160402 ‐ SWITCH‐AX‐1160402       5/26/2016 18:03   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1160403 ‐ SWITCH‐AX‐1160405       5/26/2016 18:53   no Title                                                                                 Attorney Client
SWITCH‐AX‐1160406 ‐ SWITCH‐AX‐1160407       5/26/2016 18:53   UNILATERAL NONDISCLOSURE AGREEMENT                                                       Attorney Client
SWITCH‐AX‐1160408 ‐ SWITCH‐AX‐1160408       5/26/2016 18:53   image004.png                                                                             Attorney Client
SWITCH‐AX‐1160409 ‐ SWITCH‐AX‐1160420       5/26/2016 18:53   A632‐08‐001‐M.pdf                                                                        Attorney Client




                                                                          EXHIBIT 10, PAGE 2237
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 485 of 829


Bates                                   Document Date         Document Title                                                                            Privilege
SWITCH‐AX‐1160421 ‐ SWITCH‐AX‐1160422       5/26/2016 18:53   NDA‐022814‐646 Amazon.com, Inc..pdf                                                      Attorney Client
SWITCH‐AX‐1160423 ‐ SWITCH‐AX‐1160426       5/26/2016 18:58   no Title                                                                                 Attorney Client
SWITCH‐AX‐1160427 ‐ SWITCH‐AX‐1160430       5/26/2016 18:58   no Title                                                                                 Attorney Client
SWITCH‐AX‐1160431 ‐ SWITCH‐AX‐1160431       5/26/2016 18:58   image004.png                                                                             Attorney Client
SWITCH‐AX‐1160432 ‐ SWITCH‐AX‐1160435       5/26/2016 18:58   no Title                                                                                 Attorney Client
SWITCH‐AX‐1160436 ‐ SWITCH‐AX‐1160436       5/26/2016 18:58   image004.png                                                                             Attorney Client
SWITCH‐AX‐1160437 ‐ SWITCH‐AX‐1160441       5/26/2016 19:03   no Title                                                                                 Attorney Client
SWITCH‐AX‐1160442 ‐ SWITCH‐AX‐1160453       5/26/2016 19:03   A632‐08‐001‐M.pdf                                                                        Attorney Client
SWITCH‐AX‐1160454 ‐ SWITCH‐AX‐1160454       5/26/2016 19:03   image002.png                                                                             Attorney Client
SWITCH‐AX‐1160455 ‐ SWITCH‐AX‐1160456       5/26/2016 19:03   NDA‐022814‐646 Amazon.com, Inc..pdf                                                      Attorney Client
SWITCH‐AX‐1160457 ‐ SWITCH‐AX‐1160493       5/26/2016 19:03   Switch,_Ltd_‐_Work_Order_No._1_(LAS50)_(Direct_Connect_&_Network_POPS_Only)_(2014‐06‐27) Attorney Client
SWITCH‐AX‐1160494 ‐ SWITCH‐AX‐1160496       5/26/2016 19:03   no Title                                                                                 Attorney Client
SWITCH‐AX‐1160497 ‐ SWITCH‐AX‐1160499       5/26/2016 19:03   no Title                                                                                 Attorney Client
SWITCH‐AX‐1160500 ‐ SWITCH‐AX‐1160500       5/26/2016 19:03   image004.png                                                                             Attorney Client
SWITCH‐AX‐1160501 ‐ SWITCH‐AX‐1160504        5/27/2016 1:37   no Title                                                                                 Attorney Client
SWITCH‐AX‐1160505 ‐ SWITCH‐AX‐1160505        5/27/2016 1:37                                                                                 21‐Feb‐04 Attorney Client
SWITCH‐AX‐1160506 ‐ SWITCH‐AX‐1160506        5/27/2016 1:37   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1160507 ‐ SWITCH‐AX‐1160507        5/27/2016 1:37   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1160508 ‐ SWITCH‐AX‐1160508        5/27/2016 1:37   OutlookEmoji‐1458335872811_15‐11_SUI_Thailand_eSig_Amarit_Laorakpong.jpg.jpg             Attorney Client
SWITCH‐AX‐1160509 ‐ SWITCH‐AX‐1160509        5/27/2016 7:56   no Title                                                                                 Attorney Client
SWITCH‐AX‐1160510 ‐ SWITCH‐AX‐1160510        5/27/2016 7:56   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1160511 ‐ SWITCH‐AX‐1160521        5/27/2016 7:56   Colocation Facilities Agreement‐NFL‐v7‐20160526.docx                                     Attorney Client
SWITCH‐AX‐1160522 ‐ SWITCH‐AX‐1160532        5/27/2016 7:56   Colocation Facilities Agreement‐NFL‐v7‐20160526.docx                                     Attorney Client
SWITCH‐AX‐1160533 ‐ SWITCH‐AX‐1160543        5/27/2016 7:56   Redline Colocation Facilities Agreement‐NFL‐v6 to v7‐20160524.docx                       Attorney Client
SWITCH‐AX‐1160544 ‐ SWITCH‐AX‐1160546        5/27/2016 9:31   no Title                                                                                 Attorney Client
SWITCH‐AX‐1160547 ‐ SWITCH‐AX‐1160547        5/27/2016 9:31   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1160548 ‐ SWITCH‐AX‐1160548        5/27/2016 9:31   Redline‐TAA‐Southwest (CHUBB)‐v1 to v2‐20160523.docx                                     Attorney Client
SWITCH‐AX‐1160549 ‐ SWITCH‐AX‐1160563        5/27/2016 9:39   40aa4fba‐7e64‐43c0‐a70b‐4c60ed435b22.msg                                                 Attorney Client
SWITCH‐AX‐1160564 ‐ SWITCH‐AX‐1160564        5/27/2016 9:39   image013.jpg                                                                             Attorney Client
SWITCH‐AX‐1160565 ‐ SWITCH‐AX‐1160565        5/27/2016 9:39   S1‐R Heat Discrepancies.pdf                                                              Attorney Client
SWITCH‐AX‐1160566 ‐ SWITCH‐AX‐1160566        5/27/2016 9:39   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1160567 ‐ SWITCH‐AX‐1160567        5/27/2016 9:39   S1‐R Power Discrepancies.pdf                                                             Attorney Client
SWITCH‐AX‐1160568 ‐ SWITCH‐AX‐1160568        5/27/2016 9:39   S1‐R SOW.pdf                                                                             Attorney Client
SWITCH‐AX‐1160569 ‐ SWITCH‐AX‐1160570        5/27/2016 9:39   S1‐R Cutover Maintenance.msg                                                             Attorney Client
SWITCH‐AX‐1160571 ‐ SWITCH‐AX‐1160571        5/27/2016 9:39   image010.jpg                                                                             Attorney Client
SWITCH‐AX‐1160572 ‐ SWITCH‐AX‐1160586        5/27/2016 9:39   no Title                                                                                 Attorney Client
SWITCH‐AX‐1160587 ‐ SWITCH‐AX‐1160587        5/27/2016 9:39   S1‐R Power Discrepancies.pdf                                                             Attorney Client
SWITCH‐AX‐1160588 ‐ SWITCH‐AX‐1160588        5/27/2016 9:39   S1‐R SOW.pdf                                                                             Attorney Client
SWITCH‐AX‐1160589 ‐ SWITCH‐AX‐1160589        5/27/2016 9:39   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1160590 ‐ SWITCH‐AX‐1160590        5/27/2016 9:39   image010.jpg                                                                             Attorney Client
SWITCH‐AX‐1160591 ‐ SWITCH‐AX‐1160591        5/27/2016 9:39   image013.jpg                                                                             Attorney Client
SWITCH‐AX‐1160592 ‐ SWITCH‐AX‐1160592        5/27/2016 9:39   S1‐R Heat Discrepancies.pdf                                                              Attorney Client
SWITCH‐AX‐1160593 ‐ SWITCH‐AX‐1160594        5/27/2016 9:39   S1‐R Cutover Maintenance.msg                                                             Attorney Client
SWITCH‐AX‐1160595 ‐ SWITCH‐AX‐1160596       5/27/2016 11:05   no Title                                                                                 Attorney Client
SWITCH‐AX‐1160597 ‐ SWITCH‐AX‐1160598       5/27/2016 12:13   no Title                                                                                 Attorney Client
SWITCH‐AX‐1160599 ‐ SWITCH‐AX‐1160648       5/27/2016 12:13   stamped filed_NARUC Appeal Brief_final[1].pdf                                            Attorney Client




                                                                          EXHIBIT 10, PAGE 2238
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 486 of 829


Bates                                   Document Date         Document Title                                            Privilege
SWITCH‐AX‐1160649 ‐ SWITCH‐AX‐1160655       5/27/2016 12:13   2016_05_27_VON_Broadband_Privacy_Comments.pdf             Attorney Client
SWITCH‐AX‐1160656 ‐ SWITCH‐AX‐1160669       5/27/2016 13:14   85dc0532‐a71d‐4066‐ae89‐c9f009abd916.msg                  Attorney Client
SWITCH‐AX‐1160670 ‐ SWITCH‐AX‐1160670       5/27/2016 13:14   image001.jpg                                              Attorney Client
SWITCH‐AX‐1160671 ‐ SWITCH‐AX‐1160675       5/27/2016 13:14   Contractor Agreement Presidio‐Switch 5‐26‐16 Signed.pdf   Attorney Client
SWITCH‐AX‐1160676 ‐ SWITCH‐AX‐1160688       5/27/2016 13:14   MSA Presidio‐Switch 5‐26‐16 Signed.pdf                    Attorney Client
SWITCH‐AX‐1160689 ‐ SWITCH‐AX‐1160702       5/27/2016 13:14   no Title                                                  Attorney Client
SWITCH‐AX‐1160703 ‐ SWITCH‐AX‐1160707       5/27/2016 13:14   Contractor Agreement Presidio‐Switch 5‐26‐16 Signed.pdf   Attorney Client
SWITCH‐AX‐1160708 ‐ SWITCH‐AX‐1160708       5/27/2016 13:14   image001.jpg                                              Attorney Client
SWITCH‐AX‐1160709 ‐ SWITCH‐AX‐1160721       5/27/2016 13:14   MSA Presidio‐Switch 5‐26‐16 Signed.pdf                    Attorney Client
SWITCH‐AX‐1160722 ‐ SWITCH‐AX‐1160725       5/27/2016 14:14   no Title                                                  Attorney Client
SWITCH‐AX‐1160726 ‐ SWITCH‐AX‐1160726       5/27/2016 14:14   image001.jpg                                              Attorney Client
SWITCH‐AX‐1160727 ‐ SWITCH‐AX‐1160727       5/27/2016 14:14   Redline‐TAA‐Southwest (CHUBB)‐v1 to v2‐20160523.docx      Attorney Client
SWITCH‐AX‐1160728 ‐ SWITCH‐AX‐1160731       5/27/2016 15:05   no Title                                                  Attorney Client
SWITCH‐AX‐1160732 ‐ SWITCH‐AX‐1160732       5/27/2016 15:05   TAA Southwest Chubb v2 20160527.docx                      Attorney Client
SWITCH‐AX‐1160733 ‐ SWITCH‐AX‐1160733       5/27/2016 15:05   image001.jpg                                              Attorney Client
SWITCH‐AX‐1160734 ‐ SWITCH‐AX‐1160734       5/27/2016 15:17   Collection Report 160527.xlsx                             Attorney Client
SWITCH‐AX‐1160735 ‐ SWITCH‐AX‐1160740       5/27/2016 15:17   ed101290‐b172‐4d6b‐9b7d‐349ed3e007eb.msg                  Attorney Client
SWITCH‐AX‐1160741 ‐ SWITCH‐AX‐1160741       5/27/2016 15:17   Collection Report 160527.xlsx                             Attorney Client
SWITCH‐AX‐1160742 ‐ SWITCH‐AX‐1160747       5/27/2016 15:17   no Title                                                  Attorney Client
SWITCH‐AX‐1160748 ‐ SWITCH‐AX‐1160748       5/27/2016 15:17   Collection Report 160527.xlsx                             Attorney Client
SWITCH‐AX‐1160749 ‐ SWITCH‐AX‐1160749       5/27/2016 16:04   no Title                                                  Attorney Client
SWITCH‐AX‐1160750 ‐ SWITCH‐AX‐1160750       5/27/2016 16:04   image001.jpg                                              Attorney Client
SWITCH‐AX‐1160751 ‐ SWITCH‐AX‐1160751       5/27/2016 16:04   Weekly Purchase Orders Approved 2016.xlsx                 Attorney Client
SWITCH‐AX‐1160752 ‐ SWITCH‐AX‐1160754        5/28/2016 0:31   no Title                                                  Attorney Client
SWITCH‐AX‐1160755 ‐ SWITCH‐AX‐1160757        5/28/2016 0:31   e4560692‐05fc‐4727‐95d5‐69a84471fa60.msg                  Attorney Client
SWITCH‐AX‐1160758 ‐ SWITCH‐AX‐1160761        5/28/2016 0:31   no Title                                                  Attorney Client
SWITCH‐AX‐1160762 ‐ SWITCH‐AX‐1160764        5/28/2016 0:31   no Title                                                  Attorney Client
SWITCH‐AX‐1160765 ‐ SWITCH‐AX‐1160767        5/28/2016 0:31   no Title                                                  Attorney Client
SWITCH‐AX‐1160768 ‐ SWITCH‐AX‐1160772        5/28/2016 0:31   0e5cf5ad‐aeae‐406d‐aeee‐ca4b74f7fa22.msg                  Attorney Client
SWITCH‐AX‐1160773 ‐ SWITCH‐AX‐1160775        5/28/2016 0:31   no Title                                                  Attorney Client
SWITCH‐AX‐1160776 ‐ SWITCH‐AX‐1160778        5/28/2016 0:31   no Title                                                  Attorney Client
SWITCH‐AX‐1160779 ‐ SWITCH‐AX‐1160782        5/28/2016 0:31   no Title                                                  Attorney Client
SWITCH‐AX‐1160783 ‐ SWITCH‐AX‐1160786        5/28/2016 0:31   no Title                                                  Attorney Client
SWITCH‐AX‐1160787 ‐ SWITCH‐AX‐1160787       5/28/2016 15:53   no Title                                                  Attorney Client
SWITCH‐AX‐1160788 ‐ SWITCH‐AX‐1160790       5/28/2016 15:53   Via West 2nd Mod.pdf                                      Attorney Client
SWITCH‐AX‐1160791 ‐ SWITCH‐AX‐1160791       5/28/2016 15:53   ATT00002.htm                                              Attorney Client
SWITCH‐AX‐1160792 ‐ SWITCH‐AX‐1160794       5/28/2016 15:53   Via West 3rd Mod.pdf                                      Attorney Client
SWITCH‐AX‐1160795 ‐ SWITCH‐AX‐1160795       5/28/2016 15:53   ATT00001.htm                                              Attorney Client
SWITCH‐AX‐1160796 ‐ SWITCH‐AX‐1160796       5/28/2016 15:53   no Title                                                  Attorney Client
SWITCH‐AX‐1160797 ‐ SWITCH‐AX‐1160799       5/28/2016 15:53   Via West 2nd Mod.pdf                                      Attorney Client
SWITCH‐AX‐1160800 ‐ SWITCH‐AX‐1160802       5/28/2016 15:53   Via West 3rd Mod.pdf                                      Attorney Client
SWITCH‐AX‐1160803 ‐ SWITCH‐AX‐1160803       5/28/2016 15:53   ATT00002.htm                                              Attorney Client
SWITCH‐AX‐1160804 ‐ SWITCH‐AX‐1160804       5/28/2016 15:53   ATT00001.htm                                              Attorney Client
SWITCH‐AX‐1160805 ‐ SWITCH‐AX‐1160805       5/28/2016 16:04   no Title                                                  Attorney Client
SWITCH‐AX‐1160806 ‐ SWITCH‐AX‐1160806       5/28/2016 16:04   ATT00001.htm                                              Attorney Client
SWITCH‐AX‐1160807 ‐ SWITCH‐AX‐1160815       5/28/2016 16:04   ArtPrize_Switch Sponsorship Agreement 2016                Attorney Client




                                                                          EXHIBIT 10, PAGE 2239
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 487 of 829


Bates                                   Document Date         Document Title                                                                     Privilege
SWITCH‐AX‐1160816 ‐ SWITCH‐AX‐1160816       5/28/2016 16:04   14‐9‐SU‐esig‐Heather_Ellerbe[yLV5].png                                             Attorney Client
SWITCH‐AX‐1160817 ‐ SWITCH‐AX‐1160817       5/28/2016 16:04   ATT00003.htm                                                                       Attorney Client
SWITCH‐AX‐1160818 ‐ SWITCH‐AX‐1160818       5/28/2016 16:04   ATT00002.htm                                                                       Attorney Client
SWITCH‐AX‐1160819 ‐ SWITCH‐AX‐1160827       5/28/2016 16:04   ArtPrize_Switch Sponsorship Agreement 2016.docx                                    Attorney Client
SWITCH‐AX‐1160828 ‐ SWITCH‐AX‐1160828       5/28/2016 16:04   no Title                                                                           Attorney Client
SWITCH‐AX‐1160829 ‐ SWITCH‐AX‐1160829       5/28/2016 16:04   ATT00001.htm                                                                       Attorney Client
SWITCH‐AX‐1160830 ‐ SWITCH‐AX‐1160830       5/28/2016 16:04   ATT00003.htm                                                                       Attorney Client
SWITCH‐AX‐1160831 ‐ SWITCH‐AX‐1160831       5/28/2016 16:04   ATT00002.htm                                                                       Attorney Client
SWITCH‐AX‐1160832 ‐ SWITCH‐AX‐1160840       5/28/2016 16:04   ArtPrize_Switch Sponsorship Agreement 2016.docx                                    Attorney Client
SWITCH‐AX‐1160841 ‐ SWITCH‐AX‐1160841       5/28/2016 16:04   14‐9‐SU‐esig‐Heather_Ellerbe[yLV5].png                                             Attorney Client
SWITCH‐AX‐1160842 ‐ SWITCH‐AX‐1160850       5/28/2016 16:04   ArtPrize_Switch Sponsorship Agreement 2016                                         Attorney Client
SWITCH‐AX‐1160851 ‐ SWITCH‐AX‐1160857       5/29/2016 23:21   no Title                                                                           Attorney Client
SWITCH‐AX‐1160858 ‐ SWITCH‐AX‐1160859       5/29/2016 23:21   R_ Fastweb _SUPERNAP Co‐location agreement.msg                                     Attorney Client
SWITCH‐AX‐1160860 ‐ SWITCH‐AX‐1160871       5/29/2016 23:21   Master Services                                                                    Attorney Client
SWITCH‐AX‐1160872 ‐ SWITCH‐AX‐1160872       5/29/2016 23:21   image001.png                                                                       Attorney Client
SWITCH‐AX‐1160873 ‐ SWITCH‐AX‐1160880        5/30/2016 9:51   no Title                                                                           Attorney Client
SWITCH‐AX‐1160881 ‐ SWITCH‐AX‐1160889        5/30/2016 9:51   Colocation Facilities Agreement‐20160331.docx                                      Attorney Client
SWITCH‐AX‐1160890 ‐ SWITCH‐AX‐1160894        5/30/2016 9:51   Main differences between the Fastweb CFA and the US CFA Standard (30 05 16).docx   Attorney Client
SWITCH‐AX‐1160895 ‐ SWITCH‐AX‐1160895        5/30/2016 9:51   CFAs negotiations ‐ status (May 30, 2016).docx                                     Attorney Client
SWITCH‐AX‐1160896 ‐ SWITCH‐AX‐1160897        5/31/2016 8:47   no Title                                                                           Attorney Client
SWITCH‐AX‐1160898 ‐ SWITCH‐AX‐1160901        5/31/2016 8:47   Southwest Gas HSIP Contract 5‐26‐16.pdf                                            Attorney Client
SWITCH‐AX‐1160902 ‐ SWITCH‐AX‐1160905        5/31/2016 8:47   OPERATIONS AND MAINTENANCE                                                         Attorney Client
SWITCH‐AX‐1160906 ‐ SWITCH‐AX‐1160907        5/31/2016 8:47   Scanned from a Xerox Multifunction Printer.pdf                                     Attorney Client
SWITCH‐AX‐1160908 ‐ SWITCH‐AX‐1160908        5/31/2016 8:47   image002.png                                                                       Attorney Client
SWITCH‐AX‐1160909 ‐ SWITCH‐AX‐1160909        5/31/2016 8:47   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1160910 ‐ SWITCH‐AX‐1160910        5/31/2016 8:47   Southwest Gas ‐ Exhibit A (IP Circuits) 5‐6‐16.pdf                                 Attorney Client
SWITCH‐AX‐1160911 ‐ SWITCH‐AX‐1160925        5/31/2016 8:47   Service Order ‐ Switch, LTD ‐ 148 N Carson ‐ 100Mb Fiber Internet.pdf              Attorney Client
SWITCH‐AX‐1160926 ‐ SWITCH‐AX‐1160930       5/31/2016 10:16   no Title                                                                           Attorney Client
SWITCH‐AX‐1160931 ‐ SWITCH‐AX‐1160931       5/31/2016 10:16   image002.png                                                                       Attorney Client
SWITCH‐AX‐1160932 ‐ SWITCH‐AX‐1160932       5/31/2016 10:16   image001.png                                                                       Attorney Client
SWITCH‐AX‐1160933 ‐ SWITCH‐AX‐1160961       5/31/2016 10:16   PowerPoint Presentation                                                            Attorney Client
SWITCH‐AX‐1160962 ‐ SWITCH‐AX‐1160965       5/31/2016 10:16   3_DWD Mutual NDA 2015.docx                                                         Attorney Client
SWITCH‐AX‐1160966 ‐ SWITCH‐AX‐1160971       5/31/2016 10:33   no Title                                                                           Attorney Client
SWITCH‐AX‐1160972 ‐ SWITCH‐AX‐1160972       5/31/2016 10:33   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1160973 ‐ SWITCH‐AX‐1160976       5/31/2016 10:33   3_DWD Mutual NDA 2015 v2 20160531.docx                                             Attorney Client
SWITCH‐AX‐1160977 ‐ SWITCH‐AX‐1160977       5/31/2016 10:33   image003.png                                                                       Attorney Client
SWITCH‐AX‐1160978 ‐ SWITCH‐AX‐1160981       5/31/2016 10:33   3_DWD Mutual NDA 2015 v1 to v2 20160531.docx                                       Attorney Client
SWITCH‐AX‐1160982 ‐ SWITCH‐AX‐1160986       5/31/2016 11:46   no Title                                                                           Attorney Client
SWITCH‐AX‐1160987 ‐ SWITCH‐AX‐1160987       5/31/2016 11:46   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1160988 ‐ SWITCH‐AX‐1160988       5/31/2016 11:46   TAA Southwest Chubb v2 20160527.docx                                               Attorney Client
SWITCH‐AX‐1160989 ‐ SWITCH‐AX‐1160990       5/31/2016 13:07   no Title                                                                           Attorney Client
SWITCH‐AX‐1160991 ‐ SWITCH‐AX‐1160991       5/31/2016 13:07   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1160992 ‐ SWITCH‐AX‐1160992       5/31/2016 13:07   Rob Roy.PNG                                                                        Attorney Client
SWITCH‐AX‐1160993 ‐ SWITCH‐AX‐1160994       5/31/2016 13:07   gartner_for_product_management & marketing_workgroup_deliverables_card.pdf         Attorney Client
SWITCH‐AX‐1160995 ‐ SWITCH‐AX‐1161019       5/31/2016 13:07   gartner_http_gartner_guide_demo_version (1).pdf                                    Attorney Client
SWITCH‐AX‐1161020 ‐ SWITCH‐AX‐1161023       5/31/2016 13:30   no Title                                                                           Attorney Client




                                                                          EXHIBIT 10, PAGE 2240
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 488 of 829


Bates                                   Document Date         Document Title                                                               Privilege
SWITCH‐AX‐1161024 ‐ SWITCH‐AX‐1161024       5/31/2016 13:30   image010.png                                                                 Attorney Client
SWITCH‐AX‐1161025 ‐ SWITCH‐AX‐1161025       5/31/2016 13:30   image002.jpg                                                                 Attorney Client
SWITCH‐AX‐1161026 ‐ SWITCH‐AX‐1161026       5/31/2016 13:30   image003.png                                                                 Attorney Client
SWITCH‐AX‐1161027 ‐ SWITCH‐AX‐1161027       5/31/2016 13:30   image008.png                                                                 Attorney Client
SWITCH‐AX‐1161028 ‐ SWITCH‐AX‐1161034       5/31/2016 13:30   CC Comm ‐ Switch Fiber IRU.pdf                                               Attorney Client
SWITCH‐AX‐1161035 ‐ SWITCH‐AX‐1161036       5/31/2016 14:12   no Title                                                                     Attorney Client
SWITCH‐AX‐1161037 ‐ SWITCH‐AX‐1161046       5/31/2016 14:12   CFA‐TSI‐v2‐20160525.pdf                                                      Attorney Client
SWITCH‐AX‐1161047 ‐ SWITCH‐AX‐1161047       5/31/2016 14:12   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1161048 ‐ SWITCH‐AX‐1161052       5/31/2016 14:13   no Title                                                                     Attorney Client
SWITCH‐AX‐1161053 ‐ SWITCH‐AX‐1161053       5/31/2016 14:13   image003.jpg                                                                 Attorney Client
SWITCH‐AX‐1161054 ‐ SWITCH‐AX‐1161054       5/31/2016 14:13   image002.jpg                                                                 Attorney Client
SWITCH‐AX‐1161055 ‐ SWITCH‐AX‐1161056       5/31/2016 14:13   Switch SO 655877 Lansing DF PTP.pdf                                          Attorney Client
SWITCH‐AX‐1161057 ‐ SWITCH‐AX‐1161061       5/31/2016 14:13   no Title                                                                     Attorney Client
SWITCH‐AX‐1161062 ‐ SWITCH‐AX‐1161062       5/31/2016 14:13   image002.jpg                                                                 Attorney Client
SWITCH‐AX‐1161063 ‐ SWITCH‐AX‐1161063       5/31/2016 14:13   image003.jpg                                                                 Attorney Client
SWITCH‐AX‐1161064 ‐ SWITCH‐AX‐1161065       5/31/2016 14:13   Switch SO 655877 Lansing DF PTP.pdf                                          Attorney Client
SWITCH‐AX‐1161066 ‐ SWITCH‐AX‐1161067       5/31/2016 14:33   no Title                                                                     Attorney Client
SWITCH‐AX‐1161068 ‐ SWITCH‐AX‐1161077       5/31/2016 14:33   CFA‐TSI‐v2‐20160525.pdf                                                      Attorney Client
SWITCH‐AX‐1161078 ‐ SWITCH‐AX‐1161078       5/31/2016 14:33   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1161079 ‐ SWITCH‐AX‐1161084       5/31/2016 14:38   no Title                                                                     Attorney Client
SWITCH‐AX‐1161085 ‐ SWITCH‐AX‐1161085       5/31/2016 14:38   image002.jpg                                                                 Attorney Client
SWITCH‐AX‐1161086 ‐ SWITCH‐AX‐1161086       5/31/2016 14:38   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1161087 ‐ SWITCH‐AX‐1161088       5/31/2016 15:13   no Title                                                                     Attorney Client
SWITCH‐AX‐1161089 ‐ SWITCH‐AX‐1161089       5/31/2016 15:13   image001.png                                                                 Attorney Client
SWITCH‐AX‐1161090 ‐ SWITCH‐AX‐1161091       5/31/2016 15:39   no Title                                                                     Attorney Client
SWITCH‐AX‐1161092 ‐ SWITCH‐AX‐1161092       5/31/2016 15:39   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1161093 ‐ SWITCH‐AX‐1161094       5/31/2016 15:39   gartner_for_product_management & marketing_workgroup_deliverables_card.pdf   Attorney Client
SWITCH‐AX‐1161095 ‐ SWITCH‐AX‐1161119       5/31/2016 15:39   gartner_http_gartner_guide_demo_version (1).pdf                              Attorney Client
SWITCH‐AX‐1161120 ‐ SWITCH‐AX‐1161120       5/31/2016 15:39   Rob Roy.PNG                                                                  Attorney Client
SWITCH‐AX‐1161121 ‐ SWITCH‐AX‐1161121       5/31/2016 15:48   no Title                                                                     Attorney Client
SWITCH‐AX‐1161122 ‐ SWITCH‐AX‐1161122       5/31/2016 15:48   image003.jpg                                                                 Attorney Client
SWITCH‐AX‐1161123 ‐ SWITCH‐AX‐1161123       5/31/2016 15:48   image002.jpg                                                                 Attorney Client
SWITCH‐AX‐1161124 ‐ SWITCH‐AX‐1161134       5/31/2016 15:48   CFA and SO‐TSI‐v2‐20160525.pdf                                               Attorney Client
SWITCH‐AX‐1161135 ‐ SWITCH‐AX‐1161139       5/31/2016 16:12   no Title                                                                     Attorney Client
SWITCH‐AX‐1161140 ‐ SWITCH‐AX‐1161144       5/31/2016 16:18   no Title                                                                     Attorney Client
SWITCH‐AX‐1161145 ‐ SWITCH‐AX‐1161145       5/31/2016 16:18   image003.jpg                                                                 Attorney Client
SWITCH‐AX‐1161146 ‐ SWITCH‐AX‐1161147       5/31/2016 16:18   Switch SO 655877 Lansing DF PTP.pdf                                          Attorney Client
SWITCH‐AX‐1161148 ‐ SWITCH‐AX‐1161148       5/31/2016 16:18   image002.jpg                                                                 Attorney Client
SWITCH‐AX‐1161149 ‐ SWITCH‐AX‐1161149       5/31/2016 16:53   no Title                                                                     Attorney Client
SWITCH‐AX‐1161150 ‐ SWITCH‐AX‐1161158       5/31/2016 16:53   Colocation Facilities Agreement‐20160518 IP protection.pdf                   Attorney Client
SWITCH‐AX‐1161159 ‐ SWITCH‐AX‐1161159       5/31/2016 17:40   Collection Report 160531.xlsx                                                Attorney Client
SWITCH‐AX‐1161160 ‐ SWITCH‐AX‐1161165       5/31/2016 17:41   no Title                                                                     Attorney Client
SWITCH‐AX‐1161166 ‐ SWITCH‐AX‐1161166       5/31/2016 17:41   Collection Report 160531.xlsx                                                Attorney Client
SWITCH‐AX‐1161167 ‐ SWITCH‐AX‐1161167       5/31/2016 17:41   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1161168 ‐ SWITCH‐AX‐1161173       5/31/2016 17:41   e8f0a3e5‐01f9‐49d7‐850c‐4965b950bee7.msg                                     Attorney Client
SWITCH‐AX‐1161174 ‐ SWITCH‐AX‐1161174       5/31/2016 17:41   Collection Report 160531.xlsx                                                Attorney Client




                                                                          EXHIBIT 10, PAGE 2241
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 489 of 829


Bates                                   Document Date         Document Title                                                                     Privilege
SWITCH‐AX‐1161175 ‐ SWITCH‐AX‐1161175       5/31/2016 17:41   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1161176 ‐ SWITCH‐AX‐1161178       5/31/2016 17:49   no Title                                                                           Attorney Client
SWITCH‐AX‐1161179 ‐ SWITCH‐AX‐1161179       5/31/2016 17:49   image001.png                                                                       Attorney Client
SWITCH‐AX‐1161180 ‐ SWITCH‐AX‐1161185       5/31/2016 18:09   no Title                                                                           Attorney Client
SWITCH‐AX‐1161186 ‐ SWITCH‐AX‐1161187       5/31/2016 18:09   Switch SO 655877 Lansing DF PTP.pdf                                                Attorney Client
SWITCH‐AX‐1161188 ‐ SWITCH‐AX‐1161188       5/31/2016 18:09   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1161189 ‐ SWITCH‐AX‐1161189       5/31/2016 18:09   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1161190 ‐ SWITCH‐AX‐1161192       5/31/2016 18:31   no Title                                                                           Attorney Client
SWITCH‐AX‐1161193 ‐ SWITCH‐AX‐1161193       5/31/2016 18:31   Patent Lit Spreadsheet.xlsx                                                        Attorney Client
SWITCH‐AX‐1161194 ‐ SWITCH‐AX‐1161194       5/31/2016 18:31   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1161195 ‐ SWITCH‐AX‐1161207       5/31/2016 18:48   no Title                                                                           Attorney Client
SWITCH‐AX‐1161208 ‐ SWITCH‐AX‐1161208       5/31/2016 18:48   image010.jpg                                                                       Attorney Client
SWITCH‐AX‐1161209 ‐ SWITCH‐AX‐1161209       5/31/2016 18:48   image005.jpg                                                                       Attorney Client
SWITCH‐AX‐1161210 ‐ SWITCH‐AX‐1161210       5/31/2016 18:48   image007.jpg                                                                       Attorney Client
SWITCH‐AX‐1161211 ‐ SWITCH‐AX‐1161211       5/31/2016 18:48   image002.png                                                                       Attorney Client
SWITCH‐AX‐1161212 ‐ SWITCH‐AX‐1161212       5/31/2016 18:48   Patent Lit Spreadsheet.xlsx                                                        Attorney Client
SWITCH‐AX‐1161213 ‐ SWITCH‐AX‐1161215       5/31/2016 20:24   no Title                                                                           Attorney Client
SWITCH‐AX‐1161216 ‐ SWITCH‐AX‐1161216       5/31/2016 20:24   image001.png                                                                       Attorney Client
SWITCH‐AX‐1161217 ‐ SWITCH‐AX‐1161219       5/31/2016 20:24   no Title                                                                           Attorney Client
SWITCH‐AX‐1161220 ‐ SWITCH‐AX‐1161220       5/31/2016 20:24   image001.png                                                                       Attorney Client
SWITCH‐AX‐1161221 ‐ SWITCH‐AX‐1161230       5/31/2016 23:17   no Title                                                                           Attorney Client
SWITCH‐AX‐1161231 ‐ SWITCH‐AX‐1161231       5/31/2016 23:17   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1161232 ‐ SWITCH‐AX‐1161242       5/31/2016 23:17   Redline Colocation Facilities Agreement‐NFL‐v6 to v7‐20160524[2].docx              Attorney Client
SWITCH‐AX‐1161243 ‐ SWITCH‐AX‐1161253       5/31/2016 23:17   Colocation Facilities Agreement‐NFL‐v7‐20160526[4].docx                            Attorney Client
SWITCH‐AX‐1161254 ‐ SWITCH‐AX‐1161254       5/31/2016 23:17   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1161255 ‐ SWITCH‐AX‐1161256         6/1/2016 3:28   no Title                                                                           Attorney Client
SWITCH‐AX‐1161257 ‐ SWITCH‐AX‐1161261         6/1/2016 3:28   Main differences between the Fastweb CFA and the US CFA Standard (01.06.16).docx   Attorney Client
SWITCH‐AX‐1161262 ‐ SWITCH‐AX‐1161276         6/1/2016 9:36   no Title                                                                           Attorney Client
SWITCH‐AX‐1161277 ‐ SWITCH‐AX‐1161277         6/1/2016 9:36   S1‐R SOW.pdf                                                                       Attorney Client
SWITCH‐AX‐1161278 ‐ SWITCH‐AX‐1161278         6/1/2016 9:36   S1‐R Power Discrepancies.pdf                                                       Attorney Client
SWITCH‐AX‐1161279 ‐ SWITCH‐AX‐1161279         6/1/2016 9:36   image013.jpg                                                                       Attorney Client
SWITCH‐AX‐1161280 ‐ SWITCH‐AX‐1161280         6/1/2016 9:36   S1‐R Heat Discrepancies.pdf                                                        Attorney Client
SWITCH‐AX‐1161281 ‐ SWITCH‐AX‐1161282         6/1/2016 9:36   S1‐R Cutover Maintenance.msg                                                       Attorney Client
SWITCH‐AX‐1161283 ‐ SWITCH‐AX‐1161283         6/1/2016 9:36   image010.jpg                                                                       Attorney Client
SWITCH‐AX‐1161284 ‐ SWITCH‐AX‐1161284         6/1/2016 9:36   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1161285 ‐ SWITCH‐AX‐1161299         6/1/2016 9:36   a01c2939‐32b2‐4919‐b716‐ab4d6f421c81.msg                                           Attorney Client
SWITCH‐AX‐1161300 ‐ SWITCH‐AX‐1161300         6/1/2016 9:36   S1‐R Heat Discrepancies.pdf                                                        Attorney Client
SWITCH‐AX‐1161301 ‐ SWITCH‐AX‐1161302         6/1/2016 9:36   S1‐R Cutover Maintenance.msg                                                       Attorney Client
SWITCH‐AX‐1161303 ‐ SWITCH‐AX‐1161303         6/1/2016 9:36   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1161304 ‐ SWITCH‐AX‐1161304         6/1/2016 9:36   S1‐R SOW.pdf                                                                       Attorney Client
SWITCH‐AX‐1161305 ‐ SWITCH‐AX‐1161305         6/1/2016 9:36   S1‐R Power Discrepancies.pdf                                                       Attorney Client
SWITCH‐AX‐1161306 ‐ SWITCH‐AX‐1161306         6/1/2016 9:36   image013.jpg                                                                       Attorney Client
SWITCH‐AX‐1161307 ‐ SWITCH‐AX‐1161307         6/1/2016 9:36   image010.jpg                                                                       Attorney Client
SWITCH‐AX‐1161308 ‐ SWITCH‐AX‐1161322         6/1/2016 9:36   no Title                                                                           Attorney Client
SWITCH‐AX‐1161323 ‐ SWITCH‐AX‐1161323         6/1/2016 9:36   S1‐R Power Discrepancies.pdf                                                       Attorney Client
SWITCH‐AX‐1161324 ‐ SWITCH‐AX‐1161324         6/1/2016 9:36   S1‐R SOW.pdf                                                                       Attorney Client




                                                                          EXHIBIT 10, PAGE 2242
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 490 of 829


Bates                                   Document Date        Document Title                                                             Privilege
SWITCH‐AX‐1161325 ‐ SWITCH‐AX‐1161325        6/1/2016 9:36   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1161326 ‐ SWITCH‐AX‐1161326        6/1/2016 9:36   image010.jpg                                                               Attorney Client
SWITCH‐AX‐1161327 ‐ SWITCH‐AX‐1161327        6/1/2016 9:36   S1‐R Heat Discrepancies.pdf                                                Attorney Client
SWITCH‐AX‐1161328 ‐ SWITCH‐AX‐1161328        6/1/2016 9:36   image013.jpg                                                               Attorney Client
SWITCH‐AX‐1161329 ‐ SWITCH‐AX‐1161330        6/1/2016 9:36   S1‐R Cutover Maintenance.msg                                               Attorney Client
SWITCH‐AX‐1161331 ‐ SWITCH‐AX‐1161333        6/1/2016 9:43   f21d32cd‐e13d‐4786‐b529‐25d17ec2e851.msg                                   Attorney Client
SWITCH‐AX‐1161334 ‐ SWITCH‐AX‐1161343        6/1/2016 9:43   Switch‐Rakuten USA Colocation Agreement Final 27 May 2016_encrypted_.pdf   Attorney Client
SWITCH‐AX‐1161344 ‐ SWITCH‐AX‐1161355        6/1/2016 9:45   3cabd991‐3b96‐4992‐88f6‐0a1e129bbebe.msg                                   Attorney Client
SWITCH‐AX‐1161356 ‐ SWITCH‐AX‐1161356        6/1/2016 9:45   image010.jpg                                                               Attorney Client
SWITCH‐AX‐1161357 ‐ SWITCH‐AX‐1161357        6/1/2016 9:45   image013.jpg                                                               Attorney Client
SWITCH‐AX‐1161358 ‐ SWITCH‐AX‐1161369        6/1/2016 9:45   no Title                                                                   Attorney Client
SWITCH‐AX‐1161370 ‐ SWITCH‐AX‐1161370        6/1/2016 9:45   image013.jpg                                                               Attorney Client
SWITCH‐AX‐1161371 ‐ SWITCH‐AX‐1161371        6/1/2016 9:45   image010.jpg                                                               Attorney Client
SWITCH‐AX‐1161372 ‐ SWITCH‐AX‐1161372       6/1/2016 10:01   no Title                                                                   Attorney Client
SWITCH‐AX‐1161373 ‐ SWITCH‐AX‐1161373       6/1/2016 10:01   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1161374 ‐ SWITCH‐AX‐1161376       6/1/2016 10:01   Customer Statement                                                         Attorney Client
SWITCH‐AX‐1161377 ‐ SWITCH‐AX‐1161389       6/1/2016 10:01   C046‐07‐004‐M.pdf                                                          Attorney Client
SWITCH‐AX‐1161390 ‐ SWITCH‐AX‐1161399       6/1/2016 10:01   C046‐02‐003‐M.pdf                                                          Attorney Client
SWITCH‐AX‐1161400 ‐ SWITCH‐AX‐1161402       6/1/2016 10:11   no Title                                                                   Attorney Client
SWITCH‐AX‐1161403 ‐ SWITCH‐AX‐1161403       6/1/2016 10:11   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1161404 ‐ SWITCH‐AX‐1161404       6/1/2016 10:30   no Title                                                                   Attorney Client
SWITCH‐AX‐1161405 ‐ SWITCH‐AX‐1161413       6/1/2016 10:30   Switch Colocation Facilities Agreement 051816v1.docx                       Attorney Client
SWITCH‐AX‐1161414 ‐ SWITCH‐AX‐1161414       6/1/2016 10:30   no Title                                                                   Attorney Client
SWITCH‐AX‐1161415 ‐ SWITCH‐AX‐1161423       6/1/2016 10:30   Switch Colocation Facilities Agreement 051816v1.docx                       Attorney Client
SWITCH‐AX‐1161424 ‐ SWITCH‐AX‐1161424       6/1/2016 10:30   c3118ec2‐4efe‐4683‐8140‐7724729d6e89.msg                                   Attorney Client
SWITCH‐AX‐1161425 ‐ SWITCH‐AX‐1161433       6/1/2016 10:30   Switch Colocation Facilities Agreement 051816v1.docx                       Attorney Client
SWITCH‐AX‐1161434 ‐ SWITCH‐AX‐1161434       6/1/2016 12:34   no Title                                                                   Attorney Client
SWITCH‐AX‐1161435 ‐ SWITCH‐AX‐1161435       6/1/2016 12:34   NAP Italy Switch Model (5 17 2016).xlsm                                    Attorney Client
SWITCH‐AX‐1161436 ‐ SWITCH‐AX‐1161436       6/1/2016 12:34   Edge DC Model 5.24.2016.xlsm                                               Attorney Client
SWITCH‐AX‐1161437 ‐ SWITCH‐AX‐1161437       6/1/2016 12:44   no Title                                                                   Attorney Client
SWITCH‐AX‐1161438 ‐ SWITCH‐AX‐1161438       6/1/2016 12:44   S736‐09‐002‐C.pdf                                                          Attorney Client
SWITCH‐AX‐1161439 ‐ SWITCH‐AX‐1161448       6/1/2016 12:44   S736‐09‐001‐M.pdf                                                          Attorney Client
SWITCH‐AX‐1161449 ‐ SWITCH‐AX‐1161450       6/1/2016 12:44   RampRate                                                                   Attorney Client
SWITCH‐AX‐1161451 ‐ SWITCH‐AX‐1161458       6/1/2016 12:44   Referral Agreement‐Spearhead‐20160525‐Partially Executed.pdf               Attorney Client
SWITCH‐AX‐1161459 ‐ SWITCH‐AX‐1161462       6/1/2016 12:52   no Title                                                                   Attorney Client
SWITCH‐AX‐1161463 ‐ SWITCH‐AX‐1161463       6/1/2016 12:53   no Title                                                                   Attorney Client
SWITCH‐AX‐1161464 ‐ SWITCH‐AX‐1161464       6/1/2016 12:53   S736‐09‐002‐C.pdf                                                          Attorney Client
SWITCH‐AX‐1161465 ‐ SWITCH‐AX‐1161466       6/1/2016 12:53   RampRate                                                                   Attorney Client
SWITCH‐AX‐1161467 ‐ SWITCH‐AX‐1161476       6/1/2016 12:53   S736‐09‐001‐M.pdf                                                          Attorney Client
SWITCH‐AX‐1161477 ‐ SWITCH‐AX‐1161484       6/1/2016 12:53   Referral Agreement‐Spearhead‐20160525‐Partially Executed.pdf               Attorney Client
SWITCH‐AX‐1161485 ‐ SWITCH‐AX‐1161485       6/1/2016 12:53   S736‐09‐003‐E.pdf                                                          Attorney Client
SWITCH‐AX‐1161486 ‐ SWITCH‐AX‐1161486       6/1/2016 12:53   no Title                                                                   Attorney Client
SWITCH‐AX‐1161487 ‐ SWITCH‐AX‐1161488       6/1/2016 12:53   RampRate                                                                   Attorney Client
SWITCH‐AX‐1161489 ‐ SWITCH‐AX‐1161489       6/1/2016 12:53   S736‐09‐002‐C.pdf                                                          Attorney Client
SWITCH‐AX‐1161490 ‐ SWITCH‐AX‐1161497       6/1/2016 12:53   Referral Agreement‐Spearhead‐20160525‐Partially Executed.pdf               Attorney Client
SWITCH‐AX‐1161498 ‐ SWITCH‐AX‐1161498       6/1/2016 12:53   S736‐09‐003‐E.pdf                                                          Attorney Client




                                                                         EXHIBIT 10, PAGE 2243
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 491 of 829


Bates                                   Document Date        Document Title                                                             Privilege
SWITCH‐AX‐1161499 ‐ SWITCH‐AX‐1161508       6/1/2016 12:53   S736‐09‐001‐M.pdf                                                          Attorney Client
SWITCH‐AX‐1161509 ‐ SWITCH‐AX‐1161520       6/1/2016 13:11   no Title                                                                   Attorney Client
SWITCH‐AX‐1161521 ‐ SWITCH‐AX‐1161521       6/1/2016 13:11   image006.jpg                                                               Attorney Client
SWITCH‐AX‐1161522 ‐ SWITCH‐AX‐1161522       6/1/2016 13:11   image004.jpg                                                               Attorney Client
SWITCH‐AX‐1161523 ‐ SWITCH‐AX‐1161523       6/1/2016 13:11   image005.jpg                                                               Attorney Client
SWITCH‐AX‐1161524 ‐ SWITCH‐AX‐1161534       6/1/2016 13:11   Redline Colocation Facilities Agreement‐NFL‐v7 to v8‐20160601.docx         Attorney Client
SWITCH‐AX‐1161535 ‐ SWITCH‐AX‐1161536       6/1/2016 13:13   no Title                                                                   Attorney Client
SWITCH‐AX‐1161537 ‐ SWITCH‐AX‐1161537       6/1/2016 13:13   image002.jpg                                                               Attorney Client
SWITCH‐AX‐1161538 ‐ SWITCH‐AX‐1161538       6/1/2016 13:13   S736‐09‐002‐C.pdf                                                          Attorney Client
SWITCH‐AX‐1161539 ‐ SWITCH‐AX‐1161540       6/1/2016 13:13   RampRate                                                                   Attorney Client
SWITCH‐AX‐1161541 ‐ SWITCH‐AX‐1161541       6/1/2016 13:13   S736‐09‐003‐E.pdf                                                          Attorney Client
SWITCH‐AX‐1161542 ‐ SWITCH‐AX‐1161549       6/1/2016 13:13   Referral Agreement‐Spearhead‐20160525‐Partially Executed.pdf               Attorney Client
SWITCH‐AX‐1161550 ‐ SWITCH‐AX‐1161559       6/1/2016 13:13   S736‐09‐001‐M.pdf                                                          Attorney Client
SWITCH‐AX‐1161560 ‐ SWITCH‐AX‐1161561       6/1/2016 14:41   no Title                                                                   Attorney Client
SWITCH‐AX‐1161562 ‐ SWITCH‐AX‐1161564       6/1/2016 14:41   SO ‐ Rakuten ‐ 39 cabinets + reserve ‐ signed.pdf                          Attorney Client
SWITCH‐AX‐1161565 ‐ SWITCH‐AX‐1161574       6/1/2016 14:41   Switch‐Rakuten USA Colocation Agreement Final 27 May 2016_encrypted_.pdf   Attorney Client
SWITCH‐AX‐1161575 ‐ SWITCH‐AX‐1161576       6/1/2016 14:41   47ca8b00‐405b‐4cbc‐acd3‐59345b6ce91c.msg                                   Attorney Client
SWITCH‐AX‐1161577 ‐ SWITCH‐AX‐1161579       6/1/2016 14:41   SO ‐ Rakuten ‐ 39 cabinets + reserve ‐ signed.pdf                          Attorney Client
SWITCH‐AX‐1161580 ‐ SWITCH‐AX‐1161589       6/1/2016 14:41   Switch‐Rakuten USA Colocation Agreement Final 27 May 2016_encrypted_.pdf   Attorney Client
SWITCH‐AX‐1161590 ‐ SWITCH‐AX‐1161591       6/1/2016 14:41   no Title                                                                   Attorney Client
SWITCH‐AX‐1161592 ‐ SWITCH‐AX‐1161601       6/1/2016 14:41   Switch‐Rakuten USA Colocation Agreement Final 27 May 2016_encrypted_.pdf   Attorney Client
SWITCH‐AX‐1161602 ‐ SWITCH‐AX‐1161604       6/1/2016 14:41   SO ‐ Rakuten ‐ 39 cabinets + reserve ‐ signed.pdf                          Attorney Client
SWITCH‐AX‐1161605 ‐ SWITCH‐AX‐1161605       6/1/2016 14:44   no Title                                                                   Attorney Client
SWITCH‐AX‐1161606 ‐ SWITCH‐AX‐1161714       6/1/2016 14:44   Parc Foret PSA 5‐23‐16 V2 Morton[1]                                        Attorney Client
SWITCH‐AX‐1161715 ‐ SWITCH‐AX‐1161716       6/1/2016 14:45   a32ef27f‐8965‐4c13‐ae9e‐8362708129f3.msg                                   Attorney Client
SWITCH‐AX‐1161717 ‐ SWITCH‐AX‐1161726       6/1/2016 14:45   Switch‐Rakuten USA Colocation Agreement Final 27 May 2016_encrypted_.pdf   Attorney Client
SWITCH‐AX‐1161727 ‐ SWITCH‐AX‐1161727       6/1/2016 14:45   image002.jpg                                                               Attorney Client
SWITCH‐AX‐1161728 ‐ SWITCH‐AX‐1161730       6/1/2016 14:45   SO ‐ Rakuten ‐ 39 cabinets + reserve ‐ signed.pdf                          Attorney Client
SWITCH‐AX‐1161731 ‐ SWITCH‐AX‐1161734       6/1/2016 15:34   no Title                                                                   Work Product
SWITCH‐AX‐1161735 ‐ SWITCH‐AX‐1161735       6/1/2016 15:34   image004.png                                                               Work Product
SWITCH‐AX‐1161736 ‐ SWITCH‐AX‐1161736       6/1/2016 15:34   image002.png                                                               Work Product
SWITCH‐AX‐1161737 ‐ SWITCH‐AX‐1161747       6/1/2016 15:34   UMB MSA Level 3 Response 5 26 16.doc                                       Work Product
SWITCH‐AX‐1161748 ‐ SWITCH‐AX‐1161748       6/1/2016 15:36   no Title                                                                   Attorney Client
SWITCH‐AX‐1161749 ‐ SWITCH‐AX‐1161856       6/1/2016 15:36   Parc Foret PSA 5‐23‐16 V2 Morton[1].docx                                   Attorney Client
SWITCH‐AX‐1161857 ‐ SWITCH‐AX‐1161860       6/1/2016 15:42   no Title                                                                   Attorney Client
SWITCH‐AX‐1161861 ‐ SWITCH‐AX‐1161871       6/1/2016 15:42   UMB MSA Level 3 Response 5 26 16.doc                                       Attorney Client
SWITCH‐AX‐1161872 ‐ SWITCH‐AX‐1161872       6/1/2016 15:42   image001.png                                                               Attorney Client
SWITCH‐AX‐1161873 ‐ SWITCH‐AX‐1161873       6/1/2016 15:42   image003.png                                                               Attorney Client
SWITCH‐AX‐1161874 ‐ SWITCH‐AX‐1161878       6/1/2016 16:42   no Title                                                                   Attorney Client
SWITCH‐AX‐1161879 ‐ SWITCH‐AX‐1161879       6/1/2016 16:42   image007.png                                                               Attorney Client
SWITCH‐AX‐1161880 ‐ SWITCH‐AX‐1161880       6/1/2016 16:42   image004.jpg                                                               Attorney Client
SWITCH‐AX‐1161881 ‐ SWITCH‐AX‐1161881       6/1/2016 16:42   image005.png                                                               Attorney Client
SWITCH‐AX‐1161882 ‐ SWITCH‐AX‐1161892       6/1/2016 16:42   UMB MSA Level 3 Response 5 26 16.doc                                       Attorney Client
SWITCH‐AX‐1161893 ‐ SWITCH‐AX‐1161897       6/1/2016 16:42   no Title                                                                   Attorney Client
SWITCH‐AX‐1161898 ‐ SWITCH‐AX‐1161898       6/1/2016 16:42   image007.png                                                               Attorney Client
SWITCH‐AX‐1161899 ‐ SWITCH‐AX‐1161909       6/1/2016 16:42   UMB MSA Level 3 Response 5 26 16.doc                                       Attorney Client




                                                                         EXHIBIT 10, PAGE 2244
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 492 of 829


Bates                                   Document Date        Document Title                                                                                  Privilege
SWITCH‐AX‐1161910 ‐ SWITCH‐AX‐1161910       6/1/2016 16:42   image005.png                                                                                    Attorney Client
SWITCH‐AX‐1161911 ‐ SWITCH‐AX‐1161911       6/1/2016 16:42   image004.jpg                                                                                    Attorney Client
SWITCH‐AX‐1161912 ‐ SWITCH‐AX‐1161912       6/1/2016 16:52   Collection Report 160601.xlsx                                                                   Attorney Client
SWITCH‐AX‐1161913 ‐ SWITCH‐AX‐1161917       6/1/2016 16:52   2198ce85‐67c2‐46ef‐8998‐dff2122bb09d.msg                                                        Attorney Client
SWITCH‐AX‐1161918 ‐ SWITCH‐AX‐1161918       6/1/2016 16:52   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1161919 ‐ SWITCH‐AX‐1161919       6/1/2016 16:52   Collection Report 160601.xlsx                                                                   Attorney Client
SWITCH‐AX‐1161920 ‐ SWITCH‐AX‐1161924       6/1/2016 16:52   no Title                                                                                        Attorney Client
SWITCH‐AX‐1161925 ‐ SWITCH‐AX‐1161925       6/1/2016 16:52   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1161926 ‐ SWITCH‐AX‐1161926       6/1/2016 16:52   Collection Report 160601.xlsx                                                                   Attorney Client
SWITCH‐AX‐1161927 ‐ SWITCH‐AX‐1161955       6/1/2016 17:26   16715288‐8e34‐4f7b‐9a97‐a9d330f020b5.msg                                                        Attorney Client
SWITCH‐AX‐1161956 ‐ SWITCH‐AX‐1161956       6/1/2016 17:26   image006.jpg                                                                                    Attorney Client
SWITCH‐AX‐1161957 ‐ SWITCH‐AX‐1161957       6/1/2016 17:26   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1161958 ‐ SWITCH‐AX‐1161964       6/1/2016 17:26   BPP‐031116‐130 Tech Deals Factory, Inc..pdf                                                     Attorney Client
SWITCH‐AX‐1161965 ‐ SWITCH‐AX‐1161965       6/1/2016 17:26   image005.jpg                                                                                    Attorney Client
SWITCH‐AX‐1161966 ‐ SWITCH‐AX‐1161966       6/1/2016 17:26   image008.png                                                                                    Attorney Client
SWITCH‐AX‐1161967 ‐ SWITCH‐AX‐1161994       6/1/2016 17:26   RE_ Tech Deals Factory ‐ Referral Agreement ‐ signed.msg                                        Attorney Client
SWITCH‐AX‐1161995 ‐ SWITCH‐AX‐1161995       6/1/2016 17:26   image003.png                                                                                    Attorney Client
SWITCH‐AX‐1161996 ‐ SWITCH‐AX‐1161998       6/1/2016 17:44   no Title                                                                                        Attorney Client
SWITCH‐AX‐1161999 ‐ SWITCH‐AX‐1162007       6/1/2016 17:44   Gallo ‐ Switch ‐ Colocation Facilities Agreement (00285102‐3).DOCX                              Attorney Client
SWITCH‐AX‐1162008 ‐ SWITCH‐AX‐1162008       6/1/2016 17:44   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1162009 ‐ SWITCH‐AX‐1162017       6/1/2016 17:44   Gallo ‐ Switch ‐ Colocation Facilities Agreement (00285102‐3).DOCX                              Attorney Client
SWITCH‐AX‐1162018 ‐ SWITCH‐AX‐1162018       6/1/2016 17:44   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1162019 ‐ SWITCH‐AX‐1162020        6/2/2016 0:23   no Title                                                                                        Attorney Client
SWITCH‐AX‐1162021 ‐ SWITCH‐AX‐1162021        6/2/2016 0:23   SNT ‐ Executed Finance Documents.zip                                                            Attorney Client
SWITCH‐AX‐1162022 ‐ SWITCH‐AX‐1162045        6/2/2016 0:23   SNT‐ Executed Conditional Assignment of Project Accounts dated 17 March 2016.pdf                Attorney Client
SWITCH‐AX‐1162046 ‐ SWITCH‐AX‐1162069        6/2/2016 0:23   SNT ‐ Registered Mortgage Agreement for Mortgagor dated 1 June 2016.pdf                         Attorney Client
SWITCH‐AX‐1162070 ‐ SWITCH‐AX‐1162166        6/2/2016 0:23   SNT ‐ Executed Facility Agreement dated 22 December 14 (notatized and legalized).pdf            Attorney Client
SWITCH‐AX‐1162167 ‐ SWITCH‐AX‐1162167        6/2/2016 0:23   Recipt of official fee for mortgage registration.pdf                                            Attorney Client
SWITCH‐AX‐1162168 ‐ SWITCH‐AX‐1162193        6/2/2016 0:23   Land title deed (with mortgage registration recorded) and Morgage Agreement for Mortgagee.PDF   Attorney Client
SWITCH‐AX‐1162194 ‐ SWITCH‐AX‐1162226        6/2/2016 0:23   SNT ‐ Executed Assignment of Insurances Agreement dated 17 March 2016.pdf                       Attorney Client
SWITCH‐AX‐1162227 ‐ SWITCH‐AX‐1162238        6/2/2016 0:23   SNT ‐ Executed Amendment Agreement to Term Loan dated 26 May 2016.pdf                           Attorney Client
SWITCH‐AX‐1162239 ‐ SWITCH‐AX‐1162239        6/2/2016 4:14   no Title                                                                                        Attorney Client
SWITCH‐AX‐1162240 ‐ SWITCH‐AX‐1162240        6/2/2016 4:14   image003.png                                                                                    Attorney Client
SWITCH‐AX‐1162241 ‐ SWITCH‐AX‐1162241        6/2/2016 4:14   SO ‐ Contract Renewal ‐ LiveOps June 2016 24 months discount final with cross connects.xlsx     Attorney Client
SWITCH‐AX‐1162242 ‐ SWITCH‐AX‐1162244        6/2/2016 6:17   no Title                                                                                        Attorney Client
SWITCH‐AX‐1162245 ‐ SWITCH‐AX‐1162245        6/2/2016 6:17   image001.png                                                                                    Attorney Client
SWITCH‐AX‐1162246 ‐ SWITCH‐AX‐1162258        6/2/2016 6:19   no Title                                                                                        Attorney Client
SWITCH‐AX‐1162259 ‐ SWITCH‐AX‐1162259        6/2/2016 6:19   image004.jpg                                                                                    Attorney Client
SWITCH‐AX‐1162260 ‐ SWITCH‐AX‐1162260        6/2/2016 6:19   image001.png                                                                                    Attorney Client
SWITCH‐AX‐1162261 ‐ SWITCH‐AX‐1162261        6/2/2016 6:19   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1162262 ‐ SWITCH‐AX‐1162262        6/2/2016 6:19   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1162263 ‐ SWITCH‐AX‐1162273        6/2/2016 6:22   no Title                                                                                        Attorney Client
SWITCH‐AX‐1162274 ‐ SWITCH‐AX‐1162284        6/2/2016 6:22   Redline Colocation Facilities Agreement‐NFL‐v7 to v8‐20160601[2].docx                           Attorney Client
SWITCH‐AX‐1162285 ‐ SWITCH‐AX‐1162285        6/2/2016 6:22   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1162286 ‐ SWITCH‐AX‐1162286        6/2/2016 6:22   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1162287 ‐ SWITCH‐AX‐1162290        6/2/2016 6:51   no Title                                                                                        Attorney Client




                                                                         EXHIBIT 10, PAGE 2245
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 493 of 829


Bates                                   Document Date        Document Title                                                                                      Privilege
SWITCH‐AX‐1162291 ‐ SWITCH‐AX‐1162300        6/2/2016 6:51   Switch‐Rakuten USA Colocation Agreement Final 27 May 2016_encrypted_.pdf                            Attorney Client
SWITCH‐AX‐1162301 ‐ SWITCH‐AX‐1162304        6/2/2016 6:52   no Title                                                                                            Attorney Client
SWITCH‐AX‐1162305 ‐ SWITCH‐AX‐1162314        6/2/2016 6:52   Switch‐Rakuten USA Colocation Agreement Final 27 May 2016_encrypted_.pdf                            Attorney Client
SWITCH‐AX‐1162315 ‐ SWITCH‐AX‐1162316        6/2/2016 6:55   no Title                                                                                            Attorney Client
SWITCH‐AX‐1162317 ‐ SWITCH‐AX‐1162318        6/2/2016 6:55   CONFIDENTIALITY AGREEMENT                                                                           Attorney Client
SWITCH‐AX‐1162319 ‐ SWITCH‐AX‐1162324        6/2/2016 7:25   no Title                                                                                            Attorney Client
SWITCH‐AX‐1162325 ‐ SWITCH‐AX‐1162329        6/2/2016 8:13   a9fa4029‐e1a8‐492b‐ad89‐4568e3044684.msg                                                            Attorney Client
SWITCH‐AX‐1162330 ‐ SWITCH‐AX‐1162340        6/2/2016 8:13   Switch‐Rakuten USA Colocation Agreement Final 27 May 2016_encrypted_ ‐ s....pdf                     Attorney Client
SWITCH‐AX‐1162341 ‐ SWITCH‐AX‐1162342        6/2/2016 8:45   no Title                                                                                            Attorney Client
SWITCH‐AX‐1162343 ‐ SWITCH‐AX‐1162344        6/2/2016 8:45   CONFIDENTIALITY AGREEMENT                                                                           Attorney Client
SWITCH‐AX‐1162345 ‐ SWITCH‐AX‐1162345        6/2/2016 8:45   image001.jpg                                                                                        Attorney Client
SWITCH‐AX‐1162346 ‐ SWITCH‐AX‐1162347        6/2/2016 8:45   CONFIDENTIALITY AGREEMENT                                                                           Attorney Client
SWITCH‐AX‐1162348 ‐ SWITCH‐AX‐1162359        6/2/2016 8:47   no Title                                                                                            Attorney Client
SWITCH‐AX‐1162360 ‐ SWITCH‐AX‐1162360        6/2/2016 8:47   image001.jpg                                                                                        Attorney Client
SWITCH‐AX‐1162361 ‐ SWITCH‐AX‐1162371        6/2/2016 8:47   Redline Colocation Facilities Agreement‐NFL‐v7 to v8‐201606012 (NFL 6‐2‐16).docx                    Attorney Client
SWITCH‐AX‐1162372 ‐ SWITCH‐AX‐1162372        6/2/2016 8:47   image002.jpg                                                                                        Attorney Client
SWITCH‐AX‐1162373 ‐ SWITCH‐AX‐1162374        6/2/2016 8:55   no Title                                                                                            Attorney Client
SWITCH‐AX‐1162375 ‐ SWITCH‐AX‐1162375        6/2/2016 8:55   image003.jpg                                                                                        Attorney Client
SWITCH‐AX‐1162376 ‐ SWITCH‐AX‐1162377        6/2/2016 9:38   no Title                                                                                            Attorney Client
SWITCH‐AX‐1162378 ‐ SWITCH‐AX‐1162378        6/2/2016 9:38   image001.jpg                                                                                        Attorney Client
SWITCH‐AX‐1162379 ‐ SWITCH‐AX‐1162379        6/2/2016 9:38   Copy of SO ‐ Contract Renewal ‐ LiveOps June 2016 24 months discount final with cross connects.xlsx Attorney Client
SWITCH‐AX‐1162380 ‐ SWITCH‐AX‐1162380        6/2/2016 9:38   image002.png                                                                                        Attorney Client
SWITCH‐AX‐1162381 ‐ SWITCH‐AX‐1162385       6/2/2016 10:27   no Title                                                                                            Attorney Client
SWITCH‐AX‐1162386 ‐ SWITCH‐AX‐1162396       6/2/2016 10:27   Switch‐Rakuten USA Colocation Agreement Final 27 May 2016_encrypted_ ‐ s....pdf                     Attorney Client
SWITCH‐AX‐1162397 ‐ SWITCH‐AX‐1162399       6/2/2016 10:29   4d39408d‐0d28‐425f‐b7eb‐62dcc5a887d3.msg                                                            Attorney Client
SWITCH‐AX‐1162400 ‐ SWITCH‐AX‐1162410       6/2/2016 10:29   Switch‐Rakuten USA Colocation Agreement Final 27 May 2016_encrypted_ ‐ s....pdf                     Attorney Client
SWITCH‐AX‐1162411 ‐ SWITCH‐AX‐1162413       6/2/2016 10:29   no Title                                                                                            Attorney Client
SWITCH‐AX‐1162414 ‐ SWITCH‐AX‐1162424       6/2/2016 10:29   Switch‐Rakuten USA Colocation Agreement Final 27 May 2016_encrypted_ ‐ s....pdf                     Attorney Client
SWITCH‐AX‐1162425 ‐ SWITCH‐AX‐1162437       6/2/2016 10:38   no Title                                                                                            Attorney Client
SWITCH‐AX‐1162438 ‐ SWITCH‐AX‐1162448       6/2/2016 10:38   Colocation Facilities Agreement‐NFL‐v9‐20160602.pdf                                                 Attorney Client
SWITCH‐AX‐1162449 ‐ SWITCH‐AX‐1162459       6/2/2016 10:38   Redline Colocation Facilities Agreement‐NFL‐v9‐20160602.docx                                        Attorney Client
SWITCH‐AX‐1162460 ‐ SWITCH‐AX‐1162460       6/2/2016 10:38   image004.jpg                                                                                        Attorney Client
SWITCH‐AX‐1162461 ‐ SWITCH‐AX‐1162461       6/2/2016 10:38   image006.jpg                                                                                        Attorney Client
SWITCH‐AX‐1162462 ‐ SWITCH‐AX‐1162462       6/2/2016 10:38   image005.jpg                                                                                        Attorney Client
SWITCH‐AX‐1162463 ‐ SWITCH‐AX‐1162464       6/2/2016 11:14   no Title                                                                                            Attorney Client
SWITCH‐AX‐1162465 ‐ SWITCH‐AX‐1162465       6/2/2016 11:14   image001.jpg                                                                                        Attorney Client
SWITCH‐AX‐1162466 ‐ SWITCH‐AX‐1162474       6/2/2016 11:14   Supernap_Colocation Facilities Agreement Comcast Switch v7 20160526_dbeals_06_02_2016.docx Attorney Client
SWITCH‐AX‐1162475 ‐ SWITCH‐AX‐1162487       6/2/2016 11:28   no Title                                                                                            Attorney Client
SWITCH‐AX‐1162488 ‐ SWITCH‐AX‐1162498       6/2/2016 11:28   Contract for execution.pdf                                                                          Attorney Client
SWITCH‐AX‐1162499 ‐ SWITCH‐AX‐1162499       6/2/2016 11:28   image002.jpg                                                                                        Attorney Client
SWITCH‐AX‐1162500 ‐ SWITCH‐AX‐1162500       6/2/2016 11:28   image001.jpg                                                                                        Attorney Client
SWITCH‐AX‐1162501 ‐ SWITCH‐AX‐1162502       6/2/2016 11:50   no Title                                                                                            Attorney Client
SWITCH‐AX‐1162503 ‐ SWITCH‐AX‐1162504       6/2/2016 11:50   CONFIDENTIALITY AGREEMENT                                                                           Attorney Client
SWITCH‐AX‐1162505 ‐ SWITCH‐AX‐1162505       6/2/2016 11:50   image001.jpg                                                                                        Attorney Client
SWITCH‐AX‐1162506 ‐ SWITCH‐AX‐1162507       6/2/2016 11:50   CONFIDENTIALITY AGREEMENT                                                                           Attorney Client
SWITCH‐AX‐1162508 ‐ SWITCH‐AX‐1162509       6/2/2016 11:50   no Title                                                                                            Attorney Client




                                                                          EXHIBIT 10, PAGE 2246
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 494 of 829


Bates                                   Document Date        Document Title                                                          Privilege
SWITCH‐AX‐1162510 ‐ SWITCH‐AX‐1162510       6/2/2016 11:50   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1162511 ‐ SWITCH‐AX‐1162512       6/2/2016 11:50   CONFIDENTIALITY AGREEMENT                                               Attorney Client
SWITCH‐AX‐1162513 ‐ SWITCH‐AX‐1162514       6/2/2016 11:50   CONFIDENTIALITY AGREEMENT                                               Attorney Client
SWITCH‐AX‐1162515 ‐ SWITCH‐AX‐1162518       6/2/2016 12:28   no Title                                                                Attorney Client
SWITCH‐AX‐1162519 ‐ SWITCH‐AX‐1162519       6/2/2016 12:28   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1162520 ‐ SWITCH‐AX‐1162520       6/2/2016 12:28   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1162521 ‐ SWITCH‐AX‐1162521       6/2/2016 13:02   no Title                                                                Attorney Client
SWITCH‐AX‐1162522 ‐ SWITCH‐AX‐1162545       6/2/2016 13:02   ARJVA v3 2May2016 (Switch).docx                                         Attorney Client
SWITCH‐AX‐1162546 ‐ SWITCH‐AX‐1162546       6/2/2016 13:07   no Title                                                                Attorney Client
SWITCH‐AX‐1162547 ‐ SWITCH‐AX‐1162549       6/2/2016 13:07   Untitled_20160603_034509.PDF                                            Attorney Client
SWITCH‐AX‐1162550 ‐ SWITCH‐AX‐1162554       6/2/2016 13:07   Untitled_20160603_034425.PDF                                            Attorney Client
SWITCH‐AX‐1162555 ‐ SWITCH‐AX‐1162556       6/2/2016 13:07   Untitled_20160603_034452.PDF                                            Attorney Client
SWITCH‐AX‐1162557 ‐ SWITCH‐AX‐1162557       6/2/2016 13:16   no Title                                                                Attorney Client
SWITCH‐AX‐1162558 ‐ SWITCH‐AX‐1162562       6/2/2016 13:16   Untitled_20160603_034425.PDF                                            Attorney Client
SWITCH‐AX‐1162563 ‐ SWITCH‐AX‐1162564       6/2/2016 13:16   Untitled_20160603_034452.PDF                                            Attorney Client
SWITCH‐AX‐1162565 ‐ SWITCH‐AX‐1162567       6/2/2016 13:16   Untitled_20160603_034509.PDF                                            Attorney Client
SWITCH‐AX‐1162568 ‐ SWITCH‐AX‐1162568       6/2/2016 13:16   no Title                                                                Attorney Client
SWITCH‐AX‐1162569 ‐ SWITCH‐AX‐1162571       6/2/2016 13:16   Untitled_20160603_034509.PDF                                            Attorney Client
SWITCH‐AX‐1162572 ‐ SWITCH‐AX‐1162576       6/2/2016 13:16   Untitled_20160603_034425.PDF                                            Attorney Client
SWITCH‐AX‐1162577 ‐ SWITCH‐AX‐1162578       6/2/2016 13:16   Untitled_20160603_034452.PDF                                            Attorney Client
SWITCH‐AX‐1162579 ‐ SWITCH‐AX‐1162592       6/2/2016 13:18   no Title                                                                Attorney Client
SWITCH‐AX‐1162593 ‐ SWITCH‐AX‐1162593       6/2/2016 13:18   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1162594 ‐ SWITCH‐AX‐1162594       6/2/2016 13:18   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1162595 ‐ SWITCH‐AX‐1162605       6/2/2016 13:18   Contract for execution.pdf                                              Attorney Client
SWITCH‐AX‐1162606 ‐ SWITCH‐AX‐1162607       6/2/2016 13:22   no Title                                                                Attorney Client
SWITCH‐AX‐1162608 ‐ SWITCH‐AX‐1162608       6/2/2016 13:22   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1162609 ‐ SWITCH‐AX‐1162617       6/2/2016 13:22   Colocation Facilities Agreement_Comcast_Switch_v8_20160602.docx         Attorney Client
SWITCH‐AX‐1162618 ‐ SWITCH‐AX‐1162626       6/2/2016 13:22   Colocation Facilities Agreement_Comcast_Switch_v7 to v8_20160602.docx   Attorney Client
SWITCH‐AX‐1162627 ‐ SWITCH‐AX‐1162627       6/2/2016 14:15   Check Run ‐ 06.03.16.xlsx                                               Attorney Client
SWITCH‐AX‐1162628 ‐ SWITCH‐AX‐1162629       6/2/2016 14:32   9b367b3c‐c22f‐4995‐be0f‐efbed8a4f3a1.msg                                Attorney Client
SWITCH‐AX‐1162630 ‐ SWITCH‐AX‐1162632       6/2/2016 14:32   Untitled_20160603_034509.PDF                                            Attorney Client
SWITCH‐AX‐1162633 ‐ SWITCH‐AX‐1162633       6/2/2016 14:32   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1162634 ‐ SWITCH‐AX‐1162635       6/2/2016 14:32   Untitled_20160603_034452.PDF                                            Attorney Client
SWITCH‐AX‐1162636 ‐ SWITCH‐AX‐1162640       6/2/2016 14:32   Untitled_20160603_034425.PDF                                            Attorney Client
SWITCH‐AX‐1162641 ‐ SWITCH‐AX‐1162642       6/2/2016 14:32   92174bb8‐f11a‐4b73‐9ffc‐d5f5ed79aade.msg                                Attorney Client
SWITCH‐AX‐1162643 ‐ SWITCH‐AX‐1162643       6/2/2016 14:32   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1162644 ‐ SWITCH‐AX‐1162645       6/2/2016 14:32   Untitled_20160603_034452.PDF                                            Attorney Client
SWITCH‐AX‐1162646 ‐ SWITCH‐AX‐1162650       6/2/2016 14:32   Untitled_20160603_034425.PDF                                            Attorney Client
SWITCH‐AX‐1162651 ‐ SWITCH‐AX‐1162653       6/2/2016 14:32   Untitled_20160603_034509.PDF                                            Attorney Client
SWITCH‐AX‐1162654 ‐ SWITCH‐AX‐1162656       6/2/2016 17:24   a784924d‐ce46‐4b95‐8bed‐02443f9e9a6e.msg                                Attorney Client
SWITCH‐AX‐1162657 ‐ SWITCH‐AX‐1162657       6/2/2016 17:24   image001.png                                                            Attorney Client
SWITCH‐AX‐1162658 ‐ SWITCH‐AX‐1162658       6/2/2016 17:24   Collection Report 160602.xlsx                                           Attorney Client
SWITCH‐AX‐1162659 ‐ SWITCH‐AX‐1162661       6/2/2016 17:24   no Title                                                                Attorney Client
SWITCH‐AX‐1162662 ‐ SWITCH‐AX‐1162662       6/2/2016 17:24   Collection Report 160602.xlsx                                           Attorney Client
SWITCH‐AX‐1162663 ‐ SWITCH‐AX‐1162663       6/2/2016 17:24   image001.png                                                            Attorney Client
SWITCH‐AX‐1162664 ‐ SWITCH‐AX‐1162664       6/2/2016 17:28   Collection Report 160602.xlsx                                           Attorney Client




                                                                         EXHIBIT 10, PAGE 2247
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 495 of 829


Bates                                   Document Date        Document Title                                                 Privilege
SWITCH‐AX‐1162665 ‐ SWITCH‐AX‐1162665       6/2/2016 18:13   no Title                                                       Attorney Client
SWITCH‐AX‐1162666 ‐ SWITCH‐AX‐1162674       6/2/2016 18:13   Colocation Facilities Agreement‐20160518 IP protection‐‐.pdf   Attorney Client
SWITCH‐AX‐1162675 ‐ SWITCH‐AX‐1162675       6/2/2016 22:34   no Title                                                       Attorney Client
SWITCH‐AX‐1162676 ‐ SWITCH‐AX‐1162699       6/2/2016 22:34   ARJVA v3 2Jun2016 (Switch).docx                                Attorney Client
SWITCH‐AX‐1162700 ‐ SWITCH‐AX‐1162719       6/2/2016 22:34   ARTLA v3 2Jun2016 (Switch).docx                                Attorney Client
SWITCH‐AX‐1162720 ‐ SWITCH‐AX‐1162731       6/2/2016 22:34   SUPERNAP Services Agmt v1 2Jun2016.docx                        Attorney Client
SWITCH‐AX‐1162732 ‐ SWITCH‐AX‐1162732       6/2/2016 22:37   no Title                                                       Attorney Client
SWITCH‐AX‐1162733 ‐ SWITCH‐AX‐1162744       6/2/2016 22:37   SUPERNAP Services Agmt v1 2Jun2016.docx                        Attorney Client
SWITCH‐AX‐1162745 ‐ SWITCH‐AX‐1162768       6/2/2016 22:37   ARJVA v3 2Jun2016 (Switch).docx                                Attorney Client
SWITCH‐AX‐1162769 ‐ SWITCH‐AX‐1162788       6/2/2016 22:37   ARTLA v3 2Jun2016 (Switch).docx                                Attorney Client
SWITCH‐AX‐1162789 ‐ SWITCH‐AX‐1162792        6/3/2016 7:24   no Title                                                       Attorney Client
SWITCH‐AX‐1162793 ‐ SWITCH‐AX‐1162793        6/3/2016 7:24   image006.jpg                                                   Attorney Client
SWITCH‐AX‐1162794 ‐ SWITCH‐AX‐1162794        6/3/2016 7:24   image003.jpg                                                   Attorney Client
SWITCH‐AX‐1162795 ‐ SWITCH‐AX‐1162795        6/3/2016 9:14   no Title                                                       Attorney Client
SWITCH‐AX‐1162796 ‐ SWITCH‐AX‐1162796        6/3/2016 9:14   DCSF Standards V5 06‐01‐16.xlsx                                Attorney Client
SWITCH‐AX‐1162797 ‐ SWITCH‐AX‐1162805        6/3/2016 9:41   no Title                                                       Attorney Client
SWITCH‐AX‐1162806 ‐ SWITCH‐AX‐1162806        6/3/2016 9:41   image001.png                                                   Attorney Client
SWITCH‐AX‐1162807 ‐ SWITCH‐AX‐1162807        6/3/2016 9:41   image005.png                                                   Attorney Client
SWITCH‐AX‐1162808 ‐ SWITCH‐AX‐1162809       6/3/2016 10:31   1af07452‐d44a‐46b5‐9bf0‐2a6685cef6eb.msg                       Attorney Client
SWITCH‐AX‐1162810 ‐ SWITCH‐AX‐1162842       6/3/2016 10:31   Switch_Welcome_completed_v1.pdf                                Attorney Client
SWITCH‐AX‐1162843 ‐ SWITCH‐AX‐1162843       6/3/2016 10:31   VOX_Proposed_Rack_rkn_May3‐2016.xlsx                           Attorney Client
SWITCH‐AX‐1162844 ‐ SWITCH‐AX‐1162845       6/3/2016 10:33   no Title                                                       Attorney Client
SWITCH‐AX‐1162846 ‐ SWITCH‐AX‐1162846       6/3/2016 10:33   image004.jpg                                                   Attorney Client
SWITCH‐AX‐1162847 ‐ SWITCH‐AX‐1162852       6/3/2016 10:33   REDLINED Switch AUP to SUPERNAP Italia AUP.DOCX                Attorney Client
SWITCH‐AX‐1162853 ‐ SWITCH‐AX‐1162853       6/3/2016 12:52   no Title                                                       Attorney Client
SWITCH‐AX‐1162854 ‐ SWITCH‐AX‐1162866       6/3/2016 12:52   Multi‐Company Report                                           Attorney Client
SWITCH‐AX‐1162867 ‐ SWITCH‐AX‐1162882       6/3/2016 15:28   no Title                                                       Attorney Client
SWITCH‐AX‐1162883 ‐ SWITCH‐AX‐1162883       6/3/2016 15:28   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1162884 ‐ SWITCH‐AX‐1162884       6/3/2016 15:28   image002.jpg                                                   Attorney Client
SWITCH‐AX‐1162885 ‐ SWITCH‐AX‐1162893       6/3/2016 15:28   Colocation Facilities Agreement‐NFL‐6‐3‐16 executed.pdf        Attorney Client
SWITCH‐AX‐1162894 ‐ SWITCH‐AX‐1162896       6/3/2016 15:28   Switch Service Order 6 3signed.pdf                             Attorney Client
SWITCH‐AX‐1162897 ‐ SWITCH‐AX‐1162920       6/3/2016 15:30   no Title                                                       Attorney Client
SWITCH‐AX‐1162921 ‐ SWITCH‐AX‐1162921       6/3/2016 15:30   image014.png                                                   Attorney Client
SWITCH‐AX‐1162922 ‐ SWITCH‐AX‐1162922       6/3/2016 15:30   image016.jpg                                                   Attorney Client
SWITCH‐AX‐1162923 ‐ SWITCH‐AX‐1162923       6/3/2016 15:30   image017.jpg                                                   Attorney Client
SWITCH‐AX‐1162924 ‐ SWITCH‐AX‐1162924       6/3/2016 15:30   image015.jpg                                                   Attorney Client
SWITCH‐AX‐1162925 ‐ SWITCH‐AX‐1162925       6/3/2016 15:30   image004.png                                                   Attorney Client
SWITCH‐AX‐1162926 ‐ SWITCH‐AX‐1162926       6/3/2016 15:30   image005.jpg                                                   Attorney Client
SWITCH‐AX‐1162927 ‐ SWITCH‐AX‐1162927       6/3/2016 15:30   image006.jpg                                                   Attorney Client
SWITCH‐AX‐1162928 ‐ SWITCH‐AX‐1162928       6/3/2016 15:30   image007.jpg                                                   Attorney Client
SWITCH‐AX‐1162929 ‐ SWITCH‐AX‐1162951       6/3/2016 15:32   no Title                                                       Attorney Client
SWITCH‐AX‐1162952 ‐ SWITCH‐AX‐1162952       6/3/2016 15:32   image007.jpg                                                   Attorney Client
SWITCH‐AX‐1162953 ‐ SWITCH‐AX‐1162953       6/3/2016 15:32   image006.jpg                                                   Attorney Client
SWITCH‐AX‐1162954 ‐ SWITCH‐AX‐1162954       6/3/2016 15:32   image005.jpg                                                   Attorney Client
SWITCH‐AX‐1162955 ‐ SWITCH‐AX‐1162955       6/3/2016 15:32   image004.png                                                   Attorney Client
SWITCH‐AX‐1162956 ‐ SWITCH‐AX‐1162961       6/3/2016 16:59   no Title                                                       Attorney Client




                                                                          EXHIBIT 10, PAGE 2248
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 496 of 829


Bates                                   Document Date        Document Title                                   Privilege
SWITCH‐AX‐1162962 ‐ SWITCH‐AX‐1162962       6/3/2016 16:59   image001.jpg                                     Attorney Client
SWITCH‐AX‐1162963 ‐ SWITCH‐AX‐1162963       6/3/2016 16:59   Collection Report 160603.xlsx                    Attorney Client
SWITCH‐AX‐1162964 ‐ SWITCH‐AX‐1162969       6/3/2016 16:59   a06dc5d1‐a442‐4acb‐addc‐3ee214fdfeba.msg         Attorney Client
SWITCH‐AX‐1162970 ‐ SWITCH‐AX‐1162970       6/3/2016 16:59   Collection Report 160603.xlsx                    Attorney Client
SWITCH‐AX‐1162971 ‐ SWITCH‐AX‐1162971       6/3/2016 16:59   image001.jpg                                     Attorney Client
SWITCH‐AX‐1162972 ‐ SWITCH‐AX‐1162972       6/3/2016 16:59   Collection Report 160603.xlsx                    Attorney Client
SWITCH‐AX‐1162973 ‐ SWITCH‐AX‐1162973       6/3/2016 18:07   no Title                                         Attorney Client
SWITCH‐AX‐1162974 ‐ SWITCH‐AX‐1162974       6/3/2016 18:07   Weekly Purchase Orders Approved 2016.xlsx        Attorney Client
SWITCH‐AX‐1162975 ‐ SWITCH‐AX‐1162975       6/3/2016 18:07   image001.jpg                                     Attorney Client
SWITCH‐AX‐1162976 ‐ SWITCH‐AX‐1162987       6/3/2016 18:35   no Title                                         Attorney Client
SWITCH‐AX‐1162988 ‐ SWITCH‐AX‐1162988       6/3/2016 18:35   image001.jpg                                     Attorney Client
SWITCH‐AX‐1162989 ‐ SWITCH‐AX‐1162992        6/4/2016 9:27   no Title                                         Attorney Client
SWITCH‐AX‐1162993 ‐ SWITCH‐AX‐1162993        6/4/2016 9:27   image001.jpg                                     Attorney Client
SWITCH‐AX‐1162994 ‐ SWITCH‐AX‐1162994        6/4/2016 9:27   Master Services                                  Attorney Client
SWITCH‐AX‐1162995 ‐ SWITCH‐AX‐1163000       6/4/2016 12:30   no Title                                         Attorney Client
SWITCH‐AX‐1163001 ‐ SWITCH‐AX‐1163009       6/4/2016 16:48   no Title                                         Attorney Client
SWITCH‐AX‐1163010 ‐ SWITCH‐AX‐1163010       6/4/2016 16:48   image001.png                                     Attorney Client
SWITCH‐AX‐1163011 ‐ SWITCH‐AX‐1163011       6/4/2016 16:48   image004.png                                     Attorney Client
SWITCH‐AX‐1163012 ‐ SWITCH‐AX‐1163020       6/4/2016 16:48   no Title                                         Attorney Client
SWITCH‐AX‐1163021 ‐ SWITCH‐AX‐1163021       6/4/2016 16:48   image004.png                                     Attorney Client
SWITCH‐AX‐1163022 ‐ SWITCH‐AX‐1163022       6/4/2016 16:48   image001.png                                     Attorney Client
SWITCH‐AX‐1163023 ‐ SWITCH‐AX‐1163023        6/5/2016 8:14   no Title                                         Attorney Client
SWITCH‐AX‐1163024 ‐ SWITCH‐AX‐1163047        6/5/2016 8:14   ARJVA v3 2Jun2016 (Switch).docx                  Attorney Client
SWITCH‐AX‐1163048 ‐ SWITCH‐AX‐1163067        6/5/2016 8:14   ARTLA v3 2Jun2016 (Switch).docx                  Attorney Client
SWITCH‐AX‐1163068 ‐ SWITCH‐AX‐1163079        6/5/2016 8:14   SUPERNAP Services Agmt v1 2Jun2016.docx          Attorney Client
SWITCH‐AX‐1163080 ‐ SWITCH‐AX‐1163081       6/5/2016 12:57   no Title                                         Attorney Client
SWITCH‐AX‐1163082 ‐ SWITCH‐AX‐1163087       6/5/2016 19:57   no Title                                         Attorney Client
SWITCH‐AX‐1163088 ‐ SWITCH‐AX‐1163088       6/5/2016 19:57   D863‐GRR01‐003‐E (Lesley signed 5‐19‐2016).pdf   Attorney Client
SWITCH‐AX‐1163089 ‐ SWITCH‐AX‐1163089       6/5/2016 19:57   image002.jpg                                     Attorney Client
SWITCH‐AX‐1163090 ‐ SWITCH‐AX‐1163090       6/5/2016 19:57   image003.jpg                                     Attorney Client
SWITCH‐AX‐1163091 ‐ SWITCH‐AX‐1163092       6/5/2016 19:57   Switch SO 655877 Lansing DF PTP.pdf              Attorney Client
SWITCH‐AX‐1163093 ‐ SWITCH‐AX‐1163098       6/5/2016 19:57   no Title                                         Attorney Client
SWITCH‐AX‐1163099 ‐ SWITCH‐AX‐1163099       6/5/2016 19:57   image002.jpg                                     Attorney Client
SWITCH‐AX‐1163100 ‐ SWITCH‐AX‐1163100       6/5/2016 19:57   image003.jpg                                     Attorney Client
SWITCH‐AX‐1163101 ‐ SWITCH‐AX‐1163101       6/5/2016 19:57   D863‐GRR01‐003‐E (Lesley signed 5‐19‐2016).pdf   Attorney Client
SWITCH‐AX‐1163102 ‐ SWITCH‐AX‐1163103       6/5/2016 19:57   Switch SO 655877 Lansing DF PTP.pdf              Attorney Client
SWITCH‐AX‐1163104 ‐ SWITCH‐AX‐1163105        6/6/2016 7:05   no Title                                         Attorney Client
SWITCH‐AX‐1163106 ‐ SWITCH‐AX‐1163106        6/6/2016 7:05   SwitchGEAR Login Report 6.6.16.xlsx              Attorney Client
SWITCH‐AX‐1163107 ‐ SWITCH‐AX‐1163107        6/6/2016 7:39   no Title                                         Attorney Client
SWITCH‐AX‐1163108 ‐ SWITCH‐AX‐1163112        6/6/2016 7:39   GENERAL NONDISCLOSURE AGREEMENT                  Attorney Client
SWITCH‐AX‐1163113 ‐ SWITCH‐AX‐1163113        6/6/2016 9:26   no Title                                         Attorney Client
SWITCH‐AX‐1163114 ‐ SWITCH‐AX‐1163114        6/6/2016 9:26   14‐9‐SU‐esig‐Heather_Ellerbe[IIgf].png           Attorney Client
SWITCH‐AX‐1163115 ‐ SWITCH‐AX‐1163126        6/6/2016 9:26   ArtPrize_Switch_Sponsorship Agreement 2016.pdf   Attorney Client
SWITCH‐AX‐1163127 ‐ SWITCH‐AX‐1163127        6/6/2016 9:26   ATT00001.htm                                     Attorney Client
SWITCH‐AX‐1163128 ‐ SWITCH‐AX‐1163129        6/6/2016 9:59   no Title                                         Attorney Client
SWITCH‐AX‐1163130 ‐ SWITCH‐AX‐1163130        6/6/2016 9:59   image001.jpg                                     Attorney Client




                                                                         EXHIBIT 10, PAGE 2249
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 497 of 829


Bates                                   Document Date        Document Title                                                                    Privilege
SWITCH‐AX‐1163131 ‐ SWITCH‐AX‐1163132        6/6/2016 9:59   Master NDA ‐ Mutual.pdf                                                           Attorney Client
SWITCH‐AX‐1163133 ‐ SWITCH‐AX‐1163133       6/6/2016 10:19   8e1090ea‐7b18‐4b0e‐910a‐4bb8b32ba22a.msg                                          Attorney Client
SWITCH‐AX‐1163134 ‐ SWITCH‐AX‐1163134       6/6/2016 10:19   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1163135 ‐ SWITCH‐AX‐1163137       6/6/2016 10:19   SO‐Rakuten‐20160601‐Partially Executed.pdf                                        Attorney Client
SWITCH‐AX‐1163138 ‐ SWITCH‐AX‐1163138       6/6/2016 10:19   BNC‐Vonage Networks, LLC‐Vonage America, Inc‐20160603‐Partially Execited....pdf   Attorney Client
SWITCH‐AX‐1163139 ‐ SWITCH‐AX‐1163146       6/6/2016 10:19   CFA‐Sauce Labs, Inc‐20160602‐Partially Executed.pdf                               Attorney Client
SWITCH‐AX‐1163147 ‐ SWITCH‐AX‐1163153       6/6/2016 10:19   Referral Agreement‐RTech Group, Inc.‐20160601‐Partially Executed.pdf              Attorney Client
SWITCH‐AX‐1163154 ‐ SWITCH‐AX‐1163154       6/6/2016 10:19   BNC‐Carenection‐Language Access Network‐20160601‐Partially Executed.pdf           Attorney Client
SWITCH‐AX‐1163155 ‐ SWITCH‐AX‐1163164       6/6/2016 10:19   CFA‐Rakuten‐20160601‐Partially Executed.pdf                                       Attorney Client
SWITCH‐AX‐1163165 ‐ SWITCH‐AX‐1163166       6/6/2016 10:19   SO‐Sauce Labs, Inc‐20160602‐Partially Executed.pdf                                Attorney Client
SWITCH‐AX‐1163167 ‐ SWITCH‐AX‐1163169       6/6/2016 10:19   CFW‐Securecloud Inc c‐o Systems Continuity‐Marlin Business Bank‐20160531....pdf   Attorney Client
SWITCH‐AX‐1163170 ‐ SWITCH‐AX‐1163170       6/6/2016 10:19   no Title                                                                          Attorney Client
SWITCH‐AX‐1163171 ‐ SWITCH‐AX‐1163172       6/6/2016 10:19   SO‐Sauce Labs, Inc‐20160602‐Partially Executed.pdf                                Attorney Client
SWITCH‐AX‐1163173 ‐ SWITCH‐AX‐1163173       6/6/2016 10:19   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1163174 ‐ SWITCH‐AX‐1163181       6/6/2016 10:19   CFA‐Sauce Labs, Inc‐20160602‐Partially Executed.pdf                               Attorney Client
SWITCH‐AX‐1163182 ‐ SWITCH‐AX‐1163182       6/6/2016 10:19   BNC‐Carenection‐Language Access Network‐20160601‐Partially Executed.pdf           Attorney Client
SWITCH‐AX‐1163183 ‐ SWITCH‐AX‐1163183       6/6/2016 10:19   BNC‐Vonage Networks, LLC‐Vonage America, Inc‐20160603‐Partially Execited....pdf   Attorney Client
SWITCH‐AX‐1163184 ‐ SWITCH‐AX‐1163186       6/6/2016 10:19   SO‐Rakuten‐20160601‐Partially Executed.pdf                                        Attorney Client
SWITCH‐AX‐1163187 ‐ SWITCH‐AX‐1163189       6/6/2016 10:19   CFW‐Securecloud Inc c‐o Systems Continuity‐Marlin Business Bank‐20160531....pdf   Attorney Client
SWITCH‐AX‐1163190 ‐ SWITCH‐AX‐1163196       6/6/2016 10:19   Referral Agreement‐RTech Group, Inc.‐20160601‐Partially Executed.pdf              Attorney Client
SWITCH‐AX‐1163197 ‐ SWITCH‐AX‐1163206       6/6/2016 10:19   CFA‐Rakuten‐20160601‐Partially Executed.pdf                                       Attorney Client
SWITCH‐AX‐1163207 ‐ SWITCH‐AX‐1163212       6/6/2016 10:26   no Title                                                                          Attorney Client
SWITCH‐AX‐1163213 ‐ SWITCH‐AX‐1163213       6/6/2016 10:26   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1163214 ‐ SWITCH‐AX‐1163214       6/6/2016 10:26   image001.png                                                                      Attorney Client
SWITCH‐AX‐1163215 ‐ SWITCH‐AX‐1163216       6/6/2016 10:26   Switch SO 655877 Lansing DF PTP.pdf                                               Attorney Client
SWITCH‐AX‐1163217 ‐ SWITCH‐AX‐1163217       6/6/2016 10:26   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1163218 ‐ SWITCH‐AX‐1163223       6/6/2016 10:27   no Title                                                                          Attorney Client
SWITCH‐AX‐1163224 ‐ SWITCH‐AX‐1163224       6/6/2016 10:27   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1163225 ‐ SWITCH‐AX‐1163226       6/6/2016 10:27   Switch SO 655877 Lansing DF PTP.pdf                                               Attorney Client
SWITCH‐AX‐1163227 ‐ SWITCH‐AX‐1163227       6/6/2016 10:27   image001.png                                                                      Attorney Client
SWITCH‐AX‐1163228 ‐ SWITCH‐AX‐1163228       6/6/2016 10:27   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1163229 ‐ SWITCH‐AX‐1163233       6/6/2016 10:50   no Title                                                                          Attorney Client
SWITCH‐AX‐1163234 ‐ SWITCH‐AX‐1163234       6/6/2016 10:50   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1163235 ‐ SWITCH‐AX‐1163236       6/6/2016 10:50   Switch SO 655877 Lansing DF PTP.pdf                                               Attorney Client
SWITCH‐AX‐1163237 ‐ SWITCH‐AX‐1163237       6/6/2016 10:50   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1163238 ‐ SWITCH‐AX‐1163242       6/6/2016 10:50   no Title                                                                          Attorney Client
SWITCH‐AX‐1163243 ‐ SWITCH‐AX‐1163243       6/6/2016 10:50   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1163244 ‐ SWITCH‐AX‐1163244       6/6/2016 10:50   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1163245 ‐ SWITCH‐AX‐1163246       6/6/2016 10:50   Switch SO 655877 Lansing DF PTP.pdf                                               Attorney Client
SWITCH‐AX‐1163247 ‐ SWITCH‐AX‐1163252       6/6/2016 10:53   no Title                                                                          Attorney Client
SWITCH‐AX‐1163253 ‐ SWITCH‐AX‐1163253       6/6/2016 10:53   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1163254 ‐ SWITCH‐AX‐1163254       6/6/2016 10:53   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1163255 ‐ SWITCH‐AX‐1163262       6/6/2016 10:56   no Title                                                                          Attorney Client
SWITCH‐AX‐1163263 ‐ SWITCH‐AX‐1163263       6/6/2016 10:56   image004.jpg                                                                      Attorney Client
SWITCH‐AX‐1163264 ‐ SWITCH‐AX‐1163264       6/6/2016 10:56   image005.jpg                                                                      Attorney Client
SWITCH‐AX‐1163265 ‐ SWITCH‐AX‐1163265       6/6/2016 10:56   image003.png                                                                      Attorney Client




                                                                         EXHIBIT 10, PAGE 2250
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 498 of 829


Bates                                   Document Date        Document Title                                                                            Privilege
SWITCH‐AX‐1163266 ‐ SWITCH‐AX‐1163268       6/6/2016 10:56   Dark Fiber design_Wind.Zayo II.pdf                                                       Attorney Client
SWITCH‐AX‐1163269 ‐ SWITCH‐AX‐1163276       6/6/2016 11:16   no Title                                                                                 Attorney Client
SWITCH‐AX‐1163277 ‐ SWITCH‐AX‐1163277       6/6/2016 11:16   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1163278 ‐ SWITCH‐AX‐1163278       6/6/2016 11:16   image001.png                                                                             Attorney Client
SWITCH‐AX‐1163279 ‐ SWITCH‐AX‐1163279       6/6/2016 11:16   image003.jpg                                                                             Attorney Client
SWITCH‐AX‐1163280 ‐ SWITCH‐AX‐1163281       6/6/2016 11:29   no Title                                                                                 Attorney Client
SWITCH‐AX‐1163282 ‐ SWITCH‐AX‐1163282       6/6/2016 11:29   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1163283 ‐ SWITCH‐AX‐1163294       6/6/2016 11:29   Sponsorship Agreement‐PBS‐Ralston Live‐20160414‐Partially Executed.pdf                   Attorney Client
SWITCH‐AX‐1163295 ‐ SWITCH‐AX‐1163295       6/6/2016 11:29   14‐9‐SU‐esig‐Heather_Ellerbe[IIgf].png                                                   Attorney Client
SWITCH‐AX‐1163296 ‐ SWITCH‐AX‐1163298       6/6/2016 12:00   no Title                                                                                 Attorney Client
SWITCH‐AX‐1163299 ‐ SWITCH‐AX‐1163335       6/6/2016 12:00   Switch,_Ltd_‐_Work_Order_No._1_(LAS50)_(Direct_Connect_&_Network_POPS_Only)_(2014‐06‐27) Attorney Client
SWITCH‐AX‐1163336 ‐ SWITCH‐AX‐1163336       6/6/2016 12:00   image003.png                                                                             Attorney Client
SWITCH‐AX‐1163337 ‐ SWITCH‐AX‐1163337       6/6/2016 12:00   image001.png                                                                             Attorney Client
SWITCH‐AX‐1163338 ‐ SWITCH‐AX‐1163338       6/6/2016 12:00   image004.png                                                                             Attorney Client
SWITCH‐AX‐1163339 ‐ SWITCH‐AX‐1163340       6/6/2016 12:00   NDA‐022814‐646 Amazon.com, Inc..pdf                                                      Attorney Client
SWITCH‐AX‐1163341 ‐ SWITCH‐AX‐1163352       6/6/2016 12:00   A632‐08‐001‐M.pdf                                                                        Attorney Client
SWITCH‐AX‐1163353 ‐ SWITCH‐AX‐1163354       6/6/2016 12:05   no Title                                                                                 Attorney Client
SWITCH‐AX‐1163355 ‐ SWITCH‐AX‐1163355       6/6/2016 12:05   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1163356 ‐ SWITCH‐AX‐1163360       6/6/2016 12:13   no Title                                                                                 Attorney Client
SWITCH‐AX‐1163361 ‐ SWITCH‐AX‐1163361       6/6/2016 12:13   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1163362 ‐ SWITCH‐AX‐1163363       6/6/2016 12:13   Switch SO 662256 500M DIA Reno.pdf                                                       Attorney Client
SWITCH‐AX‐1163364 ‐ SWITCH‐AX‐1163366       6/6/2016 12:13   SPER004516060610520.pdf                                                                  Attorney Client
SWITCH‐AX‐1163367 ‐ SWITCH‐AX‐1163368       6/6/2016 12:23   no Title                                                                                 Attorney Client;Work Product
SWITCH‐AX‐1163369 ‐ SWITCH‐AX‐1163369       6/6/2016 12:23   image001.png                                                                             Attorney Client;Work Product
SWITCH‐AX‐1163370 ‐ SWITCH‐AX‐1163382       6/6/2016 12:23   Amazon/MCI Luxembourg/Master Service Agreement                                           Attorney Client;Work Product
SWITCH‐AX‐1163383 ‐ SWITCH‐AX‐1163385       6/6/2016 12:23   FW_ Switch Follow‐up.msg                                                                 Attorney Client;Work Product
SWITCH‐AX‐1163386 ‐ SWITCH‐AX‐1163387       6/6/2016 12:23   RE_ Switch_Amazon MSA.msg                                                                Attorney Client;Work Product
SWITCH‐AX‐1163388 ‐ SWITCH‐AX‐1163400       6/6/2016 12:23   Amazon/MCI Luxembourg/Master Service Agreement                                           Attorney Client;Work Product
SWITCH‐AX‐1163401 ‐ SWITCH‐AX‐1163401       6/6/2016 12:23   image003.jpg                                                                             Attorney Client;Work Product
SWITCH‐AX‐1163402 ‐ SWITCH‐AX‐1163402       6/6/2016 12:44   87f94a7e‐0f19‐4879‐88c7‐8b2555530c59.msg                                                 Attorney Client
SWITCH‐AX‐1163403 ‐ SWITCH‐AX‐1163403       6/6/2016 12:44   Tour to Close.xlsx                                                                       Attorney Client
SWITCH‐AX‐1163404 ‐ SWITCH‐AX‐1163406       6/6/2016 13:08   no Title                                                                                 Attorney Client
SWITCH‐AX‐1163407 ‐ SWITCH‐AX‐1163407       6/6/2016 13:08   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1163408 ‐ SWITCH‐AX‐1163411       6/6/2016 13:50   no Title                                                                                 Attorney Client
SWITCH‐AX‐1163412 ‐ SWITCH‐AX‐1163422       6/6/2016 13:50   NBN_S. Lyon Medical Center SO & MSA.PDF                                                  Attorney Client
SWITCH‐AX‐1163423 ‐ SWITCH‐AX‐1163423       6/6/2016 13:50   South Lyon Medical Center SO.pdf                                                         Attorney Client
SWITCH‐AX‐1163424 ‐ SWITCH‐AX‐1163424       6/6/2016 13:50   South Lyon Medical Center SO.docx                                                        Attorney Client
SWITCH‐AX‐1163425 ‐ SWITCH‐AX‐1163426       6/6/2016 13:50   South Lyon Medical Center SO.docx                                                        Attorney Client
SWITCH‐AX‐1163427 ‐ SWITCH‐AX‐1163427       6/6/2016 13:50   image006.jpg                                                                             Attorney Client
SWITCH‐AX‐1163428 ‐ SWITCH‐AX‐1163431       6/6/2016 13:50   no Title                                                                                 Attorney Client
SWITCH‐AX‐1163432 ‐ SWITCH‐AX‐1163433       6/6/2016 13:50   South Lyon Medical Center SO.docx                                                        Attorney Client
SWITCH‐AX‐1163434 ‐ SWITCH‐AX‐1163434       6/6/2016 13:50   image006.jpg                                                                             Attorney Client
SWITCH‐AX‐1163435 ‐ SWITCH‐AX‐1163445       6/6/2016 13:50   NBN_S. Lyon Medical Center SO & MSA.PDF                                                  Attorney Client
SWITCH‐AX‐1163446 ‐ SWITCH‐AX‐1163446       6/6/2016 13:50   South Lyon Medical Center SO.pdf                                                         Attorney Client
SWITCH‐AX‐1163447 ‐ SWITCH‐AX‐1163447       6/6/2016 13:50   South Lyon Medical Center SO.docx                                                        Attorney Client
SWITCH‐AX‐1163448 ‐ SWITCH‐AX‐1163452       6/6/2016 14:04   no Title                                                                                 Attorney Client




                                                                         EXHIBIT 10, PAGE 2251
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 499 of 829


Bates                                   Document Date        Document Title                                  Privilege
SWITCH‐AX‐1163453 ‐ SWITCH‐AX‐1163454       6/6/2016 14:04   South Lyon Medical Center SO v2 20160606.docx   Attorney Client
SWITCH‐AX‐1163455 ‐ SWITCH‐AX‐1163455       6/6/2016 14:04   image001.jpg                                    Attorney Client
SWITCH‐AX‐1163456 ‐ SWITCH‐AX‐1163456       6/6/2016 14:04   image002.jpg                                    Attorney Client
SWITCH‐AX‐1163457 ‐ SWITCH‐AX‐1163461       6/6/2016 14:45   no Title                                        Attorney Client
SWITCH‐AX‐1163462 ‐ SWITCH‐AX‐1163462       6/6/2016 14:45   image002.jpg                                    Attorney Client
SWITCH‐AX‐1163463 ‐ SWITCH‐AX‐1163463       6/6/2016 14:45   image005.jpg                                    Attorney Client
SWITCH‐AX‐1163464 ‐ SWITCH‐AX‐1163468       6/6/2016 14:46   no Title                                        Attorney Client
SWITCH‐AX‐1163469 ‐ SWITCH‐AX‐1163469       6/6/2016 14:46   image005.jpg                                    Attorney Client
SWITCH‐AX‐1163470 ‐ SWITCH‐AX‐1163470       6/6/2016 14:46   image002.jpg                                    Attorney Client
SWITCH‐AX‐1163471 ‐ SWITCH‐AX‐1163472       6/6/2016 14:47   no Title                                        Attorney Client
SWITCH‐AX‐1163473 ‐ SWITCH‐AX‐1163473       6/6/2016 14:47   Strategic Alliances and Partnerships.doc        Attorney Client
SWITCH‐AX‐1163474 ‐ SWITCH‐AX‐1163474       6/6/2016 14:47   Employee Turnover Percentage.doc                Attorney Client
SWITCH‐AX‐1163475 ‐ SWITCH‐AX‐1163475       6/6/2016 14:47   Customer Base.docx                              Attorney Client
SWITCH‐AX‐1163476 ‐ SWITCH‐AX‐1163477       6/6/2016 14:47   Management Team.docx                            Attorney Client
SWITCH‐AX‐1163478 ‐ SWITCH‐AX‐1163480       6/6/2016 14:47   Vendor Monitoring                               Attorney Client
SWITCH‐AX‐1163481 ‐ SWITCH‐AX‐1163492       6/6/2016 14:47   SIG.pdf                                         Attorney Client
SWITCH‐AX‐1163493 ‐ SWITCH‐AX‐1163495       6/6/2016 14:47   NOC Overview.doc                                Attorney Client
SWITCH‐AX‐1163496 ‐ SWITCH‐AX‐1163500       6/6/2016 14:48   no Title                                        Attorney Client
SWITCH‐AX‐1163501 ‐ SWITCH‐AX‐1163501       6/6/2016 14:48   image002.jpg                                    Attorney Client
SWITCH‐AX‐1163502 ‐ SWITCH‐AX‐1163503       6/6/2016 14:48   South Lyon Medical Center SO v2 20160606.docx   Attorney Client
SWITCH‐AX‐1163504 ‐ SWITCH‐AX‐1163504       6/6/2016 14:48   image001.jpg                                    Attorney Client
SWITCH‐AX‐1163505 ‐ SWITCH‐AX‐1163506       6/6/2016 14:49   South Lyon Medical Center SO v2 20160606.pdf    Attorney Client
SWITCH‐AX‐1163507 ‐ SWITCH‐AX‐1163510       6/6/2016 15:19   no Title                                        Attorney Client
SWITCH‐AX‐1163511 ‐ SWITCH‐AX‐1163511       6/6/2016 15:19   image001.jpg                                    Attorney Client
SWITCH‐AX‐1163512 ‐ SWITCH‐AX‐1163512       6/6/2016 15:19   Master Services                                 Attorney Client
SWITCH‐AX‐1163513 ‐ SWITCH‐AX‐1163513       6/6/2016 15:19   Master Services                                 Attorney Client
SWITCH‐AX‐1163514 ‐ SWITCH‐AX‐1163518       6/6/2016 15:19   e8cd9afb‐f90d‐44b6‐ac2c‐70a68c53c83c.msg        Attorney Client
SWITCH‐AX‐1163519 ‐ SWITCH‐AX‐1163519       6/6/2016 15:19   image004.jpg                                    Attorney Client
SWITCH‐AX‐1163520 ‐ SWITCH‐AX‐1163524       6/6/2016 15:19   RE_ NV Energy Service Order.msg                 Attorney Client
SWITCH‐AX‐1163525 ‐ SWITCH‐AX‐1163525       6/6/2016 15:19   image003.jpg                                    Attorney Client
SWITCH‐AX‐1163526 ‐ SWITCH‐AX‐1163526       6/6/2016 15:19   image002.jpg                                    Attorney Client
SWITCH‐AX‐1163527 ‐ SWITCH‐AX‐1163528       6/6/2016 15:19   Switch SO 662256 500M DIA Reno.pdf              Attorney Client
SWITCH‐AX‐1163529 ‐ SWITCH‐AX‐1163531       6/6/2016 15:19   SPER004516060610520.pdf                         Attorney Client
SWITCH‐AX‐1163532 ‐ SWITCH‐AX‐1163536       6/6/2016 15:19   no Title                                        Attorney Client
SWITCH‐AX‐1163537 ‐ SWITCH‐AX‐1163537       6/6/2016 15:19   image002.jpg                                    Attorney Client
SWITCH‐AX‐1163538 ‐ SWITCH‐AX‐1163542       6/6/2016 15:19   RE_ NV Energy Service Order.msg                 Attorney Client
SWITCH‐AX‐1163543 ‐ SWITCH‐AX‐1163544       6/6/2016 15:19   Switch SO 662256 500M DIA Reno.pdf              Attorney Client
SWITCH‐AX‐1163545 ‐ SWITCH‐AX‐1163547       6/6/2016 15:19   SPER004516060610520.pdf                         Attorney Client
SWITCH‐AX‐1163548 ‐ SWITCH‐AX‐1163548       6/6/2016 15:19   image004.jpg                                    Attorney Client
SWITCH‐AX‐1163549 ‐ SWITCH‐AX‐1163549       6/6/2016 15:19   image003.jpg                                    Attorney Client
SWITCH‐AX‐1163550 ‐ SWITCH‐AX‐1163554       6/6/2016 15:19   no Title                                        Attorney Client
SWITCH‐AX‐1163555 ‐ SWITCH‐AX‐1163557       6/6/2016 15:19   SPER004516060610520.pdf                         Attorney Client
SWITCH‐AX‐1163558 ‐ SWITCH‐AX‐1163558       6/6/2016 15:19   image003.jpg                                    Attorney Client
SWITCH‐AX‐1163559 ‐ SWITCH‐AX‐1163559       6/6/2016 15:19   image004.jpg                                    Attorney Client
SWITCH‐AX‐1163560 ‐ SWITCH‐AX‐1163564       6/6/2016 15:19   RE_ NV Energy Service Order.msg                 Attorney Client
SWITCH‐AX‐1163565 ‐ SWITCH‐AX‐1163565       6/6/2016 15:19   image002.jpg                                    Attorney Client




                                                                         EXHIBIT 10, PAGE 2252
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 500 of 829


Bates                                   Document Date        Document Title                                                          Privilege
SWITCH‐AX‐1163566 ‐ SWITCH‐AX‐1163567       6/6/2016 15:19   Switch SO 662256 500M DIA Reno.pdf                                      Attorney Client
SWITCH‐AX‐1163568 ‐ SWITCH‐AX‐1163569       6/6/2016 16:04   no Title                                                                Attorney Client
SWITCH‐AX‐1163570 ‐ SWITCH‐AX‐1163571       6/6/2016 16:04   CONFIDENTIALITY AGREEMENT                                               Attorney Client
SWITCH‐AX‐1163572 ‐ SWITCH‐AX‐1163572       6/6/2016 16:04   image004.jpg                                                            Attorney Client
SWITCH‐AX‐1163573 ‐ SWITCH‐AX‐1163574       6/6/2016 16:04   no Title                                                                Attorney Client
SWITCH‐AX‐1163575 ‐ SWITCH‐AX‐1163576       6/6/2016 16:04   CONFIDENTIALITY AGREEMENT                                               Attorney Client
SWITCH‐AX‐1163577 ‐ SWITCH‐AX‐1163578       6/6/2016 16:08   no Title                                                                Attorney Client
SWITCH‐AX‐1163579 ‐ SWITCH‐AX‐1163580       6/6/2016 16:08   CONFIDENTIALITY AGREEMENT                                               Attorney Client
SWITCH‐AX‐1163581 ‐ SWITCH‐AX‐1163582       6/6/2016 16:08   CONFIDENTIALITY AGREEMENT                                               Attorney Client
SWITCH‐AX‐1163583 ‐ SWITCH‐AX‐1163584       6/6/2016 17:09   5c551787‐d95e‐43a9‐90b4‐0808bb331d30.msg                                Attorney Client
SWITCH‐AX‐1163585 ‐ SWITCH‐AX‐1163587       6/6/2016 17:09   Switch Service Order 6 3signed[1].pdf                                   Attorney Client
SWITCH‐AX‐1163588 ‐ SWITCH‐AX‐1163588       6/6/2016 17:09   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1163589 ‐ SWITCH‐AX‐1163623       6/6/2016 17:09   Welcome Packet ‐ SUPERNAP 9 NFL Executed 160525[1].pdf                  Attorney Client
SWITCH‐AX‐1163624 ‐ SWITCH‐AX‐1163632       6/6/2016 17:09   Colocation Facilities Agreement‐NFL‐6‐3‐16 executed[1].pdf              Attorney Client
SWITCH‐AX‐1163633 ‐ SWITCH‐AX‐1163638       6/6/2016 17:10   no Title                                                                Attorney Client
SWITCH‐AX‐1163639 ‐ SWITCH‐AX‐1163639       6/6/2016 17:10   Collection Report 160606.xlsx                                           Attorney Client
SWITCH‐AX‐1163640 ‐ SWITCH‐AX‐1163640       6/6/2016 17:10   Collection Report 160606.xlsx                                           Attorney Client
SWITCH‐AX‐1163641 ‐ SWITCH‐AX‐1163646       6/6/2016 17:10   7d812a42‐902c‐46f7‐96f6‐f6d9a76c602e.msg                                Attorney Client
SWITCH‐AX‐1163647 ‐ SWITCH‐AX‐1163647       6/6/2016 17:10   Collection Report 160606.xlsx                                           Attorney Client
SWITCH‐AX‐1163648 ‐ SWITCH‐AX‐1163648       6/6/2016 17:10   Collection Report 160606.xlsx                                           Attorney Client
SWITCH‐AX‐1163649 ‐ SWITCH‐AX‐1163649       6/6/2016 17:10   Collection Report 160606.xlsx                                           Attorney Client
SWITCH‐AX‐1163650 ‐ SWITCH‐AX‐1163651        6/7/2016 0:32   no Title                                                                Attorney Client
SWITCH‐AX‐1163652 ‐ SWITCH‐AX‐1163787        6/7/2016 0:32   LEGANCEML‐#371712‐v1‐Credit_Facilities_Agreement_Proposal.PDF           Attorney Client
SWITCH‐AX‐1163788 ‐ SWITCH‐AX‐1163809        6/7/2016 0:32   LEGANCEML‐#371716‐v1‐Equity_Contribution_Agreement_Proposal.PDF         Attorney Client
SWITCH‐AX‐1163810 ‐ SWITCH‐AX‐1163947        6/7/2016 0:32   LEGANCEML‐#371715‐v1‐Credit_Facilities_Agreement_Acceptance.PDF         Attorney Client
SWITCH‐AX‐1163948 ‐ SWITCH‐AX‐1163971        6/7/2016 0:32   LEGANCEML‐#371717‐v1‐Equity_Contribution_Agreement_Acceptance.PDF       Attorney Client
SWITCH‐AX‐1163972 ‐ SWITCH‐AX‐1163976        6/7/2016 6:22   no Title                                                                Attorney Client
SWITCH‐AX‐1163977 ‐ SWITCH‐AX‐1163980        6/7/2016 8:17   no Title                                                                Attorney Client
SWITCH‐AX‐1163981 ‐ SWITCH‐AX‐1163981        6/7/2016 8:17   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1163982 ‐ SWITCH‐AX‐1163985        6/7/2016 8:48   no Title                                                                Attorney Client
SWITCH‐AX‐1163986 ‐ SWITCH‐AX‐1163986        6/7/2016 8:48   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1163987 ‐ SWITCH‐AX‐1163990        6/7/2016 8:48   no Title                                                                Attorney Client
SWITCH‐AX‐1163991 ‐ SWITCH‐AX‐1163991        6/7/2016 8:48   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1163992 ‐ SWITCH‐AX‐1163994       6/7/2016 10:03   no Title                                                                Attorney Client
SWITCH‐AX‐1163995 ‐ SWITCH‐AX‐1163996       6/7/2016 10:54   no Title                                                                Attorney Client
SWITCH‐AX‐1163997 ‐ SWITCH‐AX‐1163997       6/7/2016 10:54   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1163998 ‐ SWITCH‐AX‐1164006       6/7/2016 10:54   Redline‐CFA‐William Hill Gaming‐v3 to v4‐ (WH redline 060116).docx      Attorney Client
SWITCH‐AX‐1164007 ‐ SWITCH‐AX‐1164008       6/7/2016 12:20   no Title                                                                Attorney Client
SWITCH‐AX‐1164009 ‐ SWITCH‐AX‐1164033       6/7/2016 12:20   JV Agreement 07.06.16 (Accelero ‐ BL vs 03.06.16 Switch).docx           Attorney Client
SWITCH‐AX‐1164034 ‐ SWITCH‐AX‐1164034       6/7/2016 12:20   ATT00001.htm                                                            Attorney Client
SWITCH‐AX‐1164035 ‐ SWITCH‐AX‐1164054       6/7/2016 12:20   Technology License ‐ 07.06.16 (Accelero ‐ BL vs Switch 03.06.16).docx   Attorney Client
SWITCH‐AX‐1164055 ‐ SWITCH‐AX‐1164056       6/7/2016 12:20   JV Agreement 07.06.16 (Accelero ‐ BL vs 03.06.16 Switch).docx           Attorney Client
SWITCH‐AX‐1164057 ‐ SWITCH‐AX‐1164058       6/7/2016 12:20   no Title                                                                Attorney Client
SWITCH‐AX‐1164059 ‐ SWITCH‐AX‐1164078       6/7/2016 12:20   Technology License ‐ 07.06.16 (Accelero ‐ BL vs Switch 03.06.16).docx   Attorney Client
SWITCH‐AX‐1164079 ‐ SWITCH‐AX‐1164080       6/7/2016 12:20   JV Agreement 07.06.16 (Accelero ‐ BL vs 03.06.16 Switch).docx           Attorney Client
SWITCH‐AX‐1164081 ‐ SWITCH‐AX‐1164105       6/7/2016 12:20   JV Agreement 07.06.16 (Accelero ‐ BL vs 03.06.16 Switch).docx           Attorney Client




                                                                         EXHIBIT 10, PAGE 2253
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 501 of 829


Bates                                   Document Date        Document Title                                                          Privilege
SWITCH‐AX‐1164106 ‐ SWITCH‐AX‐1164106       6/7/2016 12:20   ATT00001.htm                                                            Attorney Client
SWITCH‐AX‐1164107 ‐ SWITCH‐AX‐1164108       6/7/2016 12:20   no Title                                                                Attorney Client
SWITCH‐AX‐1164109 ‐ SWITCH‐AX‐1164128       6/7/2016 12:20   Technology License ‐ 07.06.16 (Accelero ‐ BL vs Switch 03.06.16).docx   Attorney Client
SWITCH‐AX‐1164129 ‐ SWITCH‐AX‐1164129       6/7/2016 12:20   ATT00001.htm                                                            Attorney Client
SWITCH‐AX‐1164130 ‐ SWITCH‐AX‐1164154       6/7/2016 12:20   JV Agreement 07.06.16 (Accelero ‐ BL vs 03.06.16 Switch).docx           Attorney Client
SWITCH‐AX‐1164155 ‐ SWITCH‐AX‐1164156       6/7/2016 12:20   JV Agreement 07.06.16 (Accelero ‐ BL vs 03.06.16 Switch).docx           Attorney Client
SWITCH‐AX‐1164157 ‐ SWITCH‐AX‐1164161       6/7/2016 12:34   no Title                                                                Attorney Client
SWITCH‐AX‐1164162 ‐ SWITCH‐AX‐1164162       6/7/2016 12:34   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1164163 ‐ SWITCH‐AX‐1164163       6/7/2016 12:34   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1164164 ‐ SWITCH‐AX‐1164165       6/7/2016 12:34   Master NDA SCG V5 05052014.doc                                          Attorney Client
SWITCH‐AX‐1164166 ‐ SWITCH‐AX‐1164170       6/7/2016 12:50   no Title                                                                Attorney Client
SWITCH‐AX‐1164171 ‐ SWITCH‐AX‐1164171       6/7/2016 12:50   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1164172 ‐ SWITCH‐AX‐1164172       6/7/2016 12:50   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1164173 ‐ SWITCH‐AX‐1164177       6/7/2016 12:50   no Title                                                                Attorney Client
SWITCH‐AX‐1164178 ‐ SWITCH‐AX‐1164178       6/7/2016 12:50   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1164179 ‐ SWITCH‐AX‐1164179       6/7/2016 12:50   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1164180 ‐ SWITCH‐AX‐1164183       6/7/2016 12:50   no Title                                                                Attorney Client
SWITCH‐AX‐1164184 ‐ SWITCH‐AX‐1164184       6/7/2016 12:50   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1164185 ‐ SWITCH‐AX‐1164186       6/7/2016 12:50   Master NDA SCG V5 05052014.doc                                          Attorney Client
SWITCH‐AX‐1164187 ‐ SWITCH‐AX‐1164191       6/7/2016 12:52   no Title                                                                Attorney Client
SWITCH‐AX‐1164192 ‐ SWITCH‐AX‐1164192       6/7/2016 12:52   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1164193 ‐ SWITCH‐AX‐1164193       6/7/2016 13:01   no Title                                                                Attorney Client
SWITCH‐AX‐1164194 ‐ SWITCH‐AX‐1164301       6/7/2016 13:01   Parc Foret PSA 5‐23‐16 V2 Morton1 (4).docx                              Attorney Client
SWITCH‐AX‐1164302 ‐ SWITCH‐AX‐1164302       6/7/2016 13:14   no Title                                                                Attorney Client
SWITCH‐AX‐1164303 ‐ SWITCH‐AX‐1164303       6/7/2016 13:14   EBITDA rank.xlsx                                                        Attorney Client
SWITCH‐AX‐1164304 ‐ SWITCH‐AX‐1164304       6/7/2016 13:26   no Title                                                                Attorney Client
SWITCH‐AX‐1164305 ‐ SWITCH‐AX‐1164314       6/7/2016 13:26   CFA‐HULU‐Switch‐v2 to v3‐20160606.docx                                  Attorney Client
SWITCH‐AX‐1164315 ‐ SWITCH‐AX‐1164315       6/7/2016 13:26   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1164316 ‐ SWITCH‐AX‐1164316       6/7/2016 13:31   no Title                                                                Attorney Client
SWITCH‐AX‐1164317 ‐ SWITCH‐AX‐1164319       6/7/2016 13:31   2015 Online Services Terms and Conditions.docx                          Attorney Client
SWITCH‐AX‐1164320 ‐ SWITCH‐AX‐1164320       6/7/2016 13:31   SHI EA Packet 2015.zip                                                  Attorney Client
SWITCH‐AX‐1164321 ‐ SWITCH‐AX‐1164323       6/7/2016 13:31   Multiple Previous Enrollment Form                                       Attorney Client
SWITCH‐AX‐1164324 ‐ SWITCH‐AX‐1164325       6/7/2016 13:31   EA Nov 2014 US Tax Form.docx                                            Attorney Client
SWITCH‐AX‐1164326 ‐ SWITCH‐AX‐1164326       6/7/2016 13:31   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1164327 ‐ SWITCH‐AX‐1164335       6/7/2016 13:31   2015 EA Enrollment.docx                                                 Attorney Client
SWITCH‐AX‐1164336 ‐ SWITCH‐AX‐1164340       6/7/2016 13:31   2015 Master Agreement.docx                                              Attorney Client
SWITCH‐AX‐1164341 ‐ SWITCH‐AX‐1164346       6/7/2016 13:31   2015 MBSA.docx                                                          Attorney Client
SWITCH‐AX‐1164347 ‐ SWITCH‐AX‐1164357       6/7/2016 15:19   no Title                                                                Attorney Client
SWITCH‐AX‐1164358 ‐ SWITCH‐AX‐1164358       6/7/2016 15:19   image002.png                                                            Attorney Client
SWITCH‐AX‐1164359 ‐ SWITCH‐AX‐1164359       6/7/2016 15:19   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1164360 ‐ SWITCH‐AX‐1164360       6/7/2016 15:19   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1164361 ‐ SWITCH‐AX‐1164365       6/7/2016 15:19   FSA‐Frontier‐Switch‐(DRAFT FSA) 07June2016 TB.docx                      Attorney Client
SWITCH‐AX‐1164366 ‐ SWITCH‐AX‐1164366       6/7/2016 15:22   no Title                                                                Attorney Client
SWITCH‐AX‐1164367 ‐ SWITCH‐AX‐1164368       6/7/2016 15:22   Online Ordering                                                         Attorney Client
SWITCH‐AX‐1164369 ‐ SWITCH‐AX‐1164379       6/7/2016 15:22   Amendment                                                               Attorney Client
SWITCH‐AX‐1164380 ‐ SWITCH‐AX‐1164380       6/7/2016 15:22   P141225.xls                                                             Attorney Client




                                                                          EXHIBIT 10, PAGE 2254
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 502 of 829


Bates                                   Document Date        Document Title                                         Privilege
SWITCH‐AX‐1164381 ‐ SWITCH‐AX‐1164381       6/7/2016 15:24   no Title                                               Attorney Client
SWITCH‐AX‐1164382 ‐ SWITCH‐AX‐1164383       6/7/2016 15:24   Online Ordering                                        Attorney Client
SWITCH‐AX‐1164384 ‐ SWITCH‐AX‐1164384       6/7/2016 15:24   P141225.xls                                            Attorney Client
SWITCH‐AX‐1164385 ‐ SWITCH‐AX‐1164386       6/7/2016 15:24   Scanned from a Xerox Multifunction Printer.pdf         Attorney Client
SWITCH‐AX‐1164387 ‐ SWITCH‐AX‐1164397       6/7/2016 15:24   Amendment                                              Attorney Client
SWITCH‐AX‐1164398 ‐ SWITCH‐AX‐1164398       6/7/2016 15:24   image001.jpg                                           Attorney Client
SWITCH‐AX‐1164399 ‐ SWITCH‐AX‐1164399       6/7/2016 15:46   2016 CAPEX ‐ May ‐ Preliminary 06.07.16_0329.xlsx      Attorney Client
SWITCH‐AX‐1164400 ‐ SWITCH‐AX‐1164401       6/7/2016 16:18   no Title                                               Attorney Client
SWITCH‐AX‐1164402 ‐ SWITCH‐AX‐1164416       6/7/2016 16:18   Paypal MSA ‐ from Ebay form 04‐02‐16.doc               Attorney Client
SWITCH‐AX‐1164417 ‐ SWITCH‐AX‐1164422       6/7/2016 16:34   no Title                                               Attorney Client
SWITCH‐AX‐1164423 ‐ SWITCH‐AX‐1164423       6/7/2016 16:34   image004.jpg                                           Attorney Client
SWITCH‐AX‐1164424 ‐ SWITCH‐AX‐1164424       6/7/2016 16:34   image003.jpg                                           Attorney Client
SWITCH‐AX‐1164425 ‐ SWITCH‐AX‐1164425       6/7/2016 16:34   image002.jpg                                           Attorney Client
SWITCH‐AX‐1164426 ‐ SWITCH‐AX‐1164426       6/7/2016 16:34   image001.jpg                                           Attorney Client
SWITCH‐AX‐1164427 ‐ SWITCH‐AX‐1164427       6/7/2016 16:34   image005.jpg                                           Attorney Client
SWITCH‐AX‐1164428 ‐ SWITCH‐AX‐1164438       6/7/2016 16:34   Colocation Facilities Agreement‐NFL‐v9‐20160602.pdf    Attorney Client
SWITCH‐AX‐1164439 ‐ SWITCH‐AX‐1164444       6/7/2016 16:34   d35ed452‐a5c1‐4c0e‐a369‐25d496954f12.msg               Attorney Client
SWITCH‐AX‐1164445 ‐ SWITCH‐AX‐1164445       6/7/2016 16:34   image002.jpg                                           Attorney Client
SWITCH‐AX‐1164446 ‐ SWITCH‐AX‐1164446       6/7/2016 16:34   image005.jpg                                           Attorney Client
SWITCH‐AX‐1164447 ‐ SWITCH‐AX‐1164447       6/7/2016 16:34   image004.jpg                                           Attorney Client
SWITCH‐AX‐1164448 ‐ SWITCH‐AX‐1164458       6/7/2016 16:34   Colocation Facilities Agreement‐NFL‐v9‐20160602.pdf    Attorney Client
SWITCH‐AX‐1164459 ‐ SWITCH‐AX‐1164459       6/7/2016 16:34   image003.jpg                                           Attorney Client
SWITCH‐AX‐1164460 ‐ SWITCH‐AX‐1164460       6/7/2016 16:34   image001.jpg                                           Attorney Client
SWITCH‐AX‐1164461 ‐ SWITCH‐AX‐1164461       6/7/2016 17:14   Collection Report 160607.xlsx                          Attorney Client
SWITCH‐AX‐1164462 ‐ SWITCH‐AX‐1164466       6/7/2016 17:15   no Title                                               Attorney Client
SWITCH‐AX‐1164467 ‐ SWITCH‐AX‐1164467       6/7/2016 17:15   Collection Report 160607.xlsx                          Attorney Client
SWITCH‐AX‐1164468 ‐ SWITCH‐AX‐1164468       6/7/2016 17:15   Collection Report 160607.xlsx                          Attorney Client
SWITCH‐AX‐1164469 ‐ SWITCH‐AX‐1164473       6/7/2016 17:15   5a648a39‐34f8‐4e0d‐b1f4‐7273b28ce388.msg               Attorney Client
SWITCH‐AX‐1164474 ‐ SWITCH‐AX‐1164474       6/7/2016 17:15   Collection Report 160607.xlsx                          Attorney Client
SWITCH‐AX‐1164475 ‐ SWITCH‐AX‐1164475       6/7/2016 17:15   Collection Report 160607.xlsx                          Attorney Client
SWITCH‐AX‐1164476 ‐ SWITCH‐AX‐1164477       6/7/2016 17:36   no Title                                               Attorney Client
SWITCH‐AX‐1164478 ‐ SWITCH‐AX‐1164478       6/7/2016 17:36   image001.png                                           Attorney Client
SWITCH‐AX‐1164479 ‐ SWITCH‐AX‐1164586       6/7/2016 17:36   Parc Foret PSA 5‐23‐16 V2 Morton1 (4).docx             Attorney Client
SWITCH‐AX‐1164587 ‐ SWITCH‐AX‐1164588       6/7/2016 17:59   no Title                                               Attorney Client
SWITCH‐AX‐1164589 ‐ SWITCH‐AX‐1164696       6/7/2016 17:59   Redline v2 to v3 PARC FOR├èT AT MONTREUX.docx          Attorney Client
SWITCH‐AX‐1164697 ‐ SWITCH‐AX‐1164697       6/7/2016 17:59   image001.png                                           Attorney Client
SWITCH‐AX‐1164698 ‐ SWITCH‐AX‐1164698       6/7/2016 18:03   no Title                                               Attorney Client
SWITCH‐AX‐1164699 ‐ SWITCH‐AX‐1164700       6/7/2016 18:03   Online Ordering                                        Attorney Client
SWITCH‐AX‐1164701 ‐ SWITCH‐AX‐1164701       6/7/2016 18:03   image004.jpg                                           Attorney Client
SWITCH‐AX‐1164702 ‐ SWITCH‐AX‐1164702       6/7/2016 18:03   P141225.xls                                            Attorney Client
SWITCH‐AX‐1164703 ‐ SWITCH‐AX‐1164703       6/7/2016 18:03   image001.jpg                                           Attorney Client
SWITCH‐AX‐1164704 ‐ SWITCH‐AX‐1164705       6/7/2016 18:03   Scanned from a Xerox Multifunction Printer.pdf         Attorney Client
SWITCH‐AX‐1164706 ‐ SWITCH‐AX‐1164706       6/7/2016 18:03   image002.jpg                                           Attorney Client
SWITCH‐AX‐1164707 ‐ SWITCH‐AX‐1164708       6/7/2016 18:03   RE_ Please Review ‐ Southwest Gas Address Change.msg   Attorney Client
SWITCH‐AX‐1164709 ‐ SWITCH‐AX‐1164719       6/7/2016 18:03   Amendment                                              Attorney Client
SWITCH‐AX‐1164720 ‐ SWITCH‐AX‐1164720       6/7/2016 18:03   image005.jpg                                           Attorney Client




                                                                         EXHIBIT 10, PAGE 2255
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 503 of 829


Bates                                   Document Date        Document Title                                                                               Privilege
SWITCH‐AX‐1164721 ‐ SWITCH‐AX‐1164721       6/7/2016 18:03   aaf7b897‐6e3f‐4e94‐abe7‐8736b616aa3f.msg                                                     Attorney Client
SWITCH‐AX‐1164722 ‐ SWITCH‐AX‐1164723       6/7/2016 18:03   Online Ordering                                                                              Attorney Client
SWITCH‐AX‐1164724 ‐ SWITCH‐AX‐1164725       6/7/2016 18:03   RE_ Please Review ‐ Southwest Gas Address Change.msg                                         Attorney Client
SWITCH‐AX‐1164726 ‐ SWITCH‐AX‐1164736       6/7/2016 18:03   Amendment                                                                                    Attorney Client
SWITCH‐AX‐1164737 ‐ SWITCH‐AX‐1164737       6/7/2016 18:03   image005.jpg                                                                                 Attorney Client
SWITCH‐AX‐1164738 ‐ SWITCH‐AX‐1164739       6/7/2016 18:03   Scanned from a Xerox Multifunction Printer.pdf                                               Attorney Client
SWITCH‐AX‐1164740 ‐ SWITCH‐AX‐1164740       6/7/2016 18:03   image002.jpg                                                                                 Attorney Client
SWITCH‐AX‐1164741 ‐ SWITCH‐AX‐1164741       6/7/2016 18:03   P141225.xls                                                                                  Attorney Client
SWITCH‐AX‐1164742 ‐ SWITCH‐AX‐1164742       6/7/2016 18:03   image001.jpg                                                                                 Attorney Client
SWITCH‐AX‐1164743 ‐ SWITCH‐AX‐1164743       6/7/2016 18:03   image004.jpg                                                                                 Attorney Client
SWITCH‐AX‐1164744 ‐ SWITCH‐AX‐1164745       6/7/2016 18:51   no Title                                                                                     Attorney Client
SWITCH‐AX‐1164746 ‐ SWITCH‐AX‐1164746       6/7/2016 18:51   Copy of NAP Italy Switch Model 6 7 2016.xlsm                                                 Attorney Client
SWITCH‐AX‐1164747 ‐ SWITCH‐AX‐1164747       6/7/2016 18:51   Copy of Edge DC Model 5 24 2016.xlsm                                                         Attorney Client
SWITCH‐AX‐1164748 ‐ SWITCH‐AX‐1164748       6/7/2016 20:57   no Title                                                                                     Attorney Client
SWITCH‐AX‐1164749 ‐ SWITCH‐AX‐1164753       6/7/2016 20:57   NHA GBC Elko Site Agreement Final Executed.pdf                                               Attorney Client
SWITCH‐AX‐1164754 ‐ SWITCH‐AX‐1164756       6/7/2016 20:57   KM_C454e‐20140715123609                                                                      Attorney Client
SWITCH‐AX‐1164757 ‐ SWITCH‐AX‐1164782       6/7/2016 20:57   COST SHARING AND                                                                             Attorney Client
SWITCH‐AX‐1164783 ‐ SWITCH‐AX‐1164788       6/7/2016 20:57   NHA Site Addendum ‐ Lovelock EA Final Edits 8‐25‐15 clean copy.docx                          Attorney Client
SWITCH‐AX‐1164789 ‐ SWITCH‐AX‐1164789       6/7/2016 20:57   no Title                                                                                     Attorney Client
SWITCH‐AX‐1164790 ‐ SWITCH‐AX‐1164798       6/7/2016 20:57   NSHE‐ NBN Master Agreement 12‐19‐2014.pdf                                                    Attorney Client
SWITCH‐AX‐1164799 ‐ SWITCH‐AX‐1164799       6/7/2016 20:57   image001.jpg                                                                                 Attorney Client
SWITCH‐AX‐1164800 ‐ SWITCH‐AX‐1164804       6/7/2016 20:57   NHA GBC Ely Site Agreement Final Executed.pdf                                                Attorney Client
SWITCH‐AX‐1164805 ‐ SWITCH‐AX‐1164807        6/8/2016 6:13   no Title                                                                                     Attorney Client
SWITCH‐AX‐1164808 ‐ SWITCH‐AX‐1164814        6/8/2016 6:13   C:\Users\EDOARD~1.MIS\AppData\Local\Temp\Workshare\wmtemp1cd8\~wtf71C665B0.ps                Attorney Client
SWITCH‐AX‐1164815 ‐ SWITCH‐AX‐1164819        6/8/2016 6:13   Main differences between the Fastweb CFA and the US CFA Standard (08.06.16).docx             Attorney Client
SWITCH‐AX‐1164820 ‐ SWITCH‐AX‐1164824        6/8/2016 7:53   no Title                                                                                     Attorney Client
SWITCH‐AX‐1164825 ‐ SWITCH‐AX‐1164827        6/8/2016 7:53   Switch ‐ FTR NDA V1 MK ME 6‐8‐16.docx                                                        Attorney Client
SWITCH‐AX‐1164828 ‐ SWITCH‐AX‐1164828        6/8/2016 7:53   image001.jpg                                                                                 Attorney Client
SWITCH‐AX‐1164829 ‐ SWITCH‐AX‐1164833        6/8/2016 7:57   no Title                                                                                     Attorney Client
SWITCH‐AX‐1164834 ‐ SWITCH‐AX‐1164834        6/8/2016 7:57   image001.jpg                                                                                 Attorney Client
SWITCH‐AX‐1164835 ‐ SWITCH‐AX‐1164837        6/8/2016 7:57   Switch ‐ FTR NDA V1 MK ME 6‐8‐16.docx                                                        Attorney Client
SWITCH‐AX‐1164838 ‐ SWITCH‐AX‐1164842        6/8/2016 7:57   no Title                                                                                     Attorney Client
SWITCH‐AX‐1164843 ‐ SWITCH‐AX‐1164845        6/8/2016 7:57   Switch ‐ FTR NDA V1 MK ME 6‐8‐16.docx                                                        Attorney Client
SWITCH‐AX‐1164846 ‐ SWITCH‐AX‐1164846        6/8/2016 7:57   image001.jpg                                                                                 Attorney Client
SWITCH‐AX‐1164847 ‐ SWITCH‐AX‐1164850        6/8/2016 8:48   no Title                                                                                     Attorney Client
SWITCH‐AX‐1164851 ‐ SWITCH‐AX‐1164851        6/8/2016 8:48                                                                                    21‐Feb‐04   Attorney Client
SWITCH‐AX‐1164852 ‐ SWITCH‐AX‐1164852        6/8/2016 8:48   image001.jpg                                                                                 Attorney Client
SWITCH‐AX‐1164853 ‐ SWITCH‐AX‐1164853        6/8/2016 8:48   image002.jpg                                                                                 Attorney Client
SWITCH‐AX‐1164854 ‐ SWITCH‐AX‐1164855        6/8/2016 8:48   Letter rewrite.docx                                                                          Attorney Client
SWITCH‐AX‐1164856 ‐ SWITCH‐AX‐1164859        6/8/2016 8:48   no Title                                                                                     Attorney Client
SWITCH‐AX‐1164860 ‐ SWITCH‐AX‐1164860        6/8/2016 8:48   image002.jpg                                                                                 Attorney Client
SWITCH‐AX‐1164861 ‐ SWITCH‐AX‐1164862        6/8/2016 8:48   Letter rewrite.docx                                                                          Attorney Client
SWITCH‐AX‐1164863 ‐ SWITCH‐AX‐1164863        6/8/2016 8:48   image001.jpg                                                                                 Attorney Client
SWITCH‐AX‐1164864 ‐ SWITCH‐AX‐1164864        6/8/2016 8:48                                                                                    21‐Feb‐04   Attorney Client
SWITCH‐AX‐1164865 ‐ SWITCH‐AX‐1164870        6/8/2016 8:57   no Title                                                                                     Attorney Client
SWITCH‐AX‐1164871 ‐ SWITCH‐AX‐1164871        6/8/2016 8:57   image002.jpg                                                                                 Attorney Client




                                                                         EXHIBIT 10, PAGE 2256
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 504 of 829


Bates                                   Document Date        Document Title                                                                                Privilege
SWITCH‐AX‐1164872 ‐ SWITCH‐AX‐1164872        6/8/2016 8:57   image003.jpg                                                                                  Attorney Client
SWITCH‐AX‐1164873 ‐ SWITCH‐AX‐1164875        6/8/2016 9:13   no Title                                                                                      Attorney Client
SWITCH‐AX‐1164876 ‐ SWITCH‐AX‐1164884        6/8/2016 9:13   Redline_Colocation Facilities Agreement_Comcast_Switch_v8 to v9_20160608....docx              Attorney Client
SWITCH‐AX‐1164885 ‐ SWITCH‐AX‐1164893        6/8/2016 9:13   Colocation Facilities Agreement_Comcast_Switch_v9_20160608.docx                               Attorney Client
SWITCH‐AX‐1164894 ‐ SWITCH‐AX‐1164894        6/8/2016 9:13   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1164895 ‐ SWITCH‐AX‐1164897        6/8/2016 9:39   no Title                                                                                      Attorney Client
SWITCH‐AX‐1164898 ‐ SWITCH‐AX‐1164898        6/8/2016 9:39   SO ‐ Comcast Cable ‐ 12‐04‐15.pdf                                                             Attorney Client
SWITCH‐AX‐1164899 ‐ SWITCH‐AX‐1164907        6/8/2016 9:39   Colocation Facilities Agreement_Comcast_Switch_v9_20160608.docx                               Attorney Client
SWITCH‐AX‐1164908 ‐ SWITCH‐AX‐1164908        6/8/2016 9:39   image003.jpg                                                                                  Attorney Client
SWITCH‐AX‐1164909 ‐ SWITCH‐AX‐1164911        6/8/2016 9:39   no Title                                                                                      Attorney Client
SWITCH‐AX‐1164912 ‐ SWITCH‐AX‐1164912        6/8/2016 9:39   SO ‐ Comcast Cable ‐ 12‐04‐15.pdf                                                             Attorney Client
SWITCH‐AX‐1164913 ‐ SWITCH‐AX‐1164921        6/8/2016 9:39   Colocation Facilities Agreement_Comcast_Switch_v9_20160608.docx                               Attorney Client
SWITCH‐AX‐1164922 ‐ SWITCH‐AX‐1164922        6/8/2016 9:39   image003.jpg                                                                                  Attorney Client
SWITCH‐AX‐1164923 ‐ SWITCH‐AX‐1164926        6/8/2016 9:42   no Title                                                                                      Attorney Client
SWITCH‐AX‐1164927 ‐ SWITCH‐AX‐1164927        6/8/2016 9:42   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1164928 ‐ SWITCH‐AX‐1164933       6/8/2016 10:06   no Title                                                                                      Attorney Client
SWITCH‐AX‐1164934 ‐ SWITCH‐AX‐1164934       6/8/2016 10:06   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1164935 ‐ SWITCH‐AX‐1164937       6/8/2016 10:06   Redline‐MNDA‐Citizens Telecom (Frontier)‐v2 to v3‐20160608.docx                               Attorney Client
SWITCH‐AX‐1164938 ‐ SWITCH‐AX‐1164940       6/8/2016 10:06   MNDA‐Citizens Telecom (Frontier)‐v3‐20160608.docx                                             Attorney Client
SWITCH‐AX‐1164941 ‐ SWITCH‐AX‐1164941       6/8/2016 10:06   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1164942 ‐ SWITCH‐AX‐1164944       6/8/2016 10:10   no Title                                                                                      Attorney Client
SWITCH‐AX‐1164945 ‐ SWITCH‐AX‐1164947       6/8/2016 12:35   no Title                                                                                      Attorney Client
SWITCH‐AX‐1164948 ‐ SWITCH‐AX‐1164956       6/8/2016 12:35   CFA‐William Hill Gaming‐v5‐20160608.docx                                                      Attorney Client
SWITCH‐AX‐1164957 ‐ SWITCH‐AX‐1164957       6/8/2016 12:35   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1164958 ‐ SWITCH‐AX‐1164958       6/8/2016 15:11   no Title                                                                                      Attorney Client
SWITCH‐AX‐1164959 ‐ SWITCH‐AX‐1164964       6/8/2016 15:11   Opportunity Village ARC Board of Directors Meeting                                            Attorney Client
SWITCH‐AX‐1164965 ‐ SWITCH‐AX‐1164966       6/8/2016 16:28   ba3a4d84‐070f‐4929‐8a37‐03af58804fbc.msg                                                      Attorney Client
SWITCH‐AX‐1164967 ‐ SWITCH‐AX‐1164967       6/8/2016 16:28   CenturyLink Order Confirmation for order number 446395.msg                                    Attorney Client
SWITCH‐AX‐1164968 ‐ SWITCH‐AX‐1164978       6/8/2016 16:28   Amendment                                                                                     Attorney Client
SWITCH‐AX‐1164979 ‐ SWITCH‐AX‐1164979       6/8/2016 16:28   S446‐07‐026‐E.pdf                                                                             Attorney Client
SWITCH‐AX‐1164980 ‐ SWITCH‐AX‐1164980       6/8/2016 16:28   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1164981 ‐ SWITCH‐AX‐1164981       6/8/2016 16:28   P170111.pdf                                                                                   Attorney Client
SWITCH‐AX‐1164982 ‐ SWITCH‐AX‐1164982       6/8/2016 16:28   image003.jpg                                                                                  Attorney Client
SWITCH‐AX‐1164983 ‐ SWITCH‐AX‐1164983       6/8/2016 16:28   image004.jpg                                                                                  Attorney Client
SWITCH‐AX‐1164984 ‐ SWITCH‐AX‐1164984       6/8/2016 16:28   image005.jpg                                                                                  Attorney Client
SWITCH‐AX‐1164985 ‐ SWITCH‐AX‐1164989       6/8/2016 16:28   Online Ordering                                                                               Attorney Client
SWITCH‐AX‐1164990 ‐ SWITCH‐AX‐1164993       6/8/2016 16:28   FW_ shift4.msg                                                                                Attorney Client
SWITCH‐AX‐1164994 ‐ SWITCH‐AX‐1164998       6/8/2016 16:28   Online Ordering                                                                               Attorney Client
SWITCH‐AX‐1164999 ‐ SWITCH‐AX‐1164999       6/8/2016 16:28   image003.jpg                                                                                  Attorney Client
SWITCH‐AX‐1165000 ‐ SWITCH‐AX‐1165001       6/8/2016 16:28   L013‐052616‐210‐SO (2x 1Gbps Transport for Shift4 ‐ SUPERNAP 7 & SUPERNAP 8 to 7301 MetropolisAttorney Client
SWITCH‐AX‐1165002 ‐ SWITCH‐AX‐1165002       6/8/2016 16:28   P170111.pdf                                                                                   Attorney Client
SWITCH‐AX‐1165003 ‐ SWITCH‐AX‐1165003       6/8/2016 16:28   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1165004 ‐ SWITCH‐AX‐1165004       6/8/2016 16:28   CenturyLink Order Confirmation for order number 446387.msg                                    Attorney Client
SWITCH‐AX‐1165005 ‐ SWITCH‐AX‐1165015       6/8/2016 16:28   Amendment                                                                                     Attorney Client
SWITCH‐AX‐1165016 ‐ SWITCH‐AX‐1165020       6/8/2016 17:31   no Title                                                                                      Attorney Client
SWITCH‐AX‐1165021 ‐ SWITCH‐AX‐1165021       6/8/2016 17:31   Collection Report 160608.xlsx                                                                 Attorney Client




                                                                         EXHIBIT 10, PAGE 2257
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 505 of 829


Bates                                   Document Date        Document Title                                                          Privilege
SWITCH‐AX‐1165022 ‐ SWITCH‐AX‐1165022       6/8/2016 17:31   Collection Report 160608.xlsx                                           Attorney Client
SWITCH‐AX‐1165023 ‐ SWITCH‐AX‐1165023       6/8/2016 17:31   Collection Report 160608.xlsx                                           Attorney Client
SWITCH‐AX‐1165024 ‐ SWITCH‐AX‐1165028       6/8/2016 17:31   bca30328‐4124‐41f3‐9cc2‐26de1caac72a.msg                                Attorney Client
SWITCH‐AX‐1165029 ‐ SWITCH‐AX‐1165029       6/8/2016 17:31   Collection Report 160608.xlsx                                           Attorney Client
SWITCH‐AX‐1165030 ‐ SWITCH‐AX‐1165030       6/8/2016 17:31   Collection Report 160608.xlsx                                           Attorney Client
SWITCH‐AX‐1165031 ‐ SWITCH‐AX‐1165032        6/9/2016 8:44   no Title                                                                Attorney Client
SWITCH‐AX‐1165033 ‐ SWITCH‐AX‐1165033        6/9/2016 8:44   ATT00001.htm                                                            Attorney Client
SWITCH‐AX‐1165034 ‐ SWITCH‐AX‐1165041        6/9/2016 8:44   160608‐AGMT‐Switch Colocation Facilities Agreement (EP Revs).pdf        Attorney Client
SWITCH‐AX‐1165042 ‐ SWITCH‐AX‐1165050        6/9/2016 9:56   no Title                                                                Attorney Client
SWITCH‐AX‐1165051 ‐ SWITCH‐AX‐1165054        6/9/2016 9:56   OPERATIONS AND MAINTENANCE                                              Attorney Client
SWITCH‐AX‐1165055 ‐ SWITCH‐AX‐1165055        6/9/2016 9:56   image002.png                                                            Attorney Client
SWITCH‐AX‐1165056 ‐ SWITCH‐AX‐1165056        6/9/2016 9:56   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1165057 ‐ SWITCH‐AX‐1165071        6/9/2016 9:56   Service Order ‐ Switch, LTD ‐ 148 N Carson ‐ 100Mb Fiber Internet.pdf   Attorney Client
SWITCH‐AX‐1165072 ‐ SWITCH‐AX‐1165077       6/9/2016 10:10   41a78536‐a211‐41fd‐a2cf‐57bdff2b08cf.msg                                Attorney Client
SWITCH‐AX‐1165078 ‐ SWITCH‐AX‐1165078       6/9/2016 10:10   image004.jpg                                                            Attorney Client
SWITCH‐AX‐1165079 ‐ SWITCH‐AX‐1165080       6/9/2016 10:10   Switch SO 662256 500M DIA Reno.pdf                                      Attorney Client
SWITCH‐AX‐1165081 ‐ SWITCH‐AX‐1165081       6/9/2016 10:10   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1165082 ‐ SWITCH‐AX‐1165086       6/9/2016 10:10   RE_ NV Energy Service Order.msg                                         Attorney Client
SWITCH‐AX‐1165087 ‐ SWITCH‐AX‐1165087       6/9/2016 10:10   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1165088 ‐ SWITCH‐AX‐1165088       6/9/2016 10:10   image004.jpg                                                            Attorney Client
SWITCH‐AX‐1165089 ‐ SWITCH‐AX‐1165089       6/9/2016 10:10   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1165090 ‐ SWITCH‐AX‐1165098       6/9/2016 10:47   no Title                                                                Attorney Client
SWITCH‐AX‐1165099 ‐ SWITCH‐AX‐1165102       6/9/2016 10:47   OPERATIONS AND MAINTENANCE                                              Attorney Client
SWITCH‐AX‐1165103 ‐ SWITCH‐AX‐1165103       6/9/2016 10:47   image002.png                                                            Attorney Client
SWITCH‐AX‐1165104 ‐ SWITCH‐AX‐1165104       6/9/2016 10:47   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1165105 ‐ SWITCH‐AX‐1165119       6/9/2016 10:47   Service Order ‐ Switch, LTD ‐ 148 N Carson ‐ 100Mb Fiber Internet.pdf   Attorney Client
SWITCH‐AX‐1165120 ‐ SWITCH‐AX‐1165128       6/9/2016 10:47   no Title                                                                Attorney Client
SWITCH‐AX‐1165129 ‐ SWITCH‐AX‐1165129       6/9/2016 10:47   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1165130 ‐ SWITCH‐AX‐1165130       6/9/2016 10:47   image002.png                                                            Attorney Client
SWITCH‐AX‐1165131 ‐ SWITCH‐AX‐1165134       6/9/2016 10:47   OPERATIONS AND MAINTENANCE                                              Attorney Client
SWITCH‐AX‐1165135 ‐ SWITCH‐AX‐1165149       6/9/2016 10:47   Service Order ‐ Switch, LTD ‐ 148 N Carson ‐ 100Mb Fiber Internet.pdf   Attorney Client
SWITCH‐AX‐1165150 ‐ SWITCH‐AX‐1165151       6/9/2016 11:53   no Title                                                                Attorney Client
SWITCH‐AX‐1165152 ‐ SWITCH‐AX‐1165152       6/9/2016 11:53   Limited Liability Company Charter.pdf                                   Attorney Client
SWITCH‐AX‐1165153 ‐ SWITCH‐AX‐1165164       6/9/2016 11:53   Signed Operating Agreement.pdf                                          Attorney Client
SWITCH‐AX‐1165165 ‐ SWITCH‐AX‐1165167       6/9/2016 11:53   Action by Written Consent.pdf                                           Attorney Client
SWITCH‐AX‐1165168 ‐ SWITCH‐AX‐1165169       6/9/2016 11:53   CP 575 G Notice                                                         Attorney Client
SWITCH‐AX‐1165170 ‐ SWITCH‐AX‐1165171       6/9/2016 11:53   Articles of Organization ‐ Limited Liability Company.pdf                Attorney Client
SWITCH‐AX‐1165172 ‐ SWITCH‐AX‐1165172       6/9/2016 15:50   no Title                                                                Attorney Client
SWITCH‐AX‐1165173 ‐ SWITCH‐AX‐1165182       6/9/2016 15:50   Gallo ‐ Switch ‐ Colocation Facilities Agreement (00285102‐3).DOCX      Attorney Client
SWITCH‐AX‐1165183 ‐ SWITCH‐AX‐1165183       6/9/2016 15:50   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1165184 ‐ SWITCH‐AX‐1165193       6/9/2016 15:50   CFA v7 Switch EJ Gallo 20160609.docx                                    Attorney Client
SWITCH‐AX‐1165194 ‐ SWITCH‐AX‐1165217       6/9/2016 17:09   no Title                                                                Attorney Client
SWITCH‐AX‐1165218 ‐ SWITCH‐AX‐1165218       6/9/2016 17:09   image011.jpg                                                            Attorney Client
SWITCH‐AX‐1165219 ‐ SWITCH‐AX‐1165219       6/9/2016 17:09   image010.jpg                                                            Attorney Client
SWITCH‐AX‐1165220 ‐ SWITCH‐AX‐1165220       6/9/2016 17:09   image009.jpg                                                            Attorney Client
SWITCH‐AX‐1165221 ‐ SWITCH‐AX‐1165221       6/9/2016 17:09   image002.png                                                            Attorney Client




                                                                          EXHIBIT 10, PAGE 2258
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 506 of 829


Bates                                   Document Date         Document Title                                                 Privilege
SWITCH‐AX‐1165222 ‐ SWITCH‐AX‐1165226        6/9/2016 17:14   c5337df4‐8e46‐4079‐9f44‐db62bf0d2148.msg                       Attorney Client
SWITCH‐AX‐1165227 ‐ SWITCH‐AX‐1165227        6/9/2016 17:14   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1165228 ‐ SWITCH‐AX‐1165228        6/9/2016 17:14   Collection Report 160609.xlsx                                  Attorney Client
SWITCH‐AX‐1165229 ‐ SWITCH‐AX‐1165233        6/9/2016 17:14   no Title                                                       Attorney Client
SWITCH‐AX‐1165234 ‐ SWITCH‐AX‐1165234        6/9/2016 17:14   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1165235 ‐ SWITCH‐AX‐1165235        6/9/2016 17:14   Collection Report 160609.xlsx                                  Attorney Client
SWITCH‐AX‐1165236 ‐ SWITCH‐AX‐1165259        6/9/2016 17:14   no Title                                                       Attorney Client;Work Product
SWITCH‐AX‐1165260 ‐ SWITCH‐AX‐1165260        6/9/2016 17:14   image009.jpg                                                   Attorney Client;Work Product
SWITCH‐AX‐1165261 ‐ SWITCH‐AX‐1165261        6/9/2016 17:14   image002.png                                                   Attorney Client;Work Product
SWITCH‐AX‐1165262 ‐ SWITCH‐AX‐1165262        6/9/2016 17:14   image010.jpg                                                   Attorney Client;Work Product
SWITCH‐AX‐1165263 ‐ SWITCH‐AX‐1165263        6/9/2016 17:14   image011.jpg                                                   Attorney Client;Work Product
SWITCH‐AX‐1165264 ‐ SWITCH‐AX‐1165264        6/9/2016 17:16   Collection Report 160609.xlsx                                  Attorney Client
SWITCH‐AX‐1165265 ‐ SWITCH‐AX‐1165265        6/9/2016 18:22   no Title                                                       Attorney Client
SWITCH‐AX‐1165266 ‐ SWITCH‐AX‐1165269        6/9/2016 18:22   LOI NVE Switch V1 06.06.2016 Switch.doc                        Attorney Client
SWITCH‐AX‐1165270 ‐ SWITCH‐AX‐1165275        6/10/2016 6:19   no Title                                                       Attorney Client
SWITCH‐AX‐1165276 ‐ SWITCH‐AX‐1165276        6/10/2016 9:17   Safe Entry Log.xlsx                                            Attorney Client
SWITCH‐AX‐1165277 ‐ SWITCH‐AX‐1165278        6/10/2016 9:37   no Title                                                       Attorney Client
SWITCH‐AX‐1165279 ‐ SWITCH‐AX‐1165279        6/10/2016 9:37   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1165280 ‐ SWITCH‐AX‐1165280        6/10/2016 9:37   image002.jpg                                                   Attorney Client
SWITCH‐AX‐1165281 ‐ SWITCH‐AX‐1165368        6/10/2016 9:37   D863‐GRR01‐001‐M.pdf                                           Attorney Client
SWITCH‐AX‐1165369 ‐ SWITCH‐AX‐1165369       6/10/2016 11:22   no Title                                                       Attorney Client
SWITCH‐AX‐1165370 ‐ SWITCH‐AX‐1165379       6/10/2016 11:22   CFA‐HULU‐Switch‐v3‐20160606.docx                               Attorney Client
SWITCH‐AX‐1165380 ‐ SWITCH‐AX‐1165389       6/10/2016 11:22   Redline‐CFA‐Hulu‐v2 to v3‐20160606.docx                        Attorney Client
SWITCH‐AX‐1165390 ‐ SWITCH‐AX‐1165391       6/10/2016 12:09   no Title                                                       Attorney Client
SWITCH‐AX‐1165392 ‐ SWITCH‐AX‐1165395       6/10/2016 12:09   LOI NVE Switch V1 06.06.2016 Switch.doc                        Attorney Client
SWITCH‐AX‐1165396 ‐ SWITCH‐AX‐1165397       6/10/2016 12:13   no Title                                                       Attorney Client
SWITCH‐AX‐1165398 ‐ SWITCH‐AX‐1165398       6/10/2016 12:13   Copy of Edge DC Model 5 24 2016.xlsm                           Attorney Client
SWITCH‐AX‐1165399 ‐ SWITCH‐AX‐1165399       6/10/2016 12:13   NAP Italy Switch Model 6 10 2016.xlsm                          Attorney Client
SWITCH‐AX‐1165400 ‐ SWITCH‐AX‐1165400       6/10/2016 12:13   no Title                                                       Attorney Client
SWITCH‐AX‐1165401 ‐ SWITCH‐AX‐1165402       6/10/2016 12:13   RampRate                                                       Attorney Client
SWITCH‐AX‐1165403 ‐ SWITCH‐AX‐1165410       6/10/2016 12:13   Referral Agreement‐Spearhead‐20160525‐Partially Executed.pdf   Attorney Client
SWITCH‐AX‐1165411 ‐ SWITCH‐AX‐1165411       6/10/2016 12:13   C808‐07‐002‐C.pdf                                              Attorney Client
SWITCH‐AX‐1165412 ‐ SWITCH‐AX‐1165421       6/10/2016 12:13   C808‐07‐001‐M.pdf                                              Attorney Client
SWITCH‐AX‐1165422 ‐ SWITCH‐AX‐1165422       6/10/2016 12:13   no Title                                                       Attorney Client
SWITCH‐AX‐1165423 ‐ SWITCH‐AX‐1165424       6/10/2016 12:13   RampRate                                                       Attorney Client
SWITCH‐AX‐1165425 ‐ SWITCH‐AX‐1165432       6/10/2016 12:13   Referral Agreement‐Spearhead‐20160525‐Partially Executed.pdf   Attorney Client
SWITCH‐AX‐1165433 ‐ SWITCH‐AX‐1165433       6/10/2016 12:13   C808‐07‐002‐C.pdf                                              Attorney Client
SWITCH‐AX‐1165434 ‐ SWITCH‐AX‐1165443       6/10/2016 12:13   C808‐07‐001‐M.pdf                                              Attorney Client
SWITCH‐AX‐1165444 ‐ SWITCH‐AX‐1165444       6/10/2016 12:13   26ea34cb‐7956‐4f75‐b7e6‐d86cd4e14dae.msg                       Attorney Client
SWITCH‐AX‐1165445 ‐ SWITCH‐AX‐1165446       6/10/2016 12:13   RampRate                                                       Attorney Client
SWITCH‐AX‐1165447 ‐ SWITCH‐AX‐1165447       6/10/2016 12:13   C808‐07‐002‐C.pdf                                              Attorney Client
SWITCH‐AX‐1165448 ‐ SWITCH‐AX‐1165457       6/10/2016 12:13   C808‐07‐001‐M.pdf                                              Attorney Client
SWITCH‐AX‐1165458 ‐ SWITCH‐AX‐1165465       6/10/2016 12:13   Referral Agreement‐Spearhead‐20160525‐Partially Executed.pdf   Attorney Client
SWITCH‐AX‐1165466 ‐ SWITCH‐AX‐1165481       6/10/2016 13:53   no Title                                                       Attorney Client
SWITCH‐AX‐1165482 ‐ SWITCH‐AX‐1165482       6/10/2016 13:53   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1165483 ‐ SWITCH‐AX‐1165495       6/10/2016 13:53   MSA Presidio‐Switch 5‐26‐16 Signed.pdf                         Attorney Client




                                                                          EXHIBIT 10, PAGE 2259
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 507 of 829


Bates                                   Document Date         Document Title                                             Privilege
SWITCH‐AX‐1165496 ‐ SWITCH‐AX‐1165500       6/10/2016 13:53   Contractor Agreement Presidio‐Switch 5‐26‐16 Signed.pdf    Attorney Client
SWITCH‐AX‐1165501 ‐ SWITCH‐AX‐1165501       6/10/2016 13:53   image003.jpg                                               Attorney Client
SWITCH‐AX‐1165502 ‐ SWITCH‐AX‐1165517       6/10/2016 13:53   b7ae04a6‐b456‐4470‐a2c1‐d7fc92b3cfcf.msg                   Attorney Client
SWITCH‐AX‐1165518 ‐ SWITCH‐AX‐1165522       6/10/2016 13:53   Contractor Agreement Presidio‐Switch 5‐26‐16 Signed.pdf    Attorney Client
SWITCH‐AX‐1165523 ‐ SWITCH‐AX‐1165523       6/10/2016 13:53   image003.jpg                                               Attorney Client
SWITCH‐AX‐1165524 ‐ SWITCH‐AX‐1165524       6/10/2016 13:53   image001.jpg                                               Attorney Client
SWITCH‐AX‐1165525 ‐ SWITCH‐AX‐1165537       6/10/2016 13:53   MSA Presidio‐Switch 5‐26‐16 Signed.pdf                     Attorney Client
SWITCH‐AX‐1165538 ‐ SWITCH‐AX‐1165538       6/10/2016 14:01   no Title                                                   Attorney Client
SWITCH‐AX‐1165539 ‐ SWITCH‐AX‐1165540       6/10/2016 14:01   NDA MSU Switch V5 06082016.doc                             Attorney Client
SWITCH‐AX‐1165541 ‐ SWITCH‐AX‐1165541       6/10/2016 14:01   image001.jpg                                               Attorney Client
SWITCH‐AX‐1165542 ‐ SWITCH‐AX‐1165547       6/10/2016 14:44   no Title                                                   Attorney Client
SWITCH‐AX‐1165548 ‐ SWITCH‐AX‐1165565       6/10/2016 14:44   MSA Switch Ltd Switch Level 3 reply comments 1‐15‐16.doc   Attorney Client
SWITCH‐AX‐1165566 ‐ SWITCH‐AX‐1165566       6/10/2016 14:44   image002.png                                               Attorney Client
SWITCH‐AX‐1165567 ‐ SWITCH‐AX‐1165567       6/10/2016 14:44   image006.jpg                                               Attorney Client
SWITCH‐AX‐1165568 ‐ SWITCH‐AX‐1165570       6/10/2016 14:57   no Title                                                   Attorney Client
SWITCH‐AX‐1165571 ‐ SWITCH‐AX‐1165595       6/10/2016 14:57   JV Agreement v4 07.06.16 (Accelero).docx                   Attorney Client
SWITCH‐AX‐1165596 ‐ SWITCH‐AX‐1165615       6/10/2016 14:57   Technology License v4 07.06.16 (Accelero).docx             Attorney Client
SWITCH‐AX‐1165616 ‐ SWITCH‐AX‐1165618       6/10/2016 16:05   no Title                                                   Attorney Client
SWITCH‐AX‐1165619 ‐ SWITCH‐AX‐1165619       6/10/2016 16:05   image001.jpg                                               Attorney Client
SWITCH‐AX‐1165620 ‐ SWITCH‐AX‐1165620       6/10/2016 16:05   image003.png                                               Attorney Client
SWITCH‐AX‐1165621 ‐ SWITCH‐AX‐1165621       6/10/2016 16:05   image004.jpg                                               Attorney Client
SWITCH‐AX‐1165622 ‐ SWITCH‐AX‐1165622       6/10/2016 16:05   C808‐07‐002‐C.pdf                                          Attorney Client
SWITCH‐AX‐1165623 ‐ SWITCH‐AX‐1165632       6/10/2016 16:05   C808‐07‐001‐M.pdf                                          Attorney Client
SWITCH‐AX‐1165633 ‐ SWITCH‐AX‐1165633       6/10/2016 16:41   Collection Report 160610.xlsx                              Attorney Client
SWITCH‐AX‐1165634 ‐ SWITCH‐AX‐1165639       6/10/2016 16:41   aae90224‐4d56‐49c9‐964f‐54882b909ddf.msg                   Attorney Client
SWITCH‐AX‐1165640 ‐ SWITCH‐AX‐1165640       6/10/2016 16:41   Collection Report 160610.xlsx                              Attorney Client
SWITCH‐AX‐1165641 ‐ SWITCH‐AX‐1165641       6/10/2016 16:41   Collection Report 160610.xlsx                              Attorney Client
SWITCH‐AX‐1165642 ‐ SWITCH‐AX‐1165647       6/10/2016 16:41   no Title                                                   Attorney Client
SWITCH‐AX‐1165648 ‐ SWITCH‐AX‐1165648       6/10/2016 16:41   Collection Report 160610.xlsx                              Attorney Client
SWITCH‐AX‐1165649 ‐ SWITCH‐AX‐1165649       6/10/2016 16:41   Collection Report 160610.xlsx                              Attorney Client
SWITCH‐AX‐1165650 ‐ SWITCH‐AX‐1165650       6/10/2016 16:51   no Title                                                   Attorney Client
SWITCH‐AX‐1165651 ‐ SWITCH‐AX‐1165668       6/10/2016 16:51   MSA Switch Ltd Switch Level 3 reply comments 1‐15‐16.doc   Attorney Client
SWITCH‐AX‐1165669 ‐ SWITCH‐AX‐1165674       6/10/2016 16:51   FW_ Level 3 MSA.msg                                        Attorney Client
SWITCH‐AX‐1165675 ‐ SWITCH‐AX‐1165675       6/10/2016 16:51   image002.png                                               Attorney Client
SWITCH‐AX‐1165676 ‐ SWITCH‐AX‐1165676       6/10/2016 16:51   image006.jpg                                               Attorney Client
SWITCH‐AX‐1165677 ‐ SWITCH‐AX‐1165677       6/10/2016 16:51   no Title                                                   Attorney Client
SWITCH‐AX‐1165678 ‐ SWITCH‐AX‐1165683       6/10/2016 16:51   FW_ Level 3 MSA.msg                                        Attorney Client
SWITCH‐AX‐1165684 ‐ SWITCH‐AX‐1165701       6/10/2016 16:51   MSA Switch Ltd Switch Level 3 reply comments 1‐15‐16.doc   Attorney Client
SWITCH‐AX‐1165702 ‐ SWITCH‐AX‐1165702       6/10/2016 16:51   image006.jpg                                               Attorney Client
SWITCH‐AX‐1165703 ‐ SWITCH‐AX‐1165703       6/10/2016 16:51   image002.png                                               Attorney Client
SWITCH‐AX‐1165704 ‐ SWITCH‐AX‐1165704       6/10/2016 16:59   2a3656e5‐ef07‐499d‐9aba‐8039a372c9ec.msg                   Attorney Client
SWITCH‐AX‐1165705 ‐ SWITCH‐AX‐1165709       6/10/2016 16:59   LOI NVE Switch V2 06.08.2016 Switch.doc                    Attorney Client
SWITCH‐AX‐1165710 ‐ SWITCH‐AX‐1165710       6/10/2016 16:59   no Title                                                   Attorney Client
SWITCH‐AX‐1165711 ‐ SWITCH‐AX‐1165715       6/10/2016 16:59   LOI NVE Switch V2 06.08.2016 Switch.doc                    Attorney Client
SWITCH‐AX‐1165716 ‐ SWITCH‐AX‐1165717       6/10/2016 17:26   no Title                                                   Attorney Client
SWITCH‐AX‐1165718 ‐ SWITCH‐AX‐1165744       6/10/2016 17:26   MASTER SERVICES AGREEMENT                                  Attorney Client




                                                                          EXHIBIT 10, PAGE 2260
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 508 of 829


Bates                                   Document Date         Document Title                                 Privilege
SWITCH‐AX‐1165745 ‐ SWITCH‐AX‐1165745       6/10/2016 17:26   image001.jpg                                   Attorney Client
SWITCH‐AX‐1165746 ‐ SWITCH‐AX‐1165746       6/10/2016 19:35   c2c5c7cc‐bafe‐4f42‐9c22‐e5914fbd4abf.msg       Attorney Client
SWITCH‐AX‐1165747 ‐ SWITCH‐AX‐1165747       6/10/2016 19:35   image001.jpg                                   Attorney Client
SWITCH‐AX‐1165748 ‐ SWITCH‐AX‐1165748       6/10/2016 19:35   05.31.16 Summary Commission report.xlsx        Attorney Client
SWITCH‐AX‐1165749 ‐ SWITCH‐AX‐1165749       6/10/2016 19:35   no Title                                       Attorney Client
SWITCH‐AX‐1165750 ‐ SWITCH‐AX‐1165750       6/10/2016 19:35   image001.jpg                                   Attorney Client
SWITCH‐AX‐1165751 ‐ SWITCH‐AX‐1165751       6/10/2016 19:35   05.31.16 Summary Commission report.xlsx        Attorney Client
SWITCH‐AX‐1165752 ‐ SWITCH‐AX‐1165753       6/10/2016 20:10   f82e013f‐b8d1‐4e70‐a78e‐02c676133e1b.msg       Attorney Client
SWITCH‐AX‐1165754 ‐ SWITCH‐AX‐1165754       6/10/2016 20:10   ATT00002.htm                                   Attorney Client
SWITCH‐AX‐1165755 ‐ SWITCH‐AX‐1165755       6/10/2016 20:10   ATT00001.htm                                   Attorney Client
SWITCH‐AX‐1165756 ‐ SWITCH‐AX‐1165756       6/10/2016 20:10   image001.jpg                                   Attorney Client
SWITCH‐AX‐1165757 ‐ SWITCH‐AX‐1165757       6/10/2016 20:10   05.31.16 Summary Commission report.xlsx        Attorney Client
SWITCH‐AX‐1165758 ‐ SWITCH‐AX‐1165759       6/10/2016 20:10   no Title                                       Attorney Client
SWITCH‐AX‐1165760 ‐ SWITCH‐AX‐1165760       6/10/2016 20:10   ATT00002.htm                                   Attorney Client
SWITCH‐AX‐1165761 ‐ SWITCH‐AX‐1165761       6/10/2016 20:10   image001.jpg                                   Attorney Client
SWITCH‐AX‐1165762 ‐ SWITCH‐AX‐1165762       6/10/2016 20:10   ATT00001.htm                                   Attorney Client
SWITCH‐AX‐1165763 ‐ SWITCH‐AX‐1165763       6/10/2016 20:10   05.31.16 Summary Commission report.xlsx        Attorney Client
SWITCH‐AX‐1165764 ‐ SWITCH‐AX‐1165773        6/11/2016 0:31   021c483c‐2210‐4bca‐8073‐05f707159baf.msg       Attorney Client
SWITCH‐AX‐1165774 ‐ SWITCH‐AX‐1165783        6/11/2016 0:31   no Title                                       Attorney Client
SWITCH‐AX‐1165784 ‐ SWITCH‐AX‐1165801       6/11/2016 12:40   no Title                                       Attorney Client
SWITCH‐AX‐1165802 ‐ SWITCH‐AX‐1165802       6/11/2016 19:44   no Title                                       Attorney Client
SWITCH‐AX‐1165803 ‐ SWITCH‐AX‐1165815       6/11/2016 19:44   Multi‐Company Report                           Attorney Client
SWITCH‐AX‐1165816 ‐ SWITCH‐AX‐1165816       6/11/2016 19:45   no Title                                       Attorney Client
SWITCH‐AX‐1165817 ‐ SWITCH‐AX‐1165829       6/11/2016 19:45   Multi‐Company Report                           Attorney Client
SWITCH‐AX‐1165830 ‐ SWITCH‐AX‐1165853       6/11/2016 19:51   no Title                                       Attorney Client;Work Product
SWITCH‐AX‐1165854 ‐ SWITCH‐AX‐1165854       6/11/2016 19:51   image003.jpg                                   Attorney Client;Work Product
SWITCH‐AX‐1165855 ‐ SWITCH‐AX‐1165855       6/11/2016 19:51   image002.png                                   Attorney Client;Work Product
SWITCH‐AX‐1165856 ‐ SWITCH‐AX‐1165856       6/11/2016 19:51   image004.jpg                                   Attorney Client;Work Product
SWITCH‐AX‐1165857 ‐ SWITCH‐AX‐1165857       6/11/2016 19:51   image005.jpg                                   Attorney Client;Work Product
SWITCH‐AX‐1165858 ‐ SWITCH‐AX‐1165881       6/11/2016 19:51   no Title                                       Attorney Client
SWITCH‐AX‐1165882 ‐ SWITCH‐AX‐1165882       6/11/2016 19:51   image005.jpg                                   Attorney Client
SWITCH‐AX‐1165883 ‐ SWITCH‐AX‐1165883       6/11/2016 19:51   image002.png                                   Attorney Client
SWITCH‐AX‐1165884 ‐ SWITCH‐AX‐1165884       6/11/2016 19:51   image003.jpg                                   Attorney Client
SWITCH‐AX‐1165885 ‐ SWITCH‐AX‐1165885       6/11/2016 19:51   image004.jpg                                   Attorney Client
SWITCH‐AX‐1165886 ‐ SWITCH‐AX‐1165887        6/12/2016 0:37   no Title                                       Attorney Client
SWITCH‐AX‐1165888 ‐ SWITCH‐AX‐1165889       6/12/2016 11:18   no Title                                       Attorney Client
SWITCH‐AX‐1165890 ‐ SWITCH‐AX‐1165890        6/13/2016 8:01   no Title                                       Attorney Client
SWITCH‐AX‐1165891 ‐ SWITCH‐AX‐1165891        6/13/2016 8:01   Copy of NAP Italy Switch Model 6 7 2016.xlsm   Attorney Client
SWITCH‐AX‐1165892 ‐ SWITCH‐AX‐1165892        6/13/2016 8:01   Copy of Edge DC Model 5 24 2016.xlsm           Attorney Client
SWITCH‐AX‐1165893 ‐ SWITCH‐AX‐1165894        6/13/2016 8:11   no Title                                       Attorney Client
SWITCH‐AX‐1165895 ‐ SWITCH‐AX‐1165895        6/13/2016 8:11   image001.png                                   Attorney Client
SWITCH‐AX‐1165896 ‐ SWITCH‐AX‐1165898        6/13/2016 9:12   no Title                                       Attorney Client
SWITCH‐AX‐1165899 ‐ SWITCH‐AX‐1165911        6/13/2016 9:12   A290‐07‐001‐M.pdf                              Attorney Client
SWITCH‐AX‐1165912 ‐ SWITCH‐AX‐1165915        6/13/2016 9:18   no Title                                       Attorney Client
SWITCH‐AX‐1165916 ‐ SWITCH‐AX‐1165922        6/13/2016 9:28   Option Exercise Agmt 05‐10‐2016 (Liebe).pdf    Attorney Client
SWITCH‐AX‐1165923 ‐ SWITCH‐AX‐1165926        6/13/2016 9:35   no Title                                       Attorney Client




                                                                          EXHIBIT 10, PAGE 2261
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 509 of 829


Bates                                   Document Date         Document Title                                                Privilege
SWITCH‐AX‐1165927 ‐ SWITCH‐AX‐1165927        6/13/2016 9:35   image002.jpg                                                  Attorney Client
SWITCH‐AX‐1165928 ‐ SWITCH‐AX‐1165928        6/13/2016 9:35   image006.jpg                                                  Attorney Client
SWITCH‐AX‐1165929 ‐ SWITCH‐AX‐1165936        6/13/2016 9:35   20160613‐ColocationFacilitiesAgreement‐Mosaic451‐Switch.pdf   Attorney Client
SWITCH‐AX‐1165937 ‐ SWITCH‐AX‐1165937        6/13/2016 9:36   no Title                                                      Attorney Client
SWITCH‐AX‐1165938 ‐ SWITCH‐AX‐1165938        6/13/2016 9:36   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1165939 ‐ SWITCH‐AX‐1165945        6/13/2016 9:36   Option Exercise Agmt 06‐13‐2016 (Gutierrez).pdf               Attorney Client
SWITCH‐AX‐1165946 ‐ SWITCH‐AX‐1165953        6/13/2016 9:36   Incentive Unit 06‐13‐2016 (Gutierrez).pdf                     Attorney Client
SWITCH‐AX‐1165954 ‐ SWITCH‐AX‐1165956        6/13/2016 9:44   f8b2ea70‐3366‐4aa0‐be2f‐cd0ef6068efa.msg                      Attorney Client
SWITCH‐AX‐1165957 ‐ SWITCH‐AX‐1165957        6/13/2016 9:44   image003.jpg                                                  Attorney Client
SWITCH‐AX‐1165958 ‐ SWITCH‐AX‐1165959        6/13/2016 9:44   Untitled.msg                                                  Attorney Client
SWITCH‐AX‐1165960 ‐ SWITCH‐AX‐1165960        6/13/2016 9:44   image002.png                                                  Attorney Client
SWITCH‐AX‐1165961 ‐ SWITCH‐AX‐1165965       6/13/2016 10:00   56921ea5‐56a8‐4928‐9c1d‐90868b116d87.msg                      Attorney Client
SWITCH‐AX‐1165966 ‐ SWITCH‐AX‐1165966       6/13/2016 10:00   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1165967 ‐ SWITCH‐AX‐1165974       6/13/2016 10:00   SUPERNAP Facilities Agreement.pdf‐signed.pdf                  Attorney Client
SWITCH‐AX‐1165975 ‐ SWITCH‐AX‐1165975       6/13/2016 10:00   image003.jpg                                                  Attorney Client
SWITCH‐AX‐1165976 ‐ SWITCH‐AX‐1165976       6/13/2016 10:15   no Title                                                      Attorney Client
SWITCH‐AX‐1165977 ‐ SWITCH‐AX‐1165977       6/13/2016 10:15   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1165978 ‐ SWITCH‐AX‐1165978       6/13/2016 10:15   ATT00005.htm                                                  Attorney Client
SWITCH‐AX‐1165979 ‐ SWITCH‐AX‐1165979       6/13/2016 10:15   ATT00003.htm                                                  Attorney Client
SWITCH‐AX‐1165980 ‐ SWITCH‐AX‐1165980       6/13/2016 10:15   ATT00002.htm                                                  Attorney Client
SWITCH‐AX‐1165981 ‐ SWITCH‐AX‐1165981       6/13/2016 10:15   ATT00007.htm                                                  Attorney Client
SWITCH‐AX‐1165982 ‐ SWITCH‐AX‐1165982       6/13/2016 10:15   ATT00004.htm                                                  Attorney Client
SWITCH‐AX‐1165983 ‐ SWITCH‐AX‐1165983       6/13/2016 10:15   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1165984 ‐ SWITCH‐AX‐1165984       6/13/2016 10:15   ATT00008.htm                                                  Attorney Client
SWITCH‐AX‐1165985 ‐ SWITCH‐AX‐1165985       6/13/2016 10:15   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1165986 ‐ SWITCH‐AX‐1165986       6/13/2016 10:15   ATT00006.htm                                                  Attorney Client
SWITCH‐AX‐1165987 ‐ SWITCH‐AX‐1165994       6/13/2016 10:15   SUPERNAP Facilities Agreement.pdf‐signed.pdf                  Attorney Client
SWITCH‐AX‐1165995 ‐ SWITCH‐AX‐1165995       6/13/2016 10:15   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1165996 ‐ SWITCH‐AX‐1165996       6/13/2016 10:15   image003.jpg                                                  Attorney Client
SWITCH‐AX‐1165997 ‐ SWITCH‐AX‐1165997       6/13/2016 10:15   ATT00001.htm                                                  Attorney Client
SWITCH‐AX‐1165998 ‐ SWITCH‐AX‐1165998       6/13/2016 10:15   dc679525‐d292‐4509‐85e3‐04577c1615f8.msg                      Attorney Client
SWITCH‐AX‐1165999 ‐ SWITCH‐AX‐1165999       6/13/2016 10:15   ATT00008.htm                                                  Attorney Client
SWITCH‐AX‐1166000 ‐ SWITCH‐AX‐1166000       6/13/2016 10:15   image003.jpg                                                  Attorney Client
SWITCH‐AX‐1166001 ‐ SWITCH‐AX‐1166001       6/13/2016 10:15   ATT00005.htm                                                  Attorney Client
SWITCH‐AX‐1166002 ‐ SWITCH‐AX‐1166002       6/13/2016 10:15   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1166003 ‐ SWITCH‐AX‐1166003       6/13/2016 10:15   ATT00002.htm                                                  Attorney Client
SWITCH‐AX‐1166004 ‐ SWITCH‐AX‐1166004       6/13/2016 10:15   ATT00006.htm                                                  Attorney Client
SWITCH‐AX‐1166005 ‐ SWITCH‐AX‐1166005       6/13/2016 10:15   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1166006 ‐ SWITCH‐AX‐1166006       6/13/2016 10:15   ATT00001.htm                                                  Attorney Client
SWITCH‐AX‐1166007 ‐ SWITCH‐AX‐1166014       6/13/2016 10:15   SUPERNAP Facilities Agreement.pdf‐signed.pdf                  Attorney Client
SWITCH‐AX‐1166015 ‐ SWITCH‐AX‐1166015       6/13/2016 10:15   ATT00004.htm                                                  Attorney Client
SWITCH‐AX‐1166016 ‐ SWITCH‐AX‐1166016       6/13/2016 10:15   ATT00003.htm                                                  Attorney Client
SWITCH‐AX‐1166017 ‐ SWITCH‐AX‐1166017       6/13/2016 10:15   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1166018 ‐ SWITCH‐AX‐1166018       6/13/2016 10:15   ATT00007.htm                                                  Attorney Client
SWITCH‐AX‐1166019 ‐ SWITCH‐AX‐1166019       6/13/2016 10:15   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1166020 ‐ SWITCH‐AX‐1166020       6/13/2016 10:16   no Title                                                      Attorney Client




                                                                          EXHIBIT 10, PAGE 2262
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 510 of 829


Bates                                   Document Date         Document Title                                             Privilege
SWITCH‐AX‐1166021 ‐ SWITCH‐AX‐1166021       6/13/2016 10:16   image002.png                                               Attorney Client
SWITCH‐AX‐1166022 ‐ SWITCH‐AX‐1166027       6/13/2016 10:16   FW_ Level 3 MSA.msg                                        Attorney Client
SWITCH‐AX‐1166028 ‐ SWITCH‐AX‐1166045       6/13/2016 10:16   MSA Switch Ltd Switch Level 3 reply comments 1‐15‐16.doc   Attorney Client
SWITCH‐AX‐1166046 ‐ SWITCH‐AX‐1166046       6/13/2016 10:16   image006.jpg                                               Attorney Client
SWITCH‐AX‐1166047 ‐ SWITCH‐AX‐1166047       6/13/2016 10:16   no Title                                                   Attorney Client
SWITCH‐AX‐1166048 ‐ SWITCH‐AX‐1166048       6/13/2016 10:16   image006.jpg                                               Attorney Client
SWITCH‐AX‐1166049 ‐ SWITCH‐AX‐1166066       6/13/2016 10:16   MSA Switch Ltd Switch Level 3 reply comments 1‐15‐16.doc   Attorney Client
SWITCH‐AX‐1166067 ‐ SWITCH‐AX‐1166067       6/13/2016 10:16   image002.png                                               Attorney Client
SWITCH‐AX‐1166068 ‐ SWITCH‐AX‐1166073       6/13/2016 10:16   FW_ Level 3 MSA.msg                                        Attorney Client
SWITCH‐AX‐1166074 ‐ SWITCH‐AX‐1166075       6/13/2016 10:39   no Title                                                   Attorney Client
SWITCH‐AX‐1166076 ‐ SWITCH‐AX‐1166076       6/13/2016 10:39   Updated CFA.msg                                            Attorney Client
SWITCH‐AX‐1166077 ‐ SWITCH‐AX‐1166077       6/13/2016 10:39   image002.jpg                                               Attorney Client
SWITCH‐AX‐1166078 ‐ SWITCH‐AX‐1166085       6/13/2016 10:39   Colocation Facilities Agreement‐20160518‐Fillable.pdf      Attorney Client
SWITCH‐AX‐1166086 ‐ SWITCH‐AX‐1166093       6/13/2016 10:39   Colocation Facilities Agreement‐20160518‐Fillable.pdf      Attorney Client
SWITCH‐AX‐1166094 ‐ SWITCH‐AX‐1166094       6/13/2016 10:39   image003.jpg                                               Attorney Client
SWITCH‐AX‐1166095 ‐ SWITCH‐AX‐1166103       6/13/2016 10:39   Colocation Facilities Agreement‐20160518.docx              Attorney Client
SWITCH‐AX‐1166104 ‐ SWITCH‐AX‐1166105       6/13/2016 10:39   14195bdd‐95ce‐4512‐a706‐811d2dfe61fe.msg                   Attorney Client
SWITCH‐AX‐1166106 ‐ SWITCH‐AX‐1166113       6/13/2016 10:39   Colocation Facilities Agreement‐20160518‐Fillable.pdf      Attorney Client
SWITCH‐AX‐1166114 ‐ SWITCH‐AX‐1166114       6/13/2016 10:39   image002.jpg                                               Attorney Client
SWITCH‐AX‐1166115 ‐ SWITCH‐AX‐1166115       6/13/2016 10:39   Updated CFA.msg                                            Attorney Client
SWITCH‐AX‐1166116 ‐ SWITCH‐AX‐1166116       6/13/2016 10:39   image003.jpg                                               Attorney Client
SWITCH‐AX‐1166117 ‐ SWITCH‐AX‐1166125       6/13/2016 10:39   Colocation Facilities Agreement‐20160518.docx              Attorney Client
SWITCH‐AX‐1166126 ‐ SWITCH‐AX‐1166133       6/13/2016 10:39   Colocation Facilities Agreement‐20160518‐Fillable.pdf      Attorney Client
SWITCH‐AX‐1166134 ‐ SWITCH‐AX‐1166148       6/13/2016 11:51   699eff10‐8283‐4395‐ab4f‐7c664e220db9.msg                   Attorney Client
SWITCH‐AX‐1166149 ‐ SWITCH‐AX‐1166149       6/13/2016 11:51   image001.jpg                                               Attorney Client
SWITCH‐AX‐1166150 ‐ SWITCH‐AX‐1166151       6/13/2016 11:51   S1‐R Cutover Maintenance.msg                               Attorney Client
SWITCH‐AX‐1166152 ‐ SWITCH‐AX‐1166152       6/13/2016 11:51   S1‐R SOW.pdf                                               Attorney Client
SWITCH‐AX‐1166153 ‐ SWITCH‐AX‐1166153       6/13/2016 11:51   S1‐R Heat Discrepancies.pdf                                Attorney Client
SWITCH‐AX‐1166154 ‐ SWITCH‐AX‐1166154       6/13/2016 11:51   image010.jpg                                               Attorney Client
SWITCH‐AX‐1166155 ‐ SWITCH‐AX‐1166155       6/13/2016 11:51   S1‐R Power Discrepancies.pdf                               Attorney Client
SWITCH‐AX‐1166156 ‐ SWITCH‐AX‐1166156       6/13/2016 11:51   image013.jpg                                               Attorney Client
SWITCH‐AX‐1166157 ‐ SWITCH‐AX‐1166171       6/13/2016 11:51   no Title                                                   Attorney Client
SWITCH‐AX‐1166172 ‐ SWITCH‐AX‐1166172       6/13/2016 11:51   image001.jpg                                               Attorney Client
SWITCH‐AX‐1166173 ‐ SWITCH‐AX‐1166173       6/13/2016 11:51   image013.jpg                                               Attorney Client
SWITCH‐AX‐1166174 ‐ SWITCH‐AX‐1166174       6/13/2016 11:51   S1‐R SOW.pdf                                               Attorney Client
SWITCH‐AX‐1166175 ‐ SWITCH‐AX‐1166176       6/13/2016 11:51   S1‐R Cutover Maintenance.msg                               Attorney Client
SWITCH‐AX‐1166177 ‐ SWITCH‐AX‐1166177       6/13/2016 11:51   S1‐R Power Discrepancies.pdf                               Attorney Client
SWITCH‐AX‐1166178 ‐ SWITCH‐AX‐1166178       6/13/2016 11:51   image010.jpg                                               Attorney Client
SWITCH‐AX‐1166179 ‐ SWITCH‐AX‐1166179       6/13/2016 11:51   S1‐R Heat Discrepancies.pdf                                Attorney Client
SWITCH‐AX‐1166180 ‐ SWITCH‐AX‐1166194       6/13/2016 11:51   no Title                                                   Attorney Client
SWITCH‐AX‐1166195 ‐ SWITCH‐AX‐1166195       6/13/2016 11:51   S1‐R Power Discrepancies.pdf                               Attorney Client
SWITCH‐AX‐1166196 ‐ SWITCH‐AX‐1166196       6/13/2016 11:51   image013.jpg                                               Attorney Client
SWITCH‐AX‐1166197 ‐ SWITCH‐AX‐1166197       6/13/2016 11:51   image010.jpg                                               Attorney Client
SWITCH‐AX‐1166198 ‐ SWITCH‐AX‐1166198       6/13/2016 11:51   S1‐R Heat Discrepancies.pdf                                Attorney Client
SWITCH‐AX‐1166199 ‐ SWITCH‐AX‐1166200       6/13/2016 11:51   S1‐R Cutover Maintenance.msg                               Attorney Client
SWITCH‐AX‐1166201 ‐ SWITCH‐AX‐1166201       6/13/2016 11:51   image001.jpg                                               Attorney Client




                                                                          EXHIBIT 10, PAGE 2263
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 511 of 829


Bates                                   Document Date         Document Title                             Privilege
SWITCH‐AX‐1166202 ‐ SWITCH‐AX‐1166202       6/13/2016 11:51   S1‐R SOW.pdf                               Attorney Client
SWITCH‐AX‐1166203 ‐ SWITCH‐AX‐1166208       6/13/2016 12:06   no Title                                   Attorney Client
SWITCH‐AX‐1166209 ‐ SWITCH‐AX‐1166216       6/13/2016 12:37   no Title                                   Attorney Client
SWITCH‐AX‐1166217 ‐ SWITCH‐AX‐1166217       6/13/2016 12:37   image007.jpg                               Attorney Client
SWITCH‐AX‐1166218 ‐ SWITCH‐AX‐1166219       6/13/2016 12:37   NDA‐061316‐999 Marlin Business Bank.pdf    Attorney Client
SWITCH‐AX‐1166220 ‐ SWITCH‐AX‐1166220       6/13/2016 12:37   image009.jpg                               Attorney Client
SWITCH‐AX‐1166221 ‐ SWITCH‐AX‐1166221       6/13/2016 12:37   O764‐07‐003‐A (Colo Waiver).pdf            Attorney Client
SWITCH‐AX‐1166222 ‐ SWITCH‐AX‐1166222       6/13/2016 12:37   image008.jpg                               Attorney Client
SWITCH‐AX‐1166223 ‐ SWITCH‐AX‐1166223       6/13/2016 12:37   image002.jpg                               Attorney Client
SWITCH‐AX‐1166224 ‐ SWITCH‐AX‐1166231       6/13/2016 12:37   1e8fd9e8‐0eb7‐4d95‐9cef‐e22513574da4.msg   Attorney Client
SWITCH‐AX‐1166232 ‐ SWITCH‐AX‐1166232       6/13/2016 12:37   image008.jpg                               Attorney Client
SWITCH‐AX‐1166233 ‐ SWITCH‐AX‐1166234       6/13/2016 12:37   NDA‐061316‐999 Marlin Business Bank.pdf    Attorney Client
SWITCH‐AX‐1166235 ‐ SWITCH‐AX‐1166235       6/13/2016 12:37   image002.jpg                               Attorney Client
SWITCH‐AX‐1166236 ‐ SWITCH‐AX‐1166236       6/13/2016 12:37   image007.jpg                               Attorney Client
SWITCH‐AX‐1166237 ‐ SWITCH‐AX‐1166237       6/13/2016 12:37   image009.jpg                               Attorney Client
SWITCH‐AX‐1166238 ‐ SWITCH‐AX‐1166238       6/13/2016 12:37   O764‐07‐003‐A (Colo Waiver).pdf            Attorney Client
SWITCH‐AX‐1166239 ‐ SWITCH‐AX‐1166263       6/13/2016 13:05   no Title                                   Attorney Client
SWITCH‐AX‐1166264 ‐ SWITCH‐AX‐1166264       6/13/2016 13:05   image011.jpg                               Attorney Client
SWITCH‐AX‐1166265 ‐ SWITCH‐AX‐1166266       6/13/2016 13:05   ttabvue‐91208895‐OPP‐50.pdf                Attorney Client
SWITCH‐AX‐1166267 ‐ SWITCH‐AX‐1166267       6/13/2016 13:05   image012.jpg                               Attorney Client
SWITCH‐AX‐1166268 ‐ SWITCH‐AX‐1166268       6/13/2016 13:05   image009.png                               Attorney Client
SWITCH‐AX‐1166269 ‐ SWITCH‐AX‐1166269       6/13/2016 13:05   image010.jpg                               Attorney Client
SWITCH‐AX‐1166270 ‐ SWITCH‐AX‐1166294       6/13/2016 13:07   no Title                                   Attorney Client
SWITCH‐AX‐1166295 ‐ SWITCH‐AX‐1166295       6/13/2016 13:07   image011.jpg                               Attorney Client
SWITCH‐AX‐1166296 ‐ SWITCH‐AX‐1166296       6/13/2016 13:07   image012.jpg                               Attorney Client
SWITCH‐AX‐1166297 ‐ SWITCH‐AX‐1166297       6/13/2016 13:07   image009.png                               Attorney Client
SWITCH‐AX‐1166298 ‐ SWITCH‐AX‐1166299       6/13/2016 13:07   ttabvue‐91208895‐OPP‐50.pdf                Attorney Client
SWITCH‐AX‐1166300 ‐ SWITCH‐AX‐1166300       6/13/2016 13:07   image010.jpg                               Attorney Client
SWITCH‐AX‐1166301 ‐ SWITCH‐AX‐1166302       6/13/2016 13:26   no Title                                   Attorney Client
SWITCH‐AX‐1166303 ‐ SWITCH‐AX‐1166353       6/13/2016 13:26   Soils Disclosure.pdf                       Attorney Client
SWITCH‐AX‐1166354 ‐ SWITCH‐AX‐1166355       6/13/2016 13:36   no Title                                   Attorney Client
SWITCH‐AX‐1166356 ‐ SWITCH‐AX‐1166406       6/13/2016 13:36   Soils Disclosure.pdf                       Attorney Client
SWITCH‐AX‐1166407 ‐ SWITCH‐AX‐1166407       6/13/2016 13:56   no Title                                   Attorney Client
SWITCH‐AX‐1166408 ‐ SWITCH‐AX‐1166414       6/13/2016 13:56   BPP‐100815‐117 Stephan Henze.pdf           Attorney Client
SWITCH‐AX‐1166415 ‐ SWITCH‐AX‐1166415       6/13/2016 13:56   RampRate                                   Attorney Client
SWITCH‐AX‐1166416 ‐ SWITCH‐AX‐1166416       6/13/2016 13:56   N803‐07‐002‐C.pdf                          Attorney Client
SWITCH‐AX‐1166417 ‐ SWITCH‐AX‐1166425       6/13/2016 13:56   N803‐07‐001‐M.pdf                          Attorney Client
SWITCH‐AX‐1166426 ‐ SWITCH‐AX‐1166426       6/13/2016 13:56   de40347c‐ee59‐4b07‐984b‐bf9579cf6e50.msg   Attorney Client
SWITCH‐AX‐1166427 ‐ SWITCH‐AX‐1166427       6/13/2016 13:56   N803‐07‐002‐C.pdf                          Attorney Client
SWITCH‐AX‐1166428 ‐ SWITCH‐AX‐1166428       6/13/2016 13:56   RampRate                                   Attorney Client
SWITCH‐AX‐1166429 ‐ SWITCH‐AX‐1166435       6/13/2016 13:56   BPP‐100815‐117 Stephan Henze.pdf           Attorney Client
SWITCH‐AX‐1166436 ‐ SWITCH‐AX‐1166444       6/13/2016 13:56   N803‐07‐001‐M.pdf                          Attorney Client
SWITCH‐AX‐1166445 ‐ SWITCH‐AX‐1166445       6/13/2016 13:56   no Title                                   Attorney Client
SWITCH‐AX‐1166446 ‐ SWITCH‐AX‐1166446       6/13/2016 13:56   N803‐07‐002‐C.pdf                          Attorney Client
SWITCH‐AX‐1166447 ‐ SWITCH‐AX‐1166447       6/13/2016 13:56   RampRate                                   Attorney Client
SWITCH‐AX‐1166448 ‐ SWITCH‐AX‐1166456       6/13/2016 13:56   N803‐07‐001‐M.pdf                          Attorney Client




                                                                         EXHIBIT 10, PAGE 2264
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 512 of 829


Bates                                   Document Date         Document Title                                    Privilege
SWITCH‐AX‐1166457 ‐ SWITCH‐AX‐1166463       6/13/2016 13:56   BPP‐100815‐117 Stephan Henze.pdf                  Attorney Client
SWITCH‐AX‐1166464 ‐ SWITCH‐AX‐1166479       6/13/2016 14:14   8d9401b1‐a182‐4eee‐bc60‐790b6031f2b9.msg          Attorney Client
SWITCH‐AX‐1166480 ‐ SWITCH‐AX‐1166480       6/13/2016 14:14   image001.jpg                                      Attorney Client
SWITCH‐AX‐1166481 ‐ SWITCH‐AX‐1166481       6/13/2016 14:14   image005.jpg                                      Attorney Client
SWITCH‐AX‐1166482 ‐ SWITCH‐AX‐1166497       6/13/2016 14:14   no Title                                          Attorney Client
SWITCH‐AX‐1166498 ‐ SWITCH‐AX‐1166498       6/13/2016 14:14   image001.jpg                                      Attorney Client
SWITCH‐AX‐1166499 ‐ SWITCH‐AX‐1166499       6/13/2016 14:14   image005.jpg                                      Attorney Client
SWITCH‐AX‐1166500 ‐ SWITCH‐AX‐1166503       6/13/2016 15:00   no Title                                          Attorney Client
SWITCH‐AX‐1166504 ‐ SWITCH‐AX‐1166509       6/13/2016 15:00   CLARK COUNTY, NEVADA                              Attorney Client
SWITCH‐AX‐1166510 ‐ SWITCH‐AX‐1166515       6/13/2016 15:00   CLARK COUNTY, NEVADA                              Attorney Client
SWITCH‐AX‐1166516 ‐ SWITCH‐AX‐1166520       6/13/2016 16:38   no Title                                          Attorney Client
SWITCH‐AX‐1166521 ‐ SWITCH‐AX‐1166521       6/13/2016 16:38   Collection Report 160613.xlsx                     Attorney Client
SWITCH‐AX‐1166522 ‐ SWITCH‐AX‐1166522       6/13/2016 16:38   Collection Report 160613.xlsx                     Attorney Client
SWITCH‐AX‐1166523 ‐ SWITCH‐AX‐1166523       6/13/2016 16:38   Collection Report 160613.xlsx                     Attorney Client
SWITCH‐AX‐1166524 ‐ SWITCH‐AX‐1166528       6/13/2016 16:38   bd6b91ed‐7490‐4f3b‐8d38‐f90bb134e9f4.msg          Attorney Client
SWITCH‐AX‐1166529 ‐ SWITCH‐AX‐1166529       6/13/2016 16:38   Collection Report 160613.xlsx                     Attorney Client
SWITCH‐AX‐1166530 ‐ SWITCH‐AX‐1166530       6/13/2016 16:38   Collection Report 160613.xlsx                     Attorney Client
SWITCH‐AX‐1166531 ‐ SWITCH‐AX‐1166556       6/13/2016 17:48   no Title                                          Attorney Client
SWITCH‐AX‐1166557 ‐ SWITCH‐AX‐1166557       6/13/2016 17:48   image005.jpg                                      Attorney Client
SWITCH‐AX‐1166558 ‐ SWITCH‐AX‐1166558       6/13/2016 17:48   image004.jpg                                      Attorney Client
SWITCH‐AX‐1166559 ‐ SWITCH‐AX‐1166559       6/13/2016 17:48   image006.jpg                                      Attorney Client
SWITCH‐AX‐1166560 ‐ SWITCH‐AX‐1166560       6/13/2016 17:48   image003.png                                      Attorney Client
SWITCH‐AX‐1166561 ‐ SWITCH‐AX‐1166586       6/13/2016 17:48   no Title                                          Attorney Client
SWITCH‐AX‐1166587 ‐ SWITCH‐AX‐1166587       6/13/2016 17:48   image004.jpg                                      Attorney Client
SWITCH‐AX‐1166588 ‐ SWITCH‐AX‐1166588       6/13/2016 17:48   image005.jpg                                      Attorney Client
SWITCH‐AX‐1166589 ‐ SWITCH‐AX‐1166589       6/13/2016 17:48   image006.jpg                                      Attorney Client
SWITCH‐AX‐1166590 ‐ SWITCH‐AX‐1166590       6/13/2016 17:48   image003.png                                      Attorney Client
SWITCH‐AX‐1166591 ‐ SWITCH‐AX‐1166612       6/13/2016 17:51   no Title                                          Attorney Client
SWITCH‐AX‐1166613 ‐ SWITCH‐AX‐1166613       6/13/2016 17:51   image006.jpg                                      Attorney Client
SWITCH‐AX‐1166614 ‐ SWITCH‐AX‐1166614       6/13/2016 17:51   image003.png                                      Attorney Client
SWITCH‐AX‐1166615 ‐ SWITCH‐AX‐1166615       6/13/2016 17:51   image005.jpg                                      Attorney Client
SWITCH‐AX‐1166616 ‐ SWITCH‐AX‐1166616       6/13/2016 17:51   image004.jpg                                      Attorney Client
SWITCH‐AX‐1166617 ‐ SWITCH‐AX‐1166617       6/13/2016 17:54   no Title                                          Attorney Client
SWITCH‐AX‐1166618 ‐ SWITCH‐AX‐1166618       6/13/2016 17:54   image002.jpg                                      Attorney Client
SWITCH‐AX‐1166619 ‐ SWITCH‐AX‐1166625       6/13/2016 17:54   Option Exercise Agmt 06‐13‐2016 (Gutierrez).pdf   Attorney Client
SWITCH‐AX‐1166626 ‐ SWITCH‐AX‐1166626       6/13/2016 17:54   image001.jpg                                      Attorney Client
SWITCH‐AX‐1166627 ‐ SWITCH‐AX‐1166634       6/13/2016 17:54   Incentive Unit 06‐13‐2016 (Gutierrez).pdf         Attorney Client
SWITCH‐AX‐1166635 ‐ SWITCH‐AX‐1166637       6/13/2016 18:23   no Title                                          Attorney Client
SWITCH‐AX‐1166638 ‐ SWITCH‐AX‐1166638       6/13/2016 18:23   image003.jpg                                      Attorney Client
SWITCH‐AX‐1166639 ‐ SWITCH‐AX‐1166639       6/13/2016 18:23   image002.jpg                                      Attorney Client
SWITCH‐AX‐1166640 ‐ SWITCH‐AX‐1166642       6/13/2016 19:35   no Title                                          Attorney Client
SWITCH‐AX‐1166643 ‐ SWITCH‐AX‐1166643       6/13/2016 19:35   image002.jpg                                      Attorney Client
SWITCH‐AX‐1166644 ‐ SWITCH‐AX‐1166644       6/13/2016 19:35   image003.jpg                                      Attorney Client
SWITCH‐AX‐1166645 ‐ SWITCH‐AX‐1166647       6/13/2016 19:49   no Title                                          Attorney Client
SWITCH‐AX‐1166648 ‐ SWITCH‐AX‐1166655        6/14/2016 0:42   no Title                                          Attorney Client
SWITCH‐AX‐1166656 ‐ SWITCH‐AX‐1166664        6/14/2016 0:42   no Title                                          Attorney Client




                                                                          EXHIBIT 10, PAGE 2265
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 513 of 829


Bates                                   Document Date        Document Title                                                          Privilege
SWITCH‐AX‐1166665 ‐ SWITCH‐AX‐1166673       6/14/2016 0:42   no Title                                                                Attorney Client
SWITCH‐AX‐1166674 ‐ SWITCH‐AX‐1166698       6/14/2016 6:27   no Title                                                                Attorney Client
SWITCH‐AX‐1166699 ‐ SWITCH‐AX‐1166699       6/14/2016 6:27   image005.jpg                                                            Attorney Client
SWITCH‐AX‐1166700 ‐ SWITCH‐AX‐1166700       6/14/2016 6:27   image006.jpg                                                            Attorney Client
SWITCH‐AX‐1166701 ‐ SWITCH‐AX‐1166701       6/14/2016 6:27   image004.jpg                                                            Attorney Client
SWITCH‐AX‐1166702 ‐ SWITCH‐AX‐1166702       6/14/2016 6:27   image003.png                                                            Attorney Client
SWITCH‐AX‐1166703 ‐ SWITCH‐AX‐1166703       6/14/2016 7:36   no Title                                                                Attorney Client
SWITCH‐AX‐1166704 ‐ SWITCH‐AX‐1166887       6/14/2016 7:36   Net Neutrality opinion.DC Cir. 061416.pdf                               Attorney Client
SWITCH‐AX‐1166888 ‐ SWITCH‐AX‐1166889       6/14/2016 7:36   no Title                                                                Attorney Client
SWITCH‐AX‐1166890 ‐ SWITCH‐AX‐1166909       6/14/2016 7:36   Technology License ‐ 07.06.16 (Accelero ‐ BL vs Switch 03.06.16).docx   Attorney Client
SWITCH‐AX‐1166910 ‐ SWITCH‐AX‐1166934       6/14/2016 7:36   JV Agreement 07.06.16 (Accelero ‐ BL vs 03.06.16 Switch).docx           Attorney Client
SWITCH‐AX‐1166935 ‐ SWITCH‐AX‐1166937       6/14/2016 7:37   no Title                                                                Attorney Client
SWITCH‐AX‐1166938 ‐ SWITCH‐AX‐1166938       6/14/2016 7:37   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1166939 ‐ SWITCH‐AX‐1166941       6/14/2016 9:37   no Title                                                                Attorney Client
SWITCH‐AX‐1166942 ‐ SWITCH‐AX‐1166942       6/14/2016 9:37   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1166943 ‐ SWITCH‐AX‐1166946       6/14/2016 9:40   no Title                                                                Attorney Client
SWITCH‐AX‐1166947 ‐ SWITCH‐AX‐1166947       6/14/2016 9:40   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1166948 ‐ SWITCH‐AX‐1166948       6/14/2016 9:40   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1166949 ‐ SWITCH‐AX‐1166952       6/14/2016 9:41   no Title                                                                Attorney Client
SWITCH‐AX‐1166953 ‐ SWITCH‐AX‐1166953       6/14/2016 9:41   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1166954 ‐ SWITCH‐AX‐1166954       6/14/2016 9:41   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1166955 ‐ SWITCH‐AX‐1166955       6/14/2016 9:42   no Title                                                                Attorney Client
SWITCH‐AX‐1166956 ‐ SWITCH‐AX‐1166961       6/14/2016 9:42   Referral Program Agreement ‐ Switch ‐ Christine_Nikont.pdf              Attorney Client
SWITCH‐AX‐1166962 ‐ SWITCH‐AX‐1166962       6/14/2016 9:42   RampRate                                                                Attorney Client
SWITCH‐AX‐1166963 ‐ SWITCH‐AX‐1166964       6/14/2016 9:42   I775‐09‐002‐C.pdf                                                       Attorney Client
SWITCH‐AX‐1166965 ‐ SWITCH‐AX‐1166974       6/14/2016 9:42   Final Executed CFA                                                      Attorney Client
SWITCH‐AX‐1166975 ‐ SWITCH‐AX‐1166975       6/14/2016 9:45   no Title                                                                Attorney Client
SWITCH‐AX‐1166976 ‐ SWITCH‐AX‐1166977       6/14/2016 9:45   I775‐09‐002‐C.pdf                                                       Attorney Client
SWITCH‐AX‐1166978 ‐ SWITCH‐AX‐1166987       6/14/2016 9:45   Final Executed CFA                                                      Attorney Client
SWITCH‐AX‐1166988 ‐ SWITCH‐AX‐1166993       6/14/2016 9:45   Referral Program Agreement ‐ Switch ‐ Christine_Nikont.pdf              Attorney Client
SWITCH‐AX‐1166994 ‐ SWITCH‐AX‐1166994       6/14/2016 9:45   RampRate                                                                Attorney Client
SWITCH‐AX‐1166995 ‐ SWITCH‐AX‐1166995       6/14/2016 9:45   fd10e78f‐ac45‐43f2‐8455‐deff2708df5b.msg                                Attorney Client
SWITCH‐AX‐1166996 ‐ SWITCH‐AX‐1167001       6/14/2016 9:45   Referral Program Agreement ‐ Switch ‐ Christine_Nikont.pdf              Attorney Client
SWITCH‐AX‐1167002 ‐ SWITCH‐AX‐1167002       6/14/2016 9:45   RampRate                                                                Attorney Client
SWITCH‐AX‐1167003 ‐ SWITCH‐AX‐1167004       6/14/2016 9:45   I775‐09‐002‐C.pdf                                                       Attorney Client
SWITCH‐AX‐1167005 ‐ SWITCH‐AX‐1167014       6/14/2016 9:45   Final Executed CFA                                                      Attorney Client
SWITCH‐AX‐1167015 ‐ SWITCH‐AX‐1167015       6/14/2016 9:45   no Title                                                                Attorney Client
SWITCH‐AX‐1167016 ‐ SWITCH‐AX‐1167017       6/14/2016 9:45   I775‐09‐002‐C.pdf                                                       Attorney Client
SWITCH‐AX‐1167018 ‐ SWITCH‐AX‐1167027       6/14/2016 9:45   Final Executed CFA                                                      Attorney Client
SWITCH‐AX‐1167028 ‐ SWITCH‐AX‐1167028       6/14/2016 9:45   RampRate                                                                Attorney Client
SWITCH‐AX‐1167029 ‐ SWITCH‐AX‐1167034       6/14/2016 9:45   Referral Program Agreement ‐ Switch ‐ Christine_Nikont.pdf              Attorney Client
SWITCH‐AX‐1167035 ‐ SWITCH‐AX‐1167046       6/14/2016 9:57   no Title                                                                Attorney Client
SWITCH‐AX‐1167047 ‐ SWITCH‐AX‐1167047       6/14/2016 9:57   image005.jpg                                                            Attorney Client
SWITCH‐AX‐1167048 ‐ SWITCH‐AX‐1167052       6/14/2016 9:57   FSA‐Frontier‐Switch‐v3 to v4‐20160613.docx                              Attorney Client
SWITCH‐AX‐1167053 ‐ SWITCH‐AX‐1167053       6/14/2016 9:57   image007.jpg                                                            Attorney Client
SWITCH‐AX‐1167054 ‐ SWITCH‐AX‐1167054       6/14/2016 9:57   image006.png                                                            Attorney Client




                                                                          EXHIBIT 10, PAGE 2266
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 514 of 829


Bates                                   Document Date         Document Title                                                   Privilege
SWITCH‐AX‐1167055 ‐ SWITCH‐AX‐1167055        6/14/2016 9:57   image004.jpg                                                     Attorney Client
SWITCH‐AX‐1167056 ‐ SWITCH‐AX‐1167067       6/14/2016 10:50   no Title                                                         Attorney Client
SWITCH‐AX‐1167068 ‐ SWITCH‐AX‐1167068       6/14/2016 10:50   image006.png                                                     Attorney Client
SWITCH‐AX‐1167069 ‐ SWITCH‐AX‐1167069       6/14/2016 10:50   image005.jpg                                                     Attorney Client
SWITCH‐AX‐1167070 ‐ SWITCH‐AX‐1167070       6/14/2016 10:50   image007.jpg                                                     Attorney Client
SWITCH‐AX‐1167071 ‐ SWITCH‐AX‐1167071       6/14/2016 10:50   image004.jpg                                                     Attorney Client
SWITCH‐AX‐1167072 ‐ SWITCH‐AX‐1167076       6/14/2016 10:50   FSA‐Frontier‐Switch‐v3 to v4‐20160613.docx                       Attorney Client
SWITCH‐AX‐1167077 ‐ SWITCH‐AX‐1167088       6/14/2016 10:50   no Title                                                         Attorney Client
SWITCH‐AX‐1167089 ‐ SWITCH‐AX‐1167089       6/14/2016 10:50   image007.jpg                                                     Attorney Client
SWITCH‐AX‐1167090 ‐ SWITCH‐AX‐1167090       6/14/2016 10:50   image005.jpg                                                     Attorney Client
SWITCH‐AX‐1167091 ‐ SWITCH‐AX‐1167091       6/14/2016 10:50   image006.png                                                     Attorney Client
SWITCH‐AX‐1167092 ‐ SWITCH‐AX‐1167096       6/14/2016 10:50   FSA‐Frontier‐Switch‐v3 to v4‐20160613.docx                       Attorney Client
SWITCH‐AX‐1167097 ‐ SWITCH‐AX‐1167097       6/14/2016 10:50   image004.jpg                                                     Attorney Client
SWITCH‐AX‐1167098 ‐ SWITCH‐AX‐1167101       6/14/2016 12:07   no Title                                                         Attorney Client
SWITCH‐AX‐1167102 ‐ SWITCH‐AX‐1167102       6/14/2016 12:07   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1167103 ‐ SWITCH‐AX‐1167106       6/14/2016 12:08   no Title                                                         Attorney Client
SWITCH‐AX‐1167107 ‐ SWITCH‐AX‐1167107       6/14/2016 12:08   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1167108 ‐ SWITCH‐AX‐1167108       6/14/2016 12:49   no Title                                                         Attorney Client
SWITCH‐AX‐1167109 ‐ SWITCH‐AX‐1167111       6/14/2016 12:49   Land Lease Termination Agmt Switch eBay V1a 06‐14‐2016 CL.docx   Attorney Client
SWITCH‐AX‐1167112 ‐ SWITCH‐AX‐1167124       6/14/2016 12:49   License Agmt Switch eBay 12‐18‐2015.pdf                          Attorney Client
SWITCH‐AX‐1167125 ‐ SWITCH‐AX‐1167127       6/14/2016 12:49   License Termination Agmt Switch eBay V1a 06‐14‐2016 CL.docx      Attorney Client
SWITCH‐AX‐1167128 ‐ SWITCH‐AX‐1167178       6/14/2016 12:49   Land Lease Switch eBay 12‐21‐2015.pdf                            Attorney Client
SWITCH‐AX‐1167179 ‐ SWITCH‐AX‐1167179       6/14/2016 12:49   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1167180 ‐ SWITCH‐AX‐1167183       6/14/2016 14:07   no Title                                                         Attorney Client
SWITCH‐AX‐1167184 ‐ SWITCH‐AX‐1167191       6/14/2016 14:07   Colocation Facilities Agreement‐20160614‐Fillable.pdf            Attorney Client
SWITCH‐AX‐1167192 ‐ SWITCH‐AX‐1167192       6/14/2016 14:07   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1167193 ‐ SWITCH‐AX‐1167196       6/14/2016 14:07   8c223f2c‐b514‐4158‐84c7‐ff26929f0ea4.msg                         Attorney Client
SWITCH‐AX‐1167197 ‐ SWITCH‐AX‐1167204       6/14/2016 14:07   Colocation Facilities Agreement‐20160614‐Fillable.pdf            Attorney Client
SWITCH‐AX‐1167205 ‐ SWITCH‐AX‐1167205       6/14/2016 14:07   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1167206 ‐ SWITCH‐AX‐1167208       6/14/2016 15:50   no Title                                                         Attorney Client
SWITCH‐AX‐1167209 ‐ SWITCH‐AX‐1167217       6/14/2016 15:50   Switch ‐ Colocation Facilities Agreement‐20160518.docx           Attorney Client
SWITCH‐AX‐1167218 ‐ SWITCH‐AX‐1167218       6/14/2016 15:50   Switch ‐ SO ‐ Employers.com LV ‐ 3‐3‐16.docx                     Attorney Client
SWITCH‐AX‐1167219 ‐ SWITCH‐AX‐1167220       6/14/2016 15:50   Switch ‐ SO ‐ Employers.com ‐ 3‐3‐16.docx                        Attorney Client
SWITCH‐AX‐1167221 ‐ SWITCH‐AX‐1167221       6/14/2016 15:50   image004.jpg                                                     Attorney Client
SWITCH‐AX‐1167222 ‐ SWITCH‐AX‐1167223       6/14/2016 16:30   c5a87ace‐b39b‐47a1‐a921‐3045c74c1b03.msg                         Attorney Client
SWITCH‐AX‐1167224 ‐ SWITCH‐AX‐1167231       6/14/2016 16:30   Colocation Facilities Agreement‐20160614‐Fillable.pdf            Attorney Client
SWITCH‐AX‐1167232 ‐ SWITCH‐AX‐1167232       6/14/2016 16:30   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1167233 ‐ SWITCH‐AX‐1167241       6/14/2016 16:30   Colocation Facilities Agreement‐20160614.docx                    Attorney Client
SWITCH‐AX‐1167242 ‐ SWITCH‐AX‐1167243       6/14/2016 16:30   no Title                                                         Attorney Client
SWITCH‐AX‐1167244 ‐ SWITCH‐AX‐1167244       6/14/2016 16:30   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1167245 ‐ SWITCH‐AX‐1167252       6/14/2016 16:30   Colocation Facilities Agreement‐20160614‐Fillable.pdf            Attorney Client
SWITCH‐AX‐1167253 ‐ SWITCH‐AX‐1167261       6/14/2016 16:30   Colocation Facilities Agreement‐20160614.docx                    Attorney Client
SWITCH‐AX‐1167262 ‐ SWITCH‐AX‐1167263       6/14/2016 16:30   no Title                                                         Attorney Client
SWITCH‐AX‐1167264 ‐ SWITCH‐AX‐1167271       6/14/2016 16:30   Colocation Facilities Agreement‐20160614‐Fillable.pdf            Attorney Client
SWITCH‐AX‐1167272 ‐ SWITCH‐AX‐1167280       6/14/2016 16:30   Colocation Facilities Agreement‐20160614.docx                    Attorney Client
SWITCH‐AX‐1167281 ‐ SWITCH‐AX‐1167281       6/14/2016 16:30   image001.jpg                                                     Attorney Client




                                                                          EXHIBIT 10, PAGE 2267
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 515 of 829


Bates                                   Document Date         Document Title                                          Privilege
SWITCH‐AX‐1167282 ‐ SWITCH‐AX‐1167283       6/14/2016 16:30   842a9e9a‐3bd7‐47a0‐84b9‐57e2865fce54.msg                Attorney Client
SWITCH‐AX‐1167284 ‐ SWITCH‐AX‐1167291       6/14/2016 16:30   Colocation Facilities Agreement‐20160614‐Fillable.pdf   Attorney Client
SWITCH‐AX‐1167292 ‐ SWITCH‐AX‐1167292       6/14/2016 16:30   image001.jpg                                            Attorney Client
SWITCH‐AX‐1167293 ‐ SWITCH‐AX‐1167301       6/14/2016 16:30   Colocation Facilities Agreement‐20160614.docx           Attorney Client
SWITCH‐AX‐1167302 ‐ SWITCH‐AX‐1167303       6/14/2016 16:37   no Title                                                Attorney Client
SWITCH‐AX‐1167304 ‐ SWITCH‐AX‐1167304       6/14/2016 16:37   image001.jpg                                            Attorney Client
SWITCH‐AX‐1167305 ‐ SWITCH‐AX‐1167312       6/14/2016 16:37   Colocation Facilities Agreement‐20160614‐Fillable.pdf   Attorney Client
SWITCH‐AX‐1167313 ‐ SWITCH‐AX‐1167321       6/14/2016 16:37   Colocation Facilities Agreement‐20160614.docx           Attorney Client
SWITCH‐AX‐1167322 ‐ SWITCH‐AX‐1167323       6/14/2016 16:37   ad8ba371‐c39b‐4235‐afdc‐f5cc46939224.msg                Attorney Client
SWITCH‐AX‐1167324 ‐ SWITCH‐AX‐1167332       6/14/2016 16:37   Colocation Facilities Agreement‐20160614.docx           Attorney Client
SWITCH‐AX‐1167333 ‐ SWITCH‐AX‐1167340       6/14/2016 16:37   Colocation Facilities Agreement‐20160614‐Fillable.pdf   Attorney Client
SWITCH‐AX‐1167341 ‐ SWITCH‐AX‐1167341       6/14/2016 16:37   image001.jpg                                            Attorney Client
SWITCH‐AX‐1167342 ‐ SWITCH‐AX‐1167343       6/14/2016 16:37   no Title                                                Attorney Client
SWITCH‐AX‐1167344 ‐ SWITCH‐AX‐1167351       6/14/2016 16:37   Colocation Facilities Agreement‐20160614‐Fillable.pdf   Attorney Client
SWITCH‐AX‐1167352 ‐ SWITCH‐AX‐1167352       6/14/2016 16:37   image001.jpg                                            Attorney Client
SWITCH‐AX‐1167353 ‐ SWITCH‐AX‐1167361       6/14/2016 16:37   Colocation Facilities Agreement‐20160614.docx           Attorney Client
SWITCH‐AX‐1167362 ‐ SWITCH‐AX‐1167362       6/14/2016 16:47   Collection Report 160614.xlsx                           Attorney Client
SWITCH‐AX‐1167363 ‐ SWITCH‐AX‐1167367       6/14/2016 16:48   no Title                                                Attorney Client
SWITCH‐AX‐1167368 ‐ SWITCH‐AX‐1167368       6/14/2016 16:48   Collection Report 160614.xlsx                           Attorney Client
SWITCH‐AX‐1167369 ‐ SWITCH‐AX‐1167369       6/14/2016 16:48   Collection Report 160614.xlsx                           Attorney Client
SWITCH‐AX‐1167370 ‐ SWITCH‐AX‐1167374       6/14/2016 16:48   0d8f2022‐4a30‐4dd7‐9cd1‐b8af7590c520.msg                Attorney Client
SWITCH‐AX‐1167375 ‐ SWITCH‐AX‐1167375       6/14/2016 16:48   Collection Report 160614.xlsx                           Attorney Client
SWITCH‐AX‐1167376 ‐ SWITCH‐AX‐1167376       6/14/2016 16:48   Collection Report 160614.xlsx                           Attorney Client
SWITCH‐AX‐1167377 ‐ SWITCH‐AX‐1167383        6/15/2016 3:23   no Title                                                Attorney Client
SWITCH‐AX‐1167384 ‐ SWITCH‐AX‐1167384        6/15/2016 3:23   ENEL.xlsx                                               Attorney Client
SWITCH‐AX‐1167385 ‐ SWITCH‐AX‐1167387        6/15/2016 9:50   no Title                                                Attorney Client
SWITCH‐AX‐1167388 ‐ SWITCH‐AX‐1167421        6/15/2016 9:50   NETWORK MANAGEMENT AGREEMENT.pdf                        Attorney Client
SWITCH‐AX‐1167422 ‐ SWITCH‐AX‐1167422        6/15/2016 9:50   image003.jpg                                            Attorney Client
SWITCH‐AX‐1167423 ‐ SWITCH‐AX‐1167423        6/15/2016 9:50   image002.jpg                                            Attorney Client
SWITCH‐AX‐1167424 ‐ SWITCH‐AX‐1167424       6/15/2016 10:07   no Title                                                Attorney Client
SWITCH‐AX‐1167425 ‐ SWITCH‐AX‐1167425       6/15/2016 10:07   image001.jpg                                            Attorney Client
SWITCH‐AX‐1167426 ‐ SWITCH‐AX‐1167459       6/15/2016 10:07   NETWORK MANAGEMENT AGREEMENT.pdf                        Attorney Client
SWITCH‐AX‐1167460 ‐ SWITCH‐AX‐1167462       6/15/2016 11:15   no Title                                                Attorney Client
SWITCH‐AX‐1167463 ‐ SWITCH‐AX‐1167465       6/15/2016 11:15   Next eotm                                               Attorney Client
SWITCH‐AX‐1167466 ‐ SWITCH‐AX‐1167470       6/15/2016 11:15   Next eotm                                               Attorney Client
SWITCH‐AX‐1167471 ‐ SWITCH‐AX‐1167471       6/15/2016 11:32   no Title                                                Attorney Client
SWITCH‐AX‐1167472 ‐ SWITCH‐AX‐1167476       6/15/2016 11:32   Next eotm                                               Attorney Client
SWITCH‐AX‐1167477 ‐ SWITCH‐AX‐1167478       6/15/2016 12:27   no Title                                                Attorney Client
SWITCH‐AX‐1167479 ‐ SWITCH‐AX‐1167479       6/15/2016 12:27   image002.jpg                                            Attorney Client
SWITCH‐AX‐1167480 ‐ SWITCH‐AX‐1167481       6/15/2016 12:27   Master NDA SCG V5 05052014.doc                          Attorney Client
SWITCH‐AX‐1167482 ‐ SWITCH‐AX‐1167482       6/15/2016 12:27   image003.jpg                                            Attorney Client
SWITCH‐AX‐1167483 ‐ SWITCH‐AX‐1167487       6/15/2016 13:09   no Title                                                Attorney Client
SWITCH‐AX‐1167488 ‐ SWITCH‐AX‐1167488       6/15/2016 13:09   image002.jpg                                            Attorney Client
SWITCH‐AX‐1167489 ‐ SWITCH‐AX‐1167494       6/15/2016 13:14   no Title                                                Attorney Client
SWITCH‐AX‐1167495 ‐ SWITCH‐AX‐1167495       6/15/2016 13:14   image002.jpg                                            Attorney Client
SWITCH‐AX‐1167496 ‐ SWITCH‐AX‐1167501       6/15/2016 13:16   no Title                                                Attorney Client




                                                                           EXHIBIT 10, PAGE 2268
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 516 of 829


Bates                                   Document Date         Document Title                                                          Privilege
SWITCH‐AX‐1167502 ‐ SWITCH‐AX‐1167502       6/15/2016 13:16   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1167503 ‐ SWITCH‐AX‐1167508       6/15/2016 13:16   no Title                                                                Attorney Client
SWITCH‐AX‐1167509 ‐ SWITCH‐AX‐1167509       6/15/2016 13:16   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1167510 ‐ SWITCH‐AX‐1167519       6/15/2016 14:39   no Title                                                                Attorney Client
SWITCH‐AX‐1167520 ‐ SWITCH‐AX‐1167520       6/15/2016 14:39   image002.png                                                            Attorney Client
SWITCH‐AX‐1167521 ‐ SWITCH‐AX‐1167521       6/15/2016 14:39   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1167522 ‐ SWITCH‐AX‐1167536       6/15/2016 14:39   Service Order ‐ Switch, LTD ‐ 148 N Carson ‐ 100Mb Fiber Internet.pdf   Attorney Client
SWITCH‐AX‐1167537 ‐ SWITCH‐AX‐1167540       6/15/2016 14:39   OPERATIONS AND MAINTENANCE                                              Attorney Client
SWITCH‐AX‐1167541 ‐ SWITCH‐AX‐1167550       6/15/2016 14:39   no Title                                                                Attorney Client
SWITCH‐AX‐1167551 ‐ SWITCH‐AX‐1167565       6/15/2016 14:39   Service Order ‐ Switch, LTD ‐ 148 N Carson ‐ 100Mb Fiber Internet.pdf   Attorney Client
SWITCH‐AX‐1167566 ‐ SWITCH‐AX‐1167569       6/15/2016 14:39   OPERATIONS AND MAINTENANCE                                              Attorney Client
SWITCH‐AX‐1167570 ‐ SWITCH‐AX‐1167570       6/15/2016 14:39   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1167571 ‐ SWITCH‐AX‐1167571       6/15/2016 14:39   image002.png                                                            Attorney Client
SWITCH‐AX‐1167572 ‐ SWITCH‐AX‐1167572       6/15/2016 14:48   no Title                                                                Attorney Client
SWITCH‐AX‐1167573 ‐ SWITCH‐AX‐1167573       6/15/2016 14:48   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1167574 ‐ SWITCH‐AX‐1167578       6/15/2016 14:48   no Title                                                                Attorney Client
SWITCH‐AX‐1167579 ‐ SWITCH‐AX‐1167628       6/15/2016 14:48   no Title                                                                Attorney Client
SWITCH‐AX‐1167629 ‐ SWITCH‐AX‐1167630       6/15/2016 14:48   Schedule 2 2 ‐ Pricing for hospitals.xlsx                               Attorney Client
SWITCH‐AX‐1167631 ‐ SWITCH‐AX‐1167675       6/15/2016 14:48   no Title                                                                Attorney Client
SWITCH‐AX‐1167676 ‐ SWITCH‐AX‐1167710       6/15/2016 14:48   IRU CAPACITY AGREEMENT                                                  Attorney Client
SWITCH‐AX‐1167711 ‐ SWITCH‐AX‐1167711       6/15/2016 14:48   C:\Users\evert\Desktop\NV‐BASE‐TRANS‐1‐14‐14 Layout1 (1)                Attorney Client
SWITCH‐AX‐1167712 ‐ SWITCH‐AX‐1167717       6/15/2016 15:02   no Title                                                                Attorney Client
SWITCH‐AX‐1167718 ‐ SWITCH‐AX‐1167718       6/15/2016 15:02   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1167719 ‐ SWITCH‐AX‐1167724       6/15/2016 15:07   no Title                                                                Attorney Client
SWITCH‐AX‐1167725 ‐ SWITCH‐AX‐1167725       6/15/2016 15:07   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1167726 ‐ SWITCH‐AX‐1167727       6/15/2016 16:17   no Title                                                                Attorney Client
SWITCH‐AX‐1167728 ‐ SWITCH‐AX‐1167737       6/15/2016 16:17   Colocation Facilities Agreement‐061516 v2.docx                          Attorney Client
SWITCH‐AX‐1167738 ‐ SWITCH‐AX‐1167738       6/15/2016 16:17   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1167739 ‐ SWITCH‐AX‐1167739       6/15/2016 16:17   no Title                                                                Attorney Client
SWITCH‐AX‐1167740 ‐ SWITCH‐AX‐1167740       6/15/2016 16:17   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1167741 ‐ SWITCH‐AX‐1167750       6/15/2016 16:17   Colocation Facilities Agreement‐061516 v2.docx                          Attorney Client
SWITCH‐AX‐1167751 ‐ SWITCH‐AX‐1167751       6/15/2016 16:56   Collection Report 160615.xlsx                                           Attorney Client
SWITCH‐AX‐1167752 ‐ SWITCH‐AX‐1167756       6/15/2016 16:56   60703639‐e0c5‐47af‐b572‐b3ea69d5a2a3.msg                                Attorney Client
SWITCH‐AX‐1167757 ‐ SWITCH‐AX‐1167757       6/15/2016 16:56   Collection Report 160615.xlsx                                           Attorney Client
SWITCH‐AX‐1167758 ‐ SWITCH‐AX‐1167758       6/15/2016 16:56   Collection Report 160615.xlsx                                           Attorney Client
SWITCH‐AX‐1167759 ‐ SWITCH‐AX‐1167763       6/15/2016 16:56   no Title                                                                Attorney Client
SWITCH‐AX‐1167764 ‐ SWITCH‐AX‐1167764       6/15/2016 16:56   Collection Report 160615.xlsx                                           Attorney Client
SWITCH‐AX‐1167765 ‐ SWITCH‐AX‐1167765       6/15/2016 16:56   Collection Report 160615.xlsx                                           Attorney Client
SWITCH‐AX‐1167766 ‐ SWITCH‐AX‐1167767       6/15/2016 17:59   South Lyon Medical Center SO v2 20160606.pdf                            Attorney Client
SWITCH‐AX‐1167768 ‐ SWITCH‐AX‐1167768       6/15/2016 18:05   no Title                                                                Attorney Client
SWITCH‐AX‐1167769 ‐ SWITCH‐AX‐1167770       6/15/2016 18:05   South Lyon Medical Center SO v2 20160606.pdf                            Attorney Client
SWITCH‐AX‐1167771 ‐ SWITCH‐AX‐1167771       6/15/2016 18:05   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1167772 ‐ SWITCH‐AX‐1167772       6/15/2016 18:05   no Title                                                                Attorney Client
SWITCH‐AX‐1167773 ‐ SWITCH‐AX‐1167774       6/15/2016 18:05   South Lyon Medical Center SO v2 20160606.pdf                            Attorney Client
SWITCH‐AX‐1167775 ‐ SWITCH‐AX‐1167775       6/15/2016 18:05   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1167776 ‐ SWITCH‐AX‐1167776       6/15/2016 18:23   no Title                                                                Attorney Client




                                                                           EXHIBIT 10, PAGE 2269
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 517 of 829


Bates                                   Document Date         Document Title                                                      Privilege
SWITCH‐AX‐1167777 ‐ SWITCH‐AX‐1167787       6/15/2016 18:23   Microsoft Word ‐ Construction Cost Report Stage 2 No 5 01.06.2016   Attorney Client
SWITCH‐AX‐1167788 ‐ SWITCH‐AX‐1167928       6/15/2016 18:23   Microsoft Word ‐ SNT Monthly Report May'16                          Attorney Client
SWITCH‐AX‐1167929 ‐ SWITCH‐AX‐1167933        6/16/2016 0:30   no Title                                                            Attorney Client
SWITCH‐AX‐1167934 ‐ SWITCH‐AX‐1167938        6/16/2016 0:30   980c2d22‐68b1‐472d‐aa1b‐0073aef18477.msg                            Attorney Client
SWITCH‐AX‐1167939 ‐ SWITCH‐AX‐1167943        6/16/2016 0:30   no Title                                                            Attorney Client
SWITCH‐AX‐1167944 ‐ SWITCH‐AX‐1167948        6/16/2016 0:30   no Title                                                            Attorney Client
SWITCH‐AX‐1167949 ‐ SWITCH‐AX‐1167952        6/16/2016 0:30   no Title                                                            Attorney Client
SWITCH‐AX‐1167953 ‐ SWITCH‐AX‐1167953        6/16/2016 3:43   no Title                                                            Attorney Client
SWITCH‐AX‐1167954 ‐ SWITCH‐AX‐1167963        6/16/2016 3:43   KL‐Employment Agreement‐Mr.Thomas Decker                            Attorney Client
SWITCH‐AX‐1167964 ‐ SWITCH‐AX‐1167964        6/16/2016 9:52   May 2016 Budget vs Actual.xlsx                                      Attorney Client
SWITCH‐AX‐1167965 ‐ SWITCH‐AX‐1167970       6/16/2016 10:53   no Title                                                            Attorney Client
SWITCH‐AX‐1167971 ‐ SWITCH‐AX‐1167971       6/16/2016 10:53   image003.jpg                                                        Attorney Client
SWITCH‐AX‐1167972 ‐ SWITCH‐AX‐1167972       6/16/2016 10:53   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1167973 ‐ SWITCH‐AX‐1167974       6/16/2016 10:53   Switch SO 662256 500M DIA Reno.pdf                                  Attorney Client
SWITCH‐AX‐1167975 ‐ SWITCH‐AX‐1167975       6/16/2016 10:53   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1167976 ‐ SWITCH‐AX‐1167976       6/16/2016 10:53   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1167977 ‐ SWITCH‐AX‐1167977       6/16/2016 10:53   image003.jpg                                                        Attorney Client
SWITCH‐AX‐1167978 ‐ SWITCH‐AX‐1167982       6/16/2016 10:53   RE_ NV Energy Service Order.msg                                     Attorney Client
SWITCH‐AX‐1167983 ‐ SWITCH‐AX‐1167983       6/16/2016 10:53   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1167984 ‐ SWITCH‐AX‐1167988       6/16/2016 10:53   RE_ NV Energy Service Order.msg                                     Attorney Client
SWITCH‐AX‐1167989 ‐ SWITCH‐AX‐1167991       6/16/2016 10:53   SPER004516060610520.pdf                                             Attorney Client
SWITCH‐AX‐1167992 ‐ SWITCH‐AX‐1167992       6/16/2016 10:53   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1167993 ‐ SWITCH‐AX‐1167993       6/16/2016 10:53   image004.jpg                                                        Attorney Client
SWITCH‐AX‐1167994 ‐ SWITCH‐AX‐1167999       6/16/2016 10:53   no Title                                                            Attorney Client
SWITCH‐AX‐1168000 ‐ SWITCH‐AX‐1168000       6/16/2016 10:53   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1168001 ‐ SWITCH‐AX‐1168001       6/16/2016 10:53   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1168002 ‐ SWITCH‐AX‐1168002       6/16/2016 10:53   image004.jpg                                                        Attorney Client
SWITCH‐AX‐1168003 ‐ SWITCH‐AX‐1168005       6/16/2016 10:53   SPER004516060610520.pdf                                             Attorney Client
SWITCH‐AX‐1168006 ‐ SWITCH‐AX‐1168006       6/16/2016 10:53   image003.jpg                                                        Attorney Client
SWITCH‐AX‐1168007 ‐ SWITCH‐AX‐1168011       6/16/2016 10:53   RE_ NV Energy Service Order.msg                                     Attorney Client
SWITCH‐AX‐1168012 ‐ SWITCH‐AX‐1168012       6/16/2016 10:53   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1168013 ‐ SWITCH‐AX‐1168013       6/16/2016 10:53   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1168014 ‐ SWITCH‐AX‐1168014       6/16/2016 10:53   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1168015 ‐ SWITCH‐AX‐1168019       6/16/2016 10:53   RE_ NV Energy Service Order.msg                                     Attorney Client
SWITCH‐AX‐1168020 ‐ SWITCH‐AX‐1168020       6/16/2016 10:53   image003.jpg                                                        Attorney Client
SWITCH‐AX‐1168021 ‐ SWITCH‐AX‐1168022       6/16/2016 10:53   Switch SO 662256 500M DIA Reno.pdf                                  Attorney Client
SWITCH‐AX‐1168023 ‐ SWITCH‐AX‐1168028       6/16/2016 10:53   b55cff8d‐632f‐4a09‐97d3‐dfcc6732c876.msg                            Attorney Client
SWITCH‐AX‐1168029 ‐ SWITCH‐AX‐1168029       6/16/2016 10:53   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1168030 ‐ SWITCH‐AX‐1168034       6/16/2016 10:53   RE_ NV Energy Service Order.msg                                     Attorney Client
SWITCH‐AX‐1168035 ‐ SWITCH‐AX‐1168035       6/16/2016 10:53   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1168036 ‐ SWITCH‐AX‐1168036       6/16/2016 10:53   image004.jpg                                                        Attorney Client
SWITCH‐AX‐1168037 ‐ SWITCH‐AX‐1168039       6/16/2016 10:53   SPER004516060610520.pdf                                             Attorney Client
SWITCH‐AX‐1168040 ‐ SWITCH‐AX‐1168040       6/16/2016 10:53   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1168041 ‐ SWITCH‐AX‐1168042       6/16/2016 10:53   Switch SO 662256 500M DIA Reno.pdf                                  Attorney Client
SWITCH‐AX‐1168043 ‐ SWITCH‐AX‐1168047       6/16/2016 10:53   RE_ NV Energy Service Order.msg                                     Attorney Client
SWITCH‐AX‐1168048 ‐ SWITCH‐AX‐1168048       6/16/2016 10:53   image002.jpg                                                        Attorney Client




                                                                          EXHIBIT 10, PAGE 2270
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 518 of 829


Bates                                   Document Date         Document Title                                                                                  Privilege
SWITCH‐AX‐1168049 ‐ SWITCH‐AX‐1168049       6/16/2016 10:53   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168050 ‐ SWITCH‐AX‐1168050       6/16/2016 10:53   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168051 ‐ SWITCH‐AX‐1168051       6/16/2016 10:53   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168052 ‐ SWITCH‐AX‐1168054       6/16/2016 11:07   no Title                                                                                        Attorney Client
SWITCH‐AX‐1168055 ‐ SWITCH‐AX‐1168081       6/16/2016 11:07   MASTER SERVICES AGREEMENT                                                                       Attorney Client
SWITCH‐AX‐1168082 ‐ SWITCH‐AX‐1168082       6/16/2016 11:07   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168083 ‐ SWITCH‐AX‐1168083       6/16/2016 12:22   06‐17‐2016‐VPA.xlsx                                                                             Attorney Client
SWITCH‐AX‐1168084 ‐ SWITCH‐AX‐1168096       6/16/2016 12:30   no Title                                                                                        Attorney Client
SWITCH‐AX‐1168097 ‐ SWITCH‐AX‐1168097       6/16/2016 12:30   image003.png                                                                                    Attorney Client
SWITCH‐AX‐1168098 ‐ SWITCH‐AX‐1168098       6/16/2016 12:30   image004.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168099 ‐ SWITCH‐AX‐1168099       6/16/2016 12:30   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168100 ‐ SWITCH‐AX‐1168100       6/16/2016 12:30   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168101 ‐ SWITCH‐AX‐1168101       6/16/2016 12:31   2016 CAPEX ‐ May ‐ Final_06.16.2016_1207PM.xlsx                                                 Attorney Client
SWITCH‐AX‐1168102 ‐ SWITCH‐AX‐1168102       6/16/2016 12:31   OPEX GL Data Dump ‐ May 2016_Final_06.16.2016_0907AM.xlsx                                       Attorney Client
SWITCH‐AX‐1168103 ‐ SWITCH‐AX‐1168104       6/16/2016 12:59   no Title                                                                                        Attorney Client
SWITCH‐AX‐1168105 ‐ SWITCH‐AX‐1168105       6/16/2016 12:59   Edge DC Model 5.24.2016.xlsm                                                                    Attorney Client
SWITCH‐AX‐1168106 ‐ SWITCH‐AX‐1168106       6/16/2016 12:59   Edge DC Model 5.24.2016.xlsm                                                                    Attorney Client
SWITCH‐AX‐1168107 ‐ SWITCH‐AX‐1168119       6/16/2016 13:25   no Title                                                                                        Attorney Client
SWITCH‐AX‐1168120 ‐ SWITCH‐AX‐1168120       6/16/2016 13:25   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168121 ‐ SWITCH‐AX‐1168125       6/16/2016 13:25   FSA‐Frontier‐Switch‐v3 to v4‐20160613 (16June2016 TB).docx                                      Attorney Client
SWITCH‐AX‐1168126 ‐ SWITCH‐AX‐1168126       6/16/2016 13:25   image003.png                                                                                    Attorney Client
SWITCH‐AX‐1168127 ‐ SWITCH‐AX‐1168131       6/16/2016 13:25   FSA‐Frontier‐Switch‐v3 to v4‐20160613.docx                                                      Attorney Client
SWITCH‐AX‐1168132 ‐ SWITCH‐AX‐1168132       6/16/2016 13:25   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168133 ‐ SWITCH‐AX‐1168133       6/16/2016 13:25   image004.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168134 ‐ SWITCH‐AX‐1168136       6/16/2016 14:35   no Title                                                                                        Attorney Client
SWITCH‐AX‐1168137 ‐ SWITCH‐AX‐1168137       6/16/2016 14:35   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168138 ‐ SWITCH‐AX‐1168138       6/16/2016 14:35   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168139 ‐ SWITCH‐AX‐1168144       6/16/2016 15:40   b069721b‐6510‐432f‐90d3‐e39bd3ca088b.msg                                                        Attorney Client
SWITCH‐AX‐1168145 ‐ SWITCH‐AX‐1168145       6/16/2016 15:40   image004.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168146 ‐ SWITCH‐AX‐1168148       6/16/2016 15:40   N097‐07‐005‐E.pdf                                                                               Attorney Client
SWITCH‐AX‐1168149 ‐ SWITCH‐AX‐1168150       6/16/2016 15:40   Z059‐061616‐139‐SO (500Mbps Floor Burstable up to 1Gbps for NV Energy ‐ 6100 Neil Rd, Reno, NV 8Attorney Client
SWITCH‐AX‐1168151 ‐ SWITCH‐AX‐1168151       6/16/2016 15:40   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168152 ‐ SWITCH‐AX‐1168157       6/16/2016 15:40   no Title                                                                                        Attorney Client
SWITCH‐AX‐1168158 ‐ SWITCH‐AX‐1168158       6/16/2016 15:40   image004.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168159 ‐ SWITCH‐AX‐1168161       6/16/2016 15:40   N097‐07‐005‐E.pdf                                                                               Attorney Client
SWITCH‐AX‐1168162 ‐ SWITCH‐AX‐1168163       6/16/2016 15:40   Z059‐061616‐139‐SO (500Mbps Floor Burstable up to 1Gbps for NV Energy ‐ 6100 Neil Rd, Reno, NV 8Attorney Client
SWITCH‐AX‐1168164 ‐ SWITCH‐AX‐1168164       6/16/2016 15:40   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168165 ‐ SWITCH‐AX‐1168166       6/16/2016 15:56   ea5d2abd‐49ae‐40f8‐90f1‐a551a1070a9f.msg                                                        Attorney Client
SWITCH‐AX‐1168167 ‐ SWITCH‐AX‐1168167       6/16/2016 15:56   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168168 ‐ SWITCH‐AX‐1168168       6/16/2016 15:56   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168169 ‐ SWITCH‐AX‐1168173       6/16/2016 15:56   C011‐061813‐053‐SO (1Gig to College Loan Corporation).pdf                                       Attorney Client
SWITCH‐AX‐1168174 ‐ SWITCH‐AX‐1168175       6/16/2016 15:56   no Title                                                                                        Attorney Client
SWITCH‐AX‐1168176 ‐ SWITCH‐AX‐1168180       6/16/2016 15:56   C011‐061813‐053‐SO (1Gig to College Loan Corporation).pdf                                       Attorney Client
SWITCH‐AX‐1168181 ‐ SWITCH‐AX‐1168181       6/16/2016 15:56   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168182 ‐ SWITCH‐AX‐1168182       6/16/2016 15:56   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168183 ‐ SWITCH‐AX‐1168196       6/16/2016 15:57   no Title                                                                                        Attorney Client




                                                                          EXHIBIT 10, PAGE 2271
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 519 of 829


Bates                                   Document Date         Document Title                                                                                  Privilege
SWITCH‐AX‐1168197 ‐ SWITCH‐AX‐1168197       6/16/2016 15:57   image003.png                                                                                    Attorney Client
SWITCH‐AX‐1168198 ‐ SWITCH‐AX‐1168198       6/16/2016 15:57   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168199 ‐ SWITCH‐AX‐1168203       6/16/2016 15:57   FSA‐Frontier‐Switch‐v3 to v4‐20160613.docx                                                      Attorney Client
SWITCH‐AX‐1168204 ‐ SWITCH‐AX‐1168204       6/16/2016 15:57   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168205 ‐ SWITCH‐AX‐1168209       6/16/2016 15:57   FSA‐Frontier‐Switch‐v3 to v4‐20160613 (16June2016 TB).docx                                      Attorney Client
SWITCH‐AX‐1168210 ‐ SWITCH‐AX‐1168210       6/16/2016 15:57   image004.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168211 ‐ SWITCH‐AX‐1168224       6/16/2016 15:57   no Title                                                                                        Attorney Client
SWITCH‐AX‐1168225 ‐ SWITCH‐AX‐1168225       6/16/2016 15:57   image003.png                                                                                    Attorney Client
SWITCH‐AX‐1168226 ‐ SWITCH‐AX‐1168226       6/16/2016 15:57   image004.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168227 ‐ SWITCH‐AX‐1168231       6/16/2016 15:57   FSA‐Frontier‐Switch‐v3 to v4‐20160613 (16June2016 TB).docx                                      Attorney Client
SWITCH‐AX‐1168232 ‐ SWITCH‐AX‐1168232       6/16/2016 15:57   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168233 ‐ SWITCH‐AX‐1168237       6/16/2016 15:57   FSA‐Frontier‐Switch‐v3 to v4‐20160613.docx                                                      Attorney Client
SWITCH‐AX‐1168238 ‐ SWITCH‐AX‐1168238       6/16/2016 15:57   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168239 ‐ SWITCH‐AX‐1168239       6/16/2016 16:07   Collection Report 160616.xlsx                                                                   Attorney Client
SWITCH‐AX‐1168240 ‐ SWITCH‐AX‐1168253       6/16/2016 16:11   no Title                                                                                        Attorney Client
SWITCH‐AX‐1168254 ‐ SWITCH‐AX‐1168254       6/16/2016 16:11   image005.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168255 ‐ SWITCH‐AX‐1168255       6/16/2016 16:11   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168256 ‐ SWITCH‐AX‐1168256       6/16/2016 16:11   image006.png                                                                                    Attorney Client
SWITCH‐AX‐1168257 ‐ SWITCH‐AX‐1168257       6/16/2016 16:11   image007.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168258 ‐ SWITCH‐AX‐1168271       6/16/2016 16:20   no Title                                                                                        Attorney Client
SWITCH‐AX‐1168272 ‐ SWITCH‐AX‐1168272       6/16/2016 16:20   image005.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168273 ‐ SWITCH‐AX‐1168273       6/16/2016 16:20   image006.png                                                                                    Attorney Client
SWITCH‐AX‐1168274 ‐ SWITCH‐AX‐1168274       6/16/2016 16:20   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168275 ‐ SWITCH‐AX‐1168275       6/16/2016 16:20   image007.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168276 ‐ SWITCH‐AX‐1168277       6/16/2016 16:24   9451732b‐18e1‐4e78‐a624‐74e09207ba7f.msg                                                        Attorney Client
SWITCH‐AX‐1168278 ‐ SWITCH‐AX‐1168278       6/16/2016 16:24   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168279 ‐ SWITCH‐AX‐1168312       6/16/2016 16:24   Welcome Packet (Starting Point for SI).pdf                                                      Attorney Client
SWITCH‐AX‐1168313 ‐ SWITCH‐AX‐1168314       6/16/2016 16:24   no Title                                                                                        Attorney Client
SWITCH‐AX‐1168315 ‐ SWITCH‐AX‐1168348       6/16/2016 16:24   Welcome Packet (Starting Point for SI).pdf                                                      Attorney Client
SWITCH‐AX‐1168349 ‐ SWITCH‐AX‐1168349       6/16/2016 16:24   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168350 ‐ SWITCH‐AX‐1168356       6/16/2016 16:26   no Title                                                                                        Attorney Client
SWITCH‐AX‐1168357 ‐ SWITCH‐AX‐1168358       6/16/2016 16:26   Z059‐061616‐139‐SO (500Mbps Floor Burstable up to 1Gbps for NV Energy ‐ 6100 Neil Rd, Reno, NV 8Attorney Client
SWITCH‐AX‐1168359 ‐ SWITCH‐AX‐1168361       6/16/2016 16:26   N097‐07‐005‐E.pdf                                                                               Attorney Client
SWITCH‐AX‐1168362 ‐ SWITCH‐AX‐1168362       6/16/2016 16:26   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168363 ‐ SWITCH‐AX‐1168363       6/16/2016 16:26   image004.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168364 ‐ SWITCH‐AX‐1168370       6/16/2016 16:26   05712f94‐390e‐4374‐a8b0‐0da29ef4738a.msg                                                        Attorney Client
SWITCH‐AX‐1168371 ‐ SWITCH‐AX‐1168371       6/16/2016 16:26   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168372 ‐ SWITCH‐AX‐1168373       6/16/2016 16:26   Z059‐061616‐139‐SO (500Mbps Floor Burstable up to 1Gbps for NV Energy ‐ 6100 Neil Rd, Reno, NV 8Attorney Client
SWITCH‐AX‐1168374 ‐ SWITCH‐AX‐1168374       6/16/2016 16:26   image004.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168375 ‐ SWITCH‐AX‐1168377       6/16/2016 16:26   N097‐07‐005‐E.pdf                                                                               Attorney Client
SWITCH‐AX‐1168378 ‐ SWITCH‐AX‐1168384       6/16/2016 16:27   f6c615d8‐789c‐4a0c‐85c9‐aaeeebeddbfa.msg                                                        Attorney Client
SWITCH‐AX‐1168385 ‐ SWITCH‐AX‐1168385       6/16/2016 16:27   image004.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168386 ‐ SWITCH‐AX‐1168388       6/16/2016 16:27   N097‐07‐005‐E.pdf                                                                               Attorney Client
SWITCH‐AX‐1168389 ‐ SWITCH‐AX‐1168389       6/16/2016 16:27   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1168390 ‐ SWITCH‐AX‐1168391       6/16/2016 16:27   Z059‐061616‐139‐SO (500Mbps Floor Burstable up to 1Gbps for NV Energy ‐ 6100 Neil Rd, Reno, NV 8Attorney Client
SWITCH‐AX‐1168392 ‐ SWITCH‐AX‐1168405       6/16/2016 16:30   no Title                                                                                        Attorney Client




                                                                          EXHIBIT 10, PAGE 2272
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 520 of 829


Bates                                   Document Date         Document Title                                   Privilege
SWITCH‐AX‐1168406 ‐ SWITCH‐AX‐1168406       6/16/2016 16:30   image001.jpg                                     Attorney Client
SWITCH‐AX‐1168407 ‐ SWITCH‐AX‐1168407       6/16/2016 16:30   image003.png                                     Attorney Client
SWITCH‐AX‐1168408 ‐ SWITCH‐AX‐1168408       6/16/2016 16:30   image004.jpg                                     Attorney Client
SWITCH‐AX‐1168409 ‐ SWITCH‐AX‐1168409       6/16/2016 16:30   image002.jpg                                     Attorney Client
SWITCH‐AX‐1168410 ‐ SWITCH‐AX‐1168423       6/16/2016 16:30   no Title                                         Attorney Client
SWITCH‐AX‐1168424 ‐ SWITCH‐AX‐1168424       6/16/2016 16:30   image002.jpg                                     Attorney Client
SWITCH‐AX‐1168425 ‐ SWITCH‐AX‐1168425       6/16/2016 16:30   image003.png                                     Attorney Client
SWITCH‐AX‐1168426 ‐ SWITCH‐AX‐1168426       6/16/2016 16:30   image004.jpg                                     Attorney Client
SWITCH‐AX‐1168427 ‐ SWITCH‐AX‐1168427       6/16/2016 16:30   image001.jpg                                     Attorney Client
SWITCH‐AX‐1168428 ‐ SWITCH‐AX‐1168441       6/16/2016 16:31   no Title                                         Attorney Client
SWITCH‐AX‐1168442 ‐ SWITCH‐AX‐1168442       6/16/2016 16:31   image004.jpg                                     Attorney Client
SWITCH‐AX‐1168443 ‐ SWITCH‐AX‐1168443       6/16/2016 16:31   image002.jpg                                     Attorney Client
SWITCH‐AX‐1168444 ‐ SWITCH‐AX‐1168444       6/16/2016 16:31   image001.jpg                                     Attorney Client
SWITCH‐AX‐1168445 ‐ SWITCH‐AX‐1168445       6/16/2016 16:31   image003.png                                     Attorney Client
SWITCH‐AX‐1168446 ‐ SWITCH‐AX‐1168459       6/16/2016 16:31   no Title                                         Attorney Client
SWITCH‐AX‐1168460 ‐ SWITCH‐AX‐1168460       6/16/2016 16:31   image002.jpg                                     Attorney Client
SWITCH‐AX‐1168461 ‐ SWITCH‐AX‐1168461       6/16/2016 16:31   image003.png                                     Attorney Client
SWITCH‐AX‐1168462 ‐ SWITCH‐AX‐1168462       6/16/2016 16:31   image004.jpg                                     Attorney Client
SWITCH‐AX‐1168463 ‐ SWITCH‐AX‐1168463       6/16/2016 16:31   image001.jpg                                     Attorney Client
SWITCH‐AX‐1168464 ‐ SWITCH‐AX‐1168470       6/16/2016 16:35   no Title                                         Attorney Client
SWITCH‐AX‐1168471 ‐ SWITCH‐AX‐1168471       6/16/2016 16:35   image001.jpg                                     Attorney Client
SWITCH‐AX‐1168472 ‐ SWITCH‐AX‐1168472       6/16/2016 16:35   Collection Report 160616.xlsx                    Attorney Client
SWITCH‐AX‐1168473 ‐ SWITCH‐AX‐1168479       6/16/2016 16:35   8805ec8b‐bc16‐47c2‐9a3d‐c98cd3629b63.msg         Attorney Client
SWITCH‐AX‐1168480 ‐ SWITCH‐AX‐1168480       6/16/2016 16:35   Collection Report 160616.xlsx                    Attorney Client
SWITCH‐AX‐1168481 ‐ SWITCH‐AX‐1168481       6/16/2016 16:35   image001.jpg                                     Attorney Client
SWITCH‐AX‐1168482 ‐ SWITCH‐AX‐1168488       6/16/2016 22:12   no Title                                         Attorney Client
SWITCH‐AX‐1168489 ‐ SWITCH‐AX‐1168498       6/16/2016 22:12   COX SO & MSA.pdf                                 Attorney Client
SWITCH‐AX‐1168499 ‐ SWITCH‐AX‐1168499       6/16/2016 22:12   image001.jpg                                     Attorney Client
SWITCH‐AX‐1168500 ‐ SWITCH‐AX‐1168500       6/16/2016 22:12   image003.jpg                                     Attorney Client
SWITCH‐AX‐1168501 ‐ SWITCH‐AX‐1168507       6/16/2016 22:12   no Title                                         Attorney Client
SWITCH‐AX‐1168508 ‐ SWITCH‐AX‐1168508       6/16/2016 22:12   image003.jpg                                     Attorney Client
SWITCH‐AX‐1168509 ‐ SWITCH‐AX‐1168518       6/16/2016 22:12   COX SO & MSA.pdf                                 Attorney Client
SWITCH‐AX‐1168519 ‐ SWITCH‐AX‐1168519       6/16/2016 22:12   image001.jpg                                     Attorney Client
SWITCH‐AX‐1168520 ‐ SWITCH‐AX‐1168521        6/17/2016 4:46   no Title                                         Attorney Client
SWITCH‐AX‐1168522 ‐ SWITCH‐AX‐1168530        6/17/2016 4:46   CFA Switch Workforce v5 03‐08‐2016.docx.pdf      Attorney Client
SWITCH‐AX‐1168531 ‐ SWITCH‐AX‐1168532        6/17/2016 6:11   no Title                                         Attorney Client
SWITCH‐AX‐1168533 ‐ SWITCH‐AX‐1168533        6/17/2016 6:11   Data Centers.zip                                 Attorney Client
SWITCH‐AX‐1168534 ‐ SWITCH‐AX‐1168538        6/17/2016 6:11   WorkForce ‐ Landlord Waiver Form‐Level 3.DOC     Attorney Client
SWITCH‐AX‐1168539 ‐ SWITCH‐AX‐1168555        6/17/2016 6:11   Level 3 Order Form‐MSA‐Service Schedule.pdf      Attorney Client
SWITCH‐AX‐1168556 ‐ SWITCH‐AX‐1168560        6/17/2016 6:11   WorkForce ‐ Landlord Waiver Form ‐ Peak 10.DOC   Attorney Client
SWITCH‐AX‐1168561 ‐ SWITCH‐AX‐1168580        6/17/2016 6:11   Peak 10 MSA and Service Schedule.pdf             Attorney Client
SWITCH‐AX‐1168581 ‐ SWITCH‐AX‐1168585        6/17/2016 8:30   no Title                                         Attorney Client
SWITCH‐AX‐1168586 ‐ SWITCH‐AX‐1168595        6/17/2016 8:30   COX SO & MSA.pdf                                 Attorney Client
SWITCH‐AX‐1168596 ‐ SWITCH‐AX‐1168601       6/17/2016 10:00   no Title                                         Attorney Client
SWITCH‐AX‐1168602 ‐ SWITCH‐AX‐1168615       6/17/2016 11:30   no Title                                         Attorney Client
SWITCH‐AX‐1168616 ‐ SWITCH‐AX‐1168616       6/17/2016 11:30   image001.jpg                                     Attorney Client




                                                                          EXHIBIT 10, PAGE 2273
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 521 of 829


Bates                                   Document Date         Document Title                                                       Privilege
SWITCH‐AX‐1168617 ‐ SWITCH‐AX‐1168619       6/17/2016 11:30   EvPL SLAs                                                            Attorney Client
SWITCH‐AX‐1168620 ‐ SWITCH‐AX‐1168620       6/17/2016 11:30   image002.jpg                                                         Attorney Client
SWITCH‐AX‐1168621 ‐ SWITCH‐AX‐1168621       6/17/2016 11:30   image004.jpg                                                         Attorney Client
SWITCH‐AX‐1168622 ‐ SWITCH‐AX‐1168622       6/17/2016 11:30   image003.png                                                         Attorney Client
SWITCH‐AX‐1168623 ‐ SWITCH‐AX‐1168625       6/17/2016 12:56   no Title                                                             Attorney Client
SWITCH‐AX‐1168626 ‐ SWITCH‐AX‐1168650       6/17/2016 12:56   JV Agreement v5 17Jun2016 (Switch).docx                              Attorney Client
SWITCH‐AX‐1168651 ‐ SWITCH‐AX‐1168664       6/17/2016 14:51   no Title                                                             Attorney Client
SWITCH‐AX‐1168665 ‐ SWITCH‐AX‐1168665       6/17/2016 14:51   image003.png                                                         Attorney Client
SWITCH‐AX‐1168666 ‐ SWITCH‐AX‐1168666       6/17/2016 14:51   image004.jpg                                                         Attorney Client
SWITCH‐AX‐1168667 ‐ SWITCH‐AX‐1168667       6/17/2016 14:51   image002.jpg                                                         Attorney Client
SWITCH‐AX‐1168668 ‐ SWITCH‐AX‐1168668       6/17/2016 14:51   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1168669 ‐ SWITCH‐AX‐1168671       6/17/2016 14:51   EvPL SLAs                                                            Attorney Client
SWITCH‐AX‐1168672 ‐ SWITCH‐AX‐1168685       6/17/2016 14:51   no Title                                                             Attorney Client
SWITCH‐AX‐1168686 ‐ SWITCH‐AX‐1168686       6/17/2016 14:51   image004.jpg                                                         Attorney Client
SWITCH‐AX‐1168687 ‐ SWITCH‐AX‐1168687       6/17/2016 14:51   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1168688 ‐ SWITCH‐AX‐1168690       6/17/2016 14:51   EvPL SLAs                                                            Attorney Client
SWITCH‐AX‐1168691 ‐ SWITCH‐AX‐1168691       6/17/2016 14:51   image003.png                                                         Attorney Client
SWITCH‐AX‐1168692 ‐ SWITCH‐AX‐1168692       6/17/2016 14:51   image002.jpg                                                         Attorney Client
SWITCH‐AX‐1168693 ‐ SWITCH‐AX‐1168693       6/17/2016 15:58   Collection Report 160617.xlsx                                        Attorney Client
SWITCH‐AX‐1168694 ‐ SWITCH‐AX‐1168694       6/17/2016 16:06   no Title                                                             Attorney Client
SWITCH‐AX‐1168695 ‐ SWITCH‐AX‐1168696       6/17/2016 16:06   C690‐04‐011‐C.pdf                                                    Attorney Client
SWITCH‐AX‐1168697 ‐ SWITCH‐AX‐1168704       6/17/2016 16:06   BPP‐092413‐070 (Docupace Technologies, LLC Referral Agreement).pdf   Attorney Client
SWITCH‐AX‐1168705 ‐ SWITCH‐AX‐1168706       6/17/2016 16:06   C690‐04‐021‐C.pdf                                                    Attorney Client
SWITCH‐AX‐1168707 ‐ SWITCH‐AX‐1168716       6/17/2016 16:06   C690‐04‐001‐M.pdf                                                    Attorney Client
SWITCH‐AX‐1168717 ‐ SWITCH‐AX‐1168717       6/17/2016 16:06   RampRate                                                             Attorney Client
SWITCH‐AX‐1168718 ‐ SWITCH‐AX‐1168719       6/17/2016 16:06   C690‐04‐002‐C.pdf                                                    Attorney Client
SWITCH‐AX‐1168720 ‐ SWITCH‐AX‐1168720       6/17/2016 16:08   no Title                                                             Attorney Client
SWITCH‐AX‐1168721 ‐ SWITCH‐AX‐1168722       6/17/2016 16:08   C690‐04‐021‐C.pdf                                                    Attorney Client
SWITCH‐AX‐1168723 ‐ SWITCH‐AX‐1168732       6/17/2016 16:08   C690‐04‐001‐M.pdf                                                    Attorney Client
SWITCH‐AX‐1168733 ‐ SWITCH‐AX‐1168734       6/17/2016 16:08   C690‐04‐002‐C.pdf                                                    Attorney Client
SWITCH‐AX‐1168735 ‐ SWITCH‐AX‐1168735       6/17/2016 16:08   RampRate                                                             Attorney Client
SWITCH‐AX‐1168736 ‐ SWITCH‐AX‐1168743       6/17/2016 16:08   BPP‐092413‐070 (Docupace Technologies, LLC Referral Agreement).pdf   Attorney Client
SWITCH‐AX‐1168744 ‐ SWITCH‐AX‐1168745       6/17/2016 16:08   C690‐04‐011‐C.pdf                                                    Attorney Client
SWITCH‐AX‐1168746 ‐ SWITCH‐AX‐1168746       6/17/2016 16:08   9a6f83b9‐50b4‐4cf0‐8e67‐5600f035319d.msg                             Attorney Client
SWITCH‐AX‐1168747 ‐ SWITCH‐AX‐1168748       6/17/2016 16:08   C690‐04‐021‐C.pdf                                                    Attorney Client
SWITCH‐AX‐1168749 ‐ SWITCH‐AX‐1168749       6/17/2016 16:08   RampRate                                                             Attorney Client
SWITCH‐AX‐1168750 ‐ SWITCH‐AX‐1168759       6/17/2016 16:08   C690‐04‐001‐M.pdf                                                    Attorney Client
SWITCH‐AX‐1168760 ‐ SWITCH‐AX‐1168761       6/17/2016 16:08   C690‐04‐011‐C.pdf                                                    Attorney Client
SWITCH‐AX‐1168762 ‐ SWITCH‐AX‐1168769       6/17/2016 16:08   BPP‐092413‐070 (Docupace Technologies, LLC Referral Agreement).pdf   Attorney Client
SWITCH‐AX‐1168770 ‐ SWITCH‐AX‐1168771       6/17/2016 16:08   C690‐04‐002‐C.pdf                                                    Attorney Client
SWITCH‐AX‐1168772 ‐ SWITCH‐AX‐1168772       6/17/2016 16:08   no Title                                                             Attorney Client
SWITCH‐AX‐1168773 ‐ SWITCH‐AX‐1168774       6/17/2016 16:08   C690‐04‐021‐C.pdf                                                    Attorney Client
SWITCH‐AX‐1168775 ‐ SWITCH‐AX‐1168776       6/17/2016 16:08   C690‐04‐011‐C.pdf                                                    Attorney Client
SWITCH‐AX‐1168777 ‐ SWITCH‐AX‐1168786       6/17/2016 16:08   C690‐04‐001‐M.pdf                                                    Attorney Client
SWITCH‐AX‐1168787 ‐ SWITCH‐AX‐1168788       6/17/2016 16:08   C690‐04‐002‐C.pdf                                                    Attorney Client
SWITCH‐AX‐1168789 ‐ SWITCH‐AX‐1168789       6/17/2016 16:08   RampRate                                                             Attorney Client




                                                                          EXHIBIT 10, PAGE 2274
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 522 of 829


Bates                                   Document Date         Document Title                                                       Privilege
SWITCH‐AX‐1168790 ‐ SWITCH‐AX‐1168797       6/17/2016 16:08   BPP‐092413‐070 (Docupace Technologies, LLC Referral Agreement).pdf   Attorney Client
SWITCH‐AX‐1168798 ‐ SWITCH‐AX‐1168802       6/17/2016 16:53   no Title                                                             Attorney Client
SWITCH‐AX‐1168803 ‐ SWITCH‐AX‐1168803       6/17/2016 16:53   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1168804 ‐ SWITCH‐AX‐1168804       6/17/2016 16:53   Collection Report 160617.xlsx                                        Attorney Client
SWITCH‐AX‐1168805 ‐ SWITCH‐AX‐1168809       6/17/2016 16:53   f46a7c56‐28a6‐419d‐8b45‐fcf61bfa3fa6.msg                             Attorney Client
SWITCH‐AX‐1168810 ‐ SWITCH‐AX‐1168810       6/17/2016 16:53   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1168811 ‐ SWITCH‐AX‐1168811       6/17/2016 16:53   Collection Report 160617.xlsx                                        Attorney Client
SWITCH‐AX‐1168812 ‐ SWITCH‐AX‐1168813       6/20/2016 11:51   no Title                                                             Attorney Client
SWITCH‐AX‐1168814 ‐ SWITCH‐AX‐1168822       6/20/2016 11:51   CFA Switch Workforce v5 03‐08‐2016.docx.pdf                          Attorney Client
SWITCH‐AX‐1168823 ‐ SWITCH‐AX‐1168825       6/20/2016 11:57   no Title                                                             Attorney Client
SWITCH‐AX‐1168826 ‐ SWITCH‐AX‐1168827       6/20/2016 11:57   no Title                                                             Attorney Client
SWITCH‐AX‐1168828 ‐ SWITCH‐AX‐1168829       6/20/2016 11:57   W838‐09‐002‐C.pdf                                                    Attorney Client
SWITCH‐AX‐1168830 ‐ SWITCH‐AX‐1168832       6/20/2016 12:08   no Title                                                             Attorney Client
SWITCH‐AX‐1168833 ‐ SWITCH‐AX‐1168841       6/20/2016 12:08   CFA Switch Workforce v5 03‐08‐2016.docx.pdf                          Attorney Client
SWITCH‐AX‐1168842 ‐ SWITCH‐AX‐1168844       6/20/2016 12:11   no Title                                                             Attorney Client
SWITCH‐AX‐1168845 ‐ SWITCH‐AX‐1168853       6/20/2016 12:11   W838‐09‐001‐M.pdf                                                    Attorney Client
SWITCH‐AX‐1168854 ‐ SWITCH‐AX‐1168857       6/20/2016 12:12   no Title                                                             Attorney Client
SWITCH‐AX‐1168858 ‐ SWITCH‐AX‐1168859       6/20/2016 12:37   no Title                                                             Attorney Client
SWITCH‐AX‐1168860 ‐ SWITCH‐AX‐1168860       6/20/2016 12:37   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1168861 ‐ SWITCH‐AX‐1168869       6/20/2016 12:37   Switch (Supernap)‐AWI Colocation Agmt‐062016‐partial exec.pdf        Attorney Client
SWITCH‐AX‐1168870 ‐ SWITCH‐AX‐1168870       6/20/2016 12:51   no Title                                                             Attorney Client
SWITCH‐AX‐1168871 ‐ SWITCH‐AX‐1168876       6/20/2016 12:51   Redline Confidentiality Agmt 06‐20‐2016.docx                         Attorney Client
SWITCH‐AX‐1168877 ‐ SWITCH‐AX‐1168877       6/20/2016 12:51   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1168878 ‐ SWITCH‐AX‐1168883       6/20/2016 13:05   no Title                                                             Attorney Client
SWITCH‐AX‐1168884 ‐ SWITCH‐AX‐1168891       6/20/2016 13:05   Arbitration Agmt V7 06‐20‐2016 Switch.docx                           Attorney Client
SWITCH‐AX‐1168892 ‐ SWITCH‐AX‐1168892       6/20/2016 13:05   image002.jpg                                                         Attorney Client
SWITCH‐AX‐1168893 ‐ SWITCH‐AX‐1168893       6/20/2016 13:05   image003.jpg                                                         Attorney Client
SWITCH‐AX‐1168894 ‐ SWITCH‐AX‐1168894       6/20/2016 13:05   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1168895 ‐ SWITCH‐AX‐1168895       6/20/2016 16:21   no Title                                                             Attorney Client
SWITCH‐AX‐1168896 ‐ SWITCH‐AX‐1168896       6/20/2016 16:21   image002.jpg                                                         Attorney Client
SWITCH‐AX‐1168897 ‐ SWITCH‐AX‐1168902       6/20/2016 16:21   SKM_C3350160620143200.pdf                                            Attorney Client
SWITCH‐AX‐1168903 ‐ SWITCH‐AX‐1168903       6/20/2016 16:45   Collection Report 160620.xlsx                                        Attorney Client
SWITCH‐AX‐1168904 ‐ SWITCH‐AX‐1168909       6/20/2016 16:45   9d6160c3‐f9be‐442b‐86fa‐ce23ba11be13.msg                             Attorney Client
SWITCH‐AX‐1168910 ‐ SWITCH‐AX‐1168910       6/20/2016 16:45   Collection Report 160620.xlsx                                        Attorney Client
SWITCH‐AX‐1168911 ‐ SWITCH‐AX‐1168911       6/20/2016 16:45   Collection Report 160620.xlsx                                        Attorney Client
SWITCH‐AX‐1168912 ‐ SWITCH‐AX‐1168917       6/20/2016 16:45   no Title                                                             Attorney Client
SWITCH‐AX‐1168918 ‐ SWITCH‐AX‐1168918       6/20/2016 16:45   Collection Report 160620.xlsx                                        Attorney Client
SWITCH‐AX‐1168919 ‐ SWITCH‐AX‐1168919       6/20/2016 16:45   Collection Report 160620.xlsx                                        Attorney Client
SWITCH‐AX‐1168920 ‐ SWITCH‐AX‐1168921       6/20/2016 20:40   no Title                                                             Attorney Client
SWITCH‐AX‐1168922 ‐ SWITCH‐AX‐1168938       6/20/2016 20:40   Level 3 Order Form‐MSA‐Service Schedule.pdf                          Attorney Client
SWITCH‐AX‐1168939 ‐ SWITCH‐AX‐1168958       6/20/2016 20:40   Peak 10 MSA and Service Schedule.pdf                                 Attorney Client
SWITCH‐AX‐1168959 ‐ SWITCH‐AX‐1168959       6/20/2016 20:40   Data Centers.zip                                                     Attorney Client
SWITCH‐AX‐1168960 ‐ SWITCH‐AX‐1168964       6/20/2016 20:40   WorkForce ‐ Landlord Waiver Form ‐ Peak 10.DOC                       Attorney Client
SWITCH‐AX‐1168965 ‐ SWITCH‐AX‐1168969       6/20/2016 20:40   WorkForce ‐ Landlord Waiver Form‐Level 3.DOC                         Attorney Client
SWITCH‐AX‐1168970 ‐ SWITCH‐AX‐1168971       6/20/2016 20:40   no Title                                                             Attorney Client
SWITCH‐AX‐1168972 ‐ SWITCH‐AX‐1168976       6/20/2016 20:40   WorkForce ‐ Landlord Waiver Form‐Level 3.DOC                         Attorney Client




                                                                          EXHIBIT 10, PAGE 2275
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 523 of 829


Bates                                   Document Date         Document Title                                                                Privilege
SWITCH‐AX‐1168977 ‐ SWITCH‐AX‐1168977       6/20/2016 20:40   Data Centers.zip                                                              Attorney Client
SWITCH‐AX‐1168978 ‐ SWITCH‐AX‐1168994       6/20/2016 20:40   Level 3 Order Form‐MSA‐Service Schedule.pdf                                   Attorney Client
SWITCH‐AX‐1168995 ‐ SWITCH‐AX‐1169014       6/20/2016 20:40   Peak 10 MSA and Service Schedule.pdf                                          Attorney Client
SWITCH‐AX‐1169015 ‐ SWITCH‐AX‐1169019       6/20/2016 20:40   WorkForce ‐ Landlord Waiver Form ‐ Peak 10.DOC                                Attorney Client
SWITCH‐AX‐1169020 ‐ SWITCH‐AX‐1169020       6/20/2016 20:42   no Title                                                                      Attorney Client
SWITCH‐AX‐1169021 ‐ SWITCH‐AX‐1169040       6/20/2016 20:42   Peak 10 MSA and Service Schedule.pdf                                          Attorney Client
SWITCH‐AX‐1169041 ‐ SWITCH‐AX‐1169042       6/20/2016 20:42   FW_ Completed_ Please DocuSign_ CFA Switch Workforce v5 03‐08‐2016.docx.msg   Attorney Client
SWITCH‐AX‐1169043 ‐ SWITCH‐AX‐1169043       6/20/2016 20:42   Data Centers.zip                                                              Attorney Client
SWITCH‐AX‐1169044 ‐ SWITCH‐AX‐1169060       6/20/2016 20:42   Level 3 Order Form‐MSA‐Service Schedule.pdf                                   Attorney Client
SWITCH‐AX‐1169061 ‐ SWITCH‐AX‐1169069       6/20/2016 20:42   CFA Switch Workforce v5 03‐08‐2016.docx.pdf                                   Attorney Client
SWITCH‐AX‐1169070 ‐ SWITCH‐AX‐1169074       6/20/2016 20:42   WorkForce ‐ Landlord Waiver Form ‐ Peak 10.DOC                                Attorney Client
SWITCH‐AX‐1169075 ‐ SWITCH‐AX‐1169076       6/20/2016 20:42   FW_ WorkForce ‐ Credit Facility _ Landlord Waiver Form.msg                    Attorney Client
SWITCH‐AX‐1169077 ‐ SWITCH‐AX‐1169081       6/20/2016 20:42   WorkForce ‐ Landlord Waiver Form‐Level 3.DOC                                  Attorney Client
SWITCH‐AX‐1169082 ‐ SWITCH‐AX‐1169083        6/21/2016 0:29   no Title                                                                      Attorney Client
SWITCH‐AX‐1169084 ‐ SWITCH‐AX‐1169175        6/21/2016 0:29   Thai Tax 2015 Booklet_PWC.pdf                                                 Attorney Client
SWITCH‐AX‐1169176 ‐ SWITCH‐AX‐1169180        6/21/2016 6:35   no Title                                                                      Attorney Client
SWITCH‐AX‐1169181 ‐ SWITCH‐AX‐1169181        6/21/2016 6:35   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1169182 ‐ SWITCH‐AX‐1169182        6/21/2016 6:58   no Title                                                                      Attorney Client
SWITCH‐AX‐1169183 ‐ SWITCH‐AX‐1169187        6/21/2016 6:58   WorkForce ‐ Landlord Waiver Form ‐ Peak 10.DOC                                Attorney Client
SWITCH‐AX‐1169188 ‐ SWITCH‐AX‐1169189        6/21/2016 6:58   FW_ Completed_ Please DocuSign_ CFA Switch Workforce v5 03‐08‐2016.docx.msg   Attorney Client
SWITCH‐AX‐1169190 ‐ SWITCH‐AX‐1169191        6/21/2016 6:58   FW_ WorkForce ‐ Credit Facility _ Landlord Waiver Form.msg                    Attorney Client
SWITCH‐AX‐1169192 ‐ SWITCH‐AX‐1169192        6/21/2016 6:58   Data Centers.zip                                                              Attorney Client
SWITCH‐AX‐1169193 ‐ SWITCH‐AX‐1169201        6/21/2016 6:58   CFA Switch Workforce v5 03‐08‐2016.docx.pdf                                   Attorney Client
SWITCH‐AX‐1169202 ‐ SWITCH‐AX‐1169221        6/21/2016 6:58   Peak 10 MSA and Service Schedule.pdf                                          Attorney Client
SWITCH‐AX‐1169222 ‐ SWITCH‐AX‐1169226        6/21/2016 6:58   WorkForce ‐ Landlord Waiver Form‐Level 3.DOC                                  Attorney Client
SWITCH‐AX‐1169227 ‐ SWITCH‐AX‐1169243        6/21/2016 6:58   Level 3 Order Form‐MSA‐Service Schedule.pdf                                   Attorney Client
SWITCH‐AX‐1169244 ‐ SWITCH‐AX‐1169249        6/21/2016 8:22   no Title                                                                      Attorney Client
SWITCH‐AX‐1169250 ‐ SWITCH‐AX‐1169250        6/21/2016 8:22   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1169251 ‐ SWITCH‐AX‐1169252        6/21/2016 8:22   RE_ Service Order for Internet,.msg                                           Attorney Client
SWITCH‐AX‐1169253 ‐ SWITCH‐AX‐1169253        6/21/2016 8:22   image005.jpg                                                                  Attorney Client
SWITCH‐AX‐1169254 ‐ SWITCH‐AX‐1169254        6/21/2016 8:22   image003.jpg                                                                  Attorney Client
SWITCH‐AX‐1169255 ‐ SWITCH‐AX‐1169255        6/21/2016 8:22   sample contract.msg                                                           Attorney Client
SWITCH‐AX‐1169256 ‐ SWITCH‐AX‐1169259        6/21/2016 8:22   DEDICATED INTERNET SERVICE AGREEMENT ‐ BMGH 100M internet corrected.pdf       Attorney Client
SWITCH‐AX‐1169260 ‐ SWITCH‐AX‐1169260        6/21/2016 8:22   contract language that we use for NSS and Corcom.msg                          Attorney Client
SWITCH‐AX‐1169261 ‐ SWITCH‐AX‐1169266        6/21/2016 8:22   no Title                                                                      Attorney Client
SWITCH‐AX‐1169267 ‐ SWITCH‐AX‐1169270        6/21/2016 8:22   DEDICATED INTERNET SERVICE AGREEMENT ‐ BMGH 100M internet corrected.pdf       Attorney Client
SWITCH‐AX‐1169271 ‐ SWITCH‐AX‐1169271        6/21/2016 8:22   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1169272 ‐ SWITCH‐AX‐1169272        6/21/2016 8:22   sample contract.msg                                                           Attorney Client
SWITCH‐AX‐1169273 ‐ SWITCH‐AX‐1169273        6/21/2016 8:22   image005.jpg                                                                  Attorney Client
SWITCH‐AX‐1169274 ‐ SWITCH‐AX‐1169274        6/21/2016 8:22   contract language that we use for NSS and Corcom.msg                          Attorney Client
SWITCH‐AX‐1169275 ‐ SWITCH‐AX‐1169275        6/21/2016 8:22   image003.jpg                                                                  Attorney Client
SWITCH‐AX‐1169276 ‐ SWITCH‐AX‐1169277        6/21/2016 8:22   RE_ Service Order for Internet,.msg                                           Attorney Client
SWITCH‐AX‐1169278 ‐ SWITCH‐AX‐1169282        6/21/2016 8:47   no Title                                                                      Attorney Client
SWITCH‐AX‐1169283 ‐ SWITCH‐AX‐1169283        6/21/2016 8:47   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1169284 ‐ SWITCH‐AX‐1169284        6/21/2016 8:47   image005.jpg                                                                  Attorney Client
SWITCH‐AX‐1169285 ‐ SWITCH‐AX‐1169286       6/21/2016 10:38   no Title                                                                      Attorney Client




                                                                          EXHIBIT 10, PAGE 2276
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 524 of 829


Bates                                   Document Date         Document Title                                                                                Privilege
SWITCH‐AX‐1169287 ‐ SWITCH‐AX‐1169287       6/21/2016 10:38   image001.png                                                                                  Attorney Client
SWITCH‐AX‐1169288 ‐ SWITCH‐AX‐1169325       6/21/2016 10:38   Becoming Relevant to our SMB Tech Provider Clients                                            Attorney Client
SWITCH‐AX‐1169326 ‐ SWITCH‐AX‐1169351       6/21/2016 10:38   Magic Quadrant for Meter Data Management Products                                             Attorney Client
SWITCH‐AX‐1169352 ‐ SWITCH‐AX‐1169412       6/21/2016 10:38   Hype Cycle for Data Center Power and Cooling Technologies, 2015                               Attorney Client
SWITCH‐AX‐1169413 ‐ SWITCH‐AX‐1169413       6/21/2016 10:38   no Title                                                                                      Attorney Client
SWITCH‐AX‐1169414 ‐ SWITCH‐AX‐1169440       6/21/2016 10:38   Magic Quadrant for Data Center Networking                                                     Attorney Client
SWITCH‐AX‐1169441 ‐ SWITCH‐AX‐1169441       6/21/2016 11:28   no Title                                                                                      Attorney Client
SWITCH‐AX‐1169442 ‐ SWITCH‐AX‐1169442       6/21/2016 11:28   image001.png                                                                                  Attorney Client
SWITCH‐AX‐1169443 ‐ SWITCH‐AX‐1169445       6/21/2016 11:28   17 ‐ Credit Agricole NDA.pdf                                                                  Attorney Client
SWITCH‐AX‐1169446 ‐ SWITCH‐AX‐1169461       6/21/2016 11:28   9k ‐ Domiciliation Agreement.pdf                                                              Attorney Client
SWITCH‐AX‐1169462 ‐ SWITCH‐AX‐1169477       6/21/2016 11:28   9l ‐ Administration Agreement.pdf                                                             Attorney Client
SWITCH‐AX‐1169478 ‐ SWITCH‐AX‐1169478       6/21/2016 11:28   1 ‐ Joint Venture Agreement Accelero‐SI.pdf                                                   Attorney Client
SWITCH‐AX‐1169479 ‐ SWITCH‐AX‐1169489       6/21/2016 11:28   6 ‐ Development and Training Agreement.pdf                                                    Attorney Client
SWITCH‐AX‐1169490 ‐ SWITCH‐AX‐1169507       6/21/2016 11:28   3 ‐ Technology License Agreement ‐ Switch EVO ‐ SUPERNAP Int'l.pdf                            Attorney Client
SWITCH‐AX‐1169508 ‐ SWITCH‐AX‐1169517       6/21/2016 11:28   2 ‐ Subscription Agreement betw SUPERNAP International S.A. and ACDC Holding, S.a.r.l..pdf    Attorney Client
SWITCH‐AX‐1169518 ‐ SWITCH‐AX‐1169534       6/21/2016 11:28   4 ‐ Technology License Agreement ‐ Switch MOD ‐ Switch EVO.pdf                                Attorney Client
SWITCH‐AX‐1169535 ‐ SWITCH‐AX‐1169536       6/21/2016 11:28   8 ‐ Side Letter.pdf                                                                           Attorney Client
SWITCH‐AX‐1169537 ‐ SWITCH‐AX‐1169553       6/21/2016 11:28   5 ‐ Technology License Agreement ‐ Switch, Ltd. ‐ Switch MOD.pdf                              Attorney Client
SWITCH‐AX‐1169554 ‐ SWITCH‐AX‐1169580       6/21/2016 11:28   18 ‐ Credit Agricole Agreement.pdf                                                            Attorney Client
SWITCH‐AX‐1169581 ‐ SWITCH‐AX‐1169588       6/21/2016 11:28   7 ‐ Support Services Agreement.pdf                                                            Attorney Client
SWITCH‐AX‐1169589 ‐ SWITCH‐AX‐1169604       6/21/2016 11:28   9j ‐ Engagement Letter.pdf                                                                    Attorney Client
SWITCH‐AX‐1169605 ‐ SWITCH‐AX‐1169606       6/21/2016 11:31   no Title                                                                                      Attorney Client
SWITCH‐AX‐1169607 ‐ SWITCH‐AX‐1169624       6/21/2016 11:31   3 ‐ Technology License Agreement ‐ Switch EVO ‐ SUPERNAP Int'l.pdf                            Attorney Client
SWITCH‐AX‐1169625 ‐ SWITCH‐AX‐1169643       6/21/2016 11:31   1 ‐ Joint Venture Agreement Accelero‐SI.pdf                                                   Attorney Client
SWITCH‐AX‐1169644 ‐ SWITCH‐AX‐1169644       6/21/2016 11:31   image001.png                                                                                  Attorney Client
SWITCH‐AX‐1169645 ‐ SWITCH‐AX‐1169646       6/21/2016 11:50   no Title                                                                                      Attorney Client
SWITCH‐AX‐1169647 ‐ SWITCH‐AX‐1169685       6/21/2016 11:50   REGUS FRANCHISE INTERNATIONAL LIMITED                                                         Attorney Client
SWITCH‐AX‐1169686 ‐ SWITCH‐AX‐1169686       6/21/2016 11:50   image001.png                                                                                  Attorney Client
SWITCH‐AX‐1169687 ‐ SWITCH‐AX‐1169688       6/21/2016 11:52   no Title                                                                                      Attorney Client
SWITCH‐AX‐1169689 ‐ SWITCH‐AX‐1169707       6/21/2016 11:52   1 ‐ Joint Venture Agreement Accelero‐SI.pdf                                                   Attorney Client
SWITCH‐AX‐1169708 ‐ SWITCH‐AX‐1169725       6/21/2016 11:52   3 ‐ Technology License Agreement ‐ Switch EVO ‐ SUPERNAP Int'l.pdf                            Attorney Client
SWITCH‐AX‐1169726 ‐ SWITCH‐AX‐1169726       6/21/2016 11:52   image001.png                                                                                  Attorney Client
SWITCH‐AX‐1169727 ‐ SWITCH‐AX‐1169737       6/21/2016 11:52   6 ‐ Development and Training Agreement.pdf                                                    Attorney Client
SWITCH‐AX‐1169738 ‐ SWITCH‐AX‐1169739       6/21/2016 12:03   no Title                                                                                      Attorney Client
SWITCH‐AX‐1169740 ‐ SWITCH‐AX‐1169740       6/21/2016 12:03   FW_ Switch ‐ Affiliate agreement.msg                                                          Attorney Client
SWITCH‐AX‐1169741 ‐ SWITCH‐AX‐1169741       6/21/2016 12:03   image001.png                                                                                  Attorney Client
SWITCH‐AX‐1169742 ‐ SWITCH‐AX‐1169767       6/21/2016 12:03   License Agreement 24Nov2015 (fully executed).pdf                                              Attorney Client
SWITCH‐AX‐1169768 ‐ SWITCH‐AX‐1169806       6/21/2016 12:03   REGUS FRANCHISE INTERNATIONAL LIMITED                                                         Attorney Client
SWITCH‐AX‐1169807 ‐ SWITCH‐AX‐1169807       6/21/2016 12:20   no Title                                                                                      Attorney Client
SWITCH‐AX‐1169808 ‐ SWITCH‐AX‐1169809       6/21/2016 12:20   Milano, 11 giugno 2000                                                                        Attorney Client
SWITCH‐AX‐1169810 ‐ SWITCH‐AX‐1169823       6/21/2016 12:20   DATE: 200_                                                                                    Attorney Client
SWITCH‐AX‐1169824 ‐ SWITCH‐AX‐1169845       6/21/2016 12:20   DATE: 200_                                                                                    Attorney Client
SWITCH‐AX‐1169846 ‐ SWITCH‐AX‐1169846       6/21/2016 12:20   Dark Fiber costs.xlsx                                                                         Attorney Client
SWITCH‐AX‐1169847 ‐ SWITCH‐AX‐1169847       6/21/2016 12:20   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1169848 ‐ SWITCH‐AX‐1169848       6/21/2016 14:50   no Title                                                                                      Attorney Client
SWITCH‐AX‐1169849 ‐ SWITCH‐AX‐1169883       6/21/2016 14:50   This Qwest Total Advantage Master Services Agreement (ΓÇ£AgreementΓÇ¥) is made by and between Attorney Client




                                                                          EXHIBIT 10, PAGE 2277
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 525 of 829


Bates                                   Document Date         Document Title                                                                 Privilege
SWITCH‐AX‐1169884 ‐ SWITCH‐AX‐1169884       6/21/2016 15:55   no Title                                                                       Attorney Client
SWITCH‐AX‐1169885 ‐ SWITCH‐AX‐1169897       6/21/2016 15:55   Cumulative Redline ‐ Switch Colocation Facilities Agreement (6‐20‐2016).DOCX   Attorney Client
SWITCH‐AX‐1169898 ‐ SWITCH‐AX‐1169898       6/21/2016 15:57   no Title                                                                       Attorney Client
SWITCH‐AX‐1169899 ‐ SWITCH‐AX‐1169911       6/21/2016 15:57   Cumulative Redline ‐ Switch Colocation Facilities Agreement (6‐20‐2016).DOCX   Attorney Client
SWITCH‐AX‐1169912 ‐ SWITCH‐AX‐1169912       6/21/2016 15:57   55d54628‐d3b6‐46f8‐9968‐d2613e3da1e4.msg                                       Attorney Client
SWITCH‐AX‐1169913 ‐ SWITCH‐AX‐1169925       6/21/2016 15:57   Cumulative Redline ‐ Switch Colocation Facilities Agreement (6‐20‐2016).DOCX   Attorney Client
SWITCH‐AX‐1169926 ‐ SWITCH‐AX‐1169926       6/21/2016 15:57   no Title                                                                       Attorney Client
SWITCH‐AX‐1169927 ‐ SWITCH‐AX‐1169939       6/21/2016 15:57   Cumulative Redline ‐ Switch Colocation Facilities Agreement (6‐20‐2016).DOCX   Attorney Client
SWITCH‐AX‐1169940 ‐ SWITCH‐AX‐1169940       6/21/2016 17:00   Collection Report 160621.xlsx                                                  Attorney Client
SWITCH‐AX‐1169941 ‐ SWITCH‐AX‐1169945       6/21/2016 17:00   no Title                                                                       Attorney Client
SWITCH‐AX‐1169946 ‐ SWITCH‐AX‐1169946       6/21/2016 17:00   Collection Report 160621.xlsx                                                  Attorney Client
SWITCH‐AX‐1169947 ‐ SWITCH‐AX‐1169947       6/21/2016 17:00   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1169948 ‐ SWITCH‐AX‐1169952       6/21/2016 17:00   133aabcf‐7ebe‐49cb‐ab6d‐9f1d8fe40713.msg                                       Attorney Client
SWITCH‐AX‐1169953 ‐ SWITCH‐AX‐1169953       6/21/2016 17:00   Collection Report 160621.xlsx                                                  Attorney Client
SWITCH‐AX‐1169954 ‐ SWITCH‐AX‐1169954       6/21/2016 17:00   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1169955 ‐ SWITCH‐AX‐1169956       6/21/2016 17:02   no Title                                                                       Attorney Client
SWITCH‐AX‐1169957 ‐ SWITCH‐AX‐1169969       6/21/2016 17:02   Cumulative Redline ‐ Switch Colocation Facilities Agreement (6‐20‐2016).DOCX   Attorney Client
SWITCH‐AX‐1169970 ‐ SWITCH‐AX‐1169971       6/21/2016 17:49   no Title                                                                       Attorney Client
SWITCH‐AX‐1169972 ‐ SWITCH‐AX‐1169972       6/21/2016 17:49   image002.jpg                                                                   Attorney Client
SWITCH‐AX‐1169973 ‐ SWITCH‐AX‐1169979       6/21/2016 17:49   PowerPoint Presentation                                                        Attorney Client
SWITCH‐AX‐1169980 ‐ SWITCH‐AX‐1169980       6/21/2016 19:35   no Title                                                                       Attorney Client
SWITCH‐AX‐1169981 ‐ SWITCH‐AX‐1169987       6/21/2016 19:35   PowerPoint Presentation                                                        Attorney Client
SWITCH‐AX‐1169988 ‐ SWITCH‐AX‐1169992        6/22/2016 8:32   no Title                                                                       Attorney Client
SWITCH‐AX‐1169993 ‐ SWITCH‐AX‐1169997        6/22/2016 8:35   no Title                                                                       Attorney Client
SWITCH‐AX‐1169998 ‐ SWITCH‐AX‐1169998        6/22/2016 8:35   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1169999 ‐ SWITCH‐AX‐1170003        6/22/2016 9:03   no Title                                                                       Attorney Client
SWITCH‐AX‐1170004 ‐ SWITCH‐AX‐1170004        6/22/2016 9:03   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1170005 ‐ SWITCH‐AX‐1170005        6/22/2016 9:37   no Title                                                                       Attorney Client
SWITCH‐AX‐1170006 ‐ SWITCH‐AX‐1170006        6/22/2016 9:37   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1170007 ‐ SWITCH‐AX‐1170008        6/22/2016 9:37   South Lyon Medical Center SO v2 20160606.docx                                  Attorney Client
SWITCH‐AX‐1170009 ‐ SWITCH‐AX‐1170009       6/22/2016 13:35   no Title                                                                       Attorney Client
SWITCH‐AX‐1170010 ‐ SWITCH‐AX‐1170020       6/22/2016 13:35   Document.pdf                                                                   Attorney Client
SWITCH‐AX‐1170021 ‐ SWITCH‐AX‐1170026       6/22/2016 14:32   no Title                                                                       Attorney Client
SWITCH‐AX‐1170027 ‐ SWITCH‐AX‐1170027       6/22/2016 14:32   image002.jpg                                                                   Attorney Client
SWITCH‐AX‐1170028 ‐ SWITCH‐AX‐1170033       6/22/2016 14:33   no Title                                                                       Attorney Client
SWITCH‐AX‐1170034 ‐ SWITCH‐AX‐1170039       6/22/2016 14:33   RE_ Switch_ Colocation Facilities Agreement.msg                                Attorney Client
SWITCH‐AX‐1170040 ‐ SWITCH‐AX‐1170040       6/22/2016 14:33   image002.jpg                                                                   Attorney Client
SWITCH‐AX‐1170041 ‐ SWITCH‐AX‐1170041       6/22/2016 14:33   image002.jpg                                                                   Attorney Client
SWITCH‐AX‐1170042 ‐ SWITCH‐AX‐1170044       6/22/2016 15:48   no Title                                                                       Attorney Client
SWITCH‐AX‐1170045 ‐ SWITCH‐AX‐1170052       6/22/2016 15:48   Switch ‐ Colocation Facilities Agreement (redlined).pdf                        Attorney Client
SWITCH‐AX‐1170053 ‐ SWITCH‐AX‐1170053       6/22/2016 15:48   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1170054 ‐ SWITCH‐AX‐1170057       6/22/2016 15:56   no Title                                                                       Attorney Client
SWITCH‐AX‐1170058 ‐ SWITCH‐AX‐1170058       6/22/2016 15:56   image003.jpg                                                                   Attorney Client
SWITCH‐AX‐1170059 ‐ SWITCH‐AX‐1170059       6/22/2016 15:56   image002.jpg                                                                   Attorney Client
SWITCH‐AX‐1170060 ‐ SWITCH‐AX‐1170063       6/22/2016 16:16   no Title                                                                       Attorney Client
SWITCH‐AX‐1170064 ‐ SWITCH‐AX‐1170064       6/22/2016 16:16   image002.jpg                                                                   Attorney Client




                                                                           EXHIBIT 10, PAGE 2278
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 526 of 829


Bates                                   Document Date         Document Title                                                                 Privilege
SWITCH‐AX‐1170065 ‐ SWITCH‐AX‐1170065       6/22/2016 16:16   image003.jpg                                                                   Attorney Client
SWITCH‐AX‐1170066 ‐ SWITCH‐AX‐1170069       6/22/2016 16:45   no Title                                                                       Attorney Client
SWITCH‐AX‐1170070 ‐ SWITCH‐AX‐1170070       6/22/2016 16:45   image002.jpg                                                                   Attorney Client
SWITCH‐AX‐1170071 ‐ SWITCH‐AX‐1170071       6/22/2016 16:45   image003.jpg                                                                   Attorney Client
SWITCH‐AX‐1170072 ‐ SWITCH‐AX‐1170072       6/22/2016 16:52   Collection Report 160622.xlsx                                                  Attorney Client
SWITCH‐AX‐1170073 ‐ SWITCH‐AX‐1170078       6/22/2016 16:53   b758613d‐6cfe‐44ef‐845d‐d8c5a1533cd9.msg                                       Attorney Client
SWITCH‐AX‐1170079 ‐ SWITCH‐AX‐1170079       6/22/2016 16:53   Collection Report 160622.xlsx                                                  Attorney Client
SWITCH‐AX‐1170080 ‐ SWITCH‐AX‐1170080       6/22/2016 16:53   Collection Report 160622.xlsx                                                  Attorney Client
SWITCH‐AX‐1170081 ‐ SWITCH‐AX‐1170086       6/22/2016 16:53   no Title                                                                       Attorney Client
SWITCH‐AX‐1170087 ‐ SWITCH‐AX‐1170087       6/22/2016 16:53   Collection Report 160622.xlsx                                                  Attorney Client
SWITCH‐AX‐1170088 ‐ SWITCH‐AX‐1170088       6/22/2016 16:53   Collection Report 160622.xlsx                                                  Attorney Client
SWITCH‐AX‐1170089 ‐ SWITCH‐AX‐1170092       6/22/2016 18:13   no Title                                                                       Attorney Client
SWITCH‐AX‐1170093 ‐ SWITCH‐AX‐1170093       6/22/2016 18:13   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1170094 ‐ SWITCH‐AX‐1170102       6/22/2016 18:13   CFA Golden State Foods Switch 20160622 v1 to v2 Switch.docx                    Attorney Client
SWITCH‐AX‐1170103 ‐ SWITCH‐AX‐1170103       6/22/2016 18:13   image002.jpg                                                                   Attorney Client
SWITCH‐AX‐1170104 ‐ SWITCH‐AX‐1170108       6/22/2016 19:20   no Title                                                                       Attorney Client
SWITCH‐AX‐1170109 ‐ SWITCH‐AX‐1170111       6/22/2016 19:20   Switch ‐ FTR NDA V1 MK ME 6‐8‐16.docx                                          Attorney Client
SWITCH‐AX‐1170112 ‐ SWITCH‐AX‐1170112       6/22/2016 19:20   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1170113 ‐ SWITCH‐AX‐1170118       6/22/2016 19:20   no Title                                                                       Attorney Client
SWITCH‐AX‐1170119 ‐ SWITCH‐AX‐1170119       6/22/2016 19:20   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1170120 ‐ SWITCH‐AX‐1170125       6/22/2016 22:35   no Title                                                                       Attorney Client
SWITCH‐AX‐1170126 ‐ SWITCH‐AX‐1170126       6/22/2016 22:35   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1170127 ‐ SWITCH‐AX‐1170127       6/22/2016 22:35   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1170128 ‐ SWITCH‐AX‐1170128       6/22/2016 22:35   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1170129 ‐ SWITCH‐AX‐1170129       6/22/2016 22:35   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1170130 ‐ SWITCH‐AX‐1170130       6/22/2016 22:35   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1170131 ‐ SWITCH‐AX‐1170136        6/23/2016 5:41   no Title                                                                       Attorney Client
SWITCH‐AX‐1170137 ‐ SWITCH‐AX‐1170137        6/23/2016 5:41   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1170138 ‐ SWITCH‐AX‐1170143        6/23/2016 6:53   no Title                                                                       Attorney Client
SWITCH‐AX‐1170144 ‐ SWITCH‐AX‐1170144        6/23/2016 6:53   image003.jpg                                                                   Attorney Client
SWITCH‐AX‐1170145 ‐ SWITCH‐AX‐1170147        6/23/2016 6:53   MNDA‐Citizens Telecom (Frontier)‐v3‐20160608.docx                              Attorney Client
SWITCH‐AX‐1170148 ‐ SWITCH‐AX‐1170148        6/23/2016 6:53   image002.jpg                                                                   Attorney Client
SWITCH‐AX‐1170149 ‐ SWITCH‐AX‐1170149        6/23/2016 6:53   image002.jpg                                                                   Attorney Client
SWITCH‐AX‐1170150 ‐ SWITCH‐AX‐1170155        6/23/2016 6:53   RE_ Non‐Disclosure Agreement.msg                                               Attorney Client
SWITCH‐AX‐1170156 ‐ SWITCH‐AX‐1170156        6/23/2016 6:53   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1170157 ‐ SWITCH‐AX‐1170159        6/23/2016 6:53   Redline‐MNDA‐Citizens Telecom (Frontier)‐v2 to v3‐20160608.docx                Attorney Client
SWITCH‐AX‐1170160 ‐ SWITCH‐AX‐1170160        6/23/2016 7:08   no Title                                                                       Attorney Client
SWITCH‐AX‐1170161 ‐ SWITCH‐AX‐1170161        6/23/2016 7:08   ATT00001.htm                                                                   Attorney Client
SWITCH‐AX‐1170162 ‐ SWITCH‐AX‐1170162        6/23/2016 7:08   US Pending Items.xlsx                                                          Attorney Client
SWITCH‐AX‐1170163 ‐ SWITCH‐AX‐1170163        6/23/2016 8:44   no Title                                                                       Attorney Client
SWITCH‐AX‐1170164 ‐ SWITCH‐AX‐1170164        6/23/2016 8:44   US Pending Items.xlsx                                                          Attorney Client
SWITCH‐AX‐1170165 ‐ SWITCH‐AX‐1170165        6/23/2016 8:44   ATT00001.htm                                                                   Attorney Client
SWITCH‐AX‐1170166 ‐ SWITCH‐AX‐1170166        6/23/2016 9:14   c7be87a2‐ada6‐4c9b‐b66d‐070d05965e21.msg                                       Attorney Client
SWITCH‐AX‐1170167 ‐ SWITCH‐AX‐1170179        6/23/2016 9:14   Cumulative Redline ‐ Switch Colocation Facilities Agreement (6‐20‐2016).DOCX   Attorney Client
SWITCH‐AX‐1170180 ‐ SWITCH‐AX‐1170180        6/23/2016 9:14   no Title                                                                       Attorney Client
SWITCH‐AX‐1170181 ‐ SWITCH‐AX‐1170193        6/23/2016 9:14   Cumulative Redline ‐ Switch Colocation Facilities Agreement (6‐20‐2016).DOCX   Attorney Client




                                                                           EXHIBIT 10, PAGE 2279
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 527 of 829


Bates                                   Document Date         Document Title                                                                            Privilege
SWITCH‐AX‐1170194 ‐ SWITCH‐AX‐1170196        6/23/2016 9:42   no Title                                                                                  Attorney Client
SWITCH‐AX‐1170197 ‐ SWITCH‐AX‐1170198        6/23/2016 9:42   Project Aeneas ‐ Financial Due Diligence Vendor Template ‐ sent to SUPERNAP Italia.docx   Attorney Client
SWITCH‐AX‐1170199 ‐ SWITCH‐AX‐1170199        6/23/2016 9:42   Switch Financial Summary and Overview 05 06 16.pdf                                        Attorney Client
SWITCH‐AX‐1170200 ‐ SWITCH‐AX‐1170203       6/23/2016 10:17   no Title                                                                                  Attorney Client
SWITCH‐AX‐1170204 ‐ SWITCH‐AX‐1170204       6/23/2016 10:17   image004.png                                                                              Attorney Client
SWITCH‐AX‐1170205 ‐ SWITCH‐AX‐1170206       6/23/2016 11:03   no Title                                                                                  Attorney Client
SWITCH‐AX‐1170207 ‐ SWITCH‐AX‐1170209       6/23/2016 11:03   Italy Requests Checklist V1 23Jun2016.docx                                                Attorney Client
SWITCH‐AX‐1170210 ‐ SWITCH‐AX‐1170210       6/23/2016 11:45   no Title                                                                                  Attorney Client
SWITCH‐AX‐1170211 ‐ SWITCH‐AX‐1170230       6/23/2016 11:45   SERVICES AGREEMENT                                                                        Attorney Client
SWITCH‐AX‐1170231 ‐ SWITCH‐AX‐1170249       6/23/2016 11:45   GAC6142016‐LG (2).DOCX                                                                    Attorney Client
SWITCH‐AX‐1170250 ‐ SWITCH‐AX‐1170269       6/23/2016 11:45   SERVICES AGREEMENT                                                                        Attorney Client
SWITCH‐AX‐1170270 ‐ SWITCH‐AX‐1170280       6/23/2016 11:45   no Title                                                                                  Attorney Client
SWITCH‐AX‐1170281 ‐ SWITCH‐AX‐1170291       6/23/2016 11:45   Gulfstream ASP Questionnaire.docm                                                         Attorney Client
SWITCH‐AX‐1170292 ‐ SWITCH‐AX‐1170292       6/23/2016 11:46   no Title                                                                                  Attorney Client
SWITCH‐AX‐1170293 ‐ SWITCH‐AX‐1170312       6/23/2016 11:46   SERVICES AGREEMENT                                                                        Attorney Client
SWITCH‐AX‐1170313 ‐ SWITCH‐AX‐1170323       6/23/2016 11:46   no Title                                                                                  Attorney Client
SWITCH‐AX‐1170324 ‐ SWITCH‐AX‐1170334       6/23/2016 11:46   Gulfstream ASP Questionnaire.docm                                                         Attorney Client
SWITCH‐AX‐1170335 ‐ SWITCH‐AX‐1170353       6/23/2016 11:46   GAC6142016‐LG (2).DOCX                                                                    Attorney Client
SWITCH‐AX‐1170354 ‐ SWITCH‐AX‐1170373       6/23/2016 11:46   SERVICES AGREEMENT                                                                        Attorney Client
SWITCH‐AX‐1170374 ‐ SWITCH‐AX‐1170374       6/23/2016 11:46   a5d92318‐8270‐4daf‐9c59‐3e10d4d9f477.msg                                                  Attorney Client
SWITCH‐AX‐1170375 ‐ SWITCH‐AX‐1170385       6/23/2016 11:46   Gulfstream ASP Questionnaire.docm                                                         Attorney Client
SWITCH‐AX‐1170386 ‐ SWITCH‐AX‐1170405       6/23/2016 11:46   SERVICES AGREEMENT                                                                        Attorney Client
SWITCH‐AX‐1170406 ‐ SWITCH‐AX‐1170424       6/23/2016 11:46   GAC6142016‐LG (2).DOCX                                                                    Attorney Client
SWITCH‐AX‐1170425 ‐ SWITCH‐AX‐1170435       6/23/2016 11:46   no Title                                                                                  Attorney Client
SWITCH‐AX‐1170436 ‐ SWITCH‐AX‐1170455       6/23/2016 11:46   SERVICES AGREEMENT                                                                        Attorney Client
SWITCH‐AX‐1170456 ‐ SWITCH‐AX‐1170457       6/23/2016 11:46   no Title                                                                                  Attorney Client
SWITCH‐AX‐1170458 ‐ SWITCH‐AX‐1170477       6/23/2016 11:46   SERVICES AGREEMENT                                                                        Attorney Client
SWITCH‐AX‐1170478 ‐ SWITCH‐AX‐1170488       6/23/2016 11:46   Gulfstream ASP Questionnaire.docm                                                         Attorney Client
SWITCH‐AX‐1170489 ‐ SWITCH‐AX‐1170508       6/23/2016 11:46   SERVICES AGREEMENT                                                                        Attorney Client
SWITCH‐AX‐1170509 ‐ SWITCH‐AX‐1170519       6/23/2016 11:46   no Title                                                                                  Attorney Client
SWITCH‐AX‐1170520 ‐ SWITCH‐AX‐1170538       6/23/2016 11:46   GAC6142016‐LG (2).DOCX                                                                    Attorney Client
SWITCH‐AX‐1170539 ‐ SWITCH‐AX‐1170539       6/23/2016 12:23   e6a969ac‐23ac‐499f‐a075‐7a4752ab1878.msg                                                  Attorney Client
SWITCH‐AX‐1170540 ‐ SWITCH‐AX‐1170540       6/23/2016 12:23   image001.jpg                                                                              Attorney Client
SWITCH‐AX‐1170541 ‐ SWITCH‐AX‐1170550       6/23/2016 12:23   CFA‐Macerich‐v2 to v3‐20160623.docx                                                       Attorney Client
SWITCH‐AX‐1170551 ‐ SWITCH‐AX‐1170551       6/23/2016 12:37   no Title                                                                                  Attorney Client
SWITCH‐AX‐1170552 ‐ SWITCH‐AX‐1170552       6/23/2016 12:37   US Pending Items.xlsx                                                                     Attorney Client
SWITCH‐AX‐1170553 ‐ SWITCH‐AX‐1170553       6/23/2016 12:37   image001.png                                                                              Attorney Client
SWITCH‐AX‐1170554 ‐ SWITCH‐AX‐1170557       6/23/2016 14:11   no Title                                                                                  Attorney Client
SWITCH‐AX‐1170558 ‐ SWITCH‐AX‐1170558       6/23/2016 14:11   image001.jpg                                                                              Attorney Client
SWITCH‐AX‐1170559 ‐ SWITCH‐AX‐1170559       6/23/2016 14:11   image004.jpg                                                                              Attorney Client
SWITCH‐AX‐1170560 ‐ SWITCH‐AX‐1170560       6/23/2016 14:11   Switch TSCIF Cabinet Flyer                                                                Attorney Client
SWITCH‐AX‐1170561 ‐ SWITCH‐AX‐1170565       6/23/2016 14:31   no Title                                                                                  Attorney Client
SWITCH‐AX‐1170566 ‐ SWITCH‐AX‐1170566       6/23/2016 14:31   image005.jpg                                                                              Attorney Client
SWITCH‐AX‐1170567 ‐ SWITCH‐AX‐1170567       6/23/2016 14:31   image004.jpg                                                                              Attorney Client
SWITCH‐AX‐1170568 ‐ SWITCH‐AX‐1170568       6/23/2016 14:31   image003.jpg                                                                              Attorney Client
SWITCH‐AX‐1170569 ‐ SWITCH‐AX‐1170572       6/23/2016 14:33   no Title                                                                                  Attorney Client




                                                                           EXHIBIT 10, PAGE 2280
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 528 of 829


Bates                                   Document Date         Document Title                                                                                 Privilege
SWITCH‐AX‐1170573 ‐ SWITCH‐AX‐1170573       6/23/2016 14:33   R&F DC Colocation RFP Questions ‐ Switch Response.xlsx                                         Attorney Client
SWITCH‐AX‐1170574 ‐ SWITCH‐AX‐1170574       6/23/2016 15:20   facc5501‐a05a‐46ab‐8d62‐60b5c09ad048.msg                                                       Attorney Client
SWITCH‐AX‐1170575 ‐ SWITCH‐AX‐1170595       6/23/2016 15:20   GULFSTREAM6172016‐LG.docx                                                                      Attorney Client
SWITCH‐AX‐1170596 ‐ SWITCH‐AX‐1170606       6/23/2016 15:20   no Title                                                                                       Attorney Client
SWITCH‐AX‐1170607 ‐ SWITCH‐AX‐1170624       6/23/2016 15:20   Microsoft Word ‐ Information Security Handbook_Appendix B.docx                                 Attorney Client
SWITCH‐AX‐1170625 ‐ SWITCH‐AX‐1170640       6/23/2016 15:20   Microsoft Word ‐ Information Security Handbook_Appendix A ‐ Attachment 1 ‐ GD Added Controls.doAttorney Client
SWITCH‐AX‐1170641 ‐ SWITCH‐AX‐1170660       6/23/2016 15:20   SERVICES AGREEMENT                                                                             Attorney Client
SWITCH‐AX‐1170661 ‐ SWITCH‐AX‐1170661       6/23/2016 15:20   no Title                                                                                       Attorney Client
SWITCH‐AX‐1170662 ‐ SWITCH‐AX‐1170677       6/23/2016 15:20   Microsoft Word ‐ Information Security Handbook_Appendix A ‐ Attachment 1 ‐ GD Added Controls.doAttorney Client
SWITCH‐AX‐1170678 ‐ SWITCH‐AX‐1170698       6/23/2016 15:20   GULFSTREAM6172016‐LG.docx                                                                      Attorney Client
SWITCH‐AX‐1170699 ‐ SWITCH‐AX‐1170709       6/23/2016 15:20   no Title                                                                                       Attorney Client
SWITCH‐AX‐1170710 ‐ SWITCH‐AX‐1170729       6/23/2016 15:20   SERVICES AGREEMENT                                                                             Attorney Client
SWITCH‐AX‐1170730 ‐ SWITCH‐AX‐1170747       6/23/2016 15:20   Microsoft Word ‐ Information Security Handbook_Appendix B.docx                                 Attorney Client
SWITCH‐AX‐1170748 ‐ SWITCH‐AX‐1170748       6/23/2016 15:20   no Title                                                                                       Attorney Client
SWITCH‐AX‐1170749 ‐ SWITCH‐AX‐1170766       6/23/2016 15:20   Microsoft Word ‐ Information Security Handbook_Appendix B.docx                                 Attorney Client
SWITCH‐AX‐1170767 ‐ SWITCH‐AX‐1170777       6/23/2016 15:20   no Title                                                                                       Attorney Client
SWITCH‐AX‐1170778 ‐ SWITCH‐AX‐1170797       6/23/2016 15:20   SERVICES AGREEMENT                                                                             Attorney Client
SWITCH‐AX‐1170798 ‐ SWITCH‐AX‐1170813       6/23/2016 15:20   Microsoft Word ‐ Information Security Handbook_Appendix A ‐ Attachment 1 ‐ GD Added Controls.doAttorney Client
SWITCH‐AX‐1170814 ‐ SWITCH‐AX‐1170834       6/23/2016 15:20   GULFSTREAM6172016‐LG.docx                                                                      Attorney Client
SWITCH‐AX‐1170835 ‐ SWITCH‐AX‐1170836       6/23/2016 16:19   no Title                                                                                       Attorney Client
SWITCH‐AX‐1170837 ‐ SWITCH‐AX‐1170837       6/23/2016 16:19   Italy Project Requests v2 23Jun2016.xlsx                                                       Attorney Client
SWITCH‐AX‐1170838 ‐ SWITCH‐AX‐1170843       6/23/2016 16:24   58d73400‐e53c‐4cdb‐93e1‐513f176b7403.msg                                                       Attorney Client
SWITCH‐AX‐1170844 ‐ SWITCH‐AX‐1170844       6/23/2016 16:24   Collection Report 160623.xlsx                                                                  Attorney Client
SWITCH‐AX‐1170845 ‐ SWITCH‐AX‐1170845       6/23/2016 16:24   Collection Report 160623.xlsx                                                                  Attorney Client
SWITCH‐AX‐1170846 ‐ SWITCH‐AX‐1170851       6/23/2016 16:24   no Title                                                                                       Attorney Client
SWITCH‐AX‐1170852 ‐ SWITCH‐AX‐1170852       6/23/2016 16:24   Collection Report 160623.xlsx                                                                  Attorney Client
SWITCH‐AX‐1170853 ‐ SWITCH‐AX‐1170853       6/23/2016 16:24   Collection Report 160623.xlsx                                                                  Attorney Client
SWITCH‐AX‐1170854 ‐ SWITCH‐AX‐1170855       6/23/2016 16:49   no Title                                                                                       Attorney Client
SWITCH‐AX‐1170856 ‐ SWITCH‐AX‐1170856       6/23/2016 16:49   Italy Project Requests v2 23Jun2016.xlsx                                                       Attorney Client
SWITCH‐AX‐1170857 ‐ SWITCH‐AX‐1170857       6/23/2016 16:54   2080 Accrued Expense.xlsx                                                                      Attorney Client
SWITCH‐AX‐1170858 ‐ SWITCH‐AX‐1170858       6/23/2016 16:59   Collection Report 160623.xlsx                                                                  Attorney Client
SWITCH‐AX‐1170859 ‐ SWITCH‐AX‐1170863       6/23/2016 17:56   no Title                                                                                       Attorney Client
SWITCH‐AX‐1170864 ‐ SWITCH‐AX‐1170864       6/23/2016 17:56   image002.jpg                                                                                   Attorney Client
SWITCH‐AX‐1170865 ‐ SWITCH‐AX‐1170865       6/23/2016 17:56   image001.jpg                                                                                   Attorney Client
SWITCH‐AX‐1170866 ‐ SWITCH‐AX‐1170866       6/23/2016 17:56   image003.jpg                                                                                   Attorney Client
SWITCH‐AX‐1170867 ‐ SWITCH‐AX‐1170868        6/24/2016 9:48   no Title                                                                                       Attorney Client
SWITCH‐AX‐1170869 ‐ SWITCH‐AX‐1170869        6/24/2016 9:48   14‐9‐SU‐esig‐Adam‐Kramer[45].png                                                               Attorney Client
SWITCH‐AX‐1170870 ‐ SWITCH‐AX‐1170871       6/24/2016 10:33   90a62af5‐bf84‐40fb‐83f0‐130a1d94c8ae.msg                                                       Attorney Client
SWITCH‐AX‐1170872 ‐ SWITCH‐AX‐1170872       6/24/2016 10:33   image001.jpg                                                                                   Attorney Client
SWITCH‐AX‐1170873 ‐ SWITCH‐AX‐1170882       6/24/2016 10:33   CFA‐Macerich‐Switch 062316v2.docx                                                              Attorney Client
SWITCH‐AX‐1170883 ‐ SWITCH‐AX‐1170883       6/24/2016 10:37   no Title                                                                                       Attorney Client
SWITCH‐AX‐1170884 ‐ SWITCH‐AX‐1170886       6/24/2016 10:37   Switch Material License Agreement‐v10‐20160624‐Fillable.pdf                                    Attorney Client
SWITCH‐AX‐1170887 ‐ SWITCH‐AX‐1170887       6/24/2016 10:37   image001.jpg                                                                                   Attorney Client
SWITCH‐AX‐1170888 ‐ SWITCH‐AX‐1170888       6/24/2016 10:37   Switch Material License Agreement‐Exhibit A‐20160624.docx                                      Attorney Client
SWITCH‐AX‐1170889 ‐ SWITCH‐AX‐1170889       6/24/2016 10:37   License Agreement‐Standard.zip                                                                 Attorney Client
SWITCH‐AX‐1170890 ‐ SWITCH‐AX‐1170891       6/24/2016 10:37   Switch Material License Agreement‐v10‐20160624 (No Exhibit)‐Fillable.pdf                       Attorney Client




                                                                          EXHIBIT 10, PAGE 2281
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 529 of 829


Bates                                   Document Date         Document Title                                                                                 Privilege
SWITCH‐AX‐1170892 ‐ SWITCH‐AX‐1170892       6/24/2016 10:37   License Agreement‐Modified (Images).zip                                                        Attorney Client
SWITCH‐AX‐1170893 ‐ SWITCH‐AX‐1170894       6/24/2016 10:38   a51da632‐09fe‐49d9‐968b‐9f8e0860363e.msg                                                       Attorney Client
SWITCH‐AX‐1170895 ‐ SWITCH‐AX‐1170904       6/24/2016 10:38   CFA‐Macerich‐Switch 062316v3.docx                                                              Attorney Client
SWITCH‐AX‐1170905 ‐ SWITCH‐AX‐1170905       6/24/2016 10:38   image001.jpg                                                                                   Attorney Client
SWITCH‐AX‐1170906 ‐ SWITCH‐AX‐1170906       6/24/2016 13:14   no Title                                                                                       Attorney Client
SWITCH‐AX‐1170907 ‐ SWITCH‐AX‐1170907       6/24/2016 13:14   image001.jpg                                                                                   Attorney Client
SWITCH‐AX‐1170908 ‐ SWITCH‐AX‐1170915       6/24/2016 13:14   Colocation Facilities Agreement‐20160614‐Fillable.pdf                                          Attorney Client
SWITCH‐AX‐1170916 ‐ SWITCH‐AX‐1170916       6/24/2016 13:20   no Title                                                                                       Attorney Client
SWITCH‐AX‐1170917 ‐ SWITCH‐AX‐1170943       6/24/2016 13:20   Gulfstream Aerospace RFP ‐ Switch Response.docx                                                Attorney Client
SWITCH‐AX‐1170944 ‐ SWITCH‐AX‐1170963       6/24/2016 13:20   SERVICES AGREEMENT                                                                             Attorney Client
SWITCH‐AX‐1170964 ‐ SWITCH‐AX‐1170974       6/24/2016 13:20   no Title                                                                                       Attorney Client
SWITCH‐AX‐1170975 ‐ SWITCH‐AX‐1170990       6/24/2016 13:20   Microsoft Word ‐ Information Security Handbook_Appendix A ‐ Attachment 1 ‐ GD Added Controls.doAttorney Client
SWITCH‐AX‐1170991 ‐ SWITCH‐AX‐1171008       6/24/2016 13:20   Microsoft Word ‐ Information Security Handbook_Appendix B.docx                                 Attorney Client
SWITCH‐AX‐1171009 ‐ SWITCH‐AX‐1171009       6/24/2016 13:24   01074131‐5a8e‐44d8‐b5ce‐649e01382412.msg                                                       Attorney Client
SWITCH‐AX‐1171010 ‐ SWITCH‐AX‐1171027       6/24/2016 13:24   Microsoft Word ‐ Information Security Handbook_Appendix B.docx                                 Attorney Client
SWITCH‐AX‐1171028 ‐ SWITCH‐AX‐1171047       6/24/2016 13:24   SERVICES AGREEMENT                                                                             Attorney Client
SWITCH‐AX‐1171048 ‐ SWITCH‐AX‐1171058       6/24/2016 13:24   no Title                                                                                       Attorney Client
SWITCH‐AX‐1171059 ‐ SWITCH‐AX‐1171074       6/24/2016 13:24   Microsoft Word ‐ Information Security Handbook_Appendix A ‐ Attachment 1 ‐ GD Added Controls.doAttorney Client
SWITCH‐AX‐1171075 ‐ SWITCH‐AX‐1171101       6/24/2016 13:24   Gulfstream Aerospace RFP ‐ Switch Response.docx                                                Attorney Client
SWITCH‐AX‐1171102 ‐ SWITCH‐AX‐1171102       6/24/2016 13:24   no Title                                                                                       Attorney Client
SWITCH‐AX‐1171103 ‐ SWITCH‐AX‐1171129       6/24/2016 13:24   Gulfstream Aerospace RFP ‐ Switch Response.docx                                                Attorney Client
SWITCH‐AX‐1171130 ‐ SWITCH‐AX‐1171145       6/24/2016 13:24   Microsoft Word ‐ Information Security Handbook_Appendix A ‐ Attachment 1 ‐ GD Added Controls.doAttorney Client
SWITCH‐AX‐1171146 ‐ SWITCH‐AX‐1171156       6/24/2016 13:24   no Title                                                                                       Attorney Client
SWITCH‐AX‐1171157 ‐ SWITCH‐AX‐1171174       6/24/2016 13:24   Microsoft Word ‐ Information Security Handbook_Appendix B.docx                                 Attorney Client
SWITCH‐AX‐1171175 ‐ SWITCH‐AX‐1171194       6/24/2016 13:24   SERVICES AGREEMENT                                                                             Attorney Client
SWITCH‐AX‐1171195 ‐ SWITCH‐AX‐1171196       6/24/2016 13:48   no Title                                                                                       Attorney Client
SWITCH‐AX‐1171197 ‐ SWITCH‐AX‐1171207       6/24/2016 13:48   ASP Questionnaire ‐ Gulfstream.docm                                                            Attorney Client
SWITCH‐AX‐1171208 ‐ SWITCH‐AX‐1171223       6/24/2016 13:48   Microsoft Word ‐ Information Security Handbook_Appendix A ‐ Attachment 1 ‐ GD Added Controls.doAttorney Client
SWITCH‐AX‐1171224 ‐ SWITCH‐AX‐1171241       6/24/2016 13:48   Microsoft Word ‐ Information Security Handbook_Appendix B.docx                                 Attorney Client
SWITCH‐AX‐1171242 ‐ SWITCH‐AX‐1171243       6/24/2016 15:58   no Title                                                                                       Attorney Client
SWITCH‐AX‐1171244 ‐ SWITCH‐AX‐1171246       6/24/2016 15:58   Logistics Supervisor.docx                                                                      Attorney Client
SWITCH‐AX‐1171247 ‐ SWITCH‐AX‐1171249       6/24/2016 15:58   Critical Systems Technician I.docx                                                             Attorney Client
SWITCH‐AX‐1171250 ‐ SWITCH‐AX‐1171252       6/24/2016 15:58   Director of Critical Systems Operations.docx                                                   Attorney Client
SWITCH‐AX‐1171253 ‐ SWITCH‐AX‐1171255       6/24/2016 15:58   Critical Systems Manager.docx                                                                  Attorney Client
SWITCH‐AX‐1171256 ‐ SWITCH‐AX‐1171256       6/24/2016 15:58   image001.png                                                                                   Attorney Client
SWITCH‐AX‐1171257 ‐ SWITCH‐AX‐1171259       6/24/2016 15:58   Critical Systems Supervisor.docx                                                               Attorney Client
SWITCH‐AX‐1171260 ‐ SWITCH‐AX‐1171262       6/24/2016 15:58   Microsoft Word ‐ Critical Systems Apprentice I.docx                                            Attorney Client
SWITCH‐AX‐1171263 ‐ SWITCH‐AX‐1171265       6/24/2016 15:58   Microsoft Word ‐ Critical Systems Apprentice II.docx                                           Attorney Client
SWITCH‐AX‐1171266 ‐ SWITCH‐AX‐1171266       6/24/2016 16:48   no Title                                                                                       Attorney Client
SWITCH‐AX‐1171267 ‐ SWITCH‐AX‐1171267       6/24/2016 16:48   Weekly Purchase Orders Approved 2016.xlsx                                                      Attorney Client
SWITCH‐AX‐1171268 ‐ SWITCH‐AX‐1171268       6/24/2016 16:48   image001.jpg                                                                                   Attorney Client
SWITCH‐AX‐1171269 ‐ SWITCH‐AX‐1171273       6/24/2016 16:54   no Title                                                                                       Attorney Client
SWITCH‐AX‐1171274 ‐ SWITCH‐AX‐1171274       6/24/2016 16:54   Collection Report 160624.xlsx                                                                  Attorney Client
SWITCH‐AX‐1171275 ‐ SWITCH‐AX‐1171275       6/24/2016 16:54   image001.jpg                                                                                   Attorney Client
SWITCH‐AX‐1171276 ‐ SWITCH‐AX‐1171280       6/24/2016 16:54   01503251‐eaa6‐48d3‐99b6‐548a25cdf51f.msg                                                       Attorney Client
SWITCH‐AX‐1171281 ‐ SWITCH‐AX‐1171281       6/24/2016 16:54   image001.jpg                                                                                   Attorney Client




                                                                          EXHIBIT 10, PAGE 2282
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 530 of 829


Bates                                   Document Date         Document Title                                                Privilege
SWITCH‐AX‐1171282 ‐ SWITCH‐AX‐1171282       6/24/2016 16:54   Collection Report 160624.xlsx                                 Attorney Client
SWITCH‐AX‐1171283 ‐ SWITCH‐AX‐1171283       6/24/2016 16:54   Collection Report 160624.xlsx                                 Attorney Client
SWITCH‐AX‐1171284 ‐ SWITCH‐AX‐1171284       6/24/2016 19:03   Collection Report 160624 (updated).xlsx                       Attorney Client
SWITCH‐AX‐1171285 ‐ SWITCH‐AX‐1171291        6/25/2016 0:32   no Title                                                      Attorney Client
SWITCH‐AX‐1171292 ‐ SWITCH‐AX‐1171298        6/25/2016 0:32   no Title                                                      Attorney Client
SWITCH‐AX‐1171299 ‐ SWITCH‐AX‐1171304        6/25/2016 0:32   no Title                                                      Attorney Client
SWITCH‐AX‐1171305 ‐ SWITCH‐AX‐1171312        6/25/2016 0:33   no Title                                                      Attorney Client
SWITCH‐AX‐1171313 ‐ SWITCH‐AX‐1171319        6/25/2016 0:33   no Title                                                      Attorney Client
SWITCH‐AX‐1171320 ‐ SWITCH‐AX‐1171326        6/25/2016 0:33   c930bd10‐d7e4‐4fc2‐9907‐f853aeae33d0.msg                      Attorney Client
SWITCH‐AX‐1171327 ‐ SWITCH‐AX‐1171327        6/26/2016 8:39   no Title                                                      Attorney Client
SWITCH‐AX‐1171328 ‐ SWITCH‐AX‐1171330       6/26/2016 18:40   no Title                                                      Attorney Client
SWITCH‐AX‐1171331 ‐ SWITCH‐AX‐1171331       6/26/2016 18:40   image001.png                                                  Attorney Client
SWITCH‐AX‐1171332 ‐ SWITCH‐AX‐1171334       6/26/2016 21:18   no Title                                                      Attorney Client
SWITCH‐AX‐1171335 ‐ SWITCH‐AX‐1171335       6/26/2016 21:18   image001.png                                                  Attorney Client
SWITCH‐AX‐1171336 ‐ SWITCH‐AX‐1171338       6/26/2016 21:18   no Title                                                      Attorney Client
SWITCH‐AX‐1171339 ‐ SWITCH‐AX‐1171339       6/26/2016 21:18   image001.png                                                  Attorney Client
SWITCH‐AX‐1171340 ‐ SWITCH‐AX‐1171342       6/26/2016 23:32   no Title                                                      Attorney Client
SWITCH‐AX‐1171343 ‐ SWITCH‐AX‐1171343        6/27/2016 9:28   Interest 07.2016 (06.06 Detail by Due Date) ‐ 15 day.xlsx     Attorney Client
SWITCH‐AX‐1171344 ‐ SWITCH‐AX‐1171344        6/27/2016 9:34   no Title                                                      Attorney Client
SWITCH‐AX‐1171345 ‐ SWITCH‐AX‐1171345        6/27/2016 9:34   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1171346 ‐ SWITCH‐AX‐1171355        6/27/2016 9:34   CFA‐US Signal‐v2 to v3‐20160616.docx                          Attorney Client
SWITCH‐AX‐1171356 ‐ SWITCH‐AX‐1171358        6/27/2016 9:34   no Title                                                      Attorney Client
SWITCH‐AX‐1171359 ‐ SWITCH‐AX‐1171359        6/27/2016 9:34   image002.jpg                                                  Attorney Client
SWITCH‐AX‐1171360 ‐ SWITCH‐AX‐1171360        6/27/2016 9:34   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1171361 ‐ SWITCH‐AX‐1171387        6/27/2016 9:34   MASTER SERVICES AGREEMENT                                     Attorney Client
SWITCH‐AX‐1171388 ‐ SWITCH‐AX‐1171388        6/27/2016 9:34   image003.jpg                                                  Attorney Client
SWITCH‐AX‐1171389 ‐ SWITCH‐AX‐1171389       6/27/2016 10:21   no Title                                                      Attorney Client
SWITCH‐AX‐1171390 ‐ SWITCH‐AX‐1171390       6/27/2016 10:21   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1171391 ‐ SWITCH‐AX‐1171397       6/27/2016 10:21   AUP V34 06‐23‐16.docx                                         Attorney Client
SWITCH‐AX‐1171398 ‐ SWITCH‐AX‐1171399       6/27/2016 10:25   no Title                                                      Attorney Client
SWITCH‐AX‐1171400 ‐ SWITCH‐AX‐1171400       6/27/2016 11:43   no Title                                                      Attorney Client
SWITCH‐AX‐1171401 ‐ SWITCH‐AX‐1171401       6/27/2016 11:43   image001.png                                                  Attorney Client
SWITCH‐AX‐1171402 ‐ SWITCH‐AX‐1171403       6/27/2016 11:43   Abacus Law SUPERNAP PR_SH_v5.docx                             Attorney Client
SWITCH‐AX‐1171404 ‐ SWITCH‐AX‐1171404       6/27/2016 11:51   no Title                                                      Attorney Client
SWITCH‐AX‐1171405 ‐ SWITCH‐AX‐1171411       6/27/2016 11:51   Acceptable Use Policy 062716.docx                             Attorney Client
SWITCH‐AX‐1171412 ‐ SWITCH‐AX‐1171414       6/27/2016 12:03   no Title                                                      Attorney Client
SWITCH‐AX‐1171415 ‐ SWITCH‐AX‐1171415       6/27/2016 12:03   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1171416 ‐ SWITCH‐AX‐1171425       6/27/2016 12:03   CFA‐Macerich‐Switch 062316v3.docx                             Attorney Client
SWITCH‐AX‐1171426 ‐ SWITCH‐AX‐1171428       6/27/2016 12:04   no Title                                                      Attorney Client
SWITCH‐AX‐1171429 ‐ SWITCH‐AX‐1171429       6/27/2016 12:04   image002.jpg                                                  Attorney Client
SWITCH‐AX‐1171430 ‐ SWITCH‐AX‐1171460       6/27/2016 12:04   Switch ‐ Grand Rapids Datacenter PTI Application v1.00.docx   Attorney Client
SWITCH‐AX‐1171461 ‐ SWITCH‐AX‐1171462       6/27/2016 12:13   no Title                                                      Attorney Client
SWITCH‐AX‐1171463 ‐ SWITCH‐AX‐1171465       6/27/2016 12:13   Master NDA SCG V5 05052014 [EIGredline 6.27.16].doc           Attorney Client
SWITCH‐AX‐1171466 ‐ SWITCH‐AX‐1171466       6/27/2016 15:59   no Title                                                      Attorney Client
SWITCH‐AX‐1171467 ‐ SWITCH‐AX‐1171467       6/27/2016 15:59   image001.png                                                  Attorney Client
SWITCH‐AX‐1171468 ‐ SWITCH‐AX‐1171468       6/27/2016 15:59   Italy Project Requests v2 23Jun2016.xlsx                      Attorney Client




                                                                           EXHIBIT 10, PAGE 2283
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 531 of 829


Bates                                   Document Date         Document Title                                    Privilege
SWITCH‐AX‐1171469 ‐ SWITCH‐AX‐1171469       6/27/2016 15:59   no Title                                          Attorney Client
SWITCH‐AX‐1171470 ‐ SWITCH‐AX‐1171470       6/27/2016 15:59   image001.png                                      Attorney Client
SWITCH‐AX‐1171471 ‐ SWITCH‐AX‐1171471       6/27/2016 15:59   Italy Project Requests v2 23Jun2016.xlsx          Attorney Client
SWITCH‐AX‐1171472 ‐ SWITCH‐AX‐1171483       6/27/2016 16:24   no Title                                          Attorney Client
SWITCH‐AX‐1171484 ‐ SWITCH‐AX‐1171487       6/27/2016 16:24   Scanned Document                                  Attorney Client
SWITCH‐AX‐1171488 ‐ SWITCH‐AX‐1171488       6/27/2016 16:24   SKMBT_C55016062712550.pdf                         Attorney Client
SWITCH‐AX‐1171489 ‐ SWITCH‐AX‐1171489       6/27/2016 16:24   image001.jpg                                      Attorney Client
SWITCH‐AX‐1171490 ‐ SWITCH‐AX‐1171492       6/27/2016 16:24   Switch SO 671085 500M ELINE Rainbow to NAP7.pdf   Attorney Client
SWITCH‐AX‐1171493 ‐ SWITCH‐AX‐1171493       6/27/2016 16:24   image002.jpg                                      Attorney Client
SWITCH‐AX‐1171494 ‐ SWITCH‐AX‐1171494       6/27/2016 16:50   Collection Report 160627.xlsx                     Attorney Client
SWITCH‐AX‐1171495 ‐ SWITCH‐AX‐1171500       6/27/2016 16:54   f0890e00‐a320‐4ccd‐88c3‐72112e6fb774.msg          Attorney Client
SWITCH‐AX‐1171501 ‐ SWITCH‐AX‐1171501       6/27/2016 16:54   Collection Report 160627.xlsx                     Attorney Client
SWITCH‐AX‐1171502 ‐ SWITCH‐AX‐1171507       6/27/2016 16:54   no Title                                          Attorney Client
SWITCH‐AX‐1171508 ‐ SWITCH‐AX‐1171508       6/27/2016 16:54   Collection Report 160627.xlsx                     Attorney Client
SWITCH‐AX‐1171509 ‐ SWITCH‐AX‐1171521       6/27/2016 17:10   no Title                                          Attorney Client
SWITCH‐AX‐1171522 ‐ SWITCH‐AX‐1171522       6/27/2016 17:10   image003.jpg                                      Attorney Client
SWITCH‐AX‐1171523 ‐ SWITCH‐AX‐1171523       6/27/2016 17:10   image004.jpg                                      Attorney Client
SWITCH‐AX‐1171524 ‐ SWITCH‐AX‐1171524       6/27/2016 17:10   image005.jpg                                      Attorney Client
SWITCH‐AX‐1171525 ‐ SWITCH‐AX‐1171537       6/27/2016 17:24   no Title                                          Attorney Client
SWITCH‐AX‐1171538 ‐ SWITCH‐AX‐1171538       6/27/2016 17:24   image005.jpg                                      Attorney Client
SWITCH‐AX‐1171539 ‐ SWITCH‐AX‐1171539       6/27/2016 17:24   image003.jpg                                      Attorney Client
SWITCH‐AX‐1171540 ‐ SWITCH‐AX‐1171540       6/27/2016 17:24   SKMBT_C55016062712550.pdf                         Attorney Client
SWITCH‐AX‐1171541 ‐ SWITCH‐AX‐1171541       6/27/2016 17:24   image001.jpg                                      Attorney Client
SWITCH‐AX‐1171542 ‐ SWITCH‐AX‐1171545       6/27/2016 17:24   Scanned Document                                  Attorney Client
SWITCH‐AX‐1171546 ‐ SWITCH‐AX‐1171548       6/27/2016 17:24   Switch SO 671085 500M ELINE Rainbow to NAP7.pdf   Attorney Client
SWITCH‐AX‐1171549 ‐ SWITCH‐AX‐1171561       6/27/2016 17:24   RE_ Documents.msg                                 Attorney Client
SWITCH‐AX‐1171562 ‐ SWITCH‐AX‐1171562       6/27/2016 17:24   image004.jpg                                      Attorney Client
SWITCH‐AX‐1171563 ‐ SWITCH‐AX‐1171563       6/27/2016 17:24   image002.jpg                                      Attorney Client
SWITCH‐AX‐1171564 ‐ SWITCH‐AX‐1171576       6/27/2016 17:24   no Title                                          Attorney Client
SWITCH‐AX‐1171577 ‐ SWITCH‐AX‐1171579       6/27/2016 17:24   Switch SO 671085 500M ELINE Rainbow to NAP7.pdf   Attorney Client
SWITCH‐AX‐1171580 ‐ SWITCH‐AX‐1171580       6/27/2016 17:24   image003.jpg                                      Attorney Client
SWITCH‐AX‐1171581 ‐ SWITCH‐AX‐1171584       6/27/2016 17:24   Scanned Document                                  Attorney Client
SWITCH‐AX‐1171585 ‐ SWITCH‐AX‐1171585       6/27/2016 17:24   SKMBT_C55016062712550.pdf                         Attorney Client
SWITCH‐AX‐1171586 ‐ SWITCH‐AX‐1171586       6/27/2016 17:24   image001.jpg                                      Attorney Client
SWITCH‐AX‐1171587 ‐ SWITCH‐AX‐1171599       6/27/2016 17:24   RE_ Documents.msg                                 Attorney Client
SWITCH‐AX‐1171600 ‐ SWITCH‐AX‐1171600       6/27/2016 17:24   image002.jpg                                      Attorney Client
SWITCH‐AX‐1171601 ‐ SWITCH‐AX‐1171601       6/27/2016 17:24   image005.jpg                                      Attorney Client
SWITCH‐AX‐1171602 ‐ SWITCH‐AX‐1171602       6/27/2016 17:24   image004.jpg                                      Attorney Client
SWITCH‐AX‐1171603 ‐ SWITCH‐AX‐1171615       6/27/2016 17:24   dc07b932‐32da‐466b‐8486‐03e70d9737c1.msg          Attorney Client
SWITCH‐AX‐1171616 ‐ SWITCH‐AX‐1171616       6/27/2016 17:24   image002.jpg                                      Attorney Client
SWITCH‐AX‐1171617 ‐ SWITCH‐AX‐1171619       6/27/2016 17:24   Switch SO 671085 500M ELINE Rainbow to NAP7.pdf   Attorney Client
SWITCH‐AX‐1171620 ‐ SWITCH‐AX‐1171632       6/27/2016 17:24   RE_ Documents.msg                                 Attorney Client
SWITCH‐AX‐1171633 ‐ SWITCH‐AX‐1171636       6/27/2016 17:24   Scanned Document                                  Attorney Client
SWITCH‐AX‐1171637 ‐ SWITCH‐AX‐1171637       6/27/2016 17:24   image004.jpg                                      Attorney Client
SWITCH‐AX‐1171638 ‐ SWITCH‐AX‐1171638       6/27/2016 17:24   SKMBT_C55016062712550.pdf                         Attorney Client
SWITCH‐AX‐1171639 ‐ SWITCH‐AX‐1171639       6/27/2016 17:24   image005.jpg                                      Attorney Client




                                                                          EXHIBIT 10, PAGE 2284
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 532 of 829


Bates                                   Document Date         Document Title                                                            Privilege
SWITCH‐AX‐1171640 ‐ SWITCH‐AX‐1171640       6/27/2016 17:24   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1171641 ‐ SWITCH‐AX‐1171641       6/27/2016 17:24   image003.jpg                                                              Attorney Client
SWITCH‐AX‐1171642 ‐ SWITCH‐AX‐1171642       6/27/2016 17:48   no Title                                                                  Attorney Client
SWITCH‐AX‐1171643 ‐ SWITCH‐AX‐1171644       6/27/2016 18:06   no Title                                                                  Attorney Client
SWITCH‐AX‐1171645 ‐ SWITCH‐AX‐1171654       6/27/2016 18:06   CFA‐US Signal‐v3 to v4‐20160627.docx                                      Attorney Client
SWITCH‐AX‐1171655 ‐ SWITCH‐AX‐1171681       6/27/2016 18:06   MASTER SERVICES AGREEMENT                                                 Attorney Client
SWITCH‐AX‐1171682 ‐ SWITCH‐AX‐1171682       6/27/2016 18:06   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1171683 ‐ SWITCH‐AX‐1171688        6/28/2016 0:45   no Title                                                                  Attorney Client
SWITCH‐AX‐1171689 ‐ SWITCH‐AX‐1171694        6/28/2016 0:45   no Title                                                                  Attorney Client
SWITCH‐AX‐1171695 ‐ SWITCH‐AX‐1171700        6/28/2016 0:45   no Title                                                                  Attorney Client
SWITCH‐AX‐1171701 ‐ SWITCH‐AX‐1171706        6/28/2016 0:45   no Title                                                                  Attorney Client
SWITCH‐AX‐1171707 ‐ SWITCH‐AX‐1171712        6/28/2016 0:45   no Title                                                                  Attorney Client
SWITCH‐AX‐1171713 ‐ SWITCH‐AX‐1171718        6/28/2016 0:45   a606ad3d‐458a‐43ab‐bb7a‐53529d32b98a.msg                                  Attorney Client
SWITCH‐AX‐1171719 ‐ SWITCH‐AX‐1171719        6/28/2016 7:30   no Title                                                                  Attorney Client
SWITCH‐AX‐1171720 ‐ SWITCH‐AX‐1171771        6/28/2016 7:30   _                                                                         Attorney Client
SWITCH‐AX‐1171772 ‐ SWITCH‐AX‐1171777        6/28/2016 8:10   no Title                                                                  Attorney Client
SWITCH‐AX‐1171778 ‐ SWITCH‐AX‐1171778        6/28/2016 8:10   image002.jpg                                                              Attorney Client
SWITCH‐AX‐1171779 ‐ SWITCH‐AX‐1171780        6/28/2016 8:10   RE_ Service Order for Internet,.msg                                       Attorney Client
SWITCH‐AX‐1171781 ‐ SWITCH‐AX‐1171781        6/28/2016 8:10   image003.jpg                                                              Attorney Client
SWITCH‐AX‐1171782 ‐ SWITCH‐AX‐1171782        6/28/2016 8:10   contract language that we use for NSS and Corcom.msg                      Attorney Client
SWITCH‐AX‐1171783 ‐ SWITCH‐AX‐1171786        6/28/2016 8:10   DEDICATED INTERNET SERVICE AGREEMENT ‐ BMGH 100M internet corrected.pdf   Attorney Client
SWITCH‐AX‐1171787 ‐ SWITCH‐AX‐1171787        6/28/2016 8:10   image005.jpg                                                              Attorney Client
SWITCH‐AX‐1171788 ‐ SWITCH‐AX‐1171788        6/28/2016 8:10   sample contract.msg                                                       Attorney Client
SWITCH‐AX‐1171789 ‐ SWITCH‐AX‐1171793        6/28/2016 8:25   no Title                                                                  Attorney Client
SWITCH‐AX‐1171794 ‐ SWITCH‐AX‐1171794        6/28/2016 8:25   image002.jpg                                                              Attorney Client
SWITCH‐AX‐1171795 ‐ SWITCH‐AX‐1171795        6/28/2016 8:25   image005.jpg                                                              Attorney Client
SWITCH‐AX‐1171796 ‐ SWITCH‐AX‐1171797        6/28/2016 9:03   no Title                                                                  Attorney Client
SWITCH‐AX‐1171798 ‐ SWITCH‐AX‐1171798        6/28/2016 9:03   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1171799 ‐ SWITCH‐AX‐1171800        6/28/2016 9:03   South Lyon Medical Center SO v2 20160606.docx                             Attorney Client
SWITCH‐AX‐1171801 ‐ SWITCH‐AX‐1171806       6/28/2016 10:34   no Title                                                                  Attorney Client
SWITCH‐AX‐1171807 ‐ SWITCH‐AX‐1171807       6/28/2016 10:34   image002.jpg                                                              Attorney Client
SWITCH‐AX‐1171808 ‐ SWITCH‐AX‐1171810       6/28/2016 10:52   no Title                                                                  Attorney Client
SWITCH‐AX‐1171811 ‐ SWITCH‐AX‐1171811       6/28/2016 10:52   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1171812 ‐ SWITCH‐AX‐1171825       6/28/2016 13:24   no Title                                                                  Attorney Client
SWITCH‐AX‐1171826 ‐ SWITCH‐AX‐1171826       6/28/2016 13:24   image003.jpg                                                              Attorney Client
SWITCH‐AX‐1171827 ‐ SWITCH‐AX‐1171827       6/28/2016 13:24   image005.jpg                                                              Attorney Client
SWITCH‐AX‐1171828 ‐ SWITCH‐AX‐1171828       6/28/2016 13:24   image004.jpg                                                              Attorney Client
SWITCH‐AX‐1171829 ‐ SWITCH‐AX‐1171842       6/28/2016 13:24   53dfef24‐70d0‐4fc0‐9297‐45a2aca65b5b.msg                                  Attorney Client
SWITCH‐AX‐1171843 ‐ SWITCH‐AX‐1171843       6/28/2016 13:24   image004.jpg                                                              Attorney Client
SWITCH‐AX‐1171844 ‐ SWITCH‐AX‐1171844       6/28/2016 13:24   image005.jpg                                                              Attorney Client
SWITCH‐AX‐1171845 ‐ SWITCH‐AX‐1171845       6/28/2016 13:24   image003.jpg                                                              Attorney Client
SWITCH‐AX‐1171846 ‐ SWITCH‐AX‐1171848       6/28/2016 13:49   no Title                                                                  Attorney Client
SWITCH‐AX‐1171849 ‐ SWITCH‐AX‐1171875       6/28/2016 13:49   MASTER SERVICES AGREEMENT                                                 Attorney Client
SWITCH‐AX‐1171876 ‐ SWITCH‐AX‐1171876       6/28/2016 13:49   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1171877 ‐ SWITCH‐AX‐1171890       6/28/2016 14:59   afad9de5‐7b9d‐4d19‐a132‐2954d3fcc657.msg                                  Attorney Client
SWITCH‐AX‐1171891 ‐ SWITCH‐AX‐1171891       6/28/2016 14:59   image003.jpg                                                              Attorney Client




                                                                         EXHIBIT 10, PAGE 2285
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 533 of 829


Bates                                   Document Date         Document Title                                    Privilege
SWITCH‐AX‐1171892 ‐ SWITCH‐AX‐1171892       6/28/2016 14:59   image001.jpg                                      Attorney Client
SWITCH‐AX‐1171893 ‐ SWITCH‐AX‐1171893       6/28/2016 14:59   image002.jpg                                      Attorney Client
SWITCH‐AX‐1171894 ‐ SWITCH‐AX‐1171907       6/28/2016 14:59   no Title                                          Attorney Client
SWITCH‐AX‐1171908 ‐ SWITCH‐AX‐1171908       6/28/2016 14:59   image002.jpg                                      Attorney Client
SWITCH‐AX‐1171909 ‐ SWITCH‐AX‐1171909       6/28/2016 14:59   image001.jpg                                      Attorney Client
SWITCH‐AX‐1171910 ‐ SWITCH‐AX‐1171910       6/28/2016 14:59   image003.jpg                                      Attorney Client
SWITCH‐AX‐1171911 ‐ SWITCH‐AX‐1171924       6/28/2016 14:59   no Title                                          Attorney Client
SWITCH‐AX‐1171925 ‐ SWITCH‐AX‐1171925       6/28/2016 14:59   image001.jpg                                      Attorney Client
SWITCH‐AX‐1171926 ‐ SWITCH‐AX‐1171926       6/28/2016 14:59   image002.jpg                                      Attorney Client
SWITCH‐AX‐1171927 ‐ SWITCH‐AX‐1171927       6/28/2016 14:59   image003.jpg                                      Attorney Client
SWITCH‐AX‐1171928 ‐ SWITCH‐AX‐1171942       6/28/2016 15:01   no Title                                          Attorney Client
SWITCH‐AX‐1171943 ‐ SWITCH‐AX‐1171943       6/28/2016 15:01   image005.jpg                                      Attorney Client
SWITCH‐AX‐1171944 ‐ SWITCH‐AX‐1171944       6/28/2016 15:01   image004.jpg                                      Attorney Client
SWITCH‐AX‐1171945 ‐ SWITCH‐AX‐1171945       6/28/2016 15:01   image002.jpg                                      Attorney Client
SWITCH‐AX‐1171946 ‐ SWITCH‐AX‐1171960       6/28/2016 15:01   d6f3b83c‐dcde‐4d29‐b030‐b6a79840b937.msg          Attorney Client
SWITCH‐AX‐1171961 ‐ SWITCH‐AX‐1171961       6/28/2016 15:01   image004.jpg                                      Attorney Client
SWITCH‐AX‐1171962 ‐ SWITCH‐AX‐1171962       6/28/2016 15:01   image005.jpg                                      Attorney Client
SWITCH‐AX‐1171963 ‐ SWITCH‐AX‐1171963       6/28/2016 15:01   image002.jpg                                      Attorney Client
SWITCH‐AX‐1171964 ‐ SWITCH‐AX‐1171969       6/28/2016 15:14   00P3800000f9gONEAY                                Attorney Client
SWITCH‐AX‐1171970 ‐ SWITCH‐AX‐1171971       6/28/2016 15:14   South Lyon Medical Center SO v2 20160606.docx     Attorney Client
SWITCH‐AX‐1171972 ‐ SWITCH‐AX‐1171972       6/28/2016 15:14   Switch SO.msg                                     Attorney Client
SWITCH‐AX‐1171973 ‐ SWITCH‐AX‐1171973       6/28/2016 15:14   image001.jpg                                      Attorney Client
SWITCH‐AX‐1171974 ‐ SWITCH‐AX‐1171974       6/28/2016 15:14   image003.jpg                                      Attorney Client
SWITCH‐AX‐1171975 ‐ SWITCH‐AX‐1171975       6/28/2016 15:14   image002.jpg                                      Attorney Client
SWITCH‐AX‐1171976 ‐ SWITCH‐AX‐1171988       6/28/2016 15:14   no Title                                          Attorney Client
SWITCH‐AX‐1171989 ‐ SWITCH‐AX‐1171989       6/28/2016 15:14   image001.jpg                                      Attorney Client
SWITCH‐AX‐1171990 ‐ SWITCH‐AX‐1171990       6/28/2016 15:14   image005.jpg                                      Attorney Client
SWITCH‐AX‐1171991 ‐ SWITCH‐AX‐1172003       6/28/2016 15:14   RE_ Documents.msg                                 Attorney Client
SWITCH‐AX‐1172004 ‐ SWITCH‐AX‐1172006       6/28/2016 15:14   Switch SO 671085 500M ELINE Rainbow to NAP7.pdf   Attorney Client
SWITCH‐AX‐1172007 ‐ SWITCH‐AX‐1172007       6/28/2016 15:14   image004.jpg                                      Attorney Client
SWITCH‐AX‐1172008 ‐ SWITCH‐AX‐1172008       6/28/2016 15:14   SKMBT_C55016062712550.pdf                         Attorney Client
SWITCH‐AX‐1172009 ‐ SWITCH‐AX‐1172009       6/28/2016 15:14   image003.jpg                                      Attorney Client
SWITCH‐AX‐1172010 ‐ SWITCH‐AX‐1172010       6/28/2016 15:14   image002.jpg                                      Attorney Client
SWITCH‐AX‐1172011 ‐ SWITCH‐AX‐1172014       6/28/2016 15:14   Scanned Document                                  Attorney Client
SWITCH‐AX‐1172015 ‐ SWITCH‐AX‐1172027       6/28/2016 15:14   no Title                                          Attorney Client
SWITCH‐AX‐1172028 ‐ SWITCH‐AX‐1172031       6/28/2016 15:14   Scanned Document                                  Attorney Client
SWITCH‐AX‐1172032 ‐ SWITCH‐AX‐1172032       6/28/2016 15:14   SKMBT_C55016062712550.pdf                         Attorney Client
SWITCH‐AX‐1172033 ‐ SWITCH‐AX‐1172033       6/28/2016 15:14   image001.jpg                                      Attorney Client
SWITCH‐AX‐1172034 ‐ SWITCH‐AX‐1172034       6/28/2016 15:14   image002.jpg                                      Attorney Client
SWITCH‐AX‐1172035 ‐ SWITCH‐AX‐1172047       6/28/2016 15:14   RE_ Documents.msg                                 Attorney Client
SWITCH‐AX‐1172048 ‐ SWITCH‐AX‐1172048       6/28/2016 15:14   image004.jpg                                      Attorney Client
SWITCH‐AX‐1172049 ‐ SWITCH‐AX‐1172049       6/28/2016 15:14   image003.jpg                                      Attorney Client
SWITCH‐AX‐1172050 ‐ SWITCH‐AX‐1172050       6/28/2016 15:14   image005.jpg                                      Attorney Client
SWITCH‐AX‐1172051 ‐ SWITCH‐AX‐1172053       6/28/2016 15:14   Switch SO 671085 500M ELINE Rainbow to NAP7.pdf   Attorney Client
SWITCH‐AX‐1172054 ‐ SWITCH‐AX‐1172059       6/28/2016 15:14   no Title                                          Attorney Client
SWITCH‐AX‐1172060 ‐ SWITCH‐AX‐1172060       6/28/2016 15:14   image002.jpg                                      Attorney Client




                                                                          EXHIBIT 10, PAGE 2286
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 534 of 829


Bates                                   Document Date         Document Title                                          Privilege
SWITCH‐AX‐1172061 ‐ SWITCH‐AX‐1172061       6/28/2016 15:14   image003.jpg                                            Attorney Client
SWITCH‐AX‐1172062 ‐ SWITCH‐AX‐1172062       6/28/2016 15:14   Switch SO.msg                                           Attorney Client
SWITCH‐AX‐1172063 ‐ SWITCH‐AX‐1172063       6/28/2016 15:14   image001.jpg                                            Attorney Client
SWITCH‐AX‐1172064 ‐ SWITCH‐AX‐1172065       6/28/2016 15:14   South Lyon Medical Center SO v2 20160606.docx           Attorney Client
SWITCH‐AX‐1172066 ‐ SWITCH‐AX‐1172079       6/28/2016 15:15   no Title                                                Attorney Client
SWITCH‐AX‐1172080 ‐ SWITCH‐AX‐1172080       6/28/2016 15:15   image004.jpg                                            Attorney Client
SWITCH‐AX‐1172081 ‐ SWITCH‐AX‐1172081       6/28/2016 15:15   image003.jpg                                            Attorney Client
SWITCH‐AX‐1172082 ‐ SWITCH‐AX‐1172082       6/28/2016 15:15   image005.jpg                                            Attorney Client
SWITCH‐AX‐1172083 ‐ SWITCH‐AX‐1172088       6/28/2016 15:36   no Title                                                Attorney Client
SWITCH‐AX‐1172089 ‐ SWITCH‐AX‐1172090       6/28/2016 15:36   South Lyon Medical Center SO v2 20160606.docx           Attorney Client
SWITCH‐AX‐1172091 ‐ SWITCH‐AX‐1172091       6/28/2016 15:36   image003.jpg                                            Attorney Client
SWITCH‐AX‐1172092 ‐ SWITCH‐AX‐1172092       6/28/2016 15:36   image002.jpg                                            Attorney Client
SWITCH‐AX‐1172093 ‐ SWITCH‐AX‐1172099       6/28/2016 15:40   no Title                                                Attorney Client
SWITCH‐AX‐1172100 ‐ SWITCH‐AX‐1172100       6/28/2016 15:40   image003.jpg                                            Attorney Client
SWITCH‐AX‐1172101 ‐ SWITCH‐AX‐1172101       6/28/2016 15:40   image004.jpg                                            Attorney Client
SWITCH‐AX‐1172102 ‐ SWITCH‐AX‐1172102       6/28/2016 15:40   image002.jpg                                            Attorney Client
SWITCH‐AX‐1172103 ‐ SWITCH‐AX‐1172104       6/28/2016 15:40   South Lyon Medical Center SO v2 20160606.docx           Attorney Client
SWITCH‐AX‐1172105 ‐ SWITCH‐AX‐1172118       6/28/2016 16:01   no Title                                                Attorney Client
SWITCH‐AX‐1172119 ‐ SWITCH‐AX‐1172119       6/28/2016 16:01   image003.jpg                                            Attorney Client
SWITCH‐AX‐1172120 ‐ SWITCH‐AX‐1172132       6/28/2016 16:01   RE_ Documents.msg                                       Attorney Client
SWITCH‐AX‐1172133 ‐ SWITCH‐AX‐1172133       6/28/2016 16:01   image003.jpg                                            Attorney Client
SWITCH‐AX‐1172134 ‐ SWITCH‐AX‐1172134       6/28/2016 16:01   image001.jpg                                            Attorney Client
SWITCH‐AX‐1172135 ‐ SWITCH‐AX‐1172135       6/28/2016 16:01   SKMBT_C55016062712550.pdf                               Attorney Client
SWITCH‐AX‐1172136 ‐ SWITCH‐AX‐1172139       6/28/2016 16:01   Scanned Document                                        Attorney Client
SWITCH‐AX‐1172140 ‐ SWITCH‐AX‐1172140       6/28/2016 16:01   image002.jpg                                            Attorney Client
SWITCH‐AX‐1172141 ‐ SWITCH‐AX‐1172143       6/28/2016 16:01   Switch SO 671085 500M ELINE Rainbow to NAP7.pdf         Attorney Client
SWITCH‐AX‐1172144 ‐ SWITCH‐AX‐1172144       6/28/2016 16:01   image005.jpg                                            Attorney Client
SWITCH‐AX‐1172145 ‐ SWITCH‐AX‐1172145       6/28/2016 16:01   image004.jpg                                            Attorney Client
SWITCH‐AX‐1172146 ‐ SWITCH‐AX‐1172159       6/28/2016 16:01   no Title                                                Attorney Client
SWITCH‐AX‐1172160 ‐ SWITCH‐AX‐1172160       6/28/2016 16:01   image004.jpg                                            Attorney Client
SWITCH‐AX‐1172161 ‐ SWITCH‐AX‐1172161       6/28/2016 16:01   SKMBT_C55016062712550.pdf                               Attorney Client
SWITCH‐AX‐1172162 ‐ SWITCH‐AX‐1172162       6/28/2016 16:01   image001.jpg                                            Attorney Client
SWITCH‐AX‐1172163 ‐ SWITCH‐AX‐1172163       6/28/2016 16:01   image003.jpg                                            Attorney Client
SWITCH‐AX‐1172164 ‐ SWITCH‐AX‐1172164       6/28/2016 16:01   image003.jpg                                            Attorney Client
SWITCH‐AX‐1172165 ‐ SWITCH‐AX‐1172168       6/28/2016 16:01   Scanned Document                                        Attorney Client
SWITCH‐AX‐1172169 ‐ SWITCH‐AX‐1172169       6/28/2016 16:01   image005.jpg                                            Attorney Client
SWITCH‐AX‐1172170 ‐ SWITCH‐AX‐1172170       6/28/2016 16:01   image002.jpg                                            Attorney Client
SWITCH‐AX‐1172171 ‐ SWITCH‐AX‐1172183       6/28/2016 16:01   RE_ Documents.msg                                       Attorney Client
SWITCH‐AX‐1172184 ‐ SWITCH‐AX‐1172186       6/28/2016 16:01   Switch SO 671085 500M ELINE Rainbow to NAP7.pdf         Attorney Client
SWITCH‐AX‐1172187 ‐ SWITCH‐AX‐1172190       6/28/2016 16:21   no Title                                                Attorney Client
SWITCH‐AX‐1172191 ‐ SWITCH‐AX‐1172191       6/28/2016 16:21   image003.jpg                                            Attorney Client
SWITCH‐AX‐1172192 ‐ SWITCH‐AX‐1172192       6/28/2016 16:21   image002.jpg                                            Attorney Client
SWITCH‐AX‐1172193 ‐ SWITCH‐AX‐1172193       6/28/2016 16:21   image001.jpg                                            Attorney Client
SWITCH‐AX‐1172194 ‐ SWITCH‐AX‐1172194       6/28/2016 16:21   SuperNap SOW 3 20160623.pdf                             Attorney Client
SWITCH‐AX‐1172195 ‐ SWITCH‐AX‐1172197       6/28/2016 16:21   Switch SO 641219 10G PTP NAP7 to 1920 Maple.pdf         Attorney Client
SWITCH‐AX‐1172198 ‐ SWITCH‐AX‐1172199       6/28/2016 16:21   Switch NF 10 gig wave NAP 8 to El Segundo 6‐28‐16.pdf   Attorney Client




                                                                          EXHIBIT 10, PAGE 2287
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 535 of 829


Bates                                   Document Date         Document Title                                          Privilege
SWITCH‐AX‐1172200 ‐ SWITCH‐AX‐1172203       6/28/2016 16:21   no Title                                                Attorney Client
SWITCH‐AX‐1172204 ‐ SWITCH‐AX‐1172206       6/28/2016 16:21   Switch SO 641219 10G PTP NAP7 to 1920 Maple.pdf         Attorney Client
SWITCH‐AX‐1172207 ‐ SWITCH‐AX‐1172207       6/28/2016 16:21   image002.jpg                                            Attorney Client
SWITCH‐AX‐1172208 ‐ SWITCH‐AX‐1172208       6/28/2016 16:21   image003.jpg                                            Attorney Client
SWITCH‐AX‐1172209 ‐ SWITCH‐AX‐1172209       6/28/2016 16:21   SuperNap SOW 3 20160623.pdf                             Attorney Client
SWITCH‐AX‐1172210 ‐ SWITCH‐AX‐1172210       6/28/2016 16:21   image001.jpg                                            Attorney Client
SWITCH‐AX‐1172211 ‐ SWITCH‐AX‐1172212       6/28/2016 16:21   Switch NF 10 gig wave NAP 8 to El Segundo 6‐28‐16.pdf   Attorney Client
SWITCH‐AX‐1172213 ‐ SWITCH‐AX‐1172214       6/28/2016 16:30   no Title                                                Attorney Client
SWITCH‐AX‐1172215 ‐ SWITCH‐AX‐1172215       6/28/2016 16:30   image003.jpg                                            Attorney Client
SWITCH‐AX‐1172216 ‐ SWITCH‐AX‐1172216       6/28/2016 16:30   image002.jpg                                            Attorney Client
SWITCH‐AX‐1172217 ‐ SWITCH‐AX‐1172218       6/28/2016 16:31   no Title                                                Attorney Client
SWITCH‐AX‐1172219 ‐ SWITCH‐AX‐1172219       6/28/2016 16:31   image001.jpg                                            Attorney Client
SWITCH‐AX‐1172220 ‐ SWITCH‐AX‐1172226       6/28/2016 16:31   Acceptable Use Policy 062716.docx                       Attorney Client
SWITCH‐AX‐1172227 ‐ SWITCH‐AX‐1172228       6/28/2016 16:31   no Title                                                Attorney Client
SWITCH‐AX‐1172229 ‐ SWITCH‐AX‐1172231       6/28/2016 16:31   Master NDA SCG V5 05052014 EIG CLEAN 062816.doc         Attorney Client
SWITCH‐AX‐1172232 ‐ SWITCH‐AX‐1172232       6/28/2016 16:31   image002.jpg                                            Attorney Client
SWITCH‐AX‐1172233 ‐ SWITCH‐AX‐1172235       6/28/2016 16:31   no Title                                                Attorney Client
SWITCH‐AX‐1172236 ‐ SWITCH‐AX‐1172236       6/28/2016 16:31   image002.jpg                                            Attorney Client
SWITCH‐AX‐1172237 ‐ SWITCH‐AX‐1172237       6/28/2016 16:31   image001.jpg                                            Attorney Client
SWITCH‐AX‐1172238 ‐ SWITCH‐AX‐1172240       6/28/2016 16:34   no Title                                                Attorney Client
SWITCH‐AX‐1172241 ‐ SWITCH‐AX‐1172241       6/28/2016 16:34   image001.jpg                                            Attorney Client
SWITCH‐AX‐1172242 ‐ SWITCH‐AX‐1172248       6/28/2016 16:42   no Title                                                Attorney Client
SWITCH‐AX‐1172249 ‐ SWITCH‐AX‐1172249       6/28/2016 16:42   Collection Report 160628.xlsx                           Attorney Client
SWITCH‐AX‐1172250 ‐ SWITCH‐AX‐1172250       6/28/2016 16:42   image001.jpg                                            Attorney Client
SWITCH‐AX‐1172251 ‐ SWITCH‐AX‐1172257       6/28/2016 16:42   d6483d5b‐93c4‐4611‐ba30‐795f0eb0141f.msg                Attorney Client
SWITCH‐AX‐1172258 ‐ SWITCH‐AX‐1172258       6/28/2016 16:42   image001.jpg                                            Attorney Client
SWITCH‐AX‐1172259 ‐ SWITCH‐AX‐1172259       6/28/2016 16:42   Collection Report 160628.xlsx                           Attorney Client
SWITCH‐AX‐1172260 ‐ SWITCH‐AX‐1172274       6/28/2016 16:47   no Title                                                Attorney Client
SWITCH‐AX‐1172275 ‐ SWITCH‐AX‐1172275       6/28/2016 16:47   image006.jpg                                            Attorney Client
SWITCH‐AX‐1172276 ‐ SWITCH‐AX‐1172276       6/28/2016 16:47   image005.jpg                                            Attorney Client
SWITCH‐AX‐1172277 ‐ SWITCH‐AX‐1172280       6/28/2016 16:47   Scanned Document                                        Attorney Client
SWITCH‐AX‐1172281 ‐ SWITCH‐AX‐1172281       6/28/2016 16:47   image004.png                                            Attorney Client
SWITCH‐AX‐1172282 ‐ SWITCH‐AX‐1172282       6/28/2016 16:47   image007.jpg                                            Attorney Client
SWITCH‐AX‐1172283 ‐ SWITCH‐AX‐1172283       6/28/2016 16:47   SKMBT_C55016062712550.pdf                               Attorney Client
SWITCH‐AX‐1172284 ‐ SWITCH‐AX‐1172286       6/28/2016 16:47   Switch SO 671085 500M ELINE Rainbow to NAP7.pdf         Attorney Client
SWITCH‐AX‐1172287 ‐ SWITCH‐AX‐1172301       6/28/2016 16:49   no Title                                                Attorney Client
SWITCH‐AX‐1172302 ‐ SWITCH‐AX‐1172302       6/28/2016 16:49   image001.jpg                                            Attorney Client
SWITCH‐AX‐1172303 ‐ SWITCH‐AX‐1172303       6/28/2016 16:49   image002.png                                            Attorney Client
SWITCH‐AX‐1172304 ‐ SWITCH‐AX‐1172304       6/28/2016 16:49   image004.jpg                                            Attorney Client
SWITCH‐AX‐1172305 ‐ SWITCH‐AX‐1172305       6/28/2016 16:49   image003.jpg                                            Attorney Client
SWITCH‐AX‐1172306 ‐ SWITCH‐AX‐1172320       6/28/2016 16:49   no Title                                                Attorney Client
SWITCH‐AX‐1172321 ‐ SWITCH‐AX‐1172321       6/28/2016 16:49   image002.png                                            Attorney Client
SWITCH‐AX‐1172322 ‐ SWITCH‐AX‐1172322       6/28/2016 16:49   image004.jpg                                            Attorney Client
SWITCH‐AX‐1172323 ‐ SWITCH‐AX‐1172323       6/28/2016 16:49   image003.jpg                                            Attorney Client
SWITCH‐AX‐1172324 ‐ SWITCH‐AX‐1172324       6/28/2016 16:49   image001.jpg                                            Attorney Client
SWITCH‐AX‐1172325 ‐ SWITCH‐AX‐1172325       6/28/2016 16:53   cc1ae1f8‐e01a‐4bc1‐94f6‐8f642b84beb1.msg                Attorney Client




                                                                          EXHIBIT 10, PAGE 2288
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 536 of 829


Bates                                   Document Date         Document Title                                                                               Privilege
SWITCH‐AX‐1172326 ‐ SWITCH‐AX‐1172345       6/28/2016 16:53   SERVICES AGREEMENT                                                                           Attorney Client
SWITCH‐AX‐1172346 ‐ SWITCH‐AX‐1172346       6/28/2016 16:53   image002.jpg                                                                                 Attorney Client
SWITCH‐AX‐1172347 ‐ SWITCH‐AX‐1172361       6/28/2016 16:56   no Title                                                                                     Attorney Client
SWITCH‐AX‐1172362 ‐ SWITCH‐AX‐1172365       6/28/2016 16:56   Scanned Document                                                                             Attorney Client
SWITCH‐AX‐1172366 ‐ SWITCH‐AX‐1172366       6/28/2016 16:56   image007.jpg                                                                                 Attorney Client
SWITCH‐AX‐1172367 ‐ SWITCH‐AX‐1172367       6/28/2016 16:56   image005.jpg                                                                                 Attorney Client
SWITCH‐AX‐1172368 ‐ SWITCH‐AX‐1172368       6/28/2016 16:56   SKMBT_C55016062712550.pdf                                                                    Attorney Client
SWITCH‐AX‐1172369 ‐ SWITCH‐AX‐1172369       6/28/2016 16:56   image006.jpg                                                                                 Attorney Client
SWITCH‐AX‐1172370 ‐ SWITCH‐AX‐1172372       6/28/2016 16:56   Switch SO 671085 500M ELINE Rainbow to NAP7.pdf                                              Attorney Client
SWITCH‐AX‐1172373 ‐ SWITCH‐AX‐1172373       6/28/2016 16:56   image004.png                                                                                 Attorney Client
SWITCH‐AX‐1172374 ‐ SWITCH‐AX‐1172388       6/28/2016 16:56   563c18ff‐43b4‐4d1c‐ac86‐0a690a741e2f.msg                                                     Attorney Client
SWITCH‐AX‐1172389 ‐ SWITCH‐AX‐1172389       6/28/2016 16:56   image004.png                                                                                 Attorney Client
SWITCH‐AX‐1172390 ‐ SWITCH‐AX‐1172390       6/28/2016 16:56   image007.jpg                                                                                 Attorney Client
SWITCH‐AX‐1172391 ‐ SWITCH‐AX‐1172391       6/28/2016 16:56   image006.jpg                                                                                 Attorney Client
SWITCH‐AX‐1172392 ‐ SWITCH‐AX‐1172392       6/28/2016 16:56   image005.jpg                                                                                 Attorney Client
SWITCH‐AX‐1172393 ‐ SWITCH‐AX‐1172393       6/28/2016 16:56   SKMBT_C55016062712550.pdf                                                                    Attorney Client
SWITCH‐AX‐1172394 ‐ SWITCH‐AX‐1172396       6/28/2016 16:56   Switch SO 671085 500M ELINE Rainbow to NAP7.pdf                                              Attorney Client
SWITCH‐AX‐1172397 ‐ SWITCH‐AX‐1172400       6/28/2016 16:56   Scanned Document                                                                             Attorney Client
SWITCH‐AX‐1172401 ‐ SWITCH‐AX‐1172403       6/28/2016 17:50   no Title                                                                                     Attorney Client
SWITCH‐AX‐1172404 ‐ SWITCH‐AX‐1172404       6/28/2016 17:50   image001.jpg                                                                                 Attorney Client
SWITCH‐AX‐1172405 ‐ SWITCH‐AX‐1172407       6/28/2016 17:51   no Title                                                                                     Attorney Client
SWITCH‐AX‐1172408 ‐ SWITCH‐AX‐1172410       6/28/2016 18:14   no Title                                                                                     Attorney Client
SWITCH‐AX‐1172411 ‐ SWITCH‐AX‐1172411       6/28/2016 18:14   image002.jpg                                                                                 Attorney Client
SWITCH‐AX‐1172412 ‐ SWITCH‐AX‐1172412       6/28/2016 18:14   image003.jpg                                                                                 Attorney Client
SWITCH‐AX‐1172413 ‐ SWITCH‐AX‐1172414       6/28/2016 18:14   Switch SO 656825 Fiber Relocate 201 Sands.pdf                                                Attorney Client
SWITCH‐AX‐1172415 ‐ SWITCH‐AX‐1172416       6/28/2016 18:16   no Title                                                                                     Attorney Client
SWITCH‐AX‐1172417 ‐ SWITCH‐AX‐1172417       6/28/2016 18:16   Scenario 3 Consolidated Summaries.xlsx                                                       Attorney Client
SWITCH‐AX‐1172418 ‐ SWITCH‐AX‐1172418       6/28/2016 18:16   eBay Scenario 1 Las Vegas (06‐28‐2016)(Waterfall Colo Pricing avg 220kW)(PUE to eBay).xlsx   Attorney Client
SWITCH‐AX‐1172419 ‐ SWITCH‐AX‐1172419       6/28/2016 18:16   eBay Scenario 2 Reno (Pricing Service Order Model 6.22.2016)(06‐28‐2016)(PUE to eBay).xlsx   Attorney Client
SWITCH‐AX‐1172420 ‐ SWITCH‐AX‐1172421       6/28/2016 18:22   no Title                                                                                     Attorney Client
SWITCH‐AX‐1172422 ‐ SWITCH‐AX‐1172422       6/28/2016 18:22   Scenario 3 Consolidated Summaries.xlsx                                                       Attorney Client
SWITCH‐AX‐1172423 ‐ SWITCH‐AX‐1172423       6/28/2016 18:22   eBay Scenario 2 Reno (Pricing Service Order Model 6.22.2016)(06‐28‐2016)(PUE to eBay).xlsx   Attorney Client
SWITCH‐AX‐1172424 ‐ SWITCH‐AX‐1172424       6/28/2016 18:22   eBay Scenario 1 Las Vegas (06‐28‐2016)(Waterfall Colo Pricing avg 220kW)(PUE to eBay).xlsx   Attorney Client
SWITCH‐AX‐1172425 ‐ SWITCH‐AX‐1172427       6/28/2016 18:25   no Title                                                                                     Attorney Client
SWITCH‐AX‐1172428 ‐ SWITCH‐AX‐1172430       6/28/2016 18:38   no Title                                                                                     Attorney Client
SWITCH‐AX‐1172431 ‐ SWITCH‐AX‐1172433       6/28/2016 19:04   no Title                                                                                     Attorney Client
SWITCH‐AX‐1172434 ‐ SWITCH‐AX‐1172436       6/28/2016 19:22   no Title                                                                                     Attorney Client
SWITCH‐AX‐1172437 ‐ SWITCH‐AX‐1172440       6/28/2016 19:22   no Title                                                                                     Attorney Client
SWITCH‐AX‐1172441 ‐ SWITCH‐AX‐1172441       6/28/2016 19:22   IMFoundry‐Logo‐medium.jpeg                                                                   Attorney Client
SWITCH‐AX‐1172442 ‐ SWITCH‐AX‐1172445       6/28/2016 19:49   b69d64ef‐d065‐484f‐b73d‐b7e7ad6523bb.msg                                                     Attorney Client
SWITCH‐AX‐1172446 ‐ SWITCH‐AX‐1172446       6/28/2016 19:49   image001.jpg                                                                                 Attorney Client
SWITCH‐AX‐1172447 ‐ SWITCH‐AX‐1172453       6/28/2016 21:03   no Title                                                                                     Attorney Client
SWITCH‐AX‐1172454 ‐ SWITCH‐AX‐1172459       6/28/2016 21:03   CLARK COUNTY, NEVADA                                                                         Attorney Client
SWITCH‐AX‐1172460 ‐ SWITCH‐AX‐1172460       6/28/2016 21:03   ATT00001.htm                                                                                 Attorney Client
SWITCH‐AX‐1172461 ‐ SWITCH‐AX‐1172461        6/29/2016 8:50   Collection Report 160628.xlsx                                                                Attorney Client
SWITCH‐AX‐1172462 ‐ SWITCH‐AX‐1172463        6/29/2016 9:19   no Title                                                                                     Attorney Client




                                                                           EXHIBIT 10, PAGE 2289
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 537 of 829


Bates                                   Document Date         Document Title                                                  Privilege
SWITCH‐AX‐1172464 ‐ SWITCH‐AX‐1172466        6/29/2016 9:19   Negotiation points with Fastweb on the CFA (29.06.16)[2].docx   Attorney Client
SWITCH‐AX‐1172467 ‐ SWITCH‐AX‐1172469       6/29/2016 10:08   no Title                                                        Attorney Client
SWITCH‐AX‐1172470 ‐ SWITCH‐AX‐1172491       6/29/2016 10:08   DATE: 200_                                                      Attorney Client
SWITCH‐AX‐1172492 ‐ SWITCH‐AX‐1172492       6/29/2016 10:08   image004.jpg                                                    Attorney Client
SWITCH‐AX‐1172493 ‐ SWITCH‐AX‐1172506       6/29/2016 10:08   DATE: 200_                                                      Attorney Client
SWITCH‐AX‐1172507 ‐ SWITCH‐AX‐1172507       6/29/2016 10:08   image001.png                                                    Attorney Client
SWITCH‐AX‐1172508 ‐ SWITCH‐AX‐1172509       6/29/2016 10:08   Milano, 11 giugno 2000                                          Attorney Client
SWITCH‐AX‐1172510 ‐ SWITCH‐AX‐1172512       6/29/2016 10:08   no Title                                                        Attorney Client
SWITCH‐AX‐1172513 ‐ SWITCH‐AX‐1172534       6/29/2016 10:08   DATE: 200_                                                      Attorney Client
SWITCH‐AX‐1172535 ‐ SWITCH‐AX‐1172535       6/29/2016 10:08   image004.jpg                                                    Attorney Client
SWITCH‐AX‐1172536 ‐ SWITCH‐AX‐1172536       6/29/2016 10:08   image001.png                                                    Attorney Client
SWITCH‐AX‐1172537 ‐ SWITCH‐AX‐1172550       6/29/2016 10:08   DATE: 200_                                                      Attorney Client
SWITCH‐AX‐1172551 ‐ SWITCH‐AX‐1172552       6/29/2016 10:08   Milano, 11 giugno 2000                                          Attorney Client
SWITCH‐AX‐1172553 ‐ SWITCH‐AX‐1172556       6/29/2016 11:04   93da0233‐56fe‐493f‐818e‐7ea0afd9b5a1.msg                        Attorney Client
SWITCH‐AX‐1172557 ‐ SWITCH‐AX‐1172557       6/29/2016 11:04   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1172558 ‐ SWITCH‐AX‐1172593       6/29/2016 11:17   no Title                                                        Attorney Client
SWITCH‐AX‐1172594 ‐ SWITCH‐AX‐1172594       6/29/2016 11:17   image020.jpg                                                    Attorney Client
SWITCH‐AX‐1172595 ‐ SWITCH‐AX‐1172595       6/29/2016 11:17   image019.jpg                                                    Attorney Client
SWITCH‐AX‐1172596 ‐ SWITCH‐AX‐1172596       6/29/2016 11:17   image018.jpg                                                    Attorney Client
SWITCH‐AX‐1172597 ‐ SWITCH‐AX‐1172597       6/29/2016 11:17   image017.png                                                    Attorney Client
SWITCH‐AX‐1172598 ‐ SWITCH‐AX‐1172599       6/29/2016 11:50   no Title                                                        Attorney Client
SWITCH‐AX‐1172600 ‐ SWITCH‐AX‐1172600       6/29/2016 11:50   image002.png                                                    Attorney Client
SWITCH‐AX‐1172601 ‐ SWITCH‐AX‐1172602       6/29/2016 11:50   Abacus Law SUPERNAP PR_SH_v5 (2) ‐ Missy comments.docx          Attorney Client
SWITCH‐AX‐1172603 ‐ SWITCH‐AX‐1172603       6/29/2016 11:50   image001.png                                                    Attorney Client
SWITCH‐AX‐1172604 ‐ SWITCH‐AX‐1172608       6/29/2016 12:17   no Title                                                        Attorney Client
SWITCH‐AX‐1172609 ‐ SWITCH‐AX‐1172609       6/29/2016 12:17   image006.jpg                                                    Attorney Client
SWITCH‐AX‐1172610 ‐ SWITCH‐AX‐1172610       6/29/2016 12:17   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1172611 ‐ SWITCH‐AX‐1172611       6/29/2016 12:17   image007.jpg                                                    Attorney Client
SWITCH‐AX‐1172612 ‐ SWITCH‐AX‐1172613       6/29/2016 12:17   Switch NF 10 gig wave NAP 8 to El Segundo 6‐28‐16.pdf           Attorney Client
SWITCH‐AX‐1172614 ‐ SWITCH‐AX‐1172614       6/29/2016 12:17   image005.jpg                                                    Attorney Client
SWITCH‐AX‐1172615 ‐ SWITCH‐AX‐1172615       6/29/2016 12:17   image003.jpg                                                    Attorney Client
SWITCH‐AX‐1172616 ‐ SWITCH‐AX‐1172620       6/29/2016 12:17   RE_ NFL SO.msg                                                  Attorney Client
SWITCH‐AX‐1172621 ‐ SWITCH‐AX‐1172621       6/29/2016 12:17   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1172622 ‐ SWITCH‐AX‐1172622       6/29/2016 12:17   SuperNap SOW 3 20160623.pdf                                     Attorney Client
SWITCH‐AX‐1172623 ‐ SWITCH‐AX‐1172625       6/29/2016 12:17   Switch SO 641219 10G PTP NAP7 to 1920 Maple.pdf                 Attorney Client
SWITCH‐AX‐1172626 ‐ SWITCH‐AX‐1172626       6/29/2016 12:17   image004.jpg                                                    Attorney Client
SWITCH‐AX‐1172627 ‐ SWITCH‐AX‐1172628       6/29/2016 13:44   no Title                                                        Attorney Client
SWITCH‐AX‐1172629 ‐ SWITCH‐AX‐1172645       6/29/2016 13:44   LICENSE AGREEMENT‐CAGED SPACE                                   Attorney Client
SWITCH‐AX‐1172646 ‐ SWITCH‐AX‐1172659       6/29/2016 13:44   Maintenance Agreement                                           Attorney Client
SWITCH‐AX‐1172660 ‐ SWITCH‐AX‐1172660       6/29/2016 13:44   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1172661 ‐ SWITCH‐AX‐1172682       6/29/2016 13:44   CONFIDENTIAL AND PROPRIETARY                                    Attorney Client
SWITCH‐AX‐1172683 ‐ SWITCH‐AX‐1172687       6/29/2016 14:38   no Title                                                        Attorney Client
SWITCH‐AX‐1172688 ‐ SWITCH‐AX‐1172688       6/29/2016 14:38   image005.jpg                                                    Attorney Client
SWITCH‐AX‐1172689 ‐ SWITCH‐AX‐1172689       6/29/2016 14:38   image007.jpg                                                    Attorney Client
SWITCH‐AX‐1172690 ‐ SWITCH‐AX‐1172692       6/29/2016 14:38   Switch SO 641219 10G PTP NAP7 to 1920 Maple.pdf                 Attorney Client
SWITCH‐AX‐1172693 ‐ SWITCH‐AX‐1172693       6/29/2016 14:38   image006.jpg                                                    Attorney Client




                                                                           EXHIBIT 10, PAGE 2290
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 538 of 829


Bates                                   Document Date         Document Title                                                                                  Privilege
SWITCH‐AX‐1172694 ‐ SWITCH‐AX‐1172694       6/29/2016 14:38   image004.png                                                                                    Attorney Client
SWITCH‐AX‐1172695 ‐ SWITCH‐AX‐1172696       6/29/2016 14:38   Switch NF 10 gig wave NAP 8 to El Segundo 6‐28‐16.pdf                                           Attorney Client
SWITCH‐AX‐1172697 ‐ SWITCH‐AX‐1172703       6/29/2016 14:51   no Title                                                                                        Attorney Client
SWITCH‐AX‐1172704 ‐ SWITCH‐AX‐1172704       6/29/2016 14:51   SuperNap SOW 3 20160623.pdf                                                                     Attorney Client
SWITCH‐AX‐1172705 ‐ SWITCH‐AX‐1172707       6/29/2016 14:51   Switch SO 641219 10G PTP NAP7 to 1920 Maple.pdf                                                 Attorney Client
SWITCH‐AX‐1172708 ‐ SWITCH‐AX‐1172708       6/29/2016 14:51   image005.jpg                                                                                    Attorney Client
SWITCH‐AX‐1172709 ‐ SWITCH‐AX‐1172709       6/29/2016 14:51   image004.png                                                                                    Attorney Client
SWITCH‐AX‐1172710 ‐ SWITCH‐AX‐1172710       6/29/2016 14:51   image006.jpg                                                                                    Attorney Client
SWITCH‐AX‐1172711 ‐ SWITCH‐AX‐1172712       6/29/2016 14:51   Switch NF 10 gig wave NAP 8 to El Segundo 6‐28‐16.pdf                                           Attorney Client
SWITCH‐AX‐1172713 ‐ SWITCH‐AX‐1172713       6/29/2016 14:51   image007.jpg                                                                                    Attorney Client
SWITCH‐AX‐1172714 ‐ SWITCH‐AX‐1172716       6/29/2016 14:51   file:///Users/seantorsney/Library/Caches/TemporaryItems/Outlook Temp/Service_Order.htm          Attorney Client
SWITCH‐AX‐1172717 ‐ SWITCH‐AX‐1172723       6/29/2016 14:51   4ccdfdaa‐18ad‐489e‐9842‐a69c9ce5b2a1.msg                                                        Attorney Client
SWITCH‐AX‐1172724 ‐ SWITCH‐AX‐1172725       6/29/2016 14:51   Switch NF 10 gig wave NAP 8 to El Segundo 6‐28‐16.pdf                                           Attorney Client
SWITCH‐AX‐1172726 ‐ SWITCH‐AX‐1172726       6/29/2016 14:51   image007.jpg                                                                                    Attorney Client
SWITCH‐AX‐1172727 ‐ SWITCH‐AX‐1172727       6/29/2016 14:51   image006.jpg                                                                                    Attorney Client
SWITCH‐AX‐1172728 ‐ SWITCH‐AX‐1172728       6/29/2016 14:51   SuperNap SOW 3 20160623.pdf                                                                     Attorney Client
SWITCH‐AX‐1172729 ‐ SWITCH‐AX‐1172729       6/29/2016 14:51   image005.jpg                                                                                    Attorney Client
SWITCH‐AX‐1172730 ‐ SWITCH‐AX‐1172732       6/29/2016 14:51   file:///Users/seantorsney/Library/Caches/TemporaryItems/Outlook Temp/Service_Order.htm          Attorney Client
SWITCH‐AX‐1172733 ‐ SWITCH‐AX‐1172733       6/29/2016 14:51   image004.png                                                                                    Attorney Client
SWITCH‐AX‐1172734 ‐ SWITCH‐AX‐1172736       6/29/2016 14:51   Switch SO 641219 10G PTP NAP7 to 1920 Maple.pdf                                                 Attorney Client
SWITCH‐AX‐1172737 ‐ SWITCH‐AX‐1172743       6/29/2016 14:51   no Title                                                                                        Attorney Client
SWITCH‐AX‐1172744 ‐ SWITCH‐AX‐1172744       6/29/2016 14:51   image006.jpg                                                                                    Attorney Client
SWITCH‐AX‐1172745 ‐ SWITCH‐AX‐1172745       6/29/2016 14:51   image004.png                                                                                    Attorney Client
SWITCH‐AX‐1172746 ‐ SWITCH‐AX‐1172747       6/29/2016 14:51   Switch NF 10 gig wave NAP 8 to El Segundo 6‐28‐16.pdf                                           Attorney Client
SWITCH‐AX‐1172748 ‐ SWITCH‐AX‐1172748       6/29/2016 14:51   image005.jpg                                                                                    Attorney Client
SWITCH‐AX‐1172749 ‐ SWITCH‐AX‐1172751       6/29/2016 14:51   file:///Users/seantorsney/Library/Caches/TemporaryItems/Outlook Temp/Service_Order.htm          Attorney Client
SWITCH‐AX‐1172752 ‐ SWITCH‐AX‐1172754       6/29/2016 14:51   Switch SO 641219 10G PTP NAP7 to 1920 Maple.pdf                                                 Attorney Client
SWITCH‐AX‐1172755 ‐ SWITCH‐AX‐1172755       6/29/2016 14:51   SuperNap SOW 3 20160623.pdf                                                                     Attorney Client
SWITCH‐AX‐1172756 ‐ SWITCH‐AX‐1172756       6/29/2016 14:51   image007.jpg                                                                                    Attorney Client
SWITCH‐AX‐1172757 ‐ SWITCH‐AX‐1172763       6/29/2016 15:12   ffe647fb‐acea‐4115‐aef2‐d35b13387c71.msg                                                        Attorney Client
SWITCH‐AX‐1172764 ‐ SWITCH‐AX‐1172764       6/29/2016 15:12   image004.png                                                                                    Attorney Client
SWITCH‐AX‐1172765 ‐ SWITCH‐AX‐1172767       6/29/2016 15:12   file:///Users/seantorsney/Library/Caches/TemporaryItems/Outlook Temp/Service_Order.htm          Attorney Client
SWITCH‐AX‐1172768 ‐ SWITCH‐AX‐1172768       6/29/2016 15:12   image006.jpg                                                                                    Attorney Client
SWITCH‐AX‐1172769 ‐ SWITCH‐AX‐1172769       6/29/2016 15:12   image007.jpg                                                                                    Attorney Client
SWITCH‐AX‐1172770 ‐ SWITCH‐AX‐1172772       6/29/2016 15:12   Z059‐062916‐140‐SO (10Gbps Transport for NFL Enterprises ‐ SUPERNAP 8 to 1920 E Maple Ave, El SeAttorney Client
SWITCH‐AX‐1172773 ‐ SWITCH‐AX‐1172774       6/29/2016 15:12   L013‐062916‐213‐SO (10Gbps Transport for NFL Enterprises ‐ SUPERNAP 8 to 1920 E Maple Ave, El SeAttorney Client
SWITCH‐AX‐1172775 ‐ SWITCH‐AX‐1172775       6/29/2016 15:12   image005.jpg                                                                                    Attorney Client
SWITCH‐AX‐1172776 ‐ SWITCH‐AX‐1172776       6/29/2016 15:12   SuperNap SOW 3 20160623.pdf                                                                     Attorney Client
SWITCH‐AX‐1172777 ‐ SWITCH‐AX‐1172777       6/29/2016 15:12   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1172778 ‐ SWITCH‐AX‐1172779       6/29/2016 15:23   no Title                                                                                        Attorney Client
SWITCH‐AX‐1172780 ‐ SWITCH‐AX‐1172780       6/29/2016 15:23   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1172781 ‐ SWITCH‐AX‐1172790       6/29/2016 15:23   Gallo ‐ Switch ‐ Colocation Facilities Agreement (00285102‐5).DOCX                              Attorney Client
SWITCH‐AX‐1172791 ‐ SWITCH‐AX‐1172800       6/29/2016 15:23   Gallo ‐ Switch ‐ Colocation Facilities Agreement (00285102‐5).DOCX                              Attorney Client
SWITCH‐AX‐1172801 ‐ SWITCH‐AX‐1172807       6/29/2016 15:34   no Title                                                                                        Attorney Client
SWITCH‐AX‐1172808 ‐ SWITCH‐AX‐1172808       6/29/2016 15:34   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1172809 ‐ SWITCH‐AX‐1172813       6/29/2016 16:16   no Title                                                                                        Attorney Client




                                                                          EXHIBIT 10, PAGE 2291
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 539 of 829


Bates                                   Document Date         Document Title                                          Privilege
SWITCH‐AX‐1172814 ‐ SWITCH‐AX‐1172814       6/29/2016 16:16   image001.png                                            Attorney Client
SWITCH‐AX‐1172815 ‐ SWITCH‐AX‐1172830       6/29/2016 16:16   Walker invoices to ebay.pdf                             Attorney Client
SWITCH‐AX‐1172831 ‐ SWITCH‐AX‐1172873       6/29/2016 16:16   Microsoft Word ‐ 02_91374_Proposal_R3.doc               Attorney Client
SWITCH‐AX‐1172874 ‐ SWITCH‐AX‐1172878       6/29/2016 16:21   no Title                                                Attorney Client
SWITCH‐AX‐1172879 ‐ SWITCH‐AX‐1172894       6/29/2016 16:21   Walker invoices to ebay.pdf                             Attorney Client
SWITCH‐AX‐1172895 ‐ SWITCH‐AX‐1172895       6/29/2016 16:21   image001.png                                            Attorney Client
SWITCH‐AX‐1172896 ‐ SWITCH‐AX‐1172938       6/29/2016 16:21   Microsoft Word ‐ 02_91374_Proposal_R3.doc               Attorney Client
SWITCH‐AX‐1172939 ‐ SWITCH‐AX‐1172945       6/29/2016 16:21   no Title                                                Attorney Client
SWITCH‐AX‐1172946 ‐ SWITCH‐AX‐1172946       6/29/2016 16:21   Collection Report 160629.xlsx                           Attorney Client
SWITCH‐AX‐1172947 ‐ SWITCH‐AX‐1172947       6/29/2016 16:21   Collection Report 160629.xlsx                           Attorney Client
SWITCH‐AX‐1172948 ‐ SWITCH‐AX‐1172954       6/29/2016 16:21   353663cc‐4d97‐4db2‐b477‐0c62ca726d87.msg                Attorney Client
SWITCH‐AX‐1172955 ‐ SWITCH‐AX‐1172955       6/29/2016 16:21   Collection Report 160629.xlsx                           Attorney Client
SWITCH‐AX‐1172956 ‐ SWITCH‐AX‐1172956       6/29/2016 16:21   Collection Report 160629.xlsx                           Attorney Client
SWITCH‐AX‐1172957 ‐ SWITCH‐AX‐1172957       6/29/2016 16:21   Collection Report 160629.xlsx                           Attorney Client
SWITCH‐AX‐1172958 ‐ SWITCH‐AX‐1172958        6/30/2016 2:44   no Title                                                Attorney Client
SWITCH‐AX‐1172959 ‐ SWITCH‐AX‐1172968        6/30/2016 2:44   SNAP_IOL Contratto Colocation All A ftIOL.pdf           Attorney Client
SWITCH‐AX‐1172969 ‐ SWITCH‐AX‐1172976        6/30/2016 2:44   SNAP_IOL Contratto Colocation ftIOL.pdf                 Attorney Client
SWITCH‐AX‐1172977 ‐ SWITCH‐AX‐1172978        6/30/2016 2:44   SNAP_IOL Contratto Colocation All B SO ftIOL.pdf        Attorney Client
SWITCH‐AX‐1172979 ‐ SWITCH‐AX‐1172988        6/30/2016 2:44   SNAP_IOL Contratto Colocation All C ftIOL.pdf           Attorney Client
SWITCH‐AX‐1172989 ‐ SWITCH‐AX‐1172998        6/30/2016 2:44   SNAP_IOL Contratto Colocation All D ftIOL.pdf           Attorney Client
SWITCH‐AX‐1172999 ‐ SWITCH‐AX‐1172999        6/30/2016 7:06   no Title                                                Attorney Client
SWITCH‐AX‐1173000 ‐ SWITCH‐AX‐1173001        6/30/2016 7:38   no Title                                                Attorney Client
SWITCH‐AX‐1173002 ‐ SWITCH‐AX‐1173015        6/30/2016 7:38   ASP Questionnaire ‐ Gulfstream.docm                     Attorney Client
SWITCH‐AX‐1173016 ‐ SWITCH‐AX‐1173023        6/30/2016 7:38   Colocation Facilities Agreement‐20160518‐Fillable.pdf   Attorney Client
SWITCH‐AX‐1173024 ‐ SWITCH‐AX‐1173054        6/30/2016 7:38   Gulfstream Aerospace RFP ‐ Switch Response.pdf          Attorney Client
SWITCH‐AX‐1173055 ‐ SWITCH‐AX‐1173087        6/30/2016 7:38   Welcome Packet ‐ SUPERNAP 9.pdf                         Attorney Client
SWITCH‐AX‐1173088 ‐ SWITCH‐AX‐1173088        6/30/2016 7:38   UNILATERAL NONDISCLOSURE AGREEMENT                      Attorney Client
SWITCH‐AX‐1173089 ‐ SWITCH‐AX‐1173090        6/30/2016 7:38   Switch Master NDA ‐ Mutual.pdf                          Attorney Client
SWITCH‐AX‐1173091 ‐ SWITCH‐AX‐1173110        6/30/2016 7:38   SERVICES AGREEMENT                                      Attorney Client
SWITCH‐AX‐1173111 ‐ SWITCH‐AX‐1173152        6/30/2016 7:38   Switch Overview ‐Gulfstream.pdf                         Attorney Client
SWITCH‐AX‐1173153 ‐ SWITCH‐AX‐1173154        6/30/2016 7:43   c5a733b8‐408d‐48c1‐8f32‐4a141588153d.msg                Attorney Client
SWITCH‐AX‐1173155 ‐ SWITCH‐AX‐1173162        6/30/2016 7:43   Colocation Facilities Agreement‐20160518‐Fillable.pdf   Attorney Client
SWITCH‐AX‐1173163 ‐ SWITCH‐AX‐1173182        6/30/2016 7:43   SERVICES AGREEMENT                                      Attorney Client
SWITCH‐AX‐1173183 ‐ SWITCH‐AX‐1173184        6/30/2016 7:43   Switch Master NDA ‐ Mutual.pdf                          Attorney Client
SWITCH‐AX‐1173185 ‐ SWITCH‐AX‐1173198        6/30/2016 7:43   ASP Questionnaire ‐ Gulfstream.docm                     Attorney Client
SWITCH‐AX‐1173199 ‐ SWITCH‐AX‐1173199        6/30/2016 7:43   UNILATERAL NONDISCLOSURE AGREEMENT                      Attorney Client
SWITCH‐AX‐1173200 ‐ SWITCH‐AX‐1173241        6/30/2016 7:43   Switch Overview ‐Gulfstream.pdf                         Attorney Client
SWITCH‐AX‐1173242 ‐ SWITCH‐AX‐1173272        6/30/2016 7:43   Gulfstream Aerospace RFP ‐ Switch Response.pdf          Attorney Client
SWITCH‐AX‐1173273 ‐ SWITCH‐AX‐1173305        6/30/2016 7:43   Welcome Packet ‐ SUPERNAP 9.pdf                         Attorney Client
SWITCH‐AX‐1173306 ‐ SWITCH‐AX‐1173307        6/30/2016 7:43   no Title                                                Attorney Client
SWITCH‐AX‐1173308 ‐ SWITCH‐AX‐1173315        6/30/2016 7:43   Colocation Facilities Agreement‐20160518‐Fillable.pdf   Attorney Client
SWITCH‐AX‐1173316 ‐ SWITCH‐AX‐1173329        6/30/2016 7:43   ASP Questionnaire ‐ Gulfstream.docm                     Attorney Client
SWITCH‐AX‐1173330 ‐ SWITCH‐AX‐1173349        6/30/2016 7:43   SERVICES AGREEMENT                                      Attorney Client
SWITCH‐AX‐1173350 ‐ SWITCH‐AX‐1173391        6/30/2016 7:43   Switch Overview ‐Gulfstream.pdf                         Attorney Client
SWITCH‐AX‐1173392 ‐ SWITCH‐AX‐1173392        6/30/2016 7:43   UNILATERAL NONDISCLOSURE AGREEMENT                      Attorney Client
SWITCH‐AX‐1173393 ‐ SWITCH‐AX‐1173425        6/30/2016 7:43   Welcome Packet ‐ SUPERNAP 9.pdf                         Attorney Client




                                                                           EXHIBIT 10, PAGE 2292
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 540 of 829


Bates                                   Document Date         Document Title                                                   Privilege
SWITCH‐AX‐1173426 ‐ SWITCH‐AX‐1173456        6/30/2016 7:43   Gulfstream Aerospace RFP ‐ Switch Response.pdf                   Attorney Client
SWITCH‐AX‐1173457 ‐ SWITCH‐AX‐1173458        6/30/2016 7:43   Switch Master NDA ‐ Mutual.pdf                                   Attorney Client
SWITCH‐AX‐1173459 ‐ SWITCH‐AX‐1173460        6/30/2016 7:43   no Title                                                         Attorney Client
SWITCH‐AX‐1173461 ‐ SWITCH‐AX‐1173493        6/30/2016 7:43   Welcome Packet ‐ SUPERNAP 9.pdf                                  Attorney Client
SWITCH‐AX‐1173494 ‐ SWITCH‐AX‐1173524        6/30/2016 7:43   Gulfstream Aerospace RFP ‐ Switch Response.pdf                   Attorney Client
SWITCH‐AX‐1173525 ‐ SWITCH‐AX‐1173526        6/30/2016 7:43   Switch Master NDA ‐ Mutual.pdf                                   Attorney Client
SWITCH‐AX‐1173527 ‐ SWITCH‐AX‐1173534        6/30/2016 7:43   Colocation Facilities Agreement‐20160518‐Fillable.pdf            Attorney Client
SWITCH‐AX‐1173535 ‐ SWITCH‐AX‐1173535        6/30/2016 7:43   UNILATERAL NONDISCLOSURE AGREEMENT                               Attorney Client
SWITCH‐AX‐1173536 ‐ SWITCH‐AX‐1173555        6/30/2016 7:43   SERVICES AGREEMENT                                               Attorney Client
SWITCH‐AX‐1173556 ‐ SWITCH‐AX‐1173569        6/30/2016 7:43   ASP Questionnaire ‐ Gulfstream.docm                              Attorney Client
SWITCH‐AX‐1173570 ‐ SWITCH‐AX‐1173611        6/30/2016 7:43   Switch Overview ‐Gulfstream.pdf                                  Attorney Client
SWITCH‐AX‐1173612 ‐ SWITCH‐AX‐1173618        6/30/2016 8:26   no Title                                                         Attorney Client
SWITCH‐AX‐1173619 ‐ SWITCH‐AX‐1173619        6/30/2016 8:26   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1173620 ‐ SWITCH‐AX‐1173620        6/30/2016 8:26   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1173621 ‐ SWITCH‐AX‐1173621        6/30/2016 8:26   image004.jpg                                                     Attorney Client
SWITCH‐AX‐1173622 ‐ SWITCH‐AX‐1173623        6/30/2016 8:26   South Lyon Medical Center SO v2 20160606.docx                    Attorney Client
SWITCH‐AX‐1173624 ‐ SWITCH‐AX‐1173625        6/30/2016 8:33   5222c893‐038e‐450d‐b455‐7ee1fcb8bdff.msg                         Attorney Client
SWITCH‐AX‐1173626 ‐ SWITCH‐AX‐1173626        6/30/2016 8:33   VRA‐SIG‐Microsoft‐Macro‐Problems‐2015.1.docx                     Attorney Client
SWITCH‐AX‐1173627 ‐ SWITCH‐AX‐1173638        6/30/2016 8:33   VRA‐2015‐SIG‐Respondents‐Guide.pdf                               Attorney Client
SWITCH‐AX‐1173639 ‐ SWITCH‐AX‐1173639        6/30/2016 8:33   Standardized Information Gathering (SIG) Questionnaire           Attorney Client
SWITCH‐AX‐1173640 ‐ SWITCH‐AX‐1173641        6/30/2016 8:33   no Title                                                         Attorney Client
SWITCH‐AX‐1173642 ‐ SWITCH‐AX‐1173642        6/30/2016 8:33   Standardized Information Gathering (SIG) Questionnaire           Attorney Client
SWITCH‐AX‐1173643 ‐ SWITCH‐AX‐1173643        6/30/2016 8:33   VRA‐SIG‐Microsoft‐Macro‐Problems‐2015.1.docx                     Attorney Client
SWITCH‐AX‐1173644 ‐ SWITCH‐AX‐1173655        6/30/2016 8:33   VRA‐2015‐SIG‐Respondents‐Guide.pdf                               Attorney Client
SWITCH‐AX‐1173656 ‐ SWITCH‐AX‐1173662        6/30/2016 8:50   no Title                                                         Attorney Client
SWITCH‐AX‐1173663 ‐ SWITCH‐AX‐1173663        6/30/2016 8:50   image004.jpg                                                     Attorney Client
SWITCH‐AX‐1173664 ‐ SWITCH‐AX‐1173664        6/30/2016 8:50   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1173665 ‐ SWITCH‐AX‐1173665        6/30/2016 8:50   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1173666 ‐ SWITCH‐AX‐1173667        6/30/2016 8:50   South Lyon Medical Center SO v2 20160606.docx                    Attorney Client
SWITCH‐AX‐1173668 ‐ SWITCH‐AX‐1173668        6/30/2016 9:46   no Title                                                         Attorney Client
SWITCH‐AX‐1173669 ‐ SWITCH‐AX‐1173676        6/30/2016 9:46   SNAP_IOL Contratto Colocation ftIOL.pdf                          Attorney Client
SWITCH‐AX‐1173677 ‐ SWITCH‐AX‐1173686        6/30/2016 9:46   SNAP_IOL Contratto Colocation All C ftIOL.pdf                    Attorney Client
SWITCH‐AX‐1173687 ‐ SWITCH‐AX‐1173696        6/30/2016 9:46   SNAP_IOL Contratto Colocation All D ftIOL.pdf                    Attorney Client
SWITCH‐AX‐1173697 ‐ SWITCH‐AX‐1173706        6/30/2016 9:46   SNAP_IOL Contratto Colocation All A ftIOL.pdf                    Attorney Client
SWITCH‐AX‐1173707 ‐ SWITCH‐AX‐1173708        6/30/2016 9:46   SNAP_IOL Contratto Colocation All B SO ftIOL.pdf                 Attorney Client
SWITCH‐AX‐1173709 ‐ SWITCH‐AX‐1173713        6/30/2016 9:48   no Title                                                         Attorney Client
SWITCH‐AX‐1173714 ‐ SWITCH‐AX‐1173716        6/30/2016 9:48   SO ITnet (25 05 2016).pdf                                        Attorney Client
SWITCH‐AX‐1173717 ‐ SWITCH‐AX‐1173722        6/30/2016 9:48   Milano, 11 giugno 2000                                           Attorney Client
SWITCH‐AX‐1173723 ‐ SWITCH‐AX‐1173730        6/30/2016 9:48   Master Services                                                  Attorney Client
SWITCH‐AX‐1173731 ‐ SWITCH‐AX‐1173735        6/30/2016 9:48   Milano, 11 giugno 2000                                           Attorney Client
SWITCH‐AX‐1173736 ‐ SWITCH‐AX‐1173746        6/30/2016 9:48   ALLEGATO B ‐ Accordo sul livello dei servizi (25 05 2016).docx   Attorney Client
SWITCH‐AX‐1173747 ‐ SWITCH‐AX‐1173762        6/30/2016 9:48   ALLEGATO C ‐ Descrizioni tecniche (25 05 2016).docx              Attorney Client
SWITCH‐AX‐1173763 ‐ SWITCH‐AX‐1173764       6/30/2016 13:44   no Title                                                         Attorney Client
SWITCH‐AX‐1173765 ‐ SWITCH‐AX‐1173769       6/30/2016 13:44   Product Pricer Online Quote ‐ 30160621812272                     Attorney Client
SWITCH‐AX‐1173770 ‐ SWITCH‐AX‐1173771       6/30/2016 13:44   Online Ordering                                                  Attorney Client
SWITCH‐AX‐1173772 ‐ SWITCH‐AX‐1173772       6/30/2016 13:44   20160629101827863.pdf                                            Attorney Client




                                                                           EXHIBIT 10, PAGE 2293
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 541 of 829


Bates                                   Document Date         Document Title                                                                                      Privilege
SWITCH‐AX‐1173773 ‐ SWITCH‐AX‐1173783       6/30/2016 13:44   Amendment                                                                                           Attorney Client
SWITCH‐AX‐1173784 ‐ SWITCH‐AX‐1173785       6/30/2016 13:51   no Title                                                                                            Attorney Client
SWITCH‐AX‐1173786 ‐ SWITCH‐AX‐1173787       6/30/2016 13:51   Online Ordering                                                                                     Attorney Client
SWITCH‐AX‐1173788 ‐ SWITCH‐AX‐1173792       6/30/2016 13:51   Product Pricer Online Quote ‐ 30160621812272                                                        Attorney Client
SWITCH‐AX‐1173793 ‐ SWITCH‐AX‐1173803       6/30/2016 13:51   Amendment                                                                                           Attorney Client
SWITCH‐AX‐1173804 ‐ SWITCH‐AX‐1173804       6/30/2016 13:51   20160629101827863.pdf                                                                               Attorney Client
SWITCH‐AX‐1173805 ‐ SWITCH‐AX‐1173806       6/30/2016 13:51   RE_ CenturyLink Order Confirmation for order number 455126.msg                                      Attorney Client
SWITCH‐AX‐1173807 ‐ SWITCH‐AX‐1173808       6/30/2016 15:52   no Title                                                                                            Attorney Client
SWITCH‐AX‐1173809 ‐ SWITCH‐AX‐1173810       6/30/2016 15:52   SNAP_IOL Contratto Colocation All B SO ftIOL.pdf                                                    Attorney Client
SWITCH‐AX‐1173811 ‐ SWITCH‐AX‐1173818       6/30/2016 15:52   SNAP_IOL Contratto Colocation ftIOL_EN.DOCX                                                         Attorney Client
SWITCH‐AX‐1173819 ‐ SWITCH‐AX‐1173831       6/30/2016 15:52   SNAP_IOL Contratto Colocation All A ftIOL_EN.DOCX                                                   Attorney Client
SWITCH‐AX‐1173832 ‐ SWITCH‐AX‐1173841       6/30/2016 15:52   SNAP_IOL Contratto Colocation All C ftIOL_EN.DOCX                                                   Attorney Client
SWITCH‐AX‐1173842 ‐ SWITCH‐AX‐1173851       6/30/2016 15:52   SNAP_IOL Contratto Colocation All D ftIOL_EN.DOCX                                                   Attorney Client
SWITCH‐AX‐1173852 ‐ SWITCH‐AX‐1173852       6/30/2016 16:16   no Title                                                                                            Attorney Client
SWITCH‐AX‐1173853 ‐ SWITCH‐AX‐1173862       6/30/2016 16:16   Colocation Facilities Agreement‐20160629_MPReviewed 6_30_2016.docx                                  Attorney Client
SWITCH‐AX‐1173863 ‐ SWITCH‐AX‐1173869       6/30/2016 16:42   no Title                                                                                            Attorney Client
SWITCH‐AX‐1173870 ‐ SWITCH‐AX‐1173870       6/30/2016 16:42   Collection Report 160630.xlsx                                                                       Attorney Client
SWITCH‐AX‐1173871 ‐ SWITCH‐AX‐1173871       6/30/2016 16:42   Collection Report 160630.xlsx                                                                       Attorney Client
SWITCH‐AX‐1173872 ‐ SWITCH‐AX‐1173878       6/30/2016 16:42   df839b8c‐627e‐4f18‐a236‐f83c1acdcefb.msg                                                            Attorney Client
SWITCH‐AX‐1173879 ‐ SWITCH‐AX‐1173879       6/30/2016 16:42   Collection Report 160630.xlsx                                                                       Attorney Client
SWITCH‐AX‐1173880 ‐ SWITCH‐AX‐1173880       6/30/2016 16:42   Collection Report 160630.xlsx                                                                       Attorney Client
SWITCH‐AX‐1173881 ‐ SWITCH‐AX‐1173881       6/30/2016 16:42   Collection Report 160630.xlsx                                                                       Attorney Client
SWITCH‐AX‐1173882 ‐ SWITCH‐AX‐1173882       6/30/2016 17:35   no Title                                                                                            Attorney Client
SWITCH‐AX‐1173883 ‐ SWITCH‐AX‐1173883       6/30/2016 17:35   Switch Financial Summary and Overview 05 06 16.pdf                                                  Attorney Client
SWITCH‐AX‐1173884 ‐ SWITCH‐AX‐1173884       6/30/2016 17:35   image001.png                                                                                        Attorney Client
SWITCH‐AX‐1173885 ‐ SWITCH‐AX‐1173886       6/30/2016 17:35   Project Aeneas ‐ Financial Due Diligence Vendor Template ‐ sent to SUPERNAP Italia ‐ 6‐30‐16.docx   Attorney Client
SWITCH‐AX‐1173887 ‐ SWITCH‐AX‐1173900       6/30/2016 19:04   no Title                                                                                            Attorney Client
SWITCH‐AX‐1173901 ‐ SWITCH‐AX‐1173901       6/30/2016 19:04   image003.jpg                                                                                        Attorney Client
SWITCH‐AX‐1173902 ‐ SWITCH‐AX‐1173902       6/30/2016 19:04   image004.jpg                                                                                        Attorney Client
SWITCH‐AX‐1173903 ‐ SWITCH‐AX‐1173903       6/30/2016 19:04   image005.jpg                                                                                        Attorney Client
SWITCH‐AX‐1173904 ‐ SWITCH‐AX‐1173917       6/30/2016 19:04   no Title                                                                                            Attorney Client
SWITCH‐AX‐1173918 ‐ SWITCH‐AX‐1173918       6/30/2016 19:04   image003.jpg                                                                                        Attorney Client
SWITCH‐AX‐1173919 ‐ SWITCH‐AX‐1173919       6/30/2016 19:04   image005.jpg                                                                                        Attorney Client
SWITCH‐AX‐1173920 ‐ SWITCH‐AX‐1173920       6/30/2016 19:04   image004.jpg                                                                                        Attorney Client
SWITCH‐AX‐1173921 ‐ SWITCH‐AX‐1173924       6/30/2016 19:34   no Title                                                                                            Attorney Client
SWITCH‐AX‐1173925 ‐ SWITCH‐AX‐1173926       6/30/2016 19:34   Switch SO 656825 Fiber Relocate 201 Sands.pdf                                                       Attorney Client
SWITCH‐AX‐1173927 ‐ SWITCH‐AX‐1173927       6/30/2016 19:34   image003.jpg                                                                                        Attorney Client
SWITCH‐AX‐1173928 ‐ SWITCH‐AX‐1173928       6/30/2016 19:34   image001.jpg                                                                                        Attorney Client
SWITCH‐AX‐1173929 ‐ SWITCH‐AX‐1173929       6/30/2016 19:34   image003.jpg                                                                                        Attorney Client
SWITCH‐AX‐1173930 ‐ SWITCH‐AX‐1173930       6/30/2016 19:34   image002.jpg                                                                                        Attorney Client
SWITCH‐AX‐1173931 ‐ SWITCH‐AX‐1173936       6/30/2016 20:47   no Title                                                                                            Attorney Client
SWITCH‐AX‐1173937 ‐ SWITCH‐AX‐1173937       6/30/2016 20:47   SO ‐ Comcast Cable ‐ 06‐30‐16.pdf                                                                   Attorney Client
SWITCH‐AX‐1173938 ‐ SWITCH‐AX‐1173938       6/30/2016 20:47   image002.jpg                                                                                        Attorney Client
SWITCH‐AX‐1173939 ‐ SWITCH‐AX‐1173943       6/30/2016 20:47   no Title                                                                                            Attorney Client
SWITCH‐AX‐1173944 ‐ SWITCH‐AX‐1173944       6/30/2016 20:47   image002.jpg                                                                                        Attorney Client
SWITCH‐AX‐1173945 ‐ SWITCH‐AX‐1173945       6/30/2016 20:47   SO ‐ Comcast Cable ‐ 06‐30‐16.pdf                                                                   Attorney Client




                                                                           EXHIBIT 10, PAGE 2294
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 542 of 829


Bates                                   Document Date         Document Title                                                             Privilege
SWITCH‐AX‐1173946 ‐ SWITCH‐AX‐1173951       6/30/2016 20:47   no Title                                                                   Attorney Client
SWITCH‐AX‐1173952 ‐ SWITCH‐AX‐1173952       6/30/2016 20:47   image002.jpg                                                               Attorney Client
SWITCH‐AX‐1173953 ‐ SWITCH‐AX‐1173953       6/30/2016 20:47   SO ‐ Comcast Cable ‐ 06‐30‐16.pdf                                          Attorney Client
SWITCH‐AX‐1173954 ‐ SWITCH‐AX‐1173955       6/30/2016 22:46   no Title                                                                   Attorney Client
SWITCH‐AX‐1173956 ‐ SWITCH‐AX‐1173956       6/30/2016 22:46   image002.png                                                               Attorney Client
SWITCH‐AX‐1173957 ‐ SWITCH‐AX‐1173957       6/30/2016 22:46   image001.png                                                               Attorney Client
SWITCH‐AX‐1173958 ‐ SWITCH‐AX‐1173959       6/30/2016 22:46   dixieraesparx switch ‐ Google Search                                       Attorney Client
SWITCH‐AX‐1173960 ‐ SWITCH‐AX‐1173960       6/30/2016 22:46   @dixieraesparx energy ‐ Google Search                                      Attorney Client
SWITCH‐AX‐1173961 ‐ SWITCH‐AX‐1173962         7/1/2016 1:52   no Title                                                                   Attorney Client
SWITCH‐AX‐1173963 ‐ SWITCH‐AX‐1173963         7/1/2016 1:52   Copy of Nap Italy Service Order Summary (06‐30‐2016)(1).xlsx               Attorney Client
SWITCH‐AX‐1173964 ‐ SWITCH‐AX‐1173964         7/1/2016 1:52   Copy of SNI Model ‐ 2015 ACDC BOARD (MASTER) v7 (4).xlsx                   Attorney Client
SWITCH‐AX‐1173965 ‐ SWITCH‐AX‐1173965         7/1/2016 1:52   Nap Italy Service Order Summary (06‐30‐2016).xlsx                          Attorney Client
SWITCH‐AX‐1173966 ‐ SWITCH‐AX‐1173971         7/1/2016 7:37   no Title                                                                   Attorney Client
SWITCH‐AX‐1173972 ‐ SWITCH‐AX‐1173972         7/1/2016 7:37   image002.jpg                                                               Attorney Client
SWITCH‐AX‐1173973 ‐ SWITCH‐AX‐1173974         7/1/2016 8:14   no Title                                                                   Attorney Client
SWITCH‐AX‐1173975 ‐ SWITCH‐AX‐1173975         7/1/2016 8:14   image005.jpg                                                               Attorney Client
SWITCH‐AX‐1173976 ‐ SWITCH‐AX‐1173981         7/1/2016 8:14   EVERSTREAM MSA SALES.docx                                                  Attorney Client
SWITCH‐AX‐1173982 ‐ SWITCH‐AX‐1173982         7/1/2016 8:14   image009.jpg                                                               Attorney Client
SWITCH‐AX‐1173983 ‐ SWITCH‐AX‐1173983         7/1/2016 8:14   image003.jpg                                                               Attorney Client
SWITCH‐AX‐1173984 ‐ SWITCH‐AX‐1173984         7/1/2016 8:14   image002.jpg                                                               Attorney Client
SWITCH‐AX‐1173985 ‐ SWITCH‐AX‐1173985         7/1/2016 8:14   image004.jpg                                                               Attorney Client
SWITCH‐AX‐1173986 ‐ SWITCH‐AX‐1173987         7/1/2016 8:14   no Title                                                                   Attorney Client
SWITCH‐AX‐1173988 ‐ SWITCH‐AX‐1173988         7/1/2016 8:14   image003.jpg                                                               Attorney Client
SWITCH‐AX‐1173989 ‐ SWITCH‐AX‐1173989         7/1/2016 8:14   image002.jpg                                                               Attorney Client
SWITCH‐AX‐1173990 ‐ SWITCH‐AX‐1173990         7/1/2016 8:14   image005.jpg                                                               Attorney Client
SWITCH‐AX‐1173991 ‐ SWITCH‐AX‐1173996         7/1/2016 8:14   EVERSTREAM MSA SALES.docx                                                  Attorney Client
SWITCH‐AX‐1173997 ‐ SWITCH‐AX‐1173997         7/1/2016 8:14   image009.jpg                                                               Attorney Client
SWITCH‐AX‐1173998 ‐ SWITCH‐AX‐1173998         7/1/2016 8:14   image004.jpg                                                               Attorney Client
SWITCH‐AX‐1173999 ‐ SWITCH‐AX‐1174012         7/1/2016 9:05   no Title                                                                   Attorney Client
SWITCH‐AX‐1174013 ‐ SWITCH‐AX‐1174013         7/1/2016 9:05   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1174014 ‐ SWITCH‐AX‐1174014         7/1/2016 9:05   image002.jpg                                                               Attorney Client
SWITCH‐AX‐1174015 ‐ SWITCH‐AX‐1174015         7/1/2016 9:05   image003.jpg                                                               Attorney Client
SWITCH‐AX‐1174016 ‐ SWITCH‐AX‐1174019         7/1/2016 9:45   no Title                                                                   Attorney Client
SWITCH‐AX‐1174020 ‐ SWITCH‐AX‐1174025         7/1/2016 9:45   Gallo ‐ GTT ‐ Master Services Agreement (WAM Services) (00285674‐2).DOCX   Attorney Client
SWITCH‐AX‐1174026 ‐ SWITCH‐AX‐1174033         7/1/2016 9:45   Gallo ‐ GTT ‐ Master Services Agreement (WAM Services) (00285674‐2).DOCX   Attorney Client
SWITCH‐AX‐1174034 ‐ SWITCH‐AX‐1174037         7/1/2016 9:47   no Title                                                                   Attorney Client
SWITCH‐AX‐1174038 ‐ SWITCH‐AX‐1174038         7/1/2016 9:47   image003.jpg                                                               Attorney Client
SWITCH‐AX‐1174039 ‐ SWITCH‐AX‐1174039         7/1/2016 9:47   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1174040 ‐ SWITCH‐AX‐1174040         7/1/2016 9:47   image002.jpg                                                               Attorney Client
SWITCH‐AX‐1174041 ‐ SWITCH‐AX‐1174041         7/1/2016 9:47   image003.jpg                                                               Attorney Client
SWITCH‐AX‐1174042 ‐ SWITCH‐AX‐1174043         7/1/2016 9:47   Switch SO 656825 Fiber Relocate 201 Sands.pdf                              Attorney Client
SWITCH‐AX‐1174044 ‐ SWITCH‐AX‐1174045        7/1/2016 10:27   no Title                                                                   Attorney Client
SWITCH‐AX‐1174046 ‐ SWITCH‐AX‐1174046        7/1/2016 10:27   Adam‐ escalation July 1st[1].xlsx                                          Attorney Client
SWITCH‐AX‐1174047 ‐ SWITCH‐AX‐1174047        7/1/2016 10:27   image001.png                                                               Attorney Client
SWITCH‐AX‐1174048 ‐ SWITCH‐AX‐1174048        7/1/2016 11:04   no Title                                                                   Attorney Client
SWITCH‐AX‐1174049 ‐ SWITCH‐AX‐1174057        7/1/2016 11:04   Colocation Facilities Agreement‐20160614.docx                              Attorney Client




                                                                          EXHIBIT 10, PAGE 2295
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 543 of 829


Bates                                   Document Date        Document Title                                      Privilege
SWITCH‐AX‐1174058 ‐ SWITCH‐AX‐1174067       7/1/2016 11:04   CFA‐Monoprice‐v1 to v2‐20160630.docx                Attorney Client
SWITCH‐AX‐1174068 ‐ SWITCH‐AX‐1174079       7/1/2016 11:28   d343a5f2‐bcdc‐4cf4‐ab6b‐9662d7eccd25.msg            Attorney Client
SWITCH‐AX‐1174080 ‐ SWITCH‐AX‐1174112       7/1/2016 11:28   Welcome Packet ‐ SUPERNAP 7 (S1‐4).pdf              Attorney Client
SWITCH‐AX‐1174113 ‐ SWITCH‐AX‐1174113       7/1/2016 11:28   image003.jpg                                        Attorney Client
SWITCH‐AX‐1174114 ‐ SWITCH‐AX‐1174114       7/1/2016 11:28   image005.jpg                                        Attorney Client
SWITCH‐AX‐1174115 ‐ SWITCH‐AX‐1174116       7/1/2016 11:59   no Title                                            Attorney Client
SWITCH‐AX‐1174117 ‐ SWITCH‐AX‐1174127       7/1/2016 11:59   PowerPoint Presentation                             Attorney Client
SWITCH‐AX‐1174128 ‐ SWITCH‐AX‐1174128       7/1/2016 11:59   image001.jpg                                        Attorney Client
SWITCH‐AX‐1174129 ‐ SWITCH‐AX‐1174132       7/1/2016 11:59   Network Infrastructure Technicians.pdf              Attorney Client
SWITCH‐AX‐1174133 ‐ SWITCH‐AX‐1174133       7/1/2016 11:59   Project Deliverable Dates.xlsx                      Attorney Client
SWITCH‐AX‐1174134 ‐ SWITCH‐AX‐1174134       7/1/2016 11:59   no Title                                            Attorney Client
SWITCH‐AX‐1174135 ‐ SWITCH‐AX‐1174138       7/1/2016 12:15   no Title                                            Attorney Client
SWITCH‐AX‐1174139 ‐ SWITCH‐AX‐1174139       7/1/2016 12:15   image002.jpg                                        Attorney Client
SWITCH‐AX‐1174140 ‐ SWITCH‐AX‐1174141       7/1/2016 12:15   Zayo Order for Venetian.pdf                         Attorney Client
SWITCH‐AX‐1174142 ‐ SWITCH‐AX‐1174142       7/1/2016 12:15   image004.jpg                                        Attorney Client
SWITCH‐AX‐1174143 ‐ SWITCH‐AX‐1174143       7/1/2016 12:15   image005.jpg                                        Attorney Client
SWITCH‐AX‐1174144 ‐ SWITCH‐AX‐1174156       7/1/2016 12:41   c08e1b9d‐3711‐4285‐9633‐dcedb11be43d.msg            Attorney Client
SWITCH‐AX‐1174157 ‐ SWITCH‐AX‐1174189       7/1/2016 12:41   Welcome Packet ‐ LAS.NAP07 (S1‐4).pdf               Attorney Client
SWITCH‐AX‐1174190 ‐ SWITCH‐AX‐1174191       7/1/2016 12:41   Security Access Letter.pdf                          Attorney Client
SWITCH‐AX‐1174192 ‐ SWITCH‐AX‐1174192       7/1/2016 12:41   Customer Contact Information.pdf                    Attorney Client
SWITCH‐AX‐1174193 ‐ SWITCH‐AX‐1174208       7/1/2016 13:37   c768c146‐7a54‐404a‐aaad‐dd011c92d810.msg            Attorney Client
SWITCH‐AX‐1174209 ‐ SWITCH‐AX‐1174209       7/1/2016 13:37   image001.jpg                                        Attorney Client
SWITCH‐AX‐1174210 ‐ SWITCH‐AX‐1174210       7/1/2016 13:37   image007.jpg                                        Attorney Client
SWITCH‐AX‐1174211 ‐ SWITCH‐AX‐1174211       7/1/2016 13:37   image006.jpg                                        Attorney Client
SWITCH‐AX‐1174212 ‐ SWITCH‐AX‐1174212       7/1/2016 13:37   image005.jpg                                        Attorney Client
SWITCH‐AX‐1174213 ‐ SWITCH‐AX‐1174213       7/1/2016 13:37   SKMBT_C55016062712550.pdf                           Attorney Client
SWITCH‐AX‐1174214 ‐ SWITCH‐AX‐1174217       7/1/2016 13:37   Scanned Document                                    Attorney Client
SWITCH‐AX‐1174218 ‐ SWITCH‐AX‐1174220       7/1/2016 13:37   Switch SO 671085 500M ELINE Rainbow to NAP7.pdf     Attorney Client
SWITCH‐AX‐1174221 ‐ SWITCH‐AX‐1174221       7/1/2016 13:37   image004.png                                        Attorney Client
SWITCH‐AX‐1174222 ‐ SWITCH‐AX‐1174223       7/1/2016 13:38   4301ac0d‐eb40‐4b9e‐bb06‐c932acbf6df2.msg            Attorney Client
SWITCH‐AX‐1174224 ‐ SWITCH‐AX‐1174224       7/1/2016 13:38   20160629101827863.pdf                               Attorney Client
SWITCH‐AX‐1174225 ‐ SWITCH‐AX‐1174229       7/1/2016 13:38   Product Pricer Online Quote ‐ 30160621812272        Attorney Client
SWITCH‐AX‐1174230 ‐ SWITCH‐AX‐1174240       7/1/2016 13:38   Amendment                                           Attorney Client
SWITCH‐AX‐1174241 ‐ SWITCH‐AX‐1174242       7/1/2016 13:38   Online Ordering                                     Attorney Client
SWITCH‐AX‐1174243 ‐ SWITCH‐AX‐1174247       7/1/2016 14:38   no Title                                            Attorney Client
SWITCH‐AX‐1174248 ‐ SWITCH‐AX‐1174248       7/1/2016 14:38   image001.jpg                                        Attorney Client
SWITCH‐AX‐1174249 ‐ SWITCH‐AX‐1174249       7/1/2016 14:38   First Amendment to CFA‐UMB‐v2‐20160606 signed.pdf   Attorney Client
SWITCH‐AX‐1174250 ‐ SWITCH‐AX‐1174254       7/1/2016 14:45   5b0588b9‐94a5‐4a7c‐92c0‐e83cd9290b79.msg            Attorney Client
SWITCH‐AX‐1174255 ‐ SWITCH‐AX‐1174255       7/1/2016 14:45   image003.jpg                                        Attorney Client
SWITCH‐AX‐1174256 ‐ SWITCH‐AX‐1174256       7/1/2016 14:45   image002.jpg                                        Attorney Client
SWITCH‐AX‐1174257 ‐ SWITCH‐AX‐1174257       7/1/2016 14:45   image001.jpg                                        Attorney Client
SWITCH‐AX‐1174258 ‐ SWITCH‐AX‐1174259       7/1/2016 14:45   Zayo Order for Venetian.pdf                         Attorney Client
SWITCH‐AX‐1174260 ‐ SWITCH‐AX‐1174264       7/1/2016 14:45   no Title                                            Attorney Client
SWITCH‐AX‐1174265 ‐ SWITCH‐AX‐1174266       7/1/2016 14:45   Zayo Order for Venetian.pdf                         Attorney Client
SWITCH‐AX‐1174267 ‐ SWITCH‐AX‐1174267       7/1/2016 14:45   image003.jpg                                        Attorney Client
SWITCH‐AX‐1174268 ‐ SWITCH‐AX‐1174268       7/1/2016 14:45   image002.jpg                                        Attorney Client




                                                                         EXHIBIT 10, PAGE 2296
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 544 of 829


Bates                                   Document Date        Document Title                                     Privilege
SWITCH‐AX‐1174269 ‐ SWITCH‐AX‐1174269       7/1/2016 14:45   image001.jpg                                       Attorney Client
SWITCH‐AX‐1174270 ‐ SWITCH‐AX‐1174283       7/1/2016 15:07   no Title                                           Attorney Client
SWITCH‐AX‐1174284 ‐ SWITCH‐AX‐1174284       7/1/2016 15:07   A528‐07‐002‐C (power disconnected 3‐25‐2014).pdf   Attorney Client
SWITCH‐AX‐1174285 ‐ SWITCH‐AX‐1174287       7/1/2016 15:07   Switch Renewal SO 672601 1G ELINE.PDF              Attorney Client
SWITCH‐AX‐1174288 ‐ SWITCH‐AX‐1174288       7/1/2016 15:07   image001.jpg                                       Attorney Client
SWITCH‐AX‐1174289 ‐ SWITCH‐AX‐1174289       7/1/2016 15:07   SwitchNap_renewal.pdf                              Attorney Client
SWITCH‐AX‐1174290 ‐ SWITCH‐AX‐1174292       7/1/2016 15:07   Z059‐070113‐034‐SO (1G to Allied Digital).pdf      Attorney Client
SWITCH‐AX‐1174293 ‐ SWITCH‐AX‐1174306       7/1/2016 15:07   no Title                                           Attorney Client
SWITCH‐AX‐1174307 ‐ SWITCH‐AX‐1174307       7/1/2016 15:07   image001.jpg                                       Attorney Client
SWITCH‐AX‐1174308 ‐ SWITCH‐AX‐1174310       7/1/2016 15:07   Switch Renewal SO 672601 1G ELINE.PDF              Attorney Client
SWITCH‐AX‐1174311 ‐ SWITCH‐AX‐1174311       7/1/2016 15:07   A528‐07‐002‐C (power disconnected 3‐25‐2014).pdf   Attorney Client
SWITCH‐AX‐1174312 ‐ SWITCH‐AX‐1174314       7/1/2016 15:07   Z059‐070113‐034‐SO (1G to Allied Digital).pdf      Attorney Client
SWITCH‐AX‐1174315 ‐ SWITCH‐AX‐1174315       7/1/2016 15:07   SwitchNap_renewal.pdf                              Attorney Client
SWITCH‐AX‐1174316 ‐ SWITCH‐AX‐1174316       7/1/2016 15:25   Collection Report 160701.xlsx                      Attorney Client
SWITCH‐AX‐1174317 ‐ SWITCH‐AX‐1174323       7/1/2016 15:36   23f28399‐086f‐4771‐a1c7‐abcf76501a49.msg           Attorney Client
SWITCH‐AX‐1174324 ‐ SWITCH‐AX‐1174324       7/1/2016 15:36   image001.jpg                                       Attorney Client
SWITCH‐AX‐1174325 ‐ SWITCH‐AX‐1174325       7/1/2016 15:36   Collection Report 160701.xlsx                      Attorney Client
SWITCH‐AX‐1174326 ‐ SWITCH‐AX‐1174332       7/1/2016 15:36   no Title                                           Attorney Client
SWITCH‐AX‐1174333 ‐ SWITCH‐AX‐1174333       7/1/2016 15:36   image001.jpg                                       Attorney Client
SWITCH‐AX‐1174334 ‐ SWITCH‐AX‐1174334       7/1/2016 15:36   Collection Report 160701.xlsx                      Attorney Client
SWITCH‐AX‐1174335 ‐ SWITCH‐AX‐1174336       7/1/2016 15:51   no Title                                           Attorney Client
SWITCH‐AX‐1174337 ‐ SWITCH‐AX‐1174341       7/1/2016 16:06   no Title                                           Attorney Client
SWITCH‐AX‐1174342 ‐ SWITCH‐AX‐1174342       7/1/2016 16:06   image001.jpg                                       Attorney Client
SWITCH‐AX‐1174343 ‐ SWITCH‐AX‐1174351       7/1/2016 16:10   no Title                                           Attorney Client
SWITCH‐AX‐1174352 ‐ SWITCH‐AX‐1174352       7/1/2016 16:10   image002.jpg                                       Attorney Client
SWITCH‐AX‐1174353 ‐ SWITCH‐AX‐1174353       7/1/2016 16:10   image001.jpg                                       Attorney Client
SWITCH‐AX‐1174354 ‐ SWITCH‐AX‐1174354       7/1/2016 16:10   image004.png                                       Attorney Client
SWITCH‐AX‐1174355 ‐ SWITCH‐AX‐1174357       7/1/2016 16:10   Switch SO 671085 500M ELINE Rainbow to NAP7.pdf    Attorney Client
SWITCH‐AX‐1174358 ‐ SWITCH‐AX‐1174373       7/1/2016 16:10   FW_ ACTION REQ'D.msg                               Attorney Client
SWITCH‐AX‐1174374 ‐ SWITCH‐AX‐1174374       7/1/2016 16:10   image003.jpg                                       Attorney Client
SWITCH‐AX‐1174375 ‐ SWITCH‐AX‐1174375       7/1/2016 16:10   SKMBT_C55016062712550.pdf                          Attorney Client
SWITCH‐AX‐1174376 ‐ SWITCH‐AX‐1174376       7/1/2016 16:10   image006.jpg                                       Attorney Client
SWITCH‐AX‐1174377 ‐ SWITCH‐AX‐1174377       7/1/2016 16:10   image005.jpg                                       Attorney Client
SWITCH‐AX‐1174378 ‐ SWITCH‐AX‐1174378       7/1/2016 16:10   image001.jpg                                       Attorney Client
SWITCH‐AX‐1174379 ‐ SWITCH‐AX‐1174379       7/1/2016 16:10   image007.jpg                                       Attorney Client
SWITCH‐AX‐1174380 ‐ SWITCH‐AX‐1174383       7/1/2016 16:10   Scanned Document                                   Attorney Client
SWITCH‐AX‐1174384 ‐ SWITCH‐AX‐1174392       7/1/2016 16:10   03465855‐63ec‐447c‐a51d‐2670a0e060b2.msg           Attorney Client
SWITCH‐AX‐1174393 ‐ SWITCH‐AX‐1174408       7/1/2016 16:10   FW_ ACTION REQ'D.msg                               Attorney Client
SWITCH‐AX‐1174409 ‐ SWITCH‐AX‐1174409       7/1/2016 16:10   image007.jpg                                       Attorney Client
SWITCH‐AX‐1174410 ‐ SWITCH‐AX‐1174410       7/1/2016 16:10   image005.jpg                                       Attorney Client
SWITCH‐AX‐1174411 ‐ SWITCH‐AX‐1174411       7/1/2016 16:10   image002.jpg                                       Attorney Client
SWITCH‐AX‐1174412 ‐ SWITCH‐AX‐1174412       7/1/2016 16:10   SKMBT_C55016062712550.pdf                          Attorney Client
SWITCH‐AX‐1174413 ‐ SWITCH‐AX‐1174413       7/1/2016 16:10   image004.png                                       Attorney Client
SWITCH‐AX‐1174414 ‐ SWITCH‐AX‐1174416       7/1/2016 16:10   Switch SO 671085 500M ELINE Rainbow to NAP7.pdf    Attorney Client
SWITCH‐AX‐1174417 ‐ SWITCH‐AX‐1174417       7/1/2016 16:10   image001.jpg                                       Attorney Client
SWITCH‐AX‐1174418 ‐ SWITCH‐AX‐1174418       7/1/2016 16:10   image003.jpg                                       Attorney Client




                                                                         EXHIBIT 10, PAGE 2297
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 545 of 829


Bates                                   Document Date        Document Title                                                             Privilege
SWITCH‐AX‐1174419 ‐ SWITCH‐AX‐1174422       7/1/2016 16:10   Scanned Document                                                           Attorney Client
SWITCH‐AX‐1174423 ‐ SWITCH‐AX‐1174423       7/1/2016 16:10   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1174424 ‐ SWITCH‐AX‐1174424       7/1/2016 16:10   image006.jpg                                                               Attorney Client
SWITCH‐AX‐1174425 ‐ SWITCH‐AX‐1174425       7/1/2016 16:22   no Title                                                                   Attorney Client
SWITCH‐AX‐1174426 ‐ SWITCH‐AX‐1174426       7/1/2016 16:22   Weekly Purchase Orders Approved 2016.xlsx                                  Attorney Client
SWITCH‐AX‐1174427 ‐ SWITCH‐AX‐1174427       7/1/2016 16:22   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1174428 ‐ SWITCH‐AX‐1174433       7/1/2016 16:26   b8c2f2ae‐1ee6‐4283‐acdc‐95a77ef4108f.msg                                   Attorney Client
SWITCH‐AX‐1174434 ‐ SWITCH‐AX‐1174434       7/1/2016 16:26   Switch SO for Q672877.jpg                                                  Attorney Client
SWITCH‐AX‐1174435 ‐ SWITCH‐AX‐1174435       7/1/2016 16:26   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1174436 ‐ SWITCH‐AX‐1174441       7/1/2016 16:26   no Title                                                                   Attorney Client
SWITCH‐AX‐1174442 ‐ SWITCH‐AX‐1174442       7/1/2016 16:26   Switch SO for Q672877.jpg                                                  Attorney Client
SWITCH‐AX‐1174443 ‐ SWITCH‐AX‐1174443       7/1/2016 16:26   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1174444 ‐ SWITCH‐AX‐1174446       7/1/2016 16:31   no Title                                                                   Attorney Client
SWITCH‐AX‐1174447 ‐ SWITCH‐AX‐1174456       7/1/2016 16:31   CFA v7 Switch EJ Gallo 20160609.docx                                       Attorney Client
SWITCH‐AX‐1174457 ‐ SWITCH‐AX‐1174457       7/1/2016 16:31   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1174458 ‐ SWITCH‐AX‐1174462       7/1/2016 16:37   f94c3082‐1c11‐44a0‐b352‐a904d31ea3b2.msg                                   Attorney Client
SWITCH‐AX‐1174463 ‐ SWITCH‐AX‐1174479       7/1/2016 16:37   V836‐07‐003‐A (Colocation Facility Waiver).pdf                             Attorney Client
SWITCH‐AX‐1174480 ‐ SWITCH‐AX‐1174488       7/1/2016 16:37   W880‐07‐001‐M.pdf                                                          Attorney Client
SWITCH‐AX‐1174489 ‐ SWITCH‐AX‐1174498       7/1/2016 16:37   L879‐09‐002‐C.pdf                                                          Attorney Client
SWITCH‐AX‐1174499 ‐ SWITCH‐AX‐1174499       7/1/2016 16:37   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1174500 ‐ SWITCH‐AX‐1174509       7/1/2016 16:37   L879‐09‐001‐M.pdf                                                          Attorney Client
SWITCH‐AX‐1174510 ‐ SWITCH‐AX‐1174510       7/1/2016 16:37   image004.jpg                                                               Attorney Client
SWITCH‐AX‐1174511 ‐ SWITCH‐AX‐1174511       7/1/2016 16:37   image003.jpg                                                               Attorney Client
SWITCH‐AX‐1174512 ‐ SWITCH‐AX‐1174517       7/1/2016 16:37   R635‐08‐010‐A (Colocation Facility Waiver).pdf                             Attorney Client
SWITCH‐AX‐1174518 ‐ SWITCH‐AX‐1174525        7/2/2016 0:32   1a29af4c‐86ba‐4a7f‐8a9e‐92d341dbc17e.msg                                   Attorney Client
SWITCH‐AX‐1174526 ‐ SWITCH‐AX‐1174533        7/2/2016 0:32   no Title                                                                   Attorney Client
SWITCH‐AX‐1174534 ‐ SWITCH‐AX‐1174542        7/2/2016 0:32   fd5c1f3b‐5dae‐4009‐aabd‐1ee4d644b1d3.msg                                   Attorney Client
SWITCH‐AX‐1174543 ‐ SWITCH‐AX‐1174549        7/5/2016 7:36   no Title                                                                   Attorney Client
SWITCH‐AX‐1174550 ‐ SWITCH‐AX‐1174550        7/5/2016 7:36   image002.jpg                                                               Attorney Client
SWITCH‐AX‐1174551 ‐ SWITCH‐AX‐1174558        7/5/2016 7:36   Gallo ‐ GTT ‐ Master Services Agreement (WAM Services) (00285674‐2).DOCX   Attorney Client
SWITCH‐AX‐1174559 ‐ SWITCH‐AX‐1174561        7/5/2016 7:36   RE_ Gallo ‐ GTT.msg                                                        Attorney Client
SWITCH‐AX‐1174562 ‐ SWITCH‐AX‐1174567        7/5/2016 7:36   Gallo ‐ GTT ‐ Master Services Agreement (WAM Services) (00285674‐2).DOCX   Attorney Client
SWITCH‐AX‐1174568 ‐ SWITCH‐AX‐1174581        7/5/2016 8:52   5101711d‐893c‐43b1‐a075‐890e7288f674.msg                                   Attorney Client
SWITCH‐AX‐1174582 ‐ SWITCH‐AX‐1174582        7/5/2016 8:52   image001.jpg                                                               Attorney Client
SWITCH‐AX‐1174583 ‐ SWITCH‐AX‐1174585        7/5/2016 8:52   Z059‐070113‐034‐SO (1G to Allied Digital).pdf                              Attorney Client
SWITCH‐AX‐1174586 ‐ SWITCH‐AX‐1174599        7/5/2016 8:52   RE_ Important Notice ‐ SUPERNAP Service Expiration.msg                     Attorney Client
SWITCH‐AX‐1174600 ‐ SWITCH‐AX‐1174600        7/5/2016 8:52   image009.jpg                                                               Attorney Client
SWITCH‐AX‐1174601 ‐ SWITCH‐AX‐1174603        7/5/2016 8:52   Switch Renewal SO 672601 1G ELINE.PDF                                      Attorney Client
SWITCH‐AX‐1174604 ‐ SWITCH‐AX‐1174604        7/5/2016 8:52   A528‐07‐002‐C (power disconnected 3‐25‐2014).pdf                           Attorney Client
SWITCH‐AX‐1174605 ‐ SWITCH‐AX‐1174605        7/5/2016 8:52   SwitchNap_renewal.pdf                                                      Attorney Client
SWITCH‐AX‐1174606 ‐ SWITCH‐AX‐1174606        7/5/2016 8:52   image008.jpg                                                               Attorney Client
SWITCH‐AX‐1174607 ‐ SWITCH‐AX‐1174620        7/5/2016 8:52   no Title                                                                   Attorney Client
SWITCH‐AX‐1174621 ‐ SWITCH‐AX‐1174621        7/5/2016 8:52   A528‐07‐002‐C (power disconnected 3‐25‐2014).pdf                           Attorney Client
SWITCH‐AX‐1174622 ‐ SWITCH‐AX‐1174622        7/5/2016 8:52   image009.jpg                                                               Attorney Client
SWITCH‐AX‐1174623 ‐ SWITCH‐AX‐1174623        7/5/2016 8:52   image008.jpg                                                               Attorney Client
SWITCH‐AX‐1174624 ‐ SWITCH‐AX‐1174624        7/5/2016 8:52   SwitchNap_renewal.pdf                                                      Attorney Client




                                                                         EXHIBIT 10, PAGE 2298
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 546 of 829


Bates                                   Document Date        Document Title                                                                                   Privilege
SWITCH‐AX‐1174625 ‐ SWITCH‐AX‐1174627        7/5/2016 8:52   Z059‐070113‐034‐SO (1G to Allied Digital).pdf                                                    Attorney Client
SWITCH‐AX‐1174628 ‐ SWITCH‐AX‐1174630        7/5/2016 8:52   Switch Renewal SO 672601 1G ELINE.PDF                                                            Attorney Client
SWITCH‐AX‐1174631 ‐ SWITCH‐AX‐1174631        7/5/2016 8:52   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1174632 ‐ SWITCH‐AX‐1174645        7/5/2016 8:52   RE_ Important Notice ‐ SUPERNAP Service Expiration.msg                                           Attorney Client
SWITCH‐AX‐1174646 ‐ SWITCH‐AX‐1174659        7/5/2016 8:52   no Title                                                                                         Attorney Client
SWITCH‐AX‐1174660 ‐ SWITCH‐AX‐1174660        7/5/2016 8:52   image008.jpg                                                                                     Attorney Client
SWITCH‐AX‐1174661 ‐ SWITCH‐AX‐1174661        7/5/2016 8:52   A528‐07‐002‐C (power disconnected 3‐25‐2014).pdf                                                 Attorney Client
SWITCH‐AX‐1174662 ‐ SWITCH‐AX‐1174664        7/5/2016 8:52   Switch Renewal SO 672601 1G ELINE.PDF                                                            Attorney Client
SWITCH‐AX‐1174665 ‐ SWITCH‐AX‐1174667        7/5/2016 8:52   Z059‐070113‐034‐SO (1G to Allied Digital).pdf                                                    Attorney Client
SWITCH‐AX‐1174668 ‐ SWITCH‐AX‐1174668        7/5/2016 8:52   SwitchNap_renewal.pdf                                                                            Attorney Client
SWITCH‐AX‐1174669 ‐ SWITCH‐AX‐1174669        7/5/2016 8:52   image009.jpg                                                                                     Attorney Client
SWITCH‐AX‐1174670 ‐ SWITCH‐AX‐1174670        7/5/2016 8:52   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1174671 ‐ SWITCH‐AX‐1174684        7/5/2016 8:52   RE_ Important Notice ‐ SUPERNAP Service Expiration.msg                                           Attorney Client
SWITCH‐AX‐1174685 ‐ SWITCH‐AX‐1174698        7/5/2016 8:52   no Title                                                                                         Attorney Client
SWITCH‐AX‐1174699 ‐ SWITCH‐AX‐1174701        7/5/2016 8:52   Z059‐070113‐034‐SO (1G to Allied Digital).pdf                                                    Attorney Client
SWITCH‐AX‐1174702 ‐ SWITCH‐AX‐1174702        7/5/2016 8:52   image008.jpg                                                                                     Attorney Client
SWITCH‐AX‐1174703 ‐ SWITCH‐AX‐1174705        7/5/2016 8:52   Switch Renewal SO 672601 1G ELINE.PDF                                                            Attorney Client
SWITCH‐AX‐1174706 ‐ SWITCH‐AX‐1174706        7/5/2016 8:52   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1174707 ‐ SWITCH‐AX‐1174707        7/5/2016 8:52   image009.jpg                                                                                     Attorney Client
SWITCH‐AX‐1174708 ‐ SWITCH‐AX‐1174708        7/5/2016 8:52   SwitchNap_renewal.pdf                                                                            Attorney Client
SWITCH‐AX‐1174709 ‐ SWITCH‐AX‐1174709        7/5/2016 8:52   A528‐07‐002‐C (power disconnected 3‐25‐2014).pdf                                                 Attorney Client
SWITCH‐AX‐1174710 ‐ SWITCH‐AX‐1174723        7/5/2016 8:52   RE_ Important Notice ‐ SUPERNAP Service Expiration.msg                                           Attorney Client
SWITCH‐AX‐1174724 ‐ SWITCH‐AX‐1174725        7/5/2016 8:56   4520f555‐4c4d‐4b8e‐a5a8‐13609776efcc.msg                                                         Attorney Client
SWITCH‐AX‐1174726 ‐ SWITCH‐AX‐1174727        7/5/2016 9:02   no Title                                                                                         Attorney Client
SWITCH‐AX‐1174728 ‐ SWITCH‐AX‐1174733        7/5/2016 9:02   Product Pricer Online Quote ‐ 30160620781424                                                     Attorney Client
SWITCH‐AX‐1174734 ‐ SWITCH‐AX‐1174744        7/5/2016 9:02   Amendment                                                                                        Attorney Client
SWITCH‐AX‐1174745 ‐ SWITCH‐AX‐1174747        7/5/2016 9:02   Online Ordering                                                                                  Attorney Client
SWITCH‐AX‐1174748 ‐ SWITCH‐AX‐1174748        7/5/2016 9:02   20160623115241330.pdf                                                                            Attorney Client
SWITCH‐AX‐1174749 ‐ SWITCH‐AX‐1174764        7/5/2016 9:47   no Title                                                                                         Attorney Client
SWITCH‐AX‐1174765 ‐ SWITCH‐AX‐1174765        7/5/2016 9:47   image005.jpg                                                                                     Attorney Client
SWITCH‐AX‐1174766 ‐ SWITCH‐AX‐1174766        7/5/2016 9:47   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1174767 ‐ SWITCH‐AX‐1174767        7/5/2016 9:47   image004.jpg                                                                                     Attorney Client
SWITCH‐AX‐1174768 ‐ SWITCH‐AX‐1174768        7/5/2016 9:47   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1174769 ‐ SWITCH‐AX‐1174769        7/5/2016 9:47   image003.png                                                                                     Attorney Client
SWITCH‐AX‐1174770 ‐ SWITCH‐AX‐1174773        7/5/2016 9:50   5242ff07‐4e19‐46b7‐9ada‐589747bf6c3b.msg                                                         Attorney Client
SWITCH‐AX‐1174774 ‐ SWITCH‐AX‐1174777        7/5/2016 9:50   D293 ‐ DMA Financial Current Statement and invoices.pdf                                          Attorney Client
SWITCH‐AX‐1174778 ‐ SWITCH‐AX‐1174778        7/5/2016 9:50   image005.jpg                                                                                     Attorney Client
SWITCH‐AX‐1174779 ‐ SWITCH‐AX‐1174779        7/5/2016 9:50   D293‐07‐002‐C.pdf                                                                                Attorney Client
SWITCH‐AX‐1174780 ‐ SWITCH‐AX‐1174780        7/5/2016 9:50   image006.jpg                                                                                     Attorney Client
SWITCH‐AX‐1174781 ‐ SWITCH‐AX‐1174781        7/5/2016 9:50   D293‐07‐003‐C.pdf                                                                                Attorney Client
SWITCH‐AX‐1174782 ‐ SWITCH‐AX‐1174789        7/5/2016 9:50   D293‐07‐001‐M.pdf                                                                                Attorney Client
SWITCH‐AX‐1174790 ‐ SWITCH‐AX‐1174790       7/5/2016 11:40   Collection Report 160630 Escalation Review.xlsx                                                  Attorney Client
SWITCH‐AX‐1174791 ‐ SWITCH‐AX‐1174805       7/5/2016 13:00   no Title                                                                                         Attorney Client
SWITCH‐AX‐1174806 ‐ SWITCH‐AX‐1174806       7/5/2016 13:00   image009.jpg                                                                                     Attorney Client
SWITCH‐AX‐1174807 ‐ SWITCH‐AX‐1174809       7/5/2016 13:00   Z059‐070516‐142‐SO (1Gbps Transport for Allied Digital ‐ 2525 Main, Suite 120, Irvine, CA).pdf   Attorney Client
SWITCH‐AX‐1174810 ‐ SWITCH‐AX‐1174810       7/5/2016 13:00   image008.jpg                                                                                     Attorney Client




                                                                          EXHIBIT 10, PAGE 2299
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 547 of 829


Bates                                   Document Date        Document Title                                                                                     Privilege
SWITCH‐AX‐1174811 ‐ SWITCH‐AX‐1174825       7/5/2016 13:00   ed719071‐cce2‐41bd‐830f‐766742dba0af.msg                                                           Attorney Client
SWITCH‐AX‐1174826 ‐ SWITCH‐AX‐1174826       7/5/2016 13:00   image009.jpg                                                                                       Attorney Client
SWITCH‐AX‐1174827 ‐ SWITCH‐AX‐1174827       7/5/2016 13:00   image008.jpg                                                                                       Attorney Client
SWITCH‐AX‐1174828 ‐ SWITCH‐AX‐1174830       7/5/2016 13:00   Z059‐070516‐142‐SO (1Gbps Transport for Allied Digital ‐ 2525 Main, Suite 120, Irvine, CA).pdf     Attorney Client
SWITCH‐AX‐1174831 ‐ SWITCH‐AX‐1174834       7/5/2016 13:37   no Title                                                                                           Attorney Client
SWITCH‐AX‐1174835 ‐ SWITCH‐AX‐1174841       7/5/2016 14:09   94ef5c3b‐93e8‐430b‐8c91‐174f6c4c2e33.msg                                                           Attorney Client
SWITCH‐AX‐1174842 ‐ SWITCH‐AX‐1174842       7/5/2016 14:09   image002.jpg                                                                                       Attorney Client
SWITCH‐AX‐1174843 ‐ SWITCH‐AX‐1174843       7/5/2016 14:09   image003.jpg                                                                                       Attorney Client
SWITCH‐AX‐1174844 ‐ SWITCH‐AX‐1174845       7/5/2016 14:09   Zayo Order for Venetian.pdf                                                                        Attorney Client
SWITCH‐AX‐1174846 ‐ SWITCH‐AX‐1174847       7/5/2016 14:09   CW2375787 ‐ Switch ‐ Venetian Service Order Fiber Relocation (Final Execution Copy 06.22.16).pdf.m Attorney Client
SWITCH‐AX‐1174848 ‐ SWITCH‐AX‐1174848       7/5/2016 14:09   image001.jpg                                                                                       Attorney Client
SWITCH‐AX‐1174849 ‐ SWITCH‐AX‐1174864       7/5/2016 14:15   no Title                                                                                           Attorney Client
SWITCH‐AX‐1174865 ‐ SWITCH‐AX‐1174865       7/5/2016 14:15   image008.jpg                                                                                       Attorney Client
SWITCH‐AX‐1174866 ‐ SWITCH‐AX‐1174866       7/5/2016 14:15   image009.jpg                                                                                       Attorney Client
SWITCH‐AX‐1174867 ‐ SWITCH‐AX‐1174867       7/5/2016 14:15   image002.jpg                                                                                       Attorney Client
SWITCH‐AX‐1174868 ‐ SWITCH‐AX‐1174868       7/5/2016 14:15   image007.png                                                                                       Attorney Client
SWITCH‐AX‐1174869 ‐ SWITCH‐AX‐1174869       7/5/2016 14:15   image006.jpg                                                                                       Attorney Client
SWITCH‐AX‐1174870 ‐ SWITCH‐AX‐1174871       7/5/2016 14:31   no Title                                                                                           Attorney Client
SWITCH‐AX‐1174872 ‐ SWITCH‐AX‐1174874       7/5/2016 14:31   Online Ordering                                                                                    Attorney Client
SWITCH‐AX‐1174875 ‐ SWITCH‐AX‐1174875       7/5/2016 14:31   20160623115241330.pdf                                                                              Attorney Client
SWITCH‐AX‐1174876 ‐ SWITCH‐AX‐1174881       7/5/2016 14:31   Product Pricer Online Quote ‐ 30160620781424                                                       Attorney Client
SWITCH‐AX‐1174882 ‐ SWITCH‐AX‐1174883       7/5/2016 14:31   RE_ CenturyLink Order Confirmation for order number 455211.msg                                     Attorney Client
SWITCH‐AX‐1174884 ‐ SWITCH‐AX‐1174894       7/5/2016 14:31   Amendment                                                                                          Attorney Client
SWITCH‐AX‐1174895 ‐ SWITCH‐AX‐1174896       7/5/2016 14:34   no Title                                                                                           Attorney Client
SWITCH‐AX‐1174897 ‐ SWITCH‐AX‐1174907       7/5/2016 14:34   Amendment                                                                                          Attorney Client
SWITCH‐AX‐1174908 ‐ SWITCH‐AX‐1174908       7/5/2016 14:34   20160623115241330.pdf                                                                              Attorney Client
SWITCH‐AX‐1174909 ‐ SWITCH‐AX‐1174914       7/5/2016 14:34   Product Pricer Online Quote ‐ 30160620781424                                                       Attorney Client
SWITCH‐AX‐1174915 ‐ SWITCH‐AX‐1174916       7/5/2016 14:34   RE_ CenturyLink Order Confirmation for order number 455211.msg                                     Attorney Client
SWITCH‐AX‐1174917 ‐ SWITCH‐AX‐1174919       7/5/2016 14:34   Online Ordering                                                                                    Attorney Client
SWITCH‐AX‐1174920 ‐ SWITCH‐AX‐1174920       7/5/2016 14:58   Collection Report 160705 Prop Revision.xlsx                                                        Attorney Client
SWITCH‐AX‐1174921 ‐ SWITCH‐AX‐1174935       7/5/2016 14:59   411bee8a‐ea52‐47d2‐b413‐f09d63e3c24a.msg                                                           Attorney Client
SWITCH‐AX‐1174936 ‐ SWITCH‐AX‐1174936       7/5/2016 14:59   image008.jpg                                                                                       Attorney Client
SWITCH‐AX‐1174937 ‐ SWITCH‐AX‐1174937       7/5/2016 14:59   SwitchNap_renewal.pdf                                                                              Attorney Client
SWITCH‐AX‐1174938 ‐ SWITCH‐AX‐1174938       7/5/2016 14:59   image009.jpg                                                                                       Attorney Client
SWITCH‐AX‐1174939 ‐ SWITCH‐AX‐1174941       7/5/2016 14:59   Z059‐070516‐142‐SO (1Gbps Transport for Allied Digital ‐ 2525 Main, Suite 120, Irvine, CA).pdf     Attorney Client
SWITCH‐AX‐1174942 ‐ SWITCH‐AX‐1174956       7/5/2016 14:59   no Title                                                                                           Attorney Client
SWITCH‐AX‐1174957 ‐ SWITCH‐AX‐1174959       7/5/2016 14:59   Z059‐070516‐142‐SO (1Gbps Transport for Allied Digital ‐ 2525 Main, Suite 120, Irvine, CA).pdf     Attorney Client
SWITCH‐AX‐1174960 ‐ SWITCH‐AX‐1174960       7/5/2016 14:59   image009.jpg                                                                                       Attorney Client
SWITCH‐AX‐1174961 ‐ SWITCH‐AX‐1174961       7/5/2016 14:59   SwitchNap_renewal.pdf                                                                              Attorney Client
SWITCH‐AX‐1174962 ‐ SWITCH‐AX‐1174962       7/5/2016 14:59   image008.jpg                                                                                       Attorney Client
SWITCH‐AX‐1174963 ‐ SWITCH‐AX‐1174964       7/5/2016 15:37   no Title                                                                                           Attorney Client
SWITCH‐AX‐1174965 ‐ SWITCH‐AX‐1174976       7/5/2016 15:37   VRA‐2015‐SIG‐Respondents‐Guide.pdf                                                                 Attorney Client
SWITCH‐AX‐1174977 ‐ SWITCH‐AX‐1174977       7/5/2016 15:37   VRA‐SIG‐Microsoft‐Macro‐Problems‐2015.1.docx                                                       Attorney Client
SWITCH‐AX‐1174978 ‐ SWITCH‐AX‐1174978       7/5/2016 15:37   Standardized Information Gathering (SIG) Questionnaire                                             Attorney Client
SWITCH‐AX‐1174979 ‐ SWITCH‐AX‐1174979       7/5/2016 17:40   Collection Report 160705.xlsx                                                                      Attorney Client
SWITCH‐AX‐1174980 ‐ SWITCH‐AX‐1174986       7/5/2016 17:42   968fcb35‐3948‐4128‐bb83‐fc7469987be0.msg                                                           Attorney Client




                                                                          EXHIBIT 10, PAGE 2300
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 548 of 829


Bates                                   Document Date        Document Title                                    Privilege
SWITCH‐AX‐1174987 ‐ SWITCH‐AX‐1174987       7/5/2016 17:42   Collection Report 160705.xlsx                     Attorney Client
SWITCH‐AX‐1174988 ‐ SWITCH‐AX‐1174988       7/5/2016 17:42   Collection Report 160705.xlsx                     Attorney Client
SWITCH‐AX‐1174989 ‐ SWITCH‐AX‐1174995       7/5/2016 17:42   no Title                                          Attorney Client
SWITCH‐AX‐1174996 ‐ SWITCH‐AX‐1174996       7/5/2016 17:42   Collection Report 160705.xlsx                     Attorney Client
SWITCH‐AX‐1174997 ‐ SWITCH‐AX‐1174997       7/5/2016 17:42   Collection Report 160705.xlsx                     Attorney Client
SWITCH‐AX‐1174998 ‐ SWITCH‐AX‐1175045       7/5/2016 18:10   no Title                                          Attorney Client
SWITCH‐AX‐1175046 ‐ SWITCH‐AX‐1175046       7/5/2016 18:10   image005.jpg                                      Attorney Client
SWITCH‐AX‐1175047 ‐ SWITCH‐AX‐1175047       7/5/2016 18:10   image004.png                                      Attorney Client
SWITCH‐AX‐1175048 ‐ SWITCH‐AX‐1175048       7/5/2016 18:10   image007.jpg                                      Attorney Client
SWITCH‐AX‐1175049 ‐ SWITCH‐AX‐1175049       7/5/2016 18:10   image006.jpg                                      Attorney Client
SWITCH‐AX‐1175050 ‐ SWITCH‐AX‐1175050       7/5/2016 18:45   no Title                                          Attorney Client
SWITCH‐AX‐1175051 ‐ SWITCH‐AX‐1175052       7/5/2016 18:45   ATT00001.htm                                      Attorney Client
SWITCH‐AX‐1175053 ‐ SWITCH‐AX‐1175055       7/5/2016 18:45   Master NDA SCG V5 05052014 EIG CLEAN 062816.doc   Attorney Client
SWITCH‐AX‐1175056 ‐ SWITCH‐AX‐1175056       7/5/2016 18:45   ATT00003.htm                                      Attorney Client
SWITCH‐AX‐1175057 ‐ SWITCH‐AX‐1175057       7/5/2016 18:45   ATT00002.htm                                      Attorney Client
SWITCH‐AX‐1175058 ‐ SWITCH‐AX‐1175058       7/5/2016 18:45   image002.jpg                                      Attorney Client
SWITCH‐AX‐1175059 ‐ SWITCH‐AX‐1175103       7/5/2016 18:52   no Title                                          Attorney Client;Work Product
SWITCH‐AX‐1175104 ‐ SWITCH‐AX‐1175106       7/5/2016 21:27   no Title                                          Attorney Client
SWITCH‐AX‐1175107 ‐ SWITCH‐AX‐1175119        7/6/2016 8:35   no Title                                          Attorney Client
SWITCH‐AX‐1175120 ‐ SWITCH‐AX‐1175128        7/6/2016 8:35   Supernap Contract and Service Order.pdf           Attorney Client
SWITCH‐AX‐1175129 ‐ SWITCH‐AX‐1175130        7/6/2016 9:07   no Title                                          Attorney Client
SWITCH‐AX‐1175131 ‐ SWITCH‐AX‐1175137        7/6/2016 9:10   bc209237‐1c02‐4cd2‐b38d‐6572f38d3104.msg          Attorney Client
SWITCH‐AX‐1175138 ‐ SWITCH‐AX‐1175138        7/6/2016 9:10   image004.jpg                                      Attorney Client
SWITCH‐AX‐1175139 ‐ SWITCH‐AX‐1175139        7/6/2016 9:10   image003.jpg                                      Attorney Client
SWITCH‐AX‐1175140 ‐ SWITCH‐AX‐1175146        7/6/2016 9:10   no Title                                          Attorney Client
SWITCH‐AX‐1175147 ‐ SWITCH‐AX‐1175147        7/6/2016 9:10   image004.jpg                                      Attorney Client
SWITCH‐AX‐1175148 ‐ SWITCH‐AX‐1175148        7/6/2016 9:10   image003.jpg                                      Attorney Client
SWITCH‐AX‐1175149 ‐ SWITCH‐AX‐1175156        7/6/2016 9:11   no Title                                          Attorney Client
SWITCH‐AX‐1175157 ‐ SWITCH‐AX‐1175157        7/6/2016 9:11   image003.jpg                                      Attorney Client
SWITCH‐AX‐1175158 ‐ SWITCH‐AX‐1175159        7/6/2016 9:11   Bandar Group LOI 03‐08‐2015.pdf                   Attorney Client
SWITCH‐AX‐1175160 ‐ SWITCH‐AX‐1175166        7/6/2016 9:12   62cd33ad‐3c82‐47e5‐b8c0‐9558417d080a.msg          Attorney Client
SWITCH‐AX‐1175167 ‐ SWITCH‐AX‐1175167        7/6/2016 9:12   image001.jpg                                      Attorney Client
SWITCH‐AX‐1175168 ‐ SWITCH‐AX‐1175168        7/6/2016 9:12   image002.jpg                                      Attorney Client
SWITCH‐AX‐1175169 ‐ SWITCH‐AX‐1175175        7/6/2016 9:12   no Title                                          Attorney Client
SWITCH‐AX‐1175176 ‐ SWITCH‐AX‐1175176        7/6/2016 9:12   image001.jpg                                      Attorney Client
SWITCH‐AX‐1175177 ‐ SWITCH‐AX‐1175177        7/6/2016 9:12   image002.jpg                                      Attorney Client
SWITCH‐AX‐1175178 ‐ SWITCH‐AX‐1175185        7/6/2016 9:24   no Title                                          Attorney Client
SWITCH‐AX‐1175186 ‐ SWITCH‐AX‐1175186        7/6/2016 9:24   image006.jpg                                      Attorney Client
SWITCH‐AX‐1175187 ‐ SWITCH‐AX‐1175187        7/6/2016 9:24   image004.jpg                                      Attorney Client
SWITCH‐AX‐1175188 ‐ SWITCH‐AX‐1175188        7/6/2016 9:24   image005.jpg                                      Attorney Client
SWITCH‐AX‐1175189 ‐ SWITCH‐AX‐1175196        7/6/2016 9:24   12b485e7‐e04e‐4366‐8d3f‐96c59f54818b.msg          Attorney Client
SWITCH‐AX‐1175197 ‐ SWITCH‐AX‐1175197        7/6/2016 9:24   image006.jpg                                      Attorney Client
SWITCH‐AX‐1175198 ‐ SWITCH‐AX‐1175198        7/6/2016 9:24   image005.jpg                                      Attorney Client
SWITCH‐AX‐1175199 ‐ SWITCH‐AX‐1175199        7/6/2016 9:24   image004.jpg                                      Attorney Client
SWITCH‐AX‐1175200 ‐ SWITCH‐AX‐1175207        7/6/2016 9:42   no Title                                          Attorney Client
SWITCH‐AX‐1175208 ‐ SWITCH‐AX‐1175208        7/6/2016 9:42   image001.jpg                                      Attorney Client




                                                                        EXHIBIT 10, PAGE 2301
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 549 of 829


Bates                                   Document Date        Document Title                                                                              Privilege
SWITCH‐AX‐1175209 ‐ SWITCH‐AX‐1175210        7/6/2016 9:42   Bandar Group LOI 03‐08‐2015.pdf                                                            Attorney Client
SWITCH‐AX‐1175211 ‐ SWITCH‐AX‐1175218        7/6/2016 9:42   no Title                                                                                   Attorney Client
SWITCH‐AX‐1175219 ‐ SWITCH‐AX‐1175219        7/6/2016 9:42   image001.jpg                                                                               Attorney Client
SWITCH‐AX‐1175220 ‐ SWITCH‐AX‐1175221        7/6/2016 9:42   Bandar Group LOI 03‐08‐2015.pdf                                                            Attorney Client
SWITCH‐AX‐1175222 ‐ SWITCH‐AX‐1175223        7/6/2016 9:50   no Title                                                                                   Attorney Client
SWITCH‐AX‐1175224 ‐ SWITCH‐AX‐1175226        7/6/2016 9:50   Network_Core_‐_Colocation_Facility_‐_Attachment_B_‐_Avetta_Registration_‐_Sempra_USGP_Cont Attorney Client
SWITCH‐AX‐1175227 ‐ SWITCH‐AX‐1175231        7/6/2016 9:50   Network_Core_‐_Colocation_Facility_‐_Attachment_A_‐_Supplier_Information_Forms (3).pdf     Attorney Client
SWITCH‐AX‐1175232 ‐ SWITCH‐AX‐1175238        7/6/2016 9:50   Revenue Policy                                                                             Attorney Client
SWITCH‐AX‐1175239 ‐ SWITCH‐AX‐1175239        7/6/2016 9:50   image003.jpg                                                                               Attorney Client
SWITCH‐AX‐1175240 ‐ SWITCH‐AX‐1175265        7/6/2016 9:50   Master Service Agreement with TA                                                           Attorney Client
SWITCH‐AX‐1175266 ‐ SWITCH‐AX‐1175267        7/6/2016 9:52   no Title                                                                                   Attorney Client
SWITCH‐AX‐1175268 ‐ SWITCH‐AX‐1175274        7/6/2016 9:52   Revenue Policy                                                                             Attorney Client
SWITCH‐AX‐1175275 ‐ SWITCH‐AX‐1175300        7/6/2016 9:52   Master Service Agreement with TA                                                           Attorney Client
SWITCH‐AX‐1175301 ‐ SWITCH‐AX‐1175303        7/6/2016 9:52   Network_Core_‐_Colocation_Facility_‐_Attachment_B_‐_Avetta_Registration_‐_Sempra_USGP_Cont Attorney Client
SWITCH‐AX‐1175304 ‐ SWITCH‐AX‐1175304        7/6/2016 9:52   image003.jpg                                                                               Attorney Client
SWITCH‐AX‐1175305 ‐ SWITCH‐AX‐1175309        7/6/2016 9:52   Network_Core_‐_Colocation_Facility_‐_Attachment_A_‐_Supplier_Information_Forms (3).pdf     Attorney Client
SWITCH‐AX‐1175310 ‐ SWITCH‐AX‐1175311        7/6/2016 9:54   no Title                                                                                   Attorney Client
SWITCH‐AX‐1175312 ‐ SWITCH‐AX‐1175314        7/6/2016 9:54   Master NDA SCG V5 05052014 [EIGcompare7.6.16].docx                                         Attorney Client
SWITCH‐AX‐1175315 ‐ SWITCH‐AX‐1175315       7/6/2016 10:08   no Title                                                                                   Attorney Client
SWITCH‐AX‐1175316 ‐ SWITCH‐AX‐1175334       7/6/2016 10:08   UMB Contract 7‐6‐16.docx                                                                   Attorney Client
SWITCH‐AX‐1175335 ‐ SWITCH‐AX‐1175335       7/6/2016 10:09   no Title                                                                                   Attorney Client
SWITCH‐AX‐1175336 ‐ SWITCH‐AX‐1175354       7/6/2016 10:09   UMB Contract 7‐6‐16.docx                                                                   Attorney Client
SWITCH‐AX‐1175355 ‐ SWITCH‐AX‐1175360       7/6/2016 11:20   c4a2c2e8‐bc0a‐46f2‐aedc‐13947cd1e80a.msg                                                   Attorney Client
SWITCH‐AX‐1175361 ‐ SWITCH‐AX‐1175361       7/6/2016 11:20   image001.jpg                                                                               Attorney Client
SWITCH‐AX‐1175362 ‐ SWITCH‐AX‐1175362       7/6/2016 11:57   no Title                                                                                   Attorney Client
SWITCH‐AX‐1175363 ‐ SWITCH‐AX‐1175381       7/6/2016 11:57   UMB Contract 7‐6‐16.docx                                                                   Attorney Client
SWITCH‐AX‐1175382 ‐ SWITCH‐AX‐1175382       7/6/2016 11:58   no Title                                                                                   Attorney Client
SWITCH‐AX‐1175383 ‐ SWITCH‐AX‐1175401       7/6/2016 11:58   UMB Contract 7‐6‐16.docx                                                                   Attorney Client
SWITCH‐AX‐1175402 ‐ SWITCH‐AX‐1175405       7/6/2016 12:20   no Title                                                                                   Attorney Client
SWITCH‐AX‐1175406 ‐ SWITCH‐AX‐1175406       7/6/2016 12:20   image001.jpg                                                                               Attorney Client
SWITCH‐AX‐1175407 ‐ SWITCH‐AX‐1175416       7/6/2016 12:20   Colocation Facilities Agreement‐070616.docx                                                Attorney Client
SWITCH‐AX‐1175417 ‐ SWITCH‐AX‐1175420       7/6/2016 14:10   no Title                                                                                   Attorney Client
SWITCH‐AX‐1175421 ‐ SWITCH‐AX‐1175421       7/6/2016 14:10   image001.jpg                                                                               Attorney Client
SWITCH‐AX‐1175422 ‐ SWITCH‐AX‐1175422       7/6/2016 14:15   no Title                                                                                   Attorney Client
SWITCH‐AX‐1175423 ‐ SWITCH‐AX‐1175423       7/6/2016 14:15   image001.jpg                                                                               Attorney Client
SWITCH‐AX‐1175424 ‐ SWITCH‐AX‐1175432       7/6/2016 14:15   CFA‐Entertainment Partners‐v2 to v3‐20160616.docx                                          Attorney Client
SWITCH‐AX‐1175433 ‐ SWITCH‐AX‐1175433       7/6/2016 14:19   no Title                                                                                   Attorney Client
SWITCH‐AX‐1175434 ‐ SWITCH‐AX‐1175434       7/6/2016 14:19   image001.jpg                                                                               Attorney Client
SWITCH‐AX‐1175435 ‐ SWITCH‐AX‐1175443       7/6/2016 14:19   CFA‐Entertainment Partners‐v2 to v3‐20160616.docx                                          Attorney Client
SWITCH‐AX‐1175444 ‐ SWITCH‐AX‐1175452       7/6/2016 16:31   no Title                                                                                   Attorney Client
SWITCH‐AX‐1175453 ‐ SWITCH‐AX‐1175453       7/6/2016 16:31   image005.jpg                                                                               Attorney Client
SWITCH‐AX‐1175454 ‐ SWITCH‐AX‐1175454       7/6/2016 16:31   image003.jpg                                                                               Attorney Client
SWITCH‐AX‐1175455 ‐ SWITCH‐AX‐1175464       7/6/2016 16:31   CFA‐Monoprice‐v2 to v3‐20160706.docx                                                       Attorney Client
SWITCH‐AX‐1175465 ‐ SWITCH‐AX‐1175465       7/6/2016 17:06   Collection Report 160706.xlsx                                                              Attorney Client
SWITCH‐AX‐1175466 ‐ SWITCH‐AX‐1175471       7/6/2016 17:07   no Title                                                                                   Attorney Client
SWITCH‐AX‐1175472 ‐ SWITCH‐AX‐1175472       7/6/2016 17:07   image001.jpg                                                                               Attorney Client




                                                                         EXHIBIT 10, PAGE 2302
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 550 of 829


Bates                                   Document Date        Document Title                             Privilege
SWITCH‐AX‐1175473 ‐ SWITCH‐AX‐1175473       7/6/2016 17:07   Collection Report 160706.xlsx              Attorney Client
SWITCH‐AX‐1175474 ‐ SWITCH‐AX‐1175479       7/6/2016 17:07   dc436a7c‐6213‐4369‐be74‐8ac7e9a947e9.msg   Attorney Client
SWITCH‐AX‐1175480 ‐ SWITCH‐AX‐1175480       7/6/2016 17:07   image001.jpg                               Attorney Client
SWITCH‐AX‐1175481 ‐ SWITCH‐AX‐1175481       7/6/2016 17:07   Collection Report 160706.xlsx              Attorney Client
SWITCH‐AX‐1175482 ‐ SWITCH‐AX‐1175489       7/6/2016 17:08   b7d4e239‐692b‐4492‐8427‐e0627a12a2e5.msg   Attorney Client
SWITCH‐AX‐1175490 ‐ SWITCH‐AX‐1175490       7/6/2016 17:08   image001.jpg                               Attorney Client
SWITCH‐AX‐1175491 ‐ SWITCH‐AX‐1175498       7/6/2016 17:13   no Title                                   Attorney Client
SWITCH‐AX‐1175499 ‐ SWITCH‐AX‐1175506       7/6/2016 17:13   no Title                                   Attorney Client
SWITCH‐AX‐1175507 ‐ SWITCH‐AX‐1175507       7/6/2016 17:13   image001.jpg                               Attorney Client
SWITCH‐AX‐1175508 ‐ SWITCH‐AX‐1175515       7/6/2016 17:13   no Title                                   Attorney Client
SWITCH‐AX‐1175516 ‐ SWITCH‐AX‐1175516       7/6/2016 17:13   image001.jpg                               Attorney Client
SWITCH‐AX‐1175517 ‐ SWITCH‐AX‐1175524       7/6/2016 17:19   dc69d492‐5ed7‐4249‐9938‐8f34c511f47f.msg   Attorney Client
SWITCH‐AX‐1175525 ‐ SWITCH‐AX‐1175525       7/6/2016 17:19   image001.jpg                               Attorney Client
SWITCH‐AX‐1175526 ‐ SWITCH‐AX‐1175526       7/6/2016 18:41   no Title                                   Attorney Client
SWITCH‐AX‐1175527 ‐ SWITCH‐AX‐1175553       7/6/2016 18:41   Gartner Reprint.pdf                        Attorney Client
SWITCH‐AX‐1175554 ‐ SWITCH‐AX‐1175555       7/6/2016 19:55   no Title                                   Attorney Client
SWITCH‐AX‐1175556 ‐ SWITCH‐AX‐1175563       7/6/2016 20:00   no Title                                   Attorney Client
SWITCH‐AX‐1175564 ‐ SWITCH‐AX‐1175573       7/6/2016 20:00   CFA‐Monoprice‐v2 to v3‐20160706.docx       Attorney Client
SWITCH‐AX‐1175574 ‐ SWITCH‐AX‐1175577        7/7/2016 0:17   no Title                                   Attorney Client
SWITCH‐AX‐1175578 ‐ SWITCH‐AX‐1175582        7/7/2016 8:31   no Title                                   Attorney Client
SWITCH‐AX‐1175583 ‐ SWITCH‐AX‐1175591        7/7/2016 8:31   GLOBAL MASTER TERMS AND CONDITIONS         Attorney Client
SWITCH‐AX‐1175592 ‐ SWITCH‐AX‐1175599        7/7/2016 8:46   040939ce‐35db‐4224‐81d3‐4420dc7d9644.msg   Attorney Client
SWITCH‐AX‐1175600 ‐ SWITCH‐AX‐1175600        7/7/2016 8:46   image001.jpg                               Attorney Client
SWITCH‐AX‐1175601 ‐ SWITCH‐AX‐1175608        7/7/2016 8:46   no Title                                   Attorney Client
SWITCH‐AX‐1175609 ‐ SWITCH‐AX‐1175609        7/7/2016 8:46   image001.jpg                               Attorney Client
SWITCH‐AX‐1175610 ‐ SWITCH‐AX‐1175618        7/7/2016 8:53   4d9efb3c‐58f7‐46fa‐bc89‐3bb82b70830d.msg   Attorney Client
SWITCH‐AX‐1175619 ‐ SWITCH‐AX‐1175619        7/7/2016 8:53   image001.jpg                               Attorney Client
SWITCH‐AX‐1175620 ‐ SWITCH‐AX‐1175628        7/7/2016 8:55   a5d5a154‐11a3‐42b5‐8f32‐b4ff4455a95f.msg   Attorney Client
SWITCH‐AX‐1175629 ‐ SWITCH‐AX‐1175629        7/7/2016 8:55   image001.jpg                               Attorney Client
SWITCH‐AX‐1175630 ‐ SWITCH‐AX‐1175637        7/7/2016 9:06   no Title                                   Attorney Client
SWITCH‐AX‐1175638 ‐ SWITCH‐AX‐1175638        7/7/2016 9:06   image001.jpg                               Attorney Client
SWITCH‐AX‐1175639 ‐ SWITCH‐AX‐1175646        7/7/2016 9:06   01ee91ca‐68c2‐48f5‐a64d‐c8a232900227.msg   Attorney Client
SWITCH‐AX‐1175647 ‐ SWITCH‐AX‐1175647        7/7/2016 9:06   image001.jpg                               Attorney Client
SWITCH‐AX‐1175648 ‐ SWITCH‐AX‐1175656        7/7/2016 9:10   no Title                                   Attorney Client
SWITCH‐AX‐1175657 ‐ SWITCH‐AX‐1175657        7/7/2016 9:10   image003.jpg                               Attorney Client
SWITCH‐AX‐1175658 ‐ SWITCH‐AX‐1175658        7/7/2016 9:10   image002.jpg                               Attorney Client
SWITCH‐AX‐1175659 ‐ SWITCH‐AX‐1175667        7/7/2016 9:10   5f63f2de‐ce27‐48d5‐9d8d‐a8cac191a4cd.msg   Attorney Client
SWITCH‐AX‐1175668 ‐ SWITCH‐AX‐1175668        7/7/2016 9:10   image002.jpg                               Attorney Client
SWITCH‐AX‐1175669 ‐ SWITCH‐AX‐1175669        7/7/2016 9:10   image003.jpg                               Attorney Client
SWITCH‐AX‐1175670 ‐ SWITCH‐AX‐1175679        7/7/2016 9:16   no Title                                   Attorney Client
SWITCH‐AX‐1175680 ‐ SWITCH‐AX‐1175680        7/7/2016 9:16   image003.jpg                               Attorney Client
SWITCH‐AX‐1175681 ‐ SWITCH‐AX‐1175681        7/7/2016 9:16   image002.jpg                               Attorney Client
SWITCH‐AX‐1175682 ‐ SWITCH‐AX‐1175691        7/7/2016 9:16   no Title                                   Attorney Client
SWITCH‐AX‐1175692 ‐ SWITCH‐AX‐1175692        7/7/2016 9:16   image002.jpg                               Attorney Client
SWITCH‐AX‐1175693 ‐ SWITCH‐AX‐1175693        7/7/2016 9:16   image003.jpg                               Attorney Client
SWITCH‐AX‐1175694 ‐ SWITCH‐AX‐1175702        7/7/2016 9:26   no Title                                   Attorney Client




                                                                        EXHIBIT 10, PAGE 2303
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 551 of 829


Bates                                   Document Date        Document Title                                                   Privilege
SWITCH‐AX‐1175703 ‐ SWITCH‐AX‐1175703        7/7/2016 9:26   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1175704 ‐ SWITCH‐AX‐1175704        7/7/2016 9:26   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1175705 ‐ SWITCH‐AX‐1175713        7/7/2016 9:28   a05c2f3c‐9425‐4532‐972c‐5ebda48371ce.msg                         Attorney Client
SWITCH‐AX‐1175714 ‐ SWITCH‐AX‐1175714        7/7/2016 9:28   image004.jpg                                                     Attorney Client
SWITCH‐AX‐1175715 ‐ SWITCH‐AX‐1175715        7/7/2016 9:28   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1175716 ‐ SWITCH‐AX‐1175717       7/7/2016 10:19   82b2eade‐4aed‐4b7d‐b87a‐8bddf4175379.msg                         Attorney Client
SWITCH‐AX‐1175718 ‐ SWITCH‐AX‐1175720       7/7/2016 10:19   Online Ordering                                                  Attorney Client
SWITCH‐AX‐1175721 ‐ SWITCH‐AX‐1175721       7/7/2016 10:19   20160623115241330.pdf                                            Attorney Client
SWITCH‐AX‐1175722 ‐ SWITCH‐AX‐1175727       7/7/2016 10:19   Product Pricer Online Quote ‐ 30160620781424                     Attorney Client
SWITCH‐AX‐1175728 ‐ SWITCH‐AX‐1175738       7/7/2016 10:19   Amendment                                                        Attorney Client
SWITCH‐AX‐1175739 ‐ SWITCH‐AX‐1175740       7/7/2016 10:19   RE_ CenturyLink Order Confirmation for order number 455211.msg   Attorney Client
SWITCH‐AX‐1175741 ‐ SWITCH‐AX‐1175750       7/7/2016 10:29   626d6094‐1287‐49a3‐93c1‐1ce39691385c.msg                         Attorney Client
SWITCH‐AX‐1175751 ‐ SWITCH‐AX‐1175751       7/7/2016 10:29   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1175752 ‐ SWITCH‐AX‐1175752       7/7/2016 10:29   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1175753 ‐ SWITCH‐AX‐1175756       7/7/2016 10:44   no Title                                                         Attorney Client
SWITCH‐AX‐1175757 ‐ SWITCH‐AX‐1175757       7/7/2016 10:44   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1175758 ‐ SWITCH‐AX‐1175758       7/7/2016 10:44   RampRate                                                         Attorney Client
SWITCH‐AX‐1175759 ‐ SWITCH‐AX‐1175759       7/7/2016 10:44   G133‐07‐082‐C.pdf                                                Attorney Client
SWITCH‐AX‐1175760 ‐ SWITCH‐AX‐1175763       7/7/2016 10:45   no Title                                                         Attorney Client
SWITCH‐AX‐1175764 ‐ SWITCH‐AX‐1175764       7/7/2016 10:45   G133‐07‐082‐C.pdf                                                Attorney Client
SWITCH‐AX‐1175765 ‐ SWITCH‐AX‐1175765       7/7/2016 10:45   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1175766 ‐ SWITCH‐AX‐1175766       7/7/2016 10:45   RampRate                                                         Attorney Client
SWITCH‐AX‐1175767 ‐ SWITCH‐AX‐1175770       7/7/2016 10:45   f87b4910‐104a‐4ff9‐a29f‐595c906fcff9.msg                         Attorney Client
SWITCH‐AX‐1175771 ‐ SWITCH‐AX‐1175771       7/7/2016 10:45   G133‐07‐082‐C.pdf                                                Attorney Client
SWITCH‐AX‐1175772 ‐ SWITCH‐AX‐1175772       7/7/2016 10:45   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1175773 ‐ SWITCH‐AX‐1175773       7/7/2016 10:45   RampRate                                                         Attorney Client
SWITCH‐AX‐1175774 ‐ SWITCH‐AX‐1175779       7/7/2016 10:47   no Title                                                         Attorney Client
SWITCH‐AX‐1175780 ‐ SWITCH‐AX‐1175780       7/7/2016 10:47   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1175781 ‐ SWITCH‐AX‐1175781       7/7/2016 10:47   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1175782 ‐ SWITCH‐AX‐1175783       7/7/2016 10:47   South Lyon Medical Center SO v2 20160606.docx                    Attorney Client
SWITCH‐AX‐1175784 ‐ SWITCH‐AX‐1175787       7/7/2016 10:48   a1601cb9‐ce46‐4f0c‐81ed‐667105b00d5b.msg                         Attorney Client
SWITCH‐AX‐1175788 ‐ SWITCH‐AX‐1175788       7/7/2016 10:48   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1175789 ‐ SWITCH‐AX‐1175790       7/7/2016 11:01   no Title                                                         Attorney Client
SWITCH‐AX‐1175791 ‐ SWITCH‐AX‐1175791       7/7/2016 11:01   14‐9‐SU‐esig‐Adam‐Kramer[4].png                                  Attorney Client
SWITCH‐AX‐1175792 ‐ SWITCH‐AX‐1175810       7/7/2016 11:01   Interlink Telecom                                                Attorney Client
SWITCH‐AX‐1175811 ‐ SWITCH‐AX‐1175812       7/7/2016 11:02   no Title                                                         Attorney Client
SWITCH‐AX‐1175813 ‐ SWITCH‐AX‐1175813       7/7/2016 11:02   image001.png                                                     Attorney Client
SWITCH‐AX‐1175814 ‐ SWITCH‐AX‐1175821       7/7/2016 11:07   no Title                                                         Attorney Client
SWITCH‐AX‐1175822 ‐ SWITCH‐AX‐1175822       7/7/2016 11:07   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1175823 ‐ SWITCH‐AX‐1175823       7/7/2016 11:07   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1175824 ‐ SWITCH‐AX‐1175824       7/7/2016 11:07   HCP 11043 William Bee Ririe Hospital 100 Mbps ATT FIBER.xlsx     Attorney Client
SWITCH‐AX‐1175825 ‐ SWITCH‐AX‐1175826       7/7/2016 11:07   South Lyon Medical Center SO v2 20160606.docx                    Attorney Client
SWITCH‐AX‐1175827 ‐ SWITCH‐AX‐1175836       7/7/2016 11:11   no Title                                                         Attorney Client
SWITCH‐AX‐1175837 ‐ SWITCH‐AX‐1175837       7/7/2016 11:11   image004.jpg                                                     Attorney Client
SWITCH‐AX‐1175838 ‐ SWITCH‐AX‐1175838       7/7/2016 11:11   image005.jpg                                                     Attorney Client
SWITCH‐AX‐1175839 ‐ SWITCH‐AX‐1175841       7/7/2016 12:28   e58b4242‐089c‐4b80‐9adc‐479d54eceed2.msg                         Attorney Client




                                                                         EXHIBIT 10, PAGE 2304
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 552 of 829


Bates                                   Document Date        Document Title                                                            Privilege
SWITCH‐AX‐1175842 ‐ SWITCH‐AX‐1175851       7/7/2016 12:28   CFA‐Macerich‐v5 to v6‐20160706.docx                                       Attorney Client
SWITCH‐AX‐1175852 ‐ SWITCH‐AX‐1175852       7/7/2016 12:28   image003.jpg                                                              Attorney Client
SWITCH‐AX‐1175853 ‐ SWITCH‐AX‐1175853       7/7/2016 12:28   image002.jpg                                                              Attorney Client
SWITCH‐AX‐1175854 ‐ SWITCH‐AX‐1175864       7/7/2016 12:52   no Title                                                                  Attorney Client
SWITCH‐AX‐1175865 ‐ SWITCH‐AX‐1175865       7/7/2016 12:52   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1175866 ‐ SWITCH‐AX‐1175866       7/7/2016 12:52   image003.jpg                                                              Attorney Client
SWITCH‐AX‐1175867 ‐ SWITCH‐AX‐1175877       7/7/2016 13:02   no Title                                                                  Attorney Client
SWITCH‐AX‐1175878 ‐ SWITCH‐AX‐1175878       7/7/2016 13:02   image004.jpg                                                              Attorney Client
SWITCH‐AX‐1175879 ‐ SWITCH‐AX‐1175879       7/7/2016 13:02   image005.jpg                                                              Attorney Client
SWITCH‐AX‐1175880 ‐ SWITCH‐AX‐1175888       7/7/2016 13:23   no Title                                                                  Attorney Client
SWITCH‐AX‐1175889 ‐ SWITCH‐AX‐1175898       7/7/2016 13:23   CFA‐Monoprice‐v2 to v3‐20160706_Reviewed MP.docx                          Attorney Client
SWITCH‐AX‐1175899 ‐ SWITCH‐AX‐1175899       7/7/2016 13:39   no Title                                                                  Attorney Client
SWITCH‐AX‐1175900 ‐ SWITCH‐AX‐1175900       7/7/2016 13:39   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1175901 ‐ SWITCH‐AX‐1175904       7/7/2016 14:15   no Title                                                                  Attorney Client
SWITCH‐AX‐1175905 ‐ SWITCH‐AX‐1175905       7/7/2016 14:15   image001.png                                                              Attorney Client
SWITCH‐AX‐1175906 ‐ SWITCH‐AX‐1175906       7/7/2016 14:15   image002.png                                                              Attorney Client
SWITCH‐AX‐1175907 ‐ SWITCH‐AX‐1175907       7/7/2016 14:32   no Title                                                                  Attorney Client
SWITCH‐AX‐1175908 ‐ SWITCH‐AX‐1175909       7/7/2016 14:32   Switch SO 671347 CHANGE ORDER 200M DIA Un Cap.pdf                         Attorney Client
SWITCH‐AX‐1175910 ‐ SWITCH‐AX‐1175910       7/7/2016 14:32   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1175911 ‐ SWITCH‐AX‐1175911       7/7/2016 14:32   no Title                                                                  Attorney Client
SWITCH‐AX‐1175912 ‐ SWITCH‐AX‐1175913       7/7/2016 14:32   Switch SO 671347 CHANGE ORDER 200M DIA Un Cap.pdf                         Attorney Client
SWITCH‐AX‐1175914 ‐ SWITCH‐AX‐1175914       7/7/2016 14:32   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1175915 ‐ SWITCH‐AX‐1175916       7/7/2016 14:42   no Title                                                                  Attorney Client
SWITCH‐AX‐1175917 ‐ SWITCH‐AX‐1175917       7/7/2016 14:42   image002.jpg                                                              Attorney Client
SWITCH‐AX‐1175918 ‐ SWITCH‐AX‐1175918       7/7/2016 14:42   image003.jpg                                                              Attorney Client
SWITCH‐AX‐1175919 ‐ SWITCH‐AX‐1175920       7/7/2016 14:45   no Title                                                                  Attorney Client
SWITCH‐AX‐1175921 ‐ SWITCH‐AX‐1175921       7/7/2016 14:45   image002.jpg                                                              Attorney Client
SWITCH‐AX‐1175922 ‐ SWITCH‐AX‐1175922       7/7/2016 14:45   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1175923 ‐ SWITCH‐AX‐1175925       7/7/2016 14:52   no Title                                                                  Attorney Client
SWITCH‐AX‐1175926 ‐ SWITCH‐AX‐1175926       7/7/2016 14:52   image003.jpg                                                              Attorney Client
SWITCH‐AX‐1175927 ‐ SWITCH‐AX‐1175927       7/7/2016 14:52   image002.jpg                                                              Attorney Client
SWITCH‐AX‐1175928 ‐ SWITCH‐AX‐1175931       7/7/2016 15:15   no Title                                                                  Attorney Client
SWITCH‐AX‐1175932 ‐ SWITCH‐AX‐1175932       7/7/2016 15:15   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1175933 ‐ SWITCH‐AX‐1175937       7/7/2016 15:36   no Title                                                                  Attorney Client
SWITCH‐AX‐1175938 ‐ SWITCH‐AX‐1175938       7/7/2016 15:36   SO_‐_Broadcom_(Transport)_6‐30‐16.pdf                                     Attorney Client
SWITCH‐AX‐1175939 ‐ SWITCH‐AX‐1175939       7/7/2016 15:36   image004.jpg                                                              Attorney Client
SWITCH‐AX‐1175940 ‐ SWITCH‐AX‐1175940       7/7/2016 15:36   image003.png                                                              Attorney Client
SWITCH‐AX‐1175941 ‐ SWITCH‐AX‐1175941       7/7/2016 15:36   image001.png                                                              Attorney Client
SWITCH‐AX‐1175942 ‐ SWITCH‐AX‐1175945       7/7/2016 15:36   Switch SO 673865 673858 10G Waves NAP8 to Zanker and California Ave.pdf   Attorney Client
SWITCH‐AX‐1175946 ‐ SWITCH‐AX‐1175949       7/7/2016 15:41   5e7bd860‐a130‐4a50‐829e‐27a462324fd5.msg                                  Attorney Client
SWITCH‐AX‐1175950 ‐ SWITCH‐AX‐1175950       7/7/2016 15:41   image002.jpg                                                              Attorney Client
SWITCH‐AX‐1175951 ‐ SWITCH‐AX‐1175951       7/7/2016 15:41   Green Dot SO Power Change.pdf                                             Attorney Client
SWITCH‐AX‐1175952 ‐ SWITCH‐AX‐1175955       7/7/2016 15:41   no Title                                                                  Attorney Client
SWITCH‐AX‐1175956 ‐ SWITCH‐AX‐1175956       7/7/2016 15:41   Green Dot SO Power Change.pdf                                             Attorney Client
SWITCH‐AX‐1175957 ‐ SWITCH‐AX‐1175957       7/7/2016 15:41   image002.jpg                                                              Attorney Client
SWITCH‐AX‐1175958 ‐ SWITCH‐AX‐1175958       7/7/2016 15:42   no Title                                                                  Attorney Client




                                                                         EXHIBIT 10, PAGE 2305
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 553 of 829


Bates                                   Document Date        Document Title                                                            Privilege
SWITCH‐AX‐1175959 ‐ SWITCH‐AX‐1175959       7/7/2016 15:42   image001.png                                                              Attorney Client
SWITCH‐AX‐1175960 ‐ SWITCH‐AX‐1175960       7/7/2016 15:42   Media Report Jun 2016.xlsx                                                Attorney Client
SWITCH‐AX‐1175961 ‐ SWITCH‐AX‐1175965       7/7/2016 16:15   no Title                                                                  Attorney Client
SWITCH‐AX‐1175966 ‐ SWITCH‐AX‐1175966       7/7/2016 16:15   image002.jpg                                                              Attorney Client
SWITCH‐AX‐1175967 ‐ SWITCH‐AX‐1175971       7/7/2016 16:15   f495b857‐d6ef‐480f‐ac2a‐55b44d9a3af9.msg                                  Attorney Client
SWITCH‐AX‐1175972 ‐ SWITCH‐AX‐1175972       7/7/2016 16:15   image002.jpg                                                              Attorney Client
SWITCH‐AX‐1175973 ‐ SWITCH‐AX‐1175978       7/7/2016 16:40   no Title                                                                  Attorney Client
SWITCH‐AX‐1175979 ‐ SWITCH‐AX‐1175979       7/7/2016 16:40   image003.png                                                              Attorney Client
SWITCH‐AX‐1175980 ‐ SWITCH‐AX‐1175980       7/7/2016 16:40   image001.png                                                              Attorney Client
SWITCH‐AX‐1175981 ‐ SWITCH‐AX‐1175984       7/7/2016 16:40   Switch SO 673865 673858 10G Waves NAP8 to Zanker and California Ave.pdf   Attorney Client
SWITCH‐AX‐1175985 ‐ SWITCH‐AX‐1175985       7/7/2016 16:40   SO_‐_Broadcom_(Transport)_6‐30‐16.pdf                                     Attorney Client
SWITCH‐AX‐1175986 ‐ SWITCH‐AX‐1175986       7/7/2016 16:40   image004.jpg                                                              Attorney Client
SWITCH‐AX‐1175987 ‐ SWITCH‐AX‐1175987       7/7/2016 16:53   Collection Report 160707.xlsx                                             Attorney Client
SWITCH‐AX‐1175988 ‐ SWITCH‐AX‐1175992       7/7/2016 16:55   211323f9‐e3cc‐4e76‐a123‐a17f122a13f0.msg                                  Attorney Client
SWITCH‐AX‐1175993 ‐ SWITCH‐AX‐1175993       7/7/2016 16:55   Collection Report 160707.xlsx                                             Attorney Client
SWITCH‐AX‐1175994 ‐ SWITCH‐AX‐1175994       7/7/2016 16:55   Collection Report 160707.xlsx                                             Attorney Client
SWITCH‐AX‐1175995 ‐ SWITCH‐AX‐1175999       7/7/2016 16:55   no Title                                                                  Attorney Client
SWITCH‐AX‐1176000 ‐ SWITCH‐AX‐1176000       7/7/2016 16:55   Collection Report 160707.xlsx                                             Attorney Client
SWITCH‐AX‐1176001 ‐ SWITCH‐AX‐1176001       7/7/2016 16:55   Collection Report 160707.xlsx                                             Attorney Client
SWITCH‐AX‐1176002 ‐ SWITCH‐AX‐1176002       7/7/2016 17:20   no Title                                                                  Attorney Client
SWITCH‐AX‐1176003 ‐ SWITCH‐AX‐1176009       7/7/2016 17:20   Redline SEC Independence Considerations V4 to V5 07‐07‐2016 Legal.docx    Attorney Client
SWITCH‐AX‐1176010 ‐ SWITCH‐AX‐1176010       7/7/2016 17:20   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1176011 ‐ SWITCH‐AX‐1176012       7/7/2016 19:22   no Title                                                                  Attorney Client
SWITCH‐AX‐1176013 ‐ SWITCH‐AX‐1176014        7/8/2016 5:54   no Title                                                                  Attorney Client
SWITCH‐AX‐1176015 ‐ SWITCH‐AX‐1176051        7/8/2016 5:54   ATT USVI Response.pdf                                                     Attorney Client
SWITCH‐AX‐1176052 ‐ SWITCH‐AX‐1176054        7/8/2016 5:54   2016_06_30_VON_Iowa_Utilities_Board_Comments.pdf                          Attorney Client
SWITCH‐AX‐1176055 ‐ SWITCH‐AX‐1176056        7/8/2016 8:56   no Title                                                                  Attorney Client
SWITCH‐AX‐1176057 ‐ SWITCH‐AX‐1176057        7/8/2016 8:56   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1176058 ‐ SWITCH‐AX‐1176069        7/8/2016 8:56   Redline MSA Switch CNB V9 to V10 03‐29‐16 Switch (00198516‐2).DOC         Attorney Client
SWITCH‐AX‐1176070 ‐ SWITCH‐AX‐1176081        7/8/2016 8:56   Redline MSA Switch CNB V9 to V10 03‐29‐16 Switch (00198516‐2).DOC         Attorney Client
SWITCH‐AX‐1176082 ‐ SWITCH‐AX‐1176096        7/8/2016 9:14   no Title                                                                  Attorney Client
SWITCH‐AX‐1176097 ‐ SWITCH‐AX‐1176099        7/8/2016 9:14   EvPL SLAs                                                                 Attorney Client
SWITCH‐AX‐1176100 ‐ SWITCH‐AX‐1176100        7/8/2016 9:14   image003.png                                                              Attorney Client
SWITCH‐AX‐1176101 ‐ SWITCH‐AX‐1176101        7/8/2016 9:14   image002.jpg                                                              Attorney Client
SWITCH‐AX‐1176102 ‐ SWITCH‐AX‐1176102        7/8/2016 9:14   image004.jpg                                                              Attorney Client
SWITCH‐AX‐1176103 ‐ SWITCH‐AX‐1176103        7/8/2016 9:14   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1176104 ‐ SWITCH‐AX‐1176118        7/8/2016 9:14   no Title                                                                  Attorney Client
SWITCH‐AX‐1176119 ‐ SWITCH‐AX‐1176119        7/8/2016 9:14   image004.jpg                                                              Attorney Client
SWITCH‐AX‐1176120 ‐ SWITCH‐AX‐1176122        7/8/2016 9:14   EvPL SLAs                                                                 Attorney Client
SWITCH‐AX‐1176123 ‐ SWITCH‐AX‐1176123        7/8/2016 9:14   image002.jpg                                                              Attorney Client
SWITCH‐AX‐1176124 ‐ SWITCH‐AX‐1176124        7/8/2016 9:14   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1176125 ‐ SWITCH‐AX‐1176125        7/8/2016 9:14   image003.png                                                              Attorney Client
SWITCH‐AX‐1176126 ‐ SWITCH‐AX‐1176137       7/8/2016 10:09   c3dc42f2‐ba1e‐4d57‐8dde‐c1d7fac505e7.msg                                  Attorney Client
SWITCH‐AX‐1176138 ‐ SWITCH‐AX‐1176138       7/8/2016 10:09   image003.jpg                                                              Attorney Client
SWITCH‐AX‐1176139 ‐ SWITCH‐AX‐1176145       7/8/2016 12:27   no Title                                                                  Attorney Client
SWITCH‐AX‐1176146 ‐ SWITCH‐AX‐1176146       7/8/2016 12:27   image001.jpg                                                              Attorney Client




                                                                         EXHIBIT 10, PAGE 2306
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 554 of 829


Bates                                   Document Date        Document Title                                                          Privilege
SWITCH‐AX‐1176147 ‐ SWITCH‐AX‐1176158       7/8/2016 12:27   CASH ESCROW AGREEMENT                                                   Attorney Client
SWITCH‐AX‐1176159 ‐ SWITCH‐AX‐1176161       7/8/2016 12:27   Web KYC Questionaire_CorpMuni_March 2016 v16.indd                       Attorney Client
SWITCH‐AX‐1176162 ‐ SWITCH‐AX‐1176162       7/8/2016 12:27   CIP CDD Certification of Beneficial Owner(s)                            Attorney Client
SWITCH‐AX‐1176163 ‐ SWITCH‐AX‐1176172       7/8/2016 12:27   Switch APA Final (002).pdf                                              Attorney Client
SWITCH‐AX‐1176173 ‐ SWITCH‐AX‐1176178       7/8/2016 12:33   7cbbafcc‐6721‐4bb3‐a8d1‐7708e8a637bf.msg                                Attorney Client
SWITCH‐AX‐1176179 ‐ SWITCH‐AX‐1176179       7/8/2016 12:33   image009.png                                                            Attorney Client
SWITCH‐AX‐1176180 ‐ SWITCH‐AX‐1176182       7/8/2016 12:33   Scanned from a Xerox Multifunction Device.pdf                           Attorney Client
SWITCH‐AX‐1176183 ‐ SWITCH‐AX‐1176183       7/8/2016 12:33   SO_‐_Broadcom_(Transport)_6‐30‐16.pdf                                   Attorney Client
SWITCH‐AX‐1176184 ‐ SWITCH‐AX‐1176184       7/8/2016 12:33   image006.jpg                                                            Attorney Client
SWITCH‐AX‐1176185 ‐ SWITCH‐AX‐1176185       7/8/2016 12:33   image007.png                                                            Attorney Client
SWITCH‐AX‐1176186 ‐ SWITCH‐AX‐1176186       7/8/2016 12:33   image005.jpg                                                            Attorney Client
SWITCH‐AX‐1176187 ‐ SWITCH‐AX‐1176192       7/8/2016 12:33   no Title                                                                Attorney Client
SWITCH‐AX‐1176193 ‐ SWITCH‐AX‐1176195       7/8/2016 12:33   Scanned from a Xerox Multifunction Device.pdf                           Attorney Client
SWITCH‐AX‐1176196 ‐ SWITCH‐AX‐1176196       7/8/2016 12:33   image005.jpg                                                            Attorney Client
SWITCH‐AX‐1176197 ‐ SWITCH‐AX‐1176197       7/8/2016 12:33   SO_‐_Broadcom_(Transport)_6‐30‐16.pdf                                   Attorney Client
SWITCH‐AX‐1176198 ‐ SWITCH‐AX‐1176198       7/8/2016 12:33   image009.png                                                            Attorney Client
SWITCH‐AX‐1176199 ‐ SWITCH‐AX‐1176199       7/8/2016 12:33   image007.png                                                            Attorney Client
SWITCH‐AX‐1176200 ‐ SWITCH‐AX‐1176200       7/8/2016 12:33   image006.jpg                                                            Attorney Client
SWITCH‐AX‐1176201 ‐ SWITCH‐AX‐1176206       7/8/2016 12:33   no Title                                                                Attorney Client
SWITCH‐AX‐1176207 ‐ SWITCH‐AX‐1176207       7/8/2016 12:33   image007.png                                                            Attorney Client
SWITCH‐AX‐1176208 ‐ SWITCH‐AX‐1176208       7/8/2016 12:33   image005.jpg                                                            Attorney Client
SWITCH‐AX‐1176209 ‐ SWITCH‐AX‐1176209       7/8/2016 12:33   image009.png                                                            Attorney Client
SWITCH‐AX‐1176210 ‐ SWITCH‐AX‐1176210       7/8/2016 12:33   SO_‐_Broadcom_(Transport)_6‐30‐16.pdf                                   Attorney Client
SWITCH‐AX‐1176211 ‐ SWITCH‐AX‐1176213       7/8/2016 12:33   Scanned from a Xerox Multifunction Device.pdf                           Attorney Client
SWITCH‐AX‐1176214 ‐ SWITCH‐AX‐1176214       7/8/2016 12:33   image006.jpg                                                            Attorney Client
SWITCH‐AX‐1176215 ‐ SWITCH‐AX‐1176219       7/8/2016 14:52   no Title                                                                Attorney Client
SWITCH‐AX‐1176220 ‐ SWITCH‐AX‐1176223       7/8/2016 15:11   a7ed944e‐7d17‐4c9a‐bdf5‐92c446fdd4d0.msg                                Attorney Client
SWITCH‐AX‐1176224 ‐ SWITCH‐AX‐1176233       7/8/2016 15:11   CFA‐Macerich‐v6 to v7‐20160708.docx                                     Attorney Client
SWITCH‐AX‐1176234 ‐ SWITCH‐AX‐1176243       7/8/2016 15:11   CFA‐Macerich‐v7‐20160708.pdf                                            Attorney Client
SWITCH‐AX‐1176244 ‐ SWITCH‐AX‐1176244       7/8/2016 15:11   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1176245 ‐ SWITCH‐AX‐1176245       7/8/2016 15:11   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1176246 ‐ SWITCH‐AX‐1176246       7/8/2016 15:41   no Title                                                                Attorney Client
SWITCH‐AX‐1176247 ‐ SWITCH‐AX‐1176279       7/8/2016 15:41   Complaint.pdf                                                           Attorney Client
SWITCH‐AX‐1176280 ‐ SWITCH‐AX‐1176280       7/8/2016 15:46   no Title                                                                Attorney Client
SWITCH‐AX‐1176281 ‐ SWITCH‐AX‐1176307       7/8/2016 15:46   UMB Agreement 7‐8‐16.docx                                               Attorney Client
SWITCH‐AX‐1176308 ‐ SWITCH‐AX‐1176311       7/8/2016 15:47   no Title                                                                Attorney Client
SWITCH‐AX‐1176312 ‐ SWITCH‐AX‐1176312       7/8/2016 15:47   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1176313 ‐ SWITCH‐AX‐1176321       7/8/2016 15:47   CFA Golden State Foods Switch 20160622 v1 to v2 Switch.docx             Attorney Client
SWITCH‐AX‐1176322 ‐ SWITCH‐AX‐1176322       7/8/2016 15:47   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1176323 ‐ SWITCH‐AX‐1176337       7/8/2016 15:50   no Title                                                                Attorney Client
SWITCH‐AX‐1176338 ‐ SWITCH‐AX‐1176341       7/8/2016 15:50   Microsoft Word ‐ Itemized list of what the installation charges cover   Attorney Client
SWITCH‐AX‐1176342 ‐ SWITCH‐AX‐1176342       7/8/2016 15:50   SO ‐ AFEX ‐ 04‐30‐2016.pdf                                              Attorney Client
SWITCH‐AX‐1176343 ‐ SWITCH‐AX‐1176345       7/8/2016 15:50   Cross Connect Request Form 2016.pdf                                     Attorney Client
SWITCH‐AX‐1176346 ‐ SWITCH‐AX‐1176346       7/8/2016 15:50   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1176347 ‐ SWITCH‐AX‐1176347       7/8/2016 15:50   Switch TSCIF Cabinet Flyer                                              Attorney Client
SWITCH‐AX‐1176348 ‐ SWITCH‐AX‐1176355       7/8/2016 15:50   Colocation Facilities Agreement.pdf                                     Attorney Client




                                                                          EXHIBIT 10, PAGE 2307
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 555 of 829


Bates                                   Document Date        Document Title                                                                                   Privilege
SWITCH‐AX‐1176356 ‐ SWITCH‐AX‐1176370       7/8/2016 15:52   no Title                                                                                         Attorney Client
SWITCH‐AX‐1176371 ‐ SWITCH‐AX‐1176371       7/8/2016 15:52   image003.jpg                                                                                     Attorney Client
SWITCH‐AX‐1176372 ‐ SWITCH‐AX‐1176372       7/8/2016 15:52   SO ‐ AFEX ‐ 04‐30‐2016.pdf                                                                       Attorney Client
SWITCH‐AX‐1176373 ‐ SWITCH‐AX‐1176376       7/8/2016 15:52   Microsoft Word ‐ Itemized list of what the installation charges cover                            Attorney Client
SWITCH‐AX‐1176377 ‐ SWITCH‐AX‐1176379       7/8/2016 15:52   Cross Connect Request Form 2016.pdf                                                              Attorney Client
SWITCH‐AX‐1176380 ‐ SWITCH‐AX‐1176380       7/8/2016 15:52   Switch TSCIF Cabinet Flyer                                                                       Attorney Client
SWITCH‐AX‐1176381 ‐ SWITCH‐AX‐1176388       7/8/2016 15:52   Colocation Facilities Agreement.pdf                                                              Attorney Client
SWITCH‐AX‐1176389 ‐ SWITCH‐AX‐1176403       7/8/2016 15:52   258cb994‐c9cf‐4b28‐b839‐a195ac4b489d.msg                                                         Attorney Client
SWITCH‐AX‐1176404 ‐ SWITCH‐AX‐1176407       7/8/2016 15:52   Microsoft Word ‐ Itemized list of what the installation charges cover                            Attorney Client
SWITCH‐AX‐1176408 ‐ SWITCH‐AX‐1176408       7/8/2016 15:52   image003.jpg                                                                                     Attorney Client
SWITCH‐AX‐1176409 ‐ SWITCH‐AX‐1176411       7/8/2016 15:52   Cross Connect Request Form 2016.pdf                                                              Attorney Client
SWITCH‐AX‐1176412 ‐ SWITCH‐AX‐1176419       7/8/2016 15:52   Colocation Facilities Agreement.pdf                                                              Attorney Client
SWITCH‐AX‐1176420 ‐ SWITCH‐AX‐1176420       7/8/2016 15:52   Switch TSCIF Cabinet Flyer                                                                       Attorney Client
SWITCH‐AX‐1176421 ‐ SWITCH‐AX‐1176421       7/8/2016 15:52   SO ‐ AFEX ‐ 04‐30‐2016.pdf                                                                       Attorney Client
SWITCH‐AX‐1176422 ‐ SWITCH‐AX‐1176427       7/8/2016 16:16   no Title                                                                                         Attorney Client
SWITCH‐AX‐1176428 ‐ SWITCH‐AX‐1176428       7/8/2016 16:16   City National Bank SO Renewal July 2016 60 month.pdf                                             Attorney Client
SWITCH‐AX‐1176429 ‐ SWITCH‐AX‐1176429       7/8/2016 16:16   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1176430 ‐ SWITCH‐AX‐1176430       7/8/2016 16:16   image003.jpg                                                                                     Attorney Client
SWITCH‐AX‐1176431 ‐ SWITCH‐AX‐1176436       7/8/2016 16:16   C066‐07‐101‐A (Addendum to MSA).pdf                                                              Attorney Client
SWITCH‐AX‐1176437 ‐ SWITCH‐AX‐1176440       7/8/2016 16:18   no Title                                                                                         Attorney Client
SWITCH‐AX‐1176441 ‐ SWITCH‐AX‐1176442       7/8/2016 16:18   Switch Mutual NDA (Worldwide) v1‐20160525 FINAL.pdf                                              Attorney Client
SWITCH‐AX‐1176443 ‐ SWITCH‐AX‐1176443       7/8/2016 16:18   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1176444 ‐ SWITCH‐AX‐1176448       7/8/2016 16:22   no Title                                                                                         Attorney Client
SWITCH‐AX‐1176449 ‐ SWITCH‐AX‐1176449       7/8/2016 16:22   image003.jpg                                                                                     Attorney Client
SWITCH‐AX‐1176450 ‐ SWITCH‐AX‐1176450       7/8/2016 16:22   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1176451 ‐ SWITCH‐AX‐1176455       7/8/2016 16:47   no Title                                                                                         Attorney Client
SWITCH‐AX‐1176456 ‐ SWITCH‐AX‐1176456       7/8/2016 16:47   Collection Report 160708.xlsx                                                                    Attorney Client
SWITCH‐AX‐1176457 ‐ SWITCH‐AX‐1176457       7/8/2016 16:47   Collection Report 160708.xlsx                                                                    Attorney Client
SWITCH‐AX‐1176458 ‐ SWITCH‐AX‐1176458       7/8/2016 16:47   Collection Report 160708.xlsx                                                                    Attorney Client
SWITCH‐AX‐1176459 ‐ SWITCH‐AX‐1176463       7/8/2016 16:47   7c9e2516‐c13f‐40d5‐bcd9‐9954939a980c.msg                                                         Attorney Client
SWITCH‐AX‐1176464 ‐ SWITCH‐AX‐1176464       7/8/2016 16:47   Collection Report 160708.xlsx                                                                    Attorney Client
SWITCH‐AX‐1176465 ‐ SWITCH‐AX‐1176465       7/8/2016 16:47   Collection Report 160708.xlsx                                                                    Attorney Client
SWITCH‐AX‐1176466 ‐ SWITCH‐AX‐1176467       7/8/2016 16:59   no Title                                                                                         Attorney Client
SWITCH‐AX‐1176468 ‐ SWITCH‐AX‐1176469       7/8/2016 16:59   dixieraesparx ‐ Google Search                                                                    Attorney Client
SWITCH‐AX‐1176470 ‐ SWITCH‐AX‐1176472       7/8/2016 16:59   Pinterest ΓÇó The worldΓÇÖs catalog of ideas                                                     Attorney Client
SWITCH‐AX‐1176473 ‐ SWITCH‐AX‐1176474       7/8/2016 16:59   dixieraesparx switch ‐ Google Search                                                             Attorney Client
SWITCH‐AX‐1176475 ‐ SWITCH‐AX‐1176476       7/8/2016 16:59   dixieraesparx 704b ‐ Google Search                                                               Attorney Client
SWITCH‐AX‐1176477 ‐ SWITCH‐AX‐1176477       7/8/2016 16:59   DixieRaeSparx (@dixieraesparx) ΓÇó Instagram photos and videos                                   Attorney Client
SWITCH‐AX‐1176478 ‐ SWITCH‐AX‐1176481       7/8/2016 16:59   RE_ PUC attorney denies account of resignation.msg                                               Attorney Client
SWITCH‐AX‐1176482 ‐ SWITCH‐AX‐1176482       7/8/2016 16:59   Dixieraesparx.com ‐ Dixie Rae Sparx: Every Day In Every Way | Musings Of A Modern, Western Gal: WAttorney Client
SWITCH‐AX‐1176483 ‐ SWITCH‐AX‐1176483       7/8/2016 16:59   image001.png                                                                                     Attorney Client
SWITCH‐AX‐1176484 ‐ SWITCH‐AX‐1176484       7/8/2016 16:59   Microsoft Word ‐ PUCN Utility Agenda 11‐16, June 15, 2016‐‐Comments                              Attorney Client
SWITCH‐AX‐1176485 ‐ SWITCH‐AX‐1176485       7/8/2016 16:59   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1176486 ‐ SWITCH‐AX‐1176486       7/8/2016 16:59   @dixieraesparx energy ‐ Google Search                                                            Attorney Client
SWITCH‐AX‐1176487 ‐ SWITCH‐AX‐1176488       7/8/2016 17:06   no Title                                                                                         Attorney Client
SWITCH‐AX‐1176489 ‐ SWITCH‐AX‐1176492       7/8/2016 17:06   PUC general counsel out after tweet under pseudonym ‐ Las Vegas Review‐J....pdf                  Attorney Client




                                                                          EXHIBIT 10, PAGE 2308
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 556 of 829


Bates                                   Document Date         Document Title                                                                                  Privilege
SWITCH‐AX‐1176493 ‐ SWITCH‐AX‐1176493        7/8/2016 17:06   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1176494 ‐ SWITCH‐AX‐1176514        7/8/2016 17:06   PUC signals it will stand firm against solar industry on rates ‐ VEGAS INC                       Attorney Client
SWITCH‐AX‐1176515 ‐ SWITCH‐AX‐1176515        7/8/2016 17:06   Carolyn Lina Tanner FB.pdf                                                                       Attorney Client
SWITCH‐AX‐1176516 ‐ SWITCH‐AX‐1176516        7/8/2016 17:06   Carolyn Lina Tanner FB Friends.pdf                                                               Attorney Client
SWITCH‐AX‐1176517 ‐ SWITCH‐AX‐1176517        7/8/2016 17:06   DixieRaeSparx (@dixieraesparx) ΓÇó Instagram photos and videos                                   Attorney Client
SWITCH‐AX‐1176518 ‐ SWITCH‐AX‐1176522        7/8/2016 17:06   Did Tweets Cost This GC Her Job ‐ Corporate Counsel 06‐22‐16.pdf                                 Attorney Client
SWITCH‐AX‐1176523 ‐ SWITCH‐AX‐1176525        7/8/2016 17:06   Pinterest ΓÇó The worldΓÇÖs catalog of ideas                                                     Attorney Client
SWITCH‐AX‐1176526 ‐ SWITCH‐AX‐1176529        7/8/2016 17:06   PUC general counsel out after tweet under pseudonym | Las Vegas Review‐Journa                    Attorney Client
SWITCH‐AX‐1176530 ‐ SWITCH‐AX‐1176530        7/8/2016 17:06   Carolyn Lina Tanner FB.pdf                                                                       Attorney Client
SWITCH‐AX‐1176531 ‐ SWITCH‐AX‐1176531        7/8/2016 17:06   image001.png                                                                                     Attorney Client
SWITCH‐AX‐1176532 ‐ SWITCH‐AX‐1176535        7/8/2016 17:06   PUC general counsel out after tweet under pseudonym | Las Vegas Review‐Journa                    Attorney Client
SWITCH‐AX‐1176536 ‐ SWITCH‐AX‐1176537        7/8/2016 17:06   dixieraesparx 704b ‐ Google Search                                                               Attorney Client
SWITCH‐AX‐1176538 ‐ SWITCH‐AX‐1176541        7/8/2016 17:06   RE_ PUC attorney denies account of resignation.msg                                               Attorney Client
SWITCH‐AX‐1176542 ‐ SWITCH‐AX‐1176542        7/8/2016 17:06   Dixieraesparx ‐ Facebook Search ‐ Lina Tanner.pdf                                                Attorney Client
SWITCH‐AX‐1176543 ‐ SWITCH‐AX‐1176543        7/8/2016 17:06   Microsoft Word ‐ PUCN Utility Agenda 11‐16, June 15, 2016‐‐Comments                              Attorney Client
SWITCH‐AX‐1176544 ‐ SWITCH‐AX‐1176545        7/8/2016 17:06   dixieraesparx switch ‐ Google Search                                                             Attorney Client
SWITCH‐AX‐1176546 ‐ SWITCH‐AX‐1176546        7/8/2016 17:06   @dixieraesparx energy ‐ Google Search                                                            Attorney Client
SWITCH‐AX‐1176547 ‐ SWITCH‐AX‐1176550        7/8/2016 17:06   PUC general counsel out after tweet under pseudonym ‐ Las Vegas Review‐Journal.pdf               Attorney Client
SWITCH‐AX‐1176551 ‐ SWITCH‐AX‐1176551        7/8/2016 17:06   Carolyn Lina Tanner FB Friends.pdf                                                               Attorney Client
SWITCH‐AX‐1176552 ‐ SWITCH‐AX‐1176552        7/8/2016 17:06   Dixieraesparx.com ‐ Dixie Rae Sparx: Every Day In Every Way | Musings Of A Modern, Western Gal: WAttorney Client
SWITCH‐AX‐1176553 ‐ SWITCH‐AX‐1176554        7/8/2016 17:06   dixieraesparx ‐ Google Search                                                                    Attorney Client
SWITCH‐AX‐1176555 ‐ SWITCH‐AX‐1176575        7/8/2016 17:06   PUC signals it will stand firm against solar industry on rates ‐ VEGAS INC                       Attorney Client
SWITCH‐AX‐1176576 ‐ SWITCH‐AX‐1176580        7/8/2016 17:06   Did Tweets Cost This GC Her Job ‐ Corporate Counsel 06‐22‐16.pdf                                 Attorney Client
SWITCH‐AX‐1176581 ‐ SWITCH‐AX‐1176581        7/8/2016 17:06   Dixieraesparx ‐ Facebook Search ‐ Lina Tanner.pdf                                                Attorney Client
SWITCH‐AX‐1176582 ‐ SWITCH‐AX‐1176582        7/8/2016 18:53   no Title                                                                                         Attorney Client
SWITCH‐AX‐1176583 ‐ SWITCH‐AX‐1176583        7/8/2016 18:53   @dixieraesparx energy ‐ Google Search                                                            Attorney Client
SWITCH‐AX‐1176584 ‐ SWITCH‐AX‐1176591        7/8/2016 18:54   acd3f862‐09ac‐4751‐91ff‐3e3027697090.msg                                                         Attorney Client
SWITCH‐AX‐1176592 ‐ SWITCH‐AX‐1176592        7/8/2016 18:54   image003.jpg                                                                                     Attorney Client
SWITCH‐AX‐1176593 ‐ SWITCH‐AX‐1176599        7/8/2016 18:54   SWITCH MSA SIGNED 10‐2010.pdf                                                                    Attorney Client
SWITCH‐AX‐1176600 ‐ SWITCH‐AX‐1176600        7/8/2016 18:54   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1176601 ‐ SWITCH‐AX‐1176612        7/8/2016 18:54   SWITCH ADDENDUM CIA‐JB Signed Only.pdf                                                           Attorney Client
SWITCH‐AX‐1176613 ‐ SWITCH‐AX‐1176615        7/8/2016 19:03   no Title                                                                                         Attorney Client
SWITCH‐AX‐1176616 ‐ SWITCH‐AX‐1176620        7/8/2016 21:11   no Title                                                                                         Attorney Client
SWITCH‐AX‐1176621 ‐ SWITCH‐AX‐1176626        7/9/2016 10:18   no Title                                                                                         Attorney Client
SWITCH‐AX‐1176627 ‐ SWITCH‐AX‐1176627        7/9/2016 13:16   no Title                                                                                         Attorney Client;Work Product
SWITCH‐AX‐1176628 ‐ SWITCH‐AX‐1176651        7/9/2016 13:16   Pleading Wizard                                                                                  Attorney Client;Work Product
SWITCH‐AX‐1176652 ‐ SWITCH‐AX‐1176652        7/9/2016 13:39   no Title                                                                                         Attorney Client;Work Product
SWITCH‐AX‐1176653 ‐ SWITCH‐AX‐1176653        7/9/2016 13:39   image001.png                                                                                     Attorney Client;Work Product
SWITCH‐AX‐1176654 ‐ SWITCH‐AX‐1176655        7/9/2016 13:39   Switch Company Statement_Lawsuit 7‐9‐16 v1.doc                                                   Attorney Client;Work Product
SWITCH‐AX‐1176656 ‐ SWITCH‐AX‐1176656        7/9/2016 14:40   no Title                                                                                         Attorney Client
SWITCH‐AX‐1176657 ‐ SWITCH‐AX‐1176658        7/9/2016 14:40   Switch Company Statement_Lawsuit 7‐9‐16 v3.doc                                                   Attorney Client
SWITCH‐AX‐1176659 ‐ SWITCH‐AX‐1176659        7/9/2016 14:40   14‐9‐SU‐esig‐Adam‐Kramer[5].png                                                                  Attorney Client
SWITCH‐AX‐1176660 ‐ SWITCH‐AX‐1176660       7/10/2016 14:52   no Title                                                                                         Attorney Client
SWITCH‐AX‐1176661 ‐ SWITCH‐AX‐1176663       7/10/2016 14:52   Switch Company Statement_Lawsuit 7‐9‐16 v6.docx                                                  Attorney Client
SWITCH‐AX‐1176664 ‐ SWITCH‐AX‐1176664       7/10/2016 14:52   14‐9‐SU‐esig‐Adam‐Kramer[9].png                                                                  Attorney Client
SWITCH‐AX‐1176665 ‐ SWITCH‐AX‐1176669        7/11/2016 5:58   no Title                                                                                         Attorney Client




                                                                          EXHIBIT 10, PAGE 2309
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 557 of 829


Bates                                   Document Date        Document Title                                                          Privilege
SWITCH‐AX‐1176670 ‐ SWITCH‐AX‐1176670       7/11/2016 5:58   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1176671 ‐ SWITCH‐AX‐1176671       7/11/2016 6:42   no Title                                                                Attorney Client
SWITCH‐AX‐1176672 ‐ SWITCH‐AX‐1176672       7/11/2016 6:42   image004.jpg                                                            Attorney Client
SWITCH‐AX‐1176673 ‐ SWITCH‐AX‐1176673       7/11/2016 6:42   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1176674 ‐ SWITCH‐AX‐1176681       7/11/2016 6:42   Colocation Facilities Agreement‐20160614(Everstream WJM 6‐28‐16).docx   Attorney Client
SWITCH‐AX‐1176682 ‐ SWITCH‐AX‐1176682       7/11/2016 6:42   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1176683 ‐ SWITCH‐AX‐1176683       7/11/2016 6:42   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1176684 ‐ SWITCH‐AX‐1176687       7/11/2016 7:03   no Title                                                                Attorney Client
SWITCH‐AX‐1176688 ‐ SWITCH‐AX‐1176690       7/11/2016 7:03   Switch Company Statement_Lawsuit 7‐9‐16 v6.docx                         Attorney Client
SWITCH‐AX‐1176691 ‐ SWITCH‐AX‐1176691       7/11/2016 7:03   image001.png                                                            Attorney Client
SWITCH‐AX‐1176692 ‐ SWITCH‐AX‐1176696       7/11/2016 7:09   no Title                                                                Attorney Client
SWITCH‐AX‐1176697 ‐ SWITCH‐AX‐1176697       7/11/2016 7:09   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1176698 ‐ SWITCH‐AX‐1176698       7/11/2016 7:24   no Title                                                                Attorney Client
SWITCH‐AX‐1176699 ‐ SWITCH‐AX‐1176703       7/11/2016 7:24   CLARK COUNTY, NEVADA                                                    Attorney Client
SWITCH‐AX‐1176704 ‐ SWITCH‐AX‐1176704       7/11/2016 7:24   ATT00003.htm                                                            Attorney Client
SWITCH‐AX‐1176705 ‐ SWITCH‐AX‐1176705       7/11/2016 7:24   ATT00002.htm                                                            Attorney Client
SWITCH‐AX‐1176706 ‐ SWITCH‐AX‐1176711       7/11/2016 7:24   ATT00001.htm                                                            Attorney Client
SWITCH‐AX‐1176712 ‐ SWITCH‐AX‐1176716       7/11/2016 7:24   CLARK COUNTY, NEVADA                                                    Attorney Client
SWITCH‐AX‐1176717 ‐ SWITCH‐AX‐1176717       7/11/2016 8:20   no Title                                                                Attorney Client
SWITCH‐AX‐1176718 ‐ SWITCH‐AX‐1176718       7/11/2016 8:20   US Pending Items‐July 7.xlsx                                            Attorney Client
SWITCH‐AX‐1176719 ‐ SWITCH‐AX‐1176719       7/11/2016 8:33   no Title                                                                Attorney Client
SWITCH‐AX‐1176720 ‐ SWITCH‐AX‐1176720       7/11/2016 8:33   US Pending Items‐July 7.xlsx                                            Attorney Client
SWITCH‐AX‐1176721 ‐ SWITCH‐AX‐1176721       7/11/2016 8:33   ATT00001.htm                                                            Attorney Client
SWITCH‐AX‐1176722 ‐ SWITCH‐AX‐1176722       7/11/2016 8:37   no Title                                                                Attorney Client
SWITCH‐AX‐1176723 ‐ SWITCH‐AX‐1176725       7/11/2016 8:37   MPNI Services Terms and Conditions.docx                                 Attorney Client
SWITCH‐AX‐1176726 ‐ SWITCH‐AX‐1176726       7/11/2016 8:37   MPNI Services (Quotation 3‐22‐2016).pdf                                 Attorney Client
SWITCH‐AX‐1176727 ‐ SWITCH‐AX‐1176734       7/11/2016 8:37   SI_Milan_Munters_TSC500_Proposal_REV 20160322.pdf                       Attorney Client
SWITCH‐AX‐1176735 ‐ SWITCH‐AX‐1176743       7/11/2016 8:42   no Title                                                                Attorney Client
SWITCH‐AX‐1176744 ‐ SWITCH‐AX‐1176750       7/11/2016 8:42   SWITCH MSA SIGNED 10‐2010.pdf                                           Attorney Client
SWITCH‐AX‐1176751 ‐ SWITCH‐AX‐1176751       7/11/2016 8:42   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1176752 ‐ SWITCH‐AX‐1176752       7/11/2016 8:42   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1176753 ‐ SWITCH‐AX‐1176764       7/11/2016 8:42   SWITCH ADDENDUM CIA‐JB Signed Only.pdf                                  Attorney Client
SWITCH‐AX‐1176765 ‐ SWITCH‐AX‐1176773       7/11/2016 8:42   e10cf9c2‐74b7‐4b96‐9eb5‐da217c2eae67.msg                                Attorney Client
SWITCH‐AX‐1176774 ‐ SWITCH‐AX‐1176774       7/11/2016 8:42   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1176775 ‐ SWITCH‐AX‐1176786       7/11/2016 8:42   SWITCH ADDENDUM CIA‐JB Signed Only.pdf                                  Attorney Client
SWITCH‐AX‐1176787 ‐ SWITCH‐AX‐1176787       7/11/2016 8:42   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1176788 ‐ SWITCH‐AX‐1176794       7/11/2016 8:42   SWITCH MSA SIGNED 10‐2010.pdf                                           Attorney Client
SWITCH‐AX‐1176795 ‐ SWITCH‐AX‐1176803       7/11/2016 8:51   no Title                                                                Attorney Client
SWITCH‐AX‐1176804 ‐ SWITCH‐AX‐1176804       7/11/2016 8:51   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1176805 ‐ SWITCH‐AX‐1176805       7/11/2016 8:51   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1176806 ‐ SWITCH‐AX‐1176812       7/11/2016 8:51   SWITCH MSA SIGNED 10‐2010.pdf                                           Attorney Client
SWITCH‐AX‐1176813 ‐ SWITCH‐AX‐1176824       7/11/2016 8:51   SWITCH ADDENDUM CIA‐JB Signed Only.pdf                                  Attorney Client
SWITCH‐AX‐1176825 ‐ SWITCH‐AX‐1176830       7/11/2016 9:26   no Title                                                                Attorney Client
SWITCH‐AX‐1176831 ‐ SWITCH‐AX‐1176831       7/11/2016 9:26   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1176832 ‐ SWITCH‐AX‐1176835       7/11/2016 9:50   no Title                                                                Attorney Client
SWITCH‐AX‐1176836 ‐ SWITCH‐AX‐1176838       7/11/2016 9:50   Switch Company Statement_Lawsuit 7‐11‐16 v6a TM.docx                    Attorney Client




                                                                         EXHIBIT 10, PAGE 2310
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 558 of 829


Bates                                   Document Date         Document Title                                                   Privilege
SWITCH‐AX‐1176839 ‐ SWITCH‐AX‐1176839        7/11/2016 9:50   image001.png                                                     Attorney Client
SWITCH‐AX‐1176840 ‐ SWITCH‐AX‐1176843        7/11/2016 9:50   no Title                                                         Attorney Client
SWITCH‐AX‐1176844 ‐ SWITCH‐AX‐1176844        7/11/2016 9:50   image001.png                                                     Attorney Client
SWITCH‐AX‐1176845 ‐ SWITCH‐AX‐1176847        7/11/2016 9:50   Switch Company Statement_Lawsuit 7‐11‐16 v6a TM.docx             Attorney Client
SWITCH‐AX‐1176848 ‐ SWITCH‐AX‐1176848        7/11/2016 9:56   no Title                                                         Attorney Client
SWITCH‐AX‐1176849 ‐ SWITCH‐AX‐1176855        7/11/2016 9:56   Acceptable Use Policy 071116.docx                                Attorney Client
SWITCH‐AX‐1176856 ‐ SWITCH‐AX‐1176865        7/11/2016 9:56   Colocation Facilities Agreement‐070616.docx                      Attorney Client
SWITCH‐AX‐1176866 ‐ SWITCH‐AX‐1176866        7/11/2016 9:57   no Title                                                         Attorney Client
SWITCH‐AX‐1176867 ‐ SWITCH‐AX‐1176876        7/11/2016 9:57   Colocation Facilities Agreement‐070616.docx                      Attorney Client
SWITCH‐AX‐1176877 ‐ SWITCH‐AX‐1176883        7/11/2016 9:57   Acceptable Use Policy 071116.docx                                Attorney Client
SWITCH‐AX‐1176884 ‐ SWITCH‐AX‐1176884       7/11/2016 10:02   no Title                                                         Attorney Client
SWITCH‐AX‐1176885 ‐ SWITCH‐AX‐1176909       7/11/2016 10:02   Pleading Wizard                                                  Attorney Client
SWITCH‐AX‐1176910 ‐ SWITCH‐AX‐1176915       7/11/2016 10:53   no Title                                                         Attorney Client
SWITCH‐AX‐1176916 ‐ SWITCH‐AX‐1176917       7/11/2016 10:53   Mutual NDA Switch and US Signal v1 to v2 20160711 CLEAN.docx     Attorney Client
SWITCH‐AX‐1176918 ‐ SWITCH‐AX‐1176918       7/11/2016 10:53   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1176919 ‐ SWITCH‐AX‐1176920       7/11/2016 10:53   Mutual NDA Switch and US Signal v1 to v2 20160711 REDLINE.docx   Attorney Client
SWITCH‐AX‐1176921 ‐ SWITCH‐AX‐1176921       7/11/2016 10:57   no Title                                                         Attorney Client
SWITCH‐AX‐1176922 ‐ SWITCH‐AX‐1176922       7/11/2016 10:57   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1176923 ‐ SWITCH‐AX‐1176949       7/11/2016 10:57   UMB Agreement 7‐8‐16.docx                                        Attorney Client
SWITCH‐AX‐1176950 ‐ SWITCH‐AX‐1176950       7/11/2016 10:57   no Title                                                         Attorney Client
SWITCH‐AX‐1176951 ‐ SWITCH‐AX‐1176951       7/11/2016 10:57   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1176952 ‐ SWITCH‐AX‐1176978       7/11/2016 10:57   UMB Agreement 7‐8‐16.docx                                        Attorney Client
SWITCH‐AX‐1176979 ‐ SWITCH‐AX‐1176982       7/11/2016 10:58   no Title                                                         Attorney Client
SWITCH‐AX‐1176983 ‐ SWITCH‐AX‐1176983       7/11/2016 10:58   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1176984 ‐ SWITCH‐AX‐1176992       7/11/2016 10:58   CFA Golden State Foods Switch 20160622 v1 to v2 Switch.docx      Attorney Client
SWITCH‐AX‐1176993 ‐ SWITCH‐AX‐1176993       7/11/2016 10:58   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1176994 ‐ SWITCH‐AX‐1177008       7/11/2016 11:33   no Title                                                         Attorney Client
SWITCH‐AX‐1177009 ‐ SWITCH‐AX‐1177009       7/11/2016 11:33   image006.png                                                     Attorney Client
SWITCH‐AX‐1177010 ‐ SWITCH‐AX‐1177010       7/11/2016 11:33   image007.jpg                                                     Attorney Client
SWITCH‐AX‐1177011 ‐ SWITCH‐AX‐1177011       7/11/2016 11:33   image005.jpg                                                     Attorney Client
SWITCH‐AX‐1177012 ‐ SWITCH‐AX‐1177012       7/11/2016 11:33   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1177013 ‐ SWITCH‐AX‐1177013       7/11/2016 12:00   no Title                                                         Attorney Client
SWITCH‐AX‐1177014 ‐ SWITCH‐AX‐1177043       7/11/2016 12:00   Pleading Wizard                                                  Attorney Client
SWITCH‐AX‐1177044 ‐ SWITCH‐AX‐1177044       7/11/2016 12:01   no Title                                                         Attorney Client
SWITCH‐AX‐1177045 ‐ SWITCH‐AX‐1177074       7/11/2016 12:01   Pleading Wizard                                                  Attorney Client
SWITCH‐AX‐1177075 ‐ SWITCH‐AX‐1177075       7/11/2016 12:40   06‐2016 1029 REC.xlsx                                            Attorney Client
SWITCH‐AX‐1177076 ‐ SWITCH‐AX‐1177076       7/11/2016 13:44   no Title                                                         Attorney Client
SWITCH‐AX‐1177077 ‐ SWITCH‐AX‐1177107       7/11/2016 13:44   Pleading Wizard                                                  Attorney Client
SWITCH‐AX‐1177108 ‐ SWITCH‐AX‐1177108       7/11/2016 13:44   image001.png                                                     Attorney Client
SWITCH‐AX‐1177109 ‐ SWITCH‐AX‐1177109       7/11/2016 14:31   no Title                                                         Attorney Client
SWITCH‐AX‐1177110 ‐ SWITCH‐AX‐1177110       7/11/2016 14:31   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1177111 ‐ SWITCH‐AX‐1177118       7/11/2016 14:31   Colocation Facilities Agreement‐20160614‐Fillable.pdf            Attorney Client
SWITCH‐AX‐1177119 ‐ SWITCH‐AX‐1177119       7/11/2016 14:54   Standardized Information Gathering (SIG) Questionnaire           Attorney Client
SWITCH‐AX‐1177120 ‐ SWITCH‐AX‐1177129       7/11/2016 15:20   no Title                                                         Attorney Client
SWITCH‐AX‐1177130 ‐ SWITCH‐AX‐1177130       7/11/2016 15:20   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1177131 ‐ SWITCH‐AX‐1177149       7/11/2016 15:20   Scanned from a Xerox Multifunction Device.pdf                    Attorney Client




                                                                          EXHIBIT 10, PAGE 2311
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 559 of 829


Bates                                   Document Date         Document Title                                         Privilege
SWITCH‐AX‐1177150 ‐ SWITCH‐AX‐1177150       7/11/2016 15:20   image002.png                                           Attorney Client
SWITCH‐AX‐1177151 ‐ SWITCH‐AX‐1177160       7/11/2016 15:20   no Title                                               Attorney Client
SWITCH‐AX‐1177161 ‐ SWITCH‐AX‐1177161       7/11/2016 15:20   image002.png                                           Attorney Client
SWITCH‐AX‐1177162 ‐ SWITCH‐AX‐1177162       7/11/2016 15:20   image001.jpg                                           Attorney Client
SWITCH‐AX‐1177163 ‐ SWITCH‐AX‐1177181       7/11/2016 15:20   Scanned from a Xerox Multifunction Device.pdf          Attorney Client
SWITCH‐AX‐1177182 ‐ SWITCH‐AX‐1177188       7/11/2016 15:31   74e2e5db‐cc4e‐4152‐add8‐702d6d1941c7.msg               Attorney Client
SWITCH‐AX‐1177189 ‐ SWITCH‐AX‐1177189       7/11/2016 15:31   image007.png                                           Attorney Client
SWITCH‐AX‐1177190 ‐ SWITCH‐AX‐1177190       7/11/2016 15:31   image001.jpg                                           Attorney Client
SWITCH‐AX‐1177191 ‐ SWITCH‐AX‐1177191       7/11/2016 15:31   image005.jpg                                           Attorney Client
SWITCH‐AX‐1177192 ‐ SWITCH‐AX‐1177192       7/11/2016 15:31   image009.png                                           Attorney Client
SWITCH‐AX‐1177193 ‐ SWITCH‐AX‐1177195       7/11/2016 15:31   Scanned from a Xerox Multifunction Device.pdf          Attorney Client
SWITCH‐AX‐1177196 ‐ SWITCH‐AX‐1177196       7/11/2016 15:31   image006.jpg                                           Attorney Client
SWITCH‐AX‐1177197 ‐ SWITCH‐AX‐1177197       7/11/2016 15:31   SO_‐_Broadcom_(Transport)_6‐30‐16.pdf                  Attorney Client
SWITCH‐AX‐1177198 ‐ SWITCH‐AX‐1177198       7/11/2016 16:02   no Title                                               Attorney Client
SWITCH‐AX‐1177199 ‐ SWITCH‐AX‐1177229       7/11/2016 16:02   Pleading Wizard                                        Attorney Client
SWITCH‐AX‐1177230 ‐ SWITCH‐AX‐1177230       7/11/2016 16:02   no Title                                               Attorney Client
SWITCH‐AX‐1177231 ‐ SWITCH‐AX‐1177261       7/11/2016 16:02   Pleading Wizard                                        Attorney Client
SWITCH‐AX‐1177262 ‐ SWITCH‐AX‐1177262       7/11/2016 16:24   no Title                                               Attorney Client
SWITCH‐AX‐1177263 ‐ SWITCH‐AX‐1177263       7/11/2016 16:24   image001.png                                           Attorney Client
SWITCH‐AX‐1177264 ‐ SWITCH‐AX‐1177266       7/11/2016 16:24   Switch Company Statement_Lawsuit 7‐11‐16 v6a TM.docx   Attorney Client
SWITCH‐AX‐1177267 ‐ SWITCH‐AX‐1177269       7/11/2016 16:24   Switch Company Statement_Lawsuit 7‐11‐16 v6a TM        Attorney Client
SWITCH‐AX‐1177270 ‐ SWITCH‐AX‐1177272       7/11/2016 16:24   Switch Company Statement_Lawsuit 7‐11‐16 v6a TM        Attorney Client
SWITCH‐AX‐1177273 ‐ SWITCH‐AX‐1177273       7/11/2016 16:24   no Title                                               Attorney Client
SWITCH‐AX‐1177274 ‐ SWITCH‐AX‐1177276       7/11/2016 16:24   Switch Company Statement_Lawsuit 7‐11‐16 v6a TM.docx   Attorney Client
SWITCH‐AX‐1177277 ‐ SWITCH‐AX‐1177279       7/11/2016 16:24   Switch Company Statement_Lawsuit 7‐11‐16 v6a TM        Attorney Client
SWITCH‐AX‐1177280 ‐ SWITCH‐AX‐1177280       7/11/2016 16:24   image001.png                                           Attorney Client
SWITCH‐AX‐1177281 ‐ SWITCH‐AX‐1177283       7/11/2016 16:24   Switch Company Statement_Lawsuit 7‐11‐16 v6a TM        Attorney Client
SWITCH‐AX‐1177284 ‐ SWITCH‐AX‐1177284       7/11/2016 16:51   no Title                                               Attorney Client;Work Product
SWITCH‐AX‐1177285 ‐ SWITCH‐AX‐1177315       7/11/2016 16:51   Pleading Wizard                                        Attorney Client;Work Product
SWITCH‐AX‐1177316 ‐ SWITCH‐AX‐1177321       7/11/2016 17:00   no Title                                               Attorney Client
SWITCH‐AX‐1177322 ‐ SWITCH‐AX‐1177322       7/11/2016 17:00   Collection Report 160711.xlsx                          Attorney Client
SWITCH‐AX‐1177323 ‐ SWITCH‐AX‐1177323       7/11/2016 17:00   Collection Report 160711.xlsx                          Attorney Client
SWITCH‐AX‐1177324 ‐ SWITCH‐AX‐1177324       7/11/2016 17:00   Collection Report 160711.xlsx                          Attorney Client
SWITCH‐AX‐1177325 ‐ SWITCH‐AX‐1177330       7/11/2016 17:00   0a982fe0‐f832‐4b05‐b0a0‐ddc1ab2e08be.msg               Attorney Client
SWITCH‐AX‐1177331 ‐ SWITCH‐AX‐1177331       7/11/2016 17:00   Collection Report 160711.xlsx                          Attorney Client
SWITCH‐AX‐1177332 ‐ SWITCH‐AX‐1177332       7/11/2016 17:00   Collection Report 160711.xlsx                          Attorney Client
SWITCH‐AX‐1177333 ‐ SWITCH‐AX‐1177369       7/11/2016 17:07   Switch 160711.pdf                                      Attorney Client
SWITCH‐AX‐1177370 ‐ SWITCH‐AX‐1177370       7/11/2016 17:13   no Title                                               Attorney Client
SWITCH‐AX‐1177371 ‐ SWITCH‐AX‐1177373       7/11/2016 17:13   MPNI Services Terms and Conditions.docx                Attorney Client
SWITCH‐AX‐1177374 ‐ SWITCH‐AX‐1177381       7/11/2016 17:13   SI_Milan_Munters_TSC500_Proposal_REV 20160322.pdf      Attorney Client
SWITCH‐AX‐1177382 ‐ SWITCH‐AX‐1177382       7/11/2016 17:13   MPNI Services (Quotation 3‐22‐2016).pdf                Attorney Client
SWITCH‐AX‐1177383 ‐ SWITCH‐AX‐1177383       7/11/2016 17:14   no Title                                               Attorney Client
SWITCH‐AX‐1177384 ‐ SWITCH‐AX‐1177384       7/11/2016 17:14   image001.png                                           Attorney Client
SWITCH‐AX‐1177385 ‐ SWITCH‐AX‐1177387       7/11/2016 17:14   Switch Company Statement_Lawsuit 7‐11‐16 v6a TM.docx   Attorney Client
SWITCH‐AX‐1177388 ‐ SWITCH‐AX‐1177388       7/11/2016 17:14   no Title                                               Attorney Client
SWITCH‐AX‐1177389 ‐ SWITCH‐AX‐1177389       7/11/2016 17:14   image001.png                                           Attorney Client




                                                                          EXHIBIT 10, PAGE 2312
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 560 of 829


Bates                                   Document Date         Document Title                                             Privilege
SWITCH‐AX‐1177390 ‐ SWITCH‐AX‐1177392       7/11/2016 17:14   Switch Company Statement_Lawsuit 7‐11‐16 v6a TM.docx       Attorney Client
SWITCH‐AX‐1177393 ‐ SWITCH‐AX‐1177393       7/11/2016 17:20   no Title                                                   Attorney Client;Work Product
SWITCH‐AX‐1177394 ‐ SWITCH‐AX‐1177424       7/11/2016 17:20   Pleading Wizard                                            Attorney Client;Work Product
SWITCH‐AX‐1177425 ‐ SWITCH‐AX‐1177455       7/11/2016 17:20   Pleading Wizard                                            Attorney Client;Work Product
SWITCH‐AX‐1177456 ‐ SWITCH‐AX‐1177464       7/11/2016 17:51   no Title                                                   Attorney Client
SWITCH‐AX‐1177465 ‐ SWITCH‐AX‐1177465       7/11/2016 17:51   image002.jpg                                               Attorney Client
SWITCH‐AX‐1177466 ‐ SWITCH‐AX‐1177475       7/11/2016 17:51   CFA‐Monoprice‐v4 to v5‐20160711.docx                       Attorney Client
SWITCH‐AX‐1177476 ‐ SWITCH‐AX‐1177476       7/11/2016 19:45   no Title                                                   Attorney Client
SWITCH‐AX‐1177477 ‐ SWITCH‐AX‐1177508       7/11/2016 19:45   Pleading Wizard                                            Attorney Client
SWITCH‐AX‐1177509 ‐ SWITCH‐AX‐1177509       7/11/2016 19:45   image001.png                                               Attorney Client
SWITCH‐AX‐1177510 ‐ SWITCH‐AX‐1177510       7/11/2016 19:45   no Title                                                   Attorney Client
SWITCH‐AX‐1177511 ‐ SWITCH‐AX‐1177542       7/11/2016 19:45   Pleading Wizard                                            Attorney Client
SWITCH‐AX‐1177543 ‐ SWITCH‐AX‐1177543       7/11/2016 19:45   image001.png                                               Attorney Client
SWITCH‐AX‐1177544 ‐ SWITCH‐AX‐1177546       7/11/2016 19:59   no Title                                                   Attorney Client
SWITCH‐AX‐1177547 ‐ SWITCH‐AX‐1177549       7/11/2016 19:59   Switch Company Statement_Lawsuit 7‐12‐16 v8.docx           Attorney Client
SWITCH‐AX‐1177550 ‐ SWITCH‐AX‐1177552       7/11/2016 21:40   no Title                                                   Attorney Client
SWITCH‐AX‐1177553 ‐ SWITCH‐AX‐1177555       7/11/2016 21:40   Switch Company Statement_Lawsuit 7‐12‐16 v8.docx           Attorney Client
SWITCH‐AX‐1177556 ‐ SWITCH‐AX‐1177559       7/11/2016 21:43   no Title                                                   Attorney Client
SWITCH‐AX‐1177560 ‐ SWITCH‐AX‐1177562       7/11/2016 21:43   Switch Company Statement_Lawsuit 7‐12‐16 v9.docx           Attorney Client
SWITCH‐AX‐1177563 ‐ SWITCH‐AX‐1177564       7/11/2016 21:48   no Title                                                   Attorney Client
SWITCH‐AX‐1177565 ‐ SWITCH‐AX‐1177565       7/11/2016 21:48   MPNI Services (Quotation 3‐22‐2016).pdf                    Attorney Client
SWITCH‐AX‐1177566 ‐ SWITCH‐AX‐1177568       7/11/2016 21:48   MPNI Services Terms and Conditions.docx                    Attorney Client
SWITCH‐AX‐1177569 ‐ SWITCH‐AX‐1177576       7/11/2016 21:48   SI_Milan_Munters_TSC500_Proposal_REV 20160322.pdf          Attorney Client
SWITCH‐AX‐1177577 ‐ SWITCH‐AX‐1177580       7/11/2016 21:49   no Title                                                   Attorney Client
SWITCH‐AX‐1177581 ‐ SWITCH‐AX‐1177583       7/11/2016 21:49   Switch Company Statement_Lawsuit 7‐12‐16 v9.docx           Attorney Client
SWITCH‐AX‐1177584 ‐ SWITCH‐AX‐1177584        7/12/2016 5:46   no Title                                                   Attorney Client
SWITCH‐AX‐1177585 ‐ SWITCH‐AX‐1177585        7/12/2016 6:05   no Title                                                   Attorney Client
SWITCH‐AX‐1177586 ‐ SWITCH‐AX‐1177609        7/12/2016 6:05   Outage reporting FR.pdf                                    Attorney Client
SWITCH‐AX‐1177610 ‐ SWITCH‐AX‐1177618        7/12/2016 6:05   FCC Outage Reporting Order and FNPRM Summary 6 20 16.pdf   Attorney Client
SWITCH‐AX‐1177619 ‐ SWITCH‐AX‐1177622        7/12/2016 6:14   no Title                                                   Attorney Client;Work Product
SWITCH‐AX‐1177623 ‐ SWITCH‐AX‐1177625        7/12/2016 6:14   Untitled                                                   Attorney Client;Work Product
SWITCH‐AX‐1177626 ‐ SWITCH‐AX‐1177628        7/12/2016 6:14   Switch Company Statement_Lawsuit 7‐12‐16 FINAL.docx        Attorney Client;Work Product
SWITCH‐AX‐1177629 ‐ SWITCH‐AX‐1177629        7/12/2016 6:14   14‐9‐SU‐esig‐Adam‐Kramer[22].png                           Attorney Client;Work Product
SWITCH‐AX‐1177630 ‐ SWITCH‐AX‐1177630        7/12/2016 6:45   no Title                                                   Attorney Client
SWITCH‐AX‐1177631 ‐ SWITCH‐AX‐1177631        7/12/2016 6:45   US Pending Items‐July 7                                    Attorney Client
SWITCH‐AX‐1177632 ‐ SWITCH‐AX‐1177632        7/12/2016 6:45   image001.png                                               Attorney Client
SWITCH‐AX‐1177633 ‐ SWITCH‐AX‐1177633        7/12/2016 6:45   US Pending Items‐July 7.xlsx                               Attorney Client
SWITCH‐AX‐1177634 ‐ SWITCH‐AX‐1177635        7/12/2016 7:04   no Title                                                   Attorney Client
SWITCH‐AX‐1177636 ‐ SWITCH‐AX‐1177636        7/12/2016 7:04   image001.jpg                                               Attorney Client
SWITCH‐AX‐1177637 ‐ SWITCH‐AX‐1177663        7/12/2016 7:04   UMB Agreement 7‐8‐16.docx                                  Attorney Client
SWITCH‐AX‐1177664 ‐ SWITCH‐AX‐1177669        7/12/2016 7:09   no Title                                                   Attorney Client
SWITCH‐AX‐1177670 ‐ SWITCH‐AX‐1177670        7/12/2016 7:09   US Pending Items‐July 7                                    Attorney Client
SWITCH‐AX‐1177671 ‐ SWITCH‐AX‐1177671        7/12/2016 7:09   US Pending Items‐July 7.xlsx                               Attorney Client
SWITCH‐AX‐1177672 ‐ SWITCH‐AX‐1177672        7/12/2016 7:17   no Title                                                   Attorney Client
SWITCH‐AX‐1177673 ‐ SWITCH‐AX‐1177673        7/12/2016 7:17   image001.png                                               Attorney Client
SWITCH‐AX‐1177674 ‐ SWITCH‐AX‐1177674        7/12/2016 7:17   US Pending Items‐July 7                                    Attorney Client




                                                                          EXHIBIT 10, PAGE 2313
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 561 of 829


Bates                                   Document Date         Document Title                                Privilege
SWITCH‐AX‐1177675 ‐ SWITCH‐AX‐1177675        7/12/2016 7:17   US Pending Items‐July 7.xlsx                  Attorney Client
SWITCH‐AX‐1177676 ‐ SWITCH‐AX‐1177676        7/12/2016 7:17   no Title                                      Attorney Client
SWITCH‐AX‐1177677 ‐ SWITCH‐AX‐1177677        7/12/2016 7:17   US Pending Items‐July 7.xlsx                  Attorney Client
SWITCH‐AX‐1177678 ‐ SWITCH‐AX‐1177678        7/12/2016 7:17   US Pending Items‐July 7                       Attorney Client
SWITCH‐AX‐1177679 ‐ SWITCH‐AX‐1177679        7/12/2016 7:17   image001.png                                  Attorney Client
SWITCH‐AX‐1177680 ‐ SWITCH‐AX‐1177688        7/12/2016 9:17   no Title                                      Attorney Client
SWITCH‐AX‐1177689 ‐ SWITCH‐AX‐1177698        7/12/2016 9:17   CFA‐Monoprice‐v4 to v5‐20160711.docx          Attorney Client
SWITCH‐AX‐1177699 ‐ SWITCH‐AX‐1177703       7/12/2016 12:17   no Title                                      Attorney Client
SWITCH‐AX‐1177704 ‐ SWITCH‐AX‐1177736       7/12/2016 12:17   FILE STAMED COMPLAINT.pdf                     Attorney Client
SWITCH‐AX‐1177737 ‐ SWITCH‐AX‐1177742       7/12/2016 12:19   no Title                                      Attorney Client
SWITCH‐AX‐1177743 ‐ SWITCH‐AX‐1177775       7/12/2016 12:19   FILE STAMPED COMPLAINT.PDF                    Attorney Client
SWITCH‐AX‐1177776 ‐ SWITCH‐AX‐1177781       7/12/2016 12:21   no Title                                      Attorney Client
SWITCH‐AX‐1177782 ‐ SWITCH‐AX‐1177814       7/12/2016 12:21   FILE STAMPED COMPLAINT.PDF                    Attorney Client
SWITCH‐AX‐1177815 ‐ SWITCH‐AX‐1177815       7/12/2016 12:22   no Title                                      Attorney Client
SWITCH‐AX‐1177816 ‐ SWITCH‐AX‐1177818       7/12/2016 12:22   Untitled                                      Attorney Client
SWITCH‐AX‐1177819 ‐ SWITCH‐AX‐1177819       7/12/2016 12:22   14‐9‐SU‐esig‐Adam‐Kramer[23].png              Attorney Client
SWITCH‐AX‐1177820 ‐ SWITCH‐AX‐1177821       7/12/2016 12:33   no Title                                      Attorney Client
SWITCH‐AX‐1177822 ‐ SWITCH‐AX‐1177822       7/12/2016 12:33   14‐9‐SU‐esig‐Adam‐Kramer[23].png              Attorney Client
SWITCH‐AX‐1177823 ‐ SWITCH‐AX‐1177823       7/12/2016 12:33   14‐9‐SU‐esig‐Adam‐Kramer[37].png              Attorney Client
SWITCH‐AX‐1177824 ‐ SWITCH‐AX‐1177826       7/12/2016 12:33   Untitled                                      Attorney Client
SWITCH‐AX‐1177827 ‐ SWITCH‐AX‐1177828       7/12/2016 12:40   no Title                                      Attorney Client
SWITCH‐AX‐1177829 ‐ SWITCH‐AX‐1177861       7/12/2016 12:40   FILE STAMPED COMPLAINT[1].pdf                 Attorney Client
SWITCH‐AX‐1177862 ‐ SWITCH‐AX‐1177862       7/12/2016 12:40   14‐9‐SU‐esig‐Adam‐Kramer[40].png              Attorney Client
SWITCH‐AX‐1177863 ‐ SWITCH‐AX‐1177863       7/12/2016 12:40   14‐9‐SU‐esig‐Adam‐Kramer[37].png              Attorney Client
SWITCH‐AX‐1177864 ‐ SWITCH‐AX‐1177864       7/12/2016 12:40   14‐9‐SU‐esig‐Adam‐Kramer[23].png              Attorney Client
SWITCH‐AX‐1177865 ‐ SWITCH‐AX‐1177871       7/12/2016 12:44   no Title                                      Attorney Client
SWITCH‐AX‐1177872 ‐ SWITCH‐AX‐1177873       7/12/2016 12:44   Mutual NDA Switch and US Signal 071216.docx   Attorney Client
SWITCH‐AX‐1177874 ‐ SWITCH‐AX‐1177874       7/12/2016 12:44   image001.jpg                                  Attorney Client
SWITCH‐AX‐1177875 ‐ SWITCH‐AX‐1177881       7/12/2016 12:50   no Title                                      Attorney Client
SWITCH‐AX‐1177882 ‐ SWITCH‐AX‐1177882       7/12/2016 12:50   image001.jpg                                  Attorney Client
SWITCH‐AX‐1177883 ‐ SWITCH‐AX‐1177883       7/12/2016 12:51   no Title                                      Attorney Client
SWITCH‐AX‐1177884 ‐ SWITCH‐AX‐1177886       7/12/2016 12:51   Untitled                                      Attorney Client
SWITCH‐AX‐1177887 ‐ SWITCH‐AX‐1177887       7/12/2016 12:51   image001.png                                  Attorney Client
SWITCH‐AX‐1177888 ‐ SWITCH‐AX‐1177888       7/12/2016 12:52   no Title                                      Attorney Client
SWITCH‐AX‐1177889 ‐ SWITCH‐AX‐1177921       7/12/2016 12:52   FILE STAMPED COMPLAINT.PDF                    Attorney Client
SWITCH‐AX‐1177922 ‐ SWITCH‐AX‐1177922       7/12/2016 12:56   no Title                                      Attorney Client
SWITCH‐AX‐1177923 ‐ SWITCH‐AX‐1177923       7/12/2016 12:56   image001.png                                  Attorney Client
SWITCH‐AX‐1177924 ‐ SWITCH‐AX‐1177924       7/12/2016 12:56   US Pending Items‐July 7.xlsx                  Attorney Client
SWITCH‐AX‐1177925 ‐ SWITCH‐AX‐1177925       7/12/2016 12:56   no Title                                      Attorney Client
SWITCH‐AX‐1177926 ‐ SWITCH‐AX‐1177926       7/12/2016 12:56   US Pending Items‐July 7.xlsx                  Attorney Client
SWITCH‐AX‐1177927 ‐ SWITCH‐AX‐1177927       7/12/2016 12:56   image001.png                                  Attorney Client
SWITCH‐AX‐1177928 ‐ SWITCH‐AX‐1177928       7/12/2016 12:57   no Title                                      Attorney Client
SWITCH‐AX‐1177929 ‐ SWITCH‐AX‐1177961       7/12/2016 12:57   FILE STAMPED COMPLAINT[1].pdf                 Attorney Client
SWITCH‐AX‐1177962 ‐ SWITCH‐AX‐1177964       7/12/2016 12:57   Untitled                                      Attorney Client
SWITCH‐AX‐1177965 ‐ SWITCH‐AX‐1177972       7/12/2016 12:58   no Title                                      Attorney Client
SWITCH‐AX‐1177973 ‐ SWITCH‐AX‐1177973       7/12/2016 12:58   image001.jpg                                  Attorney Client




                                                                          EXHIBIT 10, PAGE 2314
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 562 of 829


Bates                                   Document Date         Document Title                                        Privilege
SWITCH‐AX‐1177974 ‐ SWITCH‐AX‐1177974       7/12/2016 13:35   no Title                                              Attorney Client
SWITCH‐AX‐1177975 ‐ SWITCH‐AX‐1177975       7/12/2016 13:35   Switch Financial Summary and Overview 05.06.16        Attorney Client
SWITCH‐AX‐1177976 ‐ SWITCH‐AX‐1177976       7/12/2016 13:35   image001.png                                          Attorney Client
SWITCH‐AX‐1177977 ‐ SWITCH‐AX‐1177977       7/12/2016 13:57   no Title                                              Attorney Client
SWITCH‐AX‐1177978 ‐ SWITCH‐AX‐1178010       7/12/2016 13:57   FILE STAMPED COMPLAINT.PDF                            Attorney Client
SWITCH‐AX‐1178011 ‐ SWITCH‐AX‐1178011       7/12/2016 14:03   no Title                                              Attorney Client
SWITCH‐AX‐1178012 ‐ SWITCH‐AX‐1178012       7/12/2016 14:03   14‐9‐SU‐esig‐Adam‐Kramer[23].png                      Attorney Client
SWITCH‐AX‐1178013 ‐ SWITCH‐AX‐1178015       7/12/2016 14:03   Untitled                                              Attorney Client
SWITCH‐AX‐1178016 ‐ SWITCH‐AX‐1178017       7/12/2016 14:37   no Title                                              Attorney Client
SWITCH‐AX‐1178018 ‐ SWITCH‐AX‐1178018       7/12/2016 14:37   Switch Financial Summary and Overview 05.06.16.docx   Attorney Client
SWITCH‐AX‐1178019 ‐ SWITCH‐AX‐1178019       7/12/2016 14:37   image002.jpg                                          Attorney Client
SWITCH‐AX‐1178020 ‐ SWITCH‐AX‐1178020       7/12/2016 14:37   image003.png                                          Attorney Client
SWITCH‐AX‐1178021 ‐ SWITCH‐AX‐1178022       7/12/2016 14:48   no Title                                              Attorney Client
SWITCH‐AX‐1178023 ‐ SWITCH‐AX‐1178023       7/12/2016 14:48   Switch Financial Summary and Overview 05.06.16.docx   Attorney Client
SWITCH‐AX‐1178024 ‐ SWITCH‐AX‐1178024       7/12/2016 14:48   image002.jpg                                          Attorney Client
SWITCH‐AX‐1178025 ‐ SWITCH‐AX‐1178025       7/12/2016 14:48   image003.png                                          Attorney Client
SWITCH‐AX‐1178026 ‐ SWITCH‐AX‐1178026       7/12/2016 15:23   no Title                                              Attorney Client
SWITCH‐AX‐1178027 ‐ SWITCH‐AX‐1178027       7/12/2016 15:23   Switch Financial Summary and Overview 05.06.16        Attorney Client
SWITCH‐AX‐1178028 ‐ SWITCH‐AX‐1178028       7/12/2016 15:23   image001.png                                          Attorney Client
SWITCH‐AX‐1178029 ‐ SWITCH‐AX‐1178029       7/12/2016 15:23   Switch Financial Summary and Overview 05.06.16.docx   Attorney Client
SWITCH‐AX‐1178030 ‐ SWITCH‐AX‐1178030       7/12/2016 15:23   no Title                                              Attorney Client
SWITCH‐AX‐1178031 ‐ SWITCH‐AX‐1178031       7/12/2016 15:23   image001.png                                          Attorney Client
SWITCH‐AX‐1178032 ‐ SWITCH‐AX‐1178032       7/12/2016 15:23   Switch Financial Summary and Overview 05.06.16        Attorney Client
SWITCH‐AX‐1178033 ‐ SWITCH‐AX‐1178033       7/12/2016 15:23   Switch Financial Summary and Overview 05.06.16.docx   Attorney Client
SWITCH‐AX‐1178034 ‐ SWITCH‐AX‐1178039       7/12/2016 17:00   no Title                                              Attorney Client
SWITCH‐AX‐1178040 ‐ SWITCH‐AX‐1178040       7/12/2016 17:00   Collection Report 160712.xlsx                         Attorney Client
SWITCH‐AX‐1178041 ‐ SWITCH‐AX‐1178041       7/12/2016 17:00   Collection Report 160712.xlsx                         Attorney Client
SWITCH‐AX‐1178042 ‐ SWITCH‐AX‐1178042       7/12/2016 17:00   Collection Report 160712.xlsx                         Attorney Client
SWITCH‐AX‐1178043 ‐ SWITCH‐AX‐1178048       7/12/2016 17:00   8612aa89‐62d5‐40a8‐83ba‐05696ce9a978.msg              Attorney Client
SWITCH‐AX‐1178049 ‐ SWITCH‐AX‐1178049       7/12/2016 17:00   Collection Report 160712.xlsx                         Attorney Client
SWITCH‐AX‐1178050 ‐ SWITCH‐AX‐1178050       7/12/2016 17:00   Collection Report 160712.xlsx                         Attorney Client
SWITCH‐AX‐1178051 ‐ SWITCH‐AX‐1178058       7/12/2016 17:02   no Title                                              Attorney Client
SWITCH‐AX‐1178059 ‐ SWITCH‐AX‐1178059       7/12/2016 17:02   image003.jpg                                          Attorney Client
SWITCH‐AX‐1178060 ‐ SWITCH‐AX‐1178060       7/12/2016 17:02   image002.jpg                                          Attorney Client
SWITCH‐AX‐1178061 ‐ SWITCH‐AX‐1178064       7/12/2016 18:33   no Title                                              Attorney Client
SWITCH‐AX‐1178065 ‐ SWITCH‐AX‐1178065       7/12/2016 18:33   image001.png                                          Attorney Client
SWITCH‐AX‐1178066 ‐ SWITCH‐AX‐1178066       7/12/2016 18:33   image002.png                                          Attorney Client
SWITCH‐AX‐1178067 ‐ SWITCH‐AX‐1178068       7/12/2016 18:33   US Pending Items‐July 7.xlsx                          Attorney Client
SWITCH‐AX‐1178069 ‐ SWITCH‐AX‐1178072       7/12/2016 18:33   no Title                                              Attorney Client
SWITCH‐AX‐1178073 ‐ SWITCH‐AX‐1178074       7/12/2016 18:33   US Pending Items‐July 7.xlsx                          Attorney Client
SWITCH‐AX‐1178075 ‐ SWITCH‐AX‐1178075       7/12/2016 18:33   image001.png                                          Attorney Client
SWITCH‐AX‐1178076 ‐ SWITCH‐AX‐1178076       7/12/2016 18:33   image002.png                                          Attorney Client
SWITCH‐AX‐1178077 ‐ SWITCH‐AX‐1178083       7/12/2016 18:57   no Title                                              Attorney Client
SWITCH‐AX‐1178084 ‐ SWITCH‐AX‐1178092        7/13/2016 5:09   no Title                                              Attorney Client
SWITCH‐AX‐1178093 ‐ SWITCH‐AX‐1178093        7/13/2016 5:09   image001.jpg                                          Attorney Client
SWITCH‐AX‐1178094 ‐ SWITCH‐AX‐1178094        7/13/2016 5:09   image002.jpg                                          Attorney Client




                                                                          EXHIBIT 10, PAGE 2315
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 563 of 829


Bates                                   Document Date         Document Title                                                          Privilege
SWITCH‐AX‐1178095 ‐ SWITCH‐AX‐1178096        7/13/2016 5:09   Please_DocuSign_this_document_Mutual_NDA_Swi.pdf                        Attorney Client
SWITCH‐AX‐1178097 ‐ SWITCH‐AX‐1178105        7/13/2016 5:45   no Title                                                                Attorney Client
SWITCH‐AX‐1178106 ‐ SWITCH‐AX‐1178106        7/13/2016 5:45   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1178107 ‐ SWITCH‐AX‐1178107        7/13/2016 5:45   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1178108 ‐ SWITCH‐AX‐1178111        7/13/2016 9:17   no Title                                                                Attorney Client
SWITCH‐AX‐1178112 ‐ SWITCH‐AX‐1178123        7/13/2016 9:17   Redline MSA Switch CNB V9 to V10 03‐29‐16 Switch (00198516‐2).DOC       Attorney Client
SWITCH‐AX‐1178124 ‐ SWITCH‐AX‐1178124        7/13/2016 9:17   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1178125 ‐ SWITCH‐AX‐1178125        7/13/2016 9:17   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1178126 ‐ SWITCH‐AX‐1178137        7/13/2016 9:17   Redline MSA Switch CNB V9 to V10 03‐29‐16 Switch (00198516‐2).DOC       Attorney Client
SWITCH‐AX‐1178138 ‐ SWITCH‐AX‐1178142        7/13/2016 9:41   no Title                                                                Attorney Client
SWITCH‐AX‐1178143 ‐ SWITCH‐AX‐1178143        7/13/2016 9:41   US Pending Items‐July 7.xlsx                                            Attorney Client
SWITCH‐AX‐1178144 ‐ SWITCH‐AX‐1178144        7/13/2016 9:41   ATT00002.htm                                                            Attorney Client
SWITCH‐AX‐1178145 ‐ SWITCH‐AX‐1178145        7/13/2016 9:41   US Pending Items‐July 7                                                 Attorney Client
SWITCH‐AX‐1178146 ‐ SWITCH‐AX‐1178146        7/13/2016 9:41   ATT00001.htm                                                            Attorney Client
SWITCH‐AX‐1178147 ‐ SWITCH‐AX‐1178156       7/13/2016 10:08   no Title                                                                Attorney Client
SWITCH‐AX‐1178157 ‐ SWITCH‐AX‐1178157       7/13/2016 10:08   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1178158 ‐ SWITCH‐AX‐1178158       7/13/2016 10:08   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1178159 ‐ SWITCH‐AX‐1178161       7/13/2016 10:08   no Title                                                                Attorney Client
SWITCH‐AX‐1178162 ‐ SWITCH‐AX‐1178162       7/13/2016 10:08   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1178163 ‐ SWITCH‐AX‐1178172       7/13/2016 10:08   Gallo ‐ Switch ‐ Colocation Facilities Agreement (00285102‐5).DOCX      Attorney Client
SWITCH‐AX‐1178173 ‐ SWITCH‐AX‐1178182       7/13/2016 10:08   Gallo ‐ Switch ‐ Colocation Facilities Agreement (00285102‐5).DOCX      Attorney Client
SWITCH‐AX‐1178183 ‐ SWITCH‐AX‐1178192       7/13/2016 10:15   no Title                                                                Attorney Client
SWITCH‐AX‐1178193 ‐ SWITCH‐AX‐1178193       7/13/2016 10:15   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1178194 ‐ SWITCH‐AX‐1178194       7/13/2016 10:15   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1178195 ‐ SWITCH‐AX‐1178196       7/13/2016 10:15   Please_DocuSign_this_document_Mutual_NDA_Swi.pdf                        Attorney Client
SWITCH‐AX‐1178197 ‐ SWITCH‐AX‐1178199       7/13/2016 10:33   no Title                                                                Attorney Client
SWITCH‐AX‐1178200 ‐ SWITCH‐AX‐1178200       7/13/2016 10:33   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1178201 ‐ SWITCH‐AX‐1178201       7/13/2016 10:33   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1178202 ‐ SWITCH‐AX‐1178204       7/13/2016 10:33   RE_ E. & J. Gallo ‐ Switch Colocation Facilities Agreement .msg         Attorney Client
SWITCH‐AX‐1178205 ‐ SWITCH‐AX‐1178214       7/13/2016 10:33   CFA v7 Switch EJ Gallo 20160609.docx                                    Attorney Client
SWITCH‐AX‐1178215 ‐ SWITCH‐AX‐1178235       7/13/2016 10:33   no Title                                                                Attorney Client
SWITCH‐AX‐1178236 ‐ SWITCH‐AX‐1178240       7/13/2016 10:33   Switch ‐ Addendum.doc                                                   Attorney Client
SWITCH‐AX‐1178241 ‐ SWITCH‐AX‐1178241       7/13/2016 10:59   no Title                                                                Attorney Client
SWITCH‐AX‐1178242 ‐ SWITCH‐AX‐1178242       7/13/2016 10:59   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1178243 ‐ SWITCH‐AX‐1178251       7/13/2016 10:59   CFA Everstream Switch v2 to v3 20160712 REDLINE.DOCX                    Attorney Client
SWITCH‐AX‐1178252 ‐ SWITCH‐AX‐1178252       7/13/2016 11:20   AP Aging ‐ as of 6.30.16‐ Expense And Fixed Assets_Aikenn's File.xlsx   Attorney Client
SWITCH‐AX‐1178253 ‐ SWITCH‐AX‐1178253       7/13/2016 11:26   no Title                                                                Attorney Client
SWITCH‐AX‐1178254 ‐ SWITCH‐AX‐1178258       7/13/2016 11:26   Switch ‐ Addendum.doc                                                   Attorney Client
SWITCH‐AX‐1178259 ‐ SWITCH‐AX‐1178268       7/13/2016 12:58   no Title                                                                Attorney Client
SWITCH‐AX‐1178269 ‐ SWITCH‐AX‐1178277       7/13/2016 12:58   Colocation Facilities Agreement 04‐29‐2015.docx                         Attorney Client
SWITCH‐AX‐1178278 ‐ SWITCH‐AX‐1178286       7/13/2016 12:58   no Title                                                                Attorney Client
SWITCH‐AX‐1178287 ‐ SWITCH‐AX‐1178295       7/13/2016 12:58   Colocation Facilities Agreement 04‐29‐2015.docx                         Attorney Client
SWITCH‐AX‐1178296 ‐ SWITCH‐AX‐1178296       7/13/2016 13:02   no Title                                                                Attorney Client
SWITCH‐AX‐1178297 ‐ SWITCH‐AX‐1178323       7/13/2016 13:02   UMB Contract 7‐13‐16.docx                                               Attorney Client
SWITCH‐AX‐1178324 ‐ SWITCH‐AX‐1178326       7/13/2016 13:26   no Title                                                                Attorney Client
SWITCH‐AX‐1178327 ‐ SWITCH‐AX‐1178327       7/13/2016 13:44   no Title                                                                Attorney Client




                                                                           EXHIBIT 10, PAGE 2316
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 564 of 829


Bates                                   Document Date         Document Title                                                      Privilege
SWITCH‐AX‐1178328 ‐ SWITCH‐AX‐1178328       7/13/2016 13:44   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1178329 ‐ SWITCH‐AX‐1178329       7/13/2016 13:44   image003.png                                                        Attorney Client
SWITCH‐AX‐1178330 ‐ SWITCH‐AX‐1178330       7/13/2016 13:44   Tour Access Agreement (SUPERNAP US) ‐ Fillable.pdf                  Attorney Client
SWITCH‐AX‐1178331 ‐ SWITCH‐AX‐1178331       7/13/2016 14:08   Job Card to GL Recon_June 2016 V3.xlsx                              Attorney Client
SWITCH‐AX‐1178332 ‐ SWITCH‐AX‐1178333       7/13/2016 14:45   no Title                                                            Attorney Client
SWITCH‐AX‐1178334 ‐ SWITCH‐AX‐1178334       7/13/2016 14:45   PayPal Prime Lease Analysis (07‐13‐2016).xlsx                       Attorney Client
SWITCH‐AX‐1178335 ‐ SWITCH‐AX‐1178343       7/13/2016 16:05   no Title                                                            Attorney Client
SWITCH‐AX‐1178344 ‐ SWITCH‐AX‐1178344       7/13/2016 16:05   image003.jpg                                                        Attorney Client
SWITCH‐AX‐1178345 ‐ SWITCH‐AX‐1178345       7/13/2016 16:05   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1178346 ‐ SWITCH‐AX‐1178348       7/13/2016 16:05   NDA‐071316‐1007 Citizens Telecom Services Company L.L.C..pdf        Attorney Client
SWITCH‐AX‐1178349 ‐ SWITCH‐AX‐1178355       7/13/2016 16:37   no Title                                                            Attorney Client
SWITCH‐AX‐1178356 ‐ SWITCH‐AX‐1178356       7/13/2016 16:37   Collection Report 160713.xlsx                                       Attorney Client
SWITCH‐AX‐1178357 ‐ SWITCH‐AX‐1178357       7/13/2016 16:37   Collection Report 160713.xlsx                                       Attorney Client
SWITCH‐AX‐1178358 ‐ SWITCH‐AX‐1178364       7/13/2016 16:37   bc35f326‐c093‐4cbe‐95ae‐6fe63cad69c0.msg                            Attorney Client
SWITCH‐AX‐1178365 ‐ SWITCH‐AX‐1178365       7/13/2016 16:37   Collection Report 160713.xlsx                                       Attorney Client
SWITCH‐AX‐1178366 ‐ SWITCH‐AX‐1178366       7/13/2016 16:37   Collection Report 160713.xlsx                                       Attorney Client
SWITCH‐AX‐1178367 ‐ SWITCH‐AX‐1178367       7/13/2016 16:51   Collection Report 160713.xlsx                                       Attorney Client
SWITCH‐AX‐1178368 ‐ SWITCH‐AX‐1178369       7/13/2016 17:45   no Title                                                            Attorney Client
SWITCH‐AX‐1178370 ‐ SWITCH‐AX‐1178393       7/13/2016 17:45   Master Services                                                     Attorney Client
SWITCH‐AX‐1178394 ‐ SWITCH‐AX‐1178396       7/13/2016 18:25   no Title                                                            Attorney Client
SWITCH‐AX‐1178397 ‐ SWITCH‐AX‐1178420       7/13/2016 18:25   Master Services                                                     Attorney Client
SWITCH‐AX‐1178421 ‐ SWITCH‐AX‐1178422       7/13/2016 18:39   no Title                                                            Attorney Client
SWITCH‐AX‐1178423 ‐ SWITCH‐AX‐1178424       7/13/2016 18:39   SUPERNAP‐Construction Site Visit (International)‐v2‐20160627.docx   Attorney Client
SWITCH‐AX‐1178425 ‐ SWITCH‐AX‐1178427       7/13/2016 18:39   Switch Mutual NDA (Worldwide) v1‐20160525 FINAL.docx                Attorney Client
SWITCH‐AX‐1178428 ‐ SWITCH‐AX‐1178433       7/13/2016 18:40   no Title                                                            Attorney Client
SWITCH‐AX‐1178434 ‐ SWITCH‐AX‐1178434       7/13/2016 18:40   RNO eBay Reimbursable Costs ‐ Final Revisions 07.12.16.xlsx         Attorney Client
SWITCH‐AX‐1178435 ‐ SWITCH‐AX‐1178452       7/13/2016 18:40   BlueScope Mass Grading.pdf                                          Attorney Client
SWITCH‐AX‐1178453 ‐ SWITCH‐AX‐1178453       7/13/2016 18:40   image006.png                                                        Attorney Client
SWITCH‐AX‐1178454 ‐ SWITCH‐AX‐1178466       7/13/2016 18:58   no Title                                                            Attorney Client
SWITCH‐AX‐1178467 ‐ SWITCH‐AX‐1178467       7/13/2016 18:58   no Title                                                            Attorney Client
SWITCH‐AX‐1178468 ‐ SWITCH‐AX‐1178468       7/13/2016 18:58   no Title                                                            Attorney Client
SWITCH‐AX‐1178469 ‐ SWITCH‐AX‐1178469       7/13/2016 18:58   no Title                                                            Attorney Client
SWITCH‐AX‐1178470 ‐ SWITCH‐AX‐1178470       7/13/2016 18:58   image001.png                                                        Attorney Client
SWITCH‐AX‐1178471 ‐ SWITCH‐AX‐1178471       7/13/2016 18:58   no Title                                                            Attorney Client
SWITCH‐AX‐1178472 ‐ SWITCH‐AX‐1178472       7/13/2016 18:58   Copy of Switch Communications Order Status Tracker.xls              Attorney Client
SWITCH‐AX‐1178473 ‐ SWITCH‐AX‐1178478       7/13/2016 19:12   no Title                                                            Attorney Client
SWITCH‐AX‐1178479 ‐ SWITCH‐AX‐1178496       7/13/2016 19:12   BlueScope Mass Grading.pdf                                          Attorney Client
SWITCH‐AX‐1178497 ‐ SWITCH‐AX‐1178497       7/13/2016 19:12   RNO eBay Reimbursable Costs ‐ Final Revisions 07.12.16.xlsx         Attorney Client
SWITCH‐AX‐1178498 ‐ SWITCH‐AX‐1178498       7/13/2016 19:12   image003.png                                                        Attorney Client
SWITCH‐AX‐1178499 ‐ SWITCH‐AX‐1178504       7/13/2016 19:14   no Title                                                            Attorney Client
SWITCH‐AX‐1178505 ‐ SWITCH‐AX‐1178522       7/13/2016 19:14   BlueScope Mass Grading.pdf                                          Attorney Client
SWITCH‐AX‐1178523 ‐ SWITCH‐AX‐1178523       7/13/2016 19:14   image003.png                                                        Attorney Client
SWITCH‐AX‐1178524 ‐ SWITCH‐AX‐1178524       7/13/2016 19:14   RNO eBay Reimbursable Costs ‐ Final Revisions 07.12.16.xlsx         Attorney Client
SWITCH‐AX‐1178525 ‐ SWITCH‐AX‐1178526       7/13/2016 19:17   no Title                                                            Attorney Client
SWITCH‐AX‐1178527 ‐ SWITCH‐AX‐1178527       7/13/2016 19:17   image001.png                                                        Attorney Client
SWITCH‐AX‐1178528 ‐ SWITCH‐AX‐1178528       7/13/2016 19:17   US Pending Items‐July 7.xlsx                                        Attorney Client




                                                                          EXHIBIT 10, PAGE 2317
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 565 of 829


Bates                                   Document Date         Document Title                                                Privilege
SWITCH‐AX‐1178529 ‐ SWITCH‐AX‐1178529       7/13/2016 19:17   Additional Assistance Request Form‐v1‐20160713‐Fillable.pdf   Attorney Client
SWITCH‐AX‐1178530 ‐ SWITCH‐AX‐1178531       7/13/2016 19:17   no Title                                                      Attorney Client
SWITCH‐AX‐1178532 ‐ SWITCH‐AX‐1178532       7/13/2016 19:17   image001.png                                                  Attorney Client
SWITCH‐AX‐1178533 ‐ SWITCH‐AX‐1178533       7/13/2016 19:17   Additional Assistance Request Form‐v1‐20160713‐Fillable.pdf   Attorney Client
SWITCH‐AX‐1178534 ‐ SWITCH‐AX‐1178534       7/13/2016 19:17   US Pending Items‐July 7.xlsx                                  Attorney Client
SWITCH‐AX‐1178535 ‐ SWITCH‐AX‐1178539       7/13/2016 19:19   no Title                                                      Attorney Client
SWITCH‐AX‐1178540 ‐ SWITCH‐AX‐1178555       7/13/2016 19:19   Walker invoices to ebay.pdf                                   Attorney Client
SWITCH‐AX‐1178556 ‐ SWITCH‐AX‐1178598       7/13/2016 19:19   Microsoft Word ‐ 02_91374_Proposal_R3.doc                     Attorney Client
SWITCH‐AX‐1178599 ‐ SWITCH‐AX‐1178599       7/13/2016 19:19   image001.png                                                  Attorney Client
SWITCH‐AX‐1178600 ‐ SWITCH‐AX‐1178604       7/13/2016 20:00   no Title                                                      Attorney Client
SWITCH‐AX‐1178605 ‐ SWITCH‐AX‐1178610       7/13/2016 20:00   RE_ Reno Construction Costs.msg                               Attorney Client
SWITCH‐AX‐1178611 ‐ SWITCH‐AX‐1178628       7/13/2016 20:00   BlueScope Mass Grading.pdf                                    Attorney Client
SWITCH‐AX‐1178629 ‐ SWITCH‐AX‐1178629       7/13/2016 20:00   image003.png                                                  Attorney Client
SWITCH‐AX‐1178630 ‐ SWITCH‐AX‐1178630       7/13/2016 20:00   image003.png                                                  Attorney Client
SWITCH‐AX‐1178631 ‐ SWITCH‐AX‐1178631       7/13/2016 20:00   RNO eBay Reimbursable Costs ‐ Final Revisions 07.12.16.xlsx   Attorney Client
SWITCH‐AX‐1178632 ‐ SWITCH‐AX‐1178633       7/13/2016 20:20   no Title                                                      Attorney Client
SWITCH‐AX‐1178634 ‐ SWITCH‐AX‐1178634       7/13/2016 20:20   image001.png                                                  Attorney Client
SWITCH‐AX‐1178635 ‐ SWITCH‐AX‐1178635       7/13/2016 20:20   Additional Assistance Request Form‐v1‐20160713‐Fillable.pdf   Attorney Client
SWITCH‐AX‐1178636 ‐ SWITCH‐AX‐1178636       7/13/2016 20:20   US Pending Items‐July 7.xlsx                                  Attorney Client
SWITCH‐AX‐1178637 ‐ SWITCH‐AX‐1178638       7/13/2016 20:49   no Title                                                      Attorney Client
SWITCH‐AX‐1178639 ‐ SWITCH‐AX‐1178639       7/13/2016 20:49   Additional Assistance Request Form‐v1‐20160713‐Fillable.pdf   Attorney Client
SWITCH‐AX‐1178640 ‐ SWITCH‐AX‐1178640       7/13/2016 20:49   image001.png                                                  Attorney Client
SWITCH‐AX‐1178641 ‐ SWITCH‐AX‐1178641       7/13/2016 20:49   US Pending Items‐July 7.xlsx                                  Attorney Client
SWITCH‐AX‐1178642 ‐ SWITCH‐AX‐1178643       7/13/2016 20:49   no Title                                                      Attorney Client
SWITCH‐AX‐1178644 ‐ SWITCH‐AX‐1178644       7/13/2016 20:49   US Pending Items‐July 7.xlsx                                  Attorney Client
SWITCH‐AX‐1178645 ‐ SWITCH‐AX‐1178645       7/13/2016 20:49   Additional Assistance Request Form‐v1‐20160713‐Fillable.pdf   Attorney Client
SWITCH‐AX‐1178646 ‐ SWITCH‐AX‐1178646       7/13/2016 20:49   image001.png                                                  Attorney Client
SWITCH‐AX‐1178647 ‐ SWITCH‐AX‐1178648       7/13/2016 20:50   no Title                                                      Attorney Client
SWITCH‐AX‐1178649 ‐ SWITCH‐AX‐1178649       7/13/2016 20:50   US Pending Items‐July 7.xlsx                                  Attorney Client
SWITCH‐AX‐1178650 ‐ SWITCH‐AX‐1178650       7/13/2016 20:50   image001.png                                                  Attorney Client
SWITCH‐AX‐1178651 ‐ SWITCH‐AX‐1178651       7/13/2016 20:50   Additional Assistance Request Form‐v1‐20160713‐Fillable.pdf   Attorney Client
SWITCH‐AX‐1178652 ‐ SWITCH‐AX‐1178653       7/13/2016 20:50   no Title                                                      Attorney Client
SWITCH‐AX‐1178654 ‐ SWITCH‐AX‐1178654       7/13/2016 20:50   image001.png                                                  Attorney Client
SWITCH‐AX‐1178655 ‐ SWITCH‐AX‐1178655       7/13/2016 20:50   Additional Assistance Request Form‐v1‐20160713‐Fillable.pdf   Attorney Client
SWITCH‐AX‐1178656 ‐ SWITCH‐AX‐1178656       7/13/2016 20:50   US Pending Items‐July 7.xlsx                                  Attorney Client
SWITCH‐AX‐1178657 ‐ SWITCH‐AX‐1178657       7/13/2016 22:39   no Title                                                      Attorney Client
SWITCH‐AX‐1178658 ‐ SWITCH‐AX‐1178658       7/13/2016 22:51   no Title                                                      Attorney Client
SWITCH‐AX‐1178659 ‐ SWITCH‐AX‐1178659       7/13/2016 22:58   no Title                                                      Attorney Client
SWITCH‐AX‐1178660 ‐ SWITCH‐AX‐1178660       7/13/2016 23:07   no Title                                                      Attorney Client
SWITCH‐AX‐1178661 ‐ SWITCH‐AX‐1178662       7/13/2016 23:11   no Title                                                      Attorney Client
SWITCH‐AX‐1178663 ‐ SWITCH‐AX‐1178668        7/14/2016 5:06   no Title                                                      Attorney Client
SWITCH‐AX‐1178669 ‐ SWITCH‐AX‐1178669        7/14/2016 5:06   image003.jpg                                                  Attorney Client
SWITCH‐AX‐1178670 ‐ SWITCH‐AX‐1178670        7/14/2016 5:06   image002.jpg                                                  Attorney Client
SWITCH‐AX‐1178671 ‐ SWITCH‐AX‐1178672        7/14/2016 5:06   NDA‐071316‐1006 US Signal Company, L.L.C. dba US Signal.pdf   Attorney Client
SWITCH‐AX‐1178673 ‐ SWITCH‐AX‐1178673        7/14/2016 6:12   no Title                                                      Attorney Client
SWITCH‐AX‐1178674 ‐ SWITCH‐AX‐1178675        7/14/2016 6:13   no Title                                                      Attorney Client




                                                                          EXHIBIT 10, PAGE 2318
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 566 of 829


Bates                                   Document Date         Document Title                                          Privilege
SWITCH‐AX‐1178676 ‐ SWITCH‐AX‐1178678        7/14/2016 6:14   no Title                                                Attorney Client
SWITCH‐AX‐1178679 ‐ SWITCH‐AX‐1178681        7/14/2016 6:44   no Title                                                Attorney Client
SWITCH‐AX‐1178682 ‐ SWITCH‐AX‐1178682        7/14/2016 7:14   no Title                                                Attorney Client
SWITCH‐AX‐1178683 ‐ SWITCH‐AX‐1178685        7/14/2016 7:17   no Title                                                Attorney Client;Work Product
SWITCH‐AX‐1178686 ‐ SWITCH‐AX‐1178692        7/14/2016 7:19   no Title                                                Attorney Client
SWITCH‐AX‐1178693 ‐ SWITCH‐AX‐1178693        7/14/2016 7:19   image003.jpg                                            Attorney Client
SWITCH‐AX‐1178694 ‐ SWITCH‐AX‐1178694        7/14/2016 7:19   image002.jpg                                            Attorney Client
SWITCH‐AX‐1178695 ‐ SWITCH‐AX‐1178695        7/14/2016 7:19   image001.jpg                                            Attorney Client
SWITCH‐AX‐1178696 ‐ SWITCH‐AX‐1178696        7/14/2016 7:19   Microsoft Word ‐ 16‐3 SU_Remote Hands Services.doc      Attorney Client
SWITCH‐AX‐1178697 ‐ SWITCH‐AX‐1178730        7/14/2016 7:19   Welcome Packet ‐ GRR.NAP01 (Pyramid).pdf                Attorney Client
SWITCH‐AX‐1178731 ‐ SWITCH‐AX‐1178731        7/14/2016 7:39   no Title                                                Attorney Client
SWITCH‐AX‐1178732 ‐ SWITCH‐AX‐1178732        7/14/2016 7:39   image001.png                                            Attorney Client
SWITCH‐AX‐1178733 ‐ SWITCH‐AX‐1178751        7/14/2016 7:39   Ex Parte App for TRO.docx                               Attorney Client
SWITCH‐AX‐1178752 ‐ SWITCH‐AX‐1178756        7/14/2016 9:04   no Title                                                Attorney Client
SWITCH‐AX‐1178757 ‐ SWITCH‐AX‐1178758        7/14/2016 9:36   no Title                                                Attorney Client
SWITCH‐AX‐1178759 ‐ SWITCH‐AX‐1178759        7/14/2016 9:36   ATT00001.htm                                            Attorney Client
SWITCH‐AX‐1178760 ‐ SWITCH‐AX‐1178760        7/14/2016 9:36   NAME ‐ NAME MSU Co‐location Requirements.xlsx           Attorney Client
SWITCH‐AX‐1178761 ‐ SWITCH‐AX‐1178761        7/14/2016 9:36   image001.jpg                                            Attorney Client
SWITCH‐AX‐1178762 ‐ SWITCH‐AX‐1178762        7/14/2016 9:36   ATT00002.htm                                            Attorney Client
SWITCH‐AX‐1178763 ‐ SWITCH‐AX‐1178793        7/14/2016 9:36   16‐JKC‐019 ‐ Co‐Location Request for Proposal.docx      Attorney Client
SWITCH‐AX‐1178794 ‐ SWITCH‐AX‐1178795        7/14/2016 9:36   no Title                                                Attorney Client
SWITCH‐AX‐1178796 ‐ SWITCH‐AX‐1178826        7/14/2016 9:36   16‐JKC‐019 ‐ Co‐Location Request for Proposal.docx      Attorney Client
SWITCH‐AX‐1178827 ‐ SWITCH‐AX‐1178827        7/14/2016 9:36   ATT00001.htm                                            Attorney Client
SWITCH‐AX‐1178828 ‐ SWITCH‐AX‐1178828        7/14/2016 9:36   ATT00002.htm                                            Attorney Client
SWITCH‐AX‐1178829 ‐ SWITCH‐AX‐1178829        7/14/2016 9:36   NAME ‐ NAME MSU Co‐location Requirements.xlsx           Attorney Client
SWITCH‐AX‐1178830 ‐ SWITCH‐AX‐1178830        7/14/2016 9:36   image001.jpg                                            Attorney Client
SWITCH‐AX‐1178831 ‐ SWITCH‐AX‐1178831        7/14/2016 9:48   no Title                                                Attorney Client
SWITCH‐AX‐1178832 ‐ SWITCH‐AX‐1178833        7/14/2016 9:49   no Title                                                Attorney Client
SWITCH‐AX‐1178834 ‐ SWITCH‐AX‐1178834        7/14/2016 9:49   image001.png                                            Attorney Client
SWITCH‐AX‐1178835 ‐ SWITCH‐AX‐1178842        7/14/2016 9:50   no Title                                                Attorney Client
SWITCH‐AX‐1178843 ‐ SWITCH‐AX‐1178843        7/14/2016 9:50   image002.jpg                                            Attorney Client
SWITCH‐AX‐1178844 ‐ SWITCH‐AX‐1178853        7/14/2016 9:50   CFA‐US Signal‐v5 to v6‐20160712.docx                    Attorney Client
SWITCH‐AX‐1178854 ‐ SWITCH‐AX‐1178854        7/14/2016 9:50   image001.jpg                                            Attorney Client
SWITCH‐AX‐1178855 ‐ SWITCH‐AX‐1178855        7/14/2016 9:50   image003.jpg                                            Attorney Client
SWITCH‐AX‐1178856 ‐ SWITCH‐AX‐1178865        7/14/2016 9:55   no Title                                                Attorney Client
SWITCH‐AX‐1178866 ‐ SWITCH‐AX‐1178866        7/14/2016 9:55   image001.jpg                                            Attorney Client
SWITCH‐AX‐1178867 ‐ SWITCH‐AX‐1178867        7/14/2016 9:55   image004.jpg                                            Attorney Client
SWITCH‐AX‐1178868 ‐ SWITCH‐AX‐1178868        7/14/2016 9:55   image003.jpg                                            Attorney Client
SWITCH‐AX‐1178869 ‐ SWITCH‐AX‐1178869        7/14/2016 9:55   image002.jpg                                            Attorney Client
SWITCH‐AX‐1178870 ‐ SWITCH‐AX‐1178877       7/14/2016 10:14   no Title                                                Attorney Client
SWITCH‐AX‐1178878 ‐ SWITCH‐AX‐1178878       7/14/2016 10:14   image003.jpg                                            Attorney Client
SWITCH‐AX‐1178879 ‐ SWITCH‐AX‐1178879       7/14/2016 10:14   image002.jpg                                            Attorney Client
SWITCH‐AX‐1178880 ‐ SWITCH‐AX‐1178889       7/14/2016 10:14   CFA‐US Signal‐v5 to v6‐20160712‐Updated Comments.docx   Attorney Client
SWITCH‐AX‐1178890 ‐ SWITCH‐AX‐1178890       7/14/2016 10:14   image001.jpg                                            Attorney Client
SWITCH‐AX‐1178891 ‐ SWITCH‐AX‐1178900       7/14/2016 10:21   no Title                                                Attorney Client
SWITCH‐AX‐1178901 ‐ SWITCH‐AX‐1178901       7/14/2016 10:21   image002.jpg                                            Attorney Client




                                                                          EXHIBIT 10, PAGE 2319
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 567 of 829


Bates                                   Document Date         Document Title                             Privilege
SWITCH‐AX‐1178902 ‐ SWITCH‐AX‐1178911       7/14/2016 10:21   CFA‐Monoprice‐v5 to v6‐20160714.docx       Attorney Client
SWITCH‐AX‐1178912 ‐ SWITCH‐AX‐1178921       7/14/2016 10:27   no Title                                   Attorney Client
SWITCH‐AX‐1178922 ‐ SWITCH‐AX‐1178922       7/14/2016 10:27   image009.jpg                               Attorney Client
SWITCH‐AX‐1178923 ‐ SWITCH‐AX‐1178923       7/14/2016 10:27   image010.jpg                               Attorney Client
SWITCH‐AX‐1178924 ‐ SWITCH‐AX‐1178924       7/14/2016 10:27   image008.jpg                               Attorney Client
SWITCH‐AX‐1178925 ‐ SWITCH‐AX‐1178925       7/14/2016 10:27   image007.jpg                               Attorney Client
SWITCH‐AX‐1178926 ‐ SWITCH‐AX‐1178926       7/14/2016 10:27   image006.jpg                               Attorney Client
SWITCH‐AX‐1178927 ‐ SWITCH‐AX‐1178936       7/14/2016 10:27   02c6cc86‐2e77‐426a‐9711‐647dc980deb9.msg   Attorney Client
SWITCH‐AX‐1178937 ‐ SWITCH‐AX‐1178937       7/14/2016 10:27   image010.jpg                               Attorney Client
SWITCH‐AX‐1178938 ‐ SWITCH‐AX‐1178938       7/14/2016 10:27   image006.jpg                               Attorney Client
SWITCH‐AX‐1178939 ‐ SWITCH‐AX‐1178939       7/14/2016 10:27   image007.jpg                               Attorney Client
SWITCH‐AX‐1178940 ‐ SWITCH‐AX‐1178940       7/14/2016 10:27   image008.jpg                               Attorney Client
SWITCH‐AX‐1178941 ‐ SWITCH‐AX‐1178941       7/14/2016 10:27   image009.jpg                               Attorney Client
SWITCH‐AX‐1178942 ‐ SWITCH‐AX‐1178943       7/14/2016 10:36   no Title                                   Attorney Client
SWITCH‐AX‐1178944 ‐ SWITCH‐AX‐1178948       7/14/2016 10:50   no Title                                   Attorney Client
SWITCH‐AX‐1178949 ‐ SWITCH‐AX‐1178949       7/14/2016 10:50   image001.png                               Attorney Client
SWITCH‐AX‐1178950 ‐ SWITCH‐AX‐1178950       7/14/2016 10:50   image002.png                               Attorney Client
SWITCH‐AX‐1178951 ‐ SWITCH‐AX‐1178955       7/14/2016 10:51   no Title                                   Attorney Client
SWITCH‐AX‐1178956 ‐ SWITCH‐AX‐1178956       7/14/2016 10:51   image004.png                               Attorney Client
SWITCH‐AX‐1178957 ‐ SWITCH‐AX‐1178957       7/14/2016 10:51   image003.png                               Attorney Client
SWITCH‐AX‐1178958 ‐ SWITCH‐AX‐1178958       7/14/2016 10:51   image005.png                               Attorney Client
SWITCH‐AX‐1178959 ‐ SWITCH‐AX‐1178960       7/14/2016 11:04   no Title                                   Attorney Client
SWITCH‐AX‐1178961 ‐ SWITCH‐AX‐1178962       7/14/2016 11:04   Untitled.msg                               Attorney Client
SWITCH‐AX‐1178963 ‐ SWITCH‐AX‐1178963       7/14/2016 11:04   image003.jpg                               Attorney Client
SWITCH‐AX‐1178964 ‐ SWITCH‐AX‐1178965       7/14/2016 11:31   no Title                                   Attorney Client
SWITCH‐AX‐1178966 ‐ SWITCH‐AX‐1179214       7/14/2016 11:31   20131231_19_spp_annual_form1.pdf           Attorney Client
SWITCH‐AX‐1179215 ‐ SWITCH‐AX‐1179220       7/14/2016 11:40   no Title                                   Attorney Client
SWITCH‐AX‐1179221 ‐ SWITCH‐AX‐1179221       7/14/2016 11:40   image002.jpg                               Attorney Client
SWITCH‐AX‐1179222 ‐ SWITCH‐AX‐1179228       7/14/2016 11:44   no Title                                   Attorney Client
SWITCH‐AX‐1179229 ‐ SWITCH‐AX‐1179229       7/14/2016 11:44   image002.jpg                               Attorney Client
SWITCH‐AX‐1179230 ‐ SWITCH‐AX‐1179230       7/14/2016 11:56   no Title                                   Attorney Client
SWITCH‐AX‐1179231 ‐ SWITCH‐AX‐1179232       7/14/2016 11:56   Kramer Affidavit.docx                      Attorney Client
SWITCH‐AX‐1179233 ‐ SWITCH‐AX‐1179233       7/14/2016 11:56   no Title                                   Work Product
SWITCH‐AX‐1179234 ‐ SWITCH‐AX‐1179235       7/14/2016 11:56   Kramer Affidavit.docx                      Work Product
SWITCH‐AX‐1179236 ‐ SWITCH‐AX‐1179242       7/14/2016 12:01   no Title                                   Attorney Client
SWITCH‐AX‐1179243 ‐ SWITCH‐AX‐1179243       7/14/2016 12:01   image002.jpg                               Attorney Client
SWITCH‐AX‐1179244 ‐ SWITCH‐AX‐1179245       7/14/2016 12:08   no Title                                   Attorney Client;Work Product
SWITCH‐AX‐1179246 ‐ SWITCH‐AX‐1179248       7/14/2016 12:08   Kramer Affidavit.docx                      Attorney Client;Work Product
SWITCH‐AX‐1179249 ‐ SWITCH‐AX‐1179250       7/14/2016 12:08   no Title                                   Attorney Client;Work Product
SWITCH‐AX‐1179251 ‐ SWITCH‐AX‐1179253       7/14/2016 12:08   Kramer Affidavit.docx                      Attorney Client;Work Product
SWITCH‐AX‐1179254 ‐ SWITCH‐AX‐1179254       7/14/2016 12:54   Invoice Comparison 160801.xlsx             Attorney Client
SWITCH‐AX‐1179255 ‐ SWITCH‐AX‐1179255       7/14/2016 12:56   no Title                                   Attorney Client
SWITCH‐AX‐1179256 ‐ SWITCH‐AX‐1179258       7/14/2016 12:56   Kramer Affidavit.docx                      Attorney Client
SWITCH‐AX‐1179259 ‐ SWITCH‐AX‐1179259       7/14/2016 13:37   no Title                                   Attorney Client;Work Product
SWITCH‐AX‐1179260 ‐ SWITCH‐AX‐1179278       7/14/2016 13:37   Ex Parte App for TRO v1.docx               Attorney Client;Work Product
SWITCH‐AX‐1179279 ‐ SWITCH‐AX‐1179279       7/14/2016 13:38   no Title                                   Attorney Client




                                                                         EXHIBIT 10, PAGE 2320
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 568 of 829


Bates                                   Document Date         Document Title                                      Privilege
SWITCH‐AX‐1179280 ‐ SWITCH‐AX‐1179282       7/14/2016 13:38   Kramer Affidavit.docx                               Attorney Client
SWITCH‐AX‐1179283 ‐ SWITCH‐AX‐1179284       7/14/2016 13:38   Proposed Order for TRO and Injunctive Relief.docx   Attorney Client
SWITCH‐AX‐1179285 ‐ SWITCH‐AX‐1179303       7/14/2016 13:38   Ex Parte App for TRO v1.docx                        Attorney Client
SWITCH‐AX‐1179304 ‐ SWITCH‐AX‐1179304       7/14/2016 14:18   no Title                                            Attorney Client
SWITCH‐AX‐1179305 ‐ SWITCH‐AX‐1179310       7/14/2016 14:18   Independent Contractor Services Agreement           Attorney Client
SWITCH‐AX‐1179311 ‐ SWITCH‐AX‐1179311       7/14/2016 15:02   no Title                                            Attorney Client
SWITCH‐AX‐1179312 ‐ SWITCH‐AX‐1179317       7/14/2016 15:24   no Title                                            Attorney Client
SWITCH‐AX‐1179318 ‐ SWITCH‐AX‐1179318       7/14/2016 15:24   image001.jpg                                        Attorney Client
SWITCH‐AX‐1179319 ‐ SWITCH‐AX‐1179319       7/14/2016 15:24   US Pending Items‐July 7.xlsx                        Attorney Client
SWITCH‐AX‐1179320 ‐ SWITCH‐AX‐1179321       7/14/2016 15:27   no Title                                            Attorney Client
SWITCH‐AX‐1179322 ‐ SWITCH‐AX‐1179322       7/14/2016 15:27   image003.png                                        Attorney Client
SWITCH‐AX‐1179323 ‐ SWITCH‐AX‐1179323       7/14/2016 15:27   image004.png                                        Attorney Client
SWITCH‐AX‐1179324 ‐ SWITCH‐AX‐1179324       7/14/2016 16:35   no Title                                            Attorney Client
SWITCH‐AX‐1179325 ‐ SWITCH‐AX‐1179325       7/14/2016 16:35   ATT00001.htm                                        Attorney Client
SWITCH‐AX‐1179326 ‐ SWITCH‐AX‐1179329       7/14/2016 16:35   Colo_Issues_List.DOCX                               Attorney Client
SWITCH‐AX‐1179330 ‐ SWITCH‐AX‐1179330       7/14/2016 16:35   ATT00002.htm                                        Attorney Client
SWITCH‐AX‐1179331 ‐ SWITCH‐AX‐1179365       7/14/2016 16:35   Master_Work_Order_for_Switch.pdf                    Attorney Client
SWITCH‐AX‐1179366 ‐ SWITCH‐AX‐1179366       7/14/2016 16:35   no Title                                            Attorney Client
SWITCH‐AX‐1179367 ‐ SWITCH‐AX‐1179367       7/14/2016 16:35   ATT00001.htm                                        Attorney Client
SWITCH‐AX‐1179368 ‐ SWITCH‐AX‐1179368       7/14/2016 16:35   ATT00002.htm                                        Attorney Client
SWITCH‐AX‐1179369 ‐ SWITCH‐AX‐1179403       7/14/2016 16:35   Master_Work_Order_for_Switch.pdf                    Attorney Client
SWITCH‐AX‐1179404 ‐ SWITCH‐AX‐1179407       7/14/2016 16:35   Colo_Issues_List.DOCX                               Attorney Client
SWITCH‐AX‐1179408 ‐ SWITCH‐AX‐1179413       7/14/2016 16:43   no Title                                            Attorney Client
SWITCH‐AX‐1179414 ‐ SWITCH‐AX‐1179414       7/14/2016 16:43   image001.jpg                                        Attorney Client
SWITCH‐AX‐1179415 ‐ SWITCH‐AX‐1179415       7/14/2016 16:43   Collection Report 160714.xlsx                       Attorney Client
SWITCH‐AX‐1179416 ‐ SWITCH‐AX‐1179421       7/14/2016 16:43   61571c3a‐0a01‐4456‐be59‐9f0f562832c4.msg            Attorney Client
SWITCH‐AX‐1179422 ‐ SWITCH‐AX‐1179422       7/14/2016 16:43   Collection Report 160714.xlsx                       Attorney Client
SWITCH‐AX‐1179423 ‐ SWITCH‐AX‐1179423       7/14/2016 16:43   image001.jpg                                        Attorney Client
SWITCH‐AX‐1179424 ‐ SWITCH‐AX‐1179424       7/14/2016 16:52   Collection Report 160714.xlsx                       Attorney Client
SWITCH‐AX‐1179425 ‐ SWITCH‐AX‐1179426       7/14/2016 16:57   no Title                                            Attorney Client
SWITCH‐AX‐1179427 ‐ SWITCH‐AX‐1179427       7/14/2016 17:34   no Title                                            Attorney Client
SWITCH‐AX‐1179428 ‐ SWITCH‐AX‐1179428       7/14/2016 17:34   TSCIF Model NAP09 S04_R3.xlsx                       Attorney Client
SWITCH‐AX‐1179429 ‐ SWITCH‐AX‐1179439       7/14/2016 17:44   93c560db‐ffb7‐45a4‐90b2‐e94f34d210c2.msg            Attorney Client
SWITCH‐AX‐1179440 ‐ SWITCH‐AX‐1179440       7/14/2016 17:44   image005.jpg                                        Attorney Client
SWITCH‐AX‐1179441 ‐ SWITCH‐AX‐1179441       7/14/2016 17:44   image004.jpg                                        Attorney Client
SWITCH‐AX‐1179442 ‐ SWITCH‐AX‐1179442       7/14/2016 17:44   Master Services                                     Attorney Client
SWITCH‐AX‐1179443 ‐ SWITCH‐AX‐1179443       7/14/2016 17:44   image001.jpg                                        Attorney Client
SWITCH‐AX‐1179444 ‐ SWITCH‐AX‐1179444       7/14/2016 17:44   image002.jpg                                        Attorney Client
SWITCH‐AX‐1179445 ‐ SWITCH‐AX‐1179445       7/14/2016 17:44   image003.jpg                                        Attorney Client
SWITCH‐AX‐1179446 ‐ SWITCH‐AX‐1179447       7/14/2016 18:52   no Title                                            Attorney Client
SWITCH‐AX‐1179448 ‐ SWITCH‐AX‐1179449       7/14/2016 18:53   no Title                                            Attorney Client
SWITCH‐AX‐1179450 ‐ SWITCH‐AX‐1179451       7/14/2016 19:03   no Title                                            Attorney Client
SWITCH‐AX‐1179452 ‐ SWITCH‐AX‐1179468       7/14/2016 19:03   LICENSE AGREEMENT‐CAGED SPACE                       Attorney Client
SWITCH‐AX‐1179469 ‐ SWITCH‐AX‐1179469       7/14/2016 19:03   image001.jpg                                        Attorney Client
SWITCH‐AX‐1179470 ‐ SWITCH‐AX‐1179483       7/14/2016 19:03   Maintenance Agreement                               Attorney Client
SWITCH‐AX‐1179484 ‐ SWITCH‐AX‐1179505       7/14/2016 19:03   CONFIDENTIAL AND PROPRIETARY                        Attorney Client




                                                                           EXHIBIT 10, PAGE 2321
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 569 of 829


Bates                                   Document Date         Document Title                                         Privilege
SWITCH‐AX‐1179506 ‐ SWITCH‐AX‐1179507       7/14/2016 19:18   no Title                                               Attorney Client
SWITCH‐AX‐1179508 ‐ SWITCH‐AX‐1179542       7/14/2016 19:18   Master_Work_Order_for_Switch.pdf                       Attorney Client
SWITCH‐AX‐1179543 ‐ SWITCH‐AX‐1179546       7/14/2016 19:18   Colo_Issues_List.DOCX                                  Attorney Client
SWITCH‐AX‐1179547 ‐ SWITCH‐AX‐1179547       7/14/2016 19:18   ATT00001.htm                                           Attorney Client
SWITCH‐AX‐1179548 ‐ SWITCH‐AX‐1179548       7/14/2016 19:18   ATT00002.htm                                           Attorney Client
SWITCH‐AX‐1179549 ‐ SWITCH‐AX‐1179550        7/15/2016 6:23   369f364e‐7cb6‐4d85‐af1b‐48fac534fc38.msg               Attorney Client
SWITCH‐AX‐1179551 ‐ SWITCH‐AX‐1179551        7/15/2016 6:23   image001.png                                           Attorney Client
SWITCH‐AX‐1179552 ‐ SWITCH‐AX‐1179553        7/15/2016 6:23   no Title                                               Attorney Client
SWITCH‐AX‐1179554 ‐ SWITCH‐AX‐1179554        7/15/2016 6:23   image001.png                                           Attorney Client
SWITCH‐AX‐1179555 ‐ SWITCH‐AX‐1179556        7/15/2016 6:26   d5775157‐fb98‐42ec‐85df‐e9394c6090ca.msg               Attorney Client
SWITCH‐AX‐1179557 ‐ SWITCH‐AX‐1179558        7/15/2016 6:26   no Title                                               Attorney Client
SWITCH‐AX‐1179559 ‐ SWITCH‐AX‐1179562        7/15/2016 6:38   no Title                                               Attorney Client
SWITCH‐AX‐1179563 ‐ SWITCH‐AX‐1179563        7/15/2016 6:38   image001.png                                           Attorney Client
SWITCH‐AX‐1179564 ‐ SWITCH‐AX‐1179567        7/15/2016 6:44   no Title                                               Attorney Client
SWITCH‐AX‐1179568 ‐ SWITCH‐AX‐1179568        7/15/2016 6:44   image001.png                                           Attorney Client
SWITCH‐AX‐1179569 ‐ SWITCH‐AX‐1179578        7/15/2016 7:47   no Title                                               Attorney Client
SWITCH‐AX‐1179579 ‐ SWITCH‐AX‐1179579        7/15/2016 7:47   image004.jpg                                           Attorney Client
SWITCH‐AX‐1179580 ‐ SWITCH‐AX‐1179580        7/15/2016 7:47   image001.jpg                                           Attorney Client
SWITCH‐AX‐1179581 ‐ SWITCH‐AX‐1179581        7/15/2016 7:47   image002.jpg                                           Attorney Client
SWITCH‐AX‐1179582 ‐ SWITCH‐AX‐1179582        7/15/2016 7:47   image003.jpg                                           Attorney Client
SWITCH‐AX‐1179583 ‐ SWITCH‐AX‐1179592        7/15/2016 7:47   968fc561‐e863‐4967‐9128‐0e6f7d77cfb5.msg               Attorney Client
SWITCH‐AX‐1179593 ‐ SWITCH‐AX‐1179593        7/15/2016 7:47   image003.jpg                                           Attorney Client
SWITCH‐AX‐1179594 ‐ SWITCH‐AX‐1179594        7/15/2016 7:47   image001.jpg                                           Attorney Client
SWITCH‐AX‐1179595 ‐ SWITCH‐AX‐1179595        7/15/2016 7:47   image004.jpg                                           Attorney Client
SWITCH‐AX‐1179596 ‐ SWITCH‐AX‐1179596        7/15/2016 7:47   image002.jpg                                           Attorney Client
SWITCH‐AX‐1179597 ‐ SWITCH‐AX‐1179605        7/15/2016 8:51   no Title                                               Attorney Client
SWITCH‐AX‐1179606 ‐ SWITCH‐AX‐1179606        7/15/2016 8:51   City National Bank SO Renewal July 2016 60 month.pdf   Attorney Client
SWITCH‐AX‐1179607 ‐ SWITCH‐AX‐1179612        7/15/2016 8:51   C066‐07‐017‐A.pdf                                      Attorney Client
SWITCH‐AX‐1179613 ‐ SWITCH‐AX‐1179613        7/15/2016 8:51   image002.jpg                                           Attorney Client
SWITCH‐AX‐1179614 ‐ SWITCH‐AX‐1179614        7/15/2016 8:51   image003.jpg                                           Attorney Client
SWITCH‐AX‐1179615 ‐ SWITCH‐AX‐1179625        7/15/2016 8:59   no Title                                               Attorney Client
SWITCH‐AX‐1179626 ‐ SWITCH‐AX‐1179627        7/15/2016 9:27   25f4ee6d‐626a‐49fc‐974d‐df5a17da4c3d.msg               Attorney Client;Work Product
SWITCH‐AX‐1179628 ‐ SWITCH‐AX‐1179628        7/15/2016 9:27   image001.png                                           Attorney Client;Work Product
SWITCH‐AX‐1179629 ‐ SWITCH‐AX‐1179630        7/15/2016 9:27   no Title                                               Attorney Client
SWITCH‐AX‐1179631 ‐ SWITCH‐AX‐1179631        7/15/2016 9:27   image001.png                                           Attorney Client
SWITCH‐AX‐1179632 ‐ SWITCH‐AX‐1179633        7/15/2016 9:49   no Title                                               Attorney Client
SWITCH‐AX‐1179634 ‐ SWITCH‐AX‐1179634        7/15/2016 9:49   image001.png                                           Attorney Client
SWITCH‐AX‐1179635 ‐ SWITCH‐AX‐1179636        7/15/2016 9:49   da9bec35‐3f0b‐4ee9‐b331‐9a27b211e27d.msg               Attorney Client
SWITCH‐AX‐1179637 ‐ SWITCH‐AX‐1179637        7/15/2016 9:49   image001.png                                           Attorney Client
SWITCH‐AX‐1179638 ‐ SWITCH‐AX‐1179639       7/15/2016 11:06   c160feec‐eb6f‐4f1c‐965a‐0b3f4f1fe1ef.msg               Attorney Client
SWITCH‐AX‐1179640 ‐ SWITCH‐AX‐1179640       7/15/2016 11:06   image003.png                                           Attorney Client
SWITCH‐AX‐1179641 ‐ SWITCH‐AX‐1179642       7/15/2016 11:06   no Title                                               Attorney Client
SWITCH‐AX‐1179643 ‐ SWITCH‐AX‐1179643       7/15/2016 11:06   image003.png                                           Attorney Client
SWITCH‐AX‐1179644 ‐ SWITCH‐AX‐1179648       7/15/2016 12:19   no Title                                               Attorney Client
SWITCH‐AX‐1179649 ‐ SWITCH‐AX‐1179663       7/15/2016 12:19   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)             Attorney Client
SWITCH‐AX‐1179664 ‐ SWITCH‐AX‐1179664       7/15/2016 12:19   image001.jpg                                           Attorney Client




                                                                          EXHIBIT 10, PAGE 2322
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 570 of 829


Bates                                   Document Date         Document Title                                            Privilege
SWITCH‐AX‐1179665 ‐ SWITCH‐AX‐1179665       7/15/2016 12:19   image002.jpg                                              Attorney Client
SWITCH‐AX‐1179666 ‐ SWITCH‐AX‐1179666       7/15/2016 12:19   image004.png                                              Attorney Client
SWITCH‐AX‐1179667 ‐ SWITCH‐AX‐1179671       7/15/2016 12:19   no Title                                                  Attorney Client
SWITCH‐AX‐1179672 ‐ SWITCH‐AX‐1179686       7/15/2016 12:19   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                Attorney Client
SWITCH‐AX‐1179687 ‐ SWITCH‐AX‐1179687       7/15/2016 12:19   image004.png                                              Attorney Client
SWITCH‐AX‐1179688 ‐ SWITCH‐AX‐1179688       7/15/2016 12:19   image001.jpg                                              Attorney Client
SWITCH‐AX‐1179689 ‐ SWITCH‐AX‐1179689       7/15/2016 12:19   image002.jpg                                              Attorney Client
SWITCH‐AX‐1179690 ‐ SWITCH‐AX‐1179695       7/15/2016 13:17   no Title                                                  Attorney Client
SWITCH‐AX‐1179696 ‐ SWITCH‐AX‐1179696       7/15/2016 13:17   image004.png                                              Attorney Client
SWITCH‐AX‐1179697 ‐ SWITCH‐AX‐1179697       7/15/2016 13:17   image001.jpg                                              Attorney Client
SWITCH‐AX‐1179698 ‐ SWITCH‐AX‐1179698       7/15/2016 13:17   image002.jpg                                              Attorney Client
SWITCH‐AX‐1179699 ‐ SWITCH‐AX‐1179703       7/15/2016 13:17   Re_ UMB External Teaming Form.msg                         Attorney Client
SWITCH‐AX‐1179704 ‐ SWITCH‐AX‐1179704       7/15/2016 13:17   image001.jpg                                              Attorney Client
SWITCH‐AX‐1179705 ‐ SWITCH‐AX‐1179719       7/15/2016 13:17   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                Attorney Client
SWITCH‐AX‐1179720 ‐ SWITCH‐AX‐1179720       7/15/2016 13:17   image004.png                                              Attorney Client
SWITCH‐AX‐1179721 ‐ SWITCH‐AX‐1179721       7/15/2016 13:17   image002.jpg                                              Attorney Client
SWITCH‐AX‐1179722 ‐ SWITCH‐AX‐1179727       7/15/2016 13:17   no Title                                                  Attorney Client
SWITCH‐AX‐1179728 ‐ SWITCH‐AX‐1179728       7/15/2016 13:17   image001.jpg                                              Attorney Client
SWITCH‐AX‐1179729 ‐ SWITCH‐AX‐1179729       7/15/2016 13:17   image004.png                                              Attorney Client
SWITCH‐AX‐1179730 ‐ SWITCH‐AX‐1179744       7/15/2016 13:17   LEVEL 3 PARTNER AGREEMENT (DIRECT PARTNER)                Attorney Client
SWITCH‐AX‐1179745 ‐ SWITCH‐AX‐1179745       7/15/2016 13:17   image002.jpg                                              Attorney Client
SWITCH‐AX‐1179746 ‐ SWITCH‐AX‐1179746       7/15/2016 13:17   image002.jpg                                              Attorney Client
SWITCH‐AX‐1179747 ‐ SWITCH‐AX‐1179747       7/15/2016 13:17   image001.jpg                                              Attorney Client
SWITCH‐AX‐1179748 ‐ SWITCH‐AX‐1179748       7/15/2016 13:17   image004.png                                              Attorney Client
SWITCH‐AX‐1179749 ‐ SWITCH‐AX‐1179753       7/15/2016 13:17   Re_ UMB External Teaming Form.msg                         Attorney Client
SWITCH‐AX‐1179754 ‐ SWITCH‐AX‐1179754       7/15/2016 13:40   no Title                                                  Attorney Client
SWITCH‐AX‐1179755 ‐ SWITCH‐AX‐1179756       7/15/2016 13:40   Proposed Order for TRO and Injunctive Relief2 (002).pdf   Attorney Client
SWITCH‐AX‐1179757 ‐ SWITCH‐AX‐1179757       7/15/2016 14:23   no Title                                                  Attorney Client
SWITCH‐AX‐1179758 ‐ SWITCH‐AX‐1179758       7/15/2016 14:23   image001.jpg                                              Attorney Client
SWITCH‐AX‐1179759 ‐ SWITCH‐AX‐1179759       7/15/2016 14:23   TSCIF Model NAP09 S04_R3.xlsx                             Attorney Client
SWITCH‐AX‐1179760 ‐ SWITCH‐AX‐1179764       7/15/2016 15:21   no Title                                                  Attorney Client
SWITCH‐AX‐1179765 ‐ SWITCH‐AX‐1179765       7/15/2016 15:21   image004.png                                              Attorney Client
SWITCH‐AX‐1179766 ‐ SWITCH‐AX‐1179766       7/15/2016 15:21   image003.png                                              Attorney Client
SWITCH‐AX‐1179767 ‐ SWITCH‐AX‐1179767       7/15/2016 15:21   image005.png                                              Attorney Client
SWITCH‐AX‐1179768 ‐ SWITCH‐AX‐1179772       7/15/2016 15:22   no Title                                                  Attorney Client
SWITCH‐AX‐1179773 ‐ SWITCH‐AX‐1179773       7/15/2016 15:22   image004.png                                              Attorney Client
SWITCH‐AX‐1179774 ‐ SWITCH‐AX‐1179774       7/15/2016 15:22   image006.png                                              Attorney Client
SWITCH‐AX‐1179775 ‐ SWITCH‐AX‐1179775       7/15/2016 15:22   image007.png                                              Attorney Client
SWITCH‐AX‐1179776 ‐ SWITCH‐AX‐1179776       7/15/2016 15:22   image005.jpg                                              Attorney Client
SWITCH‐AX‐1179777 ‐ SWITCH‐AX‐1179782       7/15/2016 15:41   no Title                                                  Attorney Client
SWITCH‐AX‐1179783 ‐ SWITCH‐AX‐1179783       7/15/2016 15:41   image007.png                                              Attorney Client
SWITCH‐AX‐1179784 ‐ SWITCH‐AX‐1179784       7/15/2016 15:41   image007.png                                              Attorney Client
SWITCH‐AX‐1179785 ‐ SWITCH‐AX‐1179785       7/15/2016 15:41   image006.png                                              Attorney Client
SWITCH‐AX‐1179786 ‐ SWITCH‐AX‐1179786       7/15/2016 15:41   image006.png                                              Attorney Client
SWITCH‐AX‐1179787 ‐ SWITCH‐AX‐1179787       7/15/2016 15:41   image004.png                                              Attorney Client
SWITCH‐AX‐1179788 ‐ SWITCH‐AX‐1179788       7/15/2016 15:41   image005.jpg                                              Attorney Client




                                                                           EXHIBIT 10, PAGE 2323
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 571 of 829


Bates                                   Document Date         Document Title                                                                                Privilege
SWITCH‐AX‐1179789 ‐ SWITCH‐AX‐1179789       7/15/2016 15:41   image006.png                                                                                  Attorney Client
SWITCH‐AX‐1179790 ‐ SWITCH‐AX‐1179790       7/15/2016 15:41   image004.png                                                                                  Attorney Client
SWITCH‐AX‐1179791 ‐ SWITCH‐AX‐1179796       7/15/2016 15:46   no Title                                                                                      Attorney Client
SWITCH‐AX‐1179797 ‐ SWITCH‐AX‐1179797       7/15/2016 15:46   image003.png                                                                                  Attorney Client
SWITCH‐AX‐1179798 ‐ SWITCH‐AX‐1179798       7/15/2016 15:46   image004.png                                                                                  Attorney Client
SWITCH‐AX‐1179799 ‐ SWITCH‐AX‐1179799       7/15/2016 15:46   image001.png                                                                                  Attorney Client
SWITCH‐AX‐1179800 ‐ SWITCH‐AX‐1179800       7/15/2016 15:46   image002.png                                                                                  Attorney Client
SWITCH‐AX‐1179801 ‐ SWITCH‐AX‐1179805       7/15/2016 15:58   no Title                                                                                      Attorney Client
SWITCH‐AX‐1179806 ‐ SWITCH‐AX‐1179806       7/15/2016 15:58   Collection Report 160715.xlsx                                                                 Attorney Client
SWITCH‐AX‐1179807 ‐ SWITCH‐AX‐1179807       7/15/2016 15:58   Collection Report 160715.xlsx                                                                 Attorney Client
SWITCH‐AX‐1179808 ‐ SWITCH‐AX‐1179812       7/15/2016 15:58   b1eb3399‐2038‐400e‐a415‐d84676f1724c.msg                                                      Attorney Client
SWITCH‐AX‐1179813 ‐ SWITCH‐AX‐1179813       7/15/2016 15:58   Collection Report 160715.xlsx                                                                 Attorney Client
SWITCH‐AX‐1179814 ‐ SWITCH‐AX‐1179814       7/15/2016 15:58   Collection Report 160715.xlsx                                                                 Attorney Client
SWITCH‐AX‐1179815 ‐ SWITCH‐AX‐1179820       7/15/2016 16:15   no Title                                                                                      Attorney Client
SWITCH‐AX‐1179821 ‐ SWITCH‐AX‐1179821       7/15/2016 16:49   no Title                                                                                      Attorney Client
SWITCH‐AX‐1179822 ‐ SWITCH‐AX‐1179822       7/15/2016 16:49   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1179823 ‐ SWITCH‐AX‐1179885       7/15/2016 16:49   Microsoft PowerPoint ‐ SUPERNAP discussion materials_v96.pptx                                 Attorney Client
SWITCH‐AX‐1179886 ‐ SWITCH‐AX‐1179888       7/15/2016 18:38   no Title                                                                                      Attorney Client
SWITCH‐AX‐1179889 ‐ SWITCH‐AX‐1179889       7/15/2016 18:38   PayPal Prime Lease Analysis (07‐15‐2016).xlsx                                                 Attorney Client
SWITCH‐AX‐1179890 ‐ SWITCH‐AX‐1179890       7/15/2016 18:38   ATT00002.htm                                                                                  Attorney Client
SWITCH‐AX‐1179891 ‐ SWITCH‐AX‐1179891       7/15/2016 18:38   PayPal Prime Lease Analysis (07‐15‐2016).xlsx                                                 Attorney Client
SWITCH‐AX‐1179892 ‐ SWITCH‐AX‐1179892       7/15/2016 18:38   ATT00003.htm                                                                                  Attorney Client
SWITCH‐AX‐1179893 ‐ SWITCH‐AX‐1179893       7/15/2016 18:38   ATT00001.htm                                                                                  Attorney Client
SWITCH‐AX‐1179894 ‐ SWITCH‐AX‐1179894       7/15/2016 18:54   no Title                                                                                      Attorney Client
SWITCH‐AX‐1179895 ‐ SWITCH‐AX‐1179895       7/15/2016 18:54   TSCIF Model NAP09 S04_R3.xlsx                                                                 Attorney Client
SWITCH‐AX‐1179896 ‐ SWITCH‐AX‐1179896       7/15/2016 18:54   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1179897 ‐ SWITCH‐AX‐1179904        7/16/2016 0:18   no Title                                                                                      Attorney Client
SWITCH‐AX‐1179905 ‐ SWITCH‐AX‐1179912        7/16/2016 0:18   1febdcd1‐51ee‐4e49‐abcf‐43882929cd1f.msg                                                      Attorney Client
SWITCH‐AX‐1179913 ‐ SWITCH‐AX‐1179919        7/16/2016 0:18   no Title                                                                                      Attorney Client
SWITCH‐AX‐1179920 ‐ SWITCH‐AX‐1179922        7/16/2016 0:18   no Title                                                                                      Attorney Client
SWITCH‐AX‐1179923 ‐ SWITCH‐AX‐1179930        7/16/2016 0:18   no Title                                                                                      Attorney Client
SWITCH‐AX‐1179931 ‐ SWITCH‐AX‐1179938        7/16/2016 0:18   b79291c9‐b5cf‐4ab2‐9d10‐e0cd1b85ffe5.msg                                                      Attorney Client
SWITCH‐AX‐1179939 ‐ SWITCH‐AX‐1179944        7/16/2016 0:18   no Title                                                                                      Attorney Client
SWITCH‐AX‐1179945 ‐ SWITCH‐AX‐1179950        7/16/2016 0:18   no Title                                                                                      Attorney Client
SWITCH‐AX‐1179951 ‐ SWITCH‐AX‐1179957        7/16/2016 0:18   no Title                                                                                      Attorney Client
SWITCH‐AX‐1179958 ‐ SWITCH‐AX‐1179964        7/16/2016 0:18   no Title                                                                                      Attorney Client
SWITCH‐AX‐1179965 ‐ SWITCH‐AX‐1179967        7/17/2016 0:18   no Title                                                                                      Attorney Client
SWITCH‐AX‐1179968 ‐ SWITCH‐AX‐1179968        7/17/2016 0:18   US Pending Items‐July 7.xlsx                                                                  Attorney Client
SWITCH‐AX‐1179969 ‐ SWITCH‐AX‐1179969        7/17/2016 0:18   Additional Assistance Request Form‐v1‐20160713‐Fillable.pdf                                   Attorney Client
SWITCH‐AX‐1179970 ‐ SWITCH‐AX‐1179970        7/17/2016 0:18   image001.png                                                                                  Attorney Client
SWITCH‐AX‐1179971 ‐ SWITCH‐AX‐1179973        7/17/2016 0:18   Microsoft Word ‐ MoM (Switch support).docx                                                    Attorney Client
SWITCH‐AX‐1179974 ‐ SWITCH‐AX‐1179978        7/18/2016 8:53   453320cf‐27fb‐4b1b‐97cb‐552ff6aad4dd.msg                                                      Attorney Client
SWITCH‐AX‐1179979 ‐ SWITCH‐AX‐1179979        7/18/2016 8:53   image005.jpg                                                                                  Attorney Client
SWITCH‐AX‐1179980 ‐ SWITCH‐AX‐1179981        7/18/2016 9:48   no Title                                                                                      Attorney Client
SWITCH‐AX‐1179982 ‐ SWITCH‐AX‐1180018        7/18/2016 9:48   This Qwest Total Advantage Master Services Agreement (ΓÇ£AgreementΓÇ¥) is made by and between Attorney Client
SWITCH‐AX‐1180019 ‐ SWITCH‐AX‐1180021        7/18/2016 9:51   no Title                                                                                      Attorney Client




                                                                          EXHIBIT 10, PAGE 2324
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 572 of 829


Bates                                   Document Date         Document Title                                                                             Privilege
SWITCH‐AX‐1180022 ‐ SWITCH‐AX‐1180029        7/18/2016 9:51   Independent Contractor Services Agreement                                                  Attorney Client
SWITCH‐AX‐1180030 ‐ SWITCH‐AX‐1180030        7/18/2016 9:51   ATT00002.htm                                                                               Attorney Client
SWITCH‐AX‐1180031 ‐ SWITCH‐AX‐1180031        7/18/2016 9:51   ATT00001.htm                                                                               Attorney Client
SWITCH‐AX‐1180032 ‐ SWITCH‐AX‐1180039        7/18/2016 9:51   Independent Contractor Services Agreement                                                  Attorney Client
SWITCH‐AX‐1180040 ‐ SWITCH‐AX‐1180042        7/18/2016 9:51   no Title                                                                                   Attorney Client
SWITCH‐AX‐1180043 ‐ SWITCH‐AX‐1180043        7/18/2016 9:51   ATT00001.htm                                                                               Attorney Client
SWITCH‐AX‐1180044 ‐ SWITCH‐AX‐1180051        7/18/2016 9:51   Independent Contractor Services Agreement                                                  Attorney Client
SWITCH‐AX‐1180052 ‐ SWITCH‐AX‐1180052        7/18/2016 9:51   ATT00002.htm                                                                               Attorney Client
SWITCH‐AX‐1180053 ‐ SWITCH‐AX‐1180060        7/18/2016 9:51   Independent Contractor Services Agreement                                                  Attorney Client
SWITCH‐AX‐1180061 ‐ SWITCH‐AX‐1180063        7/18/2016 9:51   no Title                                                                                   Attorney Client
SWITCH‐AX‐1180064 ‐ SWITCH‐AX‐1180071        7/18/2016 9:51   Independent Contractor Services Agreement                                                  Attorney Client
SWITCH‐AX‐1180072 ‐ SWITCH‐AX‐1180079        7/18/2016 9:51   Independent Contractor Services Agreement                                                  Attorney Client
SWITCH‐AX‐1180080 ‐ SWITCH‐AX‐1180080        7/18/2016 9:51   ATT00002.htm                                                                               Attorney Client
SWITCH‐AX‐1180081 ‐ SWITCH‐AX‐1180081        7/18/2016 9:51   ATT00001.htm                                                                               Attorney Client
SWITCH‐AX‐1180082 ‐ SWITCH‐AX‐1180083       7/18/2016 10:18   no Title                                                                                   Attorney Client
SWITCH‐AX‐1180084 ‐ SWITCH‐AX‐1180088       7/18/2016 10:18   Attachment_A_‐_Supplier_Information_Forms ‐ SWITCH RESPONSE.pdf                            Attorney Client
SWITCH‐AX‐1180089 ‐ SWITCH‐AX‐1180130       7/18/2016 10:18   Switch Overview ‐Sempra USGP.pdf                                                           Attorney Client
SWITCH‐AX‐1180131 ‐ SWITCH‐AX‐1180163       7/18/2016 10:18   Switch Welcome Packet.pdf                                                                  Attorney Client
SWITCH‐AX‐1180164 ‐ SWITCH‐AX‐1180164       7/18/2016 10:18   Attachment_D_‐_Colocation_Evaluation ‐ SWITCH RESPONSE.xlsx                                Attorney Client
SWITCH‐AX‐1180165 ‐ SWITCH‐AX‐1180165       7/18/2016 10:18   UNILATERAL NONDISCLOSURE AGREEMENT                                                         Attorney Client
SWITCH‐AX‐1180166 ‐ SWITCH‐AX‐1180167       7/18/2016 10:18   Non‐Disclosure Agreement ‐ Mutual.pdf                                                      Attorney Client
SWITCH‐AX‐1180168 ‐ SWITCH‐AX‐1180209       7/18/2016 10:18   Switch Overview ‐Sempra USGP.pdf                                                           Attorney Client
SWITCH‐AX‐1180210 ‐ SWITCH‐AX‐1180212       7/18/2016 10:18   Attachment_B_‐_Avetta_Registration_‐_Sempra_USGP_Contractor_Letter ‐ SWITCH REVIEWED.pdf   Attorney Client
SWITCH‐AX‐1180213 ‐ SWITCH‐AX‐1180220       7/18/2016 10:18   Switch Colocation Facilities Agreement.pdf                                                 Attorney Client
SWITCH‐AX‐1180221 ‐ SWITCH‐AX‐1180221       7/18/2016 10:18   Attachment_E_‐_Requirements ‐ SWITCH RESPONSE.pdf                                          Attorney Client
SWITCH‐AX‐1180222 ‐ SWITCH‐AX‐1180263       7/18/2016 10:18   Switch Overview ‐Sempra USGP.pdf                                                           Attorney Client
SWITCH‐AX‐1180264 ‐ SWITCH‐AX‐1180266       7/18/2016 10:18   Switch Cross Connect Request Form.pdf                                                      Attorney Client
SWITCH‐AX‐1180267 ‐ SWITCH‐AX‐1180273       7/18/2016 10:18   Revenue Policy                                                                             Attorney Client
SWITCH‐AX‐1180274 ‐ SWITCH‐AX‐1180299       7/18/2016 10:18   Master Service Agreement with TA                                                           Attorney Client
SWITCH‐AX‐1180300 ‐ SWITCH‐AX‐1180300       7/18/2016 10:19   2016 CAPEX ‐ June ‐ Final_07.18.2016_0856AM.xlsx                                           Attorney Client
SWITCH‐AX‐1180301 ‐ SWITCH‐AX‐1180302       7/18/2016 10:20   no Title                                                                                   Attorney Client
SWITCH‐AX‐1180303 ‐ SWITCH‐AX‐1180303       7/18/2016 10:20   Attachment_E_‐_Requirements ‐ SWITCH RESPONSE.pdf                                          Attorney Client
SWITCH‐AX‐1180304 ‐ SWITCH‐AX‐1180336       7/18/2016 10:20   Switch Welcome Packet.pdf                                                                  Attorney Client
SWITCH‐AX‐1180337 ‐ SWITCH‐AX‐1180378       7/18/2016 10:20   Switch Overview ‐Sempra USGP.pdf                                                           Attorney Client
SWITCH‐AX‐1180379 ‐ SWITCH‐AX‐1180379       7/18/2016 10:20   Attachment_D_‐_Colocation_Evaluation ‐ SWITCH RESPONSE.xlsx                                Attorney Client
SWITCH‐AX‐1180380 ‐ SWITCH‐AX‐1180405       7/18/2016 10:20   Master Service Agreement with TA                                                           Attorney Client
SWITCH‐AX‐1180406 ‐ SWITCH‐AX‐1180447       7/18/2016 10:20   Switch Overview ‐Sempra USGP.pdf                                                           Attorney Client
SWITCH‐AX‐1180448 ‐ SWITCH‐AX‐1180452       7/18/2016 10:20   Attachment_A_‐_Supplier_Information_Forms ‐ SWITCH RESPONSE.pdf                            Attorney Client
SWITCH‐AX‐1180453 ‐ SWITCH‐AX‐1180494       7/18/2016 10:20   Switch Overview ‐Sempra USGP.pdf                                                           Attorney Client
SWITCH‐AX‐1180495 ‐ SWITCH‐AX‐1180497       7/18/2016 10:20   Switch Cross Connect Request Form.pdf                                                      Attorney Client
SWITCH‐AX‐1180498 ‐ SWITCH‐AX‐1180504       7/18/2016 10:20   Revenue Policy                                                                             Attorney Client
SWITCH‐AX‐1180505 ‐ SWITCH‐AX‐1180505       7/18/2016 10:20   UNILATERAL NONDISCLOSURE AGREEMENT                                                         Attorney Client
SWITCH‐AX‐1180506 ‐ SWITCH‐AX‐1180507       7/18/2016 10:20   Non‐Disclosure Agreement ‐ Mutual.pdf                                                      Attorney Client
SWITCH‐AX‐1180508 ‐ SWITCH‐AX‐1180510       7/18/2016 10:20   Attachment_B_‐_Avetta_Registration_‐_Sempra_USGP_Contractor_Letter ‐ SWITCH REVIEWED.pdf   Attorney Client
SWITCH‐AX‐1180511 ‐ SWITCH‐AX‐1180518       7/18/2016 10:20   Switch Colocation Facilities Agreement.pdf                                                 Attorney Client
SWITCH‐AX‐1180519 ‐ SWITCH‐AX‐1180520       7/18/2016 10:25   no Title                                                                                   Attorney Client




                                                                         EXHIBIT 10, PAGE 2325
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 573 of 829


Bates                                   Document Date         Document Title                                                                             Privilege
SWITCH‐AX‐1180521 ‐ SWITCH‐AX‐1180562       7/18/2016 10:25   Switch Overview ‐Sempra USGP.pdf                                                           Attorney Client
SWITCH‐AX‐1180563 ‐ SWITCH‐AX‐1180595       7/18/2016 10:25   Switch Welcome Packet.pdf                                                                  Attorney Client
SWITCH‐AX‐1180596 ‐ SWITCH‐AX‐1180598       7/18/2016 10:25   Attachment_B_‐_Avetta_Registration_‐_Sempra_USGP_Contractor_Letter ‐ SWITCH REVIEWED.pdf   Attorney Client
SWITCH‐AX‐1180599 ‐ SWITCH‐AX‐1180599       7/18/2016 10:25   Attachment_E_‐_Requirements ‐ SWITCH RESPONSE.pdf                                          Attorney Client
SWITCH‐AX‐1180600 ‐ SWITCH‐AX‐1180607       7/18/2016 10:25   Switch Colocation Facilities Agreement.pdf                                                 Attorney Client
SWITCH‐AX‐1180608 ‐ SWITCH‐AX‐1180614       7/18/2016 10:25   Revenue Policy                                                                             Attorney Client
SWITCH‐AX‐1180615 ‐ SWITCH‐AX‐1180656       7/18/2016 10:25   Switch Overview ‐Sempra USGP.pdf                                                           Attorney Client
SWITCH‐AX‐1180657 ‐ SWITCH‐AX‐1180682       7/18/2016 10:25   Master Service Agreement with TA                                                           Attorney Client
SWITCH‐AX‐1180683 ‐ SWITCH‐AX‐1180683       7/18/2016 10:25   UNILATERAL NONDISCLOSURE AGREEMENT                                                         Attorney Client
SWITCH‐AX‐1180684 ‐ SWITCH‐AX‐1180684       7/18/2016 10:25   Attachment_D_‐_Colocation_Evaluation ‐ SWITCH RESPONSE.xlsx                                Attorney Client
SWITCH‐AX‐1180685 ‐ SWITCH‐AX‐1180686       7/18/2016 10:25   Non‐Disclosure Agreement ‐ Mutual.pdf                                                      Attorney Client
SWITCH‐AX‐1180687 ‐ SWITCH‐AX‐1180689       7/18/2016 10:25   Switch Cross Connect Request Form.pdf                                                      Attorney Client
SWITCH‐AX‐1180690 ‐ SWITCH‐AX‐1180731       7/18/2016 10:25   Switch Overview ‐Sempra USGP.pdf                                                           Attorney Client
SWITCH‐AX‐1180732 ‐ SWITCH‐AX‐1180733       7/18/2016 10:27   c3b34412‐b0bc‐4217‐830b‐a3e806e92a8e.msg                                                   Attorney Client
SWITCH‐AX‐1180734 ‐ SWITCH‐AX‐1180734       7/18/2016 10:27   UNILATERAL NONDISCLOSURE AGREEMENT                                                         Attorney Client
SWITCH‐AX‐1180735 ‐ SWITCH‐AX‐1180741       7/18/2016 10:27   Revenue Policy                                                                             Attorney Client
SWITCH‐AX‐1180742 ‐ SWITCH‐AX‐1180783       7/18/2016 10:27   Switch Overview ‐Sempra USGP.pdf                                                           Attorney Client
SWITCH‐AX‐1180784 ‐ SWITCH‐AX‐1180825       7/18/2016 10:27   Switch Overview ‐Sempra USGP.pdf                                                           Attorney Client
SWITCH‐AX‐1180826 ‐ SWITCH‐AX‐1180828       7/18/2016 10:27   Switch Cross Connect Request Form.pdf                                                      Attorney Client
SWITCH‐AX‐1180829 ‐ SWITCH‐AX‐1180829       7/18/2016 10:27   Attachment_D_‐_Colocation_Evaluation ‐ SWITCH RESPONSE.xlsx                                Attorney Client
SWITCH‐AX‐1180830 ‐ SWITCH‐AX‐1180837       7/18/2016 10:27   Switch Colocation Facilities Agreement.pdf                                                 Attorney Client
SWITCH‐AX‐1180838 ‐ SWITCH‐AX‐1180863       7/18/2016 10:27   Master Service Agreement with TA                                                           Attorney Client
SWITCH‐AX‐1180864 ‐ SWITCH‐AX‐1180864       7/18/2016 10:27   Attachment_E_‐_Requirements ‐ SWITCH RESPONSE.pdf                                          Attorney Client
SWITCH‐AX‐1180865 ‐ SWITCH‐AX‐1180866       7/18/2016 10:27   Non‐Disclosure Agreement ‐ Mutual.pdf                                                      Attorney Client
SWITCH‐AX‐1180867 ‐ SWITCH‐AX‐1180869       7/18/2016 10:27   Attachment_B_‐_Avetta_Registration_‐_Sempra_USGP_Contractor_Letter ‐ SWITCH REVIEWED.pdf   Attorney Client
SWITCH‐AX‐1180870 ‐ SWITCH‐AX‐1180911       7/18/2016 10:27   Switch Overview ‐Sempra USGP.pdf                                                           Attorney Client
SWITCH‐AX‐1180912 ‐ SWITCH‐AX‐1180944       7/18/2016 10:27   Switch Welcome Packet.pdf                                                                  Attorney Client
SWITCH‐AX‐1180945 ‐ SWITCH‐AX‐1180946       7/18/2016 10:27   no Title                                                                                   Attorney Client
SWITCH‐AX‐1180947 ‐ SWITCH‐AX‐1180988       7/18/2016 10:27   Switch Overview ‐Sempra USGP.pdf                                                           Attorney Client
SWITCH‐AX‐1180989 ‐ SWITCH‐AX‐1180989       7/18/2016 10:27   Attachment_E_‐_Requirements ‐ SWITCH RESPONSE.pdf                                          Attorney Client
SWITCH‐AX‐1180990 ‐ SWITCH‐AX‐1180997       7/18/2016 10:27   Switch Colocation Facilities Agreement.pdf                                                 Attorney Client
SWITCH‐AX‐1180998 ‐ SWITCH‐AX‐1181004       7/18/2016 10:27   Revenue Policy                                                                             Attorney Client
SWITCH‐AX‐1181005 ‐ SWITCH‐AX‐1181037       7/18/2016 10:27   Switch Welcome Packet.pdf                                                                  Attorney Client
SWITCH‐AX‐1181038 ‐ SWITCH‐AX‐1181040       7/18/2016 10:27   Switch Cross Connect Request Form.pdf                                                      Attorney Client
SWITCH‐AX‐1181041 ‐ SWITCH‐AX‐1181043       7/18/2016 10:27   Attachment_B_‐_Avetta_Registration_‐_Sempra_USGP_Contractor_Letter ‐ SWITCH REVIEWED.pdf   Attorney Client
SWITCH‐AX‐1181044 ‐ SWITCH‐AX‐1181069       7/18/2016 10:27   Master Service Agreement with TA                                                           Attorney Client
SWITCH‐AX‐1181070 ‐ SWITCH‐AX‐1181071       7/18/2016 10:27   Non‐Disclosure Agreement ‐ Mutual.pdf                                                      Attorney Client
SWITCH‐AX‐1181072 ‐ SWITCH‐AX‐1181072       7/18/2016 10:27   Attachment_D_‐_Colocation_Evaluation ‐ SWITCH RESPONSE.xlsx                                Attorney Client
SWITCH‐AX‐1181073 ‐ SWITCH‐AX‐1181114       7/18/2016 10:27   Switch Overview ‐Sempra USGP.pdf                                                           Attorney Client
SWITCH‐AX‐1181115 ‐ SWITCH‐AX‐1181115       7/18/2016 10:27   UNILATERAL NONDISCLOSURE AGREEMENT                                                         Attorney Client
SWITCH‐AX‐1181116 ‐ SWITCH‐AX‐1181157       7/18/2016 10:27   Switch Overview ‐Sempra USGP.pdf                                                           Attorney Client
SWITCH‐AX‐1181158 ‐ SWITCH‐AX‐1181160       7/18/2016 12:04   no Title                                                                                   Attorney Client
SWITCH‐AX‐1181161 ‐ SWITCH‐AX‐1181193       7/18/2016 12:04   Pleading Wizard                                                                            Attorney Client
SWITCH‐AX‐1181194 ‐ SWITCH‐AX‐1181194       7/18/2016 12:04   image002.png                                                                               Attorney Client
SWITCH‐AX‐1181195 ‐ SWITCH‐AX‐1181200       7/18/2016 13:38   no Title                                                                                   Attorney Client;Work Product
SWITCH‐AX‐1181201 ‐ SWITCH‐AX‐1181205       7/18/2016 13:38   Proposed Order for TRO and Injunctive Relief 07‐18‐16.1 ‐ WM Revised v3.docx               Attorney Client;Work Product




                                                                         EXHIBIT 10, PAGE 2326
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 574 of 829


Bates                                   Document Date         Document Title                                                                 Privilege
SWITCH‐AX‐1181206 ‐ SWITCH‐AX‐1181206       7/18/2016 13:38   image002.png                                                                   Attorney Client;Work Product
SWITCH‐AX‐1181207 ‐ SWITCH‐AX‐1181212       7/18/2016 13:44   no Title                                                                       Attorney Client
SWITCH‐AX‐1181213 ‐ SWITCH‐AX‐1181213       7/18/2016 13:44   image002.png                                                                   Attorney Client
SWITCH‐AX‐1181214 ‐ SWITCH‐AX‐1181218       7/18/2016 13:44   Proposed Order for TRO and Injunctive Relief 07‐18‐16.1 ‐ WM Revised v3.docx   Attorney Client
SWITCH‐AX‐1181219 ‐ SWITCH‐AX‐1181219       7/18/2016 15:12   no Title                                                                       Attorney Client
SWITCH‐AX‐1181220 ‐ SWITCH‐AX‐1181224       7/18/2016 15:12   show_temp.pl                                                                   Attorney Client
SWITCH‐AX‐1181225 ‐ SWITCH‐AX‐1181226       7/18/2016 16:32   no Title                                                                       Attorney Client
SWITCH‐AX‐1181227 ‐ SWITCH‐AX‐1181231       7/18/2016 16:32   show_temp.pl                                                                   Attorney Client
SWITCH‐AX‐1181232 ‐ SWITCH‐AX‐1181236       7/18/2016 17:00   no Title                                                                       Attorney Client
SWITCH‐AX‐1181237 ‐ SWITCH‐AX‐1181237       7/18/2016 17:00   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1181238 ‐ SWITCH‐AX‐1181238       7/18/2016 17:00   Collection Report 160718.xlsx                                                  Attorney Client
SWITCH‐AX‐1181239 ‐ SWITCH‐AX‐1181243       7/18/2016 17:00   dd447e8b‐1342‐45f6‐9959‐6e85fc3020e3.msg                                       Attorney Client
SWITCH‐AX‐1181244 ‐ SWITCH‐AX‐1181244       7/18/2016 17:00   Collection Report 160718.xlsx                                                  Attorney Client
SWITCH‐AX‐1181245 ‐ SWITCH‐AX‐1181245       7/18/2016 17:00   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1181246 ‐ SWITCH‐AX‐1181247       7/18/2016 17:04   no Title                                                                       Attorney Client
SWITCH‐AX‐1181248 ‐ SWITCH‐AX‐1181252       7/18/2016 17:04   show_temp.pl                                                                   Attorney Client
SWITCH‐AX‐1181253 ‐ SWITCH‐AX‐1181258       7/18/2016 17:08   fa790c61‐ecb2‐465c‐976d‐f28cb1e4be7e.msg                                       Attorney Client
SWITCH‐AX‐1181259 ‐ SWITCH‐AX‐1181259       7/18/2016 17:08   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1181260 ‐ SWITCH‐AX‐1181260       7/18/2016 17:08   Collection Report 160718.xlsx                                                  Attorney Client
SWITCH‐AX‐1181261 ‐ SWITCH‐AX‐1181271       7/18/2016 17:25   no Title                                                                       Attorney Client
SWITCH‐AX‐1181272 ‐ SWITCH‐AX‐1181272       7/18/2016 17:25   image002.jpg                                                                   Attorney Client
SWITCH‐AX‐1181273 ‐ SWITCH‐AX‐1181273       7/18/2016 17:25   image005.jpg                                                                   Attorney Client
SWITCH‐AX‐1181274 ‐ SWITCH‐AX‐1181274       7/18/2016 17:25   image003.jpg                                                                   Attorney Client
SWITCH‐AX‐1181275 ‐ SWITCH‐AX‐1181275       7/18/2016 17:25   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1181276 ‐ SWITCH‐AX‐1181276       7/18/2016 17:25   image004.jpg                                                                   Attorney Client
SWITCH‐AX‐1181277 ‐ SWITCH‐AX‐1181292        7/19/2016 9:56   no Title                                                                       Attorney Client
SWITCH‐AX‐1181293 ‐ SWITCH‐AX‐1181293        7/19/2016 9:56   image003.png                                                                   Attorney Client
SWITCH‐AX‐1181294 ‐ SWITCH‐AX‐1181294        7/19/2016 9:56   image002.jpg                                                                   Attorney Client
SWITCH‐AX‐1181295 ‐ SWITCH‐AX‐1181295        7/19/2016 9:56   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1181296 ‐ SWITCH‐AX‐1181296        7/19/2016 9:56   image004.jpg                                                                   Attorney Client
SWITCH‐AX‐1181297 ‐ SWITCH‐AX‐1181300       7/19/2016 11:06   no Title                                                                       Attorney Client
SWITCH‐AX‐1181301 ‐ SWITCH‐AX‐1181301       7/19/2016 11:06   ATT00001.htm                                                                   Attorney Client
SWITCH‐AX‐1181302 ‐ SWITCH‐AX‐1181310       7/19/2016 11:06   160712‐AGMT‐Switch Colocation Facilities Agreement (EP Revs).docx              Attorney Client
SWITCH‐AX‐1181311 ‐ SWITCH‐AX‐1181311       7/19/2016 11:20   1335 Prepaid Expenses Reconciliation.xlsx                                      Attorney Client
SWITCH‐AX‐1181312 ‐ SWITCH‐AX‐1181312       7/19/2016 11:21   Collection Report 160718.xlsx                                                  Attorney Client
SWITCH‐AX‐1181313 ‐ SWITCH‐AX‐1181324       7/19/2016 12:07   no Title                                                                       Attorney Client
SWITCH‐AX‐1181325 ‐ SWITCH‐AX‐1181332       7/19/2016 12:07   LONDOCS\2563561.02                                                             Attorney Client
SWITCH‐AX‐1181333 ‐ SWITCH‐AX‐1181333       7/19/2016 12:07   image002.jpg                                                                   Attorney Client
SWITCH‐AX‐1181334 ‐ SWITCH‐AX‐1181334       7/19/2016 12:07   image003.jpg                                                                   Attorney Client
SWITCH‐AX‐1181335 ‐ SWITCH‐AX‐1181346       7/19/2016 12:07   no Title                                                                       Attorney Client
SWITCH‐AX‐1181347 ‐ SWITCH‐AX‐1181347       7/19/2016 12:07   image002.jpg                                                                   Attorney Client
SWITCH‐AX‐1181348 ‐ SWITCH‐AX‐1181348       7/19/2016 12:07   image003.jpg                                                                   Attorney Client
SWITCH‐AX‐1181349 ‐ SWITCH‐AX‐1181356       7/19/2016 12:07   LONDOCS\2563561.02                                                             Attorney Client
SWITCH‐AX‐1181357 ‐ SWITCH‐AX‐1181357       7/19/2016 12:09   June Breakdown ‐ 07.19.16.xlsx                                                 Attorney Client
SWITCH‐AX‐1181358 ‐ SWITCH‐AX‐1181360       7/19/2016 12:32   2908d9e2‐2072‐4698‐852f‐b712f5cf8a37.msg                                       Attorney Client
SWITCH‐AX‐1181361 ‐ SWITCH‐AX‐1181361       7/19/2016 12:32   image002.jpg                                                                   Attorney Client




                                                                          EXHIBIT 10, PAGE 2327
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 575 of 829


Bates                                   Document Date         Document Title                                                                      Privilege
SWITCH‐AX‐1181362 ‐ SWITCH‐AX‐1181362       7/19/2016 12:32   image002.png                                                                        Attorney Client
SWITCH‐AX‐1181363 ‐ SWITCH‐AX‐1181365       7/19/2016 12:32   LAS ‐ SPACE AVAILABILITY.msg                                                        Attorney Client
SWITCH‐AX‐1181366 ‐ SWITCH‐AX‐1181366       7/19/2016 12:32   07.07.16 LAS.jpg                                                                    Attorney Client
SWITCH‐AX‐1181367 ‐ SWITCH‐AX‐1181369       7/19/2016 12:39   06f7f4ba‐fab6‐4119‐ac7d‐b9820dc17790.msg                                            Attorney Client
SWITCH‐AX‐1181370 ‐ SWITCH‐AX‐1181370       7/19/2016 12:39   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1181371 ‐ SWITCH‐AX‐1181371       7/19/2016 12:39   image002.jpg                                                                        Attorney Client
SWITCH‐AX‐1181372 ‐ SWITCH‐AX‐1181387       7/19/2016 12:41   no Title                                                                            Attorney Client
SWITCH‐AX‐1181388 ‐ SWITCH‐AX‐1181388       7/19/2016 12:41   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1181389 ‐ SWITCH‐AX‐1181389       7/19/2016 12:41   image005.jpg                                                                        Attorney Client
SWITCH‐AX‐1181390 ‐ SWITCH‐AX‐1181406       7/19/2016 12:51   no Title                                                                            Attorney Client
SWITCH‐AX‐1181407 ‐ SWITCH‐AX‐1181407       7/19/2016 12:51   image005.jpg                                                                        Attorney Client
SWITCH‐AX‐1181408 ‐ SWITCH‐AX‐1181408       7/19/2016 12:51   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1181409 ‐ SWITCH‐AX‐1181409       7/19/2016 13:04   no Title                                                                            Attorney Client
SWITCH‐AX‐1181410 ‐ SWITCH‐AX‐1181425       7/19/2016 13:04   Job Aid Las Vegas ZZLV8&9_1 Data Center High Level Processes V 1_18 06202016.docx   Attorney Client
SWITCH‐AX‐1181426 ‐ SWITCH‐AX‐1181426       7/19/2016 16:16   4255, 4256, MRC Bandwidth Usage ‐ 160430.xlsx                                       Attorney Client
SWITCH‐AX‐1181427 ‐ SWITCH‐AX‐1181431       7/19/2016 16:18   no Title                                                                            Attorney Client
SWITCH‐AX‐1181432 ‐ SWITCH‐AX‐1181432       7/19/2016 16:18   Collection Report 160719.xlsx                                                       Attorney Client
SWITCH‐AX‐1181433 ‐ SWITCH‐AX‐1181433       7/19/2016 16:18   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1181434 ‐ SWITCH‐AX‐1181434       7/19/2016 16:18   Collection Report 160719.xlsx                                                       Attorney Client
SWITCH‐AX‐1181435 ‐ SWITCH‐AX‐1181439       7/19/2016 16:18   219f1ef7‐1e34‐41a5‐abcc‐8e3d86cdccc8.msg                                            Attorney Client
SWITCH‐AX‐1181440 ‐ SWITCH‐AX‐1181440       7/19/2016 16:18   Collection Report 160719.xlsx                                                       Attorney Client
SWITCH‐AX‐1181441 ‐ SWITCH‐AX‐1181441       7/19/2016 16:18   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1181442 ‐ SWITCH‐AX‐1181442       7/19/2016 18:11   no Title                                                                            Attorney Client
SWITCH‐AX‐1181443 ‐ SWITCH‐AX‐1181443       7/19/2016 18:11   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1181444 ‐ SWITCH‐AX‐1181453       7/19/2016 18:11   CFA‐Wounded Warrior Project‐v2 to v3‐20160719.docx                                  Attorney Client
SWITCH‐AX‐1181454 ‐ SWITCH‐AX‐1181470       7/19/2016 21:36   no Title                                                                            Attorney Client
SWITCH‐AX‐1181471 ‐ SWITCH‐AX‐1181471       7/19/2016 21:36   image007.jpg                                                                        Attorney Client
SWITCH‐AX‐1181472 ‐ SWITCH‐AX‐1181474       7/19/2016 21:36   EvPL SLAs                                                                           Attorney Client
SWITCH‐AX‐1181475 ‐ SWITCH‐AX‐1181479       7/19/2016 21:36   FSA‐Frontier‐Switch‐v3 to v4‐20160613.docx                                          Attorney Client
SWITCH‐AX‐1181480 ‐ SWITCH‐AX‐1181480       7/19/2016 21:36   image002.jpg                                                                        Attorney Client
SWITCH‐AX‐1181481 ‐ SWITCH‐AX‐1181481       7/19/2016 21:36   image006.png                                                                        Attorney Client
SWITCH‐AX‐1181482 ‐ SWITCH‐AX‐1181482       7/19/2016 21:36   image005.jpg                                                                        Attorney Client
SWITCH‐AX‐1181483 ‐ SWITCH‐AX‐1181483        7/20/2016 5:00   no Title                                                                            Attorney Client
SWITCH‐AX‐1181484 ‐ SWITCH‐AX‐1181496        7/20/2016 8:32   no Title                                                                            Attorney Client
SWITCH‐AX‐1181497 ‐ SWITCH‐AX‐1181504        7/20/2016 8:32   LONDOCS\2563561.02                                                                  Attorney Client
SWITCH‐AX‐1181505 ‐ SWITCH‐AX‐1181505        7/20/2016 8:32   image002.jpg                                                                        Attorney Client
SWITCH‐AX‐1181506 ‐ SWITCH‐AX‐1181506        7/20/2016 8:32   image003.jpg                                                                        Attorney Client
SWITCH‐AX‐1181507 ‐ SWITCH‐AX‐1181507        7/20/2016 8:32   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1181508 ‐ SWITCH‐AX‐1181509       7/20/2016 10:35   no Title                                                                            Attorney Client
SWITCH‐AX‐1181510 ‐ SWITCH‐AX‐1181537       7/20/2016 10:35   UMB Agreement 7‐8‐16 (CL edits) (UMB 072016).docx                                   Attorney Client
SWITCH‐AX‐1181538 ‐ SWITCH‐AX‐1181538       7/20/2016 14:03   no Title                                                                            Attorney Client
SWITCH‐AX‐1181539 ‐ SWITCH‐AX‐1181540       7/20/2016 14:03   CD Switch.co V4 10‐01‐14 Switch.doc                                                 Attorney Client
SWITCH‐AX‐1181541 ‐ SWITCH‐AX‐1181545       7/20/2016 16:40   no Title                                                                            Attorney Client
SWITCH‐AX‐1181546 ‐ SWITCH‐AX‐1181546       7/20/2016 16:40   Collection Report 160720.xlsx                                                       Attorney Client
SWITCH‐AX‐1181547 ‐ SWITCH‐AX‐1181547       7/20/2016 16:40   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1181548 ‐ SWITCH‐AX‐1181552       7/20/2016 16:40   4313ceb7‐2e78‐40ee‐bccb‐4e4d8b422156.msg                                            Attorney Client




                                                                          EXHIBIT 10, PAGE 2328
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 576 of 829


Bates                                   Document Date         Document Title                                                                      Privilege
SWITCH‐AX‐1181553 ‐ SWITCH‐AX‐1181553       7/20/2016 16:40   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1181554 ‐ SWITCH‐AX‐1181554       7/20/2016 16:40   Collection Report 160720.xlsx                                                       Attorney Client
SWITCH‐AX‐1181555 ‐ SWITCH‐AX‐1181555       7/20/2016 17:12   Collection Report 160720.xlsx                                                       Attorney Client
SWITCH‐AX‐1181556 ‐ SWITCH‐AX‐1181556       7/20/2016 19:12   no Title                                                                            Attorney Client
SWITCH‐AX‐1181557 ‐ SWITCH‐AX‐1181566       7/20/2016 19:12   GC Pleading Paper                                                                   Attorney Client
SWITCH‐AX‐1181567 ‐ SWITCH‐AX‐1181567       7/20/2016 19:14   no Title                                                                            Attorney Client
SWITCH‐AX‐1181568 ‐ SWITCH‐AX‐1181577       7/20/2016 19:14   GC Pleading Paper                                                                   Attorney Client
SWITCH‐AX‐1181578 ‐ SWITCH‐AX‐1181591       7/20/2016 20:43   no Title                                                                            Attorney Client
SWITCH‐AX‐1181592 ‐ SWITCH‐AX‐1181592       7/20/2016 20:43   no Title                                                                            Attorney Client
SWITCH‐AX‐1181593 ‐ SWITCH‐AX‐1181593       7/20/2016 20:43   no Title                                                                            Attorney Client
SWITCH‐AX‐1181594 ‐ SWITCH‐AX‐1181594       7/20/2016 20:43   no Title                                                                            Attorney Client
SWITCH‐AX‐1181595 ‐ SWITCH‐AX‐1181595       7/20/2016 20:43   image001.png                                                                        Attorney Client
SWITCH‐AX‐1181596 ‐ SWITCH‐AX‐1181596       7/20/2016 20:43   no Title                                                                            Attorney Client
SWITCH‐AX‐1181597 ‐ SWITCH‐AX‐1181597       7/20/2016 20:43   Copy of Switch Communications Order Status Tracker.xls                              Attorney Client
SWITCH‐AX‐1181598 ‐ SWITCH‐AX‐1181603        7/21/2016 0:41   no Title                                                                            Attorney Client
SWITCH‐AX‐1181604 ‐ SWITCH‐AX‐1181612        7/21/2016 6:59   no Title                                                                            Attorney Client
SWITCH‐AX‐1181613 ‐ SWITCH‐AX‐1181613        7/21/2016 6:59   image003.jpg                                                                        Attorney Client
SWITCH‐AX‐1181614 ‐ SWITCH‐AX‐1181614        7/21/2016 6:59   image002.jpg                                                                        Attorney Client
SWITCH‐AX‐1181615 ‐ SWITCH‐AX‐1181615        7/21/2016 6:59   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1181616 ‐ SWITCH‐AX‐1181625        7/21/2016 6:59   CFA‐US Signal‐072116.docx                                                           Attorney Client
SWITCH‐AX‐1181626 ‐ SWITCH‐AX‐1181629        7/21/2016 9:54   no Title                                                                            Attorney Client
SWITCH‐AX‐1181630 ‐ SWITCH‐AX‐1181639        7/21/2016 9:54   Colocation Facilities Agreement 04‐29‐2015 jw 051016 gz 071916 (FINAl 072016).pdf   Attorney Client
SWITCH‐AX‐1181640 ‐ SWITCH‐AX‐1181640        7/21/2016 9:54   SO ‐ Gallo with reservation ‐ 6‐14‐16 gz 063016 (FINAL 072016).pdf                  Attorney Client
SWITCH‐AX‐1181641 ‐ SWITCH‐AX‐1181641        7/21/2016 9:54   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1181642 ‐ SWITCH‐AX‐1181642       7/21/2016 10:13   Check Run ‐ 07.22.16.xlsx                                                           Attorney Client
SWITCH‐AX‐1181643 ‐ SWITCH‐AX‐1181647       7/21/2016 10:34   cec4c484‐a563‐4089‐86ce‐f9555c892945.msg                                            Attorney Client
SWITCH‐AX‐1181648 ‐ SWITCH‐AX‐1181648       7/21/2016 10:34   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1181649 ‐ SWITCH‐AX‐1181649       7/21/2016 10:34   SO ‐ Gallo with reservation ‐ 6‐14‐16 gz 063016 (FINAL 072016).pdf                  Attorney Client
SWITCH‐AX‐1181650 ‐ SWITCH‐AX‐1181659       7/21/2016 10:34   Colocation Facilities Agreement 04‐29‐2015 jw 051016 gz 071916 (FINAl 072016).pdf   Attorney Client
SWITCH‐AX‐1181660 ‐ SWITCH‐AX‐1181664       7/21/2016 10:34   no Title                                                                            Attorney Client
SWITCH‐AX‐1181665 ‐ SWITCH‐AX‐1181665       7/21/2016 10:34   SO ‐ Gallo with reservation ‐ 6‐14‐16 gz 063016 (FINAL 072016).pdf                  Attorney Client
SWITCH‐AX‐1181666 ‐ SWITCH‐AX‐1181666       7/21/2016 10:34   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1181667 ‐ SWITCH‐AX‐1181676       7/21/2016 10:34   Colocation Facilities Agreement 04‐29‐2015 jw 051016 gz 071916 (FINAl 072016).pdf   Attorney Client
SWITCH‐AX‐1181677 ‐ SWITCH‐AX‐1181681       7/21/2016 10:34   no Title                                                                            Attorney Client
SWITCH‐AX‐1181682 ‐ SWITCH‐AX‐1181682       7/21/2016 10:34   SO ‐ Gallo with reservation ‐ 6‐14‐16 gz 063016 (FINAL 072016).pdf                  Attorney Client
SWITCH‐AX‐1181683 ‐ SWITCH‐AX‐1181683       7/21/2016 10:34   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1181684 ‐ SWITCH‐AX‐1181693       7/21/2016 10:34   Colocation Facilities Agreement 04‐29‐2015 jw 051016 gz 071916 (FINAl 072016).pdf   Attorney Client
SWITCH‐AX‐1181694 ‐ SWITCH‐AX‐1181702       7/21/2016 12:09   no Title                                                                            Attorney Client
SWITCH‐AX‐1181703 ‐ SWITCH‐AX‐1181703       7/21/2016 12:09   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1181704 ‐ SWITCH‐AX‐1181704       7/21/2016 12:09   image003.jpg                                                                        Attorney Client
SWITCH‐AX‐1181705 ‐ SWITCH‐AX‐1181714       7/21/2016 12:09   Redline‐CFA‐US Signal‐v6 to v7‐20160721.docx                                        Attorney Client
SWITCH‐AX‐1181715 ‐ SWITCH‐AX‐1181724       7/21/2016 12:09   CFA‐US Signal‐v7‐20160721.docx                                                      Attorney Client
SWITCH‐AX‐1181725 ‐ SWITCH‐AX‐1181725       7/21/2016 12:09   image002.jpg                                                                        Attorney Client
SWITCH‐AX‐1181726 ‐ SWITCH‐AX‐1181739       7/21/2016 12:50   no Title                                                                            Attorney Client
SWITCH‐AX‐1181740 ‐ SWITCH‐AX‐1181740       7/21/2016 12:50   image003.jpg                                                                        Attorney Client
SWITCH‐AX‐1181741 ‐ SWITCH‐AX‐1181741       7/21/2016 12:50   image005.jpg                                                                        Attorney Client




                                                                          EXHIBIT 10, PAGE 2329
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 577 of 829


Bates                                   Document Date         Document Title                                                           Privilege
SWITCH‐AX‐1181742 ‐ SWITCH‐AX‐1181751       7/21/2016 12:50   CFA‐Monoprice‐v6‐20160714.docx                                           Attorney Client
SWITCH‐AX‐1181752 ‐ SWITCH‐AX‐1181752       7/21/2016 12:52   no Title                                                                 Attorney Client
SWITCH‐AX‐1181753 ‐ SWITCH‐AX‐1181799       7/21/2016 12:52   Draft‐Transition to Retail Electric Competition.docx                     Attorney Client
SWITCH‐AX‐1181800 ‐ SWITCH‐AX‐1181800       7/21/2016 12:52   no Title                                                                 Attorney Client
SWITCH‐AX‐1181801 ‐ SWITCH‐AX‐1181814       7/21/2016 12:52   no Title                                                                 Attorney Client
SWITCH‐AX‐1181815 ‐ SWITCH‐AX‐1181815       7/21/2016 12:52   SO ‐ Monoprice, Inc. ‐ 07‐21‐16.pdf                                      Attorney Client
SWITCH‐AX‐1181816 ‐ SWITCH‐AX‐1181816       7/21/2016 12:52   image003.jpg                                                             Attorney Client
SWITCH‐AX‐1181817 ‐ SWITCH‐AX‐1181826       7/21/2016 12:52   CFA‐Monoprice‐v6‐20160714.docx                                           Attorney Client
SWITCH‐AX‐1181827 ‐ SWITCH‐AX‐1181840       7/21/2016 12:52   no Title                                                                 Attorney Client
SWITCH‐AX‐1181841 ‐ SWITCH‐AX‐1181850       7/21/2016 12:52   CFA‐Monoprice‐v6‐20160714.docx                                           Attorney Client
SWITCH‐AX‐1181851 ‐ SWITCH‐AX‐1181851       7/21/2016 12:52   SO ‐ Monoprice, Inc. ‐ 07‐21‐16.pdf                                      Attorney Client
SWITCH‐AX‐1181852 ‐ SWITCH‐AX‐1181852       7/21/2016 12:52   image003.jpg                                                             Attorney Client
SWITCH‐AX‐1181853 ‐ SWITCH‐AX‐1181855       7/21/2016 13:10   no Title                                                                 Attorney Client
SWITCH‐AX‐1181856 ‐ SWITCH‐AX‐1181857       7/21/2016 13:14   c4e9643f‐b5ea‐4a17‐b3fb‐59b40fde33c9.msg                                 Attorney Client
SWITCH‐AX‐1181858 ‐ SWITCH‐AX‐1181858       7/21/2016 13:14   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1181859 ‐ SWITCH‐AX‐1181868       7/21/2016 13:14   E891‐09‐001‐M.pdf                                                        Attorney Client
SWITCH‐AX‐1181869 ‐ SWITCH‐AX‐1181869       7/21/2016 13:14   E891‐09‐002‐C.pdf                                                        Attorney Client
SWITCH‐AX‐1181870 ‐ SWITCH‐AX‐1181870       7/21/2016 13:28   no Title                                                                 Attorney Client
SWITCH‐AX‐1181871 ‐ SWITCH‐AX‐1181871       7/21/2016 13:28   image002.jpg                                                             Attorney Client
SWITCH‐AX‐1181872 ‐ SWITCH‐AX‐1181879       7/21/2016 13:28   Colocation Facilities Agreement‐AHS Management‐v2‐20160721.pdf           Attorney Client
SWITCH‐AX‐1181880 ‐ SWITCH‐AX‐1181883       7/21/2016 13:36   no Title                                                                 Attorney Client
SWITCH‐AX‐1181884 ‐ SWITCH‐AX‐1181884       7/21/2016 13:36   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1181885 ‐ SWITCH‐AX‐1181894       7/21/2016 15:21   Comerica 072516‐Approval.pdf                                             Attorney Client
SWITCH‐AX‐1181895 ‐ SWITCH‐AX‐1181895       7/21/2016 16:20   Collection Report 160721.xlsx                                            Attorney Client
SWITCH‐AX‐1181896 ‐ SWITCH‐AX‐1181900       7/21/2016 16:21   f649efe7‐0056‐4c20‐8d25‐e88108466496.msg                                 Attorney Client
SWITCH‐AX‐1181901 ‐ SWITCH‐AX‐1181901       7/21/2016 16:21   Collection Report 160721.xlsx                                            Attorney Client
SWITCH‐AX‐1181902 ‐ SWITCH‐AX‐1181902       7/21/2016 16:21   Collection Report 160721.xlsx                                            Attorney Client
SWITCH‐AX‐1181903 ‐ SWITCH‐AX‐1181907       7/21/2016 16:21   no Title                                                                 Attorney Client
SWITCH‐AX‐1181908 ‐ SWITCH‐AX‐1181908       7/21/2016 16:21   Collection Report 160721.xlsx                                            Attorney Client
SWITCH‐AX‐1181909 ‐ SWITCH‐AX‐1181909       7/21/2016 16:21   Collection Report 160721.xlsx                                            Attorney Client
SWITCH‐AX‐1181910 ‐ SWITCH‐AX‐1181910       7/21/2016 17:05   no Title                                                                 Attorney Client
SWITCH‐AX‐1181911 ‐ SWITCH‐AX‐1181920       7/21/2016 17:05   Microsoft Word ‐ Response to Switch's Motion for TRO Final Version.doc   Attorney Client
SWITCH‐AX‐1181921 ‐ SWITCH‐AX‐1181921       7/21/2016 17:05   ATT00001.txt                                                             Attorney Client
SWITCH‐AX‐1181922 ‐ SWITCH‐AX‐1181926       7/21/2016 18:46   no Title                                                                 Attorney Client
SWITCH‐AX‐1181927 ‐ SWITCH‐AX‐1181927       7/21/2016 18:46   image005.png                                                             Attorney Client
SWITCH‐AX‐1181928 ‐ SWITCH‐AX‐1181928       7/21/2016 18:46   image001.png                                                             Attorney Client
SWITCH‐AX‐1181929 ‐ SWITCH‐AX‐1181929       7/21/2016 18:46   image003.png                                                             Attorney Client
SWITCH‐AX‐1181930 ‐ SWITCH‐AX‐1181930       7/21/2016 18:46   image002.png                                                             Attorney Client
SWITCH‐AX‐1181931 ‐ SWITCH‐AX‐1181931       7/21/2016 18:46   image004.png                                                             Attorney Client
SWITCH‐AX‐1181932 ‐ SWITCH‐AX‐1181936       7/21/2016 18:59   no Title                                                                 Attorney Client
SWITCH‐AX‐1181937 ‐ SWITCH‐AX‐1181937       7/21/2016 18:59   image005.png                                                             Attorney Client
SWITCH‐AX‐1181938 ‐ SWITCH‐AX‐1181938       7/21/2016 18:59   image003.png                                                             Attorney Client
SWITCH‐AX‐1181939 ‐ SWITCH‐AX‐1181939       7/21/2016 18:59   image006.png                                                             Attorney Client
SWITCH‐AX‐1181940 ‐ SWITCH‐AX‐1181940       7/21/2016 18:59   image004.png                                                             Attorney Client
SWITCH‐AX‐1181941 ‐ SWITCH‐AX‐1181946       7/21/2016 19:02   no Title                                                                 Attorney Client
SWITCH‐AX‐1181947 ‐ SWITCH‐AX‐1181949        7/22/2016 1:08   no Title                                                                 Attorney Client




                                                                           EXHIBIT 10, PAGE 2330
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 578 of 829


Bates                                   Document Date         Document Title                                          Privilege
SWITCH‐AX‐1181950 ‐ SWITCH‐AX‐1181950        7/22/2016 1:08   image001.png                                            Attorney Client
SWITCH‐AX‐1181951 ‐ SWITCH‐AX‐1181951        7/22/2016 1:08   Trump BK data.xls                                       Attorney Client
SWITCH‐AX‐1181952 ‐ SWITCH‐AX‐1181955        7/22/2016 8:55   no Title                                                Attorney Client
SWITCH‐AX‐1181956 ‐ SWITCH‐AX‐1181956        7/22/2016 9:39   no Title                                                Attorney Client
SWITCH‐AX‐1181957 ‐ SWITCH‐AX‐1182025        7/22/2016 9:39   Draft Order 5875.pdf                                    Attorney Client
SWITCH‐AX‐1182026 ‐ SWITCH‐AX‐1182094        7/22/2016 9:39   Order Highlighting Exit.pdf                             Attorney Client
SWITCH‐AX‐1182095 ‐ SWITCH‐AX‐1182110        7/22/2016 9:39   Transcript of PUCN Hearing Transcript ‐ Order.docx      Attorney Client
SWITCH‐AX‐1182111 ‐ SWITCH‐AX‐1182112        7/22/2016 9:39   Wagner's Objections ‐ 5882[1].pdf                       Attorney Client
SWITCH‐AX‐1182113 ‐ SWITCH‐AX‐1182115        7/22/2016 9:53   no Title                                                Attorney Client
SWITCH‐AX‐1182116 ‐ SWITCH‐AX‐1182184        7/22/2016 9:53   Third AR Operating Agmt Switch Executed.pdf             Attorney Client
SWITCH‐AX‐1182185 ‐ SWITCH‐AX‐1182185        7/22/2016 9:53   image002.jpg                                            Attorney Client
SWITCH‐AX‐1182186 ‐ SWITCH‐AX‐1182189        7/22/2016 9:55   no Title                                                Attorney Client
SWITCH‐AX‐1182190 ‐ SWITCH‐AX‐1182190        7/22/2016 9:55   image002.jpg                                            Attorney Client
SWITCH‐AX‐1182191 ‐ SWITCH‐AX‐1182191       7/22/2016 10:08   no Title                                                Attorney Client
SWITCH‐AX‐1182192 ‐ SWITCH‐AX‐1182192       7/22/2016 10:08   New SUPERNAP[128].png                                   Attorney Client
SWITCH‐AX‐1182193 ‐ SWITCH‐AX‐1182194       7/22/2016 10:08   Talking Points.docx                                     Attorney Client
SWITCH‐AX‐1182195 ‐ SWITCH‐AX‐1182197       7/22/2016 10:44   cea24105‐80eb‐43c5‐ab24‐fef59868406b.msg                Attorney Client
SWITCH‐AX‐1182198 ‐ SWITCH‐AX‐1182198       7/22/2016 10:44   image001.png                                            Attorney Client
SWITCH‐AX‐1182199 ‐ SWITCH‐AX‐1182208       7/22/2016 10:44   Supernap Colocation Facilities Agreement Signed.pdf     Attorney Client
SWITCH‐AX‐1182209 ‐ SWITCH‐AX‐1182209       7/22/2016 10:44   A646‐07‐006‐C[4].pdf                                    Attorney Client
SWITCH‐AX‐1182210 ‐ SWITCH‐AX‐1182233       7/22/2016 11:58   no Title                                                Attorney Client
SWITCH‐AX‐1182234 ‐ SWITCH‐AX‐1182237       7/22/2016 11:58   Switch SO 677100 and 677097 10G x 2 SUNNY_ELS_ASH.PDF   Attorney Client
SWITCH‐AX‐1182238 ‐ SWITCH‐AX‐1182238       7/22/2016 11:58   L04‐078‐20160722135953                                  Attorney Client
SWITCH‐AX‐1182239 ‐ SWITCH‐AX‐1182239       7/22/2016 11:58   image003.png                                            Attorney Client
SWITCH‐AX‐1182240 ‐ SWITCH‐AX‐1182242       7/22/2016 11:58   Switch ‐ Cox 3 waves contract 1 year 7‐22‐16.pdf        Attorney Client
SWITCH‐AX‐1182243 ‐ SWITCH‐AX‐1182243       7/22/2016 11:58   image001.png                                            Attorney Client
SWITCH‐AX‐1182244 ‐ SWITCH‐AX‐1182244       7/22/2016 11:58   image002.jpg                                            Attorney Client
SWITCH‐AX‐1182245 ‐ SWITCH‐AX‐1182248       7/22/2016 12:04   a9d9645b‐dc1d‐4474‐836e‐47ee6160450a.msg                Attorney Client
SWITCH‐AX‐1182249 ‐ SWITCH‐AX‐1182249       7/22/2016 12:04   image003.jpg                                            Attorney Client
SWITCH‐AX‐1182250 ‐ SWITCH‐AX‐1182250       7/22/2016 12:04   image004.jpg                                            Attorney Client
SWITCH‐AX‐1182251 ‐ SWITCH‐AX‐1182258       7/22/2016 12:04   P890‐07‐001‐M.pdf                                       Attorney Client
SWITCH‐AX‐1182259 ‐ SWITCH‐AX‐1182265       7/22/2016 12:05   no Title                                                Attorney Client
SWITCH‐AX‐1182266 ‐ SWITCH‐AX‐1182266       7/22/2016 12:05   image006.png                                            Attorney Client
SWITCH‐AX‐1182267 ‐ SWITCH‐AX‐1182274       7/22/2016 12:05   Colocation Facilities Agreement‐20160614‐Fillable.pdf   Attorney Client
SWITCH‐AX‐1182275 ‐ SWITCH‐AX‐1182275       7/22/2016 12:05   SO ‐ Sletten ‐ 07‐22‐16.pdf                             Attorney Client
SWITCH‐AX‐1182276 ‐ SWITCH‐AX‐1182276       7/22/2016 12:05   image003.png                                            Attorney Client
SWITCH‐AX‐1182277 ‐ SWITCH‐AX‐1182302       7/22/2016 12:05   Switch Overview.pdf                                     Attorney Client
SWITCH‐AX‐1182303 ‐ SWITCH‐AX‐1182303       7/22/2016 12:05   image005.png                                            Attorney Client
SWITCH‐AX‐1182304 ‐ SWITCH‐AX‐1182304       7/22/2016 12:05   image002.png                                            Attorney Client
SWITCH‐AX‐1182305 ‐ SWITCH‐AX‐1182305       7/22/2016 12:05   image007.png                                            Attorney Client
SWITCH‐AX‐1182306 ‐ SWITCH‐AX‐1182306       7/22/2016 12:05   image004.jpg                                            Attorney Client
SWITCH‐AX‐1182307 ‐ SWITCH‐AX‐1182310       7/22/2016 12:11   no Title                                                Attorney Client
SWITCH‐AX‐1182311 ‐ SWITCH‐AX‐1182311       7/22/2016 12:11   image002.jpg                                            Attorney Client
SWITCH‐AX‐1182312 ‐ SWITCH‐AX‐1182312       7/22/2016 12:24   no Title                                                Attorney Client;Work Product
SWITCH‐AX‐1182313 ‐ SWITCH‐AX‐1182313       7/22/2016 12:24   Move 3 .docx                                            Attorney Client;Work Product
SWITCH‐AX‐1182314 ‐ SWITCH‐AX‐1182314       7/22/2016 12:24   New SUPERNAP[135].png                                   Attorney Client;Work Product




                                                                         EXHIBIT 10, PAGE 2331
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 579 of 829


Bates                                   Document Date         Document Title                                                                   Privilege
SWITCH‐AX‐1182315 ‐ SWITCH‐AX‐1182339       7/22/2016 12:49   no Title                                                                         Attorney Client
SWITCH‐AX‐1182340 ‐ SWITCH‐AX‐1182340       7/22/2016 12:49   image006.png                                                                     Attorney Client
SWITCH‐AX‐1182341 ‐ SWITCH‐AX‐1182341       7/22/2016 12:49   image004.jpg                                                                     Attorney Client
SWITCH‐AX‐1182342 ‐ SWITCH‐AX‐1182342       7/22/2016 12:49   image001.png                                                                     Attorney Client
SWITCH‐AX‐1182343 ‐ SWITCH‐AX‐1182343       7/22/2016 12:49   L04‐078‐20160722135953                                                           Attorney Client
SWITCH‐AX‐1182344 ‐ SWITCH‐AX‐1182344       7/22/2016 12:49   image003.png                                                                     Attorney Client
SWITCH‐AX‐1182345 ‐ SWITCH‐AX‐1182369       7/22/2016 12:49   RE_ Pricing quote request.msg                                                    Attorney Client
SWITCH‐AX‐1182370 ‐ SWITCH‐AX‐1182370       7/22/2016 12:49   image009.png                                                                     Attorney Client
SWITCH‐AX‐1182371 ‐ SWITCH‐AX‐1182374       7/22/2016 12:49   Switch SO 677100 and 677097 10G x 2 SUNNY_ELS_ASH.PDF                            Attorney Client
SWITCH‐AX‐1182375 ‐ SWITCH‐AX‐1182375       7/22/2016 12:49   image007.jpg                                                                     Attorney Client
SWITCH‐AX‐1182376 ‐ SWITCH‐AX‐1182376       7/22/2016 12:49   image002.jpg                                                                     Attorney Client
SWITCH‐AX‐1182377 ‐ SWITCH‐AX‐1182379       7/22/2016 12:49   Switch ‐ Cox 3 waves contract 1 year 7‐22‐16.pdf                                 Attorney Client
SWITCH‐AX‐1182380 ‐ SWITCH‐AX‐1182404       7/22/2016 12:49   no Title                                                                         Attorney Client
SWITCH‐AX‐1182405 ‐ SWITCH‐AX‐1182405       7/22/2016 12:49   L04‐078‐20160722135953                                                           Attorney Client
SWITCH‐AX‐1182406 ‐ SWITCH‐AX‐1182430       7/22/2016 12:49   RE_ Pricing quote request.msg                                                    Attorney Client
SWITCH‐AX‐1182431 ‐ SWITCH‐AX‐1182431       7/22/2016 12:49   image004.jpg                                                                     Attorney Client
SWITCH‐AX‐1182432 ‐ SWITCH‐AX‐1182432       7/22/2016 12:49   image007.jpg                                                                     Attorney Client
SWITCH‐AX‐1182433 ‐ SWITCH‐AX‐1182433       7/22/2016 12:49   image003.png                                                                     Attorney Client
SWITCH‐AX‐1182434 ‐ SWITCH‐AX‐1182434       7/22/2016 12:49   image002.jpg                                                                     Attorney Client
SWITCH‐AX‐1182435 ‐ SWITCH‐AX‐1182435       7/22/2016 12:49   image009.png                                                                     Attorney Client
SWITCH‐AX‐1182436 ‐ SWITCH‐AX‐1182439       7/22/2016 12:49   Switch SO 677100 and 677097 10G x 2 SUNNY_ELS_ASH.PDF                            Attorney Client
SWITCH‐AX‐1182440 ‐ SWITCH‐AX‐1182440       7/22/2016 12:49   image001.png                                                                     Attorney Client
SWITCH‐AX‐1182441 ‐ SWITCH‐AX‐1182443       7/22/2016 12:49   Switch ‐ Cox 3 waves contract 1 year 7‐22‐16.pdf                                 Attorney Client
SWITCH‐AX‐1182444 ‐ SWITCH‐AX‐1182444       7/22/2016 12:49   image006.png                                                                     Attorney Client
SWITCH‐AX‐1182445 ‐ SWITCH‐AX‐1182445       7/22/2016 12:51   no Title                                                                         Attorney Client;Work Product
SWITCH‐AX‐1182446 ‐ SWITCH‐AX‐1182447       7/22/2016 12:51   SWITCH ‐ Certificate of Cash Bond.docx                                           Attorney Client;Work Product
SWITCH‐AX‐1182448 ‐ SWITCH‐AX‐1182449       7/22/2016 12:55   no Title                                                                         Attorney Client
SWITCH‐AX‐1182450 ‐ SWITCH‐AX‐1182451       7/22/2016 12:55   SWITCH ‐ Certificate of Cash Bond.docx                                           Attorney Client
SWITCH‐AX‐1182452 ‐ SWITCH‐AX‐1182455       7/22/2016 12:55   no Title                                                                         Attorney Client
SWITCH‐AX‐1182456 ‐ SWITCH‐AX‐1182456       7/22/2016 12:55   image002.jpg                                                                     Attorney Client
SWITCH‐AX‐1182457 ‐ SWITCH‐AX‐1182460       7/22/2016 12:55   no Title                                                                         Attorney Client
SWITCH‐AX‐1182461 ‐ SWITCH‐AX‐1182461       7/22/2016 12:55   image002.jpg                                                                     Attorney Client
SWITCH‐AX‐1182462 ‐ SWITCH‐AX‐1182466       7/22/2016 13:17   no Title                                                                         Attorney Client
SWITCH‐AX‐1182467 ‐ SWITCH‐AX‐1182467       7/22/2016 13:17   SO ‐ Gallo with reservation ‐ 6‐14‐16 gz 063016 (FINAL 072016).pdf               Attorney Client
SWITCH‐AX‐1182468 ‐ SWITCH‐AX‐1182468       7/22/2016 13:17   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1182469 ‐ SWITCH‐AX‐1182478       7/22/2016 13:17   Colocation Facilities Agreement 04‐29‐2015 jw 051016 gz 071916 (FINAl 0....pdf   Attorney Client
SWITCH‐AX‐1182479 ‐ SWITCH‐AX‐1182481       7/22/2016 13:35   no Title                                                                         Attorney Client
SWITCH‐AX‐1182482 ‐ SWITCH‐AX‐1182482       7/22/2016 13:35   ATT00001.htm                                                                     Attorney Client
SWITCH‐AX‐1182483 ‐ SWITCH‐AX‐1182483       7/22/2016 13:35   NAME ‐ NAME MSU Co‐location Requirements.xlsx                                    Attorney Client
SWITCH‐AX‐1182484 ‐ SWITCH‐AX‐1182484       7/22/2016 13:35   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1182485 ‐ SWITCH‐AX‐1182485       7/22/2016 13:35   ATT00002.htm                                                                     Attorney Client
SWITCH‐AX‐1182486 ‐ SWITCH‐AX‐1182516       7/22/2016 13:35   16‐JKC‐019 ‐ Co‐Location Request for Proposal.docx                               Attorney Client
SWITCH‐AX‐1182517 ‐ SWITCH‐AX‐1182517       7/22/2016 13:35   image002.jpg                                                                     Attorney Client
SWITCH‐AX‐1182518 ‐ SWITCH‐AX‐1182519       7/22/2016 13:35   no Title                                                                         Attorney Client
SWITCH‐AX‐1182520 ‐ SWITCH‐AX‐1182530       7/22/2016 13:35   Amendment                                                                        Attorney Client
SWITCH‐AX‐1182531 ‐ SWITCH‐AX‐1182531       7/22/2016 13:35   image002.jpg                                                                     Attorney Client




                                                                           EXHIBIT 10, PAGE 2332
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 580 of 829


Bates                                   Document Date         Document Title                                                 Privilege
SWITCH‐AX‐1182532 ‐ SWITCH‐AX‐1182532       7/22/2016 13:35   L‐110                                                          Attorney Client
SWITCH‐AX‐1182533 ‐ SWITCH‐AX‐1182533       7/22/2016 13:35   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1182534 ‐ SWITCH‐AX‐1182539       7/22/2016 13:35   Product Pricer Online Quote ‐ 30160620781424                   Attorney Client
SWITCH‐AX‐1182540 ‐ SWITCH‐AX‐1182541       7/22/2016 13:35   20160722121921876.pdf                                          Attorney Client
SWITCH‐AX‐1182542 ‐ SWITCH‐AX‐1182543       7/22/2016 13:35   Online Ordering                                                Attorney Client
SWITCH‐AX‐1182544 ‐ SWITCH‐AX‐1182545       7/22/2016 13:44   no Title                                                       Attorney Client
SWITCH‐AX‐1182546 ‐ SWITCH‐AX‐1182547       7/22/2016 13:44   Talking Points SC redline.docx                                 Attorney Client
SWITCH‐AX‐1182548 ‐ SWITCH‐AX‐1182550       7/22/2016 13:47   no Title                                                       Attorney Client
SWITCH‐AX‐1182551 ‐ SWITCH‐AX‐1182552       7/22/2016 13:47   Talking Points SC redline.docx                                 Attorney Client
SWITCH‐AX‐1182553 ‐ SWITCH‐AX‐1182553       7/22/2016 14:21   no Title                                                       Attorney Client
SWITCH‐AX‐1182554 ‐ SWITCH‐AX‐1182584       7/22/2016 14:21   16‐JKC‐019 ‐ Co‐Location Request for Proposal (Redline).docx   Attorney Client
SWITCH‐AX‐1182585 ‐ SWITCH‐AX‐1182585       7/22/2016 14:21   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1182586 ‐ SWITCH‐AX‐1182586       7/22/2016 14:27   no Title                                                       Attorney Client
SWITCH‐AX‐1182587 ‐ SWITCH‐AX‐1182588       7/22/2016 14:27   Talking Points.docx                                            Attorney Client
SWITCH‐AX‐1182589 ‐ SWITCH‐AX‐1182589       7/22/2016 14:27   New SUPERNAP[128].png                                          Attorney Client
SWITCH‐AX‐1182590 ‐ SWITCH‐AX‐1182593       7/22/2016 15:08   no Title                                                       Attorney Client
SWITCH‐AX‐1182594 ‐ SWITCH‐AX‐1182594       7/22/2016 15:08   image003.png                                                   Attorney Client
SWITCH‐AX‐1182595 ‐ SWITCH‐AX‐1182603       7/22/2016 15:08   U646‐07‐001‐M.pdf                                              Attorney Client
SWITCH‐AX‐1182604 ‐ SWITCH‐AX‐1182604       7/22/2016 15:08   A646‐07‐004‐A.pdf                                              Attorney Client
SWITCH‐AX‐1182605 ‐ SWITCH‐AX‐1182609       7/22/2016 15:10   no Title                                                       Attorney Client
SWITCH‐AX‐1182610 ‐ SWITCH‐AX‐1182610       7/22/2016 15:10   image003.png                                                   Attorney Client
SWITCH‐AX‐1182611 ‐ SWITCH‐AX‐1182611       7/22/2016 15:10   A646‐07‐004‐A.pdf                                              Attorney Client
SWITCH‐AX‐1182612 ‐ SWITCH‐AX‐1182620       7/22/2016 15:10   U646‐07‐001‐M.pdf                                              Attorney Client
SWITCH‐AX‐1182621 ‐ SWITCH‐AX‐1182625       7/22/2016 15:10   b6cecc36‐be6e‐4723‐8a88‐48314c7ddc28.msg                       Attorney Client
SWITCH‐AX‐1182626 ‐ SWITCH‐AX‐1182626       7/22/2016 15:10   image003.png                                                   Attorney Client
SWITCH‐AX‐1182627 ‐ SWITCH‐AX‐1182635       7/22/2016 15:10   U646‐07‐001‐M.pdf                                              Attorney Client
SWITCH‐AX‐1182636 ‐ SWITCH‐AX‐1182636       7/22/2016 15:10   A646‐07‐004‐A.pdf                                              Attorney Client
SWITCH‐AX‐1182637 ‐ SWITCH‐AX‐1182638       7/22/2016 15:14   no Title                                                       Attorney Client
SWITCH‐AX‐1182639 ‐ SWITCH‐AX‐1182640       7/22/2016 15:14   SWITCH ‐ Certificate of Cash Bond.docx                         Attorney Client
SWITCH‐AX‐1182641 ‐ SWITCH‐AX‐1182641       7/22/2016 15:29   no Title                                                       Attorney Client;Work Product
SWITCH‐AX‐1182642 ‐ SWITCH‐AX‐1182660       7/22/2016 15:29   Ex Parte Reply Mtn for TRO.docx                                Attorney Client;Work Product
SWITCH‐AX‐1182661 ‐ SWITCH‐AX‐1182661       7/22/2016 16:15   no Title                                                       Attorney Client
SWITCH‐AX‐1182662 ‐ SWITCH‐AX‐1182704       7/22/2016 16:15   Scanned from Legal Xerox 7845.pdf                              Attorney Client
SWITCH‐AX‐1182705 ‐ SWITCH‐AX‐1182705       7/22/2016 16:39   Collection Report 160722.xlsx                                  Attorney Client
SWITCH‐AX‐1182706 ‐ SWITCH‐AX‐1182710       7/22/2016 16:40   no Title                                                       Attorney Client
SWITCH‐AX‐1182711 ‐ SWITCH‐AX‐1182711       7/22/2016 16:40   Collection Report 160722.xlsx                                  Attorney Client
SWITCH‐AX‐1182712 ‐ SWITCH‐AX‐1182712       7/22/2016 16:40   Collection Report 160722.xlsx                                  Attorney Client
SWITCH‐AX‐1182713 ‐ SWITCH‐AX‐1182717       7/22/2016 16:40   5a5e8083‐c15c‐4bd8‐a958‐c1932bb23d32.msg                       Attorney Client
SWITCH‐AX‐1182718 ‐ SWITCH‐AX‐1182718       7/22/2016 16:40   Collection Report 160722.xlsx                                  Attorney Client
SWITCH‐AX‐1182719 ‐ SWITCH‐AX‐1182719       7/22/2016 16:40   Collection Report 160722.xlsx                                  Attorney Client
SWITCH‐AX‐1182720 ‐ SWITCH‐AX‐1182736       7/22/2016 17:09   no Title                                                       Attorney Client
SWITCH‐AX‐1182737 ‐ SWITCH‐AX‐1182737       7/22/2016 17:09   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1182738 ‐ SWITCH‐AX‐1182740       7/22/2016 17:09   EvPL SLAs                                                      Attorney Client
SWITCH‐AX‐1182741 ‐ SWITCH‐AX‐1182741       7/22/2016 17:09   image002.jpg                                                   Attorney Client
SWITCH‐AX‐1182742 ‐ SWITCH‐AX‐1182742       7/22/2016 17:09   image003.png                                                   Attorney Client
SWITCH‐AX‐1182743 ‐ SWITCH‐AX‐1182743       7/22/2016 17:09   image004.jpg                                                   Attorney Client




                                                                           EXHIBIT 10, PAGE 2333
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 581 of 829


Bates                                   Document Date         Document Title                                                  Privilege
SWITCH‐AX‐1182744 ‐ SWITCH‐AX‐1182748       7/22/2016 17:09   FSA‐Frontier‐Switch‐v3 to v4‐20160613.docx                      Attorney Client
SWITCH‐AX‐1182749 ‐ SWITCH‐AX‐1182750       7/22/2016 20:35   no Title                                                        Attorney Client
SWITCH‐AX‐1182751 ‐ SWITCH‐AX‐1182751       7/22/2016 20:35   image003.png                                                    Attorney Client
SWITCH‐AX‐1182752 ‐ SWITCH‐AX‐1182752       7/22/2016 20:35   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1182753 ‐ SWITCH‐AX‐1182753       7/22/2016 20:35   image001.png                                                    Attorney Client
SWITCH‐AX‐1182754 ‐ SWITCH‐AX‐1182756       7/22/2016 20:35   Switch Material License Agreement‐B‐Roll‐CNB‐20160722.docx      Attorney Client
SWITCH‐AX‐1182757 ‐ SWITCH‐AX‐1182759       7/23/2016 22:00   no Title                                                        Attorney Client
SWITCH‐AX‐1182760 ‐ SWITCH‐AX‐1182760       7/23/2016 22:00   image001.png                                                    Attorney Client
SWITCH‐AX‐1182761 ‐ SWITCH‐AX‐1182768       7/24/2016 10:01   no Title                                                        Attorney Client
SWITCH‐AX‐1182769 ‐ SWITCH‐AX‐1182776       7/24/2016 10:02   no Title                                                        Attorney Client
SWITCH‐AX‐1182777 ‐ SWITCH‐AX‐1182786       7/24/2016 10:02   no Title                                                        Attorney Client
SWITCH‐AX‐1182787 ‐ SWITCH‐AX‐1182790        7/25/2016 7:00   no Title                                                        Attorney Client
SWITCH‐AX‐1182791 ‐ SWITCH‐AX‐1182791        7/25/2016 7:50   no Title                                                        Attorney Client
SWITCH‐AX‐1182792 ‐ SWITCH‐AX‐1182792        7/25/2016 7:50   image001.png                                                    Attorney Client
SWITCH‐AX‐1182793 ‐ SWITCH‐AX‐1182855        7/25/2016 7:50   Microsoft PowerPoint ‐ SUPERNAP discussion materials_v96.pptx   Attorney Client
SWITCH‐AX‐1182856 ‐ SWITCH‐AX‐1182857        7/25/2016 8:24   no Title                                                        Attorney Client
SWITCH‐AX‐1182858 ‐ SWITCH‐AX‐1182861        7/25/2016 9:10   759e254c‐5b0c‐4ff8‐8732‐fcf1dcad6746.msg                        Attorney Client
SWITCH‐AX‐1182862 ‐ SWITCH‐AX‐1182862        7/25/2016 9:49   no Title                                                        Attorney Client;Work Product
SWITCH‐AX‐1182863 ‐ SWITCH‐AX‐1182896        7/25/2016 9:49   Pleading Wizard                                                 Attorney Client;Work Product
SWITCH‐AX‐1182897 ‐ SWITCH‐AX‐1182898       7/25/2016 10:00   no Title                                                        Attorney Client
SWITCH‐AX‐1182899 ‐ SWITCH‐AX‐1182903       7/25/2016 10:00   FSA‐Frontier‐Switch‐v3 to v4‐20160613.docx                      Attorney Client
SWITCH‐AX‐1182904 ‐ SWITCH‐AX‐1182904       7/25/2016 10:00   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1182905 ‐ SWITCH‐AX‐1182905       7/25/2016 10:00   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1182906 ‐ SWITCH‐AX‐1182908       7/25/2016 10:00   EvPL SLAs                                                       Attorney Client
SWITCH‐AX‐1182909 ‐ SWITCH‐AX‐1182910       7/25/2016 10:00   no Title                                                        Attorney Client
SWITCH‐AX‐1182911 ‐ SWITCH‐AX‐1182911       7/25/2016 10:00   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1182912 ‐ SWITCH‐AX‐1182912       7/25/2016 10:00   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1182913 ‐ SWITCH‐AX‐1182915       7/25/2016 10:00   EvPL SLAs                                                       Attorney Client
SWITCH‐AX‐1182916 ‐ SWITCH‐AX‐1182920       7/25/2016 10:00   FSA‐Frontier‐Switch‐v3 to v4‐20160613.docx                      Attorney Client
SWITCH‐AX‐1182921 ‐ SWITCH‐AX‐1182922       7/25/2016 10:03   no Title                                                        Attorney Client
SWITCH‐AX‐1182923 ‐ SWITCH‐AX‐1182925       7/25/2016 10:03   EvPL SLAs                                                       Attorney Client
SWITCH‐AX‐1182926 ‐ SWITCH‐AX‐1182926       7/25/2016 10:03   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1182927 ‐ SWITCH‐AX‐1182931       7/25/2016 10:03   FSA‐Frontier‐Switch‐v3 to v4‐20160613.docx                      Attorney Client
SWITCH‐AX‐1182932 ‐ SWITCH‐AX‐1182932       7/25/2016 10:03   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1182933 ‐ SWITCH‐AX‐1182934       7/25/2016 10:03   no Title                                                        Attorney Client
SWITCH‐AX‐1182935 ‐ SWITCH‐AX‐1182939       7/25/2016 10:03   FSA‐Frontier‐Switch‐v3 to v4‐20160613.docx                      Attorney Client
SWITCH‐AX‐1182940 ‐ SWITCH‐AX‐1182942       7/25/2016 10:03   EvPL SLAs                                                       Attorney Client
SWITCH‐AX‐1182943 ‐ SWITCH‐AX‐1182943       7/25/2016 10:03   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1182944 ‐ SWITCH‐AX‐1182944       7/25/2016 10:03   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1182945 ‐ SWITCH‐AX‐1182947       7/25/2016 10:07   no Title                                                        Attorney Client
SWITCH‐AX‐1182948 ‐ SWITCH‐AX‐1182948       7/25/2016 10:07   image005.jpg                                                    Attorney Client
SWITCH‐AX‐1182949 ‐ SWITCH‐AX‐1182949       7/25/2016 10:07   image004.jpg                                                    Attorney Client
SWITCH‐AX‐1182950 ‐ SWITCH‐AX‐1182950       7/25/2016 10:20   no Title                                                        Attorney Client
SWITCH‐AX‐1182951 ‐ SWITCH‐AX‐1182958       7/25/2016 10:20   Colocation Facilities Agreement.pdf                             Attorney Client
SWITCH‐AX‐1182959 ‐ SWITCH‐AX‐1182960       7/25/2016 10:20   no Title                                                        Attorney Client
SWITCH‐AX‐1182961 ‐ SWITCH‐AX‐1182968       7/25/2016 10:20   Colocation Facilities Agreement.pdf                             Attorney Client




                                                                          EXHIBIT 10, PAGE 2334
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 582 of 829


Bates                                   Document Date         Document Title                                                                      Privilege
SWITCH‐AX‐1182969 ‐ SWITCH‐AX‐1182971       7/25/2016 10:21   no Title                                                                            Attorney Client
SWITCH‐AX‐1182972 ‐ SWITCH‐AX‐1182975       7/25/2016 10:21   3284312.v2                                                                          Attorney Client
SWITCH‐AX‐1182976 ‐ SWITCH‐AX‐1182976       7/25/2016 10:21   image003.jpg                                                                        Attorney Client
SWITCH‐AX‐1182977 ‐ SWITCH‐AX‐1182978       7/25/2016 10:21   MSA Addendum.pdf                                                                    Attorney Client
SWITCH‐AX‐1182979 ‐ SWITCH‐AX‐1182979       7/25/2016 10:21   image002.jpg                                                                        Attorney Client
SWITCH‐AX‐1182980 ‐ SWITCH‐AX‐1182985       7/25/2016 10:28   no Title                                                                            Attorney Client
SWITCH‐AX‐1182986 ‐ SWITCH‐AX‐1182986       7/25/2016 10:28   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1182987 ‐ SWITCH‐AX‐1182996       7/25/2016 10:28   Colocation Facilities Agreement 04‐29‐2015 jw 051016 gz 071916 (FINAl 072016).pdf   Attorney Client
SWITCH‐AX‐1182997 ‐ SWITCH‐AX‐1182998       7/25/2016 10:41   no Title                                                                            Attorney Client
SWITCH‐AX‐1182999 ‐ SWITCH‐AX‐1183007       7/25/2016 10:41   NVREC.0001L ‐ P Initial Disclosures                                                 Attorney Client
SWITCH‐AX‐1183008 ‐ SWITCH‐AX‐1183008       7/25/2016 12:47   no Title                                                                            Attorney Client
SWITCH‐AX‐1183009 ‐ SWITCH‐AX‐1183009       7/25/2016 12:47   image002.png                                                                        Attorney Client
SWITCH‐AX‐1183010 ‐ SWITCH‐AX‐1183011       7/25/2016 12:47   Energy Choice Initiative Press Event Outline (002).docx                             Attorney Client
SWITCH‐AX‐1183012 ‐ SWITCH‐AX‐1183012       7/25/2016 12:48   no Title                                                                            Attorney Client
SWITCH‐AX‐1183013 ‐ SWITCH‐AX‐1183015       7/25/2016 12:48   Energy Reform Summary V1.docx                                                       Attorney Client
SWITCH‐AX‐1183016 ‐ SWITCH‐AX‐1183018       7/25/2016 12:57   d02e8be4‐7579‐4991‐9e56‐870e15d3dd49.msg                                            Attorney Client
SWITCH‐AX‐1183019 ‐ SWITCH‐AX‐1183026       7/25/2016 12:57   Q893‐07‐001‐M.pdf                                                                   Attorney Client
SWITCH‐AX‐1183027 ‐ SWITCH‐AX‐1183027       7/25/2016 12:57   Q893‐07‐002‐C.pdf                                                                   Attorney Client
SWITCH‐AX‐1183028 ‐ SWITCH‐AX‐1183028       7/25/2016 12:57   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1183029 ‐ SWITCH‐AX‐1183031       7/25/2016 12:59   8cfa98b4‐2eb9‐49b9‐bb80‐67a060521f99.msg                                            Attorney Client
SWITCH‐AX‐1183032 ‐ SWITCH‐AX‐1183032       7/25/2016 12:59   E891‐09‐002‐C.pdf                                                                   Attorney Client
SWITCH‐AX‐1183033 ‐ SWITCH‐AX‐1183033       7/25/2016 12:59   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1183034 ‐ SWITCH‐AX‐1183043       7/25/2016 12:59   E891‐09‐001‐M.pdf                                                                   Attorney Client
SWITCH‐AX‐1183044 ‐ SWITCH‐AX‐1183051       7/25/2016 13:23   no Title                                                                            Attorney Client
SWITCH‐AX‐1183052 ‐ SWITCH‐AX‐1183052       7/25/2016 13:23   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1183053 ‐ SWITCH‐AX‐1183053       7/25/2016 13:23   Initial Service Order‐EJ Gallo Winery‐20160720‐Fully Executed.pdf                   Attorney Client
SWITCH‐AX‐1183054 ‐ SWITCH‐AX‐1183063       7/25/2016 13:23   CFA‐E&J Gallo Winery‐20160720‐Fully Executed.pdf                                    Attorney Client
SWITCH‐AX‐1183064 ‐ SWITCH‐AX‐1183066       7/25/2016 13:29   9e44dcf8‐390e‐4cf2‐8fd2‐c4ea2db3d7f4.msg                                            Attorney Client
SWITCH‐AX‐1183067 ‐ SWITCH‐AX‐1183074       7/25/2016 13:29   Redline‐CFA‐Brandes Investment Partners‐v1 to v2‐20160725.pdf                       Attorney Client
SWITCH‐AX‐1183075 ‐ SWITCH‐AX‐1183082       7/25/2016 13:29   CFA‐Brandes Investment Partners‐v2‐20160725.pdf                                     Attorney Client
SWITCH‐AX‐1183083 ‐ SWITCH‐AX‐1183083       7/25/2016 13:29   image002.jpg                                                                        Attorney Client
SWITCH‐AX‐1183084 ‐ SWITCH‐AX‐1183084       7/25/2016 13:36   no Title                                                                            Attorney Client
SWITCH‐AX‐1183085 ‐ SWITCH‐AX‐1183088       7/25/2016 13:36   Energy Reform Summary V3.docx                                                       Attorney Client
SWITCH‐AX‐1183089 ‐ SWITCH‐AX‐1183113       7/25/2016 14:05   no Title                                                                            Attorney Client
SWITCH‐AX‐1183114 ‐ SWITCH‐AX‐1183114       7/25/2016 14:05   image004.jpg                                                                        Attorney Client
SWITCH‐AX‐1183115 ‐ SWITCH‐AX‐1183115       7/25/2016 14:05   image006.png                                                                        Attorney Client
SWITCH‐AX‐1183116 ‐ SWITCH‐AX‐1183116       7/25/2016 14:05   image001.png                                                                        Attorney Client
SWITCH‐AX‐1183117 ‐ SWITCH‐AX‐1183119       7/25/2016 14:05   Switch ‐ Cox 3 waves contract 1 year 7‐22‐16.pdf                                    Attorney Client
SWITCH‐AX‐1183120 ‐ SWITCH‐AX‐1183144       7/25/2016 14:05   RE_ Pricing quote request.msg                                                       Attorney Client
SWITCH‐AX‐1183145 ‐ SWITCH‐AX‐1183145       7/25/2016 14:05   image009.png                                                                        Attorney Client
SWITCH‐AX‐1183146 ‐ SWITCH‐AX‐1183146       7/25/2016 14:05   image003.png                                                                        Attorney Client
SWITCH‐AX‐1183147 ‐ SWITCH‐AX‐1183147       7/25/2016 14:05   image002.jpg                                                                        Attorney Client
SWITCH‐AX‐1183148 ‐ SWITCH‐AX‐1183148       7/25/2016 14:05   image007.jpg                                                                        Attorney Client
SWITCH‐AX‐1183149 ‐ SWITCH‐AX‐1183152       7/25/2016 14:05   Switch SO 677100 and 677097 10G x 2 SUNNY_ELS_ASH.PDF                               Attorney Client
SWITCH‐AX‐1183153 ‐ SWITCH‐AX‐1183153       7/25/2016 14:05   L04‐078‐20160722135953                                                              Attorney Client
SWITCH‐AX‐1183154 ‐ SWITCH‐AX‐1183178       7/25/2016 14:05   6f47c290‐2abc‐4e3e‐abc0‐0279768e2c99.msg                                            Attorney Client




                                                                          EXHIBIT 10, PAGE 2335
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 583 of 829


Bates                                   Document Date         Document Title                                                  Privilege
SWITCH‐AX‐1183179 ‐ SWITCH‐AX‐1183179       7/25/2016 14:05   image006.png                                                    Attorney Client
SWITCH‐AX‐1183180 ‐ SWITCH‐AX‐1183180       7/25/2016 14:05   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1183181 ‐ SWITCH‐AX‐1183181       7/25/2016 14:05   image001.png                                                    Attorney Client
SWITCH‐AX‐1183182 ‐ SWITCH‐AX‐1183206       7/25/2016 14:05   RE_ Pricing quote request.msg                                   Attorney Client
SWITCH‐AX‐1183207 ‐ SWITCH‐AX‐1183207       7/25/2016 14:05   image004.jpg                                                    Attorney Client
SWITCH‐AX‐1183208 ‐ SWITCH‐AX‐1183208       7/25/2016 14:05   image003.png                                                    Attorney Client
SWITCH‐AX‐1183209 ‐ SWITCH‐AX‐1183212       7/25/2016 14:05   Switch SO 677100 and 677097 10G x 2 SUNNY_ELS_ASH.PDF           Attorney Client
SWITCH‐AX‐1183213 ‐ SWITCH‐AX‐1183215       7/25/2016 14:05   Switch ‐ Cox 3 waves contract 1 year 7‐22‐16.pdf                Attorney Client
SWITCH‐AX‐1183216 ‐ SWITCH‐AX‐1183216       7/25/2016 14:05   image007.jpg                                                    Attorney Client
SWITCH‐AX‐1183217 ‐ SWITCH‐AX‐1183217       7/25/2016 14:05   L04‐078‐20160722135953                                          Attorney Client
SWITCH‐AX‐1183218 ‐ SWITCH‐AX‐1183218       7/25/2016 14:05   image009.png                                                    Attorney Client
SWITCH‐AX‐1183219 ‐ SWITCH‐AX‐1183243       7/25/2016 14:05   no Title                                                        Attorney Client
SWITCH‐AX‐1183244 ‐ SWITCH‐AX‐1183244       7/25/2016 14:05   image006.png                                                    Attorney Client
SWITCH‐AX‐1183245 ‐ SWITCH‐AX‐1183245       7/25/2016 14:05   image009.png                                                    Attorney Client
SWITCH‐AX‐1183246 ‐ SWITCH‐AX‐1183246       7/25/2016 14:05   image007.jpg                                                    Attorney Client
SWITCH‐AX‐1183247 ‐ SWITCH‐AX‐1183271       7/25/2016 14:05   RE_ Pricing quote request.msg                                   Attorney Client
SWITCH‐AX‐1183272 ‐ SWITCH‐AX‐1183272       7/25/2016 14:05   image004.jpg                                                    Attorney Client
SWITCH‐AX‐1183273 ‐ SWITCH‐AX‐1183276       7/25/2016 14:05   Switch SO 677100 and 677097 10G x 2 SUNNY_ELS_ASH.PDF           Attorney Client
SWITCH‐AX‐1183277 ‐ SWITCH‐AX‐1183277       7/25/2016 14:05   image001.png                                                    Attorney Client
SWITCH‐AX‐1183278 ‐ SWITCH‐AX‐1183278       7/25/2016 14:05   image003.png                                                    Attorney Client
SWITCH‐AX‐1183279 ‐ SWITCH‐AX‐1183279       7/25/2016 14:05   L04‐078‐20160722135953                                          Attorney Client
SWITCH‐AX‐1183280 ‐ SWITCH‐AX‐1183282       7/25/2016 14:05   Switch ‐ Cox 3 waves contract 1 year 7‐22‐16.pdf                Attorney Client
SWITCH‐AX‐1183283 ‐ SWITCH‐AX‐1183283       7/25/2016 14:05   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1183284 ‐ SWITCH‐AX‐1183285       7/25/2016 14:07   no Title                                                        Attorney Client
SWITCH‐AX‐1183286 ‐ SWITCH‐AX‐1183293       7/25/2016 14:07   Redline‐CFA‐Brandes Investment Partners‐v1 to v2‐20160725.pdf   Attorney Client
SWITCH‐AX‐1183294 ‐ SWITCH‐AX‐1183301       7/25/2016 14:07   CFA‐Brandes Investment Partners‐v2‐20160725.pdf                 Attorney Client
SWITCH‐AX‐1183302 ‐ SWITCH‐AX‐1183302       7/25/2016 14:07   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1183303 ‐ SWITCH‐AX‐1183304       7/25/2016 14:07   1af483c2‐c29e‐4ef4‐acfc‐5fbf2df8ed46.msg                        Attorney Client
SWITCH‐AX‐1183305 ‐ SWITCH‐AX‐1183312       7/25/2016 14:07   CFA‐Brandes Investment Partners‐v2‐20160725.pdf                 Attorney Client
SWITCH‐AX‐1183313 ‐ SWITCH‐AX‐1183313       7/25/2016 14:07   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1183314 ‐ SWITCH‐AX‐1183321       7/25/2016 14:07   Redline‐CFA‐Brandes Investment Partners‐v1 to v2‐20160725.pdf   Attorney Client
SWITCH‐AX‐1183322 ‐ SWITCH‐AX‐1183323       7/25/2016 14:11   no Title                                                        Attorney Client
SWITCH‐AX‐1183324 ‐ SWITCH‐AX‐1183327       7/25/2016 14:11   Energy Reform Summary V3.docx                                   Attorney Client
SWITCH‐AX‐1183328 ‐ SWITCH‐AX‐1183329       7/25/2016 14:11   no Title                                                        Attorney Client
SWITCH‐AX‐1183330 ‐ SWITCH‐AX‐1183333       7/25/2016 14:11   Energy Reform Summary V3.docx                                   Attorney Client
SWITCH‐AX‐1183334 ‐ SWITCH‐AX‐1183358       7/25/2016 14:22   a950fd0f‐bd04‐40ae‐a7b8‐1acf7a1c9fca.msg                        Attorney Client
SWITCH‐AX‐1183359 ‐ SWITCH‐AX‐1183359       7/25/2016 14:22   image007.png                                                    Attorney Client
SWITCH‐AX‐1183360 ‐ SWITCH‐AX‐1183360       7/25/2016 14:22   image006.jpg                                                    Attorney Client
SWITCH‐AX‐1183361 ‐ SWITCH‐AX‐1183363       7/25/2016 14:22   9441D19F.pdf                                                    Attorney Client
SWITCH‐AX‐1183364 ‐ SWITCH‐AX‐1183364       7/25/2016 14:22   K165‐04‐015‐E.pdf                                               Attorney Client
SWITCH‐AX‐1183365 ‐ SWITCH‐AX‐1183365       7/25/2016 14:22   image009.png                                                    Attorney Client
SWITCH‐AX‐1183366 ‐ SWITCH‐AX‐1183366       7/25/2016 14:22   image004.jpg                                                    Attorney Client
SWITCH‐AX‐1183367 ‐ SWITCH‐AX‐1183370       7/25/2016 14:22   E4F49E96.pdf                                                    Attorney Client
SWITCH‐AX‐1183371 ‐ SWITCH‐AX‐1183395       7/25/2016 14:22   no Title                                                        Attorney Client
SWITCH‐AX‐1183396 ‐ SWITCH‐AX‐1183396       7/25/2016 14:22   image004.jpg                                                    Attorney Client
SWITCH‐AX‐1183397 ‐ SWITCH‐AX‐1183400       7/25/2016 14:22   E4F49E96.pdf                                                    Attorney Client




                                                                          EXHIBIT 10, PAGE 2336
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 584 of 829


Bates                                   Document Date         Document Title                                                    Privilege
SWITCH‐AX‐1183401 ‐ SWITCH‐AX‐1183401       7/25/2016 14:22   image009.png                                                      Attorney Client
SWITCH‐AX‐1183402 ‐ SWITCH‐AX‐1183402       7/25/2016 14:22   K165‐04‐015‐E.pdf                                                 Attorney Client
SWITCH‐AX‐1183403 ‐ SWITCH‐AX‐1183403       7/25/2016 14:22   image006.jpg                                                      Attorney Client
SWITCH‐AX‐1183404 ‐ SWITCH‐AX‐1183406       7/25/2016 14:22   9441D19F.pdf                                                      Attorney Client
SWITCH‐AX‐1183407 ‐ SWITCH‐AX‐1183407       7/25/2016 14:22   image007.png                                                      Attorney Client
SWITCH‐AX‐1183408 ‐ SWITCH‐AX‐1183410       7/25/2016 15:27   no Title                                                          Attorney Client
SWITCH‐AX‐1183411 ‐ SWITCH‐AX‐1183417       7/25/2016 15:27   NVREC.0001L ‐ P Initial Disclosures                               Attorney Client
SWITCH‐AX‐1183418 ‐ SWITCH‐AX‐1183443       7/25/2016 15:32   6fb96200‐799e‐44b4‐9338‐0c6ca439ec0e.msg                          Attorney Client
SWITCH‐AX‐1183444 ‐ SWITCH‐AX‐1183447       7/25/2016 15:32   E4F49E96.pdf                                                      Attorney Client
SWITCH‐AX‐1183448 ‐ SWITCH‐AX‐1183448       7/25/2016 15:32   image004.jpg                                                      Attorney Client
SWITCH‐AX‐1183449 ‐ SWITCH‐AX‐1183449       7/25/2016 15:32   image007.png                                                      Attorney Client
SWITCH‐AX‐1183450 ‐ SWITCH‐AX‐1183450       7/25/2016 15:32   K165‐04‐015‐E.pdf                                                 Attorney Client
SWITCH‐AX‐1183451 ‐ SWITCH‐AX‐1183451       7/25/2016 15:32   image006.jpg                                                      Attorney Client
SWITCH‐AX‐1183452 ‐ SWITCH‐AX‐1183454       7/25/2016 15:32   9441D19F.pdf                                                      Attorney Client
SWITCH‐AX‐1183455 ‐ SWITCH‐AX‐1183455       7/25/2016 15:32   image009.png                                                      Attorney Client
SWITCH‐AX‐1183456 ‐ SWITCH‐AX‐1183481       7/25/2016 15:32   no Title                                                          Attorney Client
SWITCH‐AX‐1183482 ‐ SWITCH‐AX‐1183482       7/25/2016 15:32   image004.jpg                                                      Attorney Client
SWITCH‐AX‐1183483 ‐ SWITCH‐AX‐1183483       7/25/2016 15:32   K165‐04‐015‐E.pdf                                                 Attorney Client
SWITCH‐AX‐1183484 ‐ SWITCH‐AX‐1183484       7/25/2016 15:32   image009.png                                                      Attorney Client
SWITCH‐AX‐1183485 ‐ SWITCH‐AX‐1183487       7/25/2016 15:32   9441D19F.pdf                                                      Attorney Client
SWITCH‐AX‐1183488 ‐ SWITCH‐AX‐1183488       7/25/2016 15:32   image007.png                                                      Attorney Client
SWITCH‐AX‐1183489 ‐ SWITCH‐AX‐1183489       7/25/2016 15:32   image006.jpg                                                      Attorney Client
SWITCH‐AX‐1183490 ‐ SWITCH‐AX‐1183493       7/25/2016 15:32   E4F49E96.pdf                                                      Attorney Client
SWITCH‐AX‐1183494 ‐ SWITCH‐AX‐1183501       7/25/2016 15:35   CFA Pueblo Medical Imaging Switch v1 to v2 20160725 REDLINE.pdf   Attorney Client
SWITCH‐AX‐1183502 ‐ SWITCH‐AX‐1183503       7/25/2016 15:45   no Title                                                          Attorney Client
SWITCH‐AX‐1183504 ‐ SWITCH‐AX‐1183505       7/25/2016 15:45   20160722121921876.pdf                                             Attorney Client
SWITCH‐AX‐1183506 ‐ SWITCH‐AX‐1183511       7/25/2016 15:45   Product Pricer Online Quote ‐ 30160620781424                      Attorney Client
SWITCH‐AX‐1183512 ‐ SWITCH‐AX‐1183513       7/25/2016 15:45   Online Ordering                                                   Attorney Client
SWITCH‐AX‐1183514 ‐ SWITCH‐AX‐1183514       7/25/2016 15:45   image005.jpg                                                      Attorney Client
SWITCH‐AX‐1183515 ‐ SWITCH‐AX‐1183515       7/25/2016 15:45   image003.jpg                                                      Attorney Client
SWITCH‐AX‐1183516 ‐ SWITCH‐AX‐1183516       7/25/2016 15:45   image004.jpg                                                      Attorney Client
SWITCH‐AX‐1183517 ‐ SWITCH‐AX‐1183522       7/25/2016 15:45   Product Pricer Online Quote ‐ 30160722595924                      Attorney Client
SWITCH‐AX‐1183523 ‐ SWITCH‐AX‐1183525       7/25/2016 15:45   RE_ REI DC T1 Order 456745.msg                                    Attorney Client
SWITCH‐AX‐1183526 ‐ SWITCH‐AX‐1183526       7/25/2016 15:45   L‐110                                                             Attorney Client
SWITCH‐AX‐1183527 ‐ SWITCH‐AX‐1183537       7/25/2016 15:45   Amendment                                                         Attorney Client
SWITCH‐AX‐1183538 ‐ SWITCH‐AX‐1183539       7/25/2016 15:45   no Title                                                          Attorney Client
SWITCH‐AX‐1183540 ‐ SWITCH‐AX‐1183540       7/25/2016 15:45   image003.jpg                                                      Attorney Client
SWITCH‐AX‐1183541 ‐ SWITCH‐AX‐1183541       7/25/2016 15:45   L‐110                                                             Attorney Client
SWITCH‐AX‐1183542 ‐ SWITCH‐AX‐1183544       7/25/2016 15:45   RE_ REI DC T1 Order 456745.msg                                    Attorney Client
SWITCH‐AX‐1183545 ‐ SWITCH‐AX‐1183545       7/25/2016 15:45   image004.jpg                                                      Attorney Client
SWITCH‐AX‐1183546 ‐ SWITCH‐AX‐1183551       7/25/2016 15:45   Product Pricer Online Quote ‐ 30160620781424                      Attorney Client
SWITCH‐AX‐1183552 ‐ SWITCH‐AX‐1183553       7/25/2016 15:45   20160722121921876.pdf                                             Attorney Client
SWITCH‐AX‐1183554 ‐ SWITCH‐AX‐1183559       7/25/2016 15:45   Product Pricer Online Quote ‐ 30160722595924                      Attorney Client
SWITCH‐AX‐1183560 ‐ SWITCH‐AX‐1183561       7/25/2016 15:45   Online Ordering                                                   Attorney Client
SWITCH‐AX‐1183562 ‐ SWITCH‐AX‐1183562       7/25/2016 15:45   image005.jpg                                                      Attorney Client
SWITCH‐AX‐1183563 ‐ SWITCH‐AX‐1183573       7/25/2016 15:45   Amendment                                                         Attorney Client




                                                                          EXHIBIT 10, PAGE 2337
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 585 of 829


Bates                                   Document Date         Document Title                                 Privilege
SWITCH‐AX‐1183574 ‐ SWITCH‐AX‐1183576       7/25/2016 16:08   no Title                                       Attorney Client
SWITCH‐AX‐1183577 ‐ SWITCH‐AX‐1183577       7/25/2016 16:08   image002.jpg                                   Attorney Client
SWITCH‐AX‐1183578 ‐ SWITCH‐AX‐1183578       7/25/2016 16:08   L‐110                                          Attorney Client
SWITCH‐AX‐1183579 ‐ SWITCH‐AX‐1183579       7/25/2016 16:08   image002.jpg                                   Attorney Client
SWITCH‐AX‐1183580 ‐ SWITCH‐AX‐1183581       7/25/2016 16:08   20160722121921876.pdf                          Attorney Client
SWITCH‐AX‐1183582 ‐ SWITCH‐AX‐1183582       7/25/2016 16:08   image001.jpg                                   Attorney Client
SWITCH‐AX‐1183583 ‐ SWITCH‐AX‐1183583       7/25/2016 16:08   image001.jpg                                   Attorney Client
SWITCH‐AX‐1183584 ‐ SWITCH‐AX‐1183585       7/25/2016 16:08   Online Ordering                                Attorney Client
SWITCH‐AX‐1183586 ‐ SWITCH‐AX‐1183589       7/25/2016 16:08   RE_ REI DC T1 Order 456745.msg                 Attorney Client
SWITCH‐AX‐1183590 ‐ SWITCH‐AX‐1183595       7/25/2016 16:08   Product Pricer Online Quote ‐ 30160722595924   Attorney Client
SWITCH‐AX‐1183596 ‐ SWITCH‐AX‐1183606       7/25/2016 16:08   Amendment                                      Attorney Client
SWITCH‐AX‐1183607 ‐ SWITCH‐AX‐1183607       7/25/2016 16:08   image003.jpg                                   Attorney Client
SWITCH‐AX‐1183608 ‐ SWITCH‐AX‐1183610       7/25/2016 16:09   no Title                                       Attorney Client
SWITCH‐AX‐1183611 ‐ SWITCH‐AX‐1183611       7/25/2016 16:09   image001.jpg                                   Attorney Client
SWITCH‐AX‐1183612 ‐ SWITCH‐AX‐1183612       7/25/2016 16:09   image001.jpg                                   Attorney Client
SWITCH‐AX‐1183613 ‐ SWITCH‐AX‐1183614       7/25/2016 16:09   Online Ordering                                Attorney Client
SWITCH‐AX‐1183615 ‐ SWITCH‐AX‐1183615       7/25/2016 16:09   image003.jpg                                   Attorney Client
SWITCH‐AX‐1183616 ‐ SWITCH‐AX‐1183616       7/25/2016 16:09   L‐110                                          Attorney Client
SWITCH‐AX‐1183617 ‐ SWITCH‐AX‐1183620       7/25/2016 16:09   RE_ REI DC T1 Order 456745.msg                 Attorney Client
SWITCH‐AX‐1183621 ‐ SWITCH‐AX‐1183621       7/25/2016 16:09   image002.jpg                                   Attorney Client
SWITCH‐AX‐1183622 ‐ SWITCH‐AX‐1183632       7/25/2016 16:09   Amendment                                      Attorney Client
SWITCH‐AX‐1183633 ‐ SWITCH‐AX‐1183638       7/25/2016 16:09   Product Pricer Online Quote ‐ 30160722595924   Attorney Client
SWITCH‐AX‐1183639 ‐ SWITCH‐AX‐1183639       7/25/2016 16:09   image002.jpg                                   Attorney Client
SWITCH‐AX‐1183640 ‐ SWITCH‐AX‐1183641       7/25/2016 16:09   20160722121921876.pdf                          Attorney Client
SWITCH‐AX‐1183642 ‐ SWITCH‐AX‐1183644       7/25/2016 16:09   ddea488c‐5f7b‐407e‐8c74‐5ddbf581d899.msg       Attorney Client
SWITCH‐AX‐1183645 ‐ SWITCH‐AX‐1183645       7/25/2016 16:09   image001.jpg                                   Attorney Client
SWITCH‐AX‐1183646 ‐ SWITCH‐AX‐1183649       7/25/2016 16:09   RE_ REI DC T1 Order 456745.msg                 Attorney Client
SWITCH‐AX‐1183650 ‐ SWITCH‐AX‐1183650       7/25/2016 16:09   image002.jpg                                   Attorney Client
SWITCH‐AX‐1183651 ‐ SWITCH‐AX‐1183661       7/25/2016 16:09   Amendment                                      Attorney Client
SWITCH‐AX‐1183662 ‐ SWITCH‐AX‐1183662       7/25/2016 16:09   image003.jpg                                   Attorney Client
SWITCH‐AX‐1183663 ‐ SWITCH‐AX‐1183668       7/25/2016 16:09   Product Pricer Online Quote ‐ 30160722595924   Attorney Client
SWITCH‐AX‐1183669 ‐ SWITCH‐AX‐1183670       7/25/2016 16:09   20160722121921876.pdf                          Attorney Client
SWITCH‐AX‐1183671 ‐ SWITCH‐AX‐1183671       7/25/2016 16:09   L‐110                                          Attorney Client
SWITCH‐AX‐1183672 ‐ SWITCH‐AX‐1183672       7/25/2016 16:09   image001.jpg                                   Attorney Client
SWITCH‐AX‐1183673 ‐ SWITCH‐AX‐1183673       7/25/2016 16:09   image002.jpg                                   Attorney Client
SWITCH‐AX‐1183674 ‐ SWITCH‐AX‐1183675       7/25/2016 16:09   Online Ordering                                Attorney Client
SWITCH‐AX‐1183676 ‐ SWITCH‐AX‐1183676       7/25/2016 16:25   Collection Report 160725.xlsx                  Attorney Client
SWITCH‐AX‐1183677 ‐ SWITCH‐AX‐1183681       7/25/2016 16:26   no Title                                       Attorney Client
SWITCH‐AX‐1183682 ‐ SWITCH‐AX‐1183682       7/25/2016 16:26   Collection Report 160725.xlsx                  Attorney Client
SWITCH‐AX‐1183683 ‐ SWITCH‐AX‐1183683       7/25/2016 16:26   Collection Report 160725.xlsx                  Attorney Client
SWITCH‐AX‐1183684 ‐ SWITCH‐AX‐1183688       7/25/2016 16:26   e713b978‐6785‐43ff‐83de‐4e803abee979.msg       Attorney Client
SWITCH‐AX‐1183689 ‐ SWITCH‐AX‐1183689       7/25/2016 16:26   Collection Report 160725.xlsx                  Attorney Client
SWITCH‐AX‐1183690 ‐ SWITCH‐AX‐1183690       7/25/2016 16:26   Collection Report 160725.xlsx                  Attorney Client
SWITCH‐AX‐1183691 ‐ SWITCH‐AX‐1183692       7/25/2016 16:34   no Title                                       Attorney Client;Work Product
SWITCH‐AX‐1183693 ‐ SWITCH‐AX‐1183699       7/25/2016 16:34   NVREC.0001L ‐ P Initial Disclosures            Attorney Client;Work Product
SWITCH‐AX‐1183700 ‐ SWITCH‐AX‐1183701       7/25/2016 17:12   no Title                                       Attorney Client




                                                                          EXHIBIT 10, PAGE 2338
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 586 of 829


Bates                                   Document Date         Document Title                                                 Privilege
SWITCH‐AX‐1183702 ‐ SWITCH‐AX‐1183708       7/25/2016 17:12   NVREC.0001L ‐ P Initial Disclosures                            Attorney Client
SWITCH‐AX‐1183709 ‐ SWITCH‐AX‐1183711       7/25/2016 17:50   no Title                                                       Attorney Client
SWITCH‐AX‐1183712 ‐ SWITCH‐AX‐1183713       7/25/2016 17:55   no Title                                                       Attorney Client
SWITCH‐AX‐1183714 ‐ SWITCH‐AX‐1183720       7/25/2016 17:55   NVREC.0001L ‐ P Initial Disclosures                            Attorney Client
SWITCH‐AX‐1183721 ‐ SWITCH‐AX‐1183723       7/25/2016 18:35   no Title                                                       Attorney Client
SWITCH‐AX‐1183724 ‐ SWITCH‐AX‐1183726       7/25/2016 18:35   Switch Material License Agreement‐B‐Roll‐CNB‐v2‐20160725.pdf   Attorney Client
SWITCH‐AX‐1183727 ‐ SWITCH‐AX‐1183727       7/25/2016 18:35   image006.jpg                                                   Attorney Client
SWITCH‐AX‐1183728 ‐ SWITCH‐AX‐1183728       7/25/2016 18:35   image005.png                                                   Attorney Client
SWITCH‐AX‐1183729 ‐ SWITCH‐AX‐1183729       7/25/2016 18:35   image007.png                                                   Attorney Client
SWITCH‐AX‐1183730 ‐ SWITCH‐AX‐1183730       7/25/2016 18:35   image004.jpg                                                   Attorney Client
SWITCH‐AX‐1183731 ‐ SWITCH‐AX‐1183733       7/25/2016 18:43   no Title                                                       Attorney Client
SWITCH‐AX‐1183734 ‐ SWITCH‐AX‐1183739       7/25/2016 18:43   REPLY FILED.PDF                                                Attorney Client
SWITCH‐AX‐1183740 ‐ SWITCH‐AX‐1183742       7/25/2016 18:47   no Title                                                       Attorney Client
SWITCH‐AX‐1183743 ‐ SWITCH‐AX‐1183748       7/25/2016 18:47   REPLY FILED.PDF                                                Attorney Client
SWITCH‐AX‐1183749 ‐ SWITCH‐AX‐1183754       7/25/2016 18:47   PROPOSED PRELIM INJUNC ORDER FILED.PDF                         Attorney Client
SWITCH‐AX‐1183755 ‐ SWITCH‐AX‐1183760       7/25/2016 22:17   no Title                                                       Attorney Client
SWITCH‐AX‐1183761 ‐ SWITCH‐AX‐1183761       7/25/2016 22:17   image001.png                                                   Attorney Client
SWITCH‐AX‐1183762 ‐ SWITCH‐AX‐1183762       7/25/2016 22:17   image002.png                                                   Attorney Client
SWITCH‐AX‐1183763 ‐ SWITCH‐AX‐1183800       7/25/2016 22:17   DARK FIBER IRU AGREEMENT‐ZAYO 7‐25 v1.docx                     Attorney Client
SWITCH‐AX‐1183801 ‐ SWITCH‐AX‐1183806       7/25/2016 22:31   no Title                                                       Attorney Client
SWITCH‐AX‐1183807 ‐ SWITCH‐AX‐1183807       7/25/2016 22:31   image003.png                                                   Attorney Client
SWITCH‐AX‐1183808 ‐ SWITCH‐AX‐1183845       7/25/2016 22:31   DARK FIBER IRU AGREEMENT‐ZAYO 7‐25 v1.docx                     Attorney Client
SWITCH‐AX‐1183846 ‐ SWITCH‐AX‐1183848       7/25/2016 22:31   no Title                                                       Attorney Client
SWITCH‐AX‐1183849 ‐ SWITCH‐AX‐1183849       7/25/2016 22:31   image005.jpg                                                   Attorney Client
SWITCH‐AX‐1183850 ‐ SWITCH‐AX‐1183850       7/25/2016 22:31   image006.jpg                                                   Attorney Client
SWITCH‐AX‐1183851 ‐ SWITCH‐AX‐1183859        7/26/2016 8:27   no Title                                                       Attorney Client
SWITCH‐AX‐1183860 ‐ SWITCH‐AX‐1183860        7/26/2016 8:27   image003.png                                                   Attorney Client
SWITCH‐AX‐1183861 ‐ SWITCH‐AX‐1183861        7/26/2016 8:35   no Title                                                       Attorney Client
SWITCH‐AX‐1183862 ‐ SWITCH‐AX‐1183862        7/26/2016 8:35   Switch Executed Las Vegas Service Order.pdf                    Attorney Client
SWITCH‐AX‐1183863 ‐ SWITCH‐AX‐1183874        7/26/2016 8:35   Switch Executed Co‐Location Agreement.pdf                      Attorney Client
SWITCH‐AX‐1183875 ‐ SWITCH‐AX‐1183875        7/26/2016 8:35   Switch Executed Reno Service Order.pdf                         Attorney Client
SWITCH‐AX‐1183876 ‐ SWITCH‐AX‐1183877        7/26/2016 9:22   aec0a7ce‐5695‐4072‐b028‐789f89ac7bf4.msg                       Attorney Client
SWITCH‐AX‐1183878 ‐ SWITCH‐AX‐1183878        7/26/2016 9:22   Switch Executed Reno Service Order.pdf                         Attorney Client
SWITCH‐AX‐1183879 ‐ SWITCH‐AX‐1183890        7/26/2016 9:22   Switch Executed Co‐Location Agreement.pdf                      Attorney Client
SWITCH‐AX‐1183891 ‐ SWITCH‐AX‐1183891        7/26/2016 9:22   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1183892 ‐ SWITCH‐AX‐1183892        7/26/2016 9:22   Switch Executed Las Vegas Service Order.pdf                    Attorney Client
SWITCH‐AX‐1183893 ‐ SWITCH‐AX‐1183899        7/26/2016 9:28   no Title                                                       Attorney Client
SWITCH‐AX‐1183900 ‐ SWITCH‐AX‐1183900        7/26/2016 9:28   image002.jpg                                                   Attorney Client
SWITCH‐AX‐1183901 ‐ SWITCH‐AX‐1183907        7/26/2016 9:38   no Title                                                       Attorney Client
SWITCH‐AX‐1183908 ‐ SWITCH‐AX‐1183908        7/26/2016 9:38   image002.jpg                                                   Attorney Client
SWITCH‐AX‐1183909 ‐ SWITCH‐AX‐1183911        7/26/2016 9:53   ae0fb070‐7e00‐44e7‐ad2e‐1d0e5031f44f.msg                       Attorney Client
SWITCH‐AX‐1183912 ‐ SWITCH‐AX‐1183912        7/26/2016 9:53   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1183913 ‐ SWITCH‐AX‐1183913        7/26/2016 9:53   image002.jpg                                                   Attorney Client
SWITCH‐AX‐1183914 ‐ SWITCH‐AX‐1183923        7/26/2016 9:53   M894‐07‐001‐M.pdf                                              Attorney Client
SWITCH‐AX‐1183924 ‐ SWITCH‐AX‐1183924        7/26/2016 9:53   M894‐07‐002‐C.pdf                                              Attorney Client
SWITCH‐AX‐1183925 ‐ SWITCH‐AX‐1183925       7/26/2016 11:09   no Title                                                       Attorney Client




                                                                          EXHIBIT 10, PAGE 2339
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 587 of 829


Bates                                   Document Date         Document Title                                   Privilege
SWITCH‐AX‐1183926 ‐ SWITCH‐AX‐1183926       7/26/2016 11:09   ATT00004.htm                                     Attorney Client
SWITCH‐AX‐1183927 ‐ SWITCH‐AX‐1183927       7/26/2016 11:09   ATT00003.htm                                     Attorney Client
SWITCH‐AX‐1183928 ‐ SWITCH‐AX‐1183928       7/26/2016 11:09   ATT00002.htm                                     Attorney Client
SWITCH‐AX‐1183929 ‐ SWITCH‐AX‐1183929       7/26/2016 11:09   ATT00001.htm                                     Attorney Client
SWITCH‐AX‐1183930 ‐ SWITCH‐AX‐1183933       7/26/2016 11:09   Energy Reform Summary V3.docx                    Attorney Client
SWITCH‐AX‐1183934 ‐ SWITCH‐AX‐1183937       7/26/2016 11:14   no Title                                         Attorney Client
SWITCH‐AX‐1183938 ‐ SWITCH‐AX‐1183938       7/26/2016 11:14   image001.jpg                                     Attorney Client
SWITCH‐AX‐1183939 ‐ SWITCH‐AX‐1183939       7/26/2016 11:14   image002.jpg                                     Attorney Client
SWITCH‐AX‐1183940 ‐ SWITCH‐AX‐1183946       7/26/2016 11:14   BPP‐070616‐140 Quintessence Consulting Inc.pdf   Attorney Client
SWITCH‐AX‐1183947 ‐ SWITCH‐AX‐1183950       7/26/2016 11:14   6bcd5ff8‐a23f‐40dd‐839e‐461359629166.msg         Attorney Client
SWITCH‐AX‐1183951 ‐ SWITCH‐AX‐1183957       7/26/2016 11:14   BPP‐070616‐140 Quintessence Consulting Inc.pdf   Attorney Client
SWITCH‐AX‐1183958 ‐ SWITCH‐AX‐1183958       7/26/2016 11:14   image001.jpg                                     Attorney Client
SWITCH‐AX‐1183959 ‐ SWITCH‐AX‐1183959       7/26/2016 11:14   image002.jpg                                     Attorney Client
SWITCH‐AX‐1183960 ‐ SWITCH‐AX‐1183962       7/26/2016 11:23   no Title                                         Attorney Client
SWITCH‐AX‐1183963 ‐ SWITCH‐AX‐1183963       7/26/2016 11:23   image002.jpg                                     Attorney Client
SWITCH‐AX‐1183964 ‐ SWITCH‐AX‐1183974       7/26/2016 11:23   R895‐09‐001‐M.pdf                                Attorney Client
SWITCH‐AX‐1183975 ‐ SWITCH‐AX‐1183975       7/26/2016 11:23   R895‐RNO01‐003‐C.pdf                             Attorney Client
SWITCH‐AX‐1183976 ‐ SWITCH‐AX‐1183976       7/26/2016 11:23   image001.jpg                                     Attorney Client
SWITCH‐AX‐1183977 ‐ SWITCH‐AX‐1183977       7/26/2016 11:23   R895‐09‐002‐C.pdf                                Attorney Client
SWITCH‐AX‐1183978 ‐ SWITCH‐AX‐1183980       7/26/2016 11:23   8adff0e8‐508b‐4dd6‐a970‐f66eb27fd001.msg         Attorney Client
SWITCH‐AX‐1183981 ‐ SWITCH‐AX‐1183981       7/26/2016 11:23   R895‐09‐002‐C.pdf                                Attorney Client
SWITCH‐AX‐1183982 ‐ SWITCH‐AX‐1183992       7/26/2016 11:23   R895‐09‐001‐M.pdf                                Attorney Client
SWITCH‐AX‐1183993 ‐ SWITCH‐AX‐1183993       7/26/2016 11:23   R895‐RNO01‐003‐C.pdf                             Attorney Client
SWITCH‐AX‐1183994 ‐ SWITCH‐AX‐1183994       7/26/2016 11:23   image002.jpg                                     Attorney Client
SWITCH‐AX‐1183995 ‐ SWITCH‐AX‐1183995       7/26/2016 11:23   image001.jpg                                     Attorney Client
SWITCH‐AX‐1183996 ‐ SWITCH‐AX‐1183999       7/26/2016 11:29   a83b1a5a‐875d‐4752‐989e‐25d8d4129977.msg         Attorney Client
SWITCH‐AX‐1184000 ‐ SWITCH‐AX‐1184000       7/26/2016 11:29   image002.jpg                                     Attorney Client
SWITCH‐AX‐1184001 ‐ SWITCH‐AX‐1184001       7/26/2016 11:29   R895‐RNO01‐003‐C.pdf                             Attorney Client
SWITCH‐AX‐1184002 ‐ SWITCH‐AX‐1184002       7/26/2016 11:29   R895‐09‐002‐C.pdf                                Attorney Client
SWITCH‐AX‐1184003 ‐ SWITCH‐AX‐1184003       7/26/2016 11:29   image001.jpg                                     Attorney Client
SWITCH‐AX‐1184004 ‐ SWITCH‐AX‐1184014       7/26/2016 11:29   R895‐09‐001‐M.pdf                                Attorney Client
SWITCH‐AX‐1184015 ‐ SWITCH‐AX‐1184018       7/26/2016 11:29   no Title                                         Attorney Client
SWITCH‐AX‐1184019 ‐ SWITCH‐AX‐1184019       7/26/2016 11:29   image001.jpg                                     Attorney Client
SWITCH‐AX‐1184020 ‐ SWITCH‐AX‐1184020       7/26/2016 11:29   R895‐RNO01‐003‐C.pdf                             Attorney Client
SWITCH‐AX‐1184021 ‐ SWITCH‐AX‐1184021       7/26/2016 11:29   R895‐09‐002‐C.pdf                                Attorney Client
SWITCH‐AX‐1184022 ‐ SWITCH‐AX‐1184022       7/26/2016 11:29   image002.jpg                                     Attorney Client
SWITCH‐AX‐1184023 ‐ SWITCH‐AX‐1184033       7/26/2016 11:29   R895‐09‐001‐M.pdf                                Attorney Client
SWITCH‐AX‐1184034 ‐ SWITCH‐AX‐1184035       7/26/2016 11:37   no Title                                         Attorney Client
SWITCH‐AX‐1184036 ‐ SWITCH‐AX‐1184378       7/26/2016 11:37   DuPont Fabros 10‐K FY ended 12‐31‐2015.pdf       Attorney Client
SWITCH‐AX‐1184379 ‐ SWITCH‐AX‐1184379       7/26/2016 11:37   image001.jpg                                     Attorney Client
SWITCH‐AX‐1184380 ‐ SWITCH‐AX‐1184383       7/26/2016 11:47   no Title                                         Attorney Client
SWITCH‐AX‐1184384 ‐ SWITCH‐AX‐1184384       7/26/2016 11:47   image002.jpg                                     Attorney Client
SWITCH‐AX‐1184385 ‐ SWITCH‐AX‐1184385       7/26/2016 11:47   image004.jpg                                     Attorney Client
SWITCH‐AX‐1184386 ‐ SWITCH‐AX‐1184389       7/26/2016 11:47   no Title                                         Attorney Client
SWITCH‐AX‐1184390 ‐ SWITCH‐AX‐1184390       7/26/2016 11:47   image004.jpg                                     Attorney Client
SWITCH‐AX‐1184391 ‐ SWITCH‐AX‐1184391       7/26/2016 11:47   image002.jpg                                     Attorney Client




                                                                          EXHIBIT 10, PAGE 2340
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 588 of 829


Bates                                   Document Date         Document Title                                                   Privilege
SWITCH‐AX‐1184392 ‐ SWITCH‐AX‐1184392       7/26/2016 11:53   no Title                                                         Attorney Client
SWITCH‐AX‐1184393 ‐ SWITCH‐AX‐1184396       7/26/2016 11:53   Confidential PDF.pdf                                             Attorney Client
SWITCH‐AX‐1184397 ‐ SWITCH‐AX‐1184400       7/26/2016 11:53   Energy Reform Summary V3.docx                                    Attorney Client
SWITCH‐AX‐1184401 ‐ SWITCH‐AX‐1184401       7/26/2016 11:53   Sands Points.docx                                                Attorney Client
SWITCH‐AX‐1184402 ‐ SWITCH‐AX‐1184403       7/26/2016 14:43   6accc7a5‐62b5‐4c15‐be23‐861a1e39f065.msg                         Attorney Client
SWITCH‐AX‐1184404 ‐ SWITCH‐AX‐1184405       7/26/2016 14:43   RE_ REI Order.msg                                                Attorney Client
SWITCH‐AX‐1184406 ‐ SWITCH‐AX‐1184406       7/26/2016 14:43   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1184407 ‐ SWITCH‐AX‐1184407       7/26/2016 14:43   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1184408 ‐ SWITCH‐AX‐1184409       7/26/2016 14:43   FW_ REI Order.msg                                                Attorney Client
SWITCH‐AX‐1184410 ‐ SWITCH‐AX‐1184410       7/26/2016 14:43   FW_ CenturyLink Order Confirmation for order number 444648.msg   Attorney Client
SWITCH‐AX‐1184411 ‐ SWITCH‐AX‐1184411       7/26/2016 14:43   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1184412 ‐ SWITCH‐AX‐1184422       7/26/2016 14:43   Amendment                                                        Attorney Client
SWITCH‐AX‐1184423 ‐ SWITCH‐AX‐1184423       7/26/2016 14:43   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1184424 ‐ SWITCH‐AX‐1184424       7/26/2016 14:43   MPLS Switch 169 Washington DC.PDF                                Attorney Client
SWITCH‐AX‐1184425 ‐ SWITCH‐AX‐1184425       7/26/2016 14:43   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1184426 ‐ SWITCH‐AX‐1184428       7/26/2016 14:43   Product Pricer Online Quote ‐ 30160428133800                     Attorney Client
SWITCH‐AX‐1184429 ‐ SWITCH‐AX‐1184430       7/26/2016 14:43   Online Ordering                                                  Attorney Client
SWITCH‐AX‐1184431 ‐ SWITCH‐AX‐1184432       7/26/2016 14:43   no Title                                                         Attorney Client
SWITCH‐AX‐1184433 ‐ SWITCH‐AX‐1184434       7/26/2016 14:43   RE_ REI Order.msg                                                Attorney Client
SWITCH‐AX‐1184435 ‐ SWITCH‐AX‐1184435       7/26/2016 14:43   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1184436 ‐ SWITCH‐AX‐1184436       7/26/2016 14:43   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1184437 ‐ SWITCH‐AX‐1184437       7/26/2016 14:43   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1184438 ‐ SWITCH‐AX‐1184439       7/26/2016 14:43   Online Ordering                                                  Attorney Client
SWITCH‐AX‐1184440 ‐ SWITCH‐AX‐1184440       7/26/2016 14:43   MPLS Switch 169 Washington DC.PDF                                Attorney Client
SWITCH‐AX‐1184441 ‐ SWITCH‐AX‐1184441       7/26/2016 14:43   FW_ CenturyLink Order Confirmation for order number 444648.msg   Attorney Client
SWITCH‐AX‐1184442 ‐ SWITCH‐AX‐1184443       7/26/2016 14:43   FW_ REI Order.msg                                                Attorney Client
SWITCH‐AX‐1184444 ‐ SWITCH‐AX‐1184446       7/26/2016 14:43   Product Pricer Online Quote ‐ 30160428133800                     Attorney Client
SWITCH‐AX‐1184447 ‐ SWITCH‐AX‐1184447       7/26/2016 14:43   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1184448 ‐ SWITCH‐AX‐1184448       7/26/2016 14:43   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1184449 ‐ SWITCH‐AX‐1184459       7/26/2016 14:43   Amendment                                                        Attorney Client
SWITCH‐AX‐1184460 ‐ SWITCH‐AX‐1184471       7/26/2016 15:12   no Title                                                         Attorney Client
SWITCH‐AX‐1184472 ‐ SWITCH‐AX‐1184472       7/26/2016 15:12   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1184473 ‐ SWITCH‐AX‐1184474       7/26/2016 15:12   Switch SO 671347 CHANGE ORDER 200M DIA Un Cap.pdf                Attorney Client
SWITCH‐AX‐1184475 ‐ SWITCH‐AX‐1184475       7/26/2016 15:12   Bill of Sale.pdf                                                 Attorney Client
SWITCH‐AX‐1184476 ‐ SWITCH‐AX‐1184487       7/26/2016 15:12   no Title                                                         Attorney Client
SWITCH‐AX‐1184488 ‐ SWITCH‐AX‐1184488       7/26/2016 15:12   Bill of Sale.pdf                                                 Attorney Client
SWITCH‐AX‐1184489 ‐ SWITCH‐AX‐1184490       7/26/2016 15:12   Switch SO 671347 CHANGE ORDER 200M DIA Un Cap.pdf                Attorney Client
SWITCH‐AX‐1184491 ‐ SWITCH‐AX‐1184491       7/26/2016 15:12   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1184492 ‐ SWITCH‐AX‐1184495       7/26/2016 16:01   abdfb9ac‐ab93‐4c39‐9268‐b1df7f258e2c.msg                         Attorney Client
SWITCH‐AX‐1184496 ‐ SWITCH‐AX‐1184496       7/26/2016 16:01   B896‐07‐002‐C.pdf                                                Attorney Client
SWITCH‐AX‐1184497 ‐ SWITCH‐AX‐1184504       7/26/2016 16:01   B896‐07‐001‐M.pdf                                                Attorney Client
SWITCH‐AX‐1184505 ‐ SWITCH‐AX‐1184505       7/26/2016 16:01   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1184506 ‐ SWITCH‐AX‐1184506       7/26/2016 16:19   Interest 2016 (08.16 Detail by Due Date) ‐ 30 day rvsd.xlsx      Attorney Client
SWITCH‐AX‐1184507 ‐ SWITCH‐AX‐1184507       7/26/2016 16:43   no Title                                                         Attorney Client
SWITCH‐AX‐1184508 ‐ SWITCH‐AX‐1184556       7/26/2016 16:43   PowerPoint Presentation                                          Attorney Client
SWITCH‐AX‐1184557 ‐ SWITCH‐AX‐1184564       7/26/2016 17:00   a99d7374‐41d8‐486b‐8854‐c47cc9d9001f.msg                         Attorney Client




                                                                          EXHIBIT 10, PAGE 2341
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 589 of 829


Bates                                   Document Date         Document Title                                                                   Privilege
SWITCH‐AX‐1184565 ‐ SWITCH‐AX‐1184565       7/26/2016 17:00   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1184566 ‐ SWITCH‐AX‐1184566       7/26/2016 17:00   Collection Report 160726.xlsx                                                    Attorney Client
SWITCH‐AX‐1184567 ‐ SWITCH‐AX‐1184574       7/26/2016 17:00   no Title                                                                         Attorney Client
SWITCH‐AX‐1184575 ‐ SWITCH‐AX‐1184575       7/26/2016 17:00   Collection Report 160726.xlsx                                                    Attorney Client
SWITCH‐AX‐1184576 ‐ SWITCH‐AX‐1184576       7/26/2016 17:00   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1184577 ‐ SWITCH‐AX‐1184577        7/27/2016 8:29   Collection Report 160726.xlsx                                                    Attorney Client
SWITCH‐AX‐1184578 ‐ SWITCH‐AX‐1184579       7/27/2016 10:08   no Title                                                                         Attorney Client
SWITCH‐AX‐1184580 ‐ SWITCH‐AX‐1184588       7/27/2016 10:08   Colocation Facilities Agreement_DRAFT v2.0_loanDepot redlines (7.26.2016).docx   Attorney Client
SWITCH‐AX‐1184589 ‐ SWITCH‐AX‐1184597       7/27/2016 10:28   no Title                                                                         Attorney Client
SWITCH‐AX‐1184598 ‐ SWITCH‐AX‐1184598       7/27/2016 10:28   image003.png                                                                     Attorney Client
SWITCH‐AX‐1184599 ‐ SWITCH‐AX‐1184606       7/27/2016 11:22   no Title                                                                         Attorney Client
SWITCH‐AX‐1184607 ‐ SWITCH‐AX‐1184607       7/27/2016 11:22   image004.png                                                                     Attorney Client
SWITCH‐AX‐1184608 ‐ SWITCH‐AX‐1184608       7/27/2016 11:22   image001.png                                                                     Attorney Client
SWITCH‐AX‐1184609 ‐ SWITCH‐AX‐1184609       7/27/2016 11:22   image003.png                                                                     Attorney Client
SWITCH‐AX‐1184610 ‐ SWITCH‐AX‐1184617       7/27/2016 11:32   no Title                                                                         Attorney Client
SWITCH‐AX‐1184618 ‐ SWITCH‐AX‐1184618       7/27/2016 11:32   image002.png                                                                     Attorney Client
SWITCH‐AX‐1184619 ‐ SWITCH‐AX‐1184619       7/27/2016 11:32   image003.png                                                                     Attorney Client
SWITCH‐AX‐1184620 ‐ SWITCH‐AX‐1184621       7/27/2016 11:38   3483c079‐665e‐40f8‐8592‐ef543b1f4502.msg                                         Attorney Client
SWITCH‐AX‐1184622 ‐ SWITCH‐AX‐1184622       7/27/2016 11:38   image002.jpg                                                                     Attorney Client
SWITCH‐AX‐1184623 ‐ SWITCH‐AX‐1184624       7/27/2016 11:38   C731‐09‐002‐C.pdf                                                                Attorney Client
SWITCH‐AX‐1184625 ‐ SWITCH‐AX‐1184625       7/27/2016 11:38   CBRE‐ Collabnet ‐ Closing Document.msg                                           Attorney Client
SWITCH‐AX‐1184626 ‐ SWITCH‐AX‐1184626       7/27/2016 11:38   C731‐09‐005‐C.pdf                                                                Attorney Client
SWITCH‐AX‐1184627 ‐ SWITCH‐AX‐1184627       7/27/2016 11:38   RampRate                                                                         Attorney Client
SWITCH‐AX‐1184628 ‐ SWITCH‐AX‐1184636       7/27/2016 11:38   C731‐09‐001‐M.pdf                                                                Attorney Client
SWITCH‐AX‐1184637 ‐ SWITCH‐AX‐1184637       7/27/2016 11:38   Sales ‐ Invoice                                                                  Attorney Client
SWITCH‐AX‐1184638 ‐ SWITCH‐AX‐1184638       7/27/2016 11:38   image001.png                                                                     Attorney Client
SWITCH‐AX‐1184639 ‐ SWITCH‐AX‐1184639       7/27/2016 11:38   image001.png                                                                     Attorney Client
SWITCH‐AX‐1184640 ‐ SWITCH‐AX‐1184641       7/27/2016 12:25   4882df58‐c8ea‐48fd‐b563‐cd3576bb1047.msg                                         Attorney Client
SWITCH‐AX‐1184642 ‐ SWITCH‐AX‐1184642       7/27/2016 12:25   RampRate                                                                         Attorney Client
SWITCH‐AX‐1184643 ‐ SWITCH‐AX‐1184643       7/27/2016 12:25   CBRE‐ Collabnet ‐ Closing Document.msg                                           Attorney Client
SWITCH‐AX‐1184644 ‐ SWITCH‐AX‐1184645       7/27/2016 12:25   C731‐09‐002‐C.pdf                                                                Attorney Client
SWITCH‐AX‐1184646 ‐ SWITCH‐AX‐1184646       7/27/2016 12:25   Sales ‐ Invoice                                                                  Attorney Client
SWITCH‐AX‐1184647 ‐ SWITCH‐AX‐1184647       7/27/2016 12:25   C731‐09‐005‐C.pdf                                                                Attorney Client
SWITCH‐AX‐1184648 ‐ SWITCH‐AX‐1184648       7/27/2016 12:25   image001.png                                                                     Attorney Client
SWITCH‐AX‐1184649 ‐ SWITCH‐AX‐1184657       7/27/2016 12:25   C731‐09‐001‐M.pdf                                                                Attorney Client
SWITCH‐AX‐1184658 ‐ SWITCH‐AX‐1184661       7/27/2016 13:56   no Title                                                                         Attorney Client
SWITCH‐AX‐1184662 ‐ SWITCH‐AX‐1184698       7/27/2016 13:56   .                                                                                Attorney Client
SWITCH‐AX‐1184699 ‐ SWITCH‐AX‐1184702       7/27/2016 13:59   no Title                                                                         Attorney Client
SWITCH‐AX‐1184703 ‐ SWITCH‐AX‐1184739       7/27/2016 13:59   .                                                                                Attorney Client
SWITCH‐AX‐1184740 ‐ SWITCH‐AX‐1184742       7/27/2016 14:35   no Title                                                                         Attorney Client
SWITCH‐AX‐1184743 ‐ SWITCH‐AX‐1184748       7/27/2016 14:35   Switch v. TANNER Preliminary Injunction.pdf                                      Attorney Client
SWITCH‐AX‐1184749 ‐ SWITCH‐AX‐1184751       7/27/2016 14:40   no Title                                                                         Attorney Client;Work Product
SWITCH‐AX‐1184752 ‐ SWITCH‐AX‐1184757       7/27/2016 14:40   Switch v. TANNER Preliminary Injunction.pdf                                      Attorney Client;Work Product
SWITCH‐AX‐1184758 ‐ SWITCH‐AX‐1184760       7/27/2016 14:46   no Title                                                                         Attorney Client
SWITCH‐AX‐1184761 ‐ SWITCH‐AX‐1184766       7/27/2016 14:46   Switch v. TANNER Preliminary Injunction.pdf                                      Attorney Client
SWITCH‐AX‐1184767 ‐ SWITCH‐AX‐1184770       7/27/2016 15:50   no Title                                                                         Attorney Client




                                                                          EXHIBIT 10, PAGE 2342
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 590 of 829


Bates                                   Document Date         Document Title                                                   Privilege
SWITCH‐AX‐1184771 ‐ SWITCH‐AX‐1184807       7/27/2016 15:50   .                                                                Attorney Client
SWITCH‐AX‐1184808 ‐ SWITCH‐AX‐1184809       7/27/2016 16:21   no Title                                                         Attorney Client
SWITCH‐AX‐1184810 ‐ SWITCH‐AX‐1184812       7/27/2016 16:21   Independent Contractor Agt Switch Griffin 7‐27‐2016 Switch.pdf   Attorney Client
SWITCH‐AX‐1184813 ‐ SWITCH‐AX‐1184822       7/27/2016 16:49   no Title                                                         Attorney Client
SWITCH‐AX‐1184823 ‐ SWITCH‐AX‐1184823       7/27/2016 16:49   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1184824 ‐ SWITCH‐AX‐1184824       7/27/2016 16:49   image004.jpg                                                     Attorney Client
SWITCH‐AX‐1184825 ‐ SWITCH‐AX‐1184825       7/27/2016 16:49   image005.jpg                                                     Attorney Client
SWITCH‐AX‐1184826 ‐ SWITCH‐AX‐1184832       7/27/2016 16:50   no Title                                                         Attorney Client
SWITCH‐AX‐1184833 ‐ SWITCH‐AX‐1184833       7/27/2016 16:50   Collection Report 160727.xlsx                                    Attorney Client
SWITCH‐AX‐1184834 ‐ SWITCH‐AX‐1184834       7/27/2016 16:50   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1184835 ‐ SWITCH‐AX‐1184841       7/27/2016 16:50   8502550b‐fe27‐49a0‐a16c‐a45eb5941c93.msg                         Attorney Client
SWITCH‐AX‐1184842 ‐ SWITCH‐AX‐1184842       7/27/2016 16:50   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1184843 ‐ SWITCH‐AX‐1184843       7/27/2016 16:50   Collection Report 160727.xlsx                                    Attorney Client
SWITCH‐AX‐1184844 ‐ SWITCH‐AX‐1184844       7/27/2016 16:50   Collection Report 160727.xlsx                                    Attorney Client
SWITCH‐AX‐1184845 ‐ SWITCH‐AX‐1184845       7/27/2016 20:19   no Title                                                         Attorney Client
SWITCH‐AX‐1184846 ‐ SWITCH‐AX‐1184848       7/27/2016 20:19   3284312.v2                                                       Attorney Client
SWITCH‐AX‐1184849 ‐ SWITCH‐AX‐1184849       7/27/2016 20:19   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1184850 ‐ SWITCH‐AX‐1184850       7/27/2016 20:19   Master Services                                                  Attorney Client
SWITCH‐AX‐1184851 ‐ SWITCH‐AX‐1184853       7/27/2016 20:19   3284312.v2                                                       Attorney Client
SWITCH‐AX‐1184854 ‐ SWITCH‐AX‐1184856       7/27/2016 20:19   3284312.v2                                                       Attorney Client
SWITCH‐AX‐1184857 ‐ SWITCH‐AX‐1184859        7/28/2016 6:45   no Title                                                         Attorney Client
SWITCH‐AX‐1184860 ‐ SWITCH‐AX‐1184860        7/28/2016 8:05   no Title                                                         Attorney Client
SWITCH‐AX‐1184861 ‐ SWITCH‐AX‐1184864        7/28/2016 8:05   Energy Reform Summary V3.docx                                    Attorney Client
SWITCH‐AX‐1184865 ‐ SWITCH‐AX‐1184872       7/28/2016 10:35   no Title                                                         Attorney Client
SWITCH‐AX‐1184873 ‐ SWITCH‐AX‐1184873       7/28/2016 10:35   image003.png                                                     Attorney Client
SWITCH‐AX‐1184874 ‐ SWITCH‐AX‐1184874       7/28/2016 10:35   image002.png                                                     Attorney Client
SWITCH‐AX‐1184875 ‐ SWITCH‐AX‐1184875       7/28/2016 10:35   image001.png                                                     Attorney Client
SWITCH‐AX‐1184876 ‐ SWITCH‐AX‐1184879       7/28/2016 10:38   e47d6adc‐739f‐4973‐b792‐7a8b8ccacc42.msg                         Attorney Client
SWITCH‐AX‐1184880 ‐ SWITCH‐AX‐1184880       7/28/2016 10:38   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1184881 ‐ SWITCH‐AX‐1184889       7/28/2016 10:38   C881‐09‐001‐M.pdf                                                Attorney Client
SWITCH‐AX‐1184890 ‐ SWITCH‐AX‐1184890       7/28/2016 10:38   C881‐09‐002‐C.pdf                                                Attorney Client
SWITCH‐AX‐1184891 ‐ SWITCH‐AX‐1184891       7/28/2016 12:04   087c45c0‐67ac‐4f78‐84d8‐eb7b8c4ce0ef.msg                         Attorney Client
SWITCH‐AX‐1184892 ‐ SWITCH‐AX‐1184892       7/28/2016 12:04   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1184893 ‐ SWITCH‐AX‐1184903       7/28/2016 12:04   Colocation Facilities Agreement‐Renown‐v4C‐20160728.docx         Attorney Client
SWITCH‐AX‐1184904 ‐ SWITCH‐AX‐1184904       7/28/2016 12:04   Master Services                                                  Attorney Client
SWITCH‐AX‐1184905 ‐ SWITCH‐AX‐1184907       7/28/2016 12:21   0a45c0f6‐1141‐483a‐a43a‐78b1cb9581b8.msg                         Attorney Client
SWITCH‐AX‐1184908 ‐ SWITCH‐AX‐1184916       7/28/2016 12:21   Scanned Document                                                 Attorney Client
SWITCH‐AX‐1184917 ‐ SWITCH‐AX‐1184917       7/28/2016 12:21   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1184918 ‐ SWITCH‐AX‐1184918       7/28/2016 12:21   Scanned Document                                                 Attorney Client
SWITCH‐AX‐1184919 ‐ SWITCH‐AX‐1184919       7/28/2016 12:21   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1184920 ‐ SWITCH‐AX‐1184921       7/28/2016 14:23   no Title                                                         Attorney Client
SWITCH‐AX‐1184922 ‐ SWITCH‐AX‐1184922       7/28/2016 14:23   L‐Robison to Twitter.7‐28‐16.pdf                                 Attorney Client
SWITCH‐AX‐1184923 ‐ SWITCH‐AX‐1184928       7/28/2016 14:23   NVREC.0001L ‐ P Initial Disclosures                              Attorney Client
SWITCH‐AX‐1184929 ‐ SWITCH‐AX‐1184930       7/28/2016 14:23   L‐Robison to Automattic.WordPress.7‐28‐16.pdf                    Attorney Client
SWITCH‐AX‐1184931 ‐ SWITCH‐AX‐1184932       7/28/2016 14:23   L‐Robison to Austin.Gile.Castor.7‐28‐16.pdf                      Attorney Client
SWITCH‐AX‐1184933 ‐ SWITCH‐AX‐1184934       7/28/2016 14:28   no Title                                                         Attorney Client




                                                                           EXHIBIT 10, PAGE 2343
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 591 of 829


Bates                                   Document Date         Document Title                                                                  Privilege
SWITCH‐AX‐1184935 ‐ SWITCH‐AX‐1184936       7/28/2016 14:28   L‐Robison to Austin.Gile.Castor.7‐28‐16.pdf                                     Attorney Client
SWITCH‐AX‐1184937 ‐ SWITCH‐AX‐1184938       7/28/2016 14:28   L‐Robison to Automattic.WordPress.7‐28‐16.pdf                                   Attorney Client
SWITCH‐AX‐1184939 ‐ SWITCH‐AX‐1184944       7/28/2016 14:28   NVREC.0001L ‐ P Initial Disclosures                                             Attorney Client
SWITCH‐AX‐1184945 ‐ SWITCH‐AX‐1184945       7/28/2016 14:28   L‐Robison to Twitter.7‐28‐16.pdf                                                Attorney Client
SWITCH‐AX‐1184946 ‐ SWITCH‐AX‐1184947       7/28/2016 16:19   no Title                                                                        Attorney Client
SWITCH‐AX‐1184948 ‐ SWITCH‐AX‐1184953       7/28/2016 16:19   Referral Program Agreement ‐ Switch ‐ Christine_Nikont.pdf                      Attorney Client
SWITCH‐AX‐1184954 ‐ SWITCH‐AX‐1184955       7/28/2016 16:19   I775‐09‐002‐C.pdf                                                               Attorney Client
SWITCH‐AX‐1184956 ‐ SWITCH‐AX‐1184956       7/28/2016 16:19   RampRate                                                                        Attorney Client
SWITCH‐AX‐1184957 ‐ SWITCH‐AX‐1184966       7/28/2016 16:19   Final Executed CFA                                                              Attorney Client
SWITCH‐AX‐1184967 ‐ SWITCH‐AX‐1184973       7/28/2016 16:31   0442dd6e‐ec40‐4164‐89f7‐e8533b3b8623.msg                                        Attorney Client
SWITCH‐AX‐1184974 ‐ SWITCH‐AX‐1184974       7/28/2016 16:31   Collection Report 160728.xlsx                                                   Attorney Client
SWITCH‐AX‐1184975 ‐ SWITCH‐AX‐1184975       7/28/2016 16:31   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1184976 ‐ SWITCH‐AX‐1184982       7/28/2016 16:31   no Title                                                                        Attorney Client
SWITCH‐AX‐1184983 ‐ SWITCH‐AX‐1184983       7/28/2016 16:31   Collection Report 160728.xlsx                                                   Attorney Client
SWITCH‐AX‐1184984 ‐ SWITCH‐AX‐1184984       7/28/2016 16:31   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1184985 ‐ SWITCH‐AX‐1184991       7/28/2016 16:52   no Title                                                                        Attorney Client
SWITCH‐AX‐1184992 ‐ SWITCH‐AX‐1184992       7/28/2016 16:52   Collection Report 160728.xlsx                                                   Attorney Client
SWITCH‐AX‐1184993 ‐ SWITCH‐AX‐1184993       7/28/2016 16:52   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1184994 ‐ SWITCH‐AX‐1185000       7/28/2016 16:57   6bab5640‐8132‐462b‐8537‐6e1d68e806df.msg                                        Attorney Client
SWITCH‐AX‐1185001 ‐ SWITCH‐AX‐1185001       7/28/2016 16:57   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1185002 ‐ SWITCH‐AX‐1185002       7/28/2016 16:57   Collection Report 160728.xlsx                                                   Attorney Client
SWITCH‐AX‐1185003 ‐ SWITCH‐AX‐1185009       7/28/2016 16:57   no Title                                                                        Attorney Client
SWITCH‐AX‐1185010 ‐ SWITCH‐AX‐1185010       7/28/2016 16:57   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1185011 ‐ SWITCH‐AX‐1185011       7/28/2016 16:57   Collection Report 160728.xlsx                                                   Attorney Client
SWITCH‐AX‐1185012 ‐ SWITCH‐AX‐1185012       7/28/2016 22:54   no Title                                                                        Attorney Client
SWITCH‐AX‐1185013 ‐ SWITCH‐AX‐1185013        7/29/2016 5:51   no Title                                                                        Attorney Client
SWITCH‐AX‐1185014 ‐ SWITCH‐AX‐1185014        7/29/2016 5:51   ATT00002.htm                                                                    Attorney Client
SWITCH‐AX‐1185015 ‐ SWITCH‐AX‐1185017        7/29/2016 5:51   SUPERNAP Mutual NDA.DOCX                                                        Attorney Client
SWITCH‐AX‐1185018 ‐ SWITCH‐AX‐1185018        7/29/2016 5:51   ATT00001.htm                                                                    Attorney Client
SWITCH‐AX‐1185019 ‐ SWITCH‐AX‐1185021        7/29/2016 5:51   markupSwitch Mutual NDA (SUPERNAP ITALIA Italian law) 28 07 2016.docx           Attorney Client
SWITCH‐AX‐1185022 ‐ SWITCH‐AX‐1185025        7/29/2016 7:30   8c37dbb2‐f72c‐473c‐8685‐8eea4dfbbccf.msg                                        Attorney Client
SWITCH‐AX‐1185026 ‐ SWITCH‐AX‐1185026       7/29/2016 12:39   no Title                                                                        Attorney Client
SWITCH‐AX‐1185027 ‐ SWITCH‐AX‐1185034       7/29/2016 12:39   Draft Switch Settlement Agreement (7 29 16) (clean).docx                        Attorney Client
SWITCH‐AX‐1185035 ‐ SWITCH‐AX‐1185036       7/29/2016 13:04   no Title                                                                        Attorney Client
SWITCH‐AX‐1185037 ‐ SWITCH‐AX‐1185042       7/29/2016 13:04   Product Pricer Online Quote ‐ 30160722595924                                    Attorney Client
SWITCH‐AX‐1185043 ‐ SWITCH‐AX‐1185044       7/29/2016 13:04   20160722121921876.pdf                                                           Attorney Client
SWITCH‐AX‐1185045 ‐ SWITCH‐AX‐1185045       7/29/2016 13:04   image005.jpg                                                                    Attorney Client
SWITCH‐AX‐1185046 ‐ SWITCH‐AX‐1185046       7/29/2016 13:04   image004.jpg                                                                    Attorney Client
SWITCH‐AX‐1185047 ‐ SWITCH‐AX‐1185048       7/29/2016 13:04   FW_ CenturyLink Order Confirmation for order number 456749 _ 20160722‐215.msg   Attorney Client
SWITCH‐AX‐1185049 ‐ SWITCH‐AX‐1185049       7/29/2016 13:04   L‐110                                                                           Attorney Client
SWITCH‐AX‐1185050 ‐ SWITCH‐AX‐1185055       7/29/2016 13:04   Product Pricer Online Quote ‐ 30160620781424                                    Attorney Client
SWITCH‐AX‐1185056 ‐ SWITCH‐AX‐1185056       7/29/2016 13:04   image003.jpg                                                                    Attorney Client
SWITCH‐AX‐1185057 ‐ SWITCH‐AX‐1185059       7/29/2016 13:04   RE_ REI DC T1 Order 456745.msg                                                  Attorney Client
SWITCH‐AX‐1185060 ‐ SWITCH‐AX‐1185061       7/29/2016 13:04   Online Ordering                                                                 Attorney Client
SWITCH‐AX‐1185062 ‐ SWITCH‐AX‐1185072       7/29/2016 13:04   Amendment                                                                       Attorney Client
SWITCH‐AX‐1185073 ‐ SWITCH‐AX‐1185074       7/29/2016 13:12   no Title                                                                        Attorney Client;Work Product




                                                                          EXHIBIT 10, PAGE 2344
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 592 of 829


Bates                                   Document Date         Document Title                                                                  Privilege
SWITCH‐AX‐1185075 ‐ SWITCH‐AX‐1185082       7/29/2016 13:12   Draft Switch Settlement Agreement (7 29 16) (clean).docx                        Attorney Client;Work Product
SWITCH‐AX‐1185083 ‐ SWITCH‐AX‐1185084       7/29/2016 13:14   no Title                                                                        Attorney Client
SWITCH‐AX‐1185085 ‐ SWITCH‐AX‐1185092       7/29/2016 13:14   Draft Switch Settlement Agreement (7 29 16) (clean).docx                        Attorney Client
SWITCH‐AX‐1185093 ‐ SWITCH‐AX‐1185095       7/29/2016 13:28   no Title                                                                        Attorney Client;Work Product
SWITCH‐AX‐1185096 ‐ SWITCH‐AX‐1185096       7/29/2016 13:29   no Title                                                                        Attorney Client
SWITCH‐AX‐1185097 ‐ SWITCH‐AX‐1185097       7/29/2016 13:29   ATT00001.htm                                                                    Attorney Client
SWITCH‐AX‐1185098 ‐ SWITCH‐AX‐1185100       7/29/2016 13:29   Scan Jul 28, 2016, 9.48 AM.pdf                                                  Attorney Client
SWITCH‐AX‐1185101 ‐ SWITCH‐AX‐1185102       7/29/2016 13:32   no Title                                                                        Attorney Client
SWITCH‐AX‐1185103 ‐ SWITCH‐AX‐1185103       7/29/2016 13:32   Eli Lilly pricing.xlsx                                                          Attorney Client
SWITCH‐AX‐1185104 ‐ SWITCH‐AX‐1185105       7/29/2016 15:26   no Title                                                                        Attorney Client
SWITCH‐AX‐1185106 ‐ SWITCH‐AX‐1185122       7/29/2016 15:27   no Title                                                                        Attorney Client
SWITCH‐AX‐1185123 ‐ SWITCH‐AX‐1185123       7/29/2016 15:27   image006.jpg                                                                    Attorney Client
SWITCH‐AX‐1185124 ‐ SWITCH‐AX‐1185124       7/29/2016 15:27   SO ‐ Century Link ‐ Well Health ‐ additional power.xlsx                         Attorney Client
SWITCH‐AX‐1185125 ‐ SWITCH‐AX‐1185125       7/29/2016 15:27   image007.jpg                                                                    Attorney Client
SWITCH‐AX‐1185126 ‐ SWITCH‐AX‐1185126       7/29/2016 15:27   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1185127 ‐ SWITCH‐AX‐1185127       7/29/2016 15:27   image003.jpg                                                                    Attorney Client
SWITCH‐AX‐1185128 ‐ SWITCH‐AX‐1185128       7/29/2016 15:27   image005.jpg                                                                    Attorney Client
SWITCH‐AX‐1185129 ‐ SWITCH‐AX‐1185136       7/29/2016 15:55   no Title                                                                        Attorney Client;Work Product
SWITCH‐AX‐1185137 ‐ SWITCH‐AX‐1185139       7/29/2016 15:55   COUNTRY ADDENDUM FOR SERVICES SUPPLIED IN BRAZIL                                Attorney Client;Work Product
SWITCH‐AX‐1185140 ‐ SWITCH‐AX‐1185140       7/29/2016 15:55   image001.jpg                                                                    Attorney Client;Work Product
SWITCH‐AX‐1185141 ‐ SWITCH‐AX‐1185141       7/29/2016 15:55   Scanned from L2SALES.PDF                                                        Attorney Client;Work Product
SWITCH‐AX‐1185142 ‐ SWITCH‐AX‐1185142       7/29/2016 15:55   IPVPN Order Information ‐ NUV RIO.xls                                           Attorney Client;Work Product
SWITCH‐AX‐1185143 ‐ SWITCH‐AX‐1185143       7/29/2016 15:55   image002.png                                                                    Attorney Client;Work Product
SWITCH‐AX‐1185144 ‐ SWITCH‐AX‐1185147       7/29/2016 15:55   Brasil ‐ Service Order (Data Services ) (Non ‐ Brazilian Local Customer) (ENG   Attorney Client;Work Product
SWITCH‐AX‐1185148 ‐ SWITCH‐AX‐1185150       7/29/2016 16:02   no Title                                                                        Attorney Client
SWITCH‐AX‐1185151 ‐ SWITCH‐AX‐1185151       7/29/2016 16:02   ATT00001.htm                                                                    Attorney Client
SWITCH‐AX‐1185152 ‐ SWITCH‐AX‐1185170       7/29/2016 16:02   Master Services                                                                 Attorney Client
SWITCH‐AX‐1185171 ‐ SWITCH‐AX‐1185176       7/29/2016 16:23   no Title                                                                        Attorney Client
SWITCH‐AX‐1185177 ‐ SWITCH‐AX‐1185177       7/29/2016 16:23   Collection Report 160729.xlsx                                                   Attorney Client
SWITCH‐AX‐1185178 ‐ SWITCH‐AX‐1185178       7/29/2016 16:23   Collection Report 160729.xlsx                                                   Attorney Client
SWITCH‐AX‐1185179 ‐ SWITCH‐AX‐1185184       7/29/2016 16:23   79d01c45‐7300‐4410‐8ce2‐1c7669c86353.msg                                        Attorney Client
SWITCH‐AX‐1185185 ‐ SWITCH‐AX‐1185185       7/29/2016 16:23   Collection Report 160729.xlsx                                                   Attorney Client
SWITCH‐AX‐1185186 ‐ SWITCH‐AX‐1185186       7/29/2016 16:23   Collection Report 160729.xlsx                                                   Attorney Client
SWITCH‐AX‐1185187 ‐ SWITCH‐AX‐1185188       7/29/2016 16:37   no Title                                                                        Attorney Client
SWITCH‐AX‐1185189 ‐ SWITCH‐AX‐1185189       7/29/2016 16:37   ATT00001.htm                                                                    Attorney Client
SWITCH‐AX‐1185190 ‐ SWITCH‐AX‐1185190       7/29/2016 16:37   ATT00003.htm                                                                    Attorney Client
SWITCH‐AX‐1185191 ‐ SWITCH‐AX‐1185191       7/29/2016 16:37   PayPal Prime Lease Analysis (07‐15‐2016).xlsx                                   Attorney Client
SWITCH‐AX‐1185192 ‐ SWITCH‐AX‐1185192       7/29/2016 16:37   ATT00002.htm                                                                    Attorney Client
SWITCH‐AX‐1185193 ‐ SWITCH‐AX‐1185193       7/29/2016 16:37   PayPal Prime Lease Analysis (07‐15‐2016).xlsx                                   Attorney Client
SWITCH‐AX‐1185194 ‐ SWITCH‐AX‐1185194       7/29/2016 16:51   no Title                                                                        Attorney Client
SWITCH‐AX‐1185195 ‐ SWITCH‐AX‐1185195       7/29/2016 16:51   Eli Lilly pricing.xlsx                                                          Attorney Client
SWITCH‐AX‐1185196 ‐ SWITCH‐AX‐1185197        7/30/2016 8:58   no Title                                                                        Attorney Client
SWITCH‐AX‐1185198 ‐ SWITCH‐AX‐1185198        7/30/2016 8:58   ATT00001.htm                                                                    Attorney Client
SWITCH‐AX‐1185199 ‐ SWITCH‐AX‐1185199        7/30/2016 8:58   Eli Lilly pricing.xlsx                                                          Attorney Client
SWITCH‐AX‐1185200 ‐ SWITCH‐AX‐1185201        7/30/2016 8:58   no Title                                                                        Attorney Client
SWITCH‐AX‐1185202 ‐ SWITCH‐AX‐1185202        7/30/2016 8:58   ATT00001.htm                                                                    Attorney Client




                                                                           EXHIBIT 10, PAGE 2345
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 593 of 829


Bates                                   Document Date         Document Title                                                                    Privilege
SWITCH‐AX‐1185203 ‐ SWITCH‐AX‐1185203        7/30/2016 8:58   Eli Lilly pricing.xlsx                                                            Attorney Client
SWITCH‐AX‐1185204 ‐ SWITCH‐AX‐1185205        7/31/2016 2:39   no Title                                                                          Attorney Client
SWITCH‐AX‐1185206 ‐ SWITCH‐AX‐1185210       7/31/2016 11:08   no Title                                                                          Attorney Client
SWITCH‐AX‐1185211 ‐ SWITCH‐AX‐1185220       7/31/2016 11:08   COX SO & MSA.pdf                                                                  Attorney Client
SWITCH‐AX‐1185221 ‐ SWITCH‐AX‐1185222         8/1/2016 9:23   no Title                                                                          Attorney Client
SWITCH‐AX‐1185223 ‐ SWITCH‐AX‐1185223         8/1/2016 9:23   ATT00002.htm                                                                      Attorney Client
SWITCH‐AX‐1185224 ‐ SWITCH‐AX‐1185224         8/1/2016 9:23   PayPal Prime Lease Analysis (07‐15‐2016).xlsx                                     Attorney Client
SWITCH‐AX‐1185225 ‐ SWITCH‐AX‐1185225         8/1/2016 9:23   PayPal Prime Lease Analysis (07‐15‐2016).xlsx                                     Attorney Client
SWITCH‐AX‐1185226 ‐ SWITCH‐AX‐1185226         8/1/2016 9:23   ATT00001.htm                                                                      Attorney Client
SWITCH‐AX‐1185227 ‐ SWITCH‐AX‐1185227         8/1/2016 9:23   ATT00003.htm                                                                      Attorney Client
SWITCH‐AX‐1185228 ‐ SWITCH‐AX‐1185230         8/1/2016 9:26   no Title                                                                          Attorney Client
SWITCH‐AX‐1185231 ‐ SWITCH‐AX‐1185231         8/1/2016 9:40   no Title                                                                          Attorney Client
SWITCH‐AX‐1185232 ‐ SWITCH‐AX‐1185232         8/1/2016 9:40   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1185233 ‐ SWITCH‐AX‐1185235         8/1/2016 9:40   Switch SO 678611 NAP8 to 2151 Mission 10G Wave Diverse.pdf                        Attorney Client
SWITCH‐AX‐1185236 ‐ SWITCH‐AX‐1185236        8/1/2016 10:47   no Title                                                                          Attorney Client
SWITCH‐AX‐1185237 ‐ SWITCH‐AX‐1185237        8/1/2016 10:47   T869‐09‐003‐C.pdf                                                                 Attorney Client
SWITCH‐AX‐1185238 ‐ SWITCH‐AX‐1185246        8/1/2016 10:47   BPP‐040116‐131 Jonathan D. Long.pdf                                               Attorney Client
SWITCH‐AX‐1185247 ‐ SWITCH‐AX‐1185247        8/1/2016 10:47   RampRate                                                                          Attorney Client
SWITCH‐AX‐1185248 ‐ SWITCH‐AX‐1185256        8/1/2016 10:47   T869‐09‐001‐M.pdf                                                                 Attorney Client
SWITCH‐AX‐1185257 ‐ SWITCH‐AX‐1185257        8/1/2016 10:49   no Title                                                                          Attorney Client
SWITCH‐AX‐1185258 ‐ SWITCH‐AX‐1185266        8/1/2016 10:49   T869‐09‐001‐M.pdf                                                                 Attorney Client
SWITCH‐AX‐1185267 ‐ SWITCH‐AX‐1185267        8/1/2016 10:49   T869‐09‐003‐C.pdf                                                                 Attorney Client
SWITCH‐AX‐1185268 ‐ SWITCH‐AX‐1185276        8/1/2016 10:49   BPP‐040116‐131 Jonathan D. Long.pdf                                               Attorney Client
SWITCH‐AX‐1185277 ‐ SWITCH‐AX‐1185277        8/1/2016 10:49   RampRate                                                                          Attorney Client
SWITCH‐AX‐1185278 ‐ SWITCH‐AX‐1185279        8/1/2016 10:52   eee7370d‐8172‐4d43‐8ad8‐e72f7470c429.msg                                          Attorney Client
SWITCH‐AX‐1185280 ‐ SWITCH‐AX‐1185280        8/1/2016 10:52   RampRate                                                                          Attorney Client
SWITCH‐AX‐1185281 ‐ SWITCH‐AX‐1185281        8/1/2016 10:52   T869‐09‐003‐C.pdf                                                                 Attorney Client
SWITCH‐AX‐1185282 ‐ SWITCH‐AX‐1185282        8/1/2016 10:52   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1185283 ‐ SWITCH‐AX‐1185291        8/1/2016 10:52   T869‐09‐001‐M.pdf                                                                 Attorney Client
SWITCH‐AX‐1185292 ‐ SWITCH‐AX‐1185300        8/1/2016 10:52   BPP‐040116‐131 Jonathan D. Long.pdf                                               Attorney Client
SWITCH‐AX‐1185301 ‐ SWITCH‐AX‐1185302        8/1/2016 13:18   no Title                                                                          Attorney Client
SWITCH‐AX‐1185303 ‐ SWITCH‐AX‐1185306        8/1/2016 13:18   Proposed Energy Deregulation Plan v2.docx                                         Attorney Client
SWITCH‐AX‐1185307 ‐ SWITCH‐AX‐1185307        8/1/2016 13:18   14‐9‐SU‐esig‐Adam‐Kramer[53].png                                                  Attorney Client
SWITCH‐AX‐1185308 ‐ SWITCH‐AX‐1185314        8/1/2016 14:12   no Title                                                                          Attorney Client
SWITCH‐AX‐1185315 ‐ SWITCH‐AX‐1185318        8/1/2016 14:49   5f11db03‐8c44‐4533‐a9da‐c29c5a9da023.msg                                          Attorney Client
SWITCH‐AX‐1185319 ‐ SWITCH‐AX‐1185319        8/1/2016 14:49   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1185320 ‐ SWITCH‐AX‐1185320        8/1/2016 14:49   image002.png                                                                      Attorney Client
SWITCH‐AX‐1185321 ‐ SWITCH‐AX‐1185339        8/1/2016 14:49   Thor 3_Switch_ Master Service Agreement_FULLY EXE_7.29.16.pdf                     Attorney Client
SWITCH‐AX‐1185340 ‐ SWITCH‐AX‐1185341        8/1/2016 14:49   Thor 3_Marvel Studios_Switch_Master Services Agreement_PARTIALLY EXE_8.1....pdf   Attorney Client
SWITCH‐AX‐1185342 ‐ SWITCH‐AX‐1185345        8/1/2016 14:49   no Title                                                                          Attorney Client
SWITCH‐AX‐1185346 ‐ SWITCH‐AX‐1185346        8/1/2016 14:49   image002.png                                                                      Attorney Client
SWITCH‐AX‐1185347 ‐ SWITCH‐AX‐1185365        8/1/2016 14:49   Thor 3_Switch_ Master Service Agreement_FULLY EXE_7.29.16.pdf                     Attorney Client
SWITCH‐AX‐1185366 ‐ SWITCH‐AX‐1185367        8/1/2016 14:49   Thor 3_Marvel Studios_Switch_Master Services Agreement_PARTIALLY EXE_8.1....pdf   Attorney Client
SWITCH‐AX‐1185368 ‐ SWITCH‐AX‐1185368        8/1/2016 14:49   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1185369 ‐ SWITCH‐AX‐1185373        8/1/2016 14:50   no Title                                                                          Attorney Client
SWITCH‐AX‐1185374 ‐ SWITCH‐AX‐1185375        8/1/2016 14:50   Thor 3_Marvel Studios_Switch_Master Services Agreement_PARTIALLY EXE_8.1....pdf   Attorney Client




                                                                          EXHIBIT 10, PAGE 2346
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 594 of 829


Bates                                   Document Date        Document Title                                                                    Privilege
SWITCH‐AX‐1185376 ‐ SWITCH‐AX‐1185376       8/1/2016 14:50   image004.png                                                                      Attorney Client
SWITCH‐AX‐1185377 ‐ SWITCH‐AX‐1185377       8/1/2016 14:50   image005.jpg                                                                      Attorney Client
SWITCH‐AX‐1185378 ‐ SWITCH‐AX‐1185378       8/1/2016 14:50   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1185379 ‐ SWITCH‐AX‐1185397       8/1/2016 14:50   Thor 3_Switch_ Master Service Agreement_FULLY EXE_7.29.16.pdf                     Attorney Client
SWITCH‐AX‐1185398 ‐ SWITCH‐AX‐1185402       8/1/2016 14:50   71fca5e2‐2ad7‐4916‐b380‐0562c9d918d0.msg                                          Attorney Client
SWITCH‐AX‐1185403 ‐ SWITCH‐AX‐1185404       8/1/2016 14:50   Thor 3_Marvel Studios_Switch_Master Services Agreement_PARTIALLY EXE_8.1....pdf   Attorney Client
SWITCH‐AX‐1185405 ‐ SWITCH‐AX‐1185405       8/1/2016 14:50   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1185406 ‐ SWITCH‐AX‐1185424       8/1/2016 14:50   Thor 3_Switch_ Master Service Agreement_FULLY EXE_7.29.16.pdf                     Attorney Client
SWITCH‐AX‐1185425 ‐ SWITCH‐AX‐1185425       8/1/2016 14:50   image004.png                                                                      Attorney Client
SWITCH‐AX‐1185426 ‐ SWITCH‐AX‐1185426       8/1/2016 14:50   image005.jpg                                                                      Attorney Client
SWITCH‐AX‐1185427 ‐ SWITCH‐AX‐1185431       8/1/2016 14:51   b74ed16b‐1e6d‐475f‐921e‐ea85a721b622.msg                                          Attorney Client
SWITCH‐AX‐1185432 ‐ SWITCH‐AX‐1185433       8/1/2016 14:51   Thor 3_Marvel Studios_Switch_Master Services Agreement_PARTIALLY EXE_8.1....pdf   Attorney Client
SWITCH‐AX‐1185434 ‐ SWITCH‐AX‐1185434       8/1/2016 14:51   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1185435 ‐ SWITCH‐AX‐1185435       8/1/2016 14:51   image004.png                                                                      Attorney Client
SWITCH‐AX‐1185436 ‐ SWITCH‐AX‐1185436       8/1/2016 14:51   image005.jpg                                                                      Attorney Client
SWITCH‐AX‐1185437 ‐ SWITCH‐AX‐1185455       8/1/2016 14:51   Thor 3_Switch_ Master Service Agreement_FULLY EXE_7.29.16.pdf                     Attorney Client
SWITCH‐AX‐1185456 ‐ SWITCH‐AX‐1185456       8/1/2016 14:56   ee29302f‐fdab‐4e41‐a0c8‐5420e9ecbca7.msg                                          Attorney Client
SWITCH‐AX‐1185457 ‐ SWITCH‐AX‐1185466       8/1/2016 14:56   M900‐07‐001‐M.pdf                                                                 Attorney Client
SWITCH‐AX‐1185467 ‐ SWITCH‐AX‐1185467       8/1/2016 14:56   M900‐07‐002‐C.pdf                                                                 Attorney Client
SWITCH‐AX‐1185468 ‐ SWITCH‐AX‐1185468       8/1/2016 14:56   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1185469 ‐ SWITCH‐AX‐1185474       8/1/2016 14:58   4f681116‐74c4‐48d4‐8e87‐35a4baddf369.msg                                          Attorney Client
SWITCH‐AX‐1185475 ‐ SWITCH‐AX‐1185475       8/1/2016 14:58   image004.png                                                                      Attorney Client
SWITCH‐AX‐1185476 ‐ SWITCH‐AX‐1185477       8/1/2016 14:58   Thor 3_Marvel Studios_Switch_Master Services Agreement_PARTIALLY EXE_8.1....pdf   Attorney Client
SWITCH‐AX‐1185478 ‐ SWITCH‐AX‐1185478       8/1/2016 14:58   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1185479 ‐ SWITCH‐AX‐1185479       8/1/2016 14:58   image005.jpg                                                                      Attorney Client
SWITCH‐AX‐1185480 ‐ SWITCH‐AX‐1185480       8/1/2016 14:58   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1185481 ‐ SWITCH‐AX‐1185499       8/1/2016 14:58   Thor 3_Switch_ Master Service Agreement_FULLY EXE_7.29.16.pdf                     Attorney Client
SWITCH‐AX‐1185500 ‐ SWITCH‐AX‐1185505       8/1/2016 15:28   b1e98ec6‐1285‐4183‐aeb5‐037d4d8524eb.msg                                          Attorney Client
SWITCH‐AX‐1185506 ‐ SWITCH‐AX‐1185506       8/1/2016 15:28   image005.jpg                                                                      Attorney Client
SWITCH‐AX‐1185507 ‐ SWITCH‐AX‐1185507       8/1/2016 15:28   image004.png                                                                      Attorney Client
SWITCH‐AX‐1185508 ‐ SWITCH‐AX‐1185509       8/1/2016 15:28   M901‐09‐002‐C.pdf                                                                 Attorney Client
SWITCH‐AX‐1185510 ‐ SWITCH‐AX‐1185510       8/1/2016 15:28   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1185511 ‐ SWITCH‐AX‐1185511       8/1/2016 15:28   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1185512 ‐ SWITCH‐AX‐1185530       8/1/2016 15:28   M901‐09‐001‐M.pdf                                                                 Attorney Client
SWITCH‐AX‐1185531 ‐ SWITCH‐AX‐1185532       8/1/2016 15:43   no Title                                                                          Attorney Client
SWITCH‐AX‐1185533 ‐ SWITCH‐AX‐1185534       8/1/2016 15:43   Microsoft Word ‐ RRG‐w‐4051                                                       Attorney Client
SWITCH‐AX‐1185535 ‐ SWITCH‐AX‐1185540       8/1/2016 15:43   NVREC.0001L ‐ P Initial Disclosures                                               Attorney Client
SWITCH‐AX‐1185541 ‐ SWITCH‐AX‐1185543       8/1/2016 16:05   no Title                                                                          Attorney Client
SWITCH‐AX‐1185544 ‐ SWITCH‐AX‐1185545       8/1/2016 16:11   no Title                                                                          Attorney Client
SWITCH‐AX‐1185546 ‐ SWITCH‐AX‐1185551       8/1/2016 16:11   Switch v. TANNER Preliminary Injunction.pdf                                       Attorney Client
SWITCH‐AX‐1185552 ‐ SWITCH‐AX‐1185553       8/1/2016 16:25   no Title                                                                          Attorney Client
SWITCH‐AX‐1185554 ‐ SWITCH‐AX‐1185556       8/1/2016 16:25   Z059‐051816‐137‐SO (10Gbps Transport to Survey Monkey ‐ 2151 Mission Col....pdf   Attorney Client
SWITCH‐AX‐1185557 ‐ SWITCH‐AX‐1185557       8/1/2016 16:25   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1185558 ‐ SWITCH‐AX‐1185558       8/1/2016 16:48   no Title                                                                          Attorney Client
SWITCH‐AX‐1185559 ‐ SWITCH‐AX‐1185562       8/1/2016 16:48   Proposed Energy Deregulation Plan v3.docx                                         Attorney Client
SWITCH‐AX‐1185563 ‐ SWITCH‐AX‐1185563       8/1/2016 16:51   no Title                                                                          Attorney Client




                                                                         EXHIBIT 10, PAGE 2347
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 595 of 829


Bates                                   Document Date        Document Title                                                                  Privilege
SWITCH‐AX‐1185564 ‐ SWITCH‐AX‐1185567       8/1/2016 16:51   Proposed Energy Deregulation Plan V3.1.docx                                     Attorney Client
SWITCH‐AX‐1185568 ‐ SWITCH‐AX‐1185573       8/1/2016 16:53   no Title                                                                        Attorney Client
SWITCH‐AX‐1185574 ‐ SWITCH‐AX‐1185574       8/1/2016 16:53   Collection Report 160801.xlsx                                                   Attorney Client
SWITCH‐AX‐1185575 ‐ SWITCH‐AX‐1185575       8/1/2016 16:53   Collection Report 160801.xlsx                                                   Attorney Client
SWITCH‐AX‐1185576 ‐ SWITCH‐AX‐1185576       8/1/2016 16:53   Collection Report 160801.xlsx                                                   Attorney Client
SWITCH‐AX‐1185577 ‐ SWITCH‐AX‐1185582       8/1/2016 16:53   5a8d009d‐5672‐4862‐a4d9‐324494f85415.msg                                        Attorney Client
SWITCH‐AX‐1185583 ‐ SWITCH‐AX‐1185583       8/1/2016 16:53   Collection Report 160801.xlsx                                                   Attorney Client
SWITCH‐AX‐1185584 ‐ SWITCH‐AX‐1185584       8/1/2016 16:53   Collection Report 160801.xlsx                                                   Attorney Client
SWITCH‐AX‐1185585 ‐ SWITCH‐AX‐1185585       8/1/2016 20:11   no Title                                                                        Attorney Client
SWITCH‐AX‐1185586 ‐ SWITCH‐AX‐1185588       8/1/2016 20:11   markupSwitch Mutual NDA (SUPERNAP ITALIA Italian law) 28 07 2016.docx           Attorney Client
SWITCH‐AX‐1185589 ‐ SWITCH‐AX‐1185591       8/1/2016 20:11   SUPERNAP Mutual NDA.DOCX                                                        Attorney Client
SWITCH‐AX‐1185592 ‐ SWITCH‐AX‐1185594        8/2/2016 0:04   no Title                                                                        Attorney Client
SWITCH‐AX‐1185595 ‐ SWITCH‐AX‐1185595        8/2/2016 0:04   image001.png                                                                    Attorney Client
SWITCH‐AX‐1185596 ‐ SWITCH‐AX‐1185596        8/2/2016 0:04   switch services aug 1.xlsx                                                      Attorney Client
SWITCH‐AX‐1185597 ‐ SWITCH‐AX‐1185599        8/2/2016 7:11   no Title                                                                        Attorney Client
SWITCH‐AX‐1185600 ‐ SWITCH‐AX‐1185600        8/2/2016 7:11   image001.png                                                                    Attorney Client
SWITCH‐AX‐1185601 ‐ SWITCH‐AX‐1185601        8/2/2016 7:11   switch services aug 1.xlsx                                                      Attorney Client
SWITCH‐AX‐1185602 ‐ SWITCH‐AX‐1185602        8/2/2016 7:11   switch services aug 1.xlsx                                                      Attorney Client
SWITCH‐AX‐1185603 ‐ SWITCH‐AX‐1185605        8/2/2016 7:11   no Title                                                                        Attorney Client
SWITCH‐AX‐1185606 ‐ SWITCH‐AX‐1185606        8/2/2016 7:11   switch services aug 1.xlsx                                                      Attorney Client
SWITCH‐AX‐1185607 ‐ SWITCH‐AX‐1185607        8/2/2016 7:11   switch services aug 1.xlsx                                                      Attorney Client
SWITCH‐AX‐1185608 ‐ SWITCH‐AX‐1185608        8/2/2016 7:11   image001.png                                                                    Attorney Client
SWITCH‐AX‐1185609 ‐ SWITCH‐AX‐1185610        8/2/2016 9:02   no Title                                                                        Attorney Client
SWITCH‐AX‐1185611 ‐ SWITCH‐AX‐1185611        8/2/2016 9:02   Eli Lilly pricing.xlsx                                                          Attorney Client
SWITCH‐AX‐1185612 ‐ SWITCH‐AX‐1185615       8/2/2016 10:34   9e32802d‐88c8‐45bd‐9ae5‐cf6a13da0d7b.msg                                        Attorney Client
SWITCH‐AX‐1185616 ‐ SWITCH‐AX‐1185618       8/2/2016 10:34   Switch SO 678611 NAP8 to 2151 Mission 10G Wave Diverse.pdf                      Attorney Client
SWITCH‐AX‐1185619 ‐ SWITCH‐AX‐1185619       8/2/2016 10:34   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1185620 ‐ SWITCH‐AX‐1185620       8/2/2016 10:34   image003.jpg                                                                    Attorney Client
SWITCH‐AX‐1185621 ‐ SWITCH‐AX‐1185624       8/2/2016 10:34   no Title                                                                        Attorney Client
SWITCH‐AX‐1185625 ‐ SWITCH‐AX‐1185625       8/2/2016 10:34   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1185626 ‐ SWITCH‐AX‐1185628       8/2/2016 10:34   Switch SO 678611 NAP8 to 2151 Mission 10G Wave Diverse.pdf                      Attorney Client
SWITCH‐AX‐1185629 ‐ SWITCH‐AX‐1185629       8/2/2016 10:34   image003.jpg                                                                    Attorney Client
SWITCH‐AX‐1185630 ‐ SWITCH‐AX‐1185631       8/2/2016 10:39   no Title                                                                        Attorney Client
SWITCH‐AX‐1185632 ‐ SWITCH‐AX‐1185635       8/2/2016 10:39   Carrier_Hotel_Agreement_SuperNap.docx                                           Attorney Client
SWITCH‐AX‐1185636 ‐ SWITCH‐AX‐1185636       8/2/2016 10:39   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1185637 ‐ SWITCH‐AX‐1185640       8/2/2016 10:53   no Title                                                                        Attorney Client
SWITCH‐AX‐1185641 ‐ SWITCH‐AX‐1185641       8/2/2016 10:53   image003.jpg                                                                    Attorney Client
SWITCH‐AX‐1185642 ‐ SWITCH‐AX‐1185642       8/2/2016 10:53   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1185643 ‐ SWITCH‐AX‐1185643       8/2/2016 11:29   no Title                                                                        Attorney Client
SWITCH‐AX‐1185644 ‐ SWITCH‐AX‐1185644       8/2/2016 11:29   image001.png                                                                    Attorney Client
SWITCH‐AX‐1185645 ‐ SWITCH‐AX‐1185652       8/2/2016 11:29   Draft LOI Template v5 08‐02‐16 Switch                                           Attorney Client
SWITCH‐AX‐1185653 ‐ SWITCH‐AX‐1185653       8/2/2016 11:29   no Title                                                                        Attorney Client
SWITCH‐AX‐1185654 ‐ SWITCH‐AX‐1185661       8/2/2016 11:29   Draft LOI Template v5 08‐02‐16 Switch                                           Attorney Client
SWITCH‐AX‐1185662 ‐ SWITCH‐AX‐1185662       8/2/2016 11:29   image001.png                                                                    Attorney Client
SWITCH‐AX‐1185663 ‐ SWITCH‐AX‐1185664       8/2/2016 11:33   no Title                                                                        Attorney Client
SWITCH‐AX‐1185665 ‐ SWITCH‐AX‐1185666       8/2/2016 11:33   RE_ CenturyLink Order Confirmation for order number 456749 _ 20160722‐215.msg   Attorney Client




                                                                         EXHIBIT 10, PAGE 2348
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 596 of 829


Bates                                   Document Date        Document Title                                                                  Privilege
SWITCH‐AX‐1185667 ‐ SWITCH‐AX‐1185668       8/2/2016 11:33   20160722121921876.pdf                                                           Attorney Client
SWITCH‐AX‐1185669 ‐ SWITCH‐AX‐1185670       8/2/2016 11:33   Online Ordering                                                                 Attorney Client
SWITCH‐AX‐1185671 ‐ SWITCH‐AX‐1185671       8/2/2016 11:33   image004.jpg                                                                    Attorney Client
SWITCH‐AX‐1185672 ‐ SWITCH‐AX‐1185672       8/2/2016 11:33   L‐110                                                                           Attorney Client
SWITCH‐AX‐1185673 ‐ SWITCH‐AX‐1185673       8/2/2016 11:33   image003.jpg                                                                    Attorney Client
SWITCH‐AX‐1185674 ‐ SWITCH‐AX‐1185679       8/2/2016 11:33   Product Pricer Online Quote ‐ 30160722595924                                    Attorney Client
SWITCH‐AX‐1185680 ‐ SWITCH‐AX‐1185680       8/2/2016 11:33   image005.jpg                                                                    Attorney Client
SWITCH‐AX‐1185681 ‐ SWITCH‐AX‐1185691       8/2/2016 11:33   Amendment                                                                       Attorney Client
SWITCH‐AX‐1185692 ‐ SWITCH‐AX‐1185694       8/2/2016 11:33   RE_ REI DC T1 Order 456745.msg                                                  Attorney Client
SWITCH‐AX‐1185695 ‐ SWITCH‐AX‐1185700       8/2/2016 11:33   Product Pricer Online Quote ‐ 30160620781424                                    Attorney Client
SWITCH‐AX‐1185701 ‐ SWITCH‐AX‐1185702       8/2/2016 11:33   no Title                                                                        Attorney Client
SWITCH‐AX‐1185703 ‐ SWITCH‐AX‐1185703       8/2/2016 11:33   image005.jpg                                                                    Attorney Client
SWITCH‐AX‐1185704 ‐ SWITCH‐AX‐1185706       8/2/2016 11:33   RE_ REI DC T1 Order 456745.msg                                                  Attorney Client
SWITCH‐AX‐1185707 ‐ SWITCH‐AX‐1185708       8/2/2016 11:33   20160722121921876.pdf                                                           Attorney Client
SWITCH‐AX‐1185709 ‐ SWITCH‐AX‐1185709       8/2/2016 11:33   image003.jpg                                                                    Attorney Client
SWITCH‐AX‐1185710 ‐ SWITCH‐AX‐1185711       8/2/2016 11:33   Online Ordering                                                                 Attorney Client
SWITCH‐AX‐1185712 ‐ SWITCH‐AX‐1185717       8/2/2016 11:33   Product Pricer Online Quote ‐ 30160620781424                                    Attorney Client
SWITCH‐AX‐1185718 ‐ SWITCH‐AX‐1185718       8/2/2016 11:33   image004.jpg                                                                    Attorney Client
SWITCH‐AX‐1185719 ‐ SWITCH‐AX‐1185729       8/2/2016 11:33   Amendment                                                                       Attorney Client
SWITCH‐AX‐1185730 ‐ SWITCH‐AX‐1185735       8/2/2016 11:33   Product Pricer Online Quote ‐ 30160722595924                                    Attorney Client
SWITCH‐AX‐1185736 ‐ SWITCH‐AX‐1185737       8/2/2016 11:33   RE_ CenturyLink Order Confirmation for order number 456749 _ 20160722‐215.msg   Attorney Client
SWITCH‐AX‐1185738 ‐ SWITCH‐AX‐1185738       8/2/2016 11:33   L‐110                                                                           Attorney Client
SWITCH‐AX‐1185739 ‐ SWITCH‐AX‐1185742       8/2/2016 11:34   84370f77‐7194‐48da‐ab9a‐5f5a79176759.msg                                        Attorney Client
SWITCH‐AX‐1185743 ‐ SWITCH‐AX‐1185745       8/2/2016 11:34   Switch SO 678611 NAP8 to 2151 Mission 10G Wave Diverse.pdf                      Attorney Client
SWITCH‐AX‐1185746 ‐ SWITCH‐AX‐1185746       8/2/2016 11:34   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1185747 ‐ SWITCH‐AX‐1185747       8/2/2016 11:34   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1185748 ‐ SWITCH‐AX‐1185748       8/2/2016 11:34   S736‐09‐007‐E.pdf                                                               Attorney Client
SWITCH‐AX‐1185749 ‐ SWITCH‐AX‐1185749       8/2/2016 11:34   no Title                                                                        Attorney Client
SWITCH‐AX‐1185750 ‐ SWITCH‐AX‐1185750       8/2/2016 11:34   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1185751 ‐ SWITCH‐AX‐1185753       8/2/2016 11:34   Switch SO 678611 NAP8 to 2151 Mission 10G Wave Diverse.pdf                      Attorney Client
SWITCH‐AX‐1185754 ‐ SWITCH‐AX‐1185754       8/2/2016 11:34   S736‐09‐007‐E.pdf                                                               Attorney Client
SWITCH‐AX‐1185755 ‐ SWITCH‐AX‐1185755       8/2/2016 11:34   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1185756 ‐ SWITCH‐AX‐1185760       8/2/2016 11:48   no Title                                                                        Attorney Client
SWITCH‐AX‐1185761 ‐ SWITCH‐AX‐1185761       8/2/2016 11:48   image007.jpg                                                                    Attorney Client
SWITCH‐AX‐1185762 ‐ SWITCH‐AX‐1185762       8/2/2016 11:48   image005.jpg                                                                    Attorney Client
SWITCH‐AX‐1185763 ‐ SWITCH‐AX‐1185775       8/2/2016 11:50   no Title                                                                        Attorney Client
SWITCH‐AX‐1185776 ‐ SWITCH‐AX‐1185776       8/2/2016 11:50   image007.png                                                                    Attorney Client
SWITCH‐AX‐1185777 ‐ SWITCH‐AX‐1185786       8/2/2016 11:50   C808‐07‐001‐M.pdf                                                               Attorney Client
SWITCH‐AX‐1185787 ‐ SWITCH‐AX‐1185799       8/2/2016 11:50   no Title                                                                        Attorney Client
SWITCH‐AX‐1185800 ‐ SWITCH‐AX‐1185809       8/2/2016 11:50   C808‐07‐001‐M.pdf                                                               Attorney Client
SWITCH‐AX‐1185810 ‐ SWITCH‐AX‐1185810       8/2/2016 11:50   image007.png                                                                    Attorney Client
SWITCH‐AX‐1185811 ‐ SWITCH‐AX‐1185811       8/2/2016 12:45   no Title                                                                        Attorney Client
SWITCH‐AX‐1185812 ‐ SWITCH‐AX‐1185812       8/2/2016 12:45   Eli Lilly pricing.xlsx                                                          Attorney Client
SWITCH‐AX‐1185813 ‐ SWITCH‐AX‐1185813       8/2/2016 12:46   no Title                                                                        Attorney Client
SWITCH‐AX‐1185814 ‐ SWITCH‐AX‐1185814       8/2/2016 12:46   Eli Lilly pricing.xlsx                                                          Attorney Client
SWITCH‐AX‐1185815 ‐ SWITCH‐AX‐1185817       8/2/2016 12:51   no Title                                                                        Attorney Client




                                                                         EXHIBIT 10, PAGE 2349
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 597 of 829


Bates                                   Document Date        Document Title                                                                  Privilege
SWITCH‐AX‐1185818 ‐ SWITCH‐AX‐1185818       8/2/2016 12:51   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1185819 ‐ SWITCH‐AX‐1185819       8/2/2016 12:57   no Title                                                                        Attorney Client
SWITCH‐AX‐1185820 ‐ SWITCH‐AX‐1185820       8/2/2016 12:57   Eli Lilly pricing.xlsx                                                          Attorney Client
SWITCH‐AX‐1185821 ‐ SWITCH‐AX‐1185830       8/2/2016 13:27   no Title                                                                        Attorney Client
SWITCH‐AX‐1185831 ‐ SWITCH‐AX‐1185831       8/2/2016 13:27   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1185832 ‐ SWITCH‐AX‐1185841       8/2/2016 13:27   CFA‐US Signal‐ 080216 SH Response.docx                                          Attorney Client
SWITCH‐AX‐1185842 ‐ SWITCH‐AX‐1185842       8/2/2016 13:27   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1185843 ‐ SWITCH‐AX‐1185843       8/2/2016 13:27   image003.jpg                                                                    Attorney Client
SWITCH‐AX‐1185844 ‐ SWITCH‐AX‐1185844       8/2/2016 13:30   no Title                                                                        Attorney Client
SWITCH‐AX‐1185845 ‐ SWITCH‐AX‐1185845       8/2/2016 13:30   image001.png                                                                    Attorney Client
SWITCH‐AX‐1185846 ‐ SWITCH‐AX‐1185853       8/2/2016 13:30   Draft LOI Template v5 08‐02‐16 Switch                                           Attorney Client
SWITCH‐AX‐1185854 ‐ SWITCH‐AX‐1185854       8/2/2016 13:30   no Title                                                                        Attorney Client
SWITCH‐AX‐1185855 ‐ SWITCH‐AX‐1185862       8/2/2016 13:30   Draft LOI Template v5 08‐02‐16 Switch                                           Attorney Client
SWITCH‐AX‐1185863 ‐ SWITCH‐AX‐1185863       8/2/2016 13:30   image001.png                                                                    Attorney Client
SWITCH‐AX‐1185864 ‐ SWITCH‐AX‐1185866       8/2/2016 13:36   no Title                                                                        Attorney Client
SWITCH‐AX‐1185867 ‐ SWITCH‐AX‐1185971       8/2/2016 13:36   _                                                                               Attorney Client
SWITCH‐AX‐1185972 ‐ SWITCH‐AX‐1185982       8/2/2016 13:58   no Title                                                                        Attorney Client
SWITCH‐AX‐1185983 ‐ SWITCH‐AX‐1185983       8/2/2016 13:58   image003.jpg                                                                    Attorney Client
SWITCH‐AX‐1185984 ‐ SWITCH‐AX‐1185993       8/2/2016 13:58   CFA‐US Signal‐ 080216 SH Response.docx                                          Attorney Client
SWITCH‐AX‐1185994 ‐ SWITCH‐AX‐1185994       8/2/2016 13:58   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1185995 ‐ SWITCH‐AX‐1185995       8/2/2016 13:58   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1185996 ‐ SWITCH‐AX‐1185996       8/2/2016 14:36   no Title                                                                        Attorney Client
SWITCH‐AX‐1185997 ‐ SWITCH‐AX‐1185999       8/2/2016 14:36   Microsoft Word ‐ Product Rider DIA V1‐9                                         Attorney Client
SWITCH‐AX‐1186000 ‐ SWITCH‐AX‐1186000       8/2/2016 14:36   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1186001 ‐ SWITCH‐AX‐1186003       8/2/2016 15:07   a5ecb0bb‐7e96‐46ad‐ba8a‐4da2baf5ebe1.msg                                        Attorney Client
SWITCH‐AX‐1186004 ‐ SWITCH‐AX‐1186004       8/2/2016 15:07   image005.jpg                                                                    Attorney Client
SWITCH‐AX‐1186005 ‐ SWITCH‐AX‐1186010       8/2/2016 15:07   Product Pricer Online Quote ‐ 30160722595924                                    Attorney Client
SWITCH‐AX‐1186011 ‐ SWITCH‐AX‐1186011       8/2/2016 15:07   image004.jpg                                                                    Attorney Client
SWITCH‐AX‐1186012 ‐ SWITCH‐AX‐1186022       8/2/2016 15:07   Amendment                                                                       Attorney Client
SWITCH‐AX‐1186023 ‐ SWITCH‐AX‐1186023       8/2/2016 15:07   L‐110                                                                           Attorney Client
SWITCH‐AX‐1186024 ‐ SWITCH‐AX‐1186026       8/2/2016 15:07   RE_ REI DC T1 Order 456745.msg                                                  Attorney Client
SWITCH‐AX‐1186027 ‐ SWITCH‐AX‐1186032       8/2/2016 15:07   Product Pricer Online Quote ‐ 30160620781424                                    Attorney Client
SWITCH‐AX‐1186033 ‐ SWITCH‐AX‐1186034       8/2/2016 15:07   RE_ CenturyLink Order Confirmation for order number 456749 _ 20160722‐215.msg   Attorney Client
SWITCH‐AX‐1186035 ‐ SWITCH‐AX‐1186036       8/2/2016 15:07   20160722121921876.pdf                                                           Attorney Client
SWITCH‐AX‐1186037 ‐ SWITCH‐AX‐1186037       8/2/2016 15:07   image003.jpg                                                                    Attorney Client
SWITCH‐AX‐1186038 ‐ SWITCH‐AX‐1186039       8/2/2016 15:07   Online Ordering                                                                 Attorney Client
SWITCH‐AX‐1186040 ‐ SWITCH‐AX‐1186040       8/2/2016 15:10   no Title                                                                        Attorney Client
SWITCH‐AX‐1186041 ‐ SWITCH‐AX‐1186047       8/2/2016 15:10   Draft LOI Template v5 08‐02‐16 Switch.docx                                      Attorney Client
SWITCH‐AX‐1186048 ‐ SWITCH‐AX‐1186048       8/2/2016 15:10   image001.png                                                                    Attorney Client
SWITCH‐AX‐1186049 ‐ SWITCH‐AX‐1186051       8/2/2016 15:17   no Title                                                                        Attorney Client
SWITCH‐AX‐1186052 ‐ SWITCH‐AX‐1186053       8/2/2016 15:17   Online Ordering                                                                 Attorney Client
SWITCH‐AX‐1186054 ‐ SWITCH‐AX‐1186055       8/2/2016 15:17   20160722121921876.pdf                                                           Attorney Client
SWITCH‐AX‐1186056 ‐ SWITCH‐AX‐1186056       8/2/2016 15:17   L‐110                                                                           Attorney Client
SWITCH‐AX‐1186057 ‐ SWITCH‐AX‐1186057       8/2/2016 15:17   image003.jpg                                                                    Attorney Client
SWITCH‐AX‐1186058 ‐ SWITCH‐AX‐1186061       8/2/2016 15:17   RE_ REI DC T1 Order 456745.msg                                                  Attorney Client
SWITCH‐AX‐1186062 ‐ SWITCH‐AX‐1186062       8/2/2016 15:17   image001.jpg                                                                    Attorney Client




                                                                         EXHIBIT 10, PAGE 2350
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 598 of 829


Bates                                   Document Date        Document Title                                                                Privilege
SWITCH‐AX‐1186063 ‐ SWITCH‐AX‐1186063       8/2/2016 15:17   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1186064 ‐ SWITCH‐AX‐1186066       8/2/2016 15:17   FW_ REI DC T1 Order 456745.msg                                                Attorney Client
SWITCH‐AX‐1186067 ‐ SWITCH‐AX‐1186067       8/2/2016 15:17   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1186068 ‐ SWITCH‐AX‐1186078       8/2/2016 15:17   Amendment                                                                     Attorney Client
SWITCH‐AX‐1186079 ‐ SWITCH‐AX‐1186079       8/2/2016 15:17   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1186080 ‐ SWITCH‐AX‐1186085       8/2/2016 15:17   Product Pricer Online Quote ‐ 30160722595924                                  Attorney Client
SWITCH‐AX‐1186086 ‐ SWITCH‐AX‐1186086       8/2/2016 16:01   no Title                                                                      Attorney Client
SWITCH‐AX‐1186087 ‐ SWITCH‐AX‐1186094       8/2/2016 16:01   Redline Draft Switch Settlement Agreement (7 29 16) V1 to V2 Switch.docx      Attorney Client
SWITCH‐AX‐1186095 ‐ SWITCH‐AX‐1186095       8/2/2016 16:01   no Title                                                                      Attorney Client;Work Product
SWITCH‐AX‐1186096 ‐ SWITCH‐AX‐1186103       8/2/2016 16:01   Redline Draft Switch Settlement Agreement (7 29 16) V1 to V2 Switch.docx      Attorney Client;Work Product
SWITCH‐AX‐1186104 ‐ SWITCH‐AX‐1186104       8/2/2016 16:04   no Title                                                                      Attorney Client
SWITCH‐AX‐1186105 ‐ SWITCH‐AX‐1186111       8/2/2016 16:04   Redline Draft LOI Template V5 to V5a 08‐02‐16 CL.docx                         Attorney Client
SWITCH‐AX‐1186112 ‐ SWITCH‐AX‐1186112       8/2/2016 16:04   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1186113 ‐ SWITCH‐AX‐1186113       8/2/2016 16:04   image003.png                                                                  Attorney Client
SWITCH‐AX‐1186114 ‐ SWITCH‐AX‐1186118       8/2/2016 16:45   no Title                                                                      Attorney Client
SWITCH‐AX‐1186119 ‐ SWITCH‐AX‐1186119       8/2/2016 16:45   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1186120 ‐ SWITCH‐AX‐1186120       8/2/2016 16:45   Collection Report 160802.xlsx                                                 Attorney Client
SWITCH‐AX‐1186121 ‐ SWITCH‐AX‐1186125       8/2/2016 16:45   6d548d54‐cd12‐4390‐ac94‐4244a8894333.msg                                      Attorney Client
SWITCH‐AX‐1186126 ‐ SWITCH‐AX‐1186126       8/2/2016 16:45   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1186127 ‐ SWITCH‐AX‐1186127       8/2/2016 16:45   Collection Report 160802.xlsx                                                 Attorney Client
SWITCH‐AX‐1186128 ‐ SWITCH‐AX‐1186136       8/2/2016 17:08   CFA Switch Proficio v1 to v2 20160802.pdf                                     Attorney Client
SWITCH‐AX‐1186137 ‐ SWITCH‐AX‐1186137       8/2/2016 17:28   no Title                                                                      Attorney Client
SWITCH‐AX‐1186138 ‐ SWITCH‐AX‐1186138       8/2/2016 17:28   image001.png                                                                  Attorney Client
SWITCH‐AX‐1186139 ‐ SWITCH‐AX‐1186139       8/2/2016 17:28   eBay_7Yr_Demand_and_Budget_v2.xlsx                                            Attorney Client
SWITCH‐AX‐1186140 ‐ SWITCH‐AX‐1186147       8/2/2016 17:28   Draft LOI Template v5 08‐02‐16 Switch                                         Attorney Client
SWITCH‐AX‐1186148 ‐ SWITCH‐AX‐1186154       8/2/2016 17:28   Draft LOI Template v5 08‐02‐16 Switch.docx                                    Attorney Client
SWITCH‐AX‐1186155 ‐ SWITCH‐AX‐1186155       8/2/2016 17:28   no Title                                                                      Attorney Client
SWITCH‐AX‐1186156 ‐ SWITCH‐AX‐1186162       8/2/2016 17:28   Draft LOI Template v5 08‐02‐16 Switch.docx                                    Attorney Client
SWITCH‐AX‐1186163 ‐ SWITCH‐AX‐1186163       8/2/2016 17:28   image001.png                                                                  Attorney Client
SWITCH‐AX‐1186164 ‐ SWITCH‐AX‐1186164       8/2/2016 17:28   eBay_7Yr_Demand_and_Budget_v2.xlsx                                            Attorney Client
SWITCH‐AX‐1186165 ‐ SWITCH‐AX‐1186172       8/2/2016 17:28   Draft LOI Template v5 08‐02‐16 Switch                                         Attorney Client
SWITCH‐AX‐1186173 ‐ SWITCH‐AX‐1186173       8/2/2016 18:56   Collection Report 160802.xlsx                                                 Attorney Client
SWITCH‐AX‐1186174 ‐ SWITCH‐AX‐1186174       8/2/2016 19:39   no Title                                                                      Attorney Client;Work Product
SWITCH‐AX‐1186175 ‐ SWITCH‐AX‐1186213       8/2/2016 19:39   .                                                                             Attorney Client;Work Product
SWITCH‐AX‐1186214 ‐ SWITCH‐AX‐1186214       8/2/2016 19:39   no Title                                                                      Attorney Client
SWITCH‐AX‐1186215 ‐ SWITCH‐AX‐1186253       8/2/2016 19:39   .                                                                             Attorney Client
SWITCH‐AX‐1186254 ‐ SWITCH‐AX‐1186259        8/3/2016 0:21   no Title                                                                      Attorney Client
SWITCH‐AX‐1186260 ‐ SWITCH‐AX‐1186260        8/3/2016 7:11   no Title                                                                      Attorney Client
SWITCH‐AX‐1186261 ‐ SWITCH‐AX‐1186261        8/3/2016 7:11   ATT00001.htm                                                                  Attorney Client
SWITCH‐AX‐1186262 ‐ SWITCH‐AX‐1186268        8/3/2016 7:11   Markup SUPERNAP Italia Acceptable Use Policy.docx                             Attorney Client
SWITCH‐AX‐1186269 ‐ SWITCH‐AX‐1186270        8/3/2016 7:38   no Title                                                                      Attorney Client
SWITCH‐AX‐1186271 ‐ SWITCH‐AX‐1186272        8/3/2016 8:46   no Title                                                                      Attorney Client
SWITCH‐AX‐1186273 ‐ SWITCH‐AX‐1186273        8/3/2016 8:46   Eli Lilly pricing 8 2 2016.xlsx                                               Attorney Client
SWITCH‐AX‐1186274 ‐ SWITCH‐AX‐1186277       8/3/2016 10:10   d40ed410‐6bff‐4855‐9b1f‐702da0a78e56.msg                                      Attorney Client
SWITCH‐AX‐1186278 ‐ SWITCH‐AX‐1186284       8/3/2016 10:10   SLA_loanDepot changes CLEAN (8 03 2016).docx                                  Attorney Client
SWITCH‐AX‐1186285 ‐ SWITCH‐AX‐1186288       8/3/2016 10:10   WAVELENGTH SERVICES SCHEDULE_DRAFT v 2.0_loanDepot Redline (8.03.2016).docx   Attorney Client




                                                                        EXHIBIT 10, PAGE 2351
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 599 of 829


Bates                                   Document Date        Document Title                                                                Privilege
SWITCH‐AX‐1186289 ‐ SWITCH‐AX‐1186289       8/3/2016 10:10   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1186290 ‐ SWITCH‐AX‐1186296       8/3/2016 10:10   Redline to show changes (8.3.2016).docx                                       Attorney Client
SWITCH‐AX‐1186297 ‐ SWITCH‐AX‐1186301       8/3/2016 10:18   a80425bf‐2288‐4d0a‐9568‐16e4f9eabcd2.msg                                      Attorney Client
SWITCH‐AX‐1186302 ‐ SWITCH‐AX‐1186302       8/3/2016 10:18   image003.jpg                                                                  Attorney Client
SWITCH‐AX‐1186303 ‐ SWITCH‐AX‐1186309       8/3/2016 10:18   SLA_loanDepot changes CLEAN (8 03 2016).docx                                  Attorney Client
SWITCH‐AX‐1186310 ‐ SWITCH‐AX‐1186310       8/3/2016 10:18   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1186311 ‐ SWITCH‐AX‐1186314       8/3/2016 10:18   WAVELENGTH SERVICES SCHEDULE_DRAFT v 2.0_loanDepot Redline (8.03.2016).docx   Attorney Client
SWITCH‐AX‐1186315 ‐ SWITCH‐AX‐1186321       8/3/2016 10:18   Redline to show changes (8.3.2016).docx                                       Attorney Client
SWITCH‐AX‐1186322 ‐ SWITCH‐AX‐1186328       8/3/2016 10:51   a02a5102‐cce2‐4e0f‐87cd‐166d3c479cc9.msg                                      Attorney Client
SWITCH‐AX‐1186329 ‐ SWITCH‐AX‐1186329       8/3/2016 10:51   image004.png                                                                  Attorney Client
SWITCH‐AX‐1186330 ‐ SWITCH‐AX‐1186330       8/3/2016 10:51   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1186331 ‐ SWITCH‐AX‐1186331       8/3/2016 10:51   image003.jpg                                                                  Attorney Client
SWITCH‐AX‐1186332 ‐ SWITCH‐AX‐1186350       8/3/2016 10:51   M901‐09‐001‐M.pdf                                                             Attorney Client
SWITCH‐AX‐1186351 ‐ SWITCH‐AX‐1186351       8/3/2016 10:51   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1186352 ‐ SWITCH‐AX‐1186354       8/3/2016 11:37   no Title                                                                      Attorney Client
SWITCH‐AX‐1186355 ‐ SWITCH‐AX‐1186383       8/3/2016 11:37   UMB agreement.docx                                                            Attorney Client
SWITCH‐AX‐1186384 ‐ SWITCH‐AX‐1186412       8/3/2016 11:37   UMB Agreement Redline response.docx                                           Attorney Client
SWITCH‐AX‐1186413 ‐ SWITCH‐AX‐1186413       8/3/2016 11:39   no Title                                                                      Attorney Client
SWITCH‐AX‐1186414 ‐ SWITCH‐AX‐1186421       8/3/2016 11:39   Redline Draft Switch Settlement Agreement (7 30 16) V1 to V2 Switch.docx      Attorney Client
SWITCH‐AX‐1186422 ‐ SWITCH‐AX‐1186429       8/3/2016 11:39   Draft Switch Settlement Agreement (7 30 16) V2 Switch.docx                    Attorney Client
SWITCH‐AX‐1186430 ‐ SWITCH‐AX‐1186430       8/3/2016 11:43   no Title                                                                      Attorney Client
SWITCH‐AX‐1186431 ‐ SWITCH‐AX‐1186434       8/3/2016 11:43   Proposed Energy Deregulation Plan V4.docx                                     Attorney Client
SWITCH‐AX‐1186435 ‐ SWITCH‐AX‐1186435       8/3/2016 12:30   cf283680‐1c2c‐4458‐a993‐afb4a82feaae.msg                                      Work Product
SWITCH‐AX‐1186436 ‐ SWITCH‐AX‐1186436       8/3/2016 12:30   Media Report Jul 2016.xlsx                                                    Work Product
SWITCH‐AX‐1186437 ‐ SWITCH‐AX‐1186437       8/3/2016 12:30   image001.png                                                                  Work Product
SWITCH‐AX‐1186438 ‐ SWITCH‐AX‐1186438       8/3/2016 12:30   no Title                                                                      Attorney Client
SWITCH‐AX‐1186439 ‐ SWITCH‐AX‐1186439       8/3/2016 12:30   image001.png                                                                  Attorney Client
SWITCH‐AX‐1186440 ‐ SWITCH‐AX‐1186440       8/3/2016 12:30   Media Report Jul 2016.xlsx                                                    Attorney Client
SWITCH‐AX‐1186441 ‐ SWITCH‐AX‐1186441       8/3/2016 13:17   cb9c8f56‐01e5‐4bcf‐8491‐256a2a44981b.msg                                      Attorney Client
SWITCH‐AX‐1186442 ‐ SWITCH‐AX‐1186448       8/3/2016 13:17   AUP V33 to V34 06‐23‐16.docx                                                  Attorney Client
SWITCH‐AX‐1186449 ‐ SWITCH‐AX‐1186449       8/3/2016 13:17   no Title                                                                      Attorney Client
SWITCH‐AX‐1186450 ‐ SWITCH‐AX‐1186456       8/3/2016 13:17   AUP V33 to V34 06‐23‐16.docx                                                  Attorney Client
SWITCH‐AX‐1186457 ‐ SWITCH‐AX‐1186458       8/3/2016 13:22   3c12f5f7‐4223‐4e40‐9bd9‐fd97a30bdecf.msg                                      Attorney Client
SWITCH‐AX‐1186459 ‐ SWITCH‐AX‐1186459       8/3/2016 13:22   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1186460 ‐ SWITCH‐AX‐1186461       8/3/2016 13:22   no Title                                                                      Attorney Client
SWITCH‐AX‐1186462 ‐ SWITCH‐AX‐1186462       8/3/2016 13:22   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1186463 ‐ SWITCH‐AX‐1186465       8/3/2016 13:29   bc5aa1fb‐c072‐4754‐87bf‐73a06cef6add.msg                                      Attorney Client
SWITCH‐AX‐1186466 ‐ SWITCH‐AX‐1186466       8/3/2016 13:29   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1186467 ‐ SWITCH‐AX‐1186469       8/3/2016 13:29   no Title                                                                      Attorney Client
SWITCH‐AX‐1186470 ‐ SWITCH‐AX‐1186470       8/3/2016 13:29   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1186471 ‐ SWITCH‐AX‐1186474       8/3/2016 13:29   no Title                                                                      Attorney Client
SWITCH‐AX‐1186475 ‐ SWITCH‐AX‐1186476       8/3/2016 13:29   Jennifer Arias.vcf                                                            Attorney Client
SWITCH‐AX‐1186477 ‐ SWITCH‐AX‐1186479       8/3/2016 13:32   no Title                                                                      Attorney Client
SWITCH‐AX‐1186480 ‐ SWITCH‐AX‐1186480       8/3/2016 13:32   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1186481 ‐ SWITCH‐AX‐1186487       8/3/2016 13:32   AUP V34 06‐23‐16.docx                                                         Attorney Client
SWITCH‐AX‐1186488 ‐ SWITCH‐AX‐1186490       8/3/2016 13:36   9c1b5f96‐98cf‐4a85‐8929‐9a7dc0942f71.msg                                      Attorney Client




                                                                        EXHIBIT 10, PAGE 2352
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 600 of 829


Bates                                   Document Date        Document Title                                                                          Privilege
SWITCH‐AX‐1186491 ‐ SWITCH‐AX‐1186491       8/3/2016 13:36   image002.jpg                                                                            Attorney Client
SWITCH‐AX‐1186492 ‐ SWITCH‐AX‐1186498       8/3/2016 13:36   AUP V33 to V34 06‐23‐16.docx                                                            Attorney Client
SWITCH‐AX‐1186499 ‐ SWITCH‐AX‐1186501       8/3/2016 13:36   no Title                                                                                Attorney Client
SWITCH‐AX‐1186502 ‐ SWITCH‐AX‐1186502       8/3/2016 13:36   image002.jpg                                                                            Attorney Client
SWITCH‐AX‐1186503 ‐ SWITCH‐AX‐1186509       8/3/2016 13:36   AUP V33 to V34 06‐23‐16.docx                                                            Attorney Client
SWITCH‐AX‐1186510 ‐ SWITCH‐AX‐1186513       8/3/2016 13:39   e38622f7‐3254‐4169‐922f‐26773281359a.msg                                                Attorney Client
SWITCH‐AX‐1186514 ‐ SWITCH‐AX‐1186514       8/3/2016 13:39   image002.jpg                                                                            Attorney Client
SWITCH‐AX‐1186515 ‐ SWITCH‐AX‐1186518       8/3/2016 13:39   no Title                                                                                Attorney Client
SWITCH‐AX‐1186519 ‐ SWITCH‐AX‐1186519       8/3/2016 13:39   image002.jpg                                                                            Attorney Client
SWITCH‐AX‐1186520 ‐ SWITCH‐AX‐1186524       8/3/2016 14:01   a7b394be‐3f9e‐42ce‐8c28‐b028ab9c9095.msg                                                Attorney Client
SWITCH‐AX‐1186525 ‐ SWITCH‐AX‐1186525       8/3/2016 14:01   image002.jpg                                                                            Attorney Client
SWITCH‐AX‐1186526 ‐ SWITCH‐AX‐1186530       8/3/2016 14:01   no Title                                                                                Attorney Client
SWITCH‐AX‐1186531 ‐ SWITCH‐AX‐1186531       8/3/2016 14:01   image002.jpg                                                                            Attorney Client
SWITCH‐AX‐1186532 ‐ SWITCH‐AX‐1186533       8/3/2016 14:14   no Title                                                                                Attorney Client
SWITCH‐AX‐1186534 ‐ SWITCH‐AX‐1186540       8/3/2016 14:14   AUP V33 to V34 06‐23‐16.docx                                                            Attorney Client
SWITCH‐AX‐1186541 ‐ SWITCH‐AX‐1186541       8/3/2016 16:04   no Title                                                                                Attorney Client;Work Product
SWITCH‐AX‐1186542 ‐ SWITCH‐AX‐1186580       8/3/2016 16:04   .                                                                                       Attorney Client;Work Product
SWITCH‐AX‐1186581 ‐ SWITCH‐AX‐1186581       8/3/2016 16:04   no Title                                                                                Attorney Client
SWITCH‐AX‐1186582 ‐ SWITCH‐AX‐1186620       8/3/2016 16:04   .                                                                                       Attorney Client
SWITCH‐AX‐1186621 ‐ SWITCH‐AX‐1186626       8/3/2016 16:31   e12844f5‐2dd7‐4824‐8443‐8d3f2a0855fb.msg                                                Attorney Client
SWITCH‐AX‐1186627 ‐ SWITCH‐AX‐1186627       8/3/2016 16:31   Collection Report 160803.xlsx                                                           Attorney Client
SWITCH‐AX‐1186628 ‐ SWITCH‐AX‐1186628       8/3/2016 16:31   Collection Report 160803.xlsx                                                           Attorney Client
SWITCH‐AX‐1186629 ‐ SWITCH‐AX‐1186629       8/3/2016 16:31   Collection Report 160803.xlsx                                                           Attorney Client
SWITCH‐AX‐1186630 ‐ SWITCH‐AX‐1186635       8/3/2016 16:31   no Title                                                                                Attorney Client
SWITCH‐AX‐1186636 ‐ SWITCH‐AX‐1186636       8/3/2016 16:31   Collection Report 160803.xlsx                                                           Attorney Client
SWITCH‐AX‐1186637 ‐ SWITCH‐AX‐1186637       8/3/2016 16:31   Collection Report 160803.xlsx                                                           Attorney Client
SWITCH‐AX‐1186638 ‐ SWITCH‐AX‐1186639       8/3/2016 16:45   no Title                                                                                Attorney Client
SWITCH‐AX‐1186640 ‐ SWITCH‐AX‐1186648       8/3/2016 16:45   Draft Switch Settlement Agreement (8‐3‐16) IHR markup of Switch comments ‐ clean.docx   Attorney Client
SWITCH‐AX‐1186649 ‐ SWITCH‐AX‐1186656       8/3/2016 16:45   Draft Switch Settlement Agreement (8‐3‐16) IHR markup of Switch comments.pdf            Attorney Client
SWITCH‐AX‐1186657 ‐ SWITCH‐AX‐1186658       8/3/2016 16:45   no Title                                                                                Attorney Client
SWITCH‐AX‐1186659 ‐ SWITCH‐AX‐1186665       8/3/2016 16:45   AUP V33 to V34 06‐23‐16.docx                                                            Attorney Client
SWITCH‐AX‐1186666 ‐ SWITCH‐AX‐1186667       8/3/2016 16:47   no Title                                                                                Attorney Client
SWITCH‐AX‐1186668 ‐ SWITCH‐AX‐1186676       8/3/2016 16:47   Draft Switch Settlement Agreement (8‐3‐16) IHR markup of Switch comments ‐ clean.docx   Attorney Client
SWITCH‐AX‐1186677 ‐ SWITCH‐AX‐1186684       8/3/2016 16:47   Draft Switch Settlement Agreement (8‐3‐16) IHR markup of Switch comments.pdf            Attorney Client
SWITCH‐AX‐1186685 ‐ SWITCH‐AX‐1186687       8/3/2016 16:49   f287bf78‐331d‐46d5‐81d5‐ecfc82306b9a.msg                                                Attorney Client
SWITCH‐AX‐1186688 ‐ SWITCH‐AX‐1186694       8/3/2016 16:49   AUP V33 to V34 06‐23‐16.docx                                                            Attorney Client
SWITCH‐AX‐1186695 ‐ SWITCH‐AX‐1186697       8/3/2016 16:56   4385cb3e‐4340‐4d4f‐b3ce‐94f7607b301b.msg                                                Attorney Client
SWITCH‐AX‐1186698 ‐ SWITCH‐AX‐1186700       8/3/2016 17:16   no Title                                                                                Attorney Client
SWITCH‐AX‐1186701 ‐ SWITCH‐AX‐1186701       8/3/2016 17:16   image001.png                                                                            Attorney Client
SWITCH‐AX‐1186702 ‐ SWITCH‐AX‐1186708       8/3/2016 17:16   AUP V33 to V34 06‐23‐16.docx                                                            Attorney Client
SWITCH‐AX‐1186709 ‐ SWITCH‐AX‐1186711       8/3/2016 17:16   c2580120‐c4a6‐4252‐a64e‐0945ef85db03.msg                                                Attorney Client
SWITCH‐AX‐1186712 ‐ SWITCH‐AX‐1186718       8/3/2016 17:16   AUP V33 to V34 06‐23‐16.docx                                                            Attorney Client
SWITCH‐AX‐1186719 ‐ SWITCH‐AX‐1186719       8/3/2016 17:16   image001.png                                                                            Attorney Client
SWITCH‐AX‐1186720 ‐ SWITCH‐AX‐1186720       8/3/2016 19:20   no Title                                                                                Attorney Client
SWITCH‐AX‐1186721 ‐ SWITCH‐AX‐1186759       8/3/2016 19:20   .                                                                                       Attorney Client
SWITCH‐AX‐1186760 ‐ SWITCH‐AX‐1186760       8/3/2016 19:23   no Title                                                                                Attorney Client




                                                                         EXHIBIT 10, PAGE 2353
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 601 of 829


Bates                                   Document Date        Document Title                                             Privilege
SWITCH‐AX‐1186761 ‐ SWITCH‐AX‐1186799       8/3/2016 19:23   .                                                          Attorney Client
SWITCH‐AX‐1186800 ‐ SWITCH‐AX‐1186801       8/3/2016 22:02   387ad507‐5af1‐45c7‐88e1‐1e4c6cdd7a82.msg                   Attorney Client
SWITCH‐AX‐1186802 ‐ SWITCH‐AX‐1186808        8/4/2016 9:09   no Title                                                   Attorney Client
SWITCH‐AX‐1186809 ‐ SWITCH‐AX‐1186811        8/4/2016 9:23   a94706b9‐1722‐438d‐958f‐6e2f92eac93c.msg                   Attorney Client
SWITCH‐AX‐1186812 ‐ SWITCH‐AX‐1186812        8/4/2016 9:23   image001.png                                               Attorney Client
SWITCH‐AX‐1186813 ‐ SWITCH‐AX‐1186816        8/4/2016 9:23   no Title                                                   Attorney Client
SWITCH‐AX‐1186817 ‐ SWITCH‐AX‐1186817        8/4/2016 9:23   image001.png                                               Attorney Client
SWITCH‐AX‐1186818 ‐ SWITCH‐AX‐1186823       8/4/2016 10:04   no Title                                                   Attorney Client
SWITCH‐AX‐1186824 ‐ SWITCH‐AX‐1186824       8/4/2016 10:04   ATT00001.htm                                               Attorney Client
SWITCH‐AX‐1186825 ‐ SWITCH‐AX‐1186827       8/4/2016 10:04   Switch SO 671136 100G VGS to 11GO.pdf                      Attorney Client
SWITCH‐AX‐1186828 ‐ SWITCH‐AX‐1186830       8/4/2016 10:05   no Title                                                   Attorney Client
SWITCH‐AX‐1186831 ‐ SWITCH‐AX‐1186935       8/4/2016 10:05   _                                                          Attorney Client
SWITCH‐AX‐1186936 ‐ SWITCH‐AX‐1186937       8/4/2016 11:00   no Title                                                   Attorney Client
SWITCH‐AX‐1186938 ‐ SWITCH‐AX‐1186938       8/4/2016 12:26   no Title                                                   Attorney Client
SWITCH‐AX‐1186939 ‐ SWITCH‐AX‐1186966       8/4/2016 12:26   Data Center Outlook ‐ JLL ‐ 2016                           Attorney Client
SWITCH‐AX‐1186967 ‐ SWITCH‐AX‐1186972       8/4/2016 12:35   no Title                                                   Attorney Client
SWITCH‐AX‐1186973 ‐ SWITCH‐AX‐1186973       8/4/2016 12:35   image006.jpg                                               Attorney Client
SWITCH‐AX‐1186974 ‐ SWITCH‐AX‐1186974       8/4/2016 12:35   image004.jpg                                               Attorney Client
SWITCH‐AX‐1186975 ‐ SWITCH‐AX‐1186976       8/4/2016 13:05   112a62e7‐de21‐454f‐9c42‐1ba214fd50aa.msg                   Attorney Client
SWITCH‐AX‐1186977 ‐ SWITCH‐AX‐1186987       8/4/2016 13:05   R895‐09‐001‐M.pdf                                          Attorney Client
SWITCH‐AX‐1186988 ‐ SWITCH‐AX‐1186988       8/4/2016 13:05   image001.jpg                                               Attorney Client
SWITCH‐AX‐1186989 ‐ SWITCH‐AX‐1187000       8/4/2016 13:05   Switch Executed Co‐Location Agreement.pdf                  Attorney Client
SWITCH‐AX‐1187001 ‐ SWITCH‐AX‐1187002       8/4/2016 13:05   no Title                                                   Attorney Client
SWITCH‐AX‐1187003 ‐ SWITCH‐AX‐1187014       8/4/2016 13:05   Switch Executed Co‐Location Agreement.pdf                  Attorney Client
SWITCH‐AX‐1187015 ‐ SWITCH‐AX‐1187025       8/4/2016 13:05   R895‐09‐001‐M.pdf                                          Attorney Client
SWITCH‐AX‐1187026 ‐ SWITCH‐AX‐1187026       8/4/2016 13:05   image001.jpg                                               Attorney Client
SWITCH‐AX‐1187027 ‐ SWITCH‐AX‐1187029       8/4/2016 13:12   8d73f91e‐7734‐41a6‐a26d‐908e8bc5a808.msg                   Attorney Client
SWITCH‐AX‐1187030 ‐ SWITCH‐AX‐1187030       8/4/2016 13:12   image001.jpg                                               Attorney Client
SWITCH‐AX‐1187031 ‐ SWITCH‐AX‐1187031       8/4/2016 13:12   R895‐09‐004‐A.pdf                                          Attorney Client
SWITCH‐AX‐1187032 ‐ SWITCH‐AX‐1187042       8/4/2016 13:12   R895‐09‐001‐M.pdf                                          Attorney Client
SWITCH‐AX‐1187043 ‐ SWITCH‐AX‐1187043       8/4/2016 13:12   image002.jpg                                               Attorney Client
SWITCH‐AX‐1187044 ‐ SWITCH‐AX‐1187046       8/4/2016 13:12   no Title                                                   Attorney Client
SWITCH‐AX‐1187047 ‐ SWITCH‐AX‐1187047       8/4/2016 13:12   R895‐09‐004‐A.pdf                                          Attorney Client
SWITCH‐AX‐1187048 ‐ SWITCH‐AX‐1187058       8/4/2016 13:12   R895‐09‐001‐M.pdf                                          Attorney Client
SWITCH‐AX‐1187059 ‐ SWITCH‐AX‐1187059       8/4/2016 13:12   image002.jpg                                               Attorney Client
SWITCH‐AX‐1187060 ‐ SWITCH‐AX‐1187060       8/4/2016 13:12   image001.jpg                                               Attorney Client
SWITCH‐AX‐1187061 ‐ SWITCH‐AX‐1187066       8/4/2016 13:47   no Title                                                   Attorney Client
SWITCH‐AX‐1187067 ‐ SWITCH‐AX‐1187067       8/4/2016 13:47   Switch Service Order ‐ Crowdstrike 7‐8‐16[2][1] copy       Attorney Client
SWITCH‐AX‐1187068 ‐ SWITCH‐AX‐1187068       8/4/2016 13:47   image003.jpg                                               Attorney Client
SWITCH‐AX‐1187069 ‐ SWITCH‐AX‐1187071       8/4/2016 13:47   Switch SO 671136 100G VGS to 11GO.pdf                      Attorney Client
SWITCH‐AX‐1187072 ‐ SWITCH‐AX‐1187072       8/4/2016 13:47   image002.png                                               Attorney Client
SWITCH‐AX‐1187073 ‐ SWITCH‐AX‐1187076       8/4/2016 13:55   ece77dc6‐f759‐4b61‐9ed6‐6bbf84ff2f19.msg                   Attorney Client
SWITCH‐AX‐1187077 ‐ SWITCH‐AX‐1187077       8/4/2016 13:57   TSCIF Model NAP09 S04_R3 ‐ 08.04.16.xlsx                   Attorney Client
SWITCH‐AX‐1187078 ‐ SWITCH‐AX‐1187081       8/4/2016 14:15   0d4e6e4a‐6fe1‐4249‐91d7‐64778e152f30.msg                   Attorney Client
SWITCH‐AX‐1187082 ‐ SWITCH‐AX‐1187083       8/4/2016 15:57   4398fd5c‐5713‐43c2‐afe4‐fec660f398e6.msg                   Attorney Client
SWITCH‐AX‐1187084 ‐ SWITCH‐AX‐1187086       8/4/2016 15:57   FW_ Switch account Y725 Payment Term change request .msg   Attorney Client




                                                                         EXHIBIT 10, PAGE 2354
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 602 of 829


Bates                                   Document Date        Document Title                                             Privilege
SWITCH‐AX‐1187087 ‐ SWITCH‐AX‐1187087       8/4/2016 15:57   image001.jpg                                               Attorney Client
SWITCH‐AX‐1187088 ‐ SWITCH‐AX‐1187089       8/4/2016 15:57   no Title                                                   Attorney Client
SWITCH‐AX‐1187090 ‐ SWITCH‐AX‐1187090       8/4/2016 15:57   image001.jpg                                               Attorney Client
SWITCH‐AX‐1187091 ‐ SWITCH‐AX‐1187093       8/4/2016 15:57   FW_ Switch account Y725 Payment Term change request .msg   Attorney Client
SWITCH‐AX‐1187094 ‐ SWITCH‐AX‐1187096       8/4/2016 16:00   no Title                                                   Attorney Client
SWITCH‐AX‐1187097 ‐ SWITCH‐AX‐1187097       8/4/2016 16:00   image004.jpg                                               Attorney Client
SWITCH‐AX‐1187098 ‐ SWITCH‐AX‐1187098       8/4/2016 16:00   image003.jpg                                               Attorney Client
SWITCH‐AX‐1187099 ‐ SWITCH‐AX‐1187101       8/4/2016 16:00   2de3d926‐6820‐48a4‐90e6‐2d13d5638290.msg                   Attorney Client
SWITCH‐AX‐1187102 ‐ SWITCH‐AX‐1187102       8/4/2016 16:00   image003.jpg                                               Attorney Client
SWITCH‐AX‐1187103 ‐ SWITCH‐AX‐1187103       8/4/2016 16:00   image004.jpg                                               Attorney Client
SWITCH‐AX‐1187104 ‐ SWITCH‐AX‐1187110       8/4/2016 16:06   no Title                                                   Attorney Client
SWITCH‐AX‐1187111 ‐ SWITCH‐AX‐1187111       8/4/2016 16:06   image001.png                                               Attorney Client
SWITCH‐AX‐1187112 ‐ SWITCH‐AX‐1187112       8/4/2016 16:06   image002.png                                               Attorney Client
SWITCH‐AX‐1187113 ‐ SWITCH‐AX‐1187115       8/4/2016 16:14   a018b316‐e86c‐4458‐a296‐d303d01d0659.msg                   Attorney Client
SWITCH‐AX‐1187116 ‐ SWITCH‐AX‐1187116       8/4/2016 16:14   image002.jpg                                               Attorney Client
SWITCH‐AX‐1187117 ‐ SWITCH‐AX‐1187117       8/4/2016 16:14   image001.jpg                                               Attorney Client
SWITCH‐AX‐1187118 ‐ SWITCH‐AX‐1187120       8/4/2016 16:14   no Title                                                   Attorney Client
SWITCH‐AX‐1187121 ‐ SWITCH‐AX‐1187121       8/4/2016 16:14   image001.jpg                                               Attorney Client
SWITCH‐AX‐1187122 ‐ SWITCH‐AX‐1187122       8/4/2016 16:14   image002.jpg                                               Attorney Client
SWITCH‐AX‐1187123 ‐ SWITCH‐AX‐1187125       8/4/2016 16:16   no Title                                                   Attorney Client
SWITCH‐AX‐1187126 ‐ SWITCH‐AX‐1187126       8/4/2016 16:16   image004.jpg                                               Attorney Client
SWITCH‐AX‐1187127 ‐ SWITCH‐AX‐1187127       8/4/2016 16:16   image002.jpg                                               Attorney Client
SWITCH‐AX‐1187128 ‐ SWITCH‐AX‐1187130       8/4/2016 16:16   03a34936‐b34e‐4742‐aa41‐536a2163d45e.msg                   Attorney Client
SWITCH‐AX‐1187131 ‐ SWITCH‐AX‐1187131       8/4/2016 16:16   image004.jpg                                               Attorney Client
SWITCH‐AX‐1187132 ‐ SWITCH‐AX‐1187132       8/4/2016 16:16   image002.jpg                                               Attorney Client
SWITCH‐AX‐1187133 ‐ SWITCH‐AX‐1187133       8/4/2016 16:40   no Title                                                   Attorney Client
SWITCH‐AX‐1187134 ‐ SWITCH‐AX‐1187134       8/4/2016 16:40   Gutman AARF 1 ‐ Web.pdf                                    Attorney Client
SWITCH‐AX‐1187135 ‐ SWITCH‐AX‐1187135       8/4/2016 16:40   Gutman AARF 2 ‐ EYCapri Slides.pdf                         Attorney Client
SWITCH‐AX‐1187136 ‐ SWITCH‐AX‐1187136       8/4/2016 16:40   image001.jpg                                               Attorney Client
SWITCH‐AX‐1187137 ‐ SWITCH‐AX‐1187141       8/4/2016 16:44   no Title                                                   Attorney Client
SWITCH‐AX‐1187142 ‐ SWITCH‐AX‐1187142       8/4/2016 16:44   image001.jpg                                               Attorney Client
SWITCH‐AX‐1187143 ‐ SWITCH‐AX‐1187143       8/4/2016 16:44   Collection Report 160804.xlsx                              Attorney Client
SWITCH‐AX‐1187144 ‐ SWITCH‐AX‐1187148       8/4/2016 16:44   65a91f00‐3c6c‐4855‐a3ae‐5e19cd2b79a4.msg                   Attorney Client
SWITCH‐AX‐1187149 ‐ SWITCH‐AX‐1187149       8/4/2016 16:44   image001.jpg                                               Attorney Client
SWITCH‐AX‐1187150 ‐ SWITCH‐AX‐1187150       8/4/2016 16:44   Collection Report 160804.xlsx                              Attorney Client
SWITCH‐AX‐1187151 ‐ SWITCH‐AX‐1187151       8/4/2016 16:44   Collection Report 160804.xlsx                              Attorney Client
SWITCH‐AX‐1187152 ‐ SWITCH‐AX‐1187157       8/4/2016 17:11   no Title                                                   Attorney Client
SWITCH‐AX‐1187158 ‐ SWITCH‐AX‐1187158       8/4/2016 17:11   image009.jpg                                               Attorney Client
SWITCH‐AX‐1187159 ‐ SWITCH‐AX‐1187159       8/4/2016 17:11   image002.jpg                                               Attorney Client
SWITCH‐AX‐1187160 ‐ SWITCH‐AX‐1187165       8/4/2016 17:11   no Title                                                   Attorney Client
SWITCH‐AX‐1187166 ‐ SWITCH‐AX‐1187166       8/4/2016 17:11   image002.jpg                                               Attorney Client
SWITCH‐AX‐1187167 ‐ SWITCH‐AX‐1187167       8/4/2016 17:11   image009.jpg                                               Attorney Client
SWITCH‐AX‐1187168 ‐ SWITCH‐AX‐1187179       8/4/2016 17:42   no Title                                                   Attorney Client
SWITCH‐AX‐1187180 ‐ SWITCH‐AX‐1187180       8/4/2016 17:42   image003.jpg                                               Attorney Client
SWITCH‐AX‐1187181 ‐ SWITCH‐AX‐1187181       8/4/2016 17:42   image004.jpg                                               Attorney Client
SWITCH‐AX‐1187182 ‐ SWITCH‐AX‐1187182       8/4/2016 17:42   image005.jpg                                               Attorney Client




                                                                         EXHIBIT 10, PAGE 2355
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 603 of 829


Bates                                   Document Date        Document Title                                                         Privilege
SWITCH‐AX‐1187183 ‐ SWITCH‐AX‐1187183       8/4/2016 17:58   no Title                                                               Attorney Client
SWITCH‐AX‐1187184 ‐ SWITCH‐AX‐1187222       8/4/2016 17:58   .                                                                      Attorney Client
SWITCH‐AX‐1187223 ‐ SWITCH‐AX‐1187223       8/4/2016 17:59   no Title                                                               Attorney Client
SWITCH‐AX‐1187224 ‐ SWITCH‐AX‐1187262       8/4/2016 17:59   .                                                                      Attorney Client
SWITCH‐AX‐1187263 ‐ SWITCH‐AX‐1187266       8/4/2016 18:39   no Title                                                               Attorney Client
SWITCH‐AX‐1187267 ‐ SWITCH‐AX‐1187267       8/4/2016 18:39   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1187268 ‐ SWITCH‐AX‐1187269       8/4/2016 20:13   no Title                                                               Attorney Client
SWITCH‐AX‐1187270 ‐ SWITCH‐AX‐1187278        8/5/2016 8:14   no Title                                                               Attorney Client
SWITCH‐AX‐1187279 ‐ SWITCH‐AX‐1187279        8/5/2016 8:14   image001.png                                                           Attorney Client
SWITCH‐AX‐1187280 ‐ SWITCH‐AX‐1187280        8/5/2016 8:14   image002.png                                                           Attorney Client
SWITCH‐AX‐1187281 ‐ SWITCH‐AX‐1187284        8/5/2016 9:50   no Title                                                               Attorney Client
SWITCH‐AX‐1187285 ‐ SWITCH‐AX‐1187290        8/5/2016 9:50   MSA Annex GI and GIP‐v3.1‐20160502.mt (V2).docx                        Attorney Client
SWITCH‐AX‐1187291 ‐ SWITCH‐AX‐1187300        8/5/2016 9:50   Web site                                                               Attorney Client
SWITCH‐AX‐1187301 ‐ SWITCH‐AX‐1187301        8/5/2016 9:50   no Title                                                               Attorney Client
SWITCH‐AX‐1187302 ‐ SWITCH‐AX‐1187302        8/5/2016 9:50   image004.jpg                                                           Attorney Client
SWITCH‐AX‐1187303 ‐ SWITCH‐AX‐1187304        8/5/2016 9:50   no Title                                                               Attorney Client
SWITCH‐AX‐1187305 ‐ SWITCH‐AX‐1187305        8/5/2016 9:50   Thailand NETOPS ‐ Info Request Network Server Blueprints 7.28.16.pdf   Attorney Client
SWITCH‐AX‐1187306 ‐ SWITCH‐AX‐1187306        8/5/2016 9:50   Thailand NETOPS ‐ Review Draft Rack and MMR Layouts 7.28.16.pdf        Attorney Client
SWITCH‐AX‐1187307 ‐ SWITCH‐AX‐1187307        8/5/2016 9:50   Gutman AARF 2 ‐ EYCapri Slides.pdf                                     Attorney Client
SWITCH‐AX‐1187308 ‐ SWITCH‐AX‐1187308        8/5/2016 9:50   Gutman AARF 1 ‐ Web.pdf                                                Attorney Client
SWITCH‐AX‐1187309 ‐ SWITCH‐AX‐1187312        8/5/2016 9:50   no Title                                                               Attorney Client
SWITCH‐AX‐1187313 ‐ SWITCH‐AX‐1187313        8/5/2016 9:50   no Title                                                               Attorney Client
SWITCH‐AX‐1187314 ‐ SWITCH‐AX‐1187314        8/5/2016 9:50   image004.jpg                                                           Attorney Client
SWITCH‐AX‐1187315 ‐ SWITCH‐AX‐1187324        8/5/2016 9:50   Web site                                                               Attorney Client
SWITCH‐AX‐1187325 ‐ SWITCH‐AX‐1187330        8/5/2016 9:50   MSA Annex GI and GIP‐v3.1‐20160502.mt (V2).docx                        Attorney Client
SWITCH‐AX‐1187331 ‐ SWITCH‐AX‐1187333       8/5/2016 10:21   no Title                                                               Attorney Client
SWITCH‐AX‐1187334 ‐ SWITCH‐AX‐1187334       8/5/2016 10:21   switch services aug 1.xlsx                                             Attorney Client
SWITCH‐AX‐1187335 ‐ SWITCH‐AX‐1187335       8/5/2016 10:21   image001.png                                                           Attorney Client
SWITCH‐AX‐1187336 ‐ SWITCH‐AX‐1187336       8/5/2016 12:33   no Title                                                               Attorney Client
SWITCH‐AX‐1187337 ‐ SWITCH‐AX‐1187338       8/5/2016 12:33   SO ‐ Intuit (Transport) 8‐1‐16 ‐ signed.pdf                            Attorney Client
SWITCH‐AX‐1187339 ‐ SWITCH‐AX‐1187339       8/5/2016 12:33   P175922.xlsx                                                           Attorney Client
SWITCH‐AX‐1187340 ‐ SWITCH‐AX‐1187340       8/5/2016 12:33   Slide 1                                                                Attorney Client
SWITCH‐AX‐1187341 ‐ SWITCH‐AX‐1187351       8/5/2016 12:33   Amendment                                                              Attorney Client
SWITCH‐AX‐1187352 ‐ SWITCH‐AX‐1187352       8/5/2016 12:33   OWS Service Order Form                                                 Attorney Client
SWITCH‐AX‐1187353 ‐ SWITCH‐AX‐1187357       8/5/2016 12:33   Online Ordering                                                        Attorney Client
SWITCH‐AX‐1187358 ‐ SWITCH‐AX‐1187358       8/5/2016 12:56   no Title                                                               Attorney Client
SWITCH‐AX‐1187359 ‐ SWITCH‐AX‐1187361       8/5/2016 12:56   Product Pricer Online Quote ‐ 30160801845130                           Attorney Client
SWITCH‐AX‐1187362 ‐ SWITCH‐AX‐1187363       8/5/2016 12:56   Online Ordering                                                        Attorney Client
SWITCH‐AX‐1187364 ‐ SWITCH‐AX‐1187374       8/5/2016 12:56   Amendment                                                              Attorney Client
SWITCH‐AX‐1187375 ‐ SWITCH‐AX‐1187376       8/5/2016 13:35   no Title                                                               Attorney Client
SWITCH‐AX‐1187377 ‐ SWITCH‐AX‐1187377       8/5/2016 13:50   no Title                                                               Attorney Client
SWITCH‐AX‐1187378 ‐ SWITCH‐AX‐1187388       8/5/2016 13:50   Amendment                                                              Attorney Client
SWITCH‐AX‐1187389 ‐ SWITCH‐AX‐1187389       8/5/2016 13:50   C018‐083012‐008‐SO (Americold).pdf                                     Attorney Client
SWITCH‐AX‐1187390 ‐ SWITCH‐AX‐1187390       8/5/2016 13:50   P181330.pdf                                                            Attorney Client
SWITCH‐AX‐1187391 ‐ SWITCH‐AX‐1187391       8/5/2016 13:50   Americold 1G P2P‐ Renewal.pdf.pdf                                      Attorney Client
SWITCH‐AX‐1187392 ‐ SWITCH‐AX‐1187396       8/5/2016 13:50   Online Ordering                                                        Attorney Client




                                                                          EXHIBIT 10, PAGE 2356
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 604 of 829


Bates                                   Document Date        Document Title                                                   Privilege
SWITCH‐AX‐1187397 ‐ SWITCH‐AX‐1187397       8/5/2016 13:50   A138‐07‐009‐E.pdf                                                Attorney Client
SWITCH‐AX‐1187398 ‐ SWITCH‐AX‐1187398       8/5/2016 14:06   no Title                                                         Attorney Client;Work Product
SWITCH‐AX‐1187399 ‐ SWITCH‐AX‐1187437       8/5/2016 14:06   .                                                                Attorney Client;Work Product
SWITCH‐AX‐1187438 ‐ SWITCH‐AX‐1187438       8/5/2016 14:06   image001.png                                                     Attorney Client;Work Product
SWITCH‐AX‐1187439 ‐ SWITCH‐AX‐1187439       8/5/2016 14:47   Accrued Commissions 160701.xlsx                                  Attorney Client
SWITCH‐AX‐1187440 ‐ SWITCH‐AX‐1187441       8/5/2016 14:59   no Title                                                         Attorney Client
SWITCH‐AX‐1187442 ‐ SWITCH‐AX‐1187442       8/5/2016 14:59   OWS Service Order Form                                           Attorney Client
SWITCH‐AX‐1187443 ‐ SWITCH‐AX‐1187444       8/5/2016 14:59   RE_ CenturyLink Order Confirmation for order number 457794.msg   Attorney Client
SWITCH‐AX‐1187445 ‐ SWITCH‐AX‐1187446       8/5/2016 14:59   SO ‐ Intuit (Transport) 8‐1‐16 ‐ signed.pdf                      Attorney Client
SWITCH‐AX‐1187447 ‐ SWITCH‐AX‐1187447       8/5/2016 14:59   P175922.xlsx                                                     Attorney Client
SWITCH‐AX‐1187448 ‐ SWITCH‐AX‐1187448       8/5/2016 14:59   Slide 1                                                          Attorney Client
SWITCH‐AX‐1187449 ‐ SWITCH‐AX‐1187453       8/5/2016 14:59   Online Ordering                                                  Attorney Client
SWITCH‐AX‐1187454 ‐ SWITCH‐AX‐1187464       8/5/2016 14:59   Amendment                                                        Attorney Client
SWITCH‐AX‐1187465 ‐ SWITCH‐AX‐1187466       8/5/2016 14:59   no Title                                                         Attorney Client
SWITCH‐AX‐1187467 ‐ SWITCH‐AX‐1187468       8/5/2016 14:59   RE_ CenturyLink Order Confirmation for order number 457794.msg   Attorney Client
SWITCH‐AX‐1187469 ‐ SWITCH‐AX‐1187469       8/5/2016 14:59   Slide 1                                                          Attorney Client
SWITCH‐AX‐1187470 ‐ SWITCH‐AX‐1187470       8/5/2016 14:59   OWS Service Order Form                                           Attorney Client
SWITCH‐AX‐1187471 ‐ SWITCH‐AX‐1187472       8/5/2016 14:59   SO ‐ Intuit (Transport) 8‐1‐16 ‐ signed.pdf                      Attorney Client
SWITCH‐AX‐1187473 ‐ SWITCH‐AX‐1187483       8/5/2016 14:59   Amendment                                                        Attorney Client
SWITCH‐AX‐1187484 ‐ SWITCH‐AX‐1187484       8/5/2016 14:59   P175922.xlsx                                                     Attorney Client
SWITCH‐AX‐1187485 ‐ SWITCH‐AX‐1187489       8/5/2016 14:59   Online Ordering                                                  Attorney Client
SWITCH‐AX‐1187490 ‐ SWITCH‐AX‐1187491       8/5/2016 15:00   no Title                                                         Attorney Client
SWITCH‐AX‐1187492 ‐ SWITCH‐AX‐1187493       8/5/2016 15:00   RE_ CenturyLink Order Confirmation for order number 457801.msg   Attorney Client
SWITCH‐AX‐1187494 ‐ SWITCH‐AX‐1187494       8/5/2016 15:00   20160804105113092.pdf                                            Attorney Client
SWITCH‐AX‐1187495 ‐ SWITCH‐AX‐1187497       8/5/2016 15:00   Product Pricer Online Quote ‐ 30160801845130                     Attorney Client
SWITCH‐AX‐1187498 ‐ SWITCH‐AX‐1187508       8/5/2016 15:00   Amendment                                                        Attorney Client
SWITCH‐AX‐1187509 ‐ SWITCH‐AX‐1187510       8/5/2016 15:00   Online Ordering                                                  Attorney Client
SWITCH‐AX‐1187511 ‐ SWITCH‐AX‐1187512       8/5/2016 15:00   no Title                                                         Attorney Client
SWITCH‐AX‐1187513 ‐ SWITCH‐AX‐1187514       8/5/2016 15:00   RE_ CenturyLink Order Confirmation for order number 457801.msg   Attorney Client
SWITCH‐AX‐1187515 ‐ SWITCH‐AX‐1187525       8/5/2016 15:00   Amendment                                                        Attorney Client
SWITCH‐AX‐1187526 ‐ SWITCH‐AX‐1187526       8/5/2016 15:00   20160804105113092.pdf                                            Attorney Client
SWITCH‐AX‐1187527 ‐ SWITCH‐AX‐1187528       8/5/2016 15:00   Online Ordering                                                  Attorney Client
SWITCH‐AX‐1187529 ‐ SWITCH‐AX‐1187531       8/5/2016 15:00   Product Pricer Online Quote ‐ 30160801845130                     Attorney Client
SWITCH‐AX‐1187532 ‐ SWITCH‐AX‐1187533       8/5/2016 15:02   no Title                                                         Attorney Client
SWITCH‐AX‐1187534 ‐ SWITCH‐AX‐1187535       8/5/2016 15:02   FW_ CenturyLink Order Confirmation for order number 457801.msg   Attorney Client
SWITCH‐AX‐1187536 ‐ SWITCH‐AX‐1187546       8/5/2016 15:02   Amendment                                                        Attorney Client
SWITCH‐AX‐1187547 ‐ SWITCH‐AX‐1187548       8/5/2016 15:02   Online Ordering                                                  Attorney Client
SWITCH‐AX‐1187549 ‐ SWITCH‐AX‐1187549       8/5/2016 15:02   20160804105113092.pdf                                            Attorney Client
SWITCH‐AX‐1187550 ‐ SWITCH‐AX‐1187552       8/5/2016 15:02   Product Pricer Online Quote ‐ 30160801845130                     Attorney Client
SWITCH‐AX‐1187553 ‐ SWITCH‐AX‐1187554       8/5/2016 15:05   no Title                                                         Attorney Client
SWITCH‐AX‐1187555 ‐ SWITCH‐AX‐1187556       8/5/2016 15:05   RE_ CenturyLink Order Confirmation for order number 457806.msg   Attorney Client
SWITCH‐AX‐1187557 ‐ SWITCH‐AX‐1187557       8/5/2016 15:05   P181330.pdf                                                      Attorney Client
SWITCH‐AX‐1187558 ‐ SWITCH‐AX‐1187558       8/5/2016 15:05   A138‐07‐009‐E.pdf                                                Attorney Client
SWITCH‐AX‐1187559 ‐ SWITCH‐AX‐1187563       8/5/2016 15:05   Online Ordering                                                  Attorney Client
SWITCH‐AX‐1187564 ‐ SWITCH‐AX‐1187574       8/5/2016 15:05   Amendment                                                        Attorney Client
SWITCH‐AX‐1187575 ‐ SWITCH‐AX‐1187575       8/5/2016 15:05   Americold 1G P2P‐ Renewal.pdf.pdf                                Attorney Client




                                                                         EXHIBIT 10, PAGE 2357
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 605 of 829


Bates                                   Document Date        Document Title                                                                  Privilege
SWITCH‐AX‐1187576 ‐ SWITCH‐AX‐1187576       8/5/2016 15:05   C018‐083012‐008‐SO (Americold).pdf                                              Attorney Client
SWITCH‐AX‐1187577 ‐ SWITCH‐AX‐1187578       8/5/2016 15:05   no Title                                                                        Attorney Client
SWITCH‐AX‐1187579 ‐ SWITCH‐AX‐1187579       8/5/2016 15:05   C018‐083012‐008‐SO (Americold).pdf                                              Attorney Client
SWITCH‐AX‐1187580 ‐ SWITCH‐AX‐1187581       8/5/2016 15:05   RE_ CenturyLink Order Confirmation for order number 457806.msg                  Attorney Client
SWITCH‐AX‐1187582 ‐ SWITCH‐AX‐1187586       8/5/2016 15:05   Online Ordering                                                                 Attorney Client
SWITCH‐AX‐1187587 ‐ SWITCH‐AX‐1187587       8/5/2016 15:05   A138‐07‐009‐E.pdf                                                               Attorney Client
SWITCH‐AX‐1187588 ‐ SWITCH‐AX‐1187588       8/5/2016 15:05   P181330.pdf                                                                     Attorney Client
SWITCH‐AX‐1187589 ‐ SWITCH‐AX‐1187589       8/5/2016 15:05   Americold 1G P2P‐ Renewal.pdf.pdf                                               Attorney Client
SWITCH‐AX‐1187590 ‐ SWITCH‐AX‐1187600       8/5/2016 15:05   Amendment                                                                       Attorney Client
SWITCH‐AX‐1187601 ‐ SWITCH‐AX‐1187602       8/5/2016 15:08   8c8d0c07‐0269‐40e4‐abbe‐b7ab05e69158.msg                                        Attorney Client
SWITCH‐AX‐1187603 ‐ SWITCH‐AX‐1187613       8/5/2016 15:08   Amendment                                                                       Attorney Client
SWITCH‐AX‐1187614 ‐ SWITCH‐AX‐1187614       8/5/2016 15:08   A138‐07‐009‐E.pdf                                                               Attorney Client
SWITCH‐AX‐1187615 ‐ SWITCH‐AX‐1187619       8/5/2016 15:08   Online Ordering                                                                 Attorney Client
SWITCH‐AX‐1187620 ‐ SWITCH‐AX‐1187621       8/5/2016 15:08   RE_ CenturyLink Order Confirmation for order number 457806.msg                  Attorney Client
SWITCH‐AX‐1187622 ‐ SWITCH‐AX‐1187622       8/5/2016 15:08   Americold 1G P2P‐ Renewal.pdf.pdf                                               Attorney Client
SWITCH‐AX‐1187623 ‐ SWITCH‐AX‐1187623       8/5/2016 15:08   C018‐083012‐008‐SO (Americold).pdf                                              Attorney Client
SWITCH‐AX‐1187624 ‐ SWITCH‐AX‐1187624       8/5/2016 15:08   P181330.pdf                                                                     Attorney Client
SWITCH‐AX‐1187625 ‐ SWITCH‐AX‐1187625       8/5/2016 16:24   Collection Report 160805.xlsx                                                   Attorney Client
SWITCH‐AX‐1187626 ‐ SWITCH‐AX‐1187626       8/5/2016 16:26   no Title                                                                        Attorney Client
SWITCH‐AX‐1187627 ‐ SWITCH‐AX‐1187627       8/5/2016 16:26   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1187628 ‐ SWITCH‐AX‐1187628       8/5/2016 16:26   Weekly Purchase Orders Approved 2016.xlsx                                       Attorney Client
SWITCH‐AX‐1187629 ‐ SWITCH‐AX‐1187633       8/5/2016 16:30   f5428656‐3dfe‐4144‐a663‐f55209e88d23.msg                                        Attorney Client
SWITCH‐AX‐1187634 ‐ SWITCH‐AX‐1187634       8/5/2016 16:30   Collection Report 160805.xlsx                                                   Attorney Client
SWITCH‐AX‐1187635 ‐ SWITCH‐AX‐1187635       8/5/2016 16:30   Collection Report 160805.xlsx                                                   Attorney Client
SWITCH‐AX‐1187636 ‐ SWITCH‐AX‐1187640       8/5/2016 16:30   no Title                                                                        Attorney Client
SWITCH‐AX‐1187641 ‐ SWITCH‐AX‐1187641       8/5/2016 16:30   Collection Report 160805.xlsx                                                   Attorney Client
SWITCH‐AX‐1187642 ‐ SWITCH‐AX‐1187642       8/5/2016 16:30   Collection Report 160805.xlsx                                                   Attorney Client
SWITCH‐AX‐1187643 ‐ SWITCH‐AX‐1187643       8/5/2016 18:03   OPEX GL Data Dump ‐ June 2016_Final_08.03.2016.xlsx                             Attorney Client
SWITCH‐AX‐1187644 ‐ SWITCH‐AX‐1187644       8/6/2016 11:38   no Title                                                                        Attorney Client
SWITCH‐AX‐1187645 ‐ SWITCH‐AX‐1187685       8/6/2016 11:38   .                                                                               Attorney Client
SWITCH‐AX‐1187686 ‐ SWITCH‐AX‐1187686       8/6/2016 11:38   image001.png                                                                    Attorney Client
SWITCH‐AX‐1187687 ‐ SWITCH‐AX‐1187687       8/6/2016 11:38   no Title                                                                        Attorney Client
SWITCH‐AX‐1187688 ‐ SWITCH‐AX‐1187688       8/6/2016 11:38   image001.png                                                                    Attorney Client
SWITCH‐AX‐1187689 ‐ SWITCH‐AX‐1187729       8/6/2016 11:38   .                                                                               Attorney Client
SWITCH‐AX‐1187730 ‐ SWITCH‐AX‐1187730        8/8/2016 6:06   no Title                                                                        Attorney Client
SWITCH‐AX‐1187731 ‐ SWITCH‐AX‐1187731        8/8/2016 6:06   ATT00001.htm                                                                    Attorney Client
SWITCH‐AX‐1187732 ‐ SWITCH‐AX‐1187732        8/8/2016 6:06   image001.png                                                                    Attorney Client
SWITCH‐AX‐1187733 ‐ SWITCH‐AX‐1187773        8/8/2016 6:06   .                                                                               Attorney Client
SWITCH‐AX‐1187774 ‐ SWITCH‐AX‐1187774        8/8/2016 6:06   ATT00002.htm                                                                    Attorney Client
SWITCH‐AX‐1187775 ‐ SWITCH‐AX‐1187783        8/8/2016 9:06   no Title                                                                        Attorney Client
SWITCH‐AX‐1187784 ‐ SWITCH‐AX‐1187787        8/8/2016 9:06   Brasil ‐ Service Order (Data Services ) (Non ‐ Brazilian Local Customer) (ENG   Attorney Client
SWITCH‐AX‐1187788 ‐ SWITCH‐AX‐1187788        8/8/2016 9:06   image003.png                                                                    Attorney Client
SWITCH‐AX‐1187789 ‐ SWITCH‐AX‐1187790        8/8/2016 9:06   MSA Addendum.pdf                                                                Attorney Client
SWITCH‐AX‐1187791 ‐ SWITCH‐AX‐1187791        8/8/2016 9:06   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1187792 ‐ SWITCH‐AX‐1187792        8/8/2016 9:06   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1187793 ‐ SWITCH‐AX‐1187795        8/8/2016 9:06   COUNTRY ADDENDUM FOR SERVICES SUPPLIED IN BRAZIL                                Attorney Client




                                                                          EXHIBIT 10, PAGE 2358
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 606 of 829


Bates                                   Document Date        Document Title                                                                  Privilege
SWITCH‐AX‐1187796 ‐ SWITCH‐AX‐1187797        8/8/2016 9:29   no Title                                                                        Attorney Client
SWITCH‐AX‐1187798 ‐ SWITCH‐AX‐1187799        8/8/2016 9:29   MSA Addendum.pdf                                                                Attorney Client
SWITCH‐AX‐1187800 ‐ SWITCH‐AX‐1187803        8/8/2016 9:29   Brasil ‐ Service Order (Data Services ) (Non ‐ Brazilian Local Customer) (ENG   Attorney Client
SWITCH‐AX‐1187804 ‐ SWITCH‐AX‐1187804        8/8/2016 9:29   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1187805 ‐ SWITCH‐AX‐1187807        8/8/2016 9:29   COUNTRY ADDENDUM FOR SERVICES SUPPLIED IN BRAZIL                                Attorney Client
SWITCH‐AX‐1187808 ‐ SWITCH‐AX‐1187808        8/8/2016 9:29   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1187809 ‐ SWITCH‐AX‐1187810        8/8/2016 9:29   no Title                                                                        Attorney Client
SWITCH‐AX‐1187811 ‐ SWITCH‐AX‐1187812        8/8/2016 9:29   MSA Addendum.pdf                                                                Attorney Client
SWITCH‐AX‐1187813 ‐ SWITCH‐AX‐1187816        8/8/2016 9:29   Brasil ‐ Service Order (Data Services ) (Non ‐ Brazilian Local Customer) (ENG   Attorney Client
SWITCH‐AX‐1187817 ‐ SWITCH‐AX‐1187817        8/8/2016 9:29   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1187818 ‐ SWITCH‐AX‐1187820        8/8/2016 9:29   COUNTRY ADDENDUM FOR SERVICES SUPPLIED IN BRAZIL                                Attorney Client
SWITCH‐AX‐1187821 ‐ SWITCH‐AX‐1187821        8/8/2016 9:29   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1187822 ‐ SWITCH‐AX‐1187822       8/8/2016 10:08   OPEX GL Data Dump ‐ June 2016_Final_08.08.2016‐Post Audit.xlsx                  Attorney Client
SWITCH‐AX‐1187823 ‐ SWITCH‐AX‐1187827       8/8/2016 10:25   no Title                                                                        Attorney Client
SWITCH‐AX‐1187828 ‐ SWITCH‐AX‐1187828       8/8/2016 10:25   image003.jpg                                                                    Attorney Client
SWITCH‐AX‐1187829 ‐ SWITCH‐AX‐1187829       8/8/2016 10:25   Master Services                                                                 Attorney Client
SWITCH‐AX‐1187830 ‐ SWITCH‐AX‐1187830       8/8/2016 10:25   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1187831 ‐ SWITCH‐AX‐1187832       8/8/2016 10:43   no Title                                                                        Attorney Client
SWITCH‐AX‐1187833 ‐ SWITCH‐AX‐1187833       8/8/2016 10:43   image003.jpg                                                                    Attorney Client
SWITCH‐AX‐1187834 ‐ SWITCH‐AX‐1187835       8/8/2016 10:43   LANDLORDΓÇÖS WAIVER AND CONSENT                                                 Attorney Client
SWITCH‐AX‐1187836 ‐ SWITCH‐AX‐1187836       8/8/2016 11:38   no Title                                                                        Attorney Client
SWITCH‐AX‐1187837 ‐ SWITCH‐AX‐1187841       8/8/2016 11:38   Mutual Non‐Disclosure Agreement‐DFT‐Switch.doc                                  Attorney Client
SWITCH‐AX‐1187842 ‐ SWITCH‐AX‐1187842       8/8/2016 11:59   no Title                                                                        Attorney Client
SWITCH‐AX‐1187843 ‐ SWITCH‐AX‐1187843       8/8/2016 11:59   contract298637.pdf                                                              Attorney Client
SWITCH‐AX‐1187844 ‐ SWITCH‐AX‐1187844       8/8/2016 12:15   no Title                                                                        Attorney Client
SWITCH‐AX‐1187845 ‐ SWITCH‐AX‐1187846       8/8/2016 12:15   FERC Barrick Order Summary.docx                                                 Attorney Client
SWITCH‐AX‐1187847 ‐ SWITCH‐AX‐1187847       8/8/2016 12:15   no Title                                                                        Attorney Client
SWITCH‐AX‐1187848 ‐ SWITCH‐AX‐1187849       8/8/2016 12:15   FERC Barrick Order Summary.docx                                                 Attorney Client
SWITCH‐AX‐1187850 ‐ SWITCH‐AX‐1187850       8/8/2016 13:21   no Title                                                                        Attorney Client
SWITCH‐AX‐1187851 ‐ SWITCH‐AX‐1187851       8/8/2016 13:21   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1187852 ‐ SWITCH‐AX‐1187856       8/8/2016 13:21   Redline Mutual NDA Destiny 08‐08‐2016 Switch.docx                               Attorney Client
SWITCH‐AX‐1187857 ‐ SWITCH‐AX‐1187858       8/8/2016 13:44   no Title                                                                        Attorney Client
SWITCH‐AX‐1187859 ‐ SWITCH‐AX‐1187859       8/8/2016 13:44   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1187860 ‐ SWITCH‐AX‐1187860       8/8/2016 13:44   contract298637.pdf                                                              Attorney Client
SWITCH‐AX‐1187861 ‐ SWITCH‐AX‐1187861       8/8/2016 13:44   SO ‐ Roth Capital Partners ‐ 9‐26‐12.pdf                                        Attorney Client
SWITCH‐AX‐1187862 ‐ SWITCH‐AX‐1187862       8/8/2016 13:44   SO Renewal ‐ 36 months ‐ Roth Capital Partners ‐ 05‐18‐16.pdf                   Attorney Client
SWITCH‐AX‐1187863 ‐ SWITCH‐AX‐1187868       8/8/2016 13:54   no Title                                                                        Attorney Client
SWITCH‐AX‐1187869 ‐ SWITCH‐AX‐1187873       8/8/2016 13:54   Microsoft Word ‐ Switch Product Rider DIA V1‐9 040716                           Attorney Client
SWITCH‐AX‐1187874 ‐ SWITCH‐AX‐1187874       8/8/2016 13:54   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1187875 ‐ SWITCH‐AX‐1187875       8/8/2016 13:54   image003.jpg                                                                    Attorney Client
SWITCH‐AX‐1187876 ‐ SWITCH‐AX‐1187876       8/8/2016 13:54   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1187877 ‐ SWITCH‐AX‐1187892       8/8/2016 14:12   no Title                                                                        Attorney Client
SWITCH‐AX‐1187893 ‐ SWITCH‐AX‐1187893       8/8/2016 14:12   SO ‐ iStream (Transport) 8‐8‐16.pdf                                             Attorney Client
SWITCH‐AX‐1187894 ‐ SWITCH‐AX‐1187894       8/8/2016 14:12   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1187895 ‐ SWITCH‐AX‐1187896       8/8/2016 14:12   GE Vegas to LAX 1 Wilshire.xlsx                                                 Attorney Client
SWITCH‐AX‐1187897 ‐ SWITCH‐AX‐1187912       8/8/2016 14:19   no Title                                                                        Attorney Client




                                                                          EXHIBIT 10, PAGE 2359
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 607 of 829


Bates                                   Document Date        Document Title                                              Privilege
SWITCH‐AX‐1187913 ‐ SWITCH‐AX‐1187913       8/8/2016 14:19   image001.jpg                                                Attorney Client
SWITCH‐AX‐1187914 ‐ SWITCH‐AX‐1187915       8/8/2016 14:19   GE Vegas to LAX 1 Wilshire.xlsx                             Attorney Client
SWITCH‐AX‐1187916 ‐ SWITCH‐AX‐1187916       8/8/2016 14:19   SO ‐ iStream (Transport) 8‐8‐16.pdf                         Attorney Client
SWITCH‐AX‐1187917 ‐ SWITCH‐AX‐1187918       8/8/2016 14:46   no Title                                                    Attorney Client
SWITCH‐AX‐1187919 ‐ SWITCH‐AX‐1187919       8/8/2016 14:46   image003.jpg                                                Attorney Client
SWITCH‐AX‐1187920 ‐ SWITCH‐AX‐1187920       8/8/2016 14:46   Additional Assistance Request TRACKER 8.8.16.xlsx           Attorney Client
SWITCH‐AX‐1187921 ‐ SWITCH‐AX‐1187921       8/8/2016 14:46   Additional Assistance Request TRACKER 8.8.16.xlsx           Attorney Client
SWITCH‐AX‐1187922 ‐ SWITCH‐AX‐1187922       8/8/2016 14:46   image002.jpg                                                Attorney Client
SWITCH‐AX‐1187923 ‐ SWITCH‐AX‐1187927       8/8/2016 15:11   no Title                                                    Attorney Client
SWITCH‐AX‐1187928 ‐ SWITCH‐AX‐1187930       8/8/2016 15:11   Microsoft Word ‐ Switch Product Rider DIA V1‐9 040716       Attorney Client
SWITCH‐AX‐1187931 ‐ SWITCH‐AX‐1187933       8/8/2016 15:11   Microsoft Word ‐ Switch Product Rider DIA V1‐9 040716       Attorney Client
SWITCH‐AX‐1187934 ‐ SWITCH‐AX‐1187934       8/8/2016 15:11   image002.jpg                                                Attorney Client
SWITCH‐AX‐1187935 ‐ SWITCH‐AX‐1187935       8/8/2016 15:11   image001.jpg                                                Attorney Client
SWITCH‐AX‐1187936 ‐ SWITCH‐AX‐1187951       8/8/2016 15:26   no Title                                                    Attorney Client
SWITCH‐AX‐1187952 ‐ SWITCH‐AX‐1187952       8/8/2016 15:26   image002.jpg                                                Attorney Client
SWITCH‐AX‐1187953 ‐ SWITCH‐AX‐1187953       8/8/2016 15:26   image003.jpg                                                Attorney Client
SWITCH‐AX‐1187954 ‐ SWITCH‐AX‐1187958       8/8/2016 15:33   no Title                                                    Attorney Client
SWITCH‐AX‐1187959 ‐ SWITCH‐AX‐1187959       8/8/2016 15:33   image002.jpg                                                Attorney Client
SWITCH‐AX‐1187960 ‐ SWITCH‐AX‐1187960       8/8/2016 15:33   image003.jpg                                                Attorney Client
SWITCH‐AX‐1187961 ‐ SWITCH‐AX‐1187961       8/8/2016 15:43   no Title                                                    Attorney Client
SWITCH‐AX‐1187962 ‐ SWITCH‐AX‐1187972       8/8/2016 15:43   Amendment                                                   Attorney Client
SWITCH‐AX‐1187973 ‐ SWITCH‐AX‐1187973       8/8/2016 15:43   SO ‐ iStream (IP) 7‐21‐161.pdf                              Attorney Client
SWITCH‐AX‐1187974 ‐ SWITCH‐AX‐1187978       8/8/2016 15:43   Online Ordering                                             Attorney Client
SWITCH‐AX‐1187979 ‐ SWITCH‐AX‐1187979       8/8/2016 15:43   P180762.pdf                                                 Attorney Client
SWITCH‐AX‐1187980 ‐ SWITCH‐AX‐1187984       8/8/2016 15:43   10 Gigabit Ethernet Internet Port ‐ Network Questionnaire   Attorney Client
SWITCH‐AX‐1187985 ‐ SWITCH‐AX‐1188001       8/8/2016 15:47   no Title                                                    Attorney Client
SWITCH‐AX‐1188002 ‐ SWITCH‐AX‐1188002       8/8/2016 15:47   image002.jpg                                                Attorney Client
SWITCH‐AX‐1188003 ‐ SWITCH‐AX‐1188003       8/8/2016 15:47   image003.jpg                                                Attorney Client
SWITCH‐AX‐1188004 ‐ SWITCH‐AX‐1188005       8/8/2016 15:47   GE Vegas to LAX 1 Wilshire.xlsx                             Attorney Client
SWITCH‐AX‐1188006 ‐ SWITCH‐AX‐1188006       8/8/2016 15:47   SO ‐ iStream (Transport) 8‐8‐16.pdf                         Attorney Client
SWITCH‐AX‐1188007 ‐ SWITCH‐AX‐1188023       8/8/2016 15:47   no Title                                                    Attorney Client
SWITCH‐AX‐1188024 ‐ SWITCH‐AX‐1188024       8/8/2016 15:47   SO ‐ iStream (Transport) 8‐8‐16.pdf                         Attorney Client
SWITCH‐AX‐1188025 ‐ SWITCH‐AX‐1188025       8/8/2016 15:47   image003.jpg                                                Attorney Client
SWITCH‐AX‐1188026 ‐ SWITCH‐AX‐1188027       8/8/2016 15:47   GE Vegas to LAX 1 Wilshire.xlsx                             Attorney Client
SWITCH‐AX‐1188028 ‐ SWITCH‐AX‐1188028       8/8/2016 15:47   image002.jpg                                                Attorney Client
SWITCH‐AX‐1188029 ‐ SWITCH‐AX‐1188029       8/8/2016 16:01   no Title                                                    Attorney Client
SWITCH‐AX‐1188030 ‐ SWITCH‐AX‐1188030       8/8/2016 16:01   image002.jpg                                                Attorney Client
SWITCH‐AX‐1188031 ‐ SWITCH‐AX‐1188042       8/8/2016 16:01   ATT00001.htm                                                Attorney Client
SWITCH‐AX‐1188043 ‐ SWITCH‐AX‐1188044       8/8/2016 16:01   10G‐2G commit L‐2 Vegas to LAX 1 Wilshire.pdf               Attorney Client
SWITCH‐AX‐1188045 ‐ SWITCH‐AX‐1188045       8/8/2016 16:01   image003.jpg                                                Attorney Client
SWITCH‐AX‐1188046 ‐ SWITCH‐AX‐1188046       8/8/2016 16:01   no Title                                                    Attorney Client
SWITCH‐AX‐1188047 ‐ SWITCH‐AX‐1188058       8/8/2016 16:01   ATT00001.htm                                                Attorney Client
SWITCH‐AX‐1188059 ‐ SWITCH‐AX‐1188060       8/8/2016 16:01   10G‐2G commit L‐2 Vegas to LAX 1 Wilshire.pdf               Attorney Client
SWITCH‐AX‐1188061 ‐ SWITCH‐AX‐1188062       8/8/2016 16:26   no Title                                                    Attorney Client
SWITCH‐AX‐1188063 ‐ SWITCH‐AX‐1188072       8/8/2016 16:26   CFA‐Wounded Warrior Project‐v2 to v3‐20160719.docx          Attorney Client
SWITCH‐AX‐1188073 ‐ SWITCH‐AX‐1188073       8/8/2016 16:26   image001.jpg                                                Attorney Client




                                                                          EXHIBIT 10, PAGE 2360
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 608 of 829


Bates                                   Document Date        Document Title                                         Privilege
SWITCH‐AX‐1188074 ‐ SWITCH‐AX‐1188075       8/8/2016 16:27   no Title                                               Attorney Client
SWITCH‐AX‐1188076 ‐ SWITCH‐AX‐1188080       8/8/2016 16:27   Mutual NDA Destiny 08‐08‐2016 Switch.docx              Attorney Client
SWITCH‐AX‐1188081 ‐ SWITCH‐AX‐1188081       8/8/2016 16:27   image001.jpg                                           Attorney Client
SWITCH‐AX‐1188082 ‐ SWITCH‐AX‐1188082       8/8/2016 16:40   Collection Report 160808.xlsx                          Attorney Client
SWITCH‐AX‐1188083 ‐ SWITCH‐AX‐1188087       8/8/2016 16:41   f1d779e3‐8e77‐426a‐ba11‐7007a353f39a.msg               Attorney Client
SWITCH‐AX‐1188088 ‐ SWITCH‐AX‐1188088       8/8/2016 16:41   image001.jpg                                           Attorney Client
SWITCH‐AX‐1188089 ‐ SWITCH‐AX‐1188089       8/8/2016 16:41   Collection Report 160808.xlsx                          Attorney Client
SWITCH‐AX‐1188090 ‐ SWITCH‐AX‐1188094       8/8/2016 16:41   no Title                                               Attorney Client
SWITCH‐AX‐1188095 ‐ SWITCH‐AX‐1188095       8/8/2016 16:41   image001.jpg                                           Attorney Client
SWITCH‐AX‐1188096 ‐ SWITCH‐AX‐1188096       8/8/2016 16:41   Collection Report 160808.xlsx                          Attorney Client
SWITCH‐AX‐1188097 ‐ SWITCH‐AX‐1188103       8/8/2016 16:55   no Title                                               Attorney Client
SWITCH‐AX‐1188104 ‐ SWITCH‐AX‐1188104       8/8/2016 16:55   image003.jpg                                           Attorney Client
SWITCH‐AX‐1188105 ‐ SWITCH‐AX‐1188105       8/8/2016 16:55   C808‐07‐005‐E.pdf                                      Attorney Client
SWITCH‐AX‐1188106 ‐ SWITCH‐AX‐1188106       8/8/2016 16:55   image002.png                                           Attorney Client
SWITCH‐AX‐1188107 ‐ SWITCH‐AX‐1188109       8/8/2016 16:55   Switch SO 671136 100G VGS to 11GO.pdf                  Attorney Client
SWITCH‐AX‐1188110 ‐ SWITCH‐AX‐1188110       8/8/2016 16:55   Switch Service Order ‐ Crowdstrike 7‐8‐16[2][1] copy   Attorney Client
SWITCH‐AX‐1188111 ‐ SWITCH‐AX‐1188117       8/8/2016 17:03   33091280‐5dae‐48ca‐ac64‐4c8931bee956.msg               Attorney Client
SWITCH‐AX‐1188118 ‐ SWITCH‐AX‐1188118       8/8/2016 17:03   image002.png                                           Attorney Client
SWITCH‐AX‐1188119 ‐ SWITCH‐AX‐1188119       8/8/2016 17:03   C808‐07‐005‐E.pdf                                      Attorney Client
SWITCH‐AX‐1188120 ‐ SWITCH‐AX‐1188120       8/8/2016 17:03   image003.jpg                                           Attorney Client
SWITCH‐AX‐1188121 ‐ SWITCH‐AX‐1188121       8/8/2016 17:03   Switch Service Order ‐ Crowdstrike 7‐8‐16[2][1] copy   Attorney Client
SWITCH‐AX‐1188122 ‐ SWITCH‐AX‐1188124       8/8/2016 17:03   Switch SO 671136 100G VGS to 11GO.pdf                  Attorney Client
SWITCH‐AX‐1188125 ‐ SWITCH‐AX‐1188131       8/8/2016 17:03   no Title                                               Attorney Client
SWITCH‐AX‐1188132 ‐ SWITCH‐AX‐1188132       8/8/2016 17:03   C808‐07‐005‐E.pdf                                      Attorney Client
SWITCH‐AX‐1188133 ‐ SWITCH‐AX‐1188133       8/8/2016 17:03   image002.png                                           Attorney Client
SWITCH‐AX‐1188134 ‐ SWITCH‐AX‐1188134       8/8/2016 17:03   Switch Service Order ‐ Crowdstrike 7‐8‐16[2][1] copy   Attorney Client
SWITCH‐AX‐1188135 ‐ SWITCH‐AX‐1188135       8/8/2016 17:03   image003.jpg                                           Attorney Client
SWITCH‐AX‐1188136 ‐ SWITCH‐AX‐1188138       8/8/2016 17:03   Switch SO 671136 100G VGS to 11GO.pdf                  Attorney Client
SWITCH‐AX‐1188139 ‐ SWITCH‐AX‐1188146       8/8/2016 17:06   1b9a0b0b‐3184‐4c6f‐9316‐6c3cf1f1c2d1.msg               Attorney Client
SWITCH‐AX‐1188147 ‐ SWITCH‐AX‐1188147       8/8/2016 17:06   image001.jpg                                           Attorney Client
SWITCH‐AX‐1188148 ‐ SWITCH‐AX‐1188148       8/8/2016 17:06   image003.jpg                                           Attorney Client
SWITCH‐AX‐1188149 ‐ SWITCH‐AX‐1188149       8/8/2016 17:06   C808‐07‐005‐E.pdf                                      Attorney Client
SWITCH‐AX‐1188150 ‐ SWITCH‐AX‐1188152       8/8/2016 17:06   Switch SO 671136 100G VGS to 11GO.pdf                  Attorney Client
SWITCH‐AX‐1188153 ‐ SWITCH‐AX‐1188153       8/8/2016 17:06   Switch Service Order ‐ Crowdstrike 7‐8‐16[2][1] copy   Attorney Client
SWITCH‐AX‐1188154 ‐ SWITCH‐AX‐1188154       8/8/2016 17:06   image002.png                                           Attorney Client
SWITCH‐AX‐1188155 ‐ SWITCH‐AX‐1188158       8/8/2016 19:43   no Title                                               Attorney Client
SWITCH‐AX‐1188159 ‐ SWITCH‐AX‐1188161       8/8/2016 20:21   no Title                                               Attorney Client
SWITCH‐AX‐1188162 ‐ SWITCH‐AX‐1188163       8/8/2016 20:51   no Title                                               Attorney Client
SWITCH‐AX‐1188164 ‐ SWITCH‐AX‐1188164       8/8/2016 20:51   ATT00002.htm                                           Attorney Client
SWITCH‐AX‐1188165 ‐ SWITCH‐AX‐1188165       8/8/2016 20:51   PayPal Prime Lease Analysis (07‐15‐2016).xlsx          Attorney Client
SWITCH‐AX‐1188166 ‐ SWITCH‐AX‐1188166       8/8/2016 20:51   ATT00003.htm                                           Attorney Client
SWITCH‐AX‐1188167 ‐ SWITCH‐AX‐1188167       8/8/2016 20:51   ATT00001.htm                                           Attorney Client
SWITCH‐AX‐1188168 ‐ SWITCH‐AX‐1188168       8/8/2016 20:51   PayPal Prime Lease Analysis (07‐15‐2016).xlsx          Attorney Client
SWITCH‐AX‐1188169 ‐ SWITCH‐AX‐1188170       8/8/2016 20:51   no Title                                               Attorney Client
SWITCH‐AX‐1188171 ‐ SWITCH‐AX‐1188171       8/8/2016 20:51   PayPal Prime Lease Analysis (07‐15‐2016).xlsx          Attorney Client
SWITCH‐AX‐1188172 ‐ SWITCH‐AX‐1188172       8/8/2016 20:51   PayPal Prime Lease Analysis (07‐15‐2016).xlsx          Attorney Client




                                                                          EXHIBIT 10, PAGE 2361
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 609 of 829


Bates                                   Document Date        Document Title                                          Privilege
SWITCH‐AX‐1188173 ‐ SWITCH‐AX‐1188173       8/8/2016 20:51   ATT00003.htm                                            Attorney Client
SWITCH‐AX‐1188174 ‐ SWITCH‐AX‐1188174       8/8/2016 20:51   ATT00001.htm                                            Attorney Client
SWITCH‐AX‐1188175 ‐ SWITCH‐AX‐1188175       8/8/2016 20:51   ATT00002.htm                                            Attorney Client
SWITCH‐AX‐1188176 ‐ SWITCH‐AX‐1188177        8/9/2016 6:13   no Title                                                Attorney Client
SWITCH‐AX‐1188178 ‐ SWITCH‐AX‐1188180        8/9/2016 6:13   Switch SO 671136 100G VGS to 11GO.pdf                   Attorney Client
SWITCH‐AX‐1188181 ‐ SWITCH‐AX‐1188181        8/9/2016 6:13   Switch Service Order ‐ Crowdstrike 7‐8‐16[2][1] copy    Attorney Client
SWITCH‐AX‐1188182 ‐ SWITCH‐AX‐1188182        8/9/2016 6:13   image001.jpg                                            Attorney Client
SWITCH‐AX‐1188183 ‐ SWITCH‐AX‐1188183        8/9/2016 6:13   C808‐07‐005‐E.pdf                                       Attorney Client
SWITCH‐AX‐1188184 ‐ SWITCH‐AX‐1188184        8/9/2016 6:13   image003.jpg                                            Attorney Client
SWITCH‐AX‐1188185 ‐ SWITCH‐AX‐1188191        8/9/2016 6:13   FW_ Zayo 100G circuit.msg                               Attorney Client
SWITCH‐AX‐1188192 ‐ SWITCH‐AX‐1188192        8/9/2016 6:13   image002.png                                            Attorney Client
SWITCH‐AX‐1188193 ‐ SWITCH‐AX‐1188194        8/9/2016 6:39   no Title                                                Attorney Client
SWITCH‐AX‐1188195 ‐ SWITCH‐AX‐1188199        8/9/2016 6:39   20160808184911138.pdf                                   Attorney Client
SWITCH‐AX‐1188200 ‐ SWITCH‐AX‐1188204        8/9/2016 7:24   no Title                                                Attorney Client
SWITCH‐AX‐1188205 ‐ SWITCH‐AX‐1188205        8/9/2016 7:24   image002.jpg                                            Attorney Client
SWITCH‐AX‐1188206 ‐ SWITCH‐AX‐1188206        8/9/2016 7:24   image003.jpg                                            Attorney Client
SWITCH‐AX‐1188207 ‐ SWITCH‐AX‐1188209        8/9/2016 7:24   Microsoft Word ‐ Switch Product Rider DIA V1‐9 040716   Attorney Client
SWITCH‐AX‐1188210 ‐ SWITCH‐AX‐1188215        8/9/2016 8:30   no Title                                                Attorney Client
SWITCH‐AX‐1188216 ‐ SWITCH‐AX‐1188216        8/9/2016 8:30   image001.jpg                                            Attorney Client
SWITCH‐AX‐1188217 ‐ SWITCH‐AX‐1188217        8/9/2016 8:30   image002.jpg                                            Attorney Client
SWITCH‐AX‐1188218 ‐ SWITCH‐AX‐1188223        8/9/2016 8:33   no Title                                                Attorney Client
SWITCH‐AX‐1188224 ‐ SWITCH‐AX‐1188224        8/9/2016 8:33   image002.jpg                                            Attorney Client
SWITCH‐AX‐1188225 ‐ SWITCH‐AX‐1188225        8/9/2016 8:33   image001.jpg                                            Attorney Client
SWITCH‐AX‐1188226 ‐ SWITCH‐AX‐1188232        8/9/2016 8:43   no Title                                                Attorney Client
SWITCH‐AX‐1188233 ‐ SWITCH‐AX‐1188233        8/9/2016 8:43   image001.jpg                                            Attorney Client
SWITCH‐AX‐1188234 ‐ SWITCH‐AX‐1188234        8/9/2016 8:43   image002.jpg                                            Attorney Client
SWITCH‐AX‐1188235 ‐ SWITCH‐AX‐1188241        8/9/2016 8:44   no Title                                                Attorney Client
SWITCH‐AX‐1188242 ‐ SWITCH‐AX‐1188244        8/9/2016 8:44   Microsoft Word ‐ Switch Product Rider DIA V1‐9 040716   Attorney Client
SWITCH‐AX‐1188245 ‐ SWITCH‐AX‐1188245        8/9/2016 8:44   image001.jpg                                            Attorney Client
SWITCH‐AX‐1188246 ‐ SWITCH‐AX‐1188246        8/9/2016 8:44   image002.jpg                                            Attorney Client
SWITCH‐AX‐1188247 ‐ SWITCH‐AX‐1188253        8/9/2016 8:45   no Title                                                Attorney Client
SWITCH‐AX‐1188254 ‐ SWITCH‐AX‐1188254        8/9/2016 8:45   image001.jpg                                            Attorney Client
SWITCH‐AX‐1188255 ‐ SWITCH‐AX‐1188255        8/9/2016 8:45   image002.jpg                                            Attorney Client
SWITCH‐AX‐1188256 ‐ SWITCH‐AX‐1188258        8/9/2016 8:59   no Title                                                Attorney Client
SWITCH‐AX‐1188259 ‐ SWITCH‐AX‐1188263        8/9/2016 8:59   Project Destiny NDA 08‐09‐2016 Executed.pdf             Attorney Client
SWITCH‐AX‐1188264 ‐ SWITCH‐AX‐1188264        8/9/2016 8:59   image003.jpg                                            Attorney Client
SWITCH‐AX‐1188265 ‐ SWITCH‐AX‐1188271        8/9/2016 9:31   no Title                                                Attorney Client
SWITCH‐AX‐1188272 ‐ SWITCH‐AX‐1188279       8/9/2016 10:01   no Title                                                Attorney Client
SWITCH‐AX‐1188280 ‐ SWITCH‐AX‐1188287       8/9/2016 10:11   no Title                                                Attorney Client
SWITCH‐AX‐1188288 ‐ SWITCH‐AX‐1188288       8/9/2016 10:11   image002.jpg                                            Attorney Client
SWITCH‐AX‐1188289 ‐ SWITCH‐AX‐1188289       8/9/2016 10:11   image003.jpg                                            Attorney Client
SWITCH‐AX‐1188290 ‐ SWITCH‐AX‐1188297       8/9/2016 10:11   no Title                                                Attorney Client
SWITCH‐AX‐1188298 ‐ SWITCH‐AX‐1188298       8/9/2016 10:11   image003.jpg                                            Attorney Client
SWITCH‐AX‐1188299 ‐ SWITCH‐AX‐1188299       8/9/2016 10:11   image002.jpg                                            Attorney Client
SWITCH‐AX‐1188300 ‐ SWITCH‐AX‐1188300       8/9/2016 10:57   no Title                                                Attorney Client
SWITCH‐AX‐1188301 ‐ SWITCH‐AX‐1188301       8/9/2016 10:57   no Title                                                Attorney Client




                                                                         EXHIBIT 10, PAGE 2362
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 610 of 829


Bates                                   Document Date        Document Title                                                                                   Privilege
SWITCH‐AX‐1188302 ‐ SWITCH‐AX‐1188348       8/9/2016 10:57   Draft‐Transition to Retail Electric Competition.docx                                             Attorney Client
SWITCH‐AX‐1188349 ‐ SWITCH‐AX‐1188349       8/9/2016 11:43   no Title                                                                                         Attorney Client
SWITCH‐AX‐1188350 ‐ SWITCH‐AX‐1188361       8/9/2016 11:43   Fundamentals steadily improve as lease rates rise                                                Attorney Client
SWITCH‐AX‐1188362 ‐ SWITCH‐AX‐1188364       8/9/2016 12:40   no Title                                                                                         Attorney Client
SWITCH‐AX‐1188365 ‐ SWITCH‐AX‐1188367       8/9/2016 12:40   Z059‐051816‐137‐SO (10Gbps Transport to Survey Monkey ‐ 2151 Mission College Blvd, Santa Clara, CAttorney Client
SWITCH‐AX‐1188368 ‐ SWITCH‐AX‐1188368       8/9/2016 12:40   S736‐09‐007‐E.pdf                                                                                Attorney Client
SWITCH‐AX‐1188369 ‐ SWITCH‐AX‐1188369       8/9/2016 12:40   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1188370 ‐ SWITCH‐AX‐1188372       8/9/2016 12:40   Zayo‐Switch_SO_678611_NAP8_to_2151_Mission_10G_Wave_Diverse.pdf                                  Attorney Client
SWITCH‐AX‐1188373 ‐ SWITCH‐AX‐1188380       8/9/2016 12:55   no Title                                                                                         Attorney Client
SWITCH‐AX‐1188381 ‐ SWITCH‐AX‐1188381       8/9/2016 12:55   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1188382 ‐ SWITCH‐AX‐1188382       8/9/2016 12:55   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1188383 ‐ SWITCH‐AX‐1188386       8/9/2016 14:11   no Title                                                                                         Attorney Client
SWITCH‐AX‐1188387 ‐ SWITCH‐AX‐1188389       8/9/2016 14:11   DC Connectivity Agmt V1 9‐12‐13.docx                                                             Attorney Client
SWITCH‐AX‐1188390 ‐ SWITCH‐AX‐1188392       8/9/2016 14:11   DC Connectivity Agmt.pdf                                                                         Attorney Client
SWITCH‐AX‐1188393 ‐ SWITCH‐AX‐1188393       8/9/2016 14:11   image005.jpg                                                                                     Attorney Client
SWITCH‐AX‐1188394 ‐ SWITCH‐AX‐1188399       8/9/2016 15:37   no Title                                                                                         Attorney Client
SWITCH‐AX‐1188400 ‐ SWITCH‐AX‐1188400       8/9/2016 15:37   image004.png                                                                                     Attorney Client
SWITCH‐AX‐1188401 ‐ SWITCH‐AX‐1188401       8/9/2016 15:37   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1188402 ‐ SWITCH‐AX‐1188403       8/9/2016 15:37   South Lyon Medical Center SO v2 20160606.pdf                                                     Attorney Client
SWITCH‐AX‐1188404 ‐ SWITCH‐AX‐1188409       8/9/2016 15:37   no Title                                                                                         Attorney Client
SWITCH‐AX‐1188410 ‐ SWITCH‐AX‐1188410       8/9/2016 15:37   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1188411 ‐ SWITCH‐AX‐1188411       8/9/2016 15:37   image004.png                                                                                     Attorney Client
SWITCH‐AX‐1188412 ‐ SWITCH‐AX‐1188413       8/9/2016 15:37   South Lyon Medical Center SO v2 20160606.pdf                                                     Attorney Client
SWITCH‐AX‐1188414 ‐ SWITCH‐AX‐1188414       8/9/2016 16:09   no Title                                                                                         Attorney Client
SWITCH‐AX‐1188415 ‐ SWITCH‐AX‐1188419       8/9/2016 16:09   M228‐07‐001‐C.pdf                                                                                Attorney Client
SWITCH‐AX‐1188420 ‐ SWITCH‐AX‐1188423       8/9/2016 16:09   Savills ‐ Fox Entertainment ‐ D20130880 Paperwork.pdf                                            Attorney Client
SWITCH‐AX‐1188424 ‐ SWITCH‐AX‐1188424       8/9/2016 16:09   Savills Studley ‐ D20130880 Invoice 2015 Past Due‐2.pdf                                          Attorney Client
SWITCH‐AX‐1188425 ‐ SWITCH‐AX‐1188426       8/9/2016 16:15   no Title                                                                                         Attorney Client
SWITCH‐AX‐1188427 ‐ SWITCH‐AX‐1188430       8/9/2016 16:15   Savills ‐ Fox Entertainment ‐ D20130880 Paperwork.pdf                                            Attorney Client
SWITCH‐AX‐1188431 ‐ SWITCH‐AX‐1188435       8/9/2016 16:15   M228‐07‐001‐C.pdf                                                                                Attorney Client
SWITCH‐AX‐1188436 ‐ SWITCH‐AX‐1188436       8/9/2016 16:15   Savills Studley ‐ D20130880 Invoice 2015 Past Due‐2.pdf                                          Attorney Client
SWITCH‐AX‐1188437 ‐ SWITCH‐AX‐1188438       8/9/2016 16:15   6a93a516‐7ebd‐4979‐a0a3‐e7663cdd2983.msg                                                         Attorney Client
SWITCH‐AX‐1188439 ‐ SWITCH‐AX‐1188443       8/9/2016 16:15   M228‐07‐001‐C.pdf                                                                                Attorney Client
SWITCH‐AX‐1188444 ‐ SWITCH‐AX‐1188444       8/9/2016 16:15   Savills Studley ‐ D20130880 Invoice 2015 Past Due‐2.pdf                                          Attorney Client
SWITCH‐AX‐1188445 ‐ SWITCH‐AX‐1188448       8/9/2016 16:15   Savills ‐ Fox Entertainment ‐ D20130880 Paperwork.pdf                                            Attorney Client
SWITCH‐AX‐1188449 ‐ SWITCH‐AX‐1188449       8/9/2016 16:33   Collection Report 160809.xlsx                                                                    Attorney Client
SWITCH‐AX‐1188450 ‐ SWITCH‐AX‐1188455       8/9/2016 16:34   fdc1545c‐066e‐418b‐b8d4‐8a517de76ab9.msg                                                         Attorney Client
SWITCH‐AX‐1188456 ‐ SWITCH‐AX‐1188456       8/9/2016 16:34   Collection Report 160809.xlsx                                                                    Attorney Client
SWITCH‐AX‐1188457 ‐ SWITCH‐AX‐1188459       8/9/2016 16:53   no Title                                                                                         Attorney Client
SWITCH‐AX‐1188460 ‐ SWITCH‐AX‐1188460       8/9/2016 16:53   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1188461 ‐ SWITCH‐AX‐1188461       8/9/2016 16:53   ATT Tahoe‐Reno 1.xlsx                                                                            Attorney Client
SWITCH‐AX‐1188462 ‐ SWITCH‐AX‐1188465       8/9/2016 16:53   Carrier_Hotel_Agreement_SuperNap.docx                                                            Attorney Client
SWITCH‐AX‐1188466 ‐ SWITCH‐AX‐1188466       8/9/2016 16:53   image001.png                                                                                     Attorney Client
SWITCH‐AX‐1188467 ‐ SWITCH‐AX‐1188469       8/9/2016 16:54   no Title                                                                                         Attorney Client
SWITCH‐AX‐1188470 ‐ SWITCH‐AX‐1188470       8/9/2016 16:54   ATT Tahoe‐Reno 1.xlsx                                                                            Attorney Client
SWITCH‐AX‐1188471 ‐ SWITCH‐AX‐1188474       8/9/2016 16:54   Carrier_Hotel_Agreement_SuperNap.docx                                                            Attorney Client




                                                                          EXHIBIT 10, PAGE 2363
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 611 of 829


Bates                                   Document Date        Document Title                                               Privilege
SWITCH‐AX‐1188475 ‐ SWITCH‐AX‐1188475       8/9/2016 16:54   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1188476 ‐ SWITCH‐AX‐1188476       8/9/2016 16:54   image001.png                                                 Attorney Client
SWITCH‐AX‐1188477 ‐ SWITCH‐AX‐1188479       8/9/2016 16:54   no Title                                                     Attorney Client
SWITCH‐AX‐1188480 ‐ SWITCH‐AX‐1188483       8/9/2016 16:54   Carrier_Hotel_Agreement_SuperNap.docx                        Attorney Client
SWITCH‐AX‐1188484 ‐ SWITCH‐AX‐1188484       8/9/2016 16:54   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1188485 ‐ SWITCH‐AX‐1188485       8/9/2016 16:54   ATT Tahoe‐Reno 1.xlsx                                        Attorney Client
SWITCH‐AX‐1188486 ‐ SWITCH‐AX‐1188486       8/9/2016 16:54   image001.png                                                 Attorney Client
SWITCH‐AX‐1188487 ‐ SWITCH‐AX‐1188488       8/9/2016 16:56   no Title                                                     Attorney Client
SWITCH‐AX‐1188489 ‐ SWITCH‐AX‐1188489       8/9/2016 16:56   image001.png                                                 Attorney Client
SWITCH‐AX‐1188490 ‐ SWITCH‐AX‐1188492       8/9/2016 16:56   EXHIBIT 5 ‐ 704B Litigation Hold 6.11.15.pdf                 Attorney Client
SWITCH‐AX‐1188493 ‐ SWITCH‐AX‐1188499       8/9/2016 16:56   EXHIBIT 13 ‐ GT Second Litigation Hold Letter 06.24.16.pdf   Attorney Client
SWITCH‐AX‐1188500 ‐ SWITCH‐AX‐1188505       8/9/2016 16:56   Switch v. TANNER Preliminary Injunction.pdf                  Attorney Client
SWITCH‐AX‐1188506 ‐ SWITCH‐AX‐1188506       8/9/2016 16:58   no Title                                                     Attorney Client
SWITCH‐AX‐1188507 ‐ SWITCH‐AX‐1188512       8/9/2016 16:58   Switch v. TANNER Preliminary Injunction.pdf                  Attorney Client
SWITCH‐AX‐1188513 ‐ SWITCH‐AX‐1188513       8/9/2016 16:59   Job Card to GL Recon_July 2016 V2.xlsx                       Attorney Client
SWITCH‐AX‐1188514 ‐ SWITCH‐AX‐1188514       8/9/2016 16:59   no Title                                                     Attorney Client
SWITCH‐AX‐1188515 ‐ SWITCH‐AX‐1188520       8/9/2016 16:59   Switch v. TANNER Preliminary Injunction.pdf                  Attorney Client
SWITCH‐AX‐1188521 ‐ SWITCH‐AX‐1188523       8/9/2016 17:04   no Title                                                     Attorney Client
SWITCH‐AX‐1188524 ‐ SWITCH‐AX‐1188524       8/9/2016 17:04   image005.jpg                                                 Attorney Client
SWITCH‐AX‐1188525 ‐ SWITCH‐AX‐1188525       8/9/2016 17:04   image003.jpg                                                 Attorney Client
SWITCH‐AX‐1188526 ‐ SWITCH‐AX‐1188526       8/9/2016 17:04   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1188527 ‐ SWITCH‐AX‐1188527       8/9/2016 17:04   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1188528 ‐ SWITCH‐AX‐1188543       8/9/2016 17:04   RE_ S1‐R Cutover Maintenance.msg                             Attorney Client
SWITCH‐AX‐1188544 ‐ SWITCH‐AX‐1188546       8/9/2016 17:04   24822eef‐16fa‐462a‐84e5‐3d25a59d410c.msg                     Attorney Client
SWITCH‐AX‐1188547 ‐ SWITCH‐AX‐1188547       8/9/2016 17:04   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1188548 ‐ SWITCH‐AX‐1188548       8/9/2016 17:04   image005.jpg                                                 Attorney Client
SWITCH‐AX‐1188549 ‐ SWITCH‐AX‐1188564       8/9/2016 17:04   RE_ S1‐R Cutover Maintenance.msg                             Attorney Client
SWITCH‐AX‐1188565 ‐ SWITCH‐AX‐1188565       8/9/2016 17:04   image003.jpg                                                 Attorney Client
SWITCH‐AX‐1188566 ‐ SWITCH‐AX‐1188566       8/9/2016 17:04   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1188567 ‐ SWITCH‐AX‐1188568       8/9/2016 17:56   no Title                                                     Attorney Client
SWITCH‐AX‐1188569 ‐ SWITCH‐AX‐1188570       8/9/2016 18:55   no Title                                                     Attorney Client
SWITCH‐AX‐1188571 ‐ SWITCH‐AX‐1188572       8/10/2016 6:22   no Title                                                     Attorney Client
SWITCH‐AX‐1188573 ‐ SWITCH‐AX‐1188573       8/10/2016 6:22   ATT00006.htm                                                 Attorney Client
SWITCH‐AX‐1188574 ‐ SWITCH‐AX‐1188574       8/10/2016 6:22   ATT00008.htm                                                 Attorney Client
SWITCH‐AX‐1188575 ‐ SWITCH‐AX‐1188575       8/10/2016 6:22   ATT00002.htm                                                 Attorney Client
SWITCH‐AX‐1188576 ‐ SWITCH‐AX‐1188577       8/10/2016 6:22   ATT00007.htm                                                 Attorney Client
SWITCH‐AX‐1188578 ‐ SWITCH‐AX‐1188578       8/10/2016 6:22   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1188579 ‐ SWITCH‐AX‐1188579       8/10/2016 6:22   ATT00001.htm                                                 Attorney Client
SWITCH‐AX‐1188580 ‐ SWITCH‐AX‐1188602       8/10/2016 6:22   1708718.pdf                                                  Attorney Client
SWITCH‐AX‐1188603 ‐ SWITCH‐AX‐1188603       8/10/2016 6:22   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1188604 ‐ SWITCH‐AX‐1188604       8/10/2016 6:22   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1188605 ‐ SWITCH‐AX‐1188605       8/10/2016 6:22   ATT00004.htm                                                 Attorney Client
SWITCH‐AX‐1188606 ‐ SWITCH‐AX‐1188606       8/10/2016 6:22   ATT00005.htm                                                 Attorney Client
SWITCH‐AX‐1188607 ‐ SWITCH‐AX‐1188607       8/10/2016 6:22   ATT00003.htm                                                 Attorney Client
SWITCH‐AX‐1188608 ‐ SWITCH‐AX‐1188610       8/10/2016 6:23   no Title                                                     Attorney Client
SWITCH‐AX‐1188611 ‐ SWITCH‐AX‐1188611       8/10/2016 6:23   image002.jpg                                                 Attorney Client




                                                                          EXHIBIT 10, PAGE 2364
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 612 of 829


Bates                                   Document Date         Document Title                                                     Privilege
SWITCH‐AX‐1188612 ‐ SWITCH‐AX‐1188612        8/10/2016 6:23   image001.png                                                       Attorney Client
SWITCH‐AX‐1188613 ‐ SWITCH‐AX‐1188615        8/10/2016 6:23   no Title                                                           Attorney Client
SWITCH‐AX‐1188616 ‐ SWITCH‐AX‐1188616        8/10/2016 7:34   no Title                                                           Attorney Client
SWITCH‐AX‐1188617 ‐ SWITCH‐AX‐1188617        8/10/2016 7:34   image002.jpg                                                       Attorney Client
SWITCH‐AX‐1188618 ‐ SWITCH‐AX‐1188618        8/10/2016 7:34   image004.jpg                                                       Attorney Client
SWITCH‐AX‐1188619 ‐ SWITCH‐AX‐1188627        8/10/2016 7:34   CFA Everstream Switch v2 to v3 20160712 REDLINE(WJM 8‐1‐16).docx   Attorney Client
SWITCH‐AX‐1188628 ‐ SWITCH‐AX‐1188628        8/10/2016 7:34   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1188629 ‐ SWITCH‐AX‐1188629        8/10/2016 7:34   image003.jpg                                                       Attorney Client
SWITCH‐AX‐1188630 ‐ SWITCH‐AX‐1188635        8/10/2016 7:58   no Title                                                           Attorney Client
SWITCH‐AX‐1188636 ‐ SWITCH‐AX‐1188636        8/10/2016 7:58   Switch Financial Summary and Overview 05 06 16.pdf                 Attorney Client
SWITCH‐AX‐1188637 ‐ SWITCH‐AX‐1188637        8/10/2016 7:58   image005.png                                                       Attorney Client
SWITCH‐AX‐1188638 ‐ SWITCH‐AX‐1188638        8/10/2016 7:58   image003.jpg                                                       Attorney Client
SWITCH‐AX‐1188639 ‐ SWITCH‐AX‐1188639        8/10/2016 7:58   image004.png                                                       Attorney Client
SWITCH‐AX‐1188640 ‐ SWITCH‐AX‐1188645        8/10/2016 7:58   dc4f5e79‐1ac5‐4a7c‐9473‐c43038f10021.msg                           Attorney Client
SWITCH‐AX‐1188646 ‐ SWITCH‐AX‐1188646        8/10/2016 7:58   Switch Financial Summary and Overview 05 06 16.pdf                 Attorney Client
SWITCH‐AX‐1188647 ‐ SWITCH‐AX‐1188647        8/10/2016 7:58   image005.png                                                       Attorney Client
SWITCH‐AX‐1188648 ‐ SWITCH‐AX‐1188648        8/10/2016 7:58   image003.jpg                                                       Attorney Client
SWITCH‐AX‐1188649 ‐ SWITCH‐AX‐1188649        8/10/2016 7:58   image004.png                                                       Attorney Client
SWITCH‐AX‐1188650 ‐ SWITCH‐AX‐1188655        8/10/2016 8:00   808130ce‐613c‐4237‐8f46‐38dad591bf97.msg                           Attorney Client
SWITCH‐AX‐1188656 ‐ SWITCH‐AX‐1188656        8/10/2016 8:00   image003.png                                                       Attorney Client
SWITCH‐AX‐1188657 ‐ SWITCH‐AX‐1188657        8/10/2016 8:00   image002.png                                                       Attorney Client
SWITCH‐AX‐1188658 ‐ SWITCH‐AX‐1188658        8/10/2016 8:00   Switch Financial Summary and Overview 05 06 16.pdf                 Attorney Client
SWITCH‐AX‐1188659 ‐ SWITCH‐AX‐1188659        8/10/2016 8:00   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1188660 ‐ SWITCH‐AX‐1188661        8/10/2016 8:57   no Title                                                           Attorney Client
SWITCH‐AX‐1188662 ‐ SWITCH‐AX‐1188664        8/10/2016 8:57   Legatum LLC Nevada Commerce Tax.pdf                                Attorney Client
SWITCH‐AX‐1188665 ‐ SWITCH‐AX‐1188671        8/10/2016 9:00   no Title                                                           Attorney Client
SWITCH‐AX‐1188672 ‐ SWITCH‐AX‐1188672        8/10/2016 9:00   image006.jpg                                                       Attorney Client
SWITCH‐AX‐1188673 ‐ SWITCH‐AX‐1188673        8/10/2016 9:00   image002.jpg                                                       Attorney Client
SWITCH‐AX‐1188674 ‐ SWITCH‐AX‐1188674        8/10/2016 9:52   no Title                                                           Attorney Client
SWITCH‐AX‐1188675 ‐ SWITCH‐AX‐1188675        8/10/2016 9:52   Additional Assistance Request TRACKER 8.10.16.xlsx                 Attorney Client
SWITCH‐AX‐1188676 ‐ SWITCH‐AX‐1188676        8/10/2016 9:52   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1188677 ‐ SWITCH‐AX‐1188677        8/10/2016 9:52   Additional Assistance Request TRACKER 8.10.16.xlsx                 Attorney Client
SWITCH‐AX‐1188678 ‐ SWITCH‐AX‐1188679        8/10/2016 9:55   no Title                                                           Attorney Client
SWITCH‐AX‐1188680 ‐ SWITCH‐AX‐1188680        8/10/2016 9:55   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1188681 ‐ SWITCH‐AX‐1188681        8/10/2016 9:55   Additional Assistance Request TRACKER 8.10.16.xlsx                 Attorney Client
SWITCH‐AX‐1188682 ‐ SWITCH‐AX‐1188682        8/10/2016 9:55   Additional Assistance Request TRACKER 8.10.16.xlsx                 Attorney Client
SWITCH‐AX‐1188683 ‐ SWITCH‐AX‐1188683        8/10/2016 9:59   no Title                                                           Attorney Client
SWITCH‐AX‐1188684 ‐ SWITCH‐AX‐1188724        8/10/2016 9:59   .                                                                  Attorney Client
SWITCH‐AX‐1188725 ‐ SWITCH‐AX‐1188725        8/10/2016 9:59   TSCIF Model NAP08 S01_R3.xlsx                                      Attorney Client
SWITCH‐AX‐1188726 ‐ SWITCH‐AX‐1188726       8/10/2016 10:00   no Title                                                           Attorney Client
SWITCH‐AX‐1188727 ‐ SWITCH‐AX‐1188767       8/10/2016 10:00   .                                                                  Attorney Client
SWITCH‐AX‐1188768 ‐ SWITCH‐AX‐1188769       8/10/2016 10:01   no Title                                                           Attorney Client
SWITCH‐AX‐1188770 ‐ SWITCH‐AX‐1188774       8/10/2016 10:01   10 Gigabit Ethernet Internet Port ‐ Network Questionnaire          Attorney Client
SWITCH‐AX‐1188775 ‐ SWITCH‐AX‐1188779       8/10/2016 10:01   Online Ordering                                                    Attorney Client
SWITCH‐AX‐1188780 ‐ SWITCH‐AX‐1188780       8/10/2016 10:01   P180762.pdf                                                        Attorney Client
SWITCH‐AX‐1188781 ‐ SWITCH‐AX‐1188781       8/10/2016 10:01   SO ‐ iStream (IP) 7‐21‐161.pdf                                     Attorney Client




                                                                          EXHIBIT 10, PAGE 2365
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 613 of 829


Bates                                   Document Date         Document Title                                                               Privilege
SWITCH‐AX‐1188782 ‐ SWITCH‐AX‐1188783       8/10/2016 10:01   FW_ CenturyLink Order Confirmation for order number 457985.msg               Attorney Client
SWITCH‐AX‐1188784 ‐ SWITCH‐AX‐1188785       8/10/2016 10:01   RE_ CenturyLink Order Confirmation for order number 457985.msg               Attorney Client
SWITCH‐AX‐1188786 ‐ SWITCH‐AX‐1188796       8/10/2016 10:01   Amendment                                                                    Attorney Client
SWITCH‐AX‐1188797 ‐ SWITCH‐AX‐1188798       8/10/2016 10:01   no Title                                                                     Attorney Client
SWITCH‐AX‐1188799 ‐ SWITCH‐AX‐1188799       8/10/2016 10:01   P180762.pdf                                                                  Attorney Client
SWITCH‐AX‐1188800 ‐ SWITCH‐AX‐1188800       8/10/2016 10:01   SO ‐ iStream (IP) 7‐21‐161.pdf                                               Attorney Client
SWITCH‐AX‐1188801 ‐ SWITCH‐AX‐1188802       8/10/2016 10:01   FW_ CenturyLink Order Confirmation for order number 457985.msg               Attorney Client
SWITCH‐AX‐1188803 ‐ SWITCH‐AX‐1188804       8/10/2016 10:01   RE_ CenturyLink Order Confirmation for order number 457985.msg               Attorney Client
SWITCH‐AX‐1188805 ‐ SWITCH‐AX‐1188809       8/10/2016 10:01   Online Ordering                                                              Attorney Client
SWITCH‐AX‐1188810 ‐ SWITCH‐AX‐1188820       8/10/2016 10:01   Amendment                                                                    Attorney Client
SWITCH‐AX‐1188821 ‐ SWITCH‐AX‐1188825       8/10/2016 10:01   10 Gigabit Ethernet Internet Port ‐ Network Questionnaire                    Attorney Client
SWITCH‐AX‐1188826 ‐ SWITCH‐AX‐1188828       8/10/2016 10:16   no Title                                                                     Attorney Client
SWITCH‐AX‐1188829 ‐ SWITCH‐AX‐1188829       8/10/2016 10:16   image005.jpg                                                                 Attorney Client
SWITCH‐AX‐1188830 ‐ SWITCH‐AX‐1188830       8/10/2016 10:16   image004.png                                                                 Attorney Client
SWITCH‐AX‐1188831 ‐ SWITCH‐AX‐1188834       8/10/2016 10:22   no Title                                                                     Attorney Client
SWITCH‐AX‐1188835 ‐ SWITCH‐AX‐1188835       8/10/2016 10:22   image003.png                                                                 Attorney Client
SWITCH‐AX‐1188836 ‐ SWITCH‐AX‐1188836       8/10/2016 10:22   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1188837 ‐ SWITCH‐AX‐1188837       8/10/2016 10:36   no Title                                                                     Attorney Client
SWITCH‐AX‐1188838 ‐ SWITCH‐AX‐1188838       8/10/2016 10:36   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1188839 ‐ SWITCH‐AX‐1188840       8/10/2016 10:36   SOW Italy website revisions Branding 8.10.16.docx                            Attorney Client
SWITCH‐AX‐1188841 ‐ SWITCH‐AX‐1188848       8/10/2016 11:36   no Title                                                                     Attorney Client
SWITCH‐AX‐1188849 ‐ SWITCH‐AX‐1188851       8/10/2016 11:36   EvPL SLAs                                                                    Attorney Client
SWITCH‐AX‐1188852 ‐ SWITCH‐AX‐1188852       8/10/2016 11:36   image006.jpg                                                                 Attorney Client
SWITCH‐AX‐1188853 ‐ SWITCH‐AX‐1188857       8/10/2016 11:36   FSA‐Frontier‐Switch‐v4 to v5‐20160810.docx                                   Attorney Client
SWITCH‐AX‐1188858 ‐ SWITCH‐AX‐1188858       8/10/2016 11:36   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1188859 ‐ SWITCH‐AX‐1188866       8/10/2016 11:48   no Title                                                                     Attorney Client
SWITCH‐AX‐1188867 ‐ SWITCH‐AX‐1188867       8/10/2016 11:48   image006.jpg                                                                 Attorney Client
SWITCH‐AX‐1188868 ‐ SWITCH‐AX‐1188868       8/10/2016 11:48   image004.jpg                                                                 Attorney Client
SWITCH‐AX‐1188869 ‐ SWITCH‐AX‐1188870       8/10/2016 12:12   no Title                                                                     Attorney Client
SWITCH‐AX‐1188871 ‐ SWITCH‐AX‐1188879       8/10/2016 12:12   CFA Everstream Switch v3 to v4 20160801.docx                                 Attorney Client
SWITCH‐AX‐1188880 ‐ SWITCH‐AX‐1188880       8/10/2016 12:12   image005.jpg                                                                 Attorney Client
SWITCH‐AX‐1188881 ‐ SWITCH‐AX‐1188881       8/10/2016 12:12   image004.jpg                                                                 Attorney Client
SWITCH‐AX‐1188882 ‐ SWITCH‐AX‐1188882       8/10/2016 12:12   image003.jpg                                                                 Attorney Client
SWITCH‐AX‐1188883 ‐ SWITCH‐AX‐1188883       8/10/2016 12:12   image006.jpg                                                                 Attorney Client
SWITCH‐AX‐1188884 ‐ SWITCH‐AX‐1188884       8/10/2016 12:12   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1188885 ‐ SWITCH‐AX‐1188885       8/10/2016 12:12   image002.jpg                                                                 Attorney Client
SWITCH‐AX‐1188886 ‐ SWITCH‐AX‐1188886       8/10/2016 12:20   OPEX GL Data Dump ‐ July 2016_Preliminary 08.10.2016_1220PM.xlsx             Attorney Client
SWITCH‐AX‐1188887 ‐ SWITCH‐AX‐1188901       8/10/2016 13:21   4d1284a1‐9a4a‐4878‐952d‐38ccbe628e65.msg                                     Attorney Client
SWITCH‐AX‐1188902 ‐ SWITCH‐AX‐1188902       8/10/2016 13:21   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1188903 ‐ SWITCH‐AX‐1188903       8/10/2016 13:21   image005.jpg                                                                 Attorney Client
SWITCH‐AX‐1188904 ‐ SWITCH‐AX‐1188904       8/10/2016 13:23   no Title                                                                     Attorney Client
SWITCH‐AX‐1188905 ‐ SWITCH‐AX‐1188946       8/10/2016 13:23   .                                                                            Attorney Client
SWITCH‐AX‐1188947 ‐ SWITCH‐AX‐1188947       8/10/2016 13:25   no Title                                                                     Attorney Client;Work Product
SWITCH‐AX‐1188948 ‐ SWITCH‐AX‐1188989       8/10/2016 13:25   .                                                                            Attorney Client;Work Product
SWITCH‐AX‐1188990 ‐ SWITCH‐AX‐1188998       8/10/2016 13:25   Redline Draft Switch Settlement Agreement (8‐10‐16) V3 to V4 ‐ Switch.docx   Attorney Client;Work Product
SWITCH‐AX‐1188999 ‐ SWITCH‐AX‐1189014       8/10/2016 13:35   09120329‐8ac1‐474c‐ac0a‐2cf763b0171b.msg                                     Attorney Client




                                                                           EXHIBIT 10, PAGE 2366
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 614 of 829


Bates                                   Document Date         Document Title                                                               Privilege
SWITCH‐AX‐1189015 ‐ SWITCH‐AX‐1189015       8/10/2016 13:35   image015.jpg                                                                 Attorney Client
SWITCH‐AX‐1189016 ‐ SWITCH‐AX‐1189016       8/10/2016 13:35   image010.jpg                                                                 Attorney Client
SWITCH‐AX‐1189017 ‐ SWITCH‐AX‐1189017       8/10/2016 13:35   image011.jpg                                                                 Attorney Client
SWITCH‐AX‐1189018 ‐ SWITCH‐AX‐1189018       8/10/2016 13:44   no Title                                                                     Attorney Client
SWITCH‐AX‐1189019 ‐ SWITCH‐AX‐1189020       8/10/2016 13:44   Online Ordering                                                              Attorney Client
SWITCH‐AX‐1189021 ‐ SWITCH‐AX‐1189021       8/10/2016 13:44   image005.jpg                                                                 Attorney Client
SWITCH‐AX‐1189022 ‐ SWITCH‐AX‐1189022       8/10/2016 13:44   20160808093312328.pdf                                                        Attorney Client
SWITCH‐AX‐1189023 ‐ SWITCH‐AX‐1189023       8/10/2016 13:44   20160809160522310.pdf                                                        Attorney Client
SWITCH‐AX‐1189024 ‐ SWITCH‐AX‐1189026       8/10/2016 13:44   RE_ REI T1 Quote ‐ Friendswood.msg                                           Attorney Client
SWITCH‐AX‐1189027 ‐ SWITCH‐AX‐1189027       8/10/2016 13:44   R233‐07‐075‐E.pdf                                                            Attorney Client
SWITCH‐AX‐1189028 ‐ SWITCH‐AX‐1189038       8/10/2016 13:44   Amendment                                                                    Attorney Client
SWITCH‐AX‐1189039 ‐ SWITCH‐AX‐1189039       8/10/2016 13:44   image004.jpg                                                                 Attorney Client
SWITCH‐AX‐1189040 ‐ SWITCH‐AX‐1189042       8/10/2016 13:44   Product Pricer Online Quote ‐ 30160803889518                                 Attorney Client
SWITCH‐AX‐1189043 ‐ SWITCH‐AX‐1189043       8/10/2016 13:44   no Title                                                                     Attorney Client
SWITCH‐AX‐1189044 ‐ SWITCH‐AX‐1189044       8/10/2016 13:44   20160808093312328.pdf                                                        Attorney Client
SWITCH‐AX‐1189045 ‐ SWITCH‐AX‐1189045       8/10/2016 13:44   R233‐07‐075‐E.pdf                                                            Attorney Client
SWITCH‐AX‐1189046 ‐ SWITCH‐AX‐1189048       8/10/2016 13:44   Product Pricer Online Quote ‐ 30160803889518                                 Attorney Client
SWITCH‐AX‐1189049 ‐ SWITCH‐AX‐1189051       8/10/2016 13:44   RE_ REI T1 Quote ‐ Friendswood.msg                                           Attorney Client
SWITCH‐AX‐1189052 ‐ SWITCH‐AX‐1189052       8/10/2016 13:44   image004.jpg                                                                 Attorney Client
SWITCH‐AX‐1189053 ‐ SWITCH‐AX‐1189053       8/10/2016 13:44   20160809160522310.pdf                                                        Attorney Client
SWITCH‐AX‐1189054 ‐ SWITCH‐AX‐1189055       8/10/2016 13:44   Online Ordering                                                              Attorney Client
SWITCH‐AX‐1189056 ‐ SWITCH‐AX‐1189056       8/10/2016 13:44   image005.jpg                                                                 Attorney Client
SWITCH‐AX‐1189057 ‐ SWITCH‐AX‐1189067       8/10/2016 13:44   Amendment                                                                    Attorney Client
SWITCH‐AX‐1189068 ‐ SWITCH‐AX‐1189068       8/10/2016 14:00   no Title                                                                     Attorney Client
SWITCH‐AX‐1189069 ‐ SWITCH‐AX‐1189110       8/10/2016 14:00   .                                                                            Attorney Client
SWITCH‐AX‐1189111 ‐ SWITCH‐AX‐1189152       8/10/2016 14:00   .                                                                            Attorney Client
SWITCH‐AX‐1189153 ‐ SWITCH‐AX‐1189161       8/10/2016 14:00   Draft Switch Settlement Agreement (8‐10‐16) V4 ‐ Switch.docx                 Attorney Client
SWITCH‐AX‐1189162 ‐ SWITCH‐AX‐1189207       8/10/2016 14:00   FERC ORDER 20160609‐3060(31507599).pdf                                       Attorney Client
SWITCH‐AX‐1189208 ‐ SWITCH‐AX‐1189216       8/10/2016 14:00   Redline Draft Switch Settlement Agreement (8‐10‐16) V3 to V4 ‐ Switch.docx   Attorney Client
SWITCH‐AX‐1189217 ‐ SWITCH‐AX‐1189217       8/10/2016 14:06   no Title                                                                     Attorney Client
SWITCH‐AX‐1189218 ‐ SWITCH‐AX‐1189226       8/10/2016 14:06   Draft Switch Settlement Agreement (8‐10‐16) V4 ‐ Switch.docx                 Attorney Client
SWITCH‐AX‐1189227 ‐ SWITCH‐AX‐1189272       8/10/2016 14:06   FERC ORDER 20160609‐3060(31507599).pdf                                       Attorney Client
SWITCH‐AX‐1189273 ‐ SWITCH‐AX‐1189314       8/10/2016 14:06   .                                                                            Attorney Client
SWITCH‐AX‐1189315 ‐ SWITCH‐AX‐1189356       8/10/2016 14:06   .                                                                            Attorney Client
SWITCH‐AX‐1189357 ‐ SWITCH‐AX‐1189365       8/10/2016 14:06   Redline Draft Switch Settlement Agreement (8‐10‐16) V3 to V4 ‐ Switch.docx   Attorney Client
SWITCH‐AX‐1189366 ‐ SWITCH‐AX‐1189381       8/10/2016 14:51   ef281dac‐ff98‐472f‐ab05‐ad129a4aa8ea.msg                                     Attorney Client
SWITCH‐AX‐1189382 ‐ SWITCH‐AX‐1189382       8/10/2016 14:51   image013.jpg                                                                 Attorney Client
SWITCH‐AX‐1189383 ‐ SWITCH‐AX‐1189383       8/10/2016 14:51   image010.jpg                                                                 Attorney Client
SWITCH‐AX‐1189384 ‐ SWITCH‐AX‐1189395       8/10/2016 15:11   no Title                                                                     Attorney Client
SWITCH‐AX‐1189396 ‐ SWITCH‐AX‐1189396       8/10/2016 15:11   image002.jpg                                                                 Attorney Client
SWITCH‐AX‐1189397 ‐ SWITCH‐AX‐1189404       8/10/2016 15:11   LONDOCS\2563561.02                                                           Attorney Client
SWITCH‐AX‐1189405 ‐ SWITCH‐AX‐1189405       8/10/2016 15:11   image003.jpg                                                                 Attorney Client
SWITCH‐AX‐1189406 ‐ SWITCH‐AX‐1189408       8/10/2016 16:03   no Title                                                                     Attorney Client
SWITCH‐AX‐1189409 ‐ SWITCH‐AX‐1189410       8/10/2016 16:03   Heat Containment Technician.docx                                             Attorney Client
SWITCH‐AX‐1189411 ‐ SWITCH‐AX‐1189411       8/10/2016 16:03   Employee Status Change Form ‐ Tyler Fontaine.pdf                             Attorney Client
SWITCH‐AX‐1189412 ‐ SWITCH‐AX‐1189412       8/10/2016 16:03   Thomas John ‐ ESF.PDF                                                        Attorney Client




                                                                           EXHIBIT 10, PAGE 2367
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 615 of 829


Bates                                   Document Date         Document Title                                       Privilege
SWITCH‐AX‐1189413 ‐ SWITCH‐AX‐1189413       8/10/2016 16:03   image001.png                                         Attorney Client
SWITCH‐AX‐1189414 ‐ SWITCH‐AX‐1189414       8/10/2016 16:03   Ford‐Wheaton Aleya ‐ ESF.PDF                         Attorney Client
SWITCH‐AX‐1189415 ‐ SWITCH‐AX‐1189415       8/10/2016 16:03   Employee Status Change Form ‐ Matthew Jarvnen.pdf    Attorney Client
SWITCH‐AX‐1189416 ‐ SWITCH‐AX‐1189416       8/10/2016 16:03   Enrollment and Change Form                           Attorney Client
SWITCH‐AX‐1189417 ‐ SWITCH‐AX‐1189417       8/10/2016 16:03   Rehling ESF 080816.pdf                               Attorney Client
SWITCH‐AX‐1189418 ‐ SWITCH‐AX‐1189418       8/10/2016 16:03   Employee Status Change Form_Eric Chappell.pdf        Attorney Client
SWITCH‐AX‐1189419 ‐ SWITCH‐AX‐1189419       8/10/2016 16:03   image002.jpg                                         Attorney Client
SWITCH‐AX‐1189420 ‐ SWITCH‐AX‐1189420       8/10/2016 16:03   Enrollment and Change Form                           Attorney Client
SWITCH‐AX‐1189421 ‐ SWITCH‐AX‐1189421       8/10/2016 16:03   ESF ‐ Juiyan Davis.pdf                               Attorney Client
SWITCH‐AX‐1189422 ‐ SWITCH‐AX‐1189422       8/10/2016 16:03   image001.jpg                                         Attorney Client
SWITCH‐AX‐1189423 ‐ SWITCH‐AX‐1189424       8/10/2016 16:03   JOB DESCRIPTION ‐ eLearning Course Developer.pdf     Attorney Client
SWITCH‐AX‐1189425 ‐ SWITCH‐AX‐1189425       8/10/2016 16:03   Enrollment and Change Form                           Attorney Client
SWITCH‐AX‐1189426 ‐ SWITCH‐AX‐1189426       8/10/2016 16:03   Kastning Bruce ‐ ESF.PDF                             Attorney Client
SWITCH‐AX‐1189427 ‐ SWITCH‐AX‐1189427       8/10/2016 16:03   Enrollment and Change Form                           Attorney Client
SWITCH‐AX‐1189428 ‐ SWITCH‐AX‐1189428       8/10/2016 16:03   Enrollment and Change Form                           Attorney Client
SWITCH‐AX‐1189429 ‐ SWITCH‐AX‐1189429       8/10/2016 16:03   ESF‐ John Bui ‐ Salary adjustment.pdf                Attorney Client
SWITCH‐AX‐1189430 ‐ SWITCH‐AX‐1189431       8/10/2016 16:03   FW_ e‐Learning Developer Requisition.msg             Attorney Client
SWITCH‐AX‐1189432 ‐ SWITCH‐AX‐1189433       8/10/2016 16:03   JOB DESCRIPTION ‐ eLearning Course Developer.pdf     Attorney Client
SWITCH‐AX‐1189434 ‐ SWITCH‐AX‐1189434       8/10/2016 16:03   Enrollment and Change Form                           Attorney Client
SWITCH‐AX‐1189435 ‐ SWITCH‐AX‐1189439       8/10/2016 16:45   5431eef0‐94c1‐4a01‐a7ef‐2e7428455176.msg             Attorney Client
SWITCH‐AX‐1189440 ‐ SWITCH‐AX‐1189440       8/10/2016 16:45   Collection Report 160810.xlsx                        Attorney Client
SWITCH‐AX‐1189441 ‐ SWITCH‐AX‐1189441       8/10/2016 16:45   Collection Report 160810.xlsx                        Attorney Client
SWITCH‐AX‐1189442 ‐ SWITCH‐AX‐1189442       8/10/2016 16:45   Collection Report 160810.xlsx                        Attorney Client
SWITCH‐AX‐1189443 ‐ SWITCH‐AX‐1189447       8/10/2016 16:45   no Title                                             Attorney Client
SWITCH‐AX‐1189448 ‐ SWITCH‐AX‐1189448       8/10/2016 16:45   Collection Report 160810.xlsx                        Attorney Client
SWITCH‐AX‐1189449 ‐ SWITCH‐AX‐1189449       8/10/2016 16:45   Collection Report 160810.xlsx                        Attorney Client
SWITCH‐AX‐1189450 ‐ SWITCH‐AX‐1189450       8/10/2016 16:49   no Title                                             Attorney Client
SWITCH‐AX‐1189451 ‐ SWITCH‐AX‐1189555       8/10/2016 16:49   _                                                    Attorney Client
SWITCH‐AX‐1189556 ‐ SWITCH‐AX‐1189572       8/10/2016 17:00   7fa7c63d‐9724‐42df‐8dc4‐bde86b16b371.msg             Attorney Client
SWITCH‐AX‐1189573 ‐ SWITCH‐AX‐1189573       8/10/2016 17:00   image005.jpg                                         Attorney Client
SWITCH‐AX‐1189574 ‐ SWITCH‐AX‐1189574       8/10/2016 17:00   image001.jpg                                         Attorney Client
SWITCH‐AX‐1189575 ‐ SWITCH‐AX‐1189575       8/10/2016 17:00   S1‐R Power Discrepancies.pdf                         Attorney Client
SWITCH‐AX‐1189576 ‐ SWITCH‐AX‐1189576       8/10/2016 17:00   S1‐R Heat Containment Discrepancies.pdf              Attorney Client
SWITCH‐AX‐1189577 ‐ SWITCH‐AX‐1189594       8/10/2016 17:47   1ddc581a‐9e04‐49b6‐a5c9‐029077ca6727.msg             Attorney Client
SWITCH‐AX‐1189595 ‐ SWITCH‐AX‐1189595       8/10/2016 17:47   image010.jpg                                         Attorney Client
SWITCH‐AX‐1189596 ‐ SWITCH‐AX‐1189596       8/10/2016 17:47   image013.jpg                                         Attorney Client
SWITCH‐AX‐1189597 ‐ SWITCH‐AX‐1189600       8/10/2016 17:47   no Title                                             Attorney Client
SWITCH‐AX‐1189601 ‐ SWITCH‐AX‐1189601       8/10/2016 17:47   image006.png                                         Attorney Client
SWITCH‐AX‐1189602 ‐ SWITCH‐AX‐1189602       8/10/2016 17:47   Copy of ATT Tahoe‐Reno 1.xlsx                        Attorney Client
SWITCH‐AX‐1189603 ‐ SWITCH‐AX‐1189603       8/10/2016 17:47   image005.jpg                                         Attorney Client
SWITCH‐AX‐1189604 ‐ SWITCH‐AX‐1189604       8/10/2016 17:50   no Title                                             Attorney Client
SWITCH‐AX‐1189605 ‐ SWITCH‐AX‐1189605       8/10/2016 17:50   image001.jpg                                         Attorney Client
SWITCH‐AX‐1189606 ‐ SWITCH‐AX‐1189606       8/10/2016 17:50   Visio‐RAA Process.vsdx                               Attorney Client
SWITCH‐AX‐1189607 ‐ SWITCH‐AX‐1189607       8/10/2016 17:50   Additional Assistance Request TRACKER 8.10.16.xlsx   Attorney Client
SWITCH‐AX‐1189608 ‐ SWITCH‐AX‐1189608       8/10/2016 17:52   no Title                                             Attorney Client
SWITCH‐AX‐1189609 ‐ SWITCH‐AX‐1189609       8/10/2016 17:52   Visio‐RAA Process.vsdx                               Attorney Client




                                                                          EXHIBIT 10, PAGE 2368
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 616 of 829


Bates                                   Document Date         Document Title                                                                          Privilege
SWITCH‐AX‐1189610 ‐ SWITCH‐AX‐1189610       8/10/2016 17:52   Additional Assistance Request TRACKER 8.10.16.xlsx                                      Attorney Client
SWITCH‐AX‐1189611 ‐ SWITCH‐AX‐1189611       8/10/2016 17:52   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1189612 ‐ SWITCH‐AX‐1189615       8/10/2016 17:55   no Title                                                                                Attorney Client
SWITCH‐AX‐1189616 ‐ SWITCH‐AX‐1189619       8/10/2016 17:56   no Title                                                                                Attorney Client
SWITCH‐AX‐1189620 ‐ SWITCH‐AX‐1189621       8/10/2016 18:25   no Title                                                                                Attorney Client
SWITCH‐AX‐1189622 ‐ SWITCH‐AX‐1189624       8/10/2016 18:25   Legatum LLC Nevada Commerce Tax.pdf                                                     Attorney Client
SWITCH‐AX‐1189625 ‐ SWITCH‐AX‐1189643       8/10/2016 18:39   2172ff0f‐337f‐463e‐923c‐ed11ef5092f4.msg                                                Attorney Client
SWITCH‐AX‐1189644 ‐ SWITCH‐AX‐1189644       8/10/2016 18:39   image005.jpg                                                                            Attorney Client
SWITCH‐AX‐1189645 ‐ SWITCH‐AX‐1189645       8/10/2016 18:39   S1‐R SOW.pdf                                                                            Attorney Client
SWITCH‐AX‐1189646 ‐ SWITCH‐AX‐1189646       8/10/2016 18:39   image002.jpg                                                                            Attorney Client
SWITCH‐AX‐1189647 ‐ SWITCH‐AX‐1189666       8/10/2016 19:25   cefef0c1‐2457‐460d‐98b6‐ba242ef6106c.msg                                                Attorney Client
SWITCH‐AX‐1189667 ‐ SWITCH‐AX‐1189667       8/10/2016 19:25   image005.jpg                                                                            Attorney Client
SWITCH‐AX‐1189668 ‐ SWITCH‐AX‐1189668       8/10/2016 19:25   image002.jpg                                                                            Attorney Client
SWITCH‐AX‐1189669 ‐ SWITCH‐AX‐1189670        8/11/2016 7:48   no Title                                                                                Attorney Client
SWITCH‐AX‐1189671 ‐ SWITCH‐AX‐1189671        8/11/2016 7:48   image003.jpg                                                                            Attorney Client
SWITCH‐AX‐1189672 ‐ SWITCH‐AX‐1189672        8/11/2016 7:48   image002.jpg                                                                            Attorney Client
SWITCH‐AX‐1189673 ‐ SWITCH‐AX‐1189685        8/11/2016 7:48   OPERATIONS AND MAINTENANCE AGREEMENT‐ WIN 08092016 Clean (wth Switch comments).docx     Attorney Client
SWITCH‐AX‐1189686 ‐ SWITCH‐AX‐1189691        8/11/2016 8:48   no Title                                                                                Attorney Client
SWITCH‐AX‐1189692 ‐ SWITCH‐AX‐1189692        8/11/2016 8:48   image002.jpg                                                                            Attorney Client
SWITCH‐AX‐1189693 ‐ SWITCH‐AX‐1189698        8/11/2016 8:48   MSA Annex GI and GIP‐v3.1‐20160811 (V3) Switch Edits.docx                               Attorney Client
SWITCH‐AX‐1189699 ‐ SWITCH‐AX‐1189699        8/11/2016 8:48   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1189700 ‐ SWITCH‐AX‐1189709        8/11/2016 8:48   Web site                                                                                Attorney Client
SWITCH‐AX‐1189710 ‐ SWITCH‐AX‐1189711        8/11/2016 9:12   no Title                                                                                Attorney Client
SWITCH‐AX‐1189712 ‐ SWITCH‐AX‐1189714        8/11/2016 9:12   RE_ REI T1 Quote ‐ Friendswood.msg                                                      Attorney Client
SWITCH‐AX‐1189715 ‐ SWITCH‐AX‐1189715        8/11/2016 9:12   R233‐07‐075‐E.pdf                                                                       Attorney Client
SWITCH‐AX‐1189716 ‐ SWITCH‐AX‐1189717        8/11/2016 9:12   RE_ CenturyLink Order Confirmation for order number 458195.msg                          Attorney Client
SWITCH‐AX‐1189718 ‐ SWITCH‐AX‐1189728        8/11/2016 9:12   Amendment                                                                               Attorney Client
SWITCH‐AX‐1189729 ‐ SWITCH‐AX‐1189729        8/11/2016 9:12   20160808093312328.pdf                                                                   Attorney Client
SWITCH‐AX‐1189730 ‐ SWITCH‐AX‐1189732        8/11/2016 9:12   Product Pricer Online Quote ‐ 30160803889518                                            Attorney Client
SWITCH‐AX‐1189733 ‐ SWITCH‐AX‐1189733        8/11/2016 9:12   image004.jpg                                                                            Attorney Client
SWITCH‐AX‐1189734 ‐ SWITCH‐AX‐1189735        8/11/2016 9:12   Online Ordering                                                                         Attorney Client
SWITCH‐AX‐1189736 ‐ SWITCH‐AX‐1189736        8/11/2016 9:12   20160809160522310.pdf                                                                   Attorney Client
SWITCH‐AX‐1189737 ‐ SWITCH‐AX‐1189737        8/11/2016 9:12   image005.jpg                                                                            Attorney Client
SWITCH‐AX‐1189738 ‐ SWITCH‐AX‐1189745        8/11/2016 9:16   no Title                                                                                Attorney Client
SWITCH‐AX‐1189746 ‐ SWITCH‐AX‐1189746        8/11/2016 9:16   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1189747 ‐ SWITCH‐AX‐1189749        8/11/2016 9:16   Product Rider‐DIA‐Cogent‐Switch‐V1‐9‐20160810‐Corrected.pdf                             Attorney Client
SWITCH‐AX‐1189750 ‐ SWITCH‐AX‐1189750        8/11/2016 9:16   image002.jpg                                                                            Attorney Client
SWITCH‐AX‐1189751 ‐ SWITCH‐AX‐1189751        8/11/2016 9:18   683ec8e6‐d838‐491d‐a4da‐9d2da8cab6f8.msg                                                Attorney Client
SWITCH‐AX‐1189752 ‐ SWITCH‐AX‐1189752        8/11/2016 9:18   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1189753 ‐ SWITCH‐AX‐1189755        8/11/2016 9:18   Product Rider‐DIA‐Cogent‐Switch‐V1‐9‐20160810‐Corrected.pdf                             Attorney Client
SWITCH‐AX‐1189756 ‐ SWITCH‐AX‐1189756        8/11/2016 9:18   no Title                                                                                Attorney Client
SWITCH‐AX‐1189757 ‐ SWITCH‐AX‐1189759        8/11/2016 9:18   Product Rider‐DIA‐Cogent‐Switch‐V1‐9‐20160810‐Corrected.pdf                             Attorney Client
SWITCH‐AX‐1189760 ‐ SWITCH‐AX‐1189760        8/11/2016 9:18   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1189761 ‐ SWITCH‐AX‐1189762        8/11/2016 9:30   049ec7fd‐a1c6‐414e‐af7e‐ef4e86def5f4.msg                                                Attorney Client
SWITCH‐AX‐1189763 ‐ SWITCH‐AX‐1189766        8/11/2016 9:30   RE_ Completed_ Please DocuSign_ Product Rider‐DIA‐Cogent‐Switch‐V1‐9‐20160809.pdf.msg   Attorney Client
SWITCH‐AX‐1189767 ‐ SWITCH‐AX‐1189767        8/11/2016 9:30   image001.jpg                                                                            Attorney Client




                                                                         EXHIBIT 10, PAGE 2369
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 617 of 829


Bates                                   Document Date         Document Title                                                  Privilege
SWITCH‐AX‐1189768 ‐ SWITCH‐AX‐1189768        8/11/2016 9:30   image003.jpg                                                    Attorney Client
SWITCH‐AX‐1189769 ‐ SWITCH‐AX‐1189769        8/11/2016 9:30   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1189770 ‐ SWITCH‐AX‐1189772        8/11/2016 9:30   Product Rider‐DIA‐Cogent‐Switch‐V1‐9‐20160810‐Corrected.pdf     Attorney Client
SWITCH‐AX‐1189773 ‐ SWITCH‐AX‐1189773        8/11/2016 9:30   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1189774 ‐ SWITCH‐AX‐1189781        8/11/2016 9:44   no Title                                                        Attorney Client
SWITCH‐AX‐1189782 ‐ SWITCH‐AX‐1189782        8/11/2016 9:44   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1189783 ‐ SWITCH‐AX‐1189783        8/11/2016 9:44   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1189784 ‐ SWITCH‐AX‐1189792        8/11/2016 9:44   no Title                                                        Attorney Client
SWITCH‐AX‐1189793 ‐ SWITCH‐AX‐1189793        8/11/2016 9:44   image001.png                                                    Attorney Client
SWITCH‐AX‐1189794 ‐ SWITCH‐AX‐1189794        8/11/2016 9:44   image002.png                                                    Attorney Client
SWITCH‐AX‐1189795 ‐ SWITCH‐AX‐1189803        8/11/2016 9:44   no Title                                                        Attorney Client
SWITCH‐AX‐1189804 ‐ SWITCH‐AX‐1189813       8/11/2016 11:57   no Title                                                        Attorney Client
SWITCH‐AX‐1189814 ‐ SWITCH‐AX‐1189820       8/11/2016 12:04   no Title                                                        Attorney Client
SWITCH‐AX‐1189821 ‐ SWITCH‐AX‐1189826       8/11/2016 12:04   MSA Annex GI and GIP‐v3.1‐20160811 (V3) Switch Edits.docx       Attorney Client
SWITCH‐AX‐1189827 ‐ SWITCH‐AX‐1189827       8/11/2016 12:04   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1189828 ‐ SWITCH‐AX‐1189837       8/11/2016 12:04   Web site                                                        Attorney Client
SWITCH‐AX‐1189838 ‐ SWITCH‐AX‐1189838       8/11/2016 12:04   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1189839 ‐ SWITCH‐AX‐1189839       8/11/2016 12:16   no Title                                                        Attorney Client
SWITCH‐AX‐1189840 ‐ SWITCH‐AX‐1189845       8/11/2016 12:16   MSA Annex GI and GIP‐v3.1‐20160811 (V3) Switch Edits.docx       Attorney Client
SWITCH‐AX‐1189846 ‐ SWITCH‐AX‐1189855       8/11/2016 12:16   Web site                                                        Attorney Client
SWITCH‐AX‐1189856 ‐ SWITCH‐AX‐1189856       8/11/2016 12:16   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1189857 ‐ SWITCH‐AX‐1189867       8/11/2016 12:50   no Title                                                        Attorney Client
SWITCH‐AX‐1189868 ‐ SWITCH‐AX‐1189875       8/11/2016 12:56   5242501c‐660e‐4284‐9c6b‐24ce187c6e53.msg                        Attorney Client
SWITCH‐AX‐1189876 ‐ SWITCH‐AX‐1189876       8/11/2016 12:56   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1189877 ‐ SWITCH‐AX‐1189899       8/11/2016 12:56   1708718.pdf                                                     Attorney Client
SWITCH‐AX‐1189900 ‐ SWITCH‐AX‐1189909       8/11/2016 13:24   no Title                                                        Attorney Client
SWITCH‐AX‐1189910 ‐ SWITCH‐AX‐1189910       8/11/2016 13:24   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1189911 ‐ SWITCH‐AX‐1189912       8/11/2016 14:55   no Title                                                        Attorney Client
SWITCH‐AX‐1189913 ‐ SWITCH‐AX‐1189913       8/11/2016 14:55   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1189914 ‐ SWITCH‐AX‐1189915       8/11/2016 14:55   SOW Italy website revisions Branding 8.10.16.docx               Attorney Client
SWITCH‐AX‐1189916 ‐ SWITCH‐AX‐1189918       8/11/2016 15:38   9ea1645e‐ab73‐43cd‐9161‐60fba7f6e0e0.msg                        Attorney Client
SWITCH‐AX‐1189919 ‐ SWITCH‐AX‐1189919       8/11/2016 15:38   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1189920 ‐ SWITCH‐AX‐1189920       8/11/2016 15:38   SO Renewal ‐ 36 months ‐ Roth Capital Partners ‐ 05‐18‐16.pdf   Attorney Client
SWITCH‐AX‐1189921 ‐ SWITCH‐AX‐1189921       8/11/2016 15:38   SO ‐ Roth Capital Partners ‐ 9‐26‐12.pdf                        Attorney Client
SWITCH‐AX‐1189922 ‐ SWITCH‐AX‐1189922       8/11/2016 15:38   image003.jpg                                                    Attorney Client
SWITCH‐AX‐1189923 ‐ SWITCH‐AX‐1189923       8/11/2016 15:38   Roth Capital Cox Renewal.pdf                                    Attorney Client
SWITCH‐AX‐1189924 ‐ SWITCH‐AX‐1189926       8/11/2016 15:38   no Title                                                        Attorney Client
SWITCH‐AX‐1189927 ‐ SWITCH‐AX‐1189927       8/11/2016 15:38   image003.jpg                                                    Attorney Client
SWITCH‐AX‐1189928 ‐ SWITCH‐AX‐1189928       8/11/2016 15:38   SO ‐ Roth Capital Partners ‐ 9‐26‐12.pdf                        Attorney Client
SWITCH‐AX‐1189929 ‐ SWITCH‐AX‐1189929       8/11/2016 15:38   SO Renewal ‐ 36 months ‐ Roth Capital Partners ‐ 05‐18‐16.pdf   Attorney Client
SWITCH‐AX‐1189930 ‐ SWITCH‐AX‐1189930       8/11/2016 15:38   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1189931 ‐ SWITCH‐AX‐1189931       8/11/2016 15:38   Roth Capital Cox Renewal.pdf                                    Attorney Client
SWITCH‐AX‐1189932 ‐ SWITCH‐AX‐1189934       8/11/2016 16:00   no Title                                                        Attorney Client
SWITCH‐AX‐1189935 ‐ SWITCH‐AX‐1189935       8/11/2016 16:00   switch services aug 1.xlsx                                      Attorney Client
SWITCH‐AX‐1189936 ‐ SWITCH‐AX‐1189936       8/11/2016 16:00   image001.png                                                    Attorney Client
SWITCH‐AX‐1189937 ‐ SWITCH‐AX‐1189938       8/11/2016 16:41   no Title                                                        Attorney Client




                                                                          EXHIBIT 10, PAGE 2370
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 618 of 829


Bates                                   Document Date         Document Title                                 Privilege
SWITCH‐AX‐1189939 ‐ SWITCH‐AX‐1189979       8/11/2016 16:41   .                                              Attorney Client
SWITCH‐AX‐1189980 ‐ SWITCH‐AX‐1190020       8/11/2016 16:41   .                                              Attorney Client
SWITCH‐AX‐1190021 ‐ SWITCH‐AX‐1190061       8/11/2016 16:41   .                                              Attorney Client
SWITCH‐AX‐1190062 ‐ SWITCH‐AX‐1190062       8/11/2016 16:53   Collection Report 160811.xlsx                  Attorney Client
SWITCH‐AX‐1190063 ‐ SWITCH‐AX‐1190068       8/11/2016 17:01   7bd78db4‐e829‐475d‐8a0c‐4757fce527ca.msg       Attorney Client
SWITCH‐AX‐1190069 ‐ SWITCH‐AX‐1190069       8/11/2016 17:01   Collection Report 160811.xlsx                  Attorney Client
SWITCH‐AX‐1190070 ‐ SWITCH‐AX‐1190070       8/11/2016 17:01   Collection Report 160811.xlsx                  Attorney Client
SWITCH‐AX‐1190071 ‐ SWITCH‐AX‐1190076       8/11/2016 17:01   no Title                                       Attorney Client
SWITCH‐AX‐1190077 ‐ SWITCH‐AX‐1190077       8/11/2016 17:01   Collection Report 160811.xlsx                  Attorney Client
SWITCH‐AX‐1190078 ‐ SWITCH‐AX‐1190078       8/11/2016 17:01   Collection Report 160811.xlsx                  Attorney Client
SWITCH‐AX‐1190079 ‐ SWITCH‐AX‐1190084       8/11/2016 17:29   no Title                                       Attorney Client
SWITCH‐AX‐1190085 ‐ SWITCH‐AX‐1190126       8/11/2016 17:29   .                                              Attorney Client
SWITCH‐AX‐1190127 ‐ SWITCH‐AX‐1190132       8/11/2016 17:32   no Title                                       Attorney Client
SWITCH‐AX‐1190133 ‐ SWITCH‐AX‐1190174       8/11/2016 17:32   .                                              Attorney Client
SWITCH‐AX‐1190175 ‐ SWITCH‐AX‐1190185       8/11/2016 21:19   no Title                                       Attorney Client
SWITCH‐AX‐1190186 ‐ SWITCH‐AX‐1190192        8/12/2016 2:37   no Title                                       Attorney Client
SWITCH‐AX‐1190193 ‐ SWITCH‐AX‐1190193        8/12/2016 2:37   image002.jpg                                   Attorney Client
SWITCH‐AX‐1190194 ‐ SWITCH‐AX‐1190199        8/12/2016 7:48   no Title                                       Attorney Client
SWITCH‐AX‐1190200 ‐ SWITCH‐AX‐1190200        8/12/2016 8:22   no Title                                       Attorney Client
SWITCH‐AX‐1190201 ‐ SWITCH‐AX‐1190201        8/12/2016 8:22   image001.png                                   Attorney Client
SWITCH‐AX‐1190202 ‐ SWITCH‐AX‐1190202        8/12/2016 8:22   no Title                                       Attorney Client
SWITCH‐AX‐1190203 ‐ SWITCH‐AX‐1190203        8/12/2016 8:22   image001.png                                   Attorney Client
SWITCH‐AX‐1190204 ‐ SWITCH‐AX‐1190211        8/12/2016 8:47   no Title                                       Attorney Client
SWITCH‐AX‐1190212 ‐ SWITCH‐AX‐1190212        8/12/2016 8:47   image002.jpg                                   Attorney Client
SWITCH‐AX‐1190213 ‐ SWITCH‐AX‐1190220        8/12/2016 8:48   no Title                                       Attorney Client
SWITCH‐AX‐1190221 ‐ SWITCH‐AX‐1190221        8/12/2016 8:48   image002.jpg                                   Attorney Client
SWITCH‐AX‐1190222 ‐ SWITCH‐AX‐1190229        8/12/2016 8:58   no Title                                       Attorney Client
SWITCH‐AX‐1190230 ‐ SWITCH‐AX‐1190230        8/12/2016 8:58   image002.jpg                                   Attorney Client
SWITCH‐AX‐1190231 ‐ SWITCH‐AX‐1190234        8/12/2016 9:52   no Title                                       Attorney Client
SWITCH‐AX‐1190235 ‐ SWITCH‐AX‐1190241        8/12/2016 9:59   no Title                                       Attorney Client
SWITCH‐AX‐1190242 ‐ SWITCH‐AX‐1190281        8/12/2016 9:59   .                                              Attorney Client
SWITCH‐AX‐1190282 ‐ SWITCH‐AX‐1190293       8/12/2016 10:47   no Title                                       Attorney Client
SWITCH‐AX‐1190294 ‐ SWITCH‐AX‐1190294       8/12/2016 10:47   image001.jpg                                   Attorney Client
SWITCH‐AX‐1190295 ‐ SWITCH‐AX‐1190295       8/12/2016 11:24   no Title                                       Attorney Client
SWITCH‐AX‐1190296 ‐ SWITCH‐AX‐1190296       8/12/2016 11:24   image001.jpg                                   Attorney Client
SWITCH‐AX‐1190297 ‐ SWITCH‐AX‐1190298       8/12/2016 11:24   EnvelopePDF.aspx                               Attorney Client
SWITCH‐AX‐1190299 ‐ SWITCH‐AX‐1190300       8/12/2016 11:24   Switch SO 680262 1G DIA ASH.PDF                Attorney Client
SWITCH‐AX‐1190301 ‐ SWITCH‐AX‐1190301       8/12/2016 11:24   no Title                                       Attorney Client
SWITCH‐AX‐1190302 ‐ SWITCH‐AX‐1190303       8/12/2016 11:24   EnvelopePDF.aspx                               Attorney Client
SWITCH‐AX‐1190304 ‐ SWITCH‐AX‐1190304       8/12/2016 11:24   image001.jpg                                   Attorney Client
SWITCH‐AX‐1190305 ‐ SWITCH‐AX‐1190306       8/12/2016 11:24   Switch SO 680262 1G DIA ASH.PDF                Attorney Client
SWITCH‐AX‐1190307 ‐ SWITCH‐AX‐1190315       8/12/2016 11:46   no Title                                       Attorney Client
SWITCH‐AX‐1190316 ‐ SWITCH‐AX‐1190316       8/12/2016 11:46   image002.jpg                                   Attorney Client
SWITCH‐AX‐1190317 ‐ SWITCH‐AX‐1190325       8/12/2016 11:47   47f1bf7f‐430e‐458f‐acf7‐a2e534786180.msg       Attorney Client
SWITCH‐AX‐1190326 ‐ SWITCH‐AX‐1190326       8/12/2016 11:47   image002.jpg                                   Attorney Client
SWITCH‐AX‐1190327 ‐ SWITCH‐AX‐1190336       8/12/2016 11:47   Supernap Colocation Facilities Agreement.pdf   Attorney Client




                                                                          EXHIBIT 10, PAGE 2371
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 619 of 829


Bates                                   Document Date         Document Title                                                   Privilege
SWITCH‐AX‐1190337 ‐ SWITCH‐AX‐1190345       8/12/2016 11:47   no Title                                                         Attorney Client
SWITCH‐AX‐1190346 ‐ SWITCH‐AX‐1190346       8/12/2016 11:47   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1190347 ‐ SWITCH‐AX‐1190356       8/12/2016 11:47   Supernap Colocation Facilities Agreement.pdf                     Attorney Client
SWITCH‐AX‐1190357 ‐ SWITCH‐AX‐1190376       8/12/2016 14:48   9033749a‐50d8‐4144‐93eb‐81a5715430bb.msg                         Attorney Client
SWITCH‐AX‐1190377 ‐ SWITCH‐AX‐1190377       8/12/2016 14:48   image015.jpg                                                     Attorney Client
SWITCH‐AX‐1190378 ‐ SWITCH‐AX‐1190378       8/12/2016 14:48   image010.jpg                                                     Attorney Client
SWITCH‐AX‐1190379 ‐ SWITCH‐AX‐1190379       8/12/2016 14:48   image012.jpg                                                     Attorney Client
SWITCH‐AX‐1190380 ‐ SWITCH‐AX‐1190380       8/12/2016 14:48   Copy of S1‐R Heat Audit reaudit 81116.xlsx                       Attorney Client
SWITCH‐AX‐1190381 ‐ SWITCH‐AX‐1190381       8/12/2016 14:55   no Title                                                         Attorney Client
SWITCH‐AX‐1190382 ‐ SWITCH‐AX‐1190487       8/12/2016 14:55   _                                                                Attorney Client
SWITCH‐AX‐1190488 ‐ SWITCH‐AX‐1190508       8/12/2016 15:04   3d792cd4‐e235‐416e‐a093‐af6e18a0b924.msg                         Attorney Client
SWITCH‐AX‐1190509 ‐ SWITCH‐AX‐1190509       8/12/2016 15:04   image007.jpg                                                     Attorney Client
SWITCH‐AX‐1190510 ‐ SWITCH‐AX‐1190510       8/12/2016 15:04   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1190511 ‐ SWITCH‐AX‐1190511       8/12/2016 15:04   S1‐R Single Source 8‐11‐16.xlsx                                  Attorney Client
SWITCH‐AX‐1190512 ‐ SWITCH‐AX‐1190512       8/12/2016 15:04   image004.jpg                                                     Attorney Client
SWITCH‐AX‐1190513 ‐ SWITCH‐AX‐1190513       8/12/2016 15:04   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1190514 ‐ SWITCH‐AX‐1190515       8/12/2016 16:12   7065926d‐d6c0‐4dfe‐9982‐a32a22b9ccac.msg                         Attorney Client
SWITCH‐AX‐1190516 ‐ SWITCH‐AX‐1190516       8/12/2016 16:12   image005.jpg                                                     Attorney Client
SWITCH‐AX‐1190517 ‐ SWITCH‐AX‐1190517       8/12/2016 16:12   20160808093312328.pdf                                            Attorney Client
SWITCH‐AX‐1190518 ‐ SWITCH‐AX‐1190519       8/12/2016 16:12   Online Ordering                                                  Attorney Client
SWITCH‐AX‐1190520 ‐ SWITCH‐AX‐1190520       8/12/2016 16:12   20160809160522310.pdf                                            Attorney Client
SWITCH‐AX‐1190521 ‐ SWITCH‐AX‐1190523       8/12/2016 16:12   RE_ REI T1 Quote ‐ Friendswood.msg                               Attorney Client
SWITCH‐AX‐1190524 ‐ SWITCH‐AX‐1190526       8/12/2016 16:12   Product Pricer Online Quote ‐ 30160803889518                     Attorney Client
SWITCH‐AX‐1190527 ‐ SWITCH‐AX‐1190528       8/12/2016 16:12   RE_ CenturyLink Order Confirmation for order number 458195.msg   Attorney Client
SWITCH‐AX‐1190529 ‐ SWITCH‐AX‐1190539       8/12/2016 16:12   Amendment                                                        Attorney Client
SWITCH‐AX‐1190540 ‐ SWITCH‐AX‐1190540       8/12/2016 16:12   R233‐07‐075‐E.pdf                                                Attorney Client
SWITCH‐AX‐1190541 ‐ SWITCH‐AX‐1190541       8/12/2016 16:12   image004.jpg                                                     Attorney Client
SWITCH‐AX‐1190542 ‐ SWITCH‐AX‐1190557       8/12/2016 16:25   4d346ea7‐978c‐4eda‐a272‐82046d815976.msg                         Attorney Client
SWITCH‐AX‐1190558 ‐ SWITCH‐AX‐1190558       8/12/2016 16:25   image015.jpg                                                     Attorney Client
SWITCH‐AX‐1190559 ‐ SWITCH‐AX‐1190559       8/12/2016 16:25   image011.jpg                                                     Attorney Client
SWITCH‐AX‐1190560 ‐ SWITCH‐AX‐1190560       8/12/2016 16:25   image010.jpg                                                     Attorney Client
SWITCH‐AX‐1190561 ‐ SWITCH‐AX‐1190565       8/12/2016 16:37   2cb18bd4‐8e3a‐4987‐a60a‐44bc8d3412a9.msg                         Attorney Client
SWITCH‐AX‐1190566 ‐ SWITCH‐AX‐1190566       8/12/2016 16:37   Collection Report 160812.xlsx                                    Attorney Client
SWITCH‐AX‐1190567 ‐ SWITCH‐AX‐1190567       8/12/2016 16:37   Collection Report 160812.xlsx                                    Attorney Client
SWITCH‐AX‐1190568 ‐ SWITCH‐AX‐1190568       8/12/2016 16:37   Collection Report 160812.xlsx                                    Attorney Client
SWITCH‐AX‐1190569 ‐ SWITCH‐AX‐1190573       8/12/2016 16:37   no Title                                                         Attorney Client
SWITCH‐AX‐1190574 ‐ SWITCH‐AX‐1190574       8/12/2016 16:37   Collection Report 160812.xlsx                                    Attorney Client
SWITCH‐AX‐1190575 ‐ SWITCH‐AX‐1190575       8/12/2016 16:37   Collection Report 160812.xlsx                                    Attorney Client
SWITCH‐AX‐1190576 ‐ SWITCH‐AX‐1190576       8/12/2016 19:04   no Title                                                         Attorney Client
SWITCH‐AX‐1190577 ‐ SWITCH‐AX‐1190577       8/12/2016 19:04   Demand Service Order ‐ DRAFT.XLSX                                Attorney Client
SWITCH‐AX‐1190578 ‐ SWITCH‐AX‐1190592       8/12/2016 19:04   SWITCH_EBAY_AMENDED AND RESTATED MSA (sv changes 12.8.16).docx   Attorney Client
SWITCH‐AX‐1190593 ‐ SWITCH‐AX‐1190594       8/12/2016 19:09   no Title                                                         Attorney Client
SWITCH‐AX‐1190595 ‐ SWITCH‐AX‐1190595       8/12/2016 19:09   ATT00002.htm                                                     Attorney Client
SWITCH‐AX‐1190596 ‐ SWITCH‐AX‐1190610       8/12/2016 19:09   SWITCH_EBAY_AMENDED AND RESTATED MSA (sv changes 12.8.16).docx   Attorney Client
SWITCH‐AX‐1190611 ‐ SWITCH‐AX‐1190611       8/12/2016 19:09   Demand Service Order ‐ DRAFT.XLSX                                Attorney Client
SWITCH‐AX‐1190612 ‐ SWITCH‐AX‐1190612       8/12/2016 19:09   ATT00001.htm                                                     Attorney Client




                                                                         EXHIBIT 10, PAGE 2372
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 620 of 829


Bates                                   Document Date         Document Title                                                   Privilege
SWITCH‐AX‐1190613 ‐ SWITCH‐AX‐1190614       8/12/2016 19:09   26995d2f‐cf12‐49e9‐bd3e‐1d4b985ed008.msg                         Attorney Client
SWITCH‐AX‐1190615 ‐ SWITCH‐AX‐1190629       8/12/2016 19:09   SWITCH_EBAY_AMENDED AND RESTATED MSA (sv changes 12.8.16).docx   Attorney Client
SWITCH‐AX‐1190630 ‐ SWITCH‐AX‐1190630       8/12/2016 19:09   ATT00001.htm                                                     Attorney Client
SWITCH‐AX‐1190631 ‐ SWITCH‐AX‐1190631       8/12/2016 19:09   ATT00002.htm                                                     Attorney Client
SWITCH‐AX‐1190632 ‐ SWITCH‐AX‐1190632       8/12/2016 19:09   Demand Service Order ‐ DRAFT.XLSX                                Attorney Client
SWITCH‐AX‐1190633 ‐ SWITCH‐AX‐1190634       8/12/2016 19:09   no Title                                                         Attorney Client
SWITCH‐AX‐1190635 ‐ SWITCH‐AX‐1190635       8/12/2016 19:09   ATT00002.htm                                                     Attorney Client
SWITCH‐AX‐1190636 ‐ SWITCH‐AX‐1190650       8/12/2016 19:09   SWITCH_EBAY_AMENDED AND RESTATED MSA (sv changes 12.8.16).docx   Attorney Client
SWITCH‐AX‐1190651 ‐ SWITCH‐AX‐1190651       8/12/2016 19:09   ATT00001.htm                                                     Attorney Client
SWITCH‐AX‐1190652 ‐ SWITCH‐AX‐1190652       8/12/2016 19:09   Demand Service Order ‐ DRAFT.XLSX                                Attorney Client
SWITCH‐AX‐1190653 ‐ SWITCH‐AX‐1190654       8/12/2016 19:09   no Title                                                         Attorney Client
SWITCH‐AX‐1190655 ‐ SWITCH‐AX‐1190655       8/12/2016 19:09   ATT00001.htm                                                     Attorney Client
SWITCH‐AX‐1190656 ‐ SWITCH‐AX‐1190656       8/12/2016 19:09   ATT00002.htm                                                     Attorney Client
SWITCH‐AX‐1190657 ‐ SWITCH‐AX‐1190671       8/12/2016 19:09   SWITCH_EBAY_AMENDED AND RESTATED MSA (sv changes 12.8.16).docx   Attorney Client
SWITCH‐AX‐1190672 ‐ SWITCH‐AX‐1190672       8/12/2016 19:09   Demand Service Order ‐ DRAFT.XLSX                                Attorney Client
SWITCH‐AX‐1190673 ‐ SWITCH‐AX‐1190674       8/12/2016 20:24   e1ae7dca‐a402‐4a2c‐8e67‐e8d240beba98.msg                         Attorney Client
SWITCH‐AX‐1190675 ‐ SWITCH‐AX‐1190689       8/12/2016 20:24   MSA Switch eBay 08‐12‐2016 (CL Notes).docx                       Attorney Client
SWITCH‐AX‐1190690 ‐ SWITCH‐AX‐1190690       8/12/2016 20:24   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1190691 ‐ SWITCH‐AX‐1190692       8/12/2016 20:24   no Title                                                         Attorney Client
SWITCH‐AX‐1190693 ‐ SWITCH‐AX‐1190693       8/12/2016 20:24   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1190694 ‐ SWITCH‐AX‐1190708       8/12/2016 20:24   MSA Switch eBay 08‐12‐2016 (CL Notes).docx                       Attorney Client
SWITCH‐AX‐1190709 ‐ SWITCH‐AX‐1190710        8/13/2016 7:14   no Title                                                         Attorney Client
SWITCH‐AX‐1190711 ‐ SWITCH‐AX‐1190711        8/13/2016 7:14   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1190712 ‐ SWITCH‐AX‐1190713        8/13/2016 7:14   SOW Italy website revisions Branding 8.10.16.docx                Attorney Client
SWITCH‐AX‐1190714 ‐ SWITCH‐AX‐1190715        8/13/2016 7:14   no Title                                                         Attorney Client
SWITCH‐AX‐1190716 ‐ SWITCH‐AX‐1190730        8/13/2016 7:14   SWITCH_EBAY_AMENDED AND RESTATED MSA (sv changes 12.8.16).docx   Attorney Client
SWITCH‐AX‐1190731 ‐ SWITCH‐AX‐1190731        8/13/2016 7:14   Demand Service Order ‐ DRAFT.XLSX                                Attorney Client
SWITCH‐AX‐1190732 ‐ SWITCH‐AX‐1190732        8/13/2016 7:14   ATT00002.htm                                                     Attorney Client
SWITCH‐AX‐1190733 ‐ SWITCH‐AX‐1190733        8/13/2016 7:14   ATT00001.htm                                                     Attorney Client
SWITCH‐AX‐1190734 ‐ SWITCH‐AX‐1190735        8/13/2016 7:14   no Title                                                         Attorney Client
SWITCH‐AX‐1190736 ‐ SWITCH‐AX‐1190736        8/13/2016 7:14   ATT00002.htm                                                     Attorney Client
SWITCH‐AX‐1190737 ‐ SWITCH‐AX‐1190751        8/13/2016 7:14   SWITCH_EBAY_AMENDED AND RESTATED MSA (sv changes 12.8.16).docx   Attorney Client
SWITCH‐AX‐1190752 ‐ SWITCH‐AX‐1190752        8/13/2016 7:14   ATT00001.htm                                                     Attorney Client
SWITCH‐AX‐1190753 ‐ SWITCH‐AX‐1190753        8/13/2016 7:14   Demand Service Order ‐ DRAFT.XLSX                                Attorney Client
SWITCH‐AX‐1190754 ‐ SWITCH‐AX‐1190762        8/13/2016 9:41   no Title                                                         Attorney Client
SWITCH‐AX‐1190763 ‐ SWITCH‐AX‐1190765       8/13/2016 22:30   no Title                                                         Attorney Client
SWITCH‐AX‐1190766 ‐ SWITCH‐AX‐1190767       8/13/2016 22:30   Bribe v. Extortion.docx                                          Attorney Client
SWITCH‐AX‐1190768 ‐ SWITCH‐AX‐1190768       8/13/2016 22:30   image001.png                                                     Attorney Client
SWITCH‐AX‐1190769 ‐ SWITCH‐AX‐1190770       8/13/2016 22:30   Complaint Narrative v. Sands.docx                                Attorney Client
SWITCH‐AX‐1190771 ‐ SWITCH‐AX‐1190776        8/14/2016 8:41   no Title                                                         Attorney Client
SWITCH‐AX‐1190777 ‐ SWITCH‐AX‐1190777        8/14/2016 8:41   image001.png                                                     Attorney Client
SWITCH‐AX‐1190778 ‐ SWITCH‐AX‐1190783        8/14/2016 8:41   no Title                                                         Attorney Client;Work Product
SWITCH‐AX‐1190784 ‐ SWITCH‐AX‐1190790        8/14/2016 8:43   no Title                                                         Attorney Client;Work Product
SWITCH‐AX‐1190791 ‐ SWITCH‐AX‐1190793       8/14/2016 14:54   no Title                                                         Attorney Client
SWITCH‐AX‐1190794 ‐ SWITCH‐AX‐1190794       8/14/2016 14:54   image002.jpg                                                     Attorney Client
SWITCH‐AX‐1190795 ‐ SWITCH‐AX‐1190795       8/14/2016 14:54   Amendment 33 08.04.2016.xlsx                                     Attorney Client




                                                                         EXHIBIT 10, PAGE 2373
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 621 of 829


Bates                                   Document Date         Document Title                                                                                Privilege
SWITCH‐AX‐1190796 ‐ SWITCH‐AX‐1190835       8/14/2016 14:54   This Qwest Total Advantage Master Services Agreement (ΓÇ£AgreementΓÇ¥) is made by and between Attorney Client
SWITCH‐AX‐1190836 ‐ SWITCH‐AX‐1190836       8/14/2016 16:06   no Title                                                                                      Attorney Client
SWITCH‐AX‐1190837 ‐ SWITCH‐AX‐1190851       8/14/2016 16:06   MSA Switch eBay V2a 08‐14‐2016 CL.docx                                                        Attorney Client
SWITCH‐AX‐1190852 ‐ SWITCH‐AX‐1190852       8/14/2016 16:06   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1190853 ‐ SWITCH‐AX‐1190860        8/15/2016 5:31   no Title                                                                                      Attorney Client
SWITCH‐AX‐1190861 ‐ SWITCH‐AX‐1190862        8/15/2016 8:11   no Title                                                                                      Attorney Client
SWITCH‐AX‐1190863 ‐ SWITCH‐AX‐1190863        8/15/2016 8:38   no Title                                                                                      Attorney Client
SWITCH‐AX‐1190864 ‐ SWITCH‐AX‐1190864        8/15/2016 8:38   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1190865 ‐ SWITCH‐AX‐1190876        8/15/2016 8:38   A632‐08‐001‐M.pdf                                                                             Attorney Client
SWITCH‐AX‐1190877 ‐ SWITCH‐AX‐1190878        8/15/2016 8:38   RE_ Amazon Exhibits.msg                                                                       Attorney Client
SWITCH‐AX‐1190879 ‐ SWITCH‐AX‐1190879        8/15/2016 8:38   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1190880 ‐ SWITCH‐AX‐1190916        8/15/2016 8:38   Switch,_Ltd_‐_Work_Order_No._1_(LAS50)_(Direct_Connect_&_Network_POPS_Only)_(2014‐06‐27) Attorney Client
SWITCH‐AX‐1190917 ‐ SWITCH‐AX‐1190917        8/15/2016 8:38   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1190918 ‐ SWITCH‐AX‐1190952        8/15/2016 8:38   Master Work Order Milan Amazon Switch v1 to v2 20160814.docx                                  Attorney Client
SWITCH‐AX‐1190953 ‐ SWITCH‐AX‐1190953        8/15/2016 9:45   765ffead‐6758‐48f2‐a805‐53e48f0ce6b5.msg                                                      Attorney Client
SWITCH‐AX‐1190954 ‐ SWITCH‐AX‐1190954        8/15/2016 9:45   Data Addendum‐Renown Health‐20160803.pdf                                                      Attorney Client
SWITCH‐AX‐1190955 ‐ SWITCH‐AX‐1190955        8/15/2016 9:45   Initial SO (LAS.NAP9)‐Renown Health‐20160725.pdf                                              Attorney Client
SWITCH‐AX‐1190956 ‐ SWITCH‐AX‐1190956        8/15/2016 9:45   Initial SO (RNO.NAP1)‐Renown Health‐20160725.pdf                                              Attorney Client
SWITCH‐AX‐1190957 ‐ SWITCH‐AX‐1190967        8/15/2016 9:45   CFA‐Renown Health‐20160803.pdf                                                                Attorney Client
SWITCH‐AX‐1190968 ‐ SWITCH‐AX‐1190968        8/15/2016 9:45   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1190969 ‐ SWITCH‐AX‐1190971       8/15/2016 10:07   no Title                                                                                      Attorney Client
SWITCH‐AX‐1190972 ‐ SWITCH‐AX‐1190973       8/15/2016 10:07   Complaint Narrative v. Sands V3.docx                                                          Attorney Client
SWITCH‐AX‐1190974 ‐ SWITCH‐AX‐1190974       8/15/2016 10:07   image001.png                                                                                  Attorney Client
SWITCH‐AX‐1190975 ‐ SWITCH‐AX‐1190975       8/15/2016 11:03   no Title                                                                                      Attorney Client
SWITCH‐AX‐1190976 ‐ SWITCH‐AX‐1190985       8/15/2016 11:03   T549‐07‐001‐M.pdf                                                                             Attorney Client
SWITCH‐AX‐1190986 ‐ SWITCH‐AX‐1190986       8/15/2016 11:06   no Title                                                                                      Attorney Client
SWITCH‐AX‐1190987 ‐ SWITCH‐AX‐1190996       8/15/2016 11:06   T549‐07‐001‐M.pdf                                                                             Attorney Client
SWITCH‐AX‐1190997 ‐ SWITCH‐AX‐1190998       8/15/2016 11:15   08f541d4‐f969‐4478‐8302‐3bdcc5ed6f73.msg                                                      Attorney Client
SWITCH‐AX‐1190999 ‐ SWITCH‐AX‐1190999       8/15/2016 11:15   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1191000 ‐ SWITCH‐AX‐1191009       8/15/2016 11:15   T549‐07‐001‐M.pdf                                                                             Attorney Client
SWITCH‐AX‐1191010 ‐ SWITCH‐AX‐1191011       8/15/2016 11:26   no Title                                                                                      Attorney Client
SWITCH‐AX‐1191012 ‐ SWITCH‐AX‐1191012       8/15/2016 11:26   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1191013 ‐ SWITCH‐AX‐1191027       8/15/2016 11:26   MSA Switch eBay V2a 08‐14‐2016 CL.docx                                                        Attorney Client
SWITCH‐AX‐1191028 ‐ SWITCH‐AX‐1191028       8/15/2016 11:26   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1191029 ‐ SWITCH‐AX‐1191029       8/15/2016 12:05   no Title                                                                                      Attorney Client
SWITCH‐AX‐1191030 ‐ SWITCH‐AX‐1191030       8/15/2016 12:05   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1191031 ‐ SWITCH‐AX‐1191033       8/15/2016 12:11   no Title                                                                                      Attorney Client
SWITCH‐AX‐1191034 ‐ SWITCH‐AX‐1191034       8/15/2016 12:11   image001.png                                                                                  Attorney Client
SWITCH‐AX‐1191035 ‐ SWITCH‐AX‐1191035       8/15/2016 13:03   no Title                                                                                      Attorney Client
SWITCH‐AX‐1191036 ‐ SWITCH‐AX‐1191036       8/15/2016 13:03   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1191037 ‐ SWITCH‐AX‐1191038       8/15/2016 14:05   no Title                                                                                      Attorney Client
SWITCH‐AX‐1191039 ‐ SWITCH‐AX‐1191040       8/15/2016 14:05   Scanned from a Xerox Multifunction Printer.pdf                                                Attorney Client
SWITCH‐AX‐1191041 ‐ SWITCH‐AX‐1191042       8/15/2016 14:05   RE_ W9 Reno.msg                                                                               Attorney Client
SWITCH‐AX‐1191043 ‐ SWITCH‐AX‐1191043       8/15/2016 14:13   no Title                                                                                      Attorney Client
SWITCH‐AX‐1191044 ‐ SWITCH‐AX‐1191075       8/15/2016 14:13   _                                                                                             Attorney Client
SWITCH‐AX‐1191076 ‐ SWITCH‐AX‐1191087       8/15/2016 14:13   _                                                                                             Attorney Client




                                                                          EXHIBIT 10, PAGE 2374
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 622 of 829


Bates                                   Document Date         Document Title                                            Privilege
SWITCH‐AX‐1191088 ‐ SWITCH‐AX‐1191090       8/15/2016 15:15   no Title                                                  Attorney Client
SWITCH‐AX‐1191091 ‐ SWITCH‐AX‐1191092       8/15/2016 15:15   RE_ W9 Reno.msg                                           Attorney Client
SWITCH‐AX‐1191093 ‐ SWITCH‐AX‐1191094       8/15/2016 15:15   Scanned from a Xerox Multifunction Printer.pdf            Attorney Client
SWITCH‐AX‐1191095 ‐ SWITCH‐AX‐1191111       8/15/2016 16:34   5d5bfa24‐1892‐44dc‐bc81‐ae988e98216c.msg                  Attorney Client
SWITCH‐AX‐1191112 ‐ SWITCH‐AX‐1191112       8/15/2016 16:34   image002.jpg                                              Attorney Client
SWITCH‐AX‐1191113 ‐ SWITCH‐AX‐1191113       8/15/2016 16:34   image001.jpg                                              Attorney Client
SWITCH‐AX‐1191114 ‐ SWITCH‐AX‐1191114       8/15/2016 16:34   image007.jpg                                              Attorney Client
SWITCH‐AX‐1191115 ‐ SWITCH‐AX‐1191115       8/15/2016 16:34   image003.jpg                                              Attorney Client
SWITCH‐AX‐1191116 ‐ SWITCH‐AX‐1191120       8/15/2016 16:49   97794d00‐c5f7‐414c‐a265‐f8b866b28b53.msg                  Attorney Client
SWITCH‐AX‐1191121 ‐ SWITCH‐AX‐1191121       8/15/2016 16:49   Collection Report 160815.xlsx                             Attorney Client
SWITCH‐AX‐1191122 ‐ SWITCH‐AX‐1191122       8/15/2016 16:49   Collection Report 160815.xlsx                             Attorney Client
SWITCH‐AX‐1191123 ‐ SWITCH‐AX‐1191127       8/15/2016 16:49   no Title                                                  Attorney Client
SWITCH‐AX‐1191128 ‐ SWITCH‐AX‐1191128       8/15/2016 16:49   Collection Report 160815.xlsx                             Attorney Client
SWITCH‐AX‐1191129 ‐ SWITCH‐AX‐1191129       8/15/2016 16:49   Collection Report 160815.xlsx                             Attorney Client
SWITCH‐AX‐1191130 ‐ SWITCH‐AX‐1191130       8/15/2016 17:47   Accrued Aug Revenue billed in Sept.xlsx                   Attorney Client
SWITCH‐AX‐1191131 ‐ SWITCH‐AX‐1191131        8/16/2016 2:30   ca37634b‐a20e‐4212‐ae59‐9d0d0dd2c44e.msg                  Attorney Client
SWITCH‐AX‐1191132 ‐ SWITCH‐AX‐1191132        8/16/2016 2:30   Switch Service Order ‐ Crowdstrike 7‐8‐16[2][1] copy      Attorney Client
SWITCH‐AX‐1191133 ‐ SWITCH‐AX‐1191139        8/16/2016 2:30   FW_ Zayo 100G circuit.msg                                 Attorney Client
SWITCH‐AX‐1191140 ‐ SWITCH‐AX‐1191140        8/16/2016 2:30   image003.jpg                                              Attorney Client
SWITCH‐AX‐1191141 ‐ SWITCH‐AX‐1191141        8/16/2016 2:30   C808‐07‐005‐E.pdf                                         Attorney Client
SWITCH‐AX‐1191142 ‐ SWITCH‐AX‐1191142        8/16/2016 2:30   image001.jpg                                              Attorney Client
SWITCH‐AX‐1191143 ‐ SWITCH‐AX‐1191143        8/16/2016 2:30   image002.png                                              Attorney Client
SWITCH‐AX‐1191144 ‐ SWITCH‐AX‐1191146        8/16/2016 2:30   Switch SO 671136 100G VGS to 11GO.pdf                     Attorney Client
SWITCH‐AX‐1191147 ‐ SWITCH‐AX‐1191147        8/16/2016 2:30   no Title                                                  Attorney Client
SWITCH‐AX‐1191148 ‐ SWITCH‐AX‐1191148        8/16/2016 2:30   image001.jpg                                              Attorney Client
SWITCH‐AX‐1191149 ‐ SWITCH‐AX‐1191149        8/16/2016 2:30   image002.png                                              Attorney Client
SWITCH‐AX‐1191150 ‐ SWITCH‐AX‐1191150        8/16/2016 2:30   C808‐07‐005‐E.pdf                                         Attorney Client
SWITCH‐AX‐1191151 ‐ SWITCH‐AX‐1191151        8/16/2016 2:30   Switch Service Order ‐ Crowdstrike 7‐8‐16[2][1] copy      Attorney Client
SWITCH‐AX‐1191152 ‐ SWITCH‐AX‐1191152        8/16/2016 2:30   image003.jpg                                              Attorney Client
SWITCH‐AX‐1191153 ‐ SWITCH‐AX‐1191155        8/16/2016 2:30   Switch SO 671136 100G VGS to 11GO.pdf                     Attorney Client
SWITCH‐AX‐1191156 ‐ SWITCH‐AX‐1191162        8/16/2016 2:30   FW_ Zayo 100G circuit.msg                                 Attorney Client
SWITCH‐AX‐1191163 ‐ SWITCH‐AX‐1191164        8/16/2016 8:09   no Title                                                  Attorney Client
SWITCH‐AX‐1191165 ‐ SWITCH‐AX‐1191165        8/16/2016 8:09   image002.jpg                                              Attorney Client
SWITCH‐AX‐1191166 ‐ SWITCH‐AX‐1191167        8/16/2016 8:09   South Lyon Medical Center SO v2 8.16.16.docx              Attorney Client
SWITCH‐AX‐1191168 ‐ SWITCH‐AX‐1191169        8/16/2016 8:09   no Title                                                  Attorney Client
SWITCH‐AX‐1191170 ‐ SWITCH‐AX‐1191171        8/16/2016 8:09   South Lyon Medical Center SO v2 8.16.16.docx              Attorney Client
SWITCH‐AX‐1191172 ‐ SWITCH‐AX‐1191172        8/16/2016 8:09   image002.jpg                                              Attorney Client
SWITCH‐AX‐1191173 ‐ SWITCH‐AX‐1191175        8/16/2016 8:21   no Title                                                  Attorney Client
SWITCH‐AX‐1191176 ‐ SWITCH‐AX‐1191177        8/16/2016 8:21   South Lyon Medical Center SO v2 8 16 16.docx              Attorney Client
SWITCH‐AX‐1191178 ‐ SWITCH‐AX‐1191178        8/16/2016 8:21   image002.jpg                                              Attorney Client
SWITCH‐AX‐1191179 ‐ SWITCH‐AX‐1191180        8/16/2016 9:12   no Title                                                  Attorney Client
SWITCH‐AX‐1191181 ‐ SWITCH‐AX‐1191192        8/16/2016 9:12   Colocation Facilities Agreement‐Switch REV 8‐16.docx      Attorney Client
SWITCH‐AX‐1191193 ‐ SWITCH‐AX‐1191194        8/16/2016 9:28   no Title                                                  Attorney Client
SWITCH‐AX‐1191195 ‐ SWITCH‐AX‐1191195        8/16/2016 9:28   ATT00001.htm                                              Attorney Client
SWITCH‐AX‐1191196 ‐ SWITCH‐AX‐1191207        8/16/2016 9:28   Colocation Facilities Agreement_ABRedlines_8.15.16.docx   Attorney Client
SWITCH‐AX‐1191208 ‐ SWITCH‐AX‐1191212        8/16/2016 9:39   no Title                                                  Attorney Client




                                                                          EXHIBIT 10, PAGE 2375
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 623 of 829


Bates                                   Document Date         Document Title                                    Privilege
SWITCH‐AX‐1191213 ‐ SWITCH‐AX‐1191213        8/16/2016 9:39   image003.jpg                                      Attorney Client
SWITCH‐AX‐1191214 ‐ SWITCH‐AX‐1191214        8/16/2016 9:39   image004.jpg                                      Attorney Client
SWITCH‐AX‐1191215 ‐ SWITCH‐AX‐1191215        8/16/2016 9:39   image001.jpg                                      Attorney Client
SWITCH‐AX‐1191216 ‐ SWITCH‐AX‐1191216        8/16/2016 9:39   Master Services                                   Attorney Client
SWITCH‐AX‐1191217 ‐ SWITCH‐AX‐1191217        8/16/2016 9:39   image002.jpg                                      Attorney Client
SWITCH‐AX‐1191218 ‐ SWITCH‐AX‐1191222        8/16/2016 9:44   no Title                                          Attorney Client
SWITCH‐AX‐1191223 ‐ SWITCH‐AX‐1191223        8/16/2016 9:44   image004.jpg                                      Attorney Client
SWITCH‐AX‐1191224 ‐ SWITCH‐AX‐1191224        8/16/2016 9:44   image003.jpg                                      Attorney Client
SWITCH‐AX‐1191225 ‐ SWITCH‐AX‐1191225        8/16/2016 9:44   image002.jpg                                      Attorney Client
SWITCH‐AX‐1191226 ‐ SWITCH‐AX‐1191226        8/16/2016 9:44   image001.jpg                                      Attorney Client
SWITCH‐AX‐1191227 ‐ SWITCH‐AX‐1191232        8/16/2016 9:57   no Title                                          Attorney Client
SWITCH‐AX‐1191233 ‐ SWITCH‐AX‐1191233        8/16/2016 9:57   image002.jpg                                      Attorney Client
SWITCH‐AX‐1191234 ‐ SWITCH‐AX‐1191234        8/16/2016 9:57   image003.jpg                                      Attorney Client
SWITCH‐AX‐1191235 ‐ SWITCH‐AX‐1191235        8/16/2016 9:57   image001.jpg                                      Attorney Client
SWITCH‐AX‐1191236 ‐ SWITCH‐AX‐1191236        8/16/2016 9:57   image004.jpg                                      Attorney Client
SWITCH‐AX‐1191237 ‐ SWITCH‐AX‐1191240       8/16/2016 10:30   no Title                                          Attorney Client
SWITCH‐AX‐1191241 ‐ SWITCH‐AX‐1191241       8/16/2016 10:30   image001.jpg                                      Attorney Client
SWITCH‐AX‐1191242 ‐ SWITCH‐AX‐1191251       8/16/2016 10:30   Web site                                          Attorney Client
SWITCH‐AX‐1191252 ‐ SWITCH‐AX‐1191252       8/16/2016 10:30   no Title                                          Attorney Client
SWITCH‐AX‐1191253 ‐ SWITCH‐AX‐1191253       8/16/2016 10:30   image004.jpg                                      Attorney Client
SWITCH‐AX‐1191254 ‐ SWITCH‐AX‐1191259       8/16/2016 10:30   MSA Annex GI and GIP‐v3.1‐20160502.mt (V2).docx   Attorney Client
SWITCH‐AX‐1191260 ‐ SWITCH‐AX‐1191269       8/16/2016 11:27   no Title                                          Attorney Client
SWITCH‐AX‐1191270 ‐ SWITCH‐AX‐1191270       8/16/2016 11:27   image002.jpg                                      Attorney Client
SWITCH‐AX‐1191271 ‐ SWITCH‐AX‐1191273       8/16/2016 11:57   no Title                                          Attorney Client
SWITCH‐AX‐1191274 ‐ SWITCH‐AX‐1191274       8/16/2016 11:57   image001.png                                      Attorney Client
SWITCH‐AX‐1191275 ‐ SWITCH‐AX‐1191275       8/16/2016 11:57   Copy of ATT Tahoe‐Reno 1.xlsx                     Attorney Client
SWITCH‐AX‐1191276 ‐ SWITCH‐AX‐1191276       8/16/2016 11:57   image002.jpg                                      Attorney Client
SWITCH‐AX‐1191277 ‐ SWITCH‐AX‐1191279       8/16/2016 11:58   no Title                                          Attorney Client
SWITCH‐AX‐1191280 ‐ SWITCH‐AX‐1191280       8/16/2016 11:58   image002.jpg                                      Attorney Client
SWITCH‐AX‐1191281 ‐ SWITCH‐AX‐1191281       8/16/2016 11:58   Copy of ATT Tahoe‐Reno 1.xlsx                     Attorney Client
SWITCH‐AX‐1191282 ‐ SWITCH‐AX‐1191286       8/16/2016 11:58   Carrier Hotel Agreement 8‐16‐16 Switch.docx       Attorney Client
SWITCH‐AX‐1191287 ‐ SWITCH‐AX‐1191287       8/16/2016 11:58   image001.png                                      Attorney Client
SWITCH‐AX‐1191288 ‐ SWITCH‐AX‐1191289       8/16/2016 12:08   no Title                                          Attorney Client
SWITCH‐AX‐1191290 ‐ SWITCH‐AX‐1191300       8/16/2016 12:08   E651‐08‐001‐M.pdf                                 Attorney Client
SWITCH‐AX‐1191301 ‐ SWITCH‐AX‐1191301       8/16/2016 12:08   image002.jpg                                      Attorney Client
SWITCH‐AX‐1191302 ‐ SWITCH‐AX‐1191306       8/16/2016 12:13   no Title                                          Attorney Client
SWITCH‐AX‐1191307 ‐ SWITCH‐AX‐1191311       8/16/2016 12:13   Carrier Hotel Agreement ‐ Switch 8.16.16.pdf      Attorney Client
SWITCH‐AX‐1191312 ‐ SWITCH‐AX‐1191312       8/16/2016 12:13   image008.jpg                                      Attorney Client
SWITCH‐AX‐1191313 ‐ SWITCH‐AX‐1191314       8/16/2016 12:13   no Title                                          Attorney Client
SWITCH‐AX‐1191315 ‐ SWITCH‐AX‐1191315       8/16/2016 12:13   image003.jpg                                      Attorney Client
SWITCH‐AX‐1191316 ‐ SWITCH‐AX‐1191316       8/16/2016 12:13   image001.jpg                                      Attorney Client
SWITCH‐AX‐1191317 ‐ SWITCH‐AX‐1191318       8/16/2016 12:13   Switch SO 680262 1G DIA ASH.PDF                   Attorney Client
SWITCH‐AX‐1191319 ‐ SWITCH‐AX‐1191319       8/16/2016 12:13   image002.jpg                                      Attorney Client
SWITCH‐AX‐1191320 ‐ SWITCH‐AX‐1191321       8/16/2016 12:13   EnvelopePDF.aspx                                  Attorney Client
SWITCH‐AX‐1191322 ‐ SWITCH‐AX‐1191323       8/16/2016 12:13   RE_ Avago Order ‐ Zayo.msg                        Attorney Client
SWITCH‐AX‐1191324 ‐ SWITCH‐AX‐1191325       8/16/2016 12:26   no Title                                          Attorney Client




                                                                          EXHIBIT 10, PAGE 2376
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 624 of 829


Bates                                   Document Date         Document Title                                 Privilege
SWITCH‐AX‐1191326 ‐ SWITCH‐AX‐1191327       8/16/2016 12:26   RE_ Avago Order ‐ Zayo.msg                     Attorney Client
SWITCH‐AX‐1191328 ‐ SWITCH‐AX‐1191329       8/16/2016 12:26   EnvelopePDF.aspx                               Attorney Client
SWITCH‐AX‐1191330 ‐ SWITCH‐AX‐1191331       8/16/2016 12:26   Switch SO 680262 1G DIA ASH.PDF                Attorney Client
SWITCH‐AX‐1191332 ‐ SWITCH‐AX‐1191332       8/16/2016 12:26   image001.jpg                                   Attorney Client
SWITCH‐AX‐1191333 ‐ SWITCH‐AX‐1191333       8/16/2016 12:26   image002.jpg                                   Attorney Client
SWITCH‐AX‐1191334 ‐ SWITCH‐AX‐1191334       8/16/2016 12:26   image003.jpg                                   Attorney Client
SWITCH‐AX‐1191335 ‐ SWITCH‐AX‐1191336       8/16/2016 12:26   no Title                                       Attorney Client
SWITCH‐AX‐1191337 ‐ SWITCH‐AX‐1191338       8/16/2016 12:26   RE_ Avago Order ‐ Zayo.msg                     Attorney Client
SWITCH‐AX‐1191339 ‐ SWITCH‐AX‐1191340       8/16/2016 12:26   Switch SO 680262 1G DIA ASH.PDF                Attorney Client
SWITCH‐AX‐1191341 ‐ SWITCH‐AX‐1191342       8/16/2016 12:26   EnvelopePDF.aspx                               Attorney Client
SWITCH‐AX‐1191343 ‐ SWITCH‐AX‐1191343       8/16/2016 12:26   image002.jpg                                   Attorney Client
SWITCH‐AX‐1191344 ‐ SWITCH‐AX‐1191344       8/16/2016 12:26   image003.jpg                                   Attorney Client
SWITCH‐AX‐1191345 ‐ SWITCH‐AX‐1191345       8/16/2016 12:26   image001.jpg                                   Attorney Client
SWITCH‐AX‐1191346 ‐ SWITCH‐AX‐1191350       8/16/2016 12:55   no Title                                       Attorney Client
SWITCH‐AX‐1191351 ‐ SWITCH‐AX‐1191351       8/16/2016 12:55   image001.jpg                                   Attorney Client
SWITCH‐AX‐1191352 ‐ SWITCH‐AX‐1191352       8/16/2016 12:55   image015.jpg                                   Attorney Client
SWITCH‐AX‐1191353 ‐ SWITCH‐AX‐1191353       8/16/2016 12:55   image008.jpg                                   Attorney Client
SWITCH‐AX‐1191354 ‐ SWITCH‐AX‐1191358       8/16/2016 12:55   Carrier Hotel Agreement ‐ Switch 8.16.16.pdf   Attorney Client
SWITCH‐AX‐1191359 ‐ SWITCH‐AX‐1191359       8/16/2016 12:59   1335 Prepaid Expenses Reconciliation.xlsx      Attorney Client
SWITCH‐AX‐1191360 ‐ SWITCH‐AX‐1191364       8/16/2016 12:59   no Title                                       Attorney Client
SWITCH‐AX‐1191365 ‐ SWITCH‐AX‐1191365       8/16/2016 12:59   image009.jpg                                   Attorney Client
SWITCH‐AX‐1191366 ‐ SWITCH‐AX‐1191370       8/16/2016 12:59   Carrier Hotel Agreement ‐ Switch 8.16.16.pdf   Attorney Client
SWITCH‐AX‐1191371 ‐ SWITCH‐AX‐1191371       8/16/2016 12:59   image002.png                                   Attorney Client
SWITCH‐AX‐1191372 ‐ SWITCH‐AX‐1191372       8/16/2016 12:59   image001.jpg                                   Attorney Client
SWITCH‐AX‐1191373 ‐ SWITCH‐AX‐1191377       8/16/2016 12:59   no Title                                       Attorney Client
SWITCH‐AX‐1191378 ‐ SWITCH‐AX‐1191378       8/16/2016 12:59   image002.png                                   Attorney Client
SWITCH‐AX‐1191379 ‐ SWITCH‐AX‐1191379       8/16/2016 12:59   image001.jpg                                   Attorney Client
SWITCH‐AX‐1191380 ‐ SWITCH‐AX‐1191380       8/16/2016 12:59   image009.jpg                                   Attorney Client
SWITCH‐AX‐1191381 ‐ SWITCH‐AX‐1191385       8/16/2016 12:59   Carrier Hotel Agreement ‐ Switch 8.16.16.pdf   Attorney Client
SWITCH‐AX‐1191386 ‐ SWITCH‐AX‐1191388       8/16/2016 13:00   no Title                                       Attorney Client
SWITCH‐AX‐1191389 ‐ SWITCH‐AX‐1191390       8/16/2016 13:00   South Lyon Medical Center SO v2 8 16 16.docx   Attorney Client
SWITCH‐AX‐1191391 ‐ SWITCH‐AX‐1191391       8/16/2016 13:00   image002.jpg                                   Attorney Client
SWITCH‐AX‐1191392 ‐ SWITCH‐AX‐1191396       8/16/2016 13:11   no Title                                       Attorney Client
SWITCH‐AX‐1191397 ‐ SWITCH‐AX‐1191413       8/16/2016 13:11   LICENSE AGREEMENT‐CAGED SPACE                  Attorney Client
SWITCH‐AX‐1191414 ‐ SWITCH‐AX‐1191414       8/16/2016 13:11   image001.jpg                                   Attorney Client
SWITCH‐AX‐1191415 ‐ SWITCH‐AX‐1191415       8/16/2016 13:25   no Title                                       Attorney Client
SWITCH‐AX‐1191416 ‐ SWITCH‐AX‐1191420       8/16/2016 13:25   ATT00001.htm                                   Attorney Client
SWITCH‐AX‐1191421 ‐ SWITCH‐AX‐1191425       8/16/2016 13:25   Carrier Hotel Agreement ‐ Switch 8.16.16.pdf   Attorney Client
SWITCH‐AX‐1191426 ‐ SWITCH‐AX‐1191426       8/16/2016 13:25   image009.jpg                                   Attorney Client
SWITCH‐AX‐1191427 ‐ SWITCH‐AX‐1191427       8/16/2016 13:25   image001.jpg                                   Attorney Client
SWITCH‐AX‐1191428 ‐ SWITCH‐AX‐1191428       8/16/2016 13:25   image002.png                                   Attorney Client
SWITCH‐AX‐1191429 ‐ SWITCH‐AX‐1191429       8/16/2016 13:25   no Title                                       Attorney Client
SWITCH‐AX‐1191430 ‐ SWITCH‐AX‐1191434       8/16/2016 13:25   Carrier Hotel Agreement ‐ Switch 8.16.16.pdf   Attorney Client
SWITCH‐AX‐1191435 ‐ SWITCH‐AX‐1191439       8/16/2016 13:25   ATT00001.htm                                   Attorney Client
SWITCH‐AX‐1191440 ‐ SWITCH‐AX‐1191441       8/16/2016 14:11   da0950c6‐9636‐4018‐b7f2‐d4c3d7cd55fd.msg       Attorney Client
SWITCH‐AX‐1191442 ‐ SWITCH‐AX‐1191442       8/16/2016 14:11   image002.jpg                                   Attorney Client




                                                                          EXHIBIT 10, PAGE 2377
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 625 of 829


Bates                                   Document Date         Document Title                                         Privilege
SWITCH‐AX‐1191443 ‐ SWITCH‐AX‐1191443       8/16/2016 14:11   image003.jpg                                           Attorney Client
SWITCH‐AX‐1191444 ‐ SWITCH‐AX‐1191445       8/16/2016 14:11   EnvelopePDF.aspx                                       Attorney Client
SWITCH‐AX‐1191446 ‐ SWITCH‐AX‐1191447       8/16/2016 14:11   Switch SO 680262 1G DIA ASH.PDF                        Attorney Client
SWITCH‐AX‐1191448 ‐ SWITCH‐AX‐1191449       8/16/2016 14:11   RE_ Avago Order ‐ Zayo.msg                             Attorney Client
SWITCH‐AX‐1191450 ‐ SWITCH‐AX‐1191450       8/16/2016 14:11   image001.jpg                                           Attorney Client
SWITCH‐AX‐1191451 ‐ SWITCH‐AX‐1191451       8/16/2016 14:11   image002.jpg                                           Attorney Client
SWITCH‐AX‐1191452 ‐ SWITCH‐AX‐1191452       8/16/2016 14:13   no Title                                               Attorney Client
SWITCH‐AX‐1191453 ‐ SWITCH‐AX‐1191453       8/16/2016 14:13   no Title                                               Attorney Client
SWITCH‐AX‐1191454 ‐ SWITCH‐AX‐1191500       8/16/2016 14:13   Draft‐Transition to Retail Electric Competition.docx   Attorney Client
SWITCH‐AX‐1191501 ‐ SWITCH‐AX‐1191503       8/16/2016 14:28   no Title                                               Attorney Client
SWITCH‐AX‐1191504 ‐ SWITCH‐AX‐1191505       8/16/2016 14:28   South Lyon Medical Center SO v2 8 16 16.docx           Attorney Client
SWITCH‐AX‐1191506 ‐ SWITCH‐AX‐1191506       8/16/2016 14:28   image002.jpg                                           Attorney Client
SWITCH‐AX‐1191507 ‐ SWITCH‐AX‐1191516       8/16/2016 14:38   b695d631‐b8ad‐4bab‐b569‐0d9bf70b420e.msg               Attorney Client
SWITCH‐AX‐1191517 ‐ SWITCH‐AX‐1191517       8/16/2016 14:38   image002.jpg                                           Attorney Client
SWITCH‐AX‐1191518 ‐ SWITCH‐AX‐1191527       8/16/2016 14:38   no Title                                               Attorney Client
SWITCH‐AX‐1191528 ‐ SWITCH‐AX‐1191528       8/16/2016 14:38   image002.jpg                                           Attorney Client
SWITCH‐AX‐1191529 ‐ SWITCH‐AX‐1191538       8/16/2016 14:42   94a23666‐9836‐4362‐a0e9‐a882042bac2f.msg               Attorney Client
SWITCH‐AX‐1191539 ‐ SWITCH‐AX‐1191539       8/16/2016 14:42   image003.jpg                                           Attorney Client
SWITCH‐AX‐1191540 ‐ SWITCH‐AX‐1191540       8/16/2016 14:42   image002.jpg                                           Attorney Client
SWITCH‐AX‐1191541 ‐ SWITCH‐AX‐1191551       8/16/2016 14:49   bb180dda‐2782‐48b7‐9cb0‐ee5913e9f269.msg               Attorney Client
SWITCH‐AX‐1191552 ‐ SWITCH‐AX‐1191552       8/16/2016 14:49   image005.jpg                                           Attorney Client
SWITCH‐AX‐1191553 ‐ SWITCH‐AX‐1191553       8/16/2016 14:49   image003.jpg                                           Attorney Client
SWITCH‐AX‐1191554 ‐ SWITCH‐AX‐1191564       8/16/2016 14:49   no Title                                               Attorney Client
SWITCH‐AX‐1191565 ‐ SWITCH‐AX‐1191565       8/16/2016 14:49   image005.jpg                                           Attorney Client
SWITCH‐AX‐1191566 ‐ SWITCH‐AX‐1191566       8/16/2016 14:49   image003.jpg                                           Attorney Client
SWITCH‐AX‐1191567 ‐ SWITCH‐AX‐1191577       8/16/2016 14:56   7be415f5‐25ba‐4836‐b4e2‐8b336325946b.msg               Attorney Client
SWITCH‐AX‐1191578 ‐ SWITCH‐AX‐1191578       8/16/2016 14:56   image004.jpg                                           Attorney Client
SWITCH‐AX‐1191579 ‐ SWITCH‐AX‐1191579       8/16/2016 14:56   image002.jpg                                           Attorney Client
SWITCH‐AX‐1191580 ‐ SWITCH‐AX‐1191580       8/16/2016 14:56   image001.jpg                                           Attorney Client
SWITCH‐AX‐1191581 ‐ SWITCH‐AX‐1191597       8/16/2016 14:56   C883‐07‐001‐M.pdf                                      Attorney Client
SWITCH‐AX‐1191598 ‐ SWITCH‐AX‐1191598       8/16/2016 14:56   C883‐07‐002‐C.pdf                                      Attorney Client
SWITCH‐AX‐1191599 ‐ SWITCH‐AX‐1191609       8/16/2016 14:56   no Title                                               Attorney Client
SWITCH‐AX‐1191610 ‐ SWITCH‐AX‐1191610       8/16/2016 14:56   image004.jpg                                           Attorney Client
SWITCH‐AX‐1191611 ‐ SWITCH‐AX‐1191611       8/16/2016 14:56   image002.jpg                                           Attorney Client
SWITCH‐AX‐1191612 ‐ SWITCH‐AX‐1191612       8/16/2016 14:56   C883‐07‐001‐M.pdf                                      Attorney Client
SWITCH‐AX‐1191613 ‐ SWITCH‐AX‐1191613       8/16/2016 14:56   C883‐07‐002‐C.pdf                                      Attorney Client
SWITCH‐AX‐1191614 ‐ SWITCH‐AX‐1191614       8/16/2016 14:56   image001.jpg                                           Attorney Client
SWITCH‐AX‐1191615 ‐ SWITCH‐AX‐1191625       8/16/2016 15:11   no Title                                               Attorney Client
SWITCH‐AX‐1191626 ‐ SWITCH‐AX‐1191626       8/16/2016 15:11   image003.jpg                                           Attorney Client
SWITCH‐AX‐1191627 ‐ SWITCH‐AX‐1191627       8/16/2016 15:11   image001.jpg                                           Attorney Client
SWITCH‐AX‐1191628 ‐ SWITCH‐AX‐1191629       8/16/2016 15:29   no Title                                               Attorney Client
SWITCH‐AX‐1191630 ‐ SWITCH‐AX‐1191631       8/16/2016 15:29   Avago IP Order 8‐12‐16.pdf                             Attorney Client
SWITCH‐AX‐1191632 ‐ SWITCH‐AX‐1191632       8/16/2016 15:29   image003.jpg                                           Attorney Client
SWITCH‐AX‐1191633 ‐ SWITCH‐AX‐1191633       8/16/2016 15:29   image002.jpg                                           Attorney Client
SWITCH‐AX‐1191634 ‐ SWITCH‐AX‐1191637       8/16/2016 15:56   no Title                                               Attorney Client
SWITCH‐AX‐1191638 ‐ SWITCH‐AX‐1191638       8/16/2016 15:56   image003.jpg                                           Attorney Client




                                                                           EXHIBIT 10, PAGE 2378
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 626 of 829


Bates                                   Document Date         Document Title                                                 Privilege
SWITCH‐AX‐1191639 ‐ SWITCH‐AX‐1191639       8/16/2016 15:56   image002.jpg                                                   Attorney Client
SWITCH‐AX‐1191640 ‐ SWITCH‐AX‐1191640       8/16/2016 15:56   R442‐07‐002‐C.pdf                                              Attorney Client
SWITCH‐AX‐1191641 ‐ SWITCH‐AX‐1191641       8/16/2016 15:56   R442‐07‐003‐C.pdf                                              Attorney Client
SWITCH‐AX‐1191642 ‐ SWITCH‐AX‐1191642       8/16/2016 15:56   Roth Capital Cox Renewal.pdf                                   Attorney Client
SWITCH‐AX‐1191643 ‐ SWITCH‐AX‐1191646       8/16/2016 15:56   66560c23‐8048‐44b0‐b4a3‐e1ab04e19178.msg                       Attorney Client
SWITCH‐AX‐1191647 ‐ SWITCH‐AX‐1191647       8/16/2016 15:56   image002.jpg                                                   Attorney Client
SWITCH‐AX‐1191648 ‐ SWITCH‐AX‐1191648       8/16/2016 15:56   R442‐07‐003‐C.pdf                                              Attorney Client
SWITCH‐AX‐1191649 ‐ SWITCH‐AX‐1191649       8/16/2016 15:56   R442‐07‐002‐C.pdf                                              Attorney Client
SWITCH‐AX‐1191650 ‐ SWITCH‐AX‐1191650       8/16/2016 15:56   Roth Capital Cox Renewal.pdf                                   Attorney Client
SWITCH‐AX‐1191651 ‐ SWITCH‐AX‐1191651       8/16/2016 15:56   image003.jpg                                                   Attorney Client
SWITCH‐AX‐1191652 ‐ SWITCH‐AX‐1191653       8/16/2016 16:32   no Title                                                       Attorney Client
SWITCH‐AX‐1191654 ‐ SWITCH‐AX‐1191663       8/16/2016 16:32   SWITCH_Y16_M08.PDF                                             Attorney Client
SWITCH‐AX‐1191664 ‐ SWITCH‐AX‐1191677       8/16/2016 16:46   no Title                                                       Attorney Client
SWITCH‐AX‐1191678 ‐ SWITCH‐AX‐1191679       8/16/2016 16:46   Switch 671347 v2.pdf                                           Attorney Client
SWITCH‐AX‐1191680 ‐ SWITCH‐AX‐1191680       8/16/2016 16:46   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1191681 ‐ SWITCH‐AX‐1191694       8/16/2016 16:46   no Title                                                       Attorney Client
SWITCH‐AX‐1191695 ‐ SWITCH‐AX‐1191696       8/16/2016 16:46   Switch 671347 v2.pdf                                           Attorney Client
SWITCH‐AX‐1191697 ‐ SWITCH‐AX‐1191697       8/16/2016 16:46   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1191698 ‐ SWITCH‐AX‐1191702       8/16/2016 16:48   4e97335d‐7427‐4eb2‐9c27‐69a428b4de86.msg                       Attorney Client
SWITCH‐AX‐1191703 ‐ SWITCH‐AX‐1191703       8/16/2016 16:48   Collection Report 160816.xlsx                                  Attorney Client
SWITCH‐AX‐1191704 ‐ SWITCH‐AX‐1191704       8/16/2016 16:48   Collection Report 160816.xlsx                                  Attorney Client
SWITCH‐AX‐1191705 ‐ SWITCH‐AX‐1191709       8/16/2016 16:48   no Title                                                       Attorney Client
SWITCH‐AX‐1191710 ‐ SWITCH‐AX‐1191710       8/16/2016 16:48   Collection Report 160816.xlsx                                  Attorney Client
SWITCH‐AX‐1191711 ‐ SWITCH‐AX‐1191711       8/16/2016 16:48   Collection Report 160816.xlsx                                  Attorney Client
SWITCH‐AX‐1191712 ‐ SWITCH‐AX‐1191726       8/16/2016 16:59   ef2d7a56‐571d‐4c3d‐af55‐cace6fa83d8c.msg                       Attorney Client
SWITCH‐AX‐1191727 ‐ SWITCH‐AX‐1191727       8/16/2016 16:59   image003.jpg                                                   Attorney Client
SWITCH‐AX‐1191728 ‐ SWITCH‐AX‐1191729       8/16/2016 16:59   Switch 671347 v2.pdf                                           Attorney Client
SWITCH‐AX‐1191730 ‐ SWITCH‐AX‐1191730       8/16/2016 16:59   image002.jpg                                                   Attorney Client
SWITCH‐AX‐1191731 ‐ SWITCH‐AX‐1191745       8/16/2016 16:59   no Title                                                       Attorney Client
SWITCH‐AX‐1191746 ‐ SWITCH‐AX‐1191747       8/16/2016 16:59   Switch 671347 v2.pdf                                           Attorney Client
SWITCH‐AX‐1191748 ‐ SWITCH‐AX‐1191748       8/16/2016 16:59   image002.jpg                                                   Attorney Client
SWITCH‐AX‐1191749 ‐ SWITCH‐AX‐1191749       8/16/2016 16:59   image003.jpg                                                   Attorney Client
SWITCH‐AX‐1191750 ‐ SWITCH‐AX‐1191764       8/16/2016 16:59   no Title                                                       Attorney Client
SWITCH‐AX‐1191765 ‐ SWITCH‐AX‐1191765       8/16/2016 16:59   image003.jpg                                                   Attorney Client
SWITCH‐AX‐1191766 ‐ SWITCH‐AX‐1191766       8/16/2016 16:59   image002.jpg                                                   Attorney Client
SWITCH‐AX‐1191767 ‐ SWITCH‐AX‐1191768       8/16/2016 16:59   Switch 671347 v2.pdf                                           Attorney Client
SWITCH‐AX‐1191769 ‐ SWITCH‐AX‐1191769       8/16/2016 17:14   no Title                                                       Attorney Client
SWITCH‐AX‐1191770 ‐ SWITCH‐AX‐1191816       8/16/2016 17:14   Switch ASC 718‐IRC 409a June 2016 Valuation Report FINAL.pdf   Attorney Client
SWITCH‐AX‐1191817 ‐ SWITCH‐AX‐1191817       8/16/2016 18:23   no Title                                                       Attorney Client
SWITCH‐AX‐1191818 ‐ SWITCH‐AX‐1191818       8/16/2016 18:23   Switch Financial Summary and Overview 05 06 16.pdf             Attorney Client
SWITCH‐AX‐1191819 ‐ SWITCH‐AX‐1191833       8/16/2016 18:48   e0cdd867‐3f74‐4af2‐b33a‐2b0e3f307a9c.msg                       Attorney Client
SWITCH‐AX‐1191834 ‐ SWITCH‐AX‐1191834       8/16/2016 18:48   image002.jpg                                                   Attorney Client
SWITCH‐AX‐1191835 ‐ SWITCH‐AX‐1191835       8/16/2016 18:48   image003.jpg                                                   Attorney Client
SWITCH‐AX‐1191836 ‐ SWITCH‐AX‐1191836       8/16/2016 18:48   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1191837 ‐ SWITCH‐AX‐1191838       8/16/2016 18:48   Switch 671347 v2.pdf                                           Attorney Client
SWITCH‐AX‐1191839 ‐ SWITCH‐AX‐1191853       8/16/2016 18:48   no Title                                                       Attorney Client




                                                                          EXHIBIT 10, PAGE 2379
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 627 of 829


Bates                                   Document Date         Document Title                                                         Privilege
SWITCH‐AX‐1191854 ‐ SWITCH‐AX‐1191854       8/16/2016 18:48   image002.jpg                                                           Attorney Client
SWITCH‐AX‐1191855 ‐ SWITCH‐AX‐1191855       8/16/2016 18:48   image003.jpg                                                           Attorney Client
SWITCH‐AX‐1191856 ‐ SWITCH‐AX‐1191856       8/16/2016 18:48   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1191857 ‐ SWITCH‐AX‐1191858       8/16/2016 18:48   Switch 671347 v2.pdf                                                   Attorney Client
SWITCH‐AX‐1191859 ‐ SWITCH‐AX‐1191860       8/16/2016 20:57   no Title                                                               Attorney Client
SWITCH‐AX‐1191861 ‐ SWITCH‐AX‐1191861       8/16/2016 20:57   Master Services                                                        Attorney Client
SWITCH‐AX‐1191862 ‐ SWITCH‐AX‐1191862       8/16/2016 20:57   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1191863 ‐ SWITCH‐AX‐1191867       8/16/2016 21:13   no Title                                                               Attorney Client
SWITCH‐AX‐1191868 ‐ SWITCH‐AX‐1191868       8/16/2016 21:13   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1191869 ‐ SWITCH‐AX‐1191869       8/16/2016 21:13   image004.jpg                                                           Attorney Client
SWITCH‐AX‐1191870 ‐ SWITCH‐AX‐1191879       8/16/2016 21:13   Web site                                                               Attorney Client
SWITCH‐AX‐1191880 ‐ SWITCH‐AX‐1191885       8/16/2016 21:13   MSA Annex GI and GIP‐v3.1‐20160816 (V3) Switch Edits.docx              Attorney Client
SWITCH‐AX‐1191886 ‐ SWITCH‐AX‐1191886        8/17/2016 6:31   no Title                                                               Attorney Client
SWITCH‐AX‐1191887 ‐ SWITCH‐AX‐1191887        8/17/2016 6:31   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1191888 ‐ SWITCH‐AX‐1191890        8/17/2016 7:27   no Title                                                               Attorney Client
SWITCH‐AX‐1191891 ‐ SWITCH‐AX‐1191891        8/17/2016 7:27   image003.png                                                           Attorney Client
SWITCH‐AX‐1191892 ‐ SWITCH‐AX‐1191892        8/17/2016 7:27   image002.jpg                                                           Attorney Client
SWITCH‐AX‐1191893 ‐ SWITCH‐AX‐1191893        8/17/2016 7:27   image004.jpg                                                           Attorney Client
SWITCH‐AX‐1191894 ‐ SWITCH‐AX‐1191895        8/17/2016 7:45   no Title                                                               Attorney Client
SWITCH‐AX‐1191896 ‐ SWITCH‐AX‐1191903        8/17/2016 8:43   no Title                                                               Attorney Client
SWITCH‐AX‐1191904 ‐ SWITCH‐AX‐1191908        8/17/2016 8:43   FSA‐Frontier‐Switch‐(FINAL) 17Aug2016 TB.DOCX                          Attorney Client
SWITCH‐AX‐1191909 ‐ SWITCH‐AX‐1191909        8/17/2016 8:43   image004.jpg                                                           Attorney Client
SWITCH‐AX‐1191910 ‐ SWITCH‐AX‐1191912        8/17/2016 8:43   EvPL SLAs                                                              Attorney Client
SWITCH‐AX‐1191913 ‐ SWITCH‐AX‐1191913        8/17/2016 8:43   image006.jpg                                                           Attorney Client
SWITCH‐AX‐1191914 ‐ SWITCH‐AX‐1191922        8/17/2016 9:01   no Title                                                               Attorney Client
SWITCH‐AX‐1191923 ‐ SWITCH‐AX‐1191923        8/17/2016 9:01   image004.jpg                                                           Attorney Client
SWITCH‐AX‐1191924 ‐ SWITCH‐AX‐1191924        8/17/2016 9:01   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1191925 ‐ SWITCH‐AX‐1191925        8/17/2016 9:14   OPEX GL Data Dump ‐ July 2016_Final_08.17.2016_0835am.xlsx             Attorney Client
SWITCH‐AX‐1191926 ‐ SWITCH‐AX‐1191941        8/17/2016 9:37   95245c95‐7f90‐4e74‐b154‐fb50c77f7160.msg                               Attorney Client
SWITCH‐AX‐1191942 ‐ SWITCH‐AX‐1191942        8/17/2016 9:37   image004.jpg                                                           Attorney Client
SWITCH‐AX‐1191943 ‐ SWITCH‐AX‐1191944        8/17/2016 9:37   Switch 671347 v2‐Fully Signed.pdf                                      Attorney Client
SWITCH‐AX‐1191945 ‐ SWITCH‐AX‐1191945        8/17/2016 9:37   image002.jpg                                                           Attorney Client
SWITCH‐AX‐1191946 ‐ SWITCH‐AX‐1191946        8/17/2016 9:37   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1191947 ‐ SWITCH‐AX‐1191947        8/17/2016 9:37   image003.jpg                                                           Attorney Client
SWITCH‐AX‐1191948 ‐ SWITCH‐AX‐1191963        8/17/2016 9:37   no Title                                                               Attorney Client
SWITCH‐AX‐1191964 ‐ SWITCH‐AX‐1191964        8/17/2016 9:37   image003.jpg                                                           Attorney Client
SWITCH‐AX‐1191965 ‐ SWITCH‐AX‐1191965        8/17/2016 9:37   image004.jpg                                                           Attorney Client
SWITCH‐AX‐1191966 ‐ SWITCH‐AX‐1191967        8/17/2016 9:37   Switch 671347 v2‐Fully Signed.pdf                                      Attorney Client
SWITCH‐AX‐1191968 ‐ SWITCH‐AX‐1191968        8/17/2016 9:37   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1191969 ‐ SWITCH‐AX‐1191969        8/17/2016 9:37   image002.jpg                                                           Attorney Client
SWITCH‐AX‐1191970 ‐ SWITCH‐AX‐1191970        8/17/2016 9:46   no Title                                                               Attorney Client
SWITCH‐AX‐1191971 ‐ SWITCH‐AX‐1191979        8/17/2016 9:46   Redline Colocation Facilities Agreement 8.17.16 V2 to V3 Switch.docx   Attorney Client
SWITCH‐AX‐1191980 ‐ SWITCH‐AX‐1191984        8/17/2016 9:49   no Title                                                               Attorney Client
SWITCH‐AX‐1191985 ‐ SWITCH‐AX‐1191985        8/17/2016 9:49   image002.png                                                           Attorney Client
SWITCH‐AX‐1191986 ‐ SWITCH‐AX‐1191986        8/17/2016 9:49   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1191987 ‐ SWITCH‐AX‐1191987        8/17/2016 9:49   no Title                                                               Attorney Client




                                                                           EXHIBIT 10, PAGE 2380
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 628 of 829


Bates                                   Document Date         Document Title                                                              Privilege
SWITCH‐AX‐1191988 ‐ SWITCH‐AX‐1191996        8/17/2016 9:49   Colocation Facilities Agreement 8.17.16 V3 Switch.docx                      Attorney Client
SWITCH‐AX‐1191997 ‐ SWITCH‐AX‐1192005        8/17/2016 9:49   Redline Colocation Facilities Agreement 8.17.16 V2 to V3 Switch.docx        Attorney Client
SWITCH‐AX‐1192006 ‐ SWITCH‐AX‐1192006        8/17/2016 9:55   no Title                                                                    Attorney Client
SWITCH‐AX‐1192007 ‐ SWITCH‐AX‐1192039        8/17/2016 9:55   Pleading Wizard                                                             Attorney Client
SWITCH‐AX‐1192040 ‐ SWITCH‐AX‐1192040       8/17/2016 10:48   no Title                                                                    Attorney Client
SWITCH‐AX‐1192041 ‐ SWITCH‐AX‐1192055       8/17/2016 10:48   MSA Switch eBay V2a 08‐14‐2016 CL TM (Autosaved).docx                       Attorney Client
SWITCH‐AX‐1192056 ‐ SWITCH‐AX‐1192056       8/17/2016 10:48   image001.png                                                                Attorney Client
SWITCH‐AX‐1192057 ‐ SWITCH‐AX‐1192064       8/17/2016 10:57   74eb7f42‐fd63‐4a5d‐bc2d‐ec20c866136a.msg                                    Attorney Client
SWITCH‐AX‐1192065 ‐ SWITCH‐AX‐1192065       8/17/2016 10:57   image003.jpg                                                                Attorney Client
SWITCH‐AX‐1192066 ‐ SWITCH‐AX‐1192066       8/17/2016 10:57   image002.png                                                                Attorney Client
SWITCH‐AX‐1192067 ‐ SWITCH‐AX‐1192067       8/17/2016 10:57   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1192068 ‐ SWITCH‐AX‐1192068       8/17/2016 11:04   no Title                                                                    Attorney Client
SWITCH‐AX‐1192069 ‐ SWITCH‐AX‐1192069       8/17/2016 11:04   image003.png                                                                Attorney Client
SWITCH‐AX‐1192070 ‐ SWITCH‐AX‐1192084       8/17/2016 11:04   Redline MSA V1 to V2b 08‐17‐2016 Switch.docx                                Attorney Client
SWITCH‐AX‐1192085 ‐ SWITCH‐AX‐1192085       8/17/2016 11:04   image002.jpg                                                                Attorney Client
SWITCH‐AX‐1192086 ‐ SWITCH‐AX‐1192090       8/17/2016 11:06   0f721532‐75d8‐446a‐8153‐6f021cb68504.msg                                    Attorney Client
SWITCH‐AX‐1192091 ‐ SWITCH‐AX‐1192091       8/17/2016 11:06   Roth Capital Cox Renewal‐Switch Signed.pdf                                  Attorney Client
SWITCH‐AX‐1192092 ‐ SWITCH‐AX‐1192092       8/17/2016 11:06   image003.jpg                                                                Attorney Client
SWITCH‐AX‐1192093 ‐ SWITCH‐AX‐1192093       8/17/2016 11:06   image002.jpg                                                                Attorney Client
SWITCH‐AX‐1192094 ‐ SWITCH‐AX‐1192094       8/17/2016 11:06   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1192095 ‐ SWITCH‐AX‐1192099       8/17/2016 11:06   no Title                                                                    Attorney Client
SWITCH‐AX‐1192100 ‐ SWITCH‐AX‐1192100       8/17/2016 11:06   image002.jpg                                                                Attorney Client
SWITCH‐AX‐1192101 ‐ SWITCH‐AX‐1192101       8/17/2016 11:06   image003.jpg                                                                Attorney Client
SWITCH‐AX‐1192102 ‐ SWITCH‐AX‐1192102       8/17/2016 11:06   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1192103 ‐ SWITCH‐AX‐1192103       8/17/2016 11:06   Roth Capital Cox Renewal‐Switch Signed.pdf                                  Attorney Client
SWITCH‐AX‐1192104 ‐ SWITCH‐AX‐1192104       8/17/2016 11:10   OPEX GL Data Dump ‐ June 2016_Final_08.17.2016_1049AM.xlsx                  Attorney Client
SWITCH‐AX‐1192105 ‐ SWITCH‐AX‐1192106       8/17/2016 11:11   no Title                                                                    Attorney Client
SWITCH‐AX‐1192107 ‐ SWITCH‐AX‐1192144       8/17/2016 11:11   362112339_v 1_eBay‐Switch Dark Fiber IRU Agmt ‐ GT Draft 15 Aug 2016.DOCX   Attorney Client
SWITCH‐AX‐1192145 ‐ SWITCH‐AX‐1192147       8/17/2016 11:13   no Title                                                                    Attorney Client
SWITCH‐AX‐1192148 ‐ SWITCH‐AX‐1192149       8/17/2016 11:15   db465b9f‐aebe‐43b1‐a3d4‐83d1ff599b68.msg                                    Attorney Client
SWITCH‐AX‐1192150 ‐ SWITCH‐AX‐1192150       8/17/2016 11:15   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1192151 ‐ SWITCH‐AX‐1192161       8/17/2016 11:15   R895‐09‐001‐M.pdf                                                           Attorney Client
SWITCH‐AX‐1192162 ‐ SWITCH‐AX‐1192162       8/17/2016 11:15   image003.jpg                                                                Attorney Client
SWITCH‐AX‐1192163 ‐ SWITCH‐AX‐1192163       8/17/2016 11:15   R895‐09‐004‐A (Customer Data Addendum).pdf                                  Attorney Client
SWITCH‐AX‐1192164 ‐ SWITCH‐AX‐1192164       8/17/2016 11:15   R895‐09‐002‐C.pdf                                                           Attorney Client
SWITCH‐AX‐1192165 ‐ SWITCH‐AX‐1192165       8/17/2016 11:15   R895‐RNO01‐003‐C.pdf                                                        Attorney Client
SWITCH‐AX‐1192166 ‐ SWITCH‐AX‐1192172       8/17/2016 11:25   no Title                                                                    Attorney Client
SWITCH‐AX‐1192173 ‐ SWITCH‐AX‐1192180       8/17/2016 11:49   cab63635‐16fc‐409e‐8862‐58469c49a969.msg                                    Attorney Client
SWITCH‐AX‐1192181 ‐ SWITCH‐AX‐1192181       8/17/2016 11:49   image002.png                                                                Attorney Client
SWITCH‐AX‐1192182 ‐ SWITCH‐AX‐1192182       8/17/2016 11:49   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1192183 ‐ SWITCH‐AX‐1192183       8/17/2016 11:49   image003.jpg                                                                Attorney Client
SWITCH‐AX‐1192184 ‐ SWITCH‐AX‐1192185       8/17/2016 11:53   no Title                                                                    Attorney Client
SWITCH‐AX‐1192186 ‐ SWITCH‐AX‐1192223       8/17/2016 11:53   362112339_v 1_eBay‐Switch Dark Fiber IRU Agmt ‐ GT Draft 15 Aug 2016.DOCX   Attorney Client
SWITCH‐AX‐1192224 ‐ SWITCH‐AX‐1192239       8/17/2016 12:30   no Title                                                                    Attorney Client
SWITCH‐AX‐1192240 ‐ SWITCH‐AX‐1192240       8/17/2016 12:31   July 2016 Budget vs Actual.xlsx                                             Attorney Client
SWITCH‐AX‐1192241 ‐ SWITCH‐AX‐1192241       8/17/2016 12:37   OPEX GL Data Dump ‐ July 2016_Final_08.17.2016_1226pm.xlsx                  Attorney Client




                                                                          EXHIBIT 10, PAGE 2381
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 629 of 829


Bates                                   Document Date         Document Title                                                                  Privilege
SWITCH‐AX‐1192242 ‐ SWITCH‐AX‐1192250       8/17/2016 12:54   no Title                                                                        Attorney Client
SWITCH‐AX‐1192251 ‐ SWITCH‐AX‐1192251       8/17/2016 12:54   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1192252 ‐ SWITCH‐AX‐1192254       8/17/2016 12:54   EvPL SLAs                                                                       Attorney Client
SWITCH‐AX‐1192255 ‐ SWITCH‐AX‐1192255       8/17/2016 12:54   image004.jpg                                                                    Attorney Client
SWITCH‐AX‐1192256 ‐ SWITCH‐AX‐1192260       8/17/2016 13:06   no Title                                                                        Attorney Client
SWITCH‐AX‐1192261 ‐ SWITCH‐AX‐1192263       8/17/2016 13:06   COUNTRY ADDENDUM FOR SERVICES SUPPLIED IN BRAZIL                                Attorney Client
SWITCH‐AX‐1192264 ‐ SWITCH‐AX‐1192267       8/17/2016 13:06   Brasil ‐ Service Order (Data Services ) (Non ‐ Brazilian Local Customer) (ENG   Attorney Client
SWITCH‐AX‐1192268 ‐ SWITCH‐AX‐1192268       8/17/2016 13:06   image002.png                                                                    Attorney Client
SWITCH‐AX‐1192269 ‐ SWITCH‐AX‐1192269       8/17/2016 13:06   image003.png                                                                    Attorney Client
SWITCH‐AX‐1192270 ‐ SWITCH‐AX‐1192270       8/17/2016 13:06   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1192271 ‐ SWITCH‐AX‐1192271       8/17/2016 13:06   image004.jpg                                                                    Attorney Client
SWITCH‐AX‐1192272 ‐ SWITCH‐AX‐1192274       8/17/2016 13:06   wmg_msa_na.pdf                                                                  Attorney Client
SWITCH‐AX‐1192275 ‐ SWITCH‐AX‐1192279       8/17/2016 13:06   no Title                                                                        Attorney Client
SWITCH‐AX‐1192280 ‐ SWITCH‐AX‐1192280       8/17/2016 13:06   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1192281 ‐ SWITCH‐AX‐1192281       8/17/2016 13:06   image002.png                                                                    Attorney Client
SWITCH‐AX‐1192282 ‐ SWITCH‐AX‐1192285       8/17/2016 13:06   Brasil ‐ Service Order (Data Services ) (Non ‐ Brazilian Local Customer) (ENG   Attorney Client
SWITCH‐AX‐1192286 ‐ SWITCH‐AX‐1192286       8/17/2016 13:06   image003.png                                                                    Attorney Client
SWITCH‐AX‐1192287 ‐ SWITCH‐AX‐1192287       8/17/2016 13:06   image004.jpg                                                                    Attorney Client
SWITCH‐AX‐1192288 ‐ SWITCH‐AX‐1192290       8/17/2016 13:06   COUNTRY ADDENDUM FOR SERVICES SUPPLIED IN BRAZIL                                Attorney Client
SWITCH‐AX‐1192291 ‐ SWITCH‐AX‐1192293       8/17/2016 13:06   wmg_msa_na.pdf                                                                  Attorney Client
SWITCH‐AX‐1192294 ‐ SWITCH‐AX‐1192298       8/17/2016 13:08   no Title                                                                        Attorney Client
SWITCH‐AX‐1192299 ‐ SWITCH‐AX‐1192299       8/17/2016 13:08   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1192300 ‐ SWITCH‐AX‐1192300       8/17/2016 13:08   image002.png                                                                    Attorney Client
SWITCH‐AX‐1192301 ‐ SWITCH‐AX‐1192301       8/17/2016 13:21   no Title                                                                        Attorney Client
SWITCH‐AX‐1192302 ‐ SWITCH‐AX‐1192302       8/17/2016 13:21   Switch peer report Q2 2016 8.17.2016.xlsx                                       Attorney Client
SWITCH‐AX‐1192303 ‐ SWITCH‐AX‐1192303       8/17/2016 13:45   no Title                                                                        Attorney Client
SWITCH‐AX‐1192304 ‐ SWITCH‐AX‐1192304       8/17/2016 13:45   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1192305 ‐ SWITCH‐AX‐1192319       8/17/2016 13:45   Cumulative Redline MSA Switch eBay V1 to V2d 08‐17‐2016 CLAMSC.DOCX             Attorney Client
SWITCH‐AX‐1192320 ‐ SWITCH‐AX‐1192334       8/17/2016 13:45   Redline MSA Switch eBay V2b to V2d 08‐17‐2016 CLAMSC.DOCX                       Attorney Client
SWITCH‐AX‐1192335 ‐ SWITCH‐AX‐1192347       8/17/2016 13:48   no Title                                                                        Attorney Client
SWITCH‐AX‐1192348 ‐ SWITCH‐AX‐1192351       8/17/2016 15:01   1c2ced41‐cfcb‐4294‐a29d‐df4213dd7f9a.msg                                        Attorney Client
SWITCH‐AX‐1192352 ‐ SWITCH‐AX‐1192359       8/17/2016 15:01   B896‐07‐001‐M.pdf                                                               Attorney Client
SWITCH‐AX‐1192360 ‐ SWITCH‐AX‐1192360       8/17/2016 15:01   B896‐07‐002‐C.pdf                                                               Attorney Client
SWITCH‐AX‐1192361 ‐ SWITCH‐AX‐1192361       8/17/2016 15:01   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1192362 ‐ SWITCH‐AX‐1192365       8/17/2016 15:33   no Title                                                                        Attorney Client
SWITCH‐AX‐1192366 ‐ SWITCH‐AX‐1192368       8/17/2016 15:33   Change of Name                                                                  Attorney Client
SWITCH‐AX‐1192369 ‐ SWITCH‐AX‐1192369       8/17/2016 15:52   no Title                                                                        Attorney Client
SWITCH‐AX‐1192370 ‐ SWITCH‐AX‐1192384       8/17/2016 15:52   Redline MSA V1 to V2f 08‐17‐2016 CLAMSC.DOCX                                    Attorney Client
SWITCH‐AX‐1192385 ‐ SWITCH‐AX‐1192385       8/17/2016 15:52   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1192386 ‐ SWITCH‐AX‐1192386       8/17/2016 15:56   no Title                                                                        Attorney Client
SWITCH‐AX‐1192387 ‐ SWITCH‐AX‐1192387       8/17/2016 15:56   image003.png                                                                    Attorney Client
SWITCH‐AX‐1192388 ‐ SWITCH‐AX‐1192388       8/17/2016 15:56   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1192389 ‐ SWITCH‐AX‐1192403       8/17/2016 15:56   MSA Switch eBay V2f 08‐17‐2016 CLAMSC (Renumbered).docx                         Attorney Client
SWITCH‐AX‐1192404 ‐ SWITCH‐AX‐1192420       8/17/2016 16:13   98880274‐05f9‐4cf3‐8882‐f83a2b1cb02e.msg                                        Attorney Client
SWITCH‐AX‐1192421 ‐ SWITCH‐AX‐1192421       8/17/2016 16:13   image003.jpg                                                                    Attorney Client
SWITCH‐AX‐1192422 ‐ SWITCH‐AX‐1192422       8/17/2016 16:13   image002.jpg                                                                    Attorney Client




                                                                           EXHIBIT 10, PAGE 2382
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 630 of 829


Bates                                   Document Date         Document Title                                               Privilege
SWITCH‐AX‐1192423 ‐ SWITCH‐AX‐1192423       8/17/2016 16:13   image006.jpg                                                 Attorney Client
SWITCH‐AX‐1192424 ‐ SWITCH‐AX‐1192441       8/17/2016 16:22   eee004d5‐4918‐4e84‐b1bd‐de37636b3c49.msg                     Attorney Client
SWITCH‐AX‐1192442 ‐ SWITCH‐AX‐1192442       8/17/2016 16:22   image014.jpg                                                 Attorney Client
SWITCH‐AX‐1192443 ‐ SWITCH‐AX‐1192443       8/17/2016 16:22   image008.jpg                                                 Attorney Client
SWITCH‐AX‐1192444 ‐ SWITCH‐AX‐1192444       8/17/2016 16:22   image013.jpg                                                 Attorney Client
SWITCH‐AX‐1192445 ‐ SWITCH‐AX‐1192445       8/17/2016 16:22   image009.jpg                                                 Attorney Client
SWITCH‐AX‐1192446 ‐ SWITCH‐AX‐1192446       8/17/2016 16:22   image011.jpg                                                 Attorney Client
SWITCH‐AX‐1192447 ‐ SWITCH‐AX‐1192457       8/17/2016 16:22   RE_ S1‐R Cutover Maintenance.msg                             Attorney Client
SWITCH‐AX‐1192458 ‐ SWITCH‐AX‐1192458       8/17/2016 16:22   image011.jpg                                                 Attorney Client
SWITCH‐AX‐1192459 ‐ SWITCH‐AX‐1192459       8/17/2016 16:22   image017.jpg                                                 Attorney Client
SWITCH‐AX‐1192460 ‐ SWITCH‐AX‐1192464       8/17/2016 16:52   6207d267‐e6a7‐446c‐a86b‐82a487503a1c.msg                     Attorney Client
SWITCH‐AX‐1192465 ‐ SWITCH‐AX‐1192465       8/17/2016 16:52   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1192466 ‐ SWITCH‐AX‐1192466       8/17/2016 16:52   Collection Report 160817.xlsx                                Attorney Client
SWITCH‐AX‐1192467 ‐ SWITCH‐AX‐1192471       8/17/2016 16:52   no Title                                                     Attorney Client
SWITCH‐AX‐1192472 ‐ SWITCH‐AX‐1192472       8/17/2016 16:52   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1192473 ‐ SWITCH‐AX‐1192473       8/17/2016 16:52   Collection Report 160817.xlsx                                Attorney Client
SWITCH‐AX‐1192474 ‐ SWITCH‐AX‐1192474       8/17/2016 18:12   no Title                                                     Attorney Client
SWITCH‐AX‐1192475 ‐ SWITCH‐AX‐1192475       8/17/2016 18:12   image001.png                                                 Attorney Client
SWITCH‐AX‐1192476 ‐ SWITCH‐AX‐1192491       8/17/2016 18:12   MSA Switch eBay V2f 08‐17‐2016 CLAMSC (Renumbered).docx      Attorney Client
SWITCH‐AX‐1192492 ‐ SWITCH‐AX‐1192492       8/17/2016 18:22   no Title                                                     Attorney Client
SWITCH‐AX‐1192493 ‐ SWITCH‐AX‐1192493       8/17/2016 18:22   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1192494 ‐ SWITCH‐AX‐1192509       8/17/2016 18:22   MSA Switch eBay V2 08‐17‐2016 Switch.docx                    Attorney Client
SWITCH‐AX‐1192510 ‐ SWITCH‐AX‐1192525       8/17/2016 18:22   Redline MSA Switch eBay V1 to V2 08‐17‐2016 Switch.docx      Attorney Client
SWITCH‐AX‐1192526 ‐ SWITCH‐AX‐1192531       8/17/2016 18:47   no Title                                                     Attorney Client
SWITCH‐AX‐1192532 ‐ SWITCH‐AX‐1192532       8/17/2016 18:47   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1192533 ‐ SWITCH‐AX‐1192542       8/17/2016 18:47   Web site                                                     Attorney Client
SWITCH‐AX‐1192543 ‐ SWITCH‐AX‐1192543       8/17/2016 18:47   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1192544 ‐ SWITCH‐AX‐1192549       8/17/2016 18:47   MSA Annex GI and GIP‐v3.1‐20160817 (V4) Exp Edits.docx       Attorney Client
SWITCH‐AX‐1192550 ‐ SWITCH‐AX‐1192550       8/17/2016 19:22   no Title                                                     Attorney Client
SWITCH‐AX‐1192551 ‐ SWITCH‐AX‐1192566       8/17/2016 19:22   MSA Switch eBay V2 08‐17‐2016 Switch.docx                    Attorney Client
SWITCH‐AX‐1192567 ‐ SWITCH‐AX‐1192582       8/17/2016 19:22   Redline MSA Switch eBay V1 to V2 08‐17‐2016 Switch.docx      Attorney Client
SWITCH‐AX‐1192583 ‐ SWITCH‐AX‐1192583       8/17/2016 19:22   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1192584 ‐ SWITCH‐AX‐1192604       8/17/2016 21:44   406b88af‐a634‐42ba‐8cdd‐be5381496079.msg                     Attorney Client
SWITCH‐AX‐1192605 ‐ SWITCH‐AX‐1192605       8/17/2016 21:44   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1192606 ‐ SWITCH‐AX‐1192606       8/17/2016 21:44   image006.jpg                                                 Attorney Client
SWITCH‐AX‐1192607 ‐ SWITCH‐AX‐1192607       8/17/2016 21:44   image003.jpg                                                 Attorney Client
SWITCH‐AX‐1192608 ‐ SWITCH‐AX‐1192608        8/18/2016 6:05   no Title                                                     Attorney Client
SWITCH‐AX‐1192609 ‐ SWITCH‐AX‐1192609        8/18/2016 6:05   CORE Agreement/SUPERNAP.2016.08.09 (00954526).DOCX           Attorney Client
SWITCH‐AX‐1192610 ‐ SWITCH‐AX‐1192622        8/18/2016 6:05   Colocation Facilities Agreement.2016.08.05 (00953812).DOCX   Attorney Client
SWITCH‐AX‐1192623 ‐ SWITCH‐AX‐1192623        8/18/2016 6:05   CFA ‐‐ Service Order.2016.08.05 (00953551).DOCX              Attorney Client
SWITCH‐AX‐1192624 ‐ SWITCH‐AX‐1192627        8/18/2016 6:44   no Title                                                     Attorney Client
SWITCH‐AX‐1192628 ‐ SWITCH‐AX‐1192628        8/18/2016 6:44   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1192629 ‐ SWITCH‐AX‐1192638        8/18/2016 6:44   Switch ‐ 081516.docx                                         Attorney Client
SWITCH‐AX‐1192639 ‐ SWITCH‐AX‐1192649        8/18/2016 9:34   no Title                                                     Attorney Client
SWITCH‐AX‐1192650 ‐ SWITCH‐AX‐1192700        8/18/2016 9:34   Soils Disclosure.pdf                                         Attorney Client
SWITCH‐AX‐1192701 ‐ SWITCH‐AX‐1192701        8/18/2016 9:34   image001.jpg                                                 Attorney Client




                                                                          EXHIBIT 10, PAGE 2383
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 631 of 829


Bates                                   Document Date         Document Title                                               Privilege
SWITCH‐AX‐1192702 ‐ SWITCH‐AX‐1192723       8/18/2016 12:17   14c56039‐2797‐49c2‐ace9‐4917ac7bc7c5.msg                     Attorney Client
SWITCH‐AX‐1192724 ‐ SWITCH‐AX‐1192724       8/18/2016 12:17   image012.jpg                                                 Attorney Client
SWITCH‐AX‐1192725 ‐ SWITCH‐AX‐1192725       8/18/2016 12:17   image017.jpg                                                 Attorney Client
SWITCH‐AX‐1192726 ‐ SWITCH‐AX‐1192726       8/18/2016 12:17   image013.jpg                                                 Attorney Client
SWITCH‐AX‐1192727 ‐ SWITCH‐AX‐1192727       8/18/2016 12:17   image014.jpg                                                 Attorney Client
SWITCH‐AX‐1192728 ‐ SWITCH‐AX‐1192749       8/18/2016 12:20   629d5ce8‐e880‐4fba‐aa9d‐99f90090c4c2.msg                     Attorney Client
SWITCH‐AX‐1192750 ‐ SWITCH‐AX‐1192750       8/18/2016 12:20   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1192751 ‐ SWITCH‐AX‐1192751       8/18/2016 12:20   image006.jpg                                                 Attorney Client
SWITCH‐AX‐1192752 ‐ SWITCH‐AX‐1192752       8/18/2016 12:20   image003.jpg                                                 Attorney Client
SWITCH‐AX‐1192753 ‐ SWITCH‐AX‐1192774       8/18/2016 13:14   7ad7290e‐7639‐4222‐b17c‐dbf6352cf4a1.msg                     Attorney Client
SWITCH‐AX‐1192775 ‐ SWITCH‐AX‐1192775       8/18/2016 13:14   image007.jpg                                                 Attorney Client
SWITCH‐AX‐1192776 ‐ SWITCH‐AX‐1192776       8/18/2016 13:14   image003.jpg                                                 Attorney Client
SWITCH‐AX‐1192777 ‐ SWITCH‐AX‐1192777       8/18/2016 13:14   image004.jpg                                                 Attorney Client
SWITCH‐AX‐1192778 ‐ SWITCH‐AX‐1192778       8/18/2016 13:14   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1192779 ‐ SWITCH‐AX‐1192788       8/18/2016 13:55   no Title                                                     Attorney Client
SWITCH‐AX‐1192789 ‐ SWITCH‐AX‐1192825       8/18/2016 13:55   DARK FIBER IRU AGREEMENT‐ZAYO 7‐25 v3 MB 081616.docx         Attorney Client
SWITCH‐AX‐1192826 ‐ SWITCH‐AX‐1192837       8/18/2016 14:07   no Title                                                     Attorney Client
SWITCH‐AX‐1192838 ‐ SWITCH‐AX‐1192838       8/18/2016 14:07   email2.txt                                                   Attorney Client
SWITCH‐AX‐1192839 ‐ SWITCH‐AX‐1192849       8/18/2016 14:07   Amendment                                                    Attorney Client
SWITCH‐AX‐1192850 ‐ SWITCH‐AX‐1192850       8/18/2016 14:07   SO ‐ iStream (IP) 8‐16‐16.pdf                                Attorney Client
SWITCH‐AX‐1192851 ‐ SWITCH‐AX‐1192852       8/18/2016 14:07   P180762.pdf                                                  Attorney Client
SWITCH‐AX‐1192853 ‐ SWITCH‐AX‐1192857       8/18/2016 14:07   Online Ordering                                              Attorney Client
SWITCH‐AX‐1192858 ‐ SWITCH‐AX‐1192868       8/18/2016 14:07   Amendment                                                    Attorney Client
SWITCH‐AX‐1192869 ‐ SWITCH‐AX‐1192869       8/18/2016 14:07   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1192870 ‐ SWITCH‐AX‐1192870       8/18/2016 14:07   email2.txt                                                   Attorney Client
SWITCH‐AX‐1192871 ‐ SWITCH‐AX‐1192872       8/18/2016 14:07   email1.txt                                                   Attorney Client
SWITCH‐AX‐1192873 ‐ SWITCH‐AX‐1192873       8/18/2016 14:07   CenturyLink Order Confirmation for order number 458854.msg   Attorney Client
SWITCH‐AX‐1192874 ‐ SWITCH‐AX‐1192875       8/18/2016 14:07   email1.txt                                                   Attorney Client
SWITCH‐AX‐1192876 ‐ SWITCH‐AX‐1192880       8/18/2016 14:07   Online Ordering                                              Attorney Client
SWITCH‐AX‐1192881 ‐ SWITCH‐AX‐1192882       8/18/2016 14:07   P180762.pdf                                                  Attorney Client
SWITCH‐AX‐1192883 ‐ SWITCH‐AX‐1192883       8/18/2016 14:07   CenturyLink Order Confirmation for order number 458857.msg   Attorney Client
SWITCH‐AX‐1192884 ‐ SWITCH‐AX‐1192885       8/18/2016 14:16   no Title                                                     Attorney Client
SWITCH‐AX‐1192886 ‐ SWITCH‐AX‐1192886       8/18/2016 14:16   ATT99617.bmp                                                 Attorney Client
SWITCH‐AX‐1192887 ‐ SWITCH‐AX‐1192904       8/18/2016 14:16   MSA Switch Ltd Switch Level 3 reply comments 7‐13‐16.doc     Attorney Client
SWITCH‐AX‐1192905 ‐ SWITCH‐AX‐1192914       8/18/2016 14:26   no Title                                                     Attorney Client
SWITCH‐AX‐1192915 ‐ SWITCH‐AX‐1192915       8/18/2016 14:26   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1192916 ‐ SWITCH‐AX‐1192925       8/18/2016 14:30   no Title                                                     Attorney Client
SWITCH‐AX‐1192926 ‐ SWITCH‐AX‐1192926       8/18/2016 14:30   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1192927 ‐ SWITCH‐AX‐1192936       8/18/2016 14:30   no Title                                                     Attorney Client
SWITCH‐AX‐1192937 ‐ SWITCH‐AX‐1192937       8/18/2016 14:30   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1192938 ‐ SWITCH‐AX‐1192938       8/18/2016 15:06   no Title                                                     Attorney Client
SWITCH‐AX‐1192939 ‐ SWITCH‐AX‐1192947       8/18/2016 15:06   CFA‐loanDepot‐v2 to v3‐20160803.docx                         Attorney Client
SWITCH‐AX‐1192948 ‐ SWITCH‐AX‐1192948       8/18/2016 15:06   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1192949 ‐ SWITCH‐AX‐1192949       8/18/2016 15:30   no Title                                                     Attorney Client
SWITCH‐AX‐1192950 ‐ SWITCH‐AX‐1192969       8/18/2016 15:30   Thomas_Morton‐100Mb.pdf                                      Attorney Client
SWITCH‐AX‐1192970 ‐ SWITCH‐AX‐1192989       8/18/2016 15:30   Thomas_Morton‐50Mb.pdf                                       Attorney Client




                                                                          EXHIBIT 10, PAGE 2384
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 632 of 829


Bates                                   Document Date         Document Title                                                      Privilege
SWITCH‐AX‐1192990 ‐ SWITCH‐AX‐1192994       8/18/2016 16:15   248ee940‐b605‐4b08‐a5a3‐094e0d7152d6.msg                            Attorney Client
SWITCH‐AX‐1192995 ‐ SWITCH‐AX‐1192995       8/18/2016 16:15   Collection Report 160818.xlsx                                       Attorney Client
SWITCH‐AX‐1192996 ‐ SWITCH‐AX‐1192996       8/18/2016 16:15   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1192997 ‐ SWITCH‐AX‐1192998       8/18/2016 16:15   no Title                                                            Attorney Client
SWITCH‐AX‐1192999 ‐ SWITCH‐AX‐1192999       8/18/2016 16:15   image003.jpg                                                        Attorney Client
SWITCH‐AX‐1193000 ‐ SWITCH‐AX‐1193019       8/18/2016 16:15   Thomas_Morton‐100Mb.pdf                                             Attorney Client
SWITCH‐AX‐1193020 ‐ SWITCH‐AX‐1193039       8/18/2016 16:15   Thomas_Morton‐50Mb.pdf                                              Attorney Client
SWITCH‐AX‐1193040 ‐ SWITCH‐AX‐1193044       8/18/2016 16:15   no Title                                                            Attorney Client
SWITCH‐AX‐1193045 ‐ SWITCH‐AX‐1193045       8/18/2016 16:15   Collection Report 160818.xlsx                                       Attorney Client
SWITCH‐AX‐1193046 ‐ SWITCH‐AX‐1193046       8/18/2016 16:15   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1193047 ‐ SWITCH‐AX‐1193068       8/18/2016 16:22   31dd7661‐7cae‐4e58‐9b6f‐55f3e3ae819e.msg                            Attorney Client
SWITCH‐AX‐1193069 ‐ SWITCH‐AX‐1193069       8/18/2016 16:22   image012.jpg                                                        Attorney Client
SWITCH‐AX‐1193070 ‐ SWITCH‐AX‐1193070       8/18/2016 16:22   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1193071 ‐ SWITCH‐AX‐1193071       8/18/2016 16:22   image015.jpg                                                        Attorney Client
SWITCH‐AX‐1193072 ‐ SWITCH‐AX‐1193094       8/18/2016 16:27   09962183‐4925‐4d50‐9a91‐3e104ff9d99b.msg                            Attorney Client
SWITCH‐AX‐1193095 ‐ SWITCH‐AX‐1193095       8/18/2016 16:27   image003.jpg                                                        Attorney Client
SWITCH‐AX‐1193096 ‐ SWITCH‐AX‐1193096       8/18/2016 16:27   image004.jpg                                                        Attorney Client
SWITCH‐AX‐1193097 ‐ SWITCH‐AX‐1193097       8/18/2016 16:27   image007.jpg                                                        Attorney Client
SWITCH‐AX‐1193098 ‐ SWITCH‐AX‐1193098       8/18/2016 16:27   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1193099 ‐ SWITCH‐AX‐1193121       8/18/2016 16:55   cabf5f23‐c158‐44f2‐a4bd‐b50efb43121d.msg                            Attorney Client
SWITCH‐AX‐1193122 ‐ SWITCH‐AX‐1193122       8/18/2016 16:55   image012.jpg                                                        Attorney Client
SWITCH‐AX‐1193123 ‐ SWITCH‐AX‐1193123       8/18/2016 16:55   image015.jpg                                                        Attorney Client
SWITCH‐AX‐1193124 ‐ SWITCH‐AX‐1193124       8/18/2016 16:55   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1193125 ‐ SWITCH‐AX‐1193125       8/18/2016 17:37   6b1c8d27‐8ab5‐4af2‐9044‐50c76b0b263c.msg                            Attorney Client
SWITCH‐AX‐1193126 ‐ SWITCH‐AX‐1193126       8/18/2016 17:37   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1193127 ‐ SWITCH‐AX‐1193135       8/18/2016 17:37   CFA‐loanDepot‐v2 to v3‐20160803.docx                                Attorney Client
SWITCH‐AX‐1193136 ‐ SWITCH‐AX‐1193137       8/18/2016 17:45   fe3c47df‐35c7‐4bbc‐8641‐ea35836d1d3b.msg                            Attorney Client
SWITCH‐AX‐1193138 ‐ SWITCH‐AX‐1193147       8/18/2016 17:45   T549‐07‐001‐M.pdf                                                   Attorney Client
SWITCH‐AX‐1193148 ‐ SWITCH‐AX‐1193148       8/18/2016 17:45   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1193149 ‐ SWITCH‐AX‐1193149       8/18/2016 18:01   no Title                                                            Attorney Client
SWITCH‐AX‐1193150 ‐ SWITCH‐AX‐1193153       8/18/2016 18:01   WAVELENGTH SERVICES SCHEDULE_DRAFT v2 to v3 20160818 REDLINE.docx   Attorney Client
SWITCH‐AX‐1193154 ‐ SWITCH‐AX‐1193162       8/18/2016 18:01   CFA‐loanDepot‐v2 to v3‐20160803 (2).docx                            Attorney Client
SWITCH‐AX‐1193163 ‐ SWITCH‐AX‐1193164       8/18/2016 18:01   SO ‐ Loan Depot ‐ Switch Vegas‐Tahoe cabinets.pdf                   Attorney Client
SWITCH‐AX‐1193165 ‐ SWITCH‐AX‐1193165       8/18/2016 18:01   3ea71d8d‐fff2‐44ef‐be0f‐bfa635dc449f.msg                            Attorney Client
SWITCH‐AX‐1193166 ‐ SWITCH‐AX‐1193169       8/18/2016 18:01   WAVELENGTH SERVICES SCHEDULE_DRAFT v2 to v3 20160818 REDLINE.docx   Attorney Client
SWITCH‐AX‐1193170 ‐ SWITCH‐AX‐1193178       8/18/2016 18:01   CFA‐loanDepot‐v2 to v3‐20160803 (2).docx                            Attorney Client
SWITCH‐AX‐1193179 ‐ SWITCH‐AX‐1193180       8/18/2016 18:01   SO ‐ Loan Depot ‐ Switch Vegas‐Tahoe cabinets.pdf                   Attorney Client
SWITCH‐AX‐1193181 ‐ SWITCH‐AX‐1193181       8/18/2016 18:01   no Title                                                            Attorney Client
SWITCH‐AX‐1193182 ‐ SWITCH‐AX‐1193185       8/18/2016 18:01   WAVELENGTH SERVICES SCHEDULE_DRAFT v2 to v3 20160818 REDLINE.docx   Attorney Client
SWITCH‐AX‐1193186 ‐ SWITCH‐AX‐1193194       8/18/2016 18:01   CFA‐loanDepot‐v2 to v3‐20160803 (2).docx                            Attorney Client
SWITCH‐AX‐1193195 ‐ SWITCH‐AX‐1193196       8/18/2016 18:01   SO ‐ Loan Depot ‐ Switch Vegas‐Tahoe cabinets.pdf                   Attorney Client
SWITCH‐AX‐1193197 ‐ SWITCH‐AX‐1193200       8/18/2016 19:18   no Title                                                            Attorney Client
SWITCH‐AX‐1193201 ‐ SWITCH‐AX‐1193201       8/18/2016 20:52   no Title                                                            Attorney Client
SWITCH‐AX‐1193202 ‐ SWITCH‐AX‐1193220       8/18/2016 20:52   MSA Switch Ltd Switch Level 3 reply comments 7‐13‐16.doc            Attorney Client
SWITCH‐AX‐1193221 ‐ SWITCH‐AX‐1193221       8/18/2016 20:52   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1193222 ‐ SWITCH‐AX‐1193222       8/18/2016 20:52   no Title                                                            Attorney Client




                                                                         EXHIBIT 10, PAGE 2385
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 633 of 829


Bates                                   Document Date         Document Title                                                        Privilege
SWITCH‐AX‐1193223 ‐ SWITCH‐AX‐1193223       8/18/2016 20:52   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1193224 ‐ SWITCH‐AX‐1193241       8/18/2016 20:52   MSA Switch Ltd Switch Level 3 reply comments 7‐13‐16.doc              Attorney Client
SWITCH‐AX‐1193242 ‐ SWITCH‐AX‐1193265       8/18/2016 22:41   f0e963d5‐d7d2‐48ac‐9e3e‐85fc89a4c876.msg                              Attorney Client
SWITCH‐AX‐1193266 ‐ SWITCH‐AX‐1193266       8/18/2016 22:41   image002.jpg                                                          Attorney Client
SWITCH‐AX‐1193267 ‐ SWITCH‐AX‐1193267       8/18/2016 22:41   image015.jpg                                                          Attorney Client
SWITCH‐AX‐1193268 ‐ SWITCH‐AX‐1193268       8/18/2016 22:41   image012.jpg                                                          Attorney Client
SWITCH‐AX‐1193269 ‐ SWITCH‐AX‐1193274        8/19/2016 5:23   no Title                                                              Attorney Client
SWITCH‐AX‐1193275 ‐ SWITCH‐AX‐1193303        8/19/2016 5:23   UMB Agreement (UMB 081716).docx                                       Attorney Client
SWITCH‐AX‐1193304 ‐ SWITCH‐AX‐1193305        8/19/2016 8:06   no Title                                                              Attorney Client
SWITCH‐AX‐1193306 ‐ SWITCH‐AX‐1193306        8/19/2016 8:06   ATT00002.htm                                                          Attorney Client
SWITCH‐AX‐1193307 ‐ SWITCH‐AX‐1193308        8/19/2016 8:06   One Tower Square, 3PB                                                 Attorney Client
SWITCH‐AX‐1193309 ‐ SWITCH‐AX‐1193310        8/19/2016 8:06   ATT00003.htm                                                          Attorney Client
SWITCH‐AX‐1193311 ‐ SWITCH‐AX‐1193311        8/19/2016 8:06   ATT00001.htm                                                          Attorney Client
SWITCH‐AX‐1193312 ‐ SWITCH‐AX‐1193312        8/19/2016 8:06   ATT00004.htm                                                          Attorney Client
SWITCH‐AX‐1193313 ‐ SWITCH‐AX‐1193313        8/19/2016 8:06   ATT00005.htm                                                          Attorney Client
SWITCH‐AX‐1193314 ‐ SWITCH‐AX‐1193314        8/19/2016 8:06   Tour Access Agreement (SUPERNAP US) ‐ Fillable.pdf                    Attorney Client
SWITCH‐AX‐1193315 ‐ SWITCH‐AX‐1193316        8/19/2016 8:48   no Title                                                              Attorney Client
SWITCH‐AX‐1193317 ‐ SWITCH‐AX‐1193325        8/19/2016 8:48   Switch ‐ Colocation Facilities Agreement‐20160518mlnred8‐10‐16.docx   Attorney Client
SWITCH‐AX‐1193326 ‐ SWITCH‐AX‐1193338        8/19/2016 8:59   no Title                                                              Attorney Client
SWITCH‐AX‐1193339 ‐ SWITCH‐AX‐1193339        8/19/2016 8:59   image003.jpg                                                          Attorney Client
SWITCH‐AX‐1193340 ‐ SWITCH‐AX‐1193349        8/19/2016 8:59   CFA‐US Signal‐ 080216 SH Response (Switch Comments 20160819).docx     Attorney Client
SWITCH‐AX‐1193350 ‐ SWITCH‐AX‐1193350        8/19/2016 8:59   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1193351 ‐ SWITCH‐AX‐1193351        8/19/2016 8:59   image002.jpg                                                          Attorney Client
SWITCH‐AX‐1193352 ‐ SWITCH‐AX‐1193352        8/19/2016 9:29   no Title                                                              Attorney Client
SWITCH‐AX‐1193353 ‐ SWITCH‐AX‐1193368        8/19/2016 9:29   MSA Switch eBay V3 08‐19‐2016 Switch.docx                             Attorney Client
SWITCH‐AX‐1193369 ‐ SWITCH‐AX‐1193369        8/19/2016 9:29   image001.png                                                          Attorney Client
SWITCH‐AX‐1193370 ‐ SWITCH‐AX‐1193373        8/19/2016 9:54   no Title                                                              Attorney Client
SWITCH‐AX‐1193374 ‐ SWITCH‐AX‐1193374        8/19/2016 9:54   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1193375 ‐ SWITCH‐AX‐1193384        8/19/2016 9:54   CFA‐Wounded Warrior Project‐v3 to v4‐20160819.docx                    Attorney Client
SWITCH‐AX‐1193385 ‐ SWITCH‐AX‐1193394        8/19/2016 9:54   CFA‐Wounded Warrior Project‐v4‐20160819.pdf                           Attorney Client
SWITCH‐AX‐1193395 ‐ SWITCH‐AX‐1193406       8/19/2016 10:04   deda0459‐0828‐4c99‐b96d‐6a48a4b34c68.msg                              Attorney Client
SWITCH‐AX‐1193407 ‐ SWITCH‐AX‐1193407       8/19/2016 10:04   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1193408 ‐ SWITCH‐AX‐1193408       8/19/2016 10:04   image004.jpg                                                          Attorney Client
SWITCH‐AX‐1193409 ‐ SWITCH‐AX‐1193409       8/19/2016 10:04   image002.jpg                                                          Attorney Client
SWITCH‐AX‐1193410 ‐ SWITCH‐AX‐1193421       8/19/2016 10:04   no Title                                                              Attorney Client
SWITCH‐AX‐1193422 ‐ SWITCH‐AX‐1193422       8/19/2016 10:04   image002.jpg                                                          Attorney Client
SWITCH‐AX‐1193423 ‐ SWITCH‐AX‐1193423       8/19/2016 10:04   image004.jpg                                                          Attorney Client
SWITCH‐AX‐1193424 ‐ SWITCH‐AX‐1193424       8/19/2016 10:04   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1193425 ‐ SWITCH‐AX‐1193436       8/19/2016 10:05   84aac24a‐cf2e‐4074‐ac46‐3aab833ea790.msg                              Attorney Client
SWITCH‐AX‐1193437 ‐ SWITCH‐AX‐1193437       8/19/2016 10:05   image004.jpg                                                          Attorney Client
SWITCH‐AX‐1193438 ‐ SWITCH‐AX‐1193438       8/19/2016 10:05   image005.jpg                                                          Attorney Client
SWITCH‐AX‐1193439 ‐ SWITCH‐AX‐1193439       8/19/2016 10:05   image006.jpg                                                          Attorney Client
SWITCH‐AX‐1193440 ‐ SWITCH‐AX‐1193451       8/19/2016 10:05   no Title                                                              Attorney Client
SWITCH‐AX‐1193452 ‐ SWITCH‐AX‐1193452       8/19/2016 10:05   image006.jpg                                                          Attorney Client
SWITCH‐AX‐1193453 ‐ SWITCH‐AX‐1193453       8/19/2016 10:05   image005.jpg                                                          Attorney Client
SWITCH‐AX‐1193454 ‐ SWITCH‐AX‐1193454       8/19/2016 10:05   image004.jpg                                                          Attorney Client




                                                                          EXHIBIT 10, PAGE 2386
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 634 of 829


Bates                                   Document Date         Document Title                                                        Privilege
SWITCH‐AX‐1193455 ‐ SWITCH‐AX‐1193455       8/19/2016 10:15   no Title                                                              Attorney Client
SWITCH‐AX‐1193456 ‐ SWITCH‐AX‐1193456       8/19/2016 10:15   image003.png                                                          Attorney Client
SWITCH‐AX‐1193457 ‐ SWITCH‐AX‐1193457       8/19/2016 10:15   image002.jpg                                                          Attorney Client
SWITCH‐AX‐1193458 ‐ SWITCH‐AX‐1193473       8/19/2016 10:15   MSA Switch eBay V3 08‐19‐2016 (CL Comments).docx                      Attorney Client
SWITCH‐AX‐1193474 ‐ SWITCH‐AX‐1193474       8/19/2016 11:11   no Title                                                              Attorney Client
SWITCH‐AX‐1193475 ‐ SWITCH‐AX‐1193490       8/19/2016 11:11   Cumulative Redline MSA Switch eBay V1 to V3 08‐19‐2016 Switch.docx    Attorney Client
SWITCH‐AX‐1193491 ‐ SWITCH‐AX‐1193491       8/19/2016 11:11   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1193492 ‐ SWITCH‐AX‐1193507       8/19/2016 11:11   Incremental Redline MSA Switch eBay V2 to V3 08‐19‐2016 Switch.docx   Attorney Client
SWITCH‐AX‐1193508 ‐ SWITCH‐AX‐1193523       8/19/2016 11:11   MSA Switch eBay V3 08‐19‐2016 Switch.docx                             Attorney Client
SWITCH‐AX‐1193524 ‐ SWITCH‐AX‐1193524       8/19/2016 11:18   no Title                                                              Attorney Client
SWITCH‐AX‐1193525 ‐ SWITCH‐AX‐1193528       8/19/2016 11:18   Product Pricer Online Quote ‐ 30160614629397                          Attorney Client
SWITCH‐AX‐1193529 ‐ SWITCH‐AX‐1193539       8/19/2016 11:18   Amendment                                                             Attorney Client
SWITCH‐AX‐1193540 ‐ SWITCH‐AX‐1193540       8/19/2016 11:18   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1193541 ‐ SWITCH‐AX‐1193543       8/19/2016 11:18   email.txt                                                             Attorney Client
SWITCH‐AX‐1193544 ‐ SWITCH‐AX‐1193544       8/19/2016 11:18   SO ‐ Blue Shield Tulsa 8‐16‐16.pdf                                    Attorney Client
SWITCH‐AX‐1193545 ‐ SWITCH‐AX‐1193546       8/19/2016 11:18   Online Ordering                                                       Attorney Client
SWITCH‐AX‐1193547 ‐ SWITCH‐AX‐1193547       8/19/2016 11:18   CenturyLink Order Confirmation for order number 458982.msg            Attorney Client
SWITCH‐AX‐1193548 ‐ SWITCH‐AX‐1193549       8/19/2016 12:51   no Title                                                              Attorney Client
SWITCH‐AX‐1193550 ‐ SWITCH‐AX‐1193550       8/19/2016 12:51   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1193551 ‐ SWITCH‐AX‐1193551       8/19/2016 12:51   image002.jpg                                                          Attorney Client
SWITCH‐AX‐1193552 ‐ SWITCH‐AX‐1193552       8/19/2016 12:51   Switch Service Order Partial 8.11.16.pdf                              Attorney Client
SWITCH‐AX‐1193553 ‐ SWITCH‐AX‐1193556       8/19/2016 12:51   Price Quote ΓÇô Customer/Product/City, State                          Attorney Client
SWITCH‐AX‐1193557 ‐ SWITCH‐AX‐1193568       8/19/2016 13:42   no Title                                                              Attorney Client
SWITCH‐AX‐1193569 ‐ SWITCH‐AX‐1193569       8/19/2016 13:42   email2.txt                                                            Attorney Client
SWITCH‐AX‐1193570 ‐ SWITCH‐AX‐1193570       8/19/2016 13:42   CenturyLink Order Confirmation for order number 458854.msg            Attorney Client
SWITCH‐AX‐1193571 ‐ SWITCH‐AX‐1193572       8/19/2016 13:42   email1.txt                                                            Attorney Client
SWITCH‐AX‐1193573 ‐ SWITCH‐AX‐1193583       8/19/2016 13:42   Amendment                                                             Attorney Client
SWITCH‐AX‐1193584 ‐ SWITCH‐AX‐1193595       8/19/2016 13:42   RE_ Information Needed ‐ iStream Planet Circuit Orders.msg            Attorney Client
SWITCH‐AX‐1193596 ‐ SWITCH‐AX‐1193596       8/19/2016 13:42   image005.jpg                                                          Attorney Client
SWITCH‐AX‐1193597 ‐ SWITCH‐AX‐1193598       8/19/2016 13:42   P180762.pdf                                                           Attorney Client
SWITCH‐AX‐1193599 ‐ SWITCH‐AX‐1193599       8/19/2016 13:42   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1193600 ‐ SWITCH‐AX‐1193600       8/19/2016 13:42   CenturyLink Order Confirmation for order number 458857.msg            Attorney Client
SWITCH‐AX‐1193601 ‐ SWITCH‐AX‐1193605       8/19/2016 13:42   Online Ordering                                                       Attorney Client
SWITCH‐AX‐1193606 ‐ SWITCH‐AX‐1193606       8/19/2016 13:42   email2.txt                                                            Attorney Client
SWITCH‐AX‐1193607 ‐ SWITCH‐AX‐1193611       8/19/2016 13:42   Online Ordering                                                       Attorney Client
SWITCH‐AX‐1193612 ‐ SWITCH‐AX‐1193622       8/19/2016 13:42   Amendment                                                             Attorney Client
SWITCH‐AX‐1193623 ‐ SWITCH‐AX‐1193623       8/19/2016 13:42   SO ‐ iStream (IP) 8‐16‐16.pdf                                         Attorney Client
SWITCH‐AX‐1193624 ‐ SWITCH‐AX‐1193625       8/19/2016 13:42   email1.txt                                                            Attorney Client
SWITCH‐AX‐1193626 ‐ SWITCH‐AX‐1193626       8/19/2016 13:42   image004.jpg                                                          Attorney Client
SWITCH‐AX‐1193627 ‐ SWITCH‐AX‐1193628       8/19/2016 13:42   P180762.pdf                                                           Attorney Client
SWITCH‐AX‐1193629 ‐ SWITCH‐AX‐1193640       8/19/2016 13:43   597557c6‐a8fa‐4f97‐a0ea‐809f6b495c88.msg                              Attorney Client
SWITCH‐AX‐1193641 ‐ SWITCH‐AX‐1193641       8/19/2016 13:43   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1193642 ‐ SWITCH‐AX‐1193642       8/19/2016 13:43   image004.jpg                                                          Attorney Client
SWITCH‐AX‐1193643 ‐ SWITCH‐AX‐1193647       8/19/2016 13:43   Online Ordering                                                       Attorney Client
SWITCH‐AX‐1193648 ‐ SWITCH‐AX‐1193658       8/19/2016 13:43   Amendment                                                             Attorney Client
SWITCH‐AX‐1193659 ‐ SWITCH‐AX‐1193659       8/19/2016 13:43   email2.txt                                                            Attorney Client




                                                                          EXHIBIT 10, PAGE 2387
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 635 of 829


Bates                                   Document Date         Document Title                                               Privilege
SWITCH‐AX‐1193660 ‐ SWITCH‐AX‐1193671       8/19/2016 13:43   RE_ Information Needed ‐ iStream Planet Circuit Orders.msg   Attorney Client
SWITCH‐AX‐1193672 ‐ SWITCH‐AX‐1193672       8/19/2016 13:43   email2.txt                                                   Attorney Client
SWITCH‐AX‐1193673 ‐ SWITCH‐AX‐1193674       8/19/2016 13:43   email1.txt                                                   Attorney Client
SWITCH‐AX‐1193675 ‐ SWITCH‐AX‐1193675       8/19/2016 13:43   image005.jpg                                                 Attorney Client
SWITCH‐AX‐1193676 ‐ SWITCH‐AX‐1193680       8/19/2016 13:43   Online Ordering                                              Attorney Client
SWITCH‐AX‐1193681 ‐ SWITCH‐AX‐1193682       8/19/2016 13:43   P180762.pdf                                                  Attorney Client
SWITCH‐AX‐1193683 ‐ SWITCH‐AX‐1193683       8/19/2016 13:43   CenturyLink Order Confirmation for order number 458857.msg   Attorney Client
SWITCH‐AX‐1193684 ‐ SWITCH‐AX‐1193694       8/19/2016 13:43   Amendment                                                    Attorney Client
SWITCH‐AX‐1193695 ‐ SWITCH‐AX‐1193695       8/19/2016 13:43   SO ‐ iStream (IP) 8‐16‐16.pdf                                Attorney Client
SWITCH‐AX‐1193696 ‐ SWITCH‐AX‐1193697       8/19/2016 13:43   P180762.pdf                                                  Attorney Client
SWITCH‐AX‐1193698 ‐ SWITCH‐AX‐1193699       8/19/2016 13:43   email1.txt                                                   Attorney Client
SWITCH‐AX‐1193700 ‐ SWITCH‐AX‐1193700       8/19/2016 13:43   CenturyLink Order Confirmation for order number 458854.msg   Attorney Client
SWITCH‐AX‐1193701 ‐ SWITCH‐AX‐1193712       8/19/2016 13:43   no Title                                                     Attorney Client
SWITCH‐AX‐1193713 ‐ SWITCH‐AX‐1193713       8/19/2016 13:43   email2.txt                                                   Attorney Client
SWITCH‐AX‐1193714 ‐ SWITCH‐AX‐1193724       8/19/2016 13:43   Amendment                                                    Attorney Client
SWITCH‐AX‐1193725 ‐ SWITCH‐AX‐1193725       8/19/2016 13:43   image005.jpg                                                 Attorney Client
SWITCH‐AX‐1193726 ‐ SWITCH‐AX‐1193727       8/19/2016 13:43   email1.txt                                                   Attorney Client
SWITCH‐AX‐1193728 ‐ SWITCH‐AX‐1193729       8/19/2016 13:43   email1.txt                                                   Attorney Client
SWITCH‐AX‐1193730 ‐ SWITCH‐AX‐1193734       8/19/2016 13:43   Online Ordering                                              Attorney Client
SWITCH‐AX‐1193735 ‐ SWITCH‐AX‐1193739       8/19/2016 13:43   Online Ordering                                              Attorney Client
SWITCH‐AX‐1193740 ‐ SWITCH‐AX‐1193740       8/19/2016 13:43   SO ‐ iStream (IP) 8‐16‐16.pdf                                Attorney Client
SWITCH‐AX‐1193741 ‐ SWITCH‐AX‐1193751       8/19/2016 13:43   Amendment                                                    Attorney Client
SWITCH‐AX‐1193752 ‐ SWITCH‐AX‐1193763       8/19/2016 13:43   RE_ Information Needed ‐ iStream Planet Circuit Orders.msg   Attorney Client
SWITCH‐AX‐1193764 ‐ SWITCH‐AX‐1193765       8/19/2016 13:43   P180762.pdf                                                  Attorney Client
SWITCH‐AX‐1193766 ‐ SWITCH‐AX‐1193767       8/19/2016 13:43   P180762.pdf                                                  Attorney Client
SWITCH‐AX‐1193768 ‐ SWITCH‐AX‐1193768       8/19/2016 13:43   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1193769 ‐ SWITCH‐AX‐1193769       8/19/2016 13:43   CenturyLink Order Confirmation for order number 458854.msg   Attorney Client
SWITCH‐AX‐1193770 ‐ SWITCH‐AX‐1193770       8/19/2016 13:43   image004.jpg                                                 Attorney Client
SWITCH‐AX‐1193771 ‐ SWITCH‐AX‐1193771       8/19/2016 13:43   email2.txt                                                   Attorney Client
SWITCH‐AX‐1193772 ‐ SWITCH‐AX‐1193772       8/19/2016 13:43   CenturyLink Order Confirmation for order number 458857.msg   Attorney Client
SWITCH‐AX‐1193773 ‐ SWITCH‐AX‐1193784       8/19/2016 13:43   no Title                                                     Attorney Client
SWITCH‐AX‐1193785 ‐ SWITCH‐AX‐1193785       8/19/2016 13:43   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1193786 ‐ SWITCH‐AX‐1193786       8/19/2016 13:43   CenturyLink Order Confirmation for order number 458857.msg   Attorney Client
SWITCH‐AX‐1193787 ‐ SWITCH‐AX‐1193788       8/19/2016 13:43   email1.txt                                                   Attorney Client
SWITCH‐AX‐1193789 ‐ SWITCH‐AX‐1193789       8/19/2016 13:43   image005.jpg                                                 Attorney Client
SWITCH‐AX‐1193790 ‐ SWITCH‐AX‐1193791       8/19/2016 13:43   P180762.pdf                                                  Attorney Client
SWITCH‐AX‐1193792 ‐ SWITCH‐AX‐1193792       8/19/2016 13:43   email2.txt                                                   Attorney Client
SWITCH‐AX‐1193793 ‐ SWITCH‐AX‐1193797       8/19/2016 13:43   Online Ordering                                              Attorney Client
SWITCH‐AX‐1193798 ‐ SWITCH‐AX‐1193808       8/19/2016 13:43   Amendment                                                    Attorney Client
SWITCH‐AX‐1193809 ‐ SWITCH‐AX‐1193809       8/19/2016 13:43   email2.txt                                                   Attorney Client
SWITCH‐AX‐1193810 ‐ SWITCH‐AX‐1193811       8/19/2016 13:43   email1.txt                                                   Attorney Client
SWITCH‐AX‐1193812 ‐ SWITCH‐AX‐1193813       8/19/2016 13:43   P180762.pdf                                                  Attorney Client
SWITCH‐AX‐1193814 ‐ SWITCH‐AX‐1193814       8/19/2016 13:43   CenturyLink Order Confirmation for order number 458854.msg   Attorney Client
SWITCH‐AX‐1193815 ‐ SWITCH‐AX‐1193826       8/19/2016 13:43   RE_ Information Needed ‐ iStream Planet Circuit Orders.msg   Attorney Client
SWITCH‐AX‐1193827 ‐ SWITCH‐AX‐1193827       8/19/2016 13:43   SO ‐ iStream (IP) 8‐16‐16.pdf                                Attorney Client
SWITCH‐AX‐1193828 ‐ SWITCH‐AX‐1193832       8/19/2016 13:43   Online Ordering                                              Attorney Client




                                                                          EXHIBIT 10, PAGE 2388
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 636 of 829


Bates                                   Document Date         Document Title                                                        Privilege
SWITCH‐AX‐1193833 ‐ SWITCH‐AX‐1193833       8/19/2016 13:43   image004.jpg                                                          Attorney Client
SWITCH‐AX‐1193834 ‐ SWITCH‐AX‐1193844       8/19/2016 13:43   Amendment                                                             Attorney Client
SWITCH‐AX‐1193845 ‐ SWITCH‐AX‐1193853       8/19/2016 13:50   no Title                                                              Attorney Client
SWITCH‐AX‐1193854 ‐ SWITCH‐AX‐1193890       8/19/2016 13:50   DARK FIBER IRU AGREEMENT‐ZAYO 7‐25 v3 MB 081616.docx                  Attorney Client
SWITCH‐AX‐1193891 ‐ SWITCH‐AX‐1193891       8/19/2016 13:50   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1193892 ‐ SWITCH‐AX‐1193894       8/19/2016 15:10   no Title                                                              Attorney Client
SWITCH‐AX‐1193895 ‐ SWITCH‐AX‐1193895       8/19/2016 15:10   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1193896 ‐ SWITCH‐AX‐1193897       8/19/2016 15:10   EnvelopePDF.aspx                                                      Attorney Client
SWITCH‐AX‐1193898 ‐ SWITCH‐AX‐1193898       8/19/2016 15:10   image002.jpg                                                          Attorney Client
SWITCH‐AX‐1193899 ‐ SWITCH‐AX‐1193900       8/19/2016 15:10   Switch SO 680262 1G DIA Capped.pdf                                    Attorney Client
SWITCH‐AX‐1193901 ‐ SWITCH‐AX‐1193904       8/19/2016 16:24   dd8e3cce‐fbdf‐461a‐83f8‐663581e21707.msg                              Attorney Client
SWITCH‐AX‐1193905 ‐ SWITCH‐AX‐1193905       8/19/2016 16:24   Collection Report 160819.xlsx                                         Attorney Client
SWITCH‐AX‐1193906 ‐ SWITCH‐AX‐1193906       8/19/2016 16:24   Collection Report 160819.xlsx                                         Attorney Client
SWITCH‐AX‐1193907 ‐ SWITCH‐AX‐1193910       8/19/2016 16:24   no Title                                                              Attorney Client
SWITCH‐AX‐1193911 ‐ SWITCH‐AX‐1193911       8/19/2016 16:24   Collection Report 160819.xlsx                                         Attorney Client
SWITCH‐AX‐1193912 ‐ SWITCH‐AX‐1193912       8/19/2016 16:24   Collection Report 160819.xlsx                                         Attorney Client
SWITCH‐AX‐1193913 ‐ SWITCH‐AX‐1193913       8/19/2016 17:18   July Breakdown ‐ 08.19.16.xlsx                                        Attorney Client
SWITCH‐AX‐1193914 ‐ SWITCH‐AX‐1193917       8/19/2016 23:04   no Title                                                              Attorney Client
SWITCH‐AX‐1193918 ‐ SWITCH‐AX‐1193920        8/20/2016 8:39   no Title                                                              Attorney Client
SWITCH‐AX‐1193921 ‐ SWITCH‐AX‐1193921        8/20/2016 8:39   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1193922 ‐ SWITCH‐AX‐1193937        8/20/2016 8:39   Incremental Redline MSA Switch eBay V2 to V3 08‐19‐2016 Switch.docx   Attorney Client
SWITCH‐AX‐1193938 ‐ SWITCH‐AX‐1193938        8/20/2016 8:39   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1193939 ‐ SWITCH‐AX‐1193954        8/20/2016 8:39   Cumulative Redline MSA Switch eBay V1 to V3 08‐19‐2016 Switch.docx    Attorney Client
SWITCH‐AX‐1193955 ‐ SWITCH‐AX‐1193955        8/20/2016 8:39   signature_185440454416426351.png                                      Attorney Client
SWITCH‐AX‐1193956 ‐ SWITCH‐AX‐1193971        8/20/2016 8:39   MSA Switch eBay V3 08‐19‐2016 Switch.docx                             Attorney Client
SWITCH‐AX‐1193972 ‐ SWITCH‐AX‐1193972       8/20/2016 21:44   no Title                                                              Attorney Client
SWITCH‐AX‐1193973 ‐ SWITCH‐AX‐1194008       8/20/2016 21:44   Master Work Order Milan Amazon Switch v2 (20160820) TMO.docx          Attorney Client
SWITCH‐AX‐1194009 ‐ SWITCH‐AX‐1194009       8/20/2016 21:44   image001.png                                                          Attorney Client
SWITCH‐AX‐1194010 ‐ SWITCH‐AX‐1194010       8/20/2016 21:44   no Title                                                              Attorney Client
SWITCH‐AX‐1194011 ‐ SWITCH‐AX‐1194046       8/20/2016 21:44   Master Work Order Milan Amazon Switch v2 (20160820) TMO.docx          Attorney Client
SWITCH‐AX‐1194047 ‐ SWITCH‐AX‐1194047       8/20/2016 21:44   image001.png                                                          Attorney Client
SWITCH‐AX‐1194048 ‐ SWITCH‐AX‐1194049       8/20/2016 21:51   no Title                                                              Attorney Client
SWITCH‐AX‐1194050 ‐ SWITCH‐AX‐1194050       8/20/2016 21:51   image001.png                                                          Attorney Client
SWITCH‐AX‐1194051 ‐ SWITCH‐AX‐1194086       8/20/2016 21:51   Master Work Order Milan Amazon Switch v2 (20160820) TMO.docx          Attorney Client
SWITCH‐AX‐1194087 ‐ SWITCH‐AX‐1194088       8/20/2016 21:51   no Title                                                              Attorney Client
SWITCH‐AX‐1194089 ‐ SWITCH‐AX‐1194124       8/20/2016 21:51   Master Work Order Milan Amazon Switch v2 (20160820) TMO.docx          Attorney Client
SWITCH‐AX‐1194125 ‐ SWITCH‐AX‐1194125       8/20/2016 21:51   image001.png                                                          Attorney Client
SWITCH‐AX‐1194126 ‐ SWITCH‐AX‐1194127       8/22/2016 10:49   no Title                                                              Attorney Client
SWITCH‐AX‐1194128 ‐ SWITCH‐AX‐1194129       8/22/2016 10:49   Re_ Savills Studley ‐ Switch Commission Termination Notice.msg        Attorney Client
SWITCH‐AX‐1194130 ‐ SWITCH‐AX‐1194130       8/22/2016 10:49   Savills Studley ‐ D20130880 Invoice 2015 Past Due‐2.pdf               Attorney Client
SWITCH‐AX‐1194131 ‐ SWITCH‐AX‐1194134       8/22/2016 10:49   Savills ‐ Fox Entertainment ‐ D20130880 Paperwork.pdf                 Attorney Client
SWITCH‐AX‐1194135 ‐ SWITCH‐AX‐1194139       8/22/2016 10:49   M228‐07‐001‐C.pdf                                                     Attorney Client
SWITCH‐AX‐1194140 ‐ SWITCH‐AX‐1194140       8/22/2016 12:14   no Title                                                              Attorney Client
SWITCH‐AX‐1194141 ‐ SWITCH‐AX‐1194142       8/22/2016 12:14   Letter to PUCN and NV Energy.doc                                      Attorney Client
SWITCH‐AX‐1194143 ‐ SWITCH‐AX‐1194144       8/22/2016 12:32   954dbfdf‐8faa‐4dff‐93ba‐029c0f8ed83f.msg                              Attorney Client
SWITCH‐AX‐1194145 ‐ SWITCH‐AX‐1194145       8/22/2016 12:32   G904‐07‐002‐C.pdf                                                     Attorney Client




                                                                          EXHIBIT 10, PAGE 2389
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 637 of 829


Bates                                   Document Date         Document Title                                                            Privilege
SWITCH‐AX‐1194146 ‐ SWITCH‐AX‐1194153       8/22/2016 12:32   G904‐07‐001‐M.pdf                                                         Attorney Client
SWITCH‐AX‐1194154 ‐ SWITCH‐AX‐1194154       8/22/2016 12:32   image002.jpg                                                              Attorney Client
SWITCH‐AX‐1194155 ‐ SWITCH‐AX‐1194156       8/22/2016 12:47   no Title                                                                  Attorney Client
SWITCH‐AX‐1194157 ‐ SWITCH‐AX‐1194164       8/22/2016 12:47   Colocation Facilities Agreement‐20160614‐Fillable.pdf                     Attorney Client
SWITCH‐AX‐1194165 ‐ SWITCH‐AX‐1194165       8/22/2016 12:47   SO ‐ Vista Outdoor ‐ 08‐22‐16.pdf                                         Attorney Client
SWITCH‐AX‐1194166 ‐ SWITCH‐AX‐1194167       8/22/2016 13:34   no Title                                                                  Attorney Client
SWITCH‐AX‐1194168 ‐ SWITCH‐AX‐1194176       8/22/2016 13:34   Switch ‐ Colocation Facilities Agreement‐20160518mlnred8‐10‐16.docx       Attorney Client
SWITCH‐AX‐1194177 ‐ SWITCH‐AX‐1194178       8/22/2016 13:35   no Title                                                                  Attorney Client
SWITCH‐AX‐1194179 ‐ SWITCH‐AX‐1194190       8/22/2016 13:35   Colocation Facilities Agreement‐Switch REV 8‐16.docx                      Attorney Client
SWITCH‐AX‐1194191 ‐ SWITCH‐AX‐1194191       8/22/2016 15:32   no Title                                                                  Attorney Client
SWITCH‐AX‐1194192 ‐ SWITCH‐AX‐1194199       8/22/2016 15:32   Colocation Facilities Agreement (Carrier Services)‐20160822.pdf           Attorney Client
SWITCH‐AX‐1194200 ‐ SWITCH‐AX‐1194200       8/22/2016 15:39   no Title                                                                  Attorney Client
SWITCH‐AX‐1194201 ‐ SWITCH‐AX‐1194209       8/22/2016 15:39   Colocation Facilities Agreement (Carrier Services)‐20160822.docx          Attorney Client
SWITCH‐AX‐1194210 ‐ SWITCH‐AX‐1194217       8/22/2016 15:39   Colocation Facilities Agreement (Carrier Services)‐20160822.pdf           Attorney Client
SWITCH‐AX‐1194218 ‐ SWITCH‐AX‐1194218       8/22/2016 15:47   no Title                                                                  Attorney Client
SWITCH‐AX‐1194219 ‐ SWITCH‐AX‐1194220       8/22/2016 15:47   Letter to PUCN and NV Energy (002).doc                                    Attorney Client
SWITCH‐AX‐1194221 ‐ SWITCH‐AX‐1194221       8/22/2016 16:10   no Title                                                                  Attorney Client
SWITCH‐AX‐1194222 ‐ SWITCH‐AX‐1194223       8/22/2016 16:10   Letter to PUCN and NV Energy (002).doc                                    Attorney Client
SWITCH‐AX‐1194224 ‐ SWITCH‐AX‐1194227       8/22/2016 16:15   b9ccb27f‐ba36‐4de2‐a18d‐43a24f102ff3.msg                                  Attorney Client
SWITCH‐AX‐1194228 ‐ SWITCH‐AX‐1194228       8/22/2016 16:15   Collection Report 160822.xlsx                                             Attorney Client
SWITCH‐AX‐1194229 ‐ SWITCH‐AX‐1194229       8/22/2016 16:15   Collection Report 160822.xlsx                                             Attorney Client
SWITCH‐AX‐1194230 ‐ SWITCH‐AX‐1194233       8/22/2016 16:15   no Title                                                                  Attorney Client
SWITCH‐AX‐1194234 ‐ SWITCH‐AX‐1194234       8/22/2016 16:15   Collection Report 160822.xlsx                                             Attorney Client
SWITCH‐AX‐1194235 ‐ SWITCH‐AX‐1194235       8/22/2016 16:15   Collection Report 160822.xlsx                                             Attorney Client
SWITCH‐AX‐1194236 ‐ SWITCH‐AX‐1194236       8/22/2016 17:10   Interest 09.2016 (07.21 Detail by Due Date) ‐ 30 day.xlsx                 Attorney Client
SWITCH‐AX‐1194237 ‐ SWITCH‐AX‐1194237       8/22/2016 17:18   Collection Report 160822.xlsx                                             Attorney Client
SWITCH‐AX‐1194238 ‐ SWITCH‐AX‐1194240       8/22/2016 18:37   no Title                                                                  Attorney Client
SWITCH‐AX‐1194241 ‐ SWITCH‐AX‐1194267       8/22/2016 18:37   2016.08.22 Letter to Ryan Gile.pdf                                        Attorney Client
SWITCH‐AX‐1194268 ‐ SWITCH‐AX‐1194270       8/22/2016 18:39   no Title                                                                  Attorney Client
SWITCH‐AX‐1194271 ‐ SWITCH‐AX‐1194297       8/22/2016 18:39   2016.08.22 Letter to Ryan Gile.pdf                                        Attorney Client
SWITCH‐AX‐1194298 ‐ SWITCH‐AX‐1194298       8/22/2016 18:42   no Title                                                                  Attorney Client
SWITCH‐AX‐1194299 ‐ SWITCH‐AX‐1194299       8/22/2016 18:42   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1194300 ‐ SWITCH‐AX‐1194335       8/22/2016 18:42   DARK FIBER IRU AGREEMENT (with Colo) eBay Switch v2 to v3 20160822.docx   Attorney Client
SWITCH‐AX‐1194336 ‐ SWITCH‐AX‐1194336       8/22/2016 19:08   no Title                                                                  Attorney Client
SWITCH‐AX‐1194337 ‐ SWITCH‐AX‐1194337       8/22/2016 19:08   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1194338 ‐ SWITCH‐AX‐1194354       8/22/2016 19:08   LICENSE AGREEMENT‐CAGED SPACE                                             Attorney Client
SWITCH‐AX‐1194355 ‐ SWITCH‐AX‐1194355       8/22/2016 20:02   no Title                                                                  Attorney Client
SWITCH‐AX‐1194356 ‐ SWITCH‐AX‐1194372       8/22/2016 20:02   LICENSE AGREEMENT‐CAGED SPACE                                             Attorney Client
SWITCH‐AX‐1194373 ‐ SWITCH‐AX‐1194373       8/22/2016 20:02   image002.jpg                                                              Attorney Client
SWITCH‐AX‐1194374 ‐ SWITCH‐AX‐1194374       8/22/2016 20:02   image003.jpg                                                              Attorney Client
SWITCH‐AX‐1194375 ‐ SWITCH‐AX‐1194375       8/22/2016 21:45   no Title                                                                  Attorney Client
SWITCH‐AX‐1194376 ‐ SWITCH‐AX‐1194376       8/22/2016 21:45   ATT00002.htm                                                              Attorney Client
SWITCH‐AX‐1194377 ‐ SWITCH‐AX‐1194377       8/22/2016 21:45   ATT00003.htm                                                              Attorney Client
SWITCH‐AX‐1194378 ‐ SWITCH‐AX‐1194392       8/22/2016 21:45   MSA Switch‐eBay 8.22.16 eBay Revisions (clean).docx                       Attorney Client
SWITCH‐AX‐1194393 ‐ SWITCH‐AX‐1194393       8/22/2016 21:45   ATT00001.htm                                                              Attorney Client
SWITCH‐AX‐1194394 ‐ SWITCH‐AX‐1194408       8/22/2016 21:45   MSA Switch‐eBay 8.22.16 eBay Revisions (Redline).docx                     Attorney Client




                                                                          EXHIBIT 10, PAGE 2390
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 638 of 829


Bates                                   Document Date         Document Title                                                                  Privilege
SWITCH‐AX‐1194409 ‐ SWITCH‐AX‐1194409       8/22/2016 21:45   no Title                                                                        Attorney Client
SWITCH‐AX‐1194410 ‐ SWITCH‐AX‐1194410       8/22/2016 21:45   ATT00002.htm                                                                    Attorney Client
SWITCH‐AX‐1194411 ‐ SWITCH‐AX‐1194411       8/22/2016 21:45   ATT00001.htm                                                                    Attorney Client
SWITCH‐AX‐1194412 ‐ SWITCH‐AX‐1194412       8/22/2016 21:45   ATT00003.htm                                                                    Attorney Client
SWITCH‐AX‐1194413 ‐ SWITCH‐AX‐1194427       8/22/2016 21:45   MSA Switch‐eBay 8.22.16 eBay Revisions (clean).docx                             Attorney Client
SWITCH‐AX‐1194428 ‐ SWITCH‐AX‐1194442       8/22/2016 21:45   MSA Switch‐eBay 8.22.16 eBay Revisions (Redline).docx                           Attorney Client
SWITCH‐AX‐1194443 ‐ SWITCH‐AX‐1194443       8/22/2016 21:45   no Title                                                                        Attorney Client
SWITCH‐AX‐1194444 ‐ SWITCH‐AX‐1194444       8/22/2016 21:45   ATT00003.htm                                                                    Attorney Client
SWITCH‐AX‐1194445 ‐ SWITCH‐AX‐1194445       8/22/2016 21:45   ATT00002.htm                                                                    Attorney Client
SWITCH‐AX‐1194446 ‐ SWITCH‐AX‐1194460       8/22/2016 21:45   MSA Switch‐eBay 8.22.16 eBay Revisions (Redline).docx                           Attorney Client
SWITCH‐AX‐1194461 ‐ SWITCH‐AX‐1194475       8/22/2016 21:45   MSA Switch‐eBay 8.22.16 eBay Revisions (clean).docx                             Attorney Client
SWITCH‐AX‐1194476 ‐ SWITCH‐AX‐1194476       8/22/2016 21:45   ATT00001.htm                                                                    Attorney Client
SWITCH‐AX‐1194477 ‐ SWITCH‐AX‐1194477       8/22/2016 21:46   no Title                                                                        Attorney Client
SWITCH‐AX‐1194478 ‐ SWITCH‐AX‐1194511       8/22/2016 21:46   DARK FIBER IRU AGREEMENT eBay Switch v2 to v3 REDLINE 20160822 Switch.docx      Attorney Client
SWITCH‐AX‐1194512 ‐ SWITCH‐AX‐1194545       8/22/2016 21:46   DARK FIBER IRU AGREEMENT (with Colo) eBay Switch v2 to v3 20160822 CLEAN.docx   Attorney Client
SWITCH‐AX‐1194546 ‐ SWITCH‐AX‐1194557       8/22/2016 21:46   OPERATIONS AND MAINTENANCE AGREEMENT‐eBay Switch v1 20160822.docx               Attorney Client
SWITCH‐AX‐1194558 ‐ SWITCH‐AX‐1194558       8/22/2016 22:33   no Title                                                                        Attorney Client
SWITCH‐AX‐1194559 ‐ SWITCH‐AX‐1194559       8/22/2016 22:33   ATT00001.htm                                                                    Attorney Client
SWITCH‐AX‐1194560 ‐ SWITCH‐AX‐1194596       8/22/2016 22:33   Master Work Order Milan Amazon Switch v2 (20160822).docx                        Attorney Client
SWITCH‐AX‐1194597 ‐ SWITCH‐AX‐1194597       8/22/2016 22:33   no Title                                                                        Attorney Client
SWITCH‐AX‐1194598 ‐ SWITCH‐AX‐1194634       8/22/2016 22:33   Master Work Order Milan Amazon Switch v2 (20160822).docx                        Attorney Client
SWITCH‐AX‐1194635 ‐ SWITCH‐AX‐1194635       8/22/2016 22:33   ATT00001.htm                                                                    Attorney Client
SWITCH‐AX‐1194636 ‐ SWITCH‐AX‐1194637       8/22/2016 22:48   no Title                                                                        Attorney Client
SWITCH‐AX‐1194638 ‐ SWITCH‐AX‐1194652       8/22/2016 22:48   MSA Switch‐eBay 8.22.16 eBay Revisions (CL Comments).docx                       Attorney Client
SWITCH‐AX‐1194653 ‐ SWITCH‐AX‐1194653       8/22/2016 22:48   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1194654 ‐ SWITCH‐AX‐1194655        8/23/2016 8:50   South Lyon Medical Center SO v3 8.23.16.pdf                                     Attorney Client
SWITCH‐AX‐1194656 ‐ SWITCH‐AX‐1194658        8/23/2016 8:53   no Title                                                                        Attorney Client
SWITCH‐AX‐1194659 ‐ SWITCH‐AX‐1194660        8/23/2016 8:53   South Lyon Medical Center SO v3 8.23.16.pdf                                     Attorney Client
SWITCH‐AX‐1194661 ‐ SWITCH‐AX‐1194661        8/23/2016 8:53   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1194662 ‐ SWITCH‐AX‐1194664        8/23/2016 8:53   no Title                                                                        Attorney Client
SWITCH‐AX‐1194665 ‐ SWITCH‐AX‐1194666        8/23/2016 8:53   South Lyon Medical Center SO v3 8.23.16.pdf                                     Attorney Client
SWITCH‐AX‐1194667 ‐ SWITCH‐AX‐1194667        8/23/2016 8:53   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1194668 ‐ SWITCH‐AX‐1194669        8/23/2016 9:53   no Title                                                                        Attorney Client
SWITCH‐AX‐1194670 ‐ SWITCH‐AX‐1194670        8/23/2016 9:53   ATT99617.bmp                                                                    Attorney Client
SWITCH‐AX‐1194671 ‐ SWITCH‐AX‐1194688        8/23/2016 9:53   MSA Switch Ltd Switch Level 3 reply comments 7‐13‐16.doc                        Attorney Client
SWITCH‐AX‐1194689 ‐ SWITCH‐AX‐1194689       8/23/2016 10:06   no Title                                                                        Attorney Client
SWITCH‐AX‐1194690 ‐ SWITCH‐AX‐1194706       8/23/2016 10:06   LICENSE AGREEMENT‐CAGED SPACE                                                   Attorney Client
SWITCH‐AX‐1194707 ‐ SWITCH‐AX‐1194707       8/23/2016 10:06   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1194708 ‐ SWITCH‐AX‐1194717       8/23/2016 10:06   no Title                                                                        Attorney Client
SWITCH‐AX‐1194718 ‐ SWITCH‐AX‐1194720       8/23/2016 10:06   EvPL SLAs                                                                       Attorney Client
SWITCH‐AX‐1194721 ‐ SWITCH‐AX‐1194721       8/23/2016 10:06   image007.jpg                                                                    Attorney Client
SWITCH‐AX‐1194722 ‐ SWITCH‐AX‐1194722       8/23/2016 10:06   image010.jpg                                                                    Attorney Client
SWITCH‐AX‐1194723 ‐ SWITCH‐AX‐1194723       8/23/2016 10:18   no Title                                                                        Attorney Client
SWITCH‐AX‐1194724 ‐ SWITCH‐AX‐1194728       8/23/2016 10:18   SLA ‐ Exhibit A to MSA 8.23.2016.docx                                           Attorney Client
SWITCH‐AX‐1194729 ‐ SWITCH‐AX‐1194729       8/23/2016 10:55   no Title                                                                        Attorney Client
SWITCH‐AX‐1194730 ‐ SWITCH‐AX‐1194730       8/23/2016 10:55   image001.jpg                                                                    Attorney Client




                                                                          EXHIBIT 10, PAGE 2391
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 639 of 829


Bates                                   Document Date         Document Title                                                              Privilege
SWITCH‐AX‐1194731 ‐ SWITCH‐AX‐1194734       8/23/2016 10:55   SLA.docx                                                                    Attorney Client
SWITCH‐AX‐1194735 ‐ SWITCH‐AX‐1194735       8/23/2016 11:10   I WIP Transfer to Subs_March 2016_by invoice.xlsx                           Attorney Client
SWITCH‐AX‐1194736 ‐ SWITCH‐AX‐1194736       8/23/2016 12:27   no Title                                                                    Attorney Client
SWITCH‐AX‐1194737 ‐ SWITCH‐AX‐1194737       8/23/2016 12:27   Demand Service Order ‐ Combined v6.xlsx                                     Attorney Client
SWITCH‐AX‐1194738 ‐ SWITCH‐AX‐1194752       8/23/2016 12:27   MSA Switch‐eBay 8.22.16 eBay Revisions (clean).docx                         Attorney Client
SWITCH‐AX‐1194753 ‐ SWITCH‐AX‐1194767       8/23/2016 12:27   MSA Switch‐eBay 8.22.16 eBay Revisions (Redline).docx                       Attorney Client
SWITCH‐AX‐1194768 ‐ SWITCH‐AX‐1194769       8/23/2016 12:34   no Title                                                                    Attorney Client
SWITCH‐AX‐1194770 ‐ SWITCH‐AX‐1194795       8/23/2016 12:34   CVAA Public Notice 8 23 16.pdf                                              Attorney Client
SWITCH‐AX‐1194796 ‐ SWITCH‐AX‐1194796       8/23/2016 13:04   no Title                                                                    Attorney Client
SWITCH‐AX‐1194797 ‐ SWITCH‐AX‐1194811       8/23/2016 13:04   MSA Switch‐eBay 8.22.16 eBay Revisions Afternoon CL Comments.docx           Attorney Client
SWITCH‐AX‐1194812 ‐ SWITCH‐AX‐1194812       8/23/2016 13:25   no Title                                                                    Attorney Client
SWITCH‐AX‐1194813 ‐ SWITCH‐AX‐1194813       8/23/2016 13:25   image001.png                                                                Attorney Client
SWITCH‐AX‐1194814 ‐ SWITCH‐AX‐1194828       8/23/2016 13:25   MSA Switch‐eBay 8.22.16 eBay Revisions Afternoon CL Comments.docx           Attorney Client
SWITCH‐AX‐1194829 ‐ SWITCH‐AX‐1194829       8/23/2016 13:31   no Title                                                                    Attorney Client
SWITCH‐AX‐1194830 ‐ SWITCH‐AX‐1194844       8/23/2016 13:31   Redline MSA Switch eBay v4 to v5 08‐23‐2016 Switch.docx                     Attorney Client
SWITCH‐AX‐1194845 ‐ SWITCH‐AX‐1194845       8/23/2016 13:31   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1194846 ‐ SWITCH‐AX‐1194846       8/23/2016 14:02   no Title                                                                    Attorney Client
SWITCH‐AX‐1194847 ‐ SWITCH‐AX‐1194847       8/23/2016 14:02   image001.png                                                                Attorney Client
SWITCH‐AX‐1194848 ‐ SWITCH‐AX‐1194862       8/23/2016 14:02   Redline MSA Switch eBay v4 to v5 08‐23‐2016 Switch.docx                     Attorney Client
SWITCH‐AX‐1194863 ‐ SWITCH‐AX‐1194863       8/23/2016 14:02   no Title                                                                    Attorney Client
SWITCH‐AX‐1194864 ‐ SWITCH‐AX‐1194878       8/23/2016 14:02   Redline MSA Switch eBay v4 to v5 08‐23‐2016 Switch.docx                     Attorney Client
SWITCH‐AX‐1194879 ‐ SWITCH‐AX‐1194879       8/23/2016 14:02   image001.png                                                                Attorney Client
SWITCH‐AX‐1194880 ‐ SWITCH‐AX‐1194880       8/23/2016 14:12   no Title                                                                    Attorney Client
SWITCH‐AX‐1194881 ‐ SWITCH‐AX‐1194882       8/23/2016 14:12   EXHIBIT B.docx                                                              Attorney Client
SWITCH‐AX‐1194883 ‐ SWITCH‐AX‐1194883       8/23/2016 14:12   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1194884 ‐ SWITCH‐AX‐1194884       8/23/2016 14:22   no Title                                                                    Attorney Client
SWITCH‐AX‐1194885 ‐ SWITCH‐AX‐1194889       8/23/2016 14:22   SLA ‐ Exhibit A to MSA 8.23.2016 (CL Comments).docx                         Attorney Client
SWITCH‐AX‐1194890 ‐ SWITCH‐AX‐1194890       8/23/2016 14:31   no Title                                                                    Attorney Client
SWITCH‐AX‐1194891 ‐ SWITCH‐AX‐1194903       8/23/2016 14:31   362124864_v 2_eBay‐Switch O&M Agreement GT 23 August 2016.DOCX              Attorney Client
SWITCH‐AX‐1194904 ‐ SWITCH‐AX‐1194937       8/23/2016 14:31   362112339_v 4_eBay‐Switch Dark Fiber IRU Agmt ‐ GT Draft 23 Aug 2016.DOCX   Attorney Client
SWITCH‐AX‐1194938 ‐ SWITCH‐AX‐1194939       8/23/2016 14:47   no Title                                                                    Attorney Client
SWITCH‐AX‐1194940 ‐ SWITCH‐AX‐1194952       8/23/2016 14:47   362124864_v 2_eBay‐Switch O&M Agreement GT 23 August 2016.DOCX              Attorney Client
SWITCH‐AX‐1194953 ‐ SWITCH‐AX‐1194967       8/23/2016 14:47   Redline MSA Switch eBay v4 to v5 08‐23‐2016 Switch.docx                     Attorney Client
SWITCH‐AX‐1194968 ‐ SWITCH‐AX‐1194968       8/23/2016 14:47   Demand Service Order ‐ Combined v6.xlsx                                     Attorney Client
SWITCH‐AX‐1194969 ‐ SWITCH‐AX‐1194972       8/23/2016 14:47   Licence Termination Agmt Switch eBay Final.docx                             Attorney Client
SWITCH‐AX‐1194973 ‐ SWITCH‐AX‐1194977       8/23/2016 14:47   Lease Termination Agmt Switch eBay Final.docx                               Attorney Client
SWITCH‐AX‐1194978 ‐ SWITCH‐AX‐1194978       8/23/2016 14:47   image001.png                                                                Attorney Client
SWITCH‐AX‐1194979 ‐ SWITCH‐AX‐1195012       8/23/2016 14:47   362112339_v 4_eBay‐Switch Dark Fiber IRU Agmt ‐ GT Draft 23 Aug 2016.DOCX   Attorney Client
SWITCH‐AX‐1195013 ‐ SWITCH‐AX‐1195014       8/23/2016 14:54   no Title                                                                    Attorney Client
SWITCH‐AX‐1195015 ‐ SWITCH‐AX‐1195015       8/23/2016 14:54   image001.png                                                                Attorney Client
SWITCH‐AX‐1195016 ‐ SWITCH‐AX‐1195020       8/23/2016 14:54   CINGULAR CORPORATE DIGITAL ADVANTAGE AGREEMENT                              Attorney Client
SWITCH‐AX‐1195021 ‐ SWITCH‐AX‐1195021       8/23/2016 15:05   no Title                                                                    Attorney Client
SWITCH‐AX‐1195022 ‐ SWITCH‐AX‐1195026       8/23/2016 15:05   Redline MSA Exhibit A V1 to V2 08‐23‐2016 Switch.docx                       Attorney Client
SWITCH‐AX‐1195027 ‐ SWITCH‐AX‐1195027       8/23/2016 15:05   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1195028 ‐ SWITCH‐AX‐1195028       8/23/2016 15:10   WIP Reversals & New Assets for July 2016.xlsx                               Attorney Client
SWITCH‐AX‐1195029 ‐ SWITCH‐AX‐1195029       8/23/2016 15:24   no Title                                                                    Attorney Client




                                                                          EXHIBIT 10, PAGE 2392
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 640 of 829


Bates                                   Document Date         Document Title                                                                     Privilege
SWITCH‐AX‐1195030 ‐ SWITCH‐AX‐1195044       8/23/2016 15:24   Redline MSA Switch eBay V6 to V7 08‐23‐2016 Switch.docx                            Attorney Client
SWITCH‐AX‐1195045 ‐ SWITCH‐AX‐1195045       8/23/2016 15:24   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1195046 ‐ SWITCH‐AX‐1195055       8/23/2016 15:26   no Title                                                                           Attorney Client
SWITCH‐AX‐1195056 ‐ SWITCH‐AX‐1195056       8/23/2016 15:26   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1195057 ‐ SWITCH‐AX‐1195057       8/23/2016 15:26   image006.jpg                                                                       Attorney Client
SWITCH‐AX‐1195058 ‐ SWITCH‐AX‐1195068       8/23/2016 15:27   no Title                                                                           Attorney Client
SWITCH‐AX‐1195069 ‐ SWITCH‐AX‐1195069       8/23/2016 15:27   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1195070 ‐ SWITCH‐AX‐1195070       8/23/2016 15:27   image006.jpg                                                                       Attorney Client
SWITCH‐AX‐1195071 ‐ SWITCH‐AX‐1195082       8/23/2016 15:31   no Title                                                                           Attorney Client
SWITCH‐AX‐1195083 ‐ SWITCH‐AX‐1195083       8/23/2016 15:31   image005.jpg                                                                       Attorney Client
SWITCH‐AX‐1195084 ‐ SWITCH‐AX‐1195084       8/23/2016 15:31   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1195085 ‐ SWITCH‐AX‐1195089       8/23/2016 15:42   no Title                                                                           Attorney Client
SWITCH‐AX‐1195090 ‐ SWITCH‐AX‐1195090       8/23/2016 15:42   Collection Report 160822.xlsx                                                      Attorney Client
SWITCH‐AX‐1195091 ‐ SWITCH‐AX‐1195091       8/23/2016 15:42   Collection Report 160822.xlsx                                                      Attorney Client
SWITCH‐AX‐1195092 ‐ SWITCH‐AX‐1195104       8/23/2016 15:42   no Title                                                                           Attorney Client
SWITCH‐AX‐1195105 ‐ SWITCH‐AX‐1195105       8/23/2016 15:42   image012.jpg                                                                       Attorney Client
SWITCH‐AX‐1195106 ‐ SWITCH‐AX‐1195106       8/23/2016 15:42   image008.jpg                                                                       Attorney Client
SWITCH‐AX‐1195107 ‐ SWITCH‐AX‐1195107       8/23/2016 15:54   Collection Report 160823.xlsx                                                      Attorney Client
SWITCH‐AX‐1195108 ‐ SWITCH‐AX‐1195112       8/23/2016 15:55   e40b3c9c‐54ce‐4583‐bae8‐a776537e9eca.msg                                           Attorney Client
SWITCH‐AX‐1195113 ‐ SWITCH‐AX‐1195113       8/23/2016 15:55   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1195114 ‐ SWITCH‐AX‐1195114       8/23/2016 15:55   Collection Report 160823.xlsx                                                      Attorney Client
SWITCH‐AX‐1195115 ‐ SWITCH‐AX‐1195127       8/23/2016 15:55   no Title                                                                           Attorney Client
SWITCH‐AX‐1195128 ‐ SWITCH‐AX‐1195128       8/23/2016 15:55   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1195129 ‐ SWITCH‐AX‐1195129       8/23/2016 15:55   image005.jpg                                                                       Attorney Client
SWITCH‐AX‐1195130 ‐ SWITCH‐AX‐1195134       8/23/2016 15:55   no Title                                                                           Attorney Client
SWITCH‐AX‐1195135 ‐ SWITCH‐AX‐1195135       8/23/2016 15:55   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1195136 ‐ SWITCH‐AX‐1195136       8/23/2016 15:55   Collection Report 160823.xlsx                                                      Attorney Client
SWITCH‐AX‐1195137 ‐ SWITCH‐AX‐1195137       8/23/2016 16:09   no Title                                                                           Attorney Client
SWITCH‐AX‐1195138 ‐ SWITCH‐AX‐1195152       8/23/2016 16:09   Redline MSA Switch eBay V7 to V8 08‐23‐2016 Switch.docx                            Attorney Client
SWITCH‐AX‐1195153 ‐ SWITCH‐AX‐1195153       8/23/2016 16:09   EXHIBIT B.docx                                                                     Attorney Client
SWITCH‐AX‐1195154 ‐ SWITCH‐AX‐1195154       8/23/2016 16:15   no Title                                                                           Attorney Client
SWITCH‐AX‐1195155 ‐ SWITCH‐AX‐1195155       8/23/2016 16:15   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1195156 ‐ SWITCH‐AX‐1195164       8/23/2016 16:15   Colocation Facilities Agreement EIG Switch v2 to v3 20160823 REDLINE Switch.docx   Attorney Client
SWITCH‐AX‐1195165 ‐ SWITCH‐AX‐1195168       8/23/2016 16:55   no Title                                                                           Attorney Client
SWITCH‐AX‐1195169 ‐ SWITCH‐AX‐1195169       8/23/2016 16:55   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1195170 ‐ SWITCH‐AX‐1195202       8/23/2016 16:55   eBay‐Switch Dark Fiber IRU Agmt ‐ eBay Draft 8.23.16.docx                          Attorney Client
SWITCH‐AX‐1195203 ‐ SWITCH‐AX‐1195203       8/23/2016 17:52   no Title                                                                           Attorney Client
SWITCH‐AX‐1195204 ‐ SWITCH‐AX‐1195217       8/23/2016 17:52   MSA Switch eBay 08‐23‐2016 Executable.pdf                                          Attorney Client
SWITCH‐AX‐1195218 ‐ SWITCH‐AX‐1195222       8/23/2016 17:52   Lease Termination Agmt Switch eBay 08‐23‐2016 Executable.pdf                       Attorney Client
SWITCH‐AX‐1195223 ‐ SWITCH‐AX‐1195226       8/23/2016 17:52   Licence Termination Agmt Switch eBay 08‐23‐2016 Executable.pdf                     Attorney Client
SWITCH‐AX‐1195227 ‐ SWITCH‐AX‐1195227       8/23/2016 17:52   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1195228 ‐ SWITCH‐AX‐1195231       8/23/2016 17:52   Initial Service Order Switch eBay 08‐23‐2016 Executable.xlsx                       Attorney Client
SWITCH‐AX‐1195232 ‐ SWITCH‐AX‐1195232       8/23/2016 17:58   no Title                                                                           Attorney Client
SWITCH‐AX‐1195233 ‐ SWITCH‐AX‐1195245       8/23/2016 17:58   eBay‐Switch FIBER OM Agreement ‐ SV STAMPED 8.23.2016.pdf                          Attorney Client
SWITCH‐AX‐1195246 ‐ SWITCH‐AX‐1195277       8/23/2016 17:58   eBay‐Switch Dark Fiber IRU Agmt ‐ SV STAMPED 8.23.2016.pdf                         Attorney Client
SWITCH‐AX‐1195278 ‐ SWITCH‐AX‐1195278       8/23/2016 18:03   no Title                                                                           Attorney Client




                                                                          EXHIBIT 10, PAGE 2393
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 641 of 829


Bates                                   Document Date         Document Title                                                  Privilege
SWITCH‐AX‐1195279 ‐ SWITCH‐AX‐1195310       8/23/2016 18:03   eBay‐Switch Dark Fiber IRU Agmt ‐ SV STAMPED 8.23.2016.pdf      Attorney Client
SWITCH‐AX‐1195311 ‐ SWITCH‐AX‐1195311       8/23/2016 18:03   ATT00002.htm                                                    Attorney Client
SWITCH‐AX‐1195312 ‐ SWITCH‐AX‐1195312       8/23/2016 18:03   ATT00001.htm                                                    Attorney Client
SWITCH‐AX‐1195313 ‐ SWITCH‐AX‐1195325       8/23/2016 18:03   eBay‐Switch FIBER OM Agreement ‐ SV STAMPED 8.23.2016.pdf       Attorney Client
SWITCH‐AX‐1195326 ‐ SWITCH‐AX‐1195326       8/23/2016 18:03   no Title                                                        Attorney Client
SWITCH‐AX‐1195327 ‐ SWITCH‐AX‐1195327       8/23/2016 18:03   ATT00002.htm                                                    Attorney Client
SWITCH‐AX‐1195328 ‐ SWITCH‐AX‐1195328       8/23/2016 18:03   ATT00001.htm                                                    Attorney Client
SWITCH‐AX‐1195329 ‐ SWITCH‐AX‐1195360       8/23/2016 18:03   eBay‐Switch Dark Fiber IRU Agmt ‐ SV STAMPED 8.23.2016.pdf      Attorney Client
SWITCH‐AX‐1195361 ‐ SWITCH‐AX‐1195373       8/23/2016 18:03   eBay‐Switch FIBER OM Agreement ‐ SV STAMPED 8.23.2016.pdf       Attorney Client
SWITCH‐AX‐1195374 ‐ SWITCH‐AX‐1195374       8/23/2016 18:03   no Title                                                        Attorney Client
SWITCH‐AX‐1195375 ‐ SWITCH‐AX‐1195375       8/23/2016 18:03   ATT00002.htm                                                    Attorney Client
SWITCH‐AX‐1195376 ‐ SWITCH‐AX‐1195376       8/23/2016 18:03   ATT00001.htm                                                    Attorney Client
SWITCH‐AX‐1195377 ‐ SWITCH‐AX‐1195389       8/23/2016 18:03   eBay‐Switch FIBER OM Agreement ‐ SV STAMPED 8.23.2016.pdf       Attorney Client
SWITCH‐AX‐1195390 ‐ SWITCH‐AX‐1195421       8/23/2016 18:03   eBay‐Switch Dark Fiber IRU Agmt ‐ SV STAMPED 8.23.2016.pdf      Attorney Client
SWITCH‐AX‐1195422 ‐ SWITCH‐AX‐1195423       8/23/2016 18:36   no Title                                                        Attorney Client
SWITCH‐AX‐1195424 ‐ SWITCH‐AX‐1195455       8/23/2016 18:36   eBay‐Switch Dark Fiber IRU Agmt ‐ SV STAMPED 8.23.2016.pdf      Attorney Client
SWITCH‐AX‐1195456 ‐ SWITCH‐AX‐1195468       8/23/2016 18:36   eBay‐Switch FIBER OM Agreement ‐ SV STAMPED 8.23.2016.pdf       Attorney Client
SWITCH‐AX‐1195469 ‐ SWITCH‐AX‐1195473       8/23/2016 18:36   Lease Termination Agmt Switch eBay SV STAMPED 8.23.2016.pdf     Attorney Client
SWITCH‐AX‐1195474 ‐ SWITCH‐AX‐1195477       8/23/2016 18:36   Initial Service Order Switch eBay SV STAMPED 8.23.2016.pdf      Attorney Client
SWITCH‐AX‐1195478 ‐ SWITCH‐AX‐1195491       8/23/2016 18:36   MSA Switch eBay SV STAMPED 8.23.2016.pdf                        Attorney Client
SWITCH‐AX‐1195492 ‐ SWITCH‐AX‐1195492       8/23/2016 18:36   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1195493 ‐ SWITCH‐AX‐1195496       8/23/2016 18:36   Licence Termination Agmt Switch eBay SV STAMPED 8.23.2016.pdf   Attorney Client
SWITCH‐AX‐1195497 ‐ SWITCH‐AX‐1195498       8/23/2016 18:59   no Title                                                        Attorney Client
SWITCH‐AX‐1195499 ‐ SWITCH‐AX‐1195501       8/23/2016 22:50   no Title                                                        Attorney Client
SWITCH‐AX‐1195502 ‐ SWITCH‐AX‐1195502       8/23/2016 22:50   image1.jpeg                                                     Attorney Client
SWITCH‐AX‐1195503 ‐ SWITCH‐AX‐1195505       8/23/2016 22:50   no Title                                                        Attorney Client
SWITCH‐AX‐1195506 ‐ SWITCH‐AX‐1195506       8/23/2016 22:50   image1.jpeg                                                     Attorney Client
SWITCH‐AX‐1195507 ‐ SWITCH‐AX‐1195509        8/24/2016 5:37   no Title                                                        Attorney Client
SWITCH‐AX‐1195510 ‐ SWITCH‐AX‐1195510        8/24/2016 5:37   image1.jpeg                                                     Attorney Client
SWITCH‐AX‐1195511 ‐ SWITCH‐AX‐1195513        8/24/2016 5:37   no Title                                                        Attorney Client
SWITCH‐AX‐1195514 ‐ SWITCH‐AX‐1195514        8/24/2016 5:37   image1.jpeg                                                     Attorney Client
SWITCH‐AX‐1195515 ‐ SWITCH‐AX‐1195521       8/24/2016 10:33   no Title                                                        Attorney Client
SWITCH‐AX‐1195522 ‐ SWITCH‐AX‐1195522       8/24/2016 10:33   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1195523 ‐ SWITCH‐AX‐1195523       8/24/2016 10:33   image006.jpg                                                    Attorney Client
SWITCH‐AX‐1195524 ‐ SWITCH‐AX‐1195524       8/24/2016 10:33   Master Services                                                 Attorney Client
SWITCH‐AX‐1195525 ‐ SWITCH‐AX‐1195525       8/24/2016 10:33   image009.jpg                                                    Attorney Client
SWITCH‐AX‐1195526 ‐ SWITCH‐AX‐1195526       8/24/2016 10:33   image008.png                                                    Attorney Client
SWITCH‐AX‐1195527 ‐ SWITCH‐AX‐1195527       8/24/2016 10:33   image007.png                                                    Attorney Client
SWITCH‐AX‐1195528 ‐ SWITCH‐AX‐1195541       8/24/2016 10:55   no Title                                                        Attorney Client
SWITCH‐AX‐1195542 ‐ SWITCH‐AX‐1195542       8/24/2016 10:55   image012.jpg                                                    Attorney Client
SWITCH‐AX‐1195543 ‐ SWITCH‐AX‐1195547       8/24/2016 10:55   FSA‐Frontier‐Switch‐(FINAL) 17Aug2016 TB.DOCX                   Attorney Client
SWITCH‐AX‐1195548 ‐ SWITCH‐AX‐1195550       8/24/2016 10:55   EvPL SLAs                                                       Attorney Client
SWITCH‐AX‐1195551 ‐ SWITCH‐AX‐1195551       8/24/2016 10:55   image008.jpg                                                    Attorney Client
SWITCH‐AX‐1195552 ‐ SWITCH‐AX‐1195553       8/24/2016 12:26   no Title                                                        Attorney Client
SWITCH‐AX‐1195554 ‐ SWITCH‐AX‐1195571       8/24/2016 12:26   MSA (Carrier Reseller)‐CTA‐Switch‐v3‐20160518.docx              Attorney Client
SWITCH‐AX‐1195572 ‐ SWITCH‐AX‐1195572       8/24/2016 12:26   image002.jpg                                                    Attorney Client




                                                                          EXHIBIT 10, PAGE 2394
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 642 of 829


Bates                                   Document Date         Document Title                                                  Privilege
SWITCH‐AX‐1195573 ‐ SWITCH‐AX‐1195573       8/24/2016 12:26   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1195574 ‐ SWITCH‐AX‐1195575       8/24/2016 12:26   Master Services                                                 Attorney Client
SWITCH‐AX‐1195576 ‐ SWITCH‐AX‐1195576       8/24/2016 12:29   no Title                                                        Attorney Client
SWITCH‐AX‐1195577 ‐ SWITCH‐AX‐1195577       8/24/2016 12:29   2123250671_20160824_122948.mp3                                  Attorney Client
SWITCH‐AX‐1195578 ‐ SWITCH‐AX‐1195580       8/24/2016 13:21   no Title                                                        Attorney Client
SWITCH‐AX‐1195581 ‐ SWITCH‐AX‐1195584       8/24/2016 13:21   Initial Service Order Switch eBay SV STAMPED 8.23.2016.pdf      Attorney Client
SWITCH‐AX‐1195585 ‐ SWITCH‐AX‐1195598       8/24/2016 13:21   MSA Switch eBay SV STAMPED 8.23.2016.pdf                        Attorney Client
SWITCH‐AX‐1195599 ‐ SWITCH‐AX‐1195630       8/24/2016 13:21   eBay‐Switch Dark Fiber IRU Agmt ‐ SV STAMPED 8.23.2016.pdf      Attorney Client
SWITCH‐AX‐1195631 ‐ SWITCH‐AX‐1195631       8/24/2016 13:21   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1195632 ‐ SWITCH‐AX‐1195636       8/24/2016 13:21   Lease Termination Agmt Switch eBay SV STAMPED 8.23.2016.pdf     Attorney Client
SWITCH‐AX‐1195637 ‐ SWITCH‐AX‐1195640       8/24/2016 13:21   Licence Termination Agmt Switch eBay SV STAMPED 8.23.2016.pdf   Attorney Client
SWITCH‐AX‐1195641 ‐ SWITCH‐AX‐1195653       8/24/2016 13:21   eBay‐Switch FIBER OM Agreement ‐ SV STAMPED 8.23.2016.pdf       Attorney Client
SWITCH‐AX‐1195654 ‐ SWITCH‐AX‐1195656       8/24/2016 13:31   1aabd16a‐4208‐40d6‐9faa‐ed69d08b8698.msg                        Attorney Client
SWITCH‐AX‐1195657 ‐ SWITCH‐AX‐1195665       8/24/2016 13:31   S377‐07‐001‐M.pdf                                               Attorney Client
SWITCH‐AX‐1195666 ‐ SWITCH‐AX‐1195666       8/24/2016 13:31   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1195667 ‐ SWITCH‐AX‐1195667       8/24/2016 13:31   A903‐07‐002‐C.pdf                                               Attorney Client
SWITCH‐AX‐1195668 ‐ SWITCH‐AX‐1195671       8/24/2016 13:45   65e88990‐43b9‐4554‐aa79‐f7307d8527ee.msg                        Attorney Client
SWITCH‐AX‐1195672 ‐ SWITCH‐AX‐1195672       8/24/2016 13:45   image003.jpg                                                    Attorney Client
SWITCH‐AX‐1195673 ‐ SWITCH‐AX‐1195681       8/24/2016 13:45   S377‐07‐001‐M.pdf                                               Attorney Client
SWITCH‐AX‐1195682 ‐ SWITCH‐AX‐1195682       8/24/2016 13:45   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1195683 ‐ SWITCH‐AX‐1195683       8/24/2016 13:45   A903‐07‐002‐C.pdf                                               Attorney Client
SWITCH‐AX‐1195684 ‐ SWITCH‐AX‐1195684       8/24/2016 14:37   no Title                                                        Attorney Client
SWITCH‐AX‐1195685 ‐ SWITCH‐AX‐1195692       8/24/2016 14:37   FCC‐16‐114A1.pdf                                                Attorney Client
SWITCH‐AX‐1195693 ‐ SWITCH‐AX‐1195693       8/24/2016 16:59   Collection Report 160824.xlsx                                   Attorney Client
SWITCH‐AX‐1195694 ‐ SWITCH‐AX‐1195697       8/24/2016 17:00   7018f846‐65da‐4f93‐83f1‐62ee9dbbbf88.msg                        Attorney Client
SWITCH‐AX‐1195698 ‐ SWITCH‐AX‐1195698       8/24/2016 17:00   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1195699 ‐ SWITCH‐AX‐1195699       8/24/2016 17:00   Collection Report 160824.xlsx                                   Attorney Client
SWITCH‐AX‐1195700 ‐ SWITCH‐AX‐1195703       8/24/2016 17:00   no Title                                                        Attorney Client
SWITCH‐AX‐1195704 ‐ SWITCH‐AX‐1195704       8/24/2016 17:00   Collection Report 160824.xlsx                                   Attorney Client
SWITCH‐AX‐1195705 ‐ SWITCH‐AX‐1195705       8/24/2016 17:00   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1195706 ‐ SWITCH‐AX‐1195706       8/24/2016 17:38   no Title                                                        Attorney Client
SWITCH‐AX‐1195707 ‐ SWITCH‐AX‐1195716       8/24/2016 17:38   CFA Switch BDO V3 08‐24‐16 Switch.docx                          Attorney Client
SWITCH‐AX‐1195717 ‐ SWITCH‐AX‐1195717       8/24/2016 17:40   no Title                                                        Attorney Client
SWITCH‐AX‐1195718 ‐ SWITCH‐AX‐1195727       8/24/2016 17:40   CFA Switch BDO V3 08‐24‐16 Switch.docx                          Attorney Client
SWITCH‐AX‐1195728 ‐ SWITCH‐AX‐1195738       8/24/2016 17:40   Redline CFA Switch BDO V2 to V3 08‐24‐16 Switch...docx          Attorney Client
SWITCH‐AX‐1195739 ‐ SWITCH‐AX‐1195740       8/24/2016 17:47   no Title                                                        Attorney Client
SWITCH‐AX‐1195741 ‐ SWITCH‐AX‐1195741       8/24/2016 17:47   image006.jpg                                                    Attorney Client
SWITCH‐AX‐1195742 ‐ SWITCH‐AX‐1195742       8/24/2016 17:47   Master Services                                                 Attorney Client
SWITCH‐AX‐1195743 ‐ SWITCH‐AX‐1195743       8/24/2016 17:47   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1195744 ‐ SWITCH‐AX‐1195755       8/24/2016 19:06   75fd8ee7‐8720‐4e45‐9726‐cffdd4893ec4.msg                        Attorney Client
SWITCH‐AX‐1195756 ‐ SWITCH‐AX‐1195756       8/24/2016 19:06   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1195757 ‐ SWITCH‐AX‐1195757       8/24/2016 19:06   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1195758 ‐ SWITCH‐AX‐1195765       8/24/2016 19:06   Colocation Facilities Agreement‐20160518‐Fillable.pdf           Attorney Client
SWITCH‐AX‐1195766 ‐ SWITCH‐AX‐1195798       8/24/2016 19:06   Welcome Packet ‐ SUPERNAP 7 (S1‐4).pdf                          Attorney Client
SWITCH‐AX‐1195799 ‐ SWITCH‐AX‐1195799       8/24/2016 19:06   RackLayout‐Example.vsd                                          Attorney Client
SWITCH‐AX‐1195800 ‐ SWITCH‐AX‐1195811       8/24/2016 19:06   e142baa5‐913d‐4a13‐96af‐700291ab6ad2.msg                        Attorney Client




                                                                          EXHIBIT 10, PAGE 2395
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 643 of 829


Bates                                   Document Date         Document Title                                             Privilege
SWITCH‐AX‐1195812 ‐ SWITCH‐AX‐1195812       8/24/2016 19:06   image001.jpg                                               Attorney Client
SWITCH‐AX‐1195813 ‐ SWITCH‐AX‐1195813       8/24/2016 19:06   image002.jpg                                               Attorney Client
SWITCH‐AX‐1195814 ‐ SWITCH‐AX‐1195821       8/24/2016 19:06   Colocation Facilities Agreement‐20160518‐Fillable.pdf      Attorney Client
SWITCH‐AX‐1195822 ‐ SWITCH‐AX‐1195822       8/24/2016 19:06   RackLayout‐Example.vsd                                     Attorney Client
SWITCH‐AX‐1195823 ‐ SWITCH‐AX‐1195855       8/24/2016 19:06   Welcome Packet ‐ SUPERNAP 7 (S1‐4).pdf                     Attorney Client
SWITCH‐AX‐1195856 ‐ SWITCH‐AX‐1195867       8/24/2016 19:06   no Title                                                   Attorney Client
SWITCH‐AX‐1195868 ‐ SWITCH‐AX‐1195875       8/24/2016 19:06   Colocation Facilities Agreement‐20160518‐Fillable.pdf      Attorney Client
SWITCH‐AX‐1195876 ‐ SWITCH‐AX‐1195908       8/24/2016 19:06   Welcome Packet ‐ SUPERNAP 7 (S1‐4).pdf                     Attorney Client
SWITCH‐AX‐1195909 ‐ SWITCH‐AX‐1195909       8/24/2016 19:06   RackLayout‐Example.vsd                                     Attorney Client
SWITCH‐AX‐1195910 ‐ SWITCH‐AX‐1195910       8/24/2016 19:06   image002.jpg                                               Attorney Client
SWITCH‐AX‐1195911 ‐ SWITCH‐AX‐1195911       8/24/2016 19:06   image001.jpg                                               Attorney Client
SWITCH‐AX‐1195912 ‐ SWITCH‐AX‐1195925       8/24/2016 21:34   no Title                                                   Attorney Client
SWITCH‐AX‐1195926 ‐ SWITCH‐AX‐1195926       8/24/2016 21:34   image012.jpg                                               Attorney Client
SWITCH‐AX‐1195927 ‐ SWITCH‐AX‐1195929       8/24/2016 21:34   EvPL SLAs                                                  Attorney Client
SWITCH‐AX‐1195930 ‐ SWITCH‐AX‐1195934       8/24/2016 21:34   FSA‐Frontier‐Switch‐(FINAL) 17Aug2016 TB.DOCX              Attorney Client
SWITCH‐AX‐1195935 ‐ SWITCH‐AX‐1195935       8/24/2016 21:34   image008.jpg                                               Attorney Client
SWITCH‐AX‐1195936 ‐ SWITCH‐AX‐1195947       8/24/2016 22:48   no Title                                                   Attorney Client
SWITCH‐AX‐1195948 ‐ SWITCH‐AX‐1195948       8/24/2016 22:48   image008.jpg                                               Attorney Client
SWITCH‐AX‐1195949 ‐ SWITCH‐AX‐1195949       8/24/2016 22:48   image012.jpg                                               Attorney Client
SWITCH‐AX‐1195950 ‐ SWITCH‐AX‐1195951        8/25/2016 7:06   no Title                                                   Attorney Client
SWITCH‐AX‐1195952 ‐ SWITCH‐AX‐1195961        8/25/2016 7:06   CFA Switch BDO V3 08‐24‐16 Switch.docx                     Attorney Client
SWITCH‐AX‐1195962 ‐ SWITCH‐AX‐1195972        8/25/2016 7:06   Redline CFA Switch BDO V2 to V3 08‐24‐16 Switch...docx     Attorney Client
SWITCH‐AX‐1195973 ‐ SWITCH‐AX‐1195974        8/25/2016 7:36   3c99dd50‐01f2‐4643‐a6ed‐a19ecca0ac7c.msg                   Attorney Client
SWITCH‐AX‐1195975 ‐ SWITCH‐AX‐1196001       8/25/2016 11:08   no Title                                                   Attorney Client
SWITCH‐AX‐1196002 ‐ SWITCH‐AX‐1196002       8/25/2016 11:08   image009.jpg                                               Attorney Client
SWITCH‐AX‐1196003 ‐ SWITCH‐AX‐1196003       8/25/2016 11:08   image007.png                                               Attorney Client
SWITCH‐AX‐1196004 ‐ SWITCH‐AX‐1196004       8/25/2016 11:08   image010.jpg                                               Attorney Client
SWITCH‐AX‐1196005 ‐ SWITCH‐AX‐1196005       8/25/2016 11:08   image008.jpg                                               Attorney Client
SWITCH‐AX‐1196006 ‐ SWITCH‐AX‐1196006       8/25/2016 12:57   no Title                                                   Attorney Client
SWITCH‐AX‐1196007 ‐ SWITCH‐AX‐1196014       8/25/2016 12:57   Question 3_Full Text_FINAL with citations.pdf              Attorney Client
SWITCH‐AX‐1196015 ‐ SWITCH‐AX‐1196015       8/25/2016 12:57   ATT00001.htm                                               Attorney Client
SWITCH‐AX‐1196016 ‐ SWITCH‐AX‐1196016       8/25/2016 13:10   no Title                                                   Attorney Client
SWITCH‐AX‐1196017 ‐ SWITCH‐AX‐1196034       8/25/2016 13:10   MSA Switch Ltd Switch Level 3 reply comments 7‐13‐16.doc   Attorney Client
SWITCH‐AX‐1196035 ‐ SWITCH‐AX‐1196035       8/25/2016 13:11   no Title                                                   Attorney Client
SWITCH‐AX‐1196036 ‐ SWITCH‐AX‐1196053       8/25/2016 13:11   MSA Switch Ltd Switch Level 3 reply comments 7‐13‐16.doc   Attorney Client
SWITCH‐AX‐1196054 ‐ SWITCH‐AX‐1196055       8/25/2016 14:55   da17277d‐db87‐4be9‐9df8‐c7a524285f3c.msg                   Attorney Client
SWITCH‐AX‐1196056 ‐ SWITCH‐AX‐1196063       8/25/2016 14:55   N898‐07‐001‐M.pdf                                          Attorney Client
SWITCH‐AX‐1196064 ‐ SWITCH‐AX‐1196064       8/25/2016 14:55   image002.jpg                                               Attorney Client
SWITCH‐AX‐1196065 ‐ SWITCH‐AX‐1196065       8/25/2016 14:55   N898‐07‐002‐C.pdf                                          Attorney Client
SWITCH‐AX‐1196066 ‐ SWITCH‐AX‐1196077       8/25/2016 16:01   no Title                                                   Attorney Client
SWITCH‐AX‐1196078 ‐ SWITCH‐AX‐1196078       8/25/2016 16:01   image001.jpg                                               Attorney Client
SWITCH‐AX‐1196079 ‐ SWITCH‐AX‐1196091       8/25/2016 16:02   no Title                                                   Attorney Client
SWITCH‐AX‐1196092 ‐ SWITCH‐AX‐1196092       8/25/2016 16:02   image003.jpg                                               Attorney Client
SWITCH‐AX‐1196093 ‐ SWITCH‐AX‐1196093       8/25/2016 16:02   image002.jpg                                               Attorney Client
SWITCH‐AX‐1196094 ‐ SWITCH‐AX‐1196107       8/25/2016 16:22   no Title                                                   Attorney Client
SWITCH‐AX‐1196108 ‐ SWITCH‐AX‐1196108       8/25/2016 16:22   image003.jpg                                               Attorney Client




                                                                          EXHIBIT 10, PAGE 2396
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 644 of 829


Bates                                   Document Date         Document Title                                                     Privilege
SWITCH‐AX‐1196109 ‐ SWITCH‐AX‐1196109       8/25/2016 16:22   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1196110 ‐ SWITCH‐AX‐1196124       8/25/2016 16:23   no Title                                                           Attorney Client
SWITCH‐AX‐1196125 ‐ SWITCH‐AX‐1196125       8/25/2016 16:23   image008.jpg                                                       Attorney Client
SWITCH‐AX‐1196126 ‐ SWITCH‐AX‐1196126       8/25/2016 16:23   image010.jpg                                                       Attorney Client
SWITCH‐AX‐1196127 ‐ SWITCH‐AX‐1196142       8/25/2016 16:38   no Title                                                           Attorney Client
SWITCH‐AX‐1196143 ‐ SWITCH‐AX‐1196143       8/25/2016 16:38   image003.jpg                                                       Attorney Client
SWITCH‐AX‐1196144 ‐ SWITCH‐AX‐1196144       8/25/2016 16:38   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1196145 ‐ SWITCH‐AX‐1196145       8/25/2016 16:39   Collection Report 160825.xlsx                                      Attorney Client
SWITCH‐AX‐1196146 ‐ SWITCH‐AX‐1196150       8/25/2016 16:39   bbc5427f‐1d99‐4be9‐bcc6‐7a5d78d868ac.msg                           Attorney Client
SWITCH‐AX‐1196151 ‐ SWITCH‐AX‐1196151       8/25/2016 16:39   Collection Report 160825.xlsx                                      Attorney Client
SWITCH‐AX‐1196152 ‐ SWITCH‐AX‐1196152       8/25/2016 16:39   Collection Report 160825.xlsx                                      Attorney Client
SWITCH‐AX‐1196153 ‐ SWITCH‐AX‐1196157       8/25/2016 16:39   no Title                                                           Attorney Client
SWITCH‐AX‐1196158 ‐ SWITCH‐AX‐1196158       8/25/2016 16:39   Collection Report 160825.xlsx                                      Attorney Client
SWITCH‐AX‐1196159 ‐ SWITCH‐AX‐1196159       8/25/2016 16:39   Collection Report 160825.xlsx                                      Attorney Client
SWITCH‐AX‐1196160 ‐ SWITCH‐AX‐1196176       8/25/2016 16:40   no Title                                                           Attorney Client
SWITCH‐AX‐1196177 ‐ SWITCH‐AX‐1196178       8/25/2016 16:40   FRONTIER SERVICES AGREEMENT                                        Attorney Client
SWITCH‐AX‐1196179 ‐ SWITCH‐AX‐1196179       8/25/2016 16:40   image010.jpg                                                       Attorney Client
SWITCH‐AX‐1196180 ‐ SWITCH‐AX‐1196180       8/25/2016 16:40   image008.jpg                                                       Attorney Client
SWITCH‐AX‐1196181 ‐ SWITCH‐AX‐1196181       8/25/2016 16:43   b83ed5ac‐2286‐42a1‐bee1‐6b40cdb63f6d.msg                           Attorney Client
SWITCH‐AX‐1196182 ‐ SWITCH‐AX‐1196182       8/25/2016 16:43   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1196183 ‐ SWITCH‐AX‐1196186       8/25/2016 16:43   FSA‐Frontier‐Switch‐(FINAL)‐20160824‐Fully Executed.pdf            Attorney Client
SWITCH‐AX‐1196187 ‐ SWITCH‐AX‐1196189       8/25/2016 16:43   Frontier‐Ethernet SLA‐Switch‐(FINAL)‐20160824‐Fully Executed.pdf   Attorney Client
SWITCH‐AX‐1196190 ‐ SWITCH‐AX‐1196193       8/25/2016 16:43   FSA‐Frontier‐Switch‐(FINAL)‐20160824‐Fully Executed.pdf            Attorney Client
SWITCH‐AX‐1196194 ‐ SWITCH‐AX‐1196194       8/25/2016 16:43   no Title                                                           Attorney Client
SWITCH‐AX‐1196195 ‐ SWITCH‐AX‐1196197       8/25/2016 16:43   Frontier‐Ethernet SLA‐Switch‐(FINAL)‐20160824‐Fully Executed.pdf   Attorney Client
SWITCH‐AX‐1196198 ‐ SWITCH‐AX‐1196198       8/25/2016 16:43   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1196199 ‐ SWITCH‐AX‐1196202       8/25/2016 16:43   FSA‐Frontier‐Switch‐(FINAL)‐20160824‐Fully Executed.pdf            Attorney Client
SWITCH‐AX‐1196203 ‐ SWITCH‐AX‐1196206       8/25/2016 16:43   FSA‐Frontier‐Switch‐(FINAL)‐20160824‐Fully Executed.pdf            Attorney Client
SWITCH‐AX‐1196207 ‐ SWITCH‐AX‐1196207       8/25/2016 19:46   no Title                                                           Attorney Client
SWITCH‐AX‐1196208 ‐ SWITCH‐AX‐1196208       8/25/2016 19:46   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1196209 ‐ SWITCH‐AX‐1196210       8/25/2016 19:46   Supernap SLMC DIA contract 09152016.pdf                            Attorney Client
SWITCH‐AX‐1196211 ‐ SWITCH‐AX‐1196213       8/25/2016 20:40   no Title                                                           Attorney Client
SWITCH‐AX‐1196214 ‐ SWITCH‐AX‐1196214       8/25/2016 20:40   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1196215 ‐ SWITCH‐AX‐1196215       8/25/2016 20:40   image002.jpg                                                       Attorney Client
SWITCH‐AX‐1196216 ‐ SWITCH‐AX‐1196218       8/25/2016 20:40   no Title                                                           Attorney Client
SWITCH‐AX‐1196219 ‐ SWITCH‐AX‐1196219       8/25/2016 20:40   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1196220 ‐ SWITCH‐AX‐1196220       8/25/2016 20:40   image002.jpg                                                       Attorney Client
SWITCH‐AX‐1196221 ‐ SWITCH‐AX‐1196237       8/25/2016 20:47   no Title                                                           Attorney Client
SWITCH‐AX‐1196238 ‐ SWITCH‐AX‐1196238       8/25/2016 20:47   image008.jpg                                                       Attorney Client
SWITCH‐AX‐1196239 ‐ SWITCH‐AX‐1196239       8/25/2016 20:47   image010.jpg                                                       Attorney Client
SWITCH‐AX‐1196240 ‐ SWITCH‐AX‐1196245       8/25/2016 20:47   img‐707073228‐0001.pdf                                             Attorney Client
SWITCH‐AX‐1196246 ‐ SWITCH‐AX‐1196247       8/25/2016 20:47   FRONTIER SERVICES AGREEMENT                                        Attorney Client
SWITCH‐AX‐1196248 ‐ SWITCH‐AX‐1196264        8/26/2016 7:06   no Title                                                           Attorney Client
SWITCH‐AX‐1196265 ‐ SWITCH‐AX‐1196265        8/26/2016 7:06   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1196266 ‐ SWITCH‐AX‐1196266        8/26/2016 7:06   image003.jpg                                                       Attorney Client
SWITCH‐AX‐1196267 ‐ SWITCH‐AX‐1196269        8/26/2016 7:36   no Title                                                           Attorney Client




                                                                          EXHIBIT 10, PAGE 2397
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 645 of 829


Bates                                   Document Date         Document Title                                                                  Privilege
SWITCH‐AX‐1196270 ‐ SWITCH‐AX‐1196270        8/26/2016 7:36   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1196271 ‐ SWITCH‐AX‐1196271        8/26/2016 7:36   image003.jpg                                                                    Attorney Client
SWITCH‐AX‐1196272 ‐ SWITCH‐AX‐1196273        8/26/2016 7:36   Switch SO 680262 1G DIA Capped‐20160819‐Fully Signed.pdf                        Attorney Client
SWITCH‐AX‐1196274 ‐ SWITCH‐AX‐1196275        8/26/2016 8:27   no Title                                                                        Attorney Client
SWITCH‐AX‐1196276 ‐ SWITCH‐AX‐1196276        8/26/2016 8:27   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1196277 ‐ SWITCH‐AX‐1196277        8/26/2016 8:27   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1196278 ‐ SWITCH‐AX‐1196280        8/26/2016 8:27   wmg_msa_na.pdf                                                                  Attorney Client
SWITCH‐AX‐1196281 ‐ SWITCH‐AX‐1196283        8/26/2016 8:27   COUNTRY ADDENDUM FOR SERVICES SUPPLIED IN BRAZIL                                Attorney Client
SWITCH‐AX‐1196284 ‐ SWITCH‐AX‐1196287        8/26/2016 8:27   Brasil ‐ Service Order (Data Services ) (Non ‐ Brazilian Local Customer) (ENG   Attorney Client
SWITCH‐AX‐1196288 ‐ SWITCH‐AX‐1196288        8/26/2016 9:02   no Title                                                                        Attorney Client
SWITCH‐AX‐1196289 ‐ SWITCH‐AX‐1196292        8/26/2016 9:02   6.03.16.12.8 Switch Colocation agreement part 1.pdf                             Attorney Client
SWITCH‐AX‐1196293 ‐ SWITCH‐AX‐1196310       8/26/2016 11:44   no Title                                                                        Attorney Client
SWITCH‐AX‐1196311 ‐ SWITCH‐AX‐1196311       8/26/2016 11:44   image008.jpg                                                                    Attorney Client
SWITCH‐AX‐1196312 ‐ SWITCH‐AX‐1196312       8/26/2016 11:44   image010.jpg                                                                    Attorney Client
SWITCH‐AX‐1196313 ‐ SWITCH‐AX‐1196336       8/26/2016 13:18   no Title                                                                        Attorney Client
SWITCH‐AX‐1196337 ‐ SWITCH‐AX‐1196337       8/26/2016 13:18   ATT00001.htm                                                                    Attorney Client
SWITCH‐AX‐1196338 ‐ SWITCH‐AX‐1196346       8/26/2016 13:18   Colocation Facilities Agreement (w) 0826aaa.docx                                Attorney Client
SWITCH‐AX‐1196347 ‐ SWITCH‐AX‐1196370       8/26/2016 13:18   no Title                                                                        Attorney Client
SWITCH‐AX‐1196371 ‐ SWITCH‐AX‐1196379       8/26/2016 13:18   Colocation Facilities Agreement (w) 0826aaa.docx                                Attorney Client
SWITCH‐AX‐1196380 ‐ SWITCH‐AX‐1196380       8/26/2016 13:18   ATT00001.htm                                                                    Attorney Client
SWITCH‐AX‐1196381 ‐ SWITCH‐AX‐1196404       8/26/2016 13:18   no Title                                                                        Attorney Client
SWITCH‐AX‐1196405 ‐ SWITCH‐AX‐1196405       8/26/2016 13:18   ATT00001.htm                                                                    Attorney Client
SWITCH‐AX‐1196406 ‐ SWITCH‐AX‐1196414       8/26/2016 13:18   Colocation Facilities Agreement (w) 0826aaa.docx                                Attorney Client
SWITCH‐AX‐1196415 ‐ SWITCH‐AX‐1196415       8/26/2016 13:45   TSCIF Model NAP09 S04_R3 Ix KW edits.xlsx                                       Attorney Client
SWITCH‐AX‐1196416 ‐ SWITCH‐AX‐1196417       8/26/2016 14:18   f40cf764‐1ebe‐4d32‐872c‐71a8e7c6f449.msg                                        Attorney Client
SWITCH‐AX‐1196418 ‐ SWITCH‐AX‐1196425       8/26/2016 14:18   T905‐07‐001‐M.pdf                                                               Attorney Client
SWITCH‐AX‐1196426 ‐ SWITCH‐AX‐1196426       8/26/2016 14:18   T905‐07‐002‐C.pdf                                                               Attorney Client
SWITCH‐AX‐1196427 ‐ SWITCH‐AX‐1196427       8/26/2016 14:18   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1196428 ‐ SWITCH‐AX‐1196430       8/26/2016 14:51   no Title                                                                        Attorney Client
SWITCH‐AX‐1196431 ‐ SWITCH‐AX‐1196431       8/26/2016 14:51   image006.jpg                                                                    Attorney Client
SWITCH‐AX‐1196432 ‐ SWITCH‐AX‐1196432       8/26/2016 14:51   image004.jpg                                                                    Attorney Client
SWITCH‐AX‐1196433 ‐ SWITCH‐AX‐1196433       8/26/2016 14:51   image005.jpg                                                                    Attorney Client
SWITCH‐AX‐1196434 ‐ SWITCH‐AX‐1196436       8/26/2016 15:13   no Title                                                                        Attorney Client
SWITCH‐AX‐1196437 ‐ SWITCH‐AX‐1196437       8/26/2016 15:13   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1196438 ‐ SWITCH‐AX‐1196438       8/26/2016 15:13   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1196439 ‐ SWITCH‐AX‐1196441       8/26/2016 15:13   COUNTRY ADDENDUM FOR SERVICES SUPPLIED IN BRAZIL                                Attorney Client
SWITCH‐AX‐1196442 ‐ SWITCH‐AX‐1196444       8/26/2016 15:13   wmg_msa_na.pdf                                                                  Attorney Client
SWITCH‐AX‐1196445 ‐ SWITCH‐AX‐1196448       8/26/2016 15:13   Brasil ‐ Service Order (Data Services ) (Non ‐ Brazilian Local Customer) (ENG   Attorney Client
SWITCH‐AX‐1196449 ‐ SWITCH‐AX‐1196449       8/26/2016 16:29   Collection Report 160826.xlsx                                                   Attorney Client
SWITCH‐AX‐1196450 ‐ SWITCH‐AX‐1196454       8/26/2016 16:31   c8c5fd15‐d835‐4a90‐a5f7‐0836c874e0a9.msg                                        Attorney Client
SWITCH‐AX‐1196455 ‐ SWITCH‐AX‐1196455       8/26/2016 16:31   Collection Report 160826.xlsx                                                   Attorney Client
SWITCH‐AX‐1196456 ‐ SWITCH‐AX‐1196456       8/26/2016 16:31   Collection Report 160826.xlsx                                                   Attorney Client
SWITCH‐AX‐1196457 ‐ SWITCH‐AX‐1196460       8/26/2016 18:24   no Title                                                                        Attorney Client
SWITCH‐AX‐1196461 ‐ SWITCH‐AX‐1196461       8/26/2016 18:24   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1196462 ‐ SWITCH‐AX‐1196462       8/26/2016 21:14   no Title                                                                        Attorney Client
SWITCH‐AX‐1196463 ‐ SWITCH‐AX‐1196463        8/27/2016 7:51   no Title                                                                        Attorney Client




                                                                           EXHIBIT 10, PAGE 2398
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 646 of 829


Bates                                   Document Date         Document Title                                                                  Privilege
SWITCH‐AX‐1196464 ‐ SWITCH‐AX‐1196481        8/27/2016 7:51   MSA Switch Ltd Switch Level 3 reply comments 7‐13‐16.doc                        Attorney Client
SWITCH‐AX‐1196482 ‐ SWITCH‐AX‐1196482        8/27/2016 7:51   no Title                                                                        Attorney Client
SWITCH‐AX‐1196483 ‐ SWITCH‐AX‐1196500        8/27/2016 7:51   MSA Switch Ltd Switch Level 3 reply comments 7‐13‐16.doc                        Attorney Client
SWITCH‐AX‐1196501 ‐ SWITCH‐AX‐1196501        8/27/2016 8:18   88ce8e45‐ce71‐42d5‐9969‐a54f61bb895e.msg                                        Attorney Client
SWITCH‐AX‐1196502 ‐ SWITCH‐AX‐1196503        8/27/2016 8:18   Supernap SLMC DIA contract 09152016.pdf                                         Attorney Client
SWITCH‐AX‐1196504 ‐ SWITCH‐AX‐1196504        8/27/2016 8:18   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1196505 ‐ SWITCH‐AX‐1196515        8/27/2016 8:18   S. Lyon Medical Center SO & MSA.pdf                                             Attorney Client
SWITCH‐AX‐1196516 ‐ SWITCH‐AX‐1196516        8/27/2016 8:18   no Title                                                                        Attorney Client
SWITCH‐AX‐1196517 ‐ SWITCH‐AX‐1196527        8/27/2016 8:18   S. Lyon Medical Center SO & MSA.pdf                                             Attorney Client
SWITCH‐AX‐1196528 ‐ SWITCH‐AX‐1196528        8/27/2016 8:18   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1196529 ‐ SWITCH‐AX‐1196530        8/27/2016 8:18   Supernap SLMC DIA contract 09152016.pdf                                         Attorney Client
SWITCH‐AX‐1196531 ‐ SWITCH‐AX‐1196533        8/28/2016 3:19   no Title                                                                        Attorney Client
SWITCH‐AX‐1196534 ‐ SWITCH‐AX‐1196536        8/28/2016 4:48   no Title                                                                        Attorney Client
SWITCH‐AX‐1196537 ‐ SWITCH‐AX‐1196539        8/28/2016 5:37   no Title                                                                        Attorney Client
SWITCH‐AX‐1196540 ‐ SWITCH‐AX‐1196542       8/28/2016 11:42   no Title                                                                        Attorney Client
SWITCH‐AX‐1196543 ‐ SWITCH‐AX‐1196545       8/28/2016 11:46   no Title                                                                        Attorney Client
SWITCH‐AX‐1196546 ‐ SWITCH‐AX‐1196549        8/29/2016 7:48   no Title                                                                        Attorney Client
SWITCH‐AX‐1196550 ‐ SWITCH‐AX‐1196589        8/29/2016 7:48   Microsoft PowerPoint ‐ BMO Discussion Materials for Switch (August 2016).pptx   Attorney Client
SWITCH‐AX‐1196590 ‐ SWITCH‐AX‐1196590        8/29/2016 8:20   no Title                                                                        Attorney Client
SWITCH‐AX‐1196591 ‐ SWITCH‐AX‐1196593        8/29/2016 8:24   no Title                                                                        Attorney Client
SWITCH‐AX‐1196594 ‐ SWITCH‐AX‐1196597        8/29/2016 8:24   Please_DocuSign_Colt_TCs_Belgium‐Switch‐v3‐SIGNED by Pieter Veenman.pdf         Attorney Client
SWITCH‐AX‐1196598 ‐ SWITCH‐AX‐1196598        8/29/2016 8:24   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1196599 ‐ SWITCH‐AX‐1196600        8/29/2016 9:01   no Title                                                                        Attorney Client
SWITCH‐AX‐1196601 ‐ SWITCH‐AX‐1196602        8/29/2016 9:06   no Title                                                                        Attorney Client
SWITCH‐AX‐1196603 ‐ SWITCH‐AX‐1196603        8/29/2016 9:06   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1196604 ‐ SWITCH‐AX‐1196620        8/29/2016 9:06   LICENSE AGREEMENT‐CAGED SPACE                                                   Attorney Client
SWITCH‐AX‐1196621 ‐ SWITCH‐AX‐1196623        8/29/2016 9:10   no Title                                                                        Attorney Client
SWITCH‐AX‐1196624 ‐ SWITCH‐AX‐1196624        8/29/2016 9:10   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1196625 ‐ SWITCH‐AX‐1196641        8/29/2016 9:10   LICENSE AGREEMENT‐CAGED SPACE                                                   Attorney Client
SWITCH‐AX‐1196642 ‐ SWITCH‐AX‐1196644       8/29/2016 10:15   08dca0ba‐8743‐4426‐a397‐267853cbddcd.msg                                        Attorney Client
SWITCH‐AX‐1196645 ‐ SWITCH‐AX‐1196645       8/29/2016 10:15   image003.png                                                                    Attorney Client
SWITCH‐AX‐1196646 ‐ SWITCH‐AX‐1196646       8/29/2016 10:15   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1196647 ‐ SWITCH‐AX‐1196650       8/29/2016 10:47   ce9b751b‐aa0d‐41f0‐901e‐54454fb6e38b.msg                                        Attorney Client
SWITCH‐AX‐1196651 ‐ SWITCH‐AX‐1196651       8/29/2016 10:47   image003.png                                                                    Attorney Client
SWITCH‐AX‐1196652 ‐ SWITCH‐AX‐1196652       8/29/2016 10:47   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1196653 ‐ SWITCH‐AX‐1196656       8/29/2016 11:20   no Title                                                                        Attorney Client
SWITCH‐AX‐1196657 ‐ SWITCH‐AX‐1196657       8/29/2016 11:20   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1196658 ‐ SWITCH‐AX‐1196658       8/29/2016 11:20   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1196659 ‐ SWITCH‐AX‐1196659       8/29/2016 11:20   image003.jpg                                                                    Attorney Client
SWITCH‐AX‐1196660 ‐ SWITCH‐AX‐1196670       8/29/2016 11:37   no Title                                                                        Attorney Client
SWITCH‐AX‐1196671 ‐ SWITCH‐AX‐1196672       8/29/2016 11:50   no Title                                                                        Attorney Client
SWITCH‐AX‐1196673 ‐ SWITCH‐AX‐1196691       8/29/2016 11:50   NV PUC Tweets re NV Energy.pdf                                                  Attorney Client
SWITCH‐AX‐1196692 ‐ SWITCH‐AX‐1196813       8/29/2016 11:50   SwitchRedactedRecords_8‐17‐.pdf                                                 Attorney Client
SWITCH‐AX‐1196814 ‐ SWITCH‐AX‐1196814       8/29/2016 11:50   image001.png                                                                    Attorney Client
SWITCH‐AX‐1196815 ‐ SWITCH‐AX‐1196821       8/29/2016 11:50   PUCN Letter to Switch_8‐17‐16.pdf                                               Attorney Client
SWITCH‐AX‐1196822 ‐ SWITCH‐AX‐1196849       8/29/2016 11:50   LCB_LegislativePrivilege.pdf                                                    Attorney Client




                                                                          EXHIBIT 10, PAGE 2399
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 647 of 829


Bates                                   Document Date         Document Title                                                                                   Privilege
SWITCH‐AX‐1196850 ‐ SWITCH‐AX‐1196851       8/29/2016 11:52   no Title                                                                                         Attorney Client
SWITCH‐AX‐1196852 ‐ SWITCH‐AX‐1196859       8/29/2016 11:52   Question 3_Full Text_FINAL with citations.pdf                                                    Attorney Client
SWITCH‐AX‐1196860 ‐ SWITCH‐AX‐1196860       8/29/2016 11:52   ATT00001.htm                                                                                     Attorney Client
SWITCH‐AX‐1196861 ‐ SWITCH‐AX‐1196864       8/29/2016 12:07   4a834f03‐5561‐466b‐8de1‐bb2c79d59796.msg                                                         Attorney Client
SWITCH‐AX‐1196865 ‐ SWITCH‐AX‐1196865       8/29/2016 12:07   image008.png                                                                                     Attorney Client
SWITCH‐AX‐1196866 ‐ SWITCH‐AX‐1196870       8/29/2016 12:44   5af852bd‐d7cf‐4522‐8eb9‐f9b2a0c56f08.msg                                                         Attorney Client
SWITCH‐AX‐1196871 ‐ SWITCH‐AX‐1196871       8/29/2016 12:44   image010.png                                                                                     Attorney Client
SWITCH‐AX‐1196872 ‐ SWITCH‐AX‐1196881       8/29/2016 12:46   no Title                                                                                         Attorney Client
SWITCH‐AX‐1196882 ‐ SWITCH‐AX‐1196882       8/29/2016 12:46   image003.jpg                                                                                     Attorney Client
SWITCH‐AX‐1196883 ‐ SWITCH‐AX‐1196891       8/29/2016 12:46   C241‐07‐001‐M.pdf                                                                                Attorney Client
SWITCH‐AX‐1196892 ‐ SWITCH‐AX‐1196892       8/29/2016 12:46   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1196893 ‐ SWITCH‐AX‐1196902       8/29/2016 12:46   b1a77c35‐b935‐4e73‐8f3f‐ace718800510.msg                                                         Attorney Client
SWITCH‐AX‐1196903 ‐ SWITCH‐AX‐1196911       8/29/2016 12:46   C241‐07‐001‐M.pdf                                                                                Attorney Client
SWITCH‐AX‐1196912 ‐ SWITCH‐AX‐1196912       8/29/2016 12:46   image003.jpg                                                                                     Attorney Client
SWITCH‐AX‐1196913 ‐ SWITCH‐AX‐1196913       8/29/2016 12:46   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1196914 ‐ SWITCH‐AX‐1196915       8/29/2016 13:08   e24bfe02‐b80e‐46bd‐9f39‐0bcac48c66fb.msg                                                         Attorney Client
SWITCH‐AX‐1196916 ‐ SWITCH‐AX‐1196922       8/29/2016 13:08   F087‐082916‐001‐MS (Ethernet Data Service & Ethernet Internet Access Service Level Attachment).pdAttorney Client
SWITCH‐AX‐1196923 ‐ SWITCH‐AX‐1196923       8/29/2016 13:08   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1196924 ‐ SWITCH‐AX‐1196924       8/29/2016 13:08   image003.jpg                                                                                     Attorney Client
SWITCH‐AX‐1196925 ‐ SWITCH‐AX‐1196926       8/29/2016 13:08   no Title                                                                                         Attorney Client
SWITCH‐AX‐1196927 ‐ SWITCH‐AX‐1196933       8/29/2016 13:08   F087‐082916‐001‐MS (Ethernet Data Service & Ethernet Internet Access Service Level Attachment).pdAttorney Client
SWITCH‐AX‐1196934 ‐ SWITCH‐AX‐1196934       8/29/2016 13:08   image003.jpg                                                                                     Attorney Client
SWITCH‐AX‐1196935 ‐ SWITCH‐AX‐1196935       8/29/2016 13:08   image002.jpg                                                                                     Attorney Client
SWITCH‐AX‐1196936 ‐ SWITCH‐AX‐1196938       8/29/2016 13:22   no Title                                                                                         Attorney Client
SWITCH‐AX‐1196939 ‐ SWITCH‐AX‐1196942       8/29/2016 13:22   Please_DocuSign_Colt_TCs_Belgium‐Switch‐v3‐SIGNED by Pieter Veenman.pdf                          Attorney Client
SWITCH‐AX‐1196943 ‐ SWITCH‐AX‐1196943       8/29/2016 13:22   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1196944 ‐ SWITCH‐AX‐1196944       8/29/2016 13:22   image003.jpg                                                                                     Attorney Client
SWITCH‐AX‐1196945 ‐ SWITCH‐AX‐1196950       8/29/2016 13:27   no Title                                                                                         Attorney Client
SWITCH‐AX‐1196951 ‐ SWITCH‐AX‐1196952       8/29/2016 13:27   Switch Nuv Jachthavenweg Order.pdf                                                               Attorney Client
SWITCH‐AX‐1196953 ‐ SWITCH‐AX‐1196957       8/29/2016 13:27   EORD_160812_0119.pdf                                                                             Attorney Client
SWITCH‐AX‐1196958 ‐ SWITCH‐AX‐1196961       8/29/2016 13:27   Please_DocuSign_Colt_TCs_Belgium‐Switch‐v3‐SIGNED by Pieter Veenman.pdf                          Attorney Client
SWITCH‐AX‐1196962 ‐ SWITCH‐AX‐1196962       8/29/2016 13:27   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1196963 ‐ SWITCH‐AX‐1196963       8/29/2016 13:27   Scanned from L2SALES.PDF                                                                         Attorney Client
SWITCH‐AX‐1196964 ‐ SWITCH‐AX‐1196965       8/29/2016 13:27   Switch Nuv Osaka.pdf                                                                             Attorney Client
SWITCH‐AX‐1196966 ‐ SWITCH‐AX‐1196969       8/29/2016 14:17   no Title                                                                                         Attorney Client
SWITCH‐AX‐1196970 ‐ SWITCH‐AX‐1196981       8/29/2016 14:32   4dd1fa52‐fd22‐47af‐a5fa‐d2b5c4418568.msg                                                         Attorney Client
SWITCH‐AX‐1196982 ‐ SWITCH‐AX‐1196982       8/29/2016 14:32   email2.txt                                                                                       Attorney Client
SWITCH‐AX‐1196983 ‐ SWITCH‐AX‐1196984       8/29/2016 14:32   EnvelopePDF.aspx                                                                                 Attorney Client
SWITCH‐AX‐1196985 ‐ SWITCH‐AX‐1196985       8/29/2016 14:32   image001.jpg                                                                                     Attorney Client
SWITCH‐AX‐1196986 ‐ SWITCH‐AX‐1197011       8/29/2016 14:32   RE_ iStreamPlanet_Switch.msg                                                                     Attorney Client
SWITCH‐AX‐1197012 ‐ SWITCH‐AX‐1197013       8/29/2016 14:32   email1.txt                                                                                       Attorney Client
SWITCH‐AX‐1197014 ‐ SWITCH‐AX‐1197015       8/29/2016 14:32   EnvelopePDF.aspx                                                                                 Attorney Client
SWITCH‐AX‐1197016 ‐ SWITCH‐AX‐1197016       8/29/2016 14:32   image005.jpg                                                                                     Attorney Client
SWITCH‐AX‐1197017 ‐ SWITCH‐AX‐1197017       8/29/2016 14:32   CenturyLink Order Confirmation for order number 458854.msg                                       Attorney Client
SWITCH‐AX‐1197018 ‐ SWITCH‐AX‐1197028       8/29/2016 14:32   Amendment                                                                                        Attorney Client
SWITCH‐AX‐1197029 ‐ SWITCH‐AX‐1197029       8/29/2016 14:32   SO ‐ iStream (IP) 7‐21‐161.pdf                                                                   Attorney Client




                                                                           EXHIBIT 10, PAGE 2400
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 648 of 829


Bates                                   Document Date         Document Title                                                         Privilege
SWITCH‐AX‐1197030 ‐ SWITCH‐AX‐1197031       8/29/2016 14:32   email1.txt                                                             Attorney Client
SWITCH‐AX‐1197032 ‐ SWITCH‐AX‐1197036       8/29/2016 14:32   Online Ordering                                                        Attorney Client
SWITCH‐AX‐1197037 ‐ SWITCH‐AX‐1197037       8/29/2016 14:32   image002.jpg                                                           Attorney Client
SWITCH‐AX‐1197038 ‐ SWITCH‐AX‐1197039       8/29/2016 14:32   P180762.pdf                                                            Attorney Client
SWITCH‐AX‐1197040 ‐ SWITCH‐AX‐1197040       8/29/2016 14:32   image002.jpg                                                           Attorney Client
SWITCH‐AX‐1197041 ‐ SWITCH‐AX‐1197045       8/29/2016 14:32   Online Ordering                                                        Attorney Client
SWITCH‐AX‐1197046 ‐ SWITCH‐AX‐1197056       8/29/2016 14:32   Amendment                                                              Attorney Client
SWITCH‐AX‐1197057 ‐ SWITCH‐AX‐1197069       8/29/2016 14:32   RE_ Information Needed ‐ iStream Planet Circuit Orders.msg             Attorney Client
SWITCH‐AX‐1197070 ‐ SWITCH‐AX‐1197070       8/29/2016 14:32   email2.txt                                                             Attorney Client
SWITCH‐AX‐1197071 ‐ SWITCH‐AX‐1197072       8/29/2016 14:32   P180762.pdf                                                            Attorney Client
SWITCH‐AX‐1197073 ‐ SWITCH‐AX‐1197073       8/29/2016 14:32   SO ‐ iStream (IP) 8‐16‐16.pdf                                          Attorney Client
SWITCH‐AX‐1197074 ‐ SWITCH‐AX‐1197074       8/29/2016 14:32   CenturyLink Order Confirmation for order number 458857.msg             Attorney Client
SWITCH‐AX‐1197075 ‐ SWITCH‐AX‐1197076       8/29/2016 14:48   2896fab5‐02c5‐4dec‐a536‐c24a593fcb28.msg                               Attorney Client
SWITCH‐AX‐1197077 ‐ SWITCH‐AX‐1197077       8/29/2016 14:48   CenturyLink Order Confirmation for order number 458982.msg             Attorney Client
SWITCH‐AX‐1197078 ‐ SWITCH‐AX‐1197079       8/29/2016 14:48   Online Ordering                                                        Attorney Client
SWITCH‐AX‐1197080 ‐ SWITCH‐AX‐1197080       8/29/2016 14:48   image003.jpg                                                           Attorney Client
SWITCH‐AX‐1197081 ‐ SWITCH‐AX‐1197081       8/29/2016 14:48   image002.jpg                                                           Attorney Client
SWITCH‐AX‐1197082 ‐ SWITCH‐AX‐1197085       8/29/2016 14:48   Product Pricer Online Quote ‐ 30160614629397                           Attorney Client
SWITCH‐AX‐1197086 ‐ SWITCH‐AX‐1197088       8/29/2016 14:48   email.txt                                                              Attorney Client
SWITCH‐AX‐1197089 ‐ SWITCH‐AX‐1197099       8/29/2016 14:48   Amendment                                                              Attorney Client
SWITCH‐AX‐1197100 ‐ SWITCH‐AX‐1197100       8/29/2016 14:48   SO ‐ Blue Shield Tulsa 8‐16‐16.pdf                                     Attorney Client
SWITCH‐AX‐1197101 ‐ SWITCH‐AX‐1197102       8/29/2016 14:48   no Title                                                               Attorney Client
SWITCH‐AX‐1197103 ‐ SWITCH‐AX‐1197103       8/29/2016 14:48   image003.jpg                                                           Attorney Client
SWITCH‐AX‐1197104 ‐ SWITCH‐AX‐1197104       8/29/2016 14:48   CenturyLink Order Confirmation for order number 458982.msg             Attorney Client
SWITCH‐AX‐1197105 ‐ SWITCH‐AX‐1197105       8/29/2016 14:48   image002.jpg                                                           Attorney Client
SWITCH‐AX‐1197106 ‐ SWITCH‐AX‐1197107       8/29/2016 14:48   Online Ordering                                                        Attorney Client
SWITCH‐AX‐1197108 ‐ SWITCH‐AX‐1197110       8/29/2016 14:48   email.txt                                                              Attorney Client
SWITCH‐AX‐1197111 ‐ SWITCH‐AX‐1197121       8/29/2016 14:48   Amendment                                                              Attorney Client
SWITCH‐AX‐1197122 ‐ SWITCH‐AX‐1197122       8/29/2016 14:48   SO ‐ Blue Shield Tulsa 8‐16‐16.pdf                                     Attorney Client
SWITCH‐AX‐1197123 ‐ SWITCH‐AX‐1197126       8/29/2016 14:48   Product Pricer Online Quote ‐ 30160614629397                           Attorney Client
SWITCH‐AX‐1197127 ‐ SWITCH‐AX‐1197128       8/29/2016 14:48   no Title                                                               Attorney Client
SWITCH‐AX‐1197129 ‐ SWITCH‐AX‐1197129       8/29/2016 14:48   image002.jpg                                                           Attorney Client
SWITCH‐AX‐1197130 ‐ SWITCH‐AX‐1197130       8/29/2016 14:48   CenturyLink Order Confirmation for order number 458982.msg             Attorney Client
SWITCH‐AX‐1197131 ‐ SWITCH‐AX‐1197141       8/29/2016 14:48   Amendment                                                              Attorney Client
SWITCH‐AX‐1197142 ‐ SWITCH‐AX‐1197143       8/29/2016 14:48   Online Ordering                                                        Attorney Client
SWITCH‐AX‐1197144 ‐ SWITCH‐AX‐1197144       8/29/2016 14:48   image003.jpg                                                           Attorney Client
SWITCH‐AX‐1197145 ‐ SWITCH‐AX‐1197147       8/29/2016 14:48   email.txt                                                              Attorney Client
SWITCH‐AX‐1197148 ‐ SWITCH‐AX‐1197148       8/29/2016 14:48   SO ‐ Blue Shield Tulsa 8‐16‐16.pdf                                     Attorney Client
SWITCH‐AX‐1197149 ‐ SWITCH‐AX‐1197152       8/29/2016 14:48   Product Pricer Online Quote ‐ 30160614629397                           Attorney Client
SWITCH‐AX‐1197153 ‐ SWITCH‐AX‐1197155       8/29/2016 15:33   no Title                                                               Attorney Client
SWITCH‐AX‐1197156 ‐ SWITCH‐AX‐1197156       8/29/2016 15:33   GS Comments to Switch Data Addendum.pdf                                Attorney Client
SWITCH‐AX‐1197157 ‐ SWITCH‐AX‐1197166       8/29/2016 15:33   Switch_45298_Colocation Facilities Agreement_v6_ABedits_8.29.16.docx   Attorney Client
SWITCH‐AX‐1197167 ‐ SWITCH‐AX‐1197167       8/29/2016 16:22   no Title                                                               Attorney Client
SWITCH‐AX‐1197168 ‐ SWITCH‐AX‐1197169       8/29/2016 16:22   Letter to PUCN and NV Energy.doc.pdf                                   Attorney Client
SWITCH‐AX‐1197170 ‐ SWITCH‐AX‐1197170       8/29/2016 16:26   no Title                                                               Attorney Client
SWITCH‐AX‐1197171 ‐ SWITCH‐AX‐1197172       8/29/2016 16:26   Letter to PUCN and NV Energy (002).doc                                 Attorney Client




                                                                          EXHIBIT 10, PAGE 2401
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 649 of 829


Bates                                   Document Date         Document Title                                                                  Privilege
SWITCH‐AX‐1197173 ‐ SWITCH‐AX‐1197174       8/29/2016 16:26   Letter to PUCN and NV Energy.doc.pdf                                            Attorney Client
SWITCH‐AX‐1197175 ‐ SWITCH‐AX‐1197176       8/29/2016 16:32   c81602ad‐6ba2‐40f1‐b8a1‐3e207f2445ab.msg                                        Attorney Client
SWITCH‐AX‐1197177 ‐ SWITCH‐AX‐1197187       8/29/2016 16:32   S. Lyon Medical Center SO & MSA.pdf                                             Attorney Client
SWITCH‐AX‐1197188 ‐ SWITCH‐AX‐1197188       8/29/2016 16:32   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1197189 ‐ SWITCH‐AX‐1197190       8/29/2016 16:32   Supernap SLMC DIA contract 09152016.pdf                                         Attorney Client
SWITCH‐AX‐1197191 ‐ SWITCH‐AX‐1197191       8/29/2016 16:32   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1197192 ‐ SWITCH‐AX‐1197192       8/29/2016 16:41   Collection Report 160829.xlsx                                                   Attorney Client
SWITCH‐AX‐1197193 ‐ SWITCH‐AX‐1197197       8/29/2016 16:42   fa3e93e2‐f4a3‐4536‐960b‐94f63b3148ba.msg                                        Attorney Client
SWITCH‐AX‐1197198 ‐ SWITCH‐AX‐1197198       8/29/2016 16:42   Collection Report 160829.xlsx                                                   Attorney Client
SWITCH‐AX‐1197199 ‐ SWITCH‐AX‐1197199       8/29/2016 17:12   no Title                                                                        Attorney Client
SWITCH‐AX‐1197200 ‐ SWITCH‐AX‐1197201       8/29/2016 17:12   Letter to PUCN and NV Energy (002) TMO.doc                                      Attorney Client
SWITCH‐AX‐1197202 ‐ SWITCH‐AX‐1197204       8/29/2016 17:30   no Title                                                                        Attorney Client
SWITCH‐AX‐1197205 ‐ SWITCH‐AX‐1197205       8/29/2016 17:30   image003.png                                                                    Attorney Client
SWITCH‐AX‐1197206 ‐ SWITCH‐AX‐1197206       8/29/2016 17:30   image002.png                                                                    Attorney Client
SWITCH‐AX‐1197207 ‐ SWITCH‐AX‐1197221       8/29/2016 17:30   HULULEGAL‐#13967‐v4C‐Switch_Hulu_Colocation_Facility_Agreement_.DOCX            Attorney Client
SWITCH‐AX‐1197222 ‐ SWITCH‐AX‐1197225       8/29/2016 17:30   HULULEGAL‐#14852‐v2‐Switch_Hulu_Service_Order.DOCX                              Attorney Client
SWITCH‐AX‐1197226 ‐ SWITCH‐AX‐1197226       8/29/2016 17:30   image001.png                                                                    Attorney Client
SWITCH‐AX‐1197227 ‐ SWITCH‐AX‐1197229       8/29/2016 17:34   no Title                                                                        Attorney Client
SWITCH‐AX‐1197230 ‐ SWITCH‐AX‐1197230       8/29/2016 17:34   image001.png                                                                    Attorney Client
SWITCH‐AX‐1197231 ‐ SWITCH‐AX‐1197231       8/29/2016 17:34   image004.png                                                                    Attorney Client
SWITCH‐AX‐1197232 ‐ SWITCH‐AX‐1197246       8/29/2016 17:34   HULULEGAL‐#13967‐v4C‐Switch_Hulu_Colocation_Facility_Agreement_.DOCX            Attorney Client
SWITCH‐AX‐1197247 ‐ SWITCH‐AX‐1197250       8/29/2016 17:34   HULULEGAL‐#14852‐v2‐Switch_Hulu_Service_Order.DOCX                              Attorney Client
SWITCH‐AX‐1197251 ‐ SWITCH‐AX‐1197257       8/29/2016 19:11   no Title                                                                        Attorney Client
SWITCH‐AX‐1197258 ‐ SWITCH‐AX‐1197258       8/29/2016 19:11   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1197259 ‐ SWITCH‐AX‐1197259       8/29/2016 19:11   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1197260 ‐ SWITCH‐AX‐1197260       8/29/2016 19:11   image003.jpg                                                                    Attorney Client
SWITCH‐AX‐1197261 ‐ SWITCH‐AX‐1197270       8/29/2016 19:11   Web site                                                                        Attorney Client
SWITCH‐AX‐1197271 ‐ SWITCH‐AX‐1197274       8/29/2016 21:24   no Title                                                                        Attorney Client
SWITCH‐AX‐1197275 ‐ SWITCH‐AX‐1197289       8/29/2016 21:24   Redline CFA‐Hulu‐v4 to v5‐20160613.docx                                         Attorney Client
SWITCH‐AX‐1197290 ‐ SWITCH‐AX‐1197304       8/29/2016 21:24   CFA‐Hulu‐V5‐20160613.docx                                                       Attorney Client
SWITCH‐AX‐1197305 ‐ SWITCH‐AX‐1197309       8/29/2016 22:00   no Title                                                                        Attorney Client
SWITCH‐AX‐1197310 ‐ SWITCH‐AX‐1197311        8/30/2016 5:14   no Title                                                                        Attorney Client
SWITCH‐AX‐1197312 ‐ SWITCH‐AX‐1197322        8/30/2016 8:46   no Title                                                                        Attorney Client
SWITCH‐AX‐1197323 ‐ SWITCH‐AX‐1197323        8/30/2016 8:46   image004.png                                                                    Attorney Client
SWITCH‐AX‐1197324 ‐ SWITCH‐AX‐1197324        8/30/2016 8:46   image005.png                                                                    Attorney Client
SWITCH‐AX‐1197325 ‐ SWITCH‐AX‐1197325        8/30/2016 8:46   image001.png                                                                    Attorney Client
SWITCH‐AX‐1197326 ‐ SWITCH‐AX‐1197326        8/30/2016 8:46   image002.png                                                                    Attorney Client
SWITCH‐AX‐1197327 ‐ SWITCH‐AX‐1197332        8/30/2016 8:46   IMN fall data center 2016 program.docx                                          Attorney Client
SWITCH‐AX‐1197333 ‐ SWITCH‐AX‐1197333        8/30/2016 8:46   image003.png                                                                    Attorney Client
SWITCH‐AX‐1197334 ‐ SWITCH‐AX‐1197351        8/30/2016 8:52   no Title                                                                        Attorney Client
SWITCH‐AX‐1197352 ‐ SWITCH‐AX‐1197352        8/30/2016 8:52   image003.jpg                                                                    Attorney Client
SWITCH‐AX‐1197353 ‐ SWITCH‐AX‐1197354        8/30/2016 8:52   FRONTIER SERVICES AGREEMENT                                                     Attorney Client
SWITCH‐AX‐1197355 ‐ SWITCH‐AX‐1197355        8/30/2016 8:52   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1197356 ‐ SWITCH‐AX‐1197357        8/30/2016 8:52   FRONTIER SERVICES AGREEMENT                                                     Attorney Client
SWITCH‐AX‐1197358 ‐ SWITCH‐AX‐1197358        8/30/2016 9:34   no Title                                                                        Attorney Client
SWITCH‐AX‐1197359 ‐ SWITCH‐AX‐1197367        8/30/2016 9:34   Colocation Facilities Agreement‐20160614‐cb notes v3 for supernap review.docx   Attorney Client




                                                                          EXHIBIT 10, PAGE 2402
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 650 of 829


Bates                                   Document Date         Document Title                                                                  Privilege
SWITCH‐AX‐1197368 ‐ SWITCH‐AX‐1197369        8/30/2016 9:36   no Title                                                                        Attorney Client
SWITCH‐AX‐1197370 ‐ SWITCH‐AX‐1197384        8/30/2016 9:36   Market Trends: Data Center and Colocation Services, Asia/Pacific, 2015          Attorney Client
SWITCH‐AX‐1197385 ‐ SWITCH‐AX‐1197395        8/30/2016 9:36   Best Practice: How to Select Colocation Sites in Asia/Pacific                   Attorney Client
SWITCH‐AX‐1197396 ‐ SWITCH‐AX‐1197398       8/30/2016 10:13   no Title                                                                        Attorney Client
SWITCH‐AX‐1197399 ‐ SWITCH‐AX‐1197402       8/30/2016 11:04   no Title                                                                        Attorney Client
SWITCH‐AX‐1197403 ‐ SWITCH‐AX‐1197403       8/30/2016 11:04   image003.png                                                                    Attorney Client
SWITCH‐AX‐1197404 ‐ SWITCH‐AX‐1197407       8/30/2016 11:04   Brasil ‐ Service Order (Data Services ) (Non ‐ Brazilian Local Customer) (ENG   Attorney Client
SWITCH‐AX‐1197408 ‐ SWITCH‐AX‐1197408       8/30/2016 11:04   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1197409 ‐ SWITCH‐AX‐1197411       8/30/2016 11:04   COUNTRY ADDENDUM FOR SERVICES SUPPLIED IN BRAZIL                                Attorney Client
SWITCH‐AX‐1197412 ‐ SWITCH‐AX‐1197412       8/30/2016 11:04   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1197413 ‐ SWITCH‐AX‐1197415       8/30/2016 11:22   a0bb3093‐bae6‐4078‐a03d‐d7aa93e83282.msg                                        Attorney Client
SWITCH‐AX‐1197416 ‐ SWITCH‐AX‐1197416       8/30/2016 11:22   Switch Service Order Partial 8.11.16.pdf                                        Attorney Client
SWITCH‐AX‐1197417 ‐ SWITCH‐AX‐1197417       8/30/2016 11:22   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1197418 ‐ SWITCH‐AX‐1197418       8/30/2016 11:22   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1197419 ‐ SWITCH‐AX‐1197422       8/30/2016 11:22   EnvelopePDF.aspx                                                                Attorney Client
SWITCH‐AX‐1197423 ‐ SWITCH‐AX‐1197425       8/30/2016 11:22   no Title                                                                        Attorney Client
SWITCH‐AX‐1197426 ‐ SWITCH‐AX‐1197429       8/30/2016 11:22   EnvelopePDF.aspx                                                                Attorney Client
SWITCH‐AX‐1197430 ‐ SWITCH‐AX‐1197430       8/30/2016 11:22   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1197431 ‐ SWITCH‐AX‐1197431       8/30/2016 11:22   Switch Service Order Partial 8.11.16.pdf                                        Attorney Client
SWITCH‐AX‐1197432 ‐ SWITCH‐AX‐1197432       8/30/2016 11:22   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1197433 ‐ SWITCH‐AX‐1197444       8/30/2016 12:02   no Title                                                                        Attorney Client
SWITCH‐AX‐1197445 ‐ SWITCH‐AX‐1197445       8/30/2016 12:02   image004.jpg                                                                    Attorney Client
SWITCH‐AX‐1197446 ‐ SWITCH‐AX‐1197446       8/30/2016 12:02   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1197447 ‐ SWITCH‐AX‐1197447       8/30/2016 12:02   image005.jpg                                                                    Attorney Client
SWITCH‐AX‐1197448 ‐ SWITCH‐AX‐1197448       8/30/2016 12:02   Centurylink_Switch Grand Rapids‐signed.pdf                                      Attorney Client
SWITCH‐AX‐1197449 ‐ SWITCH‐AX‐1197457       8/30/2016 12:02   C241‐07‐001‐M.pdf                                                               Attorney Client
SWITCH‐AX‐1197458 ‐ SWITCH‐AX‐1197469       8/30/2016 12:02   3728b8d4‐1e74‐4635‐b545‐4dcb8cbbcac5.msg                                        Attorney Client
SWITCH‐AX‐1197470 ‐ SWITCH‐AX‐1197470       8/30/2016 12:02   Centurylink_Switch Grand Rapids‐signed.pdf                                      Attorney Client
SWITCH‐AX‐1197471 ‐ SWITCH‐AX‐1197479       8/30/2016 12:02   C241‐07‐001‐M.pdf                                                               Attorney Client
SWITCH‐AX‐1197480 ‐ SWITCH‐AX‐1197480       8/30/2016 12:02   image005.jpg                                                                    Attorney Client
SWITCH‐AX‐1197481 ‐ SWITCH‐AX‐1197481       8/30/2016 12:02   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1197482 ‐ SWITCH‐AX‐1197482       8/30/2016 12:02   image004.jpg                                                                    Attorney Client
SWITCH‐AX‐1197483 ‐ SWITCH‐AX‐1197485       8/30/2016 12:08   14c1a725‐2d75‐45c7‐aa76‐a83616a48bff.msg                                        Attorney Client
SWITCH‐AX‐1197486 ‐ SWITCH‐AX‐1197489       8/30/2016 12:08   EnvelopePDF.aspx                                                                Attorney Client
SWITCH‐AX‐1197490 ‐ SWITCH‐AX‐1197490       8/30/2016 12:08   Switch Service Order Partial 8.11.16.pdf                                        Attorney Client
SWITCH‐AX‐1197491 ‐ SWITCH‐AX‐1197491       8/30/2016 12:08   image004.jpg                                                                    Attorney Client
SWITCH‐AX‐1197492 ‐ SWITCH‐AX‐1197492       8/30/2016 12:08   image001.jpg                                                                    Attorney Client
SWITCH‐AX‐1197493 ‐ SWITCH‐AX‐1197493       8/30/2016 12:08   image002.jpg                                                                    Attorney Client
SWITCH‐AX‐1197494 ‐ SWITCH‐AX‐1197506       8/30/2016 12:17   no Title                                                                        Attorney Client
SWITCH‐AX‐1197507 ‐ SWITCH‐AX‐1197518       8/30/2016 12:17   RE_ Information Needed ‐ iStream Planet Circuit Orders.msg                      Attorney Client
SWITCH‐AX‐1197519 ‐ SWITCH‐AX‐1197529       8/30/2016 12:17   Amendment                                                                       Attorney Client
SWITCH‐AX‐1197530 ‐ SWITCH‐AX‐1197530       8/30/2016 12:17   image004.jpg                                                                    Attorney Client
SWITCH‐AX‐1197531 ‐ SWITCH‐AX‐1197531       8/30/2016 12:17   SO ‐ iStream (IP) 8‐16‐16.pdf                                                   Attorney Client
SWITCH‐AX‐1197532 ‐ SWITCH‐AX‐1197536       8/30/2016 12:17   Online Ordering                                                                 Attorney Client
SWITCH‐AX‐1197537 ‐ SWITCH‐AX‐1197537       8/30/2016 12:17   image004.jpg                                                                    Attorney Client
SWITCH‐AX‐1197538 ‐ SWITCH‐AX‐1197539       8/30/2016 12:17   email1.txt                                                                      Attorney Client




                                                                           EXHIBIT 10, PAGE 2403
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 651 of 829


Bates                                   Document Date         Document Title                                               Privilege
SWITCH‐AX‐1197540 ‐ SWITCH‐AX‐1197551       8/30/2016 12:17   FW_ Information Needed ‐ iStream Planet Circuit Orders.msg   Attorney Client
SWITCH‐AX‐1197552 ‐ SWITCH‐AX‐1197553       8/30/2016 12:17   P180762.pdf                                                  Attorney Client
SWITCH‐AX‐1197554 ‐ SWITCH‐AX‐1197554       8/30/2016 12:17   image005.jpg                                                 Attorney Client
SWITCH‐AX‐1197555 ‐ SWITCH‐AX‐1197555       8/30/2016 12:17   CenturyLink Order Confirmation for order number 458854.msg   Attorney Client
SWITCH‐AX‐1197556 ‐ SWITCH‐AX‐1197556       8/30/2016 12:17   CenturyLink Order Confirmation for order number 458857.msg   Attorney Client
SWITCH‐AX‐1197557 ‐ SWITCH‐AX‐1197558       8/30/2016 12:17   email1.txt                                                   Attorney Client
SWITCH‐AX‐1197559 ‐ SWITCH‐AX‐1197560       8/30/2016 12:17   P180762.pdf                                                  Attorney Client
SWITCH‐AX‐1197561 ‐ SWITCH‐AX‐1197565       8/30/2016 12:17   Online Ordering                                              Attorney Client
SWITCH‐AX‐1197566 ‐ SWITCH‐AX‐1197566       8/30/2016 12:17   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1197567 ‐ SWITCH‐AX‐1197567       8/30/2016 12:17   email2.txt                                                   Attorney Client
SWITCH‐AX‐1197568 ‐ SWITCH‐AX‐1197568       8/30/2016 12:17   image005.jpg                                                 Attorney Client
SWITCH‐AX‐1197569 ‐ SWITCH‐AX‐1197569       8/30/2016 12:17   email2.txt                                                   Attorney Client
SWITCH‐AX‐1197570 ‐ SWITCH‐AX‐1197580       8/30/2016 12:17   Amendment                                                    Attorney Client
SWITCH‐AX‐1197581 ‐ SWITCH‐AX‐1197593       8/30/2016 12:17   da396053‐22c2‐4e8c‐8862‐f58b733832b5.msg                     Attorney Client
SWITCH‐AX‐1197594 ‐ SWITCH‐AX‐1197594       8/30/2016 12:17   SO ‐ iStream (IP) 8‐16‐16.pdf                                Attorney Client
SWITCH‐AX‐1197595 ‐ SWITCH‐AX‐1197595       8/30/2016 12:17   email2.txt                                                   Attorney Client
SWITCH‐AX‐1197596 ‐ SWITCH‐AX‐1197596       8/30/2016 12:17   image005.jpg                                                 Attorney Client
SWITCH‐AX‐1197597 ‐ SWITCH‐AX‐1197607       8/30/2016 12:17   Amendment                                                    Attorney Client
SWITCH‐AX‐1197608 ‐ SWITCH‐AX‐1197609       8/30/2016 12:17   email1.txt                                                   Attorney Client
SWITCH‐AX‐1197610 ‐ SWITCH‐AX‐1197614       8/30/2016 12:17   Online Ordering                                              Attorney Client
SWITCH‐AX‐1197615 ‐ SWITCH‐AX‐1197626       8/30/2016 12:17   FW_ Information Needed ‐ iStream Planet Circuit Orders.msg   Attorney Client
SWITCH‐AX‐1197627 ‐ SWITCH‐AX‐1197627       8/30/2016 12:17   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1197628 ‐ SWITCH‐AX‐1197628       8/30/2016 12:17   CenturyLink Order Confirmation for order number 458857.msg   Attorney Client
SWITCH‐AX‐1197629 ‐ SWITCH‐AX‐1197629       8/30/2016 12:17   email2.txt                                                   Attorney Client
SWITCH‐AX‐1197630 ‐ SWITCH‐AX‐1197641       8/30/2016 12:17   RE_ Information Needed ‐ iStream Planet Circuit Orders.msg   Attorney Client
SWITCH‐AX‐1197642 ‐ SWITCH‐AX‐1197652       8/30/2016 12:17   Amendment                                                    Attorney Client
SWITCH‐AX‐1197653 ‐ SWITCH‐AX‐1197653       8/30/2016 12:17   image005.jpg                                                 Attorney Client
SWITCH‐AX‐1197654 ‐ SWITCH‐AX‐1197655       8/30/2016 12:17   P180762.pdf                                                  Attorney Client
SWITCH‐AX‐1197656 ‐ SWITCH‐AX‐1197656       8/30/2016 12:17   image004.jpg                                                 Attorney Client
SWITCH‐AX‐1197657 ‐ SWITCH‐AX‐1197657       8/30/2016 12:17   CenturyLink Order Confirmation for order number 458854.msg   Attorney Client
SWITCH‐AX‐1197658 ‐ SWITCH‐AX‐1197662       8/30/2016 12:17   Online Ordering                                              Attorney Client
SWITCH‐AX‐1197663 ‐ SWITCH‐AX‐1197663       8/30/2016 12:17   image004.jpg                                                 Attorney Client
SWITCH‐AX‐1197664 ‐ SWITCH‐AX‐1197665       8/30/2016 12:17   email1.txt                                                   Attorney Client
SWITCH‐AX‐1197666 ‐ SWITCH‐AX‐1197667       8/30/2016 12:17   P180762.pdf                                                  Attorney Client
SWITCH‐AX‐1197668 ‐ SWITCH‐AX‐1197686       8/30/2016 12:50   no Title                                                     Attorney Client
SWITCH‐AX‐1197687 ‐ SWITCH‐AX‐1197687       8/30/2016 12:50   image008.jpg                                                 Attorney Client
SWITCH‐AX‐1197688 ‐ SWITCH‐AX‐1197688       8/30/2016 12:50   image010.jpg                                                 Attorney Client
SWITCH‐AX‐1197689 ‐ SWITCH‐AX‐1197690       8/30/2016 12:50   FRONTIER SERVICES AGREEMENT                                  Attorney Client
SWITCH‐AX‐1197691 ‐ SWITCH‐AX‐1197692       8/30/2016 13:41   no Title                                                     Attorney Client
SWITCH‐AX‐1197693 ‐ SWITCH‐AX‐1197702       8/30/2016 13:41   T549‐07‐001‐M.pdf                                            Attorney Client
SWITCH‐AX‐1197703 ‐ SWITCH‐AX‐1197704       8/30/2016 13:46   no Title                                                     Attorney Client;Work Product
SWITCH‐AX‐1197705 ‐ SWITCH‐AX‐1197714       8/30/2016 13:46   T549‐07‐001‐M.pdf                                            Attorney Client;Work Product
SWITCH‐AX‐1197715 ‐ SWITCH‐AX‐1197716       8/30/2016 13:46   dbe6ad91‐e0a2‐4c24‐8926‐8ed9eecc3289.msg                     Attorney Client
SWITCH‐AX‐1197717 ‐ SWITCH‐AX‐1197726       8/30/2016 13:46   T549‐07‐001‐M.pdf                                            Attorney Client
SWITCH‐AX‐1197727 ‐ SWITCH‐AX‐1197728       8/30/2016 13:46   no Title                                                     Attorney Client
SWITCH‐AX‐1197729 ‐ SWITCH‐AX‐1197738       8/30/2016 13:46   T549‐07‐001‐M.pdf                                            Attorney Client




                                                                          EXHIBIT 10, PAGE 2404
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 652 of 829


Bates                                   Document Date         Document Title                                                          Privilege
SWITCH‐AX‐1197739 ‐ SWITCH‐AX‐1197743       8/30/2016 14:05   9532b279‐960a‐4e39‐8093‐7a3cc07d9151.msg                                Attorney Client
SWITCH‐AX‐1197744 ‐ SWITCH‐AX‐1197745       8/30/2016 14:05   Supernap SLMC DIA contract 09152016.pdf                                 Attorney Client
SWITCH‐AX‐1197746 ‐ SWITCH‐AX‐1197746       8/30/2016 14:05   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1197747 ‐ SWITCH‐AX‐1197747       8/30/2016 14:05   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1197748 ‐ SWITCH‐AX‐1197749       8/30/2016 14:21   no Title                                                                Attorney Client
SWITCH‐AX‐1197750 ‐ SWITCH‐AX‐1197750       8/30/2016 14:21   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1197751 ‐ SWITCH‐AX‐1197752       8/30/2016 14:21   Supernap SLMC DIA contract 09152016.pdf                                 Attorney Client
SWITCH‐AX‐1197753 ‐ SWITCH‐AX‐1197763       8/30/2016 14:21   S. Lyon Medical Center SO & MSA.pdf                                     Attorney Client
SWITCH‐AX‐1197764 ‐ SWITCH‐AX‐1197764       8/30/2016 14:21   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1197765 ‐ SWITCH‐AX‐1197772       8/30/2016 14:21   E370‐07‐001‐M.pdf                                                       Attorney Client
SWITCH‐AX‐1197773 ‐ SWITCH‐AX‐1197774       8/30/2016 14:21   e9f26c80‐ba45‐4975‐a4b4‐f79f3c07af71.msg                                Attorney Client
SWITCH‐AX‐1197775 ‐ SWITCH‐AX‐1197776       8/30/2016 14:21   Supernap SLMC DIA contract 09152016.pdf                                 Attorney Client
SWITCH‐AX‐1197777 ‐ SWITCH‐AX‐1197784       8/30/2016 14:21   E370‐07‐001‐M.pdf                                                       Attorney Client
SWITCH‐AX‐1197785 ‐ SWITCH‐AX‐1197785       8/30/2016 14:21   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1197786 ‐ SWITCH‐AX‐1197786       8/30/2016 14:21   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1197787 ‐ SWITCH‐AX‐1197797       8/30/2016 14:21   S. Lyon Medical Center SO & MSA.pdf                                     Attorney Client
SWITCH‐AX‐1197798 ‐ SWITCH‐AX‐1197800       8/30/2016 14:47   no Title                                                                Attorney Client
SWITCH‐AX‐1197801 ‐ SWITCH‐AX‐1197810       8/30/2016 14:47   T549‐07‐001‐M.pdf                                                       Attorney Client
SWITCH‐AX‐1197811 ‐ SWITCH‐AX‐1197811       8/30/2016 14:47   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1197812 ‐ SWITCH‐AX‐1197816       8/30/2016 16:24   e370a7b2‐bf47‐4072‐aeca‐66ad65fb831e.msg                                Attorney Client
SWITCH‐AX‐1197817 ‐ SWITCH‐AX‐1197817       8/30/2016 16:24   Collection ‐ 08.30.16.xlsx                                              Attorney Client
SWITCH‐AX‐1197818 ‐ SWITCH‐AX‐1197818       8/30/2016 16:24   Collection Report 160830.xlsx                                           Attorney Client
SWITCH‐AX‐1197819 ‐ SWITCH‐AX‐1197819       8/30/2016 16:53   no Title                                                                Attorney Client
SWITCH‐AX‐1197820 ‐ SWITCH‐AX‐1197820       8/30/2016 16:53   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1197821 ‐ SWITCH‐AX‐1197837       8/30/2016 16:53   LICENSE AGREEMENT‐CAGED SPACE                                           Attorney Client
SWITCH‐AX‐1197838 ‐ SWITCH‐AX‐1197849       8/30/2016 16:53   OPERATIONS AND MAINTENANCE AGREEMENT‐ CC Comm Switch v1 20160830.docx   Attorney Client
SWITCH‐AX‐1197850 ‐ SWITCH‐AX‐1197850       8/30/2016 17:26   no Title                                                                Attorney Client
SWITCH‐AX‐1197851 ‐ SWITCH‐AX‐1197867       8/30/2016 17:26   LICENSE AGREEMENT‐CAGED SPACE                                           Attorney Client
SWITCH‐AX‐1197868 ‐ SWITCH‐AX‐1197868       8/30/2016 17:26   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1197869 ‐ SWITCH‐AX‐1197869       8/30/2016 17:31   Collection Report 160830.xlsx                                           Attorney Client
SWITCH‐AX‐1197870 ‐ SWITCH‐AX‐1197870       8/30/2016 18:36   77e0a439‐a108‐4223‐b70c‐9987b9627166.msg                                Attorney Client
SWITCH‐AX‐1197871 ‐ SWITCH‐AX‐1197874       8/30/2016 18:36   WAVELENGTH SERVICES SCHEDULE v2 to v3 20160830.docx                     Attorney Client
SWITCH‐AX‐1197875 ‐ SWITCH‐AX‐1197883       8/30/2016 18:36   CFA‐loanDepot‐v3 to v4 2060830 Redline 20160830.docx                    Attorney Client
SWITCH‐AX‐1197884 ‐ SWITCH‐AX‐1197884       8/30/2016 18:36   Copy of SO ‐ Loan Depot ‐ Switch Vegas‐Tahoe cabinets.xlsx              Attorney Client
SWITCH‐AX‐1197885 ‐ SWITCH‐AX‐1197885       8/30/2016 18:36   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1197886 ‐ SWITCH‐AX‐1197887       8/30/2016 18:49   09175478‐385b‐4ea5‐a8c9‐f30d2f122d55.msg                                Attorney Client
SWITCH‐AX‐1197888 ‐ SWITCH‐AX‐1197898       8/30/2016 18:49   CFA‐PIMCO‐v2 to v3‐20160829.docx                                        Attorney Client
SWITCH‐AX‐1197899 ‐ SWITCH‐AX‐1197899       8/30/2016 21:21   no Title                                                                Attorney Client
SWITCH‐AX‐1197900 ‐ SWITCH‐AX‐1197901       8/30/2016 21:21   SI RECONFIGURATION SCENARIOS 6Jun2016.docx                              Attorney Client
SWITCH‐AX‐1197902 ‐ SWITCH‐AX‐1197906       8/30/2016 21:21   SI SNI LOI 17May2016 V1 Switch.docx                                     Attorney Client
SWITCH‐AX‐1197907 ‐ SWITCH‐AX‐1197907       8/30/2016 21:21   image001.png                                                            Attorney Client
SWITCH‐AX‐1197908 ‐ SWITCH‐AX‐1197912       8/30/2016 21:21   SI Restructure LOI 30Aug2016 V1 Switch.docx                             Attorney Client
SWITCH‐AX‐1197913 ‐ SWITCH‐AX‐1197950        8/31/2016 9:20   no Title                                                                Attorney Client
SWITCH‐AX‐1197951 ‐ SWITCH‐AX‐1197951        8/31/2016 9:20   image1.JPG                                                              Attorney Client
SWITCH‐AX‐1197952 ‐ SWITCH‐AX‐1197952        8/31/2016 9:20   image2.JPG                                                              Attorney Client
SWITCH‐AX‐1197953 ‐ SWITCH‐AX‐1197959        8/31/2016 9:50   no Title                                                                Attorney Client




                                                                         EXHIBIT 10, PAGE 2405
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 653 of 829


Bates                                   Document Date         Document Title                                                                     Privilege
SWITCH‐AX‐1197960 ‐ SWITCH‐AX‐1197988        8/31/2016 9:50   UMB Agreement 8‐31‐16.docx                                                         Attorney Client
SWITCH‐AX‐1197989 ‐ SWITCH‐AX‐1197993        8/31/2016 9:53   6bda861c‐5d00‐4f31‐a506‐c363c830489c.msg                                           Attorney Client
SWITCH‐AX‐1197994 ‐ SWITCH‐AX‐1198012        8/31/2016 9:53   M901‐09‐001‐M.pdf                                                                  Attorney Client
SWITCH‐AX‐1198013 ‐ SWITCH‐AX‐1198013        8/31/2016 9:53   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1198014 ‐ SWITCH‐AX‐1198032        8/31/2016 9:53   M901‐09‐001‐M.pdf                                                                  Attorney Client
SWITCH‐AX‐1198033 ‐ SWITCH‐AX‐1198033        8/31/2016 9:53   image004.png                                                                       Attorney Client
SWITCH‐AX‐1198034 ‐ SWITCH‐AX‐1198034        8/31/2016 9:53   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1198035 ‐ SWITCH‐AX‐1198035        8/31/2016 9:53   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1198036 ‐ SWITCH‐AX‐1198042        8/31/2016 9:53   RE_ Marvel Studios‐ New Order.msg                                                  Attorney Client
SWITCH‐AX‐1198043 ‐ SWITCH‐AX‐1198043        8/31/2016 9:53   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1198044 ‐ SWITCH‐AX‐1198045        8/31/2016 9:53   M901‐09‐002‐C.pdf                                                                  Attorney Client
SWITCH‐AX‐1198046 ‐ SWITCH‐AX‐1198046        8/31/2016 9:53   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1198047 ‐ SWITCH‐AX‐1198052       8/31/2016 10:18   7ae9b3db‐1ba5‐4142‐bee2‐4c7b5ec62b19.msg                                           Attorney Client
SWITCH‐AX‐1198053 ‐ SWITCH‐AX‐1198053       8/31/2016 10:18   L899‐08‐002‐C.pdf                                                                  Attorney Client
SWITCH‐AX‐1198054 ‐ SWITCH‐AX‐1198054       8/31/2016 10:18   P902‐07‐002‐C.pdf                                                                  Attorney Client
SWITCH‐AX‐1198055 ‐ SWITCH‐AX‐1198062       8/31/2016 10:18   L899‐08‐001‐M.pdf                                                                  Attorney Client
SWITCH‐AX‐1198063 ‐ SWITCH‐AX‐1198063       8/31/2016 10:18   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1198064 ‐ SWITCH‐AX‐1198071       8/31/2016 10:18   P902‐07‐001‐M.pdf                                                                  Attorney Client
SWITCH‐AX‐1198072 ‐ SWITCH‐AX‐1198072       8/31/2016 10:18   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1198073 ‐ SWITCH‐AX‐1198136       8/31/2016 10:18   Statement 160726.pdf                                                               Attorney Client
SWITCH‐AX‐1198137 ‐ SWITCH‐AX‐1198138       8/31/2016 10:53   4943cb0e‐55b5‐4e60‐9b8e‐41a6841fdd68.msg                                           Attorney Client
SWITCH‐AX‐1198139 ‐ SWITCH‐AX‐1198149       8/31/2016 10:53   CFA‐PIMCO‐v2 to v3‐20160829 0831c(NEWONLY).docx                                    Attorney Client
SWITCH‐AX‐1198150 ‐ SWITCH‐AX‐1198160       8/31/2016 10:53   CFA‐PIMCO‐v2 to v3‐20160829 0831c.docx                                             Attorney Client
SWITCH‐AX‐1198161 ‐ SWITCH‐AX‐1198163       8/31/2016 11:53   no Title                                                                           Attorney Client
SWITCH‐AX‐1198164 ‐ SWITCH‐AX‐1198164       8/31/2016 11:53   image004.jpg                                                                       Attorney Client
SWITCH‐AX‐1198165 ‐ SWITCH‐AX‐1198165       8/31/2016 11:53   image005.jpg                                                                       Attorney Client
SWITCH‐AX‐1198166 ‐ SWITCH‐AX‐1198166       8/31/2016 11:53   image006.jpg                                                                       Attorney Client
SWITCH‐AX‐1198167 ‐ SWITCH‐AX‐1198170       8/31/2016 11:54   no Title                                                                           Attorney Client
SWITCH‐AX‐1198171 ‐ SWITCH‐AX‐1198171       8/31/2016 11:54   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1198172 ‐ SWITCH‐AX‐1198172       8/31/2016 11:54   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1198173 ‐ SWITCH‐AX‐1198173       8/31/2016 11:54   image004.jpg                                                                       Attorney Client
SWITCH‐AX‐1198174 ‐ SWITCH‐AX‐1198180       8/31/2016 12:50   no Title                                                                           Attorney Client
SWITCH‐AX‐1198181 ‐ SWITCH‐AX‐1198183       8/31/2016 12:50   COUNTRY ADDENDUM FOR SERVICES SUPPLIED IN BRAZIL                                   Attorney Client
SWITCH‐AX‐1198184 ‐ SWITCH‐AX‐1198184       8/31/2016 12:50   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1198185 ‐ SWITCH‐AX‐1198188       8/31/2016 12:50   Brasil ‐ Service Order (Data Services ) (Non ‐ Brazilian Local Customer) (ENG      Attorney Client
SWITCH‐AX‐1198189 ‐ SWITCH‐AX‐1198189       8/31/2016 12:50   image003.png                                                                       Attorney Client
SWITCH‐AX‐1198190 ‐ SWITCH‐AX‐1198207       8/31/2016 12:50   Redline MSA Switch Level 3 V3 to V4 6‐14‐2016 Switch Comments.doc                  Attorney Client
SWITCH‐AX‐1198208 ‐ SWITCH‐AX‐1198208       8/31/2016 12:50   image007.jpg                                                                       Attorney Client
SWITCH‐AX‐1198209 ‐ SWITCH‐AX‐1198211       8/31/2016 12:50   wmg_msa_na.pdf                                                                     Attorney Client
SWITCH‐AX‐1198212 ‐ SWITCH‐AX‐1198213       8/31/2016 13:32   no Title                                                                           Attorney Client
SWITCH‐AX‐1198214 ‐ SWITCH‐AX‐1198239       8/31/2016 13:32   Microsoft Word ‐ Switch ‐ 2016 SOC 123‐HIPAA‐MPAA‐PCI Agreement (RedLine 083116)   Attorney Client
SWITCH‐AX‐1198240 ‐ SWITCH‐AX‐1198240       8/31/2016 13:32   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1198241 ‐ SWITCH‐AX‐1198270       8/31/2016 13:32   Name                                                                               Attorney Client
SWITCH‐AX‐1198271 ‐ SWITCH‐AX‐1198271       8/31/2016 13:54   no Title                                                                           Attorney Client
SWITCH‐AX‐1198272 ‐ SWITCH‐AX‐1198272       8/31/2016 13:54   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1198273 ‐ SWITCH‐AX‐1198279       8/31/2016 13:54   Executed Dark Fiber.Conduit Use Agreement.pdf                                      Attorney Client




                                                                          EXHIBIT 10, PAGE 2406
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 654 of 829


Bates                                   Document Date         Document Title                                                           Privilege
SWITCH‐AX‐1198280 ‐ SWITCH‐AX‐1198281       8/31/2016 14:22   no Title                                                                 Attorney Client
SWITCH‐AX‐1198282 ‐ SWITCH‐AX‐1198282       8/31/2016 14:22   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1198283 ‐ SWITCH‐AX‐1198293       8/31/2016 14:22   S. Lyon Medical Center SO & MSA.pdf                                      Attorney Client
SWITCH‐AX‐1198294 ‐ SWITCH‐AX‐1198295       8/31/2016 14:22   Supernap SLMC DIA contract 09152016.pdf                                  Attorney Client
SWITCH‐AX‐1198296 ‐ SWITCH‐AX‐1198296       8/31/2016 14:22   image002.jpg                                                             Attorney Client
SWITCH‐AX‐1198297 ‐ SWITCH‐AX‐1198298       8/31/2016 14:22   35406349‐6d9d‐40fd‐82a2‐049c310c271e.msg                                 Attorney Client
SWITCH‐AX‐1198299 ‐ SWITCH‐AX‐1198299       8/31/2016 14:22   image002.jpg                                                             Attorney Client
SWITCH‐AX‐1198300 ‐ SWITCH‐AX‐1198301       8/31/2016 14:22   Supernap SLMC DIA contract 09152016.pdf                                  Attorney Client
SWITCH‐AX‐1198302 ‐ SWITCH‐AX‐1198312       8/31/2016 14:22   S. Lyon Medical Center SO & MSA.pdf                                      Attorney Client
SWITCH‐AX‐1198313 ‐ SWITCH‐AX‐1198313       8/31/2016 14:22   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1198314 ‐ SWITCH‐AX‐1198315       8/31/2016 14:23   ff83941b‐56a7‐43ad‐99b2‐d277fd0b4105.msg                                 Attorney Client
SWITCH‐AX‐1198316 ‐ SWITCH‐AX‐1198316       8/31/2016 14:23   image003.jpg                                                             Attorney Client
SWITCH‐AX‐1198317 ‐ SWITCH‐AX‐1198327       8/31/2016 14:23   S. Lyon Medical Center SO & MSA.pdf                                      Attorney Client
SWITCH‐AX‐1198328 ‐ SWITCH‐AX‐1198328       8/31/2016 14:23   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1198329 ‐ SWITCH‐AX‐1198330       8/31/2016 14:23   Supernap SLMC DIA contract 09152016.pdf                                  Attorney Client
SWITCH‐AX‐1198331 ‐ SWITCH‐AX‐1198331       8/31/2016 14:23   image002.jpg                                                             Attorney Client
SWITCH‐AX‐1198332 ‐ SWITCH‐AX‐1198332       8/31/2016 14:36   no Title                                                                 Attorney Client
SWITCH‐AX‐1198333 ‐ SWITCH‐AX‐1198333       8/31/2016 14:36   image002.png                                                             Attorney Client
SWITCH‐AX‐1198334 ‐ SWITCH‐AX‐1198339       8/31/2016 14:36   SI Restructure LOI 30Aug2016 V1 Switch.docx                              Attorney Client
SWITCH‐AX‐1198340 ‐ SWITCH‐AX‐1198341       8/31/2016 14:56   no Title                                                                 Attorney Client
SWITCH‐AX‐1198342 ‐ SWITCH‐AX‐1198356       8/31/2016 14:56   Market Trends: Data Center and Colocation Services, Asia/Pacific, 2015   Attorney Client
SWITCH‐AX‐1198357 ‐ SWITCH‐AX‐1198367       8/31/2016 14:56   Best Practice: How to Select Colocation Sites in Asia/Pacific            Attorney Client
SWITCH‐AX‐1198368 ‐ SWITCH‐AX‐1198375       8/31/2016 15:24   no Title                                                                 Attorney Client
SWITCH‐AX‐1198376 ‐ SWITCH‐AX‐1198376       8/31/2016 15:24   image003.png                                                             Attorney Client
SWITCH‐AX‐1198377 ‐ SWITCH‐AX‐1198377       8/31/2016 15:24   image007.jpg                                                             Attorney Client
SWITCH‐AX‐1198378 ‐ SWITCH‐AX‐1198378       8/31/2016 15:24   image002.jpg                                                             Attorney Client
SWITCH‐AX‐1198379 ‐ SWITCH‐AX‐1198381       8/31/2016 15:24   COUNTRY ADDENDUM FOR SERVICES SUPPLIED IN BRAZIL                         Attorney Client
SWITCH‐AX‐1198382 ‐ SWITCH‐AX‐1198385       8/31/2016 15:24   324fe066‐bf29‐4ba1‐bc24‐d026f65caded.msg                                 Attorney Client
SWITCH‐AX‐1198386 ‐ SWITCH‐AX‐1198386       8/31/2016 16:30   no Title                                                                 Attorney Client
SWITCH‐AX‐1198387 ‐ SWITCH‐AX‐1198387       8/31/2016 16:30   image001.png                                                             Attorney Client
SWITCH‐AX‐1198388 ‐ SWITCH‐AX‐1198388       8/31/2016 16:58   Collection Report 160831.xlsx                                            Attorney Client
SWITCH‐AX‐1198389 ‐ SWITCH‐AX‐1198393       8/31/2016 16:58   no Title                                                                 Attorney Client
SWITCH‐AX‐1198394 ‐ SWITCH‐AX‐1198394       8/31/2016 16:58   Collection Report 160831.xlsx                                            Attorney Client
SWITCH‐AX‐1198395 ‐ SWITCH‐AX‐1198395       8/31/2016 16:58   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1198396 ‐ SWITCH‐AX‐1198400       8/31/2016 16:58   8aa21d4f‐65b9‐48fd‐8b01‐5f5150c283d3.msg                                 Attorney Client
SWITCH‐AX‐1198401 ‐ SWITCH‐AX‐1198401       8/31/2016 16:58   Collection Report 160831.xlsx                                            Attorney Client
SWITCH‐AX‐1198402 ‐ SWITCH‐AX‐1198402       8/31/2016 16:58   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1198403 ‐ SWITCH‐AX‐1198411       8/31/2016 17:20   CFA‐loanDepot‐v3 to v4 2060830 Redline 20160830.pdf                      Attorney Client
SWITCH‐AX‐1198412 ‐ SWITCH‐AX‐1198413       8/31/2016 18:14   74532065‐14f3‐443c‐9ad1‐d5e3f604e6c6.msg                                 Attorney Client
SWITCH‐AX‐1198414 ‐ SWITCH‐AX‐1198422       8/31/2016 18:14   CFA‐loanDepot‐v3 2060830 CLEAN.docx                                      Attorney Client
SWITCH‐AX‐1198423 ‐ SWITCH‐AX‐1198426       8/31/2016 18:14   WAVELENGTH SERVICES SCHEDULE v2 to v3 20160830.docx                      Attorney Client
SWITCH‐AX‐1198427 ‐ SWITCH‐AX‐1198435       8/31/2016 18:14   CFA‐loanDepot‐v3 2060830 Redline.docx                                    Attorney Client
SWITCH‐AX‐1198436 ‐ SWITCH‐AX‐1198436       8/31/2016 18:14   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1198437 ‐ SWITCH‐AX‐1198437       8/31/2016 19:05   no Title                                                                 Attorney Client
SWITCH‐AX‐1198438 ‐ SWITCH‐AX‐1198438       8/31/2016 19:05   image001.png                                                             Attorney Client
SWITCH‐AX‐1198439 ‐ SWITCH‐AX‐1198468       8/31/2016 19:05   Operating Agreement ‐ 2 Classes 2 Members DE.doc                         Attorney Client




                                                                           EXHIBIT 10, PAGE 2407
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 655 of 829


Bates                                   Document Date        Document Title                                             Privilege
SWITCH‐AX‐1198469 ‐ SWITCH‐AX‐1198470        9/1/2016 8:57   no Title                                                   Attorney Client
SWITCH‐AX‐1198471 ‐ SWITCH‐AX‐1198479        9/1/2016 8:57   CFA‐loanDepot‐v3 to v4 2060830 Redline 20160830.docx       Attorney Client
SWITCH‐AX‐1198480 ‐ SWITCH‐AX‐1198480        9/1/2016 8:57   image001.jpg                                               Attorney Client
SWITCH‐AX‐1198481 ‐ SWITCH‐AX‐1198484        9/1/2016 8:57   WAVELENGTH SERVICES SCHEDULE v2 to v3 20160830.docx        Attorney Client
SWITCH‐AX‐1198485 ‐ SWITCH‐AX‐1198487        9/1/2016 9:03   no Title                                                   Attorney Client
SWITCH‐AX‐1198488 ‐ SWITCH‐AX‐1198496        9/1/2016 9:03   CFA Everstream Switch v3 to v4 20160801.docx               Attorney Client
SWITCH‐AX‐1198497 ‐ SWITCH‐AX‐1198497        9/1/2016 9:03   image012.jpg                                               Attorney Client
SWITCH‐AX‐1198498 ‐ SWITCH‐AX‐1198498        9/1/2016 9:03   image010.jpg                                               Attorney Client
SWITCH‐AX‐1198499 ‐ SWITCH‐AX‐1198499        9/1/2016 9:03   image014.jpg                                               Attorney Client
SWITCH‐AX‐1198500 ‐ SWITCH‐AX‐1198500        9/1/2016 9:03   image016.jpg                                               Attorney Client
SWITCH‐AX‐1198501 ‐ SWITCH‐AX‐1198501        9/1/2016 9:03   image015.jpg                                               Attorney Client
SWITCH‐AX‐1198502 ‐ SWITCH‐AX‐1198502        9/1/2016 9:03   image011.jpg                                               Attorney Client
SWITCH‐AX‐1198503 ‐ SWITCH‐AX‐1198503        9/1/2016 9:03   image013.jpg                                               Attorney Client
SWITCH‐AX‐1198504 ‐ SWITCH‐AX‐1198504        9/1/2016 9:12   no Title                                                   Attorney Client
SWITCH‐AX‐1198505 ‐ SWITCH‐AX‐1198522        9/1/2016 9:12   MSA Switch Ltd Switch Level 3 reply comments 7‐13‐16.doc   Attorney Client
SWITCH‐AX‐1198523 ‐ SWITCH‐AX‐1198524        9/1/2016 9:29   no Title                                                   Attorney Client
SWITCH‐AX‐1198525 ‐ SWITCH‐AX‐1198533        9/1/2016 9:29   CFA‐loanDepot‐v3 2060830 CLEAN.pdf                         Attorney Client
SWITCH‐AX‐1198534 ‐ SWITCH‐AX‐1198537        9/1/2016 9:29   WAVELENGTH SERVICES SCHEDULE v2 to v3 20160830.pdf         Attorney Client
SWITCH‐AX‐1198538 ‐ SWITCH‐AX‐1198546        9/1/2016 9:29   CFA‐loanDepot‐v3 to v4 2060830 Redline 20160830.docx       Attorney Client
SWITCH‐AX‐1198547 ‐ SWITCH‐AX‐1198547        9/1/2016 9:29   image001.jpg                                               Attorney Client
SWITCH‐AX‐1198548 ‐ SWITCH‐AX‐1198551        9/1/2016 9:29   WAVELENGTH SERVICES SCHEDULE v2 to v3 20160830.docx        Attorney Client
SWITCH‐AX‐1198552 ‐ SWITCH‐AX‐1198552        9/1/2016 9:51   no Title                                                   Attorney Client
SWITCH‐AX‐1198553 ‐ SWITCH‐AX‐1198570        9/1/2016 9:51   MSA Switch Ltd Switch Level 3 reply comments 7‐13‐16.doc   Attorney Client
SWITCH‐AX‐1198571 ‐ SWITCH‐AX‐1198572        9/1/2016 9:55   b48108b2‐016f‐414b‐98ef‐a127870bcd23.msg                   Attorney Client
SWITCH‐AX‐1198573 ‐ SWITCH‐AX‐1198574        9/1/2016 9:55   SO ‐ Loan Depot ‐ Switch Vegas‐Tahoe cabinets CLEAN.pdf    Attorney Client
SWITCH‐AX‐1198575 ‐ SWITCH‐AX‐1198583        9/1/2016 9:55   CFA‐loanDepot‐v3 2060830 CLEAN.pdf                         Attorney Client
SWITCH‐AX‐1198584 ‐ SWITCH‐AX‐1198587        9/1/2016 9:55   WAVELENGTH SERVICES SCHEDULE v2 to v3 20160830.docx        Attorney Client
SWITCH‐AX‐1198588 ‐ SWITCH‐AX‐1198596        9/1/2016 9:55   CFA‐loanDepot‐v3 to v4 2060830 Redline 20160830.docx       Attorney Client
SWITCH‐AX‐1198597 ‐ SWITCH‐AX‐1198600        9/1/2016 9:55   WAVELENGTH SERVICES SCHEDULE v2 to v3 20160830.pdf         Attorney Client
SWITCH‐AX‐1198601 ‐ SWITCH‐AX‐1198601        9/1/2016 9:55   image001.jpg                                               Attorney Client
SWITCH‐AX‐1198602 ‐ SWITCH‐AX‐1198603        9/1/2016 9:55   no Title                                                   Attorney Client
SWITCH‐AX‐1198604 ‐ SWITCH‐AX‐1198607        9/1/2016 9:55   WAVELENGTH SERVICES SCHEDULE v2 to v3 20160830.docx        Attorney Client
SWITCH‐AX‐1198608 ‐ SWITCH‐AX‐1198609        9/1/2016 9:55   SO ‐ Loan Depot ‐ Switch Vegas‐Tahoe cabinets CLEAN.pdf    Attorney Client
SWITCH‐AX‐1198610 ‐ SWITCH‐AX‐1198613        9/1/2016 9:55   WAVELENGTH SERVICES SCHEDULE v2 to v3 20160830.pdf         Attorney Client
SWITCH‐AX‐1198614 ‐ SWITCH‐AX‐1198622        9/1/2016 9:55   CFA‐loanDepot‐v3 to v4 2060830 Redline 20160830.docx       Attorney Client
SWITCH‐AX‐1198623 ‐ SWITCH‐AX‐1198623        9/1/2016 9:55   image001.jpg                                               Attorney Client
SWITCH‐AX‐1198624 ‐ SWITCH‐AX‐1198632        9/1/2016 9:55   CFA‐loanDepot‐v3 2060830 CLEAN.pdf                         Attorney Client
SWITCH‐AX‐1198633 ‐ SWITCH‐AX‐1198633       9/1/2016 10:07   no Title                                                   Attorney Client
SWITCH‐AX‐1198634 ‐ SWITCH‐AX‐1198651       9/1/2016 10:07   MSA Switch Ltd Switch Level 3 reply comments 8‐18‐16.doc   Attorney Client
SWITCH‐AX‐1198652 ‐ SWITCH‐AX‐1198652       9/1/2016 10:07   image001.png                                               Attorney Client
SWITCH‐AX‐1198653 ‐ SWITCH‐AX‐1198655       9/1/2016 10:26   cec6fff0‐226e‐42b7‐87a7‐48c17dc7e57c.msg                   Attorney Client
SWITCH‐AX‐1198656 ‐ SWITCH‐AX‐1198657       9/1/2016 10:26   S906‐RNO01‐002‐E.pdf                                       Attorney Client
SWITCH‐AX‐1198658 ‐ SWITCH‐AX‐1198658       9/1/2016 10:26   image004.jpg                                               Attorney Client
SWITCH‐AX‐1198659 ‐ SWITCH‐AX‐1198659       9/1/2016 10:26   image005.jpg                                               Attorney Client
SWITCH‐AX‐1198660 ‐ SWITCH‐AX‐1198660       9/1/2016 10:26   image003.jpg                                               Attorney Client
SWITCH‐AX‐1198661 ‐ SWITCH‐AX‐1198671       9/1/2016 10:26   S906‐RNO01‐001‐M.pdf                                       Attorney Client




                                                                         EXHIBIT 10, PAGE 2408
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 656 of 829


Bates                                   Document Date        Document Title                                               Privilege
SWITCH‐AX‐1198672 ‐ SWITCH‐AX‐1198674       9/1/2016 10:26   no Title                                                     Attorney Client
SWITCH‐AX‐1198675 ‐ SWITCH‐AX‐1198675       9/1/2016 10:26   image004.jpg                                                 Attorney Client
SWITCH‐AX‐1198676 ‐ SWITCH‐AX‐1198676       9/1/2016 10:26   image003.jpg                                                 Attorney Client
SWITCH‐AX‐1198677 ‐ SWITCH‐AX‐1198687       9/1/2016 10:26   S906‐RNO01‐001‐M.pdf                                         Attorney Client
SWITCH‐AX‐1198688 ‐ SWITCH‐AX‐1198689       9/1/2016 10:26   S906‐RNO01‐002‐E.pdf                                         Attorney Client
SWITCH‐AX‐1198690 ‐ SWITCH‐AX‐1198690       9/1/2016 10:26   image005.jpg                                                 Attorney Client
SWITCH‐AX‐1198691 ‐ SWITCH‐AX‐1198693       9/1/2016 10:27   0dfa05e5‐ef06‐4ac8‐81f1‐fc2a15831944.msg                     Attorney Client
SWITCH‐AX‐1198694 ‐ SWITCH‐AX‐1198694       9/1/2016 10:27   image004.jpg                                                 Attorney Client
SWITCH‐AX‐1198695 ‐ SWITCH‐AX‐1198705       9/1/2016 10:27   S906‐RNO01‐001‐M.pdf                                         Attorney Client
SWITCH‐AX‐1198706 ‐ SWITCH‐AX‐1198707       9/1/2016 10:27   S906‐RNO01‐002‐E.pdf                                         Attorney Client
SWITCH‐AX‐1198708 ‐ SWITCH‐AX‐1198708       9/1/2016 10:27   image003.jpg                                                 Attorney Client
SWITCH‐AX‐1198709 ‐ SWITCH‐AX‐1198709       9/1/2016 10:27   image005.jpg                                                 Attorney Client
SWITCH‐AX‐1198710 ‐ SWITCH‐AX‐1198711       9/1/2016 11:09   no Title                                                     Attorney Client
SWITCH‐AX‐1198712 ‐ SWITCH‐AX‐1198722       9/1/2016 11:09   Colocation Facilities Agreement.2016.08.05 (00953812).DOCX   Attorney Client
SWITCH‐AX‐1198723 ‐ SWITCH‐AX‐1198723       9/1/2016 11:09   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1198724 ‐ SWITCH‐AX‐1198735       9/1/2016 11:43   6e87ae15‐350d‐4dc3‐8558‐c2402a6d0bb4.msg                     Attorney Client
SWITCH‐AX‐1198736 ‐ SWITCH‐AX‐1198736       9/1/2016 11:43   FIRST AMENDMENT TO                                           Attorney Client
SWITCH‐AX‐1198737 ‐ SWITCH‐AX‐1198740       9/1/2016 11:43   R233‐07‐045‐M.PDF                                            Attorney Client
SWITCH‐AX‐1198741 ‐ SWITCH‐AX‐1198748       9/1/2016 11:43   R233‐07‐001‐M.pdf                                            Attorney Client
SWITCH‐AX‐1198749 ‐ SWITCH‐AX‐1198749       9/1/2016 11:43   FIRST AMENDMENT TO                                           Attorney Client
SWITCH‐AX‐1198750 ‐ SWITCH‐AX‐1198750       9/1/2016 12:39   no Title                                                     Attorney Client
SWITCH‐AX‐1198751 ‐ SWITCH‐AX‐1198753       9/1/2016 12:39   Letter to PUCN and NV Energy.doc                             Attorney Client
SWITCH‐AX‐1198754 ‐ SWITCH‐AX‐1198754       9/1/2016 12:41   no Title                                                     Attorney Client
SWITCH‐AX‐1198755 ‐ SWITCH‐AX‐1198757       9/1/2016 12:41   Letter to PUCN and NV Energy.doc                             Attorney Client
SWITCH‐AX‐1198758 ‐ SWITCH‐AX‐1198759       9/1/2016 12:50   no Title                                                     Attorney Client
SWITCH‐AX‐1198760 ‐ SWITCH‐AX‐1198764       9/1/2016 12:50   ROW Agreement for power line V2 09‐01‐16 Switch.docx         Attorney Client
SWITCH‐AX‐1198765 ‐ SWITCH‐AX‐1198770       9/1/2016 12:50   EXHIBIT 1 to ROW Agreement V3 09‐01‐16 Switch.docx           Attorney Client
SWITCH‐AX‐1198771 ‐ SWITCH‐AX‐1198772       9/1/2016 14:35   no Title                                                     Attorney Client
SWITCH‐AX‐1198773 ‐ SWITCH‐AX‐1198789       9/1/2016 14:35   LICENSE AGREEMENT‐CAGED SPACE                                Attorney Client
SWITCH‐AX‐1198790 ‐ SWITCH‐AX‐1198790       9/1/2016 14:35   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1198791 ‐ SWITCH‐AX‐1198791       9/1/2016 14:37   no Title                                                     Attorney Client
SWITCH‐AX‐1198792 ‐ SWITCH‐AX‐1198792       9/1/2016 14:38   no Title                                                     Attorney Client
SWITCH‐AX‐1198793 ‐ SWITCH‐AX‐1198798       9/1/2016 14:38   DocuSign Certificate                                         Attorney Client
SWITCH‐AX‐1198799 ‐ SWITCH‐AX‐1198830       9/1/2016 14:38   eBay‐Switch Dark Fiber IRU Agmt ‐ S_.pdf                     Attorney Client
SWITCH‐AX‐1198831 ‐ SWITCH‐AX‐1198831       9/1/2016 15:55   no Title                                                     Attorney Client
SWITCH‐AX‐1198832 ‐ SWITCH‐AX‐1198845       9/1/2016 15:55   CFA‐Hulu‐V7 EXECUTION‐20160613.pdf                           Attorney Client
SWITCH‐AX‐1198846 ‐ SWITCH‐AX‐1198850       9/1/2016 16:05   no Title                                                     Attorney Client
SWITCH‐AX‐1198851 ‐ SWITCH‐AX‐1198851       9/1/2016 16:05   SO ‐ Vestmark ‐ 9‐1‐16.pdf                                   Attorney Client
SWITCH‐AX‐1198852 ‐ SWITCH‐AX‐1198859       9/1/2016 16:05   Colocation Facilities Agreement‐20160614‐Fillable.pdf        Attorney Client
SWITCH‐AX‐1198860 ‐ SWITCH‐AX‐1198868       9/1/2016 16:09   no Title                                                     Attorney Client
SWITCH‐AX‐1198869 ‐ SWITCH‐AX‐1198869       9/1/2016 16:09   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1198870 ‐ SWITCH‐AX‐1198877       9/1/2016 16:09   Colocation Facilities Agreement‐20160614‐Fillable.pdf        Attorney Client
SWITCH‐AX‐1198878 ‐ SWITCH‐AX‐1198878       9/1/2016 16:09   image003.jpg                                                 Attorney Client
SWITCH‐AX‐1198879 ‐ SWITCH‐AX‐1198887       9/1/2016 16:11   no Title                                                     Attorney Client
SWITCH‐AX‐1198888 ‐ SWITCH‐AX‐1198888       9/1/2016 16:11   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1198889 ‐ SWITCH‐AX‐1198896       9/1/2016 16:11   Colocation Facilities Agreement‐20160614‐Fillable.pdf        Attorney Client




                                                                         EXHIBIT 10, PAGE 2409
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 657 of 829


Bates                                   Document Date        Document Title                                                                           Privilege
SWITCH‐AX‐1198897 ‐ SWITCH‐AX‐1198897       9/1/2016 16:11   image003.jpg                                                                             Attorney Client
SWITCH‐AX‐1198898 ‐ SWITCH‐AX‐1198902       9/1/2016 16:43   de137207‐ae19‐46e3‐8442‐92d4d923cbc9.msg                                                 Attorney Client
SWITCH‐AX‐1198903 ‐ SWITCH‐AX‐1198903       9/1/2016 16:43   Collection Report 160901.xlsx                                                            Attorney Client
SWITCH‐AX‐1198904 ‐ SWITCH‐AX‐1198904       9/1/2016 16:43   Collection Report 160901.xlsx                                                            Attorney Client
SWITCH‐AX‐1198905 ‐ SWITCH‐AX‐1198905       9/1/2016 16:43   Collection Report 160901.xlsx                                                            Attorney Client
SWITCH‐AX‐1198906 ‐ SWITCH‐AX‐1198910       9/1/2016 16:43   no Title                                                                                 Attorney Client
SWITCH‐AX‐1198911 ‐ SWITCH‐AX‐1198911       9/1/2016 16:43   Collection Report 160901.xlsx                                                            Attorney Client
SWITCH‐AX‐1198912 ‐ SWITCH‐AX‐1198912       9/1/2016 16:43   Collection Report 160901.xlsx                                                            Attorney Client
SWITCH‐AX‐1198913 ‐ SWITCH‐AX‐1198913       9/1/2016 16:46   no Title                                                                                 Attorney Client
SWITCH‐AX‐1198914 ‐ SWITCH‐AX‐1198931       9/1/2016 16:46   LICENSE AGREEMENT‐CAGED SPACE                                                            Attorney Client
SWITCH‐AX‐1198932 ‐ SWITCH‐AX‐1198944       9/1/2016 16:46   OPERATIONS AND MAINTENANCE AGREEMENT‐ Windstream Switch v3 to v4 Clean 20160901.docx     Attorney Client
SWITCH‐AX‐1198945 ‐ SWITCH‐AX‐1198971       9/1/2016 16:46   DARK FIBER IRU AGREEMENT‐Windstream Switch v3 to v4 Redline 20160901.docx                Attorney Client
SWITCH‐AX‐1198972 ‐ SWITCH‐AX‐1198988       9/1/2016 16:46   LICENSE AGREEMENT‐CAGED SPACE                                                            Attorney Client
SWITCH‐AX‐1198989 ‐ SWITCH‐AX‐1199015       9/1/2016 16:46   DARK FIBER IRU AGREEMENT‐Windstream Switch v3 to v4 Clean 20160901.docx                  Attorney Client
SWITCH‐AX‐1199016 ‐ SWITCH‐AX‐1199016       9/1/2016 16:46   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1199017 ‐ SWITCH‐AX‐1199029       9/1/2016 16:46   OPERATIONS AND MAINTENANCE AGREEMENT‐ Windstream Switch v3 to v4 Redline 20160901.docx   Attorney Client
SWITCH‐AX‐1199030 ‐ SWITCH‐AX‐1199031       9/1/2016 17:11   b95cd3af‐3d3f‐47f9‐a9db‐63a1a7c7e9b8.msg                                                 Attorney Client
SWITCH‐AX‐1199032 ‐ SWITCH‐AX‐1199032       9/1/2016 17:11   image002.png                                                                             Attorney Client
SWITCH‐AX‐1199033 ‐ SWITCH‐AX‐1199048       9/1/2016 17:11   Switch_9012016.pdf                                                                       Attorney Client
SWITCH‐AX‐1199049 ‐ SWITCH‐AX‐1199050       9/1/2016 17:11   no Title                                                                                 Attorney Client
SWITCH‐AX‐1199051 ‐ SWITCH‐AX‐1199051       9/1/2016 17:11   image002.png                                                                             Attorney Client
SWITCH‐AX‐1199052 ‐ SWITCH‐AX‐1199067       9/1/2016 17:11   Switch_9012016.pdf                                                                       Attorney Client
SWITCH‐AX‐1199068 ‐ SWITCH‐AX‐1199071       9/1/2016 17:33   no Title                                                                                 Attorney Client
SWITCH‐AX‐1199072 ‐ SWITCH‐AX‐1199078       9/1/2016 17:42   no Title                                                                                 Attorney Client
SWITCH‐AX‐1199079 ‐ SWITCH‐AX‐1199105       9/1/2016 17:42   2016.08.22 Letter to Ryan Gile.pdf                                                       Attorney Client
SWITCH‐AX‐1199106 ‐ SWITCH‐AX‐1199107        9/2/2016 8:48   no Title                                                                                 Attorney Client
SWITCH‐AX‐1199108 ‐ SWITCH‐AX‐1199109        9/2/2016 8:48   FW_ Resent_ TIDC ‐ SNT CFA_Reseller agreement request.msg                                Attorney Client
SWITCH‐AX‐1199110 ‐ SWITCH‐AX‐1199111        9/2/2016 8:48   RE_ Supernap Thailand_Reseller agreement.msg                                             Attorney Client
SWITCH‐AX‐1199112 ‐ SWITCH‐AX‐1199119        9/2/2016 8:48   SNT TIDC Referral Agreement 11Mar2015.docx                                               Attorney Client
SWITCH‐AX‐1199120 ‐ SWITCH‐AX‐1199127        9/2/2016 8:48   SNT TIDC Referral Agreement 11Mar2015.docx                                               Attorney Client
SWITCH‐AX‐1199128 ‐ SWITCH‐AX‐1199134        9/2/2016 8:48   RE_ SUPERNAP Thailand Request for Meeting.msg                                            Attorney Client
SWITCH‐AX‐1199135 ‐ SWITCH‐AX‐1199140        9/2/2016 8:48   MEMORANDUM OF UNDERSTANDING                                                              Attorney Client
SWITCH‐AX‐1199141 ‐ SWITCH‐AX‐1199142        9/2/2016 8:48   FW_ SNT ‐ Customer Agreement and Reseller.msg                                            Attorney Client
SWITCH‐AX‐1199143 ‐ SWITCH‐AX‐1199152        9/2/2016 8:48   Master Services                                                                          Attorney Client
SWITCH‐AX‐1199153 ‐ SWITCH‐AX‐1199175        9/2/2016 9:19   17adeaa4‐7314‐43a1‐8947‐dd378ef0f328.msg                                                 Attorney Client
SWITCH‐AX‐1199176 ‐ SWITCH‐AX‐1199176        9/2/2016 9:19   image003.jpg                                                                             Attorney Client
SWITCH‐AX‐1199177 ‐ SWITCH‐AX‐1199177        9/2/2016 9:19   image004.jpg                                                                             Attorney Client
SWITCH‐AX‐1199178 ‐ SWITCH‐AX‐1199178        9/2/2016 9:19   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1199179 ‐ SWITCH‐AX‐1199179        9/2/2016 9:19   image007.jpg                                                                             Attorney Client
SWITCH‐AX‐1199180 ‐ SWITCH‐AX‐1199181       9/2/2016 11:11   no Title                                                                                 Attorney Client
SWITCH‐AX‐1199182 ‐ SWITCH‐AX‐1199218       9/2/2016 11:11   DARK FIBER IRU AGREEMENT‐ZAYO 7‐25 v3 MB 09.02.16.docx                                   Attorney Client
SWITCH‐AX‐1199219 ‐ SWITCH‐AX‐1199219       9/2/2016 11:11   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1199220 ‐ SWITCH‐AX‐1199221       9/2/2016 11:28   no Title                                                                                 Attorney Client
SWITCH‐AX‐1199222 ‐ SWITCH‐AX‐1199230       9/2/2016 11:28   CFA‐loanDepot‐v3 2060830 CLEAN.pdf                                                       Attorney Client
SWITCH‐AX‐1199231 ‐ SWITCH‐AX‐1199231       9/2/2016 11:28   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1199232 ‐ SWITCH‐AX‐1199235       9/2/2016 11:28   WAVELENGTH SERVICES SCHEDULE v2 to v3 20160830.docx                                      Attorney Client




                                                                        EXHIBIT 10, PAGE 2410
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 658 of 829


Bates                                   Document Date        Document Title                                            Privilege
SWITCH‐AX‐1199236 ‐ SWITCH‐AX‐1199239       9/2/2016 11:28   WAVELENGTH SERVICES SCHEDULE v2 to v3 20160830.pdf        Attorney Client
SWITCH‐AX‐1199240 ‐ SWITCH‐AX‐1199241       9/2/2016 11:28   SO ‐ Loan Depot ‐ Switch Vegas‐Tahoe cabinets CLEAN.pdf   Attorney Client
SWITCH‐AX‐1199242 ‐ SWITCH‐AX‐1199250       9/2/2016 11:28   CFA‐loanDepot‐v3 to v4 2060830 Redline 20160830.docx      Attorney Client
SWITCH‐AX‐1199251 ‐ SWITCH‐AX‐1199252       9/2/2016 11:55   no Title                                                  Attorney Client
SWITCH‐AX‐1199253 ‐ SWITCH‐AX‐1199295       9/2/2016 11:55   PowerPoint Presentation                                   Attorney Client
SWITCH‐AX‐1199296 ‐ SWITCH‐AX‐1199296       9/2/2016 11:55   ATT00001.htm                                              Attorney Client
SWITCH‐AX‐1199297 ‐ SWITCH‐AX‐1199298       9/2/2016 11:59   no Title                                                  Attorney Client
SWITCH‐AX‐1199299 ‐ SWITCH‐AX‐1199341       9/2/2016 11:59   PowerPoint Presentation                                   Attorney Client
SWITCH‐AX‐1199342 ‐ SWITCH‐AX‐1199342       9/2/2016 11:59   ATT00001.htm                                              Attorney Client
SWITCH‐AX‐1199343 ‐ SWITCH‐AX‐1199344       9/2/2016 11:59   no Title                                                  Attorney Client
SWITCH‐AX‐1199345 ‐ SWITCH‐AX‐1199345       9/2/2016 11:59   ATT00001.htm                                              Attorney Client
SWITCH‐AX‐1199346 ‐ SWITCH‐AX‐1199388       9/2/2016 11:59   PowerPoint Presentation                                   Attorney Client
SWITCH‐AX‐1199389 ‐ SWITCH‐AX‐1199389       9/2/2016 12:05   no Title                                                  Attorney Client
SWITCH‐AX‐1199390 ‐ SWITCH‐AX‐1199405       9/2/2016 12:05   CFA & Initial SO‐Hulu‐Switch‐20160902.pdf                 Attorney Client
SWITCH‐AX‐1199406 ‐ SWITCH‐AX‐1199406       9/2/2016 12:05   image001.jpg                                              Attorney Client
SWITCH‐AX‐1199407 ‐ SWITCH‐AX‐1199407       9/2/2016 12:07   no Title                                                  Attorney Client
SWITCH‐AX‐1199408 ‐ SWITCH‐AX‐1199408       9/2/2016 12:07   image001.jpg                                              Attorney Client
SWITCH‐AX‐1199409 ‐ SWITCH‐AX‐1199424       9/2/2016 12:07   CFA & Initial SO‐Hulu‐Switch‐20160902.pdf                 Attorney Client
SWITCH‐AX‐1199425 ‐ SWITCH‐AX‐1199425       9/2/2016 12:21   no Title                                                  Attorney Client
SWITCH‐AX‐1199426 ‐ SWITCH‐AX‐1199426       9/2/2016 12:21   image002.jpg                                              Attorney Client
SWITCH‐AX‐1199427 ‐ SWITCH‐AX‐1199427       9/2/2016 12:21   image003.jpg                                              Attorney Client
SWITCH‐AX‐1199428 ‐ SWITCH‐AX‐1199443       9/2/2016 12:21   CFA_Initial SO‐Hulu‐Switch‐20160902.pdf                   Attorney Client
SWITCH‐AX‐1199444 ‐ SWITCH‐AX‐1199445       9/2/2016 12:34   no Title                                                  Attorney Client
SWITCH‐AX‐1199446 ‐ SWITCH‐AX‐1199446       9/2/2016 12:34   image003.jpg                                              Attorney Client
SWITCH‐AX‐1199447 ‐ SWITCH‐AX‐1199447       9/2/2016 12:34   image002.jpg                                              Attorney Client
SWITCH‐AX‐1199448 ‐ SWITCH‐AX‐1199463       9/2/2016 12:34   CFA_Initial SO‐Hulu‐Switch‐20160902.pdf                   Attorney Client
SWITCH‐AX‐1199464 ‐ SWITCH‐AX‐1199465       9/2/2016 12:35   3a23c75a‐4a02‐4fd6‐83e5‐7c02a8ec222a.msg                  Attorney Client
SWITCH‐AX‐1199466 ‐ SWITCH‐AX‐1199481       9/2/2016 12:35   CFA_Initial SO‐Hulu‐Switch‐20160902.pdf                   Attorney Client
SWITCH‐AX‐1199482 ‐ SWITCH‐AX‐1199482       9/2/2016 12:35   image003.jpg                                              Attorney Client
SWITCH‐AX‐1199483 ‐ SWITCH‐AX‐1199483       9/2/2016 12:35   image002.jpg                                              Attorney Client
SWITCH‐AX‐1199484 ‐ SWITCH‐AX‐1199485       9/2/2016 12:35   no Title                                                  Attorney Client
SWITCH‐AX‐1199486 ‐ SWITCH‐AX‐1199486       9/2/2016 12:35   image002.jpg                                              Attorney Client
SWITCH‐AX‐1199487 ‐ SWITCH‐AX‐1199502       9/2/2016 12:35   CFA_Initial SO‐Hulu‐Switch‐20160902.pdf                   Attorney Client
SWITCH‐AX‐1199503 ‐ SWITCH‐AX‐1199503       9/2/2016 12:35   image003.jpg                                              Attorney Client
SWITCH‐AX‐1199504 ‐ SWITCH‐AX‐1199506       9/2/2016 12:57   3874dbb0‐5fc7‐4439‐baba‐0e73871bb2a8.msg                  Attorney Client
SWITCH‐AX‐1199507 ‐ SWITCH‐AX‐1199507       9/2/2016 12:57   image002.png                                              Attorney Client
SWITCH‐AX‐1199508 ‐ SWITCH‐AX‐1199523       9/2/2016 12:57   Switch_9012016.pdf                                        Attorney Client
SWITCH‐AX‐1199524 ‐ SWITCH‐AX‐1199525       9/2/2016 13:02   801c5e82‐b959‐4524‐9acd‐4d0573a5b29d.msg                  Attorney Client
SWITCH‐AX‐1199526 ‐ SWITCH‐AX‐1199526       9/2/2016 13:02   ATT00001.htm                                              Attorney Client
SWITCH‐AX‐1199527 ‐ SWITCH‐AX‐1199542       9/2/2016 13:02   CFA_Initial SO‐Hulu‐Switch‐20160902.pdf                   Attorney Client
SWITCH‐AX‐1199543 ‐ SWITCH‐AX‐1199544       9/2/2016 13:02   no Title                                                  Attorney Client
SWITCH‐AX‐1199545 ‐ SWITCH‐AX‐1199560       9/2/2016 13:02   CFA_Initial SO‐Hulu‐Switch‐20160902.pdf                   Attorney Client
SWITCH‐AX‐1199561 ‐ SWITCH‐AX‐1199561       9/2/2016 13:02   ATT00001.htm                                              Attorney Client
SWITCH‐AX‐1199562 ‐ SWITCH‐AX‐1199564       9/2/2016 14:03   76808702‐981f‐46e1‐a4c6‐108e670f2fd1.msg                  Attorney Client
SWITCH‐AX‐1199565 ‐ SWITCH‐AX‐1199565       9/2/2016 14:03   RackLayout‐Example.vsd                                    Attorney Client
SWITCH‐AX‐1199566 ‐ SWITCH‐AX‐1199599       9/2/2016 14:03   Welcome Packet ‐ LAS.NAP09.pdf                            Attorney Client




                                                                         EXHIBIT 10, PAGE 2411
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 659 of 829


Bates                                   Document Date        Document Title                                                                           Privilege
SWITCH‐AX‐1199600 ‐ SWITCH‐AX‐1199602       9/2/2016 14:03   0de73f92‐3372‐4adc‐84ff‐90756b9a6e19.msg                                                 Attorney Client
SWITCH‐AX‐1199603 ‐ SWITCH‐AX‐1199636       9/2/2016 14:03   Welcome Packet ‐ LAS.NAP09.pdf                                                           Attorney Client
SWITCH‐AX‐1199637 ‐ SWITCH‐AX‐1199637       9/2/2016 14:03   RackLayout‐Example.vsd                                                                   Attorney Client
SWITCH‐AX‐1199638 ‐ SWITCH‐AX‐1199639       9/2/2016 14:28   no Title                                                                                 Attorney Client
SWITCH‐AX‐1199640 ‐ SWITCH‐AX‐1199648       9/2/2016 14:28   Switch ‐ Colocation Facilities Agreement EIG Switch v2 to v3 20160823 RE....docx         Attorney Client
SWITCH‐AX‐1199649 ‐ SWITCH‐AX‐1199649       9/2/2016 14:28   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1199650 ‐ SWITCH‐AX‐1199650       9/2/2016 15:39   no Title                                                                                 Attorney Client
SWITCH‐AX‐1199651 ‐ SWITCH‐AX‐1199660       9/2/2016 15:39   Web site                                                                                 Attorney Client
SWITCH‐AX‐1199661 ‐ SWITCH‐AX‐1199661       9/2/2016 15:39   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1199662 ‐ SWITCH‐AX‐1199667       9/2/2016 15:39   MSA Annex GI and GIP‐v3.1‐20160817 (Final).pdf                                           Attorney Client
SWITCH‐AX‐1199668 ‐ SWITCH‐AX‐1199671       9/2/2016 15:49   722a23bf‐ea33‐4850‐b11f‐8432351ea172.msg                                                 Attorney Client
SWITCH‐AX‐1199672 ‐ SWITCH‐AX‐1199672       9/2/2016 15:49   Collection Report 160902.xlsx                                                            Attorney Client
SWITCH‐AX‐1199673 ‐ SWITCH‐AX‐1199673       9/2/2016 15:49   Collection Report 160902.xlsx                                                            Attorney Client
SWITCH‐AX‐1199674 ‐ SWITCH‐AX‐1199674       9/2/2016 15:49   Collection Report 160902.xlsx                                                            Attorney Client
SWITCH‐AX‐1199675 ‐ SWITCH‐AX‐1199678       9/2/2016 15:49   no Title                                                                                 Attorney Client
SWITCH‐AX‐1199679 ‐ SWITCH‐AX‐1199679       9/2/2016 15:49   Collection Report 160902.xlsx                                                            Attorney Client
SWITCH‐AX‐1199680 ‐ SWITCH‐AX‐1199680       9/2/2016 15:49   Collection Report 160902.xlsx                                                            Attorney Client
SWITCH‐AX‐1199681 ‐ SWITCH‐AX‐1199681       9/2/2016 16:39   no Title                                                                                 Attorney Client
SWITCH‐AX‐1199682 ‐ SWITCH‐AX‐1199694       9/2/2016 16:39   OPERATIONS AND MAINTENANCE AGREEMENT‐ Windstream Switch v3 to v4 Clean 20160901.docx     Attorney Client
SWITCH‐AX‐1199695 ‐ SWITCH‐AX‐1199711       9/2/2016 16:39   LICENSE AGREEMENT‐CAGED SPACE                                                            Attorney Client
SWITCH‐AX‐1199712 ‐ SWITCH‐AX‐1199729       9/2/2016 16:39   LICENSE AGREEMENT‐CAGED SPACE                                                            Attorney Client
SWITCH‐AX‐1199730 ‐ SWITCH‐AX‐1199742       9/2/2016 16:39   OPERATIONS AND MAINTENANCE AGREEMENT‐ Windstream Switch v3 to v4 Redline 20160901.docx   Attorney Client
SWITCH‐AX‐1199743 ‐ SWITCH‐AX‐1199769       9/2/2016 16:39   DARK FIBER IRU AGREEMENT‐Windstream Switch v3 to v4 Clean 20160901.docx                  Attorney Client
SWITCH‐AX‐1199770 ‐ SWITCH‐AX‐1199796       9/2/2016 16:39   DARK FIBER IRU AGREEMENT‐Windstream Switch v3 to v4 Redline 20160901.docx                Attorney Client
SWITCH‐AX‐1199797 ‐ SWITCH‐AX‐1199807       9/2/2016 16:58   no Title                                                                                 Attorney Client
SWITCH‐AX‐1199808 ‐ SWITCH‐AX‐1199808       9/2/2016 16:58   image003.jpg                                                                             Attorney Client
SWITCH‐AX‐1199809 ‐ SWITCH‐AX‐1199809       9/2/2016 16:58   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1199810 ‐ SWITCH‐AX‐1199810       9/2/2016 16:58   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1199811 ‐ SWITCH‐AX‐1199820       9/2/2016 16:58   CFA‐US Signal‐ 080216 SH Response.docx                                                   Attorney Client
SWITCH‐AX‐1199821 ‐ SWITCH‐AX‐1199831       9/2/2016 16:58   no Title                                                                                 Attorney Client
SWITCH‐AX‐1199832 ‐ SWITCH‐AX‐1199832       9/2/2016 16:58   image003.jpg                                                                             Attorney Client
SWITCH‐AX‐1199833 ‐ SWITCH‐AX‐1199842       9/2/2016 16:58   CFA‐US Signal‐ 080216 SH Response.docx                                                   Attorney Client
SWITCH‐AX‐1199843 ‐ SWITCH‐AX‐1199843       9/2/2016 16:58   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1199844 ‐ SWITCH‐AX‐1199844       9/2/2016 16:58   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1199845 ‐ SWITCH‐AX‐1199855       9/2/2016 16:59   no Title                                                                                 Attorney Client
SWITCH‐AX‐1199856 ‐ SWITCH‐AX‐1199856       9/2/2016 16:59   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1199857 ‐ SWITCH‐AX‐1199866       9/2/2016 16:59   CFA‐US Signal‐ 080216 SH Response.docx                                                   Attorney Client
SWITCH‐AX‐1199867 ‐ SWITCH‐AX‐1199867       9/2/2016 16:59   image003.jpg                                                                             Attorney Client
SWITCH‐AX‐1199868 ‐ SWITCH‐AX‐1199868       9/2/2016 16:59   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1199869 ‐ SWITCH‐AX‐1199879       9/2/2016 16:59   no Title                                                                                 Attorney Client
SWITCH‐AX‐1199880 ‐ SWITCH‐AX‐1199880       9/2/2016 16:59   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1199881 ‐ SWITCH‐AX‐1199890       9/2/2016 16:59   CFA‐US Signal‐ 080216 SH Response.docx                                                   Attorney Client
SWITCH‐AX‐1199891 ‐ SWITCH‐AX‐1199891       9/2/2016 16:59   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1199892 ‐ SWITCH‐AX‐1199892       9/2/2016 16:59   image003.jpg                                                                             Attorney Client
SWITCH‐AX‐1199893 ‐ SWITCH‐AX‐1199893       9/2/2016 18:34   no Title                                                                                 Attorney Client
SWITCH‐AX‐1199894 ‐ SWITCH‐AX‐1199901       9/2/2016 18:34   Incentive Unit 08‐24‐2016 (Folino).pdf                                                   Attorney Client




                                                                        EXHIBIT 10, PAGE 2412
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 660 of 829


Bates                                   Document Date        Document Title                                                    Privilege
SWITCH‐AX‐1199902 ‐ SWITCH‐AX‐1199902       9/2/2016 18:34   ATT00001.htm                                                      Attorney Client
SWITCH‐AX‐1199903 ‐ SWITCH‐AX‐1199903       9/2/2016 18:34   no Title                                                          Attorney Client
SWITCH‐AX‐1199904 ‐ SWITCH‐AX‐1199911       9/2/2016 18:34   Incentive Unit 08‐24‐2016 (Folino).pdf                            Attorney Client
SWITCH‐AX‐1199912 ‐ SWITCH‐AX‐1199912       9/2/2016 18:34   ATT00001.htm                                                      Attorney Client
SWITCH‐AX‐1199913 ‐ SWITCH‐AX‐1199918       9/2/2016 19:44   0a21c56b‐b4ff‐479b‐b945‐97b1b8351bed.msg                          Attorney Client
SWITCH‐AX‐1199919 ‐ SWITCH‐AX‐1199929       9/2/2016 19:44   CFA‐PIMCO‐v4 to v5‐20160901.docx                                  Attorney Client
SWITCH‐AX‐1199930 ‐ SWITCH‐AX‐1199937       9/2/2016 19:57   no Title                                                          Attorney Client
SWITCH‐AX‐1199938 ‐ SWITCH‐AX‐1199938       9/2/2016 19:57   image007.jpg                                                      Attorney Client
SWITCH‐AX‐1199939 ‐ SWITCH‐AX‐1199939       9/2/2016 19:57   image003.jpg                                                      Attorney Client
SWITCH‐AX‐1199940 ‐ SWITCH‐AX‐1199945       9/2/2016 19:57   MSA Annex GI and GIP‐v3.1‐20160817 (Final)‐Switch Signed.pdf      Attorney Client
SWITCH‐AX‐1199946 ‐ SWITCH‐AX‐1199955       9/2/2016 19:57   MSA Expereo USA ‐ Supernap (Final) ‐ 20160830‐Switch Signed.pdf   Attorney Client
SWITCH‐AX‐1199956 ‐ SWITCH‐AX‐1199956       9/2/2016 19:57   image006.jpg                                                      Attorney Client
SWITCH‐AX‐1199957 ‐ SWITCH‐AX‐1199957       9/2/2016 20:01   no Title                                                          Attorney Client
SWITCH‐AX‐1199958 ‐ SWITCH‐AX‐1199965       9/2/2016 20:01   Incentive Unit 08‐24‐2016 (Folino).pdf                            Attorney Client
SWITCH‐AX‐1199966 ‐ SWITCH‐AX‐1199966       9/2/2016 20:01   ATT00001.htm                                                      Attorney Client
SWITCH‐AX‐1199967 ‐ SWITCH‐AX‐1199967       9/2/2016 20:01   no Title                                                          Attorney Client
SWITCH‐AX‐1199968 ‐ SWITCH‐AX‐1199975       9/2/2016 20:01   Incentive Unit 08‐24‐2016 (Folino).pdf                            Attorney Client
SWITCH‐AX‐1199976 ‐ SWITCH‐AX‐1199976       9/2/2016 20:01   ATT00001.htm                                                      Attorney Client
SWITCH‐AX‐1199977 ‐ SWITCH‐AX‐1199977        9/4/2016 6:53   no Title                                                          Attorney Client
SWITCH‐AX‐1199978 ‐ SWITCH‐AX‐1199978       9/4/2016 11:37   no Title                                                          Attorney Client
SWITCH‐AX‐1199979 ‐ SWITCH‐AX‐1200021       9/4/2016 11:37   PowerPoint Presentation                                           Attorney Client
SWITCH‐AX‐1200022 ‐ SWITCH‐AX‐1200022        9/5/2016 3:34   no Title                                                          Attorney Client
SWITCH‐AX‐1200023 ‐ SWITCH‐AX‐1200024        9/5/2016 3:34   Amazon Visit to SUPERNAP Italia Sept 2nd 2016.docx                Attorney Client
SWITCH‐AX‐1200025 ‐ SWITCH‐AX‐1200036        9/6/2016 5:33   no Title                                                          Attorney Client
SWITCH‐AX‐1200037 ‐ SWITCH‐AX‐1200037        9/6/2016 5:33   image003.jpg                                                      Attorney Client
SWITCH‐AX‐1200038 ‐ SWITCH‐AX‐1200038        9/6/2016 5:33   image004.jpg                                                      Attorney Client
SWITCH‐AX‐1200039 ‐ SWITCH‐AX‐1200039        9/6/2016 5:33   image005.jpg                                                      Attorney Client
SWITCH‐AX‐1200040 ‐ SWITCH‐AX‐1200040        9/6/2016 9:11   no Title                                                          Attorney Client
SWITCH‐AX‐1200041 ‐ SWITCH‐AX‐1200041        9/6/2016 9:11   image003.jpg                                                      Attorney Client
SWITCH‐AX‐1200042 ‐ SWITCH‐AX‐1200049        9/6/2016 9:11   Incentive Unit 05‐01‐2013 AR 04‐01‐2014 (Folino).pdf              Attorney Client
SWITCH‐AX‐1200050 ‐ SWITCH‐AX‐1200051        9/6/2016 9:15   no Title                                                          Attorney Client
SWITCH‐AX‐1200052 ‐ SWITCH‐AX‐1200059        9/6/2016 9:15   Incentive Unit 05‐01‐2013 AR 04‐01‐2014 (Folino).pdf              Attorney Client
SWITCH‐AX‐1200060 ‐ SWITCH‐AX‐1200060        9/6/2016 9:15   image003.jpg                                                      Attorney Client
SWITCH‐AX‐1200061 ‐ SWITCH‐AX‐1200062        9/6/2016 9:15   no Title                                                          Attorney Client
SWITCH‐AX‐1200063 ‐ SWITCH‐AX‐1200063        9/6/2016 9:15   image003.jpg                                                      Attorney Client
SWITCH‐AX‐1200064 ‐ SWITCH‐AX‐1200071        9/6/2016 9:15   Incentive Unit 05‐01‐2013 AR 04‐01‐2014 (Folino).pdf              Attorney Client
SWITCH‐AX‐1200072 ‐ SWITCH‐AX‐1200072        9/6/2016 9:23   no Title                                                          Attorney Client
SWITCH‐AX‐1200073 ‐ SWITCH‐AX‐1200080        9/6/2016 9:23   Incentive Unit 08‐24‐2016 (Folino).pdf                            Attorney Client
SWITCH‐AX‐1200081 ‐ SWITCH‐AX‐1200081        9/6/2016 9:23   image001.jpg                                                      Attorney Client
SWITCH‐AX‐1200082 ‐ SWITCH‐AX‐1200082        9/6/2016 9:23   ATT00001.htm                                                      Attorney Client
SWITCH‐AX‐1200083 ‐ SWITCH‐AX‐1200090        9/6/2016 9:58   c4f2b615‐8107‐4c2e‐9898‐2b30de75bd30.msg                          Attorney Client
SWITCH‐AX‐1200091 ‐ SWITCH‐AX‐1200091        9/6/2016 9:58   L899‐08‐002‐C.pdf                                                 Attorney Client
SWITCH‐AX‐1200092 ‐ SWITCH‐AX‐1200100        9/6/2016 9:58   RE_ Lanphere Auto ‐ Welcome to Switch!.msg                        Attorney Client
SWITCH‐AX‐1200101 ‐ SWITCH‐AX‐1200101        9/6/2016 9:58   image002.jpg                                                      Attorney Client
SWITCH‐AX‐1200102 ‐ SWITCH‐AX‐1200102        9/6/2016 9:58   image002.jpg                                                      Attorney Client
SWITCH‐AX‐1200103 ‐ SWITCH‐AX‐1200103        9/6/2016 9:58   image001.jpg                                                      Attorney Client




                                                                         EXHIBIT 10, PAGE 2413
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 661 of 829


Bates                                   Document Date        Document Title                                             Privilege
SWITCH‐AX‐1200104 ‐ SWITCH‐AX‐1200111        9/6/2016 9:58   L899‐08‐001‐M.pdf                                          Attorney Client
SWITCH‐AX‐1200112 ‐ SWITCH‐AX‐1200112        9/6/2016 9:58   image001.jpg                                               Attorney Client
SWITCH‐AX‐1200113 ‐ SWITCH‐AX‐1200116       9/6/2016 10:36   no Title                                                   Attorney Client
SWITCH‐AX‐1200117 ‐ SWITCH‐AX‐1200121       9/6/2016 10:38   no Title                                                   Attorney Client
SWITCH‐AX‐1200122 ‐ SWITCH‐AX‐1200122       9/6/2016 10:38   image005.png                                               Attorney Client
SWITCH‐AX‐1200123 ‐ SWITCH‐AX‐1200123       9/6/2016 10:38   first‐clip‐sd.mp4                                          Attorney Client
SWITCH‐AX‐1200124 ‐ SWITCH‐AX‐1200124       9/6/2016 10:38   second‐clip‐sd.mp4                                         Attorney Client
SWITCH‐AX‐1200125 ‐ SWITCH‐AX‐1200125       9/6/2016 10:38   image001.jpg                                               Attorney Client
SWITCH‐AX‐1200126 ‐ SWITCH‐AX‐1200127       9/6/2016 10:38   DC_NV_LoneMountain_1015.pdf                                Attorney Client
SWITCH‐AX‐1200128 ‐ SWITCH‐AX‐1200128       9/6/2016 10:38   image004.png                                               Attorney Client
SWITCH‐AX‐1200129 ‐ SWITCH‐AX‐1200129       9/6/2016 10:38   image008.jpg                                               Attorney Client
SWITCH‐AX‐1200130 ‐ SWITCH‐AX‐1200130       9/6/2016 10:38   image002.jpg                                               Attorney Client
SWITCH‐AX‐1200131 ‐ SWITCH‐AX‐1200131       9/6/2016 10:38   image006.png                                               Attorney Client
SWITCH‐AX‐1200132 ‐ SWITCH‐AX‐1200132       9/6/2016 11:15   Dist Est 14MM 75MM 100MM.xlsx                              Attorney Client
SWITCH‐AX‐1200133 ‐ SWITCH‐AX‐1200138       9/6/2016 12:05   c9a62899‐6a21‐4be8‐8694‐57d032ae315a.msg                   Attorney Client
SWITCH‐AX‐1200139 ‐ SWITCH‐AX‐1200139       9/6/2016 12:05   image001.jpg                                               Attorney Client
SWITCH‐AX‐1200140 ‐ SWITCH‐AX‐1200140       9/6/2016 12:05   image002.jpg                                               Attorney Client
SWITCH‐AX‐1200141 ‐ SWITCH‐AX‐1200151       9/6/2016 12:05   S906‐RNO01‐001‐M.pdf                                       Attorney Client
SWITCH‐AX‐1200152 ‐ SWITCH‐AX‐1200153       9/6/2016 12:05   S906‐RNO01‐002‐E.pdf                                       Attorney Client
SWITCH‐AX‐1200154 ‐ SWITCH‐AX‐1200159       9/6/2016 12:05   no Title                                                   Attorney Client
SWITCH‐AX‐1200160 ‐ SWITCH‐AX‐1200170       9/6/2016 12:05   S906‐RNO01‐001‐M.pdf                                       Attorney Client
SWITCH‐AX‐1200171 ‐ SWITCH‐AX‐1200171       9/6/2016 12:05   image002.jpg                                               Attorney Client
SWITCH‐AX‐1200172 ‐ SWITCH‐AX‐1200173       9/6/2016 12:05   S906‐RNO01‐002‐E.pdf                                       Attorney Client
SWITCH‐AX‐1200174 ‐ SWITCH‐AX‐1200174       9/6/2016 12:05   image001.jpg                                               Attorney Client
SWITCH‐AX‐1200175 ‐ SWITCH‐AX‐1200179       9/6/2016 12:24   no Title                                                   Attorney Client
SWITCH‐AX‐1200180 ‐ SWITCH‐AX‐1200180       9/6/2016 12:24   image005.png                                               Attorney Client
SWITCH‐AX‐1200181 ‐ SWITCH‐AX‐1200181       9/6/2016 12:24   second‐clip‐sd.mp4                                         Attorney Client
SWITCH‐AX‐1200182 ‐ SWITCH‐AX‐1200182       9/6/2016 12:24   image004.png                                               Attorney Client
SWITCH‐AX‐1200183 ‐ SWITCH‐AX‐1200184       9/6/2016 12:24   DC_NV_LoneMountain_1015.pdf                                Attorney Client
SWITCH‐AX‐1200185 ‐ SWITCH‐AX‐1200185       9/6/2016 12:24   image006.jpg                                               Attorney Client
SWITCH‐AX‐1200186 ‐ SWITCH‐AX‐1200186       9/6/2016 12:24   image002.jpg                                               Attorney Client
SWITCH‐AX‐1200187 ‐ SWITCH‐AX‐1200187       9/6/2016 12:24   first‐clip‐sd.mp4                                          Attorney Client
SWITCH‐AX‐1200188 ‐ SWITCH‐AX‐1200188       9/6/2016 12:24   image009.jpg                                               Attorney Client
SWITCH‐AX‐1200189 ‐ SWITCH‐AX‐1200189       9/6/2016 12:24   image003.png                                               Attorney Client
SWITCH‐AX‐1200190 ‐ SWITCH‐AX‐1200190       9/6/2016 14:15   no Title                                                   Attorney Client
SWITCH‐AX‐1200191 ‐ SWITCH‐AX‐1200199       9/6/2016 14:15   Regulatory Fees 2016 ‐ ITSP and VoIP.pdf                   Attorney Client
SWITCH‐AX‐1200200 ‐ SWITCH‐AX‐1200205       9/6/2016 14:15   Regulatory fees 2016 ‐ satellite and international.pdf     Attorney Client
SWITCH‐AX‐1200206 ‐ SWITCH‐AX‐1200258       9/6/2016 14:15   FY 2016 reg fees ‐ FCC‐16‐121A1.pdf                        Attorney Client
SWITCH‐AX‐1200259 ‐ SWITCH‐AX‐1200259       9/6/2016 15:09   c53c5995‐d241‐439c‐9040‐43ac660f0878.msg                   Attorney Client
SWITCH‐AX‐1200260 ‐ SWITCH‐AX‐1200260       9/6/2016 15:09   image001.jpg                                               Attorney Client
SWITCH‐AX‐1200261 ‐ SWITCH‐AX‐1200297       9/6/2016 15:09   Master Work Order Milan Amazon Switch v2 (20160822).docx   Attorney Client
SWITCH‐AX‐1200298 ‐ SWITCH‐AX‐1200298       9/6/2016 15:09   no Title                                                   Attorney Client
SWITCH‐AX‐1200299 ‐ SWITCH‐AX‐1200299       9/6/2016 15:09   image001.jpg                                               Attorney Client
SWITCH‐AX‐1200300 ‐ SWITCH‐AX‐1200336       9/6/2016 15:09   Master Work Order Milan Amazon Switch v2 (20160822).docx   Attorney Client
SWITCH‐AX‐1200337 ‐ SWITCH‐AX‐1200337       9/6/2016 15:42   aa515761‐f428‐4eee‐8402‐bcdfad997203.msg                   Attorney Client
SWITCH‐AX‐1200338 ‐ SWITCH‐AX‐1200346       9/6/2016 15:42   CFA‐loanDepot‐v3 to v4 2060830 Redline 2016906 (2).docx    Attorney Client




                                                                         EXHIBIT 10, PAGE 2414
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 662 of 829


Bates                                   Document Date        Document Title                                             Privilege
SWITCH‐AX‐1200347 ‐ SWITCH‐AX‐1200347       9/6/2016 15:42   image001.jpg                                               Attorney Client
SWITCH‐AX‐1200348 ‐ SWITCH‐AX‐1200348       9/6/2016 15:44   cfd42625‐b470‐40c2‐99ba‐790f0226fe58.msg                   Attorney Client
SWITCH‐AX‐1200349 ‐ SWITCH‐AX‐1200349       9/6/2016 15:44   image001.jpg                                               Attorney Client
SWITCH‐AX‐1200350 ‐ SWITCH‐AX‐1200358       9/6/2016 15:44   CFA‐loanDepot‐v3 to v4 2060830 Clean 2016906 (2).docx      Attorney Client
SWITCH‐AX‐1200359 ‐ SWITCH‐AX‐1200360       9/6/2016 15:46   no Title                                                   Attorney Client
SWITCH‐AX‐1200361 ‐ SWITCH‐AX‐1200397       9/6/2016 15:46   Master Work Order Milan Amazon Switch v2 (20160822).docx   Attorney Client
SWITCH‐AX‐1200398 ‐ SWITCH‐AX‐1200398       9/6/2016 15:46   image001.jpg                                               Attorney Client
SWITCH‐AX‐1200399 ‐ SWITCH‐AX‐1200399       9/6/2016 15:48   no Title                                                   Attorney Client
SWITCH‐AX‐1200400 ‐ SWITCH‐AX‐1200408       9/6/2016 15:48   CFA‐loanDepot‐v3 to v4 2060830 Clean 2016906 (2).docx      Attorney Client
SWITCH‐AX‐1200409 ‐ SWITCH‐AX‐1200417       9/6/2016 15:48   CFA‐loanDepot‐v3 to v4 2060830 Clean 2016906 (2).docx      Attorney Client
SWITCH‐AX‐1200418 ‐ SWITCH‐AX‐1200418       9/6/2016 15:48   image001.jpg                                               Attorney Client
SWITCH‐AX‐1200419 ‐ SWITCH‐AX‐1200420       9/6/2016 16:01   e166eac8‐533f‐44e0‐8ef4‐ca733528ee79.msg                   Attorney Client
SWITCH‐AX‐1200421 ‐ SWITCH‐AX‐1200429       9/6/2016 16:01   CFA‐loanDepot‐v3 to v4 2060830 Redline 2016906 (2).docx    Attorney Client
SWITCH‐AX‐1200430 ‐ SWITCH‐AX‐1200438       9/6/2016 16:01   CFA‐loanDepot‐v3 to v4 2060830 Clean 2016906 (2).docx      Attorney Client
SWITCH‐AX‐1200439 ‐ SWITCH‐AX‐1200439       9/6/2016 16:01   image001.jpg                                               Attorney Client
SWITCH‐AX‐1200440 ‐ SWITCH‐AX‐1200441       9/6/2016 16:01   no Title                                                   Attorney Client
SWITCH‐AX‐1200442 ‐ SWITCH‐AX‐1200442       9/6/2016 16:01   image001.jpg                                               Attorney Client
SWITCH‐AX‐1200443 ‐ SWITCH‐AX‐1200451       9/6/2016 16:01   CFA‐loanDepot‐v3 to v4 2060830 Redline 2016906 (2).docx    Attorney Client
SWITCH‐AX‐1200452 ‐ SWITCH‐AX‐1200460       9/6/2016 16:01   CFA‐loanDepot‐v3 to v4 2060830 Clean 2016906 (2).docx      Attorney Client
SWITCH‐AX‐1200461 ‐ SWITCH‐AX‐1200466       9/6/2016 16:17   no Title                                                   Attorney Client
SWITCH‐AX‐1200467 ‐ SWITCH‐AX‐1200467       9/6/2016 16:17   image004.jpg                                               Attorney Client
SWITCH‐AX‐1200468 ‐ SWITCH‐AX‐1200468       9/6/2016 16:17   Dark Fiber Quote for Creech AFB                            Attorney Client
SWITCH‐AX‐1200469 ‐ SWITCH‐AX‐1200470       9/6/2016 16:22   no Title                                                   Attorney Client
SWITCH‐AX‐1200471 ‐ SWITCH‐AX‐1200476       9/6/2016 16:22   DocuSign Certificate                                       Attorney Client
SWITCH‐AX‐1200477 ‐ SWITCH‐AX‐1200508       9/6/2016 16:22   eBay‐Switch Dark Fiber IRU Agmt ‐ S_.pdf                   Attorney Client
SWITCH‐AX‐1200509 ‐ SWITCH‐AX‐1200509       9/6/2016 16:22   image001.jpg                                               Attorney Client
SWITCH‐AX‐1200510 ‐ SWITCH‐AX‐1200513       9/6/2016 16:37   360320dc‐6e31‐44f1‐bc89‐65e74388cfd7.msg                   Attorney Client
SWITCH‐AX‐1200514 ‐ SWITCH‐AX‐1200514       9/6/2016 16:37   image002.jpg                                               Attorney Client
SWITCH‐AX‐1200515 ‐ SWITCH‐AX‐1200548       9/6/2016 16:37   Welcome Packet ‐ LAS.NAP09.pdf                             Attorney Client
SWITCH‐AX‐1200549 ‐ SWITCH‐AX‐1200549       9/6/2016 16:37   RackLayout‐Example.vsd                                     Attorney Client
SWITCH‐AX‐1200550 ‐ SWITCH‐AX‐1200555       9/6/2016 16:44   92a5a35e‐0b61‐4d9a‐90fc‐ca3e9de0d820.msg                   Attorney Client
SWITCH‐AX‐1200556 ‐ SWITCH‐AX‐1200556       9/6/2016 16:44   Collection Report 160906.xlsx                              Attorney Client
SWITCH‐AX‐1200557 ‐ SWITCH‐AX‐1200557       9/6/2016 16:44   Collection Report 160906.xlsx                              Attorney Client
SWITCH‐AX‐1200558 ‐ SWITCH‐AX‐1200563       9/6/2016 16:44   no Title                                                   Attorney Client
SWITCH‐AX‐1200564 ‐ SWITCH‐AX‐1200564       9/6/2016 16:44   Collection Report 160906.xlsx                              Attorney Client
SWITCH‐AX‐1200565 ‐ SWITCH‐AX‐1200565       9/6/2016 16:44   Collection Report 160906.xlsx                              Attorney Client
SWITCH‐AX‐1200566 ‐ SWITCH‐AX‐1200570       9/6/2016 16:45   no Title                                                   Attorney Client
SWITCH‐AX‐1200571 ‐ SWITCH‐AX‐1200579       9/6/2016 16:45   CFA Vestmark Switch Final 09‐15‐15.pdf                     Attorney Client
SWITCH‐AX‐1200580 ‐ SWITCH‐AX‐1200584       9/6/2016 16:45   Security Policies and Procedures.pdf                       Attorney Client
SWITCH‐AX‐1200585 ‐ SWITCH‐AX‐1200593       9/6/2016 16:45   Redline CFA Vestmark Switch V1 to Final 09‐15‐15.pdf       Attorney Client
SWITCH‐AX‐1200594 ‐ SWITCH‐AX‐1200598       9/6/2016 16:45   no Title                                                   Attorney Client
SWITCH‐AX‐1200599 ‐ SWITCH‐AX‐1200603       9/6/2016 16:45   Security Policies and Procedures.pdf                       Attorney Client
SWITCH‐AX‐1200604 ‐ SWITCH‐AX‐1200612       9/6/2016 16:45   CFA Vestmark Switch Final 09‐15‐15.pdf                     Attorney Client
SWITCH‐AX‐1200613 ‐ SWITCH‐AX‐1200621       9/6/2016 16:45   Redline CFA Vestmark Switch V1 to Final 09‐15‐15.pdf       Attorney Client
SWITCH‐AX‐1200622 ‐ SWITCH‐AX‐1200622       9/6/2016 17:18   no Title                                                   Attorney Client
SWITCH‐AX‐1200623 ‐ SWITCH‐AX‐1200632       9/6/2016 17:18   Redline CFA‐Varian‐v2 to v3‐20160830 Switch.docx           Attorney Client




                                                                         EXHIBIT 10, PAGE 2415
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 663 of 829


Bates                                   Document Date        Document Title                                               Privilege
SWITCH‐AX‐1200633 ‐ SWITCH‐AX‐1200633       9/6/2016 17:20   no Title                                                     Attorney Client
SWITCH‐AX‐1200634 ‐ SWITCH‐AX‐1200643       9/6/2016 17:20   Redline CFA‐Varian‐v2 to v3‐20160830 Switch.docx             Attorney Client
SWITCH‐AX‐1200644 ‐ SWITCH‐AX‐1200653       9/6/2016 17:20   CFA‐Varian‐v3‐20160830 Switch.docx                           Attorney Client
SWITCH‐AX‐1200654 ‐ SWITCH‐AX‐1200654       9/6/2016 18:32   no Title                                                     Attorney Client
SWITCH‐AX‐1200655 ‐ SWITCH‐AX‐1200665       9/6/2016 18:32   Colocation Facilities Agreement.2016.08.05 (00953812).DOCX   Attorney Client
SWITCH‐AX‐1200666 ‐ SWITCH‐AX‐1200676       9/6/2016 18:32   Colocation Facilities Agreement.2016.08.05 (00953812).DOCX   Attorney Client
SWITCH‐AX‐1200677 ‐ SWITCH‐AX‐1200677       9/6/2016 18:35   no Title                                                     Attorney Client
SWITCH‐AX‐1200678 ‐ SWITCH‐AX‐1200688       9/6/2016 18:35   Colocation Facilities Agreement.2016.08.05 (00953812).DOCX   Attorney Client
SWITCH‐AX‐1200689 ‐ SWITCH‐AX‐1200699       9/6/2016 18:35   Colocation Facilities Agreement.2016.08.05 (00953812).DOCX   Attorney Client
SWITCH‐AX‐1200700 ‐ SWITCH‐AX‐1200700       9/6/2016 18:47   Collection Report 160906.xlsx                                Attorney Client
SWITCH‐AX‐1200701 ‐ SWITCH‐AX‐1200703       9/6/2016 19:50   no Title                                                     Attorney Client
SWITCH‐AX‐1200704 ‐ SWITCH‐AX‐1200704       9/6/2016 21:01   no Title                                                     Attorney Client
SWITCH‐AX‐1200705 ‐ SWITCH‐AX‐1200732       9/6/2016 21:01   Cover page                                                   Attorney Client
SWITCH‐AX‐1200733 ‐ SWITCH‐AX‐1200775       9/6/2016 21:01   PowerPoint Presentation                                      Attorney Client
SWITCH‐AX‐1200776 ‐ SWITCH‐AX‐1200776       9/6/2016 21:17   no Title                                                     Attorney Client
SWITCH‐AX‐1200777 ‐ SWITCH‐AX‐1200819       9/6/2016 21:17   Scanned from Legal Xerox 7845.pdf                            Attorney Client
SWITCH‐AX‐1200820 ‐ SWITCH‐AX‐1200820       9/6/2016 21:29   no Title                                                     Attorney Client
SWITCH‐AX‐1200821 ‐ SWITCH‐AX‐1200821       9/6/2016 21:29   CORE Agreement/SUPERNAP.2016.08.09 (00954526).DOCX           Attorney Client
SWITCH‐AX‐1200822 ‐ SWITCH‐AX‐1200832       9/6/2016 21:29   Colocation Facilities Agreement.2016.08.05 (00953812).DOCX   Attorney Client
SWITCH‐AX‐1200833 ‐ SWITCH‐AX‐1200843       9/6/2016 21:29   Colocation Facilities Agreement.2016.08.05 (00953812).DOCX   Attorney Client
SWITCH‐AX‐1200844 ‐ SWITCH‐AX‐1200845       9/6/2016 21:32   no Title                                                     Attorney Client
SWITCH‐AX‐1200846 ‐ SWITCH‐AX‐1200846       9/6/2016 21:32   ATT00001.htm                                                 Attorney Client
SWITCH‐AX‐1200847 ‐ SWITCH‐AX‐1200847       9/6/2016 21:32   ATT00004.htm                                                 Attorney Client
SWITCH‐AX‐1200848 ‐ SWITCH‐AX‐1200848       9/6/2016 21:32   CORE Agreement/SUPERNAP.2016.08.09 (00954526).DOCX           Attorney Client
SWITCH‐AX‐1200849 ‐ SWITCH‐AX‐1200849       9/6/2016 21:32   ATT00003.htm                                                 Attorney Client
SWITCH‐AX‐1200850 ‐ SWITCH‐AX‐1200860       9/6/2016 21:32   Colocation Facilities Agreement.2016.08.05 (00953812).DOCX   Attorney Client
SWITCH‐AX‐1200861 ‐ SWITCH‐AX‐1200871       9/6/2016 21:32   Colocation Facilities Agreement.2016.08.05 (00953812).DOCX   Attorney Client
SWITCH‐AX‐1200872 ‐ SWITCH‐AX‐1200872       9/6/2016 21:32   ATT00002.htm                                                 Attorney Client
SWITCH‐AX‐1200873 ‐ SWITCH‐AX‐1200879        9/7/2016 0:24   no Title                                                     Attorney Client
SWITCH‐AX‐1200880 ‐ SWITCH‐AX‐1200886        9/7/2016 0:24   no Title                                                     Attorney Client
SWITCH‐AX‐1200887 ‐ SWITCH‐AX‐1200893        9/7/2016 0:24   no Title                                                     Attorney Client
SWITCH‐AX‐1200894 ‐ SWITCH‐AX‐1200900        9/7/2016 0:24   506e3cdc‐63bf‐4496‐8636‐4bf053f6e783.msg                     Attorney Client
SWITCH‐AX‐1200901 ‐ SWITCH‐AX‐1200906        9/7/2016 0:24   no Title                                                     Attorney Client
SWITCH‐AX‐1200907 ‐ SWITCH‐AX‐1200911        9/7/2016 0:24   no Title                                                     Attorney Client
SWITCH‐AX‐1200912 ‐ SWITCH‐AX‐1200918        9/7/2016 0:24   no Title                                                     Attorney Client
SWITCH‐AX‐1200919 ‐ SWITCH‐AX‐1200919        9/7/2016 8:00   no Title                                                     Attorney Client
SWITCH‐AX‐1200920 ‐ SWITCH‐AX‐1200943        9/7/2016 9:54   b505bff8‐4e79‐45de‐8596‐93863d5edc61.msg                     Attorney Client
SWITCH‐AX‐1200944 ‐ SWITCH‐AX‐1200944        9/7/2016 9:54   image004.jpg                                                 Attorney Client
SWITCH‐AX‐1200945 ‐ SWITCH‐AX‐1200945        9/7/2016 9:54   S1‐R SOW Rev 1.pdf                                           Attorney Client
SWITCH‐AX‐1200946 ‐ SWITCH‐AX‐1200946        9/7/2016 9:54   image007.jpg                                                 Attorney Client
SWITCH‐AX‐1200947 ‐ SWITCH‐AX‐1200947        9/7/2016 9:54   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1200948 ‐ SWITCH‐AX‐1200948        9/7/2016 9:54   image003.jpg                                                 Attorney Client
SWITCH‐AX‐1200949 ‐ SWITCH‐AX‐1200952       9/7/2016 10:04   b4a00ab4‐1001‐48c2‐b3c1‐6be4dbcd148e.msg                     Attorney Client
SWITCH‐AX‐1200953 ‐ SWITCH‐AX‐1200960       9/7/2016 10:04   C308‐07‐001‐M.pdf                                            Attorney Client
SWITCH‐AX‐1200961 ‐ SWITCH‐AX‐1200970       9/7/2016 10:04   Final Executed CFA                                           Attorney Client
SWITCH‐AX‐1200971 ‐ SWITCH‐AX‐1200971       9/7/2016 10:04   image001.png                                                 Attorney Client




                                                                         EXHIBIT 10, PAGE 2416
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 664 of 829


Bates                                   Document Date        Document Title                                                                    Privilege
SWITCH‐AX‐1200972 ‐ SWITCH‐AX‐1200975       9/7/2016 10:04   no Title                                                                          Attorney Client
SWITCH‐AX‐1200976 ‐ SWITCH‐AX‐1200985       9/7/2016 10:04   Final Executed CFA                                                                Attorney Client
SWITCH‐AX‐1200986 ‐ SWITCH‐AX‐1200993       9/7/2016 10:04   C308‐07‐001‐M.pdf                                                                 Attorney Client
SWITCH‐AX‐1200994 ‐ SWITCH‐AX‐1200994       9/7/2016 10:04   image001.png                                                                      Attorney Client
SWITCH‐AX‐1200995 ‐ SWITCH‐AX‐1200998       9/7/2016 10:04   no Title                                                                          Attorney Client
SWITCH‐AX‐1200999 ‐ SWITCH‐AX‐1201006       9/7/2016 10:04   C308‐07‐001‐M.pdf                                                                 Attorney Client
SWITCH‐AX‐1201007 ‐ SWITCH‐AX‐1201016       9/7/2016 10:04   Final Executed CFA                                                                Attorney Client
SWITCH‐AX‐1201017 ‐ SWITCH‐AX‐1201017       9/7/2016 10:04   image001.png                                                                      Attorney Client
SWITCH‐AX‐1201018 ‐ SWITCH‐AX‐1201018       9/7/2016 10:35   no Title                                                                          Attorney Client
SWITCH‐AX‐1201019 ‐ SWITCH‐AX‐1201035       9/7/2016 10:35   LICENSE AGREEMENT‐CAGED SPACE                                                     Attorney Client
SWITCH‐AX‐1201036 ‐ SWITCH‐AX‐1201036       9/7/2016 10:35   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1201037 ‐ SWITCH‐AX‐1201037       9/7/2016 10:35   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1201038 ‐ SWITCH‐AX‐1201038       9/7/2016 10:38   no Title                                                                          Attorney Client
SWITCH‐AX‐1201039 ‐ SWITCH‐AX‐1201039       9/7/2016 10:38   Collocation Agreement‐CC Comm‐Switch‐v1 20160830.docx                             Attorney Client
SWITCH‐AX‐1201040 ‐ SWITCH‐AX‐1201040       9/7/2016 10:38   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1201041 ‐ SWITCH‐AX‐1201057       9/7/2016 10:38   LICENSE AGREEMENT‐CAGED SPACE                                                     Attorney Client
SWITCH‐AX‐1201058 ‐ SWITCH‐AX‐1201058       9/7/2016 10:38   no Title                                                                          Attorney Client
SWITCH‐AX‐1201059 ‐ SWITCH‐AX‐1201075       9/7/2016 10:38   LICENSE AGREEMENT‐CAGED SPACE                                                     Attorney Client
SWITCH‐AX‐1201076 ‐ SWITCH‐AX‐1201076       9/7/2016 10:38   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1201077 ‐ SWITCH‐AX‐1201077       9/7/2016 10:38   Collocation Agreement‐CC Comm‐Switch‐v1 20160830.docx                             Attorney Client
SWITCH‐AX‐1201078 ‐ SWITCH‐AX‐1201081       9/7/2016 11:13   no Title                                                                          Attorney Client
SWITCH‐AX‐1201082 ‐ SWITCH‐AX‐1201083       9/7/2016 11:13   DOCS‐#414096‐v1‐Switch_s_Joinder_to_BCP_Opposition_to_Energy_Solutions_P....doc   Attorney Client
SWITCH‐AX‐1201084 ‐ SWITCH‐AX‐1201091       9/7/2016 11:13   DOCS‐#416672‐v1‐Switch_Supplement_to_Motion_for_Protective_Order SC edit....doc   Attorney Client
SWITCH‐AX‐1201092 ‐ SWITCH‐AX‐1201160       9/7/2016 11:13   DOCS‐#419448‐v1‐Switch_Closing_Brief_5‐11‐15 SC Nits.docx                         Attorney Client
SWITCH‐AX‐1201161 ‐ SWITCH‐AX‐1201188       9/7/2016 11:13   DOCS‐#422118‐v1‐Switch_Reconsideration_ ‐ MASTER DRAFT.doc                        Attorney Client
SWITCH‐AX‐1201189 ‐ SWITCH‐AX‐1201198       9/7/2016 11:13   DOCS‐#416850‐v1‐Switch_Motion_to_Strike_Jacobsen_Testimony (2).doc                Attorney Client
SWITCH‐AX‐1201199 ‐ SWITCH‐AX‐1201215       9/7/2016 11:13   DOCS‐#409205‐v1‐Switch_Response_to_Motion_Seeking_Supplement_of_Amended_....doc   Attorney Client
SWITCH‐AX‐1201216 ‐ SWITCH‐AX‐1201230       9/7/2016 11:13   Redline DOCS‐#416087‐v1‐Switch_Reply_to_Responses_to_Motion_for_Protecti....doc   Attorney Client
SWITCH‐AX‐1201231 ‐ SWITCH‐AX‐1201241       9/7/2016 11:13   DOCS‐#416848‐v1A‐Switch_s_Motion_to_Strike_Elicegui_Testimony SC edits.doc        Attorney Client
SWITCH‐AX‐1201242 ‐ SWITCH‐AX‐1201250       9/7/2016 11:13   DOCS‐#414910‐v1‐Switch_Motion_for_Protective_Order (2) (3) ‐ SC edits.doc         Attorney Client
SWITCH‐AX‐1201251 ‐ SWITCH‐AX‐1201260       9/7/2016 11:13   DOCS‐#406631‐v1‐Switch_FINAL_704B_Application (2) (sc edits).doc                  Attorney Client
SWITCH‐AX‐1201261 ‐ SWITCH‐AX‐1201268       9/7/2016 11:13   DOCS‐#409600‐v1‐Switch_Reply_to_Staff_ SC Edits.doc                               Attorney Client
SWITCH‐AX‐1201269 ‐ SWITCH‐AX‐1201279       9/7/2016 11:30   no Title                                                                          Attorney Client;Work Product
SWITCH‐AX‐1201280 ‐ SWITCH‐AX‐1201291       9/7/2016 11:38   no Title                                                                          Attorney Client
SWITCH‐AX‐1201292 ‐ SWITCH‐AX‐1201292       9/7/2016 11:38   image005.jpg                                                                      Attorney Client
SWITCH‐AX‐1201293 ‐ SWITCH‐AX‐1201293       9/7/2016 11:38   image004.jpg                                                                      Attorney Client
SWITCH‐AX‐1201294 ‐ SWITCH‐AX‐1201294       9/7/2016 11:38   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1201295 ‐ SWITCH‐AX‐1201295       9/7/2016 12:25   no Title                                                                          Attorney Client
SWITCH‐AX‐1201296 ‐ SWITCH‐AX‐1201303       9/7/2016 12:25   Scanned from a Xerox Multifunction Device.pdf                                     Attorney Client
SWITCH‐AX‐1201304 ‐ SWITCH‐AX‐1201304       9/7/2016 12:25   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1201305 ‐ SWITCH‐AX‐1201308       9/7/2016 12:39   no Title                                                                          Attorney Client
SWITCH‐AX‐1201309 ‐ SWITCH‐AX‐1201309       9/7/2016 12:39   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1201310 ‐ SWITCH‐AX‐1201310       9/7/2016 12:39   image003.png                                                                      Attorney Client
SWITCH‐AX‐1201311 ‐ SWITCH‐AX‐1201313       9/7/2016 12:39   COUNTRY ADDENDUM FOR SERVICES SUPPLIED IN BRAZIL                                  Attorney Client
SWITCH‐AX‐1201314 ‐ SWITCH‐AX‐1201315       9/7/2016 12:39   Switch Nuvasive Rio Brazil Order 9‐07‐16.pdf                                      Attorney Client
SWITCH‐AX‐1201316 ‐ SWITCH‐AX‐1201316       9/7/2016 12:39   image001.jpg                                                                      Attorney Client




                                                                        EXHIBIT 10, PAGE 2417
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 665 of 829


Bates                                   Document Date        Document Title                                                                        Privilege
SWITCH‐AX‐1201317 ‐ SWITCH‐AX‐1201317       9/7/2016 12:52   Sales Actuals Oct 2015 ‐ Jul 2016.xlsx                                                Attorney Client
SWITCH‐AX‐1201318 ‐ SWITCH‐AX‐1201319       9/7/2016 13:35   e7700922‐5d03‐445e‐b7a4‐7143e41e5831.msg                                              Attorney Client
SWITCH‐AX‐1201320 ‐ SWITCH‐AX‐1201320       9/7/2016 13:35   Media Report Aug 2016.xlsx                                                            Attorney Client
SWITCH‐AX‐1201321 ‐ SWITCH‐AX‐1201321       9/7/2016 13:35   image001.png                                                                          Attorney Client
SWITCH‐AX‐1201322 ‐ SWITCH‐AX‐1201323       9/7/2016 13:35   no Title                                                                              Attorney Client
SWITCH‐AX‐1201324 ‐ SWITCH‐AX‐1201324       9/7/2016 13:35   image001.png                                                                          Attorney Client
SWITCH‐AX‐1201325 ‐ SWITCH‐AX‐1201325       9/7/2016 13:35   Media Report Aug 2016.xlsx                                                            Attorney Client
SWITCH‐AX‐1201326 ‐ SWITCH‐AX‐1201326       9/7/2016 13:41   Equity Cap Table_ 2016 v3.xlsx                                                        Attorney Client
SWITCH‐AX‐1201327 ‐ SWITCH‐AX‐1201328       9/7/2016 14:36   no Title                                                                              Attorney Client
SWITCH‐AX‐1201329 ‐ SWITCH‐AX‐1201332       9/7/2016 14:36   PUCN Letter to Switch_9‐7‐16.pdf                                                      Attorney Client
SWITCH‐AX‐1201333 ‐ SWITCH‐AX‐1201361       9/7/2016 14:36   SwitchRecords_9‐7‐16.pdf                                                              Attorney Client
SWITCH‐AX‐1201362 ‐ SWITCH‐AX‐1201478       9/7/2016 14:36   Tanner Mobile Phone Records.pdf                                                       Attorney Client
SWITCH‐AX‐1201479 ‐ SWITCH‐AX‐1201480       9/7/2016 14:59   no Title                                                                              Attorney Client
SWITCH‐AX‐1201481 ‐ SWITCH‐AX‐1201489       9/7/2016 14:59   CFA‐loanDepot‐v3 to v4 2060830 Redline 2016906 (2).docx                               Attorney Client
SWITCH‐AX‐1201490 ‐ SWITCH‐AX‐1201498       9/7/2016 14:59   CFA‐loanDepot‐v3 to v4 2060830 Clean 2016906 (2).docx                                 Attorney Client
SWITCH‐AX‐1201499 ‐ SWITCH‐AX‐1201499       9/7/2016 14:59   image001.jpg                                                                          Attorney Client
SWITCH‐AX‐1201500 ‐ SWITCH‐AX‐1201501       9/7/2016 14:59   no Title                                                                              Attorney Client
SWITCH‐AX‐1201502 ‐ SWITCH‐AX‐1201510       9/7/2016 14:59   CFA‐loanDepot‐v3 to v4 2060830 Clean 2016906 (2).docx                                 Attorney Client
SWITCH‐AX‐1201511 ‐ SWITCH‐AX‐1201519       9/7/2016 14:59   CFA‐loanDepot‐v3 to v4 2060830 Redline 2016906 (2).docx                               Attorney Client
SWITCH‐AX‐1201520 ‐ SWITCH‐AX‐1201520       9/7/2016 14:59   image001.jpg                                                                          Attorney Client
SWITCH‐AX‐1201521 ‐ SWITCH‐AX‐1201533       9/7/2016 15:52   no Title                                                                              Attorney Client
SWITCH‐AX‐1201534 ‐ SWITCH‐AX‐1201541       9/7/2016 15:52   Colocation Facilities Agreement‐AHS Management‐v3‐20160907.pdf                        Attorney Client
SWITCH‐AX‐1201542 ‐ SWITCH‐AX‐1201549       9/7/2016 15:52   Colocation Facilities Agreement‐AHS Management‐v2 to v3‐20160907.pdf                  Attorney Client
SWITCH‐AX‐1201550 ‐ SWITCH‐AX‐1201550       9/7/2016 15:52   image001.jpg                                                                          Attorney Client
SWITCH‐AX‐1201551 ‐ SWITCH‐AX‐1201551       9/7/2016 17:02   Collection Report 160907.xlsx                                                         Attorney Client
SWITCH‐AX‐1201552 ‐ SWITCH‐AX‐1201556       9/7/2016 17:02   no Title                                                                              Attorney Client
SWITCH‐AX‐1201557 ‐ SWITCH‐AX‐1201557       9/7/2016 17:02   Collection Report 160907.xlsx                                                         Attorney Client
SWITCH‐AX‐1201558 ‐ SWITCH‐AX‐1201558       9/7/2016 17:02   Collection Report 160907.xlsx                                                         Attorney Client
SWITCH‐AX‐1201559 ‐ SWITCH‐AX‐1201563       9/7/2016 17:02   c0cdfe63‐7ecb‐403d‐a62e‐129cf765c272.msg                                              Attorney Client
SWITCH‐AX‐1201564 ‐ SWITCH‐AX‐1201564       9/7/2016 17:02   Collection Report 160907.xlsx                                                         Attorney Client
SWITCH‐AX‐1201565 ‐ SWITCH‐AX‐1201565       9/7/2016 17:02   Collection Report 160907.xlsx                                                         Attorney Client
SWITCH‐AX‐1201566 ‐ SWITCH‐AX‐1201567       9/7/2016 18:18   6b99af31‐f2e3‐469e‐b78f‐607936572951.msg                                              Attorney Client
SWITCH‐AX‐1201568 ‐ SWITCH‐AX‐1201568       9/7/2016 18:18   image001.jpg                                                                          Attorney Client
SWITCH‐AX‐1201569 ‐ SWITCH‐AX‐1201572       9/7/2016 18:18   WAVELENGTH SERVICES SCHEDULE v4 to v5 20160907.docx                                   Attorney Client
SWITCH‐AX‐1201573 ‐ SWITCH‐AX‐1201581       9/7/2016 18:18   CFA‐loanDepot‐v4 to v5 2060830 Clean 2016907.docx                                     Attorney Client
SWITCH‐AX‐1201582 ‐ SWITCH‐AX‐1201582       9/7/2016 18:28   no Title                                                                              Attorney Client
SWITCH‐AX‐1201583 ‐ SWITCH‐AX‐1201622       9/7/2016 18:28   Pleading Wizard                                                                       Attorney Client
SWITCH‐AX‐1201623 ‐ SWITCH‐AX‐1201624       9/7/2016 18:33   no Title                                                                              Attorney Client
SWITCH‐AX‐1201625 ‐ SWITCH‐AX‐1201655       9/7/2016 18:33   AVA‐381 Avaya ‐ Black Stone IP ‐ Networking Marketing Deck 2016.09.07                 Attorney Client
SWITCH‐AX‐1201656 ‐ SWITCH‐AX‐1201656       9/7/2016 18:33   AVA‐381 Avaya ‐ Black Stone IP ‐ Networking Portfolio Patent List ‐ 2016.09.07.xlsx   Attorney Client
SWITCH‐AX‐1201657 ‐ SWITCH‐AX‐1201658       9/7/2016 18:35   no Title                                                                              Attorney Client
SWITCH‐AX‐1201659 ‐ SWITCH‐AX‐1201689       9/7/2016 18:35   AVA‐381 Avaya ‐ Black Stone IP ‐ Networking Marketing Deck 2016.09.07                 Attorney Client
SWITCH‐AX‐1201690 ‐ SWITCH‐AX‐1201690       9/7/2016 18:35   AVA‐381 Avaya ‐ Black Stone IP ‐ Networking Portfolio Patent List ‐ 2016.09.07.xlsx   Attorney Client
SWITCH‐AX‐1201691 ‐ SWITCH‐AX‐1201694       9/7/2016 19:11   no Title                                                                              Attorney Client
SWITCH‐AX‐1201695 ‐ SWITCH‐AX‐1201695       9/7/2016 19:11   Data Addendum.pdf                                                                     Attorney Client
SWITCH‐AX‐1201696 ‐ SWITCH‐AX‐1201705       9/7/2016 19:11   Colocation Facilities Agreement 09.07.16 V7 Switch.docx                               Attorney Client




                                                                          EXHIBIT 10, PAGE 2418
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 666 of 829


Bates                                   Document Date        Document Title                                                          Privilege
SWITCH‐AX‐1201706 ‐ SWITCH‐AX‐1201715       9/7/2016 19:11   Redline Colocation Facilities Agreement 09.07.16 V6 to V7 Switch.docx   Attorney Client
SWITCH‐AX‐1201716 ‐ SWITCH‐AX‐1201719       9/7/2016 19:14   no Title                                                                Attorney Client
SWITCH‐AX‐1201720 ‐ SWITCH‐AX‐1201720       9/7/2016 19:14   Data Addendum.pdf                                                       Attorney Client
SWITCH‐AX‐1201721 ‐ SWITCH‐AX‐1201730       9/7/2016 19:14   Redline Colocation Facilities Agreement 09.07.16 V6 to V7 Switch.docx   Attorney Client
SWITCH‐AX‐1201731 ‐ SWITCH‐AX‐1201740       9/7/2016 19:14   Colocation Facilities Agreement 09.07.16 V7 Switch.docx                 Attorney Client
SWITCH‐AX‐1201741 ‐ SWITCH‐AX‐1201743       9/7/2016 19:15   fe0a182f‐7914‐4235‐af24‐0a8268eb23ee.msg                                Attorney Client
SWITCH‐AX‐1201744 ‐ SWITCH‐AX‐1201744       9/7/2016 19:15   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1201745 ‐ SWITCH‐AX‐1201747       9/7/2016 21:29   no Title                                                                Attorney Client
SWITCH‐AX‐1201748 ‐ SWITCH‐AX‐1201750       9/7/2016 21:29   46a588d0‐787e‐442c‐bf55‐2a5f1d3a900e.msg                                Attorney Client
SWITCH‐AX‐1201751 ‐ SWITCH‐AX‐1201751       9/7/2016 21:29   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1201752 ‐ SWITCH‐AX‐1201759        9/8/2016 4:39   a5f65762‐aba9‐4b43‐908a‐778ea43f33d6.msg                                Attorney Client
SWITCH‐AX‐1201760 ‐ SWITCH‐AX‐1201770        9/8/2016 4:39   CFA‐PIMCO‐v4 to v5‐20160901 0906f(NEWONLY).docx                         Attorney Client
SWITCH‐AX‐1201771 ‐ SWITCH‐AX‐1201781        9/8/2016 4:39   CFA‐PIMCO‐v4 to v5‐20160901 0906f.docx                                  Attorney Client
SWITCH‐AX‐1201782 ‐ SWITCH‐AX‐1201782        9/8/2016 4:40   no Title                                                                Attorney Client
SWITCH‐AX‐1201783 ‐ SWITCH‐AX‐1201785        9/8/2016 4:40   DRAFT PrinciplesEnergyChoice 9.8.16.docx                                Attorney Client
SWITCH‐AX‐1201786 ‐ SWITCH‐AX‐1201786        9/8/2016 4:40   ATT00001.txt                                                            Attorney Client
SWITCH‐AX‐1201787 ‐ SWITCH‐AX‐1201790        9/8/2016 4:43   f52f8a33‐1e2c‐4d67‐8413‐a710a5686ce4.msg                                Attorney Client
SWITCH‐AX‐1201791 ‐ SWITCH‐AX‐1201802        9/8/2016 7:39   no Title                                                                Attorney Client
SWITCH‐AX‐1201803 ‐ SWITCH‐AX‐1201803        9/8/2016 7:39   image004.jpg                                                            Attorney Client
SWITCH‐AX‐1201804 ‐ SWITCH‐AX‐1201804        9/8/2016 7:39   image005.jpg                                                            Attorney Client
SWITCH‐AX‐1201805 ‐ SWITCH‐AX‐1201805        9/8/2016 7:39   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1201806 ‐ SWITCH‐AX‐1201818        9/8/2016 7:39   no Title                                                                Attorney Client
SWITCH‐AX‐1201819 ‐ SWITCH‐AX‐1201819        9/8/2016 7:39   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1201820 ‐ SWITCH‐AX‐1201820        9/8/2016 7:39   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1201821 ‐ SWITCH‐AX‐1201821        9/8/2016 7:39   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1201822 ‐ SWITCH‐AX‐1201825        9/8/2016 8:03   20004556‐ca00‐4c49‐8397‐445ef1b745e2.msg                                Attorney Client
SWITCH‐AX‐1201826 ‐ SWITCH‐AX‐1201829        9/8/2016 8:03   no Title                                                                Attorney Client
SWITCH‐AX‐1201830 ‐ SWITCH‐AX‐1201842        9/8/2016 8:08   no Title                                                                Attorney Client
SWITCH‐AX‐1201843 ‐ SWITCH‐AX‐1201843        9/8/2016 8:08   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1201844 ‐ SWITCH‐AX‐1201844        9/8/2016 8:08   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1201845 ‐ SWITCH‐AX‐1201845        9/8/2016 8:08   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1201846 ‐ SWITCH‐AX‐1201849        9/8/2016 9:05   no Title                                                                Attorney Client
SWITCH‐AX‐1201850 ‐ SWITCH‐AX‐1201861       9/8/2016 10:10   no Title                                                                Attorney Client
SWITCH‐AX‐1201862 ‐ SWITCH‐AX‐1201873       9/8/2016 10:10   no Title                                                                Attorney Client
SWITCH‐AX‐1201874 ‐ SWITCH‐AX‐1201874       9/8/2016 10:10   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1201875 ‐ SWITCH‐AX‐1201875       9/8/2016 10:10   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1201876 ‐ SWITCH‐AX‐1201876       9/8/2016 10:10   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1201877 ‐ SWITCH‐AX‐1201877       9/8/2016 10:14   no Title                                                                Attorney Client
SWITCH‐AX‐1201878 ‐ SWITCH‐AX‐1201878       9/8/2016 10:14   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1201879 ‐ SWITCH‐AX‐1201886       9/8/2016 10:14   Incentive Unit 08‐24‐2016 Folino.pdf                                    Attorney Client
SWITCH‐AX‐1201887 ‐ SWITCH‐AX‐1201890       9/8/2016 11:44   no Title                                                                Attorney Client
SWITCH‐AX‐1201891 ‐ SWITCH‐AX‐1201891       9/8/2016 13:03   no Title                                                                Attorney Client;Work Product
SWITCH‐AX‐1201892 ‐ SWITCH‐AX‐1201931       9/8/2016 13:03   Pleading Wizard                                                         Attorney Client;Work Product
SWITCH‐AX‐1201932 ‐ SWITCH‐AX‐1201933       9/8/2016 13:07   no Title                                                                Attorney Client
SWITCH‐AX‐1201934 ‐ SWITCH‐AX‐1201941       9/8/2016 13:07   Colocation Facilities Agreement (Carrier Services)‐20160822.pdf         Attorney Client
SWITCH‐AX‐1201942 ‐ SWITCH‐AX‐1201943       9/8/2016 13:07   no Title                                                                Attorney Client




                                                                          EXHIBIT 10, PAGE 2419
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 667 of 829


Bates                                   Document Date        Document Title                                                          Privilege
SWITCH‐AX‐1201944 ‐ SWITCH‐AX‐1201951       9/8/2016 13:07   Colocation Facilities Agreement (Carrier Services)‐20160822.pdf         Attorney Client
SWITCH‐AX‐1201952 ‐ SWITCH‐AX‐1201952       9/8/2016 13:18   no Title                                                                Attorney Client
SWITCH‐AX‐1201953 ‐ SWITCH‐AX‐1201953       9/8/2016 13:18   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1201954 ‐ SWITCH‐AX‐1201961       9/8/2016 13:18   Incentive Unit 08‐24‐2016 Folino.pdf                                    Attorney Client
SWITCH‐AX‐1201962 ‐ SWITCH‐AX‐1201962       9/8/2016 13:18   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1201963 ‐ SWITCH‐AX‐1201969       9/8/2016 13:24   7cabb1ce‐b1d8‐4f15‐9b18‐733767d5750c.msg                                Attorney Client
SWITCH‐AX‐1201970 ‐ SWITCH‐AX‐1201970       9/8/2016 13:24   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1201971 ‐ SWITCH‐AX‐1201979       9/8/2016 13:24   CFA‐loanDepot‐v5 to v6 Clean 2016908.docx                               Attorney Client
SWITCH‐AX‐1201980 ‐ SWITCH‐AX‐1201981       9/8/2016 13:24   SO ‐ Loan Depot ‐ Switch Vegas‐Tahoe cabinets CLEAN.pdf                 Attorney Client
SWITCH‐AX‐1201982 ‐ SWITCH‐AX‐1201986       9/8/2016 13:24   WAVELENGTH SERVICES SCHEDULE v5 to v6 20160908.docx                     Attorney Client
SWITCH‐AX‐1201987 ‐ SWITCH‐AX‐1201987       9/8/2016 13:56   Check Upload Approval‐091216.xlsx                                       Attorney Client
SWITCH‐AX‐1201988 ‐ SWITCH‐AX‐1201988       9/8/2016 14:40   no Title                                                                Attorney Client
SWITCH‐AX‐1201989 ‐ SWITCH‐AX‐1201989       9/8/2016 14:40   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1201990 ‐ SWITCH‐AX‐1201999       9/8/2016 14:40   CFA‐US Signal‐ v8 20160908 Clean.docx                                   Attorney Client
SWITCH‐AX‐1202000 ‐ SWITCH‐AX‐1202001       9/8/2016 14:52   no Title                                                                Attorney Client
SWITCH‐AX‐1202002 ‐ SWITCH‐AX‐1202011       9/8/2016 14:52   CFA‐US Signal‐ v8 20160908 Clean.docx                                   Attorney Client
SWITCH‐AX‐1202012 ‐ SWITCH‐AX‐1202012       9/8/2016 14:52   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1202013 ‐ SWITCH‐AX‐1202013       9/8/2016 14:52   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1202014 ‐ SWITCH‐AX‐1202018       9/8/2016 15:03   no Title                                                                Attorney Client
SWITCH‐AX‐1202019 ‐ SWITCH‐AX‐1202028       9/8/2016 15:03   Colocation Facilities Agreement 09.08.16 V8 Switch.docx                 Attorney Client
SWITCH‐AX‐1202029 ‐ SWITCH‐AX‐1202033       9/8/2016 15:05   no Title                                                                Attorney Client
SWITCH‐AX‐1202034 ‐ SWITCH‐AX‐1202034       9/8/2016 15:05   Data Addendum.pdf                                                       Attorney Client
SWITCH‐AX‐1202035 ‐ SWITCH‐AX‐1202044       9/8/2016 15:05   Redline Colocation Facilities Agreement 09.08.16 V7 to V8 Switch.docx   Attorney Client
SWITCH‐AX‐1202045 ‐ SWITCH‐AX‐1202054       9/8/2016 15:05   Colocation Facilities Agreement 09.08.16 V8 Switch.docx                 Attorney Client
SWITCH‐AX‐1202055 ‐ SWITCH‐AX‐1202065       9/8/2016 15:35   no Title                                                                Attorney Client
SWITCH‐AX‐1202066 ‐ SWITCH‐AX‐1202067       9/8/2016 15:55   no Title                                                                Attorney Client
SWITCH‐AX‐1202068 ‐ SWITCH‐AX‐1202068       9/8/2016 15:55   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1202069 ‐ SWITCH‐AX‐1202071       9/8/2016 15:55   Bridgewest Group 9‐8.pdf                                                Attorney Client
SWITCH‐AX‐1202072 ‐ SWITCH‐AX‐1202084       9/8/2016 15:55   .                                                                       Attorney Client
SWITCH‐AX‐1202085 ‐ SWITCH‐AX‐1202086       9/8/2016 15:55   no Title                                                                Attorney Client
SWITCH‐AX‐1202087 ‐ SWITCH‐AX‐1202089       9/8/2016 15:55   Bridgewest Group 9‐8.pdf                                                Attorney Client
SWITCH‐AX‐1202090 ‐ SWITCH‐AX‐1202102       9/8/2016 15:55   .                                                                       Attorney Client
SWITCH‐AX‐1202103 ‐ SWITCH‐AX‐1202103       9/8/2016 15:55   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1202104 ‐ SWITCH‐AX‐1202107       9/8/2016 16:05   b4c588c0‐56e0‐47a4‐b9d4‐033a97343a82.msg                                Attorney Client
SWITCH‐AX‐1202108 ‐ SWITCH‐AX‐1202108       9/8/2016 16:05   Collection Report 160908.xlsx                                           Attorney Client
SWITCH‐AX‐1202109 ‐ SWITCH‐AX‐1202109       9/8/2016 16:05   Collection Report 160908.xlsx                                           Attorney Client
SWITCH‐AX‐1202110 ‐ SWITCH‐AX‐1202110       9/8/2016 16:05   Collection Report 160908.xlsx                                           Attorney Client
SWITCH‐AX‐1202111 ‐ SWITCH‐AX‐1202114       9/8/2016 16:05   no Title                                                                Attorney Client
SWITCH‐AX‐1202115 ‐ SWITCH‐AX‐1202115       9/8/2016 16:05   Collection Report 160908.xlsx                                           Attorney Client
SWITCH‐AX‐1202116 ‐ SWITCH‐AX‐1202116       9/8/2016 16:05   Collection Report 160908.xlsx                                           Attorney Client
SWITCH‐AX‐1202117 ‐ SWITCH‐AX‐1202127       9/8/2016 16:27   no Title                                                                Attorney Client
SWITCH‐AX‐1202128 ‐ SWITCH‐AX‐1202142       9/8/2016 17:18   no Title                                                                Attorney Client
SWITCH‐AX‐1202143 ‐ SWITCH‐AX‐1202150       9/8/2016 17:18   Colocation Facilities Agreement‐AHS Management‐v2 to v3‐20160908.pdf    Attorney Client
SWITCH‐AX‐1202151 ‐ SWITCH‐AX‐1202158       9/8/2016 17:18   Colocation Facilities Agreement‐AHS Management‐v3‐20160908.pdf          Attorney Client
SWITCH‐AX‐1202159 ‐ SWITCH‐AX‐1202159       9/8/2016 17:18   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1202160 ‐ SWITCH‐AX‐1202160       9/8/2016 17:18   image002.jpg                                                            Attorney Client




                                                                         EXHIBIT 10, PAGE 2420
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 668 of 829


Bates                                   Document Date        Document Title                                         Privilege
SWITCH‐AX‐1202161 ‐ SWITCH‐AX‐1202168       9/8/2016 18:07   no Title                                               Attorney Client
SWITCH‐AX‐1202169 ‐ SWITCH‐AX‐1202169       9/8/2016 18:07   C808‐07‐005‐E.pdf                                      Attorney Client
SWITCH‐AX‐1202170 ‐ SWITCH‐AX‐1202170       9/8/2016 18:07   image002.png                                           Attorney Client
SWITCH‐AX‐1202171 ‐ SWITCH‐AX‐1202173       9/8/2016 18:07   Switch SO 671136 100G VGS to 11GO.pdf                  Attorney Client
SWITCH‐AX‐1202174 ‐ SWITCH‐AX‐1202174       9/8/2016 18:07   image001.jpg                                           Attorney Client
SWITCH‐AX‐1202175 ‐ SWITCH‐AX‐1202175       9/8/2016 18:07   image003.jpg                                           Attorney Client
SWITCH‐AX‐1202176 ‐ SWITCH‐AX‐1202176       9/8/2016 18:07   Switch Service Order ‐ Crowdstrike 7‐8‐16[2][1] copy   Attorney Client
SWITCH‐AX‐1202177 ‐ SWITCH‐AX‐1202184       9/8/2016 18:07   56ea4726‐5e4c‐4d8d‐b376‐f5261a828cd0.msg               Attorney Client
SWITCH‐AX‐1202185 ‐ SWITCH‐AX‐1202185       9/8/2016 18:07   image003.jpg                                           Attorney Client
SWITCH‐AX‐1202186 ‐ SWITCH‐AX‐1202186       9/8/2016 18:07   image002.png                                           Attorney Client
SWITCH‐AX‐1202187 ‐ SWITCH‐AX‐1202187       9/8/2016 18:07   Switch Service Order ‐ Crowdstrike 7‐8‐16[2][1] copy   Attorney Client
SWITCH‐AX‐1202188 ‐ SWITCH‐AX‐1202188       9/8/2016 18:07   image001.jpg                                           Attorney Client
SWITCH‐AX‐1202189 ‐ SWITCH‐AX‐1202189       9/8/2016 18:07   C808‐07‐005‐E.pdf                                      Attorney Client
SWITCH‐AX‐1202190 ‐ SWITCH‐AX‐1202192       9/8/2016 18:07   Switch SO 671136 100G VGS to 11GO.pdf                  Attorney Client
SWITCH‐AX‐1202193 ‐ SWITCH‐AX‐1202201       9/8/2016 18:31   no Title                                               Attorney Client
SWITCH‐AX‐1202202 ‐ SWITCH‐AX‐1202202       9/8/2016 18:31   image003.jpg                                           Attorney Client
SWITCH‐AX‐1202203 ‐ SWITCH‐AX‐1202203       9/8/2016 18:31   image002.png                                           Attorney Client
SWITCH‐AX‐1202204 ‐ SWITCH‐AX‐1202204       9/8/2016 18:31   image001.jpg                                           Attorney Client
SWITCH‐AX‐1202205 ‐ SWITCH‐AX‐1202213       9/8/2016 18:31   b0a3387b‐dbeb‐4538‐b76e‐1513855b911f.msg               Attorney Client
SWITCH‐AX‐1202214 ‐ SWITCH‐AX‐1202214       9/8/2016 18:31   image003.jpg                                           Attorney Client
SWITCH‐AX‐1202215 ‐ SWITCH‐AX‐1202215       9/8/2016 18:31   image001.jpg                                           Attorney Client
SWITCH‐AX‐1202216 ‐ SWITCH‐AX‐1202216       9/8/2016 18:31   image002.png                                           Attorney Client
SWITCH‐AX‐1202217 ‐ SWITCH‐AX‐1202218       9/8/2016 18:51   no Title                                               Attorney Client
SWITCH‐AX‐1202219 ‐ SWITCH‐AX‐1202230       9/8/2016 20:08   no Title                                               Attorney Client
SWITCH‐AX‐1202231 ‐ SWITCH‐AX‐1202239       9/8/2016 20:44   26b50338‐4c5e‐497b‐a524‐d955421de955.msg               Attorney Client
SWITCH‐AX‐1202240 ‐ SWITCH‐AX‐1202240       9/8/2016 20:44   image001.jpg                                           Attorney Client
SWITCH‐AX‐1202241 ‐ SWITCH‐AX‐1202241       9/8/2016 20:44   image002.png                                           Attorney Client
SWITCH‐AX‐1202242 ‐ SWITCH‐AX‐1202242       9/8/2016 20:44   image003.jpg                                           Attorney Client
SWITCH‐AX‐1202243 ‐ SWITCH‐AX‐1202251       9/8/2016 20:44   no Title                                               Attorney Client
SWITCH‐AX‐1202252 ‐ SWITCH‐AX‐1202252       9/8/2016 20:44   image001.jpg                                           Attorney Client
SWITCH‐AX‐1202253 ‐ SWITCH‐AX‐1202253       9/8/2016 20:44   image002.png                                           Attorney Client
SWITCH‐AX‐1202254 ‐ SWITCH‐AX‐1202254       9/8/2016 20:44   image003.jpg                                           Attorney Client
SWITCH‐AX‐1202255 ‐ SWITCH‐AX‐1202265       9/8/2016 20:46   eedc31bf‐a7e6‐4c32‐a55f‐0c039eb83c5b.msg               Attorney Client
SWITCH‐AX‐1202266 ‐ SWITCH‐AX‐1202266       9/8/2016 20:46   image003.jpg                                           Attorney Client
SWITCH‐AX‐1202267 ‐ SWITCH‐AX‐1202267       9/8/2016 20:46   image002.png                                           Attorney Client
SWITCH‐AX‐1202268 ‐ SWITCH‐AX‐1202268       9/8/2016 20:46   image001.jpg                                           Attorney Client
SWITCH‐AX‐1202269 ‐ SWITCH‐AX‐1202279       9/8/2016 20:46   no Title                                               Attorney Client
SWITCH‐AX‐1202280 ‐ SWITCH‐AX‐1202280       9/8/2016 20:46   image002.png                                           Attorney Client
SWITCH‐AX‐1202281 ‐ SWITCH‐AX‐1202281       9/8/2016 20:46   image003.jpg                                           Attorney Client
SWITCH‐AX‐1202282 ‐ SWITCH‐AX‐1202282       9/8/2016 20:46   image001.jpg                                           Attorney Client
SWITCH‐AX‐1202283 ‐ SWITCH‐AX‐1202293       9/8/2016 20:46   72afa9b8‐0755‐487d‐9118‐d69210c943a0.msg               Attorney Client
SWITCH‐AX‐1202294 ‐ SWITCH‐AX‐1202294       9/8/2016 20:46   image003.jpg                                           Attorney Client
SWITCH‐AX‐1202295 ‐ SWITCH‐AX‐1202295       9/8/2016 20:46   image001.jpg                                           Attorney Client
SWITCH‐AX‐1202296 ‐ SWITCH‐AX‐1202296       9/8/2016 20:46   image002.png                                           Attorney Client
SWITCH‐AX‐1202297 ‐ SWITCH‐AX‐1202307       9/8/2016 21:12   no Title                                               Attorney Client
SWITCH‐AX‐1202308 ‐ SWITCH‐AX‐1202308       9/8/2016 21:12   image001.jpg                                           Attorney Client




                                                                          EXHIBIT 10, PAGE 2421
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 669 of 829


Bates                                   Document Date        Document Title                                                              Privilege
SWITCH‐AX‐1202309 ‐ SWITCH‐AX‐1202319       9/8/2016 21:12   810bc598‐b26e‐4e75‐b91b‐548fefac15f1.msg                                    Attorney Client
SWITCH‐AX‐1202320 ‐ SWITCH‐AX‐1202320       9/8/2016 21:12   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1202321 ‐ SWITCH‐AX‐1202332       9/8/2016 21:34   489538b1‐04cb‐432b‐a498‐5aa860faed6a.msg                                    Attorney Client
SWITCH‐AX‐1202333 ‐ SWITCH‐AX‐1202333       9/8/2016 21:34   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1202334 ‐ SWITCH‐AX‐1202345       9/8/2016 21:34   no Title                                                                    Attorney Client
SWITCH‐AX‐1202346 ‐ SWITCH‐AX‐1202346       9/8/2016 21:34   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1202347 ‐ SWITCH‐AX‐1202351       9/8/2016 22:44   no Title                                                                    Attorney Client
SWITCH‐AX‐1202352 ‐ SWITCH‐AX‐1202352       9/8/2016 22:44   image003.png                                                                Attorney Client
SWITCH‐AX‐1202353 ‐ SWITCH‐AX‐1202353       9/8/2016 22:44   image002.jpg                                                                Attorney Client
SWITCH‐AX‐1202354 ‐ SWITCH‐AX‐1202356       9/8/2016 22:44   COUNTRY ADDENDUM FOR SERVICES SUPPLIED IN BRAZIL                            Attorney Client
SWITCH‐AX‐1202357 ‐ SWITCH‐AX‐1202358       9/8/2016 22:44   Switch Nuvasive Rio Brazil Order 9‐07‐16.pdf                                Attorney Client
SWITCH‐AX‐1202359 ‐ SWITCH‐AX‐1202359       9/8/2016 22:44   image005.jpg                                                                Attorney Client
SWITCH‐AX‐1202360 ‐ SWITCH‐AX‐1202361        9/9/2016 7:24   no Title                                                                    Attorney Client
SWITCH‐AX‐1202362 ‐ SWITCH‐AX‐1202362        9/9/2016 7:24   image001.png                                                                Attorney Client
SWITCH‐AX‐1202363 ‐ SWITCH‐AX‐1202398        9/9/2016 7:24   Switch_Master_Work_Order__9.8.16_.docx                                      Attorney Client
SWITCH‐AX‐1202399 ‐ SWITCH‐AX‐1202415        9/9/2016 8:57   cb1d84ef‐b5fb‐4f13‐b863‐638d27b84098.msg                                    Attorney Client
SWITCH‐AX‐1202416 ‐ SWITCH‐AX‐1202416        9/9/2016 8:57   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1202417 ‐ SWITCH‐AX‐1202433        9/9/2016 8:57   no Title                                                                    Attorney Client
SWITCH‐AX‐1202434 ‐ SWITCH‐AX‐1202434        9/9/2016 8:57   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1202435 ‐ SWITCH‐AX‐1202451        9/9/2016 9:10   c8dad9c8‐cf70‐4a0a‐84cc‐c2ecc76f7dba.msg                                    Attorney Client
SWITCH‐AX‐1202452 ‐ SWITCH‐AX‐1202452        9/9/2016 9:10   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1202453 ‐ SWITCH‐AX‐1202469        9/9/2016 9:10   no Title                                                                    Attorney Client
SWITCH‐AX‐1202470 ‐ SWITCH‐AX‐1202470        9/9/2016 9:10   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1202471 ‐ SWITCH‐AX‐1202471        9/9/2016 9:51   TSCIF Model NAP09 S04_9.8.2016.xlsx                                         Attorney Client
SWITCH‐AX‐1202472 ‐ SWITCH‐AX‐1202474       9/9/2016 10:25   no Title                                                                    Attorney Client;Work Product
SWITCH‐AX‐1202475 ‐ SWITCH‐AX‐1202475       9/9/2016 10:25   image005.png                                                                Attorney Client;Work Product
SWITCH‐AX‐1202476 ‐ SWITCH‐AX‐1202476       9/9/2016 10:25   image003.jpg                                                                Attorney Client;Work Product
SWITCH‐AX‐1202477 ‐ SWITCH‐AX‐1202477       9/9/2016 10:25   image004.png                                                                Attorney Client;Work Product
SWITCH‐AX‐1202478 ‐ SWITCH‐AX‐1202479       9/9/2016 10:32   no Title                                                                    Attorney Client
SWITCH‐AX‐1202480 ‐ SWITCH‐AX‐1202496       9/9/2016 10:32   LICENSE AGREEMENT‐CAGED SPACE                                               Attorney Client
SWITCH‐AX‐1202497 ‐ SWITCH‐AX‐1202497       9/9/2016 10:32   image002.jpg                                                                Attorney Client
SWITCH‐AX‐1202498 ‐ SWITCH‐AX‐1202498       9/9/2016 10:32   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1202499 ‐ SWITCH‐AX‐1202500       9/9/2016 10:32   no Title                                                                    Attorney Client
SWITCH‐AX‐1202501 ‐ SWITCH‐AX‐1202501       9/9/2016 10:32   image002.jpg                                                                Attorney Client
SWITCH‐AX‐1202502 ‐ SWITCH‐AX‐1202518       9/9/2016 10:32   LICENSE AGREEMENT‐CAGED SPACE                                               Attorney Client
SWITCH‐AX‐1202519 ‐ SWITCH‐AX‐1202519       9/9/2016 10:32   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1202520 ‐ SWITCH‐AX‐1202520       9/9/2016 10:47   TSCIF Model LAS09 S04_9.9.2016.xlsx                                         Attorney Client
SWITCH‐AX‐1202521 ‐ SWITCH‐AX‐1202521       9/9/2016 10:52   no Title                                                                    Attorney Client
SWITCH‐AX‐1202522 ‐ SWITCH‐AX‐1202548       9/9/2016 10:52   DARK FIBER IRU AGREEMENT‐Windstream Switch v4 to v5 Clean 20160909.docx     Attorney Client
SWITCH‐AX‐1202549 ‐ SWITCH‐AX‐1202549       9/9/2016 10:52   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1202550 ‐ SWITCH‐AX‐1202576       9/9/2016 10:52   DARK FIBER IRU AGREEMENT‐Windstream Switch v4 to v5 Redline 20160909.docx   Attorney Client
SWITCH‐AX‐1202577 ‐ SWITCH‐AX‐1202583       9/9/2016 11:26   no Title                                                                    Attorney Client
SWITCH‐AX‐1202584 ‐ SWITCH‐AX‐1202584       9/9/2016 11:26   image002.png                                                                Attorney Client
SWITCH‐AX‐1202585 ‐ SWITCH‐AX‐1202585       9/9/2016 11:26   W865‐GRR01‐002‐C.pdf                                                        Attorney Client
SWITCH‐AX‐1202586 ‐ SWITCH‐AX‐1202586       9/9/2016 11:26   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1202587 ‐ SWITCH‐AX‐1202595       9/9/2016 11:26   W865‐GRR01‐001‐M.pdf                                                        Attorney Client




                                                                         EXHIBIT 10, PAGE 2422
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 670 of 829


Bates                                   Document Date        Document Title                                                                     Privilege
SWITCH‐AX‐1202596 ‐ SWITCH‐AX‐1202602       9/9/2016 11:26   no Title                                                                           Attorney Client
SWITCH‐AX‐1202603 ‐ SWITCH‐AX‐1202611       9/9/2016 11:26   W865‐GRR01‐001‐M.pdf                                                               Attorney Client
SWITCH‐AX‐1202612 ‐ SWITCH‐AX‐1202612       9/9/2016 11:26   image002.png                                                                       Attorney Client
SWITCH‐AX‐1202613 ‐ SWITCH‐AX‐1202613       9/9/2016 11:26   W865‐GRR01‐002‐C.pdf                                                               Attorney Client
SWITCH‐AX‐1202614 ‐ SWITCH‐AX‐1202614       9/9/2016 11:26   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1202615 ‐ SWITCH‐AX‐1202622       9/9/2016 12:05   no Title                                                                           Attorney Client
SWITCH‐AX‐1202623 ‐ SWITCH‐AX‐1202632       9/9/2016 12:05   Colocation Facilities Agreement 09.09.16 V9 Switch.docx                            Attorney Client
SWITCH‐AX‐1202633 ‐ SWITCH‐AX‐1202642       9/9/2016 12:05   Redline Colocation Facilities Agreement 09.09.16 V8 to V9 Switch.docx              Attorney Client
SWITCH‐AX‐1202643 ‐ SWITCH‐AX‐1202643       9/9/2016 12:05   Data Addendum.pdf                                                                  Attorney Client
SWITCH‐AX‐1202644 ‐ SWITCH‐AX‐1202651       9/9/2016 12:08   no Title                                                                           Attorney Client
SWITCH‐AX‐1202652 ‐ SWITCH‐AX‐1202661       9/9/2016 12:08   Colocation Facilities Agreement 09.09.16 V9 Switch.docx                            Attorney Client
SWITCH‐AX‐1202662 ‐ SWITCH‐AX‐1202671       9/9/2016 12:08   Redline Colocation Facilities Agreement 09.09.16 V8 to V9 Switch.docx              Attorney Client
SWITCH‐AX‐1202672 ‐ SWITCH‐AX‐1202672       9/9/2016 12:08   Data Addendum.pdf                                                                  Attorney Client
SWITCH‐AX‐1202673 ‐ SWITCH‐AX‐1202684       9/9/2016 13:01   no Title                                                                           Attorney Client
SWITCH‐AX‐1202685 ‐ SWITCH‐AX‐1202692       9/9/2016 13:01   Colocation Facilities Agreement‐AHS Management‐v2 to v3‐20160908.pdf               Attorney Client
SWITCH‐AX‐1202693 ‐ SWITCH‐AX‐1202700       9/9/2016 13:01   Colocation Facilities Agreement‐AHS Management‐v3‐20160908.pdf                     Attorney Client
SWITCH‐AX‐1202701 ‐ SWITCH‐AX‐1202701       9/9/2016 13:01   SO ‐ AHS Management Co, Inc ‐ 07‐01‐16.pdf                                         Attorney Client
SWITCH‐AX‐1202702 ‐ SWITCH‐AX‐1202702       9/9/2016 13:24   no Title                                                                           Attorney Client
SWITCH‐AX‐1202703 ‐ SWITCH‐AX‐1202713       9/9/2016 13:24   CFA‐PIMCO‐v4 to v5‐20160901 0906f(NEWONLY).docx                                    Attorney Client
SWITCH‐AX‐1202714 ‐ SWITCH‐AX‐1202714       9/9/2016 13:24   no Title                                                                           Attorney Client
SWITCH‐AX‐1202715 ‐ SWITCH‐AX‐1202725       9/9/2016 13:24   CFA‐PIMCO‐v4 to v5‐20160901 0906f(NEWONLY).docx                                    Attorney Client
SWITCH‐AX‐1202726 ‐ SWITCH‐AX‐1202726       9/9/2016 13:26   no Title                                                                           Attorney Client
SWITCH‐AX‐1202727 ‐ SWITCH‐AX‐1202749       9/9/2016 13:26   NBN Media releases.pdf                                                             Attorney Client
SWITCH‐AX‐1202750 ‐ SWITCH‐AX‐1202750       9/9/2016 13:28   no Title                                                                           Attorney Client
SWITCH‐AX‐1202751 ‐ SWITCH‐AX‐1202758       9/9/2016 13:28   Initial Disclosures                                                                Attorney Client
SWITCH‐AX‐1202759 ‐ SWITCH‐AX‐1202767       9/9/2016 13:28   Initial Disclosures                                                                Attorney Client
SWITCH‐AX‐1202768 ‐ SWITCH‐AX‐1202769       9/9/2016 14:20   no Title                                                                           Attorney Client
SWITCH‐AX‐1202770 ‐ SWITCH‐AX‐1202777       9/9/2016 14:20   Initial Disclosures                                                                Attorney Client
SWITCH‐AX‐1202778 ‐ SWITCH‐AX‐1202786       9/9/2016 14:20   Initial Disclosures                                                                Attorney Client
SWITCH‐AX‐1202787 ‐ SWITCH‐AX‐1202788       9/9/2016 14:22   no Title                                                                           Attorney Client;Work Product
SWITCH‐AX‐1202789 ‐ SWITCH‐AX‐1202796       9/9/2016 14:22   Initial Disclosures                                                                Attorney Client;Work Product
SWITCH‐AX‐1202797 ‐ SWITCH‐AX‐1202805       9/9/2016 14:22   Initial Disclosures                                                                Attorney Client;Work Product
SWITCH‐AX‐1202806 ‐ SWITCH‐AX‐1202808       9/9/2016 14:34   no Title                                                                           Attorney Client
SWITCH‐AX‐1202809 ‐ SWITCH‐AX‐1202812       9/9/2016 14:43   no Title                                                                           Attorney Client
SWITCH‐AX‐1202813 ‐ SWITCH‐AX‐1202813       9/9/2016 15:04   Collection Report 160909.xlsx                                                      Attorney Client
SWITCH‐AX‐1202814 ‐ SWITCH‐AX‐1202815       9/9/2016 15:36   no Title                                                                           Attorney Client
SWITCH‐AX‐1202816 ‐ SWITCH‐AX‐1202816       9/9/2016 15:36   image001.png                                                                       Attorney Client
SWITCH‐AX‐1202817 ‐ SWITCH‐AX‐1202852       9/9/2016 15:36   Switch_Master_Work_Order__9.8.16_.docx                                             Attorney Client
SWITCH‐AX‐1202853 ‐ SWITCH‐AX‐1202853       9/9/2016 15:36   image002.png                                                                       Attorney Client
SWITCH‐AX‐1202854 ‐ SWITCH‐AX‐1202854       9/9/2016 16:22   no Title                                                                           Attorney Client
SWITCH‐AX‐1202855 ‐ SWITCH‐AX‐1202863       9/9/2016 16:22   Switch ‐ Colocation Facilities Agreement EIG Switch v4 Clean 20160909.docx         Attorney Client
SWITCH‐AX‐1202864 ‐ SWITCH‐AX‐1202864       9/9/2016 16:22   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1202865 ‐ SWITCH‐AX‐1202873       9/9/2016 16:22   Switch ‐ Colocation Facilities Agreement EIG Switch v3 to v4 Redline 201....docx   Attorney Client
SWITCH‐AX‐1202874 ‐ SWITCH‐AX‐1202876       9/9/2016 16:38   16e013ed‐b4f4‐4ea9‐b3ee‐e8b3cd9774d8.msg                                           Attorney Client
SWITCH‐AX‐1202877 ‐ SWITCH‐AX‐1202877       9/9/2016 16:38   Collection Report 160909.xlsx                                                      Attorney Client
SWITCH‐AX‐1202878 ‐ SWITCH‐AX‐1202878       9/9/2016 16:38   image001.png                                                                       Attorney Client




                                                                          EXHIBIT 10, PAGE 2423
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 671 of 829


Bates                                   Document Date         Document Title                                                        Privilege
SWITCH‐AX‐1202879 ‐ SWITCH‐AX‐1202881        9/9/2016 16:38   no Title                                                              Attorney Client
SWITCH‐AX‐1202882 ‐ SWITCH‐AX‐1202882        9/9/2016 16:38   image001.png                                                          Attorney Client
SWITCH‐AX‐1202883 ‐ SWITCH‐AX‐1202883        9/9/2016 16:38   Collection Report 160909.xlsx                                         Attorney Client
SWITCH‐AX‐1202884 ‐ SWITCH‐AX‐1202885        9/9/2016 16:42   f687672d‐6f1c‐42bd‐9c16‐c30ef5026539.msg                              Attorney Client
SWITCH‐AX‐1202886 ‐ SWITCH‐AX‐1202886        9/9/2016 16:42   image002.jpg                                                          Attorney Client
SWITCH‐AX‐1202887 ‐ SWITCH‐AX‐1202887        9/9/2016 16:42   P908‐07‐002‐C.pdf                                                     Attorney Client
SWITCH‐AX‐1202888 ‐ SWITCH‐AX‐1202888        9/9/2016 16:42   P908‐07‐003‐E.pdf                                                     Attorney Client
SWITCH‐AX‐1202889 ‐ SWITCH‐AX‐1202897        9/9/2016 16:42   P908‐07‐001‐M.pdf                                                     Attorney Client
SWITCH‐AX‐1202898 ‐ SWITCH‐AX‐1202899        9/9/2016 17:46   no Title                                                              Attorney Client
SWITCH‐AX‐1202900 ‐ SWITCH‐AX‐1202901        9/9/2016 21:09   no Title                                                              Attorney Client
SWITCH‐AX‐1202902 ‐ SWITCH‐AX‐1202902        9/9/2016 21:09   image001.png                                                          Attorney Client
SWITCH‐AX‐1202903 ‐ SWITCH‐AX‐1202903        9/9/2016 22:11   no Title                                                              Attorney Client
SWITCH‐AX‐1202904 ‐ SWITCH‐AX‐1202904       9/10/2016 20:28   no Title                                                              Attorney Client
SWITCH‐AX‐1202905 ‐ SWITCH‐AX‐1202907       9/10/2016 20:28   DRAFT PrinciplesEnergyChoice 9.8.16.docx                              Attorney Client
SWITCH‐AX‐1202908 ‐ SWITCH‐AX‐1202910        9/11/2016 6:54   no Title                                                              Attorney Client
SWITCH‐AX‐1202911 ‐ SWITCH‐AX‐1202911        9/11/2016 6:54   image001.png                                                          Attorney Client
SWITCH‐AX‐1202912 ‐ SWITCH‐AX‐1202914        9/11/2016 7:01   no Title                                                              Attorney Client;Work Product
SWITCH‐AX‐1202915 ‐ SWITCH‐AX‐1202915        9/11/2016 7:01   image001.png                                                          Attorney Client;Work Product
SWITCH‐AX‐1202916 ‐ SWITCH‐AX‐1202918        9/11/2016 7:01   no Title                                                              Attorney Client
SWITCH‐AX‐1202919 ‐ SWITCH‐AX‐1202919        9/11/2016 7:01   image001.png                                                          Attorney Client
SWITCH‐AX‐1202920 ‐ SWITCH‐AX‐1202920        9/11/2016 7:32   no Title                                                              Attorney Client
SWITCH‐AX‐1202921 ‐ SWITCH‐AX‐1202921        9/11/2016 9:12   no Title                                                              Attorney Client
SWITCH‐AX‐1202922 ‐ SWITCH‐AX‐1202922       9/11/2016 11:04   no Title                                                              Attorney Client
SWITCH‐AX‐1202923 ‐ SWITCH‐AX‐1202923       9/11/2016 11:04   image001.png                                                          Attorney Client
SWITCH‐AX‐1202924 ‐ SWITCH‐AX‐1202925        9/12/2016 7:04   no Title                                                              Attorney Client
SWITCH‐AX‐1202926 ‐ SWITCH‐AX‐1202935        9/12/2016 7:04   CFA‐US Signal‐ v8 20160908 Clean.pdf                                  Attorney Client
SWITCH‐AX‐1202936 ‐ SWITCH‐AX‐1202936        9/12/2016 7:04   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1202937 ‐ SWITCH‐AX‐1202939        9/12/2016 7:52   no Title                                                              Attorney Client
SWITCH‐AX‐1202940 ‐ SWITCH‐AX‐1202940        9/12/2016 7:52   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1202941 ‐ SWITCH‐AX‐1202944        9/12/2016 7:52   CUSTOMER Legal Name (ΓÇ£CustomerΓÇ¥)                                  Attorney Client
SWITCH‐AX‐1202945 ‐ SWITCH‐AX‐1202947        9/12/2016 7:56   no Title                                                              Attorney Client
SWITCH‐AX‐1202948 ‐ SWITCH‐AX‐1202948        9/12/2016 7:56   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1202949 ‐ SWITCH‐AX‐1202952        9/12/2016 7:56   CUSTOMER Legal Name (ΓÇ£CustomerΓÇ¥)                                  Attorney Client
SWITCH‐AX‐1202953 ‐ SWITCH‐AX‐1202955        9/12/2016 7:56   no Title                                                              Attorney Client
SWITCH‐AX‐1202956 ‐ SWITCH‐AX‐1202959        9/12/2016 7:56   CUSTOMER Legal Name (ΓÇ£CustomerΓÇ¥)                                  Attorney Client
SWITCH‐AX‐1202960 ‐ SWITCH‐AX‐1202960        9/12/2016 7:56   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1202961 ‐ SWITCH‐AX‐1202962        9/12/2016 9:15   no Title                                                              Attorney Client
SWITCH‐AX‐1202963 ‐ SWITCH‐AX‐1202968        9/12/2016 9:15   Zayo Group Ethernet & IP Service Schedule (2 9 2016) REDLINE.docx     Attorney Client
SWITCH‐AX‐1202969 ‐ SWITCH‐AX‐1202970        9/12/2016 9:47   no Title                                                              Attorney Client
SWITCH‐AX‐1202971 ‐ SWITCH‐AX‐1202971        9/12/2016 9:47   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1202972 ‐ SWITCH‐AX‐1203008        9/12/2016 9:47   Master Work Order Milan Amazon Switch v2 (20160822).docx              Attorney Client
SWITCH‐AX‐1203009 ‐ SWITCH‐AX‐1203010        9/12/2016 9:52   no Title                                                              Attorney Client
SWITCH‐AX‐1203011 ‐ SWITCH‐AX‐1203011        9/12/2016 9:52   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1203012 ‐ SWITCH‐AX‐1203047        9/12/2016 9:52   Master Work Order Milan Amazon Switch V3 20150912 Amazon Edits.docx   Attorney Client
SWITCH‐AX‐1203048 ‐ SWITCH‐AX‐1203048        9/12/2016 9:55   no Title                                                              Attorney Client
SWITCH‐AX‐1203049 ‐ SWITCH‐AX‐1203049        9/12/2016 9:55   image001.png                                                          Attorney Client




                                                                          EXHIBIT 10, PAGE 2424
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 672 of 829


Bates                                   Document Date         Document Title                                        Privilege
SWITCH‐AX‐1203050 ‐ SWITCH‐AX‐1203086        9/12/2016 9:55   REDLINE MWO V2 Switch v V3 Amazon.docx                Attorney Client
SWITCH‐AX‐1203087 ‐ SWITCH‐AX‐1203087       9/12/2016 10:23   Copy of Accrued Commissions 160801.xlsx               Attorney Client
SWITCH‐AX‐1203088 ‐ SWITCH‐AX‐1203088       9/12/2016 10:40   no Title                                              Attorney Client
SWITCH‐AX‐1203089 ‐ SWITCH‐AX‐1203099       9/12/2016 10:40   CFA‐PIMCO‐v4 to v5‐20160901 0906f(NEWONLY).docx       Attorney Client
SWITCH‐AX‐1203100 ‐ SWITCH‐AX‐1203100       9/12/2016 10:40   no Title                                              Attorney Client
SWITCH‐AX‐1203101 ‐ SWITCH‐AX‐1203111       9/12/2016 10:40   CFA‐PIMCO‐v4 to v5‐20160901 0906f(NEWONLY).docx       Attorney Client
SWITCH‐AX‐1203112 ‐ SWITCH‐AX‐1203112       9/12/2016 12:17   no Title                                              Attorney Client
SWITCH‐AX‐1203113 ‐ SWITCH‐AX‐1203129       9/12/2016 12:17   Stargate Organizing Resolutions (for Signature).pdf   Attorney Client
SWITCH‐AX‐1203130 ‐ SWITCH‐AX‐1203130       9/12/2016 12:17   image001.jpg                                          Attorney Client
SWITCH‐AX‐1203131 ‐ SWITCH‐AX‐1203131       9/12/2016 12:27   no Title                                              Attorney Client
SWITCH‐AX‐1203132 ‐ SWITCH‐AX‐1203168       9/12/2016 12:27   REDLINE MWO V2 Switch v V3 Amazon (2).docx            Attorney Client
SWITCH‐AX‐1203169 ‐ SWITCH‐AX‐1203169       9/12/2016 12:27   image001.jpg                                          Attorney Client
SWITCH‐AX‐1203170 ‐ SWITCH‐AX‐1203173       9/12/2016 12:52   no Title                                              Attorney Client
SWITCH‐AX‐1203174 ‐ SWITCH‐AX‐1203174       9/12/2016 12:52   image003.jpg                                          Attorney Client
SWITCH‐AX‐1203175 ‐ SWITCH‐AX‐1203175       9/12/2016 12:52   image002.jpg                                          Attorney Client
SWITCH‐AX‐1203176 ‐ SWITCH‐AX‐1203176       9/12/2016 12:52   image001.jpg                                          Attorney Client
SWITCH‐AX‐1203177 ‐ SWITCH‐AX‐1203199       9/12/2016 12:52   NBN Media releases.pdf                                Attorney Client
SWITCH‐AX‐1203200 ‐ SWITCH‐AX‐1203200       9/12/2016 12:52   image005.jpg                                          Attorney Client
SWITCH‐AX‐1203201 ‐ SWITCH‐AX‐1203201       9/12/2016 12:52   image004.png                                          Attorney Client
SWITCH‐AX‐1203202 ‐ SWITCH‐AX‐1203202       9/12/2016 13:24   no Title                                              Attorney Client
SWITCH‐AX‐1203203 ‐ SWITCH‐AX‐1203239       9/12/2016 13:24   REDLINE MWO V2 Switch v V3 Amazon (2).docx            Attorney Client
SWITCH‐AX‐1203240 ‐ SWITCH‐AX‐1203240       9/12/2016 13:24   image001.jpg                                          Attorney Client
SWITCH‐AX‐1203241 ‐ SWITCH‐AX‐1203242       9/12/2016 13:26   no Title                                              Attorney Client
SWITCH‐AX‐1203243 ‐ SWITCH‐AX‐1203243       9/12/2016 13:26   image001.jpg                                          Attorney Client
SWITCH‐AX‐1203244 ‐ SWITCH‐AX‐1203280       9/12/2016 13:26   REDLINE MWO V2 Switch v V3 Amazon (2).docx            Attorney Client
SWITCH‐AX‐1203281 ‐ SWITCH‐AX‐1203281       9/12/2016 13:32   no Title                                              Attorney Client
SWITCH‐AX‐1203282 ‐ SWITCH‐AX‐1203282       9/12/2016 13:32   image001.jpg                                          Attorney Client
SWITCH‐AX‐1203283 ‐ SWITCH‐AX‐1203319       9/12/2016 13:32   REDLINE MWO V2 Switch v V3 Amazon (20190912).docx     Attorney Client
SWITCH‐AX‐1203320 ‐ SWITCH‐AX‐1203320       9/12/2016 14:09   no Title                                              Attorney Client
SWITCH‐AX‐1203321 ‐ SWITCH‐AX‐1203321       9/12/2016 14:09   image001.jpg                                          Attorney Client
SWITCH‐AX‐1203322 ‐ SWITCH‐AX‐1203358       9/12/2016 14:09   REDLINE MWO V2 Switch v V3 Amazon (2).docx            Attorney Client
SWITCH‐AX‐1203359 ‐ SWITCH‐AX‐1203360       9/12/2016 14:16   no Title                                              Attorney Client
SWITCH‐AX‐1203361 ‐ SWITCH‐AX‐1203361       9/12/2016 14:16   image003.jpg                                          Attorney Client
SWITCH‐AX‐1203362 ‐ SWITCH‐AX‐1203398       9/12/2016 14:16   REDLINE MWO V2 Switch v V3 Amazon (20160912).docx     Attorney Client
SWITCH‐AX‐1203399 ‐ SWITCH‐AX‐1203399       9/12/2016 14:16   image002.jpg                                          Attorney Client
SWITCH‐AX‐1203400 ‐ SWITCH‐AX‐1203401       9/12/2016 14:23   no Title                                              Attorney Client
SWITCH‐AX‐1203402 ‐ SWITCH‐AX‐1203402       9/12/2016 14:23   image001.jpg                                          Attorney Client
SWITCH‐AX‐1203403 ‐ SWITCH‐AX‐1203419       9/12/2016 14:23   LICENSE AGREEMENT‐CAGED SPACE                         Attorney Client
SWITCH‐AX‐1203420 ‐ SWITCH‐AX‐1203420       9/12/2016 14:23   image002.jpg                                          Attorney Client
SWITCH‐AX‐1203421 ‐ SWITCH‐AX‐1203421       9/12/2016 14:30   no Title                                              Attorney Client
SWITCH‐AX‐1203422 ‐ SWITCH‐AX‐1203422       9/12/2016 14:30   image001.jpg                                          Attorney Client
SWITCH‐AX‐1203423 ‐ SWITCH‐AX‐1203459       9/12/2016 14:30   REDLINE MWO V2 Switch v V3 Amazon (20160912).docx     Attorney Client
SWITCH‐AX‐1203460 ‐ SWITCH‐AX‐1203460       9/12/2016 15:24   10.2016 Combined Interest Recon.xlsx                  Attorney Client
SWITCH‐AX‐1203461 ‐ SWITCH‐AX‐1203463       9/12/2016 15:44   no Title                                              Attorney Client
SWITCH‐AX‐1203464 ‐ SWITCH‐AX‐1203467       9/12/2016 15:44   CUSTOMER Legal Name (ΓÇ£CustomerΓÇ¥)                  Attorney Client
SWITCH‐AX‐1203468 ‐ SWITCH‐AX‐1203468       9/12/2016 15:44   image001.jpg                                          Attorney Client




                                                                          EXHIBIT 10, PAGE 2425
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 673 of 829


Bates                                   Document Date         Document Title                             Privilege
SWITCH‐AX‐1203469 ‐ SWITCH‐AX‐1203469       9/12/2016 15:44   image002.jpg                               Attorney Client
SWITCH‐AX‐1203470 ‐ SWITCH‐AX‐1203472       9/12/2016 16:48   no Title                                   Attorney Client
SWITCH‐AX‐1203473 ‐ SWITCH‐AX‐1203473       9/12/2016 16:48   image002.jpg                               Attorney Client
SWITCH‐AX‐1203474 ‐ SWITCH‐AX‐1203474       9/12/2016 16:48   image003.jpg                               Attorney Client
SWITCH‐AX‐1203475 ‐ SWITCH‐AX‐1203475       9/12/2016 16:48   Collection Report 160912.xlsx              Attorney Client
SWITCH‐AX‐1203476 ‐ SWITCH‐AX‐1203482       9/12/2016 16:48   no Title                                   Attorney Client
SWITCH‐AX‐1203483 ‐ SWITCH‐AX‐1203483       9/12/2016 16:48   Trace3 SCIF Layout v8.pdf                  Attorney Client
SWITCH‐AX‐1203484 ‐ SWITCH‐AX‐1203484       9/12/2016 16:48   A217‐05‐003‐A.pdf                          Attorney Client
SWITCH‐AX‐1203485 ‐ SWITCH‐AX‐1203485       9/12/2016 16:48   D217‐05‐007‐A (Name Change).pdf            Attorney Client
SWITCH‐AX‐1203486 ‐ SWITCH‐AX‐1203486       9/12/2016 16:48   image002.jpg                               Attorney Client
SWITCH‐AX‐1203487 ‐ SWITCH‐AX‐1203496       9/12/2016 16:48   S217‐05‐001‐M.pdf                          Attorney Client
SWITCH‐AX‐1203497 ‐ SWITCH‐AX‐1203500       9/12/2016 16:48   2ae82461‐51f1‐41f4‐8abe‐e9d95c820929.msg   Attorney Client
SWITCH‐AX‐1203501 ‐ SWITCH‐AX‐1203501       9/12/2016 16:48   image001.jpg                               Attorney Client
SWITCH‐AX‐1203502 ‐ SWITCH‐AX‐1203502       9/12/2016 16:48   Collection Report 160912.xlsx              Attorney Client
SWITCH‐AX‐1203503 ‐ SWITCH‐AX‐1203506       9/12/2016 16:48   no Title                                   Attorney Client
SWITCH‐AX‐1203507 ‐ SWITCH‐AX‐1203507       9/12/2016 16:48   image001.jpg                               Attorney Client
SWITCH‐AX‐1203508 ‐ SWITCH‐AX‐1203508       9/12/2016 16:48   Collection Report 160912.xlsx              Attorney Client
SWITCH‐AX‐1203509 ‐ SWITCH‐AX‐1203515       9/12/2016 16:52   no Title                                   Attorney Client
SWITCH‐AX‐1203516 ‐ SWITCH‐AX‐1203516       9/12/2016 16:52   Trace3 SCIF Layout v8.pdf                  Attorney Client
SWITCH‐AX‐1203517 ‐ SWITCH‐AX‐1203517       9/12/2016 16:52   D217‐05‐007‐A (Name Change).pdf            Attorney Client
SWITCH‐AX‐1203518 ‐ SWITCH‐AX‐1203518       9/12/2016 16:52   image002.jpg                               Attorney Client
SWITCH‐AX‐1203519 ‐ SWITCH‐AX‐1203528       9/12/2016 16:52   S217‐05‐001‐M.pdf                          Attorney Client
SWITCH‐AX‐1203529 ‐ SWITCH‐AX‐1203529       9/12/2016 16:52   A217‐05‐003‐A.pdf                          Attorney Client
SWITCH‐AX‐1203530 ‐ SWITCH‐AX‐1203536       9/12/2016 16:52   024720ae‐478b‐4cd6‐b316‐1846d98deacc.msg   Attorney Client
SWITCH‐AX‐1203537 ‐ SWITCH‐AX‐1203537       9/12/2016 16:52   D217‐05‐007‐A (Name Change).pdf            Attorney Client
SWITCH‐AX‐1203538 ‐ SWITCH‐AX‐1203538       9/12/2016 16:52   A217‐05‐003‐A.pdf                          Attorney Client
SWITCH‐AX‐1203539 ‐ SWITCH‐AX‐1203539       9/12/2016 16:52   image002.jpg                               Attorney Client
SWITCH‐AX‐1203540 ‐ SWITCH‐AX‐1203549       9/12/2016 16:52   S217‐05‐001‐M.pdf                          Attorney Client
SWITCH‐AX‐1203550 ‐ SWITCH‐AX‐1203550       9/12/2016 16:52   Trace3 SCIF Layout v8.pdf                  Attorney Client
SWITCH‐AX‐1203551 ‐ SWITCH‐AX‐1203557       9/12/2016 16:52   no Title                                   Attorney Client
SWITCH‐AX‐1203558 ‐ SWITCH‐AX‐1203558       9/12/2016 16:52   D217‐05‐007‐A (Name Change).pdf            Attorney Client
SWITCH‐AX‐1203559 ‐ SWITCH‐AX‐1203559       9/12/2016 16:52   Trace3 SCIF Layout v8.pdf                  Attorney Client
SWITCH‐AX‐1203560 ‐ SWITCH‐AX‐1203560       9/12/2016 16:52   image002.jpg                               Attorney Client
SWITCH‐AX‐1203561 ‐ SWITCH‐AX‐1203561       9/12/2016 16:52   A217‐05‐003‐A.pdf                          Attorney Client
SWITCH‐AX‐1203562 ‐ SWITCH‐AX‐1203571       9/12/2016 16:52   S217‐05‐001‐M.pdf                          Attorney Client
SWITCH‐AX‐1203572 ‐ SWITCH‐AX‐1203573        9/13/2016 8:14   no Title                                   Attorney Client
SWITCH‐AX‐1203574 ‐ SWITCH‐AX‐1203588        9/13/2016 8:14   .                                          Attorney Client
SWITCH‐AX‐1203589 ‐ SWITCH‐AX‐1203603        9/13/2016 8:14   .                                          Attorney Client
SWITCH‐AX‐1203604 ‐ SWITCH‐AX‐1203605        9/13/2016 8:40   no Title                                   Attorney Client
SWITCH‐AX‐1203606 ‐ SWITCH‐AX‐1203609        9/13/2016 9:49   no Title                                   Attorney Client
SWITCH‐AX‐1203610 ‐ SWITCH‐AX‐1203610        9/13/2016 9:49   image003.jpg                               Attorney Client
SWITCH‐AX‐1203611 ‐ SWITCH‐AX‐1203611        9/13/2016 9:49   image002.jpg                               Attorney Client
SWITCH‐AX‐1203612 ‐ SWITCH‐AX‐1203615        9/13/2016 9:49   no Title                                   Attorney Client
SWITCH‐AX‐1203616 ‐ SWITCH‐AX‐1203616        9/13/2016 9:49   image002.jpg                               Attorney Client
SWITCH‐AX‐1203617 ‐ SWITCH‐AX‐1203617        9/13/2016 9:49   image003.jpg                               Attorney Client
SWITCH‐AX‐1203618 ‐ SWITCH‐AX‐1203624        9/13/2016 9:58   no Title                                   Attorney Client




                                                                         EXHIBIT 10, PAGE 2426
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 674 of 829


Bates                                   Document Date         Document Title                                                                            Privilege
SWITCH‐AX‐1203625 ‐ SWITCH‐AX‐1203625        9/13/2016 9:58   image002.jpg                                                                              Attorney Client
SWITCH‐AX‐1203626 ‐ SWITCH‐AX‐1203630        9/13/2016 9:58   WAVELENGTH SERVICES SCHEDULE v5 to v6 20160908.docx                                       Attorney Client
SWITCH‐AX‐1203631 ‐ SWITCH‐AX‐1203639        9/13/2016 9:58   CFA‐loanDepot‐v5 to v6 Clean 2016908.docx                                                 Attorney Client
SWITCH‐AX‐1203640 ‐ SWITCH‐AX‐1203641        9/13/2016 9:58   SO ‐ Loan Depot ‐ Switch Vegas‐Tahoe cabinets CLEAN.pdf                                   Attorney Client
SWITCH‐AX‐1203642 ‐ SWITCH‐AX‐1203644       9/13/2016 10:02   no Title                                                                                  Attorney Client
SWITCH‐AX‐1203645 ‐ SWITCH‐AX‐1203649       9/13/2016 10:02   WAVELENGTH SERVICES SCHEDULE v5 to v6 20160908.docx                                       Attorney Client
SWITCH‐AX‐1203650 ‐ SWITCH‐AX‐1203650       9/13/2016 10:02   image002.jpg                                                                              Attorney Client
SWITCH‐AX‐1203651 ‐ SWITCH‐AX‐1203659       9/13/2016 10:02   CFA‐loanDepot‐v5 to v6 Clean 2016908.docx                                                 Attorney Client
SWITCH‐AX‐1203660 ‐ SWITCH‐AX‐1203661       9/13/2016 10:02   SO ‐ Loan Depot ‐ Switch Vegas‐Tahoe cabinets CLEAN.pdf                                   Attorney Client
SWITCH‐AX‐1203662 ‐ SWITCH‐AX‐1203664       9/13/2016 10:02   3f661009‐edb4‐46dd‐a1e4‐4e6b2b73faa2.msg                                                  Attorney Client
SWITCH‐AX‐1203665 ‐ SWITCH‐AX‐1203673       9/13/2016 10:02   CFA‐loanDepot‐v5 to v6 Clean 2016908.docx                                                 Attorney Client
SWITCH‐AX‐1203674 ‐ SWITCH‐AX‐1203675       9/13/2016 10:02   SO ‐ Loan Depot ‐ Switch Vegas‐Tahoe cabinets CLEAN.pdf                                   Attorney Client
SWITCH‐AX‐1203676 ‐ SWITCH‐AX‐1203680       9/13/2016 10:02   WAVELENGTH SERVICES SCHEDULE v5 to v6 20160908.docx                                       Attorney Client
SWITCH‐AX‐1203681 ‐ SWITCH‐AX‐1203681       9/13/2016 10:02   image002.jpg                                                                              Attorney Client
SWITCH‐AX‐1203682 ‐ SWITCH‐AX‐1203683       9/13/2016 10:20   no Title                                                                                  Attorney Client
SWITCH‐AX‐1203684 ‐ SWITCH‐AX‐1203688       9/13/2016 10:20   SI Restructure LOI 3Sep2016 V1 Switch4 (CL Comments).docx                                 Attorney Client
SWITCH‐AX‐1203689 ‐ SWITCH‐AX‐1203690       9/13/2016 10:52   no Title                                                                                  Attorney Client
SWITCH‐AX‐1203691 ‐ SWITCH‐AX‐1203699       9/13/2016 10:52   Switch ‐ Colocation Facilities Agreement EIG Switch v4 Clean 20160909mlnred9‐12‐16.docx   Attorney Client
SWITCH‐AX‐1203700 ‐ SWITCH‐AX‐1203700       9/13/2016 10:52   Microsoft Word ‐ 16‐3 SU_Remote Hands Services.doc                                        Attorney Client
SWITCH‐AX‐1203701 ‐ SWITCH‐AX‐1203701       9/13/2016 10:52   image002.png                                                                              Attorney Client
SWITCH‐AX‐1203702 ‐ SWITCH‐AX‐1203702       9/13/2016 10:52   image003.jpg                                                                              Attorney Client
SWITCH‐AX‐1203703 ‐ SWITCH‐AX‐1203704       9/13/2016 10:57   no Title                                                                                  Attorney Client
SWITCH‐AX‐1203705 ‐ SWITCH‐AX‐1203705       9/13/2016 10:57   image001.jpg                                                                              Attorney Client
SWITCH‐AX‐1203706 ‐ SWITCH‐AX‐1203706       9/13/2016 10:57   image002.jpg                                                                              Attorney Client
SWITCH‐AX‐1203707 ‐ SWITCH‐AX‐1203723       9/13/2016 10:57   LICENSE AGREEMENT‐CAGED SPACE                                                             Attorney Client
SWITCH‐AX‐1203724 ‐ SWITCH‐AX‐1203726       9/13/2016 11:09   no Title                                                                                  Attorney Client
SWITCH‐AX‐1203727 ‐ SWITCH‐AX‐1203727       9/13/2016 11:09   Microsoft Word ‐ 16‐3 SU_Remote Hands Services.doc                                        Attorney Client
SWITCH‐AX‐1203728 ‐ SWITCH‐AX‐1203728       9/13/2016 11:09   image002.png                                                                              Attorney Client
SWITCH‐AX‐1203729 ‐ SWITCH‐AX‐1203738       9/13/2016 11:09   Colocation Facilities Agreement EIG Switch v5 Clean 20160913.docx                         Attorney Client
SWITCH‐AX‐1203739 ‐ SWITCH‐AX‐1203739       9/13/2016 11:09   image001.jpg                                                                              Attorney Client
SWITCH‐AX‐1203740 ‐ SWITCH‐AX‐1203748       9/13/2016 11:28   no Title                                                                                  Attorney Client
SWITCH‐AX‐1203749 ‐ SWITCH‐AX‐1203749       9/13/2016 11:28   image001.jpg                                                                              Attorney Client
SWITCH‐AX‐1203750 ‐ SWITCH‐AX‐1203755       9/13/2016 11:28   MSA Annex GI and GIP‐v3.1‐20160817 (Final)‐Switch Signed.pdf                              Attorney Client
SWITCH‐AX‐1203756 ‐ SWITCH‐AX‐1203765       9/13/2016 11:28   MSA Expereo USA ‐ Supernap (Final) ‐ 20160830‐Switch Signed.pdf                           Attorney Client
SWITCH‐AX‐1203766 ‐ SWITCH‐AX‐1203766       9/13/2016 11:28   image003.jpg                                                                              Attorney Client
SWITCH‐AX‐1203767 ‐ SWITCH‐AX‐1203767       9/13/2016 11:28   image002.jpg                                                                              Attorney Client
SWITCH‐AX‐1203768 ‐ SWITCH‐AX‐1203769       9/13/2016 11:38   no Title                                                                                  Attorney Client
SWITCH‐AX‐1203770 ‐ SWITCH‐AX‐1203780       9/13/2016 11:38   signed SO's and CFA.pdf                                                                   Attorney Client
SWITCH‐AX‐1203781 ‐ SWITCH‐AX‐1203781       9/13/2016 11:38   image002.jpg                                                                              Attorney Client
SWITCH‐AX‐1203782 ‐ SWITCH‐AX‐1203782       9/13/2016 11:38   Proficio SO Switch‐GigE p2p ‐ Irvine to Vegas.xlsx                                        Attorney Client
SWITCH‐AX‐1203783 ‐ SWITCH‐AX‐1203783       9/13/2016 11:38   image001.jpg                                                                              Attorney Client
SWITCH‐AX‐1203784 ‐ SWITCH‐AX‐1203784       9/13/2016 11:38   no Title                                                                                  Attorney Client
SWITCH‐AX‐1203785 ‐ SWITCH‐AX‐1203802       9/13/2016 11:38   JTC Building Agreement (Signed ‐ Part 2).pdf                                              Attorney Client
SWITCH‐AX‐1203803 ‐ SWITCH‐AX‐1203816       9/13/2016 11:38   H:\CADSERVER\PROJECTS\AWP060635(CREDIT SUISSE)\AS BUILT\A01 Layout1 (1)                   Attorney Client
SWITCH‐AX‐1203817 ‐ SWITCH‐AX‐1203835       9/13/2016 11:38   Executed Lease Instrument.pdf                                                             Attorney Client
SWITCH‐AX‐1203836 ‐ SWITCH‐AX‐1203836       9/13/2016 11:38   Real Estate.zip                                                                           Attorney Client




                                                                          EXHIBIT 10, PAGE 2427
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 675 of 829


Bates                                   Document Date         Document Title                                                      Privilege
SWITCH‐AX‐1203837 ‐ SWITCH‐AX‐1203870       9/13/2016 11:38   JTC Buidling Agreement (Signed ‐ Part 1).pdf                        Attorney Client
SWITCH‐AX‐1203871 ‐ SWITCH‐AX‐1203895       9/13/2016 11:44   f2130934‐0b1b‐4ef5‐b1bc‐e2ea533f1ae0.msg                            Attorney Client
SWITCH‐AX‐1203896 ‐ SWITCH‐AX‐1203896       9/13/2016 11:44   image012.jpg                                                        Attorney Client
SWITCH‐AX‐1203897 ‐ SWITCH‐AX‐1203897       9/13/2016 11:44   image013.jpg                                                        Attorney Client
SWITCH‐AX‐1203898 ‐ SWITCH‐AX‐1203898       9/13/2016 11:44   image017.jpg                                                        Attorney Client
SWITCH‐AX‐1203899 ‐ SWITCH‐AX‐1203899       9/13/2016 11:44   image014.jpg                                                        Attorney Client
SWITCH‐AX‐1203900 ‐ SWITCH‐AX‐1203900       9/13/2016 11:45   no Title                                                            Attorney Client
SWITCH‐AX‐1203901 ‐ SWITCH‐AX‐1203912       9/13/2016 11:45   Reference:                                                          Attorney Client
SWITCH‐AX‐1203913 ‐ SWITCH‐AX‐1203913       9/13/2016 11:45   07‐Consumption JULY 2015 .xls                                       Attorney Client
SWITCH‐AX‐1203914 ‐ SWITCH‐AX‐1203914       9/13/2016 11:45   Intrepid Assett List and Maintenance Schedule.xlsx                  Attorney Client
SWITCH‐AX‐1203915 ‐ SWITCH‐AX‐1203915       9/13/2016 11:45   Datahall Rack Power Report 04‐April 2015_rev1(1 to 27 April).xlsm   Attorney Client
SWITCH‐AX‐1203916 ‐ SWITCH‐AX‐1203916       9/13/2016 11:45   PPM and Statutory Tracker Dec 2014 to Nov 2015_rev220515.xlsx       Attorney Client
SWITCH‐AX‐1203917 ‐ SWITCH‐AX‐1203925       9/13/2016 11:45   Reference:                                                          Attorney Client
SWITCH‐AX‐1203926 ‐ SWITCH‐AX‐1203926       9/13/2016 11:45   no Title                                                            Attorney Client
SWITCH‐AX‐1203927 ‐ SWITCH‐AX‐1203927       9/13/2016 11:45   no Title                                                            Attorney Client
SWITCH‐AX‐1203928 ‐ SWITCH‐AX‐1203928       9/13/2016 11:45   04‐Consumption April 2015 .xls                                      Attorney Client
SWITCH‐AX‐1203929 ‐ SWITCH‐AX‐1203929       9/13/2016 11:45   06‐Consumption JUNE 2015 .xls                                       Attorney Client
SWITCH‐AX‐1203930 ‐ SWITCH‐AX‐1203930       9/13/2016 11:45   Datahall Rack Power Report 03‐March 2015.xlsm                       Attorney Client
SWITCH‐AX‐1203931 ‐ SWITCH‐AX‐1203931       9/13/2016 11:45   Operations.zip                                                      Attorney Client
SWITCH‐AX‐1203932 ‐ SWITCH‐AX‐1203943       9/13/2016 11:45   Reference:                                                          Attorney Client
SWITCH‐AX‐1203944 ‐ SWITCH‐AX‐1203944       9/13/2016 11:45   no Title                                                            Attorney Client
SWITCH‐AX‐1203945 ‐ SWITCH‐AX‐1203945       9/13/2016 11:45   Datahall Rack Power Report 03‐March 2015_rev1.xlsm                  Attorney Client
SWITCH‐AX‐1203946 ‐ SWITCH‐AX‐1203946       9/13/2016 11:45   Datahall Rack Power Report 05‐May 2015.xlsm                         Attorney Client
SWITCH‐AX‐1203947 ‐ SWITCH‐AX‐1203947       9/13/2016 11:45   no Title                                                            Attorney Client
SWITCH‐AX‐1203948 ‐ SWITCH‐AX‐1203948       9/13/2016 11:45   Datahall Rack Power Report 06‐june 2015.xlsm                        Attorney Client
SWITCH‐AX‐1203949 ‐ SWITCH‐AX‐1203949       9/13/2016 11:45   Datahall Rack Power Report 04‐April 2015(1 to 27 April).xlsm        Attorney Client
SWITCH‐AX‐1203950 ‐ SWITCH‐AX‐1203950       9/13/2016 11:45   Report Template                                                     Attorney Client
SWITCH‐AX‐1203951 ‐ SWITCH‐AX‐1203951       9/13/2016 11:45   no Title                                                            Attorney Client
SWITCH‐AX‐1203952 ‐ SWITCH‐AX‐1203952       9/13/2016 11:45   no Title                                                            Attorney Client
SWITCH‐AX‐1203953 ‐ SWITCH‐AX‐1203953       9/13/2016 11:45   03‐Consumption March 2015.xls                                       Attorney Client
SWITCH‐AX‐1203954 ‐ SWITCH‐AX‐1203954       9/13/2016 11:45   Datahall Rack Power Report 07‐July 2015 .xlsm                       Attorney Client
SWITCH‐AX‐1203955 ‐ SWITCH‐AX‐1203955       9/13/2016 11:45   Report Template                                                     Attorney Client
SWITCH‐AX‐1203956 ‐ SWITCH‐AX‐1203966       9/13/2016 11:45   Reference:                                                          Attorney Client
SWITCH‐AX‐1203967 ‐ SWITCH‐AX‐1203967       9/13/2016 11:45   Datahall Rack Power Report 05‐May 2015_rev1.xlsm                    Attorney Client
SWITCH‐AX‐1203968 ‐ SWITCH‐AX‐1203971       9/13/2016 11:45   Tuas.pdf                                                            Attorney Client
SWITCH‐AX‐1203972 ‐ SWITCH‐AX‐1204004       9/13/2016 11:45   FIRE EMERGENCY PLAN                                                 Attorney Client
SWITCH‐AX‐1204005 ‐ SWITCH‐AX‐1204005       9/13/2016 11:45   05‐Consumption May 2015 .xls                                        Attorney Client
SWITCH‐AX‐1204006 ‐ SWITCH‐AX‐1204006       9/13/2016 11:45   Report Template                                                     Attorney Client
SWITCH‐AX‐1204007 ‐ SWITCH‐AX‐1204040       9/13/2016 11:45   FIRE EMERGENCY PLAN                                                 Attorney Client
SWITCH‐AX‐1204041 ‐ SWITCH‐AX‐1204041       9/13/2016 11:45   no Title                                                            Attorney Client
SWITCH‐AX‐1204042 ‐ SWITCH‐AX‐1204042       9/13/2016 11:45   no Title                                                            Attorney Client
SWITCH‐AX‐1204043 ‐ SWITCH‐AX‐1204043       9/13/2016 11:45   Datahall Rack Power Report 04‐April Revised 2015.xlsm               Attorney Client
SWITCH‐AX‐1204044 ‐ SWITCH‐AX‐1204044       9/13/2016 11:45   Report Template                                                     Attorney Client
SWITCH‐AX‐1204045 ‐ SWITCH‐AX‐1204048       9/13/2016 12:20   no Title                                                            Attorney Client
SWITCH‐AX‐1204049 ‐ SWITCH‐AX‐1204049       9/13/2016 12:20   image005.png                                                        Attorney Client
SWITCH‐AX‐1204050 ‐ SWITCH‐AX‐1204050       9/13/2016 12:20   image004.jpg                                                        Attorney Client




                                                                           EXHIBIT 10, PAGE 2428
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 676 of 829


Bates                                   Document Date         Document Title                                                                   Privilege
SWITCH‐AX‐1204051 ‐ SWITCH‐AX‐1204060       9/13/2016 12:20   Colocation Facilities Agreement EIG Switch v5 Clean 20160913.docx              Attorney Client
SWITCH‐AX‐1204061 ‐ SWITCH‐AX‐1204063       9/13/2016 12:37   no Title                                                                       Attorney Client
SWITCH‐AX‐1204064 ‐ SWITCH‐AX‐1204074       9/13/2016 12:37   NACEC Question 3 ‐ Topline F9.12.16.pdf                                        Attorney Client
SWITCH‐AX‐1204075 ‐ SWITCH‐AX‐1204075       9/13/2016 12:37   ATT00001.htm                                                                   Attorney Client
SWITCH‐AX‐1204076 ‐ SWITCH‐AX‐1204076       9/13/2016 13:01   no Title                                                                       Attorney Client
SWITCH‐AX‐1204077 ‐ SWITCH‐AX‐1204077       9/13/2016 13:01   7023068504_20160913_130110.mp3                                                 Attorney Client
SWITCH‐AX‐1204078 ‐ SWITCH‐AX‐1204079       9/13/2016 13:07   no Title                                                                       Attorney Client
SWITCH‐AX‐1204080 ‐ SWITCH‐AX‐1204080       9/13/2016 13:07   ATT00001.htm                                                                   Attorney Client
SWITCH‐AX‐1204081 ‐ SWITCH‐AX‐1204081       9/13/2016 13:07   20160913193645159‐17027159080‐4023‐U3MAQPDSVHQRSSL5VYVIBTXOBYXJGALQ3AUERNBAQXEHAttorney Client
SWITCH‐AX‐1204082 ‐ SWITCH‐AX‐1204088       9/13/2016 13:10   4227a320‐0063‐4d63‐a5e4‐953c722b5ad0.msg                                       Attorney Client
SWITCH‐AX‐1204089 ‐ SWITCH‐AX‐1204089       9/13/2016 13:10   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1204090 ‐ SWITCH‐AX‐1204100       9/13/2016 13:10   S906‐RNO01‐001‐M.pdf                                                           Attorney Client
SWITCH‐AX‐1204101 ‐ SWITCH‐AX‐1204101       9/13/2016 13:10   image003.jpg                                                                   Attorney Client
SWITCH‐AX‐1204102 ‐ SWITCH‐AX‐1204102       9/13/2016 13:10   image002.jpg                                                                   Attorney Client
SWITCH‐AX‐1204103 ‐ SWITCH‐AX‐1204104       9/13/2016 13:10   S906‐RNO01‐002‐E.pdf                                                           Attorney Client
SWITCH‐AX‐1204105 ‐ SWITCH‐AX‐1204111       9/13/2016 13:10   no Title                                                                       Attorney Client
SWITCH‐AX‐1204112 ‐ SWITCH‐AX‐1204122       9/13/2016 13:10   S906‐RNO01‐001‐M.pdf                                                           Attorney Client
SWITCH‐AX‐1204123 ‐ SWITCH‐AX‐1204123       9/13/2016 13:10   image003.jpg                                                                   Attorney Client
SWITCH‐AX‐1204124 ‐ SWITCH‐AX‐1204124       9/13/2016 13:10   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1204125 ‐ SWITCH‐AX‐1204125       9/13/2016 13:10   image002.jpg                                                                   Attorney Client
SWITCH‐AX‐1204126 ‐ SWITCH‐AX‐1204127       9/13/2016 13:10   S906‐RNO01‐002‐E.pdf                                                           Attorney Client
SWITCH‐AX‐1204128 ‐ SWITCH‐AX‐1204132       9/13/2016 13:22   no Title                                                                       Attorney Client
SWITCH‐AX‐1204133 ‐ SWITCH‐AX‐1204142       9/13/2016 13:22   Colocation Facilities Agreement EIG Switch v5 Clean 20160913.docx              Attorney Client
SWITCH‐AX‐1204143 ‐ SWITCH‐AX‐1204143       9/13/2016 13:22   image003.png                                                                   Attorney Client
SWITCH‐AX‐1204144 ‐ SWITCH‐AX‐1204144       9/13/2016 13:22   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1204145 ‐ SWITCH‐AX‐1204149       9/13/2016 13:31   no Title                                                                       Attorney Client
SWITCH‐AX‐1204150 ‐ SWITCH‐AX‐1204150       9/13/2016 13:31   image001.jpg                                                                   Attorney Client
SWITCH‐AX‐1204151 ‐ SWITCH‐AX‐1204151       9/13/2016 13:31   image002.jpg                                                                   Attorney Client
SWITCH‐AX‐1204152 ‐ SWITCH‐AX‐1204154       9/13/2016 13:31   COUNTRY ADDENDUM FOR SERVICES SUPPLIED IN BRAZIL                               Attorney Client
SWITCH‐AX‐1204155 ‐ SWITCH‐AX‐1204156       9/13/2016 13:31   Switch Nuvasive Rio Brazil Order 9‐07‐16.pdf                                   Attorney Client
SWITCH‐AX‐1204157 ‐ SWITCH‐AX‐1204157       9/13/2016 13:31   image003.png                                                                   Attorney Client
SWITCH‐AX‐1204158 ‐ SWITCH‐AX‐1204158       9/13/2016 13:44   no Title                                                                       Attorney Client
SWITCH‐AX‐1204159 ‐ SWITCH‐AX‐1204164       9/13/2016 13:44   DocuSign Certificate                                                           Attorney Client
SWITCH‐AX‐1204165 ‐ SWITCH‐AX‐1204166       9/13/2016 13:44   Approver Coversheet ‐ Switch MSA Restructure 8.23.2016.pdf                     Attorney Client
SWITCH‐AX‐1204167 ‐ SWITCH‐AX‐1204180       9/13/2016 13:44   MSA Switch eBay SV STAMPED 8.23.2016.pdf                                       Attorney Client
SWITCH‐AX‐1204181 ‐ SWITCH‐AX‐1204182       9/13/2016 13:47   no Title                                                                       Attorney Client
SWITCH‐AX‐1204183 ‐ SWITCH‐AX‐1204184       9/13/2016 13:47   Approver Coversheet ‐ Switch MSA Restructure 8.23.2016.pdf                     Attorney Client
SWITCH‐AX‐1204185 ‐ SWITCH‐AX‐1204198       9/13/2016 13:47   MSA Switch eBay SV STAMPED 8.23.2016.pdf                                       Attorney Client
SWITCH‐AX‐1204199 ‐ SWITCH‐AX‐1204204       9/13/2016 13:47   DocuSign Certificate                                                           Attorney Client
SWITCH‐AX‐1204205 ‐ SWITCH‐AX‐1204207       9/13/2016 13:52   no Title                                                                       Attorney Client
SWITCH‐AX‐1204208 ‐ SWITCH‐AX‐1204215       9/13/2016 13:52   Colocation Facilities Agreement 04‐29‐2015 (fillable form).pdf                 Attorney Client
SWITCH‐AX‐1204216 ‐ SWITCH‐AX‐1204221       9/13/2016 13:52   Zayo Group Ethernet IP Service Schedule (2 9 2016) REDLINE.docx                Attorney Client
SWITCH‐AX‐1204222 ‐ SWITCH‐AX‐1204223       9/13/2016 13:53   no Title                                                                       Attorney Client
SWITCH‐AX‐1204224 ‐ SWITCH‐AX‐1204225       9/13/2016 13:53   Approver Coversheet ‐ Switch MSA Restructure 8.23.2016.pdf                     Attorney Client
SWITCH‐AX‐1204226 ‐ SWITCH‐AX‐1204239       9/13/2016 13:53   MSA Switch eBay SV STAMPED 8.23.2016.pdf                                       Attorney Client
SWITCH‐AX‐1204240 ‐ SWITCH‐AX‐1204245       9/13/2016 13:53   DocuSign Certificate                                                           Attorney Client




                                                                        EXHIBIT 10, PAGE 2429
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 677 of 829


Bates                                   Document Date         Document Title                                            Privilege
SWITCH‐AX‐1204246 ‐ SWITCH‐AX‐1204246       9/13/2016 13:57   no Title                                                  Attorney Client
SWITCH‐AX‐1204247 ‐ SWITCH‐AX‐1204263       9/13/2016 13:57   Stargate Organizing Resolutions (for Signature).pdf       Attorney Client
SWITCH‐AX‐1204264 ‐ SWITCH‐AX‐1204264       9/13/2016 13:57   image001.jpg                                              Attorney Client
SWITCH‐AX‐1204265 ‐ SWITCH‐AX‐1204265       9/13/2016 13:57   no Title                                                  Attorney Client
SWITCH‐AX‐1204266 ‐ SWITCH‐AX‐1204266       9/13/2016 13:57   image001.jpg                                              Attorney Client
SWITCH‐AX‐1204267 ‐ SWITCH‐AX‐1204283       9/13/2016 13:57   Stargate Organizing Resolutions (for Signature).pdf       Attorney Client
SWITCH‐AX‐1204284 ‐ SWITCH‐AX‐1204301       9/13/2016 14:17   bb7d2d3c‐2f67‐4bd9‐af9f‐06caf6617d8f.msg                  Attorney Client
SWITCH‐AX‐1204302 ‐ SWITCH‐AX‐1204302       9/13/2016 14:17   image001.jpg                                              Attorney Client
SWITCH‐AX‐1204303 ‐ SWITCH‐AX‐1204320       9/13/2016 14:17   no Title                                                  Attorney Client
SWITCH‐AX‐1204321 ‐ SWITCH‐AX‐1204321       9/13/2016 14:17   image001.jpg                                              Attorney Client
SWITCH‐AX‐1204322 ‐ SWITCH‐AX‐1204339       9/13/2016 14:31   9169c358‐1438‐4ad2‐8536‐b8628a21c081.msg                  Attorney Client
SWITCH‐AX‐1204340 ‐ SWITCH‐AX‐1204340       9/13/2016 14:31   image001.jpg                                              Attorney Client
SWITCH‐AX‐1204341 ‐ SWITCH‐AX‐1204358       9/13/2016 14:31   no Title                                                  Attorney Client
SWITCH‐AX‐1204359 ‐ SWITCH‐AX‐1204359       9/13/2016 14:31   image001.jpg                                              Attorney Client
SWITCH‐AX‐1204360 ‐ SWITCH‐AX‐1204360       9/13/2016 14:35   no Title                                                  Attorney Client
SWITCH‐AX‐1204361 ‐ SWITCH‐AX‐1204361       9/13/2016 14:35   image001.jpg                                              Attorney Client
SWITCH‐AX‐1204362 ‐ SWITCH‐AX‐1204365       9/13/2016 14:35   Initial Service Order Switch eBay S_.pdf                  Attorney Client
SWITCH‐AX‐1204366 ‐ SWITCH‐AX‐1204379       9/13/2016 14:35   MSA Switch eBay SV STAMPED 8.23.2016.pdf                  Attorney Client
SWITCH‐AX‐1204380 ‐ SWITCH‐AX‐1204380       9/13/2016 14:35   3af032cb‐9552‐4a34‐8409‐a63cbb25acf3.msg                  Attorney Client
SWITCH‐AX‐1204381 ‐ SWITCH‐AX‐1204384       9/13/2016 14:35   Initial Service Order Switch eBay S_.pdf                  Attorney Client
SWITCH‐AX‐1204385 ‐ SWITCH‐AX‐1204398       9/13/2016 14:35   MSA Switch eBay SV STAMPED 8.23.2016.pdf                  Attorney Client
SWITCH‐AX‐1204399 ‐ SWITCH‐AX‐1204399       9/13/2016 14:35   image001.jpg                                              Attorney Client
SWITCH‐AX‐1204400 ‐ SWITCH‐AX‐1204401       9/13/2016 14:41   e15fe713‐146d‐4fe2‐b51a‐c1d1d7155ed1.msg                  Attorney Client
SWITCH‐AX‐1204402 ‐ SWITCH‐AX‐1204415       9/13/2016 14:41   MSA Switch eBay SV STAMPED 8.23.2016.pdf                  Attorney Client
SWITCH‐AX‐1204416 ‐ SWITCH‐AX‐1204416       9/13/2016 14:41   image001.jpg                                              Attorney Client
SWITCH‐AX‐1204417 ‐ SWITCH‐AX‐1204417       9/13/2016 14:41   image002.jpg                                              Attorney Client
SWITCH‐AX‐1204418 ‐ SWITCH‐AX‐1204424       9/13/2016 15:40   no Title                                                  Attorney Client
SWITCH‐AX‐1204425 ‐ SWITCH‐AX‐1204426       9/13/2016 15:40   SO ‐ Loan Depot ‐ Switch Vegas‐Tahoe cabinets CLEAN.pdf   Attorney Client
SWITCH‐AX‐1204427 ‐ SWITCH‐AX‐1204427       9/13/2016 15:40   image002.jpg                                              Attorney Client
SWITCH‐AX‐1204428 ‐ SWITCH‐AX‐1204432       9/13/2016 15:40   WAVELENGTH SERVICES SCHEDULE v5 to v6 20160908.docx       Attorney Client
SWITCH‐AX‐1204433 ‐ SWITCH‐AX‐1204441       9/13/2016 15:40   CFA‐loanDepot‐v5 to v6 Clean 2016908.docx                 Attorney Client
SWITCH‐AX‐1204442 ‐ SWITCH‐AX‐1204444       9/13/2016 15:42   e6db7350‐26ad‐43ad‐9a81‐72725a3e35f2.msg                  Attorney Client
SWITCH‐AX‐1204445 ‐ SWITCH‐AX‐1204446       9/13/2016 15:42   SO ‐ Loan Depot ‐ Switch Vegas‐Tahoe cabinets CLEAN.pdf   Attorney Client
SWITCH‐AX‐1204447 ‐ SWITCH‐AX‐1204455       9/13/2016 15:42   CFA‐loanDepot‐v5 to v6 Clean 2016908.docx                 Attorney Client
SWITCH‐AX‐1204456 ‐ SWITCH‐AX‐1204460       9/13/2016 15:42   WAVELENGTH SERVICES SCHEDULE v5 to v6 20160908.docx       Attorney Client
SWITCH‐AX‐1204461 ‐ SWITCH‐AX‐1204461       9/13/2016 15:42   image002.jpg                                              Attorney Client
SWITCH‐AX‐1204462 ‐ SWITCH‐AX‐1204464       9/13/2016 15:42   no Title                                                  Attorney Client
SWITCH‐AX‐1204465 ‐ SWITCH‐AX‐1204473       9/13/2016 15:42   CFA‐loanDepot‐v5 to v6 Clean 2016908.docx                 Attorney Client
SWITCH‐AX‐1204474 ‐ SWITCH‐AX‐1204475       9/13/2016 15:42   SO ‐ Loan Depot ‐ Switch Vegas‐Tahoe cabinets CLEAN.pdf   Attorney Client
SWITCH‐AX‐1204476 ‐ SWITCH‐AX‐1204476       9/13/2016 15:42   image002.jpg                                              Attorney Client
SWITCH‐AX‐1204477 ‐ SWITCH‐AX‐1204481       9/13/2016 15:42   WAVELENGTH SERVICES SCHEDULE v5 to v6 20160908.docx       Attorney Client
SWITCH‐AX‐1204482 ‐ SWITCH‐AX‐1204482       9/13/2016 16:21   Collection Report 160913.xlsx                             Attorney Client
SWITCH‐AX‐1204483 ‐ SWITCH‐AX‐1204487       9/13/2016 16:22   72551b58‐76d4‐447e‐911f‐48fddb2a0028.msg                  Attorney Client
SWITCH‐AX‐1204488 ‐ SWITCH‐AX‐1204488       9/13/2016 16:22   image001.jpg                                              Attorney Client
SWITCH‐AX‐1204489 ‐ SWITCH‐AX‐1204489       9/13/2016 16:22   Collection Report 160913.xlsx                             Attorney Client
SWITCH‐AX‐1204490 ‐ SWITCH‐AX‐1204494       9/13/2016 16:22   no Title                                                  Attorney Client




                                                                          EXHIBIT 10, PAGE 2430
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 678 of 829


Bates                                   Document Date         Document Title                                          Privilege
SWITCH‐AX‐1204495 ‐ SWITCH‐AX‐1204495       9/13/2016 16:22   Collection Report 160913.xlsx                           Attorney Client
SWITCH‐AX‐1204496 ‐ SWITCH‐AX‐1204496       9/13/2016 16:22   image001.jpg                                            Attorney Client
SWITCH‐AX‐1204497 ‐ SWITCH‐AX‐1204498       9/13/2016 16:58   no Title                                                Attorney Client
SWITCH‐AX‐1204499 ‐ SWITCH‐AX‐1204499       9/13/2016 16:58   Contract Pricing 1G 10G 100G v5.xls                     Attorney Client
SWITCH‐AX‐1204500 ‐ SWITCH‐AX‐1204500       9/13/2016 16:58   image001.jpg                                            Attorney Client
SWITCH‐AX‐1204501 ‐ SWITCH‐AX‐1204525       9/13/2016 18:23   267787ed‐9f69‐42b9‐9814‐65e45e54cc2b.msg                Attorney Client
SWITCH‐AX‐1204526 ‐ SWITCH‐AX‐1204526       9/13/2016 18:23   image007.jpg                                            Attorney Client
SWITCH‐AX‐1204527 ‐ SWITCH‐AX‐1204527       9/13/2016 18:23   image001.jpg                                            Attorney Client
SWITCH‐AX‐1204528 ‐ SWITCH‐AX‐1204528       9/13/2016 18:23   image003.jpg                                            Attorney Client
SWITCH‐AX‐1204529 ‐ SWITCH‐AX‐1204529       9/13/2016 18:23   image004.jpg                                            Attorney Client
SWITCH‐AX‐1204530 ‐ SWITCH‐AX‐1204531       9/13/2016 18:27   no Title                                                Attorney Client
SWITCH‐AX‐1204532 ‐ SWITCH‐AX‐1204568       9/13/2016 18:27   Switch_Master_Work_Order__9.12.16_‐_AMZ_Redraft_.docx   Attorney Client
SWITCH‐AX‐1204569 ‐ SWITCH‐AX‐1204569       9/13/2016 18:27   image001.jpg                                            Attorney Client
SWITCH‐AX‐1204570 ‐ SWITCH‐AX‐1204570       9/13/2016 18:58   no Title                                                Attorney Client
SWITCH‐AX‐1204571 ‐ SWITCH‐AX‐1204571       9/13/2016 18:58   ATT00002.htm                                            Attorney Client
SWITCH‐AX‐1204572 ‐ SWITCH‐AX‐1204572       9/13/2016 18:58   ATT00001.htm                                            Attorney Client
SWITCH‐AX‐1204573 ‐ SWITCH‐AX‐1204609       9/13/2016 18:58   Switch_Master_Work_Order__9.12.16_‐_AMZ_Redraft_.docx   Attorney Client
SWITCH‐AX‐1204610 ‐ SWITCH‐AX‐1204611       9/13/2016 19:22   no Title                                                Attorney Client
SWITCH‐AX‐1204612 ‐ SWITCH‐AX‐1204648       9/13/2016 19:22   Switch_Master_Work_Order__9.12.16_‐_AMZ_Redraft_.docx   Attorney Client
SWITCH‐AX‐1204649 ‐ SWITCH‐AX‐1204649       9/13/2016 19:22   image001.jpg                                            Attorney Client
SWITCH‐AX‐1204650 ‐ SWITCH‐AX‐1204651       9/13/2016 19:22   no Title                                                Attorney Client
SWITCH‐AX‐1204652 ‐ SWITCH‐AX‐1204688       9/13/2016 19:22   Switch_Master_Work_Order__9.12.16_‐_AMZ_Redraft_.docx   Attorney Client
SWITCH‐AX‐1204689 ‐ SWITCH‐AX‐1204689       9/13/2016 19:22   image001.jpg                                            Attorney Client
SWITCH‐AX‐1204690 ‐ SWITCH‐AX‐1204693       9/13/2016 22:05   no Title                                                Attorney Client
SWITCH‐AX‐1204694 ‐ SWITCH‐AX‐1204694       9/13/2016 22:05   image002.jpg                                            Attorney Client
SWITCH‐AX‐1204695 ‐ SWITCH‐AX‐1204695       9/13/2016 22:05   image003.jpg                                            Attorney Client
SWITCH‐AX‐1204696 ‐ SWITCH‐AX‐1204697       9/13/2016 22:17   no Title                                                Attorney Client
SWITCH‐AX‐1204698 ‐ SWITCH‐AX‐1204698       9/13/2016 22:17   image001.jpg                                            Attorney Client
SWITCH‐AX‐1204699 ‐ SWITCH‐AX‐1204708       9/13/2016 22:17   CFA‐US Signal‐ v8 20160908 Clean.pdf                    Attorney Client
SWITCH‐AX‐1204709 ‐ SWITCH‐AX‐1204709       9/13/2016 22:17   image002.jpg                                            Attorney Client
SWITCH‐AX‐1204710 ‐ SWITCH‐AX‐1204711       9/13/2016 22:17   838e1059‐8593‐4535‐b2e4‐c10ca76ada13.msg                Attorney Client
SWITCH‐AX‐1204712 ‐ SWITCH‐AX‐1204721       9/13/2016 22:17   CFA‐US Signal‐ v8 20160908 Clean.pdf                    Attorney Client
SWITCH‐AX‐1204722 ‐ SWITCH‐AX‐1204722       9/13/2016 22:17   image002.jpg                                            Attorney Client
SWITCH‐AX‐1204723 ‐ SWITCH‐AX‐1204723       9/13/2016 22:17   image001.jpg                                            Attorney Client
SWITCH‐AX‐1204724 ‐ SWITCH‐AX‐1204729        9/14/2016 6:55   no Title                                                Attorney Client
SWITCH‐AX‐1204730 ‐ SWITCH‐AX‐1204730        9/14/2016 6:55   image001.jpg                                            Attorney Client
SWITCH‐AX‐1204731 ‐ SWITCH‐AX‐1204736        9/14/2016 6:55   GTT IP Transit SLA WORD.doc                             Attorney Client
SWITCH‐AX‐1204737 ‐ SWITCH‐AX‐1204745        9/14/2016 9:27   no Title                                                Attorney Client
SWITCH‐AX‐1204746 ‐ SWITCH‐AX‐1204752        9/14/2016 9:27   RE_ SLMC DIA 100mb.msg                                  Attorney Client
SWITCH‐AX‐1204753 ‐ SWITCH‐AX‐1204753        9/14/2016 9:27   image005.jpg                                            Attorney Client
SWITCH‐AX‐1204754 ‐ SWITCH‐AX‐1204754        9/14/2016 9:27   image003.jpg                                            Attorney Client
SWITCH‐AX‐1204755 ‐ SWITCH‐AX‐1204755        9/14/2016 9:27   image002.jpg                                            Attorney Client
SWITCH‐AX‐1204756 ‐ SWITCH‐AX‐1204757        9/14/2016 9:27   S906‐RNO01‐002‐E.pdf                                    Attorney Client
SWITCH‐AX‐1204758 ‐ SWITCH‐AX‐1204768        9/14/2016 9:27   S906‐RNO01‐001‐M.pdf                                    Attorney Client
SWITCH‐AX‐1204769 ‐ SWITCH‐AX‐1204769        9/14/2016 9:27   image004.jpg                                            Attorney Client
SWITCH‐AX‐1204770 ‐ SWITCH‐AX‐1204770        9/14/2016 9:27   image001.jpg                                            Attorney Client




                                                                         EXHIBIT 10, PAGE 2431
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 679 of 829


Bates                                   Document Date         Document Title                                                                               Privilege
SWITCH‐AX‐1204771 ‐ SWITCH‐AX‐1204771       9/14/2016 10:03   no Title                                                                                    Attorney Client
SWITCH‐AX‐1204772 ‐ SWITCH‐AX‐1204788       9/14/2016 10:03   Stargate Organizing Resolutions (for Signature).pdf                                         Attorney Client
SWITCH‐AX‐1204789 ‐ SWITCH‐AX‐1204789       9/14/2016 10:03   image001.jpg                                                                                Attorney Client
SWITCH‐AX‐1204790 ‐ SWITCH‐AX‐1204790       9/14/2016 10:13   no Title                                                                                    Attorney Client
SWITCH‐AX‐1204791 ‐ SWITCH‐AX‐1204800       9/14/2016 10:13   Redline CFA‐Varian‐v3.1 to v4‐20160914 Switch.docx                                          Attorney Client
SWITCH‐AX‐1204801 ‐ SWITCH‐AX‐1204810       9/14/2016 10:13   CFA‐Varian‐v4‐20160914 Switch.docx                                                          Attorney Client
SWITCH‐AX‐1204811 ‐ SWITCH‐AX‐1204812       9/14/2016 10:25   no Title                                                                                    Attorney Client
SWITCH‐AX‐1204813 ‐ SWITCH‐AX‐1204822       9/14/2016 10:25   CFA‐Varian‐v4‐20160914 Switch.docx                                                          Attorney Client
SWITCH‐AX‐1204823 ‐ SWITCH‐AX‐1204832       9/14/2016 10:25   Redline CFA‐Varian‐v3.1 to v4‐20160914 Switch.docx                                          Attorney Client
SWITCH‐AX‐1204833 ‐ SWITCH‐AX‐1204833       9/14/2016 10:37   no Title                                                                                    Attorney Client
SWITCH‐AX‐1204834 ‐ SWITCH‐AX‐1204843       9/14/2016 10:37   Redline CFA‐Varian‐v3.1 to v4‐20160914 Switch.docx                                          Attorney Client
SWITCH‐AX‐1204844 ‐ SWITCH‐AX‐1204853       9/14/2016 10:37   CFA‐Varian‐v4‐20160914 Switch.docx                                                          Attorney Client
SWITCH‐AX‐1204854 ‐ SWITCH‐AX‐1204864       9/14/2016 10:47   no Title                                                                                    Attorney Client
SWITCH‐AX‐1204865 ‐ SWITCH‐AX‐1204865       9/14/2016 10:47   image002.jpg                                                                                Attorney Client
SWITCH‐AX‐1204866 ‐ SWITCH‐AX‐1204883       9/14/2016 10:47   LICENSE AGREEMENT‐CAGED SPACE                                                               Attorney Client
SWITCH‐AX‐1204884 ‐ SWITCH‐AX‐1204884       9/14/2016 10:47   FW_ Windstream.msg                                                                          Attorney Client
SWITCH‐AX‐1204885 ‐ SWITCH‐AX‐1204897       9/14/2016 10:47   OPERATIONS AND MAINTENANCE AGREEMENT‐ Windstream Switch v3 to v4 Redline 20160901.docx Attorney Client
SWITCH‐AX‐1204898 ‐ SWITCH‐AX‐1204910       9/14/2016 10:47   OPERATIONS AND MAINTENANCE AGREEMENT‐ Windstream Switch v3 to v4 Clean 20160901.docx Attorney Client
SWITCH‐AX‐1204911 ‐ SWITCH‐AX‐1204911       9/14/2016 10:47   image001.jpg                                                                                Attorney Client
SWITCH‐AX‐1204912 ‐ SWITCH‐AX‐1204928       9/14/2016 10:47   LICENSE AGREEMENT‐CAGED SPACE                                                               Attorney Client
SWITCH‐AX‐1204929 ‐ SWITCH‐AX‐1204955       9/14/2016 10:47   DARK FIBER IRU AGREEMENT‐Windstream Switch v3 to v4 Clean 20160901.docx                     Attorney Client
SWITCH‐AX‐1204956 ‐ SWITCH‐AX‐1204956       9/14/2016 10:47   image003.png                                                                                Attorney Client
SWITCH‐AX‐1204957 ‐ SWITCH‐AX‐1204983       9/14/2016 10:47   DARK FIBER IRU AGREEMENT‐Windstream Switch v3 to v4 Redline 20160901.docx                   Attorney Client
SWITCH‐AX‐1204984 ‐ SWITCH‐AX‐1204994       9/14/2016 10:47   no Title                                                                                    Attorney Client
SWITCH‐AX‐1204995 ‐ SWITCH‐AX‐1204995       9/14/2016 10:47   FW_ Windstream.msg                                                                          Attorney Client
SWITCH‐AX‐1204996 ‐ SWITCH‐AX‐1204996       9/14/2016 10:47   image002.jpg                                                                                Attorney Client
SWITCH‐AX‐1204997 ‐ SWITCH‐AX‐1205009       9/14/2016 10:47   OPERATIONS AND MAINTENANCE AGREEMENT‐ Windstream Switch v3 to v4 Redline 20160901.docx Attorney Client
SWITCH‐AX‐1205010 ‐ SWITCH‐AX‐1205036       9/14/2016 10:47   DARK FIBER IRU AGREEMENT‐Windstream Switch v3 to v4 Clean 20160901.docx                     Attorney Client
SWITCH‐AX‐1205037 ‐ SWITCH‐AX‐1205053       9/14/2016 10:47   LICENSE AGREEMENT‐CAGED SPACE                                                               Attorney Client
SWITCH‐AX‐1205054 ‐ SWITCH‐AX‐1205054       9/14/2016 10:47   image003.png                                                                                Attorney Client
SWITCH‐AX‐1205055 ‐ SWITCH‐AX‐1205067       9/14/2016 10:47   OPERATIONS AND MAINTENANCE AGREEMENT‐ Windstream Switch v3 to v4 Clean 20160901.docx Attorney Client
SWITCH‐AX‐1205068 ‐ SWITCH‐AX‐1205085       9/14/2016 10:47   LICENSE AGREEMENT‐CAGED SPACE                                                               Attorney Client
SWITCH‐AX‐1205086 ‐ SWITCH‐AX‐1205086       9/14/2016 10:47   image001.jpg                                                                                Attorney Client
SWITCH‐AX‐1205087 ‐ SWITCH‐AX‐1205113       9/14/2016 10:47   DARK FIBER IRU AGREEMENT‐Windstream Switch v3 to v4 Redline 20160901.docx                   Attorney Client
SWITCH‐AX‐1205114 ‐ SWITCH‐AX‐1205115       9/14/2016 12:04   no Title                                                                                    Attorney Client
SWITCH‐AX‐1205116 ‐ SWITCH‐AX‐1205116       9/14/2016 12:04   Third Amendment to VEA NBN First Amended and Restated Dark Fiber Exchange Agreement v4 20160Attorney Client
SWITCH‐AX‐1205117 ‐ SWITCH‐AX‐1205117       9/14/2016 12:04   image001.jpg                                                                                Attorney Client
SWITCH‐AX‐1205118 ‐ SWITCH‐AX‐1205134       9/14/2016 12:04   LICENSE AGREEMENT‐CAGED SPACE                                                               Attorney Client
SWITCH‐AX‐1205135 ‐ SWITCH‐AX‐1205146       9/14/2016 12:04   OPERATIONS AND MAINTENANCE AGREEMENT‐ CC Comm Switch v2 20160914.docx                       Attorney Client
SWITCH‐AX‐1205147 ‐ SWITCH‐AX‐1205149       9/14/2016 13:51   no Title                                                                                    Attorney Client
SWITCH‐AX‐1205150 ‐ SWITCH‐AX‐1205150       9/14/2016 13:51   CORE Agreement‐SUPERNAP.2016.09.14.REDLINE (00966636).DOCX                                  Attorney Client
SWITCH‐AX‐1205151 ‐ SWITCH‐AX‐1205161       9/14/2016 13:51   Redline CFA‐Priceline V3 to V4.2016.09.14 (00966764).DOCX                                   Attorney Client
SWITCH‐AX‐1205162 ‐ SWITCH‐AX‐1205162       9/14/2016 15:32   no Title                                                                                    Attorney Client
SWITCH‐AX‐1205163 ‐ SWITCH‐AX‐1205163       9/14/2016 15:32   DOCS‐#400394‐v1‐14‐05004_NVE_Responses_to_HH_DR_s_3rd_Set.pdf                               Attorney Client
SWITCH‐AX‐1205164 ‐ SWITCH‐AX‐1205164       9/14/2016 15:32   CIAC Tax Spread sheet.pdf                                                                   Attorney Client
SWITCH‐AX‐1205165 ‐ SWITCH‐AX‐1205166       9/14/2016 15:32                                                 #NAME?                                        Attorney Client




                                                                          EXHIBIT 10, PAGE 2432
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 680 of 829


Bates                                   Document Date         Document Title                                                  Privilege
SWITCH‐AX‐1205167 ‐ SWITCH‐AX‐1205191       9/14/2016 15:32   ‐Howard Hughes DR Responses Set 2.pdf                           Attorney Client
SWITCH‐AX‐1205192 ‐ SWITCH‐AX‐1205192       9/14/2016 15:32   14‐05004 NCP Response Hughes 5th Set DRs.pdf                    Attorney Client
SWITCH‐AX‐1205193 ‐ SWITCH‐AX‐1205204       9/14/2016 15:32   NPC Responses to Hughes 4th Set DRs.pdf                         Attorney Client
SWITCH‐AX‐1205205 ‐ SWITCH‐AX‐1205206       9/14/2016 15:32   Switch Mutual NDA (Ltd) v1‐20160912.pdf                         Attorney Client
SWITCH‐AX‐1205207 ‐ SWITCH‐AX‐1205207       9/14/2016 15:32   Updated CIAC Tax Spread Sheet 6‐21‐12.pdf                       Attorney Client
SWITCH‐AX‐1205208 ‐ SWITCH‐AX‐1205209       9/14/2016 15:32   KMBT_C364‐20160517130458                                        Attorney Client
SWITCH‐AX‐1205210 ‐ SWITCH‐AX‐1205213       9/14/2016 15:32   Microsoft Outlook ‐ Memo Style                                  Attorney Client
SWITCH‐AX‐1205214 ‐ SWITCH‐AX‐1205214       9/14/2016 15:35   no Title                                                        Attorney Client
SWITCH‐AX‐1205215 ‐ SWITCH‐AX‐1205215       9/14/2016 15:35   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1205216 ‐ SWITCH‐AX‐1205252       9/14/2016 15:35   REDLINE MWO V3 to V4 Switch (20160914).docx                     Attorney Client
SWITCH‐AX‐1205253 ‐ SWITCH‐AX‐1205253       9/14/2016 15:50   2016 Budget Template_Sales.xlsx                                 Attorney Client
SWITCH‐AX‐1205254 ‐ SWITCH‐AX‐1205255       9/14/2016 15:50   no Title                                                        Attorney Client
SWITCH‐AX‐1205256 ‐ SWITCH‐AX‐1205280       9/14/2016 15:50   ‐Howard Hughes DR Responses Set 2.pdf                           Attorney Client
SWITCH‐AX‐1205281 ‐ SWITCH‐AX‐1205292       9/14/2016 15:50   NPC Responses to Hughes 4th Set DRs.pdf                         Attorney Client
SWITCH‐AX‐1205293 ‐ SWITCH‐AX‐1205293       9/14/2016 15:50   CIAC Tax Spread sheet.pdf                                       Attorney Client
SWITCH‐AX‐1205294 ‐ SWITCH‐AX‐1205295       9/14/2016 15:50   KMBT_C364‐20160517130458                                        Attorney Client
SWITCH‐AX‐1205296 ‐ SWITCH‐AX‐1205297       9/14/2016 15:50   Switch Mutual NDA (Ltd) v1‐20160912.pdf                         Attorney Client
SWITCH‐AX‐1205298 ‐ SWITCH‐AX‐1205298       9/14/2016 15:50   14‐05004 NCP Response Hughes 5th Set DRs.pdf                    Attorney Client
SWITCH‐AX‐1205299 ‐ SWITCH‐AX‐1205302       9/14/2016 15:50   Microsoft Outlook ‐ Memo Style                                  Attorney Client
SWITCH‐AX‐1205303 ‐ SWITCH‐AX‐1205369       9/14/2016 15:50   DOCS‐#400394‐v1‐14‐05004_NVE_Responses_to_HH_DR_s_3rd_Set.pdf   Attorney Client
SWITCH‐AX‐1205370 ‐ SWITCH‐AX‐1205370       9/14/2016 15:50   Updated CIAC Tax Spread Sheet 6‐21‐12.pdf                       Attorney Client
SWITCH‐AX‐1205371 ‐ SWITCH‐AX‐1205372       9/14/2016 15:50                                              #NAME?               Attorney Client
SWITCH‐AX‐1205373 ‐ SWITCH‐AX‐1205373       9/14/2016 16:31   Collection Report 160914.xlsx                                   Attorney Client
SWITCH‐AX‐1205374 ‐ SWITCH‐AX‐1205377       9/14/2016 16:32   48c087db‐970b‐4970‐99ba‐8cd6089cef1b.msg                        Attorney Client
SWITCH‐AX‐1205378 ‐ SWITCH‐AX‐1205378       9/14/2016 16:32   Collection Report 160914.xlsx                                   Attorney Client
SWITCH‐AX‐1205379 ‐ SWITCH‐AX‐1205379       9/14/2016 16:32   Collection Report 160914.xlsx                                   Attorney Client
SWITCH‐AX‐1205380 ‐ SWITCH‐AX‐1205383       9/14/2016 16:32   no Title                                                        Attorney Client
SWITCH‐AX‐1205384 ‐ SWITCH‐AX‐1205384       9/14/2016 16:32   Collection Report 160914.xlsx                                   Attorney Client
SWITCH‐AX‐1205385 ‐ SWITCH‐AX‐1205385       9/14/2016 16:32   Collection Report 160914.xlsx                                   Attorney Client
SWITCH‐AX‐1205386 ‐ SWITCH‐AX‐1205395       9/14/2016 16:50   no Title                                                        Attorney Client
SWITCH‐AX‐1205396 ‐ SWITCH‐AX‐1205396       9/14/2016 16:50   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1205397 ‐ SWITCH‐AX‐1205397       9/14/2016 16:50   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1205398 ‐ SWITCH‐AX‐1205398       9/14/2016 16:50   image003.jpg                                                    Attorney Client
SWITCH‐AX‐1205399 ‐ SWITCH‐AX‐1205400       9/14/2016 16:50   Completed_ South Lyon Medical Center_Switch Service Order.msg   Attorney Client
SWITCH‐AX‐1205401 ‐ SWITCH‐AX‐1205411       9/14/2016 16:50   S906‐RNO01‐001‐M.pdf                                            Attorney Client
SWITCH‐AX‐1205412 ‐ SWITCH‐AX‐1205413       9/14/2016 16:50   S906‐RNO01‐002‐E.pdf                                            Attorney Client
SWITCH‐AX‐1205414 ‐ SWITCH‐AX‐1205433       9/14/2016 20:19   no Title                                                        Attorney Client
SWITCH‐AX‐1205434 ‐ SWITCH‐AX‐1205434       9/14/2016 20:19   image001.png                                                    Attorney Client
SWITCH‐AX‐1205435 ‐ SWITCH‐AX‐1205435       9/14/2016 20:19   no Title                                                        Attorney Client
SWITCH‐AX‐1205436 ‐ SWITCH‐AX‐1205436       9/14/2016 20:19   no Title                                                        Attorney Client
SWITCH‐AX‐1205437 ‐ SWITCH‐AX‐1205437       9/14/2016 20:19   no Title                                                        Attorney Client
SWITCH‐AX‐1205438 ‐ SWITCH‐AX‐1205438       9/14/2016 20:19   no Title                                                        Attorney Client
SWITCH‐AX‐1205439 ‐ SWITCH‐AX‐1205439       9/14/2016 20:19   Copy of Switch Communications Order Status Tracker.xls          Attorney Client
SWITCH‐AX‐1205440 ‐ SWITCH‐AX‐1205441        9/15/2016 9:24   f8e42b40‐def4‐4a31‐9581‐237a28494adb.msg                        Attorney Client
SWITCH‐AX‐1205442 ‐ SWITCH‐AX‐1205443        9/15/2016 9:24   S906‐RNO01‐002‐E.pdf                                            Attorney Client
SWITCH‐AX‐1205444 ‐ SWITCH‐AX‐1205444        9/15/2016 9:24   image001.jpg                                                    Attorney Client




                                                                         EXHIBIT 10, PAGE 2433
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 681 of 829


Bates                                   Document Date         Document Title                                                                   Privilege
SWITCH‐AX‐1205445 ‐ SWITCH‐AX‐1205446        9/15/2016 9:24   no Title                                                                         Attorney Client
SWITCH‐AX‐1205447 ‐ SWITCH‐AX‐1205448        9/15/2016 9:24   S906‐RNO01‐002‐E.pdf                                                             Attorney Client
SWITCH‐AX‐1205449 ‐ SWITCH‐AX‐1205449        9/15/2016 9:24   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1205450 ‐ SWITCH‐AX‐1205450        9/15/2016 9:27   no Title                                                                         Attorney Client
SWITCH‐AX‐1205451 ‐ SWITCH‐AX‐1205454        9/15/2016 9:27   SUPERLOOP PR_RE_v5.docx                                                          Attorney Client
SWITCH‐AX‐1205455 ‐ SWITCH‐AX‐1205456       9/15/2016 10:03   473cdb12‐f737‐4699‐a35d‐663bf9428121.msg                                         Attorney Client
SWITCH‐AX‐1205457 ‐ SWITCH‐AX‐1205457       9/15/2016 10:03   Master Services                                                                  Attorney Client
SWITCH‐AX‐1205458 ‐ SWITCH‐AX‐1205468       9/15/2016 10:03   CFA‐PIMCO‐v5 to v6‐20160912.docx                                                 Attorney Client
SWITCH‐AX‐1205469 ‐ SWITCH‐AX‐1205472       9/15/2016 11:58   f5f4679e‐355b‐42a2‐8cf8‐7b1a926d2bb6.msg                                         Attorney Client
SWITCH‐AX‐1205473 ‐ SWITCH‐AX‐1205473       9/15/2016 11:58   image006.jpg                                                                     Attorney Client
SWITCH‐AX‐1205474 ‐ SWITCH‐AX‐1205474       9/15/2016 11:58   image004.png                                                                     Attorney Client
SWITCH‐AX‐1205475 ‐ SWITCH‐AX‐1205478       9/15/2016 11:58   no Title                                                                         Attorney Client
SWITCH‐AX‐1205479 ‐ SWITCH‐AX‐1205482       9/15/2016 11:58   no Title                                                                         Attorney Client
SWITCH‐AX‐1205483 ‐ SWITCH‐AX‐1205483       9/15/2016 11:58   image006.jpg                                                                     Attorney Client
SWITCH‐AX‐1205484 ‐ SWITCH‐AX‐1205484       9/15/2016 11:58   image004.png                                                                     Attorney Client
SWITCH‐AX‐1205485 ‐ SWITCH‐AX‐1205485       9/15/2016 12:26   no Title                                                                         Attorney Client
SWITCH‐AX‐1205486 ‐ SWITCH‐AX‐1205549       9/15/2016 12:26   Private Letter Ruling (As Submitted) 09‐15‐2016.pdf                              Attorney Client
SWITCH‐AX‐1205550 ‐ SWITCH‐AX‐1205551       9/15/2016 13:06   no Title                                                                         Attorney Client
SWITCH‐AX‐1205552 ‐ SWITCH‐AX‐1205552       9/15/2016 13:06   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1205553 ‐ SWITCH‐AX‐1205561       9/15/2016 13:06   V033‐07‐017‐O.pdf                                                                Attorney Client
SWITCH‐AX‐1205562 ‐ SWITCH‐AX‐1205562       9/15/2016 13:06   V033‐07‐016‐E.pdf                                                                Attorney Client
SWITCH‐AX‐1205563 ‐ SWITCH‐AX‐1205572       9/15/2016 13:06   Z059‐102813‐045‐SO (Network Monitoring for Venetian).pdf                         Attorney Client
SWITCH‐AX‐1205573 ‐ SWITCH‐AX‐1205577       9/15/2016 13:06   Switch SO 706946 and 697116 Venetian Add On SOCs and Change Order.pdf            Attorney Client
SWITCH‐AX‐1205578 ‐ SWITCH‐AX‐1205578       9/15/2016 13:06   SO ‐ Venetian Project #3.xlsx                                                    Attorney Client
SWITCH‐AX‐1205579 ‐ SWITCH‐AX‐1205586       9/15/2016 13:06   Z059‐071613‐035‐SO (Venetian).pdf                                                Attorney Client
SWITCH‐AX‐1205587 ‐ SWITCH‐AX‐1205587       9/15/2016 13:06   SO ‐ Venetian Project #2.xlsx                                                    Attorney Client
SWITCH‐AX‐1205588 ‐ SWITCH‐AX‐1205589       9/15/2016 13:22   no Title                                                                         Attorney Client
SWITCH‐AX‐1205590 ‐ SWITCH‐AX‐1205590       9/15/2016 13:22   image003.jpg                                                                     Attorney Client
SWITCH‐AX‐1205591 ‐ SWITCH‐AX‐1205591       9/15/2016 13:22   image002.jpg                                                                     Attorney Client
SWITCH‐AX‐1205592 ‐ SWITCH‐AX‐1205592       9/15/2016 13:53   2017 Budget Model ‐ Branding.xlsx                                                Attorney Client
SWITCH‐AX‐1205593 ‐ SWITCH‐AX‐1205593       9/15/2016 14:24   TSCIF Model LAS09 S04_9.12.2016.xlsx                                             Attorney Client
SWITCH‐AX‐1205594 ‐ SWITCH‐AX‐1205594       9/15/2016 14:49   TSCIF Model LAS09 S04_9.14.2016.xlsx                                             Attorney Client
SWITCH‐AX‐1205595 ‐ SWITCH‐AX‐1205596       9/15/2016 15:49   764c79af‐fe6b‐438c‐96b6‐1205a6a3f4a7.msg                                         Attorney Client
SWITCH‐AX‐1205597 ‐ SWITCH‐AX‐1205597       9/15/2016 15:49   Switch ‐ Service Order (WWP Executed 09‐09‐16).pdf                               Attorney Client
SWITCH‐AX‐1205598 ‐ SWITCH‐AX‐1205607       9/15/2016 15:49   Switch ‐ Co‐location Facilities Agmt Service Order (WWP Executed 08‐31‐....pdf   Attorney Client
SWITCH‐AX‐1205608 ‐ SWITCH‐AX‐1205608       9/15/2016 15:49   image002.jpg                                                                     Attorney Client
SWITCH‐AX‐1205609 ‐ SWITCH‐AX‐1205609       9/15/2016 15:56   August 2016 Budget vs Actual.xlsx                                                Attorney Client
SWITCH‐AX‐1205610 ‐ SWITCH‐AX‐1205613       9/15/2016 16:09   9d26ae4b‐b129‐4691‐8abc‐dc252614e003.msg                                         Attorney Client
SWITCH‐AX‐1205614 ‐ SWITCH‐AX‐1205614       9/15/2016 16:09   Collection Report 160915.xlsx                                                    Attorney Client
SWITCH‐AX‐1205615 ‐ SWITCH‐AX‐1205615       9/15/2016 16:09   Collection Report 160915.xlsx                                                    Attorney Client
SWITCH‐AX‐1205616 ‐ SWITCH‐AX‐1205619       9/15/2016 16:09   no Title                                                                         Attorney Client
SWITCH‐AX‐1205620 ‐ SWITCH‐AX‐1205620       9/15/2016 16:09   Collection Report 160915.xlsx                                                    Attorney Client
SWITCH‐AX‐1205621 ‐ SWITCH‐AX‐1205621       9/15/2016 16:09   Collection Report 160915.xlsx                                                    Attorney Client
SWITCH‐AX‐1205622 ‐ SWITCH‐AX‐1205622       9/15/2016 16:11   Collection Report 160915.xlsx                                                    Attorney Client
SWITCH‐AX‐1205623 ‐ SWITCH‐AX‐1205628       9/15/2016 16:32   no Title                                                                         Attorney Client
SWITCH‐AX‐1205629 ‐ SWITCH‐AX‐1205641       9/15/2016 16:32   .                                                                                Attorney Client




                                                                           EXHIBIT 10, PAGE 2434
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 682 of 829


Bates                                   Document Date         Document Title                                                                          Privilege
SWITCH‐AX‐1205642 ‐ SWITCH‐AX‐1205642       9/15/2016 16:32   image002.jpg                                                                            Attorney Client
SWITCH‐AX‐1205643 ‐ SWITCH‐AX‐1205645       9/15/2016 16:32   F1 Oncology.pdf                                                                         Attorney Client
SWITCH‐AX‐1205646 ‐ SWITCH‐AX‐1205651       9/15/2016 16:41   no Title                                                                                Attorney Client
SWITCH‐AX‐1205652 ‐ SWITCH‐AX‐1205652       9/15/2016 16:41   image002.jpg                                                                            Attorney Client
SWITCH‐AX‐1205653 ‐ SWITCH‐AX‐1205665       9/15/2016 16:41   .                                                                                       Attorney Client
SWITCH‐AX‐1205666 ‐ SWITCH‐AX‐1205668       9/15/2016 16:41   F1 Oncology.pdf                                                                         Attorney Client
SWITCH‐AX‐1205669 ‐ SWITCH‐AX‐1205674       9/15/2016 16:41   no Title                                                                                Attorney Client
SWITCH‐AX‐1205675 ‐ SWITCH‐AX‐1205677       9/15/2016 16:41   F1 Oncology.pdf                                                                         Attorney Client
SWITCH‐AX‐1205678 ‐ SWITCH‐AX‐1205678       9/15/2016 16:41   image002.jpg                                                                            Attorney Client
SWITCH‐AX‐1205679 ‐ SWITCH‐AX‐1205691       9/15/2016 16:41   .                                                                                       Attorney Client
SWITCH‐AX‐1205692 ‐ SWITCH‐AX‐1205692       9/15/2016 17:35   OPEX GL Data Dump ‐ August 2016_Final_09.15.2016_1151am.xlsx                            Attorney Client
SWITCH‐AX‐1205693 ‐ SWITCH‐AX‐1205693       9/15/2016 17:51   no Title                                                                                Attorney Client
SWITCH‐AX‐1205694 ‐ SWITCH‐AX‐1205694       9/15/2016 17:51   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1205695 ‐ SWITCH‐AX‐1205701       9/15/2016 17:51   GTT IP Transit SLA 09‐15‐2014 with Chronic Outage.docx                                  Attorney Client
SWITCH‐AX‐1205702 ‐ SWITCH‐AX‐1205707       9/15/2016 17:51   GTT_Standard_MSA 2016.docx                                                              Attorney Client
SWITCH‐AX‐1205708 ‐ SWITCH‐AX‐1205710       9/15/2016 22:19   no Title                                                                                Attorney Client
SWITCH‐AX‐1205711 ‐ SWITCH‐AX‐1205713       9/16/2016 10:26   no Title                                                                                Attorney Client
SWITCH‐AX‐1205714 ‐ SWITCH‐AX‐1205746       9/16/2016 10:26   Welcome Packet ‐ SUPERNAP 9.pdf                                                         Attorney Client
SWITCH‐AX‐1205747 ‐ SWITCH‐AX‐1205748       9/16/2016 10:26   SO‐ Switch ‐ PIMCO ‐20 cabinets (u).pdf                                                 Attorney Client
SWITCH‐AX‐1205749 ‐ SWITCH‐AX‐1205751       9/16/2016 11:24   no Title                                                                                Attorney Client
SWITCH‐AX‐1205752 ‐ SWITCH‐AX‐1205752       9/16/2016 11:24   CORE Agreement‐SUPERNAP.2016.09.14.REDLINE (00966636).DOCX                              Attorney Client
SWITCH‐AX‐1205753 ‐ SWITCH‐AX‐1205763       9/16/2016 11:24   Redline CFA‐Priceline V3 to V4.2016.09.14 (00966764).DOCX                               Attorney Client
SWITCH‐AX‐1205764 ‐ SWITCH‐AX‐1205774       9/16/2016 11:24   Redline CFA‐Priceline V3 to V4.2016.09.14 (00966764).DOCX                               Attorney Client
SWITCH‐AX‐1205775 ‐ SWITCH‐AX‐1205775       9/16/2016 11:24   CORE Agreement‐SUPERNAP.2016.09.14.REDLINE (00966636).DOCX                              Attorney Client
SWITCH‐AX‐1205776 ‐ SWITCH‐AX‐1205777       9/16/2016 11:30   no Title                                                                                Attorney Client
SWITCH‐AX‐1205778 ‐ SWITCH‐AX‐1205782       9/16/2016 11:30   Envoy_20160916_2016_09_15_11_56_53_Cindy_Zimpfer.pdf                                    Attorney Client
SWITCH‐AX‐1205783 ‐ SWITCH‐AX‐1205784       9/16/2016 13:13   a1c3d242‐7346‐40ba‐92bc‐cb13444012e1.msg                                                Attorney Client
SWITCH‐AX‐1205785 ‐ SWITCH‐AX‐1205785       9/16/2016 13:13   Master Services                                                                         Attorney Client
SWITCH‐AX‐1205786 ‐ SWITCH‐AX‐1205796       9/16/2016 13:13   CFA‐PIMCO‐v5 to v6‐20160912 0915hh.docx                                                 Attorney Client
SWITCH‐AX‐1205797 ‐ SWITCH‐AX‐1205797       9/16/2016 13:27   no Title                                                                                Attorney Client
SWITCH‐AX‐1205798 ‐ SWITCH‐AX‐1205798       9/16/2016 13:27   image001.png                                                                            Attorney Client
SWITCH‐AX‐1205799 ‐ SWITCH‐AX‐1205837       9/16/2016 13:27   DARK FIBER IRU AGREEMENT‐ZAYO 7‐25 v3 MB 081616 ‐ er 090916(v3).docx                    Attorney Client
SWITCH‐AX‐1205838 ‐ SWITCH‐AX‐1205838       9/16/2016 14:22   no Title                                                                                Attorney Client
SWITCH‐AX‐1205839 ‐ SWITCH‐AX‐1205877       9/16/2016 14:22   DARK FIBER IRU AGREEMENT‐ZAYO 7‐25 v3 MB 081616 ‐ er 090916(v3).docx                    Attorney Client
SWITCH‐AX‐1205878 ‐ SWITCH‐AX‐1205884       9/16/2016 14:30   no Title                                                                                Attorney Client
SWITCH‐AX‐1205885 ‐ SWITCH‐AX‐1205922       9/16/2016 14:30   DARK FIBER IRU AGREEMENT‐ZAYO 7‐25 v1.docx                                              Attorney Client
SWITCH‐AX‐1205923 ‐ SWITCH‐AX‐1205923       9/16/2016 14:30   image003.png                                                                            Attorney Client
SWITCH‐AX‐1205924 ‐ SWITCH‐AX‐1205924       9/16/2016 14:30   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1205925 ‐ SWITCH‐AX‐1205925       9/16/2016 15:24   f313240a‐7618‐461e‐98dc‐65ed0307790a.msg                                                Attorney Client
SWITCH‐AX‐1205926 ‐ SWITCH‐AX‐1205926       9/16/2016 15:24   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1205927 ‐ SWITCH‐AX‐1205941       9/16/2016 15:24   Pls_provide_eSignatures_SWITCH_‐_Colocation_ (from DocuSign for Lesley Signature).pdf   Attorney Client
SWITCH‐AX‐1205942 ‐ SWITCH‐AX‐1205945       9/16/2016 15:40   no Title                                                                                Attorney Client
SWITCH‐AX‐1205946 ‐ SWITCH‐AX‐1205946       9/16/2016 15:40   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1205947 ‐ SWITCH‐AX‐1205957       9/16/2016 15:40   signed SO's and CFA.pdf                                                                 Attorney Client
SWITCH‐AX‐1205958 ‐ SWITCH‐AX‐1205958       9/16/2016 15:40   Proficio SO Switch‐GigE p2p ‐ Irvine to Vegas.xlsx                                      Attorney Client
SWITCH‐AX‐1205959 ‐ SWITCH‐AX‐1205959       9/16/2016 15:59   05ba60ac‐9565‐4b98‐9c00‐a195afaeaccd.msg                                                Attorney Client




                                                                          EXHIBIT 10, PAGE 2435
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 683 of 829


Bates                                   Document Date         Document Title                                                                          Privilege
SWITCH‐AX‐1205960 ‐ SWITCH‐AX‐1205960       9/16/2016 15:59   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1205961 ‐ SWITCH‐AX‐1205975       9/16/2016 15:59   Pls_provide_eSignatures_SWITCH_‐_Colocation_ (from DocuSign for Lesley Signature).pdf   Attorney Client
SWITCH‐AX‐1205976 ‐ SWITCH‐AX‐1205976       9/16/2016 15:59   no Title                                                                                Attorney Client
SWITCH‐AX‐1205977 ‐ SWITCH‐AX‐1205977       9/16/2016 15:59   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1205978 ‐ SWITCH‐AX‐1205992       9/16/2016 15:59   Pls_provide_eSignatures_SWITCH_‐_Colocation_ (from DocuSign for Lesley Signature).pdf   Attorney Client
SWITCH‐AX‐1205993 ‐ SWITCH‐AX‐1205996       9/16/2016 16:32   c529effa‐06cf‐4095‐98f9‐3753132bb2d5.msg                                                Attorney Client
SWITCH‐AX‐1205997 ‐ SWITCH‐AX‐1205997       9/16/2016 16:32   Collection Report 160916.xlsx                                                           Attorney Client
SWITCH‐AX‐1205998 ‐ SWITCH‐AX‐1205998       9/16/2016 16:32   Collection Report 160916.xlsx                                                           Attorney Client
SWITCH‐AX‐1205999 ‐ SWITCH‐AX‐1206002       9/16/2016 16:32   no Title                                                                                Attorney Client
SWITCH‐AX‐1206003 ‐ SWITCH‐AX‐1206003       9/16/2016 16:32   Collection Report 160916.xlsx                                                           Attorney Client
SWITCH‐AX‐1206004 ‐ SWITCH‐AX‐1206004       9/16/2016 16:32   Collection Report 160916.xlsx                                                           Attorney Client
SWITCH‐AX‐1206005 ‐ SWITCH‐AX‐1206006       9/16/2016 16:35   no Title                                                                                Attorney Client
SWITCH‐AX‐1206007 ‐ SWITCH‐AX‐1206007       9/16/2016 16:35   image003.jpg                                                                            Attorney Client
SWITCH‐AX‐1206008 ‐ SWITCH‐AX‐1206008       9/16/2016 16:35   image004.jpg                                                                            Attorney Client
SWITCH‐AX‐1206009 ‐ SWITCH‐AX‐1206009       9/16/2016 16:35   Proficio SO Switch‐GigE p2p ‐ Irvine to Vegas.xlsx                                      Attorney Client
SWITCH‐AX‐1206010 ‐ SWITCH‐AX‐1206010       9/16/2016 16:35   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1206011 ‐ SWITCH‐AX‐1206014       9/16/2016 16:35   RE_ Signed service orders and CFA from Proficio.msg                                     Attorney Client
SWITCH‐AX‐1206015 ‐ SWITCH‐AX‐1206025       9/16/2016 16:35   signed SO's and CFA.pdf                                                                 Attorney Client
SWITCH‐AX‐1206026 ‐ SWITCH‐AX‐1206026       9/16/2016 16:35   image002.jpg                                                                            Attorney Client
SWITCH‐AX‐1206027 ‐ SWITCH‐AX‐1206027       9/16/2016 16:35   image002.jpg                                                                            Attorney Client
SWITCH‐AX‐1206028 ‐ SWITCH‐AX‐1206029       9/16/2016 16:36   93955ced‐4221‐42e9‐9b42‐6049ee855e6a.msg                                                Attorney Client
SWITCH‐AX‐1206030 ‐ SWITCH‐AX‐1206030       9/16/2016 16:36   image002.jpg                                                                            Attorney Client
SWITCH‐AX‐1206031 ‐ SWITCH‐AX‐1206041       9/16/2016 16:36   signed SO's and CFA.pdf                                                                 Attorney Client
SWITCH‐AX‐1206042 ‐ SWITCH‐AX‐1206042       9/16/2016 16:36   image002.jpg                                                                            Attorney Client
SWITCH‐AX‐1206043 ‐ SWITCH‐AX‐1206043       9/16/2016 16:36   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1206044 ‐ SWITCH‐AX‐1206047       9/16/2016 16:36   RE_ Signed service orders and CFA from Proficio.msg                                     Attorney Client
SWITCH‐AX‐1206048 ‐ SWITCH‐AX‐1206048       9/16/2016 16:36   image005.jpg                                                                            Attorney Client
SWITCH‐AX‐1206049 ‐ SWITCH‐AX‐1206049       9/16/2016 16:36   Proficio SO Switch‐GigE p2p ‐ Irvine to Vegas.xlsx                                      Attorney Client
SWITCH‐AX‐1206050 ‐ SWITCH‐AX‐1206051       9/16/2016 16:36   no Title                                                                                Attorney Client
SWITCH‐AX‐1206052 ‐ SWITCH‐AX‐1206062       9/16/2016 16:36   signed SO's and CFA.pdf                                                                 Attorney Client
SWITCH‐AX‐1206063 ‐ SWITCH‐AX‐1206063       9/16/2016 16:36   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1206064 ‐ SWITCH‐AX‐1206064       9/16/2016 16:36   image002.jpg                                                                            Attorney Client
SWITCH‐AX‐1206065 ‐ SWITCH‐AX‐1206065       9/16/2016 16:36   Proficio SO Switch‐GigE p2p ‐ Irvine to Vegas.xlsx                                      Attorney Client
SWITCH‐AX‐1206066 ‐ SWITCH‐AX‐1206066       9/16/2016 16:36   image002.jpg                                                                            Attorney Client
SWITCH‐AX‐1206067 ‐ SWITCH‐AX‐1206067       9/16/2016 16:36   image005.jpg                                                                            Attorney Client
SWITCH‐AX‐1206068 ‐ SWITCH‐AX‐1206071       9/16/2016 16:36   RE_ Signed service orders and CFA from Proficio.msg                                     Attorney Client
SWITCH‐AX‐1206072 ‐ SWITCH‐AX‐1206072       9/16/2016 16:36   Sales Budget Overage Details ‐ YTD.xlsx                                                 Attorney Client
SWITCH‐AX‐1206073 ‐ SWITCH‐AX‐1206074       9/16/2016 16:36   no Title                                                                                Attorney Client
SWITCH‐AX‐1206075 ‐ SWITCH‐AX‐1206075       9/16/2016 16:36   image002.jpg                                                                            Attorney Client
SWITCH‐AX‐1206076 ‐ SWITCH‐AX‐1206079       9/16/2016 16:36   RE_ Signed service orders and CFA from Proficio.msg                                     Attorney Client
SWITCH‐AX‐1206080 ‐ SWITCH‐AX‐1206080       9/16/2016 16:36   Proficio SO Switch‐GigE p2p ‐ Irvine to Vegas.xlsx                                      Attorney Client
SWITCH‐AX‐1206081 ‐ SWITCH‐AX‐1206081       9/16/2016 16:36   image005.jpg                                                                            Attorney Client
SWITCH‐AX‐1206082 ‐ SWITCH‐AX‐1206082       9/16/2016 16:36   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1206083 ‐ SWITCH‐AX‐1206093       9/16/2016 16:36   signed SO's and CFA.pdf                                                                 Attorney Client
SWITCH‐AX‐1206094 ‐ SWITCH‐AX‐1206094       9/16/2016 16:36   image002.jpg                                                                            Attorney Client
SWITCH‐AX‐1206095 ‐ SWITCH‐AX‐1206095       9/16/2016 16:46   Interest 08.2016 (07.06 Detail by Due Date) ‐ 15 day.xlsx                               Attorney Client




                                                                          EXHIBIT 10, PAGE 2436
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 684 of 829


Bates                                   Document Date         Document Title                                                               Privilege
SWITCH‐AX‐1206096 ‐ SWITCH‐AX‐1206096       9/16/2016 17:01   no Title                                                                     Attorney Client
SWITCH‐AX‐1206097 ‐ SWITCH‐AX‐1206098       9/16/2016 17:01   We the people letter 09‐16‐16.doc                                            Attorney Client
SWITCH‐AX‐1206099 ‐ SWITCH‐AX‐1206099       9/16/2016 17:01   no Title                                                                     Attorney Client
SWITCH‐AX‐1206100 ‐ SWITCH‐AX‐1206101       9/16/2016 17:01   We the people letter 09‐16‐16.doc                                            Attorney Client
SWITCH‐AX‐1206102 ‐ SWITCH‐AX‐1206103       9/16/2016 18:08   no Title                                                                     Attorney Client
SWITCH‐AX‐1206104 ‐ SWITCH‐AX‐1206105       9/16/2016 18:08   We the people letter 09‐16‐16 RR Edits.doc                                   Attorney Client
SWITCH‐AX‐1206106 ‐ SWITCH‐AX‐1206107       9/16/2016 18:18   no Title                                                                     Attorney Client
SWITCH‐AX‐1206108 ‐ SWITCH‐AX‐1206109       9/16/2016 18:18   We the people letter 09‐16‐16 RR Edits.doc                                   Attorney Client
SWITCH‐AX‐1206110 ‐ SWITCH‐AX‐1206110       9/17/2016 18:52   no Title                                                                     Attorney Client
SWITCH‐AX‐1206111 ‐ SWITCH‐AX‐1206113       9/17/2016 22:01   no Title                                                                     Attorney Client
SWITCH‐AX‐1206114 ‐ SWITCH‐AX‐1206123       9/17/2016 22:01   Switch 9‐15 draft‐ CB redlines with team input.docx                          Attorney Client
SWITCH‐AX‐1206124 ‐ SWITCH‐AX‐1206126        9/18/2016 9:10   no Title                                                                     Attorney Client
SWITCH‐AX‐1206127 ‐ SWITCH‐AX‐1206136        9/18/2016 9:10   Switch 9‐15 draft‐ CB redlines with team input.docx                          Attorney Client
SWITCH‐AX‐1206137 ‐ SWITCH‐AX‐1206137        9/19/2016 9:35   no Title                                                                     Attorney Client
SWITCH‐AX‐1206138 ‐ SWITCH‐AX‐1206138        9/19/2016 9:35   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1206139 ‐ SWITCH‐AX‐1206177        9/19/2016 9:35   DARK FIBER IRU AGREEMENT‐ZAYO SWITCH v3 to v4 REDLINE 20160919 Switch.docx   Attorney Client
SWITCH‐AX‐1206178 ‐ SWITCH‐AX‐1206179       9/19/2016 10:01   no Title                                                                     Attorney Client
SWITCH‐AX‐1206180 ‐ SWITCH‐AX‐1206180       9/19/2016 10:01   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1206181 ‐ SWITCH‐AX‐1206182       9/19/2016 10:42   no Title                                                                     Attorney Client
SWITCH‐AX‐1206183 ‐ SWITCH‐AX‐1206183       9/19/2016 10:42   image003.jpg                                                                 Attorney Client
SWITCH‐AX‐1206184 ‐ SWITCH‐AX‐1206184       9/19/2016 10:42   image002.png                                                                 Attorney Client
SWITCH‐AX‐1206185 ‐ SWITCH‐AX‐1206191       9/19/2016 11:15   no Title                                                                     Attorney Client
SWITCH‐AX‐1206192 ‐ SWITCH‐AX‐1206192       9/19/2016 11:15   Varian CFA Requests ‐ 20160919 SC edits.xlsx                                 Attorney Client
SWITCH‐AX‐1206193 ‐ SWITCH‐AX‐1206193       9/19/2016 11:15   image002.jpg                                                                 Attorney Client
SWITCH‐AX‐1206194 ‐ SWITCH‐AX‐1206195       9/19/2016 11:24   no Title                                                                     Attorney Client
SWITCH‐AX‐1206196 ‐ SWITCH‐AX‐1206197       9/19/2016 11:24   We the people letter 09‐16‐16 RR Edits.doc                                   Attorney Client
SWITCH‐AX‐1206198 ‐ SWITCH‐AX‐1206200       9/19/2016 12:09   no Title                                                                     Attorney Client
SWITCH‐AX‐1206201 ‐ SWITCH‐AX‐1206210       9/19/2016 12:09   Varian V5 to V6.docx                                                         Attorney Client
SWITCH‐AX‐1206211 ‐ SWITCH‐AX‐1206213       9/19/2016 12:10   no Title                                                                     Attorney Client
SWITCH‐AX‐1206214 ‐ SWITCH‐AX‐1206223       9/19/2016 12:10   Varian V5 to V6.docx                                                         Attorney Client
SWITCH‐AX‐1206224 ‐ SWITCH‐AX‐1206225       9/19/2016 12:55   no Title                                                                     Attorney Client
SWITCH‐AX‐1206226 ‐ SWITCH‐AX‐1206227       9/19/2016 12:55   Letter to PUCN, NV Energy, BCP ‐ 09.19.2016.pdf                              Attorney Client
SWITCH‐AX‐1206228 ‐ SWITCH‐AX‐1206229       9/19/2016 12:56   no Title                                                                     Attorney Client
SWITCH‐AX‐1206230 ‐ SWITCH‐AX‐1206231       9/19/2016 12:56   Letter to PUCN, NV Energy, BCP ‐ 09.19.2016.pdf                              Attorney Client
SWITCH‐AX‐1206232 ‐ SWITCH‐AX‐1206233       9/19/2016 12:57   no Title                                                                     Attorney Client
SWITCH‐AX‐1206234 ‐ SWITCH‐AX‐1206235       9/19/2016 12:57   Letter to PUCN, NV Energy, BCP ‐ 09.19.2016.pdf                              Attorney Client
SWITCH‐AX‐1206236 ‐ SWITCH‐AX‐1206237       9/19/2016 12:58   no Title                                                                     Attorney Client
SWITCH‐AX‐1206238 ‐ SWITCH‐AX‐1206239       9/19/2016 12:58   Letter to PUCN, NV Energy, BCP ‐ 09.19.2016.pdf                              Attorney Client
SWITCH‐AX‐1206240 ‐ SWITCH‐AX‐1206243       9/19/2016 13:25   no Title                                                                     Attorney Client
SWITCH‐AX‐1206244 ‐ SWITCH‐AX‐1206246       9/19/2016 13:59   no Title                                                                     Attorney Client
SWITCH‐AX‐1206247 ‐ SWITCH‐AX‐1206257       9/19/2016 13:59   CFA‐PIMCO‐v5 to v6‐20160912 0915hh.docx                                      Attorney Client
SWITCH‐AX‐1206258 ‐ SWITCH‐AX‐1206258       9/19/2016 13:59   Master Services                                                              Attorney Client
SWITCH‐AX‐1206259 ‐ SWITCH‐AX‐1206260       9/19/2016 14:39   no Title                                                                     Attorney Client
SWITCH‐AX‐1206261 ‐ SWITCH‐AX‐1206261       9/19/2016 14:39   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1206262 ‐ SWITCH‐AX‐1206264       9/19/2016 14:41   0d48a75a‐425d‐41a2‐a74c‐8875836fd355.msg                                     Attorney Client
SWITCH‐AX‐1206265 ‐ SWITCH‐AX‐1206275       9/19/2016 14:41   CFA‐PIMCO‐v6 to v7 20160919 (Switch).docx                                    Attorney Client




                                                                         EXHIBIT 10, PAGE 2437
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 685 of 829


Bates                                   Document Date         Document Title                                                                      Privilege
SWITCH‐AX‐1206276 ‐ SWITCH‐AX‐1206278       9/19/2016 14:47   no Title                                                                            Attorney Client
SWITCH‐AX‐1206279 ‐ SWITCH‐AX‐1206289       9/19/2016 14:47   CFA‐PIMCO‐v6 to v7 20160919 (Switch).docx                                           Attorney Client
SWITCH‐AX‐1206290 ‐ SWITCH‐AX‐1206290       9/19/2016 15:12   no Title                                                                            Attorney Client
SWITCH‐AX‐1206291 ‐ SWITCH‐AX‐1206300       9/19/2016 15:12   CFA Varian V7 Executable 09‐17‐16 Switch.docx                                       Attorney Client
SWITCH‐AX‐1206301 ‐ SWITCH‐AX‐1206302       9/19/2016 15:25   no Title                                                                            Attorney Client
SWITCH‐AX‐1206303 ‐ SWITCH‐AX‐1206340       9/19/2016 15:25   DARK FIBER IRU AGREEMENT‐ZAYO SWITCH v3 to v4 REDLINE 20160919 Switch.docx          Attorney Client
SWITCH‐AX‐1206341 ‐ SWITCH‐AX‐1206343       9/19/2016 15:42   no Title                                                                            Attorney Client
SWITCH‐AX‐1206344 ‐ SWITCH‐AX‐1206344       9/19/2016 15:42   image001.png                                                                        Attorney Client
SWITCH‐AX‐1206345 ‐ SWITCH‐AX‐1206347       9/19/2016 15:52   no Title                                                                            Attorney Client
SWITCH‐AX‐1206348 ‐ SWITCH‐AX‐1206348       9/19/2016 15:52   image002.png                                                                        Attorney Client
SWITCH‐AX‐1206349 ‐ SWITCH‐AX‐1206349       9/19/2016 15:56   no Title                                                                            Attorney Client
SWITCH‐AX‐1206350 ‐ SWITCH‐AX‐1206387       9/19/2016 15:56   DARK FIBER IRU AGREEMENT‐ZAYO SWITCH v3 to v4 REDLINE 20160919 Switch (2).docx      Attorney Client
SWITCH‐AX‐1206388 ‐ SWITCH‐AX‐1206388       9/19/2016 15:56   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1206389 ‐ SWITCH‐AX‐1206397       9/19/2016 16:22   no Title                                                                            Attorney Client
SWITCH‐AX‐1206398 ‐ SWITCH‐AX‐1206398       9/19/2016 16:22   image002.png                                                                        Attorney Client
SWITCH‐AX‐1206399 ‐ SWITCH‐AX‐1206399       9/19/2016 16:22   image003.png                                                                        Attorney Client
SWITCH‐AX‐1206400 ‐ SWITCH‐AX‐1206400       9/19/2016 16:22   image001.png                                                                        Attorney Client
SWITCH‐AX‐1206401 ‐ SWITCH‐AX‐1206404       9/19/2016 16:32   61da8dd7‐5cf5‐4bdb‐b911‐a27d9f9f6cfd.msg                                            Attorney Client
SWITCH‐AX‐1206405 ‐ SWITCH‐AX‐1206405       9/19/2016 16:32   Collection Report 160919.xlsx                                                       Attorney Client
SWITCH‐AX‐1206406 ‐ SWITCH‐AX‐1206406       9/19/2016 16:32   Collection Report 160919.xlsx                                                       Attorney Client
SWITCH‐AX‐1206407 ‐ SWITCH‐AX‐1206407       9/19/2016 16:32   Collection Report 160919.xlsx                                                       Attorney Client
SWITCH‐AX‐1206408 ‐ SWITCH‐AX‐1206411       9/19/2016 16:32   no Title                                                                            Attorney Client
SWITCH‐AX‐1206412 ‐ SWITCH‐AX‐1206412       9/19/2016 16:32   Collection Report 160919.xlsx                                                       Attorney Client
SWITCH‐AX‐1206413 ‐ SWITCH‐AX‐1206413       9/19/2016 16:32   Collection Report 160919.xlsx                                                       Attorney Client
SWITCH‐AX‐1206414 ‐ SWITCH‐AX‐1206416       9/19/2016 16:36   no Title                                                                            Attorney Client
SWITCH‐AX‐1206417 ‐ SWITCH‐AX‐1206454       9/19/2016 16:36   DARK FIBER IRU AGREEMENT‐ZAYO SWITCH v3 to v4 REDLINE 20160919 Switch (2).docx      Attorney Client
SWITCH‐AX‐1206455 ‐ SWITCH‐AX‐1206455       9/19/2016 16:36   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1206456 ‐ SWITCH‐AX‐1206456       9/19/2016 16:36   image006.png                                                                        Attorney Client
SWITCH‐AX‐1206457 ‐ SWITCH‐AX‐1206460       9/19/2016 17:03   no Title                                                                            Attorney Client
SWITCH‐AX‐1206461 ‐ SWITCH‐AX‐1206461       9/19/2016 17:03   image004.png                                                                        Attorney Client
SWITCH‐AX‐1206462 ‐ SWITCH‐AX‐1206499       9/19/2016 17:03   DARK FIBER IRU AGREEMENT‐ZAYO SWITCH v3 to v4 REDLINE 20160919 Switch v4.docx       Attorney Client
SWITCH‐AX‐1206500 ‐ SWITCH‐AX‐1206503       9/19/2016 17:03   no Title                                                                            Attorney Client
SWITCH‐AX‐1206504 ‐ SWITCH‐AX‐1206541       9/19/2016 17:03   DARK FIBER IRU AGREEMENT‐ZAYO SWITCH v3 to v4 REDLINE 20160919 Switch v4.docx       Attorney Client
SWITCH‐AX‐1206542 ‐ SWITCH‐AX‐1206542       9/19/2016 17:03   image004.png                                                                        Attorney Client
SWITCH‐AX‐1206543 ‐ SWITCH‐AX‐1206546       9/19/2016 17:25   no Title                                                                            Attorney Client
SWITCH‐AX‐1206547 ‐ SWITCH‐AX‐1206547       9/19/2016 17:25   image007.png                                                                        Attorney Client
SWITCH‐AX‐1206548 ‐ SWITCH‐AX‐1206552       9/19/2016 17:28   no Title                                                                            Attorney Client
SWITCH‐AX‐1206553 ‐ SWITCH‐AX‐1206590       9/19/2016 17:28   DARK FIBER IRU AGREEMENT‐ZAYO SWITCH v3 to v4 REDLINE 20160919 Switch v4 (3).docx   Attorney Client
SWITCH‐AX‐1206591 ‐ SWITCH‐AX‐1206591       9/19/2016 17:28   image002.jpg                                                                        Attorney Client
SWITCH‐AX‐1206592 ‐ SWITCH‐AX‐1206592       9/19/2016 17:28   image012.png                                                                        Attorney Client
SWITCH‐AX‐1206593 ‐ SWITCH‐AX‐1206593       9/19/2016 20:22   no Title                                                                            Attorney Client
SWITCH‐AX‐1206594 ‐ SWITCH‐AX‐1206621       9/19/2016 20:22   PowerPoint Presentation                                                             Attorney Client
SWITCH‐AX‐1206622 ‐ SWITCH‐AX‐1206628        9/20/2016 0:46   no Title                                                                            Attorney Client
SWITCH‐AX‐1206629 ‐ SWITCH‐AX‐1206635        9/20/2016 0:46   no Title                                                                            Attorney Client
SWITCH‐AX‐1206636 ‐ SWITCH‐AX‐1206642        9/20/2016 0:46   no Title                                                                            Attorney Client
SWITCH‐AX‐1206643 ‐ SWITCH‐AX‐1206649        9/20/2016 0:46   no Title                                                                            Attorney Client




                                                                          EXHIBIT 10, PAGE 2438
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 686 of 829


Bates                                   Document Date         Document Title                                                                      Privilege
SWITCH‐AX‐1206650 ‐ SWITCH‐AX‐1206656        9/20/2016 0:46   5097211f‐0b70‐48fd‐9a43‐54cfc915c671.msg                                            Attorney Client
SWITCH‐AX‐1206657 ‐ SWITCH‐AX‐1206661        9/20/2016 0:46   no Title                                                                            Attorney Client
SWITCH‐AX‐1206662 ‐ SWITCH‐AX‐1206668        9/20/2016 0:46   no Title                                                                            Attorney Client
SWITCH‐AX‐1206669 ‐ SWITCH‐AX‐1206669        9/20/2016 9:15   no Title                                                                            Attorney Client
SWITCH‐AX‐1206670 ‐ SWITCH‐AX‐1206675        9/20/2016 9:15   Independent Contractor Services Agreement                                           Attorney Client
SWITCH‐AX‐1206676 ‐ SWITCH‐AX‐1206679       9/20/2016 10:02   51900f43‐e74f‐4e44‐8c5a‐020e522b01e4.msg                                            Attorney Client
SWITCH‐AX‐1206680 ‐ SWITCH‐AX‐1206690       9/20/2016 10:02   CFA‐PIMCO‐v6 to v7 20160919 (Switch) 0919j.docx                                     Attorney Client
SWITCH‐AX‐1206691 ‐ SWITCH‐AX‐1206691       9/20/2016 10:02   Master Services                                                                     Attorney Client
SWITCH‐AX‐1206692 ‐ SWITCH‐AX‐1206695       9/20/2016 10:07   no Title                                                                            Attorney Client
SWITCH‐AX‐1206696 ‐ SWITCH‐AX‐1206696       9/20/2016 10:07   image002.png                                                                        Attorney Client
SWITCH‐AX‐1206697 ‐ SWITCH‐AX‐1206698       9/20/2016 10:07   Additional Member Assumption Agmt 10‐01‐2013 (Castor).pdf                           Attorney Client
SWITCH‐AX‐1206699 ‐ SWITCH‐AX‐1206706       9/20/2016 10:07   Incentive Unit 11‐20‐2015 (Castor).pdf                                              Attorney Client
SWITCH‐AX‐1206707 ‐ SWITCH‐AX‐1206711       9/20/2016 10:07   Option Exercise Agmt 10‐01‐2013 (Castor).pdf                                        Attorney Client
SWITCH‐AX‐1206712 ‐ SWITCH‐AX‐1206719       9/20/2016 10:07   Incentive Unit 02‐20‐2015 (Castor).pdf                                              Attorney Client
SWITCH‐AX‐1206720 ‐ SWITCH‐AX‐1206721       9/20/2016 10:07   Notice of Exercise 07‐20‐2013 (Castor).pdf                                          Attorney Client
SWITCH‐AX‐1206722 ‐ SWITCH‐AX‐1206722       9/20/2016 10:07   Castor Equity Issuances.zip                                                         Attorney Client
SWITCH‐AX‐1206723 ‐ SWITCH‐AX‐1206730       9/20/2016 10:07   Incentive Unit 06‐13‐2016 (Castor).pdf                                              Attorney Client
SWITCH‐AX‐1206731 ‐ SWITCH‐AX‐1206737       9/20/2016 10:07   Option Exercise Agmt 11‐20‐2015 (Castor).pdf                                        Attorney Client
SWITCH‐AX‐1206738 ‐ SWITCH‐AX‐1206744       9/20/2016 10:07   Option Exercise Agmt 06‐13‐2016 (Castor).pdf                                        Attorney Client
SWITCH‐AX‐1206745 ‐ SWITCH‐AX‐1206747       9/20/2016 10:36   a1763a00‐54eb‐46e7‐82d6‐05fa1da650f5.msg                                            Attorney Client
SWITCH‐AX‐1206748 ‐ SWITCH‐AX‐1206748       9/20/2016 10:36   image006.jpg                                                                        Attorney Client
SWITCH‐AX‐1206749 ‐ SWITCH‐AX‐1206749       9/20/2016 10:36   image005.png                                                                        Attorney Client
SWITCH‐AX‐1206750 ‐ SWITCH‐AX‐1206764       9/20/2016 10:36   Pls_provide_eSignatures_SWITCH_‐_Colocation_ (from DocuSign for Lesley S....pdf     Attorney Client
SWITCH‐AX‐1206765 ‐ SWITCH‐AX‐1206776       9/20/2016 11:02   no Title                                                                            Attorney Client
SWITCH‐AX‐1206777 ‐ SWITCH‐AX‐1206778       9/20/2016 11:33   88dc9f02‐d98d‐4508‐87ae‐0eb1327d2417.msg                                            Attorney Client
SWITCH‐AX‐1206779 ‐ SWITCH‐AX‐1206779       9/20/2016 11:33   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1206780 ‐ SWITCH‐AX‐1206789       9/20/2016 11:33   CFA Varian V7 Executable 09‐17‐16 Switch.pdf                                        Attorney Client
SWITCH‐AX‐1206790 ‐ SWITCH‐AX‐1206791       9/20/2016 11:33   no Title                                                                            Attorney Client
SWITCH‐AX‐1206792 ‐ SWITCH‐AX‐1206801       9/20/2016 11:33   CFA Varian V7 Executable 09‐17‐16 Switch.pdf                                        Attorney Client
SWITCH‐AX‐1206802 ‐ SWITCH‐AX‐1206802       9/20/2016 11:33   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1206803 ‐ SWITCH‐AX‐1206807       9/20/2016 12:13   a59b4cf2‐8273‐465f‐bfdb‐7abfcb172d5d.msg                                            Attorney Client
SWITCH‐AX‐1206808 ‐ SWITCH‐AX‐1206808       9/20/2016 12:13   image003.png                                                                        Attorney Client
SWITCH‐AX‐1206809 ‐ SWITCH‐AX‐1206823       9/20/2016 12:13   Pls_provide_eSignatures_SWITCH_‐_Colocation_ (from DocuSign for Lesley S....pdf     Attorney Client
SWITCH‐AX‐1206824 ‐ SWITCH‐AX‐1206824       9/20/2016 12:13   image008.jpg                                                                        Attorney Client
SWITCH‐AX‐1206825 ‐ SWITCH‐AX‐1206825       9/20/2016 12:13   image007.png                                                                        Attorney Client
SWITCH‐AX‐1206826 ‐ SWITCH‐AX‐1206828       9/20/2016 12:47   3a3aee33‐9ff0‐4c9c‐83f6‐80211889f644.msg                                            Attorney Client
SWITCH‐AX‐1206829 ‐ SWITCH‐AX‐1206829       9/20/2016 12:47   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1206830 ‐ SWITCH‐AX‐1206830       9/20/2016 12:47   RackLayout‐Example.vsd                                                              Attorney Client
SWITCH‐AX‐1206831 ‐ SWITCH‐AX‐1206863       9/20/2016 12:47   Welcome Packet ‐ SUPERNAP 7 (S1‐4).pdf                                              Attorney Client
SWITCH‐AX‐1206864 ‐ SWITCH‐AX‐1206865       9/20/2016 12:52   no Title                                                                            Attorney Client
SWITCH‐AX‐1206866 ‐ SWITCH‐AX‐1206866       9/20/2016 12:52   image001.png                                                                        Attorney Client
SWITCH‐AX‐1206867 ‐ SWITCH‐AX‐1206904       9/20/2016 12:52   DARK FIBER IRU AGREEMENT‐ZAYO SWITCH v3 to v4 REDLINE 20160919 Switch v4 (3).docx   Attorney Client
SWITCH‐AX‐1206905 ‐ SWITCH‐AX‐1206905       9/20/2016 12:52   image002.png                                                                        Attorney Client
SWITCH‐AX‐1206906 ‐ SWITCH‐AX‐1206907       9/20/2016 12:57   no Title                                                                            Attorney Client
SWITCH‐AX‐1206908 ‐ SWITCH‐AX‐1206908       9/20/2016 12:57   image003.png                                                                        Attorney Client
SWITCH‐AX‐1206909 ‐ SWITCH‐AX‐1206946       9/20/2016 12:57   DARK FIBER IRU AGREEMENT‐ZAYO SWITCH v3 to v4 REDLINE 20160919 Switch v4 (3).docx   Attorney Client




                                                                          EXHIBIT 10, PAGE 2439
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 687 of 829


Bates                                   Document Date         Document Title                                              Privilege
SWITCH‐AX‐1206947 ‐ SWITCH‐AX‐1206947       9/20/2016 15:10   no Title                                                    Attorney Client
SWITCH‐AX‐1206948 ‐ SWITCH‐AX‐1206950       9/20/2016 15:10   COUNTRY ADDENDUM FOR SERVICES SUPPLIED IN BRAZIL            Attorney Client
SWITCH‐AX‐1206951 ‐ SWITCH‐AX‐1206953       9/20/2016 15:10   COUNTRY ADDENDUM FOR SERVICES SUPPLIED IN BRAZIL            Attorney Client
SWITCH‐AX‐1206954 ‐ SWITCH‐AX‐1206954       9/20/2016 15:10   image001.jpg                                                Attorney Client
SWITCH‐AX‐1206955 ‐ SWITCH‐AX‐1206966       9/20/2016 15:56   no Title                                                    Attorney Client
SWITCH‐AX‐1206967 ‐ SWITCH‐AX‐1206967       9/20/2016 15:56   image020.jpg                                                Attorney Client
SWITCH‐AX‐1206968 ‐ SWITCH‐AX‐1206968       9/20/2016 15:56   image001.png                                                Attorney Client
SWITCH‐AX‐1206969 ‐ SWITCH‐AX‐1206969       9/20/2016 15:56   image026.jpg                                                Attorney Client
SWITCH‐AX‐1206970 ‐ SWITCH‐AX‐1206972       9/20/2016 16:21   3785423f‐ad2e‐4790‐a794‐234ee0fab9cb.msg                    Attorney Client
SWITCH‐AX‐1206973 ‐ SWITCH‐AX‐1206973       9/20/2016 16:21   Rib.jpg                                                     Attorney Client
SWITCH‐AX‐1206974 ‐ SWITCH‐AX‐1206976       9/20/2016 16:21   no Title                                                    Attorney Client
SWITCH‐AX‐1206977 ‐ SWITCH‐AX‐1206977       9/20/2016 16:21   Rib.jpg                                                     Attorney Client
SWITCH‐AX‐1206978 ‐ SWITCH‐AX‐1206978       9/20/2016 16:46   Collection Report 160920.xlsx                               Attorney Client
SWITCH‐AX‐1206979 ‐ SWITCH‐AX‐1206982       9/20/2016 16:46   no Title                                                    Attorney Client
SWITCH‐AX‐1206983 ‐ SWITCH‐AX‐1206983       9/20/2016 16:46   Collection Report 160920.xlsx                               Attorney Client
SWITCH‐AX‐1206984 ‐ SWITCH‐AX‐1206984       9/20/2016 16:46   Collection Report 160920.xlsx                               Attorney Client
SWITCH‐AX‐1206985 ‐ SWITCH‐AX‐1206988       9/20/2016 16:46   d183c55c‐29fc‐4990‐a0b7‐40b3e794485a.msg                    Attorney Client
SWITCH‐AX‐1206989 ‐ SWITCH‐AX‐1206989       9/20/2016 16:46   Collection Report 160920.xlsx                               Attorney Client
SWITCH‐AX‐1206990 ‐ SWITCH‐AX‐1206990       9/20/2016 16:46   Collection Report 160920.xlsx                               Attorney Client
SWITCH‐AX‐1206991 ‐ SWITCH‐AX‐1206991       9/20/2016 17:49   no Title                                                    Attorney Client
SWITCH‐AX‐1206992 ‐ SWITCH‐AX‐1207007       9/20/2016 17:49   Scanned from Legal Xerox 7845.pdf                           Attorney Client
SWITCH‐AX‐1207008 ‐ SWITCH‐AX‐1207008       9/20/2016 18:42   no Title                                                    Attorney Client
SWITCH‐AX‐1207009 ‐ SWITCH‐AX‐1207018       9/20/2016 18:42   Switch Schneider License Agreement V1 09‐20‐16 Switch.doc   Attorney Client
SWITCH‐AX‐1207019 ‐ SWITCH‐AX‐1207019       9/20/2016 18:44   no Title                                                    Attorney Client
SWITCH‐AX‐1207020 ‐ SWITCH‐AX‐1207029       9/20/2016 18:44   Switch Schneider License Agreement V1 09‐20‐16 Switch.doc   Attorney Client
SWITCH‐AX‐1207030 ‐ SWITCH‐AX‐1207031       9/20/2016 18:52   no Title                                                    Attorney Client
SWITCH‐AX‐1207032 ‐ SWITCH‐AX‐1207042       9/20/2016 18:52   CFA Switch BDO V5 20160920.docx                             Attorney Client
SWITCH‐AX‐1207043 ‐ SWITCH‐AX‐1207053       9/20/2016 18:52   Redline CFA Switch BDO V4 to V5 20160919 Switch.docx        Attorney Client
SWITCH‐AX‐1207054 ‐ SWITCH‐AX‐1207057       9/20/2016 22:03   982f9b68‐1cd5‐46e8‐89d4‐4a925c65e3af.msg                    Attorney Client
SWITCH‐AX‐1207058 ‐ SWITCH‐AX‐1207059       9/20/2016 22:08   no Title                                                    Attorney Client
SWITCH‐AX‐1207060 ‐ SWITCH‐AX‐1207069       9/20/2016 22:08   CFA‐US Signal‐ v8 20160908 Clean.pdf                        Attorney Client
SWITCH‐AX‐1207070 ‐ SWITCH‐AX‐1207082       9/20/2016 22:11   no Title                                                    Attorney Client
SWITCH‐AX‐1207083 ‐ SWITCH‐AX‐1207083       9/20/2016 22:11   image002.png                                                Attorney Client
SWITCH‐AX‐1207084 ‐ SWITCH‐AX‐1207084       9/20/2016 22:11   image009.jpg                                                Attorney Client
SWITCH‐AX‐1207085 ‐ SWITCH‐AX‐1207085       9/20/2016 22:11   image003.jpg                                                Attorney Client
SWITCH‐AX‐1207086 ‐ SWITCH‐AX‐1207098       9/20/2016 22:13   no Title                                                    Attorney Client
SWITCH‐AX‐1207099 ‐ SWITCH‐AX‐1207099       9/20/2016 22:13   image020.jpg                                                Attorney Client
SWITCH‐AX‐1207100 ‐ SWITCH‐AX‐1207100       9/20/2016 22:13   image013.png                                                Attorney Client
SWITCH‐AX‐1207101 ‐ SWITCH‐AX‐1207101       9/20/2016 22:13   image014.jpg                                                Attorney Client
SWITCH‐AX‐1207102 ‐ SWITCH‐AX‐1207114        9/21/2016 6:26   no Title                                                    Attorney Client
SWITCH‐AX‐1207115 ‐ SWITCH‐AX‐1207115        9/21/2016 6:26   image018.jpg                                                Attorney Client
SWITCH‐AX‐1207116 ‐ SWITCH‐AX‐1207116        9/21/2016 6:26   image006.jpg                                                Attorney Client
SWITCH‐AX‐1207117 ‐ SWITCH‐AX‐1207117        9/21/2016 6:26   image004.png                                                Attorney Client
SWITCH‐AX‐1207118 ‐ SWITCH‐AX‐1207131        9/21/2016 6:44   no Title                                                    Attorney Client
SWITCH‐AX‐1207132 ‐ SWITCH‐AX‐1207132        9/21/2016 6:44   image003.png                                                Attorney Client
SWITCH‐AX‐1207133 ‐ SWITCH‐AX‐1207133        9/21/2016 6:44   image005.jpg                                                Attorney Client




                                                                          EXHIBIT 10, PAGE 2440
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 688 of 829


Bates                                   Document Date         Document Title                                                                               Privilege
SWITCH‐AX‐1207134 ‐ SWITCH‐AX‐1207134        9/21/2016 6:44   image017.jpg                                                                                 Attorney Client
SWITCH‐AX‐1207135 ‐ SWITCH‐AX‐1207138        9/21/2016 8:16   96763c8d‐e9f4‐404f‐8e3e‐902f6388d900.msg                                                     Attorney Client
SWITCH‐AX‐1207139 ‐ SWITCH‐AX‐1207139        9/21/2016 8:16   image002.jpg                                                                                 Attorney Client
SWITCH‐AX‐1207140 ‐ SWITCH‐AX‐1207143        9/21/2016 8:16   no Title                                                                                     Attorney Client
SWITCH‐AX‐1207144 ‐ SWITCH‐AX‐1207144        9/21/2016 8:16   image002.jpg                                                                                 Attorney Client
SWITCH‐AX‐1207145 ‐ SWITCH‐AX‐1207145        9/21/2016 8:37   no Title                                                                                     Attorney Client
SWITCH‐AX‐1207146 ‐ SWITCH‐AX‐1207146        9/21/2016 8:37   image002.jpg                                                                                 Attorney Client
SWITCH‐AX‐1207147 ‐ SWITCH‐AX‐1207155        9/21/2016 8:37   Colocation Facilities Agreement‐20160614.docx                                                Attorney Client
SWITCH‐AX‐1207156 ‐ SWITCH‐AX‐1207156        9/21/2016 8:37   image003.jpg                                                                                 Attorney Client
SWITCH‐AX‐1207157 ‐ SWITCH‐AX‐1207182        9/21/2016 9:27   fdd09608‐7e51‐4ef2‐bf8f‐5d3a244b727b.msg                                                     Attorney Client
SWITCH‐AX‐1207183 ‐ SWITCH‐AX‐1207183        9/21/2016 9:27   image001.jpg                                                                                 Attorney Client
SWITCH‐AX‐1207184 ‐ SWITCH‐AX‐1207184        9/21/2016 9:27   image004.jpg                                                                                 Attorney Client
SWITCH‐AX‐1207185 ‐ SWITCH‐AX‐1207185        9/21/2016 9:27   image007.jpg                                                                                 Attorney Client
SWITCH‐AX‐1207186 ‐ SWITCH‐AX‐1207186        9/21/2016 9:27   image003.jpg                                                                                 Attorney Client
SWITCH‐AX‐1207187 ‐ SWITCH‐AX‐1207187        9/21/2016 9:27   OPEX GL Data Dump ‐ August 2016_Final_09.14.2016_10am.xlsx                                   Attorney Client
SWITCH‐AX‐1207188 ‐ SWITCH‐AX‐1207192       9/21/2016 11:01   604a9b95‐6c68‐4c07‐8e7a‐a99fe0173455.msg                                                     Attorney Client
SWITCH‐AX‐1207193 ‐ SWITCH‐AX‐1207193       9/21/2016 11:01   image001.jpg                                                                                 Attorney Client
SWITCH‐AX‐1207194 ‐ SWITCH‐AX‐1207214       9/21/2016 11:01   COMPLETED ‐ Please_DocuSign_these_documents_CFA‐loanDepo (1).pdf                             Attorney Client
SWITCH‐AX‐1207215 ‐ SWITCH‐AX‐1207219       9/21/2016 11:01   no Title                                                                                     Attorney Client
SWITCH‐AX‐1207220 ‐ SWITCH‐AX‐1207220       9/21/2016 11:01   image001.jpg                                                                                 Attorney Client
SWITCH‐AX‐1207221 ‐ SWITCH‐AX‐1207241       9/21/2016 11:01   COMPLETED ‐ Please_DocuSign_these_documents_CFA‐loanDepo (1).pdf                             Attorney Client
SWITCH‐AX‐1207242 ‐ SWITCH‐AX‐1207245       9/21/2016 11:01   b8174e84‐139c‐4d6f‐900e‐816503fe18cb.msg                                                     Attorney Client
SWITCH‐AX‐1207246 ‐ SWITCH‐AX‐1207266       9/21/2016 11:01   COMPLETED ‐ Please_DocuSign_these_documents_CFA‐loanDepo (1).pdf                             Attorney Client
SWITCH‐AX‐1207267 ‐ SWITCH‐AX‐1207267       9/21/2016 11:13   no Title                                                                                     Attorney Client
SWITCH‐AX‐1207268 ‐ SWITCH‐AX‐1207271       9/21/2016 11:13   RE_ Completed_ Please DocuSign these documents_ CFA‐loanDepot, SO & Wavelength Services Agre Attorney Client
SWITCH‐AX‐1207272 ‐ SWITCH‐AX‐1207292       9/21/2016 11:13   COMPLETED ‐ Please_DocuSign_these_documents_CFA‐loanDepo (1).pdf                             Attorney Client
SWITCH‐AX‐1207293 ‐ SWITCH‐AX‐1207296       9/21/2016 11:13   RE_ Completed_ Please DocuSign these documents_ CFA‐loanDepot, SO & Wavelength Services Agre Attorney Client
SWITCH‐AX‐1207297 ‐ SWITCH‐AX‐1207317       9/21/2016 11:13   COMPLETED ‐ Please_DocuSign_these_documents_CFA‐loanDepo (1).pdf                             Attorney Client
SWITCH‐AX‐1207318 ‐ SWITCH‐AX‐1207323       9/21/2016 13:08   ca9a4ba4‐4078‐494d‐98b6‐c24a16cb7c2d.msg                                                     Attorney Client
SWITCH‐AX‐1207324 ‐ SWITCH‐AX‐1207324       9/21/2016 13:08   W909‐07‐002‐C.pdf                                                                            Attorney Client
SWITCH‐AX‐1207325 ‐ SWITCH‐AX‐1207325       9/21/2016 13:08   image003.jpg                                                                                 Attorney Client
SWITCH‐AX‐1207326 ‐ SWITCH‐AX‐1207326       9/21/2016 13:08   image002.jpg                                                                                 Attorney Client
SWITCH‐AX‐1207327 ‐ SWITCH‐AX‐1207327       9/21/2016 13:08   image001.jpg                                                                                 Attorney Client
SWITCH‐AX‐1207328 ‐ SWITCH‐AX‐1207337       9/21/2016 13:08   W909‐07‐001‐M.pdf                                                                            Attorney Client
SWITCH‐AX‐1207338 ‐ SWITCH‐AX‐1207343       9/21/2016 13:08   no Title                                                                                     Attorney Client
SWITCH‐AX‐1207344 ‐ SWITCH‐AX‐1207353       9/21/2016 13:08   W909‐07‐001‐M.pdf                                                                            Attorney Client
SWITCH‐AX‐1207354 ‐ SWITCH‐AX‐1207354       9/21/2016 13:08   W909‐07‐002‐C.pdf                                                                            Attorney Client
SWITCH‐AX‐1207355 ‐ SWITCH‐AX‐1207355       9/21/2016 13:08   image003.jpg                                                                                 Attorney Client
SWITCH‐AX‐1207356 ‐ SWITCH‐AX‐1207356       9/21/2016 13:08   image002.jpg                                                                                 Attorney Client
SWITCH‐AX‐1207357 ‐ SWITCH‐AX‐1207357       9/21/2016 13:08   image001.jpg                                                                                 Attorney Client
SWITCH‐AX‐1207358 ‐ SWITCH‐AX‐1207358       9/21/2016 14:23   no Title                                                                                     Attorney Client
SWITCH‐AX‐1207359 ‐ SWITCH‐AX‐1207427       9/21/2016 14:23   Draft Order 5875.pdf                                                                         Attorney Client
SWITCH‐AX‐1207428 ‐ SWITCH‐AX‐1207429       9/21/2016 15:03   FW eBay.msg                                                                                  Attorney Client
SWITCH‐AX‐1207430 ‐ SWITCH‐AX‐1207480       9/21/2016 15:03   Land_Lease_Switch_‐_eBay_SV_STAMPED_20151221.pdf                                             Attorney Client
SWITCH‐AX‐1207481 ‐ SWITCH‐AX‐1207531       9/21/2016 15:03   Land Lease Switch eBay Final.docx                                                            Attorney Client
SWITCH‐AX‐1207532 ‐ SWITCH‐AX‐1207534       9/21/2016 15:03   E262‐10‐175‐C.pdf                                                                            Attorney Client




                                                                          EXHIBIT 10, PAGE 2441
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 689 of 829


Bates                                   Document Date         Document Title                                                           Privilege
SWITCH‐AX‐1207535 ‐ SWITCH‐AX‐1207547       9/21/2016 15:03   License_Agreement_Switch_‐_eBay_SV_STAMPED_20151221.pdf                  Attorney Client
SWITCH‐AX‐1207548 ‐ SWITCH‐AX‐1207548       9/21/2016 15:03   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1207549 ‐ SWITCH‐AX‐1207549       9/21/2016 15:03   image002.jpg                                                             Attorney Client
SWITCH‐AX‐1207550 ‐ SWITCH‐AX‐1207562       9/21/2016 15:03   License Agreement Switch eBay Final Conf.docx                            Attorney Client
SWITCH‐AX‐1207563 ‐ SWITCH‐AX‐1207563       9/21/2016 15:09   no Title                                                                 Attorney Client
SWITCH‐AX‐1207564 ‐ SWITCH‐AX‐1207573       9/21/2016 15:09   Redline Colocation Facilities Agreement 09.21.16 V9 to V10 Switch.docx   Attorney Client
SWITCH‐AX‐1207574 ‐ SWITCH‐AX‐1207574       9/21/2016 15:09   no Title                                                                 Attorney Client
SWITCH‐AX‐1207575 ‐ SWITCH‐AX‐1207584       9/21/2016 15:09   Colocation Facilities Agreement 09.21.16 V10 (EXECUTABLE) Switch.docx    Attorney Client
SWITCH‐AX‐1207585 ‐ SWITCH‐AX‐1207594       9/21/2016 15:09   Redline Colocation Facilities Agreement 09.21.16 V9 to V10 Switch.docx   Attorney Client
SWITCH‐AX‐1207595 ‐ SWITCH‐AX‐1207595       9/21/2016 15:26   c93da8d3‐9d00‐4d52‐aceb‐3a2e3563005a.msg                                 Attorney Client
SWITCH‐AX‐1207596 ‐ SWITCH‐AX‐1207596       9/21/2016 15:26   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1207597 ‐ SWITCH‐AX‐1207598       9/21/2016 15:26   Untitled.msg                                                             Attorney Client
SWITCH‐AX‐1207599 ‐ SWITCH‐AX‐1207602       9/21/2016 16:30   79f0829e‐a30a‐48bf‐865c‐1d0f320c195b.msg                                 Attorney Client
SWITCH‐AX‐1207603 ‐ SWITCH‐AX‐1207603       9/21/2016 16:30   Collection Report 160921.xlsx                                            Attorney Client
SWITCH‐AX‐1207604 ‐ SWITCH‐AX‐1207604       9/21/2016 16:30   Collection Report 160921.xlsx                                            Attorney Client
SWITCH‐AX‐1207605 ‐ SWITCH‐AX‐1207608       9/21/2016 16:30   no Title                                                                 Attorney Client
SWITCH‐AX‐1207609 ‐ SWITCH‐AX‐1207609       9/21/2016 16:30   Collection Report 160921.xlsx                                            Attorney Client
SWITCH‐AX‐1207610 ‐ SWITCH‐AX‐1207610       9/21/2016 16:30   Collection Report 160921.xlsx                                            Attorney Client
SWITCH‐AX‐1207611 ‐ SWITCH‐AX‐1207612       9/21/2016 16:56   no Title                                                                 Attorney Client
SWITCH‐AX‐1207613 ‐ SWITCH‐AX‐1207614       9/21/2016 16:56   no Title                                                                 Attorney Client
SWITCH‐AX‐1207615 ‐ SWITCH‐AX‐1207616       9/21/2016 16:56   Untitled Message.msg                                                     Attorney Client
SWITCH‐AX‐1207617 ‐ SWITCH‐AX‐1207617       9/21/2016 16:56   ATT00002.htm                                                             Attorney Client
SWITCH‐AX‐1207618 ‐ SWITCH‐AX‐1207618       9/21/2016 16:56   ATT00001.htm                                                             Attorney Client
SWITCH‐AX‐1207619 ‐ SWITCH‐AX‐1207619       9/21/2016 16:56   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1207620 ‐ SWITCH‐AX‐1207621       9/21/2016 16:56   no Title                                                                 Attorney Client
SWITCH‐AX‐1207622 ‐ SWITCH‐AX‐1207622       9/21/2016 16:56   ATT00001.htm                                                             Attorney Client
SWITCH‐AX‐1207623 ‐ SWITCH‐AX‐1207623       9/21/2016 16:56   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1207624 ‐ SWITCH‐AX‐1207624       9/21/2016 16:56   ATT00002.htm                                                             Attorney Client
SWITCH‐AX‐1207625 ‐ SWITCH‐AX‐1207626       9/21/2016 16:56   mime‐attachment.msg                                                      Attorney Client
SWITCH‐AX‐1207627 ‐ SWITCH‐AX‐1207628       9/21/2016 16:56   no Title                                                                 Attorney Client
SWITCH‐AX‐1207629 ‐ SWITCH‐AX‐1207629       9/21/2016 16:56   ATT00001.htm                                                             Attorney Client
SWITCH‐AX‐1207630 ‐ SWITCH‐AX‐1207630       9/21/2016 16:56   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1207631 ‐ SWITCH‐AX‐1207632       9/21/2016 16:56   Untitled Message.msg                                                     Attorney Client
SWITCH‐AX‐1207633 ‐ SWITCH‐AX‐1207633       9/21/2016 16:56   ATT00002.htm                                                             Attorney Client
SWITCH‐AX‐1207634 ‐ SWITCH‐AX‐1207635       9/21/2016 20:23   no Title                                                                 Attorney Client
SWITCH‐AX‐1207636 ‐ SWITCH‐AX‐1207637       9/21/2016 20:23   SO ‐ Zions 9‐21‐16 v2.xlsx                                               Attorney Client
SWITCH‐AX‐1207638 ‐ SWITCH‐AX‐1207647       9/21/2016 20:23   Redline Colocation Facilities Agreement 09.21.16 V9 to V10 Switch.docx   Attorney Client
SWITCH‐AX‐1207648 ‐ SWITCH‐AX‐1207657       9/21/2016 20:23   Colocation Facilities Agreement 09.21.16 V10 (EXECUTABLE) Switch.docx    Attorney Client
SWITCH‐AX‐1207658 ‐ SWITCH‐AX‐1207678       9/21/2016 21:53   no Title                                                                 Attorney Client
SWITCH‐AX‐1207679 ‐ SWITCH‐AX‐1207679       9/21/2016 21:53   image001.png                                                             Attorney Client
SWITCH‐AX‐1207680 ‐ SWITCH‐AX‐1207680       9/21/2016 21:53   Copy of Switch Communications Order Status Tracker.xls                   Attorney Client
SWITCH‐AX‐1207681 ‐ SWITCH‐AX‐1207681       9/21/2016 21:53   no Title                                                                 Attorney Client
SWITCH‐AX‐1207682 ‐ SWITCH‐AX‐1207682       9/21/2016 21:53   no Title                                                                 Attorney Client
SWITCH‐AX‐1207683 ‐ SWITCH‐AX‐1207683       9/21/2016 21:53   no Title                                                                 Attorney Client
SWITCH‐AX‐1207684 ‐ SWITCH‐AX‐1207684       9/21/2016 21:53   no Title                                                                 Attorney Client
SWITCH‐AX‐1207685 ‐ SWITCH‐AX‐1207705       9/21/2016 22:58   no Title                                                                 Attorney Client




                                                                           EXHIBIT 10, PAGE 2442
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 690 of 829


Bates                                   Document Date         Document Title                                                            Privilege
SWITCH‐AX‐1207706 ‐ SWITCH‐AX‐1207706       9/21/2016 22:58   no Title                                                                  Attorney Client
SWITCH‐AX‐1207707 ‐ SWITCH‐AX‐1207707       9/21/2016 22:58   image001.png                                                              Attorney Client
SWITCH‐AX‐1207708 ‐ SWITCH‐AX‐1207708       9/21/2016 22:58   no Title                                                                  Attorney Client
SWITCH‐AX‐1207709 ‐ SWITCH‐AX‐1207709       9/21/2016 22:58   no Title                                                                  Attorney Client
SWITCH‐AX‐1207710 ‐ SWITCH‐AX‐1207710       9/21/2016 22:58   no Title                                                                  Attorney Client
SWITCH‐AX‐1207711 ‐ SWITCH‐AX‐1207711       9/21/2016 22:58   Copy of Switch Communications Order Status Tracker.xls                    Attorney Client
SWITCH‐AX‐1207712 ‐ SWITCH‐AX‐1207712        9/22/2016 7:32   no Title                                                                  Attorney Client
SWITCH‐AX‐1207713 ‐ SWITCH‐AX‐1207714        9/22/2016 7:32   Schedule 2 2 ‐ Pricing for hospitals.xlsx                                 Attorney Client
SWITCH‐AX‐1207715 ‐ SWITCH‐AX‐1207719        9/22/2016 7:32   no Title                                                                  Attorney Client
SWITCH‐AX‐1207720 ‐ SWITCH‐AX‐1207764        9/22/2016 7:32   no Title                                                                  Attorney Client
SWITCH‐AX‐1207765 ‐ SWITCH‐AX‐1207765        9/22/2016 7:32   image001.png                                                              Attorney Client
SWITCH‐AX‐1207766 ‐ SWITCH‐AX‐1207815        9/22/2016 7:32   no Title                                                                  Attorney Client
SWITCH‐AX‐1207816 ‐ SWITCH‐AX‐1207816        9/22/2016 7:32   C:\Users\evert\Desktop\NV‐BASE‐TRANS‐1‐14‐14 Layout1 (1)                  Attorney Client
SWITCH‐AX‐1207817 ‐ SWITCH‐AX‐1207849        9/22/2016 7:32   IRU CAPACITY AGREEMENT                                                    Attorney Client
SWITCH‐AX‐1207850 ‐ SWITCH‐AX‐1207852        9/22/2016 7:43   no Title                                                                  Attorney Client
SWITCH‐AX‐1207853 ‐ SWITCH‐AX‐1207854        9/22/2016 8:44   no Title                                                                  Attorney Client
SWITCH‐AX‐1207855 ‐ SWITCH‐AX‐1207855        9/22/2016 8:44   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1207856 ‐ SWITCH‐AX‐1207862        9/22/2016 8:44   Order_for_Services_‐_Switch_‐_MXP62__9.21.16_.docx                        Attorney Client
SWITCH‐AX‐1207863 ‐ SWITCH‐AX‐1207863        9/22/2016 8:52   no Title                                                                  Attorney Client
SWITCH‐AX‐1207864 ‐ SWITCH‐AX‐1207864        9/22/2016 8:52   ATT00002.htm                                                              Attorney Client
SWITCH‐AX‐1207865 ‐ SWITCH‐AX‐1207865        9/22/2016 8:52   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1207866 ‐ SWITCH‐AX‐1207872        9/22/2016 8:52   Order_for_Services_‐_Switch_‐_MXP62__9.21.16_.docx                        Attorney Client
SWITCH‐AX‐1207873 ‐ SWITCH‐AX‐1207873        9/22/2016 8:52   ATT00001.htm                                                              Attorney Client
SWITCH‐AX‐1207874 ‐ SWITCH‐AX‐1207874        9/22/2016 8:52   no Title                                                                  Attorney Client
SWITCH‐AX‐1207875 ‐ SWITCH‐AX‐1207881        9/22/2016 8:52   Order_for_Services_‐_Switch_‐_MXP62__9.21.16_.docx                        Attorney Client
SWITCH‐AX‐1207882 ‐ SWITCH‐AX‐1207882        9/22/2016 8:52   ATT00001.htm                                                              Attorney Client
SWITCH‐AX‐1207883 ‐ SWITCH‐AX‐1207883        9/22/2016 8:52   ATT00002.htm                                                              Attorney Client
SWITCH‐AX‐1207884 ‐ SWITCH‐AX‐1207884        9/22/2016 8:52   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1207885 ‐ SWITCH‐AX‐1207885        9/22/2016 8:52   no Title                                                                  Attorney Client
SWITCH‐AX‐1207886 ‐ SWITCH‐AX‐1207886        9/22/2016 8:52   ATT00001.htm                                                              Attorney Client
SWITCH‐AX‐1207887 ‐ SWITCH‐AX‐1207893        9/22/2016 8:52   Order_for_Services_‐_Switch_‐_MXP62__9.21.16_.docx                        Attorney Client
SWITCH‐AX‐1207894 ‐ SWITCH‐AX‐1207894        9/22/2016 8:52   ATT00002.htm                                                              Attorney Client
SWITCH‐AX‐1207895 ‐ SWITCH‐AX‐1207895        9/22/2016 8:52   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1207896 ‐ SWITCH‐AX‐1207898        9/22/2016 9:07   no Title                                                                  Attorney Client
SWITCH‐AX‐1207899 ‐ SWITCH‐AX‐1207908        9/22/2016 9:07   Colocation Facilities Agreement 09.21.16 V10 (EXECUTABLE) Switch.docx     Attorney Client
SWITCH‐AX‐1207909 ‐ SWITCH‐AX‐1207910        9/22/2016 9:18   no Title                                                                  Attorney Client
SWITCH‐AX‐1207911 ‐ SWITCH‐AX‐1207941        9/22/2016 9:18   pat9204578.pdf                                                            Attorney Client
SWITCH‐AX‐1207942 ‐ SWITCH‐AX‐1207943        9/22/2016 9:18   Interference Claim Chart 4821‐5722‐9874 v.3.pdf                           Attorney Client
SWITCH‐AX‐1207944 ‐ SWITCH‐AX‐1207987        9/22/2016 9:18   SW‐002C‐2 Continuation Application as Filed.pdf ‐ Adobe Acrobat Pro.pdf   Attorney Client
SWITCH‐AX‐1207988 ‐ SWITCH‐AX‐1208014        9/22/2016 9:18   5d1ab75d‐564e‐4bec‐94f5‐656049239b76.msg                                  Attorney Client
SWITCH‐AX‐1208015 ‐ SWITCH‐AX‐1208015        9/22/2016 9:18   image014.jpg                                                              Attorney Client
SWITCH‐AX‐1208016 ‐ SWITCH‐AX‐1208016        9/22/2016 9:18   image013.jpg                                                              Attorney Client
SWITCH‐AX‐1208017 ‐ SWITCH‐AX‐1208017        9/22/2016 9:18   image001.jpg                                                              Attorney Client
SWITCH‐AX‐1208018 ‐ SWITCH‐AX‐1208018        9/22/2016 9:18   image016.jpg                                                              Attorney Client
SWITCH‐AX‐1208019 ‐ SWITCH‐AX‐1208046        9/22/2016 9:33   ab152cfb‐3fc2‐417d‐a395‐9eb86ad58612.msg                                  Attorney Client
SWITCH‐AX‐1208047 ‐ SWITCH‐AX‐1208047        9/22/2016 9:33   image006.jpg                                                              Attorney Client




                                                                           EXHIBIT 10, PAGE 2443
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 691 of 829


Bates                                   Document Date         Document Title                                              Privilege
SWITCH‐AX‐1208048 ‐ SWITCH‐AX‐1208048        9/22/2016 9:33   image003.jpg                                                Attorney Client
SWITCH‐AX‐1208049 ‐ SWITCH‐AX‐1208049        9/22/2016 9:33   image008.jpg                                                Attorney Client
SWITCH‐AX‐1208050 ‐ SWITCH‐AX‐1208050        9/22/2016 9:33   image005.jpg                                                Attorney Client
SWITCH‐AX‐1208051 ‐ SWITCH‐AX‐1208054       9/22/2016 10:17   no Title                                                    Attorney Client
SWITCH‐AX‐1208055 ‐ SWITCH‐AX‐1208055       9/22/2016 10:17   Collection Report 160919.xlsx                               Attorney Client
SWITCH‐AX‐1208056 ‐ SWITCH‐AX‐1208056       9/22/2016 10:17   Collection Report 160919.xlsx                               Attorney Client
SWITCH‐AX‐1208057 ‐ SWITCH‐AX‐1208058       9/22/2016 10:17   no Title                                                    Attorney Client
SWITCH‐AX‐1208059 ‐ SWITCH‐AX‐1208059       9/22/2016 10:17   UMB Bank ‐ Project Tracker 2016.xlsx                        Attorney Client
SWITCH‐AX‐1208060 ‐ SWITCH‐AX‐1208068       9/22/2016 10:35   no Title                                                    Attorney Client
SWITCH‐AX‐1208069 ‐ SWITCH‐AX‐1208069       9/22/2016 10:35   image002.jpg                                                Attorney Client
SWITCH‐AX‐1208070 ‐ SWITCH‐AX‐1208070       9/22/2016 10:35   R442‐07‐002‐C.pdf                                           Attorney Client
SWITCH‐AX‐1208071 ‐ SWITCH‐AX‐1208071       9/22/2016 10:35   image003.jpg                                                Attorney Client
SWITCH‐AX‐1208072 ‐ SWITCH‐AX‐1208072       9/22/2016 10:35   image008.jpg                                                Attorney Client
SWITCH‐AX‐1208073 ‐ SWITCH‐AX‐1208076       9/22/2016 10:35   RE_ Roth Capital Partners _ Salesforce 5498 _ Renewal.msg   Attorney Client
SWITCH‐AX‐1208077 ‐ SWITCH‐AX‐1208077       9/22/2016 10:35   Roth_Capital_Cox_Renewal.pdf                                Attorney Client
SWITCH‐AX‐1208078 ‐ SWITCH‐AX‐1208078       9/22/2016 10:35   image001.jpg                                                Attorney Client
SWITCH‐AX‐1208079 ‐ SWITCH‐AX‐1208079       9/22/2016 10:35   image005.jpg                                                Attorney Client
SWITCH‐AX‐1208080 ‐ SWITCH‐AX‐1208080       9/22/2016 10:35   R442‐07‐003‐C.pdf                                           Attorney Client
SWITCH‐AX‐1208081 ‐ SWITCH‐AX‐1208081       9/22/2016 10:35   image006.jpg                                                Attorney Client
SWITCH‐AX‐1208082 ‐ SWITCH‐AX‐1208090       9/22/2016 10:35   4d0e3407‐31b1‐4975‐a340‐c52962f1b01a.msg                    Attorney Client
SWITCH‐AX‐1208091 ‐ SWITCH‐AX‐1208091       9/22/2016 10:35   image003.jpg                                                Attorney Client
SWITCH‐AX‐1208092 ‐ SWITCH‐AX‐1208095       9/22/2016 10:35   RE_ Roth Capital Partners _ Salesforce 5498 _ Renewal.msg   Attorney Client
SWITCH‐AX‐1208096 ‐ SWITCH‐AX‐1208096       9/22/2016 10:35   R442‐07‐002‐C.pdf                                           Attorney Client
SWITCH‐AX‐1208097 ‐ SWITCH‐AX‐1208097       9/22/2016 10:35   R442‐07‐003‐C.pdf                                           Attorney Client
SWITCH‐AX‐1208098 ‐ SWITCH‐AX‐1208098       9/22/2016 10:35   Roth_Capital_Cox_Renewal.pdf                                Attorney Client
SWITCH‐AX‐1208099 ‐ SWITCH‐AX‐1208099       9/22/2016 10:35   image008.jpg                                                Attorney Client
SWITCH‐AX‐1208100 ‐ SWITCH‐AX‐1208100       9/22/2016 10:35   image005.jpg                                                Attorney Client
SWITCH‐AX‐1208101 ‐ SWITCH‐AX‐1208101       9/22/2016 10:35   image006.jpg                                                Attorney Client
SWITCH‐AX‐1208102 ‐ SWITCH‐AX‐1208102       9/22/2016 10:35   image001.jpg                                                Attorney Client
SWITCH‐AX‐1208103 ‐ SWITCH‐AX‐1208103       9/22/2016 10:35   image002.jpg                                                Attorney Client
SWITCH‐AX‐1208104 ‐ SWITCH‐AX‐1208112       9/22/2016 10:36   27a13695‐277d‐4cc2‐9dbf‐9d8388bc348e.msg                    Attorney Client
SWITCH‐AX‐1208113 ‐ SWITCH‐AX‐1208113       9/22/2016 10:36   image003.jpg                                                Attorney Client
SWITCH‐AX‐1208114 ‐ SWITCH‐AX‐1208114       9/22/2016 10:36   R442‐07‐003‐C.pdf                                           Attorney Client
SWITCH‐AX‐1208115 ‐ SWITCH‐AX‐1208115       9/22/2016 10:36   image005.jpg                                                Attorney Client
SWITCH‐AX‐1208116 ‐ SWITCH‐AX‐1208116       9/22/2016 10:36   R442‐07‐002‐C.pdf                                           Attorney Client
SWITCH‐AX‐1208117 ‐ SWITCH‐AX‐1208117       9/22/2016 10:36   image008.jpg                                                Attorney Client
SWITCH‐AX‐1208118 ‐ SWITCH‐AX‐1208118       9/22/2016 10:36   image001.jpg                                                Attorney Client
SWITCH‐AX‐1208119 ‐ SWITCH‐AX‐1208122       9/22/2016 10:36   RE_ Roth Capital Partners _ Salesforce 5498 _ Renewal.msg   Attorney Client
SWITCH‐AX‐1208123 ‐ SWITCH‐AX‐1208123       9/22/2016 10:36   image002.jpg                                                Attorney Client
SWITCH‐AX‐1208124 ‐ SWITCH‐AX‐1208124       9/22/2016 10:36   Roth_Capital_Cox_Renewal.pdf                                Attorney Client
SWITCH‐AX‐1208125 ‐ SWITCH‐AX‐1208125       9/22/2016 10:36   image006.jpg                                                Attorney Client
SWITCH‐AX‐1208126 ‐ SWITCH‐AX‐1208154       9/22/2016 10:49   28d407d6‐fc79‐4673‐aad2‐303fbb11a9da.msg                    Attorney Client
SWITCH‐AX‐1208155 ‐ SWITCH‐AX‐1208155       9/22/2016 10:49   image017.jpg                                                Attorney Client
SWITCH‐AX‐1208156 ‐ SWITCH‐AX‐1208156       9/22/2016 10:49   image015.jpg                                                Attorney Client
SWITCH‐AX‐1208157 ‐ SWITCH‐AX‐1208157       9/22/2016 10:49   image012.jpg                                                Attorney Client
SWITCH‐AX‐1208158 ‐ SWITCH‐AX‐1208158       9/22/2016 10:49   image014.jpg                                                Attorney Client




                                                                           EXHIBIT 10, PAGE 2444
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 692 of 829


Bates                                   Document Date         Document Title                                                          Privilege
SWITCH‐AX‐1208159 ‐ SWITCH‐AX‐1208161       9/22/2016 11:10   no Title                                                                Attorney Client
SWITCH‐AX‐1208162 ‐ SWITCH‐AX‐1208171       9/22/2016 11:10   Colocation Facilities Agreement 09.21.16 V10 (EXECUTABLE) Switch.docx   Attorney Client
SWITCH‐AX‐1208172 ‐ SWITCH‐AX‐1208201       9/22/2016 11:14   af9cad00‐cc20‐4c74‐8c53‐676ee84a8934.msg                                Attorney Client
SWITCH‐AX‐1208202 ‐ SWITCH‐AX‐1208202       9/22/2016 11:14   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1208203 ‐ SWITCH‐AX‐1208203       9/22/2016 11:14   image007.jpg                                                            Attorney Client
SWITCH‐AX‐1208204 ‐ SWITCH‐AX‐1208204       9/22/2016 11:14   image005.jpg                                                            Attorney Client
SWITCH‐AX‐1208205 ‐ SWITCH‐AX‐1208205       9/22/2016 11:14   image004.jpg                                                            Attorney Client
SWITCH‐AX‐1208206 ‐ SWITCH‐AX‐1208235       9/22/2016 11:17   ed129722‐d673‐48fc‐a12f‐19e5135c6b0e.msg                                Attorney Client
SWITCH‐AX‐1208236 ‐ SWITCH‐AX‐1208236       9/22/2016 11:17   image007.jpg                                                            Attorney Client
SWITCH‐AX‐1208237 ‐ SWITCH‐AX‐1208237       9/22/2016 11:17   image005.jpg                                                            Attorney Client
SWITCH‐AX‐1208238 ‐ SWITCH‐AX‐1208238       9/22/2016 11:17   image004.jpg                                                            Attorney Client
SWITCH‐AX‐1208239 ‐ SWITCH‐AX‐1208239       9/22/2016 11:17   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1208240 ‐ SWITCH‐AX‐1208240       9/22/2016 11:38   no Title                                                                Attorney Client
SWITCH‐AX‐1208241 ‐ SWITCH‐AX‐1208258       9/22/2016 11:38   FIRST AMENDMENT TO                                                      Attorney Client
SWITCH‐AX‐1208259 ‐ SWITCH‐AX‐1208259       9/22/2016 11:38   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1208260 ‐ SWITCH‐AX‐1208260       9/22/2016 13:39   no Title                                                                Attorney Client
SWITCH‐AX‐1208261 ‐ SWITCH‐AX‐1208261       9/22/2016 13:39   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1208262 ‐ SWITCH‐AX‐1208273       9/22/2016 13:39   OPERATIONS AND MAINTENANCE AGREEMENT‐ CC Comm Switch v3 20160922.docx   Attorney Client
SWITCH‐AX‐1208274 ‐ SWITCH‐AX‐1208290       9/22/2016 13:39   LICENSE AGREEMENT‐CAGED SPACE                                           Attorney Client
SWITCH‐AX‐1208291 ‐ SWITCH‐AX‐1208292       9/22/2016 14:37   no Title                                                                Attorney Client
SWITCH‐AX‐1208293 ‐ SWITCH‐AX‐1208293       9/22/2016 14:37   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1208294 ‐ SWITCH‐AX‐1208312       9/22/2016 14:37   FIRST AMENDMENT TO                                                      Attorney Client
SWITCH‐AX‐1208313 ‐ SWITCH‐AX‐1208314       9/22/2016 15:14   no Title                                                                Attorney Client
SWITCH‐AX‐1208315 ‐ SWITCH‐AX‐1208326       9/22/2016 15:14   OPERATIONS AND MAINTENANCE AGREEMENT‐ CC Comm Switch v3 20160922.docx   Attorney Client
SWITCH‐AX‐1208327 ‐ SWITCH‐AX‐1208327       9/22/2016 15:14   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1208328 ‐ SWITCH‐AX‐1208344       9/22/2016 15:14   LICENSE AGREEMENT‐CAGED SPACE                                           Attorney Client
SWITCH‐AX‐1208345 ‐ SWITCH‐AX‐1208346       9/22/2016 15:56   no Title                                                                Attorney Client
SWITCH‐AX‐1208347 ‐ SWITCH‐AX‐1208353       9/22/2016 15:56   Order_for_Services_‐_Switch_‐_MXP62__9.21.16_.docx                      Attorney Client
SWITCH‐AX‐1208354 ‐ SWITCH‐AX‐1208354       9/22/2016 15:56   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1208355 ‐ SWITCH‐AX‐1208355       9/22/2016 15:56   image002.png                                                            Attorney Client
SWITCH‐AX‐1208356 ‐ SWITCH‐AX‐1208356       9/22/2016 16:41   Collection Report 160922.xlsx                                           Attorney Client
SWITCH‐AX‐1208357 ‐ SWITCH‐AX‐1208360       9/22/2016 16:41   no Title                                                                Attorney Client
SWITCH‐AX‐1208361 ‐ SWITCH‐AX‐1208361       9/22/2016 16:41   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1208362 ‐ SWITCH‐AX‐1208362       9/22/2016 16:41   Collection Report 160922.xlsx                                           Attorney Client
SWITCH‐AX‐1208363 ‐ SWITCH‐AX‐1208366       9/22/2016 16:41   333a1bf9‐d414‐4189‐a535‐e14388da0beb.msg                                Attorney Client
SWITCH‐AX‐1208367 ‐ SWITCH‐AX‐1208367       9/22/2016 16:41   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1208368 ‐ SWITCH‐AX‐1208368       9/22/2016 16:41   Collection Report 160922.xlsx                                           Attorney Client
SWITCH‐AX‐1208369 ‐ SWITCH‐AX‐1208378        9/23/2016 9:35   no Title                                                                Attorney Client
SWITCH‐AX‐1208379 ‐ SWITCH‐AX‐1208379        9/23/2016 9:35   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1208380 ‐ SWITCH‐AX‐1208380        9/23/2016 9:35   image002.png                                                            Attorney Client
SWITCH‐AX‐1208381 ‐ SWITCH‐AX‐1208382       9/23/2016 11:00   no Title                                                                Attorney Client
SWITCH‐AX‐1208383 ‐ SWITCH‐AX‐1208419       9/23/2016 11:00   REDLINE MWO V3 to V4 Switch (20160914).docx                             Attorney Client
SWITCH‐AX‐1208420 ‐ SWITCH‐AX‐1208420       9/23/2016 11:00   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1208421 ‐ SWITCH‐AX‐1208421       9/23/2016 11:01   no Title                                                                Attorney Client
SWITCH‐AX‐1208422 ‐ SWITCH‐AX‐1208441       9/23/2016 11:01   Fiber Services Agreement CC Comm Switch 20160922 (3).docx               Attorney Client
SWITCH‐AX‐1208442 ‐ SWITCH‐AX‐1208453       9/23/2016 11:01   OPERATIONS AND MAINTENANCE AGREEMENT‐ CC Comm Switch v3 20160922.docx   Attorney Client




                                                                         EXHIBIT 10, PAGE 2445
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 693 of 829


Bates                                   Document Date         Document Title                                                                                     Privilege
SWITCH‐AX‐1208454 ‐ SWITCH‐AX‐1208470       9/23/2016 11:01   LICENSE AGREEMENT‐CAGED SPACE                                                                       Attorney Client
SWITCH‐AX‐1208471 ‐ SWITCH‐AX‐1208472       9/23/2016 11:24   no Title                                                                                            Attorney Client
SWITCH‐AX‐1208473 ‐ SWITCH‐AX‐1208473       9/23/2016 11:24   image001.jpg                                                                                        Attorney Client
SWITCH‐AX‐1208474 ‐ SWITCH‐AX‐1208480       9/23/2016 11:24   Order_for_Services_‐_Switch_‐_MXP62__9.21.16_.docx                                                  Attorney Client
SWITCH‐AX‐1208481 ‐ SWITCH‐AX‐1208481       9/23/2016 11:24   image002.png                                                                                        Attorney Client
SWITCH‐AX‐1208482 ‐ SWITCH‐AX‐1208485       9/23/2016 14:39   no Title                                                                                            Attorney Client
SWITCH‐AX‐1208486 ‐ SWITCH‐AX‐1208486       9/23/2016 14:39   Master Services                                                                                     Attorney Client
SWITCH‐AX‐1208487 ‐ SWITCH‐AX‐1208497       9/23/2016 14:39   CFA Switch BDO V6 20160923.docx                                                                     Attorney Client
SWITCH‐AX‐1208498 ‐ SWITCH‐AX‐1208508       9/23/2016 14:39   CFA Switch BDO V5 to V6 20160923.docx                                                               Attorney Client
SWITCH‐AX‐1208509 ‐ SWITCH‐AX‐1208509       9/23/2016 16:56   Collection Report 160923.xlsx                                                                       Attorney Client
SWITCH‐AX‐1208510 ‐ SWITCH‐AX‐1208513        9/24/2016 8:40   no Title                                                                                            Attorney Client
SWITCH‐AX‐1208514 ‐ SWITCH‐AX‐1208514        9/24/2016 8:40   image001.jpg                                                                                        Attorney Client
SWITCH‐AX‐1208515 ‐ SWITCH‐AX‐1208516        9/24/2016 9:31   e49bca74‐e7b4‐428c‐9665‐baa5f1def450.msg                                                            Attorney Client
SWITCH‐AX‐1208517 ‐ SWITCH‐AX‐1208530        9/24/2016 9:31   E262‐07‐272‐M.pdf                                                                                   Attorney Client
SWITCH‐AX‐1208531 ‐ SWITCH‐AX‐1208531        9/24/2016 9:31   image004.png                                                                                        Attorney Client
SWITCH‐AX‐1208532 ‐ SWITCH‐AX‐1208533        9/24/2016 9:31   no Title                                                                                            Attorney Client
SWITCH‐AX‐1208534 ‐ SWITCH‐AX‐1208547        9/24/2016 9:31   E262‐07‐272‐M.pdf                                                                                   Attorney Client
SWITCH‐AX‐1208548 ‐ SWITCH‐AX‐1208548        9/24/2016 9:31   image004.png                                                                                        Attorney Client
SWITCH‐AX‐1208549 ‐ SWITCH‐AX‐1208555       9/24/2016 14:24   no Title                                                                                            Attorney Client
SWITCH‐AX‐1208556 ‐ SWITCH‐AX‐1208556       9/24/2016 14:24   4071frontBOT.jpg                                                                                    Attorney Client
SWITCH‐AX‐1208557 ‐ SWITCH‐AX‐1208557       9/24/2016 14:24   4070front.jpg                                                                                       Attorney Client
SWITCH‐AX‐1208558 ‐ SWITCH‐AX‐1208558       9/24/2016 14:24   4071rearTOP.jpg                                                                                     Attorney Client
SWITCH‐AX‐1208559 ‐ SWITCH‐AX‐1208559       9/24/2016 14:24   4071frontTOP.jpg                                                                                    Attorney Client
SWITCH‐AX‐1208560 ‐ SWITCH‐AX‐1208560       9/24/2016 14:24   4070rear.jpg                                                                                        Attorney Client
SWITCH‐AX‐1208561 ‐ SWITCH‐AX‐1208561       9/24/2016 14:24   4071rearBOT.jpg                                                                                     Attorney Client
SWITCH‐AX‐1208562 ‐ SWITCH‐AX‐1208563       9/24/2016 15:04   no Title                                                                                            Attorney Client
SWITCH‐AX‐1208564 ‐ SWITCH‐AX‐1208568       9/24/2016 20:14   no Title                                                                                            Attorney Client
SWITCH‐AX‐1208569 ‐ SWITCH‐AX‐1208569       9/24/2016 20:14   image002.png                                                                                        Attorney Client
SWITCH‐AX‐1208570 ‐ SWITCH‐AX‐1208574       9/24/2016 20:14   B614‐08‐002‐C.pdf                                                                                   Attorney Client
SWITCH‐AX‐1208575 ‐ SWITCH‐AX‐1208578       9/24/2016 20:14   B614‐08‐003‐E.PDF                                                                                   Attorney Client
SWITCH‐AX‐1208579 ‐ SWITCH‐AX‐1208580       9/24/2016 20:14   B614‐08‐004‐E.pdf                                                                                   Attorney Client
SWITCH‐AX‐1208581 ‐ SWITCH‐AX‐1208595       9/24/2016 20:14   B614‐08‐001‐M.pdf                                                                                   Attorney Client
SWITCH‐AX‐1208596 ‐ SWITCH‐AX‐1208597        9/26/2016 9:06   no Title                                                                                            Attorney Client;Work Product
SWITCH‐AX‐1208598 ‐ SWITCH‐AX‐1208599        9/26/2016 9:11   no Title                                                                                            Attorney Client
SWITCH‐AX‐1208600 ‐ SWITCH‐AX‐1208601        9/26/2016 9:11   FW_ NDOT's USA Parkway right‐of‐way.msg                                                             Attorney Client
SWITCH‐AX‐1208602 ‐ SWITCH‐AX‐1208602        9/26/2016 9:11   NDOT's USA Parkway right‐of‐way.msg                                                                 Attorney Client
SWITCH‐AX‐1208603 ‐ SWITCH‐AX‐1208604        9/26/2016 9:11   NDOT regulations pertaining to issuing occupancy permits in rights‐of‐way held with an easement int Attorney Client
SWITCH‐AX‐1208605 ‐ SWITCH‐AX‐1208605        9/26/2016 9:55   no Title                                                                                            Attorney Client
SWITCH‐AX‐1208606 ‐ SWITCH‐AX‐1208606        9/26/2016 9:55   RE_ MSA.msg                                                                                         Attorney Client
SWITCH‐AX‐1208607 ‐ SWITCH‐AX‐1208607        9/26/2016 9:55   EXHIBIT B.docx                                                                                      Attorney Client
SWITCH‐AX‐1208608 ‐ SWITCH‐AX‐1208608        9/26/2016 9:55   image001.jpg                                                                                        Attorney Client
SWITCH‐AX‐1208609 ‐ SWITCH‐AX‐1208623        9/26/2016 9:55   Redline MSA Switch eBay V7 to V8 08‐23‐2016 Switch.docx                                             Attorney Client
SWITCH‐AX‐1208624 ‐ SWITCH‐AX‐1208625        9/26/2016 9:55   RE_ MSA.msg                                                                                         Attorney Client
SWITCH‐AX‐1208626 ‐ SWITCH‐AX‐1208628       9/26/2016 13:53   no Title                                                                                            Attorney Client
SWITCH‐AX‐1208629 ‐ SWITCH‐AX‐1208643       9/26/2016 14:24   no Title                                                                                            Attorney Client
SWITCH‐AX‐1208644 ‐ SWITCH‐AX‐1208644       9/26/2016 14:24   CenturyLink Alternate Carrier Circuits ‐ Order (09‐26‐16).xls                                       Attorney Client




                                                                           EXHIBIT 10, PAGE 2446
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 694 of 829


Bates                                   Document Date         Document Title                                                                                      Privilege
SWITCH‐AX‐1208645 ‐ SWITCH‐AX‐1208646       9/26/2016 15:18   no Title                                                                                            Attorney Client
SWITCH‐AX‐1208647 ‐ SWITCH‐AX‐1208653       9/26/2016 15:18   Order_for_Services_‐_Switch_‐_MXP62__9.21.16_.docx                                                  Attorney Client
SWITCH‐AX‐1208654 ‐ SWITCH‐AX‐1208654       9/26/2016 15:18   image001.jpg                                                                                        Attorney Client
SWITCH‐AX‐1208655 ‐ SWITCH‐AX‐1208655       9/26/2016 15:18   image002.png                                                                                        Attorney Client
SWITCH‐AX‐1208656 ‐ SWITCH‐AX‐1208657       9/26/2016 15:19   no Title                                                                                            Attorney Client
SWITCH‐AX‐1208658 ‐ SWITCH‐AX‐1208659       9/26/2016 15:19   FW_ NDOT's USA Parkway right‐of‐way.msg                                                             Attorney Client
SWITCH‐AX‐1208660 ‐ SWITCH‐AX‐1208661       9/26/2016 15:19   NDOT regulations pertaining to issuing occupancy permits in rights‐of‐way held with an easement int Attorney Client
SWITCH‐AX‐1208662 ‐ SWITCH‐AX‐1208662       9/26/2016 15:19   NDOT's USA Parkway right‐of‐way.msg                                                                 Attorney Client
SWITCH‐AX‐1208663 ‐ SWITCH‐AX‐1208665       9/26/2016 15:26   975a7074‐b87f‐40fa‐81eb‐945675e2531f.msg                                                            Attorney Client
SWITCH‐AX‐1208666 ‐ SWITCH‐AX‐1208699       9/26/2016 15:26   Welcome Packet (Starting Point for SI).pdf                                                          Attorney Client
SWITCH‐AX‐1208700 ‐ SWITCH‐AX‐1208703       9/26/2016 15:35   408b2113‐a498‐4484‐bb79‐b5fc8026bbd0.msg                                                            Attorney Client
SWITCH‐AX‐1208704 ‐ SWITCH‐AX‐1208704       9/26/2016 15:35   Master Services                                                                                     Attorney Client
SWITCH‐AX‐1208705 ‐ SWITCH‐AX‐1208715       9/26/2016 15:35   CFA‐PIMCO‐v9‐20160926.docx                                                                          Attorney Client
SWITCH‐AX‐1208716 ‐ SWITCH‐AX‐1208726       9/26/2016 15:35   CFA‐PIMCO‐v8 to v9‐20160926.docx                                                                    Attorney Client
SWITCH‐AX‐1208727 ‐ SWITCH‐AX‐1208728       9/26/2016 15:54   no Title                                                                                            Attorney Client
SWITCH‐AX‐1208729 ‐ SWITCH‐AX‐1208741       9/26/2016 15:54   OPERATIONS AND MAINTENANCE AGRMT‐ WIN Switch Clean 20160901 (1).pdf                                 Attorney Client
SWITCH‐AX‐1208742 ‐ SWITCH‐AX‐1208768       9/26/2016 15:54   DARK FIBER IRU AGREEMENT‐Windstream Switch Clean 20160901.pdf                                       Attorney Client
SWITCH‐AX‐1208769 ‐ SWITCH‐AX‐1208786       9/26/2016 15:54   Collocation Agreement‐Windstream‐Switch‐20160901 Clean Switch.pdf                                   Attorney Client
SWITCH‐AX‐1208787 ‐ SWITCH‐AX‐1208787       9/26/2016 15:54   Windstream Colo_Tahoe Reno 3.pdf                                                                    Attorney Client
SWITCH‐AX‐1208788 ‐ SWITCH‐AX‐1208788       9/26/2016 15:54   Windstream Colo_Las Vegas 3.pdf                                                                     Attorney Client
SWITCH‐AX‐1208789 ‐ SWITCH‐AX‐1208789       9/26/2016 17:33   Collection Report 160926.xlsx                                                                       Attorney Client
SWITCH‐AX‐1208790 ‐ SWITCH‐AX‐1208792       9/26/2016 17:34   65f8045a‐3f62‐43ff‐a813‐4437723e9b5a.msg                                                            Attorney Client
SWITCH‐AX‐1208793 ‐ SWITCH‐AX‐1208793       9/26/2016 17:34   Collection Report 160926.xlsx                                                                       Attorney Client
SWITCH‐AX‐1208794 ‐ SWITCH‐AX‐1208794       9/26/2016 18:49   no Title                                                                                            Attorney Client
SWITCH‐AX‐1208795 ‐ SWITCH‐AX‐1208795       9/26/2016 19:42   no Title                                                                                            Attorney Client
SWITCH‐AX‐1208796 ‐ SWITCH‐AX‐1208796       9/26/2016 19:42   image002.png                                                                                        Attorney Client
SWITCH‐AX‐1208797 ‐ SWITCH‐AX‐1208798        9/27/2016 7:13   no Title                                                                                            Attorney Client
SWITCH‐AX‐1208799 ‐ SWITCH‐AX‐1208800        9/27/2016 7:13   no Title                                                                                            Attorney Client
SWITCH‐AX‐1208801 ‐ SWITCH‐AX‐1208805        9/27/2016 8:13   e3e319ca‐f9ca‐49ed‐9899‐f48ba98b7bfa.msg                                                            Attorney Client
SWITCH‐AX‐1208806 ‐ SWITCH‐AX‐1208806        9/27/2016 8:13   Master Services                                                                                     Attorney Client
SWITCH‐AX‐1208807 ‐ SWITCH‐AX‐1208808        9/27/2016 8:32   no Title                                                                                            Attorney Client
SWITCH‐AX‐1208809 ‐ SWITCH‐AX‐1208811        9/27/2016 8:50   no Title                                                                                            Attorney Client
SWITCH‐AX‐1208812 ‐ SWITCH‐AX‐1208813        9/27/2016 9:08   no Title                                                                                            Attorney Client
SWITCH‐AX‐1208814 ‐ SWITCH‐AX‐1208815        9/27/2016 9:08   FW_ NDOT's USA Parkway right‐of‐way.msg                                                             Attorney Client
SWITCH‐AX‐1208816 ‐ SWITCH‐AX‐1208816        9/27/2016 9:08   NDOT's USA Parkway right‐of‐way.msg                                                                 Attorney Client
SWITCH‐AX‐1208817 ‐ SWITCH‐AX‐1208818        9/27/2016 9:08   NDOT regulations pertaining to issuing occupancy permits in rights‐of‐way held with an easement int Attorney Client
SWITCH‐AX‐1208819 ‐ SWITCH‐AX‐1208821       9/27/2016 10:04   no Title                                                                                            Attorney Client
SWITCH‐AX‐1208822 ‐ SWITCH‐AX‐1208862       9/27/2016 10:04   DARK FIBER IRU AGREEMENT‐ZAYO SWITCH v3 to v4 REDLINE 20160919 Switch v4 (3) ‐ Zayo redline 0Attorney Client
SWITCH‐AX‐1208863 ‐ SWITCH‐AX‐1208904       9/27/2016 10:04   DARK FIBER IRU AGREEMENT‐ZAYO SWITCH v3 to v4 REDLINE 20160919 Switch v4 (3) ‐ Zayo CLEAN 0 Attorney Client
SWITCH‐AX‐1208905 ‐ SWITCH‐AX‐1208908       9/27/2016 10:04   no Title                                                                                            Attorney Client
SWITCH‐AX‐1208909 ‐ SWITCH‐AX‐1208912       9/27/2016 10:38   no Title                                                                                            Attorney Client
SWITCH‐AX‐1208913 ‐ SWITCH‐AX‐1208954       9/27/2016 10:38   DARK FIBER IRU AGREEMENT‐ZAYO SWITCH v3 to v4 REDLINE 20160919 Switch v4 (3) ‐ Zayo CLEAN 0 Attorney Client
SWITCH‐AX‐1208955 ‐ SWITCH‐AX‐1208995       9/27/2016 10:38   DARK FIBER IRU AGREEMENT‐ZAYO SWITCH v3 to v4 REDLINE 20160919 Switch v4 (3) ‐ Zayo redline 0Attorney Client
SWITCH‐AX‐1208996 ‐ SWITCH‐AX‐1208999       9/27/2016 10:59   no Title                                                                                            Attorney Client
SWITCH‐AX‐1209000 ‐ SWITCH‐AX‐1209000       9/27/2016 10:59   image002.jpg                                                                                        Attorney Client
SWITCH‐AX‐1209001 ‐ SWITCH‐AX‐1209002       9/27/2016 11:17   no Title                                                                                            Attorney Client




                                                                           EXHIBIT 10, PAGE 2447
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 695 of 829


Bates                                   Document Date         Document Title                                                               Privilege
SWITCH‐AX‐1209003 ‐ SWITCH‐AX‐1209004       9/27/2016 11:17   Letter to PUCN, NV Energy, BCP ‐ 09.19.2016.pdf                              Attorney Client
SWITCH‐AX‐1209005 ‐ SWITCH‐AX‐1209005       9/27/2016 13:49   no Title                                                                     Attorney Client;Work Product
SWITCH‐AX‐1209006 ‐ SWITCH‐AX‐1209045       9/27/2016 13:49   DARK FIBER IRU AGREEMENT‐ZAYO SWITCH v5 CLEAN 20160927 Switch.pdf            Attorney Client;Work Product
SWITCH‐AX‐1209046 ‐ SWITCH‐AX‐1209046       9/27/2016 13:49   image001.jpg                                                                 Attorney Client;Work Product
SWITCH‐AX‐1209047 ‐ SWITCH‐AX‐1209087       9/27/2016 13:49   DARK FIBER IRU AGREEMENT‐ZAYO SWITCH v4 to v5 REDLINE 20160927 Switch.docx   Attorney Client;Work Product
SWITCH‐AX‐1209088 ‐ SWITCH‐AX‐1209089       9/27/2016 14:17   no Title                                                                     Attorney Client
SWITCH‐AX‐1209090 ‐ SWITCH‐AX‐1209092       9/27/2016 14:17   Product Pricer Online Quote ‐ 30160922769240                                 Attorney Client
SWITCH‐AX‐1209093 ‐ SWITCH‐AX‐1209093       9/27/2016 14:17   image003.jpg                                                                 Attorney Client
SWITCH‐AX‐1209094 ‐ SWITCH‐AX‐1209096       9/27/2016 14:17   Online Ordering                                                              Attorney Client
SWITCH‐AX‐1209097 ‐ SWITCH‐AX‐1209101       9/27/2016 14:17   email.txt                                                                    Attorney Client
SWITCH‐AX‐1209102 ‐ SWITCH‐AX‐1209104       9/27/2016 14:17   Product Pricer Online Quote ‐ 30160922774881                                 Attorney Client
SWITCH‐AX‐1209105 ‐ SWITCH‐AX‐1209115       9/27/2016 14:17   Amendment                                                                    Attorney Client
SWITCH‐AX‐1209116 ‐ SWITCH‐AX‐1209117       9/27/2016 14:17   SO ‐ Blue Shield VA OH Upgrades 9‐22‐16.pdf                                  Attorney Client
SWITCH‐AX‐1209118 ‐ SWITCH‐AX‐1209118       9/27/2016 14:17   CenturyLink Order Confirmation for order number 462446.msg                   Attorney Client
SWITCH‐AX‐1209119 ‐ SWITCH‐AX‐1209120       9/27/2016 14:17   no Title                                                                     Attorney Client
SWITCH‐AX‐1209121 ‐ SWITCH‐AX‐1209123       9/27/2016 14:17   Product Pricer Online Quote ‐ 30160922774881                                 Attorney Client
SWITCH‐AX‐1209124 ‐ SWITCH‐AX‐1209126       9/27/2016 14:17   Online Ordering                                                              Attorney Client
SWITCH‐AX‐1209127 ‐ SWITCH‐AX‐1209127       9/27/2016 14:17   CenturyLink Order Confirmation for order number 462446.msg                   Attorney Client
SWITCH‐AX‐1209128 ‐ SWITCH‐AX‐1209138       9/27/2016 14:17   Amendment                                                                    Attorney Client
SWITCH‐AX‐1209139 ‐ SWITCH‐AX‐1209139       9/27/2016 14:17   image003.jpg                                                                 Attorney Client
SWITCH‐AX‐1209140 ‐ SWITCH‐AX‐1209142       9/27/2016 14:17   Product Pricer Online Quote ‐ 30160922769240                                 Attorney Client
SWITCH‐AX‐1209143 ‐ SWITCH‐AX‐1209144       9/27/2016 14:17   SO ‐ Blue Shield VA OH Upgrades 9‐22‐16.pdf                                  Attorney Client
SWITCH‐AX‐1209145 ‐ SWITCH‐AX‐1209149       9/27/2016 14:17   email.txt                                                                    Attorney Client
SWITCH‐AX‐1209150 ‐ SWITCH‐AX‐1209151       9/27/2016 14:40   no Title                                                                     Attorney Client
SWITCH‐AX‐1209152 ‐ SWITCH‐AX‐1209153       9/27/2016 14:49   no Title                                                                     Attorney Client
SWITCH‐AX‐1209154 ‐ SWITCH‐AX‐1209154       9/27/2016 14:49   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1209155 ‐ SWITCH‐AX‐1209156       9/27/2016 14:49   Switch I573 Order.pdf                                                        Attorney Client
SWITCH‐AX‐1209157 ‐ SWITCH‐AX‐1209157       9/27/2016 14:49   CenturyLink Order Confirmation for order number 462455.msg                   Attorney Client
SWITCH‐AX‐1209158 ‐ SWITCH‐AX‐1209158       9/27/2016 14:49   P184411.xlsx                                                                 Attorney Client
SWITCH‐AX‐1209159 ‐ SWITCH‐AX‐1209159       9/27/2016 14:49   100M IP's ‐ ID Analytics, Inc ‐ signed.pdf                                   Attorney Client
SWITCH‐AX‐1209160 ‐ SWITCH‐AX‐1209164       9/27/2016 14:49   Online Ordering                                                              Attorney Client
SWITCH‐AX‐1209165 ‐ SWITCH‐AX‐1209175       9/27/2016 14:49   Amendment                                                                    Attorney Client
SWITCH‐AX‐1209176 ‐ SWITCH‐AX‐1209176       9/27/2016 14:50   no Title                                                                     Attorney Client
SWITCH‐AX‐1209177 ‐ SWITCH‐AX‐1209186       9/27/2016 14:50   X420‐07‐001‐M.pdf                                                            Attorney Client
SWITCH‐AX‐1209187 ‐ SWITCH‐AX‐1209187       9/27/2016 14:52   no Title                                                                     Attorney Client
SWITCH‐AX‐1209188 ‐ SWITCH‐AX‐1209197       9/27/2016 14:52   X420‐07‐001‐M.pdf                                                            Attorney Client
SWITCH‐AX‐1209198 ‐ SWITCH‐AX‐1209199       9/27/2016 14:59   no Title                                                                     Attorney Client
SWITCH‐AX‐1209200 ‐ SWITCH‐AX‐1209203       9/27/2016 14:59   Switch Master T&Cs‐v1 to v2‐20160927.docx                                    Attorney Client
SWITCH‐AX‐1209204 ‐ SWITCH‐AX‐1209205       9/27/2016 15:27   no Title                                                                     Attorney Client
SWITCH‐AX‐1209206 ‐ SWITCH‐AX‐1209206       9/27/2016 15:27   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1209207 ‐ SWITCH‐AX‐1209211       9/27/2016 15:27   Independent Contractor Services Agreement                                    Attorney Client
SWITCH‐AX‐1209212 ‐ SWITCH‐AX‐1209214       9/27/2016 16:15   no Title                                                                     Attorney Client
SWITCH‐AX‐1209215 ‐ SWITCH‐AX‐1209216       9/27/2016 16:25   no Title                                                                     Attorney Client
SWITCH‐AX‐1209217 ‐ SWITCH‐AX‐1209217       9/27/2016 16:25   image002.jpg                                                                 Attorney Client
SWITCH‐AX‐1209218 ‐ SWITCH‐AX‐1209219       9/27/2016 16:25   RE_ Please Review ‐ Venetian Service Orders..msg                             Attorney Client
SWITCH‐AX‐1209220 ‐ SWITCH‐AX‐1209220       9/27/2016 16:25   image003.jpg                                                                 Attorney Client




                                                                         EXHIBIT 10, PAGE 2448
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 696 of 829


Bates                                   Document Date         Document Title                                                                Privilege
SWITCH‐AX‐1209221 ‐ SWITCH‐AX‐1209221       9/27/2016 16:25   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1209222 ‐ SWITCH‐AX‐1209223       9/27/2016 16:25   b3e19d06‐b8db‐4c66‐8596‐4c110b2ca828.msg                                      Attorney Client
SWITCH‐AX‐1209224 ‐ SWITCH‐AX‐1209224       9/27/2016 16:25   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1209225 ‐ SWITCH‐AX‐1209225       9/27/2016 16:25   image003.jpg                                                                  Attorney Client
SWITCH‐AX‐1209226 ‐ SWITCH‐AX‐1209226       9/27/2016 16:25   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1209227 ‐ SWITCH‐AX‐1209228       9/27/2016 16:25   RE_ Please Review ‐ Venetian Service Orders..msg                              Attorney Client
SWITCH‐AX‐1209229 ‐ SWITCH‐AX‐1209229       9/27/2016 17:03   Collection Report 160927.xlsx                                                 Attorney Client
SWITCH‐AX‐1209230 ‐ SWITCH‐AX‐1209235       9/27/2016 17:03   b57137d3‐39e3‐479c‐9a31‐c993e38dc484.msg                                      Attorney Client
SWITCH‐AX‐1209236 ‐ SWITCH‐AX‐1209236       9/27/2016 17:03   Collection Report 160927.xlsx                                                 Attorney Client
SWITCH‐AX‐1209237 ‐ SWITCH‐AX‐1209237       9/27/2016 17:03   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1209238 ‐ SWITCH‐AX‐1209243       9/27/2016 17:03   no Title                                                                      Attorney Client
SWITCH‐AX‐1209244 ‐ SWITCH‐AX‐1209244       9/27/2016 17:03   Collection Report 160927.xlsx                                                 Attorney Client
SWITCH‐AX‐1209245 ‐ SWITCH‐AX‐1209245       9/27/2016 17:03   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1209246 ‐ SWITCH‐AX‐1209247       9/27/2016 18:00   no Title                                                                      Attorney Client
SWITCH‐AX‐1209248 ‐ SWITCH‐AX‐1209248       9/27/2016 18:00   image002.png                                                                  Attorney Client
SWITCH‐AX‐1209249 ‐ SWITCH‐AX‐1209288       9/27/2016 18:00   DARK FIBER IRU AGREEMENT‐ZAYO SWITCH v5 CLEAN 20160927 Switch.pdf             Attorney Client
SWITCH‐AX‐1209289 ‐ SWITCH‐AX‐1209289       9/27/2016 18:00   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1209290 ‐ SWITCH‐AX‐1209330       9/27/2016 18:00   DARK FIBER IRU AGREEMENT‐ZAYO SWITCH v4 to v5 REDLINE 20160927 Switch.docx    Attorney Client
SWITCH‐AX‐1209331 ‐ SWITCH‐AX‐1209332       9/27/2016 18:21   no Title                                                                      Attorney Client
SWITCH‐AX‐1209333 ‐ SWITCH‐AX‐1209333       9/27/2016 19:49   no Title                                                                      Attorney Client
SWITCH‐AX‐1209334 ‐ SWITCH‐AX‐1209354       9/27/2016 19:49   IN THE CIRCUIT COURT OF THE STATE OF OREGON                                   Attorney Client
SWITCH‐AX‐1209355 ‐ SWITCH‐AX‐1209356       9/27/2016 20:01   no Title                                                                      Attorney Client
SWITCH‐AX‐1209357 ‐ SWITCH‐AX‐1209357       9/27/2016 20:09   no Title                                                                      Attorney Client
SWITCH‐AX‐1209358 ‐ SWITCH‐AX‐1209380       9/27/2016 20:09   IN THE CIRCUIT COURT OF THE STATE OF OREGON                                   Attorney Client
SWITCH‐AX‐1209381 ‐ SWITCH‐AX‐1209383       9/27/2016 20:36   no Title                                                                      Attorney Client
SWITCH‐AX‐1209384 ‐ SWITCH‐AX‐1209384        9/28/2016 1:35   no Title                                                                      Attorney Client
SWITCH‐AX‐1209385 ‐ SWITCH‐AX‐1209386        9/28/2016 7:52   no Title                                                                      Attorney Client
SWITCH‐AX‐1209387 ‐ SWITCH‐AX‐1209387        9/28/2016 7:52   image001.png                                                                  Attorney Client
SWITCH‐AX‐1209388 ‐ SWITCH‐AX‐1209393       9/28/2016 10:41   no Title                                                                      Attorney Client
SWITCH‐AX‐1209394 ‐ SWITCH‐AX‐1209419       9/28/2016 10:41   IN THE CIRCUIT COURT OF THE STATE OF OREGON                                   Attorney Client
SWITCH‐AX‐1209420 ‐ SWITCH‐AX‐1209420       9/28/2016 13:17   no Title                                                                      Attorney Client
SWITCH‐AX‐1209421 ‐ SWITCH‐AX‐1209427       9/28/2016 13:17   Order_for_Services_‐_Switch_‐_MXP62__9.21.16_ v1 to v2 20160928 Switch.docx   Attorney Client
SWITCH‐AX‐1209428 ‐ SWITCH‐AX‐1209428       9/28/2016 13:17   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1209429 ‐ SWITCH‐AX‐1209429       9/28/2016 13:19   no Title                                                                      Attorney Client
SWITCH‐AX‐1209430 ‐ SWITCH‐AX‐1209430       9/28/2016 13:19   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1209431 ‐ SWITCH‐AX‐1209467       9/28/2016 13:19   REDLINE MWO V3 to V4 Switch (20160928).docx                                   Attorney Client
SWITCH‐AX‐1209468 ‐ SWITCH‐AX‐1209469       9/28/2016 13:26   no Title                                                                      Attorney Client
SWITCH‐AX‐1209470 ‐ SWITCH‐AX‐1209470       9/28/2016 13:26   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1209471 ‐ SWITCH‐AX‐1209474       9/28/2016 13:26   CUSTOMER Legal Name (ΓÇ£CustomerΓÇ¥)                                          Attorney Client
SWITCH‐AX‐1209475 ‐ SWITCH‐AX‐1209477       9/28/2016 13:28   8b123bc5‐7ca0‐416e‐ae23‐a932742519e3.msg                                      Attorney Client
SWITCH‐AX‐1209478 ‐ SWITCH‐AX‐1209482       9/28/2016 13:28   email.txt                                                                     Attorney Client
SWITCH‐AX‐1209483 ‐ SWITCH‐AX‐1209483       9/28/2016 13:28   CenturyLink Order Confirmation for order number 462446.msg                    Attorney Client
SWITCH‐AX‐1209484 ‐ SWITCH‐AX‐1209484       9/28/2016 13:28   image003.jpg                                                                  Attorney Client
SWITCH‐AX‐1209485 ‐ SWITCH‐AX‐1209495       9/28/2016 13:28   Amendment                                                                     Attorney Client
SWITCH‐AX‐1209496 ‐ SWITCH‐AX‐1209497       9/28/2016 13:28   SO ‐ Blue Shield VA OH Upgrades 9‐22‐16.pdf                                   Attorney Client
SWITCH‐AX‐1209498 ‐ SWITCH‐AX‐1209500       9/28/2016 13:28   Product Pricer Online Quote ‐ 30160922769240                                  Attorney Client




                                                                          EXHIBIT 10, PAGE 2449
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 697 of 829


Bates                                   Document Date         Document Title                                                                       Privilege
SWITCH‐AX‐1209501 ‐ SWITCH‐AX‐1209503       9/28/2016 13:28   Online Ordering                                                                      Attorney Client
SWITCH‐AX‐1209504 ‐ SWITCH‐AX‐1209506       9/28/2016 13:28   Product Pricer Online Quote ‐ 30160922774881                                         Attorney Client
SWITCH‐AX‐1209507 ‐ SWITCH‐AX‐1209508       9/28/2016 13:28   RE_ Blue Shield Upgrade Orders (CenturyLink).msg                                     Attorney Client
SWITCH‐AX‐1209509 ‐ SWITCH‐AX‐1209509       9/28/2016 13:28   image002.jpg                                                                         Attorney Client
SWITCH‐AX‐1209510 ‐ SWITCH‐AX‐1209510       9/28/2016 13:28   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1209511 ‐ SWITCH‐AX‐1209513       9/28/2016 13:28   no Title                                                                             Attorney Client
SWITCH‐AX‐1209514 ‐ SWITCH‐AX‐1209514       9/28/2016 13:28   CenturyLink Order Confirmation for order number 462446.msg                           Attorney Client
SWITCH‐AX‐1209515 ‐ SWITCH‐AX‐1209515       9/28/2016 13:28   image003.jpg                                                                         Attorney Client
SWITCH‐AX‐1209516 ‐ SWITCH‐AX‐1209518       9/28/2016 13:28   Online Ordering                                                                      Attorney Client
SWITCH‐AX‐1209519 ‐ SWITCH‐AX‐1209520       9/28/2016 13:28   SO ‐ Blue Shield VA OH Upgrades 9‐22‐16.pdf                                          Attorney Client
SWITCH‐AX‐1209521 ‐ SWITCH‐AX‐1209523       9/28/2016 13:28   Product Pricer Online Quote ‐ 30160922769240                                         Attorney Client
SWITCH‐AX‐1209524 ‐ SWITCH‐AX‐1209534       9/28/2016 13:28   Amendment                                                                            Attorney Client
SWITCH‐AX‐1209535 ‐ SWITCH‐AX‐1209536       9/28/2016 13:28   RE_ Blue Shield Upgrade Orders (CenturyLink).msg                                     Attorney Client
SWITCH‐AX‐1209537 ‐ SWITCH‐AX‐1209537       9/28/2016 13:28   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1209538 ‐ SWITCH‐AX‐1209540       9/28/2016 13:28   Product Pricer Online Quote ‐ 30160922774881                                         Attorney Client
SWITCH‐AX‐1209541 ‐ SWITCH‐AX‐1209545       9/28/2016 13:28   email.txt                                                                            Attorney Client
SWITCH‐AX‐1209546 ‐ SWITCH‐AX‐1209546       9/28/2016 13:28   image002.jpg                                                                         Attorney Client
SWITCH‐AX‐1209547 ‐ SWITCH‐AX‐1209549       9/28/2016 14:18   no Title                                                                             Attorney Client
SWITCH‐AX‐1209550 ‐ SWITCH‐AX‐1209550       9/28/2016 14:18   image001.jpg                                                                         Attorney Client
SWITCH‐AX‐1209551 ‐ SWITCH‐AX‐1209552       9/28/2016 14:54   no Title                                                                             Attorney Client
SWITCH‐AX‐1209553 ‐ SWITCH‐AX‐1209553       9/28/2016 14:54   image001.png                                                                         Attorney Client
SWITCH‐AX‐1209554 ‐ SWITCH‐AX‐1209572       9/28/2016 14:54   PowerPoint Presentation                                                              Attorney Client
SWITCH‐AX‐1209573 ‐ SWITCH‐AX‐1209573       9/28/2016 14:54   image003.png                                                                         Attorney Client
SWITCH‐AX‐1209574 ‐ SWITCH‐AX‐1209574       9/28/2016 14:54   image003.png                                                                         Attorney Client
SWITCH‐AX‐1209575 ‐ SWITCH‐AX‐1209575       9/28/2016 14:54   image002.png                                                                         Attorney Client
SWITCH‐AX‐1209576 ‐ SWITCH‐AX‐1209593       9/28/2016 14:54   MS Requiements.msg                                                                   Attorney Client
SWITCH‐AX‐1209594 ‐ SWITCH‐AX‐1209594       9/28/2016 14:54   Confidential_ SUPERNAP Global Edge.msg                                               Attorney Client
SWITCH‐AX‐1209595 ‐ SWITCH‐AX‐1209595       9/28/2016 14:54   image003.png                                                                         Attorney Client
SWITCH‐AX‐1209596 ‐ SWITCH‐AX‐1209596       9/28/2016 14:54   image001.png                                                                         Attorney Client
SWITCH‐AX‐1209597 ‐ SWITCH‐AX‐1209597       9/28/2016 14:54   image006.png                                                                         Attorney Client
SWITCH‐AX‐1209598 ‐ SWITCH‐AX‐1209598       9/28/2016 14:54   Accepted_ Call _ Microsoft & Switch re_ Vegas info.msg                               Attorney Client
SWITCH‐AX‐1209599 ‐ SWITCH‐AX‐1209600       9/28/2016 14:54   RE_ Intro SUPERNAP.msg                                                               Attorney Client
SWITCH‐AX‐1209601 ‐ SWITCH‐AX‐1209601       9/28/2016 14:54   RE_ Intro SUPERNAP.msg                                                               Attorney Client
SWITCH‐AX‐1209602 ‐ SWITCH‐AX‐1209602       9/28/2016 14:54   image005.jpg                                                                         Attorney Client
SWITCH‐AX‐1209603 ‐ SWITCH‐AX‐1209606       9/28/2016 14:54   Fwd_ Available Capacity.msg                                                          Attorney Client
SWITCH‐AX‐1209607 ‐ SWITCH‐AX‐1209608       9/28/2016 14:54   RE_ Question regarding expansion Switch_Supernap outside of the United States..msg   Attorney Client
SWITCH‐AX‐1209609 ‐ SWITCH‐AX‐1209609       9/28/2016 14:54   SUPERNAP Follow‐up.msg                                                               Attorney Client
SWITCH‐AX‐1209610 ‐ SWITCH‐AX‐1209610       9/28/2016 14:54   image002.png                                                                         Attorney Client
SWITCH‐AX‐1209611 ‐ SWITCH‐AX‐1209611       9/28/2016 14:54   image003.png                                                                         Attorney Client
SWITCH‐AX‐1209612 ‐ SWITCH‐AX‐1209612       9/28/2016 14:54   image003.png                                                                         Attorney Client
SWITCH‐AX‐1209613 ‐ SWITCH‐AX‐1209613       9/28/2016 14:54   Layout for MSFT.jpg                                                                  Attorney Client
SWITCH‐AX‐1209614 ‐ SWITCH‐AX‐1209615       9/28/2016 14:54   Re_ Intro.msg                                                                        Attorney Client
SWITCH‐AX‐1209616 ‐ SWITCH‐AX‐1209617       9/28/2016 14:54   RE_ SUPERNAP Follow‐up.msg                                                           Attorney Client
SWITCH‐AX‐1209618 ‐ SWITCH‐AX‐1209618       9/28/2016 14:54   image001.png                                                                         Attorney Client
SWITCH‐AX‐1209619 ‐ SWITCH‐AX‐1209620       9/28/2016 14:54   RE_ SUPERNAP _'s.msg                                                                 Attorney Client
SWITCH‐AX‐1209621 ‐ SWITCH‐AX‐1209622       9/28/2016 14:54   Available Capacity.msg                                                               Attorney Client




                                                                          EXHIBIT 10, PAGE 2450
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 698 of 829


Bates                                   Document Date         Document Title                                                          Privilege
SWITCH‐AX‐1209623 ‐ SWITCH‐AX‐1209623       9/28/2016 14:54   image001.png                                                            Attorney Client
SWITCH‐AX‐1209624 ‐ SWITCH‐AX‐1209624       9/28/2016 14:54   image001.png                                                            Attorney Client
SWITCH‐AX‐1209625 ‐ SWITCH‐AX‐1209642       9/28/2016 14:54   SUPERNAP Pricing_ RFI Information.msg                                   Attorney Client
SWITCH‐AX‐1209643 ‐ SWITCH‐AX‐1209643       9/28/2016 14:54   image001.png                                                            Attorney Client
SWITCH‐AX‐1209644 ‐ SWITCH‐AX‐1209645       9/28/2016 14:54   RE_ SUPERNAP _'s.msg                                                    Attorney Client
SWITCH‐AX‐1209646 ‐ SWITCH‐AX‐1209648       9/28/2016 14:54   RE_ Vegas info.msg                                                      Attorney Client
SWITCH‐AX‐1209649 ‐ SWITCH‐AX‐1209650       9/28/2016 16:06   no Title                                                                Attorney Client
SWITCH‐AX‐1209651 ‐ SWITCH‐AX‐1209651       9/28/2016 16:06   image002.png                                                            Attorney Client
SWITCH‐AX‐1209652 ‐ SWITCH‐AX‐1209652       9/28/2016 16:21   Collection Report 160928.xlsx                                           Attorney Client
SWITCH‐AX‐1209653 ‐ SWITCH‐AX‐1209657       9/28/2016 16:22   a61be4d1‐e519‐4d82‐b0f4‐01ecb55d9990.msg                                Attorney Client
SWITCH‐AX‐1209658 ‐ SWITCH‐AX‐1209658       9/28/2016 16:22   Collection Report 160928.xlsx                                           Attorney Client
SWITCH‐AX‐1209659 ‐ SWITCH‐AX‐1209659       9/28/2016 16:22   Collection Report 160928.xlsx                                           Attorney Client
SWITCH‐AX‐1209660 ‐ SWITCH‐AX‐1209664       9/28/2016 16:22   no Title                                                                Attorney Client
SWITCH‐AX‐1209665 ‐ SWITCH‐AX‐1209665       9/28/2016 16:22   Collection Report 160928.xlsx                                           Attorney Client
SWITCH‐AX‐1209666 ‐ SWITCH‐AX‐1209666       9/28/2016 16:22   Collection Report 160928.xlsx                                           Attorney Client
SWITCH‐AX‐1209667 ‐ SWITCH‐AX‐1209670       9/28/2016 16:29   49fd4654‐fc17‐42d4‐b44e‐a92a87dd82bd.msg                                Attorney Client
SWITCH‐AX‐1209671 ‐ SWITCH‐AX‐1209671       9/28/2016 16:29   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1209672 ‐ SWITCH‐AX‐1209672       9/28/2016 17:35   no Title                                                                Attorney Client
SWITCH‐AX‐1209673 ‐ SWITCH‐AX‐1209673       9/28/2016 17:35   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1209674 ‐ SWITCH‐AX‐1209674       9/28/2016 17:35   image004.jpg                                                            Attorney Client
SWITCH‐AX‐1209675 ‐ SWITCH‐AX‐1209675       9/28/2016 17:35   CenturyLink Order Confirmation for order number 461606.msg              Attorney Client
SWITCH‐AX‐1209676 ‐ SWITCH‐AX‐1209685       9/28/2016 17:35   RE_ REI updates.msg                                                     Attorney Client
SWITCH‐AX‐1209686 ‐ SWITCH‐AX‐1209696       9/28/2016 17:35   Amendment                                                               Attorney Client
SWITCH‐AX‐1209697 ‐ SWITCH‐AX‐1209699       9/28/2016 17:35   Product Pricer Online Quote ‐ 30160913587737                            Attorney Client
SWITCH‐AX‐1209700 ‐ SWITCH‐AX‐1209700       9/28/2016 17:35   R233‐07‐085‐E.pdf                                                       Attorney Client
SWITCH‐AX‐1209701 ‐ SWITCH‐AX‐1209701       9/28/2016 17:35   image004.jpg                                                            Attorney Client
SWITCH‐AX‐1209702 ‐ SWITCH‐AX‐1209703       9/28/2016 17:35   Online Ordering                                                         Attorney Client
SWITCH‐AX‐1209704 ‐ SWITCH‐AX‐1209705       9/28/2016 17:35   20160927145628109.pdf                                                   Attorney Client
SWITCH‐AX‐1209706 ‐ SWITCH‐AX‐1209716       9/28/2016 17:35   RE_ REI updates.msg                                                     Attorney Client
SWITCH‐AX‐1209717 ‐ SWITCH‐AX‐1209717       9/28/2016 18:09   no Title                                                                Attorney Client
SWITCH‐AX‐1209718 ‐ SWITCH‐AX‐1209718       9/28/2016 18:09   image001.png                                                            Attorney Client
SWITCH‐AX‐1209719 ‐ SWITCH‐AX‐1209748       9/28/2016 18:09   Operating Agreement ‐ 2 Classes 2 Members DE.doc                        Attorney Client
SWITCH‐AX‐1209749 ‐ SWITCH‐AX‐1209749       9/28/2016 18:34   no Title                                                                Attorney Client
SWITCH‐AX‐1209750 ‐ SWITCH‐AX‐1209781       9/28/2016 18:34   Pleading Wizard                                                         Attorney Client
SWITCH‐AX‐1209782 ‐ SWITCH‐AX‐1209789        9/29/2016 6:02   no Title                                                                Attorney Client
SWITCH‐AX‐1209790 ‐ SWITCH‐AX‐1209791        9/29/2016 7:47   no Title                                                                Attorney Client
SWITCH‐AX‐1209792 ‐ SWITCH‐AX‐1209793        9/29/2016 7:47   AT&T Mobility                                                           Attorney Client
SWITCH‐AX‐1209794 ‐ SWITCH‐AX‐1209798        9/29/2016 7:47   Zayo Group Wavelength Service Schedule 10 15 2014 (RedLine) (10).docx   Attorney Client
SWITCH‐AX‐1209799 ‐ SWITCH‐AX‐1209804        9/29/2016 7:47   Zayo Group Ethernet IP Service Schedule (2 9 2016) REDLINE.docx         Attorney Client
SWITCH‐AX‐1209805 ‐ SWITCH‐AX‐1209807        9/29/2016 7:47   RE_ Eline SLA ‐ Model for SUPERLOOP SLA for p2p's.msg                   Attorney Client
SWITCH‐AX‐1209808 ‐ SWITCH‐AX‐1209811        9/29/2016 7:47   RE_ Eline SLA ‐ Model for SUPERLOOP SLA for p2p's.msg                   Attorney Client
SWITCH‐AX‐1209812 ‐ SWITCH‐AX‐1209819        9/29/2016 7:47   Colocation Facilities Agreement 04‐29‐2015 (fillable form).pdf          Attorney Client
SWITCH‐AX‐1209820 ‐ SWITCH‐AX‐1209821        9/29/2016 7:50   no Title                                                                Attorney Client
SWITCH‐AX‐1209822 ‐ SWITCH‐AX‐1209824        9/29/2016 7:50   RE_ Eline SLA ‐ Model for SUPERLOOP SLA for p2p's.msg                   Attorney Client
SWITCH‐AX‐1209825 ‐ SWITCH‐AX‐1209832        9/29/2016 7:50   Colocation Facilities Agreement 04‐29‐2015 (fillable form).pdf          Attorney Client
SWITCH‐AX‐1209833 ‐ SWITCH‐AX‐1209834        9/29/2016 7:50   AT&T Mobility                                                           Attorney Client




                                                                          EXHIBIT 10, PAGE 2451
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 699 of 829


Bates                                   Document Date         Document Title                                                                   Privilege
SWITCH‐AX‐1209835 ‐ SWITCH‐AX‐1209839        9/29/2016 7:50   Zayo Group Wavelength Service Schedule 10 15 2014 (RedLine) (10).docx            Attorney Client
SWITCH‐AX‐1209840 ‐ SWITCH‐AX‐1209845        9/29/2016 7:50   Zayo Group Ethernet IP Service Schedule (2 9 2016) REDLINE.docx                  Attorney Client
SWITCH‐AX‐1209846 ‐ SWITCH‐AX‐1209849        9/29/2016 7:50   RE_ Eline SLA ‐ Model for SUPERLOOP SLA for p2p's.msg                            Attorney Client
SWITCH‐AX‐1209850 ‐ SWITCH‐AX‐1209852        9/29/2016 9:15   no Title                                                                         Attorney Client
SWITCH‐AX‐1209853 ‐ SWITCH‐AX‐1209853        9/29/2016 9:15   image002.png                                                                     Attorney Client
SWITCH‐AX‐1209854 ‐ SWITCH‐AX‐1209854        9/29/2016 9:15   SO ‐LiveOps 4 cabinets September.pdf                                             Attorney Client
SWITCH‐AX‐1209855 ‐ SWITCH‐AX‐1209856        9/29/2016 9:26   no Title                                                                         Attorney Client
SWITCH‐AX‐1209857 ‐ SWITCH‐AX‐1209858        9/29/2016 9:28   no Title                                                                         Attorney Client
SWITCH‐AX‐1209859 ‐ SWITCH‐AX‐1209859        9/29/2016 9:30   no Title                                                                         Attorney Client
SWITCH‐AX‐1209860 ‐ SWITCH‐AX‐1209869        9/29/2016 9:30   Switch Supernap Colocation Facilities Agreement, data center, co‐location.docx   Attorney Client
SWITCH‐AX‐1209870 ‐ SWITCH‐AX‐1209872        9/29/2016 9:34   no Title                                                                         Attorney Client
SWITCH‐AX‐1209873 ‐ SWITCH‐AX‐1209873        9/29/2016 9:34   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1209874 ‐ SWITCH‐AX‐1209876        9/29/2016 9:34   c93108f3‐7cce‐4a5d‐aa11‐64b06c6c2d37.msg                                         Attorney Client
SWITCH‐AX‐1209877 ‐ SWITCH‐AX‐1209877        9/29/2016 9:34   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1209878 ‐ SWITCH‐AX‐1209880        9/29/2016 9:38   3e8d128e‐05e8‐49c6‐9cd6‐3ce1566fd3e5.msg                                         Attorney Client
SWITCH‐AX‐1209881 ‐ SWITCH‐AX‐1209881        9/29/2016 9:38   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1209882 ‐ SWITCH‐AX‐1209884        9/29/2016 9:38   no Title                                                                         Attorney Client
SWITCH‐AX‐1209885 ‐ SWITCH‐AX‐1209885        9/29/2016 9:38   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1209886 ‐ SWITCH‐AX‐1209887        9/29/2016 9:39   ad3b0631‐23ea‐44f8‐b3e9‐eca4d016251b.msg                                         Attorney Client
SWITCH‐AX‐1209888 ‐ SWITCH‐AX‐1209888        9/29/2016 9:39   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1209889 ‐ SWITCH‐AX‐1209890        9/29/2016 9:39   no Title                                                                         Attorney Client
SWITCH‐AX‐1209891 ‐ SWITCH‐AX‐1209891        9/29/2016 9:39   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1209892 ‐ SWITCH‐AX‐1209894        9/29/2016 9:40   6f3c879e‐3fde‐4396‐942a‐384a918b4bf5.msg                                         Attorney Client
SWITCH‐AX‐1209895 ‐ SWITCH‐AX‐1209895        9/29/2016 9:40   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1209896 ‐ SWITCH‐AX‐1209898        9/29/2016 9:40   no Title                                                                         Attorney Client
SWITCH‐AX‐1209899 ‐ SWITCH‐AX‐1209899        9/29/2016 9:40   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1209900 ‐ SWITCH‐AX‐1209902        9/29/2016 9:40   no Title                                                                         Attorney Client
SWITCH‐AX‐1209903 ‐ SWITCH‐AX‐1209903        9/29/2016 9:40   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1209904 ‐ SWITCH‐AX‐1209906        9/29/2016 9:58   e4e1ec1c‐4afd‐44ad‐94da‐c5ec503151d0.msg                                         Attorney Client
SWITCH‐AX‐1209907 ‐ SWITCH‐AX‐1209907        9/29/2016 9:58   image008.jpg                                                                     Attorney Client
SWITCH‐AX‐1209908 ‐ SWITCH‐AX‐1209910        9/29/2016 9:58   no Title                                                                         Attorney Client
SWITCH‐AX‐1209911 ‐ SWITCH‐AX‐1209911        9/29/2016 9:58   image008.jpg                                                                     Attorney Client
SWITCH‐AX‐1209912 ‐ SWITCH‐AX‐1209914        9/29/2016 9:58   no Title                                                                         Attorney Client
SWITCH‐AX‐1209915 ‐ SWITCH‐AX‐1209915        9/29/2016 9:58   image008.jpg                                                                     Attorney Client
SWITCH‐AX‐1209916 ‐ SWITCH‐AX‐1209919       9/29/2016 10:04   23a7f9be‐7a54‐4cb9‐ab0b‐c3711b35de4e.msg                                         Attorney Client
SWITCH‐AX‐1209920 ‐ SWITCH‐AX‐1209920       9/29/2016 10:04   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1209921 ‐ SWITCH‐AX‐1209924       9/29/2016 10:04   no Title                                                                         Attorney Client
SWITCH‐AX‐1209925 ‐ SWITCH‐AX‐1209925       9/29/2016 10:04   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1209926 ‐ SWITCH‐AX‐1209930       9/29/2016 10:09   no Title                                                                         Attorney Client
SWITCH‐AX‐1209931 ‐ SWITCH‐AX‐1209931       9/29/2016 10:09   image002.jpg                                                                     Attorney Client
SWITCH‐AX‐1209932 ‐ SWITCH‐AX‐1209932       9/29/2016 10:09   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1209933 ‐ SWITCH‐AX‐1209937       9/29/2016 10:09   af102381‐80a4‐4dff‐9f15‐cd0199dc9c72.msg                                         Attorney Client
SWITCH‐AX‐1209938 ‐ SWITCH‐AX‐1209938       9/29/2016 10:09   image002.jpg                                                                     Attorney Client
SWITCH‐AX‐1209939 ‐ SWITCH‐AX‐1209939       9/29/2016 10:09   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1209940 ‐ SWITCH‐AX‐1209944       9/29/2016 10:21   aac193bc‐525f‐4f9d‐9b5a‐93bc4d745010.msg                                         Attorney Client
SWITCH‐AX‐1209945 ‐ SWITCH‐AX‐1209945       9/29/2016 10:21   image011.jpg                                                                     Attorney Client




                                                                           EXHIBIT 10, PAGE 2452
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 700 of 829


Bates                                   Document Date         Document Title                                                                Privilege
SWITCH‐AX‐1209946 ‐ SWITCH‐AX‐1209946       9/29/2016 10:21   image010.jpg                                                                  Attorney Client
SWITCH‐AX‐1209947 ‐ SWITCH‐AX‐1209951       9/29/2016 10:21   no Title                                                                      Attorney Client
SWITCH‐AX‐1209952 ‐ SWITCH‐AX‐1209952       9/29/2016 10:21   image010.jpg                                                                  Attorney Client
SWITCH‐AX‐1209953 ‐ SWITCH‐AX‐1209953       9/29/2016 10:21   image011.jpg                                                                  Attorney Client
SWITCH‐AX‐1209954 ‐ SWITCH‐AX‐1209958       9/29/2016 10:21   no Title                                                                      Attorney Client
SWITCH‐AX‐1209959 ‐ SWITCH‐AX‐1209959       9/29/2016 10:21   image012.jpg                                                                  Attorney Client
SWITCH‐AX‐1209960 ‐ SWITCH‐AX‐1209960       9/29/2016 10:21   image011.jpg                                                                  Attorney Client
SWITCH‐AX‐1209961 ‐ SWITCH‐AX‐1209964       9/29/2016 11:13   5ba31b56‐27d4‐45c1‐b757‐aa3049c7ebd0.msg                                      Attorney Client
SWITCH‐AX‐1209965 ‐ SWITCH‐AX‐1209965       9/29/2016 11:13   image008.png                                                                  Attorney Client
SWITCH‐AX‐1209966 ‐ SWITCH‐AX‐1209966       9/29/2016 11:13   image009.jpg                                                                  Attorney Client
SWITCH‐AX‐1209967 ‐ SWITCH‐AX‐1209970       9/29/2016 11:13   no Title                                                                      Attorney Client
SWITCH‐AX‐1209971 ‐ SWITCH‐AX‐1209971       9/29/2016 11:13   image009.jpg                                                                  Attorney Client
SWITCH‐AX‐1209972 ‐ SWITCH‐AX‐1209972       9/29/2016 11:13   image008.png                                                                  Attorney Client
SWITCH‐AX‐1209973 ‐ SWITCH‐AX‐1209974       9/29/2016 11:47   no Title                                                                      Attorney Client
SWITCH‐AX‐1209975 ‐ SWITCH‐AX‐1209975       9/29/2016 11:47   image003.jpg                                                                  Attorney Client
SWITCH‐AX‐1209976 ‐ SWITCH‐AX‐1209976       9/29/2016 11:47   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1209977 ‐ SWITCH‐AX‐1209978       9/29/2016 11:54   no Title                                                                      Attorney Client
SWITCH‐AX‐1209979 ‐ SWITCH‐AX‐1209979       9/29/2016 11:54   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1209980 ‐ SWITCH‐AX‐1209980       9/29/2016 11:54   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1209981 ‐ SWITCH‐AX‐1209981       9/29/2016 12:02   no Title                                                                      Attorney Client
SWITCH‐AX‐1209982 ‐ SWITCH‐AX‐1209990       9/29/2016 12:02   Colocation Facilities Agreement‐20160614 (SECURED).docx                       Attorney Client
SWITCH‐AX‐1209991 ‐ SWITCH‐AX‐1209993       9/29/2016 13:59   no Title                                                                      Attorney Client
SWITCH‐AX‐1209994 ‐ SWITCH‐AX‐1210011       9/29/2016 13:59   FIRST AMENDMENT TO                                                            Attorney Client
SWITCH‐AX‐1210012 ‐ SWITCH‐AX‐1210013       9/29/2016 14:13   no Title                                                                      Attorney Client
SWITCH‐AX‐1210014 ‐ SWITCH‐AX‐1210024       9/29/2016 14:13   E262‐07‐001‐M.pdf                                                             Attorney Client
SWITCH‐AX‐1210025 ‐ SWITCH‐AX‐1210026       9/29/2016 14:15   96cd4ddc‐af19‐407f‐926a‐a74d15510f6e.msg                                      Attorney Client
SWITCH‐AX‐1210027 ‐ SWITCH‐AX‐1210037       9/29/2016 14:15   E262‐07‐001‐M.pdf                                                             Attorney Client
SWITCH‐AX‐1210038 ‐ SWITCH‐AX‐1210038       9/29/2016 14:19   no Title                                                                      Attorney Client
SWITCH‐AX‐1210039 ‐ SWITCH‐AX‐1210039       9/29/2016 14:29   no Title                                                                      Attorney Client
SWITCH‐AX‐1210040 ‐ SWITCH‐AX‐1210040       9/29/2016 14:29   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1210041 ‐ SWITCH‐AX‐1210077       9/29/2016 14:29   REDLINE MWO V3 to V4 Switch (20160928).docx                                   Attorney Client
SWITCH‐AX‐1210078 ‐ SWITCH‐AX‐1210084       9/29/2016 14:29   Order_for_Services_‐_Switch_‐_MXP62__9.21.16_ v1 to v2 20160928 Switch.docx   Attorney Client
SWITCH‐AX‐1210085 ‐ SWITCH‐AX‐1210085       9/29/2016 14:29   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1210086 ‐ SWITCH‐AX‐1210086       9/29/2016 14:29   Amazon MWO.msg                                                                Attorney Client
SWITCH‐AX‐1210087 ‐ SWITCH‐AX‐1210087       9/29/2016 14:29   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1210088 ‐ SWITCH‐AX‐1210088       9/29/2016 14:29   Revised Amazon Service Order.msg                                              Attorney Client
SWITCH‐AX‐1210089 ‐ SWITCH‐AX‐1210089       9/29/2016 14:47   no Title                                                                      Attorney Client
SWITCH‐AX‐1210090 ‐ SWITCH‐AX‐1210090       9/29/2016 14:47   U857‐09‐010‐C.pdf                                                             Attorney Client
SWITCH‐AX‐1210091 ‐ SWITCH‐AX‐1210091       9/29/2016 14:47   Forsythe ‐ UMB Bank ‐ Closing Doc 1.pdf                                       Attorney Client
SWITCH‐AX‐1210092 ‐ SWITCH‐AX‐1210092       9/29/2016 14:47   U857‐09‐005‐C.pdf                                                             Attorney Client
SWITCH‐AX‐1210093 ‐ SWITCH‐AX‐1210099       9/29/2016 14:47   BPP‐120213‐073 Forsythe Solutions Group, Inc. (Referral Agreement).pdf        Attorney Client
SWITCH‐AX‐1210100 ‐ SWITCH‐AX‐1210101       9/29/2016 14:47   U857‐09‐002‐C.pdf                                                             Attorney Client
SWITCH‐AX‐1210102 ‐ SWITCH‐AX‐1210112       9/29/2016 14:47   U857‐09‐001‐M.pdf                                                             Attorney Client
SWITCH‐AX‐1210113 ‐ SWITCH‐AX‐1210113       9/29/2016 14:49   ea6f38c1‐c2e2‐4cd2‐9483‐a4fb0c462373.msg                                      Attorney Client
SWITCH‐AX‐1210114 ‐ SWITCH‐AX‐1210114       9/29/2016 14:49   U857‐09‐010‐C.pdf                                                             Attorney Client
SWITCH‐AX‐1210115 ‐ SWITCH‐AX‐1210116       9/29/2016 14:49   U857‐09‐002‐C.pdf                                                             Attorney Client




                                                                          EXHIBIT 10, PAGE 2453
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 701 of 829


Bates                                   Document Date         Document Title                                                                                      Privilege
SWITCH‐AX‐1210117 ‐ SWITCH‐AX‐1210117       9/29/2016 14:49   U857‐09‐005‐C.pdf                                                                                     Attorney Client
SWITCH‐AX‐1210118 ‐ SWITCH‐AX‐1210124       9/29/2016 14:49   BPP‐120213‐073 Forsythe Solutions Group, Inc. (Referral Agreement).pdf                                Attorney Client
SWITCH‐AX‐1210125 ‐ SWITCH‐AX‐1210135       9/29/2016 14:49   U857‐09‐001‐M.pdf                                                                                     Attorney Client
SWITCH‐AX‐1210136 ‐ SWITCH‐AX‐1210136       9/29/2016 14:49   Forsythe ‐ UMB Bank ‐ Closing Doc 1.pdf                                                               Attorney Client
SWITCH‐AX‐1210137 ‐ SWITCH‐AX‐1210137       9/29/2016 14:49   no Title                                                                                              Attorney Client
SWITCH‐AX‐1210138 ‐ SWITCH‐AX‐1210138       9/29/2016 14:49   U857‐09‐010‐C.pdf                                                                                     Attorney Client
SWITCH‐AX‐1210139 ‐ SWITCH‐AX‐1210145       9/29/2016 14:49   BPP‐120213‐073 Forsythe Solutions Group, Inc. (Referral Agreement).pdf                                Attorney Client
SWITCH‐AX‐1210146 ‐ SWITCH‐AX‐1210147       9/29/2016 14:49   U857‐09‐002‐C.pdf                                                                                     Attorney Client
SWITCH‐AX‐1210148 ‐ SWITCH‐AX‐1210148       9/29/2016 14:49   Forsythe ‐ UMB Bank ‐ Closing Doc 1.pdf                                                               Attorney Client
SWITCH‐AX‐1210149 ‐ SWITCH‐AX‐1210159       9/29/2016 14:49   U857‐09‐001‐M.pdf                                                                                     Attorney Client
SWITCH‐AX‐1210160 ‐ SWITCH‐AX‐1210160       9/29/2016 14:49   U857‐09‐005‐C.pdf                                                                                     Attorney Client
SWITCH‐AX‐1210161 ‐ SWITCH‐AX‐1210163       9/29/2016 15:37   no Title                                                                                              Attorney Client
SWITCH‐AX‐1210164 ‐ SWITCH‐AX‐1210164       9/29/2016 15:37   N814‐RNO01‐002‐E.pdf                                                                                  Attorney Client
SWITCH‐AX‐1210165 ‐ SWITCH‐AX‐1210165       9/29/2016 15:37   image001.jpg                                                                                          Attorney Client
SWITCH‐AX‐1210166 ‐ SWITCH‐AX‐1210166       9/29/2016 15:37   N814‐RNO01‐003‐A (Donation Acknowledgement).pdf                                                       Attorney Client
SWITCH‐AX‐1210167 ‐ SWITCH‐AX‐1210174       9/29/2016 15:37   N814‐RNO01‐001‐M.pdf                                                                                  Attorney Client
SWITCH‐AX‐1210175 ‐ SWITCH‐AX‐1210175       9/29/2016 15:43   no Title                                                                                              Attorney Client
SWITCH‐AX‐1210176 ‐ SWITCH‐AX‐1210210       9/29/2016 15:43   Pleading Wizard                                                                                       Attorney Client
SWITCH‐AX‐1210211 ‐ SWITCH‐AX‐1210212       9/29/2016 16:34   87ccdc34‐1223‐4ee0‐a430‐cb77c411146f.msg                                                              Attorney Client
SWITCH‐AX‐1210213 ‐ SWITCH‐AX‐1210221       9/29/2016 16:34   P908‐07‐001‐M.pdf                                                                                     Attorney Client
SWITCH‐AX‐1210222 ‐ SWITCH‐AX‐1210223       9/29/2016 16:34   Completed_ Please DocuSign_ Initial SO (Colo)‐Proficio‐20160909.pdf, Initial SO (Transport)‐Proficio‐2Attorney Client
SWITCH‐AX‐1210224 ‐ SWITCH‐AX‐1210224       9/29/2016 16:34   image002.jpg                                                                                          Attorney Client
SWITCH‐AX‐1210225 ‐ SWITCH‐AX‐1210225       9/29/2016 17:03   no Title                                                                                              Attorney Client
SWITCH‐AX‐1210226 ‐ SWITCH‐AX‐1210265       9/29/2016 17:03   Switch, Ltd Dark Fiber IRU and Revenue Commitment Agreement 2016‐09‐27.pdf                            Attorney Client
SWITCH‐AX‐1210266 ‐ SWITCH‐AX‐1210266       9/29/2016 17:33   Collection Report 160929.xlsx                                                                         Attorney Client
SWITCH‐AX‐1210267 ‐ SWITCH‐AX‐1210270       9/29/2016 17:34   6f9950f3‐b27d‐4ef9‐bf8b‐69ea6c88871b.msg                                                              Attorney Client
SWITCH‐AX‐1210271 ‐ SWITCH‐AX‐1210271       9/29/2016 17:34   Collection Report 160929.xlsx                                                                         Attorney Client
SWITCH‐AX‐1210272 ‐ SWITCH‐AX‐1210273       9/29/2016 20:10   no Title                                                                                              Attorney Client;Work Product
SWITCH‐AX‐1210274 ‐ SWITCH‐AX‐1210306       9/29/2016 20:10   Pleading Wizard                                                                                       Attorney Client;Work Product
SWITCH‐AX‐1210307 ‐ SWITCH‐AX‐1210307       9/29/2016 21:17   no Title                                                                                              Attorney Client
SWITCH‐AX‐1210308 ‐ SWITCH‐AX‐1210340       9/29/2016 21:17   Pleading Wizard                                                                                       Attorney Client
SWITCH‐AX‐1210341 ‐ SWITCH‐AX‐1210366       9/29/2016 21:17   IN THE CIRCUIT COURT OF THE STATE OF OREGON                                                           Attorney Client
SWITCH‐AX‐1210367 ‐ SWITCH‐AX‐1210367        9/30/2016 9:44   no Title                                                                                              Attorney Client
SWITCH‐AX‐1210368 ‐ SWITCH‐AX‐1210369        9/30/2016 9:44   Dear Mr                                                                                               Attorney Client
SWITCH‐AX‐1210370 ‐ SWITCH‐AX‐1210375        9/30/2016 9:44   Independent Contractor Services Agreement                                                             Attorney Client
SWITCH‐AX‐1210376 ‐ SWITCH‐AX‐1210376        9/30/2016 9:44   image001.jpg                                                                                          Attorney Client
SWITCH‐AX‐1210377 ‐ SWITCH‐AX‐1210377        9/30/2016 9:50   no Title                                                                                              Attorney Client
SWITCH‐AX‐1210378 ‐ SWITCH‐AX‐1210379        9/30/2016 9:50   Dear Mr                                                                                               Attorney Client
SWITCH‐AX‐1210380 ‐ SWITCH‐AX‐1210385        9/30/2016 9:50   Independent Contractor Services Agreement                                                             Attorney Client
SWITCH‐AX‐1210386 ‐ SWITCH‐AX‐1210386        9/30/2016 9:50   ATT00002.htm                                                                                          Attorney Client
SWITCH‐AX‐1210387 ‐ SWITCH‐AX‐1210387        9/30/2016 9:50   ATT00001.htm                                                                                          Attorney Client
SWITCH‐AX‐1210388 ‐ SWITCH‐AX‐1210388        9/30/2016 9:50   no Title                                                                                              Attorney Client
SWITCH‐AX‐1210389 ‐ SWITCH‐AX‐1210394        9/30/2016 9:50   Independent Contractor Services Agreement                                                             Attorney Client
SWITCH‐AX‐1210395 ‐ SWITCH‐AX‐1210395        9/30/2016 9:50   ATT00002.htm                                                                                          Attorney Client
SWITCH‐AX‐1210396 ‐ SWITCH‐AX‐1210397        9/30/2016 9:50   Dear Mr                                                                                               Attorney Client
SWITCH‐AX‐1210398 ‐ SWITCH‐AX‐1210398        9/30/2016 9:50   ATT00001.htm                                                                                          Attorney Client




                                                                           EXHIBIT 10, PAGE 2454
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 702 of 829


Bates                                   Document Date         Document Title                                Privilege
SWITCH‐AX‐1210399 ‐ SWITCH‐AX‐1210399       9/30/2016 10:12   no Title                                      Attorney Client
SWITCH‐AX‐1210400 ‐ SWITCH‐AX‐1210430       9/30/2016 10:12   _                                             Attorney Client
SWITCH‐AX‐1210431 ‐ SWITCH‐AX‐1210431       9/30/2016 10:17   no Title                                      Attorney Client
SWITCH‐AX‐1210432 ‐ SWITCH‐AX‐1210456       9/30/2016 10:17   IN THE CIRCUIT COURT OF THE STATE OF OREGON   Attorney Client
SWITCH‐AX‐1210457 ‐ SWITCH‐AX‐1210487       9/30/2016 10:17   _                                             Attorney Client
SWITCH‐AX‐1210488 ‐ SWITCH‐AX‐1210489       9/30/2016 10:24   no Title                                      Attorney Client
SWITCH‐AX‐1210490 ‐ SWITCH‐AX‐1210491       9/30/2016 10:24   Dear Mr                                       Attorney Client
SWITCH‐AX‐1210492 ‐ SWITCH‐AX‐1210497       9/30/2016 10:24   SWITCH Professional Services Agreement.pdf    Attorney Client
SWITCH‐AX‐1210498 ‐ SWITCH‐AX‐1210498       9/30/2016 10:32   no Title                                      Attorney Client
SWITCH‐AX‐1210499 ‐ SWITCH‐AX‐1210500       9/30/2016 10:37   f1bb55f7‐f1cf‐4cdd‐851f‐b5d8adcea683.msg      Attorney Client
SWITCH‐AX‐1210501 ‐ SWITCH‐AX‐1210501       9/30/2016 10:37   V914‐07‐002‐C.pdf                             Attorney Client
SWITCH‐AX‐1210502 ‐ SWITCH‐AX‐1210502       9/30/2016 10:37   image002.jpg                                  Attorney Client
SWITCH‐AX‐1210503 ‐ SWITCH‐AX‐1210511       9/30/2016 10:37   V914‐07‐001‐M.pdf                             Attorney Client
SWITCH‐AX‐1210512 ‐ SWITCH‐AX‐1210512       9/30/2016 10:37   image001.jpg                                  Attorney Client
SWITCH‐AX‐1210513 ‐ SWITCH‐AX‐1210515       9/30/2016 11:43   no Title                                      Attorney Client
SWITCH‐AX‐1210516 ‐ SWITCH‐AX‐1210516       9/30/2016 11:43   UMB Bank ‐ Project Tracker 2016.xlsx          Attorney Client
SWITCH‐AX‐1210517 ‐ SWITCH‐AX‐1210517       9/30/2016 12:52   no Title                                      Attorney Client;Work Product
SWITCH‐AX‐1210518 ‐ SWITCH‐AX‐1210548       9/30/2016 12:52   _                                             Attorney Client;Work Product
SWITCH‐AX‐1210549 ‐ SWITCH‐AX‐1210549       9/30/2016 12:52   no Title                                      Attorney Client
SWITCH‐AX‐1210550 ‐ SWITCH‐AX‐1210580       9/30/2016 12:52   _                                             Attorney Client
SWITCH‐AX‐1210581 ‐ SWITCH‐AX‐1210581       9/30/2016 14:57   no Title                                      Attorney Client;Work Product
SWITCH‐AX‐1210582 ‐ SWITCH‐AX‐1210612       9/30/2016 14:57   _                                             Attorney Client;Work Product
SWITCH‐AX‐1210613 ‐ SWITCH‐AX‐1210625       9/30/2016 15:09   no Title                                      Attorney Client
SWITCH‐AX‐1210626 ‐ SWITCH‐AX‐1210635       9/30/2016 15:09   PO 703271 ‐ SuperNAP.pdf                      Attorney Client
SWITCH‐AX‐1210636 ‐ SWITCH‐AX‐1210644       9/30/2016 15:09   Switch ‐ SuperNAP lease.pdf                   Attorney Client
SWITCH‐AX‐1210645 ‐ SWITCH‐AX‐1210646       9/30/2016 15:32   no Title                                      Attorney Client
SWITCH‐AX‐1210647 ‐ SWITCH‐AX‐1210677       9/30/2016 15:32   _                                             Attorney Client
SWITCH‐AX‐1210678 ‐ SWITCH‐AX‐1210679       9/30/2016 16:34   no Title                                      Attorney Client
SWITCH‐AX‐1210680 ‐ SWITCH‐AX‐1210715       9/30/2016 16:34   IN THE CIRCUIT COURT OF THE STATE OF OREGON   Attorney Client
SWITCH‐AX‐1210716 ‐ SWITCH‐AX‐1210717       9/30/2016 16:36   no Title                                      Attorney Client
SWITCH‐AX‐1210718 ‐ SWITCH‐AX‐1210753       9/30/2016 16:36   IN THE CIRCUIT COURT OF THE STATE OF OREGON   Attorney Client
SWITCH‐AX‐1210754 ‐ SWITCH‐AX‐1210755       9/30/2016 16:42   e82fe0b4‐bc19‐4481‐9cb3‐4f13ba33b012.msg      Attorney Client
SWITCH‐AX‐1210756 ‐ SWITCH‐AX‐1210756       9/30/2016 16:42   image002.jpg                                  Attorney Client
SWITCH‐AX‐1210757 ‐ SWITCH‐AX‐1210764       9/30/2016 16:42   A915‐07‐001‐M.pdf                             Attorney Client
SWITCH‐AX‐1210765 ‐ SWITCH‐AX‐1210765       9/30/2016 16:42   A915‐07‐002‐C.pdf                             Attorney Client
SWITCH‐AX‐1210766 ‐ SWITCH‐AX‐1210766       9/30/2016 17:03   Collection Report 160930.xlsx                 Attorney Client
SWITCH‐AX‐1210767 ‐ SWITCH‐AX‐1210770       9/30/2016 17:03   89d5288d‐e6d8‐455e‐abea‐4fbdfa8f2e72.msg      Attorney Client
SWITCH‐AX‐1210771 ‐ SWITCH‐AX‐1210771       9/30/2016 17:03   Collection Report 160930.xlsx                 Attorney Client
SWITCH‐AX‐1210772 ‐ SWITCH‐AX‐1210772       9/30/2016 17:03   Collection Report 160930.xlsx                 Attorney Client
SWITCH‐AX‐1210773 ‐ SWITCH‐AX‐1210776       9/30/2016 17:03   no Title                                      Attorney Client
SWITCH‐AX‐1210777 ‐ SWITCH‐AX‐1210777       9/30/2016 17:03   Collection Report 160930.xlsx                 Attorney Client
SWITCH‐AX‐1210778 ‐ SWITCH‐AX‐1210778       9/30/2016 17:03   Collection Report 160930.xlsx                 Attorney Client
SWITCH‐AX‐1210779 ‐ SWITCH‐AX‐1210780       9/30/2016 19:09   no Title                                      Attorney Client
SWITCH‐AX‐1210781 ‐ SWITCH‐AX‐1210781       9/30/2016 19:09   ATT00002.htm                                  Attorney Client
SWITCH‐AX‐1210782 ‐ SWITCH‐AX‐1210811       9/30/2016 19:09   _                                             Attorney Client
SWITCH‐AX‐1210812 ‐ SWITCH‐AX‐1210812       9/30/2016 19:09   ATT00001.htm                                  Attorney Client




                                                                         EXHIBIT 10, PAGE 2455
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 703 of 829


Bates                                   Document Date         Document Title                                                          Privilege
SWITCH‐AX‐1210813 ‐ SWITCH‐AX‐1210815       9/30/2016 19:09   Microsoft Word ‐ Notice of Appearance v2.doc                            Attorney Client
SWITCH‐AX‐1210816 ‐ SWITCH‐AX‐1210844       9/30/2016 19:09   Microsoft Word ‐ Amended Complaint ‐ FINAL.doc                          Attorney Client
SWITCH‐AX‐1210845 ‐ SWITCH‐AX‐1210845       9/30/2016 19:09   ATT00003.htm                                                            Attorney Client
SWITCH‐AX‐1210846 ‐ SWITCH‐AX‐1210846       10/2/2016 23:47   2d4b2afc‐9c29‐4b03‐9466‐944083463d4a.msg                                Attorney Client
SWITCH‐AX‐1210847 ‐ SWITCH‐AX‐1210850       10/2/2016 23:47   131067720‐v3‐ASB Confidentiality Agreement ‐ Switch Infomart 2016.pdf   Attorney Client
SWITCH‐AX‐1210851 ‐ SWITCH‐AX‐1210852        10/3/2016 5:22   a0afb42c‐9a72‐482a‐bb5e‐721e6923a854.msg                                Attorney Client
SWITCH‐AX‐1210853 ‐ SWITCH‐AX‐1210853        10/3/2016 5:22   NeverfailLLCSwitchNameChangeForm                                        Attorney Client
SWITCH‐AX‐1210854 ‐ SWITCH‐AX‐1210854        10/3/2016 5:22   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1210855 ‐ SWITCH‐AX‐1210856        10/3/2016 7:23   e5ce3614‐be6b‐42a4‐967c‐a747978d0528.msg                                Attorney Client
SWITCH‐AX‐1210857 ‐ SWITCH‐AX‐1210857        10/3/2016 7:23   ATT00001.htm                                                            Attorney Client
SWITCH‐AX‐1210858 ‐ SWITCH‐AX‐1210861        10/3/2016 7:23   131067720‐v3‐ASB Confidentiality Agreement ‐ Switch Infomart 2016.pdf   Attorney Client
SWITCH‐AX‐1210862 ‐ SWITCH‐AX‐1210863        10/3/2016 7:23   fb8b1599‐716d‐4a67‐b2f5‐1cb1477ebfa8.msg                                Attorney Client
SWITCH‐AX‐1210864 ‐ SWITCH‐AX‐1210867        10/3/2016 7:23   131067720‐v3‐ASB Confidentiality Agreement ‐ Switch Infomart 2016.pdf   Attorney Client
SWITCH‐AX‐1210868 ‐ SWITCH‐AX‐1210868        10/3/2016 7:23   ATT00001.htm                                                            Attorney Client
SWITCH‐AX‐1210869 ‐ SWITCH‐AX‐1210870        10/3/2016 7:23   a0f9c354‐339d‐4d76‐8df9‐d8c492e9168a.msg                                Attorney Client
SWITCH‐AX‐1210871 ‐ SWITCH‐AX‐1210871        10/3/2016 7:23   ATT00001.htm                                                            Attorney Client
SWITCH‐AX‐1210872 ‐ SWITCH‐AX‐1210875        10/3/2016 7:23   131067720‐v3‐ASB Confidentiality Agreement ‐ Switch Infomart 2016.pdf   Attorney Client
SWITCH‐AX‐1210876 ‐ SWITCH‐AX‐1210877        10/3/2016 7:23   no Title                                                                Attorney Client
SWITCH‐AX‐1210878 ‐ SWITCH‐AX‐1210878        10/3/2016 7:23   ATT00001.htm                                                            Attorney Client
SWITCH‐AX‐1210879 ‐ SWITCH‐AX‐1210882        10/3/2016 7:23   131067720‐v3‐ASB Confidentiality Agreement ‐ Switch Infomart 2016.pdf   Attorney Client
SWITCH‐AX‐1210883 ‐ SWITCH‐AX‐1210884        10/3/2016 7:24   5a6524e3‐4d5c‐4c7f‐87c6‐e8a274360bf7.msg                                Attorney Client
SWITCH‐AX‐1210885 ‐ SWITCH‐AX‐1210888        10/3/2016 7:24   131067720‐v3‐ASB Confidentiality Agreement ‐ Switch Infomart 2016.pdf   Attorney Client
SWITCH‐AX‐1210889 ‐ SWITCH‐AX‐1210889        10/3/2016 7:24   ATT00001.htm                                                            Attorney Client
SWITCH‐AX‐1210890 ‐ SWITCH‐AX‐1210891        10/3/2016 7:24   0c2abb15‐5331‐4f3b‐8ea7‐61c316c3ea28.msg                                Attorney Client
SWITCH‐AX‐1210892 ‐ SWITCH‐AX‐1210895        10/3/2016 7:24   131067720‐v3‐ASB Confidentiality Agreement ‐ Switch Infomart 2016.pdf   Attorney Client
SWITCH‐AX‐1210896 ‐ SWITCH‐AX‐1210896        10/3/2016 7:24   ATT00001.htm                                                            Attorney Client
SWITCH‐AX‐1210897 ‐ SWITCH‐AX‐1210898        10/3/2016 7:24   874055f6‐3e54‐4741‐9022‐21a538503e0e.msg                                Attorney Client
SWITCH‐AX‐1210899 ‐ SWITCH‐AX‐1210899        10/3/2016 7:24   ATT00001.htm                                                            Attorney Client
SWITCH‐AX‐1210900 ‐ SWITCH‐AX‐1210903        10/3/2016 7:24   131067720‐v3‐ASB Confidentiality Agreement ‐ Switch Infomart 2016.pdf   Attorney Client
SWITCH‐AX‐1210904 ‐ SWITCH‐AX‐1210905        10/3/2016 7:30   11fb031b‐de1a‐4cbf‐bfad‐f773b420df20.msg                                Attorney Client
SWITCH‐AX‐1210906 ‐ SWITCH‐AX‐1210906        10/3/2016 8:19   no Title                                                                Attorney Client
SWITCH‐AX‐1210907 ‐ SWITCH‐AX‐1210913        10/3/2016 8:19   AUP V34 to V35 10‐04‐16.docx                                            Attorney Client
SWITCH‐AX‐1210914 ‐ SWITCH‐AX‐1210914        10/3/2016 8:19   no Title                                                                Attorney Client
SWITCH‐AX‐1210915 ‐ SWITCH‐AX‐1210915        10/3/2016 8:19   image001.png                                                            Attorney Client
SWITCH‐AX‐1210916 ‐ SWITCH‐AX‐1210916        10/3/2016 8:19   2c44a232‐1911‐4533‐9236‐d4f58400a07f.msg                                Attorney Client
SWITCH‐AX‐1210917 ‐ SWITCH‐AX‐1210917        10/3/2016 8:19   no Title                                                                Attorney Client
SWITCH‐AX‐1210918 ‐ SWITCH‐AX‐1210918        10/3/2016 8:19   image001.png                                                            Attorney Client
SWITCH‐AX‐1210919 ‐ SWITCH‐AX‐1210925        10/3/2016 8:19   AUP V34 to V35 10‐04‐16.docx                                            Attorney Client
SWITCH‐AX‐1210926 ‐ SWITCH‐AX‐1210927       10/3/2016 10:20   no Title                                                                Attorney Client
SWITCH‐AX‐1210928 ‐ SWITCH‐AX‐1210937       10/3/2016 10:20   CFA‐ US Signal 20160926 Fully Executed.pdf                              Attorney Client
SWITCH‐AX‐1210938 ‐ SWITCH‐AX‐1210938       10/3/2016 10:20   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1210939 ‐ SWITCH‐AX‐1210939       10/3/2016 11:36   Accrued Commissions 160801.xlsx                                         Attorney Client
SWITCH‐AX‐1210940 ‐ SWITCH‐AX‐1210940       10/3/2016 11:55   no Title                                                                Attorney Client;Work Product
SWITCH‐AX‐1210941 ‐ SWITCH‐AX‐1210969       10/3/2016 11:55   Microsoft Word ‐ Amended Complaint ‐ FINAL.doc                          Attorney Client;Work Product
SWITCH‐AX‐1210970 ‐ SWITCH‐AX‐1210970       10/3/2016 13:22   no Title                                                                Attorney Client
SWITCH‐AX‐1210971 ‐ SWITCH‐AX‐1210971       10/3/2016 13:22   image001.png                                                            Attorney Client




                                                                          EXHIBIT 10, PAGE 2456
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 704 of 829


Bates                                   Document Date         Document Title                                                               Privilege
SWITCH‐AX‐1210972 ‐ SWITCH‐AX‐1210972       10/3/2016 13:22   Windstream Colo_Las Vegas 3.pdf                                              Attorney Client
SWITCH‐AX‐1210973 ‐ SWITCH‐AX‐1210999       10/3/2016 13:22   DARK FIBER IRU AGREEMENT‐Windstream Switch Clean 20160901.pdf                Attorney Client
SWITCH‐AX‐1211000 ‐ SWITCH‐AX‐1211000       10/3/2016 13:22   image002.png                                                                 Attorney Client
SWITCH‐AX‐1211001 ‐ SWITCH‐AX‐1211001       10/3/2016 13:22   Windstream Colo_Tahoe Reno 3.pdf                                             Attorney Client
SWITCH‐AX‐1211002 ‐ SWITCH‐AX‐1211041       10/3/2016 13:22   Switch, Ltd Dark Fiber IRU and Revenue Commitment Agreement 2016‐09‐27.pdf   Attorney Client
SWITCH‐AX‐1211042 ‐ SWITCH‐AX‐1211054       10/3/2016 13:22   OPERATIONS AND MAINTENANCE AGRMT‐ WIN Switch Clean 20160901 (1).pdf          Attorney Client
SWITCH‐AX‐1211055 ‐ SWITCH‐AX‐1211072       10/3/2016 13:22   Collocation Agreement‐Windstream‐Switch‐20160901 Clean Switch.pdf            Attorney Client
SWITCH‐AX‐1211073 ‐ SWITCH‐AX‐1211073       10/3/2016 13:24   no Title                                                                     Attorney Client
SWITCH‐AX‐1211074 ‐ SWITCH‐AX‐1211074       10/3/2016 13:24   Windstream Colo_Las Vegas 3.pdf                                              Attorney Client
SWITCH‐AX‐1211075 ‐ SWITCH‐AX‐1211101       10/3/2016 13:24   DARK FIBER IRU AGREEMENT‐Windstream Switch Clean 20160901.pdf                Attorney Client
SWITCH‐AX‐1211102 ‐ SWITCH‐AX‐1211102       10/3/2016 13:24   image003.png                                                                 Attorney Client
SWITCH‐AX‐1211103 ‐ SWITCH‐AX‐1211103       10/3/2016 13:24   Windstream Colo_Tahoe Reno 3.pdf                                             Attorney Client
SWITCH‐AX‐1211104 ‐ SWITCH‐AX‐1211121       10/3/2016 13:24   Collocation Agreement‐Windstream‐Switch‐20160901 Clean Switch.pdf            Attorney Client
SWITCH‐AX‐1211122 ‐ SWITCH‐AX‐1211134       10/3/2016 13:24   OPERATIONS AND MAINTENANCE AGRMT‐ WIN Switch Clean 20160901 (1).pdf          Attorney Client
SWITCH‐AX‐1211135 ‐ SWITCH‐AX‐1211174       10/3/2016 13:24   Switch, Ltd Dark Fiber IRU and Revenue Commitment Agreement 2016‐09‐27.pdf   Attorney Client
SWITCH‐AX‐1211175 ‐ SWITCH‐AX‐1211176       10/3/2016 13:52   50b7d893‐cf4e‐4068‐944e‐ba0d0facb588.msg                                     Attorney Client
SWITCH‐AX‐1211177 ‐ SWITCH‐AX‐1211184       10/3/2016 13:52   Certificate of Trust.pdf                                                     Attorney Client
SWITCH‐AX‐1211185 ‐ SWITCH‐AX‐1211209       10/3/2016 13:52   THE MORRIS FAMILY TRUST                                                      Attorney Client
SWITCH‐AX‐1211210 ‐ SWITCH‐AX‐1211226       10/3/2016 13:52   Master Operating Agreement.pdf                                               Attorney Client
SWITCH‐AX‐1211227 ‐ SWITCH‐AX‐1211228       10/3/2016 13:52   no Title                                                                     Attorney Client
SWITCH‐AX‐1211229 ‐ SWITCH‐AX‐1211245       10/3/2016 13:52   Master Operating Agreement.pdf                                               Attorney Client
SWITCH‐AX‐1211246 ‐ SWITCH‐AX‐1211253       10/3/2016 13:52   Certificate of Trust.pdf                                                     Attorney Client
SWITCH‐AX‐1211254 ‐ SWITCH‐AX‐1211278       10/3/2016 13:52   Nikki Remington Trust.pdf                                                    Attorney Client
SWITCH‐AX‐1211279 ‐ SWITCH‐AX‐1211279       10/3/2016 14:30   1efc5879‐42f7‐4af2‐9bf6‐ec4925dd12fa.msg                                     Attorney Client
SWITCH‐AX‐1211280 ‐ SWITCH‐AX‐1211280       10/3/2016 14:30   image001.png                                                                 Attorney Client
SWITCH‐AX‐1211281 ‐ SWITCH‐AX‐1211317       10/3/2016 14:30   REDLINE MWO V3 to V4 Switch (20160914) TMO.docx                              Attorney Client
SWITCH‐AX‐1211318 ‐ SWITCH‐AX‐1211318       10/3/2016 14:30   e3a2ee88‐2566‐4660‐995b‐f44a024a55b7.msg                                     Attorney Client
SWITCH‐AX‐1211319 ‐ SWITCH‐AX‐1211355       10/3/2016 14:30   REDLINE MWO V3 to V4 Switch (20160914) TMO.docx                              Attorney Client
SWITCH‐AX‐1211356 ‐ SWITCH‐AX‐1211356       10/3/2016 14:30   image001.png                                                                 Attorney Client
SWITCH‐AX‐1211357 ‐ SWITCH‐AX‐1211357       10/3/2016 14:36   3565591a‐be59‐46c0‐9e5c‐592591a3f833.msg                                     Attorney Client
SWITCH‐AX‐1211358 ‐ SWITCH‐AX‐1211358       10/3/2016 14:36   image001.png                                                                 Attorney Client
SWITCH‐AX‐1211359 ‐ SWITCH‐AX‐1211395       10/3/2016 14:36   REDLINE MWO V3 to V4 Switch (20160914) TMO.docx                              Attorney Client
SWITCH‐AX‐1211396 ‐ SWITCH‐AX‐1211396       10/3/2016 15:40   Actuals Oct 2015 ‐ Aug 2016.xlsx                                             Attorney Client
SWITCH‐AX‐1211397 ‐ SWITCH‐AX‐1211397       10/3/2016 15:46   74a039ff‐3b66‐4dbd‐96bf‐4f1fed549e76.msg                                     Attorney Client
SWITCH‐AX‐1211398 ‐ SWITCH‐AX‐1211405       10/3/2016 15:46   Order_for_Services_‐_Switch_‐_MXP62 v1 to v2 20161003 Switch.docx            Attorney Client
SWITCH‐AX‐1211406 ‐ SWITCH‐AX‐1211406       10/3/2016 15:46   image001.jpg                                                                 Attorney Client
SWITCH‐AX‐1211407 ‐ SWITCH‐AX‐1211408       10/3/2016 16:05   8061aed5‐1e0d‐4c15‐96e5‐8230fb7aac5f.msg                                     Attorney Client
SWITCH‐AX‐1211409 ‐ SWITCH‐AX‐1211409       10/3/2016 16:05   image003.png                                                                 Attorney Client
SWITCH‐AX‐1211410 ‐ SWITCH‐AX‐1211411       10/3/2016 16:05   no Title                                                                     Attorney Client
SWITCH‐AX‐1211412 ‐ SWITCH‐AX‐1211412       10/3/2016 16:05   image003.png                                                                 Attorney Client
SWITCH‐AX‐1211413 ‐ SWITCH‐AX‐1211413       10/3/2016 16:06   2016 Budget Template_Sales.xlsx                                              Attorney Client
SWITCH‐AX‐1211414 ‐ SWITCH‐AX‐1211416       10/3/2016 16:15   0b60b9d7‐46ee‐43d2‐9072‐6444271d75a5.msg                                     Attorney Client
SWITCH‐AX‐1211417 ‐ SWITCH‐AX‐1211417       10/3/2016 16:15   image003.png                                                                 Attorney Client
SWITCH‐AX‐1211418 ‐ SWITCH‐AX‐1211420       10/3/2016 16:15   no Title                                                                     Attorney Client
SWITCH‐AX‐1211421 ‐ SWITCH‐AX‐1211421       10/3/2016 16:15   image003.png                                                                 Attorney Client
SWITCH‐AX‐1211422 ‐ SWITCH‐AX‐1211426       10/3/2016 16:54   no Title                                                                     Attorney Client




                                                                          EXHIBIT 10, PAGE 2457
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 705 of 829


Bates                                   Document Date         Document Title                                                                    Privilege
SWITCH‐AX‐1211427 ‐ SWITCH‐AX‐1211427       10/3/2016 16:54   Collection Report 161003.xlsx                                                     Attorney Client
SWITCH‐AX‐1211428 ‐ SWITCH‐AX‐1211428       10/3/2016 16:54   Collection Report 161003.xlsx                                                     Attorney Client
SWITCH‐AX‐1211429 ‐ SWITCH‐AX‐1211433       10/3/2016 16:54   577792b2‐3435‐4355‐8f9e‐b9c6187072f6.msg                                          Attorney Client
SWITCH‐AX‐1211434 ‐ SWITCH‐AX‐1211434       10/3/2016 16:54   Collection Report 161003.xlsx                                                     Attorney Client
SWITCH‐AX‐1211435 ‐ SWITCH‐AX‐1211435       10/3/2016 16:54   Collection Report 161003.xlsx                                                     Attorney Client
SWITCH‐AX‐1211436 ‐ SWITCH‐AX‐1211436       10/3/2016 17:05   Collection Report 161003.xlsx                                                     Attorney Client
SWITCH‐AX‐1211437 ‐ SWITCH‐AX‐1211437       10/3/2016 18:16   1599 to Job Card Reconciliation v1.2.xlsx                                         Attorney Client
SWITCH‐AX‐1211438 ‐ SWITCH‐AX‐1211439       10/3/2016 18:27   22b437b8‐c8c8‐48eb‐b7c1‐e41310c476f5.msg                                          Attorney Client
SWITCH‐AX‐1211440 ‐ SWITCH‐AX‐1211440       10/3/2016 18:27   image003.png                                                                      Attorney Client
SWITCH‐AX‐1211441 ‐ SWITCH‐AX‐1211453       10/3/2016 18:27   OPERATIONS AND MAINTENANCE AGRMT‐ WIN Switch Clean 20160901 (1).pdf               Attorney Client
SWITCH‐AX‐1211454 ‐ SWITCH‐AX‐1211480       10/3/2016 18:27   DARK FIBER IRU AGREEMENT‐Windstream Switch Clean 20160901.pdf                     Attorney Client
SWITCH‐AX‐1211481 ‐ SWITCH‐AX‐1211481       10/3/2016 18:27   Windstream Colo_Tahoe Reno 3.pdf                                                  Attorney Client
SWITCH‐AX‐1211482 ‐ SWITCH‐AX‐1211482       10/3/2016 18:27   Windstream Colo_Las Vegas 3.pdf                                                   Attorney Client
SWITCH‐AX‐1211483 ‐ SWITCH‐AX‐1211500       10/3/2016 18:27   Collocation Agreement‐Windstream‐Switch‐20160901 Clean Switch.pdf                 Attorney Client
SWITCH‐AX‐1211501 ‐ SWITCH‐AX‐1211540       10/3/2016 18:27   Switch, Ltd Dark Fiber IRU and Revenue Commitment Agreement 2016‐09‐27.pdf        Attorney Client
SWITCH‐AX‐1211541 ‐ SWITCH‐AX‐1211543        10/4/2016 9:41   no Title                                                                          Attorney Client
SWITCH‐AX‐1211544 ‐ SWITCH‐AX‐1211565        10/4/2016 9:41   SIGNED Switch_MSA_Final.pdf                                                       Attorney Client
SWITCH‐AX‐1211566 ‐ SWITCH‐AX‐1211567       10/4/2016 10:09   no Title                                                                          Attorney Client
SWITCH‐AX‐1211568 ‐ SWITCH‐AX‐1211568       10/4/2016 10:09   image003.png                                                                      Attorney Client
SWITCH‐AX‐1211569 ‐ SWITCH‐AX‐1211569       10/4/2016 10:09   SuperNAP‐7 Renewal‐ eBay 10‐31‐13.xlsx                                            Attorney Client
SWITCH‐AX‐1211570 ‐ SWITCH‐AX‐1211580       10/4/2016 10:09   E262‐07‐001‐M.pdf                                                                 Attorney Client
SWITCH‐AX‐1211581 ‐ SWITCH‐AX‐1211594       10/4/2016 10:09   Products Allocation Notice ‐ eBay PayPal Switch_Final 2016_09_21_w_ Exhi....pdf   Attorney Client
SWITCH‐AX‐1211595 ‐ SWITCH‐AX‐1211598       10/4/2016 10:09   E262‐10‐176‐A (Addendum to MSA).pdf                                               Attorney Client
SWITCH‐AX‐1211599 ‐ SWITCH‐AX‐1211606       10/4/2016 10:09   E262‐07‐181‐A.pdf                                                                 Attorney Client
SWITCH‐AX‐1211607 ‐ SWITCH‐AX‐1211608       10/4/2016 10:15   3ae03fd2‐8b5d‐4585‐97e0‐234c51fcfae4.msg                                          Attorney Client
SWITCH‐AX‐1211609 ‐ SWITCH‐AX‐1211616       10/4/2016 10:15   E262‐07‐181‐A.pdf                                                                 Attorney Client
SWITCH‐AX‐1211617 ‐ SWITCH‐AX‐1211620       10/4/2016 10:15   E262‐10‐176‐A (Addendum to MSA).pdf                                               Attorney Client
SWITCH‐AX‐1211621 ‐ SWITCH‐AX‐1211631       10/4/2016 10:15   E262‐07‐001‐M.pdf                                                                 Attorney Client
SWITCH‐AX‐1211632 ‐ SWITCH‐AX‐1211632       10/4/2016 10:15   image003.png                                                                      Attorney Client
SWITCH‐AX‐1211633 ‐ SWITCH‐AX‐1211633       10/4/2016 10:15   SuperNAP‐7 Renewal‐ eBay 10‐31‐13.xlsx                                            Attorney Client
SWITCH‐AX‐1211634 ‐ SWITCH‐AX‐1211647       10/4/2016 10:15   Products Allocation Notice ‐ UNSIGNED.PDF                                         Attorney Client
SWITCH‐AX‐1211648 ‐ SWITCH‐AX‐1211649       10/4/2016 10:15   no Title                                                                          Attorney Client;Work Product
SWITCH‐AX‐1211650 ‐ SWITCH‐AX‐1211663       10/4/2016 10:15   Products Allocation Notice ‐ UNSIGNED.PDF                                         Attorney Client;Work Product
SWITCH‐AX‐1211664 ‐ SWITCH‐AX‐1211671       10/4/2016 10:15   E262‐07‐181‐A.pdf                                                                 Attorney Client;Work Product
SWITCH‐AX‐1211672 ‐ SWITCH‐AX‐1211672       10/4/2016 10:15   SuperNAP‐7 Renewal‐ eBay 10‐31‐13.xlsx                                            Attorney Client;Work Product
SWITCH‐AX‐1211673 ‐ SWITCH‐AX‐1211673       10/4/2016 10:15   image003.png                                                                      Attorney Client;Work Product
SWITCH‐AX‐1211674 ‐ SWITCH‐AX‐1211677       10/4/2016 10:15   E262‐10‐176‐A (Addendum to MSA).pdf                                               Attorney Client;Work Product
SWITCH‐AX‐1211678 ‐ SWITCH‐AX‐1211688       10/4/2016 10:15   E262‐07‐001‐M.pdf                                                                 Attorney Client;Work Product
SWITCH‐AX‐1211689 ‐ SWITCH‐AX‐1211691       10/4/2016 10:19   no Title                                                                          Attorney Client
SWITCH‐AX‐1211692 ‐ SWITCH‐AX‐1211698       10/4/2016 10:19   AUP V34 to V35 10‐04‐16.docx                                                      Attorney Client
SWITCH‐AX‐1211699 ‐ SWITCH‐AX‐1211699       10/4/2016 10:19   image003.png                                                                      Attorney Client
SWITCH‐AX‐1211700 ‐ SWITCH‐AX‐1211700       10/4/2016 10:19   no Title                                                                          Attorney Client
SWITCH‐AX‐1211701 ‐ SWITCH‐AX‐1211703       10/4/2016 10:22   7885b693‐8fd7‐4a70‐8234‐7ad7d2b147dc.msg                                          Attorney Client
SWITCH‐AX‐1211704 ‐ SWITCH‐AX‐1211710       10/4/2016 10:22   AUP V34 to V35 10‐04‐16.docx                                                      Attorney Client
SWITCH‐AX‐1211711 ‐ SWITCH‐AX‐1211711       10/4/2016 10:22   image003.png                                                                      Attorney Client
SWITCH‐AX‐1211712 ‐ SWITCH‐AX‐1211714       10/4/2016 10:22   no Title                                                                          Attorney Client




                                                                           EXHIBIT 10, PAGE 2458
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 706 of 829


Bates                                   Document Date         Document Title                                                  Privilege
SWITCH‐AX‐1211715 ‐ SWITCH‐AX‐1211721       10/4/2016 10:22   AUP V34 to V35 10‐04‐16.docx                                    Attorney Client
SWITCH‐AX‐1211722 ‐ SWITCH‐AX‐1211722       10/4/2016 10:22   image003.png                                                    Attorney Client
SWITCH‐AX‐1211723 ‐ SWITCH‐AX‐1211725       10/4/2016 10:42   e158d25c‐5f0b‐480d‐8dcd‐c4d633b50257.msg                        Attorney Client;Work Product
SWITCH‐AX‐1211726 ‐ SWITCH‐AX‐1211726       10/4/2016 10:42   image005.png                                                    Attorney Client;Work Product
SWITCH‐AX‐1211727 ‐ SWITCH‐AX‐1211729       10/4/2016 10:42   no Title                                                        Attorney Client
SWITCH‐AX‐1211730 ‐ SWITCH‐AX‐1211730       10/4/2016 10:42   image005.png                                                    Attorney Client
SWITCH‐AX‐1211731 ‐ SWITCH‐AX‐1211733       10/4/2016 10:50   no Title                                                        Attorney Client
SWITCH‐AX‐1211734 ‐ SWITCH‐AX‐1211734       10/4/2016 10:50   image003.png                                                    Attorney Client
SWITCH‐AX‐1211735 ‐ SWITCH‐AX‐1211741       10/4/2016 10:50   AUP V34 to V35 10‐04‐16.docx                                    Attorney Client
SWITCH‐AX‐1211742 ‐ SWITCH‐AX‐1211742       10/4/2016 11:01   8c2f3a57‐c1f2‐4985‐8f69‐7ea8868f5b5f.msg                        Attorney Client
SWITCH‐AX‐1211743 ‐ SWITCH‐AX‐1211743       10/4/2016 11:01   P186508.xlsx                                                    Attorney Client
SWITCH‐AX‐1211744 ‐ SWITCH‐AX‐1211748       10/4/2016 11:01   Online Ordering                                                 Attorney Client
SWITCH‐AX‐1211749 ‐ SWITCH‐AX‐1211749       10/4/2016 11:01   AGS LLC ‐ Service Order.pdf                                     Attorney Client
SWITCH‐AX‐1211750 ‐ SWITCH‐AX‐1211750       10/4/2016 11:01   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1211751 ‐ SWITCH‐AX‐1211761       10/4/2016 11:01   Amendment                                                       Attorney Client
SWITCH‐AX‐1211762 ‐ SWITCH‐AX‐1211762       10/4/2016 11:01   no Title                                                        Attorney Client
SWITCH‐AX‐1211763 ‐ SWITCH‐AX‐1211763       10/4/2016 11:01   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1211764 ‐ SWITCH‐AX‐1211774       10/4/2016 11:01   Amendment                                                       Attorney Client
SWITCH‐AX‐1211775 ‐ SWITCH‐AX‐1211775       10/4/2016 11:01   AGS LLC ‐ Service Order.pdf                                     Attorney Client
SWITCH‐AX‐1211776 ‐ SWITCH‐AX‐1211776       10/4/2016 11:01   P186508.xlsx                                                    Attorney Client
SWITCH‐AX‐1211777 ‐ SWITCH‐AX‐1211781       10/4/2016 11:01   Online Ordering                                                 Attorney Client
SWITCH‐AX‐1211782 ‐ SWITCH‐AX‐1211783       10/4/2016 11:27   646b6f36‐1dd7‐46b2‐8c73‐46f5f8283cde.msg                        Attorney Client
SWITCH‐AX‐1211784 ‐ SWITCH‐AX‐1211784       10/4/2016 11:27   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1211785 ‐ SWITCH‐AX‐1211785       10/4/2016 11:27   image002.png                                                    Attorney Client
SWITCH‐AX‐1211786 ‐ SWITCH‐AX‐1211787       10/4/2016 11:27   no Title                                                        Attorney Client
SWITCH‐AX‐1211788 ‐ SWITCH‐AX‐1211788       10/4/2016 11:27   image002.png                                                    Attorney Client
SWITCH‐AX‐1211789 ‐ SWITCH‐AX‐1211789       10/4/2016 11:27   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1211790 ‐ SWITCH‐AX‐1211790       10/4/2016 11:49   76e68b49‐8a93‐44b6‐9547‐310c10adb1a4.msg                        Attorney Client
SWITCH‐AX‐1211791 ‐ SWITCH‐AX‐1211827       10/4/2016 11:49   REDLINE MWO V3 to V4 Switch (20161004).docx                     Attorney Client
SWITCH‐AX‐1211828 ‐ SWITCH‐AX‐1211828       10/4/2016 11:49   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1211829 ‐ SWITCH‐AX‐1211830       10/4/2016 11:56   no Title                                                        Attorney Client
SWITCH‐AX‐1211831 ‐ SWITCH‐AX‐1211831       10/4/2016 11:56   New Switch FEG schedule‐D20130880.xlsx                          Attorney Client
SWITCH‐AX‐1211832 ‐ SWITCH‐AX‐1211833       10/4/2016 11:56   Switch IGN Email.pdf                                            Attorney Client
SWITCH‐AX‐1211834 ‐ SWITCH‐AX‐1211834       10/4/2016 11:56   IGN D20130746 Spreadsheet.xlsx                                  Attorney Client
SWITCH‐AX‐1211835 ‐ SWITCH‐AX‐1211837       10/4/2016 11:56   RE_ Updated Data Center Rack_Power Assumptions for Switch.msg   Attorney Client
SWITCH‐AX‐1211838 ‐ SWITCH‐AX‐1211838       10/4/2016 11:56   SO ‐ IGN Renewal 4‐2‐13.xlsx                                    Attorney Client
SWITCH‐AX‐1211839 ‐ SWITCH‐AX‐1211840       10/4/2016 12:00   no Title                                                        Attorney Client
SWITCH‐AX‐1211841 ‐ SWITCH‐AX‐1211841       10/4/2016 12:00   New Switch FEG schedule‐D20130880.xlsx                          Attorney Client
SWITCH‐AX‐1211842 ‐ SWITCH‐AX‐1211843       10/4/2016 12:00   Switch IGN Email.pdf                                            Attorney Client
SWITCH‐AX‐1211844 ‐ SWITCH‐AX‐1211844       10/4/2016 12:00   IGN D20130746 Spreadsheet.xlsx                                  Attorney Client
SWITCH‐AX‐1211845 ‐ SWITCH‐AX‐1211845       10/4/2016 12:00   SO ‐ IGN Renewal 4‐2‐13.xlsx                                    Attorney Client
SWITCH‐AX‐1211846 ‐ SWITCH‐AX‐1211848       10/4/2016 12:00   RE_ Updated Data Center Rack_Power Assumptions for Switch.msg   Attorney Client
SWITCH‐AX‐1211849 ‐ SWITCH‐AX‐1211851       10/4/2016 13:20   no Title                                                        Attorney Client
SWITCH‐AX‐1211852 ‐ SWITCH‐AX‐1211854       10/4/2016 13:20   SOF 710953 (Project 1).pdf                                      Attorney Client
SWITCH‐AX‐1211855 ‐ SWITCH‐AX‐1211855       10/4/2016 13:20   V033‐07‐041‐E.pdf                                               Attorney Client
SWITCH‐AX‐1211856 ‐ SWITCH‐AX‐1211857       10/4/2016 13:20   Zayo Order for Venetian.pdf                                     Attorney Client




                                                                          EXHIBIT 10, PAGE 2459
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 707 of 829


Bates                                   Document Date         Document Title                                                           Privilege
SWITCH‐AX‐1211858 ‐ SWITCH‐AX‐1211858       10/4/2016 13:20   image002.jpg                                                             Attorney Client
SWITCH‐AX‐1211859 ‐ SWITCH‐AX‐1211861       10/4/2016 13:20   cabd3e9c‐96b3‐4864‐bce8‐7e3da0ad1c08.msg                                 Attorney Client
SWITCH‐AX‐1211862 ‐ SWITCH‐AX‐1211864       10/4/2016 13:20   SOF 710953 (Project 1).pdf                                               Attorney Client
SWITCH‐AX‐1211865 ‐ SWITCH‐AX‐1211865       10/4/2016 13:20   image002.jpg                                                             Attorney Client
SWITCH‐AX‐1211866 ‐ SWITCH‐AX‐1211866       10/4/2016 13:20   V033‐07‐041‐E.pdf                                                        Attorney Client
SWITCH‐AX‐1211867 ‐ SWITCH‐AX‐1211868       10/4/2016 13:20   Zayo Order for Venetian.pdf                                              Attorney Client
SWITCH‐AX‐1211869 ‐ SWITCH‐AX‐1211869       10/4/2016 13:31   no Title                                                                 Attorney Client
SWITCH‐AX‐1211870 ‐ SWITCH‐AX‐1211877       10/4/2016 13:31   AUP V35 10‐04‐16.docx                                                    Attorney Client
SWITCH‐AX‐1211878 ‐ SWITCH‐AX‐1211879       10/4/2016 13:56   b354a277‐0678‐4cbe‐90df‐9ab50ca6e3fa.msg                                 Attorney Client
SWITCH‐AX‐1211880 ‐ SWITCH‐AX‐1211880       10/4/2016 13:56   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1211881 ‐ SWITCH‐AX‐1211881       10/4/2016 13:56   P184411.xlsx                                                             Attorney Client
SWITCH‐AX‐1211882 ‐ SWITCH‐AX‐1211886       10/4/2016 13:56   Online Ordering                                                          Attorney Client
SWITCH‐AX‐1211887 ‐ SWITCH‐AX‐1211887       10/4/2016 13:56   CenturyLink Order Confirmation for order number 462455.msg               Attorney Client
SWITCH‐AX‐1211888 ‐ SWITCH‐AX‐1211888       10/4/2016 13:56   Switch 100 meg DIA San Diego.xlsx                                        Attorney Client
SWITCH‐AX‐1211889 ‐ SWITCH‐AX‐1211899       10/4/2016 13:56   Amendment                                                                Attorney Client
SWITCH‐AX‐1211900 ‐ SWITCH‐AX‐1211901       10/4/2016 13:56   Switch I573 Order.pdf                                                    Attorney Client
SWITCH‐AX‐1211902 ‐ SWITCH‐AX‐1211908       10/4/2016 13:56   RE_ CenturyLink Order Confirmation for order number 462455.msg           Attorney Client
SWITCH‐AX‐1211909 ‐ SWITCH‐AX‐1211909       10/4/2016 13:56   100M IP's ‐ ID Analytics, Inc ‐ signed.pdf                               Attorney Client
SWITCH‐AX‐1211910 ‐ SWITCH‐AX‐1211911       10/4/2016 13:56   no Title                                                                 Attorney Client
SWITCH‐AX‐1211912 ‐ SWITCH‐AX‐1211916       10/4/2016 13:56   Online Ordering                                                          Attorney Client
SWITCH‐AX‐1211917 ‐ SWITCH‐AX‐1211917       10/4/2016 13:56   100M IP's ‐ ID Analytics, Inc ‐ signed.pdf                               Attorney Client
SWITCH‐AX‐1211918 ‐ SWITCH‐AX‐1211918       10/4/2016 13:56   CenturyLink Order Confirmation for order number 462455.msg               Attorney Client
SWITCH‐AX‐1211919 ‐ SWITCH‐AX‐1211919       10/4/2016 13:56   P184411.xlsx                                                             Attorney Client
SWITCH‐AX‐1211920 ‐ SWITCH‐AX‐1211921       10/4/2016 13:56   Switch I573 Order.pdf                                                    Attorney Client
SWITCH‐AX‐1211922 ‐ SWITCH‐AX‐1211922       10/4/2016 13:56   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1211923 ‐ SWITCH‐AX‐1211933       10/4/2016 13:56   Amendment                                                                Attorney Client
SWITCH‐AX‐1211934 ‐ SWITCH‐AX‐1211940       10/4/2016 13:56   RE_ CenturyLink Order Confirmation for order number 462455.msg           Attorney Client
SWITCH‐AX‐1211941 ‐ SWITCH‐AX‐1211941       10/4/2016 13:56   Switch 100 meg DIA San Diego.xlsx                                        Attorney Client
SWITCH‐AX‐1211942 ‐ SWITCH‐AX‐1211942       10/4/2016 14:30   4493d5bc‐fc78‐4ca7‐8292‐42516f099bd8.msg                                 Attorney Client
SWITCH‐AX‐1211943 ‐ SWITCH‐AX‐1211950       10/4/2016 14:30   AUP V35 10‐04‐16.docx                                                    Attorney Client
SWITCH‐AX‐1211951 ‐ SWITCH‐AX‐1211953       10/4/2016 14:41   d52a1147‐5e3d‐4975‐b2ee‐5ad8da78401a.msg                                 Attorney Client
SWITCH‐AX‐1211954 ‐ SWITCH‐AX‐1211954       10/4/2016 14:41   image003.png                                                             Attorney Client
SWITCH‐AX‐1211955 ‐ SWITCH‐AX‐1211957       10/4/2016 14:41   no Title                                                                 Attorney Client
SWITCH‐AX‐1211958 ‐ SWITCH‐AX‐1211958       10/4/2016 14:41   image003.png                                                             Attorney Client
SWITCH‐AX‐1211959 ‐ SWITCH‐AX‐1211959       10/4/2016 14:42   no Title                                                                 Attorney Client
SWITCH‐AX‐1211960 ‐ SWITCH‐AX‐1211962       10/4/2016 14:42   FW_ AT&T Contract Ready for Your eSignature.msg                          Attorney Client
SWITCH‐AX‐1211963 ‐ SWITCH‐AX‐1211964       10/4/2016 14:42   FW_ COUNTERSIGNED AT&T Contract for _SWITCH_, Oppty ID _1‐51OMNEH_.msg   Attorney Client
SWITCH‐AX‐1211965 ‐ SWITCH‐AX‐1211968       10/4/2016 14:42   CUSTOMER Legal Name (ΓÇ£CustomerΓÇ¥)                                     Attorney Client
SWITCH‐AX‐1211969 ‐ SWITCH‐AX‐1211972       10/4/2016 14:42   CUSTOMER Legal Name (ΓÇ£CustomerΓÇ¥)                                     Attorney Client
SWITCH‐AX‐1211973 ‐ SWITCH‐AX‐1211973       10/4/2016 14:42   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1211974 ‐ SWITCH‐AX‐1211974       10/4/2016 14:42   image001.jpg                                                             Attorney Client
SWITCH‐AX‐1211975 ‐ SWITCH‐AX‐1211977       10/4/2016 14:43   adafb7df‐18c3‐4201‐8b8d‐6109bbd983ba.msg                                 Attorney Client
SWITCH‐AX‐1211978 ‐ SWITCH‐AX‐1211978       10/4/2016 14:43   image003.png                                                             Attorney Client
SWITCH‐AX‐1211979 ‐ SWITCH‐AX‐1211981       10/4/2016 14:43   no Title                                                                 Attorney Client
SWITCH‐AX‐1211982 ‐ SWITCH‐AX‐1211982       10/4/2016 14:43   image003.png                                                             Attorney Client
SWITCH‐AX‐1211983 ‐ SWITCH‐AX‐1211983       10/4/2016 15:19   no Title                                                                 Attorney Client




                                                                         EXHIBIT 10, PAGE 2460
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 708 of 829


Bates                                   Document Date         Document Title                                                                                     Privilege
SWITCH‐AX‐1211984 ‐ SWITCH‐AX‐1211984       10/4/2016 15:19   CC Comm pricing matrix 10032016.docx                                                               Attorney Client
SWITCH‐AX‐1211985 ‐ SWITCH‐AX‐1212004       10/4/2016 15:19   Fiber Services Agreement CC Comm Switch 20160922 (3).docx                                          Attorney Client
SWITCH‐AX‐1212005 ‐ SWITCH‐AX‐1212005       10/4/2016 15:19   Agreements.msg                                                                                     Attorney Client
SWITCH‐AX‐1212006 ‐ SWITCH‐AX‐1212006       10/4/2016 15:19   Rates.msg                                                                                          Attorney Client
SWITCH‐AX‐1212007 ‐ SWITCH‐AX‐1212018       10/4/2016 15:19   OPERATIONS AND MAINTENANCE AGREEMENT‐ CC Comm Switch v3 20160922.docx                              Attorney Client
SWITCH‐AX‐1212019 ‐ SWITCH‐AX‐1212035       10/4/2016 15:19   LICENSE AGREEMENT‐CAGED SPACE                                                                      Attorney Client
SWITCH‐AX‐1212036 ‐ SWITCH‐AX‐1212037       10/4/2016 15:31   9a858b7d‐7ea7‐4ad8‐b3e6‐2ae91f39e4d0.msg                                                           Attorney Client
SWITCH‐AX‐1212038 ‐ SWITCH‐AX‐1212038       10/4/2016 15:31   Media Report Sep 2016.xlsx                                                                         Attorney Client
SWITCH‐AX‐1212039 ‐ SWITCH‐AX‐1212039       10/4/2016 15:31   image001.png                                                                                       Attorney Client
SWITCH‐AX‐1212040 ‐ SWITCH‐AX‐1212040       10/4/2016 15:31   image002.png                                                                                       Attorney Client
SWITCH‐AX‐1212041 ‐ SWITCH‐AX‐1212042       10/4/2016 15:31   no Title                                                                                           Attorney Client
SWITCH‐AX‐1212043 ‐ SWITCH‐AX‐1212043       10/4/2016 15:31   image002.png                                                                                       Attorney Client
SWITCH‐AX‐1212044 ‐ SWITCH‐AX‐1212044       10/4/2016 15:31   Media Report Sep 2016.xlsx                                                                         Attorney Client
SWITCH‐AX‐1212045 ‐ SWITCH‐AX‐1212045       10/4/2016 15:31   image001.png                                                                                       Attorney Client
SWITCH‐AX‐1212046 ‐ SWITCH‐AX‐1212048       10/4/2016 15:59   no Title                                                                                           Attorney Client
SWITCH‐AX‐1212049 ‐ SWITCH‐AX‐1212055       10/4/2016 15:59   AUP V34 to V35 10‐04‐16.docx                                                                       Attorney Client
SWITCH‐AX‐1212056 ‐ SWITCH‐AX‐1212056       10/4/2016 15:59   image003.png                                                                                       Attorney Client
SWITCH‐AX‐1212057 ‐ SWITCH‐AX‐1212061       10/4/2016 16:03   2e6c8e25‐fee5‐40f9‐8819‐0cb0edc6f7da.msg                                                           Attorney Client
SWITCH‐AX‐1212062 ‐ SWITCH‐AX‐1212062       10/4/2016 16:03   image002.jpg                                                                                       Attorney Client
SWITCH‐AX‐1212063 ‐ SWITCH‐AX‐1212064       10/4/2016 16:03   Zayo Order for Venetian.pdf                                                                        Attorney Client
SWITCH‐AX‐1212065 ‐ SWITCH‐AX‐1212065       10/4/2016 16:03   image004.jpg                                                                                       Attorney Client
SWITCH‐AX‐1212066 ‐ SWITCH‐AX‐1212066       10/4/2016 16:03   image004.jpg                                                                                       Attorney Client
SWITCH‐AX‐1212067 ‐ SWITCH‐AX‐1212067       10/4/2016 16:03   image003.jpg                                                                                       Attorney Client
SWITCH‐AX‐1212068 ‐ SWITCH‐AX‐1212070       10/4/2016 16:03   Re_ CW2375787 ‐ Switch ‐ Venetian Service Order Fiber Relocation (Final Execution Copy 06.22.16).p Attorney Client
SWITCH‐AX‐1212071 ‐ SWITCH‐AX‐1212073       10/4/2016 16:03   Re_ CW2375787 ‐ Switch ‐ Venetian Service Order Fiber Relocation (Final Execution Copy 06.22.16).p Attorney Client
SWITCH‐AX‐1212074 ‐ SWITCH‐AX‐1212074       10/4/2016 16:03   image003.jpg                                                                                       Attorney Client
SWITCH‐AX‐1212075 ‐ SWITCH‐AX‐1212075       10/4/2016 16:03   image002.jpg                                                                                       Attorney Client
SWITCH‐AX‐1212076 ‐ SWITCH‐AX‐1212076       10/4/2016 16:03   image003.jpg                                                                                       Attorney Client
SWITCH‐AX‐1212077 ‐ SWITCH‐AX‐1212077       10/4/2016 16:03   image005.jpg                                                                                       Attorney Client
SWITCH‐AX‐1212078 ‐ SWITCH‐AX‐1212081       10/4/2016 16:03   RE_ Signature Needed ‐ Venetian Circuit Move.msg                                                   Attorney Client
SWITCH‐AX‐1212082 ‐ SWITCH‐AX‐1212082       10/4/2016 16:03   image002.jpg                                                                                       Attorney Client
SWITCH‐AX‐1212083 ‐ SWITCH‐AX‐1212084       10/4/2016 16:03   Switch SO 656825 Fiber Relocate 201 Sands.pdf                                                      Attorney Client
SWITCH‐AX‐1212085 ‐ SWITCH‐AX‐1212085       10/4/2016 16:03   image002.jpg                                                                                       Attorney Client
SWITCH‐AX‐1212086 ‐ SWITCH‐AX‐1212090       10/4/2016 16:03   no Title                                                                                           Attorney Client
SWITCH‐AX‐1212091 ‐ SWITCH‐AX‐1212091       10/4/2016 16:03   image005.jpg                                                                                       Attorney Client
SWITCH‐AX‐1212092 ‐ SWITCH‐AX‐1212092       10/4/2016 16:03   image002.jpg                                                                                       Attorney Client
SWITCH‐AX‐1212093 ‐ SWITCH‐AX‐1212095       10/4/2016 16:03   Re_ CW2375787 ‐ Switch ‐ Venetian Service Order Fiber Relocation (Final Execution Copy 06.22.16).p Attorney Client
SWITCH‐AX‐1212096 ‐ SWITCH‐AX‐1212096       10/4/2016 16:03   image003.jpg                                                                                       Attorney Client
SWITCH‐AX‐1212097 ‐ SWITCH‐AX‐1212097       10/4/2016 16:03   image003.jpg                                                                                       Attorney Client
SWITCH‐AX‐1212098 ‐ SWITCH‐AX‐1212098       10/4/2016 16:03   image002.jpg                                                                                       Attorney Client
SWITCH‐AX‐1212099 ‐ SWITCH‐AX‐1212099       10/4/2016 16:03   image002.jpg                                                                                       Attorney Client
SWITCH‐AX‐1212100 ‐ SWITCH‐AX‐1212100       10/4/2016 16:03   image003.jpg                                                                                       Attorney Client
SWITCH‐AX‐1212101 ‐ SWITCH‐AX‐1212102       10/4/2016 16:03   Zayo Order for Venetian.pdf                                                                        Attorney Client
SWITCH‐AX‐1212103 ‐ SWITCH‐AX‐1212103       10/4/2016 16:03   image004.jpg                                                                                       Attorney Client
SWITCH‐AX‐1212104 ‐ SWITCH‐AX‐1212105       10/4/2016 16:03   Switch SO 656825 Fiber Relocate 201 Sands.pdf                                                      Attorney Client
SWITCH‐AX‐1212106 ‐ SWITCH‐AX‐1212109       10/4/2016 16:03   RE_ Signature Needed ‐ Venetian Circuit Move.msg                                                   Attorney Client




                                                                           EXHIBIT 10, PAGE 2461
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 709 of 829


Bates                                   Document Date         Document Title                                                                                     Privilege
SWITCH‐AX‐1212110 ‐ SWITCH‐AX‐1212110       10/4/2016 16:03   image002.jpg                                                                                       Attorney Client
SWITCH‐AX‐1212111 ‐ SWITCH‐AX‐1212111       10/4/2016 16:03   image004.jpg                                                                                       Attorney Client
SWITCH‐AX‐1212112 ‐ SWITCH‐AX‐1212114       10/4/2016 16:03   Re_ CW2375787 ‐ Switch ‐ Venetian Service Order Fiber Relocation (Final Execution Copy 06.22.16).p Attorney Client
SWITCH‐AX‐1212115 ‐ SWITCH‐AX‐1212120       10/4/2016 16:27   af8834a8‐135c‐439b‐a0da‐d72fa37a76da.msg                                                           Attorney Client
SWITCH‐AX‐1212121 ‐ SWITCH‐AX‐1212121       10/4/2016 16:27   image002.jpg                                                                                       Attorney Client
SWITCH‐AX‐1212122 ‐ SWITCH‐AX‐1212122       10/4/2016 16:27   image004.jpg                                                                                       Attorney Client
SWITCH‐AX‐1212123 ‐ SWITCH‐AX‐1212132       10/4/2016 16:27   Z059‐102813‐045‐SO (Network Monitoring for Venetian).pdf                                           Attorney Client
SWITCH‐AX‐1212133 ‐ SWITCH‐AX‐1212138       10/4/2016 16:27   no Title                                                                                           Attorney Client
SWITCH‐AX‐1212139 ‐ SWITCH‐AX‐1212139       10/4/2016 16:27   image004.jpg                                                                                       Attorney Client
SWITCH‐AX‐1212140 ‐ SWITCH‐AX‐1212140       10/4/2016 16:27   image002.jpg                                                                                       Attorney Client
SWITCH‐AX‐1212141 ‐ SWITCH‐AX‐1212150       10/4/2016 16:27   Z059‐102813‐045‐SO (Network Monitoring for Venetian).pdf                                           Attorney Client
SWITCH‐AX‐1212151 ‐ SWITCH‐AX‐1212155       10/4/2016 16:58   fd0bd439‐a5eb‐4f25‐94a6‐6bad75897f5b.msg                                                           Attorney Client
SWITCH‐AX‐1212156 ‐ SWITCH‐AX‐1212156       10/4/2016 16:58   Collection Report 161004.xlsx                                                                      Attorney Client
SWITCH‐AX‐1212157 ‐ SWITCH‐AX‐1212157       10/4/2016 16:58   image001.jpg                                                                                       Attorney Client
SWITCH‐AX‐1212158 ‐ SWITCH‐AX‐1212162       10/4/2016 16:58   no Title                                                                                           Attorney Client
SWITCH‐AX‐1212163 ‐ SWITCH‐AX‐1212163       10/4/2016 16:58   image001.jpg                                                                                       Attorney Client
SWITCH‐AX‐1212164 ‐ SWITCH‐AX‐1212164       10/4/2016 16:58   Collection Report 161004.xlsx                                                                      Attorney Client
SWITCH‐AX‐1212165 ‐ SWITCH‐AX‐1212165       10/4/2016 17:15   Collection Report 161004.xlsx                                                                      Attorney Client
SWITCH‐AX‐1212166 ‐ SWITCH‐AX‐1212166       10/4/2016 22:16   94607c90‐8ff7‐413c‐ada4‐7b78d505e4dd.msg                                                           Attorney Client
SWITCH‐AX‐1212167 ‐ SWITCH‐AX‐1212167       10/4/2016 22:16   ATT00002.htm                                                                                       Attorney Client
SWITCH‐AX‐1212168 ‐ SWITCH‐AX‐1212168       10/4/2016 22:16   ATT00001.htm                                                                                       Attorney Client
SWITCH‐AX‐1212169 ‐ SWITCH‐AX‐1212172       10/4/2016 22:16   ASB Confidentiality Agreement ‐ Switch Infomart 2016.DOC                                           Attorney Client
SWITCH‐AX‐1212173 ‐ SWITCH‐AX‐1212173        10/5/2016 1:58   185b0b8c‐2a71‐467e‐bda8‐1a4848400831.msg                                                           Attorney Client
SWITCH‐AX‐1212174 ‐ SWITCH‐AX‐1212174        10/5/2016 1:58   ATT00002.htm                                                                                       Attorney Client
SWITCH‐AX‐1212175 ‐ SWITCH‐AX‐1212175        10/5/2016 1:58   ATT00001.htm                                                                                       Attorney Client
SWITCH‐AX‐1212176 ‐ SWITCH‐AX‐1212179        10/5/2016 1:58   ASB Confidentiality Agreement ‐ Switch Infomart 2016.DOC                                           Attorney Client
SWITCH‐AX‐1212180 ‐ SWITCH‐AX‐1212180        10/5/2016 2:14   1bf21024‐e4b1‐4711‐9fca‐4d5d6ff6e054.msg                                                           Attorney Client
SWITCH‐AX‐1212181 ‐ SWITCH‐AX‐1212181        10/5/2016 2:14   ATT00001.htm                                                                                       Attorney Client
SWITCH‐AX‐1212182 ‐ SWITCH‐AX‐1212185        10/5/2016 2:14   ASB Confidentiality Agreement ‐ Switch Infomart 2016.DOC                                           Attorney Client
SWITCH‐AX‐1212186 ‐ SWITCH‐AX‐1212186        10/5/2016 2:14   ATT00002.htm                                                                                       Attorney Client
SWITCH‐AX‐1212187 ‐ SWITCH‐AX‐1212187        10/5/2016 2:14   no Title                                                                                           Attorney Client
SWITCH‐AX‐1212188 ‐ SWITCH‐AX‐1212188        10/5/2016 2:14   ATT00002.htm                                                                                       Attorney Client
SWITCH‐AX‐1212189 ‐ SWITCH‐AX‐1212192        10/5/2016 2:14   ASB Confidentiality Agreement ‐ Switch Infomart 2016.DOC                                           Attorney Client
SWITCH‐AX‐1212193 ‐ SWITCH‐AX‐1212193        10/5/2016 2:14   ATT00001.htm                                                                                       Attorney Client
SWITCH‐AX‐1212194 ‐ SWITCH‐AX‐1212194        10/5/2016 2:23   13d90baa‐ba6e‐438b‐a605‐f2eb9eb014cd.msg                                                           Attorney Client
SWITCH‐AX‐1212195 ‐ SWITCH‐AX‐1212241        10/5/2016 2:23   Switch ASC 718‐IRC 409a June 2016 Valuation Report FINAL.pdf                                       Attorney Client
SWITCH‐AX‐1212242 ‐ SWITCH‐AX‐1212243        10/5/2016 3:00   13997384‐8d79‐4f63‐a06b‐1f489b953d70.msg                                                           Attorney Client
SWITCH‐AX‐1212244 ‐ SWITCH‐AX‐1212244        10/5/2016 8:00   no Title                                                                                           Attorney Client
SWITCH‐AX‐1212245 ‐ SWITCH‐AX‐1212249        10/5/2016 8:00   Zayo SLA.docx                                                                                      Attorney Client
SWITCH‐AX‐1212250 ‐ SWITCH‐AX‐1212271        10/5/2016 8:00   Windstream SLA.doc                                                                                 Attorney Client
SWITCH‐AX‐1212272 ‐ SWITCH‐AX‐1212274       10/5/2016 10:20   25a9b309‐2536‐4c8e‐9761‐34285731949e.msg                                                           Attorney Client
SWITCH‐AX‐1212275 ‐ SWITCH‐AX‐1212275       10/5/2016 10:27   92b69f5d‐3029‐45b1‐8452‐6ba8b8e90627.msg                                                           Attorney Client
SWITCH‐AX‐1212276 ‐ SWITCH‐AX‐1212276       10/5/2016 10:38   b185b092‐d36d‐4880‐b7dd‐ece66807db8b.msg                                                           Attorney Client
SWITCH‐AX‐1212277 ‐ SWITCH‐AX‐1212278       10/5/2016 13:11   fd896b6b‐75c3‐4c6b‐8a4b‐277c29ff025b.msg                                                           Attorney Client
SWITCH‐AX‐1212279 ‐ SWITCH‐AX‐1212284       10/5/2016 13:11   RE__Venetian_Project__1_(Case_15480)_.pdf                                                          Attorney Client
SWITCH‐AX‐1212285 ‐ SWITCH‐AX‐1212285       10/5/2016 13:11   image001.jpg                                                                                       Attorney Client




                                                                           EXHIBIT 10, PAGE 2462
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 710 of 829


Bates                                   Document Date         Document Title                                                                Privilege
SWITCH‐AX‐1212286 ‐ SWITCH‐AX‐1212288       10/5/2016 13:11   RE_ Venetian CPI.msg                                                          Attorney Client
SWITCH‐AX‐1212289 ‐ SWITCH‐AX‐1212289       10/5/2016 13:11   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1212290 ‐ SWITCH‐AX‐1212292       10/5/2016 13:11   SOF_710953_(Project_1).pdf                                                    Attorney Client
SWITCH‐AX‐1212293 ‐ SWITCH‐AX‐1212294       10/5/2016 13:11   no Title                                                                      Attorney Client
SWITCH‐AX‐1212295 ‐ SWITCH‐AX‐1212300       10/5/2016 13:11   RE__Venetian_Project__1_(Case_15480)_.pdf                                     Attorney Client
SWITCH‐AX‐1212301 ‐ SWITCH‐AX‐1212301       10/5/2016 13:11   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1212302 ‐ SWITCH‐AX‐1212302       10/5/2016 13:11   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1212303 ‐ SWITCH‐AX‐1212305       10/5/2016 13:11   SOF_710953_(Project_1).pdf                                                    Attorney Client
SWITCH‐AX‐1212306 ‐ SWITCH‐AX‐1212308       10/5/2016 13:11   RE_ Venetian CPI.msg                                                          Attorney Client
SWITCH‐AX‐1212309 ‐ SWITCH‐AX‐1212310       10/5/2016 13:28   8c36c105‐bd22‐4d9d‐b8c2‐6ff31f67b5b6.msg                                      Attorney Client
SWITCH‐AX‐1212311 ‐ SWITCH‐AX‐1212313       10/5/2016 13:28   SOF_710953_(Project_1).pdf                                                    Attorney Client
SWITCH‐AX‐1212314 ‐ SWITCH‐AX‐1212316       10/5/2016 13:28   RE_ Venetian CPI.msg                                                          Attorney Client
SWITCH‐AX‐1212317 ‐ SWITCH‐AX‐1212317       10/5/2016 13:28   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1212318 ‐ SWITCH‐AX‐1212318       10/5/2016 13:28   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1212319 ‐ SWITCH‐AX‐1212324       10/5/2016 13:28   RE__Venetian_Project__1_(Case_15480)_.pdf                                     Attorney Client
SWITCH‐AX‐1212325 ‐ SWITCH‐AX‐1212326       10/5/2016 13:28   3b1bf7f0‐3360‐42b1‐af64‐f85182419520.msg                                      Attorney Client
SWITCH‐AX‐1212327 ‐ SWITCH‐AX‐1212332       10/5/2016 13:28   RE__Venetian_Project__1_(Case_15480)_.pdf                                     Attorney Client
SWITCH‐AX‐1212333 ‐ SWITCH‐AX‐1212335       10/5/2016 13:28   SOF_710953_(Project_1).pdf                                                    Attorney Client
SWITCH‐AX‐1212336 ‐ SWITCH‐AX‐1212338       10/5/2016 13:28   RE_ Venetian CPI.msg                                                          Attorney Client
SWITCH‐AX‐1212339 ‐ SWITCH‐AX‐1212339       10/5/2016 13:28   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1212340 ‐ SWITCH‐AX‐1212340       10/5/2016 13:28   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1212341 ‐ SWITCH‐AX‐1212342       10/5/2016 13:50   no Title                                                                      Attorney Client
SWITCH‐AX‐1212343 ‐ SWITCH‐AX‐1212352       10/5/2016 13:50   Switch Schneider License Agreement V1 09‐20‐16 Switch.doc                     Attorney Client
SWITCH‐AX‐1212353 ‐ SWITCH‐AX‐1212354       10/5/2016 13:53   0e3907b5‐e304‐4579‐9afb‐533df50c65e5.msg                                      Attorney Client
SWITCH‐AX‐1212355 ‐ SWITCH‐AX‐1212364       10/5/2016 13:53   Switch Schneider License Agreement V1 09‐20‐16 Switch.doc                     Attorney Client
SWITCH‐AX‐1212365 ‐ SWITCH‐AX‐1212367       10/5/2016 14:24   489581ad‐baca‐43e0‐ae06‐2e494080eb7f.msg                                      Attorney Client
SWITCH‐AX‐1212368 ‐ SWITCH‐AX‐1212368       10/5/2016 14:24   F916‐07‐002‐C.pdf                                                             Attorney Client
SWITCH‐AX‐1212369 ‐ SWITCH‐AX‐1212376       10/5/2016 14:24   F916‐07‐001‐M.pdf                                                             Attorney Client
SWITCH‐AX‐1212377 ‐ SWITCH‐AX‐1212379       10/5/2016 14:29   f4f9550c‐346b‐4a46‐9813‐796e62b08448.msg                                      Attorney Client
SWITCH‐AX‐1212380 ‐ SWITCH‐AX‐1212380       10/5/2016 14:29   ATT00001.htm                                                                  Attorney Client
SWITCH‐AX‐1212381 ‐ SWITCH‐AX‐1212465       10/5/2016 14:29   A COMPLETE SELF‐CONTAINED APPRAISAL REPORT                                    Attorney Client
SWITCH‐AX‐1212466 ‐ SWITCH‐AX‐1212466       10/5/2016 14:43   no Title                                                                      Attorney Client
SWITCH‐AX‐1212467 ‐ SWITCH‐AX‐1212478       10/5/2016 14:43   OPERATIONS AND MAINTENANCE AGREEMENT‐ CC Comm Switch v3 to v4 20161005.docx   Attorney Client
SWITCH‐AX‐1212479 ‐ SWITCH‐AX‐1212485       10/5/2016 14:43   Executed Dark Fiber.Conduit Use Agreement.pdf                                 Attorney Client
SWITCH‐AX‐1212486 ‐ SWITCH‐AX‐1212486       10/5/2016 14:43   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1212487 ‐ SWITCH‐AX‐1212488       10/5/2016 14:48   2581b2a3‐aa2d‐445a‐b472‐c35dab205640.msg                                      Attorney Client
SWITCH‐AX‐1212489 ‐ SWITCH‐AX‐1212493       10/5/2016 14:57   c8b20cd5‐81e3‐41d4‐84c7‐1bc65840a734.msg                                      Attorney Client
SWITCH‐AX‐1212494 ‐ SWITCH‐AX‐1212494       10/5/2016 14:57   P917‐07‐002‐C.pdf                                                             Attorney Client
SWITCH‐AX‐1212495 ‐ SWITCH‐AX‐1212502       10/5/2016 14:57   P917‐07‐001‐M.pdf                                                             Attorney Client
SWITCH‐AX‐1212503 ‐ SWITCH‐AX‐1212503       10/5/2016 14:57   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1212504 ‐ SWITCH‐AX‐1212514       10/5/2016 16:01   no Title                                                                      Attorney Client
SWITCH‐AX‐1212515 ‐ SWITCH‐AX‐1212515       10/5/2016 16:11   no Title                                                                      Attorney Client
SWITCH‐AX‐1212516 ‐ SWITCH‐AX‐1212516       10/5/2016 16:11   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1212517 ‐ SWITCH‐AX‐1212527       10/5/2016 16:11   CFA‐Copart‐v2 to v3‐20160930.docx                                             Attorney Client
SWITCH‐AX‐1212528 ‐ SWITCH‐AX‐1212530       10/5/2016 16:33   73173f5d‐9069‐440f‐8692‐08a1e6e46371.msg                                      Attorney Client
SWITCH‐AX‐1212531 ‐ SWITCH‐AX‐1212531       10/5/2016 16:33   F916‐07‐002‐C.pdf                                                             Attorney Client




                                                                         EXHIBIT 10, PAGE 2463
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 711 of 829


Bates                                   Document Date         Document Title                                                      Privilege
SWITCH‐AX‐1212532 ‐ SWITCH‐AX‐1212539       10/5/2016 16:33   F916‐07‐001‐M.pdf                                                   Attorney Client
SWITCH‐AX‐1212540 ‐ SWITCH‐AX‐1212540       10/5/2016 16:33   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1212541 ‐ SWITCH‐AX‐1212541       10/5/2016 16:39   Collection Report 161005.xlsx                                       Attorney Client
SWITCH‐AX‐1212542 ‐ SWITCH‐AX‐1212545       10/5/2016 16:39   no Title                                                            Attorney Client
SWITCH‐AX‐1212546 ‐ SWITCH‐AX‐1212546       10/5/2016 16:39   Collection Report 161005.xlsx                                       Attorney Client
SWITCH‐AX‐1212547 ‐ SWITCH‐AX‐1212547       10/5/2016 16:39   Collection Report 161005.xlsx                                       Attorney Client
SWITCH‐AX‐1212548 ‐ SWITCH‐AX‐1212551       10/5/2016 16:39   27bf4ff1‐348c‐475d‐9cba‐8480f9d1da96.msg                            Attorney Client
SWITCH‐AX‐1212552 ‐ SWITCH‐AX‐1212552       10/5/2016 16:39   Collection Report 161005.xlsx                                       Attorney Client
SWITCH‐AX‐1212553 ‐ SWITCH‐AX‐1212553       10/5/2016 16:39   Collection Report 161005.xlsx                                       Attorney Client
SWITCH‐AX‐1212554 ‐ SWITCH‐AX‐1212554       10/5/2016 16:42   1599 to Job Card Reconciliation v3.xlsx                             Attorney Client
SWITCH‐AX‐1212555 ‐ SWITCH‐AX‐1212555       10/5/2016 17:47   c8adcf5b‐97c6‐48fe‐9ccd‐4f97290e9164.msg                            Attorney Client
SWITCH‐AX‐1212556 ‐ SWITCH‐AX‐1212563       10/5/2016 17:47   Order_for_Services_‐_Switch_‐_MXP62 v2 to v3 20161005 Switch.docx   Attorney Client
SWITCH‐AX‐1212564 ‐ SWITCH‐AX‐1212564       10/5/2016 17:47   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1212565 ‐ SWITCH‐AX‐1212565       10/5/2016 20:01   f37f45be‐76c1‐40ff‐80fe‐9c5823e0a407.msg                            Attorney Client
SWITCH‐AX‐1212566 ‐ SWITCH‐AX‐1212566       10/5/2016 20:01   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1212567 ‐ SWITCH‐AX‐1212574       10/5/2016 20:01   Order_for_Services_‐_Switch_‐_MXP62 v2 to v3 20161005 Switch.docx   Attorney Client
SWITCH‐AX‐1212575 ‐ SWITCH‐AX‐1212578        10/6/2016 8:26   no Title                                                            Attorney Client
SWITCH‐AX‐1212579 ‐ SWITCH‐AX‐1212588        10/6/2016 8:26   Switch_45298_SNFacilities Agreement_10.5.2016.pdf                   Attorney Client
SWITCH‐AX‐1212589 ‐ SWITCH‐AX‐1212589        10/6/2016 8:26   Switch_45298_SNData Addendum_10.5.2016.pdf                          Attorney Client
SWITCH‐AX‐1212590 ‐ SWITCH‐AX‐1212591        10/6/2016 8:26   Switch_45298_SNService Order_10.5.2016.pdf                          Attorney Client
SWITCH‐AX‐1212592 ‐ SWITCH‐AX‐1212596        10/6/2016 8:35   189e3e21‐3cdb‐4a1e‐ae9e‐093c33457cc3.msg                            Attorney Client
SWITCH‐AX‐1212597 ‐ SWITCH‐AX‐1212597        10/6/2016 8:35   Switch_45298_SNData Addendum_10.5.2016.pdf                          Attorney Client
SWITCH‐AX‐1212598 ‐ SWITCH‐AX‐1212607        10/6/2016 8:35   Switch_45298_SNFacilities Agreement_10.5.2016.pdf                   Attorney Client
SWITCH‐AX‐1212608 ‐ SWITCH‐AX‐1212609        10/6/2016 8:35   Switch_45298_SNService Order_10.5.2016.pdf                          Attorney Client
SWITCH‐AX‐1212610 ‐ SWITCH‐AX‐1212614        10/6/2016 8:35   no Title                                                            Attorney Client
SWITCH‐AX‐1212615 ‐ SWITCH‐AX‐1212616        10/6/2016 8:35   Switch_45298_SNService Order_10.5.2016.pdf                          Attorney Client
SWITCH‐AX‐1212617 ‐ SWITCH‐AX‐1212626        10/6/2016 8:35   Switch_45298_SNFacilities Agreement_10.5.2016.pdf                   Attorney Client
SWITCH‐AX‐1212627 ‐ SWITCH‐AX‐1212627        10/6/2016 8:35   Switch_45298_SNData Addendum_10.5.2016.pdf                          Attorney Client
SWITCH‐AX‐1212628 ‐ SWITCH‐AX‐1212632        10/6/2016 8:35   no Title                                                            Attorney Client
SWITCH‐AX‐1212633 ‐ SWITCH‐AX‐1212633        10/6/2016 8:35   Switch_45298_SNData Addendum_10.5.2016.pdf                          Attorney Client
SWITCH‐AX‐1212634 ‐ SWITCH‐AX‐1212643        10/6/2016 8:35   Switch_45298_SNFacilities Agreement_10.5.2016.pdf                   Attorney Client
SWITCH‐AX‐1212644 ‐ SWITCH‐AX‐1212645        10/6/2016 8:35   Switch_45298_SNService Order_10.5.2016.pdf                          Attorney Client
SWITCH‐AX‐1212646 ‐ SWITCH‐AX‐1212647        10/6/2016 9:17   1f98a6db‐3429‐4d1f‐8203‐db8457e10ca8.msg                            Attorney Client
SWITCH‐AX‐1212648 ‐ SWITCH‐AX‐1212650        10/6/2016 9:17   593999.pdf                                                          Attorney Client
SWITCH‐AX‐1212651 ‐ SWITCH‐AX‐1212656        10/6/2016 9:17   Research and Development Agreement.pdf                              Attorney Client
SWITCH‐AX‐1212657 ‐ SWITCH‐AX‐1212668        10/6/2016 9:17   Settlement Agreement.pdf                                            Attorney Client
SWITCH‐AX‐1212669 ‐ SWITCH‐AX‐1212674        10/6/2016 9:28   no Title                                                            Attorney Client
SWITCH‐AX‐1212675 ‐ SWITCH‐AX‐1212684        10/6/2016 9:28   Please_DocuSign_CFA‐US_Signal‐20160912‐FullyExecuted.pdf            Attorney Client
SWITCH‐AX‐1212685 ‐ SWITCH‐AX‐1212689        10/6/2016 9:32   1bcbe8bd‐351b‐4c4f‐9c1d‐ad327e8447a1.msg                            Attorney Client
SWITCH‐AX‐1212690 ‐ SWITCH‐AX‐1212690        10/6/2016 9:32   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1212691 ‐ SWITCH‐AX‐1212700        10/6/2016 9:32   Switch_45298_SNFacilities Agreement_10.5.2016.pdf                   Attorney Client
SWITCH‐AX‐1212701 ‐ SWITCH‐AX‐1212702        10/6/2016 9:32   Switch_45298_SNService Order_10.5.2016.pdf                          Attorney Client
SWITCH‐AX‐1212703 ‐ SWITCH‐AX‐1212703        10/6/2016 9:32   Switch_45298_SNData Addendum_10.5.2016.pdf                          Attorney Client
SWITCH‐AX‐1212704 ‐ SWITCH‐AX‐1212706       10/6/2016 10:04   c9d28b51‐22a8‐4172‐a560‐b6dc7939616a.msg                            Attorney Client
SWITCH‐AX‐1212707 ‐ SWITCH‐AX‐1212791       10/6/2016 10:04   A COMPLETE SELF‐CONTAINED APPRAISAL REPORT                          Attorney Client
SWITCH‐AX‐1212792 ‐ SWITCH‐AX‐1212792       10/6/2016 10:04   ATT00001.htm                                                        Attorney Client




                                                                          EXHIBIT 10, PAGE 2464
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 712 of 829


Bates                                   Document Date         Document Title                                             Privilege
SWITCH‐AX‐1212793 ‐ SWITCH‐AX‐1212794       10/6/2016 10:35   no Title                                                   Attorney Client
SWITCH‐AX‐1212795 ‐ SWITCH‐AX‐1212805       10/6/2016 10:35   CFA‐Copart‐v2 to v3‐20160930.docx                          Attorney Client
SWITCH‐AX‐1212806 ‐ SWITCH‐AX‐1212806       10/6/2016 10:35   image001.jpg                                               Attorney Client
SWITCH‐AX‐1212807 ‐ SWITCH‐AX‐1212820       10/6/2016 11:57   6f6e111b‐7efd‐43fc‐87f5‐b8aa067bc2ff.msg                   Attorney Client
SWITCH‐AX‐1212821 ‐ SWITCH‐AX‐1212822       10/6/2016 12:21   no Title                                                   Attorney Client
SWITCH‐AX‐1212823 ‐ SWITCH‐AX‐1212825       10/6/2016 12:27   no Title                                                   Attorney Client
SWITCH‐AX‐1212826 ‐ SWITCH‐AX‐1212830       10/6/2016 12:37   68529e11‐e7d7‐464b‐9356‐9284b5accda2.msg                   Attorney Client
SWITCH‐AX‐1212831 ‐ SWITCH‐AX‐1212832       10/6/2016 12:37   Z918‐09‐002‐C.pdf                                          Attorney Client
SWITCH‐AX‐1212833 ‐ SWITCH‐AX‐1212833       10/6/2016 12:37   image001.jpg                                               Attorney Client
SWITCH‐AX‐1212834 ‐ SWITCH‐AX‐1212843       10/6/2016 12:37   Z918‐09‐001‐M.pdf                                          Attorney Client
SWITCH‐AX‐1212844 ‐ SWITCH‐AX‐1212844       10/6/2016 12:37   Z918‐09‐003‐A.pdf                                          Attorney Client
SWITCH‐AX‐1212845 ‐ SWITCH‐AX‐1212847       10/6/2016 12:41   no Title                                                   Attorney Client
SWITCH‐AX‐1212848 ‐ SWITCH‐AX‐1212850       10/6/2016 13:04   95265897‐e5a9‐4ab2‐bee5‐cdc80ca9a658.msg                   Attorney Client
SWITCH‐AX‐1212851 ‐ SWITCH‐AX‐1212851       10/6/2016 13:04   V234‐07‐085‐C.PDF                                          Attorney Client
SWITCH‐AX‐1212852 ‐ SWITCH‐AX‐1212854       10/6/2016 13:40   cb6135f0‐9a5d‐44ec‐9d8c‐85f235a0c44d.msg                   Attorney Client
SWITCH‐AX‐1212855 ‐ SWITCH‐AX‐1212857       10/6/2016 13:53   no Title                                                   Attorney Client
SWITCH‐AX‐1212858 ‐ SWITCH‐AX‐1212858       10/6/2016 13:53   V234‐07‐085‐C.PDF                                          Attorney Client
SWITCH‐AX‐1212859 ‐ SWITCH‐AX‐1212861       10/6/2016 13:53   652464f7‐3dcf‐43c2‐883e‐62fa1363c035.msg                   Attorney Client
SWITCH‐AX‐1212862 ‐ SWITCH‐AX‐1212862       10/6/2016 13:53   V234‐07‐085‐C.PDF                                          Attorney Client
SWITCH‐AX‐1212863 ‐ SWITCH‐AX‐1212863       10/6/2016 15:18   no Title                                                   Attorney Client
SWITCH‐AX‐1212864 ‐ SWITCH‐AX‐1212864       10/6/2016 15:18   US Signal Colo.pdf                                         Attorney Client
SWITCH‐AX‐1212865 ‐ SWITCH‐AX‐1212874       10/6/2016 15:18   Please_DocuSign_CFA‐US_Signal‐20160912‐FullyExecuted.pdf   Attorney Client
SWITCH‐AX‐1212875 ‐ SWITCH‐AX‐1212875       10/6/2016 15:18   no Title                                                   Attorney Client
SWITCH‐AX‐1212876 ‐ SWITCH‐AX‐1212885       10/6/2016 15:18   Please_DocuSign_CFA‐US_Signal‐20160912‐FullyExecuted.pdf   Attorney Client
SWITCH‐AX‐1212886 ‐ SWITCH‐AX‐1212886       10/6/2016 15:18   US Signal Colo.pdf                                         Attorney Client
SWITCH‐AX‐1212887 ‐ SWITCH‐AX‐1212888       10/6/2016 15:29   no Title                                                   Attorney Client
SWITCH‐AX‐1212889 ‐ SWITCH‐AX‐1212889       10/6/2016 15:29   US Signal Colo.pdf                                         Attorney Client
SWITCH‐AX‐1212890 ‐ SWITCH‐AX‐1212899       10/6/2016 15:29   Please_DocuSign_CFA‐US_Signal‐20160912‐FullyExecuted.pdf   Attorney Client
SWITCH‐AX‐1212900 ‐ SWITCH‐AX‐1212900       10/6/2016 15:47   03f4dcb2‐b85d‐4398‐b841‐0442196b0e3d.msg                   Attorney Client
SWITCH‐AX‐1212901 ‐ SWITCH‐AX‐1212902       10/6/2016 15:47   Service Order for 10 cabinets.pdf                          Attorney Client
SWITCH‐AX‐1212903 ‐ SWITCH‐AX‐1212903       10/6/2016 15:47   Customer Data Addendum.pdf                                 Attorney Client
SWITCH‐AX‐1212904 ‐ SWITCH‐AX‐1212914       10/6/2016 15:47   Colocation Facilities Agreement.pdf                        Attorney Client
SWITCH‐AX‐1212915 ‐ SWITCH‐AX‐1212915       10/6/2016 15:47   Service Order ‐ IO transport.pdf                           Attorney Client
SWITCH‐AX‐1212916 ‐ SWITCH‐AX‐1212917       10/6/2016 16:00   no Title                                                   Attorney Client
SWITCH‐AX‐1212918 ‐ SWITCH‐AX‐1212919       10/6/2016 16:00   Service Order for 10 cabinets.pdf                          Attorney Client
SWITCH‐AX‐1212920 ‐ SWITCH‐AX‐1212920       10/6/2016 16:00   ATT00001.htm                                               Attorney Client
SWITCH‐AX‐1212921 ‐ SWITCH‐AX‐1212921       10/6/2016 16:00   ATT00004.htm                                               Attorney Client
SWITCH‐AX‐1212922 ‐ SWITCH‐AX‐1212922       10/6/2016 16:00   Service Order ‐ IO transport.pdf                           Attorney Client
SWITCH‐AX‐1212923 ‐ SWITCH‐AX‐1212933       10/6/2016 16:00   Colocation Facilities Agreement.pdf                        Attorney Client
SWITCH‐AX‐1212934 ‐ SWITCH‐AX‐1212934       10/6/2016 16:00   Customer Data Addendum.pdf                                 Attorney Client
SWITCH‐AX‐1212935 ‐ SWITCH‐AX‐1212935       10/6/2016 16:00   ATT00003.htm                                               Attorney Client
SWITCH‐AX‐1212936 ‐ SWITCH‐AX‐1212936       10/6/2016 16:00   ATT00002.htm                                               Attorney Client
SWITCH‐AX‐1212937 ‐ SWITCH‐AX‐1212938       10/6/2016 16:00   no Title                                                   Attorney Client
SWITCH‐AX‐1212939 ‐ SWITCH‐AX‐1212939       10/6/2016 16:00   ATT00002.htm                                               Attorney Client
SWITCH‐AX‐1212940 ‐ SWITCH‐AX‐1212940       10/6/2016 16:00   Customer Data Addendum.pdf                                 Attorney Client
SWITCH‐AX‐1212941 ‐ SWITCH‐AX‐1212951       10/6/2016 16:00   Colocation Facilities Agreement.pdf                        Attorney Client




                                                                          EXHIBIT 10, PAGE 2465
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 713 of 829


Bates                                   Document Date         Document Title                                              Privilege
SWITCH‐AX‐1212952 ‐ SWITCH‐AX‐1212952       10/6/2016 16:00   Service Order ‐ IO transport.pdf                            Attorney Client
SWITCH‐AX‐1212953 ‐ SWITCH‐AX‐1212953       10/6/2016 16:00   ATT00004.htm                                                Attorney Client
SWITCH‐AX‐1212954 ‐ SWITCH‐AX‐1212954       10/6/2016 16:00   ATT00003.htm                                                Attorney Client
SWITCH‐AX‐1212955 ‐ SWITCH‐AX‐1212956       10/6/2016 16:00   Service Order for 10 cabinets.pdf                           Attorney Client
SWITCH‐AX‐1212957 ‐ SWITCH‐AX‐1212957       10/6/2016 16:00   ATT00001.htm                                                Attorney Client
SWITCH‐AX‐1212958 ‐ SWITCH‐AX‐1212959       10/6/2016 16:00   no Title                                                    Attorney Client
SWITCH‐AX‐1212960 ‐ SWITCH‐AX‐1212960       10/6/2016 16:00   ATT00001.htm                                                Attorney Client
SWITCH‐AX‐1212961 ‐ SWITCH‐AX‐1212961       10/6/2016 16:00   Service Order ‐ IO transport.pdf                            Attorney Client
SWITCH‐AX‐1212962 ‐ SWITCH‐AX‐1212972       10/6/2016 16:00   Colocation Facilities Agreement.pdf                         Attorney Client
SWITCH‐AX‐1212973 ‐ SWITCH‐AX‐1212973       10/6/2016 16:00   Customer Data Addendum.pdf                                  Attorney Client
SWITCH‐AX‐1212974 ‐ SWITCH‐AX‐1212975       10/6/2016 16:00   Service Order for 10 cabinets.pdf                           Attorney Client
SWITCH‐AX‐1212976 ‐ SWITCH‐AX‐1212976       10/6/2016 16:00   ATT00003.htm                                                Attorney Client
SWITCH‐AX‐1212977 ‐ SWITCH‐AX‐1212977       10/6/2016 16:00   ATT00004.htm                                                Attorney Client
SWITCH‐AX‐1212978 ‐ SWITCH‐AX‐1212978       10/6/2016 16:00   ATT00002.htm                                                Attorney Client
SWITCH‐AX‐1212979 ‐ SWITCH‐AX‐1212980       10/6/2016 16:04   18e86ea4‐369d‐4178‐811c‐9c7a610c85d2.msg                    Attorney Client
SWITCH‐AX‐1212981 ‐ SWITCH‐AX‐1212981       10/6/2016 16:04   Customer Data Addendum.pdf                                  Attorney Client
SWITCH‐AX‐1212982 ‐ SWITCH‐AX‐1212992       10/6/2016 16:04   Colocation Facilities Agreement.pdf                         Attorney Client
SWITCH‐AX‐1212993 ‐ SWITCH‐AX‐1212993       10/6/2016 16:04   image001.jpg                                                Attorney Client
SWITCH‐AX‐1212994 ‐ SWITCH‐AX‐1212995       10/6/2016 16:04   Service Order for 10 cabinets.pdf                           Attorney Client
SWITCH‐AX‐1212996 ‐ SWITCH‐AX‐1212996       10/6/2016 16:04   Service Order ‐ IO transport.pdf                            Attorney Client
SWITCH‐AX‐1212997 ‐ SWITCH‐AX‐1212997       10/6/2016 16:14   Collection Report 161006.xlsx                               Attorney Client
SWITCH‐AX‐1212998 ‐ SWITCH‐AX‐1213001       10/6/2016 16:15   d57ee8ee‐5807‐4763‐a01a‐d20c611d7e9d.msg                    Attorney Client
SWITCH‐AX‐1213002 ‐ SWITCH‐AX‐1213002       10/6/2016 16:15   Collection Report 161006.xlsx                               Attorney Client
SWITCH‐AX‐1213003 ‐ SWITCH‐AX‐1213003       10/6/2016 16:15   Collection Report 161006.xlsx                               Attorney Client
SWITCH‐AX‐1213004 ‐ SWITCH‐AX‐1213007       10/6/2016 16:15   no Title                                                    Attorney Client
SWITCH‐AX‐1213008 ‐ SWITCH‐AX‐1213008       10/6/2016 16:15   Collection Report 161006.xlsx                               Attorney Client
SWITCH‐AX‐1213009 ‐ SWITCH‐AX‐1213009       10/6/2016 16:15   Collection Report 161006.xlsx                               Attorney Client
SWITCH‐AX‐1213010 ‐ SWITCH‐AX‐1213011       10/6/2016 16:28   8516c57b‐6f2d‐4100‐aa68‐1c4ead2fc919.msg                    Attorney Client
SWITCH‐AX‐1213012 ‐ SWITCH‐AX‐1213013       10/6/2016 16:28   P919‐09‐002‐C.pdf                                           Attorney Client
SWITCH‐AX‐1213014 ‐ SWITCH‐AX‐1213014       10/6/2016 16:28   P919‐09‐003‐E.pdf                                           Attorney Client
SWITCH‐AX‐1213015 ‐ SWITCH‐AX‐1213025       10/6/2016 16:28   P919‐09‐001‐M.pdf                                           Attorney Client
SWITCH‐AX‐1213026 ‐ SWITCH‐AX‐1213026       10/6/2016 16:28   image001.jpg                                                Attorney Client
SWITCH‐AX‐1213027 ‐ SWITCH‐AX‐1213027       10/6/2016 16:28   P919‐09‐004‐A.pdf                                           Attorney Client
SWITCH‐AX‐1213028 ‐ SWITCH‐AX‐1213029       10/6/2016 16:36   RE Flat Late Fee Charge Report.msg                          Attorney Client
SWITCH‐AX‐1213030 ‐ SWITCH‐AX‐1213030       10/6/2016 16:36   Interest 11.2016 (09.21 Detail by Due Date) ‐ 30 day.xlsx   Attorney Client
SWITCH‐AX‐1213031 ‐ SWITCH‐AX‐1213031       10/6/2016 16:36   Interest 11.2016 (09.15 Detail by Due Date) ‐ 30 day.xlsx   Attorney Client
SWITCH‐AX‐1213032 ‐ SWITCH‐AX‐1213032       10/6/2016 16:36   Interest 10.2016 (09.06 Detail by Due Date) ‐ 15 day.xlsx   Attorney Client
SWITCH‐AX‐1213033 ‐ SWITCH‐AX‐1213033       10/6/2016 16:36   image001.jpg                                                Attorney Client
SWITCH‐AX‐1213034 ‐ SWITCH‐AX‐1213047       10/6/2016 16:50   e3a7bd57‐77dc‐46aa‐b3ba‐e50241e88586.msg                    Attorney Client
SWITCH‐AX‐1213048 ‐ SWITCH‐AX‐1213049        10/7/2016 6:32   no Title                                                    Attorney Client
SWITCH‐AX‐1213050 ‐ SWITCH‐AX‐1213084        10/7/2016 6:32   MASTER SERVICES AGREEMENT                                   Attorney Client
SWITCH‐AX‐1213085 ‐ SWITCH‐AX‐1213086        10/7/2016 7:18   no Title                                                    Attorney Client
SWITCH‐AX‐1213087 ‐ SWITCH‐AX‐1213121        10/7/2016 7:18   MASTER SERVICES AGREEMENT                                   Attorney Client
SWITCH‐AX‐1213122 ‐ SWITCH‐AX‐1213122        10/7/2016 7:20   no Title                                                    Attorney Client
SWITCH‐AX‐1213123 ‐ SWITCH‐AX‐1213140        10/7/2016 7:20   LICENSE AGREEMENT‐CAGED SPACE                               Attorney Client
SWITCH‐AX‐1213141 ‐ SWITCH‐AX‐1213141        10/7/2016 7:20   CC Comm pricing matrix 10032016 CCCOMM rev 1.docx           Attorney Client




                                                                           EXHIBIT 10, PAGE 2466
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 714 of 829


Bates                                   Document Date         Document Title                                Privilege
SWITCH‐AX‐1213142 ‐ SWITCH‐AX‐1213145        10/7/2016 9:05   ac5dd389‐d0e1‐4ba4‐831d‐97120c0e4323.msg      Attorney Client
SWITCH‐AX‐1213146 ‐ SWITCH‐AX‐1213146        10/7/2016 9:05   Enrollment and Change Form                    Attorney Client
SWITCH‐AX‐1213147 ‐ SWITCH‐AX‐1213147        10/7/2016 9:05   Enrollment and Change Form                    Attorney Client
SWITCH‐AX‐1213148 ‐ SWITCH‐AX‐1213148        10/7/2016 9:05   Enrollment and Change Form                    Attorney Client
SWITCH‐AX‐1213149 ‐ SWITCH‐AX‐1213149        10/7/2016 9:05   Enrollment and Change Form                    Attorney Client
SWITCH‐AX‐1213150 ‐ SWITCH‐AX‐1213150        10/7/2016 9:05   Enrollment and Change Form                    Attorney Client
SWITCH‐AX‐1213151 ‐ SWITCH‐AX‐1213151        10/7/2016 9:05   Enrollment and Change Form                    Attorney Client
SWITCH‐AX‐1213152 ‐ SWITCH‐AX‐1213152        10/7/2016 9:05   Enrollment and Change Form                    Attorney Client
SWITCH‐AX‐1213153 ‐ SWITCH‐AX‐1213153        10/7/2016 9:05   Enrollment and Change Form                    Attorney Client
SWITCH‐AX‐1213154 ‐ SWITCH‐AX‐1213154        10/7/2016 9:05   Enrollment and Change Form                    Attorney Client
SWITCH‐AX‐1213155 ‐ SWITCH‐AX‐1213155        10/7/2016 9:05   Enrollment and Change Form                    Attorney Client
SWITCH‐AX‐1213156 ‐ SWITCH‐AX‐1213156        10/7/2016 9:05   Enrollment and Change Form                    Attorney Client
SWITCH‐AX‐1213157 ‐ SWITCH‐AX‐1213157        10/7/2016 9:05   Enrollment and Change Form                    Attorney Client
SWITCH‐AX‐1213158 ‐ SWITCH‐AX‐1213158        10/7/2016 9:05   Enrollment and Change Form                    Attorney Client
SWITCH‐AX‐1213159 ‐ SWITCH‐AX‐1213159        10/7/2016 9:05   Enrollment and Change Form                    Attorney Client
SWITCH‐AX‐1213160 ‐ SWITCH‐AX‐1213160        10/7/2016 9:05   Enrollment and Change Form                    Attorney Client
SWITCH‐AX‐1213161 ‐ SWITCH‐AX‐1213162        10/7/2016 9:23   1f161cf2‐d902‐4cb1‐9016‐a652e662a664.msg      Attorney Client
SWITCH‐AX‐1213163 ‐ SWITCH‐AX‐1213164        10/7/2016 9:59   74ce2f0a‐c4ac‐4f28‐a82c‐ad23fdec5011.msg      Attorney Client
SWITCH‐AX‐1213165 ‐ SWITCH‐AX‐1213165        10/7/2016 9:59   image001.jpg                                  Attorney Client
SWITCH‐AX‐1213166 ‐ SWITCH‐AX‐1213179        10/7/2016 9:59   Technology License Switch Fortune FINAL.PDF   Attorney Client
SWITCH‐AX‐1213180 ‐ SWITCH‐AX‐1213180       10/7/2016 11:59   5371c988‐3e32‐4268‐b5e1‐6c424f1e20e7.msg      Attorney Client
SWITCH‐AX‐1213181 ‐ SWITCH‐AX‐1213181       10/7/2016 11:59   image002.png                                  Attorney Client
SWITCH‐AX‐1213182 ‐ SWITCH‐AX‐1213183       10/7/2016 11:59   MZ‐SIGNED‐5655‐Badura‐ISP‐Supernap.pdf        Attorney Client
SWITCH‐AX‐1213184 ‐ SWITCH‐AX‐1213184       10/7/2016 11:59   image002.jpg                                  Attorney Client
SWITCH‐AX‐1213185 ‐ SWITCH‐AX‐1213185       10/7/2016 11:59   image003.jpg                                  Attorney Client
SWITCH‐AX‐1213186 ‐ SWITCH‐AX‐1213186       10/7/2016 11:59   image001.jpg                                  Attorney Client
SWITCH‐AX‐1213187 ‐ SWITCH‐AX‐1213187       10/7/2016 11:59   Banjo_Badura IP 10.04.16.pdf                  Attorney Client
SWITCH‐AX‐1213188 ‐ SWITCH‐AX‐1213188       10/7/2016 11:59   Executed Contracts.msg                        Attorney Client
SWITCH‐AX‐1213189 ‐ SWITCH‐AX‐1213190       10/7/2016 11:59   RE_ Machine Zone _ Banjo.msg                  Attorney Client
SWITCH‐AX‐1213191 ‐ SWITCH‐AX‐1213191       10/7/2016 11:59   image001.jpg                                  Attorney Client
SWITCH‐AX‐1213192 ‐ SWITCH‐AX‐1213193       10/7/2016 11:59   MZ‐SIGNED‐5655‐Badura‐ISP‐Supernap.pdf        Attorney Client
SWITCH‐AX‐1213194 ‐ SWITCH‐AX‐1213201       10/7/2016 11:59   Colocation Facilities Agreement_Banjo.pdf     Attorney Client
SWITCH‐AX‐1213202 ‐ SWITCH‐AX‐1213211       10/7/2016 11:59   Re_ Connection to 5655 Badura.msg             Attorney Client
SWITCH‐AX‐1213212 ‐ SWITCH‐AX‐1213212       10/7/2016 11:59   no Title                                      Attorney Client
SWITCH‐AX‐1213213 ‐ SWITCH‐AX‐1213213       10/7/2016 11:59   Banjo_Badura IP 10.04.16.pdf                  Attorney Client
SWITCH‐AX‐1213214 ‐ SWITCH‐AX‐1213215       10/7/2016 11:59   MZ‐SIGNED‐5655‐Badura‐ISP‐Supernap.pdf        Attorney Client
SWITCH‐AX‐1213216 ‐ SWITCH‐AX‐1213216       10/7/2016 11:59   image001.jpg                                  Attorney Client
SWITCH‐AX‐1213217 ‐ SWITCH‐AX‐1213226       10/7/2016 11:59   Re_ Connection to 5655 Badura.msg             Attorney Client
SWITCH‐AX‐1213227 ‐ SWITCH‐AX‐1213227       10/7/2016 11:59   image003.jpg                                  Attorney Client
SWITCH‐AX‐1213228 ‐ SWITCH‐AX‐1213235       10/7/2016 11:59   Colocation Facilities Agreement_Banjo.pdf     Attorney Client
SWITCH‐AX‐1213236 ‐ SWITCH‐AX‐1213237       10/7/2016 11:59   RE_ Machine Zone _ Banjo.msg                  Attorney Client
SWITCH‐AX‐1213238 ‐ SWITCH‐AX‐1213238       10/7/2016 11:59   image002.png                                  Attorney Client
SWITCH‐AX‐1213239 ‐ SWITCH‐AX‐1213240       10/7/2016 11:59   MZ‐SIGNED‐5655‐Badura‐ISP‐Supernap.pdf        Attorney Client
SWITCH‐AX‐1213241 ‐ SWITCH‐AX‐1213241       10/7/2016 11:59   image001.jpg                                  Attorney Client
SWITCH‐AX‐1213242 ‐ SWITCH‐AX‐1213242       10/7/2016 11:59   image002.jpg                                  Attorney Client
SWITCH‐AX‐1213243 ‐ SWITCH‐AX‐1213243       10/7/2016 11:59   Executed Contracts.msg                        Attorney Client




                                                                          EXHIBIT 10, PAGE 2467
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 715 of 829


Bates                                   Document Date         Document Title                                                      Privilege
SWITCH‐AX‐1213244 ‐ SWITCH‐AX‐1213244       10/7/2016 12:22   no Title                                                            Attorney Client
SWITCH‐AX‐1213245 ‐ SWITCH‐AX‐1213245       10/7/2016 12:27   no Title                                                            Attorney Client
SWITCH‐AX‐1213246 ‐ SWITCH‐AX‐1213246       10/7/2016 12:27   ATT00001.htm                                                        Attorney Client
SWITCH‐AX‐1213247 ‐ SWITCH‐AX‐1213305       10/7/2016 12:27   RJ Datacenter research.pdf                                          Attorney Client
SWITCH‐AX‐1213306 ‐ SWITCH‐AX‐1213306       10/7/2016 13:13   no Title                                                            Attorney Client
SWITCH‐AX‐1213307 ‐ SWITCH‐AX‐1213313       10/7/2016 13:13   PowerPoint Presentation                                             Attorney Client
SWITCH‐AX‐1213314 ‐ SWITCH‐AX‐1213314       10/7/2016 13:13   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1213315 ‐ SWITCH‐AX‐1213315       10/7/2016 13:13   8bccb925‐a4d6‐4ac6‐a97a‐04306abdc88b.msg                            Attorney Client
SWITCH‐AX‐1213316 ‐ SWITCH‐AX‐1213316       10/7/2016 13:13   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1213317 ‐ SWITCH‐AX‐1213323       10/7/2016 13:13   PowerPoint Presentation                                             Attorney Client
SWITCH‐AX‐1213324 ‐ SWITCH‐AX‐1213325       10/7/2016 13:40   e3554b65‐7ef2‐44bf‐96b4‐09281a5bb250.msg                            Attorney Client
SWITCH‐AX‐1213326 ‐ SWITCH‐AX‐1213326       10/7/2016 13:40   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1213327 ‐ SWITCH‐AX‐1213327       10/7/2016 13:40   Banjo_Badura IP 10.04.16.pdf                                        Attorney Client
SWITCH‐AX‐1213328 ‐ SWITCH‐AX‐1213328       10/7/2016 13:40   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1213329 ‐ SWITCH‐AX‐1213330       10/7/2016 13:40   MZ‐SIGNED‐5655‐Badura‐ISP‐Supernap.pdf                              Attorney Client
SWITCH‐AX‐1213331 ‐ SWITCH‐AX‐1213331       10/7/2016 13:40   Executed Contracts.msg                                              Attorney Client
SWITCH‐AX‐1213332 ‐ SWITCH‐AX‐1213332       10/7/2016 13:40   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1213333 ‐ SWITCH‐AX‐1213333       10/7/2016 13:40   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1213334 ‐ SWITCH‐AX‐1213334       10/7/2016 13:40   image002.png                                                        Attorney Client
SWITCH‐AX‐1213335 ‐ SWITCH‐AX‐1213335       10/7/2016 13:40   image003.jpg                                                        Attorney Client
SWITCH‐AX‐1213336 ‐ SWITCH‐AX‐1213337       10/7/2016 13:40   MZ‐SIGNED‐5655‐Badura‐ISP‐Supernap.pdf                              Attorney Client
SWITCH‐AX‐1213338 ‐ SWITCH‐AX‐1213339       10/7/2016 13:40   RE_ Machine Zone _ Banjo.msg                                        Attorney Client
SWITCH‐AX‐1213340 ‐ SWITCH‐AX‐1213347       10/7/2016 13:40   Colocation Facilities Agreement_Banjo.pdf                           Attorney Client
SWITCH‐AX‐1213348 ‐ SWITCH‐AX‐1213357       10/7/2016 13:40   Re_ Connection to 5655 Badura.msg                                   Attorney Client
SWITCH‐AX‐1213358 ‐ SWITCH‐AX‐1213359       10/7/2016 13:47   8ae9f9a8‐e3fc‐4705‐aff9‐d39f214af1df.msg                            Attorney Client
SWITCH‐AX‐1213360 ‐ SWITCH‐AX‐1213360       10/7/2016 13:47   B920‐09‐002‐B.pdf                                                   Attorney Client
SWITCH‐AX‐1213361 ‐ SWITCH‐AX‐1213361       10/7/2016 13:47   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1213362 ‐ SWITCH‐AX‐1213362       10/7/2016 13:47   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1213363 ‐ SWITCH‐AX‐1213370       10/7/2016 13:47   B920‐09‐001‐M.pdf                                                   Attorney Client
SWITCH‐AX‐1213371 ‐ SWITCH‐AX‐1213371       10/7/2016 14:41   no Title                                                            Attorney Client
SWITCH‐AX‐1213372 ‐ SWITCH‐AX‐1213372       10/7/2016 15:54   9cd43e5b‐523d‐4188‐9dfe‐8954a8cf761d.msg                            Attorney Client
SWITCH‐AX‐1213373 ‐ SWITCH‐AX‐1213380       10/7/2016 15:54   Order_for_Services_‐_Switch_‐_MXP62 v2 to v3 20161005 Switch.docx   Attorney Client
SWITCH‐AX‐1213381 ‐ SWITCH‐AX‐1213381       10/7/2016 15:54   image002.png                                                        Attorney Client
SWITCH‐AX‐1213382 ‐ SWITCH‐AX‐1213382       10/7/2016 15:54   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1213383 ‐ SWITCH‐AX‐1213386       10/7/2016 15:54   8a9c1053‐3c5e‐4beb‐8bcf‐584ba5f3533d.msg                            Attorney Client
SWITCH‐AX‐1213387 ‐ SWITCH‐AX‐1213387       10/7/2016 15:54   Collection Report 161007.xlsx                                       Attorney Client
SWITCH‐AX‐1213388 ‐ SWITCH‐AX‐1213388       10/7/2016 15:54   Collection Report 161007.xlsx                                       Attorney Client
SWITCH‐AX‐1213389 ‐ SWITCH‐AX‐1213389       10/7/2016 15:54   Collection Report 161007.xlsx                                       Attorney Client
SWITCH‐AX‐1213390 ‐ SWITCH‐AX‐1213393       10/7/2016 15:54   no Title                                                            Attorney Client
SWITCH‐AX‐1213394 ‐ SWITCH‐AX‐1213394       10/7/2016 15:54   Collection Report 161007.xlsx                                       Attorney Client
SWITCH‐AX‐1213395 ‐ SWITCH‐AX‐1213395       10/7/2016 15:54   Collection Report 161007.xlsx                                       Attorney Client
SWITCH‐AX‐1213396 ‐ SWITCH‐AX‐1213396       10/7/2016 16:03   7e903a8d‐6770‐4f5f‐8dc5‐4ca78db28dcc.msg                            Attorney Client
SWITCH‐AX‐1213397 ‐ SWITCH‐AX‐1213397       10/7/2016 16:03   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1213398 ‐ SWITCH‐AX‐1213405       10/7/2016 16:03   Order_for_Services_‐_Switch_‐_MXP62 v2 to v3 20161007 Switch.docx   Attorney Client
SWITCH‐AX‐1213406 ‐ SWITCH‐AX‐1213408       10/7/2016 16:18   no Title                                                            Attorney Client
SWITCH‐AX‐1213409 ‐ SWITCH‐AX‐1213411       10/7/2016 16:18   RE_ Updated Data Center Rack_Power Assumptions for Switch.msg       Attorney Client




                                                                          EXHIBIT 10, PAGE 2468
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 716 of 829


Bates                                   Document Date         Document Title                                                              Privilege
SWITCH‐AX‐1213412 ‐ SWITCH‐AX‐1213413       10/7/2016 16:18   F509‐08‐005‐C.pdf                                                           Attorney Client
SWITCH‐AX‐1213414 ‐ SWITCH‐AX‐1213414       10/7/2016 16:18   New Switch FEG schedule‐D20130880.xlsx                                      Attorney Client
SWITCH‐AX‐1213415 ‐ SWITCH‐AX‐1213415       10/7/2016 16:27   87b94e04‐dab1‐4446‐abcb‐fb0e7d723638.msg                                    Attorney Client
SWITCH‐AX‐1213416 ‐ SWITCH‐AX‐1213416       10/7/2016 16:27   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1213417 ‐ SWITCH‐AX‐1213424       10/7/2016 16:27   Order_for_Services_‐_Switch_‐_MXP62 v2 to v3 20161007 Switch (2).docx       Attorney Client
SWITCH‐AX‐1213425 ‐ SWITCH‐AX‐1213425       10/7/2016 16:32   no Title                                                                    Attorney Client
SWITCH‐AX‐1213426 ‐ SWITCH‐AX‐1213426       10/7/2016 16:45   5f6bef52‐a45b‐45c2‐829d‐8a7e669b4066.msg                                    Attorney Client
SWITCH‐AX‐1213427 ‐ SWITCH‐AX‐1213443       10/7/2016 16:45   CEO Compensation                                                            Attorney Client
SWITCH‐AX‐1213444 ‐ SWITCH‐AX‐1213444       10/7/2016 16:45   no Title                                                                    Attorney Client
SWITCH‐AX‐1213445 ‐ SWITCH‐AX‐1213445       10/7/2016 17:03   e17a1e18‐c28f‐4226‐8e14‐35d59446d50b.msg                                    Attorney Client
SWITCH‐AX‐1213446 ‐ SWITCH‐AX‐1213449       10/7/2016 17:03   Redline Infomart Confidentiality Agmt V1 to V2 10‐07‐2016 Switch.docx       Attorney Client
SWITCH‐AX‐1213450 ‐ SWITCH‐AX‐1213450       10/7/2016 17:03   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1213451 ‐ SWITCH‐AX‐1213488       10/7/2016 23:29   2d9dbcd5‐0ec2‐4d6d‐9b6d‐a834b9fe3cac.msg                                    Attorney Client
SWITCH‐AX‐1213489 ‐ SWITCH‐AX‐1213489       10/7/2016 23:29   image006.jpg                                                                Attorney Client
SWITCH‐AX‐1213490 ‐ SWITCH‐AX‐1213490       10/7/2016 23:29   image008.jpg                                                                Attorney Client
SWITCH‐AX‐1213491 ‐ SWITCH‐AX‐1213491       10/7/2016 23:29   image003.jpg                                                                Attorney Client
SWITCH‐AX‐1213492 ‐ SWITCH‐AX‐1213492       10/7/2016 23:29   image005.jpg                                                                Attorney Client
SWITCH‐AX‐1213493 ‐ SWITCH‐AX‐1213530        10/8/2016 0:09   a12bbb97‐3209‐46cc‐a8bf‐d15843f5f283.msg                                    Attorney Client
SWITCH‐AX‐1213531 ‐ SWITCH‐AX‐1213531        10/8/2016 0:09   image014.jpg                                                                Attorney Client
SWITCH‐AX‐1213532 ‐ SWITCH‐AX‐1213532        10/8/2016 0:09   image019.jpg                                                                Attorney Client
SWITCH‐AX‐1213533 ‐ SWITCH‐AX‐1213533        10/8/2016 0:09   image016.jpg                                                                Attorney Client
SWITCH‐AX‐1213534 ‐ SWITCH‐AX‐1213534        10/8/2016 0:09   image017.jpg                                                                Attorney Client
SWITCH‐AX‐1213535 ‐ SWITCH‐AX‐1213535       10/8/2016 11:59   no Title                                                                    Attorney Client
SWITCH‐AX‐1213536 ‐ SWITCH‐AX‐1213536       10/8/2016 11:59   image003.png                                                                Attorney Client
SWITCH‐AX‐1213537 ‐ SWITCH‐AX‐1213576       10/8/2016 11:59   Switch Ltd Dark Fiber IRU and Revenue Commitment Agreement 2016‐09‐27.pdf   Attorney Client
SWITCH‐AX‐1213577 ‐ SWITCH‐AX‐1213578       10/8/2016 12:45   no Title                                                                    Attorney Client
SWITCH‐AX‐1213579 ‐ SWITCH‐AX‐1213605       10/8/2016 12:45   DARK FIBER IRU AGREEMENT‐Windstream Switch Clean 20160901.pdf               Attorney Client
SWITCH‐AX‐1213606 ‐ SWITCH‐AX‐1213606       10/8/2016 12:45   Windstream Colo_Las Vegas 3.pdf                                             Attorney Client
SWITCH‐AX‐1213607 ‐ SWITCH‐AX‐1213607       10/8/2016 12:45   Windstream Colo_Tahoe Reno 3.pdf                                            Attorney Client
SWITCH‐AX‐1213608 ‐ SWITCH‐AX‐1213608       10/8/2016 12:45   image001.png                                                                Attorney Client
SWITCH‐AX‐1213609 ‐ SWITCH‐AX‐1213626       10/8/2016 12:45   Collocation Agreement‐Windstream‐Switch‐20160901 Clean Switch.pdf           Attorney Client
SWITCH‐AX‐1213627 ‐ SWITCH‐AX‐1213627       10/8/2016 12:45   image002.png                                                                Attorney Client
SWITCH‐AX‐1213628 ‐ SWITCH‐AX‐1213628       10/8/2016 13:17   c4b59de7‐4336‐4bbe‐8bcb‐a886da4bcd80.msg                                    Attorney Client
SWITCH‐AX‐1213629 ‐ SWITCH‐AX‐1213629       10/8/2016 13:17   image001.png                                                                Attorney Client
SWITCH‐AX‐1213630 ‐ SWITCH‐AX‐1213676       10/8/2016 13:17   4e ‐ BVA Report.pdf                                                         Attorney Client
SWITCH‐AX‐1213677 ‐ SWITCH‐AX‐1213677       10/10/2016 7:18   no Title                                                                    Attorney Client
SWITCH‐AX‐1213678 ‐ SWITCH‐AX‐1213678       10/10/2016 7:18   ATT00003.htm                                                                Attorney Client
SWITCH‐AX‐1213679 ‐ SWITCH‐AX‐1213685       10/10/2016 7:18   Option Exercise Agmt 11‐20‐2015 (Castor).pdf                                Attorney Client
SWITCH‐AX‐1213686 ‐ SWITCH‐AX‐1213754       10/10/2016 7:18   Third AR Operating Agmt Switch Final.pdf                                    Attorney Client
SWITCH‐AX‐1213755 ‐ SWITCH‐AX‐1213759       10/10/2016 7:18   Option Exercise Agmt 10‐01‐2013 (Castor).pdf                                Attorney Client
SWITCH‐AX‐1213760 ‐ SWITCH‐AX‐1213767       10/10/2016 7:18   Incentive Unit 06‐13‐2016 (Castor).pdf                                      Attorney Client
SWITCH‐AX‐1213768 ‐ SWITCH‐AX‐1213768       10/10/2016 7:18   ATT00001.htm                                                                Attorney Client
SWITCH‐AX‐1213769 ‐ SWITCH‐AX‐1213770       10/10/2016 7:18   Additional Member Assumption Agmt 10‐01‐2013 (Castor).pdf                   Attorney Client
SWITCH‐AX‐1213771 ‐ SWITCH‐AX‐1213771       10/10/2016 7:18   Castor Equity Issuances.zip                                                 Attorney Client
SWITCH‐AX‐1213772 ‐ SWITCH‐AX‐1213778       10/10/2016 7:18   Option Exercise Agmt 06‐13‐2016 (Castor).pdf                                Attorney Client
SWITCH‐AX‐1213779 ‐ SWITCH‐AX‐1213786       10/10/2016 7:18   Incentive Unit 02‐20‐2015 (Castor).pdf                                      Attorney Client




                                                                          EXHIBIT 10, PAGE 2469
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 717 of 829


Bates                                   Document Date         Document Title                                                                        Privilege
SWITCH‐AX‐1213787 ‐ SWITCH‐AX‐1213787       10/10/2016 7:18   ATT00002.htm                                                                        Attorney Client
SWITCH‐AX‐1213788 ‐ SWITCH‐AX‐1213795       10/10/2016 7:18   Incentive Unit 11‐20‐2015 (Castor).pdf                                              Attorney Client
SWITCH‐AX‐1213796 ‐ SWITCH‐AX‐1213796       10/10/2016 7:18   Sam Castor.xlsx                                                                     Attorney Client
SWITCH‐AX‐1213797 ‐ SWITCH‐AX‐1213798       10/10/2016 7:18   Notice of Exercise 07‐20‐2013 (Castor).pdf                                          Attorney Client
SWITCH‐AX‐1213799 ‐ SWITCH‐AX‐1213799       10/10/2016 7:18   ATT00004.htm                                                                        Attorney Client
SWITCH‐AX‐1213800 ‐ SWITCH‐AX‐1213800       10/10/2016 9:54   no Title                                                                            Attorney Client
SWITCH‐AX‐1213801 ‐ SWITCH‐AX‐1213810       10/10/2016 9:54   15‐9_SU_marketing pkgpdf.pdf                                                        Attorney Client
SWITCH‐AX‐1213811 ‐ SWITCH‐AX‐1213816       10/10/2016 9:54   Re_ new site.msg                                                                    Attorney Client
SWITCH‐AX‐1213817 ‐ SWITCH‐AX‐1213819       10/10/2016 9:54   Material License Agreement ‐ Physician Select Management, LLC 10‐6‐2015.pdf         Attorney Client
SWITCH‐AX‐1213820 ‐ SWITCH‐AX‐1213820       10/10/2016 9:54   image001.png                                                                        Attorney Client
SWITCH‐AX‐1213821 ‐ SWITCH‐AX‐1213821       10/10/2016 9:54   14‐9‐SU‐esig‐LH[6].png                                                              Attorney Client
SWITCH‐AX‐1213822 ‐ SWITCH‐AX‐1213823      10/10/2016 10:42   4f62d058‐84f1‐45a7‐86ad‐767c1c301e0b.msg                                            Attorney Client
SWITCH‐AX‐1213824 ‐ SWITCH‐AX‐1213824      10/10/2016 10:42   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1213825 ‐ SWITCH‐AX‐1213825      10/10/2016 11:34   no Title                                                                            Attorney Client
SWITCH‐AX‐1213826 ‐ SWITCH‐AX‐1213827      10/10/2016 11:34   Independent Contractor Services Agreement                                           Attorney Client
SWITCH‐AX‐1213828 ‐ SWITCH‐AX‐1213828      10/10/2016 11:45   no Title                                                                            Attorney Client
SWITCH‐AX‐1213829 ‐ SWITCH‐AX‐1213829      10/10/2016 11:45   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1213830 ‐ SWITCH‐AX‐1213849      10/10/2016 11:45   Fiber Services Agreement CC Comm Switch 20160922 (3) CCCOMM Rev 1.docx              Attorney Client
SWITCH‐AX‐1213850 ‐ SWITCH‐AX‐1213862      10/10/2016 11:45   OPERATIONS AND MAINTENANCE AGREEMENT‐ CC Comm Switch v3 to v4 20161005 (002) CCCOMM Attorney Client
SWITCH‐AX‐1213863 ‐ SWITCH‐AX‐1213880      10/10/2016 11:45   LICENSE AGREEMENT‐CAGED SPACE                                                       Attorney Client
SWITCH‐AX‐1213881 ‐ SWITCH‐AX‐1213882      10/10/2016 11:56   754e4d73‐100b‐43ab‐a761‐cb6b667628f3.msg                                            Attorney Client
SWITCH‐AX‐1213883 ‐ SWITCH‐AX‐1213884      10/10/2016 12:10   no Title                                                                            Attorney Client;Work Product
SWITCH‐AX‐1213885 ‐ SWITCH‐AX‐1213885      10/10/2016 12:10   image002.png                                                                        Attorney Client;Work Product
SWITCH‐AX‐1213886 ‐ SWITCH‐AX‐1213886      10/10/2016 12:10   image001.png                                                                        Attorney Client;Work Product
SWITCH‐AX‐1213887 ‐ SWITCH‐AX‐1213892      10/10/2016 12:29   9eeaa0c8‐51ed‐4696‐a65a‐86683ac3ac7a.msg                                            Attorney Client
SWITCH‐AX‐1213893 ‐ SWITCH‐AX‐1213899      10/10/2016 12:29   SCOPE                                                                               Attorney Client
SWITCH‐AX‐1213900 ‐ SWITCH‐AX‐1213936      10/10/2016 12:29   REDLINE MWO V3 to V4 Switch (20161004).docx                                         Attorney Client
SWITCH‐AX‐1213937 ‐ SWITCH‐AX‐1213937      10/10/2016 12:29   Security Policy Overview Rev 1.doc                                                  Attorney Client
SWITCH‐AX‐1213938 ‐ SWITCH‐AX‐1213943      10/10/2016 12:29   SCOPE                                                                               Attorney Client
SWITCH‐AX‐1213944 ‐ SWITCH‐AX‐1213946      10/10/2016 12:29   SCOPE                                                                               Attorney Client
SWITCH‐AX‐1213947 ‐ SWITCH‐AX‐1213948      10/10/2016 12:59   b1c1a515‐88bb‐4175‐8c02‐f9a10f5ad191.msg                                            Attorney Client
SWITCH‐AX‐1213949 ‐ SWITCH‐AX‐1213953      10/10/2016 12:59   2016.10.07 Colocation Facilities Ag (mbg comments).pdf                              Attorney Client
SWITCH‐AX‐1213954 ‐ SWITCH‐AX‐1213955      10/10/2016 12:59   no Title                                                                            Attorney Client
SWITCH‐AX‐1213956 ‐ SWITCH‐AX‐1213960      10/10/2016 12:59   2016.10.07 Colocation Facilities Ag (mbg comments).pdf                              Attorney Client
SWITCH‐AX‐1213961 ‐ SWITCH‐AX‐1213964      10/10/2016 13:52   24bff702‐4da9‐4058‐b3ad‐31af48bfce64.msg                                            Attorney Client
SWITCH‐AX‐1213965 ‐ SWITCH‐AX‐1213965      10/10/2016 13:52   image002.jpg                                                                        Attorney Client
SWITCH‐AX‐1213966 ‐ SWITCH‐AX‐1213966      10/10/2016 14:48   Collection Report 161010.xlsx                                                       Attorney Client
SWITCH‐AX‐1213967 ‐ SWITCH‐AX‐1213968      10/10/2016 15:55   2868c260‐f22c‐4019‐8a79‐e9fd60dc9918.msg                                            Attorney Client
SWITCH‐AX‐1213969 ‐ SWITCH‐AX‐1213969      10/10/2016 16:17   no Title                                                                            Attorney Client
SWITCH‐AX‐1213970 ‐ SWITCH‐AX‐1213980      10/10/2016 16:17   Switch Supernap Colocation Facilities Agreement, data center, co‐location.docx      Attorney Client
SWITCH‐AX‐1213981 ‐ SWITCH‐AX‐1213984      10/10/2016 16:39   d1e7b924‐7e49‐41c7‐bcc4‐f78161b523b8.msg                                            Attorney Client
SWITCH‐AX‐1213985 ‐ SWITCH‐AX‐1213985      10/10/2016 16:39   Collection Report 161010.xlsx                                                       Attorney Client
SWITCH‐AX‐1213986 ‐ SWITCH‐AX‐1213986      10/10/2016 16:39   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1213987 ‐ SWITCH‐AX‐1213990      10/10/2016 16:39   no Title                                                                            Attorney Client
SWITCH‐AX‐1213991 ‐ SWITCH‐AX‐1213991      10/10/2016 16:39   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1213992 ‐ SWITCH‐AX‐1213992      10/10/2016 16:39   Collection Report 161010.xlsx                                                       Attorney Client




                                                                         EXHIBIT 10, PAGE 2470
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 718 of 829


Bates                                   Document Date         Document Title                                                                        Privilege
SWITCH‐AX‐1213993 ‐ SWITCH‐AX‐1213993      10/10/2016 18:36   no Title                                                                            Attorney Client
SWITCH‐AX‐1213994 ‐ SWITCH‐AX‐1213995      10/10/2016 18:36   Schedule 2 2 ‐ Pricing for hospitals.xlsx                                           Attorney Client
SWITCH‐AX‐1213996 ‐ SWITCH‐AX‐1214045      10/10/2016 18:36   no Title                                                                            Attorney Client
SWITCH‐AX‐1214046 ‐ SWITCH‐AX‐1214046      10/10/2016 18:36   C:\Users\evert\Desktop\NV‐BASE‐TRANS‐1‐14‐14 Layout1 (1)                            Attorney Client
SWITCH‐AX‐1214047 ‐ SWITCH‐AX‐1214051      10/10/2016 18:36   no Title                                                                            Attorney Client
SWITCH‐AX‐1214052 ‐ SWITCH‐AX‐1214052      10/10/2016 18:36   image001.png                                                                        Attorney Client
SWITCH‐AX‐1214053 ‐ SWITCH‐AX‐1214053      10/10/2016 18:36   image001.png                                                                        Attorney Client
SWITCH‐AX‐1214054 ‐ SWITCH‐AX‐1214086      10/10/2016 18:36   IRU CAPACITY AGREEMENT                                                              Attorney Client
SWITCH‐AX‐1214087 ‐ SWITCH‐AX‐1214087      10/10/2016 18:36   ATT00003.htm                                                                        Attorney Client
SWITCH‐AX‐1214088 ‐ SWITCH‐AX‐1214088      10/10/2016 18:36   ATT00001.htm                                                                        Attorney Client
SWITCH‐AX‐1214089 ‐ SWITCH‐AX‐1214133      10/10/2016 18:36   no Title                                                                            Attorney Client
SWITCH‐AX‐1214134 ‐ SWITCH‐AX‐1214134      10/10/2016 18:36   ATT00002.htm                                                                        Attorney Client
SWITCH‐AX‐1214135 ‐ SWITCH‐AX‐1214136      10/10/2016 18:45   no Title                                                                            Attorney Client
SWITCH‐AX‐1214137 ‐ SWITCH‐AX‐1214149      10/10/2016 18:45   OPERATIONS AND MAINTENANCE AGRMT‐ WIN Switch Clean 20160901 (1).pdf                 Attorney Client
SWITCH‐AX‐1214150 ‐ SWITCH‐AX‐1214150      10/10/2016 18:45   image003.png                                                                        Attorney Client
SWITCH‐AX‐1214151 ‐ SWITCH‐AX‐1214151      10/10/2016 18:45   image004.png                                                                        Attorney Client
SWITCH‐AX‐1214152 ‐ SWITCH‐AX‐1214154       10/11/2016 8:13   no Title                                                                            Attorney Client
SWITCH‐AX‐1214155 ‐ SWITCH‐AX‐1214155       10/11/2016 8:13   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1214156 ‐ SWITCH‐AX‐1214163       10/11/2016 8:13   Redline‐CFA‐RO Tech Holdings‐v1 to v2‐20161011.pdf                                  Attorney Client
SWITCH‐AX‐1214164 ‐ SWITCH‐AX‐1214171       10/11/2016 8:13   CFA‐RO Tech Holdings‐v2‐20161011.pdf                                                Attorney Client
SWITCH‐AX‐1214172 ‐ SWITCH‐AX‐1214172       10/11/2016 8:13   image002.jpg                                                                        Attorney Client
SWITCH‐AX‐1214173 ‐ SWITCH‐AX‐1214185       10/11/2016 8:40   no Title                                                                            Attorney Client
SWITCH‐AX‐1214186 ‐ SWITCH‐AX‐1214186       10/11/2016 8:40   image004.jpg                                                                        Attorney Client
SWITCH‐AX‐1214187 ‐ SWITCH‐AX‐1214187       10/11/2016 8:40   image010.jpg                                                                        Attorney Client
SWITCH‐AX‐1214188 ‐ SWITCH‐AX‐1214188       10/11/2016 8:40   image003.png                                                                        Attorney Client
SWITCH‐AX‐1214189 ‐ SWITCH‐AX‐1214190      10/11/2016 10:46   no Title                                                                            Attorney Client
SWITCH‐AX‐1214191 ‐ SWITCH‐AX‐1214196      10/11/2016 11:46   202a72ed‐7a4f‐4163‐901d‐7c08d83d72b1.msg                                            Attorney Client
SWITCH‐AX‐1214197 ‐ SWITCH‐AX‐1214197      10/11/2016 11:46   image001.png                                                                        Attorney Client
SWITCH‐AX‐1214198 ‐ SWITCH‐AX‐1214221      10/11/2016 11:46   USA‐MA‐DEALER PRICE LIST 09‐16[1][1].pdf                                            Attorney Client
SWITCH‐AX‐1214222 ‐ SWITCH‐AX‐1214227      10/11/2016 11:46   Microsoft Word ‐ REL_Sales_Price Sheet US_160208.docx                               Attorney Client
SWITCH‐AX‐1214228 ‐ SWITCH‐AX‐1214228      10/11/2016 11:46   14‐9‐SU‐esig‐TTaylor[4].png                                                         Attorney Client
SWITCH‐AX‐1214229 ‐ SWITCH‐AX‐1214229      10/11/2016 13:42   7f26f06c‐2826‐47d9‐a27f‐2e1cee456d3e.msg                                            Attorney Client
SWITCH‐AX‐1214230 ‐ SWITCH‐AX‐1214233      10/11/2016 14:46   d9d1f302‐57ef‐4312‐aa03‐d96ba1a02518.msg                                            Attorney Client
SWITCH‐AX‐1214234 ‐ SWITCH‐AX‐1214234      10/11/2016 14:46   image002.jpg                                                                        Attorney Client
SWITCH‐AX‐1214235 ‐ SWITCH‐AX‐1214235      10/11/2016 14:46   no Title                                                                            Attorney Client
SWITCH‐AX‐1214236 ‐ SWITCH‐AX‐1214252      10/11/2016 14:46   LICENSE AGREEMENT‐CAGED SPACE                                                       Attorney Client
SWITCH‐AX‐1214253 ‐ SWITCH‐AX‐1214253      10/11/2016 14:46   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1214254 ‐ SWITCH‐AX‐1214273      10/11/2016 14:46   Fiber Services Agreement CC Comm Switch 20161011(3) CCCOMM Rev 1 (2).docx           Attorney Client
SWITCH‐AX‐1214274 ‐ SWITCH‐AX‐1214286      10/11/2016 14:46   OPERATIONS AND MAINTENANCE AGREEMENT‐ CC Comm Switch v3 to v4 20161011 (002) CCCOMM Attorney Client
SWITCH‐AX‐1214287 ‐ SWITCH‐AX‐1214288      10/11/2016 16:16   218de0e6‐b868‐4bdd‐90ca‐18e5637a0e34.msg                                            Attorney Client
SWITCH‐AX‐1214289 ‐ SWITCH‐AX‐1214289      10/11/2016 16:40   no Title                                                                            Attorney Client
SWITCH‐AX‐1214290 ‐ SWITCH‐AX‐1214309      10/11/2016 16:40   Fiber Services Agreement CC Comm Switch 20161011(3) CCCOMM Rev 1 (2).docx           Attorney Client
SWITCH‐AX‐1214310 ‐ SWITCH‐AX‐1214322      10/11/2016 16:40   OPERATIONS AND MAINTENANCE AGREEMENT‐ CC Comm Switch v3 to v4 20161011 (002) CCCOMM Attorney Client
SWITCH‐AX‐1214323 ‐ SWITCH‐AX‐1214339      10/11/2016 16:40   LICENSE AGREEMENT‐CAGED SPACE                                                       Attorney Client
SWITCH‐AX‐1214340 ‐ SWITCH‐AX‐1214340      10/11/2016 16:40   image001.jpg                                                                        Attorney Client
SWITCH‐AX‐1214341 ‐ SWITCH‐AX‐1214345      10/11/2016 16:57   da1a823d‐9c07‐468f‐8ed2‐37b5233d94c3.msg                                            Attorney Client




                                                                         EXHIBIT 10, PAGE 2471
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 719 of 829


Bates                                   Document Date         Document Title                                                                          Privilege
SWITCH‐AX‐1214346 ‐ SWITCH‐AX‐1214346      10/11/2016 16:57   Collection Report 161011.xlsx                                                          Attorney Client
SWITCH‐AX‐1214347 ‐ SWITCH‐AX‐1214347      10/11/2016 16:57   Collection Report 161011.xlsx                                                          Attorney Client
SWITCH‐AX‐1214348 ‐ SWITCH‐AX‐1214352      10/11/2016 16:57   no Title                                                                               Attorney Client
SWITCH‐AX‐1214353 ‐ SWITCH‐AX‐1214353      10/11/2016 16:57   Collection Report 161011.xlsx                                                          Attorney Client
SWITCH‐AX‐1214354 ‐ SWITCH‐AX‐1214354      10/11/2016 16:57   Collection Report 161011.xlsx                                                          Attorney Client
SWITCH‐AX‐1214355 ‐ SWITCH‐AX‐1214355      10/11/2016 17:00   Collection Report 161011.xlsx                                                          Attorney Client
SWITCH‐AX‐1214356 ‐ SWITCH‐AX‐1214358      10/11/2016 17:01   aa050a43‐5952‐4987‐a95c‐966fe3fccff2.msg                                               Attorney Client
SWITCH‐AX‐1214359 ‐ SWITCH‐AX‐1214359      10/11/2016 17:01   Switch ‐ Venetian Zayo Service Order (Project 3) (Final Execution Copy ‐ 09.22.16).pdf Attorney Client
SWITCH‐AX‐1214360 ‐ SWITCH‐AX‐1214363      10/11/2016 17:01   Project 3 ‐ SOF # 706946.pdf                                                           Attorney Client
SWITCH‐AX‐1214364 ‐ SWITCH‐AX‐1214364      10/11/2016 17:01   image002.jpg                                                                           Attorney Client
SWITCH‐AX‐1214365 ‐ SWITCH‐AX‐1214365      10/11/2016 17:01   Venetian SO Project 2.pdf                                                              Attorney Client
SWITCH‐AX‐1214366 ‐ SWITCH‐AX‐1214366      10/11/2016 17:01   image001.jpg                                                                           Attorney Client
SWITCH‐AX‐1214367 ‐ SWITCH‐AX‐1214369      10/11/2016 17:01   Project 2 ‐ SO # 715952.pdf                                                            Attorney Client
SWITCH‐AX‐1214370 ‐ SWITCH‐AX‐1214372      10/11/2016 17:01   no Title                                                                               Attorney Client
SWITCH‐AX‐1214373 ‐ SWITCH‐AX‐1214375      10/11/2016 17:01   Project 2 ‐ SO # 715952.pdf                                                            Attorney Client
SWITCH‐AX‐1214376 ‐ SWITCH‐AX‐1214379      10/11/2016 17:01   Project 3 ‐ SOF # 706946.pdf                                                           Attorney Client
SWITCH‐AX‐1214380 ‐ SWITCH‐AX‐1214380      10/11/2016 17:01   Switch ‐ Venetian Zayo Service Order (Project 3) (Final Execution Copy ‐ 09.22.16).pdf Attorney Client
SWITCH‐AX‐1214381 ‐ SWITCH‐AX‐1214381      10/11/2016 17:01   Venetian SO Project 2.pdf                                                              Attorney Client
SWITCH‐AX‐1214382 ‐ SWITCH‐AX‐1214382      10/11/2016 17:01   image001.jpg                                                                           Attorney Client
SWITCH‐AX‐1214383 ‐ SWITCH‐AX‐1214383      10/11/2016 17:01   image002.jpg                                                                           Attorney Client
SWITCH‐AX‐1214384 ‐ SWITCH‐AX‐1214385      10/11/2016 17:02   d216dcd8‐f5eb‐463d‐ba19‐f76fc6b0c430.msg                                               Attorney Client
SWITCH‐AX‐1214386 ‐ SWITCH‐AX‐1214386      10/11/2016 17:02   image001.jpg                                                                           Attorney Client
SWITCH‐AX‐1214387 ‐ SWITCH‐AX‐1214390      10/11/2016 17:02   RE_ SNI Milan Munters Proposal For Additional TSC500s & MAU.msg                        Attorney Client
SWITCH‐AX‐1214391 ‐ SWITCH‐AX‐1214391      10/11/2016 17:02   SI_Milan_MPNIServices_Proposal_20160921.pdf                                            Attorney Client
SWITCH‐AX‐1214392 ‐ SWITCH‐AX‐1214397      10/11/2016 17:02   SI_Milan_Munters_TSC500_Proposal_20160921.pdf                                          Attorney Client
SWITCH‐AX‐1214398 ‐ SWITCH‐AX‐1214401      10/11/2016 17:05   7678fdd2‐22dc‐408a‐8e49‐d691264ed32e.msg                                               Attorney Client
SWITCH‐AX‐1214402 ‐ SWITCH‐AX‐1214402      10/11/2016 17:05   image002.jpg                                                                           Attorney Client
SWITCH‐AX‐1214403 ‐ SWITCH‐AX‐1214403      10/11/2016 17:05   image003.jpg                                                                           Attorney Client
SWITCH‐AX‐1214404 ‐ SWITCH‐AX‐1214407      10/11/2016 17:05   no Title                                                                               Attorney Client
SWITCH‐AX‐1214408 ‐ SWITCH‐AX‐1214408      10/11/2016 17:05   image002.jpg                                                                           Attorney Client
SWITCH‐AX‐1214409 ‐ SWITCH‐AX‐1214409      10/11/2016 17:05   image003.jpg                                                                           Attorney Client
SWITCH‐AX‐1214410 ‐ SWITCH‐AX‐1214410      10/11/2016 17:06   no Title                                                                               Attorney Client
SWITCH‐AX‐1214411 ‐ SWITCH‐AX‐1214430      10/11/2016 17:06   Fiber Services Agreement CC Comm Switch 20161011(3) CCCOMM Rev 1 (2).docx              Attorney Client
SWITCH‐AX‐1214431 ‐ SWITCH‐AX‐1214431      10/11/2016 17:06   CC Comm pricing matrix 10032016 CCCOMM rev 2.docx                                      Attorney Client
SWITCH‐AX‐1214432 ‐ SWITCH‐AX‐1214448      10/11/2016 17:06   LICENSE AGREEMENT‐CAGED SPACE                                                          Attorney Client
SWITCH‐AX‐1214449 ‐ SWITCH‐AX‐1214461      10/11/2016 17:06   OPERATIONS AND MAINTENANCE AGREEMENT‐ CC Comm Switch v3 to v4 20161011 (002) CCCOMM Attorney Client
SWITCH‐AX‐1214462 ‐ SWITCH‐AX‐1214464      10/11/2016 17:37   no Title                                                                               Attorney Client
SWITCH‐AX‐1214465 ‐ SWITCH‐AX‐1214466      10/11/2016 19:24   60f463bb‐643f‐4a94‐b148‐0aa45df7e0f9.msg                                               Attorney Client
SWITCH‐AX‐1214467 ‐ SWITCH‐AX‐1214471      10/11/2016 19:24   Redline v2 to v3.docx                                                                  Attorney Client
SWITCH‐AX‐1214472 ‐ SWITCH‐AX‐1214476      10/11/2016 19:24   MasterTCs‐Munters‐V3‐20161011.docx                                                     Attorney Client
SWITCH‐AX‐1214477 ‐ SWITCH‐AX‐1214477       10/12/2016 8:09   11.2016 Combined Interest Recon.xlsx                                                   Attorney Client
SWITCH‐AX‐1214478 ‐ SWITCH‐AX‐1214480       10/12/2016 8:35   no Title                                                                               Attorney Client
SWITCH‐AX‐1214481 ‐ SWITCH‐AX‐1214481       10/12/2016 8:35   image003.png                                                                           Attorney Client
SWITCH‐AX‐1214482 ‐ SWITCH‐AX‐1214482       10/12/2016 8:35   image001.jpg                                                                           Attorney Client
SWITCH‐AX‐1214483 ‐ SWITCH‐AX‐1214483       10/12/2016 8:35   Zayo IRU‐ Executed Agreements.msg                                                      Attorney Client
SWITCH‐AX‐1214484 ‐ SWITCH‐AX‐1214523       10/12/2016 8:35   Switch Ltd Dark Fiber IRU and Revenue Commitment Agreement 2016‐09‐27.pdf              Attorney Client




                                                                         EXHIBIT 10, PAGE 2472
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 720 of 829


Bates                                   Document Date         Document Title                                                                    Privilege
SWITCH‐AX‐1214524 ‐ SWITCH‐AX‐1214526       10/12/2016 8:35   8dbf6b86‐4dae‐47d6‐9610‐b19dc0cc42c6.msg                                          Attorney Client
SWITCH‐AX‐1214527 ‐ SWITCH‐AX‐1214527       10/12/2016 8:35   Zayo IRU‐ Executed Agreements.msg                                                 Attorney Client
SWITCH‐AX‐1214528 ‐ SWITCH‐AX‐1214528       10/12/2016 8:35   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1214529 ‐ SWITCH‐AX‐1214529       10/12/2016 8:35   image003.png                                                                      Attorney Client
SWITCH‐AX‐1214530 ‐ SWITCH‐AX‐1214569       10/12/2016 8:35   Switch Ltd Dark Fiber IRU and Revenue Commitment Agreement 2016‐09‐27.pdf         Attorney Client
SWITCH‐AX‐1214570 ‐ SWITCH‐AX‐1214573       10/12/2016 8:50   no Title                                                                          Attorney Client
SWITCH‐AX‐1214574 ‐ SWITCH‐AX‐1214579       10/12/2016 8:50   Zayo Group Ethernet IP Service Schedule (2 9 2016) REDLINE.docx                   Attorney Client
SWITCH‐AX‐1214580 ‐ SWITCH‐AX‐1214587       10/12/2016 8:50   Colocation Facilities Agreement 04‐29‐2015 (fillable form).pdf                    Attorney Client
SWITCH‐AX‐1214588 ‐ SWITCH‐AX‐1214589       10/12/2016 9:28   no Title                                                                          Attorney Client
SWITCH‐AX‐1214590 ‐ SWITCH‐AX‐1214592       10/12/2016 9:28   Switch Material License Agreement‐ProfitBricks‐20161012‐Fillable.pdf              Attorney Client
SWITCH‐AX‐1214593 ‐ SWITCH‐AX‐1214593       10/12/2016 9:28   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1214594 ‐ SWITCH‐AX‐1214595      10/12/2016 10:06   no Title                                                                          Attorney Client
SWITCH‐AX‐1214596 ‐ SWITCH‐AX‐1214610      10/12/2016 10:06   Pls_provide_eSignatures_SWITCH_‐_Colocation_ (from DocuSign for Lesley S....pdf   Attorney Client
SWITCH‐AX‐1214611 ‐ SWITCH‐AX‐1214611      10/12/2016 10:06   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1214612 ‐ SWITCH‐AX‐1214612      10/12/2016 10:06   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1214613 ‐ SWITCH‐AX‐1214614      10/12/2016 10:06   567a2023‐4374‐4e3d‐8f81‐f126dcee6b08.msg                                          Attorney Client
SWITCH‐AX‐1214615 ‐ SWITCH‐AX‐1214615      10/12/2016 10:06   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1214616 ‐ SWITCH‐AX‐1214616      10/12/2016 10:06   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1214617 ‐ SWITCH‐AX‐1214631      10/12/2016 10:06   Pls_provide_eSignatures_SWITCH_‐_Colocation_ (from DocuSign for Lesley S....pdf   Attorney Client
SWITCH‐AX‐1214632 ‐ SWITCH‐AX‐1214635      10/12/2016 10:17   8ecb46cf‐849d‐44d9‐866f‐04471065f792.msg                                          Attorney Client
SWITCH‐AX‐1214636 ‐ SWITCH‐AX‐1214643      10/12/2016 10:17   R921‐07‐001‐M.pdf                                                                 Attorney Client
SWITCH‐AX‐1214644 ‐ SWITCH‐AX‐1214644      10/12/2016 10:17   R921‐07‐002‐C.pdf                                                                 Attorney Client
SWITCH‐AX‐1214645 ‐ SWITCH‐AX‐1214645      10/12/2016 10:17   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1214646 ‐ SWITCH‐AX‐1214649      10/12/2016 12:20   3756b299‐0929‐40d0‐a987‐5d39636e106d.msg                                          Attorney Client
SWITCH‐AX‐1214650 ‐ SWITCH‐AX‐1214650      10/12/2016 12:20   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1214651 ‐ SWITCH‐AX‐1214651      10/12/2016 12:20   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1214652 ‐ SWITCH‐AX‐1214661      10/12/2016 12:20   V911‐07‐001‐M.pdf                                                                 Attorney Client
SWITCH‐AX‐1214662 ‐ SWITCH‐AX‐1214662      10/12/2016 12:20   V911‐07‐002‐C.pdf                                                                 Attorney Client
SWITCH‐AX‐1214663 ‐ SWITCH‐AX‐1214663      10/12/2016 12:59   Accrued Commissions 160901.xlsx                                                   Attorney Client
SWITCH‐AX‐1214664 ‐ SWITCH‐AX‐1214665      10/12/2016 13:44   ad31f7b4‐9e6e‐4766‐8b75‐45cd0cfdd18e.msg                                          Attorney Client
SWITCH‐AX‐1214666 ‐ SWITCH‐AX‐1214666      10/12/2016 13:44   image003.png                                                                      Attorney Client
SWITCH‐AX‐1214667 ‐ SWITCH‐AX‐1214706      10/12/2016 13:44   Switch Ltd Dark Fiber IRU and Revenue Commitment Agreement 2016‐09‐27.pdf         Attorney Client
SWITCH‐AX‐1214707 ‐ SWITCH‐AX‐1214708      10/12/2016 13:44   ada9fcdb‐e3b4‐43d7‐ab44‐d1857a1faedd.msg                                          Attorney Client
SWITCH‐AX‐1214709 ‐ SWITCH‐AX‐1214748      10/12/2016 13:44   Switch Ltd Dark Fiber IRU and Revenue Commitment Agreement 2016‐09‐27.pdf         Attorney Client
SWITCH‐AX‐1214749 ‐ SWITCH‐AX‐1214749      10/12/2016 13:44   image003.png                                                                      Attorney Client
SWITCH‐AX‐1214750 ‐ SWITCH‐AX‐1214752      10/12/2016 14:06   dd267a16‐97c8‐4c67‐828d‐3f5fb3556aa1.msg                                          Attorney Client
SWITCH‐AX‐1214753 ‐ SWITCH‐AX‐1214753      10/12/2016 14:06   Zayo IRU‐ Executed Agreements.msg                                                 Attorney Client
SWITCH‐AX‐1214754 ‐ SWITCH‐AX‐1214754      10/12/2016 14:06   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1214755 ‐ SWITCH‐AX‐1214755      10/12/2016 14:06   image003.png                                                                      Attorney Client
SWITCH‐AX‐1214756 ‐ SWITCH‐AX‐1214795      10/12/2016 14:06   Switch Ltd Dark Fiber IRU and Revenue Commitment Agreement 2016‐09‐27.pdf         Attorney Client
SWITCH‐AX‐1214796 ‐ SWITCH‐AX‐1214808      10/12/2016 15:10   9c00d64c‐e682‐472e‐92c8‐2acf4968baa1.msg                                          Attorney Client
SWITCH‐AX‐1214809 ‐ SWITCH‐AX‐1214809      10/12/2016 15:10   image014.png                                                                      Attorney Client
SWITCH‐AX‐1214810 ‐ SWITCH‐AX‐1214810      10/12/2016 15:10   image021.jpg                                                                      Attorney Client
SWITCH‐AX‐1214811 ‐ SWITCH‐AX‐1214811      10/12/2016 15:10   image015.jpg                                                                      Attorney Client
SWITCH‐AX‐1214812 ‐ SWITCH‐AX‐1214812      10/12/2016 15:10   image013.png                                                                      Attorney Client
SWITCH‐AX‐1214813 ‐ SWITCH‐AX‐1214825      10/12/2016 15:10   no Title                                                                          Attorney Client




                                                                          EXHIBIT 10, PAGE 2473
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 721 of 829


Bates                                   Document Date         Document Title                                                                             Privilege
SWITCH‐AX‐1214826 ‐ SWITCH‐AX‐1214826      10/12/2016 15:10   image015.jpg                                                                               Attorney Client
SWITCH‐AX‐1214827 ‐ SWITCH‐AX‐1214827      10/12/2016 15:10   image021.jpg                                                                               Attorney Client
SWITCH‐AX‐1214828 ‐ SWITCH‐AX‐1214828      10/12/2016 15:10   image013.png                                                                               Attorney Client
SWITCH‐AX‐1214829 ‐ SWITCH‐AX‐1214829      10/12/2016 15:10   image014.png                                                                               Attorney Client
SWITCH‐AX‐1214830 ‐ SWITCH‐AX‐1214832      10/12/2016 15:11   cac5fdb2‐a621‐4a9c‐95bd‐f23fb1487172.msg                                                   Attorney Client
SWITCH‐AX‐1214833 ‐ SWITCH‐AX‐1214835      10/12/2016 15:11   no Title                                                                                   Attorney Client
SWITCH‐AX‐1214836 ‐ SWITCH‐AX‐1214849      10/12/2016 15:12   c32e9af5‐7dfe‐4939‐bd7d‐e181296260e7.msg                                                   Attorney Client
SWITCH‐AX‐1214850 ‐ SWITCH‐AX‐1214850      10/12/2016 15:12   image028.png                                                                               Attorney Client
SWITCH‐AX‐1214851 ‐ SWITCH‐AX‐1214851      10/12/2016 15:12   image035.jpg                                                                               Attorney Client
SWITCH‐AX‐1214852 ‐ SWITCH‐AX‐1214852      10/12/2016 15:12   image029.jpg                                                                               Attorney Client
SWITCH‐AX‐1214853 ‐ SWITCH‐AX‐1214853      10/12/2016 15:12   image027.png                                                                               Attorney Client
SWITCH‐AX‐1214854 ‐ SWITCH‐AX‐1214867      10/12/2016 15:12   no Title                                                                                   Attorney Client
SWITCH‐AX‐1214868 ‐ SWITCH‐AX‐1214868      10/12/2016 15:12   image028.png                                                                               Attorney Client
SWITCH‐AX‐1214869 ‐ SWITCH‐AX‐1214869      10/12/2016 15:12   image027.png                                                                               Attorney Client
SWITCH‐AX‐1214870 ‐ SWITCH‐AX‐1214870      10/12/2016 15:12   image035.jpg                                                                               Attorney Client
SWITCH‐AX‐1214871 ‐ SWITCH‐AX‐1214871      10/12/2016 15:12   image029.jpg                                                                               Attorney Client
SWITCH‐AX‐1214872 ‐ SWITCH‐AX‐1214873      10/12/2016 15:58   7e42b91b‐116e‐46fd‐8d18‐79d3fb81d4e1.msg                                                   Attorney Client
SWITCH‐AX‐1214874 ‐ SWITCH‐AX‐1214877      10/12/2016 15:58   Project_3_‐_SOF___706946.pdf                                                               Attorney Client
SWITCH‐AX‐1214878 ‐ SWITCH‐AX‐1214878      10/12/2016 15:58   Switch ‐ Venetian Zayo Service Order (Project 3) (Final Execution Copy ‐ 09.22.16).pdf     Attorney Client
SWITCH‐AX‐1214879 ‐ SWITCH‐AX‐1214879      10/12/2016 15:58   Venetian SO Project 2.pdf                                                                  Attorney Client
SWITCH‐AX‐1214880 ‐ SWITCH‐AX‐1214882      10/12/2016 15:58   Project_2_‐_SO___715952.pdf                                                                Attorney Client
SWITCH‐AX‐1214883 ‐ SWITCH‐AX‐1214883      10/12/2016 15:58   image001.jpg                                                                               Attorney Client
SWITCH‐AX‐1214884 ‐ SWITCH‐AX‐1214886      10/12/2016 15:58   RE_ Please Review ‐ Venetian Service Orders..pdf                                           Attorney Client
SWITCH‐AX‐1214887 ‐ SWITCH‐AX‐1214888      10/12/2016 15:58   no Title                                                                                   Attorney Client
SWITCH‐AX‐1214889 ‐ SWITCH‐AX‐1214891      10/12/2016 15:58   RE_ Please Review ‐ Venetian Service Orders..pdf                                           Attorney Client
SWITCH‐AX‐1214892 ‐ SWITCH‐AX‐1214895      10/12/2016 15:58   Project_3_‐_SOF___706946.pdf                                                               Attorney Client
SWITCH‐AX‐1214896 ‐ SWITCH‐AX‐1214896      10/12/2016 15:58   Venetian SO Project 2.pdf                                                                  Attorney Client
SWITCH‐AX‐1214897 ‐ SWITCH‐AX‐1214897      10/12/2016 15:58   image001.jpg                                                                               Attorney Client
SWITCH‐AX‐1214898 ‐ SWITCH‐AX‐1214898      10/12/2016 15:58   Switch ‐ Venetian Zayo Service Order (Project 3) (Final Execution Copy ‐ 09.22.16).pdf     Attorney Client
SWITCH‐AX‐1214899 ‐ SWITCH‐AX‐1214901      10/12/2016 15:58   Project_2_‐_SO___715952.pdf                                                                Attorney Client
SWITCH‐AX‐1214902 ‐ SWITCH‐AX‐1214904      10/12/2016 16:35   no Title                                                                                   Attorney Client
SWITCH‐AX‐1214905 ‐ SWITCH‐AX‐1214924      10/12/2016 16:35   Planet3 ‐ BitRaider ‐Technology License and Services Agreement REDLINE‐Switch Edits.docx   Attorney Client
SWITCH‐AX‐1214925 ‐ SWITCH‐AX‐1214925      10/12/2016 16:47   Collection Report 161012.xlsx                                                              Attorney Client
SWITCH‐AX‐1214926 ‐ SWITCH‐AX‐1214930      10/12/2016 16:47   7389fee6‐c0e6‐4056‐9fdc‐1a7b62ddb28c.msg                                                   Attorney Client
SWITCH‐AX‐1214931 ‐ SWITCH‐AX‐1214931      10/12/2016 16:47   Collection Report 161012.xlsx                                                              Attorney Client
SWITCH‐AX‐1214932 ‐ SWITCH‐AX‐1214932      10/12/2016 16:47   Collection Report 161012.xlsx                                                              Attorney Client
SWITCH‐AX‐1214933 ‐ SWITCH‐AX‐1214937      10/12/2016 16:47   no Title                                                                                   Attorney Client
SWITCH‐AX‐1214938 ‐ SWITCH‐AX‐1214938      10/12/2016 16:47   Collection Report 161012.xlsx                                                              Attorney Client
SWITCH‐AX‐1214939 ‐ SWITCH‐AX‐1214939      10/12/2016 16:47   Collection Report 161012.xlsx                                                              Attorney Client
SWITCH‐AX‐1214940 ‐ SWITCH‐AX‐1214940      10/12/2016 19:37   no Title                                                                                   Attorney Client
SWITCH‐AX‐1214941 ‐ SWITCH‐AX‐1214941      10/12/2016 19:37   ATT00001.htm                                                                               Attorney Client
SWITCH‐AX‐1214942 ‐ SWITCH‐AX‐1214943      10/12/2016 19:37   Nevada.docx                                                                                Attorney Client
SWITCH‐AX‐1214944 ‐ SWITCH‐AX‐1214949       10/13/2016 0:19   no Title                                                                                   Attorney Client
SWITCH‐AX‐1214950 ‐ SWITCH‐AX‐1214955       10/13/2016 0:19   no Title                                                                                   Attorney Client
SWITCH‐AX‐1214956 ‐ SWITCH‐AX‐1214961       10/13/2016 0:19   no Title                                                                                   Attorney Client
SWITCH‐AX‐1214962 ‐ SWITCH‐AX‐1214967       10/13/2016 0:19   no Title                                                                                   Attorney Client




                                                                           EXHIBIT 10, PAGE 2474
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 722 of 829


Bates                                   Document Date         Document Title                                                                        Privilege
SWITCH‐AX‐1214968 ‐ SWITCH‐AX‐1214969       10/13/2016 8:08   no Title                                                                              Attorney Client
SWITCH‐AX‐1214970 ‐ SWITCH‐AX‐1214970       10/13/2016 8:08   image001.jpg                                                                          Attorney Client
SWITCH‐AX‐1214971 ‐ SWITCH‐AX‐1215005       10/13/2016 8:08   MASTER SERVICES AGREEMENT                                                             Attorney Client
SWITCH‐AX‐1215006 ‐ SWITCH‐AX‐1215007      10/13/2016 10:49   no Title                                                                              Attorney Client
SWITCH‐AX‐1215008 ‐ SWITCH‐AX‐1215008      10/13/2016 10:49   UMB Bank ‐ Project Tracker 2016.xlsx                                                  Attorney Client
SWITCH‐AX‐1215009 ‐ SWITCH‐AX‐1215009      10/13/2016 15:52   Collection Report 161013.xlsx                                                         Attorney Client
SWITCH‐AX‐1215010 ‐ SWITCH‐AX‐1215014      10/13/2016 15:54   no Title                                                                              Attorney Client
SWITCH‐AX‐1215015 ‐ SWITCH‐AX‐1215015      10/13/2016 15:54   Collection Report 161013.xlsx                                                         Attorney Client
SWITCH‐AX‐1215016 ‐ SWITCH‐AX‐1215016      10/13/2016 15:54   Collection Report 161013.xlsx                                                         Attorney Client
SWITCH‐AX‐1215017 ‐ SWITCH‐AX‐1215021      10/13/2016 15:54   603001d7‐b3df‐4bbd‐bcf7‐827418e3eeed.msg                                              Attorney Client
SWITCH‐AX‐1215022 ‐ SWITCH‐AX‐1215022      10/13/2016 15:54   Collection Report 161013.xlsx                                                         Attorney Client
SWITCH‐AX‐1215023 ‐ SWITCH‐AX‐1215023      10/13/2016 15:54   Collection Report 161013.xlsx                                                         Attorney Client
SWITCH‐AX‐1215024 ‐ SWITCH‐AX‐1215026      10/13/2016 15:56   313690b8‐ae71‐4c6f‐b015‐70f84269aafc.msg                                              Attorney Client
SWITCH‐AX‐1215027 ‐ SWITCH‐AX‐1215034      10/13/2016 15:56   Colocation Facilities Agreement.pdf                                                   Attorney Client
SWITCH‐AX‐1215035 ‐ SWITCH‐AX‐1215035      10/13/2016 15:56   image001.jpg                                                                          Attorney Client
SWITCH‐AX‐1215036 ‐ SWITCH‐AX‐1215036      10/13/2016 15:56   image003.jpg                                                                          Attorney Client
SWITCH‐AX‐1215037 ‐ SWITCH‐AX‐1215044      10/13/2016 15:56   N871‐07‐001‐M.pdf                                                                     Attorney Client
SWITCH‐AX‐1215045 ‐ SWITCH‐AX‐1215045      10/13/2016 17:18   no Title                                                                              Attorney Client
SWITCH‐AX‐1215046 ‐ SWITCH‐AX‐1215046      10/13/2016 17:18   Untitled.msg                                                                          Attorney Client
SWITCH‐AX‐1215047 ‐ SWITCH‐AX‐1215047      10/13/2016 17:18   Untitled.msg                                                                          Attorney Client
SWITCH‐AX‐1215048 ‐ SWITCH‐AX‐1215048      10/13/2016 17:18   Untitled.msg                                                                          Attorney Client
SWITCH‐AX‐1215049 ‐ SWITCH‐AX‐1215049      10/13/2016 17:18   Untitled.msg                                                                          Attorney Client
SWITCH‐AX‐1215050 ‐ SWITCH‐AX‐1215050      10/13/2016 17:18   Untitled.msg                                                                          Attorney Client
SWITCH‐AX‐1215051 ‐ SWITCH‐AX‐1215051      10/13/2016 17:18   Untitled.msg                                                                          Attorney Client
SWITCH‐AX‐1215052 ‐ SWITCH‐AX‐1215052      10/13/2016 17:18   Untitled.msg                                                                          Attorney Client
SWITCH‐AX‐1215053 ‐ SWITCH‐AX‐1215053      10/13/2016 19:07   no Title                                                                              Attorney Client
SWITCH‐AX‐1215054 ‐ SWITCH‐AX‐1215054      10/13/2016 19:07   Untitled.msg                                                                          Attorney Client
SWITCH‐AX‐1215055 ‐ SWITCH‐AX‐1215055      10/13/2016 19:07   Untitled.msg                                                                          Attorney Client
SWITCH‐AX‐1215056 ‐ SWITCH‐AX‐1215056      10/13/2016 19:07   Untitled.msg                                                                          Attorney Client
SWITCH‐AX‐1215057 ‐ SWITCH‐AX‐1215057      10/13/2016 19:07   Untitled.msg                                                                          Attorney Client
SWITCH‐AX‐1215058 ‐ SWITCH‐AX‐1215058      10/13/2016 19:07   Untitled.msg                                                                          Attorney Client
SWITCH‐AX‐1215059 ‐ SWITCH‐AX‐1215059      10/13/2016 19:07   Untitled.msg                                                                          Attorney Client
SWITCH‐AX‐1215060 ‐ SWITCH‐AX‐1215060      10/13/2016 19:07   Untitled.msg                                                                          Attorney Client
SWITCH‐AX‐1215061 ‐ SWITCH‐AX‐1215061      10/13/2016 19:07   Untitled.msg                                                                          Attorney Client
SWITCH‐AX‐1215062 ‐ SWITCH‐AX‐1215062      10/13/2016 19:07   Untitled.msg                                                                          Attorney Client
SWITCH‐AX‐1215063 ‐ SWITCH‐AX‐1215063      10/13/2016 19:07   Untitled.msg                                                                          Attorney Client
SWITCH‐AX‐1215064 ‐ SWITCH‐AX‐1215064      10/13/2016 19:37   no Title                                                                              Attorney Client
SWITCH‐AX‐1215065 ‐ SWITCH‐AX‐1215065      10/13/2016 22:10   no Title                                                                              Attorney Client
SWITCH‐AX‐1215066 ‐ SWITCH‐AX‐1215066      10/13/2016 22:10   Untitled.msg                                                                          Attorney Client
SWITCH‐AX‐1215067 ‐ SWITCH‐AX‐1215067      10/13/2016 22:10   Untitled.msg                                                                          Attorney Client
SWITCH‐AX‐1215068 ‐ SWITCH‐AX‐1215068      10/13/2016 22:10   Untitled.msg                                                                          Attorney Client
SWITCH‐AX‐1215069 ‐ SWITCH‐AX‐1215069      10/13/2016 22:10   Untitled.msg                                                                          Attorney Client
SWITCH‐AX‐1215070 ‐ SWITCH‐AX‐1215070      10/13/2016 22:10   Untitled.msg                                                                          Attorney Client
SWITCH‐AX‐1215071 ‐ SWITCH‐AX‐1215078      10/14/2016 10:26   55063f12‐31dc‐4aa0‐9e33‐1fa6ca0c5912.msg                                              Attorney Client
SWITCH‐AX‐1215079 ‐ SWITCH‐AX‐1215086      10/14/2016 10:26   Microsoft Word ‐ Supernap Proposal Executive Search Saudi Arabia Jan 29th 2016.docx   Attorney Client
SWITCH‐AX‐1215087 ‐ SWITCH‐AX‐1215087      10/14/2016 10:30   no Title                                                                              Attorney Client




                                                                          EXHIBIT 10, PAGE 2475
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 723 of 829


Bates                                   Document Date         Document Title                                                          Privilege
SWITCH‐AX‐1215088 ‐ SWITCH‐AX‐1215098      10/14/2016 10:30   CFA‐Priceline.2016.10.14 ‐ Redline (00978444).DOCX                      Attorney Client
SWITCH‐AX‐1215099 ‐ SWITCH‐AX‐1215099      10/14/2016 10:30   Core Agreement‐SUPERNAP.2016.10.14 ‐ Redline (00978407).DOCX            Attorney Client
SWITCH‐AX‐1215100 ‐ SWITCH‐AX‐1215101      10/14/2016 10:56   6b727e20‐74e7‐4049‐8477‐05cb5373cdb7.msg                                Attorney Client
SWITCH‐AX‐1215102 ‐ SWITCH‐AX‐1215102      10/14/2016 10:56   S922‐07‐002‐C.pdf                                                       Attorney Client
SWITCH‐AX‐1215103 ‐ SWITCH‐AX‐1215103      10/14/2016 10:56   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1215104 ‐ SWITCH‐AX‐1215111      10/14/2016 10:56   S922‐07‐001‐M.pdf                                                       Attorney Client
SWITCH‐AX‐1215112 ‐ SWITCH‐AX‐1215112      10/14/2016 13:03   no Title                                                                Attorney Client
SWITCH‐AX‐1215113 ‐ SWITCH‐AX‐1215123      10/14/2016 13:03   CFA‐Priceline.2016.10.14 ‐ Redline (00978444).DOCX                      Attorney Client
SWITCH‐AX‐1215124 ‐ SWITCH‐AX‐1215134      10/14/2016 13:03   CFA‐Priceline.2016.10.14 ‐ Redline (00978444).DOCX                      Attorney Client
SWITCH‐AX‐1215135 ‐ SWITCH‐AX‐1215135      10/14/2016 13:03   Core Agreement‐SUPERNAP.2016.10.14 ‐ Redline (00978407).DOCX            Attorney Client
SWITCH‐AX‐1215136 ‐ SWITCH‐AX‐1215136      10/14/2016 14:55   d48c70d8‐a30e‐43fa‐abb8‐2e4cd2368072.msg                                Attorney Client
SWITCH‐AX‐1215137 ‐ SWITCH‐AX‐1215137      10/14/2016 14:55   image001.png                                                            Attorney Client
SWITCH‐AX‐1215138 ‐ SWITCH‐AX‐1215149      10/14/2016 14:55   Settlement Agreement Switch co Switch FINAL 02‐12‐16 Switch.docx        Attorney Client
SWITCH‐AX‐1215150 ‐ SWITCH‐AX‐1215154      10/14/2016 15:24   no Title                                                                Attorney Client
SWITCH‐AX‐1215155 ‐ SWITCH‐AX‐1215165      10/14/2016 15:24   CFA Switch BDO V6 20160923.docx                                         Attorney Client
SWITCH‐AX‐1215166 ‐ SWITCH‐AX‐1215174      10/14/2016 16:08   CFA‐Compassion First Pets‐v1 to v2‐20161013.pdf                         Attorney Client
SWITCH‐AX‐1215175 ‐ SWITCH‐AX‐1215176      10/14/2016 16:21   f1ef28a5‐1743‐4cfc‐a482‐c9ccfb78ba18.msg                                Attorney Client
SWITCH‐AX‐1215177 ‐ SWITCH‐AX‐1215187      10/14/2016 16:21   US Pub. 20120331317 (Rogers) 4816‐2349‐3929 v.1.pdf                     Attorney Client
SWITCH‐AX‐1215188 ‐ SWITCH‐AX‐1215195      10/14/2016 16:21   US Pat. 6412260 (Lukac) 4843‐7489‐1817 v.1.pdf                          Attorney Client
SWITCH‐AX‐1215196 ‐ SWITCH‐AX‐1215236      10/14/2016 16:21   US Pat. 4171029 (Beale) 4850‐7946‐9353 v.1.pdf                          Attorney Client
SWITCH‐AX‐1215237 ‐ SWITCH‐AX‐1215255      10/14/2016 16:21   US Pub. 20080029250 (Carlson) 4850‐1242‐6025 v.1.pdf                    Attorney Client
SWITCH‐AX‐1215256 ‐ SWITCH‐AX‐1215268      10/14/2016 16:21   US Pat. 7348702 (Melfi) 4828‐9843‐1273 v.1.pdf                          Attorney Client
SWITCH‐AX‐1215269 ‐ SWITCH‐AX‐1215286      10/14/2016 16:21   Electronic AKR and Amendment to NF office Action.pdf                    Attorney Client
SWITCH‐AX‐1215287 ‐ SWITCH‐AX‐1215317      10/14/2016 16:21   SW‐040 Final Office Action dated July 13, 2016 4812‐8248‐0436 v.1.pdf   Attorney Client
SWITCH‐AX‐1215318 ‐ SWITCH‐AX‐1215318      10/14/2016 16:27   Collection Report 161014.xlsx                                           Attorney Client
SWITCH‐AX‐1215319 ‐ SWITCH‐AX‐1215322      10/14/2016 16:27   4f42db31‐c383‐4708‐90f1‐4993db6898fd.msg                                Attorney Client
SWITCH‐AX‐1215323 ‐ SWITCH‐AX‐1215323      10/14/2016 16:27   Collection Report 161014.xlsx                                           Attorney Client
SWITCH‐AX‐1215324 ‐ SWITCH‐AX‐1215326      10/14/2016 17:19   41fdc15a‐675e‐4cfe‐9f5c‐53f99c513213.msg                                Attorney Client
SWITCH‐AX‐1215327 ‐ SWITCH‐AX‐1215334      10/14/2016 17:19   Order_for_Services_‐_Switch_‐_MXP62__AMZ_Re‐draft_10.14.16_.docx        Attorney Client
SWITCH‐AX‐1215335 ‐ SWITCH‐AX‐1215371      10/14/2016 17:19   Switch_Master_Work_Order__10.14.16_‐_AMZ_Redraft_.docx                  Attorney Client
SWITCH‐AX‐1215372 ‐ SWITCH‐AX‐1215372      10/14/2016 17:40   no Title                                                                Attorney Client
SWITCH‐AX‐1215373 ‐ SWITCH‐AX‐1215374      10/14/2016 17:40   WAVELENGTH SERVICES SCHEDULE.docx                                       Attorney Client
SWITCH‐AX‐1215375 ‐ SWITCH‐AX‐1215376      10/14/2016 17:40   MSA Addendum.pdf                                                        Attorney Client
SWITCH‐AX‐1215377 ‐ SWITCH‐AX‐1215377      10/14/2016 17:58   no Title                                                                Attorney Client
SWITCH‐AX‐1215378 ‐ SWITCH‐AX‐1215379      10/14/2016 17:58   MSA Addendum.pdf                                                        Attorney Client
SWITCH‐AX‐1215380 ‐ SWITCH‐AX‐1215381      10/14/2016 17:58   WAVELENGTH SERVICES SCHEDULE.docx                                       Attorney Client
SWITCH‐AX‐1215382 ‐ SWITCH‐AX‐1215382       10/15/2016 8:06   no Title                                                                Attorney Client
SWITCH‐AX‐1215383 ‐ SWITCH‐AX‐1215383       10/15/2016 8:06   Untitled.msg                                                            Attorney Client
SWITCH‐AX‐1215384 ‐ SWITCH‐AX‐1215384       10/15/2016 8:06   Untitled.msg                                                            Attorney Client
SWITCH‐AX‐1215385 ‐ SWITCH‐AX‐1215385       10/15/2016 8:06   Untitled.msg                                                            Attorney Client
SWITCH‐AX‐1215386 ‐ SWITCH‐AX‐1215386       10/15/2016 8:06   Untitled.msg                                                            Attorney Client
SWITCH‐AX‐1215387 ‐ SWITCH‐AX‐1215387       10/15/2016 8:06   Untitled.msg                                                            Attorney Client
SWITCH‐AX‐1215388 ‐ SWITCH‐AX‐1215388       10/15/2016 8:06   Untitled.msg                                                            Attorney Client
SWITCH‐AX‐1215389 ‐ SWITCH‐AX‐1215389      10/15/2016 21:36   no Title                                                                Attorney Client
SWITCH‐AX‐1215390 ‐ SWITCH‐AX‐1215390      10/15/2016 21:36   Untitled.msg                                                            Attorney Client
SWITCH‐AX‐1215391 ‐ SWITCH‐AX‐1215391      10/15/2016 21:36   Untitled.msg                                                            Attorney Client




                                                                          EXHIBIT 10, PAGE 2476
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 724 of 829


Bates                                   Document Date         Document Title                                             Privilege
SWITCH‐AX‐1215392 ‐ SWITCH‐AX‐1215392      10/15/2016 21:36   Untitled.msg                                               Attorney Client
SWITCH‐AX‐1215393 ‐ SWITCH‐AX‐1215393      10/15/2016 21:36   Untitled.msg                                               Attorney Client
SWITCH‐AX‐1215394 ‐ SWITCH‐AX‐1215394      10/15/2016 21:36   Untitled.msg                                               Attorney Client
SWITCH‐AX‐1215395 ‐ SWITCH‐AX‐1215395       10/16/2016 5:10   no Title                                                   Attorney Client
SWITCH‐AX‐1215396 ‐ SWITCH‐AX‐1215396       10/16/2016 5:10   Untitled.msg                                               Attorney Client
SWITCH‐AX‐1215397 ‐ SWITCH‐AX‐1215397       10/16/2016 5:10   Untitled.msg                                               Attorney Client
SWITCH‐AX‐1215398 ‐ SWITCH‐AX‐1215398       10/16/2016 5:10   Untitled.msg                                               Attorney Client
SWITCH‐AX‐1215399 ‐ SWITCH‐AX‐1215399       10/16/2016 5:10   Untitled.msg                                               Attorney Client
SWITCH‐AX‐1215400 ‐ SWITCH‐AX‐1215400       10/16/2016 5:10   Untitled.msg                                               Attorney Client
SWITCH‐AX‐1215401 ‐ SWITCH‐AX‐1215401       10/16/2016 5:10   Untitled.msg                                               Attorney Client
SWITCH‐AX‐1215402 ‐ SWITCH‐AX‐1215402       10/16/2016 6:05   no Title                                                   Attorney Client
SWITCH‐AX‐1215403 ‐ SWITCH‐AX‐1215403       10/16/2016 6:05   Untitled.msg                                               Attorney Client
SWITCH‐AX‐1215404 ‐ SWITCH‐AX‐1215404       10/16/2016 6:05   Untitled.msg                                               Attorney Client
SWITCH‐AX‐1215405 ‐ SWITCH‐AX‐1215405       10/16/2016 6:05   Untitled.msg                                               Attorney Client
SWITCH‐AX‐1215406 ‐ SWITCH‐AX‐1215406       10/16/2016 6:05   Untitled.msg                                               Attorney Client
SWITCH‐AX‐1215407 ‐ SWITCH‐AX‐1215407       10/16/2016 6:05   Untitled.msg                                               Attorney Client
SWITCH‐AX‐1215408 ‐ SWITCH‐AX‐1215408       10/16/2016 6:05   Untitled.msg                                               Attorney Client
SWITCH‐AX‐1215409 ‐ SWITCH‐AX‐1215409       10/16/2016 7:35   no Title                                                   Attorney Client
SWITCH‐AX‐1215410 ‐ SWITCH‐AX‐1215410       10/16/2016 7:35   Untitled.msg                                               Attorney Client
SWITCH‐AX‐1215411 ‐ SWITCH‐AX‐1215411       10/16/2016 7:35   Untitled.msg                                               Attorney Client
SWITCH‐AX‐1215412 ‐ SWITCH‐AX‐1215412       10/16/2016 7:35   Untitled.msg                                               Attorney Client
SWITCH‐AX‐1215413 ‐ SWITCH‐AX‐1215413       10/16/2016 7:35   Untitled.msg                                               Attorney Client
SWITCH‐AX‐1215414 ‐ SWITCH‐AX‐1215414       10/16/2016 7:35   Untitled.msg                                               Attorney Client
SWITCH‐AX‐1215415 ‐ SWITCH‐AX‐1215415       10/16/2016 8:32   no Title                                                   Attorney Client
SWITCH‐AX‐1215416 ‐ SWITCH‐AX‐1215416       10/16/2016 8:32   CFA _ Service order.msg                                    Attorney Client
SWITCH‐AX‐1215417 ‐ SWITCH‐AX‐1215417       10/16/2016 8:32   US Signal Colo.pdf                                         Attorney Client
SWITCH‐AX‐1215418 ‐ SWITCH‐AX‐1215427       10/16/2016 8:32   Please_DocuSign_CFA‐US_Signal‐20160912‐FullyExecuted.pdf   Attorney Client
SWITCH‐AX‐1215428 ‐ SWITCH‐AX‐1215428       10/16/2016 8:32   no Title                                                   Attorney Client
SWITCH‐AX‐1215429 ‐ SWITCH‐AX‐1215429       10/16/2016 8:32   CFA _ Service order.msg                                    Attorney Client
SWITCH‐AX‐1215430 ‐ SWITCH‐AX‐1215430       10/16/2016 8:32   US Signal Colo.pdf                                         Attorney Client
SWITCH‐AX‐1215431 ‐ SWITCH‐AX‐1215440       10/16/2016 8:32   Please_DocuSign_CFA‐US_Signal‐20160912‐FullyExecuted.pdf   Attorney Client
SWITCH‐AX‐1215441 ‐ SWITCH‐AX‐1215441       10/16/2016 9:36   no Title                                                   Attorney Client
SWITCH‐AX‐1215442 ‐ SWITCH‐AX‐1215442       10/16/2016 9:36   Untitled.msg                                               Attorney Client
SWITCH‐AX‐1215443 ‐ SWITCH‐AX‐1215443       10/16/2016 9:36   Untitled.msg                                               Attorney Client
SWITCH‐AX‐1215444 ‐ SWITCH‐AX‐1215444       10/16/2016 9:36   Untitled.msg                                               Attorney Client
SWITCH‐AX‐1215445 ‐ SWITCH‐AX‐1215445       10/16/2016 9:36   Untitled.msg                                               Attorney Client
SWITCH‐AX‐1215446 ‐ SWITCH‐AX‐1215446       10/16/2016 9:36   Untitled.msg                                               Attorney Client
SWITCH‐AX‐1215447 ‐ SWITCH‐AX‐1215447       10/16/2016 9:36   Untitled.msg                                               Attorney Client
SWITCH‐AX‐1215448 ‐ SWITCH‐AX‐1215448       10/16/2016 9:36   Untitled.msg                                               Attorney Client
SWITCH‐AX‐1215449 ‐ SWITCH‐AX‐1215449       10/16/2016 9:36   Untitled.msg                                               Attorney Client
SWITCH‐AX‐1215450 ‐ SWITCH‐AX‐1215450       10/16/2016 9:36   Untitled.msg                                               Attorney Client
SWITCH‐AX‐1215451 ‐ SWITCH‐AX‐1215451      10/16/2016 13:53   no Title                                                   Attorney Client
SWITCH‐AX‐1215452 ‐ SWITCH‐AX‐1215452      10/16/2016 13:53   247babc6‐437d‐493f‐b2d5‐d83e0ba35c3d.msg                   Attorney Client
SWITCH‐AX‐1215453 ‐ SWITCH‐AX‐1215453      10/16/2016 17:10   no Title                                                   Attorney Client
SWITCH‐AX‐1215454 ‐ SWITCH‐AX‐1215454      10/16/2016 17:10   Untitled.msg                                               Attorney Client
SWITCH‐AX‐1215455 ‐ SWITCH‐AX‐1215455      10/16/2016 17:10   Untitled.msg                                               Attorney Client




                                                                          EXHIBIT 10, PAGE 2477
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 725 of 829


Bates                                   Document Date         Document Title                                                     Privilege
SWITCH‐AX‐1215456 ‐ SWITCH‐AX‐1215456      10/16/2016 17:10   Untitled.msg                                                       Attorney Client
SWITCH‐AX‐1215457 ‐ SWITCH‐AX‐1215457      10/16/2016 17:10   Untitled.msg                                                       Attorney Client
SWITCH‐AX‐1215458 ‐ SWITCH‐AX‐1215458      10/16/2016 17:10   Untitled.msg                                                       Attorney Client
SWITCH‐AX‐1215459 ‐ SWITCH‐AX‐1215459      10/16/2016 17:10   Untitled.msg                                                       Attorney Client
SWITCH‐AX‐1215460 ‐ SWITCH‐AX‐1215460      10/16/2016 17:10   Untitled.msg                                                       Attorney Client
SWITCH‐AX‐1215461 ‐ SWITCH‐AX‐1215461      10/16/2016 17:10   Untitled.msg                                                       Attorney Client
SWITCH‐AX‐1215462 ‐ SWITCH‐AX‐1215462      10/16/2016 17:10   Untitled.msg                                                       Attorney Client
SWITCH‐AX‐1215463 ‐ SWITCH‐AX‐1215463      10/16/2016 18:36   no Title                                                           Attorney Client
SWITCH‐AX‐1215464 ‐ SWITCH‐AX‐1215464      10/16/2016 18:36   Untitled.msg                                                       Attorney Client
SWITCH‐AX‐1215465 ‐ SWITCH‐AX‐1215465      10/16/2016 18:36   Untitled.msg                                                       Attorney Client
SWITCH‐AX‐1215466 ‐ SWITCH‐AX‐1215466      10/16/2016 18:36   Untitled.msg                                                       Attorney Client
SWITCH‐AX‐1215467 ‐ SWITCH‐AX‐1215467      10/16/2016 18:36   Untitled.msg                                                       Attorney Client
SWITCH‐AX‐1215468 ‐ SWITCH‐AX‐1215468      10/16/2016 18:36   Untitled.msg                                                       Attorney Client
SWITCH‐AX‐1215469 ‐ SWITCH‐AX‐1215469      10/16/2016 18:36   Untitled.msg                                                       Attorney Client
SWITCH‐AX‐1215470 ‐ SWITCH‐AX‐1215470      10/16/2016 18:36   Untitled.msg                                                       Attorney Client
SWITCH‐AX‐1215471 ‐ SWITCH‐AX‐1215471      10/16/2016 18:36   Untitled.msg                                                       Attorney Client
SWITCH‐AX‐1215472 ‐ SWITCH‐AX‐1215472      10/16/2016 18:36   Untitled.msg                                                       Attorney Client
SWITCH‐AX‐1215473 ‐ SWITCH‐AX‐1215473      10/16/2016 18:36   Untitled.msg                                                       Attorney Client
SWITCH‐AX‐1215474 ‐ SWITCH‐AX‐1215477      10/16/2016 20:05   3fa1757c‐92c0‐451b‐ace5‐a56c5da41b88.msg                           Attorney Client
SWITCH‐AX‐1215478 ‐ SWITCH‐AX‐1215485      10/16/2016 20:05   Order_for_Services_‐_Switch_‐_MXP62__AMZ_Re‐draft_10.14.16_.docx   Attorney Client
SWITCH‐AX‐1215486 ‐ SWITCH‐AX‐1215522      10/16/2016 20:05   Switch_Master_Work_Order__10.14.16_‐_AMZ_Redraft_.docx             Attorney Client
SWITCH‐AX‐1215523 ‐ SWITCH‐AX‐1215523      10/16/2016 20:05   image001.jpg                                                       Attorney Client
SWITCH‐AX‐1215524 ‐ SWITCH‐AX‐1215524      10/16/2016 20:35   no Title                                                           Attorney Client
SWITCH‐AX‐1215525 ‐ SWITCH‐AX‐1215525      10/16/2016 20:35   Untitled.msg                                                       Attorney Client
SWITCH‐AX‐1215526 ‐ SWITCH‐AX‐1215526      10/16/2016 20:35   Untitled.msg                                                       Attorney Client
SWITCH‐AX‐1215527 ‐ SWITCH‐AX‐1215527      10/16/2016 20:35   Untitled.msg                                                       Attorney Client
SWITCH‐AX‐1215528 ‐ SWITCH‐AX‐1215528      10/16/2016 20:35   Untitled.msg                                                       Attorney Client
SWITCH‐AX‐1215529 ‐ SWITCH‐AX‐1215529      10/16/2016 20:35   Untitled.msg                                                       Attorney Client
SWITCH‐AX‐1215530 ‐ SWITCH‐AX‐1215530      10/16/2016 20:35   Untitled.msg                                                       Attorney Client
SWITCH‐AX‐1215531 ‐ SWITCH‐AX‐1215531      10/16/2016 20:46   no Title                                                           Attorney Client
SWITCH‐AX‐1215532 ‐ SWITCH‐AX‐1215542      10/16/2016 20:46   CFA Switch BDO final .pdf                                          Attorney Client
SWITCH‐AX‐1215543 ‐ SWITCH‐AX‐1215543      10/16/2016 20:46   no Title                                                           Attorney Client
SWITCH‐AX‐1215544 ‐ SWITCH‐AX‐1215554      10/16/2016 20:46   CFA Switch BDO final .pdf                                          Attorney Client
SWITCH‐AX‐1215555 ‐ SWITCH‐AX‐1215555      10/16/2016 20:46   d1229b71‐f88d‐4063‐9ae1‐033b07cd0e78.msg                           Attorney Client
SWITCH‐AX‐1215556 ‐ SWITCH‐AX‐1215566      10/16/2016 20:46   CFA Switch BDO final .pdf                                          Attorney Client
SWITCH‐AX‐1215567 ‐ SWITCH‐AX‐1215567      10/16/2016 22:05   no Title                                                           Attorney Client
SWITCH‐AX‐1215568 ‐ SWITCH‐AX‐1215568      10/16/2016 22:05   Untitled.msg                                                       Attorney Client
SWITCH‐AX‐1215569 ‐ SWITCH‐AX‐1215569      10/16/2016 22:05   Untitled.msg                                                       Attorney Client
SWITCH‐AX‐1215570 ‐ SWITCH‐AX‐1215570      10/16/2016 22:05   Untitled.msg                                                       Attorney Client
SWITCH‐AX‐1215571 ‐ SWITCH‐AX‐1215571      10/16/2016 22:05   Untitled.msg                                                       Attorney Client
SWITCH‐AX‐1215572 ‐ SWITCH‐AX‐1215572      10/16/2016 22:05   Untitled.msg                                                       Attorney Client
SWITCH‐AX‐1215573 ‐ SWITCH‐AX‐1215573      10/16/2016 22:05   Untitled.msg                                                       Attorney Client
SWITCH‐AX‐1215574 ‐ SWITCH‐AX‐1215574      10/16/2016 22:05   Untitled.msg                                                       Attorney Client
SWITCH‐AX‐1215575 ‐ SWITCH‐AX‐1215575      10/16/2016 22:55   04e07271‐9872‐42f7‐a72f‐469dad85a435.msg                           Attorney Client
SWITCH‐AX‐1215576 ‐ SWITCH‐AX‐1215576      10/16/2016 22:55   no Title                                                           Attorney Client
SWITCH‐AX‐1215577 ‐ SWITCH‐AX‐1215594      10/16/2016 22:55   CEO Compensation                                                   Attorney Client




                                                                         EXHIBIT 10, PAGE 2478
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 726 of 829


Bates                                   Document Date         Document Title                                                         Privilege
SWITCH‐AX‐1215595 ‐ SWITCH‐AX‐1215595       10/17/2016 5:35   14336287‐1816‐4ff8‐9cb5‐b1ca6aeddac0.msg                               Attorney Client
SWITCH‐AX‐1215596 ‐ SWITCH‐AX‐1215596       10/17/2016 5:35   Untitled.msg                                                           Attorney Client
SWITCH‐AX‐1215597 ‐ SWITCH‐AX‐1215597       10/17/2016 5:35   Untitled.msg                                                           Attorney Client
SWITCH‐AX‐1215598 ‐ SWITCH‐AX‐1215598       10/17/2016 5:35   Untitled.msg                                                           Attorney Client
SWITCH‐AX‐1215599 ‐ SWITCH‐AX‐1215599       10/17/2016 5:35   Untitled.msg                                                           Attorney Client
SWITCH‐AX‐1215600 ‐ SWITCH‐AX‐1215600       10/17/2016 5:35   Untitled.msg                                                           Attorney Client
SWITCH‐AX‐1215601 ‐ SWITCH‐AX‐1215601       10/17/2016 5:40   no Title                                                               Attorney Client
SWITCH‐AX‐1215602 ‐ SWITCH‐AX‐1215602       10/17/2016 5:40   Untitled.msg                                                           Attorney Client
SWITCH‐AX‐1215603 ‐ SWITCH‐AX‐1215603       10/17/2016 5:40   Untitled.msg                                                           Attorney Client
SWITCH‐AX‐1215604 ‐ SWITCH‐AX‐1215604       10/17/2016 5:40   Untitled.msg                                                           Attorney Client
SWITCH‐AX‐1215605 ‐ SWITCH‐AX‐1215605       10/17/2016 5:40   Untitled.msg                                                           Attorney Client
SWITCH‐AX‐1215606 ‐ SWITCH‐AX‐1215606       10/17/2016 5:40   Untitled.msg                                                           Attorney Client
SWITCH‐AX‐1215607 ‐ SWITCH‐AX‐1215607       10/17/2016 5:40   Untitled.msg                                                           Attorney Client
SWITCH‐AX‐1215608 ‐ SWITCH‐AX‐1215608       10/17/2016 5:40   Untitled.msg                                                           Attorney Client
SWITCH‐AX‐1215609 ‐ SWITCH‐AX‐1215609       10/17/2016 8:27   5bb7fda8‐6c85‐4fba‐b758‐4a5e0882ad87.msg                               Attorney Client
SWITCH‐AX‐1215610 ‐ SWITCH‐AX‐1215646       10/17/2016 8:27   Switch_Master_Work_Order__10.14.16_‐_AMZ_Redraft_.docx                 Attorney Client
SWITCH‐AX‐1215647 ‐ SWITCH‐AX‐1215654       10/17/2016 8:27   Order_for_Services_‐_Switch_‐_MXP62__AMZ_Re‐draft_10.14.16_.docx       Attorney Client
SWITCH‐AX‐1215655 ‐ SWITCH‐AX‐1215655       10/17/2016 8:27   55a123d1‐f704‐486c‐ae73‐9a495154247f.msg                               Attorney Client
SWITCH‐AX‐1215656 ‐ SWITCH‐AX‐1215692       10/17/2016 8:27   Switch_Master_Work_Order__10.14.16_‐_AMZ_Redraft_.docx                 Attorney Client
SWITCH‐AX‐1215693 ‐ SWITCH‐AX‐1215700       10/17/2016 8:27   Order_for_Services_‐_Switch_‐_MXP62__AMZ_Re‐draft_10.14.16_.docx       Attorney Client
SWITCH‐AX‐1215701 ‐ SWITCH‐AX‐1215701      10/17/2016 10:43   Branding Actuals Oct 2015 ‐ Aug 2016.xlsx                              Attorney Client
SWITCH‐AX‐1215702 ‐ SWITCH‐AX‐1215702      10/17/2016 10:44   Branding Actuals Oct 2015 ‐ Sep 2016.xlsx                              Attorney Client
SWITCH‐AX‐1215703 ‐ SWITCH‐AX‐1215703      10/17/2016 11:14   Interest 11.2016 (10.06 Detail by Due Date) ‐ 15 day.xlsx              Attorney Client
SWITCH‐AX‐1215704 ‐ SWITCH‐AX‐1215705      10/17/2016 11:36   no Title                                                               Attorney Client
SWITCH‐AX‐1215706 ‐ SWITCH‐AX‐1215713      10/17/2016 11:36   Retention Doc.pdf                                                      Attorney Client
SWITCH‐AX‐1215714 ‐ SWITCH‐AX‐1215715      10/17/2016 11:47   no Title                                                               Attorney Client
SWITCH‐AX‐1215716 ‐ SWITCH‐AX‐1215726      10/17/2016 11:47   CFA‐Priceline.2016.10.14 ‐ Redline (00978444).DOCX                     Attorney Client
SWITCH‐AX‐1215727 ‐ SWITCH‐AX‐1215727      10/17/2016 11:47   Core Agreement‐SUPERNAP.2016.10.14 ‐ Redline (00978407).DOCX           Attorney Client
SWITCH‐AX‐1215728 ‐ SWITCH‐AX‐1215738      10/17/2016 11:47   CFA‐Priceline.2016.10.14 ‐ Redline (00978444).DOCX                     Attorney Client
SWITCH‐AX‐1215739 ‐ SWITCH‐AX‐1215741      10/17/2016 12:22   b40e71fd‐96cf‐4795‐839a‐85aea929f0db.msg                               Attorney Client
SWITCH‐AX‐1215742 ‐ SWITCH‐AX‐1215742      10/17/2016 12:22   image005.png                                                           Attorney Client
SWITCH‐AX‐1215743 ‐ SWITCH‐AX‐1215747      10/17/2016 12:25   no Title                                                               Attorney Client
SWITCH‐AX‐1215748 ‐ SWITCH‐AX‐1215748      10/17/2016 12:25   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1215749 ‐ SWITCH‐AX‐1215749      10/17/2016 12:37   no Title                                                               Attorney Client
SWITCH‐AX‐1215750 ‐ SWITCH‐AX‐1215760      10/17/2016 12:37   CFA‐Copart‐v4 to v5‐20161013.docx                                      Attorney Client
SWITCH‐AX‐1215761 ‐ SWITCH‐AX‐1215761      10/17/2016 12:37   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1215762 ‐ SWITCH‐AX‐1215762      10/17/2016 12:39   no Title                                                               Attorney Client
SWITCH‐AX‐1215763 ‐ SWITCH‐AX‐1215763      10/17/2016 12:39   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1215764 ‐ SWITCH‐AX‐1215774      10/17/2016 12:39   CFA‐Copart‐v4 to v5‐20161013.docx                                      Attorney Client
SWITCH‐AX‐1215775 ‐ SWITCH‐AX‐1215775      10/17/2016 13:37   OPEX GL Data Dump ‐ September 2016_Final_10.14.2016_1112 am.xlsx       Attorney Client
SWITCH‐AX‐1215776 ‐ SWITCH‐AX‐1215776      10/17/2016 13:46   ef7229f0‐7c70‐4a75‐a7e4‐f1b647f8896d.msg                               Attorney Client
SWITCH‐AX‐1215777 ‐ SWITCH‐AX‐1215777      10/17/2016 13:46   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1215778 ‐ SWITCH‐AX‐1215785      10/17/2016 13:46   Order for Colocation Services (Redline) 20161017.docx                  Attorney Client
SWITCH‐AX‐1215786 ‐ SWITCH‐AX‐1215786      10/17/2016 13:50   8db788b4‐41ed‐47c0‐bc07‐2fbf6c188dce.msg                               Attorney Client
SWITCH‐AX‐1215787 ‐ SWITCH‐AX‐1215787      10/17/2016 13:50   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1215788 ‐ SWITCH‐AX‐1215824      10/17/2016 13:50   Master Work Order for Colocation Services (Redline from Amazon).docx   Attorney Client




                                                                          EXHIBIT 10, PAGE 2479
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 727 of 829


Bates                                   Document Date         Document Title                                                         Privilege
SWITCH‐AX‐1215825 ‐ SWITCH‐AX‐1215826      10/17/2016 14:07   e8c01fa5‐afde‐45b9‐b38d‐7b167e2744ea.msg                               Attorney Client
SWITCH‐AX‐1215827 ‐ SWITCH‐AX‐1215827      10/17/2016 14:07   ATT00001.htm                                                           Attorney Client
SWITCH‐AX‐1215828 ‐ SWITCH‐AX‐1215829      10/17/2016 14:07   Fwd_ Hulu CFA.msg                                                      Attorney Client
SWITCH‐AX‐1215830 ‐ SWITCH‐AX‐1215845      10/17/2016 14:07   CFA_Initial SO‐Hulu‐Switch‐20160902.pdf                                Attorney Client
SWITCH‐AX‐1215846 ‐ SWITCH‐AX‐1215847      10/17/2016 14:43   a266f593‐6ba7‐4f2e‐8324‐395dcedd77fd.msg                               Attorney Client
SWITCH‐AX‐1215848 ‐ SWITCH‐AX‐1215849      10/17/2016 14:43   no Title                                                               Attorney Client
SWITCH‐AX‐1215850 ‐ SWITCH‐AX‐1215850      10/17/2016 15:02   no Title                                                               Attorney Client
SWITCH‐AX‐1215851 ‐ SWITCH‐AX‐1215851      10/17/2016 15:02   Untitled.msg                                                           Attorney Client
SWITCH‐AX‐1215852 ‐ SWITCH‐AX‐1215852      10/17/2016 15:15   53673235‐1bb4‐4d11‐97fe‐50f59e16d02f.msg                               Attorney Client
SWITCH‐AX‐1215853 ‐ SWITCH‐AX‐1215853      10/17/2016 15:15   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1215854 ‐ SWITCH‐AX‐1215854      10/17/2016 15:15   image002.png                                                           Attorney Client
SWITCH‐AX‐1215855 ‐ SWITCH‐AX‐1215891      10/17/2016 15:15   Master Work Order for Colocation Services (Redline from Amazon).docx   Attorney Client
SWITCH‐AX‐1215892 ‐ SWITCH‐AX‐1215893      10/17/2016 15:59   no Title                                                               Attorney Client
SWITCH‐AX‐1215894 ‐ SWITCH‐AX‐1215894      10/17/2016 15:59   Master Services                                                        Attorney Client
SWITCH‐AX‐1215895 ‐ SWITCH‐AX‐1215895      10/17/2016 15:59   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1215896 ‐ SWITCH‐AX‐1215896      10/17/2016 15:59   image002.jpg                                                           Attorney Client
SWITCH‐AX‐1215897 ‐ SWITCH‐AX‐1215907      10/17/2016 15:59   CFA‐Copart‐v4 to v5‐20161013.docx                                      Attorney Client
SWITCH‐AX‐1215908 ‐ SWITCH‐AX‐1215912      10/17/2016 16:51   67954a86‐8de2‐409b‐9fd0‐08642ff4d187.msg                               Attorney Client
SWITCH‐AX‐1215913 ‐ SWITCH‐AX‐1215913      10/17/2016 16:51   Collection Report 161017.xlsx                                          Attorney Client
SWITCH‐AX‐1215914 ‐ SWITCH‐AX‐1215914      10/17/2016 16:51   Collection Report 161017.xlsx                                          Attorney Client
SWITCH‐AX‐1215915 ‐ SWITCH‐AX‐1215919      10/17/2016 16:51   no Title                                                               Attorney Client
SWITCH‐AX‐1215920 ‐ SWITCH‐AX‐1215920      10/17/2016 16:51   Collection Report 161017.xlsx                                          Attorney Client
SWITCH‐AX‐1215921 ‐ SWITCH‐AX‐1215921      10/17/2016 16:51   Collection Report 161017.xlsx                                          Attorney Client
SWITCH‐AX‐1215922 ‐ SWITCH‐AX‐1215922      10/17/2016 17:00   Collection Report 161017.xlsx                                          Attorney Client
SWITCH‐AX‐1215923 ‐ SWITCH‐AX‐1215923      10/17/2016 19:05   no Title                                                               Attorney Client
SWITCH‐AX‐1215924 ‐ SWITCH‐AX‐1215924      10/17/2016 19:05   Account List 10.17.16.xlsx                                             Attorney Client
SWITCH‐AX‐1215925 ‐ SWITCH‐AX‐1215925      10/17/2016 19:09   91ebe0ec‐dfc3‐4513‐81c7‐0dc4b1024979.msg                               Attorney Client
SWITCH‐AX‐1215926 ‐ SWITCH‐AX‐1215926      10/17/2016 19:09   Account List 10.17.16.xlsx                                             Attorney Client
SWITCH‐AX‐1215927 ‐ SWITCH‐AX‐1215927      10/17/2016 20:32   no Title                                                               Attorney Client
SWITCH‐AX‐1215928 ‐ SWITCH‐AX‐1215928      10/17/2016 20:32   Untitled.msg                                                           Attorney Client
SWITCH‐AX‐1215929 ‐ SWITCH‐AX‐1215929      10/17/2016 20:32   Untitled.msg                                                           Attorney Client
SWITCH‐AX‐1215930 ‐ SWITCH‐AX‐1215930      10/17/2016 20:32   Untitled.msg                                                           Attorney Client
SWITCH‐AX‐1215931 ‐ SWITCH‐AX‐1215931      10/17/2016 20:32   Untitled.msg                                                           Attorney Client
SWITCH‐AX‐1215932 ‐ SWITCH‐AX‐1215932      10/17/2016 20:32   Untitled.msg                                                           Attorney Client
SWITCH‐AX‐1215933 ‐ SWITCH‐AX‐1215933      10/17/2016 20:32   Untitled.msg                                                           Attorney Client
SWITCH‐AX‐1215934 ‐ SWITCH‐AX‐1215934      10/17/2016 20:32   no Title                                                               Attorney Client
SWITCH‐AX‐1215935 ‐ SWITCH‐AX‐1215935      10/17/2016 20:32   Untitled.msg                                                           Attorney Client
SWITCH‐AX‐1215936 ‐ SWITCH‐AX‐1215936      10/17/2016 20:32   Untitled.msg                                                           Attorney Client
SWITCH‐AX‐1215937 ‐ SWITCH‐AX‐1215937      10/17/2016 20:32   Untitled.msg                                                           Attorney Client
SWITCH‐AX‐1215938 ‐ SWITCH‐AX‐1215938      10/17/2016 20:32   Untitled.msg                                                           Attorney Client
SWITCH‐AX‐1215939 ‐ SWITCH‐AX‐1215939      10/17/2016 20:32   Untitled.msg                                                           Attorney Client
SWITCH‐AX‐1215940 ‐ SWITCH‐AX‐1215940      10/17/2016 20:32   Untitled.msg                                                           Attorney Client
SWITCH‐AX‐1215941 ‐ SWITCH‐AX‐1215941      10/17/2016 20:32   Untitled.msg                                                           Attorney Client
SWITCH‐AX‐1215942 ‐ SWITCH‐AX‐1215946       10/18/2016 7:28   7ab88489‐a916‐45cf‐942f‐17fc32115cef.msg                               Attorney Client
SWITCH‐AX‐1215947 ‐ SWITCH‐AX‐1215948       10/18/2016 7:28   FW_ Go Live Program file.msg                                           Attorney Client
SWITCH‐AX‐1215949 ‐ SWITCH‐AX‐1215949       10/18/2016 7:28   image001.png                                                           Attorney Client




                                                                          EXHIBIT 10, PAGE 2480
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 728 of 829


Bates                                   Document Date         Document Title                                                                        Privilege
SWITCH‐AX‐1215950 ‐ SWITCH‐AX‐1215950       10/18/2016 7:28   Go Live Check List.xlsx                                                               Attorney Client
SWITCH‐AX‐1215951 ‐ SWITCH‐AX‐1215955       10/18/2016 8:44   99b93379‐1231‐4547‐b57a‐12a3674d0a15.msg                                              Attorney Client
SWITCH‐AX‐1215956 ‐ SWITCH‐AX‐1215956       10/18/2016 8:44   image004.jpg                                                                          Attorney Client
SWITCH‐AX‐1215957 ‐ SWITCH‐AX‐1215957       10/18/2016 8:44   image001.jpg                                                                          Attorney Client
SWITCH‐AX‐1215958 ‐ SWITCH‐AX‐1215958       10/18/2016 8:44   image005.jpg                                                                          Attorney Client
SWITCH‐AX‐1215959 ‐ SWITCH‐AX‐1215960       10/18/2016 9:48   cc957664‐d058‐4699‐bcda‐cfa963a79290.msg                                              Attorney Client
SWITCH‐AX‐1215961 ‐ SWITCH‐AX‐1215969       10/18/2016 9:48   Colocation Facilities Agreement‐20160614 (Redline).docx                               Attorney Client
SWITCH‐AX‐1215970 ‐ SWITCH‐AX‐1215970       10/18/2016 9:51   no Title                                                                              Attorney Client
SWITCH‐AX‐1215971 ‐ SWITCH‐AX‐1215972      10/18/2016 10:20   no Title                                                                              Attorney Client
SWITCH‐AX‐1215973 ‐ SWITCH‐AX‐1215974      10/18/2016 10:20   Dear Mr                                                                               Attorney Client
SWITCH‐AX‐1215975 ‐ SWITCH‐AX‐1215980      10/18/2016 10:20   SWITCH Professional Services Agreement.pdf                                            Attorney Client
SWITCH‐AX‐1215981 ‐ SWITCH‐AX‐1215983      10/18/2016 10:30   no Title                                                                              Attorney Client
SWITCH‐AX‐1215984 ‐ SWITCH‐AX‐1215987      10/18/2016 10:30   Business Name Change Oracle (Maxymiser) Switch ‐ CFAv3 20160518.docx                  Attorney Client
SWITCH‐AX‐1215988 ‐ SWITCH‐AX‐1215988      10/18/2016 10:30   image001.jpg                                                                          Attorney Client
SWITCH‐AX‐1215989 ‐ SWITCH‐AX‐1215989      10/18/2016 10:30   image002.jpg                                                                          Attorney Client
SWITCH‐AX‐1215990 ‐ SWITCH‐AX‐1215993      10/18/2016 10:30   Redline Business Name Change Oracle (Maxymiser) Switch ‐ CFA v2 to v3 20160518.docx   Attorney Client
SWITCH‐AX‐1215994 ‐ SWITCH‐AX‐1215996      10/18/2016 10:33   no Title                                                                              Attorney Client
SWITCH‐AX‐1215997 ‐ SWITCH‐AX‐1216000      10/18/2016 10:33   Redline Business Name Change Oracle (Maxymiser) Switch ‐ CFA v2 to v3 20160518.docx   Attorney Client
SWITCH‐AX‐1216001 ‐ SWITCH‐AX‐1216001      10/18/2016 10:33   image002.jpg                                                                          Attorney Client
SWITCH‐AX‐1216002 ‐ SWITCH‐AX‐1216005      10/18/2016 10:33   Business Name Change Oracle (Maxymiser) Switch ‐ CFAv3 20160518.docx                  Attorney Client
SWITCH‐AX‐1216006 ‐ SWITCH‐AX‐1216006      10/18/2016 10:33   image001.jpg                                                                          Attorney Client
SWITCH‐AX‐1216007 ‐ SWITCH‐AX‐1216008      10/18/2016 10:33   no Title                                                                              Attorney Client
SWITCH‐AX‐1216009 ‐ SWITCH‐AX‐1216009      10/18/2016 10:33   image005.jpg                                                                          Attorney Client
SWITCH‐AX‐1216010 ‐ SWITCH‐AX‐1216020      10/18/2016 10:33   Switch Supernap Colocation Facilities Agreement, data center, co‐location.docx        Attorney Client
SWITCH‐AX‐1216021 ‐ SWITCH‐AX‐1216021      10/18/2016 10:33   image004.jpg                                                                          Attorney Client
SWITCH‐AX‐1216022 ‐ SWITCH‐AX‐1216022      10/18/2016 10:43   no Title                                                                              Attorney Client
SWITCH‐AX‐1216023 ‐ SWITCH‐AX‐1216023      10/18/2016 10:43   CCRF submitted with Welcome docs ‐ Fruit Growers Supply Company.pdf                   Attorney Client
SWITCH‐AX‐1216024 ‐ SWITCH‐AX‐1216027      10/18/2016 10:43   Eng Doc ‐ Fruit Growers Supply Company.pdf                                            Attorney Client
SWITCH‐AX‐1216028 ‐ SWITCH‐AX‐1216030      10/18/2016 10:43   Sec Doc ‐ Fruit Growers Supply Company.pdf                                            Attorney Client
SWITCH‐AX‐1216031 ‐ SWITCH‐AX‐1216034      10/18/2016 10:43   Layout ‐ Fruit Growers Supply Company.pdf                                             Attorney Client
SWITCH‐AX‐1216035 ‐ SWITCH‐AX‐1216038      10/18/2016 10:50   no Title                                                                              Attorney Client
SWITCH‐AX‐1216039 ‐ SWITCH‐AX‐1216039      10/18/2016 10:50   image001.jpg                                                                          Attorney Client
SWITCH‐AX‐1216040 ‐ SWITCH‐AX‐1216047      10/18/2016 10:50   CFA‐TB Consulting‐v2‐20161018.pdf                                                     Attorney Client
SWITCH‐AX‐1216048 ‐ SWITCH‐AX‐1216055      10/18/2016 10:50   Redline‐CFA‐TB Consulting‐v1 to v2‐20161018.pdf                                       Attorney Client
SWITCH‐AX‐1216056 ‐ SWITCH‐AX‐1216056      10/18/2016 10:50   image002.jpg                                                                          Attorney Client
SWITCH‐AX‐1216057 ‐ SWITCH‐AX‐1216057      10/18/2016 11:46   9d02078d‐0c33‐4779‐975e‐abbede071383.msg                                              Attorney Client
SWITCH‐AX‐1216058 ‐ SWITCH‐AX‐1216058      10/18/2016 11:46   Untitled.msg                                                                          Attorney Client
SWITCH‐AX‐1216059 ‐ SWITCH‐AX‐1216059      10/18/2016 11:46   Untitled.msg                                                                          Attorney Client
SWITCH‐AX‐1216060 ‐ SWITCH‐AX‐1216060      10/18/2016 11:46   Untitled.msg                                                                          Attorney Client
SWITCH‐AX‐1216061 ‐ SWITCH‐AX‐1216061      10/18/2016 11:46   Untitled.msg                                                                          Attorney Client
SWITCH‐AX‐1216062 ‐ SWITCH‐AX‐1216062      10/18/2016 11:46   Untitled.msg                                                                          Attorney Client
SWITCH‐AX‐1216063 ‐ SWITCH‐AX‐1216063      10/18/2016 12:21   2d82ef6d‐87d1‐459a‐8217‐8f86e4ecd0fc.msg                                              Attorney Client
SWITCH‐AX‐1216064 ‐ SWITCH‐AX‐1216082      10/18/2016 12:21   D218‐07‐001‐M.pdf                                                                     Attorney Client
SWITCH‐AX‐1216083 ‐ SWITCH‐AX‐1216100      10/18/2016 12:24   no Title                                                                              Attorney Client
SWITCH‐AX‐1216101 ‐ SWITCH‐AX‐1216108      10/18/2016 12:24   CFA‐TB Consulting‐v2‐20161018.pdf                                                     Attorney Client
SWITCH‐AX‐1216109 ‐ SWITCH‐AX‐1216116      10/18/2016 12:24   Redline‐CFA‐TB Consulting‐v1 to v2‐20161018.pdf                                       Attorney Client




                                                                          EXHIBIT 10, PAGE 2481
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 729 of 829


Bates                                   Document Date         Document Title                                Privilege
SWITCH‐AX‐1216117 ‐ SWITCH‐AX‐1216119      10/18/2016 12:33   095676c6‐e164‐4375‐85d5‐a051e13b2c30.msg      Attorney Client
SWITCH‐AX‐1216120 ‐ SWITCH‐AX‐1216120      10/18/2016 12:33   image001.jpg                                  Attorney Client
SWITCH‐AX‐1216121 ‐ SWITCH‐AX‐1216123      10/18/2016 12:33   Master Services                               Attorney Client
SWITCH‐AX‐1216124 ‐ SWITCH‐AX‐1216142      10/18/2016 12:33   D218‐07‐001‐M.pdf                             Attorney Client
SWITCH‐AX‐1216143 ‐ SWITCH‐AX‐1216145      10/18/2016 12:33   no Title                                      Attorney Client
SWITCH‐AX‐1216146 ‐ SWITCH‐AX‐1216148      10/18/2016 12:33   Master Services                               Attorney Client
SWITCH‐AX‐1216149 ‐ SWITCH‐AX‐1216167      10/18/2016 12:33   D218‐07‐001‐M.pdf                             Attorney Client
SWITCH‐AX‐1216168 ‐ SWITCH‐AX‐1216168      10/18/2016 12:33   image001.jpg                                  Attorney Client
SWITCH‐AX‐1216169 ‐ SWITCH‐AX‐1216169      10/18/2016 12:41   d43f320a‐af69‐4c78‐8595‐c54b144aaced.msg      Attorney Client
SWITCH‐AX‐1216170 ‐ SWITCH‐AX‐1216170      10/18/2016 12:41   Tour Access Agreement (SUPERNAP US)[1].docx   Attorney Client
SWITCH‐AX‐1216171 ‐ SWITCH‐AX‐1216171      10/18/2016 12:41   275e64c6‐da96‐4436‐9f12‐5e598c83b0ee.msg      Attorney Client
SWITCH‐AX‐1216172 ‐ SWITCH‐AX‐1216172      10/18/2016 12:41   Tour Access Agreement (SUPERNAP US).docx      Attorney Client
SWITCH‐AX‐1216173 ‐ SWITCH‐AX‐1216173      10/18/2016 12:41   no Title                                      Attorney Client
SWITCH‐AX‐1216174 ‐ SWITCH‐AX‐1216174      10/18/2016 12:41   Tour Access Agreement (SUPERNAP US)[1].docx   Attorney Client
SWITCH‐AX‐1216175 ‐ SWITCH‐AX‐1216175      10/18/2016 13:37   no Title                                      Attorney Client
SWITCH‐AX‐1216176 ‐ SWITCH‐AX‐1216176      10/18/2016 13:37   Untitled.msg                                  Attorney Client
SWITCH‐AX‐1216177 ‐ SWITCH‐AX‐1216177      10/18/2016 13:37   Untitled.msg                                  Attorney Client
SWITCH‐AX‐1216178 ‐ SWITCH‐AX‐1216178      10/18/2016 13:37   Untitled.msg                                  Attorney Client
SWITCH‐AX‐1216179 ‐ SWITCH‐AX‐1216179      10/18/2016 13:37   Untitled.msg                                  Attorney Client
SWITCH‐AX‐1216180 ‐ SWITCH‐AX‐1216180      10/18/2016 13:37   Untitled.msg                                  Attorney Client
SWITCH‐AX‐1216181 ‐ SWITCH‐AX‐1216181      10/18/2016 13:37   Untitled.msg                                  Attorney Client
SWITCH‐AX‐1216182 ‐ SWITCH‐AX‐1216182      10/18/2016 13:40   f419c044‐6ad8‐471f‐990e‐03870e4b5dd7.msg      Attorney Client
SWITCH‐AX‐1216183 ‐ SWITCH‐AX‐1216183      10/18/2016 13:40   image001.jpg                                  Attorney Client
SWITCH‐AX‐1216184 ‐ SWITCH‐AX‐1216191      10/18/2016 13:40   E923‐GRR01‐001‐M.pdf                          Attorney Client
SWITCH‐AX‐1216192 ‐ SWITCH‐AX‐1216192      10/18/2016 13:40   E923‐GRR01‐002‐C.pdf                          Attorney Client
SWITCH‐AX‐1216193 ‐ SWITCH‐AX‐1216196      10/18/2016 13:52   17dc8dc5‐2eb9‐475f‐9175‐45543e86424a.msg      Attorney Client
SWITCH‐AX‐1216197 ‐ SWITCH‐AX‐1216204      10/18/2016 13:52   Scanned Document                              Attorney Client
SWITCH‐AX‐1216205 ‐ SWITCH‐AX‐1216205      10/18/2016 13:52   Scanned Document                              Attorney Client
SWITCH‐AX‐1216206 ‐ SWITCH‐AX‐1216206      10/18/2016 13:52   image005.png                                  Attorney Client
SWITCH‐AX‐1216207 ‐ SWITCH‐AX‐1216207      10/18/2016 13:52   image003.jpg                                  Attorney Client
SWITCH‐AX‐1216208 ‐ SWITCH‐AX‐1216208      10/18/2016 13:52   image001.jpg                                  Attorney Client
SWITCH‐AX‐1216209 ‐ SWITCH‐AX‐1216212      10/18/2016 13:54   73a16af0‐4e1c‐4879‐8615‐43789e377812.msg      Attorney Client
SWITCH‐AX‐1216213 ‐ SWITCH‐AX‐1216213      10/18/2016 13:54   image001.jpg                                  Attorney Client
SWITCH‐AX‐1216214 ‐ SWITCH‐AX‐1216214      10/18/2016 13:54   image002.jpg                                  Attorney Client
SWITCH‐AX‐1216215 ‐ SWITCH‐AX‐1216218      10/18/2016 13:59   df0390bc‐d3ae‐4672‐908a‐756fb8b42fa7.msg      Attorney Client
SWITCH‐AX‐1216219 ‐ SWITCH‐AX‐1216219      10/18/2016 13:59   image005.jpg                                  Attorney Client
SWITCH‐AX‐1216220 ‐ SWITCH‐AX‐1216220      10/18/2016 13:59   image003.jpg                                  Attorney Client
SWITCH‐AX‐1216221 ‐ SWITCH‐AX‐1216221      10/18/2016 13:59   image004.jpg                                  Attorney Client
SWITCH‐AX‐1216222 ‐ SWITCH‐AX‐1216222      10/18/2016 14:01   no Title                                      Attorney Client
SWITCH‐AX‐1216223 ‐ SWITCH‐AX‐1216223      10/18/2016 14:01   image001.jpg                                  Attorney Client
SWITCH‐AX‐1216224 ‐ SWITCH‐AX‐1216234      10/18/2016 14:01   CFA‐Copart‐v6 to v7‐20161018 (Switch).docx    Attorney Client
SWITCH‐AX‐1216235 ‐ SWITCH‐AX‐1216238      10/18/2016 15:15   no Title                                      Attorney Client
SWITCH‐AX‐1216239 ‐ SWITCH‐AX‐1216239      10/18/2016 15:15   image005.jpg                                  Attorney Client
SWITCH‐AX‐1216240 ‐ SWITCH‐AX‐1216240      10/18/2016 15:15   image003.jpg                                  Attorney Client
SWITCH‐AX‐1216241 ‐ SWITCH‐AX‐1216244      10/18/2016 15:15   44ec2a3e‐7c06‐44bd‐8fc4‐d2c5d4ef5d4f.msg      Attorney Client
SWITCH‐AX‐1216245 ‐ SWITCH‐AX‐1216245      10/18/2016 15:15   image003.jpg                                  Attorney Client




                                                                          EXHIBIT 10, PAGE 2482
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 730 of 829


Bates                                   Document Date         Document Title                               Privilege
SWITCH‐AX‐1216246 ‐ SWITCH‐AX‐1216246      10/18/2016 15:15   image005.jpg                                 Attorney Client
SWITCH‐AX‐1216247 ‐ SWITCH‐AX‐1216248      10/18/2016 15:53   16ca32d3‐ccc9‐4df4‐aee8‐da64acf58999.msg     Attorney Client
SWITCH‐AX‐1216249 ‐ SWITCH‐AX‐1216282      10/18/2016 15:53   ______________________ IRREVOCABLE TRUST     Attorney Client
SWITCH‐AX‐1216283 ‐ SWITCH‐AX‐1216301      10/18/2016 15:53   Master Operating Agreement.doc               Attorney Client
SWITCH‐AX‐1216302 ‐ SWITCH‐AX‐1216302      10/18/2016 16:14   no Title                                     Attorney Client
SWITCH‐AX‐1216303 ‐ SWITCH‐AX‐1216303      10/18/2016 16:14   image001.jpg                                 Attorney Client
SWITCH‐AX‐1216304 ‐ SWITCH‐AX‐1216313      10/18/2016 16:14   CFA‐Copart‐v8‐20161018 (Switch).docx         Attorney Client
SWITCH‐AX‐1216314 ‐ SWITCH‐AX‐1216323      10/18/2016 16:14   CFA‐Copart‐v7 to v8‐20161018 (Switch).docx   Attorney Client
SWITCH‐AX‐1216324 ‐ SWITCH‐AX‐1216326      10/18/2016 16:17   205bd5e6‐53c9‐4d17‐b936‐a7858b417598.msg     Attorney Client
SWITCH‐AX‐1216327 ‐ SWITCH‐AX‐1216327      10/18/2016 16:50   Collection Report 161018.xlsx                Attorney Client
SWITCH‐AX‐1216328 ‐ SWITCH‐AX‐1216331      10/18/2016 16:52   no Title                                     Attorney Client
SWITCH‐AX‐1216332 ‐ SWITCH‐AX‐1216332      10/18/2016 16:52   Collection Report 161018.xlsx                Attorney Client
SWITCH‐AX‐1216333 ‐ SWITCH‐AX‐1216333      10/18/2016 16:52   Collection Report 161018.xlsx                Attorney Client
SWITCH‐AX‐1216334 ‐ SWITCH‐AX‐1216337      10/18/2016 16:52   988e3a23‐d897‐4712‐a3c0‐30b6c8aeec84.msg     Attorney Client
SWITCH‐AX‐1216338 ‐ SWITCH‐AX‐1216338      10/18/2016 16:52   Collection Report 161018.xlsx                Attorney Client
SWITCH‐AX‐1216339 ‐ SWITCH‐AX‐1216339      10/18/2016 16:52   Collection Report 161018.xlsx                Attorney Client
SWITCH‐AX‐1216340 ‐ SWITCH‐AX‐1216340      10/18/2016 17:05   no Title                                     Attorney Client
SWITCH‐AX‐1216341 ‐ SWITCH‐AX‐1216341      10/18/2016 17:05   Untitled.msg                                 Attorney Client
SWITCH‐AX‐1216342 ‐ SWITCH‐AX‐1216342      10/18/2016 17:05   Untitled.msg                                 Attorney Client
SWITCH‐AX‐1216343 ‐ SWITCH‐AX‐1216343      10/18/2016 17:05   Untitled.msg                                 Attorney Client
SWITCH‐AX‐1216344 ‐ SWITCH‐AX‐1216344      10/18/2016 17:05   Untitled.msg                                 Attorney Client
SWITCH‐AX‐1216345 ‐ SWITCH‐AX‐1216345      10/18/2016 17:05   Untitled.msg                                 Attorney Client
SWITCH‐AX‐1216346 ‐ SWITCH‐AX‐1216346      10/18/2016 17:05   Untitled.msg                                 Attorney Client
SWITCH‐AX‐1216347 ‐ SWITCH‐AX‐1216347      10/18/2016 17:05   Untitled.msg                                 Attorney Client
SWITCH‐AX‐1216348 ‐ SWITCH‐AX‐1216348      10/18/2016 17:05   Untitled.msg                                 Attorney Client
SWITCH‐AX‐1216349 ‐ SWITCH‐AX‐1216349      10/18/2016 17:05   Untitled.msg                                 Attorney Client
SWITCH‐AX‐1216350 ‐ SWITCH‐AX‐1216350      10/18/2016 17:05   Untitled.msg                                 Attorney Client
SWITCH‐AX‐1216351 ‐ SWITCH‐AX‐1216351      10/18/2016 18:36   no Title                                     Attorney Client
SWITCH‐AX‐1216352 ‐ SWITCH‐AX‐1216352      10/18/2016 18:36   Untitled.msg                                 Attorney Client
SWITCH‐AX‐1216353 ‐ SWITCH‐AX‐1216353      10/18/2016 18:36   Untitled.msg                                 Attorney Client
SWITCH‐AX‐1216354 ‐ SWITCH‐AX‐1216354      10/18/2016 21:05   no Title                                     Attorney Client
SWITCH‐AX‐1216355 ‐ SWITCH‐AX‐1216355      10/18/2016 21:05   Untitled.msg                                 Attorney Client
SWITCH‐AX‐1216356 ‐ SWITCH‐AX‐1216356      10/18/2016 21:05   Untitled.msg                                 Attorney Client
SWITCH‐AX‐1216357 ‐ SWITCH‐AX‐1216357      10/18/2016 21:05   Untitled.msg                                 Attorney Client
SWITCH‐AX‐1216358 ‐ SWITCH‐AX‐1216358      10/18/2016 21:05   Untitled.msg                                 Attorney Client
SWITCH‐AX‐1216359 ‐ SWITCH‐AX‐1216359      10/18/2016 21:05   Untitled.msg                                 Attorney Client
SWITCH‐AX‐1216360 ‐ SWITCH‐AX‐1216360      10/18/2016 21:05   Untitled.msg                                 Attorney Client
SWITCH‐AX‐1216361 ‐ SWITCH‐AX‐1216361      10/18/2016 21:05   Untitled.msg                                 Attorney Client
SWITCH‐AX‐1216362 ‐ SWITCH‐AX‐1216362      10/18/2016 21:05   Untitled.msg                                 Attorney Client
SWITCH‐AX‐1216363 ‐ SWITCH‐AX‐1216363      10/18/2016 21:05   Untitled.msg                                 Attorney Client
SWITCH‐AX‐1216364 ‐ SWITCH‐AX‐1216373       10/19/2016 0:36   950ce169‐9314‐4fa0‐8fe8‐51f55d8ae3b6.msg     Attorney Client
SWITCH‐AX‐1216374 ‐ SWITCH‐AX‐1216383       10/19/2016 0:36   no Title                                     Attorney Client
SWITCH‐AX‐1216384 ‐ SWITCH‐AX‐1216393       10/19/2016 0:36   no Title                                     Attorney Client
SWITCH‐AX‐1216394 ‐ SWITCH‐AX‐1216403       10/19/2016 0:36   no Title                                     Attorney Client
SWITCH‐AX‐1216404 ‐ SWITCH‐AX‐1216411       10/19/2016 0:36   no Title                                     Attorney Client
SWITCH‐AX‐1216412 ‐ SWITCH‐AX‐1216412       10/19/2016 7:34   no Title                                     Attorney Client




                                                                         EXHIBIT 10, PAGE 2483
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 731 of 829


Bates                                   Document Date         Document Title                               Privilege
SWITCH‐AX‐1216413 ‐ SWITCH‐AX‐1216413       10/19/2016 7:34   Untitled.msg                                 Attorney Client
SWITCH‐AX‐1216414 ‐ SWITCH‐AX‐1216414       10/19/2016 7:34   Untitled.msg                                 Attorney Client
SWITCH‐AX‐1216415 ‐ SWITCH‐AX‐1216415       10/19/2016 7:34   Untitled.msg                                 Attorney Client
SWITCH‐AX‐1216416 ‐ SWITCH‐AX‐1216416       10/19/2016 7:34   Untitled.msg                                 Attorney Client
SWITCH‐AX‐1216417 ‐ SWITCH‐AX‐1216417       10/19/2016 7:34   Untitled.msg                                 Attorney Client
SWITCH‐AX‐1216418 ‐ SWITCH‐AX‐1216418       10/19/2016 7:34   Untitled.msg                                 Attorney Client
SWITCH‐AX‐1216419 ‐ SWITCH‐AX‐1216419       10/19/2016 7:34   Untitled.msg                                 Attorney Client
SWITCH‐AX‐1216420 ‐ SWITCH‐AX‐1216421       10/19/2016 8:01   33cedb25‐2749‐42ea‐a02e‐081003a0bad6.msg     Attorney Client
SWITCH‐AX‐1216422 ‐ SWITCH‐AX‐1216442       10/19/2016 8:01   TMO Order.pdf                                Attorney Client
SWITCH‐AX‐1216443 ‐ SWITCH‐AX‐1216443       10/19/2016 8:01   ATT00002.htm                                 Attorney Client
SWITCH‐AX‐1216444 ‐ SWITCH‐AX‐1216444       10/19/2016 8:01   ATT00001.htm                                 Attorney Client
SWITCH‐AX‐1216445 ‐ SWITCH‐AX‐1216445       10/19/2016 8:01   ATT00003.htm                                 Attorney Client
SWITCH‐AX‐1216446 ‐ SWITCH‐AX‐1216447       10/19/2016 8:02   7b27333b‐137d‐4619‐a661‐7db17cc94984.msg     Attorney Client
SWITCH‐AX‐1216448 ‐ SWITCH‐AX‐1216448       10/19/2016 8:02   ATT00001.htm                                 Attorney Client
SWITCH‐AX‐1216449 ‐ SWITCH‐AX‐1216449       10/19/2016 8:02   ATT00003.htm                                 Attorney Client
SWITCH‐AX‐1216450 ‐ SWITCH‐AX‐1216470       10/19/2016 8:02   TMO Order.pdf                                Attorney Client
SWITCH‐AX‐1216471 ‐ SWITCH‐AX‐1216471       10/19/2016 8:02   ATT00002.htm                                 Attorney Client
SWITCH‐AX‐1216472 ‐ SWITCH‐AX‐1216473       10/19/2016 8:02   f703dd9d‐681f‐43d3‐acd0‐8e3d77c0e24d.msg     Attorney Client
SWITCH‐AX‐1216474 ‐ SWITCH‐AX‐1216474       10/19/2016 8:02   ATT00001.htm                                 Attorney Client
SWITCH‐AX‐1216475 ‐ SWITCH‐AX‐1216495       10/19/2016 8:02   TMO Order.pdf                                Attorney Client
SWITCH‐AX‐1216496 ‐ SWITCH‐AX‐1216496       10/19/2016 8:02   ATT00002.htm                                 Attorney Client
SWITCH‐AX‐1216497 ‐ SWITCH‐AX‐1216497       10/19/2016 8:02   ATT00003.htm                                 Attorney Client
SWITCH‐AX‐1216498 ‐ SWITCH‐AX‐1216499       10/19/2016 8:02   b82bd9fc‐b5d2‐419f‐bdaf‐8bda42df4fec.msg     Attorney Client
SWITCH‐AX‐1216500 ‐ SWITCH‐AX‐1216500       10/19/2016 8:02   ATT00002.htm                                 Attorney Client
SWITCH‐AX‐1216501 ‐ SWITCH‐AX‐1216501       10/19/2016 8:02   ATT00001.htm                                 Attorney Client
SWITCH‐AX‐1216502 ‐ SWITCH‐AX‐1216502       10/19/2016 8:02   ATT00003.htm                                 Attorney Client
SWITCH‐AX‐1216503 ‐ SWITCH‐AX‐1216523       10/19/2016 8:02   TMO Order.pdf                                Attorney Client
SWITCH‐AX‐1216524 ‐ SWITCH‐AX‐1216524       10/19/2016 8:23   no Title                                     Attorney Client
SWITCH‐AX‐1216525 ‐ SWITCH‐AX‐1216526       10/19/2016 8:23   WSJ Energy Choice Article.pdf                Attorney Client
SWITCH‐AX‐1216527 ‐ SWITCH‐AX‐1216527       10/19/2016 8:23   9f2213cc‐a0a6‐4b3d‐b085‐e50dcebeb989.msg     Attorney Client
SWITCH‐AX‐1216528 ‐ SWITCH‐AX‐1216529       10/19/2016 8:23   WSJ Energy Choice Article.pdf                Attorney Client
SWITCH‐AX‐1216530 ‐ SWITCH‐AX‐1216531       10/19/2016 8:58   no Title                                     Attorney Client
SWITCH‐AX‐1216532 ‐ SWITCH‐AX‐1216533       10/19/2016 8:58   WSJ Energy Choice Article.pdf                Attorney Client
SWITCH‐AX‐1216534 ‐ SWITCH‐AX‐1216548      10/19/2016 10:53   d2872fd6‐4c98‐48a1‐8ec1‐66b5932b7d21.msg     Attorney Client
SWITCH‐AX‐1216549 ‐ SWITCH‐AX‐1216549      10/19/2016 10:53   image002.png                                 Attorney Client
SWITCH‐AX‐1216550 ‐ SWITCH‐AX‐1216550      10/19/2016 10:53   image001.jpg                                 Attorney Client
SWITCH‐AX‐1216551 ‐ SWITCH‐AX‐1216565      10/19/2016 10:59   492eeda2‐b7fa‐4196‐9957‐7094843e290f.msg     Attorney Client
SWITCH‐AX‐1216566 ‐ SWITCH‐AX‐1216566      10/19/2016 10:59   image001.jpg                                 Attorney Client
SWITCH‐AX‐1216567 ‐ SWITCH‐AX‐1216567      10/19/2016 10:59   image002.png                                 Attorney Client
SWITCH‐AX‐1216568 ‐ SWITCH‐AX‐1216582      10/19/2016 11:01   9f23d35d‐c6cf‐41b3‐8cd7‐9886326545f4.msg     Attorney Client
SWITCH‐AX‐1216583 ‐ SWITCH‐AX‐1216583      10/19/2016 11:01   image005.png                                 Attorney Client
SWITCH‐AX‐1216584 ‐ SWITCH‐AX‐1216584      10/19/2016 11:01   image004.jpg                                 Attorney Client
SWITCH‐AX‐1216585 ‐ SWITCH‐AX‐1216588      10/19/2016 11:09   no Title                                     Attorney Client
SWITCH‐AX‐1216589 ‐ SWITCH‐AX‐1216598      10/19/2016 11:09   CFA‐Copart‐v8 to v9‐20161019 (Switch).docx   Attorney Client
SWITCH‐AX‐1216599 ‐ SWITCH‐AX‐1216599      10/19/2016 11:09   image002.jpg                                 Attorney Client
SWITCH‐AX‐1216600 ‐ SWITCH‐AX‐1216609      10/19/2016 11:09   CFA‐Copart‐v9‐20161019 (Switch).docx         Attorney Client




                                                                         EXHIBIT 10, PAGE 2484
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 732 of 829


Bates                                   Document Date         Document Title                                                      Privilege
SWITCH‐AX‐1216610 ‐ SWITCH‐AX‐1216610      10/19/2016 11:09   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1216611 ‐ SWITCH‐AX‐1216625      10/19/2016 11:12   c36f8b16‐05ab‐4809‐998b‐e7cef62d372b.msg                            Attorney Client
SWITCH‐AX‐1216626 ‐ SWITCH‐AX‐1216626      10/19/2016 11:12   image006.png                                                        Attorney Client
SWITCH‐AX‐1216627 ‐ SWITCH‐AX‐1216633      10/19/2016 11:16   no Title                                                            Attorney Client
SWITCH‐AX‐1216634 ‐ SWITCH‐AX‐1216634      10/19/2016 11:16   image009.png                                                        Attorney Client
SWITCH‐AX‐1216635 ‐ SWITCH‐AX‐1216635      10/19/2016 11:16   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1216636 ‐ SWITCH‐AX‐1216637      10/19/2016 11:43   49aa5a2d‐5203‐4b6c‐bb52‐9da49df41b7d.msg                            Attorney Client
SWITCH‐AX‐1216638 ‐ SWITCH‐AX‐1216638      10/19/2016 11:43   Customer Category List for Sales Review (10‐19‐2016).xlsx           Attorney Client
SWITCH‐AX‐1216639 ‐ SWITCH‐AX‐1216640      10/19/2016 11:44   no Title                                                            Attorney Client
SWITCH‐AX‐1216641 ‐ SWITCH‐AX‐1216641      10/19/2016 11:44   Customer Category List for Sales Review (10‐19‐2016).xlsx           Attorney Client
SWITCH‐AX‐1216642 ‐ SWITCH‐AX‐1216643      10/19/2016 12:06   de09f770‐64dd‐46ea‐bf05‐d93b738edc1b.msg                            Attorney Client
SWITCH‐AX‐1216644 ‐ SWITCH‐AX‐1216644      10/19/2016 12:06   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1216645 ‐ SWITCH‐AX‐1216645      10/19/2016 12:06   image003.jpg                                                        Attorney Client
SWITCH‐AX‐1216646 ‐ SWITCH‐AX‐1216646      10/19/2016 12:06   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1216647 ‐ SWITCH‐AX‐1216647      10/19/2016 12:40   September Breakdown ‐ 10.19.16.xlsx                                 Attorney Client
SWITCH‐AX‐1216648 ‐ SWITCH‐AX‐1216651      10/19/2016 12:47   2f9d5061‐52b1‐42c6‐bb8b‐bad9a6661ccb.msg                            Attorney Client
SWITCH‐AX‐1216652 ‐ SWITCH‐AX‐1216659      10/19/2016 12:47   T925‐09‐001‐M.pdf                                                   Attorney Client
SWITCH‐AX‐1216660 ‐ SWITCH‐AX‐1216660      10/19/2016 12:47   image004.jpg                                                        Attorney Client
SWITCH‐AX‐1216661 ‐ SWITCH‐AX‐1216661      10/19/2016 12:47   T925‐09‐002‐C.pdf                                                   Attorney Client
SWITCH‐AX‐1216662 ‐ SWITCH‐AX‐1216662      10/19/2016 12:50   no Title                                                            Attorney Client
SWITCH‐AX‐1216663 ‐ SWITCH‐AX‐1216675      10/19/2016 12:50   Operations & Maintenance CC Comm.pdf                                Attorney Client
SWITCH‐AX‐1216676 ‐ SWITCH‐AX‐1216695      10/19/2016 12:50   Fiber Services Agreement CC Comm.pdf                                Attorney Client
SWITCH‐AX‐1216696 ‐ SWITCH‐AX‐1216712      10/19/2016 12:50   Master Collocation CC COMM.pdf                                      Attorney Client
SWITCH‐AX‐1216713 ‐ SWITCH‐AX‐1216714      10/19/2016 12:56   b4cee92d‐1e82‐4080‐b2d1‐12144f86fd53.msg                            Attorney Client
SWITCH‐AX‐1216715 ‐ SWITCH‐AX‐1216727      10/19/2016 12:56   Operations & Maintenance CC Comm.pdf                                Attorney Client
SWITCH‐AX‐1216728 ‐ SWITCH‐AX‐1216744      10/19/2016 12:56   Master Collocation CC COMM.pdf                                      Attorney Client
SWITCH‐AX‐1216745 ‐ SWITCH‐AX‐1216764      10/19/2016 12:56   Fiber Services Agreement CC Comm.pdf                                Attorney Client
SWITCH‐AX‐1216765 ‐ SWITCH‐AX‐1216766      10/19/2016 12:56   35765f59‐18ef‐4748‐a8df‐5a0f849ac622.msg                            Attorney Client
SWITCH‐AX‐1216767 ‐ SWITCH‐AX‐1216783      10/19/2016 12:56   Master Collocation CC COMM.pdf                                      Attorney Client
SWITCH‐AX‐1216784 ‐ SWITCH‐AX‐1216796      10/19/2016 12:56   Operations & Maintenance CC Comm.pdf                                Attorney Client
SWITCH‐AX‐1216797 ‐ SWITCH‐AX‐1216816      10/19/2016 12:56   Fiber Services Agreement CC Comm.pdf                                Attorney Client
SWITCH‐AX‐1216817 ‐ SWITCH‐AX‐1216819      10/19/2016 13:50   da678111‐cd3b‐4c1a‐923a‐a35b764986bd.msg                            Attorney Client
SWITCH‐AX‐1216820 ‐ SWITCH‐AX‐1216820      10/19/2016 13:50   image006.jpg                                                        Attorney Client
SWITCH‐AX‐1216821 ‐ SWITCH‐AX‐1216821      10/19/2016 13:50   image005.jpg                                                        Attorney Client
SWITCH‐AX‐1216822 ‐ SWITCH‐AX‐1216822      10/19/2016 13:50   image007.jpg                                                        Attorney Client
SWITCH‐AX‐1216823 ‐ SWITCH‐AX‐1216826      10/19/2016 13:55   93238e4d‐b7f8‐4a46‐bb15‐7fa8477af6df.msg                            Attorney Client
SWITCH‐AX‐1216827 ‐ SWITCH‐AX‐1216827      10/19/2016 13:55   image003.jpg                                                        Attorney Client
SWITCH‐AX‐1216828 ‐ SWITCH‐AX‐1216828      10/19/2016 13:55   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1216829 ‐ SWITCH‐AX‐1216829      10/19/2016 13:55   image004.jpg                                                        Attorney Client
SWITCH‐AX‐1216830 ‐ SWITCH‐AX‐1216832      10/19/2016 14:22   no Title                                                            Attorney Client
SWITCH‐AX‐1216833 ‐ SWITCH‐AX‐1216840      10/19/2016 14:22   AUP V35 10‐04‐16.docx                                               Attorney Client
SWITCH‐AX‐1216841 ‐ SWITCH‐AX‐1216841      10/19/2016 14:22   image004.jpg                                                        Attorney Client
SWITCH‐AX‐1216842 ‐ SWITCH‐AX‐1216842      10/19/2016 15:27   no Title                                                            Attorney Client
SWITCH‐AX‐1216843 ‐ SWITCH‐AX‐1216860      10/19/2016 15:27   Collocation Agreement‐Windstream‐Switch‐20160901 Clean Switch.pdf   Attorney Client
SWITCH‐AX‐1216861 ‐ SWITCH‐AX‐1216861      10/19/2016 15:33   Actuals Jan 2016‐Sep 2016 YTD.xlsx                                  Attorney Client
SWITCH‐AX‐1216862 ‐ SWITCH‐AX‐1216862      10/19/2016 15:49   no Title                                                            Attorney Client




                                                                          EXHIBIT 10, PAGE 2485
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 733 of 829


Bates                                   Document Date         Document Title                                                                                  Privilege
SWITCH‐AX‐1216863 ‐ SWITCH‐AX‐1216880      10/19/2016 15:49   Executed Collocation Agreement Windstream Switch (with updated Attachment A including 60 amps   Attorney Client
SWITCH‐AX‐1216881 ‐ SWITCH‐AX‐1216881      10/19/2016 15:49   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1216882 ‐ SWITCH‐AX‐1216885      10/19/2016 16:09   no Title                                                                                        Attorney Client
SWITCH‐AX‐1216886 ‐ SWITCH‐AX‐1216886      10/19/2016 16:09   Collection Report 161019.xlsx                                                                   Attorney Client
SWITCH‐AX‐1216887 ‐ SWITCH‐AX‐1216887      10/19/2016 16:09   Collection Report 161019.xlsx                                                                   Attorney Client
SWITCH‐AX‐1216888 ‐ SWITCH‐AX‐1216888      10/19/2016 16:09   Collection Report 161019.xlsx                                                                   Attorney Client
SWITCH‐AX‐1216889 ‐ SWITCH‐AX‐1216892      10/19/2016 16:09   44a6320f‐18a4‐4072‐974e‐9739e4f9bccd.msg                                                        Attorney Client
SWITCH‐AX‐1216893 ‐ SWITCH‐AX‐1216893      10/19/2016 16:09   Collection Report 161019.xlsx                                                                   Attorney Client
SWITCH‐AX‐1216894 ‐ SWITCH‐AX‐1216894      10/19/2016 16:09   Collection Report 161019.xlsx                                                                   Attorney Client
SWITCH‐AX‐1216895 ‐ SWITCH‐AX‐1216895      10/19/2016 16:34   2016 Consolidated Actuals P&L.xlsx                                                              Attorney Client
SWITCH‐AX‐1216896 ‐ SWITCH‐AX‐1216898      10/19/2016 16:44   e98d02a2‐e5cf‐4966‐a0df‐7d715c87a423.msg                                                        Attorney Client
SWITCH‐AX‐1216899 ‐ SWITCH‐AX‐1216899      10/19/2016 16:44   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1216900 ‐ SWITCH‐AX‐1216907      10/19/2016 16:44   N871‐07‐001‐M.pdf                                                                               Attorney Client
SWITCH‐AX‐1216908 ‐ SWITCH‐AX‐1216908      10/19/2016 16:44   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1216909 ‐ SWITCH‐AX‐1216909      10/19/2016 17:03   8f69200d‐9798‐4618‐8f86‐a4f196b3d4f8.msg                                                        Attorney Client
SWITCH‐AX‐1216910 ‐ SWITCH‐AX‐1216910      10/19/2016 17:03   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1216911 ‐ SWITCH‐AX‐1216912      10/19/2016 17:03   EnvelopePDF.aspx                                                                                Attorney Client
SWITCH‐AX‐1216913 ‐ SWITCH‐AX‐1216915      10/19/2016 17:03   Switch Change SO 717593.pdf                                                                     Attorney Client
SWITCH‐AX‐1216916 ‐ SWITCH‐AX‐1216917      10/19/2016 17:03   SO ‐ Broadcom (8IP) 8‐11‐16..pdf                                                                Attorney Client
SWITCH‐AX‐1216918 ‐ SWITCH‐AX‐1216918      10/19/2016 17:03   no Title                                                                                        Attorney Client
SWITCH‐AX‐1216919 ‐ SWITCH‐AX‐1216920      10/19/2016 17:03   EnvelopePDF.aspx                                                                                Attorney Client
SWITCH‐AX‐1216921 ‐ SWITCH‐AX‐1216921      10/19/2016 17:03   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1216922 ‐ SWITCH‐AX‐1216923      10/19/2016 17:03   SO ‐ Broadcom (8IP) 8‐11‐16..pdf                                                                Attorney Client
SWITCH‐AX‐1216924 ‐ SWITCH‐AX‐1216926      10/19/2016 17:03   Switch Change SO 717593.pdf                                                                     Attorney Client
SWITCH‐AX‐1216927 ‐ SWITCH‐AX‐1216930      10/19/2016 17:47   no Title                                                                                        Attorney Client
SWITCH‐AX‐1216931 ‐ SWITCH‐AX‐1216941      10/19/2016 17:47   2016_October_Switch_MSA_Final_Copart_Signed.pdf                                                 Attorney Client
SWITCH‐AX‐1216942 ‐ SWITCH‐AX‐1216951      10/19/2016 17:47   Copart_Final_Approved_Executable CFA‐Copart‐v9‐20161019 (Switch).pdf                            Attorney Client
SWITCH‐AX‐1216952 ‐ SWITCH‐AX‐1216955      10/19/2016 17:47   fb11a69f‐588b‐466e‐9341‐05837ecb430f.msg                                                        Attorney Client
SWITCH‐AX‐1216956 ‐ SWITCH‐AX‐1216965      10/19/2016 17:47   Copart_Final_Approved_Executable CFA‐Copart‐v9‐20161019 (Switch).pdf                            Attorney Client
SWITCH‐AX‐1216966 ‐ SWITCH‐AX‐1216976      10/19/2016 17:47   2016_October_Switch_MSA_Final_Copart_Signed.pdf                                                 Attorney Client
SWITCH‐AX‐1216977 ‐ SWITCH‐AX‐1216980      10/19/2016 17:47   no Title                                                                                        Attorney Client
SWITCH‐AX‐1216981 ‐ SWITCH‐AX‐1216990      10/19/2016 17:47   Copart_Final_Approved_Executable CFA‐Copart‐v9‐20161019 (Switch).pdf                            Attorney Client
SWITCH‐AX‐1216991 ‐ SWITCH‐AX‐1217001      10/19/2016 17:47   2016_October_Switch_MSA_Final_Copart_Signed.pdf                                                 Attorney Client
SWITCH‐AX‐1217002 ‐ SWITCH‐AX‐1217003      10/19/2016 19:24   no Title                                                                                        Attorney Client
SWITCH‐AX‐1217004 ‐ SWITCH‐AX‐1217021      10/19/2016 19:24   Executed Collocation Agreement Windstream Switch (with updated Attachment A including 60 amps   Attorney Client
SWITCH‐AX‐1217022 ‐ SWITCH‐AX‐1217027       10/20/2016 0:34   no Title                                                                                        Attorney Client
SWITCH‐AX‐1217028 ‐ SWITCH‐AX‐1217029       10/20/2016 2:32   no Title                                                                                        Attorney Client
SWITCH‐AX‐1217030 ‐ SWITCH‐AX‐1217047       10/20/2016 2:32   Executed Collocation Agreement Windstream Switch (with updated Attachment A including 60 amps   Attorney Client
SWITCH‐AX‐1217048 ‐ SWITCH‐AX‐1217049      10/20/2016 13:15   no Title                                                                                        Attorney Client
SWITCH‐AX‐1217050 ‐ SWITCH‐AX‐1217050      10/20/2016 13:15   ATT00001.htm                                                                                    Attorney Client
SWITCH‐AX‐1217051 ‐ SWITCH‐AX‐1217051      10/20/2016 13:15   ATT00003.htm                                                                                    Attorney Client
SWITCH‐AX‐1217052 ‐ SWITCH‐AX‐1217062      10/20/2016 13:15   CFA‐Priceline.2016.10.14 ‐ Redline (00978444).DOCX                                              Attorney Client
SWITCH‐AX‐1217063 ‐ SWITCH‐AX‐1217063      10/20/2016 13:15   Core Agreement‐SUPERNAP.2016.10.14 ‐ Redline (00978407).DOCX                                    Attorney Client
SWITCH‐AX‐1217064 ‐ SWITCH‐AX‐1217074      10/20/2016 13:15   CFA‐Priceline.2016.10.14 ‐ Redline (00978444).DOCX                                              Attorney Client
SWITCH‐AX‐1217075 ‐ SWITCH‐AX‐1217075      10/20/2016 13:15   ATT00002.htm                                                                                    Attorney Client
SWITCH‐AX‐1217076 ‐ SWITCH‐AX‐1217076      10/20/2016 14:10   cab71686‐d572‐4b0d‐9acf‐acc06bc5d6f7.msg                                                        Attorney Client




                                                                          EXHIBIT 10, PAGE 2486
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 734 of 829


Bates                                   Document Date         Document Title                                                      Privilege
SWITCH‐AX‐1217077 ‐ SWITCH‐AX‐1217077      10/20/2016 14:10   EmailArchive.swf                                                    Attorney Client
SWITCH‐AX‐1217078 ‐ SWITCH‐AX‐1217080      10/20/2016 14:10   Switch_Change_SO_717593.pdf                                         Attorney Client
SWITCH‐AX‐1217081 ‐ SWITCH‐AX‐1217082      10/20/2016 14:10   RE__Please_Review_‐_Avago_Zayo_Handoff_Change_Order.pdf             Attorney Client
SWITCH‐AX‐1217083 ‐ SWITCH‐AX‐1217084      10/20/2016 14:10   RE_ Please Review ‐ Avago_Zayo Handoff Change O....pdf              Attorney Client
SWITCH‐AX‐1217085 ‐ SWITCH‐AX‐1217085      10/20/2016 14:10   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1217086 ‐ SWITCH‐AX‐1217086      10/20/2016 14:10   A_EmailArchive_42x42.png                                            Attorney Client
SWITCH‐AX‐1217087 ‐ SWITCH‐AX‐1217087      10/20/2016 14:10   no Title                                                            Attorney Client
SWITCH‐AX‐1217088 ‐ SWITCH‐AX‐1217089      10/20/2016 14:10   RE__Please_Review_‐_Avago_Zayo_Handoff_Change_Order.pdf             Attorney Client
SWITCH‐AX‐1217090 ‐ SWITCH‐AX‐1217091      10/20/2016 14:10   RE_ Please Review ‐ Avago_Zayo Handoff Change O....pdf              Attorney Client
SWITCH‐AX‐1217092 ‐ SWITCH‐AX‐1217092      10/20/2016 14:10   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1217093 ‐ SWITCH‐AX‐1217093      10/20/2016 14:10   EmailArchive.swf                                                    Attorney Client
SWITCH‐AX‐1217094 ‐ SWITCH‐AX‐1217094      10/20/2016 14:10   A_EmailArchive_42x42.png                                            Attorney Client
SWITCH‐AX‐1217095 ‐ SWITCH‐AX‐1217097      10/20/2016 14:10   Switch_Change_SO_717593.pdf                                         Attorney Client
SWITCH‐AX‐1217098 ‐ SWITCH‐AX‐1217099      10/20/2016 14:58   no Title                                                            Attorney Client
SWITCH‐AX‐1217100 ‐ SWITCH‐AX‐1217106      10/20/2016 14:58   CC COMMUNICATIONS MASTER SERVICE AGREEMENT.docx                     Attorney Client
SWITCH‐AX‐1217107 ‐ SWITCH‐AX‐1217107      10/20/2016 15:31   no Title                                                            Attorney Client
SWITCH‐AX‐1217108 ‐ SWITCH‐AX‐1217118      10/20/2016 15:31   CFA‐Priceline.2016.10.14 ‐ Redline (00978444).DOCX                  Attorney Client
SWITCH‐AX‐1217119 ‐ SWITCH‐AX‐1217119      10/20/2016 15:31   Core Agreement‐SUPERNAP.2016.10.14 ‐ Redline (00978407).DOCX        Attorney Client
SWITCH‐AX‐1217120 ‐ SWITCH‐AX‐1217120      10/20/2016 15:31   image001.png                                                        Attorney Client
SWITCH‐AX‐1217121 ‐ SWITCH‐AX‐1217121      10/20/2016 15:58   7003e62f‐4c87‐4133‐a1af‐5bdd042dc98d.msg                            Attorney Client
SWITCH‐AX‐1217122 ‐ SWITCH‐AX‐1217139      10/20/2016 15:58   CEO Compensation                                                    Attorney Client
SWITCH‐AX‐1217140 ‐ SWITCH‐AX‐1217140      10/20/2016 16:15   Collection Report 161020.xlsx                                       Attorney Client
SWITCH‐AX‐1217141 ‐ SWITCH‐AX‐1217144      10/20/2016 16:15   bd696e5c‐9750‐46e2‐8bf4‐34891d4413d4.msg                            Attorney Client
SWITCH‐AX‐1217145 ‐ SWITCH‐AX‐1217145      10/20/2016 16:15   Collection Report 161020.xlsx                                       Attorney Client
SWITCH‐AX‐1217146 ‐ SWITCH‐AX‐1217146      10/20/2016 16:15   Collection Report 161020.xlsx                                       Attorney Client
SWITCH‐AX‐1217147 ‐ SWITCH‐AX‐1217150      10/20/2016 16:15   no Title                                                            Attorney Client
SWITCH‐AX‐1217151 ‐ SWITCH‐AX‐1217151      10/20/2016 16:15   Collection Report 161020.xlsx                                       Attorney Client
SWITCH‐AX‐1217152 ‐ SWITCH‐AX‐1217152      10/20/2016 16:15   Collection Report 161020.xlsx                                       Attorney Client
SWITCH‐AX‐1217153 ‐ SWITCH‐AX‐1217156      10/20/2016 17:16   5d3439f2‐1926‐4adf‐8ea9‐f0628495db33.msg                            Attorney Client
SWITCH‐AX‐1217157 ‐ SWITCH‐AX‐1217159      10/20/2016 17:42   no Title                                                            Attorney Client
SWITCH‐AX‐1217160 ‐ SWITCH‐AX‐1217160      10/20/2016 17:42   SO ‐ Priceline 7‐29‐16.xlsx                                         Attorney Client
SWITCH‐AX‐1217161 ‐ SWITCH‐AX‐1217161      10/20/2016 17:42   Core Agreement‐SUPERNAP.2016.10.14 ‐ Redline (00978407).DOCX        Attorney Client
SWITCH‐AX‐1217162 ‐ SWITCH‐AX‐1217172      10/20/2016 17:42   CFA‐Priceline.2016.10.14 ‐ Redline (00978444).DOCX                  Attorney Client
SWITCH‐AX‐1217173 ‐ SWITCH‐AX‐1217173      10/20/2016 18:47   202473d0‐c898‐4e6b‐9fd5‐ba15c65f0bbc.msg                            Attorney Client
SWITCH‐AX‐1217174 ‐ SWITCH‐AX‐1217174      10/20/2016 18:47   SUI‐TH_eSig_Sunita_Bottse.png                                       Attorney Client
SWITCH‐AX‐1217175 ‐ SWITCH‐AX‐1217207      10/20/2016 18:47   Welcome Packet ‐ SUPERNAP Thailand‐v1.1.pdf                         Attorney Client
SWITCH‐AX‐1217208 ‐ SWITCH‐AX‐1217215       10/21/2016 0:34   no Title                                                            Attorney Client
SWITCH‐AX‐1217216 ‐ SWITCH‐AX‐1217224       10/21/2016 0:34   8d0ba2a4‐1742‐4cd4‐b0aa‐1ae484dcb843.msg                            Attorney Client
SWITCH‐AX‐1217225 ‐ SWITCH‐AX‐1217225       10/21/2016 9:16   no Title                                                            Attorney Client
SWITCH‐AX‐1217226 ‐ SWITCH‐AX‐1217228       10/21/2016 9:16   Switch Material License Agreement‐Intel Corporation‐20161021.docx   Attorney Client
SWITCH‐AX‐1217229 ‐ SWITCH‐AX‐1217230       10/21/2016 9:48   no Title                                                            Attorney Client
SWITCH‐AX‐1217231 ‐ SWITCH‐AX‐1217387       10/21/2016 9:48   Switch Sierra NGR Agreement‐Executed 11 20 15.pdf                   Attorney Client
SWITCH‐AX‐1217388 ‐ SWITCH‐AX‐1217391       10/21/2016 9:56   no Title                                                            Attorney Client
SWITCH‐AX‐1217392 ‐ SWITCH‐AX‐1217392       10/21/2016 9:56   image004.jpg                                                        Attorney Client
SWITCH‐AX‐1217393 ‐ SWITCH‐AX‐1217395       10/21/2016 9:56   Switch Material License Agreement‐Intel Corporation‐20161021.pdf    Attorney Client
SWITCH‐AX‐1217396 ‐ SWITCH‐AX‐1217396       10/21/2016 9:56   image007.jpg                                                        Attorney Client




                                                                          EXHIBIT 10, PAGE 2487
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 735 of 829


Bates                                   Document Date         Document Title                                                                     Privilege
SWITCH‐AX‐1217397 ‐ SWITCH‐AX‐1217397       10/21/2016 9:56   image005.jpg                                                                     Attorney Client
SWITCH‐AX‐1217398 ‐ SWITCH‐AX‐1217398       10/21/2016 9:56   image006.jpg                                                                     Attorney Client
SWITCH‐AX‐1217399 ‐ SWITCH‐AX‐1217404      10/21/2016 10:04   no Title                                                                         Attorney Client
SWITCH‐AX‐1217405 ‐ SWITCH‐AX‐1217406      10/21/2016 10:04   Schedule 2 2 ‐ Pricing for hospitals.xlsx                                        Attorney Client
SWITCH‐AX‐1217407 ‐ SWITCH‐AX‐1217407      10/21/2016 10:04   C:\Users\evert\Desktop\NV‐BASE‐TRANS‐1‐14‐14 Layout1 (1)                         Attorney Client
SWITCH‐AX‐1217408 ‐ SWITCH‐AX‐1217439      10/21/2016 10:04   IRU CAPACITY AGREEMENT                                                           Attorney Client
SWITCH‐AX‐1217440 ‐ SWITCH‐AX‐1217484      10/21/2016 10:04   no Title                                                                         Attorney Client
SWITCH‐AX‐1217485 ‐ SWITCH‐AX‐1217534      10/21/2016 10:04   no Title                                                                         Attorney Client
SWITCH‐AX‐1217535 ‐ SWITCH‐AX‐1217539      10/21/2016 10:04   no Title                                                                         Attorney Client
SWITCH‐AX‐1217540 ‐ SWITCH‐AX‐1217545      10/21/2016 10:05   no Title                                                                         Attorney Client
SWITCH‐AX‐1217546 ‐ SWITCH‐AX‐1217546      10/21/2016 10:05   C:\Users\evert\Desktop\NV‐BASE‐TRANS‐1‐14‐14 Layout1 (1)                         Attorney Client
SWITCH‐AX‐1217547 ‐ SWITCH‐AX‐1217596      10/21/2016 10:05   no Title                                                                         Attorney Client
SWITCH‐AX‐1217597 ‐ SWITCH‐AX‐1217641      10/21/2016 10:05   no Title                                                                         Attorney Client
SWITCH‐AX‐1217642 ‐ SWITCH‐AX‐1217643      10/21/2016 10:05   Schedule 2 2 ‐ Pricing for hospitals.xlsx                                        Attorney Client
SWITCH‐AX‐1217644 ‐ SWITCH‐AX‐1217648      10/21/2016 10:05   no Title                                                                         Attorney Client
SWITCH‐AX‐1217649 ‐ SWITCH‐AX‐1217680      10/21/2016 10:05   IRU CAPACITY AGREEMENT                                                           Attorney Client
SWITCH‐AX‐1217681 ‐ SWITCH‐AX‐1217683      10/21/2016 10:30   no Title                                                                         Attorney Client
SWITCH‐AX‐1217684 ‐ SWITCH‐AX‐1217685      10/21/2016 10:30   MSA Addendum.pdf                                                                 Attorney Client
SWITCH‐AX‐1217686 ‐ SWITCH‐AX‐1217689      10/21/2016 10:58   no Title                                                                         Attorney Client
SWITCH‐AX‐1217690 ‐ SWITCH‐AX‐1217696      10/21/2016 10:58   CC COMMUNICATIONS MASTER SERVICE AGREEMENT.docx                                  Attorney Client
SWITCH‐AX‐1217697 ‐ SWITCH‐AX‐1217698      10/21/2016 10:58   MSA Addendum.pdf                                                                 Attorney Client
SWITCH‐AX‐1217699 ‐ SWITCH‐AX‐1217702      10/21/2016 11:19   no Title                                                                         Attorney Client
SWITCH‐AX‐1217703 ‐ SWITCH‐AX‐1217709      10/21/2016 11:19   CC COMMUNICATIONS MASTER SERVICE AGREEMENT.docx                                  Attorney Client
SWITCH‐AX‐1217710 ‐ SWITCH‐AX‐1217711      10/21/2016 11:19   MSA Addendum.pdf                                                                 Attorney Client
SWITCH‐AX‐1217712 ‐ SWITCH‐AX‐1217713      10/21/2016 12:37   no Title                                                                         Attorney Client
SWITCH‐AX‐1217714 ‐ SWITCH‐AX‐1217715      10/21/2016 12:37   MSA Addendum.pdf                                                                 Attorney Client
SWITCH‐AX‐1217716 ‐ SWITCH‐AX‐1217717      10/21/2016 13:03   no Title                                                                         Attorney Client
SWITCH‐AX‐1217718 ‐ SWITCH‐AX‐1217718      10/21/2016 13:03   image001.jpg                                                                     Attorney Client
SWITCH‐AX‐1217719 ‐ SWITCH‐AX‐1217721      10/21/2016 13:03   Colocation Facility Waiver‐WorkForce Software‐Golub Capital‐v4 to v5‐201....docx Attorney Client
SWITCH‐AX‐1217722 ‐ SWITCH‐AX‐1217724      10/21/2016 13:03   Switch Material License Agreement‐UNR‐20161019.docx                              Attorney Client
SWITCH‐AX‐1217725 ‐ SWITCH‐AX‐1217728      10/21/2016 13:03   Lessor Colocation Waiver‐CB Technologies Inc‐Hewlett‐Packard Financial S....docx Attorney Client
SWITCH‐AX‐1217729 ‐ SWITCH‐AX‐1217731      10/21/2016 13:03   SUBLEASE                                                                         Attorney Client
SWITCH‐AX‐1217732 ‐ SWITCH‐AX‐1217732      10/21/2016 13:26   no Title                                                                         Attorney Client
SWITCH‐AX‐1217733 ‐ SWITCH‐AX‐1217743      10/21/2016 13:26   RIDER TO STANDARD FORM OF AGREEMENT BETWEEN OWNER AND CONTRACTOR (AIA Document A Attorney Client
SWITCH‐AX‐1217744 ‐ SWITCH‐AX‐1217782      10/21/2016 13:26   untitled                                                                         Attorney Client
SWITCH‐AX‐1217783 ‐ SWITCH‐AX‐1217790      10/21/2016 13:26   Microsoft Word ‐ A101‐2007_042809                                                Attorney Client
SWITCH‐AX‐1217791 ‐ SWITCH‐AX‐1217795      10/21/2016 13:26   Press Quality_BalmarCMYK.joboptions                                              Attorney Client
SWITCH‐AX‐1217796 ‐ SWITCH‐AX‐1217801      10/21/2016 13:26   RIDER TO STANDARD FORM OF AGREEMENT BETWEEN OWNER AND CONTRACTOR (AIA Document A Attorney Client
SWITCH‐AX‐1217802 ‐ SWITCH‐AX‐1217803      10/21/2016 14:04   no Title                                                                         Attorney Client
SWITCH‐AX‐1217804 ‐ SWITCH‐AX‐1217829      10/21/2016 14:04   NVE 1041652 LPLEA PHASE 1‐ TB Executed.pdf                                       Attorney Client
SWITCH‐AX‐1217830 ‐ SWITCH‐AX‐1217830      10/21/2016 16:28   Collection Report 161021.xlsx                                                    Attorney Client
SWITCH‐AX‐1217831 ‐ SWITCH‐AX‐1217834      10/21/2016 16:29   8b35c546‐684f‐4753‐8da6‐acff52fd2787.msg                                         Attorney Client
SWITCH‐AX‐1217835 ‐ SWITCH‐AX‐1217835      10/21/2016 16:29   Collection Report 161021.xlsx                                                    Attorney Client
SWITCH‐AX‐1217836 ‐ SWITCH‐AX‐1217836      10/21/2016 16:29   Collection Report 161021.xlsx                                                    Attorney Client
SWITCH‐AX‐1217837 ‐ SWITCH‐AX‐1217840      10/21/2016 16:29   no Title                                                                         Attorney Client
SWITCH‐AX‐1217841 ‐ SWITCH‐AX‐1217841      10/21/2016 16:29   Collection Report 161021.xlsx                                                    Attorney Client




                                                                         EXHIBIT 10, PAGE 2488
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 736 of 829


Bates                                   Document Date         Document Title                                                           Privilege
SWITCH‐AX‐1217842 ‐ SWITCH‐AX‐1217842      10/21/2016 16:29   Collection Report 161021.xlsx                                            Attorney Client
SWITCH‐AX‐1217843 ‐ SWITCH‐AX‐1217843       10/23/2016 2:03   no Title                                                                 Attorney Client
SWITCH‐AX‐1217844 ‐ SWITCH‐AX‐1217844       10/23/2016 2:03   Untitled.msg                                                             Attorney Client
SWITCH‐AX‐1217845 ‐ SWITCH‐AX‐1217845       10/23/2016 2:03   Untitled.msg                                                             Attorney Client
SWITCH‐AX‐1217846 ‐ SWITCH‐AX‐1217846       10/23/2016 2:03   Untitled.msg                                                             Attorney Client
SWITCH‐AX‐1217847 ‐ SWITCH‐AX‐1217847       10/23/2016 2:03   Untitled.msg                                                             Attorney Client
SWITCH‐AX‐1217848 ‐ SWITCH‐AX‐1217848       10/23/2016 2:03   Untitled.msg                                                             Attorney Client
SWITCH‐AX‐1217849 ‐ SWITCH‐AX‐1217849       10/23/2016 2:03   Untitled.msg                                                             Attorney Client
SWITCH‐AX‐1217850 ‐ SWITCH‐AX‐1217850       10/23/2016 2:03   Untitled.msg                                                             Attorney Client
SWITCH‐AX‐1217851 ‐ SWITCH‐AX‐1217851       10/23/2016 2:03   Untitled.msg                                                             Attorney Client
SWITCH‐AX‐1217852 ‐ SWITCH‐AX‐1217852       10/23/2016 2:03   Untitled.msg                                                             Attorney Client
SWITCH‐AX‐1217853 ‐ SWITCH‐AX‐1217853       10/23/2016 8:02   bdd7ceb8‐74e5‐4428‐af84‐8c2006875aeb.msg                                 Attorney Client
SWITCH‐AX‐1217854 ‐ SWITCH‐AX‐1217871       10/23/2016 8:02   LICENSE AGREEMENT‐CAGED SPACE                                            Attorney Client
SWITCH‐AX‐1217872 ‐ SWITCH‐AX‐1217872      10/23/2016 19:32   no Title                                                                 Attorney Client
SWITCH‐AX‐1217873 ‐ SWITCH‐AX‐1217873      10/23/2016 19:32   Untitled.msg                                                             Attorney Client
SWITCH‐AX‐1217874 ‐ SWITCH‐AX‐1217874      10/23/2016 19:32   Untitled.msg                                                             Attorney Client
SWITCH‐AX‐1217875 ‐ SWITCH‐AX‐1217875      10/23/2016 19:32   Untitled.msg                                                             Attorney Client
SWITCH‐AX‐1217876 ‐ SWITCH‐AX‐1217876      10/23/2016 19:32   Untitled.msg                                                             Attorney Client
SWITCH‐AX‐1217877 ‐ SWITCH‐AX‐1217877      10/23/2016 19:32   Untitled.msg                                                             Attorney Client
SWITCH‐AX‐1217878 ‐ SWITCH‐AX‐1217878      10/23/2016 19:32   Untitled.msg                                                             Attorney Client
SWITCH‐AX‐1217879 ‐ SWITCH‐AX‐1217879      10/23/2016 19:32   Untitled.msg                                                             Attorney Client
SWITCH‐AX‐1217880 ‐ SWITCH‐AX‐1217880      10/23/2016 19:32   Untitled.msg                                                             Attorney Client
SWITCH‐AX‐1217881 ‐ SWITCH‐AX‐1217881      10/23/2016 19:32   Untitled.msg                                                             Attorney Client
SWITCH‐AX‐1217882 ‐ SWITCH‐AX‐1217883       10/24/2016 9:06   13b97d9c‐7c25‐4c8c‐b845‐85d902907a1d.msg                                 Attorney Client
SWITCH‐AX‐1217884 ‐ SWITCH‐AX‐1217916       10/24/2016 9:06   SUPERNAP Saudi Arabia JV AGREEMENT_BG comments_September 2015.doc        Attorney Client
SWITCH‐AX‐1217917 ‐ SWITCH‐AX‐1217923       10/24/2016 9:06   Letter of Intent ‐ SUPERNAP KSA.PDF                                      Attorney Client
SWITCH‐AX‐1217924 ‐ SWITCH‐AX‐1217946       10/24/2016 9:06   SUPERNAP Saudi Arabia License Agreement_BG Comments_September 2015.doc   Attorney Client
SWITCH‐AX‐1217947 ‐ SWITCH‐AX‐1217947      10/24/2016 12:03   no Title                                                                 Attorney Client
SWITCH‐AX‐1217948 ‐ SWITCH‐AX‐1217952      10/24/2016 12:03   PowerPoint Presentation                                                  Attorney Client
SWITCH‐AX‐1217953 ‐ SWITCH‐AX‐1217957      10/24/2016 12:03   AGREEMENT FOR LINE EXTENSION,                                            Attorney Client
SWITCH‐AX‐1217958 ‐ SWITCH‐AX‐1217959      10/24/2016 12:41   4b187f45‐fed9‐45e9‐adf8‐fb30e745036c.msg                                 Attorney Client
SWITCH‐AX‐1217960 ‐ SWITCH‐AX‐1218002      10/24/2016 12:41   IPO Valuation & Positioning Discussion Materials                         Attorney Client
SWITCH‐AX‐1218003 ‐ SWITCH‐AX‐1218004      10/24/2016 13:09   no Title                                                                 Attorney Client
SWITCH‐AX‐1218005 ‐ SWITCH‐AX‐1218007      10/24/2016 13:09   OffsiteDataSync agreement.pdf                                            Attorney Client
SWITCH‐AX‐1218008 ‐ SWITCH‐AX‐1218008      10/24/2016 13:09   OPTIONS.png                                                              Attorney Client
SWITCH‐AX‐1218009 ‐ SWITCH‐AX‐1218017      10/24/2016 15:13   CFA‐Compassion First Pets‐v2 to v3‐20161024.pdf                          Attorney Client
SWITCH‐AX‐1218018 ‐ SWITCH‐AX‐1218018      10/24/2016 16:56   Collection Report 161024.xlsx                                            Attorney Client
SWITCH‐AX‐1218019 ‐ SWITCH‐AX‐1218022      10/24/2016 16:57   fd92795c‐53ab‐4b6f‐9338‐802adebcc0b6.msg                                 Attorney Client
SWITCH‐AX‐1218023 ‐ SWITCH‐AX‐1218023      10/24/2016 16:57   Collection Report 161024.xlsx                                            Attorney Client
SWITCH‐AX‐1218024 ‐ SWITCH‐AX‐1218024      10/24/2016 16:57   Collection Report 161024.xlsx                                            Attorney Client
SWITCH‐AX‐1218025 ‐ SWITCH‐AX‐1218028      10/24/2016 16:57   no Title                                                                 Attorney Client
SWITCH‐AX‐1218029 ‐ SWITCH‐AX‐1218029      10/24/2016 16:57   Collection Report 161024.xlsx                                            Attorney Client
SWITCH‐AX‐1218030 ‐ SWITCH‐AX‐1218030      10/24/2016 16:57   Collection Report 161024.xlsx                                            Attorney Client
SWITCH‐AX‐1218031 ‐ SWITCH‐AX‐1218031       10/25/2016 2:35   no Title                                                                 Attorney Client
SWITCH‐AX‐1218032 ‐ SWITCH‐AX‐1218032       10/25/2016 2:35   Untitled.msg                                                             Attorney Client
SWITCH‐AX‐1218033 ‐ SWITCH‐AX‐1218033       10/25/2016 2:35   Untitled.msg                                                             Attorney Client




                                                                         EXHIBIT 10, PAGE 2489
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 737 of 829


Bates                                   Document Date         Document Title                                                                                  Privilege
SWITCH‐AX‐1218034 ‐ SWITCH‐AX‐1218034       10/25/2016 2:35   Untitled.msg                                                                                    Attorney Client
SWITCH‐AX‐1218035 ‐ SWITCH‐AX‐1218035       10/25/2016 2:35   Untitled.msg                                                                                    Attorney Client
SWITCH‐AX‐1218036 ‐ SWITCH‐AX‐1218037       10/25/2016 2:35   2599a8d6‐097c‐4a84‐a57a‐7ea919de9669.msg                                                        Attorney Client
SWITCH‐AX‐1218038 ‐ SWITCH‐AX‐1218058       10/25/2016 2:35   SUPERNAP Italia Construction Images 24th October 2016.pdf                                       Attorney Client
SWITCH‐AX‐1218059 ‐ SWITCH‐AX‐1218060       10/25/2016 8:20   no Title                                                                                        Attorney Client
SWITCH‐AX‐1218061 ‐ SWITCH‐AX‐1218061       10/25/2016 8:20   ATT00002.htm                                                                                    Attorney Client
SWITCH‐AX‐1218062 ‐ SWITCH‐AX‐1218082       10/25/2016 8:20   SUPERNAP Italia Construction Images 24th October 2016.pdf                                       Attorney Client
SWITCH‐AX‐1218083 ‐ SWITCH‐AX‐1218083       10/25/2016 8:20   ATT00001.htm                                                                                    Attorney Client
SWITCH‐AX‐1218084 ‐ SWITCH‐AX‐1218086       10/25/2016 8:33   no Title                                                                                        Attorney Client
SWITCH‐AX‐1218087 ‐ SWITCH‐AX‐1218121       10/25/2016 8:33   MASTER SERVICES AGREEMENT                                                                       Attorney Client
SWITCH‐AX‐1218122 ‐ SWITCH‐AX‐1218123       10/25/2016 8:34   8bdbba6b‐becf‐43c2‐a4e3‐fb59d1b4d749.msg                                                        Attorney Client
SWITCH‐AX‐1218124 ‐ SWITCH‐AX‐1218124       10/25/2016 8:34   image002.png                                                                                    Attorney Client
SWITCH‐AX‐1218125 ‐ SWITCH‐AX‐1218145       10/25/2016 8:34   SUPERNAP Italia Construction Images 24th October 2016.pdf                                       Attorney Client
SWITCH‐AX‐1218146 ‐ SWITCH‐AX‐1218147       10/25/2016 8:51   no Title                                                                                        Attorney Client
SWITCH‐AX‐1218148 ‐ SWITCH‐AX‐1218165       10/25/2016 8:51   Executed Collocation Agreement Windstream Switch (with updated Attachment A including 60 amps   Attorney Client
SWITCH‐AX‐1218166 ‐ SWITCH‐AX‐1218172      10/25/2016 11:13   66baa6be‐7beb‐4868‐bc65‐d4163d2d96d0.msg                                                        Attorney Client
SWITCH‐AX‐1218173 ‐ SWITCH‐AX‐1218173      10/25/2016 11:13   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1218174 ‐ SWITCH‐AX‐1218174      10/25/2016 11:13   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1218175 ‐ SWITCH‐AX‐1218181      10/25/2016 11:13   no Title                                                                                        Attorney Client
SWITCH‐AX‐1218182 ‐ SWITCH‐AX‐1218182      10/25/2016 11:13   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1218183 ‐ SWITCH‐AX‐1218183      10/25/2016 11:13   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1218184 ‐ SWITCH‐AX‐1218191      10/25/2016 11:16   no Title                                                                                        Attorney Client
SWITCH‐AX‐1218192 ‐ SWITCH‐AX‐1218192      10/25/2016 11:16   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1218193 ‐ SWITCH‐AX‐1218193      10/25/2016 11:16   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1218194 ‐ SWITCH‐AX‐1218194      10/25/2016 11:25   no Title                                                                                        Attorney Client
SWITCH‐AX‐1218195 ‐ SWITCH‐AX‐1218197      10/25/2016 11:25   Switch Material License Agreement‐v10‐20160624.pdf                                              Attorney Client
SWITCH‐AX‐1218198 ‐ SWITCH‐AX‐1218198      10/25/2016 11:25   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1218199 ‐ SWITCH‐AX‐1218207      10/25/2016 12:18   f7629044‐8d1e‐4e89‐9424‐6fc3fba7b09b.msg                                                        Attorney Client
SWITCH‐AX‐1218208 ‐ SWITCH‐AX‐1218208      10/25/2016 12:18   image007.jpg                                                                                    Attorney Client
SWITCH‐AX‐1218209 ‐ SWITCH‐AX‐1218209      10/25/2016 12:18   image006.jpg                                                                                    Attorney Client
SWITCH‐AX‐1218210 ‐ SWITCH‐AX‐1218210      10/25/2016 12:18   image004.jpg                                                                                    Attorney Client
SWITCH‐AX‐1218211 ‐ SWITCH‐AX‐1218219      10/25/2016 12:18   no Title                                                                                        Attorney Client
SWITCH‐AX‐1218220 ‐ SWITCH‐AX‐1218220      10/25/2016 12:18   image007.jpg                                                                                    Attorney Client
SWITCH‐AX‐1218221 ‐ SWITCH‐AX‐1218221      10/25/2016 12:18   image004.jpg                                                                                    Attorney Client
SWITCH‐AX‐1218222 ‐ SWITCH‐AX‐1218222      10/25/2016 12:18   image006.jpg                                                                                    Attorney Client
SWITCH‐AX‐1218223 ‐ SWITCH‐AX‐1218231      10/25/2016 12:29   cf954312‐c6a2‐4e6e‐818f‐66516db37298.msg                                                        Attorney Client
SWITCH‐AX‐1218232 ‐ SWITCH‐AX‐1218232      10/25/2016 12:29   image004.jpg                                                                                    Attorney Client
SWITCH‐AX‐1218233 ‐ SWITCH‐AX‐1218233      10/25/2016 12:29   image005.jpg                                                                                    Attorney Client
SWITCH‐AX‐1218234 ‐ SWITCH‐AX‐1218234      10/25/2016 12:29   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1218235 ‐ SWITCH‐AX‐1218235      10/25/2016 12:29   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1218236 ‐ SWITCH‐AX‐1218244      10/25/2016 12:29   c2057444‐ee3f‐4b94‐a126‐5d5e1e9cba4d.msg                                                        Attorney Client
SWITCH‐AX‐1218245 ‐ SWITCH‐AX‐1218245      10/25/2016 12:29   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1218246 ‐ SWITCH‐AX‐1218246      10/25/2016 12:29   image004.jpg                                                                                    Attorney Client
SWITCH‐AX‐1218247 ‐ SWITCH‐AX‐1218247      10/25/2016 12:29   image005.jpg                                                                                    Attorney Client
SWITCH‐AX‐1218248 ‐ SWITCH‐AX‐1218248      10/25/2016 12:29   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1218249 ‐ SWITCH‐AX‐1218257      10/25/2016 12:29   no Title                                                                                        Attorney Client




                                                                          EXHIBIT 10, PAGE 2490
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 738 of 829


Bates                                   Document Date         Document Title                                                          Privilege
SWITCH‐AX‐1218258 ‐ SWITCH‐AX‐1218258      10/25/2016 12:29   image002.jpg                                                            Attorney Client
SWITCH‐AX‐1218259 ‐ SWITCH‐AX‐1218259      10/25/2016 12:29   image005.jpg                                                            Attorney Client
SWITCH‐AX‐1218260 ‐ SWITCH‐AX‐1218260      10/25/2016 12:29   image004.jpg                                                            Attorney Client
SWITCH‐AX‐1218261 ‐ SWITCH‐AX‐1218261      10/25/2016 12:29   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1218262 ‐ SWITCH‐AX‐1218263      10/25/2016 13:33   aa768da0‐2a73‐447c‐b766‐663ad4220359.msg                                Attorney Client
SWITCH‐AX‐1218264 ‐ SWITCH‐AX‐1218264      10/25/2016 13:33   image002.png                                                            Attorney Client
SWITCH‐AX‐1218265 ‐ SWITCH‐AX‐1218265      10/25/2016 13:33   Go Live Check List.xlsx                                                 Attorney Client
SWITCH‐AX‐1218266 ‐ SWITCH‐AX‐1218267      10/25/2016 13:33   no Title                                                                Attorney Client
SWITCH‐AX‐1218268 ‐ SWITCH‐AX‐1218268      10/25/2016 13:33   image002.png                                                            Attorney Client
SWITCH‐AX‐1218269 ‐ SWITCH‐AX‐1218269      10/25/2016 13:33   Go Live Check List.xlsx                                                 Attorney Client
SWITCH‐AX‐1218270 ‐ SWITCH‐AX‐1218279      10/25/2016 13:47   no Title                                                                Attorney Client
SWITCH‐AX‐1218280 ‐ SWITCH‐AX‐1218281      10/25/2016 13:47   Completed_ South Lyon Medical Center_Switch Service Order.msg           Attorney Client
SWITCH‐AX‐1218282 ‐ SWITCH‐AX‐1218292      10/25/2016 13:47   S906‐RNO01‐001‐M.pdf                                                    Attorney Client
SWITCH‐AX‐1218293 ‐ SWITCH‐AX‐1218294      10/25/2016 13:47   S906‐RNO01‐002‐E.pdf                                                    Attorney Client
SWITCH‐AX‐1218295 ‐ SWITCH‐AX‐1218296      10/25/2016 14:13   88239cd6‐c919‐4818‐b6c9‐65eaa1cd851e.msg                                Attorney Client
SWITCH‐AX‐1218297 ‐ SWITCH‐AX‐1218317      10/25/2016 14:13   SUPERNAP Italia Construction Images 24th October 2016.pdf               Attorney Client
SWITCH‐AX‐1218318 ‐ SWITCH‐AX‐1218318      10/25/2016 14:13   image002.png                                                            Attorney Client
SWITCH‐AX‐1218319 ‐ SWITCH‐AX‐1218319      10/25/2016 14:15   no Title                                                                Attorney Client
SWITCH‐AX‐1218320 ‐ SWITCH‐AX‐1218337      10/25/2016 14:15   MSA Switch Ltd Switch Level 3 reply comments 8‐18‐16.doc                Attorney Client
SWITCH‐AX‐1218338 ‐ SWITCH‐AX‐1218338      10/25/2016 14:15   image001.png                                                            Attorney Client
SWITCH‐AX‐1218339 ‐ SWITCH‐AX‐1218339      10/25/2016 15:11   August 2016 Budget vs Actual includes forecat for 2016 9.19.2016.xlsx   Attorney Client
SWITCH‐AX‐1218340 ‐ SWITCH‐AX‐1218340      10/25/2016 16:35   Collection Report 161025.xlsx                                           Attorney Client
SWITCH‐AX‐1218341 ‐ SWITCH‐AX‐1218344      10/25/2016 16:36   5db62583‐cd99‐4749‐a68e‐558a2e16e521.msg                                Attorney Client
SWITCH‐AX‐1218345 ‐ SWITCH‐AX‐1218345      10/25/2016 16:36   Collection Report 161025.xlsx                                           Attorney Client
SWITCH‐AX‐1218346 ‐ SWITCH‐AX‐1218346      10/25/2016 16:36   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1218347 ‐ SWITCH‐AX‐1218350      10/25/2016 16:36   no Title                                                                Attorney Client
SWITCH‐AX‐1218351 ‐ SWITCH‐AX‐1218351      10/25/2016 16:36   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1218352 ‐ SWITCH‐AX‐1218352      10/25/2016 16:36   Collection Report 161025.xlsx                                           Attorney Client
SWITCH‐AX‐1218353 ‐ SWITCH‐AX‐1218353      10/25/2016 17:48   99087a16‐984a‐4d15‐b248‐a14f6432bb12.msg                                Attorney Client
SWITCH‐AX‐1218354 ‐ SWITCH‐AX‐1218354      10/25/2016 17:48   Notes re SI Reconfig 26May2016 [zr].docx                                Attorney Client
SWITCH‐AX‐1218355 ‐ SWITCH‐AX‐1218356      10/25/2016 17:48   ZR SI notes 19May2016.docx                                              Attorney Client
SWITCH‐AX‐1218357 ‐ SWITCH‐AX‐1218358      10/25/2016 17:48   Meeting Notes 21Apr2016 (KGB TMO MS ZR).docx                            Attorney Client
SWITCH‐AX‐1218359 ‐ SWITCH‐AX‐1218360      10/25/2016 17:48   SI RECONFIGURATION SCENARIOS 6Jun2016.docx                              Attorney Client
SWITCH‐AX‐1218361 ‐ SWITCH‐AX‐1218361      10/25/2016 18:15   e235ec5d‐8157‐4982‐9388‐6713fe3969a8.msg                                Attorney Client
SWITCH‐AX‐1218362 ‐ SWITCH‐AX‐1218362      10/25/2016 18:15   Untitled.msg                                                            Attorney Client
SWITCH‐AX‐1218363 ‐ SWITCH‐AX‐1218363      10/25/2016 18:15   Untitled.msg                                                            Attorney Client
SWITCH‐AX‐1218364 ‐ SWITCH‐AX‐1218364      10/25/2016 18:15   Untitled.msg                                                            Attorney Client
SWITCH‐AX‐1218365 ‐ SWITCH‐AX‐1218365      10/25/2016 18:15   Untitled.msg                                                            Attorney Client
SWITCH‐AX‐1218366 ‐ SWITCH‐AX‐1218366      10/25/2016 18:15   Untitled.msg                                                            Attorney Client
SWITCH‐AX‐1218367 ‐ SWITCH‐AX‐1218367      10/25/2016 18:15   Untitled.msg                                                            Attorney Client
SWITCH‐AX‐1218368 ‐ SWITCH‐AX‐1218368      10/25/2016 18:15   Untitled.msg                                                            Attorney Client
SWITCH‐AX‐1218369 ‐ SWITCH‐AX‐1218369      10/25/2016 18:15   Untitled.msg                                                            Attorney Client
SWITCH‐AX‐1218370 ‐ SWITCH‐AX‐1218370      10/25/2016 18:15   Untitled.msg                                                            Attorney Client
SWITCH‐AX‐1218371 ‐ SWITCH‐AX‐1218371      10/25/2016 18:15   Untitled.msg                                                            Attorney Client
SWITCH‐AX‐1218372 ‐ SWITCH‐AX‐1218372      10/25/2016 18:15   Untitled.msg                                                            Attorney Client
SWITCH‐AX‐1218373 ‐ SWITCH‐AX‐1218374       10/26/2016 6:23   no Title                                                                Attorney Client




                                                                           EXHIBIT 10, PAGE 2491
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 739 of 829


Bates                                   Document Date         Document Title                                                          Privilege
SWITCH‐AX‐1218375 ‐ SWITCH‐AX‐1218377       10/26/2016 9:47   no Title                                                                Attorney Client
SWITCH‐AX‐1218378 ‐ SWITCH‐AX‐1218378      10/26/2016 12:57   0bc21020‐bf1f‐45cb‐ae70‐c8ce4adc2251.msg                                Attorney Client
SWITCH‐AX‐1218379 ‐ SWITCH‐AX‐1218387      10/26/2016 12:57   NNR 2016 Non‐Exempt Trust Certificate.pdf                               Attorney Client
SWITCH‐AX‐1218388 ‐ SWITCH‐AX‐1218405      10/26/2016 12:57   Madisogota Master Operating Agreement.pdf                               Attorney Client
SWITCH‐AX‐1218406 ‐ SWITCH‐AX‐1218408      10/26/2016 12:57   ACTION BY UNANIMOUS WRITTEN CONSENT                                     Attorney Client
SWITCH‐AX‐1218409 ‐ SWITCH‐AX‐1218441      10/26/2016 12:57   ______________________ IRREVOCABLE TRUST                                Attorney Client
SWITCH‐AX‐1218442 ‐ SWITCH‐AX‐1218450      10/26/2016 12:57   NNR 2016 Generations Trust Certificate.pdf                              Attorney Client
SWITCH‐AX‐1218451 ‐ SWITCH‐AX‐1218483      10/26/2016 12:57   ______________________ IRREVOCABLE TRUST                                Attorney Client
SWITCH‐AX‐1218484 ‐ SWITCH‐AX‐1218492      10/26/2016 12:57   The CRR 2016 Certificate of Irrevocable Trust.pdf                       Attorney Client
SWITCH‐AX‐1218493 ‐ SWITCH‐AX‐1218525      10/26/2016 12:57   ______________________ IRREVOCABLE TRUST                                Attorney Client
SWITCH‐AX‐1218526 ‐ SWITCH‐AX‐1218533      10/26/2016 12:57   Certificate of Trust.pdf                                                Attorney Client
SWITCH‐AX‐1218534 ‐ SWITCH‐AX‐1218566      10/26/2016 12:57   ______________________ IRREVOCABLE TRUST                                Attorney Client
SWITCH‐AX‐1218567 ‐ SWITCH‐AX‐1218575      10/26/2016 12:57   CRR 2016 Non‐Exempt Trust Certificate.pdf                               Attorney Client
SWITCH‐AX‐1218576 ‐ SWITCH‐AX‐1218600      10/26/2016 12:57   THE MORRIS FAMILY TRUST                                                 Attorney Client
SWITCH‐AX‐1218601 ‐ SWITCH‐AX‐1218601      10/26/2016 13:20   b236a11c‐0263‐4197‐ac45‐193ec00a1495.msg                                Attorney Client
SWITCH‐AX‐1218602 ‐ SWITCH‐AX‐1218638      10/26/2016 13:20   Master Work Order for Colocation Services (Redline from Amazon).docx    Attorney Client
SWITCH‐AX‐1218639 ‐ SWITCH‐AX‐1218639      10/26/2016 13:20   image001.png                                                            Attorney Client
SWITCH‐AX‐1218640 ‐ SWITCH‐AX‐1218640      10/26/2016 13:20   08262016 Deal.xlsx                                                      Attorney Client
SWITCH‐AX‐1218641 ‐ SWITCH‐AX‐1218648      10/26/2016 13:20   Order_for_Services_‐_Switch_‐_MXP62 v2 to v3 20161007 Switch (2).docx   Attorney Client
SWITCH‐AX‐1218649 ‐ SWITCH‐AX‐1218649      10/26/2016 14:07   no Title                                                                Attorney Client
SWITCH‐AX‐1218650 ‐ SWITCH‐AX‐1218651      10/26/2016 14:16   no Title                                                                Attorney Client
SWITCH‐AX‐1218652 ‐ SWITCH‐AX‐1218657      10/26/2016 16:51   6fd68f32‐03ca‐4366‐90f1‐9a767d955ecd.msg                                Attorney Client
SWITCH‐AX‐1218658 ‐ SWITCH‐AX‐1218658      10/26/2016 16:51   Collection Report 161026.xlsx                                           Attorney Client
SWITCH‐AX‐1218659 ‐ SWITCH‐AX‐1218659      10/26/2016 16:51   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1218660 ‐ SWITCH‐AX‐1218665      10/26/2016 16:51   no Title                                                                Attorney Client
SWITCH‐AX‐1218666 ‐ SWITCH‐AX‐1218666      10/26/2016 16:51   Collection Report 161026.xlsx                                           Attorney Client
SWITCH‐AX‐1218667 ‐ SWITCH‐AX‐1218667      10/26/2016 16:51   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1218668 ‐ SWITCH‐AX‐1218668      10/26/2016 16:56   Collection Report 161026.xlsx                                           Attorney Client
SWITCH‐AX‐1218669 ‐ SWITCH‐AX‐1218669      10/26/2016 19:35   no Title                                                                Attorney Client
SWITCH‐AX‐1218670 ‐ SWITCH‐AX‐1218670      10/26/2016 19:35   Untitled.msg                                                            Attorney Client
SWITCH‐AX‐1218671 ‐ SWITCH‐AX‐1218671      10/26/2016 19:35   Untitled.msg                                                            Attorney Client
SWITCH‐AX‐1218672 ‐ SWITCH‐AX‐1218672      10/26/2016 19:35   Untitled.msg                                                            Attorney Client
SWITCH‐AX‐1218673 ‐ SWITCH‐AX‐1218673      10/26/2016 19:35   Untitled.msg                                                            Attorney Client
SWITCH‐AX‐1218674 ‐ SWITCH‐AX‐1218674      10/26/2016 19:35   Untitled.msg                                                            Attorney Client
SWITCH‐AX‐1218675 ‐ SWITCH‐AX‐1218675      10/26/2016 19:35   Untitled.msg                                                            Attorney Client
SWITCH‐AX‐1218676 ‐ SWITCH‐AX‐1218676      10/26/2016 19:35   Untitled.msg                                                            Attorney Client
SWITCH‐AX‐1218677 ‐ SWITCH‐AX‐1218677      10/26/2016 19:35   Untitled.msg                                                            Attorney Client
SWITCH‐AX‐1218678 ‐ SWITCH‐AX‐1218678      10/26/2016 19:35   Untitled.msg                                                            Attorney Client
SWITCH‐AX‐1218679 ‐ SWITCH‐AX‐1218679       10/27/2016 8:00   b2334c29‐59bd‐43cd‐9643‐b3afc978b899.msg                                Attorney Client
SWITCH‐AX‐1218680 ‐ SWITCH‐AX‐1218694       10/27/2016 8:00   SUPERNAP Italy images 27th October 2016.pdf                             Attorney Client
SWITCH‐AX‐1218695 ‐ SWITCH‐AX‐1218695       10/27/2016 8:00   Go Live Check List ‐ 27th October 2016.xlsx                             Attorney Client
SWITCH‐AX‐1218696 ‐ SWITCH‐AX‐1218697       10/27/2016 8:55   71d7a360‐44dc‐48fc‐be06‐5b34032bdecf.msg                                Attorney Client
SWITCH‐AX‐1218698 ‐ SWITCH‐AX‐1218708       10/27/2016 8:55   Colocation Facilities Agreement.pdf                                     Attorney Client
SWITCH‐AX‐1218709 ‐ SWITCH‐AX‐1218709       10/27/2016 8:55   Customer Data Addendum.pdf                                              Attorney Client
SWITCH‐AX‐1218710 ‐ SWITCH‐AX‐1218710       10/27/2016 8:55   Service Order ‐ IO transport.pdf                                        Attorney Client
SWITCH‐AX‐1218711 ‐ SWITCH‐AX‐1218712       10/27/2016 8:55   Service Order for 10 cabinets.pdf                                       Attorney Client




                                                                          EXHIBIT 10, PAGE 2492
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 740 of 829


Bates                                   Document Date         Document Title                                                                              Privilege
SWITCH‐AX‐1218713 ‐ SWITCH‐AX‐1218714       10/27/2016 9:07   4508d020‐06b1‐4cb9‐8f4e‐9b43ad503a96.msg                                                    Attorney Client
SWITCH‐AX‐1218715 ‐ SWITCH‐AX‐1218715       10/27/2016 9:07   DataAddendum‐PIMCO‐Fully Executed‐20161013.pdf                                              Attorney Client
SWITCH‐AX‐1218716 ‐ SWITCH‐AX‐1218726       10/27/2016 9:07   CFA‐PIMCO‐Fully Executed‐20161006.pdf                                                       Attorney Client
SWITCH‐AX‐1218727 ‐ SWITCH‐AX‐1218727       10/27/2016 9:07   SO2‐PIMCO‐Fully Executed‐20161006.pdf                                                       Attorney Client
SWITCH‐AX‐1218728 ‐ SWITCH‐AX‐1218728       10/27/2016 9:07   image001.jpg                                                                                Attorney Client
SWITCH‐AX‐1218729 ‐ SWITCH‐AX‐1218730       10/27/2016 9:07   SO‐PIMCO‐Fully Executed‐20161006.pdf                                                        Attorney Client
SWITCH‐AX‐1218731 ‐ SWITCH‐AX‐1218731      10/27/2016 10:30   no Title                                                                                    Attorney Client
SWITCH‐AX‐1218732 ‐ SWITCH‐AX‐1218740      10/27/2016 10:30   CFA‐Entertainment Partners‐v4 to v5‐20161026 (Switch Edits).docx                            Attorney Client
SWITCH‐AX‐1218741 ‐ SWITCH‐AX‐1218741      10/27/2016 10:30   image001.jpg                                                                                Attorney Client
SWITCH‐AX‐1218742 ‐ SWITCH‐AX‐1218743      10/27/2016 10:57   75e24a07‐0650‐4fcd‐b160‐7b0551efcbc1.msg                                                    Attorney Client
SWITCH‐AX‐1218744 ‐ SWITCH‐AX‐1218745      10/27/2016 12:27   no Title                                                                                    Attorney Client
SWITCH‐AX‐1218746 ‐ SWITCH‐AX‐1218747      10/27/2016 12:27   MSA Addendum.pdf                                                                            Attorney Client
SWITCH‐AX‐1218748 ‐ SWITCH‐AX‐1218748      10/27/2016 13:00   no Title                                                                                    Attorney Client
SWITCH‐AX‐1218749 ‐ SWITCH‐AX‐1218757      10/27/2016 13:00   CFA‐Valley Children's Healthcare‐v2 to v3‐20161026 (Switch).docx                            Attorney Client
SWITCH‐AX‐1218758 ‐ SWITCH‐AX‐1218758      10/27/2016 13:00   Master Services                                                                             Attorney Client
SWITCH‐AX‐1218759 ‐ SWITCH‐AX‐1218759      10/27/2016 13:00   image001.jpg                                                                                Attorney Client
SWITCH‐AX‐1218760 ‐ SWITCH‐AX‐1218760      10/27/2016 13:24   0bcb3e74‐0b07‐455f‐b37d‐d76bb3e25870.msg                                                    Attorney Client
SWITCH‐AX‐1218761 ‐ SWITCH‐AX‐1218761      10/27/2016 13:24   image001.jpg                                                                                Attorney Client
SWITCH‐AX‐1218762 ‐ SWITCH‐AX‐1218799      10/27/2016 13:24   Master Work Order for Colocation Services Amazon Switch v6to v7 Redline 20161027.docx       Attorney Client
SWITCH‐AX‐1218800 ‐ SWITCH‐AX‐1218800      10/27/2016 14:23   87ae58b2‐fb7a‐4b31‐ae2d‐f076207937e1.msg                                                    Attorney Client
SWITCH‐AX‐1218801 ‐ SWITCH‐AX‐1218801      10/27/2016 14:23   image001.jpg                                                                                Attorney Client
SWITCH‐AX‐1218802 ‐ SWITCH‐AX‐1218839      10/27/2016 14:23   Master Work Order for Colocation Services Amazon Switch v6to v7 Redline 20161027.docx       Attorney Client
SWITCH‐AX‐1218840 ‐ SWITCH‐AX‐1218840      10/27/2016 14:49   no Title                                                                                    Attorney Client
SWITCH‐AX‐1218841 ‐ SWITCH‐AX‐1218841      10/27/2016 15:01   f6e54e89‐7eb7‐4bc5‐aed2‐50baa44529a4.msg                                                    Attorney Client
SWITCH‐AX‐1218842 ‐ SWITCH‐AX‐1218842      10/27/2016 15:01   image001.jpg                                                                                Attorney Client
SWITCH‐AX‐1218843 ‐ SWITCH‐AX‐1218860      10/27/2016 15:01   Level3 MSA.pdf                                                                              Attorney Client
SWITCH‐AX‐1218861 ‐ SWITCH‐AX‐1218862      10/27/2016 16:26   no Title                                                                                    Attorney Client
SWITCH‐AX‐1218863 ‐ SWITCH‐AX‐1218863      10/27/2016 16:26   UMB Bank ‐ Project Tracker 2016.xlsx                                                        Attorney Client
SWITCH‐AX‐1218864 ‐ SWITCH‐AX‐1218868      10/27/2016 16:56   no Title                                                                                    Attorney Client
SWITCH‐AX‐1218869 ‐ SWITCH‐AX‐1218869      10/27/2016 16:56   Collection Report 161027.xlsx                                                               Attorney Client
SWITCH‐AX‐1218870 ‐ SWITCH‐AX‐1218870      10/27/2016 16:56   Collection Report 161027.xlsx                                                               Attorney Client
SWITCH‐AX‐1218871 ‐ SWITCH‐AX‐1218875      10/27/2016 16:56   64600676‐d897‐484c‐8a63‐e3ab7c7ce10a.msg                                                    Attorney Client
SWITCH‐AX‐1218876 ‐ SWITCH‐AX‐1218876      10/27/2016 16:56   Collection Report 161027.xlsx                                                               Attorney Client
SWITCH‐AX‐1218877 ‐ SWITCH‐AX‐1218877      10/27/2016 16:56   Collection Report 161027.xlsx                                                               Attorney Client
SWITCH‐AX‐1218878 ‐ SWITCH‐AX‐1218879      10/27/2016 17:50   54f09930‐da74‐4665‐80bb‐0f15b9a1b5ac.msg                                                    Attorney Client
SWITCH‐AX‐1218880 ‐ SWITCH‐AX‐1218915      10/27/2016 17:50   Master Work Order for Colocation Services Amazon Switch v6to v7 Redline 20161027 (2).docx   Attorney Client
SWITCH‐AX‐1218916 ‐ SWITCH‐AX‐1218916      10/27/2016 17:50   image002.png                                                                                Attorney Client
SWITCH‐AX‐1218917 ‐ SWITCH‐AX‐1218924      10/27/2016 17:50   Order for Colocation Services Amazon Switch v3 to v4 Redline 20161027.docx                  Attorney Client
SWITCH‐AX‐1218925 ‐ SWITCH‐AX‐1218925      10/27/2016 17:50   image001.jpg                                                                                Attorney Client
SWITCH‐AX‐1218926 ‐ SWITCH‐AX‐1218927       10/28/2016 8:26   9a7259f1‐a6eb‐4290‐8a8e‐020f1b94d793.msg                                                    Attorney Client
SWITCH‐AX‐1218928 ‐ SWITCH‐AX‐1218928       10/28/2016 8:26   image001.png                                                                                Attorney Client
SWITCH‐AX‐1218929 ‐ SWITCH‐AX‐1218929       10/28/2016 8:26   Go Live Check List ‐ 27th October 2016.xlsx                                                 Attorney Client
SWITCH‐AX‐1218930 ‐ SWITCH‐AX‐1218931       10/28/2016 9:39   62590b21‐dd46‐444c‐a25c‐e3965f63dd40.msg                                                    Attorney Client
SWITCH‐AX‐1218932 ‐ SWITCH‐AX‐1218932       10/28/2016 9:39   image001.png                                                                                Attorney Client
SWITCH‐AX‐1218933 ‐ SWITCH‐AX‐1218933      10/28/2016 10:07   no Title                                                                                    Attorney Client
SWITCH‐AX‐1218934 ‐ SWITCH‐AX‐1218951      10/28/2016 10:07   MSA Switch Ltd Switch Level 3 reply comments 8‐18‐16.doc                                    Attorney Client




                                                                          EXHIBIT 10, PAGE 2493
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 741 of 829


Bates                                   Document Date         Document Title                                              Privilege
SWITCH‐AX‐1218952 ‐ SWITCH‐AX‐1218952      10/28/2016 10:07   image001.png                                                Attorney Client
SWITCH‐AX‐1218953 ‐ SWITCH‐AX‐1218953      10/28/2016 10:09   no Title                                                    Attorney Client
SWITCH‐AX‐1218954 ‐ SWITCH‐AX‐1218971      10/28/2016 10:09   MSA Switch Ltd Switch Level 3 reply comments 10‐27‐16.doc   Attorney Client
SWITCH‐AX‐1218972 ‐ SWITCH‐AX‐1218975      10/28/2016 10:10   no Title                                                    Attorney Client
SWITCH‐AX‐1218976 ‐ SWITCH‐AX‐1218983      10/28/2016 10:10   Redline‐CFA‐Flochi Networks‐v1 to v2‐20161028.pdf           Attorney Client
SWITCH‐AX‐1218984 ‐ SWITCH‐AX‐1218991      10/28/2016 10:10   CFA‐Flochi Networks‐v2‐20161028.pdf                         Attorney Client
SWITCH‐AX‐1218992 ‐ SWITCH‐AX‐1218997      10/28/2016 12:52   c5f385d2‐9dc2‐4be6‐8d66‐0ff988ebb481.msg                    Attorney Client
SWITCH‐AX‐1218998 ‐ SWITCH‐AX‐1218998      10/28/2016 12:52   B926‐GRR01‐002‐C.pdf                                        Attorney Client
SWITCH‐AX‐1218999 ‐ SWITCH‐AX‐1218999      10/28/2016 12:52   image001.jpg                                                Attorney Client
SWITCH‐AX‐1219000 ‐ SWITCH‐AX‐1219000      10/28/2016 12:52   image003.jpg                                                Attorney Client
SWITCH‐AX‐1219001 ‐ SWITCH‐AX‐1219011      10/28/2016 12:52   B926‐GRR01‐001‐M.pdf                                        Attorney Client
SWITCH‐AX‐1219012 ‐ SWITCH‐AX‐1219012      10/28/2016 12:52   image002.jpg                                                Attorney Client
SWITCH‐AX‐1219013 ‐ SWITCH‐AX‐1219013      10/28/2016 15:35   3_2009‐2015 Job Ledger Entries_reduced tabs.xlsx            Attorney Client
SWITCH‐AX‐1219014 ‐ SWITCH‐AX‐1219015      10/28/2016 15:36   no Title                                                    Attorney Client
SWITCH‐AX‐1219016 ‐ SWITCH‐AX‐1219016      10/28/2016 15:36   Optical Wave SLA | US Signal                                Attorney Client
SWITCH‐AX‐1219017 ‐ SWITCH‐AX‐1219018      10/28/2016 15:36   Internet SLA | US Signal                                    Attorney Client
SWITCH‐AX‐1219019 ‐ SWITCH‐AX‐1219019      10/28/2016 15:36   image007.jpg                                                Attorney Client
SWITCH‐AX‐1219020 ‐ SWITCH‐AX‐1219020      10/28/2016 15:36   image001.jpg                                                Attorney Client
SWITCH‐AX‐1219021 ‐ SWITCH‐AX‐1219056      10/28/2016 15:36   MASTER SERVICES AGREEMENT                                   Attorney Client
SWITCH‐AX‐1219057 ‐ SWITCH‐AX‐1219058      10/28/2016 15:36   Virtual Ethernet SLA | US Signal                            Attorney Client
SWITCH‐AX‐1219059 ‐ SWITCH‐AX‐1219064      10/28/2016 16:00   no Title                                                    Attorney Client
SWITCH‐AX‐1219065 ‐ SWITCH‐AX‐1219071      10/28/2016 16:00   Microsoft Word ‐ MSA‐CC Communications‐v1 to v2‐20161028    Attorney Client
SWITCH‐AX‐1219072 ‐ SWITCH‐AX‐1219072      10/28/2016 16:00   image001.jpg                                                Attorney Client
SWITCH‐AX‐1219073 ‐ SWITCH‐AX‐1219077      10/28/2016 16:27   no Title                                                    Attorney Client
SWITCH‐AX‐1219078 ‐ SWITCH‐AX‐1219078      10/28/2016 16:27   image001.jpg                                                Attorney Client
SWITCH‐AX‐1219079 ‐ SWITCH‐AX‐1219079      10/28/2016 16:27   Collection Report 161028.xlsx                               Attorney Client
SWITCH‐AX‐1219080 ‐ SWITCH‐AX‐1219084      10/28/2016 16:27   18f71178‐0cb0‐4cbd‐81eb‐4f0aaf306788.msg                    Attorney Client
SWITCH‐AX‐1219085 ‐ SWITCH‐AX‐1219085      10/28/2016 16:27   image001.jpg                                                Attorney Client
SWITCH‐AX‐1219086 ‐ SWITCH‐AX‐1219086      10/28/2016 16:27   Collection Report 161028.xlsx                               Attorney Client
SWITCH‐AX‐1219087 ‐ SWITCH‐AX‐1219090      10/30/2016 10:41   no Title                                                    Attorney Client
SWITCH‐AX‐1219091 ‐ SWITCH‐AX‐1219091      10/30/2016 10:41   image004.png                                                Attorney Client
SWITCH‐AX‐1219092 ‐ SWITCH‐AX‐1219092      10/30/2016 10:41   Carrier Deals Summary_Dark fiber.xlsx                       Attorney Client
SWITCH‐AX‐1219093 ‐ SWITCH‐AX‐1219096      10/30/2016 10:41   no Title                                                    Attorney Client
SWITCH‐AX‐1219097 ‐ SWITCH‐AX‐1219097      10/30/2016 10:41   Carrier Deals Summary_Dark fiber.xlsx                       Attorney Client
SWITCH‐AX‐1219098 ‐ SWITCH‐AX‐1219098      10/30/2016 10:41   image004.png                                                Attorney Client
SWITCH‐AX‐1219099 ‐ SWITCH‐AX‐1219099       10/31/2016 9:38   9b666c04‐654f‐49bc‐8d62‐b4c1400af101.msg                    Attorney Client
SWITCH‐AX‐1219100 ‐ SWITCH‐AX‐1219118       10/31/2016 9:38   Somos Petition for Declaratory Ruling 10 28 16.pdf          Attorney Client
SWITCH‐AX‐1219119 ‐ SWITCH‐AX‐1219122      10/31/2016 10:27   no Title                                                    Attorney Client
SWITCH‐AX‐1219123 ‐ SWITCH‐AX‐1219123      10/31/2016 10:27   YERHAW13015.sor                                             Attorney Client
SWITCH‐AX‐1219124 ‐ SWITCH‐AX‐1219124      10/31/2016 10:27   OTDR Site Abbreviation Trace Settings.xlsx                  Attorney Client
SWITCH‐AX‐1219125 ‐ SWITCH‐AX‐1219125      10/31/2016 10:27   YERHAW15061.sor                                             Attorney Client
SWITCH‐AX‐1219126 ‐ SWITCH‐AX‐1219126      10/31/2016 10:27   YERSSR15.016                                                Attorney Client
SWITCH‐AX‐1219127 ‐ SWITCH‐AX‐1219127      10/31/2016 10:27   NW Lat_25_200 South_RNO 01.sor                              Attorney Client
SWITCH‐AX‐1219128 ‐ SWITCH‐AX‐1219128      10/31/2016 10:27   LIJBTY15.016                                                Attorney Client
SWITCH‐AX‐1219129 ‐ SWITCH‐AX‐1219129      10/31/2016 10:27   TONMIN15.061                                                Attorney Client
SWITCH‐AX‐1219130 ‐ SWITCH‐AX‐1219130      10/31/2016 10:27   BTYLIJ15.061                                                Attorney Client




                                                                          EXHIBIT 10, PAGE 2494
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 742 of 829


Bates                                   Document Date         Document Title                                                  Privilege
SWITCH‐AX‐1219131 ‐ SWITCH‐AX‐1219131      10/31/2016 10:27   BTYVLY15.061                                                    Attorney Client
SWITCH‐AX‐1219132 ‐ SWITCH‐AX‐1219133      10/31/2016 10:27   Switch‐NHA 72F Power Loss Reports.xlsx                          Attorney Client
SWITCH‐AX‐1219134 ‐ SWITCH‐AX‐1219134      10/31/2016 10:27   SE LAT 603 Line.oltsx                                           Attorney Client
SWITCH‐AX‐1219135 ‐ SWITCH‐AX‐1219136      10/31/2016 10:27   Switch‐NHA 72F Power Loss Reports.xlsx                          Attorney Client
SWITCH‐AX‐1219137 ‐ SWITCH‐AX‐1219137      10/31/2016 10:27   YERHAW15062.sor                                                 Attorney Client
SWITCH‐AX‐1219138 ‐ SWITCH‐AX‐1219138      10/31/2016 10:27   TONLIJ15.015                                                    Attorney Client
SWITCH‐AX‐1219139 ‐ SWITCH‐AX‐1219139      10/31/2016 10:27   YERSSR15.015                                                    Attorney Client
SWITCH‐AX‐1219140 ‐ SWITCH‐AX‐1219140      10/31/2016 10:27   RRO1 to SSFiber_26.trc                                          Attorney Client
SWITCH‐AX‐1219141 ‐ SWITCH‐AX‐1219141      10/31/2016 10:27   RRO1 to SSt_Fiber_25.trc                                        Attorney Client
SWITCH‐AX‐1219142 ‐ SWITCH‐AX‐1219142      10/31/2016 10:27   LIJBTY15.062                                                    Attorney Client
SWITCH‐AX‐1219143 ‐ SWITCH‐AX‐1219143      10/31/2016 10:27   HAWMNA15016.SOR                                                 Attorney Client
SWITCH‐AX‐1219144 ‐ SWITCH‐AX‐1219144      10/31/2016 10:27   VLYBTY15.015                                                    Attorney Client
SWITCH‐AX‐1219145 ‐ SWITCH‐AX‐1219145      10/31/2016 10:27   PRPVLY15.016                                                    Attorney Client
SWITCH‐AX‐1219146 ‐ SWITCH‐AX‐1219146      10/31/2016 10:27   PRPVLY15.061                                                    Attorney Client
SWITCH‐AX‐1219147 ‐ SWITCH‐AX‐1219148      10/31/2016 10:27   Switch‐NHA 72F Power Loss Reports.xlsx                          Attorney Client
SWITCH‐AX‐1219149 ‐ SWITCH‐AX‐1219149      10/31/2016 10:27   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1219150 ‐ SWITCH‐AX‐1219150      10/31/2016 10:27   LIJTON15.061                                                    Attorney Client
SWITCH‐AX‐1219151 ‐ SWITCH‐AX‐1219151      10/31/2016 10:27   SSRYER15.061                                                    Attorney Client
SWITCH‐AX‐1219152 ‐ SWITCH‐AX‐1219152      10/31/2016 10:27   SE Lat_Fiber_25.trc                                             Attorney Client
SWITCH‐AX‐1219153 ‐ SWITCH‐AX‐1219153      10/31/2016 10:27   MINTON15.062                                                    Attorney Client
SWITCH‐AX‐1219154 ‐ SWITCH‐AX‐1219154      10/31/2016 10:27   BTYLIJ15.062                                                    Attorney Client
SWITCH‐AX‐1219155 ‐ SWITCH‐AX‐1219155      10/31/2016 10:27   MNAHAW15062.SOR                                                 Attorney Client
SWITCH‐AX‐1219156 ‐ SWITCH‐AX‐1219156      10/31/2016 10:27   VLYBTY15.061                                                    Attorney Client
SWITCH‐AX‐1219157 ‐ SWITCH‐AX‐1219158      10/31/2016 10:27   Switch‐NHA 72F Power Loss Reports.xlsx                          Attorney Client
SWITCH‐AX‐1219159 ‐ SWITCH‐AX‐1219159      10/31/2016 10:27   PRPVLY15.062                                                    Attorney Client
SWITCH‐AX‐1219160 ‐ SWITCH‐AX‐1219160      10/31/2016 10:27   VLYPRP15.015                                                    Attorney Client
SWITCH‐AX‐1219161 ‐ SWITCH‐AX‐1219166      10/31/2016 10:27   file:///C:/Users/jimbo/Documents/OLTS/Report/radB0525.tmp.xml   Attorney Client
SWITCH‐AX‐1219167 ‐ SWITCH‐AX‐1219168      10/31/2016 10:27   Zayo Superloop assignments.pdf                                  Attorney Client
SWITCH‐AX‐1219169 ‐ SWITCH‐AX‐1219169      10/31/2016 10:27   HAWYER13015.sor                                                 Attorney Client
SWITCH‐AX‐1219170 ‐ SWITCH‐AX‐1219170      10/31/2016 10:27   VLYPRP15.016                                                    Attorney Client
SWITCH‐AX‐1219171 ‐ SWITCH‐AX‐1219171      10/31/2016 10:27   VLYBTY15.062                                                    Attorney Client
SWITCH‐AX‐1219172 ‐ SWITCH‐AX‐1219172      10/31/2016 10:27   MINTON15.015                                                    Attorney Client
SWITCH‐AX‐1219173 ‐ SWITCH‐AX‐1219173      10/31/2016 10:27   TONMIN15.016                                                    Attorney Client
SWITCH‐AX‐1219174 ‐ SWITCH‐AX‐1219174      10/31/2016 10:27   MNAHAW15016.SOR                                                 Attorney Client
SWITCH‐AX‐1219175 ‐ SWITCH‐AX‐1219175      10/31/2016 10:27   YERSSR15.062                                                    Attorney Client
SWITCH‐AX‐1219176 ‐ SWITCH‐AX‐1219176      10/31/2016 10:27   LIJTON15.062                                                    Attorney Client
SWITCH‐AX‐1219177 ‐ SWITCH‐AX‐1219177      10/31/2016 10:27   TONLIJ15.061                                                    Attorney Client
SWITCH‐AX‐1219178 ‐ SWITCH‐AX‐1219178      10/31/2016 10:27   PRPVLY15.015                                                    Attorney Client
SWITCH‐AX‐1219179 ‐ SWITCH‐AX‐1219179      10/31/2016 10:27   NW LAT 01.oltsx                                                 Attorney Client
SWITCH‐AX‐1219180 ‐ SWITCH‐AX‐1219180      10/31/2016 10:27   TONLIJ15.016                                                    Attorney Client
SWITCH‐AX‐1219181 ‐ SWITCH‐AX‐1219181      10/31/2016 10:27   SSRYER15.062                                                    Attorney Client
SWITCH‐AX‐1219182 ‐ SWITCH‐AX‐1219182      10/31/2016 10:27   TONLIJ15.062                                                    Attorney Client
SWITCH‐AX‐1219183 ‐ SWITCH‐AX‐1219183      10/31/2016 10:27   SE Lat_Fiber_26.trc                                             Attorney Client
SWITCH‐AX‐1219184 ‐ SWITCH‐AX‐1219184      10/31/2016 10:27   BTYLIJ15.015                                                    Attorney Client
SWITCH‐AX‐1219185 ‐ SWITCH‐AX‐1219185      10/31/2016 10:27   TONMIN15.015                                                    Attorney Client
SWITCH‐AX‐1219186 ‐ SWITCH‐AX‐1219186      10/31/2016 10:27   MNAHAW15061.SOR                                                 Attorney Client




                                                                          EXHIBIT 10, PAGE 2495
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 743 of 829


Bates                                   Document Date         Document Title                                                  Privilege
SWITCH‐AX‐1219187 ‐ SWITCH‐AX‐1219187      10/31/2016 10:27   BTYVLY15.062                                                    Attorney Client
SWITCH‐AX‐1219188 ‐ SWITCH‐AX‐1219188      10/31/2016 10:27   VLYBTY15.016                                                    Attorney Client
SWITCH‐AX‐1219189 ‐ SWITCH‐AX‐1219194      10/31/2016 10:27   file:///C:/Users/jimbo/Documents/OLTS/Report/rad145BA.tmp.xml   Attorney Client
SWITCH‐AX‐1219195 ‐ SWITCH‐AX‐1219234      10/31/2016 10:27   POP Site Locations                                              Attorney Client
SWITCH‐AX‐1219235 ‐ SWITCH‐AX‐1219235      10/31/2016 10:27   YERHAW13016.sor                                                 Attorney Client
SWITCH‐AX‐1219236 ‐ SWITCH‐AX‐1219236      10/31/2016 10:27   LIJTON15.015                                                    Attorney Client
SWITCH‐AX‐1219237 ‐ SWITCH‐AX‐1219237      10/31/2016 10:27   NW Lat_Fiber_25.trc                                             Attorney Client
SWITCH‐AX‐1219238 ‐ SWITCH‐AX‐1219238      10/31/2016 10:27   YERSSR15.061                                                    Attorney Client
SWITCH‐AX‐1219239 ‐ SWITCH‐AX‐1219239      10/31/2016 10:27   TONMIN15.062                                                    Attorney Client
SWITCH‐AX‐1219240 ‐ SWITCH‐AX‐1219240      10/31/2016 10:27   LIJBTY15.015                                                    Attorney Client
SWITCH‐AX‐1219241 ‐ SWITCH‐AX‐1219241      10/31/2016 10:27   MNAHAW15015.SOR                                                 Attorney Client
SWITCH‐AX‐1219242 ‐ SWITCH‐AX‐1219242      10/31/2016 10:27   BTYVLY15.015                                                    Attorney Client
SWITCH‐AX‐1219243 ‐ SWITCH‐AX‐1219243      10/31/2016 10:27   VLYPRP15.062                                                    Attorney Client
SWITCH‐AX‐1219244 ‐ SWITCH‐AX‐1219251      10/31/2016 10:27   Switch‐NHA 72F OLTS Report, PALV Span.xlsx                      Attorney Client
SWITCH‐AX‐1219252 ‐ SWITCH‐AX‐1219300      10/31/2016 10:27   doc.kml                                                         Attorney Client
SWITCH‐AX‐1219301 ‐ SWITCH‐AX‐1219301      10/31/2016 10:27   ~Route.kmz                                                      Attorney Client
SWITCH‐AX‐1219302 ‐ SWITCH‐AX‐1219302      10/31/2016 10:27   HAWYER15061.sor                                                 Attorney Client
SWITCH‐AX‐1219303 ‐ SWITCH‐AX‐1219303      10/31/2016 10:27   LIJTON15.016                                                    Attorney Client
SWITCH‐AX‐1219304 ‐ SWITCH‐AX‐1219304      10/31/2016 10:27   SSRYER15.015                                                    Attorney Client
SWITCH‐AX‐1219305 ‐ SWITCH‐AX‐1219305      10/31/2016 10:27   NW Lat_Fiber_26.trc                                             Attorney Client
SWITCH‐AX‐1219306 ‐ SWITCH‐AX‐1219306      10/31/2016 10:27   MINTON15.016                                                    Attorney Client
SWITCH‐AX‐1219307 ‐ SWITCH‐AX‐1219307      10/31/2016 10:27   BTYLIJ15.016                                                    Attorney Client
SWITCH‐AX‐1219308 ‐ SWITCH‐AX‐1219308      10/31/2016 10:27   HAWMNA15062.SOR                                                 Attorney Client
SWITCH‐AX‐1219309 ‐ SWITCH‐AX‐1219309      10/31/2016 10:27   BTYVLY15.016                                                    Attorney Client
SWITCH‐AX‐1219310 ‐ SWITCH‐AX‐1219311      10/31/2016 10:27   NW Lat.pdf                                                      Attorney Client
SWITCH‐AX‐1219312 ‐ SWITCH‐AX‐1219313      10/31/2016 10:27   Switch‐NHA 72F Power Loss Reports.xlsx                          Attorney Client
SWITCH‐AX‐1219314 ‐ SWITCH‐AX‐1219314      10/31/2016 10:27   HAWYER13016.sor                                                 Attorney Client
SWITCH‐AX‐1219315 ‐ SWITCH‐AX‐1219315      10/31/2016 10:27   HAWMNA15015.SOR                                                 Attorney Client
SWITCH‐AX‐1219316 ‐ SWITCH‐AX‐1219316      10/31/2016 10:27   MINTON15.061                                                    Attorney Client
SWITCH‐AX‐1219317 ‐ SWITCH‐AX‐1219317      10/31/2016 10:27   HAWMNA15061.SOR                                                 Attorney Client
SWITCH‐AX‐1219318 ‐ SWITCH‐AX‐1219318      10/31/2016 10:27   LIJBTY15.061                                                    Attorney Client
SWITCH‐AX‐1219319 ‐ SWITCH‐AX‐1219319      10/31/2016 10:27   SSRYER15.016                                                    Attorney Client
SWITCH‐AX‐1219320 ‐ SWITCH‐AX‐1219320      10/31/2016 10:27   NW Lat_26_200 South_RNO 01.sor                                  Attorney Client
SWITCH‐AX‐1219321 ‐ SWITCH‐AX‐1219321      10/31/2016 10:27   HAWYER15062.sor                                                 Attorney Client
SWITCH‐AX‐1219322 ‐ SWITCH‐AX‐1219322      10/31/2016 10:27   VLYPRP15.061                                                    Attorney Client
SWITCH‐AX‐1219323 ‐ SWITCH‐AX‐1219324      10/31/2016 10:27   Switch‐NHA 72F Power Loss Reports.xlsx                          Attorney Client
SWITCH‐AX‐1219325 ‐ SWITCH‐AX‐1219325      10/31/2016 10:27   Traces Superloop ZAYO.zip                                       Attorney Client
SWITCH‐AX‐1219326 ‐ SWITCH‐AX‐1219326      10/31/2016 11:01   no Title                                                        Attorney Client
SWITCH‐AX‐1219327 ‐ SWITCH‐AX‐1219362      10/31/2016 11:01   MASTER SERVICES AGREEMENT                                       Attorney Client
SWITCH‐AX‐1219363 ‐ SWITCH‐AX‐1219364      10/31/2016 11:01   Virtual Ethernet SLA | US Signal                                Attorney Client
SWITCH‐AX‐1219365 ‐ SWITCH‐AX‐1219366      10/31/2016 11:01   Internet SLA | US Signal                                        Attorney Client
SWITCH‐AX‐1219367 ‐ SWITCH‐AX‐1219367      10/31/2016 11:01   Optical Wave SLA | US Signal                                    Attorney Client
SWITCH‐AX‐1219368 ‐ SWITCH‐AX‐1219370      10/31/2016 11:17   64bf609f‐7292‐49b7‐b01b‐36544f24788d.msg                        Attorney Client
SWITCH‐AX‐1219371 ‐ SWITCH‐AX‐1219372      10/31/2016 11:17   Microsoft PowerPoint ‐ Project Wildcat Case Study vF.pptx       Attorney Client
SWITCH‐AX‐1219373 ‐ SWITCH‐AX‐1219375      10/31/2016 11:25   0114a7a5‐8887‐44fc‐8735‐de0f49f4be5b.msg                        Attorney Client
SWITCH‐AX‐1219376 ‐ SWITCH‐AX‐1219377      10/31/2016 11:25   Microsoft PowerPoint ‐ Project Wildcat Case Study vF.pptx       Attorney Client




                                                                          EXHIBIT 10, PAGE 2496
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 744 of 829


Bates                                   Document Date         Document Title                                                                    Privilege
SWITCH‐AX‐1219378 ‐ SWITCH‐AX‐1219380      10/31/2016 11:25   no Title                                                                          Attorney Client
SWITCH‐AX‐1219381 ‐ SWITCH‐AX‐1219382      10/31/2016 11:25   Microsoft PowerPoint ‐ Project Wildcat Case Study vF.pptx                         Attorney Client
SWITCH‐AX‐1219383 ‐ SWITCH‐AX‐1219387      10/31/2016 13:50   no Title                                                                          Attorney Client
SWITCH‐AX‐1219388 ‐ SWITCH‐AX‐1219388      10/31/2016 13:50   image005.jpg                                                                      Attorney Client
SWITCH‐AX‐1219389 ‐ SWITCH‐AX‐1219389      10/31/2016 13:50   image007.jpg                                                                      Attorney Client
SWITCH‐AX‐1219390 ‐ SWITCH‐AX‐1219400      10/31/2016 13:50   E262‐07‐001‐M.pdf                                                                 Attorney Client
SWITCH‐AX‐1219401 ‐ SWITCH‐AX‐1219402      10/31/2016 13:50   Copy of SO ‐ Paypal (SUPERNAPs 7 and 8) 10‐31‐16.pdf                              Attorney Client
SWITCH‐AX‐1219403 ‐ SWITCH‐AX‐1219407      10/31/2016 13:50   e95dfa9d‐65fd‐4248‐8bc9‐b017d8dd484b.msg                                          Attorney Client
SWITCH‐AX‐1219408 ‐ SWITCH‐AX‐1219418      10/31/2016 13:50   E262‐07‐001‐M.pdf                                                                 Attorney Client
SWITCH‐AX‐1219419 ‐ SWITCH‐AX‐1219420      10/31/2016 13:50   Copy of SO ‐ Paypal (SUPERNAPs 7 and 8) 10‐31‐16.pdf                              Attorney Client
SWITCH‐AX‐1219421 ‐ SWITCH‐AX‐1219421      10/31/2016 13:50   image007.jpg                                                                      Attorney Client
SWITCH‐AX‐1219422 ‐ SWITCH‐AX‐1219422      10/31/2016 13:50   image005.jpg                                                                      Attorney Client
SWITCH‐AX‐1219423 ‐ SWITCH‐AX‐1219425      10/31/2016 14:41   no Title                                                                          Attorney Client
SWITCH‐AX‐1219426 ‐ SWITCH‐AX‐1219427      10/31/2016 14:41   SO ‐ Paypal (SUPERNAPs 7 and 8) 10‐31‐16.pdf                                      Attorney Client
SWITCH‐AX‐1219428 ‐ SWITCH‐AX‐1219438      10/31/2016 14:41   E262‐07‐001‐M.pdf                                                                 Attorney Client
SWITCH‐AX‐1219439 ‐ SWITCH‐AX‐1219441      10/31/2016 14:43   no Title                                                                          Attorney Client
SWITCH‐AX‐1219442 ‐ SWITCH‐AX‐1219443      10/31/2016 15:29   f228f794‐1211‐4332‐aa8d‐6a5992f02916.msg                                          Attorney Client
SWITCH‐AX‐1219444 ‐ SWITCH‐AX‐1219444      10/31/2016 15:29   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1219445 ‐ SWITCH‐AX‐1219446      10/31/2016 15:35   8f5a7fe9‐d3f8‐4345‐9c99‐d877a757ef01.msg                                          Attorney Client
SWITCH‐AX‐1219447 ‐ SWITCH‐AX‐1219448      10/31/2016 15:35   Interference Claim Chart 4821‐5722‐9874 v.3.pdf                                   Attorney Client
SWITCH‐AX‐1219449 ‐ SWITCH‐AX‐1219492      10/31/2016 15:35   SW‐002C‐2 Continuation Application as Filed.pdf ‐ Adobe Acrobat Pro.pdf           Attorney Client
SWITCH‐AX‐1219493 ‐ SWITCH‐AX‐1219523      10/31/2016 15:35   pat9204578.pdf                                                                    Attorney Client
SWITCH‐AX‐1219524 ‐ SWITCH‐AX‐1219526      10/31/2016 15:41   5d40bffc‐1579‐41a5‐a15d‐80b771e7c857.msg                                          Attorney Client
SWITCH‐AX‐1219527 ‐ SWITCH‐AX‐1219527      10/31/2016 15:41   image004.jpg                                                                      Attorney Client
SWITCH‐AX‐1219528 ‐ SWITCH‐AX‐1219532      10/31/2016 16:35   no Title                                                                          Attorney Client
SWITCH‐AX‐1219533 ‐ SWITCH‐AX‐1219533      10/31/2016 16:35   Collection Report 161031.xlsx                                                     Attorney Client
SWITCH‐AX‐1219534 ‐ SWITCH‐AX‐1219534      10/31/2016 16:35   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1219535 ‐ SWITCH‐AX‐1219539      10/31/2016 16:35   98a8187c‐a3af‐486f‐b404‐bd4539956544.msg                                          Attorney Client
SWITCH‐AX‐1219540 ‐ SWITCH‐AX‐1219540      10/31/2016 16:35   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1219541 ‐ SWITCH‐AX‐1219541      10/31/2016 16:35   Collection Report 161031.xlsx                                                     Attorney Client
SWITCH‐AX‐1219542 ‐ SWITCH‐AX‐1219544      10/31/2016 16:39   f813c9dd‐57d6‐4af3‐a0ae‐2102d86f36ec.msg                                          Attorney Client
SWITCH‐AX‐1219545 ‐ SWITCH‐AX‐1219562      10/31/2016 16:39   CEO Compensation                                                                  Attorney Client
SWITCH‐AX‐1219563 ‐ SWITCH‐AX‐1219567      10/31/2016 17:03   no Title                                                                          Attorney Client;Work Product
SWITCH‐AX‐1219568 ‐ SWITCH‐AX‐1219593      10/31/2016 17:03   _                                                                                 Attorney Client;Work Product
SWITCH‐AX‐1219594 ‐ SWITCH‐AX‐1219595      10/31/2016 17:06   no Title                                                                          Attorney Client
SWITCH‐AX‐1219596 ‐ SWITCH‐AX‐1219597      10/31/2016 17:06   Interference Claim Chart 4821‐5722‐9874 v.3.pdf                                   Attorney Client
SWITCH‐AX‐1219598 ‐ SWITCH‐AX‐1219641      10/31/2016 17:06   SW‐002C‐2 Continuation Application as Filed.pdf ‐ Adobe Acrobat Pro.pdf           Attorney Client
SWITCH‐AX‐1219642 ‐ SWITCH‐AX‐1219672      10/31/2016 17:06   pat9204578.pdf                                                                    Attorney Client
SWITCH‐AX‐1219673 ‐ SWITCH‐AX‐1219677      10/31/2016 17:16   no Title                                                                          Attorney Client
SWITCH‐AX‐1219678 ‐ SWITCH‐AX‐1219715      10/31/2016 17:16   VEA Fiber Swap Agreement Executed (1).pdf                                         Attorney Client
SWITCH‐AX‐1219716 ‐ SWITCH‐AX‐1219756      10/31/2016 17:16   VEA_Amended_Fiber_Swap_(EXECUTED 8 May 2015).pdf                                  Attorney Client
SWITCH‐AX‐1219757 ‐ SWITCH‐AX‐1219766      10/31/2016 17:16   Switch_2nd Amendment to Dark Fiber Exchange Agreement‐20160719‐Fully Exe....pdf   Attorney Client
SWITCH‐AX‐1219767 ‐ SWITCH‐AX‐1219767      10/31/2016 17:16   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1219768 ‐ SWITCH‐AX‐1219768      10/31/2016 17:16   image016.png                                                                      Attorney Client
SWITCH‐AX‐1219769 ‐ SWITCH‐AX‐1219769        11/1/2016 2:19   1c3cb820‐7456‐49fc‐81ab‐327273804235.msg                                          Attorney Client
SWITCH‐AX‐1219770 ‐ SWITCH‐AX‐1219770        11/1/2016 2:19   Untitled.msg                                                                      Attorney Client




                                                                          EXHIBIT 10, PAGE 2497
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 745 of 829


Bates                                   Document Date         Document Title                                         Privilege
SWITCH‐AX‐1219771 ‐ SWITCH‐AX‐1219771        11/1/2016 2:19   Untitled.msg                                           Attorney Client
SWITCH‐AX‐1219772 ‐ SWITCH‐AX‐1219772        11/1/2016 2:19   Untitled.msg                                           Attorney Client
SWITCH‐AX‐1219773 ‐ SWITCH‐AX‐1219773        11/1/2016 2:19   Untitled.msg                                           Attorney Client
SWITCH‐AX‐1219774 ‐ SWITCH‐AX‐1219774        11/1/2016 2:19   Untitled.msg                                           Attorney Client
SWITCH‐AX‐1219775 ‐ SWITCH‐AX‐1219775        11/1/2016 2:19   Untitled.msg                                           Attorney Client
SWITCH‐AX‐1219776 ‐ SWITCH‐AX‐1219776        11/1/2016 2:19   Untitled.msg                                           Attorney Client
SWITCH‐AX‐1219777 ‐ SWITCH‐AX‐1219777        11/1/2016 2:19   Untitled.msg                                           Attorney Client
SWITCH‐AX‐1219778 ‐ SWITCH‐AX‐1219778        11/1/2016 2:19   Untitled.msg                                           Attorney Client
SWITCH‐AX‐1219779 ‐ SWITCH‐AX‐1219779        11/1/2016 2:19   Untitled.msg                                           Attorney Client
SWITCH‐AX‐1219780 ‐ SWITCH‐AX‐1219780        11/1/2016 2:19   Untitled.msg                                           Attorney Client
SWITCH‐AX‐1219781 ‐ SWITCH‐AX‐1219781        11/1/2016 6:43   no Title                                               Attorney Client
SWITCH‐AX‐1219782 ‐ SWITCH‐AX‐1219782        11/1/2016 6:43   Untitled.msg                                           Attorney Client
SWITCH‐AX‐1219783 ‐ SWITCH‐AX‐1219783        11/1/2016 6:43   Untitled.msg                                           Attorney Client
SWITCH‐AX‐1219784 ‐ SWITCH‐AX‐1219784        11/1/2016 6:43   Untitled.msg                                           Attorney Client
SWITCH‐AX‐1219785 ‐ SWITCH‐AX‐1219785        11/1/2016 6:43   Untitled.msg                                           Attorney Client
SWITCH‐AX‐1219786 ‐ SWITCH‐AX‐1219786        11/1/2016 6:43   Untitled.msg                                           Attorney Client
SWITCH‐AX‐1219787 ‐ SWITCH‐AX‐1219787        11/1/2016 7:21   Collection Report 161031.xlsx                          Attorney Client
SWITCH‐AX‐1219788 ‐ SWITCH‐AX‐1219788        11/1/2016 9:22   8f7415bd‐46a0‐4ac3‐94ee‐0b0392496fa1.msg               Attorney Client
SWITCH‐AX‐1219789 ‐ SWITCH‐AX‐1219789        11/1/2016 9:22   ATT00001.htm                                           Attorney Client
SWITCH‐AX‐1219790 ‐ SWITCH‐AX‐1219800        11/1/2016 9:22   SupernapColocation Facilities Agreement 11‐1‐16.docx   Attorney Client
SWITCH‐AX‐1219801 ‐ SWITCH‐AX‐1219801        11/1/2016 9:22   no Title                                               Attorney Client
SWITCH‐AX‐1219802 ‐ SWITCH‐AX‐1219802        11/1/2016 9:22   no Title                                               Attorney Client
SWITCH‐AX‐1219803 ‐ SWITCH‐AX‐1219813        11/1/2016 9:22   SupernapColocation Facilities Agreement 11‐1‐16.docx   Attorney Client
SWITCH‐AX‐1219814 ‐ SWITCH‐AX‐1219814        11/1/2016 9:22   no Title                                               Attorney Client
SWITCH‐AX‐1219815 ‐ SWITCH‐AX‐1219815        11/1/2016 9:22   ATT00001.htm                                           Attorney Client
SWITCH‐AX‐1219816 ‐ SWITCH‐AX‐1219816        11/1/2016 9:22   no Title                                               Attorney Client
SWITCH‐AX‐1219817 ‐ SWITCH‐AX‐1219827        11/1/2016 9:22   SupernapColocation Facilities Agreement 11‐1‐16.docx   Attorney Client
SWITCH‐AX‐1219828 ‐ SWITCH‐AX‐1219828        11/1/2016 9:22   ATT00001.htm                                           Attorney Client
SWITCH‐AX‐1219829 ‐ SWITCH‐AX‐1219829        11/1/2016 9:22   no Title                                               Attorney Client
SWITCH‐AX‐1219830 ‐ SWITCH‐AX‐1219830        11/1/2016 9:47   no Title                                               Attorney Client;Work Product
SWITCH‐AX‐1219831 ‐ SWITCH‐AX‐1219833        11/1/2016 9:47   Exhibit 2.pdf                                          Attorney Client;Work Product
SWITCH‐AX‐1219834 ‐ SWITCH‐AX‐1219837        11/1/2016 9:47   Exhibit 3.pdf                                          Attorney Client;Work Product
SWITCH‐AX‐1219838 ‐ SWITCH‐AX‐1219840        11/1/2016 9:47   Exhibit 1.pdf                                          Attorney Client;Work Product
SWITCH‐AX‐1219841 ‐ SWITCH‐AX‐1219847        11/1/2016 9:47   Exhibit 4.pdf                                          Attorney Client;Work Product
SWITCH‐AX‐1219848 ‐ SWITCH‐AX‐1219872        11/1/2016 9:47   Microsoft Word ‐ Opposition to Tanner MTD v6           Attorney Client;Work Product
SWITCH‐AX‐1219873 ‐ SWITCH‐AX‐1219873        11/1/2016 9:47   image001.png                                           Attorney Client;Work Product
SWITCH‐AX‐1219874 ‐ SWITCH‐AX‐1219874        11/1/2016 9:47   d9793b0b‐d544‐46a5‐8c88‐b9d8386cdf1b.msg               Attorney Client
SWITCH‐AX‐1219875 ‐ SWITCH‐AX‐1219877        11/1/2016 9:47   Exhibit 2.pdf                                          Attorney Client
SWITCH‐AX‐1219878 ‐ SWITCH‐AX‐1219902        11/1/2016 9:47   Microsoft Word ‐ Opposition to Tanner MTD v6           Attorney Client
SWITCH‐AX‐1219903 ‐ SWITCH‐AX‐1219909        11/1/2016 9:47   Exhibit 4.pdf                                          Attorney Client
SWITCH‐AX‐1219910 ‐ SWITCH‐AX‐1219912        11/1/2016 9:47   Exhibit 1.pdf                                          Attorney Client
SWITCH‐AX‐1219913 ‐ SWITCH‐AX‐1219916        11/1/2016 9:47   Exhibit 3.pdf                                          Attorney Client
SWITCH‐AX‐1219917 ‐ SWITCH‐AX‐1219917        11/1/2016 9:47   image001.png                                           Attorney Client
SWITCH‐AX‐1219918 ‐ SWITCH‐AX‐1219923       11/1/2016 11:44   no Title                                               Attorney Client
SWITCH‐AX‐1219924 ‐ SWITCH‐AX‐1219924       11/1/2016 11:44   image014.png                                           Attorney Client
SWITCH‐AX‐1219925 ‐ SWITCH‐AX‐1219930       11/1/2016 11:45   no Title                                               Attorney Client




                                                                          EXHIBIT 10, PAGE 2498
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 746 of 829


Bates                                   Document Date         Document Title                                                                    Privilege
SWITCH‐AX‐1219931 ‐ SWITCH‐AX‐1219931       11/1/2016 11:45   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1219932 ‐ SWITCH‐AX‐1219932       11/1/2016 11:45   image004.png                                                                      Attorney Client
SWITCH‐AX‐1219933 ‐ SWITCH‐AX‐1219933       11/1/2016 13:03   no Title                                                                          Attorney Client
SWITCH‐AX‐1219934 ‐ SWITCH‐AX‐1219940       11/1/2016 13:03   Microsoft Word ‐ MSA‐CC Communications‐v1 to v2‐20161028                          Attorney Client
SWITCH‐AX‐1219941 ‐ SWITCH‐AX‐1219941       11/1/2016 13:55   no Title                                                                          Attorney Client
SWITCH‐AX‐1219942 ‐ SWITCH‐AX‐1219954       11/1/2016 13:55   Teaming Agreement Template v1 to v2 20161101.docx                                 Attorney Client
SWITCH‐AX‐1219955 ‐ SWITCH‐AX‐1219955       11/1/2016 13:55   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1219956 ‐ SWITCH‐AX‐1219968       11/1/2016 13:55   Teaming Agreement Template v1 to v2 Redline 20161101.docx                         Attorney Client
SWITCH‐AX‐1219969 ‐ SWITCH‐AX‐1219974       11/1/2016 15:32   no Title                                                                          Attorney Client
SWITCH‐AX‐1219975 ‐ SWITCH‐AX‐1219975       11/1/2016 15:32   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1219976 ‐ SWITCH‐AX‐1220016       11/1/2016 15:32   VEA_Amended_Fiber_Swap_(EXECUTED 8 May 2015).pdf                                  Attorney Client
SWITCH‐AX‐1220017 ‐ SWITCH‐AX‐1220054       11/1/2016 15:32   VEA Fiber Swap Agreement Executed (1).pdf                                         Attorney Client
SWITCH‐AX‐1220055 ‐ SWITCH‐AX‐1220055       11/1/2016 15:32   image016.png                                                                      Attorney Client
SWITCH‐AX‐1220056 ‐ SWITCH‐AX‐1220065       11/1/2016 15:32   Switch_2nd Amendment to Dark Fiber Exchange Agreement‐20160719‐Fully Exe....pdf   Attorney Client
SWITCH‐AX‐1220066 ‐ SWITCH‐AX‐1220066       11/1/2016 15:36   4f4686b7‐c2f0‐4cab‐875a‐36c8a497310b.msg                                          Attorney Client
SWITCH‐AX‐1220067 ‐ SWITCH‐AX‐1220067       11/1/2016 15:36   ATT00001.txt                                                                      Attorney Client
SWITCH‐AX‐1220068 ‐ SWITCH‐AX‐1220115       11/1/2016 15:36   Parc Foret lot 567 Drawings.pdf                                                   Attorney Client
SWITCH‐AX‐1220116 ‐ SWITCH‐AX‐1220116       11/1/2016 15:40   f875d402‐8950‐4164‐8257‐e09b8cbd56b3.msg                                          Attorney Client
SWITCH‐AX‐1220117 ‐ SWITCH‐AX‐1220164       11/1/2016 15:40   Parc Foret lot 567 Drawings.pdf                                                   Attorney Client
SWITCH‐AX‐1220165 ‐ SWITCH‐AX‐1220165       11/1/2016 15:40   ATT00001.txt                                                                      Attorney Client
SWITCH‐AX‐1220166 ‐ SWITCH‐AX‐1220168       11/1/2016 15:43   no Title                                                                          Attorney Client
SWITCH‐AX‐1220169 ‐ SWITCH‐AX‐1220169       11/1/2016 15:43   no Title                                                                          Attorney Client
SWITCH‐AX‐1220170 ‐ SWITCH‐AX‐1220180       11/1/2016 15:43   CFA‐Charter‐v2 to v3‐20161101 (Switch).docx                                       Attorney Client
SWITCH‐AX‐1220181 ‐ SWITCH‐AX‐1220181       11/1/2016 15:43   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1220182 ‐ SWITCH‐AX‐1220187       11/1/2016 15:44   no Title                                                                          Attorney Client
SWITCH‐AX‐1220188 ‐ SWITCH‐AX‐1220188       11/1/2016 15:44   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1220189 ‐ SWITCH‐AX‐1220189       11/1/2016 15:44   image004.png                                                                      Attorney Client
SWITCH‐AX‐1220190 ‐ SWITCH‐AX‐1220190       11/1/2016 15:44   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1220191 ‐ SWITCH‐AX‐1220198       11/1/2016 15:44   AAR3‐NHA PROJECT Final 8‐16‐2012 (1).pdf                                          Attorney Client
SWITCH‐AX‐1220199 ‐ SWITCH‐AX‐1220199       11/1/2016 15:51   no Title                                                                          Attorney Client
SWITCH‐AX‐1220200 ‐ SWITCH‐AX‐1220203       11/1/2016 15:51   MSA REI V5 06‐29‐2015 (Switch).docx                                               Attorney Client
SWITCH‐AX‐1220204 ‐ SWITCH‐AX‐1220205       11/1/2016 16:02   no Title                                                                          Attorney Client
SWITCH‐AX‐1220206 ‐ SWITCH‐AX‐1220218       11/1/2016 16:02   Dialpad‐Series_C_Warrant_Switch_Ltd.docx                                          Attorney Client
SWITCH‐AX‐1220219 ‐ SWITCH‐AX‐1220220       11/1/2016 16:04   c2c9bbd2‐929e‐4058‐a518‐6d911d4547fb.msg                                          Attorney Client;Work Product
SWITCH‐AX‐1220221 ‐ SWITCH‐AX‐1220233       11/1/2016 16:04   Dialpad‐Series_C_Warrant_Switch_Ltd.docx                                          Attorney Client;Work Product
SWITCH‐AX‐1220234 ‐ SWITCH‐AX‐1220234       11/1/2016 16:07   2220ca6f‐b0f7‐47cf‐9ca2‐f51fd2cb6835.msg                                          Attorney Client
SWITCH‐AX‐1220235 ‐ SWITCH‐AX‐1220282       11/1/2016 16:07   Parc Foret lot 567 Drawings.pdf                                                   Attorney Client
SWITCH‐AX‐1220283 ‐ SWITCH‐AX‐1220283       11/1/2016 16:07   ATT00001.txt                                                                      Attorney Client
SWITCH‐AX‐1220284 ‐ SWITCH‐AX‐1220284       11/1/2016 16:07   0dc94c85‐072f‐469d‐9b2e‐ee326f02e96b.msg                                          Attorney Client
SWITCH‐AX‐1220285 ‐ SWITCH‐AX‐1220285       11/1/2016 16:07   ATT00001.txt                                                                      Attorney Client
SWITCH‐AX‐1220286 ‐ SWITCH‐AX‐1220333       11/1/2016 16:07   Parc Foret lot 567 Drawings.pdf                                                   Attorney Client
SWITCH‐AX‐1220334 ‐ SWITCH‐AX‐1220334       11/1/2016 16:18   no Title                                                                          Attorney Client
SWITCH‐AX‐1220335 ‐ SWITCH‐AX‐1220336       11/1/2016 16:18   Switch Amendment #1 11‐1‐16 Switch.docx                                           Attorney Client
SWITCH‐AX‐1220337 ‐ SWITCH‐AX‐1220340       11/1/2016 16:18   MCSA Avago 11‐1‐16 (Switch).docx                                                  Attorney Client
SWITCH‐AX‐1220341 ‐ SWITCH‐AX‐1220341       11/1/2016 16:18   image003.png                                                                      Attorney Client
SWITCH‐AX‐1220342 ‐ SWITCH‐AX‐1220342       11/1/2016 16:21   no Title                                                                          Attorney Client




                                                                          EXHIBIT 10, PAGE 2499
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 747 of 829


Bates                                   Document Date         Document Title                                                                                     Privilege
SWITCH‐AX‐1220343 ‐ SWITCH‐AX‐1220343       11/1/2016 16:21   ATT00002.htm                                                                                       Attorney Client
SWITCH‐AX‐1220344 ‐ SWITCH‐AX‐1220347       11/1/2016 16:21   MCSA Avago 11‐1‐16 (Switch).docx                                                                   Attorney Client
SWITCH‐AX‐1220348 ‐ SWITCH‐AX‐1220349       11/1/2016 16:21   Switch Amendment #1 11‐1‐16 Switch.docx                                                            Attorney Client
SWITCH‐AX‐1220350 ‐ SWITCH‐AX‐1220350       11/1/2016 16:21   ATT00001.htm                                                                                       Attorney Client
SWITCH‐AX‐1220351 ‐ SWITCH‐AX‐1220356       11/1/2016 16:59   no Title                                                                                           Attorney Client
SWITCH‐AX‐1220357 ‐ SWITCH‐AX‐1220357       11/1/2016 16:59   image002.jpg                                                                                       Attorney Client
SWITCH‐AX‐1220358 ‐ SWITCH‐AX‐1220358       11/1/2016 16:59   image003.jpg                                                                                       Attorney Client
SWITCH‐AX‐1220359 ‐ SWITCH‐AX‐1220359       11/1/2016 16:59   image004.png                                                                                       Attorney Client
SWITCH‐AX‐1220360 ‐ SWITCH‐AX‐1220363       11/1/2016 17:06   90c41875‐2f54‐413b‐b36f‐a91a01c907f1.msg                                                           Attorney Client
SWITCH‐AX‐1220364 ‐ SWITCH‐AX‐1220364       11/1/2016 17:06   image001.jpg                                                                                       Attorney Client
SWITCH‐AX‐1220365 ‐ SWITCH‐AX‐1220365       11/1/2016 17:06   Collection Report 161101.xlsx                                                                      Attorney Client
SWITCH‐AX‐1220366 ‐ SWITCH‐AX‐1220369       11/1/2016 17:06   no Title                                                                                           Attorney Client
SWITCH‐AX‐1220370 ‐ SWITCH‐AX‐1220370       11/1/2016 17:06   image001.jpg                                                                                       Attorney Client
SWITCH‐AX‐1220371 ‐ SWITCH‐AX‐1220371       11/1/2016 17:06   Collection Report 161101.xlsx                                                                      Attorney Client
SWITCH‐AX‐1220372 ‐ SWITCH‐AX‐1220372       11/1/2016 17:13   40c749b9‐ae95‐4d66‐a1da‐622daa8b90c0.msg                                                           Attorney Client
SWITCH‐AX‐1220373 ‐ SWITCH‐AX‐1220373       11/1/2016 17:13   image001.jpg                                                                                       Attorney Client
SWITCH‐AX‐1220374 ‐ SWITCH‐AX‐1220381       11/1/2016 17:13   Order for Colocation Services Amazon Switch v3 to v4 Redline 20161028 (with notes from internal ca Attorney Client
SWITCH‐AX‐1220382 ‐ SWITCH‐AX‐1220417       11/1/2016 17:13   Master Work Order for Colocation Services Amazon Switch v6to v7 Redline 20161027 (with internal c Attorney Client
SWITCH‐AX‐1220418 ‐ SWITCH‐AX‐1220418       11/1/2016 17:22   no Title                                                                                           Attorney Client
SWITCH‐AX‐1220419 ‐ SWITCH‐AX‐1220429       11/1/2016 17:22   CFA‐Charter‐v2 to v3‐20161101 (Switch).docx                                                        Attorney Client
SWITCH‐AX‐1220430 ‐ SWITCH‐AX‐1220430       11/1/2016 17:22   no Title                                                                                           Attorney Client
SWITCH‐AX‐1220431 ‐ SWITCH‐AX‐1220432       11/1/2016 18:28   6f5acc41‐dfc7‐4f14‐80be‐f6cf0a300880.msg                                                           Attorney Client
SWITCH‐AX‐1220433 ‐ SWITCH‐AX‐1220477       11/1/2016 18:28   Switch ASC 718‐IRC 409a September 2016 Valuation Report DRAFT.pdf                                  Attorney Client
SWITCH‐AX‐1220478 ‐ SWITCH‐AX‐1220479       11/1/2016 18:52   b195d743‐c251‐4bc1‐9e2f‐47abd4305195.msg                                                           Attorney Client
SWITCH‐AX‐1220480 ‐ SWITCH‐AX‐1220480       11/1/2016 18:52   Additional headcount cuts 11 1 16 v1.xlsx                                                          Attorney Client
SWITCH‐AX‐1220481 ‐ SWITCH‐AX‐1220481       11/1/2016 18:52   2017 Budget Profit Loss 11 1 16.xlsx                                                               Attorney Client
SWITCH‐AX‐1220482 ‐ SWITCH‐AX‐1220482       11/1/2016 18:52   Summary for TMO 11 1 16.xlsx                                                                       Attorney Client
SWITCH‐AX‐1220483 ‐ SWITCH‐AX‐1220494        11/2/2016 0:31   no Title                                                                                           Attorney Client
SWITCH‐AX‐1220495 ‐ SWITCH‐AX‐1220506        11/2/2016 0:31   no Title                                                                                           Attorney Client
SWITCH‐AX‐1220507 ‐ SWITCH‐AX‐1220508        11/2/2016 4:41   e72f5912‐4bb4‐4e1c‐b430‐ff27636d41ee.msg                                                           Attorney Client
SWITCH‐AX‐1220509 ‐ SWITCH‐AX‐1220509        11/2/2016 8:13   316402de‐e824‐4b10‐adaf‐a632cf50a339.msg                                                           Attorney Client
SWITCH‐AX‐1220510 ‐ SWITCH‐AX‐1220512        11/2/2016 8:13   21915.dwg                                                                                          Attorney Client
SWITCH‐AX‐1220513 ‐ SWITCH‐AX‐1220513        11/2/2016 8:13   image001.jpg                                                                                       Attorney Client
SWITCH‐AX‐1220514 ‐ SWITCH‐AX‐1220522        11/2/2016 8:13   Microsoft Word ‐ 21915‐1.doc                                                                       Attorney Client
SWITCH‐AX‐1220523 ‐ SWITCH‐AX‐1220523        11/2/2016 8:13   lot ‐ 567 Montreux.zip                                                                             Attorney Client
SWITCH‐AX‐1220524 ‐ SWITCH‐AX‐1220532        11/2/2016 8:13   Microsoft Word ‐ 21915‐3.doc                                                                       Attorney Client
SWITCH‐AX‐1220533 ‐ SWITCH‐AX‐1220533        11/2/2016 9:39   Collection Report 161101.xlsx                                                                      Attorney Client
SWITCH‐AX‐1220534 ‐ SWITCH‐AX‐1220535        11/2/2016 9:44   no Title                                                                                           Attorney Client
SWITCH‐AX‐1220536 ‐ SWITCH‐AX‐1220537        11/2/2016 9:44   RE_ CenturyLink Order Confirmation for order number 465300.msg                                     Attorney Client
SWITCH‐AX‐1220538 ‐ SWITCH‐AX‐1220538        11/2/2016 9:44   Switch Circuit document.pdf                                                                        Attorney Client
SWITCH‐AX‐1220539 ‐ SWITCH‐AX‐1220549        11/2/2016 9:44   Amendment                                                                                          Attorney Client
SWITCH‐AX‐1220550 ‐ SWITCH‐AX‐1220554        11/2/2016 9:44   Online Ordering                                                                                    Attorney Client
SWITCH‐AX‐1220555 ‐ SWITCH‐AX‐1220555        11/2/2016 9:44   P186080.pdf                                                                                        Attorney Client
SWITCH‐AX‐1220556 ‐ SWITCH‐AX‐1220557        11/2/2016 9:44   no Title                                                                                           Attorney Client
SWITCH‐AX‐1220558 ‐ SWITCH‐AX‐1220558        11/2/2016 9:44   Switch Circuit document.pdf                                                                        Attorney Client
SWITCH‐AX‐1220559 ‐ SWITCH‐AX‐1220560        11/2/2016 9:44   RE_ CenturyLink Order Confirmation for order number 465300.msg                                     Attorney Client




                                                                           EXHIBIT 10, PAGE 2500
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 748 of 829


Bates                                   Document Date         Document Title                                                  Privilege
SWITCH‐AX‐1220561 ‐ SWITCH‐AX‐1220561        11/2/2016 9:44   P186080.pdf                                                     Attorney Client
SWITCH‐AX‐1220562 ‐ SWITCH‐AX‐1220566        11/2/2016 9:44   Online Ordering                                                 Attorney Client
SWITCH‐AX‐1220567 ‐ SWITCH‐AX‐1220577        11/2/2016 9:44   Amendment                                                       Attorney Client
SWITCH‐AX‐1220578 ‐ SWITCH‐AX‐1220579        11/2/2016 9:50   no Title                                                        Attorney Client
SWITCH‐AX‐1220580 ‐ SWITCH‐AX‐1220586        11/2/2016 9:50   Microsoft Word ‐ MSA‐CC Communications‐v1 to v2‐20161028        Attorney Client
SWITCH‐AX‐1220587 ‐ SWITCH‐AX‐1220588       11/2/2016 11:58   no Title                                                        Attorney Client
SWITCH‐AX‐1220589 ‐ SWITCH‐AX‐1220592       11/2/2016 12:00   0735a752‐d8f8‐42de‐98c8‐4fb89c2609f4.msg                        Attorney Client
SWITCH‐AX‐1220593 ‐ SWITCH‐AX‐1220594       11/2/2016 12:19   d442756d‐35d5‐4913‐b4f9‐38a6402a34e4.msg                        Attorney Client
SWITCH‐AX‐1220595 ‐ SWITCH‐AX‐1220607       11/2/2016 12:19   Redline Dialpad Series C Warrant V1 to V2 11‐02‐2016 CL.DOCX    Attorney Client
SWITCH‐AX‐1220608 ‐ SWITCH‐AX‐1220608       11/2/2016 12:48   08a2eb96‐4c67‐44f5‐a874‐ca3f9b5a0563.msg                        Attorney Client
SWITCH‐AX‐1220609 ‐ SWITCH‐AX‐1220609       11/2/2016 12:48   Untitled.msg                                                    Attorney Client
SWITCH‐AX‐1220610 ‐ SWITCH‐AX‐1220610       11/2/2016 12:48   Untitled.msg                                                    Attorney Client
SWITCH‐AX‐1220611 ‐ SWITCH‐AX‐1220611       11/2/2016 12:48   Untitled.msg                                                    Attorney Client
SWITCH‐AX‐1220612 ‐ SWITCH‐AX‐1220612       11/2/2016 12:48   Untitled.msg                                                    Attorney Client
SWITCH‐AX‐1220613 ‐ SWITCH‐AX‐1220613       11/2/2016 12:48   Untitled.msg                                                    Attorney Client
SWITCH‐AX‐1220614 ‐ SWITCH‐AX‐1220615       11/2/2016 13:06   947c0ba9‐a6e0‐4929‐b136‐4e6fe28a8bce.msg                        Attorney Client
SWITCH‐AX‐1220616 ‐ SWITCH‐AX‐1220616       11/2/2016 13:06   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1220617 ‐ SWITCH‐AX‐1220627       11/2/2016 13:06   C927‐RNO01‐001‐M.pdf                                            Attorney Client
SWITCH‐AX‐1220628 ‐ SWITCH‐AX‐1220628       11/2/2016 13:06   C927‐RNO01‐002‐C.pdf                                            Attorney Client
SWITCH‐AX‐1220629 ‐ SWITCH‐AX‐1220629       11/2/2016 13:06   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1220630 ‐ SWITCH‐AX‐1220633       11/2/2016 13:20   no Title                                                        Attorney Client
SWITCH‐AX‐1220634 ‐ SWITCH‐AX‐1220638       11/2/2016 13:20   Microsoft Word ‐ Estate Planning Package (Castor) 110216.docx   Attorney Client
SWITCH‐AX‐1220639 ‐ SWITCH‐AX‐1220642       11/2/2016 13:20   Microsoft Word ‐ Estate Planning Package (Castor) 110216.docx   Attorney Client
SWITCH‐AX‐1220643 ‐ SWITCH‐AX‐1220648       11/2/2016 13:20   Microsoft Word ‐ Estate Planning Package (Castor) 110216.docx   Attorney Client
SWITCH‐AX‐1220649 ‐ SWITCH‐AX‐1220659       11/2/2016 13:20   Microsoft Word ‐ Estate Planning Package (Castor) 110216.docx   Attorney Client
SWITCH‐AX‐1220660 ‐ SWITCH‐AX‐1220661       11/2/2016 13:20   Microsoft Word ‐ Estate Planning Package (Castor) 110216.docx   Attorney Client
SWITCH‐AX‐1220662 ‐ SWITCH‐AX‐1220662       11/2/2016 13:20   Microsoft Word ‐ Estate Planning Package (Castor) 110216.docx   Attorney Client
SWITCH‐AX‐1220663 ‐ SWITCH‐AX‐1220667       11/2/2016 13:20   Microsoft Word ‐ Estate Planning Package (Castor) 110216.docx   Attorney Client
SWITCH‐AX‐1220668 ‐ SWITCH‐AX‐1220673       11/2/2016 13:20   Microsoft Word ‐ Summary of Trust Provisions (Castor).docx      Attorney Client
SWITCH‐AX‐1220674 ‐ SWITCH‐AX‐1220679       11/2/2016 13:20   Microsoft Word ‐ Estate Planning Package (Castor) 110216.docx   Attorney Client
SWITCH‐AX‐1220680 ‐ SWITCH‐AX‐1220680       11/2/2016 13:20   Microsoft Word ‐ Estate Planning Package (Castor) 110216.docx   Attorney Client
SWITCH‐AX‐1220681 ‐ SWITCH‐AX‐1220682       11/2/2016 13:20   Microsoft Word ‐ Estate Planning Package (Castor) 110216.docx   Attorney Client
SWITCH‐AX‐1220683 ‐ SWITCH‐AX‐1220684       11/2/2016 13:20   Microsoft Word ‐ Estate Planning Package (Castor) 110216.docx   Attorney Client
SWITCH‐AX‐1220685 ‐ SWITCH‐AX‐1220686       11/2/2016 13:20   Microsoft Word ‐ Estate Planning Package (Castor) 110216.docx   Attorney Client
SWITCH‐AX‐1220687 ‐ SWITCH‐AX‐1220697       11/2/2016 13:20   Microsoft Word ‐ Estate Planning Package (Castor) 110216.docx   Attorney Client
SWITCH‐AX‐1220698 ‐ SWITCH‐AX‐1220732       11/2/2016 13:20   Microsoft Word ‐ Estate Planning Package (Castor) 110216.docx   Attorney Client
SWITCH‐AX‐1220733 ‐ SWITCH‐AX‐1220734       11/2/2016 13:25   no Title                                                        Attorney Client
SWITCH‐AX‐1220735 ‐ SWITCH‐AX‐1220773       11/2/2016 13:25   MASTER SERVICES AGREEMENT                                       Attorney Client
SWITCH‐AX‐1220774 ‐ SWITCH‐AX‐1220774       11/2/2016 13:25   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1220775 ‐ SWITCH‐AX‐1220776       11/2/2016 13:45   ddd53cf0‐d1e7‐4225‐a0a9‐ebb5e14335b9.msg                        Attorney Client
SWITCH‐AX‐1220777 ‐ SWITCH‐AX‐1220777       11/2/2016 13:45   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1220778 ‐ SWITCH‐AX‐1220779       11/2/2016 13:45   P928‐09‐002‐C.pdf                                               Attorney Client
SWITCH‐AX‐1220780 ‐ SWITCH‐AX‐1220790       11/2/2016 13:45   P928‐09‐001‐M.pdf                                               Attorney Client
SWITCH‐AX‐1220791 ‐ SWITCH‐AX‐1220791       11/2/2016 13:45   image002.jpg                                                    Attorney Client
SWITCH‐AX‐1220792 ‐ SWITCH‐AX‐1220796       11/2/2016 14:26   33a8315b‐82eb‐42cc‐b9da‐bc057a59e191.msg                        Attorney Client
SWITCH‐AX‐1220797 ‐ SWITCH‐AX‐1220797       11/2/2016 14:35   95d96df8‐1c16‐426a‐8892‐82a256af9e3f.msg                        Attorney Client




                                                                          EXHIBIT 10, PAGE 2501
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 749 of 829


Bates                                   Document Date         Document Title                                                                                  Privilege
SWITCH‐AX‐1220798 ‐ SWITCH‐AX‐1221016       11/2/2016 14:35   FCC‐16‐148A1.pdf                                                                                Attorney Client
SWITCH‐AX‐1221017 ‐ SWITCH‐AX‐1221018       11/2/2016 14:36   5d694f62‐4a3d‐46ee‐ba19‐de11bb9c03b3.msg                                                        Attorney Client
SWITCH‐AX‐1221019 ‐ SWITCH‐AX‐1221019       11/2/2016 14:36   SO‐Flochi‐Agreement‐PARTIALLY EXECUTED‐20161031.128.pdf                                         Attorney Client
SWITCH‐AX‐1221020 ‐ SWITCH‐AX‐1221027       11/2/2016 14:36   CFA‐Flochi‐Agreement‐PARTIALLY EXECUTED‐20161031.128.pdf                                        Attorney Client
SWITCH‐AX‐1221028 ‐ SWITCH‐AX‐1221030       11/2/2016 14:39   145085bd‐06b2‐477f‐827d‐43edc18a05a0.msg                                                        Attorney Client
SWITCH‐AX‐1221031 ‐ SWITCH‐AX‐1221038       11/2/2016 14:39   F929‐09‐001‐M.pdf                                                                               Attorney Client
SWITCH‐AX‐1221039 ‐ SWITCH‐AX‐1221039       11/2/2016 14:39   F929‐09‐002‐C.pdf                                                                               Attorney Client
SWITCH‐AX‐1221040 ‐ SWITCH‐AX‐1221040       11/2/2016 16:15   Collection Report 161102.xlsx                                                                   Attorney Client
SWITCH‐AX‐1221041 ‐ SWITCH‐AX‐1221044       11/2/2016 16:15   d2318674‐fe14‐4aea‐b4c0‐10bca85da58a.msg                                                        Attorney Client
SWITCH‐AX‐1221045 ‐ SWITCH‐AX‐1221045       11/2/2016 16:15   Collection Report 161102.xlsx                                                                   Attorney Client
SWITCH‐AX‐1221046 ‐ SWITCH‐AX‐1221046       11/2/2016 16:15   Collection Report 161102.xlsx                                                                   Attorney Client
SWITCH‐AX‐1221047 ‐ SWITCH‐AX‐1221050       11/2/2016 16:15   no Title                                                                                        Attorney Client
SWITCH‐AX‐1221051 ‐ SWITCH‐AX‐1221051       11/2/2016 16:15   Collection Report 161102.xlsx                                                                   Attorney Client
SWITCH‐AX‐1221052 ‐ SWITCH‐AX‐1221052       11/2/2016 16:15   Collection Report 161102.xlsx                                                                   Attorney Client
SWITCH‐AX‐1221053 ‐ SWITCH‐AX‐1221054       11/2/2016 16:23   no Title                                                                                        Attorney Client
SWITCH‐AX‐1221055 ‐ SWITCH‐AX‐1221068       11/2/2016 16:23   62.pdf                                                                                          Attorney Client
SWITCH‐AX‐1221069 ‐ SWITCH‐AX‐1221069       11/2/2016 16:42   no Title                                                                                        Attorney Client
SWITCH‐AX‐1221070 ‐ SWITCH‐AX‐1221070       11/2/2016 16:42   Untitled.msg                                                                                    Attorney Client
SWITCH‐AX‐1221071 ‐ SWITCH‐AX‐1221071       11/2/2016 16:42   Untitled.msg                                                                                    Attorney Client
SWITCH‐AX‐1221072 ‐ SWITCH‐AX‐1221072       11/2/2016 16:42   Untitled.msg                                                                                    Attorney Client
SWITCH‐AX‐1221073 ‐ SWITCH‐AX‐1221073       11/2/2016 16:42   Untitled.msg                                                                                    Attorney Client
SWITCH‐AX‐1221074 ‐ SWITCH‐AX‐1221074       11/2/2016 16:42   Untitled.msg                                                                                    Attorney Client
SWITCH‐AX‐1221075 ‐ SWITCH‐AX‐1221075       11/2/2016 16:42   Untitled.msg                                                                                    Attorney Client
SWITCH‐AX‐1221076 ‐ SWITCH‐AX‐1221076       11/2/2016 16:42   Untitled.msg                                                                                    Attorney Client
SWITCH‐AX‐1221077 ‐ SWITCH‐AX‐1221077       11/2/2016 16:42   Untitled.msg                                                                                    Attorney Client
SWITCH‐AX‐1221078 ‐ SWITCH‐AX‐1221078       11/2/2016 16:42   Untitled.msg                                                                                    Attorney Client
SWITCH‐AX‐1221079 ‐ SWITCH‐AX‐1221079       11/2/2016 16:52   cf31c04b‐77f9‐4aac‐bbcd‐82258b7168fc.msg                                                        Attorney Client
SWITCH‐AX‐1221080 ‐ SWITCH‐AX‐1221087       11/2/2016 16:52   Order for Colocation Services Amazon Switch v3 to v4 Redline 20161027.docx                      Attorney Client
SWITCH‐AX‐1221088 ‐ SWITCH‐AX‐1221088       11/2/2016 16:52   image001.png                                                                                    Attorney Client
SWITCH‐AX‐1221089 ‐ SWITCH‐AX‐1221124       11/2/2016 16:52   Master Work Order for Colocation Services Amazon Switch v6to v7 Redline 20161102 (Meeting with AAttorney Client
SWITCH‐AX‐1221125 ‐ SWITCH‐AX‐1221125        11/3/2016 5:09   no Title                                                                                        Attorney Client
SWITCH‐AX‐1221126 ‐ SWITCH‐AX‐1221126        11/3/2016 5:09   Untitled.msg                                                                                    Attorney Client
SWITCH‐AX‐1221127 ‐ SWITCH‐AX‐1221127        11/3/2016 5:09   Untitled.msg                                                                                    Attorney Client
SWITCH‐AX‐1221128 ‐ SWITCH‐AX‐1221128        11/3/2016 5:09   Untitled.msg                                                                                    Attorney Client
SWITCH‐AX‐1221129 ‐ SWITCH‐AX‐1221129        11/3/2016 5:09   Untitled.msg                                                                                    Attorney Client
SWITCH‐AX‐1221130 ‐ SWITCH‐AX‐1221130        11/3/2016 5:09   Untitled.msg                                                                                    Attorney Client
SWITCH‐AX‐1221131 ‐ SWITCH‐AX‐1221131        11/3/2016 5:09   Untitled.msg                                                                                    Attorney Client
SWITCH‐AX‐1221132 ‐ SWITCH‐AX‐1221132        11/3/2016 5:09   Untitled.msg                                                                                    Attorney Client
SWITCH‐AX‐1221133 ‐ SWITCH‐AX‐1221133        11/3/2016 5:09   Untitled.msg                                                                                    Attorney Client
SWITCH‐AX‐1221134 ‐ SWITCH‐AX‐1221134        11/3/2016 5:09   Untitled.msg                                                                                    Attorney Client
SWITCH‐AX‐1221135 ‐ SWITCH‐AX‐1221136        11/3/2016 6:47   no Title                                                                                        Attorney Client
SWITCH‐AX‐1221137 ‐ SWITCH‐AX‐1221143        11/3/2016 6:47   Microsoft Word ‐ MSA‐CC Communications‐v1 to v2‐20161028                                        Attorney Client
SWITCH‐AX‐1221144 ‐ SWITCH‐AX‐1221145       11/3/2016 10:01   no Title                                                                                        Attorney Client
SWITCH‐AX‐1221146 ‐ SWITCH‐AX‐1221147       11/3/2016 10:01   Online Ordering                                                                                 Attorney Client
SWITCH‐AX‐1221148 ‐ SWITCH‐AX‐1221158       11/3/2016 10:01   Amendment                                                                                       Attorney Client
SWITCH‐AX‐1221159 ‐ SWITCH‐AX‐1221159       11/3/2016 10:01   SO ‐ Intel MPLS Order 11‐2‐16.pdf                                                               Attorney Client




                                                                          EXHIBIT 10, PAGE 2502
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 750 of 829


Bates                                   Document Date         Document Title                                                   Privilege
SWITCH‐AX‐1221160 ‐ SWITCH‐AX‐1221161       11/3/2016 10:01   RE_ CenturyLink Order Confirmation for order number 465313.msg   Attorney Client
SWITCH‐AX‐1221162 ‐ SWITCH‐AX‐1221162       11/3/2016 10:01   P183281.xlsx                                                     Attorney Client
SWITCH‐AX‐1221163 ‐ SWITCH‐AX‐1221163       11/3/2016 10:01   Map.pdf                                                          Attorney Client
SWITCH‐AX‐1221164 ‐ SWITCH‐AX‐1221165       11/3/2016 10:01   no Title                                                         Attorney Client
SWITCH‐AX‐1221166 ‐ SWITCH‐AX‐1221166       11/3/2016 10:01   SO ‐ Intel MPLS Order 11‐2‐16.pdf                                Attorney Client
SWITCH‐AX‐1221167 ‐ SWITCH‐AX‐1221177       11/3/2016 10:01   Amendment                                                        Attorney Client
SWITCH‐AX‐1221178 ‐ SWITCH‐AX‐1221178       11/3/2016 10:01   P183281.xlsx                                                     Attorney Client
SWITCH‐AX‐1221179 ‐ SWITCH‐AX‐1221179       11/3/2016 10:01   Map.pdf                                                          Attorney Client
SWITCH‐AX‐1221180 ‐ SWITCH‐AX‐1221181       11/3/2016 10:01   RE_ CenturyLink Order Confirmation for order number 465313.msg   Attorney Client
SWITCH‐AX‐1221182 ‐ SWITCH‐AX‐1221183       11/3/2016 10:01   Online Ordering                                                  Attorney Client
SWITCH‐AX‐1221184 ‐ SWITCH‐AX‐1221186       11/3/2016 10:17   no Title                                                         Attorney Client
SWITCH‐AX‐1221187 ‐ SWITCH‐AX‐1221193       11/3/2016 10:17   Microsoft Word ‐ MSA‐CC Communications‐v1 to v2‐20161028         Attorney Client
SWITCH‐AX‐1221194 ‐ SWITCH‐AX‐1221194       11/3/2016 10:17   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1221195 ‐ SWITCH‐AX‐1221195       11/3/2016 10:32   LT Prepaid Maintenance Contracts_09 2016.xlsx                    Attorney Client
SWITCH‐AX‐1221196 ‐ SWITCH‐AX‐1221200       11/3/2016 10:39   7c69e6ce‐0300‐47e1‐8fc5‐6dff5daf9cbb.msg                         Attorney Client
SWITCH‐AX‐1221201 ‐ SWITCH‐AX‐1221201       11/3/2016 10:39   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1221202 ‐ SWITCH‐AX‐1221206       11/3/2016 10:39   no Title                                                         Attorney Client
SWITCH‐AX‐1221207 ‐ SWITCH‐AX‐1221207       11/3/2016 10:39   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1221208 ‐ SWITCH‐AX‐1221212       11/3/2016 10:39   cbe7bb84‐2fc4‐4dd7‐8675‐4a3312dfe276.msg                         Attorney Client
SWITCH‐AX‐1221213 ‐ SWITCH‐AX‐1221213       11/3/2016 10:39   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1221214 ‐ SWITCH‐AX‐1221219       11/3/2016 11:08   a38b273b‐078a‐4de9‐8f4a‐9b7ef0082256.msg                         Attorney Client
SWITCH‐AX‐1221220 ‐ SWITCH‐AX‐1221220       11/3/2016 11:08   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1221221 ‐ SWITCH‐AX‐1221221       11/3/2016 11:08   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1221222 ‐ SWITCH‐AX‐1221227       11/3/2016 11:08   no Title                                                         Attorney Client
SWITCH‐AX‐1221228 ‐ SWITCH‐AX‐1221228       11/3/2016 11:08   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1221229 ‐ SWITCH‐AX‐1221229       11/3/2016 11:08   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1221230 ‐ SWITCH‐AX‐1221231       11/3/2016 12:35   no Title                                                         Attorney Client
SWITCH‐AX‐1221232 ‐ SWITCH‐AX‐1221232       11/3/2016 12:35   ATT00001.htm                                                     Attorney Client
SWITCH‐AX‐1221233 ‐ SWITCH‐AX‐1221233       11/3/2016 12:35   Roy Re‐Nom Letter of Notice for CoT mtg.docx                     Attorney Client
SWITCH‐AX‐1221234 ‐ SWITCH‐AX‐1221234       11/3/2016 12:35   ATT00002.htm                                                     Attorney Client
SWITCH‐AX‐1221235 ‐ SWITCH‐AX‐1221235       11/3/2016 12:35   Roy Re‐Nom Waiver for CoT mtg.docx                               Attorney Client
SWITCH‐AX‐1221236 ‐ SWITCH‐AX‐1221237       11/3/2016 12:35   0280b8b4‐a160‐40f8‐8c44‐ac3237a48e00.msg                         Attorney Client
SWITCH‐AX‐1221238 ‐ SWITCH‐AX‐1221238       11/3/2016 12:35   Roy Re‐Nom Waiver for CoT mtg.docx                               Attorney Client
SWITCH‐AX‐1221239 ‐ SWITCH‐AX‐1221239       11/3/2016 12:35   ATT00001.htm                                                     Attorney Client
SWITCH‐AX‐1221240 ‐ SWITCH‐AX‐1221240       11/3/2016 12:35   Roy Re‐Nom Letter of Notice for CoT mtg.docx                     Attorney Client
SWITCH‐AX‐1221241 ‐ SWITCH‐AX‐1221241       11/3/2016 12:35   ATT00002.htm                                                     Attorney Client
SWITCH‐AX‐1221242 ‐ SWITCH‐AX‐1221243       11/3/2016 12:35   no Title                                                         Attorney Client
SWITCH‐AX‐1221244 ‐ SWITCH‐AX‐1221244       11/3/2016 12:35   Roy Re‐Nom Waiver for CoT mtg.docx                               Attorney Client
SWITCH‐AX‐1221245 ‐ SWITCH‐AX‐1221245       11/3/2016 12:35   ATT00001.htm                                                     Attorney Client
SWITCH‐AX‐1221246 ‐ SWITCH‐AX‐1221246       11/3/2016 12:35   ATT00002.htm                                                     Attorney Client
SWITCH‐AX‐1221247 ‐ SWITCH‐AX‐1221247       11/3/2016 12:35   Roy Re‐Nom Letter of Notice for CoT mtg.docx                     Attorney Client
SWITCH‐AX‐1221248 ‐ SWITCH‐AX‐1221251       11/3/2016 12:50   no Title                                                         Attorney Client
SWITCH‐AX‐1221252 ‐ SWITCH‐AX‐1221290       11/3/2016 12:50   MASTER SERVICES AGREEMENT                                        Attorney Client
SWITCH‐AX‐1221291 ‐ SWITCH‐AX‐1221293       11/3/2016 12:53   83bedc58‐b743‐4899‐bfd6‐385d254da4d4.msg                         Attorney Client
SWITCH‐AX‐1221294 ‐ SWITCH‐AX‐1221301       11/3/2016 12:53   C930‐07‐001‐M.pdf                                                Attorney Client
SWITCH‐AX‐1221302 ‐ SWITCH‐AX‐1221302       11/3/2016 12:53   image002.jpg                                                     Attorney Client




                                                                          EXHIBIT 10, PAGE 2503
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 751 of 829


Bates                                   Document Date         Document Title                                                                Privilege
SWITCH‐AX‐1221303 ‐ SWITCH‐AX‐1221303       11/3/2016 12:53   C930‐07‐002‐C.pdf                                                             Attorney Client
SWITCH‐AX‐1221304 ‐ SWITCH‐AX‐1221305       11/3/2016 12:58   fcce7204‐7917‐4223‐a4ef‐cab8cfd1c85a.msg                                      Attorney Client
SWITCH‐AX‐1221306 ‐ SWITCH‐AX‐1221307       11/3/2016 12:58   Online Ordering                                                               Attorney Client
SWITCH‐AX‐1221308 ‐ SWITCH‐AX‐1221308       11/3/2016 12:58   Map.pdf                                                                       Attorney Client
SWITCH‐AX‐1221309 ‐ SWITCH‐AX‐1221309       11/3/2016 12:58   P183281.xlsx                                                                  Attorney Client
SWITCH‐AX‐1221310 ‐ SWITCH‐AX‐1221310       11/3/2016 12:58   SO ‐ Intel MPLS Order 11‐2‐16.pdf                                             Attorney Client
SWITCH‐AX‐1221311 ‐ SWITCH‐AX‐1221314       11/3/2016 14:10   76362a1d‐2685‐47a7‐b5e0‐8b83dc23b463.msg                                      Attorney Client
SWITCH‐AX‐1221315 ‐ SWITCH‐AX‐1221315       11/3/2016 14:10   I931‐07‐002‐C.pdf                                                             Attorney Client
SWITCH‐AX‐1221316 ‐ SWITCH‐AX‐1221323       11/3/2016 14:10   I931‐07‐001‐M.pdf                                                             Attorney Client
SWITCH‐AX‐1221324 ‐ SWITCH‐AX‐1221324       11/3/2016 14:10   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1221325 ‐ SWITCH‐AX‐1221328       11/3/2016 14:56   no Title                                                                      Attorney Client
SWITCH‐AX‐1221329 ‐ SWITCH‐AX‐1221329       11/3/2016 14:56   Wave SLA_Switch.xlsx                                                          Attorney Client
SWITCH‐AX‐1221330 ‐ SWITCH‐AX‐1221368       11/3/2016 14:56   MASTER SERVICES AGREEMENT                                                     Attorney Client
SWITCH‐AX‐1221369 ‐ SWITCH‐AX‐1221371       11/3/2016 15:02   no Title                                                                      Attorney Client
SWITCH‐AX‐1221372 ‐ SWITCH‐AX‐1221406       11/3/2016 15:02   MASTER SERVICES AGREEMENT                                                     Attorney Client
SWITCH‐AX‐1221407 ‐ SWITCH‐AX‐1221407       11/3/2016 15:02   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1221408 ‐ SWITCH‐AX‐1221410       11/3/2016 15:02   no Title                                                                      Attorney Client
SWITCH‐AX‐1221411 ‐ SWITCH‐AX‐1221411       11/3/2016 15:02   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1221412 ‐ SWITCH‐AX‐1221446       11/3/2016 15:02   MASTER SERVICES AGREEMENT                                                     Attorney Client
SWITCH‐AX‐1221447 ‐ SWITCH‐AX‐1221447       11/3/2016 15:58   no Title                                                                      Attorney Client
SWITCH‐AX‐1221448 ‐ SWITCH‐AX‐1221486       11/3/2016 15:58   MASTER SERVICES AGREEMENT                                                     Attorney Client
SWITCH‐AX‐1221487 ‐ SWITCH‐AX‐1221487       11/3/2016 15:58   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1221488 ‐ SWITCH‐AX‐1221491       11/3/2016 15:59   aef40af4‐1840‐478d‐824a‐bb69fd299909.msg                                      Attorney Client
SWITCH‐AX‐1221492 ‐ SWITCH‐AX‐1221492       11/3/2016 15:59   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1221493 ‐ SWITCH‐AX‐1221493       11/3/2016 15:59   Collection Report 161103.xlsx                                                 Attorney Client
SWITCH‐AX‐1221494 ‐ SWITCH‐AX‐1221497       11/3/2016 15:59   no Title                                                                      Attorney Client
SWITCH‐AX‐1221498 ‐ SWITCH‐AX‐1221498       11/3/2016 15:59   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1221499 ‐ SWITCH‐AX‐1221499       11/3/2016 15:59   Collection Report 161103.xlsx                                                 Attorney Client
SWITCH‐AX‐1221500 ‐ SWITCH‐AX‐1221500       11/3/2016 16:13   Collection Report 161103.xlsx                                                 Attorney Client
SWITCH‐AX‐1221501 ‐ SWITCH‐AX‐1221505       11/3/2016 16:37   no Title                                                                      Attorney Client
SWITCH‐AX‐1221506 ‐ SWITCH‐AX‐1221506       11/3/2016 16:37   image001.jpg                                                                  Attorney Client
SWITCH‐AX‐1221507 ‐ SWITCH‐AX‐1221507       11/3/2016 16:37   Collection Report 161103.xlsx                                                 Attorney Client
SWITCH‐AX‐1221508 ‐ SWITCH‐AX‐1221509       11/3/2016 16:39   654fa8f1‐f954‐4a4c‐ae9f‐f87137327f1e.msg                                      Attorney Client
SWITCH‐AX‐1221510 ‐ SWITCH‐AX‐1221524       11/3/2016 16:39   MZ‐Peak Stipulated Protective Order.pdf                                       Attorney Client
SWITCH‐AX‐1221525 ‐ SWITCH‐AX‐1221556       11/3/2016 16:39   F03895‐E0002‐00096927.pdf                                                     Attorney Client
SWITCH‐AX‐1221557 ‐ SWITCH‐AX‐1221563       11/3/2016 16:39   F03895‐E0002‐00125710.pdf                                                     Attorney Client
SWITCH‐AX‐1221564 ‐ SWITCH‐AX‐1221584       11/3/2016 16:39   F03895‐E0002‐00121835.pdf                                                     Attorney Client
SWITCH‐AX‐1221585 ‐ SWITCH‐AX‐1221587       11/3/2016 16:42   81c835a9‐149a‐4606‐af72‐ca1f84631ca1.msg                                      Attorney Client
SWITCH‐AX‐1221588 ‐ SWITCH‐AX‐1221588       11/3/2016 16:42   image002.jpg                                                                  Attorney Client
SWITCH‐AX‐1221589 ‐ SWITCH‐AX‐1221589       11/3/2016 16:42   I932‐07‐002‐C.pdf                                                             Attorney Client
SWITCH‐AX‐1221590 ‐ SWITCH‐AX‐1221597       11/3/2016 16:42   I932‐07‐001‐M.pdf                                                             Attorney Client
SWITCH‐AX‐1221598 ‐ SWITCH‐AX‐1221598       11/3/2016 17:30   2016 Budget Template_Sales.xlsx                                               Attorney Client
SWITCH‐AX‐1221599 ‐ SWITCH‐AX‐1221599       11/3/2016 17:33   OPEX GL Data Dump ‐ September 2016_Final_11.03.2016_450pm (Post Audit).xlsx   Attorney Client
SWITCH‐AX‐1221600 ‐ SWITCH‐AX‐1221600       11/3/2016 18:51   no Title                                                                      Attorney Client
SWITCH‐AX‐1221601 ‐ SWITCH‐AX‐1221601       11/3/2016 18:51   Untitled.msg                                                                  Attorney Client
SWITCH‐AX‐1221602 ‐ SWITCH‐AX‐1221602       11/3/2016 18:51   Untitled.msg                                                                  Attorney Client




                                                                          EXHIBIT 10, PAGE 2504
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 752 of 829


Bates                                   Document Date         Document Title                             Privilege
SWITCH‐AX‐1221603 ‐ SWITCH‐AX‐1221603       11/3/2016 18:51   Untitled.msg                               Attorney Client
SWITCH‐AX‐1221604 ‐ SWITCH‐AX‐1221604       11/3/2016 18:51   Untitled.msg                               Attorney Client
SWITCH‐AX‐1221605 ‐ SWITCH‐AX‐1221605       11/3/2016 18:51   Untitled.msg                               Attorney Client
SWITCH‐AX‐1221606 ‐ SWITCH‐AX‐1221606       11/3/2016 18:51   Untitled.msg                               Attorney Client
SWITCH‐AX‐1221607 ‐ SWITCH‐AX‐1221607       11/3/2016 18:51   Untitled.msg                               Attorney Client
SWITCH‐AX‐1221608 ‐ SWITCH‐AX‐1221608       11/3/2016 18:51   Untitled.msg                               Attorney Client
SWITCH‐AX‐1221609 ‐ SWITCH‐AX‐1221609       11/3/2016 18:51   Untitled.msg                               Attorney Client
SWITCH‐AX‐1221610 ‐ SWITCH‐AX‐1221610       11/3/2016 18:51   Untitled.msg                               Attorney Client
SWITCH‐AX‐1221611 ‐ SWITCH‐AX‐1221611       11/3/2016 18:51   Untitled.msg                               Attorney Client
SWITCH‐AX‐1221612 ‐ SWITCH‐AX‐1221612       11/3/2016 20:10   no Title                                   Attorney Client
SWITCH‐AX‐1221613 ‐ SWITCH‐AX‐1221613       11/3/2016 20:10   Untitled.msg                               Attorney Client
SWITCH‐AX‐1221614 ‐ SWITCH‐AX‐1221614       11/3/2016 20:10   Untitled.msg                               Attorney Client
SWITCH‐AX‐1221615 ‐ SWITCH‐AX‐1221615       11/3/2016 20:10   Untitled.msg                               Attorney Client
SWITCH‐AX‐1221616 ‐ SWITCH‐AX‐1221616       11/3/2016 20:10   Untitled.msg                               Attorney Client
SWITCH‐AX‐1221617 ‐ SWITCH‐AX‐1221617       11/3/2016 20:10   Untitled.msg                               Attorney Client
SWITCH‐AX‐1221618 ‐ SWITCH‐AX‐1221618       11/3/2016 20:10   Untitled.msg                               Attorney Client
SWITCH‐AX‐1221619 ‐ SWITCH‐AX‐1221619       11/3/2016 20:10   Untitled.msg                               Attorney Client
SWITCH‐AX‐1221620 ‐ SWITCH‐AX‐1221620       11/3/2016 20:10   Untitled.msg                               Attorney Client
SWITCH‐AX‐1221621 ‐ SWITCH‐AX‐1221621       11/3/2016 20:10   Untitled.msg                               Attorney Client
SWITCH‐AX‐1221622 ‐ SWITCH‐AX‐1221622       11/3/2016 20:10   Untitled.msg                               Attorney Client
SWITCH‐AX‐1221623 ‐ SWITCH‐AX‐1221623       11/3/2016 20:10   Untitled.msg                               Attorney Client
SWITCH‐AX‐1221624 ‐ SWITCH‐AX‐1221624        11/4/2016 3:40   no Title                                   Attorney Client
SWITCH‐AX‐1221625 ‐ SWITCH‐AX‐1221625        11/4/2016 3:40   Untitled.msg                               Attorney Client
SWITCH‐AX‐1221626 ‐ SWITCH‐AX‐1221626        11/4/2016 3:40   Untitled.msg                               Attorney Client
SWITCH‐AX‐1221627 ‐ SWITCH‐AX‐1221627        11/4/2016 3:40   Untitled.msg                               Attorney Client
SWITCH‐AX‐1221628 ‐ SWITCH‐AX‐1221628        11/4/2016 3:40   Untitled.msg                               Attorney Client
SWITCH‐AX‐1221629 ‐ SWITCH‐AX‐1221629        11/4/2016 3:40   Untitled.msg                               Attorney Client
SWITCH‐AX‐1221630 ‐ SWITCH‐AX‐1221630        11/4/2016 3:40   Untitled.msg                               Attorney Client
SWITCH‐AX‐1221631 ‐ SWITCH‐AX‐1221631        11/4/2016 3:40   Untitled.msg                               Attorney Client
SWITCH‐AX‐1221632 ‐ SWITCH‐AX‐1221632        11/4/2016 3:40   Untitled.msg                               Attorney Client
SWITCH‐AX‐1221633 ‐ SWITCH‐AX‐1221633        11/4/2016 5:10   no Title                                   Attorney Client
SWITCH‐AX‐1221634 ‐ SWITCH‐AX‐1221634        11/4/2016 5:10   Untitled.msg                               Attorney Client
SWITCH‐AX‐1221635 ‐ SWITCH‐AX‐1221635        11/4/2016 5:10   Untitled.msg                               Attorney Client
SWITCH‐AX‐1221636 ‐ SWITCH‐AX‐1221636        11/4/2016 5:10   Untitled.msg                               Attorney Client
SWITCH‐AX‐1221637 ‐ SWITCH‐AX‐1221637        11/4/2016 5:10   Untitled.msg                               Attorney Client
SWITCH‐AX‐1221638 ‐ SWITCH‐AX‐1221638        11/4/2016 5:10   Untitled.msg                               Attorney Client
SWITCH‐AX‐1221639 ‐ SWITCH‐AX‐1221654        11/4/2016 5:10   no Title                                   Attorney Client
SWITCH‐AX‐1221655 ‐ SWITCH‐AX‐1221656        11/4/2016 6:37   227ec414‐ea7f‐48f3‐bb32‐0e97e985b1c9.msg   Attorney Client
SWITCH‐AX‐1221657 ‐ SWITCH‐AX‐1221659        11/4/2016 6:53   3f49b409‐ee24‐4daf‐956b‐1f148f365ea1.msg   Attorney Client
SWITCH‐AX‐1221660 ‐ SWITCH‐AX‐1221660        11/4/2016 6:53   ATT00027.htm                               Attorney Client
SWITCH‐AX‐1221661 ‐ SWITCH‐AX‐1221661        11/4/2016 6:53   ATT00017.htm                               Attorney Client
SWITCH‐AX‐1221662 ‐ SWITCH‐AX‐1221662        11/4/2016 6:53   ATT00011.htm                               Attorney Client
SWITCH‐AX‐1221663 ‐ SWITCH‐AX‐1221663        11/4/2016 6:53   ATT00014.htm                               Attorney Client
SWITCH‐AX‐1221664 ‐ SWITCH‐AX‐1221672        11/4/2016 6:53   ATT00019.htm                               Attorney Client
SWITCH‐AX‐1221673 ‐ SWITCH‐AX‐1221673        11/4/2016 6:53   ATT00002.htm                               Attorney Client
SWITCH‐AX‐1221674 ‐ SWITCH‐AX‐1221674        11/4/2016 6:53   ATT00026.htm                               Attorney Client




                                                                         EXHIBIT 10, PAGE 2505
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 753 of 829


Bates                                   Document Date         Document Title                                                                            Privilege
SWITCH‐AX‐1221675 ‐ SWITCH‐AX‐1221675        11/4/2016 6:53   ATT00020.htm                                                                              Attorney Client
SWITCH‐AX‐1221676 ‐ SWITCH‐AX‐1221676        11/4/2016 6:53   ATT00009.htm                                                                              Attorney Client
SWITCH‐AX‐1221677 ‐ SWITCH‐AX‐1221677        11/4/2016 6:53   ATT00004.htm                                                                              Attorney Client
SWITCH‐AX‐1221678 ‐ SWITCH‐AX‐1221678        11/4/2016 6:53   ATT00022.htm                                                                              Attorney Client
SWITCH‐AX‐1221679 ‐ SWITCH‐AX‐1221679        11/4/2016 6:53   ATT00018.htm                                                                              Attorney Client
SWITCH‐AX‐1221680 ‐ SWITCH‐AX‐1221680        11/4/2016 6:53   ATT00024.htm                                                                              Attorney Client
SWITCH‐AX‐1221681 ‐ SWITCH‐AX‐1221681        11/4/2016 6:53   ATT00013.htm                                                                              Attorney Client
SWITCH‐AX‐1221682 ‐ SWITCH‐AX‐1221682        11/4/2016 6:53   ATT00007.htm                                                                              Attorney Client
SWITCH‐AX‐1221683 ‐ SWITCH‐AX‐1221690        11/4/2016 6:53   Microsoft Word ‐ Supernap Proposal Executive Search Saudi Arabia Jan 29th 2016.docx       Attorney Client
SWITCH‐AX‐1221691 ‐ SWITCH‐AX‐1221691        11/4/2016 6:53   ATT00023.htm                                                                              Attorney Client
SWITCH‐AX‐1221692 ‐ SWITCH‐AX‐1221692        11/4/2016 6:53   ATT00015.htm                                                                              Attorney Client
SWITCH‐AX‐1221693 ‐ SWITCH‐AX‐1221693        11/4/2016 6:53   ATT00006.htm                                                                              Attorney Client
SWITCH‐AX‐1221694 ‐ SWITCH‐AX‐1221694        11/4/2016 6:53   ATT00003.htm                                                                              Attorney Client
SWITCH‐AX‐1221695 ‐ SWITCH‐AX‐1221695        11/4/2016 6:53   ATT00028.htm                                                                              Attorney Client
SWITCH‐AX‐1221696 ‐ SWITCH‐AX‐1221696        11/4/2016 6:53   ATT00016.htm                                                                              Attorney Client
SWITCH‐AX‐1221697 ‐ SWITCH‐AX‐1221697        11/4/2016 6:53   ATT00012.htm                                                                              Attorney Client
SWITCH‐AX‐1221698 ‐ SWITCH‐AX‐1221698        11/4/2016 6:53   ATT00008.htm                                                                              Attorney Client
SWITCH‐AX‐1221699 ‐ SWITCH‐AX‐1221699        11/4/2016 6:53   ATT00005.htm                                                                              Attorney Client
SWITCH‐AX‐1221700 ‐ SWITCH‐AX‐1221701        11/4/2016 6:53   Terms ‐ Perm Reg Doc SUPERNAP Saudia Arabia Jan 28th 2016                                 Attorney Client
SWITCH‐AX‐1221702 ‐ SWITCH‐AX‐1221702        11/4/2016 6:53   ATT00025.htm                                                                              Attorney Client
SWITCH‐AX‐1221703 ‐ SWITCH‐AX‐1221703        11/4/2016 6:53   ATT00010.htm                                                                              Attorney Client
SWITCH‐AX‐1221704 ‐ SWITCH‐AX‐1221704        11/4/2016 6:53   ATT00021.htm                                                                              Attorney Client
SWITCH‐AX‐1221705 ‐ SWITCH‐AX‐1221705        11/4/2016 6:53   ATT00001.htm                                                                              Attorney Client
SWITCH‐AX‐1221706 ‐ SWITCH‐AX‐1221706        11/4/2016 8:24   no Title                                                                                  Attorney Client
SWITCH‐AX‐1221707 ‐ SWITCH‐AX‐1221707        11/4/2016 8:24   Case Study: DellΓÇÖs $67bn Acquisition of EMC Largest Technology Acquisition in History   Attorney Client
SWITCH‐AX‐1221708 ‐ SWITCH‐AX‐1221708        11/4/2016 8:29   d2d54f05‐535c‐4c79‐a6f4‐e131244e6e5c.msg                                                  Attorney Client
SWITCH‐AX‐1221709 ‐ SWITCH‐AX‐1221712        11/4/2016 9:21   no Title                                                                                  Attorney Client
SWITCH‐AX‐1221713 ‐ SWITCH‐AX‐1221713        11/4/2016 9:21   image002.jpg                                                                              Attorney Client
SWITCH‐AX‐1221714 ‐ SWITCH‐AX‐1221714        11/4/2016 9:21   image011.jpg                                                                              Attorney Client
SWITCH‐AX‐1221715 ‐ SWITCH‐AX‐1221715        11/4/2016 9:21   image010.jpg                                                                              Attorney Client
SWITCH‐AX‐1221716 ‐ SWITCH‐AX‐1221724        11/4/2016 9:21   China Telecom USA Sales Partner                                                           Attorney Client
SWITCH‐AX‐1221725 ‐ SWITCH‐AX‐1221725        11/4/2016 9:21   image007.jpg                                                                              Attorney Client
SWITCH‐AX‐1221726 ‐ SWITCH‐AX‐1221726        11/4/2016 9:21   image008.jpg                                                                              Attorney Client
SWITCH‐AX‐1221727 ‐ SWITCH‐AX‐1221727        11/4/2016 9:21   image003.jpg                                                                              Attorney Client
SWITCH‐AX‐1221728 ‐ SWITCH‐AX‐1221729       11/4/2016 10:00   262ceeba‐89ab‐4993‐94ea‐101fd77a5a36.msg                                                  Attorney Client
SWITCH‐AX‐1221730 ‐ SWITCH‐AX‐1221732       11/4/2016 10:00   CenturyLink reaches agreement to sell d... led by BC Partners and Medina Capita           Attorney Client
SWITCH‐AX‐1221733 ‐ SWITCH‐AX‐1221733       11/4/2016 10:00   Telecom Investment Landscape Discussion Materials                                         Attorney Client
SWITCH‐AX‐1221734 ‐ SWITCH‐AX‐1221735       11/4/2016 10:09   b6880e24‐412d‐44d1‐a31c‐2284580a4d2e.msg                                                  Attorney Client
SWITCH‐AX‐1221736 ‐ SWITCH‐AX‐1221736       11/4/2016 10:09   Switch Financial Summary and Overview 05 06 16.pdf                                        Attorney Client
SWITCH‐AX‐1221737 ‐ SWITCH‐AX‐1221743       11/4/2016 10:10   no Title                                                                                  Attorney Client
SWITCH‐AX‐1221744 ‐ SWITCH‐AX‐1221744       11/4/2016 10:10   image003.png                                                                              Attorney Client
SWITCH‐AX‐1221745 ‐ SWITCH‐AX‐1221745       11/4/2016 10:10   image001.jpg                                                                              Attorney Client
SWITCH‐AX‐1221746 ‐ SWITCH‐AX‐1221746       11/4/2016 10:10   image002.jpg                                                                              Attorney Client
SWITCH‐AX‐1221747 ‐ SWITCH‐AX‐1221750       11/4/2016 10:11   no Title                                                                                  Attorney Client
SWITCH‐AX‐1221751 ‐ SWITCH‐AX‐1221759       11/4/2016 10:11   Microsoft Word ‐ MSA‐CC Communications‐v1 to v2‐20161028                                  Attorney Client
SWITCH‐AX‐1221760 ‐ SWITCH‐AX‐1221760       11/4/2016 10:11   image001.jpg                                                                              Attorney Client




                                                                           EXHIBIT 10, PAGE 2506
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 754 of 829


Bates                                   Document Date         Document Title                                                                                  Privilege
SWITCH‐AX‐1221761 ‐ SWITCH‐AX‐1221762       11/4/2016 10:12   893a9d63‐6b3f‐4694‐ae4c‐991bcfe91238.msg                                                        Attorney Client
SWITCH‐AX‐1221763 ‐ SWITCH‐AX‐1221763       11/4/2016 10:12   Switch Financial Summary and Overview 05 06 16.pdf                                              Attorney Client
SWITCH‐AX‐1221764 ‐ SWITCH‐AX‐1221770       11/4/2016 10:28   no Title                                                                                        Attorney Client
SWITCH‐AX‐1221771 ‐ SWITCH‐AX‐1221771       11/4/2016 10:28   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1221772 ‐ SWITCH‐AX‐1221772       11/4/2016 10:28   image010.jpg                                                                                    Attorney Client
SWITCH‐AX‐1221773 ‐ SWITCH‐AX‐1221773       11/4/2016 10:28   image011.png                                                                                    Attorney Client
SWITCH‐AX‐1221774 ‐ SWITCH‐AX‐1221781       11/4/2016 10:46   no Title                                                                                        Attorney Client
SWITCH‐AX‐1221782 ‐ SWITCH‐AX‐1221782       11/4/2016 10:46   image008.png                                                                                    Attorney Client
SWITCH‐AX‐1221783 ‐ SWITCH‐AX‐1221784       11/4/2016 11:01   no Title                                                                                        Attorney Client
SWITCH‐AX‐1221785 ‐ SWITCH‐AX‐1221785       11/4/2016 11:01   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1221786 ‐ SWITCH‐AX‐1221824       11/4/2016 11:01   MASTER SERVICES AGREEMENT                                                                       Attorney Client
SWITCH‐AX‐1221825 ‐ SWITCH‐AX‐1221825       11/4/2016 11:01   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1221826 ‐ SWITCH‐AX‐1221827       11/4/2016 11:02   no Title                                                                                        Attorney Client
SWITCH‐AX‐1221828 ‐ SWITCH‐AX‐1221866       11/4/2016 11:02   MASTER SERVICES AGREEMENT                                                                       Attorney Client
SWITCH‐AX‐1221867 ‐ SWITCH‐AX‐1221867       11/4/2016 11:02   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1221868 ‐ SWITCH‐AX‐1221868       11/4/2016 13:01   b5843062‐500c‐47c6‐8bed‐5f3cbd6a4263.msg                                                        Attorney Client
SWITCH‐AX‐1221869 ‐ SWITCH‐AX‐1221870       11/4/2016 13:10   9a808f9a‐cabc‐4dae‐9942‐b18efb432b03.msg                                                        Attorney Client
SWITCH‐AX‐1221871 ‐ SWITCH‐AX‐1221871       11/4/2016 13:10   ICG_Pres(Letter)                                                                                Attorney Client
SWITCH‐AX‐1221872 ‐ SWITCH‐AX‐1221874       11/4/2016 13:18   2c169b35‐9647‐4583‐be17‐75934b329049.msg                                                        Attorney Client
SWITCH‐AX‐1221875 ‐ SWITCH‐AX‐1221875       11/4/2016 13:23   no Title                                                                                        Attorney Client
SWITCH‐AX‐1221876 ‐ SWITCH‐AX‐1221914       11/4/2016 13:23   MASTER SERVICES AGREEMENT                                                                       Attorney Client
SWITCH‐AX‐1221915 ‐ SWITCH‐AX‐1221954       11/4/2016 13:23   MASTER SERVICES AGREEMENT                                                                       Attorney Client
SWITCH‐AX‐1221955 ‐ SWITCH‐AX‐1221962       11/4/2016 13:35   no Title                                                                                        Attorney Client
SWITCH‐AX‐1221963 ‐ SWITCH‐AX‐1221963       11/4/2016 13:35   image004.png                                                                                    Attorney Client
SWITCH‐AX‐1221964 ‐ SWITCH‐AX‐1221964       11/4/2016 14:01   82e00344‐c50a‐4a6e‐9b9b‐030d3b4d0d48.msg                                                        Attorney Client
SWITCH‐AX‐1221965 ‐ SWITCH‐AX‐1221969       11/4/2016 14:01   PowerPoint Presentation                                                                         Attorney Client
SWITCH‐AX‐1221970 ‐ SWITCH‐AX‐1221970       11/4/2016 14:55   no Title                                                                                        Attorney Client
SWITCH‐AX‐1221971 ‐ SWITCH‐AX‐1221988       11/4/2016 14:55   MSA Switch Ltd Switch Level 3 reply comments 10‐27‐16.doc                                       Attorney Client
SWITCH‐AX‐1221989 ‐ SWITCH‐AX‐1221989       11/4/2016 15:03   no Title                                                                                        Attorney Client
SWITCH‐AX‐1221990 ‐ SWITCH‐AX‐1221990       11/4/2016 15:03   Untitled.msg                                                                                    Attorney Client
SWITCH‐AX‐1221991 ‐ SWITCH‐AX‐1221991       11/4/2016 15:03   Untitled.msg                                                                                    Attorney Client
SWITCH‐AX‐1221992 ‐ SWITCH‐AX‐1221992       11/4/2016 15:03   Untitled.msg                                                                                    Attorney Client
SWITCH‐AX‐1221993 ‐ SWITCH‐AX‐1221993       11/4/2016 15:03   Untitled.msg                                                                                    Attorney Client
SWITCH‐AX‐1221994 ‐ SWITCH‐AX‐1221994       11/4/2016 15:03   Untitled.msg                                                                                    Attorney Client
SWITCH‐AX‐1221995 ‐ SWITCH‐AX‐1221995       11/4/2016 15:03   Untitled.msg                                                                                    Attorney Client
SWITCH‐AX‐1221996 ‐ SWITCH‐AX‐1221996       11/4/2016 15:03   Untitled.msg                                                                                    Attorney Client
SWITCH‐AX‐1221997 ‐ SWITCH‐AX‐1221997       11/4/2016 15:03   Untitled.msg                                                                                    Attorney Client
SWITCH‐AX‐1221998 ‐ SWITCH‐AX‐1221998       11/4/2016 15:36   a5dd2319‐57a1‐430d‐9e37‐9b8cd8ebaae0.msg                                                        Attorney Client
SWITCH‐AX‐1221999 ‐ SWITCH‐AX‐1222034       11/4/2016 15:36   Master Work Order for Colocation Services Amazon Switch v6to v7 Redline 20161104 (Meeting with AAttorney Client
SWITCH‐AX‐1222035 ‐ SWITCH‐AX‐1222035       11/4/2016 15:36   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1222036 ‐ SWITCH‐AX‐1222043       11/4/2016 15:36   Order for Colocation Services Amazon Switch v3 to v4 Redline 20161104 (2).docx                  Attorney Client
SWITCH‐AX‐1222044 ‐ SWITCH‐AX‐1222046       11/4/2016 15:55   no Title                                                                                        Attorney Client
SWITCH‐AX‐1222047 ‐ SWITCH‐AX‐1222047       11/4/2016 15:55   image001.png                                                                                    Attorney Client
SWITCH‐AX‐1222048 ‐ SWITCH‐AX‐1222052       11/4/2016 15:55   PowerPoint Presentation                                                                         Attorney Client
SWITCH‐AX‐1222053 ‐ SWITCH‐AX‐1222055       11/4/2016 15:55   8f491b1f‐861b‐432c‐9a3c‐ddd17cbe9d2a.msg                                                        Attorney Client
SWITCH‐AX‐1222056 ‐ SWITCH‐AX‐1222056       11/4/2016 15:55   image001.png                                                                                    Attorney Client




                                                                          EXHIBIT 10, PAGE 2507
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 755 of 829


Bates                                   Document Date         Document Title                                 Privilege
SWITCH‐AX‐1222057 ‐ SWITCH‐AX‐1222061       11/4/2016 15:55   PowerPoint Presentation                        Attorney Client
SWITCH‐AX‐1222062 ‐ SWITCH‐AX‐1222063       11/4/2016 15:55   733e2395‐d591‐4e91‐a2ee‐b21d146ce439.msg       Attorney Client
SWITCH‐AX‐1222064 ‐ SWITCH‐AX‐1222068       11/4/2016 15:55   PowerPoint Presentation                        Attorney Client
SWITCH‐AX‐1222069 ‐ SWITCH‐AX‐1222069       11/4/2016 16:29   Collection Report 161104.xlsx                  Attorney Client
SWITCH‐AX‐1222070 ‐ SWITCH‐AX‐1222073       11/4/2016 16:29   afbacf21‐9864‐4023‐89ff‐4b89736cf8d6.msg       Attorney Client
SWITCH‐AX‐1222074 ‐ SWITCH‐AX‐1222074       11/4/2016 16:29   Collection Report 161104.xlsx                  Attorney Client
SWITCH‐AX‐1222075 ‐ SWITCH‐AX‐1222075       11/4/2016 16:29   Collection Report 161104.xlsx                  Attorney Client
SWITCH‐AX‐1222076 ‐ SWITCH‐AX‐1222079       11/4/2016 16:29   no Title                                       Attorney Client
SWITCH‐AX‐1222080 ‐ SWITCH‐AX‐1222080       11/4/2016 16:29   Collection Report 161104.xlsx                  Attorney Client
SWITCH‐AX‐1222081 ‐ SWITCH‐AX‐1222081       11/4/2016 16:29   Collection Report 161104.xlsx                  Attorney Client
SWITCH‐AX‐1222082 ‐ SWITCH‐AX‐1222083       11/4/2016 17:29   e378cf76‐72ec‐401d‐aa5f‐366e58960db0.msg       Attorney Client
SWITCH‐AX‐1222084 ‐ SWITCH‐AX‐1222085       11/4/2016 17:54   ab6f4ac2‐7e8d‐4acb‐b297‐356b80165490.msg       Attorney Client
SWITCH‐AX‐1222086 ‐ SWITCH‐AX‐1222087       11/4/2016 17:55   4e600400‐cc83‐4fac‐93e9‐63d35bd06bad.msg       Attorney Client
SWITCH‐AX‐1222088 ‐ SWITCH‐AX‐1222088       11/4/2016 17:55   Additional headcount cuts 11 1 16 v1.xlsx      Attorney Client
SWITCH‐AX‐1222089 ‐ SWITCH‐AX‐1222089       11/4/2016 17:55   Summary for TMO 11 1 16.xlsx                   Attorney Client
SWITCH‐AX‐1222090 ‐ SWITCH‐AX‐1222090       11/4/2016 17:55   2017 Budget Profit Loss 11 1 16.xlsx           Attorney Client
SWITCH‐AX‐1222091 ‐ SWITCH‐AX‐1222091       11/5/2016 12:38   no Title                                       Attorney Client
SWITCH‐AX‐1222092 ‐ SWITCH‐AX‐1222092       11/5/2016 12:38   Untitled.msg                                   Attorney Client
SWITCH‐AX‐1222093 ‐ SWITCH‐AX‐1222093       11/5/2016 12:38   Untitled.msg                                   Attorney Client
SWITCH‐AX‐1222094 ‐ SWITCH‐AX‐1222094       11/5/2016 12:38   Untitled.msg                                   Attorney Client
SWITCH‐AX‐1222095 ‐ SWITCH‐AX‐1222095        11/6/2016 2:38   no Title                                       Attorney Client
SWITCH‐AX‐1222096 ‐ SWITCH‐AX‐1222096        11/6/2016 2:38   Untitled.msg                                   Attorney Client
SWITCH‐AX‐1222097 ‐ SWITCH‐AX‐1222097        11/6/2016 2:38   Untitled.msg                                   Attorney Client
SWITCH‐AX‐1222098 ‐ SWITCH‐AX‐1222098        11/6/2016 2:38   Untitled.msg                                   Attorney Client
SWITCH‐AX‐1222099 ‐ SWITCH‐AX‐1222099        11/6/2016 2:38   Untitled.msg                                   Attorney Client
SWITCH‐AX‐1222100 ‐ SWITCH‐AX‐1222100        11/6/2016 2:38   Untitled.msg                                   Attorney Client
SWITCH‐AX‐1222101 ‐ SWITCH‐AX‐1222102       11/6/2016 12:08   4ea4d259‐e9cc‐4b78‐937e‐cbcdee84dcc4.msg       Attorney Client
SWITCH‐AX‐1222103 ‐ SWITCH‐AX‐1222103       11/6/2016 12:08   ATT00002.htm                                   Attorney Client
SWITCH‐AX‐1222104 ‐ SWITCH‐AX‐1222104       11/6/2016 12:08   Roy Re‐Nom Waiver for CoT mtg.docx             Attorney Client
SWITCH‐AX‐1222105 ‐ SWITCH‐AX‐1222105       11/6/2016 12:08   Roy Re‐Nom Letter of Notice for CoT mtg.docx   Attorney Client
SWITCH‐AX‐1222106 ‐ SWITCH‐AX‐1222106       11/6/2016 12:08   ATT00001.htm                                   Attorney Client
SWITCH‐AX‐1222107 ‐ SWITCH‐AX‐1222108       11/6/2016 12:10   7cf81f3f‐d6ed‐4543‐a3c7‐1662797d600b.msg       Attorney Client
SWITCH‐AX‐1222109 ‐ SWITCH‐AX‐1222109       11/6/2016 12:10   Roy Re‐Nom Letter of Notice for CoT mtg.docx   Attorney Client
SWITCH‐AX‐1222110 ‐ SWITCH‐AX‐1222110       11/6/2016 12:10   Roy Re‐Nom Waiver for CoT mtg.docx             Attorney Client
SWITCH‐AX‐1222111 ‐ SWITCH‐AX‐1222111       11/6/2016 12:10   ATT00002.htm                                   Attorney Client
SWITCH‐AX‐1222112 ‐ SWITCH‐AX‐1222112       11/6/2016 12:10   ATT00001.htm                                   Attorney Client
SWITCH‐AX‐1222113 ‐ SWITCH‐AX‐1222114       11/6/2016 12:17   b3aec193‐f940‐4a16‐b835‐a369b30d5b96.msg       Attorney Client
SWITCH‐AX‐1222115 ‐ SWITCH‐AX‐1222115       11/6/2016 12:17   Additional headcount cuts 11 1 16 v1.xlsx      Attorney Client
SWITCH‐AX‐1222116 ‐ SWITCH‐AX‐1222116       11/6/2016 12:17   2017 Budget Profit Loss 11 1 16.xlsx           Attorney Client
SWITCH‐AX‐1222117 ‐ SWITCH‐AX‐1222117       11/6/2016 12:17   Summary for TMO 11 1 16.xlsx                   Attorney Client
SWITCH‐AX‐1222118 ‐ SWITCH‐AX‐1222118       11/6/2016 19:38   3a53ebd9‐72b4‐4179‐b9fa‐34592e8baae1.msg       Attorney Client
SWITCH‐AX‐1222119 ‐ SWITCH‐AX‐1222119       11/6/2016 19:38   no Title                                       Attorney Client
SWITCH‐AX‐1222120 ‐ SWITCH‐AX‐1222127       11/6/2016 20:02   no Title                                       Attorney Client
SWITCH‐AX‐1222128 ‐ SWITCH‐AX‐1222128       11/6/2016 20:02   Renown 10Gs signed.pdf                         Attorney Client
SWITCH‐AX‐1222129 ‐ SWITCH‐AX‐1222131       11/6/2016 20:02   Switch SO 720139 Reno 10G Metro Wave.pdf       Attorney Client
SWITCH‐AX‐1222132 ‐ SWITCH‐AX‐1222132        11/7/2016 7:26   0a04a1a4‐593e‐4178‐a790‐c68f5ad11db8.msg       Attorney Client




                                                                          EXHIBIT 10, PAGE 2508
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 756 of 829


Bates                                   Document Date         Document Title                                           Privilege
SWITCH‐AX‐1222133 ‐ SWITCH‐AX‐1222133        11/7/2016 7:26   Standardized Information Gathering (SIG) Questionnaire   Attorney Client
SWITCH‐AX‐1222134 ‐ SWITCH‐AX‐1222134        11/7/2016 7:26   ATT00001.htm                                             Attorney Client
SWITCH‐AX‐1222135 ‐ SWITCH‐AX‐1222139        11/7/2016 9:33   7d6fb290‐a14d‐4c0c‐aa20‐338baa80b548.msg                 Attorney Client
SWITCH‐AX‐1222140 ‐ SWITCH‐AX‐1222144        11/7/2016 9:33   PSA‐MPNI‐Switch Ltd‐v5‐20161021‐Fully Executed.pdf       Attorney Client
SWITCH‐AX‐1222145 ‐ SWITCH‐AX‐1222156        11/7/2016 9:33   R_ SuperNAP‐Italia + MPNi Services .msg                  Attorney Client
SWITCH‐AX‐1222157 ‐ SWITCH‐AX‐1222157        11/7/2016 9:33   image002.jpg                                             Attorney Client
SWITCH‐AX‐1222158 ‐ SWITCH‐AX‐1222158        11/7/2016 9:33   SI_Milan_MPNIServices_Proposal_20160810.pdf              Attorney Client
SWITCH‐AX‐1222159 ‐ SWITCH‐AX‐1222166       11/7/2016 10:06   4c9581d4‐e442‐4957‐9895‐d5aa809ad331.msg                 Attorney Client
SWITCH‐AX‐1222167 ‐ SWITCH‐AX‐1222167       11/7/2016 10:06   image002.jpg                                             Attorney Client
SWITCH‐AX‐1222168 ‐ SWITCH‐AX‐1222175       11/7/2016 10:06   no Title                                                 Attorney Client
SWITCH‐AX‐1222176 ‐ SWITCH‐AX‐1222176       11/7/2016 10:06   image002.jpg                                             Attorney Client
SWITCH‐AX‐1222177 ‐ SWITCH‐AX‐1222177       11/7/2016 11:10   no Title                                                 Attorney Client
SWITCH‐AX‐1222178 ‐ SWITCH‐AX‐1222217       11/7/2016 11:10   MASTER SERVICES AGREEMENT                                Attorney Client
SWITCH‐AX‐1222218 ‐ SWITCH‐AX‐1222256       11/7/2016 11:10   MASTER SERVICES AGREEMENT                                Attorney Client
SWITCH‐AX‐1222257 ‐ SWITCH‐AX‐1222260       11/7/2016 11:35   no Title                                                 Attorney Client
SWITCH‐AX‐1222261 ‐ SWITCH‐AX‐1222261       11/7/2016 11:35   BDO signed order.msg                                     Attorney Client
SWITCH‐AX‐1222262 ‐ SWITCH‐AX‐1222263       11/7/2016 11:35   InternalUS_Signal_OFS_22295_10G to SFLDMIDN.PDF          Attorney Client
SWITCH‐AX‐1222264 ‐ SWITCH‐AX‐1222265       11/7/2016 11:35   BDO‐US_Signal_OFS_22258_10G‐Pyramid to 770 Kenmoor.pdf   Attorney Client
SWITCH‐AX‐1222266 ‐ SWITCH‐AX‐1222266       11/7/2016 11:35   image002.jpg                                             Attorney Client
SWITCH‐AX‐1222267 ‐ SWITCH‐AX‐1222305       11/7/2016 11:35   MASTER SERVICES AGREEMENT                                Attorney Client
SWITCH‐AX‐1222306 ‐ SWITCH‐AX‐1222306       11/7/2016 11:35   image002.jpg                                             Attorney Client
SWITCH‐AX‐1222307 ‐ SWITCH‐AX‐1222307       11/7/2016 11:35   ATT00001.htm                                             Attorney Client
SWITCH‐AX‐1222308 ‐ SWITCH‐AX‐1222308       11/7/2016 11:35   image001.jpg                                             Attorney Client
SWITCH‐AX‐1222309 ‐ SWITCH‐AX‐1222309       11/7/2016 11:35   ATT00002.htm                                             Attorney Client
SWITCH‐AX‐1222310 ‐ SWITCH‐AX‐1222312       11/7/2016 11:35   RE_ two Switch 10G OFSs.msg                              Attorney Client
SWITCH‐AX‐1222313 ‐ SWITCH‐AX‐1222313       11/7/2016 11:35   SO ‐ BDO ‐ 10‐26‐16‐signed.pdf                           Attorney Client
SWITCH‐AX‐1222314 ‐ SWITCH‐AX‐1222315       11/7/2016 11:35   RE_ US Signal Master Service Agreement ‐ Final.msg       Attorney Client
SWITCH‐AX‐1222316 ‐ SWITCH‐AX‐1222319       11/7/2016 11:35   no Title                                                 Attorney Client
SWITCH‐AX‐1222320 ‐ SWITCH‐AX‐1222320       11/7/2016 11:35   ATT00001.htm                                             Attorney Client
SWITCH‐AX‐1222321 ‐ SWITCH‐AX‐1222321       11/7/2016 11:35   image002.jpg                                             Attorney Client
SWITCH‐AX‐1222322 ‐ SWITCH‐AX‐1222322       11/7/2016 11:35   image002.jpg                                             Attorney Client
SWITCH‐AX‐1222323 ‐ SWITCH‐AX‐1222323       11/7/2016 11:35   BDO signed order.msg                                     Attorney Client
SWITCH‐AX‐1222324 ‐ SWITCH‐AX‐1222324       11/7/2016 11:35   image001.jpg                                             Attorney Client
SWITCH‐AX‐1222325 ‐ SWITCH‐AX‐1222326       11/7/2016 11:35   RE_ US Signal Master Service Agreement ‐ Final.msg       Attorney Client
SWITCH‐AX‐1222327 ‐ SWITCH‐AX‐1222328       11/7/2016 11:35   InternalUS_Signal_OFS_22295_10G to SFLDMIDN.PDF          Attorney Client
SWITCH‐AX‐1222329 ‐ SWITCH‐AX‐1222329       11/7/2016 11:35   SO ‐ BDO ‐ 10‐26‐16‐signed.pdf                           Attorney Client
SWITCH‐AX‐1222330 ‐ SWITCH‐AX‐1222331       11/7/2016 11:35   BDO‐US_Signal_OFS_22258_10G‐Pyramid to 770 Kenmoor.pdf   Attorney Client
SWITCH‐AX‐1222332 ‐ SWITCH‐AX‐1222334       11/7/2016 11:35   RE_ two Switch 10G OFSs.msg                              Attorney Client
SWITCH‐AX‐1222335 ‐ SWITCH‐AX‐1222335       11/7/2016 11:35   ATT00002.htm                                             Attorney Client
SWITCH‐AX‐1222336 ‐ SWITCH‐AX‐1222374       11/7/2016 11:35   MASTER SERVICES AGREEMENT                                Attorney Client
SWITCH‐AX‐1222375 ‐ SWITCH‐AX‐1222377       11/7/2016 11:40   no Title                                                 Attorney Client
SWITCH‐AX‐1222378 ‐ SWITCH‐AX‐1222391       11/7/2016 11:40   E262‐07‐272‐M.pdf                                        Attorney Client
SWITCH‐AX‐1222392 ‐ SWITCH‐AX‐1222392       11/7/2016 11:40   image003.jpg                                             Attorney Client
SWITCH‐AX‐1222393 ‐ SWITCH‐AX‐1222395       11/7/2016 11:40   d805f159‐bee2‐4fee‐851a‐801b692a0ffc.msg                 Attorney Client
SWITCH‐AX‐1222396 ‐ SWITCH‐AX‐1222409       11/7/2016 11:40   E262‐07‐272‐M.pdf                                        Attorney Client
SWITCH‐AX‐1222410 ‐ SWITCH‐AX‐1222410       11/7/2016 11:40   image003.jpg                                             Attorney Client




                                                                         EXHIBIT 10, PAGE 2509
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 757 of 829


Bates                                   Document Date         Document Title                                                                               Privilege
SWITCH‐AX‐1222411 ‐ SWITCH‐AX‐1222412       11/7/2016 12:28   no Title                                                                                    Attorney Client
SWITCH‐AX‐1222413 ‐ SWITCH‐AX‐1222413       11/7/2016 12:28   no Title                                                                                    Attorney Client
SWITCH‐AX‐1222414 ‐ SWITCH‐AX‐1222424       11/7/2016 12:28   CFA‐Charter‐v2 to v3‐20161101 (Switch).docx                                                 Attorney Client
SWITCH‐AX‐1222425 ‐ SWITCH‐AX‐1222426       11/7/2016 14:18   no Title                                                                                    Attorney Client
SWITCH‐AX‐1222427 ‐ SWITCH‐AX‐1222435       11/7/2016 14:18   161107‐AGMT‐Switch Colocation Facilities Agreement (EP Revs).docx                           Attorney Client
SWITCH‐AX‐1222436 ‐ SWITCH‐AX‐1222436       11/7/2016 14:18   image001.jpg                                                                                Attorney Client
SWITCH‐AX‐1222437 ‐ SWITCH‐AX‐1222437       11/7/2016 15:01   no Title                                                                                    Attorney Client
SWITCH‐AX‐1222438 ‐ SWITCH‐AX‐1222439       11/7/2016 15:01   Switch Amendment #1 11‐1‐16 Switch.docx                                                     Attorney Client
SWITCH‐AX‐1222440 ‐ SWITCH‐AX‐1222443       11/7/2016 15:01   MCSA Avago 11‐1‐16 (Switch).docx                                                            Attorney Client
SWITCH‐AX‐1222444 ‐ SWITCH‐AX‐1222444       11/7/2016 15:01   image002.png                                                                                Attorney Client
SWITCH‐AX‐1222445 ‐ SWITCH‐AX‐1222445       11/7/2016 15:01   Carrier Agreements‐ Switch.msg                                                              Attorney Client
SWITCH‐AX‐1222446 ‐ SWITCH‐AX‐1222446       11/7/2016 15:01   image001.png                                                                                Attorney Client
SWITCH‐AX‐1222447 ‐ SWITCH‐AX‐1222447       11/7/2016 15:01   image001.png                                                                                Attorney Client
SWITCH‐AX‐1222448 ‐ SWITCH‐AX‐1222448       11/7/2016 15:01   RE_ Carrier Agreements‐ Switch.msg                                                          Attorney Client
SWITCH‐AX‐1222449 ‐ SWITCH‐AX‐1222452       11/7/2016 15:01   MCSA Avago 11‐1‐16 (Switch).docx                                                            Attorney Client
SWITCH‐AX‐1222453 ‐ SWITCH‐AX‐1222453       11/7/2016 15:01   image003.png                                                                                Attorney Client
SWITCH‐AX‐1222454 ‐ SWITCH‐AX‐1222455       11/7/2016 15:01   Switch Amendment #1 11‐1‐16 Switch.docx                                                     Attorney Client
SWITCH‐AX‐1222456 ‐ SWITCH‐AX‐1222466       11/7/2016 15:25   3812008a‐a66f‐475d‐bd9f‐1c2c82cb1677.msg                                                    Attorney Client
SWITCH‐AX‐1222467 ‐ SWITCH‐AX‐1222467       11/7/2016 15:25   image001.jpg                                                                                Attorney Client
SWITCH‐AX‐1222468 ‐ SWITCH‐AX‐1222469       11/7/2016 15:25   Microsoft Word ‐ Construction Site Access Agreement (ITA) 29Aug2016.docx                    Attorney Client
SWITCH‐AX‐1222470 ‐ SWITCH‐AX‐1222476       11/7/2016 15:40   no Title                                                                                    Attorney Client
SWITCH‐AX‐1222477 ‐ SWITCH‐AX‐1222477       11/7/2016 15:40   Master Services                                                                             Attorney Client
SWITCH‐AX‐1222478 ‐ SWITCH‐AX‐1222478       11/7/2016 15:40   SO ‐ Vista Outdoor ‐ 08‐22‐16 (ROFR) (2016‐11‐07) vista.docx                                Attorney Client
SWITCH‐AX‐1222479 ‐ SWITCH‐AX‐1222488       11/7/2016 15:40   Colocation Facilities Agreement‐20160614 ‐ 2016‐11‐07 vista.docx                            Attorney Client
SWITCH‐AX‐1222489 ‐ SWITCH‐AX‐1222489       11/7/2016 15:40   image002.jpg                                                                                Attorney Client
SWITCH‐AX‐1222490 ‐ SWITCH‐AX‐1222490       11/7/2016 16:33   Collection Report 161107.xlsx                                                               Attorney Client
SWITCH‐AX‐1222491 ‐ SWITCH‐AX‐1222493       11/7/2016 16:33   e86a110f‐377c‐4b43‐818d‐85fc3346fd67.msg                                                    Attorney Client
SWITCH‐AX‐1222494 ‐ SWITCH‐AX‐1222494       11/7/2016 16:33   Collection Report 161107.xlsx                                                               Attorney Client
SWITCH‐AX‐1222495 ‐ SWITCH‐AX‐1222495       11/7/2016 16:43   TSCIF Model LAS09 S04_9.14.2016.xlsx                                                        Attorney Client
SWITCH‐AX‐1222496 ‐ SWITCH‐AX‐1222497       11/7/2016 16:56   no Title                                                                                    Attorney Client
SWITCH‐AX‐1222498 ‐ SWITCH‐AX‐1222498       11/7/2016 16:56   image001.jpg                                                                                Attorney Client
SWITCH‐AX‐1222499 ‐ SWITCH‐AX‐1222507       11/7/2016 16:56   CFA‐Valley Children's Healthcare‐v2 to v3‐2016 110716 (Switch).docx                         Attorney Client
SWITCH‐AX‐1222508 ‐ SWITCH‐AX‐1222508       11/7/2016 17:10   05bd563d‐176d‐4e35‐8a66‐46c2abc6a1a4.msg                                                    Attorney Client
SWITCH‐AX‐1222509 ‐ SWITCH‐AX‐1222585       11/7/2016 17:10   Switch Ruling Request ‐ Supplemental Letter ‐ As Submitted_Conformed Copy(73315509_1_US‐DOCSAttorney Client
SWITCH‐AX‐1222586 ‐ SWITCH‐AX‐1222586       11/7/2016 19:11   86183df0‐1e48‐4a40‐8023‐9cb411528f46.msg                                                    Attorney Client
SWITCH‐AX‐1222587 ‐ SWITCH‐AX‐1222590       11/7/2016 19:11   2017 Proposed Budget Headcount Analysis 11 7 16.pdf                                         Attorney Client
SWITCH‐AX‐1222591 ‐ SWITCH‐AX‐1222591       11/7/2016 19:11   2017 Proposed Budget Headcount Analysis 11 7 16.xlsx                                        Attorney Client
SWITCH‐AX‐1222592 ‐ SWITCH‐AX‐1222593        11/8/2016 9:20   47d9274b‐2fe6‐41dc‐ae22‐b930f1ecd10d.msg                                                    Attorney Client
SWITCH‐AX‐1222594 ‐ SWITCH‐AX‐1222594        11/8/2016 9:20   Media Report Oct 2016.xlsx                                                                  Attorney Client
SWITCH‐AX‐1222595 ‐ SWITCH‐AX‐1222595        11/8/2016 9:20   image001.png                                                                                Attorney Client
SWITCH‐AX‐1222596 ‐ SWITCH‐AX‐1222597        11/8/2016 9:20   no Title                                                                                    Attorney Client
SWITCH‐AX‐1222598 ‐ SWITCH‐AX‐1222598        11/8/2016 9:20   Media Report Oct 2016.xlsx                                                                  Attorney Client
SWITCH‐AX‐1222599 ‐ SWITCH‐AX‐1222599        11/8/2016 9:20   image001.png                                                                                Attorney Client
SWITCH‐AX‐1222600 ‐ SWITCH‐AX‐1222602        11/8/2016 9:40   16528980‐b037‐47f3‐82e7‐4d756d7c897c.msg                                                    Attorney Client
SWITCH‐AX‐1222603 ‐ SWITCH‐AX‐1222609       11/8/2016 10:53   no Title                                                                                    Attorney Client
SWITCH‐AX‐1222610 ‐ SWITCH‐AX‐1222610       11/8/2016 10:53   image002.jpg                                                                                Attorney Client




                                                                          EXHIBIT 10, PAGE 2510
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 758 of 829


Bates                                   Document Date         Document Title                                                                                Privilege
SWITCH‐AX‐1222611 ‐ SWITCH‐AX‐1222620       11/8/2016 10:53   Colocation Facilities Agreement‐20160614 ‐ 2016‐11‐07 vista.docx                              Attorney Client
SWITCH‐AX‐1222621 ‐ SWITCH‐AX‐1222621       11/8/2016 10:53   Master Services                                                                               Attorney Client
SWITCH‐AX‐1222622 ‐ SWITCH‐AX‐1222622       11/8/2016 10:53   image006.jpg                                                                                  Attorney Client
SWITCH‐AX‐1222623 ‐ SWITCH‐AX‐1222623       11/8/2016 10:53   SO ‐ Vista Outdoor ‐ 08‐22‐16 (ROFR) (2016‐11‐07) vista.docx                                  Attorney Client
SWITCH‐AX‐1222624 ‐ SWITCH‐AX‐1222631       11/8/2016 11:29   no Title                                                                                      Attorney Client
SWITCH‐AX‐1222632 ‐ SWITCH‐AX‐1222632       11/8/2016 11:29   image007.jpg                                                                                  Attorney Client
SWITCH‐AX‐1222633 ‐ SWITCH‐AX‐1222633       11/8/2016 11:29   image006.jpg                                                                                  Attorney Client
SWITCH‐AX‐1222634 ‐ SWITCH‐AX‐1222634       11/8/2016 12:12   0f574644‐3366‐4542‐bcac‐4bb4348bc037.msg                                                      Attorney Client
SWITCH‐AX‐1222635 ‐ SWITCH‐AX‐1222659       11/8/2016 12:12   2017 Expense Budget Consolidation ‐ Round 2 Analysis 11 8 16.pdf                              Attorney Client
SWITCH‐AX‐1222660 ‐ SWITCH‐AX‐1222667       11/8/2016 12:59   no Title                                                                                      Attorney Client
SWITCH‐AX‐1222668 ‐ SWITCH‐AX‐1222668       11/8/2016 12:59   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1222669 ‐ SWITCH‐AX‐1222669       11/8/2016 12:59   image004.jpg                                                                                  Attorney Client
SWITCH‐AX‐1222670 ‐ SWITCH‐AX‐1222678       11/8/2016 13:00   no Title                                                                                      Attorney Client
SWITCH‐AX‐1222679 ‐ SWITCH‐AX‐1222679       11/8/2016 13:00   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1222680 ‐ SWITCH‐AX‐1222680       11/8/2016 13:00   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1222681 ‐ SWITCH‐AX‐1222689       11/8/2016 13:03   no Title                                                                                      Attorney Client
SWITCH‐AX‐1222690 ‐ SWITCH‐AX‐1222690       11/8/2016 13:03   image007.jpg                                                                                  Attorney Client
SWITCH‐AX‐1222691 ‐ SWITCH‐AX‐1222691       11/8/2016 13:03   image008.jpg                                                                                  Attorney Client
SWITCH‐AX‐1222692 ‐ SWITCH‐AX‐1222700       11/8/2016 13:04   no Title                                                                                      Attorney Client
SWITCH‐AX‐1222701 ‐ SWITCH‐AX‐1222701       11/8/2016 13:04   image003.jpg                                                                                  Attorney Client
SWITCH‐AX‐1222702 ‐ SWITCH‐AX‐1222702       11/8/2016 13:04   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1222703 ‐ SWITCH‐AX‐1222705       11/8/2016 14:24   no Title                                                                                      Attorney Client
SWITCH‐AX‐1222706 ‐ SWITCH‐AX‐1222715       11/8/2016 14:24   CFA‐Entertainment Partners‐v6 to v7‐20161708 (Switch Edits).docx                              Attorney Client
SWITCH‐AX‐1222716 ‐ SWITCH‐AX‐1222716       11/8/2016 14:24   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1222717 ‐ SWITCH‐AX‐1222717       11/8/2016 14:51   d99d7231‐eac4‐42e7‐a930‐913ad048fceb.msg                                                      Attorney Client
SWITCH‐AX‐1222718 ‐ SWITCH‐AX‐1222732       11/8/2016 14:51   Presentation NOAH GRAGSON.pptx                                                                Attorney Client
SWITCH‐AX‐1222733 ‐ SWITCH‐AX‐1222736       11/8/2016 16:12   ec91fc45‐6708‐44a4‐a398‐6fdca96349b7.msg                                                      Attorney Client
SWITCH‐AX‐1222737 ‐ SWITCH‐AX‐1222737       11/8/2016 16:12   Collection Report 161108.xlsx                                                                 Attorney Client
SWITCH‐AX‐1222738 ‐ SWITCH‐AX‐1222738       11/8/2016 16:12   Collection Report 161108.xlsx                                                                 Attorney Client
SWITCH‐AX‐1222739 ‐ SWITCH‐AX‐1222739       11/8/2016 16:12   Collection Report 161108.xlsx                                                                 Attorney Client
SWITCH‐AX‐1222740 ‐ SWITCH‐AX‐1222743       11/8/2016 16:12   no Title                                                                                      Attorney Client
SWITCH‐AX‐1222744 ‐ SWITCH‐AX‐1222744       11/8/2016 16:12   Collection Report 161108.xlsx                                                                 Attorney Client
SWITCH‐AX‐1222745 ‐ SWITCH‐AX‐1222745       11/8/2016 16:12   Collection Report 161108.xlsx                                                                 Attorney Client
SWITCH‐AX‐1222746 ‐ SWITCH‐AX‐1222747       11/8/2016 18:42   257e0164‐cff2‐4dd7‐8c4e‐de3a9222c1e0.msg                                                      Attorney Client
SWITCH‐AX‐1222748 ‐ SWITCH‐AX‐1222838       11/8/2016 18:42   Valbridge Warehouse # 6 final 2016‐02‐29.pdf                                                  Attorney Client
SWITCH‐AX‐1222839 ‐ SWITCH‐AX‐1222839       11/8/2016 18:42   WH‐6 Appraisal Review Summary 2016‐3‐2.xlsx                                                   Attorney Client
SWITCH‐AX‐1222840 ‐ SWITCH‐AX‐1222840       11/8/2016 18:42   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1222841 ‐ SWITCH‐AX‐1223021       11/8/2016 18:42   Microsoft Word ‐ 16‐014 GB=11‐067 NEW.doc                                                     Attorney Client
SWITCH‐AX‐1223022 ‐ SWITCH‐AX‐1223023       11/9/2016 11:06   no Title                                                                                      Attorney Client
SWITCH‐AX‐1223024 ‐ SWITCH‐AX‐1223024       11/9/2016 11:06   image002.png                                                                                  Attorney Client
SWITCH‐AX‐1223025 ‐ SWITCH‐AX‐1223037       11/9/2016 11:06   Switch MRA.pdf                                                                                Attorney Client
SWITCH‐AX‐1223038 ‐ SWITCH‐AX‐1223038       11/9/2016 11:06   This Qwest Total Advantage Master Services Agreement (ΓÇ£AgreementΓÇ¥) is made by and between Attorney Client
SWITCH‐AX‐1223039 ‐ SWITCH‐AX‐1223039       11/9/2016 11:06   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1223040 ‐ SWITCH‐AX‐1223041       11/9/2016 11:06   57d2e0e4‐2021‐44fc‐835d‐ea888be920a3.msg                                                      Attorney Client
SWITCH‐AX‐1223042 ‐ SWITCH‐AX‐1223042       11/9/2016 11:06   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1223043 ‐ SWITCH‐AX‐1223055       11/9/2016 11:06   Switch MRA.pdf                                                                                Attorney Client




                                                                          EXHIBIT 10, PAGE 2511
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 759 of 829


Bates                                   Document Date         Document Title                                                                                  Privilege
SWITCH‐AX‐1223056 ‐ SWITCH‐AX‐1223056       11/9/2016 11:06   image002.png                                                                                    Attorney Client
SWITCH‐AX‐1223057 ‐ SWITCH‐AX‐1223057       11/9/2016 11:06   This Qwest Total Advantage Master Services Agreement (ΓÇ£AgreementΓÇ¥) is made by and between Attorney Client
SWITCH‐AX‐1223058 ‐ SWITCH‐AX‐1223059       11/9/2016 11:06   no Title                                                                                        Attorney Client
SWITCH‐AX‐1223060 ‐ SWITCH‐AX‐1223060       11/9/2016 11:06   image002.png                                                                                    Attorney Client
SWITCH‐AX‐1223061 ‐ SWITCH‐AX‐1223073       11/9/2016 11:06   Switch MRA.pdf                                                                                  Attorney Client
SWITCH‐AX‐1223074 ‐ SWITCH‐AX‐1223074       11/9/2016 11:06   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1223075 ‐ SWITCH‐AX‐1223075       11/9/2016 11:06   This Qwest Total Advantage Master Services Agreement (ΓÇ£AgreementΓÇ¥) is made by and between Attorney Client
SWITCH‐AX‐1223076 ‐ SWITCH‐AX‐1223076       11/9/2016 11:22   0c1ae240‐14fd‐49e2‐b101‐f714999eda5d.msg                                                        Attorney Client
SWITCH‐AX‐1223077 ‐ SWITCH‐AX‐1223112       11/9/2016 11:22   Master Work Order for Colocation Services Amazon Switch v6to v7 Redline 20161104 (Meeting with AAttorney Client
SWITCH‐AX‐1223113 ‐ SWITCH‐AX‐1223113       11/9/2016 11:22   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1223114 ‐ SWITCH‐AX‐1223121       11/9/2016 11:22   Order for Colocation Services Amazon Switch v3 to v4 Redline 20161104 (2....docx                Attorney Client
SWITCH‐AX‐1223122 ‐ SWITCH‐AX‐1223123       11/9/2016 11:30   no Title                                                                                        Attorney Client
SWITCH‐AX‐1223124 ‐ SWITCH‐AX‐1223132       11/9/2016 11:30   CFA‐Valley Children's Hospital‐v4 to v5‐20161108 (Switch).docx                                  Attorney Client
SWITCH‐AX‐1223133 ‐ SWITCH‐AX‐1223133       11/9/2016 11:30   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1223134 ‐ SWITCH‐AX‐1223136       11/9/2016 13:07   9bf1eebf‐523c‐48f8‐a195‐3fd9c01f87d7.msg                                                        Attorney Client
SWITCH‐AX‐1223137 ‐ SWITCH‐AX‐1223137       11/9/2016 13:34   803d7ec0‐173c‐411d‐b1f8‐f400e8344e21.msg                                                        Attorney Client
SWITCH‐AX‐1223138 ‐ SWITCH‐AX‐1223159       11/9/2016 13:34   MOHAVE_STATION_OM_v6_SPREADS_lr.pdf                                                             Attorney Client
SWITCH‐AX‐1223160 ‐ SWITCH‐AX‐1223163       11/9/2016 13:34   Interactive Brochure for Mohave Station Site_HQ!!.pdf                                           Attorney Client
SWITCH‐AX‐1223164 ‐ SWITCH‐AX‐1223165       11/9/2016 14:58   eac633c2‐a1a8‐44ec‐b410‐d19542415b13.msg                                                        Attorney Client
SWITCH‐AX‐1223166 ‐ SWITCH‐AX‐1223166       11/9/2016 14:58   ATT00001.htm                                                                                    Attorney Client
SWITCH‐AX‐1223167 ‐ SWITCH‐AX‐1223167       11/9/2016 14:58   Roy Re‐Nom Waiver for CoT mtg.docx                                                              Attorney Client
SWITCH‐AX‐1223168 ‐ SWITCH‐AX‐1223168       11/9/2016 14:58   ATT00002.htm                                                                                    Attorney Client
SWITCH‐AX‐1223169 ‐ SWITCH‐AX‐1223169       11/9/2016 14:58   Roy Re‐Nom Letter of Notice for CoT mtg.docx                                                    Attorney Client
SWITCH‐AX‐1223170 ‐ SWITCH‐AX‐1223171       11/9/2016 14:58   no Title                                                                                        Attorney Client
SWITCH‐AX‐1223172 ‐ SWITCH‐AX‐1223172       11/9/2016 14:58   ATT00002.htm                                                                                    Attorney Client
SWITCH‐AX‐1223173 ‐ SWITCH‐AX‐1223173       11/9/2016 14:58   ATT00001.htm                                                                                    Attorney Client
SWITCH‐AX‐1223174 ‐ SWITCH‐AX‐1223174       11/9/2016 14:58   Roy Re‐Nom Waiver for CoT mtg.docx                                                              Attorney Client
SWITCH‐AX‐1223175 ‐ SWITCH‐AX‐1223175       11/9/2016 14:58   Roy Re‐Nom Letter of Notice for CoT mtg.docx                                                    Attorney Client
SWITCH‐AX‐1223176 ‐ SWITCH‐AX‐1223179       11/9/2016 16:10   f1c64e4c‐fffd‐425b‐a76b‐1eb5e038bea7.msg                                                        Attorney Client
SWITCH‐AX‐1223180 ‐ SWITCH‐AX‐1223180       11/9/2016 16:10   Collection Report 161109.xlsx                                                                   Attorney Client
SWITCH‐AX‐1223181 ‐ SWITCH‐AX‐1223181       11/9/2016 16:10   Collection Report 161109.xlsx                                                                   Attorney Client
SWITCH‐AX‐1223182 ‐ SWITCH‐AX‐1223185       11/9/2016 16:10   no Title                                                                                        Attorney Client
SWITCH‐AX‐1223186 ‐ SWITCH‐AX‐1223186       11/9/2016 16:10   Collection Report 161109.xlsx                                                                   Attorney Client
SWITCH‐AX‐1223187 ‐ SWITCH‐AX‐1223187       11/9/2016 16:10   Collection Report 161109.xlsx                                                                   Attorney Client
SWITCH‐AX‐1223188 ‐ SWITCH‐AX‐1223188       11/9/2016 16:10   Collection Report 161109.xlsx                                                                   Attorney Client
SWITCH‐AX‐1223189 ‐ SWITCH‐AX‐1223189       11/9/2016 23:46   417c67a5‐926f‐4da9‐b435‐1ea9497621c8.msg                                                        Attorney Client
SWITCH‐AX‐1223190 ‐ SWITCH‐AX‐1223190       11/9/2016 23:46   Go Live Check List.xlsx                                                                         Attorney Client
SWITCH‐AX‐1223191 ‐ SWITCH‐AX‐1223192       11/10/2016 7:28   no Title                                                                                        Attorney Client
SWITCH‐AX‐1223193 ‐ SWITCH‐AX‐1223209       11/10/2016 7:28   Third Amendment‐Dark Fiber Contract‐VEA‐20161011‐Fully Executed.pdf                             Attorney Client
SWITCH‐AX‐1223210 ‐ SWITCH‐AX‐1223229       11/10/2016 7:28   Fiber Services Agreement CC Comm.pdf                                                            Attorney Client
SWITCH‐AX‐1223230 ‐ SWITCH‐AX‐1223231       11/10/2016 7:28   FW_ 2 more fibers.msg                                                                           Attorney Client
SWITCH‐AX‐1223232 ‐ SWITCH‐AX‐1223248       11/10/2016 7:28   Master Collocation CC COMM.pdf                                                                  Attorney Client
SWITCH‐AX‐1223249 ‐ SWITCH‐AX‐1223288       11/10/2016 7:28   Switch Ltd Dark Fiber IRU and Revenue Commitment Agreement 2016‐09‐27.pdf                       Attorney Client
SWITCH‐AX‐1223289 ‐ SWITCH‐AX‐1223292       11/10/2016 7:28   CC_Communications‐20161030114455                                                                Attorney Client
SWITCH‐AX‐1223293 ‐ SWITCH‐AX‐1223293       11/10/2016 7:28   CC Communications ‐ Agreements.msg                                                              Attorney Client
SWITCH‐AX‐1223294 ‐ SWITCH‐AX‐1223306       11/10/2016 7:28   Operations & Maintenance CC Comm.pdf                                                            Attorney Client




                                                                          EXHIBIT 10, PAGE 2512
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 760 of 829


Bates                                   Document Date         Document Title                                                                                  Privilege
SWITCH‐AX‐1223307 ‐ SWITCH‐AX‐1223308       11/10/2016 7:28   no Title                                                                                        Attorney Client
SWITCH‐AX‐1223309 ‐ SWITCH‐AX‐1223321       11/10/2016 7:28   Operations & Maintenance CC Comm.pdf                                                            Attorney Client
SWITCH‐AX‐1223322 ‐ SWITCH‐AX‐1223323       11/10/2016 7:28   FW_ 2 more fibers.msg                                                                           Attorney Client
SWITCH‐AX‐1223324 ‐ SWITCH‐AX‐1223340       11/10/2016 7:28   Master Collocation CC COMM.pdf                                                                  Attorney Client
SWITCH‐AX‐1223341 ‐ SWITCH‐AX‐1223341       11/10/2016 7:28   CC Communications ‐ Agreements.msg                                                              Attorney Client
SWITCH‐AX‐1223342 ‐ SWITCH‐AX‐1223358       11/10/2016 7:28   Third Amendment‐Dark Fiber Contract‐VEA‐20161011‐Fully Executed.pdf                             Attorney Client
SWITCH‐AX‐1223359 ‐ SWITCH‐AX‐1223378       11/10/2016 7:28   Fiber Services Agreement CC Comm.pdf                                                            Attorney Client
SWITCH‐AX‐1223379 ‐ SWITCH‐AX‐1223382       11/10/2016 7:28   CC_Communications‐20161030114455                                                                Attorney Client
SWITCH‐AX‐1223383 ‐ SWITCH‐AX‐1223422       11/10/2016 7:28   Switch Ltd Dark Fiber IRU and Revenue Commitment Agreement 2016‐09‐27.pdf                       Attorney Client
SWITCH‐AX‐1223423 ‐ SWITCH‐AX‐1223425       11/10/2016 9:28   no Title                                                                                        Attorney Client
SWITCH‐AX‐1223426 ‐ SWITCH‐AX‐1223426       11/10/2016 9:28   CTL Level 3.pdf                                                                                 Attorney Client
SWITCH‐AX‐1223427 ‐ SWITCH‐AX‐1223429      11/10/2016 10:06   no Title                                                                                        Attorney Client
SWITCH‐AX‐1223430 ‐ SWITCH‐AX‐1223432      11/10/2016 10:16   69f79a0b‐1ca4‐4c16‐9c9a‐97720db1da60.msg                                                        Attorney Client
SWITCH‐AX‐1223433 ‐ SWITCH‐AX‐1223433      11/10/2016 10:16   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1223434 ‐ SWITCH‐AX‐1223436      11/10/2016 10:16   no Title                                                                                        Attorney Client
SWITCH‐AX‐1223437 ‐ SWITCH‐AX‐1223437      11/10/2016 10:16   image002.jpg                                                                                    Attorney Client
SWITCH‐AX‐1223438 ‐ SWITCH‐AX‐1223438      11/10/2016 11:32   no Title                                                                                        Attorney Client
SWITCH‐AX‐1223439 ‐ SWITCH‐AX‐1223462      11/10/2016 12:49   Microsoft Word ‐ eBay Agreements Review Memo Q3 2016 v8 11‐10‐16                                Attorney Client
SWITCH‐AX‐1223463 ‐ SWITCH‐AX‐1223463      11/10/2016 12:57   Collection Report 161110.xlsx                                                                   Attorney Client
SWITCH‐AX‐1223464 ‐ SWITCH‐AX‐1223464      11/10/2016 13:37   no Title                                                                                        Attorney Client
SWITCH‐AX‐1223465 ‐ SWITCH‐AX‐1223465      11/10/2016 13:37   image001.png                                                                                    Attorney Client
SWITCH‐AX‐1223466 ‐ SWITCH‐AX‐1223485      11/10/2016 13:37   MSA Switch Ltd Switch Level 3 reply comments 11‐2‐16.doc                                        Attorney Client
SWITCH‐AX‐1223486 ‐ SWITCH‐AX‐1223486      11/10/2016 15:27   no Title                                                                                        Attorney Client
SWITCH‐AX‐1223487 ‐ SWITCH‐AX‐1223502      11/10/2016 15:50   b6fb502b‐453c‐4827‐89b0‐0c28c0881539.msg                                                        Attorney Client
SWITCH‐AX‐1223503 ‐ SWITCH‐AX‐1223533      11/10/2016 15:50   All SOs 1‐23‐2015 thru 1‐29‐2016.pdf                                                            Attorney Client
SWITCH‐AX‐1223534 ‐ SWITCH‐AX‐1223585      11/10/2016 15:50   All SOs prior to 1‐23‐2015.pdf                                                                  Attorney Client
SWITCH‐AX‐1223586 ‐ SWITCH‐AX‐1223586      11/10/2016 15:50   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1223587 ‐ SWITCH‐AX‐1223681      11/10/2016 15:50   All SOs 1‐29‐2016 thru Present.pdf                                                              Attorney Client
SWITCH‐AX‐1223682 ‐ SWITCH‐AX‐1223706      11/10/2016 16:48   Elegant Memo                                                                                    Attorney Client
SWITCH‐AX‐1223707 ‐ SWITCH‐AX‐1223707      11/10/2016 16:56   c256ab81‐cc0d‐48d1‐a34f‐ce0e5ce66ddc.msg                                                        Attorney Client
SWITCH‐AX‐1223708 ‐ SWITCH‐AX‐1223745      11/10/2016 16:56   Master Work Order for Colocation Services Amazon Switch v6to v7 Redline 20161110 (Meeting with AAttorney Client
SWITCH‐AX‐1223746 ‐ SWITCH‐AX‐1223746      11/10/2016 16:56   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1223747 ‐ SWITCH‐AX‐1223754      11/10/2016 16:56   Order for Colocation Services Amazon Switch v3 to v4 Redline 20161110 (Amazon Call).docx        Attorney Client
SWITCH‐AX‐1223755 ‐ SWITCH‐AX‐1223756      11/10/2016 17:16   0a1d5801‐92b8‐40f3‐b399‐a61e1068e23c.msg                                                        Attorney Client
SWITCH‐AX‐1223757 ‐ SWITCH‐AX‐1223757      11/10/2016 17:16   image003.jpg                                                                                    Attorney Client
SWITCH‐AX‐1223758 ‐ SWITCH‐AX‐1223765      11/10/2016 17:16   Order for Colocation Services Amazon Switch v3 to v4 Redline 20161110 (Amazon Call).docx        Attorney Client
SWITCH‐AX‐1223766 ‐ SWITCH‐AX‐1223766      11/10/2016 17:16   image002.png                                                                                    Attorney Client
SWITCH‐AX‐1223767 ‐ SWITCH‐AX‐1223768      11/10/2016 17:42   no Title                                                                                        Attorney Client
SWITCH‐AX‐1223769 ‐ SWITCH‐AX‐1223770       11/11/2016 8:31   no Title                                                                                        Attorney Client
SWITCH‐AX‐1223771 ‐ SWITCH‐AX‐1223772       11/11/2016 8:52   e8625ec2‐b88a‐435b‐9858‐bd277f5eb32b.msg                                                        Attorney Client
SWITCH‐AX‐1223773 ‐ SWITCH‐AX‐1223774       11/11/2016 8:52   no Title                                                                                        Attorney Client
SWITCH‐AX‐1223775 ‐ SWITCH‐AX‐1223776       11/11/2016 8:52   no Title                                                                                        Attorney Client
SWITCH‐AX‐1223777 ‐ SWITCH‐AX‐1223779       11/11/2016 9:18   no Title                                                                                        Attorney Client
SWITCH‐AX‐1223780 ‐ SWITCH‐AX‐1223783       11/11/2016 9:35   no Title                                                                                        Attorney Client
SWITCH‐AX‐1223784 ‐ SWITCH‐AX‐1223787       11/11/2016 9:48   no Title                                                                                        Attorney Client
SWITCH‐AX‐1223788 ‐ SWITCH‐AX‐1223791       11/11/2016 9:48   no Title                                                                                        Attorney Client




                                                                          EXHIBIT 10, PAGE 2513
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 761 of 829


Bates                                   Document Date         Document Title                                                                                  Privilege
SWITCH‐AX‐1223792 ‐ SWITCH‐AX‐1223794       11/11/2016 9:52   no Title                                                                                        Attorney Client
SWITCH‐AX‐1223795 ‐ SWITCH‐AX‐1223795       11/11/2016 9:54   22e0f20e‐4657‐47e5‐a20e‐9d34f1a32c78.msg                                                        Attorney Client
SWITCH‐AX‐1223796 ‐ SWITCH‐AX‐1223797       11/11/2016 9:54   Meeting Notes ‐ Cloud Layer 8 ‐ Oct2016.doc                                                     Attorney Client
SWITCH‐AX‐1223798 ‐ SWITCH‐AX‐1223800       11/11/2016 9:54   Colocation Cabinets | Colocation Racks | Cloud Layer 8                                          Attorney Client
SWITCH‐AX‐1223801 ‐ SWITCH‐AX‐1223801       11/11/2016 9:59   9eb3427f‐42d0‐442a‐9c9b‐30aae0f5cfdf.msg                                                        Attorney Client
SWITCH‐AX‐1223802 ‐ SWITCH‐AX‐1223804       11/11/2016 9:59   Microsoft Word ‐ Profile English v5.doc                                                         Attorney Client
SWITCH‐AX‐1223805 ‐ SWITCH‐AX‐1223806       11/11/2016 9:59   Meeting Notes ‐ Simplex ‐ Oct2016.doc                                                           Attorney Client
SWITCH‐AX‐1223807 ‐ SWITCH‐AX‐1223844       11/11/2016 9:59   Slide 1                                                                                         Attorney Client
SWITCH‐AX‐1223845 ‐ SWITCH‐AX‐1223857       11/11/2016 9:59   1472541770_Simplex Data Center ‐ print.pdf                                                      Attorney Client
SWITCH‐AX‐1223858 ‐ SWITCH‐AX‐1223868      11/11/2016 10:20   ec786c5f‐9463‐4ce6‐82fd‐442931e7d9c3.msg                                                        Attorney Client
SWITCH‐AX‐1223869 ‐ SWITCH‐AX‐1223869      11/11/2016 10:20   Interim Invoice INV‐16000516.pdf                                                                Attorney Client
SWITCH‐AX‐1223870 ‐ SWITCH‐AX‐1223871      11/11/2016 10:20   Terms ‐ Perm Reg Doc SUPERNAP Saudia Arabia Jan 28th 2016                                       Attorney Client
SWITCH‐AX‐1223872 ‐ SWITCH‐AX‐1223872      11/11/2016 10:20   Invoice INV‐16000522.pdf                                                                        Attorney Client
SWITCH‐AX‐1223873 ‐ SWITCH‐AX‐1223880      11/11/2016 10:20   Microsoft Word ‐ Supernap Proposal Executive Search Saudi Arabia Jan 29th 2016.docx             Attorney Client
SWITCH‐AX‐1223881 ‐ SWITCH‐AX‐1223882      11/11/2016 10:31   no Title                                                                                        Attorney Client
SWITCH‐AX‐1223883 ‐ SWITCH‐AX‐1223902      11/11/2016 10:31   MSA Switch Ltd Switch Level 3 reply comments 11‐2‐16.doc                                        Attorney Client
SWITCH‐AX‐1223903 ‐ SWITCH‐AX‐1223905      11/11/2016 10:40   9e330edc‐0bf8‐4a84‐96fd‐f8c4102db4f3.msg                                                        Attorney Client
SWITCH‐AX‐1223906 ‐ SWITCH‐AX‐1223941      11/11/2016 10:40   Board Requirements.pdf                                                                          Attorney Client
SWITCH‐AX‐1223942 ‐ SWITCH‐AX‐1223942      11/11/2016 10:40   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1223943 ‐ SWITCH‐AX‐1223951      11/11/2016 11:54   CFA‐Compassion First Pets‐v4‐20161111.pdf                                                       Attorney Client
SWITCH‐AX‐1223952 ‐ SWITCH‐AX‐1223952      11/11/2016 13:52   no Title                                                                                        Attorney Client
SWITCH‐AX‐1223953 ‐ SWITCH‐AX‐1223964      11/11/2016 13:52   Teaming Agreement_20161110_Engility.docx                                                        Attorney Client
SWITCH‐AX‐1223965 ‐ SWITCH‐AX‐1223969      11/11/2016 15:05   no Title                                                                                        Attorney Client
SWITCH‐AX‐1223970 ‐ SWITCH‐AX‐1223970      11/11/2016 15:05   US Signal Colo.pdf                                                                              Attorney Client
SWITCH‐AX‐1223971 ‐ SWITCH‐AX‐1223971      11/11/2016 15:05   CFA _ Service order.msg                                                                         Attorney Client
SWITCH‐AX‐1223972 ‐ SWITCH‐AX‐1223981      11/11/2016 15:05   Please_DocuSign_CFA‐US_Signal‐20160912‐FullyExecuted.pdf                                        Attorney Client
SWITCH‐AX‐1223982 ‐ SWITCH‐AX‐1223985      11/11/2016 15:06   no Title                                                                                        Attorney Client
SWITCH‐AX‐1223986 ‐ SWITCH‐AX‐1223989      11/11/2016 15:09   no Title                                                                                        Attorney Client
SWITCH‐AX‐1223990 ‐ SWITCH‐AX‐1223990      11/11/2016 15:09   Collection Report 161111.xlsx                                                                   Attorney Client
SWITCH‐AX‐1223991 ‐ SWITCH‐AX‐1223991      11/11/2016 15:09   Collection Report 161111.xlsx                                                                   Attorney Client
SWITCH‐AX‐1223992 ‐ SWITCH‐AX‐1223995      11/11/2016 15:09   78804cc5‐f2a8‐48ef‐9e4e‐ce89140b1b5c.msg                                                        Attorney Client
SWITCH‐AX‐1223996 ‐ SWITCH‐AX‐1223996      11/11/2016 15:09   Collection Report 161111.xlsx                                                                   Attorney Client
SWITCH‐AX‐1223997 ‐ SWITCH‐AX‐1223997      11/11/2016 15:09   Collection Report 161111.xlsx                                                                   Attorney Client
SWITCH‐AX‐1223998 ‐ SWITCH‐AX‐1224000      11/11/2016 15:12   no Title                                                                                        Attorney Client
SWITCH‐AX‐1224001 ‐ SWITCH‐AX‐1224001      11/11/2016 15:42   9e65f555‐cd1d‐49cf‐b999‐10406aa05f97.msg                                                        Attorney Client
SWITCH‐AX‐1224002 ‐ SWITCH‐AX‐1224002      11/11/2016 15:42   image001.jpg                                                                                    Attorney Client
SWITCH‐AX‐1224003 ‐ SWITCH‐AX‐1224041      11/11/2016 15:42   Master Work Order for Colocation Services Amazon Switch v6to v7 Redline 20161111 (Meeting with AAttorney Client
SWITCH‐AX‐1224042 ‐ SWITCH‐AX‐1224049      11/11/2016 15:42   Order for Colocation Services Amazon Switch v3 to v4 Redline 20161111 (Amazon Call).docx        Attorney Client
SWITCH‐AX‐1224050 ‐ SWITCH‐AX‐1224050      11/11/2016 16:13   38c48176‐4298‐4b5b‐ac9f‐3b9e1c49df3f.msg                                                        Attorney Client
SWITCH‐AX‐1224051 ‐ SWITCH‐AX‐1224083      11/11/2016 16:13   Switch, LTD. Q3 2016 AC Presentation FINAL.docx (1).pdf                                         Attorney Client
SWITCH‐AX‐1224084 ‐ SWITCH‐AX‐1224084      11/11/2016 17:08   no Title                                                                                        Attorney Client
SWITCH‐AX‐1224085 ‐ SWITCH‐AX‐1224098      11/11/2016 17:08   SIM_Update_11_07_16                                                                             Attorney Client
SWITCH‐AX‐1224099 ‐ SWITCH‐AX‐1224102      11/11/2016 18:39   no Title                                                                                        Attorney Client
SWITCH‐AX‐1224103 ‐ SWITCH‐AX‐1224105       11/12/2016 0:07   3f1c44a4‐eae1‐4e61‐be60‐4a6908717b01.msg                                                        Attorney Client
SWITCH‐AX‐1224106 ‐ SWITCH‐AX‐1224106       11/12/2016 0:07   ATT00029.htm                                                                                    Attorney Client
SWITCH‐AX‐1224107 ‐ SWITCH‐AX‐1224107       11/12/2016 0:07   ATT00027.htm                                                                                    Attorney Client




                                                                          EXHIBIT 10, PAGE 2514
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 762 of 829


Bates                                   Document Date         Document Title                                                                               Privilege
SWITCH‐AX‐1224108 ‐ SWITCH‐AX‐1224108       11/12/2016 0:07   ATT00012.htm                                                                                 Attorney Client
SWITCH‐AX‐1224109 ‐ SWITCH‐AX‐1224109       11/12/2016 0:07   ATT00024.htm                                                                                 Attorney Client
SWITCH‐AX‐1224110 ‐ SWITCH‐AX‐1224110       11/12/2016 0:07   ATT00022.htm                                                                                 Attorney Client
SWITCH‐AX‐1224111 ‐ SWITCH‐AX‐1224111       11/12/2016 0:07   ATT00020.htm                                                                                 Attorney Client
SWITCH‐AX‐1224112 ‐ SWITCH‐AX‐1224112       11/12/2016 0:07   ATT00003.htm                                                                                 Attorney Client
SWITCH‐AX‐1224113 ‐ SWITCH‐AX‐1224113       11/12/2016 0:07   ATT00028.htm                                                                                 Attorney Client
SWITCH‐AX‐1224114 ‐ SWITCH‐AX‐1224121       11/12/2016 0:07   Microsoft Word ‐ Supernap Proposal Executive Search Saudi Arabia Jan 29th 2016.docx          Attorney Client
SWITCH‐AX‐1224122 ‐ SWITCH‐AX‐1224122       11/12/2016 0:07   ATT00005.htm                                                                                 Attorney Client
SWITCH‐AX‐1224123 ‐ SWITCH‐AX‐1224123       11/12/2016 0:07   ATT00014.htm                                                                                 Attorney Client
SWITCH‐AX‐1224124 ‐ SWITCH‐AX‐1224124       11/12/2016 0:07   ATT00026.htm                                                                                 Attorney Client
SWITCH‐AX‐1224125 ‐ SWITCH‐AX‐1224125       11/12/2016 0:07   ATT00018.htm                                                                                 Attorney Client
SWITCH‐AX‐1224126 ‐ SWITCH‐AX‐1224134       11/12/2016 0:07   ATT00019.htm                                                                                 Attorney Client
SWITCH‐AX‐1224135 ‐ SWITCH‐AX‐1224135       11/12/2016 0:07   ATT00015.htm                                                                                 Attorney Client
SWITCH‐AX‐1224136 ‐ SWITCH‐AX‐1224136       11/12/2016 0:07   ATT00021.htm                                                                                 Attorney Client
SWITCH‐AX‐1224137 ‐ SWITCH‐AX‐1224137       11/12/2016 0:07   ATT00023.htm                                                                                 Attorney Client
SWITCH‐AX‐1224138 ‐ SWITCH‐AX‐1224138       11/12/2016 0:07   ATT00016.htm                                                                                 Attorney Client
SWITCH‐AX‐1224139 ‐ SWITCH‐AX‐1224139       11/12/2016 0:07   ATT00002.htm                                                                                 Attorney Client
SWITCH‐AX‐1224140 ‐ SWITCH‐AX‐1224140       11/12/2016 0:07   ATT00010.htm                                                                                 Attorney Client
SWITCH‐AX‐1224141 ‐ SWITCH‐AX‐1224141       11/12/2016 0:07   Interim Invoice INV‐16000516.pdf                                                             Attorney Client
SWITCH‐AX‐1224142 ‐ SWITCH‐AX‐1224142       11/12/2016 0:07   ATT00017.htm                                                                                 Attorney Client
SWITCH‐AX‐1224143 ‐ SWITCH‐AX‐1224143       11/12/2016 0:07   ATT00006.htm                                                                                 Attorney Client
SWITCH‐AX‐1224144 ‐ SWITCH‐AX‐1224144       11/12/2016 0:07   ATT00009.htm                                                                                 Attorney Client
SWITCH‐AX‐1224145 ‐ SWITCH‐AX‐1224145       11/12/2016 0:07   ATT00004.htm                                                                                 Attorney Client
SWITCH‐AX‐1224146 ‐ SWITCH‐AX‐1224146       11/12/2016 0:07   ATT00030.htm                                                                                 Attorney Client
SWITCH‐AX‐1224147 ‐ SWITCH‐AX‐1224147       11/12/2016 0:07   ATT00025.htm                                                                                 Attorney Client
SWITCH‐AX‐1224148 ‐ SWITCH‐AX‐1224148       11/12/2016 0:07   ATT00013.htm                                                                                 Attorney Client
SWITCH‐AX‐1224149 ‐ SWITCH‐AX‐1224149       11/12/2016 0:07   ATT00001.htm                                                                                 Attorney Client
SWITCH‐AX‐1224150 ‐ SWITCH‐AX‐1224150       11/12/2016 0:07   ATT00008.htm                                                                                 Attorney Client
SWITCH‐AX‐1224151 ‐ SWITCH‐AX‐1224151       11/12/2016 0:07   Invoice INV‐16000522.pdf                                                                     Attorney Client
SWITCH‐AX‐1224152 ‐ SWITCH‐AX‐1224153       11/12/2016 0:07   Terms ‐ Perm Reg Doc SUPERNAP Saudia Arabia Jan 28th 2016                                    Attorney Client
SWITCH‐AX‐1224154 ‐ SWITCH‐AX‐1224154       11/12/2016 0:07   ATT00011.htm                                                                                 Attorney Client
SWITCH‐AX‐1224155 ‐ SWITCH‐AX‐1224155       11/12/2016 0:07   ATT00007.htm                                                                                 Attorney Client
SWITCH‐AX‐1224156 ‐ SWITCH‐AX‐1224159       11/12/2016 5:06   no Title                                                                                     Attorney Client
SWITCH‐AX‐1224160 ‐ SWITCH‐AX‐1224163       11/12/2016 5:06   no Title                                                                                     Attorney Client
SWITCH‐AX‐1224164 ‐ SWITCH‐AX‐1224166       11/12/2016 5:14   no Title                                                                                     Attorney Client
SWITCH‐AX‐1224167 ‐ SWITCH‐AX‐1224168       11/12/2016 7:53   no Title                                                                                     Attorney Client
SWITCH‐AX‐1224169 ‐ SWITCH‐AX‐1224169       11/12/2016 7:53   no Title                                                                                     Attorney Client
SWITCH‐AX‐1224170 ‐ SWITCH‐AX‐1224180       11/12/2016 7:53   CFA‐Charter‐v2 to v3‐20161101 (Switch).docx                                                  Attorney Client
SWITCH‐AX‐1224181 ‐ SWITCH‐AX‐1224181       11/12/2016 9:37   5cac745e‐472f‐4668‐8d71‐da83b75350dd.msg                                                     Attorney Client
SWITCH‐AX‐1224182 ‐ SWITCH‐AX‐1224192       11/12/2016 9:37   6 ‐ Development and Training Agreement.pdf                                                   Attorney Client
SWITCH‐AX‐1224193 ‐ SWITCH‐AX‐1224202       11/12/2016 9:37   2 ‐ Subscription Agreement betw SUPERNAP International S.A. and ACDC Holding, S.a.r.l..pdf   Attorney Client
SWITCH‐AX‐1224203 ‐ SWITCH‐AX‐1224203       11/12/2016 9:37   image001.png                                                                                 Attorney Client
SWITCH‐AX‐1224204 ‐ SWITCH‐AX‐1224222       11/12/2016 9:37   1 ‐ Joint Venture Agreement Accelero‐SI.pdf                                                  Attorney Client
SWITCH‐AX‐1224223 ‐ SWITCH‐AX‐1224229       11/12/2016 9:37   JVA Amendment 1 2Nov2016 Switch.docx                                                         Attorney Client
SWITCH‐AX‐1224230 ‐ SWITCH‐AX‐1224247       11/12/2016 9:37   3 ‐ Technology License Agreement ‐ Switch EVO ‐ SUPERNAP Int'l.pdf                           Attorney Client
SWITCH‐AX‐1224248 ‐ SWITCH‐AX‐1224248      11/12/2016 12:54   3620c529‐5aff‐4788‐8ef6‐20f8adedbb3f.msg                                                     Attorney Client




                                                                           EXHIBIT 10, PAGE 2515
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 763 of 829


Bates                                   Document Date         Document Title                                                                             Privilege
SWITCH‐AX‐1224249 ‐ SWITCH‐AX‐1224249      11/12/2016 12:54   ATT00002.htm                                                                               Attorney Client
SWITCH‐AX‐1224250 ‐ SWITCH‐AX‐1224257      11/12/2016 12:54   Order for Colocation Services Amazon Switch v3 to v4 Redline 20161111 (Amazon Call).docx   Attorney Client
SWITCH‐AX‐1224258 ‐ SWITCH‐AX‐1224258      11/12/2016 12:54   ATT00001.htm                                                                               Attorney Client
SWITCH‐AX‐1224259 ‐ SWITCH‐AX‐1224259      11/13/2016 14:13   Dep COGS v3 11.3.16.xlsx                                                                   Attorney Client
SWITCH‐AX‐1224260 ‐ SWITCH‐AX‐1224268       11/14/2016 7:29   no Title                                                                                   Attorney Client
SWITCH‐AX‐1224269 ‐ SWITCH‐AX‐1224275       11/14/2016 7:29   A055‐063010‐001‐MS.pdf                                                                     Attorney Client
SWITCH‐AX‐1224276 ‐ SWITCH‐AX‐1224281       11/14/2016 7:29   A055‐091010‐003‐AM (Expresswave Supp).pdf                                                  Attorney Client
SWITCH‐AX‐1224282 ‐ SWITCH‐AX‐1224282       11/14/2016 7:39   no Title                                                                                   Attorney Client
SWITCH‐AX‐1224283 ‐ SWITCH‐AX‐1224302       11/14/2016 7:39   MSA Switch Ltd Switch Level 3 reply comments 11‐2‐16.doc                                   Attorney Client
SWITCH‐AX‐1224303 ‐ SWITCH‐AX‐1224304       11/14/2016 7:58   no Title                                                                                   Attorney Client
SWITCH‐AX‐1224305 ‐ SWITCH‐AX‐1224305       11/14/2016 7:58   image003.png                                                                               Attorney Client
SWITCH‐AX‐1224306 ‐ SWITCH‐AX‐1224325       11/14/2016 7:58   Redline MSA Switch Level 3 11‐13‐16.docx                                                   Attorney Client
SWITCH‐AX‐1224326 ‐ SWITCH‐AX‐1224345       11/14/2016 7:58   MSA Switch Ltd Switch Level 3 reply comments 11‐13‐16.doc                                  Attorney Client
SWITCH‐AX‐1224346 ‐ SWITCH‐AX‐1224346       11/14/2016 7:58   image001.png                                                                               Attorney Client
SWITCH‐AX‐1224347 ‐ SWITCH‐AX‐1224347       11/14/2016 8:00   no Title                                                                                   Attorney Client
SWITCH‐AX‐1224348 ‐ SWITCH‐AX‐1224348       11/14/2016 8:00   image001.png                                                                               Attorney Client
SWITCH‐AX‐1224349 ‐ SWITCH‐AX‐1224357       11/14/2016 8:00   Colocation Facilities Agreement‐20160614 (SECURED).docx                                    Attorney Client
SWITCH‐AX‐1224358 ‐ SWITCH‐AX‐1224358       11/14/2016 8:52   Collection Report 161111.xlsx                                                              Attorney Client
SWITCH‐AX‐1224359 ‐ SWITCH‐AX‐1224362       11/14/2016 8:53   no Title                                                                                   Attorney Client
SWITCH‐AX‐1224363 ‐ SWITCH‐AX‐1224363       11/14/2016 8:53   image001.jpg                                                                               Attorney Client
SWITCH‐AX‐1224364 ‐ SWITCH‐AX‐1224366       11/14/2016 9:27   no Title                                                                                   Attorney Client
SWITCH‐AX‐1224367 ‐ SWITCH‐AX‐1224376       11/14/2016 9:49   no Title                                                                                   Attorney Client
SWITCH‐AX‐1224377 ‐ SWITCH‐AX‐1224377       11/14/2016 9:49   image007.jpg                                                                               Attorney Client
SWITCH‐AX‐1224378 ‐ SWITCH‐AX‐1224378       11/14/2016 9:49   image008.jpg                                                                               Attorney Client
SWITCH‐AX‐1224379 ‐ SWITCH‐AX‐1224382       11/14/2016 9:51   no Title                                                                                   Attorney Client
SWITCH‐AX‐1224383 ‐ SWITCH‐AX‐1224383       11/14/2016 9:57   12.2016 Combined Interest Recon.xlsx                                                       Attorney Client
SWITCH‐AX‐1224384 ‐ SWITCH‐AX‐1224393       11/14/2016 9:58   no Title                                                                                   Attorney Client
SWITCH‐AX‐1224394 ‐ SWITCH‐AX‐1224394       11/14/2016 9:58   image003.jpg                                                                               Attorney Client
SWITCH‐AX‐1224395 ‐ SWITCH‐AX‐1224395       11/14/2016 9:58   image001.jpg                                                                               Attorney Client
SWITCH‐AX‐1224396 ‐ SWITCH‐AX‐1224406      11/14/2016 10:12   no Title                                                                                   Attorney Client
SWITCH‐AX‐1224407 ‐ SWITCH‐AX‐1224407      11/14/2016 10:12   image007.jpg                                                                               Attorney Client
SWITCH‐AX‐1224408 ‐ SWITCH‐AX‐1224408      11/14/2016 10:12   image008.jpg                                                                               Attorney Client
SWITCH‐AX‐1224409 ‐ SWITCH‐AX‐1224419      11/14/2016 10:36   no Title                                                                                   Attorney Client
SWITCH‐AX‐1224420 ‐ SWITCH‐AX‐1224420      11/14/2016 10:36   image001.jpg                                                                               Attorney Client
SWITCH‐AX‐1224421 ‐ SWITCH‐AX‐1224421      11/14/2016 10:36   image003.jpg                                                                               Attorney Client
SWITCH‐AX‐1224422 ‐ SWITCH‐AX‐1224433      11/14/2016 11:00   no Title                                                                                   Attorney Client
SWITCH‐AX‐1224434 ‐ SWITCH‐AX‐1224434      11/14/2016 11:00   image003.jpg                                                                               Attorney Client
SWITCH‐AX‐1224435 ‐ SWITCH‐AX‐1224435      11/14/2016 11:00   image007.jpg                                                                               Attorney Client
SWITCH‐AX‐1224436 ‐ SWITCH‐AX‐1224447      11/14/2016 11:14   no Title                                                                                   Attorney Client
SWITCH‐AX‐1224448 ‐ SWITCH‐AX‐1224448      11/14/2016 11:14   image007.jpg                                                                               Attorney Client
SWITCH‐AX‐1224449 ‐ SWITCH‐AX‐1224449      11/14/2016 11:14   image008.jpg                                                                               Attorney Client
SWITCH‐AX‐1224450 ‐ SWITCH‐AX‐1224452      11/14/2016 11:27   no Title                                                                                   Attorney Client
SWITCH‐AX‐1224453 ‐ SWITCH‐AX‐1224456      11/14/2016 11:27   Contract ‐ Services ‐ Template.doc                                                         Attorney Client
SWITCH‐AX‐1224457 ‐ SWITCH‐AX‐1224457      11/14/2016 11:27   image004.jpg                                                                               Attorney Client
SWITCH‐AX‐1224458 ‐ SWITCH‐AX‐1224459      11/14/2016 12:26   no Title                                                                                   Attorney Client
SWITCH‐AX‐1224460 ‐ SWITCH‐AX‐1224460      11/14/2016 12:26   Switch Financial Summary and Overview 05.06.16                                             Attorney Client




                                                                          EXHIBIT 10, PAGE 2516
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 764 of 829


Bates                                   Document Date         Document Title                                                                                 Privilege
SWITCH‐AX‐1224461 ‐ SWITCH‐AX‐1224461      11/14/2016 12:26   image003.png                                                                                   Attorney Client
SWITCH‐AX‐1224462 ‐ SWITCH‐AX‐1224462      11/14/2016 14:24   no Title                                                                                       Attorney Client
SWITCH‐AX‐1224463 ‐ SWITCH‐AX‐1224463      11/14/2016 14:24   no Title                                                                                       Attorney Client
SWITCH‐AX‐1224464 ‐ SWITCH‐AX‐1224474      11/14/2016 14:24   Switch‐v3 to v4‐2016‐11‐14.docx                                                                Attorney Client
SWITCH‐AX‐1224475 ‐ SWITCH‐AX‐1224475      11/14/2016 14:54   no Title                                                                                       Attorney Client
SWITCH‐AX‐1224476 ‐ SWITCH‐AX‐1224477      11/14/2016 14:54   RE_ SupernapColocation Facilities Agreement 11‐1‐16.docx.msg                                   Attorney Client
SWITCH‐AX‐1224478 ‐ SWITCH‐AX‐1224488      11/14/2016 14:54   CFA‐Charter‐v2 to v3‐20161101 (Switch).docx                                                    Attorney Client
SWITCH‐AX‐1224489 ‐ SWITCH‐AX‐1224489      11/14/2016 14:54   no Title                                                                                       Attorney Client
SWITCH‐AX‐1224490 ‐ SWITCH‐AX‐1224490      11/14/2016 14:54   no Title                                                                                       Attorney Client
SWITCH‐AX‐1224491 ‐ SWITCH‐AX‐1224501      11/14/2016 14:54   CFA‐Charter‐v2 to v3‐20161101 (Switch).docx                                                    Attorney Client
SWITCH‐AX‐1224502 ‐ SWITCH‐AX‐1224502      11/14/2016 14:54   no Title                                                                                       Attorney Client
SWITCH‐AX‐1224503 ‐ SWITCH‐AX‐1224504      11/14/2016 14:54   RE_ SupernapColocation Facilities Agreement 11‐1‐16.docx.msg                                   Attorney Client
SWITCH‐AX‐1224505 ‐ SWITCH‐AX‐1224512      11/14/2016 15:22   no Title                                                                                       Attorney Client
SWITCH‐AX‐1224513 ‐ SWITCH‐AX‐1224513      11/14/2016 15:22   image003.png                                                                                   Attorney Client
SWITCH‐AX‐1224514 ‐ SWITCH‐AX‐1224517      11/14/2016 15:22   ZAYO_Acct 5524_Conduit_2016‐02‐01.pdf                                                          Attorney Client
SWITCH‐AX‐1224518 ‐ SWITCH‐AX‐1224518      11/14/2016 15:22   image002.jpg                                                                                   Attorney Client
SWITCH‐AX‐1224519 ‐ SWITCH‐AX‐1224519      11/14/2016 15:22   Not to pay Zayo .msg                                                                           Attorney Client
SWITCH‐AX‐1224520 ‐ SWITCH‐AX‐1224520      11/14/2016 15:22   image001.png                                                                                   Attorney Client
SWITCH‐AX‐1224521 ‐ SWITCH‐AX‐1224521      11/14/2016 16:23   Collection Report 161114.xlsx                                                                  Attorney Client
SWITCH‐AX‐1224522 ‐ SWITCH‐AX‐1224524       11/15/2016 6:20   a5eb0aeb‐e888‐440b‐ac4e‐dcdd176dce23.msg                                                       Attorney Client
SWITCH‐AX‐1224525 ‐ SWITCH‐AX‐1224525       11/15/2016 6:20   image001.png                                                                                   Attorney Client
SWITCH‐AX‐1224526 ‐ SWITCH‐AX‐1224561       11/15/2016 6:20   Board Requirements.pdf                                                                         Attorney Client
SWITCH‐AX‐1224562 ‐ SWITCH‐AX‐1224564       11/15/2016 6:20   no Title                                                                                       Attorney Client
SWITCH‐AX‐1224565 ‐ SWITCH‐AX‐1224600       11/15/2016 6:20   Board Requirements.pdf                                                                         Attorney Client
SWITCH‐AX‐1224601 ‐ SWITCH‐AX‐1224601       11/15/2016 6:20   image001.png                                                                                   Attorney Client
SWITCH‐AX‐1224602 ‐ SWITCH‐AX‐1224603       11/15/2016 6:25   9f26883e‐172a‐4ed4‐a4ae‐cf7cfdbe40f7.msg                                                       Attorney Client
SWITCH‐AX‐1224604 ‐ SWITCH‐AX‐1224604       11/15/2016 6:25   ATT00002.htm                                                                                   Attorney Client
SWITCH‐AX‐1224605 ‐ SWITCH‐AX‐1224605       11/15/2016 6:25   Roy Re‐Nom Letter of Notice for CoT mtg.docx                                                   Attorney Client
SWITCH‐AX‐1224606 ‐ SWITCH‐AX‐1224606       11/15/2016 6:25   Roy Re‐Nom Waiver for CoT mtg.docx                                                             Attorney Client
SWITCH‐AX‐1224607 ‐ SWITCH‐AX‐1224607       11/15/2016 6:25   ATT00001.htm                                                                                   Attorney Client
SWITCH‐AX‐1224608 ‐ SWITCH‐AX‐1224610       11/15/2016 6:59   42207fd4‐a333‐4e28‐aa02‐3fc2b0268f5a.msg                                                       Attorney Client
SWITCH‐AX‐1224611 ‐ SWITCH‐AX‐1224611       11/15/2016 6:59   Roy Re‐Nom Letter of Notice for CoT mtg.docx                                                   Attorney Client
SWITCH‐AX‐1224612 ‐ SWITCH‐AX‐1224612       11/15/2016 6:59   Roy Re‐Nom Waiver for CoT mtg.docx                                                             Attorney Client
SWITCH‐AX‐1224613 ‐ SWITCH‐AX‐1224613       11/15/2016 6:59   ATT00001.htm                                                                                   Attorney Client
SWITCH‐AX‐1224614 ‐ SWITCH‐AX‐1224614       11/15/2016 6:59   ATT00002.htm                                                                                   Attorney Client
SWITCH‐AX‐1224615 ‐ SWITCH‐AX‐1224627       11/15/2016 8:48   b5e6026a‐da56‐4edf‐8367‐dffa0f36a9ab.msg                                                       Attorney Client
SWITCH‐AX‐1224628 ‐ SWITCH‐AX‐1224638       11/15/2016 8:48   no Title                                                                                       Attorney Client
SWITCH‐AX‐1224639 ‐ SWITCH‐AX‐1224669       11/15/2016 8:48   Gulfstream Aerospace RFP ‐ Switch Response.docx                                                Attorney Client
SWITCH‐AX‐1224670 ‐ SWITCH‐AX‐1224685       11/15/2016 8:48   Microsoft Word ‐ Information Security Handbook_Appendix A ‐ Attachment 1 ‐ GD Added Controls.doAttorney Client
SWITCH‐AX‐1224686 ‐ SWITCH‐AX‐1224705       11/15/2016 8:48   SERVICES AGREEMENT                                                                             Attorney Client
SWITCH‐AX‐1224706 ‐ SWITCH‐AX‐1224723       11/15/2016 8:48   Microsoft Word ‐ Information Security Handbook_Appendix B.docx                                 Attorney Client
SWITCH‐AX‐1224724 ‐ SWITCH‐AX‐1224726       11/15/2016 9:36   d28f2e53‐9612‐41b2‐9d02‐d68c9fdefc1f.msg                                                       Attorney Client
SWITCH‐AX‐1224727 ‐ SWITCH‐AX‐1224731      11/15/2016 10:20   9335d2c2‐3bcf‐4a7d‐b616‐309446396213.msg                                                       Attorney Client
SWITCH‐AX‐1224732 ‐ SWITCH‐AX‐1224732      11/15/2016 10:20   image007.jpg                                                                                   Attorney Client
SWITCH‐AX‐1224733 ‐ SWITCH‐AX‐1224741      11/15/2016 10:20   V934‐07‐001‐M.pdf                                                                              Attorney Client
SWITCH‐AX‐1224742 ‐ SWITCH‐AX‐1224742      11/15/2016 10:20   V934‐07‐002‐C.pdf                                                                              Attorney Client




                                                                          EXHIBIT 10, PAGE 2517
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 765 of 829


Bates                                   Document Date         Document Title                                                                          Privilege
SWITCH‐AX‐1224743 ‐ SWITCH‐AX‐1224743      11/15/2016 10:25   f42e3e34‐d2fc‐4139‐b77c‐75084f5869a9.msg                                                Attorney Client
SWITCH‐AX‐1224744 ‐ SWITCH‐AX‐1224751      11/15/2016 10:25   Order for Colocation Services Amazon Switch v3 to v4 Redline 20161115.docx              Attorney Client
SWITCH‐AX‐1224752 ‐ SWITCH‐AX‐1224752      11/15/2016 10:25   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1224753 ‐ SWITCH‐AX‐1224791      11/15/2016 10:25   Master Work Order for Colocation Services Amazon Switch v6to v7 Redline 20161115.docx   Attorney Client
SWITCH‐AX‐1224792 ‐ SWITCH‐AX‐1224793      11/15/2016 10:26   125c2404‐7d46‐408d‐bd23‐609405788660.msg                                                Attorney Client
SWITCH‐AX‐1224794 ‐ SWITCH‐AX‐1224801      11/15/2016 10:26   Order for Colocation Services Amazon Switch v3 to v4 Redline 20161115.docx              Attorney Client
SWITCH‐AX‐1224802 ‐ SWITCH‐AX‐1224802      11/15/2016 10:26   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1224803 ‐ SWITCH‐AX‐1224841      11/15/2016 10:26   Master Work Order for Colocation Services Amazon Switch v6to v7 Redline 20161115.docx   Attorney Client
SWITCH‐AX‐1224842 ‐ SWITCH‐AX‐1224844      11/15/2016 10:40   bf3d0614‐9e71‐4954‐ac48‐0e28b4df0acb.msg                                                Attorney Client
SWITCH‐AX‐1224845 ‐ SWITCH‐AX‐1224848      11/15/2016 10:45   ff31fd21‐5599‐4d66‐b91a‐938733ea318d.msg                                                Attorney Client
SWITCH‐AX‐1224849 ‐ SWITCH‐AX‐1224852      11/15/2016 10:50   5b41a83f‐9f8d‐4533‐aae0‐70a82863e87a.msg                                                Attorney Client
SWITCH‐AX‐1224853 ‐ SWITCH‐AX‐1224861      11/15/2016 11:36   no Title                                                                                Attorney Client
SWITCH‐AX‐1224862 ‐ SWITCH‐AX‐1224862      11/15/2016 14:11   337c4c59‐f778‐40b4‐8834‐8d2e7f01719c.msg                                                Attorney Client
SWITCH‐AX‐1224863 ‐ SWITCH‐AX‐1224864      11/15/2016 14:28   no Title                                                                                Attorney Client
SWITCH‐AX‐1224865 ‐ SWITCH‐AX‐1224866      11/15/2016 14:28   MSA Addendum.pdf                                                                        Attorney Client
SWITCH‐AX‐1224867 ‐ SWITCH‐AX‐1224867      11/15/2016 14:28   image002.jpg                                                                            Attorney Client
SWITCH‐AX‐1224868 ‐ SWITCH‐AX‐1224876      11/15/2016 14:28   Microsoft Word ‐ MSA‐CC Communications‐v1 to v2‐20161028                                Attorney Client
SWITCH‐AX‐1224877 ‐ SWITCH‐AX‐1224878      11/15/2016 15:11   1d385b09‐7b3c‐4064‐9e85‐7b065d705858.msg                                                Attorney Client
SWITCH‐AX‐1224879 ‐ SWITCH‐AX‐1224879      11/15/2016 15:11   image002.jpg                                                                            Attorney Client
SWITCH‐AX‐1224880 ‐ SWITCH‐AX‐1224880      11/15/2016 15:11   P933‐07‐002‐C.pdf                                                                       Attorney Client
SWITCH‐AX‐1224881 ‐ SWITCH‐AX‐1224888      11/15/2016 15:11   P933‐07‐001‐M.pdf                                                                       Attorney Client
SWITCH‐AX‐1224889 ‐ SWITCH‐AX‐1224898      11/15/2016 15:27   no Title                                                                                Attorney Client
SWITCH‐AX‐1224899 ‐ SWITCH‐AX‐1224899      11/15/2016 15:27   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1224900 ‐ SWITCH‐AX‐1224902      11/15/2016 15:27   Redline ‐ Switch SO 720139 Reno 10G Metro Wave.pdf                                      Attorney Client
SWITCH‐AX‐1224903 ‐ SWITCH‐AX‐1224903      11/15/2016 16:47   Collection Report 161115.xlsx                                                           Attorney Client
SWITCH‐AX‐1224904 ‐ SWITCH‐AX‐1224907      11/15/2016 16:49   effc41ad‐fe27‐4459‐91fa‐969afcd71e0f.msg                                                Attorney Client
SWITCH‐AX‐1224908 ‐ SWITCH‐AX‐1224908      11/15/2016 16:49   Collection Report 161115.xlsx                                                           Attorney Client
SWITCH‐AX‐1224909 ‐ SWITCH‐AX‐1224909      11/15/2016 16:49   Collection Report 161115.xlsx                                                           Attorney Client
SWITCH‐AX‐1224910 ‐ SWITCH‐AX‐1224913      11/15/2016 16:49   no Title                                                                                Attorney Client
SWITCH‐AX‐1224914 ‐ SWITCH‐AX‐1224914      11/15/2016 16:49   Collection Report 161115.xlsx                                                           Attorney Client
SWITCH‐AX‐1224915 ‐ SWITCH‐AX‐1224915      11/15/2016 16:49   Collection Report 161115.xlsx                                                           Attorney Client
SWITCH‐AX‐1224916 ‐ SWITCH‐AX‐1224917      11/15/2016 20:56   no Title                                                                                Attorney Client
SWITCH‐AX‐1224918 ‐ SWITCH‐AX‐1224927      11/15/2016 20:56   Please_DocuSign_CFA‐US_Signal‐20160912‐FullyExecuted.pdf                                Attorney Client
SWITCH‐AX‐1224928 ‐ SWITCH‐AX‐1224928      11/15/2016 20:56   Switch ‐ svc order rack & pwr.pdf                                                       Attorney Client
SWITCH‐AX‐1224929 ‐ SWITCH‐AX‐1224938      11/15/2016 21:26   no Title                                                                                Attorney Client
SWITCH‐AX‐1224939 ‐ SWITCH‐AX‐1224941      11/15/2016 21:26   Redline ‐ Switch SO 720139 Reno 10G Metro Wave.pdf                                      Attorney Client
SWITCH‐AX‐1224942 ‐ SWITCH‐AX‐1224944      11/15/2016 21:30   no Title                                                                                Attorney Client
SWITCH‐AX‐1224945 ‐ SWITCH‐AX‐1224953      11/15/2016 21:30   Microsoft Word ‐ MSA‐CC Communications‐v1 to v2‐20161028                                Attorney Client
SWITCH‐AX‐1224954 ‐ SWITCH‐AX‐1224955      11/15/2016 21:30   MSA Addendum.pdf                                                                        Attorney Client
SWITCH‐AX‐1224956 ‐ SWITCH‐AX‐1224956       11/16/2016 2:28   no Title                                                                                Attorney Client
SWITCH‐AX‐1224957 ‐ SWITCH‐AX‐1224957       11/16/2016 2:28   9f4edce2‐970d‐475e‐8386‐b030ab62386a.msg                                                Attorney Client
SWITCH‐AX‐1224958 ‐ SWITCH‐AX‐1224958       11/16/2016 2:28   no Title                                                                                Attorney Client
SWITCH‐AX‐1224959 ‐ SWITCH‐AX‐1224969       11/16/2016 2:40   8a0e86fa‐2060‐4347‐9509‐6572f3983bf5.msg                                                Attorney Client
SWITCH‐AX‐1224970 ‐ SWITCH‐AX‐1224970       11/16/2016 2:40   Interim Invoice INV‐16000516.pdf                                                        Attorney Client
SWITCH‐AX‐1224971 ‐ SWITCH‐AX‐1224972       11/16/2016 2:40   Terms ‐ Perm Reg Doc SUPERNAP Saudia Arabia Jan 28th 2016                               Attorney Client
SWITCH‐AX‐1224973 ‐ SWITCH‐AX‐1224980       11/16/2016 2:40   Microsoft Word ‐ Supernap Proposal Executive Search Saudi Arabia Jan 29th 2016.docx     Attorney Client




                                                                          EXHIBIT 10, PAGE 2518
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 766 of 829


Bates                                   Document Date         Document Title                                                                          Privilege
SWITCH‐AX‐1224981 ‐ SWITCH‐AX‐1224981       11/16/2016 2:40   Invoice INV‐16000522.pdf                                                                Attorney Client
SWITCH‐AX‐1224982 ‐ SWITCH‐AX‐1224982       11/16/2016 2:40   image014.png                                                                            Attorney Client
SWITCH‐AX‐1224983 ‐ SWITCH‐AX‐1224983       11/16/2016 5:02   762783e9‐9af7‐46f3‐915b‐ed9413999902.msg                                                Attorney Client
SWITCH‐AX‐1224984 ‐ SWITCH‐AX‐1224993       11/16/2016 5:24   no Title                                                                                Attorney Client
SWITCH‐AX‐1224994 ‐ SWITCH‐AX‐1224994       11/16/2016 9:27   no Title                                                                                Attorney Client
SWITCH‐AX‐1224995 ‐ SWITCH‐AX‐1224995       11/16/2016 9:27   no Title                                                                                Attorney Client
SWITCH‐AX‐1224996 ‐ SWITCH‐AX‐1224997       11/16/2016 9:28   no Title                                                                                Attorney Client
SWITCH‐AX‐1224998 ‐ SWITCH‐AX‐1224998       11/16/2016 9:28   image002.png                                                                            Attorney Client
SWITCH‐AX‐1224999 ‐ SWITCH‐AX‐1224999       11/16/2016 9:28   image001.png                                                                            Attorney Client
SWITCH‐AX‐1225000 ‐ SWITCH‐AX‐1225002      11/16/2016 11:47   1ae98af5‐1efe‐4ed5‐8c82‐bf13a9b93d8d.msg                                                Attorney Client
SWITCH‐AX‐1225003 ‐ SWITCH‐AX‐1225012      11/16/2016 11:47   Please_DocuSign_CFA‐US_Signal‐20160912‐FullyExecuted.pdf                                Attorney Client
SWITCH‐AX‐1225013 ‐ SWITCH‐AX‐1225013      11/16/2016 11:47   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1225014 ‐ SWITCH‐AX‐1225014      11/16/2016 11:47   Switch ‐ svc order rack & pwr.pdf                                                       Attorney Client
SWITCH‐AX‐1225015 ‐ SWITCH‐AX‐1225017      11/16/2016 12:01   7d63f23d‐b306‐420e‐ae66‐4479ca58aeb2.msg                                                Attorney Client
SWITCH‐AX‐1225018 ‐ SWITCH‐AX‐1225018      11/16/2016 12:01   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1225019 ‐ SWITCH‐AX‐1225028      11/16/2016 12:01   U935‐GRR01‐001‐M.pdf                                                                    Attorney Client
SWITCH‐AX‐1225029 ‐ SWITCH‐AX‐1225029      11/16/2016 12:01   U935‐GRR01‐002‐C.pdf                                                                    Attorney Client
SWITCH‐AX‐1225030 ‐ SWITCH‐AX‐1225033      11/16/2016 13:12   no Title                                                                                Attorney Client
SWITCH‐AX‐1225034 ‐ SWITCH‐AX‐1225034      11/16/2016 13:12   Switch ‐ CenturyLink Las Vegas Speedway contract ‐ Signed v2.pdf                        Attorney Client
SWITCH‐AX‐1225035 ‐ SWITCH‐AX‐1225035      11/16/2016 13:12   Bel Air Internet ASR 2‐1‐16.xlsx                                                        Attorney Client
SWITCH‐AX‐1225036 ‐ SWITCH‐AX‐1225036      11/16/2016 13:12   Expedite fee.msg                                                                        Attorney Client
SWITCH‐AX‐1225037 ‐ SWITCH‐AX‐1225040      11/16/2016 13:12   Microsoft Word ‐ 2015‐22121 ‐ Rev ‐ Switch B602 1GigMetro Las Vegas.docx                Attorney Client
SWITCH‐AX‐1225041 ‐ SWITCH‐AX‐1225041      11/16/2016 13:12   Bel Air Internet ASR 2‐1‐16.xlsx                                                        Attorney Client
SWITCH‐AX‐1225042 ‐ SWITCH‐AX‐1225044      11/16/2016 13:12   RE_ Bel Air Internet EXPEDITE Order.msg                                                 Attorney Client
SWITCH‐AX‐1225045 ‐ SWITCH‐AX‐1225046      11/16/2016 15:44   0ed4f449‐f644‐4bcd‐9243‐0bfcdd5b1bfb.msg                                                Attorney Client
SWITCH‐AX‐1225047 ‐ SWITCH‐AX‐1225047      11/16/2016 15:44   image001.png                                                                            Attorney Client
SWITCH‐AX‐1225048 ‐ SWITCH‐AX‐1225050      11/16/2016 16:00   458ac787‐cf32‐4f3a‐996e‐94d4802e64fd.msg                                                Attorney Client
SWITCH‐AX‐1225051 ‐ SWITCH‐AX‐1225051      11/16/2016 16:00   image001.png                                                                            Attorney Client
SWITCH‐AX‐1225052 ‐ SWITCH‐AX‐1225054      11/16/2016 16:00   no Title                                                                                Attorney Client
SWITCH‐AX‐1225055 ‐ SWITCH‐AX‐1225055      11/16/2016 16:00   image001.png                                                                            Attorney Client
SWITCH‐AX‐1225056 ‐ SWITCH‐AX‐1225056      11/16/2016 16:08   ddbf5d3a‐d97c‐46e3‐8b81‐05c887e370eb.msg                                                Attorney Client
SWITCH‐AX‐1225057 ‐ SWITCH‐AX‐1225064      11/16/2016 16:08   Order for Colocation Services Amazon Switch v3 to v4 Redline 20161115.docx              Attorney Client
SWITCH‐AX‐1225065 ‐ SWITCH‐AX‐1225103      11/16/2016 16:08   Master Work Order for Colocation Services Amazon Switch v6to v7 Redline 20161116.docx   Attorney Client
SWITCH‐AX‐1225104 ‐ SWITCH‐AX‐1225104      11/16/2016 16:08   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1225105 ‐ SWITCH‐AX‐1225105      11/16/2016 16:19   52ebfd1a‐3cb3‐4a1a‐abcf‐dea149e80a79.msg                                                Attorney Client
SWITCH‐AX‐1225106 ‐ SWITCH‐AX‐1225110      11/16/2016 16:19   PowerPoint Presentation                                                                 Attorney Client
SWITCH‐AX‐1225111 ‐ SWITCH‐AX‐1225111      11/16/2016 16:21   612c1006‐80d6‐469f‐aabe‐ce21421636d6.msg                                                Attorney Client
SWITCH‐AX‐1225112 ‐ SWITCH‐AX‐1225116      11/16/2016 16:21   CoreSite profile 11.15.16.pdf                                                           Attorney Client
SWITCH‐AX‐1225117 ‐ SWITCH‐AX‐1225117      11/16/2016 16:43   Collection Report 161116.xlsx                                                           Attorney Client
SWITCH‐AX‐1225118 ‐ SWITCH‐AX‐1225120      11/16/2016 16:44   no Title                                                                                Attorney Client
SWITCH‐AX‐1225121 ‐ SWITCH‐AX‐1225121      11/16/2016 16:44   Collection Report 161116.xlsx                                                           Attorney Client
SWITCH‐AX‐1225122 ‐ SWITCH‐AX‐1225122      11/16/2016 16:44   Collection Report 161116.xlsx                                                           Attorney Client
SWITCH‐AX‐1225123 ‐ SWITCH‐AX‐1225125      11/16/2016 16:44   31a5ad23‐4c00‐46fc‐a9fb‐b7741211573c.msg                                                Attorney Client
SWITCH‐AX‐1225126 ‐ SWITCH‐AX‐1225126      11/16/2016 16:44   Collection Report 161116.xlsx                                                           Attorney Client
SWITCH‐AX‐1225127 ‐ SWITCH‐AX‐1225127      11/16/2016 16:44   Collection Report 161116.xlsx                                                           Attorney Client
SWITCH‐AX‐1225128 ‐ SWITCH‐AX‐1225133      11/16/2016 16:58   no Title                                                                                Attorney Client




                                                                          EXHIBIT 10, PAGE 2519
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 767 of 829


Bates                                   Document Date         Document Title                                     Privilege
SWITCH‐AX‐1225134 ‐ SWITCH‐AX‐1225135      11/16/2016 21:08   96599486‐f49f‐41b0‐8215‐86051452d81a.msg           Attorney Client
SWITCH‐AX‐1225136 ‐ SWITCH‐AX‐1225143      11/16/2016 21:08   Acceptable Use Policy Markup November 2016.docx    Attorney Client
SWITCH‐AX‐1225144 ‐ SWITCH‐AX‐1225145      11/16/2016 21:08   AUP SUMMARY (new version).docx                     Attorney Client
SWITCH‐AX‐1225146 ‐ SWITCH‐AX‐1225146      11/16/2016 21:08   image001.png                                       Attorney Client
SWITCH‐AX‐1225147 ‐ SWITCH‐AX‐1225148      11/16/2016 21:08   no Title                                           Attorney Client
SWITCH‐AX‐1225149 ‐ SWITCH‐AX‐1225156      11/16/2016 21:08   Acceptable Use Policy Markup November 2016.docx    Attorney Client
SWITCH‐AX‐1225157 ‐ SWITCH‐AX‐1225157      11/16/2016 21:08   image001.png                                       Attorney Client
SWITCH‐AX‐1225158 ‐ SWITCH‐AX‐1225159      11/16/2016 21:08   AUP SUMMARY (new version).docx                     Attorney Client
SWITCH‐AX‐1225160 ‐ SWITCH‐AX‐1225161      11/16/2016 22:22   1e6dc84a‐a97f‐4773‐a957‐ec49cfc33e19.msg           Attorney Client
SWITCH‐AX‐1225162 ‐ SWITCH‐AX‐1225162      11/16/2016 22:22   image001.png                                       Attorney Client
SWITCH‐AX‐1225163 ‐ SWITCH‐AX‐1225164      11/16/2016 22:22   no Title                                           Attorney Client
SWITCH‐AX‐1225165 ‐ SWITCH‐AX‐1225166      11/16/2016 22:22   no Title                                           Attorney Client
SWITCH‐AX‐1225167 ‐ SWITCH‐AX‐1225167      11/16/2016 22:22   image001.png                                       Attorney Client
SWITCH‐AX‐1225168 ‐ SWITCH‐AX‐1225173       11/17/2016 0:41   21b18809‐f83d‐414c‐804f‐5e3b2b49affd.msg           Attorney Client
SWITCH‐AX‐1225174 ‐ SWITCH‐AX‐1225177       11/17/2016 0:41   no Title                                           Attorney Client
SWITCH‐AX‐1225178 ‐ SWITCH‐AX‐1225182       11/17/2016 0:41   no Title                                           Attorney Client
SWITCH‐AX‐1225183 ‐ SWITCH‐AX‐1225186       11/17/2016 0:41   no Title                                           Attorney Client
SWITCH‐AX‐1225187 ‐ SWITCH‐AX‐1225191       11/17/2016 0:42   no Title                                           Attorney Client
SWITCH‐AX‐1225192 ‐ SWITCH‐AX‐1225196       11/17/2016 0:42   no Title                                           Attorney Client
SWITCH‐AX‐1225197 ‐ SWITCH‐AX‐1225197       11/17/2016 4:17   b677e62d‐2817‐4b1a‐89e9‐1b4225ed9f50.msg           Attorney Client
SWITCH‐AX‐1225198 ‐ SWITCH‐AX‐1225198       11/17/2016 4:17   CONTRATTO IOL firma IOL.ZIP                        Attorney Client
SWITCH‐AX‐1225199 ‐ SWITCH‐AX‐1225200       11/17/2016 4:17   SNAP_IOL Contratto Colocation All B SO ftIOL.pdf   Attorney Client
SWITCH‐AX‐1225201 ‐ SWITCH‐AX‐1225201       11/17/2016 4:17   IOL.zip                                            Attorney Client
SWITCH‐AX‐1225202 ‐ SWITCH‐AX‐1225203       11/17/2016 4:17   Allegato B firmato.pdf                             Attorney Client
SWITCH‐AX‐1225204 ‐ SWITCH‐AX‐1225213       11/17/2016 4:17   SNAP_IOL Contratto Colocation All D ftIOL.pdf      Attorney Client
SWITCH‐AX‐1225214 ‐ SWITCH‐AX‐1225223       11/17/2016 4:17   SNAP_IOL Contratto Colocation All C ftIOL.pdf      Attorney Client
SWITCH‐AX‐1225224 ‐ SWITCH‐AX‐1225233       11/17/2016 4:17   Allegato C firmato.pdf                             Attorney Client
SWITCH‐AX‐1225234 ‐ SWITCH‐AX‐1225241       11/17/2016 4:17   Contratto IOL firmato SNIT.pdf                     Attorney Client
SWITCH‐AX‐1225242 ‐ SWITCH‐AX‐1225251       11/17/2016 4:17   Allegato D firmato.pdf                             Attorney Client
SWITCH‐AX‐1225252 ‐ SWITCH‐AX‐1225261       11/17/2016 4:17   Allegato A firmato.pdf                             Attorney Client
SWITCH‐AX‐1225262 ‐ SWITCH‐AX‐1225262       11/17/2016 4:17   IOL contract firma SNIT.zip                        Attorney Client
SWITCH‐AX‐1225263 ‐ SWITCH‐AX‐1225272       11/17/2016 4:17   SNAP_IOL Contratto Colocation All A ftIOL.pdf      Attorney Client
SWITCH‐AX‐1225273 ‐ SWITCH‐AX‐1225280       11/17/2016 4:17   SNAP_IOL Contratto Colocation ftIOL.pdf            Attorney Client
SWITCH‐AX‐1225281 ‐ SWITCH‐AX‐1225282       11/17/2016 4:36   8a335a9c‐2439‐43e2‐a7c2‐ad0baf51eb4a.msg           Attorney Client
SWITCH‐AX‐1225283 ‐ SWITCH‐AX‐1225285       11/17/2016 4:36   allegato D.pdf                                     Attorney Client
SWITCH‐AX‐1225286 ‐ SWITCH‐AX‐1225286       11/17/2016 4:36   WIND.zip                                           Attorney Client
SWITCH‐AX‐1225287 ‐ SWITCH‐AX‐1225293       11/17/2016 4:36   allegato C.pdf                                     Attorney Client
SWITCH‐AX‐1225294 ‐ SWITCH‐AX‐1225295       11/17/2016 4:36   SO FW signed FW.PDF                                Attorney Client
SWITCH‐AX‐1225296 ‐ SWITCH‐AX‐1225312       11/17/2016 4:36   body.pdf                                           Attorney Client
SWITCH‐AX‐1225313 ‐ SWITCH‐AX‐1225318       11/17/2016 4:36   allegato H.pdf                                     Attorney Client
SWITCH‐AX‐1225319 ‐ SWITCH‐AX‐1225320       11/17/2016 4:36   allegato A.pdf                                     Attorney Client
SWITCH‐AX‐1225321 ‐ SWITCH‐AX‐1225328       11/17/2016 4:36   allegato F.pdf                                     Attorney Client
SWITCH‐AX‐1225329 ‐ SWITCH‐AX‐1225330       11/17/2016 4:36   SO FW signed SNIT.PDF                              Attorney Client
SWITCH‐AX‐1225331 ‐ SWITCH‐AX‐1225333       11/17/2016 4:36   allegato G.pdf                                     Attorney Client
SWITCH‐AX‐1225334 ‐ SWITCH‐AX‐1225345       11/17/2016 4:36   CFA FW signed SNIT.PDF                             Attorney Client
SWITCH‐AX‐1225346 ‐ SWITCH‐AX‐1225349       11/17/2016 4:36   allegato E.pdf                                     Attorney Client




                                                                          EXHIBIT 10, PAGE 2520
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 768 of 829


Bates                                   Document Date         Document Title                                     Privilege
SWITCH‐AX‐1225350 ‐ SWITCH‐AX‐1225361       11/17/2016 4:36   CFA FW signed FW.PDF                               Attorney Client
SWITCH‐AX‐1225362 ‐ SWITCH‐AX‐1225378       11/17/2016 4:36   CFA WIND SNIT signed.pdf                           Attorney Client
SWITCH‐AX‐1225379 ‐ SWITCH‐AX‐1225379       11/17/2016 4:36   CFA WIND signed WIND.zip                           Attorney Client
SWITCH‐AX‐1225380 ‐ SWITCH‐AX‐1225416       11/17/2016 4:36   Allegati CFA WIND SNIT signed.pdf                  Attorney Client
SWITCH‐AX‐1225417 ‐ SWITCH‐AX‐1225417       11/17/2016 4:36   FW.zip                                             Attorney Client
SWITCH‐AX‐1225418 ‐ SWITCH‐AX‐1225421       11/17/2016 4:36   allegato B.pdf                                     Attorney Client
SWITCH‐AX‐1225422 ‐ SWITCH‐AX‐1225423       11/17/2016 4:36   no Title                                           Attorney Client;Work Product
SWITCH‐AX‐1225424 ‐ SWITCH‐AX‐1225429       11/17/2016 4:36   allegato H.pdf                                     Attorney Client;Work Product
SWITCH‐AX‐1225430 ‐ SWITCH‐AX‐1225430       11/17/2016 4:36   CFA WIND signed WIND.zip                           Attorney Client;Work Product
SWITCH‐AX‐1225431 ‐ SWITCH‐AX‐1225442       11/17/2016 4:36   CFA FW signed FW.PDF                               Attorney Client;Work Product
SWITCH‐AX‐1225443 ‐ SWITCH‐AX‐1225443       11/17/2016 4:36   FW.zip                                             Attorney Client;Work Product
SWITCH‐AX‐1225444 ‐ SWITCH‐AX‐1225446       11/17/2016 4:36   allegato D.pdf                                     Attorney Client;Work Product
SWITCH‐AX‐1225447 ‐ SWITCH‐AX‐1225449       11/17/2016 4:36   allegato G.pdf                                     Attorney Client;Work Product
SWITCH‐AX‐1225450 ‐ SWITCH‐AX‐1225461       11/17/2016 4:36   CFA FW signed SNIT.PDF                             Attorney Client;Work Product
SWITCH‐AX‐1225462 ‐ SWITCH‐AX‐1225463       11/17/2016 4:36   SO FW signed FW.PDF                                Attorney Client;Work Product
SWITCH‐AX‐1225464 ‐ SWITCH‐AX‐1225471       11/17/2016 4:36   allegato F.pdf                                     Attorney Client;Work Product
SWITCH‐AX‐1225472 ‐ SWITCH‐AX‐1225475       11/17/2016 4:36   allegato E.pdf                                     Attorney Client;Work Product
SWITCH‐AX‐1225476 ‐ SWITCH‐AX‐1225477       11/17/2016 4:36   allegato A.pdf                                     Attorney Client;Work Product
SWITCH‐AX‐1225478 ‐ SWITCH‐AX‐1225494       11/17/2016 4:36   CFA WIND SNIT signed.pdf                           Attorney Client;Work Product
SWITCH‐AX‐1225495 ‐ SWITCH‐AX‐1225496       11/17/2016 4:36   SO FW signed SNIT.PDF                              Attorney Client;Work Product
SWITCH‐AX‐1225497 ‐ SWITCH‐AX‐1225500       11/17/2016 4:36   allegato B.pdf                                     Attorney Client;Work Product
SWITCH‐AX‐1225501 ‐ SWITCH‐AX‐1225501       11/17/2016 4:36   WIND.zip                                           Attorney Client;Work Product
SWITCH‐AX‐1225502 ‐ SWITCH‐AX‐1225508       11/17/2016 4:36   allegato C.pdf                                     Attorney Client;Work Product
SWITCH‐AX‐1225509 ‐ SWITCH‐AX‐1225545       11/17/2016 4:36   Allegati CFA WIND SNIT signed.pdf                  Attorney Client;Work Product
SWITCH‐AX‐1225546 ‐ SWITCH‐AX‐1225562       11/17/2016 4:36   body.pdf                                           Attorney Client;Work Product
SWITCH‐AX‐1225563 ‐ SWITCH‐AX‐1225563       11/17/2016 4:37   f4d53b40‐fcee‐4278‐a7c4‐4fda8f3dbd38.msg           Attorney Client
SWITCH‐AX‐1225564 ‐ SWITCH‐AX‐1225573       11/17/2016 4:37   SNAP_IOL Contratto Colocation All D ftIOL.pdf      Attorney Client
SWITCH‐AX‐1225574 ‐ SWITCH‐AX‐1225575       11/17/2016 4:37   SNAP_IOL Contratto Colocation All B SO ftIOL.pdf   Attorney Client
SWITCH‐AX‐1225576 ‐ SWITCH‐AX‐1225583       11/17/2016 4:37   Contratto IOL firmato SNIT.pdf                     Attorney Client
SWITCH‐AX‐1225584 ‐ SWITCH‐AX‐1225593       11/17/2016 4:37   Allegato D firmato.pdf                             Attorney Client
SWITCH‐AX‐1225594 ‐ SWITCH‐AX‐1225603       11/17/2016 4:37   Allegato A firmato.pdf                             Attorney Client
SWITCH‐AX‐1225604 ‐ SWITCH‐AX‐1225604       11/17/2016 4:37   IOL.zip                                            Attorney Client
SWITCH‐AX‐1225605 ‐ SWITCH‐AX‐1225614       11/17/2016 4:37   Allegato C firmato.pdf                             Attorney Client
SWITCH‐AX‐1225615 ‐ SWITCH‐AX‐1225616       11/17/2016 4:37   Allegato B firmato.pdf                             Attorney Client
SWITCH‐AX‐1225617 ‐ SWITCH‐AX‐1225617       11/17/2016 4:37   IOL contract firma SNIT.zip                        Attorney Client
SWITCH‐AX‐1225618 ‐ SWITCH‐AX‐1225618       11/17/2016 4:37   CONTRATTO IOL firma IOL.ZIP                        Attorney Client
SWITCH‐AX‐1225619 ‐ SWITCH‐AX‐1225626       11/17/2016 4:37   SNAP_IOL Contratto Colocation ftIOL.pdf            Attorney Client
SWITCH‐AX‐1225627 ‐ SWITCH‐AX‐1225636       11/17/2016 4:37   SNAP_IOL Contratto Colocation All C ftIOL.pdf      Attorney Client
SWITCH‐AX‐1225637 ‐ SWITCH‐AX‐1225646       11/17/2016 4:37   SNAP_IOL Contratto Colocation All A ftIOL.pdf      Attorney Client
SWITCH‐AX‐1225647 ‐ SWITCH‐AX‐1225647       11/17/2016 4:37   no Title                                           Attorney Client
SWITCH‐AX‐1225648 ‐ SWITCH‐AX‐1225657       11/17/2016 4:37   Allegato C firmato.pdf                             Attorney Client
SWITCH‐AX‐1225658 ‐ SWITCH‐AX‐1225667       11/17/2016 4:37   SNAP_IOL Contratto Colocation All C ftIOL.pdf      Attorney Client
SWITCH‐AX‐1225668 ‐ SWITCH‐AX‐1225677       11/17/2016 4:37   Allegato D firmato.pdf                             Attorney Client
SWITCH‐AX‐1225678 ‐ SWITCH‐AX‐1225687       11/17/2016 4:37   SNAP_IOL Contratto Colocation All A ftIOL.pdf      Attorney Client
SWITCH‐AX‐1225688 ‐ SWITCH‐AX‐1225689       11/17/2016 4:37   Allegato B firmato.pdf                             Attorney Client
SWITCH‐AX‐1225690 ‐ SWITCH‐AX‐1225699       11/17/2016 4:37   SNAP_IOL Contratto Colocation All D ftIOL.pdf      Attorney Client




                                                                           EXHIBIT 10, PAGE 2521
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 769 of 829


Bates                                   Document Date         Document Title                                              Privilege
SWITCH‐AX‐1225700 ‐ SWITCH‐AX‐1225707       11/17/2016 4:37   Contratto IOL firmato SNIT.pdf                              Attorney Client
SWITCH‐AX‐1225708 ‐ SWITCH‐AX‐1225708       11/17/2016 4:37   IOL.zip                                                     Attorney Client
SWITCH‐AX‐1225709 ‐ SWITCH‐AX‐1225716       11/17/2016 4:37   SNAP_IOL Contratto Colocation ftIOL.pdf                     Attorney Client
SWITCH‐AX‐1225717 ‐ SWITCH‐AX‐1225717       11/17/2016 4:37   IOL contract firma SNIT.zip                                 Attorney Client
SWITCH‐AX‐1225718 ‐ SWITCH‐AX‐1225718       11/17/2016 4:37   CONTRATTO IOL firma IOL.ZIP                                 Attorney Client
SWITCH‐AX‐1225719 ‐ SWITCH‐AX‐1225728       11/17/2016 4:37   Allegato A firmato.pdf                                      Attorney Client
SWITCH‐AX‐1225729 ‐ SWITCH‐AX‐1225730       11/17/2016 4:37   SNAP_IOL Contratto Colocation All B SO ftIOL.pdf            Attorney Client
SWITCH‐AX‐1225731 ‐ SWITCH‐AX‐1225731       11/17/2016 4:38   no Title                                                    Attorney Client
SWITCH‐AX‐1225732 ‐ SWITCH‐AX‐1225775       11/17/2016 4:38   02‐16 CFA firmato SNI.PDF                                   Attorney Client
SWITCH‐AX‐1225776 ‐ SWITCH‐AX‐1225776       11/17/2016 4:38   ITNET.zip                                                   Attorney Client
SWITCH‐AX‐1225777 ‐ SWITCH‐AX‐1225784       11/17/2016 4:38   2nd SO Itnet signed Itnet.pdf                               Attorney Client
SWITCH‐AX‐1225785 ‐ SWITCH‐AX‐1225792       11/17/2016 4:38   2nd SO Itnet signed SNIT.pdf                                Attorney Client
SWITCH‐AX‐1225793 ‐ SWITCH‐AX‐1225835       11/17/2016 4:38   02‐16 CFA firmato ITNET.PDF                                 Attorney Client
SWITCH‐AX‐1225836 ‐ SWITCH‐AX‐1225836       11/17/2016 4:58   no Title                                                    Attorney Client
SWITCH‐AX‐1225837 ‐ SWITCH‐AX‐1225837       11/17/2016 4:58   image005.png                                                Attorney Client
SWITCH‐AX‐1225838 ‐ SWITCH‐AX‐1225857       11/17/2016 4:58   Redline MSA Switch Level 3 11‐13‐16.docx                    Attorney Client
SWITCH‐AX‐1225858 ‐ SWITCH‐AX‐1225877       11/17/2016 4:58   MSA Switch Ltd Switch Level 3 reply comments 11‐13‐16.doc   Attorney Client
SWITCH‐AX‐1225878 ‐ SWITCH‐AX‐1225878       11/17/2016 4:58   no Title                                                    Attorney Client
SWITCH‐AX‐1225879 ‐ SWITCH‐AX‐1225898       11/17/2016 4:58   MSA Switch Ltd Switch Level 3 reply comments 11‐13‐16.doc   Attorney Client
SWITCH‐AX‐1225899 ‐ SWITCH‐AX‐1225918       11/17/2016 4:58   Redline MSA Switch Level 3 11‐13‐16.docx                    Attorney Client
SWITCH‐AX‐1225919 ‐ SWITCH‐AX‐1225919       11/17/2016 4:58   image005.png                                                Attorney Client
SWITCH‐AX‐1225920 ‐ SWITCH‐AX‐1225927       11/17/2016 6:26   no Title                                                    Attorney Client
SWITCH‐AX‐1225928 ‐ SWITCH‐AX‐1225937       11/17/2016 8:32   no Title                                                    Attorney Client
SWITCH‐AX‐1225938 ‐ SWITCH‐AX‐1225938      11/17/2016 11:11   Actuals Oct 2015 ‐ Oct 2016.xlsx                            Attorney Client
SWITCH‐AX‐1225939 ‐ SWITCH‐AX‐1225941      11/17/2016 13:35   no Title                                                    Attorney Client
SWITCH‐AX‐1225942 ‐ SWITCH‐AX‐1225944      11/17/2016 13:35   Switch SO 720139 Reno 10G Metro Wave.pdf                    Attorney Client
SWITCH‐AX‐1225945 ‐ SWITCH‐AX‐1225945      11/17/2016 13:35   Renown 10Gs signed.pdf                                      Attorney Client
SWITCH‐AX‐1225946 ‐ SWITCH‐AX‐1225946      11/17/2016 13:35   image001.jpg                                                Attorney Client
SWITCH‐AX‐1225947 ‐ SWITCH‐AX‐1225954      11/17/2016 13:35   FW_ Bandwith request ‐ LAS VEGAS 9.msg                      Attorney Client
SWITCH‐AX‐1225955 ‐ SWITCH‐AX‐1225956      11/17/2016 14:00   no Title                                                    Attorney Client
SWITCH‐AX‐1225957 ‐ SWITCH‐AX‐1226003      11/17/2016 14:00   Report.pdf                                                  Attorney Client
SWITCH‐AX‐1226004 ‐ SWITCH‐AX‐1226006      11/17/2016 14:31   no Title                                                    Attorney Client
SWITCH‐AX‐1226007 ‐ SWITCH‐AX‐1226014      11/17/2016 14:31   FW_ Bandwith request ‐ LAS VEGAS 9.msg                      Attorney Client
SWITCH‐AX‐1226015 ‐ SWITCH‐AX‐1226015      11/17/2016 14:31   Renown 10Gs signed.pdf                                      Attorney Client
SWITCH‐AX‐1226016 ‐ SWITCH‐AX‐1226018      11/17/2016 14:31   Switch SO 720139 Reno 10G Metro Wave.pdf                    Attorney Client
SWITCH‐AX‐1226019 ‐ SWITCH‐AX‐1226019      11/17/2016 15:04   no Title                                                    Attorney Client
SWITCH‐AX‐1226020 ‐ SWITCH‐AX‐1226021      11/17/2016 15:04   INSTRUCTIONS                                                Attorney Client
SWITCH‐AX‐1226022 ‐ SWITCH‐AX‐1226023      11/17/2016 15:37   c5a94112‐17a1‐4eeb‐87bc‐a642a0de0f96.msg                    Attorney Client
SWITCH‐AX‐1226024 ‐ SWITCH‐AX‐1226047      11/17/2016 15:37   C641‐07‐001‐M.PDF                                           Attorney Client
SWITCH‐AX‐1226048 ‐ SWITCH‐AX‐1226048      11/17/2016 15:37   image001.jpg                                                Attorney Client
SWITCH‐AX‐1226049 ‐ SWITCH‐AX‐1226050      11/17/2016 15:37   no Title                                                    Attorney Client
SWITCH‐AX‐1226051 ‐ SWITCH‐AX‐1226074      11/17/2016 15:37   C641‐07‐001‐M.PDF                                           Attorney Client
SWITCH‐AX‐1226075 ‐ SWITCH‐AX‐1226075      11/17/2016 15:37   image001.jpg                                                Attorney Client
SWITCH‐AX‐1226076 ‐ SWITCH‐AX‐1226083      11/17/2016 15:55   0fd293ff‐dd10‐4438‐ba71‐a744b25da493.msg                    Attorney Client
SWITCH‐AX‐1226084 ‐ SWITCH‐AX‐1226086      11/17/2016 15:55   Switch SO 714609_Reno Node Addition 10101 Double R.pdf      Attorney Client
SWITCH‐AX‐1226087 ‐ SWITCH‐AX‐1226087      11/17/2016 15:55   image008.jpg                                                Attorney Client




                                                                          EXHIBIT 10, PAGE 2522
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 770 of 829


Bates                                   Document Date         Document Title                                                  Privilege
SWITCH‐AX‐1226088 ‐ SWITCH‐AX‐1226088      11/17/2016 15:55   Renown 10Gs signed.pdf                                          Attorney Client
SWITCH‐AX‐1226089 ‐ SWITCH‐AX‐1226096      11/17/2016 15:55   no Title                                                        Attorney Client
SWITCH‐AX‐1226097 ‐ SWITCH‐AX‐1226099      11/17/2016 15:55   Switch SO 714609_Reno Node Addition 10101 Double R.pdf          Attorney Client
SWITCH‐AX‐1226100 ‐ SWITCH‐AX‐1226100      11/17/2016 15:55   Renown 10Gs signed.pdf                                          Attorney Client
SWITCH‐AX‐1226101 ‐ SWITCH‐AX‐1226101      11/17/2016 15:55   image008.jpg                                                    Attorney Client
SWITCH‐AX‐1226102 ‐ SWITCH‐AX‐1226102      11/17/2016 16:06   e6985011‐ad71‐4f9a‐9227‐21e68d206e61.msg                        Attorney Client
SWITCH‐AX‐1226103 ‐ SWITCH‐AX‐1226145      11/17/2016 16:06   Scanned from Legal Xerox 7845.pdf                               Attorney Client
SWITCH‐AX‐1226146 ‐ SWITCH‐AX‐1226150      11/17/2016 16:14   43685c45‐e8d0‐4029‐83dd‐84a57b9c598a.msg                        Attorney Client;Work Product
SWITCH‐AX‐1226151 ‐ SWITCH‐AX‐1226151      11/17/2016 16:14   Doc Oct 7, 2016, 11‐07 AM.PDF                                   Attorney Client;Work Product
SWITCH‐AX‐1226152 ‐ SWITCH‐AX‐1226152      11/17/2016 16:14   Switch Agreement ‐ Mike Kuhlman signed.pdf                      Attorney Client;Work Product
SWITCH‐AX‐1226153 ‐ SWITCH‐AX‐1226153      11/17/2016 16:14   Supernap Access Agreement ‐ GL signed.pdf                       Attorney Client;Work Product
SWITCH‐AX‐1226154 ‐ SWITCH‐AX‐1226154      11/17/2016 16:14   Supernap Access Agreement ‐ Josh Lindahl.pdf                    Attorney Client;Work Product
SWITCH‐AX‐1226155 ‐ SWITCH‐AX‐1226155      11/17/2016 16:14   Doc Oct 7, 2016, 11‐07 AM.PDF                                   Attorney Client;Work Product
SWITCH‐AX‐1226156 ‐ SWITCH‐AX‐1226156      11/17/2016 16:14   Supernap Access Agreement ‐ KD.PDF                              Attorney Client;Work Product
SWITCH‐AX‐1226157 ‐ SWITCH‐AX‐1226160      11/17/2016 16:14   Supernap Access Agreement ‐ JC ‐ Hal ‐ Jeff ‐ John.pdf          Attorney Client;Work Product
SWITCH‐AX‐1226161 ‐ SWITCH‐AX‐1226161      11/17/2016 16:14   Supernap agreement ‐ Tom Obrien.pdf                             Attorney Client;Work Product
SWITCH‐AX‐1226162 ‐ SWITCH‐AX‐1226162      11/17/2016 16:46   Collection Report 161117.xlsx                                   Attorney Client
SWITCH‐AX‐1226163 ‐ SWITCH‐AX‐1226165      11/17/2016 16:46   58581b91‐98d5‐4874‐b36c‐9aa46d99ea1d.msg                        Attorney Client
SWITCH‐AX‐1226166 ‐ SWITCH‐AX‐1226166      11/17/2016 16:46   Collection Report 161117.xlsx                                   Attorney Client
SWITCH‐AX‐1226167 ‐ SWITCH‐AX‐1226167      11/17/2016 16:46   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1226168 ‐ SWITCH‐AX‐1226170      11/17/2016 16:46   no Title                                                        Attorney Client
SWITCH‐AX‐1226171 ‐ SWITCH‐AX‐1226171      11/17/2016 16:46   Collection Report 161117.xlsx                                   Attorney Client
SWITCH‐AX‐1226172 ‐ SWITCH‐AX‐1226172      11/17/2016 16:46   image001.jpg                                                    Attorney Client
SWITCH‐AX‐1226173 ‐ SWITCH‐AX‐1226173      11/17/2016 16:47   be1a18c0‐3cb9‐42be‐92eb‐fc4c6e9601d6.msg                        Attorney Client
SWITCH‐AX‐1226174 ‐ SWITCH‐AX‐1226236      11/17/2016 16:47   Microsoft PowerPoint ‐ SUPERNAP discussion materials_v96.pptx   Attorney Client
SWITCH‐AX‐1226237 ‐ SWITCH‐AX‐1226237      11/17/2016 16:47   image001.png                                                    Attorney Client
SWITCH‐AX‐1226238 ‐ SWITCH‐AX‐1226238      11/17/2016 20:48   1e5f498e‐3a41‐4a47‐9e4a‐735372651dc5.msg                        Attorney Client
SWITCH‐AX‐1226239 ‐ SWITCH‐AX‐1226239      11/17/2016 20:48   ATT00003.htm                                                    Attorney Client
SWITCH‐AX‐1226240 ‐ SWITCH‐AX‐1226278      11/17/2016 20:48   Switch Master Work Order (11.17.16 ‐ Amz Draft).docx            Attorney Client
SWITCH‐AX‐1226279 ‐ SWITCH‐AX‐1226287      11/17/2016 20:48   Order for Colocation Services (11.17.16 ‐ REDLINE).docx         Attorney Client
SWITCH‐AX‐1226288 ‐ SWITCH‐AX‐1226288      11/17/2016 20:48   ATT00001.htm                                                    Attorney Client
SWITCH‐AX‐1226289 ‐ SWITCH‐AX‐1226297      11/17/2016 20:48   Order for Colocation Services (11.17.16 ‐ AMZ Draft).docx       Attorney Client
SWITCH‐AX‐1226298 ‐ SWITCH‐AX‐1226298      11/17/2016 20:48   ATT00004.htm                                                    Attorney Client
SWITCH‐AX‐1226299 ‐ SWITCH‐AX‐1226337      11/17/2016 20:48   Switch Master Work Order (11.17.16 ‐ REDLINE).docx              Attorney Client
SWITCH‐AX‐1226338 ‐ SWITCH‐AX‐1226338      11/17/2016 20:48   ATT00002.htm                                                    Attorney Client
SWITCH‐AX‐1226339 ‐ SWITCH‐AX‐1226340      11/17/2016 23:18   no Title                                                        Attorney Client
SWITCH‐AX‐1226341 ‐ SWITCH‐AX‐1226341      11/17/2016 23:18   FW.zip                                                          Attorney Client
SWITCH‐AX‐1226342 ‐ SWITCH‐AX‐1226345      11/17/2016 23:18   allegato E.pdf                                                  Attorney Client
SWITCH‐AX‐1226346 ‐ SWITCH‐AX‐1226346      11/17/2016 23:18   WIND.zip                                                        Attorney Client
SWITCH‐AX‐1226347 ‐ SWITCH‐AX‐1226349      11/17/2016 23:18   allegato G.pdf                                                  Attorney Client
SWITCH‐AX‐1226350 ‐ SWITCH‐AX‐1226352      11/17/2016 23:18   allegato D.pdf                                                  Attorney Client
SWITCH‐AX‐1226353 ‐ SWITCH‐AX‐1226369      11/17/2016 23:18   body.pdf                                                        Attorney Client
SWITCH‐AX‐1226370 ‐ SWITCH‐AX‐1226376      11/17/2016 23:18   allegato C.pdf                                                  Attorney Client
SWITCH‐AX‐1226377 ‐ SWITCH‐AX‐1226393      11/17/2016 23:18   CFA WIND SNIT signed.pdf                                        Attorney Client
SWITCH‐AX‐1226394 ‐ SWITCH‐AX‐1226395      11/17/2016 23:18   SO FW signed SNIT.PDF                                           Attorney Client
SWITCH‐AX‐1226396 ‐ SWITCH‐AX‐1226397      11/17/2016 23:18   allegato A.pdf                                                  Attorney Client




                                                                          EXHIBIT 10, PAGE 2523
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 771 of 829


Bates                                   Document Date         Document Title                                     Privilege
SWITCH‐AX‐1226398 ‐ SWITCH‐AX‐1226399      11/17/2016 23:18   SO FW signed FW.PDF                                Attorney Client
SWITCH‐AX‐1226400 ‐ SWITCH‐AX‐1226405      11/17/2016 23:18   allegato H.pdf                                     Attorney Client
SWITCH‐AX‐1226406 ‐ SWITCH‐AX‐1226409      11/17/2016 23:18   allegato B.pdf                                     Attorney Client
SWITCH‐AX‐1226410 ‐ SWITCH‐AX‐1226421      11/17/2016 23:18   CFA FW signed SNIT.PDF                             Attorney Client
SWITCH‐AX‐1226422 ‐ SWITCH‐AX‐1226422      11/17/2016 23:18   CFA WIND signed WIND.zip                           Attorney Client
SWITCH‐AX‐1226423 ‐ SWITCH‐AX‐1226430      11/17/2016 23:18   allegato F.pdf                                     Attorney Client
SWITCH‐AX‐1226431 ‐ SWITCH‐AX‐1226442      11/17/2016 23:18   CFA FW signed FW.PDF                               Attorney Client
SWITCH‐AX‐1226443 ‐ SWITCH‐AX‐1226479      11/17/2016 23:18   Allegati CFA WIND SNIT signed.pdf                  Attorney Client
SWITCH‐AX‐1226480 ‐ SWITCH‐AX‐1226481       11/18/2016 1:53   no Title                                           Attorney Client
SWITCH‐AX‐1226482 ‐ SWITCH‐AX‐1226483       11/18/2016 1:53   SO FW signed SNIT.PDF                              Attorney Client
SWITCH‐AX‐1226484 ‐ SWITCH‐AX‐1226489       11/18/2016 1:53   allegato H.pdf                                     Attorney Client
SWITCH‐AX‐1226490 ‐ SWITCH‐AX‐1226492       11/18/2016 1:53   allegato G.pdf                                     Attorney Client
SWITCH‐AX‐1226493 ‐ SWITCH‐AX‐1226493       11/18/2016 1:53   WIND.zip                                           Attorney Client
SWITCH‐AX‐1226494 ‐ SWITCH‐AX‐1226510       11/18/2016 1:53   CFA WIND SNIT signed.pdf                           Attorney Client
SWITCH‐AX‐1226511 ‐ SWITCH‐AX‐1226517       11/18/2016 1:53   allegato C.pdf                                     Attorney Client
SWITCH‐AX‐1226518 ‐ SWITCH‐AX‐1226529       11/18/2016 1:53   CFA FW signed FW.PDF                               Attorney Client
SWITCH‐AX‐1226530 ‐ SWITCH‐AX‐1226537       11/18/2016 1:53   allegato F.pdf                                     Attorney Client
SWITCH‐AX‐1226538 ‐ SWITCH‐AX‐1226554       11/18/2016 1:53   body.pdf                                           Attorney Client
SWITCH‐AX‐1226555 ‐ SWITCH‐AX‐1226556       11/18/2016 1:53   SO FW signed FW.PDF                                Attorney Client
SWITCH‐AX‐1226557 ‐ SWITCH‐AX‐1226557       11/18/2016 1:53   CFA WIND signed WIND.zip                           Attorney Client
SWITCH‐AX‐1226558 ‐ SWITCH‐AX‐1226561       11/18/2016 1:53   allegato E.pdf                                     Attorney Client
SWITCH‐AX‐1226562 ‐ SWITCH‐AX‐1226598       11/18/2016 1:53   Allegati CFA WIND SNIT signed.pdf                  Attorney Client
SWITCH‐AX‐1226599 ‐ SWITCH‐AX‐1226601       11/18/2016 1:53   allegato D.pdf                                     Attorney Client
SWITCH‐AX‐1226602 ‐ SWITCH‐AX‐1226603       11/18/2016 1:53   allegato A.pdf                                     Attorney Client
SWITCH‐AX‐1226604 ‐ SWITCH‐AX‐1226615       11/18/2016 1:53   CFA FW signed SNIT.PDF                             Attorney Client
SWITCH‐AX‐1226616 ‐ SWITCH‐AX‐1226616       11/18/2016 1:53   FW.zip                                             Attorney Client
SWITCH‐AX‐1226617 ‐ SWITCH‐AX‐1226620       11/18/2016 1:53   allegato B.pdf                                     Attorney Client
SWITCH‐AX‐1226621 ‐ SWITCH‐AX‐1226621       11/18/2016 1:54   no Title                                           Attorney Client
SWITCH‐AX‐1226622 ‐ SWITCH‐AX‐1226622       11/18/2016 1:54   IOL contract firma SNIT.zip                        Attorney Client
SWITCH‐AX‐1226623 ‐ SWITCH‐AX‐1226632       11/18/2016 1:54   SNAP_IOL Contratto Colocation All D ftIOL.pdf      Attorney Client
SWITCH‐AX‐1226633 ‐ SWITCH‐AX‐1226642       11/18/2016 1:54   Allegato D firmato.pdf                             Attorney Client
SWITCH‐AX‐1226643 ‐ SWITCH‐AX‐1226650       11/18/2016 1:54   SNAP_IOL Contratto Colocation ftIOL.pdf            Attorney Client
SWITCH‐AX‐1226651 ‐ SWITCH‐AX‐1226658       11/18/2016 1:54   Contratto IOL firmato SNIT.pdf                     Attorney Client
SWITCH‐AX‐1226659 ‐ SWITCH‐AX‐1226668       11/18/2016 1:54   Allegato A firmato.pdf                             Attorney Client
SWITCH‐AX‐1226669 ‐ SWITCH‐AX‐1226669       11/18/2016 1:54   CONTRATTO IOL firma IOL.ZIP                        Attorney Client
SWITCH‐AX‐1226670 ‐ SWITCH‐AX‐1226671       11/18/2016 1:54   Allegato B firmato.pdf                             Attorney Client
SWITCH‐AX‐1226672 ‐ SWITCH‐AX‐1226672       11/18/2016 1:54   IOL.zip                                            Attorney Client
SWITCH‐AX‐1226673 ‐ SWITCH‐AX‐1226674       11/18/2016 1:54   SNAP_IOL Contratto Colocation All B SO ftIOL.pdf   Attorney Client
SWITCH‐AX‐1226675 ‐ SWITCH‐AX‐1226684       11/18/2016 1:54   SNAP_IOL Contratto Colocation All A ftIOL.pdf      Attorney Client
SWITCH‐AX‐1226685 ‐ SWITCH‐AX‐1226694       11/18/2016 1:54   Allegato C firmato.pdf                             Attorney Client
SWITCH‐AX‐1226695 ‐ SWITCH‐AX‐1226704       11/18/2016 1:54   SNAP_IOL Contratto Colocation All C ftIOL.pdf      Attorney Client
SWITCH‐AX‐1226705 ‐ SWITCH‐AX‐1226705       11/18/2016 1:54   0caeb537‐8036‐458a‐9ddb‐f08346e0d30c.msg           Attorney Client
SWITCH‐AX‐1226706 ‐ SWITCH‐AX‐1226707       11/18/2016 1:54   Allegato B firmato.pdf                             Attorney Client
SWITCH‐AX‐1226708 ‐ SWITCH‐AX‐1226715       11/18/2016 1:54   Contratto IOL firmato SNIT.pdf                     Attorney Client
SWITCH‐AX‐1226716 ‐ SWITCH‐AX‐1226725       11/18/2016 1:54   Allegato A firmato.pdf                             Attorney Client
SWITCH‐AX‐1226726 ‐ SWITCH‐AX‐1226726       11/18/2016 1:54   IOL contract firma SNIT.zip                        Attorney Client




                                                                           EXHIBIT 10, PAGE 2524
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 772 of 829


Bates                                   Document Date         Document Title                                        Privilege
SWITCH‐AX‐1226727 ‐ SWITCH‐AX‐1226727       11/18/2016 1:54   IOL.zip                                               Attorney Client
SWITCH‐AX‐1226728 ‐ SWITCH‐AX‐1226737       11/18/2016 1:54   SNAP_IOL Contratto Colocation All A ftIOL.pdf         Attorney Client
SWITCH‐AX‐1226738 ‐ SWITCH‐AX‐1226747       11/18/2016 1:54   Allegato D firmato.pdf                                Attorney Client
SWITCH‐AX‐1226748 ‐ SWITCH‐AX‐1226755       11/18/2016 1:54   SNAP_IOL Contratto Colocation ftIOL.pdf               Attorney Client
SWITCH‐AX‐1226756 ‐ SWITCH‐AX‐1226756       11/18/2016 1:54   CONTRATTO IOL firma IOL.ZIP                           Attorney Client
SWITCH‐AX‐1226757 ‐ SWITCH‐AX‐1226766       11/18/2016 1:54   SNAP_IOL Contratto Colocation All C ftIOL.pdf         Attorney Client
SWITCH‐AX‐1226767 ‐ SWITCH‐AX‐1226776       11/18/2016 1:54   Allegato C firmato.pdf                                Attorney Client
SWITCH‐AX‐1226777 ‐ SWITCH‐AX‐1226778       11/18/2016 1:54   SNAP_IOL Contratto Colocation All B SO ftIOL.pdf      Attorney Client
SWITCH‐AX‐1226779 ‐ SWITCH‐AX‐1226788       11/18/2016 1:54   SNAP_IOL Contratto Colocation All D ftIOL.pdf         Attorney Client
SWITCH‐AX‐1226789 ‐ SWITCH‐AX‐1226790       11/18/2016 3:49   no Title                                              Attorney Client
SWITCH‐AX‐1226791 ‐ SWITCH‐AX‐1226798       11/18/2016 3:49   2nd SO Itnet signed Itnet.pdf                         Attorney Client
SWITCH‐AX‐1226799 ‐ SWITCH‐AX‐1226799       11/18/2016 3:49   ITNET.zip                                             Attorney Client
SWITCH‐AX‐1226800 ‐ SWITCH‐AX‐1226843       11/18/2016 3:49   02‐16 CFA firmato SNI.PDF                             Attorney Client
SWITCH‐AX‐1226844 ‐ SWITCH‐AX‐1226851       11/18/2016 3:49   2nd SO Itnet signed SNIT.pdf                          Attorney Client
SWITCH‐AX‐1226852 ‐ SWITCH‐AX‐1226894       11/18/2016 3:49   02‐16 CFA firmato ITNET.PDF                           Attorney Client
SWITCH‐AX‐1226895 ‐ SWITCH‐AX‐1226896       11/18/2016 3:50   no Title                                              Attorney Client
SWITCH‐AX‐1226897 ‐ SWITCH‐AX‐1226904       11/18/2016 3:50   2nd SO Itnet signed Itnet.pdf                         Attorney Client
SWITCH‐AX‐1226905 ‐ SWITCH‐AX‐1226948       11/18/2016 3:50   02‐16 CFA firmato SNI.PDF                             Attorney Client
SWITCH‐AX‐1226949 ‐ SWITCH‐AX‐1226991       11/18/2016 3:50   02‐16 CFA firmato ITNET.PDF                           Attorney Client
SWITCH‐AX‐1226992 ‐ SWITCH‐AX‐1226999       11/18/2016 3:50   2nd SO Itnet signed SNIT.pdf                          Attorney Client
SWITCH‐AX‐1227000 ‐ SWITCH‐AX‐1227000       11/18/2016 3:50   ITNET.zip                                             Attorney Client
SWITCH‐AX‐1227001 ‐ SWITCH‐AX‐1227001       11/18/2016 5:49   no Title                                              Attorney Client
SWITCH‐AX‐1227002 ‐ SWITCH‐AX‐1227013       11/18/2016 5:49   Verizon 08717824.pdf                                  Attorney Client
SWITCH‐AX‐1227014 ‐ SWITCH‐AX‐1227014       11/18/2016 5:49   Verizon.msg                                           Attorney Client
SWITCH‐AX‐1227015 ‐ SWITCH‐AX‐1227023       11/18/2016 5:49   Your Statement/Pay Bill                               Attorney Client
SWITCH‐AX‐1227024 ‐ SWITCH‐AX‐1227025       11/18/2016 5:49   Cox Communications 161006‐128740201.pdf               Attorney Client
SWITCH‐AX‐1227026 ‐ SWITCH‐AX‐1227037       11/18/2016 5:49   Centurylink 161020‐457880976.pdf                      Attorney Client
SWITCH‐AX‐1227038 ‐ SWITCH‐AX‐1227038       11/18/2016 5:49   image001.jpg                                          Attorney Client
SWITCH‐AX‐1227039 ‐ SWITCH‐AX‐1227039       11/18/2016 5:49   CL #2.msg                                             Attorney Client
SWITCH‐AX‐1227040 ‐ SWITCH‐AX‐1227040       11/18/2016 5:49   L3 #2.msg                                             Attorney Client
SWITCH‐AX‐1227041 ‐ SWITCH‐AX‐1227041       11/18/2016 5:49   Cox .msg                                              Attorney Client
SWITCH‐AX‐1227042 ‐ SWITCH‐AX‐1227042       11/18/2016 5:49   RE_ Level3 #1.msg                                     Attorney Client
SWITCH‐AX‐1227043 ‐ SWITCH‐AX‐1227043       11/18/2016 5:49   CL #1.msg                                             Attorney Client
SWITCH‐AX‐1227044 ‐ SWITCH‐AX‐1227093       11/18/2016 5:49   Centurylink 1390416653.pdf                            Attorney Client
SWITCH‐AX‐1227094 ‐ SWITCH‐AX‐1227095       11/18/2016 7:40   25fc62ee‐1fb3‐48a4‐98a1‐b60e0042a37e.msg              Attorney Client
SWITCH‐AX‐1227096 ‐ SWITCH‐AX‐1227096       11/18/2016 7:40   image001.png                                          Attorney Client
SWITCH‐AX‐1227097 ‐ SWITCH‐AX‐1227097       11/18/2016 9:01   6e772106‐4e68‐4adc‐a1f3‐d7a4c5fca802.msg              Attorney Client
SWITCH‐AX‐1227098 ‐ SWITCH‐AX‐1227115       11/18/2016 9:01   DC Circuit VoIP Access Order 4820‐6487‐0717 v.1.pdf   Attorney Client
SWITCH‐AX‐1227116 ‐ SWITCH‐AX‐1227133       11/18/2016 9:32   6c5379d5‐6f79‐44d8‐a2e6‐661f28e897a8.msg              Attorney Client
SWITCH‐AX‐1227134 ‐ SWITCH‐AX‐1227134       11/18/2016 9:32   I936‐RNO01‐002‐C.pdf                                  Attorney Client
SWITCH‐AX‐1227135 ‐ SWITCH‐AX‐1227135       11/18/2016 9:32   image001.jpg                                          Attorney Client
SWITCH‐AX‐1227136 ‐ SWITCH‐AX‐1227143       11/18/2016 9:32   I936‐RNO01‐001‐M.pdf                                  Attorney Client
SWITCH‐AX‐1227144 ‐ SWITCH‐AX‐1227151      11/18/2016 11:09   b161ee9d‐13ce‐47c0‐a674‐79797826d518.msg              Attorney Client
SWITCH‐AX‐1227152 ‐ SWITCH‐AX‐1227152      11/18/2016 11:09   image001.jpg                                          Attorney Client
SWITCH‐AX‐1227153 ‐ SWITCH‐AX‐1227153      11/18/2016 11:09   image003.jpg                                          Attorney Client
SWITCH‐AX‐1227154 ‐ SWITCH‐AX‐1227161      11/18/2016 11:09   no Title                                              Attorney Client




                                                                          EXHIBIT 10, PAGE 2525
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 773 of 829


Bates                                   Document Date         Document Title                                                                          Privilege
SWITCH‐AX‐1227162 ‐ SWITCH‐AX‐1227162      11/18/2016 11:09   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1227163 ‐ SWITCH‐AX‐1227163      11/18/2016 11:09   image003.jpg                                                                            Attorney Client
SWITCH‐AX‐1227164 ‐ SWITCH‐AX‐1227165      11/18/2016 11:42   no Title                                                                                Attorney Client
SWITCH‐AX‐1227166 ‐ SWITCH‐AX‐1227322      11/18/2016 11:42   Switch Sierra NGR Agreement‐Executed 11 20 15.pdf                                       Attorney Client
SWITCH‐AX‐1227323 ‐ SWITCH‐AX‐1227323      11/18/2016 11:42   image003.jpg                                                                            Attorney Client
SWITCH‐AX‐1227324 ‐ SWITCH‐AX‐1227325      11/18/2016 11:42   Switch Sierra Side Letter Agreement re PC ROFR ‐ Executed 11.20.15.pdf                  Attorney Client
SWITCH‐AX‐1227326 ‐ SWITCH‐AX‐1227347      11/18/2016 11:42   NGR Agreement Final Executed_062915.pdf                                                 Attorney Client
SWITCH‐AX‐1227348 ‐ SWITCH‐AX‐1227353      11/18/2016 11:42   HLF Final Executed_062915.pdf                                                           Attorney Client
SWITCH‐AX‐1227354 ‐ SWITCH‐AX‐1227362      11/18/2016 11:58   no Title                                                                                Attorney Client
SWITCH‐AX‐1227363 ‐ SWITCH‐AX‐1227363      11/18/2016 11:58   image004.jpg                                                                            Attorney Client
SWITCH‐AX‐1227364 ‐ SWITCH‐AX‐1227372      11/18/2016 11:58   no Title                                                                                Attorney Client
SWITCH‐AX‐1227373 ‐ SWITCH‐AX‐1227373      11/18/2016 11:58   image004.jpg                                                                            Attorney Client
SWITCH‐AX‐1227374 ‐ SWITCH‐AX‐1227374      11/18/2016 12:06   25529e6a‐2b83‐47f0‐bb6f‐f01009655681.msg                                                Attorney Client
SWITCH‐AX‐1227375 ‐ SWITCH‐AX‐1227375      11/18/2016 12:06   New SUPERNAP[63].png                                                                    Attorney Client
SWITCH‐AX‐1227376 ‐ SWITCH‐AX‐1227378      11/18/2016 12:06   Roberto Coppola ‐ DRAFT Director of Content. Offer Letter 11‐18‐2016.docx               Attorney Client
SWITCH‐AX‐1227379 ‐ SWITCH‐AX‐1227380      11/18/2016 12:06   Microsoft Word ‐ 2016 Roberto M Coppola.docx                                            Attorney Client
SWITCH‐AX‐1227381 ‐ SWITCH‐AX‐1227381      11/18/2016 12:06   Roberto Coppola.ESF.pdf                                                                 Attorney Client
SWITCH‐AX‐1227382 ‐ SWITCH‐AX‐1227382      11/18/2016 12:06   ESF ‐ Roberto Coppola.pdf                                                               Attorney Client
SWITCH‐AX‐1227383 ‐ SWITCH‐AX‐1227385      11/18/2016 13:44   no Title                                                                                Attorney Client
SWITCH‐AX‐1227386 ‐ SWITCH‐AX‐1227386      11/18/2016 13:44   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1227387 ‐ SWITCH‐AX‐1227387      11/18/2016 14:08   no Title                                                                                Attorney Client
SWITCH‐AX‐1227388 ‐ SWITCH‐AX‐1227388      11/18/2016 14:08   L‐Robison to Twitter.7‐28‐16.pdf                                                        Attorney Client
SWITCH‐AX‐1227389 ‐ SWITCH‐AX‐1227394      11/18/2016 14:08   NVREC.0001L ‐ P Initial Disclosures                                                     Attorney Client
SWITCH‐AX‐1227395 ‐ SWITCH‐AX‐1227396      11/18/2016 14:08   L‐Robison to Automattic.WordPress.7‐28‐16.pdf                                           Attorney Client
SWITCH‐AX‐1227397 ‐ SWITCH‐AX‐1227398      11/18/2016 14:08   L‐Robison to Austin.Gile.Castor.7‐28‐16.pdf                                             Attorney Client
SWITCH‐AX‐1227399 ‐ SWITCH‐AX‐1227399      11/18/2016 15:37   6978015b‐0ab0‐4d13‐874d‐4b02b1a3a51d.msg                                                Attorney Client
SWITCH‐AX‐1227400 ‐ SWITCH‐AX‐1227400      11/18/2016 15:37   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1227401 ‐ SWITCH‐AX‐1227401      11/18/2016 15:37   image002.jpg                                                                            Attorney Client
SWITCH‐AX‐1227402 ‐ SWITCH‐AX‐1227414      11/18/2016 15:37   RE_ Crowdstrike.msg                                                                     Attorney Client
SWITCH‐AX‐1227415 ‐ SWITCH‐AX‐1227415      11/18/2016 15:37   image001.png                                                                            Attorney Client
SWITCH‐AX‐1227416 ‐ SWITCH‐AX‐1227418      11/18/2016 15:37   Z059‐080816‐146‐SO (100G Transport for Crowdstrike ‐ 11 Great Oaks, San Jose, CA).pdf   Attorney Client
SWITCH‐AX‐1227419 ‐ SWITCH‐AX‐1227421      11/18/2016 15:37   Switch SO 725852 100G Wave Change Order to Short Path VGS_LA_SJ.PDF                     Attorney Client
SWITCH‐AX‐1227422 ‐ SWITCH‐AX‐1227424      11/18/2016 15:37   Switch SO 725852 100G Wave Change Order to Short Path VGS_LA_SJ.PDF                     Attorney Client
SWITCH‐AX‐1227425 ‐ SWITCH‐AX‐1227425      11/18/2016 15:37   no Title                                                                                Attorney Client
SWITCH‐AX‐1227426 ‐ SWITCH‐AX‐1227426      11/18/2016 15:37   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1227427 ‐ SWITCH‐AX‐1227429      11/18/2016 15:37   Switch SO 725852 100G Wave Change Order to Short Path VGS_LA_SJ.PDF                     Attorney Client
SWITCH‐AX‐1227430 ‐ SWITCH‐AX‐1227442      11/18/2016 15:37   RE_ Crowdstrike.msg                                                                     Attorney Client
SWITCH‐AX‐1227443 ‐ SWITCH‐AX‐1227445      11/18/2016 15:37   Switch SO 725852 100G Wave Change Order to Short Path VGS_LA_SJ.PDF                     Attorney Client
SWITCH‐AX‐1227446 ‐ SWITCH‐AX‐1227446      11/18/2016 15:37   image001.png                                                                            Attorney Client
SWITCH‐AX‐1227447 ‐ SWITCH‐AX‐1227447      11/18/2016 15:37   image002.jpg                                                                            Attorney Client
SWITCH‐AX‐1227448 ‐ SWITCH‐AX‐1227450      11/18/2016 15:37   Z059‐080816‐146‐SO (100G Transport for Crowdstrike ‐ 11 Great Oaks, San Jose, CA).pdf   Attorney Client
SWITCH‐AX‐1227451 ‐ SWITCH‐AX‐1227459      11/18/2016 15:40   no Title                                                                                Attorney Client
SWITCH‐AX‐1227460 ‐ SWITCH‐AX‐1227460      11/18/2016 15:40   image001.jpg                                                                            Attorney Client
SWITCH‐AX‐1227461 ‐ SWITCH‐AX‐1227461      11/18/2016 15:40   image013.jpg                                                                            Attorney Client
SWITCH‐AX‐1227462 ‐ SWITCH‐AX‐1227463      11/18/2016 16:14   b3affecc‐a83b‐41d8‐86aa‐116525c79abd.msg                                                Attorney Client
SWITCH‐AX‐1227464 ‐ SWITCH‐AX‐1227464      11/18/2016 16:14   image003.jpg                                                                            Attorney Client




                                                                           EXHIBIT 10, PAGE 2526
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 774 of 829


Bates                                   Document Date         Document Title                                                        Privilege
SWITCH‐AX‐1227465 ‐ SWITCH‐AX‐1227465      11/18/2016 16:14   image002.jpg                                                          Attorney Client
SWITCH‐AX‐1227466 ‐ SWITCH‐AX‐1227467      11/18/2016 16:14   no Title                                                              Attorney Client
SWITCH‐AX‐1227468 ‐ SWITCH‐AX‐1227468      11/18/2016 16:14   image003.jpg                                                          Attorney Client
SWITCH‐AX‐1227469 ‐ SWITCH‐AX‐1227469      11/18/2016 16:14   image002.jpg                                                          Attorney Client
SWITCH‐AX‐1227470 ‐ SWITCH‐AX‐1227471      11/18/2016 16:21   no Title                                                              Attorney Client
SWITCH‐AX‐1227472 ‐ SWITCH‐AX‐1227472      11/18/2016 16:21   image002.jpg                                                          Attorney Client
SWITCH‐AX‐1227473 ‐ SWITCH‐AX‐1227473      11/18/2016 16:21   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1227474 ‐ SWITCH‐AX‐1227476      11/18/2016 16:25   0776329d‐17ee‐4f6f‐b85b‐f1b7eaf0edbc.msg                              Attorney Client
SWITCH‐AX‐1227477 ‐ SWITCH‐AX‐1227477      11/18/2016 16:25   Collection Report 161118.xlsx                                         Attorney Client
SWITCH‐AX‐1227478 ‐ SWITCH‐AX‐1227478      11/18/2016 16:25   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1227479 ‐ SWITCH‐AX‐1227481      11/18/2016 16:25   no Title                                                              Attorney Client
SWITCH‐AX‐1227482 ‐ SWITCH‐AX‐1227482      11/18/2016 16:25   Collection Report 161118.xlsx                                         Attorney Client
SWITCH‐AX‐1227483 ‐ SWITCH‐AX‐1227483      11/18/2016 16:25   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1227484 ‐ SWITCH‐AX‐1227486      11/18/2016 16:38   db2bc06e‐ca13‐4316‐9585‐3d7f2bc69a33.msg                              Attorney Client
SWITCH‐AX‐1227487 ‐ SWITCH‐AX‐1227487      11/18/2016 16:38   image002.jpg                                                          Attorney Client
SWITCH‐AX‐1227488 ‐ SWITCH‐AX‐1227488      11/18/2016 16:38   image001.jpg                                                          Attorney Client
SWITCH‐AX‐1227489 ‐ SWITCH‐AX‐1227489      11/18/2016 16:38   image003.jpg                                                          Attorney Client
SWITCH‐AX‐1227490 ‐ SWITCH‐AX‐1227492      11/18/2016 16:38   Switch_SO_725852_100G_Wave_Change_Order_to_Short_Path_VGS_LA_SJ.PDF   Attorney Client
SWITCH‐AX‐1227493 ‐ SWITCH‐AX‐1227494      11/18/2016 16:38   2a73ff1d‐508c‐4bb0‐8274‐3edd91a76ca0.msg                              Attorney Client
SWITCH‐AX‐1227495 ‐ SWITCH‐AX‐1227495      11/18/2016 16:38   image003.jpg                                                          Attorney Client
SWITCH‐AX‐1227496 ‐ SWITCH‐AX‐1227496      11/18/2016 16:38   image002.jpg                                                          Attorney Client
SWITCH‐AX‐1227497 ‐ SWITCH‐AX‐1227499      11/18/2016 16:38   Switch_SO_725852_100G_Wave_Change_Order_to_Short_Path_VGS_LA_SJ.PDF   Attorney Client
SWITCH‐AX‐1227500 ‐ SWITCH‐AX‐1227501      11/18/2016 16:38   no Title                                                              Attorney Client
SWITCH‐AX‐1227502 ‐ SWITCH‐AX‐1227504      11/18/2016 16:38   Switch_SO_725852_100G_Wave_Change_Order_to_Short_Path_VGS_LA_SJ.PDF   Attorney Client
SWITCH‐AX‐1227505 ‐ SWITCH‐AX‐1227505      11/18/2016 16:38   image002.jpg                                                          Attorney Client
SWITCH‐AX‐1227506 ‐ SWITCH‐AX‐1227506      11/18/2016 16:38   image003.jpg                                                          Attorney Client
SWITCH‐AX‐1227507 ‐ SWITCH‐AX‐1227507      11/18/2016 16:56   Collection Report 161118.xlsx                                         Attorney Client
SWITCH‐AX‐1227508 ‐ SWITCH‐AX‐1227509      11/18/2016 22:04   no Title                                                              Attorney Client
SWITCH‐AX‐1227510 ‐ SWITCH‐AX‐1227517      11/18/2016 22:04   2nd SO Itnet signed SNIT.pdf                                          Attorney Client
SWITCH‐AX‐1227518 ‐ SWITCH‐AX‐1227518      11/18/2016 22:04   ITNET.zip                                                             Attorney Client
SWITCH‐AX‐1227519 ‐ SWITCH‐AX‐1227561      11/18/2016 22:04   02‐16 CFA firmato ITNET.PDF                                           Attorney Client
SWITCH‐AX‐1227562 ‐ SWITCH‐AX‐1227569      11/18/2016 22:04   2nd SO Itnet signed Itnet.pdf                                         Attorney Client
SWITCH‐AX‐1227570 ‐ SWITCH‐AX‐1227613      11/18/2016 22:04   02‐16 CFA firmato SNI.PDF                                             Attorney Client
SWITCH‐AX‐1227614 ‐ SWITCH‐AX‐1227615      11/18/2016 22:04   8e93bdbc‐ccd9‐487a‐8f3f‐748c071e3f7f.msg                              Attorney Client
SWITCH‐AX‐1227616 ‐ SWITCH‐AX‐1227658      11/18/2016 22:04   02‐16 CFA firmato ITNET.PDF                                           Attorney Client
SWITCH‐AX‐1227659 ‐ SWITCH‐AX‐1227659      11/18/2016 22:04   ITNET.zip                                                             Attorney Client
SWITCH‐AX‐1227660 ‐ SWITCH‐AX‐1227667      11/18/2016 22:04   2nd SO Itnet signed Itnet.pdf                                         Attorney Client
SWITCH‐AX‐1227668 ‐ SWITCH‐AX‐1227675      11/18/2016 22:04   2nd SO Itnet signed SNIT.pdf                                          Attorney Client
SWITCH‐AX‐1227676 ‐ SWITCH‐AX‐1227719      11/18/2016 22:04   02‐16 CFA firmato SNI.PDF                                             Attorney Client
SWITCH‐AX‐1227720 ‐ SWITCH‐AX‐1227721      11/18/2016 22:05   3cfc3de4‐ffb7‐40fd‐995a‐a79d4cb5fe54.msg                              Attorney Client
SWITCH‐AX‐1227722 ‐ SWITCH‐AX‐1227722      11/18/2016 22:05   image001.png                                                          Attorney Client
SWITCH‐AX‐1227723 ‐ SWITCH‐AX‐1227724      11/18/2016 22:05   no Title                                                              Attorney Client
SWITCH‐AX‐1227725 ‐ SWITCH‐AX‐1227725      11/18/2016 22:05   image001.png                                                          Attorney Client
SWITCH‐AX‐1227726 ‐ SWITCH‐AX‐1227728       11/19/2016 0:34   no Title                                                              Attorney Client
SWITCH‐AX‐1227729 ‐ SWITCH‐AX‐1227729       11/19/2016 0:34   image001.png                                                          Attorney Client
SWITCH‐AX‐1227730 ‐ SWITCH‐AX‐1227732       11/19/2016 1:30   no Title                                                              Attorney Client




                                                                         EXHIBIT 10, PAGE 2527
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 775 of 829


Bates                                   Document Date         Document Title                                            Privilege
SWITCH‐AX‐1227733 ‐ SWITCH‐AX‐1227733       11/19/2016 1:30   image001.png                                              Attorney Client
SWITCH‐AX‐1227734 ‐ SWITCH‐AX‐1227736       11/19/2016 1:30   no Title                                                  Attorney Client
SWITCH‐AX‐1227737 ‐ SWITCH‐AX‐1227737       11/19/2016 1:30   image001.png                                              Attorney Client
SWITCH‐AX‐1227738 ‐ SWITCH‐AX‐1227738       11/19/2016 8:15   ef31978a‐34f0‐4232‐ade1‐95f3fc93a216.msg                  Attorney Client
SWITCH‐AX‐1227739 ‐ SWITCH‐AX‐1227739       11/19/2016 8:15   Untitled.msg                                              Attorney Client
SWITCH‐AX‐1227740 ‐ SWITCH‐AX‐1227740       11/19/2016 8:15   Untitled.msg                                              Attorney Client
SWITCH‐AX‐1227741 ‐ SWITCH‐AX‐1227741       11/19/2016 8:15   Untitled.msg                                              Attorney Client
SWITCH‐AX‐1227742 ‐ SWITCH‐AX‐1227742       11/19/2016 8:15   Untitled.msg                                              Attorney Client
SWITCH‐AX‐1227743 ‐ SWITCH‐AX‐1227743       11/19/2016 8:15   Untitled.msg                                              Attorney Client
SWITCH‐AX‐1227744 ‐ SWITCH‐AX‐1227744       11/19/2016 8:34   no Title                                                  Attorney Client
SWITCH‐AX‐1227745 ‐ SWITCH‐AX‐1227755       11/19/2016 8:34   Amendment                                                 Attorney Client
SWITCH‐AX‐1227756 ‐ SWITCH‐AX‐1227756       11/19/2016 8:34   Slide 1                                                   Attorney Client
SWITCH‐AX‐1227757 ‐ SWITCH‐AX‐1227758       11/19/2016 8:34   500547_onlinehtmlform.html                                Attorney Client
SWITCH‐AX‐1227759 ‐ SWITCH‐AX‐1227759       11/19/2016 8:34   500547_P188266.xlsx                                       Attorney Client
SWITCH‐AX‐1227760 ‐ SWITCH‐AX‐1227760       11/19/2016 8:34   Switch‐LV‐LA‐via_CenturyLink[2].pdf                       Attorney Client
SWITCH‐AX‐1227761 ‐ SWITCH‐AX‐1227762       11/19/2016 9:33   7a7ca87f‐b5b9‐4c97‐b9b3‐595bb40789e2.msg                  Attorney Client
SWITCH‐AX‐1227763 ‐ SWITCH‐AX‐1227771       11/19/2016 9:33   Order for Colocation Services (11 19 16 ‐ REDLINE).docx   Attorney Client
SWITCH‐AX‐1227772 ‐ SWITCH‐AX‐1227810       11/19/2016 9:33   Switch Master Work Order (11 19 16 ‐ REDLINE).docx        Attorney Client
SWITCH‐AX‐1227811 ‐ SWITCH‐AX‐1227811       11/19/2016 9:33   image001.jpg                                              Attorney Client
SWITCH‐AX‐1227812 ‐ SWITCH‐AX‐1227812      11/19/2016 15:22   a9190567‐d037‐46ff‐ac71‐b168b6c58b6e.msg                  Attorney Client
SWITCH‐AX‐1227813 ‐ SWITCH‐AX‐1227813      11/19/2016 15:22   image001.png                                              Attorney Client
SWITCH‐AX‐1227814 ‐ SWITCH‐AX‐1227823      11/19/2016 15:22   Trump‐Pence‐RNC Telecom and Tech Positions‐c1‐c1[2].pdf   Attorney Client
SWITCH‐AX‐1227824 ‐ SWITCH‐AX‐1227824      11/19/2016 15:22   no Title                                                  Attorney Client
SWITCH‐AX‐1227825 ‐ SWITCH‐AX‐1227825      11/19/2016 15:22   image001.png                                              Attorney Client
SWITCH‐AX‐1227826 ‐ SWITCH‐AX‐1227835      11/19/2016 15:22   Trump‐Pence‐RNC Telecom and Tech Positions‐c1‐c1[2].pdf   Attorney Client
SWITCH‐AX‐1227836 ‐ SWITCH‐AX‐1227836      11/19/2016 15:38   no Title                                                  Attorney Client
SWITCH‐AX‐1227837 ‐ SWITCH‐AX‐1227837      11/19/2016 15:38   ATT00001.htm                                              Attorney Client
SWITCH‐AX‐1227838 ‐ SWITCH‐AX‐1227838      11/19/2016 15:38   image001.png                                              Attorney Client
SWITCH‐AX‐1227839 ‐ SWITCH‐AX‐1227839      11/19/2016 15:38   ATT00003.htm                                              Attorney Client
SWITCH‐AX‐1227840 ‐ SWITCH‐AX‐1227849      11/19/2016 15:38   Trump‐Pence‐RNC Telecom and Tech Positions‐c1‐c1[2].pdf   Attorney Client
SWITCH‐AX‐1227850 ‐ SWITCH‐AX‐1227850      11/19/2016 15:38   image001.png                                              Attorney Client
SWITCH‐AX‐1227851 ‐ SWITCH‐AX‐1227851      11/19/2016 15:38   ATT00002.htm                                              Attorney Client
SWITCH‐AX‐1227852 ‐ SWITCH‐AX‐1227853      11/19/2016 17:06   no Title                                                  Attorney Client
SWITCH‐AX‐1227854 ‐ SWITCH‐AX‐1227856      11/19/2016 17:36   no Title                                                  Attorney Client
SWITCH‐AX‐1227857 ‐ SWITCH‐AX‐1227858      11/19/2016 20:06   e28884bb‐13fc‐4123‐b2b6‐ceeb1020c4c1.msg                  Attorney Client
SWITCH‐AX‐1227859 ‐ SWITCH‐AX‐1227897      11/19/2016 20:06   Switch Master Work Order (11 19 16 ‐ REDLINE).docx        Attorney Client
SWITCH‐AX‐1227898 ‐ SWITCH‐AX‐1227906      11/19/2016 20:06   Order for Colocation Services (11 19 16 ‐ REDLINE).docx   Attorney Client
SWITCH‐AX‐1227907 ‐ SWITCH‐AX‐1227908      11/19/2016 20:06   no Title                                                  Attorney Client
SWITCH‐AX‐1227909 ‐ SWITCH‐AX‐1227917      11/19/2016 20:06   Order for Colocation Services (11 19 16 ‐ REDLINE).docx   Attorney Client
SWITCH‐AX‐1227918 ‐ SWITCH‐AX‐1227956      11/19/2016 20:06   Switch Master Work Order (11 19 16 ‐ REDLINE).docx        Attorney Client
SWITCH‐AX‐1227957 ‐ SWITCH‐AX‐1227957       11/20/2016 8:21   ea6c53ad‐5fb1‐46e8‐bb99‐624d5eb0e2c7.msg                  Attorney Client
SWITCH‐AX‐1227958 ‐ SWITCH‐AX‐1227958       11/20/2016 8:21   2017 Budget Profit & Loss ‐ Round 3.xlsx                  Attorney Client
SWITCH‐AX‐1227959 ‐ SWITCH‐AX‐1227959      11/20/2016 16:13   fb584353‐6f33‐4bea‐9fe1‐0780a6468c15.msg                  Attorney Client
SWITCH‐AX‐1227960 ‐ SWITCH‐AX‐1227960      11/20/2016 16:13   Untitled.msg                                              Attorney Client
SWITCH‐AX‐1227961 ‐ SWITCH‐AX‐1227961      11/20/2016 16:13   Untitled.msg                                              Attorney Client
SWITCH‐AX‐1227962 ‐ SWITCH‐AX‐1227962      11/20/2016 16:13   Untitled.msg                                              Attorney Client




                                                                          EXHIBIT 10, PAGE 2528
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 776 of 829


Bates                                   Document Date         Document Title                                                   Privilege
SWITCH‐AX‐1227963 ‐ SWITCH‐AX‐1227963      11/20/2016 16:13   Untitled.msg                                                     Attorney Client
SWITCH‐AX‐1227964 ‐ SWITCH‐AX‐1227964      11/20/2016 16:13   Untitled.msg                                                     Attorney Client
SWITCH‐AX‐1227965 ‐ SWITCH‐AX‐1227968       11/21/2016 7:07   no Title                                                         Attorney Client
SWITCH‐AX‐1227969 ‐ SWITCH‐AX‐1227969       11/21/2016 7:07   image001.png                                                     Attorney Client
SWITCH‐AX‐1227970 ‐ SWITCH‐AX‐1227973       11/21/2016 7:07   84b159d7‐4591‐430f‐9af5‐cbec2b887a2e.msg                         Attorney Client
SWITCH‐AX‐1227974 ‐ SWITCH‐AX‐1227974       11/21/2016 7:07   image001.png                                                     Attorney Client
SWITCH‐AX‐1227975 ‐ SWITCH‐AX‐1227978       11/21/2016 7:14   no Title                                                         Attorney Client
SWITCH‐AX‐1227979 ‐ SWITCH‐AX‐1227981       11/21/2016 8:14   no Title                                                         Attorney Client
SWITCH‐AX‐1227982 ‐ SWITCH‐AX‐1227982      11/21/2016 10:47   2017 Expense Budget Consolidation ‐ Round 3 Analysis.xlsx        Attorney Client
SWITCH‐AX‐1227983 ‐ SWITCH‐AX‐1227983      11/21/2016 11:18   c43c5da6‐417e‐4855‐89e7‐29a864f8e565.msg                         Attorney Client
SWITCH‐AX‐1227984 ‐ SWITCH‐AX‐1227986      11/21/2016 11:18   Sally Wentworth.docx                                             Attorney Client
SWITCH‐AX‐1227987 ‐ SWITCH‐AX‐1227987      11/21/2016 11:18   image001.png                                                     Attorney Client
SWITCH‐AX‐1227988 ‐ SWITCH‐AX‐1227996      11/21/2016 11:18   FCC Republican Stances.docx                                      Attorney Client
SWITCH‐AX‐1227997 ‐ SWITCH‐AX‐1228001      11/21/2016 11:18   jmp resume August 2016                                           Attorney Client
SWITCH‐AX‐1228002 ‐ SWITCH‐AX‐1228005      11/21/2016 11:18   Resume ‐‐ Kavulla‐c1‐c1.pdf                                      Attorney Client
SWITCH‐AX‐1228006 ‐ SWITCH‐AX‐1228008      11/21/2016 12:06   no Title                                                         Attorney Client
SWITCH‐AX‐1228009 ‐ SWITCH‐AX‐1228009      11/21/2016 12:06   eCare Notice of Assignment 070115 to Zayo.pdf                    Attorney Client
SWITCH‐AX‐1228010 ‐ SWITCH‐AX‐1228012      11/21/2016 12:12   no Title                                                         Attorney Client
SWITCH‐AX‐1228013 ‐ SWITCH‐AX‐1228013      11/21/2016 12:12   ATT00002.htm                                                     Attorney Client
SWITCH‐AX‐1228014 ‐ SWITCH‐AX‐1228015      11/21/2016 12:12   ATT00001.htm                                                     Attorney Client
SWITCH‐AX‐1228016 ‐ SWITCH‐AX‐1228016      11/21/2016 12:12   ATT00003.htm                                                     Attorney Client
SWITCH‐AX‐1228017 ‐ SWITCH‐AX‐1228017      11/21/2016 12:12   eCare Notice of Assignment 070115 to Zayo.pdf                    Attorney Client
SWITCH‐AX‐1228018 ‐ SWITCH‐AX‐1228022      11/21/2016 13:13   no Title                                                         Attorney Client
SWITCH‐AX‐1228023 ‐ SWITCH‐AX‐1228023      11/21/2016 13:13   image003.png                                                     Attorney Client
SWITCH‐AX‐1228024 ‐ SWITCH‐AX‐1228029      11/21/2016 13:13   20161114 MCSA Avago .docx                                        Attorney Client
SWITCH‐AX‐1228030 ‐ SWITCH‐AX‐1228030      11/21/2016 13:13   image001.png                                                     Attorney Client
SWITCH‐AX‐1228031 ‐ SWITCH‐AX‐1228031      11/21/2016 13:13   image001.png                                                     Attorney Client
SWITCH‐AX‐1228032 ‐ SWITCH‐AX‐1228032      11/21/2016 13:13   image002.png                                                     Attorney Client
SWITCH‐AX‐1228033 ‐ SWITCH‐AX‐1228034      11/21/2016 13:34   no Title                                                         Attorney Client
SWITCH‐AX‐1228035 ‐ SWITCH‐AX‐1228045      11/21/2016 13:34   CFA‐Charter‐v4 to v5‐20161118 (Switch).docx                      Attorney Client
SWITCH‐AX‐1228046 ‐ SWITCH‐AX‐1228046      11/21/2016 13:34   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1228047 ‐ SWITCH‐AX‐1228047      11/21/2016 15:44   no Title                                                         Attorney Client
SWITCH‐AX‐1228048 ‐ SWITCH‐AX‐1228049      11/21/2016 15:44   RE_ CenturyLink Order Confirmation for order number 500547.msg   Attorney Client
SWITCH‐AX‐1228050 ‐ SWITCH‐AX‐1228050      11/21/2016 15:44   500547_P188266.xlsx                                              Attorney Client
SWITCH‐AX‐1228051 ‐ SWITCH‐AX‐1228052      11/21/2016 15:44   500547_onlinehtmlform.html                                       Attorney Client
SWITCH‐AX‐1228053 ‐ SWITCH‐AX‐1228063      11/21/2016 15:44   Amendment                                                        Attorney Client
SWITCH‐AX‐1228064 ‐ SWITCH‐AX‐1228064      11/21/2016 15:44   Slide 1                                                          Attorney Client
SWITCH‐AX‐1228065 ‐ SWITCH‐AX‐1228065      11/21/2016 15:46   no Title                                                         Attorney Client
SWITCH‐AX‐1228066 ‐ SWITCH‐AX‐1228066      11/21/2016 15:46   500547_P188266.xlsx                                              Attorney Client
SWITCH‐AX‐1228067 ‐ SWITCH‐AX‐1228067      11/21/2016 15:46   Slide 1                                                          Attorney Client
SWITCH‐AX‐1228068 ‐ SWITCH‐AX‐1228069      11/21/2016 15:46   RE_ CenturyLink Order Confirmation for order number 500547.msg   Attorney Client
SWITCH‐AX‐1228070 ‐ SWITCH‐AX‐1228070      11/21/2016 15:46   Switch‐LV‐LA‐via_CenturyLink[2].pdf                              Attorney Client
SWITCH‐AX‐1228071 ‐ SWITCH‐AX‐1228072      11/21/2016 15:46   500547_onlinehtmlform.html                                       Attorney Client
SWITCH‐AX‐1228073 ‐ SWITCH‐AX‐1228083      11/21/2016 15:46   Amendment                                                        Attorney Client
SWITCH‐AX‐1228084 ‐ SWITCH‐AX‐1228084      11/21/2016 15:49   19b9def5‐df7d‐40e3‐999a‐1de80e31cabb.msg                         Attorney Client
SWITCH‐AX‐1228085 ‐ SWITCH‐AX‐1228085      11/21/2016 15:49   SO Docupace.pdf                                                  Attorney Client




                                                                          EXHIBIT 10, PAGE 2529
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 777 of 829


Bates                                   Document Date         Document Title                                                              Privilege
SWITCH‐AX‐1228086 ‐ SWITCH‐AX‐1228089      11/21/2016 15:49   Scanned Document                                                            Attorney Client
SWITCH‐AX‐1228090 ‐ SWITCH‐AX‐1228090      11/21/2016 15:49   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1228091 ‐ SWITCH‐AX‐1228091      11/21/2016 15:49   no Title                                                                    Attorney Client
SWITCH‐AX‐1228092 ‐ SWITCH‐AX‐1228092      11/21/2016 15:49   SO Docupace.pdf                                                             Attorney Client
SWITCH‐AX‐1228093 ‐ SWITCH‐AX‐1228093      11/21/2016 15:49   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1228094 ‐ SWITCH‐AX‐1228097      11/21/2016 15:49   Scanned Document                                                            Attorney Client
SWITCH‐AX‐1228098 ‐ SWITCH‐AX‐1228100      11/21/2016 16:48   no Title                                                                    Attorney Client
SWITCH‐AX‐1228101 ‐ SWITCH‐AX‐1228101      11/21/2016 16:48   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1228102 ‐ SWITCH‐AX‐1228102      11/21/2016 16:48   Collection Report 161121.xlsx                                               Attorney Client
SWITCH‐AX‐1228103 ‐ SWITCH‐AX‐1228105      11/21/2016 16:48   9ceed4c5‐2c8c‐4b4f‐866f‐dda001dd4e94.msg                                    Attorney Client
SWITCH‐AX‐1228106 ‐ SWITCH‐AX‐1228106      11/21/2016 16:48   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1228107 ‐ SWITCH‐AX‐1228107      11/21/2016 16:48   Collection Report 161121.xlsx                                               Attorney Client
SWITCH‐AX‐1228108 ‐ SWITCH‐AX‐1228108      11/21/2016 17:00   Collection Report 161121.xlsx                                               Attorney Client
SWITCH‐AX‐1228109 ‐ SWITCH‐AX‐1228109      11/21/2016 17:30   2017 Proposed Budget Headcount Analysis 11 14 16.xlsx                       Attorney Client
SWITCH‐AX‐1228110 ‐ SWITCH‐AX‐1228112      11/21/2016 17:39   no Title                                                                    Attorney Client
SWITCH‐AX‐1228113 ‐ SWITCH‐AX‐1228116      11/21/2016 17:39   Contract ‐ Services ‐ Template.doc                                          Attorney Client
SWITCH‐AX‐1228117 ‐ SWITCH‐AX‐1228117      11/21/2016 17:39   image004.jpg                                                                Attorney Client
SWITCH‐AX‐1228118 ‐ SWITCH‐AX‐1228119      11/21/2016 17:41   43c94cc0‐4b77‐4325‐aa1b‐2ef0e86ec7b8.msg                                    Attorney Client
SWITCH‐AX‐1228120 ‐ SWITCH‐AX‐1228120      11/21/2016 17:41   CFA WIND signed WIND.zip                                                    Attorney Client
SWITCH‐AX‐1228121 ‐ SWITCH‐AX‐1228132      11/21/2016 17:41   CFA FW signed FW.PDF                                                        Attorney Client
SWITCH‐AX‐1228133 ‐ SWITCH‐AX‐1228139      11/21/2016 17:41   allegato C.pdf                                                              Attorney Client
SWITCH‐AX‐1228140 ‐ SWITCH‐AX‐1228141      11/21/2016 17:41   SO FW signed SNIT.PDF                                                       Attorney Client
SWITCH‐AX‐1228142 ‐ SWITCH‐AX‐1228149      11/21/2016 17:41   allegato F.pdf                                                              Attorney Client
SWITCH‐AX‐1228150 ‐ SWITCH‐AX‐1228186      11/21/2016 17:41   Allegati CFA WIND SNIT signed.pdf                                           Attorney Client
SWITCH‐AX‐1228187 ‐ SWITCH‐AX‐1228203      11/21/2016 17:41   body.pdf                                                                    Attorney Client
SWITCH‐AX‐1228204 ‐ SWITCH‐AX‐1228209      11/21/2016 17:41   allegato H.pdf                                                              Attorney Client
SWITCH‐AX‐1228210 ‐ SWITCH‐AX‐1228213      11/21/2016 17:41   allegato B.pdf                                                              Attorney Client
SWITCH‐AX‐1228214 ‐ SWITCH‐AX‐1228214      11/21/2016 17:41   FW.zip                                                                      Attorney Client
SWITCH‐AX‐1228215 ‐ SWITCH‐AX‐1228217      11/21/2016 17:41   allegato G.pdf                                                              Attorney Client
SWITCH‐AX‐1228218 ‐ SWITCH‐AX‐1228218      11/21/2016 17:41   WIND.zip                                                                    Attorney Client
SWITCH‐AX‐1228219 ‐ SWITCH‐AX‐1228221      11/21/2016 17:41   allegato D.pdf                                                              Attorney Client
SWITCH‐AX‐1228222 ‐ SWITCH‐AX‐1228233      11/21/2016 17:41   CFA FW signed SNIT.PDF                                                      Attorney Client
SWITCH‐AX‐1228234 ‐ SWITCH‐AX‐1228250      11/21/2016 17:41   CFA WIND SNIT signed.pdf                                                    Attorney Client
SWITCH‐AX‐1228251 ‐ SWITCH‐AX‐1228252      11/21/2016 17:41   allegato A.pdf                                                              Attorney Client
SWITCH‐AX‐1228253 ‐ SWITCH‐AX‐1228254      11/21/2016 17:41   SO FW signed FW.PDF                                                         Attorney Client
SWITCH‐AX‐1228255 ‐ SWITCH‐AX‐1228258      11/21/2016 17:41   allegato E.pdf                                                              Attorney Client
SWITCH‐AX‐1228259 ‐ SWITCH‐AX‐1228259      11/21/2016 20:37   2016 Budget Template_Sales.xlsx                                             Attorney Client
SWITCH‐AX‐1228260 ‐ SWITCH‐AX‐1228260      11/21/2016 20:44   no Title                                                                    Attorney Client
SWITCH‐AX‐1228261 ‐ SWITCH‐AX‐1228271      11/21/2016 20:44   CFA‐Charter‐v4 to v5‐20161118 (Switch).docx                                 Attorney Client
SWITCH‐AX‐1228272 ‐ SWITCH‐AX‐1228272      11/21/2016 21:29   no Title                                                                    Attorney Client
SWITCH‐AX‐1228273 ‐ SWITCH‐AX‐1228273      11/21/2016 21:29   ATT00001.txt                                                                Attorney Client
SWITCH‐AX‐1228274 ‐ SWITCH‐AX‐1228288      11/21/2016 21:29   Microsoft Word ‐ Reply in Support of Countermotion re FRCP 56d vFINAL.doc   Attorney Client
SWITCH‐AX‐1228289 ‐ SWITCH‐AX‐1228289      11/21/2016 22:19   217ae931‐3d7a‐433a‐a147‐bd1c8ae97d0c.msg                                    Attorney Client
SWITCH‐AX‐1228290 ‐ SWITCH‐AX‐1228290      11/21/2016 22:19   Untitled.msg                                                                Attorney Client
SWITCH‐AX‐1228291 ‐ SWITCH‐AX‐1228291      11/21/2016 22:19   Untitled.msg                                                                Attorney Client
SWITCH‐AX‐1228292 ‐ SWITCH‐AX‐1228292      11/21/2016 22:19   Untitled.msg                                                                Attorney Client




                                                                          EXHIBIT 10, PAGE 2530
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 778 of 829


Bates                                   Document Date         Document Title                                                 Privilege
SWITCH‐AX‐1228293 ‐ SWITCH‐AX‐1228293      11/21/2016 22:19   Untitled.msg                                                   Attorney Client
SWITCH‐AX‐1228294 ‐ SWITCH‐AX‐1228294      11/21/2016 22:19   Untitled.msg                                                   Attorney Client
SWITCH‐AX‐1228295 ‐ SWITCH‐AX‐1228301       11/22/2016 6:44   no Title                                                       Attorney Client
SWITCH‐AX‐1228302 ‐ SWITCH‐AX‐1228302       11/22/2016 6:44   Master Services                                                Attorney Client
SWITCH‐AX‐1228303 ‐ SWITCH‐AX‐1228303       11/22/2016 6:44   image002.jpg                                                   Attorney Client
SWITCH‐AX‐1228304 ‐ SWITCH‐AX‐1228313       11/22/2016 6:44   CFA‐Vista Outdoor‐v2 to v3‐20161116 (Switch).docx              Attorney Client
SWITCH‐AX‐1228314 ‐ SWITCH‐AX‐1228315       11/22/2016 8:16   5b54758a‐29f2‐4425‐a6c8‐cd1b8de19ee0.msg                       Attorney Client
SWITCH‐AX‐1228316 ‐ SWITCH‐AX‐1228316       11/22/2016 9:30   no Title                                                       Attorney Client
SWITCH‐AX‐1228317 ‐ SWITCH‐AX‐1228317       11/22/2016 9:30   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1228318 ‐ SWITCH‐AX‐1228318       11/22/2016 9:30   ATT00005.htm                                                   Attorney Client
SWITCH‐AX‐1228319 ‐ SWITCH‐AX‐1228319       11/22/2016 9:30   ATT00007.htm                                                   Attorney Client
SWITCH‐AX‐1228320 ‐ SWITCH‐AX‐1228320       11/22/2016 9:30   ATT00006.htm                                                   Attorney Client
SWITCH‐AX‐1228321 ‐ SWITCH‐AX‐1228321       11/22/2016 9:30   ATT00001.htm                                                   Attorney Client
SWITCH‐AX‐1228322 ‐ SWITCH‐AX‐1228325       11/22/2016 9:30   Contract ‐ Services ‐ Template.doc                             Attorney Client
SWITCH‐AX‐1228326 ‐ SWITCH‐AX‐1228326       11/22/2016 9:30   ATT00003.htm                                                   Attorney Client
SWITCH‐AX‐1228327 ‐ SWITCH‐AX‐1228327       11/22/2016 9:30   ATT00002.htm                                                   Attorney Client
SWITCH‐AX‐1228328 ‐ SWITCH‐AX‐1228328       11/22/2016 9:30   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1228329 ‐ SWITCH‐AX‐1228329       11/22/2016 9:30   ATT00004.htm                                                   Attorney Client
SWITCH‐AX‐1228330 ‐ SWITCH‐AX‐1228331       11/22/2016 9:40   9212e3ae‐613a‐4cec‐8584‐8fa1ab2928d7.msg                       Attorney Client
SWITCH‐AX‐1228332 ‐ SWITCH‐AX‐1228335       11/22/2016 9:49   no Title                                                       Attorney Client
SWITCH‐AX‐1228336 ‐ SWITCH‐AX‐1228339       11/22/2016 9:49   Contract ‐ Services ‐ Template.doc                             Attorney Client
SWITCH‐AX‐1228340 ‐ SWITCH‐AX‐1228340       11/22/2016 9:49   image005.jpg                                                   Attorney Client
SWITCH‐AX‐1228341 ‐ SWITCH‐AX‐1228343      11/22/2016 10:34   efc97014‐1d10‐4c28‐bc53‐a1fec85e2ae3.msg                       Attorney Client
SWITCH‐AX‐1228344 ‐ SWITCH‐AX‐1228344      11/22/2016 10:34   C937‐07‐003‐E.pdf                                              Attorney Client
SWITCH‐AX‐1228345 ‐ SWITCH‐AX‐1228345      11/22/2016 10:34   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1228346 ‐ SWITCH‐AX‐1228346      11/22/2016 10:34   C937‐07‐002‐C.pdf                                              Attorney Client
SWITCH‐AX‐1228347 ‐ SWITCH‐AX‐1228354      11/22/2016 10:34   C937‐07‐001‐M.pdf                                              Attorney Client
SWITCH‐AX‐1228355 ‐ SWITCH‐AX‐1228356      11/22/2016 10:56   2bd3ffc6‐0dde‐4329‐a430‐754c5a59e1bd.msg                       Attorney Client
SWITCH‐AX‐1228357 ‐ SWITCH‐AX‐1228357      11/22/2016 10:56   C937‐07‐003‐E.pdf                                              Attorney Client
SWITCH‐AX‐1228358 ‐ SWITCH‐AX‐1228360      11/22/2016 10:56   Switch SO 727049 NAP7 to 615 N 48th St 10G Wave.pdf            Attorney Client
SWITCH‐AX‐1228361 ‐ SWITCH‐AX‐1228361      11/22/2016 10:56   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1228362 ‐ SWITCH‐AX‐1228363      11/22/2016 10:56   no Title                                                       Attorney Client
SWITCH‐AX‐1228364 ‐ SWITCH‐AX‐1228366      11/22/2016 10:56   Switch SO 727049 NAP7 to 615 N 48th St 10G Wave.pdf            Attorney Client
SWITCH‐AX‐1228367 ‐ SWITCH‐AX‐1228367      11/22/2016 10:56   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1228368 ‐ SWITCH‐AX‐1228368      11/22/2016 10:56   C937‐07‐003‐E.pdf                                              Attorney Client
SWITCH‐AX‐1228369 ‐ SWITCH‐AX‐1228369      11/22/2016 15:08   no Title                                                       Attorney Client
SWITCH‐AX‐1228370 ‐ SWITCH‐AX‐1228370      11/22/2016 15:08   COR #142 ‐ Nap 8 AHU 108 ‐ NEW.PDF                             Attorney Client
SWITCH‐AX‐1228371 ‐ SWITCH‐AX‐1228372      11/22/2016 15:08   AHU #130 Pricing.pdf                                           Attorney Client
SWITCH‐AX‐1228373 ‐ SWITCH‐AX‐1228373      11/22/2016 15:08   ‐300 Issue 002 Area B Delta 1 Submitted 16.11.17.pdf           Attorney Client
SWITCH‐AX‐1228374 ‐ SWITCH‐AX‐1228374      11/22/2016 15:08   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1228375 ‐ SWITCH‐AX‐1228384      11/22/2016 15:09   GEI Consultants of Michigan vendor qualification.pdf           Attorney Client
SWITCH‐AX‐1228385 ‐ SWITCH‐AX‐1228387      11/22/2016 15:31   no Title                                                       Attorney Client
SWITCH‐AX‐1228388 ‐ SWITCH‐AX‐1228390      11/22/2016 15:31   Redline‐Switch SO 727049 NAP7 to 615 N 48th St 10G Wave.docx   Attorney Client
SWITCH‐AX‐1228391 ‐ SWITCH‐AX‐1228391      11/22/2016 15:31   image002.jpg                                                   Attorney Client
SWITCH‐AX‐1228392 ‐ SWITCH‐AX‐1228392      11/22/2016 15:31   image001.jpg                                                   Attorney Client
SWITCH‐AX‐1228393 ‐ SWITCH‐AX‐1228395      11/22/2016 16:11   7d9cb7ee‐44e1‐419d‐8a42‐72a8f12ffc18.msg                       Attorney Client




                                                                          EXHIBIT 10, PAGE 2531
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 779 of 829


Bates                                   Document Date         Document Title                                           Privilege
SWITCH‐AX‐1228396 ‐ SWITCH‐AX‐1228403      11/22/2016 16:11   CFA‐Psychemedics‐v1 to v2‐20161122.pdf                   Attorney Client
SWITCH‐AX‐1228404 ‐ SWITCH‐AX‐1228411      11/22/2016 16:11   CFA‐Psychemedics‐v2‐20161122.pdf                         Attorney Client
SWITCH‐AX‐1228412 ‐ SWITCH‐AX‐1228412      11/22/2016 16:11   image001.jpg                                             Attorney Client
SWITCH‐AX‐1228413 ‐ SWITCH‐AX‐1228415      11/22/2016 16:53   4eaf7b6c‐aee4‐4098‐b575‐36df2fb449dc.msg                 Attorney Client
SWITCH‐AX‐1228416 ‐ SWITCH‐AX‐1228416      11/22/2016 16:53   Collection Report 161122.xlsx                            Attorney Client
SWITCH‐AX‐1228417 ‐ SWITCH‐AX‐1228419      11/22/2016 16:53   no Title                                                 Attorney Client
SWITCH‐AX‐1228420 ‐ SWITCH‐AX‐1228420      11/22/2016 16:53   Collection Report 161122.xlsx                            Attorney Client
SWITCH‐AX‐1228421 ‐ SWITCH‐AX‐1228421      11/22/2016 17:05   b300e575‐61d7‐4420‐838b‐ea96e25bd96c.msg                 Attorney Client
SWITCH‐AX‐1228422 ‐ SWITCH‐AX‐1228422      11/22/2016 17:05   no Title                                                 Attorney Client
SWITCH‐AX‐1228423 ‐ SWITCH‐AX‐1228442      11/22/2016 17:05   PowerPoint Presentation                                  Attorney Client
SWITCH‐AX‐1228443 ‐ SWITCH‐AX‐1228443      11/22/2016 17:05   no Title                                                 Attorney Client
SWITCH‐AX‐1228444 ‐ SWITCH‐AX‐1228444      11/22/2016 17:13   Collection Report 161122.xlsx                            Attorney Client
SWITCH‐AX‐1228445 ‐ SWITCH‐AX‐1228449      11/22/2016 17:23   no Title                                                 Attorney Client
SWITCH‐AX‐1228450 ‐ SWITCH‐AX‐1228452      11/22/2016 18:02   no Title                                                 Attorney Client
SWITCH‐AX‐1228453 ‐ SWITCH‐AX‐1228457       11/23/2016 8:14   no Title                                                 Attorney Client
SWITCH‐AX‐1228458 ‐ SWITCH‐AX‐1228460       11/23/2016 8:51   b7ab91e0‐d3be‐49c2‐a0df‐700db4e5aa10.msg                 Attorney Client
SWITCH‐AX‐1228461 ‐ SWITCH‐AX‐1228463       11/23/2016 8:51   ATT00002.htm                                             Attorney Client
SWITCH‐AX‐1228464 ‐ SWITCH‐AX‐1228472       11/23/2016 8:51   Order for Colocation Services (11 22 16)(REDLINE).docx   Attorney Client
SWITCH‐AX‐1228473 ‐ SWITCH‐AX‐1228473       11/23/2016 8:51   ATT00005.htm                                             Attorney Client
SWITCH‐AX‐1228474 ‐ SWITCH‐AX‐1228474       11/23/2016 8:51   ATT00004.htm                                             Attorney Client
SWITCH‐AX‐1228475 ‐ SWITCH‐AX‐1228475       11/23/2016 8:51   ATT00003.htm                                             Attorney Client
SWITCH‐AX‐1228476 ‐ SWITCH‐AX‐1228513       11/23/2016 8:51   Switch Master Work Order (11 22 16)(REDLINE).docx        Attorney Client
SWITCH‐AX‐1228514 ‐ SWITCH‐AX‐1228514       11/23/2016 8:51   ATT00001.htm                                             Attorney Client
SWITCH‐AX‐1228515 ‐ SWITCH‐AX‐1228516      11/23/2016 10:43   no Title                                                 Attorney Client
SWITCH‐AX‐1228517 ‐ SWITCH‐AX‐1228517      11/23/2016 10:43   UMB Bank ‐ Project Tracker 2016.xlsx                     Attorney Client
SWITCH‐AX‐1228518 ‐ SWITCH‐AX‐1228520      11/23/2016 12:38   ddb9cbc9‐0db3‐4b9d‐8d23‐3fee01cb49d5.msg                 Attorney Client
SWITCH‐AX‐1228521 ‐ SWITCH‐AX‐1228541      11/23/2016 12:38   PowerPoint Presentation                                  Attorney Client
SWITCH‐AX‐1228542 ‐ SWITCH‐AX‐1228542      11/23/2016 12:38   no Title                                                 Attorney Client
SWITCH‐AX‐1228543 ‐ SWITCH‐AX‐1228543      11/23/2016 13:10   0c88db47‐f068‐4046‐884a‐0f02a8274af8.msg                 Attorney Client
SWITCH‐AX‐1228544 ‐ SWITCH‐AX‐1228553      11/23/2016 13:10   PowerPoint Presentation                                  Attorney Client
SWITCH‐AX‐1228554 ‐ SWITCH‐AX‐1228554      11/23/2016 13:10   image002.jpg                                             Attorney Client
SWITCH‐AX‐1228555 ‐ SWITCH‐AX‐1228555      11/23/2016 13:10   no Title                                                 Attorney Client
SWITCH‐AX‐1228556 ‐ SWITCH‐AX‐1228565      11/23/2016 13:10   PowerPoint Presentation                                  Attorney Client
SWITCH‐AX‐1228566 ‐ SWITCH‐AX‐1228566      11/23/2016 13:10   image002.jpg                                             Attorney Client
SWITCH‐AX‐1228567 ‐ SWITCH‐AX‐1228570      11/23/2016 13:19   0353a7de‐db6b‐4bbb‐8002‐8e4b509ef731.msg                 Attorney Client
SWITCH‐AX‐1228571 ‐ SWITCH‐AX‐1228571      11/23/2016 13:19   image003.jpg                                             Attorney Client
SWITCH‐AX‐1228572 ‐ SWITCH‐AX‐1228579      11/23/2016 13:19   P938‐07‐001‐M.pdf                                        Attorney Client
SWITCH‐AX‐1228580 ‐ SWITCH‐AX‐1228580      11/23/2016 13:19   P938‐07‐002‐C.pdf                                        Attorney Client
SWITCH‐AX‐1228581 ‐ SWITCH‐AX‐1228581      11/23/2016 13:21   eedf5021‐0859‐4eaf‐9264‐ef17fb447435.msg                 Attorney Client
SWITCH‐AX‐1228582 ‐ SWITCH‐AX‐1228582      11/23/2016 13:21   EmbeddedFile1.xlsx                                       Attorney Client
SWITCH‐AX‐1228583 ‐ SWITCH‐AX‐1228674      11/23/2016 13:21   Bookmarked PDF Board Package.pdf                         Attorney Client
SWITCH‐AX‐1228675 ‐ SWITCH‐AX‐1228675      11/23/2016 13:21   image001.jpg                                             Attorney Client
SWITCH‐AX‐1228676 ‐ SWITCH‐AX‐1228677      11/23/2016 13:28   92869bd2‐51c1‐4dff‐81d2‐2ad8cee879b9.msg                 Attorney Client
SWITCH‐AX‐1228678 ‐ SWITCH‐AX‐1228678      11/23/2016 13:28   Collection Report 161123.xlsx                            Attorney Client
SWITCH‐AX‐1228679 ‐ SWITCH‐AX‐1228680      11/23/2016 13:28   no Title                                                 Attorney Client
SWITCH‐AX‐1228681 ‐ SWITCH‐AX‐1228681      11/23/2016 13:28   Collection Report 161123.xlsx                            Attorney Client




                                                                           EXHIBIT 10, PAGE 2532
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 780 of 829


Bates                                   Document Date         Document Title                                                                                    Privilege
SWITCH‐AX‐1228682 ‐ SWITCH‐AX‐1228682      11/23/2016 13:28   Collection Report 161123.xlsx                                                                     Attorney Client
SWITCH‐AX‐1228683 ‐ SWITCH‐AX‐1228685       11/24/2016 3:26   no Title                                                                                          Attorney Client
SWITCH‐AX‐1228686 ‐ SWITCH‐AX‐1228686       11/24/2016 7:38   cd93a8c7‐f2f0‐4fed‐b9e1‐1f6d4d334e5c.msg                                                          Attorney Client
SWITCH‐AX‐1228687 ‐ SWITCH‐AX‐1228778       11/24/2016 7:38   Bookmarked PDF Board Package.pdf                                                                  Attorney Client
SWITCH‐AX‐1228779 ‐ SWITCH‐AX‐1228779       11/24/2016 7:38   EmbeddedFile1.xlsx                                                                                Attorney Client
SWITCH‐AX‐1228780 ‐ SWITCH‐AX‐1228780       11/24/2016 8:01   37cdf83b‐9b24‐4c79‐8281‐ce7659adba66.msg                                                          Attorney Client
SWITCH‐AX‐1228781 ‐ SWITCH‐AX‐1228784       11/25/2016 6:56   no Title                                                                                          Attorney Client
SWITCH‐AX‐1228785 ‐ SWITCH‐AX‐1228785       11/25/2016 6:56   image001.png                                                                                      Attorney Client
SWITCH‐AX‐1228786 ‐ SWITCH‐AX‐1228789       11/25/2016 6:56   25913249‐86c2‐463c‐b2ca‐e83dcfb66563.msg                                                          Attorney Client
SWITCH‐AX‐1228790 ‐ SWITCH‐AX‐1228790       11/25/2016 6:56   image001.png                                                                                      Attorney Client
SWITCH‐AX‐1228791 ‐ SWITCH‐AX‐1228792      11/25/2016 10:47   80c2f08f‐66d3‐452e‐a981‐605426e59991.msg                                                          Attorney Client
SWITCH‐AX‐1228793 ‐ SWITCH‐AX‐1228794      11/25/2016 10:47   DocuSign Certificate                                                                              Attorney Client
SWITCH‐AX‐1228795 ‐ SWITCH‐AX‐1228832      11/25/2016 10:47   Switch, Ltd. ‐ Master Work Order for Colocation Services Under the Master Services Agreement (2016Attorney Client
SWITCH‐AX‐1228833 ‐ SWITCH‐AX‐1228834       11/26/2016 6:43   518f8a7c‐14d3‐4bb9‐8149‐05ab5974c15b.msg                                                          Attorney Client
SWITCH‐AX‐1228835 ‐ SWITCH‐AX‐1228835       11/26/2016 6:43   DocuSign Certificate                                                                              Attorney Client
SWITCH‐AX‐1228836 ‐ SWITCH‐AX‐1228863       11/26/2016 6:43   SUPERNAP Italia S.r.l. ‐ Order for Colocation Services MXP62 (MXP62) (2016‐11‐25) FINAL.pdf       Attorney Client
SWITCH‐AX‐1228864 ‐ SWITCH‐AX‐1228865       11/26/2016 6:43   no Title                                                                                          Attorney Client
SWITCH‐AX‐1228866 ‐ SWITCH‐AX‐1228866       11/26/2016 6:43   DocuSign Certificate                                                                              Attorney Client
SWITCH‐AX‐1228867 ‐ SWITCH‐AX‐1228894       11/26/2016 6:43   SUPERNAP Italia S.r.l. ‐ Order for Colocation Services MXP62 (MXP62) (2016‐11‐25) FINAL.pdf       Attorney Client
SWITCH‐AX‐1228895 ‐ SWITCH‐AX‐1228895       11/27/2016 9:40   d2225fae‐263a‐4482‐a3a3‐a1439b427aa8.msg                                                          Attorney Client
SWITCH‐AX‐1228896 ‐ SWITCH‐AX‐1228896       11/27/2016 9:40   EmbeddedFile1.xlsx                                                                                Attorney Client
SWITCH‐AX‐1228897 ‐ SWITCH‐AX‐1228988       11/27/2016 9:40   Bookmarked PDF Board Package.pdf                                                                  Attorney Client
SWITCH‐AX‐1228989 ‐ SWITCH‐AX‐1228989       11/28/2016 8:04   no Title                                                                                          Attorney Client
SWITCH‐AX‐1228990 ‐ SWITCH‐AX‐1229008       11/28/2016 8:04   Assignment (Young to LLC).pdf                                                                     Attorney Client
SWITCH‐AX‐1229009 ‐ SWITCH‐AX‐1229009       11/28/2016 8:04   2016 Membership Information Statement.pdf                                                         Attorney Client
SWITCH‐AX‐1229010 ‐ SWITCH‐AX‐1229010       11/28/2016 9:36   e7f28e20‐d719‐432d‐8b6c‐73d3d00c0570.msg                                                          Attorney Client
SWITCH‐AX‐1229011 ‐ SWITCH‐AX‐1229048       11/28/2016 9:36   Switch__Ltd._‐_Master_Work_Order_for_Colocation_Services_Under_the_Master_Services_AgreemAttorney Client
SWITCH‐AX‐1229049 ‐ SWITCH‐AX‐1229051      11/28/2016 10:04   no Title                                                                                          Attorney Client
SWITCH‐AX‐1229052 ‐ SWITCH‐AX‐1229052      11/28/2016 10:04   C937‐07‐003‐E.pdf                                                                                 Attorney Client
SWITCH‐AX‐1229053 ‐ SWITCH‐AX‐1229053      11/28/2016 10:04   image003.jpg                                                                                      Attorney Client
SWITCH‐AX‐1229054 ‐ SWITCH‐AX‐1229054      11/28/2016 10:04   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1229055 ‐ SWITCH‐AX‐1229057      11/28/2016 10:04   Switch SO 727049 10G Wave VGS to PHX.pdf                                                          Attorney Client
SWITCH‐AX‐1229058 ‐ SWITCH‐AX‐1229061      11/28/2016 10:16   no Title                                                                                          Attorney Client
SWITCH‐AX‐1229062 ‐ SWITCH‐AX‐1229064      11/28/2016 10:16   Switch SO 727049 10G Wave VGS to PHX.pdf                                                          Attorney Client
SWITCH‐AX‐1229065 ‐ SWITCH‐AX‐1229065      11/28/2016 10:16   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1229066 ‐ SWITCH‐AX‐1229066      11/28/2016 10:16   C937‐07‐003‐E.pdf                                                                                 Attorney Client
SWITCH‐AX‐1229067 ‐ SWITCH‐AX‐1229067      11/28/2016 10:16   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1229068 ‐ SWITCH‐AX‐1229069      11/28/2016 10:42   bea196ba‐5857‐4033‐8481‐243ef98261fa.msg                                                          Attorney Client
SWITCH‐AX‐1229070 ‐ SWITCH‐AX‐1229070      11/28/2016 10:42   T939‐07‐002‐C.pdf                                                                                 Attorney Client
SWITCH‐AX‐1229071 ‐ SWITCH‐AX‐1229071      11/28/2016 10:42   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1229072 ‐ SWITCH‐AX‐1229079      11/28/2016 10:42   T939‐07‐001‐M.pdf                                                                                 Attorney Client
SWITCH‐AX‐1229080 ‐ SWITCH‐AX‐1229080      11/28/2016 11:30   7ae30db1‐a57a‐42bc‐914d‐9ae589ef5b08.msg                                                          Attorney Client
SWITCH‐AX‐1229081 ‐ SWITCH‐AX‐1229081      11/28/2016 11:30   EmbeddedFile1.xlsx                                                                                Attorney Client
SWITCH‐AX‐1229082 ‐ SWITCH‐AX‐1229099      11/28/2016 11:30   PowerPoint Presentation                                                                           Attorney Client
SWITCH‐AX‐1229100 ‐ SWITCH‐AX‐1229100      11/28/2016 11:30   no Title                                                                                          Attorney Client
SWITCH‐AX‐1229101 ‐ SWITCH‐AX‐1229118      11/28/2016 11:30   PowerPoint Presentation                                                                           Attorney Client




                                                                           EXHIBIT 10, PAGE 2533
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 781 of 829


Bates                                   Document Date         Document Title                                                                            Privilege
SWITCH‐AX‐1229119 ‐ SWITCH‐AX‐1229119      11/28/2016 11:30   EmbeddedFile1.xlsx                                                                       Attorney Client
SWITCH‐AX‐1229120 ‐ SWITCH‐AX‐1229120      11/28/2016 11:36   620078f4‐0113‐46bd‐b8db‐28164f6ad71e.msg                                                 Attorney Client
SWITCH‐AX‐1229121 ‐ SWITCH‐AX‐1229158      11/28/2016 11:36   Switch__Ltd._‐_Master_Work_Order_for_Colocation_Services_Under_the_Master_Services_AgreemAttorney Client
SWITCH‐AX‐1229159 ‐ SWITCH‐AX‐1229159      11/28/2016 11:43   0531aae7‐b69c‐46b2‐8d9d‐cdd16b9fa870.msg                                                 Attorney Client
SWITCH‐AX‐1229160 ‐ SWITCH‐AX‐1229167      11/28/2016 11:43   Purchase Order                                                                           Attorney Client
SWITCH‐AX‐1229168 ‐ SWITCH‐AX‐1229169      11/28/2016 11:43   Purchase Order                                                                           Attorney Client
SWITCH‐AX‐1229170 ‐ SWITCH‐AX‐1229170      11/28/2016 11:43   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1229171 ‐ SWITCH‐AX‐1229176      11/28/2016 12:14   b59f51b0‐5176‐4a4c‐89e4‐894a47495bbc.msg                                                 Attorney Client
SWITCH‐AX‐1229177 ‐ SWITCH‐AX‐1229177      11/28/2016 12:14   Milan AHU‐9.msg                                                                          Attorney Client
SWITCH‐AX‐1229178 ‐ SWITCH‐AX‐1229178      11/28/2016 12:14   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1229179 ‐ SWITCH‐AX‐1229180      11/28/2016 12:14   Purchase Order                                                                           Attorney Client
SWITCH‐AX‐1229181 ‐ SWITCH‐AX‐1229188      11/28/2016 12:14   Purchase Order                                                                           Attorney Client
SWITCH‐AX‐1229189 ‐ SWITCH‐AX‐1229189      11/28/2016 12:14   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1229190 ‐ SWITCH‐AX‐1229195      11/28/2016 12:14   no Title                                                                                 Attorney Client
SWITCH‐AX‐1229196 ‐ SWITCH‐AX‐1229196      11/28/2016 12:14   Milan AHU‐9.msg                                                                          Attorney Client
SWITCH‐AX‐1229197 ‐ SWITCH‐AX‐1229198      11/28/2016 12:14   Purchase Order                                                                           Attorney Client
SWITCH‐AX‐1229199 ‐ SWITCH‐AX‐1229206      11/28/2016 12:14   Purchase Order                                                                           Attorney Client
SWITCH‐AX‐1229207 ‐ SWITCH‐AX‐1229207      11/28/2016 12:14   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1229208 ‐ SWITCH‐AX‐1229208      11/28/2016 12:14   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1229209 ‐ SWITCH‐AX‐1229211      11/28/2016 12:54   1ef13501‐d2be‐4f76‐91de‐db325e1672fc.msg                                                 Attorney Client
SWITCH‐AX‐1229212 ‐ SWITCH‐AX‐1229214      11/28/2016 13:58   d3f6745f‐0ce3‐43f8‐a8d2‐b0a47dfc4662.msg                                                 Attorney Client
SWITCH‐AX‐1229215 ‐ SWITCH‐AX‐1229219      11/28/2016 14:05   no Title                                                                                 Attorney Client
SWITCH‐AX‐1229220 ‐ SWITCH‐AX‐1229220      11/28/2016 14:05   image004.png                                                                             Attorney Client
SWITCH‐AX‐1229221 ‐ SWITCH‐AX‐1229221      11/28/2016 14:05   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1229222 ‐ SWITCH‐AX‐1229225      11/28/2016 14:22   496d87a0‐087f‐4a88‐ae38‐78b834e1653d.msg                                                 Attorney Client
SWITCH‐AX‐1229226 ‐ SWITCH‐AX‐1229226      11/28/2016 14:22   image002.png                                                                             Attorney Client
SWITCH‐AX‐1229227 ‐ SWITCH‐AX‐1229228      11/28/2016 14:35   no Title                                                                                 Attorney Client
SWITCH‐AX‐1229229 ‐ SWITCH‐AX‐1229239      11/28/2016 14:35   CFA‐Charter‐v4 to v5‐20161118 (Switch).docx                                              Attorney Client
SWITCH‐AX‐1229240 ‐ SWITCH‐AX‐1229241      11/28/2016 14:55   4e70db2d‐a901‐408b‐a821‐823dc1d6ae8c.msg                                                 Attorney Client
SWITCH‐AX‐1229242 ‐ SWITCH‐AX‐1229275      11/28/2016 14:55   Welcome Packet ‐ LAS.NAP09.pdf                                                           Attorney Client
SWITCH‐AX‐1229276 ‐ SWITCH‐AX‐1229309      11/28/2016 14:55   Welcome Packet (Starting Point for SI).pdf                                               Attorney Client
SWITCH‐AX‐1229310 ‐ SWITCH‐AX‐1229314      11/28/2016 15:01   no Title                                                                                 Attorney Client
SWITCH‐AX‐1229315 ‐ SWITCH‐AX‐1229315      11/28/2016 15:01   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1229316 ‐ SWITCH‐AX‐1229316      11/28/2016 15:01   C937‐07‐003‐E.pdf                                                                        Attorney Client
SWITCH‐AX‐1229317 ‐ SWITCH‐AX‐1229317      11/28/2016 15:01   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1229318 ‐ SWITCH‐AX‐1229320      11/28/2016 15:01   Switch_SO_727049_10G_Wave_VGS_to_PHX.PDF                                                 Attorney Client
SWITCH‐AX‐1229321 ‐ SWITCH‐AX‐1229325      11/28/2016 15:01   6f014cc2‐ed5c‐4c1a‐a746‐859f53fcede3.msg                                                 Attorney Client
SWITCH‐AX‐1229326 ‐ SWITCH‐AX‐1229328      11/28/2016 15:01   Switch_SO_727049_10G_Wave_VGS_to_PHX.PDF                                                 Attorney Client
SWITCH‐AX‐1229329 ‐ SWITCH‐AX‐1229329      11/28/2016 15:01   C937‐07‐003‐E.pdf                                                                        Attorney Client
SWITCH‐AX‐1229330 ‐ SWITCH‐AX‐1229330      11/28/2016 15:01   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1229331 ‐ SWITCH‐AX‐1229331      11/28/2016 15:01   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1229332 ‐ SWITCH‐AX‐1229336      11/28/2016 15:06   3e9f2ad6‐f006‐4213‐bea3‐2528530a09ec.msg                                                 Attorney Client
SWITCH‐AX‐1229337 ‐ SWITCH‐AX‐1229337      11/28/2016 15:06   C937‐07‐003‐E.pdf                                                                        Attorney Client
SWITCH‐AX‐1229338 ‐ SWITCH‐AX‐1229338      11/28/2016 15:06   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1229339 ‐ SWITCH‐AX‐1229339      11/28/2016 15:06   image003.jpg                                                                             Attorney Client
SWITCH‐AX‐1229340 ‐ SWITCH‐AX‐1229342      11/28/2016 15:06   Switch_SO_727049_10G_Wave_VGS_to_PHX.PDF                                                 Attorney Client




                                                                          EXHIBIT 10, PAGE 2534
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 782 of 829


Bates                                   Document Date         Document Title                                                   Privilege
SWITCH‐AX‐1229343 ‐ SWITCH‐AX‐1229343      11/28/2016 15:06   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1229344 ‐ SWITCH‐AX‐1229344      11/28/2016 15:18   no Title                                                         Attorney Client
SWITCH‐AX‐1229345 ‐ SWITCH‐AX‐1229352      11/28/2016 15:18   CFA‐AppointmentPlus‐V1‐20161128.pdf                              Attorney Client
SWITCH‐AX‐1229353 ‐ SWITCH‐AX‐1229360      11/28/2016 15:18   CFA‐AppointmentPlus‐CLEAN‐20161128.pdf                           Attorney Client
SWITCH‐AX‐1229361 ‐ SWITCH‐AX‐1229361      11/28/2016 15:31   no Title                                                         Attorney Client
SWITCH‐AX‐1229362 ‐ SWITCH‐AX‐1229370      11/28/2016 15:31   CFA‐Valley Children's Hospital‐v5 to v6‐20161118 (Switch).docx   Attorney Client
SWITCH‐AX‐1229371 ‐ SWITCH‐AX‐1229371      11/28/2016 15:31   image001.jpg                                                     Attorney Client
SWITCH‐AX‐1229372 ‐ SWITCH‐AX‐1229374      11/28/2016 15:58   no Title                                                         Attorney Client
SWITCH‐AX‐1229375 ‐ SWITCH‐AX‐1229375      11/28/2016 16:03   no Title                                                         Attorney Client
SWITCH‐AX‐1229376 ‐ SWITCH‐AX‐1229376      11/28/2016 16:03   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1229377 ‐ SWITCH‐AX‐1229377      11/28/2016 16:03   Slide 1                                                          Attorney Client
SWITCH‐AX‐1229378 ‐ SWITCH‐AX‐1229378      11/28/2016 16:03   11282016095622‐0001.pdf                                          Attorney Client
SWITCH‐AX‐1229379 ‐ SWITCH‐AX‐1229380      11/28/2016 16:03   POM Deal #: (OMR, FSQ, etc                                       Attorney Client
SWITCH‐AX‐1229381 ‐ SWITCH‐AX‐1229391      11/28/2016 16:03   Amendment                                                        Attorney Client
SWITCH‐AX‐1229392 ‐ SWITCH‐AX‐1229392      11/28/2016 16:03   Slide 1                                                          Attorney Client
SWITCH‐AX‐1229393 ‐ SWITCH‐AX‐1229394      11/28/2016 16:03   501026_onlinehtmlform.html                                       Attorney Client
SWITCH‐AX‐1229395 ‐ SWITCH‐AX‐1229395      11/28/2016 16:03   CenturyLink Order Confirmation for order number 501027.msg       Attorney Client
SWITCH‐AX‐1229396 ‐ SWITCH‐AX‐1229397      11/28/2016 16:03   501027_onlinehtmlform.html                                       Attorney Client
SWITCH‐AX‐1229398 ‐ SWITCH‐AX‐1229399      11/28/2016 16:03   POM Deal #: (OMR, FSQ, etc                                       Attorney Client
SWITCH‐AX‐1229400 ‐ SWITCH‐AX‐1229410      11/28/2016 16:03   Amendment                                                        Attorney Client
SWITCH‐AX‐1229411 ‐ SWITCH‐AX‐1229411      11/28/2016 16:03   CenturyLink Order Confirmation for order number 501026.msg       Attorney Client
SWITCH‐AX‐1229412 ‐ SWITCH‐AX‐1229412      11/28/2016 16:03   7988d430‐3755‐47d8‐80f3‐b9c9b3a47f54.msg                         Attorney Client
SWITCH‐AX‐1229413 ‐ SWITCH‐AX‐1229414      11/28/2016 16:03   501027_onlinehtmlform.html                                       Attorney Client
SWITCH‐AX‐1229415 ‐ SWITCH‐AX‐1229416      11/28/2016 16:03   501026_onlinehtmlform.html                                       Attorney Client
SWITCH‐AX‐1229417 ‐ SWITCH‐AX‐1229417      11/28/2016 16:03   11282016095622‐0001.pdf                                          Attorney Client
SWITCH‐AX‐1229418 ‐ SWITCH‐AX‐1229419      11/28/2016 16:03   POM Deal #: (OMR, FSQ, etc                                       Attorney Client
SWITCH‐AX‐1229420 ‐ SWITCH‐AX‐1229420      11/28/2016 16:03   CenturyLink Order Confirmation for order number 501026.msg       Attorney Client
SWITCH‐AX‐1229421 ‐ SWITCH‐AX‐1229421      11/28/2016 16:03   Slide 1                                                          Attorney Client
SWITCH‐AX‐1229422 ‐ SWITCH‐AX‐1229422      11/28/2016 16:03   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1229423 ‐ SWITCH‐AX‐1229433      11/28/2016 16:03   Amendment                                                        Attorney Client
SWITCH‐AX‐1229434 ‐ SWITCH‐AX‐1229435      11/28/2016 16:03   POM Deal #: (OMR, FSQ, etc                                       Attorney Client
SWITCH‐AX‐1229436 ‐ SWITCH‐AX‐1229436      11/28/2016 16:03   Slide 1                                                          Attorney Client
SWITCH‐AX‐1229437 ‐ SWITCH‐AX‐1229437      11/28/2016 16:03   CenturyLink Order Confirmation for order number 501027.msg       Attorney Client
SWITCH‐AX‐1229438 ‐ SWITCH‐AX‐1229448      11/28/2016 16:03   Amendment                                                        Attorney Client
SWITCH‐AX‐1229449 ‐ SWITCH‐AX‐1229449      11/28/2016 16:03   no Title                                                         Attorney Client
SWITCH‐AX‐1229450 ‐ SWITCH‐AX‐1229451      11/28/2016 16:03   501026_onlinehtmlform.html                                       Attorney Client
SWITCH‐AX‐1229452 ‐ SWITCH‐AX‐1229452      11/28/2016 16:03   11282016095622‐0001.pdf                                          Attorney Client
SWITCH‐AX‐1229453 ‐ SWITCH‐AX‐1229463      11/28/2016 16:03   Amendment                                                        Attorney Client
SWITCH‐AX‐1229464 ‐ SWITCH‐AX‐1229464      11/28/2016 16:03   Slide 1                                                          Attorney Client
SWITCH‐AX‐1229465 ‐ SWITCH‐AX‐1229465      11/28/2016 16:03   image003.jpg                                                     Attorney Client
SWITCH‐AX‐1229466 ‐ SWITCH‐AX‐1229466      11/28/2016 16:03   CenturyLink Order Confirmation for order number 501026.msg       Attorney Client
SWITCH‐AX‐1229467 ‐ SWITCH‐AX‐1229468      11/28/2016 16:03   501027_onlinehtmlform.html                                       Attorney Client
SWITCH‐AX‐1229469 ‐ SWITCH‐AX‐1229479      11/28/2016 16:03   Amendment                                                        Attorney Client
SWITCH‐AX‐1229480 ‐ SWITCH‐AX‐1229480      11/28/2016 16:03   CenturyLink Order Confirmation for order number 501027.msg       Attorney Client
SWITCH‐AX‐1229481 ‐ SWITCH‐AX‐1229482      11/28/2016 16:03   POM Deal #: (OMR, FSQ, etc                                       Attorney Client
SWITCH‐AX‐1229483 ‐ SWITCH‐AX‐1229483      11/28/2016 16:03   Slide 1                                                          Attorney Client




                                                                           EXHIBIT 10, PAGE 2535
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 783 of 829


Bates                                   Document Date         Document Title                                                                             Privilege
SWITCH‐AX‐1229484 ‐ SWITCH‐AX‐1229485      11/28/2016 16:03   POM Deal #: (OMR, FSQ, etc                                                                 Attorney Client
SWITCH‐AX‐1229486 ‐ SWITCH‐AX‐1229491      11/28/2016 16:47   38c608f2‐483e‐40d2‐9870‐f65411c01955.msg                                                   Attorney Client
SWITCH‐AX‐1229492 ‐ SWITCH‐AX‐1229492      11/28/2016 16:47   image001.jpg                                                                               Attorney Client
SWITCH‐AX‐1229493 ‐ SWITCH‐AX‐1229493      11/28/2016 16:47   Collection Report 161128.xlsx                                                              Attorney Client
SWITCH‐AX‐1229494 ‐ SWITCH‐AX‐1229499      11/28/2016 16:47   no Title                                                                                   Attorney Client
SWITCH‐AX‐1229500 ‐ SWITCH‐AX‐1229500      11/28/2016 16:47   Collection Report 161128.xlsx                                                              Attorney Client
SWITCH‐AX‐1229501 ‐ SWITCH‐AX‐1229501      11/28/2016 16:47   image001.jpg                                                                               Attorney Client
SWITCH‐AX‐1229502 ‐ SWITCH‐AX‐1229511      11/28/2016 18:01   no Title                                                                                   Attorney Client
SWITCH‐AX‐1229512 ‐ SWITCH‐AX‐1229512      11/28/2016 18:01   image007.jpg                                                                               Attorney Client
SWITCH‐AX‐1229513 ‐ SWITCH‐AX‐1229516      11/28/2016 18:01   ZAYO_Acct 5524_Conduit_2016‐02‐01.pdf                                                      Attorney Client
SWITCH‐AX‐1229517 ‐ SWITCH‐AX‐1229517      11/28/2016 18:01   Past Due Notice‐5524 [ ref__00D6079Qk._5006011K4qN_ref ].msg                               Attorney Client
SWITCH‐AX‐1229518 ‐ SWITCH‐AX‐1229518      11/28/2016 18:01   image005.jpg                                                                               Attorney Client
SWITCH‐AX‐1229519 ‐ SWITCH‐AX‐1229519      11/28/2016 18:01   Not to pay Zayo .msg                                                                       Attorney Client
SWITCH‐AX‐1229520 ‐ SWITCH‐AX‐1229529      11/28/2016 18:01   no Title                                                                                   Attorney Client
SWITCH‐AX‐1229530 ‐ SWITCH‐AX‐1229530      11/28/2016 18:01   Past Due Notice‐5524 [ ref__00D6079Qk._5006011K4qN_ref ].msg                               Attorney Client
SWITCH‐AX‐1229531 ‐ SWITCH‐AX‐1229531      11/28/2016 18:01   Not to pay Zayo .msg                                                                       Attorney Client
SWITCH‐AX‐1229532 ‐ SWITCH‐AX‐1229532      11/28/2016 18:01   image005.jpg                                                                               Attorney Client
SWITCH‐AX‐1229533 ‐ SWITCH‐AX‐1229533      11/28/2016 18:01   image007.jpg                                                                               Attorney Client
SWITCH‐AX‐1229534 ‐ SWITCH‐AX‐1229537      11/28/2016 18:01   ZAYO_Acct 5524_Conduit_2016‐02‐01.pdf                                                      Attorney Client
SWITCH‐AX‐1229538 ‐ SWITCH‐AX‐1229542      11/28/2016 19:18   5307fe8c‐f6e9‐4d30‐93ac‐3cbafbc57772.msg                                                   Attorney Client
SWITCH‐AX‐1229543 ‐ SWITCH‐AX‐1229543      11/28/2016 20:10   no Title                                                                                   Attorney Client
SWITCH‐AX‐1229544 ‐ SWITCH‐AX‐1229545      11/28/2016 21:55   no Title                                                                                   Attorney Client
SWITCH‐AX‐1229546 ‐ SWITCH‐AX‐1229554      11/28/2016 21:55   Settlement Agreement V5 Switch.docx                                                        Attorney Client
SWITCH‐AX‐1229555 ‐ SWITCH‐AX‐1229563      11/28/2016 21:55   Redline Settlement Agreement V4 to V5 Switch.docx                                          Attorney Client
SWITCH‐AX‐1229564 ‐ SWITCH‐AX‐1229569       11/29/2016 6:12   no Title                                                                                   Attorney Client
SWITCH‐AX‐1229570 ‐ SWITCH‐AX‐1229570       11/29/2016 6:12   Switch ‐ Sparks SuperNAP to Las Vegas Maps and Details_Proposal Updated 082715 ‐ MC.pptx   Attorney Client
SWITCH‐AX‐1229571 ‐ SWITCH‐AX‐1229571       11/29/2016 6:12   image003.png                                                                               Attorney Client
SWITCH‐AX‐1229572 ‐ SWITCH‐AX‐1229577       11/29/2016 6:12   zzzzRE Zayo valuations.msg                                                                 Attorney Client
SWITCH‐AX‐1229578 ‐ SWITCH‐AX‐1229578       11/29/2016 6:12   image003.png                                                                               Attorney Client
SWITCH‐AX‐1229579 ‐ SWITCH‐AX‐1229586       11/29/2016 6:12   PowerPoint Presentation                                                                    Attorney Client
SWITCH‐AX‐1229587 ‐ SWITCH‐AX‐1229588       11/29/2016 7:36   no Title                                                                                   Attorney Client
SWITCH‐AX‐1229589 ‐ SWITCH‐AX‐1229589       11/29/2016 7:36   10101 RR Design_10G.pdf                                                                    Attorney Client
SWITCH‐AX‐1229590 ‐ SWITCH‐AX‐1229590       11/29/2016 7:36   image001.jpg                                                                               Attorney Client
SWITCH‐AX‐1229591 ‐ SWITCH‐AX‐1229591       11/29/2016 7:36   Renown 10Gs signed.pdf                                                                     Attorney Client
SWITCH‐AX‐1229592 ‐ SWITCH‐AX‐1229592       11/29/2016 7:36   Wave‐service‐order‐form ‐ Switch 1‐10G‐ 11‐18‐2016.pdf                                     Attorney Client
SWITCH‐AX‐1229593 ‐ SWITCH‐AX‐1229595       11/29/2016 7:36   Switch SO 714609 Node Add 10101 RR Blvd Reno w Portability.pdf                             Attorney Client
SWITCH‐AX‐1229596 ‐ SWITCH‐AX‐1229597       11/29/2016 8:59   no Title                                                                                   Attorney Client
SWITCH‐AX‐1229598 ‐ SWITCH‐AX‐1229601       11/29/2016 8:59   RE_ Orders needed ASAP.msg                                                                 Attorney Client
SWITCH‐AX‐1229602 ‐ SWITCH‐AX‐1229603       11/29/2016 8:59   MSA_Addendum.pdf                                                                           Attorney Client
SWITCH‐AX‐1229604 ‐ SWITCH‐AX‐1229612       11/29/2016 8:59   MSA‐CC_Communications‐v4‐20161113.docx.pdf                                                 Attorney Client
SWITCH‐AX‐1229613 ‐ SWITCH‐AX‐1229614       11/29/2016 9:01   no Title                                                                                   Attorney Client
SWITCH‐AX‐1229615 ‐ SWITCH‐AX‐1229617       11/29/2016 9:39   no Title                                                                                   Attorney Client
SWITCH‐AX‐1229618 ‐ SWITCH‐AX‐1229650       11/29/2016 9:39   Welcome Packet ‐ SUPERNAP Thailand‐v1.1.pdf                                                Attorney Client
SWITCH‐AX‐1229651 ‐ SWITCH‐AX‐1229652       11/29/2016 9:40   no Title                                                                                   Attorney Client
SWITCH‐AX‐1229653 ‐ SWITCH‐AX‐1229654       11/29/2016 9:40   501027_onlinehtmlform.html                                                                 Attorney Client
SWITCH‐AX‐1229655 ‐ SWITCH‐AX‐1229665       11/29/2016 9:40   Amendment                                                                                  Attorney Client




                                                                          EXHIBIT 10, PAGE 2536
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 784 of 829


Bates                                   Document Date         Document Title                                               Privilege
SWITCH‐AX‐1229666 ‐ SWITCH‐AX‐1229666       11/29/2016 9:40   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1229667 ‐ SWITCH‐AX‐1229668       11/29/2016 9:40   RE_ Priceline.com Orders.msg                                 Attorney Client
SWITCH‐AX‐1229669 ‐ SWITCH‐AX‐1229669       11/29/2016 9:40   Slide 1                                                      Attorney Client
SWITCH‐AX‐1229670 ‐ SWITCH‐AX‐1229671       11/29/2016 9:40   501026_onlinehtmlform.html                                   Attorney Client
SWITCH‐AX‐1229672 ‐ SWITCH‐AX‐1229673       11/29/2016 9:40   POM Deal #: (OMR, FSQ, etc                                   Attorney Client
SWITCH‐AX‐1229674 ‐ SWITCH‐AX‐1229675       11/29/2016 9:40   POM Deal #: (OMR, FSQ, etc                                   Attorney Client
SWITCH‐AX‐1229676 ‐ SWITCH‐AX‐1229676       11/29/2016 9:40   CenturyLink Order Confirmation for order number 501026.msg   Attorney Client
SWITCH‐AX‐1229677 ‐ SWITCH‐AX‐1229677       11/29/2016 9:40   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1229678 ‐ SWITCH‐AX‐1229688       11/29/2016 9:40   Amendment                                                    Attorney Client
SWITCH‐AX‐1229689 ‐ SWITCH‐AX‐1229689       11/29/2016 9:40   image003.jpg                                                 Attorney Client
SWITCH‐AX‐1229690 ‐ SWITCH‐AX‐1229690       11/29/2016 9:40   Slide 1                                                      Attorney Client
SWITCH‐AX‐1229691 ‐ SWITCH‐AX‐1229691       11/29/2016 9:40   11282016095622‐0001.pdf                                      Attorney Client
SWITCH‐AX‐1229692 ‐ SWITCH‐AX‐1229692       11/29/2016 9:40   CenturyLink Order Confirmation for order number 501027.msg   Attorney Client
SWITCH‐AX‐1229693 ‐ SWITCH‐AX‐1229695       11/29/2016 9:40   4f8f6b69‐ba8e‐45b2‐8ba0‐763d707e24dc.msg                     Attorney Client
SWITCH‐AX‐1229696 ‐ SWITCH‐AX‐1229728       11/29/2016 9:40   Welcome Packet ‐ SUPERNAP Thailand‐v1.1.pdf                  Attorney Client
SWITCH‐AX‐1229729 ‐ SWITCH‐AX‐1229730       11/29/2016 9:40   fbe37167‐8fce‐404c‐b5d9‐4b204f72e74e.msg                     Attorney Client
SWITCH‐AX‐1229731 ‐ SWITCH‐AX‐1229731       11/29/2016 9:40   Slide 1                                                      Attorney Client
SWITCH‐AX‐1229732 ‐ SWITCH‐AX‐1229733       11/29/2016 9:40   RE_ Priceline.com Orders.msg                                 Attorney Client
SWITCH‐AX‐1229734 ‐ SWITCH‐AX‐1229735       11/29/2016 9:40   501027_onlinehtmlform.html                                   Attorney Client
SWITCH‐AX‐1229736 ‐ SWITCH‐AX‐1229746       11/29/2016 9:40   Amendment                                                    Attorney Client
SWITCH‐AX‐1229747 ‐ SWITCH‐AX‐1229747       11/29/2016 9:40   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1229748 ‐ SWITCH‐AX‐1229748       11/29/2016 9:40   CenturyLink Order Confirmation for order number 501027.msg   Attorney Client
SWITCH‐AX‐1229749 ‐ SWITCH‐AX‐1229759       11/29/2016 9:40   Amendment                                                    Attorney Client
SWITCH‐AX‐1229760 ‐ SWITCH‐AX‐1229760       11/29/2016 9:40   image003.jpg                                                 Attorney Client
SWITCH‐AX‐1229761 ‐ SWITCH‐AX‐1229761       11/29/2016 9:40   11282016095622‐0001.pdf                                      Attorney Client
SWITCH‐AX‐1229762 ‐ SWITCH‐AX‐1229763       11/29/2016 9:40   POM Deal #: (OMR, FSQ, etc                                   Attorney Client
SWITCH‐AX‐1229764 ‐ SWITCH‐AX‐1229764       11/29/2016 9:40   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1229765 ‐ SWITCH‐AX‐1229765       11/29/2016 9:40   CenturyLink Order Confirmation for order number 501026.msg   Attorney Client
SWITCH‐AX‐1229766 ‐ SWITCH‐AX‐1229766       11/29/2016 9:40   Slide 1                                                      Attorney Client
SWITCH‐AX‐1229767 ‐ SWITCH‐AX‐1229768       11/29/2016 9:40   POM Deal #: (OMR, FSQ, etc                                   Attorney Client
SWITCH‐AX‐1229769 ‐ SWITCH‐AX‐1229770       11/29/2016 9:40   501026_onlinehtmlform.html                                   Attorney Client
SWITCH‐AX‐1229771 ‐ SWITCH‐AX‐1229773       11/29/2016 9:49   88ba1f8c‐245a‐4be1‐9b1c‐ebfa5744acb2.msg                     Attorney Client
SWITCH‐AX‐1229774 ‐ SWITCH‐AX‐1229774       11/29/2016 9:49   11282016095622‐0001.pdf                                      Attorney Client
SWITCH‐AX‐1229775 ‐ SWITCH‐AX‐1229776       11/29/2016 9:49   501026_onlinehtmlform.html                                   Attorney Client
SWITCH‐AX‐1229777 ‐ SWITCH‐AX‐1229777       11/29/2016 9:49   Slide 1                                                      Attorney Client
SWITCH‐AX‐1229778 ‐ SWITCH‐AX‐1229779       11/29/2016 9:49   RE_ Priceline.com Orders.msg                                 Attorney Client
SWITCH‐AX‐1229780 ‐ SWITCH‐AX‐1229781       11/29/2016 9:49   POM Deal #: (OMR, FSQ, etc                                   Attorney Client
SWITCH‐AX‐1229782 ‐ SWITCH‐AX‐1229782       11/29/2016 9:49   CenturyLink Order Confirmation for order number 501027.msg   Attorney Client
SWITCH‐AX‐1229783 ‐ SWITCH‐AX‐1229793       11/29/2016 9:49   Amendment                                                    Attorney Client
SWITCH‐AX‐1229794 ‐ SWITCH‐AX‐1229794       11/29/2016 9:49   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1229795 ‐ SWITCH‐AX‐1229796       11/29/2016 9:49   501027_onlinehtmlform.html                                   Attorney Client
SWITCH‐AX‐1229797 ‐ SWITCH‐AX‐1229807       11/29/2016 9:49   Amendment                                                    Attorney Client
SWITCH‐AX‐1229808 ‐ SWITCH‐AX‐1229808       11/29/2016 9:49   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1229809 ‐ SWITCH‐AX‐1229809       11/29/2016 9:49   Slide 1                                                      Attorney Client
SWITCH‐AX‐1229810 ‐ SWITCH‐AX‐1229811       11/29/2016 9:49   POM Deal #: (OMR, FSQ, etc                                   Attorney Client
SWITCH‐AX‐1229812 ‐ SWITCH‐AX‐1229812       11/29/2016 9:49   CenturyLink Order Confirmation for order number 501026.msg   Attorney Client




                                                                          EXHIBIT 10, PAGE 2537
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 785 of 829


Bates                                   Document Date         Document Title                                                                                    Privilege
SWITCH‐AX‐1229813 ‐ SWITCH‐AX‐1229816      11/29/2016 10:18   no Title                                                                                          Attorney Client
SWITCH‐AX‐1229817 ‐ SWITCH‐AX‐1229824      11/29/2016 10:18   CFA‐AppointmentPlus‐V1‐20161128.pdf                                                               Attorney Client
SWITCH‐AX‐1229825 ‐ SWITCH‐AX‐1229825      11/29/2016 10:18   SO ‐ Appointment Plus ‐ 11‐17‐16.pdf                                                              Attorney Client
SWITCH‐AX‐1229826 ‐ SWITCH‐AX‐1229833      11/29/2016 10:18   CFA‐AppointmentPlus‐CLEAN‐20161128.pdf                                                            Attorney Client
SWITCH‐AX‐1229834 ‐ SWITCH‐AX‐1229835      11/29/2016 10:54   no Title                                                                                          Attorney Client
SWITCH‐AX‐1229836 ‐ SWITCH‐AX‐1229836      11/29/2016 10:54   eCare Notice of Assignment 070115 to Zayo.pdf                                                     Attorney Client
SWITCH‐AX‐1229837 ‐ SWITCH‐AX‐1229837      11/29/2016 10:54   Microsoft Word ‐ ATT NDOT Highway 50 Road Widening Correspondence 11212016                        Attorney Client
SWITCH‐AX‐1229838 ‐ SWITCH‐AX‐1229838      11/29/2016 11:07   Collection Report 161128.xlsx                                                                     Attorney Client
SWITCH‐AX‐1229839 ‐ SWITCH‐AX‐1229840      11/29/2016 11:50   no Title                                                                                          Attorney Client
SWITCH‐AX‐1229841 ‐ SWITCH‐AX‐1229841      11/29/2016 11:50   Microsoft Word ‐ ATT NDOT Highway 50 Road Widening Correspondence 11212016                        Attorney Client
SWITCH‐AX‐1229842 ‐ SWITCH‐AX‐1229842      11/29/2016 11:50   image001.png                                                                                      Attorney Client
SWITCH‐AX‐1229843 ‐ SWITCH‐AX‐1229843      11/29/2016 11:50   ATT00001.htm                                                                                      Attorney Client
SWITCH‐AX‐1229844 ‐ SWITCH‐AX‐1229844      11/29/2016 11:50   ATT00002.htm                                                                                      Attorney Client
SWITCH‐AX‐1229845 ‐ SWITCH‐AX‐1229845      11/29/2016 11:50   eCare Notice of Assignment 070115 to Zayo.pdf                                                     Attorney Client
SWITCH‐AX‐1229846 ‐ SWITCH‐AX‐1229847      11/29/2016 12:58   no Title                                                                                          Attorney Client
SWITCH‐AX‐1229848 ‐ SWITCH‐AX‐1229856      11/29/2016 12:58   CFA‐Valley Children's Hospital‐v5 to v6‐20161118 (Switch).docx                                    Attorney Client
SWITCH‐AX‐1229857 ‐ SWITCH‐AX‐1229857      11/29/2016 12:58   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1229858 ‐ SWITCH‐AX‐1229862      11/29/2016 13:05   no Title                                                                                          Attorney Client
SWITCH‐AX‐1229863 ‐ SWITCH‐AX‐1229896      11/29/2016 13:05   SwitchPayPaleBay_‐_STEP_Allocation_and_PayP.PDF                                                   Attorney Client
SWITCH‐AX‐1229897 ‐ SWITCH‐AX‐1229901      11/29/2016 13:07   no Title                                                                                          Attorney Client
SWITCH‐AX‐1229902 ‐ SWITCH‐AX‐1229935      11/29/2016 13:07   SwitchPayPaleBay_‐_STEP_Allocation_and_PayP.PDF                                                   Attorney Client
SWITCH‐AX‐1229936 ‐ SWITCH‐AX‐1229941      11/29/2016 13:08   c9276fa0‐40a2‐46c7‐a73f‐fa8f785717b6.msg                                                          Attorney Client
SWITCH‐AX‐1229942 ‐ SWITCH‐AX‐1229975      11/29/2016 13:08   SwitchPayPaleBay_‐_STEP_Allocation_and_PayP.PDF                                                   Attorney Client
SWITCH‐AX‐1229976 ‐ SWITCH‐AX‐1229981      11/29/2016 13:31   no Title                                                                                          Attorney Client
SWITCH‐AX‐1229982 ‐ SWITCH‐AX‐1229982      11/29/2016 13:31   image009.jpg                                                                                      Attorney Client
SWITCH‐AX‐1229983 ‐ SWITCH‐AX‐1229987      11/29/2016 13:31   Require DCIM Tools in Your Colocation Contract                                                    Attorney Client
SWITCH‐AX‐1229988 ‐ SWITCH‐AX‐1229995      11/29/2016 13:31   The Impact of Brexit on Your Data Center and Cloud Service Strategy                               Attorney Client
SWITCH‐AX‐1229996 ‐ SWITCH‐AX‐1230010      11/29/2016 13:31   Top Global Megatrends Impacting Data Center Strategies                                            Attorney Client
SWITCH‐AX‐1230011 ‐ SWITCH‐AX‐1230028      11/29/2016 13:31   Technology Overview for Data Center Colocation Services                                           Attorney Client
SWITCH‐AX‐1230029 ‐ SWITCH‐AX‐1230041      11/29/2016 13:31   The Five Distinct Market Segments of European Colocation Providers ΓÇö Market Segmentation for IT Attorney Client
SWITCH‐AX‐1230042 ‐ SWITCH‐AX‐1230047      11/29/2016 13:31   Best Practices to Optimize Cost for Colocation and Hybrid Cloud in Europe                         Attorney Client
SWITCH‐AX‐1230048 ‐ SWITCH‐AX‐1230052      11/29/2016 15:40   no Title                                                                                          Attorney Client
SWITCH‐AX‐1230053 ‐ SWITCH‐AX‐1230053      11/29/2016 15:40   image003.png                                                                                      Attorney Client
SWITCH‐AX‐1230054 ‐ SWITCH‐AX‐1230055      11/29/2016 15:43   2879d187‐10b1‐4f0e‐be79‐3a53f2235196.msg                                                          Attorney Client
SWITCH‐AX‐1230056 ‐ SWITCH‐AX‐1230075      11/29/2016 15:43   Thomas_Morton‐50Mb.pdf                                                                            Attorney Client
SWITCH‐AX‐1230076 ‐ SWITCH‐AX‐1230095      11/29/2016 15:43   Thomas_Morton‐100Mb.pdf                                                                           Attorney Client
SWITCH‐AX‐1230096 ‐ SWITCH‐AX‐1230098      11/29/2016 15:47   no Title                                                                                          Attorney Client
SWITCH‐AX‐1230099 ‐ SWITCH‐AX‐1230099      11/29/2016 15:47   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1230100 ‐ SWITCH‐AX‐1230100      11/29/2016 15:47   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1230101 ‐ SWITCH‐AX‐1230118      11/29/2016 15:47   MSA (Carrier Reseller)‐CTA‐Switch‐v3‐20160518.docx                                                Attorney Client
SWITCH‐AX‐1230119 ‐ SWITCH‐AX‐1230120      11/29/2016 15:47   Master Services                                                                                   Attorney Client
SWITCH‐AX‐1230121 ‐ SWITCH‐AX‐1230126      11/29/2016 16:09   no Title                                                                                          Attorney Client
SWITCH‐AX‐1230127 ‐ SWITCH‐AX‐1230127      11/29/2016 16:09   Collection Report 161129.xlsx                                                                     Attorney Client
SWITCH‐AX‐1230128 ‐ SWITCH‐AX‐1230128      11/29/2016 16:09   Collection Report 161129.xlsx                                                                     Attorney Client
SWITCH‐AX‐1230129 ‐ SWITCH‐AX‐1230129      11/29/2016 16:09   Collection Report 161129.xlsx                                                                     Attorney Client
SWITCH‐AX‐1230130 ‐ SWITCH‐AX‐1230135      11/29/2016 16:09   1840f23b‐6e95‐48d7‐92fa‐b01f8a28618d.msg                                                          Attorney Client




                                                                           EXHIBIT 10, PAGE 2538
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 786 of 829


Bates                                   Document Date         Document Title                                                                                      Privilege
SWITCH‐AX‐1230136 ‐ SWITCH‐AX‐1230136      11/29/2016 16:09   Collection Report 161129.xlsx                                                                        Attorney Client
SWITCH‐AX‐1230137 ‐ SWITCH‐AX‐1230137      11/29/2016 16:09   Collection Report 161129.xlsx                                                                        Attorney Client
SWITCH‐AX‐1230138 ‐ SWITCH‐AX‐1230142      11/29/2016 17:31   FW Switch Series C Warrant.msg                                                                       Attorney Client
SWITCH‐AX‐1230143 ‐ SWITCH‐AX‐1230143      11/29/2016 17:31   image001.jpg                                                                                         Attorney Client
SWITCH‐AX‐1230144 ‐ SWITCH‐AX‐1230151      11/29/2016 17:31   [Redacted] Switch Term sheet_executed                                                                Attorney Client
SWITCH‐AX‐1230152 ‐ SWITCH‐AX‐1230153      11/29/2016 18:34   no Title                                                                                             Attorney Client
SWITCH‐AX‐1230154 ‐ SWITCH‐AX‐1230178      11/29/2016 18:34   THE MORRIS FAMILY TRUST                                                                              Attorney Client
SWITCH‐AX‐1230179 ‐ SWITCH‐AX‐1230181      11/29/2016 18:34   Transfer of Units to New Member.pdf                                                                  Attorney Client
SWITCH‐AX‐1230182 ‐ SWITCH‐AX‐1230189      11/29/2016 18:34   Certificate of Trust.pdf                                                                             Attorney Client
SWITCH‐AX‐1230190 ‐ SWITCH‐AX‐1230207      11/29/2016 18:34   Master Operating Agreement.pdf                                                                       Attorney Client
SWITCH‐AX‐1230208 ‐ SWITCH‐AX‐1230208      11/29/2016 20:14   no Title                                                                                             Attorney Client
SWITCH‐AX‐1230209 ‐ SWITCH‐AX‐1230209      11/29/2016 20:14   Untitled.msg                                                                                         Attorney Client
SWITCH‐AX‐1230210 ‐ SWITCH‐AX‐1230210      11/29/2016 20:14   Untitled.msg                                                                                         Attorney Client
SWITCH‐AX‐1230211 ‐ SWITCH‐AX‐1230211      11/29/2016 20:14   Untitled.msg                                                                                         Attorney Client
SWITCH‐AX‐1230212 ‐ SWITCH‐AX‐1230212      11/29/2016 20:14   Untitled.msg                                                                                         Attorney Client
SWITCH‐AX‐1230213 ‐ SWITCH‐AX‐1230213      11/29/2016 20:14   Untitled.msg                                                                                         Attorney Client
SWITCH‐AX‐1230214 ‐ SWITCH‐AX‐1230214      11/29/2016 20:14   Untitled.msg                                                                                         Attorney Client
SWITCH‐AX‐1230215 ‐ SWITCH‐AX‐1230215      11/29/2016 20:14   Untitled.msg                                                                                         Attorney Client
SWITCH‐AX‐1230216 ‐ SWITCH‐AX‐1230216      11/29/2016 20:14   Untitled.msg                                                                                         Attorney Client
SWITCH‐AX‐1230217 ‐ SWITCH‐AX‐1230217       11/30/2016 4:07   no Title                                                                                             Attorney Client
SWITCH‐AX‐1230218 ‐ SWITCH‐AX‐1230218       11/30/2016 4:07   Untitled.msg                                                                                         Attorney Client
SWITCH‐AX‐1230219 ‐ SWITCH‐AX‐1230219       11/30/2016 4:07   Untitled.msg                                                                                         Attorney Client
SWITCH‐AX‐1230220 ‐ SWITCH‐AX‐1230220       11/30/2016 4:07   Untitled.msg                                                                                         Attorney Client
SWITCH‐AX‐1230221 ‐ SWITCH‐AX‐1230221       11/30/2016 4:07   Untitled.msg                                                                                         Attorney Client
SWITCH‐AX‐1230222 ‐ SWITCH‐AX‐1230222       11/30/2016 4:07   Untitled.msg                                                                                         Attorney Client
SWITCH‐AX‐1230223 ‐ SWITCH‐AX‐1230226       11/30/2016 8:42   fc84743c‐c0eb‐447e‐b7a5‐53878ca1b2e0.msg                                                             Attorney Client
SWITCH‐AX‐1230227 ‐ SWITCH‐AX‐1230227       11/30/2016 9:06   2017 Revenue Forecast Model 11.30.16.xlsx                                                            Attorney Client
SWITCH‐AX‐1230228 ‐ SWITCH‐AX‐1230229       11/30/2016 9:10   57757cbc‐c2a7‐4257‐8eb5‐0c3710d9c82f.msg                                                             Attorney Client
SWITCH‐AX‐1230230 ‐ SWITCH‐AX‐1230233       11/30/2016 9:10   Smith Barney Acquisition Fund, Inc. ‐ Notice of Extraordinary General Meeting ‐ Voluntary LiquidationAttorney Client
SWITCH‐AX‐1230234 ‐ SWITCH‐AX‐1230290       11/30/2016 9:10   Dali ‐ Restated Memorandum and Articles of Association (Series C) (WSGR ....doc                      Attorney Client
SWITCH‐AX‐1230291 ‐ SWITCH‐AX‐1230295       11/30/2016 9:10   Form of Proxy for EGM re: SMIC                                                                       Attorney Client
SWITCH‐AX‐1230296 ‐ SWITCH‐AX‐1230296       11/30/2016 9:49   no Title                                                                                             Attorney Client
SWITCH‐AX‐1230297 ‐ SWITCH‐AX‐1230307       11/30/2016 9:49   CFA‐Charter‐v5 to v6‐20161128 (Switch).docx                                                          Attorney Client
SWITCH‐AX‐1230308 ‐ SWITCH‐AX‐1230308       11/30/2016 9:49   image001.jpg                                                                                         Attorney Client
SWITCH‐AX‐1230309 ‐ SWITCH‐AX‐1230309       11/30/2016 9:52   no Title                                                                                             Attorney Client
SWITCH‐AX‐1230310 ‐ SWITCH‐AX‐1230320       11/30/2016 9:52   CFA‐Charter‐v5 to v6‐20161128 (Switch).docx                                                          Attorney Client
SWITCH‐AX‐1230321 ‐ SWITCH‐AX‐1230321       11/30/2016 9:52   image001.jpg                                                                                         Attorney Client
SWITCH‐AX‐1230322 ‐ SWITCH‐AX‐1230324      11/30/2016 10:11   289923ca‐3277‐45ee‐87a3‐a548dc6d4d77.msg                                                             Attorney Client
SWITCH‐AX‐1230325 ‐ SWITCH‐AX‐1230325      11/30/2016 10:11   image003.png                                                                                         Attorney Client
SWITCH‐AX‐1230326 ‐ SWITCH‐AX‐1230326      11/30/2016 10:11   C940‐07‐002‐C.pdf                                                                                    Attorney Client
SWITCH‐AX‐1230327 ‐ SWITCH‐AX‐1230334      11/30/2016 10:11   C940‐07‐001‐M.pdf                                                                                    Attorney Client
SWITCH‐AX‐1230335 ‐ SWITCH‐AX‐1230335      11/30/2016 10:11   image001.jpg                                                                                         Attorney Client
SWITCH‐AX‐1230336 ‐ SWITCH‐AX‐1230338      11/30/2016 10:15   5ac0dd1d‐3772‐493b‐b815‐665d40fcdde7.msg                                                             Attorney Client
SWITCH‐AX‐1230339 ‐ SWITCH‐AX‐1230342      11/30/2016 10:15   Smith Barney Acquisition Fund, Inc. ‐ Notice of Extraordinary General Meeting ‐ Voluntary LiquidationAttorney Client
SWITCH‐AX‐1230343 ‐ SWITCH‐AX‐1230399      11/30/2016 10:15   Dali ‐ Restated Memorandum and Articles of Association (Series C) (WSGR ....doc                      Attorney Client
SWITCH‐AX‐1230400 ‐ SWITCH‐AX‐1230404      11/30/2016 10:15   Form of Proxy for EGM re: SMIC                                                                       Attorney Client




                                                                           EXHIBIT 10, PAGE 2539
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 787 of 829


Bates                                   Document Date         Document Title                                                                              Privilege
SWITCH‐AX‐1230405 ‐ SWITCH‐AX‐1230405      11/30/2016 11:36   1db4e8c7‐c212‐47ce‐8b87‐036ab6a6e33a.msg                                                    Attorney Client
SWITCH‐AX‐1230406 ‐ SWITCH‐AX‐1230433      11/30/2016 11:36   SUPERNAP_Italia_S.r.l._‐_Order_for_Colocation_Services_MXP62__MXP62___2016‐11‐25__EXE.pdf   Attorney Client
SWITCH‐AX‐1230434 ‐ SWITCH‐AX‐1230434      11/30/2016 12:05   no Title                                                                                    Attorney Client
SWITCH‐AX‐1230435 ‐ SWITCH‐AX‐1230462      11/30/2016 12:05   SUPERNAP_Italia_S.r.l._‐_Order_for_Colocation_Services_MXP62__MXP62___2016‐11‐25__EXE.pdf   Attorney Client
SWITCH‐AX‐1230463 ‐ SWITCH‐AX‐1230465      11/30/2016 12:48   no Title                                                                                    Attorney Client
SWITCH‐AX‐1230466 ‐ SWITCH‐AX‐1230468      11/30/2016 12:48   SUPERNAP Italia Srl_Mutual NDA_CW review_161125(HG).docx                                    Attorney Client
SWITCH‐AX‐1230469 ‐ SWITCH‐AX‐1230471      11/30/2016 12:48   SUPERNAP Italia Srl_Mutual NDA_FINAL_161125(HG).docx                                        Attorney Client
SWITCH‐AX‐1230472 ‐ SWITCH‐AX‐1230474      11/30/2016 12:56   no Title                                                                                    Attorney Client
SWITCH‐AX‐1230475 ‐ SWITCH‐AX‐1230477      11/30/2016 12:56   SUPERNAP Italia Srl_Mutual NDA_CW review_161125(HG).docx                                    Attorney Client
SWITCH‐AX‐1230478 ‐ SWITCH‐AX‐1230480      11/30/2016 12:56   SUPERNAP Italia Srl_Mutual NDA_FINAL_161125(HG).docx                                        Attorney Client
SWITCH‐AX‐1230481 ‐ SWITCH‐AX‐1230481      11/30/2016 13:07   no Title                                                                                    Attorney Client
SWITCH‐AX‐1230482 ‐ SWITCH‐AX‐1230509      11/30/2016 13:07   SUPERNAP_Italia_S.r.l._‐_Order_for_Colocation_Services_MXP62__MXP62___2016‐11‐25__EXE.pdf   Attorney Client
SWITCH‐AX‐1230510 ‐ SWITCH‐AX‐1230511      11/30/2016 13:30   no Title                                                                                    Attorney Client
SWITCH‐AX‐1230512 ‐ SWITCH‐AX‐1230512      11/30/2016 13:51   no Title                                                                                    Attorney Client
SWITCH‐AX‐1230513 ‐ SWITCH‐AX‐1230532      11/30/2016 13:51   Thomas_Morton‐100Mb.pdf                                                                     Attorney Client
SWITCH‐AX‐1230533 ‐ SWITCH‐AX‐1230552      11/30/2016 13:51   Thomas_Morton‐50Mb.pdf                                                                      Attorney Client
SWITCH‐AX‐1230553 ‐ SWITCH‐AX‐1230564      11/30/2016 14:32   no Title                                                                                    Attorney Client
SWITCH‐AX‐1230565 ‐ SWITCH‐AX‐1230565      11/30/2016 14:32   Level 3 GLOBAL Building List 11.30.16.xlsx                                                  Attorney Client
SWITCH‐AX‐1230566 ‐ SWITCH‐AX‐1230572      11/30/2016 14:39   no Title                                                                                    Attorney Client
SWITCH‐AX‐1230573 ‐ SWITCH‐AX‐1230592      11/30/2016 14:39   Thomas_Morton‐50Mb.pdf                                                                      Attorney Client
SWITCH‐AX‐1230593 ‐ SWITCH‐AX‐1230612      11/30/2016 14:39   Thomas_Morton‐100Mb.pdf                                                                     Attorney Client
SWITCH‐AX‐1230613 ‐ SWITCH‐AX‐1230614      11/30/2016 14:44   no Title                                                                                    Attorney Client
SWITCH‐AX‐1230615 ‐ SWITCH‐AX‐1230615      11/30/2016 14:44   image002.jpg                                                                                Attorney Client
SWITCH‐AX‐1230616 ‐ SWITCH‐AX‐1230616      11/30/2016 14:44   scan.pdf                                                                                    Attorney Client
SWITCH‐AX‐1230617 ‐ SWITCH‐AX‐1230619      11/30/2016 14:44   Switch SO 730538 NAP8 8to 600 Winter 10G 24 Month.pdf                                       Attorney Client
SWITCH‐AX‐1230620 ‐ SWITCH‐AX‐1230621      11/30/2016 14:44   7f3ce496‐b04c‐4b94‐98f6‐cecb686a588a.msg                                                    Attorney Client
SWITCH‐AX‐1230622 ‐ SWITCH‐AX‐1230624      11/30/2016 14:44   Switch SO 730538 NAP8 8to 600 Winter 10G 24 Month.pdf                                       Attorney Client
SWITCH‐AX‐1230625 ‐ SWITCH‐AX‐1230625      11/30/2016 14:44   image002.jpg                                                                                Attorney Client
SWITCH‐AX‐1230626 ‐ SWITCH‐AX‐1230626      11/30/2016 14:44   scan.pdf                                                                                    Attorney Client
SWITCH‐AX‐1230627 ‐ SWITCH‐AX‐1230628      11/30/2016 14:44   no Title                                                                                    Attorney Client
SWITCH‐AX‐1230629 ‐ SWITCH‐AX‐1230629      11/30/2016 14:44   image002.jpg                                                                                Attorney Client
SWITCH‐AX‐1230630 ‐ SWITCH‐AX‐1230632      11/30/2016 14:44   Switch SO 730538 NAP8 8to 600 Winter 10G 24 Month.pdf                                       Attorney Client
SWITCH‐AX‐1230633 ‐ SWITCH‐AX‐1230633      11/30/2016 14:44   scan.pdf                                                                                    Attorney Client
SWITCH‐AX‐1230634 ‐ SWITCH‐AX‐1230640      11/30/2016 15:15   b0e2843d‐d00b‐4a60‐8874‐2714b95c40ba.msg                                                    Attorney Client
SWITCH‐AX‐1230641 ‐ SWITCH‐AX‐1230660      11/30/2016 15:15   Thomas_Morton‐50Mb.pdf                                                                      Attorney Client
SWITCH‐AX‐1230661 ‐ SWITCH‐AX‐1230680      11/30/2016 15:15   Thomas_Morton‐100Mb.pdf                                                                     Attorney Client
SWITCH‐AX‐1230681 ‐ SWITCH‐AX‐1230681      11/30/2016 15:23   no Title                                                                                    Attorney Client
SWITCH‐AX‐1230682 ‐ SWITCH‐AX‐1230682      11/30/2016 15:23   SO ‐ UBER (Zayo single 100G Transport‐GIG E) 11‐28‐16.pdf                                   Attorney Client
SWITCH‐AX‐1230683 ‐ SWITCH‐AX‐1230685      11/30/2016 15:23   Switch SO 726731 100G x 4.pdf                                                               Attorney Client
SWITCH‐AX‐1230686 ‐ SWITCH‐AX‐1230687      11/30/2016 15:32   d436792d‐7d22‐43fc‐818b‐fdf945f1da28.msg                                                    Attorney Client
SWITCH‐AX‐1230688 ‐ SWITCH‐AX‐1230695      11/30/2016 15:32   A941‐07‐001‐M.pdf                                                                           Attorney Client
SWITCH‐AX‐1230696 ‐ SWITCH‐AX‐1230696      11/30/2016 15:32   image002.jpg                                                                                Attorney Client
SWITCH‐AX‐1230697 ‐ SWITCH‐AX‐1230697      11/30/2016 15:32   A941‐07‐002‐C.pdf                                                                           Attorney Client
SWITCH‐AX‐1230698 ‐ SWITCH‐AX‐1230699      11/30/2016 15:39   no Title                                                                                    Attorney Client
SWITCH‐AX‐1230700 ‐ SWITCH‐AX‐1230700      11/30/2016 15:39   image002.jpg                                                                                Attorney Client
SWITCH‐AX‐1230701 ‐ SWITCH‐AX‐1230705      11/30/2016 16:17   b69bdf42‐1b7e‐4765‐8601‐060a473e2895.msg                                                    Attorney Client




                                                                          EXHIBIT 10, PAGE 2540
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 788 of 829


Bates                                   Document Date         Document Title                                                                              Privilege
SWITCH‐AX‐1230706 ‐ SWITCH‐AX‐1230706      11/30/2016 16:17   Collection Report 161130.xlsx                                                               Attorney Client
SWITCH‐AX‐1230707 ‐ SWITCH‐AX‐1230707      11/30/2016 16:17   Collection Report 161130.xlsx                                                               Attorney Client
SWITCH‐AX‐1230708 ‐ SWITCH‐AX‐1230712      11/30/2016 16:17   no Title                                                                                    Attorney Client
SWITCH‐AX‐1230713 ‐ SWITCH‐AX‐1230713      11/30/2016 16:17   Collection Report 161130.xlsx                                                               Attorney Client
SWITCH‐AX‐1230714 ‐ SWITCH‐AX‐1230714      11/30/2016 16:17   Collection Report 161130.xlsx                                                               Attorney Client
SWITCH‐AX‐1230715 ‐ SWITCH‐AX‐1230717      11/30/2016 16:34   8d544ef1‐f526‐4cb6‐b246‐72df249974c1.msg                                                    Attorney Client
SWITCH‐AX‐1230718 ‐ SWITCH‐AX‐1230760      11/30/2016 16:34   Microsoft PowerPoint ‐ BMO Switch Disussion Materials 2016.11.30 vF.pptx                    Attorney Client
SWITCH‐AX‐1230761 ‐ SWITCH‐AX‐1230764      11/30/2016 16:34   Rating Agency Methodology                                                                   Attorney Client
SWITCH‐AX‐1230765 ‐ SWITCH‐AX‐1230767      11/30/2016 16:34   Microsoft PowerPoint ‐ BMO Switch Rating Agency Methodology (June 2016).pptx                Attorney Client
SWITCH‐AX‐1230768 ‐ SWITCH‐AX‐1230811      11/30/2016 16:34   Title Page                                                                                  Attorney Client
SWITCH‐AX‐1230812 ‐ SWITCH‐AX‐1230812      11/30/2016 16:37   no Title                                                                                    Attorney Client
SWITCH‐AX‐1230813 ‐ SWITCH‐AX‐1230855      11/30/2016 16:37   Microsoft PowerPoint ‐ BMO Switch Disussion Materials 2016.11.30 vF.pptx                    Attorney Client
SWITCH‐AX‐1230856 ‐ SWITCH‐AX‐1230899      11/30/2016 16:37   Title Page                                                                                  Attorney Client
SWITCH‐AX‐1230900 ‐ SWITCH‐AX‐1230900      11/30/2016 17:03   Collection Report 161130.xlsx                                                               Attorney Client
SWITCH‐AX‐1230901 ‐ SWITCH‐AX‐1230901      11/30/2016 17:51   no Title                                                                                    Attorney Client
SWITCH‐AX‐1230902 ‐ SWITCH‐AX‐1230929      11/30/2016 17:51   SUPERNAP_Italia_S.r.l._‐_Order_for_Colocation_Services_MXP62__MXP62___2016‐11‐25__EXE.pdf   Attorney Client
SWITCH‐AX‐1230930 ‐ SWITCH‐AX‐1230930        12/1/2016 8:32   no Title                                                                                    Attorney Client
SWITCH‐AX‐1230931 ‐ SWITCH‐AX‐1230931        12/1/2016 8:32   Compensation Comm Package 12‐01‐2016.pdf                                                    Attorney Client
SWITCH‐AX‐1230932 ‐ SWITCH‐AX‐1230933        12/1/2016 8:32   Nominations and Governance Comm Package 12‐01‐2016.pdf                                      Attorney Client
SWITCH‐AX‐1230934 ‐ SWITCH‐AX‐1230934        12/1/2016 8:32   image001.jpg                                                                                Attorney Client
SWITCH‐AX‐1230935 ‐ SWITCH‐AX‐1231026        12/1/2016 8:32   Board Package 12‐01‐2016.pdf                                                                Attorney Client
SWITCH‐AX‐1231027 ‐ SWITCH‐AX‐1231028        12/1/2016 8:39   no Title                                                                                    Attorney Client
SWITCH‐AX‐1231029 ‐ SWITCH‐AX‐1231030        12/1/2016 8:39   no Title                                                                                    Attorney Client
SWITCH‐AX‐1231031 ‐ SWITCH‐AX‐1231031        12/1/2016 8:50   no Title                                                                                    Attorney Client
SWITCH‐AX‐1231032 ‐ SWITCH‐AX‐1231032        12/1/2016 8:50   image001.jpg                                                                                Attorney Client
SWITCH‐AX‐1231033 ‐ SWITCH‐AX‐1231033        12/1/2016 8:50   Compensation Comm Package 12‐01‐2016.pdf                                                    Attorney Client
SWITCH‐AX‐1231034 ‐ SWITCH‐AX‐1231125        12/1/2016 8:50   Board Package 12‐01‐2016.pdf                                                                Attorney Client
SWITCH‐AX‐1231126 ‐ SWITCH‐AX‐1231127        12/1/2016 8:50   Nominations and Governance Comm Package 12‐01‐2016.pdf                                      Attorney Client
SWITCH‐AX‐1231128 ‐ SWITCH‐AX‐1231128        12/1/2016 8:52   no Title                                                                                    Attorney Client
SWITCH‐AX‐1231129 ‐ SWITCH‐AX‐1231129        12/1/2016 8:52   Compensation Comm Package 12‐01‐2016.pdf                                                    Attorney Client
SWITCH‐AX‐1231130 ‐ SWITCH‐AX‐1231131        12/1/2016 8:52   Nominations and Governance Comm Package 12‐01‐2016.pdf                                      Attorney Client
SWITCH‐AX‐1231132 ‐ SWITCH‐AX‐1231132        12/1/2016 8:52   image001.jpg                                                                                Attorney Client
SWITCH‐AX‐1231133 ‐ SWITCH‐AX‐1231224        12/1/2016 8:52   Board Package 12‐01‐2016.pdf                                                                Attorney Client
SWITCH‐AX‐1231225 ‐ SWITCH‐AX‐1231225        12/1/2016 8:52   no Title                                                                                    Attorney Client
SWITCH‐AX‐1231226 ‐ SWITCH‐AX‐1231227        12/1/2016 8:52   Nominations and Governance Comm Package 12‐01‐2016.pdf                                      Attorney Client
SWITCH‐AX‐1231228 ‐ SWITCH‐AX‐1231228        12/1/2016 8:52   Compensation Comm Package 12‐01‐2016.pdf                                                    Attorney Client
SWITCH‐AX‐1231229 ‐ SWITCH‐AX‐1231320        12/1/2016 8:52   Board Package 12‐01‐2016.pdf                                                                Attorney Client
SWITCH‐AX‐1231321 ‐ SWITCH‐AX‐1231321        12/1/2016 8:52   image001.jpg                                                                                Attorney Client
SWITCH‐AX‐1231322 ‐ SWITCH‐AX‐1231322        12/1/2016 9:09   no Title                                                                                    Attorney Client
SWITCH‐AX‐1231323 ‐ SWITCH‐AX‐1231323        12/1/2016 9:09   ITNET.zip                                                                                   Attorney Client
SWITCH‐AX‐1231324 ‐ SWITCH‐AX‐1231325        12/1/2016 9:09   allegato A.pdf                                                                              Attorney Client
SWITCH‐AX‐1231326 ‐ SWITCH‐AX‐1231328        12/1/2016 9:09   allegato D.pdf                                                                              Attorney Client
SWITCH‐AX‐1231329 ‐ SWITCH‐AX‐1231338        12/1/2016 9:09   SNAP_IOL Contratto Colocation All D ftIOL.pdf                                               Attorney Client
SWITCH‐AX‐1231339 ‐ SWITCH‐AX‐1231350        12/1/2016 9:09   CFA FW signed FW.PDF                                                                        Attorney Client
SWITCH‐AX‐1231351 ‐ SWITCH‐AX‐1231394        12/1/2016 9:09   02‐16 CFA firmato SNI.PDF                                                                   Attorney Client
SWITCH‐AX‐1231395 ‐ SWITCH‐AX‐1231396        12/1/2016 9:09   FW_ CFAs Supernap Italia and Loans (1_3) .msg                                               Attorney Client




                                                                          EXHIBIT 10, PAGE 2541
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 789 of 829


Bates                                   Document Date        Document Title                                     Privilege
SWITCH‐AX‐1231397 ‐ SWITCH‐AX‐1231397       12/1/2016 9:09   IOL contract firma SNIT.zip                        Attorney Client
SWITCH‐AX‐1231398 ‐ SWITCH‐AX‐1231434       12/1/2016 9:09   Allegati CFA WIND SNIT signed.pdf                  Attorney Client
SWITCH‐AX‐1231435 ‐ SWITCH‐AX‐1231451       12/1/2016 9:09   CFA WIND SNIT signed.pdf                           Attorney Client
SWITCH‐AX‐1231452 ‐ SWITCH‐AX‐1231456       12/1/2016 9:09   Re_ Salesforce Instance for SI.msg                 Attorney Client
SWITCH‐AX‐1231457 ‐ SWITCH‐AX‐1231464       12/1/2016 9:09   2nd SO Itnet signed SNIT.pdf                       Attorney Client
SWITCH‐AX‐1231465 ‐ SWITCH‐AX‐1231466       12/1/2016 9:09   Allegato B firmato.pdf                             Attorney Client
SWITCH‐AX‐1231467 ‐ SWITCH‐AX‐1231476       12/1/2016 9:09   SNAP_IOL Contratto Colocation All A ftIOL.pdf      Attorney Client
SWITCH‐AX‐1231477 ‐ SWITCH‐AX‐1231484       12/1/2016 9:09   Contratto IOL firmato SNIT.pdf                     Attorney Client
SWITCH‐AX‐1231485 ‐ SWITCH‐AX‐1231485       12/1/2016 9:09   FW.zip                                             Attorney Client
SWITCH‐AX‐1231486 ‐ SWITCH‐AX‐1231486       12/1/2016 9:09   WIND.zip                                           Attorney Client
SWITCH‐AX‐1231487 ‐ SWITCH‐AX‐1231487       12/1/2016 9:09   CFA WIND signed WIND.zip                           Attorney Client
SWITCH‐AX‐1231488 ‐ SWITCH‐AX‐1231497       12/1/2016 9:09   Allegato A firmato.pdf                             Attorney Client
SWITCH‐AX‐1231498 ‐ SWITCH‐AX‐1231498       12/1/2016 9:09   FW_ R_ CFAs Supernap Italia (2_3).msg              Attorney Client
SWITCH‐AX‐1231499 ‐ SWITCH‐AX‐1231504       12/1/2016 9:09   allegato H.pdf                                     Attorney Client
SWITCH‐AX‐1231505 ‐ SWITCH‐AX‐1231514       12/1/2016 9:09   Allegato D firmato.pdf                             Attorney Client
SWITCH‐AX‐1231515 ‐ SWITCH‐AX‐1231524       12/1/2016 9:09   SNAP_IOL Contratto Colocation All C ftIOL.pdf      Attorney Client
SWITCH‐AX‐1231525 ‐ SWITCH‐AX‐1231527       12/1/2016 9:09   allegato G.pdf                                     Attorney Client
SWITCH‐AX‐1231528 ‐ SWITCH‐AX‐1231535       12/1/2016 9:09   2nd SO Itnet signed Itnet.pdf                      Attorney Client
SWITCH‐AX‐1231536 ‐ SWITCH‐AX‐1231542       12/1/2016 9:09   allegato C.pdf                                     Attorney Client
SWITCH‐AX‐1231543 ‐ SWITCH‐AX‐1231552       12/1/2016 9:09   Allegato C firmato.pdf                             Attorney Client
SWITCH‐AX‐1231553 ‐ SWITCH‐AX‐1231560       12/1/2016 9:09   SNAP_IOL Contratto Colocation ftIOL.pdf            Attorney Client
SWITCH‐AX‐1231561 ‐ SWITCH‐AX‐1231562       12/1/2016 9:09   FW_ R_ CFAs Supernap Italia (3_3).msg              Attorney Client
SWITCH‐AX‐1231563 ‐ SWITCH‐AX‐1231564       12/1/2016 9:09   SO FW signed FW.PDF                                Attorney Client
SWITCH‐AX‐1231565 ‐ SWITCH‐AX‐1231568       12/1/2016 9:09   allegato B.pdf                                     Attorney Client
SWITCH‐AX‐1231569 ‐ SWITCH‐AX‐1231576       12/1/2016 9:09   allegato F.pdf                                     Attorney Client
SWITCH‐AX‐1231577 ‐ SWITCH‐AX‐1231578       12/1/2016 9:09   SNAP_IOL Contratto Colocation All B SO ftIOL.pdf   Attorney Client
SWITCH‐AX‐1231579 ‐ SWITCH‐AX‐1231595       12/1/2016 9:09   body.pdf                                           Attorney Client
SWITCH‐AX‐1231596 ‐ SWITCH‐AX‐1231597       12/1/2016 9:09   SO FW signed SNIT.PDF                              Attorney Client
SWITCH‐AX‐1231598 ‐ SWITCH‐AX‐1231601       12/1/2016 9:09   allegato E.pdf                                     Attorney Client
SWITCH‐AX‐1231602 ‐ SWITCH‐AX‐1231602       12/1/2016 9:09   IOL.zip                                            Attorney Client
SWITCH‐AX‐1231603 ‐ SWITCH‐AX‐1231614       12/1/2016 9:09   CFA FW signed SNIT.PDF                             Attorney Client
SWITCH‐AX‐1231615 ‐ SWITCH‐AX‐1231615       12/1/2016 9:09   CONTRATTO IOL firma IOL.ZIP                        Attorney Client
SWITCH‐AX‐1231616 ‐ SWITCH‐AX‐1231658       12/1/2016 9:09   02‐16 CFA firmato ITNET.PDF                        Attorney Client
SWITCH‐AX‐1231659 ‐ SWITCH‐AX‐1231659       12/1/2016 9:09   no Title                                           Attorney Client
SWITCH‐AX‐1231660 ‐ SWITCH‐AX‐1231660       12/1/2016 9:09   FW.zip                                             Attorney Client
SWITCH‐AX‐1231661 ‐ SWITCH‐AX‐1231662       12/1/2016 9:09   FW_ CFAs Supernap Italia and Loans (1_3) .msg      Attorney Client
SWITCH‐AX‐1231663 ‐ SWITCH‐AX‐1231665       12/1/2016 9:09   allegato G.pdf                                     Attorney Client
SWITCH‐AX‐1231666 ‐ SWITCH‐AX‐1231672       12/1/2016 9:09   allegato C.pdf                                     Attorney Client
SWITCH‐AX‐1231673 ‐ SWITCH‐AX‐1231673       12/1/2016 9:09   IOL contract firma SNIT.zip                        Attorney Client
SWITCH‐AX‐1231674 ‐ SWITCH‐AX‐1231678       12/1/2016 9:09   Re_ Salesforce Instance for SI.msg                 Attorney Client
SWITCH‐AX‐1231679 ‐ SWITCH‐AX‐1231681       12/1/2016 9:09   allegato D.pdf                                     Attorney Client
SWITCH‐AX‐1231682 ‐ SWITCH‐AX‐1231682       12/1/2016 9:09   CFA WIND signed WIND.zip                           Attorney Client
SWITCH‐AX‐1231683 ‐ SWITCH‐AX‐1231684       12/1/2016 9:09   SNAP_IOL Contratto Colocation All B SO ftIOL.pdf   Attorney Client
SWITCH‐AX‐1231685 ‐ SWITCH‐AX‐1231686       12/1/2016 9:09   allegato A.pdf                                     Attorney Client
SWITCH‐AX‐1231687 ‐ SWITCH‐AX‐1231687       12/1/2016 9:09   IOL.zip                                            Attorney Client
SWITCH‐AX‐1231688 ‐ SWITCH‐AX‐1231689       12/1/2016 9:09   Allegato B firmato.pdf                             Attorney Client




                                                                          EXHIBIT 10, PAGE 2542
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 790 of 829


Bates                                   Document Date         Document Title                                                                              Privilege
SWITCH‐AX‐1231690 ‐ SWITCH‐AX‐1231701        12/1/2016 9:09   CFA FW signed SNIT.PDF                                                                      Attorney Client
SWITCH‐AX‐1231702 ‐ SWITCH‐AX‐1231744        12/1/2016 9:09   02‐16 CFA firmato ITNET.PDF                                                                 Attorney Client
SWITCH‐AX‐1231745 ‐ SWITCH‐AX‐1231746        12/1/2016 9:09   FW_ R_ CFAs Supernap Italia (3_3).msg                                                       Attorney Client
SWITCH‐AX‐1231747 ‐ SWITCH‐AX‐1231754        12/1/2016 9:09   2nd SO Itnet signed SNIT.pdf                                                                Attorney Client
SWITCH‐AX‐1231755 ‐ SWITCH‐AX‐1231758        12/1/2016 9:09   allegato B.pdf                                                                              Attorney Client
SWITCH‐AX‐1231759 ‐ SWITCH‐AX‐1231770        12/1/2016 9:09   CFA FW signed FW.PDF                                                                        Attorney Client
SWITCH‐AX‐1231771 ‐ SWITCH‐AX‐1231780        12/1/2016 9:09   Allegato C firmato.pdf                                                                      Attorney Client
SWITCH‐AX‐1231781 ‐ SWITCH‐AX‐1231790        12/1/2016 9:09   SNAP_IOL Contratto Colocation All C ftIOL.pdf                                               Attorney Client
SWITCH‐AX‐1231791 ‐ SWITCH‐AX‐1231827        12/1/2016 9:09   Allegati CFA WIND SNIT signed.pdf                                                           Attorney Client
SWITCH‐AX‐1231828 ‐ SWITCH‐AX‐1231871        12/1/2016 9:09   02‐16 CFA firmato SNI.PDF                                                                   Attorney Client
SWITCH‐AX‐1231872 ‐ SWITCH‐AX‐1231873        12/1/2016 9:09   SO FW signed FW.PDF                                                                         Attorney Client
SWITCH‐AX‐1231874 ‐ SWITCH‐AX‐1231881        12/1/2016 9:09   2nd SO Itnet signed Itnet.pdf                                                               Attorney Client
SWITCH‐AX‐1231882 ‐ SWITCH‐AX‐1231889        12/1/2016 9:09   allegato F.pdf                                                                              Attorney Client
SWITCH‐AX‐1231890 ‐ SWITCH‐AX‐1231899        12/1/2016 9:09   Allegato A firmato.pdf                                                                      Attorney Client
SWITCH‐AX‐1231900 ‐ SWITCH‐AX‐1231916        12/1/2016 9:09   CFA WIND SNIT signed.pdf                                                                    Attorney Client
SWITCH‐AX‐1231917 ‐ SWITCH‐AX‐1231918        12/1/2016 9:09   SO FW signed SNIT.PDF                                                                       Attorney Client
SWITCH‐AX‐1231919 ‐ SWITCH‐AX‐1231922        12/1/2016 9:09   allegato E.pdf                                                                              Attorney Client
SWITCH‐AX‐1231923 ‐ SWITCH‐AX‐1231923        12/1/2016 9:09   CONTRATTO IOL firma IOL.ZIP                                                                 Attorney Client
SWITCH‐AX‐1231924 ‐ SWITCH‐AX‐1231931        12/1/2016 9:09   Contratto IOL firmato SNIT.pdf                                                              Attorney Client
SWITCH‐AX‐1231932 ‐ SWITCH‐AX‐1231948        12/1/2016 9:09   body.pdf                                                                                    Attorney Client
SWITCH‐AX‐1231949 ‐ SWITCH‐AX‐1231949        12/1/2016 9:09   ITNET.zip                                                                                   Attorney Client
SWITCH‐AX‐1231950 ‐ SWITCH‐AX‐1231950        12/1/2016 9:09   FW_ R_ CFAs Supernap Italia (2_3).msg                                                       Attorney Client
SWITCH‐AX‐1231951 ‐ SWITCH‐AX‐1231956        12/1/2016 9:09   allegato H.pdf                                                                              Attorney Client
SWITCH‐AX‐1231957 ‐ SWITCH‐AX‐1231957        12/1/2016 9:09   WIND.zip                                                                                    Attorney Client
SWITCH‐AX‐1231958 ‐ SWITCH‐AX‐1231967        12/1/2016 9:09   Allegato D firmato.pdf                                                                      Attorney Client
SWITCH‐AX‐1231968 ‐ SWITCH‐AX‐1231977        12/1/2016 9:09   SNAP_IOL Contratto Colocation All D ftIOL.pdf                                               Attorney Client
SWITCH‐AX‐1231978 ‐ SWITCH‐AX‐1231987        12/1/2016 9:09   SNAP_IOL Contratto Colocation All A ftIOL.pdf                                               Attorney Client
SWITCH‐AX‐1231988 ‐ SWITCH‐AX‐1231995        12/1/2016 9:09   SNAP_IOL Contratto Colocation ftIOL.pdf                                                     Attorney Client
SWITCH‐AX‐1231996 ‐ SWITCH‐AX‐1231997        12/1/2016 9:19   no Title                                                                                    Attorney Client
SWITCH‐AX‐1231998 ‐ SWITCH‐AX‐1232013        12/1/2016 9:19   Master Operating Agreement.pdf                                                              Attorney Client
SWITCH‐AX‐1232014 ‐ SWITCH‐AX‐1232021        12/1/2016 9:19   Serenity Valley Managing Trust‐Certificate of Trust.pdf                                     Attorney Client
SWITCH‐AX‐1232022 ‐ SWITCH‐AX‐1232022        12/1/2016 9:19   Appendix A.pdf                                                                              Attorney Client
SWITCH‐AX‐1232023 ‐ SWITCH‐AX‐1232025        12/1/2016 9:19   Signed Transfer of Units to New Member.pdf                                                  Attorney Client
SWITCH‐AX‐1232026 ‐ SWITCH‐AX‐1232026        12/1/2016 9:42   no Title                                                                                    Attorney Client
SWITCH‐AX‐1232027 ‐ SWITCH‐AX‐1232027        12/1/2016 9:42   ATT00001.htm                                                                                Attorney Client
SWITCH‐AX‐1232028 ‐ SWITCH‐AX‐1232055        12/1/2016 9:42   SUPERNAP_Italia_S.r.l._‐_Order_for_Colocation_Services_MXP62__MXP62___2016‐11‐25__EXE.pdf   Attorney Client
SWITCH‐AX‐1232056 ‐ SWITCH‐AX‐1232056        12/1/2016 9:42   no Title                                                                                    Attorney Client
SWITCH‐AX‐1232057 ‐ SWITCH‐AX‐1232057        12/1/2016 9:42   ATT00001.htm                                                                                Attorney Client
SWITCH‐AX‐1232058 ‐ SWITCH‐AX‐1232085        12/1/2016 9:42   SUPERNAP_Italia_S.r.l._‐_Order_for_Colocation_Services_MXP62__MXP62___2016‐11‐25__EXE.pdf   Attorney Client
SWITCH‐AX‐1232086 ‐ SWITCH‐AX‐1232087       12/1/2016 11:05   no Title                                                                                    Attorney Client
SWITCH‐AX‐1232088 ‐ SWITCH‐AX‐1232088       12/1/2016 11:05   501236_P191721.pdf                                                                          Attorney Client
SWITCH‐AX‐1232089 ‐ SWITCH‐AX‐1232089       12/1/2016 11:05   SWITCH ‐ 2x1GB circuit.pdf                                                                  Attorney Client
SWITCH‐AX‐1232090 ‐ SWITCH‐AX‐1232090       12/1/2016 11:05   image005.jpg                                                                                Attorney Client
SWITCH‐AX‐1232091 ‐ SWITCH‐AX‐1232092       12/1/2016 11:05   501236_Email.txt                                                                            Attorney Client
SWITCH‐AX‐1232093 ‐ SWITCH‐AX‐1232094       12/1/2016 11:05   GE L‐2 order form Vegas‐Phoenix IO.xls                                                      Attorney Client
SWITCH‐AX‐1232095 ‐ SWITCH‐AX‐1232095       12/1/2016 11:05   501236_P191721.pdf                                                                          Attorney Client




                                                                          EXHIBIT 10, PAGE 2543
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 791 of 829


Bates                                   Document Date         Document Title                                                                             Privilege
SWITCH‐AX‐1232096 ‐ SWITCH‐AX‐1232096       12/1/2016 11:05   CenturyLink Order Confirmation for order number 501236.msg                                Attorney Client
SWITCH‐AX‐1232097 ‐ SWITCH‐AX‐1232097       12/1/2016 11:05   image003.jpg                                                                              Attorney Client
SWITCH‐AX‐1232098 ‐ SWITCH‐AX‐1232099       12/1/2016 11:05   501236_onlinehtmlform.html                                                                Attorney Client
SWITCH‐AX‐1232100 ‐ SWITCH‐AX‐1232110       12/1/2016 11:05   Amendment                                                                                 Attorney Client
SWITCH‐AX‐1232111 ‐ SWITCH‐AX‐1232113       12/1/2016 11:28   no Title                                                                                  Attorney Client
SWITCH‐AX‐1232114 ‐ SWITCH‐AX‐1232141       12/1/2016 11:28   SUPERNAP_Italia_S.r.l._‐_Order_for_Colocation_Services_MXP62__MXP62___2016‐11‐25__EXE.pdf Attorney Client
SWITCH‐AX‐1232142 ‐ SWITCH‐AX‐1232142       12/1/2016 11:28   image001.jpg                                                                              Attorney Client
SWITCH‐AX‐1232143 ‐ SWITCH‐AX‐1232180       12/1/2016 11:28   Switch__Ltd._‐_Master_Work_Order_for_Colocation_Services_Under_the_Master_Services_AgreemAttorney Client
SWITCH‐AX‐1232181 ‐ SWITCH‐AX‐1232192       12/1/2016 11:28   A632‐08‐001‐M.pdf                                                                         Attorney Client
SWITCH‐AX‐1232193 ‐ SWITCH‐AX‐1232193       12/1/2016 12:13   no Title                                                                                  Attorney Client
SWITCH‐AX‐1232194 ‐ SWITCH‐AX‐1232223       12/1/2016 12:13   SC Redline.docx                                                                           Attorney Client
SWITCH‐AX‐1232224 ‐ SWITCH‐AX‐1232224       12/1/2016 12:59   no Title                                                                                  Attorney Client
SWITCH‐AX‐1232225 ‐ SWITCH‐AX‐1232262       12/1/2016 12:59   Switch__Ltd._‐_Master_Work_Order_for_Colocation_Services_Under_the_Master_Services_AgreemAttorney Client
SWITCH‐AX‐1232263 ‐ SWITCH‐AX‐1232290       12/1/2016 12:59   SUPERNAP_Italia_S.r.l._‐_Order_for_Colocation_Services_MXP62__MXP62___2016‐11‐25__EXE.pdf Attorney Client
SWITCH‐AX‐1232291 ‐ SWITCH‐AX‐1232291       12/1/2016 13:00   no Title                                                                                  Attorney Client
SWITCH‐AX‐1232292 ‐ SWITCH‐AX‐1232329       12/1/2016 13:00   Switch__Ltd._‐_Master_Work_Order_for_Colocation_Services_Under_the_Master_Services_AgreemAttorney Client
SWITCH‐AX‐1232330 ‐ SWITCH‐AX‐1232357       12/1/2016 13:00   SUPERNAP_Italia_S.r.l._‐_Order_for_Colocation_Services_MXP62__MXP62___2016‐11‐25__EXE.pdf Attorney Client
SWITCH‐AX‐1232358 ‐ SWITCH‐AX‐1232358       12/1/2016 13:03   no Title                                                                                  Attorney Client
SWITCH‐AX‐1232359 ‐ SWITCH‐AX‐1232388       12/1/2016 13:03   SC Redline 12‐1‐16 V2.docx                                                                Attorney Client
SWITCH‐AX‐1232389 ‐ SWITCH‐AX‐1232389       12/1/2016 13:03   no Title                                                                                  Attorney Client
SWITCH‐AX‐1232390 ‐ SWITCH‐AX‐1232419       12/1/2016 13:03   SC Redline 12‐1‐16 V2.docx                                                                Attorney Client
SWITCH‐AX‐1232420 ‐ SWITCH‐AX‐1232423       12/1/2016 13:04   no Title                                                                                  Attorney Client
SWITCH‐AX‐1232424 ‐ SWITCH‐AX‐1232425       12/1/2016 13:04   Switch Amendment #1 12‐1‐16 Switch‐Uber.docx                                              Attorney Client
SWITCH‐AX‐1232426 ‐ SWITCH‐AX‐1232429       12/1/2016 13:04   MCSA‐Uber 12‐1‐16 (Switch).docx                                                           Attorney Client
SWITCH‐AX‐1232430 ‐ SWITCH‐AX‐1232430       12/1/2016 13:04   image001.png                                                                              Attorney Client
SWITCH‐AX‐1232431 ‐ SWITCH‐AX‐1232434       12/1/2016 13:11   no Title                                                                                  Attorney Client
SWITCH‐AX‐1232435 ‐ SWITCH‐AX‐1232435       12/1/2016 13:11   image001.png                                                                              Attorney Client
SWITCH‐AX‐1232436 ‐ SWITCH‐AX‐1232439       12/1/2016 13:11   MCSA‐Uber 12‐1‐16 (Switch).docx                                                           Attorney Client
SWITCH‐AX‐1232440 ‐ SWITCH‐AX‐1232441       12/1/2016 13:11   Switch Amendment #1 12‐1‐16 Switch‐Uber.docx                                              Attorney Client
SWITCH‐AX‐1232442 ‐ SWITCH‐AX‐1232443       12/1/2016 13:52   no Title                                                                                  Attorney Client
SWITCH‐AX‐1232444 ‐ SWITCH‐AX‐1232475       12/1/2016 13:52   Cover page                                                                                Attorney Client
SWITCH‐AX‐1232476 ‐ SWITCH‐AX‐1232476       12/1/2016 14:04   no Title                                                                                  Attorney Client
SWITCH‐AX‐1232477 ‐ SWITCH‐AX‐1232485       12/1/2016 14:04   China Telecom USA Sales Partner                                                           Attorney Client
SWITCH‐AX‐1232486 ‐ SWITCH‐AX‐1232486       12/1/2016 14:04   image001.jpg                                                                              Attorney Client
SWITCH‐AX‐1232487 ‐ SWITCH‐AX‐1232488       12/1/2016 14:10   no Title                                                                                  Attorney Client
SWITCH‐AX‐1232489 ‐ SWITCH‐AX‐1232489       12/1/2016 14:10   image004.jpg                                                                              Attorney Client
SWITCH‐AX‐1232490 ‐ SWITCH‐AX‐1232490       12/1/2016 14:10   image003.jpg                                                                              Attorney Client
SWITCH‐AX‐1232491 ‐ SWITCH‐AX‐1232499       12/1/2016 14:10   China Telecom USA Sales Partner                                                           Attorney Client
SWITCH‐AX‐1232500 ‐ SWITCH‐AX‐1232501       12/1/2016 14:10   no Title                                                                                  Attorney Client
SWITCH‐AX‐1232502 ‐ SWITCH‐AX‐1232502       12/1/2016 14:10   image001.jpg                                                                              Attorney Client
SWITCH‐AX‐1232503 ‐ SWITCH‐AX‐1232503       12/1/2016 14:10   image005.jpg                                                                              Attorney Client
SWITCH‐AX‐1232504 ‐ SWITCH‐AX‐1232512       12/1/2016 14:10   China Telecom USA Sales Partner                                                           Attorney Client
SWITCH‐AX‐1232513 ‐ SWITCH‐AX‐1232513       12/1/2016 14:10   image002.jpg                                                                              Attorney Client
SWITCH‐AX‐1232514 ‐ SWITCH‐AX‐1232514       12/1/2016 14:10   image006.jpg                                                                              Attorney Client
SWITCH‐AX‐1232515 ‐ SWITCH‐AX‐1232516       12/1/2016 14:18   no Title                                                                                  Attorney Client
SWITCH‐AX‐1232517 ‐ SWITCH‐AX‐1232548       12/1/2016 14:18   Cover page                                                                                Attorney Client




                                                                          EXHIBIT 10, PAGE 2544
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 792 of 829


Bates                                   Document Date         Document Title                                                                                    Privilege
SWITCH‐AX‐1232549 ‐ SWITCH‐AX‐1232549       12/1/2016 14:18   no Title                                                                                          Attorney Client
SWITCH‐AX‐1232550 ‐ SWITCH‐AX‐1232551       12/1/2016 14:18   Master Services                                                                                   Attorney Client
SWITCH‐AX‐1232552 ‐ SWITCH‐AX‐1232552       12/1/2016 14:18   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1232553 ‐ SWITCH‐AX‐1232570       12/1/2016 14:18   MSA (Carrier Reseller)‐CTA‐Switch‐v3‐20160518 (Switch edits 20161201).docx                        Attorney Client
SWITCH‐AX‐1232571 ‐ SWITCH‐AX‐1232572       12/1/2016 14:24   no Title                                                                                          Attorney Client
SWITCH‐AX‐1232573 ‐ SWITCH‐AX‐1232573       12/1/2016 14:24   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1232574 ‐ SWITCH‐AX‐1232574       12/1/2016 14:24   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1232575 ‐ SWITCH‐AX‐1232592       12/1/2016 14:24   MSA (Carrier Reseller)‐CTA‐Switch‐v3‐20160518 (Switch edits 20161201).docx                        Attorney Client
SWITCH‐AX‐1232593 ‐ SWITCH‐AX‐1232593       12/1/2016 14:24   image004.jpg                                                                                      Attorney Client
SWITCH‐AX‐1232594 ‐ SWITCH‐AX‐1232594       12/1/2016 14:24   image003.jpg                                                                                      Attorney Client
SWITCH‐AX‐1232595 ‐ SWITCH‐AX‐1232596       12/1/2016 14:24   Master Services                                                                                   Attorney Client
SWITCH‐AX‐1232597 ‐ SWITCH‐AX‐1232598       12/1/2016 14:24   no Title                                                                                          Attorney Client
SWITCH‐AX‐1232599 ‐ SWITCH‐AX‐1232600       12/1/2016 14:24   Master Services                                                                                   Attorney Client
SWITCH‐AX‐1232601 ‐ SWITCH‐AX‐1232601       12/1/2016 14:24   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1232602 ‐ SWITCH‐AX‐1232619       12/1/2016 14:24   MSA (Carrier Reseller)‐CTA‐Switch‐v3‐20160518 (Switch edits 20161201).docx                        Attorney Client
SWITCH‐AX‐1232620 ‐ SWITCH‐AX‐1232620       12/1/2016 14:24   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1232621 ‐ SWITCH‐AX‐1232622       12/1/2016 14:25   no Title                                                                                          Attorney Client
SWITCH‐AX‐1232623 ‐ SWITCH‐AX‐1232623       12/1/2016 14:25   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1232624 ‐ SWITCH‐AX‐1232625       12/1/2016 14:25   Master Services                                                                                   Attorney Client
SWITCH‐AX‐1232626 ‐ SWITCH‐AX‐1232626       12/1/2016 14:25   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1232627 ‐ SWITCH‐AX‐1232644       12/1/2016 14:25   MSA (Carrier Reseller)‐CTA‐Switch‐v3‐20160518 (Switch edits 20161201).docx                        Attorney Client
SWITCH‐AX‐1232645 ‐ SWITCH‐AX‐1232651       12/1/2016 14:34   no Title                                                                                          Attorney Client
SWITCH‐AX‐1232652 ‐ SWITCH‐AX‐1232657       12/1/2016 14:34   20161130 MCSA Avago Switch v2 to v3 (Switch Edits).docx                                           Attorney Client
SWITCH‐AX‐1232658 ‐ SWITCH‐AX‐1232658       12/1/2016 14:34   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1232659 ‐ SWITCH‐AX‐1232659       12/1/2016 14:34   image003.png                                                                                      Attorney Client
SWITCH‐AX‐1232660 ‐ SWITCH‐AX‐1232660       12/1/2016 14:34   image002.png                                                                                      Attorney Client
SWITCH‐AX‐1232661 ‐ SWITCH‐AX‐1232661       12/1/2016 14:52   1335 Prepaid Expenses Reconciliation‐NOV.xlsx                                                     Attorney Client
SWITCH‐AX‐1232662 ‐ SWITCH‐AX‐1232664       12/1/2016 16:36   no Title                                                                                          Attorney Client
SWITCH‐AX‐1232665 ‐ SWITCH‐AX‐1232669       12/1/2016 16:39   428c31b1‐e28e‐457a‐bcd8‐ba5760156aa6.msg                                                          Attorney Client
SWITCH‐AX‐1232670 ‐ SWITCH‐AX‐1232670       12/1/2016 16:39   Collection Report 161201.xlsx                                                                     Attorney Client
SWITCH‐AX‐1232671 ‐ SWITCH‐AX‐1232671       12/1/2016 16:39   Collection Report 161201.xlsx                                                                     Attorney Client
SWITCH‐AX‐1232672 ‐ SWITCH‐AX‐1232676       12/1/2016 16:39   no Title                                                                                          Attorney Client
SWITCH‐AX‐1232677 ‐ SWITCH‐AX‐1232677       12/1/2016 16:39   Collection Report 161201.xlsx                                                                     Attorney Client
SWITCH‐AX‐1232678 ‐ SWITCH‐AX‐1232678       12/1/2016 16:39   Collection Report 161201.xlsx                                                                     Attorney Client
SWITCH‐AX‐1232679 ‐ SWITCH‐AX‐1232682       12/1/2016 16:41   d3f0ef4c‐9d61‐4443‐937f‐2aeac2ff6fd7.msg                                                          Attorney Client
SWITCH‐AX‐1232683 ‐ SWITCH‐AX‐1232686       12/1/2016 16:41   no Title                                                                                          Attorney Client
SWITCH‐AX‐1232687 ‐ SWITCH‐AX‐1232687       12/1/2016 17:03   no Title                                                                                          Attorney Client
SWITCH‐AX‐1232688 ‐ SWITCH‐AX‐1232689       12/1/2016 17:03   Illustrative Management Representation Letter for Financial Statement Audit Engagements (ExcludingAttorney Client
SWITCH‐AX‐1232690 ‐ SWITCH‐AX‐1232690       12/1/2016 17:03   image001.png                                                                                      Attorney Client
SWITCH‐AX‐1232691 ‐ SWITCH‐AX‐1232700       12/1/2016 17:28   no Title                                                                                          Attorney Client
SWITCH‐AX‐1232701 ‐ SWITCH‐AX‐1232701       12/1/2016 17:28   image003.png                                                                                      Attorney Client
SWITCH‐AX‐1232702 ‐ SWITCH‐AX‐1232707       12/1/2016 17:28   20161130 MCSA Avago Switch v2 to v3 (Switch Edits)AvagoFeedback.docx                              Attorney Client
SWITCH‐AX‐1232708 ‐ SWITCH‐AX‐1232708       12/1/2016 17:28   image002.png                                                                                      Attorney Client
SWITCH‐AX‐1232709 ‐ SWITCH‐AX‐1232709       12/1/2016 17:28   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1232710 ‐ SWITCH‐AX‐1232711       12/1/2016 18:00   no Title                                                                                          Attorney Client
SWITCH‐AX‐1232712 ‐ SWITCH‐AX‐1232712       12/1/2016 18:00   image001.jpg                                                                                      Attorney Client




                                                                           EXHIBIT 10, PAGE 2545
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 793 of 829


Bates                                   Document Date         Document Title                                                                                    Privilege
SWITCH‐AX‐1232713 ‐ SWITCH‐AX‐1232713       12/1/2016 18:00   Hospitality and Gaming Customer list (including Casinos).xlsx                                     Attorney Client
SWITCH‐AX‐1232714 ‐ SWITCH‐AX‐1232716       12/1/2016 18:06   no Title                                                                                          Attorney Client
SWITCH‐AX‐1232717 ‐ SWITCH‐AX‐1232717       12/1/2016 18:06   image003.jpg                                                                                      Attorney Client
SWITCH‐AX‐1232718 ‐ SWITCH‐AX‐1232720       12/1/2016 18:12   no Title                                                                                          Attorney Client
SWITCH‐AX‐1232721 ‐ SWITCH‐AX‐1232721       12/1/2016 18:12   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1232722 ‐ SWITCH‐AX‐1232724       12/1/2016 18:13   no Title                                                                                          Attorney Client
SWITCH‐AX‐1232725 ‐ SWITCH‐AX‐1232725       12/1/2016 18:13   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1232726 ‐ SWITCH‐AX‐1232726       12/1/2016 18:13   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1232727 ‐ SWITCH‐AX‐1232728       12/1/2016 18:20   no Title                                                                                          Attorney Client
SWITCH‐AX‐1232729 ‐ SWITCH‐AX‐1232729       12/1/2016 18:20   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1232730 ‐ SWITCH‐AX‐1232731       12/1/2016 18:20   no Title                                                                                          Attorney Client
SWITCH‐AX‐1232732 ‐ SWITCH‐AX‐1232732       12/1/2016 18:20   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1232733 ‐ SWITCH‐AX‐1232735       12/1/2016 18:25   no Title                                                                                          Attorney Client
SWITCH‐AX‐1232736 ‐ SWITCH‐AX‐1232736       12/1/2016 18:25   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1232737 ‐ SWITCH‐AX‐1232737       12/1/2016 21:34   no Title                                                                                          Attorney Client
SWITCH‐AX‐1232738 ‐ SWITCH‐AX‐1232738       12/1/2016 21:34   ATT00001.htm                                                                                      Attorney Client
SWITCH‐AX‐1232739 ‐ SWITCH‐AX‐1232740       12/1/2016 21:34   Illustrative Management Representation Letter for Financial Statement Audit Engagements (ExcludingAttorney Client
SWITCH‐AX‐1232741 ‐ SWITCH‐AX‐1232741       12/1/2016 21:34   image001.png                                                                                      Attorney Client
SWITCH‐AX‐1232742 ‐ SWITCH‐AX‐1232742       12/1/2016 21:34   ATT00002.htm                                                                                      Attorney Client
SWITCH‐AX‐1232743 ‐ SWITCH‐AX‐1232743       12/1/2016 21:34   no Title                                                                                          Attorney Client
SWITCH‐AX‐1232744 ‐ SWITCH‐AX‐1232745       12/1/2016 21:34   Illustrative Management Representation Letter for Financial Statement Audit Engagements (ExcludingAttorney Client
SWITCH‐AX‐1232746 ‐ SWITCH‐AX‐1232746       12/1/2016 21:34   image001.png                                                                                      Attorney Client
SWITCH‐AX‐1232747 ‐ SWITCH‐AX‐1232747       12/1/2016 21:34   ATT00002.htm                                                                                      Attorney Client
SWITCH‐AX‐1232748 ‐ SWITCH‐AX‐1232748       12/1/2016 21:34   ATT00001.htm                                                                                      Attorney Client
SWITCH‐AX‐1232749 ‐ SWITCH‐AX‐1232749        12/2/2016 8:49   no Title                                                                                          Attorney Client
SWITCH‐AX‐1232750 ‐ SWITCH‐AX‐1232750        12/2/2016 8:49   PowerPoint Presentation                                                                           Attorney Client
SWITCH‐AX‐1232751 ‐ SWITCH‐AX‐1232751        12/2/2016 9:53   Collection Report 161201.xlsx                                                                     Attorney Client
SWITCH‐AX‐1232752 ‐ SWITCH‐AX‐1232753       12/2/2016 11:34   no Title                                                                                          Attorney Client
SWITCH‐AX‐1232754 ‐ SWITCH‐AX‐1232763       12/2/2016 11:34   COX SO & MSA.pdf                                                                                  Attorney Client
SWITCH‐AX‐1232764 ‐ SWITCH‐AX‐1232774       12/2/2016 11:34   Lyon Co School Dist SO & MSA.pdf                                                                  Attorney Client
SWITCH‐AX‐1232775 ‐ SWITCH‐AX‐1232775       12/2/2016 11:34   CP due diligence lists.xlsx                                                                       Attorney Client
SWITCH‐AX‐1232776 ‐ SWITCH‐AX‐1232776       12/2/2016 11:48   no Title                                                                                          Attorney Client
SWITCH‐AX‐1232777 ‐ SWITCH‐AX‐1232823       12/2/2016 11:48   Report.pdf                                                                                        Attorney Client
SWITCH‐AX‐1232824 ‐ SWITCH‐AX‐1232825       12/2/2016 11:56   no Title                                                                                          Attorney Client
SWITCH‐AX‐1232826 ‐ SWITCH‐AX‐1232838       12/2/2016 11:56   EnvelopePDF.pdf                                                                                   Attorney Client
SWITCH‐AX‐1232839 ‐ SWITCH‐AX‐1232841       12/2/2016 11:59   no Title                                                                                          Attorney Client
SWITCH‐AX‐1232842 ‐ SWITCH‐AX‐1232842       12/2/2016 11:59   image003.jpg                                                                                      Attorney Client
SWITCH‐AX‐1232843 ‐ SWITCH‐AX‐1232843       12/2/2016 11:59   image002.jpg                                                                                      Attorney Client
SWITCH‐AX‐1232844 ‐ SWITCH‐AX‐1232845       12/2/2016 13:27   no Title                                                                                          Attorney Client
SWITCH‐AX‐1232846 ‐ SWITCH‐AX‐1232855       12/2/2016 13:27   CFA‐Charter‐v7‐201611202 (Switch).docx                                                            Attorney Client
SWITCH‐AX‐1232856 ‐ SWITCH‐AX‐1232865       12/2/2016 13:27   Redline‐CFA‐Charter‐v6 to v7‐201611202 (Switch).docx                                              Attorney Client
SWITCH‐AX‐1232866 ‐ SWITCH‐AX‐1232866       12/2/2016 13:27   image001.jpg                                                                                      Attorney Client
SWITCH‐AX‐1232867 ‐ SWITCH‐AX‐1232868       12/2/2016 13:49   no Title                                                                                          Attorney Client
SWITCH‐AX‐1232869 ‐ SWITCH‐AX‐1232888       12/2/2016 13:49   Thomas_Morton‐50Mb.pdf                                                                            Attorney Client
SWITCH‐AX‐1232889 ‐ SWITCH‐AX‐1232908       12/2/2016 13:49   Thomas_Morton‐100Mb.pdf                                                                           Attorney Client
SWITCH‐AX‐1232909 ‐ SWITCH‐AX‐1232909       12/2/2016 15:03   no Title                                                                                          Attorney Client




                                                                           EXHIBIT 10, PAGE 2546
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 794 of 829


Bates                                   Document Date         Document Title                                                                     Privilege
SWITCH‐AX‐1232910 ‐ SWITCH‐AX‐1232939       12/2/2016 15:03   SC Redline 12‐1‐16 V2.docx                                                         Attorney Client
SWITCH‐AX‐1232940 ‐ SWITCH‐AX‐1232940       12/2/2016 15:39   Collection Report 161202.xlsx                                                      Attorney Client
SWITCH‐AX‐1232941 ‐ SWITCH‐AX‐1232944       12/2/2016 16:43   8a991f4a‐ca1b‐4854‐9633‐e716f3605648.msg                                           Attorney Client
SWITCH‐AX‐1232945 ‐ SWITCH‐AX‐1232945       12/2/2016 16:43   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1232946 ‐ SWITCH‐AX‐1232953       12/2/2016 16:43   N942‐07‐001‐M.pdf                                                                  Attorney Client
SWITCH‐AX‐1232954 ‐ SWITCH‐AX‐1232954       12/2/2016 16:43   N942‐07‐002‐C.pdf                                                                  Attorney Client
SWITCH‐AX‐1232955 ‐ SWITCH‐AX‐1232958       12/2/2016 16:58   65c3555f‐f907‐424f‐aa2d‐82ea1e63db30.msg                                           Attorney Client
SWITCH‐AX‐1232959 ‐ SWITCH‐AX‐1232959       12/2/2016 16:58   Collection Report 161202.xlsx                                                      Attorney Client
SWITCH‐AX‐1232960 ‐ SWITCH‐AX‐1232960       12/2/2016 16:58   Collection Report 161202.xlsx                                                      Attorney Client
SWITCH‐AX‐1232961 ‐ SWITCH‐AX‐1232964       12/2/2016 16:58   no Title                                                                           Attorney Client
SWITCH‐AX‐1232965 ‐ SWITCH‐AX‐1232965       12/2/2016 16:58   Collection Report 161202.xlsx                                                      Attorney Client
SWITCH‐AX‐1232966 ‐ SWITCH‐AX‐1232966       12/2/2016 16:58   Collection Report 161202.xlsx                                                      Attorney Client
SWITCH‐AX‐1232967 ‐ SWITCH‐AX‐1232968       12/2/2016 17:24   no Title                                                                           Attorney Client
SWITCH‐AX‐1232969 ‐ SWITCH‐AX‐1232971       12/2/2016 17:24   LEGAL DEPARTMENT ATTORNEY WORKFLOW_10‐14‐2015.pdf                                  Attorney Client
SWITCH‐AX‐1232972 ‐ SWITCH‐AX‐1232973       12/2/2016 17:33   no Title                                                                           Attorney Client
SWITCH‐AX‐1232974 ‐ SWITCH‐AX‐1232976       12/2/2016 17:33   LEGAL DEPARTMENT ATTORNEY WORKFLOW_10‐14‐2015.pdf                                  Attorney Client
SWITCH‐AX‐1232977 ‐ SWITCH‐AX‐1232977       12/2/2016 18:03   no Title                                                                           Attorney Client
SWITCH‐AX‐1232978 ‐ SWITCH‐AX‐1232978       12/2/2016 18:03   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1232979 ‐ SWITCH‐AX‐1232979       12/2/2016 18:03   Weekly Purchase Orders Approved 2016.xlsx                                          Attorney Client
SWITCH‐AX‐1232980 ‐ SWITCH‐AX‐1232982       12/4/2016 20:27   no Title                                                                           Attorney Client
SWITCH‐AX‐1232983 ‐ SWITCH‐AX‐1232983       12/4/2016 20:27   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1232984 ‐ SWITCH‐AX‐1232984       12/4/2016 20:27   Casino Revenue.xlsx                                                                Attorney Client
SWITCH‐AX‐1232985 ‐ SWITCH‐AX‐1232985       12/4/2016 20:27   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1232986 ‐ SWITCH‐AX‐1232988       12/4/2016 22:07   no Title                                                                           Attorney Client
SWITCH‐AX‐1232989 ‐ SWITCH‐AX‐1232989       12/4/2016 22:07   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1232990 ‐ SWITCH‐AX‐1232990       12/4/2016 22:07   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1232991 ‐ SWITCH‐AX‐1232993       12/4/2016 22:07   no Title                                                                           Attorney Client
SWITCH‐AX‐1232994 ‐ SWITCH‐AX‐1232994       12/4/2016 22:07   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1232995 ‐ SWITCH‐AX‐1232995       12/4/2016 22:07   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1232996 ‐ SWITCH‐AX‐1232998       12/4/2016 22:07   no Title                                                                           Attorney Client
SWITCH‐AX‐1232999 ‐ SWITCH‐AX‐1232999        12/5/2016 6:44   no Title                                                                           Attorney Client
SWITCH‐AX‐1233000 ‐ SWITCH‐AX‐1233004        12/5/2016 8:26   no Title                                                                           Attorney Client
SWITCH‐AX‐1233005 ‐ SWITCH‐AX‐1233005        12/5/2016 8:26   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1233006 ‐ SWITCH‐AX‐1233007        12/5/2016 9:23   no Title                                                                           Attorney Client
SWITCH‐AX‐1233008 ‐ SWITCH‐AX‐1233019        12/5/2016 9:23   VCA Wholesale MSA final.docx                                                       Attorney Client
SWITCH‐AX‐1233020 ‐ SWITCH‐AX‐1233023        12/5/2016 9:23   Wavelength‐SLA.docx                                                                Attorney Client
SWITCH‐AX‐1233024 ‐ SWITCH‐AX‐1233025        12/5/2016 9:32   no Title                                                                           Attorney Client
SWITCH‐AX‐1233026 ‐ SWITCH‐AX‐1233027        12/5/2016 9:32   MSA Addendum.pdf                                                                   Attorney Client
SWITCH‐AX‐1233028 ‐ SWITCH‐AX‐1233043        12/5/2016 9:45   30922983‐4491‐4ccc‐a0a2‐cb56e4310eae.msg                                           Attorney Client
SWITCH‐AX‐1233044 ‐ SWITCH‐AX‐1233044        12/5/2016 9:45   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1233045 ‐ SWITCH‐AX‐1233046        12/5/2016 9:45   no Title                                                                           Attorney Client
SWITCH‐AX‐1233047 ‐ SWITCH‐AX‐1233064        12/5/2016 9:45   MSA (Carrier Reseller)‐CTA‐Switch‐cta edits 12.3.16 to Switch edits 2016....docx   Attorney Client
SWITCH‐AX‐1233065 ‐ SWITCH‐AX‐1233066        12/5/2016 9:45   Master Services                                                                    Attorney Client
SWITCH‐AX‐1233067 ‐ SWITCH‐AX‐1233082        12/5/2016 9:45   no Title                                                                           Attorney Client
SWITCH‐AX‐1233083 ‐ SWITCH‐AX‐1233083        12/5/2016 9:45   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1233084 ‐ SWITCH‐AX‐1233086        12/5/2016 9:49   no Title                                                                           Attorney Client




                                                                           EXHIBIT 10, PAGE 2547
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 795 of 829


Bates                                   Document Date         Document Title                                                                     Privilege
SWITCH‐AX‐1233087 ‐ SWITCH‐AX‐1233087        12/5/2016 9:49   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1233088 ‐ SWITCH‐AX‐1233088        12/5/2016 9:49   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1233089 ‐ SWITCH‐AX‐1233090        12/5/2016 9:49   Master Services                                                                    Attorney Client
SWITCH‐AX‐1233091 ‐ SWITCH‐AX‐1233091        12/5/2016 9:49   image004.jpg                                                                       Attorney Client
SWITCH‐AX‐1233092 ‐ SWITCH‐AX‐1233092        12/5/2016 9:49   image006.jpg                                                                       Attorney Client
SWITCH‐AX‐1233093 ‐ SWITCH‐AX‐1233110        12/5/2016 9:49   MSA (Carrier Reseller)‐CTA‐Switch‐cta edits 12.3.16 to Switch edits 2016....docx   Attorney Client
SWITCH‐AX‐1233111 ‐ SWITCH‐AX‐1233113        12/5/2016 9:50   no Title                                                                           Attorney Client
SWITCH‐AX‐1233114 ‐ SWITCH‐AX‐1233114        12/5/2016 9:50   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1233115 ‐ SWITCH‐AX‐1233115        12/5/2016 9:50   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1233116 ‐ SWITCH‐AX‐1233116        12/5/2016 9:50   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1233117 ‐ SWITCH‐AX‐1233134        12/5/2016 9:50   MSA (Carrier Reseller)‐CTA‐Switch‐cta edits 12.3.16 to Switch edits 2016....docx   Attorney Client
SWITCH‐AX‐1233135 ‐ SWITCH‐AX‐1233136        12/5/2016 9:50   Master Services                                                                    Attorney Client
SWITCH‐AX‐1233137 ‐ SWITCH‐AX‐1233143       12/5/2016 10:41   no Title                                                                           Attorney Client
SWITCH‐AX‐1233144 ‐ SWITCH‐AX‐1233144       12/5/2016 10:41   image003.png                                                                       Attorney Client
SWITCH‐AX‐1233145 ‐ SWITCH‐AX‐1233145       12/5/2016 10:41   image001.png                                                                       Attorney Client
SWITCH‐AX‐1233146 ‐ SWITCH‐AX‐1233152       12/5/2016 10:51   no Title                                                                           Attorney Client
SWITCH‐AX‐1233153 ‐ SWITCH‐AX‐1233153       12/5/2016 10:51   image001.png                                                                       Attorney Client
SWITCH‐AX‐1233154 ‐ SWITCH‐AX‐1233154       12/5/2016 10:51   image003.png                                                                       Attorney Client
SWITCH‐AX‐1233155 ‐ SWITCH‐AX‐1233161       12/5/2016 10:51   zzzzFW Zayo valuations.msg                                                         Attorney Client
SWITCH‐AX‐1233162 ‐ SWITCH‐AX‐1233162       12/5/2016 10:51   image003.png                                                                       Attorney Client
SWITCH‐AX‐1233163 ‐ SWITCH‐AX‐1233163       12/5/2016 10:51   image001.png                                                                       Attorney Client
SWITCH‐AX‐1233164 ‐ SWITCH‐AX‐1233170       12/5/2016 10:51   no Title                                                                           Attorney Client
SWITCH‐AX‐1233171 ‐ SWITCH‐AX‐1233171       12/5/2016 10:51   image003.png                                                                       Attorney Client
SWITCH‐AX‐1233172 ‐ SWITCH‐AX‐1233172       12/5/2016 10:51   image001.png                                                                       Attorney Client
SWITCH‐AX‐1233173 ‐ SWITCH‐AX‐1233174       12/5/2016 11:07   no Title                                                                           Attorney Client
SWITCH‐AX‐1233175 ‐ SWITCH‐AX‐1233175       12/5/2016 11:07   IRU Agreements.msg                                                                 Attorney Client
SWITCH‐AX‐1233176 ‐ SWITCH‐AX‐1233176       12/5/2016 11:07   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1233177 ‐ SWITCH‐AX‐1233177       12/5/2016 11:07   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1233178 ‐ SWITCH‐AX‐1233179       12/5/2016 11:13   no Title                                                                           Attorney Client
SWITCH‐AX‐1233180 ‐ SWITCH‐AX‐1233181       12/5/2016 11:13   RE_ Super Loop Question .msg                                                       Attorney Client
SWITCH‐AX‐1233182 ‐ SWITCH‐AX‐1233182       12/5/2016 11:13   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1233183 ‐ SWITCH‐AX‐1233183       12/5/2016 11:13   IRU Agreements.msg                                                                 Attorney Client
SWITCH‐AX‐1233184 ‐ SWITCH‐AX‐1233184       12/5/2016 11:13   image004.png                                                                       Attorney Client
SWITCH‐AX‐1233185 ‐ SWITCH‐AX‐1233185       12/5/2016 11:13   image002.jpg                                                                       Attorney Client
SWITCH‐AX‐1233186 ‐ SWITCH‐AX‐1233192       12/5/2016 11:16   no Title                                                                           Attorney Client
SWITCH‐AX‐1233193 ‐ SWITCH‐AX‐1233193       12/5/2016 11:16   image010.jpg                                                                       Attorney Client
SWITCH‐AX‐1233194 ‐ SWITCH‐AX‐1233194       12/5/2016 11:16   image004.jpg                                                                       Attorney Client
SWITCH‐AX‐1233195 ‐ SWITCH‐AX‐1233195       12/5/2016 11:16   image012.png                                                                       Attorney Client
SWITCH‐AX‐1233196 ‐ SWITCH‐AX‐1233203       12/5/2016 11:19   no Title                                                                           Attorney Client
SWITCH‐AX‐1233204 ‐ SWITCH‐AX‐1233204       12/5/2016 11:19   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1233205 ‐ SWITCH‐AX‐1233205       12/5/2016 11:19   image006.png                                                                       Attorney Client
SWITCH‐AX‐1233206 ‐ SWITCH‐AX‐1233213       12/5/2016 11:19   no Title                                                                           Attorney Client
SWITCH‐AX‐1233214 ‐ SWITCH‐AX‐1233214       12/5/2016 11:19   image003.jpg                                                                       Attorney Client
SWITCH‐AX‐1233215 ‐ SWITCH‐AX‐1233215       12/5/2016 11:19   image006.png                                                                       Attorney Client
SWITCH‐AX‐1233216 ‐ SWITCH‐AX‐1233223       12/5/2016 11:20   no Title                                                                           Attorney Client
SWITCH‐AX‐1233224 ‐ SWITCH‐AX‐1233224       12/5/2016 11:20   image014.png                                                                       Attorney Client




                                                                           EXHIBIT 10, PAGE 2548
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 796 of 829


Bates                                   Document Date         Document Title                                                       Privilege
SWITCH‐AX‐1233225 ‐ SWITCH‐AX‐1233225       12/5/2016 11:20   image012.jpg                                                         Attorney Client
SWITCH‐AX‐1233226 ‐ SWITCH‐AX‐1233226       12/5/2016 11:42   no Title                                                             Attorney Client
SWITCH‐AX‐1233227 ‐ SWITCH‐AX‐1233227       12/5/2016 11:42   image002.jpg                                                         Attorney Client
SWITCH‐AX‐1233228 ‐ SWITCH‐AX‐1233237       12/5/2016 11:42   Switch Supernap 12‐5‐16.pdf                                          Attorney Client
SWITCH‐AX‐1233238 ‐ SWITCH‐AX‐1233240       12/5/2016 12:55   no Title                                                             Attorney Client
SWITCH‐AX‐1233241 ‐ SWITCH‐AX‐1233253       12/5/2016 12:55   U401‐07‐001‐M (current version).pdf                                  Attorney Client
SWITCH‐AX‐1233254 ‐ SWITCH‐AX‐1233256       12/5/2016 12:55   U767‐07‐001‐E.pdf                                                    Attorney Client
SWITCH‐AX‐1233257 ‐ SWITCH‐AX‐1233257       12/5/2016 12:55   image004.png                                                         Attorney Client
SWITCH‐AX‐1233258 ‐ SWITCH‐AX‐1233262       12/5/2016 13:06   76c7c15f‐4583‐461f‐8844‐7e88d7cde74c.msg                             Attorney Client
SWITCH‐AX‐1233263 ‐ SWITCH‐AX‐1233263       12/5/2016 13:06   S943‐07‐002‐C.pdf                                                    Attorney Client
SWITCH‐AX‐1233264 ‐ SWITCH‐AX‐1233264       12/5/2016 13:06   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1233265 ‐ SWITCH‐AX‐1233272       12/5/2016 13:06   S943‐07‐001‐M.pdf                                                    Attorney Client
SWITCH‐AX‐1233273 ‐ SWITCH‐AX‐1233276       12/5/2016 14:09   no Title                                                             Attorney Client
SWITCH‐AX‐1233277 ‐ SWITCH‐AX‐1233277       12/5/2016 14:09   image001.png                                                         Attorney Client
SWITCH‐AX‐1233278 ‐ SWITCH‐AX‐1233278       12/5/2016 14:09   image002.jpg                                                         Attorney Client
SWITCH‐AX‐1233279 ‐ SWITCH‐AX‐1233288       12/5/2016 14:09   Re_ Sinclair Bldg Connectivity‐‐new contact.msg                      Attorney Client
SWITCH‐AX‐1233289 ‐ SWITCH‐AX‐1233297       12/5/2016 14:09   S172‐05‐024‐M.pdf                                                    Attorney Client
SWITCH‐AX‐1233298 ‐ SWITCH‐AX‐1233301       12/5/2016 14:16   a8b17f01‐4f38‐400e‐806d‐0a076e3c173b.msg                             Attorney Client
SWITCH‐AX‐1233302 ‐ SWITCH‐AX‐1233310       12/5/2016 14:16   S172‐05‐024‐M.pdf                                                    Attorney Client
SWITCH‐AX‐1233311 ‐ SWITCH‐AX‐1233311       12/5/2016 14:16   image002.jpg                                                         Attorney Client
SWITCH‐AX‐1233312 ‐ SWITCH‐AX‐1233321       12/5/2016 14:16   Re_ Sinclair Bldg Connectivity‐‐new contact.msg                      Attorney Client
SWITCH‐AX‐1233322 ‐ SWITCH‐AX‐1233325       12/5/2016 14:16   no Title                                                             Attorney Client
SWITCH‐AX‐1233326 ‐ SWITCH‐AX‐1233326       12/5/2016 14:16   image002.jpg                                                         Attorney Client
SWITCH‐AX‐1233327 ‐ SWITCH‐AX‐1233336       12/5/2016 14:16   Re_ Sinclair Bldg Connectivity‐‐new contact.msg                      Attorney Client
SWITCH‐AX‐1233337 ‐ SWITCH‐AX‐1233345       12/5/2016 14:16   S172‐05‐024‐M.pdf                                                    Attorney Client
SWITCH‐AX‐1233346 ‐ SWITCH‐AX‐1233346       12/5/2016 14:26   no Title                                                             Attorney Client
SWITCH‐AX‐1233347 ‐ SWITCH‐AX‐1233347       12/5/2016 14:26   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1233348 ‐ SWITCH‐AX‐1233350       12/5/2016 14:26   Legal Department Attorney Workflow V2 12‐05‐2016.docx                Attorney Client
SWITCH‐AX‐1233351 ‐ SWITCH‐AX‐1233355       12/5/2016 14:26   Redline Legal Department Attorney Workflow V1 to V2 12‐05‐2016.pdf   Attorney Client
SWITCH‐AX‐1233356 ‐ SWITCH‐AX‐1233356       12/5/2016 16:23   no Title                                                             Attorney Client
SWITCH‐AX‐1233357 ‐ SWITCH‐AX‐1233357       12/5/2016 16:23   RFP ‐ Switch response.xlsx                                           Attorney Client
SWITCH‐AX‐1233358 ‐ SWITCH‐AX‐1233369       12/5/2016 16:23   R458‐07‐001‐M.pdf                                                    Attorney Client
SWITCH‐AX‐1233370 ‐ SWITCH‐AX‐1233370       12/5/2016 16:23   RFP ‐ Switch response.xlsx                                           Attorney Client
SWITCH‐AX‐1233371 ‐ SWITCH‐AX‐1233371       12/5/2016 16:35   Accrued Aug Revenue billed in Sept‐c.xlsx                            Attorney Client
SWITCH‐AX‐1233372 ‐ SWITCH‐AX‐1233372       12/5/2016 16:43   Collection Report 161205.xlsx                                        Attorney Client
SWITCH‐AX‐1233373 ‐ SWITCH‐AX‐1233376       12/5/2016 16:53   no Title                                                             Attorney Client
SWITCH‐AX‐1233377 ‐ SWITCH‐AX‐1233377       12/5/2016 16:53   image002.png                                                         Attorney Client
SWITCH‐AX‐1233378 ‐ SWITCH‐AX‐1233378       12/5/2016 16:53   Casino Revenue                                                       Attorney Client
SWITCH‐AX‐1233379 ‐ SWITCH‐AX‐1233382       12/5/2016 16:53   no Title                                                             Attorney Client
SWITCH‐AX‐1233383 ‐ SWITCH‐AX‐1233383       12/5/2016 16:53   image002.png                                                         Attorney Client
SWITCH‐AX‐1233384 ‐ SWITCH‐AX‐1233384       12/5/2016 16:53   Casino Revenue                                                       Attorney Client
SWITCH‐AX‐1233385 ‐ SWITCH‐AX‐1233388       12/5/2016 17:01   733316cf‐5c5c‐4d77‐a6b6‐43090d586b98.msg                             Attorney Client
SWITCH‐AX‐1233389 ‐ SWITCH‐AX‐1233389       12/5/2016 17:01   Collection Report 161205.xlsx                                        Attorney Client
SWITCH‐AX‐1233390 ‐ SWITCH‐AX‐1233390       12/5/2016 17:01   Collection Report 161205.xlsx                                        Attorney Client
SWITCH‐AX‐1233391 ‐ SWITCH‐AX‐1233394       12/5/2016 17:01   no Title                                                             Attorney Client
SWITCH‐AX‐1233395 ‐ SWITCH‐AX‐1233395       12/5/2016 17:01   Collection Report 161205.xlsx                                        Attorney Client




                                                                          EXHIBIT 10, PAGE 2549
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 797 of 829


Bates                                   Document Date         Document Title                                              Privilege
SWITCH‐AX‐1233396 ‐ SWITCH‐AX‐1233396       12/5/2016 17:01   Collection Report 161205.xlsx                               Attorney Client
SWITCH‐AX‐1233397 ‐ SWITCH‐AX‐1233400       12/5/2016 17:02   no Title                                                    Attorney Client
SWITCH‐AX‐1233401 ‐ SWITCH‐AX‐1233401       12/5/2016 17:02   image002.png                                                Attorney Client
SWITCH‐AX‐1233402 ‐ SWITCH‐AX‐1233405       12/5/2016 17:02   no Title                                                    Attorney Client
SWITCH‐AX‐1233406 ‐ SWITCH‐AX‐1233406       12/5/2016 17:02   image002.png                                                Attorney Client
SWITCH‐AX‐1233407 ‐ SWITCH‐AX‐1233410       12/5/2016 18:08   no Title                                                    Attorney Client
SWITCH‐AX‐1233411 ‐ SWITCH‐AX‐1233411       12/5/2016 18:08   image002.png                                                Attorney Client
SWITCH‐AX‐1233412 ‐ SWITCH‐AX‐1233412       12/5/2016 18:08   Casino Revenue                                              Attorney Client
SWITCH‐AX‐1233413 ‐ SWITCH‐AX‐1233416       12/5/2016 18:08   no Title                                                    Attorney Client
SWITCH‐AX‐1233417 ‐ SWITCH‐AX‐1233417       12/5/2016 18:08   Casino Revenue                                              Attorney Client
SWITCH‐AX‐1233418 ‐ SWITCH‐AX‐1233418       12/5/2016 18:08   image002.png                                                Attorney Client
SWITCH‐AX‐1233419 ‐ SWITCH‐AX‐1233422       12/5/2016 19:30   no Title                                                    Attorney Client
SWITCH‐AX‐1233423 ‐ SWITCH‐AX‐1233423       12/5/2016 19:30   image002.png                                                Attorney Client
SWITCH‐AX‐1233424 ‐ SWITCH‐AX‐1233424       12/5/2016 19:30   Casino Revenue                                              Attorney Client
SWITCH‐AX‐1233425 ‐ SWITCH‐AX‐1233425       12/5/2016 19:30   ATT00002.htm                                                Attorney Client
SWITCH‐AX‐1233426 ‐ SWITCH‐AX‐1233426       12/5/2016 19:30   ATT00001.htm                                                Attorney Client
SWITCH‐AX‐1233427 ‐ SWITCH‐AX‐1233427       12/5/2016 19:30   ATT00003.htm                                                Attorney Client
SWITCH‐AX‐1233428 ‐ SWITCH‐AX‐1233431       12/5/2016 19:30   no Title                                                    Attorney Client
SWITCH‐AX‐1233432 ‐ SWITCH‐AX‐1233432       12/5/2016 19:30   Casino Revenue                                              Attorney Client
SWITCH‐AX‐1233433 ‐ SWITCH‐AX‐1233433       12/5/2016 19:30   ATT00002.htm                                                Attorney Client
SWITCH‐AX‐1233434 ‐ SWITCH‐AX‐1233434       12/5/2016 19:30   image002.png                                                Attorney Client
SWITCH‐AX‐1233435 ‐ SWITCH‐AX‐1233435       12/5/2016 19:30   ATT00001.htm                                                Attorney Client
SWITCH‐AX‐1233436 ‐ SWITCH‐AX‐1233436       12/5/2016 19:30   ATT00003.htm                                                Attorney Client
SWITCH‐AX‐1233437 ‐ SWITCH‐AX‐1233440       12/5/2016 19:30   no Title                                                    Attorney Client
SWITCH‐AX‐1233441 ‐ SWITCH‐AX‐1233441       12/5/2016 19:30   image002.png                                                Attorney Client
SWITCH‐AX‐1233442 ‐ SWITCH‐AX‐1233442       12/5/2016 19:30   ATT00002.htm                                                Attorney Client
SWITCH‐AX‐1233443 ‐ SWITCH‐AX‐1233443       12/5/2016 19:30   ATT00001.htm                                                Attorney Client
SWITCH‐AX‐1233444 ‐ SWITCH‐AX‐1233444       12/5/2016 19:30   ATT00003.htm                                                Attorney Client
SWITCH‐AX‐1233445 ‐ SWITCH‐AX‐1233445       12/5/2016 19:30   Casino Revenue                                              Attorney Client
SWITCH‐AX‐1233446 ‐ SWITCH‐AX‐1233449        12/6/2016 5:01   no Title                                                    Attorney Client
SWITCH‐AX‐1233450 ‐ SWITCH‐AX‐1233450        12/6/2016 5:01   image002.png                                                Attorney Client
SWITCH‐AX‐1233451 ‐ SWITCH‐AX‐1233454        12/6/2016 5:01   no Title                                                    Attorney Client
SWITCH‐AX‐1233455 ‐ SWITCH‐AX‐1233459        12/6/2016 7:23   no Title                                                    Attorney Client
SWITCH‐AX‐1233460 ‐ SWITCH‐AX‐1233464        12/6/2016 7:23   no Title                                                    Attorney Client
SWITCH‐AX‐1233465 ‐ SWITCH‐AX‐1233469        12/6/2016 7:26   no Title                                                    Attorney Client
SWITCH‐AX‐1233470 ‐ SWITCH‐AX‐1233478        12/6/2016 9:55   CFA‐Kellstrom Materials‐v1 to v2‐20161205.pdf               Attorney Client
SWITCH‐AX‐1233479 ‐ SWITCH‐AX‐1233479       12/6/2016 10:06   no Title                                                    Attorney Client;Work Product
SWITCH‐AX‐1233480 ‐ SWITCH‐AX‐1233481       12/6/2016 10:11   no Title                                                    Attorney Client
SWITCH‐AX‐1233482 ‐ SWITCH‐AX‐1233483       12/6/2016 10:13   no Title                                                    Attorney Client
SWITCH‐AX‐1233484 ‐ SWITCH‐AX‐1233484       12/6/2016 10:13   2016 Budget Template_Branding.xlsx                          Attorney Client
SWITCH‐AX‐1233485 ‐ SWITCH‐AX‐1233486       12/6/2016 11:05   no Title                                                    Attorney Client
SWITCH‐AX‐1233487 ‐ SWITCH‐AX‐1233491       12/6/2016 11:05   Agreement Number___________________                         Attorney Client
SWITCH‐AX‐1233492 ‐ SWITCH‐AX‐1233492       12/6/2016 11:29   no Title                                                    Attorney Client
SWITCH‐AX‐1233493 ‐ SWITCH‐AX‐1233511       12/6/2016 11:29   COMPARE‐LEA‐NV Energy‐2015 to 2016 Template‐20161205.docx   Attorney Client
SWITCH‐AX‐1233512 ‐ SWITCH‐AX‐1233515       12/6/2016 14:52   no Title                                                    Attorney Client
SWITCH‐AX‐1233516 ‐ SWITCH‐AX‐1233516       12/6/2016 14:52   image002.jpg                                                Attorney Client




                                                                         EXHIBIT 10, PAGE 2550
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 798 of 829


Bates                                   Document Date         Document Title                                                                    Privilege
SWITCH‐AX‐1233517 ‐ SWITCH‐AX‐1233525       12/6/2016 14:52   S172‐05‐024‐M.pdf                                                                 Attorney Client
SWITCH‐AX‐1233526 ‐ SWITCH‐AX‐1233535       12/6/2016 14:52   Re_ Sinclair Bldg Connectivity‐‐new contact.msg                                   Attorney Client
SWITCH‐AX‐1233536 ‐ SWITCH‐AX‐1233539       12/6/2016 14:52   9daf707e‐a23e‐45ce‐a7ab‐52cb912ccb5d.msg                                          Attorney Client
SWITCH‐AX‐1233540 ‐ SWITCH‐AX‐1233540       12/6/2016 14:52   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1233541 ‐ SWITCH‐AX‐1233549       12/6/2016 14:52   S172‐05‐024‐M.pdf                                                                 Attorney Client
SWITCH‐AX‐1233550 ‐ SWITCH‐AX‐1233559       12/6/2016 14:52   Re_ Sinclair Bldg Connectivity‐‐new contact.msg                                   Attorney Client
SWITCH‐AX‐1233560 ‐ SWITCH‐AX‐1233562       12/6/2016 15:02   41d111ac‐5bad‐49f6‐81fc‐778565ac0051.msg                                          Attorney Client
SWITCH‐AX‐1233563 ‐ SWITCH‐AX‐1233577       12/6/2016 15:02   Pls_provide_eSignatures_SWITCH_‐_Colocation_ (from DocuSign for Lesley S....pdf   Attorney Client
SWITCH‐AX‐1233578 ‐ SWITCH‐AX‐1233578       12/6/2016 15:02   SO_‐_EIG_Services_‐_12‐6‐16.pdf                                                   Attorney Client
SWITCH‐AX‐1233579 ‐ SWITCH‐AX‐1233579       12/6/2016 15:02   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1233580 ‐ SWITCH‐AX‐1233580       12/6/2016 15:02   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1233581 ‐ SWITCH‐AX‐1233583       12/6/2016 15:02   no Title                                                                          Attorney Client
SWITCH‐AX‐1233584 ‐ SWITCH‐AX‐1233584       12/6/2016 15:02   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1233585 ‐ SWITCH‐AX‐1233585       12/6/2016 15:02   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1233586 ‐ SWITCH‐AX‐1233600       12/6/2016 15:02   Pls_provide_eSignatures_SWITCH_‐_Colocation_ (from DocuSign for Lesley S....pdf   Attorney Client
SWITCH‐AX‐1233601 ‐ SWITCH‐AX‐1233601       12/6/2016 15:02   SO_‐_EIG_Services_‐_12‐6‐16.pdf                                                   Attorney Client
SWITCH‐AX‐1233602 ‐ SWITCH‐AX‐1233602       12/6/2016 15:26   no Title                                                                          Attorney Client
SWITCH‐AX‐1233603 ‐ SWITCH‐AX‐1233603       12/6/2016 15:58   no Title                                                                          Attorney Client
SWITCH‐AX‐1233604 ‐ SWITCH‐AX‐1233604       12/6/2016 15:59   no Title                                                                          Attorney Client
SWITCH‐AX‐1233605 ‐ SWITCH‐AX‐1233605       12/6/2016 15:59   no Title                                                                          Attorney Client
SWITCH‐AX‐1233606 ‐ SWITCH‐AX‐1233608       12/6/2016 16:02   no Title                                                                          Attorney Client
SWITCH‐AX‐1233609 ‐ SWITCH‐AX‐1233609       12/6/2016 16:02   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1233610 ‐ SWITCH‐AX‐1233610       12/6/2016 16:08   no Title                                                                          Attorney Client
SWITCH‐AX‐1233611 ‐ SWITCH‐AX‐1233644       12/6/2016 16:08   NSHE‐LoveLock Addendum.pdf                                                        Attorney Client
SWITCH‐AX‐1233645 ‐ SWITCH‐AX‐1233645       12/6/2016 16:08   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1233646 ‐ SWITCH‐AX‐1233646       12/6/2016 16:24   no Title                                                                          Attorney Client
SWITCH‐AX‐1233647 ‐ SWITCH‐AX‐1233650       12/6/2016 16:33   f283f4d5‐7afd‐4672‐9923‐a2cd66a1070d.msg                                          Attorney Client
SWITCH‐AX‐1233651 ‐ SWITCH‐AX‐1233651       12/6/2016 16:33   Collection Report 161206.xlsx                                                     Attorney Client
SWITCH‐AX‐1233652 ‐ SWITCH‐AX‐1233652       12/6/2016 16:33   Collection Report 161206.xlsx                                                     Attorney Client
SWITCH‐AX‐1233653 ‐ SWITCH‐AX‐1233653       12/6/2016 16:33   Collection Report 161206.xlsx                                                     Attorney Client
SWITCH‐AX‐1233654 ‐ SWITCH‐AX‐1233657       12/6/2016 16:33   no Title                                                                          Attorney Client
SWITCH‐AX‐1233658 ‐ SWITCH‐AX‐1233658       12/6/2016 16:33   Collection Report 161206.xlsx                                                     Attorney Client
SWITCH‐AX‐1233659 ‐ SWITCH‐AX‐1233659       12/6/2016 16:33   Collection Report 161206.xlsx                                                     Attorney Client
SWITCH‐AX‐1233660 ‐ SWITCH‐AX‐1233661       12/6/2016 16:42   no Title                                                                          Attorney Client
SWITCH‐AX‐1233662 ‐ SWITCH‐AX‐1233667       12/6/2016 16:46   Revenue and Receivables_v5 12_05_2016 (AR Answers).docx                           Attorney Client
SWITCH‐AX‐1233668 ‐ SWITCH‐AX‐1233669       12/6/2016 17:19   no Title                                                                          Attorney Client
SWITCH‐AX‐1233670 ‐ SWITCH‐AX‐1233671       12/6/2016 17:19   no Title                                                                          Attorney Client
SWITCH‐AX‐1233672 ‐ SWITCH‐AX‐1233673       12/6/2016 17:19   no Title                                                                          Attorney Client
SWITCH‐AX‐1233674 ‐ SWITCH‐AX‐1233674       12/6/2016 18:22   no Title                                                                          Attorney Client
SWITCH‐AX‐1233675 ‐ SWITCH‐AX‐1233677       12/6/2016 18:22   PowerPoint Presentation                                                           Attorney Client
SWITCH‐AX‐1233678 ‐ SWITCH‐AX‐1233680       12/6/2016 18:28   no Title                                                                          Attorney Client
SWITCH‐AX‐1233681 ‐ SWITCH‐AX‐1233681       12/6/2016 19:07   no Title                                                                          Attorney Client
SWITCH‐AX‐1233682 ‐ SWITCH‐AX‐1233682       12/6/2016 19:07   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1233683 ‐ SWITCH‐AX‐1233684       12/6/2016 19:07   Master Services                                                                   Attorney Client
SWITCH‐AX‐1233685 ‐ SWITCH‐AX‐1233685       12/6/2016 19:25   no Title                                                                          Attorney Client
SWITCH‐AX‐1233686 ‐ SWITCH‐AX‐1233688       12/6/2016 19:25   PowerPoint Presentation                                                           Attorney Client




                                                                          EXHIBIT 10, PAGE 2551
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 799 of 829


Bates                                   Document Date         Document Title                                                                     Privilege
SWITCH‐AX‐1233689 ‐ SWITCH‐AX‐1233690       12/6/2016 19:25   MRC Breakouts (12‐06‐2016) (Read‐Only)                                             Attorney Client
SWITCH‐AX‐1233691 ‐ SWITCH‐AX‐1233692       12/6/2016 19:25   no Title                                                                           Attorney Client
SWITCH‐AX‐1233693 ‐ SWITCH‐AX‐1233694       12/6/2016 19:25   Master Services                                                                    Attorney Client
SWITCH‐AX‐1233695 ‐ SWITCH‐AX‐1233695       12/6/2016 19:25   no Title                                                                           Attorney Client
SWITCH‐AX‐1233696 ‐ SWITCH‐AX‐1233697       12/6/2016 19:25   MRC Breakouts (12‐06‐2016) (Read‐Only)                                             Attorney Client
SWITCH‐AX‐1233698 ‐ SWITCH‐AX‐1233700       12/6/2016 19:25   PowerPoint Presentation                                                            Attorney Client
SWITCH‐AX‐1233701 ‐ SWITCH‐AX‐1233701       12/6/2016 19:29   no Title                                                                           Attorney Client
SWITCH‐AX‐1233702 ‐ SWITCH‐AX‐1233704       12/6/2016 19:31   no Title                                                                           Attorney Client
SWITCH‐AX‐1233705 ‐ SWITCH‐AX‐1233713       12/6/2016 19:31   CFA‐Valley Children's Hospital‐v7‐20161206 (Switch).docx                           Attorney Client
SWITCH‐AX‐1233714 ‐ SWITCH‐AX‐1233722       12/6/2016 19:31   Redline‐CFA‐Valley Children's Hospital‐v6 to v7‐20161206 (Switch).docx             Attorney Client
SWITCH‐AX‐1233723 ‐ SWITCH‐AX‐1233723       12/6/2016 19:31   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1233724 ‐ SWITCH‐AX‐1233724        12/7/2016 7:42   no Title                                                                           Attorney Client
SWITCH‐AX‐1233725 ‐ SWITCH‐AX‐1233725        12/7/2016 7:42   image001.png                                                                       Attorney Client
SWITCH‐AX‐1233726 ‐ SWITCH‐AX‐1233726        12/7/2016 7:42   ATT00003.htm                                                                       Attorney Client
SWITCH‐AX‐1233727 ‐ SWITCH‐AX‐1233727        12/7/2016 7:42   ATT00001.htm                                                                       Attorney Client
SWITCH‐AX‐1233728 ‐ SWITCH‐AX‐1233728        12/7/2016 7:42   image001.png                                                                       Attorney Client
SWITCH‐AX‐1233729 ‐ SWITCH‐AX‐1233758        12/7/2016 7:42   SC Redline 12‐06‐16 V4.docx                                                        Attorney Client
SWITCH‐AX‐1233759 ‐ SWITCH‐AX‐1233759        12/7/2016 7:42   ATT00002.htm                                                                       Attorney Client
SWITCH‐AX‐1233760 ‐ SWITCH‐AX‐1233760        12/7/2016 7:42   no Title                                                                           Attorney Client
SWITCH‐AX‐1233761 ‐ SWITCH‐AX‐1233798        12/7/2016 7:42   Master Work Order for Colocation Services Under the Master Services Agre....pdf    Attorney Client
SWITCH‐AX‐1233799 ‐ SWITCH‐AX‐1233800        12/7/2016 7:51   no Title                                                                           Attorney Client
SWITCH‐AX‐1233801 ‐ SWITCH‐AX‐1233828        12/7/2016 7:51   Order for Colocation Services‐AWS‐SUPERNAP Italia‐20161130 (MXP62).pdf             Attorney Client
SWITCH‐AX‐1233829 ‐ SWITCH‐AX‐1233830        12/7/2016 8:49   no Title                                                                           Attorney Client
SWITCH‐AX‐1233831 ‐ SWITCH‐AX‐1233831        12/7/2016 8:49   Hospitality & Gaming List.xlsx                                                     Attorney Client
SWITCH‐AX‐1233832 ‐ SWITCH‐AX‐1233832        12/7/2016 8:52   no Title                                                                           Attorney Client
SWITCH‐AX‐1233833 ‐ SWITCH‐AX‐1233833        12/7/2016 8:52   no Title                                                                           Attorney Client
SWITCH‐AX‐1233834 ‐ SWITCH‐AX‐1233835        12/7/2016 8:55   no Title                                                                           Attorney Client
SWITCH‐AX‐1233836 ‐ SWITCH‐AX‐1233844        12/7/2016 8:55   NSHE Recent Communications.pdf                                                     Attorney Client
SWITCH‐AX‐1233845 ‐ SWITCH‐AX‐1233855        12/7/2016 8:55   NSHE.pdf                                                                           Attorney Client
SWITCH‐AX‐1233856 ‐ SWITCH‐AX‐1233881        12/7/2016 8:55   COST SHARING AND                                                                   Attorney Client
SWITCH‐AX‐1233882 ‐ SWITCH‐AX‐1233882        12/7/2016 8:55   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1233883 ‐ SWITCH‐AX‐1233883        12/7/2016 8:56   no Title                                                                           Attorney Client
SWITCH‐AX‐1233884 ‐ SWITCH‐AX‐1233887        12/7/2016 9:05   no Title                                                                           Attorney Client
SWITCH‐AX‐1233888 ‐ SWITCH‐AX‐1233888        12/7/2016 9:05   image005.jpg                                                                       Attorney Client
SWITCH‐AX‐1233889 ‐ SWITCH‐AX‐1233906        12/7/2016 9:05   MSA (Carrier Reseller)‐CTA‐Switch‐cta edits 12.3.16 to Switch edits 2016....docx   Attorney Client
SWITCH‐AX‐1233907 ‐ SWITCH‐AX‐1233907        12/7/2016 9:09   no Title                                                                           Attorney Client
SWITCH‐AX‐1233908 ‐ SWITCH‐AX‐1233908        12/7/2016 9:09   no Title                                                                           Attorney Client
SWITCH‐AX‐1233909 ‐ SWITCH‐AX‐1233909        12/7/2016 9:09   no Title                                                                           Attorney Client
SWITCH‐AX‐1233910 ‐ SWITCH‐AX‐1233910        12/7/2016 9:10   no Title                                                                           Attorney Client
SWITCH‐AX‐1233911 ‐ SWITCH‐AX‐1233911        12/7/2016 9:11   no Title                                                                           Attorney Client
SWITCH‐AX‐1233912 ‐ SWITCH‐AX‐1233912        12/7/2016 9:13   no Title                                                                           Attorney Client
SWITCH‐AX‐1233913 ‐ SWITCH‐AX‐1233913        12/7/2016 9:15   no Title                                                                           Attorney Client
SWITCH‐AX‐1233914 ‐ SWITCH‐AX‐1233914        12/7/2016 9:16   no Title                                                                           Attorney Client
SWITCH‐AX‐1233915 ‐ SWITCH‐AX‐1233918        12/7/2016 9:48   no Title                                                                           Attorney Client
SWITCH‐AX‐1233919 ‐ SWITCH‐AX‐1233919        12/7/2016 9:48   image001.jpg                                                                       Attorney Client
SWITCH‐AX‐1233920 ‐ SWITCH‐AX‐1233928        12/7/2016 9:48   Redline‐CFA‐Valley Children's Hospital‐v6 to v7‐20161206 (Switch).docx             Attorney Client




                                                                           EXHIBIT 10, PAGE 2552
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 800 of 829


Bates                                   Document Date         Document Title                                                                    Privilege
SWITCH‐AX‐1233929 ‐ SWITCH‐AX‐1233937        12/7/2016 9:48   CFA‐Valley Children's Hospital‐v7‐20161206 (Switch).docx                          Attorney Client
SWITCH‐AX‐1233938 ‐ SWITCH‐AX‐1233942        12/7/2016 9:57   no Title                                                                          Attorney Client
SWITCH‐AX‐1233943 ‐ SWITCH‐AX‐1233960        12/7/2016 9:57   MSA (Carrier Reseller)‐CTA‐Switch‐v5‐20161207.docx                                Attorney Client
SWITCH‐AX‐1233961 ‐ SWITCH‐AX‐1233962        12/7/2016 9:57   Master Services                                                                   Attorney Client
SWITCH‐AX‐1233963 ‐ SWITCH‐AX‐1233963        12/7/2016 9:57   image005.jpg                                                                      Attorney Client
SWITCH‐AX‐1233964 ‐ SWITCH‐AX‐1233981        12/7/2016 9:57   MSA (Carrier Reseller)‐CTA‐Switch‐v4 to v5‐20161207 (Switch).docx                 Attorney Client
SWITCH‐AX‐1233982 ‐ SWITCH‐AX‐1233982       12/7/2016 10:13   no Title                                                                          Attorney Client
SWITCH‐AX‐1233983 ‐ SWITCH‐AX‐1234020       12/7/2016 10:13   Master Work Order for Colocation Services Under the Master Services Agre....pdf   Attorney Client
SWITCH‐AX‐1234021 ‐ SWITCH‐AX‐1234058       12/7/2016 10:13   Master Work Order for Colocation Services Under the Master Services Agre....pdf   Attorney Client
SWITCH‐AX‐1234059 ‐ SWITCH‐AX‐1234059       12/7/2016 10:14   f3da9e64‐4ff9‐4267‐b366‐80636c6ee60d.msg                                          Attorney Client
SWITCH‐AX‐1234060 ‐ SWITCH‐AX‐1234097       12/7/2016 10:14   Master Work Order for Colocation Services Under the Master Services Agre....pdf   Attorney Client
SWITCH‐AX‐1234098 ‐ SWITCH‐AX‐1234098       12/7/2016 10:26   no Title                                                                          Attorney Client
SWITCH‐AX‐1234099 ‐ SWITCH‐AX‐1234101       12/7/2016 10:26   FW_ Bryan Wolf ‐ 1099.msg                                                         Attorney Client
SWITCH‐AX‐1234102 ‐ SWITCH‐AX‐1234102       12/7/2016 10:26   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1234103 ‐ SWITCH‐AX‐1234103       12/7/2016 10:26   FW_ Update, Restarting a dialogue .msg                                            Attorney Client
SWITCH‐AX‐1234104 ‐ SWITCH‐AX‐1234104       12/7/2016 11:33   no Title                                                                          Attorney Client
SWITCH‐AX‐1234105 ‐ SWITCH‐AX‐1234105       12/7/2016 11:33   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1234106 ‐ SWITCH‐AX‐1234106       12/7/2016 11:33   20161202093026178.pdf                                                             Attorney Client
SWITCH‐AX‐1234107 ‐ SWITCH‐AX‐1234107       12/7/2016 11:33   CenturyLink Order Confirmation for order number 501706.msg                        Attorney Client
SWITCH‐AX‐1234108 ‐ SWITCH‐AX‐1234112       12/7/2016 11:33   501706_email.pdf                                                                  Attorney Client
SWITCH‐AX‐1234113 ‐ SWITCH‐AX‐1234117       12/7/2016 11:33   501706_email.pdf                                                                  Attorney Client
SWITCH‐AX‐1234118 ‐ SWITCH‐AX‐1234119       12/7/2016 11:33   501706_onlinehtmlform.html                                                        Attorney Client
SWITCH‐AX‐1234120 ‐ SWITCH‐AX‐1234122       12/7/2016 11:33   Product Pricer Online Quote ‐ 30161111891221                                      Attorney Client
SWITCH‐AX‐1234123 ‐ SWITCH‐AX‐1234133       12/7/2016 11:33   Amendment                                                                         Attorney Client
SWITCH‐AX‐1234134 ‐ SWITCH‐AX‐1234140       12/7/2016 11:33   501706_email2.pdf                                                                 Attorney Client
SWITCH‐AX‐1234141 ‐ SWITCH‐AX‐1234147       12/7/2016 11:33   501706_email2.pdf                                                                 Attorney Client
SWITCH‐AX‐1234148 ‐ SWITCH‐AX‐1234148       12/7/2016 12:25   no Title                                                                          Attorney Client
SWITCH‐AX‐1234149 ‐ SWITCH‐AX‐1234149       12/7/2016 12:25   Nevada Revenue 2016.xlsx                                                          Attorney Client
SWITCH‐AX‐1234150 ‐ SWITCH‐AX‐1234150       12/7/2016 13:52   no Title                                                                          Attorney Client
SWITCH‐AX‐1234151 ‐ SWITCH‐AX‐1234204       12/7/2016 13:52   Switch ‐ Goldman Sachs Discussion Materials.pdf                                   Attorney Client
SWITCH‐AX‐1234205 ‐ SWITCH‐AX‐1234208       12/7/2016 14:13   no Title                                                                          Attorney Client
SWITCH‐AX‐1234209 ‐ SWITCH‐AX‐1234209       12/7/2016 14:13   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1234210 ‐ SWITCH‐AX‐1234210       12/7/2016 14:13   image001.png                                                                      Attorney Client
SWITCH‐AX‐1234211 ‐ SWITCH‐AX‐1234211       12/7/2016 14:13   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1234212 ‐ SWITCH‐AX‐1234212       12/7/2016 14:22   no Title                                                                          Attorney Client
SWITCH‐AX‐1234213 ‐ SWITCH‐AX‐1234250       12/7/2016 14:22   Master Work Order for Colocation Services Under the Master Services Agre....pdf   Attorney Client
SWITCH‐AX‐1234251 ‐ SWITCH‐AX‐1234253       12/7/2016 15:03   no Title                                                                          Attorney Client
SWITCH‐AX‐1234254 ‐ SWITCH‐AX‐1234254       12/7/2016 15:03   image003.png                                                                      Attorney Client
SWITCH‐AX‐1234255 ‐ SWITCH‐AX‐1234255       12/7/2016 15:03   Collection Report 161207.xlsx                                                     Attorney Client
SWITCH‐AX‐1234256 ‐ SWITCH‐AX‐1234257       12/7/2016 15:16   no Title                                                                          Attorney Client
SWITCH‐AX‐1234258 ‐ SWITCH‐AX‐1234258       12/7/2016 15:16   Casino Revenue 12.7.2016 v1.xlsx                                                  Attorney Client
SWITCH‐AX‐1234259 ‐ SWITCH‐AX‐1234259       12/7/2016 15:16   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1234260 ‐ SWITCH‐AX‐1234260       12/7/2016 15:16   Casino Revenue 12.7.2016 v1.xlsx                                                  Attorney Client
SWITCH‐AX‐1234261 ‐ SWITCH‐AX‐1234261       12/7/2016 15:32   no Title                                                                          Attorney Client
SWITCH‐AX‐1234262 ‐ SWITCH‐AX‐1234262       12/7/2016 15:32   ATT00001.txt                                                                      Attorney Client
SWITCH‐AX‐1234263 ‐ SWITCH‐AX‐1234265       12/7/2016 15:32   Global Brand Architectv10.pdf                                                     Attorney Client




                                                                           EXHIBIT 10, PAGE 2553
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 801 of 829


Bates                                   Document Date         Document Title                                               Privilege
SWITCH‐AX‐1234266 ‐ SWITCH‐AX‐1234267       12/7/2016 15:44   bec5cf1c‐1a49‐4d41‐a858‐c8573e4de638.msg                     Attorney Client
SWITCH‐AX‐1234268 ‐ SWITCH‐AX‐1234268       12/7/2016 15:44   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1234269 ‐ SWITCH‐AX‐1234269       12/7/2016 15:44   K944‐GRR01‐002‐C.pdf                                         Attorney Client
SWITCH‐AX‐1234270 ‐ SWITCH‐AX‐1234278       12/7/2016 15:44   K944‐GRR01‐001‐M.pdf                                         Attorney Client
SWITCH‐AX‐1234279 ‐ SWITCH‐AX‐1234282       12/7/2016 16:49   no Title                                                     Attorney Client
SWITCH‐AX‐1234283 ‐ SWITCH‐AX‐1234283       12/7/2016 16:49   image006.jpg                                                 Attorney Client
SWITCH‐AX‐1234284 ‐ SWITCH‐AX‐1234284       12/7/2016 16:49   image008.jpg                                                 Attorney Client
SWITCH‐AX‐1234285 ‐ SWITCH‐AX‐1234286       12/7/2016 16:49   Microsoft Office Outlook ‐ Memo Style                        Attorney Client
SWITCH‐AX‐1234287 ‐ SWITCH‐AX‐1234290       12/7/2016 16:51   d7bb4a4f‐1f9b‐4c8d‐aef5‐81bbeaef0762.msg                     Attorney Client
SWITCH‐AX‐1234291 ‐ SWITCH‐AX‐1234291       12/7/2016 16:51   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1234292 ‐ SWITCH‐AX‐1234292       12/7/2016 16:51   Collection Report 161207.xlsx                                Attorney Client
SWITCH‐AX‐1234293 ‐ SWITCH‐AX‐1234296       12/7/2016 16:51   no Title                                                     Attorney Client
SWITCH‐AX‐1234297 ‐ SWITCH‐AX‐1234297       12/7/2016 16:51   Collection Report 161207.xlsx                                Attorney Client
SWITCH‐AX‐1234298 ‐ SWITCH‐AX‐1234298       12/7/2016 16:51   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1234299 ‐ SWITCH‐AX‐1234302       12/7/2016 17:06   no Title                                                     Attorney Client
SWITCH‐AX‐1234303 ‐ SWITCH‐AX‐1234303       12/7/2016 17:06   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1234304 ‐ SWITCH‐AX‐1234306       12/7/2016 17:20   878c7d72‐e4b0‐45d6‐9381‐57df8ca21dbf.msg                     Attorney Client
SWITCH‐AX‐1234307 ‐ SWITCH‐AX‐1234317       12/7/2016 17:20   Amendment                                                    Attorney Client
SWITCH‐AX‐1234318 ‐ SWITCH‐AX‐1234322       12/7/2016 17:20   501706_email.pdf                                             Attorney Client
SWITCH‐AX‐1234323 ‐ SWITCH‐AX‐1234323       12/7/2016 17:20   20161202093026178.pdf                                        Attorney Client
SWITCH‐AX‐1234324 ‐ SWITCH‐AX‐1234325       12/7/2016 17:20   501706_onlinehtmlform.html                                   Attorney Client
SWITCH‐AX‐1234326 ‐ SWITCH‐AX‐1234328       12/7/2016 17:20   Product Pricer Online Quote ‐ 30161111891221                 Attorney Client
SWITCH‐AX‐1234329 ‐ SWITCH‐AX‐1234333       12/7/2016 17:20   501706_email.pdf                                             Attorney Client
SWITCH‐AX‐1234334 ‐ SWITCH‐AX‐1234334       12/7/2016 17:20   image003.jpg                                                 Attorney Client
SWITCH‐AX‐1234335 ‐ SWITCH‐AX‐1234335       12/7/2016 17:20   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1234336 ‐ SWITCH‐AX‐1234342       12/7/2016 17:20   501706_email2.pdf                                            Attorney Client
SWITCH‐AX‐1234343 ‐ SWITCH‐AX‐1234349       12/7/2016 17:20   501706_email2.pdf                                            Attorney Client
SWITCH‐AX‐1234350 ‐ SWITCH‐AX‐1234350       12/7/2016 17:20   CenturyLink Order Confirmation for order number 501706.msg   Attorney Client
SWITCH‐AX‐1234351 ‐ SWITCH‐AX‐1234353       12/7/2016 17:20   no Title                                                     Attorney Client
SWITCH‐AX‐1234354 ‐ SWITCH‐AX‐1234360       12/7/2016 17:20   501706_email2.pdf                                            Attorney Client
SWITCH‐AX‐1234361 ‐ SWITCH‐AX‐1234365       12/7/2016 17:20   501706_email.pdf                                             Attorney Client
SWITCH‐AX‐1234366 ‐ SWITCH‐AX‐1234368       12/7/2016 17:20   Product Pricer Online Quote ‐ 30161111891221                 Attorney Client
SWITCH‐AX‐1234369 ‐ SWITCH‐AX‐1234369       12/7/2016 17:20   CenturyLink Order Confirmation for order number 501706.msg   Attorney Client
SWITCH‐AX‐1234370 ‐ SWITCH‐AX‐1234370       12/7/2016 17:20   20161202093026178.pdf                                        Attorney Client
SWITCH‐AX‐1234371 ‐ SWITCH‐AX‐1234377       12/7/2016 17:20   501706_email2.pdf                                            Attorney Client
SWITCH‐AX‐1234378 ‐ SWITCH‐AX‐1234378       12/7/2016 17:20   image003.jpg                                                 Attorney Client
SWITCH‐AX‐1234379 ‐ SWITCH‐AX‐1234379       12/7/2016 17:20   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1234380 ‐ SWITCH‐AX‐1234384       12/7/2016 17:20   501706_email.pdf                                             Attorney Client
SWITCH‐AX‐1234385 ‐ SWITCH‐AX‐1234395       12/7/2016 17:20   Amendment                                                    Attorney Client
SWITCH‐AX‐1234396 ‐ SWITCH‐AX‐1234397       12/7/2016 17:20   501706_onlinehtmlform.html                                   Attorney Client
SWITCH‐AX‐1234398 ‐ SWITCH‐AX‐1234400       12/7/2016 17:30   no Title                                                     Attorney Client
SWITCH‐AX‐1234401 ‐ SWITCH‐AX‐1234401       12/7/2016 17:30   image002.jpg                                                 Attorney Client
SWITCH‐AX‐1234402 ‐ SWITCH‐AX‐1234402       12/7/2016 17:30   image005.jpg                                                 Attorney Client
SWITCH‐AX‐1234403 ‐ SWITCH‐AX‐1234403       12/7/2016 17:30   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1234404 ‐ SWITCH‐AX‐1234409       12/7/2016 17:30   Bullhorn Order ‐ Zayo.pdf                                    Attorney Client
SWITCH‐AX‐1234410 ‐ SWITCH‐AX‐1234410       12/7/2016 17:30   image002.jpg                                                 Attorney Client




                                                                          EXHIBIT 10, PAGE 2554
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 802 of 829


Bates                                   Document Date         Document Title                                                      Privilege
SWITCH‐AX‐1234411 ‐ SWITCH‐AX‐1234411       12/7/2016 17:30   image003.jpg                                                        Attorney Client
SWITCH‐AX‐1234412 ‐ SWITCH‐AX‐1234414       12/7/2016 17:31   e84f77b1‐1a63‐49c5‐a56a‐04d678d666eb.msg                            Attorney Client
SWITCH‐AX‐1234415 ‐ SWITCH‐AX‐1234415       12/7/2016 17:31   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1234416 ‐ SWITCH‐AX‐1234416       12/7/2016 17:31   image003.jpg                                                        Attorney Client
SWITCH‐AX‐1234417 ‐ SWITCH‐AX‐1234422       12/7/2016 17:31   Bullhorn Order ‐ Zayo.pdf                                           Attorney Client
SWITCH‐AX‐1234423 ‐ SWITCH‐AX‐1234423       12/7/2016 17:31   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1234424 ‐ SWITCH‐AX‐1234424       12/7/2016 17:31   image005.jpg                                                        Attorney Client
SWITCH‐AX‐1234425 ‐ SWITCH‐AX‐1234427       12/7/2016 17:31   no Title                                                            Attorney Client
SWITCH‐AX‐1234428 ‐ SWITCH‐AX‐1234428       12/7/2016 17:31   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1234429 ‐ SWITCH‐AX‐1234429       12/7/2016 17:31   image005.jpg                                                        Attorney Client
SWITCH‐AX‐1234430 ‐ SWITCH‐AX‐1234435       12/7/2016 17:31   Bullhorn Order ‐ Zayo.pdf                                           Attorney Client
SWITCH‐AX‐1234436 ‐ SWITCH‐AX‐1234436       12/7/2016 17:31   image003.jpg                                                        Attorney Client
SWITCH‐AX‐1234437 ‐ SWITCH‐AX‐1234437       12/7/2016 17:31   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1234438 ‐ SWITCH‐AX‐1234443       12/7/2016 17:34   no Title                                                            Attorney Client
SWITCH‐AX‐1234444 ‐ SWITCH‐AX‐1234444       12/7/2016 17:34   image004.jpg                                                        Attorney Client
SWITCH‐AX‐1234445 ‐ SWITCH‐AX‐1234446       12/7/2016 17:34   Master Services                                                     Attorney Client
SWITCH‐AX‐1234447 ‐ SWITCH‐AX‐1234447       12/7/2016 17:34   image013.jpg                                                        Attorney Client
SWITCH‐AX‐1234448 ‐ SWITCH‐AX‐1234465       12/7/2016 17:34   MSA (Carrier Reseller)‐CTA‐Switch‐v5‐20161207.docx                  Attorney Client
SWITCH‐AX‐1234466 ‐ SWITCH‐AX‐1234466       12/7/2016 17:34   image012.jpg                                                        Attorney Client
SWITCH‐AX‐1234467 ‐ SWITCH‐AX‐1234467       12/7/2016 17:34   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1234468 ‐ SWITCH‐AX‐1234485       12/7/2016 17:34   MSA (Carrier Reseller)‐CTA‐Switch‐v4 to v5‐20161207 (Switch).docx   Attorney Client
SWITCH‐AX‐1234486 ‐ SWITCH‐AX‐1234486       12/7/2016 17:34   image014.jpg                                                        Attorney Client
SWITCH‐AX‐1234487 ‐ SWITCH‐AX‐1234487       12/7/2016 17:34   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1234488 ‐ SWITCH‐AX‐1234488       12/7/2016 17:34   image015.jpg                                                        Attorney Client
SWITCH‐AX‐1234489 ‐ SWITCH‐AX‐1234489       12/7/2016 17:34   image003.jpg                                                        Attorney Client
SWITCH‐AX‐1234490 ‐ SWITCH‐AX‐1234490       12/7/2016 17:34   image011.jpg                                                        Attorney Client
SWITCH‐AX‐1234491 ‐ SWITCH‐AX‐1234491       12/7/2016 17:34   image005.jpg                                                        Attorney Client
SWITCH‐AX‐1234492 ‐ SWITCH‐AX‐1234493       12/7/2016 17:34   no Title                                                            Attorney Client
SWITCH‐AX‐1234494 ‐ SWITCH‐AX‐1234495       12/7/2016 17:34   Master Services                                                     Attorney Client
SWITCH‐AX‐1234496 ‐ SWITCH‐AX‐1234496       12/7/2016 17:34   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1234497 ‐ SWITCH‐AX‐1234514       12/7/2016 17:34   MSA (Carrier Reseller)‐CTA‐Switch‐v4 to v5‐20161207 (Switch).docx   Attorney Client
SWITCH‐AX‐1234515 ‐ SWITCH‐AX‐1234532       12/7/2016 17:34   MSA (Carrier Reseller)‐CTA‐Switch‐v5‐20161207.docx                  Attorney Client
SWITCH‐AX‐1234533 ‐ SWITCH‐AX‐1234533       12/7/2016 17:34   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1234534 ‐ SWITCH‐AX‐1234535       12/7/2016 17:35   no Title                                                            Attorney Client
SWITCH‐AX‐1234536 ‐ SWITCH‐AX‐1234537       12/7/2016 17:35   Master Services                                                     Attorney Client
SWITCH‐AX‐1234538 ‐ SWITCH‐AX‐1234538       12/7/2016 17:35   image002.jpg                                                        Attorney Client
SWITCH‐AX‐1234539 ‐ SWITCH‐AX‐1234556       12/7/2016 17:35   MSA (Carrier Reseller)‐CTA‐Switch‐v4 to v5‐20161207 (Switch).docx   Attorney Client
SWITCH‐AX‐1234557 ‐ SWITCH‐AX‐1234574       12/7/2016 17:35   MSA (Carrier Reseller)‐CTA‐Switch‐v5‐20161207.docx                  Attorney Client
SWITCH‐AX‐1234575 ‐ SWITCH‐AX‐1234575       12/7/2016 17:35   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1234576 ‐ SWITCH‐AX‐1234576       12/7/2016 17:47   no Title                                                            Attorney Client
SWITCH‐AX‐1234577 ‐ SWITCH‐AX‐1234577       12/7/2016 17:47   image001.jpg                                                        Attorney Client
SWITCH‐AX‐1234578 ‐ SWITCH‐AX‐1234578       12/7/2016 20:59   no Title                                                            Attorney Client
SWITCH‐AX‐1234579 ‐ SWITCH‐AX‐1234579       12/7/2016 20:59   image001.png                                                        Attorney Client
SWITCH‐AX‐1234580 ‐ SWITCH‐AX‐1234591       12/7/2016 20:59   TSCIF License Agreement 120716 V5.docx                              Attorney Client
SWITCH‐AX‐1234592 ‐ SWITCH‐AX‐1234592        12/8/2016 8:27   no Title                                                            Attorney Client
SWITCH‐AX‐1234593 ‐ SWITCH‐AX‐1234593        12/8/2016 8:27   International Localization Tracker.xlsx                             Attorney Client




                                                                           EXHIBIT 10, PAGE 2555
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 803 of 829


Bates                                   Document Date         Document Title                                   Privilege
SWITCH‐AX‐1234594 ‐ SWITCH‐AX‐1234599        12/8/2016 9:03   no Title                                         Attorney Client
SWITCH‐AX‐1234600 ‐ SWITCH‐AX‐1234623        12/8/2016 9:03   C641‐07‐001‐M.PDF                                Attorney Client
SWITCH‐AX‐1234624 ‐ SWITCH‐AX‐1234624        12/8/2016 9:03   image004.jpg                                     Attorney Client
SWITCH‐AX‐1234625 ‐ SWITCH‐AX‐1234625        12/8/2016 9:03   image006.jpg                                     Attorney Client
SWITCH‐AX‐1234626 ‐ SWITCH‐AX‐1234626        12/8/2016 9:09   no Title                                         Attorney Client
SWITCH‐AX‐1234627 ‐ SWITCH‐AX‐1234636        12/8/2016 9:09   Switch Supernap 12‐5‐16.pdf                      Attorney Client
SWITCH‐AX‐1234637 ‐ SWITCH‐AX‐1234637        12/8/2016 9:09   image002.jpg                                     Attorney Client
SWITCH‐AX‐1234638 ‐ SWITCH‐AX‐1234638        12/8/2016 9:09   FW_ Emailing ‐ Switch Supernap 12‐5‐16.pdf.msg   Attorney Client
SWITCH‐AX‐1234639 ‐ SWITCH‐AX‐1234639       12/8/2016 10:30   no Title                                         Attorney Client
SWITCH‐AX‐1234640 ‐ SWITCH‐AX‐1234642       12/8/2016 10:30   International Brand Architecture.pdf             Attorney Client
SWITCH‐AX‐1234643 ‐ SWITCH‐AX‐1234643       12/8/2016 10:30   New SUPERNAP[3][ZI3k][4].png                     Attorney Client
SWITCH‐AX‐1234644 ‐ SWITCH‐AX‐1234644       12/8/2016 10:38   bea27d41‐8f3f‐413d‐95df‐7dfa9e6bf466.msg         Attorney Client
SWITCH‐AX‐1234645 ‐ SWITCH‐AX‐1234645       12/8/2016 10:38   C945‐RNO01‐002‐C.pdf                             Attorney Client
SWITCH‐AX‐1234646 ‐ SWITCH‐AX‐1234646       12/8/2016 10:38   image001.jpg                                     Attorney Client
SWITCH‐AX‐1234647 ‐ SWITCH‐AX‐1234656       12/8/2016 10:38   C945‐RNO01‐001‐M.pdf                             Attorney Client
SWITCH‐AX‐1234657 ‐ SWITCH‐AX‐1234665       12/8/2016 10:51   ad623034‐316f‐4acb‐8359‐a181f565d9d4.msg         Attorney Client
SWITCH‐AX‐1234666 ‐ SWITCH‐AX‐1234666       12/8/2016 10:51   image010.jpg                                     Attorney Client
SWITCH‐AX‐1234667 ‐ SWITCH‐AX‐1234675       12/8/2016 10:51   V946‐09‐001‐M.pdf                                Attorney Client
SWITCH‐AX‐1234676 ‐ SWITCH‐AX‐1234676       12/8/2016 10:51   V946‐09‐002‐C.pdf                                Attorney Client
SWITCH‐AX‐1234677 ‐ SWITCH‐AX‐1234677       12/8/2016 10:51   image002.jpg                                     Attorney Client
SWITCH‐AX‐1234678 ‐ SWITCH‐AX‐1234680       12/8/2016 11:05   no Title                                         Attorney Client
SWITCH‐AX‐1234681 ‐ SWITCH‐AX‐1234691       12/8/2016 11:05   IEPL SLA template.pdf                            Attorney Client
SWITCH‐AX‐1234692 ‐ SWITCH‐AX‐1234705       12/8/2016 11:05   CTG ‐ MPLS VPN SLA (Enterprise                   Attorney Client
SWITCH‐AX‐1234706 ‐ SWITCH‐AX‐1234709       12/8/2016 11:08   no Title                                         Attorney Client
SWITCH‐AX‐1234710 ‐ SWITCH‐AX‐1234710       12/8/2016 11:08   image003.jpg                                     Attorney Client
SWITCH‐AX‐1234711 ‐ SWITCH‐AX‐1234711       12/8/2016 11:08   image002.jpg                                     Attorney Client
SWITCH‐AX‐1234712 ‐ SWITCH‐AX‐1234712       12/8/2016 11:08   image004.jpg                                     Attorney Client
SWITCH‐AX‐1234713 ‐ SWITCH‐AX‐1234726       12/8/2016 11:08   CTG ‐ MPLS VPN SLA (Enterprise                   Attorney Client
SWITCH‐AX‐1234727 ‐ SWITCH‐AX‐1234727       12/8/2016 11:08   image001.jpg                                     Attorney Client
SWITCH‐AX‐1234728 ‐ SWITCH‐AX‐1234738       12/8/2016 11:08   IEPL SLA template.pdf                            Attorney Client
SWITCH‐AX‐1234739 ‐ SWITCH‐AX‐1234742       12/8/2016 11:08   no Title                                         Attorney Client
SWITCH‐AX‐1234743 ‐ SWITCH‐AX‐1234756       12/8/2016 11:08   CTG ‐ MPLS VPN SLA (Enterprise                   Attorney Client
SWITCH‐AX‐1234757 ‐ SWITCH‐AX‐1234757       12/8/2016 11:08   image007.jpg                                     Attorney Client
SWITCH‐AX‐1234758 ‐ SWITCH‐AX‐1234758       12/8/2016 11:08   image001.jpg                                     Attorney Client
SWITCH‐AX‐1234759 ‐ SWITCH‐AX‐1234759       12/8/2016 11:08   image008.jpg                                     Attorney Client
SWITCH‐AX‐1234760 ‐ SWITCH‐AX‐1234760       12/8/2016 11:08   image005.jpg                                     Attorney Client
SWITCH‐AX‐1234761 ‐ SWITCH‐AX‐1234771       12/8/2016 11:08   IEPL SLA template.pdf                            Attorney Client
SWITCH‐AX‐1234772 ‐ SWITCH‐AX‐1234772       12/8/2016 11:08   image003.jpg                                     Attorney Client
SWITCH‐AX‐1234773 ‐ SWITCH‐AX‐1234776       12/8/2016 12:53   d945b9b3‐df4b‐41c7‐9f3b‐a8ad367a1e09.msg         Attorney Client
SWITCH‐AX‐1234777 ‐ SWITCH‐AX‐1234777       12/8/2016 12:53   image002.jpg                                     Attorney Client
SWITCH‐AX‐1234778 ‐ SWITCH‐AX‐1234783       12/8/2016 12:53   Bullhorn Order ‐ Zayo.pdf                        Attorney Client
SWITCH‐AX‐1234784 ‐ SWITCH‐AX‐1234784       12/8/2016 12:53   image003.jpg                                     Attorney Client
SWITCH‐AX‐1234785 ‐ SWITCH‐AX‐1234785       12/8/2016 12:53   image002.jpg                                     Attorney Client
SWITCH‐AX‐1234786 ‐ SWITCH‐AX‐1234786       12/8/2016 12:53   image005.jpg                                     Attorney Client
SWITCH‐AX‐1234787 ‐ SWITCH‐AX‐1234789       12/8/2016 12:54   0abfdc32‐1085‐42f3‐b3b2‐c9453fda77c2.msg         Attorney Client
SWITCH‐AX‐1234790 ‐ SWITCH‐AX‐1234790       12/8/2016 12:54   image003.jpg                                     Attorney Client




                                                                          EXHIBIT 10, PAGE 2556
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 804 of 829


Bates                                   Document Date         Document Title                                                                    Privilege
SWITCH‐AX‐1234791 ‐ SWITCH‐AX‐1234793       12/8/2016 12:54   Product Pricer Online Quote ‐ 30161111891221                                      Attorney Client
SWITCH‐AX‐1234794 ‐ SWITCH‐AX‐1234798       12/8/2016 12:54   501706_email.pdf                                                                  Attorney Client
SWITCH‐AX‐1234799 ‐ SWITCH‐AX‐1234805       12/8/2016 12:54   501706_email2.pdf                                                                 Attorney Client
SWITCH‐AX‐1234806 ‐ SWITCH‐AX‐1234807       12/8/2016 12:54   501706_onlinehtmlform.html                                                        Attorney Client
SWITCH‐AX‐1234808 ‐ SWITCH‐AX‐1234808       12/8/2016 12:54   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1234809 ‐ SWITCH‐AX‐1234813       12/8/2016 12:54   501706_email.pdf                                                                  Attorney Client
SWITCH‐AX‐1234814 ‐ SWITCH‐AX‐1234820       12/8/2016 12:54   501706_email2.pdf                                                                 Attorney Client
SWITCH‐AX‐1234821 ‐ SWITCH‐AX‐1234831       12/8/2016 12:54   Amendment                                                                         Attorney Client
SWITCH‐AX‐1234832 ‐ SWITCH‐AX‐1234832       12/8/2016 12:54   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1234833 ‐ SWITCH‐AX‐1234833       12/8/2016 12:54   20161202093026178.pdf                                                             Attorney Client
SWITCH‐AX‐1234834 ‐ SWITCH‐AX‐1234834       12/8/2016 12:54   CenturyLink Order Confirmation for order number 501706.msg                        Attorney Client
SWITCH‐AX‐1234835 ‐ SWITCH‐AX‐1234839       12/8/2016 13:11   no Title                                                                          Attorney Client
SWITCH‐AX‐1234840 ‐ SWITCH‐AX‐1234840       12/8/2016 13:11   Screen Shot 2016‐12‐08 at 9.43.19 AM.png                                          Attorney Client
SWITCH‐AX‐1234841 ‐ SWITCH‐AX‐1234841       12/8/2016 13:11   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1234842 ‐ SWITCH‐AX‐1234842       12/8/2016 13:11   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1234843 ‐ SWITCH‐AX‐1234845       12/8/2016 13:11   Switch Material License Agreement‐v1‐20161207.docx                                Attorney Client
SWITCH‐AX‐1234846 ‐ SWITCH‐AX‐1234846       12/8/2016 13:11   Screen Shot 2016‐12‐08 at 9.43.38 AM.png                                          Attorney Client
SWITCH‐AX‐1234847 ‐ SWITCH‐AX‐1234847       12/8/2016 13:11   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1234848 ‐ SWITCH‐AX‐1234849       12/8/2016 13:46   no Title                                                                          Attorney Client
SWITCH‐AX‐1234850 ‐ SWITCH‐AX‐1234850       12/8/2016 14:33   LAS Actuals Oct 2015‐Oct 2016.xlsx                                                Attorney Client
SWITCH‐AX‐1234851 ‐ SWITCH‐AX‐1234851       12/8/2016 14:46   Collection Report 161208.xlsx                                                     Attorney Client
SWITCH‐AX‐1234852 ‐ SWITCH‐AX‐1234852       12/8/2016 16:15   no Title                                                                          Attorney Client
SWITCH‐AX‐1234853 ‐ SWITCH‐AX‐1234897       12/8/2016 16:15   Tab 7 ‐ BVA Report.pdf                                                            Attorney Client
SWITCH‐AX‐1234898 ‐ SWITCH‐AX‐1234898       12/8/2016 16:15   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1234899 ‐ SWITCH‐AX‐1234902       12/8/2016 16:20   no Title                                                                          Attorney Client
SWITCH‐AX‐1234903 ‐ SWITCH‐AX‐1234903       12/8/2016 16:20   Collection Report 161208.xlsx                                                     Attorney Client
SWITCH‐AX‐1234904 ‐ SWITCH‐AX‐1234904       12/8/2016 16:20   Collection Report 161208.xlsx                                                     Attorney Client
SWITCH‐AX‐1234905 ‐ SWITCH‐AX‐1234908       12/8/2016 16:20   2c0df6ef‐1b8f‐4900‐bcf6‐34ecb9d5fca0.msg                                          Attorney Client
SWITCH‐AX‐1234909 ‐ SWITCH‐AX‐1234909       12/8/2016 16:20   Collection Report 161208.xlsx                                                     Attorney Client
SWITCH‐AX‐1234910 ‐ SWITCH‐AX‐1234910       12/8/2016 16:20   Collection Report 161208.xlsx                                                     Attorney Client
SWITCH‐AX‐1234911 ‐ SWITCH‐AX‐1234911       12/8/2016 17:32   no Title                                                                          Attorney Client
SWITCH‐AX‐1234912 ‐ SWITCH‐AX‐1234916       12/8/2016 17:32   Draft Confidentiality Agreement and Release V6 120816 Switch.docx                 Attorney Client
SWITCH‐AX‐1234917 ‐ SWITCH‐AX‐1234921       12/8/2016 17:32   Redline Draft Confidentiality Agreement and Release V5 to V6 120816 Switch.docx   Attorney Client
SWITCH‐AX‐1234922 ‐ SWITCH‐AX‐1234923       12/8/2016 17:32   no Title                                                                          Attorney Client
SWITCH‐AX‐1234924 ‐ SWITCH‐AX‐1234928       12/8/2016 17:32   Redline Draft Confidentiality Agreement and Release V5 to V6 120816 Switch.docx   Attorney Client
SWITCH‐AX‐1234929 ‐ SWITCH‐AX‐1234933       12/8/2016 17:32   Draft Confidentiality Agreement and Release V6 120816 Switch.docx                 Attorney Client
SWITCH‐AX‐1234934 ‐ SWITCH‐AX‐1234935       12/8/2016 17:46   no Title                                                                          Attorney Client
SWITCH‐AX‐1234936 ‐ SWITCH‐AX‐1234978       12/8/2016 17:46   Hoag Professional Services Agreement_template_3‐2016.doc                          Attorney Client
SWITCH‐AX‐1234979 ‐ SWITCH‐AX‐1235021       12/8/2016 17:46   6 Hoag Reqd Compliance Docs.pdf                                                   Attorney Client
SWITCH‐AX‐1235022 ‐ SWITCH‐AX‐1235022       12/8/2016 17:46   image002.png                                                                      Attorney Client
SWITCH‐AX‐1235023 ‐ SWITCH‐AX‐1235024       12/8/2016 17:46   Form 590 ‐ Withholding Exemption Certificate                                      Attorney Client
SWITCH‐AX‐1235025 ‐ SWITCH‐AX‐1235032       12/8/2016 17:46   Hoag BAA 1_With Agreement_03‐11‐2013                                              Attorney Client
SWITCH‐AX‐1235033 ‐ SWITCH‐AX‐1235034       12/8/2016 17:46   810606f2‐078e‐45b1‐ac3a‐8d637e31f31e.msg                                          Attorney Client
SWITCH‐AX‐1235035 ‐ SWITCH‐AX‐1235036       12/8/2016 17:46   Form 590 ‐ Withholding Exemption Certificate                                      Attorney Client
SWITCH‐AX‐1235037 ‐ SWITCH‐AX‐1235037       12/8/2016 17:46   image002.png                                                                      Attorney Client
SWITCH‐AX‐1235038 ‐ SWITCH‐AX‐1235045       12/8/2016 17:46   Hoag BAA 1_With Agreement_03‐11‐2013                                              Attorney Client




                                                                          EXHIBIT 10, PAGE 2557
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 805 of 829


Bates                                   Document Date         Document Title                                             Privilege
SWITCH‐AX‐1235046 ‐ SWITCH‐AX‐1235088       12/8/2016 17:46   6 Hoag Reqd Compliance Docs.pdf                            Attorney Client
SWITCH‐AX‐1235089 ‐ SWITCH‐AX‐1235131       12/8/2016 17:46   Hoag Professional Services Agreement_template_3‐2016.doc   Attorney Client
SWITCH‐AX‐1235132 ‐ SWITCH‐AX‐1235133       12/8/2016 17:46   no Title                                                   Attorney Client
SWITCH‐AX‐1235134 ‐ SWITCH‐AX‐1235177       12/8/2016 17:46   Hoag Professional Services Agreement_template_3‐2016.doc   Attorney Client
SWITCH‐AX‐1235178 ‐ SWITCH‐AX‐1235178       12/8/2016 17:46   image002.png                                               Attorney Client
SWITCH‐AX‐1235179 ‐ SWITCH‐AX‐1235221       12/8/2016 17:46   6 Hoag Reqd Compliance Docs.pdf                            Attorney Client
SWITCH‐AX‐1235222 ‐ SWITCH‐AX‐1235223       12/8/2016 17:46   Form 590 ‐ Withholding Exemption Certificate               Attorney Client
SWITCH‐AX‐1235224 ‐ SWITCH‐AX‐1235231       12/8/2016 17:46   Hoag BAA 1_With Agreement_03‐11‐2013                       Attorney Client
SWITCH‐AX‐1235232 ‐ SWITCH‐AX‐1235232       12/8/2016 18:17   no Title                                                   Attorney Client
SWITCH‐AX‐1235233 ‐ SWITCH‐AX‐1235236       12/8/2016 18:17   PowerPoint Presentation                                    Attorney Client
SWITCH‐AX‐1235237 ‐ SWITCH‐AX‐1235237       12/8/2016 20:31   no Title                                                   Attorney Client
SWITCH‐AX‐1235238 ‐ SWITCH‐AX‐1235238       12/8/2016 20:31   December 2016 Nevada Customers MRC.xlsx                    Attorney Client
SWITCH‐AX‐1235239 ‐ SWITCH‐AX‐1235240       12/8/2016 22:03   no Title                                                   Attorney Client
SWITCH‐AX‐1235241 ‐ SWITCH‐AX‐1235270        12/9/2016 3:19   no Title                                                   Attorney Client
SWITCH‐AX‐1235271 ‐ SWITCH‐AX‐1235271        12/9/2016 3:19   image010.png                                               Attorney Client
SWITCH‐AX‐1235272 ‐ SWITCH‐AX‐1235272        12/9/2016 3:19   image001.jpg                                               Attorney Client
SWITCH‐AX‐1235273 ‐ SWITCH‐AX‐1235278        12/9/2016 3:19   MCSA Avago Switch v2 to v3 20161207 Switch..docx           Attorney Client
SWITCH‐AX‐1235279 ‐ SWITCH‐AX‐1235279        12/9/2016 3:19   image011.png                                               Attorney Client
SWITCH‐AX‐1235280 ‐ SWITCH‐AX‐1235280        12/9/2016 3:19   image.png                                                  Attorney Client
SWITCH‐AX‐1235281 ‐ SWITCH‐AX‐1235281        12/9/2016 3:19   image013.png                                               Attorney Client
SWITCH‐AX‐1235282 ‐ SWITCH‐AX‐1235282        12/9/2016 3:19   image002.png                                               Attorney Client
SWITCH‐AX‐1235283 ‐ SWITCH‐AX‐1235283        12/9/2016 3:19   image009.png                                               Attorney Client
SWITCH‐AX‐1235284 ‐ SWITCH‐AX‐1235284        12/9/2016 3:19   image012.png                                               Attorney Client
SWITCH‐AX‐1235285 ‐ SWITCH‐AX‐1235285        12/9/2016 8:27   no Title                                                   Attorney Client
SWITCH‐AX‐1235286 ‐ SWITCH‐AX‐1235304        12/9/2016 8:27   PowerPoint Presentation                                    Attorney Client
SWITCH‐AX‐1235305 ‐ SWITCH‐AX‐1235315       12/9/2016 10:35   no Title                                                   Attorney Client
SWITCH‐AX‐1235316 ‐ SWITCH‐AX‐1235316       12/9/2016 10:35   image004.jpg                                               Attorney Client
SWITCH‐AX‐1235317 ‐ SWITCH‐AX‐1235317       12/9/2016 10:35   image002.jpg                                               Attorney Client
SWITCH‐AX‐1235318 ‐ SWITCH‐AX‐1235320       12/9/2016 11:45   no Title                                                   Attorney Client
SWITCH‐AX‐1235321 ‐ SWITCH‐AX‐1235321       12/9/2016 11:45   image001.jpg                                               Attorney Client
SWITCH‐AX‐1235322 ‐ SWITCH‐AX‐1235324       12/9/2016 11:53   d8f90ea4‐9ac1‐4bd0‐a3fa‐0158d2abb9ac.msg                   Attorney Client
SWITCH‐AX‐1235325 ‐ SWITCH‐AX‐1235325       12/9/2016 11:53   image001.jpg                                               Attorney Client
SWITCH‐AX‐1235326 ‐ SWITCH‐AX‐1235328       12/9/2016 11:53   no Title                                                   Attorney Client
SWITCH‐AX‐1235329 ‐ SWITCH‐AX‐1235329       12/9/2016 11:53   image001.jpg                                               Attorney Client
SWITCH‐AX‐1235330 ‐ SWITCH‐AX‐1235338       12/9/2016 12:17   no Title                                                   Attorney Client
SWITCH‐AX‐1235339 ‐ SWITCH‐AX‐1235339       12/9/2016 12:17   image005.png                                               Attorney Client
SWITCH‐AX‐1235340 ‐ SWITCH‐AX‐1235342       12/9/2016 12:17   Switch SO 731696 1G over 10G Disco New.pdf                 Attorney Client
SWITCH‐AX‐1235343 ‐ SWITCH‐AX‐1235351       12/9/2016 12:17   no Title                                                   Attorney Client
SWITCH‐AX‐1235352 ‐ SWITCH‐AX‐1235352       12/9/2016 12:17   image005.png                                               Attorney Client
SWITCH‐AX‐1235353 ‐ SWITCH‐AX‐1235355       12/9/2016 12:17   Switch SO 731696 1G over 10G Disco New.pdf                 Attorney Client
SWITCH‐AX‐1235356 ‐ SWITCH‐AX‐1235356       12/9/2016 12:24   no Title                                                   Attorney Client
SWITCH‐AX‐1235357 ‐ SWITCH‐AX‐1235358       12/9/2016 12:24   RE_ NSHE ‐ LoveLock.msg                                    Attorney Client
SWITCH‐AX‐1235359 ‐ SWITCH‐AX‐1235369       12/9/2016 12:24   NSHE.pdf                                                   Attorney Client
SWITCH‐AX‐1235370 ‐ SWITCH‐AX‐1235378       12/9/2016 12:24   NSHE Recent Communications.pdf                             Attorney Client
SWITCH‐AX‐1235379 ‐ SWITCH‐AX‐1235379       12/9/2016 12:24   image001.jpg                                               Attorney Client
SWITCH‐AX‐1235380 ‐ SWITCH‐AX‐1235405       12/9/2016 12:24   COST SHARING AND                                           Attorney Client




                                                                          EXHIBIT 10, PAGE 2558
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 806 of 829


Bates                                   Document Date         Document Title                                                              Privilege
SWITCH‐AX‐1235406 ‐ SWITCH‐AX‐1235407       12/9/2016 12:24   2e999f86‐ce11‐4276‐8133‐4609af402526.msg                                    Attorney Client
SWITCH‐AX‐1235408 ‐ SWITCH‐AX‐1235408       12/9/2016 12:24   image002.jpg                                                                Attorney Client
SWITCH‐AX‐1235409 ‐ SWITCH‐AX‐1235418       12/9/2016 12:24   W947‐09‐001‐M.pdf                                                           Attorney Client
SWITCH‐AX‐1235419 ‐ SWITCH‐AX‐1235419       12/9/2016 12:24   W947‐09‐002‐C.pdf                                                           Attorney Client
SWITCH‐AX‐1235420 ‐ SWITCH‐AX‐1235420       12/9/2016 12:25   no Title                                                                    Attorney Client
SWITCH‐AX‐1235421 ‐ SWITCH‐AX‐1235446       12/9/2016 12:25   COST SHARING AND                                                            Attorney Client
SWITCH‐AX‐1235447 ‐ SWITCH‐AX‐1235447       12/9/2016 12:25   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1235448 ‐ SWITCH‐AX‐1235458       12/9/2016 12:25   NSHE.pdf                                                                    Attorney Client
SWITCH‐AX‐1235459 ‐ SWITCH‐AX‐1235460       12/9/2016 12:25   RE_ NSHE ‐ LoveLock.msg                                                     Attorney Client
SWITCH‐AX‐1235461 ‐ SWITCH‐AX‐1235469       12/9/2016 12:25   NSHE Recent Communications.pdf                                              Attorney Client
SWITCH‐AX‐1235470 ‐ SWITCH‐AX‐1235472       12/9/2016 13:29   846575d0‐6b72‐45d4‐9144‐9aa8975cd656.msg                                    Attorney Client
SWITCH‐AX‐1235473 ‐ SWITCH‐AX‐1235473       12/9/2016 13:29   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1235474 ‐ SWITCH‐AX‐1235474       12/9/2016 13:29   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1235475 ‐ SWITCH‐AX‐1235475       12/9/2016 13:29   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1235476 ‐ SWITCH‐AX‐1235478       12/9/2016 13:29   no Title                                                                    Attorney Client
SWITCH‐AX‐1235479 ‐ SWITCH‐AX‐1235479       12/9/2016 13:29   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1235480 ‐ SWITCH‐AX‐1235480       12/9/2016 13:29   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1235481 ‐ SWITCH‐AX‐1235481       12/9/2016 13:29   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1235482 ‐ SWITCH‐AX‐1235484       12/9/2016 13:35   no Title                                                                    Attorney Client
SWITCH‐AX‐1235485 ‐ SWITCH‐AX‐1235485       12/9/2016 13:35   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1235486 ‐ SWITCH‐AX‐1235488       12/9/2016 13:35   d4b42b70‐edda‐4fe1‐8a64‐e02f2fd31ca1.msg                                    Attorney Client
SWITCH‐AX‐1235489 ‐ SWITCH‐AX‐1235489       12/9/2016 13:35   image001.jpg                                                                Attorney Client
SWITCH‐AX‐1235490 ‐ SWITCH‐AX‐1235498       12/9/2016 13:35   no Title                                                                    Attorney Client
SWITCH‐AX‐1235499 ‐ SWITCH‐AX‐1235501       12/9/2016 13:35   Switch SO 731696 1G over 10G Disco New.pdf                                  Attorney Client
SWITCH‐AX‐1235502 ‐ SWITCH‐AX‐1235502       12/9/2016 13:35   image001.png                                                                Attorney Client
SWITCH‐AX‐1235503 ‐ SWITCH‐AX‐1235503       12/9/2016 13:35   image002.jpg                                                                Attorney Client
SWITCH‐AX‐1235504 ‐ SWITCH‐AX‐1235504       12/9/2016 14:30   no Title                                                                    Attorney Client
SWITCH‐AX‐1235505 ‐ SWITCH‐AX‐1235523       12/9/2016 14:30   PowerPoint Presentation                                                     Attorney Client
SWITCH‐AX‐1235524 ‐ SWITCH‐AX‐1235524       12/9/2016 14:56   no Title                                                                    Attorney Client
SWITCH‐AX‐1235525 ‐ SWITCH‐AX‐1235543       12/9/2016 14:56   PowerPoint Presentation                                                     Attorney Client
SWITCH‐AX‐1235544 ‐ SWITCH‐AX‐1235544       12/9/2016 14:56   no Title                                                                    Attorney Client
SWITCH‐AX‐1235545 ‐ SWITCH‐AX‐1235563       12/9/2016 14:56   PowerPoint Presentation                                                     Attorney Client
SWITCH‐AX‐1235564 ‐ SWITCH‐AX‐1235564       12/9/2016 15:34   no Title                                                                    Attorney Client
SWITCH‐AX‐1235565 ‐ SWITCH‐AX‐1235583       12/9/2016 15:34   PowerPoint Presentation                                                     Attorney Client
SWITCH‐AX‐1235584 ‐ SWITCH‐AX‐1235584       12/9/2016 16:33   Collection Report 161209.xlsx                                               Attorney Client
SWITCH‐AX‐1235585 ‐ SWITCH‐AX‐1235588       12/9/2016 16:33   142c1cbf‐a5ad‐467e‐b202‐8de6846fb7e8.msg                                    Attorney Client
SWITCH‐AX‐1235589 ‐ SWITCH‐AX‐1235589       12/9/2016 16:33   Collection Report 161209.xlsx                                               Attorney Client
SWITCH‐AX‐1235590 ‐ SWITCH‐AX‐1235590       12/9/2016 16:33   Collection Report 161209.xlsx                                               Attorney Client
SWITCH‐AX‐1235591 ‐ SWITCH‐AX‐1235594       12/9/2016 16:33   no Title                                                                    Attorney Client
SWITCH‐AX‐1235595 ‐ SWITCH‐AX‐1235595       12/9/2016 16:33   Collection Report 161209.xlsx                                               Attorney Client
SWITCH‐AX‐1235596 ‐ SWITCH‐AX‐1235596       12/9/2016 16:33   Collection Report 161209.xlsx                                               Attorney Client
SWITCH‐AX‐1235597 ‐ SWITCH‐AX‐1235597       12/9/2016 17:55   no Title                                                                    Attorney Client
SWITCH‐AX‐1235598 ‐ SWITCH‐AX‐1235598       12/9/2016 17:55   image001.png                                                                Attorney Client
SWITCH‐AX‐1235599 ‐ SWITCH‐AX‐1235610       12/9/2016 17:55   TSCIF License Agreement_120916 V5.docx                                      Attorney Client
SWITCH‐AX‐1235611 ‐ SWITCH‐AX‐1235619       12/9/2016 17:55   Settlement Agreement V11 12‐7‐16 Switch.docx                                Attorney Client
SWITCH‐AX‐1235620 ‐ SWITCH‐AX‐1235624       12/9/2016 17:55   Redline Draft Confidentiality Agreement and Release V7 120916 Switch.docx   Attorney Client




                                                                          EXHIBIT 10, PAGE 2559
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 807 of 829


Bates                                   Document Date         Document Title                                     Privilege
SWITCH‐AX‐1235625 ‐ SWITCH‐AX‐1235625       12/10/2016 5:36   no Title                                           Attorney Client
SWITCH‐AX‐1235626 ‐ SWITCH‐AX‐1235626       12/10/2016 5:36   7022676710_20161210_053630.mp3                     Attorney Client
SWITCH‐AX‐1235627 ‐ SWITCH‐AX‐1235627       12/10/2016 6:52   no Title                                           Attorney Client
SWITCH‐AX‐1235628 ‐ SWITCH‐AX‐1235646       12/10/2016 6:52   PowerPoint Presentation                            Attorney Client
SWITCH‐AX‐1235647 ‐ SWITCH‐AX‐1235647       12/10/2016 6:52   ATT00001.txt                                       Attorney Client
SWITCH‐AX‐1235648 ‐ SWITCH‐AX‐1235648       12/10/2016 6:52   no Title                                           Attorney Client
SWITCH‐AX‐1235649 ‐ SWITCH‐AX‐1235667       12/10/2016 6:52   PowerPoint Presentation                            Attorney Client
SWITCH‐AX‐1235668 ‐ SWITCH‐AX‐1235668       12/10/2016 6:52   ATT00001.txt                                       Attorney Client
SWITCH‐AX‐1235669 ‐ SWITCH‐AX‐1235670       12/10/2016 9:04   no Title                                           Attorney Client
SWITCH‐AX‐1235671 ‐ SWITCH‐AX‐1235675       12/10/2016 9:04   PowerPoint Presentation                            Attorney Client
SWITCH‐AX‐1235676 ‐ SWITCH‐AX‐1235681       12/10/2016 9:04   PowerPoint Presentation                            Attorney Client
SWITCH‐AX‐1235682 ‐ SWITCH‐AX‐1235685      12/10/2016 20:59   no Title                                           Attorney Client
SWITCH‐AX‐1235686 ‐ SWITCH‐AX‐1235686      12/10/2016 20:59   image001.png                                       Attorney Client
SWITCH‐AX‐1235687 ‐ SWITCH‐AX‐1235690      12/10/2016 20:59   no Title                                           Attorney Client
SWITCH‐AX‐1235691 ‐ SWITCH‐AX‐1235691      12/10/2016 20:59   image001.png                                       Attorney Client
SWITCH‐AX‐1235692 ‐ SWITCH‐AX‐1235692       12/11/2016 9:26   no Title                                           Attorney Client
SWITCH‐AX‐1235693 ‐ SWITCH‐AX‐1235693       12/11/2016 9:26   ATT00003.htm                                       Attorney Client
SWITCH‐AX‐1235694 ‐ SWITCH‐AX‐1235695       12/11/2016 9:26   ATT00001.htm                                       Attorney Client
SWITCH‐AX‐1235696 ‐ SWITCH‐AX‐1235700       12/11/2016 9:26   PowerPoint Presentation                            Attorney Client
SWITCH‐AX‐1235701 ‐ SWITCH‐AX‐1235701       12/11/2016 9:26   ATT00002.htm                                       Attorney Client
SWITCH‐AX‐1235702 ‐ SWITCH‐AX‐1235707       12/11/2016 9:26   PowerPoint Presentation                            Attorney Client
SWITCH‐AX‐1235708 ‐ SWITCH‐AX‐1235709       12/12/2016 7:17   no Title                                           Attorney Client
SWITCH‐AX‐1235710 ‐ SWITCH‐AX‐1235712       12/12/2016 7:17   Nevada Revenue 2016(1)                             Attorney Client
SWITCH‐AX‐1235713 ‐ SWITCH‐AX‐1235715       12/12/2016 7:17   Nevada Revenue 2016(1)                             Attorney Client
SWITCH‐AX‐1235716 ‐ SWITCH‐AX‐1235717       12/12/2016 7:17   no Title                                           Attorney Client
SWITCH‐AX‐1235718 ‐ SWITCH‐AX‐1235720       12/12/2016 7:17   Nevada Revenue 2016(1)                             Attorney Client
SWITCH‐AX‐1235721 ‐ SWITCH‐AX‐1235723       12/12/2016 7:17   Nevada Revenue 2016(1)                             Attorney Client
SWITCH‐AX‐1235724 ‐ SWITCH‐AX‐1235724       12/12/2016 7:25   no Title                                           Attorney Client
SWITCH‐AX‐1235725 ‐ SWITCH‐AX‐1235725       12/12/2016 7:25   Initial SO‐Charter‐20161208‐Fully Executed.pdf     Attorney Client
SWITCH‐AX‐1235726 ‐ SWITCH‐AX‐1235726       12/12/2016 7:25   image002.jpg                                       Attorney Client
SWITCH‐AX‐1235727 ‐ SWITCH‐AX‐1235736       12/12/2016 7:25   CFA‐Charter‐20161208‐Fully Executed.pdf            Attorney Client
SWITCH‐AX‐1235737 ‐ SWITCH‐AX‐1235740       12/12/2016 9:08   no Title                                           Attorney Client
SWITCH‐AX‐1235741 ‐ SWITCH‐AX‐1235742       12/12/2016 9:08   Munich‐MUC PoP‐ServiceOrder[1].pdf                 Attorney Client
SWITCH‐AX‐1235743 ‐ SWITCH‐AX‐1235744       12/12/2016 9:08   Munchen‐FRA PoP‐ServiceOrder.pdf                   Attorney Client
SWITCH‐AX‐1235745 ‐ SWITCH‐AX‐1235746       12/12/2016 9:08   Penang Point to point Service order.pdf            Attorney Client
SWITCH‐AX‐1235747 ‐ SWITCH‐AX‐1235755       12/12/2016 9:08   MCSA Avago Switch v2 to v4 12.9.16 with NDA..pdf   Attorney Client
SWITCH‐AX‐1235756 ‐ SWITCH‐AX‐1235756       12/12/2016 9:08   SO ‐ Broadcom (Munich IP) 11‐17‐16 (2).pdf         Attorney Client
SWITCH‐AX‐1235757 ‐ SWITCH‐AX‐1235757       12/12/2016 9:08   image003.jpg                                       Attorney Client
SWITCH‐AX‐1235758 ‐ SWITCH‐AX‐1235758       12/12/2016 9:08   SO ‐ Avago‐Broadcom (Penang) 10‐25‐16 (002) .pdf   Attorney Client
SWITCH‐AX‐1235759 ‐ SWITCH‐AX‐1235760       12/12/2016 9:08   Penang IP order.pdf                                Attorney Client
SWITCH‐AX‐1235761 ‐ SWITCH‐AX‐1235764       12/12/2016 9:08   no Title                                           Attorney Client
SWITCH‐AX‐1235765 ‐ SWITCH‐AX‐1235765       12/12/2016 9:08   image003.jpg                                       Attorney Client
SWITCH‐AX‐1235766 ‐ SWITCH‐AX‐1235767       12/12/2016 9:08   Penang IP order.pdf                                Attorney Client
SWITCH‐AX‐1235768 ‐ SWITCH‐AX‐1235768       12/12/2016 9:08   SO ‐ Broadcom (Munich IP) 11‐17‐16 (2).pdf         Attorney Client
SWITCH‐AX‐1235769 ‐ SWITCH‐AX‐1235770       12/12/2016 9:08   Penang Point to point Service order.pdf            Attorney Client
SWITCH‐AX‐1235771 ‐ SWITCH‐AX‐1235779       12/12/2016 9:08   MCSA Avago Switch v2 to v4 12.9.16 with NDA..pdf   Attorney Client




                                                                          EXHIBIT 10, PAGE 2560
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 808 of 829


Bates                                   Document Date         Document Title                                                                                Privilege
SWITCH‐AX‐1235780 ‐ SWITCH‐AX‐1235781       12/12/2016 9:08   Munich‐MUC PoP‐ServiceOrder[1].pdf                                                            Attorney Client
SWITCH‐AX‐1235782 ‐ SWITCH‐AX‐1235782       12/12/2016 9:08   SO ‐ Avago‐Broadcom (Penang) 10‐25‐16 (002) .pdf                                              Attorney Client
SWITCH‐AX‐1235783 ‐ SWITCH‐AX‐1235784       12/12/2016 9:08   Munchen‐FRA PoP‐ServiceOrder.pdf                                                              Attorney Client
SWITCH‐AX‐1235785 ‐ SWITCH‐AX‐1235786      12/12/2016 10:11   no Title                                                                                      Attorney Client
SWITCH‐AX‐1235787 ‐ SWITCH‐AX‐1235789      12/12/2016 10:11   Nevada Revenue 2016(1)                                                                        Attorney Client
SWITCH‐AX‐1235790 ‐ SWITCH‐AX‐1235792      12/12/2016 10:11   Nevada Revenue 2016(1)                                                                        Attorney Client
SWITCH‐AX‐1235793 ‐ SWITCH‐AX‐1235795      12/12/2016 10:19   no Title                                                                                      Attorney Client
SWITCH‐AX‐1235796 ‐ SWITCH‐AX‐1235796      12/12/2016 10:19   Nevada Based Clients.xlsx                                                                     Attorney Client
SWITCH‐AX‐1235797 ‐ SWITCH‐AX‐1235799      12/12/2016 10:25   2fd81fea‐a8e8‐40e1‐a8e7‐98d740fb8b59.msg                                                      Attorney Client
SWITCH‐AX‐1235800 ‐ SWITCH‐AX‐1235800      12/12/2016 10:25   Nevada Revenue 2016(1).xlsx                                                                   Attorney Client
SWITCH‐AX‐1235801 ‐ SWITCH‐AX‐1235803      12/12/2016 10:25   no Title                                                                                      Attorney Client
SWITCH‐AX‐1235804 ‐ SWITCH‐AX‐1235804      12/12/2016 10:25   Nevada Revenue 2016(1).xlsx                                                                   Attorney Client
SWITCH‐AX‐1235805 ‐ SWITCH‐AX‐1235807      12/12/2016 10:26   no Title                                                                                      Attorney Client
SWITCH‐AX‐1235808 ‐ SWITCH‐AX‐1235808      12/12/2016 10:26   Nevada Based Clients.xlsx                                                                     Attorney Client
SWITCH‐AX‐1235809 ‐ SWITCH‐AX‐1235809      12/12/2016 10:58   no Title                                                                                      Attorney Client
SWITCH‐AX‐1235810 ‐ SWITCH‐AX‐1235814      12/12/2016 12:14   no Title                                                                                      Attorney Client
SWITCH‐AX‐1235815 ‐ SWITCH‐AX‐1235815      12/12/2016 12:14   image002.png                                                                                  Attorney Client
SWITCH‐AX‐1235816 ‐ SWITCH‐AX‐1235826      12/12/2016 12:14   B454‐03‐001‐M.pdf                                                                             Attorney Client
SWITCH‐AX‐1235827 ‐ SWITCH‐AX‐1235835      12/12/2016 12:14   S172‐05‐024‐M.pdf                                                                             Attorney Client
SWITCH‐AX‐1235836 ‐ SWITCH‐AX‐1235836      12/12/2016 12:14   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1235837 ‐ SWITCH‐AX‐1235846      12/12/2016 12:14   Re_ Sinclair Bldg Connectivity‐‐new contact.msg                                               Attorney Client
SWITCH‐AX‐1235847 ‐ SWITCH‐AX‐1235851      12/12/2016 12:14   f59b3945‐a9a3‐45fd‐b7ac‐558db48dac5f.msg                                                      Attorney Client
SWITCH‐AX‐1235852 ‐ SWITCH‐AX‐1235862      12/12/2016 12:14   B454‐03‐001‐M.pdf                                                                             Attorney Client
SWITCH‐AX‐1235863 ‐ SWITCH‐AX‐1235863      12/12/2016 12:14   image002.png                                                                                  Attorney Client
SWITCH‐AX‐1235864 ‐ SWITCH‐AX‐1235864      12/12/2016 12:14   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1235865 ‐ SWITCH‐AX‐1235874      12/12/2016 12:14   Re_ Sinclair Bldg Connectivity‐‐new contact.msg                                               Attorney Client
SWITCH‐AX‐1235875 ‐ SWITCH‐AX‐1235883      12/12/2016 12:14   S172‐05‐024‐M.pdf                                                                             Attorney Client
SWITCH‐AX‐1235884 ‐ SWITCH‐AX‐1235885      12/12/2016 13:15   no Title                                                                                      Attorney Client
SWITCH‐AX‐1235886 ‐ SWITCH‐AX‐1235898      12/12/2016 13:15   Operations & Maintenance CC Comm.pdf                                                          Attorney Client
SWITCH‐AX‐1235899 ‐ SWITCH‐AX‐1235899      12/12/2016 13:15   CC Communications ‐ Agreements.msg                                                            Attorney Client
SWITCH‐AX‐1235900 ‐ SWITCH‐AX‐1235900      12/12/2016 13:15   FW_ Reno RFP and Service Orders.msg                                                           Attorney Client
SWITCH‐AX‐1235901 ‐ SWITCH‐AX‐1235920      12/12/2016 13:15   Fiber Services Agreement CC Comm.pdf                                                          Attorney Client
SWITCH‐AX‐1235921 ‐ SWITCH‐AX‐1235922      12/12/2016 13:15   CC_Communications‐20161102133945                                                              Attorney Client
SWITCH‐AX‐1235923 ‐ SWITCH‐AX‐1235939      12/12/2016 13:15   Master Collocation CC COMM.pdf                                                                Attorney Client
SWITCH‐AX‐1235940 ‐ SWITCH‐AX‐1235941      12/12/2016 13:15   CC_Communications‐20161102133945                                                              Attorney Client
SWITCH‐AX‐1235942 ‐ SWITCH‐AX‐1235949      12/12/2016 13:34   dcffb180‐d89e‐4360‐a987‐2d0848aef8fa.msg                                                      Attorney Client
SWITCH‐AX‐1235950 ‐ SWITCH‐AX‐1235950      12/12/2016 13:34   image009.jpg                                                                                  Attorney Client
SWITCH‐AX‐1235951 ‐ SWITCH‐AX‐1235951      12/12/2016 13:34   image008.jpg                                                                                  Attorney Client
SWITCH‐AX‐1235952 ‐ SWITCH‐AX‐1235966      12/12/2016 13:34   Pls_provide_eSignatures_SWITCH_‐_Colocation_ (from DocuSign for Lesley S....pdf               Attorney Client
SWITCH‐AX‐1235967 ‐ SWITCH‐AX‐1235971      12/12/2016 14:58   no Title                                                                                      Attorney Client
SWITCH‐AX‐1235972 ‐ SWITCH‐AX‐1235972      12/12/2016 14:58   SO ‐ Avago‐Broadcom (Penang) 10‐25‐16 (002) .pdf                                              Attorney Client
SWITCH‐AX‐1235973 ‐ SWITCH‐AX‐1235973      12/12/2016 14:58   SO ‐ Broadcom (Munich IP) 11‐17‐16 (2).pdf                                                    Attorney Client
SWITCH‐AX‐1235974 ‐ SWITCH‐AX‐1235974      12/12/2016 14:58   image004.jpg                                                                                  Attorney Client
SWITCH‐AX‐1235975 ‐ SWITCH‐AX‐1235983      12/12/2016 14:58   MCSA Avago Switch v2 to v4 12.9.16 with NDA..pdf                                              Attorney Client
SWITCH‐AX‐1235984 ‐ SWITCH‐AX‐1235984      12/12/2016 14:58   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1235985 ‐ SWITCH‐AX‐1235988      12/12/2016 14:58   RE_ Completed_ URGENT DocuSign _ Switch Master Carrier Services Agreement AV16‐3251, SO #15 ( Attorney Client




                                                                          EXHIBIT 10, PAGE 2561
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 809 of 829


Bates                                   Document Date         Document Title                                                                                Privilege
SWITCH‐AX‐1235989 ‐ SWITCH‐AX‐1235996      12/12/2016 14:58   Avago Orders (Munich & Penang) GTT 12‐12‐16.pdf                                               Attorney Client
SWITCH‐AX‐1235997 ‐ SWITCH‐AX‐1235997      12/12/2016 14:58   image003.jpg                                                                                  Attorney Client
SWITCH‐AX‐1235998 ‐ SWITCH‐AX‐1235998      12/12/2016 14:58   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1235999 ‐ SWITCH‐AX‐1236003      12/12/2016 15:00   86e136c1‐2b2c‐4743‐9804‐7b90c8db82d0.msg                                                      Attorney Client
SWITCH‐AX‐1236004 ‐ SWITCH‐AX‐1236007      12/12/2016 15:00   RE_ Completed_ URGENT DocuSign _ Switch Master Carrier Services Agreement AV16‐3251, SO #15 ( Attorney Client
SWITCH‐AX‐1236008 ‐ SWITCH‐AX‐1236015      12/12/2016 15:00   Avago Orders (Munich & Penang) GTT 12‐12‐16.pdf                                               Attorney Client
SWITCH‐AX‐1236016 ‐ SWITCH‐AX‐1236016      12/12/2016 15:00   SO ‐ Broadcom (Munich IP) 11‐17‐16 (2).pdf                                                    Attorney Client
SWITCH‐AX‐1236017 ‐ SWITCH‐AX‐1236017      12/12/2016 15:00   image003.jpg                                                                                  Attorney Client
SWITCH‐AX‐1236018 ‐ SWITCH‐AX‐1236026      12/12/2016 15:00   MCSA Avago Switch v2 to v4 12.9.16 with NDA..pdf                                              Attorney Client
SWITCH‐AX‐1236027 ‐ SWITCH‐AX‐1236027      12/12/2016 15:00   SO ‐ Avago‐Broadcom (Penang) 10‐25‐16 (002) .pdf                                              Attorney Client
SWITCH‐AX‐1236028 ‐ SWITCH‐AX‐1236028      12/12/2016 15:00   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1236029 ‐ SWITCH‐AX‐1236029      12/12/2016 15:00   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1236030 ‐ SWITCH‐AX‐1236034      12/12/2016 15:00   no Title                                                                                      Attorney Client
SWITCH‐AX‐1236035 ‐ SWITCH‐AX‐1236035      12/12/2016 15:00   image003.jpg                                                                                  Attorney Client
SWITCH‐AX‐1236036 ‐ SWITCH‐AX‐1236043      12/12/2016 15:00   Avago Orders (Munich & Penang) GTT 12‐12‐16.pdf                                               Attorney Client
SWITCH‐AX‐1236044 ‐ SWITCH‐AX‐1236044      12/12/2016 15:00   SO ‐ Broadcom (Munich IP) 11‐17‐16 (2).pdf                                                    Attorney Client
SWITCH‐AX‐1236045 ‐ SWITCH‐AX‐1236045      12/12/2016 15:00   SO ‐ Avago‐Broadcom (Penang) 10‐25‐16 (002) .pdf                                              Attorney Client
SWITCH‐AX‐1236046 ‐ SWITCH‐AX‐1236046      12/12/2016 15:00   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1236047 ‐ SWITCH‐AX‐1236050      12/12/2016 15:00   RE_ Completed_ URGENT DocuSign _ Switch Master Carrier Services Agreement AV16‐3251, SO #15 ( Attorney Client
SWITCH‐AX‐1236051 ‐ SWITCH‐AX‐1236051      12/12/2016 15:00   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1236052 ‐ SWITCH‐AX‐1236060      12/12/2016 15:00   MCSA Avago Switch v2 to v4 12.9.16 with NDA..pdf                                              Attorney Client
SWITCH‐AX‐1236061 ‐ SWITCH‐AX‐1236065      12/12/2016 15:00   no Title                                                                                      Attorney Client
SWITCH‐AX‐1236066 ‐ SWITCH‐AX‐1236066      12/12/2016 15:00   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1236067 ‐ SWITCH‐AX‐1236074      12/12/2016 15:00   Avago Orders (Munich & Penang) GTT 12‐12‐16.pdf                                               Attorney Client
SWITCH‐AX‐1236075 ‐ SWITCH‐AX‐1236075      12/12/2016 15:00   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1236076 ‐ SWITCH‐AX‐1236084      12/12/2016 15:00   MCSA Avago Switch v2 to v4 12.9.16 with NDA..pdf                                              Attorney Client
SWITCH‐AX‐1236085 ‐ SWITCH‐AX‐1236085      12/12/2016 15:00   image003.jpg                                                                                  Attorney Client
SWITCH‐AX‐1236086 ‐ SWITCH‐AX‐1236086      12/12/2016 15:00   SO ‐ Broadcom (Munich IP) 11‐17‐16 (2).pdf                                                    Attorney Client
SWITCH‐AX‐1236087 ‐ SWITCH‐AX‐1236087      12/12/2016 15:00   SO ‐ Avago‐Broadcom (Penang) 10‐25‐16 (002) .pdf                                              Attorney Client
SWITCH‐AX‐1236088 ‐ SWITCH‐AX‐1236091      12/12/2016 15:00   RE_ Completed_ URGENT DocuSign _ Switch Master Carrier Services Agreement AV16‐3251, SO #15 ( Attorney Client
SWITCH‐AX‐1236092 ‐ SWITCH‐AX‐1236092      12/12/2016 17:21   Collection Report 161212.xlsx                                                                 Attorney Client
SWITCH‐AX‐1236093 ‐ SWITCH‐AX‐1236096      12/12/2016 17:21   2a30dda4‐3bae‐43c0‐ab48‐8fb510637aaa.msg                                                      Attorney Client
SWITCH‐AX‐1236097 ‐ SWITCH‐AX‐1236097      12/12/2016 17:21   Collection Report 161212.xlsx                                                                 Attorney Client
SWITCH‐AX‐1236098 ‐ SWITCH‐AX‐1236098      12/12/2016 17:21   Collection Report 161212.xlsx                                                                 Attorney Client
SWITCH‐AX‐1236099 ‐ SWITCH‐AX‐1236102      12/12/2016 17:21   no Title                                                                                      Attorney Client
SWITCH‐AX‐1236103 ‐ SWITCH‐AX‐1236103      12/12/2016 17:21   Collection Report 161212.xlsx                                                                 Attorney Client
SWITCH‐AX‐1236104 ‐ SWITCH‐AX‐1236104      12/12/2016 17:21   Collection Report 161212.xlsx                                                                 Attorney Client
SWITCH‐AX‐1236105 ‐ SWITCH‐AX‐1236107       12/13/2016 7:28   no Title                                                                                      Attorney Client
SWITCH‐AX‐1236108 ‐ SWITCH‐AX‐1236110       12/13/2016 8:07   no Title                                                                                      Attorney Client
SWITCH‐AX‐1236111 ‐ SWITCH‐AX‐1236116      12/13/2016 10:28   no Title                                                                                      Attorney Client
SWITCH‐AX‐1236117 ‐ SWITCH‐AX‐1236132      12/13/2016 10:28   Re_ Sinclair Bldg Connectivity‐‐new contact.msg                                               Attorney Client
SWITCH‐AX‐1236133 ‐ SWITCH‐AX‐1236138      12/13/2016 10:28   45e2eb9f‐c5b3‐4ca0‐af8a‐4d69c843487e.msg                                                      Attorney Client
SWITCH‐AX‐1236139 ‐ SWITCH‐AX‐1236154      12/13/2016 10:28   Re_ Sinclair Bldg Connectivity‐‐new contact.msg                                               Attorney Client
SWITCH‐AX‐1236155 ‐ SWITCH‐AX‐1236155      12/13/2016 12:35   no Title                                                                                      Attorney Client
SWITCH‐AX‐1236156 ‐ SWITCH‐AX‐1236156      12/13/2016 12:35   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1236157 ‐ SWITCH‐AX‐1236159      12/13/2016 12:35   Legal Department Attorney Workflow V3 12‐13‐2016.doc                                          Attorney Client




                                                                          EXHIBIT 10, PAGE 2562
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 810 of 829


Bates                                   Document Date         Document Title                                                                                Privilege
SWITCH‐AX‐1236160 ‐ SWITCH‐AX‐1236161      12/13/2016 13:15   no Title                                                                                      Attorney Client
SWITCH‐AX‐1236162 ‐ SWITCH‐AX‐1236164      12/13/2016 13:15   Legal Department Attorney Workflow V3 12‐13‐2016.doc                                          Attorney Client
SWITCH‐AX‐1236165 ‐ SWITCH‐AX‐1236165      12/13/2016 13:15   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1236166 ‐ SWITCH‐AX‐1236171      12/13/2016 13:49   f1685274‐ffd4‐429a‐b738‐7a93db90a25b.msg                                                      Attorney Client
SWITCH‐AX‐1236172 ‐ SWITCH‐AX‐1236172      12/13/2016 13:49   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1236173 ‐ SWITCH‐AX‐1236181      12/13/2016 13:49   MCSA Avago Switch v2 to v4 12.9.16 with NDA..pdf                                              Attorney Client
SWITCH‐AX‐1236182 ‐ SWITCH‐AX‐1236182      12/13/2016 13:49   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1236183 ‐ SWITCH‐AX‐1236183      12/13/2016 13:49   SO ‐ Avago‐Broadcom (Penang) 10‐25‐16 (002) .pdf                                              Attorney Client
SWITCH‐AX‐1236184 ‐ SWITCH‐AX‐1236191      12/13/2016 13:49   Avago Orders (Munich & Penang) GTT 12‐12‐16.pdf                                               Attorney Client
SWITCH‐AX‐1236192 ‐ SWITCH‐AX‐1236192      12/13/2016 13:49   SO ‐ Broadcom (Munich IP) 11‐17‐16 (2).pdf                                                    Attorney Client
SWITCH‐AX‐1236193 ‐ SWITCH‐AX‐1236196      12/13/2016 13:49   RE_ Completed_ URGENT DocuSign _ Switch Master Carrier Services Agreement AV16‐3251, SO #15 ( Attorney Client
SWITCH‐AX‐1236197 ‐ SWITCH‐AX‐1236198      12/13/2016 14:25   no Title                                                                                      Attorney Client
SWITCH‐AX‐1236199 ‐ SWITCH‐AX‐1236199      12/13/2016 14:25   502173_P185485.pdf                                                                            Attorney Client
SWITCH‐AX‐1236200 ‐ SWITCH‐AX‐1236200      12/13/2016 14:25   image002.jpg                                                                                  Attorney Client
SWITCH‐AX‐1236201 ‐ SWITCH‐AX‐1236201      12/13/2016 14:25   502175_P185485.pdf                                                                            Attorney Client
SWITCH‐AX‐1236202 ‐ SWITCH‐AX‐1236202      12/13/2016 14:25   image001.jpg                                                                                  Attorney Client
SWITCH‐AX‐1236203 ‐ SWITCH‐AX‐1236205      12/13/2016 14:25   Switch SO 731667 10G x 4 Diverse ElSg_VGS_ASH v2.pdf                                          Attorney Client
SWITCH‐AX‐1236206 ‐ SWITCH‐AX‐1236207      12/13/2016 14:25   502175_onlinehtmlform.html                                                                    Attorney Client
SWITCH‐AX‐1236208 ‐ SWITCH‐AX‐1236208      12/13/2016 14:25   2016‐12‐12‐Switch Zayo Service Order Form ‐ Signed[1].pdf                                     Attorney Client
SWITCH‐AX‐1236209 ‐ SWITCH‐AX‐1236209      12/13/2016 14:25   CenturyLink Order Confirmation for order number 502173.msg                                    Attorney Client
SWITCH‐AX‐1236210 ‐ SWITCH‐AX‐1236220      12/13/2016 14:25   Amendment                                                                                     Attorney Client
SWITCH‐AX‐1236221 ‐ SWITCH‐AX‐1236221      12/13/2016 14:25   CenturyLink Order Confirmation for order number 502175.msg                                    Attorney Client
SWITCH‐AX‐1236222 ‐ SWITCH‐AX‐1236232      12/13/2016 14:25   Amendment                                                                                     Attorney Client
SWITCH‐AX‐1236233 ‐ SWITCH‐AX‐1236233      12/13/2016 14:25   LAX‐LAS‐ASH.KMZ                                                                               Attorney Client
SWITCH‐AX‐1236234 ‐ SWITCH‐AX‐1236235      12/13/2016 14:25   502173_onlinehtmlform.html                                                                    Attorney Client
SWITCH‐AX‐1236236 ‐ SWITCH‐AX‐1236504      12/13/2016 14:25   doc.kml                                                                                       Attorney Client
SWITCH‐AX‐1236505 ‐ SWITCH‐AX‐1236507      12/13/2016 14:33   no Title                                                                                      Attorney Client
SWITCH‐AX‐1236508 ‐ SWITCH‐AX‐1236508      12/13/2016 14:33   502175_P185485.pdf                                                                            Attorney Client
SWITCH‐AX‐1236509 ‐ SWITCH‐AX‐1236509      12/13/2016 14:33   CenturyLink Order Confirmation for order number 502173.msg                                    Attorney Client
SWITCH‐AX‐1236510 ‐ SWITCH‐AX‐1236778      12/13/2016 14:33   doc.kml                                                                                       Attorney Client
SWITCH‐AX‐1236779 ‐ SWITCH‐AX‐1236781      12/13/2016 14:33   Switch SO 731667 10G x 4 Diverse ElSg_VGS_ASH v2.pdf                                          Attorney Client
SWITCH‐AX‐1236782 ‐ SWITCH‐AX‐1236782      12/13/2016 14:33   502173_P185485.pdf                                                                            Attorney Client
SWITCH‐AX‐1236783 ‐ SWITCH‐AX‐1236784      12/13/2016 14:33   502175_onlinehtmlform.html                                                                    Attorney Client
SWITCH‐AX‐1236785 ‐ SWITCH‐AX‐1236785      12/13/2016 14:33   CenturyLink Order Confirmation for order number 502175.msg                                    Attorney Client
SWITCH‐AX‐1236786 ‐ SWITCH‐AX‐1236786      12/13/2016 14:33   image003.jpg                                                                                  Attorney Client
SWITCH‐AX‐1236787 ‐ SWITCH‐AX‐1236797      12/13/2016 14:33   Amendment                                                                                     Attorney Client
SWITCH‐AX‐1236798 ‐ SWITCH‐AX‐1236808      12/13/2016 14:33   Amendment                                                                                     Attorney Client
SWITCH‐AX‐1236809 ‐ SWITCH‐AX‐1236809      12/13/2016 14:33   2016‐12‐12‐Switch Zayo Service Order Form ‐ Signed[1].pdf                                     Attorney Client
SWITCH‐AX‐1236810 ‐ SWITCH‐AX‐1236810      12/13/2016 14:33   LAX‐LAS‐ASH.KMZ                                                                               Attorney Client
SWITCH‐AX‐1236811 ‐ SWITCH‐AX‐1236812      12/13/2016 14:33   502173_onlinehtmlform.html                                                                    Attorney Client
SWITCH‐AX‐1236813 ‐ SWITCH‐AX‐1236813      12/13/2016 16:06   Collection Report 161213.xlsx                                                                 Attorney Client
SWITCH‐AX‐1236814 ‐ SWITCH‐AX‐1236817      12/13/2016 16:07   e0530169‐c129‐4d61‐a8e1‐b1d052d2ef4a.msg                                                      Attorney Client
SWITCH‐AX‐1236818 ‐ SWITCH‐AX‐1236818      12/13/2016 16:07   Collection Report 161213.xlsx                                                                 Attorney Client
SWITCH‐AX‐1236819 ‐ SWITCH‐AX‐1236819      12/13/2016 16:07   Collection Report 161213.xlsx                                                                 Attorney Client
SWITCH‐AX‐1236820 ‐ SWITCH‐AX‐1236823      12/13/2016 16:07   no Title                                                                                      Attorney Client
SWITCH‐AX‐1236824 ‐ SWITCH‐AX‐1236824      12/13/2016 16:07   Collection Report 161213.xlsx                                                                 Attorney Client




                                                                          EXHIBIT 10, PAGE 2563
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 811 of 829


Bates                                   Document Date         Document Title                                                                    Privilege
SWITCH‐AX‐1236825 ‐ SWITCH‐AX‐1236825      12/13/2016 16:07   Collection Report 161213.xlsx                                                     Attorney Client
SWITCH‐AX‐1236826 ‐ SWITCH‐AX‐1236827       12/14/2016 8:00   no Title                                                                          Attorney Client
SWITCH‐AX‐1236828 ‐ SWITCH‐AX‐1236828       12/14/2016 8:24   no Title                                                                          Attorney Client
SWITCH‐AX‐1236829 ‐ SWITCH‐AX‐1236856       12/14/2016 8:24   Order for Colocation Services‐AWS‐SUPERNAP Italia‐20161130 (MXP62).pdf            Attorney Client
SWITCH‐AX‐1236857 ‐ SWITCH‐AX‐1236857       12/14/2016 8:24   image004.jpg                                                                      Attorney Client
SWITCH‐AX‐1236858 ‐ SWITCH‐AX‐1236895       12/14/2016 8:24   Master Work Order for Colocation Services Under the Master Services Agre....pdf   Attorney Client
SWITCH‐AX‐1236896 ‐ SWITCH‐AX‐1236896       12/14/2016 8:24   image005.jpg                                                                      Attorney Client
SWITCH‐AX‐1236897 ‐ SWITCH‐AX‐1236898       12/14/2016 8:33   no Title                                                                          Attorney Client
SWITCH‐AX‐1236899 ‐ SWITCH‐AX‐1236900       12/14/2016 8:33   no Title                                                                          Attorney Client
SWITCH‐AX‐1236901 ‐ SWITCH‐AX‐1236904       12/14/2016 9:58   no Title                                                                          Attorney Client
SWITCH‐AX‐1236905 ‐ SWITCH‐AX‐1237530       12/14/2016 9:58   OATT_Effective_110116Published112916.pdf                                          Attorney Client
SWITCH‐AX‐1237531 ‐ SWITCH‐AX‐1237531       12/14/2016 9:58   image003.png                                                                      Attorney Client
SWITCH‐AX‐1237532 ‐ SWITCH‐AX‐1237535      12/14/2016 11:00   no Title                                                                          Attorney Client
SWITCH‐AX‐1237536 ‐ SWITCH‐AX‐1237546      12/14/2016 11:00   Amendment                                                                         Attorney Client
SWITCH‐AX‐1237547 ‐ SWITCH‐AX‐1237547      12/14/2016 11:00   Hulu Signed SO ‐ Transport 12‐14‐16.pdf                                           Attorney Client
SWITCH‐AX‐1237548 ‐ SWITCH‐AX‐1237548      12/14/2016 11:00   502175_P185485.pdf                                                                Attorney Client
SWITCH‐AX‐1237549 ‐ SWITCH‐AX‐1237549      12/14/2016 11:00   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1237550 ‐ SWITCH‐AX‐1237550      12/14/2016 11:00   LAX‐LAS‐ASH.KMZ                                                                   Attorney Client
SWITCH‐AX‐1237551 ‐ SWITCH‐AX‐1237551      12/14/2016 11:00   502173_P185485.pdf                                                                Attorney Client
SWITCH‐AX‐1237552 ‐ SWITCH‐AX‐1237552      12/14/2016 11:00   CenturyLink Order Confirmation for order number 502173.msg                        Attorney Client
SWITCH‐AX‐1237553 ‐ SWITCH‐AX‐1237821      12/14/2016 11:00   doc.kml                                                                           Attorney Client
SWITCH‐AX‐1237822 ‐ SWITCH‐AX‐1237822      12/14/2016 11:00   image005.jpg                                                                      Attorney Client
SWITCH‐AX‐1237823 ‐ SWITCH‐AX‐1237833      12/14/2016 11:00   Amendment                                                                         Attorney Client
SWITCH‐AX‐1237834 ‐ SWITCH‐AX‐1237836      12/14/2016 11:00   Hulu Signed SO ‐ Zayo Transport 12‐14‐16.pdf                                      Attorney Client
SWITCH‐AX‐1237837 ‐ SWITCH‐AX‐1237838      12/14/2016 11:00   502173_onlinehtmlform.html                                                        Attorney Client
SWITCH‐AX‐1237839 ‐ SWITCH‐AX‐1237839      12/14/2016 11:00   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1237840 ‐ SWITCH‐AX‐1237840      12/14/2016 11:00   CenturyLink Order Confirmation for order number 502175.msg                        Attorney Client
SWITCH‐AX‐1237841 ‐ SWITCH‐AX‐1237841      12/14/2016 11:00   image006.jpg                                                                      Attorney Client
SWITCH‐AX‐1237842 ‐ SWITCH‐AX‐1237842      12/14/2016 11:00   image004.jpg                                                                      Attorney Client
SWITCH‐AX‐1237843 ‐ SWITCH‐AX‐1237844      12/14/2016 11:00   502175_onlinehtmlform.html                                                        Attorney Client
SWITCH‐AX‐1237845 ‐ SWITCH‐AX‐1237848      12/14/2016 11:25   no Title                                                                          Attorney Client
SWITCH‐AX‐1237849 ‐ SWITCH‐AX‐1237849      12/14/2016 11:25   LAX‐LAS‐ASH.KMZ                                                                   Attorney Client
SWITCH‐AX‐1237850 ‐ SWITCH‐AX‐1237851      12/14/2016 11:25   502175_onlinehtmlform.html                                                        Attorney Client
SWITCH‐AX‐1237852 ‐ SWITCH‐AX‐1237862      12/14/2016 11:25   Amendment                                                                         Attorney Client
SWITCH‐AX‐1237863 ‐ SWITCH‐AX‐1237863      12/14/2016 11:25   Hulu Signed SO ‐ Transport 12‐14‐16.pdf                                           Attorney Client
SWITCH‐AX‐1237864 ‐ SWITCH‐AX‐1237864      12/14/2016 11:25   502175_P185485.pdf                                                                Attorney Client
SWITCH‐AX‐1237865 ‐ SWITCH‐AX‐1237865      12/14/2016 11:25   image009.jpg                                                                      Attorney Client
SWITCH‐AX‐1237866 ‐ SWITCH‐AX‐1237866      12/14/2016 11:25   image008.jpg                                                                      Attorney Client
SWITCH‐AX‐1237867 ‐ SWITCH‐AX‐1237867      12/14/2016 11:25   CenturyLink Order Confirmation for order number 502173.msg                        Attorney Client
SWITCH‐AX‐1237868 ‐ SWITCH‐AX‐1237878      12/14/2016 11:25   Amendment                                                                         Attorney Client
SWITCH‐AX‐1237879 ‐ SWITCH‐AX‐1237879      12/14/2016 11:25   CenturyLink Order Confirmation for order number 502175.msg                        Attorney Client
SWITCH‐AX‐1237880 ‐ SWITCH‐AX‐1237881      12/14/2016 11:25   502173_onlinehtmlform.html                                                        Attorney Client
SWITCH‐AX‐1237882 ‐ SWITCH‐AX‐1238150      12/14/2016 11:25   doc.kml                                                                           Attorney Client
SWITCH‐AX‐1238151 ‐ SWITCH‐AX‐1238151      12/14/2016 11:25   502173_P185485.pdf                                                                Attorney Client
SWITCH‐AX‐1238152 ‐ SWITCH‐AX‐1238154      12/14/2016 11:25   Hulu Signed SO ‐ Zayo Transport 12‐14‐16.pdf                                      Attorney Client
SWITCH‐AX‐1238155 ‐ SWITCH‐AX‐1238155      12/14/2016 11:25   image007.jpg                                                                      Attorney Client




                                                                           EXHIBIT 10, PAGE 2564
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 812 of 829


Bates                                   Document Date         Document Title                                               Privilege
SWITCH‐AX‐1238156 ‐ SWITCH‐AX‐1238159      12/14/2016 11:25   d840f72d‐752f‐4223‐93f9‐645feaf4d9d4.msg                     Attorney Client
SWITCH‐AX‐1238160 ‐ SWITCH‐AX‐1238161      12/14/2016 11:25   502173_onlinehtmlform.html                                   Attorney Client
SWITCH‐AX‐1238162 ‐ SWITCH‐AX‐1238162      12/14/2016 11:25   image009.jpg                                                 Attorney Client
SWITCH‐AX‐1238163 ‐ SWITCH‐AX‐1238163      12/14/2016 11:25   LAX‐LAS‐ASH.KMZ                                              Attorney Client
SWITCH‐AX‐1238164 ‐ SWITCH‐AX‐1238174      12/14/2016 11:25   Amendment                                                    Attorney Client
SWITCH‐AX‐1238175 ‐ SWITCH‐AX‐1238175      12/14/2016 11:25   502173_P185485.pdf                                           Attorney Client
SWITCH‐AX‐1238176 ‐ SWITCH‐AX‐1238176      12/14/2016 11:25   image008.jpg                                                 Attorney Client
SWITCH‐AX‐1238177 ‐ SWITCH‐AX‐1238177      12/14/2016 11:25   502175_P185485.pdf                                           Attorney Client
SWITCH‐AX‐1238178 ‐ SWITCH‐AX‐1238178      12/14/2016 11:25   CenturyLink Order Confirmation for order number 502175.msg   Attorney Client
SWITCH‐AX‐1238179 ‐ SWITCH‐AX‐1238179      12/14/2016 11:25   image007.jpg                                                 Attorney Client
SWITCH‐AX‐1238180 ‐ SWITCH‐AX‐1238181      12/14/2016 11:25   502175_onlinehtmlform.html                                   Attorney Client
SWITCH‐AX‐1238182 ‐ SWITCH‐AX‐1238182      12/14/2016 11:25   CenturyLink Order Confirmation for order number 502173.msg   Attorney Client
SWITCH‐AX‐1238183 ‐ SWITCH‐AX‐1238193      12/14/2016 11:25   Amendment                                                    Attorney Client
SWITCH‐AX‐1238194 ‐ SWITCH‐AX‐1238194      12/14/2016 11:25   Hulu Signed SO ‐ Transport 12‐14‐16.pdf                      Attorney Client
SWITCH‐AX‐1238195 ‐ SWITCH‐AX‐1238197      12/14/2016 11:25   Hulu Signed SO ‐ Zayo Transport 12‐14‐16.pdf                 Attorney Client
SWITCH‐AX‐1238198 ‐ SWITCH‐AX‐1238466      12/14/2016 11:25   doc.kml                                                      Attorney Client
SWITCH‐AX‐1238467 ‐ SWITCH‐AX‐1238470      12/14/2016 11:25   no Title                                                     Attorney Client
SWITCH‐AX‐1238471 ‐ SWITCH‐AX‐1238473      12/14/2016 11:25   Hulu Signed SO ‐ Zayo Transport 12‐14‐16.pdf                 Attorney Client
SWITCH‐AX‐1238474 ‐ SWITCH‐AX‐1238475      12/14/2016 11:25   502175_onlinehtmlform.html                                   Attorney Client
SWITCH‐AX‐1238476 ‐ SWITCH‐AX‐1238477      12/14/2016 11:25   502173_onlinehtmlform.html                                   Attorney Client
SWITCH‐AX‐1238478 ‐ SWITCH‐AX‐1238746      12/14/2016 11:25   doc.kml                                                      Attorney Client
SWITCH‐AX‐1238747 ‐ SWITCH‐AX‐1238747      12/14/2016 11:25   image007.jpg                                                 Attorney Client
SWITCH‐AX‐1238748 ‐ SWITCH‐AX‐1238748      12/14/2016 11:25   CenturyLink Order Confirmation for order number 502175.msg   Attorney Client
SWITCH‐AX‐1238749 ‐ SWITCH‐AX‐1238749      12/14/2016 11:25   LAX‐LAS‐ASH.KMZ                                              Attorney Client
SWITCH‐AX‐1238750 ‐ SWITCH‐AX‐1238750      12/14/2016 11:25   image009.jpg                                                 Attorney Client
SWITCH‐AX‐1238751 ‐ SWITCH‐AX‐1238751      12/14/2016 11:25   CenturyLink Order Confirmation for order number 502173.msg   Attorney Client
SWITCH‐AX‐1238752 ‐ SWITCH‐AX‐1238762      12/14/2016 11:25   Amendment                                                    Attorney Client
SWITCH‐AX‐1238763 ‐ SWITCH‐AX‐1238763      12/14/2016 11:25   502175_P185485.pdf                                           Attorney Client
SWITCH‐AX‐1238764 ‐ SWITCH‐AX‐1238764      12/14/2016 11:25   502173_P185485.pdf                                           Attorney Client
SWITCH‐AX‐1238765 ‐ SWITCH‐AX‐1238765      12/14/2016 11:25   image008.jpg                                                 Attorney Client
SWITCH‐AX‐1238766 ‐ SWITCH‐AX‐1238766      12/14/2016 11:25   Hulu Signed SO ‐ Transport 12‐14‐16.pdf                      Attorney Client
SWITCH‐AX‐1238767 ‐ SWITCH‐AX‐1238777      12/14/2016 11:25   Amendment                                                    Attorney Client
SWITCH‐AX‐1238778 ‐ SWITCH‐AX‐1238781      12/14/2016 12:39   no Title                                                     Attorney Client
SWITCH‐AX‐1238782 ‐ SWITCH‐AX‐1238782      12/14/2016 12:39   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1238783 ‐ SWITCH‐AX‐1238787      12/14/2016 12:39   SUBWAY NDA 091216.pdf                                        Attorney Client
SWITCH‐AX‐1238788 ‐ SWITCH‐AX‐1238789      12/14/2016 12:39   Vendor Application Form Filled Protected‐093016.docx         Attorney Client
SWITCH‐AX‐1238790 ‐ SWITCH‐AX‐1238794      12/14/2016 13:06   661a2ce0‐70d5‐4320‐a092‐123ff0c5af7d.msg                     Attorney Client
SWITCH‐AX‐1238795 ‐ SWITCH‐AX‐1238795      12/14/2016 13:06   Hulu Signed SO ‐ Transport 12‐14‐16.pdf                      Attorney Client
SWITCH‐AX‐1238796 ‐ SWITCH‐AX‐1238796      12/14/2016 13:06   CenturyLink Order Confirmation for order number 502173.msg   Attorney Client
SWITCH‐AX‐1238797 ‐ SWITCH‐AX‐1238807      12/14/2016 13:06   Amendment                                                    Attorney Client
SWITCH‐AX‐1238808 ‐ SWITCH‐AX‐1238808      12/14/2016 13:06   LAX‐LAS‐ASH.KMZ                                              Attorney Client
SWITCH‐AX‐1238809 ‐ SWITCH‐AX‐1238810      12/14/2016 13:06   502175_onlinehtmlform.html                                   Attorney Client
SWITCH‐AX‐1238811 ‐ SWITCH‐AX‐1238811      12/14/2016 13:06   image001.jpg                                                 Attorney Client
SWITCH‐AX‐1238812 ‐ SWITCH‐AX‐1238812      12/14/2016 13:06   502175_P185485.pdf                                           Attorney Client
SWITCH‐AX‐1238813 ‐ SWITCH‐AX‐1238813      12/14/2016 13:06   502173_P185485.pdf                                           Attorney Client
SWITCH‐AX‐1238814 ‐ SWITCH‐AX‐1238814      12/14/2016 13:06   CenturyLink Order Confirmation for order number 502175.msg   Attorney Client




                                                                          EXHIBIT 10, PAGE 2565
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 813 of 829


Bates                                   Document Date         Document Title                                                         Privilege
SWITCH‐AX‐1238815 ‐ SWITCH‐AX‐1238816      12/14/2016 13:06   502173_onlinehtmlform.html                                             Attorney Client
SWITCH‐AX‐1238817 ‐ SWITCH‐AX‐1238827      12/14/2016 13:06   Amendment                                                              Attorney Client
SWITCH‐AX‐1238828 ‐ SWITCH‐AX‐1238830      12/14/2016 13:06   Hulu Signed SO ‐ Zayo Transport 12‐14‐16.pdf                           Attorney Client
SWITCH‐AX‐1238831 ‐ SWITCH‐AX‐1239099      12/14/2016 13:06   doc.kml                                                                Attorney Client
SWITCH‐AX‐1239100 ‐ SWITCH‐AX‐1239104      12/14/2016 15:28   68e1bfff‐5996‐450e‐8298‐5c38afc931c2.msg                               Attorney Client
SWITCH‐AX‐1239105 ‐ SWITCH‐AX‐1239105      12/14/2016 15:28   Hulu Signed SO ‐ Transport 12‐14‐16.pdf                                Attorney Client
SWITCH‐AX‐1239106 ‐ SWITCH‐AX‐1239106      12/14/2016 15:28   502173_P185485.pdf                                                     Attorney Client
SWITCH‐AX‐1239107 ‐ SWITCH‐AX‐1239107      12/14/2016 15:28   CenturyLink Order Confirmation for order number 502175.msg             Attorney Client
SWITCH‐AX‐1239108 ‐ SWITCH‐AX‐1239376      12/14/2016 15:28   doc.kml                                                                Attorney Client
SWITCH‐AX‐1239377 ‐ SWITCH‐AX‐1239377      12/14/2016 15:28   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1239378 ‐ SWITCH‐AX‐1239378      12/14/2016 15:28   LAX‐LAS‐ASH.KMZ                                                        Attorney Client
SWITCH‐AX‐1239379 ‐ SWITCH‐AX‐1239380      12/14/2016 15:28   502173_onlinehtmlform.html                                             Attorney Client
SWITCH‐AX‐1239381 ‐ SWITCH‐AX‐1239391      12/14/2016 15:28   Amendment                                                              Attorney Client
SWITCH‐AX‐1239392 ‐ SWITCH‐AX‐1239402      12/14/2016 15:28   Amendment                                                              Attorney Client
SWITCH‐AX‐1239403 ‐ SWITCH‐AX‐1239404      12/14/2016 15:28   502175_onlinehtmlform.html                                             Attorney Client
SWITCH‐AX‐1239405 ‐ SWITCH‐AX‐1239407      12/14/2016 15:28   Hulu Signed SO ‐ Zayo Transport 12‐14‐16.pdf                           Attorney Client
SWITCH‐AX‐1239408 ‐ SWITCH‐AX‐1239408      12/14/2016 15:28   502175_P185485.pdf                                                     Attorney Client
SWITCH‐AX‐1239409 ‐ SWITCH‐AX‐1239409      12/14/2016 15:28   CenturyLink Order Confirmation for order number 502173.msg             Attorney Client
SWITCH‐AX‐1239410 ‐ SWITCH‐AX‐1239411      12/14/2016 15:29   no Title                                                               Attorney Client
SWITCH‐AX‐1239412 ‐ SWITCH‐AX‐1239412      12/14/2016 15:29   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1239413 ‐ SWITCH‐AX‐1239413      12/14/2016 16:54   Collection Report 161214.xlsx                                          Attorney Client
SWITCH‐AX‐1239414 ‐ SWITCH‐AX‐1239417      12/14/2016 16:55   98a661ac‐703f‐41ca‐81e7‐94d86e0d25da.msg                               Attorney Client
SWITCH‐AX‐1239418 ‐ SWITCH‐AX‐1239418      12/14/2016 16:55   Collection Report 161214.xlsx                                          Attorney Client
SWITCH‐AX‐1239419 ‐ SWITCH‐AX‐1239419      12/14/2016 16:55   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1239420 ‐ SWITCH‐AX‐1239423      12/14/2016 16:55   no Title                                                               Attorney Client
SWITCH‐AX‐1239424 ‐ SWITCH‐AX‐1239424      12/14/2016 16:55   image001.jpg                                                           Attorney Client
SWITCH‐AX‐1239425 ‐ SWITCH‐AX‐1239425      12/14/2016 16:55   Collection Report 161214.xlsx                                          Attorney Client
SWITCH‐AX‐1239426 ‐ SWITCH‐AX‐1239456      12/14/2016 22:13   no Title                                                               Attorney Client
SWITCH‐AX‐1239457 ‐ SWITCH‐AX‐1239457      12/14/2016 22:13   no Title                                                               Attorney Client
SWITCH‐AX‐1239458 ‐ SWITCH‐AX‐1239458      12/14/2016 22:13   no Title                                                               Attorney Client
SWITCH‐AX‐1239459 ‐ SWITCH‐AX‐1239459      12/14/2016 22:13   no Title                                                               Attorney Client
SWITCH‐AX‐1239460 ‐ SWITCH‐AX‐1239460      12/14/2016 22:13   no Title                                                               Attorney Client
SWITCH‐AX‐1239461 ‐ SWITCH‐AX‐1239461      12/14/2016 22:13   Copy of Switch Communications Order Status Tracker.xls                 Attorney Client
SWITCH‐AX‐1239462 ‐ SWITCH‐AX‐1239462      12/14/2016 22:13   image001.png                                                           Attorney Client
SWITCH‐AX‐1239463 ‐ SWITCH‐AX‐1239470       12/15/2016 8:14   no Title                                                               Attorney Client
SWITCH‐AX‐1239471 ‐ SWITCH‐AX‐1239480       12/15/2016 8:14   CFA‐Vista Outdoor‐v2 to v3‐20161116 (2016‐12‐13 Vista).docx            Attorney Client
SWITCH‐AX‐1239481 ‐ SWITCH‐AX‐1239481       12/15/2016 8:14   image002.jpg                                                           Attorney Client
SWITCH‐AX‐1239482 ‐ SWITCH‐AX‐1239482       12/15/2016 8:14   Master Services                                                        Attorney Client
SWITCH‐AX‐1239483 ‐ SWITCH‐AX‐1239483       12/15/2016 8:57   no Title                                                               Attorney Client
SWITCH‐AX‐1239484 ‐ SWITCH‐AX‐1239486       12/15/2016 8:57   Switch Material License Agreement‐ProfitBricks‐20161012‐Fillable.pdf   Attorney Client
SWITCH‐AX‐1239487 ‐ SWITCH‐AX‐1239489       12/15/2016 9:03   no Title                                                               Attorney Client
SWITCH‐AX‐1239490 ‐ SWITCH‐AX‐1239498       12/15/2016 9:21   no Title                                                               Attorney Client
SWITCH‐AX‐1239499 ‐ SWITCH‐AX‐1239508       12/15/2016 9:21   CFA‐Vista Outdoor‐v2 to v3‐20161116 (2016‐12‐13 Vista).docx            Attorney Client
SWITCH‐AX‐1239509 ‐ SWITCH‐AX‐1239509       12/15/2016 9:21   Master Services                                                        Attorney Client
SWITCH‐AX‐1239510 ‐ SWITCH‐AX‐1239510       12/15/2016 9:21   image002.jpg                                                           Attorney Client
SWITCH‐AX‐1239511 ‐ SWITCH‐AX‐1239511       12/15/2016 9:35   no Title                                                               Attorney Client




                                                                           EXHIBIT 10, PAGE 2566
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 814 of 829


Bates                                   Document Date         Document Title                                                                    Privilege
SWITCH‐AX‐1239512 ‐ SWITCH‐AX‐1239512       12/15/2016 9:35   image005.png                                                                      Attorney Client
SWITCH‐AX‐1239513 ‐ SWITCH‐AX‐1239513       12/15/2016 9:35   image003.png                                                                      Attorney Client
SWITCH‐AX‐1239514 ‐ SWITCH‐AX‐1239533       12/15/2016 9:35   Redline MSA Switch Level 3 11‐13‐16.docx                                          Attorney Client
SWITCH‐AX‐1239534 ‐ SWITCH‐AX‐1239553       12/15/2016 9:35   MSA Switch Ltd Switch Level 3 reply comments 11‐13‐16.doc                         Attorney Client
SWITCH‐AX‐1239554 ‐ SWITCH‐AX‐1239555       12/15/2016 9:36   no Title                                                                          Attorney Client
SWITCH‐AX‐1239556 ‐ SWITCH‐AX‐1239575       12/15/2016 9:36   MSA Switch Ltd Switch Level 3 reply comments 11‐13‐16.doc                         Attorney Client
SWITCH‐AX‐1239576 ‐ SWITCH‐AX‐1239576       12/15/2016 9:36   image005.png                                                                      Attorney Client
SWITCH‐AX‐1239577 ‐ SWITCH‐AX‐1239577       12/15/2016 9:36   Redline MSA Switch Level 3 11‐13‐16.docx                                          Attorney Client
SWITCH‐AX‐1239578 ‐ SWITCH‐AX‐1239579       12/15/2016 9:36   no Title                                                                          Attorney Client
SWITCH‐AX‐1239580 ‐ SWITCH‐AX‐1239599       12/15/2016 9:36   MSA Switch Ltd Switch Level 3 reply comments 11‐13‐16.doc                         Attorney Client
SWITCH‐AX‐1239600 ‐ SWITCH‐AX‐1239619       12/15/2016 9:36   Redline MSA Switch Level 3 11‐13‐16.docx                                          Attorney Client
SWITCH‐AX‐1239620 ‐ SWITCH‐AX‐1239620       12/15/2016 9:36   image005.png                                                                      Attorney Client
SWITCH‐AX‐1239621 ‐ SWITCH‐AX‐1239624       12/15/2016 9:59   no Title                                                                          Attorney Client
SWITCH‐AX‐1239625 ‐ SWITCH‐AX‐1239625       12/15/2016 9:59   image002.jpg                                                                      Attorney Client
SWITCH‐AX‐1239626 ‐ SWITCH‐AX‐1239627      12/15/2016 11:04   no Title                                                                          Attorney Client
SWITCH‐AX‐1239628 ‐ SWITCH‐AX‐1239629      12/15/2016 11:04   RE CC Comm.msg                                                                    Attorney Client
SWITCH‐AX‐1239630 ‐ SWITCH‐AX‐1239631      12/15/2016 11:53   no Title                                                                          Attorney Client
SWITCH‐AX‐1239632 ‐ SWITCH‐AX‐1239644      12/15/2016 11:53   Wholesale MSA‐VCA‐Switch‐v1 to v2‐20161207.docx                                   Attorney Client
SWITCH‐AX‐1239645 ‐ SWITCH‐AX‐1239648      12/15/2016 11:53   Wavelength SLA‐VCA‐Switch‐v1 to v2‐20161207.docx                                  Attorney Client
SWITCH‐AX‐1239649 ‐ SWITCH‐AX‐1239649      12/15/2016 11:53   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1239650 ‐ SWITCH‐AX‐1239654      12/15/2016 13:10   no Title                                                                          Attorney Client
SWITCH‐AX‐1239655 ‐ SWITCH‐AX‐1239659      12/15/2016 13:10   Subway NDA‐Switch‐20161215.pdf                                                    Attorney Client
SWITCH‐AX‐1239660 ‐ SWITCH‐AX‐1239660      12/15/2016 13:10   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1239661 ‐ SWITCH‐AX‐1239663      12/15/2016 14:59   no Title                                                                          Attorney Client
SWITCH‐AX‐1239664 ‐ SWITCH‐AX‐1239676      12/15/2016 14:59   Wholesale MSA‐VCA‐Switch‐v1 to v2‐20161207.docx                                   Attorney Client
SWITCH‐AX‐1239677 ‐ SWITCH‐AX‐1239677      12/15/2016 14:59   image001.jpg                                                                      Attorney Client
SWITCH‐AX‐1239678 ‐ SWITCH‐AX‐1239681      12/15/2016 14:59   Wavelength SLA‐VCA‐Switch‐v1 to v2‐20161207.docx                                  Attorney Client
SWITCH‐AX‐1239682 ‐ SWITCH‐AX‐1239682      12/15/2016 15:53   no Title                                                                          Attorney Client
SWITCH‐AX‐1239683 ‐ SWITCH‐AX‐1239683      12/15/2016 15:53   image006.jpg                                                                      Attorney Client
SWITCH‐AX‐1239684 ‐ SWITCH‐AX‐1239686      12/15/2016 15:53   McAfee Munich.pdf                                                                 Attorney Client
SWITCH‐AX‐1239687 ‐ SWITCH‐AX‐1239690      12/15/2016 15:53   Switch 4 site Intel Upgrade 12‐06‐16.pdf                                          Attorney Client
SWITCH‐AX‐1239691 ‐ SWITCH‐AX‐1239691      12/15/2016 15:53   image003.jpg                                                                      Attorney Client
SWITCH‐AX‐1239692 ‐ SWITCH‐AX‐1239693      12/15/2016 15:53   SO ‐ Intel Corporation 12‐13‐16 (Partner Upgrades) (1 0).pdf                      Attorney Client
SWITCH‐AX‐1239694 ‐ SWITCH‐AX‐1239696      12/15/2016 15:53   M073‐080516‐073‐CO (Intel Corporation MPLS Network Upgrade ‐ 50Mbps @ Tr....pdf   Attorney Client
SWITCH‐AX‐1239697 ‐ SWITCH‐AX‐1239710      12/15/2016 15:53   __                                                                                Attorney Client
SWITCH‐AX‐1239711 ‐ SWITCH‐AX‐1239711      12/15/2016 15:53   image001                                                                          Attorney Client
SWITCH‐AX‐1239712 ‐ SWITCH‐AX‐1239723      12/15/2016 15:53   M073‐030315‐025‐CO (McAfee MPLS Network).pdf                                      Attorney Client
SWITCH‐AX‐1239724 ‐ SWITCH‐AX‐1239726      12/15/2016 15:53   McAfee Oregon and Santa Clara.pdf                                                 Attorney Client
SWITCH‐AX‐1239727 ‐ SWITCH‐AX‐1239727      12/15/2016 15:53   image005.png                                                                      Attorney Client
SWITCH‐AX‐1239728 ‐ SWITCH‐AX‐1239730      12/15/2016 15:53   2016‐12‐428.pdf                                                                   Attorney Client
SWITCH‐AX‐1239731 ‐ SWITCH‐AX‐1239732      12/15/2016 15:53   image001.emz                                                                      Attorney Client
SWITCH‐AX‐1239733 ‐ SWITCH‐AX‐1239734      12/15/2016 15:57   no Title                                                                          Attorney Client
SWITCH‐AX‐1239735 ‐ SWITCH‐AX‐1239735      12/15/2016 15:57   I493‐08‐058‐E.pdf                                                                 Attorney Client
SWITCH‐AX‐1239736 ‐ SWITCH‐AX‐1239736      12/15/2016 15:57   image002.png                                                                      Attorney Client
SWITCH‐AX‐1239737 ‐ SWITCH‐AX‐1239737      12/15/2016 15:57   M493‐08‐028‐E.pdf                                                                 Attorney Client
SWITCH‐AX‐1239738 ‐ SWITCH‐AX‐1239740      12/15/2016 15:57   2016‐12‐428.pdf                                                                   Attorney Client




                                                                          EXHIBIT 10, PAGE 2567
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 815 of 829


Bates                                   Document Date         Document Title                                                                    Privilege
SWITCH‐AX‐1239741 ‐ SWITCH‐AX‐1239744      12/15/2016 15:57   Switch 4 site Intel Upgrade 12‐06‐16.pdf                                          Attorney Client
SWITCH‐AX‐1239745 ‐ SWITCH‐AX‐1239746      12/15/2016 15:57   SO ‐ Intel Corporation 12‐13‐16 (Partner Upgrades) (1 0).pdf                      Attorney Client
SWITCH‐AX‐1239747 ‐ SWITCH‐AX‐1239760      12/15/2016 15:57   __                                                                                Attorney Client
SWITCH‐AX‐1239761 ‐ SWITCH‐AX‐1239772      12/15/2016 15:57   M073‐030315‐025‐CO (McAfee MPLS Network).pdf                                      Attorney Client
SWITCH‐AX‐1239773 ‐ SWITCH‐AX‐1239774      12/15/2016 15:57   L013‐080516‐222‐CO (Intel Corporation MPLS Network Upgrade ‐ 50Mbps @ Tr....pdf   Attorney Client
SWITCH‐AX‐1239775 ‐ SWITCH‐AX‐1239777      12/15/2016 15:57   McAfee Munich.pdf                                                                 Attorney Client
SWITCH‐AX‐1239778 ‐ SWITCH‐AX‐1239778      12/15/2016 15:57   M493‐08‐028‐E Exhibit A.pdf                                                       Attorney Client
SWITCH‐AX‐1239779 ‐ SWITCH‐AX‐1239779      12/15/2016 15:57   image004.jpg                                                                      Attorney Client
SWITCH‐AX‐1239780 ‐ SWITCH‐AX‐1239782      12/15/2016 15:57   M073‐080516‐073‐CO (Intel Corporation MPLS Network Upgrade ‐ 50Mbps @ Tr....pdf   Attorney Client
SWITCH‐AX‐1239783 ‐ SWITCH‐AX‐1239785      12/15/2016 15:57   McAfee Oregon and Santa Clara.pdf                                                 Attorney Client
SWITCH‐AX‐1239786 ‐ SWITCH‐AX‐1239786      12/15/2016 16:42   Collection Report 161215.xlsx                                                     Attorney Client
SWITCH‐AX‐1239787 ‐ SWITCH‐AX‐1239790      12/15/2016 16:42   a9ac9deb‐de87‐4ad7‐b186‐2c4bbd2a332c.msg                                          Attorney Client
SWITCH‐AX‐1239791 ‐ SWITCH‐AX‐1239791      12/15/2016 16:42   Collection Report 161215.xlsx                                                     Attorney Client
SWITCH‐AX‐1239792 ‐ SWITCH‐AX‐1239792      12/15/2016 16:42   Collection Report 161215.xlsx                                                     Attorney Client
SWITCH‐AX‐1239793 ‐ SWITCH‐AX‐1239796      12/15/2016 16:42   no Title                                                                          Attorney Client
SWITCH‐AX‐1239797 ‐ SWITCH‐AX‐1239797      12/15/2016 16:42   Collection Report 161215.xlsx                                                     Attorney Client
SWITCH‐AX‐1239798 ‐ SWITCH‐AX‐1239798      12/15/2016 16:42   Collection Report 161215.xlsx                                                     Attorney Client
SWITCH‐AX‐1239799 ‐ SWITCH‐AX‐1239800       12/16/2016 4:47   no Title                                                                          Attorney Client
SWITCH‐AX‐1239801 ‐ SWITCH‐AX‐1239801       12/16/2016 4:47   image001.png                                                                      Attorney Client
SWITCH‐AX‐1239802 ‐ SWITCH‐AX‐1239803       12/16/2016 5:05   no Title                                                                          Attorney Client
SWITCH‐AX‐1239804 ‐ SWITCH‐AX‐1239804       12/16/2016 5:05   image001.png                                                                      Attorney Client
SWITCH‐AX‐1239805 ‐ SWITCH‐AX‐1239805       12/16/2016 8:32   no Title                                                                          Attorney Client
SWITCH‐AX‐1239806 ‐ SWITCH‐AX‐1239812       12/16/2016 8:32   Microsoft Word ‐ FORM Incentive Unit Award (Standard Vesting) 11‐28‐2016          Attorney Client
SWITCH‐AX‐1239813 ‐ SWITCH‐AX‐1239813       12/16/2016 8:32   Incentive Unit 12‐01‐2016 (Bossert).docx                                          Attorney Client
SWITCH‐AX‐1239814 ‐ SWITCH‐AX‐1239819      12/16/2016 11:26   no Title                                                                          Attorney Client
SWITCH‐AX‐1239820 ‐ SWITCH‐AX‐1239820      12/16/2016 11:26   image001.png                                                                      Attorney Client
SWITCH‐AX‐1239821 ‐ SWITCH‐AX‐1239821      12/16/2016 11:26   QLogic Corporation HSRP 20161216_001.pdf                                          Attorney Client
SWITCH‐AX‐1239822 ‐ SWITCH‐AX‐1239826      12/16/2016 12:48   no Title                                                                          Attorney Client
SWITCH‐AX‐1239827 ‐ SWITCH‐AX‐1239828      12/16/2016 13:48   no Title                                                                          Attorney Client
SWITCH‐AX‐1239829 ‐ SWITCH‐AX‐1239830      12/16/2016 13:48   Open Internet OMB 12 16 16.pdf                                                    Attorney Client
SWITCH‐AX‐1239831 ‐ SWITCH‐AX‐1239849      12/16/2016 13:48   5G NOI 12 16 16.pdf                                                               Attorney Client
SWITCH‐AX‐1239850 ‐ SWITCH‐AX‐1239863      12/16/2016 13:48   Webex decision 12 16 16.pdf                                                       Attorney Client
SWITCH‐AX‐1239864 ‐ SWITCH‐AX‐1239946      12/16/2016 13:48   RTT Decision 12 161 16.pdf                                                        Attorney Client
SWITCH‐AX‐1239947 ‐ SWITCH‐AX‐1239947      12/16/2016 14:47   161216.xlsx                                                                       Attorney Client
SWITCH‐AX‐1239948 ‐ SWITCH‐AX‐1239951      12/16/2016 16:26   048dfa22‐4a98‐4a7a‐a8c3‐8feea95de269.msg                                          Attorney Client
SWITCH‐AX‐1239952 ‐ SWITCH‐AX‐1239952      12/16/2016 16:26   Collection Report 161216.xlsx                                                     Attorney Client
SWITCH‐AX‐1239953 ‐ SWITCH‐AX‐1239953      12/16/2016 16:26   Collection Report 161216.xlsx                                                     Attorney Client
SWITCH‐AX‐1239954 ‐ SWITCH‐AX‐1239954      12/16/2016 16:26   Collection Report 161216.xlsx                                                     Attorney Client
SWITCH‐AX‐1239955 ‐ SWITCH‐AX‐1239958      12/16/2016 16:26   no Title                                                                          Attorney Client
SWITCH‐AX‐1239959 ‐ SWITCH‐AX‐1239959      12/16/2016 16:26   Collection Report 161216.xlsx                                                     Attorney Client
SWITCH‐AX‐1239960 ‐ SWITCH‐AX‐1239960      12/16/2016 16:26   Collection Report 161216.xlsx                                                     Attorney Client
SWITCH‐AX‐1239961 ‐ SWITCH‐AX‐1239962      12/16/2016 21:27   no Title                                                                          Attorney Client;Work Product
SWITCH‐AX‐1239963 ‐ SWITCH‐AX‐1239987      12/16/2016 21:27   Microsoft Word ‐ Motion to Dismiss Switch Amended Complaint_final.doc             Attorney Client;Work Product
SWITCH‐AX‐1239988 ‐ SWITCH‐AX‐1239988      12/16/2016 21:27   ATT00001.htm                                                                      Attorney Client;Work Product
SWITCH‐AX‐1239989 ‐ SWITCH‐AX‐1239990      12/16/2016 21:27   no Title                                                                          Attorney Client
SWITCH‐AX‐1239991 ‐ SWITCH‐AX‐1239991      12/16/2016 21:27   ATT00001.htm                                                                      Attorney Client




                                                                          EXHIBIT 10, PAGE 2568
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 816 of 829


Bates                                   Document Date         Document Title                                                                            Privilege
SWITCH‐AX‐1239992 ‐ SWITCH‐AX‐1240016      12/16/2016 21:27   Microsoft Word ‐ Motion to Dismiss Switch Amended Complaint_final.doc                    Attorney Client
SWITCH‐AX‐1240017 ‐ SWITCH‐AX‐1240027      12/16/2016 22:14   no Title                                                                                 Attorney Client
SWITCH‐AX‐1240028 ‐ SWITCH‐AX‐1240028      12/16/2016 22:14   image001.png                                                                             Attorney Client
SWITCH‐AX‐1240029 ‐ SWITCH‐AX‐1240039      12/16/2016 22:15   no Title                                                                                 Attorney Client
SWITCH‐AX‐1240040 ‐ SWITCH‐AX‐1240040      12/16/2016 22:15   image001.png                                                                             Attorney Client
SWITCH‐AX‐1240041 ‐ SWITCH‐AX‐1240051      12/16/2016 23:29   no Title                                                                                 Attorney Client
SWITCH‐AX‐1240052 ‐ SWITCH‐AX‐1240062      12/16/2016 23:29   no Title                                                                                 Attorney Client
SWITCH‐AX‐1240063 ‐ SWITCH‐AX‐1240063      12/16/2016 23:29   image001.png                                                                             Attorney Client
SWITCH‐AX‐1240064 ‐ SWITCH‐AX‐1240074      12/16/2016 23:29   no Title                                                                                 Attorney Client
SWITCH‐AX‐1240075 ‐ SWITCH‐AX‐1240075      12/16/2016 23:29   image001.png                                                                             Attorney Client
SWITCH‐AX‐1240076 ‐ SWITCH‐AX‐1240076      12/17/2016 13:51   Interest 01.2017 (12.06 Detail by Due Date) ‐ Net 15 ‐ posted.xlsx                       Attorney Client
SWITCH‐AX‐1240077 ‐ SWITCH‐AX‐1240077      12/17/2016 15:36   Purchase Order Detail 12.16.15 for Mapping.xlsx                                          Attorney Client
SWITCH‐AX‐1240078 ‐ SWITCH‐AX‐1240079      12/17/2016 22:23   no Title                                                                                 Attorney Client
SWITCH‐AX‐1240080 ‐ SWITCH‐AX‐1240081      12/17/2016 22:23   no Title                                                                                 Attorney Client
SWITCH‐AX‐1240082 ‐ SWITCH‐AX‐1240082      12/18/2016 11:52   no Title                                                                                 Attorney Client
SWITCH‐AX‐1240083 ‐ SWITCH‐AX‐1240094      12/18/2016 11:52   A632‐08‐001‐M.pdf                                                                        Attorney Client
SWITCH‐AX‐1240095 ‐ SWITCH‐AX‐1240095      12/18/2016 11:52   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1240096 ‐ SWITCH‐AX‐1240132      12/18/2016 11:52   Switch,_Ltd_‐_Work_Order_No._1_(LAS50)_(Direct_Connect_&_Network_POPS_Only)_(2014‐06‐27) Attorney Client
SWITCH‐AX‐1240133 ‐ SWITCH‐AX‐1240133      12/18/2016 12:01   no Title                                                                                 Attorney Client
SWITCH‐AX‐1240134 ‐ SWITCH‐AX‐1240145      12/18/2016 12:01   A632‐08‐001‐M.pdf                                                                        Attorney Client
SWITCH‐AX‐1240146 ‐ SWITCH‐AX‐1240146      12/18/2016 12:01   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1240147 ‐ SWITCH‐AX‐1240183      12/18/2016 12:01   Switch,_Ltd_‐_Work_Order_No._1_(LAS50)_(Direct_Connect_&_Network_POPS_Only)_(2014‐06‐27) Attorney Client
SWITCH‐AX‐1240184 ‐ SWITCH‐AX‐1240184      12/18/2016 12:01   no Title                                                                                 Attorney Client
SWITCH‐AX‐1240185 ‐ SWITCH‐AX‐1240196      12/18/2016 12:01   A632‐08‐001‐M.pdf                                                                        Attorney Client
SWITCH‐AX‐1240197 ‐ SWITCH‐AX‐1240197      12/18/2016 12:01   image001.jpg                                                                             Attorney Client
SWITCH‐AX‐1240198 ‐ SWITCH‐AX‐1240234      12/18/2016 12:01   Switch,_Ltd_‐_Work_Order_No._1_(LAS50)_(Direct_Connect_&_Network_POPS_Only)_(2014‐06‐27) Attorney Client
SWITCH‐AX‐1240235 ‐ SWITCH‐AX‐1240235       12/19/2016 4:26   no Title                                                                                 Attorney Client
SWITCH‐AX‐1240236 ‐ SWITCH‐AX‐1240319       12/19/2016 4:26   C:\Silver State Files\Silver StateΓÇá6p9023p90                                           Attorney Client
SWITCH‐AX‐1240320 ‐ SWITCH‐AX‐1240320       12/19/2016 4:26   ATT00001.htm                                                                             Attorney Client
SWITCH‐AX‐1240321 ‐ SWITCH‐AX‐1240334       12/19/2016 4:42   no Title                                                                                 Attorney Client;Work Product
SWITCH‐AX‐1240335 ‐ SWITCH‐AX‐1240336      12/19/2016 10:53   no Title                                                                                 Attorney Client
SWITCH‐AX‐1240337 ‐ SWITCH‐AX‐1240337      12/19/2016 10:53   image002.png                                                                             Attorney Client
SWITCH‐AX‐1240338 ‐ SWITCH‐AX‐1240343      12/19/2016 11:03   no Title                                                                                 Attorney Client
SWITCH‐AX‐1240344 ‐ SWITCH‐AX‐1240345      12/19/2016 11:03   milsea_19‐12‐2016_20.00.18.pdf                                                           Attorney Client
SWITCH‐AX‐1240346 ‐ SWITCH‐AX‐1240346      12/19/2016 14:22   no Title                                                                                 Attorney Client
SWITCH‐AX‐1240347 ‐ SWITCH‐AX‐1240347      12/19/2016 14:22   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1240348 ‐ SWITCH‐AX‐1240355      12/19/2016 14:22   AUP V35 10‐04‐16 (zr comments).docx                                                      Attorney Client
SWITCH‐AX‐1240356 ‐ SWITCH‐AX‐1240357      12/19/2016 14:49   no Title                                                                                 Attorney Client
SWITCH‐AX‐1240358 ‐ SWITCH‐AX‐1240359      12/19/2016 15:25   no Title                                                                                 Attorney Client
SWITCH‐AX‐1240360 ‐ SWITCH‐AX‐1240360      12/19/2016 15:25   filename‐1.pdf                                                                           Attorney Client
SWITCH‐AX‐1240361 ‐ SWITCH‐AX‐1240366      12/19/2016 15:25   Switch STAC Upgrade 12‐16‐16.pdf                                                         Attorney Client
SWITCH‐AX‐1240367 ‐ SWITCH‐AX‐1240369      12/19/2016 15:25   Switch SO 739318 DIA Upgrade 2G to 3G STAC.PDF                                           Attorney Client
SWITCH‐AX‐1240370 ‐ SWITCH‐AX‐1240370      12/19/2016 15:25   image002.jpg                                                                             Attorney Client
SWITCH‐AX‐1240371 ‐ SWITCH‐AX‐1240374      12/19/2016 16:50   462e25e0‐34ed‐44f4‐890a‐2a902a9a0d87.msg                                                 Attorney Client
SWITCH‐AX‐1240375 ‐ SWITCH‐AX‐1240375      12/19/2016 16:50   Collection Report 161219.xlsx                                                            Attorney Client
SWITCH‐AX‐1240376 ‐ SWITCH‐AX‐1240376      12/19/2016 16:50   Collection Report 161219.xlsx                                                            Attorney Client




                                                                          EXHIBIT 10, PAGE 2569
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 817 of 829


Bates                                   Document Date         Document Title                                                          Privilege
SWITCH‐AX‐1240377 ‐ SWITCH‐AX‐1240377      12/19/2016 16:50   Collection Report 161219.xlsx                                           Attorney Client
SWITCH‐AX‐1240378 ‐ SWITCH‐AX‐1240381      12/19/2016 16:50   no Title                                                                Attorney Client
SWITCH‐AX‐1240382 ‐ SWITCH‐AX‐1240382      12/19/2016 16:50   Collection Report 161219.xlsx                                           Attorney Client
SWITCH‐AX‐1240383 ‐ SWITCH‐AX‐1240383      12/19/2016 16:50   Collection Report 161219.xlsx                                           Attorney Client
SWITCH‐AX‐1240384 ‐ SWITCH‐AX‐1240384      12/19/2016 20:27   no Title                                                                Attorney Client
SWITCH‐AX‐1240385 ‐ SWITCH‐AX‐1240385      12/19/2016 20:27   ATT00001.htm                                                            Attorney Client
SWITCH‐AX‐1240386 ‐ SWITCH‐AX‐1240387      12/19/2016 20:27   _                                                                       Attorney Client
SWITCH‐AX‐1240388 ‐ SWITCH‐AX‐1240388      12/19/2016 20:27   ATT00002.htm                                                            Attorney Client
SWITCH‐AX‐1240389 ‐ SWITCH‐AX‐1240403      12/19/2016 20:27   _                                                                       Attorney Client
SWITCH‐AX‐1240404 ‐ SWITCH‐AX‐1240404      12/19/2016 20:27   no Title                                                                Attorney Client;Work Product
SWITCH‐AX‐1240405 ‐ SWITCH‐AX‐1240405      12/19/2016 20:27   ATT00001.htm                                                            Attorney Client;Work Product
SWITCH‐AX‐1240406 ‐ SWITCH‐AX‐1240420      12/19/2016 20:27   _                                                                       Attorney Client;Work Product
SWITCH‐AX‐1240421 ‐ SWITCH‐AX‐1240421      12/19/2016 20:27   ATT00002.htm                                                            Attorney Client;Work Product
SWITCH‐AX‐1240422 ‐ SWITCH‐AX‐1240423      12/19/2016 20:27   _                                                                       Attorney Client;Work Product
SWITCH‐AX‐1240424 ‐ SWITCH‐AX‐1240425       12/20/2016 9:32   no Title                                                                Attorney Client
SWITCH‐AX‐1240426 ‐ SWITCH‐AX‐1240426       12/20/2016 9:32   today's tasks.docx                                                      Attorney Client
SWITCH‐AX‐1240427 ‐ SWITCH‐AX‐1240428       12/20/2016 9:32   no Title                                                                Attorney Client
SWITCH‐AX‐1240429 ‐ SWITCH‐AX‐1240429       12/20/2016 9:32   today's tasks.docx                                                      Attorney Client
SWITCH‐AX‐1240430 ‐ SWITCH‐AX‐1240432       12/20/2016 9:47   no Title                                                                Attorney Client
SWITCH‐AX‐1240433 ‐ SWITCH‐AX‐1240451       12/20/2016 9:49   no Title                                                                Attorney Client
SWITCH‐AX‐1240452 ‐ SWITCH‐AX‐1240452       12/20/2016 9:49   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1240453 ‐ SWITCH‐AX‐1240470       12/20/2016 9:49   Level3 MSA.pdf                                                          Attorney Client
SWITCH‐AX‐1240471 ‐ SWITCH‐AX‐1240471       12/20/2016 9:49   image001.png                                                            Attorney Client
SWITCH‐AX‐1240472 ‐ SWITCH‐AX‐1240472      12/20/2016 11:16   no Title                                                                Attorney Client
SWITCH‐AX‐1240473 ‐ SWITCH‐AX‐1240483      12/20/2016 11:16   Microsoft PowerPoint ‐ Switch_REIT_vs_UP‐C_08292016_SMB_v04.pptx        Attorney Client
SWITCH‐AX‐1240484 ‐ SWITCH‐AX‐1240515      12/20/2016 11:16   Cover page                                                              Attorney Client
SWITCH‐AX‐1240516 ‐ SWITCH‐AX‐1240516      12/20/2016 11:16   no Title                                                                Attorney Client
SWITCH‐AX‐1240517 ‐ SWITCH‐AX‐1240548      12/20/2016 11:16   Cover page                                                              Attorney Client
SWITCH‐AX‐1240549 ‐ SWITCH‐AX‐1240559      12/20/2016 11:16   Microsoft PowerPoint ‐ Switch_REIT_vs_UP‐C_08292016_SMB_v04.pptx        Attorney Client
SWITCH‐AX‐1240560 ‐ SWITCH‐AX‐1240560      12/20/2016 11:31   no Title                                                                Attorney Client
SWITCH‐AX‐1240561 ‐ SWITCH‐AX‐1240561      12/20/2016 11:31   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1240562 ‐ SWITCH‐AX‐1240565      12/20/2016 11:31   Redline Infomart Confidentiality Agmt V1 to V2 10‐07‐2016 Switch.docx   Attorney Client
SWITCH‐AX‐1240566 ‐ SWITCH‐AX‐1240567      12/20/2016 12:16   no Title                                                                Attorney Client
SWITCH‐AX‐1240568 ‐ SWITCH‐AX‐1240571      12/20/2016 12:16   Redline Infomart Confidentiality Agmt V1 to V2 10‐07‐2016 Switch.docx   Attorney Client
SWITCH‐AX‐1240572 ‐ SWITCH‐AX‐1240572      12/20/2016 12:16   image001.jpg                                                            Attorney Client
SWITCH‐AX‐1240573 ‐ SWITCH‐AX‐1240576      12/20/2016 13:55   no Title                                                                Attorney Client
SWITCH‐AX‐1240577 ‐ SWITCH‐AX‐1240577      12/20/2016 13:55   image004.jpg                                                            Attorney Client
SWITCH‐AX‐1240578 ‐ SWITCH‐AX‐1240578      12/20/2016 13:55   image007.jpg                                                            Attorney Client
SWITCH‐AX‐1240579 ‐ SWITCH‐AX‐1240588      12/20/2016 13:55   EnvelopePDF.aspx                                                        Attorney Client
SWITCH‐AX‐1240589 ‐ SWITCH‐AX‐1240589      12/20/2016 13:55   image009.jpg                                                            Attorney Client
SWITCH‐AX‐1240590 ‐ SWITCH‐AX‐1240590      12/20/2016 13:55   image008.jpg                                                            Attorney Client
SWITCH‐AX‐1240591 ‐ SWITCH‐AX‐1240591      12/20/2016 13:55   image005.jpg                                                            Attorney Client
SWITCH‐AX‐1240592 ‐ SWITCH‐AX‐1240592      12/20/2016 13:55   image006.jpg                                                            Attorney Client
SWITCH‐AX‐1240593 ‐ SWITCH‐AX‐1240593      12/20/2016 13:55   image003.jpg                                                            Attorney Client
SWITCH‐AX‐1240594 ‐ SWITCH‐AX‐1240597      12/20/2016 13:56   no Title                                                                Attorney Client
SWITCH‐AX‐1240598 ‐ SWITCH‐AX‐1240598      12/20/2016 13:56   image003.jpg                                                            Attorney Client




                                                                          EXHIBIT 10, PAGE 2570
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 818 of 829


Bates                                   Document Date         Document Title                                                       Privilege
SWITCH‐AX‐1240599 ‐ SWITCH‐AX‐1240599      12/20/2016 13:56   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1240600 ‐ SWITCH‐AX‐1240600      12/20/2016 13:56   image005.jpg                                                         Attorney Client
SWITCH‐AX‐1240601 ‐ SWITCH‐AX‐1240601      12/20/2016 13:56   image002.jpg                                                         Attorney Client
SWITCH‐AX‐1240602 ‐ SWITCH‐AX‐1240602      12/20/2016 13:56   image004.jpg                                                         Attorney Client
SWITCH‐AX‐1240603 ‐ SWITCH‐AX‐1240612      12/20/2016 13:56   EnvelopePDF.aspx                                                     Attorney Client
SWITCH‐AX‐1240613 ‐ SWITCH‐AX‐1240616      12/20/2016 13:56   no Title                                                             Attorney Client
SWITCH‐AX‐1240617 ‐ SWITCH‐AX‐1240617      12/20/2016 13:56   image005.jpg                                                         Attorney Client
SWITCH‐AX‐1240618 ‐ SWITCH‐AX‐1240618      12/20/2016 13:56   image004.jpg                                                         Attorney Client
SWITCH‐AX‐1240619 ‐ SWITCH‐AX‐1240619      12/20/2016 13:56   image003.jpg                                                         Attorney Client
SWITCH‐AX‐1240620 ‐ SWITCH‐AX‐1240620      12/20/2016 13:56   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1240621 ‐ SWITCH‐AX‐1240630      12/20/2016 13:56   EnvelopePDF.aspx                                                     Attorney Client
SWITCH‐AX‐1240631 ‐ SWITCH‐AX‐1240631      12/20/2016 13:56   image002.jpg                                                         Attorney Client
SWITCH‐AX‐1240632 ‐ SWITCH‐AX‐1240635      12/20/2016 13:56   bb287d3b‐ac68‐4faa‐9d62‐8b6046b4da64.msg                             Attorney Client
SWITCH‐AX‐1240636 ‐ SWITCH‐AX‐1240645      12/20/2016 13:56   EnvelopePDF.aspx                                                     Attorney Client
SWITCH‐AX‐1240646 ‐ SWITCH‐AX‐1240646      12/20/2016 13:56   image004.jpg                                                         Attorney Client
SWITCH‐AX‐1240647 ‐ SWITCH‐AX‐1240647      12/20/2016 13:56   image002.jpg                                                         Attorney Client
SWITCH‐AX‐1240648 ‐ SWITCH‐AX‐1240648      12/20/2016 13:56   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1240649 ‐ SWITCH‐AX‐1240649      12/20/2016 13:56   image003.jpg                                                         Attorney Client
SWITCH‐AX‐1240650 ‐ SWITCH‐AX‐1240650      12/20/2016 13:56   image005.jpg                                                         Attorney Client
SWITCH‐AX‐1240651 ‐ SWITCH‐AX‐1240655      12/20/2016 14:05   3cfae020‐b9c9‐4574‐a889‐088828f729ef.msg                             Attorney Client
SWITCH‐AX‐1240656 ‐ SWITCH‐AX‐1240656      12/20/2016 14:05   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1240657 ‐ SWITCH‐AX‐1240657      12/20/2016 14:05   T925‐09‐003‐C.pdf                                                    Attorney Client
SWITCH‐AX‐1240658 ‐ SWITCH‐AX‐1240665      12/20/2016 14:05   T925‐09‐001‐M.pdf                                                    Attorney Client
SWITCH‐AX‐1240666 ‐ SWITCH‐AX‐1240666      12/20/2016 14:05   T925‐09‐002‐C.pdf                                                    Attorney Client
SWITCH‐AX‐1240667 ‐ SWITCH‐AX‐1240669      12/20/2016 14:11   no Title                                                             Attorney Client
SWITCH‐AX‐1240670 ‐ SWITCH‐AX‐1240671      12/20/2016 14:11   SO ‐ Blue Shield VA OH 250M Upgrades 11.30.16.pdf                    Attorney Client
SWITCH‐AX‐1240672 ‐ SWITCH‐AX‐1240673      12/20/2016 14:11   Switch BCBS Cincy Rework 10‐13‐16.pdf                                Attorney Client
SWITCH‐AX‐1240674 ‐ SWITCH‐AX‐1240674      12/20/2016 14:11   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1240675 ‐ SWITCH‐AX‐1240676      12/20/2016 14:11   SO ‐ Blue Shield VA OH TEMP Upgrades 11.30.2016.pdf                  Attorney Client
SWITCH‐AX‐1240677 ‐ SWITCH‐AX‐1240678      12/20/2016 14:11   RE_ Blue Shield Upgrade Orders (Level 3).msg                         Attorney Client
SWITCH‐AX‐1240679 ‐ SWITCH‐AX‐1240679      12/20/2016 14:11   image002.jpg                                                         Attorney Client
SWITCH‐AX‐1240680 ‐ SWITCH‐AX‐1240683      12/20/2016 14:11   Blue Shield Upgrades (OH & VA) ‐ Level 3 9‐30‐16.pdf                 Attorney Client
SWITCH‐AX‐1240684 ‐ SWITCH‐AX‐1240686      12/20/2016 14:11   RE_ Blue Shield Upgrades.msg                                         Attorney Client
SWITCH‐AX‐1240687 ‐ SWITCH‐AX‐1240691      12/20/2016 14:11   ADDENDUM TO CUSTOMER ORDER                                           Attorney Client
SWITCH‐AX‐1240692 ‐ SWITCH‐AX‐1240693      12/20/2016 14:11   Switch BCBS Sterling VA Rework 10‐10‐16.pdf                          Attorney Client
SWITCH‐AX‐1240694 ‐ SWITCH‐AX‐1240694      12/20/2016 14:11   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1240695 ‐ SWITCH‐AX‐1240698      12/20/2016 14:11   Product Pricer Online Quote ‐ 30161118021061                         Attorney Client
SWITCH‐AX‐1240699 ‐ SWITCH‐AX‐1240701      12/20/2016 14:11   RE_ Blue Shield Upgrade Orders (Level 3).msg                         Attorney Client
SWITCH‐AX‐1240702 ‐ SWITCH‐AX‐1240702      12/20/2016 14:11   Switch BCBS 50 ‐ 100 meg upgrade Sterling Va Contract 11‐29‐16.pdf   Attorney Client
SWITCH‐AX‐1240703 ‐ SWITCH‐AX‐1240703      12/20/2016 14:11   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1240704 ‐ SWITCH‐AX‐1240704      12/20/2016 14:11   Switch BCBS Cincinnati 50 to 100 meg Upgrade Contract 11‐29‐16.pdf   Attorney Client
SWITCH‐AX‐1240705 ‐ SWITCH‐AX‐1240706      12/20/2016 14:13   7107d406‐3c7f‐488c‐a19c‐58bb5f1c9f3d.msg                             Attorney Client
SWITCH‐AX‐1240707 ‐ SWITCH‐AX‐1240714      12/20/2016 14:13   F951‐RNO01‐001‐M.pdf                                                 Attorney Client
SWITCH‐AX‐1240715 ‐ SWITCH‐AX‐1240715      12/20/2016 14:13   image002.jpg                                                         Attorney Client
SWITCH‐AX‐1240716 ‐ SWITCH‐AX‐1240716      12/20/2016 14:13   F951‐RNO01‐003‐E.pdf                                                 Attorney Client
SWITCH‐AX‐1240717 ‐ SWITCH‐AX‐1240717      12/20/2016 14:13   F951‐RNO01‐002‐C.pdf                                                 Attorney Client




                                                                          EXHIBIT 10, PAGE 2571
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 819 of 829


Bates                                   Document Date         Document Title                                           Privilege
SWITCH‐AX‐1240718 ‐ SWITCH‐AX‐1240719      12/20/2016 14:20   eac7e973‐bbd9‐40ab‐8136‐f683de5b1c49.msg                 Attorney Client
SWITCH‐AX‐1240720 ‐ SWITCH‐AX‐1240720      12/20/2016 14:20   K949‐09‐005‐E.pdf                                        Attorney Client
SWITCH‐AX‐1240721 ‐ SWITCH‐AX‐1240721      12/20/2016 14:20   K949‐RNO01‐003‐C.pdf                                     Attorney Client
SWITCH‐AX‐1240722 ‐ SWITCH‐AX‐1240722      12/20/2016 14:20   image001.jpg                                             Attorney Client
SWITCH‐AX‐1240723 ‐ SWITCH‐AX‐1240723      12/20/2016 14:20   K949‐GRR01‐004‐C.pdf                                     Attorney Client
SWITCH‐AX‐1240724 ‐ SWITCH‐AX‐1240731      12/20/2016 14:20   K949‐09‐001‐M.pdf                                        Attorney Client
SWITCH‐AX‐1240732 ‐ SWITCH‐AX‐1240733      12/20/2016 14:20   K949‐09‐002‐C.pdf                                        Attorney Client
SWITCH‐AX‐1240734 ‐ SWITCH‐AX‐1240736      12/20/2016 14:35   7b40a2a7‐264e‐4d3b‐95e7‐17b5814b2e1d.msg                 Attorney Client
SWITCH‐AX‐1240737 ‐ SWITCH‐AX‐1240737      12/20/2016 14:35   CC_Communications‐20161102133945                         Attorney Client
SWITCH‐AX‐1240738 ‐ SWITCH‐AX‐1240745      12/20/2016 14:35   CC_Communications‐20161104135052                         Attorney Client
SWITCH‐AX‐1240746 ‐ SWITCH‐AX‐1240746      12/20/2016 14:35   CC_Communications‐20161102133945                         Attorney Client
SWITCH‐AX‐1240747 ‐ SWITCH‐AX‐1240747      12/20/2016 14:35   image002.jpg                                             Attorney Client
SWITCH‐AX‐1240748 ‐ SWITCH‐AX‐1240751      12/20/2016 15:47   f082af8a‐c4d8‐4f71‐9d01‐7d8d434378a7.msg                 Attorney Client
SWITCH‐AX‐1240752 ‐ SWITCH‐AX‐1240752      12/20/2016 15:47   Collection Report 161220.xlsx                            Attorney Client
SWITCH‐AX‐1240753 ‐ SWITCH‐AX‐1240753      12/20/2016 15:47   Collection Report 161220.xlsx                            Attorney Client
SWITCH‐AX‐1240754 ‐ SWITCH‐AX‐1240754      12/20/2016 15:47   Collection Report 161220.xlsx                            Attorney Client
SWITCH‐AX‐1240755 ‐ SWITCH‐AX‐1240758      12/20/2016 15:47   no Title                                                 Attorney Client
SWITCH‐AX‐1240759 ‐ SWITCH‐AX‐1240759      12/20/2016 15:47   Collection Report 161220.xlsx                            Attorney Client
SWITCH‐AX‐1240760 ‐ SWITCH‐AX‐1240760      12/20/2016 15:47   Collection Report 161220.xlsx                            Attorney Client
SWITCH‐AX‐1240761 ‐ SWITCH‐AX‐1240761      12/20/2016 15:59   2016.12.20 Purchase Order Detail for Mapping.xlsx        Attorney Client
SWITCH‐AX‐1240762 ‐ SWITCH‐AX‐1240764       12/21/2016 6:04   no Title                                                 Attorney Client
SWITCH‐AX‐1240765 ‐ SWITCH‐AX‐1240783       12/21/2016 6:04   ISDA∩âÆ                                                  Attorney Client
SWITCH‐AX‐1240784 ‐ SWITCH‐AX‐1240826       12/21/2016 6:04   DRAFT Switch Retail Services Agreement ‐ 12 20 16.docx   Attorney Client
SWITCH‐AX‐1240827 ‐ SWITCH‐AX‐1240827       12/21/2016 6:04   ATT00003.htm                                             Attorney Client
SWITCH‐AX‐1240828 ‐ SWITCH‐AX‐1240828       12/21/2016 6:04   ATT00001.htm                                             Attorney Client
SWITCH‐AX‐1240829 ‐ SWITCH‐AX‐1240829       12/21/2016 6:04   ATT00002.htm                                             Attorney Client
SWITCH‐AX‐1240830 ‐ SWITCH‐AX‐1240837       12/21/2016 6:04   Paragraph 13                                             Attorney Client
SWITCH‐AX‐1240838 ‐ SWITCH‐AX‐1240838       12/21/2016 7:16   no Title                                                 Attorney Client
SWITCH‐AX‐1240839 ‐ SWITCH‐AX‐1240839       12/21/2016 7:16   ATT00002.htm                                             Attorney Client
SWITCH‐AX‐1240840 ‐ SWITCH‐AX‐1240841       12/21/2016 7:16   ATT00001.htm                                             Attorney Client
SWITCH‐AX‐1240842 ‐ SWITCH‐AX‐1240888       12/21/2016 7:16   Report.pdf                                               Attorney Client
SWITCH‐AX‐1240889 ‐ SWITCH‐AX‐1240889       12/21/2016 8:28   no Title                                                 Attorney Client
SWITCH‐AX‐1240890 ‐ SWITCH‐AX‐1240961       12/21/2016 8:28   Datacenter Download                                      Attorney Client
SWITCH‐AX‐1240962 ‐ SWITCH‐AX‐1240965       12/21/2016 8:29   no Title                                                 Attorney Client
SWITCH‐AX‐1240966 ‐ SWITCH‐AX‐1240966       12/21/2016 8:29   image003.jpg                                             Attorney Client
SWITCH‐AX‐1240967 ‐ SWITCH‐AX‐1240967       12/21/2016 8:29   image002.jpg                                             Attorney Client
SWITCH‐AX‐1240968 ‐ SWITCH‐AX‐1240969       12/21/2016 9:10   no Title                                                 Attorney Client
SWITCH‐AX‐1240970 ‐ SWITCH‐AX‐1240972       12/21/2016 9:10   Switch SO 730822 NAP8 to 8 Buckingham 10G.PDF            Attorney Client
SWITCH‐AX‐1240973 ‐ SWITCH‐AX‐1240973       12/21/2016 9:10   image004.jpg                                             Attorney Client
SWITCH‐AX‐1240974 ‐ SWITCH‐AX‐1240974       12/21/2016 9:10   image001.jpg                                             Attorney Client
SWITCH‐AX‐1240975 ‐ SWITCH‐AX‐1240975       12/21/2016 9:10   SO ‐ Priceline (Transport‐Slough) 12‐8‐16.pdf            Attorney Client
SWITCH‐AX‐1240976 ‐ SWITCH‐AX‐1240976       12/21/2016 9:10   image003.jpg                                             Attorney Client
SWITCH‐AX‐1240977 ‐ SWITCH‐AX‐1240981       12/21/2016 9:48   no Title                                                 Attorney Client
SWITCH‐AX‐1240982 ‐ SWITCH‐AX‐1240982       12/21/2016 9:48   image002.jpg                                             Attorney Client
SWITCH‐AX‐1240983 ‐ SWITCH‐AX‐1240983       12/21/2016 9:48   image001.jpg                                             Attorney Client
SWITCH‐AX‐1240984 ‐ SWITCH‐AX‐1240986      12/21/2016 10:24   no Title                                                 Attorney Client




                                                                          EXHIBIT 10, PAGE 2572
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 820 of 829


Bates                                   Document Date         Document Title                                                                               Privilege
SWITCH‐AX‐1240987 ‐ SWITCH‐AX‐1240987      12/21/2016 14:28   no Title                                                                                     Attorney Client
SWITCH‐AX‐1240988 ‐ SWITCH‐AX‐1240992      12/21/2016 14:28   PowerPoint Presentation                                                                      Attorney Client
SWITCH‐AX‐1240993 ‐ SWITCH‐AX‐1240993      12/21/2016 15:13   Collection Report 161221.xlsx                                                                Attorney Client
SWITCH‐AX‐1240994 ‐ SWITCH‐AX‐1240998      12/21/2016 16:33   no Title                                                                                     Attorney Client
SWITCH‐AX‐1240999 ‐ SWITCH‐AX‐1240999      12/21/2016 16:33   image002.jpg                                                                                 Attorney Client
SWITCH‐AX‐1241000 ‐ SWITCH‐AX‐1241000      12/21/2016 16:33   image003.jpg                                                                                 Attorney Client
SWITCH‐AX‐1241001 ‐ SWITCH‐AX‐1241006      12/21/2016 16:48   no Title                                                                                     Attorney Client
SWITCH‐AX‐1241007 ‐ SWITCH‐AX‐1241007      12/21/2016 16:48   image002.jpg                                                                                 Attorney Client
SWITCH‐AX‐1241008 ‐ SWITCH‐AX‐1241008      12/21/2016 16:48   image003.jpg                                                                                 Attorney Client
SWITCH‐AX‐1241009 ‐ SWITCH‐AX‐1241012      12/21/2016 17:19   1e4c1797‐8959‐4bfa‐9f7b‐1552e852fd32.msg                                                     Attorney Client
SWITCH‐AX‐1241013 ‐ SWITCH‐AX‐1241013      12/21/2016 17:19   Collection Report 161221.xlsx                                                                Attorney Client
SWITCH‐AX‐1241014 ‐ SWITCH‐AX‐1241014      12/21/2016 17:19   Collection Report 161221.xlsx                                                                Attorney Client
SWITCH‐AX‐1241015 ‐ SWITCH‐AX‐1241018      12/21/2016 17:19   no Title                                                                                     Attorney Client
SWITCH‐AX‐1241019 ‐ SWITCH‐AX‐1241019      12/21/2016 17:19   Collection Report 161221.xlsx                                                                Attorney Client
SWITCH‐AX‐1241020 ‐ SWITCH‐AX‐1241020      12/21/2016 17:19   Collection Report 161221.xlsx                                                                Attorney Client
SWITCH‐AX‐1241021 ‐ SWITCH‐AX‐1241051      12/21/2016 22:17   no Title                                                                                     Attorney Client
SWITCH‐AX‐1241052 ‐ SWITCH‐AX‐1241052      12/21/2016 22:17   no Title                                                                                     Attorney Client
SWITCH‐AX‐1241053 ‐ SWITCH‐AX‐1241053      12/21/2016 22:17   image001.png                                                                                 Attorney Client
SWITCH‐AX‐1241054 ‐ SWITCH‐AX‐1241054      12/21/2016 22:17   no Title                                                                                     Attorney Client
SWITCH‐AX‐1241055 ‐ SWITCH‐AX‐1241055      12/21/2016 22:17   no Title                                                                                     Attorney Client
SWITCH‐AX‐1241056 ‐ SWITCH‐AX‐1241056      12/21/2016 22:17   Copy of Switch Communications Order Status Tracker.xls                                       Attorney Client
SWITCH‐AX‐1241057 ‐ SWITCH‐AX‐1241057      12/21/2016 22:17   no Title                                                                                     Attorney Client
SWITCH‐AX‐1241058 ‐ SWITCH‐AX‐1241060       12/22/2016 8:59   no Title                                                                                     Attorney Client
SWITCH‐AX‐1241061 ‐ SWITCH‐AX‐1241068       12/22/2016 8:59   Initial Disclosures                                                                          Attorney Client
SWITCH‐AX‐1241069 ‐ SWITCH‐AX‐1241077       12/22/2016 8:59   Initial Disclosures                                                                          Attorney Client
SWITCH‐AX‐1241078 ‐ SWITCH‐AX‐1241078      12/22/2016 10:09   Collection Report 161222.xlsx                                                                Attorney Client
SWITCH‐AX‐1241079 ‐ SWITCH‐AX‐1241083      12/22/2016 11:02   no Title                                                                                     Attorney Client
SWITCH‐AX‐1241084 ‐ SWITCH‐AX‐1241114      12/22/2016 11:02   FAST ‐ Stockholder Consent                                                                   Attorney Client
SWITCH‐AX‐1241115 ‐ SWITCH‐AX‐1241121      12/22/2016 11:02   Planet3 ‐ Amendment to Promisosry Notes and Note Purchase Agreement (December, 2016)_(palib2_Attorney Client
SWITCH‐AX‐1241122 ‐ SWITCH‐AX‐1241131      12/22/2016 11:02   Planet3 ‐ Form‐of Promissory Note (December, 2016)(WSGR 12‐21‐2016)_(palib2_8367709_2).DOCX Attorney Client
SWITCH‐AX‐1241132 ‐ SWITCH‐AX‐1241171      12/22/2016 11:02   Planet3 ‐ Board Consent (Bridge Financing; December 2016).pdf                                Attorney Client
SWITCH‐AX‐1241172 ‐ SWITCH‐AX‐1241193      12/22/2016 11:02   REDLINE Note Purchase Agreement (WSGR 12‐22‐2016).docx                                       Attorney Client
SWITCH‐AX‐1241194 ‐ SWITCH‐AX‐1241204      12/22/2016 11:02   REDLINE Promissory Note (WSGR 12‐22‐2016.docx                                                Attorney Client
SWITCH‐AX‐1241205 ‐ SWITCH‐AX‐1241222      12/22/2016 11:02   Planet3 ‐ Note Purchase Agreement (December, 2016)_(palib2_8367690_1).DOCX                   Attorney Client
SWITCH‐AX‐1241223 ‐ SWITCH‐AX‐1241223      12/22/2016 13:27   no Title                                                                                     Attorney Client
SWITCH‐AX‐1241224 ‐ SWITCH‐AX‐1241226      12/22/2016 13:27   Legal Department Attorney Workflow V3 12‐13‐2016.doc                                         Attorney Client
SWITCH‐AX‐1241227 ‐ SWITCH‐AX‐1241231      12/22/2016 14:02   994af818‐8118‐4d8b‐bdaa‐5e3e86971a3e.msg                                                     Attorney Client
SWITCH‐AX‐1241232 ‐ SWITCH‐AX‐1241232      12/22/2016 14:02   image001.jpg                                                                                 Attorney Client
SWITCH‐AX‐1241233 ‐ SWITCH‐AX‐1241242      12/22/2016 14:02   supernap.pdf                                                                                 Attorney Client
SWITCH‐AX‐1241243 ‐ SWITCH‐AX‐1241247      12/22/2016 14:07   no Title                                                                                     Attorney Client
SWITCH‐AX‐1241248 ‐ SWITCH‐AX‐1241248      12/22/2016 14:07   image006.jpg                                                                                 Attorney Client
SWITCH‐AX‐1241249 ‐ SWITCH‐AX‐1241251      12/22/2016 14:07   739318.pdf                                                                                   Attorney Client
SWITCH‐AX‐1241252 ‐ SWITCH‐AX‐1241254      12/22/2016 14:07   Zayo Service Completion Notice ‐ Service Order 739318.msg                                    Attorney Client
SWITCH‐AX‐1241255 ‐ SWITCH‐AX‐1241264      12/22/2016 15:21   no Title                                                                                     Attorney Client
SWITCH‐AX‐1241265 ‐ SWITCH‐AX‐1241265      12/22/2016 15:21   Master Services                                                                              Attorney Client
SWITCH‐AX‐1241266 ‐ SWITCH‐AX‐1241275      12/22/2016 15:21   CFA‐Vista Outdoor‐v4 to v5‐20161216 (Switch).docx                                            Attorney Client




                                                                          EXHIBIT 10, PAGE 2573
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 821 of 829


Bates                                   Document Date         Document Title                                                                               Privilege
SWITCH‐AX‐1241276 ‐ SWITCH‐AX‐1241276      12/22/2016 15:21   image001.jpg                                                                                Attorney Client
SWITCH‐AX‐1241277 ‐ SWITCH‐AX‐1241278      12/22/2016 15:37   no Title                                                                                    Attorney Client
SWITCH‐AX‐1241279 ‐ SWITCH‐AX‐1241321      12/22/2016 15:37   6 Hoag Reqd Compliance Docs.pdf                                                             Attorney Client
SWITCH‐AX‐1241322 ‐ SWITCH‐AX‐1241364      12/22/2016 15:37   Hoag Professional Services Agreement_template_3‐2016.doc                                    Attorney Client
SWITCH‐AX‐1241365 ‐ SWITCH‐AX‐1241365      12/22/2016 15:37   ATT00003.htm                                                                                Attorney Client
SWITCH‐AX‐1241366 ‐ SWITCH‐AX‐1241366      12/22/2016 15:37   ATT00002.htm                                                                                Attorney Client
SWITCH‐AX‐1241367 ‐ SWITCH‐AX‐1241367      12/22/2016 15:37   ATT00001.htm                                                                                Attorney Client
SWITCH‐AX‐1241368 ‐ SWITCH‐AX‐1241368      12/22/2016 15:37   ATT00004.htm                                                                                Attorney Client
SWITCH‐AX‐1241369 ‐ SWITCH‐AX‐1241376      12/22/2016 15:37   Hoag BAA 1_With Agreement_03‐11‐2013                                                        Attorney Client
SWITCH‐AX‐1241377 ‐ SWITCH‐AX‐1241378      12/22/2016 15:37   Form 590 ‐ Withholding Exemption Certificate                                                Attorney Client
SWITCH‐AX‐1241379 ‐ SWITCH‐AX‐1241380      12/22/2016 15:38   no Title                                                                                    Attorney Client
SWITCH‐AX‐1241381 ‐ SWITCH‐AX‐1241381      12/22/2016 15:38   ATT00003.htm                                                                                Attorney Client
SWITCH‐AX‐1241382 ‐ SWITCH‐AX‐1241382      12/22/2016 15:38   ATT00001.htm                                                                                Attorney Client
SWITCH‐AX‐1241383 ‐ SWITCH‐AX‐1241425      12/22/2016 15:38   6 Hoag Reqd Compliance Docs.pdf                                                             Attorney Client
SWITCH‐AX‐1241426 ‐ SWITCH‐AX‐1241427      12/22/2016 15:38   Form 590 ‐ Withholding Exemption Certificate                                                Attorney Client
SWITCH‐AX‐1241428 ‐ SWITCH‐AX‐1241470      12/22/2016 15:38   Hoag Professional Services Agreement_template_3‐2016.doc                                    Attorney Client
SWITCH‐AX‐1241471 ‐ SWITCH‐AX‐1241478      12/22/2016 15:38   Hoag BAA 1_With Agreement_03‐11‐2013                                                        Attorney Client
SWITCH‐AX‐1241479 ‐ SWITCH‐AX‐1241479      12/22/2016 15:38   ATT00004.htm                                                                                Attorney Client
SWITCH‐AX‐1241480 ‐ SWITCH‐AX‐1241480      12/22/2016 15:38   ATT00002.htm                                                                                Attorney Client
SWITCH‐AX‐1241481 ‐ SWITCH‐AX‐1241482      12/22/2016 15:38   c104e361‐bf03‐4a31‐95f0‐edb2bbe026aa.msg                                                    Attorney Client
SWITCH‐AX‐1241483 ‐ SWITCH‐AX‐1241525      12/22/2016 15:38   6 Hoag Reqd Compliance Docs.pdf                                                             Attorney Client
SWITCH‐AX‐1241526 ‐ SWITCH‐AX‐1241526      12/22/2016 15:38   ATT00004.htm                                                                                Attorney Client
SWITCH‐AX‐1241527 ‐ SWITCH‐AX‐1241534      12/22/2016 15:38   Hoag BAA 1_With Agreement_03‐11‐2013                                                        Attorney Client
SWITCH‐AX‐1241535 ‐ SWITCH‐AX‐1241535      12/22/2016 15:38   ATT00002.htm                                                                                Attorney Client
SWITCH‐AX‐1241536 ‐ SWITCH‐AX‐1241537      12/22/2016 15:38   Form 590 ‐ Withholding Exemption Certificate                                                Attorney Client
SWITCH‐AX‐1241538 ‐ SWITCH‐AX‐1241581      12/22/2016 15:38   Hoag Professional Services Agreement_template_3‐2016.doc                                    Attorney Client
SWITCH‐AX‐1241582 ‐ SWITCH‐AX‐1241582      12/22/2016 15:38   ATT00003.htm                                                                                Attorney Client
SWITCH‐AX‐1241583 ‐ SWITCH‐AX‐1241583      12/22/2016 15:38   ATT00001.htm                                                                                Attorney Client
SWITCH‐AX‐1241584 ‐ SWITCH‐AX‐1241584      12/22/2016 18:38   no Title                                                                                    Attorney Client
SWITCH‐AX‐1241585 ‐ SWITCH‐AX‐1241587      12/22/2016 18:38   Legal Department Attorney Workflow V3 12‐13‐2016.doc                                        Attorney Client
SWITCH‐AX‐1241588 ‐ SWITCH‐AX‐1241588      12/22/2016 18:38   no Title                                                                                    Attorney Client
SWITCH‐AX‐1241589 ‐ SWITCH‐AX‐1241591      12/22/2016 18:38   Legal Department Attorney Workflow V3 12‐13‐2016.doc                                        Attorney Client
SWITCH‐AX‐1241592 ‐ SWITCH‐AX‐1241598       12/23/2016 8:32   no Title                                                                                    Attorney Client
SWITCH‐AX‐1241599 ‐ SWITCH‐AX‐1241604       12/23/2016 8:32   RE_ Purchase Order 15VP200959 ‐ INNEVATION CENTER RENO ‐ UNR.msg                            Attorney Client
SWITCH‐AX‐1241605 ‐ SWITCH‐AX‐1241620       12/23/2016 8:32   Re_ Sinclair Bldg Connectivity‐‐new contact.msg                                             Attorney Client
SWITCH‐AX‐1241621 ‐ SWITCH‐AX‐1241627       12/23/2016 8:32   no Title                                                                                    Attorney Client
SWITCH‐AX‐1241628 ‐ SWITCH‐AX‐1241643       12/23/2016 8:32   Re_ Sinclair Bldg Connectivity‐‐new contact.msg                                             Attorney Client
SWITCH‐AX‐1241644 ‐ SWITCH‐AX‐1241649       12/23/2016 8:32   RE_ Purchase Order 15VP200959 ‐ INNEVATION CENTER RENO ‐ UNR.msg                            Attorney Client
SWITCH‐AX‐1241650 ‐ SWITCH‐AX‐1241655       12/23/2016 8:32   no Title                                                                                    Attorney Client
SWITCH‐AX‐1241656 ‐ SWITCH‐AX‐1241671       12/23/2016 8:32   Re_ Sinclair Bldg Connectivity‐‐new contact.msg                                             Attorney Client
SWITCH‐AX‐1241672 ‐ SWITCH‐AX‐1241677       12/23/2016 8:32   RE_ Purchase Order 15VP200959 ‐ INNEVATION CENTER RENO ‐ UNR.msg                            Attorney Client
SWITCH‐AX‐1241678 ‐ SWITCH‐AX‐1241682      12/23/2016 10:13   no Title                                                                                    Attorney Client
SWITCH‐AX‐1241683 ‐ SWITCH‐AX‐1241704      12/23/2016 10:13   REDLINE Note Purchase Agreement (WSGR 12‐22‐2016).docx                                      Attorney Client
SWITCH‐AX‐1241705 ‐ SWITCH‐AX‐1241714      12/23/2016 10:13   Planet3 ‐ Form‐of Promissory Note (December, 2016)(WSGR 12‐21‐2016)_(palib2_8367709_2).DOCX Attorney Client
SWITCH‐AX‐1241715 ‐ SWITCH‐AX‐1241732      12/23/2016 10:13   Planet3 ‐ Note Purchase Agreement (December, 2016)_(palib2_8367690_1).DOCX                  Attorney Client
SWITCH‐AX‐1241733 ‐ SWITCH‐AX‐1241772      12/23/2016 10:13   Planet3 ‐ Board Consent (Bridge Financing; December 2016).pdf                               Attorney Client




                                                                          EXHIBIT 10, PAGE 2574
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 822 of 829


Bates                                   Document Date         Document Title                                                                               Privilege
SWITCH‐AX‐1241773 ‐ SWITCH‐AX‐1241779      12/23/2016 10:13   Planet3 ‐ Amendment to Promisosry Notes and Note Purchase Agreement (December, 2016)_(palib2_Attorney Client
SWITCH‐AX‐1241780 ‐ SWITCH‐AX‐1241790      12/23/2016 10:13   REDLINE Promissory Note (WSGR 12‐22‐2016.docx                                                Attorney Client
SWITCH‐AX‐1241791 ‐ SWITCH‐AX‐1241821      12/23/2016 10:13   FAST ‐ Stockholder Consent                                                                   Attorney Client
SWITCH‐AX‐1241822 ‐ SWITCH‐AX‐1241832       12/26/2016 9:33   no Title                                                                                     Attorney Client
SWITCH‐AX‐1241833 ‐ SWITCH‐AX‐1241833       12/26/2016 9:33   image001.png                                                                                 Attorney Client
SWITCH‐AX‐1241834 ‐ SWITCH‐AX‐1241839      12/27/2016 13:17   no Title                                                                                     Attorney Client;Work Product
SWITCH‐AX‐1241840 ‐ SWITCH‐AX‐1241840      12/27/2016 13:17   image001.jpg                                                                                 Attorney Client;Work Product
SWITCH‐AX‐1241841 ‐ SWITCH‐AX‐1241841      12/27/2016 13:17   image002.jpg                                                                                 Attorney Client;Work Product
SWITCH‐AX‐1241842 ‐ SWITCH‐AX‐1241843      12/27/2016 13:17   Switch BCBS 50 ‐ 100 meg Upgrade for Cincy Executable 12‐22‐16.pdf                           Attorney Client;Work Product
SWITCH‐AX‐1241844 ‐ SWITCH‐AX‐1241845      12/27/2016 13:17   Switch BCBS 50 ‐ 100 meg upgrade Sterling Va Executable 12‐22‐16.pdf                         Attorney Client;Work Product
SWITCH‐AX‐1241846 ‐ SWITCH‐AX‐1241846      12/27/2016 13:48   Check Upload & Approval‐Template.xlsx                                                        Attorney Client
SWITCH‐AX‐1241847 ‐ SWITCH‐AX‐1241848      12/27/2016 15:56   no Title                                                                                     Attorney Client
SWITCH‐AX‐1241849 ‐ SWITCH‐AX‐1241879      12/27/2016 15:56   FAST ‐ Stockholder Consent                                                                   Attorney Client
SWITCH‐AX‐1241880 ‐ SWITCH‐AX‐1241919      12/27/2016 15:56   Planet3 ‐ Board Consent (Bridge Financing; December 2016).pdf                                Attorney Client
SWITCH‐AX‐1241920 ‐ SWITCH‐AX‐1241926      12/27/2016 15:56   Planet3 ‐ Amendment to Promisosry Notes and Note Purchase Agreement (December, 2016).pdf     Attorney Client
SWITCH‐AX‐1241927 ‐ SWITCH‐AX‐1241933      12/27/2016 17:05   a4338087‐e005‐4d5c‐b8b2‐c4de03c632f2.msg                                                     Attorney Client
SWITCH‐AX‐1241934 ‐ SWITCH‐AX‐1241934      12/27/2016 17:05   Collection Report 161227.xlsx                                                                Attorney Client
SWITCH‐AX‐1241935 ‐ SWITCH‐AX‐1241935      12/27/2016 17:05   Collection Report 161227.xlsx                                                                Attorney Client
SWITCH‐AX‐1241936 ‐ SWITCH‐AX‐1241942      12/27/2016 17:05   no Title                                                                                     Attorney Client
SWITCH‐AX‐1241943 ‐ SWITCH‐AX‐1241943      12/27/2016 17:05   Collection Report 161227.xlsx                                                                Attorney Client
SWITCH‐AX‐1241944 ‐ SWITCH‐AX‐1241944      12/27/2016 17:05   Collection Report 161227.xlsx                                                                Attorney Client
SWITCH‐AX‐1241945 ‐ SWITCH‐AX‐1241945      12/27/2016 18:16   Collection Report 161227.xlsx                                                                Attorney Client
SWITCH‐AX‐1241946 ‐ SWITCH‐AX‐1241948       12/28/2016 8:36   no Title                                                                                     Attorney Client
SWITCH‐AX‐1241949 ‐ SWITCH‐AX‐1241949       12/28/2016 8:36   image001.png                                                                                 Attorney Client
SWITCH‐AX‐1241950 ‐ SWITCH‐AX‐1241952       12/28/2016 8:36   no Title                                                                                     Attorney Client
SWITCH‐AX‐1241953 ‐ SWITCH‐AX‐1241953       12/28/2016 8:36   image001.png                                                                                 Attorney Client
SWITCH‐AX‐1241954 ‐ SWITCH‐AX‐1241954       12/28/2016 8:40   no Title                                                                                     Attorney Client
SWITCH‐AX‐1241955 ‐ SWITCH‐AX‐1241955       12/28/2016 8:40   image001.png                                                                                 Attorney Client
SWITCH‐AX‐1241956 ‐ SWITCH‐AX‐1241957       12/28/2016 9:59   no Title                                                                                     Attorney Client
SWITCH‐AX‐1241958 ‐ SWITCH‐AX‐1241962       12/28/2016 9:59   MasterTCs‐Intl‐Munters‐Munters Comments 12.28.16.docx                                        Attorney Client
SWITCH‐AX‐1241963 ‐ SWITCH‐AX‐1241965      12/28/2016 10:03   no Title                                                                                     Attorney Client
SWITCH‐AX‐1241966 ‐ SWITCH‐AX‐1241968      12/28/2016 10:03   Switch Intel December 2016 3 Site Upgrade 12‐23‐16.pdf                                       Attorney Client
SWITCH‐AX‐1241969 ‐ SWITCH‐AX‐1241982      12/28/2016 10:03   __                                                                                           Attorney Client
SWITCH‐AX‐1241983 ‐ SWITCH‐AX‐1241983      12/28/2016 10:03   image004.jpg                                                                                 Attorney Client
SWITCH‐AX‐1241984 ‐ SWITCH‐AX‐1241984      12/28/2016 10:03   M493‐08‐028‐E.pdf                                                                            Attorney Client
SWITCH‐AX‐1241985 ‐ SWITCH‐AX‐1241996      12/28/2016 10:03   M073‐030315‐025‐CO (McAfee MPLS Network).pdf                                                 Attorney Client
SWITCH‐AX‐1241997 ‐ SWITCH‐AX‐1241999      12/28/2016 10:03   McAfee Oregon Port Upgrade.pdf                                                               Attorney Client
SWITCH‐AX‐1242000 ‐ SWITCH‐AX‐1242001      12/28/2016 10:03   L013‐080516‐222‐CO (Intel Corporation MPLS Network Upgrade ‐ 50Mbps @ Tr....pdf              Attorney Client
SWITCH‐AX‐1242002 ‐ SWITCH‐AX‐1242004      12/28/2016 10:03   2016‐12‐428.pdf                                                                              Attorney Client
SWITCH‐AX‐1242005 ‐ SWITCH‐AX‐1242007      12/28/2016 10:03   McAfee Munich.pdf                                                                            Attorney Client
SWITCH‐AX‐1242008 ‐ SWITCH‐AX‐1242008      12/28/2016 10:03   image003.png                                                                                 Attorney Client
SWITCH‐AX‐1242009 ‐ SWITCH‐AX‐1242011      12/28/2016 10:03   M073‐080516‐073‐CO (Intel Corporation MPLS Network Upgrade ‐ 50Mbps @ Tr....pdf              Attorney Client
SWITCH‐AX‐1242012 ‐ SWITCH‐AX‐1242013      12/28/2016 10:03   SO_‐_Intel_Corporation_(Partner_Upgrades)_13_(002).pdf                                       Attorney Client
SWITCH‐AX‐1242014 ‐ SWITCH‐AX‐1242014      12/28/2016 10:03   I493‐08‐058‐E.pdf                                                                            Attorney Client
SWITCH‐AX‐1242015 ‐ SWITCH‐AX‐1242015      12/28/2016 10:03   image006.png                                                                                 Attorney Client
SWITCH‐AX‐1242016 ‐ SWITCH‐AX‐1242016      12/28/2016 10:03   image002.jpg                                                                                 Attorney Client




                                                                          EXHIBIT 10, PAGE 2575
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 823 of 829


Bates                                   Document Date         Document Title                                                Privilege
SWITCH‐AX‐1242017 ‐ SWITCH‐AX‐1242017      12/28/2016 10:03   M493‐08‐028‐E Exhibit A.pdf                                   Attorney Client
SWITCH‐AX‐1242018 ‐ SWITCH‐AX‐1242018      12/28/2016 16:21   Collection Report 161228.xlsx                                 Attorney Client
SWITCH‐AX‐1242019 ‐ SWITCH‐AX‐1242024      12/28/2016 16:42   no Title                                                      Attorney Client
SWITCH‐AX‐1242025 ‐ SWITCH‐AX‐1242025      12/28/2016 16:42   Collection Report 161228.xlsx                                 Attorney Client
SWITCH‐AX‐1242026 ‐ SWITCH‐AX‐1242026      12/28/2016 16:42   Collection Report 161228.xlsx                                 Attorney Client
SWITCH‐AX‐1242027 ‐ SWITCH‐AX‐1242032      12/28/2016 16:42   3447e83b‐1035‐4b63‐ba32‐d23359c00424.msg                      Attorney Client
SWITCH‐AX‐1242033 ‐ SWITCH‐AX‐1242033      12/28/2016 16:42   Collection Report 161228.xlsx                                 Attorney Client
SWITCH‐AX‐1242034 ‐ SWITCH‐AX‐1242034      12/28/2016 16:42   Collection Report 161228.xlsx                                 Attorney Client
SWITCH‐AX‐1242035 ‐ SWITCH‐AX‐1242066      12/28/2016 18:48   no Title                                                      Attorney Client
SWITCH‐AX‐1242067 ‐ SWITCH‐AX‐1242067      12/28/2016 18:48   no Title                                                      Attorney Client
SWITCH‐AX‐1242068 ‐ SWITCH‐AX‐1242068      12/28/2016 18:48   no Title                                                      Attorney Client
SWITCH‐AX‐1242069 ‐ SWITCH‐AX‐1242069      12/28/2016 18:48   no Title                                                      Attorney Client
SWITCH‐AX‐1242070 ‐ SWITCH‐AX‐1242070      12/28/2016 18:48   image001.png                                                  Attorney Client
SWITCH‐AX‐1242071 ‐ SWITCH‐AX‐1242071      12/28/2016 18:48   no Title                                                      Attorney Client
SWITCH‐AX‐1242072 ‐ SWITCH‐AX‐1242072      12/28/2016 18:48   Copy of Switch Communications Order Status Tracker.xls        Attorney Client
SWITCH‐AX‐1242073 ‐ SWITCH‐AX‐1242077      12/28/2016 20:37   no Title                                                      Attorney Client
SWITCH‐AX‐1242078 ‐ SWITCH‐AX‐1242087       12/29/2016 8:51   no Title                                                      Attorney Client
SWITCH‐AX‐1242088 ‐ SWITCH‐AX‐1242088       12/29/2016 8:51   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1242089 ‐ SWITCH‐AX‐1242098       12/29/2016 8:51   CFA‐Vista Outdoor‐v2 to v3‐20161116 (2016‐12‐29 vista).docx   Attorney Client
SWITCH‐AX‐1242099 ‐ SWITCH‐AX‐1242099       12/29/2016 8:51   Master Services                                               Attorney Client
SWITCH‐AX‐1242100 ‐ SWITCH‐AX‐1242101       12/29/2016 9:49   8ffe1acb‐e793‐4e27‐b271‐28681553fe86.msg                      Attorney Client
SWITCH‐AX‐1242102 ‐ SWITCH‐AX‐1242102       12/29/2016 9:49   ATT00003.htm                                                  Attorney Client
SWITCH‐AX‐1242103 ‐ SWITCH‐AX‐1242103       12/29/2016 9:49   ATT00001.htm                                                  Attorney Client
SWITCH‐AX‐1242104 ‐ SWITCH‐AX‐1242112       12/29/2016 9:49   CFA‐Hoag Hospital‐v1 to v2‐20161228.docx                      Attorney Client
SWITCH‐AX‐1242113 ‐ SWITCH‐AX‐1242113       12/29/2016 9:49   ATT00002.htm                                                  Attorney Client
SWITCH‐AX‐1242114 ‐ SWITCH‐AX‐1242114      12/29/2016 13:46   SI Reimbursement 12‐29‐16 (002).xlsx                          Attorney Client
SWITCH‐AX‐1242115 ‐ SWITCH‐AX‐1242119      12/29/2016 13:50   da4bde4a‐ce7f‐4fb4‐94a6‐11a60423e20c.msg                      Attorney Client
SWITCH‐AX‐1242120 ‐ SWITCH‐AX‐1242120      12/29/2016 13:50   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1242121 ‐ SWITCH‐AX‐1242126      12/29/2016 13:50   Signed NDA ‐ Supernap (Switch).pdf                            Attorney Client
SWITCH‐AX‐1242127 ‐ SWITCH‐AX‐1242131      12/29/2016 13:50   no Title                                                      Attorney Client
SWITCH‐AX‐1242132 ‐ SWITCH‐AX‐1242132      12/29/2016 13:50   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1242133 ‐ SWITCH‐AX‐1242138      12/29/2016 13:50   Signed NDA ‐ Supernap (Switch).pdf                            Attorney Client
SWITCH‐AX‐1242139 ‐ SWITCH‐AX‐1242143      12/29/2016 14:57   no Title                                                      Attorney Client
SWITCH‐AX‐1242144 ‐ SWITCH‐AX‐1242148      12/29/2016 14:57   7252be68‐bccd‐40f2‐8abd‐65a59265b009.msg                      Attorney Client
SWITCH‐AX‐1242149 ‐ SWITCH‐AX‐1242149      12/29/2016 14:57   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1242150 ‐ SWITCH‐AX‐1242154      12/29/2016 14:57   no Title                                                      Attorney Client
SWITCH‐AX‐1242155 ‐ SWITCH‐AX‐1242155      12/29/2016 14:57   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1242156 ‐ SWITCH‐AX‐1242157      12/29/2016 15:27   no Title                                                      Attorney Client
SWITCH‐AX‐1242158 ‐ SWITCH‐AX‐1242158      12/29/2016 15:27   image001.jpg                                                  Attorney Client
SWITCH‐AX‐1242159 ‐ SWITCH‐AX‐1242159      12/29/2016 15:27   image002.png                                                  Attorney Client
SWITCH‐AX‐1242160 ‐ SWITCH‐AX‐1242165      12/29/2016 16:51   246e6a9e‐bb2d‐409f‐ae67‐d828a4ca3b3b.msg                      Attorney Client
SWITCH‐AX‐1242166 ‐ SWITCH‐AX‐1242166      12/29/2016 16:51   Collection Report 161229.xlsx                                 Attorney Client
SWITCH‐AX‐1242167 ‐ SWITCH‐AX‐1242167      12/29/2016 16:51   Collection Report 161229.xlsx                                 Attorney Client
SWITCH‐AX‐1242168 ‐ SWITCH‐AX‐1242168      12/29/2016 16:51   Collection Report 161229.xlsx                                 Attorney Client
SWITCH‐AX‐1242169 ‐ SWITCH‐AX‐1242174      12/29/2016 16:51   no Title                                                      Attorney Client
SWITCH‐AX‐1242175 ‐ SWITCH‐AX‐1242175      12/29/2016 16:51   Collection Report 161229.xlsx                                 Attorney Client




                                                                          EXHIBIT 10, PAGE 2576
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 824 of 829


Bates                                   Document Date         Document Title                                                       Privilege
SWITCH‐AX‐1242176 ‐ SWITCH‐AX‐1242176      12/29/2016 16:51   Collection Report 161229.xlsx                                        Attorney Client
SWITCH‐AX‐1242177 ‐ SWITCH‐AX‐1242178       12/30/2016 7:43   no Title                                                             Attorney Client
SWITCH‐AX‐1242179 ‐ SWITCH‐AX‐1242180       12/30/2016 8:25   f6133bb6‐85c1‐4006‐8705‐85bb1a4f8b17.msg                             Attorney Client
SWITCH‐AX‐1242181 ‐ SWITCH‐AX‐1242181       12/30/2016 8:25   ATT00001.htm                                                         Attorney Client
SWITCH‐AX‐1242182 ‐ SWITCH‐AX‐1242190       12/30/2016 8:25   CFA‐Hoag Hospital‐v1 to v2‐20161228.docx                             Attorney Client
SWITCH‐AX‐1242191 ‐ SWITCH‐AX‐1242193       12/30/2016 8:25   no Title                                                             Attorney Client
SWITCH‐AX‐1242194 ‐ SWITCH‐AX‐1242194       12/30/2016 8:25   ATT00001.htm                                                         Attorney Client
SWITCH‐AX‐1242195 ‐ SWITCH‐AX‐1242203       12/30/2016 8:25   CFA‐Hoag Hospital‐v1 to v2‐20161228.docx                             Attorney Client
SWITCH‐AX‐1242204 ‐ SWITCH‐AX‐1242206       12/30/2016 8:25   no Title                                                             Attorney Client
SWITCH‐AX‐1242207 ‐ SWITCH‐AX‐1242207       12/30/2016 8:25   ATT00001.htm                                                         Attorney Client
SWITCH‐AX‐1242208 ‐ SWITCH‐AX‐1242216       12/30/2016 8:25   CFA‐Hoag Hospital‐v1 to v2‐20161228.docx                             Attorney Client
SWITCH‐AX‐1242217 ‐ SWITCH‐AX‐1242221       12/30/2016 9:21   no Title                                                             Attorney Client
SWITCH‐AX‐1242222 ‐ SWITCH‐AX‐1242222       12/30/2016 9:21   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1242223 ‐ SWITCH‐AX‐1242228       12/30/2016 9:22   no Title                                                             Attorney Client
SWITCH‐AX‐1242229 ‐ SWITCH‐AX‐1242229       12/30/2016 9:22   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1242230 ‐ SWITCH‐AX‐1242235       12/30/2016 9:58   no Title                                                             Attorney Client
SWITCH‐AX‐1242236 ‐ SWITCH‐AX‐1242236       12/30/2016 9:58   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1242237 ‐ SWITCH‐AX‐1242242      12/30/2016 10:23   no Title                                                             Attorney Client
SWITCH‐AX‐1242243 ‐ SWITCH‐AX‐1242243      12/30/2016 10:23   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1242244 ‐ SWITCH‐AX‐1242244      12/30/2016 10:28   no Title                                                             Attorney Client
SWITCH‐AX‐1242245 ‐ SWITCH‐AX‐1242246      12/30/2016 10:28   FW_ EXECUTED AGREEMENTS.msg                                          Attorney Client
SWITCH‐AX‐1242247 ‐ SWITCH‐AX‐1242247      12/30/2016 10:28   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1242248 ‐ SWITCH‐AX‐1242251      12/30/2016 10:28   RENO‐VEG‐1GIG‐11 (1).pdf                                             Attorney Client
SWITCH‐AX‐1242252 ‐ SWITCH‐AX‐1242252      12/30/2016 10:28   Service Order Superloop Executed.pdf                                 Attorney Client
SWITCH‐AX‐1242253 ‐ SWITCH‐AX‐1242261      12/30/2016 10:28   Colocation Facilities Agreement‐Executed.pdf                         Attorney Client
SWITCH‐AX‐1242262 ‐ SWITCH‐AX‐1242262      12/30/2016 10:28   Service Order Circuit Executed.pdf                                   Attorney Client
SWITCH‐AX‐1242263 ‐ SWITCH‐AX‐1242269      12/30/2016 10:29   no Title                                                             Attorney Client
SWITCH‐AX‐1242270 ‐ SWITCH‐AX‐1242270      12/30/2016 10:29   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1242271 ‐ SWITCH‐AX‐1242273      12/30/2016 10:29   Vendor Application Form‐Subway‐Switch‐20161213.pdf                   Attorney Client
SWITCH‐AX‐1242274 ‐ SWITCH‐AX‐1242275      12/30/2016 10:40   no Title                                                             Attorney Client
SWITCH‐AX‐1242276 ‐ SWITCH‐AX‐1242276      12/30/2016 10:40   image001.jpg                                                         Attorney Client
SWITCH‐AX‐1242277 ‐ SWITCH‐AX‐1242280      12/30/2016 10:40   Reno‐Veg‐1Gig‐10.pdf                                                 Attorney Client
SWITCH‐AX‐1242281 ‐ SWITCH‐AX‐1242281      12/30/2016 10:40   New Customer ‐ KeyInfo.msg                                           Attorney Client
SWITCH‐AX‐1242282 ‐ SWITCH‐AX‐1242289      12/30/2016 10:40   Colocation agreement[1].pdf                                          Attorney Client
SWITCH‐AX‐1242290 ‐ SWITCH‐AX‐1242294      12/30/2016 10:40   Switch Colocation contracts.pdf                                      Attorney Client
SWITCH‐AX‐1242295 ‐ SWITCH‐AX‐1242298      12/30/2016 10:40   GR‐Reno‐1Gig‐11.pdf                                                  Attorney Client
SWITCH‐AX‐1242299 ‐ SWITCH‐AX‐1242299      12/30/2016 11:21   Collection Report 161230.xlsx                                        Attorney Client
SWITCH‐AX‐1242300 ‐ SWITCH‐AX‐1242300      12/30/2016 17:02   no Title                                                             Attorney Client
SWITCH‐AX‐1242301 ‐ SWITCH‐AX‐1242302      12/30/2016 23:07   no Title                                                             Attorney Client
SWITCH‐AX‐1242303 ‐ SWITCH‐AX‐1242303         1/3/2017 8:49   AP Report 2016.xlsx                                                  Attorney Client
SWITCH‐AX‐1242304 ‐ SWITCH‐AX‐1242304        1/3/2017 13:20   Interest 01.2017 (11.15 Detail by Due Date) ‐ Net 30 ‐ posted.xlsx   Attorney Client
SWITCH‐AX‐1242305 ‐ SWITCH‐AX‐1242305        1/3/2017 17:53   Collection Report 170103.xlsx                                        Attorney Client
SWITCH‐AX‐1242306 ‐ SWITCH‐AX‐1242306        1/4/2017 18:07   1335 Prepaid Expenses Reconciliation‐DEC.xlsx                        Attorney Client
SWITCH‐AX‐1242307 ‐ SWITCH‐AX‐1242307        1/5/2017 14:22   Collection Report 170104.xlsx                                        Attorney Client
SWITCH‐AX‐1242308 ‐ SWITCH‐AX‐1242308        1/5/2017 17:18   Collection Report 170105.xlsx                                        Attorney Client
SWITCH‐AX‐1242309 ‐ SWITCH‐AX‐1242309        1/6/2017 16:04   Collection Report 170106.xlsx                                        Attorney Client




                                                                           EXHIBIT 10, PAGE 2577
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 825 of 829


Bates                                   Document Date         Document Title                                                     Privilege
SWITCH‐AX‐1242310 ‐ SWITCH‐AX‐1242310        1/9/2017 17:18   Collection Report 170109.xlsx                                      Attorney Client
SWITCH‐AX‐1242311 ‐ SWITCH‐AX‐1242311       1/11/2017 16:09   Collection Report 170111.xlsx                                      Attorney Client
SWITCH‐AX‐1242312 ‐ SWITCH‐AX‐1242312       1/11/2017 16:44   Weekly Purchase Orders Approved 2016.xlsx                          Attorney Client
SWITCH‐AX‐1242313 ‐ SWITCH‐AX‐1242313       1/13/2017 17:18   Collection Report 170113.xlsx                                      Attorney Client
SWITCH‐AX‐1242314 ‐ SWITCH‐AX‐1242314       1/16/2017 17:19   2016 Budget Template_Branding.xlsx                                 Attorney Client
SWITCH‐AX‐1242315 ‐ SWITCH‐AX‐1242315        1/17/2017 9:35   2016 Budget Template_Sales.xlsx                                    Attorney Client
SWITCH‐AX‐1242316 ‐ SWITCH‐AX‐1242316       1/18/2017 16:55   Collection Report 170118.xlsx                                      Attorney Client
SWITCH‐AX‐1242317 ‐ SWITCH‐AX‐1242317       1/20/2017 10:39   1335 Prepaid Expenses Reconciliation‐123116xlsx                    Attorney Client
SWITCH‐AX‐1242318 ‐ SWITCH‐AX‐1242318       1/23/2017 15:59   2016 Consolidated Actuals P&L.xlsx                                 Attorney Client
SWITCH‐AX‐1242319 ‐ SWITCH‐AX‐1242319        1/24/2017 9:52   SI Reimbursement 12‐29‐16.xlsx                                     Attorney Client
SWITCH‐AX‐1242320 ‐ SWITCH‐AX‐1242320       1/24/2017 17:00   Collection Report 170123.xlsx                                      Attorney Client
SWITCH‐AX‐1242321 ‐ SWITCH‐AX‐1242321       1/25/2017 11:03   Collection Report 170124.xlsx                                      Attorney Client
SWITCH‐AX‐1242322 ‐ SWITCH‐AX‐1242322       1/26/2017 16:39   Collection Report 170126.xlsx                                      Attorney Client
SWITCH‐AX‐1242323 ‐ SWITCH‐AX‐1242323       1/27/2017 16:53   Collection Report 170127.xlsx                                      Attorney Client
SWITCH‐AX‐1242324 ‐ SWITCH‐AX‐1242324       1/30/2017 16:35   1334 Other Receivables Recon_12 2016.xlsx                          Attorney Client
SWITCH‐AX‐1242325 ‐ SWITCH‐AX‐1242325       1/31/2017 16:57   Collection Report 170131.xlsx                                      Attorney Client
SWITCH‐AX‐1242326 ‐ SWITCH‐AX‐1242326         2/1/2017 9:31   Accrued Commissions 170101.xlsx                                    Attorney Client
SWITCH‐AX‐1242327 ‐ SWITCH‐AX‐1242327        2/2/2017 14:08   Collection Report 170201.xlsx                                      Attorney Client
SWITCH‐AX‐1242328 ‐ SWITCH‐AX‐1242328         2/7/2017 7:15   Collection Report 170206.xlsx                                      Attorney Client
SWITCH‐AX‐1242329 ‐ SWITCH‐AX‐1242342        2/7/2017 18:17   RE List of Customers from JDE for MRC lift review.msg              Attorney Client
SWITCH‐AX‐1242343 ‐ SWITCH‐AX‐1242343        2/7/2017 18:17   MRC Lift Review 2017‐02‐07.xlsx                                    Attorney Client
SWITCH‐AX‐1242344 ‐ SWITCH‐AX‐1242344        2/8/2017 18:32   MRC Lift Review 2017‐02‐07.xlsx                                    Attorney Client
SWITCH‐AX‐1242345 ‐ SWITCH‐AX‐1242345       2/10/2017 15:58   Collection Report 170208.xlsx                                      Attorney Client
SWITCH‐AX‐1242346 ‐ SWITCH‐AX‐1242346       2/10/2017 15:58   Collection Report 170210.xlsx                                      Attorney Client
SWITCH‐AX‐1242347 ‐ SWITCH‐AX‐1242347       2/15/2017 12:42   2016 Budget Template_Branding.xlsx                                 Attorney Client
SWITCH‐AX‐1242348 ‐ SWITCH‐AX‐1242348       2/16/2017 16:52   Collection Report 170216.xlsx                                      Attorney Client
SWITCH‐AX‐1242349 ‐ SWITCH‐AX‐1242349       2/17/2017 10:23   B4 ACCT 2255.02 Deferred Install Revenue 12.31.2016.xlsx           Attorney Client
SWITCH‐AX‐1242350 ‐ SWITCH‐AX‐1242350       2/17/2017 16:25   Collection Report 170217.xlsx                                      Attorney Client
SWITCH‐AX‐1242351 ‐ SWITCH‐AX‐1242351       2/20/2017 17:02   Collection Report 170220.xlsx                                      Attorney Client
SWITCH‐AX‐1242352 ‐ SWITCH‐AX‐1242352       2/22/2017 13:02   Collection Report 170221.xlsx                                      Attorney Client
SWITCH‐AX‐1242353 ‐ SWITCH‐AX‐1242353       2/22/2017 13:31   12‐31‐2016 GJ17352 1335 Prepaid Expenses Reconciliation‐DEC.xlsx   Attorney Client
SWITCH‐AX‐1242354 ‐ SWITCH‐AX‐1242354       2/22/2017 14:54   Collection Report 170222.xlsx                                      Attorney Client
SWITCH‐AX‐1242355 ‐ SWITCH‐AX‐1242355       2/27/2017 14:32   Cox Comm Recon Acct 097912701 ‐ Apr Billing.xlsx                   Attorney Client
SWITCH‐AX‐1242356 ‐ SWITCH‐AX‐1242356       2/27/2017 17:57   Collection Report 170224.xlsx                                      Attorney Client
SWITCH‐AX‐1242357 ‐ SWITCH‐AX‐1242357       2/28/2017 17:31   Collection Report 170227.xlsx                                      Attorney Client
SWITCH‐AX‐1242358 ‐ SWITCH‐AX‐1242358       2/28/2017 17:53   2016 Budget Template_Sales.xlsx                                    Attorney Client
SWITCH‐AX‐1242359 ‐ SWITCH‐AX‐1242359         3/6/2017 8:52   1335 Prepaid Expenses Reconciliation.xlsx                          Attorney Client
SWITCH‐AX‐1242360 ‐ SWITCH‐AX‐1242360        3/7/2017 17:29   Collection Report 170307.xlsx                                      Attorney Client
SWITCH‐AX‐1242361 ‐ SWITCH‐AX‐1242361       3/14/2017 15:36   Collection Report 170314.xlsx                                      Attorney Client
SWITCH‐AX‐1242362 ‐ SWITCH‐AX‐1242362       3/20/2017 13:06   Deferred Revenue 161231.xlsx                                       Attorney Client
SWITCH‐AX‐1242363 ‐ SWITCH‐AX‐1242363       3/27/2017 15:19   Collection Report 170327.xlsx                                      Attorney Client
SWITCH‐AX‐1242364 ‐ SWITCH‐AX‐1242364       3/28/2017 11:25   Maintenance CAPEX ‐ 03.28.17.xlsx                                  Attorney Client
SWITCH‐AX‐1242365 ‐ SWITCH‐AX‐1242365        3/29/2017 9:30   Accrued Commissions 170201.xlsx                                    Attorney Client
SWITCH‐AX‐1242366 ‐ SWITCH‐AX‐1242366       3/29/2017 11:37   Collection Report 170329.xlsx                                      Attorney Client
SWITCH‐AX‐1242367 ‐ SWITCH‐AX‐1242367       4/10/2017 17:35   Black Scholes Profit Interest Analysis_12.31.16 v5.xlsx            Attorney Client
SWITCH‐AX‐1242368 ‐ SWITCH‐AX‐1242368       4/11/2017 11:15   Collection Report 170407.xlsx                                      Attorney Client




                                                                          EXHIBIT 10, PAGE 2578
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 826 of 829


Bates                                   Document Date         Document Title                                                                                    Privilege
SWITCH‐AX‐1242369 ‐ SWITCH‐AX‐1242369       4/24/2017 12:52   Interest 05.2017 (04.06 Detail by Due Date) ‐ Net 15 ‐ posted.xlsx                                Attorney Client
SWITCH‐AX‐1242370 ‐ SWITCH‐AX‐1242370       4/27/2017 16:29   FW Settlement Agreement RD Agreement....msg                                                       Attorney Client
SWITCH‐AX‐1242371 ‐ SWITCH‐AX‐1242382       4/27/2017 16:29   Settlement Agreement.pdf                                                                          Attorney Client
SWITCH‐AX‐1242383 ‐ SWITCH‐AX‐1242388       4/27/2017 16:29   Research and Development Agreement.pdf                                                            Attorney Client
SWITCH‐AX‐1242389 ‐ SWITCH‐AX‐1242389        5/8/2017 13:20   Accrued Commissions 170301.xlsx                                                                   Attorney Client
SWITCH‐AX‐1242390 ‐ SWITCH‐AX‐1242390       5/17/2017 16:55   1334 Other Receivables Recon_12 2016.xlsx                                                         Attorney Client
SWITCH‐AX‐1242391 ‐ SWITCH‐AX‐1242391        6/1/2017 14:23   MASTER MRC Lift Review 2017‐02‐07b.xlsx                                                           Attorney Client
SWITCH‐AX‐1242392 ‐ SWITCH‐AX‐1242392       6/15/2017 14:47   ACCT 12075.10 Other Receivables Recon 01_31_2017.xlsx                                             Attorney Client
SWITCH‐AX‐1242393 ‐ SWITCH‐AX‐1242395       6/16/2017 10:45   FW Equity documents from 2013 and 2014.msg                                                        Attorney Client
SWITCH‐AX‐1242396 ‐ SWITCH‐AX‐1242396       6/16/2017 10:45   ATT00003.htm                                                                                      Attorney Client
SWITCH‐AX‐1242397 ‐ SWITCH‐AX‐1242397       6/16/2017 10:45   ATT00006.htm                                                                                      Attorney Client
SWITCH‐AX‐1242398 ‐ SWITCH‐AX‐1242398       6/16/2017 10:45   Switch Option Detail at 12.31.2013 PWC (with updated footnote schedule).xlsx                      Attorney Client
SWITCH‐AX‐1242399 ‐ SWITCH‐AX‐1242399       6/16/2017 10:45   Switch Option Detail at 12 31 2014 Adjusted for NonRecourse Units with 2013 comparison sheet.xlsx Attorney Client
SWITCH‐AX‐1242400 ‐ SWITCH‐AX‐1242400       6/16/2017 10:45   Option Detail at 12.31.14 adjusted for nonrecourse units.xlsx                                     Attorney Client
SWITCH‐AX‐1242401 ‐ SWITCH‐AX‐1242401       6/16/2017 10:45   ATT00005.htm                                                                                      Attorney Client
SWITCH‐AX‐1242402 ‐ SWITCH‐AX‐1242402       6/16/2017 10:45   Option Detail at 12.31.13 adjusted for nonrecourse units.xlsx                                     Attorney Client
SWITCH‐AX‐1242403 ‐ SWITCH‐AX‐1242403       6/16/2017 10:45   Options Listing.xlsx                                                                              Attorney Client
SWITCH‐AX‐1242404 ‐ SWITCH‐AX‐1242404       6/16/2017 10:45   ATT00004.htm                                                                                      Attorney Client
SWITCH‐AX‐1242405 ‐ SWITCH‐AX‐1242405       6/16/2017 10:45   ATT00001.htm                                                                                      Attorney Client
SWITCH‐AX‐1242406 ‐ SWITCH‐AX‐1242406       6/16/2017 10:45   Comp Expense Rollforward.xlsx                                                                     Attorney Client
SWITCH‐AX‐1242407 ‐ SWITCH‐AX‐1242407       6/16/2017 10:45   ATT00002.htm                                                                                      Attorney Client
SWITCH‐AX‐1242408 ‐ SWITCH‐AX‐1242408       6/20/2017 10:29   ACCT 12075 10 Other Receivables Recon 04_30_2017 ‐ Brie.xlsx                                      Attorney Client
SWITCH‐AX‐1242409 ‐ SWITCH‐AX‐1242409       6/30/2017 10:38   170630‐01‐Booked not Billed Analysis.xlsx                                                         Attorney Client
SWITCH‐AX‐1242410 ‐ SWITCH‐AX‐1242410       7/12/2017 18:40   LT Prepaid Maintenance Contracts_06 2017.xlsx                                                     Attorney Client
SWITCH‐AX‐1242411 ‐ SWITCH‐AX‐1242414        7/17/2017 5:39   no Title                                                                                          Attorney Client
SWITCH‐AX‐1242415 ‐ SWITCH‐AX‐1242417        7/17/2017 5:39   RE_ Contract Follow‐up.msg                                                                        Attorney Client
SWITCH‐AX‐1242418 ‐ SWITCH‐AX‐1242426        7/17/2017 5:39   Microsoft Word ‐ CFA Switch Nirvanix V5(a) 12‐9‐11 Switch                                         Attorney Client
SWITCH‐AX‐1242427 ‐ SWITCH‐AX‐1242435        7/17/2017 5:39   Microsoft Word ‐ Redline CFA Switch Nirvanix V5 to V5(a) 12‐9‐11 Switch                           Attorney Client
SWITCH‐AX‐1242436 ‐ SWITCH‐AX‐1242436       7/21/2017 17:11   Equity Cap Table_ 2016 v6.xlsx                                                                    Attorney Client
SWITCH‐AX‐1242437 ‐ SWITCH‐AX‐1242437       7/21/2017 17:28   Switch Stock Compensation Footnote ‐ 06 30 2017.xlsx                                              Attorney Client
SWITCH‐AX‐1242438 ‐ SWITCH‐AX‐1242438        8/1/2017 13:24   2017 Budget Tracker_SALES.xlsx                                                                    Attorney Client
SWITCH‐AX‐1242439 ‐ SWITCH‐AX‐1242439        8/3/2017 13:33   1335 Prepaid Expenses Reconciliation‐JUNE.xlsx                                                    Attorney Client
SWITCH‐AX‐1242440 ‐ SWITCH‐AX‐1242440        8/8/2017 13:21   Budget Tracker_EXECUTIVE_1.xlsx                                                                   Attorney Client
SWITCH‐AX‐1242441 ‐ SWITCH‐AX‐1242441       8/11/2017 15:36   ACCT 12075.10 Other Receivables Recon 05_31_2017.xlsx                                             Attorney Client
SWITCH‐AX‐1242442 ‐ SWITCH‐AX‐1242442       8/11/2017 15:55   ACCT 12075.10 Other Receivables Recon 06_30_2017.xlsx                                             Attorney Client
SWITCH‐AX‐1242443 ‐ SWITCH‐AX‐1242443       8/15/2017 16:18   1335 Prepaid Expenses Reconciliation‐JULY.xlsx                                                    Attorney Client
SWITCH‐AX‐1242444 ‐ SWITCH‐AX‐1242444       8/16/2017 14:03   Equity Cap Table_ 2017 v2.1.xlsx                                                                  Attorney Client
SWITCH‐AX‐1242445 ‐ SWITCH‐AX‐1242445       8/28/2017 17:44   ACCT 12075.10 Other Receivables Recon 07_31_2017.xlsx                                             Attorney Client
SWITCH‐AX‐1242446 ‐ SWITCH‐AX‐1242446        9/5/2017 13:27   1335 Prepaid Expenses Reconciliation‐JULY.xlsx                                                    Attorney Client
SWITCH‐AX‐1242447 ‐ SWITCH‐AX‐1242447       9/14/2017 17:10   2017 Budget Tracker_ACCT‐FIN v2.xlsx                                                              Attorney Client
SWITCH‐AX‐1242448 ‐ SWITCH‐AX‐1242448       9/14/2017 17:39   2017 Budget Tracker_EXECUTIVE v2.xlsx                                                             Attorney Client
SWITCH‐AX‐1242449 ‐ SWITCH‐AX‐1242449        9/19/2017 9:52   1335 Prepaid Expenses Reconciliation‐JUNE.xlsx                                                    Attorney Client
SWITCH‐AX‐1242450 ‐ SWITCH‐AX‐1242450       10/5/2017 12:06   1335 Prepaid Expenses Reconciliation‐AUGUST.xlsx                                                  Attorney Client
SWITCH‐AX‐1242451 ‐ SWITCH‐AX‐1242451       10/5/2017 19:47   Accrued Commissions 170801.xlsx                                                                   Attorney Client
SWITCH‐AX‐1242452 ‐ SWITCH‐AX‐1242452        10/6/2017 8:35   Interest 11.2017 (10.02 Detail by Due Date) ‐ Net 15 ‐ posted.xlsx                                Attorney Client
SWITCH‐AX‐1242453 ‐ SWITCH‐AX‐1242453      10/17/2017 13:48   Accrued Commissions 170701.xlsx                                                                   Attorney Client




                                                                           EXHIBIT 10, PAGE 2579
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 827 of 829


Bates                                   Document Date         Document Title                                                                                     Privilege
SWITCH‐AX‐1242454 ‐ SWITCH‐AX‐1242454       10/18/2017 9:28   Accrued Commissions 170731.xlsx                                                                     Attorney Client
SWITCH‐AX‐1242455 ‐ SWITCH‐AX‐1242455      10/18/2017 11:21   Accrued Commissions 170831.xlsx                                                                     Attorney Client
SWITCH‐AX‐1242456 ‐ SWITCH‐AX‐1242456      10/18/2017 18:23   LT Prepaid Maintenance Contracts_09 2017 ACCT 19050_70.xlsx                                         Attorney Client
SWITCH‐AX‐1242457 ‐ SWITCH‐AX‐1242457      10/19/2017 13:26   ACCT 12075.10 Other Receivables Recon 09_30_2017.xlsx                                               Attorney Client
SWITCH‐AX‐1242458 ‐ SWITCH‐AX‐1242458       10/31/2017 9:25   Deferred Revenue ‐ Schedule by Quarter ‐ Install Connectivity Broadband 170930 v2.xlsx              Attorney Client
SWITCH‐AX‐1242459 ‐ SWITCH‐AX‐1242459       11/3/2017 13:21   LT Prepaid Maintenance Contracts_10 2017 ACCT 19050_70.xlsx                                         Attorney Client
SWITCH‐AX‐1242460 ‐ SWITCH‐AX‐1242460       11/8/2017 14:38   Interest 12.2017 (11.06 Detail by Due Date) ‐ Net 15 ‐ posted.xlsx                                  Attorney Client
SWITCH‐AX‐1242461 ‐ SWITCH‐AX‐1242461       11/14/2017 9:09   Accrued Commissions 171001.xlsx                                                                     Attorney Client
SWITCH‐AX‐1242462 ‐ SWITCH‐AX‐1242462       12/7/2017 17:54   2017 Budget Tracker_ACCT‐FIN.xlsx                                                                   Attorney Client
SWITCH‐AX‐1242463 ‐ SWITCH‐AX‐1242463      12/13/2017 14:22   2017‐11 Prepaid Expense and Maintenance (ST‐LT).xlsx                                                Attorney Client
SWITCH‐AX‐1242464 ‐ SWITCH‐AX‐1242464        1/2/2018 20:20   MI Pyramid Materiality Assessment 12_31_2017 v5.xlsx                                                Attorney Client
SWITCH‐AX‐1242465 ‐ SWITCH‐AX‐1242465        1/2/2018 20:20   no Title                                                                                            Attorney Client
SWITCH‐AX‐1242466 ‐ SWITCH‐AX‐1242466        1/8/2018 11:25   LT Prepaid Maintenance Contracts_11 2017 ACCT 19050_70.xlsx                                         Attorney Client
SWITCH‐AX‐1242467 ‐ SWITCH‐AX‐1242467       1/16/2018 17:04   CUSTOMER CODES ‐ Date References CP 011618 (002).xlsx                                               Attorney Client
SWITCH‐AX‐1242468 ‐ SWITCH‐AX‐1242468       1/19/2018 18:56   Power Usage Analysis Q4 2017_updated for INTERNAL notes.xlsx                                        Attorney Client
SWITCH‐AX‐1242469 ‐ SWITCH‐AX‐1242469       1/23/2018 12:38   Power Usage Analysis Q4 2017 ‐ CG Update.xlsx                                                       Attorney Client
SWITCH‐AX‐1242470 ‐ SWITCH‐AX‐1242470       1/24/2018 17:51   Accrued Commissions 171201.xlsx                                                                     Attorney Client
SWITCH‐AX‐1242471 ‐ SWITCH‐AX‐1242471       1/25/2018 16:26   1‐CUSTOMER CODES ‐ Date References CP 012518 Q1 2018.xlsx                                           Attorney Client
SWITCH‐AX‐1242472 ‐ SWITCH‐AX‐1242472       1/29/2018 16:50   LT Prepaid Maintenance Contracts_09 2017 ACCT 19050_70.xlsx                                         Attorney Client
SWITCH‐AX‐1242473 ‐ SWITCH‐AX‐1242473        2/9/2018 18:43   Accrued Commissions 180101.XLSX                                                                     Attorney Client
SWITCH‐AX‐1242474 ‐ SWITCH‐AX‐1242497       2/15/2018 12:30   Commercial 9‐12 ‐ Jet Stream Drive.pdf                                                              Attorney Client
SWITCH‐AX‐1242498 ‐ SWITCH‐AX‐1242498       2/15/2018 16:50   no Title                                                                                            Attorney Client;Work Product
SWITCH‐AX‐1242499 ‐ SWITCH‐AX‐1242512       2/15/2018 16:50   Redline Settlement Agreement Switch co Switch V8 to V9 02‐09‐16 Switch.docx                         Attorney Client;Work Product
SWITCH‐AX‐1242513 ‐ SWITCH‐AX‐1242526       2/15/2018 16:50   Settlement Agreement Switch co Switch V9 02‐09‐16 Switch.docx                                       Attorney Client;Work Product
SWITCH‐AX‐1242527 ‐ SWITCH‐AX‐1242527       2/15/2018 17:29   no Title                                                                                            Attorney Client
SWITCH‐AX‐1242528 ‐ SWITCH‐AX‐1242583       2/15/2018 17:29   TITLE                                                                                               Attorney Client
SWITCH‐AX‐1242584 ‐ SWITCH‐AX‐1242584       2/15/2018 17:29   no Title                                                                                            Attorney Client
SWITCH‐AX‐1242585 ‐ SWITCH‐AX‐1242585       2/15/2018 17:29   CO2 Tons.xlsx                                                                                       Attorney Client
SWITCH‐AX‐1242586 ‐ SWITCH‐AX‐1242586       2/15/2018 17:34   no Title                                                                                            Attorney Client;Work Product
SWITCH‐AX‐1242587 ‐ SWITCH‐AX‐1242591       2/15/2018 17:34   043 Pltf_s Motion to Seal its Opposition to Deft_s Motion to Amend its Affirmative Defenses and Cou Attorney Client;Work Product
SWITCH‐AX‐1242592 ‐ SWITCH‐AX‐1242661       2/15/2018 17:34   042 ‐ Sealed Opposition to Motion to Amend.PDF                                                      Attorney Client;Work Product
SWITCH‐AX‐1242662 ‐ SWITCH‐AX‐1242662        2/17/2018 8:23   no Title                                                                                            Attorney Client
SWITCH‐AX‐1242663 ‐ SWITCH‐AX‐1242670        2/17/2018 8:23   Master Services                                                                                     Attorney Client
SWITCH‐AX‐1242671 ‐ SWITCH‐AX‐1242671        2/17/2018 8:23   image002.jpg                                                                                        Attorney Client
SWITCH‐AX‐1242672 ‐ SWITCH‐AX‐1242679        2/17/2018 8:23   Master Services                                                                                     Attorney Client
SWITCH‐AX‐1242680 ‐ SWITCH‐AX‐1242680       2/19/2018 11:29   Power Usage Revenue.xlsx                                                                            Attorney Client
SWITCH‐AX‐1242681 ‐ SWITCH‐AX‐1242681       2/19/2018 11:53   2017‐12 Prepaid Expense and Maintenance.xlsx                                                        Attorney Client
SWITCH‐AX‐1242682 ‐ SWITCH‐AX‐1242694        2/21/2018 3:46   no Title                                                                                            Attorney Client
SWITCH‐AX‐1242695 ‐ SWITCH‐AX‐1242695        2/21/2018 3:46   image002.jpg                                                                                        Attorney Client
SWITCH‐AX‐1242696 ‐ SWITCH‐AX‐1242706        2/21/2018 3:46   US Signal Internet Services Agreement                                                               Attorney Client
SWITCH‐AX‐1242707 ‐ SWITCH‐AX‐1242707        2/21/2018 3:46   image001.jpg                                                                                        Attorney Client
SWITCH‐AX‐1242708 ‐ SWITCH‐AX‐1242716        2/21/2018 6:07   no Title                                                                                            Attorney Client
SWITCH‐AX‐1242717 ‐ SWITCH‐AX‐1242720        2/21/2018 6:07   07‐09‐2015 Switch Master Carrier Services Agreement.pdf                                             Attorney Client
SWITCH‐AX‐1242721 ‐ SWITCH‐AX‐1242728        2/21/2018 6:07   RE_ Carrier MSA changes.msg                                                                         Attorney Client
SWITCH‐AX‐1242729 ‐ SWITCH‐AX‐1242730        2/21/2018 6:07   07‐09‐2013 Switch Master Carrier Services Addendum B.pdf                                            Attorney Client
SWITCH‐AX‐1242731 ‐ SWITCH‐AX‐1242732        2/21/2018 6:07   07‐09‐2015 Switch Colocation Agreement Amendment One.pdf                                            Attorney Client




                                                                           EXHIBIT 10, PAGE 2580
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 828 of 829


Bates                                   Document Date         Document Title                                                                    Privilege
SWITCH‐AX‐1242733 ‐ SWITCH‐AX‐1242737        2/21/2018 7:16   no Title                                                                          Attorney Client
SWITCH‐AX‐1242738 ‐ SWITCH‐AX‐1242743        2/21/2018 7:16   Switch GTT EtherCloud SLA [2].pdf                                                 Attorney Client
SWITCH‐AX‐1242744 ‐ SWITCH‐AX‐1242749        2/21/2018 7:16   Switch‐GTT MSA.pdf                                                                Attorney Client
SWITCH‐AX‐1242750 ‐ SWITCH‐AX‐1242752        2/21/2018 7:53   no Title                                                                          Attorney Client
SWITCH‐AX‐1242753 ‐ SWITCH‐AX‐1242753        2/21/2018 7:53   201407151434.pdf                                                                  Attorney Client
SWITCH‐AX‐1242754 ‐ SWITCH‐AX‐1242754        2/21/2018 7:53   Airtel_Switch 100 Megs EPL order.xlsx                                             Attorney Client
SWITCH‐AX‐1242755 ‐ SWITCH‐AX‐1242764        2/21/2018 7:53   Switch_MSA_Execution version(17_07_2014).docx                                     Attorney Client
SWITCH‐AX‐1242765 ‐ SWITCH‐AX‐1242768        2/21/2018 7:53   no Title                                                                          Attorney Client
SWITCH‐AX‐1242769 ‐ SWITCH‐AX‐1242769        2/21/2018 7:53   Scanned document from copier.pdf                                                  Attorney Client
SWITCH‐AX‐1242770 ‐ SWITCH‐AX‐1242772        2/21/2018 7:53   Switch SO 451335 10G Wave VGS to LA w Cross Connect.pdf                           Attorney Client
SWITCH‐AX‐1242773 ‐ SWITCH‐AX‐1242780        2/21/2018 7:58   no Title                                                                          Attorney Client
SWITCH‐AX‐1242781 ‐ SWITCH‐AX‐1242783        2/21/2018 7:58   Switch SO 428810 Change order_rate limit 300M.pdf                                 Attorney Client
SWITCH‐AX‐1242784 ‐ SWITCH‐AX‐1242784        2/21/2018 7:58   LOC ORDER (032114).pdf                                                            Attorney Client
SWITCH‐AX‐1242785 ‐ SWITCH‐AX‐1242790        2/21/2018 8:08   no Title                                                                          Attorney Client
SWITCH‐AX‐1242791 ‐ SWITCH‐AX‐1242791        2/21/2018 8:08   Switch‐ Servide Order‐SO 5 IP CIRCUITS (STAMFORD PROJ)‐ McAfee Internet ....pdf   Attorney Client
SWITCH‐AX‐1242792 ‐ SWITCH‐AX‐1242804        2/21/2018 8:08   GENERAL TERMS AND CONDITIONS FOR DELIVERY OF SERVICES                             Attorney Client
SWITCH‐AX‐1242805 ‐ SWITCH‐AX‐1242810        2/21/2018 8:08   COF_1058749_SwitchNAP DIA S Africa.xls                                            Attorney Client
SWITCH‐AX‐1242811 ‐ SWITCH‐AX‐1242811        2/21/2018 8:08   Master Services                                                                   Attorney Client
SWITCH‐AX‐1242812 ‐ SWITCH‐AX‐1242812        2/21/2018 8:31   no Title                                                                          Attorney Client
SWITCH‐AX‐1242813 ‐ SWITCH‐AX‐1242815        2/21/2018 8:31   Switch Replacement Order 417229 1G MN to VGS.pdf                                  Attorney Client
SWITCH‐AX‐1242816 ‐ SWITCH‐AX‐1242816       2/21/2018 12:51   LT Prepaid Maintenance Contracts_12 2017 ACCT 19050_70.xlsx                       Attorney Client
SWITCH‐AX‐1242817 ‐ SWITCH‐AX‐1242817       2/22/2018 18:46   LT Prepaid Maintenance Contracts_12 2017 ACCT 19050_70 v2.xlsx                    Attorney Client
SWITCH‐AX‐1242818 ‐ SWITCH‐AX‐1242818       2/27/2018 10:08   1‐CUSTOMER CODES ‐ Date References CP 022618 Q1 2018.xlsx                         Attorney Client
SWITCH‐AX‐1242819 ‐ SWITCH‐AX‐1242819        3/2/2018 17:42   Switch Stock Compensation Footnote ‐ 12 31 17 v5.3.xlsx                           Attorney Client
SWITCH‐AX‐1242820 ‐ SWITCH‐AX‐1242912        3/5/2018 17:47   February 2018 Accruals ‐ Jeff.pdf                                                 Attorney Client
SWITCH‐AX‐1242913 ‐ SWITCH‐AX‐1242913        3/5/2018 17:47   Zayo ‐ 5524.xlsx                                                                  Attorney Client
SWITCH‐AX‐1242914 ‐ SWITCH‐AX‐1242916        3/5/2018 17:47   FW Zayo ‐ Highway 50 conduit lease.msg                                            Attorney Client
SWITCH‐AX‐1242917 ‐ SWITCH‐AX‐1242920        3/5/2018 17:47   Attachment to 1.29.18 Letter_Zayo 120117‐005524.pdf                               Attorney Client
SWITCH‐AX‐1242921 ‐ SWITCH‐AX‐1242922        3/5/2018 17:47   Zayo‐5524 Approval.pdf                                                            Attorney Client
SWITCH‐AX‐1242923 ‐ SWITCH‐AX‐1242923        3/5/2018 17:47   012918 Zayo ‐ Highway 50 Conduit.pdf                                              Attorney Client
SWITCH‐AX‐1242924 ‐ SWITCH‐AX‐1242959        3/5/2018 17:47   Attachment to 1.29.18_Touch America SJ Opinion.pdf                                Attorney Client
SWITCH‐AX‐1242960 ‐ SWITCH‐AX‐1242961        3/5/2018 17:47   RE_ URGENT ATTENTION REQUIRED_ Past Due Account 5524.msg                          Attorney Client
SWITCH‐AX‐1242962 ‐ SWITCH‐AX‐1242965        3/5/2018 17:47   Zayo‐5524.pdf                                                                     Attorney Client
SWITCH‐AX‐1242966 ‐ SWITCH‐AX‐1242966        3/7/2018 17:08   1‐CUSTOMER CODES ‐ Date References CP 030118 Q1 2018.xlsx                         Attorney Client
SWITCH‐AX‐1242967 ‐ SWITCH‐AX‐1242967         3/8/2018 9:00   1‐CUSTOMER CODES ‐ Date References CP 030818 Q1 2018.xlsx                         Attorney Client
SWITCH‐AX‐1242968 ‐ SWITCH‐AX‐1242968       3/13/2018 14:04   LT Prepaid Maintenance Contracts ‐ 12 2017 ACCT 1905.xlsx                         Attorney Client
SWITCH‐AX‐1242969 ‐ SWITCH‐AX‐1242969       3/13/2018 17:01   1‐CUSTOMER CODES ‐ Date References CP 031318 Q1 2018.xlsx                         Attorney Client
SWITCH‐AX‐1242970 ‐ SWITCH‐AX‐1242970       3/16/2018 17:00   Deferred Revenue 171231 (including adjustments) 3 11 18.xlsx                      Attorney Client
SWITCH‐AX‐1242971 ‐ SWITCH‐AX‐1242971       3/19/2018 19:10   Deferred Revenue 171231 v3.xlsx                                                   Attorney Client
SWITCH‐AX‐1242972 ‐ SWITCH‐AX‐1242972       3/20/2018 10:41   LTD Non‐Cash Compensation Schedule with graded vesting v5.xlsx                    Attorney Client
SWITCH‐AX‐1242973 ‐ SWITCH‐AX‐1242973       3/21/2018 16:09   Accrued Commissions 180201.xlsx                                                   Attorney Client
SWITCH‐AX‐1242974 ‐ SWITCH‐AX‐1242974       3/29/2018 14:32   Interest 05.2018 (03.21 Detail by Due Date) ‐ Net 30 with grace ‐ done.xlsx       Attorney Client
SWITCH‐AX‐1242975 ‐ SWITCH‐AX‐1242975       3/29/2018 17:03   1‐CUSTOMER CODES ‐ Date References CP 032918 Q1 2018.xlsx                         Attorney Client
SWITCH‐AX‐1242976 ‐ SWITCH‐AX‐1242976        4/3/2018 15:20   Accrued Commissions 180301.XLSX                                                   Attorney Client
SWITCH‐AX‐1242977 ‐ SWITCH‐AX‐1242977        4/3/2018 17:58   2018‐01 Prepaid Expense Original File.xlsx                                        Attorney Client
SWITCH‐AX‐1242978 ‐ SWITCH‐AX‐1242978        4/6/2018 19:11   Accrued Commissions 180201.xlsx                                                   Attorney Client




                                                                          EXHIBIT 10, PAGE 2581
                              Case 2:17-cv-02349-KJD-NJK Document 110-13 Filed 07/09/19 Page 829 of 829


Bates                                   Document Date         Document Title                                                              Privilege
SWITCH‐AX‐1242979 ‐ SWITCH‐AX‐1242979       4/10/2018 10:53   2018‐02 Prepaid Maintenance.xlsx                                            Attorney Client
SWITCH‐AX‐1242980 ‐ SWITCH‐AX‐1242980       4/10/2018 12:41   2018‐01 Prepaid Expense and Maintenance.xlsx                                Attorney Client
SWITCH‐AX‐1242981 ‐ SWITCH‐AX‐1242981       4/10/2018 14:34   2018‐02 Prepaid Expense.xlsx                                                Attorney Client
SWITCH‐AX‐1242982 ‐ SWITCH‐AX‐1242982       4/10/2018 16:55   Financial Metrics December 2017_v5.xlsx                                     Attorney Client
SWITCH‐AX‐1242983 ‐ SWITCH‐AX‐1242983        4/16/2018 9:05   2018‐01 Prepaid Expense and Maintenance.xlsx                                Attorney Client
SWITCH‐AX‐1242984 ‐ SWITCH‐AX‐1242984       4/16/2018 17:11   1‐CUSTOMER CODES ‐ Date References CP 041618 Q1 2018.xlsx                   Attorney Client
SWITCH‐AX‐1242985 ‐ SWITCH‐AX‐1242985       4/17/2018 13:29   2018‐03 Prepaid Expense and Maintenance.xlsx                                Attorney Client
SWITCH‐AX‐1242986 ‐ SWITCH‐AX‐1242986       4/17/2018 23:37   2018‐03 Prepaid Expense Original File.xlsx                                  Attorney Client
SWITCH‐AX‐1242987 ‐ SWITCH‐AX‐1242987       4/18/2018 13:29   1‐CUSTOMER CODES ‐ Date References CP 041718 Q1 2018.xlsx                   Attorney Client
SWITCH‐AX‐1242988 ‐ SWITCH‐AX‐1242988       4/20/2018 10:50   Accrued Commissions Feb.xlsx                                                Attorney Client
SWITCH‐AX‐1242989 ‐ SWITCH‐AX‐1242989       4/20/2018 12:45   Accrued Commissions 180301.XLSX                                             Attorney Client
SWITCH‐AX‐1242990 ‐ SWITCH‐AX‐1242990       4/24/2018 11:18   2018‐02 Prepaid Expense and Maintenance.xlsx                                Attorney Client
SWITCH‐AX‐1242991 ‐ SWITCH‐AX‐1242991       4/24/2018 12:39   2018‐03 Prepaid Expense Original File.xlsx                                  Attorney Client
SWITCH‐AX‐1242992 ‐ SWITCH‐AX‐1242992       4/25/2018 14:49   1Q 2018 Maintenance CAPEX ‐ 04.24.18.xlsx                                   Attorney Client
SWITCH‐AX‐1242993 ‐ SWITCH‐AX‐1242993        4/27/2018 9:01   2018‐Q1 Power Usage Review BSM.xlsx                                         Attorney Client
SWITCH‐AX‐1242994 ‐ SWITCH‐AX‐1242994        5/1/2018 11:36   2018‐03 Prepaid Expense Original File.xlsx                                  Attorney Client
SWITCH‐AX‐1242995 ‐ SWITCH‐AX‐1242995       5/14/2018 14:56   2018‐04 Prepaid Expense.xlsx                                                Attorney Client
SWITCH‐AX‐1242996 ‐ SWITCH‐AX‐1242996       5/17/2018 15:08   Accrued Commissions 180401 w edits.XLSX                                     Attorney Client
SWITCH‐AX‐1242997 ‐ SWITCH‐AX‐1242997       5/31/2018 15:51   2018‐04 Prepaid Expense and Maintenance.xlsx                                Attorney Client
SWITCH‐AX‐1242998 ‐ SWITCH‐AX‐1242998        6/1/2018 12:44   VEA Agreement 04_30_2018.xlsx                                               Attorney Client
SWITCH‐AX‐1242999 ‐ SWITCH‐AX‐1242999        6/7/2018 10:26   Prepaid Expense and Maintenance ‐ May Alloc.pdf                             Attorney Client
SWITCH‐AX‐1243000 ‐ SWITCH‐AX‐1243000        6/7/2018 10:26   image002.png                                                                Attorney Client
SWITCH‐AX‐1243001 ‐ SWITCH‐AX‐1243001        6/7/2018 10:26   2018‐05 Prepaid Expense and Maintenance.xlsx                                Attorney Client
SWITCH‐AX‐1243002 ‐ SWITCH‐AX‐1243002        6/7/2018 10:26   image001.png                                                                Attorney Client
SWITCH‐AX‐1243003 ‐ SWITCH‐AX‐1243003       6/11/2018 15:38   Accrued Commissions 180401 w edits.XLSX                                     Attorney Client
SWITCH‐AX‐1243004 ‐ SWITCH‐AX‐1243005       6/14/2018 11:48   Prepaid Expenses Email.pdf                                                  Attorney Client
SWITCH‐AX‐1243006 ‐ SWITCH‐AX‐1243006       6/14/2018 11:48   image002.png                                                                Attorney Client
SWITCH‐AX‐1243007 ‐ SWITCH‐AX‐1243007       6/14/2018 11:48   image001.png                                                                Attorney Client
SWITCH‐AX‐1243008 ‐ SWITCH‐AX‐1243008       6/14/2018 11:48   2018‐05 Prepaid Expense and Maintenance.xlsx                                Attorney Client
SWITCH‐AX‐1243009 ‐ SWITCH‐AX‐1243009       6/14/2018 17:07   1‐CUSTOMER CODES ‐ Date References CP 061418 Q1 2018.xlsx                   Attorney Client
SWITCH‐AX‐1243010 ‐ SWITCH‐AX‐1243010       6/14/2018 17:28   12‐31‐17 Switch TB and Cumulative M (for IPO Actual)(PB Deloitte).xlsx      Attorney Client
SWITCH‐AX‐1243011 ‐ SWITCH‐AX‐1243027       6/14/2018 17:28   Elegant Memo                                                                Attorney Client
SWITCH‐AX‐1243028 ‐ SWITCH‐AX‐1243028       6/14/2018 17:28   no Title                                                                    Attorney Client
SWITCH‐AX‐1243029 ‐ SWITCH‐AX‐1243068       6/14/2018 17:28   no Title                                                                    Attorney Client
SWITCH‐AX‐1243069 ‐ SWITCH‐AX‐1243069       6/15/2018 15:07   Portals for Invoice Upload.xlsx                                             Attorney Client
SWITCH‐AX‐1243070 ‐ SWITCH‐AX‐1243073       6/15/2018 16:21   14_157477 2014 Jeep Wrangler Rubicon does not include $4k taxes.pdf         Attorney Client
SWITCH‐AX‐1243074 ‐ SWITCH‐AX‐1243074       6/18/2018 12:37   Interest 07.2018 (05.16 Detail by Due Date) ‐ Net 30 no grace ‐ done.xlsx   Attorney Client




                                                                           EXHIBIT 10, PAGE 2582
